



                                                                                EXHIBIT 10.1



                                 STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                DEPOSITOR


                                             CITIBANK, N.A.,
                                                 TRUSTEE


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                               MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                   and


                                         EMC MORTGAGE CORPORATION
                                           SPONSOR AND COMPANY

                                 ________________________________________

                           AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

                                      Dated as of December 14, 2006
                                 ________________________________________

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                       Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                              Series 2006-6





--------------------------------------------------------------------------------





                                                ARTICLE I
                                               DEFINITIONS


                                                ARTICLE II
                     CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01          Conveyance of Mortgage Loans to Trustee...................................................67
Section 2.02          Acceptance of Mortgage Loans by Trustee...................................................69
Section 2.03          Assignment of Interest in the Mortgage Loan Purchase Agreement............................72
Section 2.04          Substitution of Mortgage Loans............................................................73
Section 2.05          Issuance of Certificates..................................................................75
Section 2.06          Representations and Warranties Concerning the Depositor...................................75
Section 2.07          [Reserved]................................................................................76
Section 2.08          Purposes and Powers of the Trust..........................................................76


                                               ARTICLE III
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01          Master Servicer...........................................................................78
Section 3.02          REMIC-Related Covenants...................................................................79
Section 3.03          Monitoring of Servicers...................................................................79
Section 3.04          Fidelity Bond.............................................................................81
Section 3.05          Power to Act; Procedures..................................................................81
Section 3.06          Due-on-Sale Clauses; Assumption Agreements................................................82
Section 3.07          Release of Mortgage Files.................................................................82
Section 3.08          Documents, Records and Funds in Possession of Master Servicer To Be Held
                      for Trustee...............................................................................83
Section 3.09          Standard Hazard Insurance and Flood Insurance Policies....................................83
Section 3.10          Presentment of Claims and Collection of Proceeds..........................................84
Section 3.11          Maintenance of the Primary Mortgage Insurance Policies....................................84
Section 3.12          Trustee to Retain Possession of Certain Insurance Policies and Documents..................85
Section 3.13          Realization Upon Defaulted Mortgage Loans.................................................85
Section 3.14          Compensation for the Master Servicer......................................................85
Section 3.15          REO Property..............................................................................85
Section 3.16          Annual Statement as to Compliance.........................................................86
Section 3.17          Assessments of Compliance and Attestation Reports.........................................87
Section 3.18          Reports Filed with Securities and Exchange Commission.....................................89
Section 3.19          The Company...............................................................................99
Section 3.20          UCC.......................................................................................99
Section 3.21          Optional Purchase of Defaulted Mortgage Loans.............................................99
Section 3.22          Reserved..................................................................................99
Section 3.23          Intention of the Parties and Interpretation...............................................99


                                                ARTICLE IV
                                                 ACCOUNTS

Section 4.01          Protected Accounts.......................................................................100
Section 4.02          [Reserved]...............................................................................102
Section 4.03          [Reserved]...............................................................................102
Section 4.04          Distribution Account.....................................................................102
Section 4.05          Permitted Withdrawals and Transfers from the Distribution Account........................104
Section 4.06          Reserve Fund.............................................................................106
Section 4.07          Class XP Reserve Account.................................................................107


                                                ARTICLE V
                                               CERTIFICATES

Section 5.01          Certificates.............................................................................108
Section 5.02          Registration of Transfer and Exchange of Certificates....................................117
Section 5.03          Mutilated, Destroyed, Lost or Stolen Certificates........................................121
Section 5.04          Persons Deemed Owners....................................................................121
Section 5.05          Transfer Restrictions on Residual Certificates...........................................121
Section 5.06          Restrictions on Transferability of Certificates..........................................123
Section 5.07          ERISA Restrictions.......................................................................123
Section 5.08          Rule 144A Information....................................................................124
Section 5.09          Exchangeable Certificates................................................................124


                                                ARTICLE VI
                                      PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01          Distributions on the Group I Certificates................................................126
Section 6.02          Distributions on the Group II Certificates and the Group III Certificates................129
Section 6.03          Allocation of Losses and Subsequent Recoveries on the Group I Certificates...............134
Section 6.04          Allocation of Losses and Subsequent Recoveries on the Group II
                      Certificates and the Group III Certificates..............................................135
Section 6.05          Cross-Collateralization..................................................................139
Section 6.06          Payments.................................................................................139
Section 6.07          Statements to Certificateholders.........................................................139
Section 6.08          Monthly Advances.........................................................................142
Section 6.09          Compensating Interest Payments...........................................................143
Section 6.10          Distributions on REMIC Regular Interests.................................................143


                                               ARTICLE VII
                                           THE MASTER SERVICER

Section 7.01          Liabilities of the Master Servicer.......................................................144
Section 7.02          Merger or Consolidation of the Master Servicer...........................................144
Section 7.03          Indemnification of the Trustee, the Master Servicer and the Securities
                      Administrator............................................................................144
Section 7.04          Limitations on Liability of the Master Servicer and Others...............................145
Section 7.05          Master Servicer Not to Resign............................................................146
Section 7.06          Successor Master Servicer................................................................146
Section 7.07          Sale and Assignment of Master Servicing..................................................146


                                               ARTICLE VIII
                                                 DEFAULT

Section 8.01          Events of Default........................................................................148
Section 8.02          Successor to Act; Appointment of Successor...............................................150
Section 8.03          Notification to Certificateholders.......................................................151
Section 8.04          Waiver of Defaults.......................................................................151
Section 8.05          List of Certificateholders...............................................................152
Section 8.06          Duties of Trustee and Securities Administrator...........................................152
Section 8.07          Certain Matters Affecting the Trustee and the Securities Administrator...................154


                                                ARTICLE IX
                         CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01          Trustee and Securities Administrator Not Liable for Certificates or
                      Mortgage Loans...........................................................................156
Section 9.02          Trustee and Securities Administrator May Own Certificates................................156
Section 9.03          Trustee's and Securities Administrator's Fees and Expenses...............................157
Section 9.04          Eligibility Requirements for Trustee and Securities Administrator........................157
Section 9.05          Insurance................................................................................157
Section 9.06          Resignation and Removal of the Trustee and Securities Administrator......................158
Section 9.07          Successor Trustee and Successor Securities Administrator.................................159
Section 9.08          Merger or Consolidation of Trustee or Securities Administrator...........................159
Section 9.09          Appointment of Co-Trustee or Separate Trustee............................................159
Section 9.10          Federal Information Returns and Reports to Certificateholders; REMIC
                      Administration...........................................................................161


                                                ARTICLE X
                                               TERMINATION

Section 10.01         Termination Upon Repurchase by EMC or its Designee or Liquidation of the
                      Mortgage Loans...........................................................................163
Section 10.02         Additional Termination Requirements......................................................166


                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

Section 11.01         Intent of Parties........................................................................168
Section 11.02         Amendment................................................................................168
Section 11.03         Recordation of Agreement.................................................................169
Section 11.04         Limitation on Rights of Certificateholders...............................................169
Section 11.05         Acts of Certificateholders...............................................................170
Section 11.06         Governing Law............................................................................171
Section 11.07         Notices..................................................................................171
Section 11.08         Severability of Provisions...............................................................172
Section 11.09         Successors and Assigns...................................................................172
Section 11.10         Article and Section Headings.............................................................172
Section 11.11         Counterparts.............................................................................172
Section 11.12         Notice to Rating Agencies................................................................172
Section 11.13         Effectiveness of Amended and Restated Pooling and Servicing Agreement....................173



                                                 APPENDIX

Appendix 1                 -        Combination Groups


                                                 EXHIBITS

Exhibit A-1                -        Form of Class I-A Certificates
Exhibit A-2                -        Form of Class I-M Certificates
Exhibit A-3                -        Form of Class I-B-1 Certificates and Class I-B-2 Certificates
Exhibit A-4                -        Form of Class I-B-3 Certificates
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        Form of Class R-X Certificates
Exhibit A-6                -        Form of Class B-IO Certificates
Exhibit A-7                -        Form of Class XP Certificates
Exhibit A-8                -        Form of Class II-A Certificates
Exhibit A-9                -        Form of Class II-X Certificates
Exhibit A-10               -        Form of Class II-BX Certificates
Exhibit A-11               -        Form of Class II-B-1, Class II-B-2 and Class II-B-3 Certificates
Exhibit A-12               -        Form of Class II-B-4, Class II-B-5 and Class II-B-6 Certificates
Exhibit A-13               -        Form of Class III-A Certificates
Exhibit A-14               -        Form of Class III-X Certificates
Exhibit A-15                        -       Form of Class III-BX Certificates
Exhibit A-16               -        Form of Class III-B-1, Class III-B-2, Class III-B-3  and Class
                                    III-B-4 Certificates
Exhibit A-17               -        Form of Class III-B-5, Class III-B-6 and Class III-B-7 Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G-1                -        Form of Treasury Bank Custodial Agreement
Exhibit G-2                -        Form of Wells Fargo Custodial Agreement
Exhibit H-1                -        Bank of America Servicing Agreement
Exhibit H-2                -        Countrywide Servicing Agreement
Exhibit H-3                -        EMC Servicing Agreement
Exhibit H-4                -        HSBC Servicing Agreement
Exhibit H-5                -        Mid America Servicing Agreement
Exhibit H-6                -        PHH Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        [Reserved]
Exhibit L                  -        Form of Securities Administrator Back-Up Certification
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        Form of Cap Contracts
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information
Exhibit S                  -        Form of Exchange Letter




--------------------------------------------------------------------------------




                           AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

         WHEREAS, a Pooling and Servicing Agreement, dated as of       September  1,  2006  (the  "Pooling
and Servicing  Agreement"),  relating to the issuance of Bear Stearns ALT-A Trust,  Mortgage  Pass-Through
Certificates, Series 2006-6, was entered into by and among the parties hereto;

         WHEREAS,  the parties  hereto desire to make certain  amendments,  changes and  modifications  to
such Pooling and Servicing Agreement;

         WHEREAS,  pursuant to Section  11.02 of the Pooling and  Servicing  Agreement,  such  Pooling and
Servicing  Agreement is hereby  amended and  restated in its entirety  effective as of the Closing Date in
order to make such amendments, changes and modifications as are set for the herein;

         NOW,  THEREFORE,  in consideration of the mutual agreements herein contained,  the parties hereto
hereby agree as follows:

         Amended and  Restated  Pooling and  Servicing  Agreement  dated as of December  14,  2006,  among
Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  as depositor (the  "Depositor"),
Citibank,  N.A.,  a  banking  association  organized  under  the  laws of the  United  States,  not in its
individual  capacity but solely as trustee (the "Trustee"),  Wells Fargo Bank,  National  Association,  as
master  servicer (in such  capacity,  the "Master  Servicer")  and as  securities  administrator  (in such
capacity,  the "Securities  Administrator"),  and EMC Mortgage Corporation,  as sponsor (in such capacity,
the "Sponsor") and as company (in such capacity, the "Company").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC I to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC I Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC II to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC II Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC III to be treated for federal  income tax  purposes  as a REMIC.  On the Startup  Day,
the REMIC III Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC IV to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC IV Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC V to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC V Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC VI to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC VI Regular Interest will be designated the "regular interest" in such REMIC.

         The Class R  Certificates will evidence ownership of the "residual  interest" in each of REMIC I,
REMIC II, REMIC III,  REMIC IV and REMIC V. The  Class R-X  Certificates  will  evidence  ownership of the
"residual interest" in REMIC VI.

         The Group I Loans will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting all Scheduled  Principal due on or before the Cut-off Date, of  $722,702,707.30.  The Loan Group
II Loans  will  have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all
Scheduled  Principal  due on or before the Cut-off  Date,  of  $309,389,277.22.  The Sub-Loan  Group III-1
Mortgage  Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting all
Scheduled  Principal  due on or before the Cut-off  Date,  of  $474,325,511.26.  The Sub-Loan  Group III-2
Mortgage  Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting all
Scheduled Principal due on or before the Cut-off Date, of $474,325,511.26.

         In consideration of the mutual agreements herein contained,  the Depositor,  the Master Servicer,
the Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:




--------------------------------------------------------------------------------




                                                ARTICLE I

                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         Accepted  Master  Servicing  Practices:  With  respect  to any  Mortgage  Loan,  those  customary
mortgage  servicing  practices of prudent  mortgage  servicing  institutions  that master service mortgage
loans of the same type and quality as such Mortgage Loan in the jurisdiction  where the related  Mortgaged
Property  is  located,  to the extent  applicable  to the  Trustee in its  capacity  as  successor  Master
Servicer or the Master Servicer (except in its capacity as successor to a Servicer).

         Account:  The  Distribution  Account,  the  Protected  Account,  the Reserve Fund or the Class XP
Reserve Account, as the context may require.

         Accrued  Certificate  Interest:  For any Group II  Certificate or Group III  Certificate  for any
Distribution  Date,  the interest  accrued  during the related  Interest  Accrual Period at the applicable
Pass-Through Rate on the Certificate  Principal  Balance or Notional Amount, as applicable,  of such Group
II Certificate  immediately prior to such Distribution  Date, on the basis of a 360-day year consisting of
twelve  30-day  months,  less  (i) in  the case of a Group II  Senior  Certificate  or  Group  III  Senior
Certificate,  as  applicable,  such  Certificate's  share of any Net Interest  Shortfall  from the related
Mortgage Loans and, after the applicable  Cross-Over  Date, the interest portion of any Realized Losses on
the related  Mortgage Loans, in each case allocated  thereto in accordance with  Section 6.04  and (ii) in
the case of a Group II Subordinate  Certificate or Group III Subordinate  Certificate,  such Certificate's
share of any Net  Interest  Shortfall  from the related  Mortgage  Loans and the  interest  portion of any
Realized  Losses on the  related  Mortgage  Loans,  in each case  allocated  thereto  in  accordance  with
Section 6.04.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Aggregate  Subordinate  Optimal  Principal  Amount:  The Group II Aggregate  Subordinate  Optimal
Principal Amount or the Group III Aggregate Subordinate Optimal Principal Amount, as applicable.

         Agreement:  This Amended and Restated Pooling and Servicing  Agreement and all amendments  hereof
and supplements hereto.

         Allocable  Share:  With  respect  to (A) any Class of Group II  Subordinate  Certificates  on any
Distribution  Date,  an amount  equal to the product of (i) the  Group II  Aggregate  Subordinate  Optimal
Principal Amount and (ii) the  fraction,  the numerator of which is the Certificate  Principal  Balance of
such Class and the denominator of which is the aggregate  Certificate  Principal Balance of all Classes of
the Group II  Subordinate  Certificates  and (B) any Class of Group III  Subordinate  Certificates  on any
Distribution  Date,  an amount equal to the product of (i) the  Group III  Aggregate  Subordinate  Optimal
Principal Amount and (ii) the  fraction,  the numerator of which is the Certificate  Principal  Balance of
such Class and the denominator of which is the aggregate  Certificate  Principal Balance of all Classes of
the  Group  III  Subordinate  Certificates;  provided,  however,  that no Class  of  Group II  Subordinate
Certificates  or  Group  III  Subordinate  Certificates  (other  than  the  outstanding  Class of Group II
Subordinate  Certificates or Group III Subordinate  Certificates  with the lowest  numerical  designation)
shall be entitled on any Distribution Date to receive  distributions  pursuant to clauses (ii),  (iii) and
(v) of the definition of Group II Subordinate  Optimal  Principal Amount or Group III Subordinate  Optimal
Principal  Amount,  as  applicable,  unless the related  Class  Prepayment  Distribution  Trigger for such
Distribution  Date has been satisfied (any amount  distributable  pursuant to clauses (ii),  (iii) and (v)
of the  definition of Group II  Subordinate  Optimal  Principal  Amount or Group III  Subordinate  Optimal
Principal  Amount, as applicable,  shall be distributed  among the related Classes entitled  thereto,  pro
rata  based  on  their  respective  Certificate  Principal  Balances);  provided,  further,  that  if on a
Distribution  Date, the Certificate  Principal  Balance of any Class of Group II Subordinate  Certificates
or Group III Subordinate  Certificates  for which the related  Class Prepayment  Distribution  Trigger has
been  satisfied is reduced to zero,  such Class's  remaining  Allocable  Share shall be distributed to the
remaining  Classes  of  Group II  Subordinate  Certificates  or Group  III  Subordinate  Certificates,  as
applicable,  sequentially  beginning with the Class with the lowest numerical  designation in reduction of
their respective Certificate Principal Balances.

         Applicable Credit Rating:  For any long-term  deposit or security,  a credit rating of AAA in the
case of S&P or Aaa in the case of Moody's  (or with  respect  to  investments  in money  market  funds,  a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market  funds in the case of Moody's).  For any  short-term  deposit or  security,  or a rating of A-l+ in
the case of S&P or Prime-1 in the case of Moody's.

         Applicable  State  Law:  For  purposes  of  Section 9.12(d),  the  Applicable  State Law shall be
(a) the  law of the State of New York and  (b) such  other state law whose  applicability  shall have been
brought to the  attention of the  Securities  Administrator  and the Trustee by either  (i) an  Opinion of
Counsel  reasonably  acceptable to the  Securities  Administrator  and the Trustee  delivered to it by the
Master Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the
applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Group I
Offered  Certificates  and Class I-B-3  Certificates,  the sum of the Realized  Losses with respect to the
Group I Mortgage  Loans,  which are to be applied in reduction  of the  Certificate  Principal  Balance of
such Class of Group I Offered  Certificates  pursuant to this  Agreement in an amount equal to the amount,
if any, by which,  (i) the  aggregate  Certificate  Principal  Balance of all of the Group I  Certificates
(after all  distributions  of principal on such  Distribution  Date)  exceeds  (ii) the  aggregate  Stated
Principal  Balance of all of the Group I Mortgage Loans for such  Distribution  Date. The Applied Realized
Loss Amount shall be allocated first to the Class I-B-3 Certificates,  the Class I-B-2  Certificates,  the
Class I-B-1  Certificates,  the Class I-M-2 Certificates and the Class I-M-1  Certificates,  in that order
(so  long as  their  respective  Certificate  Principal  Balances  have not been  reduced  to  zero),  and
thereafter  the  Applied  Realized  Loss  Amount  with  respect  to the Group I Mortgage  Loans,  shall be
allocated  first to the Class  I-A-2  Certificates  and then to the Class  I-A-1  Certificates,  until the
Certificate Principal Balance of each such Class has been reduced to zero.

         Appraised  Value:  For any Mortgaged  Property  related to a Mortgage  Loan, the amount set forth
as the appraised  value of such  Mortgaged  Property in an appraisal  made for the mortgage  originator in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assignment  Agreements:  The  agreements  attached  hereto as Exhibit I,  whereby  the  Servicing
Agreements and related Recognition  Agreements (as defined therein),  if applicable,  were assigned to the
Trustee for the benefit of the Certificateholders.

         Assumed  Final  Distribution  Date:  With  respect  to each class of  Offered  Certificates,  the
Distribution  Date occurring in November  2036, or if such day is not a Business Day, the next  succeeding
Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With  respect to any  Distribution  Date and Loan  Group II and each  Sub-Loan
Group in Loan Group III, an amount  equal to the  aggregate of the  following  amounts with respect to the
Group II Mortgage  Loans and the pool of Mortgage  Loans  included  in each  Sub-Loan  Group in Loan Group
III: (a) all previously  undistributed  payments on account of principal  (including the principal portion
of Scheduled  Payments,  Principal  Prepayments and the principal portion of Net Liquidation  Proceeds and
with respect to the initial  Distribution  Date,  the Special  Deposit) and all  previously  undistributed
payments  on  account  of  interest  received  after  the  Cut-off  Date and on or  prior  to the  related
Determination  Date, (b) any Monthly  Advances and Compensating  Interest  Payments by the Servicer or the
Master  Servicer with respect to such  Distribution  Date,  (c) any  reimbursed  amount in connection with
losses on  investments  of deposits in certain  eligible  investments  in respect of the Group II Mortgage
Loans and the Group III  Mortgage  Loans,  and (d) with  respect to Loan Group III,  any amount  allocated
from the Available Funds of another Sub-Loan Group in accordance with Section 6.02(b)(ii),  except:

                  (i)      all payments that were due on or before the Cut-off Date;

                  (ii)     all  Principal   Prepayments  and  Liquidation   Proceeds  received  after  the
applicable Prepayment Period;

                  (iii)    all payments,  other than Principal  Prepayments,  that represent early receipt
of Scheduled Payments due on a date or dates subsequent to the related Due Date;

                  (iv)     amounts received on particular  Mortgage Loans as late payments of principal or
interest and respecting which, and to the extent that, there are any unreimbursed Monthly Advances;

                  (v)      amounts representing Monthly Advances determined to be Nonrecoverable Advances;

                  (vi)     any investment  earnings on amounts on deposit in the Distribution  Account and
amounts permitted to be withdrawn from the Distribution Account pursuant to this Agreement;

                  (vii)    amounts  needed to pay the  Servicing  Fees or to reimburse any Servicer or the
Master  Servicer  for amounts  due under the  Servicing  Agreement  and the  Agreement  to the extent such
amounts have not been retained by, or paid previously to, such Servicer or the Master Servicer;

                  (viii)   amounts  applied  to pay any  fees  with  respect  to any  lender-paid  primary
mortgage insurance policy; and

                  (ix)     any expenses or other amounts  reimbursable to the Servicers,  the Trustee, the
Securities  Administrator,  the Master  Servicer and any Custodian  pursuant to Section 7.04(c) or Section
9.05.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bank of America:  Bank of America, National Association, and its successor in interest.

         Bank of America  Recognition  Agreement:  The  Recognition  Agreement,  dated  September 1, 2006,
between EMC and Bank of America, attached hereto as Exhibit I-1.

         Bank of America  Servicing  Agreement:  The  Amended and  Restated  Flow  Mortgage  Loan Sale and
Servicing  Agreement,  dated April 1, 2005,  as  modified  in the  Regulation  AB  Compliance  Addendum to
Amended and Restated Flow Mortgage Loan Sale and Servicing  Agreement,  dated  December 21, 2005,  between
EMC and Bank of America and as amended by the Bank of America  Recognition  Agreement,  attached hereto as
Exhibit H-1.

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation or Debt Service
Reduction related to such Mortgage Loan as reported by the Servicer to the Master Servicer.

         Basis Risk  Shortfall:  With respect to any  Distribution  Date and the Class I-A,  Class I-M and
Class I-B  Certificates  for which the  Pass-Through  Rate is based upon the Net Rate Cap, the excess,  if
any, of (a) the  amount of Current  Interest  that such Class would have been  entitled to receive on such
Distribution  Date had the applicable  Pass-Though  Rate been  calculated at a per annum rate equal to the
lesser of  (i) One-Month  LIBOR plus the related  Margin and (ii)  11.50% over  (b) the  amount of Current
Interest on such Class of Offered  Certificates  calculated using a Pass-Though Rate equal to the Net Rate
Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and the Class
I-A,  Class I-M and Class I-B  Certificates,  the sum of the Basis Risk  Shortfall  for such  Distribution
Date and the Basis  Risk  Shortfall  for all  previous  Distribution  Dates not  previously  paid from any
source including  Excess Cashflow and payments under the Cap Contracts,  together with interest thereon at
a rate equal to the  lesser of  (i) One-Month  LIBOR plus the  related  Margin and  (ii) 11.50%,  for such
Distribution Date.

         Book-Entry   Certificates:   Initially,   the  Senior   Certificates   and  Offered   Subordinate
Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Master  Servicer,  Custodian,  any Servicer or the  Securities  Administrator  are
authorized or obligated by law or executive order to be closed.

         Cap  Contract:  With respect to any of the Class I-A-1,  Class I-A-2,  Class I-M-1,  Class I-M-2,
Class  I-B-1,  Class  I-B-2 or  Class  I-B-3  Certificates,  the  respective  cap  contracts,  dated as of
September  29,  2006,  between the  Trustee,  on behalf of the Trust for the  benefit of the Class  I-A-1,
Class I-A-2,  Class I-M-1, Class I-M-2,  Class I-B-1,  Class I-B-2 or Class I-B-3  Certificateholders,  as
the case may be, and the  Counterparty,  together with any scheduling,  confirmations  or other agreements
related thereto, attached hereto as Exhibit N.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned by the Securities  Administrator  in  substantially  the forms
annexed hereto as Exhibits A-1, A-2, A-3, A-4, A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10, A-12, A-13, A-14,
A-15,  A-16 and A-17 with the blanks therein appropriately completed.

         Certificate  Group: With respect to the Group III Certificates and (i) Sub-Loan  Group III-1, the
Class III-1A-1,  Class III-1A-2,  Class III-1A-3,  Class III-1X-1,  Class III-1X-2,  Class III-1X-3, Class
III-1X-4,  Class  III-1X-5 and Class  III-1X-6  Certificates  and  (ii) Sub-Loan  Group  III-2,  the Class
III-2A-1,  Class  III-2A-2,  Class  III-2A-3,  Class  III-2X-1,  Class  III-2X-2,  Class  III-2X-3,  Class
III-2X-4, Class III-2X-5 and Class III-2X-6 Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate  Principal  Balance:  With  respect to any  Certificate  (other  than the Class II-X,
Class III-X,  Class XP, Class B-IO, Class R or Class R-X  Certificates)  as of any Distribution  Date, the
initial  principal  amount of such  Certificate  plus, any Subsequent  Recoveries added to the Certificate
Principal Balance of such  Certificates  pursuant to Section 6.03 or Section 6.04  hereof,  and reduced by
(i) all  amounts  distributed  on  previous  Distribution  Dates  on  such  Certificate  with  respect  to
principal,  (ii) solely  in the case of the  Group II  Certificates  or the Group  III  Certificates,  the
principal  portion of all  Realized  Losses  (other  than  Realized  Losses  resulting  from Debt  Service
Reductions)  allocated  prior  to such  Distribution  Date  to such  Certificate,  taking  account  of the
applicable Loss Allocation Limitation,  (iii) solely in the case of the Group I Certificates,  any Applied
Realized Loss Amounts  allocated to such Class on previous  Distribution  Dates, and (iv) in the case of a
Group II Subordinate  Certificate or a Group III  Subordinate  Certificate,  such  Certificate's  pro rata
share,  if any, of the  applicable  Subordinate  Certificate  Writedown  Amount for previous  Distribution
Dates.  With respect to any Class of Certificates,  the Certificate  Principal  Balance thereof will equal
the  sum  of  the  Certificate  Principal  Balances  of  all  Certificates  in  such  Class.  The  initial
Certificate  Principal  Balance  (if  any)  for  each  Class  of  Certificates  is set  forth  in  Section
5.01(c)(iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class: With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class II-A-1,  Class
II-A-2,  Class II-X-1,  Class II-BX-1,  Class II-BX-2,  Class III-1A-1,  Class  III-1A-2,  Class III-1A-3,
Class III-1X-1,  Class III-1X-2,  Class III-1X-3,  Class III-1X-4,  Class III-1X-5,  Class III-1X-6, Class
III-2A-1,  Class  III-2A-2,  Class  III-2A-3,  Class  III-2X-1,  Class  III-2X-2,  Class  III-2X-3,  Class
III-2X-4,  Class III-2X-5,  Class  III-2X-6,  Class I-M-1,  Class I-M-2,  Class R, Class R-X, Class I-B-1,
Class I-B-2, Class I-B-3, Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4,  Class II-B-5,  Class
II-B-6, Class III-B-1,  Class III-B-2,  Class III-B-3,  Class III-B-4, Class III-B-5, Class III-B-6, Class
III-B-7, Class III-BX-1, Class III-BX-2, Class III-BX-3, Class B-IO and Class XP Certificates.

         Class A Certificates:  The Class I-A, Class II-A and Class III-A Certificates.

         Class B Certificates:  The Class I-B, Class II-B and Class III-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO Certificates for such Distribution Date (which shall be deemed  distributable  with respect
to the REMIC V Regular Interest  B-IO-I);  provided,  however,  that on and after the Distribution Date on
which the aggregate  Certificate  Principal  Balance of the Group I Certificates has been reduced to zero,
the Class B-IO Distribution Amount shall include the  Overcollateralization  Amount (which shall be deemed
distributable,  first,  with  respect to the REMIC V Regular  Interest  B-IO-I in  respect of accrued  and
unpaid  interest  thereon  until such  accrued and unpaid  interest  shall have been  reduced to zero and,
thereafter,  with  respect to the REMIC V Regular  Interest  B-IO-P in respect  of the  principal  balance
thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates and any Distribution
Date or the REMIC V  Regular  Interest  B-IO-I,  a per annum rate equal to the percentage  equivalent of a
fraction,  the  numerator  of which is the sum of the amounts  calculated  pursuant to clauses (1) through
(3) below,  and the  denominator  of which is the aggregate  principal  balance of the  REMIC III  Regular
Interests.  For purposes of  calculating  the  Pass-Through  Rate for the Class B-IO-I  Certificates,  the
numerator is equal to the sum of the following components:

     1.  the  Uncertificated  Pass-Through  Rate for REMIC III Regular Interest LT1 minus the Marker Rate,
         applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III Regular
         Interest LT1;

     2.  the  Uncertificated  Pass-Through  Rate for REMIC III Regular Interest LT2 minus the Marker Rate,
         applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III Regular
         Interest LT2; and

     3.  the  Uncertificated  Pass-Through  Rate for REMIC III Regular Interest LT4 minus twice the Marker
         Rate,  applied to a notional amount equal to the  Uncertificated  Principal  Balance of REMIC III
         Regular Interest LT4.

         Class I-A Certificates: The Class I-A-1 Certificates and the Class I-A-2 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount equal to the
excess, if any, of (i) the Certificate  Principal Balance of the Class I-A Certificates  immediately prior
to such  Distribution  Date over (ii) the  excess of (a) the  aggregate  Stated  Principal  Balance of the
Group I Mortgage  Loans for such  Distribution  Date over  (b) the  product of  (1) the  aggregate  Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (2) the sum of (x) 13.20%
and (y) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-B Certificates: The Class I-B-1, the Class I-B-2 and the Class I-B-3 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date) and (4) the  product of (x) the  aggregate  Stated  Principal  Balance of the Group I Mortgage Loans
for such  Distribution  Date and  (y) the  sum of 2.00% and the  Current  Specified  Overcollateralization
Percentage for such Distribution Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the payment of the Class I-B-1  Principal  Distribution  Amount on such  Distribution  Date),  and (5) the
product  of  (x) the  aggregate  Stated  Principal  Balance  of  the  Group  I  Mortgage  Loans  for  such
Distribution  Date and  (y) the sum of 1.00% and the Current  Specified  Overcollateralization  Percentage
for such Distribution Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-3  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the  payment  of the Class  I-B-1  Principal  Distribution  Amount  on such  Distribution  Date),  (5) the
Certificate  Principal Balance of the Class I-B-2  Certificates  (after taking into account the payment of
the Class I-B-2 Principal  Distribution  Amount on such Distribution Date), and (6) the product of (x) the
aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution  Date and (y) the
Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M Certificates: The Class I-M-1 Certificates and the Class I-M-2 Certificates.

         Class I-M-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution  Amount on such Distribution  Date) and (2) the product of (x) the aggregate Stated Principal
Balance  of the Group I  Mortgage  Loans for such  Distribution  Date and  (y) the  sum of  (I) 8.20%  and
(II) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date) and (3) the product of (x) the aggregate Stated Principal Balance of the Group I
Mortgage  Loans for such  Distribution  Date and (y) the sum of (I) 4.50% and (II) the  Current  Specified
Overcollateralization Percentage for such Distribution Date.

         Class II-A Certificates:  The Class II-A-1 Certificates and Class II-A-2 Certificates.

         Class II-B  Certificates:  The Class II-B-1,  Class II-B-2,  Class  II-B-3,  Class II-B-4,  Class
II-B-5 and Class II-B-6 Certificates.

         Class II-BX Certificates: The Class II-BX-1 Certificates and the Class II-BX-2 Certificates.

         Class II-X Certificates:  The Class II-X-1, Class II-BX-1 and Class II-BX-2 Certificates.

         Class III-1X Certificates:  The Class III-1X-1,  Class III-1X-2,  Class III-1X-3, Class III-1X-4,
Class III-1X-5 and Class III-1X-6 Certificates.

         Class III-2X Certificates:  The Class III-2X-1,  Class III-2X-2,  Class III-2X-3, Class III-2X-4,
Class III-2X-5 and Class III-2X-6 Certificates.

         Class III-A Certificates:  The Class III-1A-1,  Class III-1A-2,  Class III-1A-3,  Class III-1X-1,
Class III-1X-2,  Class III-1X-3,  Class III-1X-4,  Class III-1X-5,  Class III-1X-6,  Class III-2A-1, Class
III -2A-2,  Class III-2X-1,  Class  III-2X-2,  Class  III-2X-3,  Class III-2X-4,  Class III-2X-5 and Class
III-2X-6 Certificates.

         Class III-B  Certificates:  The Class  III-B-1,  Class  III-B-2,  Class  III-B-3,  Class III-B-4,
Class III-B-5, Class III-B-6, Class III-BX-1, Class III-BX-2 and Class III-BX-3 Certificates.

         Class III-BX Certificates:  The Class III-BX-1, Class III-BX-2 and Class III-BX-3 Certificates.

         Class III-X Certificates:  The Class III-BX, Class III-1X and Class III-2X Certificates.

         Class  Prepayment  Distribution  Trigger:  For (i) a Class of Group II  Subordinate  Certificates
for any  Distribution  Date,  the  Class Prepayment  Distribution  Trigger is  satisfied  if the  fraction
(expressed as a  percentage),  the numerator of which is the aggregate  Certificate  Principal  Balance of
such Class and each  Class of  Group II  Subordinate  Certificates  subordinate  thereto,  if any, and the
denominator  of which is the  Stated  Principal  Balance of all of the Group II  Mortgage  Loans as of the
related Due Date,  equals or exceeds such percentage  calculated as of the Closing Date or (ii) a Class of
Group III Subordinate  Certificates for any Distribution Date, the  Class Prepayment  Distribution Trigger
is  satisfied  if the fraction  (expressed  as a  percentage),  the  numerator  of which is the  aggregate
Certificate  Principal  Balance  of such  Class  and  each  Class of Group  III  Subordinate  Certificates
subordinate  thereto,  if any, and the denominator of which is the Stated Principal  Balance of all of the
Group III Mortgage Loans as of the related Due Date,  equals or exceeds such  percentage  calculated as of
the Closing Date.

         Class R Certificate:  Any of the Class R  Certificates  substantially  in the form annexed hereto
as Exhibit A-5-1 and  evidencing  ownership of interests  designated  as "residual  interests" in REMIC I,
REMIC II,  REMIC  III,  REMIC IV and REMIC V for  purposes  of the REMIC  Provisions.  Component I  of the
Class R Certificates  is designated as the sole class of "residual  interest" in REMIC I,  Component II of
the  Class  R  Certificates  is  designated  as  the  sole  class  of  "residual  interest"  in  REMIC II,
Component III of the Class R Certificates is designated as the sole class of "residual  interest" in REMIC
III,  Component IV of the Class R Certificates  is designated as the sole class of "residual  interest" in
REMIC IV  and  Component V  of the Class R  Certificates  is  designated  as the sole  class of  "residual
interest" in REMIC V.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form annexed
hereto as Exhibit A-5-2 and  evidencing  ownership of the "residual  interest" in REMIC VI for purposes of
the REMIC Provisions.

         Class XP  Certificates:  Any of the  Class XP  Certificates  substantially  in the form  attached
hereto as Exhibit A-7.

         Class  XP  Reserve   Account:   The  account   established   and  maintained  by  the  Securities
Administrator pursuant to Section 4.07 hereof.

         Closing Date:  September 29, 2006.

         Combination  Group:  With  respect  to the Group  III  Certificates,  any  group of  Exchangeable
Certificates set forth in Appendix 1 attached hereto.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.09.

         Corporate  Trust Office:  The designated  office of the Trustee or Securities  Administrator,  as
applicable,  where at any  particular  time its respective  corporate  trust business with respect to this
Agreement  shall be  administered.  The Corporate Trust Office of the Trustee at the date of the execution
of this Agreement is located at 388 Greenwich  Street,  14th Floor,  New York, New York 10013,  Attention:
Structured  Finance  Agency  &  Trust  BSALTA  2006-6.  The  Corporate  Trust  Office  of  the  Securities
Administrator  at the date of the  execution  of this  Agreement  is located at 9062 Old  Annapolis  Road,
Columbia,  Maryland  21045,  Attention:   Corporate  Trust  Group,  BSALTA  2006-6.  For  the  purpose  of
registration  and transfer and exchange only, the Corporate  Trust Office of the Securities  Administrator
shall  be  located  at Sixth  Street  and  Marquette  Avenue,  Minneapolis,  Minnesota  55479,  Attention:
Corporate Trust Group, BSALTA 2006-6.

         Counterparty:  Wachovia Bank,  National  Association and any successor thereto,  or any successor
counterparty under the Cap Contracts.

         Countrywide:  Countrywide Home Loans Servicing LP, and its successor in interest.

         Countrywide  Servicing Agreement:  The Seller's Warranties and Servicing  Agreement,  dated as of
September 1, 2002, as amended by Amendment  No. 1, dated as of January 1, 2003,  Amendment No. 2, dated as
of September 1, 2004,  and  Amendment  No. 3, dated as of January 1, 2006,  between  Countrywide  and EMC,
attached hereto as Exhibit H-2.

         Cross-Over Date:  The Group II Cross-Over Date or the Group III Cross-Over Date, as applicable.

         Current  Interest:  As of any  Distribution  Date,  with respect to each Class of Group I Offered
Certificates  and the Class I-B-3  Certificates,  (i) the  interest  accrued on the Certificate  Principal
Balance or Notional  Amount,  as applicable,  during the related Interest Accrual Period at the applicable
Pass-Through  Rate plus any amount  previously  distributed  with respect to interest for such Certificate
that has been  recovered  as a  voidable  preference  by a trustee in  bankruptcy  minus  (ii) the  sum of
(a) any  Prepayment  Interest  Shortfall  for  such  Distribution  Date,  to the  extent  not  covered  by
Compensating  Interest  Payments and (b) any  shortfalls  resulting from the application of the Relief Act
during the related Due Period;  provided,  however,  that for purposes of calculating Current Interest for
any such Class,  amounts  specified in clauses (ii)(a) and (ii)(b) hereof for any such  Distribution  Date
shall be  allocated  first to the Class B-IO  Certificates  and the Class R  Certificates  in reduction of
amounts  otherwise  distributable to such Certificates on such Distribution Date and then any excess shall
be  allocated to each other Class of  Certificates  pro rata based on the  respective  amounts of interest
accrued pursuant to clause (i) hereof for each such Class on such Distribution Date.

         Current Specified  Enhancement  Percentage:  For any Distribution Date, a percentage  obtained by
dividing  (x) the sum of (i) the  aggregate  Certificate  Principal  Balance  of the  Group I  Subordinate
Certificates  and (ii) the  Overcollateralization  Amount,  in each case prior to the  distribution of the
Principal  Distribution  Amount on such  Distribution  Date, by (y) the aggregate Stated Principal Balance
of the Group I Mortgage  Loans as of the end of the  related Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period).

         Current Specified  Overcollateralization  Percentage:  For any Distribution  Date, the percentage
equivalent  of a fraction,  the numerator of which is the  Overcollateralization  Target  Amount,  and the
denominator  of which is the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such
Distribution Date.

         Custodial Agreement:  As applicable,  (i) the custodial agreement,  dated as of the Closing Date,
among the Trustee,  Structured Asset Mortgage Investments II Inc., as company,  Wells Fargo Bank, National
Association,   as  Master  Servicer  and  Securities   Administrator,   and  Wells  Fargo  Bank,  National
Association,  as  Custodian  or  (ii) the  custodial  agreement  dated as of the Closing  Date,  among the
Trustee,  Structured Asset Mortgage Investments II Inc., as company,  Wells Fargo,  National  Association,
as Master  Servicer and  Securities  Administrator,  and Treasury  Bank, A Division of  Countrywide  Bank,
N.A., as Custodian, each substantially in the form of Exhibit G hereto.

         Custodian:  As  applicable,   (i) Wells  Fargo  Bank,  National  Association,  or  any  successor
custodian  appointed  pursuant to the  provisions  hereof and of the  related  Custodial  Agreement,  with
respect  to  the  Mortgage  Loans  set  forth  on  Schedule  I to  the  related  Custodial  Agreement,  or
(ii) Treasury  Bank, a Division of Countrywide Bank, N.A., or any successor  custodian  appointed pursuant
to the provisions  hereof and of the related Custodial  Agreement,  with respect to the Mortgage Loans set
forth on Schedule I to the related Custodial Agreement.

         Cut-off Date:  September 1, 2006.

         Cut-off Date Balance:  $1,901,493,472.78.

         Debt Service  Reduction:  Any reduction of the Scheduled  Payments which a Mortgagor is obligated
to pay with respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Deficient  Valuation:  With respect to any Mortgage  Loan, a valuation of the Mortgaged  Property
by a court of competent  jurisdiction in an amount less than the then outstanding  indebtedness  under the
Mortgage Loan,  which  valuation  results from a proceeding  initiated  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Delinquent:  A Mortgage Loan is  "Delinquent"  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of  business  on the day such  payment is  scheduled  to be
due. A  Mortgage  Loan is "30 days  delinquent"  if such  payment  has not been  received  by the close of
business  on the last day of the month  immediately  succeeding  the month in which such  payment was due.
For  example,  a Mortgage  Loan with a payment due on December 1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60 days
delinquent," "90 days delinquent" and so on.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  With respect to each Mortgage  Loan, the  Determination  Date as defined in
the Servicing Agreement.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),    (iv) rural   electric   and   telephone    cooperatives    described   in
Section 1381(a)(2)(C)  of the Code or (v) any  other  Person so  designated  by the Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any 2006-6  REMIC  contained  in the Trust or any Person  having an  ownership  interest  in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained by the  Securities
Administrator  pursuant to  Section 4.04,  which shall be  denominated  "Citibank,  N.A., as Trustee f/b/o
holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust 2006-6,  Mortgage
Pass-Through  Certificates,  Series 2006-6 - Distribution  Account." The Distribution  Account shall be an
Eligible Account.

         Distribution Account Deposit Date:  The Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month or such other date specified in the related Servicing Agreement.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause  (i)) delivered  to the Securities  Administrator  prior to the  establishment  of
such  account,  the  Certificateholders  will have a claim with respect to the funds in such account and a
perfected first priority  security  interest  against any collateral  (which shall be limited to Permitted
Investments,  each of which  shall  mature not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such  collateral or the  Distribution  Date if
such Permitted  Investment is an obligation of the institution  that maintains the  Distribution  Account)
securing  such funds that is  superior  to claims of any other  depositors  or  general  creditors  of the
depository  institution  with which  such  account  is  maintained,  (ii) a  segregated  trust  account or
accounts maintained with a federal or state chartered  depository  institution or trust company with trust
powers  acting in its  fiduciary  capacity  or (iii) a  segregated  account or  accounts  of a  depository
institution  acceptable to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use
of any such  account  as the  Distribution  Account  will not have an adverse  effect on the  then-current
ratings  assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts
may bear interest.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC  Servicing  Agreement:  The  Servicing  Agreement,  dated as of  September  1, 2006,  between
Structured Asset Mortgage Investments II Inc. and EMC as attached hereto as Exhibit H-3.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         Excess Cashflow:  With respect to any Distribution  Date, the sum of (i) Remaining  Excess Spread
for such  Distribution  Date and  (ii) Overcollateralization  Release Amount for such  Distribution  Date;
provided,  however,  that the Excess Cashflow shall include  Principal Funds on and after the Distribution
Date on which the aggregate  Certificate  Principal Balance of the Class I-A-1,  Class I-A-2, Class I-M-1,
Class I-M-2,  Class I-B-1,  Class I-B-2 and Class I-B-3  Certificates has been reduced to zero (other than
Principal  Funds  otherwise  distributed to the Holders of Class I-A-1,  Class I-A-2,  Class I-M-1,  Class
I-M-2, Class I-B-1, Class I-B-2 and Class I-B-3 Certificates on such Distribution Date).

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess Spread:  With respect to any  Distribution  Date, the excess,  if any, of (i) the Interest
Funds  for such  Distribution  Date  over  (ii) the  sum of the  Current  Interest  on the Group I Offered
Certificates,   the  Class  I-B-3  Certificates  and  Interest  Carryforward  Amounts  on  the  Class  I-A
Certificates, in each case on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act  Reports:  Any reports  required to be filed  pursuant to Sections  3.17,  3.18 and
3.23 of this Agreement.

         Exchangeable  Certificates:  Any of the Class  III-1A-2,  Class III-1X-2,  Class III-1X-3,  Class
III-1X-4,  Class  III-1X-5,  Class  III-1X-6,  Class  III-2A-2,  Class  III-2X-2,  Class  III-2X-3,  Class
III-2X-4, Class III-2X-5 and Class III-2X-6 Certificates.

         Exchanged  Certificates:  The certificates that may be exchanged for a proportionate  interest in
related Exchangeable Certificates in the combinations set forth in Appendix 1.

         Extra Principal  Distribution  Amount:  With respect to any Distribution  Date, an amount derived
from Excess  Spread equal to the lesser of (i) the  excess,  if any, of the  Overcollateralization  Target
Amount for such  Distribution  Date over the  Overcollateralization  Amount for such Distribution Date and
(ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
related Custodial Agreement.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Certificate  Principal  Balance of such Certificate and the denominator of which
is the  Certificate  Principal  Balance of such  Class.  With  respect to the Class XP  Certificates,  the
percentage  interest stated  thereon.  With respect to the  Certificates in the aggregate,  the fractional
undivided  interest  evidenced  by (i) the  Residual  Certificates  will be deemed to equal  1.00% (in the
aggregate),  (ii) the  Class B-IO  Certificates  will be deemed to equal 1.00% and (iii) a  Certificate of
any other  Class will be deemed to equal 98.00%  multiplied  by a fraction,  the numerator of which is the
Certificate  Principal  Balance  of such  Certificate  and  the  denominator  of  which  is the  aggregate
Certificate Principal Balance of all the Certificates other than the Class B-IO Certificates.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I  Certificates:  The Group I Senior  Certificates,  the Group I  Subordinate  Certificates
and the Group I Non-Offered Subordinate Certificates.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group  I  Non-Offered  Subordinate  Certificates:  The  Class  I-B-3,  Class  XP and  Class  B-IO
Certificates.

         Group I  Offered  Certificates:  The  Group  I  Senior  Certificates  and  the  Group  I  Offered
Subordinate Certificates.

         Group I Offered  Subordinate  Certificates:  The Class I-M-1,  Class I-M-2, Class I-B-1 and Class
I-B-2 Certificates.

         Group I Senior Certificates: The Class I-A Certificates.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding  Group I Certificates to the
related Cap Contract.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group I Significance  Estimate divided by
the  aggregate  outstanding  Certificate  Principal  Balance  of the  Group I  Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group I Subordinate  Certificates:  The Group I Offered Subordinate  Certificates and the Group I
Non-Offered Subordinate Certificates.

         Group I-A Certificates: The Class I-A-1 Certificates and Class I-A-2 Certificates.

         Group  II  Certificates:   The  Group  II  Senior  Certificates  and  the  Group  II  Subordinate
Certificates.

         Group II  Cross-Over  Date:  The  first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group II Subordinate Certificates has been reduced to zero.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Non-Offered  Subordinate  Certificates:  The Class II-B-4, Class II-B-5 and Class II-B-6
Certificates.

         Group II  Offered  Certificates:  The  Group II  Senior  Certificates  and the  Group II  Offered
Subordinate Certificates.

         Group II Offered  Subordinate  Certificates:  The Class  II-B-1,  Class  II-BX-1,  Class  II-B-2,
Class II-BX-2 and Class II-B-3 Certificates.

         Group II Senior Certificates:  The Class II-A-1, Class II-A-2 and Class II-X-1 Certificates.

         Group II Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date and Loan
Group II, an amount equal to the sum,  without  duplication,  of the  following  (but in no event  greater
than the aggregate Certificate  Principal Balances of the Group II Certificates  immediately prior to such
Distribution Date):

                  (i)      the  Group II Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments  due on the Group II  Mortgage  Loans on the related Due Date as  specified  in the  amortization
schedule at the time applicable thereto (after  adjustments for previous Principal  Prepayments but before
any  adjustment to such  amortization  schedule by reason of any  bankruptcy or similar  proceeding or any
moratorium  or  similar  waiver or grace  period if the  related  Distribution  Date  occurs  prior to the
related Cross-over Date);

                  (ii)     the Group II Senior  Prepayment  Percentage of the Stated Principal  Balance of
each Group II  Mortgage  Loan which was the  subject of a  Principal  Prepayment  in full  received by the
Servicers during the related Prepayment Period;

                  (iii)    the  Group  II  Senior  Prepayment   Percentage  of  amount  of  all  Principal
Prepayments  in part  allocated  to  principal  received by the  Servicers  during the related  Prepayment
Period in respect to each Group II Mortgage Loan;

                  (iv)     the  lesser of  (a) the  Group II Senior  Prepayment  Percentage  of the sum of
(A) all Net  Liquidation  Proceeds  allocable to  principal  received in respect of each Group II Mortgage
Loan that became a Liquidated  Mortgage  Loan during the related  Prepayment  Period  (other than Mortgage
Loans  described in the  immediately  following  clause  (B)) and all  Subsequent  Recoveries  received in
respect  of each  Liquidated  Mortgage  Loan in Loan Group II during the  related  Due Period and  (B) the
Stated  Principal  Balance of each such  Mortgage  Loan  purchased by an insurer from the Trust during the
related  Prepayment  Period  pursuant  to the  related  Primary  Mortgage  Insurance  Policy,  if any,  or
otherwise and (b) the  related Senior  Percentage of the sum of (A) the Stated  Principal  Balance of each
Group II Mortgage  Loan which  became a  Liquidated  Mortgage  Loan during the related  Prepayment  Period
(other than the Mortgage  Loans  described in the  immediately  following  clause  (B)) and all Subsequent
Recoveries  received in respect of each  Liquidated  Mortgage Loan in the Loan Group II during the related
Due Period and (B) the  Stated  Principal  Balance of each such  Mortgage  Loan that was  purchased  by an
insurer from the Trust  during the related  Prepayment  Period  pursuant to the related  Primary  Mortgage
Insurance Policy, if any or otherwise;

                  (v)      any  amount  allocated  to the  Available  Funds of Loan Group II  pursuant  to
Section 6.02(i)(a)(C); and

                  (vi)     the  Group  II  Senior  Prepayment  Percentage  of the  sum of  (a) the  Stated
Principal  Balance of each Group II Mortgage Loan that was  repurchased by the Sponsor in connection  with
such  Distribution  Date and  (b) the  excess,  if any,  of the  Stated  Principal  Balance  of a Group II
Mortgage  Loan that has been  replaced by the Sponsor  with a  substitute  Mortgage  Loan  pursuant to the
Mortgage  Loan Purchase  Agreement in connection  with such  Distribution  Date over the Stated  Principal
Balance of such substitute Mortgage Loan.

         Group II Senior  Percentage:  With respect to Loan Group II,  initially  92.75%.  With respect to
any  Distribution  Date and Loan Group II, the lesser of  (i) 100%  and  (ii) the  percentage  obtained by
dividing the  aggregate  Certificate  Principal  Balance of the Senior  Certificates  in such  Certificate
Group  immediately  preceding such  Distribution  Date by the aggregate  Stated  Principal  Balance of the
Group II Mortgage Loans as of the beginning of the related Due Period.

         Group II Senior  Prepayment  Percentage:  With respect to Loan Group II and any Distribution Date
occurring during the periods set forth below, as follows:

Period (dates inclusive)                              Group II Senior Prepayment Percentage

October 2006 - September 2013                         100%

October 2013 - September 2014                         Group  II   Senior   Percentage   for  the   Group  II   Senior
                                                      Certificates plus 70% of the Subordinate Percentage

October 2014 - September 2015                         Group  II   Senior   Percentage   for  the   Group  II   Senior
                                                      Certificates plus 60% of the Subordinate Percentage

October 2015 - September 2016                         Group  II   Senior   Percentage   for  the   Group  II   Senior
                                                      Certificates plus 40% of the Subordinate Percentage

October 2016 - September 2017                         Group  II   Senior   Percentage   for  the   Group  II   Senior
                                                      Certificates plus 20% of the Subordinate Percentage

October 2017 and thereafter                           Group  II   Senior   Percentage   for  the   Group  II   Senior
                                                      Certificates.

         In  addition,  no  reduction  of the  Group  II  Senior  Prepayment  Percentage  for the  related
Certificate  Group shall occur on any Distribution  Date unless, as of the last day of the month preceding
such  Distribution  Date,  (A) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans
Delinquent 60 days or more  (including  for this purpose any such Group II Mortgage  Loans in  foreclosure
and Group II Mortgage  Loans with respect to which the related  Mortgaged  Property  has been  acquired by
the Trust),  averaged over the last six months,  as a percentage  of the sum of the aggregate  Certificate
Principal  Balance of the Group II  Subordinate  Certificates  does not  exceed  50%;  and (B)  cumulative
Realized  Losses  on the  Group  II  Mortgage  Loans  do not  exceed  (a)  30% of the  Original  Group  II
Subordinate  Principal  Balance if such  Distribution  Date occurs between and including  October 2013 and
September 2014,  (b) 35% of the Original Group II Subordinate  Principal Balance if such Distribution Date
occurs  between  and  including  October 2014  and  September 2015,  (c) 40%  of  the  Original  Group  II
Subordinate  Principal  Balance if such  Distribution  Date occurs between and including  October 2015 and
September 2016,  (d) 45% of the Original Group II Subordinate  Principal Balance if such Distribution Date
occurs  between and  including  October 2016  and  September 2017,  and (e) 50% of the  Original  Group II
Subordinate Principal Balance if such Distribution Date occurs during or after October 2017.

         In  addition,  if on any  Distribution  Date the  weighted  average  of the Group II  Subordinate
Percentages for such  Distribution  Date is equal to or greater than two times the weighted average of the
initial Group II Subordinate  Percentages,  and (a) the aggregate Stated Principal Balance of the Group II
Mortgage  Loans  Delinquent  60 days or more  (including  for  this  purpose  any such  Mortgage  Loans in
foreclosure  and such Group II Mortgage  Loans with  respect to which the related  Mortgaged  Property has
been  acquired  by the  Trust),  averaged  over the last six  months,  as a  percentage  of the  aggregate
Certificate  Principal Balance of the Group II Subordinate  Certificates does not exceed 50% and (b)(i) on
or prior to the Distribution Date in September 2009,  cumulative  Realized Losses on the Group II Mortgage
Loans  as of the  end of the  related  Prepayment  Period  do not  exceed  20% of the  Original  Group  II
Subordinate  Principal Balance and (ii) after the Distribution Date in September 2009  cumulative Realized
Losses on the Group II  Mortgage  Loans as of the end of the related  Prepayment  Period do not exceed 30%
of the Original Group II Subordinate  Principal Balance,  then, the Group II Senior Prepayment  Percentage
for such Distribution Date will equal the Senior Percentage for the related  Certificate Group;  provided,
however,  if on such  Distribution  Date the Subordinate  Percentage is equal to or greater than two times
the initial  Subordinate  Percentage on or prior to the Distribution  Date occurring in September 2009 and
the above  delinquency  and loss tests are met,  then the Senior  Prepayment  Percentage  for the  related
Certificate  Group for such  Distribution  Date will equal the related Senior  Percentage  plus 50% of the
related Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the  aggregate  Certificate  Principal  Balance of the Group II Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group II Mortgage Loans as of the beginning of the related Due Period,  exceeds such  percentage as of the
Cut-off  Date,  the Group II  Senior  Prepayment  Percentage  with  respect  to all of the Group II Senior
Certificates will equal 100%.

         Group II Subordinate  Certificates:  The Group II Offered Subordinate  Certificates and the Group
II Non-Offered Subordinate Certificates.

         Group II Subordinate  Interest Only  Certificates:  The Class II-BX-1  Certificates and the Class
II-BX-2 Certificates.

         Group II Subordinate  Optimal  Principal  Amount:  With respect to any Distribution Date and Loan
Group II, an amount equal to the sum,  without  duplication,  of the  following  (but in no event  greater
than the aggregate  Certificate  Principal  Balance of the Group II Subordinate  Certificates  immediately
prior to such Distribution Date):

         (i)      the Group II  Subordinate  Percentage of the principal  portion of all Monthly  Payments
due on each Group II Mortgage Loan on the related Due Date, as specified in the  amortization  schedule at
the time  applicable  thereto  (after  adjustment  for  previous  Principal  Prepayments  but  before  any
adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or  similar  proceeding  or any
moratorium or similar waiver or grace period);

         (ii)     the Group II Subordinate  Prepayment  Percentage of the Stated Principal Balance of each
Group II Mortgage  Loan which was the subject of a prepayment  in full  received by the  Servicers  during
the applicable Prepayment Period;

         (iii)    the Group II  Subordinate  Prepayment  Percentage of the amount all partial  prepayments
of principal received in respect of the Mortgage Loans during the applicable Prepayment Period;

         (iv)     the  excess,  if  any,  of (a) the  Net  Liquidation  Proceeds  allocable  to  principal
received  in respect of each Group II  Mortgage  Loan that became a  Liquidated  Mortgage  Loan during the
related Prepayment Period and all Subsequent  Recoveries  received in respect of each Liquidated  Mortgage
Loan during the related Due Period  over  (b) the sum of the amounts  distributable  to the holders of the
Group II  Senior  Certificates  pursuant  to clause  (iv) of  the  definition  of Group II Senior  Optimal
Principal Amount on such Distribution Date;

         (v)      the Group II Subordinate  Prepayment  Percentage of the sum of (a) the Stated  Principal
Balance of each Group II  Mortgage  Loan which was  repurchased  by the  Sponsor in  connection  with such
Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal  Balance of a Group II
Mortgage  Loan that has been  replaced by the Sponsor  with a  Substitute  Mortgage  Loan  pursuant to the
Mortgage  Loan Purchase  Agreement in  connection  with such  Distribution  Date and the Stated  Principal
Balance of such Substitute Mortgage Loan; and

         (vi)     on the Distribution  Date on which the aggregate  Certificate  Principal  Balance of the
Group  II  Senior  Certificates  have all  been  reduced  to zero,  100% of the  Group II  Senior  Optimal
Principal Amount for such Group II Senior Certificates.

         Group II  Subordinate  Percentage:  With respect to each Loan Group  included in Loan Group II on
any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group II  Subordinate  Prepayment  Percentage:  With respect to each Loan Group  included in Loan
Group II on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group III  Aggregate  Subordinate  Optimal  Principal  Amount:  With respect to any  Distribution
Date,  the sum of the Group III  Subordinate  Optimal  Principal  Amounts for all Sub-Loan  Groups in Loan
Group III for such Distribution Date.

         Group III  Certificates:  The  Group  III  Senior  Certificates  and the  Group  III  Subordinate
Certificates.

         Group III  Cross-Over  Date:  The first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group III Subordinate Certificates has been reduced to zero.

         Group III Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group III  Non-Offered  Subordinate  Certificates:  The Class  III-B-5,  Class  III-B-6 and Class
III-B-7 Certificates.

         Group III  Offered  Certificates:  The Group III Senior  Certificates  and the Group III  Offered
Subordinate Certificates.

         Group III Offered Subordinate  Certificates:  The Class III-B-1,  Class III-BX-1,  Class III-B-2,
Class III-BX-2, Class III-B-3, Class III-BX-3 and Class III-B-4 Certificates.

         Group III  Senior  Certificates:  The Class  III-1A-1,  Class  III-1A-2,  Class  III-1A-3,  Class
III-1X-1,  Class  III-1X-2,  Class  III-1X-3,  Class  III-1X-4,  Class  III-1X-5,  Class  III-1X-6,  Class
III-2A-1,  Class  III-2A-2,  Class  III-2A-3,  Class  III-2X-1,  Class  III-2X-2,  Class  III-2X-3,  Class
III-2X-4,  Class  III-2X-5  and  Class  III-2X-6  Certificates  or any  Exchanged  Certificates  exchanged
therefor.

         Group  III  Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date and a
Certificate  Group  related to a Sub-Loan  Group in Loan Group III,  an amount  equal to the sum,  without
duplication,  of the following (but in no event greater than the aggregate  Certificate Principal Balances
of the related Certificate Group immediately prior to such Distribution Date):

                  (i)      the Group III Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments due on each  Outstanding  Mortgage Loan in the related  Sub-Loan Group on the related Due Date as
specified in the  amortization  schedule at the time  applicable  thereto (after  adjustments for previous
Principal  Prepayments  but  before  any  adjustment  to  such  amortization  schedule  by  reason  of any
bankruptcy  or similar  proceeding  or any  moratorium  or similar  waiver or grace  period if the related
Distribution Date occurs prior to the related Cross-over Date);

                  (ii)     the Group III Senior  Prepayment  Percentage of the Stated Principal Balance of
Mortgage  Loan in the related  Sub-Loan  Group which was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

                  (iii)    the  Group  III  Senior  Prepayment  Percentage  of  amount  of  all  Principal
Prepayments  in part  allocated  to  principal  received by the  Servicers  during the related  Prepayment
Period in respect to each Mortgage Loan in the related Sub-Loan Group;

                  (iv)     the lesser of  (a) the  Group III Senior  Prepayment  Percentage  of the sum of
(A) all Net Liquidation  Proceeds  allocable to principal received in respect of each Mortgage Loan in the
related  Sub-Loan  Group that became a  Liquidated  Mortgage  Loan during the  related  Prepayment  Period
(other than  Mortgage  Loans  described  in the  immediately  following  clause  (B)) and  all  Subsequent
Recoveries  received in respect of each Liquidated  Mortgage Loan in the related Sub-Loan Group during the
related Due Period and  (B) the  Stated  Principal  Balance of each such  Mortgage  Loan  purchased  by an
insurer from the Trust  during the related  Prepayment  Period  pursuant to the related  Primary  Mortgage
Insurance  Policy,  if any, or  otherwise  and (b) the  related  Senior  Percentage  of the sum of (A) the
Stated  Principal  Balance of each Mortgage Loan in the related  Sub-Loan  Group which became a Liquidated
Mortgage  Loan during the related  Prepayment  Period  (other than the  Mortgage  Loans  described  in the
immediately  following  clause (B)) and all Subsequent  Recoveries  received in respect of each Liquidated
Mortgage Loan in the related  Sub-Loan  Group during the related Due Period and (B) the  Stated  Principal
Balance of each such  Mortgage  Loan that was  purchased  by an insurer  from the Trust during the related
Prepayment Period pursuant to the related Primary Mortgage Insurance Policy, if any or otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the related  Sub-Loan  Group
pursuant to Section 6.02(i)(a)(E); and

                  (vi)     the  Group  III  Senior  Prepayment  Percentage  of the sum of  (a) the  Stated
Principal  Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group that was  repurchased  by the
Sponsor in connection  with such  Distribution  Date and (b) the excess,  if any, of the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such substitute Mortgage Loan.

         Group III  Senior  Percentage:  With  respect  to each  Certificate  Group  related to a Sub-Loan
Group in Loan  Group III,  initially  92.65%.  With  respect to any  Distribution  Date and a  Certificate
Group  related to a Sub-Loan  Group in Loan Group III,  the lesser of  (i) 100%  and  (ii) the  percentage
obtained by dividing  the  aggregate  Certificate  Principal  Balance of the Senior  Certificates  in such
Certificate Group  immediately  preceding such Distribution Date by the aggregate Stated Principal Balance
of the Mortgage Loans in the related Sub-Loan Group as of the beginning of the related Due Period.

         Group III  Senior  Prepayment  Percentage:  With  respect  to a  Certificate  Group  related to a
Sub-Loan Group in Loan Group III and any  Distribution  Date occurring during the periods set forth below,
as follows:

Period (dates inclusive)                              Group III Senior Prepayment Percentage

October 2006 - September 2013                         100%

October 2013 - September 2014                         Group  III   Senior   Percentage   for  the  Group  III  Senior
                                                      Certificates  plus 70% of the  Subordinate  Percentage  for the
                                                      related Sub-Loan Group.

October 2014 - September 2015                         Group  III   Senior   Percentage   for  the  Group  III  Senior
                                                      Certificates  plus 60% of the  Subordinate  Percentage  for the
                                                      related Sub-Loan Group.

October 2015 - September 2016                         Group  III   Senior   Percentage   for  the  Group  III  Senior
                                                      Certificates  plus 40% of the  Subordinate  Percentage  for the
                                                      related Sub-Loan Group.

October 2016 - September 2017                         Group  III   Senior   Percentage   for  the  Group  III  Senior
                                                      Certificates  plus 20% of the  Subordinate  Percentage  for the
                                                      related Sub-Loan Group.

October 2017 and thereafter                           Group  III   Senior   Percentage   for  the  Group  III  Senior
                                                      Certificates.

         In  addition,  no  reduction  of the Group  III  Senior  Prepayment  Percentage  for the  related
Certificate  Group shall occur on any Distribution  Date unless, as of the last day of the month preceding
such  Distribution  Date,  (A) the  aggregate Stated Principal  Balance of the Group III Mortgage Loans in
all Sub-Loan  Groups in Loan Group III  Delinquent  60 days or more  (including  for this purpose any such
Group III Mortgage  Loans in  foreclosure  and Group III Mortgage  Loans with respect to which the related
Mortgaged  Property has been acquired by the Trust),  averaged  over the last six months,  as a percentage
of the sum of the aggregate Certificate  Principal Balance of the Group III Subordinate  Certificates does
not exceed  50%;  and  (B) cumulative  Realized  Losses on the Group III  Mortgage  Loans in all  Sub-Loan
Groups in Loan Group III do not exceed (a) 30% of the Original  Group III  Subordinate  Principal  Balance
if such  Distribution  Date occurs between and including  October 2013 and September 2014,  (b) 35% of the
Original Group III Subordinate  Principal  Balance if such  Distribution Date occurs between and including
October 2014 and September 2015,  (c) 40% of the Original Group III Subordinate  Principal Balance if such
Distribution  Date occurs between and including October 2015 and  September 2016,  (d) 45% of the Original
Group  III  Subordinate  Principal  Balance  if  such  Distribution  Date  occurs  between  and  including
October 2016 and  September 2017,  and (e) 50% of the Original Group III Subordinate  Principal Balance if
such Distribution Date occurs during or after October 2017.

         In  addition,  if on any  Distribution  Date the  weighted  average of the Group III  Subordinate
Percentages for such  Distribution  Date is equal to or greater than two times the weighted average of the
initial  Subordinate  Percentages,  and  (a) the  aggregate  Stated  Principal  Balance  of the  Group III
Mortgage  Loans for all Sub-Loan  Groups  Delinquent 60 days or more  (including for this purpose any such
Mortgage  Loans in  foreclosure  and such  Group III  Mortgage  Loans with  respect  to which the  related
Mortgaged  Property has been acquired by the Trust),  averaged  over the last six months,  as a percentage
of the aggregate Certificate  Principal Balance of the Group III Subordinate  Certificates does not exceed
50% and (b)(i) on or prior to the Distribution Date in September 2009,  cumulative  Realized Losses on the
Group  III  Mortgage  Loans  for all  Sub-Loan  Groups  in  Loan  Group  III as of the end of the  related
Prepayment  Period  do not  exceed  20% of the  Original  Group  III  Subordinate  Principal  Balance  and
(ii) after the Distribution  Date in September 2009  cumulative  Realized Losses on the Group III Mortgage
Loans for all  Sub-Loan  Groups in Loan Group III as of the end of the  related  Prepayment  Period do not
exceed  30% of the  Original  Group  III  Subordinate  Principal  Balance,  then,  the  Group  III  Senior
Prepayment  Percentage  for such  Distribution  Date will  equal the Group III Senior  Percentage  for the
related  Certificate  Group;  provided,  however,  if on such  Distribution Date the Group III Subordinate
Percentage  is equal to or greater  than two times the  initial  Group III  Subordinate  Percentage  on or
prior to the  Distribution  Date occurring in September 2009 and the above  delinquency and loss tests are
met,  then the  Group  III  Senior  Prepayment  Percentage  for the  related  Certificate  Group  for such
Distribution  Date  will  equal  the  related  Senior  Percentage  plus  50%  of the  related  Subordinate
Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the aggregate  Certificate  Principal  Balance of the Group III Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group III Mortgage  Loans as of the  beginning of the related Due Period,  exceeds such  percentage  as of
the Cut-off Date, the Group III Senior  Prepayment  Percentage with respect to all of the Group III Senior
Certificates will equal 100%.

         Group III  Subordinate  Certificates:  The Group III  Offered  Subordinate  Certificates  and the
Group III Non-Offered Subordinate Certificates.

         Group III Subordinate  Optimal  Principal  Amount:  With respect to any Distribution Date and any
Sub-Loan Group in Loan Group III, an amount equal to the sum, without  duplication,  of the following (but
in no event  greater  than the  aggregate  Certificate  Principal  Balance  of the Group  III  Subordinate
Certificates immediately prior to such Distribution Date):

         (i)      the  Group  III  Subordinate  Percentage  of the  principal  portion  of  all  Scheduled
Payments due on each  Outstanding  Mortgage Loan in the related  Sub-Loan Group on the related Due Date as
specified in the  amortization  schedule at the time  applicable  thereto  (after  adjustment for previous
Principal  Prepayments  but  before  any  adjustment  to  such  amortization  schedule  by  reason  of any
bankruptcy or similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the Group III  Subordinate  Prepayment  Percentage  of the Stated  Principal  Balance of
each Mortgage Loan in the related  Sub-Loan  Group that was the subject of a Principal  Prepayment in full
received by the Servicers during the related Prepayment Period;

         (iii)    the  Group  III  Subordinate  Prepayment  Percentage  of the  amount  of  all  Principal
Prepayments  in part  received by the  Servicers in respect to the Mortgage  Loan in the related  Sub-Loan
Group during the related Prepayment Period;

         (iv)     the  excess,  if any,  of  (a) all  Net  Liquidation  Proceeds  allocable  to  principal
received during the related  Prepayment Period in respect of each Liquidated  Mortgage Loan in the related
Sub-Loan Group and all Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan during
the related Due Period over (b) the sum of the amounts  distributable  to the Senior  Certificates  in the
related  Certificate  Group pursuant to clause (iv) of the definition of Senior Optimal  Principal  Amount
on such Distribution Date;

         (v)      the Group III Subordinate  Prepayment  Percentage of the sum of (a) the Stated Principal
Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group  that was  purchased  by the  Sponsor in
connection  with such  Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
Substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such Substitute Mortgage Loan; and

         (vi)     on the  Distribution  Date on which the  Certificate  Principal  Balances  of the Senior
Certificates  in the related  Certificate  Group have all been reduced to zero, 100% of the Senior Optimal
Principal  Amount for the related Sub-Loan Group.  After the aggregate  Certificate  Principal  Balance of
the Subordinate  Certificates has been reduced to zero, the Subordinate  Optimal Principal Amount shall be
zero.

         Group III  Subordinate  Percentage:  With respect to each Sub-Loan  Group  included in Loan Group
III on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group III  Subordinate  Prepayment  Percentage:  With respect to each Sub-Loan  Group included in
Loan Group III on any  Distribution  Date,  100% minus the Senior  Prepayment  Percentage  for the related
Certificate Group.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant  to this  Agreement,  any  Certificate  registered  in the  name  of the  Depositor,  the  Master
Servicer,  the Securities  Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional  Undivided  Interest  evidenced  thereby shall not be taken into account in
determining  whether the requisite  percentage of Fractional  Undivided  Interests necessary to effect any
such consent has been obtained.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC  Recognition  Agreement:  The Recognition  Agreement,  dated September 1, 2006,  between EMC
and HSBC, attached hereto as Exhibit I-2.

         HSBC  Servicing  Agreement:   The  Amended  and  Restated  Purchase,   Warranties  and  Servicing
Agreement,  dated as of September 1, 2005,  as amended by Amendment  Reg AB, dated as of November 7, 2005,
between  HSBC and EMC,  and as  further  amended by the HSBC  Recognition  Agreement,  attached  hereto as
Exhibit H-4.

         Indemnified  Persons:  The  Trustee,  the Master  Servicer,  each  Custodian  and the  Securities
Administrator and their officers,  directors,  agents and employees and, with respect to the Trustee,  any
separate co-trustee and its officers, directors, agents and employees.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit  One to the
related Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual  Period:  With respect to each  Distribution  Date,  for each Class of Group II
Certificates  and  Group  III  Certificates,  the  calendar  month  preceding  the  month  in  which  such
Distribution  Date  occurs.  The  Interest  Accrual  Period for the Group I Offered  Certificates  and the
Class I-B-3  Certificates  will be the period from and including the preceding  Distribution Date (or from
and  including  the Closing  Date,  in the case of the first  Distribution  Date) to and including the day
prior to the current Distribution Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carryforward  Amount: As of the first  Distribution Date and with respect to each Class
of Group I Offered  Certificates and the Class I-B-3  Certificates,  zero, and for each  Distribution Date
thereafter,  the sum of (i) the excess of (a) the  Current  Interest  for such Class with respect to prior
Distribution  Dates over (b) the amount  actually  distributed to such Class of Group I Certificates  with
respect to interest on or after such prior  Distribution  Dates and  (ii) interest  thereon (to the extent
permitted by applicable law) at the applicable  Pass-Through  Rate for such Class for the related Interest
Accrual Period including the Interest Accrual Period relating to such Distribution Date.

         Interest Funds:  For any Distribution  Date and Loan Group I, (i) the sum,  without  duplication,
of (a) all  scheduled  interest  collected  in respect to the related  Group I Mortgage  Loans  during the
related Due Period less the related  Servicing Fee,  (b) all  Monthly  Advances  relating to interest with
respect to the related Group I Mortgage  Loans  remitted by the related  Servicer or Master  Servicer,  as
applicable,  on or prior to the related Distribution  Account Deposit Date, (c) all Compensating  Interest
Payments  with respect to the Group I Mortgage  Loans and  required to be remitted by the Master  Servicer
pursuant to this  Agreement  or the related  Servicer  pursuant to the related  Servicing  Agreement  with
respect to such Distribution Date,  (d) Liquidation  Proceeds with respect to the related Group I Mortgage
Loans collected during the related  Prepayment  Period (or, in the case of Subsequent  Recoveries,  during
the related Due Period),  to the extent such  Liquidation  Proceeds  relate to interest,  (e) all  amounts
relating to interest  with  respect to each  related  Group I Mortgage  Loan  purchased by EMC (on its own
behalf  as a Seller  and on  behalf  of  Master  Funding)  pursuant  to  Sections  2.02 and 2.03 or by the
Depositor  pursuant to Section  3.21 during the  related  Due  Period,  and (f) all  amounts in respect of
interest  paid by EMC  pursuant  to  Section  10.01 in respect to Loan Group I, in each case to the extent
remitted by EMC or its designee,  as applicable,  to the Distribution  Account pursuant to this Agreement,
and (g) the interest  proceeds received from the exercise of an optional  termination  pursuant to Section
10.01  minus  (ii) all  amounts  required  to be  reimbursed  pursuant  to  Sections  4.01  and 4.05 or as
otherwise set forth in this Agreement and allocated to Loan Group I.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial Principal  Prepayments  received during the relevant Prepayment Period:
The  difference  between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a Principal  Prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  Principal  Prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a Principal
Prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit  Two to the
related Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual Period,  September 27, 2006. With respect to each Class of Offered  Certificates and any
Interest  Accrual  Period  thereafter,  the second LIBOR Business Day preceding the  commencement  of such
Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any  defaulted  Mortgage Loan as to which the Servicer or the Master
Servicer has  determined  that all amounts it expects to recover from or on account of such  Mortgage Loan
have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan, the date on which the Master
Servicer or the Servicer has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or incurred  by or for the account of the Master  Servicer  or the  Servicer in  connection  with the
liquidation  of such  Mortgage  Loan and the  related  Mortgage  Property,  such  expenses  including  (a)
property  protection  expenses,  (b) property sales expenses,  (c) foreclosure  and sale costs,  including
court costs and  reasonable  attorneys'  fees, and  (d) similar  expenses  reasonably  paid or incurred in
connection with liquidation.

         Liquidation  Proceeds:  Amounts  received  in  connection  with the  liquidation  of a  defaulted
Mortgage Loan,  whether  through  trustee's  sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation
proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I, Loan Group II or Loan Group III, as applicable.

         Loan Group I:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Loan Group II: The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Loan Group III:  Sub-Loan Group III-1 and Sub-Loan Group III-2.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss Severity  Percentage:  With respect to any Distribution  Date, the percentage  equivalent of
a fraction,  the numerator of which is the amount of Realized  Losses  incurred on a Mortgage Loan and the
denominator  of which is the Stated  Principal  Balance of such  Mortgage  Loan  immediately  prior to the
liquidation of such Mortgage Loan.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  optional
termination  date for the Group I  Certificates  and (i) the Class I-A-1  Certificates,  0.160% per annum,
(ii) the  Class I-A-2  Certificates,  0.220% per annum,  (iii) the  Class I-M-1  Certificates,  0.320% per
annum, (iv) the Class I-M-2 Certificates,  0.430% per annum, (v) the Class I-B-1 Certificates,  1.000% per
annum,  (vi) the  Class I-B-2  Certificates,  2.000% per annum,  and (vii) the  Class I-B-3  Certificates,
2.150%  per  annum;  and  with  respect  to any  distribution  date  after  the  first  possible  optional
termination  date for the Group I  Certificates  and (i) the Class I-A-1  Certificates,  0.320% per annum,
(ii) the  Class I-A-2  Certificates,  0.440% per annum,  (iii) the  Class I-M-1  Certificates,  0.480% per
annum, (iv) the Class I-M-2 Certificates,  0.645% per annum, (v) the Class I-B-1 Certificates,  1.500% per
annum,  (vi) the  Class I-B-2  Certificates,  3.000% per annum,  and (vii) the  Class I-B-3  Certificates,
3.225% per annum.

         Marker Rate: With respect to the Class B-IO  Certificates or REMIC V Regular  Interest B-IO-I and
any Distribution Date, in relation to the REMIC III Regular  Interests,  a per annum rate equal to two (2)
times the weighted  average of the  Uncertificated  REMIC III  Pass-Through  Rates for  REMIC III  Regular
Interest LT2 and REMIC III Regular Interest LT3.

         Master  Servicer:   As  of  the  Closing  Date,  Wells  Fargo  Bank,  National  Association  and,
thereafter,  its  respective  successors  in  interest  that  meet  the  qualifications  of the  Servicing
Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Funding:  Master Funding LLC, a Delaware  limited  liability  company,  and its successors
and assigns, in its capacity as seller of the Master Funding Mortgage Loans to the Depositor.

         Master  Funding  Mortgage  Loans:  The Mortgage  Loans  identified  as such on the Mortgage  Loan
Schedule for which Master Funding is the applicable Seller.

         Master Servicing Compensation:  The meaning specified in Section 3.14.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         Mid America: Mid America Bank, fsb, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006, between Mid America and EMC, attached hereto as Exhibit H-5.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required  to be made by the  applicable
Servicer pursuant to the related Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Monthly Delinquency  Percentage:  With respect to a Distribution Date, the percentage  equivalent
of a fraction,  the numerator of which is the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure  or are REO Properties for
such  Distribution  Date and the denominator of which is the aggregate Stated Principal Balance of Group I
Mortgage Loans for such Distribution Date.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The  mortgage  documents  listed in  Section 2.01(b) pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage  Loan:  A mortgage  loan  transferred  and  assigned to the Trustee  pursuant to Section
2.01,  Section 2.04 or Section 2.07 and held as a part of the Trust Fund,  as  identified  in the Mortgage
Loan Schedule (which shall include,  without limitation,  with respect to each Mortgage Loan, each related
Mortgage  Note,  Mortgage and Mortgage  File and all rights  appertaining  thereto),  including a mortgage
loan the property securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage  Loan Purchase  Agreement  dated as of September
29, 2006, among EMC, as a seller,  Master Funding, as a seller, and Structured Asset Mortgage  Investments
II Inc., as purchaser, and all amendments thereof and supplements thereto, attached as Exhibit J.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses which are payable therefrom to the Servicer or the Master Servicer in accordance
with the  Servicing  Agreement or this  Agreement  and  (ii) unreimbursed  advances by the Servicer or the
Master Servicer and Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the Servicing Fee Rate expressed as a per annum rate.

         Net Rate  Cap:  For any  Distribution  Date and the Group I  Offered  Certificates  and the Class
I-B-3  Certificates,  the  weighted  average  of the Net  Rates of the  Group I  Mortgage  Loans as of the
beginning of the related Due Period,  weighted on the basis of the Stated  Principal  Balances  thereof as
of the preceding  Distribution  Date, in each case as adjusted to an effective rate reflecting the accrual
of interest on the basis of a 360-day year and the actual  number of days elapsed in the related  Interest
Accrual Period.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any  debt  securities  secured  or  otherwise  backed  by  some  or  all of the
Certificates, including the Class R-X Certificate.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Subordinate  Certificates:  The Group I Non-Offered  Subordinate  Certificates,  the
Group II Non-Offered Subordinate Certificates and the Group III Non-Offered Subordinate Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Master  Servicer,  the Trustee (in its capacity as successor  Master  Servicer)
or the  applicable  Servicer  and  (ii) which,  in the good faith  judgment  of the Master  Servicer,  the
Trustee in its capacity as  successor  Master  Servicer or the  applicable  Servicer,  will not or, in the
case of a  proposed  advance or  Monthly  Advance,  would not,  be  ultimately  recoverable  by the Master
Servicer,  the  Trustee (as  successor  Master  Servicer)  or the  applicable  Servicer  from  Liquidation
Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such advance or Monthly
Advance was made or is proposed to be made.

         Notional Amount:  The Notional Amount of (i) the Class II-X-1  Certificates  immediately prior to
any  Distribution  Date is equal to the  aggregate  Certificate  Principal  Balance  of the  Class  II-A-1
Certificates and the Class II-A-2  Certificates,  (ii) the Class II-BX-1  Certificates  immediately  prior
to  any  Distribution   Date  is  equal  to  the  Certificate   Principal  Balance  of  the  Class  II-B-1
Certificates,  (iii) the Class II-BX-2  Certificates  immediately  prior to any Distribution Date is equal
to  the  Certificate  Principal  Balance  of  the  Class  II-B-2  Certificates,  (iv) the  Class  III-1X-1
Certificates  immediately prior to any Distribution Date is equal to the aggregate  Certificate  Principal
Balance of the Class  III-1A-1  Certificates  and the Class III-1A-3  Certificates,  (v) each of the Class
III-1X-2,  Class III-1X-3,  Class  III-1X-4,  Class III-1X-5 and Class III-1X-6  Certificates  immediately
prior to any  Distribution  Date is equal to the  aggregate  Certificate  Principal  Balance  of the Class
III-1A-2   Certificates,   (vi) each  of  the  Class  III-2X-1  Certificates   immediately  prior  to  any
Distribution  Date  is  equal  to the  aggregate  Certificate  Principal  Balance  of the  Class  III-2A-1
Certificates  and the Class  III-2A-3  Certificates,  (vii) the  Class  III-2X-2,  Class  III-2X-3,  Class
III-2X-4,  Class III-2X-5 and Class III-2X-6  Certificates  immediately  prior to any Distribution Date is
equal to the Certificate Principal Balance of the Class III-2A-2  Certificates,  (viii) the Class III-BX-1
Certificates  immediately prior to any Distribution Date is equal to the Certificate  Principal Balance of
the  Class  III-B-1  Certificates,   (ix) the  Class  III-BX-2  Certificates   immediately  prior  to  any
Distribution  Date is equal to the  Certificate  Principal  Balance  of the  Class  III-B-2  Certificates,
(x) the  Class  III-BX-3  Certificates  immediately  prior  to  any  Distribution  Date  is  equal  to the
Certificate  Principal  Balance of the Class III-B-3  Certificates  and (xi) the  Class B-IO  Certificates
immediately  prior to any  Distribution  Date is equal to the  aggregate of the  Uncertificated  Principal
Balances of the REMIC III Regular Interests.

         Offered  Certificates:  The Group I Offered  Certificates,  the Group II Offered Certificates and
the Group III Offered Certificates.

         Offered  Subordinate  Certificates:  The Group I Offered Subordinate  Certificates,  the Group II
Offered Subordinate Certificates and the Group III Offered Subordinate Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the Master  Servicer,  the Sellers,  any Servicer or the Depositor,  as  applicable,  and delivered to the
Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Securities  Administrator  on the  related  LIBOR  Determination  Date on the  basis  of the rate for U.S.
dollar  deposits for one month that appears on Telerate  Screen Page 3750 as of  11:00 a.m.  (London time)
on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for
the first Interest Accrual Period shall the rate determined by the Securities  Administrator  two Business
Days  prior to the  Closing  Date.  If such rate does not  appear on such page (or such  other page as may
replace  that page on that  service,  or if such  service is no longer  offered,  such other  service  for
displaying  One-Month  LIBOR  or  comparable  rates  as  may be  reasonably  selected  by  the  Securities
Administrator),  One-Month  LIBOR for the  applicable  Interest  Accrual Period will be the Reference Bank
Rate. If no such  quotations  can be obtained by the Securities  Administrator  and no Reference Bank Rate
is  available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the  preceding  Interest  Accrual
Period.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Master Servicer or the Depositor.

         Optional  Termination  Date:  With respect to (i) the Group I Mortgage  Loans,  the  Distribution
Date on which the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 20% of
the Cut-off Date Balance as of the Closing Date,  (ii) with  respect to the Group II Mortgage  Loans,  the
Distribution  Date on which the aggregate Stated Principal  Balance of the Group II Mortgage Loans is less
than 10% of the  Cut-off  Date  Balance  and  (iii) with  respect  to the Group III  Mortgage  Loans,  the
Distribution  Date on which the  aggregate  Stated  Principal  Balance of the Group III Mortgage  Loans is
less than 5% of the Cut-off Date Balance as of the Closing Date.

         Original  Group  II  Subordinate   Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group II Subordinate Certificates as of the Closing Date.

         Original  Group  III  Subordinate  Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group III Subordinate Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of
(a) the  aggregate Stated Principal  Balance of the Group I Mortgage Loans for such Distribution Date over
(b) the  aggregate  Certificate  Principal  Balance of the Group I Offered  Certificates,  the Class I-B-3
Certificates  and the Class XP  Certificates  on such  Distribution  Date (after  taking into  account the
payment of principal other than any Extra Principal Distribution Amount on such Certificates).

         Overcollateralization  Release  Amount:  With respect to any  Distribution  Date is the lesser of
(x) the sum of the amounts  described in clauses  (1) through (5) in the definition of Principal Funds for
such  Distribution  Date and (y) the  excess,  if any,  of (i) the  Overcollateralization  Amount for such
Distribution  Date (assuming that 100% of such Principal  Funds is applied as a principal  payment on such
Distribution  Date) over (ii) the  Overcollateralization  Target Amount for such  Distribution  Date (with
the amount  pursuant to clause  (y) deemed  to be $0 if the  Overcollateralization  Amount is less than or
equal to the Overcollateralization Target Amount on that Distribution Date).

         Overcollateralization  Target  Amount:  With respect to any  Distribution  Date  (a) prior to the
Stepdown Date,  1.15% of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the
Cut-off Date,  (b) on or after the Stepdown  Date and if a Trigger Event is not in effect,  the greater of
(i) the  lesser of (1) 1.15% of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as
of the Cut-off Date and (2) 2.30% of the then current  aggregate Stated  Principal  Balance of the Group I
Mortgage  Loans as of such  Distribution  Date and  (ii) $3,613,514  and (c) on or after the Stepdown Date
and if a  Trigger  Event  is in  effect,  the  Overcollateralization  Target  Amount  for the  immediately
preceding Distribution Date.

         Party   Participating   in  the   Servicing   Function:   Any  Person   performing   any  of  the
responsibilities set forth in Exhibit K.

         Pass-Through  Rate:  As to each  Class of  Certificates,  the  rate  of  interest  determined  as
provided with respect  thereto in  Section 5.01(c).  Any monthly  calculation of interest at a stated rate
shall be based upon annual interest at such rate divided by twelve.

         Paying  Agent:  The  Securities  Administrator,  or its  successor in interest,  or any successor
securities administrator appointed as herein provided.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations or securities  held in the
name of the Trustee for the benefit of the Certificateholders:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
guaranteed  by the  United  States of America or any  agency or  instrumentality  of the United  States of
America the obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
any depository  institution or trust company  incorporated  under the laws of the United States of America
or any state thereof  (including the Trustee,  the Securities  Administrator or the Master Servicer or its
Affiliates  acting in its  commercial  banking  capacity) and subject to  supervision  and  examination by
federal and/or state banking  authorities,  provided that the commercial  paper and/or the short-term debt
rating and/or the long-term  unsecured debt  obligations of such  depository  institution or trust company
at the  time of such  investment  or  contractual  commitment  providing  for  such  investment  have  the
Applicable  Credit  Rating or better from each Rating  Agency and (b) any  other demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
(i) above or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United
States of America,  the  obligations of which are backed by the full faith and credit of the United States
of America,  in either  case  entered  into with a  depository  institution  or trust  company  (acting as
principal)  described in clause  (ii)(a) above where the  Securities  Administrator  holds the security in
the name of the Trustee therefor;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
(including  the  Trustee,  the  Securities  Administrator  or  the  Master  Servicer  or  its  Affiliates)
incorporated  under  the  laws of the  United  States  of  America  or any  state  thereof  that  have the
Applicable  Credit Rating or better from each Rating Agency at the time of such  investment or contractual
commitment  providing for such investment;  provided,  however,  that securities  issued by any particular
corporation will not be Permitted  Investments to the extent that investments  therein will cause the then
outstanding  principal  amount of securities  issued by such  corporation and held as part of the Trust to
exceed 10% of the  aggregate  Outstanding  Principal  Balances  of all the  Mortgage  Loans and  Permitted
Investments held as part of the Trust;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
interest-bearing  obligations  payable on demand or on a  specified  date not more than one year after the
date of issuance  thereof)  having the  Applicable  Credit Rating or better from each Rating Agency at the
time of such investment;

                  (vi)     a  Reinvestment  Agreement  issued  by any  bank,  insurance  company  or other
corporation or entity;

                  (vii)    any  other  demand,  money  market or time  deposit,  obligation,  security  or
investment  as may be  acceptable  to each Rating  Agency as evidenced in writing by each Rating Agency to
the Trustee and the Securities Administrator; and

                  (viii)   interests in any money market fund  (including any such fund managed or advised
by the Trustee,  the Securities  Administrator  or the Master Servicer or any affiliate  thereof) which at
the date of  acquisition  of the interests in such fund and throughout the time such interests are held in
such fund has the highest  applicable  short term rating by each Rating  Agency  rating such funds or such
lower rating as will not result in the  downgrading  or  withdrawal  of the ratings  then  assigned to the
Certificates  by each Rating Agency,  as evidenced in writing;  provided,  however,  that no instrument or
security  shall be a Permitted  Investment  if such  instrument  or security  evidences a right to receive
only interest  payments with respect to the  obligations  underlying  such  instrument or if such security
provides  for payment of both  principal  and  interest  with a yield to maturity in excess of 120% of the
yield to maturity at par or if such instrument or security is purchased at a price greater than par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         PHH:  PHH  Mortgage  Corporation  (formerly  known  as  Cendant  Mortgage  Corporation),  and any
successor thereto.

         PHH Recognition Agreement:  The Recognition  Agreement,  dated September 1, 2006, between EMC and
Bishop's Gate Residential Mortgage Trust, attached hereto as Exhibit I-3.

         PHH Servicing Agreement:  The Mortgage Loan Flow Purchase,  Sale and Servicing  Agreement,  dated
as of April 26, 2001,  between  Bishop's Gate  Residential  Mortgage  Trust and EMC, as amended by the PHH
Recognition Agreement, as attached hereto as Exhibit H-6.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection  with a full or partial  prepayment of such Mortgage Loan in accordance  with the terms thereof
and described in the Mortgage Loan Schedule.

         Prepayment  Charge  Loan:  Any  Group I  Mortgage  Loan  for  which a  Prepayment  Charge  may be
assessed and to which such Prepayment  Charge the Class XP Certificates are entitled,  as indicated on the
Mortgage Loan Schedule.
         Prepayment  Interest  Shortfall:  With respect to any  Distribution  Date, for each Mortgage Loan
that was the  subject of a partial  Principal  Prepayment  or a  Principal  Prepayment  in full during the
related  Prepayment  Period (other than a Principal  Prepayment in full  resulting  from the purchase of a
Group I Mortgage  Loan pursuant to Section  2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by
which (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance of such Group
I Mortgage Loan immediately prior to such prepayment or in the case of a partial  Principal  Prepayment on
the amount of such  prepayment  exceeds  (ii) the  amount of interest paid or collected in connection with
such Principal Prepayment less the sum of (a) any Prepayment Charges and (b) the related Servicing Fee.

         Prepayment  Period:  With  respect to the  Mortgage  Loans for which EMC is the Servicer and with
respect to a  Distribution  Date and (i) Principal  Prepayments in full, the period from the sixteenth day
of the calendar  month  preceding the calendar  month in which such  Distribution  Date occurs through the
close of business on the fifteenth day of the calendar month in which such Distribution  Date occurs,  and
(ii) Liquidation  Proceeds,  Realized Losses,  Subsequent  Recoveries and Partial  Prepayments,  the prior
calendar  month;  and in the case of the Mortgage Loans for which EMC is not the Servicer,  such period as
is provided in the related Servicing Agreement with respect to the related Mortgage Loans.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the
excess of  (i) sum of  (a) the  Principal  Funds for such  Distribution  Date and (b) any Extra  Principal
Distribution  Amount for such  Distribution  Date over (ii) any  Overcollateralization  Release Amount for
such Distribution Date.

         Principal Funds: the sum, without duplication, of

         1.       the Scheduled  Principal  collected on the Group I Mortgage Loans during the related Due
                  Period or advanced on or before the related servicer advance date,

         2.       prepayments  in  respect  of the Group I  Mortgage  Loans  exclusive  of any  Prepayment
                  Charges, collected in the related Prepayment Period,

         3.       the Stated  Principal  Balance of each Group I Mortgage Loan that was repurchased by the
                  Depositor or the related Servicer during the related Due Period,

         4.       the amount,  if any, by which the aggregate unpaid  principal  balance of any Substitute
                  Mortgage  Loans is less than the  aggregate  unpaid  principal  balance  of any  deleted
                  mortgage loans  delivered by the related  Servicer in connection  with a substitution of
                  a Group I Mortgage Loan during the related Due Period,

         5.       all  Liquidation  Proceeds  collected  during the related  Prepayment  Period (or in the
                  case of  Subsequent  Recoveries,  during the related  Prepayment  Period) on the Group I
                  Mortgage Loans, to the extent such  Liquidation  Proceeds relate to principal,  less all
                  related  Nonrecoverable  Advances  relating to principal  reimbursed  during the related
                  Due Period, and

         6.       the  principal  portion of the  purchase  price of the assets of the Trust  allocated to
                  Loan  Group I upon the  exercise  by EMC or its  designee  of its  optional  termination
                  right with respect to the Group I Mortgage Loans, minus

         7.                any amounts payable to or required to be reimbursed to EMC, the Depositor,  any
                  Servicer,   the  Master  Servicer,   any  Custodian,   the  Trustee  or  the  Securities
                  Administrator and allocated to Loan Group I, as provided in the Agreement.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Class I-B-3, Class B-IO, Class XP, Class II-B-4,  Class II-B-5, Class
II-B-6, Class III-B-5, Class III-B-6 and Class III-B-7 Certificates.

         Prospectus:   The  prospectus,   dated  August  31,  2006,  as  supplemented  by  the  prospectus
supplement  dated  September  29,  2006 (as the same may be amended  from time to time),  relating  to the
offering of the Offered Certificates.

         Protected Account:  An account  established and maintained for the benefit of  Certificateholders
by each Servicer with respect to the related  Mortgage Loans and with respect to REO Property  pursuant to
the related Servicing Agreement.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and  approved as an insurer by the Master  Servicer,  so long as the claims  paying  ability of
which is acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized  Loss: Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan,  (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate  through  the last day of the  month of such  liquidation,  less  (y) the
related Net  Liquidation  Proceeds with respect to such Mortgage Loan and the related  Mortgaged  Property
that are  allocated to  principal.  In addition,  to the extent the Master  Servicer  receives  Subsequent
Recoveries  with  respect to any  Mortgage  Loan,  the amount of the  Realized  Loss with  respect to that
Mortgage  Loan will be  reduced to the  extent  such  recoveries  are  applied  to reduce the  Certificate
Principal Balance of any Class of Certificates on any Distribution Date.

         Realized  Losses on the Group III  Mortgage  Loans shall be  allocated  to the  REMIC II  Regular
Interests as follows:  (1) The  interest  portion of Realized  Losses and Net Interest  Shortfalls  on the
Sub-Loan  Group III-1 Loans,  if any,  shall be allocated  between REMIC II Regular  Interests Y-1 and Z-1
pro rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof;  (2) the
interest  portion of Realized  Losses and Net Interest  Shortfalls on the Sub-Loan  Group III-2 Loans,  if
any,  shall be allocated  between REMIC II Regular  Interests Y-2 and Z-2 pro rata according to the amount
of interest  accrued but unpaid  thereon,  in reduction  thereof.  Any interest  portion of such  Realized
Losses in excess of the  amount  allocated  pursuant  to the  preceding  sentence  shall be  treated  as a
principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan in such Group and
allocated  pursuant to the succeeding  sentences.  The principal  portion of Realized  Losses with respect
to the Group III Mortgage Loans shall be allocated to the REMIC II Regular  Interests as follows:  (1) the
principal  portion of Realized  Losses on the Sub-Loan  Group III-1 Loans shall be  allocated,  first,  to
REMIC II Regular  Interest Y-1 to the extent of the REMIC II Y-1 Principal  Reduction  Amount in reduction
of the Uncertificated  Principal Balance of such Regular Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be allocated to REMIC II Regular  Interest Z-1 in
reduction of the  Uncertificated  Principal Balance thereof;  (2) the principal portion of Realized Losses
on the  Sub-Loan  Group III-2 Loans shall be  allocated,  first,  to REMIC II Regular  Interest Y-2 to the
extent  of the REMIC II Y-2  Principal  Reduction  Amount in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses shall be allocated  to REMIC II Regular  Interest Z-2 in reduction of the  Uncertificated
Principal  Balance  thereof.  For  any  Distribution  Date,  reductions  in the  Uncertificated  Principal
Balances of each REMIC II Y and Z Regular  Interest  pursuant to this definition of Realized Loss shall be
determined,  and shall be  deemed  to occur,  prior to any  reductions  of such  Uncertificated  Principal
Balances by distributions on such Distribution Date.

         Recognition  Agreement:  Each of the Bank of  America  Recognition  Agreement,  HSBC  Recognition
Agreement and the PHH Recognition Agreement.

         Record Date:  For each Class of Group I  Certificates,  the Business Day preceding the applicable
Distribution  Date so long as such Class of Certificates  remains in book-entry  form; and otherwise,  the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month of such
Distribution  Date.  For each  Class of Group II  Certificates  and Group III  Certificates,  the close of
business on the last Business Day of the month immediately preceding the month of such Distribution Date.

         Reference  Bank:  A leading  bank  selected by the  Securities  Administrator  that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in amounts  approximately equal to the aggregate  Certificate Principal Balance of all
Classes  of Group I Offered  Certificates  and the Class  I-B-3  Certificates  for such  Interest  Accrual
Period,  provided  that at least two such  Reference  Banks  provide such rate.  If fewer than two offered
rates appear, the Reference Bank Rate will be the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple  of  0.03125%,  of the rates  quoted by one or more major banks in New York City,
selected by the  Securities  Administrator,  as of 11:00 a.m.,  New York City time, on such date for loans
in U.S.  dollars to leading  European  banks for a period of one month in amounts  approximately  equal to
the aggregate  Certificate  Principal Balance of all Classes of Group I Offered Certificates and the Class
I-B-3 Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Related Certificates:           (A) For  each REMIC I Regular  Interest,  the Class or Classes of
Certificates shown opposite the name of such REMIC I Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC I Regular Interest                                     Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
II-A                                                         II-A-1; II-A-2; II-X-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1; II-BX-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2; II-BX-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------

           (B) For each REMIC IV Regular  Interest,  the Class or Classes of  Certificates  shown opposite
the name of such REMIC IV Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC IV Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
III-1A-13                                                    III-1A-1; III-1A-3; III-1X-1
------------------------------------------------------------ ---------------------------------------------------------
III-1A-2                                                     III-1A-2; III-1X-2; III-1X-3; III-1X-4; III-1X-5;
                                                             III-1X-6
------------------------------------------------------------ ---------------------------------------------------------
III-2A-13                                                    III-2A-1; III-2A-3; III-2X-1
------------------------------------------------------------ ---------------------------------------------------------
III-2A-2                                                     III-2A-2; III-2X-2; III-2X-3; III-2X-4; III-2X-5;
                                                             III-2X-6
------------------------------------------------------------ ---------------------------------------------------------
III-B-1                                                      III-B-1; III-BX-1
------------------------------------------------------------ ---------------------------------------------------------
III-B-2                                                      III-B-2; III-BX-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-3                                                      III-B-3; III-BX-3
------------------------------------------------------------ ---------------------------------------------------------
III-B-4                                                      III-B-4
------------------------------------------------------------ ---------------------------------------------------------
III-B-5                                                      III-B-5
------------------------------------------------------------ ---------------------------------------------------------
III-B-6                                                      III-B-6
------------------------------------------------------------ ---------------------------------------------------------
III-B-7                                                      III-B-7
------------------------------------------------------------ ---------------------------------------------------------

         (C) For each REMIC V Regular  Interest,  the Class or Classes of Certificates  shown opposite the
name of such REMIC V Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC V Regular Interest                                     Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
I-A-1                                                        I-A-1
------------------------------------------------------------ ---------------------------------------------------------
I-A-2                                                        I-A-2
------------------------------------------------------------ ---------------------------------------------------------
I-M-1                                                        I-M-1
------------------------------------------------------------ ---------------------------------------------------------
I-M-2                                                        I-M-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-1                                                        I-B-1
------------------------------------------------------------ ---------------------------------------------------------
I-B-2                                                        I-B-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-3                                                        I-B-3
------------------------------------------------------------ ---------------------------------------------------------
B-IO-I and B-IO-P                                            B-IO
------------------------------------------------------------ ---------------------------------------------------------
II-1A-1                                                      II-1A-1
------------------------------------------------------------ ---------------------------------------------------------
II-1A-2                                                      II-1A-2
------------------------------------------------------------ ---------------------------------------------------------
II-X-1                                                       II-X-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------
II-BX-1                                                      II-BX-1
------------------------------------------------------------ ---------------------------------------------------------
II-BX-2                                                      II-BX-2
------------------------------------------------------------ ---------------------------------------------------------
III-1A-1                                                     III-1A-1
------------------------------------------------------------ ---------------------------------------------------------
III-1A-2                                                     III-1A-2
------------------------------------------------------------ ---------------------------------------------------------
III-1A-3                                                     III-1A-3
------------------------------------------------------------ ---------------------------------------------------------
III-1X-1                                                     III-1X-1
------------------------------------------------------------ ---------------------------------------------------------
III-1X-2                                                     III-1X-2
------------------------------------------------------------ ---------------------------------------------------------
III-1X-3                                                     III-1X-3
------------------------------------------------------------ ---------------------------------------------------------
III-1X-4                                                     III-1X-4
------------------------------------------------------------ ---------------------------------------------------------
III-1X-5                                                     III-1X-5
------------------------------------------------------------ ---------------------------------------------------------
III-1X-6                                                     III-1X-6
------------------------------------------------------------ ---------------------------------------------------------
III-2A-1                                                     III-2A-1
------------------------------------------------------------ ---------------------------------------------------------
III-2A-2                                                     III-2A-2
------------------------------------------------------------ ---------------------------------------------------------
III-2A-3                                                     III-2A-3
------------------------------------------------------------ ---------------------------------------------------------
III-2X-1                                                     III-2X-1
------------------------------------------------------------ ---------------------------------------------------------
III-2X-2                                                     III-2X-2
------------------------------------------------------------ ---------------------------------------------------------
III-2X-3                                                     III-2X-3
------------------------------------------------------------ ---------------------------------------------------------
III-2X-4                                                     III-2X-4
------------------------------------------------------------ ---------------------------------------------------------
III-2X-5                                                     III-2X-5
------------------------------------------------------------ ---------------------------------------------------------
III-2X-6                                                     III-2X-6
------------------------------------------------------------ ---------------------------------------------------------
III-B-1                                                      III-B-1
------------------------------------------------------------ ---------------------------------------------------------
III-B-2                                                      III-B-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-3                                                      III-B-3
------------------------------------------------------------ ---------------------------------------------------------
III-B-4                                                      III-B-4
------------------------------------------------------------ ---------------------------------------------------------
III-B-5                                                      III-B-5
------------------------------------------------------------ ---------------------------------------------------------
III-B-6                                                      III-B-6
------------------------------------------------------------ ---------------------------------------------------------
III-B-7                                                      III-B-7
------------------------------------------------------------ ---------------------------------------------------------
III-BX-1                                                     III-BX-1
------------------------------------------------------------ ---------------------------------------------------------
III-BX-2                                                     III-BX-2
------------------------------------------------------------ ---------------------------------------------------------
III-BX-3                                                     III-BX-3
------------------------------------------------------------ ---------------------------------------------------------

         (D) For the REMIC VI Regular Interest, the Class B-IO Certificates.

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date,  the Excess Spread  remaining
after the distribution of the Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC Administrator:  The Securities  Administrator;  provided that if the REMIC Administrator is
found by a court of  competent  jurisdiction  to no longer be able to  fulfill  its  obligations  as REMIC
Administrator  under this Agreement the Servicer or Trustee,  in its capacity as successor Master Servicer
shall  appoint  a  successor  REMIC  Administrator,  subject  to  assumption  of the  REMIC  Administrator
obligations under this Agreement.

         REMIC  Interest:  Any of the  REMIC I,  REMIC  II,  REMIC  III,  REMIC  IV,  REMIC V and REMIC VI
Interests.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described  therein would not,  under the REMIC  Provisions,  (i) cause any 2006-6 REMIC to fail to qualify
as a REMIC  while any  regular  interest  in such 2006-6  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2006-6 REMIC or  (iii) constitute  a taxable  contribution to
any 2006-6 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the REMIC I,  REMIC II, REMIC III,  REMIC IV, REMIC V and REMIC
VI  Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group II Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group II Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available  Distribution  Amount:  For any Distribution Date, the Available Funds for Loan
Group II.

         REMIC I  Distribution  Amount:  For any  Distribution  Date,  the REMIC I Available  Distribution
Amount shall be distributed  by REMIC I to REMIC V on account of the REMIC I Regular  Interests and to the
Class R Certificates in respect of Component I thereof,  as follows:  to each REMIC I Regular  Interest in
respect of Uncertificated  Accrued Interest thereon and the Uncertificated  Principal Balance thereof, the
amount  distributed  in respect of interest and principal on the Related Class or Classes of  Certificates
(with such  amounts  having the same  character  as  interest  or  principal  with  respect to the REMIC I
Regular  Interest as they have with respect to the Related  Certificate  or  Certificates).  Any remaining
amount of the REMIC I Available  Distribution  Amount shall be  distributed  to the holders of the Class R
Certificates in respect of Component I thereof.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)(i)  and issued  hereunder and designated as a "regular  interest"
in REMIC I.  Each REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC I  Interest in  Section 5.01(c)(i),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(i).   The  designations  for  the
respective REMIC I Regular Interests are set forth in Section 5.01(c)(i).

         REMIC II:  The  segregated  pool of  assets,  with  respect  to  which a REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group III Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group III Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group III  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured a Group III  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group III Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II  Available  Distribution  Amount:  For each of the Sub-Loan Groups in Loan Group III for
any  Distribution  Date, the Available Funds for such Sub-Loan  Group,  or, if the context so requires the
aggregate of the Available Funds for all Sub-Loan Groups in Loan Group III.

         REMIC II  Distribution  Amount: For any Distribution  Date, the REMIC II  Available  Distribution
Amount shall be distributed to the REMIC II  Regular  Interests and the Class R Certificates in respect of
Component II thereof in the following amounts and priority:

         (a)               To the extent of the REMIC II Available  Distribution Amount for Sub-Loan Group
III-1:

                  (i)      first,  to REMIC  II  Regular  Interests  Y-1 and Z-1 and  Component II  of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest for such  Classes  remaining
         unpaid from previous  Distribution  Dates, pro rata according to their respective  shares of such
         unpaid amounts;

                  (ii)     second,  to REMIC II  Regular  Interests  Y-1 and Z-1 and  Component II  of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest  for  such  Classes  for the
         current Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,  to Component II of the Class R Certificates,  until the  Uncertificated
         Principal Balance thereof has been reduced to zero; and

                  (iv)     fourth,  to REMIC II Regular  Interests Y-1 and Z-1, the REMIC II Y-1 Principal
         Distribution Amount and the REMIC II Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-2:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-2  and  Z-2,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-2 and Z-2, the REMIC II Y-2 Principal
         Distribution Amount and the REMIC II Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC II Available  Distribution  Amount for such Distribution Date
remaining  after  payment  of the  amounts  pursuant  to  paragraphs  (a) and (b) of  this  definition  of
"REMIC II Distribution Amount":

         (i)      first,  to each REMIC II Y and Z Regular  Interest,  pro rata according to the amount of
unreimbursed  Realized Losses allocable to principal  previously  allocated to each such Class;  provided,
however,  that any amounts  distributed  pursuant to this paragraph (c)(i) of this definition of "REMIC II
Distribution  Amount" shall not cause a reduction in the  Uncertificated  Principal Balances of any of the
REMIC II Y and Z Regular Interests; and

         (ii)     second, to the Component II of the Class R Certificates, any remaining amounts.

         REMIC II   Interests:   The  REMIC II   Regular   Interests  and   Component II  of  the  Class R
Certificates.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)(ii)  and issued hereunder and designated as a "regular interest"
in REMIC II.  Each REMIC II  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC II Interest in  Section 5.01(c)(ii),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(ii).   The  designations  for  the
respective REMIC II Regular Interests are set forth in Section 5.01(c)(ii).

         REMIC II Y  Principal  Reduction  Amounts:  For any  Distribution  Date the  amounts by which the
Uncertificated  Principal  Balances of  REMIC II  Regular  Interests  Y-1 and Y-2,  respectively,  will be
reduced  on such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as follows:

         First,  for each of  Sub-Loan  Group III-1 and  Sub-Loan  Group  III-2,  determine  the  weighted
average of the Net Rates of the Mortgage Loans in that Sub-Loan Group for  distributions  of interest that
will be made on the next  succeeding  Distribution  Date (the  "Group  Interest  Rate"  for that  Sub-Loan
Group).  The REMIC II Y Principal  Reduction  Amounts for REMIC II Regular  Interests  Y-1 and Y-2 will be
determined  pursuant to the "Generic  solution for the REMIC II Y Regular  Interests" set forth below (the
"Generic  Solution") by making the following  identifications  among the Sub-Loan Groups and their related
REMIC II Regular Interests:

                  A.       Determine  which  Sub-Loan  Group  has the  lower  Group  Interest  Rate.  That
Sub-Loan Group will be identified with Sub-Loan  Group AA and the REMIC II  Regular  Interests  related to
that Sub-Loan  Group will be  respectively  identified  with the REMIC II  Regular  Interests YAA and ZAA.
The Group  Interest Rate for that Sub-Loan  Group will be identified  with J%. If the two Sub-Loan  Groups
have the same  Group  Interest  Rate  pick one for this  purpose,  subject  to the  restriction  that each
Sub-Loan Group may be picked only once in the course of any such  selections  pursuant to paragraphs A and
B of this definition.

                  B.       Determine  which  Sub-Loan  Group has the  higher  Group  Interest  Rate.  That
Sub-Loan Group will be identified with Sub-Loan  Group BB and the REMIC II  Regular  Interests  related to
that Sub-Loan  Group will be  respectively  identified  with the REMIC II  Regular  Interests YBB and ZBB.
The Group  Interest Rate for that Sub-Loan  Group will be identified  with K%. If the two Sub-Loan  Groups
have the same Group  Interest Rate the Sub-Loan  Group not selected  pursuant to paragraph A, above,  will
be selected for purposes of this paragraph B.

         Second,  apply the  Generic  Solution  set forth  below to  determine  the  REMIC II Y  Principal
Reduction Amounts for the Distribution Date using the identifications made above.

         Generic  Solution for the REMIC II Y Principal  Reduction  Amounts:  For any  Distribution  Date,
the amounts by which the  Uncertificated  Principal  Balances of REMIC II  Regular  Interests YAA and ZAA,
respectively,  will be reduced on such  Distribution  Date by the  allocation  of Realized  Losses and the
distribution of principal, determined as follows:

                  J% and K% represent the interest rates on Sub-Loan Group AA and Sub-Loan Group BB
respectively.  J%<K%.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth
below:

                  PJB =    the Sub-Loan Group AA Subordinate Percentage after the allocation of Realized
Losses and distributions of principal on such Distribution Date.

                  PKB =    the Sub-Loan Group BB Subordinate Percentage after the allocation of Realized
Losses and distributions of principal on such Distribution Date.

                  R = the Class CB Pass-Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

                  Yj =     the REMIC II Regular Interest YAA Uncertificated Principal Balance after
distributions on the prior Distribution Date.

                  Yk =     the REMIC II Regular Interest YBB Uncertificated Principal Balance after
distributions on the prior Distribution Date.

                  ΔYj =       the REMIC II Regular Interest YAA Principal Reduction Amount.

                  ΔYk =       the REMIC II Regular Interest YBB Principal Reduction Amount.

                  Zj =     the REMIC II Regular Interest ZAA Uncertificated Principal Balance after
distributions on the prior Distribution Date.

                  Zk =     the REMIC II Regular Interest ZBB Uncertificated Principal Balance after
distributions on the prior Distribution Date.

                  ΔZj =       the REMIC II Regular Interest ZAA Principal Reduction Amount.
                         =          ΔPj - ΔYj

                  ΔZk =       the REMIC II Regular Interest ZBB Principal Reduction Amount.
                         =          ΔPk - ΔYk

                  Pj =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests
YAA and ZAA after distributions on the prior Distribution Date, which is equal to the aggregate
principal balance of the Sub-Group AA Loans.

                  Pk =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests
YBB and ZBB after distributions on the prior Distribution Date, which is equal to the aggregate
principal balance of the Sub-Group BB Loans.

                  ΔPj =       the aggregate principal reduction resulting on such Distribution Date
on the Sub-Group AA Loans as a result of principal distributions (exclusive of any amounts distributed
pursuant to clauses (c)(i) or (c)(ii) of the definition of REMIC II Distribution Amount) to be made and
Realized Losses to be allocated on such Distribution Date, if applicable, which is equal to the
aggregate of the REMIC II Regular Interest YAA Principal Reduction Amount and the REMIC II Regular
Interest ZAA Principal Reduction Amount.

                  ΔPk=        the aggregate principal reduction resulting on such Distribution Date
on the Sub-Group BB Loans as a result of principal distributions (exclusive of any amounts distributed
pursuant to clauses (c)(i) or (c)(ii) of the definition of REMIC II Distribution Amount) to be made and
realized losses to be allocated on such Distribution Date, which is equal to the aggregate of the
REMIC II Regular Interest YBB Principal Reduction Amount and the REMIC II Regular Interest ZBB Principal
Reduction Amount.

                  α =         .0005

                  γ =         (R - J%)/(K% - R).  γ is a non-negative number unless its
denominator is zero, in which event it is undefined.

                  If γ is zero, ΔYk = Yk and ΔYj = (Yj/Pj)ΔPj.

                  If γ is undefined, ΔYj = Yj, ΔYk = (Yk/Pk)ΔPk if denominator

                  In the remaining situations, ΔYk and ΔYj shall be defined as follows:



                      1.   If Yk - α(Pk - ΔPk) => 0, Yj- α(Pj - ΔPj) => 0, and
     γ (Pj - ΔPj) < (Pk - ΔPk), ΔYk = Yk - αγ (Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).

                      2.   If Yk - α(Pk - ΔPk) => 0, Yj - α(Pj - ΔPj) => 0, and
     γ (Pj - ΔPj) => (Pk - ΔPk), ΔYk = Yk - α(Pk - ΔPk) and
     ΔYj = Yj - (α/γ)(Pk - ΔPk).

                      3.   If Yk - α(Pk - ΔPk) > 0, Yj - α(Pj - ΔPj) => 0, and
     Yj - α(Pj - ΔPj) => Yj - (Yk/γ), ΔYk = Yk - αγ (Pj - ΔPj)
     and ΔYj = Yj - α(Pj - ΔPj).

                      4.   If Yk - α(Pk - ΔPk) < 0, Yj - (Yk/γ) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Yk/γ), ΔYk = 0 and ΔYj = Yj - (Yk/γ).

                      5.   If Yj - α(Pj - ΔPj) < 0, Yj - (Yk/γ) < 0, and
     Yk - α(Pk - ΔPk) <= Yk - (γYj), ΔYk = Yk - (γYj) and ΔYj = 0.

                      6.   If Yj - α(Pj - ΔPj) < 0, Yk - α(Pk - ΔPk) => 0, and
     Yk - α(Pk - ΔPk) => Yk - (γYj), ΔYk = Yk - α(Pk - ΔPk) and
     ΔYj = Yj - (α/γ)(Pk - ΔPk).

         The  purpose of the  foregoing  definitional  provisions  together  with the  related  provisions
allocating  Realized Losses and defining the REMIC II  Regular  Interest Y-1 and Y-2 and REMIC II  Regular
Interest  Z-1 and  Z-2  Principal  Distribution  Amounts  is to  accomplish  the  following  goals  in the
following order of priority:

                      1.   Making  the ratio of Yk to Yj equal to  γ  after  taking  account  of the
     allocation  Realized Losses and the  distributions  that will be made through end of the Distribution
     Date to which such provisions  relate and assuring that the Principal  Reduction  Amounts for each of
     the REMIC II Regular Interests is greater than or equal to zero for such Distribution Date;

                      2.   Making (i) the REMIC II Regular Interest YAA  Uncertificated  Principal Balance
     less  than or equal to  0.0005  of the sum of the  Uncertificated  Principal  Balances  for  REMIC II
     Regular  Interest YAA and REMIC II  Regular  Interest ZAA and (ii) the  REMIC II Regular Interest YBB
     Uncertificated  Principal  Balances  less than or equal to  0.0005  of the sum of the  Uncertificated
     Principal  Balances for REMIC II  Regular Interest YBB and REMIC II Regular Interest ZBB in each case
     after giving effect to allocations of Realized  Losses and  distributions  to be made through the end
     of the Distribution Date to which such provisions relate; and

                      3.   Making  the  larger  of  (a) the  fraction  whose  numerator  is Yk  and  whose
     denominator  is the  sum  of Yk  and  Zk  and  (b) the  fraction  whose  numerator  is Yj  and  whose
     denominator  is the sum of Yj,  and Zj as large as  possible  while  remaining  less than or equal to
     0.0005.

         In the event of a failure of the  foregoing  portion of the  definition  of  REMIC II Y Principal
Reduction  Amount to accomplish both of goals 1 and 2 above,  the amounts thereof should be adjusted to so
as to accomplish such goals within the requirement  that each REMIC II Y Principal  Reduction  Amount must
be less than or equal to the sum of (a) the  principal  Realized  Losses to be  allocated  on the  related
Distribution  Date for the related  Sub-Loan  Group and (b) the  remainder of the  Available  Distribution
Amount for the related Sub-Loan Group or after reduction  thereof by the  distributions to be made on such
Distribution in respect of interest on the related REMIC II Regular  Interests,  or, if both of such goals
cannot  be  accomplished  within  such  requirement,  such  adjustment  as is  necessary  shall be made to
accomplish  goal 1 within such  requirement.  In the event of any  conflict  among the  provisions  of the
definition of the REMIC II Y Principal  Reduction  Amounts,  such conflict  shall be resolved on the basis
of the goals and their  priorities  set forth  above  within the  requirement  set forth in the  preceding
sentence.

         REMIC II Y Regular Interests:  REMIC II Regular Interests Y-1 and Y-2.

         REMIC II Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-1 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-1 on such Distribution Date.

         REMIC II Regular  Interest  Y-1: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-2 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-2 on such Distribution Date.

         REMIC II Regular  Interest  Y-2: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  II Z  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each case the excess of (A) the sum of (x) the  excess of the REMIC II  Available  Distribution  Amount
for the related Group (i.e.  the "related  Group" for REMIC II Regular  Interest Z-1 is the Sub-Loan Group
III-1 Loans and the "related  Group" for REMIC II Regular  Interest Z-2 is the Sub-Loan Group III-2 Loans)
over the sum of the amounts  thereof  distributable  (i) in respect of interest on such REMIC II Z Regular
Interest and the related  REMIC II Y Regular  Interest,  (ii) to such REMIC II Z Regular  Interest and the
related  REMIC  II  Y  Regular  Interest  pursuant  to  clause  (c)(i)  of  the  definition  of  "REMIC II
Distribution  Amount" and  (iii) in the case of the  Sub-Loan  Group III-1  Loans,  to Component II of the
Class R Certificates  and (y) the amount of Realized  Losses  allocable to principal for the related Group
over (B) the REMIC II Y Principal Reduction Amount for the related Group.

         REMIC II Z Regular Interests: REMIC II Regular Interests Z-1 and Z-2.

         REMIC II Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-1 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-1 on such Distribution Date.

         REMIC II Regular  Interest  Z-1: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-2 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-2 on such Distribution Date.

         REMIC II Regular  Interest  Z-2: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC  III:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made
pursuant to this  Agreement,  consisting of: (a)the Group I Mortgage Loans and the related  Mortgage Files
and collateral  securing such Group I Mortgage  Loans,  (b) all  payments on and collections in respect of
the Group I Mortgage Loans due after the Cut off Date as shall be on deposit in the  Distribution  Account
and  identified  as belonging  to the Trust Fund,  (c) property  that secured a Group I Mortgage  Loan and
that has been  acquired  for the  benefit  of the  Certificateholders  by  foreclosure  or deed in lieu of
foreclosure,  (d) the hazard insurance policies and Primary Mortgage Insurance  Policies,  if any, related
to the Group I Mortgage Loans and (e) all proceeds of clauses (a) through (d) above.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date, the Available  Funds for
Loan Group I.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount shall be distributed by REMIC III to REMIC V on account of the REMIC III  Regular  Interests and to
the Class R Certificates in respect of Component III thereof, in the following order of priority:

         1.       to REMIC V  as the holder of the REMIC III  Regular  Interests,  pro rata,  in an amount
equal to (A) their  Uncertificated  Accrued Interest for such  Distribution  Date, plus (B) any amounts in
respect thereof remaining unpaid from previous Distribution Dates; and

         2.       to REMIC V as the  holder of the  REMIC III  Regular  Interests,  in an amount  equal to
the  remainder of the REMIC III Available  Distribution  Amount after the  distributions  made pursuant to
clause (1) above, allocated as follows:

         (A)      in respect of REMIC III Regular  Interest LT2, REMIC III Regular  Interest LT3 and REMIC
III Regular Interest LT4, their respective Principal Distribution Amounts;

         (B)      in respect of REMIC III Regular  Interest  LT1 any  remainder  until the  Uncertificated
Principal Balance thereof is reduced to zero; and

         (C)      any remainder in respect of REMIC III Regular  Interest LT2, REMIC III Regular  Interest
LT3 and REMIC III Regular  Interest LT4, pro rata according to their respective  Uncertificated  Principal
Balances  as reduced by the  distributions  deemed  made  pursuant to  (i) above,  until their  respective
Uncertificated Principal Balances are reduced to zero; and

         3.       any  remaining  amounts  to the  Holders  of the  Class R  Certificates  in  respect  of
Component II thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC III  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
principal  balances of the  REMIC III  Regular  Interests  LT1,  LT2, LT3 and LT4,  respectively,  will be
reduced  on such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as follows:

         For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

         Y1 =     the principal balance of the REMIC III  Regular Interest LT1 after  distributions on the
prior Distribution Date.

         Y2 =     the principal balance of the REMIC III  Regular Interest LT2 after  distributions on the
prior Distribution Date.

         Y3 =     the principal balance of the REMIC III  Regular Interest LT3 after  distributions on the
prior Distribution Date.

         Y4 =     the principal balance of the REMIC III  Regular Interest LT4 after  distributions on the
prior Distribution Date (note:  Y3 = Y4).

         ΔY1 =    the REMIC III Regular Interest LT1 Principal Reduction Amount.

         ΔY2 =    the REMIC III Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =    the REMIC III Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =    the REMIC III Regular Interest LT4 Principal Reduction Amount.

         P0 =     the aggregate  principal  balance of the REMIC III  Regular  Interests LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses on the prior Distribution Date.

         P1 =     the aggregate  principal  balance of the REMIC III  Regular  Interests LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =     P0 - P1 = the  aggregate  of the  REMIC III  Regular  Interests  LT1,  LT2,  LT3 and LT4
Principal Reduction Amounts.

         =the  aggregate  of the  principal  portions  of  Realized  Losses to be  allocated  to,  and the
principal  distributions  to be made on, the Group I Certificates  on such  Distribution  Date  (including
distributions  of  accrued  and unpaid  interest  on the Class SB-I  Certificates  for prior  Distribution
Dates).

         R0 =     the Net Rate Cap (stated as a monthly rate) after giving  effect to amounts  distributed
and Realized Losses allocated on the prior Distribution Date.

         R1 =     the Net Rate Cap  (stated  as a monthly  rate)  after  giving  effect to  amounts  to be
distributed and Realized Losses to be allocated on such Distribution Date.

         α =      (Y2 +  Y3)/P0.  The  initial  value  of α on the  Closing  Date  for  use  on the  first
Distribution Date shall be 0.0001.

         γ0 =     the  lesser of  (A) the  sum for all  Classes  of Group I  Certificates,  other than the
Class B-IO  Certificates,  of the product for each Class of (i) the  monthly  interest rate (as limited by
the  Net  Rate  Cap,  if  applicable)  for  such  Class applicable  for  distributions  to be made on such
Distribution   Date  and  (ii) the   aggregate   Certificate   Principal   Balance  for  such  Class after
distributions and the allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

         γ1  =    the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the  monthly  interest rate (as limited by
the Net Rate Cap,  if  applicable)  for such  Class applicable  for  distributions  to be made on the next
succeeding  Distribution Date and (ii) the  aggregate  Certificate  Principal Balance for such Class after
distributions and the allocation of Realized Losses to be made on such Distribution Date and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =    αΔP - ΔY2; and

         ΔY4 =    ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC III  Realized Losses:  For any Distribution  Date,  Realized Losses on the Group I Mortgage
Loans for the related Due Period shall be  allocated,  as follows:  (i) the  interest  portion of Realized
Losses,  if any,  shall be allocated pro rata to accrued  interest on the REMIC III  Regular  Interests to
the extent of such accrued interest,  and (ii) any  remaining interest portions of Realized Losses and any
principal  portions of  Realized  Losses  shall be treated as  principal  portions of Realized  Losses and
allocated  (i) to the  REMIC III  Regular  Interest  LT2,  REMIC III  Regular  Interest LT3 and  REMIC III
Regular Interest LT4, pro rata according to their respective  Principal  Reduction Amounts,  provided that
such  allocation  to each of the  REMIC III  Regular  Interest  LT2,  REMIC III  Regular  Interest LT3 and
REMIC III  Regular Interest LT4 shall not exceed their  respective  Principal  Reduction  Amounts for such
Distribution  Date, and (ii) any  Realized Losses not allocated to any of REMIC III  Regular Interest LT2,
REMIC III  Regular  Interest  LT3 or  REMIC III  Regular  Interest  LT4  pursuant to the proviso of clause
(i) above shall be allocated to the REMIC III Regular Interest LT1.

         REMIC III Regular Interest: Any of the separate  non-certificated  beneficial ownership interests
in  REMIC III  set  forth in  Section 5.01(c)(iii) and  issued  hereunder  and  designated  as a  "regular
interest" in REMIC III.  Each  REMIC III  Regular  Interest  shall accrue  interest at the  Uncertificated
Pass-Through  Rate specified for such REMIC III  Interest in  Section 5.01(c)(iii),  and shall be entitled
to distributions of principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal
to its initial  Uncertificated  Principal Balance as set forth in  Section 5.01(c)(iii).  The designations
for the respective REMIC III Regular Interests are set forth in Section 5.01(c)(iii).

         REMIC III  Regular  Interest  LT1: A regular  interest in  REMIC III  that is held as an asset of
REMIC V,  that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT1 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT1 on such Distribution Date.

         REMIC III  Regular  Interest  LT2: A regular  interest in  REMIC III  that is held as an asset of
REMIC V,  that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT2 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT2 on such Distribution Date.

         REMIC III  Regular  Interest  LT3: A regular  interest in  REMIC III  that is held as an asset of
REMIC V,  that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT3 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT3 on such Distribution Date.

         REMIC III  Regular  Interest  LT4: A regular  interest in  REMIC III  that is held as an asset of
REMIC V,  that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT4 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT4 on such Distribution Date.

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC II Regular Interests and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC II Regular Interests pursuant to Section 6.10.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount shall be  distributed  by REMIC IV to REMIC V on account of the REMIC IV Regular  Interests  and to
the Class R  Certificates  in  respect of  Component  IV  thereof,  as  follows:  to each REMIC IV Regular
Interest in respect of Uncertificate  Accrued Interest thereon and the  Uncertificated  Principal  Balance
thereof,  the amount  distributed  in respect of interest and principal on the Related Class or Classes of
Certificates  (with such amounts  having the same  character as interest or principal  with respect to the
REMIC IV Regular  Interest as they have with  respect to the Related  Certificate  or  Certificates).  Any
remaining  amount of the REMIC IV Available  Distribution  Amount shall be  distributed  to the holders of
the Class R Certificates in respect of Component IV thereof.

         REMIC  IV  Interests:   The  REMIC  IV  Regular  Interests  and  Component  IV  of  the  Class  R
Certificates.

         REMIC IV Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC IV set forth in  Section 5.01(c)(iv)  and issued hereunder and designated as a "regular interest"
in REMIC IV.  Each REMIC IV  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC IV Interest in  Section 5.01(c)(iv),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(iv).   The  designations  for  the
respective REMIC IV Regular Interests are set forth in Section 5.01(c)(iv).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting of
the REMIC I Regular  Interests,  REMIC III  Regular  Interests  and  REMIC IV  Regular  Interests  and any
proceeds thereof.

         REMIC  V  Available   Distribution   Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with  respect to the REMIC I Regular  Interests,  REMIC III  Regular  Interests  and REMIC IV
Regular Interests pursuant to Section 6.10.

         REMIC V  Distribution  Amount:  For any  Distribution  Date,  the REMIC V Available  Distribution
Amount shall be deemed  distributed  by REMIC V to the holders of the  Certificates  (other than the Class
B-IO  Certificates)  on account of the REMIC V Regular  Interests  (other  than REMIC V Regular  Interests
B-IO-I  and  B-IO-P),  to REMIC VI on account  of REMIC V Regular  Interests  B-IO-I and B-IO-P and to the
Class R Certificates in respect of Component V thereof,  as follows:  to each REMIC V Regular  Interest in
respect of Uncertificated  Interest thereon and the Uncertificated  Principal Balance thereof,  the amount
distributed  in respect of interest and  principal on the Related Class or Classes of  Certificates  (with
such  amounts  having the same  character  as interest or  principal  with  respect to the REMIC V Regular
Interest  as they have with  respect  to the  Related  Certificate  or  Certificates)  with the  following
exceptions:  (1)  No amount  paid to any  Certificate  in respect of any Basis  Risk  Shortfall  Amount or
Basis Risk  Shortfall  Carryforward  Amount  shall be  included in the amount paid in respect of a related
REMIC V Regular  Interest and (2) amounts  paid in respect of Basis Risk Shortfall  Amounts and Basis Risk
Shortfall  Carryforward  Amounts to the extent not derived from any Cap Contract  Payment  Amount shall be
deemed paid with  respect to REMIC V Regular  Interest  B-IO-I in respect of accrued  and unpaid  interest
thereon.  Any remaining  amount of the REMIC V Available  Distribution  Amount shall be distributed to the
holders of the Class R Certificates in respect of Component V thereof.

         REMIC V Interests:  The REMIC V Regular Interests and Component V of the Class R Certificates.

         REMIC V Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC V set forth in  Section 5.01(c)(v)  and issued  hereunder and designated as a "regular  interest"
in REMIC V.  Each REMIC V Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC V  Interest in  Section 5.01(c)(v),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(v).   The  designations  for  the
respective REMIC V Regular Interests are set forth in Section 5.01(c)(v).

         REMIC VI: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
REMIC V Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  VI  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC V Regular Interests B-IO-I and B-IO-P pursuant to Section 6.10.

         REMIC VI Distribution  Amount:  For any  Distribution  Date, the REMIC VI Available  Distribution
Amount shall be deemed  distributed by REMIC VI to the holders of the Class B-IO  Certificates  on account
of the REMIC VI Regular Interest.

         REMIC VI Interests:  The REMIC VI Regular Interest and the Class R-X Certificates.

         REMIC VI Regular  Interest:  The  separate  non-certificated  beneficial  ownership  interest  in
REMIC VI set forth in  Section 5.01(c)(vi)  and issued hereunder and designated as a "regular interest" in
REMIC VI.  The REMIC VI Regular  Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC VI  Interest in  Section 5.01(c)(vi).  The designation  for the REMIC VI  Regular
Interest is set forth in Section 5.01(c)(vi).

         REO  Property:  A  Mortgaged  Property  acquired in the name of the  Trustee,  for the benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required  to be  repurchased  by the  Sponsor  (on its own  behalf as a Seller  and on behalf of
Master  Funding)  pursuant to the Mortgage Loan  Purchase  Agreement or Article II of this  Agreement,  an
amount  equal to the  excess of (i) the  sum of  (a) 100%  of the  Outstanding  Principal  Balance of such
Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect thereto,  100% of the Outstanding  Principal Balance at the date of the acquisition),  (b) accrued
but unpaid interest on the Outstanding  Principal Balance at the related Mortgage  Interest Rate,  through
and including  the last day of the month of repurchase  and (c) any costs and damages (if any) incurred by
the Trust in connection  with any  violation of such  Mortgage  Loan of any  predatory or abusive  lending
laws over (ii) any  portion of the Master  Servicing  Compensation,  Servicing Fee,  Monthly  Advances and
advances payable to the purchaser of the Mortgage Loan (if any).

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor  (on its own behalf as a Seller and on behalf of Master  Funding)  and any cash  deposit in
connection  with the  substitution  of a Mortgage Loan, in each case in accordance  with the Mortgage Loan
Purchase Agreement.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve  Fund:   The  separate   trust  account   created  and   maintained  by  the   Securities
Administrator pursuant to Section 4.06 hereof.

         Residual    Certificate:    Any   of   the    Class R    Certificates,    consisting    of   five
components—Component I,    Component II,    Component III,   Component IV   and   Component V—respectively
representing  ownership  of the sole class of residual  interest in each of REMIC I, REMIC II,  REMIC III,
REMIC IV and REMIV V, and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate  Trust Office of the Trustee or the
Securities  Administrator,  as the case may be (or any successor  thereto),  including any Vice President,
Assistant Vice President,  Trust Officer, any Assistant Secretary,  any trust officer or any other officer
of the Trustee or the  Securities  Administrator,  as the case may be,  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of  this  Agreement,  and  any  other  officer  of  the  Trustee  or  the  Securities
Administrator,  as the case may be, to whom a matter  arising  hereunder  may be referred  because of such
officer's knowledge of and familiarity with the particular subject.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:  Wells Fargo Bank,  National  Association,  in its  capacity as paying
agent or  securities  administrator  (as  applicable)  hereunder,  or its  successor in  interest,  or any
successor securities administrator or paying agent appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN
THE FORM PROVIDED IN THE  AGREEMENT  AND (B) THE  RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN  ACCORDANCE  WITH ALL
APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE  JURISDICTION.  THIS CERTIFICATE
MAY NOT BE  ACQUIRED  DIRECTLY  OR  INDIRECTLY  BY, OR ON BEHALF  OF, AN  EMPLOYEE  BENEFIT  PLAN OR OTHER
RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974,  AS AMENDED,  AND/OR  SECTION  4975 OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE
"CODE"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE
SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER AND
THE  SECURITIES  ADMINISTRATOR  AND ON WHICH  THEY  MAY  RELY  WHICH  IS  SATISFACTORY  TO THE  SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER,  THE TRUSTEE OR THE  SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION  OR  LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Seller:  EMC or Master Funding,  in each case, in its capacity as seller of the Mortgage Loans to
the Depositor.

         Senior  Certificates:  The Group I Senior  Certificates,  Group II Senior  Certificates and Group
III Senior Certificates.

         Senior  Enhancement  Percentage:  As to each  Distribution  Date, the percentage  equivalent of a
fraction,  the numerator of which is the sum of (i) the aggregate of the Certificate  Principal Balance of
the Class  I-M-1,  Class  I-M-2,  Class  I-B-1,  Class I-B-2 and Class  I-B-3  Certificates  and  (ii) the
Overcollateralization  Amount,  in each case after  taking into  account the  distribution  of the related
Principal  Distribution  Amounts on such Distribution  Date, and the denominator of which is the aggregate
Stated Principal Balance of the Group I Mortgage Loans for such Distribution Date.

         Senior Optimal  Principal  Amount:  The Group II Senior Optimal Principal Amount or the Group III
Senior Optimal Principal Amount, as applicable.

         Senior  Percentage:  The  Group II Senior  Percentage  or the Group  III  Senior  Percentage,  as
applicable.

         Senior  Prepayment  Percentage:  The  Group II  Senior  Prepayment  Percentage  or the  Group III
Senior Prepayment Percentage, as applicable.

         Servicer  Remittance  Date: With respect to each Mortgage Loan and the applicable  Servicer,  the
date set forth in the related Servicing Agreement.

         Servicers:  Each of Bank of  America,  Countrywide,  EMC,  HSBC,  Mid  America  and PHH and their
respective permitted successors and assigns.

         Servicing  Agreement:  Each of the Bank of America  Servicing  Agreement,  Countrywide  Servicing
Agreement,  EMC Servicing  Agreement,  HSBC Servicing  Agreement,  Mid America Servicing Agreement and PHH
Servicing  Agreement,  in each case as modified by the related  Assignment  Agreement  and/or  Recognition
Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage  Loan and  Distribution  Date,  an amount equal to the product
of (i) the Stated  Principal  Balance of such Mortgage Loan as of the Due Date in the prior calendar month
and (ii) the related Servicing Fee Rate.

         Servicing  Fee Rate:  As to any  Mortgage  Loan,  a per annum  rate as set forth in the  Mortgage
Loan Schedule.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized  officer of the Master Servicer having direct  responsibility  for the  administration  of this
Agreement,  and any other  authorized  officer of the Master  Servicer to whom a matter arising  hereunder
may be referred.

         Special Deposit:  As of the Closing Date, an amount equal to $2,618,349.26.

         Special Hazard Loss: A Realized Loss  attributable  to damage or a direct  physical loss suffered
by a  mortgaged  property  (including  any  Realized  Loss due to the  presence or  suspected  presence of
hazardous  wastes or substances on a mortgaged  property)  other than any such damage or loss covered by a
hazard  policy or a flood  insurance  policy  required  to be  maintained  in  respect  of such  mortgaged
property under the Agreement or any loss due to normal wear and tear or certain other causes.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  September 29, 2006.

         Stated Principal  Balance:  With respect to any Group I Mortgage Loan or related REO Property and
any Distribution  Date, the Outstanding  Principal Balance thereof as of the Cut-off Date minus the sum of
(i) the  principal  portion of the  Scheduled  Payments due with respect to such Mortgage Loan during each
Due  Period  ending  prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their
payment),  (ii) all  Principal  Prepayments with respect to such Mortgage Loan received prior to or during
the  related  Prepayment  Period,  and all  Liquidation  Proceeds  to the extent  applied  by the  related
Servicer as  recoveries  of principal  in  accordance  with this  Agreement  or the  applicable  Servicing
Agreement with respect to such Mortgage Loan,  that were received by the related  Servicer as of the close
of business  on the last day of the  calendar  month  immediately  preceding  such  Distribution  Date and
(iii) any  Realized  Losses on such Mortgage  Loan  incurred  during the related  Prepayment  Period.  The
Stated  Principal  Balance of a  Liquidated  Mortgage  Loan equals zero.  References  herein to the Stated
Principal  Balance  of a Loan  Group or  Sub-Loan  Group  at any time  shall  mean  the  aggregate  Stated
Principal Balance of all Mortgage Loans in such Loan Group or Sub-Loan Group.

         With respect to any Group II Mortgage Loan on any  Distribution  Date,  (i) the unpaid  principal
balance of such Mortgage  Loan as of the close of business on the related Due Date (taking  account of the
principal  payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as
specified  in the  amortization  schedule at the time  relating  thereto  (before any  adjustment  to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off Date
(other  than a  Deficient  Valuation)  or any  moratorium  or  similar  waiver or grace  period)  and less
(ii) any  Principal  Prepayments  (including the principal portion of Net Liquidation  Proceeds)  received
during or prior to the related  Prepayment  Period and (iii) any  Realized  Losses on such  Mortgage  Loan
incurred  during the prior calendar  month.  The Stated  Principal  Balance of a Liquidated  Mortgage Loan
equals zero.

         With respect to any Group III Mortgage Loan on any  Distribution  Date,  (i) the unpaid principal
balance of such Mortgage  Loan as of the close of business on the related Due Date (taking  account of the
principal  payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as
specified  in the  amortization  schedule at the time  relating  thereto  (before any  adjustment  to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off Date
(other  than a  Deficient  Valuation)  or any  moratorium  or  similar  waiver or grace  period)  and less
(ii) any  Principal  Prepayments  (including the principal portion of Net Liquidation  Proceeds)  received
during or prior to the related  Prepayment  Period and (iii) any  Realized  Losses on such  Mortgage  Loan
incurred  during the prior calendar  month.  The Stated  Principal  Balance of a Liquidated  Mortgage Loan
equals zero.

         Stepdown  Date:  The  earlier  to  occur of (i) the  Distribution  Date on  which  the  aggregate
Certificate  Principal  Balance of the Class I-A  Certificates has been reduced to zero and (ii) the later
to occur of (a) the  Distribution  Date in October 2009 and (b) the first  Distribution  Date on which the
sum of the aggregate  Certificate  Principal Balance of the Class I-M-1,  Class I-M-2,  Class I-B-1, Class
I-B-2, and Class I-B-3 Certificates and the  Overcollateralization  Amount divided by the Stated Principal
Balance of the Mortgage Loans for such Distribution Date is greater than or equal to 15.50%.

         Sub-Loan Group:  Any of Sub-Loan Group III-1 or Sub-Loan Group III-2, as applicable.

         Sub-Loan  Group  III-1:  The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-1 on the Mortgage Loan Schedule.

         Sub-Loan Group III-1 Certificates:  The Class III-1A-1,  Class III-1A-2, Class III-1A-3 and Class
III-1X-1, Class III-1X-2, Class III-1X-3, Class III-1X-4, Class III-1X-5 and Class III-1X-6 Certificates.

         Sub-Loan  Group III-2:  The group of Mortgage  Loans  designated  as belonging to Sub-Loan  Group
III-2 on the Mortgage Loan Schedule.

         Sub-Loan Group III-2  Certificates:  The Class III-2A-1,  Class III-2A-2,  Class III-2A-3,  Class
III-2X-1,   Class  III-2X-2,   Class  III-2X-3,   Class  III-2X-4,   Class  III-2X-5  and  Class  III-2X-6
Certificates.

         Subordinate   Certificate   Writedown   Amount:   With  respect  to  the  Group  II   Subordinate
Certificates  and as to any  Distribution  Date,  the  amount  by  which  (i) the  sum of the  Certificate
Principal  Balances of the Group II  Certificates  (after giving effect to the  distribution  of principal
and the allocation of applicable  Realized  Losses in reduction of the Certificate  Principal  Balances of
the Group II Certificates on such Distribution  Date) exceeds (y) the aggregate Stated Principal  Balances
of the Group II Mortgage  Loans on the Due Date  related to such  Distribution  Date.  With respect to the
Group III Subordinate  Certificates  and as to any  Distribution  Date, the amount by which (i) the sum of
the  Certificate   Principal  Balances  of  the  Group  III  Certificates  (after  giving  effect  to  the
distribution  of  principal  and  the  allocation  of  applicable  Realized  Losses  in  reduction  of the
Certificate  Principal  Balances of the Group III Certificates on such Distribution  Date) exceeds (y) the
aggregate  Stated  Principal  Balances  of the Group III  Mortgage  Loans on the Due Date  related to such
Distribution Date.

         Subordinate  Certificates:  The  Group I  Subordinate  Certificates,  the  Group  II  Subordinate
Certificates and the Group III Subordinate Certificates.

         Subordinate  Optimal Principal Amount:  The Group II Subordinate  Optimal Principal Amount or the
Group III Subordinate Optimal Principal Amount, as applicable.

         Subordinate  Percentage:  The  Group II  Subordinate  Percentage  or the  Group  III  Subordinate
Percentage, as applicable.

         Subordinate  Prepayment  Percentage:  The Group II Subordinate Prepayment Percentage or the Group
III Subordinate Prepayment Percentage, as applicable.

         Subsequent  Recoveries:  As of  any  Distribution  Date,  amounts  received  during  the  related
Prepayment  Period  by the  Master  Servicer  (net of any  related  expenses  permitted  to be  reimbursed
pursuant to Section  4.05) or surplus  amounts  held by the Master  Servicer to cover  estimated  expenses
(including,  but not limited to, recoveries in respect of the  representations  and warranties made by the
Sponsor or Master  Funding  pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a
Liquidated  Mortgage Loan or the  disposition  of an REO Property prior to the related  Prepayment  Period
that resulted in a Realized Loss, after liquidation or disposition of such Mortgage Loan.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered  to the  Trustee  pursuant to the related
Servicing  Agreement,  the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  in each case, (i) which has an Outstanding  Principal Balance not greater nor materially less
than the Mortgage  Loan for which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and
Net Rate not less than, and not materially  greater than,  such Mortgage Loan;  (iii) which has a maturity
date not materially  earlier or later than such Mortgage Loan and not later than the latest  maturity date
of any Mortgage  Loan;  (iv) which is of the same property type and occupancy  type as such Mortgage Loan;
(v) which  has a  Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such  Mortgage  Loan;
(vi) which  is current in payment of principal  and interest as of the date of  substitution;  (vii) as to
which the payment  terms do not vary in any material  respect from the payment  terms of the Mortgage Loan
for which it is to be  substituted  and  (viii) which  has a Gross  Margin,  Periodic Rate Cap and Maximum
Lifetime  Mortgage Rate no less than those of such Mortgage Loan, has the same Index and interval  between
Interest  Adjustment Dates as such Mortgage Loan, and a Minimum Lifetime  Mortgage Rate no lower than that
of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any,  required to be paid by the Mortgage Loan
Seller to the Securities  Administrator  for deposit in the Distribution  Account pursuant to Section 2.04
in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The  Securities  Administrator  and any  successor
thereto or assignee  thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters
Person.  The Holder of the largest  percentage  interest of each Class of Residual  Certificates  shall be
the Tax Matters  Person for the related  2006-6  REMIC,  as more  particularly  set forth in Section  9.12
hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger  Event:  With  respect  to any  Distribution  Date,  an  event  that  exists  if  (i) the
percentage  obtained by dividing (x) the  aggregate Stated Principal Balance of the Group I Mortgage Loans
that are 60 or more days  Delinquent  (including for this purpose any such Mortgage Loans in bankruptcy or
foreclosure and the Group I Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust) by (y) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans in
the  mortgage  pool,  in each  case,  as of the close of  business  on the last day of the prior  calendar
month,  exceeds 45% of the Current  Specified  Enhancement  Percentage  or  (ii) the  aggregate  amount of
Realized  Losses on the Group I Mortgage  Loans since the Cut-off  Date as a percentage  of the  aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable
percentage set forth below:

                                             Months      Percentage
                                            37 - 48           .65%
                                            49 - 60          1.10%
                                            61 - 72          1.55%
                                              73+            1.85%

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed as
herein provided.

         2006-6 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV, REMIC V and  REMIC VI .

         Uncertificated  Interest:  With respect to each REMIC Regular Interest on each Distribution Date,
an  amount  equal  to one  month's  interest  at  the  related  Uncertificated  Pass-Through  Rate  on the
Uncertificated  Principal  Balance of such REMIC  Regular  Interest.  In each case,  for  purposes  of the
distributions,  Uncertificated  Interest  will be reduced by the interest  portion of any Realized  Losses
and Net  Interest  Shortfalls  allocated,  with respect to the REMIC II Regular  Interests,  to such REMIC
Regular  Interests  pursuant to the definition of Realized  Losses,  with respect to the REMIC III Regular
Interests,  to such REMIC Regular  Interests  pursuant to the definition of REMIC III Realized Losses and,
with respect to the REMIC I Regular Interests,  REMIC IV Regular Interests,  REMIC V Regular Interests and
REMIC VI Regular Interest, to the Related Classes of Certificates.

         Uncertificated  Pass-Through Rate: With respect to any Distribution Date and REMIC Interest,  the
pass-through rate of each such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal  Balance:  The amount of any REMIC Regular  Interest  outstanding as of
any date of determination.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I
Regular  Interest  shall equal the amount set forth in  Section 5.01(c)(i)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I
Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses  allocated in reduction of
the Certificate  Principal  Balances of the Related Classes of Certificates on such Distribution Date and,
second,  by all  distributions  of  principal  made  on  such  Related  Classes  of  Certificates  on such
Distribution  Date.  As of the  Closing  Date,  the  Uncertificated  Principal  Balance  of each  REMIC II
Regular  Interest shall equal the amount set forth in Section  5.01(c)(ii)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date, the  Uncertificated  Principal  Balance of each REMIC II
Regular  Interest shall be reduced by the sum of (i) the  principal  portion of Realized Losses  allocated
to the  REMIC II  Regular  Interests  in  accordance  with the  definition  of Realized  Loss and (ii) the
amounts  deemed  distributed  on each  Distribution  Date in respect of  principal on the REMIC II Regular
Interests  pursuant to Section 6.10.  As of the Closing  Date,  the  Uncertificated  Principal  Balance of
each REMIC III  Regular  Interest shall equal the amount set forth in the Section  5.01(c)(iii) hereto  as
its Initial  Uncertificated  Principal Balance.  On each Distribution  Date, the Uncertificated  Principal
Balance of each REMIC III  Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses
allocated in reduction of the Certificate  Principal  Balances thereof on such  Distribution Date pursuant
to the  definition  of REMIC III Realized  Losses and,  second,  the amounts  deemed  distributed  on each
Distribution  Date in respect of principal on the REMIC III Regular  Interests  pursuant to Section  6.10.
As of the Closing Date,  the  Uncertificated  Principal  Balance of each REMIC IV Regular  Interest  shall
equal the amount set forth in the  Section  5.01(c)(iv)  hereto as its  Initial  Uncertificated  Principal
Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance  of each  REMIC IV Regular
Interest  shall be reduced,  first,  by the portion of  Realized  Losses  allocated  in  reduction  of the
Certificate  Principal  Balances of the Related  Classes of Certificates  on such  Distribution  Date and,
second,  by all  distributions  of  principal  made  on  such  Related  Classes  of  Certificates  on such
Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC V Regular
Interest shall equal the amount set forth in the Section  5.01(c)(v) hereto as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC V
Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses  allocated in reduction of
the Certificate  Principal  Balances of the Related Classes of Certificates on such Distribution Date and,
second,  by all  distributions  of  principal  made  on  such  Related  Classes  of  Certificates  on such
Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of the REMIC VI Regular
Interest shall equal the amount set forth in Section 5.01(c)(vi) as its Initial  Uncertificated  Principal
Balance.

         Undercollateralized  Amount:  With respect any  Certificate  Group in Loan Group II or Loan Group
III and any  Distribution  Date, the excess of (i) the  aggregate  Certificate  Principal  Balance of such
Certificate  Group over (ii) the  aggregate Stated Principal  Balance of the Mortgage Loans in the related
Sub-Loan Group.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard insurance policies required to be maintained pursuant the Servicing  Agreement,  without regard
to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes  solely of the Residual  Certificates,  no  partnership  or other entity treated as a partnership
for United  States  federal  income tax purposes  shall be treated as a United  States  Person  unless all
persons  that own an  interest  in such  partnership  either  directly or through any entity that is not a
corporation  for United States federal income tax purposes are United States  Persons,  or an estate whose
income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United States is able to exercise  primary  supervision  over the  administration  of the trust
and one or more such United  States  Persons have the  authority to control all  substantial  decisions of
the trust.  To the extent  prescribed in regulations by the Secretary of the Treasury,  which have not yet
been issued,  a trust which was in existence on  August 20,  1996 (other than a trust  treated as owned by
the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be treated as a United  States
person notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Group I
Offered  Certificates  and the Class  I-B-3  Certificates,  is the  excess of  (i) Applied  Realized  Loss
Amounts with  respect to such Class over  (ii) the  sum of all  distributions  in reduction of the Applied
Realized Loss Amounts on all previous  Distribution  Dates. Any amounts  distributed to a Class of Group I
Offered  Certificates and the Class I-B-3  Certificates in respect of any Unpaid Realized Loss Amount will
not be applied to reduce the Certificate Principal Balance of such Class.


                                                ARTICLE II

                                      Conveyance of Mortgage Loans;
                                    Original Issuance of Certificates

         Section 2.01      Conveyance of Mortgage Loans to Trustee.  (a) The  Depositor  concurrently with
the execution and delivery of this Agreement,  sells,  transfers and assigns to the Trust without recourse
all its right,  title and  interest in and to (i) the  Mortgage  Loans  identified  in the  Mortgage  Loan
Schedule,  including all interest and  principal due with respect to the Mortgage  Loans after the Cut-off
Date,  but  excluding  any  payments  of  principal  and  interest  due on or prior to the  Cut-off  Date;
(ii) such  assets as shall from time to time be credited or are required by the terms of this Agreement to
be credited to the Distribution  Account  (iii) such assets relating to the Mortgage Loans as from time to
time  may be  held  by the  Servicers  in  Protected  Accounts  and the  Securities  Administrator  in the
Distribution  Account  in the  name  of the  Trustee  on  behalf  of the  Trust  for  the  benefit  of the
Certificateholders  and the  Securities  Administrator  in the Reserve  Fund in the name of the Trustee on
behalf  of  the  Trust  for  the   benefit   of  the  Group  I  Offered,   Class   I-B-3  and  Class  B-IO
Certificateholders,  (iv) any REO Property,  (v) the Required  Insurance  Policies and any amounts paid or
payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a claim  thereto),
(vi) the Mortgage Loan Purchase Agreement,  (vii) the rights with respect to the Servicing Agreements (and
each related  Recognition  Agreement  as defined and  described in the related  Assignment  Agreement)  as
assigned  to the  Trustee  on  behalf  of the  Trust  for the  benefit  of the  Certificateholders  by the
Assignment  Agreements  and the rights of the  Depositor  under the EMC Servicing  Agreement,  (viii) such
assets as shall  from time to time be  credited  or are  required  by the  terms of this  Agreement  to be
credited to the  Distribution  Account  and the  Reserve  Fund and  (ix) any  proceeds  of the  foregoing.
Although it is the intent of the parties to this Agreement that the conveyance of the  Depositor's  right,
title and  interest  in and to the  Mortgage  Loans and other  assets in the Trust Fund  pursuant  to this
Agreement  shall  constitute  a purchase  and sale and not a loan,  in the event that such  conveyance  is
deemed to be a loan,  it is the  intent of the  parties  to this  Agreement  that the  Depositor  shall be
deemed  to have  granted  to the  Trustee  a first  priority  perfected  security  interest  in all of the
Depositor's  right,  title and interest in, to and under the Mortgage  Loans and other assets in the Trust
Fund, and that this Agreement shall constitute a security agreement under applicable law.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the related Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage  Loan is assigned in the name of MERS, a certified  copy of
the  assignment  (which may be in the form of a blanket  assignment  if permitted in the  jurisdiction  in
which the  Mortgaged  Property is located) to  "Citibank,  N.A.,  as Trustee",  with evidence of recording
with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if clause  (w) in the proviso
below applies or for Mortgage Loans with respect to which the related  Mortgaged  Property is located in a
state other than Maryland,  Tennessee,  South Carolina,  Mississippi and Florida, or an Opinion of Counsel
has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available,

         provided,  however,  that in lieu of the  foregoing,  the  Depositor  may deliver  the  following
documents,  under the  circumstances  set forth below:  (w) in lieu of the original  Security  Instrument,
assignments  to the  Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
delivered or will, upon receipt of recording  information  relating to the Security Instrument required to
be included  thereon,  be delivered to recording  offices for  recording and have not been returned to the
Depositor in time to permit their delivery as specified above,  the Depositor may deliver,  or cause to be
delivered,  a true  copy  thereof  with a stamp  on the  face  of such  copy,  substantially  as  follows:
"Certified  to be a true and  correct  copy of the  original";  (x) in  lieu of the  Security  Instrument,
assignment to the Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the
originals of such  documents  (as  evidenced  by a  certification  from the  Depositor to such effect) the
Depositor may deliver photocopies of such documents  containing an original  certification by the judicial
or other  governmental  authority of the  jurisdiction  where such documents  were  recorded;  and (y) the
Depositor shall not be required to deliver intervening  assignments or Mortgage Note endorsements  between
the  applicable  Seller and the  Depositor,  and between the  Depositor  and the  Trustee;  and  provided,
further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off
Date and prior to the  Closing  Date,  the  Depositor,  in lieu of  delivering  the above  documents,  may
deliver to the Trustee or the Custodian,  on its behalf,  a certification to such effect and shall deposit
all amounts paid in respect of such Mortgage  Loans in the  Distribution  Account on the Closing Date. The
Depositor shall deliver such original  documents  (including any original  documents as to which certified
copies had  previously  been  delivered) to the Trustee or the  Custodian,  on its behalf,  promptly after
they are  received.  The  Depositor  shall  cause the  Sponsor  (on its own behalf and on behalf of Master
Funding),  at its  expense,  to cause each  assignment  of the  Security  Instrument  to the Trustee to be
recorded not later than 180 days after the Closing Date,  unless  (a) such  recordation is not required by
the Rating  Agencies or an Opinion of Counsel  addressed  to the Trustee has been  provided to the Trustee
(with a copy to the Custodian) which states that  recordation of such Security  Instrument is not required
to  protect  the  interests  of the  Certificateholders  in the  related  Mortgage  Loans or  (b) MERS  is
identified  on the  Mortgage or on a properly  recorded  assignment  of the  Mortgage as the  mortgagee of
record  solely as nominee for the Sponsor and Master  Funding and its  successor  and  assigns;  provided,
however,  that each  assignment  shall be submitted for recording by the Sponsor (on its own behalf and on
behalf of Master  Funding)  in the manner  described  above,  at no expense to the Trust or the Trustee or
the Custodian,  on its behalf, upon the earliest to occur of:  (i) reasonable  direction by the Holders of
Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the  Trust,
(ii) the  occurrence  of an  Event  of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or
foreclosure  relating to the Sponsor and (iv) the  occurrence  of a  servicing  transfer as  described  in
Section 8.02 hereof.

         Section 2.02      Acceptance  of Mortgage  Loans by Trustee.  (a) The  Trustee  acknowledges  the
sale,  transfer and assignment of the Trust Fund to it (or the Custodian,  on its behalf) by the Depositor
and  receipt  of,  subject  to  further  review  and the  exceptions  which may be noted  pursuant  to the
procedures  described  below,  and declares that it holds,  the documents  (or certified  copies  thereof)
delivered to it or the Custodian,  on its behalf,  pursuant to Section 2.01,  and declares that it (or the
Custodian,  on its behalf) will  continue to hold those  documents  and any  amendments,  replacements  or
supplements  thereto and all other  assets of the Trust Fund  delivered  to it (or the  Custodian,  on its
behalf)  as  Trustee  in  trust  for the  use  and  benefit  of all  present  and  future  Holders  of the
Certificates.  On the Closing Date, with respect to the Mortgage Loans, the Custodian,  shall  acknowledge
with respect to each Mortgage Loan by delivery to the  Depositor,  the Master  Servicer and the Trustee of
an Initial  Certification  substantially  in the form of Exhibit One to the related  Custodial  Agreement,
receipt of the Mortgage File, but without  review of such Mortgage  File,  except to the extent  necessary
to confirm that such  Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later
than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage  Loan,  within  five
Business  Days after the  receipt by the  Trustee or  Custodian  thereof),  the  Trustee  agrees,  for the
benefit  of the  Certificateholders,  to review or cause to be  reviewed  by the  Custodian  on its behalf
(under the related  Custodial  Agreement),  each Mortgage File delivered to it and to execute and deliver,
or cause to be executed and delivered,  to the Depositor,  the Master  Servicer and the Trustee an Interim
Certification  substantially  in the form annexed as Exhibit Two to the related  Custodial  Agreement.  In
conducting such review,  the Trustee or Custodian,  on behalf of the Trustee,  will ascertain  whether all
required  documents  have been executed and received,  and based on the Mortgage  Loan  Schedule,  whether
those documents  relate,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan number,  to the Mortgage  Loans it has received,  as identified  in the Mortgage  Loan  Schedule.  In
performing any such review,  the Trustee or the Custodian,  on its behalf,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon. If the Trustee or the Custodian,  on its behalf,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear defective on its face (i.e. torn, mutilated,  or otherwise physically altered) (a
"Material Defect"),  the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of
all files,  but in no event later than 90 days after the Closing Date,  notify the Sponsor.  In accordance
with the  Mortgage  Loan  Purchase  Agreement,  the  Sponsor  (on its own  behalf  and on behalf of Master
Funding)  shall  correct or cure any such defect  within ninety (90) days from the date of notice from the
Trustee or the  Custodian,  on its  behalf,  of the defect  and if the  Sponsor  (on its own behalf and on
behalf of Master  Funding)  fails to  correct or cure the  defect  within  such  period,  and such  defect
materially and adversely  affects the interests of the  Certificateholders  in the related  Mortgage Loan,
the Trustee or the  Custodian,  on its behalf,  shall  enforce the  Sponsor's  obligation  pursuant to the
Mortgage Loan Purchase  Agreement  within 90 days from the Trustee's or the Custodian's  notification,  to
purchase such Mortgage Loan (on its own behalf and on behalf of Master  Funding) at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect relates solely to the inability of the Sponsor (on its own behalf
and on behalf of Master Funding) to deliver the original  Security  Instrument or intervening  assignments
thereof,  or a certified copy because the originals of such  documents,  or a certified copy have not been
returned by the applicable  jurisdiction,  the Sponsor (on its own behalf and on behalf of Master Funding)
shall not be required to purchase such Mortgage  Loan if the Sponsor  delivers such original  documents or
certified  copy  promptly upon  receipt,  but in no event later than 360 days after the Closing Date.  The
foregoing  repurchase  obligation  shall not apply in the event that the Sponsor (on its own behalf and on
behalf of Master  Funding)  cannot  deliver such original or copy of any document  submitted for recording
to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not been
returned by such  office;  provided  that the Sponsor (on its own behalf and on behalf of Master  Funding)
shall instead deliver a recording  receipt of such recording  office or, if such receipt is not available,
a  certificate  confirming  that such  documents  have been  accepted for  recording,  and delivery to the
Trustee or the  Custodian,  on its  behalf,  shall be  effected  by the  Sponsor (on its own behalf and on
behalf of Master Funding) within thirty days of its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the  Custodian,  on its behalf,  will review,  for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor,  the Master Servicer and the Trustee a Final  Certification,  substantially in the form annexed
as Exhibit  Three to the related  Custodial  Agreement.  In  conducting  such  review,  the Trustee or the
Custodian,  on its behalf,  will  ascertain  whether an original of each document  required to be recorded
has been  returned from the recording  office with evidence of recording  thereon or a certified  copy has
been  obtained  from the  recording  office.  If the  Trustee or the  Custodian,  on its  behalf,  finds a
Material Defect, the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of all
files,  but in no event  later  than 180 days  after the  Closing  Date,  notify  the  Sponsor  (provided,
however,  that with respect to those  documents  described  in Sections  2.01(b)(iv),  (v) and (vii),  the
Trustee's  and  Custodian's  obligations  shall  extend only to the  documents  actually  delivered to the
Trustee or the Custodian,  on behalf of the Trustee,  pursuant to such  Sections).  In accordance with the
Mortgage Loan Purchase  Agreement  the Sponsor (on its own behalf and on behalf of Master  Funding)  shall
correct  or cure  any  such  defect  within  90 days  from the date of  notice  from  the  Trustee  or the
Custodian,  on its behalf,  of the Material  Defect and if the Sponsor (on its own behalf and on behalf of
Master  Funding)  is unable to cure such defect  within such  period,  and if such defect  materially  and
adversely  affects the  interests of the  Certificateholders  in the related  Mortgage  Loan,  the Trustee
shall enforce the Sponsor's  obligation under the Mortgage Loan Purchase  Agreement to provide (on its own
behalf and on behalf of Master  Funding) a  Substitute  Mortgage  Loan (if within two years of the Closing
Date) or purchase such Mortgage  Loan at the  Repurchase  Price;  provided,  however,  that if such defect
would   cause  the   Mortgage   Loan  to  be  other   than  a   "qualified   mortgage"   as   defined   in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure,  repurchase  or  substitution  must occur  within 90 days from the date such breach was  discovered;
provided,  further,  that if such defect relates solely to the inability of the Sponsor (on its own behalf
and on behalf of Master Funding) to deliver the original  Security  Instrument or intervening  assignments
thereof,  or a certified copy,  because the originals of such documents or a certified copy, have not been
returned by the applicable  jurisdiction,  the Sponsor (on its own behalf and on behalf of Master Funding)
shall not be required to purchase such  Mortgage  Loan, if the Sponsor (on its own behalf and on behalf of
Master  Funding)  delivers such  original  documents or certified  copy  promptly upon receipt,  but in no
event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall not apply
in the event that the  Sponsor (on its own behalf and on behalf of Master  Funding)  cannot  deliver  such
original or copy of any document  submitted  for  recording  to the  appropriate  recording  office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor (on its own behalf and on behalf of Master Funding) shall instead  deliver a recording  receipt of
such recording office or, if such receipt is not available,  a certificate  confirming that such documents
have been accepted for recording,  and delivery to the Trustee or the Custodian,  on its behalf,  shall be
effected by the Sponsor or Master  Funding  within  thirty  days of its receipt of the  original  recorded
document.

         (c)      In the event that a Mortgage  Loan is  purchased  by the Sponsor (on its own behalf as a
Seller or on behalf of Master  Funding) in  accordance  with  Sections  2.02(a) or (b) above,  the Sponsor
shall  remit to the  Securities  Administrator,  the  Repurchase  Price for  deposit  in the  Distribution
Account  and  the  Sponsor  shall  provide  to  the  Securities  Administrator  and  the  Trustee  written
notification  detailing the components of the Repurchase  Price.  Upon deposit of the Repurchase  Price in
the  Distribution  Account,  the Depositor  shall notify the Trustee and the  Custodian,  on behalf of the
Trustee  (upon receipt of a Request for Release in the form of Exhibit D  attached  hereto with respect to
such  Mortgage  Loan),  shall  release to the  Sponsor  the related  Mortgage  File and the Trustee  shall
execute and deliver  all  instruments  of transfer or  assignment,  without  recourse,  representation  or
warranty,  furnished to it by the  Sponsor,  as are  necessary to vest in the Sponsor  title to and rights
under  the  Mortgage  Loan.  Such  purchase  shall be  deemed  to have  occurred  on the date on which the
Repurchase  Price in  available  funds is  received by the  Securities  Administrator.  The Sponsor  shall
amend the Mortgage Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee,  the
Securities  Administrator,  the Master Servicer,  the Custodian and the Rating Agencies of such amendment.
The  obligation  of the  Sponsor to  repurchase  (on its own behalf and on behalf of Master  Funding)  any
Mortgage  Loan as to  which  such a defect  in a  constituent  document  exists  shall be the sole  remedy
respecting such defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03      Assignment  of  Interest  in the  Mortgage  Loan  Purchase  Agreement.  (a) The
Depositor  hereby assigns to the Trustee,  on behalf of the  Certificateholders,  all of its right,  title
and interest in the Mortgage Loan Purchase  Agreement  including but not limited to the Depositor's rights
and obligations  pursuant to the Servicing  Agreements  (noting that the Sponsor has retained the right in
the event of breach  of the  representations,  warranties  and  covenants,  if any,  with  respect  to the
related  Mortgage Loans of the related Servicer under the related  Servicing  Agreement to enforce (on its
own  behalf and on behalf of Master  Funding)  the  provisions  thereof  and to seek all or any  available
remedies).  The  obligations  of the  Sponsor  (on its own  behalf  and on behalf of  Master  Funding)  to
substitute   or   repurchase,   as   applicable,   a  Mortgage   Loan  shall  be  the  Trustee's  and  the
Certificateholders'  sole remedy for any breach  thereof.  At the request of the  Trustee,  the  Depositor
shall take such actions as may be  necessary  to enforce the above right,  title and interest on behalf of
the  Trustee  and the  Certificateholders  or shall  execute  such  further  documents  as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Master Servicer,  or the Trustee discovers a breach of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor (on its own behalf and on behalf of Master  Funding),  within 90 days
of its  discovery or receipt of notice that such breach has occurred  (whichever  occurs  earlier),  shall
cure the  breach in all  material  respects  or,  subject  to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04 of this Agreement,  as applicable,  shall purchase the Mortgage Loan or any property acquired
with  respect  thereto  from  the  Trustee;  provided,   however,  that  if  there  is  a  breach  of  any
representation  set forth in the Mortgage Loan Purchase  Agreement or Section 2.04  of this Agreement,  as
applicable,  and the Mortgage Loan or the related  property  acquired with respect  thereto has been sold,
then  the  Sponsor  (on its own  behalf  and on  behalf  of  Master  Funding)  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale.  (If the Net  Liquidation  Proceeds  exceed the Repurchase  Price,  any excess shall be paid to
the  Sponsor to the extent not  required  by law to be paid to the  borrower.)  Any such  purchase  by the
Sponsor (on its own behalf and on behalf of Master  Funding)  shall be made by  providing  an amount equal
to the  Repurchase  Price to the  Securities  Administrator  for deposit in the  Distribution  Account and
written  notification  detailing the components of such Repurchase  Price.  The Depositor shall notify the
Trustee  and submit to the  Trustee or the  Custodian,  on its  behalf,  a Request  for  Release,  and the
Trustee  shall cause the  Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee
shall execute and deliver all  instruments  of transfer or  assignment  furnished to it by the Sponsor (on
its own behalf and on behalf of Master  Funding),  without  recourse,  representation  or  warranty as are
necessary  to vest in the Sponsor  title to and rights under the  Mortgage  Loan or any property  acquired
with  respect  thereto.  Such  purchase  shall  be  deemed  to have  occurred  on the  date on  which  the
Repurchase  Price in  available  funds is  received by the  Securities  Administrator.  The Sponsor  shall
amend the Mortgage Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee,  the
Securities  Administrator,   the  Master  Servicer,  each  Custodian  and  the  Rating  Agencies  of  such
amendment.  Enforcement  of the  obligation  of the  Sponsor  (on its own  behalf  and on behalf of Master
Funding) to purchase  (or  substitute a Substitute  Mortgage  Loan for) any Mortgage  Loan or any property
acquired  with  respect  thereto  (or pay the  Repurchase  Price as set forth in the above  proviso) as to
which a breach has occurred and is continuing  shall  constitute  the sole remedy  respecting  such breach
available to the Certificateholders or the Trustee on their behalf.

         In connection with any repurchase of a Mortgage Loan pursuant to this  Section 2.03,  the Sponsor
(on its own behalf and on behalf of Master  Funding)  shall  furnish to the  Securities  Administrator  an
Officer's  Certificate,  signed by a duly  authorized  officer  of the  Sponsor  to the  effect  that such
repurchase  has been made in  accordance  with the terms and  conditions  of this  Agreement  and that all
conditions  precedent to such  repurchase or substitution  have been satisfied,  including the delivery to
the Securities  Administrator of the Purchase Price or Substitution Adjustment Amount, as applicable,  for
deposit  into the  Distribution  Account,  together  with copies of any Opinion of Counsel  required to be
delivered  pursuant to this  Agreement  and the related  Request for  Release.  Solely for purposes of the
Securities  Administrator providing an Assessment of Compliance,  upon receipt of such documentation,  the
Securities  Administrator shall approve such repurchase,  as applicable,  and which approval shall consist
solely of the Securities  Administrator's  receipt of such  documentation  and deposits.  It is understood
and agreed that the  obligation  under this  Agreement  of the Sponsor (on its own behalf and on behalf of
Master  Funding) to cure,  repurchase  or replace any Mortgage  Loan as to which a breach has occurred and
is continuing shall  constitute the sole remedies  against the Sponsor and Master Funding  respecting such
breach available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.04      Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in
this  Agreement,  in lieu of purchasing a Mortgage  Loan pursuant to the Mortgage Loan Purchase  Agreement
or  Sections  2.02 or 2.03 of this  Agreement,  the  Sponsor  (on its own  behalf  and on behalf of Master
Funding) may, no later than the date by which such  purchase by the Sponsor  would  otherwise be required,
tender to the Trustee a Substitute  Mortgage Loan  accompanied by a certificate  of an authorized  officer
of the  Sponsor  that  such  Substitute  Mortgage  Loan  conforms  to the  requirements  set  forth in the
definition of "Substitute  Mortgage Loan" in the Mortgage Loan Purchase  Agreement or this  Agreement,  as
applicable;  provided,  however,  that  substitution  pursuant to the Mortgage Loan Purchase  Agreement or
Section 2.04  of this  Agreement,  as  applicable,  in lieu of purchase  shall not be permitted  after the
termination of the two-year period  beginning on the Startup Day;  provided,  further,  that if the breach
would   cause  the   Mortgage   Loan  to  be  other   than  a   "qualified   mortgage"   as   defined   in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure or  substitution  must  occur  within 90 days from the date the breach was  discovered.  The  Sponsor
will promptly notify the Master Servicer and the Securities  Administrator of any such  substitution.  The
Trustee or the  Custodian,  on its behalf,  shall  examine the Mortgage File for any  Substitute  Mortgage
Loan in the manner set forth in  Section 2.02(a)  and the Trustee or the Custodian,  on its behalf,  shall
notify the Sponsor,  in writing,  within five  Business Days after  receipt,  whether or not the documents
relating to the  Substitute  Mortgage  Loan  satisfy the  requirements  of the fourth  sentence of Section
2.02(a).  Within two Business Days after such  notification,  the Sponsor (on its own behalf and on behalf
of Master Funding) shall provide to the Securities  Administrator for deposit in the Distribution  Account
the amount,  if any, by which the Outstanding  Principal  Balance as of the next preceding Due Date of the
Mortgage Loan for which  substitution  is being made,  after giving effect to the Scheduled  Principal due
on such date, exceeds the Outstanding  Principal Balance as of such date of the Substitute  Mortgage Loan,
after  giving  effect to  Scheduled  Principal  due on such date,  which  amount  shall be treated for the
purposes  of this  Agreement  as if it were the  payment by the  Sponsor of the  Repurchase  Price for the
purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the  Sponsor  and, if any such
excess  exists,  upon receipt of such  deposit,  the Trustee  shall accept such  Substitute  Mortgage Loan
which shall  thereafter be deemed to be a Mortgage Loan  hereunder.  In the event of such a  substitution,
accrued interest on the Substitute  Mortgage Loan for the month in which the  substitution  occurs and any
Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued
interest  for such  month on the  Mortgage  Loan for  which  the  substitution  is made and any  Principal
Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The  Scheduled
Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the
property of the Sponsor and the  Scheduled  Principal on the Mortgage Loan for which the  substitution  is
made due on such Due Date shall be the  property  of the Trust Fund.  Upon  acceptance  of the  Substitute
Mortgage Loan (and delivery to the Trustee or the Custodian as agent of the Trustee,  as applicable,  of a
Request for Release for such Mortgage Loan),  the Trustee or the Custodian,  on its behalf,  shall release
to the Sponsor the related  Mortgage File related to any Mortgage  Loan released  pursuant to the Mortgage
Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  and shall execute and deliver
all  instruments  of transfer  or  assignment,  without  recourse,  representation  or warranty in form as
provided  to it as are  necessary  to vest in the  Sponsor  title to and rights  under any  Mortgage  Loan
released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable.  The Sponsor (on its own behalf and on behalf of Master  Funding)  shall deliver the documents
related to the  Substitute  Mortgage Loan in accordance  with the provisions of the Mortgage Loan Purchase
Agreement or Sections  2.01(b) and 2.02(b) of this Agreement,  as applicable,  with the date of acceptance
of the  Substitute  Mortgage Loan deemed to be the Closing Date for purposes of the time periods set forth
in those Sections.  The  representations  and warranties set forth in the Mortgage Loan Purchase Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage Loan as of the
date of  acceptance  of such  Mortgage  Loan by the Trustee.  The Sponsor  shall amend the  Mortgage  Loan
Schedule to reflect such  substitution  and shall provide a copy of such amended Mortgage Loan Schedule to
the Trustee, the Securities Administrator, the Master Servicer, each Custodian and the Rating Agencies.

         In  connection  with any  substitution  of a Mortgage  Loan  pursuant to this Section  2.04,  the
Sponsor  shall  furnish  to the  Securities  Administrator  an  Officer's  Certificate,  signed  by a duly
authorized  officer of the Sponsor to the effect that such  substitution  has been made in accordance with
the terms and  conditions of this Agreement and that all conditions  precedent to such  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
substitution,  as applicable,  and which  approval shall consist solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor  (on its own behalf and on behalf of Master  Funding)  to cure,  repurchase  or
replace any Mortgage Loan as to which a breach has occurred and is continuing  shall  constitute  the sole
remedies against the Sponsor and Master Funding  respecting such breach  available to  Certificateholders,
the Depositor, the Trustee or the Securities Administrator.

         Section 2.05      Issuance of  Certificates.  (a) The Trustee  acknowledges  the assignment to it
of the Mortgage Loans and the other assets  comprising  the Trust Fund and,  concurrently  therewith,  the
Securities  Administrator  has signed,  and  countersigned  and  delivered to the  Depositor,  in exchange
therefor,  Certificates in such authorized denominations  representing such Fractional Undivided Interests
as the Depositor has  requested.  The Trustee (or the  Custodian,  on its behalf) agrees that it will hold
the Mortgage  Loans and such other  assets as may from time to time be delivered to it (or the  Custodian,
on its behalf) segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and interest of the  Depositor in and to (i) the  REMIC II Regular  Interests,  and the other assets
of REMIC  IV,  for the  benefit  of the  holders  of the  REMIC IV  Interests,  (iii) the  REMIC I Regular
Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests, and the other assets of REMIC V, for
the  benefit  of the  holders of the REMIC V  Interests  and  (iv) REMIC  V Regular  Interests  B-IO-I and
B-IO-P,  and the other  assets of REMIC VI for the benefit of the holders of the REMIC VI  Interests.  The
Trustee  acknowledges  receipt of the REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC III
Regular  Interests,  REMIC IV Regular  Interests and REMIC V Regular  Interests B-IO-I and B-IO-P (each of
which are  uncertificated)  and the other assets of REMIC IV,  REMIC V and REMIC VI, and declares  that it
holds and will hold the same in trust for the  exclusive  use and  benefit of the  holders of the REMIC IV
Interests, REMIC V Interests and REMIC VI Interests, as applicable.

         Section 2.06      Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Trustee, the Master Servicer and the Securities Administrator as follows:

         (a)      the  Depositor  is duly  organized  and is validly  existing  as a  corporation  in good
standing  under the laws of the State of Delaware  and has full power and  authority  necessary  to own or
hold its  properties  and to conduct its business as now conducted by it and to enter into and perform its
obligations under this Agreement;

         (b)      the Depositor has the full power and authority to execute,  deliver and perform,  and to
enter into and consummate the transactions  contemplated  by, this Agreement and has duly  authorized,  by
all necessary  corporate  action on its part, the execution,  delivery and  performance of this Agreement,
and this  Agreement,  assuming the due  authorization,  execution and delivery hereof by the other parties
hereto,  constitutes a legal,  valid and binding  obligation  of the  Depositor,  enforceable  against the
Depositor in accordance with its terms,  subject,  as to enforceability,  to  (i) bankruptcy,  insolvency,
reorganization,  moratorium and other similar laws affecting  creditors' rights generally and (ii) general
principles of equity, regardless of whether enforcement is sought in a proceeding in equity or at law;

         (c)      the execution and delivery of this Agreement by the Depositor,  the  consummation of the
transactions  contemplated by this  Agreement,  and the fulfillment of or compliance with the terms hereof
are in the ordinary  course of business of the Depositor and will not  (A) result in a material  breach of
any term or provision  of the articles of  incorporation  or bylaws of the the  Depositor or  (B) conflict
with,  result in a breach,  violation or acceleration  of, or result in a default under,  the terms of any
other  material  agreement or  instrument to which the Depositor is a party or by which it may be bound or
(C) constitute a violation of any statute,  order or regulation  applicable to the Depositor of any court,
regulatory body,  administrative  agency or governmental body having jurisdiction over the Depositor;  and
the  Depositor is not in breach or violation of any  indenture  or other  agreement or  instrument,  or in
violation of any statute,  order or regulation of any court,  regulatory  body,  administrative  agency or
governmental  body having  jurisdiction  over it,  which  breach or violation  may  materially  impair the
Depositor's ability to perform or meet any of its obligations under this Agreement;

         (d)      no  litigation is pending,  or, to the best of the  Depositor's  knowledge,  threatened,
against  the  Depositor  that  would   materially  and  adversely   affect  the  execution,   delivery  or
enforceability  of this  Agreement or the ability of the Depositor to perform its  obligations  under this
Agreement in accordance with the terms hereof;

         (e)      no consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the Depositor of, or compliance by the
Depositor with, this Agreement or the  consummation of the  transactions  contemplated  hereby,  or if any
such consent, approval, authorization or order is required, the Depositor has obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage Note
and each Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         (g)      The  Depositor   has  filed  all  reports   required  to  be  filed  by  Section  13  or
Section 15(d)  of the Exchange Act during the preceding 12 months (or for such shorter period if required)
and has been subject to such filing requirements for the past 90 days.

         Section 2.07      [Reserved]

         Section 2.08      Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The  Trust is  hereby  authorized  to engage in the  foregoing  activities.  The trust  shall not
engage  in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this Agreement  while any  Certificate is  outstanding,  and this  Section 2.08
may  not be  amended,  without  the  consent  of the  Certificateholders  evidencing  51% or  more  of the
aggregate voting rights of the Certificates.


                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01      Master Servicer.  The Master Servicer shall supervise,  monitor and oversee the
obligation of the Servicers to service and administer their  respective  Mortgage Loans in accordance with
the terms of the  applicable  Servicing  Agreements  and shall have full power and authority to do any and
all things  which it may deem  necessary  or  desirable  in  connection  with such  master  servicing  and
administration.  In  performing  its  obligations  hereunder,  the Master  Servicer  shall act in a manner
consistent with Accepted Master Servicing  Practices.  Furthermore,  the Master Servicer shall oversee and
consult with each Servicer as necessary from time-to-time to carry out the Master  Servicer's  obligations
hereunder,  shall  receive,  review and evaluate all reports,  information  and other data provided to the
Master  Servicer  by each  Servicer  and shall cause each  Servicer to perform and observe the  covenants,
obligations  and conditions to be performed or observed by such Servicer  under its  applicable  Servicing
Agreement.  The Master  Servicer shall  independently  and separately  monitor each  Servicer's  servicing
activities  with respect to each related  Mortgage  Loan,  reconcile the results of such  monitoring  with
such  information  provided  in the  previous  sentence  on a  monthly  basis  and  coordinate  corrective
adjustments to the Servicers' and Master  Servicer's  records,  and based on such reconciled and corrected
information,  the Master Servicer shall provide such information to the Securities  Administrator as shall
be necessary in order for it to prepare the  statements  specified in Section 6.04,  and prepare any other
information  and  statements  required  to be  forwarded  by the  Master  Servicer  hereunder.  The Master
Servicer shall reconcile the results of its Mortgage Loan  monitoring  with the actual  remittances of the
Servicers as reported to the Master Servicer.

         In addition to the  foregoing,  in  connection  with a  modification  of any  Mortgage  Loan by a
Servicer,  if the Master  Servicer is unable to enforce the  obligations  of the Servicer  with respect to
such  modification,  the Master Servicer shall notify the Depositor of such  Servicer's  failure to comply
with the terms of the  Servicing  Agreement.  If the  Servicing  Agreement  requires  the  approval of the
Master  Servicer  for  a  modification  to a  Mortgage  Loan,  the  Master  Servicer  shall  approve  such
modification if, based upon its receipt of written  notification  from the related Servicer  outlining the
terms of such modification and appropriate supporting  documentation,  the Master Servicer determines that
the modification is permitted under the terms of the related  Servicing  Agreement and that any conditions
to such modification set forth in the related  Servicing  Agreement have been satisfied.  Furthermore,  if
the related  Servicing  Agreement  requires the oversight and monitoring of loss mitigation  measures with
respect to the related Mortgage Loans,  the Master Servicer will monitor any loss mitigation  procedure or
recovery  action related to a defaulted  Mortgage Loan (to the extent it receives  notice of such from the
related  Servicer)  and confirm  that such loss  mitigation  procedure  or recovery  action is  initiated,
conducted and concluded in accordance  with any  timeframes  and any other  requirements  set forth in the
related Servicing  Agreement,  and the Master Servicer shall notify the Depositor in any case in which the
Master  Servicer  believes that the related  Servicer is not complying with such  timeframes  and/or other
requirements.

         The Trustee  shall furnish the Servicers  and the Master  Servicer,  upon written  request from a
Servicing  Officer,  with any powers of attorney,  in substantially the form attached hereto as Exhibit O,
and upon written  request from a Servicing  Officer,  other  documents in form as provided to it necessary
or  appropriate  to enable the Servicers  and the Master  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee (or Custodian,  on its behalf) shall provide access to the records and  documentation
in possession of the Trustee (or Custodian,  on its behalf)  regarding the related  Mortgage Loans and REO
Property and the servicing  thereof to the  Certificateholders,  the FDIC, and the supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during
normal business hours at the office of the Trustee, or Custodian on its behalf;  provided,  however, that,
unless  otherwise  required by law,  the Trustee,  or  Custodian  on its behalf,  shall not be required to
provide access to such records and  documentation  if the provision  thereof would violate the legal right
to privacy of any  Mortgagor.  The Trustee,  or Custodian on its behalf,  shall allow  representatives  of
the above  entities to photocopy  any of the records and  documentation  and shall  provide  equipment for
that purpose at a charge that covers the Trustee's or Custodian's actual costs.

         The  Trustee  shall  execute,  upon  the  Servicer's  written  instruction  (which  includes  the
documents  to be  signed),  and  deliver to the  Servicer  and the Master  Servicer  any court  pleadings,
requests for trustee's sale or other appropriate  documents  necessary or desirable to (i) the foreclosure
or trustee's sale with respect to a Mortgaged  Property;  (ii) any legal action brought to obtain judgment
against any  Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain  a deficiency  judgment
against the  Mortgagor;  or (iv)  enforce any other rights or remedies  provided by the  Mortgage  Note or
Security Instrument or otherwise available at law or equity.

         Section 3.02      REMIC-Related  Covenants.  For as long as each 2006-6  REMIC shall  exist,  the
Trustee and the Securities  Administrator shall act in accordance herewith to assure continuing  treatment
of such 2006-6 REMIC as a REMIC,  and the Trustee and the Securities  Administrator  shall comply with any
directions  of the  Depositor,  the  related  Servicer or the Master  Servicer  to assure such  continuing
treatment.  In particular,  the Securities  Administrator  shall not (a) sell or permit the sale of all or
any portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  (except as otherwise
expressly  permitted by this  Agreement)  unless such sale is as a result of a repurchase  of the Mortgage
Loans pursuant to this Agreement or the Securities  Administrator  has received a REMIC Opinion  addressed
to the  Securities  Administrator  prepared  at the  expense of the Trust Fund;  and  (b) other  than with
respect to a  substitution  pursuant to the  Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  accept any  contribution  to any 2006-6  REMIC  after the Startup Day without
receipt of a REMIC Opinion addressed to the Securities Administrator.

         Section 3.03      Monitoring of Servicers.  (a) The  Master  Servicer  shall be  responsible  for
reporting to the Trustee,  the  Securities  Administrator  and the  Depositor the  non-compliance  by each
Servicer  with its  duties  under the  related  Servicing  Agreement.  In the  review  of each  Servicer's
activities,  the Master  Servicer  may rely upon an  officer's  certificate  of the  Servicer  (or similar
document  signed by an officer of the Servicer) with regard to such  Servicer's  compliance with the terms
of its Servicing  Agreement.  In the event that the Master  Servicer,  in its judgment,  determines that a
Servicer  should be  terminated in accordance  with its  Servicing  Agreement,  or that a notice should be
sent pursuant to such Servicing  Agreement with respect to the occurrence of an event that,  unless cured,
would  constitute  grounds for such  termination,  the Master  Servicer shall notify the Depositor and the
Trustee in writing  thereof and the Master  Servicer  shall issue such notice or take such other action as
it deems appropriate.

         (b)      The Master Servicer,  for the benefit of the Trustee and the  Certificateholders,  shall
enforce the obligations of each Servicer under the related  Servicing  Agreement,  and shall, in the event
that a Servicer  fails to perform its  obligations  in accordance  with the related  Servicing  Agreement,
subject to the preceding  paragraph,  terminate the rights and obligations of such Servicer thereunder and
act as  successor  servicer  of the  related  Mortgage  Loans or cause  the  Trustee  to enter in to a new
Servicing  Agreement with a successor Servicer selected by the Master Servicer;  provided,  however, it is
understood  and  acknowledged  by the  parties  hereto that there will be a period of  transition  (not to
exceed  90 days)  before  the  actual  servicing  functions  can be fully  transferred  to such  successor
Servicer. Such enforcement,  including,  without limitation,  the legal prosecution of claims, termination
of Servicing Agreements and the pursuit of other appropriate  remedies,  shall be in such form and carried
out to such an extent and at such time as the Master Servicer in its good faith business  judgment,  would
require  were it the owner of the  related  Mortgage  Loans.  The Master  Servicer  shall pay the costs of
such  enforcement  at its own  expense,  provided  that the  Master  Servicer  shall  not be  required  to
prosecute or defend any legal action  except to the extent that the Master  Servicer  shall have  received
reasonable  indemnity  for its costs and  expenses in pursuing  such action.  Nothing  herein shall impose
any  obligation  on the part of the  Trustee  to assume or succeed  to the  duties or  obligations  of the
Master Servicer  except as provided under Section 8.02 herein,  in which cases the Trustee shall assume or
succeed to such duties or obligation.

         (c)      To the  extent  that the  costs and  expenses  of the  Master  Servicer  related  to any
termination of a Servicer,  the  enforcement or prosecution of related  claims,  rights or remedies on the
appointment  of a successor  Servicer or the transfer and  assumption of servicing by the Master  Servicer
with respect to any Servicing Agreement (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result of an event of  default  by such  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise to enable the successor  servicer to service the Mortgage  Loans in accordance  with the related
Servicing Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Master Servicer
shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

         (d)      The  Master  Servicer  shall  require  each  Servicer  to  comply  with  the  remittance
requirements  and  other  obligations  set  forth  in  the  related  Servicing  Agreement,  including  the
obligation of each  Servicer to furnish  information  regarding the borrower  credit files related to each
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable implementing regulations, on a monthly basis.

         (e)      If the  Master  Servicer  acts  as  Servicer,  it  will  not  assume  liability  for the
representations and warranties of the Servicer, if any, that it replaces.

         Section 3.04      Fidelity Bond. The Master  Servicer,  at its expense,  shall maintain in effect
a blanket fidelity bond and an errors and omissions  insurance policy,  affording coverage with respect to
all  directors,  officers,  employees  and other  Persons  acting on such Master  Servicer's  behalf,  and
covering  errors and omissions in the  performance of the Master  Servicer's  obligations  hereunder.  The
errors and omissions  insurance  policy and the fidelity  bond shall be in such form and amount  generally
acceptable for entities serving as master servicers or trustees.

         Section 3.05      Power  to Act;  Procedures.  The  Master  Servicer  shall  master  service  the
Mortgage  Loans and  shall  have  full  power and  authority,  subject  to the  REMIC  Provisions  and the
provisions  of Article X hereof,  to do any and all things  that it may deem  necessary  or  desirable  in
connection with the master servicing and  administration of the Mortgage Loans,  including but not limited
to the power and  authority  (i) to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee,  customary consents or waivers and other instruments and documents,  (ii) to consent to transfers
of any Mortgaged  Property and assumptions of the Mortgage Notes and related  Mortgages,  (iii) to collect
any Insurance Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other conversion
of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with
the provisions of this Agreement and the Servicing Agreement, as applicable;  provided,  however, that the
Master  Servicer  shall not (and,  consistent  with its  responsibilities  under  Section 3.03,  shall not
authorize any Servicer to) knowingly or intentionally  take any action,  or fail to take (or fail to cause
to be taken) any action  reasonably  within its  control  and the scope of duties  more  specifically  set
forth herein,  that,  under the REMIC  Provisions,  if taken or not taken, as the case may be, would cause
any 2006-6  REMIC to fail to qualify as a REMIC or result in the  imposition  of a tax upon the Trust Fund
(including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Master
Servicer  has  received  an Opinion  of Counsel  (but not at the  expense of the Master  Servicer)  to the
effect  that the  contemplated  action  would not cause any 2006-6  REMIC to fail to qualify as a REMIC or
result in the  imposition of a tax upon any 2006-6 REMIC.  The Trustee shall furnish the Master  Servicer,
upon  written  request  from a  Servicing  Officer,  with any  powers of  attorney  empowering  the Master
Servicer or any  Servicer to execute  and deliver  instruments  of  satisfaction  or  cancellation,  or of
partial or full release or discharge,  and to foreclose upon or otherwise  liquidate  Mortgaged  Property,
and to appeal,  prosecute or defend in any court action  relating to the Mortgage  Loans or the  Mortgaged
Property,  in accordance  with the  applicable  Servicing  Agreement and this  Agreement,  and the Trustee
shall execute and deliver such other documents,  as the Master Servicer may request,  to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its duties  hereunder,  in each
case in accordance with Accepted Master  Servicing  Practices (and the Trustee shall have no liability for
misuse of any such powers of attorney by the Master  Servicer  or any  Servicer).  If the Master  Servicer
or the Trustee  has been  advised  that it is likely  that the laws of the state in which  action is to be
taken  prohibit  such action if taken in the name of the Trustee or that the  Trustee  would be  adversely
affected  under the "doing  business"  or tax laws of such state if such action is taken in its name,  the
Master  Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to Section 9.11
hereof.  In the  performance  of its  duties  hereunder,  the  Master  Servicer  shall  be an  independent
contractor and shall not,  except in those  instances  where it is taking action in the name of the Trust,
be deemed to be the agent of the Trust.

         Section 3.06      Due-on-Sale  Clauses;  Assumption  Agreements.  To the extent  provided  in the
applicable  Servicing  Agreement,  to the extent Mortgage Loans contain enforceable  due-on-sale  clauses,
the Master  Servicer  shall cause the Servicers to enforce such clauses in accordance  with the applicable
Servicing  Agreement.  If applicable law prohibits the enforcement of a due-on-sale  clause or such clause
is otherwise not enforced in accordance with the applicable  Servicing  Agreement,  and, as a consequence,
a Mortgage Loan is assumed,  the original  Mortgagor may be released from liability in accordance with the
applicable Servicing Agreement.

         Section 3.07      Release of Mortgage  Files.  (a) Upon  becoming aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by any  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will, if required  under the  applicable  Servicing  Agreement (or if the
Servicer  does not,  the  Master  Servicer  may),  promptly  furnish  to the  Custodian,  on behalf of the
Trustee,  two copies of a  certification  substantially  in the form of Exhibit D  hereto (or as otherwise
provided in the related  Custodial  Agreement)  signed by a Servicing  Officer or in a mutually  agreeable
electronic  format which will,  in lieu of a signature  on its face,  originate  from a Servicing  Officer
(which  certification  shall  include a statement  to the effect that all amounts  received in  connection
with  such  payment  that  are  required  to be  deposited  in the  Protected  Account  maintained  by the
applicable  Servicer  pursuant to Section 4.01,  or by the applicable  Servicer  pursuant to its Servicing
Agreement,  have been or will be so  deposited)  and shall  request that the  Custodian,  on behalf of the
Trustee,   deliver  to  the  applicable   Servicer  the  related  Mortgage  File.  Upon  receipt  of  such
certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly release the related
Mortgage  File  to  the  applicable  Servicer  and  the  Trustee  and  Custodian  shall  have  no  further
responsibility  with  regard to such  Mortgage  File.  Upon any such  payment in full,  each  Servicer  is
authorized,  to give,  as agent for the Trustee,  as the  mortgagee  under the  Mortgage  that secured the
Mortgage Loan, an instrument of satisfaction  (or assignment of mortgage without  recourse)  regarding the
Mortgaged  Property subject to the Mortgage,  which instrument of satisfaction or assignment,  as the case
may be, shall be delivered to the Person or Persons  entitled  thereto  against  receipt  therefor of such
payment,  it being  understood and agreed that no expenses  incurred in connection with such instrument of
satisfaction or assignment, as the case may be, shall be chargeable to the Protected Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan and in  accordance  with the  applicable  Servicing  Agreement,  upon written  instruction  from such
Servicer or the Master  Servicer,  the Trustee  shall  execute  such  documents  as shall be prepared  and
furnished  to the Trustee by a Servicer  or the Master  Servicer  (in form  reasonably  acceptable  to the
Trustee) and as are necessary to the  prosecution of any such  proceedings.  The  Custodian,  on behalf of
the  Trustee,  shall,  upon the  request  of a  Servicer  or the  Master  Servicer,  and  delivery  to the
Custodian,  on behalf  of the  Trustee,  of two  copies of a request  for  release  signed by a  Servicing
Officer  substantially in the form of Exhibit D (or in a mutually agreeable  electronic format which will,
in lieu of a signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage
File held in its  possession  or control to the  Servicer  or the Master  Servicer,  as  applicable.  Such
trust  receipt  shall  obligate  the Servicer or the Master  Servicer to return the  Mortgage  File to the
Custodian  on behalf of the  Trustee,  when the need  therefor by the  Servicer or the Master  Servicer no
longer exists unless the Mortgage Loan shall be liquidated,  in which case,  upon receipt of a certificate
of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the
Custodian, on behalf of the Trustee, to the Servicer or the Master Servicer.

         Section 3.08      Documents,  Records and Funds in Possession of Master  Servicer To Be Held for
Trustee.  (a) The  Master  Servicer  shall  transmit  and each  Servicer  (to the extent  required  by the
related  Servicing  Agreement) shall transmit to the Trustee or Custodian on its behalf such documents and
instruments  coming into the  possession of the Master  Servicer or such Servicer from time to time as are
required by the terms hereof, or in the case of the Servicers,  the applicable Servicing Agreement,  to be
delivered  to the Trustee or Custodian on its behalf.  Any funds  received by the Master  Servicer or by a
Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Master  Servicer or by a
Servicer as Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage Loan shall be held for
the benefit of the Trustee and the  Certificateholders  subject to the Master  Servicer's  right to retain
or withdraw from the  Distribution  Account the Master  Servicing  Compensation and other amounts provided
in this  Agreement,  and to the right of each  Servicer to retain its  Servicing  Fee and other amounts as
provided in the applicable  Servicing  Agreement.  The Master Servicer shall,  and (to the extent provided
in the applicable  Servicing  Agreement)  shall cause each Servicer to, provide access to information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request  in  writing  and  during  normal  business  hours at the  offices of the Master
Servicer  designated  by it. In fulfilling  such a request the Master  Servicer  shall not be  responsible
for determining the sufficiency of such information.

         (b)      All Mortgage  Files and funds  collected or held by, or under the control of, the Master
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or Insurance  Proceeds,  shall be held by the Master  Servicer for
and on behalf of the Trustee  and the  Certificateholders  and shall be and remain the sole and  exclusive
property of the Trustee;  provided,  however, that the Master Servicer and each Servicer shall be entitled
to setoff  against,  and deduct from,  any such funds any amounts that are properly due and payable to the
Master Servicer or such Servicer under this Agreement or the applicable Servicing Agreement.

         Section 3.09      Standard Hazard Insurance and Flood Insurance  Policies.  (a) For each Mortgage
Loan,  the Master  Servicer  shall enforce any  obligation of the  Servicers  under the related  Servicing
Agreements  to  maintain  or cause to be  maintained  standard  fire and  casualty  insurance  and,  where
applicable,  flood insurance,  all in accordance with the provisions of the related Servicing  Agreements.
It is  understood  and  agreed  that  such  insurance  shall  be with  insurers  meeting  the  eligibility
requirements  set forth in the applicable  Servicing  Agreement and that no earthquake or other additional
insurance is to be required of any  Mortgagor  or to be  maintained  on property  acquired in respect of a
defaulted  loan,  other than pursuant to such  applicable  laws and regulations as shall at any time be in
force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any amounts  collected  by the  Servicers  or the
Master  Servicer,  under any insurance  policies  (other than amounts to be applied to the  restoration or
repair of the property  subject to the related  Mortgage or released to the Mortgagor in  accordance  with
the  applicable  Servicing  Agreement)  shall be  deposited  into the  Distribution  Account,  subject  to
withdrawal  pursuant to  Section 4.04  and 4.05. Any cost incurred by the Master  Servicer or any Servicer
in maintaining  any such insurance if the Mortgagor  defaults in its obligation to do so shall be added to
the amount  owing  under the  Mortgage  Loan  where the terms of the  Mortgage  Loan so permit;  provided,
however,  that the addition of any such cost shall not be taken into  account for purposes of  calculating
the  distributions  to be made to  Certificateholders  and shall be recoverable by the Master  Servicer or
such Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10      Presentment  of Claims and  Collection of Proceeds.  The Master  Servicer shall
(to the extent provided in the applicable  Servicing  Agreement) cause the related Servicer to prepare and
present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies and
take such actions  (including  the  negotiation,  settlement,  compromise or  enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Master  Servicer  (or  disbursed  to a Servicer  and  remitted to the Master  Servicer) in respect of such
policies,  bonds or contracts  shall be promptly  deposited  in the  Distribution  Account  upon  receipt,
except  that any  amounts  realized  that are to be applied to the repair or  restoration  of the  related
Mortgaged  Property as a condition  precedent to the  presentation of claims on the related  Mortgage Loan
to the insurer under any applicable Insurance Policy need not be so deposited (or remitted).

         Section 3.11      Maintenance  of  the  Primary  Mortgage  Insurance  Policies.   (a) The  Master
Servicer  shall not take,  or permit any  Servicer  (to the extent  such  action is  prohibited  under the
applicable  Servicing  Agreement)  to take,  any  action  that  would  result  in  noncoverage  under  any
applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the  actions  of the  Master
Servicer or such  Servicer,  would have been covered  thereunder.  The Master  Servicer shall use its best
reasonable  efforts to cause each Servicer (to the extent required under the related Servicing  Agreement)
to keep in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to maintain
such  insurance),  primary  mortgage  insurance  applicable to each  Mortgage Loan in accordance  with the
provisions of this  Agreement and the related  Servicing  Agreement,  as applicable.  The Master  Servicer
shall not,  and shall not  authorize  any  Servicer (to the extent  required  under the related  Servicing
Agreement) to, cancel or refuse to renew any such Primary  Mortgage  Insurance Policy that is in effect at
the date of the initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder
except in  accordance  with the  provisions  of this  Agreement and the related  Servicing  Agreement,  as
applicable.

         (b)      The  Master  Servicer  agrees to  present,  or to cause  each  Servicer  (to the  extent
required  under  the  related  Servicing  Agreement)  to  present,  on  behalf  of  the  Trustee  and  the
Certificateholders,  claims to the insurer  under any Primary  Mortgage  Insurance  Policies  and, in this
regard,  to take  such  reasonable  action as shall be  necessary  to permit  recovery  under any  Primary
Mortgage Insurance Policies  respecting  defaulted Mortgage Loans.  Pursuant to Section 4.01 and 4.04, any
amounts  collected by the Master Servicer or any Servicer under any Primary  Mortgage  Insurance  Policies
shall be deposited in the Distribution Account, subject to withdrawal pursuant to Section 4.05.

         Section 3.12      Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  on behalf of the Trustee),  shall retain  possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have  been  distributed  in  full  and the  Master  Servicer  otherwise  has  fulfilled  its
obligations  under this  Agreement,  the Trustee (or the  Custodian,  on behalf of the Trustee) shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions of this  Agreement.  The Master  Servicer  shall  promptly  deliver or cause to be delivered to
the Trustee (or the  Custodian,  on behalf of the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Master Servicer from time to time.

         Section 3.13      Realization  Upon Defaulted  Mortgage  Loans.  The Master  Servicer shall cause
each  Servicer  (to the  extent  required  under the  related  Servicing  Agreement)  to  foreclose  upon,
repossess or otherwise  comparably  convert the  ownership of Mortgaged  Properties  securing  such of the
Mortgage Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be
made for collection of delinquent payments, all in accordance with the applicable Servicing Agreement.

         Section 3.14      Compensation for the Master Servicer.

         The Master  Servicer  will be entitled to the income and gain  realized  from any  investment  of
funds in the  Distribution  Account as set forth in Section  4.04(f) for the performance of its activities
hereunder.  The Master  Servicer shall be required to pay all expenses  incurred by it in connection  with
its activities  hereunder and shall not be entitled to  reimbursement  therefor except as provided in this
Agreement.

         Section 3.15      REO  Property.  (a) In the event the Trust Fund  acquires  ownership of any REO
Property in respect of any related  Mortgage  Loan, the deed or certificate of sale shall be issued to the
Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Master Servicer shall, to
the extent  provided in the applicable  Servicing  Agreement,  cause the applicable  Servicer to sell, any
REO Property as  expeditiously  as possible and in accordance  with the  provisions of this  Agreement and
the related Servicing  Agreement,  as applicable.  Pursuant to its efforts to sell such REO Property,  the
Master  Servicer  shall cause the  applicable  Servicer to protect and conserve,  such REO Property in the
manner and to the extent  required by the applicable  Servicing  Agreement,  in accordance  with the REMIC
Provisions  and in a manner  that  does not  result in a tax on "net  income  from  foreclosure  property"
(unless such result would maximize the Trust Fund's  after-tax  return on such property) or cause such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code.

         (b)      The Master Servicer shall,  to the extent required by the related  Servicing  Agreement,
cause the  applicable  Servicer  to deposit  all funds  collected  and  received  in  connection  with the
operation of any REO Property in the Protected Account.

         (c)      The Master Servicer and the applicable  Servicer,  upon the final disposition of any REO
Property,  shall be entitled to  reimbursement  for any related  unreimbursed  Monthly  Advances and other
unreimbursed  advances  as well as any  unpaid  Servicing  Fees  from  Liquidation  Proceeds  received  in
connection with the final disposition of such REO Property;  provided,  that any such unreimbursed Monthly
Advances as well as any unpaid  Servicing  Fees may be  reimbursed  or paid,  as the case may be, prior to
final disposition, out of any net rental income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the  Liquidation  Proceeds
from the final  disposition  of the REO  Property,  net of any  payment  to the  Master  Servicer  and the
applicable  Servicer as provided  above shall be  deposited  in the  Protected  Account on or prior to the
Determination  Date  in the  month  following  receipt  thereof  and  be  remitted  by  wire  transfer  in
immediately  available funds to the Master Servicer for deposit into the Distribution  Account on the next
succeeding Servicer Remittance Date.

         Section 3.16      Annual  Statement as to  Compliance.  The Master  Servicer  and the  Securities
Administrator   shall  deliver  (or  otherwise  make  available)  to  the  Depositor  and  the  Securities
Administrator,  not later than March 15 of each calendar year beginning in 2007, an Officer's  Certificate
(an "Annual  Statement of Compliance")  stating,  as to each signatory  thereof,  that (i) a review of the
activities  of each such party  during  the  preceding  calendar  year and of its  performance  under this
Agreement  has been  made  under  such  officer's  supervision  and  (ii) to  the  best of such  officer's
knowledge,  based on such review,  such party has fulfilled all of its obligations under this Agreement in
all  material  respects  throughout  such  year,  or,  if there  has been a failure  to  fulfill  any such
obligation  in any material  respect,  specifying  each such failure  known to such officer and the nature
and  status  of  cure  provisions   thereof.   Such  Annual  Statement  of  Compliance  shall  contain  no
restrictions  or  limitations  on its use.  The Master  Servicer  shall  enforce  the  obligation  of each
Servicer,  to the  extent  set forth in the  related  Servicing  Agreement,  to  deliver a similar  Annual
Statement of Compliance by that Servicer to the Depositor and the  Securities  Administrator  as described
above as and when  required  with  respect to the Master  Servicer.  In the event that  certain  servicing
responsibilities  with  respect to the Mortgage  Loans have been  delegated  by the Master  Servicer,  the
Securities  Administrator  or a Servicer to a subservicer or  subcontractor,  each such entity shall cause
such  subservicer or subcontractor  (and with respect to each Servicer,  the Master Servicer shall enforce
the obligation of such Servicer to the extent required under the related  Servicing  Agreement) to deliver
a similar Annual  Statement of Compliance by that  subservicer or  subcontractor  to the Depositor and the
Securities  Administrator  as described  above as and when required with respect to the Master Servicer or
the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply with this Section 3.16  (including  with respect to the
time  frames  required  in this  Section)  shall be deemed an Event of  Default  and the  Trustee,  at the
written  direction  of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon  notice  immediately  terminate  all the rights and  obligations  of the Master  Servicer  under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer for the same.  This  paragraph  shall  supercede  any other  provision  in this  Agreement or any
other agreement to the contrary.

         Failure  of the  Securities  Administrator  to comply  with this  Section  3.16  (including  with
respect to the time frames  required in this Section)  shall be deemed an Event of Default and the Trustee
at the written  direction of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have
under  this  Agreement  and at law or equity or to  damages,  including  injunctive  relief  and  specific
performance,  upon  notice  immediately  terminate  all  the  rights  and  obligations  of the  Securities
Administrator  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the  Securities  Administrator  for the  same.  This  paragraph  shall  supercede  any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.17      Assessments of Compliance  and  Attestation  Reports.  Pursuant to Rules 13a-18
and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB, the Master  Servicer,  the  Securities
Administrator  and the Custodian (to the extent set forth in this Section)  (each,  an "Attesting  Party")
shall deliver (or otherwise  make  available) to the  Depositor,  the Master  Servicer and the  Securities
Administrator  on or before March 15 of each  calendar  year  beginning in 2007, a report  regarding  such
Attesting  Party's  assessment of compliance (an "Assessment of Compliance")  with the Servicing  Criteria
during the preceding  calendar year.  The  Assessment of  Compliance,  as set forth in Regulation AB, must
contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement  by such  officer  that such  Attesting  Party used the  Servicing  Criteria
attached as Exhibit K hereto,  and which will also be attached to the Assessment of Compliance,  to assess
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
related  Attesting  Party,  which statement shall be based on the activities such related  Attesting Party
performs with respect to  asset-backed  securities  transactions  taken as a whole  involving such related
Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit K
hereto that are indicated as applicable to the related Attesting Party.

         On or before  March 15 of each  calendar  year  beginning  in 2007,  each  Attesting  Party shall
furnish to the Master Servicer,  the Depositor and the Securities  Administrator a report (an "Attestation
Report") by a  registered  public  accounting  firm that  attests to, and  reports on, the  Assessment  of
Compliance  made by the related  Attesting  Party,  as required by Rules 13a-18 and 15d-18 of the Exchange
Act and  Item  1122(b)  of  Regulation  AB,  which  Attestation  Report  must be made in  accordance  with
standards for  attestation  reports issued or adopted by the Public Company  Accounting  Oversight  Board.
Such Attestation Report shall contain no restrictions or limitations on its use.

                  The Master  Servicer  shall  enforce the  obligation  of each Servicer to deliver to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided in the related  Servicing  Agreement.  Each of  the Company,  the
Master Servicer and the Securities  Administrator  shall cause,  and the Master Servicer shall enforce the
obligation  (as and when  provided in the related  Servicing  Agreement)  of each  Servicer to cause,  any
subservicer and each  subcontractor  (to the extent such  subcontractor is determined by the Company,  the
Master  Servicer or the Securities  Administrator,  as  applicable,  to be a Party   Participating  in the
Servicing  Function  within the  meaning of Item 1122 of  Regulation  AB) that is engaged by the  Company,
such Servicer,  the Master  Servicer or the  Securities  Administrator,  as applicable,  to deliver to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided above.  Such  Assessment of Compliance,  as to any subservicer or
subcontractor,  shall at a minimum  address each of the Servicing  Criteria  specified on Exhibit K hereto
that  are  indicated  as  applicable  to  any  "primary  servicer"  to  the  extent  such  subservicer  or
subcontractor  is performing  any  servicing  function for the party who engages it and to the extent such
party is not itself  addressing  the  Servicing  Criteria  related to such  servicing  function in its own
Assessment of  Compliance.  The  Securities  Administrator  shall confirm that each of the  Assessments of
Compliance  delivered  to it,  taken  as a  whole,  address  all  of  the  Servicing  Criteria  and  taken
individually  address  the  Servicing  Criteria  for each  party as set forth on  Exhibit M and notify the
Depositor of any exceptions.  Notwithstanding  the foregoing,  as to any  subcontractor (as defined in the
related  Servicing  Agreement),  an Assessment of Compliance is not required to be delivered  unless it is
required as part of a Form 10-K with respect to the Trust Fund.

         The  Custodian  shall  deliver to the  Master  Servicer,  the  Securities  Administrator  and the
Depositor an Assessment of Compliance and Attestation  Report, as and when provided above,  which shall at
a minimum  address each of the  Servicing  Criteria  specified on Exhibit M hereto which are  indicated as
applicable to a  "custodian."  Notwithstanding  the  foregoing an Assessment of Compliance or  Attestation
Report is not  required  to be  delivered  by any  Custodian  unless it is required as part of a Form 10-K
with respect to the Trust Fund.

         Failure of the Master  Servicer to comply with this Section 3.17  (including  with respect to the
timeframes  required  herein) shall,  upon written  notice from the Trustee upon receiving  direction from
the Depositor,  constitute an Event of Default and, the Trustee shall,  in addition to whatever rights the
Trustee may have under this  Agreement  and at law or equity or to damages,  including  injunctive  relief
and specific  performance,  upon notice  immediately  terminate all of the rights and  obligations  of the
Master  Servicer under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the Master  Servicer for the same (but subject to the Master  Servicer  rights to payment of
any Master  Servicing  Compensation  and  reimbursement  of all  amounts  for which it is  entitled  to be
reimbursed  prior to the date of  termination).  Failure of the  Securities  Administrator  to comply with
this Section 3.17  (including  with respect to the  timeframes  required in this  Section)  which  failure
results in a failure to timely file the related Form 10-K,  shall,  upon  written  notice from the Trustee
upon receiving  direction from the Depositor,  constitute an Event of Default,  and the Trustee shall,  in
addition  to  whatever  rights  the  Trustee  may have  under  this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately terminate all of
the rights  and  obligations  of the  Securities  Administrator  under  this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same
(but  subject to the  Securities  Administrator's  right to  reimbursement  of all amounts for which it is
entitled to be reimbursed  prior to the date of  termination).  This paragraph  shall  supersede any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.18      Reports Filed with  Securities  and Exchange  Commission.  (a)(i)(A) Within  15
days after each  Distribution  Date,  the  Securities  Administrator  shall,  in accordance  with industry
standards,  prepare and file with the Commission via the  Electronic  Data Gathering and Retrieval  System
("EDGAR"),  a Distribution Report on Form 10-D, signed by the Master Servicer,  with a copy of the Monthly
Statement  to  be  furnished  by  the  Securities   Administrator  to  the   Certificateholders  for  such
Distribution  Date  provided  that the  Securities  Administrator  shall  have  received  no later  than 5
calendar  days after the  related  Distribution  Date,  all  information  required  to be  provided to the
Securities  Administrator  as  described  in clause  (a)(iv)  below.  Any  disclosure  in  addition to the
Monthly  Statement  that is  required  to be included  on Form 10-D  ("Additional  Form 10-D  Disclosure")
shall,  pursuant to the paragraph  immediately below, be reported by the parties set forth on Exhibit Q to
the  Securities  Administrator  and the  Depositor,  approved  for  inclusion  by the  Depositor,  and the
Securities  Administrator  will have no duty or  liability  for any  failure  hereunder  to  determine  or
prepare any Additional  Form 10-D  Disclosure  absent such reporting  (other than with respect to cases in
which the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

                           (B)  Within 5  calendar  days  after the  related  Distribution  Date,  (i) the
         parties  set forth in Exhibit Q shall be  required  to  provide,  and the Master  Servicer  shall
         enforce the  obligations  of each  Servicer  (to the extent  provided  in the  related  Servicing
         Agreement) to provide,  pursuant to Section  3.18(a)(iv)  below, to the Securities  Administrator
         and the Depositor,  to the extent known by a responsible  officer  thereof,  in  EDGAR-compatible
         form,  or in such other form as otherwise  agreed upon by the  Securities  Administrator  and the
         Depositor  and such party,  the form and substance of any  Additional  Form 10-D  Disclosure,  if
         applicable,  and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as
         the case may be,  the  inclusion  of the  Additional  Form  10-D  Disclosure  on Form  10-D.  The
         Depositor shall be responsible  for any reasonable fees and expenses  assessed or incurred by the
         Securities  Administrator  in connection  with including any Additional  Form 10-D  Disclosure on
         Form 10-D pursuant to this Section.

                           (C) After preparing the Form 10-D, the Securities  Administrator  shall forward
         electronically  a copy of the Form 10-D to the  Master  Servicer,  and in the case that such Form
         10-D contains  Additional Form 10-D  Disclosure,  to the Master  Servicer and the Depositor,  for
         review.  Within  two  Business  Days  after  receipt  of such  copy,  but no later  than the 12th
         calendar day after the Distribution  Date (provided that, the Securities  Administrator  forwards
         a copy of the Form  10-D no later  than the 10th  calendar  after  the  Distribution  Date),  the
         Depositor  shall  notify  the  Securities  Administrator  in  writing  (which  may  be  furnished
         electronically)  of any changes to or  approval  of such Form 10-D.  In the absence of receipt of
         any written changes or approval,  the Securities  Administrator  shall be entitled to assume that
         such Form 10-D is in final form and the Securities  Administrator  may proceed with the execution
         and  filing  of  the  Form  10-D.  No  later  than  the  13th  calendar  day  after  the  related
         Distribution  Date, a duly  authorized  officer of the Master  Servicer  shall sign the Form 10-D
         and,  in the case where the Master  Servicer  and  Securities  Administrator  are not  affiliated
         return an  electronic  or fax copy of such signed Form 10-D (with an original  executed hard copy
         to follow by  overnight  mail) to the  Securities  Administrator.  If a Form 10-D cannot be filed
         on time or if a  previously  filed Form 10-D needs to be amended,  the  Securities  Administrator
         will follow the  procedures set forth in  Section 3.18(a)(v)(B).  Promptly (but no later than one
         (1) Business  Day) after  filing with the  Commission,  the  Securities  Administrator  will make
         available on its internet  website,  identified  in Section  6.07, a final  executed copy of each
         Form 10-D filed by the  Securities  Administrator.  The signing party at the Master  Servicer can
         be contacted as set forth in Section  11.07.  Form 10-D  requires the  registrant to indicate (by
         checking  "yes" or "no") that it (1) has filed all reports  required to be filed by Section 13 or
         15(d) of the  Exchange Act during the  preceding  12 months (or for such shorter  period that the
         registrant  was  required  to file  such  reports),  and  (2) has  been  subject  to such  filing
         requirements  for the past 90 days. The Depositor  shall notify the Securities  Administrator  in
         writing,  no later than the fifth calendar day after the related  Distribution  Date with respect
         to the  filing of a report  on Form  10-D if the  answer  to the  questions  should be "no".  The
         Securities  Administrator  shall be entitled to rely on the  representations  in Section  2.06(g)
         and in any such notice in  preparing,  executing  and/or  filing any such report.  The parties to
         this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties  under  Sections  3.18(a)(i)  and (v)  related to the
         timely  preparation,  execution and filing of Form 10-D is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties under such  Sections.
         Neither the Master  Servicer nor the  Securities  Administrator  shall have any liability for any
         loss,  expense,  damage or claim  arising  out of or with  respect  to any  failure  to  properly
         prepare,  execute  and/or timely file such Form 10-D,  where such failure  results from a party's
         failure to  deliver,  on a timely  basis,  any  information  from such party  needed to  prepare,
         arrange for execution or file such Form 10-D,  not resulting from its own  negligence,  bad faith
         or willful misconduct.

                  (ii)     (A) Within four (4) Business Days after the  occurrence  of an event  requiring
disclosure  on Form 8-K (each such event,  a  "Reportable  Event"),  the  Securities  Administrator  shall
prepare and file, at the  direction of the  Depositor,  on behalf of the Trust,  any Form 8-K, as required
by the Exchange Act,  provided that the Depositor  shall file the initial Form 8-K in connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise required to be included on Form 8-K ("Form 8-K Disclosure  Information") shall,  pursuant to the
paragraph  immediately  below,  be  reported  by the  parties  set forth on  Exhibit  Q to the  Securities
Administrator  and the Depositor,  approved for inclusion by the Depositor,  and the Master  Servicer will
have no duty or  liability  for any failure  hereunder  to  determine  or prepare any Form 8-K  Disclosure
Information   absent  such  reporting   (other  than  with  respect  to  cases  in  which  the  Securities
Administrator is the reporting party as set forth in Exhibit Q) and approval.

                           (B)  For so  long  as the  Trust  is  subject  to the  Exchange  Act  reporting
         requirements,  no  later  than the  close of  business  on the  second  Business  Day  after  the
         occurrence  of a  Reportable  Event  (i) the  parties  set forth in  Exhibit Q shall be  required
         pursuant  to Section  3.18(a)(iv)  below to provide,  and the Master  Servicer  will  enforce the
         obligations  of each  Servicer (to the extent  provided in the related  Servicing  Agreement)  to
         provide,  to  the  Securities  Administrator  and  the  Depositor,  to  the  extent  known  by  a
         responsible  officer  thereof,  in  EDGAR-compatible  form,  or in such other  form as  otherwise
         agreed upon by the  Securities  Administrator  and the  Depositor  and such  party,  the form and
         substance of any Form 8-K  Disclosure  Information,  if applicable,  and (ii) the  Depositor will
         approve, as to form and substance,  or disapprove,  as the case may be, the inclusion of the Form
         8-K Disclosure  Information  on Form 8-K. The Depositor  will be  responsible  for any reasonable
         fees  and  out-of-pocket  expenses  assessed  or  incurred  by the  Securities  Administrator  in
         connection  with  including  any Form 8-K  Disclosure  Information  on Form 8-K  pursuant to this
         Section.

                           (C) After  preparing the Form 8-K, the Securities  Administrator  shall forward
         electronically  a copy of the Form 8-K to the  Depositor and the Master  Servicer for review.  No
         later  than the  close of  business  New York  City  time on the  third  Business  Day  after the
         Reportable  Event, or in the case where the Master Servicer and the Securities  Administrator are
         unaffiliated,  no later  than  12:00 p.m.  New York City time on the 4th  Business  Day after the
         Reportable  Event, a duly authorized  officer of the Master Servicer shall sign the Form 8-K and,
         in the case  where the Master  Servicer  and the  Securities  Administrator  are not  affiliated,
         return an  electronic  or fax copy of such signed Form 8-K (with an original  executed  hard copy
         to follow by overnight  mail) to the Securities  Administrator.  Promptly,  but no later than the
         close of business on the third  Business  Day after the  Reportable  Event  (provided  that,  the
         Securities  Administrator  forwards  a copy of the Form 8-K no later  than  noon New York time on
         the third Business Day after the  Reportable  Event),  the Depositor  shall notify the Securities
         Administrator  in writing (which may be furnished  electronically)  of any changes to or approval
         of such Form 8-K. In the absence of receipt of any written  changes or approval,  the  Securities
         Administrator  shall  be  entitled  to  assume  that  such  Form  8-K is in  final  form  and the
         Securities  Administrator  may proceed with the  execution  and filing of the Form 8-K. If a Form
         8-K  cannot  be  filed  on time or if a  previously  filed  Form 8-K  needs  to be  amended,  the
         Securities  Administrator  will  follow  the  procedures  set  forth  in   Section 3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  8-K  filed  by the  Securities  Administrator.  The
         signing  party at the  Master  Servicer  can be  contacted  as set forth in  Section  11.07.  The
         parties  to this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the
         Securities  Administrator of their respective  duties under this Section  3.18(a)(ii)  related to
         the  timely  preparation,  execution  and  filing of Form 8-K is  contingent  upon  such  parties
         strictly  observing  all  applicable  deadlines  in the  performance  of their  duties under this
         Section  3.18(a)(ii).  Neither the Master  Servicer nor the Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely  file such Form 8-K,  where such  failure
         results from a party's failure to deliver,  on a timely basis,  any  information  from such party
         needed to prepare,  arrange  for  execution  or file such Form 8-K,  not  resulting  from its own
         negligence, bad faith or willful misconduct.

                  (iii)    (A)  Within  90 days  after  the end of each  fiscal  year of the Trust or such
earlier  date as may be required by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2007,  the
Securities  Administrator  shall  prepare  and  file on  behalf  of the  Trust a Form  10-K,  in form  and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in
each case to the extent they have been  delivered to the  Securities  Administrator  within the applicable
time  frames set forth in this  Agreement,  (I) an annual  compliance  statement  for each  Servicer,  the
Master Servicer,  the Securities  Administrator  and any subservicer or subcontractor,  as applicable,  as
described  under Section 3.16,  (II)(A) the annual  reports on  assessment  of compliance  with  Servicing
Criteria for the Master  Servicer,  each  subservicer  and  subcontractor  Participating  in the Servicing
Function,  the Securities  Administrator  and the Custodian,  as described  under Section 3.17, and (B) if
any such report on  assessment  of  compliance  with  Servicing  Criteria  described  under  Section  3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such report on assessment of compliance with Servicing  Criteria described under
Section 3.17  is not  included  as an  exhibit  to such Form  10-K,  disclosure  that  such  report is not
included and an explanation  why such report is not included,  (III)(A) the registered  public  accounting
firm  attestation  report for the Master  Servicer,  each  Servicer,  the Securities  Administrator,  each
subservicer,  each subcontractor as applicable,  and the Custodian,  as described under Section 3.17,  and
(B) if any registered  public  accounting firm attestation  report described under Section 3.17 identifies
any material instance of noncompliance,  disclosure identifying such instance of noncompliance,  or if any
such  registered  public  accounting  firm  attestation  report is not included as an exhibit to such Form
10-K,  disclosure  that such report is not included and an  explanation  why such report is not  included,
and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as described in this Section
3.18 (a)(iii)(D)  below (provided,  however,  that the Securities  Administrator,  at its discretion,  may
omit from the Form 10-K any annual compliance  statement,  assessment of compliance or attestation  report
that is not  required to be filed with such Form 10-K  pursuant  to  Regulation  AB).  Any  disclosure  or
information  in  addition  to (I)  through  (IV) above  that is  required  to be  included  on  Form  10-K
("Additional Form 10-K Disclosure")  shall,  pursuant to the paragraph  immediately  below, be reported by
the  parties  set forth on Exhibit Q to the  Securities  Administrator  and the  Depositor,  approved  for
inclusion by the  Depositor,  and the  Securities  Administrator  will have no duty or  liability  for any
failure  hereunder to determine  or prepare any  Additional  Form 10-K  Disclosure  absent such  reporting
(other than with  respect to case in which the  Securities  Administrator  is the  reporting  party as set
forth in Exhibit Q) and approval.

                           (B) No later  than  March 15 of each  year  that the  Trust is  subject  to the
         Exchange Act reporting  requirements,  commencing in 2007, (i) the parties set forth in Exhibit Q
         shall be required to provide,  and the Master  Servicer  shall  enforce the  obligations  of each
         Servicer (to the extent  provided in the related  Servicing  Agreement)  to provide,  pursuant to
         Section  3.18(a)(iv)  below to the  Securities  Administrator  and the  Depositor,  to the extent
         known by a  responsible  officer  thereof,  in  EDGAR-compatible  form,  or in such other form as
         otherwise  agreed upon by the  Securities  Administrator  and the Depositor  and such party,  the
         form  and  substance  of any  Additional  Form  10-K  Disclosure,  if  applicable,  and  (ii) the
         Depositor  will  approve,  as to form and  substance,  or  disapprove,  as the  case may be,  the
         inclusion  of the  Additional  Form  10-K  Disclosure  on  Form  10-K.  The  Depositor  shall  be
         responsible  for any  reasonable  fees  and  expenses  assessed  or  incurred  by the  Securities
         Administrator  in connection  with  including any  Additional  Form 10-K  Disclosure on Form 10-K
         pursuant to this Section.

                           (C) After preparing the Form 10-K, the Securities  Administrator  shall forward
         electronically  a copy of the Form 10-K to the  Depositor  (only in the case where such Form 10-K
         includes  Additional  Form 10-K  Disclosure  and otherwise if requested by the Depositor) and the
         Master  Servicer  for review.  Within  three  Business  Days after  receipt of such copy,  but no
         later than March 25th (provided  that, the Securities  Administrator  forwards a copy of the Form
         10-K no later than the third  Business Day prior to March 25th),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such  Form 10-K.  In the  absence of receipt of any written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-K is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-K.
         No later than the close of business  Eastern  Standard  time on the 4th Business Day prior to the
         10-K  Filing  Deadline,  an  officer  of the Master  Servicer  in charge of the master  servicing
         function  shall sign the Form 10-K and in the case where the Master  Servicer and the  Securities
         Administrator are  unaffiliated,  return an electronic or fax copy of such signed Form 10-K (with
         an original  executed  hard copy to follow by overnight  mail) to the  Securities  Administrator.
         If a Form 10-K  cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
         the  Securities  Administrator  will follow the  procedures  set forth in Section  3.18(a)(v)(B).
         Promptly  (but no later  than one  (1) Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  10-K  filed by the  Securities  Administrator.  The
         signing party at the Master  Servicer can be contacted as set forth in Section  11.07.  Form 10-K
         requires  the  registrant  to  indicate  (by  checking  "yes" or "no")  that it (1) has filed all
         reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the  preceding 12
         months (or for such shorter period that the  registrant  was required to file such reports),  and
         (2) has  been  subject to such filing  requirements  for the past 90 days.  The  Depositor  shall
         notify the Securities  Administrator  in writing,  no later than March 15th of each year in which
         the Trust is subject to the  requirements  of the  Exchange  Act with  respect to the filing of a
         report  on  Form  10-K,  if  the  answer  to  the  questions   should  be  "no".  The  Securities
         Administrator  shall be entitled  to rely on the  representations  in Section  2.06(g) and in any
         such  notice  in  preparing,  executing  and/or  filing  any such  report.  The  parties  to this
         Agreement   acknowledge   that  the  performance  by  the  Master  Servicer  and  the  Securities
         Administrator  of their  respective  duties under  Section  3.18(a)(iii)  and (iv) related to the
         timely  preparation,  execution and filing of Form 10-K is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties  under such  Section,
         Section  3.16 and Section  3.17.  Neither the Master  Servicer nor the  Securities  Administrator
         shall have any liability for any loss, expense,  damage,  claim arising out of or with respect to
         any failure to properly  prepare,  execute and/or timely file such Form 10-K,  where such failure
         results from the Master  Servicer's  or the  Securities  Administrator's  inability or failure to
         receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,
         arrange for execution or file such Form 10-K,  not resulting from its own  negligence,  bad faith
         or willful  misconduct.  Subject  to the  foregoing,  the  Securities  Administrator  has no duty
         under this  Agreement  to  monitor or enforce  the  performance  by the other  parties  listed on
         Exhibit Q of their  duties  under this  paragraph  or  proactively  solicit or procure  from such
         parties any Additional Form 10-K Disclosure information.

                           (D)  Each  Form  10-K  shall  include  a  certification  (the   "Sarbanes-Oxley
         Certification"),  required to be included  therewith  pursuant  to the  Sarbanes-Oxley  Act which
         shall be signed by the Certifying  Person and delivered to the Securities  Administrator no later
         than March 15th of each year in which the Trust is subject to the reporting  requirements  of the
         Exchange  Act.  The  Master   Servicer   shall  cause  any  Servicer  and  any   subservicer   or
         subcontractor,  to the extent set forth in the  related  Servicing  Agreement,  engaged by it to,
         provide to the Person who signs the Sarbanes-Oxley  Certification (the "Certifying  Person"),  by
         March 10 of each  year in which  the  Trust  is  subject  to the  reporting  requirements  of the
         Exchange Act (or such other date  specified in the related  Servicing  Agreement)  and  otherwise
         within  a  reasonable   period  of  time  upon  request,   a  certification   (each,  a  "Back-Up
         Certification"),  in the form attached hereto as Exhibit N, upon which the Certifying Person, the
         entity  for  which  the  Certifying  Person  acts as an  officer,  and  such  entity's  officers,
         directors and Affiliates  (collectively with the Certifying Person,  "Certification Parties") can
         reasonably  rely. An officer of the Master  Servicer in charge of the master  servicing  function
         shall  serve as the  Certifying  Person on behalf of the Trust.  Such  officer of the  Certifying
         Person can be contacted as set forth in Section 11.07.

                  (iv)     With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating
to the Trust Fund in the form attached hereto as Exhibit R, the Securities  Administrator's  obligation to
include such Additional  Information in the applicable  Exchange Act report is subject to receipt from the
entity that is indicated in Exhibit Q as the responsible  party for providing that  information,  if other
than the Securities  Administrator,  as and when required as described in Section 3.18(a)(i) through (iii)
above.  Such Additional  Disclosure shall be accompanied by a notice  substantially in the form of Exhibit
R. Each of the Company as a Servicer,  the Master  Servicer,  the Sponsor,  the  Securities  Administrator
and the  Depositor  hereby  agrees to notify and provide,  and the Master  Servicer  agrees to enforce the
obligations  (to the extent  provided  in the  related  Servicing  Agreement)  to the extent  known to the
Master Servicer,  Sponsor,  Securities  Administrator and Depositor all Additional  Disclosure relating to
the Trust Fund,  with respect to which such party is indicated in Exhibit Q as the  responsible  party for
providing that  information.  Within five Business Days prior to each  Distribution Date of each year that
the Trust is subject to the Exchange Act reporting  requirements,  the Depositor  shall make  available to
the Securities  Administrator  the Group I Significance  Estimate and the Securities  Administrator  shall
use such  information  to  calculate  the Group I  Significance  Percentage.  If the Group I  Significance
Percentage  meets either of the threshold  levels  detailed in Item 1115(b)(1) or 1115(b)(2) of Regulation
AB, the  Securities  Administrator  shall  deliver  written  notification  to the  Depositor,  the related
Counterparty  to that effect which  notification  shall  include a request  that the related  Counterparty
provide  Regulation  AB  information  to the  Depositor  in  accordance  with  the  related  Cap  Contract
Agreement.  The  Depositor  shall be obligated  to obtain from the related  Counterparty  any  information
required  under  Regulation  AB to the extent  required  under the related Cap Contract  Agreement  and to
provide to the Securities  Administrator  any information  that may be required to be included in any Form
10-D,  Form 8-K or Form 10-K  relating to the  related  Cap  Contract  Agreement  or written  notification
instructing  the  Securities   Administrator  that  such  Additional   Disclosure  regarding  the  related
Counterparty  is not necessary for such  Distribution  Date. The Depositor  shall be  responsible  for any
reasonable  fees and expenses  assessed or incurred by the  Securities  Administrator  in connection  with
including any Additional Disclosure information pursuant to this Section.

                  So long as the  Depositor  is subject to the filing  requirements  of the  Exchange  Act
with respect to the Trust Fund,  the Trustee shall notify the Securities  Administrator  and the Depositor
of any  bankruptcy  or  receivership  with  respect  to the  Trustee  or of any  proceedings  of the  type
described  under Item 1117 of  Regulation  AB that have  occurred as of the  related Due Period,  together
with a  description  thereof,  no later  than the date on which  such  information  is  required  of other
parties  hereto as set forth  under  this  Section  3.18.  In  addition,  the  Trustee  shall  notify  the
Securities  Administrator  and the Depositor of any affiliations or  relationships  that develop after the
Closing  Date  between  the Trustee and the  Depositor,  EMC,  the  Securities  Administrator,  the Master
Servicer,  the  Counterparty  or the Custodian of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later  than March 15 of each year that the Trust is subject to
the Exchange Act reporting  requirements,  commencing  in 2007.  Should the  identification  of any of the
Depositor,  the Sponsor,  the Securities  Administrator,  the Master  Servicer,  the  Counterparty  or the
Custodian change, the Depositor shall promptly notify the Trustee.

                  (v)      (A) On or  prior to  January  30 of the  first  year in  which  the  Securities
Administrator is able to do so under applicable law, the Securities  Administrator  shall prepare and file
a Form 15 relating to the  automatic  suspension  of  reporting in respect of the Trust under the Exchange
Act.

                           (B) In the event that the  Securities  Administrator  is unable to timely  file
         with the  Commission  all or any required  portion of any Form 8-K,  10-D or 10-K  required to be
         filed by this Agreement  because required  disclosure  information was either not delivered to it
         or  delivered  to it after the delivery  deadlines  set forth in this  Agreement or for any other
         reason,  the  Securities  Administrator  will  promptly  notify  the  Depositor  and  the  Master
         Servicer.  In the case of Form 10-D and 10-K,  the  Depositor,  Master  Servicer  and  Securities
         Administrator  will  cooperate  to  prepare  and  file a Form  12b-25  and a 10-DA  and  10-KA as
         applicable,  pursuant  to  Rule  12b-25  of the  Exchange  Act.  In the  case of  Form  8-K,  the
         Securities  Administrator will, upon receipt of all required Form 8-K Disclosure  Information and
         upon the approval and direction of the  Depositor,  include such  disclosure  information  on the
         next Form  10-D.  In the event  that any  previously  filed  Form 8-K,  10-D or 10-K  needs to be
         amended and such amendment  relates to any Additional  Disclosure,  the Securities  Administrator
         will notify the Depositor  and the parties  affected  thereby and such parties will  cooperate to
         prepare any  necessary  Form 8-K,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to
         Form 8-K,  10-D or 10-K shall be signed by an  appropriate  officer of the Master  Servicer.  The
         parties  hereto  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties under this Section  3.18(a)(v)  related to the timely
         preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K, 10-D
         or 10-K is contingent upon the Master Servicer and the Depositor  timely  performing their duties
         under this  Section.  Neither the Master  Servicer nor the  Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely file any such Form 15, Form 12b-25 or any
         amendments  to Forms 8-K,  10-D or 10-K,  where such failure  results  from a party's  failure to
         deliver,  on a timely  basis,  any  information  from such party  needed to prepare,  arrange for
         execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,  not
         resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Securities  Administrator,  from time to
time upon request,  such further information,  reports and financial statements within its control related
to this Agreement,  the Mortgage Loans as the Securities  Administrator  reasonably  deems  appropriate to
prepare and file all necessary  reports with the Commission.  The Securities  Administrator  shall have no
responsibility to file any items other than those specified in this Section 3.18;  provided,  however, the
Securities  Administrator  will  cooperate with the Depositor in connection  with any  additional  filings
with  respect  to the Trust  Fund as the  Depositor  deems  necessary  under the  Exchange  Act.  Fees and
expenses  incurred by the  Securities  Administrator  in  connection  with this  Section 3.18 shall not be
reimbursable from the Trust Fund.

         (b)      In connection with the filing of any Form 10-K  hereunder,  in the case where the Master
Servicer and the Securities  Administrator are not affiliated,  the Securities  Administrator shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached hereto as Exhibit L) for the Depositor  regarding certain aspects of the Form 10-K  certification
signed  by the  Master  Servicer,  provided,  however,  that the  Securities  Administrator  shall  not be
required to undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (c)      The  Securities  Administrator  shall  indemnify  and hold  harmless  the  Company,  the
Depositor and the Master  Servicer and each of its officers,  directors  and  affiliates  from and against
any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the  Securities
Administrator's  obligations  under  Sections  3.16,  3.17  and  3.18  or the  Securities  Administrator's
negligence,  bad faith or  willful  misconduct  in  connection  therewith.  In  addition,  the  Securities
Administrator  shall  indemnify and hold harmless the Depositor and the Master  Servicer and each of their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon (i) any  untrue  statement  or alleged  untrue  statement  of any
material fact contained in any Back-Up Certification,  any Annual Statement of Compliance,  any Assessment
of Compliance or any Additional  Disclosure  provided by the Securities  Administrator on its behalf or on
behalf of any subservicer or  subcontractor  engaged by the Securities  Administrator  pursuant to Section
3.16,  3.17 or 3.18  (the  "Securities  Administrator  Information"),  or (ii)  any  omission  or  alleged
omission  to state  therein a  material  fact  required  to be stated  therein  or  necessary  to make the
statements  therein, in light of the circumstances in which they were made, not misleading;  provided,  by
way of  clarification,  that this  paragraph  shall be construed  solely by  reference  to the  Securities
Administrator  Information  and  not  to  any  other  information  communicated  in  connection  with  the
Certificates,  without regard to whether the Securities  Administrator  Information or any portion thereof
is presented together with or separately from such other information.

         The  Depositor  shall  indemnify and hold harmless the  Securities  Administrator  and the Master
Servicer  and each of its  officers,  directors  and  affiliates  from and against  any  losses,  damages,
penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related  costs,  judgments and
other costs and expenses  arising out of or based upon a breach of the  obligations of the Depositor under
Sections  3.16,  3.17  and  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection  therewith.  In addition,  the Depositor shall indemnify and hold harmless the Master Servicer,
the Securities  Administrator  and each of their  respective  officers,  directors and affiliates from and
against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and
related  costs,  judgments  and other  costs and  expenses  arising  out of or based  upon (i) any  untrue
statement or alleged  untrue  statement  of any  material  fact  contained  in any  Additional  Disclosure
provided by the  Depositor  that is required to be filed  pursuant to this  Section  3.18 (the  "Depositor
Information"),  or (ii) any omission or alleged  omission to state  therein a material fact required to be
stated therein or necessary to make the statements  therein,  in light of the  circumstances in which they
were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely  by  reference  to the  Depositor  Information  that is  required  to be filed and not to any other
information  communicated  in connection  with the  Certificates,  without regard to whether the Depositor
Information or any portion thereof is presented together with or separately from such other information.

         The Master Servicer shall indemnify and hold harmless the Company,  the Securities  Administrator
and the Depositor and each of its  respective  officers,  directors  and  affiliates  from and against any
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the
Master  Servicer under  Sections 3.16,  3.17 and 3.18 or the Master  Servicer's  negligence,  bad faith or
willful  misconduct in connection  therewith.  In addition,  the Master  Servicer shall indemnify and hold
harmless the  Depositor and each of its officers,  directors and  affiliates  from and against any losses,
damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and related costs, judgments
and other costs and  expenses  arising  out of or based upon (i) any untrue  statement  or alleged  untrue
statement of any  material  fact  contained  in any Annual  Statement of  Compliance,  any  Assessment  of
Compliance  or any  Additional  Disclosure  provided by the Master  Servicer on its behalf or on behalf of
any subservicer or  subcontractor  engaged by the Master  Servicer  pursuant to Section 3.16, 3.17 or 3.18
(the  "Master  Servicer  Information"),  or  (ii) any  omission  or alleged  omission  to state  therein a
material fact required to be stated therein or necessary to make the statements  therein,  in light of the
circumstances  in which they were made,  not  misleading;  provided,  by way of  clarification,  that this
paragraph shall be construed  solely by reference to the Master Servicer  Information and not to any other
information  communicated  in  connection  with the  Certificates,  without  regard to whether  the Master
Servicer  Information  or any portion  thereof is presented  together with or  separately  from such other
information.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Company,  the Depositor,  the Securities  Administrator  or the Master Servicer,  as applicable,  then the
defaulting  party,  in connection  with any conduct for which it is providing  indemnification  under this
Section  3.18,  agrees that it shall  contribute  to the amount paid or payable by the other  parties as a
result of the  losses,  claims,  damages  or  liabilities  of the  other  party in such  proportion  as is
appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (d)      The  indemnification  provisions  set  forth in this  Section  3.18  shall  survive  the
termination of this Agreement or the termination of any party to this Agreement.

         (e)      Failure  of the  Master  Servicer  to comply  with this  Section  3.18  (including  with
respect to the  timeframes  required  herein)  shall  constitute  an Event of Default,  and at the written
direction of the Depositor,  the Trustee shall,  in addition to whatever rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon notice  immediately  terminate all of the rights and  obligations  of the Master  Servicer under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer  for the same (but  subject to the  Master  Servicer  rights to  payment of any Master  Servicing
Compensation  and  reimbursement  of all amounts for which it is  entitled to be  reimbursed  prior to the
date  of  termination).  Failure  of the  Securities  Administrator  to  comply  with  this  Section  3.18
(including  with respect to the timeframes  required in this Section)  which failure  results in a failure
to timely file the related  Form 10-K,  shall  constitute  a default and at the written  direction  of the
Depositor,  the Trustee  shall,  in addition to whatever  rights the Trustee may have under this Agreement
and at law or equity or to damages,  including  injunctive  relief and specific  performance,  upon notice
immediately  terminate  all of the rights  and  obligations  of the  Securities  Administrator  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Securities
Administrator  for the same (but subject to the Securities  Administrator's  right to reimbursement of all
amounts  for which it is entitled  to be  reimbursed  prior to the date of  termination).  This  paragraph
shall  supersede  any other  provision  in this  Agreement  or any other  agreement  to the  contrary.  In
connection with the termination of the Master  Servicer or the Securities  Administrator  pursuant to this
Section 3.18(e) the Trustee shall be entitled to reimbursement  of all costs and expenses  associated with
such  termination  to the extent set forth in Section  9.05.  Notwithstanding  anything to the contrary in
this  Agreement,  no Event of Default by the Master  Servicer or default by the  Securities  Administrator
shall have  occurred  with  respect to any failure to properly  prepare,  execute  and/or  timely file any
report on Form 8-K,  Form 10-D or Form 10-K,  any Form 15 or Form  12b-25 or any  amendments  to Form 8-K,
10-D or 10-K,  where such failure  results from any party's  failure to deliver,  on a timely  basis,  any
information  from such party needed to prepare,  arrange for  execution  or file any such report,  Form or
amendment, and does not result from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Any report,  notice or  notification  to be delivered by the Company,  the Master Servicer or the
Securities  Administrator  to the Depositor  pursuant to this Section 3.18,  may be delivered via email to
RegABNotifications@bear.com  or,  in  the  case  of a  notification,  telephonically  by  calling  Reg  AB
Compliance Manager at 212-272-7525.

         Section 3.19      The Company.  On the Closing Date,  the Company will receive from the Depositor
a payment of $5,000.

         Section 3.20      UCC. The Sponsor shall file any financing statements,  continuation  statements
or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.21      Optional  Purchase  of  Defaulted  Mortgage  Loans.  (a)  With  respect  to any
Mortgage  Loan which as of the first day of a Fiscal  Quarter is  Delinquent in payment by 90 days or more
or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at
a price equal to the Repurchase  Price;  provided,  however,  (i) that such Mortgage Loan is still 90 days
or more  Delinquent or is an REO Property as of the date of such purchase and (ii) this  purchase  option,
if not  theretofore  exercised,  shall  terminate on the date prior to the last day of the related  Fiscal
Quarter.  This  purchase  option,  if  not  exercised,  shall  not be  thereafter  reinstated  unless  the
delinquency  is cured and the  Mortgage  Loan  thereafter  again  becomes  90 days or more  Delinquent  or
becomes an REO Property,  in which case the option shall again become  exercisable  as of the first day of
the related Fiscal Quarter.

         (b)      If at any time the  Company  remits to the Master  Servicer a payment for deposit in the
Distribution  Account  covering  the  amount of the  Repurchase  Price for such a Mortgage  Loan,  and the
Company provides to the Trustee a certification  signed by a Servicing  Officer stating that the amount of
such  payment  has been  deposited  in the  Distribution  Account,  then the  Trustee  shall  execute  the
assignment  of such  Mortgage  Loan  to the  Company  at the  request  of the  Company  without  recourse,
representation  or  warranty  and the  Company  shall  succeed to all of the  Trustee's  right,  title and
interest in and to such Mortgage Loan, and all security and documents  relative  thereto.  Such assignment
shall be an assignment  outright and not for security.  The Company will thereupon own such Mortgage,  and
all such security and documents,  free of any further obligation to the Trustee or the  Certificateholders
with respect thereto.

         Section 3.22      Reserved.

         Section 3.23      Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement is to  facilitate  compliance by the Sponsor,  the Depositor and the Master  Servicer with
the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the  obligations of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  or the  Depositor,  or the Master  Servicer or the  Securities
Administrator for delivery of additional or different  information as the Sponsor,  the Depositor,  or the
Master  Servicer or the Securities  Administrator  may determine in good faith is necessary to comply with
the provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall be required to effect any
such changes in the parties' obligations as are necessary to accommodate  evolving  interpretations of the
provisions  of Regulation  AB. All costs,  expenses,  fees,  liabilities,  charges and amounts  (including
legal fees)  incurred by the Trustee in  connection  with this Section 3.23 shall be fully  reimbursed  to
the Trustee pursuant to Section 4.05(l).

                                                ARTICLE IV

                                                 Accounts

         Section 4.01      Protected  Accounts.  (a) The Master  Servicer  shall enforce the obligation of
each Servicer to establish and maintain a Protected  Account in accordance  with the applicable  Servicing
Agreement,  with records to be kept with respect  thereto on a Mortgage Loan by Mortgage Loan basis,  into
which  accounts  shall be  deposited  within 48 hours (or as of such other time  specified  in the related
Servicing  Agreement)  of receipt and  identification,  all  collections  of principal and interest on any
Mortgage  Loan  and  with  respect  to any  REO  Property  received  by a  Servicer,  including  Principal
Prepayments,  Insurance  Proceeds,  Liquidation  Proceeds and advances made from the  Servicer's own funds
(less  servicing  compensation  as  permitted  by the  applicable  Servicing  Agreement in the case of any
Servicer) and all other amounts to be deposited in the Protected  Account.  Servicing  Compensation in the
form of assumption fees, if any, late payment charges,  as collected,  if any, or otherwise  (exclusive of
any  Prepayment  Charges  with regards to the Group I Mortgage  Loans,  but  inclusive  of any  Prepayment
Charges  with regards to the Group II Mortgage  Loans and the Group III Mortgage  Loans) shall be retained
by the  applicable  Servicer and shall not be deposited in the Protected  Account.  The Servicer is hereby
authorized to make withdrawals from and deposits to the related  Protected  Account for purposes  required
or  permitted  by  this  Agreement.  To the  extent  provided  in the  related  Servicing  Agreement,  the
Protected  Account shall be held by a Designated  Depository  Institution  and  segregated on the books of
such institution in the name of the Trustee for the benefit of Certificateholders.

         (b)      To the extent  provided  in the  related  Servicing  Agreement,  amounts on deposit in a
Protected  Account may be invested in Permitted  Investments in the name of the Trustee for the benefit of
Certificateholders  and,  except as provided in the preceding  paragraph,  not  commingled  with any other
funds.  Such  Permitted  Investments  shall mature,  or shall be subject to redemption or  withdrawal,  no
later than the date on which such funds are  required  to be  withdrawn  for  deposit in the  Distribution
Account,  and  shall  be  held  until  required  for  such  deposit.  The  income  earned  from  Permitted
Investments  made  pursuant  to this  Section 4.01  shall  be  paid  to the  related  Servicer  under  the
applicable  Servicing  Agreement,  and the  risk  of loss of  moneys  required  to be  distributed  to the
Certificateholders  resulting  from  such  investments  shall be  borne by and be the risk of the  related
Servicer.  The related  Servicer (to the extent  provided in the  Servicing  Agreement)  shall deposit the
amount of any such loss in the Protected  Account within two Business Days of receipt of  notification  of
such loss but not later than the second  Business Day prior to the  Distribution  Date on which the moneys
so invested are required to be distributed to the Certificateholders.

         (c)      To the extent  provided in the related  Servicing  Agreement and subject to this Article
IV, on or before each Servicer  Remittance  Date, the related Servicer shall withdraw or shall cause to be
withdrawn  from its  Protected  Accounts  and shall  immediately  deposit or cause to be  deposited in the
Distribution  Account  amounts  representing  the  following  collections  and  payments  (other than with
respect  to  principal  of or  interest  on the  Mortgage  Loans due on or before the  Cut-off  Date) with
respect to each Loan Group or Sub-Loan Group, as applicable:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by such  Servicer  pursuant to its Servicing  Agreement  which were due during or before
the related Due Period,  net of the amount  thereof  comprising its Servicing Fee or any fees with respect
to any lender-paid primary mortgage insurance policy;

                  (ii)     Full  Principal  Prepayments  and any  Liquidation  Proceeds  received  by such
Servicer  with  respect  to the  Mortgage  Loans in the  related  Prepayment  Period  (or,  in the case of
Subsequent  Recoveries,  during the related  Due  Period),  with  interest  to the date of  prepayment  or
liquidation, net of the amount thereof comprising its Servicing Fee;

                  (iii)    Partial Principal  Prepayments received by such Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any  amount  to be used  as a  Monthly  Advance  or any  Compensating  Interest
Payments; and

                  (v)      Any amounts  required to be paid by the Servicers  under the related  Servicing
Agreements  with respect to clauses (a) and (b) of the  definition of Interest  Shortfall  with respect to
the related Mortgage Loans for the related Distribution Date.

         (d)      Withdrawals  may be  made  from an  Account  only to make  remittances  as  provided  in
Section 4.01(c),  4.04 and 4.05; to reimburse the Master Servicer or a Servicer for Monthly Advances which
have been recovered by subsequent  collections from the related Mortgagor;  to remove amounts deposited in
error;  to remove fees,  charges or other such amounts  deposited  on a temporary  basis;  or to clear and
terminate  the  account at the  termination  of this  Agreement  in  accordance  with  Section  10.01.  As
provided in Sections  4.01(c) and 4.04(b) certain  amounts  otherwise due to the Servicers may be retained
by them and need not be deposited in the Distribution Account.

         (e)      The Master  Servicer  shall not itself waive (or  authorize a Servicer to waive,  unless
such Servicer is allowed to waive in accordance  with the terms of the related  Servicing  Agreement)  any
Prepayment  Charge that the Trust would otherwise be entitled to unless:  (i) the  enforceability  thereof
shall have been  limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other  similar  laws
relating to creditors' rights generally,  (ii) the  enforcement thereof is illegal, or any local, state or
federal  agency has  threatened  legal action if the prepayment  penalty is enforced,  (iii) the  mortgage
debt has been  accelerated  in connection  with a foreclosure  or other  involuntary  payment or (iv) such
waiver is  standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default and would, in the reasonable  judgment of the Master  Servicer,  maximize
recovery  of total  proceeds  taking  into  account  the value of such  Prepayment  Charge and the related
Mortgage Loan. In no event will the Master  Servicer  itself waive a Prepayment  Charge in connection with
a  refinancing  of a Mortgage Loan that is not related to a default or a reasonably  foreseeable  default.
If a  Prepayment  Charge is waived  by the  Master  Servicer,  but does not meet the  standards  described
above,  then the Master  Servicer  is  required  to pay the  amount of such  waived  Prepayment  Charge by
depositing such amount into the Distribution  Account by the immediately  succeeding  Distribution Account
Deposit Date.

         Section 4.02      [Reserved].

         Section 4.03      [Reserved].

         Section 4.04      Distribution  Account.  (a) The  Securities  Administrator  shall establish and
maintain in the name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account
as a segregated trust account or accounts.

         (b)      The  Master  Servicer  and  the  Securities  Administrator  will  each  deposit  in  the
Distribution Account as identified and as received by each of them, the following amounts:

                  (i)      Any amounts received from the Servicers and constituting Available Funds;

                  (ii)     Any Monthly Advance and any Compensating  Interest Payments required to be made
by the Master Servicer pursuant to this Agreement;

                  (iii)    Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Master Servicer or which were not deposited in a Protected Account;

                  (iv)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased by the Company pursuant to  Section 3.21,  and all proceeds of any
Mortgage  Loans or property  acquired with respect  thereto  repurchased  by the Depositor or its designee
pursuant to Section 10.01;

                  (v)      Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (vi)     Any amounts  received by the Master  Servicer or Securities  Administrator,  or
required to be paid by the Master  Servicer,  in connection  with any Prepayment  Charge on the Prepayment
Charge Loans; and

                  (vii)    Any other amounts  received by or on behalf of the Master Servicer and required
to be deposited in the Distribution Account pursuant to this Agreement.

         (c)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Securities
Administrator  in the  name  of the  Trustee  in  trust  for  the  benefit  of the  Certificateholders  in
accordance with the terms and provisions of this Agreement.

         (d)      The  requirements for crediting the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
(i) late  payment  charges  or  assumption,  tax  service,  statement  account  or  payoff,  substitution,
satisfaction,  release and other like fees and charges and (ii) the items  enumerated in Section 4.05 with
respect to the Securities  Administrator,  the Master Servicer and the Servicers,  need not be credited by
the  Master  Servicer  or the  Servicers  to the  Distribution  Account.  Amounts  received  by the Master
Servicer or the Securities  Administrator in connection with Prepayment  Charges on the Prepayment  Charge
Loans shall be  deposited  into the Class XP Reserve  Account by such party upon receipt  thereof.  In the
event that the Master Servicer or the Securities  Administrator  shall deposit or cause to be deposited to
the Distribution  Account any amount not required to be credited  thereto,  the Securities  Administrator,
upon receipt of a written request  therefor signed by a Servicing  Officer of the Master  Servicer,  shall
promptly   transfer  such  amount  to  the  Master   Servicer,   any  provision  herein  to  the  contrary
notwithstanding.

         (e)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Securities  Administrator  and held by the Securities  Administrator  in trust in its
Corporate  Trust  Office,  and the  Distribution  Account  and the funds  deposited  therein  shall not be
subject  to, and shall be  protected  from,  all claims,  liens,  and  encumbrances  of any  creditors  or
depositors of the Securities  Administrator or the Master Servicer  (whether made directly,  or indirectly
through  a  liquidator  or  receiver  of  the  Securities  Administrator  or  the  Master  Servicer).  The
Distribution  Account shall be an Eligible  Account.  The amount at any time credited to the  Distribution
Account,  if  invested,  shall be  invested  in the name of the  Trustee,  in such  Permitted  Investments
selected by the Master  Servicer or the Depositor.  The Master  Servicer or the Depositor shall select the
Permitted  Investments for the funds on deposit in the  Distribution  Account.  All Permitted  Investments
shall mature or be subject to redemption or  withdrawal  on or before,  and shall be held until,  the next
succeeding   Distribution   Date  if  the  obligor  for  such  Permitted   Investment  is  the  Securities
Administrator  or, if such  obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date,  in the case of Permitted  Investments  for the benefit of the Master  Servicer  and the  Depositor.
With respect to the Distribution  Account and the funds deposited  therein,  the Securities  Administrator
shall take such  action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to
the  priorities  afforded  to such a trust  account  (in  addition  to a claim  against  the estate of the
Trustee) as provided by 12 U.S.C. § 92a(e), and applicable  regulations  pursuant thereto,  if applicable,
or any applicable comparable state statute applicable to state chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on deposit in the  Distribution
Account shall be for the account of the Master  Servicer.  The Master  Servicer from time to time shall be
permitted to withdraw or receive  distribution  of any and all investment  earnings from the  Distribution
Account  on  behalf  of  itself.   The  risk  of  loss  of  moneys  required  to  be  distributed  to  the
Certificateholders  resulting  from  such  investments  shall be  borne  by and be the risk of the  Master
Servicer  based on the Permitted  Investments  on which such loss is incurred.  The Master  Servicer shall
deposit the amount of any such loss in the  Distribution  Account  within two Business  Days of receipt of
notification  of such loss but not later than the  Distribution  Date on which the moneys so invested  are
required to be distributed to the Certificateholders.

         (g)      In the  event  that the  Master  Servicer  and  Securities  Administrator  are no longer
affiliated,  the Master  Servicer shall establish and maintain an account  separate from the  Distribution
Account  into which any funds  remitted by the  Company and  Servicers  will be  deposited.  No later than
noon New York time on the Business Day prior to each  Distribution  Date, the Master  Servicer shall remit
any such funds to the Paying Agent for deposit in the  Distribution  Account.  The Master  Servicer  shall
make the following permitted withdrawals and transfers from such account:

                  (i)      The  Master  Servicer  will,  from  time to time on demand  of the  Company,  a
Servicer or the  Securities  Administrator,  make or cause to be made such  withdrawals  or transfers from
the  account as the Master  Servicer  has  designated  for such  transfer or  withdrawal  pursuant to this
Agreement and the related  Servicing  Agreement.  The Master  Servicer may clear and terminate the account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw  from the  account
(i) any expenses,  costs and liabilities  recoverable by the Trustee, the Master Servicer,  the Securities
Administrator  or any Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable to
the Master Servicer as set forth in  Section 3.14;  provided,  however,  that the Master Servicer shall be
obligated to pay from its own funds any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In addition,  on or before each Business Day prior to each  Distribution  Date,
the Master Servicer shall deposit in the  Distribution  Account (or remit to the Securities  Administrator
for deposit therein) any Monthly  Advances  required to be made by the Master Servicer with respect to the
Mortgage Loans.

                  (iv)     No  later  than  noon  New  York  time  on  each  Business  Day  prior  to each
Distribution  Date, the Master  Servicer will transfer all Available  Funds on deposit in the account with
respect to the related Distribution Date to the Paying Agent for deposit in the Distribution Account.

         Section 4.05      Permitted   Withdrawals  and  Transfers  from  the  Distribution  Account.  The
Securities  Administrator  will,  from time to time on demand of the Master  Servicer  (or with respect to
clause (l) hereto,  on demand of the Trustee,  the Securities  Administrator  or the  Custodian),  make or
cause to be made such  withdrawals or transfers from the  Distribution  Account as the Master Servicer has
designated for such transfer or withdrawal  pursuant to this Agreement and the Servicing  Agreements or as
the Securities Administrator deems necessary for the following purposes:

         (a)      to reimburse  the Master  Servicer or any  Servicer  for any Monthly  Advance of its own
funds,  the right of the Master  Servicer  or a  Servicer  to  reimbursement  pursuant  to this  subclause
(i) being  limited to amounts  received on a particular  Mortgage Loan (including,  for this purpose,  the
Repurchase Price therefor,  Insurance Proceeds and Liquidation  Proceeds) which represent late payments or
recoveries  of the  principal  of or interest on such  Mortgage  Loan with  respect to which such  Monthly
Advance was made;
         (b)      to  reimburse  the  Master   Servicer  or  any  Servicer  from  Insurance   Proceeds  or
Liquidation  Proceeds  relating to a particular  Mortgage Loan for amounts expended by the Master Servicer
or such  Servicer in good faith in  connection  with the  restoration  of the related  Mortgaged  Property
which was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

         (c)      to reimburse the Master Servicer or any Servicer from Insurance  Proceeds  relating to a
particular  Mortgage  Loan for  insured  expenses  incurred  with  respect  to such  Mortgage  Loan and to
reimburse the Master Servicer or such Servicer from Liquidation  Proceeds from a particular  Mortgage Loan
for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Master Servicer
shall not be entitled to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage Loan to the
extent that (i) any amounts with respect to such  Mortgage Loan were paid as Excess  Liquidation  Proceeds
pursuant  to clause  (xi) of this  Section  4.05(a)  to the Master  Servicer;  and  (ii) such  Liquidation
Expenses were not included in the computation of such Excess Liquidation Proceeds;

         (d)      to pay the Master Servicer or any Servicer,  as appropriate,  from Liquidation  Proceeds
or Insurance  Proceeds  received in connection with the liquidation of any Mortgage Loan, the amount which
the Master  Servicer or such  Servicer  would have been  entitled to receive  under  clause  (ix) of  this
Section  4.05(a)  as  servicing  compensation  on  account  of each  defaulted  scheduled  payment on such
Mortgage Loan if paid in a timely manner by the related Mortgagor;

         (e)      to pay the Master  Servicer or any Servicer from the  Repurchase  Price for any Mortgage
Loan,  the amount which the Master  Servicer or such  Servicer  would have been  entitled to receive under
clause (ix) of this Section 4.05(a) as servicing compensation;

         (f)      to  reimburse  the Master  Servicer or any  Servicer  for  advances of funds (other than
Monthly  Advances) made with respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to
this clause being limited to amounts received on the related  Mortgage Loan (including,  for this purpose,
the  Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent  late
recoveries of the payments for which such advances were made;

         (g)      to reimburse  the Master  Servicer or any Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

         (h)      to pay the Master Servicer as set forth in Section 3.14;

         (i)      to reimburse the Master  Servicer for expenses,  costs and  liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

         (j)      to pay to  the  Master  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds to the extent not retained by the related Servicer;

         (k)      to  reimburse  or pay any  Servicer  any  such  amounts  as are due  thereto  under  the
applicable  Servicing  Agreement  and have not been  retained  by or paid to the  Servicer,  to the extent
provided in the related Servicing Agreement;

         (l)      to reimburse the Trustee,  the Securities  Administrator  or the Custodian for expenses,
costs and liabilities incurred by or reimbursable to it pursuant to this Agreement;

         (m)      to remove amounts deposited in error;

         (n)      to clear and terminate the Distribution Account pursuant to Section 10.01; and

         (o)      to pay the Depositor as set forth in Section 4.04(e).

         (p)      The  Securities  Administrator  shall  keep  and  maintain  separate  accounting,  on  a
Mortgage  Loan by Mortgage Loan basis and shall provide a copy to the  Securities  Administrator,  for the
purpose of  accounting  for any  reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)
through  (vi) and  (viii) or with  respect  to any such  amounts  which  would  have been  covered by such
clauses  had the  amounts  not been  retained  by the  Master  Servicer  without  being  deposited  in the
Distribution  Account under Section  4.04(b).  Reimbursements  made pursuant to clauses (vii),  (ix), (xi)
and (xii) will be allocated between the Loan Groups or Sub-Loan Groups,  as applicable,  pro rata based on
the aggregate  Stated  Principal  Balances of the Mortgage Loans in each Loan Group or Sub-Loan  Group, as
applicable.

         (q)      On each Distribution  Date, the Securities  Administrator  shall distribute the Interest
Funds,  Principal Funds and Available Funds to the extent on deposit in the Distribution  Account for each
Loan Group or  Sub-Loan  Group,  as applicable,  to the Holders of the related  Certificates in accordance
with Section 6.01.

         Section 4.06      Reserve   Fund.   (a)  On  or  before  the   Closing   Date,   the   Securities
Administrator  shall  establish one  or more segregated trust accounts (the "Reserve Fund") in the name of
the Trustee on behalf of the  Holders of  the Group  I Offered,  Class I-B-3 and Class B-IO  Certificates.
The  Reserve  Fund must be an  Eligible  Account.  The  Reserve  Fund  shall be  entitled  "Reserve  Fund,
Citibank,  N.A. as Trustee f/b/o holders of Structured  Asset Mortgage  Investments II Inc.,  Bear Stearns
ALT-A Trust 2006-6,  Mortgage  Pass-Through  Certificates,  Series 2006-6."  The Securities  Administrator
shall demand  payment of all money payable by the  Counterparty  under the Cap  Contracts.  The Securities
Administrator  shall  deposit  in the  Reserve  Fund all  payments  received  by it from the  Counterparty
pursuant to the Cap Contracts  and, prior to  distribution  of such amounts  pursuant to Sections  6.01(a)
and  6.02(i)(a),  all payments  described  under the Ninth and Tenth clauses of Section 6.01(a) and clause
(J) of Section  6.02(i)(a).   All Cap Contract Payment Amounts received from Cap Contracts  benefiting the
Holders of the Group I Offered  Certificates and the Class  I-B-3 Certificates  and the amounts  described
in the Ninth and Tenth  clauses of Section  6.01(a)  deposited  to  the Reserve  Fund shall be held by the
Securities  Administrator  in the name of the Trustee on behalf of the Trust,  in trust for the benefit of
the Holders of the Group I Offered  Certificates and the Class I-B-3 Certificates,  as applicable, and the
Class B-IO  Certificateholders in  accordance  with the terms and  provisions of this  Agreement.  On each
Distribution  Date, the Securities  Administrator  shall distribute amounts on deposit in the Reserve Fund
to the Group I Offered,  Class I-B-3, and Class B-IO  Certificateholders  in accordance with the Ninth and
Tenth clauses of Section 6.01(a) and Section 6.01(b).

         (b)      The  Reserve  Fund  is  an  "outside  reserve  fund"  within  the  meaning  of  Treasury
Regulation  Section  1.860G-2(h)  and shall be an asset of the Trust  Fund but not an asset of any  2006-6
REMIC.  The  Securities  Administrator  on behalf of the Trust shall be the  nominal  owner of the Reserve
Fund. For federal income tax purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners
of the Reserve Fund,  subject to the power of the  Securities  Administrator  to distribute  amounts under
the Ninth  and  Tenth clauses  of Section  6.01(a) and Section  6.01(b) and shall  report items of income,
deduction,  gain or loss arising therefrom.  For federal income tax purposes,  (i) amounts  distributed to
Certificateholders  pursuant to the Ninth and Tenth  clauses of Section  6.01(a)  will be treated as first
distributed to the Class B-IO  Certificateholders and then paid from the Class B-IO  Certificateholders to
the  applicable  Group I Offered or Class I-B-3  Certificateholders.  Amounts in the Reserve  Fund held in
trust for the benefit of the Group I Offered,  Class  I-B-3 and Class B-IO  Certificateholders  shall,  at
the written  direction of the Class B-IO  Certificateholders,  be invested in Permitted  Investments  that
mature no later  than the  Business  Day prior to the next  succeeding  Distribution  Date.  If no written
direction  is  received,  the  amounts in the Reserve  Fund shall  remain  uninvested.  Any losses on such
Permitted  Investments shall not in any case be a liability of the Securities  Administrator but an amount
equal to such losses shall be given by the Class B-IO  Certificateholders to the Securities  Administrator
out of such  Certificateholders'  own  funds  immediately  as  realized,  for  deposit  by the  Securities
Administrator  into the  Reserve  Fund.  To the  extent  that  the  Class  B- IO  Certificateholders  have
provided  the  Securities  Administrator  with such  written  direction  to invest such funds in Permitted
Investments,  on each Distribution Date the Securities  Administrator  shall distribute all net income and
gain from such Permitted  Investments in the Reserve Fund to the Class B-IO  Certificateholders,  not as a
distribution  in respect of any  interest in any 2006-6  REMIC.  All amounts  earned on amounts on deposit
in the  Reserve  Fund held in trust for the  benefit  of the Group I Offered,  Class  I-B-3 and Class B-IO
Certificateholders shall be taxable to the Class B-IO Certificateholders.

         Section 4.07      Class XP Reserve  Account.  (a) The Securities  Administrator  shall  establish
and  maintain  with itself a  separate,  segregated  trust  account,  which shall be an Eligible  Account,
titled "Reserve Account,  Wells Fargo Bank, National Association,  as Securities  Administrator f/b/o Bear
Stearns  ALT-A  Trust  2006-6,  Mortgage  Pass-Through  Certificates,  Series  2006-6,  Class XP".  On the
Closing Date,  the Depositor  shall  deposit $100 into the Class XP Reserve  Account.  Funds on deposit in
the Class XP Reserve  Account shall be held in trust by the  Securities  Administrator  for the holders of
the Class XP Certificates.

         (b)      Any  amount on  deposit in the Class XP Reserve  Account  shall be held  uninvested.  On
the Business Day prior to each Distribution Date, the Securities  Administrator  shall withdraw the amount
then on deposit in the Class XP Reserve Account and deposit such amount into the  Distribution  Account to
be distributed to the Holders of the Class XP  Certificates  in accordance  with Section  6.01(c) and with
regards to the initial  $100  deposit,  this  Section  4.07.  The initial  $100  deposited in the Class XP
Reserve  Account shall be applied to the Class XP  Certificates on a pro rata basis based upon the initial
certificate  balances  stated  on the  Class XP  Certificates.  In  addition,  on the  earlier  of (x) the
Business Day prior to the  Distribution  Date on which all the assets of the Trust Fund are repurchased as
described in Section  10.01(a) and (y) the Business Day prior to the  Distribution  Date occurring in July
2012, the Securities  Administrator  shall withdraw the amount on deposit in the Class XP Reserve Account,
deposit such amount into the  Distribution  Account and remit such amount to the Securities  Administrator
and  provide  written  instruction  to the  Securities  Administrator  to pay such  amount to the Class XP
Certificates  in accordance  with this Section 4.07 and Section  6.01(c) and following such withdrawal the
Class XP Reserve Account shall be closed.

                                                ARTICLE V

                                              Certificates

         Section 5.01      Certificates.   (a)  The   Depository,   the  Depositor   and  the   Securities
Administrator  have  entered  into a Depository  Agreement  dated as of the Closing Date (the  "Depository
Agreement").   Except  for  the  Residual  Certificates,  the  Private  Certificates  and  the  Individual
Certificates and as provided in Section 5.01(b),  the  Certificates  shall at all times remain  registered
in the name of the  Depository  or its nominee  and at all times:  (i) registration  of such  Certificates
may  not be  transferred  by  the  Securities  Administrator  except  to a  successor  to the  Depository;
(ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be
governed by applicable  rules  established by the Depository;  (iii) the  Depository may collect its usual
and  customary  fees,  charges  and  expenses  from  its  Depository  Participants;  (iv)  the  Securities
Administrator  shall  deal  with the  Depository  as  representative  of such  Certificate  Owners  of the
respective Class of  Certificates for purposes of exercising the rights of  Certificateholders  under this
Agreement,  and requests and  directions  for and votes of such  representative  shall not be deemed to be
inconsistent if they are made with respect to different  Certificate  Owners;  and (v) the Trustee and the
Securities  Administrator  may rely and shall be fully protected in relying upon information  furnished by
the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any  time  the  Holders  of all of the  Certificates  of one or more  such  Classes  request  that  the
Securities  Administrator  cause such Class to become Global  Certificates,  the Securities  Administrator
and the Depositor  will take such action as may be reasonably  required to cause the  Depository to accept
such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the  Depositor  advises  the  Securities  Administrator  in  writing  that the
Depository is no longer willing or able to properly discharge its  responsibilities  as Depository and (B)
the  Depositor  is unable to locate a  qualified  successor  within 30 days or (ii) the  Depositor  at its
option advises the Securities  Administrator in writing that it elects to terminate the book-entry  system
through the  Depository,  the  Securities  Administrator  shall  request  that the  Depository  notify all
Certificate  Owners of the  occurrence  of any such event and of the  availability  of  definitive,  fully
registered  Certificates  to  Certificate  Owners  requesting  the same.  Upon surrender to the Securities
Administrator of the  Certificates by the Depository,  accompanied by registration  instructions  from the
Depository for registration, the Securities Administrator shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Securities  Administrator  to exchange or
cause the exchange of the Certificate  Owner's  interest in such Class of  Certificates  for an equivalent
interest  in  fully  registered  definitive  form.  Upon  receipt  by  the  Securities   Administrator  of
instructions  from the  Depository  directing the Securities  Administrator  to effect such exchange (such
instructions  to contain  information  regarding the Class of Certificates  and the Certificate  Principal
Balance  being  exchanged,  the  Depository  Participant  account to be  debited  with the  decrease,  the
registered holder of and delivery instructions for the definitive  Certificate,  and any other information
reasonably  required by the Securities  Administrator),  (i) the Securities  Administrator  shall instruct
the  Depository  to reduce the  related  Depository  Participant's  account by the  aggregate  Certificate
Principal  Balance of the  definitive  Certificate,  (ii) the Securities  Administrator  shall execute and
deliver,  in accordance with the  registration  and delivery  instructions  provided by the Depository,  a
Definitive  Certificate  evidencing such  Certificate  Owner's  interest in such Class of Certificates and
(iii) the  Securities  Administrator shall execute a new Book-Entry  Certificate  reflecting the reduction
in the  aggregate  Certificate  Principal  Balance  of such  Class of  Certificates  by the  amount of the
definitive Certificates.

         Neither  the  Depositor  nor the  Securities  Administrator  shall be liable for any delay in the
delivery of any instructions  required  pursuant to this Section 5.01(b) and may conclusively rely on, and
shall be protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC I."  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the "regular  interests" in
REMIC I and the  designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component I of the Class R Certificates.  None of the REMIC I Regular Interests will be certificated.

                                       Uncertificated         Initial
 Class Designation for      Type of     Pass-Through      Uncertificated
 each REMIC I Interest     Interest         Rate         Principal Balance
------------------------- ------------ ---------------- --------------------
II-A                        Regular      Variable(1)        $286,958,000.00
II-B-1                      Regular      Variable(1)          $7,734,000.00
II-B-2                      Regular      Variable(1)          $5,105,000.00
II-B-3                      Regular      Variable(1)          $3,094,000.00
II-B-4                      Regular      Variable(1)          $3,249,000.00
II-B-5                      Regular      Variable(1)          $2,011,000.00
II-B-6                      Regular      Variable(1)          $1,238,277.00
Component I of the
Class R Certificates       Residual          (2)                      $0.00

_______________________
 (1) Each REMIC I Regular  Interest will bear  interest at a variable  rate equal to the weighted  average
     of the Net Rates of the Group II Mortgage Loans.


 (2)  Component I of the Class R Certificates will not bear interest.



                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group III Mortgage  Loans and certain  other related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC II."  Component II of the Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC II for purposes of the REMIC Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the "regular  interests" in
REMIC II and the designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component II of the Class R Certificates.  None of the REMIC II Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated
            II Interest                Interest     Pass-Through Rate      Principal Balance
------------------------------------ ------------- --------------------- ----------------------
Y-1                                    Regular         Variable(1)       $237,159.45
Y-2                                    Regular         Variable(2)       $197,537.99
Z-1                                    Regular         Variable(1)       $474,088,351.81
Z-2                                    Regular         Variable(2)       $394,878,439.01
Component II of the Class R
Certificates                           Residual            (3)           $0

_______________________
 (1) Interest  distributed to REMIC II Regular  Interests Y-1 and Z-1 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-1 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.


 (2) Interest  distributed  to  REMIC II  Regular  Interests  Y-2  and  Z-2 on  each
     Distribution  Date will have accrued at the weighted  average of the Net Rates for the Sub-Loan Group
     III-2 Mortgage Loans on the  applicable  Uncertificated  Principal  Balance  outstanding  immediately
     before such Distribution Date.


 (3) Component II of the Class R Certificates will not bear interest.


                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group I Loans and certain other  related  assets  subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated as  "REMIC III."  Component III of the Class R  Certificates  will  represent the sole Class of
"residual  interests" in REMIC III for purposes of the REMIC  Provisions under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC III  and the  designation
and Certificate  Principal  Balance of the Class R Certificates  allocable to Component III of the Class R
Certificates.  None of the REMIC III Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated
           III Interest                Interest     Pass-Through Rate      Principal Balance
------------------------------------ ------------- --------------------- ----------------------
LT1                                    Regular         Variable(1)          $722,097,907.62
LT2                                    Regular         Variable(1)          $22,816.38
LT3                                    Regular            0.00%             $49,453.89
LT4                                    Regular         Variable(2)          $49,453.89
Component III of the Class R
Certificates                           Regular             (3)              $0

___________

(1)  REMIC III Regular  Interests  LT1 and LT2 will bear interest at a variable rate equal to the weighted
     average of the Net Rates on the Group I Mortgage Loans.
(2)  REMIC III Regular  Interest  LT4 will bear  interest at a variable  rate equal to twice the  weighted
     average of the Net Rates on the Group I Mortgage Loans.
(3)  Component III of the Class R Certificates will not bear interest.

                  (iv)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the REMIC II Regular  Interests  and any proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC IV."  Component  IV of  the  Class R  Certificates  will  represent  the  sole  Class of  "residual
interests" in REMIC IV for purposes of the REMIC  Provisions  under federal  income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal Balance for each of the "regular  interests" in REMIC IV and the designation and
Certificate  Principal  Balance  of the Class R  Certificates  allocable  to  Component  IV of the Class R
Certificates.

              Class Designation for each                           Initial Uncertificated        Uncertificated
              REMIC IV Interest                  Type of Interest     Principal Balance        Pass-Through Rate
              III-1A-13                              Regular       $332,028,000.00                    (1)
              III-1A-2                               Regular       $107,434,000.00                    (1)
              III-2A-13                              Regular       $276,552,000.00                    (2)
              III-2A-2                               Regular       $89,485,000.00                     (2)
              III-B-1                                Regular       $14,345,000.00                     (3)
              III-B-2                                Regular       $7,390,000.00                      (3)
              III-B-3                                Regular       $13,910,000.00                     (3)
              III-B-4                                Regular       $9,129,000.00                      (3)
              III-B-5                                Regular       $9,128,000.00                      (3)
              III-B-6                                Regular       $6,086,000.00                      (3)
              III-B-7                                Regular       $3,914,488.00                      (3)
              Component IV of the Class R            Residual      $0                                 (4)
              Certificates

___________

(1)  REMIC IV Regular  Interests  III-1A-13  and III-1A-2  will bear  interest at a variable rate equal to
     the weighted average of the Net Rates of the Sub-Loan Group III-1 Mortgage Loans.

(2)  REMIC IV Regular  Interests  III-2A-13  and III-2A-2  will bear  interest at a variable rate equal to
     the weighted average of the Net Rates of the Sub-Loan Group III-2 Mortgage Loans.

(3)  REMIC IV Regular Interests III-B-1,  III-B-2,  III-B-3,  III-B-4,  III-B-5,  III-B-6 and III-B-7 will
     bear interest at a variable  rate equal to the weighted  average of the weighted  average of  the Net
     Rates in each related  Sub-Loan Group  weighted in proportion to the results of subtracting  from the
     aggregate  principal  balance of each related  Sub-Loan Group, the Certificate  Principal  Balance of
     the related  Classes of Senior  Certificates.   For purposes of the REMIC  Provisions,  the foregoing
     rate will be the weighted average of the  Uncertificated  Pass-through  Rate for each of the REMIC II
     Y Regular Interests.

(4)  Component IV of the Class R Certificates will not bear interest.


                  (v)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of the REMIC I Regular  Interests,  REMIC III Regular  Interests and
REMIC IV Regular  Interests and any proceeds thereof as a REMIC for federal income tax purposes,  and such
segregated pool of assets will be designated as "REMIC V."  Component V of the Class R  Certificates  will
represent the sole Class of  "residual  interests" in REMIC V for purposes of the REMIC  Provisions  under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate  (which  is also  the  Pass-Through  Rate for the  Related  Certificates)  and  initial
Uncertificated  Principal Balance for each of the "regular interests" in REMIC V,  and the designation and
Certificate  Principal  Balance  of the  Class R  Certificates  allocable  to  Component  V of the Class R
Certificates.

         Class Designation for          Type of             Initial Uncertifcated     Uncertificated Pass-Through
         each REMIC V Interest          Interest               Principal Balance                  Rate
         I-A-1                          Regular                $594,423,000.00                     (1)
         I-A-2                          Regular                 $72,270,000.00                     (1)
         II-A-1                         Regular                $264,527,000.00                     (2)
         II-A-2                         Regular                 $22,431,000.00                     (2)
         II-X-1                         Regular                     $0.00                          (3)
         II-B-1                         Regular                 $7,734,000.00                      (4)
         II-B-2                         Regular                 $5,105,000.00                      (4)
         II-BX-1                        Regular                     $0.00                          (5)
         II-BX-2                        Regular                     $0.00                          (6)
         II-B-3                         Regular                 $3,094,000.00                      (7)
         II-B-4                         Regular                 $3,249,000.00                      (7)
         II-B-5                         Regular                 $2,011,000.00                      (7)
         II-B-6                         Regular                 $1,238,277.00                      (7)
         III-1A-1                       Regular                $297,165,000.00                     (8)
         III-1A-2                       Regular                $107,434,000.00                     (9)
         III-1A-3                       Regular                 $34,863,000.00                     (8)
         III-1X-1                       Regular                     $0.00                          (10)
         III-1X-2                       Regular                     $0.00                          (11)
         III-1X-3                       Regular                     $0.00                          (11)
         III-1X-4                       Regular                     $0.00                          (11)
         III-1X-5                       Regular                     $0.00                          (11)
         III-1X-6                       Regular                     $0.00                          (11)
         III-2A-1                       Regular                $247,515,000.00                     (12)
         III-2A-2                       Regular                 $89,485,000.00                     (13)
         III-2A-3                       Regular                 $29,037,000.00                     (12)
         III-2X-1                       Regular                     $0.00                          (14)
         III-2X-2                       Regular                     $0.00                          (15)
         III-2X-3                       Regular                     $0.00                          (15)
         III-2X-4                       Regular                     $0.00                          (15)
         III-2X-5                       Regular                     $0.00                          (15)
         III-2X-6                       Regular                     $0.00                          (15)
         III-B-1                        Regular                 $14,345,000.00                     (16)
         III-B-2                        Regular                 $7,390,000.00                      (16)
         III-B-3                        Regular                 $13,910,000.00                     (16)
         III-B-4                        Regular                 $9,129,000.00                      (17)
         III-B-5                        Regular                 $9,128,000.00                      (17)
         III-B-6                        Regular                 $6,086,000.00                      (17)
         III-B-7                        Regular                 $3,914,488.00                      (17)
         III-BX-1                       Regular                     $0.00                          (18)
         III-BX-2                       Regular                     $0.00                          (19)
         III-BX-3                       Regular                     $0.00                          (20)
         I-M-1                          Regular                 $18,068,000.00                     (1)
         I-M-2                          Regular                 $13,370,000.00                     (1)
         I-B-1                          Regular                 $9,034,000.00                      (1)
         I-B-2                          Regular                 $3,614,000.00                      (1)
         I-B-3                          Regular                 $3,614,000.00                      (1)
         XP                             Regular                     $0.00                          (21)
         B-IO-I and B-IO-P              Regular                 $87,559,242.04                     (22)
         Component V of the
         Class R Certificates           Residual                    $0.00                          (23)

____________

 (1) REMIC V Regular Interests I-A-1,  I-A-2,  I-M-1,  I-M-2, I-B-1, I-B-2 and I-B-3 will bear interest at
     a variable rate equal to the least of  (i) One-Month  LIBOR plus the related Margin,  (ii) 11.50% and
     (iii) the Net Rate Cap.

 (2) On or prior to the Distribution  Date in July 2016, REMIC V Regular  Interests II-A-1 and II-A-2 will
     bear interest at a variable  Pass-Through  Rate equal to the weighted average of the Net Rates of the
     Group II Mortgage Loans minus 0.696% per annum.  After the  Distribution  Date in July 2016,  REMIC V
     Regular  Interests  II-A-1 and II-A-2  will bear  interest at a variable  Pass-Through  Rate equal to
     the weighted average of the Net Rates of the Group II Mortgage Loans.

 (3) On or prior to the  Distribution  Date in July  2016,  REMIC V  Regular  Interest  II-X-1  will  bear
     interest at a fixed  Pass-Through  Rate equal to 0.696% per annum based on a notional amount equal to
     the aggregate  Certificate  Principal Balance of REMIC V Regular  Interests II-A-1 and II-A-2.  After
     the  Distribution  Date in July 2016,  REMIC V Regular Interest II-X-1 will not bear any interest and
     the Pass-Through Rate will be equal to 0.00% per annum thereon.

 (4) On or prior to the Distribution  Date in July 2016, REMIC V Regular  Interests II-B-1 and II-B-2 will
     bear interest at a variable  Pass-Through  Rate equal to the weighted average of the Net Rates of the
     Group II Mortgage  Loans minus  0.946% and 0.696%  respectively,  per annum.  After the  Distribution
     Date in July 2016,  REMIC V Regular  Interests  II-B-1 and II-B-2  will bear  interest  at a variable
     Pass-Through Rate equal to the weighted average of the Net Rates of the Group II Mortgage Loans.

 (5) On or prior to the  Distribution  Date in July  2016,  REMIC V  Regular  Interest  II-BX-1  will bear
     interest at a fixed  Pass-Through  Rate equal to 0.946% per annum based on a notional amount equal to
     the Certificate  Principal  Balance of REMIC V Regular Interest II-B-1.  After the Distribution  Date
     in July 2016,  REMIC V Regular  Interest  II-BX-1  will not bear any  interest  and the  Pass-Through
     Rate will be equal to 0.00% per annum thereon.


 (6) On or prior to the  Distribution  Date in July  2016,  REMIC V  Regular  Interest  II-BX-2  will bear
     interest at a fixed  Pass-Through  Rate equal to 0.696% per annum based on a notional amount equal to
     the Certificate  Principal  Balance of REMIC V Regular Interest II-B-2.  After the Distribution  Date
     in July 2016,  REMIC V Regular  Interest  II-BX-2  will not bear any  interest  and the  Pass-Through
     Rate will be equal to 0.00% per annum thereon.

 (7) REMIC V Regular  Interests  II-B-3,  II-B-4,  II-B-5 and II-B-6 will bear interest at a variable rate
     equal to the weighted average of the Net Rate of the Group II Mortgage Loans.

 (8) On or prior to the Distribution  Date in June 2011, REMIC V Regular  Interests  III-1A-1 and III-1A-3
     will bear  interest at a variable  Pass-Through  Rate equal to the weighted  average of the Net Rates
     of the Sub-Loan  Group III-1 Mortgage Loans minus 0.669% per annum.  After the  Distribution  Date in
     June 2011,  REMIC V Regular  Interests  III-1A-1 and III-1A-3  will bear  interest at a variable rate
     equal to the weighted average of the Net Rates of the Sub-Loan Group III-1 Mortgage Loans.

 (9) On or prior to the  Distribution  Date in June  2011,  REMIC V Regular  Interest  III-1A-2  will bear
     interest  at a  variable  Pass-Through  Rate  equal to the  weighted  average of the Net Rates of the
     Sub-Loan Group III-1 Mortgage Loans minus 1.500%.  After the  Distribution  Date in June 2011,  REMIC
     V Regular  Interest  III-1A-2 will bear interst at a variable  rate equal to the weighted  average of
     the Net Rates of the Sub-Loan Group III-1 Mortgage Loans.

 (10) On or prior to the  Distribution  Date in June 2011,  REMIC V Regular  Interest
     III-1X-1  will bear  interest  at a fixed  Pass-Through  Rate  equal to 0.669%  per annum  based on a
     notional amount equal to the aggregate  Certificate  Principal  Balance of REMIC V Regular  Interests
     III-1A-1 and III-1A-3.  After the Distribution  Date in June 2011, REMIC V Regular Interest  III-1X-1
     will not bear any interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

 (11) On or prior to the Distribution  Date in June 2011,  REMIC V Regular  Interests
     III-1X-2,  III-1X-3,  III-1X-4,  III-1X-5 and  III-1X-6  will bear  interest at a fixed  Pass-Through
     Rate equal to  0.050%,  0.100%,  0.200%,  0.400%  and  0.750%  per  annum,  respectively,  based on a
     notional  amount equal to the Certificate  Principal  Balance of REMIC V Regular  Interest  III-1A-2.
     After the Distribution Date in June 2011, REMIC V Regular  Interests  III-1X-2,  III-1X-3,  III-1X-4,
     II-1X-5 and  III-1X-6  will not bear any interest  and the  Pass-Through  Rate will be equal to 0.00%
     per annum thereon.

 (12) On or prior to the Distribution  Date in July 2011,  REMIC V Regular  Interests
     III-2A-1 and III-2A-3 will bear interest at a at a variable  Pass-Through  Rate equal to the weighted
     average  of the Net  Rates of the  Sub-Loan  Group  III-2  Mortgage  Loans  minus  0.821%.  After the
     Distribution  Date in July 2011,  REMIC V Regular  Interests  III-2A-1 and III-2A-3 will bear interst
     at a  variable  rate  equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group  III-2
     Mortgage Loans.

 (13) On or prior to the  Distribution  Date in July 2011,  REMIC V Regular  Interest
     III-2A-2  will bear  interest at a variable  Pass-Through  Rate equal to the weighted  average of the
     Net Rates of the Sub-Loan  Group III-2 Mortgage Loans minus 1.500%.  After the  Distribution  Date in
     July 2011,  REMIC V Regular  Interests  III-2A-2  will bear  interst at a variable  rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-2 Mortgage Loans.

 (14) On or prior to the  Distribution  Date in July 2011,  REMIC V Regular  Interest
     III-2X-1  will bear  interest  at a fixed  Pass-Through  Rate  equal to 0.821%  per annum  based on a
     notional amount equal to the aggregate  Certificate  Principal  Balance of REMIC V Regular  Interests
     III-2A-1  and  III-2A-3.  After  the  Distribution  Date  in July  2011,  REMIC  V  Regular  Interest
     III-2X-1  will not bear any  interest  and the  Pass-Through  Rate  will be equal to 0.00%  per annum
     thereon.

 (15) On or prior to the Distribution  Date in July 2011, REMIC V Regular  Interests  III-2X-2,  III-2X-3,
     III-2X-4,  III-2X-5 and III-2X-6  will bear  interest at a fixed  Pass-Through  Rate equal to 0.050%,
     0.100%,  0.200%, 0.400% and 0.750% per annum,  respectively,  based on a notional amount equal to the
     Certificate  Principal Balance of REMIC V Regular Interest  III-2A-2.  After the Distribution Date in
     July 2011, REMIC V Regular Interests  III-2X-2,  III-2X-3,  III-2X-4,  III-2X-5 and III-2X-6 will not
     bear any interest and the Pass-Through Rate will be equal to 0.00% per annum thereon

 (16) On or prior to the Distribution  Date in June 2011,  REMIC V Regular  Interests
     III-B-1,  III-B-2  and  III-B-3  will bear  interest  at a  variable  Pass-Through  Rate equal to the
     weighted  average of the  weighted  average of the Net Rates of the Mortgage  Loans in each  Sub-Loan
     Group in Loan Group III  weighted  in  proportion  to the excess of the  aggregate  Stated  Principal
     Balance of each  Sub-Loan  Group over the  aggregate  Certificate  Principal  Balance of the  related
     Senior   Certificates  minus  0.828%,   0.828%  and  0.578%  per  annum,   respectively.   After  the
     Distribution  Date in June 2011,  REMIC V Regular  Interests  III-B-1,  III-B-2 and III-B-3 will bear
     interest at a variable  pass-through  rate equal to the weighted  average of the weighted  average of
     the Net Rates of the Mortgage  Loans in each Sub-Loan  Group in Loan Group III weighted in proportion
     to the excess of the aggregate  Stated  Principal  Balance of each Sub-Loan  Group over the aggregate
     Certificate Principal Balance of the related Senior Certificates.

 (17) REMIC V Regular  Interests  III-B-4,  III-B-5,  III-B-6 and  III-B-7  will bear
     interest at a variable  Pass-Through  Rate equal to the weighted  average of the weighted  average of
     the Net Rates of the Mortgage  Loans in each Sub-Loan  Group in Loan Group III weighted in proportion
     to the excess of the aggregate  Stated  Principal  Balance of each Sub-Loan  Group over the aggregate
     Certificate Principal Balance of the related Senior Certificates.

 (18) On or prior to the Distribution Date in June 2011,   REMIC V  Regular  Interest
     III-BX-1  will bear  interest  at a fixed  Pass-Through  Rate  equal to 0.828%  per annum  based on a
     notional  amount equal to the  Certificate  Principal  Balance of REMIC V Regular  Interest  III-B-1.
     After the  Distribution  Date in June  2011,  REMIC V  Regular  Interest  III-BX-1  will not bear any
     interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

 (19)                      On or prior to the  Distribution  Date in June 2011,  REMIC V Regular  Interest
     III-BX-2  will bear  interest  at a fixed  Pass-Through  Rate  equal to 0.828%  per annum  based on a
     notional  amount equal to the  Certificate  Principal  Balance of REMIC V Regular  Interest  III-B-2.
     After the  Distribution  Date in June  2011,  REMIC V  Regular  Interest  III-BX-2  will not bear any
     interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

 (20) On or prior to the Distribution  Date in June 2011,  REMIC V Regular  Interests
     III-BX-3  will bear  interest  at a fixed  Pass-Through  Rate  equal to 0.578%  per annum  based on a
     notional  amount equal to the  Certificate  Principal  Balance of REMIC V Regular  Interest  III-B-3.
     After the  Distribution  Date in June  2011,  REMIC V  Regular  Interest  III-BX-3  will not bear any
     interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

 (21) The  Class  XP  Certificates   will  not  bear  any  interest.   The  Class  XP
     Certificates  will  be  entitled  to  receive  Prepayment  Charges  collected  with  respect  to  the
     Prepayment Charge Loans.

(22) The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC V Regular  Interest  B-IO-I in  reduction  of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and  shall  then be deemed  paid to REMIC V  Regular  Interest  B-IO-P  in  reduction  of the
     principal balance thereof.

(23) Component V of the Class R Certificates will not bear interest.


                  (vi)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of REMIC V Regular  Interests  B-IO-I and B-IO-P and any  proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  "REMIC VI."  The  Class  R-X  Certificates  will  represent  the sole  Class of  "residual
interests" in REMIC VI for purposes of the REMIC  Provisions  under federal  income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal  Balance for the single  "regular  interest" in REMIC VI and the designation and
Certificate Principal Balance of the Class R-X Certificates.

                                                                  Initial
         Class Designation for each            Type of         Uncertificated          Uncertificated
         REMIC VI Interest                     Interest      Principal Balance        Pass-Through Rate
         B-IO                                  Regular         $87,559,242.04                (1)
         Class R-X Certificates                Residual              $0                      (2)

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  The  REMIC  VI  Regular  Interest  will  not  have  an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC V Regular Interests B-IO-I and B-IO-P.
(2)  The Class R-X Certificates will not bear interest.


         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "latest  possible  maturity  date"  for the REMIC I
Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests,
REMIC V Regular Interests and REMIC VI Regular Interest and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
such  Class of  Certificates  (other  than the  Residual  Certificates  or the Class  B-IO  Certificates),
interest  shall be  calculated,  on the basis of a 360-day  year and the actual  number of days elapsed in
the  related  Interest  Accrual  Period,  based  upon  the  respective  Pass-Through  Rate set  forth,  or
determined  as provided,  above and the  Certificate  Principal  Balance of such Class  applicable to such
Distribution  Date.  With  respect to each  Distribution  Date and the Class B-IO  Certificates,  interest
shall be calculated,  on the basis of a 360-day year  consisting of twelve 30-day  months,  based upon the
Pass-Through  Rate set forth,  or  determined  as provided,  above and the  Notional  Amount of such Class
applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3, A-4, A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10,  A-12,  A-13,  A-14,  A-15, A-16 and A-17. On original
issuance,  the Securities  Administrator  shall sign,  countersign and shall deliver them at the direction
of the  Depositor.  Pending the  preparation  of  definitive  Certificates  of any Class,  the  Securities
Administrator  may  sign  and  countersign  temporary  Certificates  that  are  printed,  lithographed  or
typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor of
the  definitive  Certificates  in lieu of which  they are  issued  and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the Securities  Administrator,  without charge to the Holder.  Upon surrender for  cancellation  of any
one or more temporary  Certificates,  the Securities  Administrator shall sign and countersign and deliver
in exchange therefor a like aggregate  principal  amount,  in authorized  denominations for such Class, of
definitive  Certificates of the same Class. Until so exchanged,  such temporary  Certificates shall in all
respects be entitled to the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors through the book-entry  facilities of the Depository in minimum  denominations of (i) in
the case of the Senior  Certificates,  $25,000 and in each case increments of $1.00 in excess thereof, and
(ii) in the case of the  Offered  Subordinate  Certificates,  $25,000  and  increments  of $1.00 in excess
thereof,  except that one  Certificate of each such Class may be issued in a different  amount so that the
sum of the  denominations  of all  outstanding  Certificates  of such  Class shall  equal the  Certificate
Principal  Balance of such Class on the Closing Date. On the Closing Date,  the  Securities  Administrator
shall  execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall
equal the  Certificate  Principal  Balance of such  Class on the Closing  Date.  The Group II  Non-offered
Subordinate  Certificates  shall  be  issued  in  certificated  fully-registered  form in  minimum  dollar
denominations  of $25,000 and  integral  multiples  of $1.00 in excess  thereof,  except that one Group II
Non-offered  Subordinate  Certificate of each Class may be issued in a different amount so that the sum of
the  denominations  of all  outstanding  Private  Certificates of such  Class shall  equal the Certificate
Principal  Balance of such Class on the Closing Date.  The Residual  Certificates  shall each be issued in
certificated  fully-registered  form with no  denomination.  Each Class of  Global  Certificates,  if any,
shall be issued  in fully  registered  form in  minimum  dollar  denominations  of  $25,000  and  integral
multiples of $1.00 in excess  thereof,  except that one  Certificate  of each  Class may be in a different
denomination  so that the sum of the  denominations  of all outstanding  Certificates of such  Class shall
equal the  Certificate  Principal  Balance of such Class on the Closing  Date.  On the Closing  Date,  the
Securities  Administrator  shall  execute  and  countersign  (i) in  the  case  of each  Class of  Offered
Certificates,  the Certificate in the entire  Certificate  Principal  Balance of the respective  Class and
(ii) in the case of each  Class of  Private  Certificates,  Individual  Certificates  all in an  aggregate
principal amount that shall equal the Certificate  Principal Balance of each such respective  Class on the
Closing  Date.  The  Certificates  referred  to in clause  (i) and  if at any time  there are to be Global
Certificates,  the Global  Certificates  shall be delivered by the Depositor to the Depository or pursuant
to the Depository's  instructions,  shall be delivered by the Depositor on behalf of the Depository to and
deposited with the DTC Custodian.  The Securities  Administrator  shall sign the Certificates by facsimile
or manual  signature and countersign  them by manual  signature on behalf of the Securities  Administrator
by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers  of the  Securities
Administrator  or its agent.  A  Certificate  bearing the manual and facsimile  signatures of  individuals
who were the authorized  signatories of the Securities  Administrator or its agent at the time of issuance
shall  bind the  Securities  Administrator,  notwithstanding  that  such  individuals  or any of them have
ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Securities  Administrator  or  its  agent,  and  such  countersignature  upon  any  Certificate  shall  be
conclusive  evidence,  and the only evidence,  that such  Certificate has been duly executed and delivered
hereunder.   All  Certificates  issued  on  the  Closing  Date  shall  be  dated  the  Closing  Date.  All
Certificates issued thereafter shall be dated the date of their countersignature.

         (i)      The Closing Date is hereby  designated  as the "startup" day of each 2006-6 REMIC within
the meaning of Section 860G(a)(9) of the Code.

         (j)      For  federal  income tax  purposes,  each  2006-6  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Securities  Administrator  on behalf of the Trustee shall cause each 2006-6 REMIC to
timely  elect  to  be  treated  as a  REMIC  under  Section 860D  of  the  Code.  Any  inconsistencies  or
ambiguities in this Agreement or in the  administration of any Trust established  hereby shall be resolved
in a manner that preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
                  PROPOSED  TRANSFEREE  PROVIDES  A TRANSFER  AFFIDAVIT  TO THE  MASTER  SERVICER  AND THE
                  SECURITIES  ADMINISTRATOR  THAT (1) SUCH  TRANSFEREE IS NOT (A) THE UNITED  STATES,  ANY
                  STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED  STATES,  OR ANY
                  AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH
                  IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR FREDDIE
                  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),
                  (B) A  FOREIGN   GOVERNMENT,   ANY   INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
                  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN
                  FARMERS'  COOPERATIVES  DESCRIBED  IN SECTION  521 OF THE CODE) WHICH IS EXEMPT FROM THE
                  TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
                  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE
                  CODE  ON  UNRELATED   BUSINESS  TAXABLE  INCOME),   (D)  RURAL  ELECTRIC  AND  TELEPHONE
                  COOPERATIVES  DESCRIBED  IN SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING  LARGE
                  PARTNERSHIP  UNDER  SECTION  775(a)  OF THE  CODE  (ANY  SUCH  PERSON  DESCRIBED  IN THE
                  FOREGOING   CLAUSES  (A),  (B),  (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A
                  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO
                  PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
                  TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS RELATING TO THE FINANCIAL CONDITION
                  OF  THE  PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION  IN  THE  CERTIFICATE
                  REGISTER  OR  ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  TO  A
                  DISQUALIFIED   ORGANIZATION   OR  AN  AGENT  OF  A   DISQUALIFIED   ORGANIZATION,   SUCH
                  REGISTRATION  SHALL BE DEEMED  TO BE OF NO LEGAL  FORCE OR  EFFECT  WHATSOEVER  AND SUCH
                  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR  ANY  PURPOSE  HEREUNDER,
                  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS  CERTIFICATE.  EACH
                  HOLDER OF THIS  CERTIFICATE  BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
                  CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         Section 5.02      Registration  of Transfer  and  Exchange of  Certificates.  (a) The  Securities
Administrator  shall maintain at its Corporate  Trust Office a Certificate  Register in which,  subject to
such  reasonable  regulations as it may  prescribe,  the  Securities  Administrator  shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer of any  Certificate at any office or agency of the Securities  Administrator  maintained for such
purpose,  the Securities  Administrator  shall sign,  countersign  and shall  deliver,  in the name of the
designated  transferee  or  transferees,  a new  Certificate  of a like  Class  and  aggregate  Fractional
Undivided Interest, but bearing a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The  Securities  Administrator  shall  register the  transfer of an  Individual
Certificate  if the  requested  transfer is being made to a transferee  who has  provided  the  Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The  Securities  Administrator  shall  register the transfer of any  Individual
Certificate  if (x)  the  transferor  has  advised  the  Securities  Administrator  in  writing  that  the
Certificate is being  transferred to an  Institutional  Accredited  Investor along with facts  surrounding
the transfer as set forth in Exhibit F-3 hereto;  and (y) prior to the transfer the  transferee  furnishes
to the Securities  Administrator  an Investment  Letter (and the Securities  Administrator  shall be fully
protected in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the  Securities
Administrator  to the effect that the delivery of (x) and  (y) above  are not  sufficient  to confirm that
the proposed  transfer is being made pursuant to an exemption  from,  or in a transaction  not subject to,
the  registration   requirements  of  the  Securities  Act  and  other  applicable  laws,  the  Securities
Administrator  shall as a condition of the  registration  of any such transfer  require the  transferor to
furnish such other  certifications,  legal opinions or other information prior to registering the transfer
of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial interests in the Global Certificate,  may be made only in accordance with Section 5.02(h),  the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate or Certificates and the Securities  Administrator shall register
such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class, except as set forth in clause (i) above,  the Securities  Administrator shall register such
transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the  Securities  Administrator  shall  register such transfer if the  transferee  has provided the
Securities Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class  and  an  exchange  of an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:
                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Securities  Administrator a Rule 144A  Certificate or comparable  evidence as
to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i)      Upon  acceptance  for exchange or transfer of an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as provided herein, the Securities
Administrator  shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to)
endorse on the  schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such
schedule  affixed to the Global  Certificate  and made a part thereof) or otherwise  make in its books and
records an  appropriate  notation  evidencing the date of such exchange or transfer and an increase in the
certificate  balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual
Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate  of a Class for an Individual  Certificate  of such Class as provided  herein,  the Securities
Administrator  shall (or shall request the Depository  to) endorse on the schedule  affixed to such Global
Certificate  (or on a continuation  of such schedule  affixed to such Global  Certificate  and made a part
thereof) or otherwise  make in its books and records an appropriate  notation  evidencing the date of such
exchange or transfer and a decrease in the  certificate  balance of such Global  Certificate  equal to the
certificate balance of such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust Office of the Securities  Administrator,  or at the office of any transfer  agent,  together with an
executed  instrument  of assignment  and transfer  satisfactory  in form and  substance to the  Securities
Administrator  in the case of transfer and a written  request for  exchange in the case of  exchange.  The
holder of a beneficial  interest in a Global  Certificate  may, subject to the rules and procedures of the
Depository,  cause the Depository (or its nominee) to notify the Securities  Administrator in writing of a
request  for  transfer  or  exchange  of  such  beneficial  interest  for  an  Individual  Certificate  or
Certificates.  Following a proper request for transfer or exchange,  the Securities  Administrator  shall,
within  five  Business  Days  of such  request  made  at the  Corporate  Trust  Office  of the  Securities
Administrator,   sign,   countersign  and  deliver  at  the  Corporate  Trust  Office  of  the  Securities
Administrator,  to the  transferee  (in the case of  transfer) or holder (in the case of exchange) or send
by first  class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of  the  Securities   Administrator  by  the  registered  holder  in  person,  or  by  a  duly  authorized
attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations  of a like Class and aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged at the  Corporate  Trust Office of the  Securities
Administrator;  provided,  however,  that no Certificate may be exchanged for new Certificates  unless the
original Fractional  Undivided Interest  represented by each such new Certificate (i) is at least equal to
the  minimum  authorized  denomination  or  (ii) is  acceptable  to  the  Depositor  as  indicated  to the
Securities  Administrator  in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the
Securities  Administrator  shall sign and countersign and the Securities  Administrator  shall deliver the
Certificates which the Certificateholder making the exchange is entitled to receive.

         (j)      If  the  Securities   Administrator  so  requires,   every   Certificate   presented  or
surrendered  for  transfer  or  exchange  shall  be duly  endorsed  by,  or be  accompanied  by a  written
instrument  of  transfer,   with  a  signature   guarantee,   in  form   satisfactory  to  the  Securities
Administrator, duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Securities  Administrator may require payment of a sum sufficient to cover any tax or governmental  charge
that may be imposed in connection with any transfer or exchange of Certificates.

         (l)      The Securities  Administrator shall cancel all Certificates  surrendered for transfer or
exchange but shall retain such  Certificates in accordance with its standard  retention policy or for such
further time as is required by the record  retention  requirements of the Exchange Act, and thereafter may
destroy such Certificates.

         Section 5.03      Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate  is  surrendered to the Securities  Administrator,  or the Securities  Administrator  receives
evidence to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and (ii) there is
delivered  to the  Securities  Administrator  such  security  or  indemnity  as it may  require to save it
harmless,  and (iii) the  Securities  Administrator has not received notice that such Certificate has been
acquired  by a third  Person,  the  Securities  Administrator  shall sign,  countersign  and  deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate
of like  tenor and  Fractional  Undivided  Interest  but in each  case  bearing a  different  number.  The
mutilated,  destroyed,  lost or stolen Certificate shall thereupon be canceled of record by the Securities
Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under  this  Section 5.03,  the  Securities
Administrator  may require the payment of a sum sufficient to cover any tax or other  governmental  charge
that may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses of the
Securities  Administrator)  connected  therewith.  Any  duplicate  Certificate  issued  pursuant  to  this
Section 5.03  shall constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04      Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration of transfer,  the Depositor,  the Securities  Administrator and any agent of the Depositor or
the  Securities  Administrator  may treat the Person in whose name any  Certificate  is  registered as the
owner of such  Certificate for the purpose of receiving  distributions  pursuant to  Section 6.01  and for
all other purposes whatsoever.  Neither the Depositor,  the Securities  Administrator nor any agent of the
Depositor or the  Securities  Administrator  shall be affected by notice to the contrary.  No  Certificate
shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate to be
transferred  is presented no later than the close of business on the third  Business  Day  preceding  such
Record Date.

         Section 5.05      Transfer Restrictions on Residual Certificates.  (a) Residual Certificates,  or
interests  therein,  may not be transferred  without the prior express  written consent of the Tax Matters
Person and the Sponsor,  which cannot be unreasonably  withheld.  As a prerequisite  to such consent,  the
proposed  transferee  must provide the Tax Matters  Person,  the Sponsor and the Securities  Administrator
with an affidavit that the proposed  transferee is a Permitted  Transferee  (and an affidavit that it is a
U.S.  Person,  unless,  in the case of a Class R Certificate  only, the Tax Matters Person and the Sponsor
consent to the transfer to a person who is not a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the  Securities  Administrator  and the  Depositor an affidavit in the form attached
hereto  as  Exhibit E  stating,  among  other  things,  that  as of the  date of  such  transfer  (i) such
transferee  is a Permitted  Transferee  and that  (ii) such  transferee  is not  acquiring  such  Residual
Certificate  for the  account of any person who is not a  Permitted  Transferee.  The Tax  Matters  Person
shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge that any statement
made in the  affidavit  issued  pursuant  to the  preceding  sentence  is not  true.  Notwithstanding  any
transfer,  sale or other  disposition  of a Residual  Certificate  to any  Person  who is not a  Permitted
Transferee,  such transfer,  sale or other  disposition  shall be deemed to be of no legal force or effect
whatsoever  and such Person shall not be deemed to be a Holder of a Residual  Certificate  for any purpose
hereunder,  including,  but not  limited  to,  the  receipt of  distributions  thereon.  If any  purported
transfer  shall be in violation of the provisions of this Section  5.05(b),  then the prior Holder thereof
shall,  upon  discovery that the transfer of such Residual  Certificate  was not in fact permitted by this
Section  5.05(b),  be restored to all rights as a Holder thereof  retroactive to the date of the purported
transfer.  None of the Securities  Administrator,  the Tax Matters Person or the Depositor  shall be under
any  liability  to any Person for any  registration  or  transfer  of a Residual  Certificate  that is not
permitted  by this  Section  5.05(b)  or for  making  payments  due on such  Residual  Certificate  to the
purported  Holder  thereof or taking any other  action with  respect to such  purported  Holder  under the
provisions  of this  Agreement  so long as the  written  affidavit  referred  to above was  received  with
respect to such transfer, and the Tax Matters Person, the Securities  Administrator and the Depositor,  as
applicable,  had no knowledge  that it was untrue.  The prior Holder shall be entitled to recover from any
purported  Holder  of a  Residual  Certificate  that was in fact not a  permitted  transferee  under  this
Section  5.05(b) at the time it became a Holder  all  payments  made on such  Residual  Certificate.  Each
Holder of a  Residual  Certificate,  by  acceptance  thereof,  shall be deemed  for all  purposes  to have
consented  to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement  deemed
necessary  (whether as a result of new  legislation  or otherwise) by counsel of the Tax Matters Person or
the  Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such Residual  Certificates  will not cause the imposition
of a tax upon the Trust or cause any 2006-6 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial  interest therein),  may not
be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Securities  Administrator to act on its behalf with respect to all matters  concerning the tax obligations
of the Trust.

         Section 5.06      Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the initial  transfer of the Class XP  Certificates  or Class R-X  Certificate on the Closing Date,
(ii) the transfer of any Class of  Certificates  including the Class R-X  Certificate to any NIM Issuer or
any NIM  Trustee,  or (iii) a  transfer  of the  Class XP  Certificates  or Class R-X  Certificate  to the
Depositor or any  Affiliate of the  Depositor,  in the event that a transfer of a  Certificate  which is a
Physical  Certificate  is to be made in reliance upon an exemption  from the Securities Act and applicable
state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the
prospective  transferee  (other  than  the  Depositor)  of such  Certificate  signs  and  delivers  to the
Securities  Administrator  an  Investment  Letter,  if  the  transferee  is  an  Institutional  Accredited
Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is
a QIB, in the form set forth as Exhibit F-2  hereto.  Notwithstanding  the  provisions of the  immediately
preceding  sentence,  no restrictions shall apply with respect to the transfer or registration of transfer
of a beneficial  interest in any Certificate that is a Global  Certificate of a Class to a transferee that
takes  delivery in the form of a  beneficial  interest in the Global  Certificate  of such  Class provided
that each such transferee shall be deemed to have made such  representations  and warranties  contained in
the Rule 144A  Certificate  as are  sufficient  to  establish  that it is a QIB. In the case of a proposed
transfer of any  Certificate to a transferee  other than a QIB, the Securities  Administrator  may require
an Opinion of Counsel addressed to the Securities  Administrator  that such transaction is exempt from the
registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of
the Securities Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07      ERISA  Restrictions.  (a)  Subject to the  provisions  of  subSection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Securities  Administrator,  with an Opinion of Counsel  addressed to the Master
Servicer,  the Trustee and the Securities  Administrator  (upon which they may rely) that is  satisfactory
to the  Securities  Administrator,  which opinion will not be at the expense of the Master  Servicer,  the
Trustee or the Securities  Administrator,  that the purchase of such  Certificates by or on behalf of such
Plan is  permissible  under  applicable  law,  will not  constitute  or result in a  nonexempt  prohibited
transaction  under  ERISA or  Section 4975  of the Code and will not  subject  the  Depositor,  the Master
Servicer,  the Trustee or the Securities  Administrator  to any obligation in addition to those undertaken
in the Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition of such  Certificate,  shall be deemed to have  represented  to the Securities  Administrator,
and any Person  acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent in
writing  to the  Securities  Administrator,  that it is not  acquiring  an  interest  in such  Certificate
directly or indirectly  by, or on behalf of, or with "plan  assets" of, an employee  benefit plan or other
retirement arrangement which is subject to Title I of ERISA and/or Section 4975 of the Code.

         (c)      Each beneficial owner of a Class I-M-1,  Class I-M-2,  Class I-B-1,  Class I-B-2,  Class
II-B-1,  Class  II-B-2,  Class II-B-3,  Class  III-B-1,  Class  III-B-2,  Class  III-B-3 or  Class III-B-4
Certificate or any interest therein shall be deemed to have  represented,  by virtue of its acquisition or
holding of that  certificate  or  interest  therein,  that either (i) such  Certificate  is rated at least
"BBB-" or its equivalent by Fitch, S&P or Moody's,  (ii) such  beneficial owner is not a Plan or investing
with "plan assets" of any Plan, or (iii) (1) it is an insurance  company,  (2) the source of funds used to
acquire or hold the certificate or interest  therein is an "insurance  company  general  account," as such
term is defined in Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60,  and (3) the  conditions in
Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither  the Master  Servicer  nor the  Securities  Administrator  will be  required  to
monitor,  determine or inquire as to compliance with the transfer  restrictions with respect to the Global
Certificates.  Any attempted or purported  transfer of any  Certificate  in violation of the provisions of
Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be considered to have
been held  continuously  by the prior  permitted  Certificateholder.  Any transferor of any Certificate in
violation of such  provisions,  shall  indemnify and hold harmless the  Securities  Administrator  and the
Master  Servicer  from and  against any and all  liabilities,  claims,  costs or expenses  incurred by the
Securities  Administrator  or the Master  Servicer as a result of such  attempted or  purported  transfer.
The Securities  Administrator  shall have no liability for transfer of any such Global  Certificates in or
through  book-entry  facilities  of  any  Depository  or  between  or  among  Depository  Participants  or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08      Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.

         Section 5.09      Exchangeable Certificates.

         (a)      Upon the presentation  and surrender by any Holder of its  Exchangeable  Certificates in
the  appropriate  combination as set forth on Appendix 1, such Holder shall  hereunder  transfer,  assign,
set over and otherwise  convey to the  Securities  Administrator,  all of such Holder's  right,  title and
interest in and to such  Exchangeable  Certificates,  including all payments of interest  thereon received
after the month of the exchange.

         The  Securities   Administrator   acknowledges   the  transfer  and  assignment  of  Exchangeable
Certificates  pursuant  to the  foregoing  paragraph,  and hereby  declares  that it will hold the same in
trust for the Certificateholders on the terms in this Agreement contained.

         (b)      Exchangeable  Certificates  shall be  exchangeable  on the  books  of DTC for  Exchanged
Certificates,  and  Exchanged  Certificates  shall be  exchangeable  on the books of DTC for  Exchangeable
Certificates,  on and after the Closing Date, by notice to the Securities  Administrator  substantially in
the forms of Exhibit S hereto and under the terms and conditions hereinafter set forth.

         In the case of each Combination Group,  Certificates of the Classes of Exchangeable  Certificates
in such Combination  Group shall be exchangeable  for Certificates of the Class of Exchanged  Certificates
related to such  Combination  Group in respective  denominations  determined  based on the proportion that
the  initial  principal  or  notional  amounts  of such  Exchangeable  Certificates  bear to the  original
principal  or notional  amounts of the related  Exchanged  Certificates,  as set forth in Appendix 1. Upon
any such exchange the portions of the  Exchangeable  Certificates  designated for exchange shall be deemed
cancelled  and  replaced  by the  Exchanged  Certificate  issued in  exchange  therefor.  Correspondingly,
Exchanged  Certificates  related  to a  Combination  Group may be  further  designated  for  exchange  for
Certificates  of  the  Exchangeable  Classes  in  such  Combination  Group  in  respective   denominations
determined  based on the proportion that the initial  principal or notional  amounts of such  Exchangeable
Certificates  bear to the original  principal or notional amounts of the related  Exchanged  Certificates,
as set forth in Appendix 1. There shall be no  limitation on the number of exchanges  authorized  pursuant
to this Section 5.09.

         In  order to  effect  an  exchange  of  Certificates,  the  Certificateholder  shall  notify  the
Securities    Administrator    in    writing    or   by   e-mail    at    William.Augustin@wellsfargo.com,
Michelle.Y.Treadwell@wellsfargo.com  and  GCTSSPGTEAMB-2@wellsfargo.com  no later than seven Business Days
before the proposed  exchange  date.  The exchange  date may be any  Business Day from and  including  the
25th day of the  month to the  second to the last  Business  Day of the month  subject  to the  Securities
Administrator's  approval.  The notice must be on the  Certificateholder's  letterhead,  carry a medallion
stamp  guarantee  and set  forth  the  following  information:  the CUSIP  number  of  Certificates  to be
exchanged;  Certificate  Principal  Balance or current Notional Amount and the original  principal balance
or notional amount of the Certificates to be exchanged;  the  Certificateholder's  DTC participant number;
and the proposed  exchange date.  After receiving the notice,  the Securities  Administrator  shall e-mail
the  Certificateholder  with  wire  payment  instructions  relating  to the  exchange  fee (if  any).  The
Securities  Administrator  will notify the  Depositor of the proposed  exchange,  and the  Depositor or an
affiliate of the Depositor will apply for the CUSIP number for the exchanged  certificate  and notify upon
receipt,  the Securities  Administrator of such CUSIP number. A notice becomes  irrevocable on the seventh
Business Day before the proposed exchange date.

         The Securities  Administrator  shall make the first  distribution on an Exchanged  Certificate or
an Exchangeable  Certificate  received in an exchange  transaction on the  Distribution  Date occurring in
the  month  following  the date the  Certificateholder  becomes  the  Certificateholder  of record of such
certificates.  Any  Exchanged  Certificates  will  be  entitled  to  the  distributions  received  on  the
corresponding Exchangeable Certificates.


                                                ARTICLE VI

                                      Payments to Certificateholders

         Section 6.01      Distributions  on the  Group I  Certificates.  (a) On each  Distribution  Date,
with  respect  to Loan  Group I, an  amount  equal to the  Interest  Funds  and  Principal  Funds for such
Distribution  Date shall be withdrawn by the Securities  Administrator  from the  Distribution  Account in
respect of Loan Group I to the extent of funds on deposit  therein and  distributed in the following order
of priority:

         First, Interest Funds will be distributed, in the following manner and order of priority:

                  1.       From  Interest  Funds,  to  the  Class  I-A-1   Certificates  and  Class  I-A-2
         Certificates,  the Current  Interest and then any  Interest  Carry  Forward  Amount for each such
         Class,  on a pro rata basis,  based on the Current  Interest and Interest  Carry  Forward  Amount
         owed to each such Class;

                  2.       From remaining  Interest Funds, to the Class I-M-1,  Class I-M-2,  Class I-B-1,
         Class I-B-2 and Class I-B-3 Certificates,  sequentially,  in that order, the Current Interest for
         each such Class;

                  3.       Any Excess Spread,  to the extent necessary to cause the  Overcollateralization
         Amount  to  equal  to the  Overcollateralization  Target  Amount,  will  be the  Extra  Principal
         Distribution  Amount  and will be  included  as part of the  Principal  Distribution  Amount  and
         distributed in accordance with second (A) and (B) below; and

                  4.       Any   Remaining   Excess   Spread   will  be   applied,   together   with   the
         Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses  Third  through
         Thirteenth below.

         On any  Distribution  Date, any shortfalls  resulting from the  application of the Relief Act and
any Prepayment  Interest  Shortfalls to the extent not covered by Compensating  Interest  Payments will be
allocated as set forth in the definition of Current Interest herein.

         Second,  to pay as  principal  on the  Certificates  entitled to payments  of  principal,  in the
following order of priority:

         (A)      For each  Distribution  Date  (i) prior to the Stepdown  Date or (ii) on which a Trigger
         Event is in effect,  from Principal  Funds and the Extra Principal  Distribution  Amount for such
         Distribution Date:

                  1.       To the Class I-A-1  Certificates  and Class I-A-2  Certificates,  on a pro rata
         basis in accordance with their  respective  Certificate  Principal  Balances,  an amount equal to
         the Principal  Distribution Amount until the Certificate  Principal Balance of each such Class is
         reduced to zero;

                  2.       To the Class I-M-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  3.       To the Class I-M-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  4.       To the Class I-B-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  5.       To the Class I-B-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero; and

                  6.       To the Class I-B-3 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in effect,  from  Principal  Funds and the Extra  Principal  Distribution  Amount for such
         Distribution Date:

                  1.                To the Class I-A-1  Certificates  and Class I-A-2  Certificates,  from
         the  Principal  Distribution  Amount,  an amount  equal to the Class I-A  Principal  Distribution
         Amount will be  distributed  pro rata  between the Class I-A-1  Certificates  and the Class I-A-2
         Certificates  in accordance  with their  respective  Certificate  Principal  Balances,  until the
         Certificate Principal Balance of each such Class is reduced to zero;

                  2.       To the Class I-M-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  3.       To the Class I-M-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  4.       To the Class I-B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  5.       To the Class I-B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero; and

                  6.       To the Class I-B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-3 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

         Third,  from any remaining  Excess  Cashflow,  the  following  amounts to each Class of Class I-A
Certificates,  on a pro rata basis in  accordance  with the  respective  amounts  owed to each such Class:
(a) any  Interest  Carry  Forward  Amount to the extent not paid pursuant to clause First 1 above and then
(b) any Unpaid Realized Loss Amount, in each case for each such Class for such Distribution Date;

         Fourth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-1
Certificates:  (a) any  Interest  Carry Forward Amount and then (b) any  Unpaid  Realized Loss Amount,  in
each case for such Class for such Distribution Date;

         Fifth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-2
Certificates:  (a) any  Interest  Carry Forward Amount and then (b) any  Unpaid  Realized Loss Amount,  in
each case for such Class for such Distribution Date;

         Sixth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-1
Certificates:  (a) any  Interest  Carry Forward Amount and then (b) any  Unpaid  Realized Loss Amount,  in
each case for such Class for such Distribution Date;

         Seventh,  from  any  remaining  Excess  Cashflow,  the  following  amounts  to  the  Class  I-B-2
Certificates:  (a) any  Interest  Carry Forward Amount and then (b) any  Unpaid  Realized Loss Amount,  in
each case for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-3
Certificates:  (a) any  Interest  Carry Forward Amount and then (b) any  Unpaid  Realized Loss Amount,  in
each case for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow,  to each Class of Class I-A  Certificates,  any Basis
Risk  Shortfall  Carryforward  Amount  (remaining  unpaid  after  payments  are made under the related Cap
Contracts) for  each such Class for such  Distribution  Date, pro rata,  based on the Basis Risk Shortfall
and Basis Risk Shortfall Carry Forward Amount owed to each such Class;

         Tenth, from any remaining Excess Cashflow,  to the Class I-M-1,  Class I-M-2,  Class I-B-1, Class
I-B-2  and Class  I-B-3  Certificates,  in that  order,  any  Basis  Risk  Shortfall  Carryforward  Amount
(remaining  unpaid after payments are made under the related Cap  Contracts),  in each case for such Class
for such Distribution Date;

         Eleventh,  from any remaining Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;

         Twelfth,  from any remaining Excess Cashflow,  to the Class B-IO  Certificates,  any unreimbursed
Class B-IO Advances; and

         Thirteenth, any remaining amounts to the Residual Certificates.

         All  payments  of  amounts  in  respect  of  Basis  Risk   Shortfalls  or  Basis  Risk  Shortfall
Carryforward Amounts made pursuant to the provisions of this paragraph  (a) shall,  for federal income tax
purposes,  be  deemed  to  have  been  distributed  from  REMIC  VI to  the  holders  of  the  Class  B-IO
Certificates,  and then  paid  outside  of any  2006-6  REMIC to the  recipients  thereof  pursuant  to an
interest rate cap contract.  By accepting their  Certificates the holders of the Certificates  agree so to
treat such payments for purposes of filing their income tax returns.

         (b)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with respect to
such Payment Date shall be distributed in the following  order of priority,  in each case to the extent of
amounts available:

                  (i)      first,  to the holders of the  related  Class or Classes of  Certificates,  the
payment of any Basis Risk Shortfall Carry Forward Amount for such Distribution Date;

                  (ii)     second,  from any  remaining  amounts,  the  payment of an amount  equal to any
Current  Interest and Interest  Carry Forward Amount for the related Class or Classes of  Certificates  to
the extent not covered by Interest Funds or Excess Cashflow on such Distribution Date;

                  (iii)    third, from any remaining  amounts,  available from the Cap Contracts  relating
to the Class I-A Certificates,  to the Class I-M-1,  Class I-M-2, Class I-B-1, Class I-B-2 and Class I-B-3
Certificates, in that order, to the extent not paid pursuant to clauses (i) or (ii) above; and

                  (iv)     fourth, to the Class B-IO Certificates, any remaining amount.

         On each  Distribution  Date,  amounts on deposit in the Reserve  Fund held for the benefit of the
Group I Offered  Certificates  and the Class I-B-3  Certificates  will be allocated first to the Class I-A
Certificates,  pro rata,  based on the current  Realized  Losses and any Unpaid  Realized  Loss Amount for
each such Class for such Distribution  Date, and then to the Class I-M-1,  Class I-M-2, Class I-B-1, Class
I-B-2 and Class I-B-3  Certificates,  in that order,  to pay any  current  Realized  Losses and any Unpaid
Realized  Loss  Amount,  in each  case,  for such Class and for such  Distribution  Date to the extent not
covered by Excess Cashflow on such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated, for federal income tax purposes,  as reimburseable  advances ("Class B-IO
Advances")  made from the holder of the Class B-IO  Certificates.  Such Class B-IO  Advances  will be paid
back to the holder of the Class B-IO Certificate pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the Prepayment  Charge Loans  received  during the related
Prepayment  Period will be withdrawn  from the  Distribution  Account and  distributed  by the  Securities
Administrator  to the Holders of the Class XP Certificates  and shall not be available for distribution to
the Holders of any other Class of Certificates.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-6  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-6 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-6 REMICs.

         Section 6.02      Distributions  on the Group II  Certificates  and the  Group III  Certificates.
(a) Interest  and  principal (as  applicable)  on the Group II  Certificates  will be  distributed  by the
Securities  Administrator  monthly on each  Distribution  Date,  commencing  in October 2006, in an amount
equal to the  Available  Funds  for such  Loan  Group on  deposit  in the  Distribution  Account  for such
Distribution  Date.  On each  Distribution  Date,  the  Available  Funds in  respect  of Loan  Group II on
deposit in the Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date,  the Available  Funds for Loan Group II will be distributed
         to the Class II-A-1, Class II-A-2 and Class II-X-1 Certificates as follows:

                  first,  to the Class  II-A-1,  Class II-A-2 and Class II-X-1  Certificates,  the Accrued
                  Certificate  Interest on such Classes for such  Distribution  Date,  pro rata,  based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class II-A-1,  Class II-A-2 and Class II-X-1  Certificates,  any Accrued
                  Certificate Interest thereon remaining  undistributed from previous  Distribution Dates,
                  pro rata,  based on the  undistributed  Accrued  Certificate  Interest owed to each such
                  Class, to the extent of remaining Available Funds for Loan Group II; and

                  third,  to  the  Class  II-A-1  Certificates  and  the  Class  II-A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  for such  Distribution  Date,  pro  rata,  based  on the  Certificate
                  Principal  Balance of each such Class,  to the extent of remaining  Available  Funds for
                  Loan  Group II,  until the  Certificate  Principal  Balance  of each such Class has been
                  reduced to zero.

         (B)               On each  Distribution  Date on or prior to the  Group II  Cross-Over  Date,  an
         amount  equal  to  the  sum of the  remaining  Available  Funds  for  Loan  Group  II  after  the
         distributions  set  forth  in  paragraph  (A)  above,  will be  distributed  sequentially  in the
         following  order:  first to the Class II-B-1  Certificates  and Class II-BX-1  Certificates,  pro
         rata,  then to the Class II-B-2  Certificates  and the Class II-BX-2  Certificates,  pro rata and
         then   sequentially  to  the  Class  II-B-3,   Class  II-B-4,   Class  II-B-5  and  Class  II-B-6
         Certificates,  in that order,  in each case up to an amount equal to and in the following  order:
         (a) the  Accrued  Certificate  Interest  thereon  for such  Distribution  Date,  (b) any  Accrued
         Certificate  Interest  thereon  remaining  undistributed  from  previous  Distribution  Dates and
         (c) such class's  Allocable Share, as applicable,  for such  Distribution  Date, in each case, to
         the extent of the remaining Available Funds for Loan Group II.

         (C)               On each  Distribution  Date,  any  Available  Funds for Loan Group II remaining
         after  payment of interest and  principal to the Classes of  Certificates  entitled  thereto,  as
         described  above,  will be  distributed  to the Class R  Certificates;  provided,  that if on any
         Distribution  Date there are any  Available  Funds for Loan Group II remaining  after  payment of
         interest  and  principal  to the Group II  Certificates  entitled  thereto,  such amounts will be
         distributed  to the other  Classes of Group II Senior  Certificates,  pro rata,  based upon their
         respective  Certificate  Principal  Balances,  until all  amounts  due to all Classes of Group II
         Senior  Certificates  have been paid in full and then to any  Group II  Subordinate  Certificates
         (unless  otherwise  described  herein),  before any remaining  Available Funds are distributed in
         accordance  with this paragraph to the Class R  Certificates.  It is not  anticipated  that there
         will be any significant amounts remaining for such distribution.

         (b)      No  Accrued  Certificate  Interest  will  be  payable  with  respect  to  any  Class  of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (c)      If on any  Distribution  Date the Available  Funds for the Group II Senior  Certificates
is less than the Accrued  Certificate  Interest on the related Senior  Certificates for such  Distribution
Date prior to reduction  for Net Interest  Shortfalls  and the interest  portion of Realized  Losses,  the
shortfall  will be  allocated to the holders of the Class of  Senior  Certificates  on a pro rata basis in
accordance  with the amount of  Accrued  Certificate  Interest  for that  Distribution  Date  absent  such
shortfalls.   In  addition,  the  amount  of  any  interest  shortfalls  will  constitute  unpaid  Accrued
Certificate  Interest and will be distributable  to holders of the  Certificates  entitled to such amounts
on  subsequent  Distribution  Dates,  to the extent of the  applicable  Available  Funds  remaining  after
current  interest  distributions  as required  herein.  Any such amounts so carried  forward will not bear
interest.  Shortfalls  in  interest  payments  will  not  be  offset  by  a  reduction  in  the  servicing
compensation  of the  Master  Servicer  or  otherwise,  except to the  extent of  applicable  Compensating
Interest Payments.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-6  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-6 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-6 REMICs.

         (e)      On each  Distribution  Date, the Available Funds in respect of Loan Group III on deposit
in the Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-1  will be
         distributed  to  the  Class   III-1A-1,   Class  III-1A-2,   Class   III-1A-3,   Class  III-1X-1,
         Class III-1X-2,  Class III-1X-3,  Class III-1X-4,  Class III-1X-5 and Class III-1X-6 Certificates
         as follows:

                  first, to the Class  III-1A-1,  Class III-1A-2,  Class III-1A-3,  Class III-1X-1,  Class
                  III-1X-2,   Class  III-1X-3,   Class   III-1X-4,   Class  III-1X-5  and  Class  III-1X-6
                  Certificates,   the   Accrued   Certificate   Interest  on  each  such  Class  for  such
                  Distribution  Date,  pro rata,  based on the Accrued  Certificate  Interest owed to each
                  such Class;

                  second,  to the Class  III-1A-1,  Class  III-1A-2,  Class  III-1A-3 and Class  III-1X-1,
                  Class  III-1X-2,  Class  III-1X-3,  Class  III-1X-4,  Class  III-1X-5 and Class III-1X-6
                  Certificates,  any Accrued  Certificate  Interest thereon remaining  undistributed  from
                  previous  Distribution  Dates, pro rata, based on the undistributed  Accrued Certificate
                  Interest  owed to each such  Class,  to the  extent  of  remaining  Available  Funds for
                  Sub-Loan Group III-1; and

                  third,  to the Class  III-1A-1,  Class  III-1A-2  and Class  III-1A-3  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-1  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-1,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-2  will be
         distributed  to  the  Class   III-2A-1,   Class  III-2A-2,   Class   III-2A-3,   Class  III-2X-1,
         Class III-2X-2,  Class III-2X-3,  Class III-2X-4,  Class III-2X-5 and Class III-2X-6 Certificates
         as follows:

                  first, to the Class  III-2A-1,  Class III-2A-2,  Class III-2A-2,  Class III-2A-3,  Class
                  III-2X-1,   Class  III-2X-2,   Class  III-2X-3,   Class  III-2X-4,  Class  III-2X-5  and
                  Class III-2X-6  Certificates,  the Accrued Certificate Interest on such Classes for such
                  Distribution  Date,  pro rata,  based on the Accrued  Certificate  Interest owed to each
                  such Class;

                  second, to the Class III-2A-1,  Class III-2A-2,  Class III-2A-2,  Class III-2A-3,  Class
                  III-2X-1,  Class  III-2X-2,  Class III-2X-3,  Class  III-2X-4,  Class III-2X-5 and Class
                  III-2X-6   Certificates,    any   Accrued   Certificate   Interest   thereon   remaining
                  undistributed  from previous  Distribution  Dates, pro rata, based on the  undistributed
                  Accrued  Certificate  Interest  owed to each such  Class,  to the  extent  of  remaining
                  Available Funds for Sub-Loan Group III-2; and

                  third,  to the Class  III-2A-1,  Class  III-2A-2  and Class  III-2A-3  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-2  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-2,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (C)      Except as provided in clauses (D) and (E) below, on each  Distribution  Date on or prior
         to the Group III  Cross-Over  Date, an amount equal to the sum of any remaining  Available  Funds
         for all Loan  Groups in Loan Group II after the  distributions  in clauses (A) through (C) above,
         will  be  distributed   sequentially  in  the  following  order:   first  to  the  Class  III-B-1
         Certificates and Class III-BX-1  Certificates,  pro rata, then to the Class III-B-2  Certificates
         and the Class III-BX-2  Certificates,  pro rata, then to the  Class III-B-3  Certificates and the
         Class  III-BX-3  Certificates,  pro  rata,  and then  sequentially  to the Class  III-B-4,  Class
         III-B-5,  Class  III-B-6 and Class  III-B-7  Certificates,  in that order,  in each case up to an
         amount equal to and in the following  order:  (a) the Accrued  Certificate  Interest  thereon for
         such Distribution  Date,  (b) any Accrued  Certificate  Interest thereon remaining  undistributed
         from previous  Distribution  Dates and (c) such  Class's  Allocable  Share for such  Distribution
         Date, in each case, to the extent of remaining  Available  Funds for all Sub-Loan  Groups in Loan
         Group III.

         (D)               On each  Distribution  Date prior to the Group III  Cross-Over  Date, but after
         the  reduction  of  the  aggregate   Certificate  Principal  Balance  of  the  Group  III  Senior
         Certificates in any Certificate  Group to zero, the remaining  Certificate  Groups related to the
         Group  III  Mortgage  Loans  will be  entitled  to  receive  in  reduction  of their  Certificate
         Principal  Balances,  pro rata based upon aggregate  Certificate  Principal Balance of the Senior
         Certificates  in each  Certificate  Group  related to the Group III  Mortgage  Loans  immediately
         prior to such  Distribution  Date,  in  addition  to any  Principal  Prepayments  related to such
         remaining  Group III Senior  Certificates'  respective  Sub-Loan  Group  allocated to such Senior
         Certificates,  100% of the Principal  Prepayments  on any Group III Mortgage Loan in the Sub-Loan
         Group or  Sub-Loan Groups relating to any fully paid Certificate  Group.  Such amounts  allocated
         to Group  III  Senior  Certificates  shall be  treated  as part of the  Available  Funds  for the
         related  Sub-Loan  Group and  distributed  as part of the  related  Senior  Optimal  Distribution
         Amount in  accordance  with  priority  third in clauses  (A) and (B)  above,  as  applicable,  in
         reduction of the  Certificate  Principal  Balances  thereof.  Notwithstanding  the foregoing,  if
         (i) the  weighted  average of the  Subordinate  Percentages for each Sub-Loan Group in Loan Group
         III on such  Distribution  Date equals or exceeds two times the initial  weighted  average of the
         Subordinate  Percentages for each Sub-Loan Group in Loan Group III and (ii) the  aggregate Stated
         Principal  Balance of the Group III Mortgage  Loans  Delinquent  60 days or more  (including  for
         this purpose any such Mortgage  Loans in  foreclosure  and Group III Mortgage  Loans with respect
         to which the related Mortgaged  Property has been acquired by the Trust),  averaged over the last
         six months,  as a percentage  of the  aggregate  Certificate  Principal  Balance of the Group III
         Subordinate  Certificates  does not exceed  100%,  then the  additional  allocation  of Principal
         Prepayments to the  Certificates  in accordance with this clause will not be made and 100% of the
         Principal  Prepayments  on any Group III  Mortgage  Loan in the  Sub-Loan  Group relating  to the
         fully paid Certificate  Group or Certificate  Groups related to the Group III Mortgage Loans will
         be allocated to the Group III Subordinate Certificates.

         (E)      For any  Undercollateralized  Certificate  Group on any  Distribution  Date prior to the
         Group III Cross-Over Date,  (i) 100% of amounts otherwise  allocable to the Group III Subordinate
         Certificates  in respect of principal will be  distributed  to the Group III Senior  Certificates
         of such  Undercollateralized  Certificate  Group on a pro rata  basis in  accordance  with  their
         respective  Certificate  Principal  Balances in reduction of the Certificate  Principal  Balances
         thereof,   until  the  aggregate   Certificate   Principal  Balance  of  such  Group  III  Senior
         Certificates  is an amount  equal to the  aggregate  Stated  Principal  Balance  of the Group III
         Mortgage  Loans  in  the  related  Sub-Loan  Group  and  (ii) the  Accrued  Certificate  Interest
         otherwise  allocable to the Group III Subordinate  Certificates on such Distribution Date will be
         reduced and  distributed to such Group III Senior  Certificates,  to the extent of any amount due
         and unpaid on such Group III Senior  Certificates,  in an amount equal to one month's interest at
         a rate  equal  to the  related  Pass-Through  Rate  for  such  Distribution  Date on the  related
         Undercollateralized  Amount.  Any such  reduction  in the  Accrued  Certificate  Interest  on the
         Group III  Subordinate  Certificates  will be  allocated  in  reverse  order of their  respective
         numerical  designations,  commencing  with the Class III-B-6  Certificates.  If there exists more
         than one  Undercollateralized  Certificate Group on a Distribution Date, amounts distributable to
         such  Undercollateralized  Certificate  Groups pursuant to this clause will be allocated  between
         such   Undercollateralized   Certificate   Groups,   pro  rata,   based  upon  their   respective
         Undercollateralized Amounts.

         (F)               If, after  distributions have been made pursuant to priorities first and second
         of clauses (A) and (B) above on any  Distribution  Date,  the remaining  Available  Funds for any
         Sub-Loan  Group in Loan  Group III is less than the  Senior  Optimal  Principal  Amount  for that
         Sub-Loan Group,  the Senior Optimal  Principal Amount for such Sub-Loan Group shall be reduced by
         that amount,  and the remaining  Available  Funds for such Sub-Loan  Group will be distributed as
         principal among  the  related  Classes  of Group III Senior  Certificates  on a pro rata basis in
         accordance with their respective Certificate Principal Balances.

         (G)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of  Certificates  entitled  thereto,  will be distributed to the Class R
         Certificates;  provided that if on any  Distribution  Date there are any Available  Funds for any
         Sub-Loan  Group in Loan  Group III  remaining  after  payment  of  interest  and  principal  to a
         Class or Classes of Certificates  entitled thereto, such amounts will be distributed to the other
         Classes of Group III Senior  Certificates,  pro rata,  based  upon  their  Certificate  Principal
         Balances,  until all amounts due to all Classes of Group III Senior  Certificates  have been paid
         in full based upon their  respective  Certificate  Principal  Balances,  until all amounts due to
         all  classes  of Group II  Senior  Certificates  have been paid in full and then to any Group III
         Subordinate  Certificates  (unless otherwise  described  herein),  before any Available Funds are
         distributed in accordance with this clause to the Class R Certificates.

         (f)      No  Accrued  Certificate  Interest  will  be  payable  with  respect  to  any  Class  of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (g)      If on any  Distribution  Date the Available Funds for the Group III Senior  Certificates
in  any  Certificate  Group  is  less  than  the  Accrued  Certificate  Interest  on  the  related  Senior
Certificates for such  Distribution  Date prior to reduction for Net Interest  Shortfalls and the interest
portion  of  Realized  Losses,  the  shortfall  will be  allocated  to the  holders of the Class of Senior
Certificates  in such  Certificate  Group on a pro rata  basis in  accordance  with the  amount of Accrued
Certificate  Interest for that  Distribution Date absent such shortfalls.  In addition,  the amount of any
interest  shortfalls will constitute  unpaid Accrued  Certificate  Interest and will be  distributable  to
holders of the  Certificates  of the related Classes  entitled to such amounts on subsequent  Distribution
Dates, to the extent of the applicable  Available Funds after current  interest  distributions as required
herein.  Any such  amounts so carried  forward will not bear  interest.  Shortfalls  in interest  payments
will not be offset by a reduction  in the  servicing  compensation  of the Master  Servicer or  otherwise,
except to the extent of applicable Compensating Interest Payments.

         (h)      The  expenses and fees of the Trust shall be paid by each of the 2006-6  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-6 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-6 REMICs.

         Section 6.03      Allocation of Losses and  Subsequent  Recoveries  on the Group I  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect of each Group I Mortgage  Loan that occurred  during the  immediately  preceding
calendar month,  based on information  provided by the related Servicer.  Any Realized Losses with respect
to the Group I  Mortgage  Loans  shall be  applied  on each  Distribution  Date  after  the  distributions
provided for in Section 6.01, in reduction of the  Certificate  Principal  Balance of the Class or Classes
of Group I Certificates to the extent provided in the definition of Applied Realized Loss Amount.

         (b)               In  addition,  in  the  event  that  the  Master  Servicer  or  the  Securities
Administrator  receives any Subsequent Recoveries from a Servicer,  the Master Servicer shall deposit such
funds into the Distribution  Account pursuant to Section  4.01(c)(ii).  If, after taking into account such
Subsequent  Recoveries,  the  amount  of a  Realized  Loss is  reduced,  the  amount  of  such  Subsequent
Recoveries  will be  applied  to  increase  the  Certificate  Principal  Balance  of the  Class of Group I
Certificates  with the  highest  payment  priority  to which  Applied  Realized  Loss  Amounts  have  been
allocated,  but not by more than the amount of Applied Realized Loss Amounts previously  allocated to that
Class of Group I Certificates.  The amount of any remaining  Subsequent  Recoveries  first will be applied
to sequentially  increase the Certificate  Principal  Balance of the Group I Certificates,  beginning with
the Class I-A-1  Certificates  and then the Class I-A-2  Certificates,  and then any remaining  Subsequent
Recoveries will be applied to the Group I Subordinate  Certificates  starting with the Group I Subordinate
Certificate  with the highest payment  priority,  in each case, up to the amount of such Applied  Realized
Loss Amount, to the extent not covered by Excess Spread and  Overcollateralization,  previously  allocated
to such Class or Classes.  Notwithstanding the foregoing,  any Subsequent  Recoveries will be allocated to
the Group I Senior  Certificates  to the extent of any Applied  Realized Loss Amounts before being applied
to the Group I  Subordinate  Certificates.  Holders of such Group I  Certificates  will not be entitled to
any  payments in respect of Current  Interest on the amount of such  increases  for any  Interest  Accrual
Period  preceding  the  Distribution  Date on which such  increase  occurs.  Any such  increases  shall be
applied to the  Certificate  Principal  Balance of each Group I  Certificate  of such Class in  accordance
with its respective Fractional Undivided Interest.

         Section 6.04      Allocation of Losses and  Subsequent  Recoveries on the Group II  Certificates
and the Group III  Certificates.  (a) On or prior to each  Determination  Date, the Master  Servicer shall
determine  the  amount of any  Realized  Loss in  respect  of each  Group II  Mortgage  Loan and Group III
Mortgage  Loan that  occurred  during the  immediately  preceding  calendar  month,  based on  information
provided by the related Servicer.

         (b)      (i) With respect to any Group II  Certificates on any  Distribution  Date, the principal
portion of each Realized Loss on a Group II Mortgage Loan shall be allocated as follows:

                  first,  to  the  Class II-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the Class  II-B-5  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the  Class  II-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the Class  II-B-3  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to the  Class  II-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to the  Class  II-B-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  seventh,  to the Class  II-A-2  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  eighth,  to the Class  II-A-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero.

                  (ii)  With  respect  to any  Group  III  Certificates  on  any  Distribution  Date,  the
principal  portion  of each  Realized  Loss on a Group III  Mortgage  Loan in a  Sub-Loan  Group  shall be
allocated as follows:

                  first,  to the Class  III-B-7  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the Class  III-B-6  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the Class  III-B-5  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the Class  III-B-4  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to the Class  III-B-3  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to the Class  III-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  seventh,  to the Class III-B-1  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  eighth,  to  the  Senior  Certificates  in  the  related  Certificate  Group  until  the
         Certificate  Principal  Balances  thereof have been reduced to zero in accordance with clause (d)
         below.

         (c)      Notwithstanding  the  foregoing  clause (b), no such  allocation  of any  Realized  Loss
shall be made on a  Distribution  Date to any  Class of Group II  Certificates  to the  extent  that  such
allocation would result in the reduction of the aggregate  Certificate  Principal Balances of all Group II
Certificates  in as of such  Distribution  Date,  after  giving  effect  to all  distributions  and  prior
allocations  of Realized  Losses on the Group II Mortgage  Loans on such date,  to an amount less than the
aggregate  Stated  Principal  Balance  of all of the  Group II  Mortgage  Loans as of the first day of the
month of such  Distribution  Date (such  limitation,  the "Loss Allocation  Limitation").  Notwithstanding
the foregoing  clause (b), no such  allocation of any Realized Loss shall be made on a  Distribution  Date
to any Class of (i) Group III Subordinate  Certificates  to the extent that such  allocation  would result
in the reduction of the aggregate  Certificate  Principal  Balances of all Group III Certificates in as of
such  Distribution  Date,  after giving  effect to all  distributions  and prior  allocations  of Realized
Losses on the  Group III  Mortgage  Loans on such  date,  to an  amount  less  than the  aggregate  Stated
Principal  Balance  of all of the  Group  III  Mortgage  Loans as of the  first  day of the  month of such
Distribution  Date and (ii) Group III Senior  Certificates in a Certificate  Group to the extent that such
allocation  would  result in the  reduction of the  aggregate  Certificate  Principal  Balances of all the
Group III Senior  Certificates  in such  Certificate  Group as of such  Distribution  Date,  after  giving
effect to all  distributions  and prior  allocations of Realized Losses on the Group III Mortgage Loans in
the related  Sub-Loan  Group in Loan Group III on such date, to an amount less than the  aggregate  Stated
Principal  Balance of all of the Group III Mortgage  Loans in such  Sub-Loan  Group as of the first day of
the month of such  Distribution  Date (each such  limitation in clause (i) and (ii), the "Loss  Allocation
Limitation").

         (d)      The principal  portion of any Realized  Losses  allocated to a Class of  Certificates in
Loan Group III shall be allocated among the  Certificates of such Class in proportion to their  respective
Certificate  Principal  Balances.  The principal  portion of any  allocation  of Realized  Losses shall be
accomplished  by reducing the  Certificate  Principal  Balance of the related  Certificates on the related
Distribution  Date.  The principal  portion of any Realized  Losses  allocated to the Sub-Loan Group III-1
Certificates will be allocated first to the Class III-1A-3  Certificates  until the Certificate  Principal
Balance  thereof has been reduced to zero, then to the Class III-1A-2  Certificates  until the Certificate
Principal Balance thereof has been reduced to zero and then to the Class III-1A-1  Certificates  until the
Certificate  Principal  Balance  thereof has been reduced to zero.  The principal  portion of any Realized
Losses  allocated to the Sub-Loan Group III-2  Certificates  will be allocated first to the Class III-2A-3
Certificates  until the Certificate  Principal Balance thereof has been reduced to zero, then to the Class
III-2A-2  Certificates  until the Certificate  Principal Balance thereof has been reduced to zero and then
to the Class III-2A-1  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero. Once the aggregate  Certificate  Principal  Balance of the  Certificates  in a Certificate  Group in
Loan Group III has been reduced to zero,  the principal  portion of Realized  Losses on the Mortgage Loans
in the related  Sub-Loan  Group (if any) that are not  allocated to the related  Subordinate  Certificates
pursuant  to Section  6.04(b)(ii)  will be  allocated  pro rata based  upon their  respective  Certificate
Principal  Balances to the remaining Group III Senior  Certificates of the other Certificate  Groups,  pro
rata based upon their respective Certificate Principal Balances.

         (e)      Realized Losses shall be allocated on the  Distribution  Date in the month following the
month in which such loss was incurred  and, in the case of the  principal  portion  thereof,  after giving
effect to distributions made on such Distribution Date.

         (f)      On  each   Distribution   Date,  the  Securities   Administrator   shall  determine  the
Subordinate  Certificate  Writedown Amounts. Any Subordinate  Certificate  Writedown Amount shall effect a
corresponding  reduction in the Certificate  Principal Balance of the Class II-B Certificates or the Class
III-B Certificates, as applicable, in the reverse order of their numerical Class designations.

         (g)      The applicable  Senior  Percentage of Net Interest  Shortfalls  will be allocated  among
the Group II Senior  Certificates in proportion to the amount of Accrued  Certificate  Interest that would
have been allocated thereto in the absence of such shortfalls.  The applicable  Subordinate  Percentage of
Net Interest  Shortfall  will be allocated  among the Group II Subordinate  Certificates  in proportion to
the amount of Accrued  Certificate  Interest that would have been allocated thereto in the absence of such
shortfalls.  The  interest  portion of any  Realized  Losses with  respect to the Group II Mortgage  Loans
occurring on or prior to the Group II  Cross-Over  Date will be  allocated to the Class II-B  Certificates
in inverse  order of their  numerical  Class designations.  Following the Group II  Cross-Over  Date,  the
interest  portion of Realized  Losses on the Group II  Mortgage  Loans will be  allocated  to the Group II
Senior Certificates on a pro rata basis in proportion to the amount of Accrued  Certificate  Interest that
would  have been  allocated  thereto  in the  absence  of such  Realized  Losses.  The  applicable  Senior
Percentage  of Net  Interest  Shortfalls  will be  allocated  among the Group III Senior  Certificates  in
proportion to the amount of Accrued  Certificate  Interest that would have been  allocated  thereto in the
absence of such  shortfalls.  The  applicable  Subordinate  Percentage of Net Interest  Shortfall  will be
allocated  among  the  Group  III  Subordinate  Certificates  in  proportion  to  the  amount  of  Accrued
Certificate  Interest  that  would have been  allocated  thereto in the  absence of such  shortfalls.  The
interest  portion of any  Realized  Losses with respect to the Group III  Mortgage  Loans  occurring on or
prior to the Group III  Cross-Over  Date will be  allocated  to the Class  III-B  Certificates  in inverse
order of their  numerical  Class designations.  Following  the Group III  Cross-Over  Date,  the  interest
portion of  Realized  Losses on the Group III  Mortgage  Loans will be  allocated  to the Group III Senior
Certificates  in the related Group III  Certificate  Group on a pro rata basis in proportion to the amount
of Accrued  Certificate  Interest that would have been  allocated  thereto in the absence of such Realized
Losses.

         (h)               In addition,  in the event that the Master  Servicer  receives  any  Subsequent
Recoveries  from a Servicer,  the Master Servicer shall deposit such funds into the  Distribution  Account
pursuant to Section  4.01(c)(ii).  If, after taking into account such  Subsequent  Recoveries,  the amount
of a Realized Loss is reduced,  the amount of such  Subsequent  Recoveries will be applied to increase the
Certificate  Principal  Balance of the related  Class of Group II  Subordinate  Certificates  or Group III
Subordinate  Certificates  with the highest payment priority to which Realized Losses have been allocated,
but not by more  than the  amount  of  Realized  Losses  previously  allocated  to that  Class of Group II
Subordinate Certificates or Group III Subordinate  Certificates,  as applicable,  pursuant to this Section
6.04.  The amount of any remaining  Subsequent  Recoveries  will be applied to  sequentially  increase the
Certificate  Principal  Balance  of the  Group  II  Subordinate  Certificates  or  Group  III  Subordinate
Certificates,  as applicable,  beginning with the related Class of Subordinate  Certificates with the next
highest payment priority,  up to the amount of such Realized Losses previously  allocated to such Class or
Classes  of  Certificates  pursuant  to this  Section  6.04.  Holders  of such  Certificates  will  not be
entitled to any payments in respect of current  interest on the amount of such  increases for any Interest
Accrual Period  preceding the Distribution  Date on which such increase  occurs.  Any such increases shall
be applied to the Certificate  Principal Balance of each Subordinate  Certificate of such related Class in
accordance with its respective Fractional Undivided Interest.

         Section 6.05      Cross-Collateralization.  Notwithstanding  the foregoing,  on any  Distribution
Date on which  the  Certificate  Principal  Balance  of the  Group I  Subordinate  Certificates,  Group II
Subordinate  Certificates or Group III Subordinate  Certificates  have been reduced to zero and a Realized
Loss that is a Special Hazard Loss is to be allocated to the related Senior  Certificates,  such loss will
be allocated among such Senior  Certificates  and the most  subordinate  outstanding  class of non-related
Subordinate Certificates on a pro rata basis, based on the Certificate Principal Balance thereof.

         Section 6.06      Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date,  the  Securities  Administrator  shall  distribute  to each  Certificateholder  of  record as of the
immediately  preceding  Record  Date the  Certificateholder's  pro rata share of its  Class (based  on the
aggregate  Fractional  Undivided  Interest  represented  by such  Holder's  Certificates)  of all  amounts
required to be distributed on such  Distribution  Date to such Class. The Securities  Administrator  shall
calculate  the  amount  to be  distributed  to each  Class  and,  based on such  amounts,  the  Securities
Administrator  shall  determine the amount to be  distributed  to each  Certificateholder.  The Securities
Administrator's  calculations of payments shall be based solely on information  provided to the Securities
Administrator  by the Master  Servicer.  The  Securities  Administrator  shall not be required to confirm,
verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or (ii) upon  receipt by the  Securities  Administrator  on or before the fifth Business Day preceding the
Record Date of written  instructions from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States depository  institution with appropriate  facilities
for  receiving  such a wire  transfer;  provided,  however,  that the final  payment  in  respect  of each
Class of  Certificates will be made only upon  presentation and surrender of such respective  Certificates
at the office or agency of the Securities  Administrator  specified in the notice to Certificateholders of
such final payment.

         Section 6.07      Statements  to  Certificateholders.  On each  Distribution  Date,  concurrently
with each distribution to  Certificateholders,  the Securities  Administrator  shall make available to the
parties hereto and each  Certificateholder,  via the Securities  Administrator's  internet  website as set
forth  below,  the  following  information,  expressed  in the  aggregate  and as a  Fractional  Undivided
Interest  representing an initial  Certificate  Principal  Balance of $1,000,  or in the case of the Class
B-IO Certificates, an initial Notional Amount of $1,000:

         (a)      the  Certificate  Principal  Balance or Notional  Amount,  as applicable,  of each Class
after  giving  effect  (i) to all  distributions  allocable to  principal  on such  Distribution  Date and
(ii) the allocation of any Applied Realized Loss Amounts for such Distribution Date;

         (b)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A) the  aggregate  amount  of  any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (c)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through  Rate was limited by the Net Rate
Cap;

         (d)      the amount of such distribution to Holders of each Class allocable to interest;

         (e)      the applicable accrual periods dates for calculating  distributions and general
Distribution Dates;

         (f)      the total cash flows received and the general sources thereof;

         (g)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Master Servicer for the related Due Period;

         (h)      the amount of any Cap Contract Payment Amount payable to the Securities Administrator;

         (i)      with  respect  to each Loan  Group,  the  amount of such  distribution  to each
Certificate  allocable to interest and, with respect to the Group I Certificates,  the portion thereof, if
any, provided by the Cap Contract;

         (j)      the Interest Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward
Amount for each Class of Certificates;

         (k)      with  respect  to each  Loan  Group or  sub-loan  group,  the  aggregate  of the  Stated
Principal  Balance of (A) all of the Mortgage Loans and (B) the  Adjustable Rate Mortgage  Loans,  for the
following Distribution Date;

         (l)      the number and  Outstanding  Principal  Balance of the Mortgage Loans in each Loan Group
that were  Delinquent  (exclusive of any Mortgage Loan in  foreclosure)  in respect of which using the OTS
method  of  calculation   (A) one  Scheduled  Payment  is  Delinquent,   (B) two  Scheduled  Payments  are
Delinquent,  (C) three or more  Scheduled  Payments are Delinquent and  (D) foreclosure  proceedings  have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding
such  Distribution  Date and  separately  identifying  such  information  for the (1) first  lien Mortgage
Loans, (2) second lien Mortgage Loans, and (3) Adjustable Rate Mortgage Loans, in each such Loan Group;

         (m)      with  respect  to each Loan Group or  sub-loan  group,  the  amount of Monthly  Advances
included in the  distribution  on such  Distribution  Date  (including the general purpose of such Monthly
Advances);

         (n)      with  respect to each Loan Group or sub-loan  group,  the  cumulative  amount of Applied
Realized Loss Amounts to date;

         (o)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the prior calendar month or that have become material over time;

         (p)      with  respect  to each Loan Group or  sub-loan  group and with  respect to any  Mortgage
Loan that was liquidated  during the prior calendar month,  the loan number and aggregate Stated Principal
Balance of, and  Realized  Loss on, such  Mortgage  Loan as of the close of business on the  Determination
Date preceding such Distribution Date;

         (q)      with  respect  to each Loan  Group or  sub-loan  group,  the total  number  and
principal  balance of any real estate owned or REO  Properties as of the close of business on the last day
of the calendar month preceding such Distribution Date;

         (r)      with  respect to each Loan Group or sub-loan  group,  the three  month  rolling
average  of the  percent  equivalent  of a  fraction,  the  numerator  of  which is the  aggregate  Stated
Principal  Balance of the Mortgage  Loans that are 60 days or more  Delinquent  (in respect of which using
the OTS  method of  calculation)  or are in  bankruptcy  or  foreclosure  or are REO  Properties,  and the
denominator of which is the aggregate Stated  Principal  Balance of all of the Mortgage Loans in each case
as of the close of business on the last day of the calendar  month  preceding such  Distribution  Date and
separately  identifying such information for the (1) first lien Mortgage Loans,  and  (2) Adjustable  Rate
Mortgage Loans;

         (s)      the  Realized  Losses  during the  related  calendar  month and the  cumulative
Realized Losses through the end of the preceding month;

         (t)      whether a Trigger Event exists;

         (u)      updated pool  composition  data including the following with respect to each Loan Group:
weighted average mortgage rate and weighted average remaining term;

         (v)      [Reserved];

         (w)      [Reserved];

         (x)      the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts;

         (y)      the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges for the Group I Mortgage Loans; and

         (z)                                whether  any  exchanges  of   Exchangeable   Certificates   or
Exchanged  Certificates  have taken place since the preceding  Distribution  Date and, if applicable,  the
names,  Certificate  Principal Balances,  including notional and principal  balances,  pass-through rates,
and any interest and principal paid,  including any shortfalls  allocated,  of any Classes of Certificates
that were received by the Certificateholder of such Certificate as a result of such exchange.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will notify the  Securities  Administrator  five calendar days before each  Distribution  Date,  and if no
such notification  occurs,  the Securities  Administrator has no obligation to report with respect to (y).
The Depositor  covenants to the Securities  Administrator that there will be no new issuance of securities
backed by the same asset pool, so the Securities  Administrator  will only be responsible in (x) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Securities  Administrator,  based solely on, and to the extent of, information  provided to the Securities
Administrator   and  the  Master   Servicer  by  the  Servicer  and  the   Counterparty.   The  Securities
Administrator  may conclusively  rely on such information and shall not be required to confirm,  verify or
recalculate any such information.

         The  Securities  Administrator  may make  available  each month,  to any  interested  party,  the
monthly statement to Certificateholders  via the Securities  Administrator's  website initially located at
"www.ctslink.com."   Assistance  in  using  the  website  can  be  obtained  by  calling  the   Securities
Administrator's  customer  service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above
distribution  option are  entitled to have a paper copy mailed to them via first class mail by calling the
Securities  Administrator's  customer  service desk and  indicating  such.  The  Securities  Administrator
shall have the right to change the way such  reports are  distributed  in order to make such  distribution
more convenient  and/or more  accessible to the parties,  and the Securities  Administrator  shall provide
timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2007, the Securities  Administrator  will furnish a report to each Holder of the Certificates of record at
any time during the prior  calendar  year as to the aggregate of amounts  reported  pursuant to subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of servicing  compensation  and such other  customary  information  as the  Securities  Administrator  may
determine to be necessary  and/or to be required by the Internal  Revenue Service or by a federal or state
law or rules or  regulations  to enable such Holders to prepare their tax returns for such calendar  year.
Such  obligations  shall be deemed to have been  satisfied  to the extent  that  substantially  comparable
information  shall  be  provided  by  the  Securities   Administrator  or  the  Trustee  pursuant  to  the
requirements of the Code.

         Section 6.08      Monthly  Advances.  If the  related  Servicer  was  required  to make a Monthly
Advance pursuant to the related  Servicing  Agreement and fails to make any required  Monthly Advance,  in
whole or in part, the Master Servicer,  as successor  servicer,  or any other successor servicer appointed
by it, will  deposit in the  Distribution  Account not later than the  Distribution  Account  Deposit Date
immediately  preceding  the  related  Distribution  Date an amount  equal to such  Monthly  Advance to the
extent not  otherwise  paid by the related  Servicer,  net of the  Servicing  Fee for such  Mortgage  Loan
except to the extent the Master  Servicer  determines  any such  advance to be a  Nonrecoverable  Advance.
Subject to the  foregoing,  the Master  Servicer,  as  successor  servicer,  shall  continue  to make such
advances  through the date that the related  Servicer is required to do so under its Servicing  Agreement;
provided,  however,  that if the Master Servicer deems an advance to be a Nonrecoverable  Advance,  on the
Distribution  Account  Deposit Date,  the Master  Servicer shall not be obligated to make such advance and
shall present an Officer's  Certificate to the Trustee  (i) stating that the Master Servicer elects not to
make a Monthly  Advance in a stated  amount  and  (ii) detailing  the reason it deems the  advance to be a
Nonrecoverable Advance.

         Section 6.09      Compensating  Interest  Payments.  The  Master  Servicer  shall  deposit in the
Distribution  Account not later than each Distribution  Account Deposit Date an amount equal to the lesser
of  (i) the  sum of the  aggregate  amounts  required  to be paid by the  Servicers  under  the  Servicing
Agreements  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall with respect
to the Mortgage  Loans for the related  Distribution  Date,  and not so paid by the related  Servicers and
(ii) the  Master  Servicer  Compensation  for such  Distribution  Date  (such  amount,  the  "Compensating
Interest  Payment").  The Master Servicer shall not be entitled to any  reimbursement  of any Compensating
Interest Payment.

         Section 6.10      Distributions on REMIC Regular  Interests.  (a) On each Distribution  Date, the
Securities  Administrator  shall be  deemed  to  distribute,  to REMIC IV as the  holder  of the  REMIC II
Regular  Interests,  those portions of the REMIC II Distribution  Amount not designated to Component II of
the  Class R  Certificates,  in the  amounts  and in  accordance  with  the  priorities  set  forth in the
definition of REMIC II Distribution Amount.

         (b)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
to the  Trustee,  on behalf of REMIC V as the holder of the REMIC I Regular  Interests,  REMIC III Regular
Interests,  and REMIC IV  Regular  Interests,  those  portions  of the  REMIC I  Distribution  Amount  not
designated  to  Component  I of the  Class R  Certificates,  in the  amounts  and in  accordance  with the
priorities set forth in the definition of REMIC I  Distribution  Amountthose,  those portions of the REMIC
III  Distribution  Amount not designated to Component III of the Class R Certificates,  in the amounts and
in accordance with the priorities set forth in the definition of REMIC III  Distribution  Amount and those
portions of the REMIC IV  Distribution  Amount not designated to Component IV of the Class R Certificates,
in  the  amounts  and in  accordance  with  the  priorities  set  forth  in the  definition  of  REMIC  IV
Distribution Amount.

         (c)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
the REMIC V  Distribution  Amount  to:  (i) the  holders of the  Certificates  (other  than the Class B-IO
Certificates),  as the holders of the REMIC V Interests  (other than REMIC V Regular  Interests B-IO-I and
B-IO-P)  and (ii)  itself on behalf of REMIC VI, as the  holder of REMIC V Regular  Interests  B-IO-I  and
B-IO-P,  in the amounts and in  accordance  with the  priorities  set forth in the  definition  of REMIC V
Distribution Amount.

         (d)               On each  Distribution  Date,  the Securities  Administrator  shall be deemed to
distribute to the holder of the Class B-IO  Certificates,  as the holder of the REMIC VI Regular Interest,
the amounts set forth in the definition of REMIC VI Distribution Amount.

         (e)               Notwithstanding  the  deemed  distributions  on  the  REMIC  Regular  Interests
described in this Section 6.10,  distributions of funds from the  Distribution  Account shall be made only
in accordance with Sections 6.01 and 6.02.


                                               ARTICLE VII

                                           The Master Servicer

         Section 7.01      Liabilities  of the Master  Servicer.  The Master  Servicer  shall be liable in
accordance herewith only to the extent of the obligations  specifically  imposed upon and undertaken by it
herein.

         Section 7.02      Merger or Consolidation  of the Master  Servicer.  (a) The Master Servicer will
keep in full force and effect its  existence,  rights and  franchises as a  corporation  under the laws of
the state of its  incorporation,  and will  obtain and  preserve  its  qualification  to do  business as a
foreign  corporation in each jurisdiction in which such  qualification is or shall be necessary to protect
the validity and  enforceability  of this Agreement,  the Certificates or any of the Mortgage Loans and to
perform its duties under this Agreement.

         (b)      Any  Person  into  which the  Master  Servicer  may be merged  or  consolidated,  or any
corporation  resulting from any merger or  consolidation to which the Master Servicer shall be a party, or
any Person  succeeding  to the  business  of the Master  Servicer,  shall be the  successor  of the Master
Servicer  hereunder,  without  the  execution  or filing of any paper or further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

         Section 7.03      Indemnification  of the  Trustee,  the  Master  Servicer  and the  Securities
Administrator.  (a) The  Master  Servicer  agrees to indemnify  the  Indemnified  Persons for, and to hold
them harmless against, any loss,  liability or expense (including  reasonable legal fees and disbursements
of counsel)  incurred on their part that may be sustained in connection with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this Agreement,  the Servicing Agreements,  the Assignment Agreements or the Certificates or the powers of
attorney  delivered by the Trustee hereunder  (i) related to the Master Servicer's  failure to perform its
duties in  compliance  with this  Agreement  (except  as any such  loss,  liability  or  expense  shall be
otherwise  reimbursable  pursuant to this Agreement) or (ii) incurred  by reason of the Master  Servicer's
willful  misfeasance,  bad faith or gross  negligence in the performance of duties  hereunder or by reason
of reckless  disregard of obligations and duties hereunder,  provided,  in each case, that with respect to
any such claim or legal action (or pending or threatened  claim or legal  action),  the Trustee shall have
given the Master Servicer and the Depositor  written notice thereof  promptly after a Responsible  Officer
of the  Trustee  shall have with  respect to such claim or legal  action  actual  knowledge  thereof.  The
Trustee's  failure  to give any such  notice  shall not  affect  the  Trustee's  right to  indemnification
hereunder,  except to the extent the Master  Servicer is  materially  prejudiced  by such  failure to give
notice.  This indemnity  shall survive the  resignation or removal of the Trustee,  Master Servicer or the
Securities Administrator and the termination of this Agreement.

         (b)      The Trust  Fund will  indemnify  any  Indemnified  Person  for any  loss,  liability  or
expense  (including  reasonable  legal fees and  disbursements  of counsel) of any Indemnified  Person not
otherwise covered by the Master Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04      Limitations  on  Liability of the Master  Servicer  and Others.  Subject to the
obligation of the Master Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the Master Servicer nor any of the directors,  officers,  employees or agents of
the Master  Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust
Fund or the  Certificateholders  for taking any action or for  refraining  from  taking any action in good
faith  pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this  provision
shall  not  protect  the  Master  Servicer  or any  such  Person  against  any  breach  of  warranties  or
representations  made herein or any liability  which would otherwise be imposed by reason of such Person's
willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

         (b)      The  Master  Servicer  and any  director,  officer,  employee  or  agent  of the  Master
Servicer may rely in good faith on any document of any kind prima facie  properly  executed and  submitted
by any Person respecting any matters arising hereunder.

         (c)      The Master Servicer, the Custodian and any director,  officer,  employee or agent of the
Master Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby against any
loss,  liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on
their part that may be sustained  in  connection  with,  arising out of, or related to, any claim or legal
action  (including  any pending or  threatened  claim or legal  action)  relating to this  Agreement,  the
Certificates or any Servicing  Agreement  (except to the extent that the Master Servicer is indemnified by
the  Servicer  thereunder),  other than  (i) any  such loss,  liability  or expense  related to the Master
Servicer's  failure to perform  its duties in  compliance  with this  Agreement  (except as any such loss,
liability or expense shall be otherwise  reimbursable  pursuant to this Agreement),  or to the Custodian's
failure  to perform  its duties  under the  Custodial  Agreement,  respectively,  or  (ii) any  such loss,
liability or expense incurred by reason of the Master Servicer's or the Custodian's  willful  misfeasance,
bad faith or gross  negligence in the  performance of duties  hereunder or under the Custodial  Agreement,
as  applicable,  or by reason of reckless  disregard  of  obligations  and duties  hereunder  or under the
Custodial Agreement, as applicable.

         (d)      The  Master  Servicer  shall not be under any  obligation  to appear  in,  prosecute  or
defend any legal  action  that is not  incidental  to its  duties  under  this  Agreement  and that in its
opinion may involve it in any expense or  liability;  provided,  however,  the Master  Servicer may in its
discretion,  with  the  consent  of the  Trustee  (which  consent  shall  not be  unreasonably  withheld),
undertake  any such action which it may deem  necessary or desirable  with respect to this  Agreement  and
the rights and duties of the parties  hereto and the  interests of the  Certificateholders  hereunder.  In
such event,  the legal expenses and costs of such action and any liability  resulting  therefrom  shall be
expenses,  costs and  liabilities  of the Trust  Fund,  and the Master  Servicer  shall be  entitled to be
reimbursed  therefor  out of the  Distribution  Account  as  provided  by  Section 4.05.  Nothing  in this
Section  7.04(d) shall affect the Master  Servicer's  obligation to supervise,  or to take such actions as
are necessary to ensure,  the  servicing  and  administration  of the Mortgage  Loans  pursuant to Section
3.01(a).

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required to do so pursuant to this  Agreement,  the Master Servicer shall not be required to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         (f)      The Master  Servicer  shall not be liable  for any acts or  omissions  of any  Servicer,
except as otherwise expressly provided herein.

         Section 7.05      Master Servicer Not to Resign.  Except as provided in Section 7.07,  the Master
Servicer  shall  not  resign  from  the  obligations  and  duties  hereby  imposed  on it  except  upon  a
determination  that any such duties  hereunder are no longer  permissible  under  applicable  law and such
impermissibility  cannot be  cured.  Any such  determination  permitting  the  resignation  of the  Master
Servicer shall be evidenced by an Opinion of Independent  Counsel  addressed to the Trustee to such effect
delivered to the Trustee.  No such  resignation by the Master  Servicer shall become  effective  until the
Company or the  Trustee or a  successor  to the Master  Servicer  reasonably  satisfactory  to the Trustee
shall have  assumed  the  responsibilities  and  obligations  of the Master  Servicer in  accordance  with
Section 8.02  hereof.  The Trustee shall notify the Rating  Agencies upon its receipt of written notice of
the resignation of the Master Servicer.

         Section 7.06      Successor  Master   Servicer.   In  connection  with  the  appointment  of  any
successor  Master  Servicer or the  assumption  of the duties of the Master  Servicer,  the Company or the
Trustee  may make  such  arrangements  for the  compensation  of such  successor  master  servicer  out of
payments on the Mortgage  Loans as the Company or the Trustee and such  successor  master  servicer  shall
agree.  If the  successor  master  servicer  does not agree that such market  value is a fair price,  such
successor  master  servicer  shall  obtain two  quotations  of market  value from third  parties  actively
engaged  in  the  servicing  of  single-family   mortgage  loans.   Notwithstanding  the  foregoing,   the
compensation  payable to a successor  master  servicer  may not exceed the  compensation  which the Master
Servicer  would  have been  entitled  to retain if the  Master  Servicer  had  continued  to act as Master
Servicer hereunder.

         Section 7.07      Sale and  Assignment  of Master  Servicing.  The Master  Servicer  may sell and
assign its rights and delegate its duties and  obligations  in its entirety as Master  Servicer under this
Agreement  and the  Company  may  terminate  the  Master  Servicer  without  cause and select a new Master
Servicer;  provided,  however,  that:  (i) the  purchaser or  transferee  accepting  such  assignment  and
delegation  (a) shall be a Person  which shall be qualified  to service  mortgage  loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000  (unless  otherwise  approved by each
Rating Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced  in a writing  signed by the  Trustee);  and (d) shall  execute  and  deliver to the  Trustee an
agreement,  in form and substance reasonably  satisfactory to the Trustee, which contains an assumption by
such Person of the due and punctual  performance  and  observance  of each  covenant  and  condition to be
performed or observed by it as master  servicer  under this  Agreement,  any custodial  agreement from and
after the effective date of such  agreement;  (ii) each  Rating Agency shall be given prior written notice
of the identity of the proposed  successor to the Master  Servicer and each Rating  Agency's rating of the
Certificates in effect  immediately prior to such assignment,  sale and delegation will not be downgraded,
qualified or withdrawn as a result of such  assignment,  sale and delegation,  as evidenced by a letter to
such effect  delivered  to the Master  Servicer  and the Trustee (at the expense of the Master  Servicer);
(iii) the  Master  Servicer  assigning  and selling the master  servicing  shall deliver to the Trustee an
Officer's  Certificate and an Opinion of Independent  Counsel addressed to the Trustee,  each stating that
all  conditions  precedent  to such action under this  Agreement  have been  completed  and such action is
permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Master Servicer is
terminated  without  cause by the  Company,  the  Company  shall  pay the  terminated  Master  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the master  servicing of the Mortgage  Loans is  transferred  to the successor  Master  Servicer.  No
such assignment or delegation  shall affect any rights or liability of the Master  Servicer  arising prior
to the effective date thereof.


                                               ARTICLE VIII

                                                 Default

         Section 8.01      Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Master Servicer:

         (a)      The Master  Servicer  fails to cause to be  deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure,  requiring the same to be remedied,  shall have been given to the Master Servicer;
or

         (b)      The Master  Servicer  fails to observe or  perform  in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the Master  Servicer by the  Trustee or to the Master  Servicer
and the Trustee by the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund; or

         (c)      There is entered  against the Master  Servicer a decree or order by a court or agency or
supervisory  authority having jurisdiction in the premises for the appointment of a conservator,  receiver
or liquidator in any  insolvency,  readjustment  of debt,  marshaling of assets and liabilities or similar
proceedings,  or for the winding up or liquidation of its affairs,  and the continuance of any such decree
or order is  unstayed  and in effect  for a period  of 60  consecutive  days,  or an  involuntary  case is
commenced against the Master Servicer under any applicable  insolvency or  reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

         (d)      The Master  Servicer  consents  to the  appointment  of a  conservator  or  receiver  or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings  of or relating to the Master  Servicer or  substantially  all of its property;  or the Master
Servicer  admits in writing its inability to pay its debts  generally as they become due, files a petition
to take  advantage of any applicable  insolvency or  reorganization  statute,  makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations;

         (e)      The Master  Servicer  assigns or delegates its duties or rights under this  Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master  Servicer  fails to comply with Section 3.16,  Section 3.17 and Section 3.18;
or

         (g)      The Master  Servicer  fails to cause to be deposited,  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date.

         In each and every  such  case,  so long as such  Event of  Default  with  respect  to the  Master
Servicer  shall not have been  remedied,  either the  Trustee or the  Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the  principal  of the Trust Fund,  by
notice in writing to the Master  Servicer (and to the Trustee if given by such  Certificateholders),  with
a copy to the Rating  Agencies,  and with the consent of the Company,  may terminate all of the rights and
obligations  (but not the  liabilities)  of the Master  Servicer  under this  Agreement  and in and to the
Mortgage  Loans and/or the REO Property  serviced by the Master  Servicer and the proceeds  thereof.  Upon
the receipt by the Master Servicer of the written  notice,  all authority and power of the Master Servicer
under this  Agreement,  whether with respect to the  Certificates,  the  Mortgage  Loans,  REO Property or
under any other  related  agreements  (but only to the  extent  that such other  agreements  relate to the
Mortgage Loans or related REO Property)  shall,  subject to Section 3.17 and  Section 8.02,  automatically
and without  further  action pass to and be vested in the Trustee,  in its  capacity as  successor  Master
Servicer,  pursuant to this  Section 8.01  (and,  with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17,  such power and authority of the Master  Servicer
shall,  subject to Section 8.02,  automatically  and without  further  action pass to and be vested in the
successor  Master Servicer  appointed by the Depositor);  and,  without  limitation,  the Trustee,  in its
capacity as successor Master  Servicer,(or such successor Master Servicer  appointed by the Depositor,  as
the case may be), is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the Master
Servicer as  attorney-in-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Master  Servicer  agrees to cooperate  with the  Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as
the case  may  be),  in  effecting  the  termination  of the  Master  Servicer's  rights  and  obligations
hereunder,  including,  without  limitation,  the  transfer to the  Trustee,  in its capacity as successor
Master  Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), of
(i) the  property  and amounts  which are then or should be part of the Trust or which  thereafter  become
part of the  Trust;  and  (ii) originals  or copies of all  documents  of the Master  Servicer  reasonably
requested  by the  Trustee,  in its  capacity as  successor  Master  Servicer  (or such  successor  Master
Servicer  appointed by the  Depositor,  as the case may be), to enable it to assume the Master  Servicer's
duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination
of its activities  under this  Agreement,  may become payable to the Master Servicer under this Agreement,
the Master  Servicer  shall be entitled to  receive,  out of any amount  received on account of a Mortgage
Loan  or  related  REO  Property,  that  portion  of  such  payments  which  it  would  have  received  as
reimbursement  under this Agreement if notice of termination  had not been given.  The  termination of the
rights and  obligations  of the Master  Servicer shall not affect any  obligations  incurred by the Master
Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if  an  Event  of  Default  described  in  clause  (f) of  this
Section 8.01  shall occur,  the Trustee shall, by notice in writing to the Master  Servicer,  which may be
delivered by telecopy,  immediately  terminate all of the rights and  obligations  of the Master  Servicer
thereafter  arising  under  this  Agreement,  but  without  prejudice  to  any  rights  it may  have  as a
Certificateholder  or to  reimbursement  of Monthly  Advances and other advances of its own funds, and the
Trustee,  in its capacity as successor  Master Servicer (or such successor  Master  Servicer  appointed by
the Depositor,  as the case may be), shall act as provided in  Section 8.02 to carry out the duties of the
Master  Servicer,  including  the  obligation to make any Monthly  Advance the  nonpayment of which was an
Event of Default described in clause (f) of this  Section 8.01.  Any such action taken by the Trustee,  in
its capacity as successor Master Servicer (or such successor  Master Servicer  appointed by the Depositor,
as the case may be), must be prior to the distribution on the relevant Distribution Date.

         Section 8.02      Successor  to Act;  Appointment  of  Successor.  (a)  Upon the  receipt  by the
Master Servicer of a notice of termination  pursuant to Section 8.01 or an Opinion of Independent  Counsel
pursuant to  Section 7.05  to the effect that the Master  Servicer is legally unable to act or to delegate
its duties to a Person  which is legally able to act,  the  Trustee,  in its capacity as successor  Master
Servicer  (and,  with  respect to an Event of Default  resulting  from the  Master  Servicer's  failure to
comply with Section 3.17, the successor  Master  Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall  automatically  become the successor in all respects to the Master  Servicer in its capacity
under this Agreement and the  transactions  set forth or provided for herein and shall thereafter have all
of the  rights  and  powers of,  and be  subject  to all the  responsibilities,  duties,  liabilities  and
limitations on  liabilities  relating  thereto  placed on the Master  Servicer by the terms and provisions
hereof;  provided,  however,  that the Company shall have the right to either (a)  immediately  assume the
duties of the Master Servicer or (b) select a successor Master Servicer;  provided further,  however, that
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall have no obligation  whatsoever  with respect
to any liability  (other than advances deemed  recoverable and not previously made) incurred by the Master
Servicer at or prior to the time of termination.  As compensation  therefor,  but subject to Section 7.06,
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall be entitled to compensation which the Master
Servicer  would have been  entitled  to retain if the Master  Servicer  had  continued  to act  hereunder,
except for those  amounts due the Master  Servicer as  reimbursement  permitted  under this  Agreement for
advances  previously made or expenses  previously  incurred.  Notwithstanding  the above, the Trustee,  in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act,  appoint or  petition a court of  competent  jurisdiction  to appoint,  any  established
housing and home finance  institution which is a Fannie Mae- or Freddie  Mac-approved  servicer,  and with
respect to a successor to the Master Servicer only,  having a net worth of not less than  $10,000,000,  as
the  successor  to  the  Master  Servicer  hereunder  in  the  assumption  of  all  or  any  part  of  the
responsibilities,  duties or liabilities of the Master Servicer hereunder;  provided, that the Trustee, in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  shall obtain a letter from each Rating Agency that the ratings,  if
any, on each of the  Certificates  will not be lowered as a result of the  selection  of the  successor to
the Master Servicer.  Pending  appointment of a successor to the Master Servicer  hereunder,  the Trustee,
in its capacity as successor  Master  Servicer,  shall act (other than with respect to an Event of Default
resulting  from the Master  Servicer's  failure to comply with Section  3.17, in which event the successor
appointed by the Depositor  shall act) in such capacity as hereinabove  provided.  In connection with such
appointment  and  assumption,  the  Trustee  may  make  such  arrangements  for the  compensation  of such
successor out of payments on the Mortgage Loans as it and such successor shall agree;  provided,  however,
that the  provisions of Section 7.06 shall apply,  the  compensation  shall not be in excess of that which
the Master  Servicer  would have been entitled to if the Master  Servicer had continued to act  hereunder,
and that such successor shall  undertake and assume the obligations of the Trustee to pay  compensation to
any third Person acting as an agent or  independent  contractor  in the  performance  of master  servicing
responsibilities  hereunder.  The Trustee and such successor shall take such action,  consistent with this
Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the  Trustee  shall  succeed  to any  duties of the Master  Servicer  respecting  the
Mortgage  Loans as  provided  herein,  it shall do so in a separate  capacity  and not in its  capacity as
Trustee  and,  accordingly,  the  provisions  of Article IX shall be  inapplicable  to the  Trustee in its
duties as the  successor to the Master  Servicer in the  servicing of the Mortgage  Loans  (although  such
provisions  shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article
VII, however, shall apply to it in its capacity as successor Master Servicer.

         The  costs  and  expenses  of the  Trustee  in  connection  with the  termination  of the  Master
Servicer,  the appointment of a successor  Master Servicer and, if applicable,  any transfer of servicing,
including,  without  limitation,  all costs and  expenses  associated  with the  complete  transfer of all
servicing data and the  completion,  correction or  manipulation of such servicing data as may be required
by the Trustee to correct any errors or  insufficiencies  in the servicing data or otherwise to enable the
Trustee or the successor  Master Servicer to service the Mortgage Loans properly and  effectively,  to the
extent not paid by the terminated  Master  Servicer,  shall be payable to the Trustee  pursuant to Section
9.05. Any successor to the Master  Servicer  acting as successor  servicer  under any Servicing  Agreement
shall give notice to the  applicable  Mortgagors of such change of servicer and shall,  during the term of
its  service  as  successor  Master  Servicer  maintain  in force the policy or  policies  that the Master
Servicer is required to maintain pursuant to Section 3.04.

         Section 8.03      Notification  to  Certificateholders.  Upon any termination or appointment of a
successor to the Master  Servicer,  the Trustee shall give prompt written notice thereof to the Securities
Administrator  or, if the Securities  Administrator  is terminated or resigns upon the  termination of the
Master  Servicer,  the  successor  securities  administrator,  and  the  Securities  Administrator  or the
successor  securities  administrator  shall give prompt written notice thereof to the Rating  Agencies and
the Certificateholders at their respective addresses appearing in the Certificate Register.

         Section 8.04      Waiver of  Defaults.  The  Trustee  shall  transmit  by mail to the  Securities
Administrator,  who shall give prompt  written notice  thereof to all  Certificateholders,  within 60 days
after the  occurrence  of any Event of Default  actually  known to a  Responsible  Officer of the Trustee,
unless  such Event of Default  shall have been cured,  notice of each such Event of  Default.  The Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund  may,  on  behalf  of all  Certificateholders,  waive  any  default  by the  Master  Servicer  in the
performance of its obligations hereunder and the consequences  thereof,  except a default in the making of
or the  causing to be made any  required  distribution  on the  Certificates,  which  default  may only be
waived by Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  100% of the
Trust Fund.  Upon any such waiver of a past default,  such default shall be deemed to cease to exist,  and
any Event of Default  arising  therefrom shall be deemed to have been timely remedied for every purpose of
this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default or impair any right
consequent  thereon  except to the extent  expressly so waived.  The Securities  Administrator  shall give
notice of any such waiver to the Trustee and the Rating Agencies.

         Section 8.05      List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their rights under this Agreement,  the Securities  Administrator  will afford such  Certificateholders
access  during  business  hours to the  most  recent  list of  Certificateholders  held by the  Securities
Administrator.

         Section 8.06      Duties of Trustee and Securities  Administrator.  (a) The Trustee, prior to the
occurrence  of an Event of Default and after the curing or waiver of all Events of Default  which may have
occurred,  and the Securities  Administrator each undertake to perform such duties and only such duties as
are  specifically  set forth in this Agreement as duties of the Trustee and the Securities  Administrator,
respectively.  If an Event of Default has  occurred  and has not been cured or waived,  the Trustee  shall
exercise  such of the rights and powers  vested in it by this  Agreement,  and subject to  Section 8.02(b)
use the same degree of care and skill in their  exercise,  as a prudent  person would  exercise  under the
circumstances in the conduct of his own affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
and the  Securities  Administrator  pursuant  to any  provision  of this  Agreement,  the  Trustee and the
Securities  Administrator,  respectively,  shall  examine them to  determine  whether they are in the form
required by this Agreement;  provided,  however, that neither the Trustee nor the Securities Administrator
shall be  responsible  for the accuracy or content of any  resolution,  certificate,  statement,  opinion,
report,  document,  order or other instrument furnished  hereunder;  provided,  further,  that neither the
Trustee nor the Securities  Administrator  shall be responsible  for the accuracy or  verification  of any
calculation provided to it pursuant to this Agreement.

         (c)      On  each   Distribution   Date,   the  Securities   Administrator   shall  make  monthly
distributions  and the final  distribution  to the related  Certificateholders  from related  funds in the
Distribution  Account as provided  in Sections  6.01 and 10.01  herein  based  solely on the report of the
Master Servicer.

         (d)      No  provision  of this  Agreement  shall be  construed  to  relieve  the  Trustee or the
Securities  Administrator  from liability for its own negligent  action,  its own negligent failure to act
or its own willful misconduct; provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have occurred,  the duties and  obligations of the Trustee and the
Securities  Administrator shall be determined solely by the express provisions of this Agreement,  neither
the  Trustee  nor the  Securities  Administrator  shall be  liable  except  for the  performance  of their
respective  duties and obligations as are specifically set forth in this Agreement,  no implied  covenants
or  obligations  shall be read into this  Agreement  against the Trustee or the  Securities  Administrator
and,  in  the  absence  of bad  faith  on  the  part  of the  Trustee  or  the  Securities  Administrator,
respectively,  the Trustee or the Securities  Administrator,  respectively,  may conclusively  rely, as to
the truth of the statements and the correctness of the opinions expressed  therein,  upon any certificates
or opinions  furnished to the Trustee or the  Securities  Administrator,  respectively,  and conforming to
the requirements of this Agreement;

                  (ii)     Neither  the Trustee nor the  Securities  Administrator  shall be liable in its
individual  capacity for an error of judgment made in good faith by a Responsible  Officer or  Responsible
Officers of the Trustee or an officer of the Securities  Administrator,  respectively,  unless it shall be
proved that the Trustee or the Securities Administrator,  respectively,  was negligent in ascertaining the
pertinent facts;

                  (iii)    Neither  the  Trustee  nor the  Securities  Administrator  shall be liable with
respect to any action taken,  suffered or omitted to be taken by it in good faith in  accordance  with the
directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less
than 25% of the Trust  Fund,  if such  action or  non-action  relates  to the  time,  method  and place of
conducting  any  proceeding  for any remedy  available  to the  Trustee or the  Securities  Administrator,
respectively,  or  exercising  any trust or other  power  conferred  upon the  Trustee  or the  Securities
Administrator, respectively, under this Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Securities  Administrator  shall not in any way be liable by reason of any
insufficiency  in any Account held by the  Securities  Administrator  hereunder or any Account held by the
Securities  Administrator  in the name of the  Trustee  unless it is  determined  by a court of  competent
jurisdiction that the Securities  Administrator's  gross negligence or willful  misconduct was the primary
cause of such  insufficiency  (except to the extent that the Securities  Administrator  is obligor and has
defaulted thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the Trustee or the  Securities  Administrator  be liable for special,  indirect or  consequential  loss or
damage of any kind  whatsoever  (including  but not limited to lost  profits),  even if the Trustee or the
Securities  Administrator,  respectively,  has been advised of the  likelihood  of such loss or damage and
regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor, the
Company,  any Custodian,  the  Counterparty  or the Trustee shall be responsible for the acts or omissions
of the other,  it being  understood  that this  Agreement  shall not be construed to render them partners,
joint venturers or agents of one another and

                  (ix)     Neither  the  Trustee  nor the  Securities  Administrator  shall be required to
expend or risk its own funds or  otherwise  incur  financial  liability in the  performance  of any of its
duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable  ground for
believing  that the  repayment of such funds or adequate  indemnity  against such risk or liability is not
reasonably  assured to it,  and none of the  provisions  contained  in this  Agreement  shall in any event
require the  Trustee or the  Securities  Administrator  to perform,  or be  responsible  for the manner of
performance of, any of the  obligations of the Master  Servicer under this  Agreement,  except during such
time,  if any, as the Trustee shall be the  successor  to, and be vested with the rights,  duties,  powers
and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      Except for those actions that the Trustee or the  Securities  Administrator  is required
to take  hereunder,  neither the Trustee nor the  Securities  Administrator  shall have any  obligation or
liability  to take any action or to refrain  from  taking any action  hereunder  in the absence of written
direction as provided hereunder.

         Section 8.07      Certain  Matters  Affecting  the  Trustee  and  the  Securities  Administrator.
Except as otherwise provided in Section 9.01:

         (a)               The Trustee and the  Securities  Administrator  may rely and shall be protected
in acting  or  refraining  from  acting in  reliance  on any  resolution,  certificate  of the  Securities
Administrator  (with  respect to the Trustee  only),  the  Depositor,  the Master  Servicer or a Servicer,
certificate  of  auditors  or any other  certificate,  statement,  instrument,  opinion,  report,  notice,
request,  consent, order,  appraisal,  bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

         (b)      The Trustee and the  Securities  Administrator  may consult  with counsel and any advice
of such counsel or any Opinion of Counsel shall be full and complete  authorization  and  protection  with
respect to any action taken or suffered or omitted by it hereunder  in good faith and in  accordance  with
such advice or Opinion of Counsel;

         (c)      Neither the Trustee nor the  Securities  Administrator  shall be under any obligation to
exercise any of the trusts or powers  vested in it by this  Agreement,  other than its  obligation to give
notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation  hereunder or in
relation  hereto at the  request,  order or  direction  of any of the  Certificateholders  pursuant to the
provisions  of  this  Agreement,  unless  such  Certificateholders  shall  have  offered  to  the  Trustee
reasonable  security  or  indemnity  against the costs,  expenses  and  liabilities  which may be incurred
therein or thereby.  Nothing  contained  herein  shall,  however,  relieve the Trustee of the  obligation,
upon the  occurrence  of an Event of Default of which a  Responsible  Officer  of the  Trustee  has actual
knowledge  (which has not been cured or waived),  to exercise  such of the rights and powers  vested in it
by this  Agreement,  and to use the same degree of care and skill in their  exercise,  as a prudent person
would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which may have  occurred,  neither  the  Trustee  nor the  Securities
Administrator shall be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the  discretion or rights or powers  conferred
upon it by this Agreement;

         (e)               Neither  the Trustee nor the  Securities  Administrator  shall be bound to make
any  investigation  into  the  facts  or  matters  stated  in  any  resolution,   certificate,  statement,
instrument,  opinion, report, notice, request,  consent, order, approval, bond or other paper or document,
unless  requested  in  writing  to  do so by  Holders  of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less  than  25% of the  Trust  Fund and  provided  that the  payment  within a
reasonable time to the Trustee or the Securities  Administrator,  as applicable, of the costs, expenses or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the Opinion of the
Trustee  or the  Securities  Administrator,  as  applicable,  reasonably  assured  to the  Trustee  or the
Securities  Administrator,  as applicable,  by the security afforded to it by the terms of this Agreement.
The Trustee or the  Securities  Administrator  may require  reasonable  indemnity  against such expense or
liability as a condition  to taking any such  action.  The  reasonable  expense of every such  examination
shall be paid by the Certificateholders requesting the investigation;

         (f)      The Trustee  and the  Securities  Administrator  may execute any of the trusts or powers
hereunder or perform any duties  hereunder  either  directly or through  Affiliates,  agents or attorneys;
provided,  however,  that the Trustee may not appoint any agent (other than the  Custodian) to perform its
custodial  functions  with respect to the Mortgage  Files or paying agent  functions  under this Agreement
without the  express  written  consent of the Master  Servicer,  which  consent  will not be  unreasonably
withheld.  Neither the Trustee nor the Securities  Administrator  shall be liable or  responsible  for the
misconduct or negligence of any of the  Trustee's or the  Securities  Administrator's  agents or attorneys
or a custodian or paying agent  appointed  hereunder by the Trustee or the Securities  Administrator  with
due care and, when required, with the consent of the Master Servicer;

         (g)               Should  the  Trustee  or the  Securities  Administrator  deem the nature of any
action  required  on its part,  other than a payment or  transfer by the  Securities  Administrator  under
Section  4.01(b)  or  Section 4.04,   to  be  unclear,  the  Trustee  or  the  Securities   Administrator,
respectively,  may require  prior to such action that it be  provided  by the  Depositor  with  reasonable
further instructions;

         (h)      The right of the Trustee or the Securities  Administrator  to perform any  discretionary
act  enumerated  in this  Agreement  shall not be  construed  as a duty,  and  neither the Trustee nor the
Securities  Administrator  shall be accountable for other than its negligence or willful misconduct in the
performance of any such act;

         (i)      Neither  the  Trustee  nor the  Securities  Administrator  shall be required to give any
bond or  surety  with  respect  to the  execution  of the  trust  created  hereby  or the  powers  granted
hereunder, except as provided in Section  9.07; and

         (j)               Neither  the Trustee nor the  Securities  Administrator  shall have any duty to
conduct any affirmative  investigation  as to the occurrence of any condition  requiring the repurchase of
any Mortgage Loan by the Sponsor pursuant to this Agreement,  the Mortgage Loan Purchase  Agreement or the
eligibility of any Mortgage Loan for purposes of this Agreement.

                                                ARTICLE IX

                         Concerning the Trustee and the Securities Administrator

         Section 9.01      Trustee and Securities  Administrator  Not Liable for Certificates or Mortgage
Loans.  The  recitals   contained   herein  and  in  the  Certificates   (other  than  the  signature  and
countersignature  of the Securities  Administrator on the  Certificates)  shall be taken as the statements
of the Depositor,  and neither the Trustee nor the Securities  Administrator shall have any responsibility
for their correctness.  Neither the Trustee nor the Securities  Administrator  makes any representation as
to the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the
Securities  Administrator  on the  Certificates)  or of any Mortgage Loan except as expressly  provided in
Sections 2.02 and 2.05 hereof;  provided,  however,  that the  foregoing  shall not relieve the Trustee of
the  obligation  to  review  the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Securities
Administrator's  signature and  countersignature  (or  countersignature  of its agent) on the Certificates
shall be solely in its capacity as Securities  Administrator  and shall not constitute the Certificates an
obligation  of  the  Securities  Administrator  in  any  other  capacity.  Neither  the  Trustee  nor  the
Securities  Administrator  shall be accountable  for the use or application by the Depositor of any of the
Certificates or of the proceeds of such  Certificates,  or for the use or application of any funds paid to
the Depositor  with respect to the Mortgage  Loans.  Subject to the  provisions of  Section 2.05,  neither
the Trustee nor the Securities  Administrator  shall be  responsible  for the legality or validity of this
Agreement or any  document or  instrument  relating to this  Agreement,  the validity of the  execution of
this  Agreement  or of any  supplement  hereto  or  instrument  of  further  assurance,  or the  validity,
priority,  perfection or sufficiency of the security for the Certificates  issued hereunder or intended to
be issued  hereunder.  Neither  the Trustee nor the  Securities  Administrator  shall at any time have any
responsibility  or liability  for or with respect to the  legality,  validity  and  enforceability  of any
Mortgage or any Mortgage Loan, or the  perfection  and priority of any Mortgage or the  maintenance of any
such  perfection and priority,  or for or with respect to the sufficiency of the Trust Fund or its ability
to generate  the payments to be  distributed  to  Certificateholders,  under this  Agreement.  Neither the
Trustee  nor the  Securities  Administrator  shall have any  responsibility  for filing any  financing  or
continuation  statement  in any  public  office  at any  time or to  otherwise  perfect  or  maintain  the
perfection  of any security  interest or lien granted to it  hereunder or to record this  Agreement  other
than any continuation statements filed by the Trustee pursuant to Section 3.20.

         Section 9.02      Trustee and  Securities  Administrator  May Own  Certificates.  The Trustee and
the Securities  Administrator in their  individual  capacities or in any capacity other than as Trustee or
Securities  Administrator,  hereunder  may become the owner or pledgee of any  Certificates  with the same
rights it would have if it were not the Trustee or the Securities  Administrator,  as applicable,  and may
otherwise deal with the parties hereto.

         Section 9.03      Trustee's  and  Securities  Administrator's  Fees  and  Expenses.  The fees and
expenses of the Trustee shall be paid in accordance with a side letter  agreement  between the Trustee and
the Master  Servicer.  The Securities  Administrator  shall be paid by the Master Servicer from the Master
Servicer's  compensation.  In addition,  the Trustee and the Securities  Administrator will be entitled to
recover from the Distribution Account pursuant to Section 4.05(l) all reasonable  out-of-pocket  expenses,
disbursements   and  advances  and  the  expenses  of  the  Trustee  and  the  Securities   Administrator,
respectively,  in connection with such Person's  compliance  with Section 3.23, any Event of Default,  any
breach of this Agreement,  the termination of the Master  Servicer,  the appointment of a successor Master
Servicer and, if applicable,  any transfer of servicing as set forth in Section  8.02(b),  or as otherwise
set forth  herein,  or any claim or legal  action  (including  any  pending or  threatened  claim or legal
action) incurred or made by or against the Trustee or the Securities Administrator,  respectively,  in the
administration   of  the  trusts   hereunder   (including  the  reasonable   compensation,   expenses  and
disbursements  of its  counsel)  except any such  expense,  disbursement  or advance as may arise from its
negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds
in the  Distribution  Account are  insufficient  therefor,  the Trustee and the  Securities  Administrator
shall recover such expenses from the Depositor.  Such  compensation  and  reimbursement  obligation  shall
not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.04      Eligibility  Requirements  for  Trustee  and  Securities   Administrator.   The
Trustee  and any  successor  Trustee  and  the  Securities  Administrator  and  any  successor  Securities
Administrator  shall during the entire  duration of this  Agreement be a state bank or trust  company or a
national  banking  association  organized  and doing  business  under the laws of such state or the United
States of  America,  authorized  under such laws to exercise  corporate  trust  powers,  having a combined
capital  and  surplus  and  undivided  profits  of at least  $40,000,000  or,  in the case of a  successor
Trustee,  $50,000,000,  subject to supervision  or  examination by federal or state  authority and, in the
case of the Trustee,  rated "BBB" or higher by S&P with respect to their long-term  rating and rated "BBB"
or higher by S&P and  "Baa2" or higher by Moody's  with  respect to any  outstanding  long-term  unsecured
unsubordinated debt, and, in the case of a successor Trustee or successor  Securities  Administrator other
than  pursuant  to  Section 9.07,  rated  in one of the two  highest  long-term  debt  categories  of,  or
otherwise  acceptable to, each of the Rating Agencies.  If the Trustee  publishes  reports of condition at
least  annually,  pursuant  to law or to  the  requirements  of the  aforesaid  supervising  or  examining
authority,  then  for the  purposes  of  this  Section 9.04  the  combined  capital  and  surplus  of such
corporation  shall be deemed to be its total equity  capital  (combined  capital and surplus) as set forth
in its most recent  report of condition so  published.  In case at any time the Trustee or the  Securities
Administrator  shall cease to be eligible in  accordance  with the  provisions of this  Section 9.04,  the
Trustee  or the  Securities  Administrator  shall  resign  immediately  in the  manner and with the effect
specified in Section 9.06.

         Section 9.05      Insurance.  The  Trustee  and  the  Securities  Administrator,   at  their  own
expense,  shall  at all  times  maintain  and  keep in full  force  and  effect:  (i) fidelity  insurance,
(ii) theft of documents  insurance and (iii) forgery  insurance (which may be collectively  satisfied by a
"Financial  Institution Bond" and/or a "Bankers'  Blanket Bond").  All such insurance shall be in amounts,
with standard  coverage and subject to deductibles,  as are customary for insurance  typically  maintained
by banks or their  affiliates  which act as custodians for  investor-owned  mortgage  pools. A certificate
of an officer  of the  Trustee or the  Securities  Administrator  as to the  Trustee's  or the  Securities
Administrator's,   respectively,   compliance   with  this   Section 9.05   shall  be   furnished  to  any
Certificateholder upon reasonable written request.

         Section 9.06      Resignation  and Removal of the Trustee and Securities  Administrator.  (a) The
Trustee and the Securities  Administrator  may at any time resign and be discharged  from the Trust hereby
created by giving  written  notice  thereof to the Depositor and the Master  Servicer,  with a copy to the
Rating  Agencies.  Upon  receiving such notice of  resignation,  the Depositor  shall  promptly  appoint a
successor  Trustee or  successor  Securities  Administrator,  as  applicable,  by written  instrument,  in
triplicate,  one  copy of  which  instrument  shall  be  delivered  to each of the  resigning  Trustee  or
Securities  Administrator,   as  applicable,  the  successor  Trustee  or  Securities  Administrator,   as
applicable.  If no successor  Trustee or  Securities  Administrator  shall have been so appointed and have
accepted  appointment  within 30 days  after the  giving of such  notice  of  resignation,  the  resigning
Trustee or Securities  Administrator may petition any court of competent  jurisdiction for the appointment
of a successor Trustee or Securities Administrator.

         (b)      If at any time the Trustee or the  Securities  Administrator  shall cease to be eligible
in  accordance  with the  provisions  of  Section 9.04  and shall  fail to resign  after  written  request
therefor by the  Depositor  or if at any time the Trustee or the  Securities  Administrator  shall  become
incapable  of acting,  or shall be adjudged a bankrupt or  insolvent,  or a receiver of the Trustee or the
Securities  Administrator,  as applicable,  or of its property  shall be appointed,  or any public officer
shall take charge or control of the Trustee or the  Securities  Administrator,  as  applicable,  or of its
property or affairs for the purpose of  rehabilitation,  conservation or  liquidation,  then the Depositor
shall  promptly  remove the  Trustee,  or shall be entitled  to remove the  Securities  Administrator,  as
applicable,  and  appoint a successor  Trustee or  Securities  Administrator,  as  applicable,  by written
instrument,  in  triplicate,  one copy of which  instrument  shall be  delivered to each of the Trustee or
Securities   Administrator,   as  applicable,   so  removed,  and  the  successor  Trustee  or  Securities
Administrator, as applicable.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee or the  Securities  Administrator  and
appoint a  successor  Trustee  or  Securities  Administrator  by written  instrument  or  instruments,  in
quintuplicate,  signed by such Holders or their  attorneys-in-fact  duly  authorized,  one complete set of
which instruments shall be delivered to the Depositor,  the Master Servicer, the Securities  Administrator
(if the Trustee is removed),  the Trustee (if the Securities  Administrator  is removed),  and the Trustee
or Securities  Administrator  so removed and the successor so appointed.  In the event that the Trustee or
Securities   Administrator   is  removed  by  the  Holders  of   Certificates   in  accordance  with  this
Section 9.06(c),  the  Holders of such  Certificates  shall be  responsible  for  paying any  compensation
payable hereunder to a successor Trustee or successor  Securities  Administrator,  in excess of the amount
paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No  resignation  or  removal  of  the  Trustee  or  the  Securities   Administrator  and
appointment of a successor Trustee or Securities  Administrator  pursuant to any of the provisions of this
Section 9.06  shall become  effective except upon appointment of and acceptance of such appointment by the
successor Trustee or Securities Administrator as provided in Section 9.07.

         Section 9.07      Successor  Trustee and Successor  Securities  Administrator.  (a) Any successor
Trustee or Securities  Administrator appointed as provided in Section 9.09 shall execute,  acknowledge and
deliver  to the  Depositor  and to its  predecessor  Trustee or  Securities  Administrator  an  instrument
accepting  such  appointment  hereunder.  The  resignation  or  removal  of  the  predecessor  Trustee  or
Securities   Administrator   shall  then  become  effective  and  such  successor  Trustee  or  Securities
Administrator,  without any further  act,  deed or  conveyance,  shall  become  fully  vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named  as  Trustee  or  Securities   Administrator   herein.   The   predecessor   Trustee  or  Securities
Administrator  shall,  after its receipt of payment in full of its outstanding fees and expenses  promptly
deliver to the successor  Trustee or Securities  Administrator,  as applicable,  all assets and records of
the  Trust  held  by  it  hereunder,   and  the  Depositor  and  the  predecessor  Trustee  or  Securities
Administrator,  as applicable,  shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and  certainly  vesting and  confirming in the successor  Trustee or
Securities Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor Trustee or Securities  Administrator  shall accept  appointment as provided
in  this  Section 9.07  unless  at the  time of such  acceptance  such  successor  Trustee  or  Securities
Administrator shall be eligible under the provisions of Section 9.04.

         (c)      Upon  acceptance of appointment by a successor  Trustee or Securities  Administrator  as
provided in this  Section 9.07,  the successor  Trustee or Securities  Administrator  shall mail notice of
the succession of such Trustee or Securities  Administrator  hereunder to all  Certificateholders at their
addresses as shown in the  Certificate  Register  and to the Rating  Agencies.  The Company  shall pay the
cost of any mailing by the successor Trustee or Securities Administrator.

         Section 9.08      Merger or  Consolidation  of Trustee  or  Securities  Administrator.  Any state
bank or  trust  company  or  national  banking  association  into  which  the  Trustee  or the  Securities
Administrator  may be merged or converted or with which it may be  consolidated or any state bank or trust
company or national banking  association  resulting from any merger,  conversion or consolidation to which
the Trustee or the Securities  Administrator,  respectively,  shall be a party, or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee or the  Securities  Administrator,  respectively,  shall be the  successor  of the
Trustee  or the  Securities  Administrator,  respectively,  hereunder,  provided  such state bank or trust
company or national  banking  association  shall be eligible  under the provisions of  Section 9.04.  Such
succession  shall be valid  without  the  execution,  delivery  of  notice  or  filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.09      Appointment of Co-Trustee or Separate  Trustee.  (a) Notwithstanding  any other
provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any jurisdiction in
which any part of the Trust or property  constituting  the same may at the time be located,  the Depositor
and the Trustee  acting  jointly  shall have the power and shall  execute and deliver all  instruments  to
appoint  one or  more  Persons  approved  by the  Trustee  and  the  Depositor  to  act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate  trustees,  of all or any part of
the Trust, and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any part
thereof,  and, subject to the other provisions of this  Section 9.09,  such powers,  duties,  obligations,
rights and trusts as the Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.04  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.07 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.09,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee hereunder or as successor to the Master Servicer  hereunder),  the Trustee shall be incompetent or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.10      Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration.  (a) For federal  income tax  purposes,  the taxable  year of each 2006-6 REMIC shall be a
calendar year and the Securities  Administrator  shall  maintain or cause the  maintenance of the books of
each such 2006-6 REMIC on the accrual method of accounting.

         (b)      The  Securities  Administrator  shall  prepare  and file or  cause to be filed  with the
Internal  Revenue  Service,  and  the  Trustee  shall  upon  the  written  instruction  of the  Securities
Administrator  sign,  Federal tax  information  returns or elections  required to be made  hereunder  with
respect to each  2006-6  REMIC,  the Trust Fund,  if  applicable,  and the  Certificates  containing  such
information  and at the times and in the  manner as may be  required  by the Code or  applicable  Treasury
regulations,  and the Securities  Administrator  shall furnish to each Holder of  Certificates at any time
during the calendar  year for which such returns or reports are made such  statements  or  information  at
the times and in the manner as may be required thereby,  including,  without limitation,  reports relating
to mortgaged  property that is abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade
or business,  a cancellation  of  indebtedness,  interest,  original issue discount and market discount or
premium  (using a constant  prepayment  assumption  of 30% CPR for the Group I Mortgage  Loans and 25% CPR
for the Group II Mortgage  Loans and the Group III Mortgage  Loans).  The  Securities  Administrator  will
apply for an Employee  Identification  Number from the IRS under Form SS-4 or any other acceptable  method
for all tax  entities.  In  connection  with the  foregoing,  the  Securities  Administrator  shall timely
prepare and file,  and the Trustee  shall upon the written  instruction  of the  Securities  Administrator
sign,  IRS Form 8811,  which  shall  provide the name and  address of the person who can be  contacted  to
obtain  information  required to be reported to the holders of regular interests in each 2006-6 REMIC (the
"REMIC Reporting  Agent").  The Securities  Administrator on behalf of the Trustee shall make elections to
treat  each  2006-6  REMIC  as a  REMIC  (which  elections  shall  apply  to  the  taxable  period  ending
December 31,  2006 and each calendar year  thereafter)  in such manner as the Code or applicable  Treasury
regulations may prescribe,  and as described by the Securities  Administrator.  The Trustee shall upon the
written  instruction of the Securities  Administrator  sign all tax information  returns filed pursuant to
this  Section and  any other returns as may be required by the Code. The Holder of the largest  percentage
interest in the  Residual  Certificates  is hereby  designated  as the "Tax  Matters  Person"  (within the
meaning of Treas.  Reg.  §§1.860F-4(d))  for each 2006-6 REMIC.  The  Securities  Administrator  is hereby
designated  and  appointed  as the  agent of each  such Tax  Matters  Person.  Any  Holder  of a  Residual
Certificate   will  by   acceptance   thereof   appoint  the   Securities   Administrator   as  agent  and
attorney-in-fact  for the purpose of acting as Tax Matters  Person for each 2006-6  REMIC during such time
as the Securities  Administrator  does not own any such Residual  Certificate.  In the event that the Code
or applicable Treasury  regulations  prohibit the Trustee from signing tax or information returns or other
statements,  or the Securities  Administrator from acting as agent for the Tax Matters Person, the Trustee
and the  Securities  Administrator  shall take whatever  action that in their sole good faith  judgment is
necessary  for the  proper  filing of such  information  returns  or for the  provision  of a tax  matters
person,  including  designation of the Holder of the largest percentage interest in a Residual Certificate
to sign such returns or act as tax matters person.  Each Holder of a Residual  Certificate  shall be bound
by this Section.

         (c)      The  Securities  Administrator  shall  provide  upon  request and receipt of  reasonable
compensation,  such  information as required in Section  860D(a)(6)(B) of the Code to the Internal Revenue
Service,  to any Person purporting to transfer a Residual  Certificate to a Person other than a transferee
permitted by  Section 5.05(b),  and to any regulated  investment  company,  real estate  investment trust,
common trust fund,  partnership,  trust,  estate,  organization  described in Section 1381 of the Code, or
nominee  holding an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any
record  holder of which is not a transferee  permitted by  Section 5.05(b)  (or which is deemed by statute
to be an entity with a disqualified member).

         (d)      The  Securities  Administrator  shall  prepare  and file or cause to be  filed,  and the
Trustee shall upon the written  instruction  of the  Securities  Administrator  sign, any state income tax
returns required under Applicable State Law with respect to each 2006-6 REMIC or the Trust Fund.

         (e)      Notwithstanding  any other  provision of this  Agreement,  the Securities  Administrator
shall  comply with all federal  withholding  requirements  respecting  payments to  Certificateholders  of
interest or original issue discount on the Mortgage Loans,  that the Securities  Administrator  reasonably
believes  are  applicable  under the Code.  The consent of  Certificateholders  shall not be required  for
such  withholding.  In the event the  Securities  Administrator  withholds  any amount  from  interest  or
original  issue  discount  payments  or  advances  thereof to any  Certificateholder  pursuant  to federal
withholding  requirements,  the Securities  Administrator shall,  together with its monthly report to such
Certificateholders, indicate such amount withheld.

         (f)      The Trustee and the  Securities  Administrator  each agrees to indemnify  the Trust Fund
and the Depositor for any taxes and costs including,  without  limitation,  any reasonable  attorneys fees
imposed on or incurred by the Trust Fund,  the Depositor or the Master  Servicer,  as a result of a breach
by such  party  of such  party's  covenants  set  forth  in this  Section 9.12;  provided,  however,  such
liability  and  obligation to indemnify in this  paragraph  shall be several and not joint and the Trustee
and the Securities  Administrator  shall not be liable or be obligated to indemnify the Trust Fund for the
failure by the other to perform any duty under this  Agreement  or the breach by the other of any covenant
in this Agreement.


                                                ARTICLE X

                                               Termination

         Section 10.01     Termination  Upon  Repurchase  by EMC or its  Designee or  Liquidation  of the
Mortgage Loans.  (a) Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the
Depositor,  the Trustee, the Master Servicer and the Securities  Administrator  created hereby, other than
the  obligation of the Securities  Administrator  to make payments to  Certificateholders  as set forth in
this Section 10.01 shall terminate:

                  (i)      in accordance with Section  10.01(c),  the repurchase by or at the direction of
EMC or its  designee  of all of the  Mortgage  Loans in each of Loan Group I, Loan Group II and Loan Group
III  (which  repurchase  of the Group I  Mortgage  Loans,  the Group II  Mortgage  Loans and the Group III
Mortgage  Loans may occur on  separate  dates) and all related REO  Property  remaining  in the Trust at a
price  (the  "Termination  Purchase  Price")  equal to the sum of  (without  duplication)  (a) 100% of the
Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group (other  than a  Mortgage  Loan
related to REO Property) as of the date of repurchase,  net of the principal  portion of any  unreimbursed
Monthly  Advances  on the  Mortgage  Loans  relating to the  Mortgage  Loans made by the  purchaser,  plus
accrued but unpaid interest thereon at the applicable  Mortgage  Interest Rate to, but not including,  the
first day of the month of repurchase,  (b) the appraised value of any related REO Property,  less the good
faith  estimate of the Depositor of  liquidation  expenses to be incurred in connection  with its disposal
thereof (but not more than the Outstanding  Principal Balance of the related Mortgage Loan,  together with
interest  at the  applicable  Mortgage  Interest  Rate  accrued  on that  balance  but  unpaid to, but not
including,  the first day of the month of  repurchase),  such  appraisal to be  calculated by an appraiser
mutually  agreed upon by the Depositor and the Trustee at the expense of the  Depositor,  (c) unreimbursed
out-of pocket costs of the Master Servicer,  including  unreimbursed  servicing advances and the principal
portion of any unreimbursed  Monthly Advances,  made on the Mortgage Loans in such Loan Group prior to the
exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in connection  with
any  violation of any  predatory or abusive  lending  laws with  respect to a Mortgage  Loan,  and (e) any
unreimbursed  costs and expenses of the Trustee,  the Custodian and the Securities  Administrator  payable
pursuant to Section 9.03;

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i)      The right of EMC or its  designee  to  repurchase  Group I  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 20% of the sum
of the Cut-off Date Balance.

                  (ii)     The right of EMC or its  designee to  repurchase  Group II  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum
of the Cut-off Date Balance.

                  (iii)    The right of EMC or its designee to  repurchase  Group III  Mortgage  Loans and
related  assets  described  in  Section  10.01(a)(i)  above  shall be  exercisable  only if the sum of the
Stated  Principal  Balance of the Mortgage  Loans in Loan Group III at the time of any such  repurchase is
less than 5% of the sum of the Cut-off Date Balance.

                  (iv)     The right of EMC or its  designee  to  repurchase  all the  assets of the Trust
Fund described in Section  10.01(a)(i)  above shall also be  exercisable  if the Depositor,  based upon an
Opinion  of  Counsel  addressed  to the  Depositor,  the  Trustee  and the  Securities  Administrator  has
determined  that the REMIC  status of any 2006-6  REMIC has been lost or that a  substantial  risk  exists
that such REMIC status will be lost for the then-current taxable year.

                  (v)      At any time  thereafter,  in the case of (i) and (ii) or (iii)  above,  EMC may
elect to terminate any 2006-6 REMIC at any time,  and upon such  election,  the Depositor or its designee,
shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The   Securities   Administrator   shall  give   notice  of  any   termination   to  the
Certificateholders,  with a copy to the Master  Servicer  and the  Trustee  and the Rating  Agencies  upon
which the  Certificateholders  shall surrender  their  Certificates  to the Securities  Administrator  for
payment of the final  distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not
earlier  than the l5th day and not later than the 25th day of the month next  preceding  the month of such
final  distribution,  and  shall  specify  (i) the  Distribution  Date upon  which  final  payment  of the
Certificates  will be made upon  presentation  and surrender of the  Certificates  at the Corporate  Trust
Office of the Securities  Administrator therein designated,  (ii) the amount of any such final payment and
(iii) that the Record Date otherwise  applicable to such  Distribution  Date is not  applicable,  payments
being made only upon  presentation  and surrender of the Certificates at the Corporate Trust Office of the
Securities Administrator therein specified.

         (e)      If the  option of EMC to  repurchase  or cause the  repurchase  of all Group I  Mortgage
Loans,  the Group II Mortgage Loans or the Group III Mortgage  Loans and the related  assets  described in
Section  10.01(c)  above  is  exercised,   EMC  and/or  its  designee  shall  deliver  to  the  Securities
Administrator  for  deposit in the  Distribution  Account,  by the  Business  Day prior to the  applicable
Distribution  Date,  an  amount  equal to the  Termination  Purchase  Price of the  Mortgage  Loans  being
repurchased on such  Distribution  Date. Upon  presentation  and surrender of the related  Certificates by
the related  Certificateholders,  the Securities Administrator shall distribute to such Certificateholders
from amounts then on deposit in the  Distribution  Account an amount  determined as follows:  with respect
to each such  Certificate  (other than the Class II-X  Certificates,  the  Residual  Certificates  and the
Class XP Certificates),  the outstanding  Certificate  Principal  Balance,  plus with respect to each such
Certificate  (other than the Residual  Certificates and the Class XP  Certificates),  one month's interest
thereon at the applicable  Pass-Through  Rate; and with respect to the Class R Certificates  and the Class
XP Certificates,  the percentage interest evidenced thereby multiplied by the difference,  if any, between
the above  described  repurchase  price and the aggregate  amount to be  distributed to the Holders of the
related  Certificates  (other  than the  Residual  Certificates  and the  Class XP  Certificates).  If the
amounts  then on  deposit  in the  Distribution  Account  are  not  sufficient  to pay all of the  related
Certificates  in full (other  than the  Residual  Certificates  and the Class XP  Certificates),  any such
deficiency  will be allocated in the case of a repurchase  of the Group I Mortgage  Loans,  first,  to the
Class  I-B  Certificates,  in  inverse  order of their  numerical  designation,  second,  to the Class I-M
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata basis, in the case of a repurchase of the Group II Mortgage Loans,  first, to
the Class II-B  Certificates,  in inverse order of their  numerical  designation,  and then to the related
Senior  Certificates,  on a pro rata basis,  and the case of a repurchase of the Group III Mortgage Loans,
first, to the Class III-B Certificates,  in inverse order of their numerical designation,  and then to the
related  Senior  Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and
following  such  final  Distribution  Date for the  related  Certificates,  the  Trustee  shall  cause the
Custodian to promptly  release to EMC and/or its designee the Mortgage Files for the remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject to the  Securities
Administrator's  obligation  to hold  any  amounts  payable  to the  related  Certificateholders  in trust
without interest  pending final  distributions  pursuant to Section  10.01(g).  After final  distributions
pursuant to Section  10.01(g) to all  Certificateholders,  any other  amounts  remaining  in the  Accounts
will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,   upon  the  presentation  and  surrender  of  the  Certificates,  the
Securities  Administrator shall distribute to the remaining  Certificateholders,  in accordance with their
respective  interests,  all distributable  amounts remaining in the Distribution  Account.  Following such
final  Distribution  Date, the Trustee shall release (or shall instruct the Custodian,  on its behalf,  to
release)  promptly to the Depositor or its designee the Mortgage Files for the remaining  Mortgage  Loans,
and the Distribution  Account shall  terminate,  subject to the Securities  Administrator's  obligation to
hold any amounts payable to the  Certificateholders  in trust without interest pending final distributions
pursuant to this Section  10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Securities  Administrator  shall  give a second  written  notice to the  remaining  Certificateholders  to
surrender their  Certificates for cancellation  and receive the final  distribution  with respect thereto.
If within six months after the second notice,  not all the  Certificates  shall have been  surrendered for
cancellation,  the  Securities  Administrator  may take  appropriate  steps,  or appoint any agent to take
appropriate   steps,  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject
to this Agreement.

         (h)      EMC, if it is not the Master Servicer, or its designee,  as applicable,  shall be deemed
to  represent  that one of the  following  will be true and  correct:  (i) the  exercise  of the  optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under ERISA or Section 4975 of the Code or (ii) EMC or such designee,  as  applicable,  is (A) not a party
in  interest  with  respect  to any Plan and  (B) is  not a "benefit  plan  investor"  (other  than a plan
sponsored or maintained by EMC or the designee,  as the case may be,  provided that no assets of such plan
are  invested or deemed to be invested in the  Certificates).  If the holder of the  optional  termination
right is unable to exercise  such option by reason of the  preceding  sentence,  then the Master  Servicer
may exercise such option.

         Section 10.02     Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase all the Mortgage Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each
2006-6 REMIC shall be terminated in accordance  with the  following  additional  requirements,  unless the
Trustee  has been  furnished  with an Opinion of Counsel  addressed  to the Trustee to the effect that the
failure of the Trust to comply  with the  requirements  of this  Section  10.02 will not (i) result in the
imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code on each 2006-6
REMIC or  (ii) cause  any 2006-6  REMIC to fail to qualify as a 2006-6  REMIC at any time that any Regular
Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of Depositor, the Securities  Administrator,  as agent for the respective Tax Matters Persons, shall adopt
a plan  of  complete  liquidation  of  each  2006-6  REMIC  in the  case of a  termination  under  Section
10.01(a)(i).  Such plan, which shall be provided to the Securities  Administrator by the Depositor,  shall
meet the  requirements  of a "qualified  liquidation"  under Section 860F of the Code and any  regulations
thereunder.

                  (ii)     the Depositor shall notify the Trustee and the Securities  Administrator at the
commencement  of such  90-day  liquidation  period  and,  at or prior to the time of  making  of the final
payment on the Certificates,  the Securities  Administrator  shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2006-6 REMIC and at or prior to the final Distribution Date, the Securities  Administrator  shall sell for
cash all of the  assets of the Trust to or at the  direction  of the  Depositor,  and each  2006-6  REMIC,
shall terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related 2006-6 REMIC upon the written  request of the
Depositor,  and to take  such  action  in  connection  therewith  as may be  reasonably  requested  by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes of adopting such a plan of complete  liquidation.  The Securities  Administrator on behalf of the
Trustee shall adopt such plan of liquidation by filing the  appropriate  statement on the final tax return
of each 2006-6 REMIC.  Upon complete  liquidation or final  distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2006-6 REMIC shall terminate.


                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01     Intent of Parties.  The parties  intend that each 2006-6 REMIC shall be treated
as a REMIC for federal income tax purposes and that the  provisions of this Agreement  should be construed
in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the contrary,
the Sponsor,  the Master  Servicer,  the  Securities  Administrator,  the  Depositor,  the  Trustee,  each
recipient  of the  related  Prospectus  Supplement  and,  by its  acceptance  thereof,  each  holder  of a
Certificate,  agrees  and  acknowledges  that each party  hereto  has  agreed  that each of them and their
employees,  representatives  and other agents may disclose,  immediately upon commencement of discussions,
to any and all persons the tax  treatment  and tax structure of the  Certificates  and the 2006-6  REMICs,
the  transactions  described  herein  and all  materials  of any kind  (including  opinions  and other tax
analyses)  that are provided to any of them relating to such tax treatment and tax structure  except where
confidentiality   is  reasonably   necessary  to  comply  with  the  securities  laws  of  any  applicable
jurisdiction.  For purposes of this  paragraph,  the terms "tax  treatment" and "tax  structure"  have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02     Amendment.  (a)  This  Agreement  may be  amended  from  time  to  time  by the
Company,  the Depositor,  the Master  Servicer,  the  Securities  Administrator  and the Trustee,  without
notice to or the consent of any of the  Certificateholders,  to (i) cure any  ambiguity,  (ii) correct  or
supplement any provisions herein that may be defective or inconsistent  with any other provisions  herein,
(iii) conform any provisions  herein to the provisions in the Prospectus,  (iv) comply with any changes in
the Code,  (v) to  revise or correct  any  provisions  to reflect the  obligations  of the parties to this
Agreement as they relate to  Regulation AB or (vi) make  any other  provisions  with respect to matters or
questions  arising  under this  Agreement  which shall not be  inconsistent  with the  provisions  of this
Agreement;  provided,  however, that with respect to clauses (iv) and (vi) of this Section 11.02(a),  such
action shall not, as evidenced by an Opinion of Independent Counsel,  addressed to the Trustee,  adversely
affect  in  any  material  respect  the  interests  of  any  Certificateholder.  Notwithstanding  anything
contained in Section 3.23,  this Agreement  shall not be amended  without the agreement of all the parties
hereto.

         (b)      This  Agreement  may  also be  amended  from  time to time by the  Company,  the  Master
Servicer,  the Depositor,  the Securities  Administrator  and the Trustee,  with the consent of Holders of
the Certificates  evidencing not less than 51% of the aggregate outstanding  Certificate Principal Balance
of the  Certificates  included  in the Loan Group  affected  thereby  (or,  of each Class of  Certificates
evidencing  not less than 51% of the aggregate  outstanding  Certificate  Principal  Balance of each Class
affected  thereby,  if such  amendment  affects  only such Class or Classes) for the purpose of adding any
provisions  to or changing in any manner or  eliminating  any of the  provisions  of this  Agreement or of
modifying in any manner the rights of the  Certificateholders;  provided,  however, that no such amendment
shall  (i) reduce  in any manner the amount of, or delay the  timing of,  payments  received  on  Mortgage
Loans which are required to be  distributed on any  Certificate  without the consent of the Holder of such
Certificate,  (ii) reduce the aforesaid  percentage of  Certificates  the Holders of which are required to
consent to any such amendment,  without the consent of the Holders of all Certificates  then  outstanding,
or  (iii) cause  any 2006-6  REMIC to fail to  qualify as a REMIC for  federal  income  tax  purposes,  as
evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee  which shall be provided to the
Trustee other than at the Trustee's expense.  Notwithstanding  any other provision of this Agreement,  for
purposes  of the  giving or  withholding  of  consents  pursuant  to this  Section 11.02(b),  Certificates
registered in the name of or held for the benefit of the  Depositor,  the  Securities  Administrator,  the
Master  Servicer,  or the Trustee or any  Affiliate  thereof  shall be  entitled to vote their  Fractional
Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly after the execution of any such amendment,  the Securities  Administrator shall
furnish a copy of such  amendment  or written  notification  of the  substance  of such  amendment to each
Certificateholder, the Rating Agencies and the Trustee.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Securities Administrator may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to  this  Agreement,  the  Trustee  and the
Securities  Administrator  shall be entitled to receive and rely upon an Opinion of Counsel  addressed  to
the Trustee and the  Securities  Administrator  stating that the execution of such amendment is authorized
or  permitted  by this  Agreement.  The Trustee and the  Securities  Administrator  may,  but shall not be
obligated  to,  enter  into  any  such   amendment   which   affects  the  Trustee's  or  the   Securities
Administrator's own respective rights, duties or immunities under this Agreement.

         Section 11.03     Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04     Limitation  on Rights of  Certificateholders.  (a) The death or  incapacity  of
any   Certificateholder   shall  not   terminate   this   Agreement   or  the  Trust,   nor  entitle  such
Certificateholder's  legal  representatives  or  heirs to claim an  accounting  or to take any  action  or
proceeding  in any court for a  partition  or winding up of the Trust,  nor  otherwise  affect the rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the Depositor,  the Securities  Administrator,  the Master Servicer or any successor to
any such  parties  unless  (i) such  Certificateholder  previously  shall  have  given  to the  Securities
Administrator  a  written  notice of a  continuing  default,  as  herein  provided,  (ii) the  Holders  of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the Trust Fund
shall have made written  request upon the Trustee to institute such action,  suit or proceeding in its own
name as Trustee  hereunder  and shall have  offered to the Trustee  such  reasonable  indemnity  as it may
require  against the costs and expenses and liabilities to be incurred  therein or thereby,  and (iii) the
Trustee,  for 60 days  after its  receipt  of such  notice,  request  and offer of  indemnity,  shall have
neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05     Acts  of   Certificateholders.   (a)  Any   request,   demand,   authorization,
direction,  notice,  consent,  waiver or other action  provided by this  Agreement to be given or taken by
Certificateholders  may be embodied in and evidenced by one or more instruments of  substantially  similar
tenor signed by such  Certificateholders  in person or by an agent duly  appointed  in writing.  Except as
herein  otherwise  expressly  provided,  such  action  shall  become  effective  when such  instrument  or
instruments  are delivered to the Securities  Administrator  and, where it is expressly  required,  to the
Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the Securities  Administrator  and
the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Securities Administrator deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
neither the Trustee, the Securities  Administrator,  the Depositor,  the Master Servicer nor any successor
to any such parties shall be affected by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Securities  Administrator,  the  Depositor,  the Master  Servicer  or any  successor  to any such party in
reliance thereon, whether or not notation of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates  owned by the Trustee,  the Securities  Administrator,
the Depositor,  the Master  Servicer or any Affiliate  thereof shall be  disregarded,  except as otherwise
provided in  Section 11.02(b)  and except that, in  determining  whether the Trustee shall be protected in
relying  upon any such  request,  demand,  authorization,  direction,  notice,  consent  or  waiver,  only
Certificates  which a  Responsible  Officer  of the  Trustee  actually  knows to be so  owned  shall be so
disregarded.  Certificates  which  have  been  pledged  in  good  faith  to the  Trustee,  the  Securities
Administrator,  the  Depositor,  the  Master  Servicer  or  any  Affiliate  thereof  may  be  regarded  as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Securities Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06     Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION 5-1401 OF THE GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE
CHOICE OF SUCH LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND  REMEDIES  OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07     Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,
Attention:   Chief   Counsel,   and  with   respect  to  Reg  AB   notifications   to  the   Depositor  at
regabnotifications@bear.com;  (ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such
other address as may hereafter be furnished to the other parties  hereto in writing;  (iii) in the case of
the  Company,  383  Madison  Avenue,  New  York,  New York  10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Master  Servicer or Securities  Administrator,  Wells
Fargo Bank,  National  Association,  P.O. Box 98,  Columbia  Maryland  21046 (or, in the case of overnight
deliveries,  9062 Old Annapolis Road,  Columbia,  Maryland 21045)  (Attention:  Corporate Trust Services -
BSALTA  2006-6),  facsimile  no.: (410)  715-2380,  or such other address as may hereafter be furnished to
the  other  parties  hereto in  writing;  or (v) in the case of the  Rating  Agencies,  Moody's  Investors
Service,  Inc.,  99 Church  Street,  New York,  New York 10007 and  Standard & Poor's,  a division  of The
McGraw-Hill  Companies,  Inc.,  55 Water Street,  New York,  New York 10041.  Any notice  delivered to the
Depositor,  the Master  Servicer,  the Securities  Administrator or the Trustee under this Agreement shall
be effective  only upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,
unless otherwise provided herein,  shall be given by first-class mail, postage prepaid,  at the address of
such  Certificateholder  as shown in the  Certificate  Register.  Any  notice  so mailed  within  the time
prescribed in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether
or not the Certificateholder receives such notice.

         Section 11.08     Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09     Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10     Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11     Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.
         Section 11.12     Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Securities  Administrator  shall promptly provide notice to each Rating Agency with respect to each of the
following of which a Responsible Officer of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The  resignation or termination  of the Master  Servicer,  the Trustee or the Securities
Administrator;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Distribution Account.

         Section 11.13     Effectiveness  of Amended and Restated  Pooling and  Servicing  Agreement.  The
parties  hereto agree that the  provisions of this Amended and Restated  Pooling and  Servicing  Agreement
are hereby effective as of the Closing Date.




--------------------------------------------------------------------------------




         IN  WITNESS  WHEREOF,  the  Depositor,  the  Trustee,  the  Master  Servicer  and the  Securities
Administrator  have caused their names to be signed hereto by their  respective  officers  thereunto  duly
authorized as of the day and year first above written.

                                                             STRUCTURED ASSET MORTGAGE
                                                             INVESTMENTS II INC., as Depositor


                                                             By:  /s/ Baron Silverstein
                                                             Name:  Baron Silverstein
                                                             Title:  Senior Managing Director


                                                             CITIBANK, N.A., as Trustee


                                                             By: /s/ John Hannon
                                                             Name:  John Hannon
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL
                                                             ASSOCIATION, as Master Servicer


                                                             By:   /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL
                                                             ASSOCIATION, as Securities
                                                             Administrator


                                                             By:  /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President

                                                             EMC MORTGAGE CORPORATION


                                                             By:  /s/ Debbie Pratt
                                                             Name:  Debbie Pratt
                                                             Title:  Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor

EMC MORTGAGE CORPORATION


By: /s/ William Glasgow, Jr.
Name:  William Glasgow, Jr.
Title:  Executive Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                             )
                                              ) ss.:
COUNTY OF NEW YORK                            )]

         On the 14th day of Decmeber 2006, before me, a notary public in and for said State, personally
appeared Baron Silverstein, known to me to be a Senior Managing Director of Structured Asset Mortgage
Investments II Inc., the corporation that executed the within instrument, and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Michelle Sterling
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK                             )
                                              ) ss.:
COUNTY OF NEW YORK                            )

         On the 14th day of December 2006, before me, a notary public in and for said State, personally
appeared John Hannon, known to me to be a Vice President of Citibank, N.A., the entity that executed the
within instrument, and also known to me to be the person who executed it on behalf of said entity, and
acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Zenaida Santiago
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                     )
                                      ) ss.:
COUNTY OF HOWARD                      )

         On the 14th day of December 2006, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                     )
                                      ) ss.:
COUNTY OF HOWARD                      )

         On the 14th day of December 2006, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )

         On the 14th day of December 2006, before me, a notary public in and for said State, personally
appeared Debbie Pratt, known to me to be a Senior Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )
         On the 14th day of December 2006, before me, a notary public in and for said State, personally
appeared William Glasgow, Jr., known to me to be an Executive Vice President of EMC Mortgage
Corporation, the corporation that executed the within instrument, and also known to me to be the person
who executed it on behalf of said corporation, and acknowledged to me that such corporation executed the
within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              _________________________________________
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                                                                APPENDIX 1


                                               Group III-1

The principal  amount of each Exchanged  Certificate in this Group III-1 is equal to the principal  amount
of the Class  III-1A-2  Certificates.  The Class III-1A-2  Certificates  may be exchanged with the various
combinations of the Class  III-1X-2,  Class  III-1X-3,  Class III-1X-4,  Class III-1X-5 and Class III-1X-6
Certificates  (the "Group III-1 Strip  Certificates")  set forth below.  The notional  amount of any Group
III-1  Strip  Certificate  exchanged  must  equal the  current  principal  amount  of the  Class  III-1A-2
Certificate  with which it is exchanged.  The  pass-through  rate of the Exchanged  Certificate will equal
the sum of the pass-through rates of the related Exchangeable Certificates.

               Exchangeable Certificates                  Exchanged Certificates   Pass-Through Rate*
                   III-1A-2, III-1X-2                             I-AE-1               WAC-1.45%
                   III-1A-2, III-1X-3                             I-AE-2               WAC-1.40%
              III-1A-2, III-1X-2, III-1X-3                        I-AE-3               WAC-1.35%
                   III-1A-2, III-1X-4                             I-AE-4               WAC-1.30%
              III-1A-2, III-1X-2, III-1X-4                        I-AE-5               WAC-1.25%
              III-1A-2, III-1X-3, III-1X-4                        I-AE-6               WAC-1.20%
         III-1A-2, III-1X-2, III-1X-3, III-1X-4                   I-AE-7               WAC-1.15%
                   III-1A-2, III-1X-5                             I-AE-8               WAC-1.10%
              III-1A-2, III-1X-2, III-1X-5                        I-AE-9               WAC-1.05%
              III-1A-2, III-1X-3, III-1X-5                       I-AE-10               WAC-1.00%
         III-1A-2, III-1X-2, III-1X-3, III-1X-5                  I-AE-11               WAC-0.95%
              III-1A-2, III-1X-4, III-1X-5                       I-AE-12               WAC-0.90%
         III-1A-2, III-1X-2, III-1X-4, III-1X-5                  I-AE-13               WAC-0.85%
         III-1A-2, III-1X-3, III-1X-4, III-1X-5                  I-AE-14               WAC-0.80%
                   III-1A-2, III-1X-6                            I-AE-15               WAC-0.75%
              III-1A-2, III-1X-2, III-1X-6                       I-AE-16               WAC-0.70%
              III-1A-2, III-1X-3, III-1X-6                       I-AE-17               WAC-0.65%
         III-1A-2, III-1X-2, III-1X-3, III-1X-6                  I-AE-18               WAC-0.60%
              III-1A-2, III-1X-4, III-1X-6                       I-AE-19               WAC-0.55%
         III-1A-2, III-1X-2, III-1X-4, III-1X-6                  I-AE-20               WAC-0.50%
         III-1A-2, III-1X-3, III-1X-4, III-1X-6                  I-AE-21               WAC-0.45%
    III-1A-2, III-1X-2, III-1X-3, III-1X-4, III-1X-6             I-AE-22               WAC-0.40%
              III-1A-2, III-1X-5, III-1X-6                       I-AE-23               WAC-0.35%
         III-1A-2, III-1X-2, III-1X-5, III-1X-6                  I-AE-24               WAC-0.30%
         III-1A-2, III-1X-3, III-1X-5, III-1X-6                  I-AE-25               WAC-0.25%
    III-1A-2, III-1X-2, III-1X-3, III-1X-5, III-1X-6             I-AE-26               WAC-0.20%
         III-1A-2, III-1X-4, III-1X-5, III-1X-6                  I-AE-27               WAC-0.15%
    III-1A-2, III-1X-2, III-1X-4, III-1X-5, III-1X-6             I-AE-28               WAC-0.10%
    III-1A-2, III-1X-3, III-1X-4, III-1X-5, III-1X-6             I-AE-29               WAC-0.05%
   III-1A-2, III-1X-2, III-1X-3, III-1X-4, III-1X-5,             I-AE-30                  WAC
                        III-1X-6


 * WAC:  Shall equal the weighted average of the net rate of the mortgage loans in the related loan group.




--------------------------------------------------------------------------------




                                               Group III-2


The principal  amount of each Exchanged  Certificate in this Group III-2 is equal to the principal  amount
of the Class  III-2A-2  Certificates.  The Class III-2A-2  Certificates  may be exchanged with the various
combinations of the Class  III-2X-2,  Class  III-2X-3,  Class III-2X-4,  Class III-2X-5 and Class III-2X-6
Certificates  (the "Group III-2 Strip  Certificates")  set forth below.  The notional  amount of any Group
III-2  Strip  Certificate  exchanged  must  equal the  current  principal  amount  of the  Class  III-2A-2
Certificate  with which it is exchanged.  The  pass-through  rate of the Exchanged  Certificate will equal
the sum of the pass-through rates of the related Exchangeable Certificates.

               Exchangeable Certificates                  Exchanged Certificates   Pass-Through Rate*
                  III-2A-2, III-2X-2                           II-AE-1               WAC-1.45%
                  III-2A-2, III-2X-3                           II-AE-2               WAC-1.40%
             III-2A-2, III-2X-2, III-2X-3                      II-AE-3               WAC-1.35%
                  III-2A-2, III-2X-4                           II-AE-4               WAC-1.30%
             III-2A-2, III-2X-2, III-2X-4                      II-AE-5               WAC-1.25%
             III-2A-2, III-2X-3, III-2X-4                      II-AE-6               WAC-1.20%
        III-2A-2, III-2X-2, III-2X-3, III-2X-4                 II-AE-7               WAC-1.15%
                  III-2A-2, III-2X-5                           II-AE-8               WAC-1.10%
             III-2A-2, III-2X-2, III-2X-5                      II-AE-9               WAC-1.05%
             III-2A-2, III-2X-3, III-2X-5                      II-AE-10              WAC-1.00%
        III-2A-2, III-2X-2, III-2X-3, III-2X-5                 II-AE-11              WAC-0.95%
             III-2A-2, III-2X-4, III-2X-5                      II-AE-12              WAC-0.90%
        III-2A-2, III-2X-2, III-2X-4, III-2X-5                 II-AE-13              WAC-0.85%
        III-2A-2, III-2X-3, III-2X-4, III-2X-5                 II-AE-14              WAC-0.80%
                  III-2A-2, III-2X-6                           II-AE-15              WAC-0.75%
             III-2A-2, III-2X-2, III-2X-6                      II-AE-16              WAC-0.70%
             III-2A-2, III-2X-3, III-2X-6                      II-AE-17              WAC-0.65%
        III-2A-2, III-2X-2, III-2X-3, III-2X-6                 II-AE-18              WAC-0.60%
             III-2A-2, III-2X-4, III-2X-6                      II-AE-19              WAC-0.55%
        III-2A-2, III-2X-2, III-2X-4, III-2X-6                 II-AE-20              WAC-0.50%
        III-2A-2, III-2X-3, III-2X-4, III-2X-6                 II-AE-21              WAC-0.45%
   III-2A-2, III-2X-2, III-2X-3, III-2X-4, III-2X-6            II-AE-22              WAC-0.40%
             III-2A-2, III-2X-5, III-2X-6                      II-AE-23              WAC-0.35%
        III-2A-2, III-2X-2, III-2X-5, III-2X-6                 II-AE-24              WAC-0.30%
        III-2A-2, III-2X-3, III-2X-5, III-2X-6                 II-AE-25              WAC-0.25%
   III-2A-2, III-2X-2, III-2X-3, III-2X-5, III-2X-6            II-AE-26              WAC-0.20%
        III-2A-2, III-2X-4, III-2X-5, III-2X-6                 II-AE-27              WAC-0.15%
   III-2A-2, III-2X-2, III-2X-4, III-2X-5, III-2X-6            II-AE-28              WAC-0.10%
   III-2A-2, III-2X-3, III-2X-4, III-2X-5, III-2X-6            II-AE-29              WAC-0.05%
  III-2A-2, III-2X-2, III-2X-3, III-2X-4, III-2X-5,            II-AE-30                 WAC
                       III-2X-6


 ** WAC: Shall equal the weighted  average of the net rate of the mortgage  loans in the related  sub-loan
group.




--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-1

                                           FORM OF CLASS I-A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL
BALANCE  OF THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE  SECURITIES  ADMINISTRATOR  NAMED
HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.






--------------------------------------------------------------------------------






Certificate No. 1                                          Adjustable Pass-Through Rate



Class I-A Senior



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $____________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date: $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036



                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class I-A
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.







--------------------------------------------------------------------------------








                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS placeCityFARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-A Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:___________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------







                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-2

                                           FORM OF CLASS I-M CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AS DESCRIBED
IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON AND REALIZED LOSSES  ALLOCABLE  HERETO AS DESCRIBED IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE
INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL
BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  I-M  CERTIFICATE  OR ANY  INTEREST  THEREIN  SHALL BE  DEEMED  TO HAVE
REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I)
SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT  BY FITCH,  S&P AND  MOODY’S,  (II) IT IS NOT A PLAN
SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE
CODE (EACH A "PLAN") OR INVESTING WITH "PLAN ASSETS" OF ANY PLAN OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE
SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")
95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.




Certificate No.1                                           Adjustable Pass-Through Rate



Class I-M Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date:     $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036


                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class I-M
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon and any Realized Losses allocable hereto.

         Each  beneficial  owner of a Class  I-M  Certificate  or any  interest  therein  shall be  deemed  to have
represented,  by virtue of its  acquisition  or holding of that  Certificate or interest  therein,  that either (i)
such  Certificate  is rated at least "BBB-" or its  equivalent  by Fitch,  S&P and  Moody’s,  (ii) it is not a plan
subject to Title I of the Employee  Retirement  Security Investment Act of 1974, as amended, or Section 4975 of the
Code (each,  a "Plan") or investing  with "plan  assets" of any Plan, or (iii)(1) it is an insurance  company,  (2)
the source of funds used to acquire or hold the  Certificate or interest  therein is an "insurance  company general
account," as such term is defined in U.S.  Department of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.







--------------------------------------------------------------------------------








                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-M Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------







                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.








--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-3

                                       FORM OF CLASS I-B-[1][2] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND THE CLASS
M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON AND REALIZED LOSSES  ALLOCABLE  HERETO AS DESCRIBED IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE
INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL
BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL  OWNER OF A CLASS  I-B-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED TO HAVE
REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I)
SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT  BY FITCH,  S&P AND  MOODY’S,  (II) IT IS NOT A PLAN
SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE
CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN ASSETS" OF ANY PLAN, OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2)
THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")
95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No.1                                           Adjustable Pass-Through Rate



Class I-B-[1][2] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date:     $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         I-B-[1][2]  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable   interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon and any Realized Losses allocable hereto.

         Each beneficial  owner of a Class  I-B-[1][2]  Certificate or any interest therein shall be deemed to have
represented,  by virtue of its  acquisition  or holding of that  Certificate or interest  therein,  that either (i)
such  Certificate  is rated at least "BBB-" or its  equivalent  by Fitch,  S&P and  Moody’s,  (ii) it is not a plan
subject to Title I of the  Employee  Retirement  Security  Income Act of 1974,  as amended,  or Section 4975 of the
Code (each,  a "Plan") or investing  with "plan  assets" of any Plan, or (iii)(1) it is an insurance  company,  (2)
the source of funds used to acquire or hold the  Certificate or interest  therein is an "insurance  company general
account," as such term is defined in U.S.  Department of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.


                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.


                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:___________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-B-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:___________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------







                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                                        EXHIBIT A-4

                                          FORM OF CLASS I-B-3 CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, CLASS M, CLASS I-B-1 AND
CLASS I-B-2 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL
BALANCE  OF THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE  SECURITIES  ADMINISTRATOR  NAMED
HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  (EACH  A  "PLAN")  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.


Certificate No.1                                           Adjustable Pass-Through Rate



Class I-B-3 Senior



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
October 25, 2006                                           $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036



                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a fractional  undivided  interest in the  distributions  allocable to the Class I-B-3
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th
day is not a Business Day, the  immediately  following  Business Day (each, a "Distribution  Date"),  commencing on
the first  Distribution  Date specified  above,  to the Person in whose name this  Certificate is registered at the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month  of the  related
Distribution  Date,  an  amount  equal to the  product  of the  Fractional  Undivided  Interest  evidenced  by this
Certificate  and the amount  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer  of this Class I-B-3  Certificate  will be made unless the  Securities  Administrator
has received  either (i) Opinion of Counsel for the benefit of the  Trustee,  Master  Servicer  and the  Securities
Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the purchase of
this  certificate  is  permissible  under  local law,  will not  constitute  or result in a  non-exempt  prohibited
transaction  under Section 406 of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and
Section 4975 of the Internal Revenue Code, as amended (the "Code"),  and will not subject the Master Servicer,  the
Trustee or the  Securities  Administrator  to any  obligation  or liability in addition to those  undertaken in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit  plan or other  retirement  arrangement  that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the Servicing  Agreement and the modification of the rights and obligations of the Seller,  the Master Servicer,
the  Securities  Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement from
time to time by EMC, the Seller, the Master Servicer,  the Securities  Administrator and the Trustee,  and (ii) the
amendment  thereof and of the  Servicing  Agreement by the Master  Servicer and the Trustee with the consent of the
Holders of  Certificates,  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund (or in  certain  cases,  Holders of  Certificates  of  affected  Classes  evidencing  such  percentage  of the
Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future Holders of this  Certificate and of any Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not  notation  of such  consent is made upon this  Certificate.  The
Agreement  also permits the amendment  thereof and of the  Servicing  Agreement in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:____________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-B-3 Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator


                                                              By:____________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------








                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------






                                                                                                      EXHIBIT A-5-1

                                            FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED
(THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT
(A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY
AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF
ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS’  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.

Certificate No.1                                           Percentage Interest: 100%



Class R



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
September 1, 2006                                          Certificate as of the Cut-off Date:
                                                           $0.00



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
October 25, 2006                                           $0.00



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the  Class R
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have agreed to be bound by the  restrictions set forth
in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership  interest  in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the delivery to the  Securities  Administrator  of, among
other things,  an affidavit to the effect that it is a United States  Person and  Permitted  Transferee,  (iii) any
attempted or purported  transfer of any ownership  interest in this  Certificate in violation of such  restrictions
will be  absolutely  null and void and will vest no  rights in the  purported  transferee,  and (iv) if any  person
other than a United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate
in violation of such  restrictions,  then the Seller will have the right, in its sole discretion and without notice
to the  Holder of this  Certificate,  to sell  this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and  conditions  as the Seller may
choose.

                  The  Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th
day is not a Business Day, the  immediately  following  Business Day (each, a "Distribution  Date"),  commencing on
the first  Distribution  Date specified  above,  to the Person in whose name this  Certificate is registered at the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month  of the  related
Distribution  Date,  an  amount  equal to the  product  of the  Fractional  Undivided  Interest  evidenced  by this
Certificate  and the amounts  required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled maturity date of any Mortgage Loan.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class R  Certificate  will be made unless the  Securities  Administrator  has
received  either  (i)  Opinion of Counsel  for the  benefit of the  Trustee,  Master  Servicer  and the  Securities
Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the purchase of
this  certificate  is  permissible  under  local law,  will not  constitute  or result in a  non-exempt  prohibited
transaction  under Section 406 of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and
Section 4975 of the Internal Revenue Code, as amended (the "Code"),  and will not subject the Master Servicer,  the
Trustee or the  Securities  Administrator  to any  obligation  or liability in addition to those  undertaken in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit  plan or other  retirement  arrangement  that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------







                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.








--------------------------------------------------------------------------------








                                                                                                      EXHIBIT A-5-2

                                           FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED
(THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT
(A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY
AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF
ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS’  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.

Certificate No.1                                           Percentage Interest: 100%



Class R-X



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
September 1, 2006                                          Certificate as of the Cut-off Date:
                                                           $0.00



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
October 25, 2006                                           $0.00



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036



                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class R-X
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have agreed to be bound by the  restrictions set forth
in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership  interest  in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the delivery to the  Securities  Administrator  of, among
other things,  an affidavit to the effect that it is a United States  Person and  Permitted  Transferee,  (iii) any
attempted or purported  transfer of any ownership  interest in this  Certificate in violation of such  restrictions
will be  absolutely  null and void and will vest no  rights in the  purported  transferee,  and (iv) if any  person
other than a United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate
in violation of such  restrictions,  then the Seller will have the right, in its sole discretion and without notice
to the  Holder of this  Certificate,  to sell  this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and  conditions  as the Seller may
choose.

                  The  Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th
day is not a Business Day, the  immediately  following  Business Day (each, a "Distribution  Date"),  commencing on
the first  Distribution  Date specified  above,  to the Person in whose name this  Certificate is registered at the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month  of the  related
Distribution  Date,  an  amount  equal to the  product  of the  Fractional  Undivided  Interest  evidenced  by this
Certificate  and the amounts  required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled maturity date of any Mortgage Loan.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class R-X Certificate  will be made unless the Securities  Administrator  has
received  either  (i)  Opinion of Counsel  for the  benefit of the  Trustee,  Master  Servicer  and the  Securities
Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the purchase of
this  certificate  is  permissible  under  local law,  will not  constitute  or result in a  non-exempt  prohibited
transaction  under Section 406 of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and
Section 4975 of the Internal Revenue Code, as amended (the "Code"),  and will not subject the Master Servicer,  the
Trustee or the  Securities  Administrator  to any  obligation  or liability in addition to those  undertaken in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit  plan or other  retirement  arrangement  that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------







                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------







                                                                                                        EXHIBIT A-6

                                          FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M AND THE CLASS
B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED
(THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

Certificate No.1                                           Variable Pass-Through Rate



Class B-IO Subordinate



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
September 1, 2006                                          as of the Cut-off Date:
                                                           $_____________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
October 25, 2006                                           $______________



Master Servicer:
Wells Fargo Bank, National Association



Assumed Final Distribution Date:                           CUSIP: ____________
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest in the  distributions  allocable to the Class B-IO
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  Interest on this  Certificate  will accrue during the calendar month  immediately  preceding such
Distribution  Date (as  hereinafter  defined)  on the  Notional  Amount  hereof  at a per annum  rate  equal to the
Pass-Through Rate as set forth in the Agreement.  The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered at the close of business on the last  Business Day of the month  immediately  preceding
the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest
evidenced  by  this  Certificate  and  the  amount  of  interest  required  to be  distributed  to the  Holders  of
Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice.  The Class B-IO  Certificates  have no Certificate  Principal  Balance.  The
Initial Notional Amount of this Certificate is set forth above.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class B-IO Certificate will be made unless the Securities  Administrator  has
received  either  (i)  Opinion of Counsel  for the  benefit of the  Trustee,  Master  Servicer  and the  Securities
Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the purchase of
this  certificate  is  permissible  under  local law,  will not  constitute  or result in a  non-exempt  prohibited
transaction  under Section 406 of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and
Section 4975 of the Internal Revenue Code, as amended (the "Code"),  and will not subject the Master Servicer,  the
Trustee or the  Securities  Administrator  to any  obligation  or liability in addition to those  undertaken in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit  plan or other  retirement  arrangement  that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.







--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------






                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------






                                                                                                        EXHIBIT A-7

                                           FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED
(THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.


Certificate No.1                                           Percentage Interest: 100%



Class XP Senior



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
September 1, 2006                                          Certificate as of the Cut-off Date:
                                                           $0



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
October 25, 2006                                           $0



Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the Class XP
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th
day is not a Business Day, the  immediately  following  Business Day (each, a "Distribution  Date"),  commencing on
the first  Distribution  Date specified  above,  to the Person in whose name this  Certificate is registered at the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month  of the  related
Distribution  Date,  an  amount  equal to the  product  of the  Fractional  Undivided  Interest  evidenced  by this
Certificate  and the amount  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class XP  Certificate  will be made unless the Securities  Administrator  has
received  either  (i)  Opinion of Counsel  for the  benefit of the  Trustee,  Master  Servicer  and the  Securities
Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the purchase of
this  certificate  is  permissible  under  local law,  will not  constitute  or result in a  non-exempt  prohibited
transaction  under Section 406 of the Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and
Section 4975 of the Internal Revenue Code, as amended (the "Code"),  and will not subject the Master Servicer,  the
Trustee or the  Securities  Administrator  to any  obligation  or liability in addition to those  undertaken in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit  plan or other  retirement  arrangement  that is subject to Title I of ERISA,
and/or Section 4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 20% of the  Cut-off  Date  Balance  for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.







--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------









                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------






                                                                                                        EXHIBIT A-8

                                          FORM OF CLASS II-A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL
BALANCE  OF THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE  SECURITIES  ADMINISTRATOR  NAMED
HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.


Certificate No. 1                                          Adjustable Pass-Through Rate



Class II-A Senior



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $____________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date: $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest in the  distributions  allocable to the Class II-A
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-A Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------






                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                                        EXHIBIT A-9

                                          FORM OF CLASS II-X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.


Certificate No.1                                           _______%



Class II-X Senior



                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
September 1, 2006                                          $___________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
October 25, 2006                                           $___________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a  fractional  undivided  interest in the  distributions  allocable to the Class II-X
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Notional Amount hereof at a per annum rate
equal to the  Pass-Through  Rate set forth above. The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage Loan and is not likely to be the date on which the Notional Amount of this Class of  Certificates  will be
reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.


                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.


Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------






                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ___________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.






--------------------------------------------------------------------------------







                                                                                                       EXHIBIT A-10

                                          FORM OF CLASS II-BX CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.


Certificate No.1                                           _______%



Class II-BX Subordinate



                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
September 1, 2006                                          $___________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
October 25, 2006                                           $___________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a fractional  undivided  interest in the  distributions  allocable to the Class II-BX
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Notional Amount hereof at a per annum rate
equal to the  Pass-Through  Rate set forth above. The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage Loan and is not likely to be the date on which the Notional Amount of this Class of  Certificates  will be
reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.


                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.


Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-BX Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------






                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.






--------------------------------------------------------------------------------






                                                                                                       EXHIBIT A-11

                                     FORM OF CLASS II-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN  RIGHT OF  PAYMENT  TO THE  CLASS  II-A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON AND REALIZED LOSSES  ALLOCABLE  HERETO AS DESCRIBED IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE
INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL
BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL  OWNER OF A CLASS  II-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED TO
HAVE  REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER
(I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY’S,  (II) IT IS NOT A PLAN
SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE
CODE (EACH,  "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN,  OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2)
THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")
95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate



Class II-B-[1][2][3] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date:   $__________



Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         II-B-[1][2][3]  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable   interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon and any Realized Losses allocable hereto.

         Each beneficial  owner of a Class  II-B-[1][2][3]  Certificate or any interest  therein shall be deemed to
have  represented,  by virtue of its acquisition or holding of that  Certificate or interest  therein,  that either
(i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody’s,  (ii) it is not a plan
subject to Title I of the Employee  Retirement  Investment Security Act of 1974, as amended, or Section 4975 of the
Code (each,  a "Plan") or investing  with "plan  assets" of any Plan, or (iii)(1) it is an insurance  company,  (2)
the source of funds used to acquire or hold the  Certificate or interest  therein is an "insurance  company general
account," as such term is defined in U.S.  Department of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.







--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-B-[1][2][3]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------






                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------






                                                                                                       EXHIBIT A-12

                                     FORM OF CLASS II-B-[4][5][6] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,  CLASS
II-B-2,  CLASS  II-B-3,  [CLASS  II-B-4],  [CLASS  II-B-5] AND [CLASS  II-B-6]  CERTIFICATES  AS  DESCRIBED  IN THE
AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL
BALANCE  OF THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE  SECURITIES  ADMINISTRATOR  NAMED
HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED
(THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.


Certificate No.1                                           Adjustable Pass-Through Rate



Class II-B-[4][5][6] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
October 25, 2006                                           $__________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         II-B-[4][5][6]  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable   interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.


                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th
day is not a Business Day, the  immediately  following  Business Day (each, a "Distribution  Date"),  commencing on
the first  Distribution  Date specified  above,  to the Person in whose name this  Certificate is registered at the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month  of the  related
Distribution  Date,  an  amount  equal to the  product  of the  Fractional  Undivided  Interest  evidenced  by this
Certificate  and the amount  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-B-[4][5][6]  Certificate  will be made  unless  the  Securities
Administrator  has received  either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the
Securities  Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the
purchase  of this  certificate  is  permissible  under local law,  will not  constitute  or result in a  non-exempt
prohibited  transaction  under  Section 406 of the Employee  Retirement  Income  Security  Act of 1974,  as amended
("ERISA"),  and Section 4975 of the Internal Revenue Code, as amended (the "Code"), and will not subject the Master
Servicer,  the  Trustee or the  Securities  Administrator  to any  obligation  or  liability  in  addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  that is subject to
Title I of ERISA, and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the Servicing  Agreement and the modification of the rights and obligations of the Seller,  the Master Servicer,
the  Securities  Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement from
time to time by EMC, the Seller, the Master Servicer,  the Securities  Administrator and the Trustee,  and (ii) the
amendment  thereof and of the  Servicing  Agreement by the Master  Servicer and the Trustee with the consent of the
Holders of  Certificates,  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund (or in  certain  cases,  Holders of  Certificates  of  affected  Classes  evidencing  such  percentage  of the
Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future Holders of this  Certificate and of any Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not  notation  of such  consent is made upon this  Certificate.  The
Agreement  also permits the amendment  thereof and of the  Servicing  Agreement in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-B-[4][5][6]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------











                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                                       EXHIBIT A-13


                                          FORM OF CLASS III-A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL
BALANCE  OF THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE  SECURITIES  ADMINISTRATOR  NAMED
HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.


                  [FOR THE CLASS III-1A-2 CERTIFICATES AND CLASS III-2A-2 CERTIFICATES ONLY] THIS CLASS
III-[1][2]A-2 CERTIFICATE IS AN EXCHANGED CERTIFICATE AND, SUBJECT TO THE TERMS AND CONDITIONS OF THE POOLING AND
SERVICING AGREEMENT, MAY BE EXCHANGED FOR THE EXCHANGEABLE CERTIFICATES.


Certificate No. 1                                          Adjustable Pass-Through Rate



Class III-A Senior



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $____________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date: $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a fractional  undivided  interest in the  distributions  allocable to the Class III-A
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  [For the Class III-1A-2  Certificates  and the Class III-2A-2  Certificates  only] As provided in
the Pooling and Servicing  Agreement and subject to certain  limitations  therein set forth,  this  Certificate  is
exchangeable  for a  proportionate  interest in an Exchanged  Certificate  in a Combination  Group.  The Securities
Administrator  shall make the first  distribution on an Exchanged  Certificate in such exchange  transaction on the
Distribution  Date in the  following  month to the  Certificateholder  of record as of the close of business on the
last day of the month of the exchange.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the sum of (x) the Cut-off  Date  Balance and (y) the  Pre-Funded  Amounts for Loan Group I or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and the Trustee has  determined  that the
REMIC  status of any REMIC  under the  Agreement  has been lost or that a  substantial  risk exists that such REMIC
status  will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the  early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement  continue
beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.





--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class III-A Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------






                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.






--------------------------------------------------------------------------------







                                                                                                       EXHIBIT A-14
                                          FORM OF CLASS III-X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

                           [FOR  THE  CLASS  III-1X-2,  CLASS  III-1X-3,  CLASS  III-1X-4,  CLASS  III-1X-5,  CLASS
III-1X-6,  CLASS III-2X-2,  CLASS III-2X-3,  CLASS III-2X-4,  CLASS III-2X-5 AND CLASS III-2X-6  CERTIFICATES ONLY]
THIS CLASS  III-[_]X-[_]  CERTIFICATE IS AN EXCHANGED  CERTIFICATE  AND, SUBJECT TO THE TERMS AND CONDITIONS OF THE
POOLING AND SERVICING AGREEMENT, MAY BE EXCHANGED FOR THE EXCHANGEABLE CERTIFICATES.



Certificate No.1                                           _______%



Class III-X Senior



                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
September 1, 2006                                          $___________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
October 25, 2006                                           $___________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a fractional  undivided  interest in the  distributions  allocable to the Class III-X
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Notional Amount hereof at a per annum rate
equal to the  Pass-Through  Rate set forth above. The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage Loan and is not likely to be the date on which the Notional Amount of this Class of  Certificates  will be
reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  [For the Class III-1X-2,  Class III-1X-3,  Class III-1X-4,  Class III-1X-5, Class III-1X-6, Class
III-2X-2,  Class III-2X-3,  Class  III-2X-4,  Class III-2X-5 and Class III-2X-6  Certificates  only] As provided in
the Pooling and Servicing  Agreement and subject to certain  limitations  therein set forth,  this  Certificate  is
exchangeable  for a  proportionate  interest in an Exchanged  Certificate  in a Combination  Group.  The Securities
Administrator  shall make the first  distribution on an Exchanged  Certificate in such exchange  transaction on the
Distribution  Date in the  following  month to the  Certificateholder  of record as of the close of business on the
last day of the month of the exchange.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.





--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.
Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class III-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------







                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.






--------------------------------------------------------------------------------






                                                                                                       EXHIBIT A-15
                                         FORM OF CLASS III-BX CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.


Certificate No.1                                           _______%



Class III-BX Subordinate



                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
September 1, 2006                                          $___________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
October 25, 2006                                           $___________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036


                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing a fractional  undivided  interest in the  distributions  allocable to the Class III-BX
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family  residential
         properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Notional Amount hereof at a per annum rate
equal to the  Pass-Through  Rate set forth above. The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage Loan and is not likely to be the date on which the Notional Amount of this Class of  Certificates  will be
reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the  Cut-off  Date  Balance for Loan Group II or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable
year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will
the Trust Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of certain
persons identified in the Agreement.


                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.
Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class III-BX Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:_________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------







                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.






--------------------------------------------------------------------------------







                                                                                                       EXHIBIT A-16
                                   FORM OF CLASS III-B-[1][2][3][4] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN  RIGHT OF  PAYMENT  TO THE  CLASS  II-A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON AND REALIZED LOSSES  ALLOCABLE  HERETO AS DESCRIBED IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE
INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL
BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH  OTHER  NAME AS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL  OWNER OF A CLASS  III-B-[1][2][3][4]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE OR INTEREST THEREIN,  THAT EITHER
(I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY’S,  (II) IT IS NOT A PLAN
SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE
CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN ASSETS" OF ANY PLAN, OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2)
THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")
95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No.1                                           Adjustable Pass-Through Rate



Class III-B-[1][2][3][4] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



First Distribution Date:                                   Initial Certificate Principal Balance of this
October 25, 2006                                           Certificate as of the Cut-off Date:   $__________



Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-6
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         III-B-[1][2][3][4]  Certificates  with respect to a Trust Fund consisting  primarily of a pool of
         adjustable   interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage  loans secured by first
liens on one- to four- family  residential  properties  (collectively,  the "Mortgage  Loans") sold by SAMI II. The
Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master  Funding LLC ("Master  Funding") to SAMI
II. Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans (the
"Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master  Servicer,  Wells Fargo, as securities
administrator  (the  "Securities  Administrator"),  EMC Mortgage  Corporation  and Citibank,  N.A., as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Certificate  Principal Balance hereof at a
per annum rate  equal to the  Pass-Through  Rate set forth in the  Agreement.  The  Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following
Business Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the  Business  Day  immediately
preceding the related  Distribution  Date so long as such  Certificate  remains in book-entry  form (and otherwise,
the close of business on the last Business Day of the month  immediately  preceding the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount (of interest,  if any) required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon and any Realized Losses allocable hereto.

         Each beneficial  owner of a Class  III-B-[1][2][3][4]  Certificate or any interest therein shall be deemed
to have represented,  by virtue of its acquisition or holding of that Certificate or interest therein,  that either
(i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody’s,  (ii) it is not a plan
subject to Title I of the Employee  Retirement  Investment Security Act of 1974, as amended, or Section 4975 of the
Code (each,  a "Plan") or investing  with "plan  assets" of any Plan, or (iii)(1) it is an insurance  company,  (2)
the source of funds used to acquire or hold the  Certificate or interest  therein is an "insurance  company general
account," as such term is defined in U.S.  Department of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the  Servicing  Agreements  and the  modification  of the  rights  and  obligations  of the  Seller,  the Master
Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the  Certificateholders  under the
Agreement  from time to time by EMC,  the  Seller,  the  Master  Servicer,  the  Securities  Administrator  and the
Trustee,  and (ii) the  amendment  thereof and of the Servicing  Agreements by the Master  Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such
percentage of the  Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this  Certificate
shall be  conclusive  and  binding  on such  Holder  and upon all future  Holders  of this  Certificate  and of any
Certificate  issued upon the  transfer  hereof or in lieu hereof  whether or not  notation of such  consent is made
upon this  Certificate.  The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the sum of (x) the Cut-off  Date Balance and (y) the  Pre-Funded  Amounts for Loan Group II or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and the Trustee has  determined  that the
REMIC  status of any REMIC  under the  Agreement  has been lost or that a  substantial  risk exists that such REMIC
status  will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the  early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement  continue
beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------







                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  III-B-[1][2][3][4]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------






                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                                       EXHIBIT A-17
                                     FORM OF CLASS III-B-[5][6][7] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS III-A,  CLASS III-B-1,  CLASS
III-B-2, CLASS III-B-3 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL BE  DECREASED  BY THE  PRINCIPAL
PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL
BALANCE  OF THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE  SECURITIES  ADMINISTRATOR  NAMED
HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED
(THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE
PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER
AND THE SECURITIES  ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE
MASTER  SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.


Certificate No.1                                           Adjustable Pass-Through Rate



Class III-B-[5][6][7] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $__________



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
October 25, 2006                                           $__________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-6
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-6

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         III-B-[5][6][7]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a pool of
         adjustable   interest  rate  mortgage  loans  secured  by  first  liens  on  one-to-four   family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Master  Servicer,  the
Securities  Administrator or the Trustee referred to below or any of their affiliates or any other person.  Neither
this  Certificate  nor the underlying  Mortgage Loans are  guaranteed or insured by any  governmental  entity or by
SAMI II, the Master  Servicer or the Trustee or any of their  affiliates or any other person.  None of SAMI II, the
Master  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or other
obligation secured by or payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master Funding LLC ("Master
Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement referred to
below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo,
as securities  administrator  (the "Securities  Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as
trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent  not  defined  herein,  capitalized  terms  used  herein  shall  have the  meaning  ascribed  to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th
day is not a Business Day, the  immediately  following  Business Day (each, a "Distribution  Date"),  commencing on
the first  Distribution  Date specified  above,  to the Person in whose name this  Certificate is registered at the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month  of the  related
Distribution  Date,  an  amount  equal to the  product  of the  Fractional  Undivided  Interest  evidenced  by this
Certificate  and the amount  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the  Certificate  Principal
Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this  Certificate  will be made by the Securities  Administrator by check mailed
to the address of the Person  entitled  thereto as such name and address shall appear on the  Certificate  Register
or, if such  Person so  requests  by  notifying  the  Securities  Administrator  in  writing  as  specified  in the
Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made
after due notice by the Securities  Administrator of the pendency of such  distribution and only upon  presentation
and  surrender of this  Certificate  at the office or agency  appointed by the  Securities  Administrator  for that
purpose and designated in such notice. The initial  Certificate  Principal Balance of this Certificate is set forth
above.  The  Certificate  Principal  Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal hereon.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without registration or qualification,  the Securities  Administrator shall require receipt of (i) if such transfer
is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a  transferee  that is an
"Institutional  Accredited  Investor"  within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act, written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from
such Holder’s prospective  transferee,  substantially in the forms attached to the Agreement as Exhibit F-1 or F-2,
as applicable,  and (ii) if requested by the Securities  Administrator,  an Opinion of Counsel  satisfactory  to it
that such transfer may be made without such  registration or  qualification  (which Opinion of Counsel shall not be
an expense of the Trust Fund or of the Seller,  the Trustee,  the Securities  Administrator  or the Master Servicer
in their  respective  capacities as such),  together with copies of the written  certification(s)  of the Holder of
the  Certificate  desiring to effect the  transfer  and/or such  Holder’s  prospective  transferee  upon which such
Opinion of Counsel is based.  None of the Seller,  the  Securities  Administrator  or the Trustee is  obligated  to
register  or  qualify  the  Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other
securities  law or to take any action not  otherwise  required  under the  Agreement to permit the transfer of such
Certificates  without  registration or qualification.  Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify  the  Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of this  Class  III-B-[5][6][7]  Certificate  will be made  unless  the  Securities
Administrator  has received  either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the
Securities  Administrator  and which they may rely which is satisfactory to the Securities  Administrator  that the
purchase  of this  certificate  is  permissible  under local law,  will not  constitute  or result in a  non-exempt
prohibited  transaction  under  Section 406 of the Employee  Retirement  Income  Security  Act of 1974,  as amended
("ERISA"),  and Section 4975 of the Internal Revenue Code, as amended (the "Code"), and will not subject the Master
Servicer,  the  Trustee or the  Securities  Administrator  to any  obligation  or  liability  in  addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  that is subject to
Title I of ERISA, and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for payment  hereunder and that neither the  Securities  Administrator  nor the Trustee is liable
to the  Certificateholders  for any amount payable under this  Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
of the Servicing  Agreement and the modification of the rights and obligations of the Seller,  the Master Servicer,
the  Securities  Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement from
time to time by EMC, the Seller, the Master Servicer,  the Securities  Administrator and the Trustee,  and (ii) the
amendment  thereof and of the  Servicing  Agreement by the Master  Servicer and the Trustee with the consent of the
Holders of  Certificates,  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund (or in  certain  cases,  Holders of  Certificates  of  affected  Classes  evidencing  such  percentage  of the
Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future Holders of this  Certificate and of any Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not  notation  of such  consent is made upon this  Certificate.  The
Agreement  also permits the amendment  thereof and of the  Servicing  Agreement in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is registrable  with the Securities  Administrator  upon  surrender of this  Certificate  for
registration of transfer at the offices or agencies  maintained by the Securities  Administrator for such purposes,
duly  endorsed by, or  accompanied  by a written  instrument  of transfer in form  satisfactory  to the  Securities
Administrator  duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and
thereupon one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate  Fractional
Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or other  governmental
charge  payable  in  connection  therewith.   The  Seller,  the  Master  Servicer,   the  Trustee,  the  Securities
Administrator  and any agent of any of them may treat the Person in whose name this  Certificate  is  registered as
the owner  hereof for all  purposes,  and none of the Seller,  the Master  Servicer,  the Trustee,  the  Securities
Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made only if (i) the Scheduled  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less
than 10% of the sum of (x) the Cut-off  Date Balance and (y) the  Pre-Funded  Amounts for Loan Group II or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and the Trustee has  determined  that the
REMIC  status of any REMIC  under the  Agreement  has been lost or that a  substantial  risk exists that such REMIC
status  will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the  early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement  continue
beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual signature,  this Certificate  shall not be entitled to any benefit under the Agreement,  or
be valid for any purpose.






--------------------------------------------------------------------------------






                  IN  WITNESS  WHEREOF,  the  Securities  Administrator  has  caused  this  Certificate  to be duly
executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not  in  its   individual   capacity  but  solely  as
                                                              Securities Administrator


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one of the  Class  III-B-[5][6][7]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory






--------------------------------------------------------------------------------






                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.






--------------------------------------------------------------------------------





                                                                                                          EXHIBIT B
                                              MORTGAGE LOAN SCHEDULE



                 LOAN_SEQ       Group                   Sub_Group           CURRENT_BALANCE         PAYMENT


--------------------------------------------------------------------------------


      1          16242782     GIII. PIM                   G01                        404000         2440.83
      2          16242804       GI. OC                    G01                        289416            1839
      3          16247980     GIII. PIM                   G01                        212000         1280.83
      4          16247985      GII. SS                    G01                        101200          611.42
      5          16340417     GIII. PIM                   G01                        500000         2968.75
      6          16340412     GIII. PIM                   G01                        504000            2940
      7          16340413     GIII. PIM                   G01                     559869.58         3207.71
      8          16340414     GIII. PIM                   G01                        760000         4433.33
      9          16369053     GIII. PIM                   G01                        650000         3927.08
     10          16247962     GIII. PIM                   G01                         77760           421.2
     11          16247919     GIII. PIM                   G01                        266051         1607.39
     12          16543371       GI. OC                    G01                     223038.46         1579.79
     13          16543372       GI. OC                    G01                     217450.25         1577.75
     14          16543373       GI. OC                    G01                      229133.8          1722.5
     15          16543374       GI. OC                    G01                        110400             690
     16          16543375       GI. OC                    G01                     275814.81         2025.19
     17          16543376       GI. OC                    G01                        450601         3004.01
     18          16543377       GI. OC                    G01                     167892.88         1262.12
     19          16402746       GI. OC                    G01                        165000         1082.81
     20          16402735     GIII. PIM                   G02                        370000         2119.79
     21          16402648       GI. OC                    G01                        218250         1500.47
     22          16402656       GI. OC                    G01                        110800          750.21
     23          16402657       GI. OC                    G01                         81892          520.36
     24          16402685       GI. OC                    G01                         94990          643.16
     25          16402717      GII. SS                    G01                        417000         2693.12
     26          16402553       GI. OC                    G01                     279910.65         1868.52
     27          16402579       GI. OC                    G01                        258400         1668.83
     28          16402618       GI. OC                    G01                        270400         2056.17
     29          16402482       GI. OC                    G01                        106400          786.92
     30          16402225       GI. OC                    G01                     137816.46         1060.33
     31          16402243       GI. OC                    G01                        396000          2557.5
     32          16402251       GI. OC                    G01                      86350.29          679.71
     33          16402308       GI. OC                    G01                        112000             735
     34          16402320     GIII. PIM                   G02                        284792         1690.95
     35          16402328       GI. OC                    G01                        464000         3383.33
     36          16402343       GI. OC                    G01                        180000          1237.5
     37          16402366       GI. OC                    G01                        186800         1323.17
     38          16402141       GI. OC                    G01                      103938.6           808.9
     39          16402147       GI. OC                    G01                         56550          365.22
     40          16402105       GI. OC                    G01                        232500         1695.31
     41          16402113       GI. OC                    G01                        285000         1840.62
     42          16402067       GI. OC                    G01                        164208         1197.35
     43          16402083     GIII. PIM                   G02                        114400          679.25
     44          16402087       GI. OC                    G01                        339650         2335.09
     45          16402012       GI. OC                    G01                        119800          748.75
     46          16402015     GIII. PIM                   G02                        295200         1814.25
     47          16402051       GI. OC                    G01                        224000         1633.33
     48          16402054     GIII. PIM                   G02                        215200         1322.58
     49          16401888     GIII. PIM                   G02                        488300         2797.55
     50          16401890       GI. OC                    G01                        152000         1108.33
     51          16401896       GI. OC                    G01                     180129.06         1322.61
     52          16401919       GI. OC                    G01                        496200         3514.75
     53          16401922       GI. OC                    G01                     471728.44         3713.23
     54          16401994       GI. OC                    G01                        320000         2333.33
     55          16401834       GI. OC                    G01                        112000          746.67
     56          16401835       GI. OC                    G01                         88000          586.67
     57          16401844       GI. OC                    G01                        320000         2333.33
     58          16401867       GI. OC                    G01                     143828.23         1081.22
     59          16401876     GIII. PIM                   G02                        194672         1135.59
     60          16401881     GIII. PIM                   G02                        451500         2727.81
     61          16401887     GIII. PIM                   G02                        449800         2483.27
     62          16400990       GI. OC                    G01                        176800          1215.5
     63          16400998       GI. OC                    G01                        167612         1099.95
     64          16401009       GI. OC                    G01                        584000         4258.33
     65          16400978       GI. OC                    G01                        117300          830.88
     66          16400836     GIII. PIM                   G02                        120000           662.5
     67          16400841       GI. OC                    G01                     104934.73          798.08
     68          16400898       GI. OC                    G01                        243900         1778.44
     69          16400667       GI. OC                    G01                      99927.63          707.79
     70          16400683       GI. OC                    G01                        103425          678.73
     71          16400690       GI. OC                    G01                        111293          765.14
     72          16400697       GI. OC                    G01                        134050          907.63
     73          16400709       GI. OC                    G01                        264000            1925
     74          16400726       GI. OC                    G01                        408000            2550
     75          16400778      GII. SS                    G01                        220000         1306.25
     76          16400782       GI. OC                    G01                        254800         1857.92
     77          16400789       GI. OC                    G01                        181600         1172.83
     78          16400391       GI. OC                    G01                        116200          774.67
     79          16400412       GI. OC                    G01                        136500             910
     80          16400427       GI. OC                    G01                        540000         3543.75
     81          16400443       GI. OC                    G01                        560000            3500
     82          16400452       GI. OC                    G01                        527700         3408.06
     83          16400476       GI. OC                    G01                        720000            4500
     84          16400478       GI. OC                    G01                        192000            1300
     85          16400497       GI. OC                    G01                     291742.37         1869.71
     86          16400526       GI. OC                    G01                        207950         1299.69
     87          16400545       GI. OC                    G01                         76400          509.33
     88          16400547       GI. OC                    G01                        175000         1130.21
     89          16400562     GIII. PIM                   G02                        216000          1237.5
     90          16400563       GI. OC                    G01                        153080         1084.32
     91          16400567       GI. OC                    G01                      63848.97           474.6
     92          16400579     GIII. PIM                   G02                        118400          727.67
     93          16400589     GIII. PIM                   G02                     113504.55          746.28
     94          16400598     GIII. PIM                   G02                        215188         1210.43
     95          16400614       GI. OC                    G01                       1147212         8365.09
     96          16400619       GI. OC                    G01                         77200          562.92
     97          16400631     GIII. PIM                   G02                        249166         1479.42
     98          16397504       GI. OC                    G01                        252150         1733.53
     99          16397540       GI. OC                    G01                        160800          1172.5
    100          16397541       GI. OC                    G01                        519920         3411.98
    101          16397544       GI. OC                    G01                        239992         1649.95
    102          16397566       GI. OC                    G01                        123200          898.33
    103          16400364     GIII. PIM                   G02                        164500          976.72
    104          16400366       GI. OC                    G01                        224000            1540
    105          16400379       GI. OC                    G01                        122500          816.67
    106          16397385     GIII. PIM                   G02                        362554          2228.2
    107          16397473       GI. OC                    G01                        416000         3033.33
    108          16397475       GI. OC                    G01                         47600          347.08
    109          16397494       GI. OC                    G01                        556000         3590.83
    110          16397500       GI. OC                    G01                        105600             660
    111          16397346       GI. OC                    G01                     143917.15         1132.85
    112          16397349       GI. OC                    G01                     101356.58          717.92
    113          16397357       GI. OC                    G01                        119500          858.91
    114          16397256       GI. OC                    G01                        249000         1634.06
    115          16397259       GI. OC                    G01                     403767.56         3178.27
    116          16397268       GI. OC                    G01                         86800          614.83
    117          16397281       GI. OC                    G01                         63920          466.08
    118          16397288       GI. OC                    G01                        251200         1831.67
    119          16397175     GIII. PIM                   G02                        518072         2698.29
    120          16397180       GI. OC                    G01                     198266.88         1455.79
    121          16397200     GIII. PIM                   G02                        250653         1540.47
    122          16397201     GIII. PIM                   G02                        337155         1931.62
    123          16397205       GI. OC                    G01                         76400          588.92
    124          16397217       GI. OC                    G01                       58012.6          380.71
    125          16397225       GI. OC                    G01                        220000         1604.17
    126          16395696     GIII. PIM                   G02                      60853.66          420.62
    127          16395709       GI. OC                    G01                        300000            1875
    128          16395728      GII. SS                    G01                        332000         1936.67
    129          16395733       GI. OC                    G01                      95991.81          738.54
    130          16395755       GI. OC                    G01                     167743.43          1320.4
    131          16395758       GI. OC                    G01                        168788         1213.16
    132          16395763       GI. OC                    G01                        180000            1275
    133          16395785       GI. OC                    G01                        457700         3146.69
    134          16395793       GI. OC                    G01                        246000         1793.75
    135          16395808       GI. OC                    G01                        271000         1750.21
    136          16395820       GI. OC                    G01                        714700         4764.67
    137          16395829       GI. OC                    G01                        579408         4043.78
    138          16395837       GI. OC                    G01                        438750         3107.81
    139          16397092       GI. OC                    G01                         65920           473.8
    140          16397094       GI. OC                    G01                        116450          812.72
    141          16397137       GI. OC                    G01                        107800          718.67
    142          16397139       GI. OC                    G01                        999950          7291.3
    143          16395516       GI. OC                    G01                        138750          982.81
    144          16395543       GI. OC                    G01                         90000          656.25
    145          16395547       GI. OC                    G01                        160000         1016.67
    146          16395554       GI. OC                    G01                        254000          1587.5
    147          16395574       GI. OC                    G01                      47172.85          371.32
    148          16395605       GI. OC                    G01                        206250         1353.52
    149          16395625       GI. OC                    G01                        171141         1105.29
    150          16395637       GI. OC                    G01                        202400         1307.17
    151          16395648       GI. OC                    G01                     215076.19         1692.98
    152          16395669       GI. OC                    G01                        465500         3006.35
    153          16395497       GI. OC                    G01                        117000          816.56
    154          16395449       GI. OC                    G01                        443200         3093.17
    155          16395452       GI. OC                    G01                        192000            1240
    156          16395457       GI. OC                    G01                        237900         1734.69
    157          16395372     GIII. PIM                   G02                        120000             725
    158          16395374       GI. OC                    G01                      115841.1          891.32
    159          16395335       GI. OC                    G01                     166385.42         1192.85
    160          16395341       GI. OC                    G01                        139200             957
    161          16395239       GI. OC                    G01                        299200            1683
    162          16395245       GI. OC                    G01                        243350         1774.43
    163          16395249       GI. OC                    G01                        116000          821.67
    164          16395264       GI. OC                    G01                       1275000         7968.75
    165          16395281       GI. OC                    G01                        214400         1719.67
    166          16394128       GI. OC                    G01                         89600          569.33
    167          16394045     GIII. PIM                   G02                        372390         2211.07
    168          16394050       GI. OC                    G01                     505234.06         3578.61
    169          16394108       GI. OC                    G01                        463400         3185.88
    170          16394112       GI. OC                    G01                        380000         2414.58
    171          16393998       GI. OC                    G01                        247764         1806.61
    172          16393912     GIII. PIM                   G02                     516810.29         2691.72
    173          16393918       GI. OC                    G01                        153000         1115.62
    174          16393932       GI. OC                    G01                        234000         1706.25
    175          16393892       GI. OC                    G01                     148714.39         1170.61
    176          16393618       GI. OC                    G01                        900000         6093.75
    177          16393624       GI. OC                    G01                       1125000         7734.38
    178          16393648       GI. OC                    G01                        200000         1291.67
    179          16393656     GIII. PIM                   G02                        504000          3097.5
    180          16393707       GI. OC                    G01                     293781.81         2055.69
    181          16393732       GI. OC                    G01                        132200          881.33
    182          16393775       GI. OC                    G01                      55228.21          434.73
    183          16393778       GI. OC                    G01                         67999          495.83
    184          16393787       GI. OC                    G01                        191900         1299.32
    185          16393817       GI. OC                    G01                      81846.42          608.11
    186          16393822       GI. OC                    G01                         92000           632.5
    187          16392799       GI. OC                    G01                       1312500         9160.16
    188          16392810       GI. OC                    G01                        220000         1443.75
    189          16392824       GI. OC                    G01                        400000         2916.67
    190          16393579       GI. OC                    G01                        108000           742.5
    191          16392776       GI. OC                    G01                        189600            1343
    192          16392784       GI. OC                    G01                        136500          895.78
    193          16392738       GI. OC                    G01                         79400          545.88
    194          16392754       GI. OC                    G01                        625000         4036.46
    195          16392769     GIII. PIM                   G02                        406000         2452.92
    196          16392681       GI. OC                    G01                      68210.74          536.92
    197          16392687       GI. OC                    G01                      96308.67          698.79
    198          16392692       GI. OC                    G01                      478924.3         3769.87
    199          16392643       GI. OC                    G01                     248324.61         1780.29
    200          16392659       GI. OC                    G01                        206000         1502.08
    201          16392417       GI. OC                    G01                       1995000        13507.81
    202          16392445       GI. OC                    G01                        276000          2012.5
    203          16392466       GI. OC                    G01                        880000         6416.67
    204          16392467       GI. OC                    G01                     520834.29         4007.19
    205          16392479       GI. OC                    G01                      45321.08           340.7
    206          16392484       GI. OC                    G01                        152000         1029.17
    207          16392486       GI. OC                    G01                        236250         1722.66
    208          16392496       GI. OC                    G01                         89925          618.23
    209          16392498       GI. OC                    G01                     843475.41         6415.01
    210          16392509       GI. OC                    G01                        113327          802.73
    211          16392521       GI. OC                    G01                        126400          921.67
    212          16392526       GI. OC                    G01                        125600          915.83
    213          16392529     GIII. PIM                   G02                         96000             580
    214          16392544       GI. OC                    G01                     219873.43         1730.74
    215          16392545       GI. OC                    G01                        188900         1318.36
    216          16392553       GI. OC                    G01                        761250         5550.78
    217          16392554       GI. OC                    G01                        131200          833.67
    218          16392555       GI. OC                    G01                        216000            1485
    219          16392580       GI. OC                    G01                     135821.46          1009.8
    220          16392588       GI. OC                    G01                        134000          893.33
    221          16392589       GI. OC                    G01                        122400             867
    222          16392594       GI. OC                    G01                        206000         1308.96
    223          16392623     GIII. PIM                   G02                        273742          1539.8
    224          16392629       GI. OC                    G01                        433050         2526.12
    225          16392633       GI. OC                    G01                        232320          1476.2
    226          16392296       GI. OC                    G01                         54900          371.72
    227          16392298       GI. OC                    G01                         90400          574.42
    228          16392330       GI. OC                    G01                        712500         4453.13
    229          16392394       GI. OC                    G01                        428000          2942.5
    230          16390479       GI. OC                    G01                        960000            7200
    231          16392262       GI. OC                    G01                        203200         1481.67
    232          16392263       GI. OC                    G01                        820000         5552.08
    233          16392278      GII. SS                    G01                      75955.13          591.12
    234          16390471       GI. OC                    G01                      89946.87          700.01
    235          16390475       GI. OC                    G01                        138552          923.68
    236          16390412       GI. OC                    G01                        296250         2191.02
    237          16390419       GI. OC                    G01                        119500          871.35
    238          16390434       GI. OC                    G01                        417000         2649.69
    239          16390454     GIII. PIM                   G02                        167250          975.62
    240          16390296       GI. OC                    G01                      255844.3         1834.19
    241          16390298     GIII. PIM                   G02                        228750         1382.03
    242          16390306       GI. OC                    G01                     171890.32         1292.18
    243          16390329       GI. OC                    G01                        320000         2233.33
    244          16390343       GI. OC                    G01                        580000            4350
    245          16390352       GI. OC                    G01                        243900         1803.84
    246          16390355       GI. OC                    G01                        599200         4369.17
    247          16390361       GI. OC                    G01                        580000          3262.5
    248          16390376      GII. SS                    G01                        328000          2152.5
    249          16390202     GIII. PIM                   G02                        126400          763.67
    250          16390209       GI. OC                    G01                      53305.11          396.05
    251          16390219       GI. OC                    G01                     219876.66         1750.42
    252          16390239       GI. OC                    G01                     223142.67         1615.08
    253          16390255       GI. OC                    G01                        780096         5038.12
    254          16390108       GI. OC                    G01                        285600         1933.75
    255          16390133       GI. OC                    G01                        233600         1727.67
    256          16389997       GI. OC                    G01                     267917.49         1813.34
    257          16390005       GI. OC                    G01                        176000            1155
    258          16390008       GI. OC                    G01                        172000         1272.08
    259          16390010       GI. OC                    G01                        228750         1667.97
    260          16390024       GI. OC                    G01                      65560.26          504.41
    261          16390086       GI. OC                    G01                        527200         3899.08
    262          16389953       GI. OC                    G01                      61162.92          470.58
    263          16389378     GIII. PIM                   G02                        183920         1130.34
    264          16389399       GI. OC                    G01                        116250          859.77
    265          16389510       GI. OC                    G01                        276000          1782.5
    266          16389523     GIII. PIM                   G02                       1329350         8169.96
    267          16389263       GI. OC                    G01                        208000         1473.33
    268          16389267       GI. OC                    G01                        225300         1408.13
    269          16389284     GIII. PIM                   G02                        383200          2155.5
    270          16389309     GIII. PIM                   G02                        187920         1135.35
    271          16389311       GI. OC                    G01                        207400         1447.48
    272          16389315       GI. OC                    G01                        116129          858.87
    273          16389332       GI. OC                    G01                        161250          1091.8
    274          16389347       GI. OC                    G01                        129500          836.35
    275          16388912       GI. OC                    G01                        596000         4035.42
    276          16388927       GI. OC                    G01                        126800          832.13
    277          16388933       GI. OC                    G01                         60000          443.75
    278          16388980       GI. OC                    G01                        220888         1564.62
    279          16389004       GI. OC                    G01                     143119.72         1139.36
    280          16389029       GI. OC                    G01                         85200             568
    281          16389043       GI. OC                    G01                      44501.15          358.46
    282          16389142       GI. OC                    G01                         90742          671.11
    283          16389148       GI. OC                    G01                        337500         2390.62
    284          16388798       GI. OC                    G01                        440000          2887.5
    285          16388815     GIII. PIM                   G02                        975000         5992.19
    286          16388761       GI. OC                    G01                        294420         1686.78
    287          16388787       GI. OC                    G01                        100000          708.33
    288          16388740     GIII. PIM                   G02                         77760           477.9
    289          16388731     GIII. PIM                   G02                     390473.42         2440.58
    290          16387516       GI. OC                    G01                        212000         1479.58
    291          16387534     GIII. PIM                   G02                        254800         1459.79
    292          16387557       GI. OC                    G01                        116000          821.67
    293          16387558       GI. OC                    G01                         50050          328.45
    294          16387574       GI. OC                    G01                        292000         1703.33
    295          16387582       GI. OC                    G01                     328761.88         2328.64
    296          16387602       GI. OC                    G01                         97425           649.5
    297          16387607       GI. OC                    G01                        154000         1138.96
    298          16387620       GI. OC                    G01                     462721.32         3084.81
    299          16387623       GI. OC                    G01                        295500         2185.47
    300          16387633       GI. OC                    G01                        266250         1913.67
    301          16422638     GIII. PIM                   G02                     463588.07         3164.96
    302          16543357     GIII. PIM                   G02                        504392         2679.58
    303          16543358       GI. OC                    G01                        190308         1209.25
    304          16543359     GIII. PIM                   G02                     127895.09          746.67
    305          16543360     GIII. PIM                   G02                        171320         1017.21
    306          16543361       GI. OC                    G01                        210400            1315
    307          16543362     GIII. PIM                   G02                        288000            1710
    308          16543363     GIII. PIM                   G02                        228800          1358.5
    309          16543364     GIII. PIM                   G02                        223200         1325.25
    310          16543365       GI. OC                    G01                        232000         1546.67
    311          16543366       GI. OC                    G01                        280000          1837.5
    312          16543367       GI. OC                    G01                        224000         1446.67
    313          16543368       GI. OC                    G01                        114400          738.83
    314          16543369       GI. OC                    G01                     178277.23         1293.52
    315          16543370     GIII. PIM                   G02                     117505.96          792.29
    316          16404472     GIII. PIM                   G02                      81914.91          538.69
    317          16389009     GIII. PIM                   G02                     234552.88         1446.94
    318          16389014     GIII. PIM                   G02                     154133.37         1001.44
    319          16389290       GI. OC                    G01                     474392.13         3568.52
    320          16389376     GIII. PIM                   G02                     131266.67          887.97
    321          16389481       GI. OC                    G01                     143569.47          993.89
    322          16389491     GIII. PIM                   G02                     105848.94          724.93
    323          16392470       GI. OC                    G01                     253681.09         1798.15
    324          16393690       GI. OC                    G01                      279807.3          2030.2
    325          16393715       GI. OC                    G01                     243818.91         1706.09
    326          16393731       GI. OC                    G01                     307765.64         2127.28
    327          16393737       GI. OC                    G01                      142437.6          997.43
    328          16393753       GI. OC                    G01                     363444.34         2514.06
    329          16397415       GI. OC                    G01                      623138.3         4524.44
    330          16380688       GI. OC                    G01                         49600          361.67
    331          16380689       GI. OC                    G01                     111050.29          815.94
    332          16380690     GIII. PIM                   G02                     167865.66         1131.84
    333          16380694       GI. OC                    G01                         48000             350
    334          16380696       GI. OC                    G01                      227830.8          1594.2
    335          16386820       GI. OC                    G01                        572000         3753.75
    336          16386821     GIII. PIM                   G02                        270300         1633.67
    337          16386822       GI. OC                    G01                        234000         1535.63
    338          16386823       GI. OC                    G01                        107600          683.71
    339          16386824       GI. OC                    G01                        127920           799.5
    340          16386825       GI. OC                    G01                     313976.69         2306.95
    341          16386826       GI. OC                    G01                        105980          717.57
    342          16386827       GI. OC                    G01                        121600          823.33
    343          16386828     GIII. PIM                   G02                        199200          1203.5
    344          16386829       GI. OC                    G01                         86000          546.46
    345          16380677       GI. OC                    G01                         48000             350
    346          16380679       GI. OC                    G01                     319983.82         2133.33
    347          16380680       GI. OC                    G01                         48000             350
    348          16380681       GI. OC                    G01                         48000             350
    349          16380682       GI. OC                    G01                     219844.73          1576.1
    350          16380683       GI. OC                    G01                         48000             350
    351          16380684       GI. OC                    G01                         49600          361.67
    352          16380685       GI. OC                    G01                         48000             350
    353          16380686       GI. OC                    G01                         48000             350
    354          16380687       GI. OC                    G01                         48000             350
    355          16386475      GII. SS                    G01                     914298.69         5714.65
    356          16386477      GII. SS                    G01                        450000         2578.13
    357          16386478      GII. SS                    G01                        603627         3143.89
    358          16558882     GIII. PIM                   G02                        560500         3503.13
    359          16558887     GIII. PIM                   G02                        420000         2406.25
    360          16558971     GIII. PIM                   G02                    1422598.78         9361.24
    361          16558891     GIII. PIM                   G02                        533400         2833.69
    362          16558972     GIII. PIM                   G02                        566400            3127
    363          16558868     GIII. PIM                   G02                        845000         4577.08
    364          16558954     GIII. PIM                   G02                        650000         3453.13
    365          16558957     GIII. PIM                   G02                     999845.99         5415.83
    366          16558878     GIII. PIM                   G02                        471400         2749.83
    367          16558864     GIII. PIM                   G02                     703827.67         3445.82
    368          16559093     GIII. PIM                   G02                        528000            3080
    369          16559095     GIII. PIM                   G02                        536920         3243.89
    370          16559097     GIII. PIM                   G02                        450000         2578.13
    371          16559179     GIII. PIM                   G02                        520000         2654.17
    372          16559182     GIII. PIM                   G02                     506970.92         2970.92
    373          16559183     GIII. PIM                   G02                        588000            3430
    374          16559186     GIII. PIM                   G02                        479200          2695.5
    375          16559188     GIII. PIM                   G02                        750000            5000
    376          16559189     GIII. PIM                   G02                        796000            4975
    377          16559191     GIII. PIM                   G02                        700000         3718.75
    378          16558910     GIII. PIM                   G02                        549703         2977.56
    379          16558913     GIII. PIM                   G02                        443400         2678.88
    380          16558922     GIII. PIM                   G02                        600000            3500
    381          16558925     GIII. PIM                   G02                        649800         3723.96
    382          16558931     GIII. PIM                   G02                        511200            2769
    383          16558935     GIII. PIM                   G02                        460000          2587.5
    384          16558936     GIII. PIM                   G02                     447126.91          2722.1
    385          16558859     GIII. PIM                   G02                       1500000         9843.75
    386          16559070     GIII. PIM                   G02                        505000         2682.81
    387          16559151     GIII. PIM                   G02                        508000         2645.83
    388          16559154     GIII. PIM                   G02                        540000         3093.75
    389          16559156     GIII. PIM                   G02                     519955.59         3195.57
    390          16559077     GIII. PIM                   G02                        500000         2864.58
    391          16559158     GIII. PIM                   G02                        468000          2632.5
    392          16559078     GIII. PIM                   G02                        576000            3180
    393          16559163     GIII. PIM                   G02                        464686          3049.5
    394          16559165     GIII. PIM                   G02                        467000         2432.29
    395          16559166     GIII. PIM                   G02                        523200            2943
    396          16559008     GIII. PIM                   G02                        568000            3550
    397          16565087     GIII. PIM                   G02                        536000         3461.67
    398          16559011     GIII. PIM                   G02                        680000          4037.5
    399          16559013     GIII. PIM                   G02                      547783.3         2510.67
    400          16559015     GIII. PIM                   G02                        650000         3656.25
    401          16565091     GIII. PIM                   G02                        480000            2650
    402          16565096     GIII. PIM                   G02                        672000            3850
    403          16565097     GIII. PIM                   G02                        500000         2864.58
    404          16559020     GIII. PIM                   G02                        950000          5937.5
    405          16559101     GIII. PIM                   G02                        503000         2724.58
    406          16559022     GIII. PIM                   G02                    1348749.64         8422.24
    407          16559103     GIII. PIM                   G02                        750000         4218.75
    408          16559023     GIII. PIM                   G02                        548000            2740
    409          16559027     GIII. PIM                   G02                        518700         3512.03
    410          16559112     GIII. PIM                   G02                        505000         2893.23
    411          16559119     GIII. PIM                   G02                        680000         4391.67
    412          16559039     GIII. PIM                   G02                     431537.27         2837.93
    413          16559121     GIII. PIM                   G02                       1000000         6041.67
    414          16559204     GIII. PIM                   G02                        536000         3294.17
    415          16559205     GIII. PIM                   G02                        699050         4077.79
    416          16559044     GIII. PIM                   G02                        483000         2515.63
    417          16559125     GIII. PIM                   G02                        563200         2698.67
    418          16559208     GIII. PIM                   G02                     487999.83         2490.84
    419          16559047     GIII. PIM                   G02                        426000         2351.88
    420          16559214     GIII. PIM                   G02                        516000            2795
    421          16559136     GIII. PIM                   G02                        440000         2566.67
    422          16559056     GIII. PIM                   G02                       1000000          5937.5
    423          16559141     GIII. PIM                   G02                        628000         3859.58
    424          16559145     GIII. PIM                   G02                        540000            3150
    425          16559146     GIII. PIM                   G02                        513000         2671.88
    426          16559147     GIII. PIM                   G02                      439999.5          2337.5
    427          16559068     GIII. PIM                   G02                        532400         2828.38
    428          16559149     GIII. PIM                   G02                        604800            3276
    429          16565150     GIII. PIM                   G02                       1100000         6760.42
    430          16565152     GIII. PIM                   G02                        504000          2887.5
    431          16559004     GIII. PIM                   G02                        470000         2839.58
    432          16565161     GIII. PIM                   G02                       1000000         5208.33
    433          16223911     GIII. PIM                   G01                        372000            2015
    434          16565140     GIII. PIM                   G02                     999738.58         5206.97
    435          16556153       GI. OC                    G01                     430215.72          2557.9
    436          16556154       GI. OC                    G01                        484000         2772.92
    437          16565145     GIII. PIM                   G02                        610000         3939.58
    438          16556144       GI. OC                    G01                        644000         3957.92
    439          16565136     GIII. PIM                   G02                        480000            2600
    440          16565134     GIII. PIM                   G02                        860000         5643.75
    441          16247839     GIII. PIM                   G01                        109900           572.4
    442          16247857     GIII. PIM                   G01                        217500         1223.44
    443          16247877      GII. SS                    G01                        738750         5155.86
    444          16247893     GIII. PIM                   G01                     139662.13          943.21
    445          16245973       GI. OC                    G01                        480000            3150
    446          16245926     GIII. PIM                   G01                        167250          993.05
    447          16245932     GIII. PIM                   G01                        145180          877.13
    448          16245805      GII. SS                    G01                        177920          1223.2
    449          16245849       GI. OC                    G01                       1000000         6354.17
    450          15959855     GIII. PIM                   G01                        292400         1675.21
    451          15959103     GIII. PIM                   G01                     163109.46         1124.23
    452          15954906     GIII. PIM                   G02                     999999.99         6041.67
    453          16365647       GI. OC                    G01                        809600         5228.67
    454          16365628       GI. OC                    G01                     224870.54         1770.08
    455          16365632       GI. OC                    G01                        143200           984.5
    456          16188993     GIII. PIM                   G01                        137592          816.95
    457          16188998     GIII. PIM                   G02                        299984         1687.41
    458          16189132     GIII. PIM                   G01                        103740          605.15
    459          16189290     GIII. PIM                   G02                        800000         4916.67
    460          16365609       GI. OC                    G01                     163018.61         1239.83
    461          16365602     GIII. PIM                   G02                         84400          518.71
    462          16245732     GIII. PIM                   G01                        268000         1619.17
    463          16245734      GII. SS                    G01                        192000            1160
    464          16245609     GIII. PIM                   G01                        145368          878.26
    465          16245663     GIII. PIM                   G01                        101250          611.72
    466          16245536     GIII. PIM                   G01                        100000             500
    467          16245539     GIII. PIM                   G01                        141596          870.23
    468          16245583     GIII. PIM                   G01                         94500          580.78
    469          16245458       GI. OC                    G01                     126205.94           895.9
    470          16245418     GIII. PIM                   G01                     211412.47         1283.29
    471          16365533       GI. OC                    G01                        142500             950
    472          16365550       GI. OC                    G01                     227722.78         1753.12
    473          16365569       GI. OC                    G01                        183920         1206.98
    474          16361566       GI. OC                    G01                        187500         1406.25
    475          16361573       GI. OC                    G01                      135850.5          990.58
    476          16365520       GI. OC                    G01                        291920         1885.32
    477          16236100       GI. OC                    G01                        121100          769.49
    478          16236147       GI. OC                    G01                        187200            1170
    479          16236149     GIII. PIM                   G01                        196000         1184.17
    480          16236152     GIII. PIM                   G02                      283780.8         1684.95
    481          16236157       GI. OC                    G01                        118800          754.88
    482          16236174     GIII. PIM                   G02                     263919.52         1594.51
    483          16236175       GI. OC                    G01                        259920          1624.5
    484          16236176      GII. SS                    G01                     164571.41         1070.19
    485          16239829      GII. SS                    G01                        170400            1065
    486          16239846       GI. OC                    G01                        150500          940.63
    487          16239889       GI. OC                    G01                        168000          1067.5
    488          16361538       GI. OC                    G01                        490600          3679.5
    489          16361487       GI. OC                    G01                        196000         1306.67
    490          16361513       GI. OC                    G01                        277500         2081.25
    491          16361515       GI. OC                    G01                        275250         2064.38
    492          16236069       GI. OC                    G01                        480000            3050
    493          16222660     GIII. PIM                   G01                        455920         2802.01
    494          16222682     GIII. PIM                   G01                        145932          881.67
    495          16222709      GII. SS                    G01                     103235.37           718.3
    496          16222549     GIII. PIM                   G01                     402392.81         2517.44
    497          16222555     GIII. PIM                   G01                        156000          926.25
    498          16222588     GIII. PIM                   G01                     169599.09          971.66
    499          16222599     GIII. PIM                   G02                        560000         3441.67
    500          16222614       GI. OC                    G01                        880000            5500
    501          16222615     GIII. PIM                   G01                        650000         3791.67
    502          16222646     GIII. PIM                   G01                     151650.88         1049.83
    503          16361451       GI. OC                    G01                        180753         1223.85
    504          16361466       GI. OC                    G01                        606989         4109.82
    505          16361477     GIII. PIM                   G02                     331199.49            1863
    506          16361431       GI. OC                    G01                        227500         1635.16
    507          16361436       GI. OC                    G01                        412500            2750
    508          16361443       GI. OC                    G01                        470350         3282.65
    509          16361365       GI. OC                    G01                        320000            2100
    510          16361374       GI. OC                    G01                        392000         2735.83
    511          16361416       GI. OC                    G01                        168000            1225
    512          16361352       GI. OC                    G01                        547200            3762
    513          16361339       GI. OC                    G01                     296605.84         2203.74
    514          16361317       GI. OC                    G01                        468000            2925
    515          16361323       GI. OC                    G01                     142998.56          774.58
    516          16361326       GI. OC                    G01                        516000         3601.25
    517          16404157       GI. OC                    G01                     160897.34         1209.54
    518          16404162       GI. OC                    G01                        115700          747.23
    519          16404173       GI. OC                    G01                        109500          752.81
    520          16404188       GI. OC                    G01                        380000         2414.58
    521          16404204     GIII. PIM                   G02                        214500         1318.28
    522          16404091       GI. OC                    G01                        108000             765
    523          16404101     GIII. PIM                   G02                        192000            1100
    524          16404042       GI. OC                    G01                        400000         2291.67
    525          16404051       GI. OC                    G01                        176000            1155
    526          16404065       GI. OC                    G01                        216000          1507.5
    527          16403946       GI. OC                    G01                     195887.23         1541.94
    528          16403999       GI. OC                    G01                     165483.12         1186.38
    529          16404005       GI. OC                    G01                      83937.65          587.35
    530          16404010       GI. OC                    G01                        352000         2456.67
    531          16404294       GI. OC                    G01                        340000            2125
    532          16404302       GI. OC                    G01                        204000            1360
    533          16339522       GI. OC                    G01                        172795         1151.97
    534          16206343      GII. SS                    G01                      56443.82          429.82
    535          16206318     GIII. PIM                   G01                        149600          919.42
    536          16206147     GIII. PIM                   G01                        396000          2392.5
    537          16205941     GIII. PIM                   G01                        122832          716.52
    538          16206003     GIII. PIM                   G01                        326000         1528.13
    539          16205700      GII. SS                    G01                     113430.26          732.57
    540          16205651      GII. SS                    G01                     135294.54          974.32
    541          16205652     GIII. PIM                   G01                        460948         2400.77
    542          16205657     GIII. PIM                   G02                     416999.98         2302.19
    543          16201552     GIII. PIM                   G01                        124792          753.95
    544          16201611     GIII. PIM                   G01                      303999.4         1646.66
    545          16201269     GIII. PIM                   G01                        164250         1009.45
    546          16199196     GIII. PIM                   G01                        348000         2138.75
    547          16199245     GIII. PIM                   G01                        413900         2155.73
    548          16199349     GIII. PIM                   G01                        151111             850
    549          16199524     GIII. PIM                   G01                        375000          2187.5
    550          16361216       GI. OC                    G01                        436000         2952.08
    551          16361230     GIII. PIM                   G02                        800000         4916.67
    552          16361241      GII. SS                    G01                     186399.83         1126.17
    553          16361312       GI. OC                    G01                        159850           849.2
    554          16199106     GIII. PIM                   G01                        199620         1206.04
    555          16199032     GIII. PIM                   G01                        627000         3592.19
    556          16196862     GIII. PIM                   G02                        164103         1108.27
    557          16196733     GIII. PIM                   G01                        159320          929.37
    558          16240414     GIII. PIM                   G01                        136500          838.91
    559          16565124     GIII. PIM                   G02                        980000         6227.08
    560          16565125     GIII. PIM                   G02                        620000         4004.17
    561          16565126     GIII. PIM                   G02                        204000         1211.25
    562          16565127     GIII. PIM                   G02                        190800         1232.25
    563          16556138       GI. OC                    G01                        480000            3100
    564          16565129     GIII. PIM                   G02                        880000         4766.67
    565          16556139       GI. OC                    G01                    1434473.96         7473.96
    566          16556129       GI. OC                    G01                     549976.88         2578.03
    567          16565120     GIII. PIM                   G02                        775000         4197.92
    568          16565121     GIII. PIM                   G02                        900000         4781.25
    569          16558986     GIII. PIM                   G02                        663950         3873.04
    570          16558991     GIII. PIM                   G02                      655940.6         3690.48
    571          16558996     GIII. PIM                   G02                       1050000         5468.75
    572          16558999     GIII. PIM                   G02                        422000         2285.83
    573          16565102     GIII. PIM                   G02                        944800         5412.92
    574          16565106     GIII. PIM                   G02                        223900         1376.05
    575          16556115       GI. OC                    G01                        905500         5187.76
    576          16556120       GI. OC                    G01                     647170.14         4215.89
    577          16565112     GIII. PIM                   G02                     249618.37         1726.69
    578          16565114     GIII. PIM                   G02                         85393          533.71
    579          16565116     GIII. PIM                   G02                        420000         2406.25
    580          16565117     GIII. PIM                   G02                        310000          1937.5
    581          16556126       GI. OC                    G01                        448000         2706.67
    582          16565118     GIII. PIM                   G02                        560000         2858.33
    583          16196426     GIII. PIM                   G01                     194136.37         1263.56
    584          16196438     GIII. PIM                   G01                        181520         1077.78
    585          16196469     GIII. PIM                   G01                        352000            2090
    586          16223839     GIII. PIM                   G01                     169609.54         1174.15
    587          16223872     GIII. PIM                   G01                        607500         3543.75
    588          16196281      GII. SS                    G01                     521985.65         3655.24
    589          16196288     GIII. PIM                   G01                        220000         1260.42
    590          16196245     GIII. PIM                   G02                      469927.3         2741.24
    591          16361137     GIII. PIM                   G02                        245250         1456.17
    592          16361138       GI. OC                    G01                        490400         3575.83
    593          16361167     GIII. PIM                   G02                     499177.91         3326.52
    594          16360993       GI. OC                    G01                        463200         3039.75
    595          16361000       GI. OC                    G01                        172800            1152
    596          16361038       GI. OC                    G01                        244412         1374.82
    597          16361077     GIII. PIM                   G02                     125114.23          599.51
    598          16361091       GI. OC                    G01                        287680         2097.67
    599          16360900       GI. OC                    G01                        271900         1840.99
    600          16360905      GII. SS                    G01                        536000         3629.17
    601          16360910      GII. SS                    G01                        168000            1120
    602          16360927      GII. SS                    G01                        167816         1223.66
    603          16360959       GI. OC                    G01                        501600         3291.75
    604          16360962       GI. OC                    G01                        135000          885.94
    605          16360328       GI. OC                    G01                        152000             950
    606          16360344       GI. OC                    G01                        213750            1425
    607          16360353       GI. OC                    G01                        684000            4560
    608          16360297       GI. OC                    G01                        268000            1675
    609          16360304       GI. OC                    G01                        216275         1351.72
    610          16360245      GII. SS                    G01                        168750         1230.47
    611          16360248       GI. OC                    G01                        149079         1087.03
    612          16360262       GI. OC                    G01                        747500         5216.93
    613          16360272       GI. OC                    G01                        404000         2945.83
    614          16360274       GI. OC                    G01                        541850          3838.1
    615          16360123       GI. OC                    G01                        148000          847.92
    616          16360152       GI. OC                    G01                        354850         2217.81
    617          16360171       GI. OC                    G01                      77377.54          609.43
    618          16360230       GI. OC                    G01                        307500         2017.97
    619          16360081     GIII. PIM                   G02                        140000          816.67
    620          16360084       GI. OC                    G01                        417000            2780
    621          16360110       GI. OC                    G01                        120000             875
    622          16360048       GI. OC                    G01                        163615          852.16
    623          16360050       GI. OC                    G01                        428000         2987.08
    624          16360059       GI. OC                    G01                        452950         2878.12
    625          16360028       GI. OC                    G01                        245000         1531.25
    626          16359956      GII. SS                    G01                        736000            5290
    627          16359958       GI. OC                    G01                       1000000         6770.83
    628          16359969       GI. OC                    G01                         84000          568.75
    629          16359990       GI. OC                    G01                     575668.61         4531.39
    630          16359991       GI. OC                    G01                        198094         1403.17
    631          16359894       GI. OC                    G01                     487696.68         3709.15
    632          16359906       GI. OC                    G01                        648000            4050
    633          16359909     GIII. PIM                   G02                        438400         2694.33
    634          16359941       GI. OC                    G01                        506050         3689.95
    635          16359830       GI. OC                    G01                     269836.43         2076.07
    636          16359426      GII. SS                    G01                        639200         4727.42
    637          16359455       GI. OC                    G01                     151095.95          1096.3
    638          16420315       GI. OC                    G01                     111932.15          861.18
    639          16420336       GI. OC                    G01                        269592         1853.45
    640          16420338       GI. OC                    G01                        225950          1482.8
    641          16420471       GI. OC                    G01                      303825.1         2391.57
    642          16420206       GI. OC                    G01                        350400            2263
    643          16420200     GIII. PIM                   G02                        324000          1822.5
    644          16420021       GI. OC                    G01                        240800         1580.25
    645          16420137     GIII. PIM                   G02                        316720         1913.52
    646          16420010       GI. OC                    G01                        680000            5100
    647          16419962       GI. OC                    G01                     241499.81         1836.71
    648          16419615       GI. OC                    G01                        188684         1316.86
    649          16419666       GI. OC                    G01                        347130         2567.32
    650          16419442       GI. OC                    G01                        125300           926.7
    651          16419512       GI. OC                    G01                        235920         1597.38
    652          16419506       GI. OC                    G01                        101500          676.67
    653          16419325       GI. OC                    G01                        147000          934.06
    654          16419332       GI. OC                    G01                        246800         1593.92
    655          16419336       GI. OC                    G01                      83869.26          594.05
    656          16419357       GI. OC                    G01                        507000         3221.56
    657          16419366       GI. OC                    G01                        191600         1277.33
    658          16419378       GI. OC                    G01                        122000          787.92
    659          16419179       GI. OC                    G01                     266862.06         1868.73
    660          16419188     GIII. PIM                   G02                     284907.17          1851.1
    661          16419229       GI. OC                    G01                        396000          2887.5
    662          16419166     GIII. PIM                   G02                        100867          567.38
    663          16419289       GI. OC                    G01                        157500         1148.44
    664          16234593     GIII. PIM                   G01                     180761.99         1176.51
    665          16234594       GI. OC                    G01                        222434         1390.21
    666          16234595     GIII. PIM                   G01                     310582.37         1824.04
    667          16234597     GIII. PIM                   G01                        445355         2505.12
    668          16234598     GIII. PIM                   G01                        204452         1171.34
    669          16234599     GIII. PIM                   G01                        203411         1165.38
    670          16234600     GIII. PIM                   G01                     320758.84         1837.68
    671          16234601     GIII. PIM                   G01                        270767         1523.06
    672          16234602     GIII. PIM                   G01                     319897.48         1832.75
    673          16234607       GI. OC                    G01                        220112          1375.7
    674          16234610      GII. SS                    G01                        205344         1197.84
    675          16234612     GIII. PIM                   G01                        206172         1116.77
    676          16234616     GIII. PIM                   G02                        105000          546.87
    677          16234620     GIII. PIM                   G01                        265584         1576.91
    678          16234630     GIII. PIM                   G01                      779169.2         4545.15
    679          16234631     GIII. PIM                   G01                     300908.48          1755.3
    680          16234632     GIII. PIM                   G01                     265873.79         1643.67
    681          16234633     GIII. PIM                   G01                        239400         1471.31
    682          16234635     GIII. PIM                   G01                        167992          979.95
    683          16234636     GIII. PIM                   G01                     166979.68         1033.07
    684          16234563     GIII. PIM                   G01                     243796.46         1422.15
    685          16234564     GIII. PIM                   G01                        242048         1411.95
    686          16234565     GIII. PIM                   G01                        207190         1014.37
    687          16234566     GIII. PIM                   G01                        207190         1014.37
    688          16234567     GIII. PIM                   G01                        290721         1635.31
    689          16234569     GIII. PIM                   G01                        355354         2146.93
    690          16234571     GIII. PIM                   G01                        351651         1978.04
    691          16234572     GIII. PIM                   G01                        286192         1669.45
    692          16234576     GIII. PIM                   G01                        224208         1307.88
    693          16234583     GIII. PIM                   G01                        264344         1486.94
    694          16234586     GIII. PIM                   G01                        303502         1612.35
    695          16234587     GIII. PIM                   G01                        200147         1167.52
    696          16234589     GIII. PIM                   G01                        198400         1095.33
    697          16234590     GIII. PIM                   G01                        263605         1565.15
    698          16234591     GIII. PIM                   G01                        238292         1315.57
    699          16234592     GIII. PIM                   G01                        345285         1942.23
    700          16234497     GIII. PIM                   G01                        209333          1177.5
    701          16234499     GIII. PIM                   G01                        350000         2005.21
    702          16234500       GI. OC                    G01                        338667         2116.67
    703          16234501     GIII. PIM                   G01                        194188          970.94
    704          16234503     GIII. PIM                   G01                        206000         1201.67
    705          16234504     GIII. PIM                   G01                     217675.23         1348.04
    706          16234506      GII. SS                    G01                     299725.96         1717.18
    707          16234508     GIII. PIM                   G02                     138901.21          828.15
    708          16234509       GI. OC                    G01                     240099.98         1550.65
    709          16234511     GIII. PIM                   G01                        190650         1032.69
    710          16234512     GIII. PIM                   G01                     247201.45         1551.21
    711          16234513     GIII. PIM                   G01                      208387.5          1225.5
    712          16234516     GIII. PIM                   G01                        391000         2362.29
    713          16234518     GIII. PIM                   G01                        230504         1416.64
    714          16234520     GIII. PIM                   G01                        293099         1648.68
    715          16234522     GIII. PIM                   G01                     204227.95         1021.14
    716          16234523     GIII. PIM                   G01                        267500         1393.23
    717          16234524     GIII. PIM                   G02                        254167         1456.17
    718          16234526     GIII. PIM                   G02                     276606.34         1561.33
    719          16234529     GIII. PIM                   G01                      280944.9         1609.58
    720          16234530     GIII. PIM                   G01                     249727.45         1526.43
    721          16234531     GIII. PIM                   G02                        246200         1461.81
    722          16234532     GIII. PIM                   G01                        222345         1204.37
    723          16234534      GII. SS                    G01                        251024         1464.31
    724          16234535     GIII. PIM                   G01                        412120         2446.96
    725          16234536     GIII. PIM                   G01                        267312         1447.94
    726          16234537     GIII. PIM                   G01                        211950          1214.3
    727          16234538     GIII. PIM                   G02                        347050         1662.95
    728          16234539     GIII. PIM                   G01                     243620.49         1489.06
    729          16234541      GII. SS                    G01                        297200         1702.71
    730          16234542     GIII. PIM                   G01                      334062.3          1913.9
    731          16234543       GI. OC                    G01                        279776          1748.6
    732          16234545     GIII. PIM                   G01                     195495.82          855.29
    733          16234546     GIII. PIM                   G02                        385987         2251.59
    734          16234547     GIII. PIM                   G01                     151705.92           939.5
    735          16234548     GIII. PIM                   G02                        420514         2409.19
    736          16234550     GIII. PIM                   G01                        260428         1519.16
    737          16234551     GIII. PIM                   G01                     177470.08          1070.5
    738          16234553     GIII. PIM                   G01                        281975         1439.25
    739          16234554     GIII. PIM                   G01                        296510         1760.53
    740          16234555     GIII. PIM                   G02                     278575.39         1656.47
    741          16234556     GIII. PIM                   G01                     205566.48         1220.55
    742          16234557     GIII. PIM                   G01                        231013         1251.32
    743          16234559     GIII. PIM                   G01                        219716         1213.02
    744          16234560     GIII. PIM                   G01                        371612         2129.03
    745          16234491     GIII. PIM                   G01                        330150         1753.92
    746          16234493     GIII. PIM                   G01                        577750         3249.84
    747          16234494       GI. OC                    G01                        199992         1249.95
    748          16234485     GIII. PIM                   G01                     193079.93         1195.72
    749          16234486     GIII. PIM                   G01                        496031         2531.82
    750          16234487      GII. SS                    G01                     194217.67         1169.12
    751          16234488     GIII. PIM                   G01                     216856.82         1290.79
    752          16234489     GIII. PIM                   G01                      198514.5         1213.74
    753          16232883     GIII. PIM                   G02                        248000          1472.5
    754          16232885     GIII. PIM                   G02                        292600         1767.79
    755          16232886       GI. OC                    G01                        153600            1008
    756          16232887       GI. OC                    G01                        288000            2130
    757          16232889     GIII. PIM                   G02                     224528.61         1286.36
    758          16232890       GI. OC                    G01                        248400         1630.13
    759          16232892       GI. OC                    G01                     327110.83         2406.75
    760          16232893       GI. OC                    G01                        276549         1728.43
    761          16232894       GI. OC                    G01                      53140.14          372.68
    762          16232896     GIII. PIM                   G02                        114000           617.5
    763          16232898       GI. OC                    G01                     242808.24         1914.63
    764          16232899       GI. OC                    G01                        301000         2132.08
    765          16232900     GIII. PIM                   G02                     116292.99          678.38
    766          16232901     GIII. PIM                   G02                        230600         1297.13
    767          16232902       GI. OC                    G01                        104000          725.83
    768          16232903       GI. OC                    G01                     146570.34         1040.46
    769          16232904       GI. OC                    G01                         89600             560
    770          16232905     GIII. PIM                   G02                     551988.91         3277.43
    771          16232906       GI. OC                    G01                     248398.35         1630.11
    772          16232907       GI. OC                    G01                     824553.35         5325.24
    773          16232908       GI. OC                    G01                        100800           640.5
    774          16232909       GI. OC                    G01                         57850          361.56
    775          16232910       GI. OC                    G01                         94500          600.47
    776          16232911       GI. OC                    G01                        540000         3543.75
    777          16232912       GI. OC                    G01                        227200            1420
    778          16232913       GI. OC                    G01                        146400          1006.5
    779          16232914       GI. OC                    G01                        201200         1320.38
    780          16232916     GIII. PIM                   G02                        119000          681.77
    781          16232917       GI. OC                    G01                        256650         1898.14
    782          16232918       GI. OC                    G01                     374959.89         2695.02
    783          16232919       GI. OC                    G01                     155998.54         1072.49
    784          16232920       GI. OC                    G01                     503998.89         3622.49
    785          16232921     GIII. PIM                   G02                        120250          663.88
    786          16232922       GI. OC                    G01                        544000         3966.67
    787          16232924     GIII. PIM                   G02                     179996.57         1031.23
    788          16232925     GIII. PIM                   G02                        324000         1856.25
    789          16232926       GI. OC                    G01                     159991.28         1033.28
    790          16232927       GI. OC                    G01                        375000         2382.81
    791          16349450     GIII. PIM                   G02                      67483.25          438.46
    792          16223826     GIII. PIM                   G01                        308000         1860.83
    793          16167036     GIII. PIM                   G02                        170460          941.08
    794          16339437       GI. OC                    G01                      82451.29          641.68
    795          16339444     GIII. PIM                   G02                        532000         3269.58
    796          16195151     GIII. PIM                   G01                        815000         5008.85
    797          16195209     GIII. PIM                   G01                        755920         4330.79
    798          16195249      GII. SS                    G01                        295750         1663.59
    799          16222023       GI. OC                    G01                       1150000         7666.67
    800          16222025      GII. SS                    G01                        300000         1718.75
    801          16222042      GII. SS                    G01                      45247.67          356.38
    802          16195006     GIII. PIM                   G01                         94250          549.79
    803          16419064       GI. OC                    G01                        745050         5510.27
    804          16419065       GI. OC                    G01                        316300         2042.77
    805          16419067       GI. OC                    G01                        179900         1218.07
    806          16369187       GI. OC                    G01                        599999         3687.49
    807          16369188     GIII. PIM                   G01                        641300         3607.31
    808          16370100       GI. OC                    G01                        432000            2655
    809          16370101     GIII. PIM                   G01                        439200            2562
    810          16370107     GIII. PIM                   G01                        436000         2497.92
    811          16370109     GIII. PIM                   G01                        475200            2574
    812          16559130     GIII. PIM                   G02                        455200         2655.33
    813          16559133     GIII. PIM                   G02                     568778.44         3377.12
    814          16559135     GIII. PIM                   G02                        572000         3277.08
    815          16369353       GI. OC                    G01                     419676.86         2623.03
    816          16369515     GIII. PIM                   G01                        900000            5250
    817          16369192     GIII. PIM                   G01                        610860         3499.72
    818          16559137     GIII. PIM                   G02                        637500         3652.34
    819          16369355     GIII. PIM                   G01                        478000         2738.54
    820          16559138     GIII. PIM                   G02                        628000         3270.83
    821          16559139     GIII. PIM                   G02                        559200            3262
    822          16370112       GI. OC                    G01                        439200         2699.25
    823          16370113       GI. OC                    G01                        450000          2812.5
    824          16370114     GIII. PIM                   G01                        511200         3035.25
    825          16340394     GIII. PIM                   G01                        578400          3012.5
    826          16559140     GIII. PIM                   G02                        560000         3616.67
    827          16559142     GIII. PIM                   G02                        591850         3514.11
    828          16559143     GIII. PIM                   G02                        650000         3656.25
    829          16340398     GIII. PIM                   G01                        477476         2785.28
    830          16559144     GIII. PIM                   G02                        480000            2900
    831          16369524     GIII. PIM                   G01                        868200         4521.88
    832          16386455      GII. SS                    G01                     548997.19         3088.11
    833          16386456      GII. SS                    G01                     447224.94         2609.72
    834          16369527     GIII. PIM                   G01                        635200         3639.17
    835          16386457      GII. SS                    G01                        468000         2778.75
    836          16369529     GIII. PIM                   G01                        649500         3518.13
    837          16386459      GII. SS                    G01                        752575         4781.99
    838          16370121     GIII. PIM                   G01                        448000            2520
    839          16559150     GIII. PIM                   G02                        570000         3206.25
    840          16386460      GII. SS                    G01                        435980         2452.39
    841          16559152     GIII. PIM                   G02                     511600.59         3492.74
    842          16369531     GIII. PIM                   G01                       1750000        10572.92
    843          16386461      GII. SS                    G01                        806298         4787.39
    844          16386462      GII. SS                    G01                        605500          3721.3
    845          16369371     GIII. PIM                   G01                        480000            2600
    846          16386463      GII. SS                    G01                        465000         2664.06
    847          16369535     GIII. PIM                   G01                        800000            4500
    848          16386464      GII. SS                    G01                       1000000         4895.83
    849          16386465      GII. SS                    G01                        620000         3293.75
    850          16386466      GII. SS                    G01                        731085         4264.66
    851          16369375     GIII. PIM                   G01                      997011.7         6157.17
    852          16386467      GII. SS                    G01                        567000         3189.38
    853          16386468      GII. SS                    G01                       1024000         5653.33
    854          16386469      GII. SS                    G01                        847600         4856.04
    855          16370138     GIII. PIM                   G01                        640000         3733.33
    856          16363844     GIII. PIM                   G02                     183682.27         1193.42
    857          16377727     GIII. PIM                   G02                      73279.98          477.36
    858          16377786     GIII. PIM                   G02                     196412.17         1341.97
    859          16377787       GI. OC                    G01                      87472.81          620.02
    860          16377788       GI. OC                    G01                        289600         1870.33
    861          16377789     GIII. PIM                   G02                        247920         1472.03
    862          16377790     GIII. PIM                   G02                     239624.43         1637.22
    863          16377791     GIII. PIM                   G02                         83600          505.08
    864          16380626       GI. OC                    G01                     167136.01         1132.08
    865          16380628       GI. OC                    G01                     279889.42         1866.67
    866          16380629     GIII. PIM                   G02                     156671.48         1043.19
    867          16380631       GI. OC                    G01                     115575.17          782.71
    868          16380632     GIII. PIM                   G02                        308000         1860.83
    869          16380633       GI. OC                    G01                     129501.39          895.11
    870          16380634       GI. OC                    G01                     230229.01         1610.99
    871          16380635     GIII. PIM                   G02                     109108.27          717.36
    872          16380636       GI. OC                    G01                        106800          723.13
    873          16380639       GI. OC                    G01                        267920         1786.13
    874          16380640       GI. OC                    G01                     155892.64         1131.11
    875          16380642     GIII. PIM                   G02                     111905.91          735.76
    876          16380644       GI. OC                    G01                     219680.54         1557.14
    877          16380645       GI. OC                    G01                     123833.06          909.86
    878          16380647       GI. OC                    G01                     103928.43          754.07
    879          16380648       GI. OC                    G01                       1200000            8500
    880          16380649       GI. OC                    G01                        408000          2677.5
    881          16380650       GI. OC                    G01                        280800         1842.75
    882          16380651       GI. OC                    G01                         48000             350
    883          16380652     GIII. PIM                   G02                        103920          595.38
    884          16380653     GIII. PIM                   G02                        156632            1017
    885          16380654       GI. OC                    G01                     103128.98          748.27
    886          16380655     GIII. PIM                   G02                        144000             870
    887          16380661       GI. OC                    G01                     199858.85         1432.82
    888          16380662       GI. OC                    G01                     223191.33         1371.75
    889          16380663       GI. OC                    G01                        100000          677.08
    890          16380665       GI. OC                    G01                     142997.21          1025.9
    891          16380666       GI. OC                    G01                        920000         5654.17
    892          16380668       GI. OC                    G01                        144000             945
    893          16380669       GI. OC                    G01                     163773.32         1189.11
    894          16380670     GIII. PIM                   G02                        132000          756.25
    895          16380671       GI. OC                    G01                     190875.07         1418.16
    896          16380672     GIII. PIM                   G02                        280000         1633.33
    897          16380673       GI. OC                    G01                        559920         3557.83
    898          16380674       GI. OC                    G01                         49600          361.67
    899          16380675       GI. OC                    G01                         49600          361.67
    900          16380676       GI. OC                    G01                         49600          361.67
    901          16363831     GIII. PIM                   G02                     195262.25         1268.65
    902          16363832       GI. OC                    G01                        208000         1321.67
    903          16363833       GI. OC                    G01                     109364.92          784.61
    904          16363834       GI. OC                    G01                        331992          2178.7
    905          16363835       GI. OC                    G01                        208000         1278.33
    906          16363836     GIII. PIM                   G02                        196000         1122.92
    907          16363837     GIII. PIM                   G02                     191699.56         1309.77
    908          16363838     GIII. PIM                   G02                        247200         1416.25
    909          16363840       GI. OC                    G01                        187727         1330.65
    910          16363843     GIII. PIM                   G02                        181600         1078.25
    911          16363823       GI. OC                    G01                     159761.78         1118.74
    912          16363824       GI. OC                    G01                     278776.91         1976.16
    913          16363826       GI. OC                    G01                     167749.86         1174.68
    914          16363827       GI. OC                    G01                        117200          695.88
    915          16363830       GI. OC                    G01                        200725         1254.53
    916          16220859     GIII. PIM                   G01                        572000         3396.25
    917          16220901     GIII. PIM                   G02                        484000         2772.92
    918          16220963     GIII. PIM                   G01                        228000            1330
    919          16195001     GIII. PIM                   G01                     399999.13         2333.33
    920          16220729     GIII. PIM                   G01                        533000         3053.65
    921          16220734      GII. SS                    G01                        759725         5223.11
    922          16360979     GIII. PIM                   G02                     319896.38         2027.68
    923          16363819     GIII. PIM                   G02                     219655.74         1500.78
    924          16363820     GIII. PIM                   G02                        276720         1556.55
    925          16363821       GI. OC                    G01                        211600         1344.54
    926          16363822     GIII. PIM                   G02                        159958           883.1
    927          16222467      GII. SS                    G01                     109272.44          793.95
    928          16167542     GIII. PIM                   G02                        480000            2450
    929          16340409     GIII. PIM                   G01                       1920000           11600
    930          16222391     GIII. PIM                   G01                     277975.76          1505.7
    931          16222422     GIII. PIM                   G02                        788000         4842.92
    932          16222426     GIII. PIM                   G01                        116308          702.69
    933          16222436     GIII. PIM                   G01                        340000         2089.58
    934          16188487     GIII. PIM                   G01                     339092.03         2013.36
    935          16222277     GIII. PIM                   G01                        132000          811.25
    936          16222292       GI. OC                    G01                     291606.83          2142.6
    937          16222323     GIII. PIM                   G02                        227400         1208.06
    938          16222210     GIII. PIM                   G01                        129600           688.5
    939          16222225     GIII. PIM                   G01                        411000         2183.44
    940          16220506       GI. OC                    G01                         91406          609.37
    941          16240452     GIII. PIM                   G02                        498320          2491.6
    942          16240489     GIII. PIM                   G01                        160000          916.67
    943          16242710     GIII. PIM                   G01                      77792.41          499.44
    944          16242711     GIII. PIM                   G02                        630000         3740.63
    945          16242738     GIII. PIM                   G01                     121319.69          799.01
    946          16242744     GIII. PIM                   G02                        110400             667
    947          16220453     GIII. PIM                   G02                       1423000         8597.29
    948          16214196     GIII. PIM                   G01                        134232          810.98
    949          16214209       GI. OC                    G01                        189600          1303.5
    950          16214239     GIII. PIM                   G01                     199999.06         1104.16
    951          16214245       GI. OC                    G01                        812500         5078.13
    952          16214321     GIII. PIM                   G01                        140000           787.5
    953          16214098     GIII. PIM                   G01                        361027          2181.2
    954          16386830       GI. OC                    G01                        161160         1057.61
    955          16386831       GI. OC                    G01                      75889.65          537.92
    956          16386832       GI. OC                    G01                        139200             899
    957          16388894     GIII. PIM                   G02                     214637.71          1412.4
    958          16388935     GIII. PIM                   G02                     215631.38         1418.97
    959          16388939     GIII. PIM                   G02                      682929.6         4666.09
    960          16388945     GIII. PIM                   G02                     349334.07         2155.02
    961          16388970       GI. OC                    G01                     220163.41         1522.94
    962          16388989       GI. OC                    G01                     474389.16         3350.64
    963          16389000       GI. OC                    G01                     379461.86         2722.37
    964          16389008       GI. OC                    G01                     239701.41         1699.06
    965          16386470      GII. SS                    G01                        461250         2834.77
    966          16386471      GII. SS                    G01                        628000         3401.67
    967          16369704     GIII. PIM                   G01                        574000         3109.17
    968          16386472      GII. SS                    G01                        442000         2486.25
    969          16369381     GIII. PIM                   G01                     495856.39         2427.68
    970          16559164     GIII. PIM                   G02                        488000         2795.83
    971          16386473      GII. SS                    G01                     439941.51         2566.36
    972          16368816     GIII. PIM                   G01                     561993.12         3102.84
    973          16369708     GIII. PIM                   G01                        640000         3266.67
    974          16559167     GIII. PIM                   G02                        512000         2773.33
    975          16386476      GII. SS                    G01                        736000         4293.33
    976          16368819       GI. OC                    G01                        432000            2655
    977          16386479      GII. SS                    G01                       1025784         5449.48
    978          16370300     GIII. PIM                   G01                     462271.81         2600.28
    979          16371030      GII. SS                    G01                      172291.4         1005.03
    980          16370302     GIII. PIM                   G01                        820800          4360.5
    981          16370141     GIII. PIM                   G01                        527200         3020.42
    982          16371033      GII. SS                    G01                       2800000        18083.33
    983          16371034      GII. SS                    G01                        436000         2588.75
    984          16371037      GII. SS                    G01                     430397.33         2376.15
    985          16371038      GII. SS                    G01                     999733.08         5415.66
    986          16559170     GIII. PIM                   G02                        471350         2700.44
    987          16369712       GI. OC                    G01                        577030         3606.44
    988          16559172     GIII. PIM                   G02                        496000            2635
    989          16559173     GIII. PIM                   G02                        440000         2291.67
    990          16386481      GII. SS                    G01                     454810.89         2747.82
    991          16369714     GIII. PIM                   G01                      718816.2         4790.18
    992          16559174     GIII. PIM                   G02                        965000         5930.73
    993          16559175     GIII. PIM                   G02                        581250         3511.72
    994          16184206     GIII. PIM                   G02                        421872         1845.69
    995          16369319     GIII. PIM                   G01                        492000          2767.5
    996          16559100     GIII. PIM                   G02                        583000         3097.19
    997          16559102     GIII. PIM                   G02                        547000         3361.77
    998          16559104     GIII. PIM                   G02                        616000            3850
    999          16559105     GIII. PIM                   G02                        558000         3313.13
   1000          16369161     GIII. PIM                   G01                     869999.99         4803.12
   1001          16559108     GIII. PIM                   G02                        683200         4198.83
   1002          16369326     GIII. PIM                   G01                       1272000          7287.5
   1003          16369329     GIII. PIM                   G01                     548953.57         3386.44
   1004          16322702     GIII. PIM                   G01                        544800         3234.75
   1005          16322705       GI. OC                    G01                       1340000         8235.42
   1006          16559110     GIII. PIM                   G02                        448000         2706.67
   1007          16559113     GIII. PIM                   G02                        600000            3500
   1008          16559118     GIII. PIM                   G02                        456000          2327.5
   1009          16369173     GIII. PIM                   G01                        439900         2382.79
   1010          16369174     GIII. PIM                   G01                     476799.98            2533
   1011          16559120     GIII. PIM                   G02                        650000         3385.42
   1012          16559122     GIII. PIM                   G02                        432000            2475
   1013          16559123     GIII. PIM                   G02                        496000         3048.33
   1014          16565130     GIII. PIM                   G02                        265600         1715.33
   1015          16565131     GIII. PIM                   G02                        588800            3312
   1016          16565132     GIII. PIM                   G02                     990445.78         6845.97
   1017          16565133     GIII. PIM                   G02                        423200            2645
   1018          16565135     GIII. PIM                   G02                        650000         4197.92
   1019          16565137     GIII. PIM                   G02                        460000            2875
   1020          16565138     GIII. PIM                   G02                        450000          2437.5
   1021          16565139     GIII. PIM                   G02                        692000         2739.17
   1022          16565141     GIII. PIM                   G02                        452000         2636.67
   1023          16565142     GIII. PIM                   G02                        556000         2953.75
   1024          16565143     GIII. PIM                   G02                        599200          3370.5
   1025          16565144     GIII. PIM                   G02                        496000            2790
   1026          16565146     GIII. PIM                   G02                     499506.61         2861.76
   1027          16565147     GIII. PIM                   G02                        547500         3307.81
   1028          16565148     GIII. PIM                   G02                        586000         3540.42
   1029          16565149     GIII. PIM                   G02                        432000            2430
   1030          16208134      GII. SS                    G01                      71992.35          382.46
   1031          16369130     GIII. PIM                   G01                        479200         2845.25
   1032          16565151     GIII. PIM                   G02                        450000         2343.75
   1033          16565153     GIII. PIM                   G02                        580000         3141.67
   1034          16565154     GIII. PIM                   G02                        666187         4233.06
   1035          16565155     GIII. PIM                   G02                        141920          916.57
   1036          16565156     GIII. PIM                   G02                        678750         3888.67
   1037          16565157     GIII. PIM                   G02                        423500          2426.3
   1038          16565158     GIII. PIM                   G02                        499920         2864.13
   1039          16565159     GIII. PIM                   G02                        700700         4671.33
   1040          16565160     GIII. PIM                   G02                       1120000         6766.67
   1041          16369140     GIII. PIM                   G01                        432958         2254.99
   1042          16369303     GIII. PIM                   G01                       1199600         7123.11
   1043          16369141     GIII. PIM                   G01                        465784            2523
   1044          16369142     GIII. PIM                   G01                     648539.06         3512.92
   1045          16565162     GIII. PIM                   G02                     649981.07         4130.11
   1046          16369304     GIII. PIM                   G01                     479230.02         3233.85
   1047          16565163     GIII. PIM                   G02                        636000         4041.25
   1048          16369144     GIII. PIM                   G01                        507528         2749.11
   1049          16565164     GIII. PIM                   G02                     468567.49         2830.93
   1050          16565165     GIII. PIM                   G02                        650000          4062.5
   1051          16565123     GIII. PIM                   G02                        766400         4630.33
   1052          16565128     GIII. PIM                   G02                        424202         2297.76
   1053          16565115     GIII. PIM                   G02                       1936000        10688.33
   1054          16565119     GIII. PIM                   G02                       1000000            5625
   1055          16565122     GIII. PIM                   G02                       1260000          8137.5
   1056          16565100     GIII. PIM                   G02                        431920         2474.54
   1057          16565101     GIII. PIM                   G02                        560000         3266.67
   1058          16565104     GIII. PIM                   G02                        114993          742.66
   1059          16565105     GIII. PIM                   G02                        480000            2750
   1060          16565107     GIII. PIM                   G02                        689600         5060.04
   1061          16565108     GIII. PIM                   G02                        970000         4647.92
   1062          16565109     GIII. PIM                   G02                        800000            4250
   1063          16565110     GIII. PIM                   G02                        130400          747.08
   1064          16565111     GIII. PIM                   G02                       1000000         5416.67
   1065          16370680      GII. SS                    G01                     438101.76         2237.76
   1066          16370689      GII. SS                    G01                        540223         2869.93
   1067          16558985     GIII. PIM                   G02                     563457.58         3228.14
   1068          16558987     GIII. PIM                   G02                        844000         4835.42
   1069          16558988     GIII. PIM                   G02                     519979.17         2979.05
   1070          16558992     GIII. PIM                   G02                        640000         3466.67
   1071          16558993     GIII. PIM                   G02                    1386334.33         9114.89
   1072          16558995     GIII. PIM                   G02                        500000         3072.92
   1073          16558997     GIII. PIM                   G02                       1180000         7620.83
   1074          16370098     GIII. PIM                   G01                        840000          4462.5
   1075          16369820     GIII. PIM                   G01                        548000         3310.83
   1076          16369821     GIII. PIM                   G01                        438400         2511.67
   1077          16368931     GIII. PIM                   G01                        468000            2535
   1078          16369666     GIII. PIM                   G01                        650000         3791.67
   1079          16370266     GIII. PIM                   G01                        584000         2980.83
   1080          16371319      GII. SS                    G01                       1710000         10687.5
   1081          16369832       GI. OC                    G01                        553000         3456.25
   1082          16368943     GIII. PIM                   G01                        488571            2850
   1083          16368947     GIII. PIM                   G01                        576000            3360
   1084          16368949     GIII. PIM                   G01                     546735.39         3189.29
   1085          16368787     GIII. PIM                   G01                        568000          3372.5
   1086          16368789     GIII. PIM                   G01                        499950          2864.3
   1087          16371321      GII. SS                    G01                        452000         2636.67
   1088          16371323      GII. SS                    G01                       1000000         6041.67
   1089          16371162      GII. SS                    G01                        512000         2773.33
   1090          16370277     GIII. PIM                   G01                     582900.27          3643.4
   1091          16369841     GIII. PIM                   G01                        768000            4320
   1092          16369845     GIII. PIM                   G01                        860000         4568.75
   1093          16368793     GIII. PIM                   G01                        445432         2551.95
   1094          16368794     GIII. PIM                   G01                        468000         2486.25
   1095          16368799     GIII. PIM                   G01                       1385925         8228.93
   1096          16371395      GII. SS                    G01                        440000         2429.17
   1097          16371558      GII. SS                    G01                        650000         3994.79
   1098          16371396      GII. SS                    G01                        496000         2428.33
   1099          16371397      GII. SS                    G01                     439999.67         2566.66
   1100          16558961     GIII. PIM                   G02                     829999.99         4841.67
   1101          16558963     GIII. PIM                   G02                        462000         2791.25
   1102          16558968     GIII. PIM                   G02                       2000000        11041.67
   1103          16558969     GIII. PIM                   G02                        426000          2307.5
   1104          16558970     GIII. PIM                   G02                     575572.52         4027.48
   1105          16558973     GIII. PIM                   G02                        480000            2750
   1106          16558974     GIII. PIM                   G02                       1650000         9968.75
   1107          16399619      GII. SS                    G01                        589000         3129.06
   1108          16558948     GIII. PIM                   G02                        428000         2630.42
   1109          16370813      GII. SS                    G01                     493984.58          2984.5
   1110          16370814      GII. SS                    G01                        456000          2612.5
   1111          16370819      GII. SS                    G01                        456000            2660
   1112          16371548      GII. SS                    G01                       4400000        24291.67
   1113          16399620      GII. SS                    G01                     431179.12         2394.94
   1114          16399621      GII. SS                    G01                        698750         3857.68
   1115          16371388      GII. SS                    G01                       2175000        12914.06
   1116          16399622      GII. SS                    G01                       2737500        15968.75
   1117          16399624      GII. SS                    G01                     486928.72          2739.1
   1118          16399625      GII. SS                    G01                        569500         3262.76
   1119          16558953     GIII. PIM                   G02                     693563.83         4768.25
   1120          16558955     GIII. PIM                   G02                        484000          2722.5
   1121          16399629      GII. SS                    G01                        948000          6122.5
   1122          16558956     GIII. PIM                   G02                        523100         3432.84
   1123          16370827      GII. SS                    G01                        444000         2728.75
   1124          16371375      GII. SS                    G01                        486400         2786.67
   1125          16399611      GII. SS                    G01                        476000         2875.83
   1126          16399612      GII. SS                    G01                        447960         2566.44
   1127          16558940     GIII. PIM                   G02                        584400          3165.5
   1128          16399614      GII. SS                    G01                        846420         5113.79
   1129          16558941     GIII. PIM                   G02                        466647         2722.11
   1130          16399615      GII. SS                    G01                        464000         2561.67
   1131          16399616      GII. SS                    G01                        600000          3437.5
   1132          16558943     GIII. PIM                   G02                        543700         3171.58
   1133          16399617      GII. SS                    G01                        634879         3306.66
   1134          16558944     GIII. PIM                   G02                        490000         2909.38
   1135          16371526      GII. SS                    G01                       1750000         9843.75
   1136          16370639      GII. SS                    G01                        707000         3976.88
   1137          16399603      GII. SS                    G01                        652500         3738.28
   1138          16558930     GIII. PIM                   G02                        650000         3791.67
   1139          16399604      GII. SS                    G01                        690000         4096.88
   1140          16558933     GIII. PIM                   G02                        650000         4401.04
   1141          16558934     GIII. PIM                   G02                     549898.34         2921.34
   1142          16399608      GII. SS                    G01                        496000         2996.67
   1143          16399609      GII. SS                    G01                        463080         2653.06
   1144          16368992     GIII. PIM                   G01                        518400            3078
   1145          16558939     GIII. PIM                   G02                        620000         3616.67
   1146          16370640      GII. SS                    G01                        463000         2363.23
   1147          16371371      GII. SS                    G01                        460000         2347.92
   1148          16371373      GII. SS                    G01                        618800         3609.67
   1149          16559226     GIII. PIM                   G02                        436000         2497.92
   1150          16559227     GIII. PIM                   G02                     649480.17         4379.17
   1151          16369607     GIII. PIM                   G01                     570937.61         3568.54
   1152          16559228     GIII. PIM                   G02                        494848         3247.44
   1153          16559067     GIII. PIM                   G02                        552000          2932.5
   1154          16559229     GIII. PIM                   G02                        821250         5047.27
   1155          16559069     GIII. PIM                   G02                        500000         2708.33
   1156          16370201       GI. OC                    G01                        560000            3500
   1157          16370040       GI. OC                    G01                        611250         3756.64
   1158          16370204     GIII. PIM                   G01                        440000         2566.67
   1159          16370043     GIII. PIM                   G01                        580000         3322.92
   1160          16370044     GIII. PIM                   G01                       1068750         6123.05
   1161          16322661     GIII. PIM                   G01                        596000         3600.83
   1162          16370208     GIII. PIM                   G01                        468000            2730
   1163          16370209       GI. OC                    G01                        744000            4650
   1164          16322663     GIII. PIM                   G01                    1219665.17         7730.19
   1165          16370049     GIII. PIM                   G01                        460000         2683.33
   1166          16322664     GIII. PIM                   G01                        592000         3268.33
   1167          16559230     GIII. PIM                   G02                       1325000          7315.1
   1168          16369610     GIII. PIM                   G01                        462600         2650.31
   1169          16559231     GIII. PIM                   G02                        715000         4245.31
   1170          16322667     GIII. PIM                   G01                     650012.71         3778.96
   1171          16559071     GIII. PIM                   G02                     649994.79         3994.77
   1172          16322669     GIII. PIM                   G01                     549961.86         2921.77
   1173          16559072     GIII. PIM                   G02                       2600000        14354.17
   1174          16369458     GIII. PIM                   G01                        599200         3495.33
   1175          16369298     GIII. PIM                   G01                        999999         5729.16
   1176          16371103      GII. SS                    G01                        512000            2720
   1177          16370216     GIII. PIM                   G01                        448000            2520
   1178          16370217     GIII. PIM                   G01                        528000            2915
   1179          16322670     GIII. PIM                   G01                        520000         2979.17
   1180          16322671     GIII. PIM                   G01                        440000         2429.17
   1181          16371109      GII. SS                    G01                        880000         5041.67
   1182          16370057     GIII. PIM                   G01                        528750         2808.98
   1183          16322672     GIII. PIM                   G01                        628000         3794.17
   1184          16370058     GIII. PIM                   G01                        492000         2818.75
   1185          16322676     GIII. PIM                   G01                     510136.12         3150.01
   1186          16322678       GI. OC                    G01                        560000         3441.67
   1187          16559082     GIII. PIM                   G02                     749369.91         4926.97
   1188          16559084     GIII. PIM                   G02                     419918.75         2318.75
   1189          16369627     GIII. PIM                   G01                      919783.3          4790.8
   1190          16559086     GIII. PIM                   G02                        854568          5608.1
   1191          16369628     GIII. PIM                   G01                        440000         2520.83
   1192          16369629     GIII. PIM                   G01                    1008031.67         6136.87
   1193          16370062     GIII. PIM                   G01                     519936.94         2924.65
   1194          16370063     GIII. PIM                   G01                        539960         2924.78
   1195          16322680     GIII. PIM                   G01                     672135.74         3850.87
   1196          16322681     GIII. PIM                   G01                        446250         2277.73
   1197          16322684     GIII. PIM                   G01                        832500         4682.81
   1198          16322685     GIII. PIM                   G01                        650000         3927.08
   1199          16559090     GIII. PIM                   G02                     994695.72         5595.39
   1200          16322687     GIII. PIM                   G01                     445152.92         2552.92
   1201          16559091     GIII. PIM                   G02                        470400            2646
   1202          16322688     GIII. PIM                   G01                        448000         2473.33
   1203          16559092     GIII. PIM                   G02                        439600         2564.33
   1204          16369476       GI. OC                    G01                        856000            5350
   1205          16369638     GIII. PIM                   G01                        580000          3262.5
   1206          16371120      GII. SS                    G01                       3370000        21413.54
   1207          16371121      GII. SS                    G01                       2000000           11250
   1208          16370071     GIII. PIM                   G01                        724800            4077
   1209          16370073     GIII. PIM                   G01                        742500         4408.59
   1210          16370235       GI. OC                    G01                        474400         2915.58
   1211          16322690     GIII. PIM                   G01                     543996.67         3116.65
   1212          16370238     GIII. PIM                   G01                        424000         2473.33
   1213          16322691     GIII. PIM                   G01                     616971.53         4072.96
   1214          16322693       GI. OC                    G01                        584800         3594.08
   1215          16369800     GIII. PIM                   G01                        568000          3017.5
   1216          16370079     GIII. PIM                   G01                       3000000         17187.5
   1217          16322695     GIII. PIM                   G01                     530255.12         3038.04
   1218          16322696     GIII. PIM                   G01                        612500         3381.51
   1219          16369803     GIII. PIM                   G01                     443989.62          2543.7
   1220          16369808     GIII. PIM                   G01                     640864.03          4110.8
   1221          16369647       GI. OC                    G01                       3000000           18750
   1222          16369649       GI. OC                    G01                     459940.01         2874.74
   1223          16370082     GIII. PIM                   G01                     521999.57         2990.62
   1224          16370245       GI. OC                    G01                        880000            5500
   1225          16370408      GII. SS                    G01                        993000         5999.38
   1226          16370087     GIII. PIM                   G01                        570000         3206.25
   1227          16369813     GIII. PIM                   G01                        532000         3214.17
   1228          16369814       GI. OC                    G01                       1740000           10875
   1229          16368925     GIII. PIM                   G01                     777505.16         4991.74
   1230          16369656     GIII. PIM                   G01                        460000         2779.17
   1231          16369499     GIII. PIM                   G01                       1280000         6666.67
   1232          16370411      GII. SS                    G01                        999995         5416.64
   1233          16371141      GII. SS                    G01                     453271.74         3058.68
   1234          16370415      GII. SS                    G01                     936092.53         5932.92
   1235          16371148      GII. SS                    G01                        484000         2974.58
   1236          16370095     GIII. PIM                   G01                        543200         3168.67
   1237          16371333      GII. SS                    G01                        500000         2864.58
   1238          16370281     GIII. PIM                   G01                       1370000         7563.54
   1239          16371173      GII. SS                    G01                        420000         2493.75
   1240          16369850     GIII. PIM                   G01                        630000            3675
   1241          16558904     GIII. PIM                   G02                        639900         3532.78
   1242          16558906     GIII. PIM                   G02                     503989.42         2887.44
   1243          16369854     GIII. PIM                   G01                        675000         3867.19
   1244          16558908     GIII. PIM                   G02                     459613.55         3021.87
   1245          16369855     GIII. PIM                   G01                        479200          2695.5
   1246          16368966     GIII. PIM                   G01                        419920         2318.31
   1247          16369699     GIII. PIM                   G01                        589600         3562.17
   1248          16371180      GII. SS                    G01                     534028.92         3381.56
   1249          16370290     GIII. PIM                   G01                        471600         2652.75
   1250          16371505      GII. SS                    G01                        537600            3248
   1251          16371345      GII. SS                    G01                        533600          3001.5
   1252          16371346      GII. SS                    G01                     463694.58         2608.28
   1253          16371349      GII. SS                    G01                     844999.89         5017.19
   1254          16370296     GIII. PIM                   G01                        464000         2513.33
   1255          16371187      GII. SS                    G01                       1725000         8984.38
   1256          16370298     GIII. PIM                   G01                        741750         4481.41
   1257          16558911     GIII. PIM                   G02                        862450         5300.47
   1258          16370299     GIII. PIM                   G01                        444000          2312.5
   1259          16558912     GIII. PIM                   G02                        496000         2738.33
   1260          16558916     GIII. PIM                   G02                        652000         3871.25
   1261          16558917     GIII. PIM                   G02                     511639.99         2931.27
   1262          16558919     GIII. PIM                   G02                        609400         3681.79
   1263          16369866     GIII. PIM                   G01                        580000         2960.42
   1264          16368977     GIII. PIM                   G01                     551962.15         3162.28
   1265          16369868     GIII. PIM                   G01                       1000000         5729.17
   1266          16371350      GII. SS                    G01                     567977.25         2721.56
   1267          16371517      GII. SS                    G01                        725000         4531.25
   1268          16371194      GII. SS                    G01                        480000            2750
   1269          16371518      GII. SS                    G01                       1325000         7177.08
   1270          16558921     GIII. PIM                   G02                        598000         3239.17
   1271          16558923     GIII. PIM                   G02                     436958.99         2730.99
   1272          16558926     GIII. PIM                   G02                        495200            3095
   1273          16368981       GI. OC                    G01                        431250         2695.31
   1274          16558929     GIII. PIM                   G02                        500000         3020.83
   1275          16369877     GIII. PIM                   G01                        524252         3112.75
   1276          16368986     GIII. PIM                   G01                        589785         3194.67
   1277          16368989     GIII. PIM                   G01                        468000          2827.5
   1278          16371525      GII. SS                    G01                     418313.23         2309.44
   1279          16559225     GIII. PIM                   G02                        610000         3367.71
   1280          16369443     GIII. PIM                   G01                        505000         2945.83
   1281          16213871      GII. SS                    G01                        747500         4360.42
   1282          16213956     GIII. PIM                   G01                        720000            4275
   1283          16213963     GIII. PIM                   G01                        207300         1187.66
   1284          16340405     GIII. PIM                   G01                        500000         2552.08
   1285          16340407       GI. OC                    G01                        786412         4915.75
   1286          16213692     GIII. PIM                   G01                        143900           869.4
   1287          16187311     GIII. PIM                   G01                         97180          556.76
   1288          16187329     GIII. PIM                   G01                        101334          580.56
   1289          16187343     GIII. PIM                   G01                         84800          494.67
   1290          16186879       GI. OC                    G01                        670000          4187.5
   1291          16186123     GIII. PIM                   G01                        462680         2457.99
   1292          16185500     GIII. PIM                   G01                        346000         2126.46
   1293          16185207     GIII. PIM                   G01                        624000            3835
   1294          16184779       GI. OC                    G01                        960000            6000
   1295          16180947     GIII. PIM                   G01                        300211          1782.5
   1296          16180997       GI. OC                    G01                       1641250        10428.78
   1297          16181005     GIII. PIM                   G02                        462600         2843.06
   1298          16181131       GI. OC                    G01                        263200         1672.42
   1299          16176718     GIII. PIM                   G01                        273750         1596.87
   1300          16176779       GI. OC                    G01                        400000         2833.33
   1301          16176774     GIII. PIM                   G01                        830000         5014.58
   1302          16176885     GIII. PIM                   G01                        111920          676.18
   1303          16176454     GIII. PIM                   G01                        169400         1005.81
   1304          16176051     GIII. PIM                   G01                        111950          618.06
   1305          16165918     GIII. PIM                   G01                       74173.9          401.78
   1306          16165923     GIII. PIM                   G01                      74174.11          401.78
   1307          16165946       GI. OC                    G01                        118073          750.26
   1308          16168795     GIII. PIM                   G01                     470987.65         2354.94
   1309          16165399       GI. OC                    G01                        248000            1550
   1310          16164277     GIII. PIM                   G01                        160000          916.67
   1311          16163887      GII. SS                    G01                        308750         1929.69
   1312          16163920     GIII. PIM                   G01                        216148         1125.77
   1313          16210764     GIII. PIM                   G01                        236000         1401.25
   1314          16210852     GIII. PIM                   G02                        343920         1827.08
   1315          16210855      GII. SS                    G01                        199300         1079.54
   1316          16210459     GIII. PIM                   G01                        178600         1079.04
   1317          16210474     GIII. PIM                   G01                         94320           550.2
   1318          16210566     GIII. PIM                   G01                     281235.49         1878.07
   1319          16210641     GIII. PIM                   G01                        202400         1201.75
   1320          16210698     GIII. PIM                   G01                        296000         1788.33
   1321          16210397      GII. SS                    G01                     187455.68         1345.82
   1322          16209335       GI. OC                    G01                        580400         4050.71
   1323          16209372     GIII. PIM                   G01                        408000            2380
   1324          16209376     GIII. PIM                   G01                        209098         1285.08
   1325          16209382     GIII. PIM                   G01                        132800          816.17
   1326          16209409      GII. SS                    G01                     223947.93         1306.36
   1327          16160335     GIII. PIM                   G01                     256649.27         1416.92
   1328          16540027       GI. OC                    G01                         99675          716.42
   1329          16360931     GIII. PIM                   G02                     574503.83         3735.93
   1330          16360934     GIII. PIM                   G02                     247371.34         1629.19
   1331          16360936       GI. OC                    G01                     249425.52         1726.69
   1332          16360970     GIII. PIM                   G02                     315467.52          2075.9
   1333          16360975     GIII. PIM                   G02                     222850.71         1522.62
   1334          16422333       GI. OC                    G01                         52500          366.41
   1335          16403860       GI. OC                    G01                        136000          950.94
   1336          16403881       GI. OC                    G01                        144000             930
   1337          16405170       GI. OC                    G01                        414470         2892.66
   1338          16330335       GI. OC                    G01                         98000          602.29
   1339          16330336     GIII. PIM                   G01                     121313.54          798.29
   1340          16330338       GI. OC                    G01                     105429.89          729.35
   1341          16330339     GIII. PIM                   G01                      148500.1          977.51
   1342          16330340     GIII. PIM                   G01                     142958.71          940.72
   1343          16331936     GIII. PIM                   G02                     554446.86         3468.72
   1344          16332001       GI. OC                    G01                      40511.26          287.37
   1345          16332014       GI. OC                    G01                     219394.92          1518.8
   1346          16332027       GI. OC                    G01                     490897.72         3440.14
   1347          16339625      GII. SS                    G01                     251213.12         1592.18
   1348          16347080       GI. OC                    G01                         82320          540.23
   1349          16347081       GI. OC                    G01                        212000         1302.92
   1350          16347082       GI. OC                    G01                        126080          801.13
   1351          16347083     GIII. PIM                   G02                        172400          987.71
   1352          16347084     GIII. PIM                   G02                     107351.87          724.92
   1353          16347085       GI. OC                    G01                     194509.98         1362.06
   1354          16347087       GI. OC                    G01                        244800            1581
   1355          16347089       GI. OC                    G01                        452000            2825
   1356          16347090     GIII. PIM                   G02                     275557.27         1859.46
   1357          16347091       GI. OC                    G01                     299553.33         2097.64
   1358          16347092       GI. OC                    G01                        296000         2065.83
   1359          16347093       GI. OC                    G01                        194400         1235.25
   1360          16347094     GIII. PIM                   G02                     151716.63          985.86
   1361          16340419     GIII. PIM                   G01                        589950         3134.17
   1362          16559002     GIII. PIM                   G02                       1000000         5416.67
   1363          16369222       GI. OC                    G01                        793408         4959.48
   1364          16368826     GIII. PIM                   G01                     457364.18          2715.6
   1365          16386484      GII. SS                    G01                     566740.98         3129.82
   1366          16559176     GIII. PIM                   G02                        750000         4453.13
   1367          16559177     GIII. PIM                   G02                        503200         3040.17
   1368          16559178     GIII. PIM                   G02                     505901.61         3670.66
   1369          16386486      GII. SS                    G01                    1312499.99         7929.69
   1370          16386487      GII. SS                    G01                    1099972.92         6072.77
   1371          16386488      GII. SS                    G01                        574134          3229.5
   1372          16370310     GIII. PIM                   G01                        485800         2631.42
   1373          16370150     GIII. PIM                   G01                     495122.37         3175.94
   1374          16371207      GII. SS                    G01                     507995.48         2963.31
   1375          16370316     GIII. PIM                   G01                     499071.34         3119.35
   1376          16369205     GIII. PIM                   G01                        681200         4044.63
   1377          16208029      GII. SS                    G01                     116799.99          596.17
   1378          16166744     GIII. PIM                   G02                        999999         5312.49
   1379          16370789      GII. SS                    G01                        980000         5614.58
   1380          16371496      GII. SS                    G01                        464000         2658.33
   1381          16369990       GI. OC                    G01                       1000000         6145.83
   1382          16371477      GII. SS                    G01                       1000000         6145.83
   1383          16369167     GIII. PIM                   G01                     435957.08         2406.85
   1384          16209285      GII. SS                    G01                        140720          923.48
   1385          16342123     GIII. PIM                   G02                        563200         3285.33
   1386          16342126       GI. OC                    G01                        197077          1354.9
   1387          16369986       GI. OC                    G01                       2280000           14250
   1388          16369987     GIII. PIM                   G01                       1350000         7734.38
   1389          16316833     GIII. PIM                   G01                        136800           769.5
   1390          16316834     GIII. PIM                   G01                        136800           826.5
   1391          16330332     GIII. PIM                   G01                        352326         1761.63
   1392          16330333       GI. OC                    G01                        364000         2237.08
   1393          16330334       GI. OC                    G01                     311523.74          2154.9
   1394          16369680     GIII. PIM                   G01                     999882.64         5832.65
   1395          16368955     GIII. PIM                   G01                        445000         2595.83
   1396          16369685     GIII. PIM                   G01                        575000         3294.27
   1397          16369128     GIII. PIM                   G01                        760776         4120.87
   1398          16221921       GI. OC                    G01                       1200500         7503.13
   1399          16221827     GIII. PIM                   G01                        436000         2525.17
   1400          16220265     GIII. PIM                   G01                        388000         2222.92
   1401          16221846     GIII. PIM                   G01                        159950          883.06
   1402          16220246     GIII. PIM                   G01                        211200            1210
   1403          16220255     GIII. PIM                   G01                        216800         1332.42
   1404          16210119     GIII. PIM                   G01                        304000         1836.67
   1405          16213463     GIII. PIM                   G01                        116000           652.5
   1406          16213483     GIII. PIM                   G01                        331500         1968.28
   1407          16213578     GIII. PIM                   G01                        399920         2374.53
   1408          16213444       GI. OC                    G01                        972000            6075
   1409          16220280     GIII. PIM                   G01                        180000          1012.5
   1410          16208583     GIII. PIM                   G01                        348800         2034.67
   1411          16208649     GIII. PIM                   G01                     219647.52         1327.04
   1412          16210184     GIII. PIM                   G01                        201000         1193.44
   1413          16349447     GIII. PIM                   G02                        266506         1471.34
   1414          16206821     GIII. PIM                   G01                       1065000         6323.44
   1415          16206925     GIII. PIM                   G01                        320000         1833.33
   1416          16208017     GIII. PIM                   G01                     319931.38         1866.27
   1417          16208014     GIII. PIM                   G01                     127492.69          770.27
   1418          16349433      GII. SS                    G01                        272542         1987.29
   1419          16349434       GI. OC                    G01                        456255         2994.17
   1420          16349416      GII. SS                    G01                       1950000        11984.37
   1421          16348184       GI. OC                    G01                        520000         3304.17
   1422          16348191       GI. OC                    G01                        500000          3437.5
   1423          16348211     GIII. PIM                   G02                        101500          613.23
   1424          16348216      GII. SS                    G01                        140000          933.33
   1425          16348217     GIII. PIM                   G02                      463490.7         2970.41
   1426          16348229       GI. OC                    G01                        263900         1896.78
   1427          16349339       GI. OC                    G01                        321400         1673.96
   1428          16348236       GI. OC                    G01                        263900         1896.78
   1429          16348297       GI. OC                    G01                       92734.9          666.26
   1430          16348313       GI. OC                    G01                       1440750         9755.08
   1431          16349254       GI. OC                    G01                        999900         6978.47
   1432          16348097       GI. OC                    G01                        760000            4750
   1433          16348098      GII. SS                    G01                        101500          729.53
   1434          16347815     GIII. PIM                   G02                        372000         2208.75
   1435          16347834       GI. OC                    G01                         87750          548.44
   1436          16347842       GI. OC                    G01                        645600         4236.75
   1437          16347859      GII. SS                    G01                        229561         1434.76
   1438          16347862     GIII. PIM                   G02                        588132         3430.77
   1439          16347872       GI. OC                    G01                      86894.23          668.95
   1440          16347886       GI. OC                    G01                        497730         3266.35
   1441          16347948       GI. OC                    G01                        228000            1425
   1442          16347952       GI. OC                    G01                        188880         1239.53
   1443          16348147       GI. OC                    G01                     131336.74          942.25
   1444          16348162      GII. SS                    G01                     187489.06         1288.99
   1445          16348168       GI. OC                    G01                        615600         4039.88
   1446          16348174      GII. SS                    G01                        250000         1432.29
   1447          16348004       GI. OC                    G01                        932000            5825
   1448          16348005     GIII. PIM                   G02                     131543.89          909.93
   1449          16348017     GIII. PIM                   G02                        292000          1642.5
   1450          16348037     GIII. PIM                   G02                     199998.27         1166.66
   1451          16348055       GI. OC                    G01                        231383         1277.43
   1452          16348076       GI. OC                    G01                        508650            3391
   1453          16348078       GI. OC                    G01                        201000         1088.75
   1454          16346427       GI. OC                    G01                        742400            4640
   1455          16346456       GI. OC                    G01                        432887         2750.64
   1456          16346477       GI. OC                    G01                        206250         1460.94
   1457          16346487       GI. OC                    G01                        975000         6703.13
   1458          16347363       GI. OC                    G01                        154000          978.54
   1459          16347366       GI. OC                    G01                        440000         3208.33
   1460          16347670     GIII. PIM                   G02                      69890.45          477.53
   1461          16347466       GI. OC                    G01                        132500          745.31
   1462          16347697       GI. OC                    G01                     163773.52         1189.12
   1463          16347520       GI. OC                    G01                        482050         3063.03
   1464          16347542     GIII. PIM                   G02                     169853.63         1102.62
   1465          16347558       GI. OC                    G01                       1687500        10546.88
   1466          16347575       GI. OC                    G01                        131700          768.25
   1467          16347743       GI. OC                    G01                        153750          992.97
   1468          16346328       GI. OC                    G01                        270870         1692.94
   1469          16346344       GI. OC                    G01                       1162500         8234.37
   1470          16346347       GI. OC                    G01                         66500          477.97
   1471          16346367       GI. OC                    G01                        268100          1954.9
   1472          16346133       GI. OC                    G01                        141040          940.27
   1473          16346144       GI. OC                    G01                        145207          968.05
   1474          16346146       GI. OC                    G01                        260000         1408.33
   1475          16346151     GIII. PIM                   G02                       1017800         6149.21
   1476          16346163       GI. OC                    G01                        848000         5476.67
   1477          16346195       GI. OC                    G01                        880000            6050
   1478          16346229       GI. OC                    G01                        264740         1764.93
   1479          16346305       GI. OC                    G01                       1500000          9687.5
   1480          16346317       GI. OC                    G01                        172000         1128.75
   1481          16346419       GI. OC                    G01                        927200            5795
   1482          16346426       GI. OC                    G01                        525608         3394.55
   1483          16345987     GIII. PIM                   G02                      485472.3          2528.5
   1484          16346029       GI. OC                    G01                        181500         1285.62
   1485          16346038     GIII. PIM                   G02                        368302         2225.16
   1486          16346041       GI. OC                    G01                        351950         2199.69
   1487          16346044       GI. OC                    G01                      78641.26          570.99
   1488          16346049       GI. OC                    G01                        637500         4582.03
   1489          16346067      GII. SS                    G01                        232720         1502.98
   1490          16346075     GIII. PIM                   G02                        420000            2450
   1491          16345845     GIII. PIM                   G02                        150884          864.44
   1492          16345847     GIII. PIM                   G02                        487686         2794.03
   1493          16346079       GI. OC                    G01                        194000         1333.75
   1494          16346083     GIII. PIM                   G02                     347139.25         2315.25
   1495          16346093       GI. OC                    G01                       1000000            6250
   1496          16346107       GI. OC                    G01                      74844.35          594.75
   1497          16345854     GIII. PIM                   G02                        262000         1528.33
   1498          16345918      GII. SS                    G01                        180100         1050.58
   1499          16386474      GII. SS                    G01                     522137.36         2719.47
   1500          16205350     GIII. PIM                   G01                        249600            1482
   1501          16205320       GI. OC                    G01                     181069.42         1268.91
   1502          16205419     GIII. PIM                   G01                     787415.38          4757.3
   1503          16205436     GIII. PIM                   G01                      153247.2         1060.88
   1504          16205462     GIII. PIM                   G01                         97125          566.56
   1505          16205335     GIII. PIM                   G01                        129520          782.52
   1506          16205340       GI. OC                    G01                        231250         1421.22
   1507          16205343     GIII. PIM                   G01                        444000         2728.75
   1508          16198781     GIII. PIM                   G01                         76050          467.39
   1509          16198788       GI. OC                    G01                     162135.92         1136.23
   1510          16200872     GIII. PIM                   G01                        212000         1302.92
   1511          16200887     GIII. PIM                   G01                       1372462         8148.99
   1512          16194582     GIII. PIM                   G01                        167760         1013.55
   1513          16196013     GIII. PIM                   G01                        324670         1961.55
   1514          16195964     GIII. PIM                   G01                        159200          978.42
   1515          16196108     GIII. PIM                   G01                        149000          838.13
   1516          16198635     GIII. PIM                   G01                        157500          902.34
   1517          16198657     GIII. PIM                   G01                     104758.83          725.21
   1518          16198705     GIII. PIM                   G01                     179806.73          1067.6
   1519          16198725     GIII. PIM                   G01                        344000         2114.17
   1520          15982502       GI. OC                    G01                       1125000         8320.31
   1521          16207962     GIII. PIM                   G01                     173999.43         1204.54
   1522          16208863     GIII. PIM                   G01                      74999.25          406.25
   1523          16209141      GII. SS                    G01                      39930.46          314.68
   1524          16208919     GIII. PIM                   G01                     253801.01         1735.46
   1525          16208964      GII. SS                    G01                        258800         1509.67
   1526          16223946     GIII. PIM                   G01                        380000         2256.25
   1527          16224009     GIII. PIM                   G01                        149600          872.67
   1528          16224016     GIII. PIM                   G02                       1500000            8750
   1529          16225709     GIII. PIM                   G01                        175920          989.55
   1530          16223956     GIII. PIM                   G01                         72000           427.5
   1531          16377266       GI. OC                    G01                      59962.71          456.04
   1532          16377285       GI. OC                    G01                        128100          894.03
   1533          16340400     GIII. PIM                   G01                        618416         3736.26
   1534          16340401     GIII. PIM                   G01                        513100         2728.24
   1535          16556148       GI. OC                    G01                      549502.8         3476.37
   1536          16556149       GI. OC                    G01                     423652.45         2820.88
   1537          16370984      GII. SS                    G01                     453818.15         2951.12
   1538          16370988      GII. SS                    G01                        452000          2542.5
   1539          16556150       GI. OC                    G01                        640000         3066.67
   1540          16556151       GI. OC                    G01                        650000          4062.5
   1541          16556152       GI. OC                    G01                        598500         3491.25
   1542          16370991      GII. SS                    G01                        508000         3333.75
   1543          16556146       GI. OC                    G01                        448000         2426.67
   1544          16556147       GI. OC                    G01                        592109         3577.33
   1545          16556143       GI. OC                    G01                     999219.91         6821.76
   1546          16556145       GI. OC                    G01                        670400         4120.17
   1547          16556140       GI. OC                    G01                     562071.98         3885.05
   1548          16556141       GI. OC                    G01                        520000         3033.33
   1549          16556142       GI. OC                    G01                        596000         3538.75
   1550          14845468     GIII. PIM                   G02                     399980.33         2333.22
   1551          16369624     GIII. PIM                   G01                     539021.02         3413.17
   1552          16371110      GII. SS                    G01                     607833.61         3292.57
   1553          16370061     GIII. PIM                   G01                        645000         3493.75
   1554          16371115      GII. SS                    G01                        520000            2925
   1555          16368908     GIII. PIM                   G01                     430850.26         2766.14
   1556          16369644     GIII. PIM                   G01                     431482.04         2592.13
   1557          16368916     GIII. PIM                   G01                        648500         3445.51
   1558          16369646     GIII. PIM                   G01                        566000         2358.33
   1559          16370407      GII. SS                    G01                        660287         3301.44
   1560          16370410      GII. SS                    G01                       1188375         5075.35
   1561          16371146      GII. SS                    G01                     482802.86         3220.06
   1562          16371147      GII. SS                    G01                        444000          2497.5
   1563          16368934     GIII. PIM                   G01                        468000          2437.5
   1564          16370896      GII. SS                    G01                     637984.78         4365.93
   1565          16369149     GIII. PIM                   G01                        440000          2337.5
   1566          16208136      GII. SS                    G01                     165911.44         1025.48
   1567          16208142      GII. SS                    G01                     169187.32         1088.53
   1568          16369302     GIII. PIM                   G01                        460000         2635.42
   1569          16369308     GIII. PIM                   G01                        552000            3105
   1570          16369323     GIII. PIM                   G01                        443200            2493
   1571          16369333     GIII. PIM                   G01                       1000000            5625
   1572          16369335     GIII. PIM                   G01                     453411.44            2456
   1573          16369340     GIII. PIM                   G01                        447500         2470.57
   1574          16370105     GIII. PIM                   G01                        532800          3052.5
   1575          16322700     GIII. PIM                   G01                        620000         3616.67
   1576          16322701     GIII. PIM                   G01                      519967.3         2979.01
   1577          16322703     GIII. PIM                   G01                     509337.87         3024.52
   1578          16322706     GIII. PIM                   G01                     444068.02         2817.69
   1579          16369505     GIII. PIM                   G01                     504882.79         2840.32
   1580          16369510     GIII. PIM                   G01                     473310.66         2866.11
   1581          16369516       GI. OC                    G01                        534928          3343.3
   1582          16368800     GIII. PIM                   G01                     597765.46          3740.1
   1583          16368803     GIII. PIM                   G01                       1462500         8226.56
   1584          16368807       GI. OC                    G01                        520000         3195.83
   1585          16371029      GII. SS                    G01                        481600         2508.33
   1586          16370303     GIII. PIM                   G01                        559000          3202.6
   1587          16371035      GII. SS                    G01                       1112000         6370.83
   1588          16369550     GIII. PIM                   G01                    1650853.07        10183.96
   1589          16371046      GII. SS                    G01                        512000            3360
   1590          16368835     GIII. PIM                   G01                        472000         2605.83
   1591          16371057      GII. SS                    G01                     587558.52         3768.87
   1592          16371060      GII. SS                    G01                        420000          2362.5
   1593          16369903     GIII. PIM                   G01                        650000         3385.42
   1594          16368868     GIII. PIM                   G01                     475340.51         2971.02
   1595          16371410      GII. SS                    G01                        492000          2972.5
   1596          16371418      GII. SS                    G01                        475000         2473.96
   1597          16369932     GIII. PIM                   G01                        490000         2858.33
   1598          14804717     GIII. PIM                   G02                     206738.87         1184.44
   1599          16388612       GI. OC                    G01                        672000            4480
   1600          16389891     GIII. PIM                   G02                        150000          921.88
   1601          16389928       GI. OC                    G01                        204800         1365.33
   1602          16389935       GI. OC                    G01                     214552.24         1556.73
   1603          16392894     GIII. PIM                   G02                      343724.9          2317.6
   1604          16392904     GIII. PIM                   G02                        269600         1656.92
   1605          16392927       GI. OC                    G01                        311500         2044.22
   1606          16392976       GI. OC                    G01                     339747.67         2377.33
   1607          16392985       GI. OC                    G01                        327200         2305.81
   1608          16394328       GI. OC                    G01                         68000          481.67
   1609          16394533       GI. OC                    G01                        704000         4546.67
   1610          16394351       GI. OC                    G01                        945000         6103.13
   1611          16293674       GI. OC                    G01                     230290.41         1595.46
   1612          16293683       GI. OC                    G01                     331237.43         2293.05
   1613          16395125       GI. OC                    G01                        480000            3600
   1614          16293738     GIII. PIM                   G02                     205464.89         1336.12
   1615          16303598     GIII. PIM                   G01                     137725.62          895.72
   1616          16303603       GI. OC                    G01                     199540.61         1381.36
   1617          16396980       GI. OC                    G01                        152000          981.67
   1618          16396987       GI. OC                    G01                        180800          1358.3
   1619          16397005       GI. OC                    G01                        224000            1540
   1620          16397038       GI. OC                    G01                        196000         1421.14
   1621          16303604     GIII. PIM                   G01                     353554.89         2245.43
   1622          16304158     GIII. PIM                   G02                    1466364.02         9779.95
   1623          16304308       GI. OC                    G01                     140376.84          971.78
   1624          16316759     GIII. PIM                   G01                        880000         5133.33
   1625          16316761     GIII. PIM                   G01                        124520          687.45
   1626          16316762     GIII. PIM                   G01                        272000         1558.33
   1627          16316764       GI. OC                    G01                        124520          765.28
   1628          16316765     GIII. PIM                   G01                      59049.95           388.9
   1629          16316766     GIII. PIM                   G01                     155623.52            1051
   1630          16316767       GI. OC                    G01                        176000         1118.33
   1631          16316768     GIII. PIM                   G01                        155200          937.67
   1632          16316769       GI. OC                    G01                        256000         1573.33
   1633          16316770       GI. OC                    G01                        168800         1037.42
   1634          16316772     GIII. PIM                   G01                        143000          804.38
   1635          16316773       GI. OC                    G01                      199694.7         1381.35
   1636          16316778     GIII. PIM                   G01                     153201.05          996.24
   1637          16316779     GIII. PIM                   G01                     197591.85         1152.67
   1638          16316780       GI. OC                    G01                     279356.89         1933.89
   1639          16316781     GIII. PIM                   G01                        240000            1375
   1640          16316782     GIII. PIM                   G01                      97352.61          641.16
   1641          16316784     GIII. PIM                   G01                     207640.83         1349.08
   1642          16316786     GIII. PIM                   G01                     169988.79         1148.01
   1643          16316787     GIII. PIM                   G01                        192400         1082.25
   1644          16316790     GIII. PIM                   G01                        212000         1214.58
   1645          16316791       GI. OC                    G01                        172000         1057.08
   1646          16316792       GI. OC                    G01                     119997.03           737.5
   1647          16316793     GIII. PIM                   G01                      109501.6          748.75
   1648          16316794       GI. OC                    G01                     110146.44           762.5
   1649          16316795       GI. OC                    G01                        132000          811.25
   1650          16316796     GIII. PIM                   G01                        160000          916.67
   1651          16316800     GIII. PIM                   G01                     207472.77         1366.41
   1652          16316801     GIII. PIM                   G01                     313603.06         2065.38
   1653          16316803     GIII. PIM                   G01                     205451.74         1319.04
   1654          16316804     GIII. PIM                   G01                        106320          642.35
   1655          16316807     GIII. PIM                   G01                        277600         1590.42
   1656          16316808     GIII. PIM                   G01                     159594.45         1051.08
   1657          16316810     GIII. PIM                   G01                     159604.26         1064.48
   1658          16316811       GI. OC                    G01                        224000         1376.67
   1659          16316814     GIII. PIM                   G01                     164505.89         1055.23
   1660          16316815     GIII. PIM                   G01                     207969.91         1234.91
   1661          16316816     GIII. PIM                   G01                     327433.61          2127.4
   1662          16316820     GIII. PIM                   G01                     144567.73          975.54
   1663          16316828     GIII. PIM                   G01                     192874.47         1269.18
   1664          16401619     GIII. PIM                   G02                        304000         1678.33
   1665          16386947       GI. OC                    G01                        124800             754
   1666          16386969       GI. OC                    G01                      86947.29          668.96
   1667          16386971       GI. OC                    G01                     287888.59         2661.41
   1668          16388529       GI. OC                    G01                     167961.35         1263.65
   1669          16382662       GI. OC                    G01                        303920         2089.45
   1670          16383867       GI. OC                    G01                     110422.01          791.64
   1671          16383898       GI. OC                    G01                        300000          1687.5
   1672          16365493       GI. OC                    G01                     299831.81         2386.94
   1673          16367740       GI. OC                    G01                     199875.68         1520.15
   1674          16367939       GI. OC                    G01                        208000         1673.62
   1675          16244485     GIII. PIM                   G01                        151920          870.38
   1676          16244487       GI. OC                    G01                        172000         1057.08
   1677          16244489     GIII. PIM                   G01                      137675.1           941.4
   1678          16244491       GI. OC                    G01                     199547.92         1398.42
   1679          16244492       GI. OC                    G01                     241060.73         1689.31
   1680          16371686       GI. OC                    G01                     242253.15         1863.85
   1681          16371690       GI. OC                    G01                        208000         1599.35
   1682          16244493       GI. OC                    G01                        182400            1140
   1683          16244496       GI. OC                    G01                        550000          3437.5
   1684          16244499     GIII. PIM                   G01                     174359.04         1053.43
   1685          16244501     GIII. PIM                   G01                         93600          536.25
   1686          16244505     GIII. PIM                   G01                     767589.24         4638.46
   1687          16244506     GIII. PIM                   G01                        186128         1066.36
   1688          16244507       GI. OC                    G01                     315393.18         2183.36
   1689          16244509       GI. OC                    G01                        148800             930
   1690          16244511     GIII. PIM                   G01                        212000         1280.83
   1691          16376866       GI. OC                    G01                     515670.96         3876.54
   1692          16377947       GI. OC                    G01                        666000          4717.5
   1693          16378031       GI. OC                    G01                        297200          1857.5
   1694          16147738      GII. SS                    G01                      54802.05          427.01
   1695          16154092     GIII. PIM                   G01                        417000         2562.81
   1696          16147300       GI. OC                    G01                     367385.16         2296.16
   1697          16147306      GII. SS                    G01                         99650          674.71
   1698          16207628       GI. OC                    G01                        551500         3849.01
   1699          16207647      GII. SS                    G01                     103749.01          700.67
   1700          16207680      GII. SS                    G01                     119515.84          808.46
   1701          16207847     GIII. PIM                   G01                        412500         2363.28
   1702          15983436     GIII. PIM                   G01                        616000         2438.33
   1703          16105821     GIII. PIM                   G01                     121599.61             722
   1704          16105830     GIII. PIM                   G01                        219920         1305.78
   1705          16105831       GI. OC                    G01                         64400           402.5
   1706          16105834     GIII. PIM                   G01                        136000             765
   1707          16105835       GI. OC                    G01                        190750         1192.19
   1708          16105836     GIII. PIM                   G01                        292000         1764.17
   1709          16105841     GIII. PIM                   G01                      91199.98             551
   1710          16105846     GIII. PIM                   G01                        416450         2472.67
   1711          16105847     GIII. PIM                   G01                        194000         1151.88
   1712          16105849     GIII. PIM                   G01                        628000         3859.58
   1713          16105853       GI. OC                    G01                      361290.2         2539.55
   1714          16105856     GIII. PIM                   G01                        348000            1885
   1715          16105865     GIII. PIM                   G01                        312000            1755
   1716          16105870     GIII. PIM                   G01                        190320         1090.37
   1717          16339407     GIII. PIM                   G02                        468800         2832.33
   1718          16339410       GI. OC                    G01                        110400             805
   1719          16339418       GI. OC                    G01                       1425000         9945.31
   1720          16339423       GI. OC                    G01                      92943.66          715.09
   1721          16339382       GI. OC                    G01                     305045.14          2136.1
   1722          16240033     GIII. PIM                   G01                        232000         1425.83
   1723          16240059       GI. OC                    G01                     679997.74         4320.82
   1724          16240101       GI. OC                    G01                        110000          744.79
   1725          16240111     GIII. PIM                   G01                        102400             576
   1726          16240192     GIII. PIM                   G01                         70800          435.12
   1727          16323537       GI. OC                    G01                        231920         1497.82
   1728          16323550       GI. OC                    G01                        494300         3192.35
   1729          16323578       GI. OC                    G01                        883900         5708.52
   1730          16326150       GI. OC                    G01                        584000          4197.5
   1731          16326184       GI. OC                    G01                     616147.98         4473.68
   1732          16326223       GI. OC                    G01                       1550850           10339
   1733          16326233     GIII. PIM                   G02                        226376         1367.69
   1734          16326245       GI. OC                    G01                         71100          488.81
   1735          16326249       GI. OC                    G01                         75900          513.91
   1736          16240235     GIII. PIM                   G02                      718900.9         4418.25
   1737          16240293       GI. OC                    G01                    1298249.64         9538.94
   1738          16240300     GIII. PIM                   G01                        181200         1038.13
   1739          16239928     GIII. PIM                   G01                      171505.1         1158.26
   1740          16220585      GII. SS                    G01                         95175          674.16
   1741          16220589     GIII. PIM                   G01                        160000             950
   1742          16220630     GIII. PIM                   G01                        609250         3680.89
   1743          16239986       GI. OC                    G01                      344998.5         2156.24
   1744          16220697       GI. OC                    G01                        156800         1094.33
   1745          16240016     GIII. PIM                   G01                     278238.34         1710.01
   1746          16240018      GII. SS                    G01                        376000         2271.67
   1747          16322853      GII. SS                    G01                      48743.64          383.91
   1748          16322859       GI. OC                    G01                        437992         2874.32
   1749          16322869     GIII. PIM                   G02                        533340         3000.04
   1750          16322910       GI. OC                    G01                        417000         2345.63
   1751          16322913       GI. OC                    G01                        764800            5258
   1752          16322947     GIII. PIM                   G02                        271980         1529.89
   1753          16322998       GI. OC                    G01                       1284000            9095
   1754          16323003       GI. OC                    G01                        612784         4149.06
   1755          16323046      GII. SS                    G01                        398400            2905
   1756          16323074       GI. OC                    G01                        280800            1872
   1757          16323077       GI. OC                    G01                        268000         1730.83
   1758          16322767       GI. OC                    G01                        304000         2153.33
   1759          16322771     GIII. PIM                   G02                     105659.46          730.88
   1760          16323109     GIII. PIM                   G02                        376000         2075.83
   1761          16323121     GIII. PIM                   G02                     299456.13          1896.2
   1762          16323256      GII. SS                    G01                        265256         1492.07
   1763          16323324       GI. OC                    G01                        319400         1996.25
   1764          16323368     GIII. PIM                   G02                     945999.42         5715.41
   1765          16323430     GIII. PIM                   G02                        543040         3111.17
   1766          16323497     GIII. PIM                   G02                        546400         3130.42
   1767          16323513       GI. OC                    G01                        137588          874.26
   1768          16323522       GI. OC                    G01                        118500          777.66
   1769          16323531      GII. SS                    G01                        296250         2036.72
   1770          16322798       GI. OC                    G01                       1092000            7280
   1771          15740762     GIII. PIM                   G01                     193371.33          805.71
   1772          16321528       GI. OC                    G01                        600000            4250
   1773          16321555     GIII. PIM                   G02                        234423         1220.95
   1774          16321625       GI. OC                    G01                      69246.74          484.91
   1775          16339201       GI. OC                    G01                        351920         2492.77
   1776          16339216       GI. OC                    G01                        215200         1524.33
   1777          16321082      GII. SS                    G01                        423200            2645
   1778          16321084       GI. OC                    G01                        183900         1302.62
   1779          16321101       GI. OC                    G01                        616871         4112.47
   1780          16339236       GI. OC                    G01                      359991.5         2549.94
   1781          16339245       GI. OC                    G01                    1468936.05        10404.57
   1782          16339251      GII. SS                    G01                        129350          821.91
   1783          16339270      GII. SS                    G01                        464000         3383.33
   1784          16339272       GI. OC                    G01                        529864         3366.84
   1785          16321223     GIII. PIM                   G01                     387290.94         2178.51
   1786          16339286     GIII. PIM                   G02                        544892          3235.3
   1787          16339301     GIII. PIM                   G02                        596750          3543.2
   1788          16321258       GI. OC                    G01                         92849          580.31
   1789          16321264       GI. OC                    G01                         90249          564.06
   1790          16321267       GI. OC                    G01                     206135.65         1453.46
   1791          16339311       GI. OC                    G01                        503750         3148.44
   1792          16321306       GI. OC                    G01                    1058249.24          7385.7
   1793          16321438       GI. OC                    G01                        440000         3116.67
   1794          16321448       GI. OC                    G01                         99950          666.33
   1795          16321334       GI. OC                    G01                        179200            1232
   1796          16339359       GI. OC                    G01                     450876.06         2974.57
   1797          16339362       GI. OC                    G01                        764925         5338.54
   1798          16315116     GIII. PIM                   G01                      275998.5         1696.24
   1799          16318365     GIII. PIM                   G02                     998435.08         6821.77
   1800          16318381     GIII. PIM                   G02                        440000         2704.17
   1801          16318398     GIII. PIM                   G02                        180431         1033.72
   1802          16318404     GIII. PIM                   G02                         98000          551.25
   1803          16318461     GIII. PIM                   G02                        650000         3791.67
   1804          16318571       GI. OC                    G01                     215265.51         1319.27
   1805          16318580     GIII. PIM                   G02                        528000            2970
   1806          16318595     GIII. PIM                   G01                        329600         2025.67
   1807          16318604     GIII. PIM                   G01                        317500         1752.86
   1808          16318615       GI. OC                    G01                    1387499.99         9828.12
   1809          16318656       GI. OC                    G01                        311600         2109.79
   1810          16318677       GI. OC                    G01                        424981         2877.48
   1811          16318684     GIII. PIM                   G02                        515000         2950.52
   1812          16318691       GI. OC                    G01                        364000         2388.75
   1813          16318700       GI. OC                    G01                       1991500        13484.11
   1814          16315280       GI. OC                    G01                        224000         1586.67
   1815          16318159     GIII. PIM                   G02                        182400            1121
   1816          16318173     GIII. PIM                   G02                        159900          966.06
   1817          16318177     GIII. PIM                   G02                     143919.28          794.55
   1818          16318206     GIII. PIM                   G02                     823104.85         3944.04
   1819          16318216     GIII. PIM                   G02                        426200         2264.19
   1820          16318220       GI. OC                    G01                        524000          3602.5
   1821          16318239     GIII. PIM                   G01                        321544         1909.17
   1822          16318244     GIII. PIM                   G02                        463456         2751.77
   1823          16318296     GIII. PIM                   G02                        570000         3146.87
   1824          16318747       GI. OC                    G01                        608000         4306.67
   1825          16321010      GII. SS                    G01                        313600         1829.33
   1826          16321012       GI. OC                    G01                       1173750          8191.8
   1827          16314549     GIII. PIM                   G02                     292660.17         1807.14
   1828          16314556     GIII. PIM                   G02                        450000         2578.12
   1829          16308175       GI. OC                    G01                        618700         3995.77
   1830          16314594       GI. OC                    G01                        456600         2853.75
   1831          16314620       GI. OC                    G01                        242088         1563.48
   1832          16308190       GI. OC                    G01                        457500            3050
   1833          16308193      GII. SS                    G01                        180000         1181.25
   1834          16314644       GI. OC                    G01                        602000          3762.5
   1835          16314648     GIII. PIM                   G02                        687200         4008.67
   1836          16314656     GIII. PIM                   G01                        391600         2406.71
   1837          16314665       GI. OC                    G01                        900000            6375
   1838          16314676     GIII. PIM                   G02                     533644.31         2668.22
   1839          16314680     GIII. PIM                   G01                     645651.48         3497.28
   1840          16314691       GI. OC                    G01                     272641.63         2027.02
   1841          16314728       GI. OC                    G01                         99999          666.66
   1842          16314790       GI. OC                    G01                         81550          535.17
   1843          16314808     GIII. PIM                   G01                        194024         1131.81
   1844          16308267       GI. OC                    G01                        500000         3385.42
   1845          16314325       GI. OC                    G01                       1900000        12666.67
   1846          16314339       GI. OC                    G01                       1170000          7312.5
   1847          16314341     GIII. PIM                   G01                     225599.75            1222
   1848          16314408       GI. OC                    G01                        332000         2005.83
   1849          16314411       GI. OC                    G01                        267192         1419.46
   1850          16314414       GI. OC                    G01                         99900             666
   1851          16314420     GIII. PIM                   G02                     696978.79         4590.29
   1852          16314426     GIII. PIM                   G01                        137200          843.21
   1853          16314444     GIII. PIM                   G01                        215600         1257.67
   1854          16314450       GI. OC                    G01                        415000         2766.67
   1855          16314466     GIII. PIM                   G01                        266250         1636.33
   1856          16314474     GIII. PIM                   G01                         95550          587.23
   1857          16314831       GI. OC                    G01                        424000         3003.33
   1858          16314837     GIII. PIM                   G02                        444000            2590
   1859          16314861     GIII. PIM                   G02                        160000             950
   1860          16314862       GI. OC                    G01                        577493         4090.58
   1861          16314987     GIII. PIM                   G01                        598500         3428.91
   1862          16314997       GI. OC                    G01                        180000            1125
   1863          16315035       GI. OC                    G01                        116000             725
   1864          16315044     GIII. PIM                   G01                        209599         1288.16
   1865          16315076     GIII. PIM                   G01                        280000         1720.83
   1866          16315107       GI. OC                    G01                        400000            2500
   1867          16308119       GI. OC                    G01                         84000             630
   1868          16308133     GIII. PIM                   G01                        422000         2241.88
   1869          16306528     GIII. PIM                   G01                     411998.16         2532.07
   1870          16306539     GIII. PIM                   G02                        625300         3777.85
   1871          16306553     GIII. PIM                   G01                        239600         1397.67
   1872          16306595     GIII. PIM                   G02                        444160         2544.67
   1873          16307973     GIII. PIM                   G01                        420000            2450
   1874          16307992     GIII. PIM                   G02                        812000         4736.67
   1875          16306703     GIII. PIM                   G01                        152750          906.95
   1876          16306726     GIII. PIM                   G01                        380000         1939.58
   1877          16306760     GIII. PIM                   G02                        540000            3150
   1878          16307691     GIII. PIM                   G02                      174705.1         1149.63
   1879          16307755       GI. OC                    G01                     378934.95         2653.52
   1880          16308015     GIII. PIM                   G01                     416999.67         2562.81
   1881          16308029       GI. OC                    G01                        243968         1296.08
   1882          16307789     GIII. PIM                   G02                        461960         2839.13
   1883          16307809     GIII. PIM                   G01                        248800         1529.08
   1884          16307824       GI. OC                    G01                     503004.43         3652.18
   1885          16307896       GI. OC                    G01                        522500         3483.33
   1886          16307915       GI. OC                    G01                        216000            1395
   1887          16307931       GI. OC                    G01                        779600         5116.13
   1888          16306352       GI. OC                    G01                        880000         5866.67
   1889          16306358       GI. OC                    G01                     179871.37         1259.98
   1890          16306403     GIII. PIM                   G02                        425000         2611.98
   1891          16306419     GIII. PIM                   G01                     131601.64          888.77
   1892          16306437      GII. SS                    G01                     180126.88         1013.21
   1893          16306277     GIII. PIM                   G01                     172790.05          989.94
   1894          16306319     GIII. PIM                   G01                     423760.77         2721.32
   1895          16306339       GI. OC                    G01                     149792.86         1087.61
   1896          16377212       GI. OC                    G01                        208000         1386.67
   1897          16369028     GIII. PIM                   G01                        643532         3552.83
   1898          16369029     GIII. PIM                   G01                        579744         3502.62
   1899          16556136       GI. OC                    G01                       1350000         7593.75
   1900          16556137       GI. OC                    G01                     920952.99         5276.29
   1901          16377205       GI. OC                    G01                     160999.22         1056.56
   1902          16377150       GI. OC                    G01                      89453.38          704.88
   1903          16377164       GI. OC                    G01                        356250         2597.66
   1904          16376325       GI. OC                    G01                        810000            5400
   1905          16376922       GI. OC                    G01                        252800            1264
   1906          16376936       GI. OC                    G01                      80952.18          630.01
   1907          16376956       GI. OC                    G01                     234485.83         1489.96
   1908          16376962       GI. OC                    G01                     106256.89           874.6
   1909          16376967       GI. OC                    G01                     138864.06         1093.07
   1910          16376998       GI. OC                    G01                       1012500         7066.41
   1911          16377003     GIII. PIM                   G02                       1050000         6453.12
   1912          16375840       GI. OC                    G01                        221900         1456.22
   1913          16375860     GIII. PIM                   G02                        139568          755.99
   1914          16375882       GI. OC                    G01                        552000          3622.5
   1915          16375886       GI. OC                    G01                        524000            3275
   1916          16375893       GI. OC                    G01                        308000         2085.42
   1917          16375933       GI. OC                    G01                     122339.19          909.56
   1918          16375962     GIII. PIM                   G02                        420000         2581.25
   1919          16375974      GII. SS                    G01                    1853876.23        14263.35
   1920          16375992       GI. OC                    G01                       1470000         9340.62
   1921          16377032       GI. OC                    G01                        641800         4144.96
   1922          16377033       GI. OC                    G01                        107250          703.83
   1923          16377069      GII. SS                    G01                     486907.25         3748.45
   1924          16377076       GI. OC                    G01                        519650         3356.07
   1925          16377084     GIII. PIM                   G02                        315553         2129.36
   1926          16376034       GI. OC                    G01                     112366.69          875.01
   1927          16376055     GIII. PIM                   G02                        192000            1080
   1928          16376073       GI. OC                    G01                        189000         1200.94
   1929          16376110       GI. OC                    G01                        150392          971.28
   1930          16376177       GI. OC                    G01                        567900         4140.94
   1931          16376186       GI. OC                    G01                        520650            3471
   1932          16377113       GI. OC                    G01                        507030         3433.02
   1933          16377125       GI. OC                    G01                        248639         1838.89
   1934          16377138       GI. OC                    G01                     111156.99          810.52
   1935          16375150       GI. OC                    G01                        405000         2657.81
   1936          16375181       GI. OC                    G01                        508000          3492.5
   1937          16375223       GI. OC                    G01                     601635.31         4628.86
   1938          16375240       GI. OC                    G01                        627000         4310.63
   1939          16375241       GI. OC                    G01                        580000         4108.33
   1940          16374927       GI. OC                    G01                        222400          1598.5
   1941          16374949       GI. OC                    G01                        864000            5850
   1942          16374980       GI. OC                    G01                        259560         1676.33
   1943          16374985       GI. OC                    G01                        136900          855.63
   1944          16375051     GIII. PIM                   G02                        600000          3499.5
   1945          16375062     GIII. PIM                   G02                        385360         2368.36
   1946          16375073       GI. OC                    G01                     102693.88          826.75
   1947          16375018       GI. OC                    G01                        100000          677.08
   1948          16375034       GI. OC                    G01                        122400             816
   1949          16375097       GI. OC                    G01                     679017.48          4824.7
   1950          16191855     GIII. PIM                   G01                        336000            2065
   1951          16342025     GIII. PIM                   G02                        264784         1544.57
   1952          16342037       GI. OC                    G01                         83900          568.07
   1953          16342043       GI. OC                    G01                         88699          600.57
   1954          16342047       GI. OC                    G01                        372000          2092.5
   1955          16342053       GI. OC                    G01                         93180          630.91
   1956          16342056     GIII. PIM                   G02                        111200          683.42
   1957          16341988       GI. OC                    G01                       1338750         9203.91
   1958          16341997       GI. OC                    G01                     411043.66         3125.64
   1959          16341951     GIII. PIM                   G02                        218400          1319.5
   1960          16369775       GI. OC                    G01                        788000         4842.92
   1961          16368886     GIII. PIM                   G01                        455308         2561.11
   1962          16369777     GIII. PIM                   G01                       1800000          9937.5
   1963          16371261      GII. SS                    G01                        810000         4471.88
   1964          16371262      GII. SS                    G01                     467999.95            2535
   1965          16371264      GII. SS                    G01                        570000          3087.5
   1966          16371265      GII. SS                    G01                       1180000         6760.42
   1967          16371267      GII. SS                    G01                        639200         3728.67
   1968          16369780     GIII. PIM                   G01                        650000         3723.96
   1969          16369784     GIII. PIM                   G01                        428726         2456.24
   1970          16368893     GIII. PIM                   G01                        471000         2649.38
   1971          16368896     GIII. PIM                   G01                        691000         3598.96
   1972          16369789     GIII. PIM                   G01                       1237500         7089.84
   1973          16371279      GII. SS                    G01                        650000         4197.92
   1974          16556127       GI. OC                    G01                        524720         2404.97
   1975          16369017     GIII. PIM                   G01                        638300          3856.4
   1976          16556128       GI. OC                    G01                      680543.7         4365.32
   1977          16369951       GI. OC                    G01                     471089.74         2944.38
   1978          16369954     GIII. PIM                   G01                     638811.31         3992.77
   1979          16369793     GIII. PIM                   G01                        584176         3164.29
   1980          16369956     GIII. PIM                   G01                        600000            3625
   1981          16369795       GI. OC                    G01                        650000          4062.5
   1982          16369957     GIII. PIM                   G01                        600000            3625
   1983          16369796     GIII. PIM                   G01                     999991.67         6041.64
   1984          16369958     GIII. PIM                   G01                        679750         3681.98
   1985          16369798     GIII. PIM                   G01                       1162500         6660.16
   1986          16371440      GII. SS                    G01                        936000          5167.5
   1987          16371280      GII. SS                    G01                        705000         4553.13
   1988          16371282      GII. SS                    G01                        576000            3240
   1989          16371283      GII. SS                    G01                     948592.07         5237.02
   1990          16371285      GII. SS                    G01                       1428000            8330
   1991          16371286      GII. SS                    G01                       1985000         11372.4
   1992          16371287      GII. SS                    G01                       1160000          6887.5
   1993          16371288      GII. SS                    G01                        549200         3032.34
   1994          16369962     GIII. PIM                   G01                        576000            3120
   1995          16369965     GIII. PIM                   G01                        568000         3135.83
   1996          16369968     GIII. PIM                   G01                        528000            2805
   1997          16371290      GII. SS                    G01                     530649.64         2819.79
   1998          16371456      GII. SS                    G01                        440000         2291.67
   1999          16371299      GII. SS                    G01                     423998.64         2208.32
   2000          16558872     GIII. PIM                   G02                        724550         3924.65
   2001          16558861     GIII. PIM                   G02                       1065765         6550.01
   2002          16558865     GIII. PIM                   G02                        457200         2428.32
   2003          16369974     GIII. PIM                   G01                        464000         2658.33
   2004          16369975     GIII. PIM                   G01                        810000         4218.75
   2005          16558869     GIII. PIM                   G02                        471200         2748.67
   2006          16369978     GIII. PIM                   G01                     475994.05         2677.47
   2007          16369979     GIII. PIM                   G01                    1916602.71        12293.97
   2008          16558873     GIII. PIM                   G02                        490150         2961.32
   2009          16369985     GIII. PIM                   G01                        637500         3652.34
   2010          16558881     GIII. PIM                   G02                        535200         3400.75
   2011          16558886     GIII. PIM                   G02                        502212         2772.63
   2012          16558889     GIII. PIM                   G02                        610600         3307.42
   2013          16370753      GII. SS                    G01                        680404          4323.4
   2014          16371489      GII. SS                    G01                        608000         3293.33
   2015          16558892     GIII. PIM                   G02                        458850         2772.22
   2016          16558894     GIII. PIM                   G02                      512852.3         3080.96
   2017          16558897     GIII. PIM                   G02                       1000000            5625
   2018          16558899     GIII. PIM                   G02                        490250         2553.39
   2019          16370922      GII. SS                    G01                        431200         2829.75
   2020          16371490      GII. SS                    G01                        465000         2615.63
   2021          16370923      GII. SS                    G01                        431200         2874.67
   2022          16371491      GII. SS                    G01                        589600         3009.42
   2023          16371492      GII. SS                    G01                        540000         3093.75
   2024          16371493      GII. SS                    G01                        750000         4296.88
   2025          16370926      GII. SS                    G01                        146320          868.78
   2026          16371494      GII. SS                    G01                        568000         3076.67
   2027          16370934      GII. SS                    G01                     253415.82         1746.37
   2028          16370775      GII. SS                    G01                      499036.2         3242.99
   2029          16370940      GII. SS                    G01                        223920         1282.88
   2030          16556116       GI. OC                    G01                      608336.7         3855.61
   2031          16369007     GIII. PIM                   G01                     528563.08         3390.45
   2032          16556117       GI. OC                    G01                     526099.99         3233.32
   2033          16369008     GIII. PIM                   G01                        570000         3265.63
   2034          16556118       GI. OC                    G01                        550000         3036.46
   2035          16556119       GI. OC                    G01                        746250         4430.86
   2036          16370796      GII. SS                    G01                        480000            2750
   2037          16556121       GI. OC                    G01                        750000         4218.75
   2038          16369012     GIII. PIM                   G01                        464000            2610
   2039          16556122       GI. OC                    G01                        588750         3557.03
   2040          16556124       GI. OC                    G01                        618500         3736.77
   2041          16556125       GI. OC                    G01                        450000          2812.5
   2042          16556130       GI. OC                    G01                        544000         3116.67
   2043          16556131       GI. OC                    G01                     439630.34         2890.49
   2044          16556132       GI. OC                    G01                        966000          5232.5
   2045          16556133       GI. OC                    G01                        744500         4653.13
   2046          16556134       GI. OC                    G01                        550000         3380.21
   2047          16556135       GI. OC                    G01                        940000         5581.25
   2048          16370186       GI. OC                    G01                        760000            4750
   2049          16370187       GI. OC                    G01                        760000            4750
   2050          16370188     GIII. PIM                   G01                     574383.31          2991.6
   2051          16369751     GIII. PIM                   G01                        576000            3300
   2052          16369592     GIII. PIM                   G01                        620000         3358.33
   2053          16369756     GIII. PIM                   G01                        857600         4645.33
   2054          16369759     GIII. PIM                   G01                        638900         3461.18
   2055          16371082      GII. SS                    G01                        498000          2697.5
   2056          16371085      GII. SS                    G01                        787500         4757.81
   2057          16370194     GIII. PIM                   G01                        506400          3059.5
   2058          16370196       GI. OC                    G01                        431200            2695
   2059          16369926     GIII. PIM                   G01                        425000          2434.9
   2060          16369766     GIII. PIM                   G01                       1820000        10995.83
   2061          16371411      GII. SS                    G01                     542601.67         3347.26
   2062          16371251      GII. SS                    G01                     490477.63         2607.33
   2063          16371091      GII. SS                    G01                       1120000         6883.33
   2064          16371417      GII. SS                    G01                        588000            3185
   2065          16371259      GII. SS                    G01                        528500         2862.71
   2066          16372111     GIII. PIM                   G02                        744000            4340
   2067          16372325       GI. OC                    G01                        784000         5553.33
   2068          16372337       GI. OC                    G01                        188625         1414.69
   2069          16372353       GI. OC                    G01                      68759.38          535.12
   2070          16372394     GIII. PIM                   G02                        152000           902.5
   2071          16374760       GI. OC                    G01                     293821.89         2260.61
   2072          16374792       GI. OC                    G01                        187026         1439.41
   2073          16374813       GI. OC                    G01                     164392.39         1221.41
   2074          16374823       GI. OC                    G01                        232800         1624.75
   2075          16374828       GI. OC                    G01                         91000          521.35
   2076          16374841       GI. OC                    G01                        448000         3266.67
   2077          16374848       GI. OC                    G01                        232800         1624.75
   2078          16374859       GI. OC                    G01                        273000         1763.12
   2079          16372158       GI. OC                    G01                        190500         1408.91
   2080          16372169       GI. OC                    G01                        965000          7237.5
   2081          16372172       GI. OC                    G01                        223960         1446.41
   2082          16372254       GI. OC                    G01                        147000         1041.25
   2083          16374885       GI. OC                    G01                    1887581.33        14198.94
   2084          16374896       GI. OC                    G01                        196950         1292.48
   2085          16374906       GI. OC                    G01                        187700         1231.78
   2086          16374910       GI. OC                    G01                        552000          3622.5
   2087          16368363       GI. OC                    G01                        234000          1657.5
   2088          16368375       GI. OC                    G01                        183920         1264.45
   2089          16368378       GI. OC                    G01                         71750          523.18
   2090          16368392       GI. OC                    G01                     130181.52          1002.2
   2091          16368395       GI. OC                    G01                      153850.7         1184.42
   2092          16368412       GI. OC                    G01                     255030.25          1859.6
   2093          16368413       GI. OC                    G01                        159200         1044.75
   2094          16368417       GI. OC                    G01                        183920         1226.13
   2095          16368420       GI. OC                    G01                        430400         2510.67
   2096          16368435     GIII. PIM                   G02                        143920          854.53
   2097          16368437       GI. OC                    G01                       1355100        10022.09
   2098          16368452       GI. OC                    G01                        179920         1330.66
   2099          16368511       GI. OC                    G01                     269823.38         2004.74
   2100          16368516      GII. SS                    G01                        442000         2532.29
   2101          16368517       GI. OC                    G01                        109500          821.25
   2102          16368526       GI. OC                    G01                        202500         1434.37
   2103          16368531       GI. OC                    G01                        194000            1455
   2104          16368540       GI. OC                    G01                        424000            3180
   2105          16368558       GI. OC                    G01                        168000            1260
   2106          16368570       GI. OC                    G01                        572000            3575
   2107          16368576       GI. OC                    G01                     439726.51         3344.32
   2108          16368589       GI. OC                    G01                       1400000          9187.5
   2109          16368602       GI. OC                    G01                        201336         1321.27
   2110          16368604       GI. OC                    G01                        456136         3325.99
   2111          16368619       GI. OC                    G01                        332000         2455.42
   2112          16368640       GI. OC                    G01                        105000          689.06
   2113          16368677       GI. OC                    G01                         89999          581.24
   2114          16368678       GI. OC                    G01                        192500          1423.7
   2115          16368683       GI. OC                    G01                        230320         1607.44
   2116          16371792       GI. OC                    G01                        175120         1276.92
   2117          16371794       GI. OC                    G01                        179319          1158.1
   2118          16371840       GI. OC                    G01                     291911.79         1763.63
   2119          16371850       GI. OC                    G01                    1424487.89        10238.51
   2120          16371970       GI. OC                    G01                        493620         3187.96
   2121          16371977       GI. OC                    G01                     209345.16         1611.64
   2122          16371992       GI. OC                    G01                     302257.05         2326.92
   2123          16372002       GI. OC                    G01                     233857.33         1475.63
   2124          16371854       GI. OC                    G01                        957000         6479.69
   2125          16371885       GI. OC                    G01                        188000         1370.83
   2126          16371908       GI. OC                    G01                        453499         2881.61
   2127          16371909       GI. OC                    G01                        254940         1407.48
   2128          16372035       GI. OC                    G01                       1410000          8812.5
   2129          16371915       GI. OC                    G01                         67500          478.12
   2130          16372062       GI. OC                    G01                        108500          768.54
   2131          16372068       GI. OC                    G01                        189192         1399.23
   2132          16372088     GIII. PIM                   G02                        125223           769.6
   2133          16371928       GI. OC                    G01                     431679.39         3020.61
   2134          16371958       GI. OC                    G01                        720000            4950
   2135          16371963       GI. OC                    G01                        259992         1597.87
   2136          16341944       GI. OC                    G01                        278400            1827
   2137          16341933       GI. OC                    G01                        186830         1206.61
   2138          16306190     GIII. PIM                   G01                        280000         1691.67
   2139          16306193     GIII. PIM                   G01                        304250         1648.02
   2140          16306194     GIII. PIM                   G01                         82200          470.94
   2141          16306210       GI. OC                    G01                        111200          706.58
   2142          16306236       GI. OC                    G01                        672000            4620
   2143          16306256       GI. OC                    G01                        699200         4442.83
   2144          16306257       GI. OC                    G01                        937500         5859.38
   2145          16306266       GI. OC                    G01                       1143750         7982.42
   2146          16543869       GI. OC                    G01                        172000         1110.83
   2147          16543871     GIII. PIM                   G02                        184000          996.67
   2148          16404496     GIII. PIM                   G02                        356250         2078.13
   2149          16404499     GIII. PIM                   G02                        248000          1472.5
   2150          16404503       GI. OC                    G01                        360000            2250
   2151          16404505     GIII. PIM                   G02                        650000         3859.38
   2152          16404508     GIII. PIM                   G02                         95700          568.22
   2153          16419362     GIII. PIM                   G02                        520000         3141.67
   2154          16419373       GI. OC                    G01                        320000         1966.67
   2155          16543868     GIII. PIM                   G02                     339199.33         2049.33
   2156          16393733     GIII. PIM                   G02                        360000          2137.5
   2157          16393734     GIII. PIM                   G02                        393000         2128.75
   2158          16393740       GI. OC                    G01                        220000          1512.5
   2159          16393743     GIII. PIM                   G02                        368850         2190.05
   2160          16397390       GI. OC                    G01                        255000         1354.69
   2161          16397395       GI. OC                    G01                        304000         1646.67
   2162          16397396       GI. OC                    G01                        376000         2154.17
   2163          16397399       GI. OC                    G01                        400000         2083.33
   2164          16397421       GI. OC                    G01                        411450         2228.69
   2165          16397467       GI. OC                    G01                        168500          930.26
   2166          16397498       GI. OC                    G01                        560000         3033.33
   2167          16397501       GI. OC                    G01                        325000         1828.13
   2168          16397514       GI. OC                    G01                        444000         2543.75
   2169          16397570       GI. OC                    G01                     327999.67         1981.66
   2170          16397573       GI. OC                    G01                        380800         2102.33
   2171          16404355       GI. OC                    G01                        348000            2175
   2172          16404356     GIII. PIM                   G02                        640000            3800
   2173          16404381     GIII. PIM                   G02                        540000         3093.75
   2174          16404397       GI. OC                    G01                     445699.99         2832.05
   2175          16404421     GIII. PIM                   G02                        336000            1960
   2176          16404429     GIII. PIM                   G02                     135987.42          764.93
   2177          16404438       GI. OC                    G01                        600000            4250
   2178          16404442     GIII. PIM                   G02                        319900         1832.76
   2179          16404448       GI. OC                    G01                        299000         1868.75
   2180          16404461     GIII. PIM                   G02                        488000         2795.83
   2181          16404463     GIII. PIM                   G02                     584999.98         3351.56
   2182          16404478     GIII. PIM                   G02                        521500         3096.41
   2183          16404487       GI. OC                    G01                        440000         2704.17
   2184          16404491       GI. OC                    G01                     327999.99         2118.33
   2185          16341924       GI. OC                    G01                        174832         1165.55
   2186          16341932       GI. OC                    G01                       1624500        10660.78
   2187          16306047     GIII. PIM                   G01                        529500         3033.59
   2188          16306050     GIII. PIM                   G01                        168000             945
   2189          16306053     GIII. PIM                   G01                        183228           973.4
   2190          16306093     GIII. PIM                   G01                     211985.42         1192.42
   2191          16306095     GIII. PIM                   G01                         90000          506.25
   2192          16306103     GIII. PIM                   G01                        136950          841.67
   2193          16306106       GI. OC                    G01                      39949.65          282.98
   2194          16306136     GIII. PIM                   G02                     170859.06         1158.52
   2195          16306162     GIII. PIM                   G01                        271200            1582
   2196          16306164     GIII. PIM                   G01                        144000             870
   2197          16306170     GIII. PIM                   G01                        111120           648.2
   2198          16368056       GI. OC                    G01                       1200000            8625
   2199          16368084       GI. OC                    G01                        579200         4042.33
   2200          16368085       GI. OC                    G01                        581250            3875
   2201          16368098       GI. OC                    G01                         77528          516.85
   2202          16368105       GI. OC                    G01                        900000            6375
   2203          16368120       GI. OC                    G01                     174993.75         1093.71
   2204          16368136       GI. OC                    G01                        168720          1195.1
   2205          16368141       GI. OC                    G01                     238941.05         1736.26
   2206          16368154      GII. SS                    G01                         85920           644.4
   2207          16368165       GI. OC                    G01                        104000             780
   2208          16368191       GI. OC                    G01                        640000         4466.67
   2209          16368192       GI. OC                    G01                        464925         3293.22
   2210          16368196       GI. OC                    G01                        256650         1684.27
   2211          16368197       GI. OC                    G01                        156880          1176.6
   2212          16368222       GI. OC                    G01                        420000            3150
   2213          16368241     GIII. PIM                   G02                        203592         1187.62
   2214          16368261       GI. OC                    G01                      67919.41           528.9
   2215          16368275       GI. OC                    G01                        507600          3595.5
   2216          16368276       GI. OC                    G01                     131724.17         1036.87
   2217          16368294       GI. OC                    G01                        169550         1183.32
   2218          16368298       GI. OC                    G01                      68876.16          530.24
   2219          16368301       GI. OC                    G01                        448000         3173.33
   2220          16368303       GI. OC                    G01                        112500          820.31
   2221          16368306       GI. OC                    G01                     367890.71         2524.29
   2222          16368322       GI. OC                    G01                        116000          845.83
   2223          16368350       GI. OC                    G01                        187500         1328.12
   2224          16191830     GIII. PIM                   G01                     218670.83         1321.14
   2225          16187175     GIII. PIM                   G01                        252000         1548.75
   2226          16187252     GIII. PIM                   G01                        650000         3588.54
   2227          16187259     GIII. PIM                   G01                     399959.68         2374.76
   2228          16188318     GIII. PIM                   G01                     195490.87         1271.26
   2229          16191727     GIII. PIM                   G01                        256000         1466.67
   2230          16191774     GIII. PIM                   G01                     587952.51         3552.21
   2231          16184522     GIII. PIM                   G01                        750000         4531.25
   2232          16184558     GIII. PIM                   G01                      99236.55          661.32
   2233          16184570     GIII. PIM                   G01                        220000         1260.42
   2234          16184498     GIII. PIM                   G01                        652125         4007.85
   2235          16184596     GIII. PIM                   G01                        155700          843.37
   2236          16184623     GIII. PIM                   G01                        188000         1155.42
   2237          16184684     GIII. PIM                   G01                     201101.36         1341.25
   2238          16185957     GIII. PIM                   G01                        160000          916.67
   2239          16185980     GIII. PIM                   G01                        317600         1819.58
   2240          16187185     GIII. PIM                   G01                        412000         2360.42
   2241          16187195     GIII. PIM                   G01                     106125.85          698.98
   2242          16168637     GIII. PIM                   G01                        258050         1397.77
   2243          16168658     GIII. PIM                   G01                        262500         1613.28
   2244          16168522     GIII. PIM                   G01                        292000         1703.33
   2245          16168669     GIII. PIM                   G01                        643920         3689.12
   2246          16168683     GIII. PIM                   G01                        176000         1081.67
   2247          16168691     GIII. PIM                   G01                        350400            2117
   2248          16171493     GIII. PIM                   G01                         88000          504.17
   2249          16171594     GIII. PIM                   G01                        393400         2007.98
   2250          16180655     GIII. PIM                   G01                        253644         1426.75
   2251          16155865     GIII. PIM                   G01                      113228.2          695.88
   2252          16146879       GI. OC                    G01                     253283.99         1933.62
   2253          16159956     GIII. PIM                   G01                        338552         1974.89
   2254          16153936     GIII. PIM                   G01                     128885.47          792.11
   2255          16163558     GIII. PIM                   G01                        142080           873.2
   2256          16163583     GIII. PIM                   G01                        277200            1617
   2257          16163645     GIII. PIM                   G01                        380000         2058.33
   2258          16165166     GIII. PIM                   G01                        436000         2679.58
   2259          16165295     GIII. PIM                   G01                        111930           687.9
   2260          16153966      GII. SS                    G01                     176931.67         1105.82
   2261          16168600     GIII. PIM                   G01                        200000         1145.83
   2262          16154016     GIII. PIM                   G01                        318400         1956.83
   2263          16134405     GIII. PIM                   G01                       1950000           11375
   2264          16122103     GIII. PIM                   G01                        166000         1002.92
   2265          16129143     GIII. PIM                   G01                     164806.87         1012.88
   2266          16131078     GIII. PIM                   G01                        166000         1020.21
   2267          16131161     GIII. PIM                   G01                       1151775         7078.62
   2268          16030804       GI. OC                    G01                     222383.15         1545.56
   2269          16344201       GI. OC                    G01                        197400         1274.87
   2270          16344387     GIII. PIM                   G02                     632205.42          3490.3
   2271          16344392       GI. OC                    G01                        576000            3600
   2272          16344409       GI. OC                    G01                        787500         5496.09
   2273          16344563       GI. OC                    G01                        221900         1178.84
   2274          16344582       GI. OC                    G01                        239900         1624.32
   2275          16344611       GI. OC                    G01                        464060         3142.07
   2276          16344648       GI. OC                    G01                        169400         1094.04
   2277          16344678       GI. OC                    G01                         86500          612.71
   2278          16344687       GI. OC                    G01                        289900         1811.88
   2279          16344700       GI. OC                    G01                        937500         6835.94
   2280          16344018       GI. OC                    G01                        191200         1254.75
   2281          16344024     GIII. PIM                   G02                       1470000         8728.13
   2282          16344059       GI. OC                    G01                        329250         2332.19
   2283          16344143       GI. OC                    G01                       1581125        10870.23
   2284          16344151      GII. SS                    G01                      79907.61          629.36
   2285          16344180       GI. OC                    G01                         53500          367.81
   2286          16343795     GIII. PIM                   G02                        567861         3430.83
   2287          16343802       GI. OC                    G01                     163892.72          1217.7
   2288          16343830       GI. OC                    G01                     120673.39          897.17
   2289          16343881       GI. OC                    G01                     318811.89         2454.37
   2290          16343893       GI. OC                    G01                        224792         1639.11
   2291          16343899       GI. OC                    G01                        456200          3183.9
   2292          16343907       GI. OC                    G01                        965250         6032.81
   2293          16343914       GI. OC                    G01                      69525.64          566.29
   2294          16343928       GI. OC                    G01                     119062.34          937.75
   2295          16343929      GII. SS                    G01                        292500         2193.75
   2296          16342573       GI. OC                    G01                        524900          3827.4
   2297          16342587       GI. OC                    G01                        880000         5958.33
   2298          16343722       GI. OC                    G01                     434670.85         3346.31
   2299          16343751       GI. OC                    G01                     123565.74          865.28
   2300          16343757       GI. OC                    G01                       1159500            7730
   2301          16343768       GI. OC                    G01                      81495.58          613.03
   2302          16343769       GI. OC                    G01                         97650          640.83
   2303          16343780     GIII. PIM                   G02                     166555.54         1069.32
   2304          16342399      GII. SS                    G01                     299192.34         1776.45
   2305          16342410     GIII. PIM                   G02                        204000         1168.75
   2306          16342413       GI. OC                    G01                        203000         1416.77
   2307          16342415       GI. OC                    G01                       1050000         6890.63
   2308          16342416       GI. OC                    G01                     114028.16           898.1
   2309          16342421       GI. OC                    G01                        210000         1378.13
   2310          16342426       GI. OC                    G01                        144000             915
   2311          16342439       GI. OC                    G01                        148500             990
   2312          16342488       GI. OC                    G01                       1151250            7675
   2313          16342519      GII. SS                    G01                     182853.92         1009.51
   2314          16342532       GI. OC                    G01                     359719.55         2402.04
   2315          16342379     GIII. PIM                   G02                        512000         2933.33
   2316          16342306       GI. OC                    G01                        555000         4104.69
   2317          16342319       GI. OC                    G01                        449500          3277.6
   2318          16342330       GI. OC                    G01                        736000         4753.33
   2319          16342341       GI. OC                    G01                        438508         2923.39
   2320          16342283       GI. OC                    G01                        417000         3040.62
   2321          16342238      GII. SS                    G01                        164500         1148.07
   2322          16342239       GI. OC                    G01                     108687.43          855.54
   2323          16342246     GIII. PIM                   G02                        498200         3061.85
   2324          15788941      GII. SS                    G01                       1989400        10983.15
   2325          16304288       GI. OC                    G01                    1328019.73         9299.55
   2326          16304336       GI. OC                    G01                        680000          4462.5
   2327          16304347     GIII. PIM                   G02                        171850         1038.26
   2328          16304253     GIII. PIM                   G01                         98800          607.21
   2329          16304259     GIII. PIM                   G01                        125600          771.92
   2330          16304142       GI. OC                    G01                      74891.08          530.85
   2331          16304184       GI. OC                    G01                        794950         4968.44
   2332          16304215     GIII. PIM                   G02                        510232          3135.8
   2333          16304217     GIII. PIM                   G01                         98400          604.75
   2334          16304121     GIII. PIM                   G01                        156000          926.25
   2335          16304124     GIII. PIM                   G01                        159250          945.55
   2336          16304127     GIII. PIM                   G01                        162500          964.84
   2337          16304133       GI. OC                    G01                        452000            2825
   2338          16304138     GIII. PIM                   G01                        236000          1327.5
   2339          16304140     GIII. PIM                   G01                        179600         1047.67
   2340          16407381     GIII. PIM                   G02                     243846.26         1524.11
   2341          16407386     GIII. PIM                   G02                     191676.47         1261.31
   2342          16407419     GIII. PIM                   G02                         79920          457.88
   2343          16419039       GI. OC                    G01                        267900         1758.09
   2344          16419040     GIII. PIM                   G02                        276500         1612.92
   2345          16419049       GI. OC                    G01                         49520          366.24
   2346          16407284     GIII. PIM                   G02                        310800         1910.12
   2347          16407285       GI. OC                    G01                        369582         2425.38
   2348          16303801     GIII. PIM                   G01                        136000          835.83
   2349          16303837     GIII. PIM                   G01                        148000          909.58
   2350          16303913     GIII. PIM                   G01                        360000          2062.5
   2351          16303939       GI. OC                    G01                        796000         5223.75
   2352          16303963     GIII. PIM                   G01                        393900         2338.78
   2353          16303974     GIII. PIM                   G02                       1173735         7091.32
   2354          16303984     GIII. PIM                   G01                     267353.83         1448.17
   2355          16304035       GI. OC                    G01                        245000         1301.56
   2356          16304058       GI. OC                    G01                        598000          3737.5
   2357          16303584       GI. OC                    G01                        556000         3938.33
   2358          16303650     GIII. PIM                   G01                        250400         1538.92
   2359          16303678     GIII. PIM                   G01                        143500          792.24
   2360          16303684     GIII. PIM                   G01                        182128          948.58
   2361          16303695     GIII. PIM                   G01                        386000         2372.29
   2362          16303712     GIII. PIM                   G01                        360000            1950
   2363          16303714     GIII. PIM                   G01                      180713.4         1054.16
   2364          16303720       GI. OC                    G01                        116496           728.1
   2365          16303725     GIII. PIM                   G01                        135200           760.5
   2366          16303736     GIII. PIM                   G01                         85520          498.87
   2367          16303739     GIII. PIM                   G01                        327992         1776.62
   2368          16303759     GIII. PIM                   G01                        436000         2634.17
   2369          16301815       GI. OC                    G01                        119000          842.92
   2370          16301840       GI. OC                    G01                       1200000            8000
   2371          16301849     GIII. PIM                   G01                        187914         1135.31
   2372          16301878       GI. OC                    G01                     132556.93         1021.12
   2373          16301908      GII. SS                    G01                         81000          455.63
   2374          16301911     GIII. PIM                   G01                        207900         1212.75
   2375          16301804       GI. OC                    G01                        168000          1067.5
   2376          16339170     GIII. PIM                   G02                        610000         3494.79
   2377          16301620      GII. SS                    G01                        412500         2363.28
   2378          16301628     GIII. PIM                   G02                        464000         2803.33
   2379          16301656     GIII. PIM                   G02                        810000         4640.63
   2380          16301666       GI. OC                    G01                        178370         1263.45
   2381          16301697     GIII. PIM                   G01                        402400         2431.17
   2382          16301719       GI. OC                    G01                        180700         1129.38
   2383          16301756     GIII. PIM                   G01                     174683.76         1073.58
   2384          16301769     GIII. PIM                   G02                        106400          631.75
   2385          16301779       GI. OC                    G01                       1000000          6562.5
   2386          16301783     GIII. PIM                   G01                     207492.75         1436.61
   2387          16301785     GIII. PIM                   G01                        160000          966.67
   2388          16301453     GIII. PIM                   G01                        256403         1522.39
   2389          16301548       GI. OC                    G01                      79702.98          613.59
   2390          16301576      GII. SS                    G01                         89600          485.33
   2391          16301580     GIII. PIM                   G01                        140199          847.04
   2392          16301586     GIII. PIM                   G01                        180000          1012.5
   2393          16301593     GIII. PIM                   G01                        318400         1724.67
   2394          16301594       GI. OC                    G01                      186664.8         1322.16
   2395          16301602     GIII. PIM                   G01                        231999         1353.33
   2396          16335720       GI. OC                    G01                        348000         2501.25
   2397          16339106       GI. OC                    G01                        779127         4869.54
   2398          16339136       GI. OC                    G01                        172500         1006.25
   2399          16339144       GI. OC                    G01                      187702.3         1310.01
   2400          16301421      GII. SS                    G01                        567000         3484.69
   2401          16335533      GII. SS                    G01                        455000         2748.96
   2402          16367994       GI. OC                    G01                        580000          3987.5
   2403          16335571       GI. OC                    G01                        440296         2797.72
   2404          16335601       GI. OC                    G01                        220633            1545
   2405          16335637       GI. OC                    G01                    1381705.34         9612.68
   2406          16335646       GI. OC                    G01                         63000          406.87
   2407          16335664       GI. OC                    G01                        151947         1012.98
   2408          16335670       GI. OC                    G01                     479997.87         3149.99
   2409          16335675       GI. OC                    G01                        229024          1598.4
   2410          16335689       GI. OC                    G01                     171919.86         1199.86
   2411          16332103       GI. OC                    G01                        720000            4050
   2412          16332154       GI. OC                    G01                        147720         1061.74
   2413          16332171       GI. OC                    G01                        408000            2635
   2414          16332176       GI. OC                    G01                        383920          2399.5
   2415          16335166       GI. OC                    G01                        779250         5113.83
   2416          16335201       GI. OC                    G01                        519950         3574.66
   2417          16335208       GI. OC                    G01                        840000            5425
   2418          16335217       GI. OC                    G01                       1300000         8260.42
   2419          16335270       GI. OC                    G01                         88484          589.89
   2420          16335273       GI. OC                    G01                         96798          645.32
   2421          16335278       GI. OC                    G01                     106321.04          743.96
   2422          16335286     GIII. PIM                   G02                        468962         2540.21
   2423          16335293       GI. OC                    G01                        239992         1324.96
   2424          16335387       GI. OC                    G01                     234068.05         1679.27
   2425          16335406       GI. OC                    G01                        372800          1980.5
   2426          16335412     GIII. PIM                   G02                        595000         3656.77
   2427          16335463       GI. OC                    G01                      67917.18          522.86
   2428          16335481       GI. OC                    G01                        201880         1303.81
   2429          16335497     GIII. PIM                   G02                        677000         3808.13
   2430          16335500      GII. SS                    G01                     293005.43         1928.09
   2431          16335501       GI. OC                    G01                        158250         1087.97
   2432          16167395       GI. OC                    G01                        256000            1600
   2433          16166691     GIII. PIM                   G02                        637000         3715.83
   2434          16045848      GII. SS                    G01                     993749.97         5382.81
   2435          15645251     GIII. PIM                   G02                     200880.73         1353.23
   2436          15774909       GI. OC                    G01                      38402.81           279.6
   2437          16341873     GIII. PIM                   G02                        540000          3262.5
   2438          16339898       GI. OC                    G01                        620000         4520.83
   2439          16187675     GIII. PIM                   G01                        438750         2696.48
   2440          16187677     GIII. PIM                   G01                     168990.05         1038.58
   2441          16187678     GIII. PIM                   G01                        318500         1891.09
   2442          16187679     GIII. PIM                   G01                        161850          708.09
   2443          16187681     GIII. PIM                   G01                     192837.97         1337.15
   2444          16187682       GI. OC                    G01                        343200            2145
   2445          16187686     GIII. PIM                   G01                     310641.65         2023.63
   2446          16187688     GIII. PIM                   G01                        279920         1662.03
   2447          16187689     GIII. PIM                   G01                        250000         1484.38
   2448          16187693       GI. OC                    G01                        324000            2025
   2449          16187696     GIII. PIM                   G01                     147999.97          878.75
   2450          16185757     GIII. PIM                   G01                        384000            2120
   2451          16185758     GIII. PIM                   G01                        180000          993.75
   2452          16185759     GIII. PIM                   G01                        110000          630.21
   2453          16185760     GIII. PIM                   G01                      191164.1         1245.31
   2454          16185761     GIII. PIM                   G01                        182000         1042.71
   2455          16185762     GIII. PIM                   G01                      235997.5         1229.15
   2456          16185763     GIII. PIM                   G01                     330943.74         2074.37
   2457          16185764     GIII. PIM                   G01                        400000            2125
   2458          16185765     GIII. PIM                   G01                        416000         2296.67
   2459          16195615     GIII. PIM                   G01                        496000         2841.67
   2460          16146689     GIII. PIM                   G01                     197957.73         1228.36
   2461          16146690     GIII. PIM                   G01                     499999.98         2916.67
   2462          16146694     GIII. PIM                   G01                        686000         3787.29
   2463          16146695     GIII. PIM                   G01                        300602         1847.45
   2464          16146696     GIII. PIM                   G01                     234478.35         1294.52
   2465          16146698     GIII. PIM                   G01                     284357.66         1362.55
   2466          16146699     GIII. PIM                   G01                     218729.01         1093.65
   2467          16146700     GIII. PIM                   G01                      91999.99          536.67
   2468          16146701     GIII. PIM                   G01                        176000            1045
   2469          16146702     GIII. PIM                   G01                        200800         1192.25
   2470          16146704     GIII. PIM                   G01                     769999.97         4010.42
   2471          16146705     GIII. PIM                   G01                     125178.49          717.17
   2472          16146706     GIII. PIM                   G01                     275454.68         1869.57
   2473          16146711     GIII. PIM                   G01                      52475.94          300.64
   2474          16146713       GI. OC                    G01                     225961.84         1592.11
   2475          16146716     GIII. PIM                   G01                     269499.98         1319.43
   2476          16146717     GIII. PIM                   G01                        323400         1583.31
   2477          16146719     GIII. PIM                   G01                        157600          837.25
   2478          16146720     GIII. PIM                   G01                     102129.99          595.76
   2479          16146722       GI. OC                    G01                      58399.94          383.25
   2480          16146723     GIII. PIM                   G01                     303099.99         1578.65
   2481          16146724     GIII. PIM                   G01                     147349.72          767.45
   2482          16146726     GIII. PIM                   G01                     111999.99          676.67
   2483          16146727     GIII. PIM                   G01                     475971.06         2875.66
   2484          16146728     GIII. PIM                   G01                     115499.94          625.62
   2485          16146729     GIII. PIM                   G01                     359649.97         2097.96
   2486          16146732     GIII. PIM                   G01                        207200         1057.58
   2487          16146734     GIII. PIM                   G01                     145124.99          831.45
   2488          16146736     GIII. PIM                   G01                         52500          295.31
   2489          16146737     GIII. PIM                   G01                      71964.31          434.78
   2490          16146738     GIII. PIM                   G01                        189000         1004.06
   2491          16146740     GIII. PIM                   G01                      168919.9         1020.56
   2492          16146742     GIII. PIM                   G01                        273000         1450.31
   2493          16146743     GIII. PIM                   G01                      94446.84          531.26
   2494          16146745     GIII. PIM                   G01                      70749.85          492.11
   2495          16146746     GIII. PIM                   G01                        417000         2389.06
   2496          16146747     GIII. PIM                   G01                        245200         1404.79
   2497          16146749     GIII. PIM                   G01                     562999.99         3284.17
   2498          16146750       GI. OC                    G01                         87500          546.88
   2499          16146751     GIII. PIM                   G01                       1099525         6184.83
   2500          16146753     GIII. PIM                   G01                      93599.99             507
   2501          16146755     GIII. PIM                   G01                        186500          971.35
   2502          16146756     GIII. PIM                   G01                        896000         5413.33
   2503          16146757     GIII. PIM                   G01                        144900          799.97
   2504          16146758     GIII. PIM                   G01                        301000         1661.77
   2505          16146759       GI. OC                    G01                        180000         1143.75
   2506          16146760       GI. OC                    G01                        184000         1169.17
   2507          16146761     GIII. PIM                   G01                        231000         1227.19
   2508          16146762     GIII. PIM                   G01                        279920         1691.18
   2509          16146765     GIII. PIM                   G01                         87850          439.25
   2510          16146766     GIII. PIM                   G01                     208242.28         1396.67
   2511          16146767     GIII. PIM                   G01                     416999.98         1998.13
   2512          16146770     GIII. PIM                   G01                     649999.99         3859.37
   2513          16146771       GI. OC                    G01                        184800         1174.25
   2514          16146772     GIII. PIM                   G01                        245980         1486.13
   2515          16146777     GIII. PIM                   G01                        175000         1020.83
   2516          16146778       GI. OC                    G01                        911250         5695.31
   2517          16146779       GI. OC                    G01                        120000             750
   2518          16146780       GI. OC                    G01                     119999.16          749.99
   2519          16146781       GI. OC                    G01                        120000             750
   2520          16146782       GI. OC                    G01                        120000             750
   2521          16146783       GI. OC                    G01                        120000             750
   2522          16146784       GI. OC                    G01                        120000             750
   2523          16146785     GIII. PIM                   G01                         45000          248.44
   2524          16146786     GIII. PIM                   G01                        327200          1840.5
   2525          16146787       GI. OC                    G01                        538500         3365.63
   2526          16146788     GIII. PIM                   G01                      99199.99          516.67
   2527          16146789     GIII. PIM                   G01                        650000         3723.96
   2528          16146790     GIII. PIM                   G01                     286916.29         1673.68
   2529          16146791     GIII. PIM                   G01                     244749.99         1376.72
   2530          16146793     GIII. PIM                   G01                        304400         1617.13
   2531          16146794     GIII. PIM                   G01                        132720           774.2
   2532          16146795     GIII. PIM                   G01                        216930         1197.63
   2533          16146796       GI. OC                    G01                     211808.87         1345.87
   2534          16146797     GIII. PIM                   G01                     283374.27         1593.98
   2535          16146798     GIII. PIM                   G01                        143500          792.24
   2536          16146799     GIII. PIM                   G01                     136898.68          770.06
   2537          16146800       GI. OC                    G01                        106400             665
   2538          16146801     GIII. PIM                   G01                        140000          802.08
   2539          16146804     GIII. PIM                   G01                         73500          451.72
   2540          16146808     GIII. PIM                   G01                        665000         3879.17
   2541          16146809     GIII. PIM                   G01                        367000         2064.38
   2542          16146810     GIII. PIM                   G01                        112000             630
   2543          16146811     GIII. PIM                   G01                        178500         1022.66
   2544          16146815     GIII. PIM                   G01                     251929.61          1417.1
   2545          16146816     GIII. PIM                   G01                     300700.25         1804.19
   2546          16146819     GIII. PIM                   G01                     135129.85          810.41
   2547          16146821     GIII. PIM                   G01                        184000           977.5
   2548          16146822     GIII. PIM                   G01                      91508.43          578.45
   2549          16146823     GIII. PIM                   G01                        293384         1589.16
   2550          16146825     GIII. PIM                   G01                     497171.68         2796.59
   2551          16146827     GIII. PIM                   G01                      86799.97          424.96
   2552          16146828     GIII. PIM                   G01                     195999.99          939.17
   2553          16146831       GI. OC                    G01                        452000            2825
   2554          16146833     GIII. PIM                   G01                     242543.17         1631.66
   2555          16146834     GIII. PIM                   G01                     148050.89          832.79
   2556          16146837     GIII. PIM                   G01                     209999.99         1159.37
   2557          16146838       GI. OC                    G01                      74576.15          473.87
   2558          16146844       GI. OC                    G01                     201482.81         1259.27
   2559          16146849     GIII. PIM                   G01                     667014.81         4484.14
   2560          16146850     GIII. PIM                   G01                      61460.41           307.3
   2561          16146852     GIII. PIM                   G01                         84000          481.25
   2562          16146853     GIII. PIM                   G01                      43919.94          242.47
   2563          16146855     GIII. PIM                   G01                     485099.99         2627.63
   2564          16146856     GIII. PIM                   G01                        117530          673.35
   2565          16146858     GIII. PIM                   G01                      62632.55          384.93
   2566          16146859     GIII. PIM                   G01                     111969.37           606.5
   2567          16146861     GIII. PIM                   G01                        277600         1445.83
   2568          16146862     GIII. PIM                   G01                        202900         1225.85
   2569          16162515     GIII. PIM                   G01                     328836.34          1781.2
   2570          16162516     GIII. PIM                   G01                      231130.2         1324.18
   2571          16162517     GIII. PIM                   G01                        109250          614.53
   2572          16162518     GIII. PIM                   G01                        121600             646
   2573          16162519     GIII. PIM                   G01                     201898.44         1093.62
   2574          16407110       GI. OC                    G01                        150500         1034.69
   2575          16407127       GI. OC                    G01                        108750          679.69
   2576          16407129       GI. OC                    G01                        143680         1017.73
   2577          16407140       GI. OC                    G01                        171920         1128.23
   2578          16407141     GIII. PIM                   G02                        128500          722.81
   2579          16407144       GI. OC                    G01                        104000           682.5
   2580          16407148       GI. OC                    G01                     108684.12          836.19
   2581          16407159       GI. OC                    G01                        317137         2180.32
   2582          16407185       GI. OC                    G01                         84460          536.67
   2583          16407189       GI. OC                    G01                        113600          757.33
   2584          16545295       GI. OC                    G01                        225520         1503.47
   2585          16540471       GI. OC                    G01                        153750            1025
   2586          16540478       GI. OC                    G01                        164000         1076.25
   2587          16540482       GI. OC                    G01                        160800            1139
   2588          16540491       GI. OC                    G01                        283545         2008.44
   2589          16540675       GI. OC                    G01                        350503         2592.26
   2590          16543917     GIII. PIM                   G02                     343206.42         2037.79
   2591          16543937       GI. OC                    G01                        203000         1311.04
   2592          16468585     GIII. PIM                   G02                        317000         1915.21
   2593          16468608       GI. OC                    G01                        252320         1787.27
   2594          16468612       GI. OC                    G01                        124295          919.27
   2595          16468616       GI. OC                    G01                        232000         1619.17
   2596          16540100       GI. OC                    G01                     164799.99         1047.17
   2597          16540124       GI. OC                    G01                        222240          1527.9
   2598          16540225       GI. OC                    G01                        203574         1272.34
   2599          16540290       GI. OC                    G01                        626084         4043.46
   2600          16540297       GI. OC                    G01                        383250         2634.84
   2601          16540303       GI. OC                    G01                        260000          1787.5
   2602          16540355       GI. OC                    G01                        335622         2342.36
   2603          16468493       GI. OC                    G01                        399100         2577.52
   2604          16468168       GI. OC                    G01                        612500         4147.14
   2605          16468187       GI. OC                    G01                        113700          746.16
   2606          16468238       GI. OC                    G01                        780000         5281.25
   2607          16422589       GI. OC                    G01                        131175          847.17
   2608          16422596     GIII. PIM                   G02                        269750         1629.74
   2609          16422598       GI. OC                    G01                        146250         1035.94
   2610          16422664       GI. OC                    G01                        140000          889.58
   2611          16422667       GI. OC                    G01                        122800          869.83
   2612          16422685     GIII. PIM                   G02                        289458          1688.5
   2613          16422693       GI. OC                    G01                        351943         2346.29
   2614          16422716     GIII. PIM                   G02                        417000         2519.37
   2615          16422785       GI. OC                    G01                     151889.98         1075.85
   2616          16422789       GI. OC                    G01                      171818.5         1337.18
   2617          16422799       GI. OC                    G01                        176928         1161.09
   2618          16422872       GI. OC                    G01                     111932.15          861.18
   2619          16422921       GI. OC                    G01                        175200          1204.5
   2620          16422984       GI. OC                    G01                        192000            1320
   2621          16422999       GI. OC                    G01                        600000          4437.5
   2622          16423008       GI. OC                    G01                        323200         1986.33
   2623          16423009       GI. OC                    G01                     243840.38          1811.7
   2624          16423013       GI. OC                    G01                      88748.91          698.59
   2625          16387122     GIII. PIM                   G02                        198609         1137.87
   2626          16387156     GIII. PIM                   G02                      97575.03           625.9
   2627          16387163     GIII. PIM                   G02                     256587.74         1731.46
   2628          16387198     GIII. PIM                   G02                        295650         1601.44
   2629          16387289     GIII. PIM                   G02                        163730           989.2
   2630          16387320       GI. OC                    G01                        226850         1677.74
   2631          16387325     GIII. PIM                   G02                        980000         5920.83
   2632          16387343       GI. OC                    G01                        154500         1142.66
   2633          16387346       GI. OC                    G01                        256000            1680
   2634          16387469       GI. OC                    G01                        435950         2270.57
   2635          16387484       GI. OC                    G01                         87000          598.13
   2636          16420697       GI. OC                    G01                        267992         1842.45
   2637          16420711       GI. OC                    G01                      90944.87          699.71
   2638          16420759       GI. OC                    G01                        499920         3228.65
   2639          16420761       GI. OC                    G01                        220000          1512.5
   2640          16420773       GI. OC                    G01                        147200         1042.67
   2641          16420779       GI. OC                    G01                     362186.03         2818.72
   2642          16422481       GI. OC                    G01                        375400         2424.46
   2643          16384206      GII. SS                    G01                        136000          878.33
   2644          16384224     GIII. PIM                   G02                        380625         2339.26
   2645          16384232       GI. OC                    G01                        480000            3350
   2646          16384234       GI. OC                    G01                        537500         3415.36
   2647          16384263       GI. OC                    G01                        138750         1026.17
   2648          16384264       GI. OC                    G01                        557000         3655.31
   2649          16384267       GI. OC                    G01                        252712         1658.43
   2650          16384279       GI. OC                    G01                        542800         3957.92
   2651          16384315       GI. OC                    G01                     325552.66         2504.74
   2652          16384378       GI. OC                    G01                      261479.2         1967.68
   2653          16384387       GI. OC                    G01                      101427.7          649.27
   2654          16384407       GI. OC                    G01                        136000          906.67
   2655          16384420       GI. OC                    G01                         99000          690.94
   2656          16384427       GI. OC                    G01                        152404         1047.78
   2657          16384430       GI. OC                    G01                        416000         2946.67
   2658          16384438       GI. OC                    G01                        200000          1437.5
   2659          16384462       GI. OC                    G01                         62250             415
   2660          16384479       GI. OC                    G01                        182000         1346.04
   2661          16384502       GI. OC                    G01                        248150         1783.58
   2662          16384506       GI. OC                    G01                        525000         3445.31
   2663          16384508       GI. OC                    G01                        504000          3727.5
   2664          16384522     GIII. PIM                   G02                        960000            5900
   2665          16384543       GI. OC                    G01                     152527.68         1146.62
   2666          16384555       GI. OC                    G01                     371889.52         2551.73
   2667          16387107       GI. OC                    G01                        240000            1725
   2668          16384089     GIII. PIM                   G02                        246969         1363.47
   2669          16384091       GI. OC                    G01                        256000         1893.33
   2670          16384095       GI. OC                    G01                     189436.81         1390.95
   2671          16384117       GI. OC                    G01                     143810.56         1093.74
   2672          16384119       GI. OC                    G01                     181784.01         1366.55
   2673          16384135       GI. OC                    G01                        693000         4980.94
   2674          16384173       GI. OC                    G01                        965250         7038.28
   2675          16378618       GI. OC                    G01                        987000            6580
   2676          16378637       GI. OC                    G01                        337500         2320.31
   2677          16382719       GI. OC                    G01                        572000         4230.42
   2678          16382726       GI. OC                    G01                      95059.35           714.6
   2679          16382733       GI. OC                    G01                        114320          774.04
   2680          16382762       GI. OC                    G01                        121600             798
   2681          16382764       GI. OC                    G01                         73500          482.34
   2682          16382775       GI. OC                    G01                        462800         2988.92
   2683          16382824       GI. OC                    G01                        196000         1245.42
   2684          16382825       GI. OC                    G01                         59400          439.31
   2685          16382877     GIII. PIM                   G02                        500000         2968.75
   2686          16382885     GIII. PIM                   G02                     299518.76         2021.16
   2687          16382888       GI. OC                    G01                        312000            2015
   2688          16382912       GI. OC                    G01                        120000             825
   2689          16382925       GI. OC                    G01                     251900.57         1543.18
   2690          16382949       GI. OC                    G01                        366000            2440
   2691          16382982       GI. OC                    G01                     102066.52          776.26
   2692          16383013     GIII. PIM                   G02                     472130.21         2852.45
   2693          16383039       GI. OC                    G01                        312000            1690
   2694          16383043       GI. OC                    G01                        511920         3252.82
   2695          16383066       GI. OC                    G01                       1000000         6458.33
   2696          16383075       GI. OC                    G01                        328000            1845
   2697          16383105       GI. OC                    G01                     147117.48         1171.19
   2698          16383111       GI. OC                    G01                        264000            1815
   2699          16383113       GI. OC                    G01                        392000         2245.83
   2700          16383132       GI. OC                    G01                        214300         1272.41
   2701          16383207       GI. OC                    G01                        347200         2459.33
   2702          16383223       GI. OC                    G01                        386300         2454.61
   2703          16383251       GI. OC                    G01                        728000            4095
   2704          16383256       GI. OC                    G01                        177750         1147.97
   2705          16383260       GI. OC                    G01                        132900          872.16
   2706          16383263       GI. OC                    G01                        184400         1267.75
   2707          16383306       GI. OC                    G01                        146160          959.18
   2708          16383320       GI. OC                    G01                        705000         5214.06
   2709          16383326       GI. OC                    G01                        228000            1615
   2710          16383999       GI. OC                    G01                      99139.91          762.76
   2711          16384005       GI. OC                    G01                        277740         1822.67
   2712          16384018       GI. OC                    G01                      86300.22          679.71
   2713          16384024     GIII. PIM                   G02                        203000         1226.46
   2714          16384025       GI. OC                    G01                     193651.85         1456.71
   2715          16384036       GI. OC                    G01                        465600            2910
   2716          16384038       GI. OC                    G01                        492000            2460
   2717          16384066       GI. OC                    G01                     559701.99         4556.34
   2718          16377558       GI. OC                    G01                        232000         1619.17
   2719          16378077     GIII. PIM                   G02                        508000         3016.25
   2720          16378090       GI. OC                    G01                        308000         2181.67
   2721          16378107       GI. OC                    G01                       95196.6          757.85
   2722          16378114       GI. OC                    G01                        246360          1847.7
   2723          16378126       GI. OC                    G01                     111937.21          891.12
   2724          16378143     GIII. PIM                   G02                     192499.99         1183.07
   2725          16378171       GI. OC                    G01                     143908.18         1081.82
   2726          16378179       GI. OC                    G01                        497392         3315.95
   2727          16378217       GI. OC                    G01                        559500         3496.88
   2728          16378230       GI. OC                    G01                       1000000          7187.5
   2729          16378257       GI. OC                    G01                       1050000         7765.62
   2730          16378275       GI. OC                    G01                        417000         2693.12
   2731          16378285       GI. OC                    G01                        650000         4265.63
   2732          16378300       GI. OC                    G01                        273232         1793.09
   2733          16378305       GI. OC                    G01                        744740         5275.24
   2734          16378320       GI. OC                    G01                        652280         4620.32
   2735          16378333       GI. OC                    G01                        428000         2764.17
   2736          16378358       GI. OC                    G01                       1500000         9843.75
   2737          16378396     GIII. PIM                   G02                        170131          974.71
   2738          16378405     GIII. PIM                   G02                        177300          997.31
   2739          16378425       GI. OC                    G01                        148000         1002.08
   2740          16378432       GI. OC                    G01                        431966         2159.83
   2741          16378434       GI. OC                    G01                        227500         1658.85
   2742          16378436     GIII. PIM                   G02                        413750         2370.44
   2743          16378438       GI. OC                    G01                        413000         2968.44
   2744          16378484       GI. OC                    G01                        576000            4080
   2745          16378486       GI. OC                    G01                        280000          1837.5
   2746          16378508       GI. OC                    G01                        142500          994.53
   2747          16378580       GI. OC                    G01                        272000         1983.33
   2748          16378583       GI. OC                    G01                        504000          3307.5
   2749          16378587       GI. OC                    G01                        644000         4226.25
   2750          16377466       GI. OC                    G01                        216000            1485
   2751          16377488       GI. OC                    G01                        129400          889.63
   2752          16377489       GI. OC                    G01                        112500          796.87
   2753          16377496       GI. OC                    G01                        589692         3992.71
   2754          16377509       GI. OC                    G01                        420000            2975
   2755          16377517       GI. OC                    G01                        117400          831.58
   2756          16377393       GI. OC                    G01                      371249.9         2552.34
   2757          16377398       GI. OC                    G01                     164707.61         1311.22
   2758          16377409       GI. OC                    G01                        385500         2650.31
   2759          16377429       GI. OC                    G01                        151900          1107.6
   2760          16377441      GII. SS                    G01                        113600          840.17
   2761          16377443       GI. OC                    G01                     134705.01          955.52
   2762          16377449       GI. OC                    G01                        131200          929.33
   2763          15359101     GIII. PIM                   G02                     331991.36         1625.37
   2764          16377364       GI. OC                    G01                        147120           919.5
   2765          16377366       GI. OC                    G01                        665000         4156.25
   2766          16225307      GII. SS                    G01                        420000            2275
   2767          16225308     GIII. PIM                   G01                        512000         2986.67
   2768          16225311     GIII. PIM                   G01                     353496.87         2062.07
   2769          16225313     GIII. PIM                   G01                        171200          980.83
   2770          16225315     GIII. PIM                   G01                        232800          1309.5
   2771          16225316     GIII. PIM                   G01                        223920         1282.87
   2772          16225317     GIII. PIM                   G01                        324000          1822.5
   2773          16225318     GIII. PIM                   G01                        246470         1309.37
   2774          16225319     GIII. PIM                   G01                        208000         1256.67
   2775          16225320     GIII. PIM                   G01                        329976         1924.86
   2776          16225322     GIII. PIM                   G01                        234400         1367.33
   2777          16225323     GIII. PIM                   G01                        184000         1111.67
   2778          16225324       GI. OC                    G01                        356000            2225
   2779          16225325     GIII. PIM                   G01                        230400            1368
   2780          16225326       GI. OC                    G01                        160000            1000
   2781          16377349       GI. OC                    G01                      92271.13          693.64
   2782          16234640     GIII. PIM                   G01                        266415         1415.33
   2783          16234641     GIII. PIM                   G02                        192000            1000
   2784          16234643       GI. OC                    G01                        175928         1099.55
   2785          16234646     GIII. PIM                   G01                        180566         1034.49
   2786          16234650     GIII. PIM                   G01                        392000         2123.33
   2787          16234651      GII. SS                    G01                        318805         1996.38
   2788          16234652     GIII. PIM                   G01                        237918          1462.2
   2789          16234654     GIII. PIM                   G02                      54675.95         1073.77
   2790          16234656     GIII. PIM                   G01                        259192         1403.96
   2791          16234658     GIII. PIM                   G01                        218488         1274.51
   2792          16234659     GIII. PIM                   G01                        241715         1435.18
   2793          16234660     GIII. PIM                   G01                        283880         1537.68
   2794          16234662     GIII. PIM                   G01                        247992         1369.12
   2795          16234663     GIII. PIM                   G01                        213592          1223.7
   2796          16234664     GIII. PIM                   G01                        290417         1542.84
   2797          16234665      GII. SS                    G01                     401576.81         2133.38
   2798          16234666     GIII. PIM                   G01                     328689.17         1985.83
   2799          16234667     GIII. PIM                   G01                     242205.45         1463.32
   2800          16234669     GIII. PIM                   G01                        221840         1224.74
   2801          16234670     GIII. PIM                   G01                     161567.17          656.37
   2802          16234671     GIII. PIM                   G01                        216000          1192.5
   2803          16234675     GIII. PIM                   G01                        277864          1505.1
   2804          16234677     GIII. PIM                   G01                        180200          938.54
   2805          16234678     GIII. PIM                   G01                        239992         1249.96
   2806          16234679     GIII. PIM                   G01                     303886.83         1772.67
   2807          16234681     GIII. PIM                   G01                     235721.98         1458.05
   2808          16234685       GI. OC                    G01                        257149         1607.18
   2809          16234686     GIII. PIM                   G01                        414873         2247.23
   2810          16234690     GIII. PIM                   G01                     218167.05         1204.46
   2811          16234694     GIII. PIM                   G01                      198391.2         1115.95
   2812          16234695     GIII. PIM                   G01                        344000            1935
   2813          16234696     GIII. PIM                   G01                        194252          1112.9
   2814          16234699     GIII. PIM                   G01                        287752         1558.66
   2815          16234700       GI. OC                    G01                        239990         1499.94
   2816          16234701     GIII. PIM                   G01                     247267.01         1390.88
   2817          16234702     GIII. PIM                   G01                        274392         1572.04
   2818          16234703     GIII. PIM                   G01                        239990          849.96
   2819          16234704     GIII. PIM                   G01                        463992         2609.96
   2820          16234705     GIII. PIM                   G01                     263919.88         1402.07
   2821          16234706     GIII. PIM                   G01                     240999.57         1405.83
   2822          16234707     GIII. PIM                   G01                     335564.23         2128.75
   2823          16234709     GIII. PIM                   G01                        304000            1520
   2824          16234711     GIII. PIM                   G01                        235228         1372.16
   2825          16234712       GI. OC                    G01                        246832          1542.7
   2826          16234713      GII. SS                    G01                        224224         1261.26
   2827          16234714     GIII. PIM                   G01                        268000         1479.58
   2828          16234715     GIII. PIM                   G01                        294579          1472.9
   2829          16234717     GIII. PIM                   G01                        352696         2057.39
   2830          16234718     GIII. PIM                   G01                        199196         1141.23
   2831          16234720     GIII. PIM                   G01                        380000         2177.08
   2832          16377335     GIII. PIM                   G02                     539175.67         3729.65
   2833          15613212     GIII. PIM                   G02                     555279.56         3239.13
   2834          16370019       GI. OC                    G01                        440000         2704.17
   2835          16559200     GIII. PIM                   G02                        432000            2790
   2836          16322635     GIII. PIM                   G01                        492000            2665
   2837          16559201     GIII. PIM                   G02                        708000         3908.75
   2838          16559202     GIII. PIM                   G02                        731250         4265.63
   2839          16559040     GIII. PIM                   G02                        896800          5044.5
   2840          16386511      GII. SS                    G01                        795000          4637.5
   2841          16559203     GIII. PIM                   G02                        546800         3360.54
   2842          16386512      GII. SS                    G01                       1950000        11171.88
   2843          16322639     GIII. PIM                   G01                        860000         4658.33
   2844          16386514      GII. SS                    G01                     419292.28          2759.1
   2845          16559206     GIII. PIM                   G02                     656979.04         3558.66
   2846          16559207     GIII. PIM                   G02                     482519.17         2895.83
   2847          16559046     GIII. PIM                   G02                        776182         4931.99
   2848          16386516      GII. SS                    G01                     998473.49         6906.75
   2849          16559209     GIII. PIM                   G02                        468000         2778.75
   2850          16386517      GII. SS                    G01                        572000         3455.83
   2851          16559048     GIII. PIM                   G02                        560000         3208.33
   2852          16369427     GIII. PIM                   G01                        599999          3312.5
   2853          16386518      GII. SS                    G01                        481500         2959.22
   2854          16369428       GI. OC                    G01                       1252000         7694.58
   2855          16559049     GIII. PIM                   G02                        560000         2916.67
   2856          16322640     GIII. PIM                   G01                        424000            2385
   2857          16370025     GIII. PIM                   G01                        569950         2790.38
   2858          16370027     GIII. PIM                   G01                        600000            3500
   2859          16322644     GIII. PIM                   G01                     518898.72         2540.44
   2860          16559211     GIII. PIM                   G02                        433000         2435.63
   2861          16322646     GIII. PIM                   G01                        463500         2558.91
   2862          16559050     GIII. PIM                   G02                        573560         3584.75
   2863          16559212     GIII. PIM                   G02                        468000         2681.25
   2864          16386520      GII. SS                    G01                        511200         2822.25
   2865          16559213     GIII. PIM                   G02                        432800         2750.08
   2866          16386521      GII. SS                    G01                        840000            5250
   2867          16322648     GIII. PIM                   G01                    1178462.32         6751.74
   2868          16559052     GIII. PIM                   G02                        452925         2689.24
   2869          16559215     GIII. PIM                   G02                     899243.89         5912.36
   2870          16369271     GIII. PIM                   G01                        422320         2243.58
   2871          16559055     GIII. PIM                   G02                     419699.99         2317.09
   2872          16559217     GIII. PIM                   G02                        548000         3310.83
   2873          16369434     GIII. PIM                   G01                        608000            3230
   2874          16559218     GIII. PIM                   G02                     519966.67         2816.55
   2875          16369273     GIII. PIM                   G01                        650000         3723.96
   2876          16559219     GIII. PIM                   G02                        532000          2992.5
   2877          16559058     GIII. PIM                   G02                     639999.37            3400
   2878          16559059     GIII. PIM                   G02                        474962         2622.19
   2879          16369439     GIII. PIM                   G01                       1700000        10093.75
   2880          16559220     GIII. PIM                   G02                        724000            4525
   2881          16322655     GIII. PIM                   G01                     511745.98         2771.96
   2882          16559222     GIII. PIM                   G02                        596250         3229.69
   2883          16369601     GIII. PIM                   G01                        488000            2745
   2884          16559060     GIII. PIM                   G02                        444000         2543.75
   2885          16559061     GIII. PIM                   G02                        465000         2760.94
   2886          16369602     GIII. PIM                   G01                       1800000         10687.5
   2887          16559224     GIII. PIM                   G02                        640000         3666.67
   2888          16369441     GIII. PIM                   G01                        550800          2983.5
   2889          16559063     GIII. PIM                   G02                        480000            3250
   2890          16322631     GIII. PIM                   G01                        750000         3515.63
   2891          16322632     GIII. PIM                   G01                        440000         2566.67
   2892          16386508      GII. SS                    G01                        710000         4363.54
   2893          16559038     GIII. PIM                   G02                     529200.92         2646.11
   2894          16386509      GII. SS                    G01                     520414.57         3458.07
   2895          16369095       GI. OC                    G01                        560000            3500
   2896          16370010     GIII. PIM                   G01                        940000         4993.75
   2897          16370014     GIII. PIM                   G01                        612000          3442.5
   2898          16322630     GIII. PIM                   G01                        520000            2925
   2899          16369089     GIII. PIM                   G01                        562500         3398.44
   2900          16370001     GIII. PIM                   G01                        584000         3406.67
   2901          16370004     GIII. PIM                   G01                        937500         5078.13
   2902          16322622     GIII. PIM                   G01                     899917.29         4687.07
   2903          16322623       GI. OC                    G01                        495000         3042.19
   2904          16322624     GIII. PIM                   G01                        473120         2809.15
   2905          16386502      GII. SS                    G01                     484162.51          3145.7
   2906          16559032     GIII. PIM                   G02                        462000         2646.88
   2907          16322629     GIII. PIM                   G01                       1500000          7812.5
   2908          16386503      GII. SS                    G01                        520000            3250
   2909          16559033     GIII. PIM                   G02                       1720000         8779.17
   2910          16386504      GII. SS                    G01                        650000         3791.67
   2911          16386505      GII. SS                    G01                        816900         4595.51
   2912          16559035     GIII. PIM                   G02                        536839         3400.53
   2913          16386506      GII. SS                    G01                        693500          3756.9
   2914          16559036     GIII. PIM                   G02                       2940000         18987.5
   2915          16386507      GII. SS                    G01                        530000         2870.83
   2916          16369084     GIII. PIM                   G01                        480000            2700
   2917          16340432     GIII. PIM                   G01                        420000            2275
   2918          16340433       GI. OC                    G01                        508800            3127
   2919          16340434     GIII. PIM                   G01                        624000            3640
   2920          16340436     GIII. PIM                   G01                        756000         4016.25
   2921          16559021     GIII. PIM                   G02                        520000            3250
   2922          16322619     GIII. PIM                   G01                        420000         2406.25
   2923          16559025     GIII. PIM                   G02                       1000000         5520.83
   2924          16565092     GIII. PIM                   G02                        513194         3367.84
   2925          16565093     GIII. PIM                   G02                        544000         2946.67
   2926          16559019     GIII. PIM                   G02                        461500         2644.01
   2927          16565094     GIII. PIM                   G02                        800000         4583.33
   2928          16565095     GIII. PIM                   G02                     422365.55            2420
   2929          16369075     GIII. PIM                   G01                     650000.01         3453.13
   2930          16369238     GIII. PIM                   G01                     539474.77         2809.76
   2931          16565098     GIII. PIM                   G02                     643458.96         4230.62
   2932          16565099     GIII. PIM                   G02                        648000            4185
   2933          16340430     GIII. PIM                   G01                        791200         4532.92
   2934          16340431       GI. OC                    G01                        576750         3544.61
   2935          16322612     GIII. PIM                   G01                     633958.78         3698.12
   2936          16559006     GIII. PIM                   G02                        484000         2772.92
   2937          16369224       GI. OC                    G01                        460000            2875
   2938          16565086     GIII. PIM                   G02                        533696         3224.41
   2939          16565088     GIII. PIM                   G02                        464000         2996.67
   2940          16565089     GIII. PIM                   G02                        454550         2556.84
   2941          16340421     GIII. PIM                   G01                        589600         3439.33
   2942          16340423     GIII. PIM                   G01                       1125000         6679.69
   2943          16340424     GIII. PIM                   G01                        455920         2469.57
   2944          16340426       GI. OC                    G01                       1462500         9140.63
   2945          16559010     GIII. PIM                   G02                        740000         4779.17
   2946          16340427     GIII. PIM                   G01                     649092.43         3651.14
   2947          16559012     GIII. PIM                   G02                        431200         2335.67
   2948          16369230     GIII. PIM                   G01                     612804.08         3984.99
   2949          16559014     GIII. PIM                   G02                        435200         2402.67
   2950          16565090     GIII. PIM                   G02                        664000         3804.17
   2951          16331699      GII. SS                    G01                        476000         3123.75
   2952          16331705       GI. OC                    G01                     758923.47         5444.73
   2953          16331755       GI. OC                    G01                        155400         1116.94
   2954          16331864       GI. OC                    G01                        356278         2338.07
   2955          16331880       GI. OC                    G01                        588000         4226.25
   2956          16331906       GI. OC                    G01                        108000           742.5
   2957          16331926       GI. OC                    G01                       1035307          7764.8
   2958          16331967       GI. OC                    G01                        540000         3431.25
   2959          16331987     GIII. PIM                   G02                        110280          677.76
   2960          16331994       GI. OC                    G01                       1000000         7083.33
   2961          16332041       GI. OC                    G01                        456000            3135
   2962          16332044       GI. OC                    G01                        280000         1516.67
   2963          16332066       GI. OC                    G01                        760000          4987.5
   2964          16332079      GII. SS                    G01                      48745.09          388.27
   2965          16332081      GII. SS                    G01                      48745.09          388.27
   2966          16331685       GI. OC                    G01                        456000            3040
   2967          16331418       GI. OC                    G01                        350000         1822.92
   2968          16331432      GII. SS                    G01                     403482.99         3035.12
   2969          16331463       GI. OC                    G01                        352500         2496.87
   2970          16331475       GI. OC                    G01                        488000         3558.33
   2971          16331479     GIII. PIM                   G02                     205914.03         1408.02
   2972          16331495       GI. OC                    G01                        457500         3288.28
   2973          16331539       GI. OC                    G01                        762160          4763.5
   2974          16331568       GI. OC                    G01                         96560          683.97
   2975          16331583       GI. OC                    G01                        433600         2890.67
   2976          16331593       GI. OC                    G01                        266900          1306.7
   2977          16331614       GI. OC                    G01                        212000            1325
   2978          16331649       GI. OC                    G01                        532000         3491.25
   2979          16366295       GI. OC                    G01                        367992         2606.61
   2980          16366323       GI. OC                    G01                        510280          3242.4
   2981          16366326       GI. OC                    G01                        247500         1598.44
   2982          16366331     GIII. PIM                   G02                        500000         2968.75
   2983          16366334       GI. OC                    G01                        474500         3113.91
   2984          16366363       GI. OC                    G01                        442653         3181.57
   2985          16366378       GI. OC                    G01                        360904          2556.4
   2986          16331366     GIII. PIM                   G02                        494200         2831.36
   2987          16365990       GI. OC                    G01                        637000         4246.67
   2988          16366117       GI. OC                    G01                        110600          725.81
   2989          16366140       GI. OC                    G01                        137900          904.97
   2990          16366195       GI. OC                    G01                        154500         1094.37
   2991          16365671       GI. OC                    G01                        296000         2065.83
   2992          16365716     GIII. PIM                   G02                        137028          770.78
   2993          16365729       GI. OC                    G01                        232598         1550.65
   2994          16365743     GIII. PIM                   G02                        167300         1010.77
   2995          16365796       GI. OC                    G01                        460000         3018.75
   2996          16365800       GI. OC                    G01                        167592         1239.48
   2997          16365815       GI. OC                    G01                        229600         1219.75
   2998          16365940       GI. OC                    G01                        271698         2009.43
   2999          16339852     GIII. PIM                   G02                        448000         2473.33
   3000          16393669     GIII. PIM                   G02                        164000          939.59
   3001          16393676     GIII. PIM                   G02                     160754.98          971.23
   3002          16393683       GI. OC                    G01                     207999.98         1408.33
   3003          16393686     GIII. PIM                   G02                        342000         2030.63
   3004          16393695       GI. OC                    G01                     331680.84         2037.47
   3005          16393696     GIII. PIM                   G02                     516651.95         2959.99
   3006          16393699     GIII. PIM                   G02                        401000         2380.94
   3007          16393702       GI. OC                    G01                        214400         1362.33
   3008          16388924     GIII. PIM                   G02                        224000         1236.67
   3009          16388931       GI. OC                    G01                        400000         2458.33
   3010          16388936     GIII. PIM                   G02                        259050         1538.11
   3011          16388942       GI. OC                    G01                        272250          1673.2
   3012          16388943     GIII. PIM                   G02                     339896.44         2054.17
   3013          16388950     GIII. PIM                   G02                        155800          908.83
   3014          16388956       GI. OC                    G01                     291999.99         1885.83
   3015          16388958     GIII. PIM                   G02                        280800            1638
   3016          16388961     GIII. PIM                   G02                        272000         1558.33
   3017          16388962     GIII. PIM                   G02                        184000          1092.5
   3018          16388965     GIII. PIM                   G02                        650000         3791.67
   3019          16388967     GIII. PIM                   G02                     371879.34         2092.16
   3020          16388971     GIII. PIM                   G02                        300000         1718.75
   3021          16388976     GIII. PIM                   G02                        255900          1279.5
   3022          16388979       GI. OC                    G01                        252000         1601.25
   3023          16388983     GIII. PIM                   G02                        347200         2025.33
   3024          16388987       GI. OC                    G01                        151900           965.2
   3025          16388996     GIII. PIM                   G02                      998937.5         5931.19
   3026          16388997     GIII. PIM                   G02                        118400          690.67
   3027          16389003     GIII. PIM                   G02                        324000         1923.75
   3028          16389012     GIII. PIM                   G02                        384000            2320
   3029          16389019     GIII. PIM                   G02                        336000            1890
   3030          16389273     GIII. PIM                   G02                      647123.5         3438.17
   3031          16389283     GIII. PIM                   G02                        393750         2378.91
   3032          16389288       GI. OC                    G01                        624000            3900
   3033          16389382     GIII. PIM                   G02                        165600          930.18
   3034          16389390     GIII. PIM                   G02                        382000         2148.75
   3035          16389395     GIII. PIM                   G02                        335000         1989.06
   3036          16389407       GI. OC                    G01                      487597.1         2997.93
   3037          16389484     GIII. PIM                   G02                        119000          694.17
   3038          16393664     GIII. PIM                   G02                     197166.67         1150.14
   3039          16360893     GIII. PIM                   G02                        328000         1776.67
   3040          16360898     GIII. PIM                   G02                        643500         3619.69
   3041          16360904     GIII. PIM                   G02                        224000         1306.67
   3042          16360939     GIII. PIM                   G02                        239900          1449.4
   3043          16360943     GIII. PIM                   G02                        324000            1890
   3044          16360949     GIII. PIM                   G02                        414000         2276.51
   3045          16360952       GI. OC                    G01                        408000          2507.5
   3046          16360956     GIII. PIM                   G02                        631000         3680.83
   3047          16360963     GIII. PIM                   G02                        279950         1603.88
   3048          16360968     GIII. PIM                   G02                        444800            2641
   3049          16360982       GI. OC                    G01                        583200         3584.25
   3050          16361173     GIII. PIM                   G02                     299318.36         1714.84
   3051          16361177     GIII. PIM                   G02                        168000             945
   3052          16361187     GIII. PIM                   G02                        543200         3225.25
   3053          16361192     GIII. PIM                   G02                        375000         2148.44
   3054          16374840       GI. OC                    G01                        156000          958.75
   3055          16384370     GIII. PIM                   G02                     171095.04          926.76
   3056          16388897     GIII. PIM                   G02                     333595.67         2015.47
   3057          16388904       GI. OC                    G01                        180000            1125
   3058          16388907     GIII. PIM                   G02                        292000         1764.17
   3059          16388911     GIII. PIM                   G02                     219999.99         1214.58
   3060          16388915       GI. OC                    G01                        341500         2134.38
   3061          16388921       GI. OC                    G01                     442499.53         2719.53
   3062          16331785     GIII. PIM                   G02                         80000             475
   3063          16331787     GIII. PIM                   G02                     291753.69         1641.58
   3064          16331789     GIII. PIM                   G02                        477650         2587.27
   3065          16331803     GIII. PIM                   G02                     315407.56         1807.02
   3066          16331810       GI. OC                    G01                     483933.33         3024.58
   3067          16331816     GIII. PIM                   G02                     291686.28         1608.63
   3068          16331820     GIII. PIM                   G02                        198800         1180.38
   3069          16331828     GIII. PIM                   G02                        171950         1038.86
   3070          16331831     GIII. PIM                   G02                        356000         1965.42
   3071          16331841     GIII. PIM                   G02                        508000         3016.25
   3072          16331845     GIII. PIM                   G02                        296500          1698.7
   3073          16331846     GIII. PIM                   G02                     203936.24         1189.63
   3074          16331857     GIII. PIM                   G02                        276000          1667.5
   3075          16331858     GIII. PIM                   G02                        880000         5316.67
   3076          16331892     GIII. PIM                   G02                        288000            1620
   3077          16331898       GI. OC                    G01                        439700         2702.32
   3078          16331907       GI. OC                    G01                        365800         2249.99
   3079          16331909     GIII. PIM                   G02                        640000         3866.67
   3080          16331916     GIII. PIM                   G02                        519200         2974.58
   3081          16331955     GIII. PIM                   G02                     339999.54         1947.91
   3082          16331969       GI. OC                    G01                     335393.11         2061.27
   3083          16332005     GIII. PIM                   G02                      263824.4         1511.49
   3084          16332009     GIII. PIM                   G02                     299231.61         1683.65
   3085          16332010     GIII. PIM                   G02                        203900         1061.98
   3086          16332012     GIII. PIM                   G02                     359998.32         2174.99
   3087          16332019     GIII. PIM                   G02                        236000         1376.67
   3088          16332021     GIII. PIM                   G02                        414400         2374.17
   3089          16332038     GIII. PIM                   G02                     399883.33         2332.65
   3090          16332040     GIII. PIM                   G02                        335000         1884.38
   3091          16339366       GI. OC                    G01                        150350           892.7
   3092          16339567      GII. SS                    G01                        360000            2175
   3093          16339589      GII. SS                    G01                     205995.12         1137.26
   3094          16339631      GII. SS                    G01                        417000         2389.06
   3095          16360889     GIII. PIM                   G02                        319200          1795.5
   3096          16303591     GIII. PIM                   G01                        593600         3400.83
   3097          16303592     GIII. PIM                   G01                        333700         1981.34
   3098          16303596     GIII. PIM                   G01                     269998.75         1518.74
   3099          16303612     GIII. PIM                   G01                        417000         2519.38
   3100          16304159     GIII. PIM                   G01                        310000         1679.17
   3101          16304160     GIII. PIM                   G01                     327995.68         1981.65
   3102          16304243     GIII. PIM                   G01                     239999.82            1375
   3103          16304265     GIII. PIM                   G01                      415926.2         2426.37
   3104          16304272     GIII. PIM                   G01                        200000         1104.17
   3105          16304275     GIII. PIM                   G01                        500000         2916.67
   3106          16304294     GIII. PIM                   G01                        271200         1384.25
   3107          16304301     GIII. PIM                   G01                     399832.83         2415.66
   3108          16304313     GIII. PIM                   G01                        416900         2388.49
   3109          16304343     GIII. PIM                   G01                        329550         1991.03
   3110          16331733     GIII. PIM                   G02                        296000            1665
   3111          16331763     GIII. PIM                   G02                        272000            1530
   3112          16233564     GIII. PIM                   G02                        220000         1283.33
   3113          16233577     GIII. PIM                   G02                        317600         1885.75
   3114          16233579     GIII. PIM                   G02                        317600         1885.75
   3115          16233591     GIII. PIM                   G02                        203564         1229.87
   3116          16233610     GIII. PIM                   G02                     499999.99         2864.58
   3117          16235272     GIII. PIM                   G02                      175915.6           971.2
   3118          16239932     GIII. PIM                   G02                        264500         1542.92
   3119          16239936     GIII. PIM                   G02                        319200          1795.5
   3120          16239937     GIII. PIM                   G02                     285597.31         1636.23
   3121          16239956     GIII. PIM                   G02                        301000         1536.35
   3122          16239959     GIII. PIM                   G02                     270753.33         1494.79
   3123          16239966     GIII. PIM                   G02                        464000         2803.33
   3124          16293656     GIII. PIM                   G01                        198400         1136.67
   3125          16293666     GIII. PIM                   G01                        519950         2870.56
   3126          16393720     GIII. PIM                   G02                        580000         3443.75
   3127          16393721     GIII. PIM                   G02                        253950         1481.38
   3128          16393722       GI. OC                    G01                        124800             767
   3129          16393723     GIII. PIM                   G02                        280000         1604.17
   3130          16393724       GI. OC                    G01                        312000          1982.5
   3131          16393725     GIII. PIM                   G02                        417000         2302.19
   3132          16393728       GI. OC                    G01                        340000         2089.58
   3133          16393730       GI. OC                    G01                        500000         3333.33
   3134          16230361     GIII. PIM                   G01                     416800.68         2474.75
   3135          16230371     GIII. PIM                   G01                        380000         2216.67
   3136          16233539     GIII. PIM                   G01                        386400          2334.5
   3137          16185472     GIII. PIM                   G02                        130000          690.63
   3138          16186657     GIII. PIM                   G02                     274998.11          1632.8
   3139          16188528     GIII. PIM                   G01                     295999.16          1572.5
   3140          16393706       GI. OC                    G01                        596800            3730
   3141          16393716       GI. OC                    G01                        228000         1496.25
   3142          16393718       GI. OC                    G01                        504000          3202.5
   3143          16393719     GIII. PIM                   G02                        204000          1147.5
   3144          16293668     GIII. PIM                   G02                        400000            2375
   3145          16293709     GIII. PIM                   G02                        240000            1425
   3146          16293712     GIII. PIM                   G02                        359100         2169.56
   3147          16293749     GIII. PIM                   G02                        320000         1833.33
   3148          16339814       GI. OC                    G01                        435125         2810.18
   3149          16339750       GI. OC                    G01                        313354         1958.46
   3150          16339763     GIII. PIM                   G02                     118305.32          797.68
   3151          16342156     GIII. PIM                   G02                        860000          4837.5
   3152          16342160       GI. OC                    G01                        190358         1308.71
   3153          16342193       GI. OC                    G01                        544000         3626.67
   3154          16342224       GI. OC                    G01                        975000            6500
   3155          16358120       GI. OC                    G01                      347992.5         2392.45
   3156          16358122       GI. OC                    G01                        552000          3507.5
   3157          16358138       GI. OC                    G01                        208000         1516.67
   3158          16358151       GI. OC                    G01                       1326000         9254.37
   3159          16358182       GI. OC                    G01                     159815.23         1258.72
   3160          16358344       GI. OC                    G01                     207846.53         1311.51
   3161          16358352       GI. OC                    G01                        738400         4691.92
   3162          16358362       GI. OC                    G01                        634750         4099.43
   3163          16358366       GI. OC                    G01                     530649.47         3537.66
   3164          16358367       GI. OC                    G01                     229357.35         1744.37
   3165          16358374       GI. OC                    G01                        489550         3569.64
   3166          16358393       GI. OC                    G01                        717414         5231.14
   3167          16358398       GI. OC                    G01                        634700         4495.79
   3168          16358400       GI. OC                    G01                        297375         2168.36
   3169          16358403       GI. OC                    G01                        239200         1594.67
   3170          16358449       GI. OC                    G01                        552000          3967.5
   3171          16358453       GI. OC                    G01                        245057         1531.61
   3172          16359062       GI. OC                    G01                        646477         4040.48
   3173          16359091       GI. OC                    G01                        953800          6060.6
   3174          16359093     GIII. PIM                   G02                        442500         2719.53
   3175          16359096       GI. OC                    G01                       1000000         6354.17
   3176          15059743     GIII. PIM                   G02                      245525.9         1430.83
   3177          16339743      GII. SS                    G01                         87543          638.33
   3178          16339706       GI. OC                    G01                        195000         1259.37
   3179          16339662       GI. OC                    G01                      317526.5         2223.51
   3180          16233567     GIII. PIM                   G02                     203341.61         1374.39
   3181          16233568     GIII. PIM                   G02                     114837.25          785.87
   3182          16244457     GIII. PIM                   G01                      122494.7          650.75
   3183          16244458     GIII. PIM                   G01                        295600         1631.96
   3184          16244459       GI. OC                    G01                      339238.3         2377.32
   3185          16244462     GIII. PIM                   G01                     202589.36         1334.88
   3186          16244464     GIII. PIM                   G01                     838022.26         5730.28
   3187          16244465     GIII. PIM                   G01                     283280.13         1865.67
   3188          16244466     GIII. PIM                   G01                     466144.18         3108.95
   3189          16360838       GI. OC                    G01                        287200         1735.17
   3190          16360842       GI. OC                    G01                        585000         4143.75
   3191          16244467       GI. OC                    G01                        112000          688.33
   3192          16244477     GIII. PIM                   G01                     231411.94         1524.07
   3193          16244478     GIII. PIM                   G01                     117243.32          801.69
   3194          16244479       GI. OC                    G01                        294400            1840
   3195          16244482       GI. OC                    G01                     163248.98         1144.61
   3196          16365343       GI. OC                    G01                     571679.33         4551.09
   3197          16339651     GIII. PIM                   G02                        852000         5236.25
   3198          16329853     GIII. PIM                   G02                        136000          835.83
   3199          16329963       GI. OC                    G01                        122618          817.45
   3200          16329964     GIII. PIM                   G02                     229221.05         1564.91
   3201          16329972       GI. OC                    G01                     440072.52         3117.18
   3202          16330015       GI. OC                    G01                       1162500         8234.37
   3203          16330037       GI. OC                    G01                         80000          508.33
   3204          16330043     GIII. PIM                   G02                       1000000         5833.33
   3205          16330049       GI. OC                    G01                     180801.17         1375.94
   3206          16330052       GI. OC                    G01                        216406         1420.16
   3207          16330058       GI. OC                    G01                        264000            1870
   3208          16330075     GIII. PIM                   G02                        496800         2949.75
   3209          16330101       GI. OC                    G01                        552000            3450
   3210          16330107      GII. SS                    G01                         40000          291.67
   3211          16330131       GI. OC                    G01                        761600            5474
   3212          16330132       GI. OC                    G01                        108000           742.5
   3213          16330152     GIII. PIM                   G02                        825000         4984.38
   3214          16330153       GI. OC                    G01                        947100         6215.34
   3215          16330156       GI. OC                    G01                        201000         1360.94
   3216          16330162       GI. OC                    G01                     110167.07          768.87
   3217          16330175       GI. OC                    G01                        940000         6070.83
   3218          16330178       GI. OC                    G01                        230250         1439.06
   3219          16330206       GI. OC                    G01                       2000000        12916.67
   3220          16330252       GI. OC                    G01                        682500         4763.28
   3221          16330304       GI. OC                    G01                        981600          7157.5
   3222          16330322       GI. OC                    G01                        150500         1019.01
   3223          16331335       GI. OC                    G01                        209200          1307.5
   3224          16331349       GI. OC                    G01                     190549.54         1416.68
   3225          16329804     GIII. PIM                   G02                        123200          705.83
   3226          16329809       GI. OC                    G01                        244800          1606.5
   3227          16329815       GI. OC                    G01                        712500            4750
   3228          16329826     GIII. PIM                   G02                        137900          732.59
   3229          16329835       GI. OC                    G01                      95932.24          687.76
   3230          16359642       GI. OC                    G01                     199884.92         1573.41
   3231          16359711       GI. OC                    G01                     200621.99         1508.17
   3232          16357892     GIII. PIM                   G02                     207841.72         1436.61
   3233          15500963     GIII. PIM                   G02                     359398.03         1759.55
   3234          16349167       GI. OC                    G01                     418398.67         2963.66
   3235          16349170       GI. OC                    G01                        280000          1837.5
   3236          16107162     GIII. PIM                   G01                        206266         1267.68
   3237          16329765       GI. OC                    G01                     145999.99         1003.75
   3238          16163522       GI. OC                    G01                     799934.32          5666.2
   3239          16329746     GIII. PIM                   G02                        504720         2839.05
   3240          16329714       GI. OC                    G01                        142554          935.51
   3241          16329744     GIII. PIM                   G02                        486640         2585.28
   3242          16329666       GI. OC                    G01                        400000         2833.33
   3243          16329703     GIII. PIM                   G02                        486500         2635.21
   3244          16340397     GIII. PIM                   G01                        655500         3482.34
   3245          16386454      GII. SS                    G01                     417415.29         2000.24
   3246          16386458      GII. SS                    G01                        495743         2788.55
   3247          16370125     GIII. PIM                   G01                        524950         2843.48
   3248          16370126     GIII. PIM                   G01                     559999.33         3266.66
   3249          16370129     GIII. PIM                   G01                     605041.21         3341.21
   3250          16326931       GI. OC                    G01                        116300          726.88
   3251          16326915       GI. OC                    G01                     210699.45         1426.61
   3252          16326918       GI. OC                    G01                        172269         1184.35
   3253          16326847       GI. OC                    G01                       1128750            7525
   3254          16326872       GI. OC                    G01                      95883.27          738.16
   3255          16326773       GI. OC                    G01                       1200000            7500
   3256          16326290       GI. OC                    G01                     204810.13         1278.93
   3257          16326306     GIII. PIM                   G02                     377331.14         2420.38
   3258          16326318       GI. OC                    G01                     135074.78          843.47
   3259          16326387     GIII. PIM                   G02                     274303.75         1685.83
   3260          16326510     GIII. PIM                   G02                        476000         2727.08
   3261          16301280     GIII. PIM                   G01                        283000         1532.92
   3262          16301292      GII. SS                    G01                      93786.91          657.26
   3263          16301326       GI. OC                    G01                        200670         1379.61
   3264          16301394       GI. OC                    G01                        122785          767.41
   3265          16339529       GI. OC                    G01                        248000            1550
   3266          16339581       GI. OC                    G01                        245600         1611.75
   3267          16339596     GIII. PIM                   G02                        563650         3405.39
   3268          16339602       GI. OC                    G01                        530300         3701.05
   3269          16339612     GIII. PIM                   G02                        465440          2618.1
   3270          16339624       GI. OC                    G01                        320000         1833.33
   3271          16301193     GIII. PIM                   G01                      188532.5         1257.43
   3272          16301231     GIII. PIM                   G01                        568000         2958.33
   3273          16340396     GIII. PIM                   G01                        700000         4229.17
   3274          14900605     GIII. PIM                   G02                     160461.69         1050.12
   3275          14908744     GIII. PIM                   G02                        388000         1778.33
   3276          15328185     GIII. PIM                   G02                        574000         3228.75
   3277          16061702     GIII. PIM                   G01                        766513         4471.33
   3278          16058202     GIII. PIM                   G01                        133600          821.08
   3279          15388357     GIII. PIM                   G02                        272000         1218.33
   3280          16347225       GI. OC                    G01                     277365.71         1826.15
   3281          16347254       GI. OC                    G01                        780000          5687.5
   3282          16347183       GI. OC                    G01                     763537.17          5874.5
   3283          16342646       GI. OC                    G01                     138776.08          983.84
   3284          16342784       GI. OC                    G01                        432000            3150
   3285          16342796       GI. OC                    G01                       1350000          9562.5
   3286          16343580       GI. OC                    G01                        502400         3244.67
   3287          16343611       GI. OC                    G01                       1495000         9499.48
   3288          16343621       GI. OC                    G01                        980000         6227.08
   3289          16343482       GI. OC                    G01                     300327.12         2364.03
   3290          16343639       GI. OC                    G01                        716000         5220.83
   3291          16343668     GIII. PIM                   G02                     315334.86         2073.27
   3292          16343689       GI. OC                    G01                        580000         4047.92
   3293          16343697       GI. OC                    G01                        448000         3266.67
   3294          16345624      GII. SS                    G01                     181999.26         1364.99
   3295          16370684      GII. SS                    G01                        616948          3341.8
   3296          16370687      GII. SS                    G01                        656450         3760.91
   3297          16406998       GI. OC                    G01                        208000         1386.67
   3298          16407002       GI. OC                    G01                        368000            2415
   3299          16406938     GIII. PIM                   G02                        300000         1843.75
   3300          16407016       GI. OC                    G01                        222000         1503.13
   3301          16407045       GI. OC                    G01                        142950             953
   3302          16407048       GI. OC                    G01                        127200          914.25
   3303          16406901     GIII. PIM                   G02                        178000         1056.88
   3304          16406903       GI. OC                    G01                        150000          1062.5
   3305          16406917       GI. OC                    G01                        141072         1013.96
   3306          16406922     GIII. PIM                   G02                        412500         2535.16
   3307          16406859       GI. OC                    G01                         69250          476.09
   3308          16406870       GI. OC                    G01                        183750         1301.56
   3309          16406880       GI. OC                    G01                        120000             775
   3310          16406834       GI. OC                    G01                        285000         1632.81
   3311          16405630       GI. OC                    G01                        153750         1089.06
   3312          16405637       GI. OC                    G01                        331400         2105.77
   3313          16405811       GI. OC                    G01                        112000          816.67
   3314          16405941       GI. OC                    G01                        102350          724.98
   3315          16405970       GI. OC                    G01                        160000         1066.67
   3316          16405723       GI. OC                    G01                        244250         1806.43
   3317          16405729       GI. OC                    G01                        259920         1705.73
   3318          16405570       GI. OC                    G01                        189000         1279.69
   3319          16405574       GI. OC                    G01                        340000         2514.58
   3320          16405595      GII. SS                    G01                        197600         1152.67
   3321          16405518       GI. OC                    G01                        750000         4296.88
   3322          16405470       GI. OC                    G01                        432000            3105
   3323          16405406     GIII. PIM                   G02                        289896         1630.67
   3324          16405417     GIII. PIM                   G02                        376000         2310.83
   3325          16405421       GI. OC                    G01                        234000         1511.25
   3326          16405427       GI. OC                    G01                        100800             714
   3327          16405429       GI. OC                    G01                        101700          720.37
   3328          16405431       GI. OC                    G01                        102600          726.75
   3329          16405435     GIII. PIM                   G02                      224799.4          1264.5
   3330          16405450     GIII. PIM                   G02                        216000          1237.5
   3331          16405359       GI. OC                    G01                        504000          3307.5
   3332          16404439       GI. OC                    G01                        498750         3273.05
   3333          16405335       GI. OC                    G01                     139898.67          990.91
   3334          16404441     GIII. PIM                   G02                        300000         1781.25
   3335          16404449     GIII. PIM                   G02                        347000         2024.17
   3336          16404462       GI. OC                    G01                        235200            1617
   3337          16404531       GI. OC                    G01                     395905.48         2940.77
   3338          16369878     GIII. PIM                   G01                        443332         2678.46
   3339          16369879     GIII. PIM                   G01                        634116         3699.01
   3340          16370630      GII. SS                    G01                        677994         3601.84
   3341          16370632      GII. SS                    G01                    1098362.18         7691.36
   3342          16399602      GII. SS                    G01                     513038.52         3399.61
   3343          16399605      GII. SS                    G01                     463949.28         2513.06
   3344          16399606      GII. SS                    G01                        555600         3183.13
   3345          16369885       GI. OC                    G01                     998511.06         6992.15
   3346          16369886     GIII. PIM                   G01                        625000         3580.73
   3347          16369888       GI. OC                    G01                     607697.74         3798.74
   3348          16399610      GII. SS                    G01                        438000          2372.5
   3349          16399613      GII. SS                    G01                     518512.08         3201.73
   3350          16369891       GI. OC                    G01                        820000         5039.58
   3351          16399618      GII. SS                    G01                     435615.32         2791.76
   3352          16399623      GII. SS                    G01                     567019.17         3684.04
   3353          16399626      GII. SS                    G01                     449984.38         2484.38
   3354          16399627      GII. SS                    G01                     576799.58         3304.58
   3355          16399628      GII. SS                    G01                        449600         2622.67
   3356          16322686       GI. OC                    G01                        460000         2827.08
   3357          16322689     GIII. PIM                   G01                        650000         3859.38
   3358          16369475     GIII. PIM                   G01                        487024         2840.97
   3359          16369478     GIII. PIM                   G01                        580000         3504.17
   3360          16370239     GIII. PIM                   G01                        650000         3588.54
   3361          16322698     GIII. PIM                   G01                        440920          2526.1
   3362          16369480     GIII. PIM                   G01                        588000         3491.25
   3363          16322699     GIII. PIM                   G01                     418755.04         2654.05
   3364          16369809     GIII. PIM                   G01                     463218.13         3048.15
   3365          16369942     GIII. PIM                   G01                        498000         2853.13
   3366          16369943     GIII. PIM                   G01                        640000         3466.67
   3367          16371441      GII. SS                    G01                      474923.5         2671.49
   3368          16371442      GII. SS                    G01                        464000         2513.33
   3369          16371457      GII. SS                    G01                     554965.02         3064.06
   3370          15387593     GIII. PIM                   G02                        600000          3062.5
   3371          16300959     GIII. PIM                   G01                        404000         2440.83
   3372          16300988       GI. OC                    G01                        127500          810.16
   3373          16300853     GIII. PIM                   G01                        188930         1082.41
   3374          16371070      GII. SS                    G01                     532868.45         3330.59
   3375          16371071      GII. SS                    G01                        547736         2681.62
   3376          16370182     GIII. PIM                   G01                        472800            2561
   3377          16371235      GII. SS                    G01                     649028.58         3650.79
   3378          16370185       GI. OC                    G01                        760000            4750
   3379          16322679       GI. OC                    G01                        484000         2974.58
   3380          16370220     GIII. PIM                   G01                        549000          3202.5
   3381          16370228     GIII. PIM                   G01                        750000            4375
   3382          16322682     GIII. PIM                   G01                        629600         3279.17
   3383          16370229     GIII. PIM                   G01                        486400            2736
   3384          16322660     GIII. PIM                   G01                        649000         3853.44
   3385          16322662     GIII. PIM                   G01                     427993.27         2229.13
   3386          16322665     GIII. PIM                   G01                        600000          3437.5
   3387          16322666     GIII. PIM                   G01                        425000         2567.71
   3388          16322668     GIII. PIM                   G01                        947653         5429.26
   3389          16370212     GIII. PIM                   G01                        596450         2920.12
   3390          16370218     GIII. PIM                   G01                     679488.68          3540.7
   3391          16322650     GIII. PIM                   G01                        720000            3750
   3392          16322651     GIII. PIM                   G01                       1919296        10196.26
   3393          16322652       GI. OC                    G01                       1778940        10933.07
   3394          16322653     GIII. PIM                   G01                     570913.66          3270.9
   3395          16322656     GIII. PIM                   G01                    1207252.84         6917.23
   3396          16322658     GIII. PIM                   G01                        643125         3483.59
   3397          16322659     GIII. PIM                   G01                        428800            2412
   3398          16386519      GII. SS                    G01                        620000         3616.67
   3399          16322642     GIII. PIM                   G01                        467797         2728.82
   3400          16322647     GIII. PIM                   G01                        629644         3541.75
   3401          16369435     GIII. PIM                   G01                        688000            3440
   3402          16369086     GIII. PIM                   G01                        616000         3529.17
   3403          16322620     GIII. PIM                   G01                        540000            2700
   3404          16322621     GIII. PIM                   G01                        547004          3076.9
   3405          16322625     GIII. PIM                   G01                        650000         3859.38
   3406          16322626     GIII. PIM                   G01                     435967.68          2406.9
   3407          16322627     GIII. PIM                   G01                     422239.81         2243.41
   3408          16386501      GII. SS                    G01                       1500000         8281.25
   3409          16322628     GIII. PIM                   G01                     605597.31         3406.49
   3410          16322634     GIII. PIM                   G01                        650000         3520.83
   3411          16322636     GIII. PIM                   G01                     1253788.9          8277.3
   3412          16386510      GII. SS                    G01                        468100         2535.61
   3413          16322637     GIII. PIM                   G01                       2975000        16734.38
   3414          16322638     GIII. PIM                   G01                        520000         2979.17
   3415          16386515      GII. SS                    G01                        420000          2362.5
   3416          16340410     GIII. PIM                   G01                        466000         2622.38
   3417          16340415     GIII. PIM                   G01                        999000         5411.25
   3418          16340416     GIII. PIM                   G01                        612000            3060
   3419          16340418     GIII. PIM                   G01                       1280000            7600
   3420          16369063     GIII. PIM                   G01                        758000         3868.96
   3421          16340425     GIII. PIM                   G01                        648000            3780
   3422          16322608     GIII. PIM                   G01                        914252         5428.37
   3423          16340428     GIII. PIM                   G01                        700000         4010.42
   3424          16322609     GIII. PIM                   G01                     474935.14         2424.15
   3425          16322610     GIII. PIM                   G01                     793367.17         5295.81
   3426          16322611     GIII. PIM                   G01                        575200         3297.47
   3427          16322613     GIII. PIM                   G01                        474700         2719.82
   3428          16322614     GIII. PIM                   G01                        437300         2232.05
   3429          16340435       GI. OC                    G01                        909600            5685
   3430          16322615     GIII. PIM                   G01                     519906.23         2978.63
   3431          16322617     GIII. PIM                   G01                        650000         3723.96
   3432          16322618     GIII. PIM                   G01                        436000         2407.08
   3433          16369405     GIII. PIM                   G01                        540000            2925
   3434          16369407     GIII. PIM                   G01                        784000         3593.33
   3435          16369048     GIII. PIM                   G01                        504000            2730
   3436          16369869     GIII. PIM                   G01                        614000         3453.75
   3437          16316515     GIII. PIM                   G02                        645600          3900.5
   3438          16318813       GI. OC                    G01                        184000         1111.67
   3439          16331233     GIII. PIM                   G02                      133148.6          920.33
   3440          16331285       GI. OC                    G01                     804246.14         5835.36
   3441          16331312       GI. OC                    G01                        492000         3126.25
   3442          16323706       GI. OC                    G01                        208000         1148.33
   3443          16335936       GI. OC                    G01                       1950000        12390.62
   3444          16327099       GI. OC                    G01                        295000         2089.59
   3445          16340045       GI. OC                    G01                        139920          947.37
   3446          16339959       GI. OC                    G01                        620000          4262.5
   3447          16342630     GIII. PIM                   G02                        439200         2607.75
   3448          16331189       GI. OC                    G01                     227848.71         1500.41
   3449          16347123     GIII. PIM                   G02                        271224         1610.39
   3450          16347124     GIII. PIM                   G02                        127600          770.92
   3451          16347125     GIII. PIM                   G02                        292000         1703.33
   3452          16347126       GI. OC                    G01                      99812.62          690.67
   3453          16347128       GI. OC                    G01                        416000            2730
   3454          16347129       GI. OC                    G01                        213200         1354.71
   3455          16347130     GIII. PIM                   G02                      107414.2          697.89
   3456          16347133     GIII. PIM                   G02                        193600         1129.33
   3457          16347134       GI. OC                    G01                        223844         1399.03
   3458          16305711       GI. OC                    G01                     305577.45         2218.71
   3459          16302862       GI. OC                    G01                        460000          3162.5
   3460          16302863       GI. OC                    G01                        468000         2291.25
   3461          16316362     GIII. PIM                   G01                        580000         3383.34
   3462          16347113     GIII. PIM                   G02                        428000         2496.67
   3463          16347114       GI. OC                    G01                        239200            1495
   3464          16347115     GIII. PIM                   G02                        244000         1397.92
   3465          16347116       GI. OC                    G01                        116000             725
   3466          16347117     GIII. PIM                   G02                     177692.64          1154.5
   3467          16347118     GIII. PIM                   G02                     168508.52         1094.83
   3468          16347119     GIII. PIM                   G02                         68800           408.5
   3469          16347120     GIII. PIM                   G02                         76400          437.71
   3470          16347121       GI. OC                    G01                     132438.79         1019.57
   3471          16347122       GI. OC                    G01                        351200         2268.17
   3472          16347107       GI. OC                    G01                     259603.12         1795.75
   3473          16347108     GIII. PIM                   G02                        447200         2655.25
   3474          16347109       GI. OC                    G01                        174400         1180.83
   3475          16347110     GIII. PIM                   G02                        140800          806.67
   3476          16347112     GIII. PIM                   G02                     375684.12         2470.05
   3477          16347095       GI. OC                    G01                        132000          866.25
   3478          16347096       GI. OC                    G01                     126207.05          873.01
   3479          16347098       GI. OC                    G01                        162400         1133.42
   3480          16347099       GI. OC                    G01                        102400          661.33
   3481          16347100       GI. OC                    G01                     255609.23         1768.12
   3482          16347101       GI. OC                    G01                      159165.9         1011.58
   3483          16347102     GIII. PIM                   G02                     215635.76         1418.96
   3484          16347103       GI. OC                    G01                         85520          561.23
   3485          16347104     GIII. PIM                   G02                        156600          929.81
   3486          16347106     GIII. PIM                   G02                        260000         1489.58
   3487          16303380       GI. OC                    G01                       1162500         8234.38
   3488          16193258     GIII. PIM                   G01                        275200         1605.33
   3489          16293039     GIII. PIM                   G02                     416297.32          2739.4
   3490          16294932     GIII. PIM                   G01                     126995.96          856.97
   3491          16297754     GIII. PIM                   G01                        152800          891.33
   3492          16297763       GI. OC                    G01                     258706.23         1811.61
   3493          16297794       GI. OC                    G01                        575200         4074.33
   3494          16295052       GI. OC                    G01                        645800         4036.25
   3495          16302139     GIII. PIM                   G02                     160748.04         1098.31
   3496          16247683     GIII. PIM                   G02                        617500         3602.08
   3497          16247713       GI. OC                    G01                     216477.19          1515.9
   3498          16290464      GII. SS                    G01                        650000         4401.04
   3499          16239674     GIII. PIM                   G01                        106400          620.67
   3500          16239689     GIII. PIM                   G01                        216000          1327.5
   3501          16243509       GI. OC                    G01                     187720.07         1314.53
   3502          16243551     GIII. PIM                   G01                     275638.76         1636.61
   3503          16243564     GIII. PIM                   G01                        236000         1450.42
   3504          16192552     GIII. PIM                   G02                        612500         3700.52
   3505          16192569     GIII. PIM                   G01                        222400         1343.67
   3506          16246080     GIII. PIM                   G01                        111200           625.5
   3507          16246092     GIII. PIM                   G01                        300000          1812.5
   3508          16246155     GIII. PIM                   G02                     347468.77         2403.55
   3509          16246157     GIII. PIM                   G01                        208000         1126.67
   3510          16234769     GIII. PIM                   G01                        396750         2273.05
   3511          16068217     GIII. PIM                   G02                     465235.71         2843.62
   3512          16234773     GIII. PIM                   G01                     176727.17         1086.14
   3513          16292048       GI. OC                    G01                        123200           731.5
   3514          16292049       GI. OC                    G01                        236000            1475
   3515          16292050       GI. OC                    G01                        156214          943.79
   3516          16292051       GI. OC                    G01                     514183.54         3160.09
   3517          16292052       GI. OC                    G01                     171998.38          985.41
   3518          16292053       GI. OC                    G01                        343920         1827.08
   3519          16292054       GI. OC                    G01                     174947.14         1056.97
   3520          16292056       GI. OC                    G01                     199305.37          1297.2
   3521          16292057       GI. OC                    G01                     494196.78         2728.38
   3522          16292059       GI. OC                    G01                        745000         3259.38
   3523          16292060       GI. OC                    G01                        434400            2353
   3524          16292062       GI. OC                    G01                        255100         1328.65
   3525          16292063       GI. OC                    G01                        447300         2516.06
   3526          16292065       GI. OC                    G01                        252000         1391.25
   3527          16292067       GI. OC                    G01                        173500          1066.3
   3528          16292068       GI. OC                    G01                        388500         2104.37
   3529          16292069       GI. OC                    G01                        142975          595.73
   3530          16292073       GI. OC                    G01                        269100         1401.56
   3531          16292074       GI. OC                    G01                      27922.16          203.02
   3532          16292075       GI. OC                    G01                        238000          1487.5
   3533          16292076       GI. OC                    G01                     309987.46         1743.68
   3534          16292077       GI. OC                    G01                        280000         1458.33
   3535          16292079       GI. OC                    G01                     135551.55          997.33
   3536          16292080       GI. OC                    G01                     221899.62         1479.33
   3537          16292081       GI. OC                    G01                        960000            4500
   3538          16292083       GI. OC                    G01                     359999.99          2062.5
   3539          16292085       GI. OC                    G01                        140000             875
   3540          16292086       GI. OC                    G01                        178500          966.87
   3541          16292087       GI. OC                    G01                     367149.99         1912.24
   3542          16292088       GI. OC                    G01                        623000         3893.75
   3543          16292089       GI. OC                    G01                        190800         1331.63
   3544          16292091       GI. OC                    G01                        800000         3833.33
   3545          16292092       GI. OC                    G01                        280000          1487.5
   3546          16292093       GI. OC                    G01                        296000            1665
   3547          16292094       GI. OC                    G01                     644981.21         3090.53
   3548          16292095       GI. OC                    G01                      32145.52          236.52
   3549          16292096       GI. OC                    G01                        328000         1674.17
   3550          16292097       GI. OC                    G01                        161600          875.33
   3551          16292098       GI. OC                    G01                        220000            1375
   3552          16292100       GI. OC                    G01                        488600         2799.27
   3553          16292101       GI. OC                    G01                     626620.68         4288.16
   3554          16292102       GI. OC                    G01                        320000         1633.33
   3555          16292103       GI. OC                    G01                     187477.37         1363.13
   3556          16292104       GI. OC                    G01                        440000         2154.17
   3557          16292105       GI. OC                    G01                       1017000         5296.87
   3558          16292106       GI. OC                    G01                        180750         1110.86
   3559          16292107       GI. OC                    G01                        289760            1811
   3560          16292108       GI. OC                    G01                        350000         1786.46
   3561          16292110       GI. OC                    G01                        205000         1131.77
   3562          16292111       GI. OC                    G01                     196879.62         1248.97
   3563          16292113       GI. OC                    G01                     412799.99            2494
   3564          16292114       GI. OC                    G01                         86346          683.57
   3565          16292115       GI. OC                    G01                        333600         1911.25
   3566          16292116       GI. OC                    G01                        185600          908.67
   3567          16292118       GI. OC                    G01                        204000         1338.75
   3568          16292119       GI. OC                    G01                      53454.68           393.3
   3569          16292120       GI. OC                    G01                        301000         1599.06
   3570          16292121       GI. OC                    G01                        157700          821.35
   3571          16292122       GI. OC                    G01                        434000         2622.08
   3572          16292123       GI. OC                    G01                        300000          1812.5
   3573          16292124       GI. OC                    G01                     769795.63         4731.04
   3574          16292125       GI. OC                    G01                         93030          542.67
   3575          16292127       GI. OC                    G01                        327355         1977.77
   3576          16292128       GI. OC                    G01                        730100         4487.07
   3577          16292129       GI. OC                    G01                     652799.99            3400
   3578          16292130       GI. OC                    G01                        230400            1440
   3579          16292131       GI. OC                    G01                     171774.92         1070.01
   3580          16292132       GI. OC                    G01                        146175          837.46
   3581          16292133       GI. OC                    G01                        188000         1096.66
   3582          16292134       GI. OC                    G01                        875000         6106.77
   3583          16292135       GI. OC                    G01                     347004.23          2142.7
   3584          16292136       GI. OC                    G01                        191200         1055.58
   3585          16292137       GI. OC                    G01                     278737.76         1684.04
   3586          16292139       GI. OC                    G01                        125300          704.81
   3587          16292140       GI. OC                    G01                        382400         1832.33
   3588          16292141       GI. OC                    G01                        209000          979.69
   3589          16292142       GI. OC                    G01                      42663.39           374.9
   3590          16292143       GI. OC                    G01                        100800             588
   3591          16292144       GI. OC                    G01                     104953.02          644.07
   3592          16292145       GI. OC                    G01                     198840.14         1327.28
   3593          16292146       GI. OC                    G01                        207200          1165.5
   3594          16292147       GI. OC                    G01                     143999.99             750
   3595          16292148       GI. OC                    G01                        875000         4921.88
   3596          16292149       GI. OC                    G01                       1470000        11331.25
   3597          16292150       GI. OC                    G01                     251249.59         1308.59
   3598          16292151       GI. OC                    G01                     207989.85         1126.61
   3599          16292152       GI. OC                    G01                        417000         2128.44
   3600          16292153       GI. OC                    G01                        226400            1415
   3601          16292154       GI. OC                    G01                        413000            2065
   3602          16292155       GI. OC                    G01                        119000          743.75
   3603          16292156       GI. OC                    G01                    1847569.63        11861.76
   3604          16292157       GI. OC                    G01                        650000         3994.79
   3605          16292158       GI. OC                    G01                     492284.31         3204.07
   3606          16292159       GI. OC                    G01                        222664          1182.9
   3607          16292160       GI. OC                    G01                        199615         1247.59
   3608          16292026       GI. OC                    G01                        495850         2737.51
   3609          16292027       GI. OC                    G01                        231000         1227.19
   3610          16292028       GI. OC                    G01                        301928         1541.09
   3611          16292029       GI. OC                    G01                     402393.09         2137.71
   3612          16292030       GI. OC                    G01                        785500         4091.15
   3613          16292031       GI. OC                    G01                    1465595.12        10278.45
   3614          16292032       GI. OC                    G01                        600000            3625
   3615          16292033       GI. OC                    G01                        294750         1443.05
   3616          16292034       GI. OC                    G01                     160994.57         1140.38
   3617          16292035       GI. OC                    G01                        295400         1661.63
   3618          16292037       GI. OC                    G01                     648003.29         4489.39
   3619          16292038       GI. OC                    G01                        128100          787.28
   3620          16292039       GI. OC                    G01                     464799.99         2662.92
   3621          16292040       GI. OC                    G01                        143500          866.98
   3622          16292041       GI. OC                    G01                        330796         1826.26
   3623          16292042       GI. OC                    G01                     116715.97          960.48
   3624          16292043       GI. OC                    G01                        540000         3318.75
   3625          16292045       GI. OC                    G01                        234400         1098.75
   3626          16292047       GI. OC                    G01                        247850         1342.52
   3627          16225690       GI. OC                    G01                     207126.93         1451.51
   3628          16225795     GIII. PIM                   G01                        196000         1143.33
   3629          16225836     GIII. PIM                   G01                     383999.55            2360
   3630          16227804     GIII. PIM                   G01                        169000         1021.04
   3631          16227812     GIII. PIM                   G02                     476799.12            2682
   3632          16227902      GII. SS                    G01                        223000         1486.67
   3633          16227908     GIII. PIM                   G01                        280000            1575
   3634          16227938     GIII. PIM                   G01                     199599.31          1346.9
   3635          16229941       GI. OC                    G01                     203542.95          1426.4
   3636          16229961     GIII. PIM                   G01                     350962.78         2010.72
   3637          16229980     GIII. PIM                   G01                        275000         1632.81
   3638          16230019     GIII. PIM                   G01                        209600         1200.83
   3639          16230047     GIII. PIM                   G01                        237120          1432.6
   3640          16231395     GIII. PIM                   G01                        238600         1366.98
   3641          16231446     GIII. PIM                   G01                        240000            1475
   3642          16231347     GIII. PIM                   G01                        327200         1670.08
   3643          16231550     GIII. PIM                   G01                        148000          847.92
   3644          16233102     GIII. PIM                   G01                         81900          503.34
   3645          16233278     GIII. PIM                   G01                     294917.03         1658.91
   3646          16233284     GIII. PIM                   G01                        254200         1429.88
   3647          16300505     GIII. PIM                   G02                        126750          778.98
   3648          16300551     GIII. PIM                   G01                        153120           925.1
   3649          16300587     GIII. PIM                   G01                        160400          985.79
   3650          16300625     GIII. PIM                   G01                        165600           931.5
   3651          16300275     GIII. PIM                   G01                     189791.57         1028.04
   3652          16300324     GIII. PIM                   G01                     185988.12         1007.44
   3653          16300328     GIII. PIM                   G01                        343950         1970.55
   3654          16300337     GIII. PIM                   G01                        324000            1755
   3655          16300339     GIII. PIM                   G01                        232000         1329.17
   3656          16300346     GIII. PIM                   G01                        177600           980.5
   3657          16300347     GIII. PIM                   G01                        176000             990
   3658          16300435      GII. SS                    G01                        303920         1772.87
   3659          16300449       GI. OC                    G01                        124000          813.75
   3660          16300454      GII. SS                    G01                        552150         3105.84
   3661          16300395     GIII. PIM                   G01                        170000          973.96
   3662          16300426       GI. OC                    G01                       1000000         6666.67
   3663          16300157       GI. OC                    G01                         94126          598.09
   3664          16300162     GIII. PIM                   G01                        350000         2041.67
   3665          16300165     GIII. PIM                   G01                         76176          412.62
   3666          16300175       GI. OC                    G01                        206320          1289.5
   3667          16300184     GIII. PIM                   G01                     181186.46         1038.05
   3668          16300213     GIII. PIM                   G01                     290871.99         1605.86
   3669          16300223       GI. OC                    G01                        134480          854.51
   3670          16300245       GI. OC                    G01                        485520         3085.07
   3671          16296833     GIII. PIM                   G01                        231920         1328.71
   3672          16296841     GIII. PIM                   G02                     138074.15          944.13
   3673          16296906     GIII. PIM                   G02                        183200         1049.59
   3674          16296910      GII. SS                    G01                       1000000         5833.33
   3675          16296963     GIII. PIM                   G01                        100600          576.35
   3676          16296999     GIII. PIM                   G02                     167614.14         1160.33
   3677          16297005       GI. OC                    G01                       1046250         6648.05
   3678          16297010     GIII. PIM                   G01                     712467.36         4378.71
   3679          16297016     GIII. PIM                   G02                        319752         1931.83
   3680          16297046     GIII. PIM                   G01                        503000         2881.77
   3681          16297054     GIII. PIM                   G01                     229951.66         1293.48
   3682          16297056     GIII. PIM                   G01                        123600          708.13
   3683          16297071     GIII. PIM                   G01                        189977         1147.78
   3684          16297079     GIII. PIM                   G01                        141600          870.25
   3685          16297098     GIII. PIM                   G01                      137606.6          817.04
   3686          16297152     GIII. PIM                   G01                       50666.2          350.33
   3687          16297160     GIII. PIM                   G02                        820000         5039.58
   3688          16297186     GIII. PIM                   G02                        799200          4828.5
   3689          16296455     GIII. PIM                   G01                      91198.29          550.99
   3690          16296457     GIII. PIM                   G01                        259600         1541.38
   3691          16296561     GIII. PIM                   G01                        308000         1892.92
   3692          16296572     GIII. PIM                   G01                        146400          869.25
   3693          16296575     GIII. PIM                   G01                        396000         2433.75
   3694          16296583       GI. OC                    G01                        183600          1147.5
   3695          16296606       GI. OC                    G01                        302712         1891.95
   3696          16296653     GIII. PIM                   G01                     127596.93          873.19
   3697          16296654     GIII. PIM                   G02                        305600          1814.5
   3698          16296670       GI. OC                    G01                      49903.72          354.25
   3699          16296678       GI. OC                    G01                      175615.4         1245.72
   3700          16296691       GI. OC                    G01                        292000            1825
   3701          16296730     GIII. PIM                   G01                     450384.26         2767.99
   3702          16296731       GI. OC                    G01                        181280         1151.88
   3703          16296735     GIII. PIM                   G01                         97600          589.67
   3704          16296741     GIII. PIM                   G02                        151600          900.13
   3705          16296745     GIII. PIM                   G02                        192000            1180
   3706          16296766     GIII. PIM                   G01                        160800          988.25
   3707          16296767     GIII. PIM                   G02                        135000          829.69
   3708          16296768     GIII. PIM                   G01                        402500         2347.92
   3709          16296807     GIII. PIM                   G02                        116250          678.12
   3710          16296824     GIII. PIM                   G01                        127680           784.7
   3711          16295669       GI. OC                    G01                        135000          885.94
   3712          16295805       GI. OC                    G01                        327920         2186.13
   3713          16295823       GI. OC                    G01                        600000            3750
   3714          16295920       GI. OC                    G01                        135750          947.42
   3715          16295922       GI. OC                    G01                         98000           612.5
   3716          16295362     GIII. PIM                   G01                        220324         1216.37
   3717          16295405     GIII. PIM                   G01                        172000         1021.25
   3718          16295420     GIII. PIM                   G02                        599750         2998.75
   3719          16295460     GIII. PIM                   G01                     239926.84         1474.55
   3720          16295470     GIII. PIM                   G02                        437000          2412.6
   3721          16295472     GIII. PIM                   G02                        165200          860.42
   3722          16295487     GIII. PIM                   G01                     359961.46         2174.77
   3723          16295494       GI. OC                    G01                        546000         3469.37
   3724          16295554     GIII. PIM                   G01                        153280           862.2
   3725          16295560     GIII. PIM                   G01                        256750         1497.71
   3726          16295574       GI. OC                    G01                        129750          851.48
   3727          16295617       GI. OC                    G01                        880000         5591.67
   3728          16295621       GI. OC                    G01                        135000          885.94
   3729          16295625       GI. OC                    G01                     120143.29           851.6
   3730          16295171     GIII. PIM                   G02                     545999.13         3128.12
   3731          16295175     GIII. PIM                   G01                        242400            1414
   3732          16295223     GIII. PIM                   G01                        650000         3723.96
   3733          16295226       GI. OC                    G01                        224000         1586.67
   3734          16295282     GIII. PIM                   G02                        328000          1947.5
   3735          16295302     GIII. PIM                   G02                       1680000           10150
   3736          16295312     GIII. PIM                   G01                     231351.93         1447.38
   3737          16295315     GIII. PIM                   G02                        103904          616.93
   3738          16295323     GIII. PIM                   G02                        324000          1957.5
   3739          16295078       GI. OC                    G01                        610600         3816.25
   3740          16295096     GIII. PIM                   G01                        400000         2458.33
   3741          16295143     GIII. PIM                   G01                        217600         1337.33
   3742          16295160       GI. OC                    G01                        531100         3540.67
   3743          16295162     GIII. PIM                   G02                        650000         3994.79
   3744          16293951      GII. SS                    G01                         89050          556.56
   3745          16293982     GIII. PIM                   G02                         88300          524.28
   3746          16293992     GIII. PIM                   G01                        171040         1051.18
   3747          16294046     GIII. PIM                   G01                        212000         1302.92
   3748          16293778       GI. OC                    G01                        556390         3477.44
   3749          16293793     GIII. PIM                   G01                        355200            2035
   3750          16293803     GIII. PIM                   G01                     199061.72         1378.04
   3751          16293808       GI. OC                    G01                     157695.67            1187
   3752          16293820       GI. OC                    G01                       1350000         9421.87
   3753          16293840      GII. SS                    G01                     636950.11          4414.8
   3754          16293844     GIII. PIM                   G01                        140000           787.5
   3755          16293873       GI. OC                    G01                        103900           660.2
   3756          16293903     GIII. PIM                   G01                        404300         2358.42
   3757          16293909       GI. OC                    G01                        516497         3228.11
   3758          16293926       GI. OC                    G01                        102480           640.5
   3759          16293522      GII. SS                    G01                        232500         1332.03
   3760          16293607     GIII. PIM                   G02                        999999         6145.83
   3761          16293632       GI. OC                    G01                        129935          825.63
   3762          16293638       GI. OC                    G01                        136792           897.7
   3763          16293699     GIII. PIM                   G01                        187200            1131
   3764          16102369       GI. OC                    G01                        689200         4451.08
   3765          16358933       GI. OC                    G01                     238861.25         1713.66
   3766          16358939       GI. OC                    G01                      89893.35          700.01
   3767          16358947      GII. SS                    G01                     951466.29         7574.54
   3768          16357995       GI. OC                    G01                        452800         3301.67
   3769          16358974       GI. OC                    G01                        712000         4820.83
   3770          16358982       GI. OC                    G01                      86286.58          641.52
   3771          16358013       GI. OC                    G01                        136500          952.66
   3772          16358063       GI. OC                    G01                     187239.24         1131.24
   3773          16358086       GI. OC                    G01                        118300          739.38
   3774          16358092       GI. OC                    G01                        189000         1063.13
   3775          16358094       GI. OC                    G01                        105000          743.75
   3776          16558866     GIII. PIM                   G02                       1299700         7447.04
   3777          16371289      GII. SS                    G01                        661600         3652.58
   3778          16371297      GII. SS                    G01                        453600          2740.5
   3779          16369794     GIII. PIM                   G01                        975000         5585.94
   3780          16371284      GII. SS                    G01                     484099.83         3105.51
   3781          16369752     GIII. PIM                   G01                     917239.42         6112.47
   3782          16370192     GIII. PIM                   G01                        620000         3358.33
   3783          16370521      GII. SS                    G01                     421143.33         2325.06
   3784          16371258      GII. SS                    G01                        650000         3520.83
   3785          16369774     GIII. PIM                   G01                        503200         3040.17
   3786          16371260      GII. SS                    G01                        519000          3087.5
   3787          16370535      GII. SS                    G01                        498000         3127.08
   3788          16371266      GII. SS                    G01                        508000         3069.17
   3789          16369783     GIII. PIM                   G01                        616000          3272.5
   3790          16371320      GII. SS                    G01                     649770.24         3384.22
   3791          16371324      GII. SS                    G01                     539987.47         3093.69
   3792          16370275     GIII. PIM                   G01                        448000         2566.67
   3793          16368790     GIII. PIM                   G01                        503836         2256.77
   3794          16370284     GIII. PIM                   G01                        528000            3190
   3795          16370612      GII. SS                    G01                        739000         4310.83
   3796          16371344      GII. SS                    G01                        466000         2427.08
   3797          16370291       GI. OC                    G01                     776152.95         4851.07
   3798          16371347      GII. SS                    G01                        592000            3515
   3799          16340408     GIII. PIM                   G01                        507750         2908.98
   3800          16386495      GII. SS                    G01                     974984.38         5484.31
   3801          16386496      GII. SS                    G01                        610000         3558.33
   3802          16370164     GIII. PIM                   G01                     543037.43         3483.29
   3803          16369730       GI. OC                    G01                        508000         3122.08
   3804          16371222      GII. SS                    G01                        486688         2686.92
   3805          16371223      GII. SS                    G01                       1000000         5208.33
   3806          16370171     GIII. PIM                   G01                        840350         4814.51
   3807          16371225      GII. SS                    G01                        540000            2925
   3808          16371226      GII. SS                    G01                        520000         2816.67
   3809          16369811     GIII. PIM                   G01                        577500         3489.06
   3810          16369815     GIII. PIM                   G01                      798966.9         4660.82
   3811          16369816     GIII. PIM                   G01                     627456.32         3726.22
   3812          16370250     GIII. PIM                   G01                        498400          2803.5
   3813          16370256     GIII. PIM                   G01                        700000         4229.17
   3814          16386482      GII. SS                    G01                        448000         2473.33
   3815          16386483      GII. SS                    G01                       1425000          8312.5
   3816          16369718     GIII. PIM                   G01                     609994.79         3494.76
   3817          16386485      GII. SS                    G01                        517500         2749.22
   3818          16369719     GIII. PIM                   G01                     455132.41         2807.67
   3819          16386489      GII. SS                    G01                        518000         3291.46
   3820          16369399     GIII. PIM                   G01                        456792         2664.62
   3821          16370154     GIII. PIM                   G01                        427800            2139
   3822          16370155     GIII. PIM                   G01                     479086.75         2955.44
   3823          16371208      GII. SS                    G01                        780000          4062.5
   3824          16386490      GII. SS                    G01                     502867.95         2822.26
   3825          16369725     GIII. PIM                   G01                        472000         2605.83
   3826          16386492      GII. SS                    G01                        444000            2405
   3827          16386493      GII. SS                    G01                        616000         4106.67
   3828          16386494      GII. SS                    G01                       1295000         8633.33
   3829          16370145     GIII. PIM                   G01                        527492         3186.93
   3830          16370872      GII. SS                    G01                        498998         2702.91
   3831          16370874      GII. SS                    G01                     593996.24         3341.24
   3832          16370875      GII. SS                    G01                        630000         3543.75
   3833          16370853      GII. SS                    G01                        640000         3466.67
   3834          16371504      GII. SS                    G01                        552000            3450
   3835          16371512      GII. SS                    G01                        915750         5437.27
   3836          16371191      GII. SS                    G01                        488000         3100.83
   3837          16370178     GIII. PIM                   G01                        533600         2890.33
   3838          16370179     GIII. PIM                   G01                        492000            2870
   3839          16369741     GIII. PIM                   G01                        466800         2625.75
   3840          16369905     GIII. PIM                   G01                       1125000         6679.69
   3841          16358903       GI. OC                    G01                       1421250            9475
   3842          16371179      GII. SS                    G01                        640000         3866.67
   3843          16369694     GIII. PIM                   G01                        852000         4171.25
   3844          16559198     GIII. PIM                   G02                        719660         4048.09
   3845          16559199     GIII. PIM                   G02                        608000         3166.67
   3846          16369579     GIII. PIM                   G01                     538869.72         3151.29
   3847          16371221      GII. SS                    G01                     539921.92         2868.39
   3848          16370175     GIII. PIM                   G01                        649800         3858.19
   3849          16370176     GIII. PIM                   G01                        559200         3087.25
   3850          16290989     GIII. PIM                   G01                        166556          954.23
   3851          16291047     GIII. PIM                   G01                        202184         1137.29
   3852          16291091     GIII. PIM                   G01                        199430         1204.89
   3853          16291134     GIII. PIM                   G01                     356283.46          2346.5
   3854          16291157     GIII. PIM                   G01                      899396.2         5527.54
   3855          16291191     GIII. PIM                   G01                        208500         1259.69
   3856          16291200     GIII. PIM                   G02                        400000         2166.67
   3857          16291208     GIII. PIM                   G02                     104999.99          634.37
   3858          16291272       GI. OC                    G01                     119846.43          901.52
   3859          16358812       GI. OC                    G01                        113729           734.5
   3860          16358813       GI. OC                    G01                        132750          843.52
   3861          16358815       GI. OC                    G01                     805619.57         5286.88
   3862          16358826       GI. OC                    G01                       1275000         9296.87
   3863          16290953       GI. OC                    G01                        873750         5460.94
   3864          16290986     GIII. PIM                   G01                      137675.1           941.4
   3865          16290874       GI. OC                    G01                     258398.33         1641.91
   3866          16290910       GI. OC                    G01                         75000          476.56
   3867          16290934     GIII. PIM                   G02                     109432.69          756.98
   3868          16248453     GIII. PIM                   G01                        213175          1154.7
   3869          16290640       GI. OC                    G01                         58520          414.52
   3870          16290552     GIII. PIM                   G01                        286400         1730.33
   3871          16290689      GII. SS                    G01                         44982          299.88
   3872          16290728      GII. SS                    G01                         51100           324.7
   3873          16290747     GIII. PIM                   G01                      60461.84          419.59
   3874          16290750     GIII. PIM                   G02                      779779.7         4467.49
   3875          16290756       GI. OC                    G01                        550000          3437.5
   3876          16290759     GIII. PIM                   G01                        223120         1255.05
   3877          16290760       GI. OC                    G01                        840000          5337.5
   3878          16290762     GIII. PIM                   G01                        260400         1573.25
   3879          16290763     GIII. PIM                   G01                        500000         2656.25
   3880          16290765     GIII. PIM                   G01                     119593.25          788.32
   3881          16290771     GIII. PIM                   G01                     254080.69          1429.2
   3882          16290774     GIII. PIM                   G01                        225000         1242.19
   3883          16290781     GIII. PIM                   G01                        264000          1402.5
   3884          16290558     GIII. PIM                   G02                        600000          3562.5
   3885          16290591     GIII. PIM                   G01                     125588.72          719.52
   3886          16386499      GII. SS                    G01                        650000         4197.92
   3887          16371055      GII. SS                    G01                        519200         2704.17
   3888          16371217      GII. SS                    G01                        608000         3546.67
   3889          16369731     GIII. PIM                   G01                        500000         2552.08
   3890          16369732     GIII. PIM                   G01                        625000         3776.04
   3891          16369734       GI. OC                    G01                        547500         3421.88
   3892          16559193     GIII. PIM                   G02                     644416.91         4076.84
   3893          16559194     GIII. PIM                   G02                        460000          2587.5
   3894          16559195     GIII. PIM                   G02                      519949.5         2762.23
   3895          16369574       GI. OC                    G01                       1000000         6145.83
   3896          16248010       GI. OC                    G01                        332000         1556.25
   3897          16248016     GIII. PIM                   G01                        252000         1548.75
   3898          16248032     GIII. PIM                   G01                        220000         1352.08
   3899          16248043       GI. OC                    G01                        130000          690.63
   3900          16248084     GIII. PIM                   G01                     191699.59         1158.19
   3901          16248090       GI. OC                    G01                        644286         4026.79
   3902          16248125     GIII. PIM                   G01                        196000         1163.75
   3903          16248165     GIII. PIM                   G01                        229600         1363.25
   3904          16248199     GIII. PIM                   G01                     141908.84          768.67
   3905          16248233       GI. OC                    G01                        536000            3685
   3906          16248242     GIII. PIM                   G01                        344000          2042.5
   3907          16248395     GIII. PIM                   G02                        332000         1902.08
   3908          16248413       GI. OC                    G01                        660000         4468.75
   3909          16248332     GIII. PIM                   G01                        350000         2151.04
   3910          16349899       GI. OC                    G01                        180000          1237.5
   3911          16349907      GII. SS                    G01                        199200            1494
   3912          16349915       GI. OC                    G01                        504000          3622.5
   3913          16349919       GI. OC                    G01                        449600         3044.17
   3914          16349925       GI. OC                    G01                        430000         2777.08
   3915          16349939       GI. OC                    G01                        294880         1904.43
   3916          16357966       GI. OC                    G01                        278400            1943
   3917          16358775       GI. OC                    G01                        536000         3573.33
   3918          16357970       GI. OC                    G01                        805000         5618.23
   3919          16358799       GI. OC                    G01                        105750          671.95
   3920          16399607      GII. SS                    G01                        543750         3171.88
   3921          16370507      GII. SS                    G01                     749999.98         4296.87
   3922          16371372      GII. SS                    G01                     509221.49         3522.44
   3923          16349832       GI. OC                    G01                     188249.95         1274.61
   3924          16349853       GI. OC                    G01                        215608         1414.93
   3925          16349655      GII. SS                    G01                        364000         2388.75
   3926          16349688       GI. OC                    G01                     429976.56         3310.17
   3927          16349702       GI. OC                    G01                        650000         4197.92
   3928          16349728       GI. OC                    G01                        316000         2073.75
   3929          16349750       GI. OC                    G01                        355993         2521.62
   3930          16349791       GI. OC                    G01                     411524.19         3241.21
   3931          16349813       GI. OC                    G01                        229920         1317.25
   3932          16349477     GIII. PIM                   G02                      435902.5         2315.73
   3933          16349481       GI. OC                    G01                     185374.34          1427.1
   3934          16349484     GIII. PIM                   G02                        447200          2515.5
   3935          16349487       GI. OC                    G01                        312000          2047.5
   3936          16349491     GIII. PIM                   G02                       1960000         11637.5
   3937          16349507       GI. OC                    G01                         77600          549.67
   3938          16349540       GI. OC                    G01                     703973.33         4473.16
   3939          16349584       GI. OC                    G01                      79953.97          629.36
   3940          16349603       GI. OC                    G01                        128320          908.93
   3941          16349611       GI. OC                    G01                        620000            3875
   3942          16349623       GI. OC                    G01                     174939.14         1225.03
   3943          16235467     GIII. PIM                   G01                        158736         1072.02
   3944          16235301       GI. OC                    G01                        620000            3875
   3945          16235246     GIII. PIM                   G01                        348000         1921.25
   3946          16235339     GIII. PIM                   G01                     364161.64         2520.97
   3947          16235149     GIII. PIM                   G01                        111920          687.84
   3948          16235169       GI. OC                    G01                        202187          1416.9
   3949          16235051       GI. OC                    G01                        132000             935
   3950          16235064      GII. SS                    G01                        200000         1458.33
   3951          16235066      GII. SS                    G01                        192000            1400
   3952          16235087     GIII. PIM                   G02                        687000         3721.25
   3953          16235095     GIII. PIM                   G01                     176011.99         1063.41
   3954          16235107     GIII. PIM                   G02                        559264         3378.89
   3955          16233416     GIII. PIM                   G01                        191250         1175.39
   3956          16233444       GI. OC                    G01                         76399          509.33
   3957          16233472       GI. OC                    G01                     419374.65          2936.7
   3958          16233502       GI. OC                    G01                        442513            2904
   3959          16233594       GI. OC                    G01                     139849.97          895.54
   3960          16233601     GIII. PIM                   G02                        483200         2768.33
   3961          16233611     GIII. PIM                   G01                        484350         2724.47
   3962          16233647     GIII. PIM                   G01                     137215.49          938.67
   3963          16233673     GIII. PIM                   G02                        465750         2619.84
   3964          16233710     GIII. PIM                   G01                        267950         1563.04
   3965          16233770     GIII. PIM                   G01                        132000           797.5
   3966          16233804     GIII. PIM                   G01                        158400           808.5
   3967          16233808     GIII. PIM                   G01                         94500          570.94
   3968          16233826     GIII. PIM                   G01                     188443.23          1226.5
   3969          16233851     GIII. PIM                   G01                         96800          574.75
   3970          16233868     GIII. PIM                   G02                        298000         1831.46
   3971          16233964     GIII. PIM                   G01                        295300         1661.06
   3972          16233334       GI. OC                    G01                      92692.83          730.06
   3973          16234005     GIII. PIM                   G01                        887250         5360.47
   3974          16234021     GIII. PIM                   G01                        324000          1957.5
   3975          16231788     GIII. PIM                   G01                        458250         2529.92
   3976          16231802     GIII. PIM                   G01                        278200         1593.85
   3977          16231825     GIII. PIM                   G01                        976000         5896.67
   3978          16232040     GIII. PIM                   G01                     319691.36         1831.57
   3979          16232048     GIII. PIM                   G01                        225750         1340.39
   3980          16232079     GIII. PIM                   G01                        156000          893.75
   3981          16232108       GI. OC                    G01                        137600          845.67
   3982          16232118       GI. OC                    G01                     609824.45          3811.4
   3983          16232126     GIII. PIM                   G02                        444000         2636.25
   3984          16232153     GIII. PIM                   G02                        398402         2282.51
   3985          16232265     GIII. PIM                   G01                        144400          857.38
   3986          16231836     GIII. PIM                   G01                        233392         1215.58
   3987          16231851     GIII. PIM                   G01                        260000         1597.92
   3988          16231855     GIII. PIM                   G01                     123406.04          758.43
   3989          16231864     GIII. PIM                   G01                        179400          990.44
   3990          16232335       GI. OC                    G01                        690000         4743.75
   3991          16231941     GIII. PIM                   G01                      123674.8          734.32
   3992          16231958     GIII. PIM                   G01                        470400            2842
   3993          16231980     GIII. PIM                   G01                        204800         1258.67
   3994          16231582     GIII. PIM                   G01                     131997.47          756.24
   3995          16231625     GIII. PIM                   G01                        336000            1820
   3996          16231673     GIII. PIM                   G01                        176400         1065.75
   3997          16231696     GIII. PIM                   G01                        241135          1381.5
   3998          16230701     GIII. PIM                   G01                        136800           769.5
   3999          16230705     GIII. PIM                   G01                        280000         1720.83
   4000          16230736      GII. SS                    G01                        273120         1564.75
   4001          16230757     GIII. PIM                   G01                        428000         2585.83
   4002          16230788      GII. SS                    G01                        180664          922.14
   4003          16230799     GIII. PIM                   G01                        292000         1794.58
   4004          16230811       GI. OC                    G01                        975000         6093.75
   4005          16230825       GI. OC                    G01                        620000          4262.5
   4006          16230628     GIII. PIM                   G01                        480800         2904.83
   4007          16230646     GIII. PIM                   G01                      128694.4          723.91
   4008          16230661     GIII. PIM                   G01                        251200            1413
   4009          16230849       GI. OC                    G01                      46421.62          364.01
   4010          16230851     GIII. PIM                   G01                        319900         1832.76
   4011          16230887     GIII. PIM                   G01                        281128         1639.91
   4012          16230928     GIII. PIM                   G02                        241500         1459.06
   4013          16230685     GIII. PIM                   G02                        143910          854.47
   4014          16228617     GIII. PIM                   G01                        454720          2557.8
   4015          16228622       GI. OC                    G01                        567953         3608.87
   4016          16228266       GI. OC                    G01                         84897          548.29
   4017          16228297     GIII. PIM                   G01                        417000          2432.5
   4018          16228327     GIII. PIM                   G01                        372000            2170
   4019          16228329       GI. OC                    G01                        599900         3749.38
   4020          16228368      GII. SS                    G01                     167692.52         1291.77
   4021          16228372       GI. OC                    G01                       1384100          8794.8
   4022          16230165     GIII. PIM                   G01                        412844         2537.27
   4023          16230184     GIII. PIM                   G01                        730000         4486.46
   4024          16230230     GIII. PIM                   G01                        113950          652.84
   4025          16230234      GII. SS                    G01                        650000         3520.83
   4026          16230299     GIII. PIM                   G02                     509721.07         2920.28
   4027          16230307     GIII. PIM                   G01                        188800         1140.67
   4028          16230339       GI. OC                    G01                        214500         1407.66
   4029          16230368     GIII. PIM                   G01                        184500         1076.25
   4030          16230396     GIII. PIM                   G01                        388000         2222.92
   4031          16230429     GIII. PIM                   G01                        208000         1256.67
   4032          16230486       GI. OC                    G01                       1500000            9375
   4033          16230523      GII. SS                    G01                     783893.67         6174.02
   4034          16230576      GII. SS                    G01                      74541.26          434.82
   4035          16228456     GIII. PIM                   G01                        800000         4666.67
   4036          16228462       GI. OC                    G01                        194350         1032.48
   4037          16228471       GI. OC                    G01                        403200            2520
   4038          16228475     GIII. PIM                   G01                        402650         2432.68
   4039          16226446       GI. OC                    G01                       1000000         7083.33
   4040          16226471     GIII. PIM                   G02                        436000         2634.17
   4041          16226604       GI. OC                    G01                         96850           615.4
   4042          16226607       GI. OC                    G01                        429600         2729.75
   4043          16226673     GIII. PIM                   G01                      74499.21          480.56
   4044          16228030     GIII. PIM                   G01                        176800         1086.58
   4045          16228102     GIII. PIM                   G01                     259372.53         1751.67
   4046          16228107     GIII. PIM                   G02                        716900         4405.95
   4047          16228118       GI. OC                    G01                        164400         1044.62
   4048          16228127     GIII. PIM                   G01                        386400          2334.5
   4049          16228168     GIII. PIM                   G01                        155600          842.83
   4050          16228186     GIII. PIM                   G01                        951300         5747.44
   4051          16226774       GI. OC                    G01                        460000         2922.92
   4052          16226015     GIII. PIM                   G02                     207279.76         1331.98
   4053          16226200      GII. SS                    G01                      77097.37          573.58
   4054          16226201     GIII. PIM                   G01                        228550         1357.02
   4055          16226206     GIII. PIM                   G01                        267896         1451.11
   4056          16226347       GI. OC                    G01                        286357         2006.75
   4057          16245317     GIII. PIM                   G01                        650000         3723.96
   4058          16245331     GIII. PIM                   G01                        101500           623.8
   4059          16243361     GIII. PIM                   G01                        309520         1805.53
   4060          16245395     GIII. PIM                   G01                        400000         2416.67
   4061          16243440     GIII. PIM                   G01                        223500         1303.75
   4062          16245262       GI. OC                    G01                        786800         4999.46
   4063          16225929      GII. SS                    G01                        525000         3554.69
   4064          16225876       GI. OC                    G01                        168000          1172.5
   4065          16225880       GI. OC                    G01                        164500         1148.07
   4066          16224377     GIII. PIM                   G01                         90400          546.17
   4067          16224403     GIII. PIM                   G01                        189000          1102.5
   4068          16224410     GIII. PIM                   G01                     257894.38         1558.11
   4069          16224441     GIII. PIM                   G02                        240000            1400
   4070          16224442       GI. OC                    G01                      40819.17          343.75
   4071          16224448     GIII. PIM                   G02                        250000         1406.25
   4072          16224500     GIII. PIM                   G01                     273281.33         1537.21
   4073          16224513     GIII. PIM                   G01                        945983         5715.31
   4074          16224592     GIII. PIM                   G01                        382400         2350.17
   4075          16224614     GIII. PIM                   G01                        544000         3116.67
   4076          16224629     GIII. PIM                   G01                        343200         1966.25
   4077          16224665     GIII. PIM                   G02                        472500         2608.59
   4078          16224683     GIII. PIM                   G01                     416847.33         2561.87
   4079          16224085     GIII. PIM                   G02                        452250         2685.23
   4080          16224133     GIII. PIM                   G01                     130445.48          906.51
   4081          16224136       GI. OC                    G01                     173597.09           849.9
   4082          16224225     GIII. PIM                   G01                       95779.5          663.05
   4083          16224280      GII. SS                    G01                        281132         1698.51
   4084          16349464       GI. OC                    G01                        474888         3017.52
   4085          16349459     GIII. PIM                   G02                        406232         2285.06
   4086          16224072     GIII. PIM                   G01                     126893.03          856.97
   4087          16368831     GIII. PIM                   G01                        454950         2132.58
   4088          16559181     GIII. PIM                   G02                        820000         5039.58
   4089          16559184     GIII. PIM                   G02                        624000            3965
   4090          16559185     GIII. PIM                   G02                     529367.71         3363.69
   4091          16369727     GIII. PIM                   G01                        544000         3173.33
   4092          16368836     GIII. PIM                   G01                        543000         3110.94
   4093          16559187     GIII. PIM                   G02                        420000         2581.25
   4094          16368838       GI. OC                    G01                        580000         3564.58
   4095          16386497      GII. SS                    G01                        962500         5915.36
   4096          16386498      GII. SS                    G01                        999999         5624.99
   4097          16369569     GIII. PIM                   G01                        428000          2407.5
   4098          16559180     GIII. PIM                   G02                        650000         4130.21
   4099          16369231     GIII. PIM                   G01                       1275000         6906.25
   4100          16369236     GIII. PIM                   G01                        575360         3476.13
   4101          16369237     GIII. PIM                   G01                       1250000         7552.08
   4102          16369245     GIII. PIM                   G01                       1500000          9062.5
   4103          16370005     GIII. PIM                   G01                        548000         3025.42
   4104          16370008     GIII. PIM                   G01                     629948.69         3609.08
   4105          16369254     GIII. PIM                   G01                     754979.13          4089.5
   4106          16369255       GI. OC                    G01                     738342.11         5174.19
   4107          16370017       GI. OC                    G01                       1000000         6145.83
   4108          16369264     GIII. PIM                   G01                        532000            2660
   4109          16369277     GIII. PIM                   G01                        999999         4895.83
   4110          16369284     GIII. PIM                   G01                        827200         4480.67
   4111          16370041     GIII. PIM                   G01                        472000         2704.17
   4112          16370047     GIII. PIM                   G01                        736000         4446.67
   4113          16370048     GIII. PIM                   G01                        480000            2650
   4114          16369611     GIII. PIM                   G01                        556000         2837.92
   4115          16196926       GI. OC                    G01                      358246.6         2717.93
   4116          16196927       GI. OC                    G01                     575514.32         4178.58
   4117          16370059     GIII. PIM                   G01                     571997.84         2740.82
   4118          16166388     GIII. PIM                   G02                     616176.65         3466.32
   4119          16207382     GIII. PIM                   G01                     279340.77         1910.09
   4120          16046717     GIII. PIM                   G01                        177600           869.5
   4121          16121704       GI. OC                    G01                      87615.46          548.95
   4122          16134869     GIII. PIM                   G02                        504100          3045.6
   4123          16066282       GI. OC                    G01                        263920         1704.48
   4124          16062001     GIII. PIM                   G02                      153099.8          861.19
   4125          16069115      GII. SS                    G01                     315471.66         1675.94
   4126          16107765     GIII. PIM                   G02                        296000         1510.83
   4127          16116474     GIII. PIM                   G02                        200000         1145.83
   4128          16639400      GII. SS                    G01                       1446250         8888.41
   4129          16639401      GII. SS                    G01                        736400         3988.83
   4130          16639402      GII. SS                    G01                        450000         2531.25
   4131          16648313      GII. SS                    G01                        472000          2802.5
   4132          16639403      GII. SS                    G01                        600000            3375
   4133          16648314      GII. SS                    G01                        615965         3785.62
   4134          16639404      GII. SS                    G01                        650000         3656.25
   4135          16648315      GII. SS                    G01                       1440000            8250
   4136          16639405      GII. SS                    G01                       1470000         8881.25
   4137          16648316      GII. SS                    G01                        540000         2981.25
   4138          16639406      GII. SS                    G01                     630418.31         3480.44
   4139          16648317      GII. SS                    G01                        775000         4682.29
   4140          16639407      GII. SS                    G01                       1193985         5969.93
   4141          16648318      GII. SS                    G01                        628000         3794.17
   4142          16639408      GII. SS                    G01                       1811696        11700.54
   4143          16648319      GII. SS                    G01                        600000            3500
   4144          16639409      GII. SS                    G01                       1964000        10638.33
   4145          16648320      GII. SS                    G01                        584000         3406.67
   4146          16639410      GII. SS                    G01                        500000          2812.5
   4147          16648321      GII. SS                    G01                        450000         2578.13
   4148          16639411      GII. SS                    G01                        950000         5640.63
   4149          16648322      GII. SS                    G01                       1616000            9595
   4150          16639412      GII. SS                    G01                     708189.74         4597.26
   4151          16639414      GII. SS                    G01                        750000            4375
   4152          16639415      GII. SS                    G01                       1000000         6653.02
   4153          16639416      GII. SS                    G01                        560000         3033.33
   4154          16639417      GII. SS                    G01                        500000         2916.67
   4155          16639418      GII. SS                    G01                       1500000          8437.5
   4156          16639420      GII. SS                    G01                        825000         5843.75
   4157          16639421      GII. SS                    G01                        451920          2636.2
   4158          16639422      GII. SS                    G01                        569600            3204
   4159          16639423      GII. SS                    G01                        960000            5500
   4160          16639424      GII. SS                    G01                        450000         2859.38
   4161          16639425      GII. SS                    G01                        719250         4195.63
   4162          16639426      GII. SS                    G01                        636000         3511.25
   4163          16639427      GII. SS                    G01                        484000         2772.92
   4164          16639428      GII. SS                    G01                        488000         3084.49
   4165          16639429      GII. SS                    G01                        748000            4675
   4166          16639430      GII. SS                    G01                        524000          2947.5
   4167          16639431      GII. SS                    G01                        492000          2767.5
   4168          16639432      GII. SS                    G01                        440000         2566.67
   4169          16639433      GII. SS                    G01                        504500         3468.44
   4170          16639434      GII. SS                    G01                        428000         2318.33
   4171          16639435      GII. SS                    G01                        675000         3867.19
   4172          16639436      GII. SS                    G01                        440000         2383.33
   4173          16639437      GII. SS                    G01                        984000            5740
   4174          16639438      GII. SS                    G01                        476000          2677.5
   4175          16639439      GII. SS                    G01                        489600            2499
   4176          16639440      GII. SS                    G01                        576000            3300
   4177          16639441      GII. SS                    G01                        476000         2875.83
   4178          16639442      GII. SS                    G01                        650000         3859.38
   4179          16639443      GII. SS                    G01                        820000         4697.92
   4180          16639444      GII. SS                    G01                        923250          3750.7
   4181          16639445      GII. SS                    G01                        556500         3843.61
   4182          16639446      GII. SS                    G01                        572000         3992.08
   4183          16647806      GII. SS                    G01                        945000         5315.63
   4184          16647807      GII. SS                    G01                       2120000         11262.5
   4185          16647808      GII. SS                    G01                        487500         2640.63
   4186          16647809      GII. SS                    G01                        511200            2982
   4187          16647810      GII. SS                    G01                        556000         3185.42
   4188          16647811      GII. SS                    G01                        455000         2606.77
   4189          16639349      GII. SS                    G01                        549500         3148.18
   4190          16639350      GII. SS                    G01                        880000            4400
   4191          16639351      GII. SS                    G01                       1420000          7987.5
   4192          16639352      GII. SS                    G01                        599920         3562.03
   4193          16639354      GII. SS                    G01                       1000000            5625
   4194          16639361      GII. SS                    G01                        712000            4005
   4195          16639362      GII. SS                    G01                        712500         4156.25
   4196          16639363      GII. SS                    G01                        458407         2530.79
   4197          16639364      GII. SS                    G01                        432000            2700
   4198          16639365      GII. SS                    G01                        644500         3491.04
   4199          16639366      GII. SS                    G01                        525000         2734.38
   4200          16639367      GII. SS                    G01                        541000         3155.83
   4201          16639368      GII. SS                    G01                        572000         3157.92
   4202          16639369      GII. SS                    G01                        600000            3625
   4203          16639370      GII. SS                    G01                        470000            2350
   4204          16639371      GII. SS                    G01                        435000         2446.88
   4205          16639372      GII. SS                    G01                        840000          4637.5
   4206          16639373      GII. SS                    G01                        252000         1706.25
   4207          16639374      GII. SS                    G01                        620000          3487.5
   4208          16639375      GII. SS                    G01                        459000          3015.3
   4209          16639376      GII. SS                    G01                        486000         2683.13
   4210          16639377      GII. SS                    G01                        511000         2980.83
   4211          16639378      GII. SS                    G01                        442000            2210
   4212          16639379      GII. SS                    G01                        940800            5292
   4213          16639380      GII. SS                    G01                        769000         4734.87
   4214          16639381      GII. SS                    G01                        513000         2778.75
   4215          16639382      GII. SS                    G01                       1000000         5520.83
   4216          16639383      GII. SS                    G01                        640000         3466.67
   4217          16639385      GII. SS                    G01                       1622600         8451.04
   4218          16639386      GII. SS                    G01                        553137         3284.25
   4219          16639387      GII. SS                    G01                        650000         3723.96
   4220          16639388      GII. SS                    G01                        511000         2980.83
   4221          16639389      GII. SS                    G01                        539200         3594.67
   4222          16639390      GII. SS                    G01                        822268         5890.83
   4223          16639391      GII. SS                    G01                        463990         2658.28
   4224          16639392      GII. SS                    G01                        423626         1941.62
   4225          16639393      GII. SS                    G01                        524000          3602.5
   4226          16639394      GII. SS                    G01                        566905         3306.95
   4227          16639395      GII. SS                    G01                     497539.14         2850.48
   4228          16639396      GII. SS                    G01                        568000          3372.5
   4229          16639397      GII. SS                    G01                        989000         5666.15
   4230          16639398      GII. SS                    G01                        620000         3358.33
   4231          16639399      GII. SS                    G01                        486850         2789.24
   4232          16639355      GII. SS                    G01                        799200          5161.5
   4233          16639356      GII. SS                    G01                        431990         2789.94
   4234          16639357      GII. SS                    G01                        472000            2655
   4235          16639358      GII. SS                    G01                        650000         3656.25
   4236          16639359      GII. SS                    G01                        485000         2728.13
   4237          16639360      GII. SS                    G01                        486000         2936.25
   4238          16639332      GII. SS                    G01                        300000          1812.5
   4239          16639333      GII. SS                    G01                        639200         3662.08
   4240          16639335      GII. SS                    G01                       1099925         6416.23
   4241          16639336      GII. SS                    G01                     311392.61         1686.71
   4242          16639337      GII. SS                    G01                        701300         3871.76
   4243          16639338      GII. SS                    G01                      476837.9         2994.58
   4244          16639339      GII. SS                    G01                        417684         2218.95
   4245          16639340      GII. SS                    G01                        456000          2422.5
   4246          16639341      GII. SS                    G01                        748000         4986.67
   4247          16639343      GII. SS                    G01                     499728.39         2863.03
   4248          16639344      GII. SS                    G01                        489520         2600.58
   4249          16639345      GII. SS                    G01                        672500         3922.92
   4250          16639346      GII. SS                    G01                        624000            3835
   4251          16639347      GII. SS                    G01                        472000         2556.67
   4252          16639348      GII. SS                    G01                        510000         2709.38
   4253          15634500     GIII. PIM                   G02                        500000         2343.75
   4254          16404353       GI. OC                    G01                        480000            3150
   4255          16649350      GII. SS                    G01                       1250000         7031.25
   4256          16649360      GII. SS                    G01                        480000            2650
   4257          16242961     GIII. PIM                   G01                        274700          1573.8
   4258          16242965     GIII. PIM                   G01                        161700          993.78
   4259          16243055     GIII. PIM                   G01                        287721         1678.37
   4260          16243060       GI. OC                    G01                        967702         6350.54
   4261          16243122     GIII. PIM                   G02                        592000         3576.67
   4262          16243184     GIII. PIM                   G01                        132000          728.75
   4263          16243191     GIII. PIM                   G02                        880000         5408.33
   4264          16243226       GI. OC                    G01                        533120          3665.2
   4265          16243309       GI. OC                    G01                        860000            5375
   4266          16242810      GII. SS                    G01                        506400         2901.25
   4267          16242816      GII. SS                    G01                        112350          795.81
   4268          15990394     GIII. PIM                   G02                     139998.92          772.91
   4269          15990448       GI. OC                    G01                     445686.51         3170.92
   4270          16131646     GIII. PIM                   G02                        456000          2612.5
   4271          16129437     GIII. PIM                   G01                        161801          926.99
   4272          16171828     GIII. PIM                   G01                        388800          2227.5
   4273          16169055     GIII. PIM                   G02                     467429.13         2824.05
   4274          16169188     GIII. PIM                   G01                        328000          1947.5
   4275          16169209       GI. OC                    G01                     407108.46          2887.8
   4276          16169369       GI. OC                    G01                        119200          856.75
   4277          16169375       GI. OC                    G01                     158969.01         1128.47
   4278          16142140     GIII. PIM                   G01                        416000            2340
   4279          16121199     GIII. PIM                   G01                     153137.38           861.4
   4280          16121331     GIII. PIM                   G01                        119600          735.04
   4281          16119268     GIII. PIM                   G01                        323404         1819.15
   4282          16119324      GII. SS                    G01                        125000          898.44
   4283          16119652      GII. SS                    G01                     189870.69         1380.53
   4284          16119221      GII. SS                    G01                     141052.03         1026.34
   4285          16649361      GII. SS                    G01                        825000          4812.5
   4286          16649352      GII. SS                    G01                        511650         3037.92
   4287          16649353      GII. SS                    G01                        550000         3322.92
   4288          16649363      GII. SS                    G01                        862500         4671.88
   4289          16649355      GII. SS                    G01                        645000         3964.06
   4290          16649356      GII. SS                    G01                        700000         4520.83
   4291          16649347      GII. SS                    G01                        500000         2760.42
   4292          16649357      GII. SS                    G01                        570000         3206.25
   4293          16649348      GII. SS                    G01                        898690         4774.29
   4294          16649358      GII. SS                    G01                        500570         2815.71
   4295          16649359      GII. SS                    G01                        548000         3139.58
   4296          16404318     GIII. PIM                   G02                        147500          906.51
   4297          16187684       GI. OC                    G01                     353394.12         1914.22
   4298          16201663       GI. OC                    G01                        743000         5185.52
   4299          16207955       GI. OC                    G01                     176918.75          774.02
   4300          16247767       GI. OC                    G01                     131924.06         1038.44
   4301          16296591       GI. OC                    G01                        218250         1318.59
   4302          16322855       GI. OC                    G01                        495200         2991.83
   4303          16323443       GI. OC                    G01                        139800          873.75
   4304          16329870       GI. OC                    G01                         87450          573.89
   4305          16329952       GI. OC                    G01                       1036000         7338.33
   4306          16331870       GI. OC                    G01                        180244          1220.4
   4307          16335203       GI. OC                    G01                      664553.8         4879.53
   4308          16335735       GI. OC                    G01                       1750000           13125
   4309          16335737       GI. OC                    G01                       1400000         8604.17
   4310          16342030       GI. OC                    G01                        162514         1015.71
   4311          16342120       GI. OC                    G01                        412500         2406.25
   4312          16344749       GI. OC                    G01                        960000            7000
   4313          16347347       GI. OC                    G01                       2000000           13125
   4314          16347395       GI. OC                    G01                       1500000         10312.5
   4315          16347733       GI. OC                    G01                        191900         1019.47
   4316          16347958       GI. OC                    G01                     649897.92         4197.26
   4317          16349499       GI. OC                    G01                        531700         3876.98
   4318          16358042       GI. OC                    G01                        630000         4265.62
   4319          16358052       GI. OC                    G01                        630000         4265.62
   4320          16358328       GI. OC                    G01                        423199         2248.25
   4321          16358779       GI. OC                    G01                       1000000         6354.17
   4322          16358973       GI. OC                    G01                    1176689.64          8537.7
   4323          16358998       GI. OC                    G01                        224800         1592.33
   4324          16359104       GI. OC                    G01                        800000         5833.33
   4325          16359554       GI. OC                    G01                        999000            6660
   4326          16360254       GI. OC                    G01                        620000          4262.5
   4327          16361248       GI. OC                    G01                         79200          486.75
   4328          16361321       GI. OC                    G01                        448000         3126.67
   4329          16361446       GI. OC                    G01                        184000         1130.83
   4330          16365576       GI. OC                    G01                     315827.39         2542.61
   4331          16365592       GI. OC                    G01                        476154         3471.96
   4332          16365746       GI. OC                    G01                       1120000            7700
   4333          16365759       GI. OC                    G01                       1500000        11093.75
   4334          16365946       GI. OC                    G01                        187500         1328.13
   4335          16368155       GI. OC                    G01                       1162500         8234.37
   4336          16368520       GI. OC                    G01                        353250         2060.62
   4337          16371876       GI. OC                    G01                        443255         2400.96
   4338          16371890       GI. OC                    G01                        143508         1016.51
   4339          16371932       GI. OC                    G01                         93404          583.78
   4340          16372071       GI. OC                    G01                    1346683.68        10361.11
   4341          16372146       GI. OC                    G01                         62090          362.19
   4342          16374781       GI. OC                    G01                        240408         1302.21
   4343          16374805       GI. OC                    G01                        177112          922.46
   4344          16374821       GI. OC                    G01                        256504          1389.4
   4345          16374831       GI. OC                    G01                        313320         1795.06
   4346          16375830       GI. OC                    G01                        138976          752.79
   4347          16376982       GI. OC                    G01                        921300         6046.03
   4348          16377134       GI. OC                    G01                        528000            3685
   4349          16377264       GI. OC                    G01                     107922.46           718.6
   4350          16377306       GI. OC                    G01                        183383         1069.73
   4351          16378111       GI. OC                    G01                     101543.04          808.38
   4352          16378562       GI. OC                    G01                        607950          4496.3
   4353          16378634       GI. OC                    G01                       1383750         9801.56
   4354          16382743       GI. OC                    G01                         66400          491.08
   4355          16382817       GI. OC                    G01                     101064.77          813.63
   4356          16383144       GI. OC                    G01                        624480          4423.4
   4357          16383163       GI. OC                    G01                        576200         4201.46
   4358          16383197       GI. OC                    G01                        760000          5462.5
   4359          16383342       GI. OC                    G01                        619200          4579.5
   4360          16384209       GI. OC                    G01                        270473         1465.06
   4361          16384248       GI. OC                    G01                     496466.66         3645.34
   4362          16384273       GI. OC                    G01                        521720         3586.83
   4363          16384349       GI. OC                    G01                        908100         6243.19
   4364          16387074       GI. OC                    G01                     112934.99          888.97
   4365          16387081       GI. OC                    G01                        123329          970.79
   4366          16387182       GI. OC                    G01                        452000         2636.67
   4367          16387263       GI. OC                    G01                     749999.99         5546.87
   4368          16387284       GI. OC                    G01                        157600         1034.25
   4369          16387286       GI. OC                    G01                       1372500         8721.09
   4370          16387503       GI. OC                    G01                      511513.6         3729.79
   4371          16387522       GI. OC                    G01                        522216         3862.22
   4372          16387537       GI. OC                    G01                        377600         2674.67
   4373          16388706     GIII. PIM                   G01                     432686.19         2844.83
   4374          16388715       GI. OC                    G01                        577050         3726.78
   4375          16388721       GI. OC                    G01                        291000         2091.56
   4376          16388743       GI. OC                    G01                        144000            1095
   4377          16388818       GI. OC                    G01                        356450         2153.55
   4378          16388928       GI. OC                    G01                       1000000         7083.33
   4379          16388972       GI. OC                    G01                       1500000           10000
   4380          16389028       GI. OC                    G01                      499719.7         3978.22
   4381          16389266       GI. OC                    G01                       1265000         8301.56
   4382          16389392       GI. OC                    G01                        333000         1873.13
   4383          16389442       GI. OC                    G01                        206200         1331.71
   4384          16389554       GI. OC                    G01                        153600         1087.17
   4385          16390099       GI. OC                    G01                     194990.77         1381.13
   4386          16390127       GI. OC                    G01                      61162.92          470.58
   4387          16390280       GI. OC                    G01                         88000           577.5
   4388          16390283       GI. OC                    G01                        260689          1330.6
   4389          16390399       GI. OC                    G01                        799200         5910.75
   4390          16390470     GIII. PIM                   G01                        737617         4225.94
   4391          16390482       GI. OC                    G01                        940000         6952.08
   4392          16390521       GI. OC                    G01                        439900          3207.6
   4393          16392337       GI. OC                    G01                        440000         3208.33
   4394          16392370       GI. OC                    G01                       66181.9          520.95
   4395          16392381       GI. OC                    G01                        621600         4779.57
   4396          16392425       GI. OC                    G01                        108662          781.01
   4397          16392441       GI. OC                    G01                        520000         3998.36
   4398          16392630       GI. OC                    G01                     279830.38         2152.96
   4399          16392811       GI. OC                    G01                       1365000         9526.56
   4400          16392814       GI. OC                    G01                        559200            3495
   4401          16392823       GI. OC                    G01                        633600            4158
   4402          16392840       GI. OC                    G01                        713045         5199.29
   4403          16393588       GI. OC                    G01                        747400         4904.81
   4404          16393608       GI. OC                    G01                        800000            4500
   4405          16393710       GI. OC                    G01                        134320          923.45
   4406          16393790       GI. OC                    G01                        221864         1455.98
   4407          16393803       GI. OC                    G01                        261600          1362.5
   4408          16393820       GI. OC                    G01                         90837           624.5
   4409          16393841       GI. OC                    G01                        277772         1562.47
   4410          16393853       GI. OC                    G01                         65800          466.08
   4411          16393904       GI. OC                    G01                        436000         3179.17
   4412          16394106       GI. OC                    G01                        564000         3113.75
   4413          16394319       GI. OC                    G01                        352800         2527.51
   4414          16395285       GI. OC                    G01                        293600          1651.5
   4415          16395292       GI. OC                    G01                        659996         4468.72
   4416          16395300       GI. OC                    G01                        752500         4389.58
   4417          16395455     GIII. PIM                   G01                       1500000         8593.75
   4418          16395470       GI. OC                    G01                        438900         3200.31
   4419          16395550       GI. OC                    G01                        479450         3246.28
   4420          16395700       GI. OC                    G01                        431708         2833.08
   4421          16395813       GI. OC                    G01                        466650         3208.22
   4422          16395825       GI. OC                    G01                        297708         1953.71
   4423          16397127       GI. OC                    G01                        249144         1401.44
   4424          16397132       GI. OC                    G01                        196800            1394
   4425          16397234       GI. OC                    G01                        465600            3201
   4426          16397242       GI. OC                    G01                        536000         3908.33
   4427          16397265       GI. OC                    G01                     151953.21         1028.46
   4428          16397367       GI. OC                    G01                     299793.54         2175.21
   4429          16397386       GI. OC                    G01                         84000             595
   4430          16397403       GI. OC                    G01                        448000         3266.67
   4431          16397419     GIII. PIM                   G01                        908000         6620.83
   4432          16397484       GI. OC                    G01                      73555.41          565.92
   4433          16397543       GI. OC                    G01                        236724         1898.72
   4434          16397556       GI. OC                    G01                        659800         4811.04
   4435          16400556       GI. OC                    G01                        260000         1354.17
   4436          16400853       GI. OC                    G01                       1000000         7083.33
   4437          16400925       GI. OC                    G01                        475920         2379.21
   4438          16401005       GI. OC                    G01                        630000         4396.88
   4439          16401659       GI. OC                    G01                        517900         3078.32
   4440          16402140       GI. OC                    G01                         98000          632.92
   4441          16402361       GI. OC                    G01                        136000             765
   4442          16402682       GI. OC                    G01                        335316         2165.59
   4443          16402776     GIII. PIM                   G02                        736000            4370
   4444          16404435       GI. OC                    G01                        280000          1662.5
   4445          16405910       GI. OC                    G01                     271574.24         2017.76
   4446          16407268     GIII. PIM                   G01                       1000000         5729.17
   4447          16419038       GI. OC                    G01                        192000            1120
   4448          16419445       GI. OC                    G01                        743532         5576.49
   4449          16419681       GI. OC                    G01                         85750           553.8
   4450          16419950       GI. OC                    G01                     199983.33         1083.24
   4451          16420207       GI. OC                    G01                        180000             975
   4452          16420298       GI. OC                    G01                        232000         1329.17
   4453          16420691     GIII. PIM                   G01                         86400             495
   4454          16422619       GI. OC                    G01                        800000         4333.33
   4455          16422652     GIII. PIM                   G01                        508400         2912.71
   4456          16422777     GIII. PIM                   G01                        820000         4697.92
   4457          16422830       GI. OC                    G01                        326375         2005.85
   4458          16468245     GIII. PIM                   G02                        560000         3383.33
   4459          16468314     GIII. PIM                   G02                        682500         4123.44
   4460          16468669     GIII. PIM                   G02                        308800         1865.67
   4461          16540132     GIII. PIM                   G02                        528000            3190
   4462          16540196       GI. OC                    G01                      239642.8          1750.3
   4463          16540366       GI. OC                    G01                        255000            1700
   4464          16540461       GI. OC                    G01                        650000         3520.83
   4465          16543918     GIII. PIM                   G02                       1000000         5833.33
   4466          16546120       GI. OC                    G01                        123500          694.69
   4467          16546221     GIII. PIM                   G02                        265000         1490.63
   4468          16546314     GIII. PIM                   G02                        895000         5220.83
   4469          16549377       GI. OC                    G01                        107000          568.44
   4470          16549404     GIII. PIM                   G01                        320000         1833.33
   4471          16549491       GI. OC                    G01                        108800             748
   4472          16549523     GIII. PIM                   G02                        318550         1758.66
   4473          16551626     GIII. PIM                   G02                        180150         1050.88
   4474          16551637     GIII. PIM                   G02                         83300          561.21
   4475          16551700     GIII. PIM                   G02                        628000          3532.5
   4476          16551714       GI. OC                    G01                     115936.64          933.36
   4477          16551873       GI. OC                    G01                        267960         1646.84
   4478          16551986       GI. OC                    G01                        156522          896.74
   4479          16552092     GIII. PIM                   G02                        432000            2520
   4480          16564574     GIII. PIM                   G02                        192000            1140
   4481          16568799       GI. OC                    G01                     222123.05         1730.31
   4482          16568902       GI. OC                    G01                         97600          538.83
   4483          16571603     GIII. PIM                   G02                        222450         1251.28
   4484          16571859     GIII. PIM                   G02                        810300         4473.53
   4485          16574974     GIII. PIM                   G02                      93724.99          631.95
   4486          16575272       GI. OC                    G01                        139650          901.91
   4487          16596012       GI. OC                    G01                        213750         1494.58





                 LOAN_SEQ                STATED_ORIGINAL_TERM              STATED_REM_TERM                 CURRENT_NET_COUPON       LPMI


--------------------------------------------------------------------------------


      1          16242782                                 360                          357                              6.875          0
      2          16242804                                 360                          355                               7.25          0
      3          16247980                                 360                          357                              6.875          0
      4          16247985                                 360                          357                              6.875          0
      5          16340417                                 360                          358                              6.875          0
      6          16340412                                 360                          358                               6.75          0
      7          16340413                                 360                          357                              6.625          0
      8          16340414                                 360                          358                               6.75          0
      9          16369053                                 360                          358                                  7          0
     10          16247962                                 360                          356                              6.125          0
     11          16247919                                 360                          357                              6.875          0
     12          16543371                                 360                          359                              7.375          0
     13          16543372                                 360                          359                              7.625          0
     14          16543373                                 360                          359                                  8          0
     15          16543374                                 360                          359                               7.25          0
     16          16543375                                 360                          359                               7.75          0
     17          16543376                                 360                          359                               7.75          0
     18          16543377                                 360                          359                                  8          0
     19          16402746                                 360                          359                                7.5          0
     20          16402735                                 360                          359                                6.5          0
     21          16402648                                 360                          359                              7.875          0
     22          16402656                                 360                          359                               7.75          0
     23          16402657                                 360                          359                               7.25          0
     24          16402685                                 360                          359                               7.75          0
     25          16402717                                 360                          359                              7.375          0
     26          16402553                                 360                          359                               7.25          0
     27          16402579                                 360                          359                              7.375          0
     28          16402618                                 360                          359                               8.75          0
     29          16402482                                 360                          359                                8.5          0
     30          16402225                                 360                          359                              8.125          0
     31          16402243                                 360                          359                              7.375          0
     32          16402251                                 360                          359                              8.375          0
     33          16402308                                 360                          359                                7.5          0
     34          16402320                                 360                          358                               6.75          0
     35          16402328                                 360                          359                              8.375          0
     36          16402343                                 360                          359                              7.875          0
     37          16402366                                 360                          359                              8.125          0
     38          16402141                                 360                          359                               8.25          0
     39          16402147                                 360                          359                              7.375          0
     40          16402105                                 360                          359                              8.375          0
     41          16402113                                 360                          359                              7.375          0
     42          16402067                                 360                          359                              8.375          0
     43          16402083                                 360                          359                               6.75          0
     44          16402087                                 360                          359                              7.875          0
     45          16402012                                 360                          359                              7.125          0
     46          16402015                                 360                          359                                  7          0
     47          16402051                                 360                          359                              8.375          0
     48          16402054                                 360                          359                                  7          0
     49          16401888                                 360                          358                                6.5          0
     50          16401890                                 360                          359                              8.375          0
     51          16401896                                 360                          359                              7.625          0
     52          16401919                                 360                          360                              8.125          0
     53          16401922                                 360                          359                              8.375          0
     54          16401994                                 360                          359                              8.375          0
     55          16401834                                 360                          359                              7.625          0
     56          16401835                                 360                          358                              7.625          0
     57          16401844                                 360                          359                              8.375          0
     58          16401867                                 360                          359                              7.875          0
     59          16401876                                 360                          358                              6.625          0
     60          16401881                                 360                          358                              6.875          0
     61          16401887                                 360                          358                               6.25          0
     62          16400990                                 360                          359                              7.875          0
     63          16400998                                 360                          359                                7.5          0
     64          16401009                                 360                          359                              8.375          0
     65          16400978                                 360                          359                              8.125          0
     66          16400836                                 360                          358                               6.25          0
     67          16400841                                 360                          359                                  8          0
     68          16400898                                 360                          359                              8.375          0
     69          16400667                                 360                          359                               7.25          0
     70          16400683                                 360                          359                                7.5          0
     71          16400690                                 360                          359                              7.875          0
     72          16400697                                 360                          359                               7.75          0
     73          16400709                                 360                          359                              8.375          0
     74          16400726                                 360                          359                              7.125          0
     75          16400778                                 360                          359                               6.75          0
     76          16400782                                 360                          359                              8.375          0
     77          16400789                                 360                          359                              7.375          0
     78          16400391                                 360                          359                              7.625          0
     79          16400412                                 360                          359                              7.625          0
     80          16400427                                 360                          359                                7.5          0
     81          16400443                                 360                          359                              7.125          0
     82          16400452                                 360                          359                              7.375          0
     83          16400476                                 360                          359                              7.125          0
     84          16400478                                 360                          359                               7.75          0
     85          16400497                                 360                          359                               6.25          0
     86          16400526                                 360                          359                              7.125          0
     87          16400545                                 360                          359                              7.625          0
     88          16400547                                 360                          359                              7.375          0
     89          16400562                                 360                          359                                6.5          0
     90          16400563                                 360                          359                              8.125          0
     91          16400567                                 360                          359                               7.75          0
     92          16400579                                 360                          358                                  7          0
     93          16400589                                 360                          359                                6.5          0
     94          16400598                                 360                          358                              6.375          0
     95          16400614                                 360                          359                              8.375          0
     96          16400619                                 360                          359                              8.375          0
     97          16400631                                 360                          358                               6.75          0
     98          16397504                                 360                          359                              7.875          0
     99          16397540                                 360                          359                              8.375          0
    100          16397541                                 360                          359                                7.5          0
    101          16397544                                 360                          358                              7.875          0
    102          16397566                                 360                          358                              8.375          0
    103          16400364                                 360                          359                               6.75          0
    104          16400366                                 360                          359                              7.875          0
    105          16400379                                 360                          359                              7.625          0
    106          16397385                                 360                          359                                  7          0
    107          16397473                                 360                          359                              8.375          0
    108          16397475                                 360                          359                              8.375          0
    109          16397494                                 360                          359                              7.375          0
    110          16397500                                 360                          359                              7.125          0
    111          16397346                                 360                          359                              8.375          0
    112          16397349                                 360                          359                               7.25          0
    113          16397357                                 360                          359                               8.25          0
    114          16397256                                 360                          359                                7.5          0
    115          16397259                                 360                          359                              8.375          0
    116          16397268                                 360                          359                              8.125          0
    117          16397281                                 360                          359                              8.375          0
    118          16397288                                 360                          359                              8.375          0
    119          16397175                                 360                          358                              5.875          0
    120          16397180                                 360                          359                              7.625          0
    121          16397200                                 360                          358                                  7          0
    122          16397201                                 360                          358                                6.5          0
    123          16397205                                 360                          358                              8.875          0
    124          16397217                                 360                          357                                7.5          0
    125          16397225                                 360                          359                              8.375          0
    126          16395696                                 360                          359                                  7          0
    127          16395709                                 360                          358                              7.125          0
    128          16395728                                 360                          359                              6.625          0
    129          16395733                                 360                          359                              8.125          0
    130          16395755                                 360                          359                              8.375          0
    131          16395758                                 360                          359                               8.25          0
    132          16395763                                 360                          359                              8.125          0
    133          16395785                                 360                          359                              7.875          0
    134          16395793                                 360                          359                              8.375          0
    135          16395808                                 360                          359                              7.375          0
    136          16395820                                 360                          359                              7.625          0
    137          16395829                                 360                          359                                  8          0
    138          16395837                                 360                          359                              8.125          0
    139          16397092                                 360                          359                               8.25          0
    140          16397094                                 360                          358                                  8          0
    141          16397137                                 360                          359                              7.625          0
    142          16397139                                 360                          359                              8.375          0
    143          16395516                                 360                          359                              8.125          0
    144          16395543                                 360                          359                              8.375          0
    145          16395547                                 360                          359                               7.25          0
    146          16395554                                 360                          359                              7.125          0
    147          16395574                                 360                          359                              8.375          0
    148          16395605                                 360                          359                                7.5          0
    149          16395625                                 360                          359                              7.375          0
    150          16395637                                 360                          359                              7.375          0
    151          16395648                                 360                          359                              8.375          0
    152          16395669                                 360                          358                              7.375          0
    153          16395497                                 360                          359                                  8          0
    154          16395449                                 360                          359                                  8          0
    155          16395452                                 360                          359                              7.375          0
    156          16395457                                 360                          359                              8.375          0
    157          16395372                                 360                          359                              6.875          0
    158          16395374                                 360                          359                              8.125          0
    159          16395335                                 360                          359                              7.375          0
    160          16395341                                 360                          359                              7.875          0
    161          16395239                                 360                          359                              6.375          0
    162          16395245                                 360                          359                              8.375          0
    163          16395249                                 360                          359                              8.125          0
    164          16395264                                 360                          359                              7.125          0
    165          16395281                                 360                          358                               9.25          0
    166          16394128                                 360                          358                               7.25          0
    167          16394045                                 360                          359                               6.75          0
    168          16394050                                 360                          359                               7.25          0
    169          16394108                                 360                          359                              7.875          0
    170          16394112                                 360                          359                               7.25          0
    171          16393998                                 360                          359                              8.375          0
    172          16393912                                 360                          358                              5.875          0
    173          16393918                                 360                          359                              8.375          0
    174          16393932                                 360                          359                              8.375          0
    175          16393892                                 360                          359                              8.375          0
    176          16393618                                 360                          359                               7.75          0
    177          16393624                                 360                          359                              7.875          0
    178          16393648                                 360                          359                              7.375          0
    179          16393656                                 360                          359                                  7          0
    180          16393707                                 360                          359                              7.125          0
    181          16393732                                 360                          359                              7.625          0
    182          16393775                                 360                          359                              8.375          0
    183          16393778                                 360                          359                              8.375          0
    184          16393787                                 360                          359                               7.75          0
    185          16393817                                 360                          359                               7.75          0
    186          16393822                                 360                          359                              7.875          0
    187          16392799                                 360                          359                                  8          0
    188          16392810                                 360                          359                                7.5          0
    189          16392824                                 360                          359                              8.375          0
    190          16393579                                 360                          359                              7.875          0
    191          16392776                                 360                          359                              8.125          0
    192          16392784                                 360                          359                                7.5          0
    193          16392738                                 360                          359                              7.875          0
    194          16392754                                 360                          359                              7.375          0
    195          16392769                                 360                          359                              6.875          0
    196          16392681                                 360                          359                              8.375          0
    197          16392687                                 360                          359                                7.5          0
    198          16392692                                 360                          359                              8.375          0
    199          16392643                                 360                          359                              7.375          0
    200          16392659                                 360                          359                              8.375          0
    201          16392417                                 360                          359                               7.75          0
    202          16392445                                 360                          359                              8.375          0
    203          16392466                                 360                          359                              8.375          0
    204          16392467                                 360                          359                              8.125          0
    205          16392479                                 360                          359                              7.875          0
    206          16392484                                 360                          359                               7.75          0
    207          16392486                                 360                          359                              8.375          0
    208          16392496                                 360                          359                              7.875          0
    209          16392498                                 360                          359                                  8          0
    210          16392509                                 360                          359                              8.125          0
    211          16392521                                 360                          359                              8.375          0
    212          16392526                                 360                          359                              8.375          0
    213          16392529                                 360                          359                              6.875          0
    214          16392544                                 360                          359                              8.375          0
    215          16392545                                 360                          359                                  8          0
    216          16392553                                 360                          359                              8.375          0
    217          16392554                                 360                          359                               7.25          0
    218          16392555                                 360                          359                              7.875          0
    219          16392580                                 360                          358                               7.75          0
    220          16392588                                 360                          359                              7.625          0
    221          16392589                                 360                          359                              8.125          0
    222          16392594                                 360                          359                               7.25          0
    223          16392623                                 360                          359                              6.375          0
    224          16392629                                 360                          359                              6.625          0
    225          16392633                                 360                          358                               7.25          0
    226          16392296                                 360                          359                               7.75          0
    227          16392298                                 360                          359                               7.25          0
    228          16392330                                 360                          359                              7.125          0
    229          16392394                                 360                          359                              7.875          0
    230          16390479                                 360                          359                              8.625          0
    231          16392262                                 360                          359                              8.375          0
    232          16392263                                 360                          359                               7.75          0
    233          16392278                                 360                          359                               8.25          0
    234          16390471                                 360                          359                               8.25          0
    235          16390475                                 360                          359                              7.625          0
    236          16390412                                 360                          359                                8.5          0
    237          16390419                                 360                          359                              8.375          0
    238          16390434                                 360                          359                               7.25          0
    239          16390454                                 360                          359                              6.625          0
    240          16390296                                 360                          359                              7.375          0
    241          16390298                                 360                          359                              6.875          0
    242          16390306                                 360                          359                              7.875          0
    243          16390329                                 360                          359                                  8          0
    244          16390343                                 360                          359                              8.625          0
    245          16390352                                 360                          359                                8.5          0
    246          16390355                                 360                          359                              8.375          0
    247          16390361                                 360                          358                              6.375          0
    248          16390376                                 360                          359                                7.5          0
    249          16390202                                 360                          359                              6.875          0
    250          16390209                                 360                          359                               7.75          0
    251          16390219                                 360                          359                                8.5          0
    252          16390239                                 360                          359                                  8          0
    253          16390255                                 360                          359                              7.375          0
    254          16390108                                 360                          359                               7.75          0
    255          16390133                                 360                          359                                8.5          0
    256          16389997                                 360                          359                              7.375          0
    257          16390005                                 360                          359                                7.5          0
    258          16390008                                 360                          359                                8.5          0
    259          16390010                                 360                          359                              8.375          0
    260          16390024                                 360                          359                              8.125          0
    261          16390086                                 360                          359                                8.5          0
    262          16389953                                 360                          359                              8.125          0
    263          16389378                                 360                          359                                  7          0
    264          16389399                                 360                          359                                8.5          0
    265          16389510                                 360                          359                              7.375          0
    266          16389523                                 360                          359                                  7          0
    267          16389263                                 360                          359                              8.125          0
    268          16389267                                 360                          359                              7.125          0
    269          16389284                                 360                          358                              6.375          0
    270          16389309                                 360                          359                              6.875          0
    271          16389311                                 360                          359                                  8          0
    272          16389315                                 360                          359                                8.5          0
    273          16389332                                 360                          359                               7.75          0
    274          16389347                                 360                          359                              7.375          0
    275          16388912                                 360                          358                               7.75          0
    276          16388927                                 360                          358                                7.5          0
    277          16388933                                 360                          359                                8.5          0
    278          16388980                                 360                          359                              8.125          0
    279          16389004                                 360                          359                                8.5          0
    280          16389029                                 360                          359                              7.625          0
    281          16389043                                 360                          358                              8.625          0
    282          16389142                                 360                          359                                8.5          0
    283          16389148                                 360                          359                              8.125          0
    284          16388798                                 360                          359                                7.5          0
    285          16388815                                 360                          358                                  7          0
    286          16388761                                 360                          359                                6.5          0
    287          16388787                                 360                          359                              8.125          0
    288          16388740                                 360                          358                                  7          0
    289          16388731                                 360                          358                                  6          0
    290          16387516                                 360                          359                                  8          0
    291          16387534                                 360                          359                                6.5          0
    292          16387557                                 360                          359                              8.125          0
    293          16387558                                 360                          359                                7.5          0
    294          16387574                                 360                          359                              6.625          0
    295          16387582                                 360                          359                               7.25          0
    296          16387602                                 360                          359                              7.625          0
    297          16387607                                 360                          359                                8.5          0
    298          16387620                                 360                          359                              7.625          0
    299          16387623                                 360                          359                                8.5          0
    300          16387633                                 360                          359                               8.25          0
    301          16422638                                 360                          359                                  7          0
    302          16543357                                 360                          359                              6.125          0
    303          16543358                                 360                          359                              7.375          0
    304          16543359                                 360                          359                               6.75          0
    305          16543360                                 360                          359                              6.875          0
    306          16543361                                 360                          359                               7.25          0
    307          16543362                                 360                          359                              6.875          0
    308          16543363                                 360                          359                              6.875          0
    309          16543364                                 360                          359                              6.875          0
    310          16543365                                 360                          359                               7.75          0
    311          16543366                                 360                          359                              7.625          0
    312          16543367                                 360                          359                                7.5          0
    313          16543368                                 360                          359                                7.5          0
    314          16543369                                 360                          359                              7.625          0
    315          16543370                                 360                          359                              6.875          0
    316          16404472                                 360                          359                              6.625          0
    317          16389009                                 360                          358                                  6          0
    318          16389014                                 360                          358                                6.5          0
    319          16389290                                 360                          358                                  8          0
    320          16389376                                 360                          355                              6.875          0
    321          16389481                                 360                          357                                  7          0
    322          16389491                                 360                          358                              6.875          0
    323          16392470                                 360                          358                              7.375          0
    324          16393690                                 360                          359                              7.625          0
    325          16393715                                 360                          359                               7.25          0
    326          16393731                                 360                          359                              7.125          0
    327          16393737                                 360                          358                               7.25          0
    328          16393753                                 360                          358                              7.125          0
    329          16397415                                 360                          358                                7.5          0
    330          16380688                                 360                          359                                8.5          0
    331          16380689                                 360                          358                               7.75          0
    332          16380690                                 360                          359                              6.875          0
    333          16380694                                 360                          359                                8.5          0
    334          16380696                                 360                          359                               7.25          0
    335          16386820                                 360                          359                              7.625          0
    336          16386821                                 360                          358                                  7          0
    337          16386822                                 360                          358                              7.625          0
    338          16386823                                 360                          358                              7.375          0
    339          16386824                                 360                          359                               7.25          0
    340          16386825                                 360                          358                               7.75          0
    341          16386826                                 360                          358                              7.875          0
    342          16386827                                 360                          359                              7.875          0
    343          16386828                                 360                          358                                  7          0
    344          16386829                                 360                          358                              7.375          0
    345          16380677                                 360                          359                                8.5          0
    346          16380679                                 360                          358                               7.75          0
    347          16380680                                 360                          359                                8.5          0
    348          16380681                                 360                          359                                8.5          0
    349          16380682                                 360                          359                                7.5          0
    350          16380683                                 360                          359                                8.5          0
    351          16380684                                 360                          359                                8.5          0
    352          16380685                                 360                          359                                8.5          0
    353          16380686                                 360                          359                                8.5          0
    354          16380687                                 360                          359                                8.5          0
    355          16386475                                 360                          358                              6.125          0
    356          16386477                                 360                          358                              6.625          0
    357          16386478                                 360                          359                                  6          0
    358          16558882                                 360                          359                               7.25          0
    359          16558887                                 360                          358                              6.625          0
    360          16558971                                 360                          358                              6.625          0
    361          16558891                                 360                          359                              6.125          0
    362          16558972                                 360                          358                              6.375          0
    363          16558868                                 360                          356                               6.25          0
    364          16558954                                 360                          358                              6.125          0
    365          16558957                                 360                          358                               6.25          0
    366          16558878                                 360                          354                               6.75          0
    367          16558864                                 360                          355                              5.625          0
    368          16559093                                 360                          359                               6.75          0
    369          16559095                                 360                          358                                  7          0
    370          16559097                                 360                          359                              6.625          0
    371          16559179                                 360                          359                              5.875          0
    372          16559182                                 360                          359                               6.75          0
    373          16559183                                 360                          359                               6.75          0
    374          16559186                                 360                          359                                6.5          0
    375          16559188                                 360                          359                               7.75          0
    376          16559189                                 360                          359                               7.25          0
    377          16559191                                 360                          359                              6.125          0
    378          16558910                                 360                          358                               6.25          0
    379          16558913                                 360                          358                                  7          0
    380          16558922                                 360                          358                               6.75          0
    381          16558925                                 360                          358                              6.625          0
    382          16558931                                 360                          358                               6.25          0
    383          16558935                                 360                          359                                6.5          0
    384          16558936                                 360                          358                              5.875          0
    385          16558859                                 360                          359                              7.625          0
    386          16559070                                 360                          358                              6.125          0
    387          16559151                                 360                          359                                  6          0
    388          16559154                                 360                          358                              6.625          0
    389          16559156                                 360                          359                              7.125          0
    390          16559077                                 360                          359                              6.625          0
    391          16559158                                 360                          359                                6.5          0
    392          16559078                                 360                          359                              6.375          0
    393          16559163                                 360                          359                              7.625          0
    394          16559165                                 360                          359                                  6          0
    395          16559166                                 360                          359                                6.5          0
    396          16559008                                 360                          359                               7.25          0
    397          16565087                                 360                          359                                7.5          0
    398          16559011                                 360                          359                              6.875          0
    399          16559013                                 360                          359                               5.25          0
    400          16559015                                 360                          359                                6.5          0
    401          16565091                                 360                          359                              6.375          0
    402          16565096                                 360                          359                              6.625          0
    403          16565097                                 360                          359                              6.625          0
    404          16559020                                 360                          358                               7.25          0
    405          16559101                                 360                          359                               6.25          0
    406          16559022                                 360                          359                              6.125          0
    407          16559103                                 360                          359                                6.5          0
    408          16559023                                 360                          359                               5.75          0
    409          16559027                                 360                          359                              7.875          0
    410          16559112                                 360                          359                              6.625          0
    411          16559119                                 360                          359                                7.5          0
    412          16559039                                 360                          359                              6.625          0
    413          16559121                                 360                          359                                  7          0
    414          16559204                                 360                          359                              7.125          0
    415          16559205                                 360                          359                               6.75          0
    416          16559044                                 360                          359                                  6          0
    417          16559125                                 360                          359                                5.5          0
    418          16559208                                 360                          359                              5.875          0
    419          16559047                                 360                          359                              6.375          0
    420          16559214                                 360                          359                               6.25          0
    421          16559136                                 360                          359                               6.75          0
    422          16559056                                 360                          359                              6.875          0
    423          16559141                                 360                          359                              7.125          0
    424          16559145                                 360                          359                               6.75          0
    425          16559146                                 360                          359                                  6          0
    426          16559147                                 360                          359                              6.125          0
    427          16559068                                 360                          359                              6.125          0
    428          16559149                                 360                          359                               6.25          0
    429          16565150                                 360                          360                              7.125          0
    430          16565152                                 360                          360                              6.625          0
    431          16559004                                 360                          359                                  7          0
    432          16565161                                 360                          360                                  6          0
    433          16223911                                 360                          358                              6.125          0
    434          16565140                                 360                          359                                  6          0
    435          16556153                                 360                          343                                5.5          0
    436          16556154                                 360                          347                              6.625          0
    437          16565145                                 360                          359                                7.5          0
    438          16556144                                 360                          359                              7.125          0
    439          16565136                                 360                          359                               6.25          0
    440          16565134                                 360                          359                              7.625          0
    441          16247839                                 360                          357                              5.875          0
    442          16247857                                 360                          357                              6.375          0
    443          16247877                                 360                          358                                  8          0
    444          16247893                                 360                          357                               6.75          0
    445          16245973                                 360                          358                                7.5          0
    446          16245926                                 360                          357                               6.75          0
    447          16245932                                 360                          357                              6.875          0
    448          16245805                                 360                          357                              7.875          0
    449          16245849                                 360                          357                               7.25          0
    450          15959855                                 360                          352                                6.5          0
    451          15959103                                 360                          353                              6.875          0
    452          15954906                                 360                          352                              6.875          0
    453          16365647                                 360                          357                              7.375          0
    454          16365628                                 360                          359                              8.375          0
    455          16365632                                 360                          359                              7.875          0
    456          16188993                                 360                          357                               6.75          0
    457          16188998                                 360                          358                              6.375          0
    458          16189132                                 360                          356                              6.625          0
    459          16189290                                 360                          356                                  7          0
    460          16365609                                 360                          359                                  8          0
    461          16365602                                 360                          358                                  7          0
    462          16245732                                 360                          357                              6.875          0
    463          16245734                                 360                          357                              6.875          0
    464          16245609                                 360                          357                              6.875          0
    465          16245663                                 360                          357                              6.875          0
    466          16245536                                 360                          357                              5.625          0
    467          16245539                                 360                          357                                  7          0
    468          16245583                                 360                          357                                  7          0
    469          16245458                                 360                          356                               7.25          0
    470          16245418                                 360                          348                              5.625          0
    471          16365533                                 360                          359                              7.625          0
    472          16365550                                 360                          358                              8.125          0
    473          16365569                                 360                          359                                7.5          0
    474          16361566                                 360                          358                              8.625          0
    475          16361573                                 360                          357                              8.375          0
    476          16365520                                 360                          359                              7.375          0
    477          16236100                                 360                          357                               7.25          0
    478          16236147                                 360                          356                              7.125          0
    479          16236149                                 360                          356                              6.875          0
    480          16236152                                 360                          356                               6.75          0
    481          16236157                                 360                          356                               7.25          0
    482          16236174                                 360                          356                              6.875          0
    483          16236175                                 360                          356                              7.125          0
    484          16236176                                 360                          357                              6.375          0
    485          16239829                                 360                          358                              7.125          0
    486          16239846                                 360                          357                              7.125          0
    487          16239889                                 360                          357                               7.25          0
    488          16361538                                 360                          358                              8.625          0
    489          16361487                                 360                          358                              7.625          0
    490          16361513                                 360                          359                              8.625          0
    491          16361515                                 360                          359                              8.625          0
    492          16236069                                 360                          357                               7.25          0
    493          16222660                                 360                          357                                  7          0
    494          16222682                                 360                          357                              6.875          0
    495          16222709                                 360                          356                                  7          0
    496          16222549                                 360                          357                                  6          0
    497          16222555                                 360                          357                               6.75          0
    498          16222588                                 360                          357                                6.5          0
    499          16222599                                 360                          358                                  7          0
    500          16222614                                 360                          357                              7.125          0
    501          16222615                                 360                          357                              6.625          0
    502          16222646                                 360                          357                                  7          0
    503          16361451                                 360                          358                               7.75          0
    504          16361466                                 360                          359                               7.75          0
    505          16361477                                 360                          358                              6.375          0
    506          16361431                                 360                          358                               8.25          0
    507          16361436                                 360                          358                              7.625          0
    508          16361443                                 360                          358                                  8          0
    509          16361365                                 360                          359                                7.5          0
    510          16361374                                 360                          359                                  8          0
    511          16361416                                 360                          359                              8.375          0
    512          16361352                                 360                          358                              7.875          0
    513          16361339                                 360                          359                               7.75          0
    514          16361317                                 360                          358                              7.125          0
    515          16361323                                 360                          358                              6.125          0
    516          16361326                                 360                          358                                  8          0
    517          16404157                                 360                          359                              7.875          0
    518          16404162                                 360                          359                              7.375          0
    519          16404173                                 360                          359                              7.875          0
    520          16404188                                 360                          359                               7.25          0
    521          16404204                                 360                          358                                  7          0
    522          16404091                                 360                          359                              8.125          0
    523          16404101                                 360                          359                                6.5          0
    524          16404042                                 360                          359                                6.5          0
    525          16404051                                 360                          359                                7.5          0
    526          16404065                                 360                          359                                  8          0
    527          16403946                                 360                          359                              8.375          0
    528          16403999                                 360                          359                              7.375          0
    529          16404005                                 360                          359                              7.125          0
    530          16404010                                 360                          359                                  8          0
    531          16404294                                 360                          359                              7.125          0
    532          16404302                                 360                          359                              7.625          0
    533          16339522                                 360                          358                              7.625          0
    534          16206343                                 360                          357                                  8          0
    535          16206318                                 360                          357                                  7          0
    536          16206147                                 360                          357                              6.875          0
    537          16205941                                 360                          357                              6.625          0
    538          16206003                                 360                          348                               5.25          0
    539          16205700                                 360                          356                              7.375          0
    540          16205651                                 360                          355                              7.375          0
    541          16205652                                 360                          357                              5.875          0
    542          16205657                                 360                          353                               6.25          0
    543          16201552                                 360                          356                              6.875          0
    544          16201611                                 360                          355                              6.125          0
    545          16201269                                 360                          355                                  7          0
    546          16199196                                 360                          357                                  7          0
    547          16199245                                 360                          357                              5.875          0
    548          16199349                                 360                          357                              6.375          0
    549          16199524                                 360                          357                              6.625          0
    550          16361216                                 360                          358                               7.75          0
    551          16361230                                 360                          358                                  7          0
    552          16361241                                 360                          359                              6.875          0
    553          16361312                                 360                          358                                  6          0
    554          16199106                                 360                          355                              6.875          0
    555          16199032                                 360                          357                                6.5          0
    556          16196862                                 360                          357                               6.75          0
    557          16196733                                 360                          357                              6.625          0
    558          16240414                                 360                          357                                  7          0
    559          16565124                                 360                          359                              7.375          0
    560          16565125                                 360                          360                                7.5          0
    561          16565126                                 360                          359                              6.875          0
    562          16565127                                 360                          358                                7.5          0
    563          16556138                                 360                          358                                7.5          0
    564          16565129                                 360                          359                               6.25          0
    565          16556139                                 360                          358                                  6          0
    566          16556129                                 360                          359                              5.375          0
    567          16565120                                 360                          359                               6.25          0
    568          16565121                                 360                          360                              6.125          0
    569          16558986                                 360                          359                               6.75          0
    570          16558991                                 360                          358                                6.5          0
    571          16558996                                 360                          359                                  6          0
    572          16558999                                 360                          359                               6.25          0
    573          16565102                                 360                          359                              6.625          0
    574          16565106                                 360                          359                              7.125          0
    575          16556115                                 360                          357                              6.625          0
    576          16556120                                 360                          355                                6.5          0
    577          16565112                                 360                          358                              7.125          0
    578          16565114                                 360                          359                               7.25          0
    579          16565116                                 360                          360                              6.625          0
    580          16565117                                 360                          358                               6.62       0.63
    581          16556126                                 360                          358                                  7          0
    582          16565118                                 360                          359                              5.875          0
    583          16196426                                 360                          356                              6.375          0
    584          16196438                                 360                          357                               6.75          0
    585          16196469                                 360                          357                               6.75          0
    586          16223839                                 360                          357                                  7          0
    587          16223872                                 360                          357                              6.625          0
    588          16196281                                 360                          358                              7.125          0
    589          16196288                                 360                          357                                6.5          0
    590          16196245                                 360                          356                              6.625          0
    591          16361137                                 360                          358                               6.75          0
    592          16361138                                 360                          359                              8.375          0
    593          16361167                                 360                          358                              6.625          0
    594          16360993                                 360                          358                                7.5          0
    595          16361000                                 360                          359                              7.625          0
    596          16361038                                 360                          359                              6.375          0
    597          16361077                                 360                          358                              5.375          0
    598          16361091                                 360                          359                              8.375          0
    599          16360900                                 360                          358                               7.75          0
    600          16360905                                 360                          357                               7.75          0
    601          16360910                                 360                          358                              7.625          0
    602          16360927                                 360                          358                              8.375          0
    603          16360959                                 360                          358                                7.5          0
    604          16360962                                 360                          359                                7.5          0
    605          16360328                                 360                          359                              7.125          0
    606          16360344                                 360                          359                              7.625          0
    607          16360353                                 360                          359                              7.625          0
    608          16360297                                 360                          358                              7.125          0
    609          16360304                                 360                          359                              7.125          0
    610          16360245                                 360                          359                              8.375          0
    611          16360248                                 360                          359                              8.375          0
    612          16360262                                 360                          358                                  8          0
    613          16360272                                 360                          358                              8.375          0
    614          16360274                                 360                          359                              8.125          0
    615          16360123                                 360                          358                                6.5          0
    616          16360152                                 360                          359                              7.125          0
    617          16360171                                 360                          358                              8.375          0
    618          16360230                                 360                          358                                7.5          0
    619          16360081                                 360                          359                              6.625          0
    620          16360084                                 360                          358                              7.625          0
    621          16360110                                 360                          358                              8.375          0
    622          16360048                                 360                          358                              5.875          0
    623          16360050                                 360                          359                                  8          0
    624          16360059                                 360                          359                               7.25          0
    625          16360028                                 360                          359                              7.125          0
    626          16359956                                 360                          359                               8.25          0
    627          16359958                                 360                          358                               7.75          0
    628          16359969                                 360                          359                               7.75          0
    629          16359990                                 360                          359                              8.375          0
    630          16359991                                 360                          359                              8.125          0
    631          16359894                                 360                          359                                  8          0
    632          16359906                                 360                          358                              7.125          0
    633          16359909                                 360                          357                                  7          0
    634          16359941                                 360                          358                              8.375          0
    635          16359830                                 360                          359                              8.125          0
    636          16359426                                 360                          358                                8.5          0
    637          16359455                                 360                          359                                7.5          0
    638          16420315                                 360                          359                              8.125          0
    639          16420336                                 360                          359                              7.875          0
    640          16420338                                 360                          359                                7.5          0
    641          16420471                                 360                          359                              8.375          0
    642          16420206                                 360                          359                              7.375          0
    643          16420200                                 360                          359                              6.375          0
    644          16420021                                 360                          358                                7.5          0
    645          16420137                                 360                          359                              6.875          0
    646          16420010                                 360                          358                              8.625          0
    647          16419962                                 360                          359                                  8          0
    648          16419615                                 360                          359                                  8          0
    649          16419666                                 360                          359                                8.5          0
    650          16419442                                 360                          359                                8.5          0
    651          16419512                                 360                          359                               7.75          0
    652          16419506                                 360                          359                              7.625          0
    653          16419325                                 360                          359                               7.25          0
    654          16419332                                 360                          359                              7.375          0
    655          16419336                                 360                          359                               7.25          0
    656          16419357                                 360                          359                               7.25          0
    657          16419366                                 360                          359                              7.625          0
    658          16419378                                 360                          359                              7.375          0
    659          16419179                                 360                          358                              7.125          0
    660          16419188                                 360                          358                              6.375          0
    661          16419229                                 360                          359                              8.375          0
    662          16419166                                 360                          358                              6.375          0
    663          16419289                                 360                          359                              8.375          0
    664          16234593                                 360                          356                              6.375          0
    665          16234594                                 360                          356                              7.125          0
    666          16234595                                 360                          354                              5.375          0
    667          16234597                                 360                          356                              6.375          0
    668          16234598                                 360                          356                                6.5          0
    669          16234599                                 360                          356                                6.5          0
    670          16234600                                 360                          356                                6.5          0
    671          16234601                                 360                          356                              6.375          0
    672          16234602                                 360                          356                                6.5          0
    673          16234607                                 360                          356                              7.125          0
    674          16234610                                 360                          356                              6.625          0
    675          16234612                                 360                          356                              6.125          0
    676          16234616                                 360                          357                              5.875          0
    677          16234620                                 360                          356                               6.75          0
    678          16234630                                 360                          356                              6.625          0
    679          16234631                                 360                          356                              6.625          0
    680          16234632                                 360                          356                              5.875          0
    681          16234633                                 360                          356                                  7          0
    682          16234635                                 360                          356                              6.625          0
    683          16234636                                 360                          355                              5.875          0
    684          16234563                                 360                          356                              6.625          0
    685          16234564                                 360                          356                              6.625          0
    686          16234565                                 360                          356                                5.5          0
    687          16234566                                 360                          356                                5.5          0
    688          16234567                                 360                          356                              6.375          0
    689          16234569                                 360                          356                              6.875          0
    690          16234571                                 360                          356                              6.375          0
    691          16234572                                 360                          356                              6.625          0
    692          16234576                                 360                          356                              6.625          0
    693          16234583                                 360                          356                              6.375          0
    694          16234586                                 360                          355                                  6          0
    695          16234587                                 360                          356                              6.625          0
    696          16234589                                 360                          356                               6.25          0
    697          16234590                                 360                          356                               6.75          0
    698          16234591                                 360                          356                               6.25          0
    699          16234592                                 360                          356                              6.375          0
    700          16234497                                 360                          356                              6.375          0
    701          16234499                                 360                          356                                6.5          0
    702          16234500                                 360                          356                              7.125          0
    703          16234501                                 360                          356                              5.625          0
    704          16234503                                 360                          356                              6.625          0
    705          16234504                                 360                          354                              5.875          0
    706          16234506                                 360                          356                                6.5          0
    707          16234508                                 360                          356                                5.5          0
    708          16234509                                 360                          356                              7.375          0
    709          16234511                                 360                          356                              6.125          0
    710          16234512                                 360                          354                                  6          0
    711          16234513                                 360                          354                              5.375          0
    712          16234516                                 360                          356                              6.875          0
    713          16234518                                 360                          356                                  7          0
    714          16234520                                 360                          356                              6.375          0
    715          16234522                                 360                          356                              5.625          0
    716          16234523                                 360                          356                              5.875          0
    717          16234524                                 360                          356                                6.5          0
    718          16234526                                 360                          353                                  5          0
    719          16234529                                 360                          356                                6.5          0
    720          16234530                                 360                          354                               5.75          0
    721          16234531                                 360                          356                               6.75          0
    722          16234532                                 360                          356                              6.125          0
    723          16234534                                 360                          356                              6.625          0
    724          16234535                                 360                          356                               6.75          0
    725          16234536                                 360                          356                              6.125          0
    726          16234537                                 360                          356                                6.5          0
    727          16234538                                 360                          356                              5.375          0
    728          16234539                                 360                          354                               5.75          0
    729          16234541                                 360                          356                                6.5          0
    730          16234542                                 360                          356                                6.5          0
    731          16234543                                 360                          356                              7.125          0
    732          16234545                                 360                          356                              4.875          0
    733          16234546                                 360                          356                              6.625          0
    734          16234547                                 360                          354                              5.875          0
    735          16234548                                 360                          356                                6.5          0
    736          16234550                                 360                          356                              6.625          0
    737          16234551                                 360                          354                              5.625          0
    738          16234553                                 360                          356                               5.75          0
    739          16234554                                 360                          356                               6.75          0
    740          16234555                                 360                          355                                5.5          0
    741          16234556                                 360                          356                               6.75          0
    742          16234557                                 360                          356                              6.125          0
    743          16234559                                 360                          356                               6.25          0
    744          16234560                                 360                          356                                6.5          0
    745          16234491                                 360                          356                                  6          0
    746          16234493                                 360                          356                              6.375          0
    747          16234494                                 360                          355                              7.125          0
    748          16234485                                 360                          354                              5.875          0
    749          16234486                                 360                          356                               5.75          0
    750          16234487                                 360                          356                              5.625          0
    751          16234488                                 360                          354                                5.5          0
    752          16234489                                 360                          354                               5.75          0
    753          16232883                                 360                          354                               6.75          0
    754          16232885                                 360                          356                              6.875          0
    755          16232886                                 360                          356                                7.5          0
    756          16232887                                 360                          355                                8.5          0
    757          16232889                                 360                          355                                6.5          0
    758          16232890                                 360                          356                                7.5          0
    759          16232892                                 360                          356                              7.625          0
    760          16232893                                 360                          356                              7.125          0
    761          16232894                                 360                          356                              7.125          0
    762          16232896                                 360                          356                              6.125          0
    763          16232898                                 360                          356                              8.375          0
    764          16232899                                 360                          357                              8.125          0
    765          16232900                                 360                          356                              6.625          0
    766          16232901                                 360                          356                              6.375          0
    767          16232902                                 360                          356                                  8          0
    768          16232903                                 360                          356                               7.25          0
    769          16232904                                 360                          356                              7.125          0
    770          16232905                                 360                          356                               6.75          0
    771          16232906                                 360                          356                                7.5          0
    772          16232907                                 360                          357                              7.375          0
    773          16232908                                 360                          356                               7.25          0
    774          16232909                                 360                          356                              7.125          0
    775          16232910                                 360                          357                               7.25          0
    776          16232911                                 360                          356                                7.5          0
    777          16232912                                 360                          356                              7.125          0
    778          16232913                                 360                          356                              7.875          0
    779          16232914                                 360                          356                                7.5          0
    780          16232916                                 360                          357                                6.5          0
    781          16232917                                 360                          356                                8.5          0
    782          16232918                                 360                          356                               8.25          0
    783          16232919                                 360                          357                              7.875          0
    784          16232920                                 360                          356                               8.25          0
    785          16232921                                 360                          356                               6.25          0
    786          16232922                                 360                          356                              8.375          0
    787          16232924                                 360                          356                                6.5          0
    788          16232925                                 360                          356                                6.5          0
    789          16232926                                 360                          356                              7.375          0
    790          16232927                                 360                          357                               7.25          0
    791          16349450                                 360                          358                              6.375          0
    792          16223826                                 360                          357                              6.875          0
    793          16167036                                 360                          354                              6.375          0
    794          16339437                                 360                          359                               8.25          0
    795          16339444                                 360                          358                                  7          0
    796          16195151                                 360                          357                                  7          0
    797          16195209                                 360                          357                                6.5          0
    798          16195249                                 360                          357                              6.375          0
    799          16222023                                 360                          354                              7.625          0
    800          16222025                                 360                          358                                6.5          0
    801          16222042                                 360                          358                              8.375          0
    802          16195006                                 360                          357                              6.625          0
    803          16419064                                 360                          359                                8.5          0
    804          16419065                                 360                          359                              7.375          0
    805          16419067                                 360                          359                               7.75          0
    806          16369187                                 360                          358                              7.125          0
    807          16369188                                 360                          358                                6.5          0
    808          16370100                                 360                          358                              7.125          0
    809          16370101                                 360                          358                               6.75          0
    810          16370107                                 360                          358                              6.625          0
    811          16370109                                 360                          358                               6.25          0
    812          16559130                                 360                          359                               6.75          0
    813          16559133                                 360                          359                              6.875          0
    814          16559135                                 360                          359                              6.625          0
    815          16369353                                 360                          358                               7.25          0
    816          16369515                                 360                          358                               6.75          0
    817          16369192                                 360                          358                              6.625          0
    818          16559137                                 360                          359                              6.625          0
    819          16369355                                 360                          358                              6.625          0
    820          16559138                                 360                          359                                  6          0
    821          16559139                                 360                          358                               6.75          0
    822          16370112                                 360                          358                              7.125          0
    823          16370113                                 360                          358                               7.25          0
    824          16370114                                 360                          358                              6.875          0
    825          16340394                                 360                          357                                  6          0
    826          16559140                                 360                          359                                7.5          0
    827          16559142                                 360                          359                              6.875          0
    828          16559143                                 360                          358                                6.5          0
    829          16340398                                 360                          357                               6.75          0
    830          16559144                                 360                          359                                  7          0
    831          16369524                                 360                          358                                  6          0
    832          16386455                                 360                          358                                6.5          0
    833          16386456                                 360                          357                               6.75          0
    834          16369527                                 360                          358                              6.625          0
    835          16386457                                 360                          358                              6.875          0
    836          16369529                                 360                          358                               6.25          0
    837          16386459                                 360                          358                              7.375          0
    838          16370121                                 360                          358                                6.5          0
    839          16559150                                 360                          359                                6.5          0
    840          16386460                                 360                          358                                6.5          0
    841          16559152                                 360                          359                                  7          0
    842          16369531                                 360                          358                                  7          0
    843          16386461                                 360                          358                              6.875          0
    844          16386462                                 360                          358                              7.125          0
    845          16369371                                 360                          358                               6.25          0
    846          16386463                                 360                          358                              6.625          0
    847          16369535                                 360                          357                                6.5          0
    848          16386464                                 360                          358                              5.625          0
    849          16386465                                 360                          358                              6.125          0
    850          16386466                                 360                          358                               6.75          0
    851          16369375                                 360                          357                                  6          0
    852          16386467                                 360                          358                                6.5          0
    853          16386468                                 360                          358                              6.375          0
    854          16386469                                 360                          358                              6.625          0
    855          16370138                                 360                          358                               6.75          0
    856          16363844                                 360                          358                                6.5          0
    857          16377727                                 360                          355                                6.5          0
    858          16377786                                 360                          358                                  7          0
    859          16377787                                 360                          358                              7.375          0
    860          16377788                                 360                          358                                7.5          0
    861          16377789                                 360                          358                              6.875          0
    862          16377790                                 360                          358                                  7          0
    863          16377791                                 360                          358                                  7          0
    864          16380626                                 360                          358                              7.875          0
    865          16380628                                 360                          358                               7.75          0
    866          16380629                                 360                          359                               6.75          0
    867          16380631                                 360                          359                              7.875          0
    868          16380632                                 360                          358                                  7          0
    869          16380633                                 360                          359                              7.125          0
    870          16380634                                 360                          359                               7.25          0
    871          16380635                                 360                          359                              6.625          0
    872          16380636                                 360                          358                              7.875          0
    873          16380639                                 360                          358                               7.75          0
    874          16380640                                 360                          359                              7.625          0
    875          16380642                                 360                          359                              6.625          0
    876          16380644                                 360                          358                              7.375          0
    877          16380645                                 360                          358                               7.75          0
    878          16380647                                 360                          359                              7.625          0
    879          16380648                                 360                          358                               8.25          0
    880          16380649                                 360                          358                              7.625          0
    881          16380650                                 360                          359                              7.625          0
    882          16380651                                 360                          359                                8.5          0
    883          16380652                                 360                          359                              6.625          0
    884          16380653                                 360                          359                                6.5          0
    885          16380654                                 360                          359                              7.625          0
    886          16380655                                 360                          359                                  7          0
    887          16380661                                 360                          359                                7.5          0
    888          16380662                                 360                          358                              7.125          0
    889          16380663                                 360                          358                              7.875          0
    890          16380665                                 360                          358                                7.5          0
    891          16380666                                 360                          358                              7.125          0
    892          16380668                                 360                          359                              7.625          0
    893          16380669                                 360                          358                              7.625          0
    894          16380670                                 360                          358                              6.625          0
    895          16380671                                 360                          359                              7.875          0
    896          16380672                                 360                          359                               6.75          0
    897          16380673                                 360                          359                              7.375          0
    898          16380674                                 360                          359                                8.5          0
    899          16380675                                 360                          359                                8.5          0
    900          16380676                                 360                          359                                8.5          0
    901          16363831                                 360                          358                                6.5          0
    902          16363832                                 360                          358                              7.375          0
    903          16363833                                 360                          358                                7.5          0
    904          16363834                                 360                          358                              7.625          0
    905          16363835                                 360                          358                              7.125          0
    906          16363836                                 360                          358                              6.625          0
    907          16363837                                 360                          358                                  7          0
    908          16363838                                 360                          358                              6.625          0
    909          16363840                                 360                          358                              7.375          0
    910          16363843                                 360                          358                              6.875          0
    911          16363823                                 360                          358                               7.25          0
    912          16363824                                 360                          358                              7.375          0
    913          16363826                                 360                          358                               7.25          0
    914          16363827                                 360                          358                              6.875          0
    915          16363830                                 360                          358                               7.25          0
    916          16220859                                 360                          357                               6.75          0
    917          16220901                                 360                          357                                6.5          0
    918          16220963                                 360                          357                              6.625          0
    919          16195001                                 360                          357                              6.625          0
    920          16220729                                 360                          356                                6.5          0
    921          16220734                                 360                          357                              7.875          0
    922          16360979                                 360                          357                               6.25          0
    923          16363819                                 360                          358                                  7          0
    924          16363820                                 360                          358                                6.5          0
    925          16363821                                 360                          358                              7.375          0
    926          16363822                                 360                          358                              6.375          0
    927          16222467                                 360                          357                                7.5          0
    928          16167542                                 360                          354                              5.875          0
    929          16340409                                 360                          358                                  7          0
    930          16222391                                 360                          357                              6.125          0
    931          16222422                                 360                          357                                  7          0
    932          16222426                                 360                          357                              6.875          0
    933          16222436                                 360                          357                                  7          0
    934          16188487                                 360                          357                               6.75          0
    935          16222277                                 360                          357                                  7          0
    936          16222292                                 360                          358                              7.625          0
    937          16222323                                 360                          357                                  6          0
    938          16222210                                 360                          357                                  6          0
    939          16222225                                 360                          356                                  6          0
    940          16220506                                 360                          358                              7.625          0
    941          16240452                                 360                          358                              5.625          0
    942          16240489                                 360                          357                                6.5          0
    943          16242710                                 360                          357                               6.25          0
    944          16242711                                 360                          357                               6.75          0
    945          16242738                                 360                          357                                6.5          0
    946          16242744                                 360                          356                              6.875          0
    947          16220453                                 360                          358                              6.875          0
    948          16214196                                 360                          357                              6.875          0
    949          16214209                                 360                          358                              7.875          0
    950          16214239                                 360                          357                               6.25          0
    951          16214245                                 360                          357                              7.125          0
    952          16214321                                 360                          357                              6.375          0
    953          16214098                                 360                          357                              6.875          0
    954          16386830                                 360                          358                              7.625          0
    955          16386831                                 360                          358                              7.375          0
    956          16386832                                 360                          359                                7.5          0
    957          16388894                                 360                          358                              6.625          0
    958          16388935                                 360                          358                              6.625          0
    959          16388939                                 360                          358                                  7          0
    960          16388945                                 360                          358                                  6          0
    961          16388970                                 360                          358                              7.125          0
    962          16388989                                 360                          347                               7.25          0
    963          16389000                                 360                          358                                7.5          0
    964          16389008                                 360                          358                              7.375          0
    965          16386470                                 360                          358                              7.125          0
    966          16386471                                 360                          358                               6.25          0
    967          16369704                                 360                          358                               6.25          0
    968          16386472                                 360                          358                                6.5          0
    969          16369381                                 360                          358                              5.625          0
    970          16559164                                 360                          359                              6.625          0
    971          16386473                                 360                          358                               6.75          0
    972          16368816                                 360                          358                              6.375          0
    973          16369708                                 360                          358                              5.875          0
    974          16559167                                 360                          359                               6.25          0
    975          16386476                                 360                          358                               6.75          0
    976          16368819                                 360                          356                              7.125          0
    977          16386479                                 360                          358                              6.125          0
    978          16370300                                 360                          358                                6.5          0
    979          16371030                                 360                          358                               6.75          0
    980          16370302                                 360                          358                              6.125          0
    981          16370141                                 360                          358                              6.625          0
    982          16371033                                 360                          358                                7.5          0
    983          16371034                                 360                          358                              6.875          0
    984          16371037                                 360                          358                              6.375          0
    985          16371038                                 360                          358                               6.25          0
    986          16559170                                 360                          359                              6.625          0
    987          16369712                                 360                          358                               7.25          0
    988          16559172                                 360                          359                              6.125          0
    989          16559173                                 360                          359                                  6          0
    990          16386481                                 360                          358                                  7          0
    991          16369714                                 360                          358                               6.75          0
    992          16559174                                 360                          359                              7.125          0
    993          16559175                                 360                          359                                  7          0
    994          16184206                                 360                          355                                  5          0
    995          16369319                                 360                          358                                6.5          0
    996          16559100                                 360                          359                              6.125          0
    997          16559102                                 360                          359                              7.125          0
    998          16559104                                 360                          359                               7.25          0
    999          16559105                                 360                          359                              6.875          0
   1000          16369161                                 360                          357                              6.375          0
   1001          16559108                                 360                          359                              7.125          0
   1002          16369326                                 360                          358                              6.625          0
   1003          16369329                                 360                          358                                  6          0
   1004          16322702                                 360                          357                              6.875          0
   1005          16322705                                 360                          357                              7.125          0
   1006          16559110                                 360                          359                                  7          0
   1007          16559113                                 360                          359                               6.75          0
   1008          16559118                                 360                          359                              5.875          0
   1009          16369173                                 360                          358                               6.25          0
   1010          16369174                                 360                          358                              6.125          0
   1011          16559120                                 360                          359                                  6          0
   1012          16559122                                 360                          359                              6.625          0
   1013          16559123                                 360                          359                              7.125          0
   1014          16565130                                 360                          359                                7.5          0
   1015          16565131                                 360                          359                                6.5          0
   1016          16565132                                 360                          359                              7.125          0
   1017          16565133                                 360                          360                               7.25          0
   1018          16565135                                 360                          360                                7.5          0
   1019          16565137                                 360                          360                               7.25          0
   1020          16565138                                 360                          359                               6.25          0
   1021          16565139                                 360                          359                                4.5          0
   1022          16565141                                 360                          359                               6.75          0
   1023          16565142                                 360                          359                              6.125          0
   1024          16565143                                 360                          359                                6.5          0
   1025          16565144                                 360                          359                                6.5          0
   1026          16565146                                 360                          359                              6.625          0
   1027          16565147                                 360                          359                                  7          0
   1028          16565148                                 360                          360                                  7          0
   1029          16565149                                 360                          359                                6.5          0
   1030          16208134                                 360                          356                              6.125          0
   1031          16369130                                 360                          358                              6.875          0
   1032          16565151                                 360                          359                                  6          0
   1033          16565153                                 360                          359                               6.25          0
   1034          16565154                                 360                          360                              7.375          0
   1035          16565155                                 360                          359                                7.5          0
   1036          16565156                                 360                          359                              6.625          0
   1037          16565157                                 360                          359                              6.625          0
   1038          16565158                                 360                          359                              6.625          0
   1039          16565159                                 360                          359                               7.75          0
   1040          16565160                                 360                          359                                  7          0
   1041          16369140                                 360                          357                                  6          0
   1042          16369303                                 360                          358                              6.875          0
   1043          16369141                                 360                          357                               6.25          0
   1044          16369142                                 360                          357                               6.25          0
   1045          16565162                                 360                          359                              7.375          0
   1046          16369304                                 360                          358                              6.875          0
   1047          16565163                                 360                          359                              7.375          0
   1048          16369144                                 360                          357                               6.25          0
   1049          16565164                                 360                          360                                  7          0
   1050          16565165                                 360                          359                               7.25          0
   1051          16565123                                 360                          360                                  7          0
   1052          16565128                                 360                          359                               6.25          0
   1053          16565115                                 360                          360                              6.375          0
   1054          16565119                                 360                          359                                6.5          0
   1055          16565122                                 360                          359                                7.5          0
   1056          16565100                                 360                          359                              6.625          0
   1057          16565101                                 360                          359                               6.75          0
   1058          16565104                                 360                          358                                7.5          0
   1059          16565105                                 360                          360                              6.625          0
   1060          16565107                                 360                          360                               7.75          0
   1061          16565108                                 360                          359                                5.5          0
   1062          16565109                                 360                          359                              6.125          0
   1063          16565110                                 360                          359                              6.625          0
   1064          16565111                                 360                          360                               6.25          0
   1065          16370680                                 360                          358                              5.875          0
   1066          16370689                                 360                          358                              6.125          0
   1067          16558985                                 360                          358                              6.625          0
   1068          16558987                                 360                          358                              6.625          0
   1069          16558988                                 360                          359                              6.625          0
   1070          16558992                                 360                          359                               6.25          0
   1071          16558993                                 360                          359                              6.625          0
   1072          16558995                                 360                          359                              7.125          0
   1073          16558997                                 360                          359                                7.5          0
   1074          16370098                                 360                          358                              6.125          0
   1075          16369820                                 360                          358                                  7          0
   1076          16369821                                 360                          358                              6.625          0
   1077          16368931                                 360                          358                               6.25          0
   1078          16369666                                 360                          358                               6.75          0
   1079          16370266                                 360                          358                              5.875          0
   1080          16371319                                 360                          358                               7.25          0
   1081          16369832                                 360                          358                               7.25          0
   1082          16368943                                 360                          358                               6.75          0
   1083          16368947                                 360                          358                               6.75          0
   1084          16368949                                 360                          357                               6.75          0
   1085          16368787                                 360                          358                              6.875          0
   1086          16368789                                 360                          357                              6.625          0
   1087          16371321                                 360                          358                               6.75          0
   1088          16371323                                 360                          358                                  7          0
   1089          16371162                                 360                          358                               6.25          0
   1090          16370277                                 360                          358                              6.125          0
   1091          16369841                                 360                          358                                6.5          0
   1092          16369845                                 360                          357                              6.125          0
   1093          16368793                                 360                          357                              6.625          0
   1094          16368794                                 360                          357                              6.125          0
   1095          16368799                                 360                          357                              6.875          0
   1096          16371395                                 360                          358                              6.375          0
   1097          16371558                                 360                          358                              7.125          0
   1098          16371396                                 360                          358                              5.625          0
   1099          16371397                                 360                          358                               6.75          0
   1100          16558961                                 360                          357                               6.75          0
   1101          16558963                                 360                          358                                  7          0
   1102          16558968                                 360                          357                              6.375          0
   1103          16558969                                 360                          359                               6.25          0
   1104          16558970                                 360                          359                               7.25          0
   1105          16558973                                 360                          358                              6.625          0
   1106          16558974                                 360                          359                                  7          0
   1107          16399619                                 360                          358                              6.125          0
   1108          16558948                                 360                          360                              7.125          0
   1109          16370813                                 360                          358                                  7          0
   1110          16370814                                 360                          358                              6.625          0
   1111          16370819                                 360                          358                               6.75          0
   1112          16371548                                 360                          358                              6.375          0
   1113          16399620                                 360                          359                              6.375          0
   1114          16399621                                 360                          359                              6.375          0
   1115          16371388                                 360                          358                              6.875          0
   1116          16399622                                 360                          358                               6.75          0
   1117          16399624                                 360                          358                                6.5          0
   1118          16399625                                 360                          359                              6.625          0
   1119          16558953                                 360                          359                                  8          0
   1120          16558955                                 360                          359                                6.5          0
   1121          16399629                                 360                          359                                7.5          0
   1122          16558956                                 360                          359                              7.625          0
   1123          16370827                                 360                          357                              7.125          0
   1124          16371375                                 360                          358                              6.625          0
   1125          16399611                                 360                          358                                  7          0
   1126          16399612                                 360                          358                              6.625          0
   1127          16558940                                 360                          359                               6.25          0
   1128          16399614                                 360                          359                                  7          0
   1129          16558941                                 360                          358                               6.75          0
   1130          16399615                                 360                          359                              6.375          0
   1131          16399616                                 360                          358                              6.625          0
   1132          16558943                                 360                          359                               6.75          0
   1133          16399617                                 360                          359                                  6          0
   1134          16558944                                 360                          358                              6.875          0
   1135          16371526                                 360                          358                                6.5          0
   1136          16370639                                 360                          358                                6.5          0
   1137          16399603                                 360                          357                              6.625          0
   1138          16558930                                 360                          358                               6.75          0
   1139          16399604                                 360                          359                              6.875          0
   1140          16558933                                 360                          358                              7.875          0
   1141          16558934                                 360                          358                              6.125          0
   1142          16399608                                 360                          358                                  7          0
   1143          16399609                                 360                          358                              6.625          0
   1144          16368992                                 360                          358                              6.875          0
   1145          16558939                                 360                          359                               6.75          0
   1146          16370640                                 360                          358                              5.875          0
   1147          16371371                                 360                          358                              5.875          0
   1148          16371373                                 360                          358                               6.75          0
   1149          16559226                                 360                          359                              6.625          0
   1150          16559227                                 360                          359                              6.875          0
   1151          16369607                                 360                          358                              6.125          0
   1152          16559228                                 360                          359                              7.625          0
   1153          16559067                                 360                          359                              6.125          0
   1154          16559229                                 360                          359                              7.125          0
   1155          16559069                                 360                          359                               6.25          0
   1156          16370201                                 360                          358                               7.25          0
   1157          16370040                                 360                          358                              7.125          0
   1158          16370204                                 360                          358                               6.75          0
   1159          16370043                                 360                          358                              6.625          0
   1160          16370044                                 360                          358                              6.625          0
   1161          16322661                                 360                          357                                  7          0
   1162          16370208                                 360                          358                               6.75          0
   1163          16370209                                 360                          358                               7.25          0
   1164          16322663                                 360                          357                               6.25          0
   1165          16370049                                 360                          358                               6.75          0
   1166          16322664                                 360                          357                              6.375          0
   1167          16559230                                 360                          359                              6.375          0
   1168          16369610                                 360                          358                              6.625          0
   1169          16559231                                 360                          359                              6.875          0
   1170          16322667                                 360                          357                               6.75          0
   1171          16559071                                 360                          359                              7.125          0
   1172          16322669                                 360                          357                              6.125          0
   1173          16559072                                 360                          359                              6.375          0
   1174          16369458                                 360                          358                               6.75          0
   1175          16369298                                 360                          358                              6.625          0
   1176          16371103                                 360                          358                              6.125          0
   1177          16370216                                 360                          358                                6.5          0
   1178          16370217                                 360                          358                              6.375          0
   1179          16322670                                 360                          357                              6.625          0
   1180          16322671                                 360                          357                              6.375          0
   1181          16371109                                 360                          358                              6.625          0
   1182          16370057                                 360                          358                              6.125          0
   1183          16322672                                 360                          357                                  7          0
   1184          16370058                                 360                          358                              6.625          0
   1185          16322676                                 360                          357                                  6          0
   1186          16322678                                 360                          357                              7.125          0
   1187          16559082                                 360                          359                              6.625          0
   1188          16559084                                 360                          359                              6.375          0
   1189          16369627                                 360                          358                                  6          0
   1190          16559086                                 360                          359                              7.625          0
   1191          16369628                                 360                          358                              6.625          0
   1192          16369629                                 360                          358                              5.875          0
   1193          16370062                                 360                          358                                6.5          0
   1194          16370063                                 360                          358                               6.25          0
   1195          16322680                                 360                          357                              6.625          0
   1196          16322681                                 360                          357                              5.875          0
   1197          16322684                                 360                          357                                6.5          0
   1198          16322685                                 360                          357                                  7          0
   1199          16559090                                 360                          359                                6.5          0
   1200          16322687                                 360                          357                              6.625          0
   1201          16559091                                 360                          359                                6.5          0
   1202          16322688                                 360                          357                              6.375          0
   1203          16559092                                 360                          359                               6.75          0
   1204          16369476                                 360                          358                               7.25          0
   1205          16369638                                 360                          358                                6.5          0
   1206          16371120                                 360                          358                              7.375          0
   1207          16371121                                 360                          357                                6.5          0
   1208          16370071                                 360                          358                                6.5          0
   1209          16370073                                 360                          358                              6.875          0
   1210          16370235                                 360                          358                              7.125          0
   1211          16322690                                 360                          357                              6.625          0
   1212          16370238                                 360                          358                               6.75          0
   1213          16322691                                 360                          357                              6.625          0
   1214          16322693                                 360                          357                              7.125          0
   1215          16369800                                 360                          358                              6.125          0
   1216          16370079                                 360                          358                              6.625          0
   1217          16322695                                 360                          357                              6.625          0
   1218          16322696                                 360                          357                              6.375          0
   1219          16369803                                 360                          358                              6.625          0
   1220          16369808                                 360                          358                              6.375          0
   1221          16369647                                 360                          358                               7.25          0
   1222          16369649                                 360                          358                               7.25          0
   1223          16370082                                 360                          358                              6.625          0
   1224          16370245                                 360                          358                               7.25          0
   1225          16370408                                 360                          358                                  7          0
   1226          16370087                                 360                          358                                6.5          0
   1227          16369813                                 360                          358                                  7          0
   1228          16369814                                 360                          358                               7.25          0
   1229          16368925                                 360                          357                              6.375          0
   1230          16369656                                 360                          358                                  7          0
   1231          16369499                                 360                          358                                  6          0
   1232          16370411                                 360                          358                               6.25          0
   1233          16371141                                 360                          358                              6.875          0
   1234          16370415                                 360                          357                               6.25          0
   1235          16371148                                 360                          358                              7.125          0
   1236          16370095                                 360                          358                               6.75          0
   1237          16371333                                 360                          358                              6.625          0
   1238          16370281                                 360                          358                              6.375          0
   1239          16371173                                 360                          358                              6.875          0
   1240          16369850                                 360                          358                               6.75          0
   1241          16558904                                 360                          358                              6.375          0
   1242          16558906                                 360                          358                              6.625          0
   1243          16369854                                 360                          358                              6.625          0
   1244          16558908                                 360                          359                              6.625          0
   1245          16369855                                 360                          358                                6.5          0
   1246          16368966                                 360                          357                              6.375          0
   1247          16369699                                 360                          358                                  7          0
   1248          16371180                                 360                          358                               6.25          0
   1249          16370290                                 360                          358                                6.5          0
   1250          16371505                                 360                          358                                  7          0
   1251          16371345                                 360                          358                                6.5          0
   1252          16371346                                 360                          358                                6.5          0
   1253          16371349                                 360                          358                              6.875          0
   1254          16370296                                 360                          358                               6.25          0
   1255          16371187                                 360                          358                                  6          0
   1256          16370298                                 360                          358                                  7          0
   1257          16558911                                 360                          358                              7.125          0
   1258          16370299                                 360                          358                                  6          0
   1259          16558912                                 360                          358                              6.375          0
   1260          16558916                                 360                          358                              6.875          0
   1261          16558917                                 360                          358                              6.625          0
   1262          16558919                                 360                          358                                  7          0
   1263          16369866                                 360                          358                              5.875          0
   1264          16368977                                 360                          357                              6.625          0
   1265          16369868                                 360                          358                              6.625          0
   1266          16371350                                 360                          358                                5.5          0
   1267          16371517                                 360                          358                               7.25          0
   1268          16371194                                 360                          358                              6.625          0
   1269          16371518                                 360                          358                               6.25          0
   1270          16558921                                 360                          358                               6.25          0
   1271          16558923                                 360                          358                               7.25          0
   1272          16558926                                 360                          359                               7.25          0
   1273          16368981                                 360                          358                               7.25          0
   1274          16558929                                 360                          358                                  7          0
   1275          16369877                                 360                          358                              6.875          0
   1276          16368986                                 360                          358                               6.25          0
   1277          16368989                                 360                          357                                  7          0
   1278          16371525                                 360                          358                              6.375          0
   1279          16559225                                 360                          359                              6.375          0
   1280          16369443                                 360                          358                               6.75          0
   1281          16213871                                 360                          356                              6.625          0
   1282          16213956                                 360                          357                               6.75          0
   1283          16213963                                 360                          357                                6.5          0
   1284          16340405                                 360                          357                              5.875          0
   1285          16340407                                 360                          358                               7.25          0
   1286          16213692                                 360                          357                              6.875          0
   1287          16187311                                 360                          356                                6.5          0
   1288          16187329                                 360                          356                                6.5          0
   1289          16187343                                 360                          357                              6.625          0
   1290          16186879                                 360                          357                              7.125          0
   1291          16186123                                 360                          357                                  6          0
   1292          16185500                                 360                          352                                  7          0
   1293          16185207                                 360                          357                                  7          0
   1294          16184779                                 360                          357                              7.125          0
   1295          16180947                                 360                          357                               6.75          0
   1296          16180997                                 360                          358                               7.25          0
   1297          16181005                                 360                          357                                  7          0
   1298          16181131                                 360                          356                               7.25          0
   1299          16176718                                 360                          357                              6.625          0
   1300          16176779                                 360                          357                              8.125          0
   1301          16176774                                 360                          357                              6.875          0
   1302          16176885                                 360                          357                              6.875          0
   1303          16176454                                 360                          357                               6.75          0
   1304          16176051                                 360                          356                               6.25          0
   1305          16165918                                 360                          357                              6.125          0
   1306          16165923                                 360                          357                              6.125          0
   1307          16165946                                 360                          357                               7.25          0
   1308          16168795                                 360                          356                              5.625          0
   1309          16165399                                 360                          359                              7.125          0
   1310          16164277                                 360                          356                                6.5          0
   1311          16163887                                 360                          357                              7.125          0
   1312          16163920                                 360                          356                              5.875          0
   1313          16210764                                 360                          357                               6.75          0
   1314          16210852                                 360                          357                                  6          0
   1315          16210855                                 360                          357                              6.125          0
   1316          16210459                                 360                          357                              6.875          0
   1317          16210474                                 360                          356                              6.625          0
   1318          16210566                                 360                          356                              6.625          0
   1319          16210641                                 360                          357                               6.75          0
   1320          16210698                                 360                          357                              6.875          0
   1321          16210397                                 360                          357                              7.375          0
   1322          16209335                                 360                          355                                  8          0
   1323          16209372                                 360                          357                              6.625          0
   1324          16209376                                 360                          357                                  7          0
   1325          16209382                                 360                          357                                  7          0
   1326          16209409                                 360                          357                              6.625          0
   1327          16160335                                 360                          356                               6.25          0
   1328          16540027                                 360                          360                               8.25          0
   1329          16360931                                 360                          357                                6.5          0
   1330          16360934                                 360                          357                              6.625          0
   1331          16360936                                 360                          357                              7.125          0
   1332          16360970                                 360                          358                              6.625          0
   1333          16360975                                 360                          358                                  7          0
   1334          16422333                                 360                          360                                  8          0
   1335          16403860                                 360                          360                              7.125          0
   1336          16403881                                 360                          360                              7.375          0
   1337          16405170                                 360                          360                                  8          0
   1338          16330335                                 360                          358                              7.125          0
   1339          16330336                                 360                          358                              6.625          0
   1340          16330338                                 360                          358                              7.125          0
   1341          16330339                                 360                          358                              6.625          0
   1342          16330340                                 360                          358                              6.625          0
   1343          16331936                                 360                          357                              6.125          0
   1344          16332001                                 360                          357                              7.375          0
   1345          16332014                                 360                          357                              7.125          0
   1346          16332027                                 360                          357                               7.25          0
   1347          16339625                                 360                          357                               6.25          0
   1348          16347080                                 360                          358                              7.625          0
   1349          16347081                                 360                          358                              7.125          0
   1350          16347082                                 360                          358                              7.375          0
   1351          16347083                                 360                          359                              6.625          0
   1352          16347084                                 360                          358                              6.875          0
   1353          16347085                                 360                          358                               7.25          0
   1354          16347087                                 360                          358                                7.5          0
   1355          16347089                                 360                          358                               7.25          0
   1356          16347090                                 360                          358                              6.875          0
   1357          16347091                                 360                          358                               7.25          0
   1358          16347092                                 360                          358                              8.125          0
   1359          16347093                                 360                          358                              7.375          0
   1360          16347094                                 360                          358                                6.5          0
   1361          16340419                                 360                          358                              6.125          0
   1362          16559002                                 360                          359                               6.25          0
   1363          16369222                                 360                          358                               7.25          0
   1364          16368826                                 360                          357                              6.875          0
   1365          16386484                                 360                          358                              6.375          0
   1366          16559176                                 360                          359                              6.875          0
   1367          16559177                                 360                          359                                  7          0
   1368          16559178                                 360                          359                              7.625          0
   1369          16386486                                 360                          358                                  7          0
   1370          16386487                                 360                          359                              6.375          0
   1371          16386488                                 360                          358                                6.5          0
   1372          16370310                                 360                          358                               6.25          0
   1373          16370150                                 360                          358                              6.375          0
   1374          16371207                                 360                          357                               6.75          0
   1375          16370316                                 360                          358                              6.125          0
   1376          16369205                                 360                          358                              6.875          0
   1377          16208029                                 360                          348                              5.875          0
   1378          16166744                                 360                          355                              6.125          0
   1379          16370789                                 360                          357                              6.625          0
   1380          16371496                                 360                          358                              6.625          0
   1381          16369990                                 360                          358                              7.125          0
   1382          16371477                                 360                          358                              7.125          0
   1383          16369167                                 360                          358                              6.375          0
   1384          16209285                                 360                          355                                7.5          0
   1385          16342123                                 360                          358                              6.625          0
   1386          16342126                                 360                          359                              7.875          0
   1387          16369986                                 360                          358                               7.25          0
   1388          16369987                                 360                          358                              6.625          0
   1389          16316833                                 360                          358                                6.5          0
   1390          16316834                                 360                          358                                  7          0
   1391          16330332                                 360                          358                               5.75          0
   1392          16330333                                 360                          358                              7.125          0
   1393          16330334                                 360                          358                              7.125          0
   1394          16369680                                 360                          358                               6.75          0
   1395          16368955                                 360                          357                               6.75          0
   1396          16369685                                 360                          358                              6.625          0
   1397          16369128                                 360                          358                               6.25          0
   1398          16221921                                 360                          357                              7.125          0
   1399          16221827                                 360                          357                              6.575          0
   1400          16220265                                 360                          357                                6.5          0
   1401          16221846                                 360                          357                               6.25          0
   1402          16220246                                 360                          357                                6.5          0
   1403          16220255                                 360                          357                                  7          0
   1404          16210119                                 360                          357                              6.875          0
   1405          16213463                                 360                          357                              6.375          0
   1406          16213483                                 360                          357                               6.75          0
   1407          16213578                                 360                          357                               6.75          0
   1408          16213444                                 360                          358                              7.125          0
   1409          16220280                                 360                          357                              6.375          0
   1410          16208583                                 360                          357                              6.625          0
   1411          16208649                                 360                          357                              6.875          0
   1412          16210184                                 360                          357                               6.75          0
   1413          16349447                                 360                          356                               6.25          0
   1414          16206821                                 360                          357                               6.75          0
   1415          16206925                                 360                          357                                6.5          0
   1416          16208017                                 360                          357                              6.625          0
   1417          16208014                                 360                          357                              6.875          0
   1418          16349433                                 360                          358                              8.375          0
   1419          16349434                                 360                          359                                7.5          0
   1420          16349416                                 360                          359                                  7          0
   1421          16348184                                 360                          359                               7.25          0
   1422          16348191                                 360                          358                              7.875          0
   1423          16348211                                 360                          358                              6.875          0
   1424          16348216                                 360                          358                              7.625          0
   1425          16348217                                 360                          359                               6.25          0
   1426          16348229                                 360                          358                               8.25          0
   1427          16349339                                 360                          358                              5.875          0
   1428          16348236                                 360                          358                               8.25          0
   1429          16348297                                 360                          356                              7.375          0
   1430          16348313                                 360                          358                               7.75          0
   1431          16349254                                 360                          358                                  8          0
   1432          16348097                                 360                          358                              7.125          0
   1433          16348098                                 360                          358                               8.25          0
   1434          16347815                                 360                          358                               6.75          0
   1435          16347834                                 360                          358                              7.125          0
   1436          16347842                                 360                          358                                7.5          0
   1437          16347859                                 360                          358                              7.125          0
   1438          16347862                                 360                          359                              6.625          0
   1439          16347872                                 360                          358                              8.125          0
   1440          16347886                                 360                          358                                7.5          0
   1441          16347948                                 360                          359                              7.125          0
   1442          16347952                                 360                          358                                7.5          0
   1443          16348147                                 360                          358                              7.375          0
   1444          16348162                                 360                          358                              7.875          0
   1445          16348168                                 360                          359                                7.5          0
   1446          16348174                                 360                          359                                6.5          0
   1447          16348004                                 360                          358                              7.125          0
   1448          16348005                                 360                          358                                  7          0
   1449          16348017                                 360                          357                              6.375          0
   1450          16348037                                 360                          358                              6.625          0
   1451          16348055                                 360                          358                               6.25          0
   1452          16348076                                 360                          358                              7.625          0
   1453          16348078                                 360                          358                              6.125          0
   1454          16346427                                 360                          359                              7.125          0
   1455          16346456                                 360                          358                               7.25          0
   1456          16346477                                 360                          358                              8.125          0
   1457          16346487                                 360                          359                              7.875          0
   1458          16347363                                 360                          358                               7.25          0
   1459          16347366                                 360                          358                              8.375          0
   1460          16347670                                 360                          358                              6.875          0
   1461          16347466                                 360                          357                              6.375          0
   1462          16347697                                 360                          358                                7.5          0
   1463          16347520                                 360                          358                               7.25          0
   1464          16347542                                 360                          359                              6.375          0
   1465          16347558                                 360                          358                              7.125          0
   1466          16347575                                 360                          358                              6.625          0
   1467          16347743                                 360                          358                              7.375          0
   1468          16346328                                 360                          359                              7.125          0
   1469          16346344                                 360                          358                              8.125          0
   1470          16346347                                 360                          358                               8.25          0
   1471          16346367                                 360                          358                              8.375          0
   1472          16346133                                 360                          358                              7.625          0
   1473          16346144                                 360                          358                              7.625          0
   1474          16346146                                 360                          358                              6.125          0
   1475          16346151                                 360                          359                              6.875          0
   1476          16346163                                 360                          358                              7.375          0
   1477          16346195                                 360                          359                              7.875          0
   1478          16346229                                 360                          358                              7.625          0
   1479          16346305                                 360                          358                              7.375          0
   1480          16346317                                 360                          359                                7.5          0
   1481          16346419                                 360                          356                              7.125          0
   1482          16346426                                 360                          358                              7.375          0
   1483          16345987                                 360                          358                              5.875          0
   1484          16346029                                 360                          358                              8.125          0
   1485          16346038                                 360                          358                              6.875          0
   1486          16346041                                 360                          358                              7.125          0
   1487          16346044                                 360                          358                                7.5          0
   1488          16346049                                 360                          358                               8.25          0
   1489          16346067                                 360                          359                              7.375          0
   1490          16346075                                 360                          358                              6.625          0
   1491          16345845                                 360                          358                                6.5          0
   1492          16345847                                 360                          358                                6.5          0
   1493          16346079                                 360                          358                              7.875          0
   1494          16346083                                 360                          357                              6.625          0
   1495          16346093                                 360                          358                              7.125          0
   1496          16346107                                 360                          358                              8.375          0
   1497          16345854                                 360                          358                              6.625          0
   1498          16345918                                 360                          358                              6.625          0
   1499          16386474                                 360                          359                                  6          0
   1500          16205350                                 360                          357                               6.75          0
   1501          16205320                                 360                          357                              7.125          0
   1502          16205419                                 360                          357                              6.875          0
   1503          16205436                                 360                          357                                  7          0
   1504          16205462                                 360                          357                              6.625          0
   1505          16205335                                 360                          357                              6.875          0
   1506          16205340                                 360                          358                                  7          0
   1507          16205343                                 360                          357                                  7          0
   1508          16198781                                 360                          357                                  7          0
   1509          16198788                                 360                          357                              7.125          0
   1510          16200872                                 360                          357                                  7          0
   1511          16200887                                 360                          357                               6.75          0
   1512          16194582                                 360                          357                              6.875          0
   1513          16196013                                 360                          357                              6.875          0
   1514          16195964                                 360                          357                                  7          0
   1515          16196108                                 360                          357                              6.375          0
   1516          16198635                                 360                          357                                6.5          0
   1517          16198657                                 360                          357                                  7          0
   1518          16198705                                 360                          357                               6.75          0
   1519          16198725                                 360                          357                                  7          0
   1520          15982502                                 360                          359                                8.5          0
   1521          16207962                                 360                          357                                  7          0
   1522          16208863                                 360                          357                              6.125          0
   1523          16209141                                 360                          357                              8.375          0
   1524          16208919                                 360                          357                              6.875          0
   1525          16208964                                 360                          357                              6.625          0
   1526          16223946                                 360                          357                               6.75          0
   1527          16224009                                 360                          357                              6.625          0
   1528          16224016                                 360                          358                              6.625          0
   1529          16225709                                 360                          357                              6.375          0
   1530          16223956                                 360                          357                               6.75          0
   1531          16377266                                 360                          359                                  8          0
   1532          16377285                                 360                          359                                  8          0
   1533          16340400                                 360                          357                                  7          0
   1534          16340401                                 360                          357                              6.125          0
   1535          16556148                                 360                          359                               6.25          0
   1536          16556149                                 360                          359                               6.75          0
   1537          16370984                                 360                          357                                6.5          0
   1538          16370988                                 360                          357                                6.5          0
   1539          16556150                                 360                          359                                5.5          0
   1540          16556151                                 360                          359                               7.25          0
   1541          16556152                                 360                          359                               6.75          0
   1542          16370991                                 360                          357                              7.625          0
   1543          16556146                                 360                          359                               6.25          0
   1544          16556147                                 360                          359                                  7          0
   1545          16556143                                 360                          359                                  7          0
   1546          16556145                                 360                          359                              7.125          0
   1547          16556140                                 360                          359                              7.125          0
   1548          16556141                                 360                          357                               6.75          0
   1549          16556142                                 360                          358                              6.875          0
   1550          14845468                                 360                          336                              6.625          0
   1551          16369624                                 360                          358                               6.25          0
   1552          16371110                                 360                          358                               6.25          0
   1553          16370061                                 360                          358                               6.25          0
   1554          16371115                                 360                          358                                6.5          0
   1555          16368908                                 360                          357                              6.375          0
   1556          16369644                                 360                          358                               5.75          0
   1557          16368916                                 360                          358                              6.125          0
   1558          16369646                                 360                          358                               4.75          0
   1559          16370407                                 360                          358                               5.75          0
   1560          16370410                                 360                          352                              4.875          0
   1561          16371146                                 360                          357                               6.75          0
   1562          16371147                                 360                          359                                6.5          0
   1563          16368934                                 360                          358                                  6          0
   1564          16370896                                 360                          356                                  7          0
   1565          16369149                                 360                          358                              6.125          0
   1566          16208136                                 360                          356                                  6          0
   1567          16208142                                 360                          356                              6.375          0
   1568          16369302                                 360                          358                              6.625          0
   1569          16369308                                 360                          358                                6.5          0
   1570          16369323                                 360                          358                                6.5          0
   1571          16369333                                 360                          358                                6.5          0
   1572          16369335                                 360                          358                               6.25          0
   1573          16369340                                 360                          358                              5.885       0.49
   1574          16370105                                 360                          358                              6.625          0
   1575          16322700                                 360                          357                               6.75          0
   1576          16322701                                 360                          357                              6.625          0
   1577          16322703                                 360                          357                              6.875          0
   1578          16322706                                 360                          356                               6.25          0
   1579          16369505                                 360                          358                                6.5          0
   1580          16369510                                 360                          358                              6.375          0
   1581          16369516                                 360                          357                               7.25          0
   1582          16368800                                 360                          357                              6.125          0
   1583          16368803                                 360                          357                                6.5          0
   1584          16368807                                 360                          356                              7.125          0
   1585          16371029                                 360                          356                                  6          0
   1586          16370303                                 360                          358                              6.625          0
   1587          16371035                                 360                          358                              6.625          0
   1588          16369550                                 360                          358                                  6          0
   1589          16371046                                 360                          358                              7.625          0
   1590          16368835                                 360                          357                              6.375          0
   1591          16371057                                 360                          358                              6.375          0
   1592          16371060                                 360                          357                                6.5          0
   1593          16369903                                 360                          358                                  6          0
   1594          16368868                                 360                          358                              6.125          0
   1595          16371410                                 360                          358                                  7          0
   1596          16371418                                 360                          358                                  6          0
   1597          16369932                                 360                          358                               6.75          0
   1598          14804717                                 360                          337                                6.5          0
   1599          16388612                                 360                          359                              7.625          0
   1600          16389891                                 360                          360                                  7          0
   1601          16389928                                 360                          359                              7.625          0
   1602          16389935                                 360                          359                                7.5          0
   1603          16392894                                 360                          359                               6.75          0
   1604          16392904                                 360                          360                                  7          0
   1605          16392927                                 360                          360                                7.5          0
   1606          16392976                                 360                          359                              7.125          0
   1607          16392985                                 360                          360                               7.75          0
   1608          16394328                                 360                          359                              8.125          0
   1609          16394533                                 360                          360                              7.375          0
   1610          16394351                                 360                          360                              7.375          0
   1611          16293674                                 360                          356                              7.125          0
   1612          16293683                                 360                          357                              7.125          0
   1613          16395125                                 360                          359                              8.625          0
   1614          16293738                                 360                          357                                6.5          0
   1615          16303598                                 360                          357                                6.5          0
   1616          16303603                                 360                          357                              7.125          0
   1617          16396980                                 360                          360                              7.375          0
   1618          16396987                                 360                          360                              7.875          0
   1619          16397005                                 360                          360                              7.875          0
   1620          16397038                                 360                          360                                7.5          0
   1621          16303604                                 360                          357                               6.25          0
   1622          16304158                                 360                          357                               6.75          0
   1623          16304308                                 360                          357                              7.125          0
   1624          16316759                                 360                          357                               6.75          0
   1625          16316761                                 360                          357                              6.375          0
   1626          16316762                                 360                          357                              6.625          0
   1627          16316764                                 360                          357                              7.125          0
   1628          16316765                                 360                          357                              6.625          0
   1629          16316766                                 360                          357                              6.875          0
   1630          16316767                                 360                          358                              7.375          0
   1631          16316768                                 360                          357                                  7          0
   1632          16316769                                 360                          357                              7.125          0
   1633          16316770                                 360                          357                              7.125          0
   1634          16316772                                 360                          357                                6.5          0
   1635          16316773                                 360                          358                              7.125          0
   1636          16316778                                 360                          357                                6.5          0
   1637          16316779                                 360                          357                               6.75          0
   1638          16316780                                 360                          357                              7.125          0
   1639          16316781                                 360                          357                              6.625          0
   1640          16316782                                 360                          357                              6.625          0
   1641          16316784                                 360                          358                                6.5          0
   1642          16316786                                 360                          357                              6.875          0
   1643          16316787                                 360                          358                                6.5          0
   1644          16316790                                 360                          357                              6.625          0
   1645          16316791                                 360                          357                              7.125          0
   1646          16316792                                 360                          357                              7.125          0
   1647          16316793                                 360                          357                                  7          0
   1648          16316794                                 360                          357                              7.125          0
   1649          16316795                                 360                          357                              7.125          0
   1650          16316796                                 360                          357                              6.625          0
   1651          16316800                                 360                          357                              6.625          0
   1652          16316801                                 360                          357                              6.625          0
   1653          16316803                                 360                          357                              6.375          0
   1654          16316804                                 360                          358                                  7          0
   1655          16316807                                 360                          357                              6.625          0
   1656          16316808                                 360                          357                              6.625          0
   1657          16316810                                 360                          357                               6.75          0
   1658          16316811                                 360                          357                              7.125          0
   1659          16316814                                 360                          358                              6.375          0
   1660          16316815                                 360                          358                              6.875          0
   1661          16316816                                 360                          358                                6.5          0
   1662          16316820                                 360                          358                              6.875          0
   1663          16316828                                 360                          358                              6.625          0
   1664          16401619                                 360                          359                               6.25          0
   1665          16386947                                 360                          359                              6.875          0
   1666          16386969                                 360                          359                              8.125          0
   1667          16386971                                 360                          359                              10.25          0
   1668          16388529                                 360                          359                              8.375          0
   1669          16382662                                 360                          359                              7.875          0
   1670          16383867                                 360                          359                              7.375          0
   1671          16383898                                 360                          359                              6.375          0
   1672          16365493                                 360                          359                                8.5          0
   1673          16367740                                 360                          359                                  8          0
   1674          16367939                                 360                          360                              8.625          0
   1675          16244485                                 360                          357                              6.625          0
   1676          16244487                                 360                          357                              7.125          0
   1677          16244489                                 360                          357                                  7          0
   1678          16244491                                 360                          357                               7.25          0
   1679          16244492                                 360                          357                               7.25          0
   1680          16371686                                 360                          359                              8.125          0
   1681          16371690                                 360                          360                              8.125          0
   1682          16244493                                 360                          357                               7.25          0
   1683          16244496                                 360                          357                               7.25          0
   1684          16244499                                 360                          357                                  7          0
   1685          16244501                                 360                          357                              6.625          0
   1686          16244505                                 360                          357                                  7          0
   1687          16244506                                 360                          356                              6.625          0
   1688          16244507                                 360                          357                              7.125          0
   1689          16244509                                 360                          357                               7.25          0
   1690          16244511                                 360                          357                                  7          0
   1691          16376866                                 360                          359                              7.875          0
   1692          16377947                                 360                          359                              8.125          0
   1693          16378031                                 360                          360                              7.125          0
   1694          16147738                                 360                          357                               8.25          0
   1695          16154092                                 360                          356                                  7          0
   1696          16147300                                 360                          355                              7.125          0
   1697          16147306                                 360                          358                               7.75          0
   1698          16207628                                 360                          358                                  8          0
   1699          16207647                                 360                          357                               6.75          0
   1700          16207680                                 360                          357                               6.75          0
   1701          16207847                                 360                          357                                6.5          0
   1702          15983436                                 360                          352                              4.375          0
   1703          16105821                                 360                          349                               6.75          0
   1704          16105830                                 360                          354                               6.75          0
   1705          16105831                                 360                          354                              7.125          0
   1706          16105834                                 360                          354                              6.375          0
   1707          16105835                                 360                          354                              7.125          0
   1708          16105836                                 360                          354                              6.875          0
   1709          16105841                                 360                          354                              6.875          0
   1710          16105846                                 360                          354                               6.75          0
   1711          16105847                                 360                          354                               6.75          0
   1712          16105849                                 360                          354                                  7          0
   1713          16105853                                 360                          354                              7.125          0
   1714          16105856                                 360                          354                              6.125          0
   1715          16105865                                 360                          354                              6.375          0
   1716          16105870                                 360                          354                                6.5          0
   1717          16339407                                 360                          358                              6.875          0
   1718          16339410                                 360                          358                              8.375          0
   1719          16339418                                 360                          358                                  8          0
   1720          16339423                                 360                          359                              8.125          0
   1721          16339382                                 360                          358                              7.125          0
   1722          16240033                                 360                          357                                  7          0
   1723          16240059                                 360                          357                               7.25          0
   1724          16240101                                 360                          358                               7.75          0
   1725          16240111                                 360                          357                              6.375          0
   1726          16240192                                 360                          357                                  7          0
   1727          16323537                                 360                          358                              7.375          0
   1728          16323550                                 360                          358                              7.375          0
   1729          16323578                                 360                          359                              7.375          0
   1730          16326150                                 360                          358                               8.25          0
   1731          16326184                                 360                          358                                7.5          0
   1732          16326223                                 360                          359                              7.625          0
   1733          16326233                                 360                          358                              6.875          0
   1734          16326245                                 360                          358                              7.875          0
   1735          16326249                                 360                          358                               7.75          0
   1736          16240235                                 360                          357                                  7          0
   1737          16240293                                 360                          358                              7.625          0
   1738          16240300                                 360                          357                                6.5          0
   1739          16239928                                 360                          357                               6.75          0
   1740          16220585                                 360                          359                              8.125          0
   1741          16220589                                 360                          357                               6.75          0
   1742          16220630                                 360                          357                              6.875          0
   1743          16239986                                 360                          357                              7.125          0
   1744          16220697                                 360                          357                                  8          0
   1745          16240016                                 360                          357                                  7          0
   1746          16240018                                 360                          357                              6.875          0
   1747          16322853                                 360                          358                              8.375          0
   1748          16322859                                 360                          358                                7.5          0
   1749          16322869                                 360                          358                              6.375          0
   1750          16322910                                 360                          358                              6.375          0
   1751          16322913                                 360                          358                              7.875          0
   1752          16322947                                 360                          358                              6.375          0
   1753          16322998                                 360                          358                              8.125          0
   1754          16323003                                 360                          358                               7.75          0
   1755          16323046                                 360                          358                              8.375          0
   1756          16323074                                 360                          359                              7.625          0
   1757          16323077                                 360                          358                              7.375          0
   1758          16322767                                 360                          358                              8.125          0
   1759          16322771                                 360                          358                                  7          0
   1760          16323109                                 360                          357                               6.25          0
   1761          16323121                                 360                          358                              6.125          0
   1762          16323256                                 360                          357                              6.375          0
   1763          16323324                                 360                          358                              7.125          0
   1764          16323368                                 360                          358                              6.875          0
   1765          16323430                                 360                          357                                6.5          0
   1766          16323497                                 360                          358                                6.5          0
   1767          16323513                                 360                          359                               7.25          0
   1768          16323522                                 360                          358                                7.5          0
   1769          16323531                                 360                          358                              7.875          0
   1770          16322798                                 360                          358                              7.625          0
   1771          15740762                                 360                          348                              4.625          0
   1772          16321528                                 360                          357                              8.125          0
   1773          16321555                                 360                          358                              5.875          0
   1774          16321625                                 360                          358                              7.125          0
   1775          16339201                                 360                          359                              8.125          0
   1776          16339216                                 360                          358                              8.125          0
   1777          16321082                                 360                          355                              7.125          0
   1778          16321084                                 360                          358                              8.125          0
   1779          16321101                                 360                          359                              7.625          0
   1780          16339236                                 360                          358                              8.125          0
   1781          16339245                                 360                          359                               7.25          0
   1782          16339251                                 360                          358                               7.25          0
   1783          16339270                                 360                          357                              8.375          0
   1784          16339272                                 360                          359                               7.25          0
   1785          16321223                                 360                          357                              6.375          0
   1786          16339286                                 360                          357                               6.75          0
   1787          16339301                                 360                          357                               6.75          0
   1788          16321258                                 360                          358                              7.125          0
   1789          16321264                                 360                          358                              7.125          0
   1790          16321267                                 360                          358                               7.75          0
   1791          16339311                                 360                          357                              7.125          0
   1792          16321306                                 360                          358                                  8          0
   1793          16321438                                 360                          358                              8.125          0
   1794          16321448                                 360                          358                              7.625          0
   1795          16321334                                 360                          359                              7.875          0
   1796          16339359                                 360                          355                                6.5          0
   1797          16339362                                 360                          358                                  8          0
   1798          16315116                                 360                          357                                  7          0
   1799          16318365                                 360                          358                              6.875          0
   1800          16318381                                 360                          358                                  7          0
   1801          16318398                                 360                          358                                6.5          0
   1802          16318404                                 360                          358                              6.375          0
   1803          16318461                                 360                          358                              6.625          0
   1804          16318571                                 360                          358                                6.5          0
   1805          16318580                                 360                          357                              6.375          0
   1806          16318595                                 360                          357                                  7          0
   1807          16318604                                 360                          357                               6.25          0
   1808          16318615                                 360                          358                              8.125          0
   1809          16318656                                 360                          358                               7.75          0
   1810          16318677                                 360                          358                               7.75          0
   1811          16318684                                 360                          357                                6.5          0
   1812          16318691                                 360                          358                                7.5          0
   1813          16318700                                 360                          359                               7.75          0
   1814          16315280                                 360                          359                              8.125          0
   1815          16318159                                 360                          357                                  7          0
   1816          16318173                                 360                          358                              6.875          0
   1817          16318177                                 360                          357                               6.25          0
   1818          16318206                                 360                          355                              5.375          0
   1819          16318216                                 360                          357                                  6          0
   1820          16318220                                 360                          358                              7.875          0
   1821          16318239                                 360                          357                               6.75          0
   1822          16318244                                 360                          359                               6.75          0
   1823          16318296                                 360                          358                               6.25          0
   1824          16318747                                 360                          358                              8.125          0
   1825          16321010                                 360                          358                              6.625          0
   1826          16321012                                 360                          358                                  8          0
   1827          16314549                                 360                          357                              5.875          0
   1828          16314556                                 360                          357                                6.5          0
   1829          16308175                                 360                          358                              7.375          0
   1830          16314594                                 360                          358                              7.125          0
   1831          16314620                                 360                          358                              7.375          0
   1832          16308190                                 360                          359                              7.625          0
   1833          16308193                                 360                          358                                7.5          0
   1834          16314644                                 360                          357                              7.125          0
   1835          16314648                                 360                          358                              6.625          0
   1836          16314656                                 360                          357                                  7          0
   1837          16314665                                 360                          358                              8.125          0
   1838          16314676                                 360                          357                              5.625          0
   1839          16314680                                 360                          357                              6.125          0
   1840          16314691                                 360                          358                               7.75          0
   1841          16314728                                 360                          358                              7.625          0
   1842          16314790                                 360                          359                                7.5          0
   1843          16314808                                 360                          357                              6.625          0
   1844          16308267                                 360                          358                               7.75          0
   1845          16314325                                 360                          358                              7.625          0
   1846          16314339                                 360                          358                              7.125          0
   1847          16314341                                 360                          357                              6.125          0
   1848          16314408                                 360                          359                              6.875          0
   1849          16314411                                 360                          358                                  6          0
   1850          16314414                                 360                          357                              7.625          0
   1851          16314420                                 360                          357                                6.5          0
   1852          16314426                                 360                          356                                  7          0
   1853          16314444                                 360                          357                              6.625          0
   1854          16314450                                 360                          358                              7.625          0
   1855          16314466                                 360                          357                                  7          0
   1856          16314474                                 360                          357                                  7          0
   1857          16314831                                 360                          358                              8.125          0
   1858          16314837                                 360                          358                              6.625          0
   1859          16314861                                 360                          359                               6.75          0
   1860          16314862                                 360                          358                              8.125          0
   1861          16314987                                 360                          357                                6.5          0
   1862          16314997                                 360                          357                              7.125          0
   1863          16315035                                 360                          357                              7.125          0
   1864          16315044                                 360                          357                                  7          0
   1865          16315076                                 360                          357                                  7          0
   1866          16315107                                 360                          357                              7.125          0
   1867          16308119                                 360                          359                              8.625          0
   1868          16308133                                 360                          357                                  6          0
   1869          16306528                                 360                          357                                  7          0
   1870          16306539                                 360                          358                              6.875          0
   1871          16306553                                 360                          357                              6.625          0
   1872          16306595                                 360                          358                                6.5          0
   1873          16307973                                 360                          357                              6.625          0
   1874          16307992                                 360                          358                              6.625          0
   1875          16306703                                 360                          357                               6.75          0
   1876          16306726                                 360                          357                               5.75          0
   1877          16306760                                 360                          358                              6.625          0
   1878          16307691                                 360                          358                                6.5          0
   1879          16307755                                 360                          358                              7.125          0
   1880          16308015                                 360                          357                                  7          0
   1881          16308029                                 360                          358                                  6          0
   1882          16307789                                 360                          358                                  7          0
   1883          16307809                                 360                          357                                  7          0
   1884          16307824                                 360                          358                                7.5          0
   1885          16307896                                 360                          358                              7.625          0
   1886          16307915                                 360                          359                              7.375          0
   1887          16307931                                 360                          359                                7.5          0
   1888          16306352                                 360                          358                              7.625          0
   1889          16306358                                 360                          357                              7.125          0
   1890          16306403                                 360                          358                                  7          0
   1891          16306419                                 360                          357                               6.75          0
   1892          16306437                                 360                          357                              6.375          0
   1893          16306277                                 360                          357                                6.5          0
   1894          16306319                                 360                          357                               6.25          0
   1895          16306339                                 360                          358                                7.5          0
   1896          16377212                                 360                          359                              7.625          0
   1897          16369028                                 360                          356                              6.375          0
   1898          16369029                                 360                          357                                  7          0
   1899          16556136                                 360                          358                                6.5          0
   1900          16556137                                 360                          358                              6.625          0
   1901          16377205                                 360                          358                                7.5          0
   1902          16377150                                 360                          359                              8.375          0
   1903          16377164                                 360                          359                              8.375          0
   1904          16376325                                 360                          358                              7.625          0
   1905          16376922                                 360                          358                              5.625          0
   1906          16376936                                 360                          359                               8.25          0
   1907          16376956                                 360                          359                               7.25          0
   1908          16376962                                 360                          359                              8.875          0
   1909          16376967                                 360                          359                              8.375          0
   1910          16376998                                 360                          359                                  8          0
   1911          16377003                                 360                          357                                  7          0
   1912          16375840                                 360                          359                                7.5          0
   1913          16375860                                 360                          359                              6.125          0
   1914          16375882                                 360                          358                                7.5          0
   1915          16375886                                 360                          359                              7.125          0
   1916          16375893                                 360                          358                               7.75          0
   1917          16375933                                 360                          358                               7.75          0
   1918          16375962                                 360                          358                                  7          0
   1919          16375974                                 360                          359                              8.125          0
   1920          16375992                                 360                          358                               7.25          0
   1921          16377032                                 360                          359                              7.375          0
   1922          16377033                                 360                          359                                7.5          0
   1923          16377069                                 360                          358                              8.125          0
   1924          16377076                                 360                          358                              7.375          0
   1925          16377084                                 360                          358                               6.75          0
   1926          16376034                                 360                          358                               8.25          0
   1927          16376055                                 360                          359                              6.375          0
   1928          16376073                                 360                          359                               7.25          0
   1929          16376110                                 360                          359                              7.375          0
   1930          16376177                                 360                          358                              8.375          0
   1931          16376186                                 360                          358                              7.625          0
   1932          16377113                                 360                          359                               7.75          0
   1933          16377125                                 360                          359                                8.5          0
   1934          16377138                                 360                          358                              8.375          0
   1935          16375150                                 360                          359                                7.5          0
   1936          16375181                                 360                          359                              7.875          0
   1937          16375223                                 360                          359                              8.125          0
   1938          16375240                                 360                          359                              7.875          0
   1939          16375241                                 360                          359                              8.125          0
   1940          16374927                                 360                          359                               8.25          0
   1941          16374949                                 360                          359                               7.75          0
   1942          16374980                                 360                          359                              7.375          0
   1943          16374985                                 360                          359                              7.125          0
   1944          16375051                                 360                          358                              6.624          0
   1945          16375062                                 360                          359                                  7          0
   1946          16375073                                 360                          359                              8.625          0
   1947          16375018                                 360                          359                               7.75          0
   1948          16375034                                 360                          358                              7.625          0
   1949          16375097                                 360                          358                              7.275          0
   1950          16191855                                 360                          357                                  7          0
   1951          16342025                                 360                          359                              6.625          0
   1952          16342037                                 360                          358                               7.75          0
   1953          16342043                                 360                          358                               7.75          0
   1954          16342047                                 360                          359                              6.375          0
   1955          16342053                                 360                          358                               7.75          0
   1956          16342056                                 360                          357                                  7          0
   1957          16341988                                 360                          359                              7.875          0
   1958          16341997                                 360                          358                               8.75          0
   1959          16341951                                 360                          357                              6.875          0
   1960          16369775                                 360                          358                              7.125          0
   1961          16368886                                 360                          358                                6.5          0
   1962          16369777                                 360                          358                              6.375          0
   1963          16371261                                 360                          358                              6.375          0
   1964          16371262                                 360                          358                               6.25          0
   1965          16371264                                 360                          358                               6.25          0
   1966          16371265                                 360                          358                              6.625          0
   1967          16371267                                 360                          358                               6.75          0
   1968          16369780                                 360                          358                              6.625          0
   1969          16369784                                 360                          358                              6.625          0
   1970          16368893                                 360                          357                                6.5          0
   1971          16368896                                 360                          358                                  6          0
   1972          16369789                                 360                          358                              6.625          0
   1973          16371279                                 360                          358                                7.5          0
   1974          16556127                                 360                          358                               5.25          0
   1975          16369017                                 360                          358                                  7          0
   1976          16556128                                 360                          358                              6.375          0
   1977          16369951                                 360                          358                               7.25          0
   1978          16369954                                 360                          358                              6.125          0
   1979          16369793                                 360                          358                               6.25          0
   1980          16369956                                 360                          358                                  7          0
   1981          16369795                                 360                          358                               7.25          0
   1982          16369957                                 360                          358                                  7          0
   1983          16369796                                 360                          358                                  7          0
   1984          16369958                                 360                          358                               6.25          0
   1985          16369798                                 360                          358                              6.625          0
   1986          16371440                                 360                          358                              6.375          0
   1987          16371280                                 360                          358                                7.5          0
   1988          16371282                                 360                          358                                6.5          0
   1989          16371283                                 360                          357                              6.375          0
   1990          16371285                                 360                          358                               6.75          0
   1991          16371286                                 360                          358                              6.625          0
   1992          16371287                                 360                          358                              6.875          0
   1993          16371288                                 360                          358                              6.375          0
   1994          16369962                                 360                          358                               6.25          0
   1995          16369965                                 360                          358                              6.375          0
   1996          16369968                                 360                          358                              6.125          0
   1997          16371290                                 360                          358                              6.125          0
   1998          16371456                                 360                          358                                  6          0
   1999          16371299                                 360                          358                                  6          0
   2000          16558872                                 360                          358                               6.25          0
   2001          16558861                                 360                          359                              7.125          0
   2002          16558865                                 360                          357                              6.125          0
   2003          16369974                                 360                          358                              6.625          0
   2004          16369975                                 360                          358                                  6          0
   2005          16558869                                 360                          358                               6.75          0
   2006          16369978                                 360                          358                                6.5          0
   2007          16369979                                 360                          358                              6.375          0
   2008          16558873                                 360                          359                                  7          0
   2009          16369985                                 360                          358                              6.625          0
   2010          16558881                                 360                          359                              7.375          0
   2011          16558886                                 360                          358                              6.375          0
   2012          16558889                                 360                          358                               6.25          0
   2013          16370753                                 360                          358                              7.375          0
   2014          16371489                                 360                          358                               6.25          0
   2015          16558892                                 360                          357                                  7          0
   2016          16558894                                 360                          358                               5.75          0
   2017          16558897                                 360                          358                                6.5          0
   2018          16558899                                 360                          358                                  6          0
   2019          16370922                                 360                          357                              7.625          0
   2020          16371490                                 360                          358                                6.5          0
   2021          16370923                                 360                          357                               7.75          0
   2022          16371491                                 360                          358                              5.875          0
   2023          16371492                                 360                          358                              6.625          0
   2024          16371493                                 360                          358                              6.625          0
   2025          16370926                                 360                          357                              6.875          0
   2026          16371494                                 360                          358                               6.25          0
   2027          16370934                                 360                          357                                  7          0
   2028          16370775                                 360                          358                                6.5          0
   2029          16370940                                 360                          357                              6.625          0
   2030          16556116                                 360                          357                               6.25          0
   2031          16369007                                 360                          358                              6.375          0
   2032          16556117                                 360                          357                              7.125          0
   2033          16369008                                 360                          357                              6.625          0
   2034          16556118                                 360                          357                              6.375          0
   2035          16556119                                 360                          357                              6.875          0
   2036          16370796                                 360                          357                              6.625          0
   2037          16556121                                 360                          358                                6.5          0
   2038          16369012                                 360                          358                                6.5          0
   2039          16556122                                 360                          359                                  7          0
   2040          16556124                                 360                          357                                  7          0
   2041          16556125                                 360                          358                               7.25          0
   2042          16556130                                 360                          358                              6.625          0
   2043          16556131                                 360                          359                              6.625          0
   2044          16556132                                 360                          356                               6.25          0
   2045          16556133                                 360                          359                               7.25          0
   2046          16556134                                 360                          357                              7.125          0
   2047          16556135                                 360                          358                              6.875          0
   2048          16370186                                 360                          358                               7.25          0
   2049          16370187                                 360                          358                               7.25          0
   2050          16370188                                 360                          358                                  6          0
   2051          16369751                                 360                          358                              6.625          0
   2052          16369592                                 360                          358                               6.25          0
   2053          16369756                                 360                          358                               6.25          0
   2054          16369759                                 360                          358                               6.25          0
   2055          16371082                                 360                          358                               6.25          0
   2056          16371085                                 360                          358                                  7          0
   2057          16370194                                 360                          358                                  7          0
   2058          16370196                                 360                          358                               7.25          0
   2059          16369926                                 360                          358                              6.625          0
   2060          16369766                                 360                          358                                  7          0
   2061          16371411                                 360                          358                                  6          0
   2062          16371251                                 360                          358                              6.125          0
   2063          16371091                                 360                          358                              7.125          0
   2064          16371417                                 360                          358                               6.25          0
   2065          16371259                                 360                          358                               6.25          0
   2066          16372111                                 360                          358                              6.625          0
   2067          16372325                                 360                          359                              8.125          0
   2068          16372337                                 360                          359                              8.625          0
   2069          16372353                                 360                          359                               8.25          0
   2070          16372394                                 360                          357                               6.75          0
   2071          16374760                                 360                          359                              8.125          0
   2072          16374792                                 360                          359                              8.125          0
   2073          16374813                                 360                          359                               7.75          0
   2074          16374823                                 360                          358                                  8          0
   2075          16374828                                 360                          358                                6.5          0
   2076          16374841                                 360                          358                              8.375          0
   2077          16374848                                 360                          358                                  8          0
   2078          16374859                                 360                          359                              7.375          0
   2079          16372158                                 360                          358                                8.5          0
   2080          16372169                                 360                          358                              8.625          0
   2081          16372172                                 360                          359                              7.375          0
   2082          16372254                                 360                          359                              8.125          0
   2083          16374885                                 360                          358                              7.875          0
   2084          16374896                                 360                          358                                7.5          0
   2085          16374906                                 360                          358                                7.5          0
   2086          16374910                                 360                          358                                7.5          0
   2087          16368363                                 360                          359                              8.125          0
   2088          16368375                                 360                          358                              7.875          0
   2089          16368378                                 360                          358                              8.375          0
   2090          16368392                                 360                          358                              8.125          0
   2091          16368395                                 360                          358                              8.125          0
   2092          16368412                                 360                          358                              8.375          0
   2093          16368413                                 360                          359                                7.5          0
   2094          16368417                                 360                          359                              7.625          0
   2095          16368420                                 360                          358                              6.625          0
   2096          16368435                                 360                          359                               6.75          0
   2097          16368437                                 360                          359                                8.5          0
   2098          16368452                                 360                          359                                8.5          0
   2099          16368511                                 360                          359                               7.75          0
   2100          16368516                                 360                          359                                6.5          0
   2101          16368517                                 360                          358                              8.625          0
   2102          16368526                                 360                          358                              8.125          0
   2103          16368531                                 360                          359                              8.625          0
   2104          16368540                                 360                          358                              8.625          0
   2105          16368558                                 360                          359                              8.625          0
   2106          16368570                                 360                          359                              7.125          0
   2107          16368576                                 360                          359                                  8          0
   2108          16368589                                 360                          359                                7.5          0
   2109          16368602                                 360                          359                                7.5          0
   2110          16368604                                 360                          359                              8.375          0
   2111          16368619                                 360                          359                                8.5          0
   2112          16368640                                 360                          358                                7.5          0
   2113          16368677                                 360                          358                              7.375          0
   2114          16368678                                 360                          359                                8.5          0
   2115          16368683                                 360                          359                                  8          0
   2116          16371792                                 360                          358                              8.375          0
   2117          16371794                                 360                          359                              7.375          0
   2118          16371840                                 360                          358                              6.875          0
   2119          16371850                                 360                          358                               8.25          0
   2120          16371970                                 360                          359                              7.375          0
   2121          16371977                                 360                          358                              8.125          0
   2122          16371992                                 360                          358                              8.125          0
   2123          16372002                                 360                          358                               6.75          0
   2124          16371854                                 360                          358                               7.75          0
   2125          16371885                                 360                          359                              8.375          0
   2126          16371908                                 360                          358                               7.25          0
   2127          16371909                                 360                          359                               6.25          0
   2128          16372035                                 360                          359                              7.125          0
   2129          16371915                                 360                          358                              8.125          0
   2130          16372062                                 360                          359                              8.125          0
   2131          16372068                                 360                          359                                8.5          0
   2132          16372088                                 360                          359                                  7          0
   2133          16371928                                 360                          359                              7.125          0
   2134          16371958                                 360                          358                              7.875          0
   2135          16371963                                 360                          358                                  7          0
   2136          16341944                                 360                          358                                7.5          0
   2137          16341933                                 360                          359                              7.375          0
   2138          16306190                                 360                          357                              6.875          0
   2139          16306193                                 360                          357                              6.125          0
   2140          16306194                                 360                          357                                6.5          0
   2141          16306210                                 360                          356                               7.25          0
   2142          16306236                                 360                          358                              7.875          0
   2143          16306256                                 360                          357                               7.25          0
   2144          16306257                                 360                          357                              7.125          0
   2145          16306266                                 360                          358                                  8          0
   2146          16543869                                 360                          359                                7.5          0
   2147          16543871                                 360                          359                               6.25          0
   2148          16404496                                 360                          359                               6.75          0
   2149          16404499                                 360                          359                              6.875          0
   2150          16404503                                 360                          359                               7.25          0
   2151          16404505                                 360                          359                              6.875          0
   2152          16404508                                 360                          359                              6.875          0
   2153          16419362                                 360                          359                                  7          0
   2154          16419373                                 360                          358                              7.125          0
   2155          16543868                                 360                          359                                  7          0
   2156          16393733                                 360                          358                              6.875          0
   2157          16393734                                 360                          358                               6.25          0
   2158          16393740                                 360                          358                                  8          0
   2159          16393743                                 360                          358                              6.875          0
   2160          16397390                                 360                          358                                  6          0
   2161          16397395                                 360                          357                              6.125          0
   2162          16397396                                 360                          358                                6.5          0
   2163          16397399                                 360                          355                              5.875          0
   2164          16397421                                 360                          358                              6.125          0
   2165          16397467                                 360                          358                               6.25          0
   2166          16397498                                 360                          358                              6.125          0
   2167          16397501                                 360                          358                              6.375          0
   2168          16397514                                 360                          359                                6.5          0
   2169          16397570                                 360                          358                              6.875          0
   2170          16397573                                 360                          358                               6.25          0
   2171          16404355                                 360                          358                               7.25          0
   2172          16404356                                 360                          359                              6.875          0
   2173          16404381                                 360                          359                              6.625          0
   2174          16404397                                 360                          359                              7.375          0
   2175          16404421                                 360                          359                               6.75          0
   2176          16404429                                 360                          358                                6.5          0
   2177          16404438                                 360                          358                               8.25          0
   2178          16404442                                 360                          359                              6.625          0
   2179          16404448                                 360                          359                               7.25          0
   2180          16404461                                 360                          359                              6.625          0
   2181          16404463                                 360                          358                              6.625          0
   2182          16404478                                 360                          359                              6.875          0
   2183          16404487                                 360                          359                              7.125          0
   2184          16404491                                 360                          359                                7.5          0
   2185          16341924                                 360                          358                              7.625          0
   2186          16341932                                 360                          358                                7.5          0
   2187          16306047                                 360                          357                                6.5          0
   2188          16306050                                 360                          357                              6.375          0
   2189          16306053                                 360                          357                                  6          0
   2190          16306093                                 360                          357                              6.375          0
   2191          16306095                                 360                          357                              6.375          0
   2192          16306103                                 360                          357                                  7          0
   2193          16306106                                 360                          357                              8.125          0
   2194          16306136                                 360                          356                              6.625          0
   2195          16306162                                 360                          357                              6.625          0
   2196          16306164                                 360                          357                              6.875          0
   2197          16306170                                 360                          357                              6.625          0
   2198          16368056                                 360                          359                               8.25          0
   2199          16368084                                 360                          358                                  8          0
   2200          16368085                                 360                          358                              7.625          0
   2201          16368098                                 360                          359                              7.625          0
   2202          16368105                                 360                          359                              8.125          0
   2203          16368120                                 360                          359                              7.125          0
   2204          16368136                                 360                          359                              8.125          0
   2205          16368141                                 360                          357                                7.5          0
   2206          16368154                                 360                          358                              8.625          0
   2207          16368165                                 360                          359                              8.625          0
   2208          16368191                                 360                          358                                  8          0
   2209          16368192                                 360                          358                              8.125          0
   2210          16368196                                 360                          359                                7.5          0
   2211          16368197                                 360                          359                              8.625          0
   2212          16368222                                 360                          359                              8.625          0
   2213          16368241                                 360                          358                              6.625          0
   2214          16368261                                 360                          358                               8.25          0
   2215          16368275                                 360                          358                              8.125          0
   2216          16368276                                 360                          359                              8.375          0
   2217          16368294                                 360                          358                                  8          0
   2218          16368298                                 360                          358                              8.125          0
   2219          16368301                                 360                          359                              8.125          0
   2220          16368303                                 360                          359                              8.375          0
   2221          16368306                                 360                          359                                7.5          0
   2222          16368322                                 360                          358                              8.375          0
   2223          16368350                                 360                          358                              8.125          0
   2224          16191830                                 360                          357                              6.875          0
   2225          16187175                                 360                          356                                  7          0
   2226          16187252                                 360                          357                               6.25          0
   2227          16187259                                 360                          357                               6.75          0
   2228          16188318                                 360                          357                              6.375          0
   2229          16191727                                 360                          357                                6.5          0
   2230          16191774                                 360                          357                              6.875          0
   2231          16184522                                 360                          357                              6.875          0
   2232          16184558                                 360                          358                              6.625          0
   2233          16184570                                 360                          357                                6.5          0
   2234          16184498                                 360                          357                                  7          0
   2235          16184596                                 360                          357                              6.125          0
   2236          16184623                                 360                          357                                  7          0
   2237          16184684                                 360                          357                              6.625          0
   2238          16185957                                 360                          357                                6.5          0
   2239          16185980                                 360                          357                                6.5          0
   2240          16187185                                 360                          357                                6.5          0
   2241          16187195                                 360                          357                                6.5          0
   2242          16168637                                 360                          357                              6.125          0
   2243          16168658                                 360                          357                                  7          0
   2244          16168522                                 360                          357                              6.625          0
   2245          16168669                                 360                          357                                6.5          0
   2246          16168683                                 360                          357                                  7          0
   2247          16168691                                 360                          357                              6.875          0
   2248          16171493                                 360                          357                                6.5          0
   2249          16171594                                 360                          357                               5.75          0
   2250          16180655                                 360                          357                              6.375          0
   2251          16155865                                 360                          356                                  7          0
   2252          16146879                                 360                          358                                  8          0
   2253          16159956                                 360                          357                              6.625          0
   2254          16153936                                 360                          358                                  7          0
   2255          16163558                                 360                          358                                  7          0
   2256          16163583                                 360                          357                              6.625          0
   2257          16163645                                 360                          357                              6.125          0
   2258          16165166                                 360                          357                                  7          0
   2259          16165295                                 360                          357                                  7          0
   2260          16153966                                 360                          357                              7.125          0
   2261          16168600                                 360                          357                                6.5          0
   2262          16154016                                 360                          357                                  7          0
   2263          16134405                                 360                          357                              6.625          0
   2264          16122103                                 360                          357                              6.875          0
   2265          16129143                                 360                          357                                  7          0
   2266          16131078                                 360                          357                                  7          0
   2267          16131161                                 360                          357                                  7          0
   2268          16030804                                 360                          352                                  7          0
   2269          16344201                                 360                          358                              7.375          0
   2270          16344387                                 360                          358                               6.25          0
   2271          16344392                                 360                          358                              7.125          0
   2272          16344409                                 360                          358                                  8          0
   2273          16344563                                 360                          358                                  6          0
   2274          16344582                                 360                          358                               7.75          0
   2275          16344611                                 360                          358                               7.75          0
   2276          16344648                                 360                          358                              7.375          0
   2277          16344678                                 360                          358                              8.125          0
   2278          16344687                                 360                          358                              7.125          0
   2279          16344700                                 360                          359                              8.375          0
   2280          16344018                                 360                          358                                7.5          0
   2281          16344024                                 360                          358                               6.75          0
   2282          16344059                                 360                          359                              8.125          0
   2283          16344143                                 360                          358                              7.875          0
   2284          16344151                                 360                          358                              8.375          0
   2285          16344180                                 360                          358                              7.875          0
   2286          16343795                                 360                          358                              6.875          0
   2287          16343802                                 360                          359                               7.75          0
   2288          16343830                                 360                          358                               7.75          0
   2289          16343881                                 360                          358                              8.125          0
   2290          16343893                                 360                          358                              8.375          0
   2291          16343899                                 360                          358                                  8          0
   2292          16343907                                 360                          358                              7.125          0
   2293          16343914                                 360                          358                               8.75          0
   2294          16343928                                 360                          358                              8.375          0
   2295          16343929                                 360                          358                              8.625          0
   2296          16342573                                 360                          358                              8.375          0
   2297          16342587                                 360                          358                               7.75          0
   2298          16343722                                 360                          358                              8.125          0
   2299          16343751                                 360                          358                              7.125          0
   2300          16343757                                 360                          358                              7.625          0
   2301          16343768                                 360                          358                              7.875          0
   2302          16343769                                 360                          358                                7.5          0
   2303          16343780                                 360                          357                               6.25          0
   2304          16342399                                 360                          357                               6.75          0
   2305          16342410                                 360                          357                                6.5          0
   2306          16342413                                 360                          358                                  8          0
   2307          16342415                                 360                          358                                7.5          0
   2308          16342416                                 360                          358                              8.375          0
   2309          16342421                                 360                          358                                7.5          0
   2310          16342426                                 360                          358                               7.25          0
   2311          16342439                                 360                          358                              7.625          0
   2312          16342488                                 360                          358                              7.625          0
   2313          16342519                                 360                          358                               6.25          0
   2314          16342532                                 360                          358                               7.25          0
   2315          16342379                                 360                          358                                6.5          0
   2316          16342306                                 360                          357                                8.5          0
   2317          16342319                                 360                          359                              8.375          0
   2318          16342330                                 360                          358                              7.375          0
   2319          16342341                                 360                          358                              7.625          0
   2320          16342283                                 360                          358                              8.375          0
   2321          16342238                                 360                          358                                  8          0
   2322          16342239                                 360                          359                              8.375          0
   2323          16342246                                 360                          357                                  7          0
   2324          15788941                                 360                          357                               6.25          0
   2325          16304288                                 360                          358                              7.125          0
   2326          16304336                                 360                          358                                7.5          0
   2327          16304347                                 360                          357                              6.875          0
   2328          16304253                                 360                          357                                  7          0
   2329          16304259                                 360                          357                                  7          0
   2330          16304142                                 360                          358                               7.25          0
   2331          16304184                                 360                          359                              7.125          0
   2332          16304215                                 360                          357                                  7          0
   2333          16304217                                 360                          357                                  7          0
   2334          16304121                                 360                          357                               6.75          0
   2335          16304124                                 360                          357                               6.75          0
   2336          16304127                                 360                          357                               6.75          0
   2337          16304133                                 360                          359                              7.125          0
   2338          16304138                                 360                          357                              6.375          0
   2339          16304140                                 360                          357                              6.625          0
   2340          16407381                                 360                          358                                  6          0
   2341          16407386                                 360                          358                                6.5          0
   2342          16407419                                 360                          358                                6.5          0
   2343          16419039                                 360                          359                                7.5          0
   2344          16419040                                 360                          359                              6.625          0
   2345          16419049                                 360                          359                                8.5          0
   2346          16407284                                 360                          359                                  7          0
   2347          16407285                                 360                          359                                7.5          0
   2348          16303801                                 360                          357                                  7          0
   2349          16303837                                 360                          357                                  7          0
   2350          16303913                                 360                          357                                6.5          0
   2351          16303939                                 360                          358                                7.5          0
   2352          16303963                                 360                          357                               6.75          0
   2353          16303974                                 360                          357                              6.875          0
   2354          16303984                                 360                          357                              6.125          0
   2355          16304035                                 360                          358                                  6          0
   2356          16304058                                 360                          359                              7.125          0
   2357          16303584                                 360                          358                              8.125          0
   2358          16303650                                 360                          357                                  7          0
   2359          16303678                                 360                          357                               6.25          0
   2360          16303684                                 360                          357                              5.875          0
   2361          16303695                                 360                          357                                  7          0
   2362          16303712                                 360                          357                              6.125          0
   2363          16303714                                 360                          357                              6.625          0
   2364          16303720                                 360                          357                              7.125          0
   2365          16303725                                 360                          357                              6.375          0
   2366          16303736                                 360                          357                              6.625          0
   2367          16303739                                 360                          357                              6.125          0
   2368          16303759                                 360                          357                              6.875          0
   2369          16301815                                 360                          358                              8.125          0
   2370          16301840                                 360                          358                              7.625          0
   2371          16301849                                 360                          357                              6.875          0
   2372          16301878                                 360                          357                              8.125          0
   2373          16301908                                 360                          357                              6.375          0
   2374          16301911                                 360                          357                              6.625          0
   2375          16301804                                 360                          358                               7.25          0
   2376          16339170                                 360                          359                                6.5          0
   2377          16301620                                 360                          357                                6.5          0
   2378          16301628                                 360                          357                              6.875          0
   2379          16301656                                 360                          357                                6.5          0
   2380          16301666                                 360                          358                              8.125          0
   2381          16301697                                 360                          357                              6.875          0
   2382          16301719                                 360                          357                              7.125          0
   2383          16301756                                 360                          357                                  7          0
   2384          16301769                                 360                          358                               6.75          0
   2385          16301779                                 360                          358                                7.5          0
   2386          16301783                                 360                          357                                  7          0
   2387          16301785                                 360                          357                              6.875          0
   2388          16301453                                 360                          357                               6.75          0
   2389          16301548                                 360                          358                              8.125          0
   2390          16301576                                 360                          358                              6.125          0
   2391          16301580                                 360                          357                              6.875          0
   2392          16301586                                 360                          357                              6.375          0
   2393          16301593                                 360                          357                              6.125          0
   2394          16301594                                 360                          359                               7.25          0
   2395          16301602                                 360                          357                              6.625          0
   2396          16335720                                 360                          359                               8.25          0
   2397          16339106                                 360                          359                              7.125          0
   2398          16339136                                 360                          359                              6.625          0
   2399          16339144                                 360                          358                                  8          0
   2400          16301421                                 360                          357                                  7          0
   2401          16335533                                 360                          358                              6.875          0
   2402          16367994                                 360                          358                              7.875          0
   2403          16335571                                 360                          358                               7.25          0
   2404          16335601                                 360                          358                              7.125          0
   2405          16335637                                 360                          358                              7.625          0
   2406          16335646                                 360                          358                              7.375          0
   2407          16335664                                 360                          358                              7.625          0
   2408          16335670                                 360                          358                                7.5          0
   2409          16335675                                 360                          358                                  8          0
   2410          16335689                                 360                          358                                  8          0
   2411          16332103                                 360                          358                              6.375          0
   2412          16332154                                 360                          358                               8.25          0
   2413          16332171                                 360                          355                              7.375          0
   2414          16332176                                 360                          355                              7.125          0
   2415          16335166                                 360                          358                                7.5          0
   2416          16335201                                 360                          358                              7.875          0
   2417          16335208                                 360                          358                              7.375          0
   2418          16335217                                 360                          358                               7.25          0
   2419          16335270                                 360                          358                              7.625          0
   2420          16335273                                 360                          358                              7.625          0
   2421          16335278                                 360                          359                              7.125          0
   2422          16335286                                 360                          358                              6.125          0
   2423          16335293                                 360                          358                               6.25          0
   2424          16335387                                 360                          358                              7.375          0
   2425          16335406                                 360                          358                                  6          0
   2426          16335412                                 360                          358                                  7          0
   2427          16335463                                 360                          358                              8.125          0
   2428          16335481                                 360                          358                              7.375          0
   2429          16335497                                 360                          358                              6.375          0
   2430          16335500                                 360                          358                                6.5          0
   2431          16335501                                 360                          358                              7.875          0
   2432          16167395                                 360                          354                               7.25          0
   2433          16166691                                 360                          355                               6.75          0
   2434          16045848                                 360                          354                              6.125          0
   2435          15645251                                 360                          346                              6.625          0
   2436          15774909                                 360                          278                                6.5          0
   2437          16341873                                 360                          358                              6.875          0
   2438          16339898                                 360                          358                              8.375          0
   2439          16187675                                 360                          355                                  7          0
   2440          16187677                                 360                          355                                  7          0
   2441          16187678                                 360                          355                               6.75          0
   2442          16187679                                 360                          355                              4.875          0
   2443          16187681                                 360                          355                                  7          0
   2444          16187682                                 360                          355                              7.125          0
   2445          16187686                                 360                          355                              6.375          0
   2446          16187688                                 360                          355                               6.75          0
   2447          16187689                                 360                          355                               6.75          0
   2448          16187693                                 360                          355                              7.125          0
   2449          16187696                                 360                          355                               6.75          0
   2450          16185757                                 360                          355                               6.25          0
   2451          16185758                                 360                          355                               6.25          0
   2452          16185759                                 360                          355                                6.5          0
   2453          16185760                                 360                          355                              6.375          0
   2454          16185761                                 360                          355                                6.5          0
   2455          16185762                                 360                          355                              5.875          0
   2456          16185763                                 360                          355                                  6          0
   2457          16185764                                 360                          355                                  6          0
   2458          16185765                                 360                          355                               6.25          0
   2459          16195615                                 360                          356                                6.5          0
   2460          16146689                                 360                          352                              5.875          0
   2461          16146690                                 360                          350                              6.625          0
   2462          16146694                                 360                          350                               6.25          0
   2463          16146695                                 360                          349                                  7          0
   2464          16146696                                 360                          350                               6.25          0
   2465          16146698                                 360                          350                              5.375          0
   2466          16146699                                 360                          350                              5.625          0
   2467          16146700                                 360                          349                              6.625          0
   2468          16146701                                 360                          350                               6.75          0
   2469          16146702                                 360                          349                               6.75          0
   2470          16146704                                 360                          350                              5.875          0
   2471          16146705                                 360                          350                                6.5          0
   2472          16146706                                 360                          351                               6.75          0
   2473          16146711                                 360                          351                                6.5          0
   2474          16146713                                 360                          350                              7.125          0
   2475          16146716                                 360                          351                                5.5          0
   2476          16146717                                 360                          350                                5.5          0
   2477          16146719                                 360                          350                                  6          0
   2478          16146720                                 360                          350                              6.625          0
   2479          16146722                                 360                          351                                7.5          0
   2480          16146723                                 360                          350                              5.875          0
   2481          16146724                                 360                          350                              5.875          0
   2482          16146726                                 360                          351                              6.875          0
   2483          16146727                                 360                          350                              6.875          0
   2484          16146728                                 360                          351                              6.125          0
   2485          16146729                                 360                          351                              6.625          0
   2486          16146732                                 360                          350                               5.75          0
   2487          16146734                                 360                          350                                6.5          0
   2488          16146736                                 360                          351                              6.375          0
   2489          16146737                                 360                          351                              6.875          0
   2490          16146738                                 360                          352                                  6          0
   2491          16146740                                 360                          351                              6.875          0
   2492          16146742                                 360                          354                                  6          0
   2493          16146743                                 360                          351                              6.375          0
   2494          16146745                                 360                          351                                  7          0
   2495          16146746                                 360                          352                                6.5          0
   2496          16146747                                 360                          351                                6.5          0
   2497          16146749                                 360                          351                              6.625          0
   2498          16146750                                 360                          352                              7.125          0
   2499          16146751                                 360                          352                              6.375          0
   2500          16146753                                 360                          352                              6.125          0
   2501          16146755                                 360                          352                              5.875          0
   2502          16146756                                 360                          351                              6.875          0
   2503          16146757                                 360                          352                               6.25          0
   2504          16146758                                 360                          351                               6.25          0
   2505          16146759                                 360                          352                               7.25          0
   2506          16146760                                 360                          352                               7.25          0
   2507          16146761                                 360                          354                                  6          0
   2508          16146762                                 360                          352                              6.875          0
   2509          16146765                                 360                          352                              5.625          0
   2510          16146766                                 360                          352                              6.625          0
   2511          16146767                                 360                          352                              5.375          0
   2512          16146770                                 360                          352                               6.75          0
   2513          16146771                                 360                          352                               7.25          0
   2514          16146772                                 360                          352                              6.875          0
   2515          16146777                                 360                          352                              6.625          0
   2516          16146778                                 360                          352                              7.125          0
   2517          16146779                                 360                          353                              7.125          0
   2518          16146780                                 360                          353                              7.125          0
   2519          16146781                                 360                          353                              7.125          0
   2520          16146782                                 360                          353                              7.125          0
   2521          16146783                                 360                          353                              7.125          0
   2522          16146784                                 360                          353                              7.125          0
   2523          16146785                                 360                          353                               6.25          0
   2524          16146786                                 360                          352                              6.375          0
   2525          16146787                                 360                          353                              7.125          0
   2526          16146788                                 360                          352                              5.875          0
   2527          16146789                                 360                          353                                6.5          0
   2528          16146790                                 360                          352                              6.625          0
   2529          16146791                                 360                          352                              6.375          0
   2530          16146793                                 360                          353                                  6          0
   2531          16146794                                 360                          355                              6.625          0
   2532          16146795                                 360                          355                               6.25          0
   2533          16146796                                 360                          354                               7.25          0
   2534          16146797                                 360                          355                              6.375          0
   2535          16146798                                 360                          355                               6.25          0
   2536          16146799                                 360                          355                              6.375          0
   2537          16146800                                 360                          354                              7.125          0
   2538          16146801                                 360                          355                                6.5          0
   2539          16146804                                 360                          355                                  7          0
   2540          16146808                                 360                          355                              6.625          0
   2541          16146809                                 360                          355                              6.375          0
   2542          16146810                                 360                          355                              6.375          0
   2543          16146811                                 360                          355                                6.5          0
   2544          16146815                                 360                          346                              6.375          0
   2545          16146816                                 360                          347                                5.5          0
   2546          16146819                                 360                          347                                5.5          0
   2547          16146821                                 360                          347                                  6          0
   2548          16146822                                 360                          347                                  6          0
   2549          16146823                                 360                          347                              6.125          0
   2550          16146825                                 360                          347                              6.375          0
   2551          16146827                                 360                          348                                5.5          0
   2552          16146828                                 360                          347                              5.375          0
   2553          16146831                                 360                          347                              7.125          0
   2554          16146833                                 360                          347                              6.625          0
   2555          16146834                                 360                          348                              6.375          0
   2556          16146837                                 360                          348                               6.25          0
   2557          16146838                                 360                          347                               7.25          0
   2558          16146844                                 360                          355                              7.125          0
   2559          16146849                                 360                          352                              6.625          0
   2560          16146850                                 360                          349                              5.625          0
   2561          16146852                                 360                          349                                6.5          0
   2562          16146853                                 360                          349                               6.25          0
   2563          16146855                                 360                          348                              6.125          0
   2564          16146856                                 360                          355                                6.5          0
   2565          16146858                                 360                          349                                  7          0
   2566          16146859                                 360                          350                              6.125          0
   2567          16146861                                 360                          351                              5.875          0
   2568          16146862                                 360                          349                              6.875          0
   2569          16162515                                 360                          355                              6.125          0
   2570          16162516                                 360                          353                                6.5          0
   2571          16162517                                 360                          354                              6.375          0
   2572          16162518                                 360                          355                                  6          0
   2573          16162519                                 360                          354                              6.125          0
   2574          16407110                                 360                          359                              7.875          0
   2575          16407127                                 360                          359                              7.125          0
   2576          16407129                                 360                          359                              8.125          0
   2577          16407140                                 360                          359                                7.5          0
   2578          16407141                                 360                          357                              6.375          0
   2579          16407144                                 360                          359                                7.5          0
   2580          16407148                                 360                          359                              8.125          0
   2581          16407159                                 360                          358                              7.875          0
   2582          16407185                                 360                          359                               7.25          0
   2583          16407189                                 360                          359                              7.625          0
   2584          16545295                                 360                          360                              7.625          0
   2585          16540471                                 360                          359                              7.625          0
   2586          16540478                                 360                          359                                7.5          0
   2587          16540482                                 360                          359                              8.125          0
   2588          16540491                                 360                          359                              8.125          0
   2589          16540675                                 360                          359                                8.5          0
   2590          16543917                                 360                          359                               6.75          0
   2591          16543937                                 360                          359                              7.375          0
   2592          16468585                                 360                          359                              6.875          0
   2593          16468608                                 360                          359                              8.125          0
   2594          16468612                                 360                          359                                8.5          0
   2595          16468616                                 360                          359                                  8          0
   2596          16540100                                 360                          358                               7.25          0
   2597          16540124                                 360                          359                              7.875          0
   2598          16540225                                 360                          359                              7.125          0
   2599          16540290                                 360                          359                              7.375          0
   2600          16540297                                 360                          359                              7.875          0
   2601          16540303                                 360                          359                              7.875          0
   2602          16540355                                 360                          359                                  8          0
   2603          16468493                                 360                          359                              7.375          0
   2604          16468168                                 360                          359                               7.75          0
   2605          16468187                                 360                          359                                7.5          0
   2606          16468238                                 360                          359                               7.75          0
   2607          16422589                                 360                          359                              7.375          0
   2608          16422596                                 360                          359                              6.875          0
   2609          16422598                                 360                          359                              8.125          0
   2610          16422664                                 360                          358                               7.25          0
   2611          16422667                                 360                          359                              8.125          0
   2612          16422685                                 360                          357                              6.625          0
   2613          16422693                                 360                          359                              7.625          0
   2614          16422716                                 360                          359                              6.875          0
   2615          16422785                                 360                          359                               7.25          0
   2616          16422789                                 360                          359                               8.25          0
   2617          16422799                                 360                          359                                7.5          0
   2618          16422872                                 360                          359                              8.125          0
   2619          16422921                                 360                          359                              7.875          0
   2620          16422984                                 360                          359                              7.875          0
   2621          16422999                                 360                          359                                8.5          0
   2622          16423008                                 360                          359                                  7          0
   2623          16423009                                 360                          359                               7.75          0
   2624          16423013                                 360                          359                              8.375          0
   2625          16387122                                 360                          359                                6.5          0
   2626          16387156                                 360                          358                               6.25          0
   2627          16387163                                 360                          358                               6.75          0
   2628          16387198                                 360                          358                              6.125          0
   2629          16387289                                 360                          359                              6.875          0
   2630          16387320                                 360                          359                                8.5          0
   2631          16387325                                 360                          358                              6.875          0
   2632          16387343                                 360                          359                                8.5          0
   2633          16387346                                 360                          358                                7.5          0
   2634          16387469                                 360                          359                              5.875          0
   2635          16387484                                 360                          359                              7.875          0
   2636          16420697                                 360                          359                              7.875          0
   2637          16420711                                 360                          359                              8.125          0
   2638          16420759                                 360                          359                              7.375          0
   2639          16420761                                 360                          359                              7.875          0
   2640          16420773                                 360                          359                              8.125          0
   2641          16420779                                 360                          359                               8.25          0
   2642          16422481                                 360                          359                              7.375          0
   2643          16384206                                 360                          359                              7.375          0
   2644          16384224                                 360                          359                                  7          0
   2645          16384232                                 360                          359                                  8          0
   2646          16384234                                 360                          358                               7.25          0
   2647          16384263                                 360                          358                                8.5          0
   2648          16384264                                 360                          358                                7.5          0
   2649          16384267                                 360                          359                                7.5          0
   2650          16384279                                 360                          358                              8.375          0
   2651          16384315                                 360                          359                              8.125          0
   2652          16384378                                 360                          358                              8.375          0
   2653          16384387                                 360                          358                              6.875          0
   2654          16384407                                 360                          359                              7.625          0
   2655          16384420                                 360                          359                                  8          0
   2656          16384427                                 360                          359                              7.875          0
   2657          16384430                                 360                          359                              8.125          0
   2658          16384438                                 360                          359                               8.25          0
   2659          16384462                                 360                          359                              7.625          0
   2660          16384479                                 360                          359                                8.5          0
   2661          16384502                                 360                          358                               8.25          0
   2662          16384506                                 360                          359                                7.5          0
   2663          16384508                                 360                          359                                8.5          0
   2664          16384522                                 360                          359                                  7          0
   2665          16384543                                 360                          359                              7.875          0
   2666          16384555                                 360                          359                                7.5          0
   2667          16387107                                 360                          358                               8.25          0
   2668          16384089                                 360                          359                               6.25          0
   2669          16384091                                 360                          359                                8.5          0
   2670          16384095                                 360                          359                              7.625          0
   2671          16384117                                 360                          359                                  8          0
   2672          16384119                                 360                          359                              7.875          0
   2673          16384135                                 360                          359                               8.25          0
   2674          16384173                                 360                          359                              8.375          0
   2675          16378618                                 360                          359                              7.625          0
   2676          16378637                                 360                          359                              7.875          0
   2677          16382719                                 360                          359                                8.5          0
   2678          16382726                                 360                          359                              7.875          0
   2679          16382733                                 360                          359                               7.75          0
   2680          16382762                                 360                          359                                7.5          0
   2681          16382764                                 360                          359                                7.5          0
   2682          16382775                                 360                          359                              7.375          0
   2683          16382824                                 360                          359                               7.25          0
   2684          16382825                                 360                          359                                8.5          0
   2685          16382877                                 360                          358                               6.75          0
   2686          16382885                                 360                          358                               6.75          0
   2687          16382888                                 360                          358                              7.375          0
   2688          16382912                                 360                          359                              7.875          0
   2689          16382925                                 360                          359                                6.5          0
   2690          16382949                                 360                          359                              7.625          0
   2691          16382982                                 360                          359                                  8          0
   2692          16383013                                 360                          358                              6.875          0
   2693          16383039                                 360                          359                              6.125          0
   2694          16383043                                 360                          359                               7.25          0
   2695          16383066                                 360                          359                              7.375          0
   2696          16383075                                 360                          359                              6.375          0
   2697          16383105                                 360                          359                                8.5          0
   2698          16383111                                 360                          359                              7.875          0
   2699          16383113                                 360                          358                                6.5          0
   2700          16383132                                 360                          358                               6.75          0
   2701          16383207                                 360                          359                              8.125          0
   2702          16383223                                 360                          359                               7.25          0
   2703          16383251                                 360                          359                              6.375          0
   2704          16383256                                 360                          359                              7.375          0
   2705          16383260                                 360                          359                                7.5          0
   2706          16383263                                 360                          359                              7.875          0
   2707          16383306                                 360                          358                                7.5          0
   2708          16383320                                 360                          359                                8.5          0
   2709          16383326                                 360                          359                              8.125          0
   2710          16383999                                 360                          359                              8.125          0
   2711          16384005                                 360                          359                                7.5          0
   2712          16384018                                 360                          358                              8.375          0
   2713          16384024                                 360                          359                              6.875          0
   2714          16384025                                 360                          358                              7.875          0
   2715          16384036                                 360                          358                              7.125          0
   2716          16384038                                 360                          358                              5.625          0
   2717          16384066                                 360                          359                               8.75          0
   2718          16377558                                 360                          359                                  8          0
   2719          16378077                                 360                          359                               6.75          0
   2720          16378090                                 360                          359                              8.125          0
   2721          16378107                                 360                          359                                8.5          0
   2722          16378114                                 360                          359                              8.625          0
   2723          16378126                                 360                          359                                8.5          0
   2724          16378143                                 360                          358                                  7          0
   2725          16378171                                 360                          359                              7.875          0
   2726          16378179                                 360                          358                              7.625          0
   2727          16378217                                 360                          358                              7.125          0
   2728          16378230                                 360                          359                               8.25          0
   2729          16378257                                 360                          359                                8.5          0
   2730          16378275                                 360                          358                              7.375          0
   2731          16378285                                 360                          358                                7.5          0
   2732          16378300                                 360                          358                                7.5          0
   2733          16378305                                 360                          358                              8.125          0
   2734          16378320                                 360                          358                              8.125          0
   2735          16378333                                 360                          358                              7.375          0
   2736          16378358                                 360                          359                                7.5          0
   2737          16378396                                 360                          358                                6.5          0
   2738          16378405                                 360                          358                              6.375          0
   2739          16378425                                 360                          359                               7.75          0
   2740          16378432                                 360                          359                              5.625          0
   2741          16378434                                 360                          359                              8.375          0
   2742          16378436                                 360                          359                                6.5          0
   2743          16378438                                 360                          359                               8.25          0
   2744          16378484                                 360                          359                              8.125          0
   2745          16378486                                 360                          359                                7.5          0
   2746          16378508                                 360                          359                                  8          0
   2747          16378580                                 360                          359                              8.375          0
   2748          16378583                                 360                          359                                7.5          0
   2749          16378587                                 360                          359                                7.5          0
   2750          16377466                                 360                          359                              7.875          0
   2751          16377488                                 360                          359                              7.875          0
   2752          16377489                                 360                          359                              8.125          0
   2753          16377496                                 360                          359                               7.75          0
   2754          16377509                                 360                          359                              8.125          0
   2755          16377517                                 360                          359                              8.125          0
   2756          16377393                                 360                          358                              7.875          0
   2757          16377398                                 360                          359                                8.5          0
   2758          16377409                                 360                          359                              7.875          0
   2759          16377429                                 360                          359                              8.375          0
   2760          16377441                                 360                          359                                8.5          0
   2761          16377443                                 360                          357                               7.25          0
   2762          16377449                                 360                          359                              8.125          0
   2763          15359101                                 360                          343                                5.5          0
   2764          16377364                                 360                          358                              7.125          0
   2765          16377366                                 360                          358                              7.125          0
   2766          16225307                                 360                          356                              6.125          0
   2767          16225308                                 360                          356                              6.625          0
   2768          16225311                                 360                          356                              6.625          0
   2769          16225313                                 360                          356                                6.5          0
   2770          16225315                                 360                          356                              6.375          0
   2771          16225316                                 360                          356                                6.5          0
   2772          16225317                                 360                          356                              6.375          0
   2773          16225318                                 360                          356                                  6          0
   2774          16225319                                 360                          356                              6.875          0
   2775          16225320                                 360                          356                              6.625          0
   2776          16225322                                 360                          356                              6.625          0
   2777          16225323                                 360                          356                              6.875          0
   2778          16225324                                 360                          356                              7.125          0
   2779          16225325                                 360                          356                               6.75          0
   2780          16225326                                 360                          356                              7.125          0
   2781          16377349                                 360                          359                              7.875          0
   2782          16234640                                 360                          356                                  6          0
   2783          16234641                                 360                          356                              5.875          0
   2784          16234643                                 360                          355                              7.125          0
   2785          16234646                                 360                          356                                6.5          0
   2786          16234650                                 360                          356                              6.125          0
   2787          16234651                                 360                          356                                  6          0
   2788          16234652                                 360                          356                                  7          0
   2789          16234654                                 360                          355                              5.375          0
   2790          16234656                                 360                          356                              6.125          0
   2791          16234658                                 360                          356                              6.625          0
   2792          16234659                                 360                          356                               6.75          0
   2793          16234660                                 360                          356                              6.125          0
   2794          16234662                                 360                          356                               6.25          0
   2795          16234663                                 360                          356                                6.5          0
   2796          16234664                                 360                          356                                  6          0
   2797          16234665                                 360                          356                                  6          0
   2798          16234666                                 360                          356                              6.875          0
   2799          16234667                                 360                          356                              6.875          0
   2800          16234669                                 360                          356                               6.25          0
   2801          16234670                                 360                          356                                4.5          0
   2802          16234671                                 360                          356                               6.25          0
   2803          16234675                                 360                          356                              6.125          0
   2804          16234677                                 360                          356                              5.875          0
   2805          16234678                                 360                          356                              5.875          0
   2806          16234679                                 360                          356                              6.625          0
   2807          16234681                                 360                          356                              5.875          0
   2808          16234685                                 360                          356                              7.125          0
   2809          16234686                                 360                          356                              6.125          0
   2810          16234690                                 360                          356                               6.25          0
   2811          16234694                                 360                          356                              6.375          0
   2812          16234695                                 360                          356                              6.375          0
   2813          16234696                                 360                          356                                6.5          0
   2814          16234699                                 360                          356                              6.125          0
   2815          16234700                                 360                          356                              7.125          0
   2816          16234701                                 360                          356                              6.375          0
   2817          16234702                                 360                          356                                6.5          0
   2818          16234703                                 360                          356                              3.875          0
   2819          16234704                                 360                          356                              6.375          0
   2820          16234705                                 360                          356                                  6          0
   2821          16234706                                 360                          356                              6.625          0
   2822          16234707                                 360                          356                              6.125          0
   2823          16234709                                 360                          356                              5.625          0
   2824          16234711                                 360                          356                              6.625          0
   2825          16234712                                 360                          356                              7.125          0
   2826          16234713                                 360                          356                              6.375          0
   2827          16234714                                 360                          356                               6.25          0
   2828          16234715                                 360                          356                              5.625          0
   2829          16234717                                 360                          356                              6.625          0
   2830          16234718                                 360                          356                                6.5          0
   2831          16234720                                 360                          356                                6.5          0
   2832          16377335                                 360                          358                                  7          0
   2833          15613212                                 360                          346                              6.625          0
   2834          16370019                                 360                          358                              7.125          0
   2835          16559200                                 360                          359                                7.5          0
   2836          16322635                                 360                          357                               6.25          0
   2837          16559201                                 360                          359                              6.375          0
   2838          16559202                                 360                          359                               6.75          0
   2839          16559040                                 360                          358                                6.5          0
   2840          16386511                                 360                          359                               6.75          0
   2841          16559203                                 360                          359                              7.125          0
   2842          16386512                                 360                          359                              6.625          0
   2843          16322639                                 360                          357                               6.25          0
   2844          16386514                                 360                          358                              6.625          0
   2845          16559206                                 360                          359                               6.25          0
   2846          16559207                                 360                          359                               5.75          0
   2847          16559046                                 360                          359                              7.375          0
   2848          16386516                                 360                          358                              7.125          0
   2849          16559209                                 360                          359                              6.875          0
   2850          16386517                                 360                          358                                  7          0
   2851          16559048                                 360                          359                              6.625          0
   2852          16369427                                 360                          358                              6.375          0
   2853          16386518                                 360                          359                              7.125          0
   2854          16369428                                 360                          358                              7.125          0
   2855          16559049                                 360                          359                                  6          0
   2856          16322640                                 360                          357                                6.5          0
   2857          16370025                                 360                          358                              5.625          0
   2858          16370027                                 360                          358                               6.75          0
   2859          16322644                                 360                          357                              5.625          0
   2860          16559211                                 360                          359                                6.5          0
   2861          16322646                                 360                          357                              6.375          0
   2862          16559050                                 360                          359                               7.25          0
   2863          16559212                                 360                          359                              6.625          0
   2864          16386520                                 360                          359                              6.375          0
   2865          16559213                                 360                          359                              7.375          0
   2866          16386521                                 360                          358                               7.25          0
   2867          16322648                                 360                          357                              6.625          0
   2868          16559052                                 360                          359                              6.875          0
   2869          16559215                                 360                          359                              6.625          0
   2870          16369271                                 360                          358                              6.125          0
   2871          16559055                                 360                          358                              6.375          0
   2872          16559217                                 360                          359                                  7          0
   2873          16369434                                 360                          358                              6.125          0
   2874          16559218                                 360                          359                               6.25          0
   2875          16369273                                 360                          358                              6.625          0
   2876          16559219                                 360                          359                                6.5          0
   2877          16559058                                 360                          359                              6.125          0
   2878          16559059                                 360                          359                              6.375          0
   2879          16369439                                 360                          358                              6.875          0
   2880          16559220                                 360                          359                               7.25          0
   2881          16322655                                 360                          357                               6.25          0
   2882          16559222                                 360                          359                               6.25          0
   2883          16369601                                 360                          358                                6.5          0
   2884          16559060                                 360                          359                              6.625          0
   2885          16559061                                 360                          359                              6.875          0
   2886          16369602                                 360                          358                              6.875          0
   2887          16559224                                 360                          359                              6.625          0
   2888          16369441                                 360                          358                               6.25          0
   2889          16559063                                 360                          359                              7.875          0
   2890          16322631                                 360                          357                              5.375          0
   2891          16322632                                 360                          357                               6.75          0
   2892          16386508                                 360                          358                              7.125          0
   2893          16559038                                 360                          358                               5.75          0
   2894          16386509                                 360                          358                              6.625          0
   2895          16369095                                 360                          358                               7.25          0
   2896          16370010                                 360                          358                              6.125          0
   2897          16370014                                 360                          358                                6.5          0
   2898          16322630                                 360                          357                                6.5          0
   2899          16369089                                 360                          358                                  7          0
   2900          16370001                                 360                          358                               6.75          0
   2901          16370004                                 360                          358                               6.25          0
   2902          16322622                                 360                          357                                  6          0
   2903          16322623                                 360                          357                              7.125          0
   2904          16322624                                 360                          357                              6.875          0
   2905          16386502                                 360                          358                                6.5          0
   2906          16559032                                 360                          359                              6.625          0
   2907          16322629                                 360                          357                                  6          0
   2908          16386503                                 360                          358                               7.25          0
   2909          16559033                                 360                          359                              5.875          0
   2910          16386504                                 360                          358                               6.75          0
   2911          16386505                                 360                          358                                6.5          0
   2912          16559035                                 360                          359                               6.25          0
   2913          16386506                                 360                          358                               6.25          0
   2914          16559036                                 360                          359                                7.5          0
   2915          16386507                                 360                          358                               6.25          0
   2916          16369084                                 360                          357                                6.5          0
   2917          16340432                                 360                          358                               6.25          0
   2918          16340433                                 360                          358                              7.125          0
   2919          16340434                                 360                          358                               6.75          0
   2920          16340436                                 360                          358                              6.125          0
   2921          16559021                                 360                          359                               7.25          0
   2922          16322619                                 360                          357                              6.625          0
   2923          16559025                                 360                          359                              6.375          0
   2924          16565092                                 360                          359                              7.625          0
   2925          16565093                                 360                          359                               6.25          0
   2926          16559019                                 360                          359                              6.625          0
   2927          16565094                                 360                          359                              6.625          0
   2928          16565095                                 360                          358                              6.625          0
   2929          16369075                                 360                          357                              6.125          0
   2930          16369238                                 360                          358                                  6          0
   2931          16565098                                 360                          359                              6.625          0
   2932          16565099                                 360                          359                                7.5          0
   2933          16340430                                 360                          358                              6.625          0
   2934          16340431                                 360                          358                              7.125          0
   2935          16322612                                 360                          357                               6.75          0
   2936          16559006                                 360                          359                              6.625          0
   2937          16369224                                 360                          358                               7.25          0
   2938          16565086                                 360                          359                                  7          0
   2939          16565088                                 360                          358                                7.5          0
   2940          16565089                                 360                          359                                6.5          0
   2941          16340421                                 360                          358                               6.75          0
   2942          16340423                                 360                          358                              6.875          0
   2943          16340424                                 360                          358                               6.25          0
   2944          16340426                                 360                          358                               7.25          0
   2945          16559010                                 360                          359                                7.5          0
   2946          16340427                                 360                          358                                6.5          0
   2947          16559012                                 360                          359                               6.25          0
   2948          16369230                                 360                          357                                6.5          0
   2949          16559014                                 360                          359                              6.375          0
   2950          16565090                                 360                          359                              6.625          0
   2951          16331699                                 360                          358                                7.5          0
   2952          16331705                                 360                          358                              7.375          0
   2953          16331755                                 360                          358                               8.25          0
   2954          16331864                                 360                          358                                7.5          0
   2955          16331880                                 360                          358                               8.25          0
   2956          16331906                                 360                          358                              7.875          0
   2957          16331926                                 360                          359                              8.625          0
   2958          16331967                                 360                          358                               7.25          0
   2959          16331987                                 360                          357                                  7          0
   2960          16331994                                 360                          358                              8.125          0
   2961          16332041                                 360                          358                              7.875          0
   2962          16332044                                 360                          358                              6.125          0
   2963          16332066                                 360                          358                                7.5          0
   2964          16332079                                 360                          358                                8.5          0
   2965          16332081                                 360                          358                                8.5          0
   2966          16331685                                 360                          358                              7.625          0
   2967          16331418                                 360                          358                              5.875          0
   2968          16331432                                 360                          358                              7.875          0
   2969          16331463                                 360                          358                              8.125          0
   2970          16331475                                 360                          358                              8.375          0
   2971          16331479                                 360                          357                              6.875          0
   2972          16331495                                 360                          358                               8.25          0
   2973          16331539                                 360                          359                              7.125          0
   2974          16331568                                 360                          358                              8.125          0
   2975          16331583                                 360                          359                              7.625          0
   2976          16331593                                 360                          358                                5.5          0
   2977          16331614                                 360                          359                              7.125          0
   2978          16331649                                 360                          358                                7.5          0
   2979          16366295                                 360                          358                              8.125          0
   2980          16366323                                 360                          358                               7.25          0
   2981          16366326                                 360                          358                              7.375          0
   2982          16366331                                 360                          359                               6.75          0
   2983          16366334                                 360                          358                                7.5          0
   2984          16366363                                 360                          358                               8.25          0
   2985          16366378                                 360                          358                              8.125          0
   2986          16331366                                 360                          358                                6.5          0
   2987          16365990                                 360                          358                              7.625          0
   2988          16366117                                 360                          358                                7.5          0
   2989          16366140                                 360                          358                                7.5          0
   2990          16366195                                 360                          358                              8.125          0
   2991          16365671                                 360                          358                                  8          0
   2992          16365716                                 360                          358                              6.375          0
   2993          16365729                                 360                          359                              7.625          0
   2994          16365743                                 360                          357                              6.875          0
   2995          16365796                                 360                          358                                7.5          0
   2996          16365800                                 360                          357                                8.5          0
   2997          16365815                                 360                          358                                  6          0
   2998          16365940                                 360                          359                                8.5          0
   2999          16339852                                 360                          358                               6.25          0
   3000          16393669                                 360                          356                              6.625          0
   3001          16393676                                 360                          358                                  7          0
   3002          16393683                                 360                          357                              7.875          0
   3003          16393686                                 360                          359                              6.875          0
   3004          16393695                                 360                          357                              7.125          0
   3005          16393696                                 360                          358                              6.625          0
   3006          16393699                                 360                          358                              6.875          0
   3007          16393702                                 360                          358                              7.375          0
   3008          16388924                                 360                          358                              6.375          0
   3009          16388931                                 360                          358                              7.125          0
   3010          16388936                                 360                          358                              6.875          0
   3011          16388942                                 360                          357                              7.125          0
   3012          16388943                                 360                          358                                  7          0
   3013          16388950                                 360                          358                               6.75          0
   3014          16388956                                 360                          358                                7.5          0
   3015          16388958                                 360                          358                               6.75          0
   3016          16388961                                 360                          358                              6.625          0
   3017          16388962                                 360                          358                              6.875          0
   3018          16388965                                 360                          358                               6.75          0
   3019          16388967                                 360                          358                                6.5          0
   3020          16388971                                 360                          358                              6.625          0
   3021          16388976                                 360                          358                               5.75          0
   3022          16388979                                 360                          358                              7.375          0
   3023          16388983                                 360                          356                               6.75          0
   3024          16388987                                 360                          358                              7.375          0
   3025          16388996                                 360                          358                              6.875          0
   3026          16388997                                 360                          358                               6.75          0
   3027          16389003                                 360                          358                              6.875          0
   3028          16389012                                 360                          358                                  7          0
   3029          16389019                                 360                          358                                6.5          0
   3030          16389273                                 360                          353                              6.125          0
   3031          16389283                                 360                          358                                  7          0
   3032          16389288                                 360                          358                               7.25          0
   3033          16389382                                 360                          357                                6.5          0
   3034          16389390                                 360                          358                                6.5          0
   3035          16389395                                 360                          358                              6.875          0
   3036          16389407                                 360                          358                              7.125          0
   3037          16389484                                 360                          358                               6.75          0
   3038          16393664                                 360                          357                               6.75          0
   3039          16360893                                 360                          357                               6.25          0
   3040          16360898                                 360                          358                                6.5          0
   3041          16360904                                 360                          358                               6.75          0
   3042          16360939                                 360                          358                                  7          0
   3043          16360943                                 360                          358                               6.75          0
   3044          16360949                                 360                          358                              6.375          0
   3045          16360952                                 360                          357                              7.125          0
   3046          16360956                                 360                          358                               6.75          0
   3047          16360963                                 360                          358                              6.625          0
   3048          16360968                                 360                          358                              6.875          0
   3049          16360982                                 360                          358                              7.125          0
   3050          16361173                                 360                          357                              6.625          0
   3051          16361177                                 360                          358                                6.5          0
   3052          16361187                                 360                          358                              6.875          0
   3053          16361192                                 360                          357                              6.625          0
   3054          16374840                                 360                          357                              7.125          0
   3055          16384370                                 360                          355                               6.25          0
   3056          16388897                                 360                          358                                  7          0
   3057          16388904                                 360                          358                               7.25          0
   3058          16388907                                 360                          358                                  7          0
   3059          16388911                                 360                          358                              6.375          0
   3060          16388915                                 360                          358                               7.25          0
   3061          16388921                                 360                          358                              7.125          0
   3062          16331785                                 360                          357                              6.875          0
   3063          16331787                                 360                          357                                6.5          0
   3064          16331789                                 360                          357                               6.25          0
   3065          16331803                                 360                          357                              6.625          0
   3066          16331810                                 360                          357                               7.25          0
   3067          16331816                                 360                          357                              6.375          0
   3068          16331820                                 360                          357                              6.875          0
   3069          16331828                                 360                          357                                  7          0
   3070          16331831                                 360                          350                              6.375          0
   3071          16331841                                 360                          357                              6.875          0
   3072          16331845                                 360                          357                              6.625          0
   3073          16331846                                 360                          357                               6.75          0
   3074          16331857                                 360                          357                                  7          0
   3075          16331858                                 360                          357                                  7          0
   3076          16331892                                 360                          357                                6.5          0
   3077          16331898                                 360                          357                              7.125          0
   3078          16331907                                 360                          358                              7.125          0
   3079          16331909                                 360                          355                                  7          0
   3080          16331916                                 360                          357                              6.625          0
   3081          16331955                                 360                          357                              6.625          0
   3082          16331969                                 360                          357                              7.125          0
   3083          16332005                                 360                          357                              6.625          0
   3084          16332009                                 360                          357                                6.5          0
   3085          16332010                                 360                          357                                  6          0
   3086          16332012                                 360                          357                                  7          0
   3087          16332019                                 360                          355                               6.75          0
   3088          16332021                                 360                          357                              6.625          0
   3089          16332038                                 360                          357                               6.75          0
   3090          16332040                                 360                          357                                6.5          0
   3091          16339366                                 360                          356                              6.875          0
   3092          16339567                                 360                          355                                  7          0
   3093          16339589                                 360                          355                              6.375          0
   3094          16339631                                 360                          357                              6.625          0
   3095          16360889                                 360                          357                                6.5          0
   3096          16303591                                 360                          357                              6.625          0
   3097          16303592                                 360                          356                              6.875          0
   3098          16303596                                 360                          357                                6.5          0
   3099          16303612                                 360                          357                                  7          0
   3100          16304159                                 360                          356                               6.25          0
   3101          16304160                                 360                          357                                  7          0
   3102          16304243                                 360                          357                              6.625          0
   3103          16304265                                 360                          356                               6.75          0
   3104          16304272                                 360                          357                              6.375          0
   3105          16304275                                 360                          357                               6.75          0
   3106          16304294                                 360                          357                              5.875          0
   3107          16304301                                 360                          357                                  7          0
   3108          16304313                                 360                          357                              6.625          0
   3109          16304343                                 360                          357                                  7          0
   3110          16331733                                 360                          357                                6.5          0
   3111          16331763                                 360                          357                                6.5          0
   3112          16233564                                 360                          357                               6.75          0
   3113          16233577                                 360                          356                              6.875          0
   3114          16233579                                 360                          356                              6.875          0
   3115          16233591                                 360                          356                                  7          0
   3116          16233610                                 360                          356                              6.625          0
   3117          16235272                                 360                          356                              6.375          0
   3118          16239932                                 360                          356                               6.75          0
   3119          16239936                                 360                          356                                6.5          0
   3120          16239937                                 360                          356                              6.625          0
   3121          16239956                                 360                          356                              5.875          0
   3122          16239959                                 360                          357                              6.375          0
   3123          16239966                                 360                          356                                  7          0
   3124          16293656                                 360                          357                              6.625          0
   3125          16293666                                 360                          357                              6.375          0
   3126          16393720                                 360                          358                              6.875          0
   3127          16393721                                 360                          358                               6.75          0
   3128          16393722                                 360                          359                              7.125          0
   3129          16393723                                 360                          358                              6.625          0
   3130          16393724                                 360                          358                              7.375          0
   3131          16393725                                 360                          358                              6.375          0
   3132          16393728                                 360                          358                              7.125          0
   3133          16393730                                 360                          358                               7.75          0
   3134          16230361                                 360                          356                              6.875          0
   3135          16230371                                 360                          356                               6.75          0
   3136          16233539                                 360                          356                                  7          0
   3137          16185472                                 360                          355                              6.125          0
   3138          16186657                                 360                          355                              6.875          0
   3139          16188528                                 360                          355                              6.125          0
   3140          16393706                                 360                          359                               7.25          0
   3141          16393716                                 360                          358                              7.625          0
   3142          16393718                                 360                          358                              7.375          0
   3143          16393719                                 360                          358                                6.5          0
   3144          16293668                                 360                          356                              6.875          0
   3145          16293709                                 360                          357                              6.875          0
   3146          16293712                                 360                          356                                  7          0
   3147          16293749                                 360                          357                              6.625          0
   3148          16339814                                 360                          358                              7.375          0
   3149          16339750                                 360                          358                              7.125          0
   3150          16339763                                 360                          359                               6.75          0
   3151          16342156                                 360                          358                              6.375          0
   3152          16342160                                 360                          359                              7.875          0
   3153          16342193                                 360                          358                              7.625          0
   3154          16342224                                 360                          358                              7.625          0
   3155          16358120                                 360                          358                              7.875          0
   3156          16358122                                 360                          358                               7.25          0
   3157          16358138                                 360                          359                              8.375          0
   3158          16358151                                 360                          359                                  8          0
   3159          16358182                                 360                          358                              8.375          0
   3160          16358344                                 360                          358                               6.75          0
   3161          16358352                                 360                          358                               7.25          0
   3162          16358362                                 360                          358                              7.375          0
   3163          16358366                                 360                          358                              7.625          0
   3164          16358367                                 360                          359                                  8          0
   3165          16358374                                 360                          358                              8.375          0
   3166          16358393                                 360                          359                              8.375          0
   3167          16358398                                 360                          358                              8.125          0
   3168          16358400                                 360                          359                              8.375          0
   3169          16358403                                 360                          359                              7.625          0
   3170          16358449                                 360                          359                               8.25          0
   3171          16358453                                 360                          355                              7.125          0
   3172          16359062                                 360                          358                              7.125          0
   3173          16359091                                 360                          358                               7.25          0
   3174          16359093                                 360                          358                                  7          0
   3175          16359096                                 360                          358                               7.25          0
   3176          15059743                                 360                          338                              5.125          0
   3177          16339743                                 360                          358                              8.375          0
   3178          16339706                                 360                          358                              7.375          0
   3179          16339662                                 360                          358                              7.125          0
   3180          16233567                                 360                          356                              6.875          0
   3181          16233568                                 360                          356                                  7          0
   3182          16244457                                 360                          356                              6.125          0
   3183          16244458                                 360                          357                              6.375          0
   3184          16244459                                 360                          357                               7.25          0
   3185          16244462                                 360                          357                              6.625          0
   3186          16244464                                 360                          357                                  7          0
   3187          16244465                                 360                          357                              6.625          0
   3188          16244466                                 360                          357                               6.75          0
   3189          16360838                                 360                          359                              6.875          0
   3190          16360842                                 360                          359                              8.125          0
   3191          16244467                                 360                          356                              7.125          0
   3192          16244477                                 360                          357                              6.625          0
   3193          16244478                                 360                          357                                  7          0
   3194          16244479                                 360                          357                               7.25          0
   3195          16244482                                 360                          357                               7.25          0
   3196          16365343                                 360                          359                                8.5          0
   3197          16339651                                 360                          358                                  7          0
   3198          16329853                                 360                          357                                  7          0
   3199          16329963                                 360                          358                              7.625          0
   3200          16329964                                 360                          359                              6.875          0
   3201          16329972                                 360                          358                              8.125          0
   3202          16330015                                 360                          358                              8.125          0
   3203          16330037                                 360                          359                               7.25          0
   3204          16330043                                 360                          357                              6.625          0
   3205          16330049                                 360                          358                                  8          0
   3206          16330052                                 360                          358                                7.5          0
   3207          16330058                                 360                          358                              8.125          0
   3208          16330075                                 360                          357                               6.75          0
   3209          16330101                                 360                          357                              7.125          0
   3210          16330107                                 360                          358                              8.375          0
   3211          16330131                                 360                          358                               8.25          0
   3212          16330132                                 360                          358                              7.875          0
   3213          16330152                                 360                          358                              6.875          0
   3214          16330153                                 360                          358                                7.5          0
   3215          16330156                                 360                          358                               7.75          0
   3216          16330162                                 360                          359                                  8          0
   3217          16330175                                 360                          358                              7.375          0
   3218          16330178                                 360                          358                              7.125          0
   3219          16330206                                 360                          358                              7.375          0
   3220          16330252                                 360                          358                                  8          0
   3221          16330304                                 360                          358                              8.375          0
   3222          16330322                                 360                          359                               7.75          0
   3223          16331335                                 360                          358                              7.125          0
   3224          16331349                                 360                          358                               7.75          0
   3225          16329804                                 360                          357                                6.5          0
   3226          16329809                                 360                          357                                7.5          0
   3227          16329815                                 360                          357                              7.625          0
   3228          16329826                                 360                          357                                  6          0
   3229          16329835                                 360                          359                              7.375          0
   3230          16359642                                 360                          359                              8.375          0
   3231          16359711                                 360                          359                              7.875          0
   3232          16357892                                 360                          359                                  7          0
   3233          15500963                                 360                          347                                5.5          0
   3234          16349167                                 360                          359                              8.125          0
   3235          16349170                                 360                          360                                7.5          0
   3236          16107162                                 360                          357                                  7          0
   3237          16329765                                 360                          356                              7.875          0
   3238          16163522                                 360                          359                              8.125          0
   3239          16329746                                 360                          358                              6.375          0
   3240          16329714                                 360                          357                                7.5          0
   3241          16329744                                 360                          358                                  6          0
   3242          16329666                                 360                          358                              8.125          0
   3243          16329703                                 360                          358                              6.125          0
   3244          16340397                                 360                          357                              6.125          0
   3245          16386454                                 360                          352                                5.5          0
   3246          16386458                                 360                          358                                6.5          0
   3247          16370125                                 360                          358                               6.25          0
   3248          16370126                                 360                          358                               6.75          0
   3249          16370129                                 360                          358                              6.375          0
   3250          16326931                                 360                          358                              7.125          0
   3251          16326915                                 360                          358                               7.75          0
   3252          16326918                                 360                          359                              7.875          0
   3253          16326847                                 360                          358                              7.625          0
   3254          16326872                                 360                          358                              8.125          0
   3255          16326773                                 360                          358                              7.125          0
   3256          16326290                                 360                          359                                  6          0
   3257          16326306                                 360                          358                               6.25          0
   3258          16326318                                 360                          359                                  6          0
   3259          16326387                                 360                          358                                  7          0
   3260          16326510                                 360                          358                                6.5          0
   3261          16301280                                 360                          357                              6.125          0
   3262          16301292                                 360                          357                              7.125          0
   3263          16301326                                 360                          359                              7.875          0
   3264          16301394                                 360                          357                              7.125          0
   3265          16339529                                 360                          359                              7.125          0
   3266          16339581                                 360                          358                                7.5          0
   3267          16339596                                 360                          358                              6.875          0
   3268          16339602                                 360                          358                                  8          0
   3269          16339612                                 360                          358                              6.375          0
   3270          16339624                                 360                          358                                6.5          0
   3271          16301193                                 360                          357                              6.625          0
   3272          16301231                                 360                          357                              5.875          0
   3273          16340396                                 360                          356                                  7          0
   3274          14900605                                 360                          338                               6.25          0
   3275          14908744                                 360                          338                              5.125          0
   3276          15328185                                 360                          340                              6.375          0
   3277          16061702                                 360                          354                              6.625          0
   3278          16058202                                 360                          357                                  7          0
   3279          15388357                                 360                          344                                  5          0
   3280          16347225                                 360                          359                              7.125          0
   3281          16347254                                 360                          360                              8.375          0
   3282          16347183                                 360                          359                              8.125          0
   3283          16342646                                 360                          359                               7.25          0
   3284          16342784                                 360                          359                              8.375          0
   3285          16342796                                 360                          359                              8.125          0
   3286          16343580                                 360                          359                              7.375          0
   3287          16343611                                 360                          359                               7.25          0
   3288          16343621                                 360                          359                               7.25          0
   3289          16343482                                 360                          359                              8.375          0
   3290          16343639                                 360                          359                              8.375          0
   3291          16343668                                 360                          359                                6.5          0
   3292          16343689                                 360                          360                                  8          0
   3293          16343697                                 360                          359                              8.375          0
   3294          16345624                                 360                          358                              8.625          0
   3295          16370684                                 360                          357                               6.25          0
   3296          16370687                                 360                          358                              6.625          0
   3297          16406998                                 360                          359                              7.625          0
   3298          16407002                                 360                          359                                7.5          0
   3299          16406938                                 360                          359                                  7          0
   3300          16407016                                 360                          359                               7.75          0
   3301          16407045                                 360                          357                              7.625          0
   3302          16407048                                 360                          359                               8.25          0
   3303          16406901                                 360                          359                               6.75          0
   3304          16406903                                 360                          359                              8.125          0
   3305          16406917                                 360                          359                               8.25          0
   3306          16406922                                 360                          359                                  7          0
   3307          16406859                                 360                          359                              7.875          0
   3308          16406870                                 360                          359                              8.125          0
   3309          16406880                                 360                          359                              7.375          0
   3310          16406834                                 360                          359                                6.5          0
   3311          16405630                                 360                          359                              8.125          0
   3312          16405637                                 360                          358                               7.25          0
   3313          16405811                                 360                          359                              8.375          0
   3314          16405941                                 360                          359                              8.125          0
   3315          16405970                                 360                          359                              7.625          0
   3316          16405723                                 360                          359                                8.5          0
   3317          16405729                                 360                          360                                7.5          0
   3318          16405570                                 360                          359                               7.75          0
   3319          16405574                                 360                          359                                8.5          0
   3320          16405595                                 360                          358                              6.625          0
   3321          16405518                                 360                          359                                6.5          0
   3322          16405470                                 360                          359                               8.25          0
   3323          16405406                                 360                          358                              6.375          0
   3324          16405417                                 360                          358                                  7          0
   3325          16405421                                 360                          359                              7.375          0
   3326          16405427                                 360                          358                              8.125          0
   3327          16405429                                 360                          358                              8.125          0
   3328          16405431                                 360                          358                              8.125          0
   3329          16405435                                 360                          358                              6.375          0
   3330          16405450                                 360                          358                                6.5          0
   3331          16405359                                 360                          359                                7.5          0
   3332          16404439                                 360                          358                                7.5          0
   3333          16405335                                 360                          359                               7.25          0
   3334          16404441                                 360                          358                               6.75          0
   3335          16404449                                 360                          359                              6.625          0
   3336          16404462                                 360                          359                              7.875          0
   3337          16404531                                 360                          359                               8.25          0
   3338          16369878                                 360                          358                                  7          0
   3339          16369879                                 360                          358                               6.75          0
   3340          16370630                                 360                          358                              6.125          0
   3341          16370632                                 360                          358                               7.25          0
   3342          16399602                                 360                          350                              6.625          0
   3343          16399605                                 360                          357                               6.25          0
   3344          16399606                                 360                          358                              6.625          0
   3345          16369885                                 360                          358                               7.25          0
   3346          16369886                                 360                          358                              6.625          0
   3347          16369888                                 360                          358                               7.25          0
   3348          16399610                                 360                          359                               6.25          0
   3349          16399613                                 360                          357                                  6          0
   3350          16369891                                 360                          358                              7.125          0
   3351          16399618                                 360                          359                              6.375          0
   3352          16399623                                 360                          358                                6.5          0
   3353          16399626                                 360                          359                              6.375          0
   3354          16399627                                 360                          359                              6.625          0
   3355          16399628                                 360                          359                               6.75          0
   3356          16322686                                 360                          357                              7.125          0
   3357          16322689                                 360                          357                              6.875          0
   3358          16369475                                 360                          358                               6.75          0
   3359          16369478                                 360                          358                                  7          0
   3360          16370239                                 360                          358                              6.375          0
   3361          16322698                                 360                          357                              6.625          0
   3362          16369480                                 360                          358                              6.875          0
   3363          16322699                                 360                          357                               6.25          0
   3364          16369809                                 360                          358                              6.625          0
   3365          16369942                                 360                          358                              6.625          0
   3366          16369943                                 360                          358                               6.25          0
   3367          16371441                                 360                          358                                6.5          0
   3368          16371442                                 360                          358                               6.25          0
   3369          16371457                                 360                          358                              6.375          0
   3370          15387593                                 360                          344                               5.75          0
   3371          16300959                                 360                          357                              6.875          0
   3372          16300988                                 360                          358                               7.25          0
   3373          16300853                                 360                          357                                6.5          0
   3374          16371070                                 360                          358                              6.125          0
   3375          16371071                                 360                          357                              5.625          0
   3376          16370182                                 360                          358                               6.25          0
   3377          16371235                                 360                          358                                6.5          0
   3378          16370185                                 360                          358                               7.25          0
   3379          16322679                                 360                          357                              7.125          0
   3380          16370220                                 360                          358                               6.75          0
   3381          16370228                                 360                          358                               6.75          0
   3382          16322682                                 360                          357                                  6          0
   3383          16370229                                 360                          358                                6.5          0
   3384          16322660                                 360                          357                              6.875          0
   3385          16322662                                 360                          357                                  6          0
   3386          16322665                                 360                          357                              6.625          0
   3387          16322666                                 360                          357                                  7          0
   3388          16322668                                 360                          357                              6.625          0
   3389          16370212                                 360                          358                              5.625          0
   3390          16370218                                 360                          358                                  6          0
   3391          16322650                                 360                          357                                  6          0
   3392          16322651                                 360                          357                              6.125          0
   3393          16322652                                 360                          357                              7.125          0
   3394          16322653                                 360                          357                              6.625          0
   3395          16322656                                 360                          357                              6.625          0
   3396          16322658                                 360                          357                               6.25          0
   3397          16322659                                 360                          357                                6.5          0
   3398          16386519                                 360                          358                               6.75          0
   3399          16322642                                 360                          357                               6.75          0
   3400          16322647                                 360                          357                                6.5          0
   3401          16369435                                 360                          358                               5.75          0
   3402          16369086                                 360                          357                              6.625          0
   3403          16322620                                 360                          357                               5.75          0
   3404          16322621                                 360                          357                                6.5          0
   3405          16322625                                 360                          357                              6.875          0
   3406          16322626                                 360                          357                              6.375          0
   3407          16322627                                 360                          357                              6.125          0
   3408          16386501                                 360                          358                              6.375          0
   3409          16322628                                 360                          357                                6.5          0
   3410          16322634                                 360                          357                               6.25          0
   3411          16322636                                 360                          357                              6.625          0
   3412          16386510                                 360                          358                               6.25          0
   3413          16322637                                 360                          357                                6.5          0
   3414          16322638                                 360                          357                              6.625          0
   3415          16386515                                 360                          358                                6.5          0
   3416          16340410                                 360                          357                                6.5          0
   3417          16340415                                 360                          357                               6.25          0
   3418          16340416                                 360                          357                               5.75          0
   3419          16340418                                 360                          358                              6.875          0
   3420          16369063                                 360                          358                              5.875          0
   3421          16340425                                 360                          357                               6.75          0
   3422          16322608                                 360                          357                              6.875          0
   3423          16340428                                 360                          358                              6.625          0
   3424          16322609                                 360                          357                              5.875          0
   3425          16322610                                 360                          356                               6.75          0
   3426          16322611                                 360                          356                              6.625          0
   3427          16322613                                 360                          357                              6.625          0
   3428          16322614                                 360                          356                              5.875          0
   3429          16340435                                 360                          358                               7.25          0
   3430          16322615                                 360                          357                              6.625          0
   3431          16322617                                 360                          356                              6.625          0
   3432          16322618                                 360                          356                              6.375          0
   3433          16369405                                 360                          358                               6.25          0
   3434          16369407                                 360                          358                               5.25          0
   3435          16369048                                 360                          358                               6.25          0
   3436          16369869                                 360                          358                                6.5          0
   3437          16316515                                 360                          359                              6.875          0
   3438          16318813                                 360                          359                              6.875          0
   3439          16331233                                 360                          359                                  7          0
   3440          16331285                                 360                          359                                7.5          0
   3441          16331312                                 360                          359                               7.25          0
   3442          16323706                                 360                          358                               6.25          0
   3443          16335936                                 360                          359                               7.25          0
   3444          16327099                                 360                          360                              8.125          0
   3445          16340045                                 360                          359                               7.75          0
   3446          16339959                                 360                          358                              7.875          0
   3447          16342630                                 360                          358                               6.75          0
   3448          16331189                                 360                          358                              7.125          0
   3449          16347123                                 360                          358                              6.875          0
   3450          16347124                                 360                          358                                  7          0
   3451          16347125                                 360                          358                               6.75          0
   3452          16347126                                 360                          358                              7.125          0
   3453          16347128                                 360                          358                              7.625          0
   3454          16347129                                 360                          358                              7.375          0
   3455          16347130                                 360                          358                                6.5          0
   3456          16347133                                 360                          358                               6.75          0
   3457          16347134                                 360                          358                               7.25          0
   3458          16305711                                 360                          358                                7.5          0
   3459          16302862                                 360                          354                              7.875          0
   3460          16302863                                 360                          355                                5.5          0
   3461          16316362                                 360                          358                              6.625          0
   3462          16347113                                 360                          358                               6.75          0
   3463          16347114                                 360                          358                               7.25          0
   3464          16347115                                 360                          358                              6.625          0
   3465          16347116                                 360                          358                               7.25          0
   3466          16347117                                 360                          358                                6.5          0
   3467          16347118                                 360                          358                                6.5          0
   3468          16347119                                 360                          358                              6.875          0
   3469          16347120                                 360                          358                              6.625          0
   3470          16347121                                 360                          358                               8.25          0
   3471          16347122                                 360                          358                                7.5          0
   3472          16347107                                 360                          358                              7.125          0
   3473          16347108                                 360                          358                              6.875          0
   3474          16347109                                 360                          358                              7.875          0
   3475          16347110                                 360                          358                              6.625          0
   3476          16347112                                 360                          359                              6.625          0
   3477          16347095                                 360                          358                              7.625          0
   3478          16347096                                 360                          358                              7.125          0
   3479          16347098                                 360                          358                              8.125          0
   3480          16347099                                 360                          358                                7.5          0
   3481          16347100                                 360                          358                              7.125          0
   3482          16347101                                 360                          359                              7.375          0
   3483          16347102                                 360                          358                              6.625          0
   3484          16347103                                 360                          358                              7.625          0
   3485          16347104                                 360                          359                              6.875          0
   3486          16347106                                 360                          359                              6.625          0
   3487          16303380                                 360                          359                              8.125          0
   3488          16193258                                 360                          357                              6.625          0
   3489          16293039                                 360                          358                                6.5          0
   3490          16294932                                 360                          358                               6.75          0
   3491          16297754                                 360                          358                              6.625          0
   3492          16297763                                 360                          358                              7.125          0
   3493          16297794                                 360                          359                              8.125          0
   3494          16295052                                 360                          358                              7.125          0
   3495          16302139                                 360                          358                              6.875          0
   3496          16247683                                 360                          358                              6.625          0
   3497          16247713                                 360                          358                              7.125          0
   3498          16290464                                 360                          358                               7.75          0
   3499          16239674                                 360                          358                              6.625          0
   3500          16239689                                 360                          358                                  7          0
   3501          16243509                                 360                          358                              7.125          0
   3502          16243551                                 360                          357                               6.75          0
   3503          16243564                                 360                          358                                  7          0
   3504          16192552                                 360                          357                              6.875          0
   3505          16192569                                 360                          357                              6.875          0
   3506          16246080                                 360                          357                              6.375          0
   3507          16246092                                 360                          357                              6.875          0
   3508          16246155                                 360                          358                                  7          0
   3509          16246157                                 360                          358                              6.125          0
   3510          16234769                                 360                          357                                6.5          0
   3511          16068217                                 360                          354                              5.875          0
   3512          16234773                                 360                          358                                  7          0
   3513          16292048                                 360                          356                               6.75          0
   3514          16292049                                 360                          356                              7.125          0
   3515          16292050                                 360                          356                              6.875          0
   3516          16292051                                 360                          356                                  7          0
   3517          16292052                                 360                          356                                6.5          0
   3518          16292053                                 360                          356                                  6          0
   3519          16292054                                 360                          356                              6.875          0
   3520          16292056                                 360                          356                              6.375          0
   3521          16292057                                 360                          356                               6.25          0
   3522          16292059                                 360                          356                              4.875          0
   3523          16292060                                 360                          356                              6.125          0
   3524          16292062                                 360                          356                              5.875          0
   3525          16292063                                 360                          356                              6.375          0
   3526          16292065                                 360                          356                               6.25          0
   3527          16292067                                 360                          356                                  7          0
   3528          16292068                                 360                          356                              6.125          0
   3529          16292069                                 360                          356                              4.625          0
   3530          16292073                                 360                          357                              5.875          0
   3531          16292074                                 360                          356                                7.5          0
   3532          16292075                                 360                          356                              7.125          0
   3533          16292076                                 360                          357                              6.375          0
   3534          16292077                                 360                          356                              5.875          0
   3535          16292079                                 360                          356                              7.625          0
   3536          16292080                                 360                          356                              7.625          0
   3537          16292081                                 360                          356                               5.25          0
   3538          16292083                                 360                          356                                6.5          0
   3539          16292085                                 360                          356                              7.125          0
   3540          16292086                                 360                          356                              6.125          0
   3541          16292087                                 360                          357                              5.875          0
   3542          16292088                                 360                          356                              7.125          0
   3543          16292089                                 360                          356                                  8          0
   3544          16292091                                 360                          356                              5.375          0
   3545          16292092                                 360                          356                                  6          0
   3546          16292093                                 360                          356                              6.375          0
   3547          16292094                                 360                          356                              5.375          0
   3548          16292095                                 360                          356                              7.625          0
   3549          16292096                                 360                          356                               5.75          0
   3550          16292097                                 360                          357                              6.125          0
   3551          16292098                                 360                          356                              7.125          0
   3552          16292100                                 360                          356                                6.5          0
   3553          16292101                                 360                          356                              6.875          0
   3554          16292102                                 360                          356                               5.75          0
   3555          16292103                                 360                          356                                7.5          0
   3556          16292104                                 360                          356                                5.5          0
   3557          16292105                                 360                          356                              5.875          0
   3558          16292106                                 360                          356                                  7          0
   3559          16292107                                 360                          356                              7.125          0
   3560          16292108                                 360                          356                               5.75          0
   3561          16292110                                 360                          356                               6.25          0
   3562          16292111                                 360                          356                              6.125          0
   3563          16292113                                 360                          357                              6.875          0
   3564          16292114                                 360                          357                              9.125          0
   3565          16292115                                 360                          356                                6.5          0
   3566          16292116                                 360                          357                                5.5          0
   3567          16292118                                 360                          356                                7.5          0
   3568          16292119                                 360                          356                              7.625          0
   3569          16292120                                 360                          357                                  6          0
   3570          16292121                                 360                          356                              5.875          0
   3571          16292122                                 360                          357                              6.875          0
   3572          16292123                                 360                          357                              6.875          0
   3573          16292124                                 360                          356                                  7          0
   3574          16292125                                 360                          356                              6.625          0
   3575          16292127                                 360                          356                              6.875          0
   3576          16292128                                 360                          357                                  7          0
   3577          16292129                                 360                          356                              5.875          0
   3578          16292130                                 360                          356                              7.125          0
   3579          16292131                                 360                          356                                7.1          0
   3580          16292132                                 360                          356                                6.5          0
   3581          16292133                                 360                          356                              6.625          0
   3582          16292134                                 360                          356                                  8          0
   3583          16292135                                 360                          357                              5.875          0
   3584          16292136                                 360                          357                               6.25          0
   3585          16292137                                 360                          356                              6.875          0
   3586          16292139                                 360                          357                              6.375          0
   3587          16292140                                 360                          356                              5.375          0
   3588          16292141                                 360                          357                               5.25          0
   3589          16292142                                 360                          357                              9.625          0
   3590          16292143                                 360                          356                              6.625          0
   3591          16292144                                 360                          356                               5.75          0
   3592          16292145                                 360                          356                              6.625          0
   3593          16292146                                 360                          357                              6.375          0
   3594          16292147                                 360                          356                              5.875          0
   3595          16292148                                 360                          357                              6.375          0
   3596          16292149                                 360                          356                              8.875          0
   3597          16292150                                 360                          356                              5.875          0
   3598          16292151                                 360                          356                              6.125          0
   3599          16292152                                 360                          357                               5.75          0
   3600          16292153                                 360                          357                              7.125          0
   3601          16292154                                 360                          357                              5.625          0
   3602          16292155                                 360                          356                              7.125          0
   3603          16292156                                 360                          357                               6.25          0
   3604          16292157                                 360                          357                                  7          0
   3605          16292158                                 360                          356                              6.375          0
   3606          16292159                                 360                          356                                  6          0
   3607          16292160                                 360                          356                              7.125          0
   3608          16292026                                 360                          356                               6.25          0
   3609          16292027                                 360                          356                                  6          0
   3610          16292028                                 360                          356                               5.75          0
   3611          16292029                                 360                          356                                  6          0
   3612          16292030                                 360                          356                              5.875          0
   3613          16292031                                 360                          356                              7.125          0
   3614          16292032                                 360                          357                              6.875          0
   3615          16292033                                 360                          356                                5.5          0
   3616          16292034                                 360                          356                              8.125          0
   3617          16292035                                 360                          357                              6.375          0
   3618          16292037                                 360                          356                                  7          0
   3619          16292038                                 360                          356                                  7          0
   3620          16292039                                 360                          356                                6.5          0
   3621          16292040                                 360                          356                              6.875          0
   3622          16292041                                 360                          356                               6.25          0
   3623          16292042                                 360                          356                                9.5          0
   3624          16292043                                 360                          356                                  7          0
   3625          16292045                                 360                          356                               5.25          0
   3626          16292047                                 360                          356                              6.125          0
   3627          16225690                                 360                          357                              7.125          0
   3628          16225795                                 360                          357                              6.625          0
   3629          16225836                                 360                          357                                  7          0
   3630          16227804                                 360                          358                              6.875          0
   3631          16227812                                 360                          358                              6.375          0
   3632          16227902                                 360                          358                              7.625          0
   3633          16227908                                 360                          357                              6.375          0
   3634          16227938                                 360                          358                               6.75          0
   3635          16229941                                 360                          357                              7.125          0
   3636          16229961                                 360                          357                                6.5          0
   3637          16229980                                 360                          357                               6.75          0
   3638          16230019                                 360                          357                                6.5          0
   3639          16230047                                 360                          357                              6.875          0
   3640          16231395                                 360                          357                                6.5          0
   3641          16231446                                 360                          357                                  7          0
   3642          16231347                                 360                          357                               5.75          0
   3643          16231550                                 360                          358                                6.5          0
   3644          16233102                                 360                          357                                  7          0
   3645          16233278                                 360                          357                              6.375          0
   3646          16233284                                 360                          358                              6.375          0
   3647          16300505                                 360                          358                                  7          0
   3648          16300551                                 360                          357                              6.875          0
   3649          16300587                                 360                          357                                  7          0
   3650          16300625                                 360                          357                              6.375          0
   3651          16300275                                 360                          357                              6.125          0
   3652          16300324                                 360                          357                              6.125          0
   3653          16300328                                 360                          357                                6.5          0
   3654          16300337                                 360                          357                              6.125          0
   3655          16300339                                 360                          357                                6.5          0
   3656          16300346                                 360                          357                               6.25          0
   3657          16300347                                 360                          357                              6.375          0
   3658          16300435                                 360                          357                              6.625          0
   3659          16300449                                 360                          358                                7.5          0
   3660          16300454                                 360                          357                              6.375          0
   3661          16300395                                 360                          357                                6.5          0
   3662          16300426                                 360                          358                              7.625          0
   3663          16300157                                 360                          358                               7.25          0
   3664          16300162                                 360                          356                              6.625          0
   3665          16300165                                 360                          356                              6.125          0
   3666          16300175                                 360                          356                              7.125          0
   3667          16300184                                 360                          357                                6.5          0
   3668          16300213                                 360                          357                               6.25          0
   3669          16300223                                 360                          357                               7.25          0
   3670          16300245                                 360                          358                               7.25          0
   3671          16296833                                 360                          357                                6.5          0
   3672          16296841                                 360                          357                              6.875          0
   3673          16296906                                 360                          358                                6.5          0
   3674          16296910                                 360                          357                              6.625          0
   3675          16296963                                 360                          357                                6.5          0
   3676          16296999                                 360                          357                                  7          0
   3677          16297005                                 360                          358                               7.25          0
   3678          16297010                                 360                          357                                  7          0
   3679          16297016                                 360                          358                              6.875          0
   3680          16297046                                 360                          357                                6.5          0
   3681          16297054                                 360                          357                              6.375          0
   3682          16297056                                 360                          357                                6.5          0
   3683          16297071                                 360                          357                              6.875          0
   3684          16297079                                 360                          357                                  7          0
   3685          16297098                                 360                          357                               6.75          0
   3686          16297152                                 360                          357                               6.75          0
   3687          16297160                                 360                          358                                  7          0
   3688          16297186                                 360                          357                              6.875          0
   3689          16296455                                 360                          357                              6.875          0
   3690          16296457                                 360                          357                               6.75          0
   3691          16296561                                 360                          356                                  7          0
   3692          16296572                                 360                          357                               6.75          0
   3693          16296575                                 360                          357                                  7          0
   3694          16296583                                 360                          358                              7.125          0
   3695          16296606                                 360                          358                              7.125          0
   3696          16296653                                 360                          356                              6.875          0
   3697          16296654                                 360                          356                               6.75          0
   3698          16296670                                 360                          356                               7.25          0
   3699          16296678                                 360                          357                               7.25          0
   3700          16296691                                 360                          356                              7.125          0
   3701          16296730                                 360                          357                                  7          0
   3702          16296731                                 360                          357                               7.25          0
   3703          16296735                                 360                          356                              6.875          0
   3704          16296741                                 360                          356                               6.75          0
   3705          16296745                                 360                          356                                  7          0
   3706          16296766                                 360                          356                                  7          0
   3707          16296767                                 360                          356                                  7          0
   3708          16296768                                 360                          356                              6.625          0
   3709          16296807                                 360                          357                              6.625          0
   3710          16296824                                 360                          357                                  7          0
   3711          16295669                                 360                          359                                7.5          0
   3712          16295805                                 360                          358                              7.625          0
   3713          16295823                                 360                          358                              7.125          0
   3714          16295920                                 360                          358                                  8          0
   3715          16295922                                 360                          358                              7.125          0
   3716          16295362                                 360                          357                               6.25          0
   3717          16295405                                 360                          357                               6.75          0
   3718          16295420                                 360                          357                              5.625          0
   3719          16295460                                 360                          357                                  7          0
   3720          16295470                                 360                          357                               6.25          0
   3721          16295472                                 360                          358                              5.875          0
   3722          16295487                                 360                          357                              6.875          0
   3723          16295494                                 360                          358                               7.25          0
   3724          16295554                                 360                          357                              6.375          0
   3725          16295560                                 360                          357                              6.625          0
   3726          16295574                                 360                          358                                7.5          0
   3727          16295617                                 360                          358                               7.25          0
   3728          16295621                                 360                          358                                7.5          0
   3729          16295625                                 360                          358                               7.25          0
   3730          16295171                                 360                          357                                6.5          0
   3731          16295175                                 360                          357                              6.625          0
   3732          16295223                                 360                          357                                6.5          0
   3733          16295226                                 360                          359                              8.125          0
   3734          16295282                                 360                          357                               6.75          0
   3735          16295302                                 360                          358                              6.875          0
   3736          16295312                                 360                          357                                  6          0
   3737          16295315                                 360                          356                               6.75          0
   3738          16295323                                 360                          357                              6.875          0
   3739          16295078                                 360                          357                              7.125          0
   3740          16295096                                 360                          357                                  7          0
   3741          16295143                                 360                          357                                  7          0
   3742          16295160                                 360                          358                              7.625          0
   3743          16295162                                 360                          358                                  7          0
   3744          16293951                                 360                          357                              7.125          0
   3745          16293982                                 360                          358                               6.75          0
   3746          16293992                                 360                          357                                  7          0
   3747          16294046                                 360                          357                                  7          0
   3748          16293778                                 360                          357                              7.125          0
   3749          16293793                                 360                          357                                6.5          0
   3750          16293803                                 360                          357                                  7          0
   3751          16293808                                 360                          357                              7.875          0
   3752          16293820                                 360                          358                                  8          0
   3753          16293840                                 360                          357                                  7          0
   3754          16293844                                 360                          357                              6.375          0
   3755          16293873                                 360                          358                               7.25          0
   3756          16293903                                 360                          357                              6.625          0
   3757          16293909                                 360                          357                              7.125          0
   3758          16293926                                 360                          357                              7.125          0
   3759          16293522                                 360                          357                                6.5          0
   3760          16293607                                 360                          358                                  7          0
   3761          16293632                                 360                          358                               7.25          0
   3762          16293638                                 360                          358                                7.5          0
   3763          16293699                                 360                          357                              6.875          0
   3764          16102369                                 360                          358                              7.375          0
   3765          16358933                                 360                          358                              7.375          0
   3766          16358939                                 360                          358                               8.25          0
   3767          16358947                                 360                          359                                8.5          0
   3768          16357995                                 360                          358                              8.375          0
   3769          16358974                                 360                          358                               7.75          0
   3770          16358982                                 360                          358                               7.75          0
   3771          16358013                                 360                          359                                  8          0
   3772          16358063                                 360                          358                              6.875          0
   3773          16358086                                 360                          358                              7.125          0
   3774          16358092                                 360                          358                              6.375          0
   3775          16358094                                 360                          359                              8.125          0
   3776          16558866                                 360                          356                              6.625          0
   3777          16371289                                 360                          358                              6.375          0
   3778          16371297                                 360                          358                                  7          0
   3779          16369794                                 360                          358                              6.625          0
   3780          16371284                                 360                          358                              6.375          0
   3781          16369752                                 360                          358                               6.75          0
   3782          16370192                                 360                          358                               6.25          0
   3783          16370521                                 360                          353                              6.375          0
   3784          16371258                                 360                          358                               6.25          0
   3785          16369774                                 360                          358                                  7          0
   3786          16371260                                 360                          358                              6.875          0
   3787          16370535                                 360                          358                               7.25          0
   3788          16371266                                 360                          358                                  7          0
   3789          16369783                                 360                          358                              6.125          0
   3790          16371320                                 360                          358                                  6          0
   3791          16371324                                 360                          358                              6.625          0
   3792          16370275                                 360                          358                              6.625          0
   3793          16368790                                 360                          357                              5.125          0
   3794          16370284                                 360                          358                                  7          0
   3795          16370612                                 360                          357                               6.75          0
   3796          16371344                                 360                          358                                  6          0
   3797          16370291                                 360                          358                               7.25          0
   3798          16371347                                 360                          358                              6.875          0
   3799          16340408                                 360                          358                              6.625          0
   3800          16386495                                 360                          358                                6.5          0
   3801          16386496                                 360                          358                               6.75          0
   3802          16370164                                 360                          358                              6.375          0
   3803          16369730                                 360                          358                              7.125          0
   3804          16371222                                 360                          358                              6.375          0
   3805          16371223                                 360                          358                                  6          0
   3806          16370171                                 360                          358                              6.625          0
   3807          16371225                                 360                          358                               6.25          0
   3808          16371226                                 360                          358                               6.25          0
   3809          16369811                                 360                          358                                  7          0
   3810          16369815                                 360                          358                               6.75          0
   3811          16369816                                 360                          358                              6.875          0
   3812          16370250                                 360                          358                                6.5          0
   3813          16370256                                 360                          358                                  7          0
   3814          16386482                                 360                          358                              6.375          0
   3815          16386483                                 360                          359                               6.75          0
   3816          16369718                                 360                          358                              6.625          0
   3817          16386485                                 360                          358                              6.125          0
   3818          16369719                                 360                          358                                  6          0
   3819          16386489                                 360                          358                              7.375          0
   3820          16369399                                 360                          358                               6.75          0
   3821          16370154                                 360                          358                               5.75          0
   3822          16370155                                 360                          358                                  6          0
   3823          16371208                                 360                          358                                  6          0
   3824          16386490                                 360                          358                              5.125          0
   3825          16369725                                 360                          358                              6.375          0
   3826          16386492                                 360                          358                               6.25          0
   3827          16386493                                 360                          358                               7.75          0
   3828          16386494                                 360                          358                               7.75          0
   3829          16370145                                 360                          358                                  7          0
   3830          16370872                                 360                          358                               6.25          0
   3831          16370874                                 360                          357                                6.5          0
   3832          16370875                                 360                          358                                6.5          0
   3833          16370853                                 360                          358                               6.25          0
   3834          16371504                                 360                          358                               7.25          0
   3835          16371512                                 360                          358                              6.875          0
   3836          16371191                                 360                          358                              7.375          0
   3837          16370178                                 360                          358                               6.25          0
   3838          16370179                                 360                          358                               6.75          0
   3839          16369741                                 360                          358                                6.5          0
   3840          16369905                                 360                          358                              6.875          0
   3841          16358903                                 360                          359                              7.625          0
   3842          16371179                                 360                          358                                  7          0
   3843          16369694                                 360                          358                              5.625          0
   3844          16559198                                 360                          359                                6.5          0
   3845          16559199                                 360                          359                                  6          0
   3846          16369579                                 360                          358                                5.5          0
   3847          16371221                                 360                          358                              6.125          0
   3848          16370175                                 360                          358                              6.875          0
   3849          16370176                                 360                          358                              6.375          0
   3850          16290989                                 360                          357                                6.5          0
   3851          16291047                                 360                          357                              6.375          0
   3852          16291091                                 360                          357                              6.875          0
   3853          16291134                                 360                          357                                6.5          0
   3854          16291157                                 360                          357                                  7          0
   3855          16291191                                 360                          357                              6.875          0
   3856          16291200                                 360                          358                              6.125          0
   3857          16291208                                 360                          358                              6.875          0
   3858          16291272                                 360                          358                              7.875          0
   3859          16358812                                 360                          358                              7.375          0
   3860          16358813                                 360                          358                               7.25          0
   3861          16358815                                 360                          358                                7.5          0
   3862          16358826                                 360                          358                              8.375          0
   3863          16290953                                 360                          357                              7.125          0
   3864          16290986                                 360                          357                              6.875          0
   3865          16290874                                 360                          357                               7.25          0
   3866          16290910                                 360                          357                               7.25          0
   3867          16290934                                 360                          358                                  7          0
   3868          16248453                                 360                          357                              6.125          0
   3869          16290640                                 360                          354                              8.125          0
   3870          16290552                                 360                          357                              6.875          0
   3871          16290689                                 360                          357                              7.625          0
   3872          16290728                                 360                          357                               7.25          0
   3873          16290747                                 360                          355                                  7          0
   3874          16290750                                 360                          356                                6.5          0
   3875          16290756                                 360                          355                              7.125          0
   3876          16290759                                 360                          356                              6.375          0
   3877          16290760                                 360                          356                               7.25          0
   3878          16290762                                 360                          357                              6.875          0
   3879          16290763                                 360                          357                                  6          0
   3880          16290765                                 360                          356                                6.5          0
   3881          16290771                                 360                          357                              6.375          0
   3882          16290774                                 360                          357                               6.25          0
   3883          16290781                                 360                          356                                  6          0
   3884          16290558                                 360                          357                               6.75          0
   3885          16290591                                 360                          357                                6.5          0
   3886          16386499                                 360                          358                                7.5          0
   3887          16371055                                 360                          358                                  6          0
   3888          16371217                                 360                          358                               6.75          0
   3889          16369731                                 360                          358                              5.875          0
   3890          16369732                                 360                          358                                  7          0
   3891          16369734                                 360                          358                               7.25          0
   3892          16559193                                 360                          359                               6.25          0
   3893          16559194                                 360                          359                                6.5          0
   3894          16559195                                 360                          359                              6.125          0
   3895          16369574                                 360                          358                              7.125          0
   3896          16248010                                 360                          348                               5.25          0
   3897          16248016                                 360                          357                                  7          0
   3898          16248032                                 360                          357                                  7          0
   3899          16248043                                 360                          358                                  6          0
   3900          16248084                                 360                          357                              6.875          0
   3901          16248090                                 360                          357                              7.125          0
   3902          16248125                                 360                          357                               6.75          0
   3903          16248165                                 360                          357                               6.75          0
   3904          16248199                                 360                          357                              6.125          0
   3905          16248233                                 360                          359                              7.875          0
   3906          16248242                                 360                          357                               6.75          0
   3907          16248395                                 360                          358                                6.5          0
   3908          16248413                                 360                          358                               7.75          0
   3909          16248332                                 360                          357                                  7          0
   3910          16349899                                 360                          358                              7.875          0
   3911          16349907                                 360                          359                              8.625          0
   3912          16349915                                 360                          359                               8.25          0
   3913          16349919                                 360                          359                               7.75          0
   3914          16349925                                 360                          358                              7.375          0
   3915          16349939                                 360                          358                              7.375          0
   3916          16357966                                 360                          358                                  8          0
   3917          16358775                                 360                          358                              7.625          0
   3918          16357970                                 360                          358                                  8          0
   3919          16358799                                 360                          358                               7.25          0
   3920          16399607                                 360                          358                               6.75          0
   3921          16370507                                 360                          353                              6.625          0
   3922          16371372                                 360                          358                              7.125          0
   3923          16349832                                 360                          358                               7.75          0
   3924          16349853                                 360                          359                                7.5          0
   3925          16349655                                 360                          358                                7.5          0
   3926          16349688                                 360                          358                              8.125          0
   3927          16349702                                 360                          358                              7.375          0
   3928          16349728                                 360                          358                                7.5          0
   3929          16349750                                 360                          359                              8.125          0
   3930          16349791                                 360                          358                              8.375          0
   3931          16349813                                 360                          358                                6.5          0
   3932          16349477                                 360                          358                                  6          0
   3933          16349481                                 360                          358                              8.125          0
   3934          16349484                                 360                          358                              6.375          0
   3935          16349487                                 360                          358                                7.5          0
   3936          16349491                                 360                          358                               6.75          0
   3937          16349507                                 360                          358                              8.125          0
   3938          16349540                                 360                          358                               7.25          0
   3939          16349584                                 360                          359                              8.375          0
   3940          16349603                                 360                          358                              8.125          0
   3941          16349611                                 360                          358                              7.125          0
   3942          16349623                                 360                          358                              7.125          0
   3943          16235467                                 360                          357                               6.75          0
   3944          16235301                                 360                          357                              7.125          0
   3945          16235246                                 360                          357                               6.25          0
   3946          16235339                                 360                          357                                  7          0
   3947          16235149                                 360                          357                                  7          0
   3948          16235169                                 360                          357                              7.125          0
   3949          16235051                                 360                          358                              8.125          0
   3950          16235064                                 360                          358                              8.375          0
   3951          16235066                                 360                          358                              8.375          0
   3952          16235087                                 360                          357                              6.125          0
   3953          16235095                                 360                          357                              6.875          0
   3954          16235107                                 360                          358                              6.875          0
   3955          16233416                                 360                          357                                  7          0
   3956          16233444                                 360                          357                              7.625          0
   3957          16233472                                 360                          358                              7.125          0
   3958          16233502                                 360                          358                                7.5          0
   3959          16233594                                 360                          357                              6.875          0
   3960          16233601                                 360                          358                                6.5          0
   3961          16233611                                 360                          357                              6.375          0
   3962          16233647                                 360                          357                              6.875          0
   3963          16233673                                 360                          358                              6.375          0
   3964          16233710                                 360                          357                              6.625          0
   3965          16233770                                 360                          356                              6.875          0
   3966          16233804                                 360                          356                               5.75          0
   3967          16233808                                 360                          356                              6.875          0
   3968          16233826                                 360                          356                              6.375          0
   3969          16233851                                 360                          357                               6.75          0
   3970          16233868                                 360                          357                                  7          0
   3971          16233964                                 360                          357                              6.375          0
   3972          16233334                                 360                          358                              8.375          0
   3973          16234005                                 360                          357                              6.875          0
   3974          16234021                                 360                          357                              6.875          0
   3975          16231788                                 360                          357                               6.25          0
   3976          16231802                                 360                          357                                6.5          0
   3977          16231825                                 360                          357                              6.875          0
   3978          16232040                                 360                          357                                6.5          0
   3979          16232048                                 360                          357                               6.75          0
   3980          16232079                                 360                          357                                6.5          0
   3981          16232108                                 360                          357                                  7          0
   3982          16232118                                 360                          357                              7.125          0
   3983          16232126                                 360                          357                               6.75          0
   3984          16232153                                 360                          359                                6.5          0
   3985          16232265                                 360                          357                               6.75          0
   3986          16231836                                 360                          357                              5.875          0
   3987          16231851                                 360                          357                                  7          0
   3988          16231855                                 360                          357                                  7          0
   3989          16231864                                 360                          357                               6.25          0
   3990          16232335                                 360                          359                              7.875          0
   3991          16231941                                 360                          357                               6.75          0
   3992          16231958                                 360                          357                              6.875          0
   3993          16231980                                 360                          357                                  7          0
   3994          16231582                                 360                          357                                6.5          0
   3995          16231625                                 360                          357                              6.125          0
   3996          16231673                                 360                          357                              6.875          0
   3997          16231696                                 360                          357                                6.5          0
   3998          16230701                                 360                          357                              6.375          0
   3999          16230705                                 360                          357                                  7          0
   4000          16230736                                 360                          357                                6.5          0
   4001          16230757                                 360                          357                              6.875          0
   4002          16230788                                 360                          356                               5.75          0
   4003          16230799                                 360                          357                                  7          0
   4004          16230811                                 360                          357                              7.125          0
   4005          16230825                                 360                          358                              7.875          0
   4006          16230628                                 360                          357                              6.875          0
   4007          16230646                                 360                          356                              6.375          0
   4008          16230661                                 360                          357                              6.375          0
   4009          16230849                                 360                          358                               8.25          0
   4010          16230851                                 360                          357                                6.5          0
   4011          16230887                                 360                          357                              6.625          0
   4012          16230928                                 360                          358                              6.875          0
   4013          16230685                                 360                          359                               6.75          0
   4014          16228617                                 360                          357                              6.375          0
   4015          16228622                                 360                          358                               7.25          0
   4016          16228266                                 360                          358                              7.375          0
   4017          16228297                                 360                          357                              6.625          0
   4018          16228327                                 360                          357                              6.625          0
   4019          16228329                                 360                          358                              7.125          0
   4020          16228368                                 360                          357                              8.125          0
   4021          16228372                                 360                          357                               7.25          0
   4022          16230165                                 360                          357                                  7          0
   4023          16230184                                 360                          357                                  7          0
   4024          16230230                                 360                          357                                6.5          0
   4025          16230234                                 360                          357                              6.125          0
   4026          16230299                                 360                          357                                6.5          0
   4027          16230307                                 360                          357                              6.875          0
   4028          16230339                                 360                          359                                7.5          0
   4029          16230368                                 360                          357                              6.625          0
   4030          16230396                                 360                          357                                6.5          0
   4031          16230429                                 360                          357                              6.875          0
   4032          16230486                                 360                          358                              7.125          0
   4033          16230523                                 360                          358                              8.375          0
   4034          16230576                                 360                          356                              6.625          0
   4035          16228456                                 360                          357                              6.625          0
   4036          16228462                                 360                          357                                  6          0
   4037          16228471                                 360                          357                              7.125          0
   4038          16228475                                 360                          357                              6.875          0
   4039          16226446                                 360                          359                              8.125          0
   4040          16226471                                 360                          357                              6.875          0
   4041          16226604                                 360                          358                               7.25          0
   4042          16226607                                 360                          357                               7.25          0
   4043          16226673                                 360                          354                               6.25          0
   4044          16228030                                 360                          357                                  7          0
   4045          16228102                                 360                          357                               6.75          0
   4046          16228107                                 360                          357                                  7          0
   4047          16228118                                 360                          357                               7.25          0
   4048          16228127                                 360                          357                              6.875          0
   4049          16228168                                 360                          357                              6.125          0
   4050          16228186                                 360                          357                              6.875          0
   4051          16226774                                 360                          357                               7.25          0
   4052          16226015                                 360                          356                               6.25          0
   4053          16226200                                 360                          357                               7.75          0
   4054          16226201                                 360                          357                               6.75          0
   4055          16226206                                 360                          357                              6.125          0
   4056          16226347                                 360                          357                              7.125          0
   4057          16245317                                 360                          357                                6.5          0
   4058          16245331                                 360                          357                                  7          0
   4059          16243361                                 360                          357                              6.625          0
   4060          16245395                                 360                          357                              6.875          0
   4061          16243440                                 360                          357                              6.625          0
   4062          16245262                                 360                          357                               7.25          0
   4063          16225929                                 360                          357                               7.75          0
   4064          16225876                                 360                          358                                  8          0
   4065          16225880                                 360                          358                                  8          0
   4066          16224377                                 360                          357                              6.875          0
   4067          16224403                                 360                          357                              6.625          0
   4068          16224410                                 360                          357                              6.875          0
   4069          16224441                                 360                          357                              6.625          0
   4070          16224442                                 360                          357                              9.125          0
   4071          16224448                                 360                          357                              6.375          0
   4072          16224500                                 360                          357                              6.375          0
   4073          16224513                                 360                          357                              6.875          0
   4074          16224592                                 360                          357                                  7          0
   4075          16224614                                 360                          357                                6.5          0
   4076          16224629                                 360                          357                                6.5          0
   4077          16224665                                 360                          358                               6.25          0
   4078          16224683                                 360                          357                                  7          0
   4079          16224085                                 360                          358                               6.75          0
   4080          16224133                                 360                          357                                  7          0
   4081          16224136                                 360                          358                                5.5          0
   4082          16224225                                 360                          357                                  7          0
   4083          16224280                                 360                          356                              6.875          0
   4084          16349464                                 360                          359                               7.25          0
   4085          16349459                                 360                          359                              6.375          0
   4086          16224072                                 360                          357                               6.75          0
   4087          16368831                                 360                          357                              5.375          0
   4088          16559181                                 360                          359                              7.125          0
   4089          16559184                                 360                          359                              7.375          0
   4090          16559185                                 360                          359                              7.375          0
   4091          16369727                                 360                          358                               6.75          0
   4092          16368836                                 360                          358                              6.625          0
   4093          16559187                                 360                          359                              7.125          0
   4094          16368838                                 360                          357                              7.125          0
   4095          16386497                                 360                          358                              7.125          0
   4096          16386498                                 360                          358                                6.5          0
   4097          16369569                                 360                          358                                6.5          0
   4098          16559180                                 360                          359                              7.375          0
   4099          16369231                                 360                          358                               6.25          0
   4100          16369236                                 360                          358                                  7          0
   4101          16369237                                 360                          358                                  7          0
   4102          16369245                                 360                          358                                  7          0
   4103          16370005                                 360                          358                              6.375          0
   4104          16370008                                 360                          358                              6.625          0
   4105          16369254                                 360                          358                               6.25          0
   4106          16369255                                 360                          357                               7.25          0
   4107          16370017                                 360                          358                              7.125          0
   4108          16369264                                 360                          358                               5.75          0
   4109          16369277                                 360                          358                              5.625          0
   4110          16369284                                 360                          358                               6.25          0
   4111          16370041                                 360                          358                              6.625          0
   4112          16370047                                 360                          358                                  7          0
   4113          16370048                                 360                          358                              6.375          0
   4114          16369611                                 360                          358                              5.875          0
   4115          16196926                                 360                          303                               7.25          0
   4116          16196927                                 360                          306                                  7          0
   4117          16370059                                 360                          358                                5.5          0
   4118          16166388                                 360                          355                                6.5          0
   4119          16207382                                 360                          357                              6.875          0
   4120          16046717                                 360                          353                              5.625          0
   4121          16121704                                 360                          312                                5.5          0
   4122          16134869                                 360                          357                              6.875          0
   4123          16066282                                 360                          353                              7.375          0
   4124          16062001                                 360                          353                                6.5          0
   4125          16069115                                 360                          353                              6.125          0
   4126          16107765                                 360                          354                              5.875          0
   4127          16116474                                 360                          352                              6.625          0
   4128          16639400                                 360                          359                              7.125          0
   4129          16639401                                 360                          359                               6.25          0
   4130          16639402                                 360                          360                                6.5          0
   4131          16648313                                 360                          360                              6.875          0
   4132          16639403                                 360                          360                                6.5          0
   4133          16648314                                 360                          360                              7.125          0
   4134          16639404                                 360                          360                                6.5          0
   4135          16648315                                 360                          360                              6.625          0
   4136          16639405                                 360                          357                                  7          0
   4137          16648316                                 360                          360                              6.375          0
   4138          16639406                                 360                          360                              6.375          0
   4139          16648317                                 360                          360                                  7          0
   4140          16639407                                 360                          359                               5.75          0
   4141          16648318                                 360                          360                                  7          0
   4142          16639408                                 360                          360                                7.5          0
   4143          16648319                                 360                          360                               6.75          0
   4144          16639409                                 360                          359                               6.25          0
   4145          16648320                                 360                          360                               6.75          0
   4146          16639410                                 360                          360                                6.5          0
   4147          16648321                                 360                          360                              6.625          0
   4148          16639411                                 360                          359                              6.875          0
   4149          16648322                                 360                          360                              6.875          0
   4150          16639412                                 360                          359                                6.5          0
   4151          16639414                                 360                          360                               6.75          0
   4152          16639415                                 360                          360                               6.75          0
   4153          16639416                                 360                          360                               6.25          0
   4154          16639417                                 360                          360                               6.75          0
   4155          16639418                                 360                          360                                6.5          0
   4156          16639420                                 360                          360                               8.25          0
   4157          16639421                                 360                          360                               6.75          0
   4158          16639422                                 360                          360                                6.5          0
   4159          16639423                                 360                          359                              6.625          0
   4160          16639424                                 360                          360                              7.375          0
   4161          16639425                                 360                          360                               6.75          0
   4162          16639426                                 360                          360                              6.375          0
   4163          16639427                                 360                          360                              6.625          0
   4164          16639428                                 360                          360                               6.25          0
   4165          16639429                                 360                          360                               7.25          0
   4166          16639430                                 360                          360                                6.5          0
   4167          16639431                                 360                          360                                6.5          0
   4168          16639432                                 360                          360                               6.75          0
   4169          16639433                                 360                          360                                  8          0
   4170          16639434                                 360                          360                               6.25          0
   4171          16639435                                 360                          360                              6.625          0
   4172          16639436                                 360                          360                               6.25          0
   4173          16639437                                 360                          360                               6.75          0
   4174          16639438                                 360                          360                                6.5          0
   4175          16639439                                 360                          360                              5.875          0
   4176          16639440                                 360                          360                              6.625          0
   4177          16639441                                 360                          360                                  7          0
   4178          16639442                                 360                          360                              6.875          0
   4179          16639443                                 360                          360                              6.625          0
   4180          16639444                                 360                          360                              4.625          0
   4181          16639445                                 360                          360                              7.125          0
   4182          16639446                                 360                          360                              8.125          0
   4183          16647806                                 360                          360                                6.5          0
   4184          16647807                                 360                          360                              6.125          0
   4185          16647808                                 360                          358                               6.25          0
   4186          16647809                                 360                          360                               6.75          0
   4187          16647810                                 360                          360                              6.625          0
   4188          16647811                                 360                          360                              6.625          0
   4189          16639349                                 360                          360                              6.625          0
   4190          16639350                                 360                          360                               5.75          0
   4191          16639351                                 360                          360                                6.5          0
   4192          16639352                                 360                          360                              6.875          0
   4193          16639354                                 360                          360                                6.5          0
   4194          16639361                                 360                          360                                6.5          0
   4195          16639362                                 360                          360                               6.75          0
   4196          16639363                                 360                          360                              6.375          0
   4197          16639364                                 360                          360                               7.25          0
   4198          16639365                                 360                          360                               6.25          0
   4199          16639366                                 360                          360                                  6          0
   4200          16639367                                 360                          360                               6.75          0
   4201          16639368                                 360                          360                              6.375          0
   4202          16639369                                 360                          360                                  7          0
   4203          16639370                                 360                          360                               5.75          0
   4204          16639371                                 360                          360                                6.5          0
   4205          16639372                                 360                          360                              6.375          0
   4206          16639373                                 360                          360                              7.085       0.79
   4207          16639374                                 360                          360                                6.5          0
   4208          16639375                                 360                          360                              6.625          0
   4209          16639376                                 360                          360                              6.375          0
   4210          16639377                                 360                          360                               6.75          0
   4211          16639378                                 360                          360                               5.75          0
   4212          16639379                                 360                          360                                6.5          0
   4213          16639380                                 360                          360                                  6          0
   4214          16639381                                 360                          360                               6.25          0
   4215          16639382                                 360                          360                              6.375          0
   4216          16639383                                 360                          360                               6.25          0
   4217          16639385                                 360                          360                                  6          0
   4218          16639386                                 360                          360                              6.875          0
   4219          16639387                                 360                          360                              6.625          0
   4220          16639388                                 360                          360                               6.75          0
   4221          16639389                                 360                          360                               7.75          0
   4222          16639390                                 360                          360                                7.5          0
   4223          16639391                                 360                          360                              6.625          0
   4224          16639392                                 360                          360                               5.25          0
   4225          16639393                                 360                          360                                  8          0
   4226          16639394                                 360                          359                               6.75          0
   4227          16639395                                 360                          352                              6.625          0
   4228          16639396                                 360                          355                              6.875          0
   4229          16639397                                 360                          356                              6.625          0
   4230          16639398                                 360                          360                               6.25          0
   4231          16639399                                 360                          358                              6.625          0
   4232          16639355                                 360                          360                                7.5          0
   4233          16639356                                 360                          359                                7.5          0
   4234          16639357                                 360                          360                                6.5          0
   4235          16639358                                 360                          360                                6.5          0
   4236          16639359                                 360                          360                                6.5          0
   4237          16639360                                 360                          360                                  7          0
   4238          16639332                                 360                          360                                  7          0
   4239          16639333                                 360                          359                              6.625          0
   4240          16639335                                 360                          359                               6.75          0
   4241          16639336                                 360                          360                               6.25          0
   4242          16639337                                 360                          352                              6.375          0
   4243          16639338                                 360                          353                              6.125          0
   4244          16639339                                 360                          352                              6.125          0
   4245          16639340                                 360                          354                              6.125          0
   4246          16639341                                 360                          356                               7.75          0
   4247          16639343                                 360                          357                              6.625          0
   4248          16639344                                 360                          359                              6.125          0
   4249          16639345                                 360                          359                               6.75          0
   4250          16639346                                 360                          360                              7.125          0
   4251          16639347                                 360                          360                               6.25          0
   4252          16639348                                 360                          360                              6.125          0
   4253          15634500                                 360                          346                              5.375          0
   4254          16404353                                 360                          359                                7.5          0
   4255          16649350                                 360                          360                                6.5          0
   4256          16649360                                 360                          360                              6.375          0
   4257          16242961                                 360                          357                                6.5          0
   4258          16242965                                 360                          357                                  7          0
   4259          16243055                                 360                          357                              6.625          0
   4260          16243060                                 360                          358                                7.5          0
   4261          16243122                                 360                          357                              6.875          0
   4262          16243184                                 360                          357                               6.25          0
   4263          16243191                                 360                          357                                  7          0
   4264          16243226                                 360                          358                              7.875          0
   4265          16243309                                 360                          359                              7.125          0
   4266          16242810                                 360                          356                                6.5          0
   4267          16242816                                 360                          357                              8.125          0
   4268          15990394                                 360                          353                               6.25          0
   4269          15990448                                 360                          353                               7.25          0
   4270          16131646                                 360                          356                                6.5          0
   4271          16129437                                 360                          356                                6.5          0
   4272          16171828                                 360                          356                                6.5          0
   4273          16169055                                 360                          357                              6.875          0
   4274          16169188                                 360                          357                               6.75          0
   4275          16169209                                 360                          357                               7.25          0
   4276          16169369                                 360                          359                               8.25          0
   4277          16169375                                 360                          356                               7.25          0
   4278          16142140                                 360                          355                              6.375          0
   4279          16121199                                 360                          356                              6.375          0
   4280          16121331                                 360                          356                                  7          0
   4281          16119268                                 360                          355                              6.375          0
   4282          16119324                                 360                          357                               8.25          0
   4283          16119652                                 360                          356                                7.5          0
   4284          16119221                                 360                          355                                7.5          0
   4285          16649361                                 360                          360                               6.75          0
   4286          16649352                                 360                          360                              6.495       0.38
   4287          16649353                                 360                          360                                  7          0
   4288          16649363                                 360                          360                               6.25          0
   4289          16649355                                 360                          360                              7.125          0
   4290          16649356                                 360                          360                                7.5          0
   4291          16649347                                 360                          360                              6.375          0
   4292          16649357                                 360                          360                                6.5          0
   4293          16649348                                 360                          360                              6.125          0
   4294          16649358                                 360                          360                                6.5          0
   4295          16649359                                 360                          360                              6.625          0
   4296          16404318                                 360                          358                                  7          0
   4297          16187684                                 360                          355                              6.125          0
   4298          16201663                                 360                          360                                  8          0
   4299          16207955                                 360                          358                              4.875          0
   4300          16247767                                 360                          359                              8.375          0
   4301          16296591                                 360                          357                              6.875          0
   4302          16322855                                 360                          358                              6.875          0
   4303          16323443                                 360                          358                              7.125          0
   4304          16329870                                 360                          359                                7.5          0
   4305          16329952                                 360                          359                              8.125          0
   4306          16331870                                 360                          359                               7.75          0
   4307          16335203                                 360                          359                              7.625          0
   4308          16335735                                 360                          359                              8.625          0
   4309          16335737                                 360                          358                                  7          0
   4310          16342030                                 360                          359                              7.125          0
   4311          16342120                                 360                          359                              6.625          0
   4312          16344749                                 360                          359                              8.375          0
   4313          16347347                                 360                          360                                7.5          0
   4314          16347395                                 360                          359                              7.875          0
   4315          16347733                                 360                          358                                  6          0
   4316          16347958                                 360                          359                              7.375          0
   4317          16349499                                 360                          359                              8.375          0
   4318          16358042                                 360                          359                               7.75          0
   4319          16358052                                 360                          359                               7.75          0
   4320          16358328                                 360                          359                                  6          0
   4321          16358779                                 360                          359                               7.25          0
   4322          16358973                                 360                          359                                7.5          0
   4323          16358998                                 360                          359                              8.125          0
   4324          16359104                                 360                          358                              8.375          0
   4325          16359554                                 360                          359                              7.625          0
   4326          16360254                                 360                          359                              7.875          0
   4327          16361248                                 360                          360                                  7          0
   4328          16361321                                 360                          359                                  8          0
   4329          16361446                                 360                          359                                  7          0
   4330          16365576                                 360                          359                              8.625          0
   4331          16365592                                 360                          360                              8.375          0
   4332          16365746                                 360                          359                              7.875          0
   4333          16365759                                 360                          359                                8.5          0
   4334          16365946                                 360                          358                              8.125          0
   4335          16368155                                 360                          359                              8.125          0
   4336          16368520                                 360                          359                              6.625          0
   4337          16371876                                 360                          359                              6.125          0
   4338          16371890                                 360                          359                              8.125          0
   4339          16371932                                 360                          359                              7.125          0
   4340          16372071                                 360                          359                              8.125          0
   4341          16372146                                 360                          358                              6.625          0
   4342          16374781                                 360                          359                              6.125          0
   4343          16374805                                 360                          360                              5.875          0
   4344          16374821                                 360                          359                              6.125          0
   4345          16374831                                 360                          359                                6.5          0
   4346          16375830                                 360                          359                              6.125          0
   4347          16376982                                 360                          359                                7.5          0
   4348          16377134                                 360                          359                                  8          0
   4349          16377264                                 360                          359                              6.625          0
   4350          16377306                                 360                          359                              6.625          0
   4351          16378111                                 360                          359                                8.5          0
   4352          16378562                                 360                          359                                8.5          0
   4353          16378634                                 360                          359                              8.125          0
   4354          16382743                                 360                          359                                8.5          0
   4355          16382817                                 360                          359                              8.625          0
   4356          16383144                                 360                          359                              8.125          0
   4357          16383163                                 360                          359                              8.375          0
   4358          16383197                                 360                          359                               8.25          0
   4359          16383342                                 360                          360                                8.5          0
   4360          16384209                                 360                          359                              6.125          0
   4361          16384248                                 360                          359                              7.625          0
   4362          16384273                                 360                          360                              7.875          0
   4363          16384349                                 360                          359                              7.875          0
   4364          16387074                                 360                          359                              8.375          0
   4365          16387081                                 360                          359                              8.375          0
   4366          16387182                                 360                          358                              6.625          0
   4367          16387263                                 360                          359                                8.5          0
   4368          16387284                                 360                          359                                7.5          0
   4369          16387286                                 360                          359                               7.25          0
   4370          16387503                                 360                          359                              8.375          0
   4371          16387522                                 360                          359                                8.5          0
   4372          16387537                                 360                          359                              8.125          0
   4373          16388706                                 360                          359                                6.5          0
   4374          16388715                                 360                          360                              7.375          0
   4375          16388721                                 360                          359                               8.25          0
   4376          16388743                                 360                          359                               8.75          0
   4377          16388818                                 360                          359                              6.875          0
   4378          16388928                                 360                          359                              8.125          0
   4379          16388972                                 360                          360                              7.625          0
   4380          16389028                                 360                          359                                8.5          0
   4381          16389266                                 360                          359                                7.5          0
   4382          16389392                                 360                          359                              6.375          0
   4383          16389442                                 360                          359                              7.375          0
   4384          16389554                                 360                          360                               7.25          0
   4385          16390099                                 360                          359                               7.25          0
   4386          16390127                                 360                          359                              8.125          0
   4387          16390280                                 360                          359                                7.5          0
   4388          16390283                                 360                          359                               5.75          0
   4389          16390399                                 360                          359                                8.5          0
   4390          16390470                                 360                          359                                6.5          0
   4391          16390482                                 360                          359                                8.5          0
   4392          16390521                                 360                          359                              8.375          0
   4393          16392337                                 360                          359                              8.375          0
   4394          16392370                                 360                          359                              8.375          0
   4395          16392381                                 360                          360                              8.125          0
   4396          16392425                                 360                          359                               8.25          0
   4397          16392441                                 360                          360                              8.125          0
   4398          16392630                                 360                          359                              8.125          0
   4399          16392811                                 360                          359                                  8          0
   4400          16392814                                 360                          359                              7.125          0
   4401          16392823                                 360                          359                                7.5          0
   4402          16392840                                 360                          359                              8.375          0
   4403          16393588                                 360                          359                                7.5          0
   4404          16393608                                 360                          359                              6.375          0
   4405          16393710                                 360                          359                              7.875          0
   4406          16393790                                 360                          359                                7.5          0
   4407          16393803                                 360                          359                              5.875          0
   4408          16393820                                 360                          359                              7.875          0
   4409          16393841                                 360                          360                              6.375          0
   4410          16393853                                 360                          359                              8.125          0
   4411          16393904                                 360                          359                              8.375          0
   4412          16394106                                 360                          359                               6.25          0
   4413          16394319                                 360                          360                              7.375          0
   4414          16395285                                 360                          359                              6.375          0
   4415          16395292                                 360                          359                               7.75          0
   4416          16395300                                 360                          357                              6.625          0
   4417          16395455                                 360                          359                                6.5          0
   4418          16395470                                 360                          360                              8.375          0
   4419          16395550                                 360                          360                               7.75          0
   4420          16395700                                 360                          359                                7.5          0
   4421          16395813                                 360                          358                              7.875          0
   4422          16395825                                 360                          359                                7.5          0
   4423          16397127                                 360                          359                              6.375          0
   4424          16397132                                 360                          359                              8.125          0
   4425          16397234                                 360                          359                              7.875          0
   4426          16397242                                 360                          359                              8.375          0
   4427          16397265                                 360                          359                              7.375          0
   4428          16397367                                 360                          359                                7.5          0
   4429          16397386                                 360                          359                              8.125          0
   4430          16397403                                 360                          359                              8.375          0
   4431          16397419                                 360                          359                              8.375          0
   4432          16397484                                 360                          359                              8.125          0
   4433          16397543                                 360                          359                               9.25          0
   4434          16397556                                 360                          360                              8.375          0
   4435          16400556                                 360                          359                              5.875          0
   4436          16400853                                 360                          359                              8.125          0
   4437          16400925                                 360                          359                              5.624          0
   4438          16401005                                 360                          359                                  8          0
   4439          16401659                                 360                          360                               6.25          0
   4440          16402140                                 360                          359                              7.375          0
   4441          16402361                                 360                          359                              6.375          0
   4442          16402682                                 360                          359                              7.375          0
   4443          16402776                                 360                          359                               6.75          0
   4444          16404435                                 360                          359                               6.75          0
   4445          16405910                                 360                          359                               7.75          0
   4446          16407268                                 360                          359                                6.5          0
   4447          16419038                                 360                          359                              6.625          0
   4448          16419445                                 360                          359                              8.625          0
   4449          16419681                                 360                          359                              7.375          0
   4450          16419950                                 360                          359                              6.125          0
   4451          16420207                                 360                          359                              6.125          0
   4452          16420298                                 360                          359                                6.5          0
   4453          16420691                                 360                          360                                6.5          0
   4454          16422619                                 360                          359                              6.125          0
   4455          16422652                                 360                          359                                6.5          0
   4456          16422777                                 360                          359                                6.5          0
   4457          16422830                                 360                          359                                  7          0
   4458          16468245                                 360                          359                              6.875          0
   4459          16468314                                 360                          360                              6.875          0
   4460          16468669                                 360                          358                              6.875          0
   4461          16540132                                 360                          357                              6.875          0
   4462          16540196                                 360                          357                              8.075          0
   4463          16540366                                 360                          359                              7.625          0
   4464          16540461                                 360                          358                              6.125          0
   4465          16543918                                 360                          357                              6.625          0
   4466          16546120                                 360                          359                              6.375          0
   4467          16546221                                 360                          359                              6.375          0
   4468          16546314                                 360                          360                              6.625          0
   4469          16549377                                 360                          360                                  6          0
   4470          16549404                                 360                          358                                6.5          0
   4471          16549491                                 360                          360                              7.875          0
   4472          16549523                                 360                          353                               6.25          0
   4473          16551626                                 360                          359                              6.625          0
   4474          16551637                                 360                          360                               6.75          0
   4475          16551700                                 360                          358                              6.375          0
   4476          16551714                                 360                          359                              8.625          0
   4477          16551873                                 360                          359                                  7          0
   4478          16551986                                 360                          359                                6.5          0
   4479          16552092                                 360                          359                              6.625          0
   4480          16564574                                 360                          360                               6.75          0
   4481          16568799                                 360                          358                              8.175          0
   4482          16568902                                 360                          360                               6.25          0
   4483          16571603                                 360                          360                              6.375          0
   4484          16571859                                 360                          357                               6.25          0
   4485          16574974                                 360                          359                               6.75          0
   4486          16575272                                 360                          359                              7.375          0
   4487          16596012                                 360                          360                              7.125          0





                 LOAN_SEQ         MSERV         SERV_FEE                    CURRENT_GROSS_COUPON                                      CITY1


--------------------------------------------------------------------------------


      1          16242782             0            0.375                                    7.25                                  Elk Grove
      2          16242804             0            0.375                                   7.625                                   Suitland
      3          16247980             0            0.375                                    7.25                                    Atlanta
      4          16247985             0            0.375                                    7.25                               Jacksonville
      5          16340417             0             0.25                                   7.125                                      MIAMI
      6          16340412             0             0.25                                       7                                   SAN JOSE
      7          16340413             0             0.25                                   6.875                           HUNTINGTON BEACH
      8          16340414             0             0.25                                       7                                    WINHALL
      9          16369053             0             0.25                                    7.25                               FALLS CHURCH
     10          16247962             0            0.375                                     6.5                                   Savannah
     11          16247919             0            0.375                                    7.25                                     AURORA
     12          16543371             0             0.25                                   7.625                                    CHICAGO
     13          16543372             0             0.25                                   7.875                                    CHICAGO
     14          16543373             0             0.25                                    8.25                                    CHICAGO
     15          16543374             0             0.25                                     7.5                                   PALATINE
     16          16543375             0             0.25                                       8                                DES PLAINES
     17          16543376             0             0.25                                       8                                 PLAINFIELD
     18          16543377             0             0.25                                    8.25                              CHICAGO RIDGE
     19          16402746             0            0.375                                   7.875                                 COTTONWOOD
     20          16402735             0            0.375                                   6.875                                     Downey
     21          16402648             0            0.375                                    8.25                                     TACOMA
     22          16402656             0            0.375                                   8.125                                  La Grande
     23          16402657             0            0.375                                   7.625                           North Charleston
     24          16402685             0            0.375                                   8.125                                  La Grande
     25          16402717             0            0.375                                    7.75                                Springfield
     26          16402553             0            0.375                                   7.625                                    Passaic
     27          16402579             0            0.375                                    7.75                                    Phoenix
     28          16402618             0            0.375                                   9.125                           Colorado Springs
     29          16402482             0            0.375                                   8.875                                 FORT WORTH
     30          16402225             0            0.375                                     8.5                                     Tucson
     31          16402243             0            0.375                                    7.75                                SPRINGFIELD
     32          16402251             0            0.375                                    8.75                                    ATLANTA
     33          16402308             0            0.375                                   7.875                                     Tooele
     34          16402320             0            0.375                                   7.125                                BAKERSFIELD
     35          16402328             0            0.375                                    8.75                                    Seattle
     36          16402343             0            0.375                                    8.25                                     Aurora
     37          16402366             0            0.375                                     8.5                                  FREDERICK
     38          16402141             0            0.375                                   8.625                                  Hollywood
     39          16402147             0            0.375                                    7.75                                   COLUMBUS
     40          16402105             0            0.375                                    8.75                                    GILBERT
     41          16402113             0            0.375                                    7.75                                    BOTHELL
     42          16402067             0            0.375                                    8.75                           COLORADO SPRINGS
     43          16402083             0            0.375                                   7.125                                   SAN LUIS
     44          16402087             0            0.375                                    8.25                                   MARICOPA
     45          16402012             0            0.375                                     7.5                                 CHARLESTON
     46          16402015             0            0.375                                   7.375                              POLLOCK PINES
     47          16402051             0            0.375                                    8.75                                N LAS VEGAS
     48          16402054             0            0.375                                   7.375                                  Las Vegas
     49          16401888             0            0.375                                   6.875                                    Bristow
     50          16401890             0            0.375                                    8.75                                  LAS VEGAS
     51          16401896             0            0.375                                       8                          Mountlake Terrace
     52          16401919             0            0.375                                     8.5                                   HERCULES
     53          16401922             0            0.375                                    8.75                                  ELIZABETH
     54          16401994             0            0.375                                    8.75                                HYATTSVILLE
     55          16401834             0            0.375                                       8                                      Salem
     56          16401835             0            0.375                                       8                                    Hampton
     57          16401844             0            0.375                                    8.75                                 WOODBRIDGE
     58          16401867             0            0.375                                    8.25                                    Orlando
     59          16401876             0            0.375                                       7                              Port St Lucie
     60          16401881             0            0.375                                    7.25                                     Sparks
     61          16401887             0            0.375                                   6.625                                 Woodbridge
     62          16400990             0            0.375                                    8.25                                      Akron
     63          16400998             0            0.375                                   7.875                               Winter Haven
     64          16401009             0            0.375                                    8.75                                LOS ANGELES
     65          16400978             0            0.375                                     8.5                                     Parker
     66          16400836             0            0.375                                   6.625                                   Sarasota
     67          16400841             0            0.375                                   8.375                               Pigeon Forge
     68          16400898             0            0.375                                    8.75                                       BEND
     69          16400667             0            0.375                                   7.625                                  BALTIMORE
     70          16400683             0            0.375                                   7.875                                     ATHENS
     71          16400690             0            0.375                                    8.25                                  MELBOURNE
     72          16400697             0            0.375                                   8.125                                    Fishers
     73          16400709             0            0.375                                    8.75                                 Germantown
     74          16400726             0            0.375                                     7.5                                 SUN VALLEY
     75          16400778             0            0.375                                   7.125                                    Visalia
     76          16400782             0            0.375                                    8.75                                 WOODBRIDGE
     77          16400789             0            0.375                                    7.75                            Litchfield Park
     78          16400391             0            0.375                                       8                               Arizona City
     79          16400412             0            0.375                                       8                               Arizona City
     80          16400427             0            0.375                                   7.875                                  LAS VEGAS
     81          16400443             0            0.375                                     7.5                                 Woodbridge
     82          16400452             0            0.375                                    7.75                              Mitchellville
     83          16400476             0            0.375                                     7.5                                   Leesburg
     84          16400478             0            0.375                                   8.125                                QUEEN CREEK
     85          16400497             0            0.375                                   6.625                               FRAZIER PARK
     86          16400526             0            0.375                                     7.5                                  Kissimmee
     87          16400545             0            0.375                                       8                                    DETROIT
     88          16400547             0            0.375                                    7.75                                Queen Creek
     89          16400562             0            0.375                                   6.875                                    Phoenix
     90          16400563             0            0.375                                     8.5                               Jacksonville
     91          16400567             0            0.375                                   8.125                               JACKSONVILLE
     92          16400579             0            0.375                                   7.375                                Orange Park
     93          16400589             0            0.375                                   6.875                                     Murray
     94          16400598             0            0.375                                    6.75                                     Boerne
     95          16400614             0            0.375                                    8.75                              LAGUNA NIGUEL
     96          16400619             0            0.375                                    8.75                                San Antonio
     97          16400631             0            0.375                                   7.125                                     Stuart
     98          16397504             0            0.375                                    8.25                                   Surprise
     99          16397540             0            0.375                                    8.75                                  Sun Lakes
    100          16397541             0            0.375                                   7.875                               Locust Grove
    101          16397544             0            0.375                                    8.25                                     Frisco
    102          16397566             0            0.375                                    8.75                                      Wylie
    103          16400364             0            0.375                                   7.125                                    Phoenix
    104          16400366             0            0.375                                    8.25                                       AVON
    105          16400379             0            0.375                                       8                                Casa Grande
    106          16397385             0            0.375                                   7.375                                  LAS VEGAS
    107          16397473             0            0.375                                    8.75                                   HONOLULU
    108          16397475             0            0.375                                    8.75                                  JONESBORO
    109          16397494             0            0.375                                    7.75                                CENTER PORT
    110          16397500             0            0.375                                     7.5                                CASSELBERRY
    111          16397346             0            0.375                                    8.75                                  WAUSAUKEE
    112          16397349             0            0.375                                   7.625                             SALT LAKE CITY
    113          16397357             0            0.375                                   8.625                                    Tomball
    114          16397256             0            0.375                                   7.875                            FORT LAUDERDALE
    115          16397259             0            0.375                                    8.75                                 LONG BEACH
    116          16397268             0            0.375                                     8.5                                    Bedford
    117          16397281             0            0.375                                    8.75                                  JONESBORO
    118          16397288             0            0.375                                    8.75                                     LEHIGH
    119          16397175             0            0.375                                    6.25                                    Waldorf
    120          16397180             0            0.375                                       8                                   Gulfport
    121          16397200             0            0.375                                   7.375                                West Jordan
    122          16397201             0            0.375                                   6.875                                  Rockville
    123          16397205             0            0.375                                    9.25                                    Midland
    124          16397217             0            0.375                                   7.875                                    Raleigh
    125          16397225             0            0.375                                    8.75                               LEHIGH ACRES
    126          16395696             0            0.375                                   7.375                                      BELEN
    127          16395709             0            0.375                                     7.5                                  FULLERTON
    128          16395728             0            0.375                                       7                                  SAN DIEGO
    129          16395733             0            0.375                                     8.5                                     Denton
    130          16395755             0            0.375                                    8.75                                     TUCSON
    131          16395758             0            0.375                                   8.625                                    PHOENIX
    132          16395763             0            0.375                                     8.5                             Citrus Springs
    133          16395785             0            0.375                                    8.25                                WESTMINSTER
    134          16395793             0            0.375                                    8.75                                     MADERA
    135          16395808             0            0.375                                    7.75                                     IRVINE
    136          16395820             0            0.375                                       8                             Upper Marlboro
    137          16395829             0            0.375                                   8.375                                     LAUREL
    138          16395837             0            0.375                                     8.5                                    Seattle
    139          16397092             0            0.375                                   8.625                               JACKSONVILLE
    140          16397094             0            0.375                                   8.375                              PINELLAS PARK
    141          16397137             0            0.375                                       8                                  MILWAUKEE
    142          16397139             0            0.375                                    8.75                              POMPANO BEACH
    143          16395516             0            0.375                                     8.5                                   Thornton
    144          16395543             0            0.375                                    8.75                                Duncanville
    145          16395547             0            0.375                                   7.625                                    PHOENIX
    146          16395554             0            0.375                                     7.5                                     Denton
    147          16395574             0            0.375                                    8.75                                     DAYTON
    148          16395605             0            0.375                                   7.875                                      Tampa
    149          16395625             0            0.375                                    7.75                                   LONGVIEW
    150          16395637             0            0.375                                    7.75                              OVERLAND PARK
    151          16395648             0            0.375                                    8.75                                 SACRAMENTO
    152          16395669             0            0.375                                    7.75                                 SCOTTSDALE
    153          16395497             0            0.375                                   8.375                                NOBLESVILLE
    154          16395449             0            0.375                                   8.375                               KAGEL CANYON
    155          16395452             0            0.375                                    7.75                                 Round Rock
    156          16395457             0            0.375                                    8.75                                     LEHIGH
    157          16395372             0            0.375                                    7.25                              HOLLY SPRINGS
    158          16395374             0            0.375                                     8.5                              LAWRENCEVILLE
    159          16395335             0            0.375                                    7.75                                  LAS VEGAS
    160          16395341             0            0.375                                    8.25                            Sprouses Corner
    161          16395239             0            0.375                                    6.75                                 SACRAMENTO
    162          16395245             0            0.375                                    8.75                                N LAS VEGAS
    163          16395249             0            0.375                                     8.5                                  LAS VEGAS
    164          16395264             0            0.375                                     7.5                                   PETALUMA
    165          16395281             0            0.375                                   9.625                                       Mesa
    166          16394128             0            0.375                                   7.625                                 Villa Rica
    167          16394045             0            0.375                                   7.125                                   GOODYEAR
    168          16394050             0            0.375                                   7.625                               Coral Gables
    169          16394108             0            0.375                                    8.25                                 Scottsdale
    170          16394112             0            0.375                                   7.625                              SPRING VALLEY
    171          16393998             0            0.375                                    8.75                                Queen Creek
    172          16393912             0            0.375                                    6.25                                    Bristow
    173          16393918             0            0.375                                    8.75                                 Fort Myers
    174          16393932             0            0.375                                    8.75                                     LEHIGH
    175          16393892             0            0.375                                    8.75                                      HEMET
    176          16393618             0            0.375                                   8.125                                  CLAREMONT
    177          16393624             0            0.375                                    8.25                              BEVERLY HILLS
    178          16393648             0            0.375                                    7.75                                 Scottsdale
    179          16393656             0            0.375                                   7.375                                   MARTINEZ
    180          16393707             0            0.375                                     7.5                              Coral Springs
    181          16393732             0            0.375                                       8                                    Orlando
    182          16393775             0            0.375                                    8.75                                  Mascoutah
    183          16393778             0            0.375                                    8.75                                   Columbus
    184          16393787             0            0.375                                   8.125                                    Orlando
    185          16393817             0            0.375                                   8.125                                 Brownsburg
    186          16393822             0            0.375                                    8.25                               Indianapolis
    187          16392799             0            0.375                                   8.375                                   Carefree
    188          16392810             0            0.375                                   7.875                                  LAS VEGAS
    189          16392824             0            0.375                                    8.75                                      Dixon
    190          16393579             0            0.375                                    8.25                                    Deltona
    191          16392776             0            0.375                                     8.5                                    Seattle
    192          16392784             0            0.375                                   7.875                                     Aurora
    193          16392738             0            0.375                                    8.25                                    Socorro
    194          16392754             0            0.375                                    7.75                              BELMONT SHORE
    195          16392769             0            0.375                                    7.25                                CHINO HILLS
    196          16392681             0            0.375                                    8.75                              Balch Springs
    197          16392687             0            0.375                                   7.875                                  MILWAUKEE
    198          16392692             0            0.375                                    8.75                                   FAIRBURN
    199          16392643             0            0.375                                    7.75                                     MILTON
    200          16392659             0            0.375                                    8.75                                     LOWELL
    201          16392417             0            0.375                                   8.125                                 Wilmington
    202          16392445             0            0.375                                    8.75                               OAKLAND PARK
    203          16392466             0            0.375                                    8.75                               Ladera Ranch
    204          16392467             0            0.375                                     8.5                                PALM DESERT
    205          16392479             0            0.375                                    8.25                                Brownsville
    206          16392484             0            0.375                                   8.125                                   Thornton
    207          16392486             0            0.375                                    8.75                                   PALMDALE
    208          16392496             0            0.375                                    8.25                                     Parker
    209          16392498             0            0.375                                   8.375                              SAN FRANCISCO
    210          16392509             0            0.375                                     8.5                                     Parker
    211          16392521             0            0.375                                    8.75                                     KELLER
    212          16392526             0            0.375                                    8.75                                 Fort Worth
    213          16392529             0            0.375                                    7.25                                LAURELVILLE
    214          16392544             0            0.375                                    8.75                           DISTRICT HEIGHTS
    215          16392545             0            0.375                                   8.375                         Desert Hot Springs
    216          16392553             0            0.375                                    8.75                              San Francisco
    217          16392554             0            0.375                                   7.625                                    PHOENIX
    218          16392555             0            0.375                                    8.25                                    Houston
    219          16392580             0            0.375                                   8.125                             Atlantic Beach
    220          16392588             0            0.375                                       8                                 LOVES PARK
    221          16392589             0            0.375                                     8.5                                      TAMPA
    222          16392594             0            0.375                                   7.625                                  LAS VEGAS
    223          16392623             0            0.375                                    6.75                                 Sacramento
    224          16392629             0            0.375                                       7                                   Highland
    225          16392633             0            0.375                                   7.625                                Saint Cloud
    226          16392296             0            0.375                                   8.125                                 Germantown
    227          16392298             0            0.375                                   7.625                               Sicklerville
    228          16392330             0            0.375                                     7.5                          Southwest Ranches
    229          16392394             0            0.375                                    8.25                                    MIRAMAR
    230          16390479             0            0.375                                       9                                    CONYERS
    231          16392262             0            0.375                                    8.75                                    Atlanta
    232          16392263             0            0.375                                   8.125                                 Cape Coral
    233          16392278             0            0.375                                   8.625                                    Trenton
    234          16390471             0            0.375                                   8.625                                    Schertz
    235          16390475             0            0.375                                       8                                Rocky Mount
    236          16390412             0            0.375                                   8.875                                 WASHINGTON
    237          16390419             0            0.375                                    8.75                                    Tomball
    238          16390434             0            0.375                                   7.625                              CORAL SPRINGS
    239          16390454             0            0.375                                       7                                 MC DONOUGH
    240          16390296             0            0.375                                    7.75                                  Las Vegas
    241          16390298             0            0.375                                    7.25                                  Annapolis
    242          16390306             0            0.375                                    8.25                                  KISSIMMEE
    243          16390329             0            0.375                                   8.375                                       Bend
    244          16390343             0            0.375                                       9                                  Cornelius
    245          16390352             0            0.375                                   8.875                                       Bend
    246          16390355             0            0.375                                    8.75                                     DOWNEY
    247          16390361             0            0.375                                    6.75                                     Folsom
    248          16390376             0            0.375                                   7.875                            DEERFIELD BEACH
    249          16390202             0            0.375                                    7.25                                  LAS VEGAS
    250          16390209             0            0.375                                   8.125                                    Atlanta
    251          16390219             0            0.375                                   8.875                                    FISHERS
    252          16390239             0            0.375                                   8.375                                      Ewing
    253          16390255             0            0.375                                    7.75                                 San Marcos
    254          16390108             0            0.375                                   8.125                                   HILLIARD
    255          16390133             0            0.375                                   8.875                              POMPANO BEACH
    256          16389997             0            0.375                                    7.75                                     SEVERN
    257          16390005             0            0.375                                   7.875                                     Peoria
    258          16390008             0            0.375                                   8.875                                    Phoenix
    259          16390010             0            0.375                                    8.75                                     LEHIGH
    260          16390024             0            0.375                                     8.5                                  Ellenwood
    261          16390086             0            0.375                                   8.875                                Granite Bay
    262          16389953             0            0.375                                     8.5                                     Gaston
    263          16389378             0            0.375                                   7.375                                    Deltona
    264          16389399             0            0.375                                   8.875                                     Denver
    265          16389510             0            0.375                                    7.75                                Bound Brook
    266          16389523             0            0.375                                   7.375                                    Redmond
    267          16389263             0            0.375                                     8.5                                      Tempe
    268          16389267             0            0.375                                     7.5                                Los Angeles
    269          16389284             0            0.375                                    6.75                               ROHNERT PARK
    270          16389309             0            0.375                                    7.25                                 SAINT PAUL
    271          16389311             0            0.375                                   8.375                                    BUCKEYE
    272          16389315             0            0.375                                   8.875                                     HUNTER
    273          16389332             0            0.375                                   8.125                                     Denver
    274          16389347             0            0.375                                    7.75                                Saint Louis
    275          16388912             0            0.375                                   8.125                               Myrtle Beach
    276          16388927             0            0.375                                   7.875                                      Tampa
    277          16388933             0            0.375                                   8.875                                   Ferndale
    278          16388980             0            0.375                                     8.5                                Orange Park
    279          16389004             0            0.375                                   8.875                                  Mansfield
    280          16389029             0            0.375                                       8                                 LOUISVILLE
    281          16389043             0            0.375                                       9                                    Spokane
    282          16389142             0            0.375                                   8.875                                 CHARLESTON
    283          16389148             0            0.375                                     8.5                                    Phoenix
    284          16388798             0            0.375                                   7.875                                WESTMINSTER
    285          16388815             0            0.375                                   7.375                                  La Quinta
    286          16388761             0            0.375                                   6.875                              Richmond Hill
    287          16388787             0            0.375                                     8.5                                  Englewood
    288          16388740             0            0.375                                   7.375                                   Savannah
    289          16388731             0            0.375                                   6.375                                 Woodbridge
    290          16387516             0            0.375                                   8.375                             FT. LAUDERDALE
    291          16387534             0            0.375                                   6.875                                   Portland
    292          16387557             0            0.375                                     8.5                                Springfield
    293          16387558             0            0.375                                   7.875                                  Baltimore
    294          16387574             0            0.375                                       7                                   PALMDALE
    295          16387582             0            0.375                                   7.625                                    SEATTLE
    296          16387602             0            0.375                                       8                                    Houston
    297          16387607             0            0.375                                   8.875                                  Oceanside
    298          16387620             0            0.375                                       8                                     AURORA
    299          16387623             0            0.375                                   8.875                                   PORTLAND
    300          16387633             0            0.375                                   8.625                                  CATHEDRAL
    301          16422638             0             0.25                                    7.25                                   Bellevue
    302          16543357             0             0.25                                   6.375                                     GENEVA
    303          16543358             0             0.25                                   7.625                                       ZION
    304          16543359             0             0.25                                       7                                TINLEY PARK
    305          16543360             0             0.25                                   7.125                                 PLAINFIELD
    306          16543361             0             0.25                                     7.5                                     SUMMIT
    307          16543362             0             0.25                                   7.125                                    CHICAGO
    308          16543363             0             0.25                                   7.125                                 STREAMWOOD
    309          16543364             0             0.25                                   7.125                                     BERWYN
    310          16543365             0             0.25                                       8                          LAKE IN THE HILLS
    311          16543366             0             0.25                                   7.875                                    LANSING
    312          16543367             0             0.25                                    7.75                                    ADDISON
    313          16543368             0             0.25                                    7.75                          LAKE IN THE HILLS
    314          16543369             0             0.25                                   7.875                                      WORTH
    315          16543370             0             0.25                                   7.125                          ELK GROVE VILLAGE
    316          16404472             0             0.25                                   6.875                                    Phoenix
    317          16389009             0             0.25                                    6.25                                 Moundville
    318          16389014             0             0.25                                    6.75                                 Ridgecrest
    319          16389290             0             0.25                                    8.25                                   Glenview
    320          16389376             0             0.25                                   7.125                              The Woodlands
    321          16389481             0            0.375                                   7.375                            West Palm Beach
    322          16389491             0             0.25                                   7.125                          Mountlake Terrace
    323          16392470             0             0.25                                   7.625                                     Naples
    324          16393690             0             0.25                                   7.875                                   Commerce
    325          16393715             0             0.25                                     7.5                               Bloomingburg
    326          16393731             0             0.25                                   7.375                                     Laurel
    327          16393737             0             0.25                                     7.5                               Chesterfield
    328          16393753             0             0.25                                   7.375                                 Long Beach
    329          16397415             0            0.375                                   7.875                                  Fullerton
    330          16380688             0             0.25                                    8.75                                  RIVERDALE
    331          16380689             0             0.25                                       8                                WILLOWBROOK
    332          16380690             0             0.25                                   7.125                                FOREST VIEW
    333          16380694             0             0.25                                    8.75                                  RIVERDALE
    334          16380696             0             0.25                                     7.5                                     CICERO
    335          16386820             0             0.25                                   7.875                                    CHICAGO
    336          16386821             0             0.25                                    7.25                                    WHEATON
    337          16386822             0             0.25                                   7.875                                DES PLAINES
    338          16386823             0             0.25                                   7.625                               CRYSTAL LAKE
    339          16386824             0             0.25                                     7.5                                DES PLAINES
    340          16386825             0             0.25                                       8                                    CHICAGO
    341          16386826             0             0.25                                   8.125                                DES PLAINES
    342          16386827             0             0.25                                   8.125                           PROSPECT HEIGHTS
    343          16386828             0             0.25                                    7.25                                    CHICAGO
    344          16386829             0             0.25                                   7.625                             MOUNT PROSPECT
    345          16380677             0             0.25                                    8.75                                  RIVERDALE
    346          16380679             0             0.25                                       8                          ARLINGTON HEIGHTS
    347          16380680             0             0.25                                    8.75                                  RIVERDALE
    348          16380681             0             0.25                                    8.75                                  RIVERDALE
    349          16380682             0             0.25                                    7.75                                 ROMEOVILLE
    350          16380683             0             0.25                                    8.75                                  RIVERDALE
    351          16380684             0             0.25                                    8.75                                  RIVERDALE
    352          16380685             0             0.25                                    8.75                                  RIVERDALE
    353          16380686             0             0.25                                    8.75                                  RIVERDALE
    354          16380687             0             0.25                                    8.75                                  RIVERDALE
    355          16386475             0             0.25                                   6.375                                LOS ANGELES
    356          16386477             0             0.25                                   6.875                                   VALENCIA
    357          16386478             0             0.25                                    6.25                              SAN FRANCISCO
    358          16558882             0             0.25                                     7.5                                      BRONX
    359          16558887             0             0.25                                   6.875                                ORLAND PARK
    360          16558971             0             0.25                                   6.875                                  SAN DIEGO
    361          16558891             0             0.25                                   6.375                                    GILBERT
    362          16558972             0             0.25                                   6.625                           LAKE SAINT LOUIS
    363          16558868             0             0.25                                     6.5                                     TUCSON
    364          16558954             0             0.25                                   6.375                                   CORONA-A
    365          16558957             0             0.25                                     6.5                                   HINSDALE
    366          16558878             0             0.25                                       7                                  HENDERSON
    367          16558864             0             0.25                                   5.875                                   PASADENA
    368          16559093             0             0.25                                       7                                    CLINTON
    369          16559095             0             0.25                                    7.25                                  MIRA LOMA
    370          16559097             0             0.25                                   6.875                                     HUDSON
    371          16559179             0             0.25                                   6.125                                  LAS VEGAS
    372          16559182             0             0.25                                       7                                 LONG BEACH
    373          16559183             0             0.25                                       7                                      JAMUL
    374          16559186             0             0.25                                    6.75                                  LAS VEGAS
    375          16559188             0             0.25                                       8                                    GILBERT
    376          16559189             0             0.25                                     7.5                                LOS ANGELES
    377          16559191             0             0.25                                   6.375                                     WILSON
    378          16558910             0             0.25                                     6.5                                  HENDERSON
    379          16558913             0             0.25                                    7.25                                       MESA
    380          16558922             0             0.25                                       7                                  BRENTWOOD
    381          16558925             0             0.25                                   6.875                                  FULLERTON
    382          16558931             0             0.25                                     6.5                                  RIVERVALE
    383          16558935             0             0.25                                    6.75                                     IRVINE
    384          16558936             0             0.25                                   6.125                                   GLENDORA
    385          16558859             0             0.25                                   7.875                                    PHOENIX
    386          16559070             0             0.25                                   6.375                                   MILPITAS
    387          16559151             0             0.25                                    6.25                                     GILROY
    388          16559154             0             0.25                                   6.875                                  SAN DIEGO
    389          16559156             0             0.25                                   7.375                                MORGAN HILL
    390          16559077             0             0.25                                   6.875                                LOS ANGELES
    391          16559158             0             0.25                                    6.75                                  OCEANSIDE
    392          16559078             0             0.25                                   6.625                              CORAL SPRINGS
    393          16559163             0             0.25                                   7.875                                  LOS GATOS
    394          16559165             0             0.25                                    6.25                                   MONROVIA
    395          16559166             0             0.25                                    6.75                                   GLENDALE
    396          16559008             0             0.25                                     7.5                                  SUNNYVALE
    397          16565087             0             0.25                                    7.75                          PANAMA CITY BEACH
    398          16559011             0             0.25                                   7.125                                 SAN MARCOS
    399          16559013             0             0.25                                     5.5                                   STAFFORD
    400          16559015             0             0.25                                    6.75                               WEST CHESTER
    401          16565091             0             0.25                                   6.625                                GAINESVILLE
    402          16565096             0             0.25                                   6.875                                LAKE FOREST
    403          16565097             0             0.25                                   6.875                                     RESTON
    404          16559020             0             0.25                                     7.5                                     DESTIN
    405          16559101             0             0.25                                     6.5                                    SALINAS
    406          16559022             0             0.25                                   6.375                            BERRIEN SPRINGS
    407          16559103             0             0.25                                    6.75                                 PITTSBURGH
    408          16559023             0             0.25                                       6                              ARROYO GRANDE
    409          16559027             0             0.25                                   8.125                                    HIALEAH
    410          16559112             0             0.25                                   6.875                                   PALMDALE
    411          16559119             0             0.25                                    7.75                                   SAN JOSE
    412          16559039             0             0.25                                   6.875                                 WASHINGTON
    413          16559121             0             0.25                                    7.25                                 LONG BEACH
    414          16559204             0             0.25                                   7.375                                    SEASIDE
    415          16559205             0             0.25                                       7                                  VACAVILLE
    416          16559044             0             0.25                                    6.25                              MISSION VIEJO
    417          16559125             0             0.25                                    5.75                                   BETHESDA
    418          16559208             0             0.25                                   6.125                               GARDEN GROVE
    419          16559047             0             0.25                                   6.625                                  LAS VEGAS
    420          16559214             0             0.25                                     6.5                                   PASADENA
    421          16559136             0             0.25                                       7                                     DALLAS
    422          16559056             0             0.25                                   7.125                                LOS ANGELES
    423          16559141             0             0.25                                   7.375                             WEST HOLLYWOOD
    424          16559145             0             0.25                                       7                                     CORONA
    425          16559146             0             0.25                                    6.25                                   ELKRIDGE
    426          16559147             0             0.25                                   6.375                                    SALINAS
    427          16559068             0             0.25                                   6.375                                  BRENTWOOD
    428          16559149             0             0.25                                     6.5                                   SAN JOSE
    429          16565150             0             0.25                                   7.375                                  RIVERSIDE
    430          16565152             0             0.25                                   6.875                                  WESTFIELD
    431          16559004             0             0.25                                    7.25                                     POMONA
    432          16565161             0             0.25                                    6.25                             WOODLAND HILLS
    433          16223911             0            0.375                                     6.5                                  Riverside
    434          16565140             0             0.25                                    6.25                             MORELAND HILLS
    435          16556153             0             0.25                                    5.75                                 PINE GROVE
    436          16556154             0             0.25                                   6.875                               ORANGE BEACH
    437          16565145             0             0.25                                    7.75                                  DALY CITY
    438          16556144             0             0.25                                   7.375                                CHULA VISTA
    439          16565136             0             0.25                                     6.5                                   PRESCOTT
    440          16565134             0             0.25                                   7.875                                 MENLO PARK
    441          16247839             0            0.375                                    6.25                                Tallahassee
    442          16247857             0            0.375                                    6.75                                 MOUNT AIRY
    443          16247877             0            0.375                                   8.375                           Huntington Beach
    444          16247893             0            0.375                                   7.125                                    Sunrise
    445          16245973             0            0.375                                   7.875                                San Leandro
    446          16245926             0            0.375                                   7.125                                      Miami
    447          16245932             0            0.375                                    7.25                                    Sunrise
    448          16245805             0            0.375                                    8.25                             CHAMPIONS GATE
    449          16245849             0            0.375                                   7.625                            Highlands Ranch
    450          15959855             0            0.375                                   6.875                                    MODESTO
    451          15959103             0            0.375                                    7.25                                    DUBUQUE
    452          15954906             0            0.375                                    7.25                                 Queenstown
    453          16365647             0            0.375                                    7.75                                  JEFFERSON
    454          16365628             0            0.375                                    8.75                                    TAUNTON
    455          16365632             0            0.375                                    8.25                                   LITHONIA
    456          16188993             0            0.375                                   7.125                                  Covington
    457          16188998             0            0.375                                    6.75                                  Charlotte
    458          16189132             0            0.375                                       7                                  Charlotte
    459          16189290             0            0.375                                   7.375                                 Santa Rosa
    460          16365609             0            0.375                                   8.375                                      Ogden
    461          16365602             0            0.375                                   7.375                                  Greenwood
    462          16245732             0            0.375                                    7.25                                   PALMDALE
    463          16245734             0            0.375                                    7.25                           PORT SAINT LUCIE
    464          16245609             0            0.375                                    7.25                                  ELLENWOOD
    465          16245663             0            0.375                                    7.25                                Zephyrhills
    466          16245536             0            0.375                                       6                                  Littleton
    467          16245539             0            0.375                                   7.375                                   ROCKWALL
    468          16245583             0            0.375                                   7.375                                     DENVER
    469          16245458             0            0.375                                   7.625                                     Austin
    470          16245418             0            0.375                                       6                                   Sterling
    471          16365533             0            0.375                                       8                                    Phoenix
    472          16365550             0            0.375                                     8.5                                 SCOTTSDALE
    473          16365569             0            0.375                                   7.875                                  Edgewater
    474          16361566             0            0.375                                       9                             Salt Lake City
    475          16361573             0            0.375                                    8.75                                     Casper
    476          16365520             0            0.375                                    7.75                                  FREDERICK
    477          16236100             0            0.375                                   7.625                                   LAKEWOOD
    478          16236147             0            0.375                                     7.5                                   Lithonia
    479          16236149             0            0.375                                    7.25                                 New Castle
    480          16236152             0            0.375                                   7.125                                Bakersfield
    481          16236157             0            0.375                                   7.625                                   Lithonia
    482          16236174             0            0.375                                    7.25                                   Mableton
    483          16236175             0            0.375                                     7.5                                 Germantown
    484          16236176             0            0.375                                    6.75                                Cherry Hill
    485          16239829             0            0.375                                     7.5                                  Caledonia
    486          16239846             0            0.375                                     7.5                                    CO SPGS
    487          16239889             0            0.375                                   7.625                                   PALM BAY
    488          16361538             0            0.375                                       9                                    Gilbert
    489          16361487             0            0.375                                       8                                     Carmel
    490          16361513             0            0.375                                       9                                       MESA
    491          16361515             0            0.375                                       9                                       MESA
    492          16236069             0            0.375                                   7.625                                    Hockley
    493          16222660             0            0.375                                   7.375                                    CONYERS
    494          16222682             0            0.375                                    7.25                                  CHARLOTTE
    495          16222709             0            0.375                                   7.375                               COLLINSVILLE
    496          16222549             0            0.375                                   6.375                                    LINCOLN
    497          16222555             0            0.375                                   7.125                                     DENTON
    498          16222588             0            0.375                                   6.875                                 MARYSVILLE
    499          16222599             0            0.375                                   7.375                             Roslyn Heights
    500          16222614             0            0.375                                     7.5                                 Sacramento
    501          16222615             0            0.375                                       7                             FREDERICKSBURG
    502          16222646             0            0.375                                   7.375                                    Orlando
    503          16361451             0            0.375                                   8.125                                   Goodyear
    504          16361466             0            0.375                                   8.125                                    FONTANA
    505          16361477             0            0.375                                    6.75                           North Fort Myers
    506          16361431             0            0.375                                   8.625                                     Pomona
    507          16361436             0            0.375                                       8                                     Perris
    508          16361443             0            0.375                                   8.375                                     ORANGE
    509          16361365             0            0.375                                   7.875                                LOS ANGELES
    510          16361374             0            0.375                                   8.375                            FORT LAUDERDALE
    511          16361416             0            0.375                                    8.75                              BOYNTON BEACH
    512          16361352             0            0.375                                    8.25                                     Orange
    513          16361339             0            0.375                                   8.125                                     WOBURN
    514          16361317             0            0.375                                     7.5                               Lincoln City
    515          16361323             0            0.375                                     6.5                                  Vancouver
    516          16361326             0            0.375                                   8.375                               Lincoln City
    517          16404157             0            0.375                                    8.25                                   GLENSIDE
    518          16404162             0            0.375                                    7.75                                    Deltona
    519          16404173             0            0.375                                    8.25                                     Tucson
    520          16404188             0            0.375                                   7.625                                 SCOTTSDALE
    521          16404204             0            0.375                                   7.375                               Jacksonville
    522          16404091             0            0.375                                     8.5                                 LOUISVILLE
    523          16404101             0            0.375                                   6.875                                  Las Vegas
    524          16404042             0            0.375                                   6.875                                   Carlsbad
    525          16404051             0            0.375                                   7.875                                   Florence
    526          16404065             0            0.375                                   8.375                   COCKEYSVILLE HUNT VALLEY
    527          16403946             0            0.375                                    8.75                                Spring Hill
    528          16403999             0            0.375                                    7.75                                      Yulee
    529          16404005             0            0.375                                     7.5                                  Kissimmee
    530          16404010             0            0.375                                   8.375                                   Riverton
    531          16404294             0            0.375                                     7.5                                   Manville
    532          16404302             0            0.375                                       8                                Springfield
    533          16339522             0            0.375                                       8                                    CO SPGS
    534          16206343             0            0.375                                   8.375                                    Houston
    535          16206318             0            0.375                                   7.375                                     DRAPER
    536          16206147             0            0.375                                    7.25                              SILVER SPRING
    537          16205941             0            0.375                                       7                                 FORT WORTH
    538          16206003             0            0.375                                   5.625                                Hyattsville
    539          16205700             0            0.375                                    7.75                               College Park
    540          16205651             0            0.375                                    7.75                                     Tucson
    541          16205652             0            0.375                                    6.25                                  MUNDELEIN
    542          16205657             0            0.375                                   6.625                                 Boca Raton
    543          16201552             0            0.375                                    7.25                                  Covington
    544          16201611             0            0.375                                     6.5                                  Las Vegas
    545          16201269             0            0.375                                   7.375                                  MILWAUKIE
    546          16199196             0            0.375                                   7.375                                    Chicago
    547          16199245             0            0.375                                    6.25                               N HUNTINGDON
    548          16199349             0            0.375                                    6.75                                Albuquerque
    549          16199524             0            0.375                                       7                                     TUCSON
    550          16361216             0            0.375                                   8.125                                   FREEPORT
    551          16361230             0            0.375                                   7.375                                     Destin
    552          16361241             0            0.375                                    7.25                                  LAS VEGAS
    553          16361312             0            0.375                                   6.375                                     Tucson
    554          16199106             0            0.375                                    7.25                                    SUWANEE
    555          16199032             0            0.375                                   6.875                                    Newhall
    556          16196862             0            0.375                                   7.125                                     Denver
    557          16196733             0            0.375                                       7                                     Peyton
    558          16240414             0            0.375                                   7.375                                  Pensacola
    559          16565124             0             0.25                                   7.625                                 LONG BEACH
    560          16565125             0             0.25                                    7.75                                    SEASIDE
    561          16565126             0             0.25                                   7.125                                   GLENDALE
    562          16565127             0             0.25                                    7.75                                MIAMI BEACH
    563          16556138             0             0.25                                    7.75                       SOUTHAMPTON TOWNSHIP
    564          16565129             0             0.25                                     6.5                                  SAN DIEGO
    565          16556139             0             0.25                                    6.25                                 VILLA PARK
    566          16556129             0             0.25                                   5.625                                  ARLINGTON
    567          16565120             0             0.25                                     6.5                               SANTA MONICA
    568          16565121             0             0.25                                   6.375                              NEWPORT BEACH
    569          16558986             0             0.25                                       7                                  OCEANSIDE
    570          16558991             0             0.25                                    6.75                                    SEATTLE
    571          16558996             0             0.25                                    6.25                               SHERMAN OAKS
    572          16558999             0             0.25                                     6.5                               NEPTUNE CITY
    573          16565102             0             0.25                                   6.875                                     CORONA
    574          16565106             0             0.25                                   7.375                             PEMBROKE PINES
    575          16556115             0             0.25                                   6.875                                  LANSDOWNE
    576          16556120             0             0.25                                    6.75                                    TENAFLY
    577          16565112             0             0.25                                   7.375                          SUNNY ISLES BEACH
    578          16565114             0             0.25                                     7.5                                      TAMPA
    579          16565116             0             0.25                                   6.875                                 WINCHESTER
    580          16565117             0             0.25                                     7.5                                   STOCKTON
    581          16556126             0             0.25                                    7.25                                GULF SHORES
    582          16565118             0             0.25                                   6.125                                   MURRIETA
    583          16196426             0            0.375                                    6.75                              Grand Prairie
    584          16196438             0            0.375                                   7.125                                  DAVENPORT
    585          16196469             0            0.375                                   7.125                                 NORTHFIELD
    586          16223839             0            0.375                                   7.375                                   Barnegat
    587          16223872             0            0.375                                       7                                   Manassas
    588          16196281             0            0.375                                     7.5                                   Hatfield
    589          16196288             0            0.375                                   6.875                                  HENDERSON
    590          16196245             0            0.375                                       7                             Rancho Cordova
    591          16361137             0            0.375                                   7.125                                     Stuart
    592          16361138             0            0.375                                    8.75                                    HAYWARD
    593          16361167             0            0.375                                       7                                       Mesa
    594          16360993             0            0.375                                   7.875                               GAITHERSBURG
    595          16361000             0            0.375                                       8                                   STERLING
    596          16361038             0            0.375                                    6.75                                     Madera
    597          16361077             0            0.375                                    5.75                         GREEN COVE SPRINGS
    598          16361091             0            0.375                                    8.75                             Bonita Springs
    599          16360900             0            0.375                                   8.125                                    Orlando
    600          16360905             0            0.375                                   8.125                                   Brooklyn
    601          16360910             0            0.375                                       8                                   RICHMOND
    602          16360927             0            0.375                                    8.75                                     AUBURN
    603          16360959             0            0.375                                   7.875                             Vineyard Haven
    604          16360962             0            0.375                                   7.875                                 GERMANTOWN
    605          16360328             0            0.375                                     7.5                                    Phoenix
    606          16360344             0            0.375                                       8                                   SUN CITY
    607          16360353             0            0.375                                       8                                 Cave Creek
    608          16360297             0            0.375                                     7.5                                 Fort Myers
    609          16360304             0            0.375                                     7.5                                    Phoenix
    610          16360245             0            0.375                                    8.75                                Westminster
    611          16360248             0            0.375                                    8.75                                   PORTLAND
    612          16360262             0            0.375                                   8.375                                      Miami
    613          16360272             0            0.375                                    8.75                                   Temecula
    614          16360274             0            0.375                                     8.5                               Owings Mills
    615          16360123             0            0.375                                   6.875                                    PHOENIX
    616          16360152             0            0.375                                     7.5                                    GILBERT
    617          16360171             0            0.375                                    8.75                                 FORT WORTH
    618          16360230             0            0.375                                   7.875                                    Seattle
    619          16360081             0            0.375                                       7                             SALT LAKE CITY
    620          16360084             0            0.375                                       8                                   GLENDALE
    621          16360110             0            0.375                                    8.75                                        Roy
    622          16360048             0            0.375                                    6.25                                     PEORIA
    623          16360050             0            0.375                                   8.375                           FORT MYERS BEACH
    624          16360059             0            0.375                                   7.625                                   STAFFORD
    625          16360028             0            0.375                                     7.5                                     Linden
    626          16359956             0            0.375                                   8.625                                     Orange
    627          16359958             0            0.375                                   8.125                                  LAS VEGAS
    628          16359969             0            0.375                                   8.125                                      Ogden
    629          16359990             0            0.375                                    8.75                                     LAUREL
    630          16359991             0            0.375                                     8.5                                   SURPRISE
    631          16359894             0            0.375                                   8.375                                    Hampton
    632          16359906             0            0.375                                     7.5                                    HOUSTON
    633          16359909             0            0.375                                   7.375                                Springfield
    634          16359941             0            0.375                                    8.75                                 BRAMBLETON
    635          16359830             0            0.375                                     8.5                                TALLAHASSEE
    636          16359426             0            0.375                                   8.875                                  LAS VEGAS
    637          16359455             0            0.375                                   7.875                                    HAMPTON
    638          16420315             0            0.375                                     8.5                                    PHOENIX
    639          16420336             0            0.375                                    8.25                                  LAS VEGAS
    640          16420338             0            0.375                                   7.875                                 Maineville
    641          16420471             0            0.375                                    8.75                              Silver Spring
    642          16420206             0            0.375                                    7.75                                    ONTARIO
    643          16420200             0            0.375                                    6.75                                Paso Robles
    644          16420021             0            0.375                                   7.875                             Bonita Springs
    645          16420137             0            0.375                                    7.25                                Stockbridge
    646          16420010             0            0.375                                       9                               Coral Gables
    647          16419962             0            0.375                                   8.375                                EAST ORANGE
    648          16419615             0            0.375                                   8.375                                    PHOENIX
    649          16419666             0            0.375                                   8.875                                   GLENDALE
    650          16419442             0            0.375                                   8.875                                      TEMPE
    651          16419512             0            0.375                                   8.125                                       MESA
    652          16419506             0            0.375                                       8                                   THATCHER
    653          16419325             0            0.375                                   7.625                                    Phoenix
    654          16419332             0            0.375                                    7.75                               Phoenixville
    655          16419336             0            0.375                                   7.625                                    Hopkins
    656          16419357             0            0.375                                   7.625                                     Tacoma
    657          16419366             0            0.375                                       8                                   Portland
    658          16419378             0            0.375                                    7.75                                 LOUISVILLE
    659          16419179             0            0.375                                     7.5                               Lewis Center
    660          16419188             0            0.375                                    6.75                                   Santa Fe
    661          16419229             0            0.375                                    8.75                                  Hollywood
    662          16419166             0            0.375                                    6.75                                Albuquerque
    663          16419289             0            0.375                                    8.75                                       MESA
    664          16234593             0            0.375                                    6.75                               JACKSONVILLE
    665          16234594             0            0.375                                     7.5                                  LAS VEGAS
    666          16234595             0            0.375                                    5.75                                  LAS VEGAS
    667          16234597             0            0.375                                    6.75                             SAN BERNARDINO
    668          16234598             0            0.375                                   6.875                                ORANGE PARK
    669          16234599             0            0.375                                   6.875                                ORANGE PARK
    670          16234600             0            0.375                                   6.875                                  LANCASTER
    671          16234601             0            0.375                                    6.75                                  LAS VEGAS
    672          16234602             0            0.375                                   6.875                                   STOCKTON
    673          16234607             0            0.375                                     7.5                                  LAS VEGAS
    674          16234610             0            0.375                                       7                                   BRIGHTON
    675          16234612             0            0.375                                     6.5                                     TUCSON
    676          16234616             0            0.375                                    6.25                                  YORKVILLE
    677          16234620             0            0.375                                   7.125                                   STOCKTON
    678          16234630             0            0.375                                       7                                SIMI VALLEY
    679          16234631             0            0.375                                       7                                   STOCKTON
    680          16234632             0            0.375                                    6.25                                   STAFFORD
    681          16234633             0            0.375                                   7.375                                   TOLLESON
    682          16234635             0            0.375                                       7                                     TUCSON
    683          16234636             0            0.375                                    6.25                                     TUCSON
    684          16234563             0            0.375                                       7                                   SURPRISE
    685          16234564             0            0.375                                       7                                  LAS VEGAS
    686          16234565             0            0.375                                   5.875                                  LAS VEGAS
    687          16234566             0            0.375                                   5.875                                  LAS VEGAS
    688          16234567             0            0.375                                    6.75                                  LAS VEGAS
    689          16234569             0            0.375                                    7.25                                  LAS VEGAS
    690          16234571             0            0.375                                    6.75                                  LAS VEGAS
    691          16234572             0            0.375                                       7                                     TUCSON
    692          16234576             0            0.375                                       7                                  LAS VEGAS
    693          16234583             0            0.375                                    6.75                            NORTH LAS VEGAS
    694          16234586             0            0.375                                   6.375                                  YORKVILLE
    695          16234587             0            0.375                                       7                                     TUCSON
    696          16234589             0            0.375                                   6.625                                     TUCSON
    697          16234590             0            0.375                                   7.125                                  LAS VEGAS
    698          16234591             0            0.375                                   6.625                                  LAS VEGAS
    699          16234592             0            0.375                                    6.75                               JACKSONVILLE
    700          16234497             0            0.375                                    6.75                                  LAS VEGAS
    701          16234499             0            0.375                                   6.875                                   GOODYEAR
    702          16234500             0            0.375                                     7.5                                   PALMETTO
    703          16234501             0            0.375                                       6                                   SURPRISE
    704          16234503             0            0.375                                       7                                   TOLLESON
    705          16234504             0            0.375                                    6.25                                CASA GRANDE
    706          16234506             0            0.375                                   6.875                                   SURPRISE
    707          16234508             0            0.375                                   5.875                                    GILBERT
    708          16234509             0            0.375                                    7.75                                   TOLLESON
    709          16234511             0            0.375                                     6.5                                   TOLLESON
    710          16234512             0            0.375                                   6.375                                   MARICOPA
    711          16234513             0            0.375                                    5.75                                   SURPRISE
    712          16234516             0            0.375                                    7.25                                   GOODYEAR
    713          16234518             0            0.375                                   7.375                            SAINT AUGUSTINE
    714          16234520             0            0.375                                    6.75                                QUEEN CREEK
    715          16234522             0            0.375                                       6                            COLORADO SPRING
    716          16234523             0            0.375                                    6.25                                   SURPRISE
    717          16234524             0            0.375                                   6.875                                   SURPRISE
    718          16234526             0            0.375                                   5.375                                     LAVEEN
    719          16234529             0            0.375                                   6.875                                   TOLLESON
    720          16234530             0            0.375                                   6.125                              FRUIT HEIGHTS
    721          16234531             0            0.375                                   7.125                                   TOLLESON
    722          16234532             0            0.375                                     6.5                                  LAS VEGAS
    723          16234534             0            0.375                                       7                                   TOLLESON
    724          16234535             0            0.375                                   7.125                            SAINT AUGUSTINE
    725          16234536             0            0.375                                     6.5                               JACKSONVILLE
    726          16234537             0            0.375                                   6.875                                   TOLLESON
    727          16234538             0            0.375                                    5.75                                   SURPRISE
    728          16234539             0            0.375                                   6.125                                     LAVEEN
    729          16234541             0            0.375                                   6.875                                   SURPRISE
    730          16234542             0            0.375                                   6.875                               JACKSONVILLE
    731          16234543             0            0.375                                     7.5                                  LAS VEGAS
    732          16234545             0            0.375                                    5.25                                    PHOENIX
    733          16234546             0            0.375                                       7                                   GOODYEAR
    734          16234547             0            0.375                                    6.25                                      WYLIE
    735          16234548             0            0.375                                   6.875                                   SURPRISE
    736          16234550             0            0.375                                       7                                ORANGE PARK
    737          16234551             0            0.375                                       6                                     TUCSON
    738          16234553             0            0.375                                   6.125                                     PEORIA
    739          16234554             0            0.375                                   7.125                                     PEORIA
    740          16234555             0            0.375                                   5.875                                  LAS VEGAS
    741          16234556             0            0.375                                   7.125                                  KAYSVILLE
    742          16234557             0            0.375                                     6.5                                  SAHUARITA
    743          16234559             0            0.375                                   6.625                            NORTH LAS VEGAS
    744          16234560             0            0.375                                   6.875                                 NAPERVILLE
    745          16234491             0            0.375                                   6.375                                   SURPRISE
    746          16234493             0            0.375                                    6.75                                  HAYMARKET
    747          16234494             0            0.375                                     7.5                                  LAS VEGAS
    748          16234485             0            0.375                                    6.25                                     LAVEEN
    749          16234486             0            0.375                                   6.125                                HUGHESVILLE
    750          16234487             0            0.375                                       6                                HUGHESVILLE
    751          16234488             0            0.375                                   5.875                                    GILBERT
    752          16234489             0            0.375                                   6.125                                CASA GRANDE
    753          16232883             0            0.375                                   7.125                               LEHIGH ACRES
    754          16232885             0            0.375                                    7.25                                    CHICAGO
    755          16232886             0            0.375                                   7.875                                    HAMPTON
    756          16232887             0            0.375                                   8.875                                 CENTENNIAL
    757          16232889             0            0.375                                   6.875                                 CLEARWATER
    758          16232890             0            0.375                                   7.875                                 VERO BEACH
    759          16232892             0            0.375                                       8                              BUFFALO GROVE
    760          16232893             0            0.375                                     7.5                                     OVIEDO
    761          16232894             0            0.375                                     7.5                                      TAMPA
    762          16232896             0            0.375                                     6.5                                     LAYTON
    763          16232898             0            0.375                                    8.75                                   SEMINOLE
    764          16232899             0            0.375                                     8.5                                 SAINT PAUL
    765          16232900             0            0.375                                       7                                     SPRING
    766          16232901             0            0.375                                    6.75                                     CORONA
    767          16232902             0            0.375                                   8.375                                    CHICAGO
    768          16232903             0            0.375                                   7.625                                 CLEARWATER
    769          16232904             0            0.375                                     7.5                                  BALTIMORE
    770          16232905             0            0.375                                   7.125                                YORBA LINDA
    771          16232906             0            0.375                                   7.875                                 VERO BEACH
    772          16232907             0            0.375                                    7.75                                   GLENDALE
    773          16232908             0            0.375                                   7.625                                    ATLANTA
    774          16232909             0            0.375                                     7.5                               WINTER HAVEN
    775          16232910             0            0.375                                   7.625                                    ATLANTA
    776          16232911             0            0.375                                   7.875                                WINTER PARK
    777          16232912             0            0.375                                     7.5                               JACKSONVILLE
    778          16232913             0            0.375                                    8.25                             WINTER SPRINGS
    779          16232914             0            0.375                                   7.875                                    ORLANDO
    780          16232916             0            0.375                                   6.875                                    ORLANDO
    781          16232917             0            0.375                                   8.875                                     FRISCO
    782          16232918             0            0.375                                   8.625                                    SANFORD
    783          16232919             0            0.375                                    8.25                                  DAVENPORT
    784          16232920             0            0.375                                   8.625                                   GLENDALE
    785          16232921             0            0.375                                   6.625                                 BIRMINGHAM
    786          16232922             0            0.375                                    8.75                                 ALPHARETTA
    787          16232924             0            0.375                                   6.875                           NORTH FORT MYERS
    788          16232925             0            0.375                                   6.875                                     BUFORD
    789          16232926             0            0.375                                    7.75                               WINTER HAVEN
    790          16232927             0            0.375                                   7.625                                    JUPITER
    791          16349450             0            0.375                                    6.75                                    Madison
    792          16223826             0            0.375                                    7.25                                    Phoenix
    793          16167036             0             0.25                                   6.625                                  LAS VEGAS
    794          16339437             0            0.375                                   8.625                                 CEDAR HILL
    795          16339444             0            0.375                                   7.375                          STEAMBOAT SPRINGS
    796          16195151             0            0.375                                   7.375                                  WARRENTON
    797          16195209             0            0.375                                   6.875                                 ALEXANDRIA
    798          16195249             0            0.375                                    6.75                                 SCOTTSDALE
    799          16222023             0            0.375                                       8                                     Boston
    800          16222025             0            0.375                                   6.875                                     Carmel
    801          16222042             0            0.375                                    8.75                                     Berlin
    802          16195006             0            0.375                                       7                                     Tucson
    803          16419064             0            0.375                                   8.875                                   MANASSAS
    804          16419065             0            0.375                                    7.75                                  LAS VEGAS
    805          16419067             0            0.375                                   8.125                                    Orlando
    806          16369187             0             0.25                                   7.375                                   NEW YORK
    807          16369188             0             0.25                                    6.75                                   STAFFORD
    808          16370100             0             0.25                                   7.375                                   FREEPORT
    809          16370101             0             0.25                                       7                                CARPINTERIA
    810          16370107             0             0.25                                   6.875                                CHINO HILLS
    811          16370109             0             0.25                                     6.5                                CHULA VISTA
    812          16559130             0             0.25                                       7                                     RESEDA
    813          16559133             0             0.25                                   7.125                                 SANTA CRUZ
    814          16559135             0             0.25                                   6.875                                LOS ANGELES
    815          16369353             0             0.25                                     7.5                                SAN LEANDRO
    816          16369515             0             0.25                                       7                                LOS ANGELES
    817          16369192             0             0.25                                   6.875                                  RIVERSIDE
    818          16559137             0             0.25                                   6.875                                MIAMI BEACH
    819          16369355             0             0.25                                   6.875                                     DUBLIN
    820          16559138             0             0.25                                    6.25                                LOS ANGELES
    821          16559139             0             0.25                                       7                                    YUCAIPA
    822          16370112             0             0.25                                   7.375                                   REDLANDS
    823          16370113             0             0.25                                     7.5                                  LAS VEGAS
    824          16370114             0             0.25                                   7.125                                    SALINAS
    825          16340394             0             0.25                                    6.25                                 ALEXANDRIA
    826          16559140             0             0.25                                    7.75                                LOS ANGELES
    827          16559142             0             0.25                                   7.125                                     SAUGUS
    828          16559143             0             0.25                                    6.75                             CANYON COUNTRY
    829          16340398             0             0.25                                       7                              LAKE ELSINORE
    830          16559144             0             0.25                                    7.25                                  LAS VEGAS
    831          16369524             0             0.25                                    6.25                                  FAIRFIELD
    832          16386455             0             0.25                                    6.75                                  SAN DIEGO
    833          16386456             0             0.25                                       7                    LOS ANGELES ENCINO AREA
    834          16369527             0             0.25                                   6.875                                WATSONVILLE
    835          16386457             0             0.25                                   7.125                                LOS ANGELES
    836          16369529             0             0.25                                     6.5                                  EWA BEACH
    837          16386459             0             0.25                                   7.625                                     DENVER
    838          16370121             0             0.25                                    6.75                                   ROSEMEAD
    839          16559150             0             0.25                                    6.75                                  LAS VEGAS
    840          16386460             0             0.25                                    6.75                                    BOULDER
    841          16559152             0             0.25                                    7.25                                    HOUSTON
    842          16369531             0             0.25                                    7.25                                MIAMI BEACH
    843          16386461             0             0.25                                   7.125                                   CARLSBAD
    844          16386462             0             0.25                                   7.375                                 DANA POINT
    845          16369371             0             0.25                                     6.5                                    MIRAMAR
    846          16386463             0             0.25                                   6.875                           RANCHO CUCAMONGA
    847          16369535             0             0.25                                    6.75                              MOUNTAIN VIEW
    848          16386464             0             0.25                                   5.875                                WINTER PARK
    849          16386465             0             0.25                                   6.375                                CHULA VISTA
    850          16386466             0             0.25                                       7                            LITCHFIELD PARK
    851          16369375             0             0.25                                    6.25                                  WATERFORD
    852          16386467             0             0.25                                    6.75                                  SAN DIEGO
    853          16386468             0             0.25                                   6.625                                  ENGLEWOOD
    854          16386469             0             0.25                                   6.875                                LOS ANGELES
    855          16370138             0             0.25                                       7                                  LAS VEGAS
    856          16363844             0             0.25                                    6.75                                     BERWYN
    857          16377727             0             0.25                                    6.75                                  MILWAUKEE
    858          16377786             0             0.25                                    7.25                                     CICERO
    859          16377787             0             0.25                                   7.625                                      WORTH
    860          16377788             0             0.25                                    7.75                                    CHICAGO
    861          16377789             0             0.25                                   7.125                            MENOMONEE FALLS
    862          16377790             0             0.25                                    7.25                                    CHICAGO
    863          16377791             0             0.25                                    7.25                             MOUNT PROSPECT
    864          16380626             0             0.25                                   8.125                                    CHICAGO
    865          16380628             0             0.25                                       8                            HARWOOD HEIGHTS
    866          16380629             0             0.25                                       7                                     AURORA
    867          16380631             0             0.25                                   8.125                                DES PLAINES
    868          16380632             0             0.25                                    7.25                             MOUNT PROSPECT
    869          16380633             0             0.25                                   7.375                                   LOCKPORT
    870          16380634             0             0.25                                     7.5                                     CICERO
    871          16380635             0             0.25                                   6.875                                  WOODRIDGE
    872          16380636             0             0.25                                   8.125                               CRYSTAL LAKE
    873          16380639             0             0.25                                       8                                    CHICAGO
    874          16380640             0             0.25                                   7.875                                       VOLO
    875          16380642             0             0.25                                   6.875                                PALOS HILLS
    876          16380644             0             0.25                                   7.625                                     BERWYN
    877          16380645             0             0.25                                       8                                  YORKVILLE
    878          16380647             0             0.25                                   7.875                              CHICAGO RIDGE
    879          16380648             0             0.25                                     8.5                              DOWNERS GROVE
    880          16380649             0             0.25                                   7.875                                    CHICAGO
    881          16380650             0             0.25                                   7.875                                    CHICAGO
    882          16380651             0             0.25                                    8.75                                  RIVERDALE
    883          16380652             0             0.25                                   6.875                                      LISLE
    884          16380653             0             0.25                                    6.75                                 SCHAUMBURG
    885          16380654             0             0.25                                   7.875                                     CICERO
    886          16380655             0             0.25                                    7.25                                RIVER GROVE
    887          16380661             0             0.25                                    7.75                                 OCONOMOWOC
    888          16380662             0             0.25                                   7.375                                    CHICAGO
    889          16380663             0             0.25                                   8.125                                   PALATINE
    890          16380665             0             0.25                                    7.75                                DES PLAINES
    891          16380666             0             0.25                                   7.375                              DOWNERS GROVE
    892          16380668             0             0.25                                   7.875                                    ADDISON
    893          16380669             0             0.25                                   7.875                                 BRIDGEVIEW
    894          16380670             0             0.25                                   6.875                             ATLANTIC BEACH
    895          16380671             0             0.25                                   8.125                                      WORTH
    896          16380672             0             0.25                                       7                                    CHICAGO
    897          16380673             0             0.25                                   7.625                                    CHICAGO
    898          16380674             0             0.25                                    8.75                                  RIVERDALE
    899          16380675             0             0.25                                    8.75                                  RIVERDALE
    900          16380676             0             0.25                                    8.75                                  RIVERDALE
    901          16363831             0             0.25                                    6.75                                    CHICAGO
    902          16363832             0             0.25                                   7.625                                    CHICAGO
    903          16363833             0             0.25                                    7.75                                     BERWYN
    904          16363834             0             0.25                                   7.875                                  YORKVILLE
    905          16363835             0             0.25                                   7.375                                    CHICAGO
    906          16363836             0             0.25                                   6.875                                    CHICAGO
    907          16363837             0             0.25                                    7.25                                   STICKNEY
    908          16363838             0             0.25                                   6.875                                    CHICAGO
    909          16363840             0             0.25                                   7.625                                   STICKNEY
    910          16363843             0             0.25                                   7.125                                    CHICAGO
    911          16363823             0             0.25                                     7.5                                   HOMEWOOD
    912          16363824             0             0.25                                   7.625                                    CHICAGO
    913          16363826             0             0.25                                     7.5                                    ROSELLE
    914          16363827             0             0.25                                   7.125                          ARLINGTON HEIGHTS
    915          16363830             0             0.25                                     7.5                                    JUSTICE
    916          16220859             0            0.375                                   7.125                                    Seattle
    917          16220901             0            0.375                                   6.875                                   Van Nuys
    918          16220963             0            0.375                                       7                                 LONG BEACH
    919          16195001             0            0.375                                       7                                 ROSLINDALE
    920          16220729             0            0.375                                   6.875                               GARDEN GROVE
    921          16220734             0            0.375                                    8.25                             MARINA DEL REY
    922          16360979             0             0.25                                     6.5                                    Milford
    923          16363819             0             0.25                                    7.25                                    CHICAGO
    924          16363820             0             0.25                                    6.75                                    CHICAGO
    925          16363821             0             0.25                                   7.625                                    LOMBARD
    926          16363822             0             0.25                                   6.625                                SUGAR GROVE
    927          16222467             0            0.375                                   7.875                             Salt Lake City
    928          16167542             0             0.25                                   6.125                                TAKOMA PARK
    929          16340409             0             0.25                                    7.25                              PLAYA DEL REY
    930          16222391             0            0.375                                     6.5                                    PHOENIX
    931          16222422             0            0.375                                   7.375                                 Clearwater
    932          16222426             0            0.375                                    7.25                                    Phoenix
    933          16222436             0            0.375                                   7.375                                  Las Vegas
    934          16188487             0            0.375                                   7.125                                    BABYLON
    935          16222277             0            0.375                                   7.375                               Indianapolis
    936          16222292             0            0.375                                       8                                NEWBURYPORT
    937          16222323             0            0.375                                   6.375                                 Sacramento
    938          16222210             0            0.375                                   6.375                                     AURORA
    939          16222225             0            0.375                                   6.375                                   San Jose
    940          16220506             0            0.375                                       8                                       Avon
    941          16240452             0            0.375                                       6                             Mountain House
    942          16240489             0            0.375                                   6.875                                  Las Vegas
    943          16242710             0            0.375                                   6.625                                  LEXINGTON
    944          16242711             0            0.375                                   7.125                                    Okoboji
    945          16242738             0            0.375                                   6.875                                  Kissimmee
    946          16242744             0            0.375                                    7.25                                  Snohomish
    947          16220453             0            0.375                                    7.25                                  San Ramon
    948          16214196             0            0.375                                    7.25                                    Phoenix
    949          16214209             0            0.375                                    8.25                                   Kennesaw
    950          16214239             0            0.375                                   6.625                                BLOOMINGTON
    951          16214245             0            0.375                                     7.5                                  Stateline
    952          16214321             0            0.375                                    6.75                                     Newark
    953          16214098             0            0.375                                    7.25                                     Peoria
    954          16386830             0             0.25                                   7.875                                  MUNDELEIN
    955          16386831             0             0.25                                   7.625                                   EDGERTON
    956          16386832             0             0.25                                    7.75                               ELMWOOD PARK
    957          16388894             0             0.25                                   6.875                                Alden Manor
    958          16388935             0             0.25                                   6.875                                 SHAWANGUNK
    959          16388939             0             0.25                                    7.25                                    Katonah
    960          16388945             0             0.25                                    6.25                                   Manassas
    961          16388970             0             0.25                                   7.375                                    Chicago
    962          16388989             0             0.25                                     7.5                            Fort Lauderdale
    963          16389000             0             0.25                                    7.75                                 Northbrook
    964          16389008             0             0.25                                   7.625                                     Naples
    965          16386470             0             0.25                                   7.375                                    ANAHEIM
    966          16386471             0             0.25                                     6.5                                     BASALT
    967          16369704             0             0.25                                     6.5                                     WORLEY
    968          16386472             0             0.25                                    6.75                                  SAN DIEGO
    969          16369381             0             0.25                                   5.875                                   SAN JOSE
    970          16559164             0             0.25                                   6.875                               GARDEN GROVE
    971          16386473             0             0.25                                       7                                  SAN DIEGO
    972          16368816             0             0.25                                   6.625                                GAINESVILLE
    973          16369708             0             0.25                                   6.125                                  LAFAYETTE
    974          16559167             0             0.25                                     6.5                                     GILROY
    975          16386476             0             0.25                                       7                                  CAMARILLO
    976          16368819             0             0.25                                   7.375                                 MIDLOTHIAN
    977          16386479             0             0.25                                   6.375                                  CAMARILLO
    978          16370300             0             0.25                                    6.75                                     IRVINE
    979          16371030             0             0.25                                       7                              CORAL SPRINGS
    980          16370302             0             0.25                                   6.375                              REDONDO BEACH
    981          16370141             0             0.25                                   6.875                                     CORONA
    982          16371033             0             0.25                                    7.75                                 FORT MYERS
    983          16371034             0             0.25                                   7.125                              ST PETERSBURG
    984          16371037             0             0.25                                   6.625                                     OXNARD
    985          16371038             0             0.25                                     6.5                                   NEW YORK
    986          16559170             0             0.25                                   6.875                                  LAS VEGAS
    987          16369712             0             0.25                                     7.5                                 WENTZVILLE
    988          16559172             0             0.25                                   6.375                                     OXNARD
    989          16559173             0             0.25                                    6.25                                  PATTERSON
    990          16386481             0             0.25                                    7.25                                   CROMWELL
    991          16369714             0             0.25                                       7                                    SEATTLE
    992          16559174             0             0.25                                   7.375                               SUNFISH LAKE
    993          16559175             0             0.25                                    7.25                                   SAN JOSE
    994          16184206             0             0.25                                    5.25                                     PERRIS
    995          16369319             0             0.25                                    6.75                               LAGUNA HILLS
    996          16559100             0             0.25                                   6.375                                     ORANGE
    997          16559102             0             0.25                                   7.375                             FREDERICKSBURG
    998          16559104             0             0.25                                     7.5                                  PALO ALTO
    999          16559105             0             0.25                                   7.125                              REDONDO BEACH
   1000          16369161             0             0.25                                   6.625                                   CARLSBAD
   1001          16559108             0             0.25                                   7.375                                    TEANECK
   1002          16369326             0             0.25                                   6.875                                  LAFAYETTE
   1003          16369329             0             0.25                                    6.25                                  LAS VEGAS
   1004          16322702             0             0.25                                   7.125                                   SAN JOSE
   1005          16322705             0             0.25                                   7.375                               HARWICH PORT
   1006          16559110             0             0.25                                    7.25                                 NORTHRIDGE
   1007          16559113             0             0.25                                       7                                   EL CAJON
   1008          16559118             0             0.25                                   6.125                                    VALLEJO
   1009          16369173             0             0.25                                     6.5                              MIRAMAR BEACH
   1010          16369174             0             0.25                                   6.375                            PENSACOLA BEACH
   1011          16559120             0             0.25                                    6.25                                   WHITTIER
   1012          16559122             0             0.25                                   6.875                                   MOORPARK
   1013          16559123             0             0.25                                   7.375                                    SALINAS
   1014          16565130             0             0.25                                    7.75                                    ORLANDO
   1015          16565131             0             0.25                                    6.75                                    LINCOLN
   1016          16565132             0             0.25                                   7.375                                    HOBOKEN
   1017          16565133             0             0.25                                     7.5                                BAKERSFIELD
   1018          16565135             0             0.25                                    7.75                                   STRATTON
   1019          16565137             0             0.25                                     7.5                               RIVER FOREST
   1020          16565138             0             0.25                                     6.5                                   LA JOLLA
   1021          16565139             0             0.25                                    4.75                                 EL SEGUNDO
   1022          16565141             0             0.25                                       7                                   CARLSBAD
   1023          16565142             0             0.25                                   6.375                                     DENVER
   1024          16565143             0             0.25                                    6.75                                WATSONVILLE
   1025          16565144             0             0.25                                    6.75                               GAITHERSBURG
   1026          16565146             0             0.25                                   6.875                                  WATERFORD
   1027          16565147             0             0.25                                    7.25                           HACIENDA HEIGHTS
   1028          16565148             0             0.25                                    7.25                                 SCOTTSDALE
   1029          16565149             0             0.25                                    6.75                           RANCHO CUCAMONGA
   1030          16208134             0             0.25                                   6.375                                    KENMORE
   1031          16369130             0             0.25                                   7.125                               ROHNERT PARK
   1032          16565151             0             0.25                                    6.25                                  HAWTHORNE
   1033          16565153             0             0.25                                     6.5                                     MARINA
   1034          16565154             0             0.25                                   7.625                                      EAGLE
   1035          16565155             0             0.25                                    7.75                                      MIAMI
   1036          16565156             0             0.25                                   6.875                              SAN FRANCISCO
   1037          16565157             0             0.25                                   6.875                                     STUART
   1038          16565158             0             0.25                                   6.875                                  CHANTILLY
   1039          16565159             0             0.25                                       8                                  PALO ALTO
   1040          16565160             0             0.25                                    7.25                              SAN FRANCISCO
   1041          16369140             0             0.25                                    6.25                                 STEPHENSON
   1042          16369303             0             0.25                                   7.125                                    SEATTLE
   1043          16369141             0             0.25                                     6.5                                  LAS VEGAS
   1044          16369142             0             0.25                                     6.5                                    LINCOLN
   1045          16565162             0             0.25                                   7.625                            SAINT AUGUSTINE
   1046          16369304             0             0.25                                   7.125                                   NEW YORK
   1047          16565163             0             0.25                                   7.625                                      INDIO
   1048          16369144             0             0.25                                     6.5                                  RIVERSIDE
   1049          16565164             0             0.25                                    7.25                               SAN CLEMENTE
   1050          16565165             0             0.25                                     7.5                             WEST HOLLYWOOD
   1051          16565123             0             0.25                                    7.25                                     LOOMIS
   1052          16565128             0             0.25                                     6.5                                 LOMA LINDA
   1053          16565115             0             0.25                                   6.625                                    HANALEI
   1054          16565119             0             0.25                                    6.75                                       YORK
   1055          16565122             0             0.25                                    7.75                                     VENICE
   1056          16565100             0             0.25                                   6.875                               AGOURA HILLS
   1057          16565101             0             0.25                                       7                           COLORADO SPRINGS
   1058          16565104             0             0.25                                    7.75                                      TAMPA
   1059          16565105             0             0.25                                   6.875                                MIAMI BEACH
   1060          16565107             0             0.25                                       8                                   WESTFORD
   1061          16565108             0             0.25                                    5.75                                    SEATTLE
   1062          16565109             0             0.25                                   6.375                                     BOSTON
   1063          16565110             0             0.25                                   6.875                                    DELTONA
   1064          16565111             0             0.25                                     6.5                                   SARASOTA
   1065          16370680             0             0.25                                   6.125                                   WHITTIER
   1066          16370689             0             0.25                                   6.375                                  INGLEWOOD
   1067          16558985             0             0.25                                   6.875                             FREDERICKSBURG
   1068          16558987             0             0.25                                   6.875                                PLAYA VISTA
   1069          16558988             0             0.25                                   6.875                                   SAN JOSE
   1070          16558992             0             0.25                                     6.5                                STUDIO CITY
   1071          16558993             0             0.25                                   6.875                            CLARENDON HILLS
   1072          16558995             0             0.25                                   7.375                                 EMERYVILLE
   1073          16558997             0             0.25                                    7.75                                      HAIKU
   1074          16370098             0             0.25                                   6.375                                      NORCO
   1075          16369820             0             0.25                                    7.25                     CHATSWORTH/LOS ANGELES
   1076          16369821             0             0.25                                   6.875                                     COVINA
   1077          16368931             0             0.25                                     6.5                                   MARSHALL
   1078          16369666             0             0.25                                       7                                 LAKE WORTH
   1079          16370266             0             0.25                                   6.125                                   SAN JOSE
   1080          16371319             0             0.25                                     7.5                            RANCHO SANTA FE
   1081          16369832             0             0.25                                     7.5                                     AROMAS
   1082          16368943             0             0.25                                       7                                     GILROY
   1083          16368947             0             0.25                                       7                                   ISSAQUAH
   1084          16368949             0             0.25                                       7                                     IRVINE
   1085          16368787             0             0.25                                   7.125                               NORTH BERGEN
   1086          16368789             0             0.25                                   6.875                                      ALDIE
   1087          16371321             0             0.25                                       7                                     SEVERN
   1088          16371323             0             0.25                                    7.25                                LOS ANGELES
   1089          16371162             0             0.25                                     6.5                                    PHOENIX
   1090          16370277             0             0.25                                   6.375                                  ARLINGTON
   1091          16369841             0             0.25                                    6.75                                STUDIO CITY
   1092          16369845             0             0.25                                   6.375                              SAN FRANCISCO
   1093          16368793             0             0.25                                   6.875                                 WOODBRIDGE
   1094          16368794             0             0.25                                   6.375                                    ORLANDO
   1095          16368799             0             0.25                                   7.125                                  LAS VEGAS
   1096          16371395             0             0.25                                   6.625                                    NEWPORT
   1097          16371558             0             0.25                                   7.375                                  FALLBROOK
   1098          16371396             0             0.25                                   5.875                                     ORANGE
   1099          16371397             0             0.25                                       7                                SAN LEANDRO
   1100          16558961             0             0.25                                       7                                  KEY LARGO
   1101          16558963             0             0.25                                    7.25                                    PEABODY
   1102          16558968             0             0.25                                   6.625                               SANTA MONICA
   1103          16558969             0             0.25                                     6.5                                LOS ANGELES
   1104          16558970             0             0.25                                     7.5                                  ARLINGTON
   1105          16558973             0             0.25                                   6.875                                  RIVERSIDE
   1106          16558974             0             0.25                                    7.25                                 NEW CANAAN
   1107          16399619             0             0.25                                   6.375                                CHULA VISTA
   1108          16558948             0             0.25                                   7.375                               LONGBOAT KEY
   1109          16370813             0             0.25                                    7.25                  NEWBURY PARK AREA THOUSAN
   1110          16370814             0             0.25                                   6.875                                     CORONA
   1111          16370819             0             0.25                                       7                              CARNELIAN BAY
   1112          16371548             0             0.25                                   6.625                                LOS ANGELES
   1113          16399620             0             0.25                                   6.625                                 WINCHESTER
   1114          16399621             0             0.25                                   6.625                              THOUSAND OAKS
   1115          16371388             0             0.25                                   7.125                                     CARMEL
   1116          16399622             0             0.25                                       7                              HERMOSA BEACH
   1117          16399624             0             0.25                                    6.75                                     OXNARD
   1118          16399625             0             0.25                                   6.875                                   ALTADENA
   1119          16558953             0             0.25                                    8.25                                  RIVERSIDE
   1120          16558955             0             0.25                                    6.75                              PLEASANT HILL
   1121          16399629             0             0.25                                    7.75                                   GLENDALE
   1122          16558956             0             0.25                                   7.875                                  HOLLYWOOD
   1123          16370827             0             0.25                                   7.375                              SANTA CLARITA
   1124          16371375             0             0.25                                   6.875                           HACIENDA HEIGHTS
   1125          16399611             0             0.25                                    7.25                                    ANAHEIM
   1126          16399612             0             0.25                                   6.875                                   MOORPARK
   1127          16558940             0             0.25                                     6.5                              SAN FRANCISCO
   1128          16399614             0             0.25                                    7.25                                  RIVERSIDE
   1129          16558941             0             0.25                                       7                                  LAS VEGAS
   1130          16399615             0             0.25                                   6.625                                  EVERGREEN
   1131          16399616             0             0.25                                   6.875                                LOS ANGELES
   1132          16558943             0             0.25                                       7                                       RENO
   1133          16399617             0             0.25                                    6.25                                  SAN DIEGO
   1134          16558944             0             0.25                                   7.125                              SILVER SPRING
   1135          16371526             0             0.25                                    6.75                                    VENTURA
   1136          16370639             0             0.25                                    6.75                          SUNNY ISLES BEACH
   1137          16399603             0             0.25                                   6.875                                     ORANGE
   1138          16558930             0             0.25                                       7                                   SAN JOSE
   1139          16399604             0             0.25                                   7.125                               NORTH CASTLE
   1140          16558933             0             0.25                                   8.125                                      SANDY
   1141          16558934             0             0.25                                   6.375                                      BOWIE
   1142          16399608             0             0.25                                    7.25                                    PHOENIX
   1143          16399609             0             0.25                                   6.875                                LOS ANGELES
   1144          16368992             0             0.25                                   7.125                                  SANTA ANA
   1145          16558939             0             0.25                                       7                             WOODLAND HILLS
   1146          16370640             0             0.25                                   6.125                                    ANTIOCH
   1147          16371371             0             0.25                                   6.125                               LAKE STEVENS
   1148          16371373             0             0.25                                       7                                     IRVINE
   1149          16559226             0             0.25                                   6.875                                    ORLANDO
   1150          16559227             0             0.25                                   7.125                                PALM DESERT
   1151          16369607             0             0.25                                   6.375                                    ROCKLIN
   1152          16559228             0             0.25                                   7.875                                 NORTHVILLE
   1153          16559067             0             0.25                                   6.375                                    SEASIDE
   1154          16559229             0             0.25                                   7.375                         CARDIFF BY THE SEA
   1155          16559069             0             0.25                                     6.5                            INCLINE VILLAGE
   1156          16370201             0             0.25                                     7.5                                 CAPE CORAL
   1157          16370040             0             0.25                                   7.375                                LOS ANGELES
   1158          16370204             0             0.25                                       7                                LOS ANGELES
   1159          16370043             0             0.25                                   6.875                                WATSONVILLE
   1160          16370044             0             0.25                                   6.875                               SHERMAN OAKS
   1161          16322661             0             0.25                                    7.25                                LOS ANGELES
   1162          16370208             0             0.25                                       7                                  RIVERSIDE
   1163          16370209             0             0.25                                     7.5                                GRANITE BAY
   1164          16322663             0             0.25                                     6.5                              BEVERLY HILLS
   1165          16370049             0             0.25                                       7                                 LONG BEACH
   1166          16322664             0             0.25                                   6.625                                  CHANTILLY
   1167          16559230             0             0.25                                   6.625                                 SAN CARLOS
   1168          16369610             0             0.25                                   6.875                                     GILROY
   1169          16559231             0             0.25                                   7.125                                    SEATTLE
   1170          16322667             0             0.25                                       7                                      KAPAA
   1171          16559071             0             0.25                                   7.375                                     CORONA
   1172          16322669             0             0.25                                   6.375                                 SAN RAFAEL
   1173          16559072             0             0.25                                   6.625                                    ATLANTA
   1174          16369458             0             0.25                                       7                                  FLAGSTAFF
   1175          16369298             0             0.25                                   6.875                                      TAMPA
   1176          16371103             0             0.25                                   6.375                                     NEWARK
   1177          16370216             0             0.25                                    6.75                                   STERLING
   1178          16370217             0             0.25                                   6.625                                    BURBANK
   1179          16322670             0             0.25                                   6.875                                ALISO VIEJO
   1180          16322671             0             0.25                                   6.625                                  BRENTWOOD
   1181          16371109             0             0.25                                   6.875                                      TAMPA
   1182          16370057             0             0.25                                   6.375                                   CARLSBAD
   1183          16322672             0             0.25                                    7.25                                   GLENDALE
   1184          16370058             0             0.25                                   6.875                               REDWOOD CITY
   1185          16322676             0             0.25                                    6.25                                    HOBOKEN
   1186          16322678             0             0.25                                   7.375                                   MURRIETA
   1187          16559082             0             0.25                                   6.875                             COUNCIL BLUFFS
   1188          16559084             0             0.25                                   6.625                                  BRADENTON
   1189          16369627             0             0.25                                    6.25                               SAN CLEMENTE
   1190          16559086             0             0.25                                   7.875                                    ATLANTA
   1191          16369628             0             0.25                                   6.875                                   STERLING
   1192          16369629             0             0.25                                   6.125                                GREAT FALLS
   1193          16370062             0             0.25                                    6.75                                  ROCKVILLE
   1194          16370063             0             0.25                                     6.5                                  ROSEVILLE
   1195          16322680             0             0.25                                   6.875                                    ANTIOCH
   1196          16322681             0             0.25                                   6.125                                   LAKEWOOD
   1197          16322684             0             0.25                                    6.75                                  FALL CITY
   1198          16322685             0             0.25                                    7.25                                     LORTON
   1199          16559090             0             0.25                                    6.75                                 LONG BEACH
   1200          16322687             0             0.25                                   6.875                                    TAUNTON
   1201          16559091             0             0.25                                    6.75                                     NOVATO
   1202          16322688             0             0.25                                   6.625                                CHINO HILLS
   1203          16559092             0             0.25                                       7                                     COTATI
   1204          16369476             0             0.25                                     7.5                     RANCHO SANTA MARGARITA
   1205          16369638             0             0.25                                    6.75                            FORT LAUDERDALE
   1206          16371120             0             0.25                                   7.625                                  CALABASAS
   1207          16371121             0             0.25                                    6.75                              MOMMOTH LAKES
   1208          16370071             0             0.25                                    6.75                              THOUSAND OAKS
   1209          16370073             0             0.25                                   7.125                                PRINCEVILLE
   1210          16370235             0             0.25                                   7.375                              CORAL SPRINGS
   1211          16322690             0             0.25                                   6.875                                   MURRIETA
   1212          16370238             0             0.25                                       7                                    PACOMIA
   1213          16322691             0             0.25                                   6.875                                  CHEBOYGAN
   1214          16322693             0             0.25                                   7.375                                   GLENDALE
   1215          16369800             0             0.25                                   6.375                                   CARLSBAD
   1216          16370079             0             0.25                                   6.875                                LOS ANGELES
   1217          16322695             0             0.25                                   6.875                                    CONCORD
   1218          16322696             0             0.25                                   6.625                                YORBA LINDA
   1219          16369803             0             0.25                                   6.875                                 SAN RAFAEL
   1220          16369808             0             0.25                                   6.625                                    JUPITER
   1221          16369647             0             0.25                                     7.5                                       NAPA
   1222          16369649             0             0.25                                     7.5                                     PERRIS
   1223          16370082             0             0.25                                   6.875                                   SARASOTA
   1224          16370245             0             0.25                                     7.5                                  TAVERNIER
   1225          16370408             0             0.25                                    7.25                                     DUBLIN
   1226          16370087             0             0.25                                    6.75                               FORT COLLINS
   1227          16369813             0             0.25                                    7.25                                    FREMONT
   1228          16369814             0             0.25                                     7.5                                    TARZANA
   1229          16368925             0             0.25                                   6.625                                   LEESBURG
   1230          16369656             0             0.25                                    7.25                                   STAMFORD
   1231          16369499             0             0.25                                    6.25                                 AMAGANSETT
   1232          16370411             0             0.25                                     6.5                                LOS ANGELES
   1233          16371141             0             0.25                                   7.125                                     ORANGE
   1234          16370415             0             0.25                                     6.5                                     TUSTIN
   1235          16371148             0             0.25                                   7.375                                     CORONA
   1236          16370095             0             0.25                                       7                                    SUNLAND
   1237          16371333             0             0.25                                   6.875                             MURRELLS INLET
   1238          16370281             0             0.25                                   6.625                                  LOS ALTOS
   1239          16371173             0             0.25                                   7.125                                      MIAMI
   1240          16369850             0             0.25                                       7                              POMPANO BEACH
   1241          16558904             0             0.25                                   6.625                                      ALDIE
   1242          16558906             0             0.25                                   6.875                                LOS ANGELES
   1243          16369854             0             0.25                                   6.875                                    SALINAS
   1244          16558908             0             0.25                                   6.875                              MAMMOTH LAKES
   1245          16369855             0             0.25                                    6.75                                      MIAMI
   1246          16368966             0             0.25                                   6.625                                WESTMINSTER
   1247          16369699             0             0.25                                    7.25                                     GILROY
   1248          16371180             0             0.25                                     6.5                                  RIVERSIDE
   1249          16370290             0             0.25                                    6.75                                      VISTA
   1250          16371505             0             0.25                                    7.25                                  FULLERTON
   1251          16371345             0             0.25                                    6.75                                    BRISTOW
   1252          16371346             0             0.25                                    6.75                                     OXNARD
   1253          16371349             0             0.25                                   7.125                            PARADISE VALLEY
   1254          16370296             0             0.25                                     6.5                                 WOODBRIDGE
   1255          16371187             0             0.25                                    6.25                                      MIAMI
   1256          16370298             0             0.25                                    7.25                                LOS ANGELES
   1257          16558911             0             0.25                                   7.375                                   PARKLAND
   1258          16370299             0             0.25                                    6.25                                   WHITTIER
   1259          16558912             0             0.25                                   6.625                                  CAMARILLO
   1260          16558916             0             0.25                                   7.125                                   LEESBURG
   1261          16558917             0             0.25                                   6.875                                    LATHROP
   1262          16558919             0             0.25                                    7.25                                      BOWIE
   1263          16369866             0             0.25                                   6.125                                    SEATTLE
   1264          16368977             0             0.25                                   6.875                                     TACOMA
   1265          16369868             0             0.25                                   6.875                                SOUTHAMPTON
   1266          16371350             0             0.25                                    5.75                                    HAYWARD
   1267          16371517             0             0.25                                     7.5                                 OCEAN CITY
   1268          16371194             0             0.25                                   6.875                                SIMI VALLEY
   1269          16371518             0             0.25                                     6.5                              SAN FRANCISCO
   1270          16558921             0             0.25                                     6.5                                     ENCINO
   1271          16558923             0             0.25                                     7.5                                  HENDERSON
   1272          16558926             0             0.25                                     7.5                   SUNLAND AREA LOS ANGELES
   1273          16368981             0             0.25                                     7.5                                     ELKINS
   1274          16558929             0             0.25                                    7.25                  HOT SPRINGS NATIONAL PARK
   1275          16369877             0             0.25                                   7.125                                  INGLEWOOD
   1276          16368986             0             0.25                                     6.5                                     LAUREL
   1277          16368989             0             0.25                                    7.25                               WALNUT CREEK
   1278          16371525             0             0.25                                   6.625                                   MARIETTA
   1279          16559225             0             0.25                                   6.625                       LA CANADA FLINTRIDGE
   1280          16369443             0             0.25                                       7                                WATSONVILLE
   1281          16213871             0            0.375                                       7                                     ORANGE
   1282          16213956             0            0.375                                   7.125                                 Scottsdale
   1283          16213963             0            0.375                                   6.875                                  Las Vegas
   1284          16340405             0             0.25                                   6.125                                PISMO BEACH
   1285          16340407             0             0.25                                     7.5                                  NANTUCKET
   1286          16213692             0            0.375                                    7.25                           Colorado Springs
   1287          16187311             0            0.375                                   6.875                                 Kannapolis
   1288          16187329             0            0.375                                   6.875                                 Kannapolis
   1289          16187343             0            0.375                                       7                               JACKSONVILLE
   1290          16186879             0            0.375                                     7.5                                    DUXBURY
   1291          16186123             0            0.375                                   6.375                                  Henderson
   1292          16185500             0            0.375                                   7.375                                   Manassas
   1293          16185207             0            0.375                                   7.375                                 PERRY HALL
   1294          16184779             0            0.375                                     7.5                                  Palo Alto
   1295          16180947             0            0.375                                   7.125                            HIGHLANDS RANCH
   1296          16180997             0            0.375                                   7.625                                LOS ANGELES
   1297          16181005             0            0.375                                   7.375                               GORDONSVILLE
   1298          16181131             0            0.375                                   7.625                                   GLENDALE
   1299          16176718             0            0.375                                       7                                   Surprise
   1300          16176779             0            0.375                                     8.5                                    Phoenix
   1301          16176774             0            0.375                                    7.25                                   Temecula
   1302          16176885             0            0.375                                    7.25                                   GLENDALE
   1303          16176454             0            0.375                                   7.125                              Cottage Grove
   1304          16176051             0            0.375                                   6.625                            CHARLOTTESVILLE
   1305          16165918             0            0.375                                     6.5                      Merriam Woods Village
   1306          16165923             0            0.375                                     6.5                             Rockaway Beach
   1307          16165946             0            0.375                                   7.625                                      Ocala
   1308          16168795             0            0.375                                       6                             MOUNTAIN HOUSE
   1309          16165399             0            0.375                                     7.5                             SAN BERNARDINO
   1310          16164277             0            0.375                                   6.875                               Philadelphia
   1311          16163887             0            0.375                                     7.5                                   OAK PARK
   1312          16163920             0            0.375                                    6.25                                  LAS VEGAS
   1313          16210764             0            0.375                                   7.125                            North Las Vegas
   1314          16210852             0            0.375                                   6.375                                     RIALTO
   1315          16210855             0            0.375                                     6.5                                     Denver
   1316          16210459             0            0.375                                    7.25                                 Oak Forest
   1317          16210474             0            0.375                                       7                                    DECATUR
   1318          16210566             0            0.375                                       7                                    RALEIGH
   1319          16210641             0            0.375                                   7.125                                GLEN BURNIE
   1320          16210698             0            0.375                                    7.25                           LAKE HAVASU CITY
   1321          16210397             0            0.375                                    7.75                                     Spring
   1322          16209335             0            0.375                                   8.375                              Newport Beach
   1323          16209372             0            0.375                                       7                                   SAN JOSE
   1324          16209376             0            0.375                                   7.375                                  Las Vegas
   1325          16209382             0            0.375                                   7.375                                    Lincoln
   1326          16209409             0            0.375                                       7                                     Denver
   1327          16160335             0            0.375                                   6.625                         Hilton Head Island
   1328          16540027             0            0.375                                   8.625                                     Conway
   1329          16360931             0             0.25                                    6.75                                   Monrovia
   1330          16360934             0             0.25                                   6.875                                Haines City
   1331          16360936             0             0.25                                   7.375                                Jersey City
   1332          16360970             0             0.25                                   6.875                                   Chandler
   1333          16360975             0             0.25                                    7.25                                    Herndon
   1334          16422333             0            0.375                                   8.375                                     Pueblo
   1335          16403860             0            0.375                                     7.5                                    Phoenix
   1336          16403881             0            0.375                                    7.75                           Port Saint Lucie
   1337          16405170             0            0.375                                   8.375                                       Mico
   1338          16330335             0             0.25                                   7.375                            CLARENDON HILLS
   1339          16330336             0             0.25                                   6.875                                      LISLE
   1340          16330338             0             0.25                                   7.375                            ROLLING MEADOWS
   1341          16330339             0             0.25                                   6.875                                    DE KALB
   1342          16330340             0             0.25                                   6.875                                     CICERO
   1343          16331936             0             0.25                                   6.375                                 Buena Park
   1344          16332001             0             0.25                                   7.625                                     Minden
   1345          16332014             0             0.25                                   7.375                                   Rosamond
   1346          16332027             0             0.25                                     7.5                                      Bronx
   1347          16339625             0             0.25                                     6.5                                 White Lake
   1348          16347080             0             0.25                                   7.875                                      LISLE
   1349          16347081             0             0.25                                   7.375                                      ELGIN
   1350          16347082             0             0.25                                   7.625                                      LYONS
   1351          16347083             0             0.25                                   6.875                                  WOODRIDGE
   1352          16347084             0             0.25                                   7.125                                 BRIDGEVIEW
   1353          16347085             0             0.25                                     7.5                                   OAK LAWN
   1354          16347087             0             0.25                                    7.75                                    CHICAGO
   1355          16347089             0             0.25                                     7.5                                    CHICAGO
   1356          16347090             0             0.25                                   7.125                                    CHICAGO
   1357          16347091             0             0.25                                     7.5                              DOWNERS GROVE
   1358          16347092             0             0.25                                   8.375                                    CHICAGO
   1359          16347093             0             0.25                                   7.625                                BENSENVILLE
   1360          16347094             0             0.25                                    6.75                                    WHEATON
   1361          16340419             0             0.25                                   6.375                                    FREMONT
   1362          16559002             0             0.25                                     6.5                                   GLENDALE
   1363          16369222             0             0.25                                     7.5                                  NANTUCKET
   1364          16368826             0             0.25                                   7.125                                    PHOENIX
   1365          16386484             0             0.25                                   6.625                                  LAS VEGAS
   1366          16559176             0             0.25                                   7.125                                  ENGLEWOOD
   1367          16559177             0             0.25                                    7.25                        SOUTH SAN FRANCISCO
   1368          16559178             0             0.25                                   7.875                                     IRVINE
   1369          16386486             0             0.25                                    7.25                                      MIAMI
   1370          16386487             0             0.25                                   6.625                              NEWPORT BEACH
   1371          16386488             0             0.25                                    6.75                                 PLEASANTON
   1372          16370310             0             0.25                                     6.5                                   STOCKTON
   1373          16370150             0             0.25                                   6.625                                  OCEANSIDE
   1374          16371207             0             0.25                                       7                               LADERA RANCH
   1375          16370316             0             0.25                                   6.375                              MERCER ISLAND
   1376          16369205             0             0.25                                   7.125                                  OCEANSIDE
   1377          16208029             0             0.25                                   6.125                              OCEAN SPRINGS
   1378          16166744             0             0.25                                   6.375                                     IRVINE
   1379          16370789             0             0.25                                   6.875                                     MORAGA
   1380          16371496             0             0.25                                   6.875                                     SEVERN
   1381          16369990             0             0.25                                   7.375                                   GLENDALE
   1382          16371477             0             0.25                                   7.375                              SAN FRANCISCO
   1383          16369167             0             0.25                                   6.625                                SIMI VALLEY
   1384          16209285             0            0.375                                   7.875                                   Hamilton
   1385          16342123             0            0.375                                       7                              Lake Elsinore
   1386          16342126             0            0.375                                    8.25                                     Anthem
   1387          16369986             0             0.25                                     7.5                                  HENDERSON
   1388          16369987             0             0.25                                   6.875                                    ROCKLIN
   1389          16316833             0             0.25                                    6.75                                    CHICAGO
   1390          16316834             0             0.25                                    7.25                                    CHICAGO
   1391          16330332             0             0.25                                       6                                  WOODRIDGE
   1392          16330333             0             0.25                                   7.375                                    CHICAGO
   1393          16330334             0             0.25                                   7.375                               MELROSE PARK
   1394          16369680             0             0.25                                       7                                   BROOKLYN
   1395          16368955             0             0.25                                       7                                 COSTA MESA
   1396          16369685             0             0.25                                   6.875                              SANTA CLARITA
   1397          16369128             0             0.25                                     6.5                                     DULUTH
   1398          16221921             0            0.375                                     7.5                                Los Angeles
   1399          16221827             0            0.375                                    6.95                                North Hills
   1400          16220265             0            0.375                                   6.875                                     Anthem
   1401          16221846             0            0.375                                   6.625                                     Rialto
   1402          16220246             0            0.375                                   6.875                                   Glendale
   1403          16220255             0            0.375                                   7.375                                Carson City
   1404          16210119             0            0.375                                    7.25                                   Stafford
   1405          16213463             0            0.375                                    6.75                            Saint Augustine
   1406          16213483             0            0.375                                   7.125                                    Miramar
   1407          16213578             0            0.375                                   7.125                                     Naples
   1408          16213444             0            0.375                                     7.5                                  La Quinta
   1409          16220280             0            0.375                                    6.75                               Mount Vernon
   1410          16208583             0            0.375                                       7                                   Manassas
   1411          16208649             0            0.375                                    7.25                                 Vero Beach
   1412          16210184             0            0.375                                   7.125                                  El Mirage
   1413          16349447             0            0.375                                   6.625                                 Marysville
   1414          16206821             0            0.375                                   7.125                                Los Angeles
   1415          16206925             0            0.375                                   6.875                              Moreno Valley
   1416          16208017             0            0.375                                       7                                     Sedona
   1417          16208014             0            0.375                                    7.25                                    Phoenix
   1418          16349433             0            0.375                                    8.75                                   GOODYEAR
   1419          16349434             0            0.375                                   7.875                                  Las Vegas
   1420          16349416             0            0.375                                   7.375                                    CHICAGO
   1421          16348184             0            0.375                                   7.625                                     Anthem
   1422          16348191             0            0.375                                    8.25                                 SAN RAFAEL
   1423          16348211             0            0.375                                    7.25                                  Charlotte
   1424          16348216             0            0.375                                       8                                    Decatur
   1425          16348217             0            0.375                                   6.625                                     Smyrna
   1426          16348229             0            0.375                                   8.625                                     Naples
   1427          16349339             0            0.375                                    6.25                                 Sacramento
   1428          16348236             0            0.375                                   8.625                                     Naples
   1429          16348297             0            0.375                                    7.75                                  Knoxville
   1430          16348313             0            0.375                                   8.125                               Laguna Beach
   1431          16349254             0            0.375                                   8.375                                   Cohasset
   1432          16348097             0            0.375                                     7.5                                       OREM
   1433          16348098             0            0.375                                   8.625                                     Denver
   1434          16347815             0            0.375                                   7.125                             Queens Village
   1435          16347834             0            0.375                                     7.5                           Colorado Springs
   1436          16347842             0            0.375                                   7.875                                      Tracy
   1437          16347859             0            0.375                                     7.5                                   BLUFFTON
   1438          16347862             0            0.375                                       7                                  Henderson
   1439          16347872             0            0.375                                     8.5                                Hyattsville
   1440          16347886             0            0.375                                   7.875                                   Glendale
   1441          16347948             0            0.375                                     7.5                                 Plainfield
   1442          16347952             0            0.375                                   7.875                                  Vancouver
   1443          16348147             0            0.375                                    7.75                                    AM FORK
   1444          16348162             0            0.375                                    8.25                                   Edinburg
   1445          16348168             0            0.375                                   7.875                                  LAS VEGAS
   1446          16348174             0            0.375                                   6.875                                Los Angeles
   1447          16348004             0            0.375                                     7.5                                Punta Gorda
   1448          16348005             0            0.375                                   7.375                                VAN ALSTYNE
   1449          16348017             0            0.375                                    6.75                                Gainesville
   1450          16348037             0            0.375                                       7                                  Las Vegas
   1451          16348055             0            0.375                                   6.625                                     Madera
   1452          16348076             0            0.375                                       8                                   TRIANGLE
   1453          16348078             0            0.375                                     6.5                                  SAN DIEGO
   1454          16346427             0            0.375                                     7.5                                  SAN DIEGO
   1455          16346456             0            0.375                                   7.625                                     Oxnard
   1456          16346477             0            0.375                                     8.5                                    MOCLIPS
   1457          16346487             0            0.375                                    8.25                                    PHOENIX
   1458          16347363             0            0.375                                   7.625                                  Kissimmee
   1459          16347366             0            0.375                                    8.75                                       Erie
   1460          16347670             0            0.375                                    7.25                                 Carbondale
   1461          16347466             0            0.375                                    6.75                                   Kennesaw
   1462          16347697             0            0.375                                   7.875                                 SWAMPSCOTT
   1463          16347520             0            0.375                                   7.625                                   SURPRISE
   1464          16347542             0            0.375                                    6.75                                  Ingleside
   1465          16347558             0            0.375                                     7.5                                 Washington
   1466          16347575             0            0.375                                       7                                     DULUTH
   1467          16347743             0            0.375                                    7.75                                   Palm Bay
   1468          16346328             0            0.375                                     7.5                                   TOLLESON
   1469          16346344             0            0.375                                     8.5                                    Phoenix
   1470          16346347             0            0.375                                   8.625                                  Southgate
   1471          16346367             0            0.375                                    8.75                            Fort Lauderdale
   1472          16346133             0            0.375                                       8                                    Suwanee
   1473          16346144             0            0.375                                       8                              Lawrenceville
   1474          16346146             0            0.375                                     6.5                                  FREDERICK
   1475          16346151             0            0.375                                    7.25                                     KEKAHA
   1476          16346163             0            0.375                                    7.75                            Paradise Valley
   1477          16346195             0            0.375                                    8.25                                  Henderson
   1478          16346229             0            0.375                                       8                               College Park
   1479          16346305             0            0.375                                    7.75                                     Encino
   1480          16346317             0            0.375                                   7.875                                  Las Vegas
   1481          16346419             0            0.375                                     7.5                              Missouri City
   1482          16346426             0            0.375                                    7.75                                    ANTIOCH
   1483          16345987             0            0.375                                    6.25                             Mountain House
   1484          16346029             0            0.375                                     8.5                                    Houston
   1485          16346038             0            0.375                                    7.25                                   Beaumont
   1486          16346041             0            0.375                                     7.5                                   Beaumont
   1487          16346044             0            0.375                                   7.875                                      Ogden
   1488          16346049             0            0.375                                   8.625                                   Surprise
   1489          16346067             0            0.375                                    7.75                                     Peoria
   1490          16346075             0            0.375                                       7                                   PASADENA
   1491          16345845             0            0.375                                   6.875                                   Hastings
   1492          16345847             0            0.375                                   6.875                                    Fontana
   1493          16346079             0            0.375                                    8.25                                     Higley
   1494          16346083             0            0.375                                       7                                 SUN VALLEY
   1495          16346093             0            0.375                                     7.5                                   Kirkwood
   1496          16346107             0            0.375                                    8.75                          WATERVILLE VALLEY
   1497          16345854             0            0.375                                       7                                 Scottsdale
   1498          16345918             0            0.375                                       7                                     BUFORD
   1499          16386474             0             0.25                                    6.25                              ST PETERSBURG
   1500          16205350             0            0.375                                   7.125                                Victorville
   1501          16205320             0            0.375                                     7.5                                    Buckeye
   1502          16205419             0            0.375                                    7.25                                     Fresno
   1503          16205436             0            0.375                                   7.375                              Lawrenceville
   1504          16205462             0            0.375                                       7                                Springfield
   1505          16205335             0            0.375                                    7.25                                 Scottsdale
   1506          16205340             0            0.375                                   7.375                                       Katy
   1507          16205343             0            0.375                                   7.375                                  Claremont
   1508          16198781             0            0.375                                   7.375                                  Milwaukee
   1509          16198788             0            0.375                                     7.5                                  Wauwatosa
   1510          16200872             0            0.375                                   7.375                                East Bethel
   1511          16200887             0            0.375                                   7.125                                     Corona
   1512          16194582             0            0.375                                    7.25                                   Edgewood
   1513          16196013             0            0.375                                    7.25                                    Ventura
   1514          16195964             0            0.375                                   7.375                                  Kissimmee
   1515          16196108             0            0.375                                    6.75                                      Eagan
   1516          16198635             0            0.375                                   6.875                                    Orlando
   1517          16198657             0            0.375                                   7.375                              Hollis Center
   1518          16198705             0            0.375                                   7.125                              Coral Springs
   1519          16198725             0            0.375                                   7.375                                  Las Vegas
   1520          15982502             0            0.375                                   8.875                                     Denver
   1521          16207962             0            0.375                                   7.375                                 Cape Coral
   1522          16208863             0            0.375                                     6.5                              Sun City West
   1523          16209141             0            0.375                                    8.75                               Indianapolis
   1524          16208919             0            0.375                                    7.25                                 CHESAPEAKE
   1525          16208964             0            0.375                                       7                                  LAS VEGAS
   1526          16223946             0            0.375                                   7.125                                    Anaheim
   1527          16224009             0            0.375                                       7                                Queen Creek
   1528          16224016             0            0.375                                       7                                    Vallejo
   1529          16225709             0            0.375                                    6.75                                Maple Grove
   1530          16223956             0            0.375                                   7.125                                     Tucson
   1531          16377266             0            0.375                                   8.375                                    DETROIT
   1532          16377285             0            0.375                                   8.375                                    ORLANDO
   1533          16340400             0             0.25                                    7.25                                  RIVERSIDE
   1534          16340401             0             0.25                                   6.375                                       MESA
   1535          16556148             0             0.25                                     6.5                                     CORONA
   1536          16556149             0             0.25                                       7                                     ORANGE
   1537          16370984             0             0.25                                    6.75                               JACKSONVILLE
   1538          16370988             0             0.25                                    6.75                                  HOLLYWOOD
   1539          16556150             0             0.25                                    5.75                                  BRENTWOOD
   1540          16556151             0             0.25                                     7.5                                       NAPA
   1541          16556152             0             0.25                                       7                                     NAPLES
   1542          16370991             0             0.25                                   7.875                               TINTON FALLS
   1543          16556146             0             0.25                                     6.5                                   TORRANCE
   1544          16556147             0             0.25                                    7.25                           HUNTINGTON BEACH
   1545          16556143             0             0.25                                    7.25                                      PROVO
   1546          16556145             0             0.25                                   7.375                                  CAMARILLO
   1547          16556140             0             0.25                                   7.375                                  GALVESTON
   1548          16556141             0             0.25                                       7                                     DUBLIN
   1549          16556142             0             0.25                                   7.125                                     POWELL
   1550          14845468             0            0.375                                       7                                    DECATUR
   1551          16369624             0             0.25                                     6.5                                  SANTA ANA
   1552          16371110             0             0.25                                     6.5                                  ROSEVILLE
   1553          16370061             0             0.25                                     6.5                                 SCOTTSDALE
   1554          16371115             0             0.25                                    6.75                                   CARLSBAD
   1555          16368908             0             0.25                                   6.625                                   FAIRHOPE
   1556          16369644             0             0.25                                       6                                      EAGLE
   1557          16368916             0             0.25                                   6.375                                GULF SHORES
   1558          16369646             0             0.25                                       5                                   LAKEWOOD
   1559          16370407             0             0.25                                       6                                LOS ANGELES
   1560          16370410             0             0.25                                   5.125                               RIVER FOREST
   1561          16371146             0             0.25                                       7                               CHESTERFIELD
   1562          16371147             0             0.25                                    6.75                                     CORONA
   1563          16368934             0             0.25                                    6.25                                  ELK GROVE
   1564          16370896             0             0.25                                    7.25                                MILL VALLEY
   1565          16369149             0             0.25                                   6.375                                   EL CAJON
   1566          16208136             0             0.25                                    6.25                                    SEATTLE
   1567          16208142             0             0.25                                   6.625                                     HOLLEY
   1568          16369302             0             0.25                                   6.875                                   VAN NUYS
   1569          16369308             0             0.25                                    6.75                                LOS ANGELES
   1570          16369323             0             0.25                                    6.75                                 GERMANTOWN
   1571          16369333             0             0.25                                    6.75                                   GLENDALE
   1572          16369335             0             0.25                                     6.5                                  HOLLYWOOD
   1573          16369340             0             0.25                                   6.625                                    COMMACK
   1574          16370105             0             0.25                                   6.875                                     OXNARD
   1575          16322700             0             0.25                                       7                                 NAPERVILLE
   1576          16322701             0             0.25                                   6.875                                    ARCADIA
   1577          16322703             0             0.25                                   7.125                                   SAN JOSE
   1578          16322706             0             0.25                                     6.5                                 WINDERMERE
   1579          16369505             0             0.25                                    6.75                                   SAN JOSE
   1580          16369510             0             0.25                                   6.625                                     OXNARD
   1581          16369516             0             0.25                                     7.5                                  INGLEWOOD
   1582          16368800             0             0.25                                   6.375                                  SAN BRUNO
   1583          16368803             0             0.25                                    6.75                                  HAYMARKET
   1584          16368807             0             0.25                                   7.375                                   MURRIETA
   1585          16371029             0             0.25                                    6.25                                   BEALETON
   1586          16370303             0             0.25                                   6.875                                     NAPLES
   1587          16371035             0             0.25                                   6.875                                  ROSEVILLE
   1588          16369550             0             0.25                                    6.25                              NEWPORT BEACH
   1589          16371046             0             0.25                                   7.875                                    FURLONG
   1590          16368835             0             0.25                                   6.625                                  OCEANSIDE
   1591          16371057             0             0.25                                   6.625                                     SAUGUS
   1592          16371060             0             0.25                                    6.75                           SOUTH LAKE TAHOE
   1593          16369903             0             0.25                                    6.25                                      DOVER
   1594          16368868             0             0.25                                   6.375                                    OAKDALE
   1595          16371410             0             0.25                                    7.25                                ALISO VIEJO
   1596          16371418             0             0.25                                    6.25                                   STOCKTON
   1597          16369932             0             0.25                                       7                                     GILROY
   1598          14804717             0            0.375                                   6.875                                    LILBURN
   1599          16388612             0            0.375                                       8                                 Glenn Dale
   1600          16389891             0            0.375                                   7.375                            Apache Junction
   1601          16389928             0            0.375                                       8                                     Higley
   1602          16389935             0            0.375                                   7.875                                   Glendale
   1603          16392894             0            0.375                                   7.125                                Hyattsville
   1604          16392904             0            0.375                                   7.375                              Lawrenceville
   1605          16392927             0            0.375                                   7.875                                     Linden
   1606          16392976             0            0.375                                     7.5                                  Oxon Hill
   1607          16392985             0            0.375                                   8.125                                  Vancouver
   1608          16394328             0            0.375                                     8.5                                    Atlanta
   1609          16394533             0            0.375                                    7.75                                    HAYWARD
   1610          16394351             0            0.375                                    7.75                                  Las Vegas
   1611          16293674             0             0.25                                   7.375                                      Salem
   1612          16293683             0             0.25                                   7.375                                LOS ANGELES
   1613          16395125             0            0.375                                       9                                  Henderson
   1614          16293738             0             0.25                                    6.75                                  Covington
   1615          16303598             0             0.25                                    6.75                                     Nashua
   1616          16303603             0             0.25                                   7.375                                     Covelo
   1617          16396980             0            0.375                                    7.75                                     Aurora
   1618          16396987             0            0.375                                    8.25                        Egg Harbor Township
   1619          16397005             0            0.375                                    8.25                                  Hollywood
   1620          16397038             0            0.375                                   7.875                                     Peoria
   1621          16303604             0             0.25                                     6.5                                    Ashburn
   1622          16304158             0             0.25                                       7                               Santa Monica
   1623          16304308             0             0.25                                   7.375                                 Providence
   1624          16316759             0             0.25                                       7                                 NORTHFIELD
   1625          16316761             0             0.25                                   6.625                                   CORTLAND
   1626          16316762             0             0.25                                   6.875                                RIVER GROVE
   1627          16316764             0             0.25                                   7.375                                   CORTLAND
   1628          16316765             0             0.25                                   6.875                                      ALSIP
   1629          16316766             0             0.25                                   7.125                                      LISLE
   1630          16316767             0             0.25                                   7.625                                 FORT WAYNE
   1631          16316768             0             0.25                                    7.25                                     CICERO
   1632          16316769             0             0.25                                   7.375                                    CHICAGO
   1633          16316770             0             0.25                                   7.375                          ELK GROVE VILLAGE
   1634          16316772             0             0.25                                    6.75                                  WOOD DALE
   1635          16316773             0             0.25                                   7.375                                  PENSACOLA
   1636          16316778             0             0.25                                    6.75                                    CHICAGO
   1637          16316779             0             0.25                                       7                                    CHICAGO
   1638          16316780             0             0.25                                   7.375                                   NORRIDGE
   1639          16316781             0             0.25                                   6.875                                    CHICAGO
   1640          16316782             0             0.25                                   6.875                                WILLOWBROOK
   1641          16316784             0             0.25                                    6.75                                   OAK LAWN
   1642          16316786             0             0.25                                   7.125                                    CHICAGO
   1643          16316787             0             0.25                                    6.75                                     AURORA
   1644          16316790             0             0.25                                   6.875                                    CHICAGO
   1645          16316791             0             0.25                                   7.375                                    CHICAGO
   1646          16316792             0             0.25                                   7.375                                     AURORA
   1647          16316793             0             0.25                                    7.25                                    CHICAGO
   1648          16316794             0             0.25                                   7.375                                      WORTH
   1649          16316795             0             0.25                                   7.375                                 SCHAUMBURG
   1650          16316796             0             0.25                                   6.875                                    CHICAGO
   1651          16316800             0             0.25                                   6.875                                     BERWYN
   1652          16316801             0             0.25                                   6.875                                    CHICAGO
   1653          16316803             0             0.25                                   6.625                                  ALGONQUIN
   1654          16316804             0             0.25                                    7.25                                      LISLE
   1655          16316807             0             0.25                                   6.875                               ELMWOOD PARK
   1656          16316808             0             0.25                                   6.875                                    ROSELLE
   1657          16316810             0             0.25                                       7                                     CICERO
   1658          16316811             0             0.25                                   7.375                              CHICAGO RIDGE
   1659          16316814             0             0.25                                   6.625                                     LISBON
   1660          16316815             0             0.25                                   7.125                                   WESTMONT
   1661          16316816             0             0.25                                    6.75                                   GLENVIEW
   1662          16316820             0             0.25                                   7.125                                 NAPERVILLE
   1663          16316828             0             0.25                                   6.875                                  MUNDELEIN
   1664          16401619             0            0.375                                   6.625                                 Alexandria
   1665          16386947             0            0.375                                    7.25                                    Hialeah
   1666          16386969             0            0.375                                     8.5                                    Phoenix
   1667          16386971             0            0.375                                  10.625                                  Irvington
   1668          16388529             0            0.375                                    8.75                                    Orlando
   1669          16382662             0            0.375                                    8.25                                    Phoenix
   1670          16383867             0            0.375                                    7.75                                 West Allis
   1671          16383898             0            0.375                                    6.75                                   Whittier
   1672          16365493             0            0.375                                   8.875                                 Dorchester
   1673          16367740             0            0.375                                   8.375                               Mount Laurel
   1674          16367939             0            0.375                                       9                                    Atlanta
   1675          16244485             0             0.25                                   6.875                                    LANSING
   1676          16244487             0             0.25                                   7.375                                SOUTH ELGIN
   1677          16244489             0             0.25                                    7.25                                 OAK FOREST
   1678          16244491             0             0.25                                     7.5                                    JUSTICE
   1679          16244492             0             0.25                                     7.5                                ORLAND PARK
   1680          16371686             0            0.375                                     8.5                                       Mesa
   1681          16371690             0            0.375                                     8.5                                     Peoria
   1682          16244493             0             0.25                                     7.5                             MOUNT PROSPECT
   1683          16244496             0             0.25                                     7.5                                    LOMBARD
   1684          16244499             0             0.25                                    7.25                                     JOLIET
   1685          16244501             0             0.25                                   6.875                                DES PLAINES
   1686          16244505             0             0.25                                    7.25                                    BATAVIA
   1687          16244506             0             0.25                                   6.875                                     OSWEGO
   1688          16244507             0             0.25                                   7.375                                     GENEVA
   1689          16244509             0             0.25                                     7.5                                CROWN POINT
   1690          16244511             0             0.25                                    7.25                                    CHICAGO
   1691          16376866             0            0.375                                    8.25                                  Annandale
   1692          16377947             0            0.375                                     8.5                                    Chicago
   1693          16378031             0            0.375                                     7.5                                     Walnut
   1694          16147738             0            0.375                                   8.625                               Philadelphia
   1695          16154092             0            0.375                                   7.375                                 WOODBRIDGE
   1696          16147300             0            0.375                                     7.5                                     DENVER
   1697          16147306             0            0.375                                   8.125                                 BRIDGEPORT
   1698          16207628             0            0.375                                   8.375                                   Sterling
   1699          16207647             0            0.375                                   7.125                             PORT CHARLOTTE
   1700          16207680             0            0.375                                   7.125                             PORT CHARLOTTE
   1701          16207847             0            0.375                                   6.875                                    Anaheim
   1702          15983436             0            0.375                                    4.75                                    CUMMING
   1703          16105821             0            0.375                                   7.125                                  POTTSTOWN
   1704          16105830             0            0.375                                   7.125                                  HENDERSON
   1705          16105831             0            0.375                                     7.5                                  BALTIMORE
   1706          16105834             0            0.375                                    6.75                             FREDERICKSBURG
   1707          16105835             0            0.375                                     7.5                                 LOGANVILLE
   1708          16105836             0            0.375                                    7.25                                  BALTIMORE
   1709          16105841             0            0.375                                    7.25                                     AURORA
   1710          16105846             0            0.375                                   7.125                                    FONTANA
   1711          16105847             0            0.375                                   7.125                                  LAS VEGAS
   1712          16105849             0            0.375                                   7.375                                       MESA
   1713          16105853             0            0.375                                     7.5                                  SAN DIEGO
   1714          16105856             0            0.375                                     6.5                                      ALDIE
   1715          16105865             0            0.375                                    6.75                              SILVER SPRING
   1716          16105870             0            0.375                                   6.875                                  WASHOUGAL
   1717          16339407             0            0.375                                    7.25                            Litchfield Park
   1718          16339410             0            0.375                                    8.75                                   RICHMOND
   1719          16339418             0            0.375                                   8.375                               BICENTENNIAL
   1720          16339423             0            0.375                                     8.5                                  Arlington
   1721          16339382             0            0.375                                     7.5                                    CHELSEA
   1722          16240033             0            0.375                                   7.375                            Fort Lauderdale
   1723          16240059             0            0.375                                   7.625                                  Las Vegas
   1724          16240101             0            0.375                                   8.125                                     VENICE
   1725          16240111             0            0.375                                    6.75                                     WAUSAU
   1726          16240192             0            0.375                                   7.375                                   Columbia
   1727          16323537             0            0.375                                    7.75                               CHINO VALLEY
   1728          16323550             0            0.375                                    7.75                             Upper Marlboro
   1729          16323578             0            0.375                                    7.75                                      Tampa
   1730          16326150             0            0.375                                   8.625                                    TARZANA
   1731          16326184             0            0.375                                   7.875                                Westminster
   1732          16326223             0            0.375                                       8                                     OAKTON
   1733          16326233             0            0.375                                    7.25                                  Las Vegas
   1734          16326245             0            0.375                                    8.25                                  Greenwood
   1735          16326249             0            0.375                                   8.125                               Indianapolis
   1736          16240235             0            0.375                                   7.375                                Centerville
   1737          16240293             0            0.375                                       8                                 Oyster Bay
   1738          16240300             0            0.375                                   6.875                                QUEEN CREEK
   1739          16239928             0            0.375                                   7.125                               JACKSONVILLE
   1740          16220585             0            0.375                                     8.5                                    Decatur
   1741          16220589             0            0.375                                   7.125                                 WELLINGTON
   1742          16220630             0            0.375                                    7.25                                  Las Vegas
   1743          16239986             0            0.375                                     7.5                                     NEWMAN
   1744          16220697             0            0.375                                   8.375                                   Portland
   1745          16240016             0            0.375                                   7.375                                   CHANDLER
   1746          16240018             0            0.375                                    7.25                                   SAN JOSE
   1747          16322853             0            0.375                                    8.75                                    Memphis
   1748          16322859             0            0.375                                   7.875                                    Lincoln
   1749          16322869             0            0.375                                    6.75                             Mountain House
   1750          16322910             0            0.375                                    6.75                                     PEORIA
   1751          16322913             0            0.375                                    8.25                                     DENVER
   1752          16322947             0            0.375                                    6.75                                  RIVERSIDE
   1753          16322998             0            0.375                                     8.5                                     MCLEAN
   1754          16323003             0            0.375                                   8.125                                 MIDDLETOWN
   1755          16323046             0            0.375                                    8.75                                  ARLINGTON
   1756          16323074             0            0.375                                       8                                    TAUNTON
   1757          16323077             0            0.375                                    7.75                                    BANNING
   1758          16322767             0            0.375                                     8.5                                LOS ANGELES
   1759          16322771             0            0.375                                   7.375                                     AUSTIN
   1760          16323109             0            0.375                                   6.625                                  Littleton
   1761          16323121             0            0.375                                     6.5                                      Miami
   1762          16323256             0            0.375                                    6.75                                     SMYRNA
   1763          16323324             0            0.375                                     7.5                            Sun City Center
   1764          16323368             0            0.375                                    7.25                                SIMI VALLEY
   1765          16323430             0            0.375                                   6.875                                   SAN JOSE
   1766          16323497             0            0.375                                   6.875                                  Lancaster
   1767          16323513             0            0.375                                   7.625                                 Rio Rancho
   1768          16323522             0            0.375                                   7.875                                     DENVER
   1769          16323531             0            0.375                                    8.25                                 SCOTTSDALE
   1770          16322798             0            0.375                                       8                                     Corona
   1771          15740762             0            0.375                                       5                               ST AUGUSTINE
   1772          16321528             0            0.375                                     8.5                                spring hill
   1773          16321555             0            0.375                                    6.25                                  Las Vegas
   1774          16321625             0            0.375                                     7.5                                  Cleveland
   1775          16339201             0            0.375                                     8.5                                    Waldorf
   1776          16339216             0            0.375                                     8.5                            NORTH LAS VEGAS
   1777          16321082             0            0.375                                     7.5                                   Brooklyn
   1778          16321084             0            0.375                                     8.5                                 WASHINGTON
   1779          16321101             0            0.375                                       8                                  Brentwood
   1780          16339236             0            0.375                                     8.5                                      CAMAS
   1781          16339245             0            0.375                                   7.625                                 Wilmington
   1782          16339251             0            0.375                                   7.625                                   PALM BAY
   1783          16339270             0            0.375                                    8.75                                     CORONA
   1784          16339272             0            0.375                                   7.625                                    ANTIOCH
   1785          16321223             0            0.375                                    6.75                                  LIVERMORE
   1786          16339286             0            0.375                                   7.125                                    Lincoln
   1787          16339301             0            0.375                                   7.125                                   Sterling
   1788          16321258             0            0.375                                     7.5                                       AVON
   1789          16321264             0            0.375                                     7.5                                       Avon
   1790          16321267             0            0.375                                   8.125                             MARLOW HEIGHTS
   1791          16339311             0            0.375                                     7.5                                 Livingston
   1792          16321306             0            0.375                                   8.375                                     CORONA
   1793          16321438             0            0.375                                     8.5                                 Long Beach
   1794          16321448             0            0.375                                       8                                     Duluth
   1795          16321334             0            0.375                                    8.25                                 North Port
   1796          16339359             0            0.375                                   6.875                                  ELK GROVE
   1797          16339362             0            0.375                                   8.375                            LITCHFIELD PARK
   1798          16315116             0            0.375                                   7.375                                      Miami
   1799          16318365             0            0.375                                    7.25                                  Annandale
   1800          16318381             0            0.375                                   7.375                                  Morganton
   1801          16318398             0            0.375                                   6.875                                  Charlotte
   1802          16318404             0            0.375                                    6.75                               Indianapolis
   1803          16318461             0            0.375                                       7                                   CAMPBELL
   1804          16318571             0            0.375                                   6.875                                   FLORENCE
   1805          16318580             0            0.375                                    6.75                                 Beltsville
   1806          16318595             0            0.375                                   7.375                                     Tucson
   1807          16318604             0            0.375                                   6.625                                     Sultan
   1808          16318615             0            0.375                                     8.5                                      Davie
   1809          16318656             0            0.375                                   8.125                                  Coachella
   1810          16318677             0            0.375                                   8.125                                  Henderson
   1811          16318684             0            0.375                                   6.875                                 SANTA CRUZ
   1812          16318691             0            0.375                                   7.875                                  Las Vegas
   1813          16318700             0            0.375                                   8.125                                      Koloa
   1814          16315280             0            0.375                                     8.5                                   Hartford
   1815          16318159             0            0.375                                   7.375                                   Fairplay
   1816          16318173             0            0.375                                    7.25                                Mooresville
   1817          16318177             0            0.375                                   6.625                                Westminster
   1818          16318206             0            0.375                                    5.75                                 Cloverdale
   1819          16318216             0            0.375                                   6.375                                       Reno
   1820          16318220             0            0.375                                    8.25                                     Newark
   1821          16318239             0            0.375                                   7.125                            North Las Vegas
   1822          16318244             0            0.375                                   7.125                                    Lincoln
   1823          16318296             0            0.375                                   6.625                                     BASALT
   1824          16318747             0            0.375                                     8.5                                   San Jose
   1825          16321010             0            0.375                                       7                                  Littleton
   1826          16321012             0            0.375                                   8.375                            Deerfield Beach
   1827          16314549             0            0.375                                    6.25                                      Canby
   1828          16314556             0            0.375                                   6.875                                 Palos Park
   1829          16308175             0            0.375                                    7.75                                  BRENTWOOD
   1830          16314594             0            0.375                                     7.5                                WESTMINSTER
   1831          16314620             0            0.375                                    7.75                                 Cape Coral
   1832          16308190             0            0.375                                       8                           SOUTH LAKE TAHOE
   1833          16308193             0            0.375                                   7.875                                       Mesa
   1834          16314644             0            0.375                                     7.5                             UPPER MARLBORO
   1835          16314648             0            0.375                                       7                                    OAKLAND
   1836          16314656             0            0.375                                   7.375                                      ALDIE
   1837          16314665             0            0.375                                     8.5                                  Las Vegas
   1838          16314676             0            0.375                                       6                                 BELTSVILLE
   1839          16314680             0            0.375                                     6.5                                     Naples
   1840          16314691             0            0.375                                   8.125                                     REVERE
   1841          16314728             0            0.375                                       8                                     DALLAS
   1842          16314790             0            0.375                                   7.875                                  Salisbury
   1843          16314808             0            0.375                                       7                                     Peoria
   1844          16308267             0            0.375                                   8.125                                    Hayward
   1845          16314325             0            0.375                                       8                                    Lincoln
   1846          16314339             0            0.375                                     7.5                                  Camarillo
   1847          16314341             0            0.375                                     6.5                                    LA MESA
   1848          16314408             0            0.375                                    7.25                                 SCHAUMBURG
   1849          16314411             0            0.375                                   6.375                                 Sacramento
   1850          16314414             0            0.375                                       8                                    Rantoul
   1851          16314420             0            0.375                                   6.875                                  Lexington
   1852          16314426             0            0.375                                   7.375                                  Covington
   1853          16314444             0            0.375                                       7                             Powder Springs
   1854          16314450             0            0.375                                       8                                  LAS VEGAS
   1855          16314466             0            0.375                                   7.375                                  BETHLEHEM
   1856          16314474             0            0.375                                   7.375                                        ATL
   1857          16314831             0            0.375                                     8.5                                   ALTADENA
   1858          16314837             0            0.375                                       7                              PANORAMA CITY
   1859          16314861             0            0.375                                   7.125                            SHELBY TOWNSHIP
   1860          16314862             0            0.375                                     8.5                               WILLIAMSPORT
   1861          16314987             0            0.375                                   6.875                                      Bowie
   1862          16314997             0            0.375                                     7.5                                      Ogden
   1863          16315035             0            0.375                                     7.5                                    Hampton
   1864          16315044             0            0.375                                   7.375                              Lake Elsinore
   1865          16315076             0            0.375                                   7.375                                     Rialto
   1866          16315107             0            0.375                                     7.5                                   Murrieta
   1867          16308119             0            0.375                                       9                                Kansas City
   1868          16308133             0            0.375                                   6.375                                 Santa Cruz
   1869          16306528             0            0.375                                   7.375                                      TRACY
   1870          16306539             0            0.375                                    7.25                                    CLINTON
   1871          16306553             0            0.375                                       7                                   STOCKTON
   1872          16306595             0            0.375                                   6.875                                    Lincoln
   1873          16307973             0            0.375                                       7                                     Laurel
   1874          16307992             0            0.375                                       7                                    GILBERT
   1875          16306703             0            0.375                                   7.125                                     Fresno
   1876          16306726             0            0.375                                   6.125                                   Lakeside
   1877          16306760             0            0.375                                       7                                  Las Vegas
   1878          16307691             0            0.375                                   6.875                                    WALPOLE
   1879          16307755             0            0.375                                     7.5                                    IPSWICH
   1880          16308015             0            0.375                                   7.375                                 Sag Harbor
   1881          16308029             0            0.375                                   6.375                                     Madera
   1882          16307789             0            0.375                                   7.375                                  Kissimmee
   1883          16307809             0            0.375                                   7.375                                  El Mirage
   1884          16307824             0            0.375                                   7.875                                    Waltham
   1885          16307896             0            0.375                                       8                                EL SOBRANTE
   1886          16307915             0            0.375                                    7.75                                 NORTHFIELD
   1887          16307931             0            0.375                                   7.875                                LUTHERVILLE
   1888          16306352             0            0.375                                       8                                 MARSHFIELD
   1889          16306358             0            0.375                                     7.5                                   Chandler
   1890          16306403             0            0.375                                   7.375                                   FALMOUTH
   1891          16306419             0            0.375                                   7.125                                  Allentown
   1892          16306437             0            0.375                                    6.75                                    SUWANEE
   1893          16306277             0            0.375                                   6.875                                     Aurora
   1894          16306319             0            0.375                                   6.625                                  RIVERSIDE
   1895          16306339             0            0.375                                   7.875                                 Fall River
   1896          16377212             0            0.375                                       8                                      TAMPA
   1897          16369028             0             0.25                                   6.625                                  HAYMARKET
   1898          16369029             0             0.25                                    7.25                                      BOYDS
   1899          16556136             0             0.25                                    6.75                                 WILMINGTON
   1900          16556137             0             0.25                                   6.875                                 VERO BEACH
   1901          16377205             0            0.375                                   7.875                                    HAMPTON
   1902          16377150             0            0.375                                    8.75                                    Memphis
   1903          16377164             0            0.375                                    8.75                                  SAN DIEGO
   1904          16376325             0            0.375                                       8                                      KOLOA
   1905          16376922             0            0.375                                       6                                    ANTIOCH
   1906          16376936             0            0.375                                   8.625                                   Piedmont
   1907          16376956             0            0.375                                   7.625                                  LAS VEGAS
   1908          16376962             0            0.375                                    9.25                                    Newtown
   1909          16376967             0            0.375                                    8.75                                    HOUSTON
   1910          16376998             0            0.375                                   8.375                               PALM SPRINGS
   1911          16377003             0            0.375                                   7.375                                   Fallston
   1912          16375840             0            0.375                                   7.875                                  Las Vegas
   1913          16375860             0            0.375                                     6.5                                     Durham
   1914          16375882             0            0.375                                   7.875                                HARBOR CITY
   1915          16375886             0            0.375                                     7.5                                  SANTA ANA
   1916          16375893             0            0.375                                   8.125                                    PHOENIX
   1917          16375933             0            0.375                                   8.125                                   MUSKEGON
   1918          16375962             0            0.375                                   7.375                                     Tucson
   1919          16375974             0            0.375                                     8.5                                GREAT FALLS
   1920          16375992             0            0.375                                   7.625                           COLORADO SPRINGS
   1921          16377032             0            0.375                                    7.75                                  LAS VEGAS
   1922          16377033             0            0.375                                   7.875                                  PINEVILLE
   1923          16377069             0            0.375                                     8.5                                   Brooklyn
   1924          16377076             0            0.375                                    7.75                                  Riverside
   1925          16377084             0            0.375                                   7.125                                    Prosper
   1926          16376034             0            0.375                                   8.625                                 East Point
   1927          16376055             0            0.375                                    6.75                                  Kissimmee
   1928          16376073             0            0.375                                   7.625                                  Las Vegas
   1929          16376110             0            0.375                                    7.75                                  Covington
   1930          16376177             0            0.375                                    8.75                               Upr Marlboro
   1931          16376186             0            0.375                                       8                             Upper Marlboro
   1932          16377113             0            0.375                                   8.125                                   GOODYEAR
   1933          16377125             0            0.375                                   8.875                                     Frisco
   1934          16377138             0            0.375                                    8.75                             SALT LAKE CITY
   1935          16375150             0            0.375                                   7.875                                   Syracuse
   1936          16375181             0            0.375                                    8.25                              Van Nuys AREA
   1937          16375223             0            0.375                                     8.5                                     Marina
   1938          16375240             0            0.375                                    8.25                                       Mesa
   1939          16375241             0            0.375                                     8.5                                    Lincoln
   1940          16374927             0            0.375                                   8.625                                   MANASSAS
   1941          16374949             0            0.375                                   8.125                                Los Angeles
   1942          16374980             0            0.375                                    7.75                     NORTH HIGHLAND FINANCE
   1943          16374985             0            0.375                                     7.5                                    Raleigh
   1944          16375051             0            0.375                                   6.999                                 ALEXANDRIA
   1945          16375062             0            0.375                                   7.375                            North Las Vegas
   1946          16375073             0            0.375                                       9                                        ATL
   1947          16375018             0            0.375                                   8.125                              ELLICOTT CITY
   1948          16375034             0            0.375                                       8                               Jacksonville
   1949          16375097             0            0.375                                    7.65                                     Carmel
   1950          16191855             0            0.375                                   7.375                                 San Marcos
   1951          16342025             0            0.375                                       7                                  Las Vegas
   1952          16342037             0            0.375                                   8.125                                       AVON
   1953          16342043             0            0.375                                   8.125                                  Greenwood
   1954          16342047             0            0.375                                    6.75                               SAN FERNANDO
   1955          16342053             0            0.375                                   8.125                               Indianapolis
   1956          16342056             0            0.375                                   7.375                                  Lexington
   1957          16341988             0            0.375                                    8.25                                    Sudbury
   1958          16341997             0            0.375                                   9.125                                  Lady Lake
   1959          16341951             0            0.375                                    7.25                                    Deltona
   1960          16369775             0             0.25                                   7.375                              SANTA BARBARA
   1961          16368886             0             0.25                                    6.75                                    MENIFEE
   1962          16369777             0             0.25                                   6.625                                   LA HONDA
   1963          16371261             0             0.25                                   6.625                                 DANA POINT
   1964          16371262             0             0.25                                     6.5                                   LA HABRA
   1965          16371264             0             0.25                                     6.5                                  OCEANSIDE
   1966          16371265             0             0.25                                   6.875                                 SANTA CRUZ
   1967          16371267             0             0.25                                       7                                 GIG HARBOR
   1968          16369780             0             0.25                                   6.875                                 SAN CARLOS
   1969          16369784             0             0.25                                   6.875                              MIRAMAR BEACH
   1970          16368893             0             0.25                                    6.75                           NORTH FORT MYERS
   1971          16368896             0             0.25                                    6.25                                   EL CAJON
   1972          16369789             0             0.25                                   6.875                                     MCLEAN
   1973          16371279             0             0.25                                    7.75                                    TRUCKEE
   1974          16556127             0             0.25                                     5.5                           RANCHO CUCAMONGA
   1975          16369017             0             0.25                                    7.25                                   TORRANCE
   1976          16556128             0             0.25                                   6.625                                 WASHINGTON
   1977          16369951             0             0.25                                     7.5                                     DOWNEY
   1978          16369954             0             0.25                                   6.375                                  WASHOUGAL
   1979          16369793             0             0.25                                     6.5                                   PORTLAND
   1980          16369956             0             0.25                                    7.25                             WEST HOLLYWOOD
   1981          16369795             0             0.25                                     7.5                                LOS ANGELES
   1982          16369957             0             0.25                                    7.25                             WEST HOLLYWOOD
   1983          16369796             0             0.25                                    7.25                                CHINO HILLS
   1984          16369958             0             0.25                                     6.5                                   BROOKLYN
   1985          16369798             0             0.25                                   6.875                                GULF BREEZE
   1986          16371440             0             0.25                                   6.625                                    FAIRFAX
   1987          16371280             0             0.25                                    7.75                                    TRUCKEE
   1988          16371282             0             0.25                                    6.75                     RANCHO SANTA MARGARITA
   1989          16371283             0             0.25                                   6.625                       PALOS VERDES ESTATES
   1990          16371285             0             0.25                                       7                                LOS ANGELES
   1991          16371286             0             0.25                                   6.875                              NEWPORT BEACH
   1992          16371287             0             0.25                                   7.125                              THOUSAND OAKS
   1993          16371288             0             0.25                                   6.625                                   VAN NUYS
   1994          16369962             0             0.25                                     6.5                              SAN FRANCISCO
   1995          16369965             0             0.25                                   6.625                        SOUTH SAN FRANCISCO
   1996          16369968             0             0.25                                   6.375                                  INGLEWOOD
   1997          16371290             0             0.25                                   6.375                                  SAN DIEGO
   1998          16371456             0             0.25                                    6.25                                     NEWTON
   1999          16371299             0             0.25                                    6.25                                   LAKEWOOD
   2000          16558872             0             0.25                                     6.5                                       EADS
   2001          16558861             0             0.25                                   7.375                                      DAVIE
   2002          16558865             0             0.25                                   6.375                             MOUNTAIN HOUSE
   2003          16369974             0             0.25                                   6.875                                  PATTERSON
   2004          16369975             0             0.25                                    6.25                              BEVERLY HILLS
   2005          16558869             0             0.25                                       7                                 CHESAPEAKE
   2006          16369978             0             0.25                                    6.75                                  LAS VEGAS
   2007          16369979             0             0.25                                   6.625                                   NEW YORK
   2008          16558873             0             0.25                                    7.25                                     OAKLEY
   2009          16369985             0             0.25                                   6.875                                PALM DESERT
   2010          16558881             0             0.25                                   7.625                                  TEWKSBURY
   2011          16558886             0             0.25                                   6.625                                  HENDERSON
   2012          16558889             0             0.25                                     6.5                                     CORONA
   2013          16370753             0             0.25                                   7.625                                  LA QUINTA
   2014          16371489             0             0.25                                     6.5                                  PALM CITY
   2015          16558892             0             0.25                                    7.25                                  BRADENTON
   2016          16558894             0             0.25                                       6                                  BRENTWOOD
   2017          16558897             0             0.25                                    6.75                        CORONA DEL MAR AREA
   2018          16558899             0             0.25                                    6.25                                    VALLEJO
   2019          16370922             0             0.25                                   7.875                             WILDWOOD CREST
   2020          16371490             0             0.25                                    6.75                                   SAN JOSE
   2021          16370923             0             0.25                                       8                             WILDWOOD CREST
   2022          16371491             0             0.25                                   6.125                                     VIENNA
   2023          16371492             0             0.25                                   6.875                              MISSION VIEJO
   2024          16371493             0             0.25                                   6.875                                ALISO VIEJO
   2025          16370926             0             0.25                                   7.125                                WINTER PARK
   2026          16371494             0             0.25                                     6.5                                     ENCINO
   2027          16370934             0             0.25                                    7.25                             FREDERICKSBURG
   2028          16370775             0             0.25                                    6.75                            NORTH LAS VEGAS
   2029          16370940             0             0.25                                   6.875                                      BOISE
   2030          16556116             0             0.25                                     6.5                                 NEW LONDON
   2031          16369007             0             0.25                                   6.625                                  SANTA ANA
   2032          16556117             0             0.25                                   7.375                                     APOPKA
   2033          16369008             0             0.25                                   6.875                                 CHATSWORTH
   2034          16556118             0             0.25                                   6.625                                  KALISPELL
   2035          16556119             0             0.25                                   7.125                                 GIG HARBOR
   2036          16370796             0             0.25                                   6.875                                   TEMECULA
   2037          16556121             0             0.25                                    6.75                               EMERALD ISLE
   2038          16369012             0             0.25                                    6.75                                   SAN JOSE
   2039          16556122             0             0.25                                    7.25                                 CAPE CORAL
   2040          16556124             0             0.25                                    7.25                                    NORFOLK
   2041          16556125             0             0.25                                     7.5                                 SAINT PAUL
   2042          16556130             0             0.25                                   6.875                     RANCHO SANTA MARGARITA
   2043          16556131             0             0.25                                   6.875                               GARDEN GROVE
   2044          16556132             0             0.25                                     6.5                         WRIGHTSVILLE BEACH
   2045          16556133             0             0.25                                     7.5                                    NAVARRE
   2046          16556134             0             0.25                                   7.375                               GRAND RAPIDS
   2047          16556135             0             0.25                                   7.125                                      OCALA
   2048          16370186             0             0.25                                     7.5                                  ARLINGTON
   2049          16370187             0             0.25                                     7.5                                  ARLINGTON
   2050          16370188             0             0.25                                    6.25                                   SAN JOSE
   2051          16369751             0             0.25                                   6.875                                    PHOENIX
   2052          16369592             0             0.25                                     6.5                                    HAYWARD
   2053          16369756             0             0.25                                     6.5                           OCEAN ISLE BEACH
   2054          16369759             0             0.25                                     6.5                                CHINO HILLS
   2055          16371082             0             0.25                                     6.5                                   NEW YORK
   2056          16371085             0             0.25                                    7.25                                 WASHINGTON
   2057          16370194             0             0.25                                    7.25                                 BOCA RATON
   2058          16370196             0             0.25                                     7.5                                    ORLANDO
   2059          16369926             0             0.25                                   6.875                                    REDMOND
   2060          16369766             0             0.25                                    7.25                                LOS ANGELES
   2061          16371411             0             0.25                                    6.25                                  INGLEWOOD
   2062          16371251             0             0.25                                   6.375                              THOUSAND OAKS
   2063          16371091             0             0.25                                   7.375                              RANCHO MIRAGE
   2064          16371417             0             0.25                                     6.5                                   SAN JOSE
   2065          16371259             0             0.25                                     6.5                                  ARLINGTON
   2066          16372111             0            0.375                                       7                                Paso Robles
   2067          16372325             0            0.375                                     8.5                                Los Angeles
   2068          16372337             0            0.375                                       9                                  Las Vegas
   2069          16372353             0            0.375                                   8.625                                    Detroit
   2070          16372394             0            0.375                                   7.125                                  Homestead
   2071          16374760             0            0.375                                     8.5                                   ROCKWALL
   2072          16374792             0            0.375                                     8.5                                       KATY
   2073          16374813             0            0.375                                   8.125                                    ORLANDO
   2074          16374823             0            0.375                                   8.375                                    HAMPTON
   2075          16374828             0            0.375                                   6.875                           COLORADO SPRINGS
   2076          16374841             0            0.375                                    8.75                                      OGDEN
   2077          16374848             0            0.375                                   8.375                                    HAMPTON
   2078          16374859             0            0.375                                    7.75                         Hilton Head Island
   2079          16372158             0            0.375                                   8.875                                        F M
   2080          16372169             0            0.375                                       9                                  DEPOE BAY
   2081          16372172             0            0.375                                    7.75                                 Midlothian
   2082          16372254             0            0.375                                     8.5                                   Savannah
   2083          16374885             0            0.375                                    8.25                                  LAS VEGAS
   2084          16374896             0            0.375                                   7.875                                     Austin
   2085          16374906             0            0.375                                   7.875                                     Austin
   2086          16374910             0            0.375                                   7.875                               North Venice
   2087          16368363             0            0.375                                     8.5                                     Laveen
   2088          16368375             0            0.375                                    8.25                                  Kissimmee
   2089          16368378             0            0.375                                    8.75                                     Tucson
   2090          16368392             0            0.375                                     8.5                                 LITTLE ELM
   2091          16368395             0            0.375                                     8.5                                 LITTLE ELM
   2092          16368412             0            0.375                                    8.75                                     Frisco
   2093          16368413             0            0.375                                   7.875                                      Miami
   2094          16368417             0            0.375                                       8                                    ORLANDO
   2095          16368420             0            0.375                                       7                                  Washougal
   2096          16368435             0            0.375                                   7.125                                       MESA
   2097          16368437             0            0.375                                   8.875                                Chula Vista
   2098          16368452             0            0.375                                   8.875                            NORTH LAS VEGAS
   2099          16368511             0            0.375                                   8.125                                TALLAHASSEE
   2100          16368516             0            0.375                                   6.875                                  Princeton
   2101          16368517             0            0.375                                       9                                    Houston
   2102          16368526             0            0.375                                     8.5                                   Shakopee
   2103          16368531             0            0.375                                       9                                  LAS VEGAS
   2104          16368540             0            0.375                                       9                                  Ewa Beach
   2105          16368558             0            0.375                                       9                                   HESPERIA
   2106          16368570             0            0.375                                     7.5                                Morgan Hill
   2107          16368576             0            0.375                                   8.375                                  RIVERSIDE
   2108          16368589             0            0.375                                   7.875                          Steamboat Springs
   2109          16368602             0            0.375                                   7.875                              Wesley Chapel
   2110          16368604             0            0.375                                    8.75                                  Henderson
   2111          16368619             0            0.375                                   8.875                                   GLENDALE
   2112          16368640             0            0.375                                   7.875                                  Salisbury
   2113          16368677             0            0.375                                    7.75                                     Aurora
   2114          16368678             0            0.375                                   8.875                                  Vancouver
   2115          16368683             0            0.375                                   8.375                                   Glendale
   2116          16371792             0            0.375                                    8.75                                  Kissimmee
   2117          16371794             0            0.375                                    7.75                                  BELVIDERE
   2118          16371840             0            0.375                                    7.25                                BAKERSFIELD
   2119          16371850             0            0.375                                   8.625                                    Reunion
   2120          16371970             0            0.375                                    7.75                                   BEAUMONT
   2121          16371977             0            0.375                                     8.5                                 Hobe Sound
   2122          16371992             0            0.375                                     8.5                                  Kissimmee
   2123          16372002             0            0.375                                   7.125                                QUEEN CREEK
   2124          16371854             0            0.375                                   8.125                                    Phoenix
   2125          16371885             0            0.375                                    8.75                                  LITTLETON
   2126          16371908             0            0.375                                   7.625                                Ball Ground
   2127          16371909             0            0.375                                   6.625                                     Madera
   2128          16372035             0            0.375                                     7.5                                     Irvine
   2129          16371915             0            0.375                                     8.5                                    DETROIT
   2130          16372062             0            0.375                                     8.5                                    De Soto
   2131          16372068             0            0.375                                   8.875                                      TAMPA
   2132          16372088             0            0.375                                   7.375                                     FRISCO
   2133          16371928             0            0.375                                     7.5                                   Lawndale
   2134          16371958             0            0.375                                    8.25                               PEQUOT LAKES
   2135          16371963             0            0.375                                   7.375                                 ALEXANDRIA
   2136          16341944             0            0.375                                   7.875                                  FARIBAULT
   2137          16341933             0            0.375                                    7.75                                  FREDERICK
   2138          16306190             0            0.375                                    7.25                                      Miami
   2139          16306193             0            0.375                                     6.5                                       Reno
   2140          16306194             0            0.375                                   6.875                                   Freeland
   2141          16306210             0            0.375                                   7.625                                      Ocala
   2142          16306236             0            0.375                                    8.25                                  Las Vegas
   2143          16306256             0            0.375                                   7.625                                  HENDERSON
   2144          16306257             0            0.375                                     7.5                                LOS ANGELES
   2145          16306266             0            0.375                                   8.375                                CASSELBERRY
   2146          16543869             0             0.25                                    7.75                                     Mokena
   2147          16543871             0             0.25                                     6.5                                 Sugar Land
   2148          16404496             0             0.25                                       7                                    Oakland
   2149          16404499             0             0.25                                   7.125                                   Chandler
   2150          16404503             0             0.25                                     7.5                                     Loxley
   2151          16404505             0             0.25                                   7.125                                      Miami
   2152          16404508             0             0.25                                   7.125                                    Wyoming
   2153          16419362             0             0.25                                    7.25                                 Long Beach
   2154          16419373             0             0.25                                   7.375                           South Ozone Park
   2155          16543868             0             0.25                                    7.25                                     Pomona
   2156          16393733             0             0.25                                   7.125                                    Oakland
   2157          16393734             0             0.25                                     6.5                                Springfield
   2158          16393740             0             0.25                                    8.25                                   Bartlett
   2159          16393743             0             0.25                                   7.125                                   Stockton
   2160          16397390             0            0.375                                   6.375                                   Glenview
   2161          16397395             0            0.375                                     6.5                                  Baltimore
   2162          16397396             0            0.375                                   6.875                                  Riverside
   2163          16397399             0            0.375                                    6.25                                   El Monte
   2164          16397421             0            0.375                                     6.5                                    Phoenix
   2165          16397467             0            0.375                                   6.625                                  Las Vegas
   2166          16397498             0            0.375                                     6.5                                   Sterling
   2167          16397501             0            0.375                                    6.75                                    Bristow
   2168          16397514             0            0.375                                   6.875                                     QUEENS
   2169          16397570             0            0.375                                    7.25                                     Corona
   2170          16397573             0            0.375                                   6.625                                    Everett
   2171          16404355             0             0.25                                     7.5                                     Reston
   2172          16404356             0             0.25                                   7.125                         Town of Oyster Bay
   2173          16404381             0             0.25                                   6.875                               Mount Vernon
   2174          16404397             0             0.25                                   7.625                               Apple Valley
   2175          16404421             0             0.25                                       7                                  Brentwood
   2176          16404429             0             0.25                                    6.75                                     Denver
   2177          16404438             0             0.25                                     8.5                                    Arcadia
   2178          16404442             0             0.25                                   6.875                                    Vallejo
   2179          16404448             0             0.25                                     7.5                                 Sun Valley
   2180          16404461             0             0.25                                   6.875                            Shelby Township
   2181          16404463             0             0.25                                   6.875                                    Fremont
   2182          16404478             0             0.25                                   7.125                                   Flushing
   2183          16404487             0             0.25                                   7.375                                    Arcadia
   2184          16404491             0             0.25                                    7.75                                  Riverside
   2185          16341924             0            0.375                                       8                               Douglasville
   2186          16341932             0            0.375                                   7.875                                     Butler
   2187          16306047             0            0.375                                   6.875                                     MERCED
   2188          16306050             0            0.375                                    6.75                                  Las Vegas
   2189          16306053             0            0.375                                   6.375                              Stephens City
   2190          16306093             0            0.375                                    6.75                               Jacksonville
   2191          16306095             0            0.375                                    6.75                                     Aurora
   2192          16306103             0            0.375                                   7.375                                    KINGMAN
   2193          16306106             0            0.375                                     8.5                              Missouri City
   2194          16306136             0            0.375                                       7                         PALM BEACH GARDENS
   2195          16306162             0            0.375                                       7                               SPANISH FORK
   2196          16306164             0            0.375                                    7.25                                    CO SPGS
   2197          16306170             0            0.375                                       7                                  Ellenwood
   2198          16368056             0            0.375                                   8.625                              Beverly Hills
   2199          16368084             0            0.375                                   8.375                                 Round Hill
   2200          16368085             0            0.375                                       8                                    HOUSTON
   2201          16368098             0            0.375                                       8                                    HOUSTON
   2202          16368105             0            0.375                                     8.5                                     Denver
   2203          16368120             0            0.375                                     7.5                                       MESA
   2204          16368136             0            0.375                                     8.5                                    Deltona
   2205          16368141             0            0.375                                   7.875                                 Palm Coast
   2206          16368154             0            0.375                                       9                                     WARREN
   2207          16368165             0            0.375                                       9                                      Magna
   2208          16368191             0            0.375                                   8.375                                 Scottsdale
   2209          16368192             0            0.375                                     8.5                                 BIRMINGHAM
   2210          16368196             0            0.375                                   7.875                                  Baltimore
   2211          16368197             0            0.375                                       9                               JACKSONVILLE
   2212          16368222             0            0.375                                       9                                  LAS VEGAS
   2213          16368241             0            0.375                                       7                                    Buckeye
   2214          16368261             0            0.375                                   8.625                                  BALTIMORE
   2215          16368275             0            0.375                                     8.5                                  LAS VEGAS
   2216          16368276             0            0.375                                    8.75                                 The Dalles
   2217          16368294             0            0.375                                   8.375                                     Ruskin
   2218          16368298             0            0.375                                     8.5                                     DALLAS
   2219          16368301             0            0.375                                     8.5                                   STERLING
   2220          16368303             0            0.375                                    8.75                                      Lacey
   2221          16368306             0            0.375                                   7.875                                    Orlando
   2222          16368322             0            0.375                                    8.75                                PALM HARBOR
   2223          16368350             0            0.375                                     8.5                                    Orlando
   2224          16191830             0            0.375                                    7.25                                 Lauderhill
   2225          16187175             0            0.375                                   7.375                                  Kissimmee
   2226          16187252             0            0.375                                   6.625                                    Clifton
   2227          16187259             0            0.375                                   7.125                                  San Diego
   2228          16188318             0            0.375                                    6.75                                Hyattsville
   2229          16191727             0            0.375                                   6.875                                    Everett
   2230          16191774             0            0.375                                    7.25                              Pompano Beach
   2231          16184522             0            0.375                                    7.25                                   Bethesda
   2232          16184558             0            0.375                                       7                                    Huffman
   2233          16184570             0            0.375                                   6.875                                 Monticello
   2234          16184498             0            0.375                                   7.375                               Newbury Park
   2235          16184596             0            0.375                                     6.5                                       Mesa
   2236          16184623             0            0.375                                   7.375                               Lehigh Acres
   2237          16184684             0            0.375                                       7                                      Derry
   2238          16185957             0            0.375                                   6.875                                   Surprise
   2239          16185980             0            0.375                                   6.875                                    Orlando
   2240          16187185             0            0.375                                   6.875                               West Milford
   2241          16187195             0            0.375                                   6.875                                     Hudson
   2242          16168637             0            0.375                                     6.5                                      Miami
   2243          16168658             0            0.375                                   7.375                                Hyattsville
   2244          16168522             0            0.375                                       7                                  Las Vegas
   2245          16168669             0            0.375                                   6.875                                 Alexandria
   2246          16168683             0            0.375                                   7.375                            North Las Vegas
   2247          16168691             0            0.375                                    7.25                                     Pomona
   2248          16171493             0            0.375                                   6.875                                    Phoenix
   2249          16171594             0            0.375                                   6.125                                     Downey
   2250          16180655             0            0.375                                    6.75                                   Surprise
   2251          16155865             0            0.375                                   7.375                              Daytona Beach
   2252          16146879             0            0.375                                   8.375                                   Paterson
   2253          16159956             0            0.375                                       7                              Lake Elsinore
   2254          16153936             0            0.375                                   7.375                                Fort Pierce
   2255          16163558             0            0.375                                   7.375                                    Berwick
   2256          16163583             0            0.375                                       7                                    Phoenix
   2257          16163645             0            0.375                                     6.5                                   Chandler
   2258          16165166             0            0.375                                   7.375                                Los Angeles
   2259          16165295             0            0.375                                   7.375                              St Petersburg
   2260          16153966             0            0.375                                     7.5                                 Cottonwood
   2261          16168600             0            0.375                                   6.875                                    Phoenix
   2262          16154016             0            0.375                                   7.375                               Laguna Hills
   2263          16134405             0            0.375                                       7                                   Red Bank
   2264          16122103             0            0.375                                    7.25                                Fort Pierce
   2265          16129143             0            0.375                                   7.375                                Fort Pierce
   2266          16131078             0            0.375                                   7.375                                Fort Pierce
   2267          16131161             0            0.375                                   7.375                               Holmes Beach
   2268          16030804             0            0.375                                   7.375                                   RANDOLPH
   2269          16344201             0            0.375                                    7.75                               Newport News
   2270          16344387             0            0.375                                   6.625                                   CARLSBAD
   2271          16344392             0            0.375                                     7.5                                  SAN DIEGO
   2272          16344409             0            0.375                                   8.375                                     NAPLES
   2273          16344563             0            0.375                                   6.375                                  BLUFFDALE
   2274          16344582             0            0.375                                   8.125                                 Brownsburg
   2275          16344611             0            0.375                                   8.125                                  Mundelein
   2276          16344648             0            0.375                                    7.75                                     Arvada
   2277          16344678             0            0.375                                     8.5                                Summerville
   2278          16344687             0            0.375                                     7.5                            West Palm Beach
   2279          16344700             0            0.375                                    8.75                                    Durango
   2280          16344018             0            0.375                                   7.875                                      SANDY
   2281          16344024             0            0.375                                   7.125                                Beach Haven
   2282          16344059             0            0.375                                     8.5                              PANORAMA CITY
   2283          16344143             0            0.375                                    8.25                                 SCOTTSDALE
   2284          16344151             0            0.375                                    8.75                                San Antonio
   2285          16344180             0            0.375                                    8.25                                     Aurora
   2286          16343795             0            0.375                                    7.25                             Mountain House
   2287          16343802             0            0.375                                   8.125                                     Laveen
   2288          16343830             0            0.375                                   8.125                                 LITTLE ELM
   2289          16343881             0            0.375                                     8.5                                      LAVON
   2290          16343893             0            0.375                                    8.75                                   MARICOPA
   2291          16343899             0            0.375                                   8.375                               FREDERICKSBG
   2292          16343907             0            0.375                                     7.5                                    ORLANDO
   2293          16343914             0            0.375                                   9.125                                    VILONIA
   2294          16343928             0            0.375                                    8.75                                  HOMESTEAD
   2295          16343929             0            0.375                                       9                                       MESA
   2296          16342573             0            0.375                                    8.75                                  Pensacola
   2297          16342587             0            0.375                                   8.125                                     DENVER
   2298          16343722             0            0.375                                     8.5                                    Oakland
   2299          16343751             0            0.375                                     7.5                              LAWRENCEVILLE
   2300          16343757             0            0.375                                       8                                  West Linn
   2301          16343768             0            0.375                                    8.25                                     IRVING
   2302          16343769             0            0.375                                   7.875                                Fort Pierce
   2303          16343780             0            0.375                                   6.625                                    Phoenix
   2304          16342399             0            0.375                                   7.125                                    ATLANTA
   2305          16342410             0            0.375                                   6.875                                  KISSIMMEE
   2306          16342413             0            0.375                                   8.375                                       Mesa
   2307          16342415             0            0.375                                   7.875                             WEST HOLLYWOOD
   2308          16342416             0            0.375                                    8.75                               GRAIN VALLEY
   2309          16342421             0            0.375                                   7.875                                 BROOMFIELD
   2310          16342426             0            0.375                                   7.625                                  Pensacola
   2311          16342439             0            0.375                                       8                                  Pensacola
   2312          16342488             0            0.375                                       8                                    REDMOND
   2313          16342519             0            0.375                                   6.625                                     VERNON
   2314          16342532             0            0.375                                   7.625                                HYATTSVILLE
   2315          16342379             0            0.375                                   6.875                                 CLEARWATER
   2316          16342306             0            0.375                                   8.875                                      Doral
   2317          16342319             0            0.375                                    8.75                                  Jonestown
   2318          16342330             0            0.375                                    7.75                                 WASHINGTON
   2319          16342341             0            0.375                                       8                                   MACUNGIE
   2320          16342283             0            0.375                                    8.75                                   HONOLULU
   2321          16342238             0            0.375                                   8.375                            APACHE JUNCTION
   2322          16342239             0            0.375                                    8.75                                 FORT WORTH
   2323          16342246             0            0.375                                   7.375                               Lovettsville
   2324          15788941             0            0.375                                   6.625                                   La Jolla
   2325          16304288             0            0.375                                     7.5                                 SCOTTSDALE
   2326          16304336             0            0.375                                   7.875                                    Oakland
   2327          16304347             0            0.375                                    7.25                                      Miami
   2328          16304253             0            0.375                                   7.375                                  Mansfield
   2329          16304259             0            0.375                                   7.375                                  LAS VEGAS
   2330          16304142             0            0.375                                   7.625                                 BELLEVILLE
   2331          16304184             0            0.375                                     7.5                                     IRVINE
   2332          16304215             0            0.375                                   7.375                                    BRISTOW
   2333          16304217             0            0.375                                   7.375                                  Mansfield
   2334          16304121             0            0.375                                   7.125                                     Fresno
   2335          16304124             0            0.375                                   7.125                                     Fresno
   2336          16304127             0            0.375                                   7.125                                     Fresno
   2337          16304133             0            0.375                                     7.5                                  Las Vegas
   2338          16304138             0            0.375                                    6.75                                     Fresno
   2339          16304140             0            0.375                                       7                            Capitol Heights
   2340          16407381             0            0.375                                   6.375                                   Sarasota
   2341          16407386             0            0.375                                   6.875                                     Draper
   2342          16407419             0            0.375                                   6.875                                     Dayton
   2343          16419039             0            0.375                                   7.875                                   Sterling
   2344          16419040             0            0.375                                       7                                    CO SPGS
   2345          16419049             0            0.375                                   8.875                                     Pueblo
   2346          16407284             0            0.375                                   7.375                                  Brentwood
   2347          16407285             0            0.375                                   7.875                                  HENDERSON
   2348          16303801             0            0.375                                   7.375                                  Lexington
   2349          16303837             0            0.375                                   7.375                           COLORADO SPRINGS
   2350          16303913             0            0.375                                   6.875                                  LAS VEGAS
   2351          16303939             0            0.375                                   7.875                                  SANTA ANA
   2352          16303963             0            0.375                                   7.125                              Silver Spring
   2353          16303974             0            0.375                                    7.25                                 Washington
   2354          16303984             0            0.375                                     6.5                                   Chandler
   2355          16304035             0            0.375                                   6.375                                     Denair
   2356          16304058             0            0.375                                     7.5                                     ASHTON
   2357          16303584             0            0.375                                     8.5                                 CEDAR HILL
   2358          16303650             0            0.375                                   7.375                                  PARAMOUNT
   2359          16303678             0            0.375                                   6.625                                   Glendale
   2360          16303684             0            0.375                                    6.25                                Summerville
   2361          16303695             0            0.375                                   7.375                                   Longmont
   2362          16303712             0            0.375                                     6.5                                 Washington
   2363          16303714             0            0.375                                       7                                    Antioch
   2364          16303720             0            0.375                                     7.5                                     Austin
   2365          16303725             0            0.375                                    6.75                             Citrus Heights
   2366          16303736             0            0.375                                       7                                 Winnemucca
   2367          16303739             0            0.375                                     6.5                              Lake Elsinore
   2368          16303759             0            0.375                                    7.25                                   Savannah
   2369          16301815             0            0.375                                     8.5                                     AUSTIN
   2370          16301840             0            0.375                                       8                                      Sandy
   2371          16301849             0            0.375                                    7.25                                    Sunrise
   2372          16301878             0            0.375                                     8.5                                    Randall
   2373          16301908             0            0.375                                    6.75                         Amelia Court House
   2374          16301911             0            0.375                                       7                               Grass Valley
   2375          16301804             0            0.375                                   7.625                                       BEND
   2376          16339170             0            0.375                                   6.875                              San Francisco
   2377          16301620             0            0.375                                   6.875                                    VENTURA
   2378          16301628             0            0.375                                    7.25                                CASTLE ROCK
   2379          16301656             0            0.375                                   6.875                                  HENDERSON
   2380          16301666             0            0.375                                     8.5                                      TAMPA
   2381          16301697             0            0.375                                    7.25                                  SAN DIEGO
   2382          16301719             0            0.375                                     7.5                                SAINT LOUIS
   2383          16301756             0            0.375                                   7.375                                 Birmingham
   2384          16301769             0            0.375                                   7.125                                  BALTIMORE
   2385          16301779             0            0.375                                   7.875                                    Bradley
   2386          16301783             0            0.375                                   7.375                                       Lutz
   2387          16301785             0            0.375                                    7.25                                    Hialeah
   2388          16301453             0            0.375                                   7.125                                   SUN CITY
   2389          16301548             0            0.375                                     8.5                                      LISLE
   2390          16301576             0            0.375                                     6.5                                  ELLENWOOD
   2391          16301580             0            0.375                                    7.25                               Jacksonville
   2392          16301586             0            0.375                                    6.75                                     Tacoma
   2393          16301593             0            0.375                                     6.5                                 Scottsdale
   2394          16301594             0            0.375                                   7.625                                    Gilford
   2395          16301602             0            0.375                                       7                            North Las Vegas
   2396          16335720             0            0.375                                   8.625                                  Pittsburg
   2397          16339106             0            0.375                                     7.5                                 Scottsdale
   2398          16339136             0            0.375                                       7                                 Fort Myers
   2399          16339144             0            0.375                                   8.375                                 LAKE WORTH
   2400          16301421             0            0.375                                   7.375                              SAN FRANCISCO
   2401          16335533             0            0.375                                    7.25                              SANTA BARBARA
   2402          16367994             0            0.375                                    8.25                                   Leesburg
   2403          16335571             0            0.375                                   7.625                                   Glendale
   2404          16335601             0            0.375                                     7.5                                 WASHINGTON
   2405          16335637             0            0.375                                       8                              Beverly Hills
   2406          16335646             0            0.375                                    7.75                               SAUK VILLAGE
   2407          16335664             0            0.375                                       8                                   Columbus
   2408          16335670             0            0.375                                   7.875                                  Las Vegas
   2409          16335675             0            0.375                                   8.375                                   Maricopa
   2410          16335689             0            0.375                                   8.375                                     Sequim
   2411          16332103             0            0.375                                    6.75                                    BOULDER
   2412          16332154             0            0.375                                   8.625                                QUEEN CREEK
   2413          16332171             0            0.375                                    7.75                                 Scottsdale
   2414          16332176             0            0.375                                     7.5                                      Miami
   2415          16335166             0            0.375                                   7.875                                  Henderson
   2416          16335201             0            0.375                                    8.25                                 Northville
   2417          16335208             0            0.375                                    7.75                             Bonita Springs
   2418          16335217             0            0.375                                   7.625                                     WESTON
   2419          16335270             0            0.375                                       8                               Indianapolis
   2420          16335273             0            0.375                                       8                               Indianapolis
   2421          16335278             0            0.375                                     7.5                                Weatherford
   2422          16335286             0            0.375                                     6.5                                     Folsom
   2423          16335293             0            0.375                                   6.625                                 Sacramento
   2424          16335387             0            0.375                                    7.75                                  Pepperell
   2425          16335406             0            0.375                                   6.375                              FREDERICKSBRG
   2426          16335412             0            0.375                                   7.375                                   FREEHOLD
   2427          16335463             0            0.375                                     8.5                               Indianapolis
   2428          16335481             0            0.375                                    7.75                                     PARKER
   2429          16335497             0            0.375                                    6.75                                     Sonoma
   2430          16335500             0            0.375                                   6.875                                    LINCOLN
   2431          16335501             0            0.375                                    8.25                                   Thornton
   2432          16167395             0             0.25                                     7.5                                BAKERSFIELD
   2433          16166691             0             0.25                                       7                                   PASADENA
   2434          16045848             0            0.375                                     6.5                             Woodland Hills
   2435          15645251             0            0.375                                       7                                     BOSTON
   2436          15774909             0              0.5                                       7                                    JACKSON
   2437          16341873             0            0.375                                    7.25                                   La Plata
   2438          16339898             0            0.375                                    8.75                                   Torrance
   2439          16187675             0            0.375                                   7.375                                 UNION CITY
   2440          16187677             0            0.375                                   7.375                                 GUTTENBERG
   2441          16187678             0            0.375                                   7.125                                    BAYONNE
   2442          16187679             0            0.375                                    5.25                                    DANBURY
   2443          16187681             0            0.375                                   7.375                                 BELLINGHAM
   2444          16187682             0            0.375                                     7.5                               MOUNT VERNON
   2445          16187686             0            0.375                                    6.75                                       LYNN
   2446          16187688             0            0.375                                   7.125                                  REMINGTON
   2447          16187689             0            0.375                                   7.125                                     MILTON
   2448          16187693             0            0.375                                     7.5                                CENTREVILLE
   2449          16187696             0            0.375                                   7.125                             VIRGINIA BEACH
   2450          16185757             0            0.375                                   6.625                             Fredericksburg
   2451          16185758             0            0.375                                   6.625                                 Hobe Sound
   2452          16185759             0            0.375                                   6.875                            WEST PALM BEACH
   2453          16185760             0            0.375                                    6.75                                  HOLLYWOOD
   2454          16185761             0            0.375                                   6.875                                   Sarasota
   2455          16185762             0            0.375                                    6.25                              FT LAUDERDALE
   2456          16185763             0            0.375                                   6.375                                      Miami
   2457          16185764             0            0.375                                   6.375                             Fredericksburg
   2458          16185765             0            0.375                                   6.625                              MIAMI SPRINGS
   2459          16195615             0            0.375                                   6.875                                 WELLINGTON
   2460          16146689             0            0.375                                    6.25                                    SHIRLEY
   2461          16146690             0            0.375                                       7                                LOS ANGELES
   2462          16146694             0            0.375                                   6.625                                   HAM LAKE
   2463          16146695             0            0.375                                   7.375                                 HAGERSTOWN
   2464          16146696             0            0.375                                   6.625                              POLLOCK PINES
   2465          16146698             0            0.375                                    5.75                                  SAN DIEGO
   2466          16146699             0            0.375                                       6                              SAN FRANCISCO
   2467          16146700             0            0.375                                       7                                  KALAMAZOO
   2468          16146701             0            0.375                                   7.125                                  CLEARLAKE
   2469          16146702             0            0.375                                   7.125                                  CLEARLAKE
   2470          16146704             0            0.375                                    6.25                                WINTER PARK
   2471          16146705             0            0.375                                   6.875                                    MALVERN
   2472          16146706             0            0.375                                   7.125                                 BIRMINGHAM
   2473          16146711             0            0.375                                   6.875                                  JAMESTOWN
   2474          16146713             0            0.375                                     7.5                                  CORNELIUS
   2475          16146716             0            0.375                                   5.875                                   LAWRENCE
   2476          16146717             0            0.375                                   5.875                                 GERMANTOWN
   2477          16146719             0            0.375                                   6.375                                     LAUREL
   2478          16146720             0            0.375                                       7                                    DETROIT
   2479          16146722             0            0.375                                   7.875                                SPARTANBURG
   2480          16146723             0            0.375                                    6.25                                    GILBERT
   2481          16146724             0            0.375                                    6.25                                    CHICAGO
   2482          16146726             0            0.375                                    7.25                                 CINCINNATI
   2483          16146727             0            0.375                                    7.25                                   LARKSPUR
   2484          16146728             0            0.375                                     6.5                                 LAKE WORTH
   2485          16146729             0            0.375                                       7                                   BROCKTON
   2486          16146732             0            0.375                                   6.125                                BAKERSFIELD
   2487          16146734             0            0.375                                   6.875                                   MERIDIAN
   2488          16146736             0            0.375                                    6.75                                     LYERLY
   2489          16146737             0            0.375                                    7.25                                KANSAS CITY
   2490          16146738             0            0.375                                   6.375                                NEW ORLEANS
   2491          16146740             0            0.375                                    7.25                                KANSAS CITY
   2492          16146742             0            0.375                                   6.375                                     TUCSON
   2493          16146743             0            0.375                                    6.75                                    HOUSTON
   2494          16146745             0            0.375                                   7.375                                    DECATUR
   2495          16146746             0            0.375                                   6.875                                STATESVILLE
   2496          16146747             0            0.375                                   6.875                                   GOODYEAR
   2497          16146749             0            0.375                                       7                                     NEWTON
   2498          16146750             0            0.375                                     7.5                           SAINT PETERSBURG
   2499          16146751             0            0.375                                    6.75                                    COROLLA
   2500          16146753             0            0.375                                     6.5                                    CHICAGO
   2501          16146755             0            0.375                                    6.25                                  LAS VEGAS
   2502          16146756             0            0.375                                    7.25                                 LONG BEACH
   2503          16146757             0            0.375                                   6.625                                     TUCSON
   2504          16146758             0            0.375                                   6.625                                   BROCKTON
   2505          16146759             0            0.375                                   7.625                                     DENVER
   2506          16146760             0            0.375                                   7.625                                     DENVER
   2507          16146761             0            0.375                                   6.375                                     TUCSON
   2508          16146762             0            0.375                                    7.25                                    ONTARIO
   2509          16146765             0            0.375                                       6                                WEST JORDAN
   2510          16146766             0            0.375                                       7                                     DENVER
   2511          16146767             0            0.375                                    5.75                                  SAN DIEGO
   2512          16146770             0            0.375                                   7.125                                     CORONA
   2513          16146771             0            0.375                                   7.625                                  BALTIMORE
   2514          16146772             0            0.375                                    7.25                                  YUBA CITY
   2515          16146777             0            0.375                                       7                                       MESA
   2516          16146778             0            0.375                                     7.5                                   SAN JOSE
   2517          16146779             0            0.375                                     7.5                                  BALTIMORE
   2518          16146780             0            0.375                                     7.5                                  BALTIMORE
   2519          16146781             0            0.375                                     7.5                                  BALTIMORE
   2520          16146782             0            0.375                                     7.5                                  BALTIMORE
   2521          16146783             0            0.375                                     7.5                                  BALTIMORE
   2522          16146784             0            0.375                                     7.5                                  BALTIMORE
   2523          16146785             0            0.375                                   6.625                                    VOLCANO
   2524          16146786             0            0.375                                    6.75                                 BIRMINGHAM
   2525          16146787             0            0.375                                     7.5                               GARDEN GROVE
   2526          16146788             0            0.375                                    6.25                                   CALDWELL
   2527          16146789             0            0.375                                   6.875                               PROVINCETOWN
   2528          16146790             0            0.375                                       7                                 WENTZVILLE
   2529          16146791             0            0.375                                    6.75                                MARTINSBURG
   2530          16146793             0            0.375                                   6.375                                    FAIRFAX
   2531          16146794             0            0.375                                       7                                SAN ANTONIO
   2532          16146795             0            0.375                                   6.625                                   JOHNSTON
   2533          16146796             0            0.375                                   7.625                                      TEMPE
   2534          16146797             0            0.375                                    6.75                                   ANTELOPE
   2535          16146798             0            0.375                                   6.625                                SPRINGFIELD
   2536          16146799             0            0.375                                    6.75                                     MENTOR
   2537          16146800             0            0.375                                     7.5                               COLLEGE PARK
   2538          16146801             0            0.375                                   6.875                                  EL CENTRO
   2539          16146804             0            0.375                                   7.375                                SAN ANTONIO
   2540          16146808             0            0.375                                       7                                PRINCEVILLE
   2541          16146809             0            0.375                                    6.75                                QUEEN CREEK
   2542          16146810             0            0.375                                    6.75                                   GLENDALE
   2543          16146811             0            0.375                                   6.875                                  LAS VEGAS
   2544          16146815             0            0.375                                    6.75                                    CLIFTON
   2545          16146816             0            0.375                                   5.875                                    ATLANTA
   2546          16146819             0            0.375                                   5.875                                 LAKE WORTH
   2547          16146821             0            0.375                                   6.375                                   PORTLAND
   2548          16146822             0            0.375                                   6.375                                    LEBANON
   2549          16146823             0            0.375                                     6.5                               LEHIGH ACRES
   2550          16146825             0            0.375                                    6.75                                     NAPLES
   2551          16146827             0            0.375                                   5.875                                  GALVESTON
   2552          16146828             0            0.375                                    5.75                               DELRAY BEACH
   2553          16146831             0            0.375                                     7.5                                    NEWPORT
   2554          16146833             0            0.375                                       7                               LEHIGH ACRES
   2555          16146834             0            0.375                                    6.75                               PALM SPRINGS
   2556          16146837             0            0.375                                   6.625                              DANIEL ISLAND
   2557          16146838             0            0.375                                   7.625                           DEARBORN HEIGHTS
   2558          16146844             0            0.375                                     7.5                                   IMPERIAL
   2559          16146849             0            0.375                                       7                                NEW ORLEANS
   2560          16146850             0            0.375                                       6                                   CHUBBUCK
   2561          16146852             0            0.375                                   6.875                                    CHICAGO
   2562          16146853             0            0.375                                   6.625                                 GREENVILLE
   2563          16146855             0            0.375                                     6.5                                    CHICAGO
   2564          16146856             0            0.375                                   6.875                                      MIAMI
   2565          16146858             0            0.375                                   7.375                             CAPE CANAVERAL
   2566          16146859             0            0.375                                     6.5                                   HAMILTON
   2567          16146861             0            0.375                                    6.25                                    MODESTO
   2568          16146862             0            0.375                                    7.25                                 WASHINGTON
   2569          16162515             0            0.375                                     6.5                                WRIGHTSTOEN
   2570          16162516             0            0.375                                   6.875                                       AVON
   2571          16162517             0            0.375                                    6.75                                RIVER ROUGH
   2572          16162518             0            0.375                                   6.375                             PEACHTREE CITY
   2573          16162519             0            0.375                                     6.5                                     POOLER
   2574          16407110             0            0.375                                    8.25                                   Surprise
   2575          16407127             0            0.375                                     7.5                              St Petersburg
   2576          16407129             0            0.375                                     8.5                               Pflugerville
   2577          16407140             0            0.375                                   7.875                                  Mcdonough
   2578          16407141             0            0.375                                    6.75                                   Surprise
   2579          16407144             0            0.375                                   7.875                                        Rex
   2580          16407148             0            0.375                                     8.5                               Jacksonville
   2581          16407159             0            0.375                                    8.25                                 Fort Myers
   2582          16407185             0            0.375                                   7.625                                   Lithonia
   2583          16407189             0            0.375                                       8                                   Marietta
   2584          16545295             0            0.375                                       8                              Coral Springs
   2585          16540471             0            0.375                                       8                                   CHANDLER
   2586          16540478             0            0.375                                   7.875                         Montgomery Village
   2587          16540482             0            0.375                                     8.5                                    PHOENIX
   2588          16540491             0            0.375                                     8.5                                   GOODYEAR
   2589          16540675             0            0.375                                   8.875                                   GOODYEAR
   2590          16543917             0            0.375                                   7.125                           Santa Rosa Beach
   2591          16543937             0            0.375                                    7.75                                  Flagstaff
   2592          16468585             0            0.375                                    7.25                                Perth Amboy
   2593          16468608             0            0.375                                     8.5                              Coral Springs
   2594          16468612             0            0.375                                   8.875                            West Palm Beach
   2595          16468616             0            0.375                                   8.375                                   Manassas
   2596          16540100             0            0.375                                   7.625                            North Las Vegas
   2597          16540124             0            0.375                                    8.25                              Port St Lucie
   2598          16540225             0            0.375                                     7.5                                     TUCSON
   2599          16540290             0            0.375                                    7.75                                   SURPRISE
   2600          16540297             0            0.375                                    8.25                                    Buckeye
   2601          16540303             0            0.375                                    8.25                                Queen Creek
   2602          16540355             0            0.375                                   8.375                                   Surprise
   2603          16468493             0            0.375                                    7.75                                    MANTECA
   2604          16468168             0            0.375                                   8.125                                    ANAHEIM
   2605          16468187             0            0.375                                   7.875                             EAGLE MOUNTAIN
   2606          16468238             0            0.375                                   8.125                                    ALAMEDA
   2607          16422589             0            0.375                                    7.75                                FORT MOHAVE
   2608          16422596             0            0.375                                    7.25                                       NAPA
   2609          16422598             0            0.375                                     8.5                                    Kingman
   2610          16422664             0            0.375                                   7.625                                    Modesto
   2611          16422667             0            0.375                                     8.5                                  LEXINGTON
   2612          16422685             0            0.375                                       7                                 Marysville
   2613          16422693             0            0.375                                       8                                   Surprise
   2614          16422716             0            0.375                                    7.25                                    FONTANA
   2615          16422785             0            0.375                                   7.625                                 WEST POINT
   2616          16422789             0            0.375                                   8.625                           WEST VALLEY CITY
   2617          16422799             0            0.375                                   7.875                                    GILBERT
   2618          16422872             0            0.375                                     8.5                                    PHOENIX
   2619          16422921             0            0.375                                    8.25                             Cathedral City
   2620          16422984             0            0.375                                    8.25                                      Miami
   2621          16422999             0            0.375                                   8.875                                 Lake Worth
   2622          16423008             0            0.375                                   7.375                                  Las Vegas
   2623          16423009             0            0.375                                   8.125                                     Newark
   2624          16423013             0            0.375                                    8.75                                Schenectady
   2625          16387122             0            0.375                                   6.875                              Sun City West
   2626          16387156             0            0.375                                   6.625                                  Yorkville
   2627          16387163             0            0.375                                   7.125                              New Brunswick
   2628          16387198             0            0.375                                     6.5                                    Lincoln
   2629          16387289             0            0.375                                    7.25                                    Phoenix
   2630          16387320             0            0.375                                   8.875                                  Littleton
   2631          16387325             0            0.375                                    7.25                                   MILLBRAE
   2632          16387343             0            0.375                                   8.875                                 FORT MYERS
   2633          16387346             0            0.375                                   7.875                                    CONCORD
   2634          16387469             0            0.375                                    6.25                                GAINESVILLE
   2635          16387484             0            0.375                                    8.25                                     DENVER
   2636          16420697             0            0.375                                    8.25                                  LAS VEGAS
   2637          16420711             0            0.375                                     8.5                                    Raleigh
   2638          16420759             0            0.375                                    7.75                                  Annandale
   2639          16420761             0            0.375                                    8.25                                  LAS VEGAS
   2640          16420773             0            0.375                                     8.5                                  Hammonton
   2641          16420779             0            0.375                                   8.625                                 Union City
   2642          16422481             0            0.375                                    7.75                                 Woodbridge
   2643          16384206             0            0.375                                    7.75                                    Phoenix
   2644          16384224             0            0.375                                   7.375                                 SACRAMENTO
   2645          16384232             0            0.375                                   8.375                                  SANTA ANA
   2646          16384234             0            0.375                                   7.625                                 Clarksburg
   2647          16384263             0            0.375                                   8.875                                    Phoenix
   2648          16384264             0            0.375                                   7.875                                 WOODBRIDGE
   2649          16384267             0            0.375                                   7.875                              Wesley Chapel
   2650          16384279             0            0.375                                    8.75                                   Sterling
   2651          16384315             0            0.375                                     8.5                                    BAYONNE
   2652          16384378             0            0.375                                    8.75                                    PHOENIX
   2653          16384387             0            0.375                                    7.25                                    PHOENIX
   2654          16384407             0            0.375                                       8                                     Fresno
   2655          16384420             0            0.375                                   8.375                                       Pace
   2656          16384427             0            0.375                                    8.25                                CASA GRANDE
   2657          16384430             0            0.375                                     8.5                                  LOS BANOS
   2658          16384438             0            0.375                                   8.625                                    Garwood
   2659          16384462             0            0.375                                       8                                Kansas City
   2660          16384479             0            0.375                                   8.875                                     Denver
   2661          16384502             0            0.375                                   8.625                                   Surprise
   2662          16384506             0            0.375                                   7.875                                Bolingbrook
   2663          16384508             0            0.375                                   8.875                                  SAN PABLO
   2664          16384522             0            0.375                                   7.375                                  LAS VEGAS
   2665          16384543             0            0.375                                    8.25                                   PORTLAND
   2666          16384555             0            0.375                                   7.875                           Lake Havasu City
   2667          16387107             0            0.375                                   8.625                            NORTH LAS VEGAS
   2668          16384089             0            0.375                                   6.625                                    Cumming
   2669          16384091             0            0.375                                   8.875                                  OXON HILL
   2670          16384095             0            0.375                                       8                                    PHOENIX
   2671          16384117             0            0.375                                   8.375                                MAPLE GROVE
   2672          16384119             0            0.375                                    8.25                                    Danbury
   2673          16384135             0            0.375                                   8.625                                 CEDARHURST
   2674          16384173             0            0.375                                    8.75                                 Scottsdale
   2675          16378618             0            0.375                                       8                                    Artesia
   2676          16378637             0            0.375                                    8.25                                   SURPRISE
   2677          16382719             0            0.375                                   8.875                                    Salinas
   2678          16382726             0            0.375                                    8.25                               Jacksonville
   2679          16382733             0            0.375                                   8.125                                  Braselton
   2680          16382762             0            0.375                                   7.875                                 PROVIDENCE
   2681          16382764             0            0.375                                   7.875                                 HAGERSTOWN
   2682          16382775             0            0.375                                    7.75                                 CAPE CORAL
   2683          16382824             0            0.375                                   7.625                                    Norfolk
   2684          16382825             0            0.375                                   8.875                              ELIZABETHTOWN
   2685          16382877             0            0.375                                   7.125                                   Bellevue
   2686          16382885             0            0.375                                   7.125                                     Naples
   2687          16382888             0            0.375                                    7.75                                     Eureka
   2688          16382912             0            0.375                                    8.25                                   RICHMOND
   2689          16382925             0            0.375                                   6.875                                LOS ANGELES
   2690          16382949             0            0.375                                       8                                    BENICIA
   2691          16382982             0            0.375                                   8.375                                  Inverness
   2692          16383013             0            0.375                                    7.25                                    Benicia
   2693          16383039             0            0.375                                     6.5                                 SANTA ROSA
   2694          16383043             0            0.375                                   7.625                                     PEORIA
   2695          16383066             0            0.375                                    7.75                                Los Angeles
   2696          16383075             0            0.375                                    6.75                                       Napa
   2697          16383105             0            0.375                                   8.875                                      Omaha
   2698          16383111             0            0.375                                    8.25                            North Las Vegas
   2699          16383113             0            0.375                                   6.875                                  SAN DIEGO
   2700          16383132             0            0.375                                   7.125                                    Acworth
   2701          16383207             0            0.375                                     8.5                                    GILBERT
   2702          16383223             0            0.375                                   7.625                                 Winchester
   2703          16383251             0            0.375                                    6.75                                   Columbia
   2704          16383256             0            0.375                                    7.75                                    Orlando
   2705          16383260             0            0.375                                   7.875                                    Hialeah
   2706          16383263             0            0.375                                    8.25                                  Kissimmee
   2707          16383306             0            0.375                                   7.875                               Breezy Point
   2708          16383320             0            0.375                                   8.875                                      MIAMI
   2709          16383326             0            0.375                                     8.5                                    Detroit
   2710          16383999             0            0.375                                     8.5                                  Cornelius
   2711          16384005             0            0.375                                   7.875                                  HENDERSON
   2712          16384018             0            0.375                                    8.75                                  ARLINGTON
   2713          16384024             0            0.375                                    7.25                                     NEWARK
   2714          16384025             0            0.375                                    8.25                                 Plainfield
   2715          16384036             0            0.375                                     7.5                                   Brooklyn
   2716          16384038             0            0.375                                       6                                   Brooklyn
   2717          16384066             0            0.375                                   9.125                                   BROOKLYN
   2718          16377558             0            0.375                                   8.375                                   Avondale
   2719          16378077             0            0.375                                   7.125                                LOS ANGELES
   2720          16378090             0            0.375                                     8.5                                    La Pine
   2721          16378107             0            0.375                                   8.875                                 FORT WORTH
   2722          16378114             0            0.375                                       9                                  LAS VEGAS
   2723          16378126             0            0.375                                   8.875                                   PORTLAND
   2724          16378143             0            0.375                                   7.375                               Philadelphia
   2725          16378171             0            0.375                                    8.25                                  Kissimmee
   2726          16378179             0            0.375                                       8                              Ellicott City
   2727          16378217             0            0.375                                     7.5                                Gainesville
   2728          16378230             0            0.375                                   8.625                                  CALABASAS
   2729          16378257             0            0.375                                   8.875                                LOS ANGELES
   2730          16378275             0            0.375                                    7.75                                     REVERE
   2731          16378285             0            0.375                                   7.875                                    Hanover
   2732          16378300             0            0.375                                   7.875                               COLLEGE PARK
   2733          16378305             0            0.375                                     8.5                                 Glenn Dale
   2734          16378320             0            0.375                                     8.5                                 Glenn Dale
   2735          16378333             0            0.375                                    7.75                                 Kenilworth
   2736          16378358             0            0.375                                   7.875                               FALLS CHURCH
   2737          16378396             0            0.375                                   6.875                                    Atlanta
   2738          16378405             0            0.375                                    6.75                              LAWRENCEVILLE
   2739          16378425             0            0.375                                   8.125                                  KISSIMMEE
   2740          16378432             0            0.375                                       6                                     Oakley
   2741          16378434             0            0.375                                    8.75                                    Garland
   2742          16378436             0            0.375                                   6.875                             RANCHO CORDOVA
   2743          16378438             0            0.375                                   8.625                                     REVERE
   2744          16378484             0            0.375                                     8.5                                     Naples
   2745          16378486             0            0.375                                   7.875                                    Valrico
   2746          16378508             0            0.375                                   8.375                                     Denver
   2747          16378580             0            0.375                                    8.75                                 SANTA ANNA
   2748          16378583             0            0.375                                   7.875                                LOS ANGELES
   2749          16378587             0            0.375                                   7.875                                  Las Vegas
   2750          16377466             0            0.375                                    8.25                                    ORLANDO
   2751          16377488             0            0.375                                    8.25                              Boynton Beach
   2752          16377489             0            0.375                                     8.5                                     Denver
   2753          16377496             0            0.375                                   8.125                                CEDAR HILLS
   2754          16377509             0            0.375                                     8.5                                  Frederick
   2755          16377517             0            0.375                                     8.5                                     Denver
   2756          16377393             0            0.375                                    8.25                                     Revere
   2757          16377398             0            0.375                                   8.875                                 FORT WORTH
   2758          16377409             0            0.375                                    8.25                              Arroyo Grande
   2759          16377429             0            0.375                                    8.75                                    Conyers
   2760          16377441             0            0.375                                   8.875                                  MANSFIELD
   2761          16377443             0            0.375                                   7.625                                      Tampa
   2762          16377449             0            0.375                                     8.5                                     Aurora
   2763          15359101             0            0.375                                   5.875                               GAITHERSBURG
   2764          16377364             0            0.375                                     7.5                            West Palm Beach
   2765          16377366             0            0.375                                     7.5                                  Mundelein
   2766          16225307             0            0.375                                     6.5                                   EL CAJON
   2767          16225308             0            0.375                                       7                                  LAS VEGAS
   2768          16225311             0            0.375                                       7                                 SACRAMENTO
   2769          16225313             0            0.375                                   6.875                                    PHOENIX
   2770          16225315             0            0.375                                    6.75                               APPLE VALLEY
   2771          16225316             0            0.375                                   6.875                                       MESA
   2772          16225317             0            0.375                                    6.75                              MORENO VALLEY
   2773          16225318             0            0.375                                   6.375                                    SPOKANE
   2774          16225319             0            0.375                                    7.25                               MYRTLE CREEK
   2775          16225320             0            0.375                                       7                                 WINDERMERE
   2776          16225322             0            0.375                                       7                                   IMPERIAL
   2777          16225323             0            0.375                                    7.25                                  LAS VEGAS
   2778          16225324             0            0.375                                     7.5                                     POMONA
   2779          16225325             0            0.375                                   7.125                                     RENTON
   2780          16225326             0            0.375                                     7.5                                    PHOENIX
   2781          16377349             0            0.375                                    8.25                                SAINT LOUIS
   2782          16234640             0            0.375                                   6.375                                  LAS VEGAS
   2783          16234641             0            0.375                                    6.25                                   TOLLESON
   2784          16234643             0            0.375                                     7.5                                     TUCSON
   2785          16234646             0            0.375                                   6.875                                CASTLE ROCK
   2786          16234650             0            0.375                                     6.5                                CENTREVILLE
   2787          16234651             0            0.375                                   6.375                                 NORTH EAST
   2788          16234652             0            0.375                                   7.375                                  LAS VEGAS
   2789          16234654             0            0.375                                    5.75                                     AURORA
   2790          16234656             0            0.375                                     6.5                                    GILBERT
   2791          16234658             0            0.375                                       7                                  LAS VEGAS
   2792          16234659             0            0.375                                   7.125                                   SURPRISE
   2793          16234660             0            0.375                                     6.5                                  LAS VEGAS
   2794          16234662             0            0.375                                   6.625                                  LAS VEGAS
   2795          16234663             0            0.375                                   6.875                            NORTH LAS VEGAS
   2796          16234664             0            0.375                                   6.375                                  LAS VEGAS
   2797          16234665             0            0.375                                   6.375                                   MURRIETA
   2798          16234666             0            0.375                                    7.25                            NORTH LAS VEGAS
   2799          16234667             0            0.375                                    7.25                                       VAIL
   2800          16234669             0            0.375                                   6.625                                   SURPRISE
   2801          16234670             0            0.375                                   4.875                                     DACONO
   2802          16234671             0            0.375                                   6.625                                ORANGE PARK
   2803          16234675             0            0.375                                     6.5                                     PARKER
   2804          16234677             0            0.375                                    6.25                                      YULEE
   2805          16234678             0            0.375                                    6.25                                  LAS VEGAS
   2806          16234679             0            0.375                                       7                                     PARKER
   2807          16234681             0            0.375                                    6.25                                     AURORA
   2808          16234685             0            0.375                                     7.5                            NORTH LAS VEGAS
   2809          16234686             0            0.375                                     6.5                                   MURRIETA
   2810          16234690             0            0.375                                   6.625                                  LAS VEGAS
   2811          16234694             0            0.375                                    6.75                                  HENDERSON
   2812          16234695             0            0.375                                    6.75                                    PARRISH
   2813          16234696             0            0.375                                   6.875                            SAINT AUGUSTINE
   2814          16234699             0            0.375                                     6.5                                     AURORA
   2815          16234700             0            0.375                                     7.5                                  LAS VEGAS
   2816          16234701             0            0.375                                    6.75                               JACKSONVILLE
   2817          16234702             0            0.375                                   6.875                                  LAS VEGAS
   2818          16234703             0            0.375                                    4.25                                  LAS VEGAS
   2819          16234704             0            0.375                                    6.75                                  PATTERSON
   2820          16234705             0            0.375                                   6.375                                  LAS VEGAS
   2821          16234706             0            0.375                                       7                                    GILBERT
   2822          16234707             0            0.375                                     6.5                                    MENIFEE
   2823          16234709             0            0.375                                       6                                  LAS VEGAS
   2824          16234711             0            0.375                                       7                                     TUCSON
   2825          16234712             0            0.375                                     7.5                                   SURPRISE
   2826          16234713             0            0.375                                    6.75                                     LAVEEN
   2827          16234714             0            0.375                                   6.625                                  LAS VEGAS
   2828          16234715             0            0.375                                       6                                   GOODYEAR
   2829          16234717             0            0.375                                       7                            HIGHLANDS RANCH
   2830          16234718             0            0.375                                   6.875                                   SURPRISE
   2831          16234720             0            0.375                                   6.875                                  ELK GROVE
   2832          16377335             0            0.375                                   7.375                                 Long Beach
   2833          15613212             0            0.375                                       7                                  Las Vegas
   2834          16370019             0             0.25                                   7.375                                 UNION CITY
   2835          16559200             0             0.25                                    7.75                                   AVENTURA
   2836          16322635             0             0.25                                     6.5                                  TONKA BAY
   2837          16559201             0             0.25                                   6.625                        SOUTH SAN FRANCISCO
   2838          16559202             0             0.25                                       7                                   CARLSBAD
   2839          16559040             0             0.25                                    6.75                                     VIENNA
   2840          16386511             0             0.25                                       7                                 COSTA MESA
   2841          16559203             0             0.25                                   7.375                              REDONDO BEACH
   2842          16386512             0             0.25                                   6.875                                PALM DESERT
   2843          16322639             0             0.25                                     6.5                                LOS ANGELES
   2844          16386514             0             0.25                                   6.875                                LOS ANGELES
   2845          16559206             0             0.25                                     6.5                              MISSION VIEJO
   2846          16559207             0             0.25                                       6                                     HERALD
   2847          16559046             0             0.25                                   7.625                                  RIVERSIDE
   2848          16386516             0             0.25                                   7.375                                      DORAL
   2849          16559209             0             0.25                                   7.125                                    SALINAS
   2850          16386517             0             0.25                                    7.25                                 NORTHRIDGE
   2851          16559048             0             0.25                                   6.875                                 NORTHRIDGE
   2852          16369427             0             0.25                                   6.625                                LOS ANGELES
   2853          16386518             0             0.25                                   7.375                                      MIAMI
   2854          16369428             0             0.25                                   7.375                                     DOWNEY
   2855          16559049             0             0.25                                    6.25                                     LORTON
   2856          16322640             0             0.25                                    6.75                                   GLENDALE
   2857          16370025             0             0.25                                   5.875                                  WEST LINN
   2858          16370027             0             0.25                                       7                                  KISSIMMEE
   2859          16322644             0             0.25                                   5.875                                    OAKLAND
   2860          16559211             0             0.25                                    6.75                                  FAIRFIELD
   2861          16322646             0             0.25                                   6.625                                 GLENN DALE
   2862          16559050             0             0.25                                     7.5                                   SAN JOSE
   2863          16559212             0             0.25                                   6.875                            NORTH HOLLYWOOD
   2864          16386520             0             0.25                                   6.625                                    VENTURA
   2865          16559213             0             0.25                                   7.625                              LAGUNA NIGUEL
   2866          16386521             0             0.25                                     7.5                                  CAMARILLO
   2867          16322648             0             0.25                                   6.875                                LUTHERVILLE
   2868          16559052             0             0.25                                   7.125                                  LA QUINTA
   2869          16559215             0             0.25                                   6.875                                 AGUA DULCE
   2870          16369271             0             0.25                                   6.375                                   DUNNIGAN
   2871          16559055             0             0.25                                   6.625                                     RESEDA
   2872          16559217             0             0.25                                    7.25                              GRANADA HILLS
   2873          16369434             0             0.25                                   6.375                                  BRENTWOOD
   2874          16559218             0             0.25                                     6.5                                 UNION CITY
   2875          16369273             0             0.25                                   6.875                                    LA MESA
   2876          16559219             0             0.25                                    6.75                                    SALINAS
   2877          16559058             0             0.25                                   6.375                                     CLOVIS
   2878          16559059             0             0.25                                   6.625                                   MUKILTEO
   2879          16369439             0             0.25                                   7.125                              COEUR D ALENE
   2880          16559220             0             0.25                                     7.5                                  LIVERMORE
   2881          16322655             0             0.25                                     6.5                                 BUENA PARK
   2882          16559222             0             0.25                                     6.5                                 LONG BEACH
   2883          16369601             0             0.25                                    6.75                            SAN LUIS OBISPO
   2884          16559060             0             0.25                                   6.875                                WEST COVINA
   2885          16559061             0             0.25                                   7.125                                HAMBURG TWP
   2886          16369602             0             0.25                                   7.125                                   HINSDALE
   2887          16559224             0             0.25                                   6.875                            ROWLAND HEIGHTS
   2888          16369441             0             0.25                                     6.5                                ALISO VIEJO
   2889          16559063             0             0.25                                   8.125                                LOS ANGELES
   2890          16322631             0             0.25                                   5.625                                    EDWARDS
   2891          16322632             0             0.25                                       7                                  SAN PEDRO
   2892          16386508             0             0.25                                   7.375                              BIG BEAR CITY
   2893          16559038             0             0.25                                       6                                  SAN DIEGO
   2894          16386509             0             0.25                                   6.875                              BOULDER CREEK
   2895          16369095             0             0.25                                     7.5                                   MURRIETA
   2896          16370010             0             0.25                                   6.375                              LAGUNA NIGUEL
   2897          16370014             0             0.25                                    6.75                                  SAN MATEO
   2898          16322630             0             0.25                                    6.75                                  CAMBRIDGE
   2899          16369089             0             0.25                                    7.25                          DELAWARE TOWNSHIP
   2900          16370001             0             0.25                                       7                                    SALINAS
   2901          16370004             0             0.25                                     6.5                                    BIGFORK
   2902          16322622             0             0.25                                    6.25                               MYRTLE BEACH
   2903          16322623             0             0.25                                   7.375                                  BALTIMORE
   2904          16322624             0             0.25                                   7.125                                     ANTHEM
   2905          16386502             0             0.25                                    6.75                                   MOORPARK
   2906          16559032             0             0.25                                   6.875                             MARINA DEL REY
   2907          16322629             0             0.25                                    6.25                                  HENDERSON
   2908          16386503             0             0.25                                     7.5                               GARDEN GROVE
   2909          16559033             0             0.25                                   6.125                                     DULUTH
   2910          16386504             0             0.25                                       7                                LOS ANGELES
   2911          16386505             0             0.25                                    6.75                                   MILLBRAE
   2912          16559035             0             0.25                                     6.5                                 EL CERRITO
   2913          16386506             0             0.25                                     6.5                                   CARLSBAD
   2914          16559036             0             0.25                                    7.75                                    NEEDHAM
   2915          16386507             0             0.25                                     6.5                                  ENCINITAS
   2916          16369084             0             0.25                                    6.75                              MORENO VALLEY
   2917          16340432             0             0.25                                     6.5                                     TACOMA
   2918          16340433             0             0.25                                   7.375                                SIMI VALLEY
   2919          16340434             0             0.25                                       7                                  DALY CITY
   2920          16340436             0             0.25                                   6.375                                CHULA VISTA
   2921          16559021             0             0.25                                     7.5                                     RESEDA
   2922          16322619             0             0.25                                   6.875                           CHESAPEAKE BEACH
   2923          16559025             0             0.25                                   6.625                             HAWTHORN WOODS
   2924          16565092             0             0.25                                   7.875                                  ELIZABETH
   2925          16565093             0             0.25                                     6.5                                    SEASIDE
   2926          16559019             0             0.25                                   6.875                                 SACRAMENTO
   2927          16565094             0             0.25                                   6.875                            PARADISE VALLEY
   2928          16565095             0             0.25                                   6.875                                 SCOTTSDALE
   2929          16369075             0             0.25                                   6.375                                  MINT HILL
   2930          16369238             0             0.25                                    6.25                                   ISSAQUAH
   2931          16565098             0             0.25                                   6.875                                     DENVER
   2932          16565099             0             0.25                                    7.75                                   BETHESDA
   2933          16340430             0             0.25                                   6.875                              NEWPORT BEACH
   2934          16340431             0             0.25                                   7.375                              SAN FRANCISCO
   2935          16322612             0             0.25                                       7                                 SCOTTSDALE
   2936          16559006             0             0.25                                   6.875                                  LITTLETON
   2937          16369224             0             0.25                                     7.5                                  INVERNESS
   2938          16565086             0             0.25                                    7.25                                 EMERYVILLE
   2939          16565088             0             0.25                                    7.75                                    FONTANA
   2940          16565089             0             0.25                                    6.75                                    GILBERT
   2941          16340421             0             0.25                                       7                                    SALINAS
   2942          16340423             0             0.25                                   7.125                                MORGAN HILL
   2943          16340424             0             0.25                                     6.5                                   LAKEWOOD
   2944          16340426             0             0.25                                     7.5                                   PASADENA
   2945          16559010             0             0.25                                    7.75                         GREENWICH TOWNSHIP
   2946          16340427             0             0.25                                    6.75                                     CLOVIS
   2947          16559012             0             0.25                                     6.5                                     CARSON
   2948          16369230             0             0.25                                    6.75                             QUEENS VILLAGE
   2949          16559014             0             0.25                                   6.625                                 CENTEREACH
   2950          16565090             0             0.25                                   6.875                                    HOBOKEN
   2951          16331699             0            0.375                                   7.875                                  Las Vegas
   2952          16331705             0            0.375                                    7.75                                     DOWNEY
   2953          16331755             0            0.375                                   8.625                                    Orlando
   2954          16331864             0            0.375                                   7.875                                    Orlando
   2955          16331880             0            0.375                                   8.625                                 CENTENNIAL
   2956          16331906             0            0.375                                    8.25                                     Dallas
   2957          16331926             0            0.375                                       9                                     Irvine
   2958          16331967             0            0.375                                   7.625                                       KATY
   2959          16331987             0            0.375                                   7.375                                 EAST POINT
   2960          16331994             0            0.375                                     8.5                                LOS ANGELES
   2961          16332041             0            0.375                                    8.25                                   SAN JOSE
   2962          16332044             0            0.375                                     6.5                                    PHOENIX
   2963          16332066             0            0.375                                   7.875                                      HEATH
   2964          16332079             0            0.375                                   8.875                                 The Colony
   2965          16332081             0            0.375                                   8.875                                 The Colony
   2966          16331685             0            0.375                                       8                               FALLS CHURCH
   2967          16331418             0            0.375                                    6.25                                 HUNTINGTON
   2968          16331432             0            0.375                                    8.25                                     CORONA
   2969          16331463             0            0.375                                     8.5                                    HOUSTON
   2970          16331475             0            0.375                                    8.75                                      MIAMI
   2971          16331479             0            0.375                                    7.25                                 Hagerstown
   2972          16331495             0            0.375                                   8.625                                  Hollywood
   2973          16331539             0            0.375                                     7.5                                   CHANDLER
   2974          16331568             0            0.375                                     8.5                                  ROYAL OAK
   2975          16331583             0            0.375                                       8                               Mullica Hill
   2976          16331593             0            0.375                                   5.875                                 Sacramento
   2977          16331614             0            0.375                                     7.5                                 SOUTH LYON
   2978          16331649             0            0.375                                   7.875                                  Las Vegas
   2979          16366295             0            0.375                                     8.5                               Lovettsville
   2980          16366323             0            0.375                                   7.625                                  WARRENTON
   2981          16366326             0            0.375                                    7.75                                  Oxon Hill
   2982          16366331             0            0.375                                   7.125                                      Miami
   2983          16366334             0            0.375                                   7.875                                 SANTA CRUZ
   2984          16366363             0            0.375                                   8.625                               Windsor Mill
   2985          16366378             0            0.375                                     8.5                              Moreno Valley
   2986          16331366             0            0.375                                   6.875                                      Dixon
   2987          16365990             0            0.375                                       8                               Marco Island
   2988          16366117             0            0.375                                   7.875                                  Baltimore
   2989          16366140             0            0.375                                   7.875                                  Baltimore
   2990          16366195             0            0.375                                     8.5                                     Denver
   2991          16365671             0            0.375                                   8.375                                     COLTON
   2992          16365716             0            0.375                                    6.75                                   Bluffton
   2993          16365729             0            0.375                                       8                                   MARICOPA
   2994          16365743             0            0.375                                    7.25                                  Lake City
   2995          16365796             0            0.375                                   7.875                                Gulf Shores
   2996          16365800             0            0.375                                   8.875                                      TAMPA
   2997          16365815             0            0.375                                   6.375                                    HANAHAN
   2998          16365940             0            0.375                                   8.875                                SAN ANTONIO
   2999          16339852             0            0.375                                   6.625                                WATSONVILLE
   3000          16393669             0             0.25                                   6.875                                  Covington
   3001          16393676             0             0.25                                    7.25                                  Riverside
   3002          16393683             0             0.25                                   8.125                                   Sterling
   3003          16393686             0             0.25                                   7.125                                      Bowie
   3004          16393695             0             0.25                                   7.375                                    Fontana
   3005          16393696             0             0.25                                   6.875                                     Oxnard
   3006          16393699             0             0.25                                   7.125                              Saint Charles
   3007          16393702             0             0.25                                   7.625                                   Manassas
   3008          16388924             0             0.25                                   6.625                                Catonsville
   3009          16388931             0             0.25                                   7.375                                Los Angeles
   3010          16388936             0             0.25                                   7.125                                Victorville
   3011          16388942             0             0.25                                   7.375                                  Baltimore
   3012          16388943             0             0.25                                    7.25                                     Sedona
   3013          16388950             0             0.25                                       7                                     Lowell
   3014          16388956             0             0.25                                    7.75                                   Oak Park
   3015          16388958             0             0.25                                       7                                Bladensburg
   3016          16388961             0             0.25                                   6.875                         Desert Hot Springs
   3017          16388962             0             0.25                                   7.125                                    Newtown
   3018          16388965             0             0.25                                       7                            Calabasas Hills
   3019          16388967             0             0.25                                    6.75                                    Seattle
   3020          16388971             0             0.25                                   6.875                                   Palmdale
   3021          16388976             0             0.25                                       6                              Basking Ridge
   3022          16388979             0             0.25                                   7.625                                 Vero Beach
   3023          16388983             0             0.25                                       7                                      Miami
   3024          16388987             0             0.25                                   7.625                                 Sacramento
   3025          16388996             0             0.25                                   7.125                                   San Jose
   3026          16388997             0             0.25                                       7                                  Shoreline
   3027          16389003             0             0.25                                   7.125                                  Henderson
   3028          16389012             0             0.25                                    7.25                                    Bristow
   3029          16389019             0             0.25                                    6.75                                   Bellevue
   3030          16389273             0             0.25                                   6.375                                   Glendale
   3031          16389283             0             0.25                                    7.25                                Los Angeles
   3032          16389288             0             0.25                                     7.5                               San Clemente
   3033          16389382             0             0.25                                    6.75                                Hyattsville
   3034          16389390             0             0.25                                    6.75                                 Lake Worth
   3035          16389395             0             0.25                                   7.125                                   Murrieta
   3036          16389407             0             0.25                                   7.375                                   Monrovia
   3037          16389484             0             0.25                                       7                                   Brooklyn
   3038          16393664             0             0.25                                       7                               Libertyville
   3039          16360893             0             0.25                                     6.5                                Bonney Lake
   3040          16360898             0             0.25                                    6.75                                     Sonoma
   3041          16360904             0             0.25                                       7                                    Hialeah
   3042          16360939             0             0.25                                    7.25                               Copperopolis
   3043          16360943             0             0.25                                       7                           South Lake Tahoe
   3044          16360949             0             0.25                                   6.625                              New Fairfield
   3045          16360952             0             0.25                                   7.375                                   San Jose
   3046          16360956             0             0.25                                       7                                Los Angeles
   3047          16360963             0             0.25                                   6.875                                    Seattle
   3048          16360968             0             0.25                                   7.125                                     Oxnard
   3049          16360982             0             0.25                                   7.375                                    Oakland
   3050          16361173             0             0.25                                   6.875                                   Leesburg
   3051          16361177             0             0.25                                    6.75                                Bakersfield
   3052          16361187             0             0.25                                   7.125                                  Oceanside
   3053          16361192             0             0.25                                   6.875                                     Corona
   3054          16374840             0             0.25                                   7.375                                    Redmond
   3055          16384370             0             0.25                                     6.5                                    Kingman
   3056          16388897             0             0.25                                    7.25                                 Woodbridge
   3057          16388904             0             0.25                                     7.5                                   Palmdale
   3058          16388907             0             0.25                                    7.25                                   Manassas
   3059          16388911             0             0.25                                   6.625                                  Roseville
   3060          16388915             0             0.25                                     7.5                                Bakersfield
   3061          16388921             0             0.25                                   7.375                                West Covina
   3062          16331785             0             0.25                                   7.125                                Saint Cloud
   3063          16331787             0             0.25                                    6.75                                Los Angeles
   3064          16331789             0             0.25                                     6.5                                    Seattle
   3065          16331803             0             0.25                                   6.875                                   Palmdale
   3066          16331810             0             0.25                                     7.5                                West Covina
   3067          16331816             0             0.25                                   6.625                                Los Angeles
   3068          16331820             0             0.25                                   7.125                             Winter Springs
   3069          16331828             0             0.25                                    7.25                                   Lynnwood
   3070          16331831             0             0.25                                   6.625                                  Baltimore
   3071          16331841             0             0.25                                   7.125                                 Northridge
   3072          16331845             0             0.25                                   6.875                                      Delhi
   3073          16331846             0             0.25                                       7                                Queen Creek
   3074          16331857             0             0.25                                    7.25                                 Orangevale
   3075          16331858             0             0.25                                    7.25                                MORGAN HILL
   3076          16331892             0             0.25                                    6.75                                    Concord
   3077          16331898             0             0.25                                   7.375                           Huntington Beach
   3078          16331907             0             0.25                                   7.375                               Maple Valley
   3079          16331909             0             0.25                                    7.25                                 Scottsdale
   3080          16331916             0             0.25                                   6.875                                Los Angeles
   3081          16331955             0             0.25                                   6.875                                   Stockton
   3082          16331969             0             0.25                                   7.375                                    Fernley
   3083          16332005             0             0.25                                   6.875                       Lutherville Timonium
   3084          16332009             0             0.25                                    6.75                                 Fort Myers
   3085          16332010             0             0.25                                    6.25                              Fredericksbrg
   3086          16332012             0             0.25                                    7.25                                    Orlando
   3087          16332019             0             0.25                                       7                                    Waldorf
   3088          16332021             0             0.25                                   6.875                                  BILLERICA
   3089          16332038             0             0.25                                       7                                    Seattle
   3090          16332040             0             0.25                                    6.75                                 Montgomery
   3091          16339366             0             0.25                                   7.125                                  Homestead
   3092          16339567             0             0.25                                    7.25                            Massapequa Park
   3093          16339589             0             0.25                                   6.625                               Rotonda West
   3094          16339631             0             0.25                                   6.875                                   Dumfries
   3095          16360889             0             0.25                                    6.75                                  Las Vegas
   3096          16303591             0             0.25                                   6.875                                     Corona
   3097          16303592             0             0.25                                   7.125                                  Brentwood
   3098          16303596             0             0.25                                    6.75                                    Modesto
   3099          16303612             0             0.25                                    7.25                                     Oxnard
   3100          16304159             0             0.25                                     6.5                                      Miami
   3101          16304160             0             0.25                                    7.25                                   Rockport
   3102          16304243             0             0.25                                   6.875                          Mountlake Terrace
   3103          16304265             0             0.25                                       7                           Rancho Cucamonga
   3104          16304272             0             0.25                                   6.625                                    Edmonds
   3105          16304275             0             0.25                                       7                                   Cerritos
   3106          16304294             0             0.25                                   6.125                                Lindenhurst
   3107          16304301             0             0.25                                    7.25                                Temple City
   3108          16304313             0             0.25                                   6.875                                    Modesto
   3109          16304343             0             0.25                                    7.25                                 Long Beach
   3110          16331733             0             0.25                                    6.75                                   Palmdale
   3111          16331763             0             0.25                                    6.75                                   Palmdale
   3112          16233564             0             0.25                                       7                           Lauderdale Lakes
   3113          16233577             0             0.25                                   7.125                                   Rosemead
   3114          16233579             0             0.25                                   7.125                                    Norwalk
   3115          16233591             0             0.25                                    7.25                                 Germantown
   3116          16233610             0             0.25                                   6.875                              Granada Hills
   3117          16235272             0             0.25                                   6.625                                  Waterford
   3118          16239932             0             0.25                                       7                                   Elmhurst
   3119          16239936             0             0.25                                    6.75                                   Palmdale
   3120          16239937             0             0.25                                   6.875                                 Germantown
   3121          16239956             0             0.25                                   6.125                                    Hanover
   3122          16239959             0             0.25                                   6.625                                    Everett
   3123          16239966             0             0.25                                    7.25                                    Bothell
   3124          16293656             0             0.25                                   6.875                                Bakersfield
   3125          16293666             0             0.25                                   6.625                              Discovery Bay
   3126          16393720             0             0.25                                   7.125                               Lake Almanor
   3127          16393721             0             0.25                                       7                                   Kirkland
   3128          16393722             0             0.25                                   7.375                                   O Fallon
   3129          16393723             0             0.25                                   6.875                                   Palmdale
   3130          16393724             0             0.25                                   7.625                              Santa Clarita
   3131          16393725             0             0.25                                   6.625                                   Whittier
   3132          16393728             0             0.25                                   7.375                                    Ontario
   3133          16393730             0             0.25                                       8                                   El Monte
   3134          16230361             0             0.25                                   7.125                                LOS ANGELES
   3135          16230371             0             0.25                                       7                                     Renton
   3136          16233539             0             0.25                                    7.25                                   Whittier
   3137          16185472             0             0.25                                   6.375                               White Plains
   3138          16186657             0             0.25                                   7.125                                     Merced
   3139          16188528             0             0.25                                   6.375                                   Stockton
   3140          16393706             0             0.25                                     7.5                                 Washington
   3141          16393716             0             0.25                                   7.875                                 Alexandria
   3142          16393718             0             0.25                                   7.625                                Temple City
   3143          16393719             0             0.25                                    6.75                                    Atlanta
   3144          16293668             0             0.25                                   7.125                                    Fontana
   3145          16293709             0             0.25                                   7.125                                  Baltimore
   3146          16293712             0             0.25                                    7.25                               Philadelphia
   3147          16293749             0             0.25                                   6.875                           Wappingers Falls
   3148          16339814             0            0.375                                    7.75                                     Peoria
   3149          16339750             0            0.375                                     7.5                                   MARICOPA
   3150          16339763             0            0.375                                   7.125                                   Columbia
   3151          16342156             0            0.375                                    6.75                             Woodland Hills
   3152          16342160             0            0.375                                    8.25                                  El Mirage
   3153          16342193             0            0.375                                       8                           NORTH OCEAN CITY
   3154          16342224             0            0.375                                       8                                 NORTHVILLE
   3155          16358120             0            0.375                                    8.25                                     Clovis
   3156          16358122             0            0.375                                   7.625                                 COSTA MESA
   3157          16358138             0            0.375                                    8.75                                 CAPE CORAL
   3158          16358151             0            0.375                                   8.375                                      MIAMI
   3159          16358182             0            0.375                                    8.75                                   HINSDALE
   3160          16358344             0            0.375                                   7.125                                  Las Vegas
   3161          16358352             0            0.375                                   7.625                                     NIPOMO
   3162          16358362             0            0.375                                    7.75                                   MARLBORO
   3163          16358366             0            0.375                                       8                                CENTREVILLE
   3164          16358367             0            0.375                                   8.375                                TALLAHASSEE
   3165          16358374             0            0.375                                    8.75                                    BEL AIR
   3166          16358393             0            0.375                                    8.75                                     AURORA
   3167          16358398             0            0.375                                     8.5                             UPPER MARLBORO
   3168          16358400             0            0.375                                    8.75                                       Reno
   3169          16358403             0            0.375                                       8                                     TACOMA
   3170          16358449             0            0.375                                   8.625                              San Francisco
   3171          16358453             0            0.375                                     7.5                                  Las Vegas
   3172          16359062             0            0.375                                     7.5                                Mount Holly
   3173          16359091             0            0.375                                   7.625                                  KETTERING
   3174          16359093             0            0.375                                   7.375                                 QUAKERTOWN
   3175          16359096             0            0.375                                   7.625                                   MANASSAS
   3176          15059743             0            0.375                                     5.5                                    ORLANDO
   3177          16339743             0            0.375                                    8.75                                  ARLINGTON
   3178          16339706             0            0.375                                    7.75                                   CLERMONT
   3179          16339662             0            0.375                                     7.5                                       Lynn
   3180          16233567             0             0.25                                   7.125                                     Fresno
   3181          16233568             0             0.25                                    7.25                              Ellicottville
   3182          16244457             0             0.25                                   6.375                                 NAPERVILLE
   3183          16244458             0             0.25                                   6.625                                 PLAINFIELD
   3184          16244459             0             0.25                                     7.5                                    JUSTICE
   3185          16244462             0             0.25                                   6.875                                WESTCHESTER
   3186          16244464             0             0.25                                    7.25                                  DEERFIELD
   3187          16244465             0             0.25                                   6.875                                    CHICAGO
   3188          16244466             0             0.25                                       7                                  LA GRANGE
   3189          16360838             0            0.375                                    7.25                                      Camas
   3190          16360842             0            0.375                                     8.5                               Myrtle Beach
   3191          16244467             0             0.25                                   7.375                                     AURORA
   3192          16244477             0             0.25                                   6.875                                     BERWYN
   3193          16244478             0             0.25                                    7.25                                 STREAMWOOD
   3194          16244479             0             0.25                                     7.5                                    CHICAGO
   3195          16244482             0             0.25                                     7.5                                 PLAINFIELD
   3196          16365343             0            0.375                                   8.875                                  Flossmoor
   3197          16339651             0            0.375                                   7.375                               FAYETTEVILLE
   3198          16329853             0            0.375                                   7.375                                 Plantation
   3199          16329963             0            0.375                                       8                                     Tucson
   3200          16329964             0            0.375                                    7.25                                 PLAINFIELD
   3201          16329972             0            0.375                                     8.5                                    ROSWELL
   3202          16330015             0            0.375                                     8.5                                  La Quinta
   3203          16330037             0            0.375                                   7.625                                Stockbridge
   3204          16330043             0            0.375                                       7                                  Las Vegas
   3205          16330049             0            0.375                                   8.375                                   MARICOPA
   3206          16330052             0            0.375                                   7.875                                QUEEN CREEK
   3207          16330058             0            0.375                                     8.5                             SAN BERNARDINO
   3208          16330075             0            0.375                                   7.125                                     Dublin
   3209          16330101             0            0.375                                     7.5                                GARDEN CITY
   3210          16330107             0            0.375                                    8.75                               Indianapolis
   3211          16330131             0            0.375                                   8.625                                     ORANGE
   3212          16330132             0            0.375                                    8.25                                     Dallas
   3213          16330152             0            0.375                                    7.25                                 COSTA MESA
   3214          16330153             0            0.375                                   7.875                                   MILLBRAE
   3215          16330156             0            0.375                                   8.125                                   GLENDALE
   3216          16330162             0            0.375                                   8.375                                   Rio Rico
   3217          16330175             0            0.375                                    7.75                         RANCH PALOS VERDES
   3218          16330178             0            0.375                                     7.5                             San Bernardino
   3219          16330206             0            0.375                                    7.75                           BLOOMFIELD HILLS
   3220          16330252             0            0.375                                   8.375                                  Las Vegas
   3221          16330304             0            0.375                                    8.75                                Los Angeles
   3222          16330322             0            0.375                                   8.125                                     Tucson
   3223          16331335             0            0.375                                     7.5                                   LEESBURG
   3224          16331349             0            0.375                                   8.125                                    SWISHER
   3225          16329804             0            0.375                                   6.875                                    Deltona
   3226          16329809             0            0.375                                   7.875                                  La Grange
   3227          16329815             0            0.375                                       8                                      White
   3228          16329826             0            0.375                                   6.375                                   Fairburn
   3229          16329835             0            0.375                                    7.75                                Bella Vista
   3230          16359642             0            0.375                                    8.75                                      Miami
   3231          16359711             0            0.375                                    8.25                               Myrtle Beach
   3232          16357892             0            0.375                                   7.375                                 Plainfield
   3233          15500963             0            0.375                                   5.875                                 NORTHRIDGE
   3234          16349167             0            0.375                                     8.5                                    Herndon
   3235          16349170             0            0.375                                   7.875                                Jersey City
   3236          16107162             0            0.375                                   7.375                                   Surprise
   3237          16329765             0            0.375                                    8.25                                     Tucson
   3238          16163522             0            0.375                                     8.5                                 Nokesville
   3239          16329746             0            0.375                                    6.75                             Mountain House
   3240          16329714             0            0.375                                   7.875                               South Jordan
   3241          16329744             0            0.375                                   6.375                                      Dixon
   3242          16329666             0            0.375                                     8.5                                  Elk Grove
   3243          16329703             0            0.375                                     6.5                                  Las Vegas
   3244          16340397             0             0.25                                   6.375                                  LAS VEGAS
   3245          16386454             0             0.25                                    5.75                                    CONCORD
   3246          16386458             0             0.25                                    6.75                                     OAKLEY
   3247          16370125             0             0.25                                     6.5                                  HOLLISTER
   3248          16370126             0             0.25                                       7                               REDWOOD CITY
   3249          16370129             0             0.25                                   6.625                                   FRANKLIN
   3250          16326931             0            0.375                                     7.5                                   THORNTON
   3251          16326915             0            0.375                                   8.125                                QUEEN CREEK
   3252          16326918             0            0.375                                    8.25                                Queen Creek
   3253          16326847             0            0.375                                       8                                 EL SEGUNDO
   3254          16326872             0            0.375                                     8.5                                   GLENDALE
   3255          16326773             0            0.375                                     7.5                                     LINDON
   3256          16326290             0            0.375                                   6.375                           ROUND LAKE BEACH
   3257          16326306             0            0.375                                   6.625                                    SUNLAND
   3258          16326318             0            0.375                                   6.375                                  WOODSTOCK
   3259          16326387             0            0.375                                   7.375                                      CERES
   3260          16326510             0            0.375                                   6.875                                   Scituate
   3261          16301280             0            0.375                                     6.5                                    PHOENIX
   3262          16301292             0            0.375                                     7.5                                  OAK POINT
   3263          16301326             0            0.375                                    8.25                                  CLARKDALE
   3264          16301394             0            0.375                                     7.5                                SAINT LOUIS
   3265          16339529             0            0.375                                     7.5                                    Gilbert
   3266          16339581             0            0.375                                   7.875                                EAGLE CREST
   3267          16339596             0            0.375                                    7.25                                   STAFFORD
   3268          16339602             0            0.375                                   8.375                                 BRANDYWINE
   3269          16339612             0            0.375                                    6.75                                    Atlanta
   3270          16339624             0            0.375                                   6.875                                 SOUTH GATE
   3271          16301193             0            0.375                                       7                                   Galloway
   3272          16301231             0            0.375                                    6.25                                    BURBANK
   3273          16340396             0             0.25                                    7.25                           HUNTINGTON BEACH
   3274          14900605             0            0.375                                   6.625                                 Fort Myers
   3275          14908744             0            0.375                                     5.5                                  Livermore
   3276          15328185             0            0.375                                    6.75                                  SAN DIEGO
   3277          16061702             0            0.375                                       7                             Rancho Cordova
   3278          16058202             0            0.375                                   7.375                                    Conyers
   3279          15388357             0            0.375                                   5.375                           NORTH PLAINFIELD
   3280          16347225             0            0.375                                     7.5                                    Orlando
   3281          16347254             0            0.375                                    8.75                                    Hayward
   3282          16347183             0            0.375                                     8.5                                  Sahuarita
   3283          16342646             0            0.375                                   7.625                                    Mission
   3284          16342784             0            0.375                                    8.75                                Chula Vista
   3285          16342796             0            0.375                                     8.5                                   Woodmere
   3286          16343580             0            0.375                                    7.75                                  Santa Ana
   3287          16343611             0            0.375                                   7.625                                   Sea Girt
   3288          16343621             0            0.375                                   7.625                                 Black Hawk
   3289          16343482             0            0.375                                    8.75                             SAN BERNARDINO
   3290          16343639             0            0.375                                    8.75                                  Chantilly
   3291          16343668             0            0.375                                   6.875                                Hyattsville
   3292          16343689             0            0.375                                   8.375                                   Lakeport
   3293          16343697             0            0.375                                    8.75                                    Menifee
   3294          16345624             0            0.375                                       9                                    Hampton
   3295          16370684             0             0.25                                     6.5                                  BRENTWOOD
   3296          16370687             0             0.25                                   6.875                                     COLTON
   3297          16406998             0            0.375                                       8                                N LAS VEGAS
   3298          16407002             0            0.375                                   7.875                                   Manassas
   3299          16406938             0            0.375                                   7.375                                     Elkton
   3300          16407016             0            0.375                                   8.125                                    Sanford
   3301          16407045             0            0.375                                       8                                 North Port
   3302          16407048             0            0.375                                   8.625                                Saint Louis
   3303          16406901             0            0.375                                   7.125                                    Phoenix
   3304          16406903             0            0.375                                     8.5                                    Kingman
   3305          16406917             0            0.375                                   8.625                               BLOOMINGDALE
   3306          16406922             0            0.375                                   7.375                                 Perry Hall
   3307          16406859             0            0.375                                    8.25                                    Cypress
   3308          16406870             0            0.375                                     8.5                              Ft Lauderdale
   3309          16406880             0            0.375                                    7.75                                   OAK PARK
   3310          16406834             0            0.375                                   6.875                                   VALDOSTA
   3311          16405630             0            0.375                                     8.5                             Virginia Beach
   3312          16405637             0            0.375                                   7.625                                  Davenport
   3313          16405811             0            0.375                                    8.75                                    Chicago
   3314          16405941             0            0.375                                     8.5                                  Kalamazoo
   3315          16405970             0            0.375                                       8                                 Northglenn
   3316          16405723             0            0.375                                   8.875                                    Delanco
   3317          16405729             0            0.375                                   7.875                                 LOUISVILLE
   3318          16405570             0            0.375                                   8.125                                     Naples
   3319          16405574             0            0.375                                   8.875                               ROHNERT PARK
   3320          16405595             0            0.375                                       7                                BAKERSFIELD
   3321          16405518             0            0.375                                   6.875                                      ALAMO
   3322          16405470             0            0.375                                   8.625                                  Oceanside
   3323          16405406             0            0.375                                    6.75                                  Jonestown
   3324          16405417             0            0.375                                   7.375                                       Kent
   3325          16405421             0            0.375                                    7.75                                  Shoreline
   3326          16405427             0            0.375                                     8.5                            South Salt Lake
   3327          16405429             0            0.375                                     8.5                            South Salt Lake
   3328          16405431             0            0.375                                     8.5                            South Salt Lake
   3329          16405435             0            0.375                                    6.75                               Murfreesboro
   3330          16405450             0            0.375                                   6.875                                     Peoria
   3331          16405359             0            0.375                                   7.875                                       BREA
   3332          16404439             0            0.375                                   7.875                          Greenwood Village
   3333          16405335             0            0.375                                   7.625                                 Birmingham
   3334          16404441             0            0.375                                   7.125                                  ELK GROVE
   3335          16404449             0            0.375                                       7                                    Boulder
   3336          16404462             0            0.375                                    8.25                                   CHANDLER
   3337          16404531             0            0.375                                   8.625                                 NORTHRIDGE
   3338          16369878             0             0.25                                    7.25                                 LONG BEACH
   3339          16369879             0             0.25                                       7                                LOS ANGELES
   3340          16370630             0             0.25                                   6.375                                LOS ANGELES
   3341          16370632             0             0.25                                     7.5                         PALM BEACH GARDENS
   3342          16399602             0             0.25                                   6.875                                    WAILUKU
   3343          16399605             0             0.25                                     6.5                                   GOODYEAR
   3344          16399606             0             0.25                                   6.875                                  SAMMAMISH
   3345          16369885             0             0.25                                     7.5                             SOUTH PASADENA
   3346          16369886             0             0.25                                   6.875                             WOODLAND HILLS
   3347          16369888             0             0.25                                     7.5                                SAN LEANDRO
   3348          16399610             0             0.25                                     6.5                                   WHITTIER
   3349          16399613             0             0.25                                    6.25                                     POMONA
   3350          16369891             0             0.25                                   7.375                        RANCHO PALOS VERDES
   3351          16399618             0             0.25                                   6.625                             WOODLAND HILLS
   3352          16399623             0             0.25                                    6.75                                   BROOKLYN
   3353          16399626             0             0.25                                   6.625                                     CORONA
   3354          16399627             0             0.25                                   6.875                                EL SOBRANTE
   3355          16399628             0             0.25                                       7                                   BETHESDA
   3356          16322686             0             0.25                                   7.375                                    MANTECA
   3357          16322689             0             0.25                                   7.125                                  FAIRFIELD
   3358          16369475             0             0.25                                       7                                     OAKLEY
   3359          16369478             0             0.25                                    7.25                                  LAS VEGAS
   3360          16370239             0             0.25                                   6.625                                  SAN DIEGO
   3361          16322698             0             0.25                                   6.875                                   STOCKTON
   3362          16369480             0             0.25                                   7.125                                    ATLANTA
   3363          16322699             0             0.25                                     6.5                  CANOGA PARK AREA LOS ANGE
   3364          16369809             0             0.25                                   6.875                                    CORBETT
   3365          16369942             0             0.25                                   6.875                                  FAIRFIELD
   3366          16369943             0             0.25                                     6.5                                LOS ANGELES
   3367          16371441             0             0.25                                    6.75                                 SAN MARTIN
   3368          16371442             0             0.25                                     6.5                                MORGAN HILL
   3369          16371457             0             0.25                                   6.625                                     ALPINE
   3370          15387593             0            0.375                                   6.125                                    GILBERT
   3371          16300959             0            0.375                                    7.25                               Gaithersburg
   3372          16300988             0            0.375                                   7.625                                     Denver
   3373          16300853             0            0.375                                   6.875                                    Sunrise
   3374          16371070             0             0.25                                   6.375                                  SAN DIEGO
   3375          16371071             0             0.25                                   5.875                                  SAN DIEGO
   3376          16370182             0             0.25                                     6.5                                  HOLLISTER
   3377          16371235             0             0.25                                    6.75                                 SCOTTSDALE
   3378          16370185             0             0.25                                     7.5                                  ARLINGTON
   3379          16322679             0             0.25                                   7.375                                 BUENA PARK
   3380          16370220             0             0.25                                       7                                BAKERSFIELD
   3381          16370228             0             0.25                                       7                                  RIVERSIDE
   3382          16322682             0             0.25                                    6.25                              STATE COLLEGE
   3383          16370229             0             0.25                                    6.75                                  LIVERMORE
   3384          16322660             0             0.25                                   7.125                                     IRVINE
   3385          16322662             0             0.25                                    6.25                                     ARLETA
   3386          16322665             0             0.25                                   6.875                                    HAYWARD
   3387          16322666             0             0.25                                    7.25                              SANTA CLARITA
   3388          16322668             0             0.25                                   6.875                                   CARLSBAD
   3389          16370212             0             0.25                                   5.875                             UPPER MARLBORO
   3390          16370218             0             0.25                                    6.25                                  FULLERTON
   3391          16322650             0             0.25                                    6.25                                 NORTHRIDGE
   3392          16322651             0             0.25                                   6.375                                   PASADENA
   3393          16322652             0             0.25                                   7.375                                     VENICE
   3394          16322653             0             0.25                                   6.875                                MORGAN HILL
   3395          16322656             0             0.25                                   6.875                           FORT MYERS BEACH
   3396          16322658             0             0.25                                     6.5                              SANTA BARBARA
   3397          16322659             0             0.25                                    6.75                                    BURBANK
   3398          16386519             0             0.25                                       7                                LOS ANGELES
   3399          16322642             0             0.25                                       7                                  LAS VEGAS
   3400          16322647             0             0.25                                    6.75                                    OAKLAND
   3401          16369435             0             0.25                                       6                                CHULA VISTA
   3402          16369086             0             0.25                                   6.875                                    LA MESA
   3403          16322620             0             0.25                                       6                          TWP OF NEW GARDEN
   3404          16322621             0             0.25                                    6.75                                    LINCOLN
   3405          16322625             0             0.25                                   7.125                              PACIFIC GROVE
   3406          16322626             0             0.25                                   6.625                                    ANAHEIM
   3407          16322627             0             0.25                                   6.375                                  ELK GROVE
   3408          16386501             0             0.25                                   6.625                              BEVERLY HILLS
   3409          16322628             0             0.25                                    6.75                                 LONG BEACH
   3410          16322634             0             0.25                                     6.5                                      JAMUL
   3411          16322636             0             0.25                                   6.875                                   NEW YORK
   3412          16386510             0             0.25                                     6.5                                    JACKSON
   3413          16322637             0             0.25                                    6.75                                 OSTERVILLE
   3414          16322638             0             0.25                                   6.875                                    FREMONT
   3415          16386515             0             0.25                                    6.75                                LOS ANGELES
   3416          16340410             0             0.25                                    6.75                               PURCELLVILLE
   3417          16340415             0             0.25                                     6.5                                  SAMMAMISH
   3418          16340416             0             0.25                                       6                                    CLINTON
   3419          16340418             0             0.25                                   7.125                                      EAGLE
   3420          16369063             0             0.25                                   6.125                                    ANAHEIM
   3421          16340425             0             0.25                                       7                              REDONDO BEACH
   3422          16322608             0             0.25                                   7.125                                     CORONA
   3423          16340428             0             0.25                                   6.875                       LA CANADA FLINTRIDGE
   3424          16322609             0             0.25                                   6.125                               MAPLE VALLEY
   3425          16322610             0             0.25                                       7                                LOS ANGELES
   3426          16322611             0             0.25                                   6.875                           HUNTINGTON BEACH
   3427          16322613             0             0.25                                   6.875                              CASTRO VALLEY
   3428          16322614             0             0.25                                   6.125                             MOUNTAIN HOUSE
   3429          16340435             0             0.25                                     7.5                                   TEMECULA
   3430          16322615             0             0.25                                   6.875                                  YARDVILLE
   3431          16322617             0             0.25                                   6.875                                 BRANDYWINE
   3432          16322618             0             0.25                                   6.625                                  RIVERSIDE
   3433          16369405             0             0.25                                     6.5                                MIAMI BEACH
   3434          16369407             0             0.25                                     5.5                                  BLUE BELL
   3435          16369048             0             0.25                                     6.5                                  SAN DIEGO
   3436          16369869             0             0.25                                    6.75                                    PHOENIX
   3437          16316515             0            0.375                                    7.25                              San Francisco
   3438          16318813             0            0.375                                    7.25                           Colorado Springs
   3439          16331233             0            0.375                                   7.375                            Deerfield Beach
   3440          16331285             0            0.375                                   7.875                                   San Jose
   3441          16331312             0            0.375                                   7.625                                     Peoria
   3442          16323706             0            0.375                                   6.625                                     Higley
   3443          16335936             0            0.375                                   7.625                                 Washington
   3444          16327099             0            0.375                                     8.5                                Saint Louis
   3445          16340045             0            0.375                                   8.125                                Fort Mohave
   3446          16339959             0            0.375                                    8.25                             North Wildwood
   3447          16342630             0            0.375                                   7.125                                   Richmond
   3448          16331189             0            0.375                                     7.5                                Hyattsville
   3449          16347123             0             0.25                                   7.125                                QUEEN CREEK
   3450          16347124             0             0.25                                    7.25                           PROSPECT HEIGHTS
   3451          16347125             0             0.25                                       7                                DES PLAINES
   3452          16347126             0             0.25                                   7.375                                  MILWAUKEE
   3453          16347128             0             0.25                                   7.875                               NORTH AURORA
   3454          16347129             0             0.25                                   7.625                            HOFFMAN ESTATES
   3455          16347130             0             0.25                                    6.75                                   HOMEWOOD
   3456          16347133             0             0.25                                       7                                    CHICAGO
   3457          16347134             0             0.25                                     7.5                                       CARY
   3458          16305711             0            0.375                                   7.875                                     Dallas
   3459          16302862             0            0.375                                    8.25                                  PINECREST
   3460          16302863             0            0.375                                   5.875                            NORTH HOLLYWOOD
   3461          16316362             0            0.375                                       7                                   Manassas
   3462          16347113             0             0.25                                       7                                    CHICAGO
   3463          16347114             0             0.25                                     7.5                                 STONE PARK
   3464          16347115             0             0.25                                   6.875                                BOLINGBROOK
   3465          16347116             0             0.25                                     7.5                                    CHICAGO
   3466          16347117             0             0.25                                    6.75                            ROLLING MEADOWS
   3467          16347118             0             0.25                                    6.75                                 SCHAUMBURG
   3468          16347119             0             0.25                                   7.125                                 MONTICELLO
   3469          16347120             0             0.25                                   6.875                              BUFFALO GROVE
   3470          16347121             0             0.25                                     8.5                                  MILWAUKEE
   3471          16347122             0             0.25                                    7.75                                    CHICAGO
   3472          16347107             0             0.25                                   7.375                                     CICERO
   3473          16347108             0             0.25                                   7.125                              HIGHLAND PARK
   3474          16347109             0             0.25                                   8.125                                     CICERO
   3475          16347110             0             0.25                                   6.875                                 WEST ALLIS
   3476          16347112             0             0.25                                   6.875                            WESTERN SPRINGS
   3477          16347095             0             0.25                                   7.875                          ARLINGTON HEIGHTS
   3478          16347096             0             0.25                                   7.375                                   OAK LAWN
   3479          16347098             0             0.25                                   8.375                                   BELLWOOD
   3480          16347099             0             0.25                                    7.75                                   HINSDALE
   3481          16347100             0             0.25                                   7.375                                    CHICAGO
   3482          16347101             0             0.25                                   7.625                                     CICERO
   3483          16347102             0             0.25                                   6.875                                     DENVER
   3484          16347103             0             0.25                                   7.875                                      LISLE
   3485          16347104             0             0.25                                   7.125                                  MILWAUKEE
   3486          16347106             0             0.25                                   6.875                              DOWNERS GROVE
   3487          16303380             0            0.375                                     8.5                                  Fairfield
   3488          16193258             0            0.375                                       7                                  Los Banos
   3489          16293039             0            0.375                                   6.875                              Boynton Beach
   3490          16294932             0            0.375                                   7.125                                  Biddeford
   3491          16297754             0            0.375                                       7                                    Raleigh
   3492          16297763             0            0.375                                     7.5                                   Maricopa
   3493          16297794             0            0.375                                     8.5                                      Davie
   3494          16295052             0            0.375                                     7.5                                     Alpine
   3495          16302139             0            0.375                                    7.25                                    Chicago
   3496          16247683             0            0.375                                       7                             Point Pleasant
   3497          16247713             0            0.375                                     7.5                                    Windham
   3498          16290464             0            0.375                                   8.125                                       Avon
   3499          16239674             0            0.375                                       7                                San Antonio
   3500          16239689             0            0.375                                   7.375                                    Phoenix
   3501          16243509             0            0.375                                     7.5                                      Lyman
   3502          16243551             0            0.375                                   7.125                                  Salisbury
   3503          16243564             0            0.375                                   7.375                                  Las Vegas
   3504          16192552             0            0.375                                    7.25                                    COROLLA
   3505          16192569             0            0.375                                    7.25                                 MIDLOTHIAN
   3506          16246080             0            0.375                                    6.75                                   Richmond
   3507          16246092             0            0.375                                    7.25                            Prescott Valley
   3508          16246155             0            0.375                                   7.375                                      MIAMI
   3509          16246157             0            0.375                                     6.5                                     Blaine
   3510          16234769             0            0.375                                   6.875                                     Renton
   3511          16068217             0             0.25                                   6.125                                  Scarsdale
   3512          16234773             0            0.375                                   7.375                                  Maplewood
   3513          16292048             0            0.375                                   7.125                                 EAST HAVEN
   3514          16292049             0            0.375                                     7.5                                   CALEXICO
   3515          16292050             0            0.375                                    7.25                               MURFREESBORO
   3516          16292051             0            0.375                                   7.375                                    VISALIA
   3517          16292052             0            0.375                                   6.875                                 WASHINGTON
   3518          16292053             0            0.375                                   6.375                                    MILFORD
   3519          16292054             0            0.375                                    7.25                                      MIAMI
   3520          16292056             0            0.375                                    6.75                              COLLEGE PLACE
   3521          16292057             0            0.375                                   6.625                                   STOCKTON
   3522          16292059             0            0.375                                    5.25                                   Danville
   3523          16292060             0            0.375                                     6.5                                  Daly City
   3524          16292062             0            0.375                                    6.25                                 WINCHESTER
   3525          16292063             0            0.375                                    6.75                                  LIVERMORE
   3526          16292065             0            0.375                                   6.625                         HUNTINGTON STATION
   3527          16292067             0            0.375                                   7.375                                     HEBRON
   3528          16292068             0            0.375                                     6.5                                 LONG BEACH
   3529          16292069             0            0.375                                       5                                  NASHVILLE
   3530          16292073             0            0.375                                    6.25                                   FRANKLIN
   3531          16292074             0            0.375                                   7.875                                  RIVERDALE
   3532          16292075             0            0.375                                     7.5                                  NORTHLAKE
   3533          16292076             0            0.375                                    6.75                                  HOLLYWOOD
   3534          16292077             0            0.375                                    6.25                                   EDGEWOOD
   3535          16292079             0            0.375                                       8                                  KNOXVILLE
   3536          16292080             0            0.375                                       8                                    MODESTO
   3537          16292081             0            0.375                                   5.625                                   San Jose
   3538          16292083             0            0.375                                   6.875                                  PITTSBURG
   3539          16292085             0            0.375                                     7.5                                    ORLANDO
   3540          16292086             0            0.375                                     6.5                                FORT LUPTON
   3541          16292087             0            0.375                                    6.25                                  DALY CITY
   3542          16292088             0            0.375                                     7.5                             WILLISTON PARK
   3543          16292089             0            0.375                                   8.375                                   BROCKTON
   3544          16292091             0            0.375                                    5.75                                  Las Vegas
   3545          16292092             0            0.375                                   6.375                                    HOUSTON
   3546          16292093             0            0.375                                    6.75                                    PHOENIX
   3547          16292094             0            0.375                                    5.75                                  Roseville
   3548          16292095             0            0.375                                       8                                  MASONTOWN
   3549          16292096             0            0.375                                   6.125                               DOUGLASVILLE
   3550          16292097             0            0.375                                     6.5                                    OLYMPIA
   3551          16292098             0            0.375                                     7.5                                 FALL RIVER
   3552          16292100             0            0.375                                   6.875                                    CONCORD
   3553          16292101             0            0.375                                    7.25                                     AUBURN
   3554          16292102             0            0.375                                   6.125                                    ODENTON
   3555          16292103             0            0.375                                   7.875                            SAINT AUGUSTINE
   3556          16292104             0            0.375                                   5.875                                      Eagle
   3557          16292105             0            0.375                                    6.25                                  ANNAPOLIS
   3558          16292106             0            0.375                                   7.375                                 WINCHESTER
   3559          16292107             0            0.375                                     7.5                                   STERLING
   3560          16292108             0            0.375                                   6.125                                    PIONEER
   3561          16292110             0            0.375                                   6.625                              SILVER SPRING
   3562          16292111             0            0.375                                     6.5                                DES PLAINES
   3563          16292113             0            0.375                                    7.25                                      TRACY
   3564          16292114             0            0.375                                     9.5                                 GEORGETOWN
   3565          16292115             0            0.375                                   6.875                               GAITHERSBURG
   3566          16292116             0            0.375                                   5.875                             WINTER SPRINGS
   3567          16292118             0            0.375                                   7.875                                  HILLSBORO
   3568          16292119             0            0.375                                       8                                    MIDLAND
   3569          16292120             0            0.375                                   6.375                              NEW CAROLLTON
   3570          16292121             0            0.375                                    6.25                                    BOULDER
   3571          16292122             0            0.375                                    7.25                                     BUFORD
   3572          16292123             0            0.375                                    7.25                             MECHANICSVILLE
   3573          16292124             0            0.375                                   7.375                                     ALPINE
   3574          16292125             0            0.375                                       7                           COLORADO SPRINGS
   3575          16292127             0            0.375                                    7.25                               WILLIAMSTOWN
   3576          16292128             0            0.375                                   7.375                            Saint Augustine
   3577          16292129             0            0.375                                    6.25                                  Daly City
   3578          16292130             0            0.375                                     7.5                                FOREST HILL
   3579          16292131             0            0.375                                   7.475                                       NOVI
   3580          16292132             0            0.375                                   6.875                                     ELKTON
   3581          16292133             0            0.375                                       7                                     FRESNO
   3582          16292134             0            0.375                                   8.375                                    CHICAGO
   3583          16292135             0            0.375                                    6.25                                       KUNA
   3584          16292136             0            0.375                                   6.625                                 WOODBRIDGE
   3585          16292137             0            0.375                                    7.25                                    MODESTO
   3586          16292139             0            0.375                                    6.75                                     AMELIA
   3587          16292140             0            0.375                                    5.75                                     FOLSOM
   3588          16292141             0            0.375                                   5.625                                    DUNDALK
   3589          16292142             0            0.375                                      10                                EAST PEORIA
   3590          16292143             0            0.375                                       7                                 ALEXANDRIA
   3591          16292144             0            0.375                                   6.125                                     CARMEL
   3592          16292145             0            0.375                                       7                                   BELLAIRE
   3593          16292146             0            0.375                                    6.75                                     FRESNO
   3594          16292147             0            0.375                                    6.25                                  LEXINGTON
   3595          16292148             0            0.375                                    6.75                                 WOODBRIDGE
   3596          16292149             0            0.375                                    9.25                              MADEIRA BEACH
   3597          16292150             0            0.375                                    6.25                                MIAMI BEACH
   3598          16292151             0            0.375                                     6.5                                     DENTON
   3599          16292152             0            0.375                                   6.125                                   SARASOTA
   3600          16292153             0            0.375                                     7.5                                  LEXINGTON
   3601          16292154             0            0.375                                       6                                 MARYSVILLE
   3602          16292155             0            0.375                                     7.5                                  GREENBELT
   3603          16292156             0            0.375                                   6.625                                  TELLURIDE
   3604          16292157             0            0.375                                   7.375                              SAN FRANCISCO
   3605          16292158             0            0.375                                    6.75                                New Buffalo
   3606          16292159             0            0.375                                   6.375                                   IMPERIAL
   3607          16292160             0            0.375                                     7.5                                     SMYRNA
   3608          16292026             0            0.375                                   6.625                                  Las Vegas
   3609          16292027             0            0.375                                   6.375                                    ATLANTA
   3610          16292028             0            0.375                                   6.125                                   IMPERIAL
   3611          16292029             0            0.375                                   6.375                                    CHARDON
   3612          16292030             0            0.375                                    6.25                                   Honolulu
   3613          16292031             0            0.375                                     7.5                                   LARKSPUR
   3614          16292032             0            0.375                                    7.25                              EAST ELMHURST
   3615          16292033             0            0.375                                   5.875                                   PALMDALE
   3616          16292034             0            0.375                                     8.5                                      YULEE
   3617          16292035             0            0.375                                    6.75                         HUNTINGTON STATION
   3618          16292037             0            0.375                                   7.375                                    OAKLAND
   3619          16292038             0            0.375                                   7.375                                    PHOENIX
   3620          16292039             0            0.375                                   6.875                            FOUNTAIN VALLEY
   3621          16292040             0            0.375                                    7.25                                  WATERBURY
   3622          16292041             0            0.375                                   6.625                                   GLENDALE
   3623          16292042             0            0.375                                   9.875                                 GEORGETOWN
   3624          16292043             0            0.375                                   7.375                                LAKE FOREST
   3625          16292045             0            0.375                                   5.625                                    CHICAGO
   3626          16292047             0            0.375                                     6.5                                VICTORVILLE
   3627          16225690             0            0.375                                     7.5                               Jacksonville
   3628          16225795             0            0.375                                       7                                Queen Creek
   3629          16225836             0            0.375                                   7.375                                  Las Vegas
   3630          16227804             0            0.375                                    7.25                                 Chesapeake
   3631          16227812             0            0.375                                    6.75                                     Laurel
   3632          16227902             0            0.375                                       8                                 Hobe Sound
   3633          16227908             0            0.375                                    6.75                                   Stockton
   3634          16227938             0            0.375                                   7.125                                   Glendale
   3635          16229941             0            0.375                                     7.5                                Bloomington
   3636          16229961             0            0.375                                   6.875                                 Washington
   3637          16229980             0            0.375                                   7.125                                 Toms River
   3638          16230019             0            0.375                                   6.875                                Hyattsville
   3639          16230047             0            0.375                                    7.25                                 Smithfield
   3640          16231395             0            0.375                                   6.875                                   Surprise
   3641          16231446             0            0.375                                   7.375                                  Las Vegas
   3642          16231347             0            0.375                                   6.125                                Los Angeles
   3643          16231550             0            0.375                                   6.875                                    Phoenix
   3644          16233102             0            0.375                                   7.375                                 Belleville
   3645          16233278             0            0.375                                    6.75                                   Hillside
   3646          16233284             0            0.375                                    6.75                                  Littleton
   3647          16300505             0            0.375                                   7.375                                Lake Geneva
   3648          16300551             0            0.375                                    7.25                                    PHOENIX
   3649          16300587             0            0.375                                   7.375                                    Ballwin
   3650          16300625             0            0.375                                    6.75                                     DRAPER
   3651          16300275             0            0.375                                     6.5                               Apollo Beach
   3652          16300324             0            0.375                                     6.5                                  Vancouver
   3653          16300328             0            0.375                                   6.875                                     Fresno
   3654          16300337             0            0.375                                     6.5                                Paso Robles
   3655          16300339             0            0.375                                   6.875                                  Las Vegas
   3656          16300346             0            0.375                                   6.625                                   BRIGHTON
   3657          16300347             0            0.375                                    6.75                                Queen Creek
   3658          16300435             0            0.375                                       7                               LOCUST GROVE
   3659          16300449             0            0.375                                   7.875                                  CHARLOTTE
   3660          16300454             0            0.375                                    6.75                                      BOWIE
   3661          16300395             0            0.375                                   6.875                                NEWBURYPORT
   3662          16300426             0            0.375                                       8                                     LORTON
   3663          16300157             0            0.375                                   7.625                                  Greenwood
   3664          16300162             0            0.375                                       7                                 Cave Creek
   3665          16300165             0            0.375                                     6.5                                   Savannah
   3666          16300175             0            0.375                                     7.5                                  Kissimmee
   3667          16300184             0            0.375                                   6.875                                  LAS VEGAS
   3668          16300213             0            0.375                                   6.625                                    Everett
   3669          16300223             0            0.375                                   7.625                                 Grove City
   3670          16300245             0            0.375                                   7.625                                  Brentwood
   3671          16296833             0            0.375                                   6.875                                    Sunrise
   3672          16296841             0            0.375                                    7.25                                     Manvel
   3673          16296906             0            0.375                                   6.875                                 TRUSSVILLE
   3674          16296910             0            0.375                                       7                                  Park City
   3675          16296963             0            0.375                                   6.875                                    ATLANTA
   3676          16296999             0            0.375                                   7.375                                     CUTTEN
   3677          16297005             0            0.375                                   7.625                                   Lakewood
   3678          16297010             0            0.375                                   7.375                                    Oakland
   3679          16297016             0            0.375                                    7.25                            North Las Vegas
   3680          16297046             0            0.375                                   6.875                                Los Angeles
   3681          16297054             0            0.375                                    6.75                                 Santa Ynez
   3682          16297056             0            0.375                                   6.875                                      PROVO
   3683          16297071             0            0.375                                    7.25                           COLORADO SPRINGS
   3684          16297079             0            0.375                                   7.375                           COLORADO SPRINGS
   3685          16297098             0            0.375                                   7.125                                FORT LUPTON
   3686          16297152             0            0.375                                   7.125                                     Dallas
   3687          16297160             0            0.375                                   7.375                                     Tucson
   3688          16297186             0            0.375                                    7.25                                   SAN JOSE
   3689          16296455             0            0.375                                    7.25                                   Norcross
   3690          16296457             0            0.375                                   7.125                                     Hudson
   3691          16296561             0            0.375                                   7.375                                  Homestead
   3692          16296572             0            0.375                                   7.125                                      Allen
   3693          16296575             0            0.375                                   7.375                                SPRINGFIELD
   3694          16296583             0            0.375                                     7.5                                     AURORA
   3695          16296606             0            0.375                                     7.5                                 Selbyville
   3696          16296653             0            0.375                                    7.25                                   Gulfport
   3697          16296654             0            0.375                                   7.125                                 Woodbridge
   3698          16296670             0            0.375                                   7.625                                   Tuskegee
   3699          16296678             0            0.375                                   7.625                                  Kissimmee
   3700          16296691             0            0.375                                     7.5                                 Brandywine
   3701          16296730             0            0.375                                   7.375                                     CORONA
   3702          16296731             0            0.375                                   7.625                                 Vero Beach
   3703          16296735             0            0.375                                    7.25                                Tallahassee
   3704          16296741             0            0.375                                   7.125                                   Palm Bay
   3705          16296745             0            0.375                                   7.375                                   Glendale
   3706          16296766             0            0.375                                   7.375                               Arnoldsville
   3707          16296767             0            0.375                                   7.375                                Springfield
   3708          16296768             0            0.375                                       7                                  San Diego
   3709          16296807             0            0.375                                       7                               Jacksonville
   3710          16296824             0            0.375                                   7.375                                    Sunrise
   3711          16295669             0            0.375                                   7.875                                   Chandler
   3712          16295805             0            0.375                                       8                                  ROCKVILLE
   3713          16295823             0            0.375                                     7.5                                 Scottsdale
   3714          16295920             0            0.375                                   8.375                                  LAS VEGAS
   3715          16295922             0            0.375                                     7.5                                     DENVER
   3716          16295362             0            0.375                                   6.625                                   SARASOTA
   3717          16295405             0            0.375                                   7.125                                    Dunedin
   3718          16295420             0            0.375                                       6                                   LEESBURG
   3719          16295460             0            0.375                                   7.375                                 Marysville
   3720          16295470             0            0.375                                   6.625                                WATSONVILLE
   3721          16295472             0            0.375                                    6.25                                  BALTIMORE
   3722          16295487             0            0.375                                    7.25                                   Temecula
   3723          16295494             0            0.375                                   7.625                                    COROLLA
   3724          16295554             0            0.375                                    6.75                                 LOGANVILLE
   3725          16295560             0            0.375                                       7                           ST SIMONS ISLAND
   3726          16295574             0            0.375                                   7.875                                  ROSEMOUNT
   3727          16295617             0            0.375                                   7.625                                    PHOENIX
   3728          16295621             0            0.375                                   7.875                                   Chandler
   3729          16295625             0            0.375                                   7.625                                     CONROE
   3730          16295171             0            0.375                                   6.875                                Morgan Hill
   3731          16295175             0            0.375                                       7                                       Kent
   3732          16295223             0            0.375                                   6.875                                   SAN JOSE
   3733          16295226             0            0.375                                     8.5                               Lehigh Acres
   3734          16295282             0            0.375                                   7.125                                     RIALTO
   3735          16295302             0            0.375                                    7.25                                     Waxhaw
   3736          16295312             0            0.375                                   6.375                               RUSSELLVILLE
   3737          16295315             0            0.375                                   7.125                                 Fort Worth
   3738          16295323             0            0.375                                    7.25                                     Sparks
   3739          16295078             0            0.375                                     7.5                              MITCHELLVILLE
   3740          16295096             0            0.375                                   7.375                                   BEALETON
   3741          16295143             0            0.375                                   7.375                           Saint Petersburg
   3742          16295160             0            0.375                                       8                                  LAS VEGAS
   3743          16295162             0            0.375                                   7.375                                 ALPHARETTA
   3744          16293951             0            0.375                                     7.5                                   OAKPOINT
   3745          16293982             0            0.375                                   7.125                                     Dallas
   3746          16293992             0            0.375                                   7.375                                    Sunrise
   3747          16294046             0            0.375                                   7.375                                 Bloomfield
   3748          16293778             0            0.375                                     7.5                                 GLENN DALE
   3749          16293793             0            0.375                                   6.875                                     Supply
   3750          16293803             0            0.375                                   7.375                                    Lilburn
   3751          16293808             0            0.375                                    8.25                                        ATL
   3752          16293820             0            0.375                                   8.375                                   Carefree
   3753          16293840             0            0.375                                   7.375                                     Frisco
   3754          16293844             0            0.375                                    6.75                                 SAINT PAUL
   3755          16293873             0            0.375                                   7.625                                     ALBANY
   3756          16293903             0            0.375                                       7                                   CULPEPER
   3757          16293909             0            0.375                                     7.5                                 Ocean View
   3758          16293926             0            0.375                                     7.5                                    KENOSHA
   3759          16293522             0            0.375                                   6.875                                 SUGAR LAND
   3760          16293607             0            0.375                                   7.375                                 Birmingham
   3761          16293632             0            0.375                                   7.625                                Saint Louis
   3762          16293638             0            0.375                                   7.875                                  Covington
   3763          16293699             0            0.375                                    7.25                                  HENDERSON
   3764          16102369             0            0.375                                    7.75                                     BOSTON
   3765          16358933             0            0.375                                    7.75                              Ft Lauderdale
   3766          16358939             0            0.375                                   8.625                                Saint Louis
   3767          16358947             0            0.375                                   8.875                                 Buena Park
   3768          16357995             0            0.375                                    8.75                                 SAN RAFAEL
   3769          16358974             0            0.375                                   8.125                                 GIG HARBOR
   3770          16358982             0            0.375                                   8.125                                   APPLETON
   3771          16358013             0            0.375                                   8.375                            Prescott Valley
   3772          16358063             0            0.375                                    7.25                                 Loganville
   3773          16358086             0            0.375                                     7.5                              St Petersburg
   3774          16358092             0            0.375                                    6.75                        Township Of Hampton
   3775          16358094             0            0.375                                     8.5                                      Sealy
   3776          16558866             0             0.25                                   6.875                                       MESA
   3777          16371289             0             0.25                                   6.625                                    BURBANK
   3778          16371297             0             0.25                                    7.25                                     IRVINE
   3779          16369794             0             0.25                                   6.875                                  LEXINGTON
   3780          16371284             0             0.25                                   6.625                                   PEWAUKEE
   3781          16369752             0             0.25                                       7                                    WAILUKU
   3782          16370192             0             0.25                                     6.5                                     DOWNEY
   3783          16370521             0             0.25                                   6.625                                  LAS VEGAS
   3784          16371258             0             0.25                                     6.5                               REISTERSTOWN
   3785          16369774             0             0.25                                    7.25                                  LITTLETON
   3786          16371260             0             0.25                                   7.125                                 KANNAPOLIS
   3787          16370535             0             0.25                                     7.5                                 PARK RIDGE
   3788          16371266             0             0.25                                    7.25                           HUNTINGTON BEACH
   3789          16369783             0             0.25                                   6.375                                   BELLEVUE
   3790          16371320             0             0.25                                    6.25                                   CARLSBAD
   3791          16371324             0             0.25                                   6.875                                    OAKLAND
   3792          16370275             0             0.25                                   6.875                                   FERNDALE
   3793          16368790             0             0.25                                   5.375                             MOUNTAIN HOUSE
   3794          16370284             0             0.25                                    7.25                               KEY BISCAYNE
   3795          16370612             0             0.25                                       7                                 PLEASANTON
   3796          16371344             0             0.25                                    6.25                                     POMONA
   3797          16370291             0             0.25                                     7.5                                    BELMONT
   3798          16371347             0             0.25                                   7.125                             FREDERICKSBURG
   3799          16340408             0             0.25                                   6.875                                    PIERSON
   3800          16386495             0             0.25                                    6.75                                   LA VERNE
   3801          16386496             0             0.25                                       7                                  CAMARILLO
   3802          16370164             0             0.25                                   6.625                                JERSEY CITY
   3803          16369730             0             0.25                                   7.375                                    CHICAGO
   3804          16371222             0             0.25                                   6.625                                LOS ANGELES
   3805          16371223             0             0.25                                    6.25                               SANTA MONICA
   3806          16370171             0             0.25                                   6.875                                  LAS VEGAS
   3807          16371225             0             0.25                                     6.5                                   SAN JOSE
   3808          16371226             0             0.25                                     6.5                              SAN FRANCISCO
   3809          16369811             0             0.25                                    7.25                                  EDGEWATER
   3810          16369815             0             0.25                                       7                                     WALNUT
   3811          16369816             0             0.25                                   7.125                                   SAN JOSE
   3812          16370250             0             0.25                                    6.75                                    MINERAL
   3813          16370256             0             0.25                                    7.25                                   LEESBURG
   3814          16386482             0             0.25                                   6.625                                 SANTA CRUZ
   3815          16386483             0             0.25                                       7                               LAGUNA BEACH
   3816          16369718             0             0.25                                   6.875                                  HAYMARKET
   3817          16386485             0             0.25                                   6.375                             UPPER MARLBORO
   3818          16369719             0             0.25                                    6.25                                   CORRALES
   3819          16386489             0             0.25                                   7.625                                      VISTA
   3820          16369399             0             0.25                                       7                                 WINCHESTER
   3821          16370154             0             0.25                                       6                                     SHARON
   3822          16370155             0             0.25                                    6.25                            NORTH KINGSTOWN
   3823          16371208             0             0.25                                    6.25                                SIMI VALLEY
   3824          16386490             0             0.25                                   5.375                                 SNOQUALMIE
   3825          16369725             0             0.25                                   6.625                                CHULA VISTA
   3826          16386492             0             0.25                                     6.5                                     OAKLEY
   3827          16386493             0             0.25                                       8                                 SANTA CRUZ
   3828          16386494             0             0.25                                       8                                     SOQUEL
   3829          16370145             0             0.25                                    7.25                              LAKE ELSINORE
   3830          16370872             0             0.25                                     6.5                                WILSONVILLE
   3831          16370874             0             0.25                                    6.75                                  SAN DIEGO
   3832          16370875             0             0.25                                    6.75                                SIMI VALLEY
   3833          16370853             0             0.25                                     6.5                                     OAKTON
   3834          16371504             0             0.25                                     7.5                                     ORANGE
   3835          16371512             0             0.25                                   7.125                                  PALO ALTO
   3836          16371191             0             0.25                                   7.625                                   HIGHLAND
   3837          16370178             0             0.25                                     6.5                                WATSONVILLE
   3838          16370179             0             0.25                                       7                                SIMI VALLEY
   3839          16369741             0             0.25                                    6.75                                    GARDENA
   3840          16369905             0             0.25                                   7.125                              RANCHO MIRAGE
   3841          16358903             0            0.375                                       8                                CHEVY CHASE
   3842          16371179             0             0.25                                    7.25                     RANCHO SANTA MARGARITA
   3843          16369694             0             0.25                                   5.875                                     HOWELL
   3844          16559198             0             0.25                                    6.75                                MORGAN HILL
   3845          16559199             0             0.25                                    6.25                           RANCHO CUCAMONGA
   3846          16369579             0             0.25                                    5.75                                  INVERNESS
   3847          16371221             0             0.25                                   6.375                                  INGLEWOOD
   3848          16370175             0             0.25                                   7.125                              SANTA BARBARA
   3849          16370176             0             0.25                                   6.625                                SIMI VALLEY
   3850          16290989             0            0.375                                   6.875                                      Foley
   3851          16291047             0            0.375                                    6.75                                    ORLANDO
   3852          16291091             0            0.375                                    7.25                                    Sunrise
   3853          16291134             0            0.375                                   6.875                              COMMERCE CITY
   3854          16291157             0            0.375                                   7.375                                 BRONXVILLE
   3855          16291191             0            0.375                                    7.25                                    Phoenix
   3856          16291200             0            0.375                                     6.5                                      Miami
   3857          16291208             0            0.375                                    7.25                            Sun City Center
   3858          16291272             0            0.375                                    8.25                                     TUCSON
   3859          16358812             0            0.375                                    7.75                                      Selma
   3860          16358813             0            0.375                                   7.625                                  Charlotte
   3861          16358815             0            0.375                                   7.875                                   MANASSAS
   3862          16358826             0            0.375                                    8.75                                       ERIE
   3863          16290953             0            0.375                                     7.5                                    Gilbert
   3864          16290986             0            0.375                                    7.25                                    ORLANDO
   3865          16290874             0            0.375                                   7.625                                 WASHINGTON
   3866          16290910             0            0.375                                   7.625                                   Lithonia
   3867          16290934             0            0.375                                   7.375                                  ROYAL OAK
   3868          16248453             0            0.375                                     6.5                                  LAS VEGAS
   3869          16290640             0            0.375                                     8.5                                    Houston
   3870          16290552             0            0.375                                    7.25                                   Goodyear
   3871          16290689             0            0.375                                       8                                    Lubbock
   3872          16290728             0            0.375                                   7.625                                    Lubbock
   3873          16290747             0            0.375                                   7.375                                    CULLMAN
   3874          16290750             0            0.375                                   6.875                                   Fairhope
   3875          16290756             0            0.375                                     7.5                                     MOBILE
   3876          16290759             0            0.375                                    6.75                             West Melbourne
   3877          16290760             0            0.375                                   7.625                                 Cape Coral
   3878          16290762             0            0.375                                    7.25                                     Odessa
   3879          16290763             0            0.375                                   6.375                                  Nashville
   3880          16290765             0            0.375                                   6.875                                   Haughton
   3881          16290771             0            0.375                                    6.75                                     Naples
   3882          16290774             0            0.375                                   6.625                                   Sarasota
   3883          16290781             0            0.375                                   6.375                                     Naples
   3884          16290558             0            0.375                                   7.125                                 KITTY HAWK
   3885          16290591             0            0.375                                   6.875                                     CANTON
   3886          16386499             0             0.25                                    7.75                                  ESCONDIDO
   3887          16371055             0             0.25                                    6.25                             VALLEY SPRINGS
   3888          16371217             0             0.25                                       7                                   WESTPORT
   3889          16369731             0             0.25                                   6.125                            WEST PALM BEACH
   3890          16369732             0             0.25                                    7.25                                 PLAINVILLE
   3891          16369734             0             0.25                                     7.5                                     MARINA
   3892          16559193             0             0.25                                     6.5                                   GASTONIA
   3893          16559194             0             0.25                                    6.75                                    SEATTLE
   3894          16559195             0             0.25                                   6.375                                   SAN JOSE
   3895          16369574             0             0.25                                   7.375                                  WHITEFISH
   3896          16248010             0            0.375                                   5.625                                     NAPLES
   3897          16248016             0            0.375                                   7.375                              PEMBROKE PNES
   3898          16248032             0            0.375                                   7.375                                      LEEDS
   3899          16248043             0            0.375                                   6.375                                 Brookfield
   3900          16248084             0            0.375                                    7.25                                  LAS VEGAS
   3901          16248090             0            0.375                                     7.5                                      Bowie
   3902          16248125             0            0.375                                   7.125                                  LAS VEGAS
   3903          16248165             0            0.375                                   7.125                                 MYERS FLAT
   3904          16248199             0            0.375                                     6.5                                SHELBYVILLE
   3905          16248233             0            0.375                                    8.25                                 Mamaroneck
   3906          16248242             0            0.375                                   7.125                            DEERFIELD BEACH
   3907          16248395             0            0.375                                   6.875                                       Avon
   3908          16248413             0            0.375                                   8.125                                    Concord
   3909          16248332             0            0.375                                   7.375                                   CABRILLO
   3910          16349899             0            0.375                                    8.25                                   SURPRISE
   3911          16349907             0            0.375                                       9                                      TEMPE
   3912          16349915             0            0.375                                   8.625                                    Lathrop
   3913          16349919             0            0.375                                   8.125                                  Las Vegas
   3914          16349925             0            0.375                                    7.75                                 San Marcos
   3915          16349939             0            0.375                                    7.75                                  Elk Grove
   3916          16357966             0            0.375                                   8.375                                 CAPE CORAL
   3917          16358775             0            0.375                                       8                                  Milwaukie
   3918          16357970             0            0.375                                   8.375                                 Scottsdale
   3919          16358799             0            0.375                                   7.625                                  Charlotte
   3920          16399607             0             0.25                                       7                                 OCEAN CITY
   3921          16370507             0             0.25                                   6.875                               CORAL GABLES
   3922          16371372             0             0.25                                   7.375                                      TRACY
   3923          16349832             0            0.375                                   8.125                                   Surprise
   3924          16349853             0            0.375                                   7.875                                    Chelsea
   3925          16349655             0            0.375                                   7.875                                   DANVILLE
   3926          16349688             0            0.375                                     8.5                                    Molalla
   3927          16349702             0            0.375                                    7.75                                 BOCA RATON
   3928          16349728             0            0.375                                   7.875                                    Oakland
   3929          16349750             0            0.375                                     8.5                                    CO SPGS
   3930          16349791             0            0.375                                    8.75                                     FRISCO
   3931          16349813             0            0.375                                   6.875                                   MARICOPA
   3932          16349477             0            0.375                                   6.375                                  Bluffdale
   3933          16349481             0            0.375                                     8.5                        INVER GROVE HEIGHTS
   3934          16349484             0            0.375                                    6.75                                    Gilbert
   3935          16349487             0            0.375                                   7.875                                   PALATINE
   3936          16349491             0            0.375                                   7.125                                  LAS VEGAS
   3937          16349507             0            0.375                                     8.5                                    Mcallen
   3938          16349540             0            0.375                                   7.625                                LOS ANGELES
   3939          16349584             0            0.375                                    8.75                                     Gering
   3940          16349603             0            0.375                                     8.5                                   Syracuse
   3941          16349611             0            0.375                                     7.5                              ELLICOTT CITY
   3942          16349623             0            0.375                                     7.5                                     DEDHAM
   3943          16235467             0            0.375                                   7.125                                    Houston
   3944          16235301             0            0.375                                     7.5                                   La Palma
   3945          16235246             0            0.375                                   6.625                                   RICHMOND
   3946          16235339             0            0.375                                   7.375                                  Englewood
   3947          16235149             0            0.375                                   7.375                                    Orlando
   3948          16235169             0            0.375                                     7.5                                     Vernal
   3949          16235051             0            0.375                                     8.5                               Lake Jackson
   3950          16235064             0            0.375                                    8.75                                 Bridgeport
   3951          16235066             0            0.375                                    8.75                                  Waterbury
   3952          16235087             0            0.375                                     6.5                                    LINCOLN
   3953          16235095             0            0.375                                    7.25                                    ATLANTA
   3954          16235107             0            0.375                                    7.25                                 SACRAMENTO
   3955          16233416             0            0.375                                   7.375                                   SANTA FE
   3956          16233444             0            0.375                                       8                                       Avon
   3957          16233472             0            0.375                                     7.5                                   CHANDLER
   3958          16233502             0            0.375                                   7.875                                  HENDERSON
   3959          16233594             0            0.375                                    7.25                                     AURORA
   3960          16233601             0            0.375                                   6.875                                    BRISTOW
   3961          16233611             0            0.375                                    6.75                                     IRVINE
   3962          16233647             0            0.375                                    7.25                                    Acworth
   3963          16233673             0            0.375                                    6.75                                   Surprise
   3964          16233710             0            0.375                                       7                                      Bowie
   3965          16233770             0            0.375                                    7.25                                   Lakeland
   3966          16233804             0            0.375                                   6.125                                BALL GROUND
   3967          16233808             0            0.375                                    7.25                                GAINESVILLE
   3968          16233826             0            0.375                                    6.75                                    CUMMING
   3969          16233851             0            0.375                                   7.125                                     Canton
   3970          16233868             0            0.375                                   7.375                                  Cedaredge
   3971          16233964             0            0.375                                    6.75                                     NAPLES
   3972          16233334             0            0.375                                    8.75                                     Dallas
   3973          16234005             0            0.375                                    7.25                                 Cave Creek
   3974          16234021             0            0.375                                    7.25                                      Azusa
   3975          16231788             0            0.375                                   6.625                  WOODLAND HILLS AREA LOS A
   3976          16231802             0            0.375                                   6.875                                    FREMONT
   3977          16231825             0            0.375                                    7.25                                  SAN DIEGO
   3978          16232040             0            0.375                                   6.875                                 RILEYVILLE
   3979          16232048             0            0.375                                   7.125                                   WITTMANN
   3980          16232079             0            0.375                                   6.875                                MINNEAPOLIS
   3981          16232108             0            0.375                                   7.375                                    CYPRESS
   3982          16232118             0            0.375                                     7.5                                    Buckeye
   3983          16232126             0            0.375                                   7.125                             MOUNTAIN HOUSE
   3984          16232153             0            0.375                                   6.875                            North Las Vegas
   3985          16232265             0            0.375                                   7.125                                    Phoenix
   3986          16231836             0            0.375                                    6.25                                  Las Vegas
   3987          16231851             0            0.375                                   7.375                           COLORADO SPRINGS
   3988          16231855             0            0.375                                   7.375                                    Kingman
   3989          16231864             0            0.375                                   6.625                                     TOWSON
   3990          16232335             0            0.375                                    8.25                                     RAMONA
   3991          16231941             0            0.375                                   7.125                              South Holland
   3992          16231958             0            0.375                                    7.25                                Chula Vista
   3993          16231980             0            0.375                                   7.375                                    Tamarac
   3994          16231582             0            0.375                                   6.875                                  Hermiston
   3995          16231625             0            0.375                                     6.5                                  Elk Grove
   3996          16231673             0            0.375                                    7.25                                      Tampa
   3997          16231696             0            0.375                                   6.875                                   LONETREE
   3998          16230701             0            0.375                                    6.75                                  Las Vegas
   3999          16230705             0            0.375                                   7.375                                  HAVERHILL
   4000          16230736             0            0.375                                   6.875                                    ORLANDO
   4001          16230757             0            0.375                                    7.25                                     CARSON
   4002          16230788             0            0.375                                   6.125                                 Snellville
   4003          16230799             0            0.375                                   7.375                                       LUTZ
   4004          16230811             0            0.375                                     7.5                                Albuquerque
   4005          16230825             0            0.375                                    8.25                                LOS ANGELES
   4006          16230628             0            0.375                                    7.25                                  Kissimmee
   4007          16230646             0            0.375                                    6.75                                   KENNESAW
   4008          16230661             0            0.375                                    6.75                                     Clovis
   4009          16230849             0            0.375                                   8.625                                     Gurdon
   4010          16230851             0            0.375                                   6.875                                    REDDING
   4011          16230887             0            0.375                                       7                                     Perris
   4012          16230928             0            0.375                                    7.25                                  ARLINGTON
   4013          16230685             0            0.375                                   7.125                                 WASHINGTON
   4014          16228617             0            0.375                                    6.75                             MOUNTAIN HOUSE
   4015          16228622             0            0.375                                   7.625                             MOUNTAIN HOUSE
   4016          16228266             0            0.375                                    7.75                                     DENVER
   4017          16228297             0            0.375                                       7                                  Livermore
   4018          16228327             0            0.375                                       7                                  Las Vegas
   4019          16228329             0            0.375                                     7.5                                   MC HENRY
   4020          16228368             0            0.375                                     8.5                                    Houston
   4021          16228372             0            0.375                                   7.625                                     Irvine
   4022          16230165             0            0.375                                   7.375                            VINT HILL FARMS
   4023          16230184             0            0.375                                   7.375                                  San Diego
   4024          16230230             0            0.375                                   6.875                                DES PLAINES
   4025          16230234             0            0.375                                     6.5                               SHERMAN OAKS
   4026          16230299             0            0.375                                   6.875                                  Las Vegas
   4027          16230307             0            0.375                                    7.25                                  Las Vegas
   4028          16230339             0            0.375                                   7.875                               COLLEGE PARK
   4029          16230368             0            0.375                                       7                                  CRESTWOOD
   4030          16230396             0            0.375                                   6.875                                LOS ANGELES
   4031          16230429             0            0.375                                    7.25                            North Las Vegas
   4032          16230486             0            0.375                                     7.5                              VLG LOCH LOYD
   4033          16230523             0            0.375                                    8.75                                 WINCHESTER
   4034          16230576             0            0.375                                       7                              LAWRENCEVILLE
   4035          16228456             0            0.375                                       7                                 Grosse Ile
   4036          16228462             0            0.375                                   6.375                               Winter Haven
   4037          16228471             0            0.375                                     7.5                            West Palm Beach
   4038          16228475             0            0.375                                    7.25                                 SAN MARCOS
   4039          16226446             0            0.375                                     8.5                                     MEDINA
   4040          16226471             0            0.375                                    7.25                                   LA PLATA
   4041          16226604             0            0.375                                   7.625                                   RICHMOND
   4042          16226607             0            0.375                                   7.625                               Rohnert Park
   4043          16226673             0            0.375                                   6.625                            Boiling Springs
   4044          16228030             0            0.375                                   7.375                                 LAKE WORTH
   4045          16228102             0            0.375                                   7.125                              SILVER SPRING
   4046          16228107             0            0.375                                   7.375                                     IRVINE
   4047          16228118             0            0.375                                   7.625                           SARATOGA SPRINGS
   4048          16228127             0            0.375                                    7.25                             Salt Lake City
   4049          16228168             0            0.375                                     6.5                               Falls Church
   4050          16228186             0            0.375                                    7.25                                  Las Vegas
   4051          16226774             0            0.375                                   7.625                                   SAN JOSE
   4052          16226015             0            0.375                                   6.625                               Jacksonville
   4053          16226200             0            0.375                                   8.125                                      Ogden
   4054          16226201             0            0.375                                   7.125                                    ORLANDO
   4055          16226206             0            0.375                                     6.5                                  LAS VEGAS
   4056          16226347             0            0.375                                     7.5                                   OOLTEWAH
   4057          16245317             0            0.375                                   6.875                                  DALY CITY
   4058          16245331             0            0.375                                   7.375                                     DENVER
   4059          16243361             0            0.375                                       7                                   EL CAJON
   4060          16245395             0            0.375                                    7.25                                  HENDERSON
   4061          16243440             0            0.375                                       7                                   AVONDALE
   4062          16245262             0            0.375                                   7.625                                    WINDHAM
   4063          16225929             0            0.375                                   8.125                                 WINCHESTER
   4064          16225876             0            0.375                                   8.375                                     Austin
   4065          16225880             0            0.375                                   8.375                                     Austin
   4066          16224377             0            0.375                                    7.25                                  Brunswick
   4067          16224403             0            0.375                                       7                                  Las Vegas
   4068          16224410             0            0.375                                    7.25                                    Chicago
   4069          16224441             0            0.375                                       7                                    Ventura
   4070          16224442             0            0.375                                     9.5                                Kansas City
   4071          16224448             0            0.375                                    6.75                                 Long Beach
   4072          16224500             0            0.375                                    6.75                                       NOVI
   4073          16224513             0            0.375                                    7.25                                  Las Vegas
   4074          16224592             0            0.375                                   7.375                                  LANCASTER
   4075          16224614             0            0.375                                   6.875                                CHINO HILLS
   4076          16224629             0            0.375                                   6.875                                     DENVER
   4077          16224665             0            0.375                                   6.625                                  Las Vegas
   4078          16224683             0            0.375                                   7.375                                  FULLERTON
   4079          16224085             0            0.375                                   7.125                             UPPER MARLBORO
   4080          16224133             0            0.375                                   7.375                                       YUMA
   4081          16224136             0            0.375                                   5.875                                 HAGERSTOWN
   4082          16224225             0            0.375                                   7.375                                    CHICAGO
   4083          16224280             0            0.375                                    7.25                                San Jacinto
   4084          16349464             0            0.375                                   7.625                           Rancho Cucamonga
   4085          16349459             0            0.375                                    6.75                              Lake Elsinore
   4086          16224072             0            0.375                                   7.125                              Lawrenceville
   4087          16368831             0             0.25                                   5.625                                    LINCOLN
   4088          16559181             0             0.25                                   7.375                           HUNTINGTON BEACH
   4089          16559184             0             0.25                                   7.625                                     CORONA
   4090          16559185             0             0.25                                   7.625                                LOS ANGELES
   4091          16369727             0             0.25                                       7                                   SAN JOSE
   4092          16368836             0             0.25                                   6.875                                     BOSTON
   4093          16559187             0             0.25                                   7.375                                SIMI VALLEY
   4094          16368838             0             0.25                                   7.375                                   SAN JOSE
   4095          16386497             0             0.25                                   7.375                                      IVINS
   4096          16386498             0             0.25                                    6.75                                MILL VALLEY
   4097          16369569             0             0.25                                    6.75                                  INGLEWOOD
   4098          16559180             0             0.25                                   7.625                                  RIVERSIDE
   4099          16369231             0             0.25                                     6.5                  LOS ANGELES   (SUNLAND AR
   4100          16369236             0             0.25                                    7.25                                 WELLINGTON
   4101          16369237             0             0.25                                    7.25                             WOODCLIFF LAKE
   4102          16369245             0             0.25                                    7.25                                PISMO BEACH
   4103          16370005             0             0.25                                   6.625                                      MIAMI
   4104          16370008             0             0.25                                   6.875                               AGOURA HILLS
   4105          16369254             0             0.25                                     6.5                        INVER GROVE HEIGHTS
   4106          16369255             0             0.25                                     7.5                               MORTON GROVE
   4107          16370017             0             0.25                                   7.375                                  CAMARILLO
   4108          16369264             0             0.25                                       6                                    VENTURA
   4109          16369277             0             0.25                                   5.875                              SAN FRANCISCO
   4110          16369284             0             0.25                                     6.5                                  ARLINGTON
   4111          16370041             0             0.25                                   6.875                                  BRUNSWICK
   4112          16370047             0             0.25                                    7.25                                SIMI VALLEY
   4113          16370048             0             0.25                                   6.625                              SANTA CLARITA
   4114          16369611             0             0.25                                   6.125                              SAN FRANCISCO
   4115          16196926             0            0.375                                   7.625                               SOUTH RIDING
   4116          16196927             0            0.375                                   7.375                         CORNWALL ON HUDSON
   4117          16370059             0             0.25                                    5.75                               RANDALLSTOWN
   4118          16166388             0             0.25                                    6.75                                  HENDERSON
   4119          16207382             0            0.375                                    7.25                            FORT LAUDERDALE
   4120          16046717             0             0.25                                   5.875                             SALT LAKE CITY
   4121          16121704             0            0.375                                   5.875                                CHAPEL HILL
   4122          16134869             0            0.375                                    7.25                                    YUCAIPA
   4123          16066282             0            0.375                                    7.75                                    Atlanta
   4124          16062001             0             0.25                                    6.75                           Port Saint Lucie
   4125          16069115             0             0.25                                   6.375                               Gaithersburg
   4126          16107765             0             0.25                                   6.125                                  Baltimore
   4127          16116474             0             0.25                                   6.875                                   New York
   4128          16639400             0             0.25                                   7.375                             SOUTH PASADENA
   4129          16639401             0             0.25                                     6.5                                   TRIANGLE
   4130          16639402             0             0.25                                    6.75                                    KETCHUM
   4131          16648313             0             0.25                                   7.125                                    MIRAMAR
   4132          16639403             0             0.25                                    6.75                               BEAVER CREEK
   4133          16648314             0             0.25                                   7.375                                   MUKILTEO
   4134          16639404             0             0.25                                    6.75                                 LAKE TAPPS
   4135          16648315             0             0.25                                   6.875                                CHULA VISTA
   4136          16639405             0             0.25                                    7.25                             BONITA SPRINGS
   4137          16648316             0             0.25                                   6.625                                    SOLVANG
   4138          16639406             0             0.25                                   6.625                                    HAMPTON
   4139          16648317             0             0.25                                    7.25                                SOUTHAMPTON
   4140          16639407             0             0.25                                       6                                  LAKE ELMO
   4141          16648318             0             0.25                                    7.25                                 COSTA MESA
   4142          16639408             0             0.25                                    7.75                          LADERA RANCH AREA
   4143          16648319             0             0.25                                       7                        SOUTH SAN FRANCISCO
   4144          16639409             0             0.25                                     6.5                                  ENCINITAS
   4145          16648320             0             0.25                                       7                                ALISO VIEJO
   4146          16639410             0             0.25                                    6.75                               SANTA MONICA
   4147          16648321             0             0.25                                   6.875                                     HAILEY
   4148          16639411             0             0.25                                   7.125                                  FAIR OAKS
   4149          16648322             0             0.25                                   7.125                                     AUSTIN
   4150          16639412             0             0.25                                    6.75                                  LAS VEGAS
   4151          16639414             0             0.25                                       7                                  LAKE MARY
   4152          16639415             0             0.25                                       7                                       HILO
   4153          16639416             0             0.25                                     6.5                                     CORONA
   4154          16639417             0             0.25                                       7                           HUNTINGTON BEACH
   4155          16639418             0             0.25                                    6.75                                 SANTA YNEZ
   4156          16639420             0             0.25                                     8.5                           HUNTINGTON BEACH
   4157          16639421             0             0.25                                       7                                       DUCK
   4158          16639422             0             0.25                                    6.75                                     IRVINE
   4159          16639423             0             0.25                                   6.875                             WOODLAND HILLS
   4160          16639424             0             0.25                                   7.625                                SAN LORENZO
   4161          16639425             0             0.25                                       7                                 WASHINGTON
   4162          16639426             0             0.25                                   6.625                                   WILMETTE
   4163          16639427             0             0.25                                   6.875                    VILLAGE OF PALMETTO BAY
   4164          16639428             0             0.25                                     6.5                                     HOLLIS
   4165          16639429             0             0.25                                     7.5                                     IRVINE
   4166          16639430             0             0.25                                    6.75                                     DALLAS
   4167          16639431             0             0.25                                    6.75                                     DOWNEY
   4168          16639432             0             0.25                                       7                                   TEMECULA
   4169          16639433             0             0.25                                    8.25                                 SAN MARCOS
   4170          16639434             0             0.25                                     6.5                                 SAN MARCOS
   4171          16639435             0             0.25                                   6.875                                  RIVERSIDE
   4172          16639436             0             0.25                                     6.5                                   FILLMORE
   4173          16639437             0             0.25                                       7                                SIMI VALLEY
   4174          16639438             0             0.25                                    6.75                                   TORRANCE
   4175          16639439             0             0.25                                   6.125                                  SAN DIEGO
   4176          16639440             0             0.25                                   6.875                                       BREA
   4177          16639441             0             0.25                                    7.25                                    SALINAS
   4178          16639442             0             0.25                                   7.125                                     MARINA
   4179          16639443             0             0.25                                   6.875                           RANCHO CUCAMONGA
   4180          16639444             0             0.25                                   4.875                               SAN CLEMENTE
   4181          16639445             0             0.25                                   7.375                                SOUTH PARIS
   4182          16639446             0             0.25                                   8.375                                  SAN DIEGO
   4183          16647806             0             0.25                                    6.75                                LAKE FOREST
   4184          16647807             0             0.25                                   6.375                                 LONG BEACH
   4185          16647808             0             0.25                                     6.5                                 WASHINGTON
   4186          16647809             0             0.25                                       7                                  BRENTWOOD
   4187          16647810             0             0.25                                   6.875                                LAKE FOREST
   4188          16647811             0             0.25                                   6.875                                   COLUMBIA
   4189          16639349             0             0.25                                   6.875                                   MILLBRAE
   4190          16639350             0             0.25                                       6                              BERMUDA DUNES
   4191          16639351             0             0.25                                    6.75                                   NEW YORK
   4192          16639352             0             0.25                                   7.125                              STATEN ISLAND
   4193          16639354             0             0.25                                    6.75                                   SAN JOSE
   4194          16639361             0             0.25                                    6.75                                  RIVERSIDE
   4195          16639362             0             0.25                                       7                                 CAVE CREEK
   4196          16639363             0             0.25                                   6.625                                 NORTHRIDGE
   4197          16639364             0             0.25                                     7.5                                  OCEANSIDE
   4198          16639365             0             0.25                                     6.5                                     OXNARD
   4199          16639366             0             0.25                                    6.25                                 COARSEGOLD
   4200          16639367             0             0.25                                       7                                     ORANGE
   4201          16639368             0             0.25                                   6.625                              SANTA BARBARA
   4202          16639369             0             0.25                                    7.25                                     AROMAS
   4203          16639370             0             0.25                                       6                                LOS ANGELES
   4204          16639371             0             0.25                                    6.75                                 CHATSWORTH
   4205          16639372             0             0.25                                   6.625                                  SAN DIEGO
   4206          16639373             0             0.25                                   8.125                                      BOISE
   4207          16639374             0             0.25                                    6.75                                    TURLOCK
   4208          16639375             0             0.25                                   6.875                               SANTA MONICA
   4209          16639376             0             0.25                                   6.625                                 (ALTA LOMA) RANCHO CU
   4210          16639377             0             0.25                                       7                                  ESCONDIDO
   4211          16639378             0             0.25                                       6                                    YUCAIPA
   4212          16639379             0             0.25                                    6.75                                    ORLANDO
   4213          16639380             0             0.25                                    6.25                                   KEY WEST
   4214          16639381             0             0.25                                     6.5                                WESTMINSTER
   4215          16639382             0             0.25                                   6.625                              SANTA BARBARA
   4216          16639383             0             0.25                                     6.5                                     GOLETA
   4217          16639385             0             0.25                                    6.25                                LOS ANGELES
   4218          16639386             0             0.25                                   7.125                                SIMI VALLEY
   4219          16639387             0             0.25                                   6.875                                       OJAI
   4220          16639388             0             0.25                                       7                              REDONDO BEACH
   4221          16639389             0             0.25                                       8                             WASHINGTON TWP
   4222          16639390             0             0.25                                    7.75                                  LA QUINTA
   4223          16639391             0             0.25                                   6.875                                    REDMOND
   4224          16639392             0             0.25                                     5.5                              SANTA CLARITA
   4225          16639393             0             0.25                                    8.25                                CHINO HILLS
   4226          16639394             0             0.25                                       7                            SAN LUIS OBISPO
   4227          16639395             0             0.25                                   6.875                                   ANDERSON
   4228          16639396             0             0.25                                   7.125                        SOUTH SAN FRANCISCO
   4229          16639397             0             0.25                                   6.875                                      BOWIE
   4230          16639398             0             0.25                                     6.5                                LOS ANGELES
   4231          16639399             0             0.25                                   6.875                                 SANTA ROSA
   4232          16639355             0             0.25                                    7.75                                PLAYA VISTA
   4233          16639356             0             0.25                                    7.75                                 MONTEBELLO
   4234          16639357             0             0.25                                    6.75                               INDIAN WELLS
   4235          16639358             0             0.25                                    6.75                                     TUSTIN
   4236          16639359             0             0.25                                    6.75                                  SAN DIEGO
   4237          16639360             0             0.25                                    7.25                                  ROSEVILLE
   4238          16639332             0             0.25                                    7.25                                 SACRAMENTO
   4239          16639333             0             0.25                                   6.875                                  SAN DIEGO
   4240          16639335             0             0.25                                       7                                    TURLOCK
   4241          16639336             0             0.25                                     6.5                               GARDNERVILLE
   4242          16639337             0             0.25                                   6.625                                     CORONA
   4243          16639338             0             0.25                                   6.375                                  PARK CITY
   4244          16639339             0             0.25                                   6.375                                  HENDERSON
   4245          16639340             0             0.25                                   6.375                                   EL CAJON
   4246          16639341             0             0.25                                       8                            FORT LAUDERDALE
   4247          16639343             0             0.25                                   6.875                                 BURLINGAME
   4248          16639344             0             0.25                                   6.375                                      INDIO
   4249          16639345             0             0.25                                       7                               CHESTERFIELD
   4250          16639346             0             0.25                                   7.375                              PACIFIC GROVE
   4251          16639347             0             0.25                                     6.5                                CHULA VISTA
   4252          16639348             0             0.25                                   6.375                  PLAYA DEL REY AREA LOS AN
   4253          15634500             0             0.25                                   5.625                                 BOCA RATON
   4254          16404353             0            0.375                                   7.875                               Lincoln City
   4255          16649350             0             0.25                                    6.75                                 SANTA YNEZ
   4256          16649360             0             0.25                                   6.625                                     COLTON
   4257          16242961             0            0.375                                   6.875                                YORBA LINDA
   4258          16242965             0            0.375                                   7.375                                 SOUTH BEND
   4259          16243055             0            0.375                                       7                           EAST LOS ANGELES
   4260          16243060             0            0.375                                   7.875                              Saint Charles
   4261          16243122             0            0.375                                    7.25                               PALMETTO BAY
   4262          16243184             0            0.375                                   6.625                                  Las Vegas
   4263          16243191             0            0.375                                   7.375                                      Miami
   4264          16243226             0            0.375                                    8.25                             Mountain House
   4265          16243309             0            0.375                                     7.5                             Woodland Hills
   4266          16242810             0            0.375                                   6.875                                   TORRANCE
   4267          16242816             0            0.375                                     8.5                           COLORADO SPRINGS
   4268          15990394             0            0.375                                   6.625                                      Chico
   4269          15990448             0            0.375                                   7.625                                       Alta
   4270          16131646             0            0.375                                   6.875                                 Greenfield
   4271          16129437             0            0.375                                   6.875                                   MARICOPA
   4272          16171828             0            0.375                                   6.875                                    ROCKLIN
   4273          16169055             0            0.375                                    7.25                                  LAS VEGAS
   4274          16169188             0            0.375                                   7.125                                SAINT LOUIS
   4275          16169209             0            0.375                                   7.625                                    Waltham
   4276          16169369             0            0.375                                   8.625                                SUMMERFIELD
   4277          16169375             0            0.375                                   7.625                                    Madison
   4278          16142140             0            0.375                                    6.75                                  Las Vegas
   4279          16121199             0            0.375                                    6.75                              Lawrenceville
   4280          16121331             0            0.375                                   7.375                                   Cheyenne
   4281          16119268             0            0.375                                    6.75                                BAKERSFIELD
   4282          16119324             0            0.375                                   8.625                                 Leominster
   4283          16119652             0            0.375                                   7.875                                     CICERO
   4284          16119221             0            0.375                                   7.875                               Schererville
   4285          16649361             0             0.25                                       7                                      MIAMI
   4286          16649352             0             0.25                                   7.125                                  CAMARILLO
   4287          16649353             0             0.25                                    7.25                                   TORRANCE
   4288          16649363             0             0.25                                     6.5                                LOS ANGELES
   4289          16649355             0             0.25                                   7.375                               REDWOOD CITY
   4290          16649356             0             0.25                                    7.75                   LOS ANGELES SHERMAN OAKS
   4291          16649347             0             0.25                                   6.625                                     DUBLIN
   4292          16649357             0             0.25                                    6.75                                 BROOMFIELD
   4293          16649348             0             0.25                                   6.375                                   DANVILLE
   4294          16649358             0             0.25                                    6.75                             SAN BERNARDINO
   4295          16649359             0             0.25                                   6.875                                   WOODSIDE
   4296          16404318             0            0.375                                   7.375                              Port St Lucie
   4297          16187684             0            0.375                                     6.5                                   BROCKTON
   4298          16201663             0            0.375                                   8.375                                    Chicago
   4299          16207955             0            0.375                                    5.25                           Colorado Springs
   4300          16247767             0            0.375                                    8.75                                Minneapolis
   4301          16296591             0            0.375                                    7.25                                    GREELEY
   4302          16322855             0            0.375                                    7.25                                   Murrieta
   4303          16323443             0            0.375                                     7.5                                     AURORA
   4304          16329870             0            0.375                                   7.875                                   LAUGHLIN
   4305          16329952             0            0.375                                     8.5                                   Berkeley
   4306          16331870             0            0.375                                   8.125                               Jacksonville
   4307          16335203             0            0.375                                       8                               White Salmon
   4308          16335735             0            0.375                                       9                                     Encino
   4309          16335737             0            0.375                                   7.375                               Gardnerville
   4310          16342030             0            0.375                                     7.5                              Pinellas Park
   4311          16342120             0            0.375                                       7                                     PEORIA
   4312          16344749             0            0.375                                    8.75                                  FULLERTON
   4313          16347347             0            0.375                                   7.875                              Newport Beach
   4314          16347395             0            0.375                                    8.25                                 Chatsworth
   4315          16347733             0            0.375                                   6.375                                     Apopka
   4316          16347958             0            0.375                                    7.75                                  BRENTWOOD
   4317          16349499             0            0.375                                    8.75                                   HERCULES
   4318          16358042             0            0.375                                   8.125                                  NAGS HEAD
   4319          16358052             0            0.375                                   8.125                                  NAGS HEAD
   4320          16358328             0            0.375                                   6.375                             Mountain House
   4321          16358779             0            0.375                                   7.625                              Sea Isle City
   4322          16358973             0            0.375                                   7.875                                    Wayzata
   4323          16358998             0            0.375                                     8.5                                     Tucson
   4324          16359104             0            0.375                                    8.75                                 Santa Rosa
   4325          16359554             0            0.375                                       8                                 Scottsdale
   4326          16360254             0            0.375                                    8.25                                   Pasadena
   4327          16361248             0            0.375                                   7.375                                     GOSHEN
   4328          16361321             0            0.375                                   8.375                                   EDINBURG
   4329          16361446             0            0.375                                   7.375                                     AURORA
   4330          16365576             0            0.375                                       9                                    RALEIGH
   4331          16365592             0            0.375                                    8.75                           Rancho Cucamonga
   4332          16365746             0            0.375                                    8.25                                MIAMI BEACH
   4333          16365759             0            0.375                                   8.875                               VIRGINIA BCH
   4334          16365946             0            0.375                                     8.5                                   GLENDALE
   4335          16368155             0            0.375                                     8.5                                      Sandy
   4336          16368520             0            0.375                                       7                                   Maricopa
   4337          16371876             0            0.375                                     6.5                                     Peoria
   4338          16371890             0            0.375                                     8.5                                    Raleigh
   4339          16371932             0            0.375                                     7.5                                     Durham
   4340          16372071             0            0.375                                     8.5                                 BRIARCLIFF
   4341          16372146             0            0.375                                       7                                San Antonio
   4342          16374781             0            0.375                                     6.5                                 Sacramento
   4343          16374805             0            0.375                                    6.25                                  Charlotte
   4344          16374821             0            0.375                                     6.5                                 Sacramento
   4345          16374831             0            0.375                                   6.875                                 Sacramento
   4346          16375830             0            0.375                                     6.5                                     Durham
   4347          16376982             0            0.375                                   7.875                                   CARLSBAD
   4348          16377134             0            0.375                                   8.375                               OWINGS MILLS
   4349          16377264             0            0.375                                       7                                      Aiken
   4350          16377306             0            0.375                                       7                                  Gibsonton
   4351          16378111             0            0.375                                   8.875                                   LA PLACE
   4352          16378562             0            0.375                                   8.875                                   Murrieta
   4353          16378634             0            0.375                                     8.5                                STUDIO CITY
   4354          16382743             0            0.375                                   8.875                                  BALTIMORE
   4355          16382817             0            0.375                                       9                                     Durham
   4356          16383144             0            0.375                                     8.5                                  Lancaster
   4357          16383163             0            0.375                                    8.75                                    SALINAS
   4358          16383197             0            0.375                                   8.625                                    PHOENIX
   4359          16383342             0            0.375                                   8.875                            West Sacramento
   4360          16384209             0            0.375                                     6.5                                 Sacramento
   4361          16384248             0            0.375                                       8                                   PORTLAND
   4362          16384273             0            0.375                                    8.25                                      Indio
   4363          16384349             0            0.375                                    8.25                                    GILBERT
   4364          16387074             0            0.375                                    8.75                               SIMPSONVILLE
   4365          16387081             0            0.375                                    8.75                                     EASLEY
   4366          16387182             0            0.375                                       7                                    Manteca
   4367          16387263             0            0.375                                   8.875                             BONITA SPRINGS
   4368          16387284             0            0.375                                   7.875                                  Lancaster
   4369          16387286             0            0.375                                   7.625                                  Las Vegas
   4370          16387503             0            0.375                                    8.75                                     AUBURN
   4371          16387522             0            0.375                                   8.875                                      Nampa
   4372          16387537             0            0.375                                     8.5                                 KENSINGTON
   4373          16388706             0            0.375                                   6.875                            North Las Vegas
   4374          16388715             0            0.375                                    7.75                                   STOCKTON
   4375          16388721             0            0.375                                   8.625                                 Cape Coral
   4376          16388743             0            0.375                                   9.125                                HYATTSVILLE
   4377          16388818             0            0.375                                    7.25                                   Beaumont
   4378          16388928             0            0.375                                     8.5                               Jacksonville
   4379          16388972             0            0.375                                       8                               Ladera Ranch
   4380          16389028             0            0.375                                   8.875                                 WASHINGTON
   4381          16389266             0            0.375                                   7.875                                     DALLAS
   4382          16389392             0            0.375                                    6.75                                 LONG BEACH
   4383          16389442             0            0.375                                    7.75                                Bakersfield
   4384          16389554             0            0.375                                   7.625                                   Rosedale
   4385          16390099             0            0.375                                   7.625                                 Harrisburg
   4386          16390127             0            0.375                                     8.5                                    Dalzell
   4387          16390280             0            0.375                                   7.875                                  Lexington
   4388          16390283             0            0.375                                   6.125                                     Madera
   4389          16390399             0            0.375                                   8.875                              San Francisco
   4390          16390470             0            0.375                                   6.875                                     Anthem
   4391          16390482             0            0.375                                   8.875                                 ALPHARETTA
   4392          16390521             0            0.375                                    8.75                               San Fernando
   4393          16392337             0            0.375                                    8.75                                 ALEXANDRIA
   4394          16392370             0            0.375                                    8.75                                  ARLINGTON
   4395          16392381             0            0.375                                     8.5                                    Atlanta
   4396          16392425             0            0.375                                   8.625                                     Parker
   4397          16392441             0            0.375                                     8.5                                      Hiram
   4398          16392630             0            0.375                                     8.5                                  HAVERHILL
   4399          16392811             0            0.375                                   8.375                                  Las Vegas
   4400          16392814             0            0.375                                     7.5                                 BOX CANYON
   4401          16392823             0            0.375                                   7.875                                    Fremont
   4402          16392840             0            0.375                                    8.75                                   San Jose
   4403          16393588             0            0.375                                   7.875                                    Benicia
   4404          16393608             0            0.375                                    6.75                              TRAVERSE CITY
   4405          16393710             0            0.375                                    8.25                                Spring Hill
   4406          16393790             0            0.375                                   7.875                                    Lincoln
   4407          16393803             0            0.375                                    6.25                                    Orlando
   4408          16393820             0            0.375                                    8.25                                       Avon
   4409          16393841             0            0.375                                    6.75                                    Orlando
   4410          16393853             0            0.375                                     8.5                                      Tyler
   4411          16393904             0            0.375                                    8.75                           Rancho Cucamonga
   4412          16394106             0            0.375                                   6.625                                    GILBERT
   4413          16394319             0            0.375                                    7.75                                     Pomona
   4414          16395285             0            0.375                                    6.75                                  Las Vegas
   4415          16395292             0            0.375                                   8.125                                     Anthem
   4416          16395300             0            0.375                                       7                            Paradise Valley
   4417          16395455             0            0.375                                   6.875                                     Encino
   4418          16395470             0            0.375                                    8.75                                  Baltimore
   4419          16395550             0            0.375                                   8.125                                 Norristown
   4420          16395700             0            0.375                                   7.875                                    Phoenix
   4421          16395813             0            0.375                                    8.25                                 Perry Hall
   4422          16395825             0            0.375                                   7.875                                     AZALEA
   4423          16397127             0            0.375                                    6.75                                 Sacramento
   4424          16397132             0            0.375                                     8.5                                   Columbus
   4425          16397234             0            0.375                                    8.25                                  Bradenton
   4426          16397242             0            0.375                                    8.75                                San Leandro
   4427          16397265             0            0.375                                    7.75                           LAKE HAVASU CITY
   4428          16397367             0            0.375                                   7.875                                     MEDWAY
   4429          16397386             0            0.375                                     8.5                                GARDEN CITY
   4430          16397403             0            0.375                                    8.75                               FALLS CHURCH
   4431          16397419             0            0.375                                    8.75                                     BOSTON
   4432          16397484             0            0.375                                     8.5                                  Cleveland
   4433          16397543             0            0.375                                   9.625                            New Port Richey
   4434          16397556             0            0.375                                    8.75                                    Phoenix
   4435          16400556             0            0.375                                    6.25                                 Sacramento
   4436          16400853             0            0.375                                     8.5                              DAVIDSONVILLE
   4437          16400925             0            0.375                                   5.999                           Rancho Cucamonga
   4438          16401005             0            0.375                                   8.375                               Key Biscayne
   4439          16401659             0            0.375                                   6.625                                  Palo Alto
   4440          16402140             0            0.375                                    7.75                                     PLAINS
   4441          16402361             0            0.375                                    6.75                                  LAS VEGAS
   4442          16402682             0            0.375                                    7.75                                  Henderson
   4443          16402776             0            0.375                                   7.125                                   CERRITOS
   4444          16404435             0            0.375                                   7.125                                 OKEECHOBEE
   4445          16405910             0            0.375                                   8.125                                 Streamwood
   4446          16407268             0            0.375                                   6.875                                GAINESVILLE
   4447          16419038             0            0.375                                       7                             SALT LAKE CITY
   4448          16419445             0            0.375                                       9                                 WASHINGTON
   4449          16419681             0            0.375                                    7.75                                     Winder
   4450          16419950             0            0.375                                     6.5                                     CANTON
   4451          16420207             0            0.375                                     6.5                                       YUMA
   4452          16420298             0            0.375                                   6.875                               PICKERINGTON
   4453          16420691             0            0.375                                   6.875                                      FARGO
   4454          16422619             0            0.375                                     6.5                              St Petersburg
   4455          16422652             0            0.375                                   6.875                                Chula Vista
   4456          16422777             0            0.375                                   6.875                                 SEAL BEACH
   4457          16422830             0            0.375                                   7.375                               PORT HUENEME
   4458          16468245             0            0.375                                    7.25                             Mount Pleasant
   4459          16468314             0            0.375                                    7.25                                 Scottsdale
   4460          16468669             0            0.375                                    7.25                                  Riverside
   4461          16540132             0            0.375                                    7.25                                  San Diego
   4462          16540196             0            0.375                                    8.45                                    Atwater
   4463          16540366             0            0.375                                       8                                  MILWAUKIE
   4464          16540461             0            0.375                                     6.5                                    Benicia
   4465          16543918             0            0.375                                       7                                     Dallas
   4466          16546120             0            0.375                                    6.75                                    BEL AIR
   4467          16546221             0            0.375                                    6.75                                      Dixon
   4468          16546314             0            0.375                                       7                                  LA QUINTA
   4469          16549377             0            0.375                                   6.375                              SAN FRANCISCO
   4470          16549404             0            0.375                                   6.875                                   MURRIETA
   4471          16549491             0            0.375                                    8.25                                     Tucson
   4472          16549523             0            0.375                                   6.625                                  ROSEVILLE
   4473          16551626             0            0.375                                       7                                    Tamarac
   4474          16551637             0            0.375                                   7.125                                    Detroit
   4475          16551700             0            0.375                                    6.75                                    Modesto
   4476          16551714             0            0.375                                       9                                    Houston
   4477          16551873             0            0.375                                   7.375                                       Lodi
   4478          16551986             0            0.375                                   6.875                                 GROVE CITY
   4479          16552092             0            0.375                                       7                                   MARICOPA
   4480          16564574             0            0.375                                   7.125                                  Kissimmee
   4481          16568799             0            0.375                                    8.55                                  Hollywood
   4482          16568902             0            0.375                                   6.625                                       MESA
   4483          16571603             0            0.375                                    6.75                                  Las Vegas
   4484          16571859             0            0.375                                   6.625                                   LEESBURG
   4485          16574974             0            0.375                                   7.125                                     MARANA
   4486          16575272             0            0.375                                    7.75                            Prescott Valley
   4487          16596012             0            0.375                                     7.5                                  Hopatcong





                 LOAN_SEQ STATE               ZIP_CODE                PROPTYPE            MATURITY_DATE


--------------------------------------------------------------------------------


      1          16242782 CA                     95758           Single Family                 20360601
      2          16242804 MD                     20746                     PUD                 20360401
      3          16247980 GA                     30318             Condominium                 20360601
      4          16247985 FL                     32207             Condominium                 20360601
      5          16340417 FL                     33180           Single Family                 20360701
      6          16340412 CA                     95127           Single Family                 20360701
      7          16340413 CA                     92648           Single Family                 20360601
      8          16340414 VT                      5340           Single Family                 20360701
      9          16369053 VA                     22041           Single Family                 20360701
     10          16247962 GA                     31410             Condominium                 20360501
     11          16247919 CO                     80016               Townhouse                 20360601
     12          16543371 IL                     60629           Single Family                 20360801
     13          16543372 IL                     60634           Single Family                 20360801
     14          16543373 IL                     60606             Condominium                 20360801
     15          16543374 IL                     60074             Condominium                 20360801
     16          16543375 IL                     60016           Single Family                 20360801
     17          16543376 IL                     60544           Single Family                 20360801
     18          16543377 IL                     60415           Single Family                 20360801
     19          16402746 AZ                     86326           Single Family                 20360801
     20          16402735 CA                     90242           Single Family                 20360801
     21          16402648 WA                     98466              2-4 Family                 20360801
     22          16402656 OR                     97850           Single Family                 20360801
     23          16402657 SC                     29418                     PUD                 20360801
     24          16402685 OR                     97850           Single Family                 20360801
     25          16402717 VA                     22150           Single Family                 20360801
     26          16402553 NJ                      7055              2-4 Family                 20360801
     27          16402579 AZ                     85028           Single Family                 20360801
     28          16402618 CO                     80908           Single Family                 20360801
     29          16402482 TX                     76140           Single Family                 20360801
     30          16402225 AZ                     85719           Single Family                 20360801
     31          16402243 VA                     22153                     PUD                 20360801
     32          16402251 GA                     30350             Condominium                 20360801
     33          16402308 UT                     84074           Single Family                 20360801
     34          16402320 CA                     93312           Single Family                 20360701
     35          16402328 WA                     98199           Single Family                 20360801
     36          16402343 CO                     80012           Single Family                 20360801
     37          16402366 MD                     21702             Condominium                 20360801
     38          16402141 FL                     33021                   CO-OP                 20360801
     39          16402147 OH                     43228           Single Family                 20360801
     40          16402105 AZ                     85296                     PUD                 20360801
     41          16402113 WA                     98021           Single Family                 20360801
     42          16402067 CO                     80915           Single Family                 20360801
     43          16402083 AZ                     85349           Single Family                 20360801
     44          16402087 AZ                     85239                     PUD                 20360801
     45          16402012 SC                     29406                     PUD                 20360801
     46          16402015 CA                     95726           Single Family                 20360801
     47          16402051 NV                     89031           Single Family                 20360801
     48          16402054 NV                     89121           Single Family                 20360801
     49          16401888 VA                     20136                     PUD                 20360701
     50          16401890 NV                     89101           Single Family                 20360801
     51          16401896 WA                     98043           Single Family                 20360801
     52          16401919 CA                     94547                     PUD                 20360901
     53          16401922 NJ                      7202              2-4 Family                 20360801
     54          16401994 MD                     20783           Single Family                 20360801
     55          16401834 OR                     97301           Single Family                 20360801
     56          16401835 GA                     30228               Townhouse                 20360701
     57          16401844 VA                     22191           Single Family                 20360801
     58          16401867 FL                     32810           Single Family                 20360801
     59          16401876 FL                     34953                     PUD                 20360701
     60          16401881 NV                     89436                     PUD                 20360701
     61          16401887 VA                     22191             Condominium                 20360701
     62          16400990 OH                     44320                     PUD                 20360801
     63          16400998 FL                     33881                     PUD                 20360801
     64          16401009 CA                     90017           Single Family                 20360801
     65          16400978 CO                     80134             Condominium                 20360801
     66          16400836 FL                     34235             Condominium                 20360701
     67          16400841 TN                     37863           Single Family                 20360801
     68          16400898 OR                     97701                     PUD                 20360801
     69          16400667 MD                     21230               Townhouse                 20360801
     70          16400683 GA                     30605               Townhouse                 20360801
     71          16400690 FL                     32901                     PUD                 20360801
     72          16400697 IN                     46038                     PUD                 20360801
     73          16400709 MD                     20874               Townhouse                 20360801
     74          16400726 CA                     91352           Single Family                 20360801
     75          16400778 CA                     93277           Single Family                 20360801
     76          16400782 VA                     22193               Townhouse                 20360801
     77          16400789 AZ                     85340                     PUD                 20360801
     78          16400391 AZ                     85223           Single Family                 20360801
     79          16400412 AZ                     85223           Single Family                 20360801
     80          16400427 NV                     89178                     PUD                 20360801
     81          16400443 VA                     22191                     PUD                 20360801
     82          16400452 MD                     20721                     PUD                 20360801
     83          16400476 VA                     20176                     PUD                 20360801
     84          16400478 AZ                     85242                     PUD                 20360801
     85          16400497 CA                     93222           Single Family                 20360801
     86          16400526 FL                     34746                     PUD                 20360801
     87          16400545 MI                     48205           Single Family                 20360801
     88          16400547 AZ                     85243                     PUD                 20360801
     89          16400562 AZ                     85008             Condominium                 20360801
     90          16400563 FL                     32259             Condominium                 20360801
     91          16400567 FL                     32254           Single Family                 20360801
     92          16400579 FL                     32003             Condominium                 20360701
     93          16400589 UT                     84107             Condominium                 20360801
     94          16400598 TX                     78006                     PUD                 20360701
     95          16400614 CA                     92677           Single Family                 20360801
     96          16400619 TX                     78201              2-4 Family                 20360801
     97          16400631 FL                     34994             Condominium                 20360701
     98          16397504 AZ                     85388                     PUD                 20360801
     99          16397540 AZ                     85248                     PUD                 20360801
    100          16397541 GA                     30248                     PUD                 20360801
    101          16397544 TX                     75034                     PUD                 20360701
    102          16397566 TX                     75098                     PUD                 20360701
    103          16400364 AZ                     85008             Condominium                 20360801
    104          16400366 IN                     47123           Single Family                 20360801
    105          16400379 AZ                     85222           Single Family                 20360801
    106          16397385 NV                     89179           Single Family                 20360801
    107          16397473 HI                     96825             Condominium                 20360801
    108          16397475 AR                     72401           Single Family                 20360801
    109          16397494 NY                     11721             Condominium                 20360801
    110          16397500 FL                     32707             Condominium                 20360801
    111          16397346 WI                     54177           Single Family                 20360801
    112          16397349 UT                     84102           Single Family                 20360801
    113          16397357 TX                     77375                     PUD                 20360801
    114          16397256 FL                     33306             Condominium                 20360801
    115          16397259 CA                     90805           Single Family                 20360801
    116          16397268 TX                     76022           Single Family                 20360801
    117          16397281 AR                     72401           Single Family                 20360801
    118          16397288 FL                     33971           Single Family                 20360801
    119          16397175 MD                     20603                     PUD                 20360701
    120          16397180 MS                     39503           Single Family                 20360801
    121          16397200 UT                     84088           Single Family                 20360701
    122          16397201 MD                     20850             Condominium                 20360701
    123          16397205 MI                     48642           Single Family                 20360701
    124          16397217 NC                     27610              2-4 Family                 20360601
    125          16397225 FL                     33971           Single Family                 20360801
    126          16395696 MN                     87002           Single Family                 20360801
    127          16395709 CA                     92832           Single Family                 20360701
    128          16395728 CA                     92113           Single Family                 20360801
    129          16395733 TX                     76209           Single Family                 20360801
    130          16395755 AZ                     85741           Single Family                 20360801
    131          16395758 AZ                     85032             Condominium                 20360801
    132          16395763 FL                     34434           Single Family                 20360801
    133          16395785 MD                     21158                     PUD                 20360801
    134          16395793 CA                     93638           Single Family                 20360801
    135          16395808 CA                     92612             Condominium                 20360801
    136          16395820 MD                     20774                     PUD                 20360801
    137          16395829 MD                     20707                     PUD                 20360801
    138          16395837 WA                     98199              2-4 Family                 20360801
    139          16397092 NC                     28546           Single Family                 20360801
    140          16397094 FL                     33782           Single Family                 20360701
    141          16397137 WI                     53222           Single Family                 20360801
    142          16397139 FL                     33062           Single Family                 20360801
    143          16395516 CO                     80229                     PUD                 20360801
    144          16395543 TX                     75116           Single Family                 20360801
    145          16395547 AZ                     85042           Single Family                 20360801
    146          16395554 TX                     76210                     PUD                 20360801
    147          16395574 OH                     45415           Single Family                 20360801
    148          16395605 FL                     33603              2-4 Family                 20360801
    149          16395625 WA                     98632           Single Family                 20360801
    150          16395637 KS                     66223           Single Family                 20360801
    151          16395648 CA                     95838           Single Family                 20360801
    152          16395669 AZ                     85254           Single Family                 20360701
    153          16395497 IN                     46038                     PUD                 20360801
    154          16395449 CA                     91342           Single Family                 20360801
    155          16395452 TX                     78664                     PUD                 20360801
    156          16395457 FL                     33936           Single Family                 20360801
    157          16395372 GA                     30115           Single Family                 20360801
    158          16395374 GA                     30043           Single Family                 20360801
    159          16395335 NV                     89147             Condominium                 20360801
    160          16395341 VA                     23936           Single Family                 20360801
    161          16395239 CA                     95835           Single Family                 20360801
    162          16395245 NV                     89081                     PUD                 20360801
    163          16395249 NV                     89110               Townhouse                 20360801
    164          16395264 CA                     94952           Single Family                 20360801
    165          16395281 AZ                     85201              2-4 Family                 20360701
    166          16394128 GA                     30180           Single Family                 20360701
    167          16394045 AZ                     85338                     PUD                 20360801
    168          16394050 FL                     33134             Condominium                 20360801
    169          16394108 AZ                     85259                     PUD                 20360801
    170          16394112 CA                     91977           Single Family                 20360801
    171          16393998 AZ                     85243                     PUD                 20360801
    172          16393912 VA                     20136                     PUD                 20360701
    173          16393918 FL                     33901              2-4 Family                 20360801
    174          16393932 FL                     33971           Single Family                 20360801
    175          16393892 CA                     92543           Single Family                 20360801
    176          16393618 CA                     91711           Single Family                 20360801
    177          16393624 CA                     90210           Single Family                 20360801
    178          16393648 AZ                     85251             Condominium                 20360801
    179          16393656 CA                     94553           Single Family                 20360801
    180          16393707 FL                     33071             Condominium                 20360801
    181          16393732 FL                     32811             Condominium                 20360801
    182          16393775 IL                     62258           Single Family                 20360801
    183          16393778 OH                     43211           Single Family                 20360801
    184          16393787 FL                     32811             Condominium                 20360801
    185          16393817 IN                     46112                     PUD                 20360801
    186          16393822 IN                     46234                     PUD                 20360801
    187          16392799 AZ                     85377           Single Family                 20360801
    188          16392810 NV                     89110           Single Family                 20360801
    189          16392824 CA                     95620                     PUD                 20360801
    190          16393579 FL                     32738           Single Family                 20360801
    191          16392776 WA                     98106           Single Family                 20360801
    192          16392784 CO                     80017           Single Family                 20360801
    193          16392738 TX                     79927           Single Family                 20360801
    194          16392754 CA                     90803           Single Family                 20360801
    195          16392769 CA                     91709           Single Family                 20360801
    196          16392681 TX                     75180           Single Family                 20360801
    197          16392687 WI                     53215           Single Family                 20360801
    198          16392692 GA                     30213           Single Family                 20360801
    199          16392643 MA                      2186           Single Family                 20360801
    200          16392659 MA                      1852             Condominium                 20360801
    201          16392417 NC                     28409             Condominium                 20360801
    202          16392445 FL                     33334           Single Family                 20360801
    203          16392466 CA                     92694                     PUD                 20360801
    204          16392467 CA                     92260                     PUD                 20360801
    205          16392479 TX                     78521           Single Family                 20360801
    206          16392484 CO                     80229           Single Family                 20360801
    207          16392486 CA                     93550           Single Family                 20360801
    208          16392496 CO                     80134             Condominium                 20360801
    209          16392498 CA                     94121           Single Family                 20360801
    210          16392509 CO                     80134             Condominium                 20360801
    211          16392521 TX                     76248                     PUD                 20360801
    212          16392526 TX                     76248                     PUD                 20360801
    213          16392529 OH                     43135           Single Family                 20360801
    214          16392544 MD                     20747                     PUD                 20360801
    215          16392545 CA                     92240           Single Family                 20360801
    216          16392553 CA                     94124           Single Family                 20360801
    217          16392554 AZ                     85041           Single Family                 20360801
    218          16392555 TX                     77095                     PUD                 20360801
    219          16392580 FL                     32233           Single Family                 20360701
    220          16392588 IL                     61111           Single Family                 20360801
    221          16392589 FL                     33605           Single Family                 20360801
    222          16392594 NV                     89139                     PUD                 20360801
    223          16392623 CA                     95834           Single Family                 20360801
    224          16392629 CA                     92346                     PUD                 20360801
    225          16392633 FL                     34772                     PUD                 20360701
    226          16392296 OH                     45327           Single Family                 20360801
    227          16392298 NJ                      8081           Single Family                 20360801
    228          16392330 FL                     33330           Single Family                 20360801
    229          16392394 FL                     33027                     PUD                 20360801
    230          16390479 GA                     30094           Single Family                 20360801
    231          16392262 GA                     30310           Single Family                 20360801
    232          16392263 FL                     33904           Single Family                 20360801
    233          16392278 NJ                      8618           Single Family                 20360801
    234          16390471 TX                     78154           Single Family                 20360801
    235          16390475 NC                     27804           Single Family                 20360801
    236          16390412 DC                     20032              2-4 Family                 20360801
    237          16390419 TX                     77375           Single Family                 20360801
    238          16390434 FL                     33065              2-4 Family                 20360801
    239          16390454 GA                     30253           Single Family                 20360801
    240          16390296 NV                     89109             Condominium                 20360801
    241          16390298 MD                     21401                     PUD                 20360801
    242          16390306 FL                     34743           Single Family                 20360801
    243          16390329 OR                     97701           Single Family                 20360801
    244          16390343 NC                     28031           Single Family                 20360801
    245          16390352 OR                     97701                     PUD                 20360801
    246          16390355 CA                     90241           Single Family                 20360801
    247          16390361 CA                     95630           Single Family                 20360701
    248          16390376 FL                     33441           Single Family                 20360801
    249          16390202 NV                     89122             Condominium                 20360801
    250          16390209 GA                     30316             Condominium                 20360801
    251          16390219 IN                     46038                     PUD                 20360801
    252          16390239 NJ                      8618              2-4 Family                 20360801
    253          16390255 CA                     92078                     PUD                 20360801
    254          16390108 OH                     43026           Single Family                 20360801
    255          16390133 FL                     33068                     PUD                 20360801
    256          16389997 MD                     21144             Condominium                 20360801
    257          16390005 AZ                     85382             Condominium                 20360801
    258          16390008 AZ                     85032           Single Family                 20360801
    259          16390010 FL                     33972           Single Family                 20360801
    260          16390024 GA                     30294           Single Family                 20360801
    261          16390086 CA                     95746           Single Family                 20360801
    262          16389953 SC                     29053           Single Family                 20360801
    263          16389378 FL                     32738           Single Family                 20360801
    264          16389399 CO                     80219           Single Family                 20360801
    265          16389510 NJ                      8805              2-4 Family                 20360801
    266          16389523 WA                     98053                     PUD                 20360801
    267          16389263 AZ                     85281           Single Family                 20360801
    268          16389267 CA                     90026           Single Family                 20360801
    269          16389284 CA                     94928           Single Family                 20360701
    270          16389309 MN                     55118           Single Family                 20360801
    271          16389311 AZ                     85236                     PUD                 20360801
    272          16389315 UT                     84120           Single Family                 20360801
    273          16389332 CO                     80219           Single Family                 20360801
    274          16389347 MO                     63139              2-4 Family                 20360801
    275          16388912 SC                     29572             Condominium                 20360701
    276          16388927 FL                     33615             Condominium                 20360701
    277          16388933 MI                     48220           Single Family                 20360801
    278          16388980 FL                     32065                     PUD                 20360801
    279          16389004 TX                     76063                     PUD                 20360801
    280          16389029 KY                     40299             Condominium                 20360801
    281          16389043 WA                     99205           Single Family                 20360701
    282          16389142 SC                     29492               Townhouse                 20360801
    283          16389148 AZ                     85032           Single Family                 20360801
    284          16388798 CO                     80031           Single Family                 20360801
    285          16388815 CA                     92253                     PUD                 20360701
    286          16388761 GA                     31324             Condominium                 20360801
    287          16388787 CO                     80110             Condominium                 20360801
    288          16388740 GA                     31410             Condominium                 20360701
    289          16388731 VA                     22191             Condominium                 20360701
    290          16387516 FL                     33312           Single Family                 20360801
    291          16387534 OR                     97214           Single Family                 20360801
    292          16387557 MA                      1109              2-4 Family                 20360801
    293          16387558 MD                     21229           Single Family                 20360801
    294          16387574 CA                     93551           Single Family                 20360801
    295          16387582 WA                     98144           Single Family                 20360801
    296          16387602 TX                     77034                     PUD                 20360801
    297          16387607 CA                     92057             Condominium                 20360801
    298          16387620 CO                     80016           Single Family                 20360801
    299          16387623 OR                     97212           Single Family                 20360801
    300          16387633 CA                     92234           Single Family                 20360801
    301          16422638 WA                     98007           Single Family                 20360801
    302          16543357 IL                     60134           Single Family                 20360801
    303          16543358 IL                     60099           Single Family                 20360801
    304          16543359 IL                     60477             Condominium                 20360801
    305          16543360 IL                     60544               Townhouse                 20360801
    306          16543361 IL                     60501           Single Family                 20360801
    307          16543362 IL                     60647              2-4 Family                 20360801
    308          16543363 IL                     60107           Single Family                 20360801
    309          16543364 IL                     60402           Single Family                 20360801
    310          16543365 IL                     60156           Single Family                 20360801
    311          16543366 IL                     60438           Single Family                 20360801
    312          16543367 IL                     60101           Single Family                 20360801
    313          16543368 IL                     60156             Condominium                 20360801
    314          16543369 IL                     60482           Single Family                 20360801
    315          16543370 IL                     60007             Condominium                 20360801
    316          16404472 AZ                     85031           Single Family                 20360801
    317          16389009 AL                     35474                     PUD                 20360701
    318          16389014 CA                     93555           Single Family                 20360701
    319          16389290 IL                     60025           Single Family                 20360701
    320          16389376 TX                     77382                     PUD                 20360401
    321          16389481 FL                     33411             Condominium                 20360601
    322          16389491 WA                     98043             Condominium                 20360701
    323          16392470 FL                     34109             Condominium                 20360701
    324          16393690 MI                     48382           Single Family                 20360801
    325          16393715 NY                     12721           Single Family                 20360801
    326          16393731 MD                     20724               Townhouse                 20360801
    327          16393737 MO                     63017                     PUD                 20360701
    328          16393753 CA                     90815             Condominium                 20360701
    329          16397415 CA                     92833                     PUD                 20360701
    330          16380688 IL                     60827           Single Family                 20360801
    331          16380689 IL                     60527             Condominium                 20360701
    332          16380690 IL                     60402           Single Family                 20360801
    333          16380694 IL                     60827           Single Family                 20360801
    334          16380696 IL                     60804           Single Family                 20360801
    335          16386820 IL                     60625              2-4 Family                 20360801
    336          16386821 IL                     60187           Single Family                 20360701
    337          16386822 IL                     60018           Single Family                 20360701
    338          16386823 IL                     60014             Condominium                 20360701
    339          16386824 IL                     60016             Condominium                 20360801
    340          16386825 IL                     60625           Single Family                 20360701
    341          16386826 IL                     60016             Condominium                 20360701
    342          16386827 IL                     60070             Condominium                 20360801
    343          16386828 IL                     60647             Condominium                 20360701
    344          16386829 IL                     60056             Condominium                 20360701
    345          16380677 IL                     60827           Single Family                 20360801
    346          16380679 IL                     60004           Single Family                 20360701
    347          16380680 IL                     60827           Single Family                 20360801
    348          16380681 IL                     60827           Single Family                 20360801
    349          16380682 IL                     60446           Single Family                 20360801
    350          16380683 IL                     60827           Single Family                 20360801
    351          16380684 IL                     60827           Single Family                 20360801
    352          16380685 IL                     60827           Single Family                 20360801
    353          16380686 IL                     60827           Single Family                 20360801
    354          16380687 IL                     60827           Single Family                 20360801
    355          16386475 CA                     90017             Condominium                 20360701
    356          16386477 CA                     91355                     PUD                 20360701
    357          16386478 CA                     94117             Condominium                 20360801
    358          16558882 NY                     10472              2-4 Family                 20360801
    359          16558887 IL                     60467           Single Family                 20360701
    360          16558971 CA                     92101             Condominium                 20360701
    361          16558891 AZ                     85234                     PUD                 20360801
    362          16558972 MO                     63367           Single Family                 20360701
    363          16558868 AZ                     85718           Single Family                 20360501
    364          16558954 NY                     11368              2-4 Family                 20360701
    365          16558957 IL                     60521           Single Family                 20360701
    366          16558878 NV                     89015                     PUD                 20360301
    367          16558864 MD                     21122           Single Family                 20360401
    368          16559093 MD                     20735           Single Family                 20360801
    369          16559095 CA                     91752           Single Family                 20360701
    370          16559097 WI                     54016           Single Family                 20360801
    371          16559179 NV                     89141                     PUD                 20360801
    372          16559182 CA                     90815           Single Family                 20360801
    373          16559183 CA                     91935           Single Family                 20360801
    374          16559186 NV                     89110                     PUD                 20360801
    375          16559188 AZ                     85234           Single Family                 20360801
    376          16559189 CA                     91364           Single Family                 20360801
    377          16559191 WY                     83014           Single Family                 20360801
    378          16558910 NV                     89044                     PUD                 20360701
    379          16558913 AZ                     85212                     PUD                 20360701
    380          16558922 CA                     94513           Single Family                 20360701
    381          16558925 CA                     92832           Single Family                 20360701
    382          16558931 NJ                      7675             Condominium                 20360701
    383          16558935 CA                     92602             Condominium                 20360801
    384          16558936 CA                     91740           Single Family                 20360701
    385          16558859 AZ                     85016             Condominium                 20360801
    386          16559070 CA                     95035           Single Family                 20360701
    387          16559151 CA                     95020           Single Family                 20360801
    388          16559154 CA                     92102           Single Family                 20360701
    389          16559156 CA                     95037           Single Family                 20360801
    390          16559077 CA                     91401           Single Family                 20360801
    391          16559158 CA                     92056           Single Family                 20360801
    392          16559078 FL                     33076                     PUD                 20360801
    393          16559163 CA                     95032                     PUD                 20360801
    394          16559165 CA                     91016           Single Family                 20360801
    395          16559166 CA                     91202             Condominium                 20360801
    396          16559008 CA                     94086             Condominium                 20360801
    397          16565087 FL                     32408                     PUD                 20360801
    398          16559011 CA                     92069                     PUD                 20360801
    399          16559013 VA                     22554                     PUD                 20360801
    400          16559015 PA                     19380                     PUD                 20360801
    401          16565091 VA                     20155                     PUD                 20360801
    402          16565096 CA                     92610                     PUD                 20360801
    403          16565097 VA                     20194                     PUD                 20360801
    404          16559020 FL                     32541                     PUD                 20360701
    405          16559101 CA                     93906           Single Family                 20360801
    406          16559022 MI                     49103           Single Family                 20360801
    407          16559103 PA                     15238           Single Family                 20360801
    408          16559023 CA                     93420           Single Family                 20360801
    409          16559027 FL                     33016           Single Family                 20360801
    410          16559112 CA                     93551           Single Family                 20360801
    411          16559119 CA                     95148           Single Family                 20360801
    412          16559039 DC                     20020           Single Family                 20360801
    413          16559121 CA                     90802             Condominium                 20360801
    414          16559204 CA                     93955           Single Family                 20360801
    415          16559205 CA                     95688           Single Family                 20360801
    416          16559044 CA                     92691           Single Family                 20360801
    417          16559125 MD                     20814           Single Family                 20360801
    418          16559208 CA                     92840           Single Family                 20360801
    419          16559047 NV                     89178                     PUD                 20360801
    420          16559214 CA                     91107           Single Family                 20360801
    421          16559136 TX                     75209           Single Family                 20360801
    422          16559056 CA                     90019           Single Family                 20360801
    423          16559141 CA                     90069             Condominium                 20360801
    424          16559145 CA                     92880           Single Family                 20360801
    425          16559146 MD                     21075                     PUD                 20360801
    426          16559147 CA                     93906           Single Family                 20360801
    427          16559068 CA                     94513                     PUD                 20360801
    428          16559149 CA                     95123           Single Family                 20360801
    429          16565150 CA                     92506           Single Family                 20360901
    430          16565152 NJ                      7090           Single Family                 20360901
    431          16559004 CA                     91766           Single Family                 20360801
    432          16565161 CA                     91367           Single Family                 20360901
    433          16223911 CA                     92503           Single Family                 20360701
    434          16565140 OH                     44022           Single Family                 20360801
    435          16556153 CA                     95665           Single Family                 20350401
    436          16556154 AL                     36561             Condominium                 20350801
    437          16565145 CA                     94015           Single Family                 20360801
    438          16556144 CA                     91913                     PUD                 20360801
    439          16565136 AZ                     86305           Single Family                 20360801
    440          16565134 CA                     94025           Single Family                 20360801
    441          16247839 FL                     32304           Single Family                 20360601
    442          16247857 MD                     21771           Single Family                 20360601
    443          16247877 CA                     92647              2-4 Family                 20360701
    444          16247893 FL                     33351                     PUD                 20360601
    445          16245973 CA                     94577           Single Family                 20360701
    446          16245926 FL                     33196             Condominium                 20360601
    447          16245932 FL                     33325             Condominium                 20360601
    448          16245805 FL                     33896             Condominium                 20360601
    449          16245849 CO                     80126           Single Family                 20360601
    450          15959855 CA                     95351           Single Family                 20360101
    451          15959103 IA                     52001           Single Family                 20360201
    452          15954906 MD                     21658           Single Family                 20360101
    453          16365647 GA                     30549           Single Family                 20360601
    454          16365628 MA                      2780              2-4 Family                 20360801
    455          16365632 GA                     30058           Single Family                 20360801
    456          16188993 GA                     30016                     PUD                 20360601
    457          16188998 NC                     28278           Single Family                 20360701
    458          16189132 NC                     28216                     PUD                 20360501
    459          16189290 CA                     95409           Single Family                 20360501
    460          16365609 UT                     84403           Single Family                 20360801
    461          16365602 IN                     46143                     PUD                 20360701
    462          16245732 CA                     93551           Single Family                 20360601
    463          16245734 FL                     34953           Single Family                 20360601
    464          16245609 GA                     30294                     PUD                 20360601
    465          16245663 FL                     33542           Single Family                 20360601
    466          16245536 CO                     80123             Condominium                 20360601
    467          16245539 TX                     75087                     PUD                 20360601
    468          16245583 CO                     80205           Single Family                 20360601
    469          16245458 TX                     78725                     PUD                 20360501
    470          16245418 CT                      6377                     PUD                 20350901
    471          16365533 AZ                     85007           Single Family                 20360801
    472          16365550 AZ                     85257           Single Family                 20360701
    473          16365569 FL                     32141           Single Family                 20360801
    474          16361566 UT                     84106           Single Family                 20360701
    475          16361573 WY                     82609           Single Family                 20360601
    476          16365520 MD                     21701           Single Family                 20360801
    477          16236100 CO                     80227           Single Family                 20360601
    478          16236147 GA                     30038                     PUD                 20360501
    479          16236149 CO                     81647                     PUD                 20360501
    480          16236152 CA                     93312           Single Family                 20360501
    481          16236157 GA                     30038           Single Family                 20360501
    482          16236174 GA                     30126           Single Family                 20360501
    483          16236175 MD                     20874                     PUD                 20360501
    484          16236176 NJ                      8002           Single Family                 20360601
    485          16239829 MI                     49316           Single Family                 20360701
    486          16239846 CO                     80918           Single Family                 20360601
    487          16239889 FL                     32909           Single Family                 20360601
    488          16361538 SC                     29054           Single Family                 20360701
    489          16361487 IN                     46033           Single Family                 20360701
    490          16361513 AZ                     85213              2-4 Family                 20360801
    491          16361515 AZ                     85213              2-4 Family                 20360801
    492          16236069 TX                     77447           Single Family                 20360601
    493          16222660 GA                     30094                     PUD                 20360601
    494          16222682 NC                     28262                     PUD                 20360601
    495          16222709 IL                     62234           Single Family                 20360501
    496          16222549 CA                     95648           Single Family                 20360601
    497          16222555 TX                     76205              2-4 Family                 20360601
    498          16222588 WA                     98270               Townhouse                 20360601
    499          16222599 NY                     11577           Single Family                 20360701
    500          16222614 CA                     95835           Single Family                 20360601
    501          16222615 VA                     22407                     PUD                 20360601
    502          16222646 FL                     32822                     PUD                 20360601
    503          16361451 AZ                     85338           Single Family                 20360701
    504          16361466 CA                     92337           Single Family                 20360801
    505          16361477 FL                     33903             Condominium                 20360701
    506          16361431 CA                     91766           Single Family                 20360701
    507          16361436 CA                     92570           Single Family                 20360701
    508          16361443 CA                     92867             Condominium                 20360701
    509          16361365 CA                     90037           Single Family                 20360801
    510          16361374 FL                     33324                     PUD                 20360801
    511          16361416 FL                     33435             Condominium                 20360801
    512          16361352 CA                     92869           Single Family                 20360701
    513          16361339 MA                      1801           Single Family                 20360801
    514          16361317 OR                     97367           Single Family                 20360701
    515          16361323 WA                     98682           Single Family                 20360701
    516          16361326 OR                     97367           Single Family                 20360701
    517          16404157 PA                     19038           Single Family                 20360801
    518          16404162 FL                     32725           Single Family                 20360801
    519          16404173 AZ                     85757                     PUD                 20360801
    520          16404188 AZ                     85254           Single Family                 20360801
    521          16404204 FL                     32226                     PUD                 20360701
    522          16404091 KY                     40208              2-4 Family                 20360801
    523          16404101 NV                     89108           Single Family                 20360801
    524          16404042 CA                     92011                     PUD                 20360801
    525          16404051 AZ                     85232                     PUD                 20360801
    526          16404065 MD                     21030                     PUD                 20360801
    527          16403946 FL                     34606           Single Family                 20360801
    528          16403999 FL                     32097                     PUD                 20360801
    529          16404005 FL                     34759                     PUD                 20360801
    530          16404010 UT                     84065           Single Family                 20360801
    531          16404294 NJ                      8835              2-4 Family                 20360801
    532          16404302 VA                     22150             Condominium                 20360801
    533          16339522 CO                     80921           Single Family                 20360701
    534          16206343 TX                     77084                     PUD                 20360601
    535          16206318 UT                     84020                     PUD                 20360601
    536          16206147 MD                     20906           Single Family                 20360601
    537          16205941 TX                     76131                     PUD                 20360601
    538          16206003 MD                     20783           Single Family                 20350901
    539          16205700 GA                     30349                     PUD                 20360501
    540          16205651 AZ                     85712           Single Family                 20360401
    541          16205652 IL                     60060                     PUD                 20360601
    542          16205657 FL                     33431                     PUD                 20360201
    543          16201552 GA                     30016                     PUD                 20360501
    544          16201611 NV                     89166                     PUD                 20360401
    545          16201269 OR                     97222           Single Family                 20360401
    546          16199196 IL                     60651              2-4 Family                 20360601
    547          16199245 PA                     15642           Single Family                 20360601
    548          16199349 NM                     87114                     PUD                 20360601
    549          16199524 AZ                     85743                     PUD                 20360601
    550          16361216 FL                     32439                     PUD                 20360701
    551          16361230 FL                     32550           Single Family                 20360701
    552          16361241 NV                     89120           Single Family                 20360801
    553          16361312 AZ                     85706                     PUD                 20360701
    554          16199106 GA                     30024                     PUD                 20360401
    555          16199032 CA                     91321           Single Family                 20360601
    556          16196862 CO                     80226           Single Family                 20360601
    557          16196733 CO                     80831                     PUD                 20360601
    558          16240414 FL                     32506              2-4 Family                 20360601
    559          16565124 CA                     90802             Condominium                 20360801
    560          16565125 CA                     93955              2-4 Family                 20360901
    561          16565126 AZ                     85307                     PUD                 20360801
    562          16565127 FL                     33141             Condominium                 20360701
    563          16556138 NJ                      8088           Single Family                 20360701
    564          16565129 CA                     92101             Condominium                 20360801
    565          16556139 CA                     92861           Single Family                 20360701
    566          16556129 VA                     22207           Single Family                 20360801
    567          16565120 CA                     90405             Condominium                 20360801
    568          16565121 CA                     92657             Condominium                 20360901
    569          16558986 CA                     92057                     PUD                 20360801
    570          16558991 WA                     98117           Single Family                 20360701
    571          16558996 CA                     91423           Single Family                 20360801
    572          16558999 NJ                      7753           Single Family                 20360801
    573          16565102 CA                     92883                     PUD                 20360801
    574          16565106 FL                     33025             Condominium                 20360801
    575          16556115 VA                     20176                     PUD                 20360601
    576          16556120 NJ                      7670           Single Family                 20360401
    577          16565112 FL                     33160             Condominium                 20360701
    578          16565114 FL                     33637             Condominium                 20360801
    579          16565116 CA                     92596           Single Family                 20360901
    580          16565117 CA                     95210           Single Family                 20360701
    581          16556126 AL                     36542             Condominium                 20360701
    582          16565118 CA                     92563           Single Family                 20360801
    583          16196426 TX                     75054                     PUD                 20360501
    584          16196438 FL                     33837             Condominium                 20360601
    585          16196469 MN                     55057           Single Family                 20360601
    586          16223839 NJ                      8005                     PUD                 20360601
    587          16223872 VA                     20111                     PUD                 20360601
    588          16196281 PA                     19440           Single Family                 20360701
    589          16196288 NV                     89052               Townhouse                 20360601
    590          16196245 CA                     95742                     PUD                 20360501
    591          16361137 FL                     34997               Townhouse                 20360701
    592          16361138 CA                     94541           Single Family                 20360801
    593          16361167 AZ                     85207                     PUD                 20360701
    594          16360993 MD                     20878           Single Family                 20360701
    595          16361000 VA                     20164             Condominium                 20360801
    596          16361038 CA                     93637           Single Family                 20360801
    597          16361077 FL                     32043           Single Family                 20360701
    598          16361091 FL                     34135                     PUD                 20360801
    599          16360900 FL                     32835             Condominium                 20360701
    600          16360905 NY                     11236              2-4 Family                 20360601
    601          16360910 VA                     23236           Single Family                 20360701
    602          16360927 GA                     30011                     PUD                 20360701
    603          16360959 MA                      2568           Single Family                 20360701
    604          16360962 MD                     20876             Condominium                 20360801
    605          16360328 AZ                     85033           Single Family                 20360801
    606          16360344 AZ                     85373           Single Family                 20360801
    607          16360353 AZ                     85331           Single Family                 20360801
    608          16360297 FL                     33913                     PUD                 20360701
    609          16360304 AZ                     85339           Single Family                 20360801
    610          16360245 CO                     80031           Single Family                 20360801
    611          16360248 OR                     97213           Single Family                 20360801
    612          16360262 FL                     33139             Condominium                 20360701
    613          16360272 CA                     92592           Single Family                 20360701
    614          16360274 MD                     21117                     PUD                 20360801
    615          16360123 AZ                     85008                     PUD                 20360701
    616          16360152 AZ                     85297                     PUD                 20360801
    617          16360171 TX                     76133                     PUD                 20360701
    618          16360230 WA                     98126           Single Family                 20360701
    619          16360081 UT                     84102           Single Family                 20360801
    620          16360084 AZ                     85305           Single Family                 20360701
    621          16360110 UT                     84067           Single Family                 20360701
    622          16360048 AZ                     85345           Single Family                 20360701
    623          16360050 FL                     33931             Condominium                 20360801
    624          16360059 VA                     22554           Single Family                 20360801
    625          16360028 NJ                      7036              2-4 Family                 20360801
    626          16359956 CA                     92867           Single Family                 20360801
    627          16359958 NV                     89135                     PUD                 20360701
    628          16359969 UT                     84403              2-4 Family                 20360801
    629          16359990 MD                     20723           Single Family                 20360801
    630          16359991 AZ                     85374                     PUD                 20360801
    631          16359894 GA                     30228           Single Family                 20360801
    632          16359906 TX                     77077                     PUD                 20360701
    633          16359909 VA                     22151           Single Family                 20360601
    634          16359941 VA                     20148                     PUD                 20360701
    635          16359830 FL                     32308              2-4 Family                 20360801
    636          16359426 NV                     89128                     PUD                 20360701
    637          16359455 GA                     30228           Single Family                 20360801
    638          16420315 AZ                     85020             Condominium                 20360801
    639          16420336 NV                     89148                     PUD                 20360801
    640          16420338 OH                     45039                     PUD                 20360801
    641          16420471 MD                     20906             Condominium                 20360801
    642          16420206 CA                     91764             Condominium                 20360801
    643          16420200 CA                     93446           Single Family                 20360801
    644          16420021 FL                     34135             Condominium                 20360701
    645          16420137 GA                     30281                     PUD                 20360801
    646          16420010 FL                     33134           Single Family                 20360701
    647          16419962 NJ                      7018              2-4 Family                 20360801
    648          16419615 AZ                     85008             Condominium                 20360801
    649          16419666 AZ                     85305                     PUD                 20360801
    650          16419442 AZ                     85282           Single Family                 20360801
    651          16419512 AZ                     85206           Single Family                 20360801
    652          16419506 AZ                     85552           Single Family                 20360801
    653          16419325 AZ                     85037           Single Family                 20360801
    654          16419332 PA                     19460               Townhouse                 20360801
    655          16419336 SC                     29061           Single Family                 20360801
    656          16419357 WA                     98422                     PUD                 20360801
    657          16419366 OR                     97266           Single Family                 20360801
    658          16419378 KY                     40229           Single Family                 20360801
    659          16419179 OH                     43035           Single Family                 20360701
    660          16419188 NM                     87507           Single Family                 20360701
    661          16419229 FL                     33020              2-4 Family                 20360801
    662          16419166 NM                     87121           Single Family                 20360701
    663          16419289 AZ                     85215             Condominium                 20360801
    664          16234593 FL                     32244                     PUD                 20360501
    665          16234594 NV                     89149                     PUD                 20360501
    666          16234595 NV                     89123                     PUD                 20360301
    667          16234597 CA                     92407           Single Family                 20360501
    668          16234598 FL                     32065                     PUD                 20360501
    669          16234599 FL                     32065                     PUD                 20360501
    670          16234600 CA                     93535           Single Family                 20360501
    671          16234601 NV                     89123                     PUD                 20360501
    672          16234602 CA                     95206           Single Family                 20360501
    673          16234607 NV                     89149                     PUD                 20360501
    674          16234610 CO                     80601                     PUD                 20360501
    675          16234612 AZ                     85757                     PUD                 20360501
    676          16234616 IL                     60560                     PUD                 20360601
    677          16234620 CA                     95206           Single Family                 20360501
    678          16234630 CA                     93065                     PUD                 20360501
    679          16234631 CA                     95206           Single Family                 20360501
    680          16234632 VA                     22554                     PUD                 20360501
    681          16234633 AZ                     85353                     PUD                 20360501
    682          16234635 AZ                     85706                     PUD                 20360501
    683          16234636 AZ                     85757                     PUD                 20360401
    684          16234563 AZ                     85379                     PUD                 20360501
    685          16234564 NV                     89123                     PUD                 20360501
    686          16234565 NV                     89148                     PUD                 20360501
    687          16234566 NV                     89148                     PUD                 20360501
    688          16234567 NV                     89123                     PUD                 20360501
    689          16234569 NV                     89138                     PUD                 20360501
    690          16234571 NV                     89135                     PUD                 20360501
    691          16234572 AZ                     85747                     PUD                 20360501
    692          16234576 NV                     89149                     PUD                 20360501
    693          16234583 NV                     89081                     PUD                 20360501
    694          16234586 IL                     60560                     PUD                 20360401
    695          16234587 AZ                     85706                     PUD                 20360501
    696          16234589 AZ                     85757                     PUD                 20360501
    697          16234590 NV                     89131                     PUD                 20360501
    698          16234591 NV                     89123                     PUD                 20360501
    699          16234592 FL                     32225                     PUD                 20360501
    700          16234497 NV                     89130                     PUD                 20360501
    701          16234499 AZ                     85338                     PUD                 20360501
    702          16234500 FL                     34221                     PUD                 20360501
    703          16234501 AZ                     85379                     PUD                 20360501
    704          16234503 AZ                     85353                     PUD                 20360501
    705          16234504 AZ                     85222                     PUD                 20360301
    706          16234506 AZ                     85379                     PUD                 20360501
    707          16234508 AZ                     85297                     PUD                 20360501
    708          16234509 AZ                     85353                     PUD                 20360501
    709          16234511 AZ                     85353                     PUD                 20360501
    710          16234512 AZ                     85239                     PUD                 20360301
    711          16234513 AZ                     85379                     PUD                 20360301
    712          16234516 AZ                     85338                     PUD                 20360501
    713          16234518 FL                     32092                     PUD                 20360501
    714          16234520 AZ                     85242                     PUD                 20360501
    715          16234522 CO                     80922                     PUD                 20360501
    716          16234523 AZ                     85379                     PUD                 20360501
    717          16234524 AZ                     85379                     PUD                 20360501
    718          16234526 AZ                     85339                     PUD                 20360201
    719          16234529 AZ                     85353                     PUD                 20360501
    720          16234530 UT                     84037                     PUD                 20360301
    721          16234531 AZ                     85353                     PUD                 20360501
    722          16234532 NV                     89149                     PUD                 20360501
    723          16234534 AZ                     85353                     PUD                 20360501
    724          16234535 FL                     32080                     PUD                 20360501
    725          16234536 FL                     32226                     PUD                 20360501
    726          16234537 AZ                     85353                     PUD                 20360501
    727          16234538 AZ                     85379                     PUD                 20360501
    728          16234539 AZ                     85339                     PUD                 20360301
    729          16234541 AZ                     85379                     PUD                 20360501
    730          16234542 FL                     32226                     PUD                 20360501
    731          16234543 NV                     89138                     PUD                 20360501
    732          16234545 AZ                     85041                     PUD                 20360501
    733          16234546 AZ                     85338                     PUD                 20360501
    734          16234547 TX                     75098                     PUD                 20360301
    735          16234548 AZ                     85379                     PUD                 20360501
    736          16234550 FL                     32073                     PUD                 20360501
    737          16234551 AZ                     85746                     PUD                 20360301
    738          16234553 AZ                     85382                     PUD                 20360501
    739          16234554 AZ                     85382                     PUD                 20360501
    740          16234555 NV                     89138                     PUD                 20360401
    741          16234556 UT                     84037                     PUD                 20360501
    742          16234557 AZ                     85629                     PUD                 20360501
    743          16234559 NV                     89081                     PUD                 20360501
    744          16234560 IL                     60565                     PUD                 20360501
    745          16234491 AZ                     85379                     PUD                 20360501
    746          16234493 VA                     20169                     PUD                 20360501
    747          16234494 NV                     89130                     PUD                 20360401
    748          16234485 AZ                     85339                     PUD                 20360301
    749          16234486 MD                     20637                     PUD                 20360501
    750          16234487 MD                     20637                     PUD                 20360501
    751          16234488 AZ                     85297                     PUD                 20360301
    752          16234489 AZ                     85222                     PUD                 20360301
    753          16232883 FL                     33936           Single Family                 20360301
    754          16232885 IL                     60607             Condominium                 20360501
    755          16232886 GA                     30228                     PUD                 20360501
    756          16232887 CO                     80112                     PUD                 20360401
    757          16232889 FL                     33756              2-4 Family                 20360401
    758          16232890 FL                     32967                     PUD                 20360501
    759          16232892 IL                     60089           Single Family                 20360501
    760          16232893 FL                     32766                     PUD                 20360501
    761          16232894 FL                     33614             Condominium                 20360501
    762          16232896 UT                     84041           Single Family                 20360501
    763          16232898 FL                     33772           Single Family                 20360501
    764          16232899 MN                     55104           Single Family                 20360601
    765          16232900 TX                     77388                     PUD                 20360501
    766          16232901 CA                     92879             Condominium                 20360501
    767          16232902 IL                     60628           Single Family                 20360501
    768          16232903 FL                     33756           Single Family                 20360501
    769          16232904 MD                     21215              2-4 Family                 20360501
    770          16232905 CA                     92886           Single Family                 20360501
    771          16232906 FL                     32967                     PUD                 20360501
    772          16232907 AZ                     85310                     PUD                 20360601
    773          16232908 GA                     30318           Single Family                 20360501
    774          16232909 FL                     33880           Single Family                 20360501
    775          16232910 GA                     30344           Single Family                 20360601
    776          16232911 FL                     32789           Single Family                 20360501
    777          16232912 FL                     32226                     PUD                 20360501
    778          16232913 FL                     32708                     PUD                 20360501
    779          16232914 FL                     32808                     PUD                 20360501
    780          16232916 FL                     32825           Single Family                 20360601
    781          16232917 TX                     75034                     PUD                 20360501
    782          16232918 FL                     32771                     PUD                 20360501
    783          16232919 FL                     33897                     PUD                 20360601
    784          16232920 AZ                     85304                     PUD                 20360501
    785          16232921 AL                     35212           Single Family                 20360501
    786          16232922 GA                     30005                     PUD                 20360501
    787          16232924 FL                     33903             Condominium                 20360501
    788          16232925 GA                     30519                     PUD                 20360501
    789          16232926 FL                     33884                     PUD                 20360501
    790          16232927 FL                     33478           Single Family                 20360601
    791          16349450 TN                     37115             Condominium                 20360701
    792          16223826 AZ                     85044           Single Family                 20360601
    793          16167036 NV                     89117             Condominium                 20360301
    794          16339437 TX                     75104           Single Family                 20360801
    795          16339444 CO                     80487           Single Family                 20360701
    796          16195151 VA                     20187                     PUD                 20360601
    797          16195209 VA                     22309                     PUD                 20360601
    798          16195249 AZ                     85255                     PUD                 20360601
    799          16222023 MA                      2118              2-4 Family                 20360301
    800          16222025 NY                     10512           Single Family                 20360701
    801          16222042 NH                      3570              2-4 Family                 20360701
    802          16195006 AZ                     85713           Single Family                 20360601
    803          16419064 VA                     20112                     PUD                 20360801
    804          16419065 NV                     89178                     PUD                 20360801
    805          16419067 FL                     32811             Condominium                 20360801
    806          16369187 NY                     10022                   CO-OP                 20360701
    807          16369188 VA                     22554           Single Family                 20360701
    808          16370100 NY                     11520           Single Family                 20360701
    809          16370101 CA                     93013             Condominium                 20360701
    810          16370107 CA                     91709           Single Family                 20360701
    811          16370109 CA                     91913                     PUD                 20360701
    812          16559130 CA                     91335           Single Family                 20360801
    813          16559133 CA                     95062           Single Family                 20360801
    814          16559135 CA                     90022              2-4 Family                 20360801
    815          16369353 CA                     94577           Single Family                 20360701
    816          16369515 CA                     90068           Single Family                 20360701
    817          16369192 CA                     92509           Single Family                 20360701
    818          16559137 FL                     33139             Condominium                 20360801
    819          16369355 CA                     94568             Condominium                 20360701
    820          16559138 CA                     91343           Single Family                 20360801
    821          16559139 CA                     92399           Single Family                 20360701
    822          16370112 CA                     92374           Single Family                 20360701
    823          16370113 NV                     89149           Single Family                 20360701
    824          16370114 CA                     93905           Single Family                 20360701
    825          16340394 VA                     22303                     PUD                 20360601
    826          16559140 CA                     90015           Single Family                 20360801
    827          16559142 CA                     91350                     PUD                 20360801
    828          16559143 CA                     91390           Single Family                 20360701
    829          16340398 CA                     92530                     PUD                 20360601
    830          16559144 NV                     89138                     PUD                 20360801
    831          16369524 CA                     94533           Single Family                 20360701
    832          16386455 CA                     92127                     PUD                 20360701
    833          16386456 CA                     91316           Single Family                 20360601
    834          16369527 CA                     95076              2-4 Family                 20360701
    835          16386457 CA                     91345           Single Family                 20360701
    836          16369529 HI                     96706                     PUD                 20360701
    837          16386459 CO                     80218             Condominium                 20360701
    838          16370121 CA                     91770           Single Family                 20360701
    839          16559150 NV                     89130                     PUD                 20360801
    840          16386460 CO                     80304           Single Family                 20360701
    841          16559152 TX                     77055           Single Family                 20360801
    842          16369531 FL                     33139           Single Family                 20360701
    843          16386461 CA                     92009                     PUD                 20360701
    844          16386462 CA                     92624           Single Family                 20360701
    845          16369371 FL                     33027                     PUD                 20360701
    846          16386463 CA                     91737           Single Family                 20360701
    847          16369535 CA                     94040           Single Family                 20360601
    848          16386464 FL                     32789           Single Family                 20360701
    849          16386465 CA                     91915                     PUD                 20360701
    850          16386466 AZ                     85340                     PUD                 20360701
    851          16369375 VA                     20197           Single Family                 20360601
    852          16386467 CA                     92103           Single Family                 20360701
    853          16386468 FL                     34224                     PUD                 20360701
    854          16386469 CA                     90034           Single Family                 20360701
    855          16370138 NV                     89148                     PUD                 20360701
    856          16363844 IL                     60402           Single Family                 20360701
    857          16377727 WI                     53222             Condominium                 20360401
    858          16377786 IL                     60804              2-4 Family                 20360701
    859          16377787 IL                     60482             Condominium                 20360701
    860          16377788 IL                     60641           Single Family                 20360701
    861          16377789 WI                     53051           Single Family                 20360701
    862          16377790 IL                     60638           Single Family                 20360701
    863          16377791 IL                     60056             Condominium                 20360701
    864          16380626 IL                     60656             Condominium                 20360701
    865          16380628 IL                     60706           Single Family                 20360701
    866          16380629 IL                     60504             Condominium                 20360801
    867          16380631 IL                     60016             Condominium                 20360801
    868          16380632 IL                     60056           Single Family                 20360701
    869          16380633 IL                     60441           Single Family                 20360801
    870          16380634 IL                     60804              2-4 Family                 20360801
    871          16380635 IL                     60517               Townhouse                 20360801
    872          16380636 IL                     60014             Condominium                 20360701
    873          16380639 IL                     60634           Single Family                 20360701
    874          16380640 IL                     60020           Single Family                 20360801
    875          16380642 IL                     60465             Condominium                 20360801
    876          16380644 IL                     60402           Single Family                 20360701
    877          16380645 IL                     60560           Single Family                 20360701
    878          16380647 IL                     60415             Condominium                 20360801
    879          16380648 IL                     60515           Single Family                 20360701
    880          16380649 IL                     60630           Single Family                 20360701
    881          16380650 IL                     60634           Single Family                 20360801
    882          16380651 IL                     60827           Single Family                 20360801
    883          16380652 IL                     60532             Condominium                 20360801
    884          16380653 IL                     60194               Townhouse                 20360801
    885          16380654 IL                     60804           Single Family                 20360801
    886          16380655 IL                     60171             Condominium                 20360801
    887          16380661 WI                     53066           Single Family                 20360801
    888          16380662 IL                     60651           Single Family                 20360701
    889          16380663 IL                     60067             Condominium                 20360701
    890          16380665 IL                     60016             Condominium                 20360701
    891          16380666 IL                     60516           Single Family                 20360701
    892          16380668 IL                     60101             Condominium                 20360801
    893          16380669 IL                     60455             Condominium                 20360701
    894          16380670 FL                     32233             Condominium                 20360701
    895          16380671 IL                     60482           Single Family                 20360801
    896          16380672 IL                     60630             Condominium                 20360801
    897          16380673 IL                     60640              2-4 Family                 20360801
    898          16380674 IL                     60827           Single Family                 20360801
    899          16380675 IL                     60827           Single Family                 20360801
    900          16380676 IL                     60827           Single Family                 20360801
    901          16363831 IL                     60629           Single Family                 20360701
    902          16363832 IL                     60626             Condominium                 20360701
    903          16363833 IL                     60402             Condominium                 20360701
    904          16363834 IL                     60560           Single Family                 20360701
    905          16363835 IL                     60634           Single Family                 20360701
    906          16363836 IL                     60638           Single Family                 20360701
    907          16363837 IL                     60402           Single Family                 20360701
    908          16363838 IL                     60622           Single Family                 20360701
    909          16363840 IL                     60402           Single Family                 20360701
    910          16363843 IL                     60638           Single Family                 20360701
    911          16363823 IL                     60430           Single Family                 20360701
    912          16363824 IL                     60707           Single Family                 20360701
    913          16363826 IL                     60172             Condominium                 20360701
    914          16363827 IL                     60004             Condominium                 20360701
    915          16363830 IL                     60458               Townhouse                 20360701
    916          16220859 WA                     98116           Single Family                 20360601
    917          16220901 CA                     91405           Single Family                 20360601
    918          16220963 CA                     90804             Condominium                 20360601
    919          16195001 MA                      2131           Single Family                 20360601
    920          16220729 CA                     92841              2-4 Family                 20360501
    921          16220734 CA                     90292           Single Family                 20360601
    922          16360979 MI                     48381           Single Family                 20360601
    923          16363819 IL                     60623              2-4 Family                 20360701
    924          16363820 IL                     60653             Condominium                 20360701
    925          16363821 IL                     60148           Single Family                 20360701
    926          16363822 IL                     60554             Condominium                 20360701
    927          16222467 UT                     84119           Single Family                 20360601
    928          16167542 MD                     20912              2-4 Family                 20360301
    929          16340409 CA                     90293           Single Family                 20360701
    930          16222391 AZ                     85310                     PUD                 20360601
    931          16222422 FL                     33756           Single Family                 20360601
    932          16222426 AZ                     85018             Condominium                 20360601
    933          16222436 NV                     89147                     PUD                 20360601
    934          16188487 NY                     11703           Single Family                 20360601
    935          16222277 IN                     46240           Single Family                 20360601
    936          16222292 MA                      1950             Condominium                 20360701
    937          16222323 CA                     95833                     PUD                 20360601
    938          16222210 CO                     80012           Single Family                 20360601
    939          16222225 CA                     95125                     PUD                 20360501
    940          16220506 IN                     46123                     PUD                 20360701
    941          16240452 CA                     95391                     PUD                 20360701
    942          16240489 NV                     89110           Single Family                 20360601
    943          16242710 KY                     40515           Single Family                 20360601
    944          16242711 IA                     51355           Single Family                 20360601
    945          16242738 FL                     34759                     PUD                 20360601
    946          16242744 WA                     98290             Condominium                 20360501
    947          16220453 CA                     94582           Single Family                 20360701
    948          16214196 AZ                     85035           Single Family                 20360601
    949          16214209 GA                     30144                     PUD                 20360701
    950          16214239 CA                     92316           Single Family                 20360601
    951          16214245 NV                     89449           Single Family                 20360601
    952          16214321 DE                     19702                     PUD                 20360601
    953          16214098 AZ                     85383                     PUD                 20360601
    954          16386830 IL                     60060           Single Family                 20360701
    955          16386831 WI                     53534           Single Family                 20360701
    956          16386832 IL                     60707             Condominium                 20360801
    957          16388894 NY                     11003           Single Family                 20360701
    958          16388935 NY                     12589           Single Family                 20360701
    959          16388939 NY                     10536           Single Family                 20360701
    960          16388945 VA                     20112                     PUD                 20360701
    961          16388970 IL                     60634             Condominium                 20360701
    962          16388989 FL                     33312           Single Family                 20350801
    963          16389000 IL                     60062           Single Family                 20360701
    964          16389008 FL                     34109             Condominium                 20360701
    965          16386470 CA                     92801           Single Family                 20360701
    966          16386471 CO                     81621                     PUD                 20360701
    967          16369704 ID                     83876           Single Family                 20360701
    968          16386472 CA                     92117           Single Family                 20360701
    969          16369381 CA                     95111           Single Family                 20360701
    970          16559164 CA                     92841           Single Family                 20360801
    971          16386473 CA                     92123           Single Family                 20360701
    972          16368816 VA                     20155                     PUD                 20360701
    973          16369708 CA                     94549           Single Family                 20360701
    974          16559167 CA                     95020           Single Family                 20360801
    975          16386476 CA                     93012           Single Family                 20360701
    976          16368819 VA                     23113           Single Family                 20360501
    977          16386479 CA                     93012                     PUD                 20360701
    978          16370300 CA                     92614             Condominium                 20360701
    979          16371030 FL                     33067             Condominium                 20360701
    980          16370302 CA                     90277             Condominium                 20360701
    981          16370141 CA                     92882           Single Family                 20360701
    982          16371033 FL                     33919           Single Family                 20360701
    983          16371034 FL                     33701             Condominium                 20360701
    984          16371037 CA                     93033             Condominium                 20360701
    985          16371038 NY                     10022             Condominium                 20360701
    986          16559170 NV                     89149                     PUD                 20360801
    987          16369712 MO                     63385                     PUD                 20360701
    988          16559172 CA                     93030                     PUD                 20360801
    989          16559173 CA                     95363           Single Family                 20360801
    990          16386481 CT                      6416           Single Family                 20360701
    991          16369714 WA                     98105           Single Family                 20360701
    992          16559174 MN                     55118           Single Family                 20360801
    993          16559175 CA                     95128              2-4 Family                 20360801
    994          16184206 CA                     92571           Single Family                 20360401
    995          16369319 CA                     92653           Single Family                 20360701
    996          16559100 CA                     92867                     PUD                 20360801
    997          16559102 VA                     22405                     PUD                 20360801
    998          16559104 CA                     94301              2-4 Family                 20360801
    999          16559105 CA                     90277           Single Family                 20360801
   1000          16369161 CA                     92011                     PUD                 20360601
   1001          16559108 NJ                      7666           Single Family                 20360801
   1002          16369326 CA                     94549                     PUD                 20360701
   1003          16369329 NV                     89138                     PUD                 20360701
   1004          16322702 CA                     95130           Single Family                 20360601
   1005          16322705 MA                      2646           Single Family                 20360601
   1006          16559110 CA                     91326             Condominium                 20360801
   1007          16559113 CA                     92019           Single Family                 20360801
   1008          16559118 CA                     94591           Single Family                 20360801
   1009          16369173 FL                     32550                     PUD                 20360701
   1010          16369174 FL                     32561             Condominium                 20360701
   1011          16559120 CA                     90601           Single Family                 20360801
   1012          16559122 CA                     93021           Single Family                 20360801
   1013          16559123 CA                     93907           Single Family                 20360801
   1014          16565130 FL                     32835             Condominium                 20360801
   1015          16565131 CA                     95648           Single Family                 20360801
   1016          16565132 NJ                      7030              2-4 Family                 20360801
   1017          16565133 CA                     93314           Single Family                 20360901
   1018          16565135 VT                      5155             Condominium                 20360901
   1019          16565137 IL                     60305           Single Family                 20360901
   1020          16565138 CA                     92037             Condominium                 20360801
   1021          16565139 CA                     90245           Single Family                 20360801
   1022          16565141 CA                     92009                     PUD                 20360801
   1023          16565142 CO                     80202             Condominium                 20360801
   1024          16565143 CA                     95076           Single Family                 20360801
   1025          16565144 MD                     20877           Single Family                 20360801
   1026          16565146 MI                     48328           Single Family                 20360801
   1027          16565147 CA                     91745           Single Family                 20360801
   1028          16565148 AZ                     85258                     PUD                 20360901
   1029          16565149 CA                     91701           Single Family                 20360801
   1030          16208134 NY                     14217           Single Family                 20360501
   1031          16369130 CA                     94928           Single Family                 20360701
   1032          16565151 CA                     90250           Single Family                 20360801
   1033          16565153 CA                     93933           Single Family                 20360801
   1034          16565154 ID                     83616                     PUD                 20360901
   1035          16565155 FL                     33130             Condominium                 20360801
   1036          16565156 CA                     94114           Single Family                 20360801
   1037          16565157 FL                     34997                     PUD                 20360801
   1038          16565158 VA                     20151                     PUD                 20360801
   1039          16565159 CA                     94306           Single Family                 20360801
   1040          16565160 CA                     94110              2-4 Family                 20360801
   1041          16369140 VA                     22656                     PUD                 20360601
   1042          16369303 WA                     98199           Single Family                 20360701
   1043          16369141 NV                     89135                     PUD                 20360601
   1044          16369142 CA                     95648                     PUD                 20360601
   1045          16565162 FL                     32095                     PUD                 20360801
   1046          16369304 NY                     10012             Condominium                 20360701
   1047          16565163 CA                     92201                     PUD                 20360801
   1048          16369144 CA                     92508                     PUD                 20360601
   1049          16565164 CA                     92672           Single Family                 20360901
   1050          16565165 CA                     90046           Single Family                 20360801
   1051          16565123 CA                     95650           Single Family                 20360901
   1052          16565128 CA                     92354                     PUD                 20360801
   1053          16565115 HI                     96714           Single Family                 20360901
   1054          16565119 SC                     29745           Single Family                 20360801
   1055          16565122 CA                     90291           Single Family                 20360801
   1056          16565100 CA                     91301                     PUD                 20360801
   1057          16565101 CO                     80918                     PUD                 20360801
   1058          16565104 FL                     33617             Condominium                 20360701
   1059          16565105 FL                     33141           Single Family                 20360901
   1060          16565107 MA                      1886           Single Family                 20360901
   1061          16565108 WA                     98104             Condominium                 20360801
   1062          16565109 MA                      2116             Condominium                 20360801
   1063          16565110 FL                     32725           Single Family                 20360801
   1064          16565111 FL                     34326             Condominium                 20360901
   1065          16370680 CA                     90605           Single Family                 20360701
   1066          16370689 CA                     90305                     PUD                 20360701
   1067          16558985 VA                     22407           Single Family                 20360701
   1068          16558987 CA                     90094             Condominium                 20360701
   1069          16558988 CA                     95123           Single Family                 20360801
   1070          16558992 CA                     91604             Condominium                 20360801
   1071          16558993 IL                     60514           Single Family                 20360801
   1072          16558995 CA                     94608             Condominium                 20360801
   1073          16558997 HI                     96708           Single Family                 20360801
   1074          16370098 CA                     92860           Single Family                 20360701
   1075          16369820 CA                     91311           Single Family                 20360701
   1076          16369821 CA                     91722           Single Family                 20360701
   1077          16368931 VA                     20115           Single Family                 20360701
   1078          16369666 FL                     33467                     PUD                 20360701
   1079          16370266 CA                     95111           Single Family                 20360701
   1080          16371319 CA                     92067                     PUD                 20360701
   1081          16369832 CA                     95004           Single Family                 20360701
   1082          16368943 CA                     95020                     PUD                 20360701
   1083          16368947 WA                     98029           Single Family                 20360701
   1084          16368949 CA                     92620             Condominium                 20360601
   1085          16368787 NJ                      7047             Condominium                 20360701
   1086          16368789 VA                     20105                     PUD                 20360601
   1087          16371321 MD                     21144                     PUD                 20360701
   1088          16371323 CA                     90035              2-4 Family                 20360701
   1089          16371162 AZ                     85016             Condominium                 20360701
   1090          16370277 TX                     76016           Single Family                 20360701
   1091          16369841 CA                     91604           Single Family                 20360701
   1092          16369845 CA                     94115              2-4 Family                 20360601
   1093          16368793 VA                     22191                     PUD                 20360601
   1094          16368794 FL                     32819                     PUD                 20360601
   1095          16368799 NV                     89135                     PUD                 20360601
   1096          16371395 OR                     97365           Single Family                 20360701
   1097          16371558 CA                     92028           Single Family                 20360701
   1098          16371396 CA                     92868           Single Family                 20360701
   1099          16371397 CA                     94577           Single Family                 20360701
   1100          16558961 FL                     33037           Single Family                 20360601
   1101          16558963 MA                      1960           Single Family                 20360701
   1102          16558968 CA                     90402           Single Family                 20360601
   1103          16558969 CA                     91601           Single Family                 20360801
   1104          16558970 VA                     22201             Condominium                 20360801
   1105          16558973 CA                     92508           Single Family                 20360701
   1106          16558974 CT                      6840           Single Family                 20360801
   1107          16399619 CA                     91915                     PUD                 20360701
   1108          16558948 FL                     34228           Single Family                 20360901
   1109          16370813 CA                     91320           Single Family                 20360701
   1110          16370814 CA                     92882           Single Family                 20360701
   1111          16370819 CA                     96140           Single Family                 20360701
   1112          16371548 CA                     90077           Single Family                 20360701
   1113          16399620 CA                     92596           Single Family                 20360801
   1114          16399621 CA                     91320           Single Family                 20360801
   1115          16371388 CA                     93923           Single Family                 20360701
   1116          16399622 CA                     90254              2-4 Family                 20360701
   1117          16399624 CA                     93033           Single Family                 20360701
   1118          16399625 CA                     91001           Single Family                 20360801
   1119          16558953 CA                     92503                     PUD                 20360801
   1120          16558955 CA                     94523           Single Family                 20360801
   1121          16399629 CA                     91206           Single Family                 20360801
   1122          16558956 FL                     33019             Condominium                 20360801
   1123          16370827 CA                     91355                     PUD                 20360601
   1124          16371375 CA                     91745           Single Family                 20360701
   1125          16399611 CA                     92805           Single Family                 20360701
   1126          16399612 CA                     93021                     PUD                 20360701
   1127          16558940 CA                     94112           Single Family                 20360801
   1128          16399614 CA                     92503                     PUD                 20360801
   1129          16558941 NV                     89135                     PUD                 20360701
   1130          16399615 CO                     80439             Condominium                 20360801
   1131          16399616 CA                     90045           Single Family                 20360701
   1132          16558943 NV                     89511           Single Family                 20360801
   1133          16399617 CA                     92154                     PUD                 20360801
   1134          16558944 MD                     20904           Single Family                 20360701
   1135          16371526 CA                     93001           Single Family                 20360701
   1136          16370639 FL                     33160             Condominium                 20360701
   1137          16399603 CA                     92869                     PUD                 20360601
   1138          16558930 CA                     95111           Single Family                 20360701
   1139          16399604 NY                     10504           Single Family                 20360801
   1140          16558933 UT                     84092           Single Family                 20360701
   1141          16558934 MD                     20720           Single Family                 20360701
   1142          16399608 AZ                     85048                     PUD                 20360701
   1143          16399609 CA                     91326             Condominium                 20360701
   1144          16368992 CA                     92706           Single Family                 20360701
   1145          16558939 CA                     91364           Single Family                 20360801
   1146          16370640 CA                     94531           Single Family                 20360701
   1147          16371371 WA                     98258           Single Family                 20360701
   1148          16371373 CA                     92612                     PUD                 20360701
   1149          16559226 FL                     32828           Single Family                 20360801
   1150          16559227 CA                     92260           Single Family                 20360801
   1151          16369607 CA                     95747           Single Family                 20360701
   1152          16559228 MI                     48168           Single Family                 20360801
   1153          16559067 CA                     93955           Single Family                 20360801
   1154          16559229 CA                     92007             Condominium                 20360801
   1155          16559069 NV                     89451                     PUD                 20360801
   1156          16370201 FL                     33904           Single Family                 20360701
   1157          16370040 CA                     90077           Single Family                 20360701
   1158          16370204 CA                     91335           Single Family                 20360701
   1159          16370043 CA                     95076           Single Family                 20360701
   1160          16370044 CA                     91403           Single Family                 20360701
   1161          16322661 CA                     90026              2-4 Family                 20360601
   1162          16370208 CA                     92503                     PUD                 20360701
   1163          16370209 CA                     95746           Single Family                 20360701
   1164          16322663 CA                     90210           Single Family                 20360601
   1165          16370049 CA                     90806           Single Family                 20360701
   1166          16322664 VA                     20151                     PUD                 20360601
   1167          16559230 CA                     94070           Single Family                 20360801
   1168          16369610 CA                     95020           Single Family                 20360701
   1169          16559231 WA                     98102              2-4 Family                 20360801
   1170          16322667 HI                     96746             Condominium                 20360601
   1171          16559071 CA                     92882                     PUD                 20360801
   1172          16322669 CA                     94901              2-4 Family                 20360601
   1173          16559072 GA                     30327                     PUD                 20360801
   1174          16369458 AZ                     86004           Single Family                 20360701
   1175          16369298 FL                     33616                     PUD                 20360701
   1176          16371103 CA                     94560           Single Family                 20360701
   1177          16370216 VA                     20164                     PUD                 20360701
   1178          16370217 CA                     91506             Condominium                 20360701
   1179          16322670 CA                     92656             Condominium                 20360601
   1180          16322671 CA                     94513           Single Family                 20360601
   1181          16371109 FL                     33647           Single Family                 20360701
   1182          16370057 CA                     92011                     PUD                 20360701
   1183          16322672 CA                     91202           Single Family                 20360601
   1184          16370058 CA                     94063           Single Family                 20360701
   1185          16322676 NJ                      7030             Condominium                 20360601
   1186          16322678 CA                     92563           Single Family                 20360601
   1187          16559082 IA                     51503           Single Family                 20360801
   1188          16559084 FL                     34202                     PUD                 20360801
   1189          16369627 CA                     92673                     PUD                 20360701
   1190          16559086 GA                     30327           Single Family                 20360801
   1191          16369628 VA                     20166                     PUD                 20360701
   1192          16369629 VA                     22066           Single Family                 20360701
   1193          16370062 MD                     20853           Single Family                 20360701
   1194          16370063 CA                     95678           Single Family                 20360701
   1195          16322680 CA                     94509           Single Family                 20360601
   1196          16322681 CA                     90712           Single Family                 20360601
   1197          16322684 WA                     98024                     PUD                 20360601
   1198          16322685 VA                     22079                     PUD                 20360601
   1199          16559090 NY                     11561           Single Family                 20360801
   1200          16322687 MA                      2780           Single Family                 20360601
   1201          16559091 CA                     94947           Single Family                 20360801
   1202          16322688 CA                     91709           Single Family                 20360601
   1203          16559092 CA                     94931           Single Family                 20360801
   1204          16369476 CA                     92679                     PUD                 20360701
   1205          16369638 FL                     33331                     PUD                 20360701
   1206          16371120 CA                     91302           Single Family                 20360701
   1207          16371121 CA                     93546           Single Family                 20360601
   1208          16370071 CA                     91362           Single Family                 20360701
   1209          16370073 HI                     96722                     PUD                 20360701
   1210          16370235 FL                     33067                     PUD                 20360701
   1211          16322690 CA                     92562                     PUD                 20360601
   1212          16370238 CA                     91331           Single Family                 20360701
   1213          16322691 MI                     49721           Single Family                 20360601
   1214          16322693 CA                     91201           Single Family                 20360601
   1215          16369800 CA                     92008           Single Family                 20360701
   1216          16370079 CA                     90049           Single Family                 20360701
   1217          16322695 CA                     94521           Single Family                 20360601
   1218          16322696 CA                     92887                     PUD                 20360601
   1219          16369803 CA                     94901             Condominium                 20360701
   1220          16369808 FL                     33458                     PUD                 20360701
   1221          16369647 CA                     94558           Single Family                 20360701
   1222          16369649 CA                     92570           Single Family                 20360701
   1223          16370082 FL                     34242           Single Family                 20360701
   1224          16370245 FL                     33070           Single Family                 20360701
   1225          16370408 CA                     94568                     PUD                 20360701
   1226          16370087 CO                     80528                     PUD                 20360701
   1227          16369813 CA                     94555           Single Family                 20360701
   1228          16369814 CA                     91356           Single Family                 20360701
   1229          16368925 VA                     20175                     PUD                 20360601
   1230          16369656 CT                      6902           Single Family                 20360701
   1231          16369499 NY                     11930           Single Family                 20360701
   1232          16370411 CA                     90024           Single Family                 20360701
   1233          16371141 CA                     92868           Single Family                 20360701
   1234          16370415 CA                     92782                     PUD                 20360601
   1235          16371148 CA                     92883                     PUD                 20360701
   1236          16370095 CA                     91040           Single Family                 20360701
   1237          16371333 SC                     29576                     PUD                 20360701
   1238          16370281 CA                     94022           Single Family                 20360701
   1239          16371173 FL                     33129           Single Family                 20360701
   1240          16369850 FL                     33062           Single Family                 20360701
   1241          16558904 VA                     20105                     PUD                 20360701
   1242          16558906 CA                     90042           Single Family                 20360701
   1243          16369854 CA                     93907           Single Family                 20360701
   1244          16558908 CA                     93546             Condominium                 20360801
   1245          16369855 FL                     33165           Single Family                 20360701
   1246          16368966 CA                     92683           Single Family                 20360601
   1247          16369699 CA                     95020           Single Family                 20360701
   1248          16371180 CA                     92508                     PUD                 20360701
   1249          16370290 CA                     92081           Single Family                 20360701
   1250          16371505 CA                     92831           Single Family                 20360701
   1251          16371345 VA                     20136                     PUD                 20360701
   1252          16371346 CA                     93033           Single Family                 20360701
   1253          16371349 AZ                     85253           Single Family                 20360701
   1254          16370296 VA                     22191                     PUD                 20360701
   1255          16371187 FL                     33143           Single Family                 20360701
   1256          16370298 CA                     90035           Single Family                 20360701
   1257          16558911 FL                     33076                     PUD                 20360701
   1258          16370299 CA                     90606           Single Family                 20360701
   1259          16558912 CA                     93010           Single Family                 20360701
   1260          16558916 VA                     20175                     PUD                 20360701
   1261          16558917 CA                     95330                     PUD                 20360701
   1262          16558919 MD                     20720                     PUD                 20360701
   1263          16369866 WA                     98105           Single Family                 20360701
   1264          16368977 WA                     98403           Single Family                 20360601
   1265          16369868 NY                     11968           Single Family                 20360701
   1266          16371350 CA                     94541           Single Family                 20360701
   1267          16371517 NJ                      8226             Condominium                 20360701
   1268          16371194 CA                     93063           Single Family                 20360701
   1269          16371518 CA                     94114           Single Family                 20360701
   1270          16558921 CA                     91316           Single Family                 20360701
   1271          16558923 NV                     89044           Single Family                 20360701
   1272          16558926 CA                     91040           Single Family                 20360801
   1273          16368981 AR                     72727           Single Family                 20360701
   1274          16558929 AR                     71913           Single Family                 20360701
   1275          16369877 CA                     90305                     PUD                 20360701
   1276          16368986 MD                     20707                     PUD                 20360701
   1277          16368989 CA                     94596             Condominium                 20360601
   1278          16371525 GA                     30066           Single Family                 20360701
   1279          16559225 CA                     91011           Single Family                 20360801
   1280          16369443 CA                     95076           Single Family                 20360701
   1281          16213871 CA                     92867              2-4 Family                 20360501
   1282          16213956 AZ                     85254           Single Family                 20360601
   1283          16213963 NV                     89149                     PUD                 20360601
   1284          16340405 CA                     93449           Single Family                 20360601
   1285          16340407 MA                      2554           Single Family                 20360701
   1286          16213692 CO                     80922           Single Family                 20360601
   1287          16187311 NC                     28083           Single Family                 20360501
   1288          16187329 NC                     28083           Single Family                 20360501
   1289          16187343 FL                     32206           Single Family                 20360601
   1290          16186879 MA                      2332           Single Family                 20360601
   1291          16186123 NV                     89044                     PUD                 20360601
   1292          16185500 VA                     20111           Single Family                 20360101
   1293          16185207 MD                     21128                     PUD                 20360601
   1294          16184779 CA                     94301           Single Family                 20360601
   1295          16180947 CO                     80130                     PUD                 20360601
   1296          16180997 CA                     90069           Single Family                 20360701
   1297          16181005 VA                     22942                     PUD                 20360601
   1298          16181131 AZ                     85308                     PUD                 20360501
   1299          16176718 AZ                     85379           Single Family                 20360601
   1300          16176779 AZ                     85018           Single Family                 20360601
   1301          16176774 CA                     92591                     PUD                 20360601
   1302          16176885 AZ                     85201                     PUD                 20360601
   1303          16176454 MN                     55016           Single Family                 20360601
   1304          16176051 VA                     22901             Condominium                 20360501
   1305          16165918 MO                     65740           Single Family                 20360601
   1306          16165923 MO                     65740           Single Family                 20360601
   1307          16165946 FL                     34473           Single Family                 20360601
   1308          16168795 CA                     95391                     PUD                 20360501
   1309          16165399 CA                     92407           Single Family                 20360801
   1310          16164277 PA                     19122           Single Family                 20360501
   1311          16163887 IL                     60302              2-4 Family                 20360601
   1312          16163920 NV                     89122                     PUD                 20360501
   1313          16210764 NV                     89031           Single Family                 20360601
   1314          16210852 CA                     92316                     PUD                 20360601
   1315          16210855 CO                     80227           Single Family                 20360601
   1316          16210459 IL                     60452           Single Family                 20360601
   1317          16210474 GA                     30034             Condominium                 20360501
   1318          16210566 NC                     27612                     PUD                 20360501
   1319          16210641 MD                     21061             Condominium                 20360601
   1320          16210698 AZ                     86403           Single Family                 20360601
   1321          16210397 TX                     77379                     PUD                 20360601
   1322          16209335 CA                     92660                     PUD                 20360401
   1323          16209372 CA                     95111           Single Family                 20360601
   1324          16209376 NV                     89139           Single Family                 20360601
   1325          16209382 NE                     68503              2-4 Family                 20360601
   1326          16209409 CO                     80222           Single Family                 20360601
   1327          16160335 SC                     29928           Single Family                 20360501
   1328          16540027 SC                     29526           Single Family                 20360901
   1329          16360931 CA                     91016           Single Family                 20360601
   1330          16360934 FL                     33844                     PUD                 20360601
   1331          16360936 NJ                      7307              2-4 Family                 20360601
   1332          16360970 AZ                     85226                     PUD                 20360701
   1333          16360975 VA                     20170             Condominium                 20360701
   1334          16422333 CO                     81003           Single Family                 20360901
   1335          16403860 AZ                     85051           Single Family                 20360901
   1336          16403881 FL                     34983           Single Family                 20360901
   1337          16405170 TX                     78056           Single Family                 20360901
   1338          16330335 IL                     60514             Condominium                 20360701
   1339          16330336 IL                     60532             Condominium                 20360701
   1340          16330338 IL                     60008             Condominium                 20360701
   1341          16330339 IL                     60115           Single Family                 20360701
   1342          16330340 IL                     60804           Single Family                 20360701
   1343          16331936 CA                     90621           Single Family                 20360601
   1344          16332001 NY                     13339              2-4 Family                 20360601
   1345          16332014 CA                     93560                     PUD                 20360601
   1346          16332027 NY                     10462              2-4 Family                 20360601
   1347          16339625 MI                     48386           Single Family                 20360601
   1348          16347080 IL                     60532             Condominium                 20360701
   1349          16347081 IL                     60120              2-4 Family                 20360701
   1350          16347082 IL                     60534             Condominium                 20360701
   1351          16347083 IL                     60517                     PUD                 20360801
   1352          16347084 IL                     60455             Condominium                 20360701
   1353          16347085 IL                     60453           Single Family                 20360701
   1354          16347087 IL                     60638           Single Family                 20360701
   1355          16347089 IL                     60647              2-4 Family                 20360701
   1356          16347090 IL                     60614             Condominium                 20360701
   1357          16347091 IL                     60516           Single Family                 20360701
   1358          16347092 IL                     60631           Single Family                 20360701
   1359          16347093 IL                     60106           Single Family                 20360701
   1360          16347094 IL                     60187             Condominium                 20360701
   1361          16340419 CA                     94555           Single Family                 20360701
   1362          16559002 CA                     91202           Single Family                 20360801
   1363          16369222 MA                      2554           Single Family                 20360701
   1364          16368826 AZ                     85085                     PUD                 20360601
   1365          16386484 NV                     89131                     PUD                 20360701
   1366          16559176 FL                     34223           Single Family                 20360801
   1367          16559177 CA                     94080             Condominium                 20360801
   1368          16559178 CA                     92614                     PUD                 20360801
   1369          16386486 FL                     33141           Single Family                 20360701
   1370          16386487 CA                     92660           Single Family                 20360801
   1371          16386488 CA                     94588                     PUD                 20360701
   1372          16370310 CA                     95209           Single Family                 20360701
   1373          16370150 CA                     92057                     PUD                 20360701
   1374          16371207 CA                     92694             Condominium                 20360601
   1375          16370316 WA                     98040           Single Family                 20360701
   1376          16369205 CA                     92057                     PUD                 20360701
   1377          16208029 MS                     39564           Single Family                 20350901
   1378          16166744 CA                     92612             Condominium                 20360401
   1379          16370789 CA                     94556           Single Family                 20360601
   1380          16371496 MD                     21144           Single Family                 20360701
   1381          16369990 CA                     91208           Single Family                 20360701
   1382          16371477 CA                     94114           Single Family                 20360701
   1383          16369167 CA                     93065           Single Family                 20360701
   1384          16209285 OH                     45011           Single Family                 20360401
   1385          16342123 CA                     92532           Single Family                 20360701
   1386          16342126 AZ                     85086                     PUD                 20360801
   1387          16369986 NV                     89052                     PUD                 20360701
   1388          16369987 CA                     95765                     PUD                 20360701
   1389          16316833 IL                     60625             Condominium                 20360701
   1390          16316834 IL                     60625             Condominium                 20360701
   1391          16330332 IL                     60517           Single Family                 20360701
   1392          16330333 IL                     60641              2-4 Family                 20360701
   1393          16330334 IL                     60160              2-4 Family                 20360701
   1394          16369680 NY                     11238              2-4 Family                 20360701
   1395          16368955 CA                     92626           Single Family                 20360601
   1396          16369685 CA                     91390                     PUD                 20360701
   1397          16369128 GA                     30097                     PUD                 20360701
   1398          16221921 CA                     91326                     PUD                 20360601
   1399          16221827 CA                     91343           Single Family                 20360601
   1400          16220265 AZ                     85086           Single Family                 20360601
   1401          16221846 CA                     92376           Single Family                 20360601
   1402          16220246 AZ                     85301           Single Family                 20360601
   1403          16220255 NV                     89703           Single Family                 20360601
   1404          16210119 VA                     22556           Single Family                 20360601
   1405          16213463 FL                     32084             Condominium                 20360601
   1406          16213483 FL                     33025                     PUD                 20360601
   1407          16213578 FL                     34120           Single Family                 20360601
   1408          16213444 CA                     92253                     PUD                 20360701
   1409          16220280 WA                     98273           Single Family                 20360601
   1410          16208583 VA                     20112           Single Family                 20360601
   1411          16208649 FL                     32967           Single Family                 20360601
   1412          16210184 AZ                     85335                     PUD                 20360601
   1413          16349447 WA                     98270                     PUD                 20360501
   1414          16206821 CA                     90077           Single Family                 20360601
   1415          16206925 CA                     92557           Single Family                 20360601
   1416          16208017 AZ                     86336           Single Family                 20360601
   1417          16208014 AZ                     85040                     PUD                 20360601
   1418          16349433 AZ                     85340                     PUD                 20360701
   1419          16349434 NV                     89101             Condominium                 20360801
   1420          16349416 IL                     60614               Townhouse                 20360801
   1421          16348184 AZ                     85086                     PUD                 20360801
   1422          16348191 CA                     94901           Single Family                 20360701
   1423          16348211 NC                     28214                     PUD                 20360701
   1424          16348216 GA                     30034           Single Family                 20360701
   1425          16348217 GA                     30080                     PUD                 20360801
   1426          16348229 FL                     34104             Condominium                 20360701
   1427          16349339 CA                     95833                     PUD                 20360701
   1428          16348236 FL                     34104             Condominium                 20360701
   1429          16348297 TN                     37919           Single Family                 20360501
   1430          16348313 CA                     92651           Single Family                 20360701
   1431          16349254 MA                      2025           Single Family                 20360701
   1432          16348097 UT                     84097           Single Family                 20360701
   1433          16348098 CO                     80207           Single Family                 20360701
   1434          16347815 NY                     11429           Single Family                 20360701
   1435          16347834 CO                     80919             Condominium                 20360701
   1436          16347842 CA                     95304           Single Family                 20360701
   1437          16347859 SC                     29909           Single Family                 20360701
   1438          16347862 NV                     89044           Single Family                 20360801
   1439          16347872 MD                     20785           Single Family                 20360701
   1440          16347886 AZ                     85310                     PUD                 20360701
   1441          16347948 NJ                      7060           Single Family                 20360801
   1442          16347952 WA                     98686           Single Family                 20360701
   1443          16348147 UT                     84003           Single Family                 20360701
   1444          16348162 TX                     78539              2-4 Family                 20360701
   1445          16348168 NV                     89143                     PUD                 20360801
   1446          16348174 CA                     90026             Condominium                 20360801
   1447          16348004 FL                     33950           Single Family                 20360701
   1448          16348005 TX                     75495           Single Family                 20360701
   1449          16348017 VA                     20155               Townhouse                 20360601
   1450          16348037 NV                     89144              2-4 Family                 20360701
   1451          16348055 CA                     93637           Single Family                 20360701
   1452          16348076 VA                     22172                     PUD                 20360701
   1453          16348078 CA                     92130             Condominium                 20360701
   1454          16346427 CA                     92130                     PUD                 20360801
   1455          16346456 CA                     93030             Condominium                 20360701
   1456          16346477 WA                     98562           Single Family                 20360701
   1457          16346487 AZ                     85044           Single Family                 20360801
   1458          16347363 FL                     34744           Single Family                 20360701
   1459          16347366 CO                     80516                     PUD                 20360701
   1460          16347670 CO                     81623             Condominium                 20360701
   1461          16347466 GA                     30152                     PUD                 20360601
   1462          16347697 MA                      1907           Single Family                 20360701
   1463          16347520 AZ                     85379                     PUD                 20360701
   1464          16347542 IL                     60041                     PUD                 20360801
   1465          16347558 DC                     20008           Single Family                 20360701
   1466          16347575 GA                     30096                     PUD                 20360701
   1467          16347743 FL                     32908           Single Family                 20360701
   1468          16346328 AZ                     85353                     PUD                 20360801
   1469          16346344 AZ                     85021           Single Family                 20360701
   1470          16346347 MI                     48195           Single Family                 20360701
   1471          16346367 FL                     33311              2-4 Family                 20360701
   1472          16346133 GA                     30024               Townhouse                 20360701
   1473          16346144 GA                     30043               Townhouse                 20360701
   1474          16346146 CO                     80504                     PUD                 20360701
   1475          16346151 HI                     96752             Condominium                 20360801
   1476          16346163 AZ                     85253           Single Family                 20360701
   1477          16346195 NV                     89011             Condominium                 20360801
   1478          16346229 MD                     20740             Condominium                 20360701
   1479          16346305 CA                     91436           Single Family                 20360701
   1480          16346317 NV                     89106           Single Family                 20360801
   1481          16346419 TX                     77459                     PUD                 20360501
   1482          16346426 CA                     94531           Single Family                 20360701
   1483          16345987 CA                     95391                     PUD                 20360701
   1484          16346029 TX                     77019               Townhouse                 20360701
   1485          16346038 CA                     92223           Single Family                 20360701
   1486          16346041 CA                     92223           Single Family                 20360701
   1487          16346044 UT                     84401              2-4 Family                 20360701
   1488          16346049 AZ                     85379                     PUD                 20360701
   1489          16346067 AZ                     85382                     PUD                 20360801
   1490          16346075 CA                     91101             Condominium                 20360701
   1491          16345845 MN                     55033             Condominium                 20360701
   1492          16345847 CA                     92336           Single Family                 20360701
   1493          16346079 AZ                     85236                     PUD                 20360701
   1494          16346083 CA                     91352           Single Family                 20360601
   1495          16346093 CA                     95646             Condominium                 20360701
   1496          16346107 NH                      3215             Condominium                 20360701
   1497          16345854 AZ                     85251              2-4 Family                 20360701
   1498          16345918 GA                     30519                     PUD                 20360701
   1499          16386474 FL                     33707           Single Family                 20360801
   1500          16205350 CA                     92394           Single Family                 20360601
   1501          16205320 AZ                     85326           Single Family                 20360601
   1502          16205419 CA                     93727           Single Family                 20360601
   1503          16205436 GA                     30044                     PUD                 20360601
   1504          16205462 MO                     65804           Single Family                 20360601
   1505          16205335 AZ                     85254             Condominium                 20360601
   1506          16205340 TX                     77450                     PUD                 20360701
   1507          16205343 CA                     91711           Single Family                 20360601
   1508          16198781 WI                     53219           Single Family                 20360601
   1509          16198788 WI                     53226              2-4 Family                 20360601
   1510          16200872 MN                     55005           Single Family                 20360601
   1511          16200887 CA                     92881                     PUD                 20360601
   1512          16194582 MD                     21040           Single Family                 20360601
   1513          16196013 CA                     93003             Condominium                 20360601
   1514          16195964 FL                     34759           Single Family                 20360601
   1515          16196108 MN                     55122           Single Family                 20360601
   1516          16198635 FL                     32818           Single Family                 20360601
   1517          16198657 ME                      4042           Single Family                 20360601
   1518          16198705 FL                     33071             Condominium                 20360601
   1519          16198725 NV                     89145           Single Family                 20360601
   1520          15982502 CO                     80203             Condominium                 20360801
   1521          16207962 FL                     33993           Single Family                 20360601
   1522          16208863 AZ                     85375           Single Family                 20360601
   1523          16209141 IN                     46225           Single Family                 20360601
   1524          16208919 VA                     23320           Single Family                 20360601
   1525          16208964 NV                     89131                     PUD                 20360601
   1526          16223946 CA                     92805           Single Family                 20360601
   1527          16224009 AZ                     85243                     PUD                 20360601
   1528          16224016 CA                     94591           Single Family                 20360701
   1529          16225709 MN                     55369           Single Family                 20360601
   1530          16223956 AZ                     85704             Condominium                 20360601
   1531          16377266 MI                     48227           Single Family                 20360801
   1532          16377285 FL                     32808           Single Family                 20360801
   1533          16340400 CA                     92503                     PUD                 20360601
   1534          16340401 AZ                     85203                     PUD                 20360601
   1535          16556148 NY                     11368              2-4 Family                 20360801
   1536          16556149 CA                     92869           Single Family                 20360801
   1537          16370984 OR                     97530           Single Family                 20360601
   1538          16370988 FL                     33019             Condominium                 20360601
   1539          16556150 CA                     94513           Single Family                 20360801
   1540          16556151 CA                     94559           Single Family                 20360801
   1541          16556152 FL                     34103             Condominium                 20360801
   1542          16370991 NJ                      7727           Single Family                 20360601
   1543          16556146 CA                     90501           Single Family                 20360801
   1544          16556147 CA                     92646           Single Family                 20360801
   1545          16556143 UT                     84604           Single Family                 20360801
   1546          16556145 CA                     93010           Single Family                 20360801
   1547          16556140 TX                     77554                     PUD                 20360801
   1548          16556141 OH                     43016           Single Family                 20360601
   1549          16556142 OH                     43065           Single Family                 20360701
   1550          14845468 GA                     30033                     PUD                 20340901
   1551          16369624 CA                     92705           Single Family                 20360701
   1552          16371110 CA                     95747                     PUD                 20360701
   1553          16370061 AZ                     85255                     PUD                 20360701
   1554          16371115 CA                     92008           Single Family                 20360701
   1555          16368908 AL                     36532                     PUD                 20360601
   1556          16369644 ID                     83616                     PUD                 20360701
   1557          16368916 AL                     36542           Single Family                 20360701
   1558          16369646 CA                     90715           Single Family                 20360701
   1559          16370407 CA                     90015             Condominium                 20360701
   1560          16370410 IL                     60305           Single Family                 20360101
   1561          16371146 MO                     63005                     PUD                 20360601
   1562          16371147 CA                     92881           Single Family                 20360801
   1563          16368934 CA                     95624           Single Family                 20360701
   1564          16370896 CA                     94941           Single Family                 20360501
   1565          16369149 CA                     92020           Single Family                 20360701
   1566          16208136 WA                     98118           Single Family                 20360501
   1567          16208142 NY                     14470           Single Family                 20360501
   1568          16369302 CA                     91406           Single Family                 20360701
   1569          16369308 CA                     91406           Single Family                 20360701
   1570          16369323 MD                     20874           Single Family                 20360701
   1571          16369333 CA                     91206           Single Family                 20360701
   1572          16369335 CA                     90028           Single Family                 20360701
   1573          16369340 NY                     11725           Single Family                 20360701
   1574          16370105 CA                     93033           Single Family                 20360701
   1575          16322700 IL                     60564           Single Family                 20360601
   1576          16322701 CA                     91006           Single Family                 20360601
   1577          16322703 CA                     95008           Single Family                 20360601
   1578          16322706 FL                     34786                     PUD                 20360501
   1579          16369505 CA                     95133           Single Family                 20360701
   1580          16369510 CA                     93035           Single Family                 20360701
   1581          16369516 CA                     90305                     PUD                 20360601
   1582          16368800 CA                     94066           Single Family                 20360601
   1583          16368803 VA                     20155                     PUD                 20360601
   1584          16368807 CA                     92562           Single Family                 20360501
   1585          16371029 VA                     22712           Single Family                 20360501
   1586          16370303 FL                     34114                     PUD                 20360701
   1587          16371035 CA                     95747                     PUD                 20360701
   1588          16369550 CA                     92625                     PUD                 20360701
   1589          16371046 PA                     18925           Single Family                 20360701
   1590          16368835 CA                     92057                     PUD                 20360601
   1591          16371057 CA                     91390                     PUD                 20360701
   1592          16371060 CA                     96150           Single Family                 20360601
   1593          16369903 MA                      2030           Single Family                 20360701
   1594          16368868 CA                     95361           Single Family                 20360701
   1595          16371410 CA                     92656             Condominium                 20360701
   1596          16371418 CA                     95212           Single Family                 20360701
   1597          16369932 CA                     95020           Single Family                 20360701
   1598          14804717 GA                     30047           Single Family                 20341001
   1599          16388612 MD                     20769           Single Family                 20360801
   1600          16389891 AZ                     85219           Single Family                 20360901
   1601          16389928 AZ                     85236           Single Family                 20360801
   1602          16389935 AZ                     85307                     PUD                 20360801
   1603          16392894 MD                     20783           Single Family                 20360801
   1604          16392904 GA                     30044                     PUD                 20360901
   1605          16392927 NJ                      7036           Single Family                 20360901
   1606          16392976 MD                     20745           Single Family                 20360801
   1607          16392985 WA                     98661           Single Family                 20360901
   1608          16394328 GA                     30315           Single Family                 20360801
   1609          16394533 CA                     94544                     PUD                 20360901
   1610          16394351 NV                     89145                     PUD                 20360901
   1611          16293674 MA                      1970             Condominium                 20360501
   1612          16293683 CA                     91601             Condominium                 20360601
   1613          16395125 NV                     89015                     PUD                 20360801
   1614          16293738 WA                     98042           Single Family                 20360601
   1615          16303598 NH                      3060             Condominium                 20360601
   1616          16303603 CA                     95428           Single Family                 20360601
   1617          16396980 CO                     80012               Townhouse                 20360901
   1618          16396987 NJ                      8234           Single Family                 20360901
   1619          16397005 FL                     33020           Single Family                 20360901
   1620          16397038 AZ                     85381           Single Family                 20360901
   1621          16303604 VA                     20148                     PUD                 20360601
   1622          16304158 CA                     90402           Single Family                 20360601
   1623          16304308 RI                      2909             Condominium                 20360601
   1624          16316759 IL                     60093           Single Family                 20360601
   1625          16316761 IL                     60112               Townhouse                 20360601
   1626          16316762 IL                     60171           Single Family                 20360601
   1627          16316764 IL                     60112               Townhouse                 20360601
   1628          16316765 IL                     60803             Condominium                 20360601
   1629          16316766 IL                     60532             Condominium                 20360601
   1630          16316767 IN                     46845           Single Family                 20360701
   1631          16316768 IL                     60804           Single Family                 20360601
   1632          16316769 IL                     60630           Single Family                 20360601
   1633          16316770 IL                     60007             Condominium                 20360601
   1634          16316772 IL                     60191             Condominium                 20360601
   1635          16316773 FL                     32503           Single Family                 20360701
   1636          16316778 IL                     60634             Condominium                 20360601
   1637          16316779 IL                     60638           Single Family                 20360601
   1638          16316780 IL                     60706           Single Family                 20360601
   1639          16316781 IL                     60634           Single Family                 20360601
   1640          16316782 IL                     60527             Condominium                 20360601
   1641          16316784 IL                     60453           Single Family                 20360701
   1642          16316786 IL                     60652           Single Family                 20360601
   1643          16316787 IL                     60504           Single Family                 20360701
   1644          16316790 IL                     60646           Single Family                 20360601
   1645          16316791 IL                     60623           Single Family                 20360601
   1646          16316792 IL                     60504           Single Family                 20360601
   1647          16316793 IL                     60660             Condominium                 20360601
   1648          16316794 IL                     60482             Condominium                 20360601
   1649          16316795 IL                     60193             Condominium                 20360601
   1650          16316796 IL                     60707             Condominium                 20360601
   1651          16316800 IL                     60402           Single Family                 20360601
   1652          16316801 IL                     60638              2-4 Family                 20360601
   1653          16316803 IL                     60102           Single Family                 20360601
   1654          16316804 IL                     60532             Condominium                 20360701
   1655          16316807 IL                     60707           Single Family                 20360601
   1656          16316808 IL                     60172               Townhouse                 20360601
   1657          16316810 IL                     60804           Single Family                 20360601
   1658          16316811 IL                     60415           Single Family                 20360601
   1659          16316814 WI                     53089           Single Family                 20360701
   1660          16316815 IL                     60559           Single Family                 20360701
   1661          16316816 IL                     60025           Single Family                 20360701
   1662          16316820 IL                     60564             Condominium                 20360701
   1663          16316828 IL                     60060           Single Family                 20360701
   1664          16401619 VA                     22310               Townhouse                 20360801
   1665          16386947 FL                     33016             Condominium                 20360801
   1666          16386969 AZ                     85020           Single Family                 20360801
   1667          16386971 NJ                      7111              2-4 Family                 20360801
   1668          16388529 FL                     32835             Condominium                 20360801
   1669          16382662 AZ                     85032              2-4 Family                 20360801
   1670          16383867 WI                     53227           Single Family                 20360801
   1671          16383898 CA                     90604           Single Family                 20360801
   1672          16365493 MA                      2122             Condominium                 20360801
   1673          16367740 NJ                      8054           Single Family                 20360801
   1674          16367939 GA                     30318           Single Family                 20360901
   1675          16244485 IL                     60438           Single Family                 20360601
   1676          16244487 IL                     60177             Condominium                 20360601
   1677          16244489 IL                     60452             Condominium                 20360601
   1678          16244491 IL                     60458           Single Family                 20360601
   1679          16244492 IL                     60462               Townhouse                 20360601
   1680          16371686 AZ                     85209                     PUD                 20360801
   1681          16371690 AZ                     85345           Single Family                 20360901
   1682          16244493 IL                     60056           Single Family                 20360601
   1683          16244496 IL                     60148           Single Family                 20360601
   1684          16244499 IL                     60435           Single Family                 20360601
   1685          16244501 IL                     60016             Condominium                 20360601
   1686          16244505 IL                     60510                     PUD                 20360601
   1687          16244506 IL                     60543             Condominium                 20360501
   1688          16244507 IL                     60134           Single Family                 20360601
   1689          16244509 IN                     46307           Single Family                 20360601
   1690          16244511 IL                     60613             Condominium                 20360601
   1691          16376866 VA                     22003           Single Family                 20360801
   1692          16377947 IL                     60616                     PUD                 20360801
   1693          16378031 CA                     91789               Townhouse                 20360901
   1694          16147738 PA                     19135           Single Family                 20360601
   1695          16154092 VA                     13023               Townhouse                 20360501
   1696          16147300 CO                     80215           Single Family                 20360401
   1697          16147306 CT                      6606             Condominium                 20360701
   1698          16207628 VA                     20165                     PUD                 20360701
   1699          16207647 FL                     33952           Single Family                 20360601
   1700          16207680 FL                     33980           Single Family                 20360601
   1701          16207847 CA                     92806           Single Family                 20360601
   1702          15983436 GA                     30040                     PUD                 20360101
   1703          16105821 PA                     19464              2-4 Family                 20351001
   1704          16105830 NV                     89015           Single Family                 20360301
   1705          16105831 MD                     21225           Single Family                 20360301
   1706          16105834 VA                     22401                     PUD                 20360301
   1707          16105835 GA                     30052                     PUD                 20360301
   1708          16105836 MD                     21231              2-4 Family                 20360301
   1709          16105841 CO                     80015             Condominium                 20360301
   1710          16105846 CA                     92337           Single Family                 20360301
   1711          16105847 NV                     89147                     PUD                 20360301
   1712          16105849 AZ                     85213                     PUD                 20360301
   1713          16105853 CA                     92122             Condominium                 20360301
   1714          16105856 VA                     20105                     PUD                 20360301
   1715          16105865 MD                     20906                     PUD                 20360301
   1716          16105870 WA                     98671           Single Family                 20360301
   1717          16339407 AZ                     85340                     PUD                 20360701
   1718          16339410 VA                     23220           Single Family                 20360701
   1719          16339418 CA                     90048           Single Family                 20360701
   1720          16339423 TX                     76018           Single Family                 20360801
   1721          16339382 MA                      2150              2-4 Family                 20360701
   1722          16240033 FL                     33309           Single Family                 20360601
   1723          16240059 NV                     89149           Single Family                 20360601
   1724          16240101 FL                     34293           Single Family                 20360701
   1725          16240111 WI                     54401           Single Family                 20360601
   1726          16240192 SC                     29203                     PUD                 20360601
   1727          16323537 AZ                     85323           Single Family                 20360701
   1728          16323550 MD                     20772           Single Family                 20360701
   1729          16323578 FL                     33616           Single Family                 20360801
   1730          16326150 CA                     91335           Single Family                 20360701
   1731          16326184 CA                     92683             Condominium                 20360701
   1732          16326223 VA                     22124                     PUD                 20360801
   1733          16326233 NV                     89122                     PUD                 20360701
   1734          16326245 IN                     46143                     PUD                 20360701
   1735          16326249 IN                     46217                     PUD                 20360701
   1736          16240235 UT                     84014           Single Family                 20360601
   1737          16240293 NY                     11771           Single Family                 20360701
   1738          16240300 AZ                     85242                     PUD                 20360601
   1739          16239928 FL                     32210                     PUD                 20360601
   1740          16220585 GA                     30034               Townhouse                 20360801
   1741          16220589 CO                     80549                     PUD                 20360601
   1742          16220630 NV                     89148                     PUD                 20360601
   1743          16239986 CA                     95360           Single Family                 20360601
   1744          16220697 OR                     97214           Single Family                 20360601
   1745          16240016 AZ                     85226           Single Family                 20360601
   1746          16240018 CA                     95123             Condominium                 20360601
   1747          16322853 TN                     38122           Single Family                 20360701
   1748          16322859 CA                     95648           Single Family                 20360701
   1749          16322869 CA                     95391           Single Family                 20360701
   1750          16322910 AZ                     85383                     PUD                 20360701
   1751          16322913 CO                     80209           Single Family                 20360701
   1752          16322947 CA                     92504                     PUD                 20360701
   1753          16322998 VA                     22101           Single Family                 20360701
   1754          16323003 MD                     21769                     PUD                 20360701
   1755          16323046 VA                     22206             Condominium                 20360701
   1756          16323074 MA                      2718           Single Family                 20360801
   1757          16323077 CA                     92220           Single Family                 20360701
   1758          16322767 CA                     90042           Single Family                 20360701
   1759          16322771 TX                     78725                     PUD                 20360701
   1760          16323109 CO                     80127                     PUD                 20360601
   1761          16323121 FL                     33133             Condominium                 20360701
   1762          16323256 GA                     30080             Condominium                 20360601
   1763          16323324 FL                     33573                     PUD                 20360701
   1764          16323368 CA                     93065                     PUD                 20360701
   1765          16323430 CA                     95123           Single Family                 20360601
   1766          16323497 CA                     93536           Single Family                 20360701
   1767          16323513 NM                     87144                     PUD                 20360801
   1768          16323522 CO                     80214           Single Family                 20360701
   1769          16323531 AZ                     85250             Condominium                 20360701
   1770          16322798 CA                     92881           Single Family                 20360701
   1771          15740762 FL                     32092           Single Family                 20350901
   1772          16321528 FL                     34607           Single Family                 20360601
   1773          16321555 NV                     89123           Single Family                 20360701
   1774          16321625 OH                     44105           Single Family                 20360701
   1775          16339201 MD                     20603           Single Family                 20360801
   1776          16339216 NV                     89032           Single Family                 20360701
   1777          16321082 NY                     11212              2-4 Family                 20360401
   1778          16321084 DC                     20019           Single Family                 20360701
   1779          16321101 CA                     94513                     PUD                 20360801
   1780          16339236 WA                     98607           Single Family                 20360701
   1781          16339245 NC                     28411           Single Family                 20360801
   1782          16339251 FL                     32908           Single Family                 20360701
   1783          16339270 CA                     92881           Single Family                 20360601
   1784          16339272 CA                     94531           Single Family                 20360801
   1785          16321223 CA                     94550           Single Family                 20360601
   1786          16339286 CA                     95648                     PUD                 20360601
   1787          16339301 VA                     20166                     PUD                 20360601
   1788          16321258 IN                     46123                     PUD                 20360701
   1789          16321264 IN                     46123                     PUD                 20360701
   1790          16321267 MD                     20748           Single Family                 20360701
   1791          16339311 NJ                      7039           Single Family                 20360601
   1792          16321306 CA                     92883                     PUD                 20360701
   1793          16321438 CA                     90805              2-4 Family                 20360701
   1794          16321448 GA                     30096           Single Family                 20360701
   1795          16321334 FL                     34287           Single Family                 20360801
   1796          16339359 CA                     95757           Single Family                 20360401
   1797          16339362 AZ                     85340                     PUD                 20360701
   1798          16315116 FL                     33138             Condominium                 20360601
   1799          16318365 VA                     22003           Single Family                 20360701
   1800          16318381 GA                     30560           Single Family                 20360701
   1801          16318398 NC                     28262                     PUD                 20360701
   1802          16318404 IN                     46235                     PUD                 20360701
   1803          16318461 CA                     95008           Single Family                 20360701
   1804          16318571 AZ                     85232                     PUD                 20360701
   1805          16318580 MD                     20705           Single Family                 20360601
   1806          16318595 AZ                     85750                     PUD                 20360601
   1807          16318604 WA                     98294              2-4 Family                 20360601
   1808          16318615 FL                     33330           Single Family                 20360701
   1809          16318656 CA                     92236           Single Family                 20360701
   1810          16318677 NV                     89044           Single Family                 20360701
   1811          16318684 CA                     95060           Single Family                 20360601
   1812          16318691 NV                     89129           Single Family                 20360701
   1813          16318700 HI                     96756           Single Family                 20360801
   1814          16315280 CT                      6112              2-4 Family                 20360801
   1815          16318159 CO                     80440           Single Family                 20360601
   1816          16318173 NC                     28115           Single Family                 20360701
   1817          16318177 CO                     80030             Condominium                 20360601
   1818          16318206 CA                     95425              2-4 Family                 20360401
   1819          16318216 NV                     89521                     PUD                 20360601
   1820          16318220 CA                     94560           Single Family                 20360701
   1821          16318239 NV                     89085                     PUD                 20360601
   1822          16318244 CA                     95648                     PUD                 20360801
   1823          16318296 CO                     81621           Single Family                 20360701
   1824          16318747 CA                     95112           Single Family                 20360701
   1825          16321010 CO                     80120           Single Family                 20360701
   1826          16321012 FL                     33441           Single Family                 20360701
   1827          16314549 OR                     97013                     PUD                 20360601
   1828          16314556 IL                     60464           Single Family                 20360601
   1829          16308175 CA                     94513           Single Family                 20360701
   1830          16314594 MD                     21158                     PUD                 20360701
   1831          16314620 FL                     33909           Single Family                 20360701
   1832          16308190 CA                     96150           Single Family                 20360801
   1833          16308193 AZ                     85208           Single Family                 20360701
   1834          16314644 MD                     20774                     PUD                 20360601
   1835          16314648 CA                     94605           Single Family                 20360701
   1836          16314656 VA                     20105               Townhouse                 20360601
   1837          16314665 NV                     89109             Condominium                 20360701
   1838          16314676 MD                     20705           Single Family                 20360601
   1839          16314680 FL                     34110                     PUD                 20360601
   1840          16314691 MA                      2151             Condominium                 20360701
   1841          16314728 TX                     75217           Single Family                 20360701
   1842          16314790 MD                     21804           Single Family                 20360801
   1843          16314808 AZ                     85381                     PUD                 20360601
   1844          16308267 CA                     94541           Single Family                 20360701
   1845          16314325 CA                     95648           Single Family                 20360701
   1846          16314339 CA                     93012                     PUD                 20360701
   1847          16314341 CA                     91942             Condominium                 20360601
   1848          16314408 IL                     60194           Single Family                 20360801
   1849          16314411 CA                     95833                     PUD                 20360701
   1850          16314414 KS                     66079           Single Family                 20360601
   1851          16314420 MA                      2421           Single Family                 20360601
   1852          16314426 GA                     30016           Single Family                 20360501
   1853          16314444 GA                     30127                     PUD                 20360601
   1854          16314450 NV                     89117                     PUD                 20360701
   1855          16314466 GA                     30620           Single Family                 20360601
   1856          16314474 GA                     30316           Single Family                 20360601
   1857          16314831 CA                     91001           Single Family                 20360701
   1858          16314837 CA                     91402           Single Family                 20360701
   1859          16314861 MI                     48317           Single Family                 20360801
   1860          16314862 MD                     21795                     PUD                 20360701
   1861          16314987 MD                     20721           Single Family                 20360601
   1862          16314997 UT                     84404           Single Family                 20360601
   1863          16315035 VA                     23664           Single Family                 20360601
   1864          16315044 CA                     92530           Single Family                 20360601
   1865          16315076 CA                     92376                     PUD                 20360601
   1866          16315107 CA                     92563                     PUD                 20360601
   1867          16308119 MO                     64114           Single Family                 20360801
   1868          16308133 CA                     95065           Single Family                 20360601
   1869          16306528 CA                     95376           Single Family                 20360601
   1870          16306539 MD                     20735                     PUD                 20360701
   1871          16306553 CA                     95204           Single Family                 20360601
   1872          16306595 CA                     95648           Single Family                 20360701
   1873          16307973 MD                     20707                     PUD                 20360601
   1874          16307992 AZ                     85297           Single Family                 20360701
   1875          16306703 CA                     93705           Single Family                 20360601
   1876          16306726 CA                     92040           Single Family                 20360601
   1877          16306760 NV                     89113           Single Family                 20360701
   1878          16307691 MA                      2081             Condominium                 20360701
   1879          16307755 MA                      1938             Condominium                 20360701
   1880          16308015 NY                     11963           Single Family                 20360601
   1881          16308029 CA                     93637           Single Family                 20360701
   1882          16307789 FL                     34746                     PUD                 20360701
   1883          16307809 AZ                     85335                     PUD                 20360601
   1884          16307824 MA                      2453              2-4 Family                 20360701
   1885          16307896 CA                     94803           Single Family                 20360701
   1886          16307915 MN                     55057           Single Family                 20360801
   1887          16307931 MD                     21093           Single Family                 20360801
   1888          16306352 MA                      2050           Single Family                 20360701
   1889          16306358 AZ                     85226             Condominium                 20360601
   1890          16306403 MA                      2540           Single Family                 20360701
   1891          16306419 PA                     18103           Single Family                 20360601
   1892          16306437 GA                     30024                     PUD                 20360601
   1893          16306277 CO                     80016             Condominium                 20360601
   1894          16306319 CA                     92504           Single Family                 20360601
   1895          16306339 MA                      2720           Single Family                 20360701
   1896          16377212 FL                     33612           Single Family                 20360801
   1897          16369028 VA                     20169                     PUD                 20360501
   1898          16369029 MD                     20841                     PUD                 20360601
   1899          16556136 DE                     19806           Single Family                 20360701
   1900          16556137 FL                     32963             Condominium                 20360701
   1901          16377205 VA                     23452           Single Family                 20360701
   1902          16377150 TN                     38122              2-4 Family                 20360801
   1903          16377164 CA                     92154           Single Family                 20360801
   1904          16376325 HI                     96765             Condominium                 20360701
   1905          16376922 CA                     94531             Condominium                 20360701
   1906          16376936 SC                     29673           Single Family                 20360801
   1907          16376956 NV                     89149                     PUD                 20360801
   1908          16376962 OH                     45244             Condominium                 20360801
   1909          16376967 TX                     77004              2-4 Family                 20360801
   1910          16376998 CA                     92264                     PUD                 20360801
   1911          16377003 MD                     21047           Single Family                 20360601
   1912          16375840 NV                     89115           Single Family                 20360801
   1913          16375860 NC                     27703                     PUD                 20360801
   1914          16375882 CA                     90710           Single Family                 20360701
   1915          16375886 CA                     92706           Single Family                 20360801
   1916          16375893 AZ                     85003           Single Family                 20360701
   1917          16375933 MI                     49441           Single Family                 20360701
   1918          16375962 AZ                     85704           Single Family                 20360701
   1919          16375974 VA                     22066           Single Family                 20360801
   1920          16375992 CO                     80906           Single Family                 20360701
   1921          16377032 NV                     89148                     PUD                 20360801
   1922          16377033 NC                     28134                     PUD                 20360801
   1923          16377069 NY                     11221              2-4 Family                 20360701
   1924          16377076 CA                     92503                     PUD                 20360701
   1925          16377084 TX                     75078                     PUD                 20360701
   1926          16376034 GA                     30344           Single Family                 20360701
   1927          16376055 FL                     34759                     PUD                 20360801
   1928          16376073 NV                     89108           Single Family                 20360801
   1929          16376110 GA                     30016                     PUD                 20360801
   1930          16376177 MD                     20774                     PUD                 20360701
   1931          16376186 MD                     20772                     PUD                 20360701
   1932          16377113 AZ                     85338                     PUD                 20360801
   1933          16377125 TX                     75034                     PUD                 20360801
   1934          16377138 UT                     84116              2-4 Family                 20360701
   1935          16375150 UT                     84075           Single Family                 20360801
   1936          16375181 CA                     91406           Single Family                 20360801
   1937          16375223 CA                     93933           Single Family                 20360801
   1938          16375240 AZ                     85207                     PUD                 20360801
   1939          16375241 CA                     95648           Single Family                 20360801
   1940          16374927 VA                     20110               Townhouse                 20360801
   1941          16374949 CA                     90066           Single Family                 20360801
   1942          16374980 GA                     30306           Single Family                 20360801
   1943          16374985 NC                     27612                     PUD                 20360801
   1944          16375051 VA                     22303                     PUD                 20360701
   1945          16375062 NV                     89084                     PUD                 20360801
   1946          16375073 GA                     30316           Single Family                 20360801
   1947          16375018 MD                     21042             Condominium                 20360801
   1948          16375034 FL                     32211           Single Family                 20360701
   1949          16375097 IN                     46032                     PUD                 20360701
   1950          16191855 CA                     92069               Townhouse                 20360601
   1951          16342025 NV                     89148                     PUD                 20360801
   1952          16342037 IN                     46123                     PUD                 20360701
   1953          16342043 IN                     46143                     PUD                 20360701
   1954          16342047 CA                     91340             Condominium                 20360801
   1955          16342053 IN                     46234                     PUD                 20360701
   1956          16342056 KY                     40511           Single Family                 20360601
   1957          16341988 MA                      1776           Single Family                 20360801
   1958          16341997 FL                     32159           Single Family                 20360701
   1959          16341951 FL                     32725           Single Family                 20360601
   1960          16369775 CA                     93101              2-4 Family                 20360701
   1961          16368886 CA                     92584           Single Family                 20360701
   1962          16369777 CA                     94020           Single Family                 20360701
   1963          16371261 CA                     92629                     PUD                 20360701
   1964          16371262 CA                     90631           Single Family                 20360701
   1965          16371264 CA                     92054           Single Family                 20360701
   1966          16371265 CA                     95062              2-4 Family                 20360701
   1967          16371267 WA                     98335                     PUD                 20360701
   1968          16369780 CA                     94070             Condominium                 20360701
   1969          16369784 FL                     32550             Condominium                 20360701
   1970          16368893 FL                     33903           Single Family                 20360601
   1971          16368896 CA                     92021           Single Family                 20360701
   1972          16369789 VA                     22102                     PUD                 20360701
   1973          16371279 CA                     96161                     PUD                 20360701
   1974          16556127 CA                     91739           Single Family                 20360701
   1975          16369017 CA                     90504             Condominium                 20360701
   1976          16556128 DC                     20007           Single Family                 20360701
   1977          16369951 CA                     90240           Single Family                 20360701
   1978          16369954 WA                     98671           Single Family                 20360701
   1979          16369793 OR                     97239             Condominium                 20360701
   1980          16369956 CA                     90046             Condominium                 20360701
   1981          16369795 CA                     90027           Single Family                 20360701
   1982          16369957 CA                     90046             Condominium                 20360701
   1983          16369796 CA                     91709                     PUD                 20360701
   1984          16369958 NY                     11216              2-4 Family                 20360701
   1985          16369798 FL                     32563                     PUD                 20360701
   1986          16371440 VA                     22030                     PUD                 20360701
   1987          16371280 CA                     96161                     PUD                 20360701
   1988          16371282 CA                     92679                     PUD                 20360701
   1989          16371283 CA                     90274           Single Family                 20360601
   1990          16371285 CA                     90069           Single Family                 20360701
   1991          16371286 CA                     92663           Single Family                 20360701
   1992          16371287 CA                     91361                     PUD                 20360701
   1993          16371288 CA                     91411           Single Family                 20360701
   1994          16369962 CA                     94127           Single Family                 20360701
   1995          16369965 CA                     94080           Single Family                 20360701
   1996          16369968 CA                     90304           Single Family                 20360701
   1997          16371290 CA                     92120           Single Family                 20360701
   1998          16371456 MA                      2467           Single Family                 20360701
   1999          16371299 CA                     90713           Single Family                 20360701
   2000          16558872 TN                     38028           Single Family                 20360701
   2001          16558861 FL                     33330                     PUD                 20360801
   2002          16558865 CA                     95391           Single Family                 20360601
   2003          16369974 CA                     95363           Single Family                 20360701
   2004          16369975 CA                     90211             Condominium                 20360701
   2005          16558869 VA                     23322           Single Family                 20360701
   2006          16369978 NV                     89149                     PUD                 20360701
   2007          16369979 NY                     10013             Condominium                 20360701
   2008          16558873 CA                     94561           Single Family                 20360801
   2009          16369985 CA                     92211                     PUD                 20360701
   2010          16558881 MA                      1876           Single Family                 20360801
   2011          16558886 NV                     89044                     PUD                 20360701
   2012          16558889 CA                     92880                     PUD                 20360701
   2013          16370753 CA                     92253                     PUD                 20360701
   2014          16371489 FL                     34990                     PUD                 20360701
   2015          16558892 FL                     34212                     PUD                 20360601
   2016          16558894 CA                     94513                     PUD                 20360701
   2017          16558897 CA                     92625           Single Family                 20360701
   2018          16558899 CA                     94592           Single Family                 20360701
   2019          16370922 NJ                      8260             Condominium                 20360601
   2020          16371490 CA                     95125           Single Family                 20360701
   2021          16370923 NJ                      8260             Condominium                 20360601
   2022          16371491 VA                     22180           Single Family                 20360701
   2023          16371492 CA                     92692                     PUD                 20360701
   2024          16371493 CA                     92656                     PUD                 20360701
   2025          16370926 FL                     32792             Condominium                 20360601
   2026          16371494 CA                     91436           Single Family                 20360701
   2027          16370934 VA                     22407           Single Family                 20360601
   2028          16370775 NV                     89084                     PUD                 20360701
   2029          16370940 ID                     83709                     PUD                 20360601
   2030          16556116 MN                     56273           Single Family                 20360601
   2031          16369007 CA                     92707           Single Family                 20360701
   2032          16556117 FL                     32712                     PUD                 20360601
   2033          16369008 CA                     91311           Single Family                 20360601
   2034          16556118 MT                     59901           Single Family                 20360601
   2035          16556119 WA                     98335                     PUD                 20360601
   2036          16370796 CA                     92592                     PUD                 20360601
   2037          16556121 NC                     28594             Condominium                 20360701
   2038          16369012 CA                     95128           Single Family                 20360701
   2039          16556122 FL                     33904           Single Family                 20360801
   2040          16556124 VA                     23518                     PUD                 20360601
   2041          16556125 MN                     55105             Condominium                 20360701
   2042          16556130 CA                     92688                     PUD                 20360701
   2043          16556131 CA                     92841           Single Family                 20360801
   2044          16556132 NC                     28480           Single Family                 20360501
   2045          16556133 FL                     32566                     PUD                 20360801
   2046          16556134 MI                     49525             Condominium                 20360601
   2047          16556135 FL                     34476           Single Family                 20360701
   2048          16370186 VA                     22213                     PUD                 20360701
   2049          16370187 VA                     22213                     PUD                 20360701
   2050          16370188 CA                     95123           Single Family                 20360701
   2051          16369751 AZ                     85086           Single Family                 20360701
   2052          16369592 CA                     94541           Single Family                 20360701
   2053          16369756 NC                     28469           Single Family                 20360701
   2054          16369759 CA                     91709           Single Family                 20360701
   2055          16371082 NY                     10017             Condominium                 20360701
   2056          16371085 DC                     20011           Single Family                 20360701
   2057          16370194 FL                     33432           Single Family                 20360701
   2058          16370196 FL                     32804           Single Family                 20360701
   2059          16369926 WA                     98052           Single Family                 20360701
   2060          16369766 CA                     91436           Single Family                 20360701
   2061          16371411 CA                     90305                     PUD                 20360701
   2062          16371251 CA                     91320           Single Family                 20360701
   2063          16371091 CA                     92270                     PUD                 20360701
   2064          16371417 CA                     95123           Single Family                 20360701
   2065          16371259 VA                     22204           Single Family                 20360701
   2066          16372111 CA                     93446           Single Family                 20360701
   2067          16372325 CA                     90004           Single Family                 20360801
   2068          16372337 NV                     89101           Single Family                 20360801
   2069          16372353 MI                     48238           Single Family                 20360801
   2070          16372394 FL                     33030             Condominium                 20360601
   2071          16374760 TX                     75087                     PUD                 20360801
   2072          16374792 TX                     77494                     PUD                 20360801
   2073          16374813 FL                     32806           Single Family                 20360801
   2074          16374823 GA                     30228           Single Family                 20360701
   2075          16374828 CO                     80920           Single Family                 20360701
   2076          16374841 UT                     84403           Single Family                 20360701
   2077          16374848 GA                     30228           Single Family                 20360701
   2078          16374859 SC                     29928                     PUD                 20360801
   2079          16372158 FL                     33901           Single Family                 20360701
   2080          16372169 OR                     97341           Single Family                 20360701
   2081          16372172 VA                     23112           Single Family                 20360801
   2082          16372254 GA                     31404              2-4 Family                 20360801
   2083          16374885 NV                     89117                     PUD                 20360701
   2084          16374896 TX                     78732                     PUD                 20360701
   2085          16374906 TX                     78732                     PUD                 20360701
   2086          16374910 FL                     34275                     PUD                 20360701
   2087          16368363 AZ                     85339                     PUD                 20360801
   2088          16368375 FL                     34759                     PUD                 20360701
   2089          16368378 AZ                     85712             Condominium                 20360701
   2090          16368392 TX                     75068                     PUD                 20360701
   2091          16368395 TX                     75068           Single Family                 20360701
   2092          16368412 TX                     75035                     PUD                 20360701
   2093          16368413 FL                     33145             Condominium                 20360801
   2094          16368417 FL                     32807           Single Family                 20360801
   2095          16368420 WA                     98671                     PUD                 20360701
   2096          16368435 AZ                     85201               Townhouse                 20360801
   2097          16368437 CA                     91914                     PUD                 20360801
   2098          16368452 NV                     89030           Single Family                 20360801
   2099          16368511 FL                     32308              2-4 Family                 20360801
   2100          16368516 NJ                      8540           Single Family                 20360801
   2101          16368517 TX                     77027             Condominium                 20360701
   2102          16368526 MN                     55379           Single Family                 20360701
   2103          16368531 NV                     89145           Single Family                 20360801
   2104          16368540 HI                     96706                     PUD                 20360701
   2105          16368558 CA                     92345           Single Family                 20360801
   2106          16368570 CA                     95037                     PUD                 20360801
   2107          16368576 CA                     92507           Single Family                 20360801
   2108          16368589 CO                     80487           Single Family                 20360801
   2109          16368602 FL                     33544           Single Family                 20360801
   2110          16368604 NV                     89044                     PUD                 20360801
   2111          16368619 AZ                     85308                     PUD                 20360801
   2112          16368640 MD                     21801           Single Family                 20360701
   2113          16368677 CO                     80010           Single Family                 20360701
   2114          16368678 WA                     98682           Single Family                 20360801
   2115          16368683 AZ                     85302                     PUD                 20360801
   2116          16371792 FL                     34759                     PUD                 20360701
   2117          16371794 IL                     61008           Single Family                 20360801
   2118          16371840 CA                     93312           Single Family                 20360701
   2119          16371850 FL                     34747                     PUD                 20360701
   2120          16371970 CA                     92223                     PUD                 20360801
   2121          16371977 FL                     33455           Single Family                 20360701
   2122          16371992 FL                     34744           Single Family                 20360701
   2123          16372002 AZ                     85243                     PUD                 20360701
   2124          16371854 MD                     21131           Single Family                 20360701
   2125          16371885 CO                     80126           Single Family                 20360801
   2126          16371908 GA                     30107                     PUD                 20360701
   2127          16371909 CA                     93637           Single Family                 20360801
   2128          16372035 CA                     92603                     PUD                 20360801
   2129          16371915 MI                     48238           Single Family                 20360701
   2130          16372062 TX                     75115           Single Family                 20360801
   2131          16372068 FL                     33624             Condominium                 20360801
   2132          16372088 TX                     75034               Townhouse                 20360801
   2133          16371928 CA                     90260           Single Family                 20360801
   2134          16371958 MN                     56472           Single Family                 20360701
   2135          16371963 VA                     22309             Condominium                 20360701
   2136          16341944 MN                     55021                     PUD                 20360701
   2137          16341933 CO                     80530           Single Family                 20360801
   2138          16306190 FL                     33183           Single Family                 20360601
   2139          16306193 NV                     89521                     PUD                 20360601
   2140          16306194 MI                     48623           Single Family                 20360601
   2141          16306210 FL                     34482           Single Family                 20360501
   2142          16306236 NV                     89178                     PUD                 20360701
   2143          16306256 NV                     89074                     PUD                 20360601
   2144          16306257 CA                     90064              2-4 Family                 20360601
   2145          16306266 FL                     32708           Single Family                 20360710
   2146          16543869 IL                     60448               Townhouse                 20360801
   2147          16543871 TX                     77478                     PUD                 20360801
   2148          16404496 CA                     94602             Condominium                 20360801
   2149          16404499 AZ                     85226                     PUD                 20360801
   2150          16404503 AL                     36551           Single Family                 20360801
   2151          16404505 FL                     33150           Single Family                 20360801
   2152          16404508 MI                     49509           Single Family                 20360801
   2153          16419362 CA                     90808           Single Family                 20360801
   2154          16419373 NY                     11420           Single Family                 20360701
   2155          16543868 CA                     91767           Single Family                 20360801
   2156          16393733 CA                     94601              2-4 Family                 20360701
   2157          16393734 VA                     22150           Single Family                 20360701
   2158          16393740 IL                     60103           Single Family                 20360701
   2159          16393743 CA                     95206           Single Family                 20360701
   2160          16397390 IL                     60025           Single Family                 20360701
   2161          16397395 MD                     21202             Condominium                 20360601
   2162          16397396 CA                     92509           Single Family                 20360701
   2163          16397399 CA                     91732           Single Family                 20360401
   2164          16397421 AZ                     85032           Single Family                 20360701
   2165          16397467 NV                     89113             Condominium                 20360701
   2166          16397498 VA                     20165                     PUD                 20360701
   2167          16397501 VA                     20136                     PUD                 20360701
   2168          16397514 NY                     11691              2-4 Family                 20360801
   2169          16397570 CA                     92879           Single Family                 20360701
   2170          16397573 WA                     98208           Single Family                 20360701
   2171          16404355 VA                     20191           Single Family                 20360701
   2172          16404356 NY                     11735           Single Family                 20360801
   2173          16404381 NY                     10552              2-4 Family                 20360801
   2174          16404397 CA                     92308           Single Family                 20360801
   2175          16404421 NY                     11717           Single Family                 20360801
   2176          16404429 CO                     80209           Single Family                 20360701
   2177          16404438 CA                     91006           Single Family                 20360701
   2178          16404442 CA                     94589           Single Family                 20360801
   2179          16404448 CA                     91352             Condominium                 20360801
   2180          16404461 MI                     48315           Single Family                 20360801
   2181          16404463 CA                     94539           Single Family                 20360701
   2182          16404478 NY                     11412              2-4 Family                 20360801
   2183          16404487 CA                     91006             Condominium                 20360801
   2184          16404491 CA                     92509           Single Family                 20360801
   2185          16341924 GA                     30135           Single Family                 20360701
   2186          16341932 TN                     37640           Single Family                 20360701
   2187          16306047 CA                     95340           Single Family                 20360601
   2188          16306050 NV                     89123             Condominium                 20360601
   2189          16306053 VA                     22655                     PUD                 20360601
   2190          16306093 FL                     32258                     PUD                 20360601
   2191          16306095 CO                     80012               Townhouse                 20360601
   2192          16306103 AZ                     86401           Single Family                 20360601
   2193          16306106 TX                     77489                     PUD                 20360601
   2194          16306136 FL                     33410             Condominium                 20360501
   2195          16306162 UT                     84660           Single Family                 20360601
   2196          16306164 CO                     80917           Single Family                 20360601
   2197          16306170 GA                     30294           Single Family                 20360601
   2198          16368056 CA                     90211              2-4 Family                 20360801
   2199          16368084 VA                     20141           Single Family                 20360701
   2200          16368085 TX                     77077                     PUD                 20360701
   2201          16368098 TX                     77073                     PUD                 20360801
   2202          16368105 CO                     80222           Single Family                 20360801
   2203          16368120 AZ                     85206                     PUD                 20360801
   2204          16368136 FL                     32738           Single Family                 20360801
   2205          16368141 FL                     32164                     PUD                 20360601
   2206          16368154 MI                     48089           Single Family                 20360701
   2207          16368165 UT                     84044           Single Family                 20360801
   2208          16368191 AZ                     85254           Single Family                 20360701
   2209          16368192 AL                     35226                     PUD                 20360701
   2210          16368196 MD                     21233               Townhouse                 20360801
   2211          16368197 FL                     32218                     PUD                 20360801
   2212          16368222 NV                     89110           Single Family                 20360801
   2213          16368241 AZ                     85326                     PUD                 20360701
   2214          16368261 MD                     21217           Single Family                 20360701
   2215          16368275 NV                     89131                     PUD                 20360701
   2216          16368276 OR                     97058           Single Family                 20360801
   2217          16368294 FL                     33570                     PUD                 20360701
   2218          16368298 TX                     75211           Single Family                 20360701
   2219          16368301 VA                     20164                     PUD                 20360801
   2220          16368303 WA                     98503           Single Family                 20360801
   2221          16368306 FL                     32824                     PUD                 20360801
   2222          16368322 FL                     34684           Single Family                 20360701
   2223          16368350 FL                     32805                     PUD                 20360701
   2224          16191830 FL                     33313           Single Family                 20360601
   2225          16187175 FL                     34758           Single Family                 20360501
   2226          16187252 VA                     20124                     PUD                 20360601
   2227          16187259 CA                     92154           Single Family                 20360601
   2228          16188318 MD                     20782           Single Family                 20360601
   2229          16191727 WA                     98204             Condominium                 20360601
   2230          16191774 FL                     33062           Single Family                 20360601
   2231          16184522 MD                     20817           Single Family                 20360601
   2232          16184558 TX                     77336                     PUD                 20360701
   2233          16184570 MN                     55362           Single Family                 20360601
   2234          16184498 CA                     91320                     PUD                 20360601
   2235          16184596 AZ                     85201           Single Family                 20360601
   2236          16184623 FL                     33971           Single Family                 20360601
   2237          16184684 NH                      3038              2-4 Family                 20360601
   2238          16185957 AZ                     85388                     PUD                 20360601
   2239          16185980 FL                     32825                     PUD                 20360601
   2240          16187185 NJ                      7480           Single Family                 20360601
   2241          16187195 FL                     34667           Single Family                 20360601
   2242          16168637 FL                     33015                     PUD                 20360601
   2243          16168658 MD                     20783           Single Family                 20360601
   2244          16168522 NV                     89139                     PUD                 20360601
   2245          16168669 VA                     22314                     PUD                 20360601
   2246          16168683 NV                     89030              2-4 Family                 20360601
   2247          16168691 CA                     91768           Single Family                 20360601
   2248          16171493 OR                     97535             Condominium                 20360601
   2249          16171594 CA                     90240           Single Family                 20360601
   2250          16180655 AZ                     85374                     PUD                 20360601
   2251          16155865 FL                     32119             Condominium                 20360501
   2252          16146879 NJ                      7501              2-4 Family                 20360701
   2253          16159956 CA                     92532                     PUD                 20360601
   2254          16153936 FL                     34982             Condominium                 20360701
   2255          16163558 ME                      3901           Single Family                 20360701
   2256          16163583 AZ                     85085                     PUD                 20360601
   2257          16163645 AZ                     85249                     PUD                 20360601
   2258          16165166 CA                     90037              2-4 Family                 20360601
   2259          16165295 FL                     33701           Single Family                 20360601
   2260          16153966 AZ                     86326                     PUD                 20360601
   2261          16168600 AZ                     85029           Single Family                 20360601
   2262          16154016 CA                     92653             Condominium                 20360601
   2263          16134405 NJ                      7701           Single Family                 20360601
   2264          16122103 FL                     34982             Condominium                 20360601
   2265          16129143 FL                     34982             Condominium                 20360601
   2266          16131078 FL                     34982             Condominium                 20360601
   2267          16131161 FL                     34217           Single Family                 20360601
   2268          16030804 MA                      2368           Single Family                 20360101
   2269          16344201 VA                     23608           Single Family                 20360701
   2270          16344387 CA                     92009                     PUD                 20360701
   2271          16344392 CA                     92124           Single Family                 20360701
   2272          16344409 FL                     34119                     PUD                 20360701
   2273          16344563 UT                     84065           Single Family                 20360701
   2274          16344582 IN                     46112           Single Family                 20360701
   2275          16344611 IL                     60060                     PUD                 20360701
   2276          16344648 CO                     80003           Single Family                 20360701
   2277          16344678 SC                     29483           Single Family                 20360701
   2278          16344687 FL                     33401             Condominium                 20360701
   2279          16344700 CO                     81301           Single Family                 20360801
   2280          16344018 UT                     84094           Single Family                 20360701
   2281          16344024 NJ                      8008           Single Family                 20360701
   2282          16344059 CA                     91402           Single Family                 20360801
   2283          16344143 AZ                     85262                     PUD                 20360701
   2284          16344151 TX                     78210           Single Family                 20360701
   2285          16344180 CO                     80012             Condominium                 20360701
   2286          16343795 CA                     95391           Single Family                 20360701
   2287          16343802 AZ                     85339                     PUD                 20360801
   2288          16343830 TX                     75068                     PUD                 20360701
   2289          16343881 TX                     75166                     PUD                 20360701
   2290          16343893 AZ                     85239                     PUD                 20360701
   2291          16343899 VA                     22405                     PUD                 20360701
   2292          16343907 FL                     32804           Single Family                 20360701
   2293          16343914 AR                     72173           Single Family                 20360701
   2294          16343928 FL                     33033                     PUD                 20360701
   2295          16343929 AZ                     85213           Single Family                 20360701
   2296          16342573 FL                     32507             Condominium                 20360701
   2297          16342587 CO                     80206           Single Family                 20360701
   2298          16343722 CA                     94603           Single Family                 20360701
   2299          16343751 GA                     30045           Single Family                 20360701
   2300          16343757 OR                     97068           Single Family                 20360701
   2301          16343768 TX                     75062           Single Family                 20360701
   2302          16343769 FL                     34982           Single Family                 20360701
   2303          16343780 AZ                     85008             Condominium                 20360601
   2304          16342399 GA                     30317           Single Family                 20360601
   2305          16342410 FL                     34758                     PUD                 20360601
   2306          16342413 AZ                     85205           Single Family                 20360701
   2307          16342415 CA                     90069           Single Family                 20360701
   2308          16342416 MO                     64029           Single Family                 20360701
   2309          16342421 CO                     80020           Single Family                 20360701
   2310          16342426 FL                     32507                     PUD                 20360701
   2311          16342439 FL                     32504           Single Family                 20360701
   2312          16342488 WA                     98074                     PUD                 20360701
   2313          16342519 NJ                      7462             Condominium                 20360701
   2314          16342532 MD                     20783           Single Family                 20360701
   2315          16342379 FL                     33767             Condominium                 20360701
   2316          16342306 FL                     33178                     PUD                 20360601
   2317          16342319 TX                     78645                     PUD                 20360801
   2318          16342330 DC                     20011           Single Family                 20360701
   2319          16342341 PA                     18062                     PUD                 20360701
   2320          16342283 HI                     96817           Single Family                 20360701
   2321          16342238 AZ                     85220                     PUD                 20360701
   2322          16342239 TX                     76131                     PUD                 20360801
   2323          16342246 VA                     20180           Single Family                 20360601
   2324          15788941 CA                     92037           Single Family                 20360601
   2325          16304288 AZ                     85254                     PUD                 20360701
   2326          16304336 CA                     94605           Single Family                 20360701
   2327          16304347 FL                     33155             Condominium                 20360601
   2328          16304253 TX                     76063           Single Family                 20360601
   2329          16304259 NV                     89142             Condominium                 20360601
   2330          16304142 IL                     62220             Condominium                 20360701
   2331          16304184 CA                     92602           Single Family                 20360801
   2332          16304215 VA                     20136                     PUD                 20360601
   2333          16304217 TX                     76063           Single Family                 20360601
   2334          16304121 CA                     93728           Single Family                 20360601
   2335          16304124 CA                     93704           Single Family                 20360601
   2336          16304127 CA                     93722           Single Family                 20360601
   2337          16304133 NV                     89131                     PUD                 20360801
   2338          16304138 CA                     93727           Single Family                 20360601
   2339          16304140 MD                     20743           Single Family                 20360601
   2340          16407381 FL                     34239           Single Family                 20360701
   2341          16407386 UT                     84020           Single Family                 20360701
   2342          16407419 OH                     45424           Single Family                 20360701
   2343          16419039 VA                     20164             Condominium                 20360801
   2344          16419040 CO                     80922                     PUD                 20360801
   2345          16419049 CO                     81004           Single Family                 20360801
   2346          16407284 TN                     37027                     PUD                 20360801
   2347          16407285 NV                     89015                     PUD                 20360801
   2348          16303801 NC                     27292           Single Family                 20360601
   2349          16303837 CO                     80904           Single Family                 20360601
   2350          16303913 NV                     89130                     PUD                 20360601
   2351          16303939 CA                     92705           Single Family                 20360701
   2352          16303963 MD                     20906           Single Family                 20360601
   2353          16303974 DC                     20012           Single Family                 20360601
   2354          16303984 AZ                     85226           Single Family                 20360601
   2355          16304035 CA                     95316           Single Family                 20360701
   2356          16304058 MD                     20861           Single Family                 20360801
   2357          16303584 TX                     75104                     PUD                 20360701
   2358          16303650 CA                     90723             Condominium                 20360601
   2359          16303678 AZ                     85308             Condominium                 20360601
   2360          16303684 SC                     29483                     PUD                 20360601
   2361          16303695 CO                     80503                     PUD                 20360601
   2362          16303712 DC                     20002           Single Family                 20360601
   2363          16303714 TN                     37013                     PUD                 20360601
   2364          16303720 TX                     78725                     PUD                 20360601
   2365          16303725 CA                     95621             Condominium                 20360601
   2366          16303736 NV                     89445           Single Family                 20360601
   2367          16303739 CA                     92532                     PUD                 20360601
   2368          16303759 GA                     31411                     PUD                 20360601
   2369          16301815 TX                     78703             Condominium                 20360701
   2370          16301840 UT                     84093           Single Family                 20360701
   2371          16301849 FL                     33325             Condominium                 20360601
   2372          16301878 WI                     53128           Single Family                 20360601
   2373          16301908 VA                     23002           Single Family                 20360601
   2374          16301911 CA                     95945           Single Family                 20360601
   2375          16301804 OR                     97701           Single Family                 20360701
   2376          16339170 CA                     94111             Condominium                 20360801
   2377          16301620 CA                     93003                     PUD                 20360601
   2378          16301628 CO                     80104                     PUD                 20360601
   2379          16301656 NV                     89052                     PUD                 20360601
   2380          16301666 FL                     33603           Single Family                 20360701
   2381          16301697 CA                     92117           Single Family                 20360601
   2382          16301719 MO                     63110              2-4 Family                 20360601
   2383          16301756 AL                     35222           Single Family                 20360601
   2384          16301769 MD                     21206           Single Family                 20360701
   2385          16301779 CA                     93426                     PUD                 20360701
   2386          16301783 FL                     33559                     PUD                 20360601
   2387          16301785 FL                     33012             Condominium                 20360601
   2388          16301453 AZ                     85373                     PUD                 20360601
   2389          16301548 IL                     60532             Condominium                 20360701
   2390          16301576 GA                     30294           Single Family                 20360701
   2391          16301580 FL                     32244                     PUD                 20360601
   2392          16301586 WA                     98445           Single Family                 20360601
   2393          16301593 AZ                     85257           Single Family                 20360601
   2394          16301594 NH                      3249           Single Family                 20360801
   2395          16301602 NV                     89032                     PUD                 20360601
   2396          16335720 CA                     94565           Single Family                 20360801
   2397          16339106 AZ                     85262                     PUD                 20360801
   2398          16339136 FL                     33907                     PUD                 20360801
   2399          16339144 FL                     33463                     PUD                 20360701
   2400          16301421 CA                     94112           Single Family                 20360601
   2401          16335533 CA                     93111           Single Family                 20360701
   2402          16367994 VA                     20176                     PUD                 20360701
   2403          16335571 AZ                     85310           Single Family                 20360701
   2404          16335601 DC                     20002           Single Family                 20360701
   2405          16335637 CA                     90210           Single Family                 20360701
   2406          16335646 IL                     60411           Single Family                 20360701
   2407          16335664 OH                     43219           Single Family                 20360701
   2408          16335670 NV                     89146           Single Family                 20360701
   2409          16335675 AZ                     85239                     PUD                 20360701
   2410          16335689 WA                     98382           Single Family                 20360701
   2411          16332103 CO                     80301                     PUD                 20360701
   2412          16332154 AZ                     85242           Single Family                 20360701
   2413          16332171 AZ                     85258                     PUD                 20360401
   2414          16332176 FL                     33137             Condominium                 20360401
   2415          16335166 NV                     89011                     PUD                 20360701
   2416          16335201 MI                     48168           Single Family                 20360701
   2417          16335208 FL                     34134                     PUD                 20360701
   2418          16335217 MA                      2493           Single Family                 20360701
   2419          16335270 IN                     46234                     PUD                 20360701
   2420          16335273 IN                     46234                     PUD                 20360701
   2421          16335278 TX                     76086           Single Family                 20360801
   2422          16335286 CA                     95630                     PUD                 20360701
   2423          16335293 CA                     95833                     PUD                 20360701
   2424          16335387 MA                      1463           Single Family                 20360701
   2425          16335406 VA                     22401                     PUD                 20360701
   2426          16335412 NJ                      7728           Single Family                 20360701
   2427          16335463 IN                     46229              2-4 Family                 20360701
   2428          16335481 CO                     80138                     PUD                 20360701
   2429          16335497 CA                     95476           Single Family                 20360701
   2430          16335500 CA                     95648           Single Family                 20360701
   2431          16335501 CO                     80233                     PUD                 20360701
   2432          16167395 CA                     93313           Single Family                 20360301
   2433          16166691 CA                     91107           Single Family                 20360401
   2434          16045848 CA                     91367           Single Family                 20360301
   2435          15645251 MA                      2125             Condominium                 20350701
   2436          15774909 MS                     39212             Condominium                 20291101
   2437          16341873 MD                     20646           Single Family                 20360701
   2438          16339898 CA                     90501              2-4 Family                 20360701
   2439          16187675 NJ                      7087              2-4 Family                 20360401
   2440          16187677 NJ                      7093             Condominium                 20360401
   2441          16187678 NJ                      7002              2-4 Family                 20360401
   2442          16187679 CT                      6811             Condominium                 20360401
   2443          16187681 MA                      2019           Single Family                 20360401
   2444          16187682 NY                     10550              2-4 Family                 20360401
   2445          16187686 MA                      1902              2-4 Family                 20360401
   2446          16187688 VA                     22734           Single Family                 20360401
   2447          16187689 MA                      2186           Single Family                 20360401
   2448          16187693 VA                     20120                     PUD                 20360401
   2449          16187696 VA                     23456             Condominium                 20360401
   2450          16185757 VA                     22408                     PUD                 20360401
   2451          16185758 FL                     33455           Single Family                 20360401
   2452          16185759 FL                     33401             Condominium                 20360401
   2453          16185760 FL                     33023           Single Family                 20360401
   2454          16185761 FL                     34238             Condominium                 20360401
   2455          16185762 FL                     33312           Single Family                 20360401
   2456          16185763 FL                     33137             Condominium                 20360401
   2457          16185764 VA                     22406                     PUD                 20360401
   2458          16185765 FL                     33166           Single Family                 20360401
   2459          16195615 FL                     33414           Single Family                 20360501
   2460          16146689 NY                     11967           Single Family                 20360101
   2461          16146690 CA                     90038           Single Family                 20351101
   2462          16146694 MN                     55304           Single Family                 20351101
   2463          16146695 MD                     21740                     PUD                 20351001
   2464          16146696 CA                     95726                     PUD                 20351101
   2465          16146698 CA                     92120                     PUD                 20351101
   2466          16146699 CA                     94112           Single Family                 20351101
   2467          16146700 MI                     49048           Single Family                 20351001
   2468          16146701 CA                     95422           Single Family                 20351101
   2469          16146702 CA                     95422           Single Family                 20351001
   2470          16146704 FL                     32789           Single Family                 20351101
   2471          16146705 AR                     72104           Single Family                 20351101
   2472          16146706 AL                     35244           Single Family                 20351201
   2473          16146711 NC                     27282           Single Family                 20351201
   2474          16146713 NC                     28031                     PUD                 20351101
   2475          16146716 MA                      1841              2-4 Family                 20351201
   2476          16146717 MD                     20874                     PUD                 20351101
   2477          16146719 MD                     20707             Condominium                 20351101
   2478          16146720 MI                     48235           Single Family                 20351101
   2479          16146722 SC                     29307           Single Family                 20351201
   2480          16146723 AZ                     85234                     PUD                 20351101
   2481          16146724 IL                     60606             Condominium                 20351101
   2482          16146726 OH                     45237           Single Family                 20351201
   2483          16146727 CO                     80118           Single Family                 20351101
   2484          16146728 FL                     33461           Single Family                 20351201
   2485          16146729 MA                      2301              2-4 Family                 20351201
   2486          16146732 CA                     93313           Single Family                 20351101
   2487          16146734 ID                     83642                     PUD                 20351101
   2488          16146736 GA                     30730           Single Family                 20351201
   2489          16146737 MO                     64134           Single Family                 20351201
   2490          16146738 LA                     70117              2-4 Family                 20360101
   2491          16146740 MO                     64110           Single Family                 20351201
   2492          16146742 AZ                     85716              2-4 Family                 20360301
   2493          16146743 TX                     77082                     PUD                 20351201
   2494          16146745 MI                     49045              2-4 Family                 20351201
   2495          16146746 NC                     28677           Single Family                 20360101
   2496          16146747 AZ                     85338                     PUD                 20351201
   2497          16146749 MA                      2461              2-4 Family                 20351201
   2498          16146750 FL                     33705           Single Family                 20360101
   2499          16146751 NC                     27927                     PUD                 20360101
   2500          16146753 IL                     60628           Single Family                 20360101
   2501          16146755 NV                     89149                     PUD                 20360101
   2502          16146756 CA                     90805           Single Family                 20351201
   2503          16146757 AZ                     85742                     PUD                 20360101
   2504          16146758 MA                      2301              2-4 Family                 20351201
   2505          16146759 CO                     80205           Single Family                 20360101
   2506          16146760 CO                     80205           Single Family                 20360101
   2507          16146761 AZ                     85716              2-4 Family                 20360301
   2508          16146762 CA                     91762           Single Family                 20360101
   2509          16146765 UT                     84084             Condominium                 20360101
   2510          16146766 CO                     80211              2-4 Family                 20360101
   2511          16146767 CA                     92154           Single Family                 20360101
   2512          16146770 CA                     92883                     PUD                 20360101
   2513          16146771 MD                     21206           Single Family                 20360101
   2514          16146772 CA                     95991           Single Family                 20360101
   2515          16146777 AZ                     85208                     PUD                 20360101
   2516          16146778 CA                     95128             Condominium                 20360101
   2517          16146779 MD                     21218              2-4 Family                 20360201
   2518          16146780 MD                     21218              2-4 Family                 20360201
   2519          16146781 MD                     21218              2-4 Family                 20360201
   2520          16146782 MD                     21218              2-4 Family                 20360201
   2521          16146783 MD                     21218              2-4 Family                 20360201
   2522          16146784 MD                     21218              2-4 Family                 20360201
   2523          16146785 CA                     95689           Single Family                 20360201
   2524          16146786 MI                     48009           Single Family                 20360101
   2525          16146787 CA                     92843           Single Family                 20360201
   2526          16146788 ID                     83605           Single Family                 20360101
   2527          16146789 MA                      2657           Single Family                 20360201
   2528          16146790 MO                     63385           Single Family                 20360101
   2529          16146791 WV                     25401                     PUD                 20360101
   2530          16146793 VA                     22031             Condominium                 20360201
   2531          16146794 TX                     78250                     PUD                 20360401
   2532          16146795 RI                      2919           Single Family                 20360401
   2533          16146796 AZ                     85281                     PUD                 20360301
   2534          16146797 CA                     95843           Single Family                 20360401
   2535          16146798 MA                      1108              2-4 Family                 20360401
   2536          16146799 OH                     44060           Single Family                 20360401
   2537          16146800 GA                     30349           Single Family                 20360301
   2538          16146801 CA                     92243           Single Family                 20360401
   2539          16146804 TX                     78240                     PUD                 20360401
   2540          16146808 HI                     96722                     PUD                 20360401
   2541          16146809 AZ                     85242                     PUD                 20360401
   2542          16146810 AZ                     85303           Single Family                 20360401
   2543          16146811 NV                     89110           Single Family                 20360401
   2544          16146815 NJ                      7013           Single Family                 20350701
   2545          16146816 GA                     30306              2-4 Family                 20350801
   2546          16146819 FL                     33462           Single Family                 20350801
   2547          16146821 OR                     97233           Single Family                 20350801
   2548          16146822 IN                     46052           Single Family                 20350801
   2549          16146823 FL                     33971                     PUD                 20350801
   2550          16146825 FL                     34119                     PUD                 20350801
   2551          16146827 TX                     77554             Condominium                 20350901
   2552          16146828 FL                     33484                     PUD                 20350801
   2553          16146831 RI                      2840              2-4 Family                 20350801
   2554          16146833 FL                     33971                     PUD                 20350801
   2555          16146834 CA                     92264             Condominium                 20350901
   2556          16146837 SC                     29492           Single Family                 20350901
   2557          16146838 MI                     48127           Single Family                 20350801
   2558          16146844 CA                     92251           Single Family                 20360401
   2559          16146849 LA                     70115           Single Family                 20360101
   2560          16146850 ID                     83202                     PUD                 20351001
   2561          16146852 IL                     60660             Condominium                 20351001
   2562          16146853 SC                     29605           Single Family                 20351001
   2563          16146855 IL                     60618           Single Family                 20350901
   2564          16146856 FL                     33166             Condominium                 20360401
   2565          16146858 FL                     32920             Condominium                 20351001
   2566          16146859 OH                     45011           Single Family                 20351101
   2567          16146861 CA                     95355           Single Family                 20351201
   2568          16146862 UT                     84780                     PUD                 20351001
   2569          16162515 NJ                      8562           Single Family                 20360401
   2570          16162516 OH                     44011           Single Family                 20360201
   2571          16162517 MI                     48218           Single Family                 20360301
   2572          16162518 GA                     30269           Single Family                 20360401
   2573          16162519 GA                     31322                     PUD                 20360301
   2574          16407110 AZ                     85379                     PUD                 20360801
   2575          16407127 FL                     33712           Single Family                 20360801
   2576          16407129 TX                     78660                     PUD                 20360801
   2577          16407140 GA                     30252                     PUD                 20360801
   2578          16407141 AZ                     85374                     PUD                 20360601
   2579          16407144 GA                     30273           Single Family                 20360801
   2580          16407148 FL                     32211           Single Family                 20360801
   2581          16407159 FL                     33908                     PUD                 20360701
   2582          16407185 GA                     30038           Single Family                 20360801
   2583          16407189 GA                     30060               Townhouse                 20360801
   2584          16545295 FL                     33071             Condominium                 20360901
   2585          16540471 AZ                     85224             Condominium                 20360801
   2586          16540478 MD                     20886             Condominium                 20360801
   2587          16540482 AZ                     85051              2-4 Family                 20360801
   2588          16540491 AZ                     85338                     PUD                 20360801
   2589          16540675 AZ                     85338                     PUD                 20360801
   2590          16543917 FL                     32459           Single Family                 20360801
   2591          16543937 AZ                     86001           Single Family                 20360801
   2592          16468585 NJ                      8861              2-4 Family                 20360801
   2593          16468608 FL                     33071             Condominium                 20360801
   2594          16468612 FL                     33401             Condominium                 20360801
   2595          16468616 VA                     20110               Townhouse                 20360801
   2596          16540100 NV                     89030           Single Family                 20360701
   2597          16540124 FL                     34953           Single Family                 20360801
   2598          16540225 AZ                     85713                     PUD                 20360801
   2599          16540290 AZ                     85379                     PUD                 20360801
   2600          16540297 AZ                     85396                     PUD                 20360801
   2601          16540303 AZ                     85243                     PUD                 20360801
   2602          16540355 AZ                     85388                     PUD                 20360801
   2603          16468493 CA                     95336           Single Family                 20360801
   2604          16468168 CA                     92805              2-4 Family                 20360801
   2605          16468187 UT                     84043                     PUD                 20360801
   2606          16468238 CA                     94501           Single Family                 20360801
   2607          16422589 AZ                     86426           Single Family                 20360801
   2608          16422596 CA                     94558                     PUD                 20360801
   2609          16422598 AZ                     86401           Single Family                 20360801
   2610          16422664 CA                     95354           Single Family                 20360701
   2611          16422667 KY                     40511                     PUD                 20360801
   2612          16422685 WA                     98270                     PUD                 20360601
   2613          16422693 AZ                     85388                     PUD                 20360801
   2614          16422716 CA                     92336           Single Family                 20360801
   2615          16422785 UT                     84015           Single Family                 20360801
   2616          16422789 UT                     84120           Single Family                 20360801
   2617          16422799 AZ                     85296                     PUD                 20360801
   2618          16422872 AZ                     85020             Condominium                 20360801
   2619          16422921 CA                     92234           Single Family                 20360801
   2620          16422984 FL                     33126             Condominium                 20360801
   2621          16422999 FL                     33467                     PUD                 20360801
   2622          16423008 NV                     89123           Single Family                 20360801
   2623          16423009 NJ                      7104           Single Family                 20360801
   2624          16423013 NY                     12303           Single Family                 20360801
   2625          16387122 AZ                     85375                     PUD                 20360801
   2626          16387156 IL                     60560             Condominium                 20360701
   2627          16387163 NJ                      8901              2-4 Family                 20360701
   2628          16387198 CA                     95648                     PUD                 20360701
   2629          16387289 AZ                     85032             Condominium                 20360801
   2630          16387320 CO                     80128                     PUD                 20360801
   2631          16387325 CA                     94030           Single Family                 20360701
   2632          16387343 FL                     33905           Single Family                 20360801
   2633          16387346 CA                     94518             Condominium                 20360701
   2634          16387469 VA                     20155                     PUD                 20360801
   2635          16387484 CO                     80219           Single Family                 20360801
   2636          16420697 NV                     89148                     PUD                 20360801
   2637          16420711 NC                     27615                     PUD                 20360801
   2638          16420759 VA                     22003           Single Family                 20360801
   2639          16420761 NV                     89107           Single Family                 20360801
   2640          16420773 NJ                      8037           Single Family                 20360801
   2641          16420779 NJ                      7087              2-4 Family                 20360801
   2642          16422481 VA                     22191                     PUD                 20360801
   2643          16384206 AZ                     85031           Single Family                 20360801
   2644          16384224 CA                     95823           Single Family                 20360801
   2645          16384232 CA                     92706           Single Family                 20360801
   2646          16384234 MD                     20871                     PUD                 20360701
   2647          16384263 AZ                     85020           Single Family                 20360701
   2648          16384264 VA                     22191                     PUD                 20360701
   2649          16384267 FL                     33544                     PUD                 20360801
   2650          16384279 VA                     20165                     PUD                 20360701
   2651          16384315 NJ                      7002              2-4 Family                 20360801
   2652          16384378 AZ                     85037                     PUD                 20360701
   2653          16384387 AZ                     85014             Condominium                 20360701
   2654          16384407 CA                     93701              2-4 Family                 20360801
   2655          16384420 FL                     32571           Single Family                 20360801
   2656          16384427 AZ                     85222                     PUD                 20360801
   2657          16384430 CA                     93635           Single Family                 20360801
   2658          16384438 NJ                      7027           Single Family                 20360801
   2659          16384462 MO                     64134           Single Family                 20360801
   2660          16384479 CO                     80210           Single Family                 20360801
   2661          16384502 AZ                     85388                     PUD                 20360701
   2662          16384506 IL                     60440           Single Family                 20360801
   2663          16384508 CA                     94806           Single Family                 20360801
   2664          16384522 NV                     89149           Single Family                 20360801
   2665          16384543 OR                     97236           Single Family                 20360801
   2666          16384555 AZ                     86403           Single Family                 20360801
   2667          16387107 NV                     89031                     PUD                 20360701
   2668          16384089 GA                     30041                     PUD                 20360801
   2669          16384091 MD                     20745           Single Family                 20360801
   2670          16384095 AZ                     85043                     PUD                 20360801
   2671          16384117 MN                     55369               Townhouse                 20360801
   2672          16384119 CT                      6811             Condominium                 20360801
   2673          16384135 NY                     11516           Single Family                 20360801
   2674          16384173 AZ                     85262                     PUD                 20360801
   2675          16378618 CA                     90701              2-4 Family                 20360801
   2676          16378637 AZ                     85388           Single Family                 20360801
   2677          16382719 CA                     93906           Single Family                 20360801
   2678          16382726 FL                     32210           Single Family                 20360801
   2679          16382733 GA                     30517                     PUD                 20360801
   2680          16382762 RI                      2905           Single Family                 20360801
   2681          16382764 MD                     21740           Single Family                 20360801
   2682          16382775 FL                     33993           Single Family                 20360801
   2683          16382824 VA                     23504           Single Family                 20360801
   2684          16382825 KY                     42701           Single Family                 20360801
   2685          16382877 WA                     98008           Single Family                 20360701
   2686          16382885 FL                     34110                     PUD                 20360701
   2687          16382888 CA                     95501           Single Family                 20360701
   2688          16382912 VA                     23222           Single Family                 20360801
   2689          16382925 CA                     90047           Single Family                 20360801
   2690          16382949 CA                     94510                     PUD                 20360801
   2691          16382982 FL                     34453           Single Family                 20360801
   2692          16383013 CA                     94510           Single Family                 20360701
   2693          16383039 CA                     95401                     PUD                 20360801
   2694          16383043 AZ                     85383                     PUD                 20360801
   2695          16383066 CA                     90068           Single Family                 20360801
   2696          16383075 CA                     94558           Single Family                 20360801
   2697          16383105 NE                     68105           Single Family                 20360801
   2698          16383111 NV                     89081                     PUD                 20360801
   2699          16383113 CA                     92126           Single Family                 20360701
   2700          16383132 GA                     30101                     PUD                 20360701
   2701          16383207 AZ                     85233                     PUD                 20360801
   2702          16383223 CA                     92596                     PUD                 20360801
   2703          16383251 SC                     29206           Single Family                 20360801
   2704          16383256 FL                     32810           Single Family                 20360801
   2705          16383260 FL                     33010             Condominium                 20360801
   2706          16383263 FL                     34758           Single Family                 20360801
   2707          16383306 MN                     56472           Single Family                 20360701
   2708          16383320 FL                     33139             Condominium                 20360801
   2709          16383326 MI                     48206           Single Family                 20360801
   2710          16383999 NC                     28031             Condominium                 20360801
   2711          16384005 NV                     89012           Single Family                 20360801
   2712          16384018 MD                     21215              2-4 Family                 20360701
   2713          16384024 NJ                      7103           Single Family                 20360801
   2714          16384025 IL                     60544                     PUD                 20360701
   2715          16384036 NY                     11207              2-4 Family                 20360701
   2716          16384038 NY                     11206              2-4 Family                 20360701
   2717          16384066 NY                     11208           Single Family                 20360801
   2718          16377558 AZ                     85323                     PUD                 20360801
   2719          16378077 CA                     91436           Single Family                 20360801
   2720          16378090 OR                     97739           Single Family                 20360801
   2721          16378107 TX                     76140           Single Family                 20360801
   2722          16378114 NV                     89149           Single Family                 20360801
   2723          16378126 TX                     78374           Single Family                 20360801
   2724          16378143 PA                     19123              2-4 Family                 20360701
   2725          16378171 FL                     34746             Condominium                 20360801
   2726          16378179 MD                     21043           Single Family                 20360701
   2727          16378217 VA                     20155                     PUD                 20360701
   2728          16378230 CA                     91302           Single Family                 20360801
   2729          16378257 CA                     90046           Single Family                 20360801
   2730          16378275 MA                      2151             Condominium                 20360701
   2731          16378285 MD                     21076                     PUD                 20360701
   2732          16378300 MD                     20740             Condominium                 20360701
   2733          16378305 MD                     20769           Single Family                 20360701
   2734          16378320 MD                     20769                     PUD                 20360701
   2735          16378333 NJ                      7033           Single Family                 20360701
   2736          16378358 VA                     22042           Single Family                 20360801
   2737          16378396 GA                     30331                     PUD                 20360701
   2738          16378405 GA                     30043                     PUD                 20360701
   2739          16378425 FL                     34746             Condominium                 20360801
   2740          16378432 CA                     94561                     PUD                 20360801
   2741          16378434 TX                     75044                     PUD                 20360801
   2742          16378436 CA                     95742                     PUD                 20360801
   2743          16378438 MA                      2151              2-4 Family                 20360801
   2744          16378484 FL                     34117           Single Family                 20360801
   2745          16378486 FL                     33594                     PUD                 20360801
   2746          16378508 CO                     80221           Single Family                 20360801
   2747          16378580 CA                     93552           Single Family                 20360801
   2748          16378583 CA                     90019             Condominium                 20360801
   2749          16378587 NV                     89117           Single Family                 20360801
   2750          16377466 FL                     32835                     PUD                 20360801
   2751          16377488 FL                     33435           Single Family                 20360801
   2752          16377489 CO                     80223           Single Family                 20360801
   2753          16377496 UT                     84062           Single Family                 20360801
   2754          16377509 MD                     21703                     PUD                 20360801
   2755          16377517 CO                     80219           Single Family                 20360801
   2756          16377393 MA                      2151              2-4 Family                 20360701
   2757          16377398 TX                     76132                     PUD                 20360801
   2758          16377409 CA                     93420           Single Family                 20360801
   2759          16377429 GA                     30094           Single Family                 20360801
   2760          16377441 TX                     76063           Single Family                 20360801
   2761          16377443 FL                     33604              2-4 Family                 20360601
   2762          16377449 CO                     80012           Single Family                 20360801
   2763          15359101 MD                     20879           Single Family                 20350401
   2764          16377364 FL                     33401             Condominium                 20360701
   2765          16377366 IL                     60060           Single Family                 20360701
   2766          16225307 CA                     92021           Single Family                 20360501
   2767          16225308 NV                     89149                     PUD                 20360501
   2768          16225311 CA                     95828           Single Family                 20360501
   2769          16225313 AZ                     85032           Single Family                 20360501
   2770          16225315 CA                     92308           Single Family                 20360501
   2771          16225316 AZ                     85201           Single Family                 20360501
   2772          16225317 CA                     92553              2-4 Family                 20360501
   2773          16225318 WA                     99208           Single Family                 20360501
   2774          16225319 OR                     97457           Single Family                 20360501
   2775          16225320 FL                     34786                     PUD                 20360501
   2776          16225322 CA                     92251           Single Family                 20360501
   2777          16225323 NV                     89108           Single Family                 20360501
   2778          16225324 CA                     91767           Single Family                 20360501
   2779          16225325 WA                     98056           Single Family                 20360501
   2780          16225326 AZ                     85031           Single Family                 20360501
   2781          16377349 MO                     63123           Single Family                 20360801
   2782          16234640 NV                     89139                     PUD                 20360501
   2783          16234641 AZ                     85353                     PUD                 20360501
   2784          16234643 AZ                     85757                     PUD                 20360401
   2785          16234646 CO                     80104                     PUD                 20360501
   2786          16234650 MD                     21617                     PUD                 20360501
   2787          16234651 MD                     21901                     PUD                 20360501
   2788          16234652 NV                     89149                     PUD                 20360501
   2789          16234654 CO                     80018                     PUD                 20360401
   2790          16234656 AZ                     85297                     PUD                 20360501
   2791          16234658 NV                     89149                     PUD                 20360501
   2792          16234659 AZ                     85379                     PUD                 20360501
   2793          16234660 NV                     89149                     PUD                 20360501
   2794          16234662 NV                     89148                     PUD                 20360501
   2795          16234663 NV                     89115                     PUD                 20360501
   2796          16234664 NV                     89139                     PUD                 20360501
   2797          16234665 CA                     92562                     PUD                 20360501
   2798          16234666 NV                     89115                     PUD                 20360501
   2799          16234667 AZ                     85641                     PUD                 20360501
   2800          16234669 AZ                     85379                     PUD                 20360501
   2801          16234670 CO                     80514                     PUD                 20360501
   2802          16234671 FL                     32073                     PUD                 20360501
   2803          16234675 CO                     80134                     PUD                 20360501
   2804          16234677 FL                     32097                     PUD                 20360501
   2805          16234678 NV                     89148                     PUD                 20360501
   2806          16234679 CO                     80134                     PUD                 20360501
   2807          16234681 CO                     80013                     PUD                 20360501
   2808          16234685 NV                     89115                     PUD                 20360501
   2809          16234686 CA                     92562                     PUD                 20360501
   2810          16234690 NV                     89148                     PUD                 20360501
   2811          16234694 NV                     89052                     PUD                 20360501
   2812          16234695 FL                     34219                     PUD                 20360501
   2813          16234696 FL                     32092                     PUD                 20360501
   2814          16234699 CO                     80016                     PUD                 20360501
   2815          16234700 NV                     89139                     PUD                 20360501
   2816          16234701 FL                     32225                     PUD                 20360501
   2817          16234702 NV                     89131                     PUD                 20360501
   2818          16234703 NV                     89139                     PUD                 20360501
   2819          16234704 CA                     95363           Single Family                 20360501
   2820          16234705 NV                     89139                     PUD                 20360501
   2821          16234706 AZ                     85297                     PUD                 20360501
   2822          16234707 CA                     92584           Single Family                 20360501
   2823          16234709 NV                     89123                     PUD                 20360501
   2824          16234711 AZ                     85747                     PUD                 20360501
   2825          16234712 AZ                     85379                     PUD                 20360501
   2826          16234713 AZ                     85339                     PUD                 20360501
   2827          16234714 NV                     89123                     PUD                 20360501
   2828          16234715 AZ                     85338                     PUD                 20360501
   2829          16234717 CO                     80130                     PUD                 20360501
   2830          16234718 AZ                     85379                     PUD                 20360501
   2831          16234720 CA                     95624           Single Family                 20360501
   2832          16377335 CA                     90814              2-4 Family                 20360701
   2833          15613212 NV                     89121           Single Family                 20350701
   2834          16370019 CA                     94587                     PUD                 20360701
   2835          16559200 FL                     33160             Condominium                 20360801
   2836          16322635 MN                     55331           Single Family                 20360601
   2837          16559201 CA                     94080              2-4 Family                 20360801
   2838          16559202 CA                     92009           Single Family                 20360801
   2839          16559040 VA                     22182                     PUD                 20360701
   2840          16386511 CA                     92627           Single Family                 20360801
   2841          16559203 CA                     90277             Condominium                 20360801
   2842          16386512 CA                     92211                     PUD                 20360801
   2843          16322639 CA                     90064           Single Family                 20360601
   2844          16386514 CA                     90016           Single Family                 20360701
   2845          16559206 CA                     92691           Single Family                 20360801
   2846          16559207 CA                     95638           Single Family                 20360801
   2847          16559046 CA                     92503                     PUD                 20360801
   2848          16386516 FL                     33178           Single Family                 20360701
   2849          16559209 CA                     93906           Single Family                 20360801
   2850          16386517 CA                     91326           Single Family                 20360701
   2851          16559048 CA                     91326             Condominium                 20360801
   2852          16369427 CA                     90019              2-4 Family                 20360701
   2853          16386518 FL                     33186           Single Family                 20360801
   2854          16369428 CA                     90240           Single Family                 20360701
   2855          16559049 VA                     22079                     PUD                 20360801
   2856          16322640 CA                     91205           Single Family                 20360601
   2857          16370025 OR                     97068           Single Family                 20360701
   2858          16370027 FL                     34746           Single Family                 20360701
   2859          16322644 CA                     94605           Single Family                 20360601
   2860          16559211 CA                     94533           Single Family                 20360801
   2861          16322646 MD                     20769           Single Family                 20360601
   2862          16559050 CA                     95124           Single Family                 20360801
   2863          16559212 CA                     91602             Condominium                 20360801
   2864          16386520 CA                     93004           Single Family                 20360801
   2865          16559213 CA                     92677             Condominium                 20360801
   2866          16386521 CA                     93010           Single Family                 20360701
   2867          16322648 MD                     21093           Single Family                 20360601
   2868          16559052 CA                     92253                     PUD                 20360801
   2869          16559215 CA                     91390           Single Family                 20360801
   2870          16369271 CA                     95937           Single Family                 20360701
   2871          16559055 CA                     91335           Single Family                 20360701
   2872          16559217 CA                     91344           Single Family                 20360801
   2873          16369434 CA                     94513           Single Family                 20360701
   2874          16559218 CA                     94587           Single Family                 20360801
   2875          16369273 CA                     91941                     PUD                 20360701
   2876          16559219 CA                     93905           Single Family                 20360801
   2877          16559058 CA                     93619           Single Family                 20360801
   2878          16559059 WA                     98275                     PUD                 20360801
   2879          16369439 ID                     83814           Single Family                 20360701
   2880          16559220 CA                     94551           Single Family                 20360801
   2881          16322655 CA                     90620           Single Family                 20360601
   2882          16559222 CA                     90815           Single Family                 20360801
   2883          16369601 CA                     93405           Single Family                 20360701
   2884          16559060 CA                     91792           Single Family                 20360801
   2885          16559061 MI                     48169           Single Family                 20360801
   2886          16369602 IL                     60521           Single Family                 20360701
   2887          16559224 CA                     91748           Single Family                 20360801
   2888          16369441 CA                     92656             Condominium                 20360701
   2889          16559063 CA                     90068           Single Family                 20360801
   2890          16322631 CO                     81632                     PUD                 20360601
   2891          16322632 CA                     90731             Condominium                 20360601
   2892          16386508 CA                     92314           Single Family                 20360701
   2893          16559038 CA                     92130                     PUD                 20360701
   2894          16386509 CA                     95006           Single Family                 20360701
   2895          16369095 CA                     92562           Single Family                 20360701
   2896          16370010 CA                     92677                     PUD                 20360701
   2897          16370014 CA                     94403             Condominium                 20360701
   2898          16322630 MN                     55008           Single Family                 20360601
   2899          16369089 NJ                      8822           Single Family                 20360701
   2900          16370001 CA                     93906           Single Family                 20360701
   2901          16370004 MT                     59911             Condominium                 20360701
   2902          16322622 SC                     29579                     PUD                 20360601
   2903          16322623 MD                     21230           Single Family                 20360601
   2904          16322624 AZ                     85086           Single Family                 20360601
   2905          16386502 CA                     93021           Single Family                 20360701
   2906          16559032 CA                     90292           Single Family                 20360801
   2907          16322629 NV                     89011                     PUD                 20360601
   2908          16386503 CA                     92841           Single Family                 20360701
   2909          16559033 GA                     30097           Single Family                 20360801
   2910          16386504 CA                     91607           Single Family                 20360701
   2911          16386505 CA                     94030           Single Family                 20360701
   2912          16559035 CA                     94530           Single Family                 20360801
   2913          16386506 CA                     92011             Condominium                 20360701
   2914          16559036 MA                      2492           Single Family                 20360801
   2915          16386507 CA                     92024           Single Family                 20360701
   2916          16369084 CA                     92555                     PUD                 20360601
   2917          16340432 WA                     98403           Single Family                 20360701
   2918          16340433 CA                     93065           Single Family                 20360701
   2919          16340434 CA                     94015           Single Family                 20360701
   2920          16340436 CA                     91913           Single Family                 20360701
   2921          16559021 CA                     91335           Single Family                 20360801
   2922          16322619 MD                     20732                     PUD                 20360601
   2923          16559025 IL                     60047           Single Family                 20360801
   2924          16565092 CO                     80107                     PUD                 20360801
   2925          16565093 CA                     93955           Single Family                 20360801
   2926          16559019 CA                     95834           Single Family                 20360801
   2927          16565094 AZ                     85253           Single Family                 20360801
   2928          16565095 AZ                     85260                     PUD                 20360701
   2929          16369075 NC                     28227                     PUD                 20360601
   2930          16369238 WA                     98029                     PUD                 20360701
   2931          16565098 CO                     80207           Single Family                 20360801
   2932          16565099 MD                     20817           Single Family                 20360801
   2933          16340430 CA                     92657             Condominium                 20360701
   2934          16340431 CA                     94134           Single Family                 20360701
   2935          16322612 AZ                     85255                     PUD                 20360601
   2936          16559006 CO                     80125                     PUD                 20360801
   2937          16369224 IL                     60067           Single Family                 20360701
   2938          16565086 CA                     94608             Condominium                 20360801
   2939          16565088 CA                     92336           Single Family                 20360701
   2940          16565089 AZ                     85297                     PUD                 20360801
   2941          16340421 CA                     93905           Single Family                 20360701
   2942          16340423 CA                     95037           Single Family                 20360701
   2943          16340424 CA                     90713           Single Family                 20360701
   2944          16340426 CA                     91107           Single Family                 20360701
   2945          16559010 NJ                      8323           Single Family                 20360801
   2946          16340427 CA                     93619           Single Family                 20360701
   2947          16559012 CA                     90745           Single Family                 20360801
   2948          16369230 NY                     11427              2-4 Family                 20360601
   2949          16559014 NY                     11720           Single Family                 20360801
   2950          16565090 NJ                      7030             Condominium                 20360801
   2951          16331699 NV                     89109             Condominium                 20360701
   2952          16331705 CA                     90241           Single Family                 20360701
   2953          16331755 FL                     32828                     PUD                 20360701
   2954          16331864 FL                     32819             Condominium                 20360701
   2955          16331880 CO                     80016                     PUD                 20360701
   2956          16331906 TX                     75217                     PUD                 20360701
   2957          16331926 CA                     92620                     PUD                 20360801
   2958          16331967 TX                     77450                     PUD                 20360701
   2959          16331987 GA                     30344               Townhouse                 20360601
   2960          16331994 CA                     90056           Single Family                 20360701
   2961          16332041 CA                     95116           Single Family                 20360701
   2962          16332044 AZ                     85032           Single Family                 20360701
   2963          16332066 TX                     75032           Single Family                 20360701
   2964          16332079 TX                     75056           Single Family                 20360701
   2965          16332081 TX                     75056           Single Family                 20360701
   2966          16331685 VA                     22041           Single Family                 20360701
   2967          16331418 NY                     11743           Single Family                 20360701
   2968          16331432 CA                     92882              2-4 Family                 20360701
   2969          16331463 TX                     77056             Condominium                 20360701
   2970          16331475 FL                     33131             Condominium                 20360701
   2971          16331479 MD                     21740           Single Family                 20360601
   2972          16331495 FL                     33019             Condominium                 20360701
   2973          16331539 AZ                     85248           Single Family                 20360801
   2974          16331568 MI                     48067           Single Family                 20360701
   2975          16331583 NJ                      8062           Single Family                 20360801
   2976          16331593 CA                     95833                     PUD                 20360701
   2977          16331614 MI                     48178             Condominium                 20360801
   2978          16331649 NV                     89109             Condominium                 20360701
   2979          16366295 VA                     20180                     PUD                 20360701
   2980          16366323 VA                     20187                     PUD                 20360701
   2981          16366326 MD                     20745           Single Family                 20360701
   2982          16366331 FL                     33175           Single Family                 20360801
   2983          16366334 CA                     95062           Single Family                 20360701
   2984          16366363 MD                     21244                     PUD                 20360701
   2985          16366378 CA                     92551           Single Family                 20360701
   2986          16331366 CA                     95620           Single Family                 20360701
   2987          16365990 FL                     34145             Condominium                 20360701
   2988          16366117 MD                     21223                     PUD                 20360701
   2989          16366140 MD                     21221                     PUD                 20360701
   2990          16366195 CO                     80249                     PUD                 20360701
   2991          16365671 CA                     92324              2-4 Family                 20360701
   2992          16365716 SC                     29910                     PUD                 20360701
   2993          16365729 AZ                     85239                     PUD                 20360801
   2994          16365743 FL                     32055              2-4 Family                 20360601
   2995          16365796 AL                     36542             Condominium                 20360701
   2996          16365800 FL                     33624             Condominium                 20360601
   2997          16365815 SC                     29445           Single Family                 20360701
   2998          16365940 TX                     78256                     PUD                 20360801
   2999          16339852 CA                     95076           Single Family                 20360701
   3000          16393669 WA                     98042                     PUD                 20360501
   3001          16393676 RI                      2915           Single Family                 20360701
   3002          16393683 VA                     20164             Condominium                 20360601
   3003          16393686 MD                     20721           Single Family                 20360801
   3004          16393695 CA                     92337           Single Family                 20360601
   3005          16393696 CA                     93036           Single Family                 20360701
   3006          16393699 IL                     60175           Single Family                 20360701
   3007          16393702 VA                     20109             Condominium                 20360701
   3008          16388924 MD                     21228                     PUD                 20360701
   3009          16388931 CA                     90032           Single Family                 20360701
   3010          16388936 CA                     92392           Single Family                 20360701
   3011          16388942 MD                     21202             Condominium                 20360601
   3012          16388943 AZ                     86336           Single Family                 20360701
   3013          16388950 MI                     49331           Single Family                 20360701
   3014          16388956 IL                     60304           Single Family                 20360701
   3015          16388958 MD                     20710           Single Family                 20360701
   3016          16388961 CA                     92240           Single Family                 20360701
   3017          16388962 CT                      6470           Single Family                 20360701
   3018          16388965 CA                     91301           Single Family                 20360701
   3019          16388967 WA                     98126           Single Family                 20360701
   3020          16388971 CA                     93550           Single Family                 20360701
   3021          16388976 NJ                      7920             Condominium                 20360701
   3022          16388979 FL                     32968                     PUD                 20360701
   3023          16388983 FL                     33145              2-4 Family                 20360501
   3024          16388987 CA                     95825             Condominium                 20360701
   3025          16388996 CA                     95148           Single Family                 20360701
   3026          16388997 WA                     98155             Condominium                 20360701
   3027          16389003 NV                     89074                     PUD                 20360701
   3028          16389012 VA                     20136                     PUD                 20360701
   3029          16389019 WA                     98008           Single Family                 20360701
   3030          16389273 CA                     91203              2-4 Family                 20360201
   3031          16389283 CA                     90012             Condominium                 20360701
   3032          16389288 CA                     92673                     PUD                 20360701
   3033          16389382 MD                     20785           Single Family                 20360601
   3034          16389390 FL                     33463                     PUD                 20360701
   3035          16389395 CA                     92562           Single Family                 20360701
   3036          16389407 CA                     91016           Single Family                 20360701
   3037          16389484 NY                     11207             Condominium                 20360701
   3038          16393664 IL                     60048           Single Family                 20360601
   3039          16360893 WA                     98390                     PUD                 20360601
   3040          16360898 CA                     95476           Single Family                 20360701
   3041          16360904 FL                     33015             Condominium                 20360701
   3042          16360939 CA                     95228               Townhouse                 20360701
   3043          16360943 CA                     96150           Single Family                 20360701
   3044          16360949 CT                      6812           Single Family                 20360701
   3045          16360952 CA                     95138             Condominium                 20360601
   3046          16360956 CA                     90065              2-4 Family                 20360701
   3047          16360963 WA                     98155           Single Family                 20360701
   3048          16360968 CA                     93033           Single Family                 20360701
   3049          16360982 CA                     94611           Single Family                 20360701
   3050          16361173 VA                     20176                     PUD                 20360601
   3051          16361177 CA                     93304           Single Family                 20360701
   3052          16361187 NY                     11572           Single Family                 20360701
   3053          16361192 CA                     92880           Single Family                 20360601
   3054          16374840 WA                     98052             Condominium                 20360601
   3055          16384370 AZ                     86401           Single Family                 20360401
   3056          16388897 VA                     22193           Single Family                 20360701
   3057          16388904 CA                     93550             Condominium                 20360701
   3058          16388907 VA                     20109                     PUD                 20360701
   3059          16388911 CA                     95678           Single Family                 20360701
   3060          16388915 CA                     93311           Single Family                 20360701
   3061          16388921 CA                     91790           Single Family                 20360701
   3062          16331785 FL                     34769           Single Family                 20360601
   3063          16331787 CA                     90022           Single Family                 20360601
   3064          16331789 WA                     98115           Single Family                 20360601
   3065          16331803 CA                     93551           Single Family                 20360601
   3066          16331810 CA                     91791           Single Family                 20360601
   3067          16331816 CA                     90011           Single Family                 20360601
   3068          16331820 FL                     32708           Single Family                 20360601
   3069          16331828 WA                     98037             Condominium                 20360601
   3070          16331831 MD                     21218               Townhouse                 20351101
   3071          16331841 CA                     91343           Single Family                 20360601
   3072          16331845 CA                     95315           Single Family                 20360601
   3073          16331846 AZ                     85243                     PUD                 20360601
   3074          16331857 CA                     95662           Single Family                 20360601
   3075          16331858 CA                     95020           Single Family                 20360601
   3076          16331892 CA                     94521             Condominium                 20360601
   3077          16331898 CA                     92648               Townhouse                 20360601
   3078          16331907 WA                     98038           Single Family                 20360701
   3079          16331909 AZ                     85255                     PUD                 20360401
   3080          16331916 CA                     90042           Single Family                 20360601
   3081          16331955 CA                     95204           Single Family                 20360601
   3082          16331969 NV                     89408           Single Family                 20360601
   3083          16332005 MD                     21093                     PUD                 20360601
   3084          16332009 FL                     33912                     PUD                 20360601
   3085          16332010 VA                     22407           Single Family                 20360601
   3086          16332012 FL                     32820                     PUD                 20360601
   3087          16332019 MD                     20602                     PUD                 20360401
   3088          16332021 MA                      1862           Single Family                 20360601
   3089          16332038 WA                     98112              2-4 Family                 20360601
   3090          16332040 NY                     12549           Single Family                 20360601
   3091          16339366 FL                     33035             Condominium                 20360501
   3092          16339567 NY                     11762           Single Family                 20360401
   3093          16339589 FL                     33947                     PUD                 20360401
   3094          16339631 VA                     22026                     PUD                 20360601
   3095          16360889 NV                     89139                     PUD                 20360601
   3096          16303591 NY                     11368              2-4 Family                 20360601
   3097          16303592 NY                     11717           Single Family                 20360501
   3098          16303596 CA                     95354           Single Family                 20360601
   3099          16303612 CA                     93033           Single Family                 20360601
   3100          16304159 FL                     33178                     PUD                 20360501
   3101          16304160 MA                      1966           Single Family                 20360601
   3102          16304243 WA                     98043           Single Family                 20360601
   3103          16304265 CA                     91739           Single Family                 20360501
   3104          16304272 WA                     98026           Single Family                 20360601
   3105          16304275 CA                     90703           Single Family                 20360601
   3106          16304294 NY                     11757           Single Family                 20360601
   3107          16304301 CA                     91780           Single Family                 20360601
   3108          16304313 CA                     95358           Single Family                 20360601
   3109          16304343 CA                     90805           Single Family                 20360601
   3110          16331733 CA                     93552           Single Family                 20360601
   3111          16331763 CA                     93552           Single Family                 20360601
   3112          16233564 FL                     33311           Single Family                 20360601
   3113          16233577 CA                     91770                     PUD                 20360501
   3114          16233579 CA                     90650             Condominium                 20360501
   3115          16233591 MD                     20874             Condominium                 20360501
   3116          16233610 CA                     91344              2-4 Family                 20360501
   3117          16235272 MI                     48329           Single Family                 20360501
   3118          16239932 IL                     60126           Single Family                 20360501
   3119          16239936 CA                     93550           Single Family                 20360501
   3120          16239937 MD                     20874               Townhouse                 20360501
   3121          16239956 MD                     21076               Townhouse                 20360501
   3122          16239959 WA                     98205             Condominium                 20360601
   3123          16239966 WA                     98011           Single Family                 20360501
   3124          16293656 CA                     93304           Single Family                 20360601
   3125          16293666 CA                     94514                     PUD                 20360601
   3126          16393720 CA                     96137                     PUD                 20360701
   3127          16393721 WA                     98033             Condominium                 20360701
   3128          16393722 IL                     62269           Single Family                 20360801
   3129          16393723 CA                     93552           Single Family                 20360701
   3130          16393724 CA                     91387             Condominium                 20360701
   3131          16393725 CA                     90602           Single Family                 20360701
   3132          16393728 CA                     91761                     PUD                 20360701
   3133          16393730 CA                     91732                     PUD                 20360701
   3134          16230361 CA                     91606           Single Family                 20360501
   3135          16230371 WA                     98058           Single Family                 20360501
   3136          16233539 CA                     90605           Single Family                 20360501
   3137          16185472 NY                     10605                   CO-OP                 20360401
   3138          16186657 CA                     95348           Single Family                 20360401
   3139          16188528 CA                     95207           Single Family                 20360401
   3140          16393706 DC                     20001               Townhouse                 20360801
   3141          16393716 VA                     22309             Condominium                 20360701
   3142          16393718 CA                     91780              2-4 Family                 20360701
   3143          16393719 GA                     30312                     PUD                 20360701
   3144          16293668 CA                     92336           Single Family                 20360501
   3145          16293709 MD                     21206           Single Family                 20360601
   3146          16293712 PA                     19147             Condominium                 20360501
   3147          16293749 NY                     12590           Single Family                 20360601
   3148          16339814 AZ                     85383                     PUD                 20360701
   3149          16339750 AZ                     85239                     PUD                 20360701
   3150          16339763 MO                     65202                     PUD                 20360801
   3151          16342156 CA                     91364           Single Family                 20360701
   3152          16342160 AZ                     85335                     PUD                 20360801
   3153          16342193 MD                     21842             Condominium                 20360701
   3154          16342224 MI                     48167                     PUD                 20360701
   3155          16358120 CA                     93611           Single Family                 20360701
   3156          16358122 CA                     92626           Single Family                 20360701
   3157          16358138 FL                     33909           Single Family                 20360801
   3158          16358151 FL                     33180             Condominium                 20360801
   3159          16358182 IL                     60521             Condominium                 20360701
   3160          16358344 NV                     89115           Single Family                 20360701
   3161          16358352 CA                     93444           Single Family                 20360701
   3162          16358362 MD                     20772                     PUD                 20360701
   3163          16358366 VA                     20120           Single Family                 20360701
   3164          16358367 FL                     32308              2-4 Family                 20360801
   3165          16358374 MD                     21014           Single Family                 20360701
   3166          16358393 CO                     80016                     PUD                 20360801
   3167          16358398 MD                     20772           Single Family                 20360701
   3168          16358400 NV                     89523           Single Family                 20360801
   3169          16358403 WA                     98407           Single Family                 20360801
   3170          16358449 CA                     94112           Single Family                 20360801
   3171          16358453 NV                     89103             Condominium                 20360401
   3172          16359062 NC                     28120                     PUD                 20360701
   3173          16359091 MD                     20774           Single Family                 20360701
   3174          16359093 PA                     18951           Single Family                 20360701
   3175          16359096 VA                     20112                     PUD                 20360701
   3176          15059743 FL                     32804                     PUD                 20341101
   3177          16339743 TX                     76016           Single Family                 20360701
   3178          16339706 FL                     34717                     PUD                 20360701
   3179          16339662 MA                      1902              2-4 Family                 20360701
   3180          16233567 CA                     93726           Single Family                 20360501
   3181          16233568 NY                     14731                     PUD                 20360501
   3182          16244457 IL                     60540             Condominium                 20360501
   3183          16244458 IL                     60544           Single Family                 20360601
   3184          16244459 IL                     60458              2-4 Family                 20360601
   3185          16244462 IL                     60154           Single Family                 20360601
   3186          16244464 IL                     60015           Single Family                 20360601
   3187          16244465 IL                     60618              2-4 Family                 20360601
   3188          16244466 IL                     60525           Single Family                 20360601
   3189          16360838 WA                     98607                     PUD                 20360801
   3190          16360842 SC                     29572                     PUD                 20360801
   3191          16244467 IL                     60505           Single Family                 20360501
   3192          16244477 IL                     60402           Single Family                 20360601
   3193          16244478 IL                     60107             Condominium                 20360601
   3194          16244479 IL                     60634           Single Family                 20360601
   3195          16244482 IL                     60544               Townhouse                 20360601
   3196          16365343 IL                     60422           Single Family                 20360801
   3197          16339651 GA                     30215           Single Family                 20360701
   3198          16329853 FL                     33317             Condominium                 20360601
   3199          16329963 AZ                     85706                     PUD                 20360701
   3200          16329964 IL                     60586                     PUD                 20360801
   3201          16329972 GA                     30075                     PUD                 20360701
   3202          16330015 CA                     92253                     PUD                 20360701
   3203          16330037 GA                     30281           Single Family                 20360801
   3204          16330043 NV                     89135                     PUD                 20360601
   3205          16330049 AZ                     85239                     PUD                 20360701
   3206          16330052 AZ                     85243                     PUD                 20360701
   3207          16330058 CA                     92404           Single Family                 20360701
   3208          16330075 CA                     94568             Condominium                 20360601
   3209          16330101 SC                     29576             Condominium                 20360601
   3210          16330107 IN                     46225              2-4 Family                 20360701
   3211          16330131 CA                     92869                     PUD                 20360701
   3212          16330132 TX                     75217                     PUD                 20360701
   3213          16330152 CA                     92627           Single Family                 20360701
   3214          16330153 CA                     94030           Single Family                 20360701
   3215          16330156 AZ                     85301           Single Family                 20360701
   3216          16330162 AZ                     85648           Single Family                 20360801
   3217          16330175 CA                     90275           Single Family                 20360701
   3218          16330178 CA                     92411           Single Family                 20360701
   3219          16330206 MI                     48302                     PUD                 20360701
   3220          16330252 NV                     89141                     PUD                 20360701
   3221          16330304 CA                     90068           Single Family                 20360701
   3222          16330322 AZ                     85716             Condominium                 20360801
   3223          16331335 VA                     20176             Condominium                 20360701
   3224          16331349 IA                     52338           Single Family                 20360701
   3225          16329804 FL                     32725           Single Family                 20360601
   3226          16329809 CA                     95329                     PUD                 20360601
   3227          16329815 GA                     30184           Single Family                 20360601
   3228          16329826 GA                     30213                     PUD                 20360601
   3229          16329835 AR                     72715                     PUD                 20360801
   3230          16359642 FL                     33150           Single Family                 20360801
   3231          16359711 SC                     29579                     PUD                 20360801
   3232          16357892 NJ                      7062           Single Family                 20360801
   3233          15500963 CA                     91325           Single Family                 20350801
   3234          16349167 VA                     20171                     PUD                 20360801
   3235          16349170 NJ                      7304           Single Family                 20360901
   3236          16107162 AZ                     85379           Single Family                 20360601
   3237          16329765 AZ                     85719           Single Family                 20360501
   3238          16163522 VA                     20181           Single Family                 20360801
   3239          16329746 CA                     95391           Single Family                 20360701
   3240          16329714 UT                     84095                     PUD                 20360601
   3241          16329744 CA                     95620           Single Family                 20360701
   3242          16329666 CA                     95757           Single Family                 20360701
   3243          16329703 NV                     89109             Condominium                 20360701
   3244          16340397 NV                     89131                     PUD                 20360601
   3245          16386454 OH                     44077           Single Family                 20360101
   3246          16386458 CA                     94561           Single Family                 20360701
   3247          16370125 CA                     95023           Single Family                 20360701
   3248          16370126 CA                     94063           Single Family                 20360701
   3249          16370129 TN                     37064                     PUD                 20360701
   3250          16326931 CO                     80241           Single Family                 20360701
   3251          16326915 AZ                     85243                     PUD                 20360701
   3252          16326918 AZ                     85243                     PUD                 20360801
   3253          16326847 CA                     90245           Single Family                 20360701
   3254          16326872 AZ                     85301             Condominium                 20360701
   3255          16326773 UT                     84042           Single Family                 20360701
   3256          16326290 IL                     60073                     PUD                 20360801
   3257          16326306 CA                     91040           Single Family                 20360701
   3258          16326318 IL                     60098           Single Family                 20360801
   3259          16326387 CA                     95351           Single Family                 20360701
   3260          16326510 MA                      2066           Single Family                 20360701
   3261          16301280 AZ                     85007           Single Family                 20360601
   3262          16301292 TX                     76227                     PUD                 20360601
   3263          16301326 AZ                     86324           Single Family                 20360801
   3264          16301394 MO                     63110              2-4 Family                 20360601
   3265          16339529 AZ                     85234                     PUD                 20360801
   3266          16339581 OR                     97756           Single Family                 20360701
   3267          16339596 VA                     22554           Single Family                 20360701
   3268          16339602 MD                     20613                     PUD                 20360701
   3269          16339612 GA                     30324           Single Family                 20360701
   3270          16339624 CA                     90280           Single Family                 20360701
   3271          16301193 NJ                      8205           Single Family                 20360601
   3272          16301231 CA                     91505           Single Family                 20360601
   3273          16340396 CA                     92648                     PUD                 20360501
   3274          14900605 FL                     33908              2-4 Family                 20341101
   3275          14908744 CA                     94551           Single Family                 20341101
   3276          15328185 CA                     92109              2-4 Family                 20350101
   3277          16061702 CA                     95742                     PUD                 20360301
   3278          16058202 GA                     30013           Single Family                 20360601
   3279          15388357 NJ                      7060              2-4 Family                 20350501
   3280          16347225 FL                     32827                     PUD                 20360801
   3281          16347254 WI                     54843           Single Family                 20360901
   3282          16347183 AZ                     85629           Single Family                 20360801
   3283          16342646 TX                     78574           Single Family                 20360801
   3284          16342784 CA                     91910           Single Family                 20360801
   3285          16342796 NY                     11598           Single Family                 20360801
   3286          16343580 CA                     92704           Single Family                 20360801
   3287          16343611 NJ                      8750           Single Family                 20360801
   3288          16343621 CA                     94506                     PUD                 20360801
   3289          16343482 CA                     92407           Single Family                 20360801
   3290          16343639 VA                     20152                     PUD                 20360801
   3291          16343668 MD                     20784           Single Family                 20360801
   3292          16343689 CA                     95453           Single Family                 20360901
   3293          16343697 CA                     92584           Single Family                 20360801
   3294          16345624 VA                     23664           Single Family                 20360701
   3295          16370684 CA                     94513           Single Family                 20360601
   3296          16370687 CA                     92324           Single Family                 20360701
   3297          16406998 NV                     89031           Single Family                 20360801
   3298          16407002 VA                     20110           Single Family                 20360801
   3299          16406938 MD                     21921                     PUD                 20360801
   3300          16407016 FL                     32771               Townhouse                 20360801
   3301          16407045 FL                     34286           Single Family                 20360601
   3302          16407048 MO                     63139              2-4 Family                 20360801
   3303          16406901 AZ                     85008             Condominium                 20360801
   3304          16406903 AZ                     86401           Single Family                 20360801
   3305          16406917 GA                     31302                     PUD                 20360801
   3306          16406922 MD                     21128                     PUD                 20360801
   3307          16406859 TX                     77433                     PUD                 20360801
   3308          16406870 FL                     33334           Single Family                 20360801
   3309          16406880 MI                     48237           Single Family                 20360801
   3310          16406834 GA                     31605           Single Family                 20360801
   3311          16405630 VA                     23462           Single Family                 20360801
   3312          16405637 FL                     33897           Single Family                 20360701
   3313          16405811 IL                     60628           Single Family                 20360801
   3314          16405941 MI                     49007              2-4 Family                 20360801
   3315          16405970 CO                     80233           Single Family                 20360801
   3316          16405723 NJ                      8075             Condominium                 20360801
   3317          16405729 KY                     40245                     PUD                 20360901
   3318          16405570 FL                     34104                     PUD                 20360801
   3319          16405574 CA                     94928           Single Family                 20360801
   3320          16405595 CA                     93304           Single Family                 20360701
   3321          16405518 CA                     94507           Single Family                 20360801
   3322          16405470 CA                     92054           Single Family                 20360801
   3323          16405406 TX                     78645             Condominium                 20360701
   3324          16405417 WA                     98030           Single Family                 20360701
   3325          16405421 WA                     98177           Single Family                 20360801
   3326          16405427 UT                     84119             Condominium                 20360701
   3327          16405429 UT                     84119             Condominium                 20360701
   3328          16405431 UT                     84119             Condominium                 20360701
   3329          16405435 TN                     37129                     PUD                 20360701
   3330          16405450 AZ                     85382           Single Family                 20360701
   3331          16405359 CA                     92821           Single Family                 20360801
   3332          16404439 CO                     80111                     PUD                 20360701
   3333          16405335 AL                     35222           Single Family                 20360801
   3334          16404441 CA                     95624           Single Family                 20360701
   3335          16404449 CO                     80304                     PUD                 20360801
   3336          16404462 AZ                     85225                     PUD                 20360801
   3337          16404531 CA                     91325           Single Family                 20360801
   3338          16369878 CA                     90813             Condominium                 20360701
   3339          16369879 CA                     90017             Condominium                 20360701
   3340          16370630 CA                     90017             Condominium                 20360701
   3341          16370632 FL                     33418                     PUD                 20360701
   3342          16399602 HI                     96793             Condominium                 20351101
   3343          16399605 AZ                     85338                     PUD                 20360601
   3344          16399606 WA                     98075           Single Family                 20360701
   3345          16369885 CA                     91030           Single Family                 20360701
   3346          16369886 CA                     91364           Single Family                 20360701
   3347          16369888 CA                     94577           Single Family                 20360701
   3348          16399610 CA                     90603           Single Family                 20360801
   3349          16399613 NY                     10970           Single Family                 20360601
   3350          16369891 CA                     90275           Single Family                 20360701
   3351          16399618 CA                     91364           Single Family                 20360801
   3352          16399623 NY                     11236              2-4 Family                 20360701
   3353          16399626 CA                     92879                     PUD                 20360801
   3354          16399627 CA                     94803                     PUD                 20360801
   3355          16399628 MD                     20816           Single Family                 20360801
   3356          16322686 CA                     95337           Single Family                 20360601
   3357          16322689 CT                      6824           Single Family                 20360601
   3358          16369475 CA                     94561           Single Family                 20360701
   3359          16369478 NV                     89178                     PUD                 20360701
   3360          16370239 CA                     92101             Condominium                 20360701
   3361          16322698 CA                     95212           Single Family                 20360601
   3362          16369480 GA                     30319                     PUD                 20360701
   3363          16322699 CA                     91306             Condominium                 20360601
   3364          16369809 OR                     97019           Single Family                 20360701
   3365          16369942 CA                     94534           Single Family                 20360701
   3366          16369943 CA                     90006           Single Family                 20360701
   3367          16371441 CA                     95046           Single Family                 20360701
   3368          16371442 CA                     95037                     PUD                 20360701
   3369          16371457 CA                     91901           Single Family                 20360701
   3370          15387593 AZ                     85297                     PUD                 20350501
   3371          16300959 MD                     20879                     PUD                 20360601
   3372          16300988 CO                     80229           Single Family                 20360701
   3373          16300853 FL                     33325             Condominium                 20360601
   3374          16371070 CA                     92154                     PUD                 20360701
   3375          16371071 CA                     92154                     PUD                 20360601
   3376          16370182 CA                     95023           Single Family                 20360701
   3377          16371235 AZ                     85258                     PUD                 20360701
   3378          16370185 VA                     22213                     PUD                 20360701
   3379          16322679 CA                     90620           Single Family                 20360601
   3380          16370220 CA                     93312                     PUD                 20360701
   3381          16370228 CA                     92509                     PUD                 20360701
   3382          16322682 PA                     16801           Single Family                 20360601
   3383          16370229 CA                     94551           Single Family                 20360701
   3384          16322660 CA                     92620           Single Family                 20360601
   3385          16322662 CA                     91331           Single Family                 20360601
   3386          16322665 CA                     94542           Single Family                 20360601
   3387          16322666 CA                     91351             Condominium                 20360601
   3388          16322668 CA                     92009                     PUD                 20360601
   3389          16370212 MD                     20774                     PUD                 20360701
   3390          16370218 CA                     92833                     PUD                 20360701
   3391          16322650 CA                     91326           Single Family                 20360601
   3392          16322651 CA                     91105           Single Family                 20360601
   3393          16322652 CA                     90291              2-4 Family                 20360601
   3394          16322653 CA                     95037           Single Family                 20360601
   3395          16322656 FL                     33931           Single Family                 20360601
   3396          16322658 CA                     93110           Single Family                 20360601
   3397          16322659 CA                     91506           Single Family                 20360601
   3398          16386519 CA                     90027           Single Family                 20360701
   3399          16322642 NV                     89179                     PUD                 20360601
   3400          16322647 CA                     94605                     PUD                 20360601
   3401          16369435 CA                     91915                     PUD                 20360701
   3402          16369086 CA                     91941           Single Family                 20360601
   3403          16322620 PA                     19311                     PUD                 20360601
   3404          16322621 CA                     95648           Single Family                 20360601
   3405          16322625 CA                     93950             Condominium                 20360601
   3406          16322626 CA                     92805           Single Family                 20360601
   3407          16322627 CA                     95757           Single Family                 20360601
   3408          16386501 CA                     90210           Single Family                 20360701
   3409          16322628 CA                     90807              2-4 Family                 20360601
   3410          16322634 CA                     91935           Single Family                 20360601
   3411          16322636 NY                     10001             Condominium                 20360601
   3412          16386510 NJ                      8527           Single Family                 20360701
   3413          16322637 MA                      2655           Single Family                 20360601
   3414          16322638 CA                     94536           Single Family                 20360601
   3415          16386515 CA                     90062           Single Family                 20360701
   3416          16340410 VA                     20132           Single Family                 20360601
   3417          16340415 WA                     98075           Single Family                 20360601
   3418          16340416 MD                     20735                     PUD                 20360601
   3419          16340418 ID                     83616                     PUD                 20360701
   3420          16369063 CA                     92808                     PUD                 20360701
   3421          16340425 CA                     90278           Single Family                 20360601
   3422          16322608 CA                     92883                     PUD                 20360601
   3423          16340428 CA                     91011           Single Family                 20360701
   3424          16322609 WA                     93038                     PUD                 20360601
   3425          16322610 CA                     90292             Condominium                 20360501
   3426          16322611 CA                     92647           Single Family                 20360501
   3427          16322613 CA                     94546           Single Family                 20360601
   3428          16322614 CA                     95391           Single Family                 20360501
   3429          16340435 CA                     92592           Single Family                 20360701
   3430          16322615 NJ                      8620           Single Family                 20360601
   3431          16322617 MD                     20613           Single Family                 20360501
   3432          16322618 CA                     92505                     PUD                 20360501
   3433          16369405 FL                     33139             Condominium                 20360701
   3434          16369407 PA                     19422                     PUD                 20360701
   3435          16369048 CA                     92127             Condominium                 20360701
   3436          16369869 AZ                     85048                     PUD                 20360701
   3437          16316515 CA                     94107           Single Family                 20360801
   3438          16318813 CO                     80916             Condominium                 20360801
   3439          16331233 FL                     33441             Condominium                 20360801
   3440          16331285 CA                     95112           Single Family                 20360801
   3441          16331312 AZ                     85383                     PUD                 20360801
   3442          16323706 AZ                     85236                     PUD                 20360701
   3443          16335936 DC                     20007           Single Family                 20360801
   3444          16327099 MO                     63129           Single Family                 20360901
   3445          16340045 AZ                     86426           Single Family                 20360801
   3446          16339959 NJ                      8260               Townhouse                 20360701
   3447          16342630 RI                      2892           Single Family                 20360701
   3448          16331189 MD                     20784           Single Family                 20360701
   3449          16347123 AZ                     85243           Single Family                 20360701
   3450          16347124 IL                     60070             Condominium                 20360701
   3451          16347125 IL                     60018           Single Family                 20360701
   3452          16347126 WI                     53202             Condominium                 20360701
   3453          16347128 IL                     60542           Single Family                 20360701
   3454          16347129 IL                     60195           Single Family                 20360701
   3455          16347130 IL                     60430             Condominium                 20360701
   3456          16347133 IL                     60638           Single Family                 20360701
   3457          16347134 IL                     60013               Townhouse                 20360701
   3458          16305711 TX                     75223           Single Family                 20360701
   3459          16302862 FL                     33156           Single Family                 20360301
   3460          16302863 CA                     91605           Single Family                 20360401
   3461          16316362 VA                     20110                     PUD                 20360701
   3462          16347113 IL                     60625              2-4 Family                 20360701
   3463          16347114 IL                     60165              2-4 Family                 20360701
   3464          16347115 IL                     60440           Single Family                 20360701
   3465          16347116 IL                     60638             Condominium                 20360701
   3466          16347117 IL                     60008               Townhouse                 20360701
   3467          16347118 IL                     60193             Condominium                 20360701
   3468          16347119 IN                     47960           Single Family                 20360701
   3469          16347120 IL                     60089             Condominium                 20360701
   3470          16347121 WI                     53207              2-4 Family                 20360701
   3471          16347122 IL                     60631           Single Family                 20360701
   3472          16347107 IL                     60804              2-4 Family                 20360701
   3473          16347108 IL                     60035           Single Family                 20360701
   3474          16347109 IL                     60804           Single Family                 20360701
   3475          16347110 WI                     53214              2-4 Family                 20360701
   3476          16347112 IL                     60558           Single Family                 20360801
   3477          16347095 IL                     60005             Condominium                 20360701
   3478          16347096 IL                     60453             Condominium                 20360701
   3479          16347098 IL                     60104           Single Family                 20360701
   3480          16347099 IL                     60527             Condominium                 20360701
   3481          16347100 IL                     60638           Single Family                 20360701
   3482          16347101 IL                     60804           Single Family                 20360801
   3483          16347102 CO                     80205           Single Family                 20360701
   3484          16347103 IL                     60532             Condominium                 20360701
   3485          16347104 WI                     53219              2-4 Family                 20360801
   3486          16347106 IL                     60516           Single Family                 20360801
   3487          16303380 CA                     94534           Single Family                 20360801
   3488          16193258 CA                     93635           Single Family                 20360601
   3489          16293039 FL                     33437                     PUD                 20360701
   3490          16294932 ME                      4005              2-4 Family                 20360701
   3491          16297754 NC                     27610           Single Family                 20360701
   3492          16297763 AZ                     85239                     PUD                 20360701
   3493          16297794 FL                     33328                     PUD                 20360801
   3494          16295052 CA                     91901           Single Family                 20360701
   3495          16302139 IL                     60629           Single Family                 20360701
   3496          16247683 NJ                      8742           Single Family                 20360701
   3497          16247713 ME                      4062           Single Family                 20360701
   3498          16290464 NC                     27915                     PUD                 20360701
   3499          16239674 TX                     78240                     PUD                 20360701
   3500          16239689 AZ                     85022                     PUD                 20360701
   3501          16243509 ME                      4002           Single Family                 20360701
   3502          16243551 NC                     28144           Single Family                 20360601
   3503          16243564 NV                     89115           Single Family                 20360701
   3504          16192552 NC                     27927           Single Family                 20360601
   3505          16192569 VA                     23112                     PUD                 20360601
   3506          16246080 VA                     23223           Single Family                 20360601
   3507          16246092 AZ                     86314              2-4 Family                 20360601
   3508          16246155 FL                     33165           Single Family                 20360701
   3509          16246157 MN                     55014           Single Family                 20360701
   3510          16234769 WA                     98058           Single Family                 20360601
   3511          16068217 NY                     10583           Single Family                 20360301
   3512          16234773 MN                     55109           Single Family                 20360701
   3513          16292048 CT                      6512             Condominium                 20360501
   3514          16292049 CA                     92231           Single Family                 20360501
   3515          16292050 TN                     37129           Single Family                 20360501
   3516          16292051 CA                     93291           Single Family                 20360501
   3517          16292052 DC                     20019           Single Family                 20360501
   3518          16292053 DE                     19963                     PUD                 20360501
   3519          16292054 FL                     33147              2-4 Family                 20360501
   3520          16292056 WA                     99324              2-4 Family                 20360501
   3521          16292057 CA                     95209                     PUD                 20360501
   3522          16292059 CA                     94526           Single Family                 20360501
   3523          16292060 CA                     94014             Condominium                 20360501
   3524          16292062 VA                     22602                     PUD                 20360501
   3525          16292063 CA                     94551              2-4 Family                 20360501
   3526          16292065 NY                     11746           Single Family                 20360501
   3527          16292067 IN                     46341           Single Family                 20360501
   3528          16292068 CA                     90815           Single Family                 20360501
   3529          16292069 TN                     37211             Condominium                 20360501
   3530          16292073 TN                     37064                     PUD                 20360601
   3531          16292074 IL                     60827             Condominium                 20360501
   3532          16292075 IL                     60164           Single Family                 20360501
   3533          16292076 FL                     33020           Single Family                 20360601
   3534          16292077 WA                     98371           Single Family                 20360501
   3535          16292079 TN                     37918           Single Family                 20360501
   3536          16292080 CA                     95354           Single Family                 20360501
   3537          16292081 CA                     95125           Single Family                 20360501
   3538          16292083 CA                     94565           Single Family                 20360501
   3539          16292085 FL                     32825           Single Family                 20360501
   3540          16292086 CO                     80621           Single Family                 20360501
   3541          16292087 CA                     94015             Condominium                 20360601
   3542          16292088 NY                     11596           Single Family                 20360501
   3543          16292089 MA                      2302           Single Family                 20360501
   3544          16292091 NV                     89135                     PUD                 20360501
   3545          16292092 TX                     77005                     PUD                 20360501
   3546          16292093 AZ                     85024                     PUD                 20360501
   3547          16292094 CA                     95661                     PUD                 20360501
   3548          16292095 PA                     15421           Single Family                 20360501
   3549          16292096 GA                     30135           Single Family                 20360501
   3550          16292097 WA                     98513           Single Family                 20360601
   3551          16292098 MA                      2723              2-4 Family                 20360501
   3552          16292100 CA                     94520           Single Family                 20360501
   3553          16292101 CA                     95603           Single Family                 20360501
   3554          16292102 MD                     21113                     PUD                 20360501
   3555          16292103 FL                     32092                     PUD                 20360501
   3556          16292104 CO                     81631                     PUD                 20360501
   3557          16292105 MD                     21401           Single Family                 20360501
   3558          16292106 VA                     22602           Single Family                 20360501
   3559          16292107 VA                     20164                     PUD                 20360501
   3560          16292108 CA                     95666           Single Family                 20360501
   3561          16292110 MD                     20904             Condominium                 20360501
   3562          16292111 IL                     60016             Condominium                 20360501
   3563          16292113 CA                     95377           Single Family                 20360601
   3564          16292114 DE                     19947           Single Family                 20360601
   3565          16292115 MD                     20879                     PUD                 20360501
   3566          16292116 FL                     32708                     PUD                 20360601
   3567          16292118 OR                     97123           Single Family                 20360501
   3568          16292119 MI                     48640           Single Family                 20360501
   3569          16292120 MD                     20784           Single Family                 20360601
   3570          16292121 CO                     80304             Condominium                 20360501
   3571          16292122 GA                     30519                     PUD                 20360601
   3572          16292123 VA                     23116                     PUD                 20360601
   3573          16292124 CA                     91901           Single Family                 20360501
   3574          16292125 CO                     80911           Single Family                 20360501
   3575          16292127 NJ                      8094           Single Family                 20360501
   3576          16292128 FL                     32084             Condominium                 20360601
   3577          16292129 CA                     94014           Single Family                 20360501
   3578          16292130 MD                     21050           Single Family                 20360501
   3579          16292131 MI                     48375             Condominium                 20360501
   3580          16292132 MD                     21921           Single Family                 20360501
   3581          16292133 CA                     93706           Single Family                 20360501
   3582          16292134 IL                     60653           Single Family                 20360501
   3583          16292135 ID                     83634           Single Family                 20360601
   3584          16292136 VA                     22192             Condominium                 20360601
   3585          16292137 CA                     95351           Single Family                 20360501
   3586          16292139 OH                     45102                     PUD                 20360601
   3587          16292140 CA                     95630           Single Family                 20360501
   3588          16292141 MD                     21222           Single Family                 20360601
   3589          16292142 IL                     61611           Single Family                 20360601
   3590          16292143 KY                     41001           Single Family                 20360501
   3591          16292144 IN                     46032           Single Family                 20360501
   3592          16292145 MI                     49615           Single Family                 20360501
   3593          16292146 CA                     93722           Single Family                 20360601
   3594          16292147 KY                     40509                     PUD                 20360501
   3595          16292148 VA                     22192                     PUD                 20360601
   3596          16292149 FL                     33708           Single Family                 20360501
   3597          16292150 FL                     33139             Condominium                 20360501
   3598          16292151 MD                     21629                     PUD                 20360501
   3599          16292152 FL                     34240           Single Family                 20360601
   3600          16292153 KY                     40509                     PUD                 20360601
   3601          16292154 WA                     98271           Single Family                 20360601
   3602          16292155 MD                     20770             Condominium                 20360501
   3603          16292156 CO                     81435           Single Family                 20360601
   3604          16292157 CA                     94114             Condominium                 20360601
   3605          16292158 MI                     49117           Single Family                 20360501
   3606          16292159 CA                     92251           Single Family                 20360501
   3607          16292160 DE                     19977                     PUD                 20360501
   3608          16292026 NV                     89103           Single Family                 20360501
   3609          16292027 GA                     30316           Single Family                 20360501
   3610          16292028 CA                     92251           Single Family                 20360501
   3611          16292029 OH                     44024           Single Family                 20360501
   3612          16292030 HI                     96816             Condominium                 20360501
   3613          16292031 CA                     94939           Single Family                 20360501
   3614          16292032 NY                     11369           Single Family                 20360601
   3615          16292033 CA                     93551                     PUD                 20360501
   3616          16292034 FL                     32097                     PUD                 20360501
   3617          16292035 NY                     11746           Single Family                 20360601
   3618          16292037 CA                     94602              2-4 Family                 20360501
   3619          16292038 AZ                     85053           Single Family                 20360501
   3620          16292039 CA                     92708           Single Family                 20360501
   3621          16292040 CT                      6706              2-4 Family                 20360501
   3622          16292041 AZ                     85304                     PUD                 20360501
   3623          16292042 DE                     19947           Single Family                 20360501
   3624          16292043 IL                     60045                     PUD                 20360501
   3625          16292045 IL                     60605             Condominium                 20360501
   3626          16292047 CA                     92395           Single Family                 20360501
   3627          16225690 FL                     32218                     PUD                 20360601
   3628          16225795 AZ                     85242                     PUD                 20360601
   3629          16225836 NV                     89108           Single Family                 20360601
   3630          16227804 VA                     23320               Townhouse                 20360701
   3631          16227812 MD                     20724                     PUD                 20360701
   3632          16227902 FL                     33455              2-4 Family                 20360701
   3633          16227908 CA                     95219           Single Family                 20360601
   3634          16227938 AZ                     85301                     PUD                 20360701
   3635          16229941 MN                     55420           Single Family                 20360601
   3636          16229961 DC                     20002              2-4 Family                 20360601
   3637          16229980 NJ                      8755           Single Family                 20360601
   3638          16230019 MD                     20784           Single Family                 20360601
   3639          16230047 VA                     23450           Single Family                 20360601
   3640          16231395 AZ                     85379                     PUD                 20360601
   3641          16231446 NV                     89122                     PUD                 20360601
   3642          16231347 CA                     90047           Single Family                 20360601
   3643          16231550 AZ                     85033           Single Family                 20360701
   3644          16233102 IL                     62220           Single Family                 20360601
   3645          16233278 NJ                      7205           Single Family                 20360601
   3646          16233284 CO                     80126                     PUD                 20360701
   3647          16300505 WI                     53147           Single Family                 20360701
   3648          16300551 AZ                     85003           Single Family                 20360601
   3649          16300587 MO                     63011           Single Family                 20360601
   3650          16300625 UT                     84020           Single Family                 20360601
   3651          16300275 FL                     33572                     PUD                 20360601
   3652          16300324 WA                     98663           Single Family                 20360601
   3653          16300328 CA                     93720           Single Family                 20360601
   3654          16300337 CA                     93446           Single Family                 20360601
   3655          16300339 NV                     89122                     PUD                 20360601
   3656          16300346 CO                     80601                     PUD                 20360601
   3657          16300347 AZ                     85242                     PUD                 20360601
   3658          16300435 GA                     30248                     PUD                 20360601
   3659          16300449 MI                     48813           Single Family                 20360701
   3660          16300454 MD                     20721                     PUD                 20360601
   3661          16300395 MA                      1950             Condominium                 20360601
   3662          16300426 VA                     22079                     PUD                 20360701
   3663          16300157 IN                     46143                     PUD                 20360701
   3664          16300162 AZ                     85331                     PUD                 20360501
   3665          16300165 GA                     31410             Condominium                 20360501
   3666          16300175 FL                     34758                     PUD                 20360501
   3667          16300184 NV                     89147           Single Family                 20360601
   3668          16300213 WA                     98208           Single Family                 20360601
   3669          16300223 OH                     43123           Single Family                 20360601
   3670          16300245 CA                     94513           Single Family                 20360701
   3671          16296833 FL                     33325             Condominium                 20360601
   3672          16296841 TX                     77578                     PUD                 20360601
   3673          16296906 AL                     35173           Single Family                 20360701
   3674          16296910 UT                     84060             Condominium                 20360601
   3675          16296963 GA                     30308             Condominium                 20360601
   3676          16296999 CA                     95501           Single Family                 20360601
   3677          16297005 CA                     90712           Single Family                 20360701
   3678          16297010 CA                     94619              2-4 Family                 20360601
   3679          16297016 NV                     89081                     PUD                 20360701
   3680          16297046 CA                     90035              2-4 Family                 20360601
   3681          16297054 CA                     93460           Single Family                 20360601
   3682          16297056 UT                     84606                     PUD                 20360601
   3683          16297071 CO                     80921                     PUD                 20360601
   3684          16297079 CO                     80909           Single Family                 20360601
   3685          16297098 CO                     80621           Single Family                 20360601
   3686          16297152 TX                     75211           Single Family                 20360601
   3687          16297160 AZ                     85737                     PUD                 20360701
   3688          16297186 CA                     95120           Single Family                 20360601
   3689          16296455 GA                     30093               Townhouse                 20360601
   3690          16296457 FL                     34669           Single Family                 20360601
   3691          16296561 FL                     33033                     PUD                 20360501
   3692          16296572 TX                     75002           Single Family                 20360601
   3693          16296575 VA                     22150           Single Family                 20360601
   3694          16296583 CO                     80015           Single Family                 20360701
   3695          16296606 DE                     19975               Townhouse                 20360701
   3696          16296653 FL                     33707           Single Family                 20360501
   3697          16296654 VA                     22193           Single Family                 20360501
   3698          16296670 AL                     36088           Single Family                 20360501
   3699          16296678 FL                     34758           Single Family                 20360601
   3700          16296691 MD                     20613           Single Family                 20360501
   3701          16296730 CA                     92880           Single Family                 20360601
   3702          16296731 FL                     32967           Single Family                 20360601
   3703          16296735 FL                     32311                     PUD                 20360501
   3704          16296741 FL                     32907           Single Family                 20360501
   3705          16296745 AZ                     85302           Single Family                 20360501
   3706          16296766 GA                     30619           Single Family                 20360501
   3707          16296767 MA                      1105              2-4 Family                 20360501
   3708          16296768 CA                     92102           Single Family                 20360501
   3709          16296807 FL                     32211           Single Family                 20360601
   3710          16296824 FL                     33325             Condominium                 20360601
   3711          16295669 AZ                     85249                     PUD                 20360801
   3712          16295805 MD                     20851           Single Family                 20360701
   3713          16295823 AZ                     85254           Single Family                 20360701
   3714          16295920 NV                     89121                     PUD                 20360701
   3715          16295922 CO                     80205           Single Family                 20360701
   3716          16295362 FL                     34232                     PUD                 20360601
   3717          16295405 FL                     34698           Single Family                 20360601
   3718          16295420 VA                     20176                     PUD                 20360601
   3719          16295460 WA                     98270           Single Family                 20360601
   3720          16295470 CA                     95076           Single Family                 20360601
   3721          16295472 MD                     21210             Condominium                 20360701
   3722          16295487 CA                     92592           Single Family                 20360601
   3723          16295494 NC                     27927                     PUD                 20360701
   3724          16295554 GA                     30052                     PUD                 20360601
   3725          16295560 GA                     31522           Single Family                 20360601
   3726          16295574 MN                     55068               Townhouse                 20360701
   3727          16295617 AZ                     85086           Single Family                 20360701
   3728          16295621 AZ                     85249                     PUD                 20360701
   3729          16295625 TX                     77303                     PUD                 20360701
   3730          16295171 CA                     95037           Single Family                 20360601
   3731          16295175 WA                     98030           Single Family                 20360601
   3732          16295223 CA                     95129           Single Family                 20360601
   3733          16295226 FL                     33971           Single Family                 20360801
   3734          16295282 CA                     92376           Single Family                 20360601
   3735          16295302 NC                     28173                     PUD                 20360701
   3736          16295312 AR                     72802           Single Family                 20360601
   3737          16295315 TX                     76120           Single Family                 20360501
   3738          16295323 NV                     89436           Single Family                 20360601
   3739          16295078 MD                     20721                     PUD                 20360601
   3740          16295096 VA                     22712           Single Family                 20360601
   3741          16295143 FL                     33703           Single Family                 20360601
   3742          16295160 NV                     89101             Condominium                 20360701
   3743          16295162 GA                     30004                     PUD                 20360701
   3744          16293951 TX                     76227                     PUD                 20360601
   3745          16293982 TX                     75253                     PUD                 20360701
   3746          16293992 FL                     33325             Condominium                 20360601
   3747          16294046 NJ                      7003             Condominium                 20360601
   3748          16293778 MD                     20769                     PUD                 20360601
   3749          16293793 NC                     28462                     PUD                 20360601
   3750          16293803 GA                     30047                     PUD                 20360601
   3751          16293808 GA                     30311           Single Family                 20360601
   3752          16293820 AZ                     85377                     PUD                 20360701
   3753          16293840 CO                     80443               Townhouse                 20360601
   3754          16293844 MN                     55101             Condominium                 20360601
   3755          16293873 OR                     97321           Single Family                 20360701
   3756          16293903 VA                     22701                     PUD                 20360601
   3757          16293909 DE                     19970                     PUD                 20360601
   3758          16293926 WI                     53142           Single Family                 20360601
   3759          16293522 TX                     77478                     PUD                 20360601
   3760          16293607 AL                     35242                     PUD                 20360701
   3761          16293632 MO                     63109              2-4 Family                 20360701
   3762          16293638 GA                     30016                     PUD                 20360701
   3763          16293699 NV                     89012             Condominium                 20360601
   3764          16102369 MA                      2109             Condominium                 20360701
   3765          16358933 FL                     33334           Single Family                 20360701
   3766          16358939 MO                     63111              2-4 Family                 20360701
   3767          16358947 CA                     90621                     PUD                 20360801
   3768          16357995 CA                     94901           Single Family                 20360701
   3769          16358974 WA                     98332                     PUD                 20360701
   3770          16358982 WI                     54911           Single Family                 20360701
   3771          16358013 AZ                     86314           Single Family                 20360801
   3772          16358063 GA                     30052                     PUD                 20360701
   3773          16358086 FL                     33705           Single Family                 20360701
   3774          16358092 NJ                      7860                     PUD                 20360701
   3775          16358094 TX                     77474              2-4 Family                 20360801
   3776          16558866 AZ                     85207           Single Family                 20360501
   3777          16371289 CA                     91506              2-4 Family                 20360701
   3778          16371297 CA                     92614             Condominium                 20360701
   3779          16369794 MA                      2421           Single Family                 20360701
   3780          16371284 WI                     53072           Single Family                 20360701
   3781          16369752 HI                     96793                     PUD                 20360701
   3782          16370192 CA                     90240           Single Family                 20360701
   3783          16370521 NV                     89145                     PUD                 20360201
   3784          16371258 MD                     21136                     PUD                 20360701
   3785          16369774 CO                     80127                     PUD                 20360701
   3786          16371260 NC                     28081                     PUD                 20360701
   3787          16370535 IL                     60068           Single Family                 20360701
   3788          16371266 CA                     92647           Single Family                 20360701
   3789          16369783 WA                     98004           Single Family                 20360701
   3790          16371320 CA                     92011                     PUD                 20360701
   3791          16371324 CA                     94602           Single Family                 20360701
   3792          16370275 CA                     95536           Single Family                 20360701
   3793          16368790 CA                     95391           Single Family                 20360601
   3794          16370284 FL                     33149             Condominium                 20360701
   3795          16370612 CA                     94588           Single Family                 20360601
   3796          16371344 CA                     91766           Single Family                 20360701
   3797          16370291 CA                     94002           Single Family                 20360701
   3798          16371347 VA                     22401           Single Family                 20360701
   3799          16340408 MI                     49339           Single Family                 20360701
   3800          16386495 CA                     91750                     PUD                 20360701
   3801          16386496 CA                     93010           Single Family                 20360701
   3802          16370164 NJ                      7302             Condominium                 20360701
   3803          16369730 IL                     60656           Single Family                 20360701
   3804          16371222 CA                     90014             Condominium                 20360701
   3805          16371223 CA                     90405             Condominium                 20360701
   3806          16370171 NV                     89138                     PUD                 20360701
   3807          16371225 CA                     95123           Single Family                 20360701
   3808          16371226 CA                     94105             Condominium                 20360701
   3809          16369811 NJ                      7020             Condominium                 20360701
   3810          16369815 CA                     91789           Single Family                 20360701
   3811          16369816 CA                     95132           Single Family                 20360701
   3812          16370250 VA                     23117                     PUD                 20360701
   3813          16370256 VA                     20176                     PUD                 20360701
   3814          16386482 CA                     95060             Condominium                 20360701
   3815          16386483 CA                     92651           Single Family                 20360801
   3816          16369718 VA                     20169                     PUD                 20360701
   3817          16386485 MD                     20772                     PUD                 20360701
   3818          16369719 NM                     87048           Single Family                 20360701
   3819          16386489 CA                     92084                     PUD                 20360701
   3820          16369399 CA                     92596           Single Family                 20360701
   3821          16370154 MA                      2067           Single Family                 20360701
   3822          16370155 RI                      2874           Single Family                 20360701
   3823          16371208 CA                     93065                     PUD                 20360701
   3824          16386490 WA                     98065                     PUD                 20360701
   3825          16369725 CA                     91915             Condominium                 20360701
   3826          16386492 CA                     94561           Single Family                 20360701
   3827          16386493 CA                     95062           Single Family                 20360701
   3828          16386494 CA                     95073           Single Family                 20360701
   3829          16370145 CA                     92532           Single Family                 20360701
   3830          16370872 OR                     97070                     PUD                 20360701
   3831          16370874 CA                     92101             Condominium                 20360601
   3832          16370875 CA                     93065                     PUD                 20360701
   3833          16370853 VA                     22124                     PUD                 20360701
   3834          16371504 CA                     92867              2-4 Family                 20360701
   3835          16371512 CA                     94306           Single Family                 20360701
   3836          16371191 CA                     92346           Single Family                 20360701
   3837          16370178 CA                     95076           Single Family                 20360701
   3838          16370179 CA                     93065           Single Family                 20360701
   3839          16369741 CA                     90249           Single Family                 20360701
   3840          16369905 CA                     92270           Single Family                 20360701
   3841          16358903 MD                     20815           Single Family                 20360801
   3842          16371179 CA                     92688                     PUD                 20360701
   3843          16369694 MI                     48843           Single Family                 20360701
   3844          16559198 CA                     95037           Single Family                 20360801
   3845          16559199 CA                     91739           Single Family                 20360801
   3846          16369579 IL                     60067           Single Family                 20360701
   3847          16371221 CA                     90305                     PUD                 20360701
   3848          16370175 CA                     93103           Single Family                 20360701
   3849          16370176 CA                     93063           Single Family                 20360701
   3850          16290989 AL                     36535           Single Family                 20360601
   3851          16291047 FL                     32828           Single Family                 20360601
   3852          16291091 FL                     33325             Condominium                 20360601
   3853          16291134 CO                     80022                     PUD                 20360601
   3854          16291157 NY                     10708           Single Family                 20360601
   3855          16291191 AZ                     85085           Single Family                 20360601
   3856          16291200 FL                     33180                     PUD                 20360701
   3857          16291208 FL                     33573                     PUD                 20360701
   3858          16291272 AZ                     85746           Single Family                 20360701
   3859          16358812 TX                     78154                     PUD                 20360701
   3860          16358813 NC                     28216           Single Family                 20360701
   3861          16358815 VA                     20112                     PUD                 20360701
   3862          16358826 CO                     80516                     PUD                 20360701
   3863          16290953 AZ                     85297                     PUD                 20360601
   3864          16290986 FL                     32824                     PUD                 20360601
   3865          16290874 DC                     20018               Townhouse                 20360601
   3866          16290910 GA                     30038                     PUD                 20360601
   3867          16290934 MI                     48073             Condominium                 20360701
   3868          16248453 NV                     89122                     PUD                 20360601
   3869          16290640 TX                     77086           Single Family                 20360301
   3870          16290552 AZ                     85338                     PUD                 20360601
   3871          16290689 TX                     79416           Single Family                 20360601
   3872          16290728 TX                     79410           Single Family                 20360601
   3873          16290747 AL                     35055           Single Family                 20360401
   3874          16290750 AL                     36532                     PUD                 20360501
   3875          16290756 AL                     36608           Single Family                 20360401
   3876          16290759 FL                     32904                     PUD                 20360501
   3877          16290760 FL                     33914           Single Family                 20360501
   3878          16290762 FL                     33556                     PUD                 20360601
   3879          16290763 TN                     37215             Condominium                 20360601
   3880          16290765 LA                     71037           Single Family                 20360501
   3881          16290771 FL                     34120           Single Family                 20360601
   3882          16290774 FL                     34236             Condominium                 20360601
   3883          16290781 FL                     34112                     PUD                 20360501
   3884          16290558 NC                     27949           Single Family                 20360601
   3885          16290591 OH                     44709           Single Family                 20360601
   3886          16386499 CA                     92026              2-4 Family                 20360701
   3887          16371055 CA                     95252           Single Family                 20360701
   3888          16371217 CT                      6880           Single Family                 20360701
   3889          16369731 FL                     33401             Condominium                 20360701
   3890          16369732 MA                      2762           Single Family                 20360701
   3891          16369734 CA                     93933           Single Family                 20360701
   3892          16559193 NC                     28054           Single Family                 20360801
   3893          16559194 WA                     98122           Single Family                 20360801
   3894          16559195 CA                     95124           Single Family                 20360801
   3895          16369574 MT                     59937             Condominium                 20360701
   3896          16248010 FL                     34110           Single Family                 20350901
   3897          16248016 FL                     33024               Townhouse                 20360601
   3898          16248032 MA                      1060           Single Family                 20360601
   3899          16248043 IL                     60513           Single Family                 20360701
   3900          16248084 NV                     89106           Single Family                 20360601
   3901          16248090 MD                     20720                     PUD                 20360601
   3902          16248125 NV                     89104           Single Family                 20360601
   3903          16248165 CA                     95554           Single Family                 20360601
   3904          16248199 KY                     40065           Single Family                 20360601
   3905          16248233 NY                     10543              2-4 Family                 20360801
   3906          16248242 FL                     33442                     PUD                 20360601
   3907          16248395 CO                     81620                     PUD                 20360701
   3908          16248413 CA                     94521           Single Family                 20360701
   3909          16248332 CA                     90810              2-4 Family                 20360601
   3910          16349899 AZ                     85374                     PUD                 20360701
   3911          16349907 AZ                     85282                     PUD                 20360801
   3912          16349915 CA                     95330           Single Family                 20360801
   3913          16349919 NV                     89138                     PUD                 20360801
   3914          16349925 CA                     92069           Single Family                 20360701
   3915          16349939 CA                     95758                     PUD                 20360701
   3916          16357966 FL                     33993           Single Family                 20360701
   3917          16358775 OR                     97222           Single Family                 20360701
   3918          16357970 AZ                     85255                     PUD                 20360701
   3919          16358799 NC                     28216           Single Family                 20360701
   3920          16399607 MD                     21842             Condominium                 20360701
   3921          16370507 FL                     33146           Single Family                 20360201
   3922          16371372 CA                     95376           Single Family                 20360701
   3923          16349832 AZ                     85379                     PUD                 20360701
   3924          16349853 MI                     48118           Single Family                 20360801
   3925          16349655 CA                     94526             Condominium                 20360701
   3926          16349688 OR                     97038           Single Family                 20360701
   3927          16349702 FL                     33431           Single Family                 20360701
   3928          16349728 CA                     94621           Single Family                 20360701
   3929          16349750 CO                     80921                     PUD                 20360801
   3930          16349791 TX                     75034           Single Family                 20360701
   3931          16349813 AZ                     85239                     PUD                 20360701
   3932          16349477 UT                     84065           Single Family                 20360701
   3933          16349481 MN                     55077           Single Family                 20360701
   3934          16349484 AZ                     85297                     PUD                 20360701
   3935          16349487 IL                     60074           Single Family                 20360701
   3936          16349491 NV                     89141                     PUD                 20360701
   3937          16349507 TX                     78504           Single Family                 20360701
   3938          16349540 CA                     90066           Single Family                 20360701
   3939          16349584 NE                     69341           Single Family                 20360801
   3940          16349603 UT                     84075           Single Family                 20360701
   3941          16349611 MD                     21043                     PUD                 20360701
   3942          16349623 MA                      2026             Condominium                 20360701
   3943          16235467 TX                     77063             Condominium                 20360601
   3944          16235301 CA                     90623           Single Family                 20360601
   3945          16235246 CA                     94804           Single Family                 20360601
   3946          16235339 NJ                      7631           Single Family                 20360601
   3947          16235149 FL                     32822             Condominium                 20360601
   3948          16235169 UT                     84078           Single Family                 20360601
   3949          16235051 TX                     77566           Single Family                 20360701
   3950          16235064 CT                      6606           Single Family                 20360701
   3951          16235066 CT                      6706           Single Family                 20360701
   3952          16235087 CA                     95648                     PUD                 20360601
   3953          16235095 GA                     30331           Single Family                 20360601
   3954          16235107 CA                     95829           Single Family                 20360701
   3955          16233416 NM                     87505           Single Family                 20360601
   3956          16233444 IN                     46123                     PUD                 20360601
   3957          16233472 AZ                     85249                     PUD                 20360701
   3958          16233502 NV                     89044                     PUD                 20360701
   3959          16233594 CO                     80015           Single Family                 20360601
   3960          16233601 VA                     20136                     PUD                 20360701
   3961          16233611 CA                     92602             Condominium                 20360601
   3962          16233647 GA                     30102           Single Family                 20360601
   3963          16233673 AZ                     85379                     PUD                 20360701
   3964          16233710 MD                     20715           Single Family                 20360601
   3965          16233770 FL                     33810                     PUD                 20360501
   3966          16233804 GA                     30107           Single Family                 20360501
   3967          16233808 GA                     30506           Single Family                 20360501
   3968          16233826 GA                     30040                     PUD                 20360501
   3969          16233851 GA                     30115           Single Family                 20360601
   3970          16233868 CO                     81413           Single Family                 20360601
   3971          16233964 FL                     34114                     PUD                 20360601
   3972          16233334 TX                     75232           Single Family                 20360701
   3973          16234005 AZ                     85331           Single Family                 20360601
   3974          16234021 CA                     91702           Single Family                 20360601
   3975          16231788 CA                     91303           Single Family                 20360601
   3976          16231802 CA                     94538             Condominium                 20360601
   3977          16231825 CA                     92131                     PUD                 20360601
   3978          16232040 VA                     22650           Single Family                 20360601
   3979          16232048 AZ                     85361                     PUD                 20360601
   3980          16232079 MN                     55412           Single Family                 20360601
   3981          16232108 TX                     77433                     PUD                 20360601
   3982          16232118 AZ                     85396                     PUD                 20360601
   3983          16232126 CA                     95391           Single Family                 20360601
   3984          16232153 NV                     89084                     PUD                 20360801
   3985          16232265 AZ                     85017           Single Family                 20360601
   3986          16231836 NV                     89113                     PUD                 20360601
   3987          16231851 CO                     80918           Single Family                 20360601
   3988          16231855 AZ                     86401           Single Family                 20360601
   3989          16231864 MD                     21204           Single Family                 20360601
   3990          16232335 CA                     92065           Single Family                 20360801
   3991          16231941 IL                     60473           Single Family                 20360601
   3992          16231958 CA                     91911           Single Family                 20360601
   3993          16231980 FL                     33321                     PUD                 20360601
   3994          16231582 OR                     97838           Single Family                 20360601
   3995          16231625 CA                     95757           Single Family                 20360601
   3996          16231673 FL                     33635                     PUD                 20360601
   3997          16231696 CO                     80124             Condominium                 20360601
   3998          16230701 NV                     89122             Condominium                 20360601
   3999          16230705 MA                      1832              2-4 Family                 20360601
   4000          16230736 FL                     32819             Condominium                 20360601
   4001          16230757 CA                     90810           Single Family                 20360601
   4002          16230788 GA                     30039                     PUD                 20360501
   4003          16230799 FL                     33558                     PUD                 20360601
   4004          16230811 NM                     87122           Single Family                 20360601
   4005          16230825 CA                     90052           Single Family                 20360701
   4006          16230628 FL                     34747                     PUD                 20360601
   4007          16230646 GA                     30152                     PUD                 20360501
   4008          16230661 CA                     93612           Single Family                 20360601
   4009          16230849 AZ                     71743              2-4 Family                 20360701
   4010          16230851 CA                     96003           Single Family                 20360601
   4011          16230887 CA                     92571           Single Family                 20360601
   4012          16230928 VA                     22203             Condominium                 20360701
   4013          16230685 DC                     20003                   CO-OP                 20360801
   4014          16228617 CA                     95391                     PUD                 20360601
   4015          16228622 CA                     95391           Single Family                 20360701
   4016          16228266 CO                     80221           Single Family                 20360701
   4017          16228297 CA                     94551                     PUD                 20360601
   4018          16228327 NV                     89128                     PUD                 20360601
   4019          16228329 MD                     21541                     PUD                 20360701
   4020          16228368 TX                     77004           Single Family                 20360601
   4021          16228372 CA                     92603                     PUD                 20360601
   4022          16230165 VA                     20187             Condominium                 20360601
   4023          16230184 CA                     92109             Condominium                 20360601
   4024          16230230 IL                     60016             Condominium                 20360601
   4025          16230234 CA                     91423           Single Family                 20360601
   4026          16230299 NV                     89178                     PUD                 20360601
   4027          16230307 NV                     89142                     PUD                 20360601
   4028          16230339 NV                     89032             Condominium                 20360801
   4029          16230368 KY                     40014           Single Family                 20360601
   4030          16230396 CA                     90011              2-4 Family                 20360601
   4031          16230429 NV                     89032           Single Family                 20360601
   4032          16230486 MO                     64012                     PUD                 20360701
   4033          16230523 VA                     22601                     PUD                 20360701
   4034          16230576 GA                     30045                     PUD                 20360501
   4035          16228456 MI                     48138           Single Family                 20360601
   4036          16228462 FL                     33881           Single Family                 20360601
   4037          16228471 FL                     33401             Condominium                 20360601
   4038          16228475 CA                     92078             Condominium                 20360601
   4039          16226446 OH                     44256           Single Family                 20360801
   4040          16226471 MD                     20646           Single Family                 20360601
   4041          16226604 VA                     23237           Single Family                 20360701
   4042          16226607 CA                     94928           Single Family                 20360601
   4043          16226673 SC                     29316           Single Family                 20360301
   4044          16228030 FL                     33463           Single Family                 20360601
   4045          16228102 MD                     20906           Single Family                 20360601
   4046          16228107 CA                     92602                     PUD                 20360601
   4047          16228118 UT                     84043           Single Family                 20360601
   4048          16228127 UT                     84108           Single Family                 20360601
   4049          16228168 VA                     22041             Condominium                 20360601
   4050          16228186 NV                     89135                     PUD                 20360601
   4051          16226774 CA                     95136             Condominium                 20360601
   4052          16226015 FL                     32258                     PUD                 20360501
   4053          16226200 UT                     84403              2-4 Family                 20360601
   4054          16226201 FL                     32828                     PUD                 20360601
   4055          16226206 NV                     89131                     PUD                 20360601
   4056          16226347 TN                     37363                     PUD                 20360601
   4057          16245317 CA                     94014              2-4 Family                 20360601
   4058          16245331 CO                     80205               Townhouse                 20360601
   4059          16243361 CA                     92020           Single Family                 20360601
   4060          16245395 NV                     89052           Single Family                 20360601
   4061          16243440 AZ                     85323                     PUD                 20360601
   4062          16245262 NY                     12496             Condominium                 20360601
   4063          16225929 MA                      1890           Single Family                 20360601
   4064          16225876 TX                     78759              2-4 Family                 20360701
   4065          16225880 TX                     78748              2-4 Family                 20360701
   4066          16224377 GA                     31525           Single Family                 20360601
   4067          16224403 NV                     89108                     PUD                 20360601
   4068          16224410 IL                     60616             Condominium                 20360601
   4069          16224441 CA                     93003             Condominium                 20360601
   4070          16224442 MO                     64128              2-4 Family                 20360601
   4071          16224448 CA                     90806           Single Family                 20360601
   4072          16224500 MI                     48377           Single Family                 20360601
   4073          16224513 NV                     89138                     PUD                 20360601
   4074          16224592 CA                     93536           Single Family                 20360601
   4075          16224614 CA                     91709                     PUD                 20360601
   4076          16224629 CO                     80209           Single Family                 20360601
   4077          16224665 NV                     89110           Single Family                 20360701
   4078          16224683 CA                     92833           Single Family                 20360601
   4079          16224085 MD                     20772               Townhouse                 20360701
   4080          16224133 AZ                     85364           Single Family                 20360601
   4081          16224136 MD                     21742           Single Family                 20360701
   4082          16224225 IL                     60626             Condominium                 20360601
   4083          16224280 CA                     92582           Single Family                 20360501
   4084          16349464 CA                     91739           Single Family                 20360801
   4085          16349459 CA                     92532           Single Family                 20360801
   4086          16224072 GA                     30045                     PUD                 20360601
   4087          16368831 CA                     95648           Single Family                 20360601
   4088          16559181 CA                     92648           Single Family                 20360801
   4089          16559184 CA                     92881           Single Family                 20360801
   4090          16559185 CA                     90042           Single Family                 20360801
   4091          16369727 CA                     95131           Single Family                 20360701
   4092          16368836 MA                      2116             Condominium                 20360701
   4093          16559187 CA                     93063           Single Family                 20360801
   4094          16368838 CA                     95128           Single Family                 20360601
   4095          16386497 UT                     84738                     PUD                 20360701
   4096          16386498 CA                     94941           Single Family                 20360701
   4097          16369569 CA                     90305           Single Family                 20360701
   4098          16559180 CA                     92503                     PUD                 20360801
   4099          16369231 CA                     91040           Single Family                 20360701
   4100          16369236 FL                     33414                     PUD                 20360701
   4101          16369237 NJ                      7677           Single Family                 20360701
   4102          16369245 CA                     93449                     PUD                 20360701
   4103          16370005 FL                     33133           Single Family                 20360701
   4104          16370008 CA                     91301           Single Family                 20360701
   4105          16369254 MN                     55077           Single Family                 20360701
   4106          16369255 IL                     60053           Single Family                 20360601
   4107          16370017 CA                     93010           Single Family                 20360701
   4108          16369264 CA                     93004           Single Family                 20360701
   4109          16369277 CA                     94105             Condominium                 20360701
   4110          16369284 VA                     22207           Single Family                 20360701
   4111          16370041 MD                     21758                     PUD                 20360701
   4112          16370047 CA                     93065                     PUD                 20360701
   4113          16370048 CA                     91351                     PUD                 20360701
   4114          16369611 CA                     94105             Condominium                 20360701
   4115          16196926 VA                     20152           Single Family                 20311201
   4116          16196927 NY                     12528           Single Family                 20320301
   4117          16370059 MD                     21133                     PUD                 20360701
   4118          16166388 NV                     89015                     PUD                 20360401
   4119          16207382 FL                     33311           Single Family                 20360601
   4120          16046717 UT                     84102               Townhouse                 20360201
   4121          16121704 NC                     27517             Condominium                 20320901
   4122          16134869 CA                     92399                     PUD                 20360601
   4123          16066282 GA                     30318                     PUD                 20360201
   4124          16062001 FL                     34952           Single Family                 20360201
   4125          16069115 MD                     20886               Townhouse                 20360201
   4126          16107765 MD                     21230               Townhouse                 20360301
   4127          16116474 NY                     10021                   CO-OP                 20360101
   4128          16639400 CA                     91030           Single Family                 20360801
   4129          16639401 VA                     22172                     PUD                 20360801
   4130          16639402 ID                     83340             Condominium                 20360901
   4131          16648313 FL                     33027                     PUD                 20360901
   4132          16639403 CO                     81620             Condominium                 20360901
   4133          16648314 WA                     98275                     PUD                 20361001
   4134          16639404 WA                     98391                     PUD                 20360901
   4135          16648315 CA                     91914                     PUD                 20361001
   4136          16639405 FL                     34135           Single Family                 20360601
   4137          16648316 CA                     93463           Single Family                 20361001
   4138          16639406 GA                     30228                     PUD                 20360901
   4139          16648317 NY                     11968           Single Family                 20361001
   4140          16639407 MN                     55042           Single Family                 20360801
   4141          16648318 CA                     92626           Single Family                 20361001
   4142          16639408 CA                     92694                     PUD                 20360901
   4143          16648319 CA                     94080           Single Family                 20361001
   4144          16639409 CA                     92024           Single Family                 20360801
   4145          16648320 CA                     92656             Condominium                 20361001
   4146          16639410 CA                     90402             Condominium                 20360901
   4147          16648321 ID                     83333           Single Family                 20361001
   4148          16639411 CA                     95628           Single Family                 20360801
   4149          16648322 TX                     78733                     PUD                 20361001
   4150          16639412 NV                     89141                     PUD                 20360801
   4151          16639414 FL                     32746                     PUD                 20360901
   4152          16639415 HI                     96720           Single Family                 20360901
   4153          16639416 CA                     92880           Single Family                 20360901
   4154          16639417 CA                     92647           Single Family                 20360901
   4155          16639418 CA                     93460                     PUD                 20360901
   4156          16639420 CA                     92648             Condominium                 20360901
   4157          16639421 NC                     27949           Single Family                 20360901
   4158          16639422 CA                     92602             Condominium                 20360901
   4159          16639423 CA                     91364           Single Family                 20360801
   4160          16639424 CA                     94580           Single Family                 20360901
   4161          16639425 DC                     20002           Single Family                 20360901
   4162          16639426 IL                     60091           Single Family                 20360901
   4163          16639427 FL                     33157           Single Family                 20360901
   4164          16639428 NH                      3049           Single Family                 20360901
   4165          16639429 CA                     92606                     PUD                 20360901
   4166          16639430 TX                     75248                     PUD                 20360901
   4167          16639431 CA                     90240           Single Family                 20360901
   4168          16639432 CA                     92592                     PUD                 20360901
   4169          16639433 CA                     92078                     PUD                 20360901
   4170          16639434 CA                     92069                     PUD                 20360901
   4171          16639435 CA                     92506           Single Family                 20360901
   4172          16639436 CA                     93015           Single Family                 20360901
   4173          16639437 CA                     93065                     PUD                 20360901
   4174          16639438 CA                     90504           Single Family                 20360901
   4175          16639439 CA                     92154                     PUD                 20360901
   4176          16639440 CA                     92821                     PUD                 20360901
   4177          16639441 CA                     93901           Single Family                 20360901
   4178          16639442 CA                     93933           Single Family                 20360901
   4179          16639443 CA                     91739           Single Family                 20360901
   4180          16639444 CA                     92673                     PUD                 20360901
   4181          16639445 ME                      4281           Single Family                 20360901
   4182          16639446 CA                     92127                     PUD                 20360901
   4183          16647806 CA                     92630                     PUD                 20360901
   4184          16647807 CA                     90803           Single Family                 20361001
   4185          16647808 DC                     20001           Single Family                 20360701
   4186          16647809 CA                     94513           Single Family                 20361001
   4187          16647810 CA                     92630                     PUD                 20361001
   4188          16647811 MD                     21044                     PUD                 20361001
   4189          16639349 CA                     94030           Single Family                 20360901
   4190          16639350 CA                     92203                     PUD                 20360901
   4191          16639351 NY                     10128             Condominium                 20360901
   4192          16639352 NY                     10305           Single Family                 20360901
   4193          16639354 CA                     95148           Single Family                 20360901
   4194          16639361 CA                     92504           Single Family                 20360901
   4195          16639362 AZ                     85331           Single Family                 20360901
   4196          16639363 CA                     91324             Condominium                 20360901
   4197          16639364 CA                     92054           Single Family                 20360901
   4198          16639365 CA                     93030           Single Family                 20360901
   4199          16639366 CA                     93614           Single Family                 20360901
   4200          16639367 CA                     92866           Single Family                 20360901
   4201          16639368 CA                     93101           Single Family                 20360901
   4202          16639369 CA                     95004           Single Family                 20360901
   4203          16639370 CA                     91343             Condominium                 20360901
   4204          16639371 CA                     91311             Condominium                 20360901
   4205          16639372 CA                     92131                     PUD                 20360901
   4206          16639373 ID                     83706                     PUD                 20360901
   4207          16639374 CA                     95382           Single Family                 20360901
   4208          16639375 CA                     90405           Single Family                 20360901
   4209          16639376 CA                     91737           Single Family                 20360901
   4210          16639377 CA                     92029           Single Family                 20360901
   4211          16639378 CA                     92399           Single Family                 20360901
   4212          16639379 FL                     32836                     PUD                 20360901
   4213          16639380 FL                     33040           Single Family                 20360901
   4214          16639381 CA                     92683           Single Family                 20360901
   4215          16639382 CA                     93108           Single Family                 20360901
   4216          16639383 CA                     93117           Single Family                 20360901
   4217          16639385 CA                     90049           Single Family                 20361001
   4218          16639386 CA                     93063           Single Family                 20361001
   4219          16639387 CA                     93023           Single Family                 20361001
   4220          16639388 CA                     90278             Condominium                 20360901
   4221          16639389 NJ                      8691           Single Family                 20360901
   4222          16639390 CA                     92253                     PUD                 20361001
   4223          16639391 WA                     98052           Single Family                 20360901
   4224          16639392 CA                     91354             Condominium                 20360901
   4225          16639393 CA                     91709           Single Family                 20360901
   4226          16639394 CA                     93401           Single Family                 20360801
   4227          16639395 CA                     96007           Single Family                 20360101
   4228          16639396 CA                     94080           Single Family                 20360401
   4229          16639397 MD                     20721                     PUD                 20360501
   4230          16639398 CA                     90017             Condominium                 20360901
   4231          16639399 CA                     95403           Single Family                 20360701
   4232          16639355 CA                     90094             Condominium                 20360901
   4233          16639356 CA                     90640           Single Family                 20360801
   4234          16639357 CA                     92210                     PUD                 20360901
   4235          16639358 CA                     92782                     PUD                 20360901
   4236          16639359 CA                     92109             Condominium                 20360901
   4237          16639360 CA                     95747                     PUD                 20360901
   4238          16639332 CA                     95833           Single Family                 20360901
   4239          16639333 CA                     92101             Condominium                 20360801
   4240          16639335 CA                     95382           Single Family                 20360801
   4241          16639336 NV                     89410           Single Family                 20360901
   4242          16639337 CA                     92882                     PUD                 20360101
   4243          16639338 UT                     84098           Single Family                 20360201
   4244          16639339 NV                     89015                     PUD                 20360101
   4245          16639340 CA                     92019           Single Family                 20360301
   4246          16639341 FL                     33305             Condominium                 20360501
   4247          16639343 CA                     94010           Single Family                 20360601
   4248          16639344 CA                     92203                     PUD                 20360801
   4249          16639345 VA                     23838                     PUD                 20360801
   4250          16639346 CA                     93950           Single Family                 20360901
   4251          16639347 CA                     91910           Single Family                 20360901
   4252          16639348 CA                     90293           Single Family                 20360901
   4253          15634500 FL                     33487             Condominium                 20350701
   4254          16404353 OR                     97367           Single Family                 20360801
   4255          16649350 CA                     93460           Single Family                 20361001
   4256          16649360 CA                     92324           Single Family                 20360901
   4257          16242961 CA                     92886           Single Family                 20360601
   4258          16242965 IN                     46637           Single Family                 20360601
   4259          16243055 CA                     90022           Single Family                 20360601
   4260          16243060 IL                     60175           Single Family                 20360701
   4261          16243122 FL                     33158           Single Family                 20360601
   4262          16243184 NV                     89110             Condominium                 20360601
   4263          16243191 FL                     33176           Single Family                 20360601
   4264          16243226 CA                     95391           Single Family                 20360701
   4265          16243309 CA                     91364           Single Family                 20360801
   4266          16242810 CA                     90501           Single Family                 20360501
   4267          16242816 CO                     80911           Single Family                 20360601
   4268          15990394 CA                     95928             Condominium                 20360201
   4269          15990448 UT                     84092             Condominium                 20360201
   4270          16131646 CA                     93927                     PUD                 20360501
   4271          16129437 AZ                     85239                     PUD                 20360501
   4272          16171828 CA                     95677                     PUD                 20360501
   4273          16169055 NV                     89129           Single Family                 20360601
   4274          16169188 MO                     63130           Single Family                 20360601
   4275          16169209 MA                      2451           Single Family                 20360601
   4276          16169369 FL                     34491           Single Family                 20360801
   4277          16169375 WI                     53713              2-4 Family                 20360501
   4278          16142140 NV                     89128                     PUD                 20360401
   4279          16121199 GA                     30043                     PUD                 20360501
   4280          16121331 WY                     82001                     PUD                 20360501
   4281          16119268 CA                     93311           Single Family                 20360401
   4282          16119324 MA                      1453           Single Family                 20360601
   4283          16119652 IL                     60804           Single Family                 20360501
   4284          16119221 IN                     46375                     PUD                 20360401
   4285          16649361 FL                     33176           Single Family                 20361001
   4286          16649352 CA                     93012           Single Family                 20361001
   4287          16649353 CA                     90501           Single Family                 20361001
   4288          16649363 CA                     90056           Single Family                 20361001
   4289          16649355 CA                     94065           Single Family                 20360901
   4290          16649356 CA                     91403           Single Family                 20360901
   4291          16649347 CA                     94568                     PUD                 20360901
   4292          16649357 CO                     80020                     PUD                 20360901
   4293          16649348 CA                     94526           Single Family                 20360901
   4294          16649358 CA                     92407           Single Family                 20361001
   4295          16649359 NY                     11377              2-4 Family                 20361001
   4296          16404318 FL                     34953                     PUD                 20360701
   4297          16187684 MA                      2301              2-4 Family                 20360401
   4298          16201663 IL                     60613              2-4 Family                 20360901
   4299          16207955 CO                     80921                     PUD                 20360701
   4300          16247767 MN                     55411           Single Family                 20360801
   4301          16296591 CO                     80634                     PUD                 20360601
   4302          16322855 CA                     92562           Single Family                 20360701
   4303          16323443 CO                     80013           Single Family                 20360701
   4304          16329870 NV                     89029             Condominium                 20360801
   4305          16329952 CA                     94707           Single Family                 20360801
   4306          16331870 FL                     32224             Condominium                 20360801
   4307          16335203 WA                     98672           Single Family                 20360801
   4308          16335735 CA                     91436           Single Family                 20360801
   4309          16335737 NV                     89460           Single Family                 20360701
   4310          16342030 FL                     33781                     PUD                 20360801
   4311          16342120 AZ                     85383                     PUD                 20360801
   4312          16344749 CA                     92835           Single Family                 20360801
   4313          16347347 CA                     92662           Single Family                 20360901
   4314          16347395 CA                     91311                     PUD                 20360801
   4315          16347733 FL                     32703                     PUD                 20360701
   4316          16347958 CA                     94513           Single Family                 20360801
   4317          16349499 CA                     94547                     PUD                 20360801
   4318          16358042 NC                     27959           Single Family                 20360801
   4319          16358052 NC                     27959           Single Family                 20360801
   4320          16358328 CA                     95391                     PUD                 20360801
   4321          16358779 NJ                      8243           Single Family                 20360801
   4322          16358973 MN                     55391           Single Family                 20360801
   4323          16358998 AZ                     85705              2-4 Family                 20360801
   4324          16359104 CA                     95409           Single Family                 20360701
   4325          16359554 AZ                     85255                     PUD                 20360801
   4326          16360254 CA                     91103           Single Family                 20360801
   4327          16361248 IN                     46526           Single Family                 20360901
   4328          16361321 VA                     22824                     PUD                 20360801
   4329          16361446 CO                     80012           Single Family                 20360801
   4330          16365576 NC                     27604           Single Family                 20360801
   4331          16365592 CA                     91730           Single Family                 20360901
   4332          16365746 FL                     33319             Condominium                 20360801
   4333          16365759 VA                     23451           Single Family                 20360801
   4334          16365946 AZ                     85301           Single Family                 20360701
   4335          16368155 UT                     84092           Single Family                 20360801
   4336          16368520 AZ                     85239                     PUD                 20360801
   4337          16371876 AZ                     85383                     PUD                 20360801
   4338          16371890 NC                     27612                     PUD                 20360801
   4339          16371932 NC                     27704                     PUD                 20360801
   4340          16372071 NY                     10510           Single Family                 20360801
   4341          16372146 TX                     78244                     PUD                 20360701
   4342          16374781 CA                     95834           Single Family                 20360801
   4343          16374805 NC                     28262                     PUD                 20360901
   4344          16374821 CA                     95835           Single Family                 20360801
   4345          16374831 CA                     95834                     PUD                 20360801
   4346          16375830 NC                     27704                     PUD                 20360801
   4347          16376982 CA                     92009                     PUD                 20360801
   4348          16377134 MD                     21117                     PUD                 20360801
   4349          16377264 SC                     29801           Single Family                 20360801
   4350          16377306 FL                     33534                     PUD                 20360801
   4351          16378111 LA                     70068              2-4 Family                 20360801
   4352          16378562 CA                     92562           Single Family                 20360801
   4353          16378634 CA                     91604           Single Family                 20360801
   4354          16382743 MD                     21213           Single Family                 20360801
   4355          16382817 NC                     27713                     PUD                 20360801
   4356          16383144 CA                     93536           Single Family                 20360801
   4357          16383163 CA                     93901           Single Family                 20360801
   4358          16383197 AZ                     85012           Single Family                 20360801
   4359          16383342 CA                     95691           Single Family                 20360901
   4360          16384209 CA                     95833                     PUD                 20360801
   4361          16384248 OR                     97205             Condominium                 20360801
   4362          16384273 CA                     92203                     PUD                 20360901
   4363          16384349 AZ                     85297                     PUD                 20360801
   4364          16387074 SC                     29681                     PUD                 20360801
   4365          16387081 SC                     29642                     PUD                 20360801
   4366          16387182 CA                     95337           Single Family                 20360701
   4367          16387263 FL                     34134           Single Family                 20360801
   4368          16387284 OH                     43130           Single Family                 20360801
   4369          16387286 NV                     89117                     PUD                 20360801
   4370          16387503 WA                     98092           Single Family                 20360801
   4371          16387522 ID                     83686                     PUD                 20360801
   4372          16387537 MD                     20895           Single Family                 20360801
   4373          16388706 NV                     89032                     PUD                 20360801
   4374          16388715 CA                     95212           Single Family                 20360901
   4375          16388721 FL                     33993           Single Family                 20360801
   4376          16388743 MD                     20783             Condominium                 20360801
   4377          16388818 CA                     92223           Single Family                 20360801
   4378          16388928 OR                     97530           Single Family                 20360801
   4379          16388972 CA                     92694                     PUD                 20360901
   4380          16389028 DC                     20002           Single Family                 20360801
   4381          16389266 TX                     75229           Single Family                 20360801
   4382          16389392 CA                     90808           Single Family                 20360801
   4383          16389442 CA                     93307           Single Family                 20360801
   4384          16389554 MD                     21237           Single Family                 20360901
   4385          16390099 NC                     28075           Single Family                 20360801
   4386          16390127 SC                     29040           Single Family                 20360801
   4387          16390280 SC                     29072                     PUD                 20360801
   4388          16390283 CA                     93637           Single Family                 20360801
   4389          16390399 CA                     94112              2-4 Family                 20360801
   4390          16390470 AZ                     85086                     PUD                 20360801
   4391          16390482 GA                     30022                     PUD                 20360801
   4392          16390521 CA                     91340           Single Family                 20360801
   4393          16392337 VA                     22307           Single Family                 20360801
   4394          16392370 TX                     76018           Single Family                 20360801
   4395          16392381 GA                     30350                     PUD                 20360901
   4396          16392425 CO                     80134             Condominium                 20360801
   4397          16392441 GA                     30141           Single Family                 20360901
   4398          16392630 MA                      1832           Single Family                 20360801
   4399          16392811 NV                     89135                     PUD                 20360801
   4400          16392814 CA                     91304           Single Family                 20360801
   4401          16392823 CA                     94555                     PUD                 20360801
   4402          16392840 CA                     95138           Single Family                 20360801
   4403          16393588 CA                     94510           Single Family                 20360801
   4404          16393608 MI                     49686           Single Family                 20360801
   4405          16393710 FL                     34606           Single Family                 20360801
   4406          16393790 CA                     95648                     PUD                 20360801
   4407          16393803 FL                     32832                     PUD                 20360801
   4408          16393820 IN                     46123                     PUD                 20360801
   4409          16393841 FL                     32832                     PUD                 20360901
   4410          16393853 TX                     75708           Single Family                 20360801
   4411          16393904 CA                     91701           Single Family                 20360801
   4412          16394106 AZ                     85297                     PUD                 20360801
   4413          16394319 CA                     91766           Single Family                 20360901
   4414          16395285 NV                     89121           Single Family                 20360801
   4415          16395292 AZ                     85086                     PUD                 20360801
   4416          16395300 AZ                     85253           Single Family                 20360601
   4417          16395455 CA                     91316           Single Family                 20360801
   4418          16395470 MD                     21212                     PUD                 20360901
   4419          16395550 PA                     19401                     PUD                 20360901
   4420          16395700 AZ                     85310           Single Family                 20360801
   4421          16395813 MD                     21128                     PUD                 20360701
   4422          16395825 VA                     23227                     PUD                 20360801
   4423          16397127 CA                     95834           Single Family                 20360801
   4424          16397132 OH                     43219           Single Family                 20360801
   4425          16397234 FL                     34202                     PUD                 20360801
   4426          16397242 CA                     94579           Single Family                 20360801
   4427          16397265 AZ                     86404           Single Family                 20360801
   4428          16397367 MA                      2053           Single Family                 20360801
   4429          16397386 CO                     80631           Single Family                 20360801
   4430          16397403 VA                     22041           Single Family                 20360801
   4431          16397419 MA                      2116           Single Family                 20360801
   4432          16397484 OH                     44128           Single Family                 20360801
   4433          16397543 FL                     34655                     PUD                 20360801
   4434          16397556 AZ                     85018           Single Family                 20360901
   4435          16400556 CA                     95834           Single Family                 20360801
   4436          16400853 MD                     21035                     PUD                 20360801
   4437          16400925 CA                     91730           Single Family                 20360801
   4438          16401005 FL                     33149             Condominium                 20360801
   4439          16401659 CA                     94303           Single Family                 20360901
   4440          16402140 MT                     59859           Single Family                 20360801
   4441          16402361 NV                     89128             Condominium                 20360801
   4442          16402682 NV                     89044                     PUD                 20360801
   4443          16402776 CA                     90703           Single Family                 20360801
   4444          16404435 FL                     34972           Single Family                 20360801
   4445          16405910 IL                     60107                     PUD                 20360801
   4446          16407268 GA                     30501           Single Family                 20360801
   4447          16419038 UT                     84108           Single Family                 20360801
   4448          16419445 DC                     20009           Single Family                 20360801
   4449          16419681 GA                     30680           Single Family                 20360801
   4450          16419950 GA                     30114                     PUD                 20360801
   4451          16420207 AZ                     85364                     PUD                 20360801
   4452          16420298 OH                     43147           Single Family                 20360801
   4453          16420691 ND                     58103           Single Family                 20360901
   4454          16422619 FL                     33705           Single Family                 20360801
   4455          16422652 CA                     91910           Single Family                 20360801
   4456          16422777 CA                     90740              2-4 Family                 20360801
   4457          16422830 CA                     93041                     PUD                 20360801
   4458          16468245 SC                     29464           Single Family                 20360801
   4459          16468314 AZ                     85262           Single Family                 20360901
   4460          16468669 CA                     92509           Single Family                 20360701
   4461          16540132 CA                     92129           Single Family                 20360601
   4462          16540196 CA                     95301           Single Family                 20360601
   4463          16540366 OR                     97267           Single Family                 20360801
   4464          16540461 CA                     94510           Single Family                 20360701
   4465          16543918 TX                     75219             Condominium                 20360601
   4466          16546120 MD                     21014             Condominium                 20360801
   4467          16546221 CA                     95620           Single Family                 20360801
   4468          16546314 CA                     92253                     PUD                 20360901
   4469          16549377 CA                     94121              2-4 Family                 20360901
   4470          16549404 CA                     92563           Single Family                 20360701
   4471          16549491 AZ                     85746                     PUD                 20360901
   4472          16549523 CA                     95678             Condominium                 20360201
   4473          16551626 FL                     33321             Condominium                 20360801
   4474          16551637 MI                     48205           Single Family                 20360901
   4475          16551700 CA                     95356           Single Family                 20360701
   4476          16551714 TX                     77071                     PUD                 20360801
   4477          16551873 CA                     95240           Single Family                 20360801
   4478          16551986 OH                     43123             Condominium                 20360801
   4479          16552092 AZ                     85239                     PUD                 20360801
   4480          16564574 FL                     34759           Single Family                 20360901
   4481          16568799 FL                     33023           Single Family                 20360701
   4482          16568902 AZ                     85202               Townhouse                 20360901
   4483          16571603 NV                     89118                     PUD                 20360901
   4484          16571859 VA                     20175                     PUD                 20360601
   4485          16574974 AZ                     85653           Single Family                 20360801
   4486          16575272 AZ                     86314           Single Family                 20360801
   4487          16596012 NJ                      7843           Single Family                 20360901





                 LOAN_SEQ              ORIGINAL_BALANCE              FIRST_PAY_DATE          LOAN_TO_VALUE                      MI


--------------------------------------------------------------------------------


      1          16242782                        404000                 20060701                        80                     No MI
      2          16242804                        289416                 20060501                        80                     No MI
      3          16247980                        212000                 20060701                        80                     No MI
      4          16247985                        101200                 20060701                        80                     No MI
      5          16340417                        500000                 20060801               58.81999969                     No MI
      6          16340412                        504000                 20060801                        80                     No MI
      7          16340413                        560000                 20060701                        80                     No MI
      8          16340414                        760000                 20060801                        80                     No MI
      9          16369053                        650000                 20060801               76.47000122                     No MI
     10          16247962                         77760                 20060601                        80                     No MI
     11          16247919                        266051                 20060701                        80                     No MI
     12          16543371                        223200                 20060901                        80                     No MI
     13          16543372                        217600                 20060901                        80                     No MI
     14          16543373                        229280                 20060901                        80                     No MI
     15          16543374                        110400                 20060901                        80                     No MI
     16          16543375                        276000                 20060901               76.66999817                     No MI
     17          16543376                        450601                 20060901                        80                     No MI
     18          16543377                        168000                 20060901                        80                     No MI
     19          16402746                        165000                 20060901                        75                     No MI
     20          16402735                        370000                 20060901               67.26999664                     No MI
     21          16402648                        218250                 20060901                        75                     No MI
     22          16402656                        110800                 20060901                        80                     No MI
     23          16402657                         81892                 20060901                        80                     No MI
     24          16402685                         94990                 20060901               79.16000366                     No MI
     25          16402717                        417000                 20060901               77.22000122                     No MI
     26          16402553                        280000                 20060901                        80                     No MI
     27          16402579                        258400                 20060901                        80                     No MI
     28          16402618                        270400                 20060901                        80                     No MI
     29          16402482                        106400                 20060901                        70                     No MI
     30          16402225                        137900                 20060901                        70                     No MI
     31          16402243                        396000                 20060901                        80                     No MI
     32          16402251                         86400                 20060901                        80                     No MI
     33          16402308                        112000                 20060901                        80                     No MI
     34          16402320                        284792                 20060801                        80                     No MI
     35          16402328                        464000                 20060901                        80                     No MI
     36          16402343                        180000                 20060901                        75                     No MI
     37          16402366                        186800                 20060901                        80                     No MI
     38          16402141                        104000                 20060901                        80                     No MI
     39          16402147                         56550                 20060901                        75                     No MI
     40          16402105                        232500                 20060901                        75                     No MI
     41          16402113                        285000                 20060901                        75                     No MI
     42          16402067                        164208                 20060901                        80                     No MI
     43          16402083                        114400                 20060901                        80                     No MI
     44          16402087                        339650                 20060901               79.98999786                     No MI
     45          16402012                        119800                 20060901               79.98000336                     No MI
     46          16402015                        295200                 20060901                        80                     No MI
     47          16402051                        224000                 20060901                        80                     No MI
     48          16402054                        215200                 20060901                        80                     No MI
     49          16401888                        488300                 20060801               79.98999786                     No MI
     50          16401890                        152000                 20060901                        80                     No MI
     51          16401896                        180250                 20060901                        70                     No MI
     52          16401919                        496200                 20061001                        80                     No MI
     53          16401922                        472000                 20060901                        80                     No MI
     54          16401994                        320000                 20060901                        80                     No MI
     55          16401834                        112000                 20060901                        80                     No MI
     56          16401835                         88000                 20060801                        80                     No MI
     57          16401844                        320000                 20060901                        80                     No MI
     58          16401867                        143920                 20060901                        80                     No MI
     59          16401876                        194672                 20060801                        80                     No MI
     60          16401881                        451500                 20060801                        70                     No MI
     61          16401887                        449800                 20060801               79.98999786                     No MI
     62          16400990                        176800                 20060901                        80                     No MI
     63          16400998                        167612                 20060901                        80                     No MI
     64          16401009                        584000                 20060901                        80                     No MI
     65          16400978                        117300                 20060901                        75                     No MI
     66          16400836                        120000                 20060801               48.18999863                     No MI
     67          16400841                        105000                 20060901                        75                     No MI
     68          16400898                        243900                 20060901               79.98999786                     No MI
     69          16400667                        100000                 20060901               60.24000168                     No MI
     70          16400683                        103425                 20060901                        75                     No MI
     71          16400690                        111293                 20060901                        70                     No MI
     72          16400697                        134050                 20060901                        70                     No MI
     73          16400709                        264000                 20060901                        80                     No MI
     74          16400726                        408000                 20060901                        80                     No MI
     75          16400778                        220000                 20060901                        80                     No MI
     76          16400782                        254800                 20060901                        80                     No MI
     77          16400789                        181600                 20060901                        80                     No MI
     78          16400391                        116200                 20060901                        70                     No MI
     79          16400412                        136500                 20060901                        70                     No MI
     80          16400427                        540000                 20060901                        80                     No MI
     81          16400443                        560000                 20060901                        80                     No MI
     82          16400452                        527700                 20060901               79.98999786                     No MI
     83          16400476                        720000                 20060901                        80                     No MI
     84          16400478                        192000                 20060901                        80                     No MI
     85          16400497                        292000                 20060901               62.13000107                     No MI
     86          16400526                        207950                 20060901               79.98000336                     No MI
     87          16400545                         76400                 20060901                        80                     No MI
     88          16400547                        175000                 20060901                        70                     No MI
     89          16400562                        216000                 20060901               61.70999908                     No MI
     90          16400563                        153080                 20060901                        80                     No MI
     91          16400567                         63920                 20060901                        80                     No MI
     92          16400579                        118400                 20060801                        80                     No MI
     93          16400589                        113600                 20060901                        80                     No MI
     94          16400598                        215188                 20060801                        80                     No MI
     95          16400614                       1147212                 20060901                        75                     No MI
     96          16400619                         77200                 20060901                        80                     No MI
     97          16400631                        249166                 20060801                        95              Republic MIC
     98          16397504                        252150                 20060901               79.98999786                     No MI
     99          16397540                        160800                 20060901                        80                     No MI
    100          16397541                        519920                 20060901                        80                     No MI
    101          16397544                        239992                 20060801                        80                     No MI
    102          16397566                        123200                 20060801                        80                     No MI
    103          16400364                        164500                 20060901               68.54000092                     No MI
    104          16400366                        224000                 20060901                        80                     No MI
    105          16400379                        122500                 20060901                        70                     No MI
    106          16397385                        362554                 20060901                        80                     No MI
    107          16397473                        416000                 20060901               79.68000031                     No MI
    108          16397475                         47600                 20060901                        80                     No MI
    109          16397494                        556000                 20060901               79.43000031                     No MI
    110          16397500                        105600                 20060901                        80                     No MI
    111          16397346                        144000                 20060901                        80                     No MI
    112          16397349                        101430                 20060901               55.72999954                     No MI
    113          16397357                        119500                 20060901                        75                     No MI
    114          16397256                        249000                 20060901               79.86000061                     No MI
    115          16397259                        404000                 20060901                        80                     No MI
    116          16397268                         86800                 20060901                        70                     No MI
    117          16397281                         63920                 20060901                        80                     No MI
    118          16397288                        251200                 20060901                        80                     No MI
    119          16397175                        518072                 20060801                        80                     No MI
    120          16397180                        198400                 20060901                        80                     No MI
    121          16397200                        250653                 20060801                        80                     No MI
    122          16397201                        337155                 20060801                        65                     No MI
    123          16397205                         76400                 20060801               79.58000183                     No MI
    124          16397217                         58013                 20060701                        75                     No MI
    125          16397225                        220000                 20060901                        80                     No MI
    126          16395696                         60900                 20060901                        70                     No MI
    127          16395709                        300000                 20060801               48.38999939                     No MI
    128          16395728                        332000                 20060901                        80                     No MI
    129          16395733                         96050                 20060901               69.98000336                     No MI
    130          16395755                        167840                 20060901                        80                     No MI
    131          16395758                        168788                 20060901                        80                     No MI
    132          16395763                        180000                 20060901                        80                     No MI
    133          16395785                        457700                 20060901                        80                     No MI
    134          16395793                        246000                 20060901                        80                     No MI
    135          16395808                        271000                 20060901               64.98000336                     No MI
    136          16395820                        714700                 20060901                        80                     No MI
    137          16395829                        579408                 20060901                        80                     No MI
    138          16395837                        438750                 20060901                        75                     No MI
    139          16397092                         65920                 20060901                        80                     No MI
    140          16397094                        116450                 20060801               69.98999786                     No MI
    141          16397137                        107800                 20060901                        70                     No MI
    142          16397139                        999950                 20060901                        80                     No MI
    143          16395516                        138750                 20060901                        75                     No MI
    144          16395543                         90000                 20060901               78.26000214                     No MI
    145          16395547                        160000                 20060901                        80                     No MI
    146          16395554                        254000                 20060901                        80                     No MI
    147          16395574                         47200                 20060901                        80                     No MI
    148          16395605                        206250                 20060901                        75                     No MI
    149          16395625                        171141                 20060901                        80                     No MI
    150          16395637                        202400                 20060901                        80                     No MI
    151          16395648                        215200                 20060901                        80                     No MI
    152          16395669                        465500                 20060801                        70                     No MI
    153          16395497                        117000                 20060901                        75                     No MI
    154          16395449                        443200                 20060901                        80                     No MI
    155          16395452                        192000                 20060901                        80                     No MI
    156          16395457                        238000                 20060901               77.26999664                     No MI
    157          16395372                        120000                 20060901                        80                     No MI
    158          16395374                        115920                 20060901                        80                     No MI
    159          16395335                        166500                 20060901                        75                     No MI
    160          16395341                        139200                 20060901                        80                     No MI
    161          16395239                        299200                 20060901                        80                     No MI
    162          16395245                        243350                 20060901               79.98999786                     No MI
    163          16395249                        116000                 20060901                        80                     No MI
    164          16395264                       1275000                 20060901                        75                     No MI
    165          16395281                        214400                 20060801                        80                     No MI
    166          16394128                         89600                 20060801                        80                     No MI
    167          16394045                        372390                 20060901                        80                     No MI
    168          16394050                        505600                 20060901                        80                     No MI
    169          16394108                        463400                 20060901                        70                     No MI
    170          16394112                        380000                 20060901                        80                     No MI
    171          16393998                        247764                 20060901                        80                     No MI
    172          16393912                        520000                 20060801                        80                     No MI
    173          16393918                        153000                 20060901                        75                     No MI
    174          16393932                        234000                 20060901               79.31999969                     No MI
    175          16393892                        148800                 20060901                        80                     No MI
    176          16393618                        900000                 20060901               78.26000214                     No MI
    177          16393624                       1125000                 20060901                        75                     No MI
    178          16393648                        200000                 20060901                        80                     No MI
    179          16393656                        504000                 20060901                        80                     No MI
    180          16393707                        294000                 20060901                        80                     No MI
    181          16393732                        132200                 20060901               69.98000336                     No MI
    182          16393775                         55260                 20060901                        90                       PMI
    183          16393778                         67999                 20060901               73.12000275                     No MI
    184          16393787                        191900                 20060901               74.98999786                     No MI
    185          16393817                         81900                 20060901                        65                     No MI
    186          16393822                         92000                 20060901               64.98000336                     No MI
    187          16392799                       1312500                 20060901                        75                     No MI
    188          16392810                        220000                 20060901                        80                     No MI
    189          16392824                        400000                 20060901                        80                     No MI
    190          16393579                        108000                 20060901                        80                     No MI
    191          16392776                        189600                 20060901                        80                     No MI
    192          16392784                        136500                 20060901                        75                     No MI
    193          16392738                         79400                 20060901               74.94000244                     No MI
    194          16392754                        625000                 20060901                      59.5                     No MI
    195          16392769                        406000                 20060901               69.40000153                     No MI
    196          16392681                         68250                 20060901                        75                     No MI
    197          16392687                         96375                 20060901                        75                     No MI
    198          16392692                        479200                 20060901                        80                     No MI
    199          16392643                        248500                 20060901                        70                     No MI
    200          16392659                        206000                 20060901                        80                     No MI
    201          16392417                       1995000                 20060901                        70                     No MI
    202          16392445                        276000                 20060901                        80                     No MI
    203          16392466                        880000                 20060901                        80                     No MI
    204          16392467                        521150                 20060901                        80                     No MI
    205          16392479                         45350                 20060901               79.91999817                     No MI
    206          16392484                        152000                 20060901                        80                     No MI
    207          16392486                        236250                 20060901                        75                     No MI
    208          16392496                         89925                 20060901                        75                     No MI
    209          16392498                        844000                 20060901               67.51999664                     No MI
    210          16392509                        113327                 20060901                        75                     No MI
    211          16392521                        126400                 20060901                        80                     No MI
    212          16392526                        125600                 20060901                        80                     No MI
    213          16392529                         96000                 20060901                        75                     No MI
    214          16392544                        220000                 20060901                        80                     No MI
    215          16392545                        188900                 20060901               69.98999786                     No MI
    216          16392553                        761250                 20060901                        75                     No MI
    217          16392554                        131200                 20060901                        80                     No MI
    218          16392555                        216000                 20060901               79.98000336                     No MI
    219          16392580                        136000                 20060801                        80                     No MI
    220          16392588                        134000                 20060901                        80                     No MI
    221          16392589                        122400                 20060901                        80                     No MI
    222          16392594                        206000                 20060901                        80                     No MI
    223          16392623                        273742                 20060901                        80                     No MI
    224          16392629                        433050                 20060901               79.98999786                     No MI
    225          16392633                        232320                 20060801                        80                     No MI
    226          16392296                         54900                 20060901                        75                     No MI
    227          16392298                         90400                 20060901                        80                     No MI
    228          16392330                        712500                 20060901                        75                     No MI
    229          16392394                        428000                 20060901                        80                     No MI
    230          16390479                        960000                 20060901               78.37000275                     No MI
    231          16392262                        203200                 20060901                        80                     No MI
    232          16392263                        820000                 20060901                        80                     No MI
    233          16392278                         76000                 20060901                        80                     No MI
    234          16390471                         90000                 20060901                        75                     No MI
    235          16390475                        138552                 20060901                        80                     No MI
    236          16390412                        296250                 20060901                        75                     No MI
    237          16390419                        119500                 20060901               74.98999786                     No MI
    238          16390434                        417000                 20060901               64.15000153                     No MI
    239          16390454                        167250                 20060901                        75                     No MI
    240          16390296                        256025                 20060901                        70                     No MI
    241          16390298                        228750                 20060901                        75                     No MI
    242          16390306                        172000                 20060901                        80                     No MI
    243          16390329                        320000                 20060901                        80                     No MI
    244          16390343                        580000                 20060901                        80                     No MI
    245          16390352                        243900                 20060901               79.98999786                     No MI
    246          16390355                        599200                 20060901                        80                     No MI
    247          16390361                        580000                 20060801                        80                     No MI
    248          16390376                        328000                 20060901                        80                     No MI
    249          16390202                        126400                 20060901                        80                     No MI
    250          16390209                         53340                 20060901                        70                     No MI
    251          16390219                        220000                 20060901                        80                     No MI
    252          16390239                        223200                 20060901                        80                     No MI
    253          16390255                        780096                 20060901                        80                     No MI
    254          16390108                        285600                 20060901                        80                     No MI
    255          16390133                        233600                 20060901                        80                     No MI
    256          16389997                        268000                 20060901                        80                     No MI
    257          16390005                        176000                 20060901                        80                     No MI
    258          16390008                        172000                 20060901                        80                     No MI
    259          16390010                        228750                 20060901                        75                     No MI
    260          16390024                         65600                 20060901                        80                     No MI
    261          16390086                        527200                 20060901                        80                     No MI
    262          16389953                         61200                 20060901                        90                       PMI
    263          16389378                        183920                 20060901                        80                     No MI
    264          16389399                        116250                 20060901                        75                     No MI
    265          16389510                        276000                 20060901                        80                     No MI
    266          16389523                       1329350                 20060901                        75                     No MI
    267          16389263                        208000                 20060901                        80                     No MI
    268          16389267                        225300                 20060901               36.93000031                     No MI
    269          16389284                        383200                 20060801                        80                     No MI
    270          16389309                        187920                 20060901                        80                     No MI
    271          16389311                        207400                 20060901               79.98999786                     No MI
    272          16389315                        116129                 20060901                        80                     No MI
    273          16389332                        161250                 20060901                        75                     No MI
    274          16389347                        129500                 20060901                        70                     No MI
    275          16388912                        596000                 20060801                        80                     No MI
    276          16388927                        126800                 20060801                        80                     No MI
    277          16388933                         60000                 20060901                        80                     No MI
    278          16388980                        220888                 20060901                        80                     No MI
    279          16389004                        143200                 20060901                        80                     No MI
    280          16389029                         85200                 20060901                        80                     No MI
    281          16389043                         44550                 20060801                        90                       PMI
    282          16389142                         90742                 20060901               74.18000031                     No MI
    283          16389148                        337500                 20060901                        75                     No MI
    284          16388798                        440000                 20060901                        80                     No MI
    285          16388815                        975000                 20060801                        75                     No MI
    286          16388761                        294420                 20060901                        80                     No MI
    287          16388787                        100000                 20060901                        80                     No MI
    288          16388740                         77760                 20060801                        80                     No MI
    289          16388731                        391200                 20060801                        80                     No MI
    290          16387516                        212000                 20060901                        80                     No MI
    291          16387534                        254800                 20060901                        65                     No MI
    292          16387557                        116000                 20060901                        80                     No MI
    293          16387558                         50050                 20060901               66.63999939                     No MI
    294          16387574                        292000                 20060901                        80                     No MI
    295          16387582                        329000                 20060901                        70                     No MI
    296          16387602                         97425                 20060901                        75                     No MI
    297          16387607                        154000                 20060901                        70                     No MI
    298          16387620                        464000                 20060901                        80                     No MI
    299          16387623                        295500                 20060901                        75                     No MI
    300          16387633                        266250                 20060901                        75                     No MI
    301          16422638                        463950                 20060901                        80                     No MI
    302          16543357                        504392                 20060901                        80                     No MI
    303          16543358                        190308                 20060901                        80                     No MI
    304          16543359                        128000                 20060901                        80                     No MI
    305          16543360                        171320                 20060901                        80                     No MI
    306          16543361                        210400                 20060901                        80                     No MI
    307          16543362                        288000                 20060901                        80                     No MI
    308          16543363                        228800                 20060901                        80                     No MI
    309          16543364                        223200                 20060901                        80                     No MI
    310          16543365                        232000                 20060901                        80                     No MI
    311          16543366                        280000                 20060901                        80                     No MI
    312          16543367                        224000                 20060901                        80                     No MI
    313          16543368                        114400                 20060901                        80                     No MI
    314          16543369                        178400                 20060901                        80                     No MI
    315          16543370                        117600                 20060901                        80                     No MI
    316          16404472                         82000                 20060901               42.49000168                     No MI
    317          16389009                        235000                 20060801               65.27999878                     No MI
    318          16389014                        154400                 20060801                        80                     No MI
    319          16389290                        475000                 20060801               73.08000183                     No MI
    320          16389376                        131800                 20060501               79.98999786                     No MI
    321          16389481                        143900                 20060701               79.98999786                     No MI
    322          16389491                        107600                 20060801                        80                     No MI
    323          16392470                        254050                 20060801                        70                     No MI
    324          16393690                        280000                 20060901               47.86000061                     No MI
    325          16393715                        244000                 20060901                        80                     No MI
    326          16393731                        308000                 20060901                        80                     No MI
    327          16393737                        142650                 20060801               64.98999786                     No MI
    328          16393753                        364000                 20060801                        80                     No MI
    329          16397415                        624000                 20060801                        80                     No MI
    330          16380688                         49600                 20060901               68.88999939                     No MI
    331          16380689                        111200                 20060801                        80                     No MI
    332          16380690                        168000                 20060901                        80                     No MI
    333          16380694                         48000                 20060901               71.63999939                     No MI
    334          16380696                        228000                 20060901                        80                     No MI
    335          16386820                        572000                 20060901                        80                     No MI
    336          16386821                        270400                 20060801                        80                     No MI
    337          16386822                        234000                 20060801                        80                     No MI
    338          16386823                        107600                 20060801                        80                     No MI
    339          16386824                        127920                 20060901               79.94999695                     No MI
    340          16386825                        314400                 20060801                        80                     No MI
    341          16386826                        105980                 20060801                        80                     No MI
    342          16386827                        121600                 20060901                        80                     No MI
    343          16386828                        199200                 20060801               79.70999908                     No MI
    344          16386829                         86000                 20060801                        80                     No MI
    345          16380677                         48000                 20060901               71.63999939                     No MI
    346          16380679                        320000                 20060801                        80                     No MI
    347          16380680                         48000                 20060901               68.56999969                     No MI
    348          16380681                         48000                 20060901               69.56999969                     No MI
    349          16380682                        220000                 20060901                        80                     No MI
    350          16380683                         48000                 20060901               67.61000061                     No MI
    351          16380684                         49600                 20060901               68.88999939                     No MI
    352          16380685                         48000                 20060901               71.63999939                     No MI
    353          16380686                         48000                 20060901               71.63999939                     No MI
    354          16380687                         48000                 20060901               71.63999939                     No MI
    355          16386475                        916000                 20060801                        80                     No MI
    356          16386477                        450000                 20060801                        75                     No MI
    357          16386478                        603627                 20060901                        80                     No MI
    358          16558882                        560500                 20060901                        95             GE Capital MI
    359          16558887                        420000                 20060801               85.70999908             GE Capital MI
    360          16558971                       1425000                 20060801                        75                     No MI
    361          16558891                        533400                 20060901               75.66000366                     No MI
    362          16558972                        566400                 20060801                        80                     No MI
    363          16558868                        845000                 20060601                        65                     No MI
    364          16558954                        650000                 20060801               77.83999634                     No MI
    365          16558957                       1000000                 20060801               71.18000031                     No MI
    366          16558878                        471400                 20060401               94.98999786                       PMI
    367          16558864                        704000                 20060501                        80                     No MI
    368          16559093                        528000                 20060901               89.26000214                       PMI
    369          16559095                        536920                 20060801                        80                     No MI
    370          16559097                        450000                 20060901               63.38000107                     No MI
    371          16559179                        520000                 20060901                     79.75                     No MI
    372          16559182                        510000                 20060901               73.37999725                     No MI
    373          16559183                        588000                 20060901                        70                     No MI
    374          16559186                        479200                 20060901                        80                     No MI
    375          16559188                        750000                 20060901               71.43000031                     No MI
    376          16559189                        796000                 20060901                        80                     No MI
    377          16559191                        700000                 20060901                        50                     No MI
    378          16558910                        549703                 20060801                        80                     No MI
    379          16558913                        443400                 20060801               89.98999786           United Guaranty
    380          16558922                        600000                 20060801                        80                     No MI
    381          16558925                        650000                 20060801               77.83999634                     No MI
    382          16558931                        511200                 20060801                        80                     No MI
    383          16558935                        460000                 20060901                        80                     No MI
    384          16558936                        448000                 20060801                        80                     No MI
    385          16558859                       1500000                 20060901               78.94999695                     No MI
    386          16559070                        505000                 20060801               67.33000183                     No MI
    387          16559151                        508000                 20060901                        80                     No MI
    388          16559154                        540000                 20060801               71.05000305                     No MI
    389          16559156                        519960                 20060901                        80                     No MI
    390          16559077                        500000                 20060901                        80                     No MI
    391          16559158                        468000                 20060901                        80                     No MI
    392          16559078                        576000                 20060901                        80                     No MI
    393          16559163                        464686                 20060901               71.48999786                     No MI
    394          16559165                        467000                 20060901               79.15000153                     No MI
    395          16559166                        523200                 20060901                        80                     No MI
    396          16559008                        568000                 20060901                        80                     No MI
    397          16565087                        536000                 20060901                        80                     No MI
    398          16559011                        680000                 20060901                        80                     No MI
    399          16559013                        548000                 20060901                        80                     No MI
    400          16559015                        650000                 20060901               74.29000092                     No MI
    401          16565091                        480000                 20060901               68.79000092                     No MI
    402          16565096                        672000                 20060901                        80                     No MI
    403          16565097                        500000                 20060901               75.76000214                     No MI
    404          16559020                        950000                 20060801               59.38000107                     No MI
    405          16559101                        503000                 20060901               78.58999634                     No MI
    406          16559022                       1350000                 20060901               72.97000122                     No MI
    407          16559103                        750000                 20060901                        60                     No MI
    408          16559023                        548000                 20060901               57.68000031                     No MI
    409          16559027                        518700                 20060901                        95           United Guaranty
    410          16559112                        505000                 20060901               72.13999939                     No MI
    411          16559119                        680000                 20060901                        80                     No MI
    412          16559039                        432000                 20060901                        80                     No MI
    413          16559121                       1000000                 20060901               68.97000122                     No MI
    414          16559204                        536000                 20060901                        80                     No MI
    415          16559205                        699050                 20060901                        80                     No MI
    416          16559044                        483000                 20060901               65.88999939                     No MI
    417          16559125                        563200                 20060901                        80                     No MI
    418          16559208                        488000                 20060901                        80                     No MI
    419          16559047                        426000                 20060901               78.88999939                     No MI
    420          16559214                        516000                 20060901                        80                     No MI
    421          16559136                        440000                 20060901                        80                     No MI
    422          16559056                       1000000                 20060901               71.43000031                     No MI
    423          16559141                        628000                 20060901                        80                     No MI
    424          16559145                        540000                 20060901               78.83000183                     No MI
    425          16559146                        513000                 20060901               64.12999725                     No MI
    426          16559147                        440000                 20060901                        80                     No MI
    427          16559068                        532500                 20060901               67.66000366                     No MI
    428          16559149                        604800                 20060901                        80                     No MI
    429          16565150                       1100000                 20061001               78.56999969                     No MI
    430          16565152                        504000                 20061001               78.13999939                     No MI
    431          16559004                        470000                 20060901               78.33000183                     No MI
    432          16565161                       1000000                 20061001               66.23000336                     No MI
    433          16223911                        372000                 20060801                        80                     No MI
    434          16565140                        999999                 20060901               66.66999817                     No MI
    435          16556153                     438317.48                 20050501               79.69000244                     No MI
    436          16556154                        484000                 20050901                        80                     No MI
    437          16565145                        610000                 20060901               72.62000275                     No MI
    438          16556144                        644000                 20060901                        80                     No MI
    439          16565136                        480000                 20060901                        80                     No MI
    440          16565134                        860000                 20060901                        80                     No MI
    441          16247839                        109900                 20060701               52.36000061                     No MI
    442          16247857                        217500                 20060701               58.63000107                     No MI
    443          16247877                        738750                 20060801                        75                     No MI
    444          16247893                        140000                 20060701               48.27999878                     No MI
    445          16245973                        480000                 20060801                        80                     No MI
    446          16245926                        167250                 20060701                        75                     No MI
    447          16245932                        145180                 20060701                        70                     No MI
    448          16245805                        177920                 20060701                        80                     No MI
    449          16245849                       1000000                 20060701               77.51999664                     No MI
    450          15959855                        292400                 20060201                        80                     No MI
    451          15959103                        164800                 20060301                        80                     No MI
    452          15954906                       1000000                 20060201               63.65000153                     No MI
    453          16365647                        809600                 20060701               79.76000214                     No MI
    454          16365628                        225000                 20060901                        75                     No MI
    455          16365632                        143200                 20060901                        80                     No MI
    456          16188993                        137592                 20060701                        80                     No MI
    457          16188998                        299984                 20060801                        80                     No MI
    458          16189132                        103740                 20060601                        70                     No MI
    459          16189290                        800000                 20060601                        80                     No MI
    460          16365609                        163120                 20060901                        80                     No MI
    461          16365602                         84400                 20060801               64.97000122                     No MI
    462          16245732                        268000                 20060701                        80                     No MI
    463          16245734                        192000                 20060701                        80                     No MI
    464          16245609                        145368                 20060701                        80                     No MI
    465          16245663                        101250                 20060701                        75                     No MI
    466          16245536                        100000                 20060701                        80                     No MI
    467          16245539                        141596                 20060701                        80                     No MI
    468          16245583                         94500                 20060701                        70                     No MI
    469          16245458                        126576                 20060601                        80                     No MI
    470          16245418                        214041                 20051001                        85                       PMI
    471          16365533                        142500                 20060901                        75                     No MI
    472          16365550                        228000                 20060801                        80                     No MI
    473          16365569                        183920                 20060901                        80                     No MI
    474          16361566                        187500                 20060801                        75                     No MI
    475          16361573                        135900                 20060701               79.98999786                     No MI
    476          16365520                        291920                 20060901                        80                     No MI
    477          16236100                        121100                 20060701                        70                     No MI
    478          16236147                        187200                 20060601                        80                     No MI
    479          16236149                        196000                 20060601                        80                     No MI
    480          16236152                        283781                 20060601                        80                     No MI
    481          16236157                        118800                 20060601                        80                     No MI
    482          16236174                        264000                 20060601                        80                     No MI
    483          16236175                        259920                 20060601                        80                     No MI
    484          16236176                        165000                 20060701               62.25999832                     No MI
    485          16239829                        170400                 20060801                        80                     No MI
    486          16239846                        150500                 20060701                        70                     No MI
    487          16239889                        168000                 20060701                        80                     No MI
    488          16361538                        490600                 20060801               69.98999786                     No MI
    489          16361487                        196000                 20060801                        80                     No MI
    490          16361513                        277500                 20060901                        75                     No MI
    491          16361515                        275250                 20060901                        75                     No MI
    492          16236069                        480000                 20060701                        80                     No MI
    493          16222660                        455920                 20060701                        80                     No MI
    494          16222682                        145940                 20060701                        80                     No MI
    495          16222709                        104000                 20060601                        65                     No MI
    496          16222549                        403520                 20060701               72.90000153                     No MI
    497          16222555                        156000                 20060701                        80                     No MI
    498          16222588                        169600                 20060701                        80                     No MI
    499          16222599                        560000                 20060801                        80                     No MI
    500          16222614                        880000                 20060701                        80                     No MI
    501          16222615                        650000                 20060701               75.58000183                     No MI
    502          16222646                        152000                 20060701                        80                     No MI
    503          16361451                        180753                 20060801                        80                     No MI
    504          16361466                        606989                 20060901                        80                     No MI
    505          16361477                        331200                 20060801               89.98000336             GE Capital MI
    506          16361431                        227500                 20060801                        70                     No MI
    507          16361436                        412500                 20060801                        75                     No MI
    508          16361443                        470350                 20060801                        80                     No MI
    509          16361365                        320000                 20060901                        80                     No MI
    510          16361374                        392000                 20060901                        80                     No MI
    511          16361416                        168000                 20060901                        80                     No MI
    512          16361352                        547200                 20060801                        80                     No MI
    513          16361339                        296800                 20060901                        80                     No MI
    514          16361317                        468000                 20060801                        80                     No MI
    515          16361323                        143000                 20060801                        65                     No MI
    516          16361326                        516000                 20060801                        80                     No MI
    517          16404157                        161000                 20060901                        70                     No MI
    518          16404162                        115700                 20060901                        65                     No MI
    519          16404173                        109500                 20060901               69.98999786                     No MI
    520          16404188                        380000                 20060901                        80                     No MI
    521          16404204                        214500                 20060801               79.98999786                     No MI
    522          16404091                        108000                 20060901                        80                     No MI
    523          16404101                        192000                 20060901                        80                     No MI
    524          16404042                        400000                 20060901               44.31999969                     No MI
    525          16404051                        176000                 20060901                        80                     No MI
    526          16404065                        216000                 20060901                        80                     No MI
    527          16403946                        196000                 20060901                        80                     No MI
    528          16403999                        165600                 20060901                        80                     No MI
    529          16404005                         84000                 20060901               45.65000153                     No MI
    530          16404010                        352000                 20060901                        80                     No MI
    531          16404294                        340000                 20060901                        80                     No MI
    532          16404302                        204000                 20060901                        80                     No MI
    533          16339522                        172795                 20060801                        70                     No MI
    534          16206343                         56550                 20060701                        65                     No MI
    535          16206318                        149600                 20060701                        80                     No MI
    536          16206147                        396000                 20060701                        80                     No MI
    537          16205941                        122832                 20060701                        80                     No MI
    538          16206003                        326000                 20051001                        80                     No MI
    539          16205700                        113440                 20060601                        80                     No MI
    540          16205651                        136000                 20060501                        80                     No MI
    541          16205652                        460948                 20060701                        80                     No MI
    542          16205657                        417000                 20060301               78.16000366                     No MI
    543          16201552                        124792                 20060601                        80                     No MI
    544          16201611                        304000                 20060501                        80                     No MI
    545          16201269                        164250                 20060501               69.98000336                     No MI
    546          16199196                        348000                 20060701                        80                     No MI
    547          16199245                        413900                 20060701                        80                     No MI
    548          16199349                        151211                 20060701                        80                     No MI
    549          16199524                        375000                 20060701               78.94999695                     No MI
    550          16361216                        436000                 20060801                        80                     No MI
    551          16361230                        800000                 20060801               48.47999954                     No MI
    552          16361241                        186400                 20060901                        80                     No MI
    553          16361312                        159850                 20060801               79.98999786                     No MI
    554          16199106                        199620                 20060501                        80                     No MI
    555          16199032                        627000                 20060701               79.97000122                     No MI
    556          16196862                        164500                 20060701                        70                     No MI
    557          16196733                        159320                 20060701                        80                     No MI
    558          16240414                        136500                 20060701                        65                     No MI
    559          16565124                        980000                 20060901                        80                     No MI
    560          16565125                        620000                 20061001                        80                     No MI
    561          16565126                        204000                 20060901                        80                     No MI
    562          16565127                        190800                 20060801                        90           United Guaranty
    563          16556138                        480000                 20060801                        64                     No MI
    564          16565129                        880000                 20060901               76.51999664                     No MI
    565          16556139                       1435000                 20060801                        70                     No MI
    566          16556129                        550000                 20060901               68.66000366                     No MI
    567          16565120                        780000                 20060901               66.37999725                     No MI
    568          16565121                        900000                 20061001               65.93000031                     No MI
    569          16558986                        663950                 20060901                        80                     No MI
    570          16558991                        656250                 20060801                        75                     No MI
    571          16558996                       1050000                 20060901               73.16999817                     No MI
    572          16558999                        422000                 20060901               76.73000336                     No MI
    573          16565102                        944800                 20060901               72.51000214                     No MI
    574          16565106                        223900                 20060901               79.97000122                     No MI
    575          16556115                        905500                 20060701                        75                     No MI
    576          16556120                        650000                 20060501               72.22000122                     No MI
    577          16565112                        250000                 20060801               16.47999954                     No MI
    578          16565114                         85393                 20060901                        70                     No MI
    579          16565116                        420000                 20061001                        80                     No MI
    580          16565117                        310000                 20060801               89.86000061              Republic MIC
    581          16556126                        448000                 20060801                        80                     No MI
    582          16565118                        560000                 20060901                        80                     No MI
    583          16196426                        194813                 20060601                        80                     No MI
    584          16196438                        181520                 20060701                        80                     No MI
    585          16196469                        352000                 20060701                        80                     No MI
    586          16223839                        170000                 20060701               44.59999847                     No MI
    587          16223872                        607500                 20060701               76.90000153                     No MI
    588          16196281                        522764                 20060801                        80                     No MI
    589          16196288                        220000                 20060701                        80                     No MI
    590          16196245                        469936                 20060601                        80                     No MI
    591          16361137                        245250                 20060801               79.98999786                     No MI
    592          16361138                        490400                 20060901                        80                     No MI
    593          16361167                        500000                 20060801                        80                     No MI
    594          16360993                        463200                 20060801                        80                     No MI
    595          16361000                        172800                 20060901                        80                     No MI
    596          16361038                        244412                 20060901                        80                     No MI
    597          16361077                        125400                 20060801                        95      Mortgage Guaranty In
    598          16361091                        287680                 20060901                        80                     No MI
    599          16360900                        271900                 20060801               79.98999786                     No MI
    600          16360905                        536000                 20060701                        80                     No MI
    601          16360910                        168000                 20060801                        70                     No MI
    602          16360927                        167816                 20060801                        75                     No MI
    603          16360959                        501600                 20060801                        80                     No MI
    604          16360962                        135000                 20060901                        75                     No MI
    605          16360328                        152000                 20060901                        80                     No MI
    606          16360344                        213750                 20060901                        75                     No MI
    607          16360353                        684000                 20060901                        80                     No MI
    608          16360297                        268000                 20060801               64.98000336                     No MI
    609          16360304                        216275                 20060901                        80                     No MI
    610          16360245                        168750                 20060901                        75                     No MI
    611          16360248                        149079                 20060901                        75                     No MI
    612          16360262                        747500                 20060801                        65                     No MI
    613          16360272                        404000                 20060801                        80                     No MI
    614          16360274                        541850                 20060901                        80                     No MI
    615          16360123                        148000                 20060801                        80                     No MI
    616          16360152                        354850                 20060901               79.98999786                     No MI
    617          16360171                         77467                 20060801                        75                     No MI
    618          16360230                        307500                 20060801                        75                     No MI
    619          16360081                        140000                 20060901                        80                     No MI
    620          16360084                        417000                 20060801               78.69000244                     No MI
    621          16360110                        120000                 20060801                        75                     No MI
    622          16360048                        164000                 20060801                        80                     No MI
    623          16360050                        428000                 20060901                        80                     No MI
    624          16360059                        452950                 20060901               79.98999786                     No MI
    625          16360028                        245000                 20060901                        70                     No MI
    626          16359956                        736000                 20060901                        80                     No MI
    627          16359958                       1000000                 20060801               75.83999634                     No MI
    628          16359969                         84000                 20060901                        75                     No MI
    629          16359990                        576000                 20060901               73.84999847                     No MI
    630          16359991                        198094                 20060901                        80                     No MI
    631          16359894                        488000                 20060901                        80                     No MI
    632          16359906                        648000                 20060801                        80                     No MI
    633          16359909                        438400                 20060701                        80                     No MI
    634          16359941                        506050                 20060801                        80                     No MI
    635          16359830                        270000                 20060901                        75                     No MI
    636          16359426                        639200                 20060801                        80                     No MI
    637          16359455                        151200                 20060901                        80                     No MI
    638          16420315                        112000                 20060901               72.26000214                     No MI
    639          16420336                        269592                 20060901                        80                     No MI
    640          16420338                        225950                 20060901                        80                     No MI
    641          16420471                        304000                 20060901                        80                     No MI
    642          16420206                        350400                 20060901                        80                     No MI
    643          16420200                        324000                 20060901                        80                     No MI
    644          16420021                        240800                 20060801                        80                     No MI
    645          16420137                        316720                 20060901                        80                     No MI
    646          16420010                        680000                 20060801                        80                     No MI
    647          16419962                        241650                 20060901                        75                     No MI
    648          16419615                        188684                 20060901                        80                     No MI
    649          16419666                        347130                 20060901                        70                     No MI
    650          16419442                        125300                 20060901                        70                     No MI
    651          16419512                        235920                 20060901                        80                     No MI
    652          16419506                        101500                 20060901                        70                     No MI
    653          16419325                        147000                 20060901                        70                     No MI
    654          16419332                        246800                 20060901               79.98999786                     No MI
    655          16419336                         83930                 20060901                        70                     No MI
    656          16419357                        507000                 20060901                        75                     No MI
    657          16419366                        191600                 20060901                        80                     No MI
    658          16419378                        122000                 20060901               72.62000275                     No MI
    659          16419179                        267260                 20060801                        80                     No MI
    660          16419188                        285400                 20060801               79.98000336                     No MI
    661          16419229                        396000                 20060901                        80                     No MI
    662          16419166                        100867                 20060801                        65                     No MI
    663          16419289                        157500                 20060901                        70                     No MI
    664          16234593                        181392                 20060601                        80                     No MI
    665          16234594                        222434                 20060601                        80                     No MI
    666          16234595                        312564                 20060401                        80                     No MI
    667          16234597                        445355                 20060601                        80                     No MI
    668          16234598                        204452                 20060601                        80                     No MI
    669          16234599                        203411                 20060601                        80                     No MI
    670          16234600                        320763                 20060601                        80                     No MI
    671          16234601                        270767                 20060601                        80                     No MI
    672          16234602                        319900                 20060601               79.98999786                     No MI
    673          16234607                        220112                 20060601                        80                     No MI
    674          16234610                        205344                 20060601                        80                     No MI
    675          16234612                        206172                 20060601                        80                     No MI
    676          16234616                        105000                 20060701               29.54999924                     No MI
    677          16234620                        265584                 20060601                        80                     No MI
    678          16234630                        779175                 20060601                        75                     No MI
    679          16234631                        300911                 20060601                        80                     No MI
    680          16234632                        266952                 20060601                        80                     No MI
    681          16234633                        239400                 20060601               79.98999786                     No MI
    682          16234635                        167992                 20060601                        80                     No MI
    683          16234636                        167784                 20060501                        80                     No MI
    684          16234563                        243868                 20060601                        80                     No MI
    685          16234564                        242048                 20060601                        80                     No MI
    686          16234565                        207190                 20060601                        80                     No MI
    687          16234566                        207190                 20060601                        80                     No MI
    688          16234567                        290721                 20060601                        80                     No MI
    689          16234569                        355354                 20060601                        80                     No MI
    690          16234571                        351651                 20060601                        80                     No MI
    691          16234572                        286192                 20060601               85.12999725           Radian Guaranty
    692          16234576                        224208                 20060601                        80                     No MI
    693          16234583                        264344                 20060601                        80                     No MI
    694          16234586                        303502                 20060501                        90                       PMI
    695          16234587                        200147                 20060601                        80                     No MI
    696          16234589                        198400                 20060601                        80                     No MI
    697          16234590                        263605                 20060601                        80                     No MI
    698          16234591                        238292                 20060601                        80                     No MI
    699          16234592                        345285                 20060601                        90           United Guaranty
    700          16234497                        209333                 20060601                        80                     No MI
    701          16234499                        350000                 20060601               75.48999786                     No MI
    702          16234500                        338667                 20060601                        80                     No MI
    703          16234501                        194188                 20060601                        80                     No MI
    704          16234503                        206000                 20060601                        80                     No MI
    705          16234504                        218938                 20060401                        90           Radian Guaranty
    706          16234506                        300000                 20060601               69.36000061                     No MI
    707          16234508                        140000                 20060601               32.43999863                     No MI
    708          16234509                        240100                 20060601                        80                     No MI
    709          16234511                        190650                 20060601               79.98999786                     No MI
    710          16234512                        248643                 20060401                        80                     No MI
    711          16234513                        210000                 20060401               69.22000122                     No MI
    712          16234516                        391000                 20060601               89.98999786      Mortgage Guaranty In
    713          16234518                        230504                 20060601                        80                     No MI
    714          16234520                        293099                 20060601                        95           Radian Guaranty
    715          16234522                        204480                 20060601                        80                     No MI
    716          16234523                        267500                 20060601               79.98999786                     No MI
    717          16234524                        254167                 20060601                        80                     No MI
    718          16234526                        278823                 20060301                        80                     No MI
    719          16234529                        280950                 20060601                        95      Mortgage Guaranty In
    720          16234530                        251219                 20060401                        80                     No MI
    721          16234531                        246200                 20060601               79.98999786                     No MI
    722          16234532                        222345                 20060601                        80                     No MI
    723          16234534                        251024                 20060601                        80                     No MI
    724          16234535                        412120                 20060601                        80                     No MI
    725          16234536                        267312                 20060601                        80                     No MI
    726          16234537                        211950                 20060601               69.98999786                     No MI
    727          16234538                        347050                 20060601                        80                     No MI
    728          16234539                        245068                 20060401                        90      Mortgage Guaranty In
    729          16234541                        297200                 20060601               79.98999786                     No MI
    730          16234542                        334063                 20060601                        80                     No MI
    731          16234543                        279776                 20060601                        80                     No MI
    732          16234545                        195600                 20060601               79.98999786                     No MI
    733          16234546                        385987                 20060601                        90      Mortgage Guaranty In
    734          16234547                        152586                 20060401                        80                     No MI
    735          16234548                        420514                 20060601                        80                     No MI
    736          16234550                        260428                 20060601                        80                     No MI
    737          16234551                        178550                 20060401               79.98999786                     No MI
    738          16234553                        281975                 20060601                        80                     No MI
    739          16234554                        296510                 20060601                        80                     No MI
    740          16234555                        280027                 20060501                        80                     No MI
    741          16234556                        205569                 20060601                        80                     No MI
    742          16234557                        231013                 20060601                        80                     No MI
    743          16234559                        219716                 20060601                        80                     No MI
    744          16234560                        371612                 20060601                        80                     No MI
    745          16234491                        330150                 20060601                        80                     No MI
    746          16234493                        577750                 20060601                        80                     No MI
    747          16234494                        199992                 20060501                        80                     No MI
    748          16234485                        194200                 20060401               79.98999786                     No MI
    749          16234486                        496031                 20060601                        80                     No MI
    750          16234487                        195000                 20060601               33.43999863                     No MI
    751          16234488                        218209                 20060401                        80                     No MI
    752          16234489                        199756                 20060401                        95      Mortgage Guaranty In
    753          16232883                        248000                 20060401                        80                     No MI
    754          16232885                        292600                 20060601               69.66999817                     No MI
    755          16232886                        153600                 20060601                        80                     No MI
    756          16232887                        288000                 20060501                        80                     No MI
    757          16232889                        224700                 20060501                        70                     No MI
    758          16232890                        248400                 20060601                        80                     No MI
    759          16232892                        328000                 20060601               79.80999756                     No MI
    760          16232893                        276549                 20060601                        75                     No MI
    761          16232894                         53300                 20060601                        65                     No MI
    762          16232896                        114000                 20060601                        75                     No MI
    763          16232898                        243375                 20060601                        75                     No MI
    764          16232899                        301000                 20060701                        70                     No MI
    765          16232900                        116293                 20060601                        80                     No MI
    766          16232901                        230600                 20060601               64.98000336                     No MI
    767          16232902                        104000                 20060601               78.19999695                     No MI
    768          16232903                        147000                 20060601                        70                     No MI
    769          16232904                         89600                 20060601                        70                     No MI
    770          16232905                        553000                 20060601                        70                     No MI
    771          16232906                        248400                 20060601                        80                     No MI
    772          16232907                        937200                 20060701                        80                     No MI
    773          16232908                        100800                 20060601                        70                     No MI
    774          16232909                         57850                 20060601                        65                     No MI
    775          16232910                         94500                 20060701                        70                     No MI
    776          16232911                        540000                 20060601                        80                     No MI
    777          16232912                        227200                 20060601                        80                     No MI
    778          16232913                        146400                 20060601                        80                     No MI
    779          16232914                        201200                 20060601                        80                     No MI
    780          16232916                        119000                 20060701               72.12000275                     No MI
    781          16232917                        256650                 20060601               79.98999786                     No MI
    782          16232918                        374961                 20060601                        80                     No MI
    783          16232919                        156000                 20060701                        80                     No MI
    784          16232920                        504000                 20060601                        80                     No MI
    785          16232921                        120250                 20060601                        65                     No MI
    786          16232922                        544000                 20060601                        80                     No MI
    787          16232924                        180000                 20060601                        60                     No MI
    788          16232925                        324000                 20060601                        80                     No MI
    789          16232926                        159992                 20060601                        80                     No MI
    790          16232927                        375000                 20060701               64.66000366                     No MI
    791          16349450                         67600                 20060801                        80                     No MI
    792          16223826                        308000                 20060701                        80                     No MI
    793          16167036                        170460                 20060401                        90           United Guaranty
    794          16339437                         82500                 20060901                        75                     No MI
    795          16339444                        532000                 20060801                        80                     No MI
    796          16195151                        815000                 20060701               56.79999924                     No MI
    797          16195209                        755920                 20060701                        80                     No MI
    798          16195249                        295750                 20060701                        65                     No MI
    799          16222023                       1150000                 20060401               69.69999695                     No MI
    800          16222025                        300000                 20060801               47.61999893                     No MI
    801          16222042                         45300                 20060801               79.95999908                     No MI
    802          16195006                         94250                 20060701                        65                     No MI
    803          16419064                        745050                 20060901                        75                     No MI
    804          16419065                        316300                 20060901               79.98999786                     No MI
    805          16419067                        179900                 20060901               74.98999786                     No MI
    806          16369187                        599999                 20060801               41.38000107                     No MI
    807          16369188                        641300                 20060801                        80                     No MI
    808          16370100                        432000                 20060801                        80                     No MI
    809          16370101                        439200                 20060801                        80                     No MI
    810          16370107                        436000                 20060801                        80                     No MI
    811          16370109                        475200                 20060801                        80                     No MI
    812          16559130                        455200                 20060901                        80                     No MI
    813          16559133                        569000                 20060901               78.48000336                     No MI
    814          16559135                        572000                 20060901                        80                     No MI
    815          16369353                        421000                 20060801               79.43000031                     No MI
    816          16369515                        900000                 20060801                        75                     No MI
    817          16369192                        610860                 20060801                        80                     No MI
    818          16559137                        637500                 20060901                        75                     No MI
    819          16369355                        478000                 20060801               77.72000122                     No MI
    820          16559138                        628000                 20060901                        80                     No MI
    821          16559139                        559200                 20060801                        80                     No MI
    822          16370112                        439200                 20060801                        80                     No MI
    823          16370113                        450000                 20060801                        75                     No MI
    824          16370114                        511200                 20060801                        80                     No MI
    825          16340394                        578400                 20060701                        80                     No MI
    826          16559140                        560000                 20060901                        80                     No MI
    827          16559142                        591850                 20060901               79.98999786                     No MI
    828          16559143                        650000                 20060801               59.09000015                     No MI
    829          16340398                        477476                 20060701                        80                     No MI
    830          16559144                        480000                 20060901               74.12000275                     No MI
    831          16369524                        868200                 20060801               73.88999939                     No MI
    832          16386455                        550000                 20060801               75.94999695                     No MI
    833          16386456                        448000                 20060701                        80                     No MI
    834          16369527                        635200                 20060801                        80                     No MI
    835          16386457                        468000                 20060801                        80                     No MI
    836          16369529                        650000                 20060801               78.06999969                     No MI
    837          16386459                        752575                 20060801               60.08000183                     No MI
    838          16370121                        448000                 20060801                        80                     No MI
    839          16559150                        570000                 20060901                        75                     No MI
    840          16386460                        436000                 20060801                        80                     No MI
    841          16559152                        512000                 20060901                        80                     No MI
    842          16369531                       1750000                 20060801               56.45000076                     No MI
    843          16386461                        806298                 20060801               60.63000107                     No MI
    844          16386462                        605500                 20060801                        70                     No MI
    845          16369371                        480000                 20060801                        80                     No MI
    846          16386463                        465000                 20060801               54.70999908                     No MI
    847          16369535                        800000                 20060701               53.47999954                     No MI
    848          16386464                       1000000                 20060801               64.51999664                     No MI
    849          16386465                        620000                 20060801               78.98000336                     No MI
    850          16386466                        731085                 20060801                        75                     No MI
    851          16369375                       1000000                 20060701               58.83000183                     No MI
    852          16386467                        567000                 20060801               64.20999908                     No MI
    853          16386468                       1024000                 20060801               56.88999939                     No MI
    854          16386469                        848000                 20060801                        80                     No MI
    855          16370138                        640000                 20060801                        80                     No MI
    856          16363844                        184000                 20060801                        80                     No MI
    857          16377727                         73600                 20060501                        80                     No MI
    858          16377786                        196720                 20060801                        80                     No MI
    859          16377787                         87600                 20060801                        80                     No MI
    860          16377788                        289600                 20060801                        80                     No MI
    861          16377789                        247920                 20060801                        80                     No MI
    862          16377790                        240000                 20060801                        80                     No MI
    863          16377791                         83600                 20060801                        80                     No MI
    864          16380626                        167200                 20060801                        80                     No MI
    865          16380628                        280000                 20060801                        80                     No MI
    866          16380629                        156800                 20060901                        80                     No MI
    867          16380631                        115600                 20060901                        80                     No MI
    868          16380632                        308000                 20060801                        80                     No MI
    869          16380633                        129600                 20060901                        80                     No MI
    870          16380634                        230400                 20060901               77.31999969                     No MI
    871          16380635                        109200                 20060901                        80                     No MI
    872          16380636                        106800                 20060801                        80                     No MI
    873          16380639                        267920                 20060801                        80                     No MI
    874          16380640                        156000                 20060901                        80                     No MI
    875          16380642                        112000                 20060901                        80                     No MI
    876          16380644                        220000                 20060801                        80                     No MI
    877          16380645                        124000                 20060801                        80                     No MI
    878          16380647                        104000                 20060901                        80                     No MI
    879          16380648                       1200000                 20060801                        75                     No MI
    880          16380649                        408000                 20060801                        80                     No MI
    881          16380650                        280800                 20060901                        80                     No MI
    882          16380651                         48000                 20060901               77.80000305                     No MI
    883          16380652                        103920                 20060901                        80                     No MI
    884          16380653                        156800                 20060901                        80                     No MI
    885          16380654                        103200                 20060901                        80                     No MI
    886          16380655                        144000                 20060901                        80                     No MI
    887          16380661                        200000                 20060901                        80                     No MI
    888          16380662                        223200                 20060801                        80                     No MI
    889          16380663                        100000                 20060801                        80                     No MI
    890          16380665                        143200                 20060801                        80                     No MI
    891          16380666                        920000                 20060801                        80                     No MI
    892          16380668                        144000                 20060901                        80                     No MI
    893          16380669                        164000                 20060801                        80                     No MI
    894          16380670                        132000                 20060801                        80                     No MI
    895          16380671                        191000                 20060901               68.20999908                     No MI
    896          16380672                        280000                 20060901                        80                     No MI
    897          16380673                        559920                 20060901                        80                     No MI
    898          16380674                         49600                 20060901               70.86000061                     No MI
    899          16380675                         49600                 20060901               70.86000061                     No MI
    900          16380676                         49600                 20060901               68.88999939                     No MI
    901          16363831                        195600                 20060801                        80                     No MI
    902          16363832                        208000                 20060801                        80                     No MI
    903          16363833                        109520                 20060801                        80                     No MI
    904          16363834                        331992                 20060801                        80                     No MI
    905          16363835                        208000                 20060801                        80                     No MI
    906          16363836                        196000                 20060801                        80                     No MI
    907          16363837                        192000                 20060801                        80                     No MI
    908          16363838                        247200                 20060801                        80                     No MI
    909          16363840                        188000                 20060801                        80                     No MI
    910          16363843                        181600                 20060801                        80                     No MI
    911          16363823                        160000                 20060801                        80                     No MI
    912          16363824                        279200                 20060801                        80                     No MI
    913          16363826                        168000                 20060801                        80                     No MI
    914          16363827                        117200                 20060801                        80                     No MI
    915          16363830                        200725                 20060801                        80                     No MI
    916          16220859                        572000                 20060701                        80                     No MI
    917          16220901                        484000                 20060701                        80                     No MI
    918          16220963                        228000                 20060701                        80                     No MI
    919          16195001                        400000                 20060701               74.76999664                     No MI
    920          16220729                        533000                 20060601                        65                     No MI
    921          16220734                        760000                 20060701                        80                     No MI
    922          16360979                        320800                 20060701                        80                     No MI
    923          16363819                        220000                 20060801                        80                     No MI
    924          16363820                        276720                 20060801                        80                     No MI
    925          16363821                        211600                 20060801                        80                     No MI
    926          16363822                        159958                 20060801                        80                     No MI
    927          16222467                        109500                 20060701                        75                     No MI
    928          16167542                        480000                 20060401                        80                     No MI
    929          16340409                       1920000                 20060801               54.86000061                     No MI
    930          16222391                        277990                 20060701                        80                     No MI
    931          16222422                        788000                 20060701                        80                     No MI
    932          16222426                        116308                 20060701                        80                     No MI
    933          16222436                        340000                 20060701                        80                     No MI
    934          16188487                        340000                 20060701                        80                     No MI
    935          16222277                        132000                 20060701                        80                     No MI
    936          16222292                        292000                 20060801                        80                     No MI
    937          16222323                        227400                 20060701                        75                     No MI
    938          16222210                        129600                 20060701                        80                     No MI
    939          16222225                        411000                 20060601               64.72000122                     No MI
    940          16220506                         91406                 20060801                        65                     No MI
    941          16240452                        498320                 20060801                        80                     No MI
    942          16240489                        160000                 20060701               70.80000305                     No MI
    943          16242710                         78000                 20060701                        65                     No MI
    944          16242711                        630000                 20060701                        69                     No MI
    945          16242738                        121628                 20060701                        65                     No MI
    946          16242744                        110400                 20060601                        80                     No MI
    947          16220453                       1423000                 20060801               71.15000153                     No MI
    948          16214196                        134232                 20060701                        70                     No MI
    949          16214209                        189600                 20060801                        80                     No MI
    950          16214239                        200000                 20060701               54.79000092                     No MI
    951          16214245                        812500                 20060701               64.66000366                     No MI
    952          16214321                        140000                 20060701                        70                     No MI
    953          16214098                        361027                 20060701                        80                     No MI
    954          16386830                        161160                 20060801                        80                     No MI
    955          16386831                         76000                 20060801                        80                     No MI
    956          16386832                        139200                 20060901                        80                     No MI
    957          16388894                        215000                 20060801               51.93000031                     No MI
    958          16388935                        216000                 20060801                        80                     No MI
    959          16388939                        684000                 20060801                        80                     No MI
    960          16388945                        350000                 20060801               50.13999939                     No MI
    961          16388970                        220500                 20060801                        90              Republic MIC
    962          16388989                        479200                 20050901                        80                     No MI
    963          16389000                        380000                 20060801               58.02000046                     No MI
    964          16389008                        240050                 20060801               66.13999939                     No MI
    965          16386470                        461250                 20060801                        75                     No MI
    966          16386471                        628000                 20060801                        80                     No MI
    967          16369704                        574000                 20060801               67.93000031                     No MI
    968          16386472                        442000                 20060801               78.93000031                     No MI
    969          16369381                        496000                 20060801                        80                     No MI
    970          16559164                        488000                 20060901                        80                     No MI
    971          16386473                        440000                 20060801               78.56999969                     No MI
    972          16368816                        562050                 20060801                        80                     No MI
    973          16369708                        640000                 20060801               70.33000183                     No MI
    974          16559167                        512000                 20060901                        80                     No MI
    975          16386476                        736000                 20060801                        80                     No MI
    976          16368819                        432000                 20060601                        80                     No MI
    977          16386479                       1025784                 20060801                        70                     No MI
    978          16370300                        640000                 20060801                        80                     No MI
    979          16371030                      172291.4                 20060801                        80                     No MI
    980          16370302                        820800                 20060801                        80                     No MI
    981          16370141                        527200                 20060801                        80                     No MI
    982          16371033                       2800000                 20060801                        70                     No MI
    983          16371034                        436000                 20060801                        80                     No MI
    984          16371037                        430400                 20060801                        80                     No MI
    985          16371038                       1000000                 20060801               74.06999969                     No MI
    986          16559170                        471350                 20060901                        80                     No MI
    987          16369712                        577030                 20060801                        80                     No MI
    988          16559172                        496000                 20060901                        80                     No MI
    989          16559173                        440000                 20060901                        80                     No MI
    990          16386481                        455000                 20060801               86.22000122           United Guaranty
    991          16369714                        720000                 20060801                        80                     No MI
    992          16559174                        965000                 20060901               74.23000336                     No MI
    993          16559175                        581250                 20060901                        75                     No MI
    994          16184206                        421872                 20060501                        80                     No MI
    995          16369319                        492000                 20060801                        80                     No MI
    996          16559100                        583000                 20060901               78.77999878                     No MI
    997          16559102                        547000                 20060901               79.97000122                     No MI
    998          16559104                        616000                 20060901               71.62999725                     No MI
    999          16559105                        558000                 20060901               74.90000153                     No MI
   1000          16369161                        870000                 20060701               48.59999847                     No MI
   1001          16559108                        683200                 20060901                        80                     No MI
   1002          16369326                       1272000                 20060801                        80                     No MI
   1003          16369329                        550000                 20060801               78.56999969                     No MI
   1004          16322702                        544800                 20060701                        80                     No MI
   1005          16322705                       1340000                 20060701               31.89999962                     No MI
   1006          16559110                        448000                 20060901                        75                     No MI
   1007          16559113                        600000                 20060901                        75                     No MI
   1008          16559118                        456000                 20060901               66.37999725                     No MI
   1009          16369173                        439900                 20060801                        80                     No MI
   1010          16369174                        476800                 20060801                        80                     No MI
   1011          16559120                        650000                 20060901               76.47000122                     No MI
   1012          16559122                        432000                 20060901                        80                     No MI
   1013          16559123                        496000                 20060901                        80                     No MI
   1014          16565130                        265600                 20060901                        80                     No MI
   1015          16565131                        588800                 20060901                        80                     No MI
   1016          16565132                        991200                 20060901                        80                     No MI
   1017          16565133                        423200                 20061001                        80                     No MI
   1018          16565135                        650000                 20061001               67.36000061                     No MI
   1019          16565137                        460000                 20061001                        80                     No MI
   1020          16565138                        450000                 20060901                      37.5                     No MI
   1021          16565139                        692000                 20060901                        80                     No MI
   1022          16565141                        452000                 20060901                        80                     No MI
   1023          16565142                        556000                 20060901                        80                     No MI
   1024          16565143                        599200                 20060901                        80                     No MI
   1025          16565144                        496000                 20060901                        80                     No MI
   1026          16565146                        500000                 20060901               74.62999725                     No MI
   1027          16565147                        547500                 20060901                        75                     No MI
   1028          16565148                        586000                 20061001               77.11000061                     No MI
   1029          16565149                        432000                 20060901                        80                     No MI
   1030          16208134                         72000                 20060601                        80                     No MI
   1031          16369130                        479200                 20060801                        80                     No MI
   1032          16565151                        450000                 20060901                        80                     No MI
   1033          16565153                        580000                 20060901                        80                     No MI
   1034          16565154                        666187                 20061001               68.33000183                     No MI
   1035          16565155                        141920                 20060901                        80                     No MI
   1036          16565156                        678750                 20060901                        75                     No MI
   1037          16565157                        423500                 20060901                        70                     No MI
   1038          16565158                        499920                 20060901                        80                     No MI
   1039          16565159                        700700                 20060901                        70                     No MI
   1040          16565160                       1120000                 20060901                        80                     No MI
   1041          16369140                        432958                 20060701                        90           Radian Guaranty
   1042          16369303                       1200000                 20060801                        80                     No MI
   1043          16369141                        465784                 20060701                        80                     No MI
   1044          16369142                        648616                 20060701                        80                     No MI
   1045          16565162                        650000                 20060901               74.58999634                     No MI
   1046          16369304                        480000                 20060801                        80                     No MI
   1047          16565163                        636000                 20060901                        80                     No MI
   1048          16369144                        507528                 20060701                        80                     No MI
   1049          16565164                        469500                 20061001               69.55999756                     No MI
   1050          16565165                        650000                 20060901               63.40999985                     No MI
   1051          16565123                        766400                 20061001                        80                     No MI
   1052          16565128                        424202                 20060901                        80                     No MI
   1053          16565115                       1936000                 20061001                        80                     No MI
   1054          16565119                       1000000                 20060901               66.66999817                     No MI
   1055          16565122                       1260000                 20060901                        70                     No MI
   1056          16565100                        431920                 20060901                        80                     No MI
   1057          16565101                        560000                 20060901                        80                     No MI
   1058          16565104                        114993                 20060801                        80                     No MI
   1059          16565105                        480000                 20061001                        80                     No MI
   1060          16565107                        689600                 20061001                        80                     No MI
   1061          16565108                       1000000                 20060901               57.13999939                     No MI
   1062          16565109                        800000                 20060901                        80                     No MI
   1063          16565110                        130400                 20060901                        80                     No MI
   1064          16565111                       1000000                 20061001               61.72999954                     No MI
   1065          16370680                        440000                 20060801               78.98999786                     No MI
   1066          16370689                        540223                 20060801                        80                     No MI
   1067          16558985                        564000                 20060801                        80                     No MI
   1068          16558987                        844000                 20060801                        80                     No MI
   1069          16558988                        520000                 20060901                        80                     No MI
   1070          16558992                        640000                 20060901                        80                     No MI
   1071          16558993                       1387500                 20060901                        75                     No MI
   1072          16558995                        500000                 20060901                        80                     No MI
   1073          16558997                       1180000                 20060901                        80                     No MI
   1074          16370098                        840000                 20060801                        80                     No MI
   1075          16369820                        548000                 20060801                        80                     No MI
   1076          16369821                        438400                 20060801                        80                     No MI
   1077          16368931                        468000                 20060801                        80                     No MI
   1078          16369666                        650000                 20060801               87.01000214           Radian Guaranty
   1079          16370266                        584000                 20060801                        80                     No MI
   1080          16371319                       1710000                 20060801               74.34999847                     No MI
   1081          16369832                        553000                 20060801                        70                     No MI
   1082          16368943                        488571                 20060801                        80                     No MI
   1083          16368947                        576000                 20060801               79.44999695                     No MI
   1084          16368949                        548300                 20060701                        80                     No MI
   1085          16368787                        568000                 20060801                        80                     No MI
   1086          16368789                        499950                 20060701                        80                     No MI
   1087          16371321                        452000                 20060801               69.97000122                     No MI
   1088          16371323                       1000000                 20060801               66.66999817                     No MI
   1089          16371162                        512000                 20060801               67.37000275                     No MI
   1090          16370277                        584000                 20060801                        80                     No MI
   1091          16369841                        768000                 20060801                        80                     No MI
   1092          16369845                        860000                 20060701               67.44999695                     No MI
   1093          16368793                        445432                 20060701                        80                     No MI
   1094          16368794                        468000                 20060701                        60                     No MI
   1095          16368799                       1385925                 20060701               65.22000122                     No MI
   1096          16371395                        440000                 20060801                        80                     No MI
   1097          16371558                        650000                 20060801               65.69999695                     No MI
   1098          16371396                        496000                 20060801                        80                     No MI
   1099          16371397                        440000                 20060801                        80                     No MI
   1100          16558961                        830000                 20060701               63.84999847                     No MI
   1101          16558963                        462000                 20060801               78.97000122                     No MI
   1102          16558968                       2000000                 20060701               48.77999878                     No MI
   1103          16558969                        426000                 20060901               48.97000122                     No MI
   1104          16558970                        576000                 20060901                        80                     No MI
   1105          16558973                        480000                 20060801                        80                     No MI
   1106          16558974                       1650000                 20060901                        75                     No MI
   1107          16399619                        589000                 20060801               75.02999878                     No MI
   1108          16558948                        428000                 20061001                        80                     No MI
   1109          16370813                        494000                 20060801                        80                     No MI
   1110          16370814                        456000                 20060801                        80                     No MI
   1111          16370819                        456000                 20060801               61.61999893                     No MI
   1112          16371548                       4400000                 20060801               69.15000153                     No MI
   1113          16399620                        433800                 20060901               79.98999786                     No MI
   1114          16399621                        698750                 20060901                        65                     No MI
   1115          16371388                       2175000                 20060801                        75                     No MI
   1116          16399622                       2737500                 20060801                        75                     No MI
   1117          16399624                        487000                 20060801               77.91999817                     No MI
   1118          16399625                        569500                 20060901               45.56000137                     No MI
   1119          16558953                        693794                 20060901                        80                     No MI
   1120          16558955                        484000                 20060901                        80                     No MI
   1121          16399629                        948000                 20060901                        80                     No MI
   1122          16558956                        523100                 20060901                        80                     No MI
   1123          16370827                        444000                 20060701                        80                     No MI
   1124          16371375                        486400                 20060801                        80                     No MI
   1125          16399611                        476000                 20060801                        80                     No MI
   1126          16399612                        447960                 20060801                        80                     No MI
   1127          16558940                        584400                 20060901                        80                     No MI
   1128          16399614                        846420                 20060901                        80                     No MI
   1129          16558941                        466647                 20060801                        80                     No MI
   1130          16399615                        464000                 20060901                        80                     No MI
   1131          16399616                        600000                 20060801               67.80000305                     No MI
   1132          16558943                        543700                 20060901               74.98999786                     No MI
   1133          16399617                        634879                 20060901                        80                     No MI
   1134          16558944                        490000                 20060801                        80                     No MI
   1135          16371526                       1750000                 20060801               79.55000305                     No MI
   1136          16370639                        707000                 20060801               55.31999969                     No MI
   1137          16399603                        652500                 20060701                        75                     No MI
   1138          16558930                        650000                 20060801               77.83999634                     No MI
   1139          16399604                        690000                 20060901                        75                     No MI
   1140          16558933                        650000                 20060801               73.86000061                     No MI
   1141          16558934                        549900                 20060801                        80                     No MI
   1142          16399608                        496000                 20060801                        80                     No MI
   1143          16399609                        463080                 20060801                        80                     No MI
   1144          16368992                        518400                 20060801                        80                     No MI
   1145          16558939                        620000                 20060901                        80                     No MI
   1146          16370640                        463000                 20060801               77.16999817                     No MI
   1147          16371371                        460000                 20060801                        80                     No MI
   1148          16371373                        618800                 20060801                        80                     No MI
   1149          16559226                        436000                 20060901                        80                     No MI
   1150          16559227                        650000                 20060901               74.70999908                     No MI
   1151          16369607                        572000                 20060801               79.77999878                     No MI
   1152          16559228                        494848                 20060901                        80                     No MI
   1153          16559067                        552000                 20060901                        80                     No MI
   1154          16559229                        821250                 20060901                        75                     No MI
   1155          16559069                        500000                 20060901               47.61999893                     No MI
   1156          16370201                        560000                 20060801                        80                     No MI
   1157          16370040                        611250                 20060801                        75                     No MI
   1158          16370204                        440000                 20060801                        80                     No MI
   1159          16370043                        580000                 20060801                        80                     No MI
   1160          16370044                       1068750                 20060801                        75                     No MI
   1161          16322661                        596000                 20060701                        80                     No MI
   1162          16370208                        468000                 20060801                        80                     No MI
   1163          16370209                        744000                 20060801                        80                     No MI
   1164          16322663                       1223000                 20060701               29.82999992                     No MI
   1165          16370049                        460000                 20060801                        80                     No MI
   1166          16322664                        592000                 20060701                        80                     No MI
   1167          16559230                       1325000                 20060901               79.72000122                     No MI
   1168          16369610                        462600                 20060801               63.36999893                     No MI
   1169          16559231                        715000                 20060901                        65                     No MI
   1170          16322667                        650000                 20060701               76.47000122                     No MI
   1171          16559071                        650000                 20060901               76.01999664                     No MI
   1172          16322669                        550000                 20060701               42.31000137                     No MI
   1173          16559072                       2600000                 20060901               74.29000092                     No MI
   1174          16369458                        599200                 20060801                        70                     No MI
   1175          16369298                        999999                 20060801               76.91999817                     No MI
   1176          16371103                        512000                 20060801                        80                     No MI
   1177          16370216                        448000                 20060801                        80                     No MI
   1178          16370217                        528000                 20060801                        80                     No MI
   1179          16322670                        520000                 20060701                         8                     No MI
   1180          16322671                        440000                 20060701               71.54000092                     No MI
   1181          16371109                        880000                 20060801                        80                     No MI
   1182          16370057                        528750                 20060801                        75                     No MI
   1183          16322672                        628000                 20060701                        80                     No MI
   1184          16370058                        492000                 20060801                        80                     No MI
   1185          16322676                        511600                 20060701                        80                     No MI
   1186          16322678                        560000                 20060701                        80                     No MI
   1187          16559082                        750000                 20060901                        75                     No MI
   1188          16559084                        420000                 20060901               76.36000061                     No MI
   1189          16369627                        920000                 20060801                        80                     No MI
   1190          16559086                        854568                 20060901                        80                     No MI
   1191          16369628                        440000                 20060801               78.56999969                     No MI
   1192          16369629                       1010000                 20060801               51.13999939                     No MI
   1193          16370062                        520000                 20060801                        80                     No MI
   1194          16370063                        539960                 20060801                        80                     No MI
   1195          16322680                        672500                 20060701               76.94999695                     No MI
   1196          16322681                        446250                 20060701                        75                     No MI
   1197          16322684                        832500                 20060701                        75                     No MI
   1198          16322685                        650000                 20060701               78.30999756                     No MI
   1199          16559090                        995000                 20060901               76.54000092                     No MI
   1200          16322687                        445600                 20060701                        80                     No MI
   1201          16559091                        470400                 20060901                        80                     No MI
   1202          16322688                        448000                 20060701                        80                     No MI
   1203          16559092                        439600                 20060901                        80                     No MI
   1204          16369476                        856000                 20060801                        80                     No MI
   1205          16369638                        580000                 20060801                        80                     No MI
   1206          16371120                       3370000                 20060801               74.88999939                     No MI
   1207          16371121                       2000000                 20060701               57.13999939                     No MI
   1208          16370071                        724800                 20060801                        80                     No MI
   1209          16370073                        742500                 20060801                        90           Radian Guaranty
   1210          16370235                        474400                 20060801                        80                     No MI
   1211          16322690                        544000                 20060701                        80                     No MI
   1212          16370238                        424000                 20060801                        80                     No MI
   1213          16322691                        620000                 20060701                        80                     No MI
   1214          16322693                        584800                 20060701                        80                     No MI
   1215          16369800                        568000                 20060801                        80                     No MI
   1216          16370079                       3000000                 20060801               48.18999863                     No MI
   1217          16322695                        530400                 20060701                        78                     No MI
   1218          16322696                        612500                 20060701                        70                     No MI
   1219          16369803                        444000                 20060801                        80                     No MI
   1220          16369808                        642000                 20060801               79.45999908                     No MI
   1221          16369647                       3000000                 20060801                        60                     No MI
   1222          16369649                        460000                 20060801               53.24000168                     No MI
   1223          16370082                        522000                 20060801                        90           United Guaranty
   1224          16370245                        880000                 20060801               75.20999908                     No MI
   1225          16370408                        993000                 20060801               66.19999695                     No MI
   1226          16370087                        570000                 20060801                     71.25                     No MI
   1227          16369813                        532000                 20060801                        80                     No MI
   1228          16369814                       1740000                 20060801               68.23999786                     No MI
   1229          16368925                        779580                 20060701                        80                     No MI
   1230          16369656                        460000                 20060801               76.66999817                     No MI
   1231          16369499                       1280000                 20060801                        80                     No MI
   1232          16370411                        999995                 20060801               77.81999969                     No MI
   1233          16371141                        454000                 20060801               73.81999969                     No MI
   1234          16370415                        938652                 20060701                        80                     No MI
   1235          16371148                        484000                 20060801                        80                     No MI
   1236          16370095                        543200                 20060801                        80                     No MI
   1237          16371333                        500000                 20060801                        80                     No MI
   1238          16370281                       1370000                 20060801               55.13000107                     No MI
   1239          16371173                        420000                 20060801               58.74000168                     No MI
   1240          16369850                        630000                 20060801                        60                     No MI
   1241          16558904                        639900                 20060801               79.98999786                     No MI
   1242          16558906                        504000                 20060801                        80                     No MI
   1243          16369854                        675000                 20060801                     56.25                     No MI
   1244          16558908                        460000                 20060901               69.69999695                     No MI
   1245          16369855                        479200                 20060801                        80                     No MI
   1246          16368966                        419920                 20060701                        80                     No MI
   1247          16369699                        589600                 20060801                        80                     No MI
   1248          16371180                        535000                 20060801               75.88999939                     No MI
   1249          16370290                        471600                 20060801                        80                     No MI
   1250          16371505                        537600                 20060801                        80                     No MI
   1251          16371345                        533600                 20060801                        80                     No MI
   1252          16371346                        463920                 20060801                        80                     No MI
   1253          16371349                        845000                 20060801                        65                     No MI
   1254          16370296                        464000                 20060801                        80                     No MI
   1255          16371187                       1725000                 20060801               47.91999817                     No MI
   1256          16370298                        741750                 20060801                        75                     No MI
   1257          16558911                        862450                 20060801                        75                     No MI
   1258          16370299                        444000                 20060801                        80                     No MI
   1259          16558912                        496000                 20060801                        80                     No MI
   1260          16558916                        652000                 20060801                        80                     No MI
   1261          16558917                        511640                 20060801                        80                     No MI
   1262          16558919                        609400                 20060801                        80                     No MI
   1263          16369866                        580000                 20060801               59.61000061                     No MI
   1264          16368977                        552000                 20060701                        80                     No MI
   1265          16369868                       1000000                 20060801               76.91999817                     No MI
   1266          16371350                        568000                 20060801                        80                     No MI
   1267          16371517                        725000                 20060801               74.20999908                     No MI
   1268          16371194                        480000                 20060801                        80                     No MI
   1269          16371518                       1325000                 20060801               54.63999939                     No MI
   1270          16558921                        598000                 20060801                        80                     No MI
   1271          16558923                        436959                 20060801                        80                     No MI
   1272          16558926                        495200                 20060901                        80                     No MI
   1273          16368981                        431250                 20060801                        75                     No MI
   1274          16558929                        500000                 20060801                        80                     No MI
   1275          16369877                        524252                 20060801                        80                     No MI
   1276          16368986                        589840                 20060801                        80                     No MI
   1277          16368989                        468000                 20060701                        80                     No MI
   1278          16371525                        419000                 20060801               53.38000107                     No MI
   1279          16559225                        610000                 20060901               50.40999985                     No MI
   1280          16369443                        505000                 20060801               72.13999939                     No MI
   1281          16213871                        747500                 20060601                        65                     No MI
   1282          16213956                        720000                 20060701                        80                     No MI
   1283          16213963                        207300                 20060701               79.98999786                     No MI
   1284          16340405                        500000                 20060701                        80                     No MI
   1285          16340407                        787500                 20060801               68.48000336                     No MI
   1286          16213692                        143900                 20060701               79.98999786                     No MI
   1287          16187311                         97180                 20060601                        70                     No MI
   1288          16187329                        101334                 20060601                        70                     No MI
   1289          16187343                         84800                 20060701                        80                     No MI
   1290          16186879                        670000                 20060701               53.59999847                     No MI
   1291          16186123                        462680                 20060701                        80                     No MI
   1292          16185500                        346000                 20060201               84.80000305             GE Capital MI
   1293          16185207                        624000                 20060701               79.90000153                     No MI
   1294          16184779                        960000                 20060701                        75                     No MI
   1295          16180947                        300211                 20060701                        80                     No MI
   1296          16180997                       1641250                 20060801                        65                     No MI
   1297          16181005                        462600                 20060701               79.98999786                     No MI
   1298          16181131                        263200                 20060601                        80                     No MI
   1299          16176718                        273750                 20060701                        75                     No MI
   1300          16176779                        400000                 20060701                        80                     No MI
   1301          16176774                        830000                 20060701               79.05000305                     No MI
   1302          16176885                        111920                 20060701                        80                     No MI
   1303          16176454                        169400                 20060701                        70                     No MI
   1304          16176051                        111950                 20060601               74.97000122                     No MI
   1305          16165918                         74175                 20060701                        75                     No MI
   1306          16165923                         74175                 20060701                        75                     No MI
   1307          16165946                        118073                 20060701                        65                     No MI
   1308          16168795                        472388                 20060601                        80                     No MI
   1309          16165399                        248000                 20060901                        80                     No MI
   1310          16164277                        160000                 20060601               60.38000107                     No MI
   1311          16163887                        308750                 20060701                        65                     No MI
   1312          16163920                        216148                 20060601                        80                     No MI
   1313          16210764                        236000                 20060701                        80                     No MI
   1314          16210852                        343920                 20060701               79.98999786                     No MI
   1315          16210855                        199300                 20060701               69.93000031                     No MI
   1316          16210459                        178600                 20060701                        80                     No MI
   1317          16210474                         94320                 20060601                        80                     No MI
   1318          16210566                        282288                 20060601                        80                     No MI
   1319          16210641                        202400                 20060701                        80                     No MI
   1320          16210698                        296000                 20060701                        80                     No MI
   1321          16210397                        187856                 20060701                        80                     No MI
   1322          16209335                        580400                 20060501                        80                     No MI
   1323          16209372                        408000                 20060701                     63.75                     No MI
   1324          16209376                        209098                 20060701                        80                     No MI
   1325          16209382                        132800                 20060701                        80                     No MI
   1326          16209409                        223950                 20060701                        80                     No MI
   1327          16160335                        256750                 20060601               65.83000183                     No MI
   1328          16540027                         99675                 20061001                        75                     No MI
   1329          16360931                        576000                 20060701                        80                     No MI
   1330          16360934                        248000                 20060701               79.83999634                     No MI
   1331          16360936                        250000                 20060701               68.48999786                     No MI
   1332          16360970                        316000                 20060801                        80                     No MI
   1333          16360975                        223200                 20060801                        80                     No MI
   1334          16422333                         52500                 20061001                        75                     No MI
   1335          16403860                        136000                 20061001               69.73999786                     No MI
   1336          16403881                        144000                 20061001                        80                     No MI
   1337          16405170                        414470                 20061001               74.94999695                     No MI
   1338          16330335                         98000                 20060801                        80                     No MI
   1339          16330336                        121520                 20060801                        80                     No MI
   1340          16330338                        105600                 20060801                        80                     No MI
   1341          16330339                        148800                 20060801                        80                     No MI
   1342          16330340                        143200                 20060801                        80                     No MI
   1343          16331936                        556000                 20060701                        80                     No MI
   1344          16332001                         40600                 20060701                        70                     No MI
   1345          16332014                        219900                 20060701               79.97000122                     No MI
   1346          16332027                        492000                 20060701                        80                     No MI
   1347          16339625                        251900                 20060701               79.98999786                     No MI
   1348          16347080                         82320                 20060801                        80                     No MI
   1349          16347081                        212000                 20060801                        80                     No MI
   1350          16347082                        126080                 20060801                        80                     No MI
   1351          16347083                        172400                 20060901                        80                     No MI
   1352          16347084                        107600                 20060801                        80                     No MI
   1353          16347085                        194800                 20060801                        80                     No MI
   1354          16347087                        244800                 20060801                        80                     No MI
   1355          16347089                        452000                 20060801                        80                     No MI
   1356          16347090                        276000                 20060801                        80                     No MI
   1357          16347091                        300000                 20060801                        80                     No MI
   1358          16347092                        296000                 20060801                        80                     No MI
   1359          16347093                        194400                 20060801               73.36000061                     No MI
   1360          16347094                        152000                 20060801               79.16999817                     No MI
   1361          16340419                        590000                 20060801               74.20999908                     No MI
   1362          16559002                       1000000                 20060901               77.09999847                     No MI
   1363          16369222                        794500                 20060801               73.91000366                     No MI
   1364          16368826                        457500                 20060701                        80                     No MI
   1365          16386484                        567027                 20060801                        80                     No MI
   1366          16559176                        750000                 20060901               35.70999908                     No MI
   1367          16559177                        503200                 20060901                        80                     No MI
   1368          16559178                        506250                 20060901                        75                     No MI
   1369          16386486                       1312500                 20060801                        75                     No MI
   1370          16386487                       1100000                 20060901                        55                     No MI
   1371          16386488                        574134                 20060801               74.08000183                     No MI
   1372          16370310                        485800                 20060801               79.98999786                     No MI
   1373          16370150                        496000                 20060801                        80                     No MI
   1374          16371207                        508000                 20060701                        80                     No MI
   1375          16370316                        500000                 20060801               71.52999878                     No MI
   1376          16369205                        681200                 20060801                     78.75                     No MI
   1377          16208029                        116800                 20051001                        80                     No MI
   1378          16166744                        999999                 20060501               70.18000031                     No MI
   1379          16370789                        980000                 20060701               74.23999786                     No MI
   1380          16371496                        464000                 20060801                        80                     No MI
   1381          16369990                       1000000                 20060801               75.19000244                     No MI
   1382          16371477                       1000000                 20060801               76.33999634                     No MI
   1383          16369167                        436000                 20060801                        80                     No MI
   1384          16209285                        140720                 20060501                        80                     No MI
   1385          16342123                        563200                 20060801                        80                     No MI
   1386          16342126                        197077                 20060901                        80                     No MI
   1387          16369986                       2280000                 20060801                        80                     No MI
   1388          16369987                       1350000                 20060801                        75                     No MI
   1389          16316833                        136800                 20060801                        80                     No MI
   1390          16316834                        136800                 20060801                        80                     No MI
   1391          16330332                        352326                 20060801                        80                     No MI
   1392          16330333                        364000                 20060801                        80                     No MI
   1393          16330334                        312000                 20060801                        80                     No MI
   1394          16369680                       1000000                 20060801               70.37000275                     No MI
   1395          16368955                        445000                 20060701               65.93000031                     No MI
   1396          16369685                        575000                 20060801               73.72000122                     No MI
   1397          16369128                        760776                 20060801                        80                     No MI
   1398          16221921                       1200500                 20060701                        70                     No MI
   1399          16221827                        436000                 20060701                        80                     No MI
   1400          16220265                        388000                 20060701                        80                     No MI
   1401          16221846                        160000                 20060701               39.50999832                     No MI
   1402          16220246                        211200                 20060701                        80                     No MI
   1403          16220255                        216800                 20060701                        80                     No MI
   1404          16210119                        304000                 20060701                        80                     No MI
   1405          16213463                        116000                 20060701                        80                     No MI
   1406          16213483                        332000                 20060701                        80                     No MI
   1407          16213578                        399920                 20060701                        80                     No MI
   1408          16213444                        972000                 20060801                        80                     No MI
   1409          16220280                        180000                 20060701                        80                     No MI
   1410          16208583                        348800                 20060701                        80                     No MI
   1411          16208649                        219650                 20060701               79.98999786                     No MI
   1412          16210184                        201000                 20060701               71.52999878                     No MI
   1413          16349447                        266606                 20060601                        80                     No MI
   1414          16206821                       1065000                 20060701                        75                     No MI
   1415          16206925                        320000                 20060701                        80                     No MI
   1416          16208017                        320000                 20060701                        80                     No MI
   1417          16208014                        127500                 20060701                        75                     No MI
   1418          16349433                        272542                 20060801                        70                     No MI
   1419          16349434                        456255                 20060901                        70                     No MI
   1420          16349416                       1950000                 20060901                        65                     No MI
   1421          16348184                        520000                 20060901                        80                     No MI
   1422          16348191                        500000                 20060801               79.48999786                     No MI
   1423          16348211                        101500                 20060801                        70                     No MI
   1424          16348216                        140000                 20060801                        80                     No MI
   1425          16348217                        463900                 20060901                        80                     No MI
   1426          16348229                        263900                 20060801               79.98999786                     No MI
   1427          16349339                        321400                 20060801                        80                     No MI
   1428          16348236                        263900                 20060801               79.98999786                     No MI
   1429          16348297                         93000                 20060601                        60                     No MI
   1430          16348313                       1440750                 20060801               74.95999908                     No MI
   1431          16349254                        999900                 20060801               79.98999786                     No MI
   1432          16348097                        760000                 20060801                        80                     No MI
   1433          16348098                        101500                 20060801                        70                     No MI
   1434          16347815                        372000                 20060801                        80                     No MI
   1435          16347834                         87750                 20060801                        75                     No MI
   1436          16347842                        645600                 20060801                        80                     No MI
   1437          16347859                        229561                 20060801                        80                     No MI
   1438          16347862                        588132                 20060901                        80                     No MI
   1439          16347872                         87000                 20060801                        75                     No MI
   1440          16347886                        497730                 20060801                        80                     No MI
   1441          16347948                        228000                 20060901                        80                     No MI
   1442          16347952                        188880                 20060801                        80                     No MI
   1443          16348147                        131523                 20060801                        70                     No MI
   1444          16348162                        187500                 20060801                        75                     No MI
   1445          16348168                        615600                 20060901                        75                     No MI
   1446          16348174                        250000                 20060901               53.75999832                     No MI
   1447          16348004                        932000                 20060801                        80                     No MI
   1448          16348005                        131745                 20060801               79.84999847                     No MI
   1449          16348017                        292000                 20060701                        80                     No MI
   1450          16348037                        199999                 20060801                        80                     No MI
   1451          16348055                        231383                 20060801                        80                     No MI
   1452          16348076                        508650                 20060801                        80                     No MI
   1453          16348078                        201000                 20060801               64.98999786                     No MI
   1454          16346427                        742400                 20060901                        80                     No MI
   1455          16346456                        432887                 20060801                        80                     No MI
   1456          16346477                        206250                 20060801                        75                     No MI
   1457          16346487                        975000                 20060901                        75                     No MI
   1458          16347363                        154000                 20060801                        70                     No MI
   1459          16347366                        440000                 20060801                        80                     No MI
   1460          16347670                         70000                 20060801               26.92000008                     No MI
   1461          16347466                        132500                 20060701                        80                     No MI
   1462          16347697                        164000                 20060801                        80                     No MI
   1463          16347520                        482050                 20060801                        80                     No MI
   1464          16347542                        170000                 20060901               69.38999939                     No MI
   1465          16347558                       1687500                 20060801                        75                     No MI
   1466          16347575                        131700                 20060801               79.98000336                     No MI
   1467          16347743                        153750                 20060801                        75                     No MI
   1468          16346328                        270870                 20060901                        80                     No MI
   1469          16346344                       1162500                 20060801                        75                     No MI
   1470          16346347                         66500                 20060801                        70                     No MI
   1471          16346367                        268100                 20060801               74.98999786                     No MI
   1472          16346133                        141040                 20060801                        80                     No MI
   1473          16346144                        145207                 20060801                        80                     No MI
   1474          16346146                        260000                 20060801                        80                     No MI
   1475          16346151                       1017800                 20060901                        70                     No MI
   1476          16346163                        848000                 20060801               67.83999634                     No MI
   1477          16346195                        880000                 20060901                        80                     No MI
   1478          16346229                        264740                 20060801                        70                     No MI
   1479          16346305                       1500000                 20060801               73.16999817                     No MI
   1480          16346317                        172000                 20060901                        80                     No MI
   1481          16346419                        927200                 20060601                        80                     No MI
   1482          16346426                        525608                 20060801               79.93000031                     No MI
   1483          16345987                        485600                 20060801                        80                     No MI
   1484          16346029                        181500                 20060801                        75                     No MI
   1485          16346038                        368302                 20060801                        80                     No MI
   1486          16346041                        351950                 20060801               79.98999786                     No MI
   1487          16346044                         78750                 20060801                        75                     No MI
   1488          16346049                        637500                 20060801                        75                     No MI
   1489          16346067                        232720                 20060901                        80                     No MI
   1490          16346075                        420000                 20060801                        80                     No MI
   1491          16345845                        150884                 20060801                        80                     No MI
   1492          16345847                        487686                 20060801                        80                     No MI
   1493          16346079                        194000                 20060801               79.98999786                     No MI
   1494          16346083                        348000                 20060701                        80                     No MI
   1495          16346093                       1000000                 20060801               78.80000305                     No MI
   1496          16346107                         75600                 20060801                        80                     No MI
   1497          16345854                        262000                 20060801               67.69999695                     No MI
   1498          16345918                        180100                 20060801                        80                     No MI
   1499          16386474                        523000                 20060901               77.48000336                     No MI
   1500          16205350                        249600                 20060701                        80                     No MI
   1501          16205320                        181476                 20060701                        80                     No MI
   1502          16205419                        787500                 20060701                        75                     No MI
   1503          16205436                        153600                 20060701                        80                     No MI
   1504          16205462                         97125                 20060701                        75                     No MI
   1505          16205335                        129520                 20060701                        80                     No MI
   1506          16205340                        231250                 20060801               79.98999786                     No MI
   1507          16205343                        444000                 20060701                        80                     No MI
   1508          16198781                         76050                 20060701                        65                     No MI
   1509          16198788                        162500                 20060701                        65                     No MI
   1510          16200872                        212000                 20060701                        80                     No MI
   1511          16200887                       1372462                 20060701                        75                     No MI
   1512          16194582                        167760                 20060701                        80                     No MI
   1513          16196013                        324670                 20060701                        80                     No MI
   1514          16195964                        159200                 20060701                        80                     No MI
   1515          16196108                        149000                 20060701               64.77999878                     No MI
   1516          16198635                        157500                 20060701                        75                     No MI
   1517          16198657                        105000                 20060701               47.72999954                     No MI
   1518          16198705                        181350                 20060701                        65                     No MI
   1519          16198725                        344000                 20060701                        80                     No MI
   1520          15982502                       1125000                 20060901                        75                     No MI
   1521          16207962                        174400                 20060701                        80                     No MI
   1522          16208863                         75000                 20060701               28.70000076                     No MI
   1523          16209141                         40000                 20060701                        80                     No MI
   1524          16208919                        254400                 20060701                        80                     No MI
   1525          16208964                        258800                 20060701                        80                     No MI
   1526          16223946                        380000                 20060701                        80                     No MI
   1527          16224009                        149600                 20060701                        80                     No MI
   1528          16224016                       1500000                 20060801               55.56000137                     No MI
   1529          16225709                        175920                 20060701                        80                     No MI
   1530          16223956                         72000                 20060701                        80                     No MI
   1531          16377266                         60000                 20060901                        80                     No MI
   1532          16377285                        128100                 20060901                        70                     No MI
   1533          16340400                        618416                 20060701                        80                     No MI
   1534          16340401                        513750                 20060701                        75                     No MI
   1535          16556148                        550000                 20060901               69.62000275                     No MI
   1536          16556149                        424000                 20060901                        80                     No MI
   1537          16370984                        455000                 20060701                        65                     No MI
   1538          16370988                        452000                 20060701               35.45000076                     No MI
   1539          16556150                        640000                 20060901                        80                     No MI
   1540          16556151                        650000                 20060901               76.19999695                     No MI
   1541          16556152                        598500                 20060901                        75                     No MI
   1542          16370991                        508000                 20060701                        80                     No MI
   1543          16556146                        448000                 20060901                        80                     No MI
   1544          16556147                        592109                 20060901                        80                     No MI
   1545          16556143                       1000000                 20060901               55.56000137                     No MI
   1546          16556145                        670400                 20060901                        80                     No MI
   1547          16556140                        562500                 20060901                        75                     No MI
   1548          16556141                        520000                 20060701                        80                     No MI
   1549          16556142                        596000                 20060801                        80                     No MI
   1550          14845468                        400000                 20041001                        80                     No MI
   1551          16369624                        540000                 20060801               49.09000015                     No MI
   1552          16371110                        607992                 20060801                        80                     No MI
   1553          16370061                        645000                 20060801               78.66000366                     No MI
   1554          16371115                        520000                 20060801                        80                     No MI
   1555          16368908                        432000                 20060701                        72                     No MI
   1556          16369644                        432345                 20060801               77.90000153                     No MI
   1557          16368916                        650000                 20060801               46.43000031                     No MI
   1558          16369646                        566000                 20060801               88.44000244             GE Capital MI
   1559          16370407                        660287                 20060801                        80                     No MI
   1560          16370410                       1188375                 20060201               67.91000366                     No MI
   1561          16371146                        484000                 20060701               74.01000214                     No MI
   1562          16371147                        444000                 20060901                        80                     No MI
   1563          16368934                        468000                 20060801               79.31999969                     No MI
   1564          16370896                        640000                 20060601                        80                     No MI
   1565          16369149                        440000                 20060801                        80                     No MI
   1566          16208136                        166550                 20060601               45.00999832                     No MI
   1567          16208142                        170000                 20060601                        85              Republic MIC
   1568          16369302                        460000                 20060801                        80                     No MI
   1569          16369308                        552000                 20060801                        80                     No MI
   1570          16369323                        443200                 20060801                        80                     No MI
   1571          16369333                       1000000                 20060801               64.94000244                     No MI
   1572          16369335                        453416                 20060801               60.45999908                     No MI
   1573          16369340                        447500                 20060801                      89.5              Republic MIC
   1574          16370105                        532800                 20060801                        80                     No MI
   1575          16322700                        620000                 20060701                        80                     No MI
   1576          16322701                        520000                 20060701                        80                     No MI
   1577          16322703                        510000                 20060701               65.37999725                     No MI
   1578          16322706                        445789                 20060601               78.48000336                     No MI
   1579          16369505                        505200                 20060801               72.58999634                     No MI
   1580          16369510                        600000                 20060801               46.15000153                     No MI
   1581          16369516                        534928                 20060701                        80                     No MI
   1582          16368800                        599500                 20060701               79.93000031                     No MI
   1583          16368803                       1462500                 20060701                        75                     No MI
   1584          16368807                        520000                 20060601                        80                     No MI
   1585          16371029                        481600                 20060601               79.87000275                     No MI
   1586          16370303                        559000                 20060801               79.86000061                     No MI
   1587          16371035                       1112000                 20060801               79.91999817                     No MI
   1588          16369550                       1654000                 20060801                        80                     No MI
   1589          16371046                        512000                 20060801               79.66999817                     No MI
   1590          16368835                        472000                 20060701                        80                     No MI
   1591          16371057                        588600                 20060801                        90           United Guaranty
   1592          16371060                        420000                 20060701               76.36000061                     No MI
   1593          16369903                        650000                 20060801               76.47000122                     No MI
   1594          16368868                        476225                 20060801               78.55999756                     No MI
   1595          16371410                        492000                 20060801                        80                     No MI
   1596          16371418                        475000                 20060801               70.90000153                     No MI
   1597          16369932                        490000                 20060801               75.37999725                     No MI
   1598          14804717                        207700                 20041101                        75                     No MI
   1599          16388612                        672000                 20060901                        80                     No MI
   1600          16389891                        150000                 20061001               35.04999924                     No MI
   1601          16389928                        204800                 20060901                        80                     No MI
   1602          16389935                        214700                 20060901                        80                     No MI
   1603          16392894                        344000                 20060901                        80                     No MI
   1604          16392904                        269600                 20061001                        80                     No MI
   1605          16392927                        311500                 20061001               79.87000275                     No MI
   1606          16392976                        340000                 20060901                        80                     No MI
   1607          16392985                        327200                 20061001                        80                     No MI
   1608          16394328                         68000                 20060901                        80                     No MI
   1609          16394533                        704000                 20061001                        80                     No MI
   1610          16394351                        945000                 20061001                        75                     No MI
   1611          16293674                        231000                 20060601                        70                     No MI
   1612          16293683                        332000                 20060701                        80                     No MI
   1613          16395125                        480000                 20060901                        80                     No MI
   1614          16293738                        206000                 20060701                        80                     No MI
   1615          16303598                        138100                 20060701               89.97000122           United Guaranty
   1616          16303603                        200000                 20060701                        80                     No MI
   1617          16396980                        152000                 20061001                        80                     No MI
   1618          16396987                        180800                 20061001                        80                     No MI
   1619          16397005                        224000                 20061001                        80                     No MI
   1620          16397038                        196000                 20061001                        80                     No MI
   1621          16303604                        355250                 20060701               79.98999786                     No MI
   1622          16304158                       1470000                 20060701               66.81999969                     No MI
   1623          16304308                        140700                 20060701               79.98999786                     No MI
   1624          16316759                        880000                 20060701                        80                     No MI
   1625          16316761                        124520                 20060701                        80                     No MI
   1626          16316762                        272000                 20060701                        80                     No MI
   1627          16316764                        124520                 20060701                        80                     No MI
   1628          16316765                         59200                 20060701                        80                     No MI
   1629          16316766                        156000                 20060701                        80                     No MI
   1630          16316767                        176000                 20060801                        80                     No MI
   1631          16316768                        155200                 20060701                        80                     No MI
   1632          16316769                        256000                 20060701                        80                     No MI
   1633          16316770                        168800                 20060701                        80                     No MI
   1634          16316772                        143000                 20060701               67.13999939                     No MI
   1635          16316773                        200000                 20060801                        80                     No MI
   1636          16316778                        153600                 20060701                        80                     No MI
   1637          16316779                        197600                 20060701                        80                     No MI
   1638          16316780                        280000                 20060701                        80                     No MI
   1639          16316781                        240000                 20060701                        80                     No MI
   1640          16316782                         97600                 20060701                        80                     No MI
   1641          16316784                        208000                 20060801                        80                     No MI
   1642          16316786                        170400                 20060701                        80                     No MI
   1643          16316787                        192400                 20060801                        80                     No MI
   1644          16316790                        212000                 20060701                        80                     No MI
   1645          16316791                        172000                 20060701                        80                     No MI
   1646          16316792                        120000                 20060701                        80                     No MI
   1647          16316793                        109760                 20060701                        80                     No MI
   1648          16316794                        110400                 20060701                        80                     No MI
   1649          16316795                        132000                 20060701                        80                     No MI
   1650          16316796                        160000                 20060701               68.41000366                     No MI
   1651          16316800                        208000                 20060701                        80                     No MI
   1652          16316801                        314400                 20060701                        80                     No MI
   1653          16316803                        206000                 20060701                        80                     No MI
   1654          16316804                        106320                 20060801                        80                     No MI
   1655          16316807                        277600                 20060701                        80                     No MI
   1656          16316808                        160000                 20060701                        80                     No MI
   1657          16316810                        160000                 20060701                        80                     No MI
   1658          16316811                        224000                 20060701                        80                     No MI
   1659          16316814                        164800                 20060801                        80                     No MI
   1660          16316815                        208000                 20060801                        80                     No MI
   1661          16316816                        328000                 20060801                        80                     No MI
   1662          16316820                        144800                 20060801                        80                     No MI
   1663          16316828                        193200                 20060801                        80                     No MI
   1664          16401619                        304000                 20060901                        80                     No MI
   1665          16386947                        124800                 20060901                        65                     No MI
   1666          16386969                         87000                 20060901                        75                     No MI
   1667          16386971                        288000                 20060901                        80                     No MI
   1668          16388529                        168000                 20060901                        80                     No MI
   1669          16382662                        303920                 20060901                        80                     No MI
   1670          16383867                        110500                 20060901               70.83000183                     No MI
   1671          16383898                        300000                 20060901               52.16999817                     No MI
   1672          16365493                        300000                 20060901                        80                     No MI
   1673          16367740                        200000                 20060901                        80                     No MI
   1674          16367939                        208000                 20061001                        80                     No MI
   1675          16244485                        151920                 20060701                        80                     No MI
   1676          16244487                        172000                 20060701                        80                     No MI
   1677          16244489                        138000                 20060701                        80                     No MI
   1678          16244491                        200000                 20060701                        80                     No MI
   1679          16244492                        241602                 20060701                        80                     No MI
   1680          16371686                        242400                 20060901                        80                     No MI
   1681          16371690                        208000                 20061001                        80                     No MI
   1682          16244493                        182400                 20060701                        80                     No MI
   1683          16244496                        550000                 20060701               73.33000183                     No MI
   1684          16244499                        174400                 20060701                        80                     No MI
   1685          16244501                         93600                 20060701                        80                     No MI
   1686          16244505                        768000                 20060701                        80                     No MI
   1687          16244506                        186128                 20060601                        80                     No MI
   1688          16244507                        316120                 20060701                        80                     No MI
   1689          16244509                        148800                 20060701                        80                     No MI
   1690          16244511                        212000                 20060701                        80                     No MI
   1691          16376866                        516000                 20060901                        80                     No MI
   1692          16377947                        666000                 20060901                        80                     No MI
   1693          16378031                        297200                 20061001                        80                     No MI
   1694          16147738                         54900                 20060701                        90      Mortgage Guaranty In
   1695          16154092                        417000                 20060601               77.94000244                     No MI
   1696          16147300                        367500                 20060501               77.37000275                     No MI
   1697          16147306                         99650                 20060801               74.98000336                     No MI
   1698          16207628                        551500                 20060801                        75                     No MI
   1699          16207647                        104000                 20060701                        65                     No MI
   1700          16207680                        120000                 20060701               64.86000061                     No MI
   1701          16207847                        412500                 20060701                        75                     No MI
   1702          15983436                        616000                 20060201                        44                     No MI
   1703          16105821                        121600                 20051101                        80                     No MI
   1704          16105830                        219920                 20060401                        80                     No MI
   1705          16105831                         64400                 20060401                        80                     No MI
   1706          16105834                        136000                 20060401                        80                     No MI
   1707          16105835                        190750                 20060401               79.98000336                     No MI
   1708          16105836                        292000                 20060401                        80                     No MI
   1709          16105841                         91200                 20060401                        80                     No MI
   1710          16105846                        416450                 20060401               74.98999786                     No MI
   1711          16105847                        194000                 20060401                        80                     No MI
   1712          16105849                        628000                 20060401                        80                     No MI
   1713          16105853                        363200                 20060401                        80                     No MI
   1714          16105856                        348000                 20060401                        80                     No MI
   1715          16105865                        312000                 20060401                        80                     No MI
   1716          16105870                        190320                 20060401                        80                     No MI
   1717          16339407                        468800                 20060801                        80                     No MI
   1718          16339410                        110400                 20060801                        80                     No MI
   1719          16339418                       1425000                 20060801                        75                     No MI
   1720          16339423                         93000                 20060901                        75                     No MI
   1721          16339382                        305500                 20060801                        65                     No MI
   1722          16240033                        232000                 20060701                        80                     No MI
   1723          16240059                        680000                 20060701                        80                     No MI
   1724          16240101                        110000                 20060801                        80                     No MI
   1725          16240111                        102400                 20060701                        80                     No MI
   1726          16240192                         70800                 20060701                        80                     No MI
   1727          16323537                        231920                 20060801                        80                     No MI
   1728          16323550                        494300                 20060801                        80                     No MI
   1729          16323578                        883900                 20060901               79.90000153                     No MI
   1730          16326150                        584000                 20060801                        80                     No MI
   1731          16326184                        617000                 20060801               64.94999695                     No MI
   1732          16326223                       1550850                 20060901                        70                     No MI
   1733          16326233                        226376                 20060801                        80                     No MI
   1734          16326245                         71100                 20060801                        65                     No MI
   1735          16326249                         75900                 20060801               64.95999908                     No MI
   1736          16240235                        720000                 20060701                        80                     No MI
   1737          16240293                       1300000                 20060801               63.40999985                     No MI
   1738          16240300                        181200                 20060701                        80                     No MI
   1739          16239928                        171920                 20060701                        80                     No MI
   1740          16220585                         95175                 20060901                        75                     No MI
   1741          16220589                        160000                 20060701                        80                     No MI
   1742          16220630                        609250                 20060701                        80                     No MI
   1743          16239986                        345000                 20060701                        80                     No MI
   1744          16220697                        156800                 20060701                        80                     No MI
   1745          16240016                        278250                 20060701                        70                     No MI
   1746          16240018                        376000                 20060701                        80                     No MI
   1747          16322853                         48800                 20060801                        80                     No MI
   1748          16322859                        437992                 20060801                        80                     No MI
   1749          16322869                        533340                 20060801                        80                     No MI
   1750          16322910                        417000                 20060801               78.26999664                     No MI
   1751          16322913                        764800                 20060801                        80                     No MI
   1752          16322947                        272000                 20060801                        80                     No MI
   1753          16322998                       1284000                 20060801               69.97000122                     No MI
   1754          16323003                        612784                 20060801                        80                     No MI
   1755          16323046                        398400                 20060801                        80                     No MI
   1756          16323074                        280800                 20060901                        80                     No MI
   1757          16323077                        268000                 20060801                        80                     No MI
   1758          16322767                        304000                 20060801                        80                     No MI
   1759          16322771                        105821                 20060801                        75                     No MI
   1760          16323109                        376000                 20060701                        80                     No MI
   1761          16323121                        300000                 20060801               46.15000153                     No MI
   1762          16323256                        265256                 20060701                        80                     No MI
   1763          16323324                        319400                 20060801               79.98999786                     No MI
   1764          16323368                        946000                 20060801                        80                     No MI
   1765          16323430                        543040                 20060701                        80                     No MI
   1766          16323497                        546400                 20060801                        80                     No MI
   1767          16323513                        137588                 20060901                        80                     No MI
   1768          16323522                        118500                 20060801                        75                     No MI
   1769          16323531                        296250                 20060801                        75                     No MI
   1770          16322798                       1092000                 20060801                        75                     No MI
   1771          15740762                        193597                 20051001                        80                     No MI
   1772          16321528                        600000                 20060701                        80                     No MI
   1773          16321555                        234423                 20060801                        80                     No MI
   1774          16321625                         69350                 20060801                        73                     No MI
   1775          16339201                        351920                 20060901                        80                     No MI
   1776          16339216                        215200                 20060801                        80                     No MI
   1777          16321082                        423200                 20060501                        80                     No MI
   1778          16321084                        184000                 20060801                        80                     No MI
   1779          16321101                        616871                 20060901                        80                     No MI
   1780          16339236                        360000                 20060801                        80                     No MI
   1781          16339245                       1470000                 20060901                        70                     No MI
   1782          16339251                        129350                 20060801               69.98999786                     No MI
   1783          16339270                        464000                 20060701                        80                     No MI
   1784          16339272                        529864                 20060901                        80                     No MI
   1785          16321223                        390000                 20060701               49.36999893                     No MI
   1786          16339286                        544892                 20060701                        80                     No MI
   1787          16339301                        596750                 20060701                        80                     No MI
   1788          16321258                         92849                 20060801                        65                     No MI
   1789          16321264                         90249                 20060801                        65                     No MI
   1790          16321267                        206250                 20060801                        75                     No MI
   1791          16339311                        503750                 20060701                        65                     No MI
   1792          16321306                       1058250                 20060801                        75                     No MI
   1793          16321438                        440000                 20060801                        80                     No MI
   1794          16321448                         99950                 20060801               74.04000092                     No MI
   1795          16321334                        179200                 20060901                        80                     No MI
   1796          16339359                        452800                 20060501                        80                     No MI
   1797          16339362                        764925                 20060801                        75                     No MI
   1798          16315116                        276000                 20060701                        80                     No MI
   1799          16318365                       1000000                 20060801               68.97000122                     No MI
   1800          16318381                        440000                 20060801                        80                     No MI
   1801          16318398                        180431                 20060801                        80                     No MI
   1802          16318404                         98000                 20060801                        70                     No MI
   1803          16318461                        650000                 20060801               64.36000061                     No MI
   1804          16318571                        215436                 20060801                        80                     No MI
   1805          16318580                        528000                 20060701                        80                     No MI
   1806          16318595                        329600                 20060701                        80                     No MI
   1807          16318604                        317500                 20060701               76.13999939                     No MI
   1808          16318615                       1387500                 20060801                        75                     No MI
   1809          16318656                        311600                 20060801                        80                     No MI
   1810          16318677                        424981                 20060801                        80                     No MI
   1811          16318684                        515000                 20060701               46.81999969                     No MI
   1812          16318691                        364000                 20060801                        80                     No MI
   1813          16318700                       1991500                 20060901                        70                     No MI
   1814          16315280                        224000                 20060901                        80                     No MI
   1815          16318159                        182400                 20060701                        80                     No MI
   1816          16318173                        159900                 20060801               79.98999786                     No MI
   1817          16318177                        143920                 20060701                        80                     No MI
   1818          16318206                        825000                 20060501                        75                     No MI
   1819          16318216                        426200                 20060701                        80                     No MI
   1820          16318220                        524000                 20060801                        80                     No MI
   1821          16318239                        321544                 20060701                        80                     No MI
   1822          16318244                        463456                 20060901                        80                     No MI
   1823          16318296                        570000                 20060801               49.56999969                     No MI
   1824          16318747                        608000                 20060801                        80                     No MI
   1825          16321010                        313600                 20060801                        80                     No MI
   1826          16321012                       1173750                 20060801                        75                     No MI
   1827          16314549                        293500                 20060701                        80                     No MI
   1828          16314556                        450000                 20060701               72.58000183                     No MI
   1829          16308175                        618700                 20060801               79.98999786                     No MI
   1830          16314594                        456600                 20060801               79.98999786                     No MI
   1831          16314620                        242088                 20060801                        80                     No MI
   1832          16308190                        457500                 20060901                        75                     No MI
   1833          16308193                        180000                 20060801                        80                     No MI
   1834          16314644                        602000                 20060701               79.98999786                     No MI
   1835          16314648                        687200                 20060801               78.54000092                     No MI
   1836          16314656                        391600                 20060701               79.98999786                     No MI
   1837          16314665                        900000                 20060801                        80                     No MI
   1838          16314676                        533760                 20060701                        70                     No MI
   1839          16314680                        646840                 20060701                        80                     No MI
   1840          16314691                        273000                 20060801                        75                     No MI
   1841          16314728                         99999                 20060801                        80                     No MI
   1842          16314790                         81550                 20060901                        70                     No MI
   1843          16314808                        194024                 20060701                        80                     No MI
   1844          16308267                        500000                 20060801                        80                     No MI
   1845          16314325                       1900000                 20060801               63.33000183                     No MI
   1846          16314339                       1170000                 20060801               64.45999908                     No MI
   1847          16314341                        225600                 20060701                        80                     No MI
   1848          16314408                        332000                 20060901                        80                     No MI
   1849          16314411                        267192                 20060801                        80                     No MI
   1850          16314414                        100000                 20060701               72.98999786                     No MI
   1851          16314420                        698750                 20060701                        65                     No MI
   1852          16314426                        137200                 20060601                        70                     No MI
   1853          16314444                        215600                 20060701                        70                     No MI
   1854          16314450                        415000                 20060801               76.15000153                     No MI
   1855          16314466                        266250                 20060701                        75                     No MI
   1856          16314474                         95550                 20060701                        70                     No MI
   1857          16314831                        424000                 20060801                        80                     No MI
   1858          16314837                        444000                 20060801                        80                     No MI
   1859          16314861                        160000                 20060901                        80                     No MI
   1860          16314862                        577493                 20060801                        70                     No MI
   1861          16314987                        598500                 20060701                        70                     No MI
   1862          16314997                        180000                 20060701                        80                     No MI
   1863          16315035                        116000                 20060701                        80                     No MI
   1864          16315044                        209599                 20060701                        80                     No MI
   1865          16315076                        280000                 20060701                        80                     No MI
   1866          16315107                        400000                 20060701                        80                     No MI
   1867          16308119                         84000                 20060901                        80                     No MI
   1868          16308133                        422000                 20060701               56.27000046                     No MI
   1869          16306528                        412000                 20060701                        80                     No MI
   1870          16306539                        625300                 20060801                        80                     No MI
   1871          16306553                        239600                 20060701                        80                     No MI
   1872          16306595                        444160                 20060801                        80                     No MI
   1873          16307973                        420000                 20060701                        80                     No MI
   1874          16307992                        812000                 20060801                        70                     No MI
   1875          16306703                        152750                 20060701               72.73999786                     No MI
   1876          16306726                        380000                 20060701                        80                     No MI
   1877          16306760                        540000                 20060801                        80                     No MI
   1878          16307691                        175000                 20060801                      62.5                     No MI
   1879          16307755                        379500                 20060801                        80                     No MI
   1880          16308015                        417000                 20060701                      69.5                     No MI
   1881          16308029                        243968                 20060801                        80                     No MI
   1882          16307789                        461960                 20060801                        80                     No MI
   1883          16307809                        248800                 20060701                        80                     No MI
   1884          16307824                        503700                 20060801               64.98999786                     No MI
   1885          16307896                        522500                 20060801               77.41000366                     No MI
   1886          16307915                        216000                 20060901                        80                     No MI
   1887          16307931                        779600                 20060901                        80                     No MI
   1888          16306352                        880000                 20060801                        80                     No MI
   1889          16306358                        180200                 20060701               79.98999786                     No MI
   1890          16306403                        425000                 20060801               64.88999939                     No MI
   1891          16306419                        131920                 20060701                        80                     No MI
   1892          16306437                        180299                 20060701                        80                     No MI
   1893          16306277                        172800                 20060701                        80                     No MI
   1894          16306319                        425000                 20060701               62.04000092                     No MI
   1895          16306339                        150000                 20060801               58.13999939                     No MI
   1896          16377212                        208000                 20060901                        80                     No MI
   1897          16369028                        643532                 20060601                        80                     No MI
   1898          16369029                        579744                 20060701                        80                     No MI
   1899          16556136                       1350000                 20060801               77.13999939                     No MI
   1900          16556137                        921000                 20060801               61.40000153                     No MI
   1901          16377205                        161000                 20060801                        70                     No MI
   1902          16377150                         89600                 20060901                        80                     No MI
   1903          16377164                        356250                 20060901                        75                     No MI
   1904          16376325                        810000                 20060801                        75                     No MI
   1905          16376922                        252800                 20060801                        80                     No MI
   1906          16376936                         81000                 20060901                        75                     No MI
   1907          16376956                        234490                 20060901                        80                     No MI
   1908          16376962                        106312                 20060901                        80                     No MI
   1909          16376967                        138944                 20060901                        80                     No MI
   1910          16376998                       1012500                 20060901                        75                     No MI
   1911          16377003                       1050000                 20060701                        70                     No MI
   1912          16375840                        221900                 20060901               79.98999786                     No MI
   1913          16375860                        139568                 20060901                        80                     No MI
   1914          16375882                        552000                 20060801                        80                     No MI
   1915          16375886                        524000                 20060901                        80                     No MI
   1916          16375893                        308000                 20060801                        80                     No MI
   1917          16375933                        122500                 20060801                        70                     No MI
   1918          16375962                        420000                 20060801                        70                     No MI
   1919          16375974                       1855000                 20060901                        70                     No MI
   1920          16375992                       1470000                 20060801                        70                     No MI
   1921          16377032                        641800                 20060901               79.81999969                     No MI
   1922          16377033                        107250                 20060901                        65                     No MI
   1923          16377069                        487500                 20060801                        75                     No MI
   1924          16377076                        519650                 20060801               74.98999786                     No MI
   1925          16377084                        316060                 20060801                        80                     No MI
   1926          16376034                        112500                 20060801                        75                     No MI
   1927          16376055                        192000                 20060901                        80                     No MI
   1928          16376073                        189000                 20060901                        70                     No MI
   1929          16376110                        150392                 20060901                        80                     No MI
   1930          16376177                        567900                 20060801               79.98999786                     No MI
   1931          16376186                        520650                 20060801                        80                     No MI
   1932          16377113                        507030                 20060901                        75                     No MI
   1933          16377125                        248639                 20060901                        70                     No MI
   1934          16377138                        111157                 20060801                        80                     No MI
   1935          16375150                        405000                 20060901                        75                     No MI
   1936          16375181                        508000                 20060901                        80                     No MI
   1937          16375223                        602000                 20060901                        80                     No MI
   1938          16375240                        627000                 20060901                        80                     No MI
   1939          16375241                        580000                 20060901                        80                     No MI
   1940          16374927                        222400                 20060901                        80                     No MI
   1941          16374949                        864000                 20060901                        80                     No MI
   1942          16374980                        259560                 20060901                        80                     No MI
   1943          16374985                        136900                 20060901                        80                     No MI
   1944          16375051                        600000                 20060801                        80                     No MI
   1945          16375062                        385360                 20060901                        80                     No MI
   1946          16375073                        102750                 20060901                        75                     No MI
   1947          16375018                        506428                 20060901                        80                     No MI
   1948          16375034                        122400                 20060801                        80                     No MI
   1949          16375097                        680000                 20060801                        80                     No MI
   1950          16191855                        336000                 20060701               79.05999756                     No MI
   1951          16342025                        264784                 20060901                        80                     No MI
   1952          16342037                         83900                 20060801               64.94000244                     No MI
   1953          16342043                         88699                 20060801                        65                     No MI
   1954          16342047                        372000                 20060901                        80                     No MI
   1955          16342053                         93180                 20060801                        65                     No MI
   1956          16342056                        111200                 20060701                        80                     No MI
   1957          16341988                       1338750                 20060901                        75                     No MI
   1958          16341997                        411200                 20060801                        80                     No MI
   1959          16341951                        218400                 20060701                        80                     No MI
   1960          16369775                        788000                 20060801                        80                     No MI
   1961          16368886                        455308                 20060801                        80                     No MI
   1962          16369777                       1800000                 20060801                        72                     No MI
   1963          16371261                        810000                 20060801               61.83000183                     No MI
   1964          16371262                        468000                 20060801                        80                     No MI
   1965          16371264                        570000                 20060801               68.66999817                     No MI
   1966          16371265                       1180000                 20060801               46.27000046                     No MI
   1967          16371267                        639200                 20060801                        80                     No MI
   1968          16369780                        650000                 20060801               76.55999756                     No MI
   1969          16369784                        428726                 20060801               75.23000336                     No MI
   1970          16368893                        471000                 20060701               79.98999786                     No MI
   1971          16368896                        691000                 20060801               51.95000076                     No MI
   1972          16369789                       1237500                 20060801                        75                     No MI
   1973          16371279                        650000                 20060801               78.79000092                     No MI
   1974          16556127                        524720                 20060801                        80                     No MI
   1975          16369017                        638300                 20060801                        80                     No MI
   1976          16556128                        681750                 20060801                        75                     No MI
   1977          16369951                        471200                 20060801                        80                     No MI
   1978          16369954                        640000                 20060801                        80                     No MI
   1979          16369793                        584176                 20060801                        80                     No MI
   1980          16369956                        600000                 20060801               61.22000122                     No MI
   1981          16369795                        650000                 20060801               75.13999939                     No MI
   1982          16369957                        600000                 20060801               61.29000092                     No MI
   1983          16369796                       1000000                 20060801               64.09999847                     No MI
   1984          16369958                        680000                 20060801                        80                     No MI
   1985          16369798                       1162500                 20060801                        75                     No MI
   1986          16371440                        936000                 20060801                        80                     No MI
   1987          16371280                        705000                 20060801                        75                     No MI
   1988          16371282                        576000                 20060801                        80                     No MI
   1989          16371283                        957000                 20060701               57.47999954                     No MI
   1990          16371285                       1428000                 20060801                        80                     No MI
   1991          16371286                       1985000                 20060801               62.90000153                     No MI
   1992          16371287                       1160000                 20060801                        80                     No MI
   1993          16371288                        550000                 20060801               78.56999969                     No MI
   1994          16369962                        576000                 20060801                        80                     No MI
   1995          16369965                        568000                 20060801                        80                     No MI
   1996          16369968                        528000                 20060801                        80                     No MI
   1997          16371290                        532000                 20060801                        80                     No MI
   1998          16371456                        440000                 20060801                        80                     No MI
   1999          16371299                        424000                 20060801                        80                     No MI
   2000          16558872                        724550                 20060801               55.72999954                     No MI
   2001          16558861                       1065765                 20060901                        70                     No MI
   2002          16558865                        457200                 20060701                        80                     No MI
   2003          16369974                        464000                 20060801                        80                     No MI
   2004          16369975                        810000                 20060801               60.90000153                     No MI
   2005          16558869                        471200                 20060801                        80                     No MI
   2006          16369978                        476000                 20060801               79.33000183                     No MI
   2007          16369979                       1920000                 20060801                        80                     No MI
   2008          16558873                        490150                 20060901                        80                     No MI
   2009          16369985                        637500                 20060801                        75                     No MI
   2010          16558881                        535200                 20060901                        80                     No MI
   2011          16558886                        502212                 20060801                        80                     No MI
   2012          16558889                        610600                 20060801                        80                     No MI
   2013          16370753                        680404                 20060801                        80                     No MI
   2014          16371489                        608000                 20060801                        80                     No MI
   2015          16558892                        458850                 20060701               79.98999786                     No MI
   2016          16558894                        513878                 20060801                        80                     No MI
   2017          16558897                       1000000                 20060801               47.61999893                     No MI
   2018          16558899                        490250                 20060801               79.98999786                     No MI
   2019          16370922                        431200                 20060701                        80                     No MI
   2020          16371490                        465000                 20060801               54.70999908                     No MI
   2021          16370923                        431200                 20060701                        80                     No MI
   2022          16371491                        589600                 20060801                        80                     No MI
   2023          16371492                        540000                 20060801                     66.75                     No MI
   2024          16371493                        750000                 20060801               72.45999908                     No MI
   2025          16370926                        146320                 20060701                        80                     No MI
   2026          16371494                        650000                 20060801               48.97999954                     No MI
   2027          16370934                        256000                 20060701                        80                     No MI
   2028          16370775                        500000                 20060801               76.34999847                     No MI
   2029          16370940                        223920                 20060701                        80                     No MI
   2030          16556116                        610000                 20060701               69.31999969                     No MI
   2031          16369007                        529500                 20060801               76.95999908                     No MI
   2032          16556117                        526100                 20060701                        80                     No MI
   2033          16369008                        570000                 20060701               74.02999878                     No MI
   2034          16556118                        550000                 20060701               67.90000153                     No MI
   2035          16556119                        746250                 20060701                        75                     No MI
   2036          16370796                        480000                 20060701                        80                     No MI
   2037          16556121                        750000                 20060801                        75                     No MI
   2038          16369012                        464000                 20060801                        80                     No MI
   2039          16556122                        588750                 20060901                        75                     No MI
   2040          16556124                        618500                 20060701               79.29000092                     No MI
   2041          16556125                        450000                 20060801                        72                     No MI
   2042          16556130                        544000                 20060801                        80                     No MI
   2043          16556131                        440000                 20060901                        80                     No MI
   2044          16556132                        966000                 20060601                      69.5                     No MI
   2045          16556133                        744500                 20060901               72.27999878                     No MI
   2046          16556134                        550000                 20060701               77.45999908                     No MI
   2047          16556135                        940000                 20060801                        80                     No MI
   2048          16370186                        760000                 20060801                        80                     No MI
   2049          16370187                        760000                 20060801                        80                     No MI
   2050          16370188                        574400                 20060801                        80                     No MI
   2051          16369751                        576000                 20060801                        80                     No MI
   2052          16369592                        620000                 20060801               70.44999695                     No MI
   2053          16369756                        859600                 20060801               78.15000153                     No MI
   2054          16369759                        639200                 20060801                        80                     No MI
   2055          16371082                        498000                 20060801               73.23999786                     No MI
   2056          16371085                        787500                 20060801                        75                     No MI
   2057          16370194                        506400                 20060801                        80                     No MI
   2058          16370196                        431200                 20060801                        80                     No MI
   2059          16369926                        425000                 20060801                        85           United Guaranty
   2060          16369766                       1820000                 20060801                        80                     No MI
   2061          16371411                        543636                 20060801                        80                     No MI
   2062          16371251                        491000                 20060801               77.94000244                     No MI
   2063          16371091                       1120000                 20060801                        80                     No MI
   2064          16371417                        588000                 20060801                        80                     No MI
   2065          16371259                        528500                 20060801               77.72000122                     No MI
   2066          16372111                        744000                 20060801                        80                     No MI
   2067          16372325                        784000                 20060901                        80                     No MI
   2068          16372337                        188625                 20060901               74.84999847                     No MI
   2069          16372353                         68800                 20060901                        80                     No MI
   2070          16372394                        152000                 20060701                        80                     No MI
   2071          16374760                        294000                 20060901                        70                     No MI
   2072          16374792                        187200                 20060901                        80                     No MI
   2073          16374813                        164500                 20060901                        70                     No MI
   2074          16374823                        232800                 20060801                        80                     No MI
   2075          16374828                         91000                 20060801                        65                     No MI
   2076          16374841                        448000                 20060801                        80                     No MI
   2077          16374848                        232800                 20060801                        80                     No MI
   2078          16374859                        273000                 20060901                        65                     No MI
   2079          16372158                        190500                 20060801                        75                     No MI
   2080          16372169                        965000                 20060801               79.41999817                     No MI
   2081          16372172                        223960                 20060901                        80                     No MI
   2082          16372254                        147000                 20060901                        70                     No MI
   2083          16374885                       1890000                 20060801                        70                     No MI
   2084          16374896                        196950                 20060801               74.98000336                     No MI
   2085          16374906                        187700                 20060801               74.98999786                     No MI
   2086          16374910                        552000                 20060801               79.98999786                     No MI
   2087          16368363                        234000                 20060901               69.97000122                     No MI
   2088          16368375                        183920                 20060801               74.63999939                     No MI
   2089          16368378                         71750                 20060801                        70                     No MI
   2090          16368392                        130340                 20060801                        80                     No MI
   2091          16368395                        154038                 20060801                        80                     No MI
   2092          16368412                        255500                 20060801                        70                     No MI
   2093          16368413                        159200                 20060901                        80                     No MI
   2094          16368417                        183920                 20060901                        80                     No MI
   2095          16368420                        430400                 20060801                        80                     No MI
   2096          16368435                        143920                 20060901                        80                     No MI
   2097          16368437                       1355100                 20060901                        75                     No MI
   2098          16368452                        179920                 20060901                        80                     No MI
   2099          16368511                        270000                 20060901                        75                     No MI
   2100          16368516                        442000                 20060901                        65                     No MI
   2101          16368517                        109500                 20060801                        75                     No MI
   2102          16368526                        202500                 20060801                        75                     No MI
   2103          16368531                        194000                 20060901                        80                     No MI
   2104          16368540                        424000                 20060801                        80                     No MI
   2105          16368558                        168000                 20060901                        80                     No MI
   2106          16368570                        572000                 20060901                        80                     No MI
   2107          16368576                        440000                 20060901                        80                     No MI
   2108          16368589                       1400000                 20060901                        70                     No MI
   2109          16368602                        201336                 20060901                        80                     No MI
   2110          16368604                        456136                 20060901                        80                     No MI
   2111          16368619                        332000                 20060901                        80                     No MI
   2112          16368640                        105000                 20060801                        70                     No MI
   2113          16368677                         89999                 20060801               78.26000214                     No MI
   2114          16368678                        192500                 20060901                     68.75                     No MI
   2115          16368683                        230320                 20060901                        80                     No MI
   2116          16371792                        175120                 20060801                        80                     No MI
   2117          16371794                        179319                 20060901                        80                     No MI
   2118          16371840                        292000                 20060801                        80                     No MI
   2119          16371850                       1425000                 20060801                        75                     No MI
   2120          16371970                        493620                 20060901                        80                     No MI
   2121          16371977                        209600                 20060801                        80                     No MI
   2122          16371992                        302625                 20060801                        75                     No MI
   2123          16372002                        234030                 20060801                        80                     No MI
   2124          16371854                        957000                 20060801                     79.75                     No MI
   2125          16371885                        188000                 20060901                        80                     No MI
   2126          16371908                        453499                 20060801                        80                     No MI
   2127          16371909                        254940                 20060901               79.91999817                     No MI
   2128          16372035                       1410000                 20060901               74.91000366                     No MI
   2129          16371915                         67500                 20060801               77.58999634                     No MI
   2130          16372062                        108500                 20060901                        70                     No MI
   2131          16372068                        189192                 20060901                        80                     No MI
   2132          16372088                        125223                 20060901                        70                     No MI
   2133          16371928                        432000                 20060901                        80                     No MI
   2134          16371958                        720000                 20060801                        80                     No MI
   2135          16371963                        259992                 20060801                        80                     No MI
   2136          16341944                        278400                 20060801                        80                     No MI
   2137          16341933                        186830                 20060901                        70                     No MI
   2138          16306190                        280000                 20060701                        80                     No MI
   2139          16306193                        304250                 20060701               79.98999786                     No MI
   2140          16306194                         82200                 20060701                        80                     No MI
   2141          16306210                        111200                 20060601                        80                     No MI
   2142          16306236                        672000                 20060801                        80                     No MI
   2143          16306256                        699200                 20060701                        80                     No MI
   2144          16306257                        937500                 20060701                        75                     No MI
   2145          16306266                       1143750                 20060810                        75                     No MI
   2146          16543869                        172000                 20060901                        80                     No MI
   2147          16543871                        184000                 20060901                        80                     No MI
   2148          16404496                        356250                 20060901                        75                     No MI
   2149          16404499                        248000                 20060901                        80                     No MI
   2150          16404503                        360000                 20060901                        80                     No MI
   2151          16404505                        650000                 20060901                     79.75                     No MI
   2152          16404508                         95700                 20060901                     79.75                     No MI
   2153          16419362                        520000                 20060901                        80                     No MI
   2154          16419373                        320000                 20060801                        80                     No MI
   2155          16543868                        339200                 20060901                        80                     No MI
   2156          16393733                        360000                 20060801                        80                     No MI
   2157          16393734                        393000                 20060801               66.61000061                     No MI
   2158          16393740                        220000                 20060801                        80                     No MI
   2159          16393743                        368850                 20060801                        80                     No MI
   2160          16397390                        255000                 20060801               45.54000092                     No MI
   2161          16397395                        304000                 20060701                        80                     No MI
   2162          16397396                        376000                 20060801                        80                     No MI
   2163          16397399                        400000                 20060501                        80                     No MI
   2164          16397421                        411450                 20060801               76.91000366                     No MI
   2165          16397467                        168500                 20060801               79.98999786                     No MI
   2166          16397498                        560000                 20060801               76.70999908                     No MI
   2167          16397501                        325000                 20060801                     77.75                     No MI
   2168          16397514                        444000                 20060901                        80                     No MI
   2169          16397570                        328000                 20060801                        80                     No MI
   2170          16397573                        380800                 20060801                        80                     No MI
   2171          16404355                        348000                 20060801                        80                     No MI
   2172          16404356                        640000                 20060901                        80                     No MI
   2173          16404381                        540000                 20060901                        80                     No MI
   2174          16404397                        445700                 20060901                        80                     No MI
   2175          16404421                        336000                 20060901               77.23999786                     No MI
   2176          16404429                        136000                 20060801                        80                     No MI
   2177          16404438                        600000                 20060801                        80                     No MI
   2178          16404442                        319900                 20060901               79.98999786                     No MI
   2179          16404448                        299000                 20060901               79.73000336                     No MI
   2180          16404461                        488000                 20060901                        80                     No MI
   2181          16404463                        585000                 20060801                        65                     No MI
   2182          16404478                        521500                 20060901                        80                     No MI
   2183          16404487                        440000                 20060901                        80                     No MI
   2184          16404491                        328000                 20060901                        80                     No MI
   2185          16341924                        174832                 20060801                        80                     No MI
   2186          16341932                       1624500                 20060801               64.98000336                     No MI
   2187          16306047                        529500                 20060701               62.29000092                     No MI
   2188          16306050                        168000                 20060701                        80                     No MI
   2189          16306053                        183228                 20060701                        80                     No MI
   2190          16306093                        211986                 20060701                        80                     No MI
   2191          16306095                         90000                 20060701               51.43000031                     No MI
   2192          16306103                        136950                 20060701               69.98000336                     No MI
   2193          16306106                         40000                 20060701                        80                     No MI
   2194          16306136                        174135                 20060601                        65                     No MI
   2195          16306162                        271200                 20060701                        80                     No MI
   2196          16306164                        144000                 20060701                        80                     No MI
   2197          16306170                        111120                 20060701                        80                     No MI
   2198          16368056                       1200000                 20060901                        75                     No MI
   2199          16368084                        579200                 20060801                        80                     No MI
   2200          16368085                        581250                 20060801                        75                     No MI
   2201          16368098                         77528                 20060901                        80                     No MI
   2202          16368105                        900000                 20060901                        75                     No MI
   2203          16368120                        175000                 20060901                        70                     No MI
   2204          16368136                        168720                 20060901                        80                     No MI
   2205          16368141                        239460                 20060701                        80                     No MI
   2206          16368154                         85920                 20060801                        80                     No MI
   2207          16368165                        104000                 20060901                        80                     No MI
   2208          16368191                        640000                 20060801                        80                     No MI
   2209          16368192                        464925                 20060801                        75                     No MI
   2210          16368196                        256650                 20060901               69.98999786                     No MI
   2211          16368197                        156880                 20060901                        80                     No MI
   2212          16368222                        420000                 20060901                        80                     No MI
   2213          16368241                        203592                 20060801                        80                     No MI
   2214          16368261                         68000                 20060801                        80                     No MI
   2215          16368275                        507600                 20060801                        80                     No MI
   2216          16368276                        131800                 20060901               79.98000336                     No MI
   2217          16368294                        169550                 20060801               79.98000336                     No MI
   2218          16368298                         68960                 20060801                        80                     No MI
   2219          16368301                        448000                 20060901                        80                     No MI
   2220          16368303                        112500                 20060901                        75                     No MI
   2221          16368306                        368000                 20060901                        80                     No MI
   2222          16368322                        116000                 20060801                        80                     No MI
   2223          16368350                        187500                 20060801                        75                     No MI
   2224          16191830                        220000                 20060701                        80                     No MI
   2225          16187175                        252000                 20060601                        80                     No MI
   2226          16187252                        650000                 20060701               79.84999847                     No MI
   2227          16187259                        400000                 20060701                        80                     No MI
   2228          16188318                        196000                 20060701               46.11999893                     No MI
   2229          16191727                        256000                 20060701                        80                     No MI
   2230          16191774                        588000                 20060701                        80                     No MI
   2231          16184522                        750000                 20060701               55.56000137                     No MI
   2232          16184558                         99400                 20060801                        70                     No MI
   2233          16184570                        220000                 20060701                        80                     No MI
   2234          16184498                        652125                 20060701               74.95999908                     No MI
   2235          16184596                        155700                 20060701               64.87999725                     No MI
   2236          16184623                        188000                 20060701                        80                     No MI
   2237          16184684                        201600                 20060701                        80                     No MI
   2238          16185957                        160000                 20060701               59.25999832                     No MI
   2239          16185980                        317600                 20060701                        80                     No MI
   2240          16187185                        412000                 20060701                        80                     No MI
   2241          16187195                        106400                 20060701                        80                     No MI
   2242          16168637                        258050                 20060701                        65                     No MI
   2243          16168658                        262500                 20060701                        75                     No MI
   2244          16168522                        292000                 20060701                        80                     No MI
   2245          16168669                        643920                 20060701                        80                     No MI
   2246          16168683                        176000                 20060701                        80                     No MI
   2247          16168691                        350400                 20060701                        80                     No MI
   2248          16171493                         88000                 20060701                        80                     No MI
   2249          16171594                        393500                 20060701               62.95999908                     No MI
   2250          16180655                        253644                 20060701                        80                     No MI
   2251          16155865                        114000                 20060601                        80                     No MI
   2252          16146879                        254400                 20060801                        80                     No MI
   2253          16159956                        338552                 20060701                        80                     No MI
   2254          16153936                        128943                 20060801                        75                     No MI
   2255          16163558                        142080                 20060801                        80                     No MI
   2256          16163583                        277200                 20060701               50.86000061                     No MI
   2257          16163645                        380000                 20060701               79.97000122                     No MI
   2258          16165166                        436000                 20060701                        80                     No MI
   2259          16165295                        111930                 20060701                        70                     No MI
   2260          16153966                        176933                 20060701                        80                     No MI
   2261          16168600                        200000                 20060701                        80                     No MI
   2262          16154016                        318400                 20060701                        80                     No MI
   2263          16134405                       1950000                 20060701                        65                     No MI
   2264          16122103                        166000                 20060701                        80                     No MI
   2265          16129143                        166000                 20060701                        80                     No MI
   2266          16131078                        166000                 20060701                        80                     No MI
   2267          16131161                       1151775                 20060701                        75                     No MI
   2268          16030804                        223999                 20060201                        70                     No MI
   2269          16344201                        197400                 20060801                        70                     No MI
   2270          16344387                        635200                 20060801               79.94999695                     No MI
   2271          16344392                        576000                 20060801                        80                     No MI
   2272          16344409                        787500                 20060801                        75                     No MI
   2273          16344563                        221900                 20060801                        70                     No MI
   2274          16344582                        239900                 20060801               79.97000122                     No MI
   2275          16344611                        464060                 20060801                        80                     No MI
   2276          16344648                        169400                 20060801                        70                     No MI
   2277          16344678                         86500                 20060801               69.98000336                     No MI
   2278          16344687                        289900                 20060801               79.98000336                     No MI
   2279          16344700                        937500                 20060901                        75                     No MI
   2280          16344018                        191200                 20060801                        80                     No MI
   2281          16344024                       1470000                 20060801                        70                     No MI
   2282          16344059                        329250                 20060901                        75                     No MI
   2283          16344143                       1581125                 20060801                        65                     No MI
   2284          16344151                         80000                 20060801                        80                     No MI
   2285          16344180                         53500                 20060801               67.72000122                     No MI
   2286          16343795                        567861                 20060801                        80                     No MI
   2287          16343802                        164000                 20060901                        80                     No MI
   2288          16343830                        120832                 20060801                        75                     No MI
   2289          16343881                        319200                 20060801                        80                     No MI
   2290          16343893                        224792                 20060801                        80                     No MI
   2291          16343899                        456200                 20060801                        80                     No MI
   2292          16343907                        965250                 20060801                        65                     No MI
   2293          16343914                         69600                 20060801                        80                     No MI
   2294          16343928                        119200                 20060801                        80                     No MI
   2295          16343929                        292500                 20060801                        75                     No MI
   2296          16342573                        524900                 20060801               79.98999786                     No MI
   2297          16342587                        880000                 20060801                        80                     No MI
   2298          16343722                        435200                 20060801                        80                     No MI
   2299          16343751                        123750                 20060801               73.66000366                     No MI
   2300          16343757                       1159500                 20060801                        75                     No MI
   2301          16343768                         81600                 20060801                        80                     No MI
   2302          16343769                         97650                 20060801                        70                     No MI
   2303          16343780                        167000                 20060701                        80                     No MI
   2304          16342399                        299200                 20060701                        80                     No MI
   2305          16342410                        204000                 20060701               79.98999786                     No MI
   2306          16342413                        203000                 20060801                        70                     No MI
   2307          16342415                       1050000                 20060801                        75                     No MI
   2308          16342416                        114160                 20060801                        80                     No MI
   2309          16342421                        210000                 20060801                        75                     No MI
   2310          16342426                        144000                 20060801                        80                     No MI
   2311          16342439                        148500                 20060801               79.97000122                     No MI
   2312          16342488                       1151250                 20060801                        75                     No MI
   2313          16342519                        184000                 20060801                        80                     No MI
   2314          16342532                        359950                 20060801                        80                     No MI
   2315          16342379                        512000                 20060801               78.76999664                     No MI
   2316          16342306                        555000                 20060701                        75                     No MI
   2317          16342319                        449500                 20060901               89.98000336             GE Capital MI
   2318          16342330                        736000                 20060801                        80                     No MI
   2319          16342341                        438508                 20060801                        80                     No MI
   2320          16342283                        417000                 20060801               79.58000183                     No MI
   2321          16342238                        164500                 20060801                        70                     No MI
   2322          16342239                        108750                 20060901                        75                     No MI
   2323          16342246                        498200                 20060701                        80                     No MI
   2324          15788941                       1989400                 20060701                        70                     No MI
   2325          16304288                       1330000                 20060801                        70                     No MI
   2326          16304336                        680000                 20060801                        80                     No MI
   2327          16304347                        171850                 20060701                        70                     No MI
   2328          16304253                         98800                 20060701                        80                     No MI
   2329          16304259                        125600                 20060701                        80                     No MI
   2330          16304142                         75000                 20060801                        75                     No MI
   2331          16304184                        794950                 20060901                        75                     No MI
   2332          16304215                        510232                 20060701                        80                     No MI
   2333          16304217                         98400                 20060701                        80                     No MI
   2334          16304121                        156000                 20060701                        65                     No MI
   2335          16304124                        159250                 20060701                        65                     No MI
   2336          16304127                        162500                 20060701                        65                     No MI
   2337          16304133                        452000                 20060901                        80                     No MI
   2338          16304138                        236000                 20060701                        80                     No MI
   2339          16304140                        179600                 20060701                        80                     No MI
   2340          16407381                        244300                 20060801               69.40000153                     No MI
   2341          16407386                        192000                 20060801                        80                     No MI
   2342          16407419                         79920                 20060801                        80                     No MI
   2343          16419039                        267900                 20060901               79.98999786                     No MI
   2344          16419040                        276500                 20060901                        70                     No MI
   2345          16419049                         49520                 20060901                        80                     No MI
   2346          16407284                        310800                 20060901                        80                     No MI
   2347          16407285                        369582                 20060901                        80                     No MI
   2348          16303801                        136000                 20060701                        80                     No MI
   2349          16303837                        148000                 20060701                        80                     No MI
   2350          16303913                        360000                 20060701                        80                     No MI
   2351          16303939                        796000                 20060801                        80                     No MI
   2352          16303963                        393900                 20060701                        78                     No MI
   2353          16303974                       1173735                 20060701                        75                     No MI
   2354          16303984                        267400                 20060701                        70                     No MI
   2355          16304035                        245000                 20060801               74.23999786                     No MI
   2356          16304058                        598000                 20060901                        65                     No MI
   2357          16303584                        556000                 20060801                        80                     No MI
   2358          16303650                        250400                 20060701                        80                     No MI
   2359          16303678                        143500                 20060701               61.06000137                     No MI
   2360          16303684                        182128                 20060701                        80                     No MI
   2361          16303695                        386000                 20060701               64.87000275                     No MI
   2362          16303712                        360000                 20060701                        80                     No MI
   2363          16303714                        180720                 20060701                        80                     No MI
   2364          16303720                        116496                 20060701                        80                     No MI
   2365          16303725                        135200                 20060701                        80                     No MI
   2366          16303736                         85520                 20060701                        80                     No MI
   2367          16303739                        327992                 20060701                        80                     No MI
   2368          16303759                        436000                 20060701                        80                     No MI
   2369          16301815                        119000                 20060801                        70                     No MI
   2370          16301840                       1200000                 20060801                        75                     No MI
   2371          16301849                        187914                 20060701                        70                     No MI
   2372          16301878                        132800                 20060701                        80                     No MI
   2373          16301908                         81000                 20060701                        60                     No MI
   2374          16301911                        207900                 20060701               79.98999786                     No MI
   2375          16301804                        168000                 20060801                        80                     No MI
   2376          16339170                        610000                 20060901               50.83000183                     No MI
   2377          16301620                        412500                 20060701                        75                     No MI
   2378          16301628                        464000                 20060701                        80                     No MI
   2379          16301656                        810000                 20060701                        75                     No MI
   2380          16301666                        178400                 20060801                        80                     No MI
   2381          16301697                        402400                 20060701                        80                     No MI
   2382          16301719                        180700                 20060701                        65                     No MI
   2383          16301756                        180000                 20060701                        80                     No MI
   2384          16301769                        106400                 20060801               68.65000153                     No MI
   2385          16301779                       1000000                 20060801               77.51999664                     No MI
   2386          16301783                        208000                 20060701                        80                     No MI
   2387          16301785                        160000                 20060701                        80                     No MI
   2388          16301453                        256403                 20060701                        80                     No MI
   2389          16301548                         79800                 20060801                        75                     No MI
   2390          16301576                         89600                 20060801                        80                     No MI
   2391          16301580                        140199                 20060701                        90              Republic MIC
   2392          16301586                        180000                 20060701                        80                     No MI
   2393          16301593                        318400                 20060701                        80                     No MI
   2394          16301594                        186800                 20060901                        80                     No MI
   2395          16301602                        231999                 20060701                        80                     No MI
   2396          16335720                        348000                 20060901                        80                     No MI
   2397          16339106                        779127                 20060901                        80                     No MI
   2398          16339136                        172500                 20060901                        75                     No MI
   2399          16339144                        188000                 20060801                        80                     No MI
   2400          16301421                        567000                 20060701                        70                     No MI
   2401          16335533                        455000                 20060801               43.33000183                     No MI
   2402          16367994                        580000                 20060801                        80                     No MI
   2403          16335571                        440296                 20060801                        80                     No MI
   2404          16335601                        220962                 20060801               72.44999695                     No MI
   2405          16335637                       1382500                 20060801                        70                     No MI
   2406          16335646                         63000                 20060801                        70                     No MI
   2407          16335664                        151947                 20060801                        80                     No MI
   2408          16335670                        480000                 20060801                        80                     No MI
   2409          16335675                        229024                 20060801                        80                     No MI
   2410          16335689                        171920                 20060801                        80                     No MI
   2411          16332103                        720000                 20060801                        80                     No MI
   2412          16332154                        147720                 20060801                        75                     No MI
   2413          16332171                        408000                 20060501                        80                     No MI
   2414          16332176                        383920                 20060501                        80                     No MI
   2415          16335166                        779250                 20060801                        80                     No MI
   2416          16335201                        519950                 20060801                        80                     No MI
   2417          16335208                        840000                 20060801                        70                     No MI
   2418          16335217                       1300000                 20060801                        65                     No MI
   2419          16335270                         88484                 20060801                        65                     No MI
   2420          16335273                         96798                 20060801                        65                     No MI
   2421          16335278                        106400                 20060901                        70                     No MI
   2422          16335286                        468962                 20060801                        80                     No MI
   2423          16335293                        239992                 20060801                        80                     No MI
   2424          16335387                        234400                 20060801               79.73000336                     No MI
   2425          16335406                        372800                 20060801               79.98999786                     No MI
   2426          16335412                        595000                 20060801                        70                     No MI
   2427          16335463                         68000                 20060801                        80                     No MI
   2428          16335481                        201880                 20060801                        80                     No MI
   2429          16335497                        677000                 20060801               79.65000153                     No MI
   2430          16335500                        293500                 20060801               64.93000031                     No MI
   2431          16335501                        158250                 20060801                        75                     No MI
   2432          16167395                        256000                 20060401                        80                     No MI
   2433          16166691                        637000                 20060501                        70                     No MI
   2434          16045848                        993750                 20060401                        75                     No MI
   2435          15645251                        203400                 20050801                        90      Mortgage Guaranty In
   2436          15774909                         40000                 19991201                        50                     No MI
   2437          16341873                        540000                 20060801                        80                     No MI
   2438          16339898                        620000                 20060801                        80                     No MI
   2439          16187675                        438750                 20060501                        65                     No MI
   2440          16187677                        169000                 20060501                        65                     No MI
   2441          16187678                        318500                 20060501                        65                     No MI
   2442          16187679                        161850                 20060501                        65                     No MI
   2443          16187681                        193600                 20060501                        80                     No MI
   2444          16187682                        343200                 20060501                        65                     No MI
   2445          16187686                        312000                 20060501                        65                     No MI
   2446          16187688                        279920                 20060501                        80                     No MI
   2447          16187689                        250000                 20060501               42.22999954                     No MI
   2448          16187693                        324000                 20060501                        80                     No MI
   2449          16187696                        148000                 20060501                        80                     No MI
   2450          16185757                        384000                 20060501                        80                     No MI
   2451          16185758                        180000                 20060501                        80                     No MI
   2452          16185759                        110000                 20060501                        50                     No MI
   2453          16185760                        192000                 20060501                        80                     No MI
   2454          16185761                        182000                 20060501                        80                     No MI
   2455          16185762                        236000                 20060501                        80                     No MI
   2456          16185763                        332500                 20060501                        70                     No MI
   2457          16185764                        400000                 20060501                        80                     No MI
   2458          16185765                        416000                 20060501                        80                     No MI
   2459          16195615                        496000                 20060601                        80                     No MI
   2460          16146689                        199500                 20060201                        70                     No MI
   2461          16146690                        500000                 20051201               68.97000122                     No MI
   2462          16146694                        686000                 20051201                        70                     No MI
   2463          16146695                        300602                 20051101                        80                     No MI
   2464          16146696                        234500                 20051201                        70                     No MI
   2465          16146698                        287000                 20051201                        70                     No MI
   2466          16146699                        220000                 20051201               33.84999847                     No MI
   2467          16146700                         92000                 20051101                        80                     No MI
   2468          16146701                        176000                 20051201                        80                     No MI
   2469          16146702                        200800                 20051101                        80                     No MI
   2470          16146704                        770000                 20051201                        70                     No MI
   2471          16146705                        126000                 20051201                        70                     No MI
   2472          16146706                        277500                 20060101                        74                     No MI
   2473          16146711                         52500                 20060101                        70                     No MI
   2474          16146713                        227700                 20051201                        90                       YES
   2475          16146716                        269500                 20060101                        70                     No MI
   2476          16146717                        323400                 20051201                        70                     No MI
   2477          16146719                        157600                 20051201                        80                     No MI
   2478          16146720                        102130                 20051201                        70                     No MI
   2479          16146722                         58400                 20060101                        80                     No MI
   2480          16146723                        303100                 20051201                        70                     No MI
   2481          16146724                        147350                 20051201                        70                     No MI
   2482          16146726                        112000                 20060101                        80                     No MI
   2483          16146727                        476000                 20051201                        70                     No MI
   2484          16146728                        115500                 20060101                        70                     No MI
   2485          16146729                        359650                 20060101               79.91999817                     No MI
   2486          16146732                        207200                 20051201                        70                     No MI
   2487          16146734                        145125                 20051201                        75                     No MI
   2488          16146736                         52500                 20060101                        70                     No MI
   2489          16146737                         72000                 20060101                        80                     No MI
   2490          16146738                        189000                 20060201                        70                     No MI
   2491          16146740                        168920                 20060101                        80                     No MI
   2492          16146742                        273000                 20060401                        70                     No MI
   2493          16146743                         94500                 20060101               69.48999786                     No MI
   2494          16146745                         71250                 20060101                        75                     No MI
   2495          16146746                        417000                 20060201               64.15000153                     No MI
   2496          16146747                        245200                 20060101               69.98999786                     No MI
   2497          16146749                        563000                 20060101               64.94000244                     No MI
   2498          16146750                         87500                 20060201                        70                     No MI
   2499          16146751                       1099525                 20060201                        70                     No MI
   2500          16146753                         93600                 20060201                        80                     No MI
   2501          16146755                        186500                 20060201               79.98000336                     No MI
   2502          16146756                        896000                 20060101                        70                     No MI
   2503          16146757                        144900                 20060201                        70                     No MI
   2504          16146758                        301000                 20060101                        70                     No MI
   2505          16146759                        180000                 20060201                        80                     No MI
   2506          16146760                        184000                 20060201                        80                     No MI
   2507          16146761                        231000                 20060401                        70                     No MI
   2508          16146762                        279920                 20060201                        80                     No MI
   2509          16146765                         87850                 20060201                        70                     No MI
   2510          16146766                        209930                 20060201                        70                     No MI
   2511          16146767                        417000                 20060201               69.62000275                     No MI
   2512          16146770                        650000                 20060201               77.40000153                     No MI
   2513          16146771                        184800                 20060201                        80                     No MI
   2514          16146772                        245980                 20060201                        70                     No MI
   2515          16146777                        175000                 20060201               66.04000092                     No MI
   2516          16146778                        911250                 20060201                        75                     No MI
   2517          16146779                        120000                 20060301                        80                     No MI
   2518          16146780                        120000                 20060301                        80                     No MI
   2519          16146781                        120000                 20060301                        80                     No MI
   2520          16146782                        120000                 20060301                        80                     No MI
   2521          16146783                        120000                 20060301                        80                     No MI
   2522          16146784                        120000                 20060301                        80                     No MI
   2523          16146785                        255000                 20060301               69.86000061                     No MI
   2524          16146786                        327200                 20060201                        80                     No MI
   2525          16146787                        538500                 20060301                        75                     No MI
   2526          16146788                         99200                 20060201                        80                     No MI
   2527          16146789                        650000                 20060301               72.22000122                     No MI
   2528          16146790                        287000                 20060201                        70                     No MI
   2529          16146791                        244750                 20060201                        70                     No MI
   2530          16146793                        304400                 20060301               69.98999786                     No MI
   2531          16146794                        132720                 20060501                        70                     No MI
   2532          16146795                        216930                 20060501                        70                     No MI
   2533          16146796                        213430                 20060401                        70                     No MI
   2534          16146797                        283430                 20060501                        70                     No MI
   2535          16146798                        143500                 20060501                        70                     No MI
   2536          16146799                        137925                 20060501                        75                     No MI
   2537          16146800                        106400                 20060401                        70                     No MI
   2538          16146801                        140000                 20060501                        70                     No MI
   2539          16146804                         73500                 20060501                        70                     No MI
   2540          16146808                        665000                 20060501               68.91000366                     No MI
   2541          16146809                        367000                 20060501               63.27999878                     No MI
   2542          16146810                        112000                 20060501                        70                     No MI
   2543          16146811                        178500                 20060501                        70                     No MI
   2544          16146815                        252000                 20050801                        70                     No MI
   2545          16146816                        305000                 20050901               61.31000137                     No MI
   2546          16146819                        137000                 20050901               52.68999863                     No MI
   2547          16146821                        184000                 20050901                        80                     No MI
   2548          16146822                         92720                 20050901                        80                     No MI
   2549          16146823                        293384                 20050901                        80                     No MI
   2550          16146825                        500000                 20050901               78.62000275                     No MI
   2551          16146827                         86800                 20051001                        70                     No MI
   2552          16146828                        196000                 20050901               65.98999786                     No MI
   2553          16146831                        452000                 20050901                        80                     No MI
   2554          16146833                        245250                 20050901               79.98999786                     No MI
   2555          16146834                        148500                 20051001                        90           Radian Guaranty
   2556          16146837                        210000                 20051001                        70                     No MI
   2557          16146838                         74600                 20050901               79.36000061                     No MI
   2558          16146844                        202750                 20060501                        80                     No MI
   2559          16146849                        674000                 20060201               74.06999969                     No MI
   2560          16146850                         61500                 20051101               70.05000305                     No MI
   2561          16146852                         84000                 20051101                        70                     No MI
   2562          16146853                         43920                 20051101                        80                     No MI
   2563          16146855                        485100                 20051001                        70                     No MI
   2564          16146856                        117530                 20060501                        70                     No MI
   2565          16146858                         63000                 20051101               61.45999908                     No MI
   2566          16146859                        112000                 20051201                        80                     No MI
   2567          16146861                        277600                 20060101                        80                     No MI
   2568          16146862                        202900                 20051101               79.98999786                     No MI
   2569          16162515                        332500                 20060501               94.73000336      Mortgage Guaranty In
   2570          16162516                        232000                 20060301               74.83999634                     No MI
   2571          16162517                        109250                 20060401                        95      Mortgage Guaranty In
   2572          16162518                        121600                 20060501                        80                     No MI
   2573          16162519                        201900                 20060401               79.98000336                     No MI
   2574          16407110                        150500                 20060901                        70                     No MI
   2575          16407127                        108750                 20060901                        75                     No MI
   2576          16407129                        143680                 20060901                        80                     No MI
   2577          16407140                        171920                 20060901                        80                     No MI
   2578          16407141                        128500                 20060701               49.41999817                     No MI
   2579          16407144                        104000                 20060901                        80                     No MI
   2580          16407148                        108750                 20060901                        75                     No MI
   2581          16407159                        317137                 20060801                        80                     No MI
   2582          16407185                         84460                 20060901                        80                     No MI
   2583          16407189                        113600                 20060901                        80                     No MI
   2584          16545295                        225520                 20061001                        80                     No MI
   2585          16540471                        153750                 20060901                        75                     No MI
   2586          16540478                        164000                 20060901                        80                     No MI
   2587          16540482                        160800                 20060901                        80                     No MI
   2588          16540491                        283545                 20060901                        80                     No MI
   2589          16540675                        350503                 20060901                        75                     No MI
   2590          16543917                        346825                 20060901               70.62999725                     No MI
   2591          16543937                        203000                 20060901                        70                     No MI
   2592          16468585                        317000                 20060901               74.58999634                     No MI
   2593          16468608                        252320                 20060901                        80                     No MI
   2594          16468612                        124295                 20060901                        75                     No MI
   2595          16468616                        232000                 20060901                        80                     No MI
   2596          16540100                        164800                 20060801                        80                     No MI
   2597          16540124                        222240                 20060901                        80                     No MI
   2598          16540225                        203574                 20060901                        70                     No MI
   2599          16540290                        626084                 20060901                        80                     No MI
   2600          16540297                        383250                 20060901               74.97000122                     No MI
   2601          16540303                        260000                 20060901                        80                     No MI
   2602          16540355                        335622                 20060901                        80                     No MI
   2603          16468493                        399100                 20060901               79.98000336                     No MI
   2604          16468168                        612500                 20060901                        70                     No MI
   2605          16468187                        113700                 20060901               79.98999786                     No MI
   2606          16468238                        780000                 20060901                        80                     No MI
   2607          16422589                        131175                 20060901                        75                     No MI
   2608          16422596                        269750                 20060901                        65                     No MI
   2609          16422598                        146250                 20060901                        75                     No MI
   2610          16422664                        140000                 20060801                        80                     No MI
   2611          16422667                        122800                 20060901                        80                     No MI
   2612          16422685                        289458                 20060701                        80                     No MI
   2613          16422693                        351943                 20060901                        80                     No MI
   2614          16422716                        417000                 20060901               78.37999725                     No MI
   2615          16422785                        152000                 20060901                        80                     No MI
   2616          16422789                        171920                 20060901                        80                     No MI
   2617          16422799                        176928                 20060901                        80                     No MI
   2618          16422872                        112000                 20060901               72.26000214                     No MI
   2619          16422921                        175200                 20060901                        80                     No MI
   2620          16422984                        192000                 20060901                        80                     No MI
   2621          16422999                        600000                 20060901                        80                     No MI
   2622          16423008                        323200                 20060901                        80                     No MI
   2623          16423009                        244000                 20060901                        80                     No MI
   2624          16423013                         88800                 20060901                        80                     No MI
   2625          16387122                        198609                 20060901                        80                     No MI
   2626          16387156                         97748                 20060801                        80                     No MI
   2627          16387163                        257000                 20060801               43.56000137                     No MI
   2628          16387198                        295650                 20060801               79.98999786                     No MI
   2629          16387289                        163730                 20060901                        70                     No MI
   2630          16387320                        226850                 20060901               74.98999786                     No MI
   2631          16387325                        980000                 20060801                        80                     No MI
   2632          16387343                        154500                 20060901                        75                     No MI
   2633          16387346                        256000                 20060801                        80                     No MI
   2634          16387469                        435950                 20060901               79.98999786                     No MI
   2635          16387484                         87000                 20060901                        75                     No MI
   2636          16420697                        267992                 20060901                        80                     No MI
   2637          16420711                         91000                 20060901                        70                     No MI
   2638          16420759                        499920                 20060901                        80                     No MI
   2639          16420761                        220000                 20060901                        80                     No MI
   2640          16420773                        147200                 20060901                        80                     No MI
   2641          16420779                        362400                 20060901                        80                     No MI
   2642          16422481                        375400                 20060901               79.95999908                     No MI
   2643          16384206                        136000                 20060901                        80                     No MI
   2644          16384224                        380625                 20060901                        75                     No MI
   2645          16384232                        480000                 20060901                        80                     No MI
   2646          16384234                        537500                 20060801               79.98999786                     No MI
   2647          16384263                        138750                 20060801                        75                     No MI
   2648          16384264                        557000                 20060801                        80                     No MI
   2649          16384267                        252712                 20060901                        80                     No MI
   2650          16384279                        542800                 20060801               79.98999786                     No MI
   2651          16384315                        325750                 20060901               79.98999786                     No MI
   2652          16384378                        261600                 20060801                        80                     No MI
   2653          16384387                        101500                 20060801                        70                     No MI
   2654          16384407                        136000                 20060901                        80                     No MI
   2655          16384420                         99000                 20060901                        75                     No MI
   2656          16384427                        152404                 20060901               77.94999695                     No MI
   2657          16384430                        416000                 20060901                        80                     No MI
   2658          16384438                        200000                 20060901                        80                     No MI
   2659          16384462                         62250                 20060901                        75                     No MI
   2660          16384479                        182000                 20060901               74.98999786                     No MI
   2661          16384502                        248150                 20060801                        80                     No MI
   2662          16384506                        525000                 20060901                        70                     No MI
   2663          16384508                        504000                 20060901                        80                     No MI
   2664          16384522                        960000                 20060901                        80                     No MI
   2665          16384543                        152625                 20060901                        75                     No MI
   2666          16384555                        372000                 20060901                        80                     No MI
   2667          16387107                        240000                 20060801                        80                     No MI
   2668          16384089                        246969                 20060901               73.29000092                     No MI
   2669          16384091                        256000                 20060901                        80                     No MI
   2670          16384095                        189564                 20060901               79.98000336                     No MI
   2671          16384117                        143900                 20060901               79.98999786                     No MI
   2672          16384119                        181900                 20060901               69.98999786                     No MI
   2673          16384135                        693000                 20060901                        70                     No MI
   2674          16384173                        965250                 20060901                        65                     No MI
   2675          16378618                        987000                 20060901                        70                     No MI
   2676          16378637                        337500                 20060901                        75                     No MI
   2677          16382719                        572000                 20060901                        80                     No MI
   2678          16382726                         95120                 20060901                        80                     No MI
   2679          16382733                        114320                 20060901                        80                     No MI
   2680          16382762                        121600                 20060901                        80                     No MI
   2681          16382764                         73500                 20060901                        70                     No MI
   2682          16382775                        462800                 20060901                        65                     No MI
   2683          16382824                        196000                 20060901                        80                     No MI
   2684          16382825                         59400                 20060901                        80                     No MI
   2685          16382877                        500000                 20060801                        80                     No MI
   2686          16382885                        300000                 20060801               63.04000092                     No MI
   2687          16382888                        312000                 20060801                        80                     No MI
   2688          16382912                        120000                 20060901                        80                     No MI
   2689          16382925                        252000                 20060901                        60                     No MI
   2690          16382949                        366000                 20060901                        80                     No MI
   2691          16382982                        102130                 20060901                        70                     No MI
   2692          16383013                        475000                 20060801               54.25999832                     No MI
   2693          16383039                        312000                 20060901               78.98999786                     No MI
   2694          16383043                        511920                 20060901                        80                     No MI
   2695          16383066                       1000000                 20060901               72.45999908                     No MI
   2696          16383075                        328000                 20060901                        80                     No MI
   2697          16383105                        147200                 20060901                        80                     No MI
   2698          16383111                        264000                 20060901                        80                     No MI
   2699          16383113                        392000                 20060801                        80                     No MI
   2700          16383132                        214300                 20060801               79.98999786                     No MI
   2701          16383207                        347200                 20060901                        80                     No MI
   2702          16383223                        386300                 20060901               79.98999786                     No MI
   2703          16383251                        728000                 20060901                        65                     No MI
   2704          16383256                        177750                 20060901                        75                     No MI
   2705          16383260                        132900                 20060901               69.98000336                     No MI
   2706          16383263                        184400                 20060901               74.98999786                     No MI
   2707          16383306                        146160                 20060801                        80                     No MI
   2708          16383320                        705000                 20060901                        75                     No MI
   2709          16383326                        228000                 20060901                        80                     No MI
   2710          16383999                         99200                 20060901                        80                     No MI
   2711          16384005                        277740                 20060901               79.80999756                     No MI
   2712          16384018                         86400                 20060801                        80                     No MI
   2713          16384024                        203000                 20060901                        70                     No MI
   2714          16384025                        193900                 20060801                        80                     No MI
   2715          16384036                        465600                 20060801                        80                     No MI
   2716          16384038                        492000                 20060801                        80                     No MI
   2717          16384066                        560000                 20060901                        80                     No MI
   2718          16377558                        232000                 20060901               79.44999695                     No MI
   2719          16378077                        508000                 20060901                        80                     No MI
   2720          16378090                        308000                 20060901                        80                     No MI
   2721          16378107                         95250                 20060901                        75                     No MI
   2722          16378114                        246360                 20060901                        80                     No MI
   2723          16378126                        112000                 20060901                        80                     No MI
   2724          16378143                        192500                 20060801                        50                     No MI
   2725          16378171                        144000                 20060901                        80                     No MI
   2726          16378179                        497392                 20060801                        80                     No MI
   2727          16378217                        559500                 20060801                        80                     No MI
   2728          16378230                       1000000                 20060901               77.22000122                     No MI
   2729          16378257                       1050000                 20060901                        75                     No MI
   2730          16378275                        417000                 20060801               79.12999725                     No MI
   2731          16378285                        650000                 20060801               78.52999878                     No MI
   2732          16378300                        273232                 20060801                        80                     No MI
   2733          16378305                        744740                 20060801                        80                     No MI
   2734          16378320                        652280                 20060801                        80                     No MI
   2735          16378333                        428000                 20060801                        80                     No MI
   2736          16378358                       1500000                 20060901               46.88000107                     No MI
   2737          16378396                        170131                 20060801                        80                     No MI
   2738          16378405                        177300                 20060801               79.98999786                     No MI
   2739          16378425                        148000                 20060901                        80                     No MI
   2740          16378432                        431966                 20060901                        80                     No MI
   2741          16378434                        227500                 20060901                        70                     No MI
   2742          16378436                        413750                 20060901               79.98999786                     No MI
   2743          16378438                        413000                 20060901                        70                     No MI
   2744          16378484                        576000                 20060901               69.81999969                     No MI
   2745          16378486                        280000                 20060901                        80                     No MI
   2746          16378508                        142500                 20060901                        75                     No MI
   2747          16378580                        272000                 20060901                        80                     No MI
   2748          16378583                        504000                 20060901                        80                     No MI
   2749          16378587                        644000                 20060901                        80                     No MI
   2750          16377466                        216000                 20060901                        80                     No MI
   2751          16377488                        129400                 20060901               69.98000336                     No MI
   2752          16377489                        112500                 20060901                        75                     No MI
   2753          16377496                        589692                 20060901                        80                     No MI
   2754          16377509                        420000                 20060901                        80                     No MI
   2755          16377517                        117400                 20060901               75.01999664                     No MI
   2756          16377393                        371250                 20060801                        75                     No MI
   2757          16377398                        164800                 20060901                        80                     No MI
   2758          16377409                        385500                 20060901               79.93000031                     No MI
   2759          16377429                        151900                 20060901                        70                     No MI
   2760          16377441                        113600                 20060901                        80                     No MI
   2761          16377443                        135000                 20060701                        75                     No MI
   2762          16377449                        131200                 20060901               75.01000214                     No MI
   2763          15359101                        332000                 20050501                        80                     No MI
   2764          16377364                        147120                 20060801                        80                     No MI
   2765          16377366                        665000                 20060801               67.51000214                     No MI
   2766          16225307                        420000                 20060601                        80                     No MI
   2767          16225308                        512000                 20060601                        80                     No MI
   2768          16225311                        353600                 20060601                        80                     No MI
   2769          16225313                        171200                 20060601                        80                     No MI
   2770          16225315                        232800                 20060601                        80                     No MI
   2771          16225316                        223920                 20060601                        80                     No MI
   2772          16225317                        324000                 20060601                        80                     No MI
   2773          16225318                        246470                 20060601                        80                     No MI
   2774          16225319                        208000                 20060601                        80                     No MI
   2775          16225320                        329976                 20060601                        80                     No MI
   2776          16225322                        234400                 20060601                        80                     No MI
   2777          16225323                        184000                 20060601                        80                     No MI
   2778          16225324                        356000                 20060601                        80                     No MI
   2779          16225325                        230400                 20060601                        80                     No MI
   2780          16225326                        160000                 20060601                        80                     No MI
   2781          16377349                         92330                 20060901                        70                     No MI
   2782          16234640                        266415                 20060601                        80                     No MI
   2783          16234641                        192000                 20060601               68.05999756                     No MI
   2784          16234643                        175928                 20060501                        80                     No MI
   2785          16234646                        180566                 20060601                        80                     No MI
   2786          16234650                        392000                 20060601               79.80000305                     No MI
   2787          16234651                        320000                 20060601                        80                     No MI
   2788          16234652                        237918                 20060601                        80                     No MI
   2789          16234654                        184000                 20060501                        80                     No MI
   2790          16234656                        259192                 20060601                        80                     No MI
   2791          16234658                        218488                 20060601                        80                     No MI
   2792          16234659                        241715                 20060601                        80                     No MI
   2793          16234660                        283880                 20060601                        80                     No MI
   2794          16234662                        247992                 20060601                        80                     No MI
   2795          16234663                        213592                 20060601                        80                     No MI
   2796          16234664                        290417                 20060601                        80                     No MI
   2797          16234665                        401709                 20060601                        80                     No MI
   2798          16234666                        328690                 20060601                        95      Mortgage Guaranty In
   2799          16234667                        242213                 20060601                        90           Radian Guaranty
   2800          16234669                        221840                 20060601                        80                     No MI
   2801          16234670                        161600                 20060601                        80                     No MI
   2802          16234671                        216000                 20060601                        80                     No MI
   2803          16234675                        277864                 20060601                        80                     No MI
   2804          16234677                        180200                 20060601               79.98000336                     No MI
   2805          16234678                        239992                 20060601                        80                     No MI
   2806          16234679                        303976                 20060601                        80                     No MI
   2807          16234681                        236805                 20060601                        80                     No MI
   2808          16234685                        257149                 20060601                        80                     No MI
   2809          16234686                        414873                 20060601                        80                     No MI
   2810          16234690                        218392                 20060601                        80                     No MI
   2811          16234694                        198392                 20060601                        80                     No MI
   2812          16234695                        344000                 20060601                        80                     No MI
   2813          16234696                        194252                 20060601                        80                     No MI
   2814          16234699                        287752                 20060601                        80                     No MI
   2815          16234700                        239990                 20060601                        80                     No MI
   2816          16234701                        306400                 20060601                        80                     No MI
   2817          16234702                        274392                 20060601                        80                     No MI
   2818          16234703                        239990                 20060601                        80                     No MI
   2819          16234704                        463992                 20060601                        80                     No MI
   2820          16234705                        263990                 20060601                        80                     No MI
   2821          16234706                        241115                 20060601                        80                     No MI
   2822          16234707                        336792                 20060601                        80                     No MI
   2823          16234709                        304000                 20060601                        80                     No MI
   2824          16234711                        235228                 20060601                        80                     No MI
   2825          16234712                        246832                 20060601                        80                     No MI
   2826          16234713                        224224                 20060601                        80                     No MI
   2827          16234714                        268000                 20060601                        80                     No MI
   2828          16234715                        294579                 20060601                        80                     No MI
   2829          16234717                        352696                 20060601                        80                     No MI
   2830          16234718                        199196                 20060601               79.83999634                     No MI
   2831          16234720                        380000                 20060601                        80                     No MI
   2832          16377335                        540000                 20060801               61.29000092                     No MI
   2833          15613212                        559200                 20050801                        80                     No MI
   2834          16370019                        440000                 20060801                        80                     No MI
   2835          16559200                        432000                 20060901                        80                     No MI
   2836          16322635                        492000                 20060701                        80                     No MI
   2837          16559201                        708000                 20060901                        80                     No MI
   2838          16559202                        731250                 20060901               74.62000275                     No MI
   2839          16559040                        896800                 20060801                        80                     No MI
   2840          16386511                        795000                 20060901               73.94999695                     No MI
   2841          16559203                        546800                 20060901                        80                     No MI
   2842          16386512                       1950000                 20060901                        65                     No MI
   2843          16322639                        860000                 20060701                        80                     No MI
   2844          16386514                        420000                 20060801                        80                     No MI
   2845          16559206                        657000                 20060901               78.20999908                     No MI
   2846          16559207                        483000                 20060901               65.26999664                     No MI
   2847          16559046                        776182                 20060901                        80                     No MI
   2848          16386516                       1000000                 20060801               71.43000031                     No MI
   2849          16559209                        468000                 20060901                        80                     No MI
   2850          16386517                        572000                 20060801                        80                     No MI
   2851          16559048                        560000                 20060901               78.31999969                     No MI
   2852          16369427                        600000                 20060801                        80                     No MI
   2853          16386518                        481500                 20060901               79.98000336                     No MI
   2854          16369428                       1252000                 20060801                        80                     No MI
   2855          16559049                        560000                 20060901               79.31999969                     No MI
   2856          16322640                        424000                 20060701                        80                     No MI
   2857          16370025                        569950                 20060801               74.01999664                     No MI
   2858          16370027                        600000                 20060801                        80                     No MI
   2859          16322644                        520000                 20060701                        80                     No MI
   2860          16559211                        433000                 20060901               57.04999924                     No MI
   2861          16322646                        463500                 20060701                        75                     No MI
   2862          16559050                        573560                 20060901                        80                     No MI
   2863          16559212                        468000                 20060901                        80                     No MI
   2864          16386520                        511200                 20060901                        80                     No MI
   2865          16559213                        432800                 20060901                        80                     No MI
   2866          16386521                        840000                 20060801                        80                     No MI
   2867          16322648                       1178800                 20060701                        70                     No MI
   2868          16559052                        452925                 20060901                        75                     No MI
   2869          16559215                        900000                 20060901                        75                     No MI
   2870          16369271                        422320                 20060801                        80                     No MI
   2871          16559055                        420000                 20060801                        70                     No MI
   2872          16559217                        548000                 20060901                        80                     No MI
   2873          16369434                        608000                 20060801               64.33999634                     No MI
   2874          16559218                        520000                 20060901               79.38999939                     No MI
   2875          16369273                        650000                 20060801               78.62000275                     No MI
   2876          16559219                        532000                 20060901                        80                     No MI
   2877          16559058                        640000                 20060901                        80                     No MI
   2878          16559059                        584962                 20060901                        75                     No MI
   2879          16369439                       1700000                 20060801                        68                     No MI
   2880          16559220                        724000                 20060901                        80                     No MI
   2881          16322655                        512000                 20060701                        80                     No MI
   2882          16559222                        596250                 20060901                        75                     No MI
   2883          16369601                        488000                 20060801                        80                     No MI
   2884          16559060                        444000                 20060901                        80                     No MI
   2885          16559061                        465000                 20060901               76.09999847                     No MI
   2886          16369602                       1800000                 20060801                        80                     No MI
   2887          16559224                        640000                 20060901                        80                     No MI
   2888          16369441                        550800                 20060801                        80                     No MI
   2889          16559063                        480000                 20060901                        80                     No MI
   2890          16322631                        750000                 20060701               41.20999908                     No MI
   2891          16322632                        440000                 20060701                        80                     No MI
   2892          16386508                        710000                 20060801               66.98000336                     No MI
   2893          16559038                        535000                 20060801               44.40000153                     No MI
   2894          16386509                        526400                 20060801                        80                     No MI
   2895          16369095                        560000                 20060801                        80                     No MI
   2896          16370010                        940000                 20060801                        80                     No MI
   2897          16370014                        612000                 20060801                        80                     No MI
   2898          16322630                        520000                 20060701               77.04000092                     No MI
   2899          16369089                        562500                 20060801                        75                     No MI
   2900          16370001                        584000                 20060801                        80                     No MI
   2901          16370004                        937500                 20060801                        75                     No MI
   2902          16322622                        900000                 20060701                        75                     No MI
   2903          16322623                        495000                 20060701                        75                     No MI
   2904          16322624                        473120                 20060701                        80                     No MI
   2905          16386502                        485000                 20060801               78.86000061                     No MI
   2906          16559032                        462000                 20060901               42.38999939                     No MI
   2907          16322629                       1500000                 20060701               57.13999939                     No MI
   2908          16386503                        520000                 20060801                        80                     No MI
   2909          16559033                       1720000                 20060901                        80                     No MI
   2910          16386504                        650000                 20060801               76.47000122                     No MI
   2911          16386505                        817700                 20060801               74.33999634                     No MI
   2912          16559035                        538000                 20060901                     67.25                     No MI
   2913          16386506                        694000                 20060801               79.30999756                     No MI
   2914          16559036                       2940000                 20060901               68.76000214                     No MI
   2915          16386507                        530000                 20060801                     66.25                     No MI
   2916          16369084                        480000                 20060701                        80                     No MI
   2917          16340432                        420000                 20060801                        80                     No MI
   2918          16340433                        508800                 20060801                        80                     No MI
   2919          16340434                        624000                 20060801                        80                     No MI
   2920          16340436                        756000                 20060801               69.36000061                     No MI
   2921          16559021                        520000                 20060901                        80                     No MI
   2922          16322619                        420000                 20060701                        75                     No MI
   2923          16559025                       1000000                 20060901               78.43000031                     No MI
   2924          16565092                        513194                 20060901                        80                     No MI
   2925          16565093                        544000                 20060901                        80                     No MI
   2926          16559019                        461500                 20060901               76.02999878                     No MI
   2927          16565094                        800000                 20060901               44.43999863                     No MI
   2928          16565095                        422400                 20060801                        80                     No MI
   2929          16369075                        650000                 20060701               73.86000061                     No MI
   2930          16369238                        540000                 20060801                        80                     No MI
   2931          16565098                        644000                 20060901               68.15000153                     No MI
   2932          16565099                        648000                 20060901                        80                     No MI
   2933          16340430                        791200                 20060801                        80                     No MI
   2934          16340431                        576750                 20060801                        75                     No MI
   2935          16322612                        634000                 20060701               57.63999939                     No MI
   2936          16559006                        484000                 20060901                        80                     No MI
   2937          16369224                        460000                 20060801                        80                     No MI
   2938          16565086                        533696                 20060901                        80                     No MI
   2939          16565088                        464000                 20060801                        80                     No MI
   2940          16565089                        454550                 20060901                        65                     No MI
   2941          16340421                        589600                 20060801                        80                     No MI
   2942          16340423                       1125000                 20060801                        75                     No MI
   2943          16340424                        455920                 20060801                        80                     No MI
   2944          16340426                       1462500                 20060801                        65                     No MI
   2945          16559010                        740000                 20060901                        80                     No MI
   2946          16340427                        649275                 20060801                        80                     No MI
   2947          16559012                        431200                 20060901                        80                     No MI
   2948          16369230                        614400                 20060701                        80                     No MI
   2949          16559014                        435200                 20060901                        80                     No MI
   2950          16565090                        664000                 20060901                        80                     No MI
   2951          16331699                        476000                 20060801                        70                     No MI
   2952          16331705                        760000                 20060801                        80                     No MI
   2953          16331755                        155400                 20060801                        80                     No MI
   2954          16331864                        356278                 20060801                        95             GE Capital MI
   2955          16331880                        588000                 20060801                        80                     No MI
   2956          16331906                        108000                 20060801                        80                     No MI
   2957          16331926                       1035307                 20060901                        75                     No MI
   2958          16331967                        540000                 20060801                        80                     No MI
   2959          16331987                        110280                 20060701                        80                     No MI
   2960          16331994                       1000000                 20060801                        80                     No MI
   2961          16332041                        456000                 20060801                        80                     No MI
   2962          16332044                        280000                 20060801                        80                     No MI
   2963          16332066                        760000                 20060801                        80                     No MI
   2964          16332079                         48800                 20060801                        80                     No MI
   2965          16332081                         48800                 20060801                        80                     No MI
   2966          16331685                        456000                 20060801               79.30000305                     No MI
   2967          16331418                        350000                 20060801               49.29999924                     No MI
   2968          16331432                        404000                 20060801                        80                     No MI
   2969          16331463                        352500                 20060801                        75                     No MI
   2970          16331475                        488000                 20060801                        80                     No MI
   2971          16331479                        206400                 20060701                        80                     No MI
   2972          16331495                        457500                 20060801                        80                     No MI
   2973          16331539                        762160                 20060901                        80                     No MI
   2974          16331568                         96560                 20060801                        80                     No MI
   2975          16331583                        433600                 20060901                        80                     No MI
   2976          16331593                        266900                 20060801               79.98999786                     No MI
   2977          16331614                        212000                 20060901               79.59999847                     No MI
   2978          16331649                        532000                 20060801                        70                     No MI
   2979          16366295                        367992                 20060801                        80                     No MI
   2980          16366323                        510280                 20060801                        80                     No MI
   2981          16366326                        247500                 20060801                        75                     No MI
   2982          16366331                        500000                 20060901               37.31000137                     No MI
   2983          16366334                        474500                 20060801                        65                     No MI
   2984          16366363                        442653                 20060801                        80                     No MI
   2985          16366378                        360904                 20060801                        80                     No MI
   2986          16331366                        494200                 20060801                        80                     No MI
   2987          16365990                        637000                 20060801                        70                     No MI
   2988          16366117                        110600                 20060801                        70                     No MI
   2989          16366140                        137900                 20060801                        70                     No MI
   2990          16366195                        154500                 20060801                        75                     No MI
   2991          16365671                        296000                 20060801                        80                     No MI
   2992          16365716                        137028                 20060801               64.95999908                     No MI
   2993          16365729                        232598                 20060901                        80                     No MI
   2994          16365743                        167300                 20060701                        70                     No MI
   2995          16365796                        460000                 20060801                        80                     No MI
   2996          16365800                        167592                 20060701                        80                     No MI
   2997          16365815                        229600                 20060801               79.94000244                     No MI
   2998          16365940                        271698                 20060901                        80                     No MI
   2999          16339852                        448000                 20060801                        80                     No MI
   3000          16393669                        164000                 20060601                        80                     No MI
   3001          16393676                        160800                 20060801                        80                     No MI
   3002          16393683                        208000                 20060701                        80                     No MI
   3003          16393686                        342000                 20060901                        80                     No MI
   3004          16393695                        332000                 20060701                        80                     No MI
   3005          16393696                        516800                 20060801                        80                     No MI
   3006          16393699                        401000                 20060801               79.87999725                     No MI
   3007          16393702                        214400                 20060801                        80                     No MI
   3008          16388924                        224000                 20060801                        80                     No MI
   3009          16388931                        400000                 20060801                        80                     No MI
   3010          16388936                        259050                 20060801               79.98999786                     No MI
   3011          16388942                        272250                 20060701                        75                     No MI
   3012          16388943                        340000                 20060801                        80                     No MI
   3013          16388950                        155800                 20060801               76.37000275                     No MI
   3014          16388956                        292000                 20060801                        80                     No MI
   3015          16388958                        280800                 20060801                        80                     No MI
   3016          16388961                        272000                 20060801                        80                     No MI
   3017          16388962                        184000                 20060801               48.41999817                     No MI
   3018          16388965                        650000                 20060801               77.37999725                     No MI
   3019          16388967                        372000                 20060801                        80                     No MI
   3020          16388971                        300000                 20060801                        80                     No MI
   3021          16388976                        255900                 20060801               79.98999786                     No MI
   3022          16388979                        252000                 20060801                        80                     No MI
   3023          16388983                        347200                 20060601                        80                     No MI
   3024          16388987                        151900                 20060801               79.98999786                     No MI
   3025          16388996                       1000000                 20060801               70.81999969                     No MI
   3026          16388997                        118400                 20060801                        80                     No MI
   3027          16389003                        324000                 20060801                        80                     No MI
   3028          16389012                        384000                 20060801                        80                     No MI
   3029          16389019                        336000                 20060801                        70                     No MI
   3030          16389273                        650000                 20060301               67.08000183                     No MI
   3031          16389283                        393750                 20060801                        75                     No MI
   3032          16389288                        624000                 20060801                        80                     No MI
   3033          16389382                        165600                 20060701               78.86000061                     No MI
   3034          16389390                        382000                 20060801                        80                     No MI
   3035          16389395                        335000                 20060801               77.01000214                     No MI
   3036          16389407                        488000                 20060801                        80                     No MI
   3037          16389484                        119000                 20060801                        70                     No MI
   3038          16393664                        200000                 20060701               33.90000153                     No MI
   3039          16360893                        328000                 20060701                        80                     No MI
   3040          16360898                        643500                 20060801               64.80000305                     No MI
   3041          16360904                        224000                 20060801                        80                     No MI
   3042          16360939                        239900                 20060801               79.98999786                     No MI
   3043          16360943                        324000                 20060801                        80                     No MI
   3044          16360949                        414000                 20060801               70.76999664                     No MI
   3045          16360952                        408000                 20060701                        80                     No MI
   3046          16360956                        632000                 20060801                        80                     No MI
   3047          16360963                        279950                 20060801                        80                     No MI
   3048          16360968                        444800                 20060801                        80                     No MI
   3049          16360982                        583200                 20060801                        80                     No MI
   3050          16361173                        300000                 20060701                        80                     No MI
   3051          16361177                        168000                 20060801                        80                     No MI
   3052          16361187                        543200                 20060801                        80                     No MI
   3053          16361192                        375000                 20060701               59.52000046                     No MI
   3054          16374840                        156000                 20060701                        80                     No MI
   3055          16384370                        171200                 20060501                        80                     No MI
   3056          16388897                        333600                 20060801                        80                     No MI
   3057          16388904                        180000                 20060801                        80                     No MI
   3058          16388907                        292000                 20060801                        80                     No MI
   3059          16388911                        220000                 20060801                        80                     No MI
   3060          16388915                        341500                 20060801                        80                     No MI
   3061          16388921                        442500                 20060801                        75                     No MI
   3062          16331785                         80000                 20060701                        80                     No MI
   3063          16331787                        292000                 20060701                        80                     No MI
   3064          16331789                        477650                 20060701               64.98999786                     No MI
   3065          16331803                        315500                 20060701               79.98999786                     No MI
   3066          16331810                        484000                 20060701                        80                     No MI
   3067          16331816                        292000                 20060701                        80                     No MI
   3068          16331820                        198800                 20060701                        80                     No MI
   3069          16331828                        171950                 20060701                        80                     No MI
   3070          16331831                        356000                 20051201                        80                     No MI
   3071          16331841                        508000                 20060701                        80                     No MI
   3072          16331845                        296500                 20060701               79.98999786                     No MI
   3073          16331846                        204000                 20060701                        80                     No MI
   3074          16331857                        276000                 20060701                        80                     No MI
   3075          16331858                        880000                 20060701               76.51999664                     No MI
   3076          16331892                        288000                 20060701                        80                     No MI
   3077          16331898                        440000                 20060701                        80                     No MI
   3078          16331907                        366400                 20060801                        80                     No MI
   3079          16331909                        640000                 20060501                      79.5                     No MI
   3080          16331916                        519200                 20060701                        80                     No MI
   3081          16331955                        340000                 20060701                        80                     No MI
   3082          16331969                        335600                 20060701                        80                     No MI
   3083          16332005                        263900                 20060701                        70                     No MI
   3084          16332009                        299400                 20060701                        80                     No MI
   3085          16332010                        203900                 20060701               79.98999786                     No MI
   3086          16332012                        360000                 20060701                        80                     No MI
   3087          16332019                        236000                 20060501                        80                     No MI
   3088          16332021                        414400                 20060701                        80                     No MI
   3089          16332038                        400000                 20060701                        80                     No MI
   3090          16332040                        335000                 20060701                        80                     No MI
   3091          16339366                        150350                 20060601               79.98000336                     No MI
   3092          16339567                        360000                 20060501                        80                     No MI
   3093          16339589                        206000                 20060501               68.44000244                     No MI
   3094          16339631                        417000                 20060701               72.58000183                     No MI
   3095          16360889                        319200                 20060701               79.98999786                     No MI
   3096          16303591                        593600                 20060701                        80                     No MI
   3097          16303592                        333700                 20060601                        80                     No MI
   3098          16303596                        270000                 20060701               77.58999634                     No MI
   3099          16303612                        417000                 20060701               77.80000305                     No MI
   3100          16304159                        310000                 20060601                      77.5                     No MI
   3101          16304160                        328000                 20060701               52.06000137                     No MI
   3102          16304243                        240000                 20060701                        75                     No MI
   3103          16304265                        416000                 20060601                        80                     No MI
   3104          16304272                        200000                 20060701                        80                     No MI
   3105          16304275                        500000                 20060701               79.37000275                     No MI
   3106          16304294                        271200                 20060701                        80                     No MI
   3107          16304301                        400000                 20060701                        64                     No MI
   3108          16304313                        417000                 20060701               73.41999817                     No MI
   3109          16304343                        329550                 20060701               79.98999786                     No MI
   3110          16331733                        296000                 20060701                        80                     No MI
   3111          16331763                        272000                 20060701                        80                     No MI
   3112          16233564                        220000                 20060701                        80                     No MI
   3113          16233577                        317600                 20060601                        80                     No MI
   3114          16233579                        317600                 20060601                        80                     No MI
   3115          16233591                        203600                 20060601                        80                     No MI
   3116          16233610                        500000                 20060601               76.91999817                     No MI
   3117          16235272                        176000                 20060601                        80                     No MI
   3118          16239932                        264500                 20060601               78.95999908                     No MI
   3119          16239936                        319200                 20060601               79.81999969                     No MI
   3120          16239937                        285600                 20060601                        80                     No MI
   3121          16239956                        301000                 20060601                        70                     No MI
   3122          16239959                        270800                 20060701               79.98999786                     No MI
   3123          16239966                        464000                 20060601                        80                     No MI
   3124          16293656                        198400                 20060701                        80                     No MI
   3125          16293666                        519950                 20060701               79.98999786                     No MI
   3126          16393720                        580000                 20060801                        80                     No MI
   3127          16393721                        253950                 20060801               79.37000275                     No MI
   3128          16393722                        124800                 20060901                        80                     No MI
   3129          16393723                        280000                 20060801                        80                     No MI
   3130          16393724                        312000                 20060801                        80                     No MI
   3131          16393725                        417000                 20060801               78.68000031                     No MI
   3132          16393728                        340000                 20060801                        80                     No MI
   3133          16393730                        500000                 20060801               74.84999847                     No MI
   3134          16230361                        417000                 20060601               77.94000244                     No MI
   3135          16230371                        380000                 20060601                        80                     No MI
   3136          16233539                        386400                 20060601                        80                     No MI
   3137          16185472                        130000                 20060501               68.41999817                     No MI
   3138          16186657                        275000                 20060501               79.98000336                     No MI
   3139          16188528                        296000                 20060501                        80                     No MI
   3140          16393706                        596800                 20060901                        80                     No MI
   3141          16393716                        228000                 20060801                        80                     No MI
   3142          16393718                        504000                 20060801                        80                     No MI
   3143          16393719                        204000                 20060801                        80                     No MI
   3144          16293668                        400000                 20060601               77.51999664                     No MI
   3145          16293709                        240000                 20060701                        80                     No MI
   3146          16293712                        359100                 20060601                        80                     No MI
   3147          16293749                        320000                 20060701                        80                     No MI
   3148          16339814                        435125                 20060801                        80                     No MI
   3149          16339750                        313354                 20060801                        80                     No MI
   3150          16339763                        118400                 20060901                        80                     No MI
   3151          16342156                        860000                 20060801                        80                     No MI
   3152          16342160                        190358                 20060901                        80                     No MI
   3153          16342193                        544000                 20060801                        80                     No MI
   3154          16342224                        975000                 20060801                        75                     No MI
   3155          16358120                        348000                 20060801                        80                     No MI
   3156          16358122                        552000                 20060801                        80                     No MI
   3157          16358138                        208000                 20060901                        80                     No MI
   3158          16358151                       1326000                 20060901                        75                     No MI
   3159          16358182                        160000                 20060801                        80                     No MI
   3160          16358344                        208000                 20060801                        80                     No MI
   3161          16358352                        738400                 20060801                        80                     No MI
   3162          16358362                        634750                 20060801                        80                     No MI
   3163          16358366                        530650                 20060801               79.98999786                     No MI
   3164          16358367                        229500                 20060901                        75                     No MI
   3165          16358374                        489550                 20060801                        80                     No MI
   3166          16358393                        717414                 20060901                        75                     No MI
   3167          16358398                        634700                 20060801               79.98999786                     No MI
   3168          16358400                        297375                 20060901                        75                     No MI
   3169          16358403                        239200                 20060901                        80                     No MI
   3170          16358449                        552000                 20060901                        80                     No MI
   3171          16358453                        245057                 20060501                        80                     No MI
   3172          16359062                        646477                 20060801                        70                     No MI
   3173          16359091                        953800                 20060801                        75                     No MI
   3174          16359093                        442500                 20060801               79.98999786                     No MI
   3175          16359096                       1000000                 20060801               74.41999817                     No MI
   3176          15059743                        252000                 20041201                        90      Mortgage Guaranty In
   3177          16339743                         87543                 20060801                        75                     No MI
   3178          16339706                        195000                 20060801                        75                     No MI
   3179          16339662                        318000                 20060801                        80                     No MI
   3180          16233567                        204000                 20060601                        80                     No MI
   3181          16233568                        115200                 20060601                        80                     No MI
   3182          16244457                        122495                 20060601                        80                     No MI
   3183          16244458                        295600                 20060701                        80                     No MI
   3184          16244459                        340000                 20060701               79.06999969                     No MI
   3185          16244462                        203200                 20060701                        80                     No MI
   3186          16244464                        840000                 20060701                        80                     No MI
   3187          16244465                        284000                 20060701                        80                     No MI
   3188          16244466                        467300                 20060701                        80                     No MI
   3189          16360838                        287200                 20060901                        80                     No MI
   3190          16360842                        585000                 20060901                        75                     No MI
   3191          16244467                        112000                 20060601                        80                     No MI
   3192          16244477                        232000                 20060701                        80                     No MI
   3193          16244478                        117520                 20060701                        80                     No MI
   3194          16244479                        294400                 20060701                        80                     No MI
   3195          16244482                        163700                 20060701                        80                     No MI
   3196          16365343                        572000                 20060901                        80                     No MI
   3197          16339651                        852000                 20060801                        80                     No MI
   3198          16329853                        136000                 20060701                        80                     No MI
   3199          16329963                        122618                 20060801                        75                     No MI
   3200          16329964                        229400                 20060901                        80                     No MI
   3201          16329972                        442425                 20060801                        75                     No MI
   3202          16330015                       1162500                 20060801                        75                     No MI
   3203          16330037                         80000                 20060901                        80                     No MI
   3204          16330043                       1000000                 20060701               77.51999664                     No MI
   3205          16330049                        181027                 20060801                        80                     No MI
   3206          16330052                        216406                 20060801                        80                     No MI
   3207          16330058                        264000                 20060801                        80                     No MI
   3208          16330075                        496800                 20060701                        80                     No MI
   3209          16330101                        552000                 20060701                        80                     No MI
   3210          16330107                         40000                 20060801                        80                     No MI
   3211          16330131                        761600                 20060801                        80                     No MI
   3212          16330132                        108000                 20060801                        80                     No MI
   3213          16330152                        825000                 20060801                        75                     No MI
   3214          16330153                        947100                 20060801                        70                     No MI
   3215          16330156                        201000                 20060801                        75                     No MI
   3216          16330162                        111000                 20060901                        75                     No MI
   3217          16330175                        940000                 20060801                        80                     No MI
   3218          16330178                        230250                 20060801                        75                     No MI
   3219          16330206                       2000000                 20060801               54.04999924                     No MI
   3220          16330252                        682500                 20060801                        75                     No MI
   3221          16330304                        981600                 20060801                        80                     No MI
   3222          16330322                        150500                 20060901               79.98000336                     No MI
   3223          16331335                        209200                 20060801                        80                     No MI
   3224          16331349                        190800                 20060801                        80                     No MI
   3225          16329804                        123200                 20060701                        80                     No MI
   3226          16329809                        244800                 20060701                        80                     No MI
   3227          16329815                        712500                 20060701                        75                     No MI
   3228          16329826                        137900                 20060701                        70                     No MI
   3229          16329835                         96000                 20060901                        80                     No MI
   3230          16359642                        200000                 20060901                        80                     No MI
   3231          16359711                        200750                 20060901                        80                     No MI
   3232          16357892                        208000                 20060901                        80                     No MI
   3233          15500963                        359600                 20050901               43.38000107                     No MI
   3234          16349167                        418400                 20060901                        80                     No MI
   3235          16349170                        280000                 20061001                        80                     No MI
   3236          16107162                        206266                 20060701                        80                     No MI
   3237          16329765                        146000                 20060601                        80                     No MI
   3238          16163522                        799996                 20060901                        80                     No MI
   3239          16329746                        504720                 20060801                        80                     No MI
   3240          16329714                        142554                 20060701                        80                     No MI
   3241          16329744                        486640                 20060801                        80                     No MI
   3242          16329666                        400000                 20060801                        80                     No MI
   3243          16329703                        486500                 20060801                        70                     No MI
   3244          16340397                        655500                 20060701               58.24000168                     No MI
   3245          16386454                     418915.29                 20060201               61.61000061                     No MI
   3246          16386458                        495743                 20060801                        80                     No MI
   3247          16370125                        524950                 20060801               71.41999817                     No MI
   3248          16370126                        560000                 20060801                        80                     No MI
   3249          16370129                        605200                 20060801                        80                     No MI
   3250          16326931                        116300                 20060801               74.98000336                     No MI
   3251          16326915                        210700                 20060801                        80                     No MI
   3252          16326918                        172269                 20060901                        80                     No MI
   3253          16326847                       1128750                 20060801                        75                     No MI
   3254          16326872                         96000                 20060801                        80                     No MI
   3255          16326773                       1200000                 20060801                        75                     No MI
   3256          16326290                        205000                 20060901               55.33000183                     No MI
   3257          16326306                        378000                 20060801                        80                     No MI
   3258          16326318                        135200                 20060901               79.94999695                     No MI
   3259          16326387                        276000                 20060801               79.98999786                     No MI
   3260          16326510                        476000                 20060801                        80                     No MI
   3261          16301280                        283000                 20060701               59.58000183                     No MI
   3262          16301292                         94000                 20060701                        80                     No MI
   3263          16301326                        200670                 20060901                        75                     No MI
   3264          16301394                        122785                 20060701               64.66000366                     No MI
   3265          16339529                        248000                 20060901                        80                     No MI
   3266          16339581                        245600                 20060801                        80                     No MI
   3267          16339596                        563650                 20060801               80.09999847                       YES
   3268          16339602                        530300                 20060801               79.98999786                     No MI
   3269          16339612                        465440                 20060801                        80                     No MI
   3270          16339624                        320000                 20060801                        80                     No MI
   3271          16301193                        189000                 20060701                        70                     No MI
   3272          16301231                        568000                 20060701                        80                     No MI
   3273          16340396                        700000                 20060601               64.51999664                     No MI
   3274          14900605                        164000                 20041201                        80                     No MI
   3275          14908744                        388000                 20041201               79.18000031                     No MI
   3276          15328185                        574000                 20050201                        70                     No MI
   3277          16061702                        766513                 20060401                        80                     No MI
   3278          16058202                        133600                 20060701                        80                     No MI
   3279          15388357                        272000                 20050601                        80                     No MI
   3280          16347225                        277500                 20060901                        75                     No MI
   3281          16347254                        780000                 20061001                        75                     No MI
   3282          16347183                        764000                 20060901                        80                     No MI
   3283          16342646                        139000                 20060901               58.15999985                     No MI
   3284          16342784                        432000                 20060901                        80                     No MI
   3285          16342796                       1350000                 20060901                        75                     No MI
   3286          16343580                        502400                 20060901                        80                     No MI
   3287          16343611                       1495000                 20060901                        65                     No MI
   3288          16343621                        980000                 20060901                        70                     No MI
   3289          16343482                        300500                 20060901               79.98999786                     No MI
   3290          16343639                        716000                 20060901                        80                     No MI
   3291          16343668                        315600                 20060901                        80                     No MI
   3292          16343689                        580000                 20061001               74.36000061                     No MI
   3293          16343697                        448000                 20060901                        80                     No MI
   3294          16345624                        182000                 20060801                        80                     No MI
   3295          16370684                        616948                 20060701                        80                     No MI
   3296          16370687                        656450                 20060801                        75                     No MI
   3297          16406998                        208000                 20060901                        80                     No MI
   3298          16407002                        368000                 20060901                        80                     No MI
   3299          16406938                        300000                 20060901                        75                     No MI
   3300          16407016                        222000                 20060901               72.79000092                     No MI
   3301          16407045                        142950                 20060701               79.98999786                     No MI
   3302          16407048                        127200                 20060901                        80                     No MI
   3303          16406901                        178000                 20060901               69.80000305                     No MI
   3304          16406903                        150000                 20060901                        75                     No MI
   3305          16406917                        141072                 20060901                        80                     No MI
   3306          16406922                        412500                 20060901                        75                     No MI
   3307          16406859                         69250                 20060901                        70                     No MI
   3308          16406870                        183750                 20060901                        75                     No MI
   3309          16406880                        120000                 20060901               69.76999664                     No MI
   3310          16406834                        285000                 20060901               87.95999908      Mortgage Guaranty In
   3311          16405630                        153750                 20060901                        75                     No MI
   3312          16405637                        331400                 20060801               74.98999786                     No MI
   3313          16405811                        112000                 20060901                        80                     No MI
   3314          16405941                        102350                 20060901               74.98000336                     No MI
   3315          16405970                        160000                 20060901                        80                     No MI
   3316          16405723                        244250                 20060901                        90      Mortgage Guaranty In
   3317          16405729                        259920                 20061001                        80                     No MI
   3318          16405570                        189000                 20060901                        70                     No MI
   3319          16405574                        340000                 20060901                        80                     No MI
   3320          16405595                        197600                 20060801                        80                     No MI
   3321          16405518                        750000                 20060901               57.68999863                     No MI
   3322          16405470                        432000                 20060901                        80                     No MI
   3323          16405406                        289896                 20060801                        80                     No MI
   3324          16405417                        376000                 20060801                        80                     No MI
   3325          16405421                        234000                 20060901                        65                     No MI
   3326          16405427                        100800                 20060801                        90                       PMI
   3327          16405429                        101700                 20060801                        90                       PMI
   3328          16405431                        102600                 20060801                        90             GE Capital MI
   3329          16405435                        224800                 20060801                        80                     No MI
   3330          16405450                        216000                 20060801                        80                     No MI
   3331          16405359                        504000                 20060901                        80                     No MI
   3332          16404439                        498750                 20060801                        75                     No MI
   3333          16405335                        140000                 20060901               77.77999878                     No MI
   3334          16404441                        300000                 20060801                        80                     No MI
   3335          16404449                        347000                 20060901                     64.25                     No MI
   3336          16404462                        235200                 20060901                        80                     No MI
   3337          16404531                        396000                 20060901                        80                     No MI
   3338          16369878                        443332                 20060801                        80                     No MI
   3339          16369879                        634116                 20060801                        80                     No MI
   3340          16370630                        677994                 20060801                        80                     No MI
   3341          16370632                       1100000                 20060801               69.52999878                     No MI
   3342          16399602                        517500                 20051201                        75                     No MI
   3343          16399605                        463950                 20060701                        80                     No MI
   3344          16399606                        555600                 20060801               66.94000244                     No MI
   3345          16369885                       1000000                 20060801               57.13999939                     No MI
   3346          16369886                        625000                 20060801               7.159999847                     No MI
   3347          16369888                        608000                 20060801                        80                     No MI
   3348          16399610                        438000                 20060901               75.51999664                     No MI
   3349          16399613                        520000                 20060701               78.79000092                     No MI
   3350          16369891                        820000                 20060801               51.90000153                     No MI
   3351          16399618                        436000                 20060901               68.87999725                     No MI
   3352          16399623                        568000                 20060801                        80                     No MI
   3353          16399626                        450000                 20060901               77.58999634                     No MI
   3354          16399627                        576800                 20060901                        80                     No MI
   3355          16399628                        449600                 20060901                        80                     No MI
   3356          16322686                        460000                 20060701                        80                     No MI
   3357          16322689                        650000                 20060701               68.41999817                     No MI
   3358          16369475                        487024                 20060801                        80                     No MI
   3359          16369478                        580000                 20060801                        80                     No MI
   3360          16370239                        650000                 20060801               60.47000122                     No MI
   3361          16322698                        440920                 20060701                        80                     No MI
   3362          16369480                        588000                 20060801                        80                     No MI
   3363          16322699                        419900                 20060701               79.98000336                     No MI
   3364          16369809                        464000                 20060801                        80                     No MI
   3365          16369942                        498000                 20060801               74.88999939                     No MI
   3366          16369943                        640000                 20060801                        80                     No MI
   3367          16371441                        475000                 20060801               41.29999924                     No MI
   3368          16371442                        464000                 20060801               79.31999969                     No MI
   3369          16371457                        555000                 20060801               73.02999878                     No MI
   3370          15387593                        600000                 20050601                        80                     No MI
   3371          16300959                        404000                 20060701                        80                     No MI
   3372          16300988                        127500                 20060801                        75                     No MI
   3373          16300853                        188930                 20060701                        70                     No MI
   3374          16371070                        533860                 20060801                        80                     No MI
   3375          16371071                        547736                 20060701                        80                     No MI
   3376          16370182                        472800                 20060801                        80                     No MI
   3377          16371235                        649100                 20060801               73.76000214                     No MI
   3378          16370185                        760000                 20060801                        80                     No MI
   3379          16322679                        484000                 20060701                        80                     No MI
   3380          16370220                        549000                 20060801                        90           Radian Guaranty
   3381          16370228                        750000                 20060801                        75                     No MI
   3382          16322682                        629600                 20060701               79.38999939                     No MI
   3383          16370229                        486400                 20060801                        80                     No MI
   3384          16322660                        649000                 20060701               70.16000366                     No MI
   3385          16322662                        428000                 20060701                        80                     No MI
   3386          16322665                        600000                 20060701                        80                     No MI
   3387          16322666                        425000                 20060701               72.65000153                     No MI
   3388          16322668                        947653                 20060701                        80                     No MI
   3389          16370212                        596450                 20060801               74.55999756                     No MI
   3390          16370218                        680000                 20060801                        80                     No MI
   3391          16322650                        720000                 20060701                        80                     No MI
   3392          16322651                       1920000                 20060701                        60                     No MI
   3393          16322652                       1779000                 20060701               59.29999924                     No MI
   3394          16322653                        571000                 20060701               68.80000305                     No MI
   3395          16322656                       1207500                 20060701                        70                     No MI
   3396          16322658                        643125                 20060701                        75                     No MI
   3397          16322659                        428800                 20060701                        80                     No MI
   3398          16386519                        620000                 20060801                        80                     No MI
   3399          16322642                        467797                 20060701                        80                     No MI
   3400          16322647                        629644                 20060701                        80                     No MI
   3401          16369435                        688000                 20060801                        80                     No MI
   3402          16369086                        616000                 20060701                        70                     No MI
   3403          16322620                        540000                 20060701                        80                     No MI
   3404          16322621                        547004                 20060701                        80                     No MI
   3405          16322625                        650000                 20060701               74.80000305                     No MI
   3406          16322626                        436000                 20060701                        80                     No MI
   3407          16322627                        422352                 20060701                        80                     No MI
   3408          16386501                       1500000                 20060801               44.63999939                     No MI
   3409          16322628                        605600                 20060701                        80                     No MI
   3410          16322634                        650000                 20060701               75.66999817                     No MI
   3411          16322636                       1260000                 20060701                        80                     No MI
   3412          16386510                        468200                 20060801               79.36000061                     No MI
   3413          16322637                       2975000                 20060701               47.97999954                     No MI
   3414          16322638                        520000                 20060701                        80                     No MI
   3415          16386515                        420000                 20060801                        80                     No MI
   3416          16340410                        469000                 20060701               85.43000031           United Guaranty
   3417          16340415                        999000                 20060701               66.59999847                     No MI
   3418          16340416                        612000                 20060701                        80                     No MI
   3419          16340418                       1280000                 20060801                        80                     No MI
   3420          16369063                        758000                 20060801               77.11000061                     No MI
   3421          16340425                        648000                 20060701                        80                     No MI
   3422          16322608                        914252                 20060701                        80                     No MI
   3423          16340428                        700000                 20060801               63.63999939                     No MI
   3424          16322609                        475000                 20060701               81.19999695           United Guaranty
   3425          16322610                        796000                 20060601                        80                     No MI
   3426          16322611                        576000                 20060601                        80                     No MI
   3427          16322613                        475000                 20060701               64.19000244                     No MI
   3428          16322614                        437300                 20060601                        80                     No MI
   3429          16340435                        909600                 20060801                        80                     No MI
   3430          16322615                        520000                 20060701                        80                     No MI
   3431          16322617                        650000                 20060601               71.04000092                     No MI
   3432          16322618                        436000                 20060601                        80                     No MI
   3433          16369405                        540000                 20060801                      67.5                     No MI
   3434          16369407                        784000                 20060801                        80                     No MI
   3435          16369048                        504000                 20060801                        80                     No MI
   3436          16369869                        614000                 20060801               66.01999664                     No MI
   3437          16316515                        645600                 20060901                        80                     No MI
   3438          16318813                        184000                 20060901                        80                     No MI
   3439          16331233                        133250                 20060901                        65                     No MI
   3440          16331285                        804800                 20060901                        80                     No MI
   3441          16331312                        492000                 20060901                        80                     No MI
   3442          16323706                        208000                 20060801                        80                     No MI
   3443          16335936                       1950000                 20060901                        65                     No MI
   3444          16327099                        295000                 20061001               78.06999969                     No MI
   3445          16340045                        139920                 20060901                        80                     No MI
   3446          16339959                        620000                 20060801                        80                     No MI
   3447          16342630                        439200                 20060801                        80                     No MI
   3448          16331189                        228000                 20060801               74.51000214                     No MI
   3449          16347123                        271224                 20060801               79.76999664                     No MI
   3450          16347124                        127600                 20060801                        80                     No MI
   3451          16347125                        292000                 20060801                        80                     No MI
   3452          16347126                        100000                 20060801                        80                     No MI
   3453          16347128                        417000                 20060801                        78                     No MI
   3454          16347129                        213200                 20060801                        80                     No MI
   3455          16347130                        107600                 20060801                        80                     No MI
   3456          16347133                        193600                 20060801                        80                     No MI
   3457          16347134                        223844                 20060801                        80                     No MI
   3458          16305711                        306000                 20060801               78.87000275                     No MI
   3459          16302862                        460000                 20060401                        80                     No MI
   3460          16302863                        468000                 20060501                        80                     No MI
   3461          16316362                        580000                 20060801                        80                     No MI
   3462          16347113                        428000                 20060801                        80                     No MI
   3463          16347114                        239200                 20060801                        80                     No MI
   3464          16347115                        244000                 20060801                        80                     No MI
   3465          16347116                        116000                 20060801                        80                     No MI
   3466          16347117                        178000                 20060801                        80                     No MI
   3467          16347118                        168800                 20060801                        80                     No MI
   3468          16347119                         68800                 20060801                        80                     No MI
   3469          16347120                         76400                 20060801                        80                     No MI
   3470          16347121                        132600                 20060801                     62.25                     No MI
   3471          16347122                        351200                 20060801                        80                     No MI
   3472          16347107                        260000                 20060801                        80                     No MI
   3473          16347108                        447200                 20060801                        80                     No MI
   3474          16347109                        174400                 20060801                        80                     No MI
   3475          16347110                        140800                 20060801                        80                     No MI
   3476          16347112                        376000                 20060901                        80                     No MI
   3477          16347095                        132000                 20060801                        80                     No MI
   3478          16347096                        126400                 20060801                        80                     No MI
   3479          16347098                        162400                 20060801                        80                     No MI
   3480          16347099                        102400                 20060801                        80                     No MI
   3481          16347100                        256000                 20060801                        80                     No MI
   3482          16347101                        159200                 20060901                        80                     No MI
   3483          16347102                        216000                 20060801                        80                     No MI
   3484          16347103                         85520                 20060801                        80                     No MI
   3485          16347104                        156600                 20060901               79.08999634                     No MI
   3486          16347106                        260000                 20060901                        80                     No MI
   3487          16303380                       1162500                 20060901                        75                     No MI
   3488          16193258                        275200                 20060701                        80                     No MI
   3489          16293039                        417000                 20060801               73.80999756                     No MI
   3490          16294932                        127200                 20060801                        80                     No MI
   3491          16297754                        152800                 20060801                        80                     No MI
   3492          16297763                        259092                 20060801                        80                     No MI
   3493          16297794                        575200                 20060901                        80                     No MI
   3494          16295052                        645800                 20060801                        80                     No MI
   3495          16302139                        161000                 20060801               63.88999939                     No MI
   3496          16247683                        617500                 20060801                        65                     No MI
   3497          16247713                        216800                 20060801                        80                     No MI
   3498          16290464                        650000                 20060801                     79.75                     No MI
   3499          16239674                        106400                 20060801                        80                     No MI
   3500          16239689                        216000                 20060801                        80                     No MI
   3501          16243509                        188000                 20060801                        80                     No MI
   3502          16243551                        276000                 20060701                        80                     No MI
   3503          16243564                        236000                 20060801                        80                     No MI
   3504          16192552                        612500                 20060701                        70                     No MI
   3505          16192569                        222400                 20060701                        80                     No MI
   3506          16246080                        111200                 20060701                        80                     No MI
   3507          16246092                        300000                 20060701                        80                     No MI
   3508          16246155                        348000                 20060801                        80                     No MI
   3509          16246157                        208000                 20060801                        80                     No MI
   3510          16234769                        396750                 20060701                        80                     No MI
   3511          16068217                        468000                 20060401               18.53000069                     No MI
   3512          16234773                        176800                 20060801                        80                     No MI
   3513          16292048                        123200                 20060601                        70                     No MI
   3514          16292049                        236000                 20060601                        80                     No MI
   3515          16292050                        156214                 20060601                        80                     No MI
   3516          16292051                        514500                 20060601                        70                     No MI
   3517          16292052                        172000                 20060601                        80                     No MI
   3518          16292053                        343920                 20060601                        80                     No MI
   3519          16292054                        175000                 20060601                        70                     No MI
   3520          16292056                        200000                 20060601                        80                     No MI
   3521          16292057                        494200                 20060601               69.69999695                     No MI
   3522          16292059                        745000                 20060601               36.34000015                     No MI
   3523          16292060                        434400                 20060601                        80                     No MI
   3524          16292062                        255100                 20060601               79.98999786                     No MI
   3525          16292063                        447300                 20060601                        70                     No MI
   3526          16292065                        252000                 20060601                        70                     No MI
   3527          16292067                        173500                 20060601               69.98999786                     No MI
   3528          16292068                        388500                 20060601                        70                     No MI
   3529          16292069                        142975                 20060601               94.98000336                       YES
   3530          16292073                        269100                 20060701               72.91999817                     No MI
   3531          16292074                         28000                 20060601                        70                     No MI
   3532          16292075                        238000                 20060601                        70                     No MI
   3533          16292076                        310000                 20060701                        62                     No MI
   3534          16292077                        280000                 20060601               77.12999725                     No MI
   3535          16292079                        135920                 20060601                        80                     No MI
   3536          16292080                        221900                 20060601                        70                     No MI
   3537          16292081                        960000                 20060601               72.18000031                     No MI
   3538          16292083                        360000                 20060601                        80                     No MI
   3539          16292085                        140000                 20060601                        80                     No MI
   3540          16292086                        178500                 20060601                        70                     No MI
   3541          16292087                        367200                 20060701                        80                     No MI
   3542          16292088                        623000                 20060601               69.91999817                     No MI
   3543          16292089                        190800                 20060601                        80                     No MI
   3544          16292091                        800000                 20060601               54.24000168                     No MI
   3545          16292092                        280000                 20060601                        80                     No MI
   3546          16292093                        296000                 20060601                        80                     No MI
   3547          16292094                        645000                 20060601                     53.75                     No MI
   3548          16292095                         32234                 20060601                     76.75                     No MI
   3549          16292096                        328000                 20060601                        80                     No MI
   3550          16292097                        161600                 20060701                        80                     No MI
   3551          16292098                        220000                 20060601                        80                     No MI
   3552          16292100                        488600                 20060601               68.81999969                     No MI
   3553          16292101                        628600                 20060601                        70                     No MI
   3554          16292102                        320000                 20060601                        80                     No MI
   3555          16292103                        188000                 20060601                        80                     No MI
   3556          16292104                        440000                 20060601                        80                     No MI
   3557          16292105                       1017000                 20060601               59.47000122                     No MI
   3558          16292106                        180750                 20060601                        75                     No MI
   3559          16292107                        289760                 20060601                        80                     No MI
   3560          16292108                        350000                 20060601               57.18999863                     No MI
   3561          16292110                        205000                 20060601               67.20999908                     No MI
   3562          16292111                        197600                 20060601               79.04000092                     No MI
   3563          16292113                        412800                 20060701                        80                     No MI
   3564          16292114                         86400                 20060701                        80                     No MI
   3565          16292115                        333600                 20060601                        80                     No MI
   3566          16292116                        185600                 20060701                        80                     No MI
   3567          16292118                        204000                 20060601                        80                     No MI
   3568          16292119                         53600                 20060601                        80                     No MI
   3569          16292120                        301000                 20060701                        70                     No MI
   3570          16292121                        157700                 20060601                        95           Radian Guaranty
   3571          16292122                        434000                 20060701                        70                     No MI
   3572          16292123                        300000                 20060701                        80                     No MI
   3573          16292124                        770000                 20060601                        70                     No MI
   3574          16292125                         93030                 20060601                        70                     No MI
   3575          16292127                        327355                 20060601                        70                     No MI
   3576          16292128                        730100                 20060701                        70                     No MI
   3577          16292129                        652800                 20060601                        80                     No MI
   3578          16292130                        230400                 20060601                        80                     No MI
   3579          16292131                        172000                 20060601               98.84999847      Mortgage Guaranty In
   3580          16292132                        146175                 20060601                        75                     No MI
   3581          16292133                        188000                 20060601                        80                     No MI
   3582          16292134                        875000                 20060601                        70                     No MI
   3583          16292135                        348000                 20060701                        80                     No MI
   3584          16292136                        191200                 20060701                        80                     No MI
   3585          16292137                        281330                 20060601                        70                     No MI
   3586          16292139                        125300                 20060701                        70                     No MI
   3587          16292140                        382400                 20060601                        80                     No MI
   3588          16292141                        209000                 20060701                        76                     No MI
   3589          16292142                         42750                 20060701                        75                     No MI
   3590          16292143                        100800                 20060601                        70                     No MI
   3591          16292144                        106000                 20060601               76.80999756                     No MI
   3592          16292145                        199500                 20060601               31.67000008                     No MI
   3593          16292146                        207200                 20060701               69.88999939                     No MI
   3594          16292147                        144000                 20060601                        80                     No MI
   3595          16292148                        875000                 20060701                        70                     No MI
   3596          16292149                       1470000                 20060601                        70                     No MI
   3597          16292150                        251250                 20060601                        75                     No MI
   3598          16292151                        208000                 20060601                        80                     No MI
   3599          16292152                        417000                 20060701               79.43000031                     No MI
   3600          16292153                        226400                 20060701               79.98999786                     No MI
   3601          16292154                        413000                 20060701                        70                     No MI
   3602          16292155                        119000                 20060601                        70                     No MI
   3603          16292156                       1852500                 20060701                        65                     No MI
   3604          16292157                        650000                 20060701               75.13999939                     No MI
   3605          16292158                        494000                 20060601                        65                     No MI
   3606          16292159                        222664                 20060601                        80                     No MI
   3607          16292160                        199615                 20060601                        70                     No MI
   3608          16292026                        495850                 20060601               79.98999786                     No MI
   3609          16292027                        231000                 20060601                        77                     No MI
   3610          16292028                        301928                 20060601                        80                     No MI
   3611          16292029                        402500                 20060601                        70                     No MI
   3612          16292030                        785500                 20060601               66.29000092                     No MI
   3613          16292031                       1470000                 20060601                        60                     No MI
   3614          16292032                        600000                 20060701               77.91999817                     No MI
   3615          16292033                        294750                 20060601               79.98999786                     No MI
   3616          16292034                        161000                 20060601                        70                     No MI
   3617          16292035                        295400                 20060701                        70                     No MI
   3618          16292037                        650000                 20060601               69.51999664                     No MI
   3619          16292038                        128100                 20060601                        70                     No MI
   3620          16292039                        464800                 20060601                        70                     No MI
   3621          16292040                        143500                 20060601                        70                     No MI
   3622          16292041                        330796                 20060601               78.18000031                     No MI
   3623          16292042                        116800                 20060601                        80                     No MI
   3624          16292043                        540000                 20060601                        80                     No MI
   3625          16292045                        234400                 20060601               74.41000366                     No MI
   3626          16292047                        247850                 20060601               79.98999786                     No MI
   3627          16225690                        207592                 20060701                        80                     No MI
   3628          16225795                        196000                 20060701                        80                     No MI
   3629          16225836                        384000                 20060701                        80                     No MI
   3630          16227804                        169000                 20060801                        65                     No MI
   3631          16227812                        476800                 20060801                        80                     No MI
   3632          16227902                        223000                 20060801                     69.25                     No MI
   3633          16227908                        280000                 20060701               58.95000076                     No MI
   3634          16227938                        199920                 20060801                        80                     No MI
   3635          16229941                        204000                 20060701                        80                     No MI
   3636          16229961                        351000                 20060701                        65                     No MI
   3637          16229980                        275000                 20060701               47.00999832                     No MI
   3638          16230019                        209600                 20060701                        80                     No MI
   3639          16230047                        237120                 20060701                        80                     No MI
   3640          16231395                        238600                 20060701               68.44999695                     No MI
   3641          16231446                        240000                 20060701                        80                     No MI
   3642          16231347                        327200                 20060701                        80                     No MI
   3643          16231550                        148000                 20060801                        80                     No MI
   3644          16233102                         81900                 20060701                        65                     No MI
   3645          16233278                        295000                 20060701               74.68000031                     No MI
   3646          16233284                        254400                 20060801                        80                     No MI
   3647          16300505                        126750                 20060801                        65                     No MI
   3648          16300551                        153120                 20060701                        80                     No MI
   3649          16300587                        160400                 20060701               74.98999786                     No MI
   3650          16300625                        165600                 20060701                        80                     No MI
   3651          16300275                        190992                 20060701                        80                     No MI
   3652          16300324                        186000                 20060701               58.13000107                     No MI
   3653          16300328                        343950                 20060701                        80                     No MI
   3654          16300337                        324000                 20060701                        80                     No MI
   3655          16300339                        232000                 20060701                        80                     No MI
   3656          16300346                        177600                 20060701                        80                     No MI
   3657          16300347                        176000                 20060701                        80                     No MI
   3658          16300435                        303920                 20060701                        80                     No MI
   3659          16300449                        124000                 20060801               78.98000336                     No MI
   3660          16300454                        552150                 20060701                        80                     No MI
   3661          16300395                        170000                 20060701               54.84000015                     No MI
   3662          16300426                       1000000                 20060801               79.80000305                     No MI
   3663          16300157                         94126                 20060801                        65                     No MI
   3664          16300162                        350000                 20060601                        70                     No MI
   3665          16300165                         76176                 20060601                        80                     No MI
   3666          16300175                        206320                 20060601                        80                     No MI
   3667          16300184                        181200                 20060701                        80                     No MI
   3668          16300213                        290872                 20060701                        80                     No MI
   3669          16300223                        134480                 20060701                        80                     No MI
   3670          16300245                        485520                 20060801                        80                     No MI
   3671          16296833                        231920                 20060701                        80                     No MI
   3672          16296841                        138400                 20060701                        80                     No MI
   3673          16296906                        183200                 20060801                        80                     No MI
   3674          16296910                       1000000                 20060701               74.06999969                     No MI
   3675          16296963                        100600                 20060701                        80                     No MI
   3676          16296999                        168000                 20060701                        80                     No MI
   3677          16297005                       1046250                 20060801                        75                     No MI
   3678          16297010                        712500                 20060701                        75                     No MI
   3679          16297016                        319752                 20060801                        80                     No MI
   3680          16297046                        503000                 20060701               38.34000015                     No MI
   3681          16297054                        230000                 20060701               35.59999847                     No MI
   3682          16297056                        123600                 20060701                        80                     No MI
   3683          16297071                        189977                 20060701                        80                     No MI
   3684          16297079                        141600                 20060701                        80                     No MI
   3685          16297098                        137608                 20060701                        80                     No MI
   3686          16297152                         52000                 20060701                        80                     No MI
   3687          16297160                        820000                 20060801               63.08000183                     No MI
   3688          16297186                        799200                 20060701                        80                     No MI
   3689          16296455                         91875                 20060701                        75                     No MI
   3690          16296457                        259600                 20060701                        80                     No MI
   3691          16296561                        308000                 20060601                        80                     No MI
   3692          16296572                        146400                 20060701                        80                     No MI
   3693          16296575                        396000                 20060701                        80                     No MI
   3694          16296583                        183600                 20060801                        80                     No MI
   3695          16296606                        302712                 20060801                        80                     No MI
   3696          16296653                        128000                 20060601                        80                     No MI
   3697          16296654                        305600                 20060601                        80                     No MI
   3698          16296670                         50050                 20060601                        70                     No MI
   3699          16296678                        176000                 20060701                        80                     No MI
   3700          16296691                        292000                 20060601                        80                     No MI
   3701          16296730                        450550                 20060701               79.98999786                     No MI
   3702          16296731                        181280                 20060701                        80                     No MI
   3703          16296735                         97600                 20060601                        80                     No MI
   3704          16296741                        151600                 20060601                        80                     No MI
   3705          16296745                        192000                 20060601                        80                     No MI
   3706          16296766                        160800                 20060601                        80                     No MI
   3707          16296767                        135000                 20060601                        75                     No MI
   3708          16296768                        402500                 20060601                        70                     No MI
   3709          16296807                        116250                 20060701                        75                     No MI
   3710          16296824                        127680                 20060701                        70                     No MI
   3711          16295669                        135000                 20060901               71.05000305                     No MI
   3712          16295805                        327920                 20060801                        80                     No MI
   3713          16295823                        600000                 20060801               79.47000122                     No MI
   3714          16295920                        135750                 20060801                        75                     No MI
   3715          16295922                         98000                 20060801                        70                     No MI
   3716          16295362                        220324                 20060701                        80                     No MI
   3717          16295405                        172000                 20060701                        80                     No MI
   3718          16295420                        599750                 20060701               79.98999786                     No MI
   3719          16295460                        240000                 20060701                        80                     No MI
   3720          16295470                        437000                 20060701               64.93000031                     No MI
   3721          16295472                        165200                 20060801                        80                     No MI
   3722          16295487                        360000                 20060701                        80                     No MI
   3723          16295494                        546000                 20060801                        70                     No MI
   3724          16295554                        153280                 20060701                        80                     No MI
   3725          16295560                        256750                 20060701               61.86999893                     No MI
   3726          16295574                        129750                 20060801                        75                     No MI
   3727          16295617                        880000                 20060801                        80                     No MI
   3728          16295621                        135000                 20060801               71.05000305                     No MI
   3729          16295625                        120318                 20060801                        75                     No MI
   3730          16295171                        546000                 20060701                        65                     No MI
   3731          16295175                        242400                 20060701                        80                     No MI
   3732          16295223                        650000                 20060701               56.52000046                     No MI
   3733          16295226                        224000                 20060901                        80                     No MI
   3734          16295282                        328000                 20060701                        80                     No MI
   3735          16295302                       1680000                 20060801                        70                     No MI
   3736          16295312                        232000                 20060701                        80                     No MI
   3737          16295315                        103904                 20060601                        80                     No MI
   3738          16295323                        324000                 20060701                        80                     No MI
   3739          16295078                        610600                 20060701                        80                     No MI
   3740          16295096                        400000                 20060701                        80                     No MI
   3741          16295143                        217600                 20060701                        80                     No MI
   3742          16295160                        531100                 20060801                        80                     No MI
   3743          16295162                        650000                 20060801               64.51000214                     No MI
   3744          16293951                         89050                 20060701               79.83999634                     No MI
   3745          16293982                         88300                 20060801               74.98999786                     No MI
   3746          16293992                        171040                 20060701                        70                     No MI
   3747          16294046                        212000                 20060701                        80                     No MI
   3748          16293778                        556390                 20060701                        80                     No MI
   3749          16293793                        355200                 20060701                        80                     No MI
   3750          16293803                        199520                 20060701                        80                     No MI
   3751          16293808                        158000                 20060701                        80                     No MI
   3752          16293820                       1350000                 20060801                        75                     No MI
   3753          16293840                        639200                 20060701                        80                     No MI
   3754          16293844                        140000                 20060701                        80                     No MI
   3755          16293873                        103900                 20060801               79.98000336                     No MI
   3756          16293903                        404300                 20060701                        79                     No MI
   3757          16293909                        516497                 20060701                        80                     No MI
   3758          16293926                        102480                 20060701                        80                     No MI
   3759          16293522                        232500                 20060701                        75                     No MI
   3760          16293607                        999999                 20060801               63.68999863                     No MI
   3761          16293632                        129935                 20060801                        65                     No MI
   3762          16293638                        136792                 20060801               79.76000214                     No MI
   3763          16293699                        187200                 20060701                        80                     No MI
   3764          16102369                        689200                 20060801               69.98999786                     No MI
   3765          16358933                        239200                 20060801                        80                     No MI
   3766          16358939                         90000                 20060801                        75                     No MI
   3767          16358947                        952000                 20060901                        80                     No MI
   3768          16357995                        452800                 20060801                        80                     No MI
   3769          16358974                        712000                 20060801                        80                     No MI
   3770          16358982                         86400                 20060801                        80                     No MI
   3771          16358013                        136500                 20060901                        70                     No MI
   3772          16358063                        187240                 20060801                        80                     No MI
   3773          16358086                        118300                 20060801                        70                     No MI
   3774          16358092                        189000                 20060801               85.91000366           United Guaranty
   3775          16358094                        105000                 20060901                        75                     No MI
   3776          16558866                       1300000                 20060601               74.29000092                     No MI
   3777          16371289                        661600                 20060801                        80                     No MI
   3778          16371297                        453600                 20060801                        80                     No MI
   3779          16369794                        975000                 20060801                        75                     No MI
   3780          16371284                        485000                 20060801               65.54000092                     No MI
   3781          16369752                        918750                 20060801                        75                     No MI
   3782          16370192                        620000                 20060801               44.93000031                     No MI
   3783          16370521                        421227                 20060301                        80                     No MI
   3784          16371258                        650000                 20060801               75.58000183                     No MI
   3785          16369774                        503200                 20060801                        80                     No MI
   3786          16371260                        520000                 20060801                        80                     No MI
   3787          16370535                        510000                 20060801                     63.75                     No MI
   3788          16371266                        508000                 20060801               62.72000122                     No MI
   3789          16369783                        616000                 20060801                        80                     No MI
   3790          16371320                        650000                 20060801               68.54000092                     No MI
   3791          16371324                        540000                 20060801                        80                     No MI
   3792          16370275                        448000                 20060801                        80                     No MI
   3793          16368790                        503836                 20060701                        80                     No MI
   3794          16370284                        528000                 20060801                        80                     No MI
   3795          16370612                        739000                 20060701               77.79000092                     No MI
   3796          16371344                        466000                 20060801               71.69000244                     No MI
   3797          16370291                        776250                 20060801                        75                     No MI
   3798          16371347                        592000                 20060801                        80                     No MI
   3799          16340408                        507750                 20060801                        75                     No MI
   3800          16386495                        975000                 20060801                        75                     No MI
   3801          16386496                        610000                 20060801               73.05000305                     No MI
   3802          16370164                        544000                 20060801                        80                     No MI
   3803          16369730                        508000                 20060801                        80                     No MI
   3804          16371222                        486688                 20060801                        80                     No MI
   3805          16371223                       1000000                 20060801               77.69999695                     No MI
   3806          16370171                        840350                 20060801                        80                     No MI
   3807          16371225                        540000                 20060801               79.65000153                     No MI
   3808          16371226                        520000                 20060801                        80                     No MI
   3809          16369811                        577500                 20060801                        75                     No MI
   3810          16369815                        799200                 20060801                        80                     No MI
   3811          16369816                        628000                 20060801                        80                     No MI
   3812          16370250                        498400                 20060801                        80                     No MI
   3813          16370256                        700000                 20060801                        80                     No MI
   3814          16386482                        448000                 20060801               77.23999786                     No MI
   3815          16386483                       1425000                 20060901                        75                     No MI
   3816          16369718                        610000                 20060801               75.77999878                     No MI
   3817          16386485                        517500                 20060801                        90           United Guaranty
   3818          16369719                        456000                 20060801                        75                     No MI
   3819          16386489                        518000                 20060801                        70                     No MI
   3820          16369399                        456792                 20060801                        80                     No MI
   3821          16370154                        428000                 20060801                        80                     No MI
   3822          16370155                        480000                 20060801               79.33999634                     No MI
   3823          16371208                        780000                 20060801               62.40000153                     No MI
   3824          16386490                        504000                 20060801                        80                     No MI
   3825          16369725                        472000                 20060801                        80                     No MI
   3826          16386492                        444000                 20060801               76.55000305                     No MI
   3827          16386493                        616000                 20060801                        80                     No MI
   3828          16386494                       1295000                 20060801               78.48000336                     No MI
   3829          16370145                        527492                 20060801                        80                     No MI
   3830          16370872                        498998                 20060801                        80                     No MI
   3831          16370874                        594000                 20060701               73.33000183                     No MI
   3832          16370875                        630000                 20060801               75.44999695                     No MI
   3833          16370853                        640000                 20060801                        80                     No MI
   3834          16371504                        552000                 20060801                        80                     No MI
   3835          16371512                        915750                 20060801                        75                     No MI
   3836          16371191                        488000                 20060801                        80                     No MI
   3837          16370178                        533600                 20060801                        80                     No MI
   3838          16370179                        492000                 20060801                        80                     No MI
   3839          16369741                        466800                 20060801                        80                     No MI
   3840          16369905                       1125000                 20060801                        75                     No MI
   3841          16358903                       1421250                 20060901                        75                     No MI
   3842          16371179                        640000                 20060801                        80                     No MI
   3843          16369694                        853000                 20060801               53.31000137                     No MI
   3844          16559198                        719960                 20060901                        80                     No MI
   3845          16559199                        608000                 20060901                        80                     No MI
   3846          16369579                        540000                 20060801                        80                     No MI
   3847          16371221                        540000                 20060801                        80                     No MI
   3848          16370175                        650000                 20060801               74.29000092                     No MI
   3849          16370176                        559200                 20060801                        80                     No MI
   3850          16290989                        166556                 20060701                        80                     No MI
   3851          16291047                        202184                 20060701                        80                     No MI
   3852          16291091                        199430                 20060701                        70                     No MI
   3853          16291134                        357193                 20060701               79.94999695                     No MI
   3854          16291157                        900000                 20060701                        80                     No MI
   3855          16291191                        208500                 20060701               48.83000183                     No MI
   3856          16291200                        400000                 20060801               58.81999969                     No MI
   3857          16291208                        105000                 20060801                        35                     No MI
   3858          16291272                        120000                 20060801               62.47000122                     No MI
   3859          16358812                        113729                 20060801                        70                     No MI
   3860          16358813                        132750                 20060801                        75                     No MI
   3861          16358815                        805884                 20060801                        80                     No MI
   3862          16358826                       1275000                 20060801                        75                     No MI
   3863          16290953                        873750                 20060701                        75                     No MI
   3864          16290986                        138000                 20060701                        69                     No MI
   3865          16290874                        258400                 20060701                        80                     No MI
   3866          16290910                         75000                 20060701               78.94999695                     No MI
   3867          16290934                        109600                 20060801                        80                     No MI
   3868          16248453                        213175                 20060701                        80                     No MI
   3869          16290640                         58520                 20060401                        80                     No MI
   3870          16290552                        286400                 20060701                        80                     No MI
   3871          16290689                         44982                 20060701                        70                     No MI
   3872          16290728                         51100                 20060701                        70                     No MI
   3873          16290747                         60750                 20060501                        75                     No MI
   3874          16290750                        780000                 20060601                        65                     No MI
   3875          16290756                        550000                 20060501               24.44000053                     No MI
   3876          16290759                        223120                 20060601                        80                     No MI
   3877          16290760                        840000                 20060601                        70                     No MI
   3878          16290762                        260400                 20060701                        70                     No MI
   3879          16290763                        500000                 20060701                        80                     No MI
   3880          16290765                        120000                 20060601                        80                     No MI
   3881          16290771                        260000                 20060701               55.90999985                     No MI
   3882          16290774                        225000                 20060701               53.31999969                     No MI
   3883          16290781                        264000                 20060601               79.94999695                     No MI
   3884          16290558                        600000                 20060701                        80                     No MI
   3885          16290591                        125600                 20060701                        80                     No MI
   3886          16386499                        650000                 20060801               68.41999817                     No MI
   3887          16371055                        519200                 20060801                        80                     No MI
   3888          16371217                        608000                 20060801                        80                     No MI
   3889          16369731                        500000                 20060801               54.04999924                     No MI
   3890          16369732                        625000                 20060801               67.56999969                     No MI
   3891          16369734                        547500                 20060801               73.98999786                     No MI
   3892          16559193                        645000                 20060901                        75                     No MI
   3893          16559194                        460000                 20060901                        80                     No MI
   3894          16559195                        520000                 20060901                        80                     No MI
   3895          16369574                       1000000                 20060801               51.95000076                     No MI
   3896          16248010                        332000                 20051001               87.37000275                       YES
   3897          16248016                        252000                 20060701                        80                     No MI
   3898          16248032                        220000                 20060701                        80                     No MI
   3899          16248043                        130000                 20060801               39.38999939                     No MI
   3900          16248084                        192000                 20060701                        80                     No MI
   3901          16248090                        644286                 20060701                        80                     No MI
   3902          16248125                        196000                 20060701                        80                     No MI
   3903          16248165                        229600                 20060701                        80                     No MI
   3904          16248199                        141920                 20060701                        80                     No MI
   3905          16248233                        536000                 20060901                        80                     No MI
   3906          16248242                        344000                 20060701                        80                     No MI
   3907          16248395                        332000                 20060801                        80                     No MI
   3908          16248413                        660000                 20060801                        80                     No MI
   3909          16248332                        350000                 20060701                        70                     No MI
   3910          16349899                        180000                 20060801                        80                     No MI
   3911          16349907                        199200                 20060901                        80                     No MI
   3912          16349915                        504000                 20060901                        80                     No MI
   3913          16349919                        449600                 20060901                        80                     No MI
   3914          16349925                        430000                 20060801               78.90000153                     No MI
   3915          16349939                        294880                 20060801                        80                     No MI
   3916          16357966                        278400                 20060801               74.04000092                     No MI
   3917          16358775                        536000                 20060801                        80                     No MI
   3918          16357970                        805000                 20060801                        70                     No MI
   3919          16358799                        105750                 20060801                        75                     No MI
   3920          16399607                        543750                 20060801               74.48999786                     No MI
   3921          16370507                        750000                 20060301                        75                     No MI
   3922          16371372                        510000                 20060801               76.12000275                     No MI
   3923          16349832                        188250                 20060801                        75                     No MI
   3924          16349853                        215608                 20060901                        80                     No MI
   3925          16349655                        364000                 20060801                        80                     No MI
   3926          16349688                        430500                 20060801                        70                     No MI
   3927          16349702                        650000                 20060801               79.02999878                     No MI
   3928          16349728                        316000                 20060801                        80                     No MI
   3929          16349750                        355993                 20060901                        75                     No MI
   3930          16349791                        412000                 20060801                        80                     No MI
   3931          16349813                        229920                 20060801                        80                     No MI
   3932          16349477                        436000                 20060801               53.95999908                     No MI
   3933          16349481                        185600                 20060801                        80                     No MI
   3934          16349484                        447200                 20060801                        80                     No MI
   3935          16349487                        312000                 20060801                        80                     No MI
   3936          16349491                       1960000                 20060801               69.94000244                     No MI
   3937          16349507                         77600                 20060801               74.98000336                     No MI
   3938          16349540                        704000                 20060801                        80                     No MI
   3939          16349584                         80000                 20060901               88.88999939           Radian Guaranty
   3940          16349603                        128320                 20060801                        80                     No MI
   3941          16349611                        620000                 20060801                        80                     No MI
   3942          16349623                        175200                 20060801                        80                     No MI
   3943          16235467                        159120                 20060701                        80                     No MI
   3944          16235301                        620000                 20060701                        80                     No MI
   3945          16235246                        348000                 20060701                        80                     No MI
   3946          16235339                        365000                 20060701               76.04000092                     No MI
   3947          16235149                        111920                 20060701                        80                     No MI
   3948          16235169                        202641                 20060701                        80                     No MI
   3949          16235051                        132000                 20060801                        80                     No MI
   3950          16235064                        200000                 20060801                        80                     No MI
   3951          16235066                        192000                 20060801                        80                     No MI
   3952          16235087                        687000                 20060701                        65                     No MI
   3953          16235095                        176012                 20060701                        80                     No MI
   3954          16235107                        559264                 20060801                        80                     No MI
   3955          16233416                        191250                 20060701                        75                     No MI
   3956          16233444                         76399                 20060701                        65                     No MI
   3957          16233472                        420000                 20060801                        80                     No MI
   3958          16233502                        442513                 20060801                        80                     No MI
   3959          16233594                        140000                 20060701                        80                     No MI
   3960          16233601                        483200                 20060801                        80                     No MI
   3961          16233611                        484350                 20060701                        80                     No MI
   3962          16233647                        137600                 20060701                        80                     No MI
   3963          16233673                        465750                 20060801                        80                     No MI
   3964          16233710                        268000                 20060701                        80                     No MI
   3965          16233770                        132000                 20060601               64.98000336                     No MI
   3966          16233804                        158400                 20060601                        80                     No MI
   3967          16233808                         94500                 20060601                        75                     No MI
   3968          16233826                        189100                 20060601               79.98999786                     No MI
   3969          16233851                         96800                 20060701                        80                     No MI
   3970          16233868                        298000                 20060701               76.41000366                     No MI
   3971          16233964                        295300                 20060701               56.22000122                     No MI
   3972          16233334                         92800                 20060801                        80                     No MI
   3973          16234005                        887250                 20060701                        65                     No MI
   3974          16234021                        324000                 20060701                        80                     No MI
   3975          16231788                        458250                 20060701                        65                     No MI
   3976          16231802                        278200                 20060701               62.52999878                     No MI
   3977          16231825                        976000                 20060701                        80                     No MI
   3978          16232040                        319700                 20060701               71.83999634                     No MI
   3979          16232048                        225750                 20060701                        80                     No MI
   3980          16232079                        156000                 20060701                        80                     No MI
   3981          16232108                        137600                 20060701                        80                     No MI
   3982          16232118                        610000                 20060701               64.88999939                     No MI
   3983          16232126                        444000                 20060701                        80                     No MI
   3984          16232153                        398402                 20060901                        70                     No MI
   3985          16232265                        144400                 20060701                        80                     No MI
   3986          16231836                        233392                 20060701                        80                     No MI
   3987          16231851                        260000                 20060701                        80                     No MI
   3988          16231855                        123500                 20060701                        65                     No MI
   3989          16231864                        179400                 20060701                        60                     No MI
   3990          16232335                        690000                 20060901                        75                     No MI
   3991          16231941                        123675                 20060701                        75                     No MI
   3992          16231958                        470400                 20060701                        80                     No MI
   3993          16231980                        204800                 20060701                        80                     No MI
   3994          16231582                        132000                 20060701                        80                     No MI
   3995          16231625                        336000                 20060701                        80                     No MI
   3996          16231673                        176400                 20060701                        80                     No MI
   3997          16231696                        241135                 20060701                        80                     No MI
   3998          16230701                        136800                 20060701                        80                     No MI
   3999          16230705                        280000                 20060701                        80                     No MI
   4000          16230736                        273120                 20060701                        80                     No MI
   4001          16230757                        428000                 20060701                        80                     No MI
   4002          16230788                        180664                 20060601                        80                     No MI
   4003          16230799                        292000                 20060701                        80                     No MI
   4004          16230811                        975000                 20060701                        75                     No MI
   4005          16230825                        620000                 20060801                        80                     No MI
   4006          16230628                        480800                 20060701                        80                     No MI
   4007          16230646                        128700                 20060601               79.98000336                     No MI
   4008          16230661                        251200                 20060701                        80                     No MI
   4009          16230849                         46800                 20060801                        80                     No MI
   4010          16230851                        319900                 20060701                        70                     No MI
   4011          16230887                        281128                 20060701                        80                     No MI
   4012          16230928                        241500                 20060801               61.91999817                     No MI
   4013          16230685                        143910                 20060901                        90           United Guaranty
   4014          16228617                        454720                 20060701                        80                     No MI
   4015          16228622                        567953                 20060801                        80                     No MI
   4016          16228266                         84897                 20060801                        75                     No MI
   4017          16228297                        417000                 20060701               74.12999725                     No MI
   4018          16228327                        372000                 20060701                        80                     No MI
   4019          16228329                        599900                 20060801                        80                     No MI
   4020          16228368                        168000                 20060701                        80                     No MI
   4021          16228372                       1384100                 20060701                        75                     No MI
   4022          16230165                        412844                 20060701                        80                     No MI
   4023          16230184                        750000                 20060701               36.13999939                     No MI
   4024          16230230                        114000                 20060701                        80                     No MI
   4025          16230234                        650000                 20060701               59.09000015                     No MI
   4026          16230299                        509819                 20060701                        80                     No MI
   4027          16230307                        188800                 20060701                        80                     No MI
   4028          16230339                        214500                 20060901                        80                     No MI
   4029          16230368                        184500                 20060701               60.09999847                     No MI
   4030          16230396                        388000                 20060701                        80                     No MI
   4031          16230429                        208000                 20060701                        80                     No MI
   4032          16230486                       1500000                 20060801               68.18000031                     No MI
   4033          16230523                        784800                 20060801                        80                     No MI
   4034          16230576                         75000                 20060601               28.87999916                     No MI
   4035          16228456                        800000                 20060701                        80                     No MI
   4036          16228462                        194350                 20060701               64.98999786                     No MI
   4037          16228471                        403200                 20060701               79.98999786                     No MI
   4038          16228475                        402650                 20060701                        80                     No MI
   4039          16226446                       1000000                 20060901               74.06999969                     No MI
   4040          16226471                        436000                 20060701                        80                     No MI
   4041          16226604                         96850                 20060801                        65                     No MI
   4042          16226607                        429600                 20060701                        80                     No MI
   4043          16226673                         75050                 20060401               72.86000061                     No MI
   4044          16228030                        176800                 20060701                        80                     No MI
   4045          16228102                        260000                 20060701               60.47000122                     No MI
   4046          16228107                        716900                 20060701                        70                     No MI
   4047          16228118                        164400                 20060701                        75                     No MI
   4048          16228127                        386400                 20060701                        80                     No MI
   4049          16228168                        155600                 20060701                        80                     No MI
   4050          16228186                        951300                 20060701                        70                     No MI
   4051          16226774                        460000                 20060701                        80                     No MI
   4052          16226015                        208020                 20060601                        80                     No MI
   4053          16226200                         77250                 20060701                        75                     No MI
   4054          16226201                        228550                 20060701               62.00999832                     No MI
   4055          16226206                        267896                 20060701                        80                     No MI
   4056          16226347                        287000                 20060701                        70                     No MI
   4057          16245317                        650000                 20060701               61.90000153                     No MI
   4058          16245331                        101500                 20060701                        70                     No MI
   4059          16243361                        309520                 20060701                        80                     No MI
   4060          16245395                        400000                 20060701                        80                     No MI
   4061          16243440                        223500                 20060701                        75                     No MI
   4062          16245262                        786800                 20060701                        80                     No MI
   4063          16225929                        525000                 20060701                        70                     No MI
   4064          16225876                        168000                 20060801                        70                     No MI
   4065          16225880                        164500                 20060801                        70                     No MI
   4066          16224377                         90400                 20060701                        80                     No MI
   4067          16224403                        189000                 20060701                        70                     No MI
   4068          16224410                        258375                 20060701                        65                     No MI
   4069          16224441                        240000                 20060701                        80                     No MI
   4070          16224442                         40880                 20060701                        80                     No MI
   4071          16224448                        250000                 20060701               55.56000137                     No MI
   4072          16224500                        274400                 20060701                        80                     No MI
   4073          16224513                        945983                 20060701                        75                     No MI
   4074          16224592                        382400                 20060701               79.98000336                     No MI
   4075          16224614                        544000                 20060701                        80                     No MI
   4076          16224629                        343200                 20060701                        80                     No MI
   4077          16224665                        472500                 20060801                        75                     No MI
   4078          16224683                        417000                 20060701               79.43000031                     No MI
   4079          16224085                        452250                 20060801                        80                     No MI
   4080          16224133                        131250                 20060701               69.08000183                     No MI
   4081          16224136                        173600                 20060801                        80                     No MI
   4082          16224225                         96000                 20060701                        75                     No MI
   4083          16224280                        281132                 20060601                        80                     No MI
   4084          16349464                        474888                 20060901                        80                     No MI
   4085          16349459                        406232                 20060901                        80                     No MI
   4086          16224072                        127200                 20060701                        80                     No MI
   4087          16368831                        454950                 20060701                        80                     No MI
   4088          16559181                        820000                 20060901                        80                     No MI
   4089          16559184                        624000                 20060901                        80                     No MI
   4090          16559185                        530000                 20060901               71.62000275                     No MI
   4091          16369727                        544000                 20060801                        80                     No MI
   4092          16368836                        543000                 20060801               56.27000046                     No MI
   4093          16559187                        420000                 20060901                        80                     No MI
   4094          16368838                        580000                 20060701               71.33999634                     No MI
   4095          16386497                        962500                 20060801                        70                     No MI
   4096          16386498                        999999                 20060801               71.43000031                     No MI
   4097          16369569                        428000                 20060801               77.81999969                     No MI
   4098          16559180                        650000                 20060901               75.16999817                     No MI
   4099          16369231                       1275000                 20060801                        75                     No MI
   4100          16369236                        575360                 20060801               79.98999786                     No MI
   4101          16369237                       1281000                 20060801                        70                     No MI
   4102          16369245                       1500000                 20060801                        75                     No MI
   4103          16370005                        548000                 20060801                        80                     No MI
   4104          16370008                        630000                 20060801                        75                     No MI
   4105          16369254                        755000                 20060801               79.47000122                     No MI
   4106          16369255                        740000                 20060701               79.13999939                     No MI
   4107          16370017                       1000000                 20060801               72.73000336                     No MI
   4108          16369264                        532000                 20060801                        80                     No MI
   4109          16369277                        999999                 20060801               74.06999969                     No MI
   4110          16369284                        827200                 20060801                        80                     No MI
   4111          16370041                        472000                 20060801                        80                     No MI
   4112          16370047                        736000                 20060801                        80                     No MI
   4113          16370048                        480000                 20060801                        80                     No MI
   4114          16369611                        556000                 20060801                        80                     No MI
   4115          16196926                        384000                 20020101                        80                     No MI
   4116          16196927                        605000                 20020401               69.13999939                     No MI
   4117          16370059                        572000                 20060801                        80                     No MI
   4118          16166388                        616350                 20060501                        80                     No MI
   4119          16207382                        280000                 20060701                        80                     No MI
   4120          16046717                        177600                 20060301                        80                     No MI
   4121          16121704                         92800                 20021001               86.73000336           United Guaranty
   4122          16134869                        504100                 20060701                        80                     No MI
   4123          16066282                        263920                 20060301                        80                     No MI
   4124          16062001                        153100                 20060301               79.98999786                     No MI
   4125          16069115                        315850                 20060301                        80                     No MI
   4126          16107765                        296000                 20060401                        80                     No MI
   4127          16116474                        200000                 20060201                        80                     No MI
   4128          16639400                       1446250                 20060901                        65                     No MI
   4129          16639401                        736400                 20060901                        80                     No MI
   4130          16639402                        450000                 20061001                        60                     No MI
   4131          16648313                        472000                 20061001                        80                     No MI
   4132          16639403                        600000                 20061001               68.56999969                     No MI
   4133          16648314                        615965                 20061101                        70                     No MI
   4134          16639404                        650000                 20061001               71.43000031                     No MI
   4135          16648315                       1440000                 20061101                        80                     No MI
   4136          16639405                       1470000                 20060701                        70                     No MI
   4137          16648316                        540000                 20061101               47.79000092                     No MI
   4138          16639406                     630418.31                 20061001               86.36000061           Radian Guaranty
   4139          16648317                        775000                 20061101               64.58000183                     No MI
   4140          16639407                       1193985                 20060901                        80                     No MI
   4141          16648318                        628000                 20061101                        80                     No MI
   4142          16639408                       1811696                 20061001                        80                     No MI
   4143          16648319                        600000                 20061101               73.62000275                     No MI
   4144          16639409                       1964000                 20060901               55.00999832                     No MI
   4145          16648320                        584000                 20061101                        80                     No MI
   4146          16639410                        500000                 20061001               18.52000046                     No MI
   4147          16648321                        450000                 20061101               52.93999863                     No MI
   4148          16639411                        950000                 20060901               63.33000183                     No MI
   4149          16648322                       1616000                 20061101                        80                     No MI
   4150          16639412                        708800                 20060901               56.70000076                     No MI
   4151          16639414                        750000                 20061001               73.16999817                     No MI
   4152          16639415                       1000000                 20061001               63.49000168                     No MI
   4153          16639416                        560000                 20061001                        80                     No MI
   4154          16639417                        500000                 20061001               66.23000336                     No MI
   4155          16639418                       1500000                 20061001               55.56000137                     No MI
   4156          16639420                        825000                 20061001                        75                     No MI
   4157          16639421                        451920                 20061001               67.44999695                     No MI
   4158          16639422                        569600                 20061001                        80                     No MI
   4159          16639423                        960000                 20060901               79.01000214                     No MI
   4160          16639424                        450000                 20061001               69.23000336                     No MI
   4161          16639425                        719250                 20061001                        75                     No MI
   4162          16639426                        636000                 20061001                        80                     No MI
   4163          16639427                        484000                 20061001               78.69999695                     No MI
   4164          16639428                        488000                 20061001               73.16000366                     No MI
   4165          16639429                        748000                 20061001                        80                     No MI
   4166          16639430                        524000                 20061001                        80                     No MI
   4167          16639431                        492000                 20061001                        80                     No MI
   4168          16639432                        440000                 20061001               79.70999908                     No MI
   4169          16639433                        504500                 20061001               79.44999695                     No MI
   4170          16639434                        428000                 20061001                        80                     No MI
   4171          16639435                        675000                 20061001                        75                     No MI
   4172          16639436                        440000                 20061001               77.87999725                     No MI
   4173          16639437                        984000                 20061001                        80                     No MI
   4174          16639438                        476000                 20061001                        80                     No MI
   4175          16639439                        489600                 20061001                        80                     No MI
   4176          16639440                        576000                 20061001               76.80000305                     No MI
   4177          16639441                        476000                 20061001                        80                     No MI
   4178          16639442                        650000                 20061001               68.41999817                     No MI
   4179          16639443                        820000                 20061001               74.06999969                     No MI
   4180          16639444                        923250                 20061001                        75                     No MI
   4181          16639445                        556500                 20061001               74.19999695                     No MI
   4182          16639446                        572000                 20061001                        80                     No MI
   4183          16647806                        945000                 20061001                        70                     No MI
   4184          16647807                       2120000                 20061101                        80                     No MI
   4185          16647808                        487500                 20060801               77.37999725                     No MI
   4186          16647809                        511200                 20061101                        80                     No MI
   4187          16647810                        556000                 20061101                        80                     No MI
   4188          16647811                        455000                 20061101                        70                     No MI
   4189          16639349                        549500                 20061001                        70                     No MI
   4190          16639350                        880000                 20061001                        80                     No MI
   4191          16639351                       1420000                 20061001               65.73999786                     No MI
   4192          16639352                        599920                 20061001                        80                     No MI
   4193          16639354                       1000000                 20061001               75.47000122                     No MI
   4194          16639361                        712000                 20061001               64.73000336                     No MI
   4195          16639362                        712500                 20061001                        75                     No MI
   4196          16639363                        458407                 20061001                        80                     No MI
   4197          16639364                        432000                 20061001                        80                     No MI
   4198          16639365                        644500                 20061001               72.01000214                     No MI
   4199          16639366                        525000                 20061001               79.55000305                     No MI
   4200          16639367                        541000                 20061001               66.79000092                     No MI
   4201          16639368                        572000                 20061001                      71.5                     No MI
   4202          16639369                        600000                 20061001               78.01999664                     No MI
   4203          16639370                        470000                 20061001               72.30999756                     No MI
   4204          16639371                        435000                 20061001               79.81999969                     No MI
   4205          16639372                        840000                 20061001                        70                     No MI
   4206          16639373                        252000                 20061001                        90              Republic MIC
   4207          16639374                        620000                 20061001               72.94000244                     No MI
   4208          16639375                        459000                 20061001                     38.25                     No MI
   4209          16639376                        486000                 20061001               63.95000076                     No MI
   4210          16639377                        511000                 20061001                        73                     No MI
   4211          16639378                        442000                 20061001                        80                     No MI
   4212          16639379                        940800                 20061001                        80                     No MI
   4213          16639380                        769000                 20061001               61.02999878                     No MI
   4214          16639381                        513000                 20061001                     72.25                     No MI
   4215          16639382                       1000000                 20061001               52.63000107                     No MI
   4216          16639383                        640000                 20061001                        80                     No MI
   4217          16639385                       1622600                 20061101                        70                     No MI
   4218          16639386                        553137                 20061101               79.01999664                     No MI
   4219          16639387                        650000                 20061101                        65                     No MI
   4220          16639388                        511000                 20061001               68.12999725                     No MI
   4221          16639389                        539200                 20061001                        80                     No MI
   4222          16639390                        822268                 20061101                        80                     No MI
   4223          16639391                        463990                 20061001                        80                     No MI
   4224          16639392                        423626                 20061001                        80                     No MI
   4225          16639393                        524000                 20061001                        80                     No MI
   4226          16639394                        566905                 20060901                     52.25                     No MI
   4227          16639395                        499000                 20060201               77.48000336                     No MI
   4228          16639396                        568000                 20060501                        80                     No MI
   4229          16639397                        989000                 20060601               73.26000214                     No MI
   4230          16639398                        620000                 20061001                        80                     No MI
   4231          16639399                        486850                 20060801                        65                     No MI
   4232          16639355                        799200                 20061001                        80                     No MI
   4233          16639356                        432000                 20060901                        80                     No MI
   4234          16639357                        472000                 20061001                        80                     No MI
   4235          16639358                        650000                 20061001               63.40999985                     No MI
   4236          16639359                        485000                 20061001               62.99000168                     No MI
   4237          16639360                        486000                 20061001               77.76000214                     No MI
   4238          16639332                        300000                 20061001                        80                     No MI
   4239          16639333                        639200                 20060901                        80                     No MI
   4240          16639335                       1099925                 20060901               81.48000336                       PMI
   4241          16639336                     311392.61                 20061001               76.88999939                     No MI
   4242          16639337                        701300                 20060201               79.98999786                     No MI
   4243          16639338                        480000                 20060301                        80                     No MI
   4244          16639339                        417684                 20060201                        80                     No MI
   4245          16639340                        456000                 20060401                        80                     No MI
   4246          16639341                        748000                 20060601                        80                     No MI
   4247          16639343                        500000                 20060701               60.61000061                     No MI
   4248          16639344                        489520                 20060901                        80                     No MI
   4249          16639345                        672500                 20060901               72.30999756                     No MI
   4250          16639346                        624000                 20061001                      73.5                     No MI
   4251          16639347                        472000                 20061001                        80                     No MI
   4252          16639348                        510000                 20061001               26.62999916                     No MI
   4253          15634500                        500000                 20050801               71.62999725                     No MI
   4254          16404353                        480000                 20060901                        80                     No MI
   4255          16649350                       1250000                 20061101               41.66999817                     No MI
   4256          16649360                        480000                 20061001                        80                     No MI
   4257          16242961                        275000                 20060701               34.38000107                     No MI
   4258          16242965                        161700                 20060701               74.98000336                     No MI
   4259          16243055                        287721                 20060701               61.88000107                     No MI
   4260          16243060                        967702                 20060801                        80                     No MI
   4261          16243122                        592000                 20060701                        80                     No MI
   4262          16243184                        132000                 20060701                        80                     No MI
   4263          16243191                        880000                 20060701                        80                     No MI
   4264          16243226                        533120                 20060801                        80                     No MI
   4265          16243309                        860000                 20060901                        80                     No MI
   4266          16242810                        506400                 20060601                        80                     No MI
   4267          16242816                        112350                 20060701                        70                     No MI
   4268          15990394                        140000                 20060301                        80                     No MI
   4269          15990448                        448000                 20060301                        80                     No MI
   4270          16131646                        456000                 20060601                        80                     No MI
   4271          16129437                        161801                 20060601               79.88999939                     No MI
   4272          16171828                        388800                 20060601                        80                     No MI
   4273          16169055                        468000                 20060701                        80                     No MI
   4274          16169188                        328000                 20060701                        80                     No MI
   4275          16169209                        408000                 20060701                        80                     No MI
   4276          16169369                        119200                 20060901               74.98000336                     No MI
   4277          16169375                        159435                 20060601               64.56999969                     No MI
   4278          16142140                        416000                 20060501                        80                     No MI
   4279          16121199                        153950                 20060601               79.98000336                     No MI
   4280          16121331                        119600                 20060601               74.98000336                     No MI
   4281          16119268                        323404                 20060501                        80                     No MI
   4282          16119324                        125000                 20060701               57.08000183                     No MI
   4283          16119652                        190400                 20060601                        80                     No MI
   4284          16119221                        141550                 20060501                        95                       PMI
   4285          16649361                        825000                 20061101                        66                     No MI
   4286          16649352                        511650                 20061101                        90                       PMI
   4287          16649353                        550000                 20061101               73.33000183                     No MI
   4288          16649363                        862500                 20061101                        75                     No MI
   4289          16649355                        645000                 20061001                        75                     No MI
   4290          16649356                        700000                 20061001                        80                     No MI
   4291          16649347                        500000                 20061001               59.02999878                     No MI
   4292          16649357                        570000                 20061001               79.98999786                     No MI
   4293          16649348                        898690                 20061001                        65                     No MI
   4294          16649358                        500570                 20061101                        80                     No MI
   4295          16649359                        548000                 20061101                        80                     No MI
   4296          16404318                        147500                 20060801                        80                     No MI
   4297          16187684                        353600                 20060501                        65                     No MI
   4298          16201663                        743000                 20061001               79.88999939                     No MI
   4299          16207955                        177050                 20060801               79.72000122                     No MI
   4300          16247767                        132000                 20060901                        80                     No MI
   4301          16296591                        218250                 20060701                        75                     No MI
   4302          16322855                        495200                 20060801                        80                     No MI
   4303          16323443                        140000                 20060801                        80                     No MI
   4304          16329870                         87450                 20060901               69.95999908                     No MI
   4305          16329952                       1036000                 20060901                        70                     No MI
   4306          16331870                        180244                 20060901                        80                     No MI
   4307          16335203                        665000                 20060901                        70                     No MI
   4308          16335735                       1750000                 20060901                        70                     No MI
   4309          16335737                       1400000                 20060801                        70                     No MI
   4310          16342030                        162514                 20060901                        80                     No MI
   4311          16342120                        412500                 20060901                        80                     No MI
   4312          16344749                        960000                 20060901                        80                     No MI
   4313          16347347                       2000000                 20061001                        64                     No MI
   4314          16347395                       1500000                 20060901               68.18000031                     No MI
   4315          16347733                        191900                 20060801               74.98999786                     No MI
   4316          16347958                        650000                 20060901               77.05000305                     No MI
   4317          16349499                        531700                 20060901               79.98999786                     No MI
   4318          16358042                        630000                 20060901                        70                     No MI
   4319          16358052                        630000                 20060901                        70                     No MI
   4320          16358328                        423199                 20060901                        80                     No MI
   4321          16358779                       1000000                 20060901               60.61000061                     No MI
   4322          16358973                       1177500                 20060901                        75                     No MI
   4323          16358998                        224800                 20060901                        80                     No MI
   4324          16359104                        800000                 20060801                        80                     No MI
   4325          16359554                        999000                 20060901                        74                     No MI
   4326          16360254                        620000                 20060901                        80                     No MI
   4327          16361248                         79200                 20061001                        80                     No MI
   4328          16361321                        448000                 20060901                        80                     No MI
   4329          16361446                        184000                 20060901                        80                     No MI
   4330          16365576                        316000                 20060901                        80                     No MI
   4331          16365592                        476154                 20061001                        80                     No MI
   4332          16365746                       1120000                 20060901                        70                     No MI
   4333          16365759                       1500000                 20060901                        75                     No MI
   4334          16365946                        187500                 20060801                        75                     No MI
   4335          16368155                       1162500                 20060901                        75                     No MI
   4336          16368520                        353250                 20060901               79.98999786                     No MI
   4337          16371876                        443255                 20060901                        80                     No MI
   4338          16371890                        143508                 20060901                        80                     No MI
   4339          16371932                         93404                 20060901                        80                     No MI
   4340          16372071                       1347500                 20060901                        70                     No MI
   4341          16372146                         62090                 20060801                        70                     No MI
   4342          16374781                        240408                 20060901                        80                     No MI
   4343          16374805                        177112                 20061001                        80                     No MI
   4344          16374821                        256504                 20060901                        80                     No MI
   4345          16374831                        313320                 20060901                        80                     No MI
   4346          16375830                        138976                 20060901                        80                     No MI
   4347          16376982                        921300                 20060901                        80                     No MI
   4348          16377134                        528000                 20060901               79.98999786                     No MI
   4349          16377264                        108011                 20060901               43.20000076                     No MI
   4350          16377306                        183383                 20060901                        80                     No MI
   4351          16378111                        101600                 20060901                        80                     No MI
   4352          16378562                        607950                 20060901               79.98999786                     No MI
   4353          16378634                       1383750                 20060901                        75                     No MI
   4354          16382743                         66400                 20060901                        80                     No MI
   4355          16382817                        101120                 20060901                        80                     No MI
   4356          16383144                        624480                 20060901                        80                     No MI
   4357          16383163                        576200                 20060901               79.98999786                     No MI
   4358          16383197                        760000                 20060901                        80                     No MI
   4359          16383342                        619200                 20061001                        80                     No MI
   4360          16384209                        270473                 20060901                        80                     No MI
   4361          16384248                        496800                 20060901                        80                     No MI
   4362          16384273                        521720                 20061001                        80                     No MI
   4363          16384349                        908100                 20060901                        80                     No MI
   4364          16387074                        113000                 20060901                        80                     No MI
   4365          16387081                        123400                 20060901                        80                     No MI
   4366          16387182                        452000                 20060801                        80                     No MI
   4367          16387263                        750000                 20060901               55.56000137                     No MI
   4368          16387284                        157600                 20060901                        80                     No MI
   4369          16387286                       1372500                 20060901                        75                     No MI
   4370          16387503                      511513.6                 20060901                        80                     No MI
   4371          16387522                        522216                 20060901                        80                     No MI
   4372          16387537                        377600                 20060901                        80                     No MI
   4373          16388706                        433050                 20060901                        95                       PMI
   4374          16388715                        577050                 20061001               79.97000122                     No MI
   4375          16388721                        291000                 20060901               77.59999847                     No MI
   4376          16388743                        144000                 20060901                        80                     No MI
   4377          16388818                        356450                 20060901               79.98999786                     No MI
   4378          16388928                       1000000                 20060901               79.45999908                     No MI
   4379          16388972                       1500000                 20061001               68.37999725                     No MI
   4380          16389028                        500000                 20060901                        80                     No MI
   4381          16389266                       1265000                 20060901               74.41000366                     No MI
   4382          16389392                        333000                 20060901               64.04000092                     No MI
   4383          16389442                        206200                 20060901               74.98000336                     No MI
   4384          16389554                        153600                 20061001                        80                     No MI
   4385          16390099                        195132                 20060901                        80                     No MI
   4386          16390127                         61200                 20060901                        90                       PMI
   4387          16390280                         88000                 20060901               71.51999664                     No MI
   4388          16390283                        260689                 20060901                        80                     No MI
   4389          16390399                        799200                 20060901                        80                     No MI
   4390          16390470                        737617                 20060901                        80                     No MI
   4391          16390482                        940000                 20060901                        80                     No MI
   4392          16390521                        439900                 20060901               79.98000336                     No MI
   4393          16392337                        440000                 20060901                        80                     No MI
   4394          16392370                         66220                 20060901                        80                     No MI
   4395          16392381                        621600                 20061001                        80                     No MI
   4396          16392425                        108662                 20060901                        75                     No MI
   4397          16392441                        520000                 20061001                        80                     No MI
   4398          16392630                        280000                 20060901                        80                     No MI
   4399          16392811                       1365000                 20060901                     68.25                     No MI
   4400          16392814                        559200                 20060901               77.12999725                     No MI
   4401          16392823                        633600                 20060901                        80                     No MI
   4402          16392840                        713045                 20060901                        80                     No MI
   4403          16393588                        747400                 20060901                        80                     No MI
   4404          16393608                        800000                 20060901               61.06999969                     No MI
   4405          16393710                        134320                 20060901                        80                     No MI
   4406          16393790                        221864                 20060901                        80                     No MI
   4407          16393803                        261600                 20060901                        80                     No MI
   4408          16393820                         90837                 20060901                        65                     No MI
   4409          16393841                        277772                 20061001                        80                     No MI
   4410          16393853                         65800                 20060901                        70                     No MI
   4411          16393904                        436000                 20060901                        80                     No MI
   4412          16394106                        564000                 20060901                        80                     No MI
   4413          16394319                        352800                 20061001                        80                     No MI
   4414          16395285                        293600                 20060901                        80                     No MI
   4415          16395292                        659996                 20060901                        80                     No MI
   4416          16395300                        752500                 20060701                        70                     No MI
   4417          16395455                       1500000                 20060901               68.18000031                     No MI
   4418          16395470                        438900                 20061001               79.98000336                     No MI
   4419          16395550                        479450                 20061001               79.98999786                     No MI
   4420          16395700                        431708                 20060901                        80                     No MI
   4421          16395813                        466650                 20060801               79.98999786                     No MI
   4422          16395825                        297708                 20060901                        80                     No MI
   4423          16397127                        249144                 20060901                        80                     No MI
   4424          16397132                        196800                 20060901               78.72000122                     No MI
   4425          16397234                        465600                 20060901                        80                     No MI
   4426          16397242                        536000                 20060901                        80                     No MI
   4427          16397265                        152000                 20060901                        80                     No MI
   4428          16397367                        300000                 20060901                        80                     No MI
   4429          16397386                         84000                 20060901                        75                     No MI
   4430          16397403                        448000                 20060901                        80                     No MI
   4431          16397419                        908000                 20060901                        80                     No MI
   4432          16397484                         73600                 20060901                        80                     No MI
   4433          16397543                        236724                 20060901                        80                     No MI
   4434          16397556                        659800                 20061001                        80                     No MI
   4435          16400556                        260000                 20060901               79.26999664                     No MI
   4436          16400853                       1000000                 20060901               72.45999908                     No MI
   4437          16400925                        475920                 20060901                        80                     No MI
   4438          16401005                        630000                 20060901                        70                     No MI
   4439          16401659                        517900                 20061001               48.40000153                     No MI
   4440          16402140                         98000                 20060901                        70                     No MI
   4441          16402361                        136000                 20060901                        80                     No MI
   4442          16402682                        335316                 20060901                        80                     No MI
   4443          16402776                        736000                 20060901                        80                     No MI
   4444          16404435                        280000                 20060901                        80                     No MI
   4445          16405910                        271752                 20060901                        80                     No MI
   4446          16407268                       1000000                 20060901               74.06999969                     No MI
   4447          16419038                        192000                 20060901               62.95000076                     No MI
   4448          16419445                        743532                 20060901               78.26999664                     No MI
   4449          16419681                         85750                 20060901                        70                     No MI
   4450          16419950                        200000                 20060901               41.66999817                     No MI
   4451          16420207                        180000                 20060901                        80                     No MI
   4452          16420298                        232000                 20060901                        80                     No MI
   4453          16420691                         86400                 20061001                        80                     No MI
   4454          16422619                        800000                 20060901               69.56999969                     No MI
   4455          16422652                        508400                 20060901                        80                     No MI
   4456          16422777                        820000                 20060901               44.31999969                     No MI
   4457          16422830                        326375                 20060901                        70                     No MI
   4458          16468245                        560000                 20060901               74.66999817                     No MI
   4459          16468314                        682500                 20061001                        70                     No MI
   4460          16468669                        308800                 20060801                        80                     No MI
   4461          16540132                        528000                 20060701                        80                     No MI
   4462          16540196                        240000                 20060701                        75                     No MI
   4463          16540366                        255000                 20060901                        75                     No MI
   4464          16540461                        650000                 20060801               68.27999878                     No MI
   4465          16543918                       1000000                 20060701               74.06999969                     No MI
   4466          16546120                        123500                 20060901               71.09999847                     No MI
   4467          16546221                        265000                 20060901               64.62999725                     No MI
   4468          16546314                        895000                 20061001               79.98999786                     No MI
   4469          16549377                        107000                 20061001               9.729999542                     No MI
   4470          16549404                        320000                 20060801                        80                     No MI
   4471          16549491                        108800                 20061001                        80                     No MI
   4472          16549523                        318550                 20060301               79.98999786                     No MI
   4473          16551626                        180150                 20060901               79.98000336                     No MI
   4474          16551637                         83300                 20061001                        70                     No MI
   4475          16551700                        628000                 20060801                        80                     No MI
   4476          16551714                        116000                 20060901                        80                     No MI
   4477          16551873                        267960                 20060901                        80                     No MI
   4478          16551986                        156522                 20060901                        80                     No MI
   4479          16552092                        432000                 20060901                        80                     No MI
   4480          16564574                        192000                 20061001                        80                     No MI
   4481          16568799                        224000                 20060801                        80                     No MI
   4482          16568902                         97600                 20061001                        80                     No MI
   4483          16571603                        222450                 20061001               79.98999786                     No MI
   4484          16571859                        810300                 20060701                        80                     No MI
   4485          16574974                         93800                 20060901                        70                     No MI
   4486          16575272                        139650                 20060901                        70                     No MI
   4487          16596012                        213750                 20061001                        75                     No MI





                 LOAN_SEQ                              MERS_ID1         MARGIN              NEXT_RATE_ADJ_DATE1          MAX_RATE


--------------------------------------------------------------------------------


      1          16242782                              1.00E+17          2.25                          20110601             12.25
      2          16242804                              1.00E+17          2.75                          20110401            13.625
      3          16247980                              1.00E+17          2.25                          20110601             12.25
      4          16247985                              1.00E+17          2.25                          20160601             12.25
      5          16340417                              1.00E+17          2.25                          20110701            12.125
      6          16340412                              1.00E+17          2.25                          20110701                12
      7          16340413                              1.00E+17          2.25                          20110601            11.875
      8          16340414                              1.00E+17          2.25                          20110701                12
      9          16369053                              1.00E+17          2.25                          20110701             12.25
     10          16247962                              1.00E+17          2.75                          20110501              12.5
     11          16247919                              1.00E+17          2.25                          20110601             12.25
     12          16543371                                                2.25                          20110801            12.625
     13          16543372                                                2.25                          20110801            12.875
     14          16543373                                                2.25                          20110801             13.25
     15          16543374                                                2.25                          20110801              12.5
     16          16543375                                                2.25                          20110801                13
     17          16543376                                                2.25                          20110801                13
     18          16543377                                                2.25                          20110801             13.25
     19          16402746                              1.00E+17          2.25                          20110801            12.875
     20          16402735                              1.00E+17          2.25                          20110801            11.875
     21          16402648                              1.00E+17          2.25                          20110801             13.25
     22          16402656                              1.00E+17          2.25                          20110801            13.125
     23          16402657                              1.00E+17          2.25                          20110801            12.625
     24          16402685                              1.00E+17          2.25                          20110801            13.125
     25          16402717                              1.00E+17          2.25                          20160801             12.75
     26          16402553                              1.00E+17          2.25                          20110801            12.625
     27          16402579                              1.00E+17          2.25                          20110801             12.75
     28          16402618                              1.00E+17          2.75                          20110801             13.75
     29          16402482                              1.00E+17          2.25                          20110801            13.875
     30          16402225                              1.00E+17          2.25                          20110801              13.5
     31          16402243                              1.00E+17          2.25                          20110801             12.75
     32          16402251                              1.00E+17          2.25                          20110801             13.75
     33          16402308                              1.00E+17          2.25                          20110801            12.875
     34          16402320                              1.00E+17          2.25                          20110701            12.125
     35          16402328                              1.00E+17          2.25                          20110801             13.75
     36          16402343                              1.00E+17          2.25                          20110801             13.25
     37          16402366                              1.00E+17          2.25                          20110801              13.5
     38          16402141                              1.00E+17          2.25                          20110801            13.625
     39          16402147                              1.00E+17          2.25                          20110801             12.75
     40          16402105                              1.00E+17          2.25                          20110801             13.75
     41          16402113                              1.00E+17          2.25                          20110801             12.75
     42          16402067                              1.00E+17          2.25                          20110801             13.75
     43          16402083                              1.00E+17          2.25                          20110801            13.125
     44          16402087                              1.00E+17          2.25                          20110801             13.25
     45          16402012                              1.00E+17          2.25                          20110801              12.5
     46          16402015                              1.00E+17          2.25                          20110801            12.375
     47          16402051                              1.00E+17          2.25                          20110801             13.75
     48          16402054                              1.00E+17          2.25                          20110801            12.375
     49          16401888                              1.00E+17          2.25                          20110701            12.875
     50          16401890                              1.00E+17          2.25                          20110801             13.75
     51          16401896                              1.00E+17          2.25                          20110801                13
     52          16401919                              1.00E+17          2.25                          20110901              13.5
     53          16401922                              1.00E+17          2.25                          20110801             13.75
     54          16401994                              1.00E+17          2.25                          20110801             14.75
     55          16401834                              1.00E+17          2.25                          20110801                13
     56          16401835                              1.00E+17          2.25                          20110701                13
     57          16401844                                                2.25                          20110801             13.75
     58          16401867                              1.00E+17          2.25                          20110801             13.25
     59          16401876                              1.00E+17          2.25                          20110701                13
     60          16401881                              1.00E+17          2.25                          20110701             13.25
     61          16401887                                                2.25                          20110701            12.625
     62          16400990                                                2.25                          20110801             13.25
     63          16400998                              1.00E+17          2.25                          20110801            12.875
     64          16401009                              1.00E+17          2.25                          20110801             13.75
     65          16400978                              1.00E+17          2.25                          20110801              13.5
     66          16400836                              1.00E+17          2.25                          20110701            11.625
     67          16400841                                                2.25                          20110801            13.375
     68          16400898                              1.00E+17          2.25                          20110801             13.75
     69          16400667                              1.00E+17          2.25                          20110801            12.625
     70          16400683                              1.00E+17          2.25                          20090801            13.875
     71          16400690                              1.00E+17          2.25                          20110801             13.25
     72          16400697                              1.00E+17          2.25                          20110801            13.125
     73          16400709                              1.00E+17          2.25                          20110801             14.75
     74          16400726                              1.00E+17          2.25                          20110801              12.5
     75          16400778                              1.00E+17          2.25                          20160801            12.125
     76          16400782                              1.00E+17          2.25                          20110801             13.75
     77          16400789                              1.00E+17          2.25                          20110801             12.75
     78          16400391                              1.00E+17          2.25                          20110801                13
     79          16400412                              1.00E+17          2.25                          20110801                13
     80          16400427                              1.00E+17          2.25                          20110801            12.875
     81          16400443                              1.00E+17          2.25                          20110801              12.5
     82          16400452                              1.00E+17          2.25                          20110801             12.75
     83          16400476                              1.00E+17          2.25                          20110801              12.5
     84          16400478                              1.00E+17          2.25                          20110801            13.125
     85          16400497                              1.00E+17          2.25                          20090801            12.625
     86          16400526                              1.00E+17          2.25                          20110801              12.5
     87          16400545                              1.00E+17          2.25                          20110801                13
     88          16400547                              1.00E+17          2.25                          20090801             13.75
     89          16400562                              1.00E+17          2.25                          20110801            11.875
     90          16400563                              1.00E+17          2.75                          20110801              14.5
     91          16400567                              1.00E+17          2.25                          20110801            14.125
     92          16400579                                                2.75                          20110701            13.375
     93          16400589                              1.00E+17          2.25                          20110801            12.875
     94          16400598                              1.00E+17          2.75                          20110701             12.75
     95          16400614                              1.00E+17          2.25                          20110801             13.75
     96          16400619                              1.00E+17          2.25                          20110801             13.75
     97          16400631                              1.00E+17          2.25                          20110701            13.125
     98          16397504                              1.00E+17          2.25                          20110801             13.25
     99          16397540                              1.00E+17          2.25                          20110801             13.75
    100          16397541                              1.00E+17          2.25                          20110801            12.875
    101          16397544                              1.00E+17          2.25                          20110701             13.25
    102          16397566                              1.00E+17          2.25                          20110701             13.75
    103          16400364                              1.00E+17          2.25                          20110801            12.125
    104          16400366                              1.00E+17          2.25                          20110801             13.25
    105          16400379                              1.00E+17          2.25                          20110801                13
    106          16397385                              1.00E+17          2.25                          20110801            12.375
    107          16397473                              1.00E+17          2.25                          20110801             13.75
    108          16397475                                                2.25                          20110801             13.75
    109          16397494                              1.00E+17          2.25                          20110801             12.75
    110          16397500                              1.00E+17          2.25                          20110801              13.5
    111          16397346                              1.00E+17          2.25                          20110801             13.75
    112          16397349                              1.00E+17          2.25                          20110801            12.625
    113          16397357                              1.00E+17          2.25                          20110801            13.625
    114          16397256                              1.00E+17          2.25                          20110801            12.875
    115          16397259                              1.00E+17          2.25                          20110801             13.75
    116          16397268                              1.00E+17          2.25                          20110801              13.5
    117          16397281                              1.00E+17          2.25                          20110801             13.75
    118          16397288                              1.00E+17          2.25                          20110801             13.75
    119          16397175                              1.00E+17          2.25                          20110701             12.25
    120          16397180                              1.00E+17          2.25                          20110801                13
    121          16397200                              1.00E+17          2.75                          20110701            13.375
    122          16397201                              1.00E+17          2.25                          20110701            12.875
    123          16397205                              1.00E+17          2.75                          20110701             15.25
    124          16397217                              1.00E+17          2.75                          20110601            13.875
    125          16397225                              1.00E+17          2.25                          20110801             13.75
    126          16395696                              1.00E+17          2.25                          20110801            12.375
    127          16395709                              1.00E+17          2.25                          20110701              12.5
    128          16395728                              1.00E+17          2.25                          20160801                12
    129          16395733                              1.00E+17          2.25                          20110801              13.5
    130          16395755                              1.00E+17          2.25                          20110801             13.75
    131          16395758                              1.00E+17          2.25                          20110801            13.625
    132          16395763                              1.00E+17          2.25                          20110801              13.5
    133          16395785                              1.00E+17          2.25                          20110801             13.25
    134          16395793                              1.00E+17          2.25                          20110801             13.75
    135          16395808                              1.00E+17          2.75                          20110801             12.75
    136          16395820                              1.00E+17          2.25                          20110801                13
    137          16395829                              1.00E+17          2.25                          20110801            13.375
    138          16395837                              1.00E+17          2.25                          20110801              13.5
    139          16397092                                                2.25                          20110801            13.625
    140          16397094                              1.00E+17          2.25                          20090701            14.375
    141          16397137                              1.00E+17          2.25                          20110801                13
    142          16397139                              1.00E+17          2.25                          20110801             13.75
    143          16395516                              1.00E+17          2.25                          20110801              13.5
    144          16395543                              1.00E+17          2.25                          20110801             13.75
    145          16395547                              1.00E+17          2.25                          20110801            12.625
    146          16395554                              1.00E+17          2.25                          20090801              13.5
    147          16395574                              1.00E+17          2.25                          20110801             13.75
    148          16395605                              1.00E+17          2.25                          20110801            12.875
    149          16395625                              1.00E+17          2.25                          20110801             12.75
    150          16395637                              1.00E+17          2.25                          20110801             12.75
    151          16395648                              1.00E+17          2.25                          20110801             13.75
    152          16395669                              1.00E+17          2.25                          20110701             12.75
    153          16395497                              1.00E+17          2.25                          20110801            13.375
    154          16395449                              1.00E+17          2.25                          20110801            13.375
    155          16395452                              1.00E+17          2.25                          20110801             12.75
    156          16395457                              1.00E+17          2.25                          20110801             13.75
    157          16395372                              1.00E+17          2.25                          20110801             12.25
    158          16395374                              1.00E+17          2.25                          20110801              13.5
    159          16395335                              1.00E+17          2.25                          20110801            12.875
    160          16395341                              1.00E+17          2.25                          20110801             13.25
    161          16395239                              1.00E+17          2.25                          20090801             12.75
    162          16395245                                                2.25                          20110801             13.75
    163          16395249                              1.00E+17          2.25                          20110801              13.5
    164          16395264                              1.00E+17          2.25                          20110801              12.5
    165          16395281                              1.00E+17          2.25                          20110701            15.625
    166          16394128                              1.00E+17          2.25                          20110701            12.625
    167          16394045                              1.00E+17          2.25                          20110801            12.125
    168          16394050                              1.00E+17          2.25                          20110801            12.625
    169          16394108                              1.00E+17          2.25                          20110801             13.25
    170          16394112                                                2.25                          20110801            12.625
    171          16393998                              1.00E+17          2.25                          20110801             13.75
    172          16393912                              1.00E+17          2.25                          20110701             12.25
    173          16393918                              1.00E+17          2.25                          20110801             13.75
    174          16393932                              1.00E+17          2.25                          20110801             13.75
    175          16393892                              1.00E+17          2.25                          20110801             13.75
    176          16393618                              1.00E+17          2.25                          20110801            13.125
    177          16393624                              1.00E+17          2.25                          20110801             13.25
    178          16393648                              1.00E+17          2.25                          20110801             12.75
    179          16393656                              1.00E+17          2.25                          20110801            12.375
    180          16393707                              1.00E+17          2.25                          20110801              12.5
    181          16393732                              1.00E+17          2.25                          20110801                13
    182          16393775                              1.00E+17          2.25                          20110801             13.75
    183          16393778                              1.00E+17          2.25                          20110801             13.75
    184          16393787                              1.00E+17          2.25                          20110801            13.125
    185          16393817                              1.00E+17          2.25                          20110801            13.125
    186          16393822                              1.00E+17          2.25                          20110801             13.25
    187          16392799                              1.00E+17          2.25                          20110801            13.375
    188          16392810                              1.00E+17          2.25                          20110801            12.875
    189          16392824                              1.00E+17          2.25                          20110801             13.75
    190          16393579                                                2.25                          20110801             13.25
    191          16392776                              1.00E+17          2.25                          20110801              13.5
    192          16392784                              1.00E+17          2.25                          20110801            12.875
    193          16392738                              1.00E+17          2.25                          20110801             13.25
    194          16392754                              1.00E+17          2.25                          20110801             12.75
    195          16392769                              1.00E+17          2.25                          20110801             12.25
    196          16392681                              1.00E+17          2.25                          20110801             13.75
    197          16392687                              1.00E+17          2.25                          20110801            12.875
    198          16392692                              1.00E+17          2.25                          20110801             13.75
    199          16392643                              1.00E+17          2.25                          20110801             13.75
    200          16392659                              1.00E+17          2.25                          20110801             13.75
    201          16392417                              1.00E+17          2.25                          20110801            13.125
    202          16392445                              1.00E+17          2.25                          20110801             13.75
    203          16392466                              1.00E+17          2.25                          20110801             13.75
    204          16392467                              1.00E+17          2.25                          20110801              13.5
    205          16392479                              1.00E+17          2.25                          20110801             13.25
    206          16392484                              1.00E+17          2.25                          20110801            13.125
    207          16392486                              1.00E+17          2.25                          20110801             13.75
    208          16392496                              1.00E+17          2.25                          20110801             13.25
    209          16392498                              1.00E+17          2.25                          20110801            13.375
    210          16392509                              1.00E+17          2.25                          20110801              13.5
    211          16392521                              1.00E+17          2.25                          20110801             13.75
    212          16392526                              1.00E+17          2.25                          20110801             13.75
    213          16392529                              1.00E+17          2.25                          20110801             13.25
    214          16392544                              1.00E+17          2.25                          20110801             13.75
    215          16392545                              1.00E+17          2.25                          20110801            13.375
    216          16392553                              1.00E+17          2.25                          20110801             13.75
    217          16392554                              1.00E+17          2.25                          20110801            12.625
    218          16392555                              1.00E+17          2.25                          20110801             13.25
    219          16392580                              1.00E+17          2.25                          20110701            13.125
    220          16392588                              1.00E+17          2.25                          20090801                14
    221          16392589                              1.00E+17          2.25                          20110801              13.5
    222          16392594                              1.00E+17          2.25                          20110801            12.625
    223          16392623                              1.00E+17          2.25                          20110801             11.75
    224          16392629                              1.00E+17          2.25                          20090801                13
    225          16392633                              1.00E+17          2.25                          20110701            12.625
    226          16392296                              1.00E+17          2.25                          20110801            13.125
    227          16392298                              1.00E+17          2.25                          20110801            12.625
    228          16392330                                                2.25                          20110801              12.5
    229          16392394                              1.00E+17          2.25                          20110801             14.25
    230          16390479                              1.00E+17          2.25                          20110801                14
    231          16392262                              1.00E+17          2.25                          20110801             13.75
    232          16392263                              1.00E+17          2.25                          20110801            13.125
    233          16392278                              1.00E+17          2.25                          20160801            13.625
    234          16390471                              1.00E+17          2.25                          20110801            13.625
    235          16390475                              1.00E+17          2.25                          20110801                13
    236          16390412                              1.00E+17          2.25                          20110801            14.875
    237          16390419                              1.00E+17          2.25                          20110801             13.75
    238          16390434                              1.00E+17          2.25                          20110801            12.625
    239          16390454                                                2.25                          20110801                12
    240          16390296                              1.00E+17          2.25                          20110801             12.75
    241          16390298                              1.00E+17          2.25                          20110801             12.25
    242          16390306                              1.00E+17          2.25                          20110801             13.25
    243          16390329                              1.00E+17          2.25                          20110801            13.375
    244          16390343                              1.00E+17          2.25                          20110801                14
    245          16390352                              1.00E+17          2.25                          20110801            13.875
    246          16390355                              1.00E+17          2.25                          20110801             13.75
    247          16390361                              1.00E+17          2.25                          20090701             12.75
    248          16390376                              1.00E+17          2.25                          20160801            12.875
    249          16390202                              1.00E+17          2.25                          20110801             12.25
    250          16390209                              1.00E+17          2.25                          20110801            13.125
    251          16390219                              1.00E+17          2.25                          20110801            14.875
    252          16390239                              1.00E+17          2.25                          20110801            13.375
    253          16390255                              1.00E+17          2.75                          20110801             12.75
    254          16390108                              1.00E+17          2.25                          20110801            14.125
    255          16390133                              1.00E+17          2.25                          20110801            13.875
    256          16389997                              1.00E+17          2.25                          20110801             12.75
    257          16390005                              1.00E+17          2.25                          20110801            12.875
    258          16390008                              1.00E+17          2.25                          20110801            13.875
    259          16390010                              1.00E+17          2.25                          20110801             13.75
    260          16390024                              1.00E+17          2.25                          20110801              13.5
    261          16390086                              1.00E+17          2.25                          20110801            13.875
    262          16389953                              1.00E+17          2.25                          20110801              13.5
    263          16389378                                                2.25                          20110801            12.375
    264          16389399                              1.00E+17          2.25                          20110801            13.875
    265          16389510                              1.00E+17          2.25                          20110801             12.75
    266          16389523                              1.00E+17          2.25                          20110801            12.375
    267          16389263                              1.00E+17          2.25                          20110801              13.5
    268          16389267                              1.00E+17          2.25                          20110801              12.5
    269          16389284                              1.00E+17          2.25                          20110701             12.75
    270          16389309                              1.00E+17          2.25                          20110801             12.25
    271          16389311                              1.00E+17          2.25                          20110801            13.375
    272          16389315                                                2.25                          20110801            13.875
    273          16389332                              1.00E+17          2.25                          20110801            13.125
    274          16389347                              1.00E+17          2.25                          20110801             12.75
    275          16388912                              1.00E+17          2.25                          20110701            13.125
    276          16388927                              1.00E+17          2.25                          20110701            12.875
    277          16388933                              1.00E+17          2.25                          20110801            13.875
    278          16388980                              1.00E+17          2.25                          20110801              13.5
    279          16389004                              1.00E+17          2.25                          20110801            13.875
    280          16389029                              1.00E+17          2.25                          20110801                13
    281          16389043                              1.00E+17          2.25                          20110701                14
    282          16389142                              1.00E+17          2.25                          20110801            13.875
    283          16389148                              1.00E+17          2.25                          20110801              13.5
    284          16388798                              1.00E+17          2.25                          20110801            12.875
    285          16388815                              1.00E+17          2.25                          20110701            12.375
    286          16388761                              1.00E+17          2.25                          20090801            12.875
    287          16388787                              1.00E+17          2.25                          20090801              14.5
    288          16388740                              1.00E+17          2.25                          20110701            13.375
    289          16388731                              1.00E+17          2.25                          20110701            12.375
    290          16387516                              1.00E+17          2.25                          20110801            13.375
    291          16387534                              1.00E+17          2.25                          20110801            11.875
    292          16387557                              1.00E+17          2.25                          20110801              13.5
    293          16387558                              1.00E+17          2.25                          20110801            12.875
    294          16387574                              1.00E+17          2.25                          20090801                13
    295          16387582                                                2.25                          20110801            12.625
    296          16387602                              1.00E+17          2.25                          20110801                13
    297          16387607                              1.00E+17          2.25                          20110801            13.875
    298          16387620                              1.00E+17          2.25                          20110801                13
    299          16387623                              1.00E+17          2.25                          20110801            13.875
    300          16387633                              1.00E+17          2.25                          20110801            13.625
    301          16422638                              1.00E+17          2.25                          20110801             12.25
    302          16543357                                                2.25                          20110801            11.375
    303          16543358                                                2.25                          20110801            12.625
    304          16543359                                                2.25                          20110801                12
    305          16543360                                                2.25                          20110801            12.125
    306          16543361                                                2.25                          20110801              12.5
    307          16543362                                                2.25                          20110801            12.125
    308          16543363                                                2.25                          20110801            12.125
    309          16543364                                                2.25                          20110801            12.125
    310          16543365                                                2.25                          20110801                13
    311          16543366                                                2.25                          20110801            12.875
    312          16543367                                                2.25                          20110801             12.75
    313          16543368                                                2.25                          20110801             12.75
    314          16543369                                                2.25                          20110801            12.875
    315          16543370                                                2.25                          20110801            12.125
    316          16404472                              1.00E+17          2.25                          20110801            11.875
    317          16389009                              1.00E+17          2.25                          20110701             11.25
    318          16389014                              1.00E+17          2.25                          20110701             11.75
    319          16389290                              1.00E+17          2.25                          20110701             13.25
    320          16389376                                                2.25                          20110401            12.125
    321          16389481                              1.00E+17          2.25                          20090601            13.375
    322          16389491                              1.00E+17          2.25                          20110701            12.125
    323          16392470                                                2.25                          20110701            12.625
    324          16393690                              1.00E+17          2.25                          20110801            12.875
    325          16393715                              1.00E+17          2.25                          20110801              12.5
    326          16393731                              1.00E+17          2.25                          20110801            12.375
    327          16393737                              1.00E+17          2.25                          20110701              12.5
    328          16393753                              1.00E+17          2.25                          20110701            12.375
    329          16397415                              1.00E+17          2.25                          20090701            13.875
    330          16380688                                                2.25                          20110801             13.75
    331          16380689                                                2.25                          20110701                13
    332          16380690                                                2.25                          20110801            12.125
    333          16380694                                                2.25                          20110801             13.75
    334          16380696                                                2.25                          20110801              12.5
    335          16386820                                                2.25                          20110801            12.875
    336          16386821                                                2.25                          20110701             12.25
    337          16386822                                                2.25                          20110701            12.875
    338          16386823                                                2.25                          20110701            12.625
    339          16386824                                                2.25                          20110801              12.5
    340          16386825                                                2.25                          20110701                13
    341          16386826                                                2.25                          20110701            13.125
    342          16386827                                                2.25                          20110801            13.125
    343          16386828                                                2.25                          20110701             12.25
    344          16386829                                                2.25                          20110701            12.625
    345          16380677                                                2.25                          20110801             13.75
    346          16380679                                                2.25                          20110701                13
    347          16380680                                                2.25                          20110801             13.75
    348          16380681                                                2.25                          20110801             13.75
    349          16380682                                                2.25                          20110801             12.75
    350          16380683                                                2.25                          20110801             13.75
    351          16380684                                                2.25                          20110801             13.75
    352          16380685                                                2.25                          20110801             13.75
    353          16380686                                                2.25                          20110801             13.75
    354          16380687                                                2.25                          20110801             13.75
    355          16386475                              1.00E+17          2.25                          20160701            11.375
    356          16386477                              1.00E+17          2.25                          20160701            11.875
    357          16386478                              1.00E+17          2.25                          20160801             11.25
    358          16558882                              1.00E+17          2.25                          20110801              12.5
    359          16558887                              1.00E+17          2.25                          20110701            11.875
    360          16558971                              1.00E+17          2.25                          20110701            11.875
    361          16558891                              1.00E+17          2.25                          20110801            11.375
    362          16558972                              1.00E+17          2.25                          20110701            11.625
    363          16558868                              1.00E+17          2.25                          20110501              11.5
    364          16558954                              1.00E+17          2.25                          20110701            11.375
    365          16558957                              1.00E+17          2.25                          20110701              11.5
    366          16558878                              1.00E+17          2.25                          20110301                12
    367          16558864                              1.00E+17          2.25                          20110401            10.875
    368          16559093                              1.00E+17          2.25                          20110801                12
    369          16559095                              1.00E+17          2.25                          20110701             12.25
    370          16559097                              1.00E+17          2.25                          20110801            11.875
    371          16559179                              1.00E+17          2.25                          20110801            11.125
    372          16559182                              1.00E+17          2.25                          20110801                12
    373          16559183                              1.00E+17          2.25                          20110801                12
    374          16559186                              1.00E+17          2.25                          20110801             11.75
    375          16559188                              1.00E+17          2.25                          20110801                13
    376          16559189                              1.00E+17          2.25                          20110801              12.5
    377          16559191                              1.00E+17          2.25                          20110801            11.375
    378          16558910                              1.00E+17          2.25                          20110701              11.5
    379          16558913                              1.00E+17          2.25                          20110701             12.25
    380          16558922                              1.00E+17          2.25                          20110701                12
    381          16558925                              1.00E+17          2.25                          20110701            11.875
    382          16558931                              1.00E+17          2.25                          20110701              11.5
    383          16558935                              1.00E+17          2.25                          20110801             11.75
    384          16558936                              1.00E+17          2.25                          20110701            11.125
    385          16558859                              1.00E+17          2.25                          20110801            12.875
    386          16559070                              1.00E+17          2.25                          20110701            11.375
    387          16559151                              1.00E+17          2.25                          20110801             11.25
    388          16559154                              1.00E+17          2.25                          20110701            11.875
    389          16559156                              1.00E+17          2.25                          20110801            12.375
    390          16559077                              1.00E+17          2.25                          20110801            11.875
    391          16559158                              1.00E+17          2.25                          20110801             11.75
    392          16559078                              1.00E+17          2.25                          20110801            11.625
    393          16559163                              1.00E+17          2.25                          20110801            12.875
    394          16559165                              1.00E+17          2.25                          20110801             11.25
    395          16559166                              1.00E+17          2.25                          20110801             11.75
    396          16559008                              1.00E+17          2.25                          20110801              12.5
    397          16565087                              1.00E+17          2.25                          20110801             12.75
    398          16559011                              1.00E+17          2.25                          20110801            12.125
    399          16559013                              1.00E+17          2.25                          20110801              10.5
    400          16559015                              1.00E+17          2.25                          20110801             11.75
    401          16565091                              1.00E+17          2.25                          20110801            11.625
    402          16565096                              1.00E+17          2.25                          20110801            11.875
    403          16565097                              1.00E+17          2.25                          20110801            11.875
    404          16559020                              1.00E+17          2.25                          20110701              12.5
    405          16559101                              1.00E+17          2.25                          20110801              11.5
    406          16559022                              1.00E+17          2.25                          20110801            11.375
    407          16559103                              1.00E+17          2.25                          20110801             11.75
    408          16559023                              1.00E+17          2.25                          20110801                11
    409          16559027                              1.00E+17          2.25                          20110801            13.125
    410          16559112                              1.00E+17          2.25                          20110801            11.875
    411          16559119                              1.00E+17          2.25                          20110801             12.75
    412          16559039                              1.00E+17          2.25                          20110801            11.875
    413          16559121                              1.00E+17          2.25                          20110801             12.25
    414          16559204                              1.00E+17          2.25                          20110801            12.375
    415          16559205                              1.00E+17          2.25                          20110801                12
    416          16559044                              1.00E+17          2.25                          20110801             11.25
    417          16559125                              1.00E+17          2.25                          20110801             10.75
    418          16559208                              1.00E+17          2.25                          20110801            11.125
    419          16559047                              1.00E+17          2.25                          20110801            11.625
    420          16559214                              1.00E+17          2.25                          20110801              11.5
    421          16559136                              1.00E+17          2.25                          20110801                12
    422          16559056                              1.00E+17          2.25                          20110801            12.125
    423          16559141                              1.00E+17          2.25                          20110801            12.375
    424          16559145                              1.00E+17          2.25                          20110801                12
    425          16559146                              1.00E+17          2.25                          20110801             11.25
    426          16559147                              1.00E+17          2.25                          20110801            11.375
    427          16559068                              1.00E+17          2.25                          20110801            11.375
    428          16559149                              1.00E+17          2.25                          20110801              11.5
    429          16565150                              1.00E+17          2.25                          20110901            12.375
    430          16565152                              1.00E+17          2.25                          20110901            11.875
    431          16559004                              1.00E+17          2.25                          20110801             12.25
    432          16565161                              1.00E+17          2.25                          20110901             11.25
    433          16223911                              1.00E+17          2.25                          20110701              11.5
    434          16565140                              1.00E+17          2.25                          20110801             11.25
    435          16556153                              1.00E+17          3.75                          20080401             11.75
    436          16556154                              1.00E+17          2.25                          20080801            12.875
    437          16565145                              1.00E+17          2.25                          20110801             12.75
    438          16556144                              1.00E+17          2.25                          20090801            13.375
    439          16565136                              1.00E+17          2.25                          20110801              11.5
    440          16565134                              1.00E+17          2.25                          20110801            12.875
    441          16247839                                                2.25                          20110601             11.25
    442          16247857                              1.00E+17          2.25                          20110601             11.75
    443          16247877                              1.00E+17          2.25                          20160701            13.375
    444          16247893                              1.00E+17          2.25                          20110601            12.125
    445          16245973                              1.00E+17          2.25                          20110701            12.875
    446          16245926                              1.00E+17          2.25                          20110601            12.125
    447          16245932                              1.00E+17          2.25                          20110601             12.25
    448          16245805                              1.00E+17          2.25                          20160601             13.25
    449          16245849                              1.00E+17          2.25                          20110601            12.625
    450          15959855                                                2.25                          20110101            11.875
    451          15959103                              1.00E+17          2.25                          20110201             12.25
    452          15954906                              1.00E+17          2.25                          20110101             12.25
    453          16365647                              1.00E+17          2.25                          20110601             12.75
    454          16365628                              1.00E+17          2.25                          20110801             13.75
    455          16365632                              1.00E+17          2.25                          20110801             13.25
    456          16188993                              1.00E+17          2.25                          20110601            12.125
    457          16188998                                                2.25                          20110701             11.75
    458          16189132                              1.00E+17          2.25                          20110501                12
    459          16189290                              1.00E+17          2.25                          20110501            12.375
    460          16365609                              1.00E+17          2.25                          20110801            13.375
    461          16365602                              1.00E+17          2.25                          20110701            12.375
    462          16245732                              1.00E+17          2.25                          20110601             12.25
    463          16245734                              1.00E+17          2.25                          20160601             12.25
    464          16245609                              1.00E+17          2.25                          20110601             12.25
    465          16245663                              1.00E+17          2.25                          20110601             12.25
    466          16245536                              1.00E+17          2.25                          20110601                11
    467          16245539                              1.00E+17          2.25                          20110601            12.375
    468          16245583                              1.00E+17          2.25                          20110601            12.375
    469          16245458                              1.00E+17          2.75                          20110501            13.625
    470          16245418                              1.00E+17          2.25                          20100901                11
    471          16365533                              1.00E+17          2.25                          20110801                13
    472          16365550                              1.00E+17          2.25                          20110701              13.5
    473          16365569                                                2.25                          20110801            12.875
    474          16361566                              1.00E+17          2.25                          20110701                14
    475          16361573                              1.00E+17          2.25                          20090601             14.75
    476          16365520                              1.00E+17          2.25                          20110801             12.75
    477          16236100                              1.00E+17          2.25                          20110601            12.625
    478          16236147                              1.00E+17          2.25                          20110501              12.5
    479          16236149                              1.00E+17          2.25                          20110501             12.25
    480          16236152                              1.00E+17          2.25                          20110501            12.125
    481          16236157                              1.00E+17          2.25                          20110501            12.625
    482          16236174                              1.00E+17          2.25                          20110501             12.25
    483          16236175                              1.00E+17          2.25                          20110501              12.5
    484          16236176                              1.00E+17          2.25                          20160601             11.75
    485          16239829                              1.00E+17          2.25                          20160701              12.5
    486          16239846                              1.00E+17          2.25                          20110601              13.5
    487          16239889                              1.00E+17          2.25                          20110601            13.625
    488          16361538                              1.00E+17          2.25                          20110701                14
    489          16361487                              1.00E+17          2.25                          20110701                13
    490          16361513                              1.00E+17          2.25                          20110801                14
    491          16361515                              1.00E+17          2.25                          20110801                14
    492          16236069                              1.00E+17          2.25                          20110601            12.625
    493          16222660                              1.00E+17          2.25                          20110601            12.375
    494          16222682                              1.00E+17          2.25                          20110601             12.25
    495          16222709                              1.00E+17          2.25                          20160501            12.375
    496          16222549                              1.00E+17          2.25                          20110601            11.375
    497          16222555                              1.00E+17          2.25                          20110601            12.125
    498          16222588                              1.00E+17          2.25                          20110601            11.875
    499          16222599                              1.00E+17          2.25                          20110701            12.375
    500          16222614                              1.00E+17          2.25                          20110601              12.5
    501          16222615                              1.00E+17          2.25                          20110601                12
    502          16222646                                                2.25                          20110601            12.375
    503          16361451                              1.00E+17          2.25                          20110701            13.125
    504          16361466                              1.00E+17          2.75                          20110801            13.125
    505          16361477                                                2.25                          20110701             11.75
    506          16361431                                                2.25                          20110701            14.625
    507          16361436                              1.00E+17          2.25                          20110701                13
    508          16361443                              1.00E+17          2.25                          20110701            13.375
    509          16361365                              1.00E+17          2.25                          20110801            12.875
    510          16361374                              1.00E+17          2.25                          20110801            13.375
    511          16361416                              1.00E+17          2.25                          20110801             13.75
    512          16361352                              1.00E+17          2.25                          20110701             13.25
    513          16361339                              1.00E+17          2.25                          20110801            14.125
    514          16361317                              1.00E+17          2.25                          20110701              12.5
    515          16361323                              1.00E+17          2.25                          20090701              12.5
    516          16361326                              1.00E+17          2.25                          20110701            13.375
    517          16404157                              1.00E+17          2.25                          20110801             13.25
    518          16404162                              1.00E+17          2.25                          20110801             12.75
    519          16404173                              1.00E+17          2.25                          20110801             13.25
    520          16404188                              1.00E+17          2.25                          20110801            12.625
    521          16404204                              1.00E+17          2.25                          20110701            13.375
    522          16404091                              1.00E+17          2.25                          20110801              13.5
    523          16404101                              1.00E+17          2.25                          20110801            11.875
    524          16404042                              1.00E+17          2.25                          20090801            12.875
    525          16404051                              1.00E+17          2.25                          20110801            12.875
    526          16404065                              1.00E+17          2.25                          20110801            13.375
    527          16403946                              1.00E+17          2.25                          20110801             13.75
    528          16403999                              1.00E+17          2.25                          20110801             12.75
    529          16404005                              1.00E+17          2.25                          20110801              12.5
    530          16404010                              1.00E+17          2.25                          20110801            13.375
    531          16404294                              1.00E+17          2.25                          20110801              12.5
    532          16404302                              1.00E+17          2.25                          20110801                13
    533          16339522                              1.00E+17          2.25                          20110701                13
    534          16206343                              1.00E+17          2.25                          20160601            13.375
    535          16206318                              1.00E+17          2.25                          20110601            12.375
    536          16206147                              1.00E+17          2.25                          20110601             13.25
    537          16205941                              1.00E+17          2.25                          20110601                12
    538          16206003                              1.00E+17          2.75                          20100901            10.625
    539          16205700                              1.00E+17          2.25                          20160501             12.75
    540          16205651                              1.00E+17          2.25                          20160401             12.75
    541          16205652                              1.00E+17          2.25                          20110601             11.25
    542          16205657                              1.00E+17          2.25                          20110201            11.625
    543          16201552                              1.00E+17          2.25                          20110501             12.25
    544          16201611                              1.00E+17          2.25                          20110401              12.5
    545          16201269                              1.00E+17          2.75                          20110401            13.375
    546          16199196                              1.00E+17          2.25                          20110601            12.375
    547          16199245                              1.00E+17          2.25                          20110601             11.25
    548          16199349                              1.00E+17          2.25                          20110601             11.75
    549          16199524                              1.00E+17          2.25                          20110601                12
    550          16361216                              1.00E+17          2.25                          20110701            13.125
    551          16361230                              1.00E+17          2.25                          20110701            13.375
    552          16361241                              1.00E+17          2.25                          20160801             12.25
    553          16361312                              1.00E+17          2.25                          20090701            12.375
    554          16199106                              1.00E+17          2.25                          20110401             13.25
    555          16199032                                                2.25                          20110601            11.875
    556          16196862                              1.00E+17          2.25                          20110601            13.125
    557          16196733                              1.00E+17          2.25                          20110601                12
    558          16240414                              1.00E+17          2.25                          20110601            12.375
    559          16565124                              1.00E+17          2.25                          20110801            12.625
    560          16565125                              1.00E+17          2.25                          20110901             12.75
    561          16565126                              1.00E+17          2.25                          20110801            12.125
    562          16565127                              1.00E+17          2.25                          20110701             12.75
    563          16556138                              1.00E+17          2.25                          20090701             13.75
    564          16565129                              1.00E+17          2.25                          20110801              11.5
    565          16556139                              1.00E+17          2.25                          20090701             12.25
    566          16556129                              1.00E+17          2.25                          20090801            11.625
    567          16565120                              1.00E+17          2.25                          20110801              11.5
    568          16565121                              1.00E+17          2.25                          20110901            11.375
    569          16558986                              1.00E+17          2.25                          20110801                12
    570          16558991                              1.00E+17          2.25                          20110701             11.75
    571          16558996                              1.00E+17          2.25                          20110801             11.25
    572          16558999                              1.00E+17          2.25                          20110801              11.5
    573          16565102                              1.00E+17          2.75                          20110801            11.875
    574          16565106                              1.00E+17          2.25                          20110801            12.375
    575          16556115                              1.00E+17          2.25                          20090601            12.875
    576          16556120                              1.00E+17          2.25                          20090401             12.75
    577          16565112                              1.00E+17          2.25                          20110701            12.375
    578          16565114                              1.00E+17          2.25                          20110801              12.5
    579          16565116                              1.00E+17          2.25                          20110901            11.875
    580          16565117                              1.00E+17             3                          20110701              12.5
    581          16556126                              1.00E+17          2.25                          20090701             13.25
    582          16565118                              1.00E+17          2.25                          20110801            11.125
    583          16196426                              1.00E+17          2.75                          20110501             12.75
    584          16196438                              1.00E+17          2.25                          20110601            12.125
    585          16196469                              1.00E+17          2.25                          20110601            12.125
    586          16223839                              1.00E+17          2.25                          20110601            12.375
    587          16223872                              1.00E+17          2.25                          20110601                12
    588          16196281                              1.00E+17          2.25                          20160701              12.5
    589          16196288                              1.00E+17          2.25                          20110601            11.875
    590          16196245                              1.00E+17          2.25                          20110501                12
    591          16361137                              1.00E+17          2.25                          20110701            13.125
    592          16361138                              1.00E+17          2.25                          20110801             13.75
    593          16361167                              1.00E+17          2.25                          20110701                13
    594          16360993                              1.00E+17          2.25                          20110701            13.875
    595          16361000                              1.00E+17          2.25                          20110801                13
    596          16361038                              1.00E+17          2.25                          20090801             11.75
    597          16361077                                                2.25                          20110701             10.75
    598          16361091                              1.00E+17          2.25                          20110801             13.75
    599          16360900                              1.00E+17          2.25                          20110701            13.125
    600          16360905                              1.00E+17          2.25                          20160601            13.125
    601          16360910                              1.00E+17          2.25                          20160701                13
    602          16360927                              1.00E+17          2.25                          20160701             13.75
    603          16360959                              1.00E+17          2.25                          20110701            12.875
    604          16360962                              1.00E+17          2.25                          20110801            12.875
    605          16360328                              1.00E+17          2.25                          20090801              13.5
    606          16360344                              1.00E+17          2.25                          20110801                13
    607          16360353                              1.00E+17          2.25                          20110801                13
    608          16360297                                                2.25                          20110701              12.5
    609          16360304                              1.00E+17          2.25                          20110801              12.5
    610          16360245                              1.00E+17          2.25                          20160801             13.75
    611          16360248                              1.00E+17          2.25                          20110801             13.75
    612          16360262                              1.00E+17          2.25                          20110701            13.375
    613          16360272                              1.00E+17          2.25                          20110701             13.75
    614          16360274                              1.00E+17          2.25                          20110801              13.5
    615          16360123                              1.00E+17          2.25                          20090701            12.875
    616          16360152                              1.00E+17          2.25                          20110801              12.5
    617          16360171                              1.00E+17          2.25                          20110701             13.75
    618          16360230                              1.00E+17          2.25                          20110701            13.875
    619          16360081                              1.00E+17          2.25                          20110801                12
    620          16360084                              1.00E+17          5.55                          20090701                14
    621          16360110                              1.00E+17          2.25                          20110701             13.75
    622          16360048                              1.00E+17          2.25                          20090701             12.25
    623          16360050                              1.00E+17          2.25                          20110801            13.375
    624          16360059                              1.00E+17          2.25                          20110801            12.625
    625          16360028                              1.00E+17          2.25                          20110801              12.5
    626          16359956                              1.00E+17          2.25                          20160801            13.625
    627          16359958                              1.00E+17          2.25                          20110701            13.125
    628          16359969                              1.00E+17          2.25                          20110801            13.125
    629          16359990                              1.00E+17          2.25                          20110801             14.75
    630          16359991                              1.00E+17          2.25                          20090801              14.5
    631          16359894                              1.00E+17          2.25                          20110801            13.375
    632          16359906                              1.00E+17          2.25                          20110701              12.5
    633          16359909                              1.00E+17          2.25                          20110601            13.375
    634          16359941                              1.00E+17          2.25                          20110701             13.75
    635          16359830                              1.00E+17          2.25                          20110801              13.5
    636          16359426                              1.00E+17          2.25                          20160701            13.875
    637          16359455                              1.00E+17          2.25                          20110801            12.875
    638          16420315                              1.00E+17          2.25                          20110801              13.5
    639          16420336                              1.00E+17          2.25                          20110801             13.25
    640          16420338                              1.00E+17          2.25                          20110801            12.875
    641          16420471                              1.00E+17          2.25                          20110801             13.75
    642          16420206                              1.00E+17          2.25                          20110801             13.75
    643          16420200                              1.00E+17          2.25                          20110801             11.75
    644          16420021                              1.00E+17          2.75                          20110701            13.875
    645          16420137                              1.00E+17          2.75                          20110801             13.25
    646          16420010                              1.00E+17          2.75                          20110701                15
    647          16419962                              1.00E+17          2.25                          20110801            13.375
    648          16419615                              1.00E+17          2.25                          20110801            13.375
    649          16419666                              1.00E+17          2.25                          20110801             13.75
    650          16419442                              1.00E+17          2.25                          20110801            13.875
    651          16419512                              1.00E+17          2.25                          20110801            13.125
    652          16419506                              1.00E+17          2.25                          20110801                13
    653          16419325                              1.00E+17          2.25                          20110801            12.625
    654          16419332                              1.00E+17          2.25                          20110801             12.75
    655          16419336                              1.00E+17          2.25                          20110801            12.625
    656          16419357                              1.00E+17          2.75                          20110801            13.625
    657          16419366                              1.00E+17          2.25                          20110801                13
    658          16419378                              1.00E+17          2.25                          20110801             12.75
    659          16419179                              1.00E+17          2.75                          20110701              13.5
    660          16419188                                                2.75                          20110701             12.75
    661          16419229                                                2.25                          20110801             13.75
    662          16419166                              1.00E+17          2.75                          20110701             12.75
    663          16419289                              1.00E+17          2.25                          20110801             13.75
    664          16234593                              1.00E+17          2.25                          20110501             11.75
    665          16234594                              1.00E+17          2.25                          20110501              12.5
    666          16234595                              1.00E+17           2.5                          20110301             10.75
    667          16234597                              1.00E+17          2.25                          20110501             11.75
    668          16234598                              1.00E+17          2.25                          20110501            11.875
    669          16234599                              1.00E+17          2.25                          20110501            11.875
    670          16234600                              1.00E+17          2.25                          20110501            11.875
    671          16234601                              1.00E+17          2.25                          20110501             11.75
    672          16234602                              1.00E+17          2.25                          20110501            11.875
    673          16234607                              1.00E+17          2.25                          20110501              12.5
    674          16234610                              1.00E+17          2.25                          20160501                12
    675          16234612                              1.00E+17          2.25                          20110501              11.5
    676          16234616                              1.00E+17          2.25                          20110601             11.25
    677          16234620                              1.00E+17          2.25                          20110501            12.125
    678          16234630                              1.00E+17          2.25                          20110501                12
    679          16234631                              1.00E+17          2.25                          20110501                12
    680          16234632                              1.00E+17          2.25                          20110501             11.25
    681          16234633                              1.00E+17          2.25                          20110501            12.375
    682          16234635                              1.00E+17          2.25                          20110501                12
    683          16234636                              1.00E+17           2.5                          20110401             11.25
    684          16234563                              1.00E+17          2.25                          20110501                12
    685          16234564                              1.00E+17          2.25                          20110501                12
    686          16234565                              1.00E+17          2.25                          20110501            10.875
    687          16234566                              1.00E+17          2.25                          20110501            10.875
    688          16234567                              1.00E+17          2.25                          20110501             11.75
    689          16234569                              1.00E+17          2.25                          20110501             12.25
    690          16234571                              1.00E+17          2.25                          20110501             11.75
    691          16234572                              1.00E+17          2.25                          20110501                12
    692          16234576                              1.00E+17          2.25                          20110501                12
    693          16234583                              1.00E+17          2.25                          20110501             11.75
    694          16234586                              1.00E+17           2.5                          20110401            12.375
    695          16234587                              1.00E+17          2.25                          20110501                12
    696          16234589                              1.00E+17          2.25                          20110501            11.625
    697          16234590                              1.00E+17          2.25                          20110501            12.125
    698          16234591                              1.00E+17          2.25                          20110501            11.625
    699          16234592                              1.00E+17          2.25                          20110501             11.75
    700          16234497                              1.00E+17          2.25                          20110501             11.75
    701          16234499                              1.00E+17          2.25                          20110501            11.875
    702          16234500                              1.00E+17          2.25                          20110501              12.5
    703          16234501                              1.00E+17          2.25                          20110501                11
    704          16234503                              1.00E+17          2.25                          20110501                12
    705          16234504                              1.00E+17           2.5                          20110301             11.25
    706          16234506                              1.00E+17          2.25                          20160501            11.875
    707          16234508                              1.00E+17           2.5                          20110501            10.875
    708          16234509                              1.00E+17          2.25                          20090501             13.75
    709          16234511                              1.00E+17          2.25                          20110501              11.5
    710          16234512                              1.00E+17           2.5                          20110301            11.375
    711          16234513                              1.00E+17           2.5                          20110301             10.75
    712          16234516                              1.00E+17          2.25                          20110501             12.25
    713          16234518                              1.00E+17          2.25                          20110501            12.375
    714          16234520                              1.00E+17          2.25                          20110501             11.75
    715          16234522                              1.00E+17          2.25                          20110501                11
    716          16234523                              1.00E+17          2.25                          20110501             11.25
    717          16234524                              1.00E+17          2.25                          20110501            11.875
    718          16234526                              1.00E+17           2.5                          20110201            10.375
    719          16234529                              1.00E+17          2.25                          20110501            11.875
    720          16234530                              1.00E+17           2.5                          20110301            11.125
    721          16234531                              1.00E+17          2.25                          20110501            12.125
    722          16234532                              1.00E+17          2.25                          20110501              11.5
    723          16234534                              1.00E+17          2.25                          20160501                12
    724          16234535                              1.00E+17          2.25                          20110501            12.125
    725          16234536                              1.00E+17          2.25                          20110501              11.5
    726          16234537                              1.00E+17          2.25                          20110501            11.875
    727          16234538                              1.00E+17          2.25                          20110501             10.75
    728          16234539                              1.00E+17           2.5                          20110301            11.125
    729          16234541                              1.00E+17          2.25                          20160501            11.875
    730          16234542                              1.00E+17          2.25                          20110501            11.875
    731          16234543                              1.00E+17          2.25                          20110501              12.5
    732          16234545                              1.00E+17          2.75                          20110501             10.25
    733          16234546                              1.00E+17          2.25                          20110501                12
    734          16234547                              1.00E+17           2.5                          20110301             11.25
    735          16234548                              1.00E+17          2.25                          20110501            11.875
    736          16234550                              1.00E+17          2.25                          20110501                12
    737          16234551                              1.00E+17           2.5                          20110301                11
    738          16234553                              1.00E+17          2.25                          20110501            12.125
    739          16234554                              1.00E+17          2.25                          20110501            12.125
    740          16234555                              1.00E+17           2.5                          20110401            10.875
    741          16234556                              1.00E+17          2.25                          20110501            12.125
    742          16234557                              1.00E+17          2.25                          20110501              11.5
    743          16234559                              1.00E+17          2.25                          20110501            11.625
    744          16234560                              1.00E+17          2.25                          20110501            11.875
    745          16234491                              1.00E+17          2.25                          20110501            11.375
    746          16234493                              1.00E+17          2.25                          20110501             11.75
    747          16234494                              1.00E+17          2.25                          20110401              12.5
    748          16234485                              1.00E+17           2.5                          20110301             11.25
    749          16234486                              1.00E+17          2.75                          20110501            11.125
    750          16234487                              1.00E+17          2.75                          20160501                11
    751          16234488                              1.00E+17           2.5                          20110301            10.875
    752          16234489                              1.00E+17           2.5                          20110301            11.125
    753          16232883                              1.00E+17          2.25                          20110301            12.125
    754          16232885                              1.00E+17          2.25                          20110501             12.25
    755          16232886                              1.00E+17          2.25                          20110501            12.875
    756          16232887                              1.00E+17          2.25                          20110401            13.875
    757          16232889                              1.00E+17          2.25                          20110401            11.875
    758          16232890                              1.00E+17          2.25                          20110501            12.875
    759          16232892                              1.00E+17          2.25                          20110501                13
    760          16232893                              1.00E+17          2.25                          20110501              12.5
    761          16232894                              1.00E+17          2.25                          20110501              12.5
    762          16232896                              1.00E+17          2.25                          20110501              11.5
    763          16232898                              1.00E+17          2.25                          20110501             13.75
    764          16232899                              1.00E+17          2.25                          20110601              13.5
    765          16232900                              1.00E+17          2.25                          20110501                12
    766          16232901                              1.00E+17          2.25                          20110501             11.75
    767          16232902                              1.00E+17          2.25                          20110501            13.375
    768          16232903                              1.00E+17          2.25                          20110501            12.625
    769          16232904                              1.00E+17          2.25                          20110501              12.5
    770          16232905                              1.00E+17          2.25                          20110501            12.125
    771          16232906                              1.00E+17          2.25                          20110501            12.875
    772          16232907                              1.00E+17          2.25                          20110601             12.75
    773          16232908                              1.00E+17          2.25                          20110501            12.625
    774          16232909                              1.00E+17          2.25                          20110501              12.5
    775          16232910                              1.00E+17          2.25                          20110601            12.625
    776          16232911                              1.00E+17          2.25                          20110501            12.875
    777          16232912                              1.00E+17          2.25                          20110501              12.5
    778          16232913                              1.00E+17          2.25                          20110501             13.25
    779          16232914                              1.00E+17          2.25                          20110501            12.875
    780          16232916                              1.00E+17          2.25                          20110601            11.875
    781          16232917                              1.00E+17          2.25                          20110501            13.875
    782          16232918                              1.00E+17          2.25                          20110501            13.625
    783          16232919                              1.00E+17          2.25                          20110601             13.25
    784          16232920                              1.00E+17          2.25                          20110501            13.625
    785          16232921                              1.00E+17          2.25                          20110501            11.625
    786          16232922                              1.00E+17          2.25                          20110501             13.75
    787          16232924                              1.00E+17          2.25                          20110501            11.875
    788          16232925                              1.00E+17          2.25                          20110501            11.875
    789          16232926                              1.00E+17          2.25                          20110501             12.75
    790          16232927                              1.00E+17          2.25                          20110601            12.625
    791          16349450                              1.00E+17          2.75                          20110701             12.75
    792          16223826                              1.00E+17          2.25                          20110601             12.25
    793          16167036                              1.00E+17          2.25                          20110301            12.625
    794          16339437                              1.00E+17          2.25                          20110801            13.625
    795          16339444                              1.00E+17          2.25                          20110701            12.375
    796          16195151                              1.00E+17          2.25                          20110601            12.375
    797          16195209                              1.00E+17          2.25                          20110601            11.875
    798          16195249                              1.00E+17          2.25                          20160601             11.75
    799          16222023                              1.00E+17          2.25                          20110301                13
    800          16222025                              1.00E+17          2.25                          20160701            11.875
    801          16222042                              1.00E+17          2.25                          20160701             13.75
    802          16195006                              1.00E+17          2.25                          20110601                12
    803          16419064                              1.00E+17          2.25                          20110801            13.875
    804          16419065                              1.00E+17          2.25                          20110801             12.75
    805          16419067                              1.00E+17          2.25                          20110801            13.125
    806          16369187                              1.00E+17          2.25                          20110701            12.375
    807          16369188                              1.00E+17          2.25                          20110701             11.75
    808          16370100                              1.00E+17          2.25                          20110701            12.375
    809          16370101                              1.00E+17          2.25                          20110701                12
    810          16370107                              1.00E+17          2.25                          20110701            11.875
    811          16370109                              1.00E+17          2.25                          20110701              11.5
    812          16559130                              1.00E+17          2.25                          20110801                12
    813          16559133                              1.00E+17          2.25                          20110801            12.125
    814          16559135                              1.00E+17          2.25                          20110801            11.875
    815          16369353                              1.00E+17          2.25                          20110701              12.5
    816          16369515                              1.00E+17          2.25                          20110701                12
    817          16369192                              1.00E+17          2.25                          20110701            11.875
    818          16559137                              1.00E+17          2.25                          20110801            11.875
    819          16369355                              1.00E+17          2.25                          20110701            11.875
    820          16559138                              1.00E+17          2.25                          20110801             11.25
    821          16559139                              1.00E+17          2.25                          20110701                12
    822          16370112                              1.00E+17          2.25                          20110701            12.375
    823          16370113                              1.00E+17          2.25                          20110701              12.5
    824          16370114                              1.00E+17          2.25                          20110701            12.125
    825          16340394                              1.00E+17          2.25                          20110601             11.25
    826          16559140                              1.00E+17          2.25                          20110801             12.75
    827          16559142                              1.00E+17          2.25                          20110801            12.125
    828          16559143                              1.00E+17          2.25                          20110701             11.75
    829          16340398                              1.00E+17          2.25                          20110601                12
    830          16559144                              1.00E+17          2.25                          20110801             12.25
    831          16369524                              1.00E+17          2.25                          20110701             11.25
    832          16386455                              1.00E+17          2.25                          20160701             11.75
    833          16386456                              1.00E+17          2.25                          20160601                12
    834          16369527                              1.00E+17          2.25                          20110701            11.875
    835          16386457                              1.00E+17          2.25                          20160701            12.125
    836          16369529                              1.00E+17          2.25                          20110701              11.5
    837          16386459                              1.00E+17          2.25                          20160701            12.625
    838          16370121                              1.00E+17          2.25                          20110701             11.75
    839          16559150                              1.00E+17          2.25                          20110801             11.75
    840          16386460                              1.00E+17          2.25                          20160701             11.75
    841          16559152                              1.00E+17          2.25                          20110801             12.25
    842          16369531                              1.00E+17          2.25                          20110701             12.25
    843          16386461                              1.00E+17          2.25                          20160701            12.125
    844          16386462                              1.00E+17          2.25                          20160701            12.375
    845          16369371                              1.00E+17          2.25                          20110701              11.5
    846          16386463                              1.00E+17          2.25                          20160701            11.875
    847          16369535                              1.00E+17          2.25                          20110601             11.75
    848          16386464                              1.00E+17          2.25                          20160701            10.875
    849          16386465                              1.00E+17          2.25                          20160701            11.375
    850          16386466                              1.00E+17          2.25                          20160701                12
    851          16369375                              1.00E+17          2.75                          20110601             11.25
    852          16386467                              1.00E+17          2.25                          20160701             11.75
    853          16386468                              1.00E+17          2.25                          20160701            11.625
    854          16386469                              1.00E+17          2.25                          20160701            11.875
    855          16370138                              1.00E+17          2.25                          20110701                12
    856          16363844                                                2.25                          20110701             11.75
    857          16377727                                                2.25                          20110401             11.75
    858          16377786                                                2.25                          20110701             12.25
    859          16377787                                                2.25                          20110701            12.625
    860          16377788                                                2.25                          20110701             12.75
    861          16377789                                                2.25                          20110701            12.125
    862          16377790                                                2.25                          20110701             12.25
    863          16377791                                                2.25                          20110701             12.25
    864          16380626                                                2.25                          20110701            13.125
    865          16380628                                                2.25                          20110701                13
    866          16380629                                                2.25                          20110801                12
    867          16380631                                                2.25                          20110801            13.125
    868          16380632                                                2.25                          20110701             12.25
    869          16380633                                                2.25                          20110801            12.375
    870          16380634                                                2.25                          20110801              12.5
    871          16380635                                                2.25                          20110801            11.875
    872          16380636                                                2.25                          20110701            13.125
    873          16380639                                                2.25                          20110701                13
    874          16380640                                                2.25                          20110801            12.875
    875          16380642                                                2.25                          20110801            11.875
    876          16380644                                                2.25                          20110701            12.625
    877          16380645                                                2.25                          20110701                13
    878          16380647                                                2.25                          20110801            12.875
    879          16380648                                                2.25                          20110701              13.5
    880          16380649                                                2.25                          20110701            12.875
    881          16380650                                                2.25                          20110801            12.875
    882          16380651                                                2.25                          20110801             13.75
    883          16380652                                                2.25                          20110801            11.875
    884          16380653                                                2.25                          20110801             11.75
    885          16380654                                                2.25                          20110801            12.875
    886          16380655                                                2.25                          20110801             12.25
    887          16380661                                                2.25                          20110801             12.75
    888          16380662                                                2.25                          20110701            12.375
    889          16380663                                                2.25                          20110701            13.125
    890          16380665                                                2.25                          20110701             12.75
    891          16380666                                                2.25                          20110701            12.375
    892          16380668                                                2.25                          20110801            12.875
    893          16380669                                                2.25                          20110701            12.875
    894          16380670                                                2.25                          20110701            11.875
    895          16380671                                                2.25                          20110801            13.125
    896          16380672                                                2.25                          20110801                12
    897          16380673                                                2.25                          20110801            12.625
    898          16380674                                                2.25                          20110801             13.75
    899          16380675                                                2.25                          20110801             13.75
    900          16380676                                                2.25                          20110801             13.75
    901          16363831                                                2.25                          20110701             11.75
    902          16363832                                                2.25                          20110701            12.625
    903          16363833                                                2.25                          20110701             12.75
    904          16363834                                                2.25                          20110701            12.875
    905          16363835                                                2.25                          20110701            12.375
    906          16363836                                                2.25                          20110701            11.875
    907          16363837                                                2.25                          20110701             12.25
    908          16363838                                                2.25                          20110701            11.875
    909          16363840                                                2.25                          20110701            12.625
    910          16363843                                                2.25                          20110701            12.125
    911          16363823                                                2.25                          20110701              12.5
    912          16363824                                                2.25                          20110701            12.625
    913          16363826                                                2.25                          20110701              12.5
    914          16363827                                                2.25                          20090701            13.125
    915          16363830                                                2.25                          20110701              12.5
    916          16220859                              1.00E+17          2.25                          20110601            12.125
    917          16220901                              1.00E+17          2.25                          20110601            11.875
    918          16220963                              1.00E+17          2.25                          20110601                13
    919          16195001                              1.00E+17          2.25                          20110601                13
    920          16220729                              1.00E+17          2.25                          20110501            11.875
    921          16220734                              1.00E+17          2.25                          20160601             13.25
    922          16360979                              1.00E+17          2.25                          20110601              11.5
    923          16363819                                                2.25                          20110701             12.25
    924          16363820                                                2.25                          20110701             11.75
    925          16363821                                                2.25                          20110701            12.625
    926          16363822                                                2.25                          20110701            11.625
    927          16222467                              1.00E+17          2.25                          20160601            12.875
    928          16167542                              1.00E+17          2.25                          20110301            11.125
    929          16340409                              1.00E+17          2.25                          20110701             12.25
    930          16222391                              1.00E+17          2.25                          20110601              11.5
    931          16222422                              1.00E+17          2.25                          20110601            12.375
    932          16222426                              1.00E+17          2.25                          20110601             12.25
    933          16222436                              1.00E+17          2.25                          20110601            12.375
    934          16188487                                                2.25                          20110601            12.125
    935          16222277                              1.00E+17          2.25                          20110601            12.375
    936          16222292                              1.00E+17          2.25                          20110701                14
    937          16222323                              1.00E+17          2.25                          20110601            11.375
    938          16222210                              1.00E+17          2.25                          20110601            11.375
    939          16222225                              1.00E+17          2.25                          20110501            12.375
    940          16220506                              1.00E+17          2.25                          20110701                13
    941          16240452                              1.00E+17          2.25                          20110701                11
    942          16240489                              1.00E+17          2.25                          20110601            11.875
    943          16242710                              1.00E+17          2.25                          20110601            11.625
    944          16242711                              1.00E+17          2.25                          20110601            12.125
    945          16242738                                                2.25                          20110601            11.875
    946          16242744                              1.00E+17          2.25                          20110501             13.25
    947          16220453                              1.00E+17          2.25                          20110701             12.25
    948          16214196                              1.00E+17          2.25                          20110601             12.25
    949          16214209                              1.00E+17          2.25                          20110701             13.25
    950          16214239                              1.00E+17          2.25                          20110601            11.625
    951          16214245                              1.00E+17          2.25                          20110601              12.5
    952          16214321                              1.00E+17          2.25                          20110601             11.75
    953          16214098                              1.00E+17          2.25                          20110601             12.25
    954          16386830                                                2.25                          20110701            12.875
    955          16386831                                                2.25                          20110701            12.625
    956          16386832                                                2.25                          20110801             12.75
    957          16388894                                                2.25                          20110701            11.875
    958          16388935                              1.00E+17          2.25                          20110701            11.875
    959          16388939                              1.00E+17          2.25                          20110701             12.25
    960          16388945                              1.00E+17          2.25                          20110701             11.25
    961          16388970                              1.00E+17          2.25                          20110701            12.375
    962          16388989                              1.00E+17          2.25                          20100801              12.5
    963          16389000                              1.00E+17          2.25                          20110701             12.75
    964          16389008                              1.00E+17          2.25                          20110701            12.625
    965          16386470                              1.00E+17          2.25                          20160701            12.375
    966          16386471                              1.00E+17          2.25                          20160701              11.5
    967          16369704                              1.00E+17          2.25                          20110701              11.5
    968          16386472                              1.00E+17          2.25                          20160701             11.75
    969          16369381                              1.00E+17          2.25                          20110701            10.875
    970          16559164                              1.00E+17          2.25                          20110801            11.875
    971          16386473                              1.00E+17          2.25                          20160701                12
    972          16368816                              1.00E+17          2.25                          20110701            11.625
    973          16369708                              1.00E+17          2.25                          20110701            11.125
    974          16559167                              1.00E+17          2.25                          20110801              11.5
    975          16386476                              1.00E+17          2.25                          20160701                12
    976          16368819                              1.00E+17          2.25                          20110501            12.375
    977          16386479                              1.00E+17          2.25                          20160701            11.375
    978          16370300                              1.00E+17          2.25                          20110701             11.75
    979          16371030                              1.00E+17          2.25                          20160701                12
    980          16370302                              1.00E+17          2.25                          20110701            11.375
    981          16370141                              1.00E+17          2.25                          20110701            11.875
    982          16371033                              1.00E+17          2.25                          20160701             12.75
    983          16371034                              1.00E+17          2.25                          20160701            12.125
    984          16371037                              1.00E+17          2.25                          20160701            11.625
    985          16371038                              1.00E+17          2.25                          20160701              11.5
    986          16559170                              1.00E+17          2.25                          20110801            11.875
    987          16369712                              1.00E+17          2.25                          20110701              12.5
    988          16559172                              1.00E+17          2.25                          20110801            11.375
    989          16559173                              1.00E+17          2.25                          20110801             11.25
    990          16386481                              1.00E+17          2.25                          20160701             12.25
    991          16369714                              1.00E+17          2.25                          20110701                12
    992          16559174                              1.00E+17          2.25                          20110801            12.375
    993          16559175                              1.00E+17          2.25                          20110801             12.25
    994          16184206                              1.00E+17          2.25                          20110401             10.25
    995          16369319                              1.00E+17          2.25                          20110701             11.75
    996          16559100                              1.00E+17          2.25                          20110801            11.375
    997          16559102                              1.00E+17          2.25                          20110801            12.375
    998          16559104                              1.00E+17          2.25                          20110801              12.5
    999          16559105                              1.00E+17          2.25                          20110801            12.125
   1000          16369161                              1.00E+17          2.25                          20110601            11.625
   1001          16559108                              1.00E+17          2.25                          20110801            12.375
   1002          16369326                              1.00E+17          2.25                          20110701            11.875
   1003          16369329                              1.00E+17          2.25                          20110701             11.25
   1004          16322702                              1.00E+17          2.25                          20110601            12.125
   1005          16322705                              1.00E+17          2.25                          20110601            12.375
   1006          16559110                              1.00E+17          2.25                          20110801             12.25
   1007          16559113                              1.00E+17          2.25                          20110801                12
   1008          16559118                              1.00E+17          2.25                          20110801            11.125
   1009          16369173                              1.00E+17          2.25                          20110701              11.5
   1010          16369174                              1.00E+17          2.25                          20110701            11.375
   1011          16559120                              1.00E+17          2.25                          20110801             11.25
   1012          16559122                              1.00E+17          2.25                          20110801            11.875
   1013          16559123                              1.00E+17          2.25                          20110801            12.375
   1014          16565130                              1.00E+17          2.25                          20110801             12.75
   1015          16565131                              1.00E+17          2.25                          20110801             11.75
   1016          16565132                              1.00E+17          2.25                          20110801            12.375
   1017          16565133                              1.00E+17          2.25                          20110901              12.5
   1018          16565135                              1.00E+17          2.25                          20110901             12.75
   1019          16565137                              1.00E+17          2.25                          20110901              12.5
   1020          16565138                              1.00E+17          2.25                          20110801              11.5
   1021          16565139                              1.00E+17          2.25                          20110801              9.75
   1022          16565141                              1.00E+17          2.25                          20110801                12
   1023          16565142                              1.00E+17          2.25                          20110801            11.375
   1024          16565143                              1.00E+17          2.25                          20110801             11.75
   1025          16565144                              1.00E+17          2.25                          20110801             11.75
   1026          16565146                              1.00E+17          2.25                          20110801            11.875
   1027          16565147                              1.00E+17          2.25                          20110801             12.25
   1028          16565148                              1.00E+17          2.25                          20110901             12.25
   1029          16565149                              1.00E+17          2.25                          20110801             11.75
   1030          16208134                              1.00E+17          2.25                          20160501            11.375
   1031          16369130                              1.00E+17          2.25                          20110701            12.125
   1032          16565151                              1.00E+17          2.25                          20110801             11.25
   1033          16565153                              1.00E+17          2.25                          20110801              11.5
   1034          16565154                              1.00E+17          2.25                          20110901            12.625
   1035          16565155                              1.00E+17          2.25                          20110801             12.75
   1036          16565156                              1.00E+17          2.25                          20110801            11.875
   1037          16565157                              1.00E+17          2.25                          20110801            11.875
   1038          16565158                              1.00E+17          2.25                          20110801            11.875
   1039          16565159                              1.00E+17          2.25                          20110801                13
   1040          16565160                              1.00E+17          2.25                          20110801             12.25
   1041          16369140                              1.00E+17          2.25                          20110601             11.25
   1042          16369303                              1.00E+17          2.25                          20110701            12.125
   1043          16369141                              1.00E+17          2.25                          20110601              11.5
   1044          16369142                              1.00E+17          2.25                          20110601              11.5
   1045          16565162                              1.00E+17          2.25                          20110801            12.625
   1046          16369304                              1.00E+17          2.25                          20110701            12.125
   1047          16565163                              1.00E+17          2.25                          20110801            12.625
   1048          16369144                              1.00E+17          2.25                          20110601              11.5
   1049          16565164                              1.00E+17          2.25                          20110901             12.25
   1050          16565165                              1.00E+17          2.25                          20110801              12.5
   1051          16565123                              1.00E+17          2.25                          20110901             12.25
   1052          16565128                              1.00E+17          2.25                          20110801              11.5
   1053          16565115                              1.00E+17          2.25                          20110901            11.625
   1054          16565119                              1.00E+17          2.25                          20110801             11.75
   1055          16565122                              1.00E+17          2.25                          20110801             12.75
   1056          16565100                              1.00E+17          2.25                          20110801            11.875
   1057          16565101                              1.00E+17          2.25                          20110801                12
   1058          16565104                              1.00E+17          2.25                          20110701             12.75
   1059          16565105                              1.00E+17          2.25                          20110901            11.875
   1060          16565107                              1.00E+17          2.25                          20110901                13
   1061          16565108                              1.00E+17          2.25                          20110801             10.75
   1062          16565109                              1.00E+17          2.25                          20110801            11.375
   1063          16565110                              1.00E+17          2.25                          20110801            11.875
   1064          16565111                              1.00E+17          2.25                          20110901              11.5
   1065          16370680                              1.00E+17          2.25                          20160701            11.125
   1066          16370689                              1.00E+17          2.25                          20160701            11.375
   1067          16558985                              1.00E+17          2.25                          20110701            11.875
   1068          16558987                              1.00E+17          2.25                          20110701            11.875
   1069          16558988                              1.00E+17          2.25                          20110801            11.875
   1070          16558992                              1.00E+17          2.25                          20110801              11.5
   1071          16558993                              1.00E+17          2.25                          20110801            11.875
   1072          16558995                              1.00E+17          2.25                          20110801            12.375
   1073          16558997                              1.00E+17          2.25                          20110801             12.75
   1074          16370098                              1.00E+17          2.25                          20110701            11.375
   1075          16369820                              1.00E+17          2.25                          20110701             12.25
   1076          16369821                              1.00E+17          2.25                          20110701            11.875
   1077          16368931                              1.00E+17          2.25                          20110701              11.5
   1078          16369666                              1.00E+17          2.25                          20110701                12
   1079          16370266                              1.00E+17          2.25                          20110701            11.125
   1080          16371319                              1.00E+17          2.25                          20160701              12.5
   1081          16369832                              1.00E+17          2.25                          20110701              12.5
   1082          16368943                              1.00E+17          2.25                          20110701                12
   1083          16368947                              1.00E+17          2.25                          20110701                12
   1084          16368949                              1.00E+17          2.25                          20110601                12
   1085          16368787                              1.00E+17          2.25                          20110701            12.125
   1086          16368789                              1.00E+17          2.25                          20110601            11.875
   1087          16371321                              1.00E+17          2.25                          20160701                12
   1088          16371323                              1.00E+17          2.25                          20160701             12.25
   1089          16371162                              1.00E+17          2.25                          20160701              11.5
   1090          16370277                              1.00E+17          2.25                          20110701            11.375
   1091          16369841                              1.00E+17          2.25                          20110701             11.75
   1092          16369845                              1.00E+17          2.25                          20110601            11.375
   1093          16368793                              1.00E+17          2.25                          20110601            11.875
   1094          16368794                              1.00E+17          2.25                          20110601            11.375
   1095          16368799                              1.00E+17          2.25                          20110601            12.125
   1096          16371395                              1.00E+17          2.25                          20160701            11.625
   1097          16371558                              1.00E+17          2.25                          20160701            12.375
   1098          16371396                              1.00E+17          2.25                          20160701            10.875
   1099          16371397                              1.00E+17          2.25                          20160701                12
   1100          16558961                              1.00E+17          2.25                          20110601                12
   1101          16558963                              1.00E+17          2.25                          20110701             12.25
   1102          16558968                              1.00E+17          2.25                          20110601            11.625
   1103          16558969                              1.00E+17          2.25                          20110801              11.5
   1104          16558970                              1.00E+17          2.25                          20110801              12.5
   1105          16558973                              1.00E+17          2.25                          20110701            11.875
   1106          16558974                              1.00E+17          2.25                          20110801             12.25
   1107          16399619                              1.00E+17          2.25                          20160701            11.375
   1108          16558948                              1.00E+17          2.25                          20110901            12.375
   1109          16370813                              1.00E+17          2.25                          20160701             12.25
   1110          16370814                              1.00E+17          2.25                          20160701            11.875
   1111          16370819                              1.00E+17          2.25                          20160701                12
   1112          16371548                              1.00E+17          2.25                          20160701            11.625
   1113          16399620                              1.00E+17          2.25                          20160801            11.625
   1114          16399621                              1.00E+17          2.25                          20160801            11.625
   1115          16371388                              1.00E+17          2.25                          20160701            12.125
   1116          16399622                              1.00E+17          2.25                          20160701                12
   1117          16399624                              1.00E+17          2.25                          20160701             11.75
   1118          16399625                              1.00E+17          2.25                          20160801            11.875
   1119          16558953                              1.00E+17          2.25                          20110801             13.25
   1120          16558955                              1.00E+17          2.25                          20110801             11.75
   1121          16399629                              1.00E+17          2.25                          20160801             12.75
   1122          16558956                              1.00E+17          2.25                          20110801            12.875
   1123          16370827                              1.00E+17          2.25                          20160601            12.375
   1124          16371375                              1.00E+17          2.25                          20160701            11.875
   1125          16399611                              1.00E+17          2.25                          20160701             12.25
   1126          16399612                              1.00E+17          2.25                          20160701            11.875
   1127          16558940                              1.00E+17          2.25                          20110801              11.5
   1128          16399614                              1.00E+17          2.25                          20160801             12.25
   1129          16558941                              1.00E+17          2.25                          20110701                12
   1130          16399615                              1.00E+17          2.25                          20160801            11.625
   1131          16399616                              1.00E+17          2.25                          20160701            11.875
   1132          16558943                              1.00E+17          2.25                          20110801                12
   1133          16399617                              1.00E+17          2.25                          20160801             11.25
   1134          16558944                              1.00E+17          2.25                          20110701            12.125
   1135          16371526                              1.00E+17          2.25                          20160701             11.75
   1136          16370639                              1.00E+17          2.25                          20160701             11.75
   1137          16399603                              1.00E+17          2.25                          20160601            11.875
   1138          16558930                              1.00E+17          2.25                          20110701                12
   1139          16399604                              1.00E+17          2.25                          20160801            12.125
   1140          16558933                              1.00E+17          2.25                          20110701            13.125
   1141          16558934                              1.00E+17          2.25                          20110701            11.375
   1142          16399608                              1.00E+17          2.25                          20160701             12.25
   1143          16399609                              1.00E+17          2.25                          20160701            11.875
   1144          16368992                              1.00E+17          2.25                          20110701            12.125
   1145          16558939                              1.00E+17          2.25                          20110801                12
   1146          16370640                              1.00E+17          2.25                          20160701            11.125
   1147          16371371                              1.00E+17          2.25                          20160701            11.125
   1148          16371373                              1.00E+17          2.25                          20160701                12
   1149          16559226                              1.00E+17          2.25                          20110801            11.875
   1150          16559227                              1.00E+17          2.25                          20110801            12.125
   1151          16369607                              1.00E+17          2.25                          20110701            11.375
   1152          16559228                              1.00E+17          2.25                          20110801            12.875
   1153          16559067                              1.00E+17          2.25                          20110801            11.375
   1154          16559229                              1.00E+17          2.25                          20110801            12.375
   1155          16559069                              1.00E+17          2.25                          20110801              11.5
   1156          16370201                              1.00E+17          2.25                          20110701              12.5
   1157          16370040                              1.00E+17          2.25                          20110701            12.375
   1158          16370204                              1.00E+17          2.25                          20110701                12
   1159          16370043                              1.00E+17          2.25                          20110701            11.875
   1160          16370044                              1.00E+17          2.25                          20110701            11.875
   1161          16322661                              1.00E+17          2.25                          20110601             12.25
   1162          16370208                              1.00E+17          2.25                          20110701                12
   1163          16370209                              1.00E+17          2.25                          20110701              12.5
   1164          16322663                              1.00E+17          2.25                          20110601              11.5
   1165          16370049                              1.00E+17          2.25                          20110701                12
   1166          16322664                              1.00E+17          2.25                          20110601            11.625
   1167          16559230                              1.00E+17          2.25                          20110801            11.625
   1168          16369610                              1.00E+17          2.25                          20110701            11.875
   1169          16559231                              1.00E+17          2.25                          20110801            12.125
   1170          16322667                              1.00E+17          2.25                          20110601                12
   1171          16559071                              1.00E+17          2.25                          20110801            12.375
   1172          16322669                              1.00E+17          2.25                          20110601            11.375
   1173          16559072                              1.00E+17          2.25                          20110801            11.625
   1174          16369458                              1.00E+17          2.25                          20110701                12
   1175          16369298                              1.00E+17          2.25                          20110701            11.875
   1176          16371103                              1.00E+17          2.25                          20160701            11.375
   1177          16370216                              1.00E+17          2.25                          20110701             11.75
   1178          16370217                              1.00E+17          2.25                          20110701            11.625
   1179          16322670                              1.00E+17          2.25                          20110601            11.875
   1180          16322671                              1.00E+17          2.25                          20110601            11.625
   1181          16371109                              1.00E+17          2.25                          20160701            11.875
   1182          16370057                              1.00E+17          2.25                          20110701            11.375
   1183          16322672                              1.00E+17          2.25                          20110601             12.25
   1184          16370058                              1.00E+17          2.25                          20110701            11.875
   1185          16322676                              1.00E+17          2.25                          20110601             11.25
   1186          16322678                              1.00E+17          2.25                          20110601            12.375
   1187          16559082                              1.00E+17          2.25                          20110801            11.875
   1188          16559084                              1.00E+17          2.25                          20110801            11.625
   1189          16369627                              1.00E+17          2.25                          20110701             11.25
   1190          16559086                              1.00E+17          2.25                          20110801            12.875
   1191          16369628                              1.00E+17          2.25                          20110701            11.875
   1192          16369629                              1.00E+17          2.25                          20110701            11.125
   1193          16370062                              1.00E+17          2.25                          20110701             11.75
   1194          16370063                              1.00E+17          2.25                          20110701              11.5
   1195          16322680                              1.00E+17          2.25                          20110601            11.875
   1196          16322681                              1.00E+17          2.25                          20110601            11.125
   1197          16322684                              1.00E+17          2.25                          20110601             11.75
   1198          16322685                              1.00E+17          2.25                          20110601             12.25
   1199          16559090                              1.00E+17          2.25                          20110801             11.75
   1200          16322687                              1.00E+17          2.25                          20110601            11.875
   1201          16559091                              1.00E+17          2.25                          20110801             11.75
   1202          16322688                              1.00E+17          2.25                          20110601            11.625
   1203          16559092                              1.00E+17          2.25                          20110801                12
   1204          16369476                              1.00E+17          2.25                          20110701              12.5
   1205          16369638                              1.00E+17          2.25                          20110701             11.75
   1206          16371120                              1.00E+17          2.25                          20160701            12.625
   1207          16371121                              1.00E+17          2.25                          20160601             11.75
   1208          16370071                              1.00E+17          2.25                          20110701             11.75
   1209          16370073                              1.00E+17          2.25                          20110701            12.125
   1210          16370235                              1.00E+17          2.25                          20110701            12.375
   1211          16322690                              1.00E+17          2.25                          20110601            11.875
   1212          16370238                              1.00E+17          2.25                          20110701                12
   1213          16322691                              1.00E+17          2.25                          20110601            11.875
   1214          16322693                              1.00E+17          2.25                          20110601            12.375
   1215          16369800                              1.00E+17          2.25                          20110701            11.375
   1216          16370079                              1.00E+17          2.25                          20110701            11.875
   1217          16322695                              1.00E+17          2.25                          20110601            11.875
   1218          16322696                              1.00E+17          2.25                          20110601            11.625
   1219          16369803                              1.00E+17          2.25                          20110701            11.875
   1220          16369808                              1.00E+17          2.25                          20110701            11.625
   1221          16369647                              1.00E+17          2.25                          20110701              12.5
   1222          16369649                              1.00E+17          2.25                          20110701              12.5
   1223          16370082                              1.00E+17          2.25                          20110701            11.875
   1224          16370245                              1.00E+17          2.25                          20110701              12.5
   1225          16370408                              1.00E+17          2.25                          20160701             12.25
   1226          16370087                              1.00E+17          2.25                          20110701             11.75
   1227          16369813                              1.00E+17          2.25                          20110701             12.25
   1228          16369814                              1.00E+17          2.25                          20110701              12.5
   1229          16368925                              1.00E+17          2.25                          20110601            11.625
   1230          16369656                              1.00E+17          2.25                          20110701             12.25
   1231          16369499                              1.00E+17          2.25                          20110701             11.25
   1232          16370411                              1.00E+17          2.25                          20160701              11.5
   1233          16371141                              1.00E+17          2.25                          20160701            12.125
   1234          16370415                              1.00E+17          2.25                          20160601              11.5
   1235          16371148                              1.00E+17          2.25                          20160701            12.375
   1236          16370095                              1.00E+17          2.25                          20110701                12
   1237          16371333                              1.00E+17          2.25                          20160701            11.875
   1238          16370281                              1.00E+17          2.25                          20110701            11.625
   1239          16371173                              1.00E+17          2.25                          20160701            12.125
   1240          16369850                              1.00E+17          2.25                          20110701                12
   1241          16558904                              1.00E+17          2.25                          20110701            11.625
   1242          16558906                              1.00E+17          2.25                          20110701            11.875
   1243          16369854                              1.00E+17          2.25                          20110701            11.875
   1244          16558908                              1.00E+17          2.25                          20110801            11.875
   1245          16369855                              1.00E+17          2.25                          20110701             11.75
   1246          16368966                              1.00E+17          2.25                          20110601            11.625
   1247          16369699                              1.00E+17          2.25                          20110701             12.25
   1248          16371180                              1.00E+17          2.25                          20160701              11.5
   1249          16370290                              1.00E+17          2.25                          20110701             11.75
   1250          16371505                              1.00E+17          2.25                          20160701             12.25
   1251          16371345                              1.00E+17          2.25                          20160701             11.75
   1252          16371346                              1.00E+17          2.25                          20160701             11.75
   1253          16371349                              1.00E+17          2.25                          20160701            12.125
   1254          16370296                              1.00E+17          2.25                          20110701              11.5
   1255          16371187                              1.00E+17          2.25                          20160701             11.25
   1256          16370298                              1.00E+17          2.25                          20110701             12.25
   1257          16558911                              1.00E+17          2.25                          20110701            12.375
   1258          16370299                              1.00E+17          2.25                          20110701             11.25
   1259          16558912                              1.00E+17          2.25                          20110701            11.625
   1260          16558916                              1.00E+17          2.25                          20110701            12.125
   1261          16558917                              1.00E+17          2.25                          20110701            11.875
   1262          16558919                              1.00E+17          2.25                          20110701             12.25
   1263          16369866                              1.00E+17          2.25                          20110701            11.125
   1264          16368977                              1.00E+17          2.25                          20110601            11.875
   1265          16369868                              1.00E+17          2.25                          20110701            11.875
   1266          16371350                              1.00E+17          2.25                          20160701             10.75
   1267          16371517                              1.00E+17          2.25                          20160701              12.5
   1268          16371194                              1.00E+17          2.25                          20160701            11.875
   1269          16371518                              1.00E+17          2.25                          20160701              11.5
   1270          16558921                              1.00E+17          2.25                          20110701              11.5
   1271          16558923                              1.00E+17          2.25                          20110701              12.5
   1272          16558926                              1.00E+17          2.25                          20110801              12.5
   1273          16368981                              1.00E+17          2.25                          20110701              12.5
   1274          16558929                              1.00E+17          2.25                          20110701             12.25
   1275          16369877                              1.00E+17          2.25                          20110701            12.125
   1276          16368986                              1.00E+17          2.25                          20110701              11.5
   1277          16368989                              1.00E+17          2.25                          20110601             12.25
   1278          16371525                              1.00E+17          2.25                          20160701            11.625
   1279          16559225                              1.00E+17          2.25                          20110801            11.625
   1280          16369443                              1.00E+17          2.25                          20110701                12
   1281          16213871                              1.00E+17          2.25                          20160501                12
   1282          16213956                              1.00E+17          2.25                          20110601            12.125
   1283          16213963                              1.00E+17          2.25                          20110601            11.875
   1284          16340405                              1.00E+17          2.25                          20110601            11.125
   1285          16340407                              1.00E+17          2.25                          20110701              12.5
   1286          16213692                              1.00E+17          2.25                          20110601             12.25
   1287          16187311                              1.00E+17          2.25                          20110501            11.875
   1288          16187329                              1.00E+17          2.25                          20110501            11.875
   1289          16187343                              1.00E+17          2.25                          20110601                12
   1290          16186879                              1.00E+17          2.25                          20110601              13.5
   1291          16186123                              1.00E+17          2.25                          20110601            11.375
   1292          16185500                              1.00E+17          2.75                          20110101            13.375
   1293          16185207                              1.00E+17          2.25                          20110601            12.375
   1294          16184779                              1.00E+17          2.25                          20110601              12.5
   1295          16180947                              1.00E+17          2.25                          20110601            12.125
   1296          16180997                              1.00E+17          2.25                          20110701            12.625
   1297          16181005                              1.00E+17          2.25                          20110601            12.375
   1298          16181131                              1.00E+17          2.25                          20110501            12.625
   1299          16176718                              1.00E+17          2.25                          20110601                12
   1300          16176779                              1.00E+17          2.25                          20110601              13.5
   1301          16176774                              1.00E+17          2.25                          20110601             12.25
   1302          16176885                              1.00E+17          2.25                          20110601             12.25
   1303          16176454                                                2.25                          20110601            12.125
   1304          16176051                              1.00E+17          2.25                          20110501            11.625
   1305          16165918                              1.00E+17          2.25                          20110601              11.5
   1306          16165923                              1.00E+17          2.25                          20110601              11.5
   1307          16165946                              1.00E+17          2.25                          20110601            12.625
   1308          16168795                              1.00E+17          2.25                          20110501                11
   1309          16165399                              1.00E+17          2.25                          20110801              12.5
   1310          16164277                              1.00E+17          2.25                          20110501            11.875
   1311          16163887                              1.00E+17          2.25                          20160601              12.5
   1312          16163920                              1.00E+17          2.25                          20110501             11.25
   1313          16210764                              1.00E+17          2.25                          20110601            12.125
   1314          16210852                              1.00E+17          2.25                          20110601            13.375
   1315          16210855                              1.00E+17          2.25                          20160601              11.5
   1316          16210459                              1.00E+17          2.25                          20110601             12.25
   1317          16210474                              1.00E+17          2.25                          20110501                12
   1318          16210566                              1.00E+17          2.25                          20110501                12
   1319          16210641                              1.00E+17          2.25                          20110601            12.125
   1320          16210698                              1.00E+17          2.25                          20110601             12.25
   1321          16210397                              1.00E+17          2.25                          20160601             12.75
   1322          16209335                              1.00E+17          2.25                          20110401            13.375
   1323          16209372                              1.00E+17          2.25                          20110601                12
   1324          16209376                              1.00E+17          2.25                          20110601            12.375
   1325          16209382                              1.00E+17          2.25                          20110601            12.375
   1326          16209409                              1.00E+17          2.25                          20160601                12
   1327          16160335                              1.00E+17          2.25                          20110501            11.625
   1328          16540027                              1.00E+17          2.25                          20110901            13.625
   1329          16360931                              1.00E+17          2.25                          20110601             11.75
   1330          16360934                              1.00E+17          2.25                          20110601            11.875
   1331          16360936                              1.00E+17          2.25                          20110601            12.375
   1332          16360970                              1.00E+17          2.25                          20110701            11.875
   1333          16360975                              1.00E+17          2.25                          20110701             12.25
   1334          16422333                              1.00E+17          2.25                          20110901            13.375
   1335          16403860                              1.00E+17          2.25                          20110901              12.5
   1336          16403881                              1.00E+17          2.25                          20110901             12.75
   1337          16405170                              1.00E+17          2.25                          20110901            13.375
   1338          16330335                                                2.25                          20110701            12.375
   1339          16330336                                                2.25                          20110701            11.875
   1340          16330338                                                2.25                          20110701            12.375
   1341          16330339                                                2.25                          20110701            11.875
   1342          16330340                                                2.25                          20110701            11.875
   1343          16331936                              1.00E+17          2.25                          20110601            11.375
   1344          16332001                              1.00E+17          2.25                          20110601            12.625
   1345          16332014                              1.00E+17          2.25                          20110601            12.375
   1346          16332027                              1.00E+17          2.25                          20110601              12.5
   1347          16339625                                                2.25                          20160601              11.5
   1348          16347080                                                2.25                          20110701            12.875
   1349          16347081                                                2.25                          20110701            12.375
   1350          16347082                                                2.25                          20110701            12.625
   1351          16347083                                                2.25                          20110801            11.875
   1352          16347084                                                2.25                          20110701            12.125
   1353          16347085                                                2.25                          20110701              12.5
   1354          16347087                                                2.25                          20110701             12.75
   1355          16347089                                                2.25                          20110701              12.5
   1356          16347090                                                2.25                          20110701            12.125
   1357          16347091                                                2.25                          20110701              12.5
   1358          16347092                                                2.25                          20110701            13.375
   1359          16347093                                                2.25                          20110701            12.625
   1360          16347094                                                2.25                          20110701             11.75
   1361          16340419                              1.00E+17          2.25                          20110701            11.375
   1362          16559002                              1.00E+17          2.25                          20110801              11.5
   1363          16369222                              1.00E+17          2.25                          20110701              12.5
   1364          16368826                              1.00E+17          2.25                          20110601            12.125
   1365          16386484                              1.00E+17          2.25                          20160701            11.625
   1366          16559176                              1.00E+17          2.25                          20110801            12.125
   1367          16559177                              1.00E+17          2.25                          20110801             12.25
   1368          16559178                              1.00E+17          2.25                          20110801            12.875
   1369          16386486                              1.00E+17          2.25                          20160701             12.25
   1370          16386487                              1.00E+17          2.25                          20160801            11.625
   1371          16386488                              1.00E+17          2.25                          20160701             11.75
   1372          16370310                              1.00E+17          2.25                          20110701              11.5
   1373          16370150                              1.00E+17          2.25                          20110701            11.625
   1374          16371207                              1.00E+17          2.25                          20160601                12
   1375          16370316                              1.00E+17          2.25                          20110701            11.375
   1376          16369205                              1.00E+17          2.25                          20110701            12.125
   1377          16208029                              1.00E+17          2.25                          20150901            11.125
   1378          16166744                              1.00E+17          2.25                          20110401            11.375
   1379          16370789                              1.00E+17          2.25                          20160601            11.875
   1380          16371496                              1.00E+17          2.25                          20160701            11.875
   1381          16369990                              1.00E+17          2.25                          20110701            12.375
   1382          16371477                              1.00E+17          2.25                          20160701            12.375
   1383          16369167                              1.00E+17          2.25                          20110701            11.625
   1384          16209285                              1.00E+17          2.25                          20160401            12.875
   1385          16342123                              1.00E+17          2.25                          20110701                12
   1386          16342126                              1.00E+17          2.25                          20110801             13.25
   1387          16369986                              1.00E+17          2.25                          20110701              12.5
   1388          16369987                              1.00E+17          2.25                          20110701            11.875
   1389          16316833                                                2.25                          20110701             11.75
   1390          16316834                                                2.25                          20110701             12.25
   1391          16330332                                                2.25                          20110701                11
   1392          16330333                                                2.25                          20110701            12.375
   1393          16330334                                                2.25                          20110701            12.375
   1394          16369680                              1.00E+17          2.25                          20110701                12
   1395          16368955                              1.00E+17          2.25                          20110601                12
   1396          16369685                              1.00E+17          2.25                          20110701            11.875
   1397          16369128                              1.00E+17          2.25                          20110701              11.5
   1398          16221921                              1.00E+17          2.25                          20110601              12.5
   1399          16221827                              1.00E+17          2.25                          20110601             11.95
   1400          16220265                                                2.25                          20110601            11.875
   1401          16221846                              1.00E+17          2.25                          20110601            11.625
   1402          16220246                                                2.25                          20110601            11.875
   1403          16220255                                                2.25                          20110601            12.375
   1404          16210119                              1.00E+17          2.25                          20110601             12.25
   1405          16213463                              1.00E+17          2.25                          20110601             11.75
   1406          16213483                              1.00E+17          2.25                          20110601            12.125
   1407          16213578                              1.00E+17          2.25                          20110601            12.125
   1408          16213444                                                2.25                          20110701              12.5
   1409          16220280                              1.00E+17          2.25                          20110601             11.75
   1410          16208583                              1.00E+17          2.25                          20110601                12
   1411          16208649                              1.00E+17          2.25                          20110601             12.25
   1412          16210184                              1.00E+17          2.25                          20110601            12.125
   1413          16349447                              1.00E+17          2.25                          20110501            12.625
   1414          16206821                                                2.25                          20110601            12.125
   1415          16206925                              1.00E+17          2.25                          20110601            11.875
   1416          16208017                              1.00E+17          2.25                          20110601                12
   1417          16208014                              1.00E+17          2.25                          20110601             12.25
   1418          16349433                              1.00E+17          2.25                          20160701             13.75
   1419          16349434                              1.00E+17          2.25                          20110801            12.875
   1420          16349416                              1.00E+17          2.25                          20160801            12.375
   1421          16348184                              1.00E+17          2.25                          20110801            12.625
   1422          16348191                              1.00E+17          2.25                          20110701             13.25
   1423          16348211                              1.00E+17          2.25                          20110701             12.25
   1424          16348216                              1.00E+17          2.25                          20160701                13
   1425          16348217                                                2.25                          20110801            11.625
   1426          16348229                              1.00E+17          2.25                          20110701            13.625
   1427          16349339                              1.00E+17          2.25                          20090701             12.25
   1428          16348236                              1.00E+17          2.25                          20110701            13.625
   1429          16348297                              1.00E+17          2.75                          20110501             13.75
   1430          16348313                              1.00E+17          2.25                          20110701            13.125
   1431          16349254                              1.00E+17          2.25                          20110701            13.375
   1432          16348097                              1.00E+17          2.25                          20110701              12.5
   1433          16348098                              1.00E+17          2.25                          20160701            13.625
   1434          16347815                              1.00E+17          2.25                          20110701            12.125
   1435          16347834                              1.00E+17          2.25                          20110701              13.5
   1436          16347842                              1.00E+17          2.25                          20110701            12.875
   1437          16347859                              1.00E+17          2.25                          20160701              12.5
   1438          16347862                              1.00E+17          2.25                          20110801                12
   1439          16347872                              1.00E+17          2.25                          20110701              13.5
   1440          16347886                              1.00E+17          2.25                          20110701            12.875
   1441          16347948                              1.00E+17          2.25                          20110801              12.5
   1442          16347952                              1.00E+17          2.25                          20110701            12.875
   1443          16348147                              1.00E+17          2.25                          20110701             12.75
   1444          16348162                              1.00E+17          2.25                          20160701             13.25
   1445          16348168                              1.00E+17          2.25                          20110801            12.875
   1446          16348174                              1.00E+17          2.25                          20160801            11.875
   1447          16348004                                                2.25                          20110701              12.5
   1448          16348005                              1.00E+17          2.25                          20110701            12.375
   1449          16348017                              1.00E+17          2.25                          20110601             12.75
   1450          16348037                              1.00E+17          2.25                          20110701                13
   1451          16348055                              1.00E+17          2.25                          20090701            12.625
   1452          16348076                              1.00E+17          2.25                          20110701                13
   1453          16348078                              1.00E+17          2.25                          20090701              11.5
   1454          16346427                              1.00E+17          2.25                          20110801              12.5
   1455          16346456                              1.00E+17          2.25                          20110701            12.625
   1456          16346477                              1.00E+17          2.25                          20110701              13.5
   1457          16346487                              1.00E+17          2.25                          20110801             13.25
   1458          16347363                              1.00E+17          2.25                          20110701            12.625
   1459          16347366                              1.00E+17          2.25                          20110701             14.75
   1460          16347670                              1.00E+17          2.75                          20110701             13.25
   1461          16347466                              1.00E+17          2.25                          20090601             12.75
   1462          16347697                              1.00E+17          2.25                          20110701            13.875
   1463          16347520                              1.00E+17          2.25                          20110701            12.625
   1464          16347542                              1.00E+17          2.25                          20110801             11.75
   1465          16347558                              1.00E+17          2.25                          20110701              12.5
   1466          16347575                              1.00E+17          2.25                          20090701                13
   1467          16347743                              1.00E+17          2.25                          20110701             12.75
   1468          16346328                              1.00E+17          2.25                          20110801              12.5
   1469          16346344                              1.00E+17          2.25                          20110701              13.5
   1470          16346347                              1.00E+17          2.25                          20110701            13.625
   1471          16346367                              1.00E+17          2.25                          20110701             13.75
   1472          16346133                              1.00E+17          2.25                          20110701                13
   1473          16346144                              1.00E+17          2.25                          20110701                13
   1474          16346146                              1.00E+17          2.25                          20090701              12.5
   1475          16346151                              1.00E+17          2.25                          20110801             12.25
   1476          16346163                              1.00E+17          2.25                          20110701             12.75
   1477          16346195                              1.00E+17          2.25                          20110801             13.25
   1478          16346229                              1.00E+17          2.25                          20110701                14
   1479          16346305                              1.00E+17          2.25                          20110701             12.75
   1480          16346317                              1.00E+17          2.25                          20110801            12.875
   1481          16346419                              1.00E+17          2.25                          20090501              13.5
   1482          16346426                              1.00E+17          2.25                          20110701             12.75
   1483          16345987                              1.00E+17          2.25                          20110701             11.25
   1484          16346029                              1.00E+17          2.25                          20110701              13.5
   1485          16346038                              1.00E+17          2.25                          20110701             12.25
   1486          16346041                              1.00E+17          2.25                          20110701              12.5
   1487          16346044                              1.00E+17          2.25                          20110701            12.875
   1488          16346049                              1.00E+17          2.25                          20110701            13.625
   1489          16346067                              1.00E+17          2.25                          20160801             12.75
   1490          16346075                              1.00E+17          2.25                          20110701                13
   1491          16345845                              1.00E+17          2.25                          20110701            12.875
   1492          16345847                              1.00E+17          2.25                          20110701            12.875
   1493          16346079                              1.00E+17          2.25                          20110701             13.25
   1494          16346083                              1.00E+17          2.25                          20110601                13
   1495          16346093                              1.00E+17          2.25                          20110701              12.5
   1496          16346107                              1.00E+17          2.25                          20110701             14.75
   1497          16345854                              1.00E+17          2.25                          20110701                13
   1498          16345918                              1.00E+17          2.25                          20160701                12
   1499          16386474                              1.00E+17          2.25                          20160801             11.25
   1500          16205350                              1.00E+17          2.25                          20110601            12.125
   1501          16205320                              1.00E+17          2.25                          20110601              12.5
   1502          16205419                              1.00E+17          2.25                          20110601             12.25
   1503          16205436                              1.00E+17          2.25                          20110601            12.375
   1504          16205462                              1.00E+17          2.25                          20110601                12
   1505          16205335                              1.00E+17          2.25                          20110601             12.25
   1506          16205340                              1.00E+17          2.25                          20090701            13.375
   1507          16205343                                                2.25                          20110601            12.375
   1508          16198781                              1.00E+17          2.25                          20110601            12.375
   1509          16198788                              1.00E+17          2.25                          20110601              12.5
   1510          16200872                              1.00E+17          2.25                          20110601            12.375
   1511          16200887                              1.00E+17          2.25                          20110601            12.125
   1512          16194582                                                2.25                          20110601             12.25
   1513          16196013                              1.00E+17          2.25                          20110601             12.25
   1514          16195964                              1.00E+17          2.25                          20110601            12.375
   1515          16196108                              1.00E+17          2.25                          20110601             11.75
   1516          16198635                              1.00E+17          2.25                          20110601            11.875
   1517          16198657                              1.00E+17          2.25                          20110601            12.375
   1518          16198705                              1.00E+17          2.25                          20110601             8.125
   1519          16198725                              1.00E+17          2.25                          20110601            12.375
   1520          15982502                              1.00E+17          2.25                          20110801            13.875
   1521          16207962                                                2.25                          20110601            12.375
   1522          16208863                              1.00E+17          2.25                          20110601              11.5
   1523          16209141                              1.00E+17          2.25                          20160601             13.75
   1524          16208919                              1.00E+17          2.25                          20110601             12.25
   1525          16208964                              1.00E+17          2.25                          20160601                12
   1526          16223946                              1.00E+17          2.25                          20110601            12.125
   1527          16224009                              1.00E+17          2.25                          20110601                12
   1528          16224016                              1.00E+17          2.25                          20110701                12
   1529          16225709                              1.00E+17          2.25                          20110601             11.75
   1530          16223956                              1.00E+17          2.25                          20110601            12.125
   1531          16377266                              1.00E+17          2.25                          20110801            13.375
   1532          16377285                                                2.25                          20110801            13.375
   1533          16340400                              1.00E+17          2.25                          20110601             12.25
   1534          16340401                              1.00E+17          2.25                          20110601            11.375
   1535          16556148                              1.00E+17          2.25                          20090801              12.5
   1536          16556149                              1.00E+17          2.25                          20090801                13
   1537          16370984                              1.00E+17          2.25                          20160601             12.75
   1538          16370988                              1.00E+17          2.25                          20160601             11.75
   1539          16556150                              1.00E+17          2.25                          20090801             11.75
   1540          16556151                              1.00E+17          2.25                          20090801              13.5
   1541          16556152                              1.00E+17          2.25                          20090801                13
   1542          16370991                              1.00E+17          2.25                          20160601            13.875
   1543          16556146                              1.00E+17          2.25                          20090801              12.5
   1544          16556147                              1.00E+17          2.25                          20090801             13.25
   1545          16556143                              1.00E+17          2.25                          20090801             13.25
   1546          16556145                              1.00E+17          2.25                          20090801            13.375
   1547          16556140                              1.00E+17          2.25                          20090801            13.375
   1548          16556141                              1.00E+17          2.25                          20090601                13
   1549          16556142                              1.00E+17          2.25                          20090701            13.125
   1550          14845468                              1.00E+17          2.25                          20090901                12
   1551          16369624                              1.00E+17          2.25                          20110701              11.5
   1552          16371110                              1.00E+17          2.25                          20160701              11.5
   1553          16370061                              1.00E+17          2.25                          20110701              11.5
   1554          16371115                              1.00E+17          2.25                          20160701             11.75
   1555          16368908                              1.00E+17          2.25                          20110601            11.625
   1556          16369644                              1.00E+17          2.25                          20110701                11
   1557          16368916                              1.00E+17          2.25                          20110701            11.375
   1558          16369646                              1.00E+17          2.25                          20110701                10
   1559          16370407                              1.00E+17          2.25                          20160701                11
   1560          16370410                              1.00E+17          2.25                          20160101            10.125
   1561          16371146                              1.00E+17          2.25                          20160601                12
   1562          16371147                              1.00E+17          2.25                          20160801             11.75
   1563          16368934                              1.00E+17          2.25                          20110701             11.25
   1564          16370896                              1.00E+17          2.25                          20160501             12.25
   1565          16369149                              1.00E+17          2.25                          20110701            11.375
   1566          16208136                              1.00E+17          2.25                          20160501             11.25
   1567          16208142                              1.00E+17          2.75                          20160501            11.625
   1568          16369302                              1.00E+17          2.25                          20110701            11.875
   1569          16369308                              1.00E+17          2.25                          20110701             11.75
   1570          16369323                              1.00E+17          2.25                          20110701             11.75
   1571          16369333                              1.00E+17          2.25                          20110701             11.75
   1572          16369335                              1.00E+17          2.25                          20110701              11.5
   1573          16369340                              1.00E+17         2.875                          20110701            11.625
   1574          16370105                              1.00E+17          2.25                          20110701            11.875
   1575          16322700                              1.00E+17          2.25                          20110601                12
   1576          16322701                              1.00E+17          2.25                          20110601            11.875
   1577          16322703                              1.00E+17          2.25                          20110601            12.125
   1578          16322706                              1.00E+17          2.25                          20110501              11.5
   1579          16369505                              1.00E+17          2.25                          20110701             11.75
   1580          16369510                              1.00E+17          2.25                          20110701            11.625
   1581          16369516                              1.00E+17          2.25                          20110601              12.5
   1582          16368800                              1.00E+17          2.25                          20110601            11.375
   1583          16368803                              1.00E+17          2.25                          20110601             11.75
   1584          16368807                              1.00E+17          2.25                          20110501            12.375
   1585          16371029                              1.00E+17          2.25                          20160501             11.25
   1586          16370303                              1.00E+17          2.25                          20110701            11.875
   1587          16371035                              1.00E+17          2.25                          20160701            11.875
   1588          16369550                              1.00E+17          2.25                          20110701             11.25
   1589          16371046                              1.00E+17          2.25                          20160701            12.875
   1590          16368835                              1.00E+17          2.25                          20110601            11.625
   1591          16371057                              1.00E+17          2.25                          20160701            11.625
   1592          16371060                              1.00E+17          2.25                          20160601             11.75
   1593          16369903                              1.00E+17          2.25                          20110701             11.25
   1594          16368868                              1.00E+17          2.25                          20110701            11.375
   1595          16371410                              1.00E+17          2.25                          20160701             12.25
   1596          16371418                              1.00E+17          2.25                          20160701             11.25
   1597          16369932                              1.00E+17          2.25                          20110701                12
   1598          14804717                              1.00E+17          2.25                          20091001            11.875
   1599          16388612                              1.00E+17          2.25                          20110801                13
   1600          16389891                              1.00E+17          2.25                          20110901            12.375
   1601          16389928                              1.00E+17          2.25                          20110801                13
   1602          16389935                              1.00E+17          2.25                          20110801            12.875
   1603          16392894                              1.00E+17          2.25                          20110801            12.125
   1604          16392904                              1.00E+17          2.25                          20110901            12.375
   1605          16392927                              1.00E+17          2.25                          20110901            12.875
   1606          16392976                              1.00E+17          2.25                          20110801              12.5
   1607          16392985                              1.00E+17          2.25                          20110901            13.125
   1608          16394328                              1.00E+17          2.25                          20110801              13.5
   1609          16394533                              1.00E+17          2.25                          20110901             12.75
   1610          16394351                              1.00E+17          2.25                          20110901             12.75
   1611          16293674                              1.00E+17          2.25                          20110501            12.375
   1612          16293683                              1.00E+17          2.25                          20110601            12.375
   1613          16395125                              1.00E+17          2.25                          20110801                14
   1614          16293738                              1.00E+17          2.25                          20110601             11.75
   1615          16303598                              1.00E+17          2.25                          20110601             11.75
   1616          16303603                              1.00E+17          2.25                          20110601            12.375
   1617          16396980                              1.00E+17          2.25                          20110901             12.75
   1618          16396987                              1.00E+17          2.25                          20110901             13.25
   1619          16397005                              1.00E+17          2.25                          20110901             13.25
   1620          16397038                              1.00E+17          2.25                          20110901            12.875
   1621          16303604                              1.00E+17          2.25                          20110601              11.5
   1622          16304158                              1.00E+17          2.25                          20110601                12
   1623          16304308                              1.00E+17          2.25                          20110601            12.375
   1624          16316759                                                2.25                          20110601                12
   1625          16316761                                                2.25                          20110601            11.625
   1626          16316762                                                2.25                          20110601            11.875
   1627          16316764                                                2.25                          20110601            12.375
   1628          16316765                                                2.25                          20110601            11.875
   1629          16316766                                                2.25                          20110601            12.125
   1630          16316767                                                2.25                          20110701            12.625
   1631          16316768                                                2.25                          20110601             12.25
   1632          16316769                                                2.25                          20110601            12.375
   1633          16316770                                                2.25                          20110601            12.375
   1634          16316772                                                2.25                          20110601             11.75
   1635          16316773                                                2.25                          20110701            12.375
   1636          16316778                                                2.25                          20110601             11.75
   1637          16316779                                                2.25                          20110601                12
   1638          16316780                                                2.25                          20110601            12.375
   1639          16316781                                                2.25                          20110601            11.875
   1640          16316782                                                2.25                          20110601            11.875
   1641          16316784                                                2.25                          20110701             11.75
   1642          16316786                                                2.25                          20110601            12.125
   1643          16316787                                                2.25                          20110701             11.75
   1644          16316790                                                2.25                          20110601            11.875
   1645          16316791                                                2.25                          20110601            12.375
   1646          16316792                                                2.25                          20110601            12.375
   1647          16316793                                                2.25                          20110601             12.25
   1648          16316794                                                2.25                          20110601            12.375
   1649          16316795                                                2.25                          20110601            12.375
   1650          16316796                                                2.25                          20110601            11.875
   1651          16316800                                                2.25                          20110601            11.875
   1652          16316801                                                2.25                          20110601            11.875
   1653          16316803                                                2.25                          20110601            11.625
   1654          16316804                                                2.25                          20110701             12.25
   1655          16316807                                                2.25                          20110601            11.875
   1656          16316808                                                2.25                          20110601            11.875
   1657          16316810                                                2.25                          20110601                12
   1658          16316811                                                2.25                          20110601            12.375
   1659          16316814                                                2.25                          20110701            11.625
   1660          16316815                                                2.25                          20110701            12.125
   1661          16316816                                                2.25                          20110701             11.75
   1662          16316820                                                2.25                          20110701            12.125
   1663          16316828                                                2.25                          20110701            11.875
   1664          16401619                              1.00E+17          2.25                          20110801            11.625
   1665          16386947                              1.00E+17          2.25                          20090801             13.25
   1666          16386969                              1.00E+17          2.25                          20110801              13.5
   1667          16386971                              1.00E+17          2.25                          20110801            15.625
   1668          16388529                              1.00E+17          2.25                          20110801             13.75
   1669          16382662                              1.00E+17          2.25                          20110801             13.25
   1670          16383867                              1.00E+17          2.25                          20110801             12.75
   1671          16383898                              1.00E+17         2.375                          20080801             11.75
   1672          16365493                              1.00E+17          2.25                          20110801            13.875
   1673          16367740                              1.00E+17          2.25                          20110801            13.375
   1674          16367939                              1.00E+17          2.25                          20110901                14
   1675          16244485                                                2.25                          20110601            11.875
   1676          16244487                                                2.25                          20110601            12.375
   1677          16244489                                                2.25                          20110601             12.25
   1678          16244491                                                2.25                          20110601              12.5
   1679          16244492                                                2.25                          20110601              12.5
   1680          16371686                              1.00E+17          2.25                          20110801              13.5
   1681          16371690                              1.00E+17          2.25                          20110901              13.5
   1682          16244493                                                2.25                          20110601              12.5
   1683          16244496                                                2.25                          20110601              12.5
   1684          16244499                                                2.25                          20110601             12.25
   1685          16244501                                                2.25                          20110601            11.875
   1686          16244505                                                2.25                          20110601             12.25
   1687          16244506                                                2.25                          20110501            11.875
   1688          16244507                                                2.25                          20110601            12.375
   1689          16244509                                                2.25                          20110601              12.5
   1690          16244511                                                2.25                          20110601             12.25
   1691          16376866                              1.00E+17          2.25                          20110801             13.25
   1692          16377947                              1.00E+17          2.25                          20110801              13.5
   1693          16378031                              1.00E+17          2.25                          20110901              12.5
   1694          16147738                              1.00E+17          2.25                          20160601            13.625
   1695          16154092                              1.00E+17          2.25                          20110501            12.375
   1696          16147300                              1.00E+17          2.25                          20110401              13.5
   1697          16147306                              1.00E+17          2.25                          20160701            13.125
   1698          16207628                              1.00E+17          2.25                          20110701            13.375
   1699          16207647                              1.00E+17          2.25                          20160601            12.125
   1700          16207680                              1.00E+17          2.25                          20160601            12.125
   1701          16207847                              1.00E+17          2.25                          20110601            11.875
   1702          15983436                              1.00E+17         2.625                          20110101              9.75
   1703          16105821                              1.00E+17          2.25                          20101001            12.125
   1704          16105830                              1.00E+17          2.25                          20110301            12.125
   1705          16105831                              1.00E+17          2.25                          20110301              12.5
   1706          16105834                              1.00E+17          2.25                          20110301             11.75
   1707          16105835                              1.00E+17          2.25                          20110301              12.5
   1708          16105836                              1.00E+17          2.25                          20110301             12.25
   1709          16105841                              1.00E+17          2.25                          20110301             12.25
   1710          16105846                              1.00E+17          2.25                          20110301            12.125
   1711          16105847                              1.00E+17          2.25                          20110301            12.125
   1712          16105849                              1.00E+17          2.25                          20110301            12.375
   1713          16105853                              1.00E+17          2.25                          20110301              12.5
   1714          16105856                              1.00E+17          2.25                          20110301              11.5
   1715          16105865                              1.00E+17          2.25                          20110301             11.75
   1716          16105870                              1.00E+17          2.25                          20110301            12.875
   1717          16339407                              1.00E+17          2.25                          20110701             12.25
   1718          16339410                                                2.25                          20110701             13.75
   1719          16339418                              1.00E+17          2.25                          20110701            13.375
   1720          16339423                              1.00E+17          2.25                          20110801              13.5
   1721          16339382                              1.00E+17          2.25                          20110701              13.5
   1722          16240033                              1.00E+17          2.25                          20110601            12.375
   1723          16240059                              1.00E+17          2.25                          20110601            12.625
   1724          16240101                              1.00E+17          2.25                          20110701            13.125
   1725          16240111                              1.00E+17          2.25                          20110601             11.75
   1726          16240192                              1.00E+17          2.25                          20110601            12.375
   1727          16323537                              1.00E+17          2.25                          20110701             12.75
   1728          16323550                              1.00E+17          2.25                          20110701             12.75
   1729          16323578                                                2.25                          20110801             12.75
   1730          16326150                              1.00E+17          2.25                          20110701            13.625
   1731          16326184                              1.00E+17          2.25                          20110701            12.875
   1732          16326223                              1.00E+17          2.25                          20110801                13
   1733          16326233                              1.00E+17          2.25                          20110701             12.25
   1734          16326245                              1.00E+17          2.25                          20110701             13.25
   1735          16326249                              1.00E+17          2.25                          20110701            13.125
   1736          16240235                              1.00E+17          2.25                          20110601            12.375
   1737          16240293                              1.00E+17          2.25                          20110701                13
   1738          16240300                              1.00E+17          2.25                          20110601            11.875
   1739          16239928                              1.00E+17          2.25                          20110601            12.125
   1740          16220585                              1.00E+17          2.25                          20160801              13.5
   1741          16220589                              1.00E+17          2.25                          20110601            12.125
   1742          16220630                              1.00E+17          2.25                          20110601             12.25
   1743          16239986                              1.00E+17          2.25                          20110601              13.5
   1744          16220697                              1.00E+17          2.25                          20110601            13.375
   1745          16240016                              1.00E+17          2.25                          20110601            12.375
   1746          16240018                              1.00E+17          2.25                          20160601             12.25
   1747          16322853                              1.00E+17          2.25                          20160701             13.75
   1748          16322859                              1.00E+17          2.25                          20110701            12.875
   1749          16322869                              1.00E+17          2.25                          20110701             11.75
   1750          16322910                              1.00E+17          2.25                          20090701             12.75
   1751          16322913                              1.00E+17          2.25                          20110701             13.25
   1752          16322947                              1.00E+17          2.25                          20110701             11.75
   1753          16322998                              1.00E+17          2.25                          20110701              13.5
   1754          16323003                              1.00E+17          2.25                          20110701            14.125
   1755          16323046                              1.00E+17          2.25                          20160701             13.75
   1756          16323074                                                2.25                          20110801                14
   1757          16323077                              1.00E+17          2.25                          20110701             13.75
   1758          16322767                              1.00E+17          2.25                          20110701              13.5
   1759          16322771                              1.00E+17          2.25                          20110701            12.375
   1760          16323109                              1.00E+17          2.25                          20110601            12.625
   1761          16323121                              1.00E+17          2.25                          20110701              12.5
   1762          16323256                              1.00E+17          2.25                          20160601             11.75
   1763          16323324                              1.00E+17          2.25                          20110701              12.5
   1764          16323368                              1.00E+17          2.25                          20110701             12.25
   1765          16323430                                                2.25                          20110601            11.875
   1766          16323497                              1.00E+17          2.25                          20110701            11.875
   1767          16323513                              1.00E+17          2.25                          20110801            12.625
   1768          16323522                              1.00E+17          2.25                          20110701            12.875
   1769          16323531                              1.00E+17          2.25                          20160701             13.25
   1770          16322798                              1.00E+17          2.25                          20110701                13
   1771          15740762                              1.00E+17         2.875                          20100901                11
   1772          16321528                              1.00E+17          2.25                          20110601              13.5
   1773          16321555                              1.00E+17          2.25                          20110701             11.25
   1774          16321625                              1.00E+17          2.25                          20110701              12.5
   1775          16339201                              1.00E+17          2.25                          20110801              13.5
   1776          16339216                              1.00E+17          2.25                          20110701              13.5
   1777          16321082                              1.00E+17          2.25                          20160401              13.5
   1778          16321084                              1.00E+17          2.25                          20110701              14.5
   1779          16321101                              1.00E+17          2.25                          20110801                13
   1780          16339236                                                2.25                          20110701              13.5
   1781          16339245                              1.00E+17          2.25                          20110801            12.625
   1782          16339251                              1.00E+17          2.25                          20160701            12.625
   1783          16339270                              1.00E+17          2.25                          20160601             13.75
   1784          16339272                              1.00E+17          2.25                          20110801            12.625
   1785          16321223                              1.00E+17          2.25                          20110601             12.75
   1786          16339286                              1.00E+17          2.25                          20110601            13.125
   1787          16339301                              1.00E+17          2.25                          20110601            13.125
   1788          16321258                              1.00E+17          2.25                          20110701              12.5
   1789          16321264                              1.00E+17          2.25                          20110701              12.5
   1790          16321267                              1.00E+17          2.25                          20110701            13.125
   1791          16339311                              1.00E+17          2.75                          20110601              13.5
   1792          16321306                              1.00E+17          2.25                          20110701            13.375
   1793          16321438                              1.00E+17          2.25                          20110701              13.5
   1794          16321448                              1.00E+17          2.25                          20110701                13
   1795          16321334                              1.00E+17          2.25                          20110801             13.25
   1796          16339359                              1.00E+17           3.5                          20090401            12.875
   1797          16339362                              1.00E+17          2.25                          20110701            13.375
   1798          16315116                              1.00E+17          2.25                          20110601            12.375
   1799          16318365                              1.00E+17          2.25                          20110701             12.25
   1800          16318381                              1.00E+17          2.25                          20110701            12.375
   1801          16318398                              1.00E+17          2.25                          20110701            11.875
   1802          16318404                              1.00E+17          2.25                          20110701             11.75
   1803          16318461                              1.00E+17          2.25                          20110701                12
   1804          16318571                              1.00E+17          2.25                          20110701            11.875
   1805          16318580                              1.00E+17          2.25                          20110601             11.75
   1806          16318595                              1.00E+17          2.25                          20110601            12.375
   1807          16318604                              1.00E+17          2.25                          20110601            11.625
   1808          16318615                              1.00E+17          2.25                          20110701              13.5
   1809          16318656                              1.00E+17          2.25                          20110701            13.125
   1810          16318677                              1.00E+17          2.25                          20110701            13.125
   1811          16318684                              1.00E+17          2.25                          20110601            11.875
   1812          16318691                              1.00E+17          2.25                          20110701            12.875
   1813          16318700                              1.00E+17          2.25                          20110801            13.125
   1814          16315280                              1.00E+17          2.25                          20110801              13.5
   1815          16318159                              1.00E+17          2.25                          20110601            13.375
   1816          16318173                              1.00E+17          2.25                          20110701             13.25
   1817          16318177                              1.00E+17          2.25                          20110601            12.625
   1818          16318206                              1.00E+17          2.25                          20110401            13.125
   1819          16318216                              1.00E+17          2.25                          20110601            12.375
   1820          16318220                              1.00E+17          2.25                          20110701             13.25
   1821          16318239                              1.00E+17          2.75                          20110601            13.125
   1822          16318244                              1.00E+17          2.25                          20110801            12.125
   1823          16318296                              1.00E+17          2.25                          20110701            11.625
   1824          16318747                              1.00E+17          2.25                          20110701              13.5
   1825          16321010                              1.00E+17          2.25                          20160701                12
   1826          16321012                              1.00E+17          2.25                          20110701            13.375
   1827          16314549                              1.00E+17          2.25                          20110601             12.25
   1828          16314556                              1.00E+17          2.25                          20110601            12.875
   1829          16308175                              1.00E+17          2.25                          20110701             12.75
   1830          16314594                              1.00E+17          2.25                          20110701              12.5
   1831          16314620                              1.00E+17          2.25                          20110701             12.75
   1832          16308190                              1.00E+17          2.25                          20110801                13
   1833          16308193                              1.00E+17          2.25                          20160701            12.875
   1834          16314644                              1.00E+17          2.25                          20110601              12.5
   1835          16314648                              1.00E+17          2.25                          20110701                12
   1836          16314656                              1.00E+17          2.25                          20110601            12.375
   1837          16314665                              1.00E+17          2.25                          20110701              13.5
   1838          16314676                              1.00E+17          2.25                          20110601                11
   1839          16314680                              1.00E+17          2.25                          20110601              12.5
   1840          16314691                              1.00E+17          2.25                          20110701            14.125
   1841          16314728                              1.00E+17          2.25                          20110701                14
   1842          16314790                              1.00E+17          2.25                          20110801            13.875
   1843          16314808                              1.00E+17          2.25                          20110601                13
   1844          16308267                              1.00E+17          2.25                          20110701            13.125
   1845          16314325                              1.00E+17          2.25                          20110701                13
   1846          16314339                              1.00E+17          2.25                          20110701              12.5
   1847          16314341                              1.00E+17          2.25                          20110601              11.5
   1848          16314408                              1.00E+17          2.25                          20090801             13.25
   1849          16314411                              1.00E+17          2.25                          20090701            12.375
   1850          16314414                              1.00E+17          2.25                          20110601                13
   1851          16314420                              1.00E+17          2.25                          20110601            11.875
   1852          16314426                              1.00E+17          2.25                          20110501            12.375
   1853          16314444                              1.00E+17          2.25                          20110601                12
   1854          16314450                              1.00E+17          2.25                          20110701                13
   1855          16314466                              1.00E+17          2.25                          20110601            12.375
   1856          16314474                              1.00E+17          2.25                          20110601            12.375
   1857          16314831                              1.00E+17          2.25                          20110701              13.5
   1858          16314837                              1.00E+17          2.25                          20110701                12
   1859          16314861                              1.00E+17          2.25                          20110801            12.125
   1860          16314862                              1.00E+17          2.25                          20110701              14.5
   1861          16314987                              1.00E+17          2.25                          20110601            11.875
   1862          16314997                              1.00E+17          2.25                          20110601              12.5
   1863          16315035                              1.00E+17          2.25                          20110601              12.5
   1864          16315044                              1.00E+17          2.25                          20110601            12.375
   1865          16315076                              1.00E+17          2.25                          20110601            12.375
   1866          16315107                              1.00E+17          2.25                          20110601              12.5
   1867          16308119                              1.00E+17          2.25                          20110801                14
   1868          16308133                              1.00E+17          2.25                          20110601            11.375
   1869          16306528                              1.00E+17          2.25                          20110601            12.375
   1870          16306539                              1.00E+17          2.25                          20110701             12.25
   1871          16306553                              1.00E+17          2.25                          20110601                12
   1872          16306595                              1.00E+17          2.25                          20110701            11.875
   1873          16307973                              1.00E+17          2.25                          20110601                12
   1874          16307992                              1.00E+17          2.25                          20110701                12
   1875          16306703                              1.00E+17          2.25                          20110601            12.125
   1876          16306726                              1.00E+17          2.25                          20110601            11.125
   1877          16306760                              1.00E+17          2.25                          20110701                12
   1878          16307691                              1.00E+17          2.25                          20110701            12.875
   1879          16307755                              1.00E+17          2.25                          20110701              13.5
   1880          16308015                              1.00E+17          2.25                          20110601            12.375
   1881          16308029                              1.00E+17          2.25                          20090701            11.375
   1882          16307789                              1.00E+17          2.25                          20110701            12.375
   1883          16307809                              1.00E+17          2.25                          20110601            12.375
   1884          16307824                              1.00E+17          2.25                          20110701            13.875
   1885          16307896                              1.00E+17          2.25                          20110701                13
   1886          16307915                              1.00E+17          2.25                          20110801             13.75
   1887          16307931                              1.00E+17          2.25                          20110801            12.875
   1888          16306352                              1.00E+17          2.25                          20110701                14
   1889          16306358                              1.00E+17          2.25                          20110601              12.5
   1890          16306403                              1.00E+17          2.25                          20110701            13.375
   1891          16306419                              1.00E+17          2.25                          20110601            12.125
   1892          16306437                              1.00E+17          2.25                          20160601             11.75
   1893          16306277                              1.00E+17          2.25                          20110601            11.875
   1894          16306319                              1.00E+17          2.25                          20110601            11.625
   1895          16306339                              1.00E+17          2.25                          20110701            13.875
   1896          16377212                              1.00E+17         3.875                          20110801                14
   1897          16369028                              1.00E+17          2.25                          20110501            11.625
   1898          16369029                              1.00E+17          2.25                          20110601             12.25
   1899          16556136                              1.00E+17          2.25                          20090701             12.75
   1900          16556137                              1.00E+17          2.25                          20090701            12.875
   1901          16377205                              1.00E+17         3.875                          20110701            12.875
   1902          16377150                              1.00E+17          2.25                          20110801             13.75
   1903          16377164                              1.00E+17          2.25                          20110801             13.75
   1904          16376325                              1.00E+17          2.25                          20110701                13
   1905          16376922                              1.00E+17          2.25                          20090701                12
   1906          16376936                              1.00E+17          2.25                          20110801            13.625
   1907          16376956                              1.00E+17          2.25                          20110801            12.625
   1908          16376962                                                2.25                          20110801             14.25
   1909          16376967                              1.00E+17          2.25                          20110801             13.75
   1910          16376998                              1.00E+17          2.25                          20110801            13.375
   1911          16377003                              1.00E+17          2.25                          20110601            12.375
   1912          16375840                              1.00E+17          2.25                          20110801            12.875
   1913          16375860                              1.00E+17          2.25                          20110801              11.5
   1914          16375882                              1.00E+17          2.25                          20110701            12.875
   1915          16375886                              1.00E+17          2.25                          20110801              12.5
   1916          16375893                              1.00E+17          2.25                          20110701            13.125
   1917          16375933                              1.00E+17          2.25                          20110701            14.125
   1918          16375962                              1.00E+17          2.25                          20110701            12.375
   1919          16375974                              1.00E+17          2.25                          20160801              13.5
   1920          16375992                              1.00E+17          2.25                          20110701            12.625
   1921          16377032                              1.00E+17          2.25                          20110801             12.75
   1922          16377033                              1.00E+17          2.25                          20110801            12.875
   1923          16377069                              1.00E+17          2.75                          20160701              14.5
   1924          16377076                              1.00E+17          2.25                          20110701             12.75
   1925          16377084                              1.00E+17          2.25                          20110701            13.125
   1926          16376034                              1.00E+17          2.25                          20110701            13.625
   1927          16376055                                                2.25                          20110801             11.75
   1928          16376073                              1.00E+17          2.25                          20110801            12.625
   1929          16376110                              1.00E+17          2.25                          20110801             12.75
   1930          16376177                              1.00E+17         2.375                          20080701             13.75
   1931          16376186                              1.00E+17          2.25                          20110701                13
   1932          16377113                              1.00E+17          2.25                          20110801            13.125
   1933          16377125                              1.00E+17          2.25                          20110801            13.875
   1934          16377138                              1.00E+17          2.25                          20110701             13.75
   1935          16375150                              1.00E+17          2.25                          20110801            12.875
   1936          16375181                              1.00E+17          2.25                          20110801             13.25
   1937          16375223                                                2.25                          20110801              13.5
   1938          16375240                              1.00E+17          2.25                          20110801             13.25
   1939          16375241                              1.00E+17          2.25                          20110801              13.5
   1940          16374927                              1.00E+17          2.25                          20110801            14.625
   1941          16374949                              1.00E+17          2.25                          20110801            13.125
   1942          16374980                              1.00E+17          2.25                          20110801             12.75
   1943          16374985                              1.00E+17          2.25                          20110801              12.5
   1944          16375051                              1.00E+17          2.25                          20110701            11.999
   1945          16375062                              1.00E+17          2.25                          20110801            12.375
   1946          16375073                              1.00E+17          2.25                          20110801                14
   1947          16375018                              1.00E+17          2.25                          20110801            13.125
   1948          16375034                              1.00E+17          2.25                          20110701                13
   1949          16375097                              1.00E+17          2.25                          20110701             12.65
   1950          16191855                              1.00E+17          2.25                          20110601            12.375
   1951          16342025                              1.00E+17          2.25                          20110801                12
   1952          16342037                              1.00E+17          2.25                          20110701            13.125
   1953          16342043                              1.00E+17          2.25                          20110701            13.125
   1954          16342047                              1.00E+17          2.25                          20090801             12.75
   1955          16342053                              1.00E+17          2.25                          20110701            13.125
   1956          16342056                              1.00E+17          2.25                          20110601            12.375
   1957          16341988                              1.00E+17          2.25                          20110801             13.25
   1958          16341997                                               2.375                          20080701            14.125
   1959          16341951                              1.00E+17          2.75                          20110601             13.25
   1960          16369775                              1.00E+17          2.25                          20110701            12.375
   1961          16368886                              1.00E+17          2.25                          20110701             11.75
   1962          16369777                              1.00E+17          2.25                          20110701            11.625
   1963          16371261                              1.00E+17          2.25                          20160701            11.625
   1964          16371262                              1.00E+17          2.25                          20160701              11.5
   1965          16371264                              1.00E+17          2.25                          20160701              11.5
   1966          16371265                              1.00E+17          2.25                          20160701            11.875
   1967          16371267                              1.00E+17          2.25                          20160701                12
   1968          16369780                              1.00E+17          2.25                          20110701            11.875
   1969          16369784                              1.00E+17          2.25                          20110701            11.875
   1970          16368893                              1.00E+17          2.25                          20110601             11.75
   1971          16368896                              1.00E+17          2.25                          20110701             11.25
   1972          16369789                              1.00E+17          2.25                          20110701            11.875
   1973          16371279                              1.00E+17          2.25                          20160701             12.75
   1974          16556127                              1.00E+17          2.25                          20090701              11.5
   1975          16369017                              1.00E+17          2.25                          20110701             12.25
   1976          16556128                              1.00E+17          2.25                          20090701            12.625
   1977          16369951                              1.00E+17          2.25                          20110701              12.5
   1978          16369954                              1.00E+17          2.25                          20110701            11.375
   1979          16369793                              1.00E+17          2.25                          20110701              11.5
   1980          16369956                              1.00E+17          2.25                          20110701             12.25
   1981          16369795                              1.00E+17          2.25                          20110701              12.5
   1982          16369957                              1.00E+17          2.25                          20110701             12.25
   1983          16369796                              1.00E+17          2.25                          20110701             12.25
   1984          16369958                              1.00E+17          2.25                          20110701              11.5
   1985          16369798                              1.00E+17          2.25                          20110701            11.875
   1986          16371440                              1.00E+17          2.25                          20160701            11.625
   1987          16371280                              1.00E+17          2.25                          20160701             12.75
   1988          16371282                              1.00E+17          2.25                          20160701             11.75
   1989          16371283                              1.00E+17          2.25                          20160601            11.625
   1990          16371285                              1.00E+17          2.25                          20160701                12
   1991          16371286                              1.00E+17          2.25                          20160701            11.875
   1992          16371287                              1.00E+17          2.25                          20160701            12.125
   1993          16371288                              1.00E+17          2.25                          20160701            11.625
   1994          16369962                              1.00E+17          2.25                          20110701              11.5
   1995          16369965                              1.00E+17          2.25                          20110701            11.625
   1996          16369968                              1.00E+17          2.25                          20110701            11.375
   1997          16371290                              1.00E+17          2.25                          20160701            11.375
   1998          16371456                              1.00E+17          2.25                          20160701             11.25
   1999          16371299                              1.00E+17          2.25                          20160701             11.25
   2000          16558872                              1.00E+17          2.25                          20110701              11.5
   2001          16558861                              1.00E+17          2.25                          20110801            12.375
   2002          16558865                              1.00E+17          2.25                          20110601            11.375
   2003          16369974                              1.00E+17          2.25                          20110701            11.875
   2004          16369975                              1.00E+17          2.25                          20110701             11.25
   2005          16558869                              1.00E+17          2.25                          20110701                12
   2006          16369978                              1.00E+17          2.25                          20110701             11.75
   2007          16369979                              1.00E+17          2.25                          20110701            11.625
   2008          16558873                              1.00E+17          2.25                          20110801             12.25
   2009          16369985                              1.00E+17          2.25                          20110701            11.875
   2010          16558881                              1.00E+17          2.25                          20110801            12.625
   2011          16558886                              1.00E+17          2.25                          20110701            11.625
   2012          16558889                              1.00E+17          2.25                          20110701              11.5
   2013          16370753                              1.00E+17          2.25                          20160701            12.625
   2014          16371489                              1.00E+17          2.25                          20160701              11.5
   2015          16558892                              1.00E+17          2.25                          20110601             12.25
   2016          16558894                              1.00E+17          2.25                          20110701                11
   2017          16558897                              1.00E+17          2.25                          20110701             11.75
   2018          16558899                              1.00E+17          2.25                          20110701             11.25
   2019          16370922                              1.00E+17          2.25                          20160601            13.875
   2020          16371490                              1.00E+17          2.25                          20160701             11.75
   2021          16370923                              1.00E+17          2.25                          20160601                14
   2022          16371491                              1.00E+17          2.25                          20160701            11.125
   2023          16371492                              1.00E+17          2.25                          20160701            11.875
   2024          16371493                              1.00E+17          2.25                          20160701            11.875
   2025          16370926                              1.00E+17          2.25                          20160601            13.125
   2026          16371494                              1.00E+17          2.25                          20160701              11.5
   2027          16370934                              1.00E+17          2.25                          20160601             13.25
   2028          16370775                              1.00E+17          2.25                          20160701             11.75
   2029          16370940                              1.00E+17          2.25                          20160601            12.875
   2030          16556116                              1.00E+17          2.25                          20090601              12.5
   2031          16369007                              1.00E+17          2.25                          20110701            11.625
   2032          16556117                              1.00E+17          2.25                          20090601            13.375
   2033          16369008                              1.00E+17          2.25                          20110601            11.875
   2034          16556118                              1.00E+17          2.25                          20090601            12.625
   2035          16556119                              1.00E+17          2.25                          20090601            13.125
   2036          16370796                              1.00E+17          2.25                          20160601            11.875
   2037          16556121                              1.00E+17          2.25                          20090701             12.75
   2038          16369012                              1.00E+17          2.25                          20110701             11.75
   2039          16556122                              1.00E+17          2.25                          20090801             13.25
   2040          16556124                              1.00E+17          2.25                          20090601             13.25
   2041          16556125                              1.00E+17          2.25                          20090701              13.5
   2042          16556130                              1.00E+17          2.25                          20090701            12.875
   2043          16556131                              1.00E+17          2.25                          20090801            12.875
   2044          16556132                              1.00E+17          2.25                          20090501              12.5
   2045          16556133                              1.00E+17          2.25                          20090801              13.5
   2046          16556134                              1.00E+17          2.25                          20090601            13.375
   2047          16556135                              1.00E+17          2.25                          20090701            13.125
   2048          16370186                              1.00E+17          2.25                          20110701              12.5
   2049          16370187                              1.00E+17          2.25                          20110701              12.5
   2050          16370188                              1.00E+17          2.25                          20110701             11.25
   2051          16369751                              1.00E+17          2.25                          20110701            11.875
   2052          16369592                              1.00E+17          2.25                          20110701              11.5
   2053          16369756                              1.00E+17          2.25                          20110701              11.5
   2054          16369759                              1.00E+17          2.25                          20110701              11.5
   2055          16371082                              1.00E+17          2.25                          20160701              11.5
   2056          16371085                              1.00E+17          2.25                          20160701             12.25
   2057          16370194                              1.00E+17          2.25                          20110701             12.25
   2058          16370196                              1.00E+17          2.25                          20110701              12.5
   2059          16369926                              1.00E+17          2.25                          20110701            11.875
   2060          16369766                              1.00E+17          2.25                          20110701             12.25
   2061          16371411                              1.00E+17          2.25                          20160701             11.25
   2062          16371251                              1.00E+17          2.25                          20160701            11.375
   2063          16371091                              1.00E+17          2.25                          20160701            12.375
   2064          16371417                              1.00E+17          2.25                          20160701              11.5
   2065          16371259                              1.00E+17          2.25                          20160701              11.5
   2066          16372111                              1.00E+17          2.25                          20110701                12
   2067          16372325                              1.00E+17          2.25                          20110801              13.5
   2068          16372337                              1.00E+17          2.25                          20110801                14
   2069          16372353                              1.00E+17          2.25                          20110801            13.625
   2070          16372394                              1.00E+17          2.25                          20110601            12.125
   2071          16374760                              1.00E+17          2.25                          20110801              13.5
   2072          16374792                              1.00E+17          2.25                          20110801              13.5
   2073          16374813                              1.00E+17          2.25                          20110801            13.125
   2074          16374823                                                2.25                          20110701            13.375
   2075          16374828                              1.00E+17          2.25                          20090701            12.875
   2076          16374841                              1.00E+17          2.25                          20110701             13.75
   2077          16374848                                                2.25                          20110701            13.375
   2078          16374859                              1.00E+17          2.25                          20110801             12.75
   2079          16372158                              1.00E+17          2.25                          20110701            13.875
   2080          16372169                              1.00E+17          2.25                          20110701                14
   2081          16372172                              1.00E+17          2.25                          20110801             12.75
   2082          16372254                              1.00E+17          2.25                          20110801              13.5
   2083          16374885                              1.00E+17          2.25                          20110701             13.25
   2084          16374896                              1.00E+17          2.25                          20110701            12.875
   2085          16374906                              1.00E+17          2.25                          20110701            12.875
   2086          16374910                                                2.25                          20110701            12.875
   2087          16368363                              1.00E+17          2.25                          20110801              13.5
   2088          16368375                                                2.25                          20110701             13.25
   2089          16368378                              1.00E+17          2.25                          20110701             13.75
   2090          16368392                              1.00E+17          2.25                          20110701              13.5
   2091          16368395                              1.00E+17          2.25                          20110701              13.5
   2092          16368412                              1.00E+17          2.25                          20110701             13.75
   2093          16368413                              1.00E+17          2.25                          20110801            12.875
   2094          16368417                              1.00E+17          2.25                          20110801                13
   2095          16368420                              1.00E+17          2.25                          20090701                13
   2096          16368435                              1.00E+17          2.25                          20110801            12.125
   2097          16368437                              1.00E+17          2.25                          20110801            13.875
   2098          16368452                              1.00E+17          2.25                          20110801            13.875
   2099          16368511                                                2.25                          20110801            13.125
   2100          16368516                              1.00E+17          2.25                          20160801            11.875
   2101          16368517                              1.00E+17          2.25                          20110701                14
   2102          16368526                              1.00E+17          2.25                          20110701              13.5
   2103          16368531                              1.00E+17          2.25                          20110801                14
   2104          16368540                              1.00E+17          2.25                          20110701                14
   2105          16368558                              1.00E+17          2.25                          20110801                14
   2106          16368570                              1.00E+17          2.25                          20110801              12.5
   2107          16368576                              1.00E+17          2.25                          20110801            13.375
   2108          16368589                              1.00E+17          2.25                          20110801            12.875
   2109          16368602                              1.00E+17          2.25                          20110801            12.875
   2110          16368604                              1.00E+17          2.25                          20110801             13.75
   2111          16368619                              1.00E+17          2.25                          20110801            13.875
   2112          16368640                              1.00E+17          2.25                          20110701            12.875
   2113          16368677                              1.00E+17          2.25                          20110701             12.75
   2114          16368678                              1.00E+17          2.25                          20110801            13.875
   2115          16368683                              1.00E+17          2.25                          20110801            13.375
   2116          16371792                                                2.25                          20110701             13.75
   2117          16371794                              1.00E+17          2.25                          20110801             13.75
   2118          16371840                              1.00E+17          2.25                          20090701             13.25
   2119          16371850                                                2.25                          20110701            13.625
   2120          16371970                              1.00E+17          2.25                          20110801             12.75
   2121          16371977                              1.00E+17          2.25                          20110701              13.5
   2122          16371992                              1.00E+17          2.25                          20110701              13.5
   2123          16372002                                                2.25                          20110701            12.125
   2124          16371854                              1.00E+17          2.25                          20110701            13.125
   2125          16371885                              1.00E+17          2.25                          20110801             13.75
   2126          16371908                              1.00E+17          2.25                          20110701            12.625
   2127          16371909                              1.00E+17          2.25                          20090801            12.625
   2128          16372035                              1.00E+17          2.25                          20110801              12.5
   2129          16371915                              1.00E+17          2.25                          20110701              13.5
   2130          16372062                              1.00E+17          2.25                          20110801              13.5
   2131          16372068                              1.00E+17          2.25                          20110801            13.875
   2132          16372088                                                2.25                          20110801            12.375
   2133          16371928                              1.00E+17          2.25                          20110801              12.5
   2134          16371958                              1.00E+17          2.25                          20110701             13.25
   2135          16371963                                                2.25                          20090701            13.375
   2136          16341944                              1.00E+17          2.25                          20110701            12.875
   2137          16341933                              1.00E+17          2.25                          20110801             12.75
   2138          16306190                              1.00E+17          2.75                          20110601             13.25
   2139          16306193                              1.00E+17          2.25                          20110601              12.5
   2140          16306194                              1.00E+17          2.25                          20110601            12.875
   2141          16306210                                                2.25                          20110501            12.625
   2142          16306236                              1.00E+17          2.25                          20110701             13.25
   2143          16306256                              1.00E+17          2.25                          20110601            12.625
   2144          16306257                              1.00E+17          2.25                          20110601              13.5
   2145          16306266                              1.00E+17          2.25                          20110710            13.375
   2146          16543869                              1.23E+17          2.25                          20110801             12.75
   2147          16543871                              1.00E+17          2.25                          20110801              11.5
   2148          16404496                              1.00E+17          2.25                          20110801                12
   2149          16404499                              1.00E+17          2.25                          20110801            12.125
   2150          16404503                              1.00E+17          2.25                          20110801              12.5
   2151          16404505                              1.00E+17          2.25                          20110801            12.125
   2152          16404508                              1.00E+17          2.25                          20110801            12.125
   2153          16419362                              1.00E+17          2.25                          20110801             12.25
   2154          16419373                              1.00E+17          2.25                          20110701            12.375
   2155          16543868                              1.00E+17          2.25                          20110801             12.25
   2156          16393733                              1.00E+17          2.25                          20110701            12.125
   2157          16393734                              1.00E+17          2.25                          20110701              11.5
   2158          16393740                              1.00E+17          2.25                          20110701             13.25
   2159          16393743                              1.00E+17          2.25                          20110701            12.125
   2160          16397390                              1.00E+17          2.25                          20090701            12.375
   2161          16397395                              1.23E+17          2.25                          20090601              12.5
   2162          16397396                              1.00E+17          2.25                          20090701            12.875
   2163          16397399                                                2.25                          20090401             12.25
   2164          16397421                              1.00E+17          2.25                          20090701              12.5
   2165          16397467                              1.00E+17          2.25                          20090701            12.625
   2166          16397498                              1.00E+17          2.25                          20090701              12.5
   2167          16397501                              1.00E+17          2.25                          20090701             12.75
   2168          16397514                              1.00E+17          2.25                          20090801            12.875
   2169          16397570                              1.00E+17          2.25                          20090701             13.25
   2170          16397573                              1.00E+17          2.25                          20090701            12.625
   2171          16404355                              1.00E+17          2.25                          20110701              12.5
   2172          16404356                              1.00E+17          2.25                          20110801            12.125
   2173          16404381                              1.00E+17          2.25                          20110801            11.875
   2174          16404397                              1.00E+17          2.25                          20110801            12.625
   2175          16404421                              1.00E+17          2.25                          20110801                12
   2176          16404429                              1.00E+17          2.25                          20110701             11.75
   2177          16404438                              1.00E+17          2.25                          20110701              13.5
   2178          16404442                              1.00E+17          2.25                          20110801            11.875
   2179          16404448                              1.00E+17          2.25                          20110801              12.5
   2180          16404461                              1.00E+17          2.25                          20110801            11.875
   2181          16404463                              1.00E+17          2.25                          20110701            11.875
   2182          16404478                              1.00E+17          2.25                          20110801            12.125
   2183          16404487                              1.00E+17          2.25                          20110801            12.375
   2184          16404491                              1.00E+17          2.25                          20110801             12.75
   2185          16341924                              1.00E+17          2.25                          20110701                13
   2186          16341932                              1.00E+17          2.25                          20110701            12.875
   2187          16306047                                                2.25                          20110601            11.875
   2188          16306050                              1.00E+17          2.25                          20110601             12.75
   2189          16306053                              1.00E+17          2.25                          20110601            12.375
   2190          16306093                                                2.75                          20110601             12.75
   2191          16306095                              1.00E+17          2.25                          20110601             12.75
   2192          16306103                              1.00E+17          2.25                          20110601            12.375
   2193          16306106                              1.00E+17          2.75                          20110601              14.5
   2194          16306136                              1.00E+17         4.375                          20110501                13
   2195          16306162                              1.00E+17          2.25                          20110601                12
   2196          16306164                              1.00E+17          2.25                          20110601             12.25
   2197          16306170                              1.00E+17          2.25                          20110601                13
   2198          16368056                              1.00E+17          2.25                          20110801            13.625
   2199          16368084                              1.00E+17          2.25                          20110701            13.375
   2200          16368085                              1.00E+17          2.25                          20110701                13
   2201          16368098                              1.00E+17          2.25                          20110801                13
   2202          16368105                              1.00E+17          2.25                          20110801              13.5
   2203          16368120                              1.00E+17          2.25                          20110801              13.5
   2204          16368136                                                2.25                          20110801              13.5
   2205          16368141                              1.00E+17          2.75                          20110601            13.875
   2206          16368154                              1.00E+17          2.25                          20160701                14
   2207          16368165                              1.00E+17          2.25                          20110801                14
   2208          16368191                              1.00E+17          2.25                          20110701            13.375
   2209          16368192                              1.00E+17          2.25                          20110701              14.5
   2210          16368196                              1.00E+17          2.25                          20110801            12.875
   2211          16368197                              1.00E+17          2.25                          20110801                14
   2212          16368222                              1.00E+17          2.25                          20110801                14
   2213          16368241                              1.00E+17          2.25                          20110701                13
   2214          16368261                              1.00E+17          2.25                          20110701            13.625
   2215          16368275                              1.00E+17          2.25                          20110701              14.5
   2216          16368276                              1.00E+17          2.25                          20110801             13.75
   2217          16368294                                                2.25                          20110701            13.375
   2218          16368298                              1.00E+17          2.25                          20110701              13.5
   2219          16368301                                                2.25                          20110801              14.5
   2220          16368303                              1.00E+17          2.25                          20110801             13.75
   2221          16368306                                                2.25                          20110801            12.875
   2222          16368322                              1.00E+17          2.25                          20110701             14.75
   2223          16368350                              1.00E+17          2.25                          20110701              13.5
   2224          16191830                              1.00E+17          2.25                          20110601             12.25
   2225          16187175                              1.00E+17          2.25                          20110501            12.375
   2226          16187252                              1.00E+17          2.25                          20110601            11.625
   2227          16187259                              1.00E+17          2.25                          20110601            12.125
   2228          16188318                              1.00E+17          2.25                          20110601             11.75
   2229          16191727                              1.00E+17          2.25                          20110601            11.875
   2230          16191774                              1.00E+17          2.25                          20110601             12.25
   2231          16184522                              1.00E+17          2.25                          20110601             12.25
   2232          16184558                              1.00E+17          2.25                          20110701                12
   2233          16184570                              1.00E+17          2.25                          20110601            11.875
   2234          16184498                                                2.25                          20110601            12.375
   2235          16184596                              1.00E+17          2.25                          20110601              11.5
   2236          16184623                              1.00E+17          2.25                          20110601            12.375
   2237          16184684                              1.00E+17          2.25                          20110601                12
   2238          16185957                              1.00E+17          2.25                          20110601            11.875
   2239          16185980                              1.00E+17          2.25                          20110601            11.875
   2240          16187185                              1.00E+17          2.25                          20110601            11.875
   2241          16187195                              1.00E+17          2.25                          20110601            11.875
   2242          16168637                              1.00E+17          2.25                          20110601              11.5
   2243          16168658                              1.00E+17          2.25                          20110601            12.375
   2244          16168522                                                2.25                          20110601                12
   2245          16168669                              1.00E+17          2.25                          20110601            11.875
   2246          16168683                              1.00E+17          2.25                          20110601            12.375
   2247          16168691                              1.00E+17          2.25                          20110601             12.25
   2248          16171493                              1.00E+17          2.25                          20110601            11.875
   2249          16171594                              1.00E+17          2.25                          20110601            11.125
   2250          16180655                              1.00E+17          2.25                          20110601             11.75
   2251          16155865                              1.00E+17          2.25                          20110501            12.375
   2252          16146879                              1.00E+17          2.25                          20110701            13.375
   2253          16159956                              1.00E+17          2.25                          20110601                12
   2254          16153936                              1.00E+17          2.25                          20110701            12.375
   2255          16163558                              1.00E+17          2.25                          20110701            12.375
   2256          16163583                              1.00E+17          2.25                          20110601                12
   2257          16163645                              1.00E+17          2.25                          20110601              11.5
   2258          16165166                              1.00E+17          2.25                          20110601            12.375
   2259          16165295                              1.00E+17          2.25                          20110601            12.375
   2260          16153966                              1.00E+17          2.25                          20160601              12.5
   2261          16168600                              1.00E+17          2.25                          20110601            11.875
   2262          16154016                              1.00E+17          2.25                          20110601            12.375
   2263          16134405                              1.00E+17          2.25                          20110601                12
   2264          16122103                              1.00E+17          2.25                          20110601             12.25
   2265          16129143                              1.00E+17          2.25                          20110601            12.375
   2266          16131078                              1.00E+17          2.25                          20110601            12.375
   2267          16131161                              1.00E+17          2.25                          20110601            12.375
   2268          16030804                                                 3.5                          20070101                12
   2269          16344201                              1.00E+17          2.25                          20090701             13.75
   2270          16344387                              1.00E+17          2.25                          20110701            11.625
   2271          16344392                              1.00E+17          2.25                          20110701              12.5
   2272          16344409                              1.00E+17          2.25                          20110701            13.375
   2273          16344563                              1.00E+17          2.25                          20090701            12.375
   2274          16344582                                                2.25                          20110701            13.125
   2275          16344611                              1.00E+17          2.25                          20110701            13.125
   2276          16344648                              1.00E+17          2.25                          20090701             13.75
   2277          16344678                              1.00E+17          2.25                          20090701              14.5
   2278          16344687                              1.00E+17          2.25                          20110701              12.5
   2279          16344700                              1.00E+17          2.25                          20110801             13.75
   2280          16344018                              1.00E+17          2.25                          20110701            12.875
   2281          16344024                              1.00E+17          2.25                          20110701            12.125
   2282          16344059                              1.00E+17          2.25                          20110801              13.5
   2283          16344143                              1.00E+17          2.25                          20110701             13.25
   2284          16344151                              1.00E+17          2.25                          20160701             13.75
   2285          16344180                              1.00E+17          2.25                          20110701             13.25
   2286          16343795                              1.00E+17          2.25                          20110701             12.25
   2287          16343802                              1.00E+17          2.25                          20110801            13.125
   2288          16343830                              1.00E+17          2.25                          20110701            13.125
   2289          16343881                              1.00E+17          2.25                          20110701              13.5
   2290          16343893                              1.00E+17          2.25                          20110701             13.75
   2291          16343899                                                2.25                          20110701            13.375
   2292          16343907                              1.00E+17          2.25                          20110701              12.5
   2293          16343914                              1.00E+17          2.25                          20110701            14.125
   2294          16343928                              1.00E+17          2.25                          20110701             13.75
   2295          16343929                              1.00E+17          2.25                          20160701                14
   2296          16342573                              1.00E+17          2.25                          20110701             13.75
   2297          16342587                              1.00E+17          2.25                          20110701            13.125
   2298          16343722                              1.00E+17          2.25                          20110701              13.5
   2299          16343751                              1.00E+17          2.25                          20110701              12.5
   2300          16343757                              1.00E+17          2.25                          20110701                13
   2301          16343768                              1.00E+17          2.25                          20110701             14.25
   2302          16343769                              1.00E+17          2.25                          20110701            12.875
   2303          16343780                              1.00E+17          2.25                          20110601            12.625
   2304          16342399                              1.00E+17          2.25                          20160601            12.125
   2305          16342410                              1.00E+17          2.25                          20110601            11.875
   2306          16342413                                                2.25                          20110701            13.375
   2307          16342415                              1.00E+17          2.25                          20110701            12.875
   2308          16342416                              1.00E+17          2.25                          20110701             13.75
   2309          16342421                              1.00E+17          2.25                          20110701            13.875
   2310          16342426                                                2.25                          20110701            12.625
   2311          16342439                                                2.25                          20110701                13
   2312          16342488                              1.00E+17          2.25                          20110701                13
   2313          16342519                                                2.25                          20160701            11.625
   2314          16342532                              1.00E+17          2.25                          20110701            12.625
   2315          16342379                              1.00E+17          2.25                          20110701            11.875
   2316          16342306                              1.00E+17          2.25                          20090601            14.875
   2317          16342319                              1.00E+17          2.25                          20110801             13.75
   2318          16342330                              1.00E+17          2.25                          20110701             12.75
   2319          16342341                              1.00E+17          2.25                          20110701                13
   2320          16342283                              1.00E+17          2.25                          20110701             13.75
   2321          16342238                              1.00E+17          2.25                          20160701            13.375
   2322          16342239                                                2.25                          20110801             13.75
   2323          16342246                              1.00E+17          2.25                          20110601            12.375
   2324          15788941                              1.00E+17          2.25                          20160601            11.625
   2325          16304288                              1.00E+17          2.25                          20110701              12.5
   2326          16304336                              1.00E+17          2.25                          20110701            12.875
   2327          16304347                                                2.25                          20110601             12.25
   2328          16304253                              1.00E+17          2.25                          20110601            12.375
   2329          16304259                                                2.25                          20110601            12.375
   2330          16304142                              1.00E+17          2.25                          20110701            12.625
   2331          16304184                              1.00E+17          2.25                          20110801              12.5
   2332          16304215                              1.00E+17          2.25                          20110601            12.375
   2333          16304217                              1.00E+17          2.25                          20110601            12.375
   2334          16304121                              1.00E+17          2.25                          20110601            12.125
   2335          16304124                              1.00E+17          2.25                          20110601            12.125
   2336          16304127                              1.00E+17          2.25                          20110601            12.125
   2337          16304133                              1.00E+17          2.25                          20110801              12.5
   2338          16304138                              1.00E+17          2.25                          20110601             11.75
   2339          16304140                              1.00E+17          2.25                          20110601                12
   2340          16407381                              1.00E+17          2.25                          20110701            11.375
   2341          16407386                              1.00E+17          2.25                          20110701            12.875
   2342          16407419                              1.00E+17          2.25                          20110701            11.875
   2343          16419039                              1.00E+17          2.25                          20090801            13.875
   2344          16419040                              1.00E+17          2.25                          20110801                12
   2345          16419049                              1.00E+17          2.25                          20110801            13.875
   2346          16407284                              1.00E+17          2.25                          20110801            13.375
   2347          16407285                              1.00E+17          2.25                          20110801            12.875
   2348          16303801                              1.00E+17          2.25                          20110601            12.375
   2349          16303837                              1.00E+17          2.25                          20110601            12.375
   2350          16303913                              1.00E+17          2.25                          20110601            11.875
   2351          16303939                                                2.25                          20110701            12.875
   2352          16303963                              1.00E+17          2.25                          20110601            12.125
   2353          16303974                              1.00E+17          2.25                          20110601             13.25
   2354          16303984                              1.00E+17          2.25                          20110601              11.5
   2355          16304035                              1.00E+17          2.25                          20090701            12.375
   2356          16304058                              1.00E+17          2.25                          20110801              13.5
   2357          16303584                              1.00E+17          2.25                          20110701              13.5
   2358          16303650                              1.00E+17          2.25                          20110601            12.375
   2359          16303678                              1.00E+17          2.25                          20110601            11.625
   2360          16303684                              1.00E+17          2.25                          20110601             12.25
   2361          16303695                              1.00E+17          2.25                          20110601            13.375
   2362          16303712                              1.00E+17          2.25                          20110601              11.5
   2363          16303714                              1.00E+17          2.75                          20110601                13
   2364          16303720                              1.00E+17          2.75                          20110601              13.5
   2365          16303725                              1.00E+17          2.75                          20110601             12.75
   2366          16303736                              1.00E+17          2.25                          20110601                13
   2367          16303739                              1.00E+17          2.25                          20110601              12.5
   2368          16303759                              1.00E+17          2.25                          20110601             13.25
   2369          16301815                              1.00E+17          2.25                          20110701              13.5
   2370          16301840                              1.00E+17          2.25                          20110701                13
   2371          16301849                              1.00E+17          2.25                          20110601             12.25
   2372          16301878                              1.00E+17          2.25                          20110601              14.5
   2373          16301908                              1.00E+17          2.25                          20160601             11.75
   2374          16301911                              1.00E+17          2.25                          20110601                12
   2375          16301804                              1.00E+17          2.25                          20110701            12.625
   2376          16339170                              1.00E+17          2.25                          20110801            11.875
   2377          16301620                              1.00E+17          2.25                          20160601            11.875
   2378          16301628                              1.00E+17          2.25                          20110601             13.25
   2379          16301656                              1.00E+17          2.25                          20110601            11.875
   2380          16301666                              1.00E+17          2.25                          20110701              14.5
   2381          16301697                              1.00E+17          2.25                          20110601             12.25
   2382          16301719                              1.00E+17          2.25                          20110601              12.5
   2383          16301756                              1.00E+17          2.75                          20110601            13.375
   2384          16301769                              1.00E+17          2.25                          20110701            13.125
   2385          16301779                              1.00E+17          2.25                          20110701            12.875
   2386          16301783                              1.00E+17          2.25                          20110601            12.375
   2387          16301785                              1.00E+17          2.25                          20110601             12.25
   2388          16301453                              1.00E+17          2.25                          20110601            12.125
   2389          16301548                              1.00E+17          2.25                          20110701              13.5
   2390          16301576                              1.00E+17          2.25                          20160701              11.5
   2391          16301580                              1.00E+17          2.25                          20110601             13.25
   2392          16301586                              1.00E+17          2.25                          20110601             12.75
   2393          16301593                              1.00E+17          2.25                          20110601              12.5
   2394          16301594                                                2.25                          20110801            13.625
   2395          16301602                              1.00E+17          2.75                          20110601                13
   2396          16335720                              1.00E+17          2.25                          20110801            13.625
   2397          16339106                              1.00E+17          2.25                          20110801              12.5
   2398          16339136                              1.00E+17          2.25                          20090801                13
   2399          16339144                              1.00E+17          2.25                          20110701            13.375
   2400          16301421                              1.00E+17          2.25                          20160601            12.375
   2401          16335533                              1.00E+17          2.25                          20160701             12.25
   2402          16367994                              1.00E+17          2.25                          20110701             13.25
   2403          16335571                              1.00E+17          2.25                          20110701            12.625
   2404          16335601                              1.00E+17          2.25                          20110701              13.5
   2405          16335637                              1.00E+17          2.25                          20110701                13
   2406          16335646                              1.00E+17          2.25                          20110701             12.75
   2407          16335664                              1.00E+17          2.25                          20110701                13
   2408          16335670                              1.00E+17          2.25                          20110701            12.875
   2409          16335675                              1.00E+17          2.25                          20110701            13.375
   2410          16335689                              1.00E+17          2.25                          20110701            13.375
   2411          16332103                              1.00E+17          2.25                          20090701             12.75
   2412          16332154                                                2.25                          20110701            13.625
   2413          16332171                              1.00E+17          2.25                          20110401             13.75
   2414          16332176                              1.00E+17          2.25                          20110401              13.5
   2415          16335166                              1.00E+17          2.25                          20110701            12.875
   2416          16335201                              1.00E+17          2.25                          20110701             14.25
   2417          16335208                              1.00E+17          2.25                          20110701             12.75
   2418          16335217                              1.00E+17          2.25                          20110701            13.625
   2419          16335270                              1.00E+17          2.25                          20110701                13
   2420          16335273                              1.00E+17          2.25                          20110701                13
   2421          16335278                              1.00E+17          2.25                          20110801              12.5
   2422          16335286                              1.00E+17          2.25                          20110701              11.5
   2423          16335293                              1.00E+17          2.25                          20090701            11.625
   2424          16335387                              1.00E+17          2.25                          20090701             13.75
   2425          16335406                              1.00E+17          2.25                          20090701            12.375
   2426          16335412                                                2.25                          20110701            12.375
   2427          16335463                              1.00E+17          2.25                          20110701              13.5
   2428          16335481                              1.00E+17          2.25                          20110701             13.75
   2429          16335497                              1.00E+17          2.25                          20110701             11.75
   2430          16335500                              1.00E+17          2.25                          20160701            11.875
   2431          16335501                              1.00E+17          2.25                          20110701             13.25
   2432          16167395                              1.00E+17          2.75                          20110301              13.5
   2433          16166691                              1.00E+17          2.25                          20110401                12
   2434          16045848                                                2.25                          20160301              11.5
   2435          15645251                              1.00E+17          2.25                          20100701                12
   2436          15774909                                                   2                          20061101            13.875
   2437          16341873                              1.00E+17          2.25                          20110701             12.25
   2438          16339898                              1.00E+17          2.25                          20110701             13.75
   2439          16187675                              1.00E+17          2.75                          20110401            12.375
   2440          16187677                              1.00E+17          2.75                          20110401            12.375
   2441          16187678                              1.00E+17          2.75                          20110401            12.125
   2442          16187679                              1.00E+17         2.625                          20110401             10.25
   2443          16187681                              1.00E+17          2.75                          20110401            12.375
   2444          16187682                              1.00E+17          2.75                          20110401              12.5
   2445          16187686                              1.00E+17          2.75                          20110401             11.75
   2446          16187688                              1.00E+17          2.75                          20110401            12.125
   2447          16187689                              1.00E+17          2.75                          20110401            12.125
   2448          16187693                              1.00E+17          2.75                          20110401              12.5
   2449          16187696                              1.00E+17          2.75                          20110401            12.125
   2450          16185757 M10035300602300145                             2.25                          20110401            12.625
   2451          16185758 M10035300603200010                             2.25                          20110401            12.625
   2452          16185759 M10035300603280008                             2.25                          20110401            12.875
   2453          16185760 M10035300603270013                             2.25                          20110401             12.75
   2454          16185761 M10035300511020063                             2.25                          20110401            12.875
   2455          16185762 M10035300603200040                             2.25                          20110401             12.25
   2456          16185763 M10035300603147547                             2.25                          20110401            12.375
   2457          16185764 M10035300603220037                             2.25                          20110401            12.375
   2458          16185765 M10035300603220012                             2.25                          20110401            12.625
   2459          16195615 M10035300604060005                             2.25                          20110501            12.875
   2460          16146689                              1.00E+17          2.25                          20110101             11.25
   2461          16146690                              1.00E+17          2.25                          20101101                12
   2462          16146694                              1.00E+17          2.25                          20101101            11.625
   2463          16146695                              1.00E+17             5                          20101001            12.375
   2464          16146696                              1.00E+17          2.25                          20101101            11.625
   2465          16146698                              1.00E+17          2.25                          20101101             10.75
   2466          16146699                              1.00E+17          2.25                          20101101                11
   2467          16146700                              1.00E+17          2.25                          20101001                12
   2468          16146701                              1.00E+17             5                          20101101            12.125
   2469          16146702                              1.00E+17             5                          20101001            12.125
   2470          16146704                              1.00E+17          2.25                          20101101             11.25
   2471          16146705                              1.00E+17          2.25                          20101101            11.875
   2472          16146706                              1.00E+17             5                          20101201            12.125
   2473          16146711                              1.00E+17          2.25                          20101201            11.875
   2474          16146713                              1.00E+17             5                          20101101              12.5
   2475          16146716                              1.00E+17          2.25                          20101201            10.875
   2476          16146717                              1.00E+17          2.25                          20101101            10.875
   2477          16146719                              1.00E+17             5                          20101101            11.375
   2478          16146720                              1.00E+17          2.25                          20101101                12
   2479          16146722                              1.00E+17             5                          20101201            12.875
   2480          16146723                              1.00E+17          2.25                          20101101             11.25
   2481          16146724                              1.00E+17          2.25                          20101101             11.25
   2482          16146726                              1.00E+17             5                          20101201             12.25
   2483          16146727                              1.00E+17          2.25                          20101101             12.25
   2484          16146728                              1.00E+17          2.25                          20101201              11.5
   2485          16146729                              1.00E+17          2.25                          20101201                12
   2486          16146732                              1.00E+17          2.25                          20101101            11.125
   2487          16146734                              1.00E+17          2.25                          20101101            11.875
   2488          16146736                              1.00E+17          2.25                          20101201             11.75
   2489          16146737                              1.00E+17             5                          20101201             12.25
   2490          16146738                              1.00E+17          2.25                          20110101            11.375
   2491          16146740                              1.00E+17             5                          20101201             12.25
   2492          16146742                              1.00E+17          2.25                          20110301            11.375
   2493          16146743                              1.00E+17          2.25                          20101201             11.75
   2494          16146745                              1.00E+17             5                          20101201            12.375
   2495          16146746                              1.00E+17          2.25                          20110101            11.875
   2496          16146747                              1.00E+17          2.25                          20101201            11.875
   2497          16146749                              1.00E+17             5                          20101201                12
   2498          16146750                              1.00E+17             5                          20110101              12.5
   2499          16146751                              1.00E+17          2.25                          20110101             11.75
   2500          16146753                              1.00E+17             5                          20110101              11.5
   2501          16146755                              1.00E+17          2.25                          20110101             11.25
   2502          16146756                              1.00E+17          2.25                          20101201             12.25
   2503          16146757                              1.00E+17          2.25                          20110101            11.625
   2504          16146758                              1.00E+17          2.25                          20101201            11.625
   2505          16146759                              1.00E+17             5                          20110101            12.625
   2506          16146760                              1.00E+17             5                          20110101            12.625
   2507          16146761                              1.00E+17          2.25                          20110301            11.375
   2508          16146762                              1.00E+17          2.25                          20110101             12.25
   2509          16146765                              1.00E+17          2.25                          20110101                11
   2510          16146766                              1.00E+17          2.25                          20110101                12
   2511          16146767                              1.00E+17          2.25                          20110101             10.75
   2512          16146770                              1.00E+17          2.25                          20110101            12.125
   2513          16146771                              1.00E+17             5                          20110101            12.625
   2514          16146772                              1.00E+17          2.25                          20110101             12.25
   2515          16146777                              1.00E+17          2.25                          20110101                12
   2516          16146778                              1.00E+17          2.25                          20110101              12.5
   2517          16146779                              1.00E+17          2.25                          20110201              12.5
   2518          16146780                              1.00E+17          2.25                          20110201              12.5
   2519          16146781                              1.00E+17          2.25                          20110201              12.5
   2520          16146782                              1.00E+17          2.25                          20110201              12.5
   2521          16146783                              1.00E+17          2.25                          20110201              12.5
   2522          16146784                              1.00E+17          2.25                          20110201              12.5
   2523          16146785                              1.00E+17          2.25                          20110201            11.625
   2524          16146786                              1.00E+17          2.25                          20110101             11.75
   2525          16146787                              1.00E+17          2.25                          20110201              12.5
   2526          16146788                              1.00E+17          2.25                          20110101             11.25
   2527          16146789                              1.00E+17          2.25                          20110201            11.875
   2528          16146790                              1.00E+17           2.5                          20110101                12
   2529          16146791                              1.00E+17          2.25                          20110101             11.75
   2530          16146793                              1.00E+17          2.25                          20110201            11.375
   2531          16146794                              1.00E+17          2.25                          20110401                12
   2532          16146795                              1.00E+17          2.25                          20110401            11.625
   2533          16146796                              1.00E+17          2.25                          20110301            12.625
   2534          16146797                              1.00E+17          2.25                          20110401             11.75
   2535          16146798                              1.00E+17          2.25                          20110401            11.625
   2536          16146799                              1.00E+17          2.25                          20110401             11.75
   2537          16146800                              1.00E+17          2.25                          20110301              12.5
   2538          16146801                              1.00E+17          2.25                          20110401            11.875
   2539          16146804                              1.00E+17          2.25                          20110401            12.375
   2540          16146808                              1.00E+17          2.25                          20110401                12
   2541          16146809                              1.00E+17          2.25                          20110401             11.75
   2542          16146810                              1.00E+17          2.25                          20110401             11.75
   2543          16146811                              1.00E+17          2.25                          20110401            11.875
   2544          16146815                              1.00E+17          2.25                          20100701             11.75
   2545          16146816                              1.00E+17             5                          20100801            10.875
   2546          16146819                              1.00E+17          2.25                          20100801            10.875
   2547          16146821                              1.00E+17          2.25                          20100801            11.375
   2548          16146822                              1.00E+17             5                          20100801            11.375
   2549          16146823                              1.00E+17             5                          20100801              11.5
   2550          16146825                              1.00E+17             5                          20100801             11.75
   2551          16146827                              1.00E+17          2.25                          20100901            10.875
   2552          16146828                              1.00E+17          2.25                          20100801             10.75
   2553          16146831                              1.00E+17             5                          20100801              12.5
   2554          16146833                              1.00E+17             5                          20100801                12
   2555          16146834                              1.00E+17             5                          20100901             11.75
   2556          16146837                              1.00E+17           2.5                          20100901            11.625
   2557          16146838                              1.00E+17             5                          20100801            12.625
   2558          16146844                              1.00E+17          2.25                          20110401              12.5
   2559          16146849                              1.00E+17             5                          20110101                12
   2560          16146850                              1.00E+17          2.25                          20101001                11
   2561          16146852                              1.00E+17          2.25                          20101001            11.875
   2562          16146853                              1.00E+17             5                          20101001            11.625
   2563          16146855                              1.00E+17          2.25                          20100901              11.5
   2564          16146856                              1.00E+17          2.25                          20110401            11.875
   2565          16146858                              1.00E+17             5                          20101001            12.375
   2566          16146859                              1.00E+17             5                          20101101              11.5
   2567          16146861                              1.00E+17          2.25                          20101201             11.25
   2568          16146862                              1.00E+17             5                          20101001             12.25
   2569          16162515                              1.00E+17          2.25                          20110401              11.5
   2570          16162516                              1.00E+17          2.25                          20110201            11.875
   2571          16162517                              1.00E+17          2.25                          20110301             11.75
   2572          16162518                              1.00E+17          2.25                          20110401            11.375
   2573          16162519                              1.00E+17          2.25                          20110301              11.5
   2574          16407110                              1.00E+17          2.25                          20110801             13.25
   2575          16407127                              1.00E+17          2.25                          20110801              12.5
   2576          16407129                              1.00E+17          2.25                          20110801              13.5
   2577          16407140                              1.00E+17          2.25                          20110801            12.875
   2578          16407141                              1.00E+17          2.25                          20110601             12.75
   2579          16407144                              1.00E+17          2.25                          20110801            12.875
   2580          16407148                              1.00E+17          2.25                          20110801              13.5
   2581          16407159                              1.00E+17          2.75                          20110701             14.25
   2582          16407185                              1.00E+17          2.25                          20110801            12.625
   2583          16407189                              1.00E+17          2.25                          20110801                13
   2584          16545295                              1.00E+17          2.25                          20110901                13
   2585          16540471                              1.00E+17          2.25                          20110801                13
   2586          16540478                              1.00E+17          2.25                          20110801            12.875
   2587          16540482                                                2.25                          20110801              13.5
   2588          16540491                              1.00E+17          2.25                          20110801              13.5
   2589          16540675                              1.00E+17          2.25                          20110801            13.875
   2590          16543917                              1.00E+17          2.25                          20110801            13.125
   2591          16543937                              1.00E+17          2.25                          20090801             13.75
   2592          16468585                              1.00E+17          2.25                          20110801             12.25
   2593          16468608                              1.00E+17          2.25                          20110801              13.5
   2594          16468612                              1.00E+17          2.25                          20110801            13.875
   2595          16468616                              1.00E+17          2.25                          20110801            13.375
   2596          16540100                              1.00E+17          2.25                          20110701            12.625
   2597          16540124                              1.00E+17          2.75                          20110801             14.25
   2598          16540225                              1.00E+17          2.25                          20110801              12.5
   2599          16540290                              1.00E+17          2.25                          20110801             12.75
   2600          16540297                              1.00E+17          2.25                          20110801             13.25
   2601          16540303                              1.00E+17          2.25                          20110801             13.25
   2602          16540355                              1.00E+17          2.25                          20110801            13.375
   2603          16468493                              1.00E+17          2.25                          20110801             12.75
   2604          16468168                              1.00E+17          2.25                          20110801            13.125
   2605          16468187                              1.00E+17          2.25                          20110801            12.875
   2606          16468238                                                2.25                          20110801            13.125
   2607          16422589                              1.00E+17          2.25                          20110801             12.75
   2608          16422596                              1.00E+17          2.25                          20110801             12.25
   2609          16422598                              1.00E+17          2.25                          20110801              13.5
   2610          16422664                              1.00E+17          2.25                          20110701            13.625
   2611          16422667                              1.00E+17          2.25                          20110801              13.5
   2612          16422685                              1.00E+17          2.25                          20110601                13
   2613          16422693                              1.00E+17          2.25                          20110801                13
   2614          16422716                              1.00E+17          2.25                          20110801             13.25
   2615          16422785                                                2.25                          20110801            12.625
   2616          16422789                              1.00E+17          2.25                          20110801            13.625
   2617          16422799                              1.00E+17          2.25                          20110801            12.875
   2618          16422872                              1.00E+17          2.25                          20110801              13.5
   2619          16422921                              1.00E+17          2.25                          20110801             13.25
   2620          16422984                              1.00E+17          2.25                          20110801             13.25
   2621          16422999                              1.00E+17          2.25                          20110801            13.875
   2622          16423008                              1.00E+17             5                          20090801            13.375
   2623          16423009                              1.00E+17          2.25                          20110801            13.125
   2624          16423013                              1.00E+17          2.25                          20110801             13.75
   2625          16387122                              1.00E+17          2.25                          20110801            11.875
   2626          16387156                              1.00E+17          2.25                          20110701            12.625
   2627          16387163                              1.00E+17          2.25                          20110701            13.125
   2628          16387198                              1.00E+17          2.25                          20110701              12.5
   2629          16387289                              1.00E+17          2.25                          20110801             12.25
   2630          16387320                              1.00E+17          2.25                          20110801            13.875
   2631          16387325                              1.00E+17          2.25                          20110701             12.25
   2632          16387343                              1.00E+17          2.25                          20110801            13.875
   2633          16387346                              1.00E+17          2.25                          20110701            13.875
   2634          16387469                              1.00E+17          2.25                          20090801             11.25
   2635          16387484                              1.00E+17          2.25                          20110801             14.25
   2636          16420697                              1.00E+17          2.25                          20110801             13.25
   2637          16420711                              1.00E+17          2.25                          20110801              13.5
   2638          16420759                              1.00E+17          2.25                          20110801             12.75
   2639          16420761                              1.00E+17          2.25                          20110801             13.25
   2640          16420773                              1.00E+17          2.25                          20110801              13.5
   2641          16420779                              1.00E+17          2.25                          20110801            13.625
   2642          16422481                              1.00E+17          2.25                          20110801             12.75
   2643          16384206                              1.00E+17          2.25                          20160801             12.75
   2644          16384224                              1.00E+17          2.25                          20110801            12.375
   2645          16384232                              1.00E+17          2.25                          20110801            13.375
   2646          16384234                              1.00E+17          2.25                          20110701            12.625
   2647          16384263                              1.00E+17          2.25                          20110701            13.875
   2648          16384264                              1.00E+17          2.25                          20110701            12.875
   2649          16384267                              1.00E+17          2.25                          20090801            13.875
   2650          16384279                              1.00E+17          2.25                          20110701             13.75
   2651          16384315                              1.00E+17          2.25                          20110801              13.5
   2652          16384378                              1.00E+17          2.25                          20110701             13.75
   2653          16384387                              1.00E+17          2.25                          20110701              19.5
   2654          16384407                              1.00E+17          2.25                          20110801                13
   2655          16384420                              1.00E+17          2.25                          20110801            13.375
   2656          16384427                              1.00E+17          2.25                          20110801             13.25
   2657          16384430                              1.00E+17          2.25                          20110801              13.5
   2658          16384438                              1.00E+17          2.25                          20110801            13.625
   2659          16384462                              1.00E+17          2.25                          20090801                14
   2660          16384479                              1.00E+17          2.25                          20110801            13.875
   2661          16384502                              1.00E+17          2.25                          20110701            13.625
   2662          16384506                              1.00E+17          2.25                          20110801            12.875
   2663          16384508                              1.00E+17          2.25                          20110801            13.875
   2664          16384522                              1.00E+17          2.25                          20110801            12.375
   2665          16384543                                                2.25                          20110801             13.25
   2666          16384555                              1.00E+17          2.25                          20110801            12.875
   2667          16387107                              1.00E+17          2.25                          20110701            13.625
   2668          16384089                              1.00E+17          2.25                          20110801            11.625
   2669          16384091                                                2.25                          20110801            13.875
   2670          16384095                              1.00E+17          2.25                          20110801                13
   2671          16384117                              1.00E+17          2.25                          20110801            14.375
   2672          16384119                              1.00E+17          2.25                          20110801             13.25
   2673          16384135                              1.00E+17          2.25                          20110801            13.625
   2674          16384173                              1.00E+17          2.25                          20110801             13.75
   2675          16378618                                                2.25                          20110801                13
   2676          16378637                              1.00E+17          2.25                          20110801             13.25
   2677          16382719                              1.00E+17          2.25                          20110801            13.875
   2678          16382726                              1.00E+17          2.25                          20110801             13.25
   2679          16382733                              1.00E+17          2.25                          20110801            13.125
   2680          16382762                              1.00E+17          2.25                          20110801            12.875
   2681          16382764                              1.00E+17          2.25                          20110801            12.875
   2682          16382775                              1.00E+17          2.25                          20110801             12.75
   2683          16382824                              1.00E+17          2.25                          20110801            12.625
   2684          16382825                              1.00E+17          2.25                          20110801            13.875
   2685          16382877                              1.00E+17          2.25                          20110701            12.125
   2686          16382885                              1.00E+17          2.25                          20110701            13.125
   2687          16382888                              1.00E+17          2.25                          20110701             12.75
   2688          16382912                              1.00E+17          2.25                          20110801             13.25
   2689          16382925                              1.00E+17          2.25                          20110801            11.875
   2690          16382949                              1.00E+17          2.25                          20110801                13
   2691          16382982                                                2.25                          20110801            13.375
   2692          16383013                              1.00E+17          2.25                          20110701             13.25
   2693          16383039                              1.00E+17          2.25                          20090801              12.5
   2694          16383043                              1.00E+17          2.25                          20110801            12.625
   2695          16383066                              1.00E+17          2.25                          20110801             12.75
   2696          16383075                              1.00E+17          2.25                          20090801             12.75
   2697          16383105                              1.00E+17          2.25                          20110801            13.875
   2698          16383111                              1.00E+17          2.25                          20110801             13.25
   2699          16383113                              1.00E+17          2.25                          20090701            12.875
   2700          16383132                              1.00E+17          2.25                          20090701            13.125
   2701          16383207                              1.00E+17          2.25                          20110801              13.5
   2702          16383223                              1.00E+17          2.25                          20110801            12.625
   2703          16383251                              1.00E+17          2.25                          20090801             12.75
   2704          16383256                              1.00E+17          2.25                          20110801             12.75
   2705          16383260                              1.00E+17          2.25                          20110801            12.875
   2706          16383263                              1.00E+17          2.25                          20110801             13.25
   2707          16383306                              1.00E+17          2.25                          20110701            12.875
   2708          16383320                              1.00E+17          2.25                          20110801            13.875
   2709          16383326                              1.00E+17          2.25                          20110801              13.5
   2710          16383999                              1.00E+17         2.375                          20080801              14.5
   2711          16384005                              1.00E+17          2.25                          20110801            12.875
   2712          16384018                              1.00E+17         3.875                          20110701             14.75
   2713          16384024                              1.00E+17          2.25                          20110801             12.25
   2714          16384025                              1.00E+17          2.75                          20110701             14.25
   2715          16384036                              1.00E+17          2.25                          20110701              12.5
   2716          16384038                              1.00E+17          2.25                          20090701                12
   2717          16384066                              1.00E+17         2.375                          20080801            14.125
   2718          16377558                              1.00E+17          2.25                          20110801            13.375
   2719          16378077                              1.00E+17          2.25                          20110801            13.125
   2720          16378090                              1.00E+17          2.25                          20110801              13.5
   2721          16378107                              1.00E+17          2.25                          20110801            13.875
   2722          16378114                              1.00E+17          2.25                          20110801                14
   2723          16378126                              1.00E+17          2.25                          20110801            13.875
   2724          16378143                              1.00E+17          2.25                          20110701            12.375
   2725          16378171                              1.00E+17          2.25                          20110801             13.25
   2726          16378179                              1.00E+17          2.25                          20110701                13
   2727          16378217                              1.00E+17          2.25                          20110701              12.5
   2728          16378230                              1.00E+17          2.25                          20110801            13.625
   2729          16378257                                                2.25                          20110801            13.875
   2730          16378275                              1.00E+17          2.25                          20110701             13.75
   2731          16378285                              1.00E+17          2.25                          20110701            12.875
   2732          16378300                              1.00E+17          2.25                          20110701            12.875
   2733          16378305                              1.00E+17          2.25                          20110701              13.5
   2734          16378320                              1.00E+17          2.25                          20110701              13.5
   2735          16378333                              1.00E+17          2.25                          20110701             12.75
   2736          16378358                              1.00E+17          2.25                          20110801            13.875
   2737          16378396                              1.00E+17          2.25                          20110701            11.875
   2738          16378405                              1.00E+17          2.25                          20110701             11.75
   2739          16378425                              1.00E+17          2.25                          20110801            13.125
   2740          16378432                              1.00E+17          2.25                          20090801                12
   2741          16378434                              1.00E+17          2.25                          20110801             13.75
   2742          16378436                              1.00E+17          2.25                          20110801            11.875
   2743          16378438                              1.00E+17          2.25                          20110801            14.625
   2744          16378484                              1.00E+17          2.25                          20110801              13.5
   2745          16378486                              1.00E+17          2.25                          20110801            12.875
   2746          16378508                              1.00E+17          2.25                          20110801            13.375
   2747          16378580                                                2.25                          20110801             13.75
   2748          16378583                              1.00E+17          2.25                          20110801            12.875
   2749          16378587                              1.00E+17          2.25                          20110801            12.875
   2750          16377466                              1.00E+17          2.25                          20110801             14.25
   2751          16377488                              1.00E+17          2.25                          20110801             13.25
   2752          16377489                              1.00E+17          2.25                          20110801              13.5
   2753          16377496                              1.00E+17          2.25                          20110801            13.125
   2754          16377509                              1.00E+17          2.25                          20110801              13.5
   2755          16377517                              1.00E+17          2.25                          20110801              13.5
   2756          16377393                              1.00E+17          2.25                          20110701             13.25
   2757          16377398                              1.00E+17          2.25                          20110801            13.875
   2758          16377409                              1.00E+17          2.25                          20110801             13.25
   2759          16377429                              1.00E+17          2.25                          20110801             13.75
   2760          16377441                              1.00E+17          2.25                          20160801            13.875
   2761          16377443                                                   5                          20110601            13.625
   2762          16377449                              1.00E+17          2.25                          20110801              13.5
   2763          15359101                              1.00E+17          2.25                          20100401            10.875
   2764          16377364                              1.00E+17          2.25                          20110701              12.5
   2765          16377366                              1.00E+17          2.25                          20110701              12.5
   2766          16225307                              1.00E+17          2.25                          20160501              12.5
   2767          16225308                              1.00E+17          2.25                          20110501                13
   2768          16225311                              1.00E+17          2.25                          20110501                13
   2769          16225313                              1.00E+17          2.25                          20110501            12.875
   2770          16225315                              1.00E+17          2.25                          20110501             12.75
   2771          16225316                              1.00E+17          2.25                          20110501            12.875
   2772          16225317                              1.00E+17          2.25                          20110501             12.75
   2773          16225318                              1.00E+17          2.25                          20110501            12.375
   2774          16225319                              1.00E+17          2.25                          20110501             13.25
   2775          16225320                              1.00E+17          2.25                          20110501                13
   2776          16225322                              1.00E+17          2.25                          20110501                13
   2777          16225323                              1.00E+17          2.25                          20110501             13.25
   2778          16225324                              1.00E+17          2.25                          20110501              13.5
   2779          16225325                              1.00E+17          2.25                          20110501            13.125
   2780          16225326                              1.00E+17          2.25                          20110501              13.5
   2781          16377349                              1.00E+17          2.25                          20110801             13.25
   2782          16234640                              1.00E+17          2.25                          20110501            11.375
   2783          16234641                              1.00E+17          2.25                          20110501             11.25
   2784          16234643                              1.00E+17          2.25                          20110401              12.5
   2785          16234646                              1.00E+17          2.25                          20110501            11.875
   2786          16234650                              1.00E+17          2.25                          20110501              12.5
   2787          16234651                              1.00E+17          2.75                          20160501            11.375
   2788          16234652                              1.00E+17          2.25                          20110501            12.375
   2789          16234654                              1.00E+17          2.25                          20110401             10.75
   2790          16234656                              1.00E+17          2.25                          20110501              11.5
   2791          16234658                              1.00E+17          2.25                          20110501                12
   2792          16234659                              1.00E+17          2.25                          20110501            12.125
   2793          16234660                              1.00E+17          2.25                          20110501              11.5
   2794          16234662                              1.00E+17          2.25                          20110501            11.625
   2795          16234663                              1.00E+17          2.25                          20110501            11.875
   2796          16234664                              1.00E+17          2.25                          20110501            11.375
   2797          16234665                              1.00E+17          2.25                          20160501            11.375
   2798          16234666                              1.00E+17          2.25                          20110501             12.25
   2799          16234667                              1.00E+17          2.25                          20110501             12.25
   2800          16234669                              1.00E+17          2.25                          20110501            11.625
   2801          16234670                              1.00E+17          2.25                          20110501             9.875
   2802          16234671                              1.00E+17          2.25                          20110501            11.625
   2803          16234675                              1.00E+17          2.25                          20110501              11.5
   2804          16234677                              1.00E+17          2.25                          20110501             11.25
   2805          16234678                              1.00E+17          2.25                          20110501             11.25
   2806          16234679                              1.00E+17          2.25                          20110501                12
   2807          16234681                              1.00E+17          2.75                          20110501             11.25
   2808          16234685                              1.00E+17          2.25                          20110501              12.5
   2809          16234686                              1.00E+17          2.25                          20110501              11.5
   2810          16234690                              1.00E+17          2.25                          20110501            11.625
   2811          16234694                              1.00E+17          2.25                          20110501             11.75
   2812          16234695                              1.00E+17          2.25                          20110501             11.75
   2813          16234696                              1.00E+17          2.25                          20110501            11.875
   2814          16234699                              1.00E+17          2.25                          20110501              11.5
   2815          16234700                              1.00E+17          2.25                          20110501              12.5
   2816          16234701                              1.00E+17          2.25                          20110501             11.75
   2817          16234702                              1.00E+17          2.25                          20110501            11.875
   2818          16234703                              1.00E+17          2.25                          20110501              9.25
   2819          16234704                              1.00E+17          2.25                          20110501             11.75
   2820          16234705                              1.00E+17          2.25                          20110501            11.375
   2821          16234706                              1.00E+17          2.25                          20110501                12
   2822          16234707                              1.00E+17          2.25                          20110501              11.5
   2823          16234709                              1.00E+17          2.25                          20110501                11
   2824          16234711                              1.00E+17          2.25                          20110501                12
   2825          16234712                              1.00E+17          2.25                          20110501              12.5
   2826          16234713                              1.00E+17          2.25                          20160501             11.75
   2827          16234714                              1.00E+17          2.25                          20110501            11.625
   2828          16234715                              1.00E+17          2.25                          20110501                11
   2829          16234717                              1.00E+17          2.25                          20110501                12
   2830          16234718                              1.00E+17          2.25                          20110501            11.875
   2831          16234720                              1.00E+17          2.25                          20110501            11.875
   2832          16377335                              1.00E+17          2.25                          20110701            12.375
   2833          15613212                              1.00E+17          2.25                          20100701                13
   2834          16370019                              1.00E+17          2.25                          20110701            12.375
   2835          16559200                              1.00E+17          2.25                          20110801             12.75
   2836          16322635                              1.00E+17          2.25                          20110601              11.5
   2837          16559201                              1.00E+17          2.25                          20110801            11.625
   2838          16559202                              1.00E+17          2.25                          20110801                12
   2839          16559040                              1.00E+17          2.25                          20110701             11.75
   2840          16386511                              1.00E+17          2.25                          20160801                12
   2841          16559203                              1.00E+17          2.25                          20110801            12.375
   2842          16386512                              1.00E+17          2.25                          20160801            11.875
   2843          16322639                              1.00E+17          2.25                          20110601              11.5
   2844          16386514                              1.00E+17          2.25                          20160701            11.875
   2845          16559206                              1.00E+17          2.25                          20110801              11.5
   2846          16559207                              1.00E+17          2.25                          20110801                11
   2847          16559046                              1.00E+17          2.25                          20110801            12.625
   2848          16386516                              1.00E+17          2.25                          20160701            12.375
   2849          16559209                              1.00E+17          2.25                          20110801            12.125
   2850          16386517                              1.00E+17          2.25                          20160701             12.25
   2851          16559048                              1.00E+17          2.25                          20110801            11.875
   2852          16369427                              1.00E+17          2.25                          20110701            11.625
   2853          16386518                              1.00E+17          2.25                          20160801            12.375
   2854          16369428                              1.00E+17          2.25                          20110701            12.375
   2855          16559049                              1.00E+17          2.25                          20110801             11.25
   2856          16322640                              1.00E+17          2.25                          20110601             11.75
   2857          16370025                              1.00E+17          2.25                          20110701            10.875
   2858          16370027                              1.00E+17          2.25                          20110701                12
   2859          16322644                              1.00E+17          2.25                          20110601            10.875
   2860          16559211                              1.00E+17          2.25                          20110801             11.75
   2861          16322646                              1.00E+17          2.25                          20110601            11.625
   2862          16559050                              1.00E+17          2.25                          20110801              12.5
   2863          16559212                              1.00E+17          2.25                          20110801            11.875
   2864          16386520                              1.00E+17          2.25                          20160801            11.625
   2865          16559213                              1.00E+17          2.25                          20110801            12.625
   2866          16386521                              1.00E+17          2.25                          20160701              12.5
   2867          16322648                              1.00E+17          2.25                          20110601            11.875
   2868          16559052                              1.00E+17          2.25                          20110801            12.125
   2869          16559215                              1.00E+17          2.25                          20110801            11.875
   2870          16369271                              1.00E+17          2.25                          20110701            11.375
   2871          16559055                              1.00E+17          2.25                          20110701            11.625
   2872          16559217                              1.00E+17          2.25                          20110801             12.25
   2873          16369434                              1.00E+17          2.25                          20110701            11.375
   2874          16559218                              1.00E+17          2.25                          20110801              11.5
   2875          16369273                              1.00E+17          2.25                          20110701            11.875
   2876          16559219                              1.00E+17          2.25                          20110801             11.75
   2877          16559058                              1.00E+17          2.25                          20110801            11.375
   2878          16559059                              1.00E+17          2.25                          20110801            11.625
   2879          16369439                              1.00E+17          2.25                          20110701            12.125
   2880          16559220                              1.00E+17          2.25                          20110801              12.5
   2881          16322655                              1.00E+17          2.25                          20110601              11.5
   2882          16559222                              1.00E+17          2.25                          20110801              11.5
   2883          16369601                              1.00E+17          2.25                          20110701             11.75
   2884          16559060                              1.00E+17          2.25                          20110801            11.875
   2885          16559061                              1.00E+17          2.25                          20110801            12.125
   2886          16369602                              1.00E+17          2.25                          20110701            12.125
   2887          16559224                              1.00E+17          2.25                          20110801            11.875
   2888          16369441                              1.00E+17          2.25                          20110701              11.5
   2889          16559063                              1.00E+17          2.25                          20110801            13.125
   2890          16322631                              1.00E+17          2.25                          20110601            10.625
   2891          16322632                              1.00E+17          2.25                          20110601                12
   2892          16386508                              1.00E+17          2.25                          20160701            12.375
   2893          16559038                              1.00E+17          2.25                          20110701                11
   2894          16386509                              1.00E+17          2.25                          20160701            11.875
   2895          16369095                              1.00E+17          2.25                          20110701              12.5
   2896          16370010                              1.00E+17          2.25                          20110701            11.375
   2897          16370014                              1.00E+17          2.25                          20110701             11.75
   2898          16322630                              1.00E+17          2.25                          20110601             11.75
   2899          16369089                              1.00E+17          2.25                          20110701             12.25
   2900          16370001                              1.00E+17          2.25                          20110701                12
   2901          16370004                              1.00E+17          2.25                          20110701              11.5
   2902          16322622                              1.00E+17          2.25                          20110601             11.25
   2903          16322623                              1.00E+17          2.25                          20110601            12.375
   2904          16322624                              1.00E+17          2.25                          20110601            12.125
   2905          16386502                              1.00E+17          2.25                          20160701             11.75
   2906          16559032                              1.00E+17          2.25                          20110801            11.875
   2907          16322629                              1.00E+17          2.25                          20110601             11.25
   2908          16386503                              1.00E+17          2.25                          20160701              12.5
   2909          16559033                              1.00E+17          2.25                          20110801            11.125
   2910          16386504                              1.00E+17          2.25                          20160701                12
   2911          16386505                              1.00E+17          2.25                          20160701             11.75
   2912          16559035                              1.00E+17          2.25                          20110801              11.5
   2913          16386506                              1.00E+17          2.25                          20160701              11.5
   2914          16559036                              1.00E+17          2.25                          20110801             12.75
   2915          16386507                              1.00E+17          2.25                          20160701              11.5
   2916          16369084                              1.00E+17          2.25                          20110601             11.75
   2917          16340432                              1.00E+17          2.25                          20110701              11.5
   2918          16340433                              1.00E+17          2.25                          20110701            12.375
   2919          16340434                              1.00E+17          2.25                          20110701                12
   2920          16340436                              1.00E+17          2.25                          20110701            11.375
   2921          16559021                              1.00E+17          2.25                          20110801              12.5
   2922          16322619                              1.00E+17          2.25                          20110601            11.875
   2923          16559025                              1.00E+17          2.25                          20110801            11.625
   2924          16565092                              1.00E+17          2.25                          20110801            12.875
   2925          16565093                              1.00E+17          2.25                          20110801              11.5
   2926          16559019                              1.00E+17          2.25                          20110801            11.875
   2927          16565094                              1.00E+17          2.25                          20110801            11.875
   2928          16565095                              1.00E+17          2.25                          20110701            11.875
   2929          16369075                              1.00E+17          2.25                          20110601            11.375
   2930          16369238                              1.00E+17          2.25                          20110701             11.25
   2931          16565098                              1.00E+17          2.25                          20110801            11.875
   2932          16565099                              1.00E+17          2.25                          20110801             12.75
   2933          16340430                              1.00E+17          2.25                          20110701            11.875
   2934          16340431                              1.00E+17          2.25                          20110701            12.375
   2935          16322612                              1.00E+17          2.25                          20110601                12
   2936          16559006                              1.00E+17          2.25                          20110801            11.875
   2937          16369224                              1.00E+17          2.25                          20110701              12.5
   2938          16565086                              1.00E+17          2.25                          20110801             12.25
   2939          16565088                              1.00E+17          2.25                          20110701             12.75
   2940          16565089                              1.00E+17          2.25                          20110801             11.75
   2941          16340421                              1.00E+17          2.25                          20110701                12
   2942          16340423                              1.00E+17          2.25                          20110701            12.125
   2943          16340424                              1.00E+17          2.25                          20110701              11.5
   2944          16340426                              1.00E+17          2.25                          20110701              12.5
   2945          16559010                              1.00E+17          2.25                          20110801             12.75
   2946          16340427                              1.00E+17          2.25                          20110701             11.75
   2947          16559012                              1.00E+17          2.25                          20110801              11.5
   2948          16369230                              1.00E+17          2.25                          20110601             11.75
   2949          16559014                              1.00E+17          2.25                          20110801            11.625
   2950          16565090                              1.00E+17          2.25                          20110801            11.875
   2951          16331699                              1.00E+17          2.25                          20160701            12.875
   2952          16331705                              1.00E+17          2.25                          20110701             12.75
   2953          16331755                              1.00E+17          2.25                          20110701            13.625
   2954          16331864                              1.00E+17          2.25                          20110701            12.875
   2955          16331880                              1.00E+17          2.25                          20110701            13.625
   2956          16331906                              1.00E+17          2.25                          20110701             13.25
   2957          16331926                              1.00E+17          2.25                          20110801                14
   2958          16331967                              1.00E+17          2.25                          20110701            12.625
   2959          16331987                              1.00E+17          2.25                          20110601            12.375
   2960          16331994                              1.00E+17          2.25                          20110701              13.5
   2961          16332041                              1.00E+17          2.25                          20110701             13.25
   2962          16332044                              1.00E+17          2.25                          20090701              12.5
   2963          16332066                              1.00E+17          2.25                          20110701            12.875
   2964          16332079                              1.00E+17          2.25                          20160701            13.875
   2965          16332081                              1.00E+17          2.25                          20160701            13.875
   2966          16331685                              1.00E+17          2.25                          20110701                13
   2967          16331418                              1.00E+17          2.25                          20090701             12.25
   2968          16331432                              1.00E+17          2.25                          20160701             13.25
   2969          16331463                              1.00E+17          2.25                          20110701              13.5
   2970          16331475                              1.00E+17          2.25                          20110701             14.75
   2971          16331479                              1.00E+17          2.75                          20110601             13.25
   2972          16331495                              1.00E+17          2.25                          20110701            13.625
   2973          16331539                              1.00E+17          2.25                          20110801              12.5
   2974          16331568                              1.00E+17          2.25                          20110701              13.5
   2975          16331583                              1.00E+17          2.25                          20110801                13
   2976          16331593                              1.00E+17          2.25                          20090701            11.875
   2977          16331614                              1.00E+17          2.25                          20110801              13.5
   2978          16331649                              1.00E+17          2.25                          20110701            12.875
   2979          16366295                              1.00E+17          2.25                          20110701              14.5
   2980          16366323                              1.00E+17          2.25                          20110701            12.625
   2981          16366326                                                2.25                          20110701             13.75
   2982          16366331                                                2.25                          20110801            12.125
   2983          16366334                              1.00E+17          2.25                          20110701            12.875
   2984          16366363                              1.00E+17          2.25                          20110701            13.625
   2985          16366378                              1.00E+17          2.25                          20110701              13.5
   2986          16331366                              1.00E+17          2.25                          20110701            11.875
   2987          16365990                              1.00E+17          2.25                          20110701                13
   2988          16366117                              1.00E+17          2.25                          20110701            12.875
   2989          16366140                              1.00E+17          2.25                          20110701            12.875
   2990          16366195                              1.00E+17          2.25                          20110701              13.5
   2991          16365671                              1.00E+17          2.25                          20090701            14.375
   2992          16365716                              1.00E+17          2.25                          20110701             12.75
   2993          16365729                              1.00E+17          2.25                          20110801                13
   2994          16365743                              1.00E+17          2.25                          20110601             13.25
   2995          16365796                              1.00E+17          2.25                          20110701            13.875
   2996          16365800                              1.00E+17         4.125                          20110601            13.875
   2997          16365815                              1.00E+17          2.25                          20090701            12.375
   2998          16365940                              1.00E+17          2.25                          20110801            13.875
   2999          16339852                              1.00E+17          2.25                          20110701            12.625
   3000          16393669                                                2.25                          20110501            11.875
   3001          16393676                              1.23E+17          2.25                          20110701             12.25
   3002          16393683                                                2.25                          20110601            13.125
   3003          16393686                              1.00E+17          2.25                          20110801            12.125
   3004          16393695                                                2.25                          20110601            12.375
   3005          16393696                              1.00E+17          2.25                          20110701            11.875
   3006          16393699                              1.00E+17          2.25                          20110701            12.125
   3007          16393702                              1.00E+17          2.25                          20110701            12.625
   3008          16388924                              1.00E+17          2.25                          20110701            11.625
   3009          16388931                              1.00E+17          2.25                          20110701            12.375
   3010          16388936                              1.00E+17          2.25                          20110701            12.125
   3011          16388942                              1.23E+17          2.25                          20110601            12.375
   3012          16388943                              1.00E+17          2.25                          20110701             12.25
   3013          16388950                              1.00E+17          2.25                          20110701                12
   3014          16388956                              1.00E+17          2.25                          20110701             12.75
   3015          16388958                              1.00E+17          2.25                          20110701                12
   3016          16388961                              1.00E+17          2.25                          20110701            11.875
   3017          16388962                              1.00E+17          2.25                          20110701            12.125
   3018          16388965                              1.00E+17          2.25                          20110701                12
   3019          16388967                              1.00E+17          2.25                          20110701             11.75
   3020          16388971                              1.00E+17          2.25                          20110701            11.875
   3021          16388976                              1.00E+17          2.25                          20110701                11
   3022          16388979                              1.00E+17          2.25                          20110701            12.625
   3023          16388983                              1.00E+17          2.25                          20110501                12
   3024          16388987                              1.00E+17          2.25                          20110701            12.625
   3025          16388996                              1.00E+17          2.25                          20110701            12.125
   3026          16388997                              1.00E+17          2.25                          20110701                12
   3027          16389003                              1.00E+17          2.25                          20110701            12.125
   3028          16389012                              1.00E+17          2.25                          20110701             12.25
   3029          16389019                              1.00E+17          2.25                          20110701             11.75
   3030          16389273                                                2.25                          20110201            11.375
   3031          16389283                              1.00E+17          2.25                          20110701             12.25
   3032          16389288                              1.00E+17          2.25                          20110701              12.5
   3033          16389382                              1.00E+17          2.25                          20110601             11.75
   3034          16389390                              1.00E+17          2.25                          20110701             11.75
   3035          16389395                              1.00E+17          2.25                          20110701            12.125
   3036          16389407                              1.00E+17          2.25                          20110701            12.375
   3037          16389484                              1.00E+17          2.25                          20110701                12
   3038          16393664                              1.23E+17          2.25                          20110601                12
   3039          16360893                              1.00E+17          2.25                          20110601              11.5
   3040          16360898                              1.00E+17          2.25                          20110701             11.75
   3041          16360904                              1.00E+17          2.25                          20110701                12
   3042          16360939                              1.00E+17          2.25                          20110701             12.25
   3043          16360943                              1.00E+17          2.25                          20110701                12
   3044          16360949                              1.00E+17          2.25                          20110701            11.625
   3045          16360952                              1.00E+17          2.25                          20110601            12.375
   3046          16360956                              1.00E+17          2.25                          20110701                12
   3047          16360963                              1.00E+17          2.25                          20110701            11.875
   3048          16360968                              1.00E+17          2.25                          20110701            12.125
   3049          16360982                              1.00E+17          2.25                          20110701            12.375
   3050          16361173                              1.00E+17          2.25                          20110601            11.875
   3051          16361177                              1.00E+17          2.25                          20110701             11.75
   3052          16361187                              1.00E+17          2.25                          20110701            12.125
   3053          16361192                              1.00E+17          2.25                          20110601            11.875
   3054          16374840                              1.00E+17          2.25                          20110601            12.375
   3055          16384370                              1.00E+17          2.25                          20110401              11.5
   3056          16388897                              1.00E+17          2.25                          20110701             12.25
   3057          16388904                              1.00E+17          2.25                          20110701              12.5
   3058          16388907                              1.00E+17          2.25                          20110701             12.25
   3059          16388911                              1.00E+17          2.25                          20110701            11.625
   3060          16388915                              1.00E+17          2.25                          20110701              12.5
   3061          16388921                              1.00E+17          2.25                          20110701            12.375
   3062          16331785                              1.00E+17          2.25                          20110601            12.125
   3063          16331787                              1.00E+17          2.25                          20110601             11.75
   3064          16331789                              1.00E+17          2.25                          20110601              11.5
   3065          16331803                              1.00E+17          2.25                          20110601            11.875
   3066          16331810                              1.00E+17          2.25                          20110601              12.5
   3067          16331816                              1.00E+17          2.25                          20110601            11.625
   3068          16331820                              1.00E+17          2.25                          20110601            12.125
   3069          16331828                              1.00E+17          2.25                          20110601             12.25
   3070          16331831                              1.00E+17          2.25                          20101101            11.625
   3071          16331841                              1.00E+17          2.25                          20110601            12.125
   3072          16331845                              1.00E+17          2.25                          20110601            11.875
   3073          16331846                              1.00E+17          2.25                          20110601                12
   3074          16331857                              1.00E+17          2.25                          20110601             12.25
   3075          16331858                              1.00E+17          2.25                          20110601             12.25
   3076          16331892                              1.00E+17          2.25                          20110601             11.75
   3077          16331898                              1.00E+17          2.25                          20110601            12.375
   3078          16331907                              1.00E+17          2.25                          20110701            12.375
   3079          16331909                              1.00E+17          2.25                          20110401             12.25
   3080          16331916                              1.00E+17          2.25                          20110601            11.875
   3081          16331955                                                2.25                          20110601            11.875
   3082          16331969                              1.00E+17          2.25                          20110601            12.375
   3083          16332005                              1.00E+17          2.25                          20110601            11.875
   3084          16332009                              1.00E+17          2.25                          20110601             11.75
   3085          16332010                              1.00E+17          2.25                          20110601             11.25
   3086          16332012                              1.00E+17          2.25                          20110601             12.25
   3087          16332019                              1.00E+17          2.25                          20110401                12
   3088          16332021                              1.00E+17          2.25                          20110601            11.875
   3089          16332038                              1.00E+17          2.25                          20110601                12
   3090          16332040                              1.00E+17          2.25                          20110601             11.75
   3091          16339366                              1.00E+17          2.25                          20090501            13.125
   3092          16339567                              1.00E+17          2.25                          20160401             12.25
   3093          16339589                              1.00E+17          2.25                          20160401            11.625
   3094          16339631                              1.00E+17          2.25                          20160601            11.875
   3095          16360889                              1.00E+17          2.25                          20110601             11.75
   3096          16303591                              1.00E+17          2.25                          20110601            11.875
   3097          16303592                              1.00E+17          2.25                          20110501            12.125
   3098          16303596                              1.00E+17          2.25                          20110601             11.75
   3099          16303612                              1.00E+17          2.25                          20110601             12.25
   3100          16304159                              1.00E+17          2.25                          20110501              11.5
   3101          16304160                              1.00E+17          2.25                          20110601             12.25
   3102          16304243                              1.00E+17          2.25                          20110601            11.875
   3103          16304265                              1.00E+17          2.25                          20110501                12
   3104          16304272                              1.00E+17          2.25                          20110601            11.625
   3105          16304275                              1.00E+17          2.25                          20110601                12
   3106          16304294                              1.00E+17          2.25                          20110601            11.125
   3107          16304301                              1.00E+17          2.25                          20110601             12.25
   3108          16304313                              1.00E+17          2.25                          20110601            11.875
   3109          16304343                              1.00E+17          2.25                          20110601             12.25
   3110          16331733                              1.00E+17          2.25                          20110601             11.75
   3111          16331763                              1.00E+17          2.25                          20110601             11.75
   3112          16233564                              1.00E+17          2.25                          20110601                12
   3113          16233577                              1.00E+17          2.25                          20110501            12.125
   3114          16233579                              1.00E+17          2.25                          20110501            12.125
   3115          16233591                              1.00E+17          2.25                          20110501             12.25
   3116          16233610                              1.00E+17          2.25                          20110501            11.875
   3117          16235272                              1.00E+17          2.25                          20110501            11.625
   3118          16239932                              1.00E+17          2.25                          20110501                12
   3119          16239936                              1.00E+17          2.25                          20110501             11.75
   3120          16239937                              1.00E+17          2.25                          20110501            11.875
   3121          16239956                              1.00E+17          2.25                          20110501            11.125
   3122          16239959                              1.00E+17          2.25                          20110601            11.625
   3123          16239966                              1.00E+17          2.25                          20110501             12.25
   3124          16293656                              1.00E+17          2.25                          20110601            11.875
   3125          16293666                              1.00E+17          2.25                          20110601            11.625
   3126          16393720                              1.00E+17          2.25                          20110701            12.125
   3127          16393721                              1.00E+17          2.25                          20110701                12
   3128          16393722                              1.00E+17          2.25                          20110801            12.375
   3129          16393723                              1.00E+17          2.25                          20110701            11.875
   3130          16393724                              1.00E+17          2.25                          20110701            12.625
   3131          16393725                              1.00E+17          2.25                          20110701            11.625
   3132          16393728                              1.00E+17          2.25                          20110701            12.375
   3133          16393730                              1.00E+17          2.25                          20110701                13
   3134          16230361                              1.00E+17          2.25                          20110501            12.125
   3135          16230371                                                2.25                          20110501                12
   3136          16233539                              1.00E+17          2.25                          20110501             12.25
   3137          16185472                                                2.25                          20110401            11.375
   3138          16186657                              1.00E+17          2.25                          20110401            12.125
   3139          16188528                              1.00E+17          2.25                          20110401            11.375
   3140          16393706                              1.00E+17          2.25                          20110801              12.5
   3141          16393716                              1.00E+17          2.25                          20110701            12.875
   3142          16393718                              1.00E+17          2.25                          20110701            12.625
   3143          16393719                              1.00E+17          2.25                          20110701             11.75
   3144          16293668                              1.00E+17          2.25                          20110501            12.125
   3145          16293709                                                2.25                          20110601            12.125
   3146          16293712                              1.00E+17          2.25                          20110501             12.25
   3147          16293749                                                2.25                          20110601            11.875
   3148          16339814                              1.00E+17          2.25                          20110701             12.75
   3149          16339750                              1.00E+17          2.25                          20110701              12.5
   3150          16339763                              1.00E+17          2.25                          20110801            12.125
   3151          16342156                              1.00E+17          2.25                          20110701             11.75
   3152          16342160                              1.00E+17          2.25                          20110801             13.25
   3153          16342193                              1.00E+17          2.25                          20110701                13
   3154          16342224                              1.00E+17          2.25                          20110701                13
   3155          16358120                                                2.25                          20110701             13.25
   3156          16358122                              1.00E+17          2.25                          20110701            12.625
   3157          16358138                              1.00E+17          2.25                          20110801             13.75
   3158          16358151                              1.00E+17          2.25                          20110801            13.375
   3159          16358182                              1.00E+17          2.25                          20110701             14.75
   3160          16358344                              1.00E+17          2.25                          20110701            12.125
   3161          16358352                              1.00E+17          2.25                          20110701            12.625
   3162          16358362                              1.00E+17          2.25                          20110701             12.75
   3163          16358366                              1.00E+17          2.25                          20110701                13
   3164          16358367                                                2.25                          20110801            13.375
   3165          16358374                              1.00E+17          2.25                          20110701             13.75
   3166          16358393                              1.00E+17          2.25                          20110801             13.75
   3167          16358398                              1.00E+17          2.25                          20110701              13.5
   3168          16358400                              1.00E+17          2.25                          20110801             13.75
   3169          16358403                              1.00E+17          2.25                          20110801                13
   3170          16358449                              1.00E+17          2.25                          20110801            13.625
   3171          16358453                              1.00E+17          2.25                          20110401              12.5
   3172          16359062                              1.00E+17          2.25                          20110701              12.5
   3173          16359091                              1.00E+17          2.25                          20110701            12.625
   3174          16359093                              1.00E+17          2.25                          20110701            12.375
   3175          16359096                              1.00E+17          2.25                          20110701            12.625
   3176          15059743                              1.00E+17          2.25                          20091101              10.5
   3177          16339743                              1.00E+17          2.25                          20160701             13.75
   3178          16339706                              1.00E+17          2.25                          20110701             12.75
   3179          16339662                              1.00E+17          2.25                          20110701              13.5
   3180          16233567                              1.00E+17          2.25                          20110501            12.125
   3181          16233568                              1.00E+17          2.25                          20110501             12.25
   3182          16244457                                                2.25                          20110501            11.375
   3183          16244458                                                2.25                          20110601            12.125
   3184          16244459                                                2.25                          20110601              12.5
   3185          16244462                                                2.25                          20110601            11.875
   3186          16244464                                                2.25                          20110601             12.25
   3187          16244465                                                2.25                          20110601            11.875
   3188          16244466                                                2.25                          20110601                12
   3189          16360838                              1.00E+17          2.25                          20090801             13.25
   3190          16360842                              1.00E+17          2.25                          20110801              13.5
   3191          16244467                                                2.25                          20110501            12.375
   3192          16244477                                                2.25                          20110601            11.875
   3193          16244478                                                2.25                          20110601             12.25
   3194          16244479                                                2.25                          20110601              12.5
   3195          16244482                                                2.25                          20110601              12.5
   3196          16365343                              1.00E+17          2.25                          20110801            13.875
   3197          16339651                              1.00E+17          2.25                          20110701            12.375
   3198          16329853                              1.00E+17          2.25                          20110601            12.375
   3199          16329963                              1.00E+17          2.25                          20110701                13
   3200          16329964                              1.00E+17          2.25                          20110801             12.25
   3201          16329972                              1.00E+17          2.25                          20110701              13.5
   3202          16330015                              1.00E+17          2.25                          20110701              13.5
   3203          16330037                              1.00E+17          2.25                          20110801            12.625
   3204          16330043                              1.00E+17          2.25                          20110601                13
   3205          16330049                              1.00E+17          2.25                          20110701            13.375
   3206          16330052                              1.00E+17          2.25                          20110701            12.875
   3207          16330058                              1.00E+17          2.25                          20110701              13.5
   3208          16330075                              1.00E+17          2.25                          20110601            12.125
   3209          16330101                              1.00E+17          2.25                          20110601              12.5
   3210          16330107                              1.00E+17          2.25                          20160701             13.75
   3211          16330131                              1.00E+17          2.25                          20110701            13.625
   3212          16330132                              1.00E+17          2.25                          20110701             13.25
   3213          16330152                              1.00E+17          2.25                          20110701             12.25
   3214          16330153                              1.00E+17          2.25                          20110701            12.875
   3215          16330156                              1.00E+17          2.25                          20110701            13.125
   3216          16330162                              1.00E+17          2.25                          20110801            13.375
   3217          16330175                              1.00E+17          2.25                          20110701             13.75
   3218          16330178                              1.00E+17          2.25                          20110701              12.5
   3219          16330206                              1.00E+17          2.25                          20110701             12.75
   3220          16330252                                                2.25                          20110701            13.375
   3221          16330304                              1.00E+17          2.25                          20110701             13.75
   3222          16330322                              1.00E+17          2.25                          20110801            13.125
   3223          16331335                              1.00E+17          2.25                          20110701              12.5
   3224          16331349                              1.00E+17          2.25                          20110701            13.125
   3225          16329804                              1.00E+17          2.25                          20110601            11.875
   3226          16329809                              1.00E+17          2.25                          20110601            12.875
   3227          16329815                              1.00E+17          2.25                          20110601                13
   3228          16329826                              1.00E+17          2.25                          20110601            11.375
   3229          16329835                              1.00E+17          2.25                          20110801             12.75
   3230          16359642                              1.00E+17         2.375                          20080801             13.75
   3231          16359711                              1.00E+17          2.25                          20110801             13.25
   3232          16357892                              1.00E+17          2.25                          20110801            12.375
   3233          15500963                              1.00E+17          2.25                          20100801            10.875
   3234          16349167                              1.00E+17          2.25                          20110801              13.5
   3235          16349170                              1.00E+17          2.25                          20110901            12.875
   3236          16107162                              1.00E+17          2.25                          20110601            12.375
   3237          16329765                              1.00E+17             5                          20090501             14.25
   3238          16163522                              1.00E+17          2.25                          20110801              13.5
   3239          16329746                              1.00E+17          2.25                          20110701             11.75
   3240          16329714                              1.00E+17          2.75                          20110601            13.875
   3241          16329744                              1.00E+17          2.25                          20110701            11.375
   3242          16329666                              1.00E+17          2.25                          20110701              13.5
   3243          16329703                              1.00E+17          2.25                          20110701              11.5
   3244          16340397                              1.00E+17          2.25                          20110601            11.375
   3245          16386454                              1.00E+17          2.25                          20160101             10.75
   3246          16386458                              1.00E+17          2.25                          20160701             11.75
   3247          16370125                              1.00E+17          2.25                          20110701              11.5
   3248          16370126                              1.00E+17          2.25                          20110701                12
   3249          16370129                              1.00E+17          2.25                          20110701            11.625
   3250          16326931                              1.00E+17          2.25                          20110701              12.5
   3251          16326915                                                2.25                          20110701            13.125
   3252          16326918                              1.00E+17          2.25                          20110801             13.25
   3253          16326847                              1.00E+17          2.25                          20110701                13
   3254          16326872                              1.00E+17          2.25                          20110701              13.5
   3255          16326773                              1.00E+17          2.25                          20110701              12.5
   3256          16326290                              1.00E+17          2.25                          20090801            12.375
   3257          16326306                              1.00E+17          2.25                          20110701            11.625
   3258          16326318                              1.00E+17          2.25                          20090801            12.375
   3259          16326387                              1.00E+17          2.25                          20110701            13.375
   3260          16326510                              1.00E+17          2.25                          20110701            11.875
   3261          16301280                              1.00E+17          2.25                          20110601              11.5
   3262          16301292                              1.00E+17          2.25                          20160601              12.5
   3263          16301326                              1.00E+17          2.25                          20110801             13.25
   3264          16301394                              1.00E+17          2.25                          20110601              12.5
   3265          16339529                              1.00E+17          2.25                          20110801              12.5
   3266          16339581                              1.00E+17          2.25                          20110701            12.875
   3267          16339596                              1.00E+17          2.25                          20110701             12.25
   3268          16339602                              1.00E+17          2.25                          20110701            13.375
   3269          16339612                              1.00E+17          2.25                          20110701             12.75
   3270          16339624                              1.00E+17          2.25                          20090701            12.875
   3271          16301193                              1.00E+17          2.25                          20110601                12
   3272          16301231                              1.00E+17          2.25                          20110601             11.25
   3273          16340396                              1.00E+17          2.25                          20110501             12.25
   3274          14900605                              1.00E+17          2.25                          20091101            11.625
   3275          14908744                              1.00E+17          2.25                          20091101              10.5
   3276          15328185                              1.00E+17          2.25                          20100101             12.75
   3277          16061702                              1.00E+17          2.25                          20110301                12
   3278          16058202                              1.00E+17          2.25                          20110601            12.375
   3279          15388357                              1.00E+17          2.25                          20100501            10.375
   3280          16347225                              1.00E+17          2.25                          20110801              12.5
   3281          16347254                              1.00E+17          2.25                          20110901             13.75
   3282          16347183                                                2.25                          20110801              13.5
   3283          16342646                              1.00E+17          2.25                          20110801            12.625
   3284          16342784                              1.00E+17          2.25                          20110801             13.75
   3285          16342796                              1.00E+17          2.25                          20110801              13.5
   3286          16343580                              1.00E+17          2.25                          20110801             12.75
   3287          16343611                              1.00E+17          2.25                          20110801            12.625
   3288          16343621                              1.00E+17          2.25                          20110801            12.625
   3289          16343482                                                2.25                          20110801             13.75
   3290          16343639                              1.00E+17          2.25                          20110801             13.75
   3291          16343668                              1.00E+17          2.25                          20110801            11.875
   3292          16343689                              1.00E+17          2.25                          20110901            13.375
   3293          16343697                              1.00E+17          2.25                          20110801             13.75
   3294          16345624                              1.00E+17          2.25                          20160701                14
   3295          16370684                              1.00E+17          2.25                          20160601              11.5
   3296          16370687                              1.00E+17          2.25                          20160701            11.875
   3297          16406998                              1.00E+17          2.25                          20110801                13
   3298          16407002                              1.00E+17          2.25                          20110801            12.875
   3299          16406938                              1.00E+17          2.25                          20110801            12.375
   3300          16407016                              1.00E+17          2.25                          20110801            13.125
   3301          16407045                              1.00E+17          2.25                          20110601                13
   3302          16407048                              1.00E+17          2.25                          20110801            13.625
   3303          16406901                              1.00E+17          2.25                          20110801            12.125
   3304          16406903                              1.00E+17          2.25                          20110801              13.5
   3305          16406917                              1.00E+17          2.25                          20110801            13.625
   3306          16406922                              1.00E+17          2.25                          20110801            12.375
   3307          16406859                              1.00E+17          2.25                          20110801             13.25
   3308          16406870                              1.00E+17          2.25                          20110801              13.5
   3309          16406880                              1.00E+17          2.25                          20110801             12.75
   3310          16406834                              1.00E+17          2.25                          20090801            12.875
   3311          16405630                              1.00E+17          2.25                          20110801              13.5
   3312          16405637                              1.00E+17          2.25                          20110701            12.625
   3313          16405811                              1.00E+17          2.25                          20110801             13.75
   3314          16405941                              1.00E+17          2.25                          20110801              13.5
   3315          16405970                              1.00E+17          2.25                          20110801                13
   3316          16405723                              1.00E+17          2.25                          20110801            13.875
   3317          16405729                              1.00E+17          2.25                          20110901            12.875
   3318          16405570                              1.00E+17          2.25                          20110801            13.125
   3319          16405574                              1.00E+17          2.25                          20110801            14.875
   3320          16405595                              1.00E+17          2.25                          20160701                12
   3321          16405518                              1.00E+17          2.25                          20090801            12.875
   3322          16405470                              1.00E+17          2.25                          20110801            13.625
   3323          16405406                              1.00E+17          2.25                          20110701             12.75
   3324          16405417                              1.00E+17          2.75                          20110701            13.375
   3325          16405421                              1.00E+17          2.75                          20110801             13.75
   3326          16405427                              1.00E+17          2.25                          20110701              13.5
   3327          16405429                              1.00E+17          2.25                          20110701              13.5
   3328          16405431                              1.00E+17          2.25                          20110701              13.5
   3329          16405435                              1.00E+17          2.75                          20110701             12.75
   3330          16405450                              1.00E+17          2.25                          20110701            12.875
   3331          16405359                              1.00E+17          2.25                          20110801            13.875
   3332          16404439                              1.00E+17          2.25                          20110701            13.875
   3333          16405335                              1.00E+17          2.75                          20110801            13.625
   3334          16404441                              1.00E+17          2.25                          20110701            12.125
   3335          16404449                              1.00E+17          2.25                          20110801                13
   3336          16404462                              1.00E+17          2.25                          20110801             13.25
   3337          16404531                              1.00E+17          2.25                          20110801            13.625
   3338          16369878                              1.00E+17          2.25                          20110701             12.25
   3339          16369879                              1.00E+17          2.25                          20110701                12
   3340          16370630                              1.00E+17          2.25                          20160701            11.375
   3341          16370632                              1.00E+17          2.75                          20160701              12.5
   3342          16399602                              1.00E+17          2.25                          20151101            12.875
   3343          16399605                              1.00E+17          2.25                          20160601              11.5
   3344          16399606                              1.00E+17          2.25                          20160701            11.875
   3345          16369885                              1.00E+17          2.25                          20110701              12.5
   3346          16369886                              1.00E+17          2.25                          20110701            11.875
   3347          16369888                              1.00E+17          2.25                          20110701              12.5
   3348          16399610                              1.00E+17          2.25                          20160801              11.5
   3349          16399613                              1.00E+17          2.25                          20160601             11.25
   3350          16369891                              1.00E+17          2.25                          20110701            12.375
   3351          16399618                              1.00E+17          2.25                          20160801            11.625
   3352          16399623                              1.00E+17          2.25                          20160701             11.75
   3353          16399626                              1.00E+17          2.25                          20160801            11.625
   3354          16399627                              1.00E+17          2.25                          20160801            11.875
   3355          16399628                              1.00E+17          2.25                          20160801                12
   3356          16322686                              1.00E+17          2.25                          20110601            12.375
   3357          16322689                              1.00E+17          2.25                          20110601            12.125
   3358          16369475                              1.00E+17          2.25                          20110701                12
   3359          16369478                              1.00E+17          2.25                          20110701             12.25
   3360          16370239                              1.00E+17          2.25                          20110701            11.625
   3361          16322698                              1.00E+17          2.25                          20110601            11.875
   3362          16369480                              1.00E+17          2.25                          20110701            12.125
   3363          16322699                              1.00E+17          2.25                          20110601              11.5
   3364          16369809                              1.00E+17          2.25                          20110701            11.875
   3365          16369942                              1.00E+17          2.25                          20110701            11.875
   3366          16369943                              1.00E+17          2.25                          20110701              11.5
   3367          16371441                              1.00E+17          2.25                          20160701             11.75
   3368          16371442                              1.00E+17          2.25                          20160701              11.5
   3369          16371457                              1.00E+17          2.25                          20160701            11.625
   3370          15387593                              1.00E+17          2.25                          20100501            11.125
   3371          16300959                              1.00E+17          2.25                          20110601             12.25
   3372          16300988                              1.00E+17          2.25                          20110701            12.625
   3373          16300853                              1.00E+17          2.25                          20110601            11.875
   3374          16371070                              1.00E+17          2.25                          20160701            11.375
   3375          16371071                              1.00E+17          2.25                          20160601            10.875
   3376          16370182                              1.00E+17          2.25                          20110701              11.5
   3377          16371235                              1.00E+17          2.25                          20160701             11.75
   3378          16370185                              1.00E+17          2.25                          20110701              12.5
   3379          16322679                              1.00E+17          2.25                          20110601            12.375
   3380          16370220                              1.00E+17          2.25                          20110701                12
   3381          16370228                              1.00E+17          2.25                          20110701                12
   3382          16322682                              1.00E+17          2.25                          20110601             11.25
   3383          16370229                              1.00E+17          2.25                          20110701             11.75
   3384          16322660                              1.00E+17          2.25                          20110601            12.125
   3385          16322662                              1.00E+17          2.25                          20110601             11.25
   3386          16322665                              1.00E+17          2.25                          20110601            11.875
   3387          16322666                              1.00E+17          2.25                          20110601             12.25
   3388          16322668                              1.00E+17          2.25                          20110601            11.875
   3389          16370212                              1.00E+17          2.25                          20110701            10.875
   3390          16370218                              1.00E+17          2.25                          20110701             11.25
   3391          16322650                              1.00E+17          2.25                          20110601             11.25
   3392          16322651                              1.00E+17          2.25                          20110601            11.375
   3393          16322652                              1.00E+17          2.25                          20110601            12.375
   3394          16322653                              1.00E+17          2.25                          20110601            11.875
   3395          16322656                              1.00E+17          2.25                          20110601            11.875
   3396          16322658                              1.00E+17          2.25                          20110601              11.5
   3397          16322659                              1.00E+17          2.25                          20110601             11.75
   3398          16386519                              1.00E+17          2.25                          20160701                12
   3399          16322642                              1.00E+17          2.25                          20110601                12
   3400          16322647                              1.00E+17          2.25                          20110601             11.75
   3401          16369435                              1.00E+17          2.25                          20110701                11
   3402          16369086                              1.00E+17          2.25                          20110601            11.875
   3403          16322620                              1.00E+17          2.25                          20110601                11
   3404          16322621                              1.00E+17          2.25                          20110601             11.75
   3405          16322625                              1.00E+17          2.25                          20110601            12.125
   3406          16322626                              1.00E+17          2.25                          20110601            11.625
   3407          16322627                              1.00E+17          2.25                          20110601            11.375
   3408          16386501                              1.00E+17          2.25                          20160701            11.625
   3409          16322628                              1.00E+17          2.25                          20110601             11.75
   3410          16322634                              1.00E+17          2.25                          20110601              11.5
   3411          16322636                              1.00E+17          2.25                          20110601            11.875
   3412          16386510                              1.00E+17          2.25                          20160701              11.5
   3413          16322637                              1.00E+17          2.25                          20110601             11.75
   3414          16322638                              1.00E+17          2.25                          20110601            11.875
   3415          16386515                              1.00E+17          2.25                          20160701             11.75
   3416          16340410                              1.00E+17          2.25                          20110601             11.75
   3417          16340415                              1.00E+17          2.25                          20110601              11.5
   3418          16340416                              1.00E+17          2.25                          20110601                11
   3419          16340418                              1.00E+17          2.25                          20110701            12.125
   3420          16369063                              1.00E+17          2.25                          20110701            11.125
   3421          16340425                              1.00E+17          2.25                          20110601                12
   3422          16322608                              1.00E+17          2.25                          20110601            12.125
   3423          16340428                              1.00E+17          2.25                          20110701            11.875
   3424          16322609                              1.00E+17          2.25                          20110601            11.125
   3425          16322610                              1.00E+17          2.25                          20110501                12
   3426          16322611                              1.00E+17          2.25                          20110501            11.875
   3427          16322613                              1.00E+17          2.25                          20110601            11.875
   3428          16322614                              1.00E+17          2.25                          20110501            11.125
   3429          16340435                              1.00E+17          2.25                          20110701              12.5
   3430          16322615                              1.00E+17          2.25                          20110601            11.875
   3431          16322617                              1.00E+17          2.25                          20110501            11.875
   3432          16322618                              1.00E+17          2.25                          20110501            11.625
   3433          16369405                              1.00E+17          2.25                          20110701              11.5
   3434          16369407                              1.00E+17          2.25                          20110701              10.5
   3435          16369048                              1.00E+17          2.25                          20110701              11.5
   3436          16369869                              1.00E+17          2.25                          20110701             11.75
   3437          16316515                              1.00E+17          2.25                          20110801             12.25
   3438          16318813                              1.00E+17          2.25                          20090801             13.25
   3439          16331233                              1.00E+17          2.25                          20110801            12.375
   3440          16331285                              1.00E+17          2.25                          20110801            12.875
   3441          16331312                              1.00E+17          2.25                          20110801            12.625
   3442          16323706                              1.00E+17          2.25                          20090701            12.625
   3443          16335936                              1.00E+17          2.25                          20110801            12.625
   3444          16327099                              1.00E+17          2.25                          20110901              13.5
   3445          16340045                              1.00E+17          2.25                          20110801            13.125
   3446          16339959                              1.00E+17          2.25                          20110701             13.25
   3447          16342630                              1.00E+17          2.25                          20110701            12.125
   3448          16331189                              1.00E+17          2.25                          20110701              12.5
   3449          16347123                                                2.25                          20110701            12.125
   3450          16347124                                                2.25                          20110701             12.25
   3451          16347125                                                2.25                          20110701                12
   3452          16347126                                                2.25                          20110701            12.375
   3453          16347128                                                2.25                          20110701            12.875
   3454          16347129                                                2.25                          20110701            12.625
   3455          16347130                                                2.25                          20110701             11.75
   3456          16347133                                                2.25                          20110701                12
   3457          16347134                                                2.25                          20110701              12.5
   3458          16305711                              1.00E+17          2.25                          20110701            12.875
   3459          16302862                              1.00E+17          2.75                          20070301                12
   3460          16302863                              1.00E+17          1.75                          20061001                12
   3461          16316362                              1.00E+17          2.25                          20110701                12
   3462          16347113                                                2.25                          20110701                12
   3463          16347114                                                2.25                          20110701              12.5
   3464          16347115                                                2.25                          20110701            11.875
   3465          16347116                                                2.25                          20110701              12.5
   3466          16347117                                                2.25                          20110701             11.75
   3467          16347118                                                2.25                          20110701             11.75
   3468          16347119                                                2.25                          20110701            12.125
   3469          16347120                                                2.25                          20110701            11.875
   3470          16347121                                                2.25                          20110701              13.5
   3471          16347122                                                2.25                          20110701             12.75
   3472          16347107                                                2.25                          20110701            12.375
   3473          16347108                                                2.25                          20110701            12.125
   3474          16347109                                                2.25                          20110701            13.125
   3475          16347110                                                2.25                          20110701            11.875
   3476          16347112                                                2.25                          20110801            11.875
   3477          16347095                                                2.25                          20110701            12.875
   3478          16347096                                                2.25                          20110701            12.375
   3479          16347098                                                2.25                          20110701            13.375
   3480          16347099                                                2.25                          20110701             12.75
   3481          16347100                                                2.25                          20110701            12.375
   3482          16347101                                                2.25                          20110801            12.625
   3483          16347102                                                2.25                          20110701            11.875
   3484          16347103                                                2.25                          20110701            12.875
   3485          16347104                                                2.25                          20110801            12.125
   3486          16347106                                                2.25                          20110801            11.875
   3487          16303380                              1.00E+17          2.25                          20110801              13.5
   3488          16193258                              1.00E+17          2.25                          20110601                12
   3489          16293039                              1.00E+17          2.25                          20110701            11.875
   3490          16294932                              1.00E+17          2.25                          20110701            12.125
   3491          16297754                              1.00E+17          2.25                          20110701                12
   3492          16297763                              1.00E+17          2.25                          20110701              12.5
   3493          16297794                              1.00E+17          2.25                          20110801              13.5
   3494          16295052                              1.00E+17          2.25                          20110701              12.5
   3495          16302139                              1.00E+17          2.25                          20110701             12.25
   3496          16247683                              1.00E+17          2.25                          20110701                12
   3497          16247713                              1.00E+17          2.25                          20110701              12.5
   3498          16290464                              1.00E+17          2.25                          20160701            13.125
   3499          16239674                              1.00E+17          2.25                          20110701                12
   3500          16239689                              1.00E+17          2.25                          20110701            12.375
   3501          16243509                              1.00E+17          2.25                          20110701              12.5
   3502          16243551                              1.00E+17          2.25                          20110601            12.125
   3503          16243564                              1.00E+17          2.25                          20110701            12.375
   3504          16192552                              1.00E+17          2.25                          20110601             12.25
   3505          16192569                              1.00E+17          2.25                          20110601             12.25
   3506          16246080                              1.00E+17          2.25                          20110601             11.75
   3507          16246092                              1.00E+17          2.25                          20110601             12.25
   3508          16246155                              1.00E+17          2.25                          20110701            12.375
   3509          16246157                              1.00E+17          2.25                          20110701              11.5
   3510          16234769                              1.00E+17          2.25                          20110601            11.875
   3511          16068217                              1.00E+17          2.25                          20110301            11.125
   3512          16234773                              1.00E+17          2.25                          20110701            12.375
   3513          16292048                              1.00E+17          2.25                          20080501            12.125
   3514          16292049                              1.00E+17          2.25                          20070501              13.5
   3515          16292050                              1.00E+17          2.25                          20070501             13.25
   3516          16292051                              1.00E+17          2.25                          20070501            13.375
   3517          16292052                              1.00E+17             5                          20080501            11.875
   3518          16292053                              1.00E+17          2.25                          20090501            12.375
   3519          16292054                              1.00E+17          2.25                          20080501             12.25
   3520          16292056                              1.00E+17          2.25                          20090501             12.75
   3521          16292057                              1.00E+17          2.25                          20070501            12.625
   3522          16292059                              1.00E+17          2.25                          20070501                11
   3523          16292060                              1.00E+17          2.25                          20070501                11
   3524          16292062                              1.00E+17          2.25                          20090501             12.25
   3525          16292063                              1.00E+17          2.25                          20070501             12.75
   3526          16292065                              1.00E+17          2.25                          20080501            11.625
   3527          16292067                              1.00E+17          2.25                          20070501            13.375
   3528          16292068                              1.00E+17          2.25                          20070501              12.5
   3529          16292069                              1.00E+17          2.25                          20070501                11
   3530          16292073                              1.00E+17          2.25                          20070601                11
   3531          16292074                              1.00E+17          2.25                          20080501            12.875
   3532          16292075                              1.00E+17          2.25                          20070501              13.5
   3533          16292076                              1.00E+17          2.25                          20090601             12.75
   3534          16292077                              1.00E+17          2.25                          20090501             12.25
   3535          16292079                              1.00E+17          2.25                          20080501                13
   3536          16292080                              1.00E+17          2.25                          20080501                13
   3537          16292081                              1.00E+17          2.25                          20070501                11
   3538          16292083                              1.00E+17          2.25                          20070501            12.875
   3539          16292085                              1.00E+17          2.25                          20070501              13.5
   3540          16292086                              1.00E+17          2.25                          20070501              12.5
   3541          16292087                              1.00E+17          2.25                          20070601                11
   3542          16292088                              1.00E+17          2.25                          20070501              13.5
   3543          16292089                              1.00E+17             3                          20061001                12
   3544          16292091                              1.00E+17          2.25                          20070501                11
   3545          16292092                              1.00E+17          2.25                          20090501            12.375
   3546          16292093                              1.00E+17          2.25                          20090501             12.75
   3547          16292094                              1.00E+17          2.25                          20070501                11
   3548          16292095                              1.00E+17             5                          20080501                13
   3549          16292096                              1.00E+17          2.25                          20070501                11
   3550          16292097                              1.00E+17          2.25                          20090601              12.5
   3551          16292098                              1.00E+17          2.25                          20070501              13.5
   3552          16292100                              1.00E+17          2.25                          20070501            12.875
   3553          16292101                              1.00E+17          2.25                          20070501             13.25
   3554          16292102                              1.00E+17          2.25                          20090501            12.125
   3555          16292103                              1.00E+17          2.25                          20080501            12.875
   3556          16292104                              1.00E+17          2.25                          20070501                11
   3557          16292105                              1.00E+17          2.25                          20090501             12.25
   3558          16292106                              1.00E+17          2.25                          20070501            13.375
   3559          16292107                              1.00E+17          2.25                          20070501              13.5
   3560          16292108                              1.00E+17          3.25                          20090501            12.125
   3561          16292110                              1.00E+17          2.25                          20070501            12.625
   3562          16292111                              1.00E+17          2.25                          20090501              12.5
   3563          16292113                              1.00E+17          2.25                          20070601             13.25
   3564          16292114                              1.00E+17         4.125                          20061001                12
   3565          16292115                              1.00E+17          2.25                          20070501            12.875
   3566          16292116                              1.00E+17          3.25                          20090601            11.875
   3567          16292118                              1.00E+17          2.25                          20080501            12.875
   3568          16292119                              1.00E+17          2.25                          20080501                13
   3569          16292120                              1.00E+17          2.25                          20070601            12.375
   3570          16292121                              1.00E+17          2.25                          20090501             12.25
   3571          16292122                              1.00E+17          2.25                          20070601             13.25
   3572          16292123                              1.00E+17          2.25                          20070601             13.25
   3573          16292124                              1.00E+17          2.25                          20070501            13.375
   3574          16292125                              1.00E+17          2.25                          20080501                12
   3575          16292127                              1.00E+17          2.25                          20070501             13.25
   3576          16292128                              1.00E+17         2.625                          20090601            13.375
   3577          16292129                              1.00E+17          2.25                          20070501                11
   3578          16292130                              1.00E+17          2.25                          20070501              13.5
   3579          16292131                              1.00E+17          3.35                          20090501            13.475
   3580          16292132                              1.00E+17          2.25                          20080501            11.875
   3581          16292133                              1.00E+17          2.25                          20070501                13
   3582          16292134                              1.00E+17          2.25                          20090501            13.375
   3583          16292135                              1.00E+17           2.5                          20070601             12.25
   3584          16292136                              1.00E+17          2.25                          20090601            12.625
   3585          16292137                              1.00E+17          2.25                          20070501             13.25
   3586          16292139                              1.00E+17          2.25                          20070601             12.75
   3587          16292140                              1.00E+17          2.25                          20090501             11.75
   3588          16292141                              1.00E+17          2.25                          20090601            11.625
   3589          16292142                              1.00E+17         4.625                          20061001                12
   3590          16292143                              1.00E+17          2.25                          20070501                13
   3591          16292144                              1.00E+17          2.25                          20090501            12.125
   3592          16292145                              1.00E+17          2.25                          20090501                13
   3593          16292146                              1.00E+17          3.25                          20090601             12.75
   3594          16292147                              1.00E+17          2.25                          20090501             12.25
   3595          16292148                              1.00E+17          2.25                          20070601             12.75
   3596          16292149                              1.00E+17         3.875                          20061001                12
   3597          16292150                              1.00E+17          2.25                          20090501             12.25
   3598          16292151                              1.00E+17          2.25                          20090501              12.5
   3599          16292152                              1.00E+17          2.25                          20090601            12.125
   3600          16292153                              1.00E+17          2.25                          20070601              13.5
   3601          16292154                              1.00E+17          2.25                          20090601                12
   3602          16292155                              1.00E+17          2.25                          20070501              13.5
   3603          16292156                              1.00E+17          2.25                          20090601            12.625
   3604          16292157                              1.00E+17          2.25                          20070601            13.375
   3605          16292158                                                2.25                          20070501                11
   3606          16292159                              1.00E+17           2.5                          20090501            12.375
   3607          16292160                              1.00E+17          2.25                          20090501              12.5
   3608          16292026                              1.00E+17          2.25                          20090501            12.625
   3609          16292027                              1.00E+17          2.25                          20070501            12.375
   3610          16292028                              1.00E+17          2.25                          20090501            12.125
   3611          16292029                              1.00E+17          2.25                          20070501            12.375
   3612          16292030                              1.00E+17          2.25                          20090501             12.25
   3613          16292031                              1.00E+17          2.25                          20070501              13.5
   3614          16292032                              1.00E+17          2.25                          20070601             13.25
   3615          16292033                              1.00E+17          2.25                          20090501            11.875
   3616          16292034                              1.00E+17         3.125                          20061001                12
   3617          16292035                              1.00E+17          2.25                          20090601             11.75
   3618          16292037                              1.00E+17          2.25                          20070501            13.375
   3619          16292038                              1.00E+17          2.25                          20070501            13.375
   3620          16292039                              1.00E+17          2.25                          20070501            12.875
   3621          16292040                              1.00E+17          2.25                          20080501             12.25
   3622          16292041                              1.00E+17          2.25                          20090501            12.625
   3623          16292042                              1.00E+17           4.5                          20061001                12
   3624          16292043                              1.00E+17          2.25                          20070501            13.375
   3625          16292045                              1.00E+17          2.25                          20070501                11
   3626          16292047                              1.00E+17          2.25                          20090501              12.5
   3627          16225690                                                2.25                          20110601              12.5
   3628          16225795                              1.00E+17          2.25                          20110601                12
   3629          16225836                              1.00E+17          2.25                          20110601            12.375
   3630          16227804                              1.00E+17          2.25                          20110701             12.25
   3631          16227812                              1.00E+17          2.25                          20110701             11.75
   3632          16227902                              1.00E+17          2.25                          20160701                13
   3633          16227908                              1.00E+17          2.25                          20110601             11.75
   3634          16227938                              1.00E+17          2.25                          20110701            12.125
   3635          16229941                              1.00E+17          2.25                          20110601              12.5
   3636          16229961                              1.00E+17          2.25                          20110601            11.875
   3637          16229980                              1.00E+17          2.25                          20110601            12.125
   3638          16230019                              1.00E+17          2.25                          20110601            11.875
   3639          16230047                              1.00E+17          2.25                          20110601             12.25
   3640          16231395                              1.00E+17          2.25                          20110601            11.875
   3641          16231446                              1.00E+17          2.25                          20110601            12.375
   3642          16231347                              1.00E+17          2.25                          20110601            11.125
   3643          16231550                              1.00E+17          2.25                          20110701            11.875
   3644          16233102                              1.00E+17          2.25                          20110601            12.375
   3645          16233278                              1.00E+17          2.25                          20110601             11.75
   3646          16233284                              1.00E+17          2.25                          20110701             11.75
   3647          16300505                              1.00E+17          2.25                          20110701            12.375
   3648          16300551                              1.00E+17          2.25                          20110601             12.25
   3649          16300587                              1.00E+17          2.25                          20110601            12.375
   3650          16300625                              1.00E+17          2.25                          20110601             11.75
   3651          16300275                              1.00E+17          2.25                          20110601              12.5
   3652          16300324                              1.00E+17          2.25                          20110601              11.5
   3653          16300328                              1.00E+17          2.25                          20110601            11.875
   3654          16300337                              1.00E+17          2.25                          20110601              11.5
   3655          16300339                              1.00E+17          2.25                          20110601            11.875
   3656          16300346                              1.00E+17          2.25                          20110601            11.625
   3657          16300347                              1.00E+17          2.25                          20110601             11.75
   3658          16300435                                                2.25                          20160601                12
   3659          16300449                              1.00E+17          2.25                          20110701            12.875
   3660          16300454                              1.00E+17          2.25                          20160601             11.75
   3661          16300395                              1.00E+17          2.25                          20110601            12.875
   3662          16300426                              1.00E+17          2.25                          20110701                13
   3663          16300157                              1.00E+17          2.25                          20110701            12.625
   3664          16300162                              1.00E+17          2.25                          20110501                13
   3665          16300165                              1.00E+17          2.75                          20110501              12.5
   3666          16300175                              1.00E+17          2.75                          20110501              13.5
   3667          16300184                                                2.25                          20110601            11.875
   3668          16300213                              1.00E+17          2.25                          20110601            12.625
   3669          16300223                                                2.25                          20110601            12.625
   3670          16300245                              1.00E+17          2.25                          20110701            12.625
   3671          16296833                              1.00E+17          2.25                          20110601            11.875
   3672          16296841                              1.00E+17          2.25                          20110601             12.25
   3673          16296906                              1.00E+17          2.25                          20110701            11.875
   3674          16296910                              1.00E+17          2.25                          20160601                12
   3675          16296963                              1.00E+17          2.25                          20110601            11.875
   3676          16296999                              1.00E+17          2.25                          20110601            12.375
   3677          16297005                              1.00E+17          2.25                          20110701            12.625
   3678          16297010                              1.00E+17          2.25                          20110601            13.375
   3679          16297016                              1.00E+17          2.25                          20110701             12.25
   3680          16297046                              1.00E+17          2.25                          20110601            11.875
   3681          16297054                              1.00E+17          2.25                          20110601             11.75
   3682          16297056                              1.00E+17          2.25                          20110601            11.875
   3683          16297071                              1.00E+17          2.25                          20110601             12.25
   3684          16297079                              1.00E+17          2.25                          20110601            12.375
   3685          16297098                              1.00E+17          2.25                          20110601            12.125
   3686          16297152                              1.00E+17          2.25                          20110601            12.125
   3687          16297160                              1.00E+17          2.25                          20110701            12.375
   3688          16297186                              1.00E+17          2.25                          20110601             12.25
   3689          16296455                                                2.25                          20110601             12.25
   3690          16296457                                                2.25                          20110601            12.125
   3691          16296561                              1.00E+17          2.75                          20110501            13.375
   3692          16296572                              1.00E+17          2.75                          20110601            13.125
   3693          16296575                              1.00E+17          2.25                          20110601            12.375
   3694          16296583                              1.00E+17          2.25                          20110701              13.5
   3695          16296606                                                2.25                          20110701              12.5
   3696          16296653                              1.00E+17          2.25                          20110501             12.25
   3697          16296654                              1.00E+17          2.25                          20110501            12.125
   3698          16296670                              1.00E+17          2.25                          20110501            12.625
   3699          16296678                              1.00E+17          2.25                          20110601            12.625
   3700          16296691                              1.00E+17          2.25                          20110501              12.5
   3701          16296730                              1.00E+17          2.25                          20110601            12.375
   3702          16296731                              1.00E+17          2.25                          20110601            12.625
   3703          16296735                              1.00E+17          2.25                          20110501             12.25
   3704          16296741                              1.00E+17          2.25                          20110501            12.125
   3705          16296745                              1.00E+17          2.25                          20110501            12.375
   3706          16296766                              1.00E+17          2.25                          20110501            12.375
   3707          16296767                              1.00E+17          2.25                          20110501            12.375
   3708          16296768                              1.00E+17          2.25                          20110501                12
   3709          16296807                              1.00E+17          2.25                          20110601                12
   3710          16296824                              1.00E+17          2.25                          20110601            12.375
   3711          16295669                              1.00E+17          2.25                          20090801            13.875
   3712          16295805                              1.00E+17          2.25                          20110701                14
   3713          16295823                              1.00E+17          2.25                          20110701              12.5
   3714          16295920                              1.00E+17          2.25                          20110701            13.375
   3715          16295922                              1.00E+17          2.25                          20110701              12.5
   3716          16295362                              1.00E+17          2.25                          20110601            11.625
   3717          16295405                              1.00E+17          2.75                          20110601            13.125
   3718          16295420                              1.00E+17          2.25                          20110601                11
   3719          16295460                              1.00E+17          2.25                          20110601            12.375
   3720          16295470                              1.00E+17          2.25                          20110601            11.625
   3721          16295472                              1.00E+17          2.25                          20110701             11.25
   3722          16295487                              1.00E+17          2.25                          20110601             12.25
   3723          16295494                              1.00E+17          2.25                          20110701            12.625
   3724          16295554                              1.00E+17          2.25                          20110601             11.75
   3725          16295560                              1.00E+17          2.25                          20110601                12
   3726          16295574                              1.00E+17          2.25                          20090701            13.875
   3727          16295617                              1.00E+17          2.25                          20110701            12.625
   3728          16295621                              1.00E+17          2.25                          20090701            13.875
   3729          16295625                              1.00E+17          2.25                          20110701            12.625
   3730          16295171                              1.00E+17          2.25                          20110601            11.875
   3731          16295175                              1.00E+17          2.25                          20110601                12
   3732          16295223                              1.00E+17          2.25                          20110601            11.875
   3733          16295226                              1.00E+17          2.25                          20110801              13.5
   3734          16295282                              1.00E+17          2.25                          20110601            12.125
   3735          16295302                              1.00E+17          2.25                          20110701             12.25
   3736          16295312                              1.00E+17          2.25                          20110601            11.375
   3737          16295315                              1.00E+17          2.75                          20110501            13.125
   3738          16295323                              1.00E+17          2.25                          20110601             13.25
   3739          16295078                              1.00E+17          2.25                          20110601              12.5
   3740          16295096                              1.00E+17          2.25                          20110601            12.375
   3741          16295143                              1.00E+17          2.25                          20110601            12.375
   3742          16295160                              1.00E+17          2.25                          20110701                13
   3743          16295162                              1.00E+17          2.25                          20110701            12.375
   3744          16293951                              1.00E+17          2.25                          20160601              12.5
   3745          16293982                              1.00E+17          2.25                          20110701            12.125
   3746          16293992                              1.00E+17          2.25                          20110601            12.375
   3747          16294046                              1.00E+17          2.25                          20110601            12.375
   3748          16293778                              1.00E+17          2.25                          20110601              12.5
   3749          16293793                              1.00E+17          2.25                          20110601            11.875
   3750          16293803                              1.00E+17          2.25                          20110601            12.375
   3751          16293808                              1.00E+17          2.25                          20090601             14.25
   3752          16293820                              1.00E+17          2.25                          20110701            13.375
   3753          16293840                              1.00E+17          2.25                          20160601             13.25
   3754          16293844                              1.00E+17          2.25                          20110601             11.75
   3755          16293873                                                2.25                          20110701            12.625
   3756          16293903                              1.00E+17          2.25                          20110601                12
   3757          16293909                              1.00E+17          2.25                          20110601              12.5
   3758          16293926                              1.00E+17          2.25                          20110601              12.5
   3759          16293522                              1.00E+17          2.25                          20160601            11.875
   3760          16293607                              1.00E+17          2.25                          20110701            12.375
   3761          16293632                              1.00E+17          2.25                          20110701            12.625
   3762          16293638                              1.00E+17          2.25                          20110701            12.875
   3763          16293699                              1.00E+17          2.25                          20110601             12.25
   3764          16102369                              1.00E+17          2.25                          20110701             13.75
   3765          16358933                              1.00E+17          2.25                          20110701             12.75
   3766          16358939                              1.00E+17          2.25                          20110701            13.625
   3767          16358947                              1.00E+17          2.25                          20160801            13.875
   3768          16357995                              1.00E+17          2.25                          20110701             13.75
   3769          16358974                              1.00E+17          2.25                          20110701            13.125
   3770          16358982                              1.00E+17          2.25                          20110701            13.125
   3771          16358013                              1.00E+17          2.25                          20110801            13.375
   3772          16358063                              1.00E+17          2.25                          20090701             13.25
   3773          16358086                              1.00E+17          2.25                          20110701              12.5
   3774          16358092                              1.00E+17          2.25                          20090701             11.75
   3775          16358094                              1.00E+17          2.25                          20110801              13.5
   3776          16558866                              1.00E+17          2.25                          20110501            11.875
   3777          16371289                              1.00E+17          2.25                          20160701            11.625
   3778          16371297                              1.00E+17          2.25                          20160701             12.25
   3779          16369794                              1.00E+17          2.25                          20110701            11.875
   3780          16371284                              1.00E+17          2.25                          20160701            11.625
   3781          16369752                              1.00E+17          2.25                          20110701                12
   3782          16370192                              1.00E+17          2.25                          20110701              11.5
   3783          16370521                              1.00E+17          2.25                          20160201            11.625
   3784          16371258                              1.00E+17          2.25                          20160701              11.5
   3785          16369774                              1.00E+17          2.25                          20110701             12.25
   3786          16371260                              1.00E+17          2.25                          20160701            12.125
   3787          16370535                              1.00E+17          2.25                          20160701              12.5
   3788          16371266                              1.00E+17          2.25                          20160701             12.25
   3789          16369783                              1.00E+17          2.25                          20110701            11.375
   3790          16371320                              1.00E+17          2.25                          20160701             11.25
   3791          16371324                              1.00E+17          2.25                          20160701            11.875
   3792          16370275                              1.00E+17          2.25                          20110701            11.875
   3793          16368790                              1.00E+17          2.25                          20110601            10.375
   3794          16370284                              1.00E+17          2.25                          20110701             12.25
   3795          16370612                              1.00E+17          2.25                          20160601                12
   3796          16371344                              1.00E+17          2.25                          20160701             11.25
   3797          16370291                              1.00E+17          2.25                          20110701              12.5
   3798          16371347                              1.00E+17          2.25                          20160701            12.125
   3799          16340408                              1.00E+17          2.25                          20110701            11.875
   3800          16386495                              1.00E+17          2.25                          20160701             11.75
   3801          16386496                              1.00E+17          2.25                          20160701                12
   3802          16370164                              1.00E+17          2.25                          20110701            11.625
   3803          16369730                              1.00E+17          2.25                          20110701            12.375
   3804          16371222                              1.00E+17          2.25                          20160701            11.625
   3805          16371223                              1.00E+17          2.25                          20160701             11.25
   3806          16370171                              1.00E+17          2.25                          20110701            11.875
   3807          16371225                              1.00E+17          2.25                          20160701              11.5
   3808          16371226                              1.00E+17          2.25                          20160701              11.5
   3809          16369811                              1.00E+17          2.25                          20110701             12.25
   3810          16369815                              1.00E+17          2.25                          20110701                12
   3811          16369816                              1.00E+17          2.25                          20110701            12.125
   3812          16370250                              1.00E+17          2.25                          20110701             11.75
   3813          16370256                              1.00E+17          2.25                          20110701             12.25
   3814          16386482                              1.00E+17          2.25                          20160701            11.625
   3815          16386483                              1.00E+17          2.25                          20160801                12
   3816          16369718                              1.00E+17          2.25                          20110701            11.875
   3817          16386485                              1.00E+17          2.25                          20160701            11.375
   3818          16369719                              1.00E+17          2.25                          20110701             11.25
   3819          16386489                              1.00E+17          2.25                          20160701            12.625
   3820          16369399                              1.00E+17          2.25                          20110701                12
   3821          16370154                              1.00E+17          2.25                          20110701                11
   3822          16370155                              1.00E+17          2.25                          20110701             11.25
   3823          16371208                              1.00E+17          2.25                          20160701             11.25
   3824          16386490                              1.00E+17          2.25                          20160701            10.375
   3825          16369725                              1.00E+17          2.25                          20110701            11.625
   3826          16386492                              1.00E+17          2.25                          20160701              11.5
   3827          16386493                              1.00E+17          2.25                          20160701                13
   3828          16386494                              1.00E+17          2.25                          20160701                13
   3829          16370145                              1.00E+17          2.25                          20110701             12.25
   3830          16370872                              1.00E+17          2.25                          20160701              11.5
   3831          16370874                              1.00E+17          2.25                          20160601             11.75
   3832          16370875                              1.00E+17          2.25                          20160701             11.75
   3833          16370853                              1.00E+17          2.25                          20160701              11.5
   3834          16371504                              1.00E+17          2.25                          20160701              12.5
   3835          16371512                              1.00E+17          2.25                          20160701            12.125
   3836          16371191                              1.00E+17          2.25                          20160701            12.625
   3837          16370178                              1.00E+17          2.25                          20110701              11.5
   3838          16370179                              1.00E+17          2.25                          20110701                12
   3839          16369741                              1.00E+17          2.25                          20110701             11.75
   3840          16369905                              1.00E+17          2.25                          20110701            12.125
   3841          16358903                              1.00E+17          2.25                          20110801                13
   3842          16371179                              1.00E+17          2.25                          20160701             12.25
   3843          16369694                              1.00E+17          2.25                          20110701            10.875
   3844          16559198                              1.00E+17          2.25                          20110801             11.75
   3845          16559199                              1.00E+17          2.25                          20110801             11.25
   3846          16369579                              1.00E+17          2.25                          20110701             10.75
   3847          16371221                              1.00E+17          2.25                          20160701            11.375
   3848          16370175                              1.00E+17          2.25                          20110701            12.125
   3849          16370176                              1.00E+17          2.25                          20110701            11.625
   3850          16290989                              1.00E+17          2.25                          20110601            12.875
   3851          16291047                                                2.25                          20110601             11.75
   3852          16291091                              1.00E+17          2.25                          20110601             12.25
   3853          16291134                              1.00E+17          2.25                          20110601            11.875
   3854          16291157                              1.00E+17          2.25                          20110601            12.375
   3855          16291191                              1.00E+17          2.25                          20110601             12.25
   3856          16291200                              1.00E+17          2.25                          20110701              11.5
   3857          16291208                              1.00E+17          2.25                          20110701             12.25
   3858          16291272                              1.00E+17          2.25                          20110701             13.25
   3859          16358812                              1.00E+17          2.25                          20110701             12.75
   3860          16358813                              1.00E+17          2.25                          20110701            12.625
   3861          16358815                              1.00E+17          2.25                          20110701            12.875
   3862          16358826                              1.00E+17          2.25                          20110701             13.75
   3863          16290953                              1.00E+17          2.25                          20110601              12.5
   3864          16290986                              1.00E+17          2.25                          20110601             13.25
   3865          16290874                              1.00E+17          2.25                          20110601            13.625
   3866          16290910                                                2.75                          20110601            13.625
   3867          16290934                              1.00E+17          2.25                          20110701            12.375
   3868          16248453                              1.00E+17          2.25                          20110601              11.5
   3869          16290640                              1.00E+17          2.75                          20110301              14.5
   3870          16290552                              1.00E+17          2.25                          20110601             12.25
   3871          16290689                              1.00E+17          2.25                          20160601                13
   3872          16290728                              1.00E+17          2.25                          20160601            12.625
   3873          16290747                              1.00E+17          2.25                          20110401            12.375
   3874          16290750                              1.00E+17          2.25                          20110501            11.875
   3875          16290756                              1.00E+17          2.25                          20110401              12.5
   3876          16290759                              1.00E+17          2.25                          20110501             11.75
   3877          16290760                              1.00E+17          2.25                          20110501            12.625
   3878          16290762                              1.00E+17          2.25                          20110601             12.25
   3879          16290763                              1.00E+17          2.25                          20110601            11.375
   3880          16290765                              1.00E+17          2.25                          20110501            11.875
   3881          16290771                              1.00E+17          2.25                          20110601             11.75
   3882          16290774                              1.00E+17          2.25                          20110601            11.625
   3883          16290781                              1.00E+17          2.25                          20110501            11.375
   3884          16290558                              1.00E+17          2.25                          20110601            12.125
   3885          16290591                              1.00E+17          2.25                          20110601            12.875
   3886          16386499                              1.00E+17          2.25                          20160701             12.75
   3887          16371055                              1.00E+17          2.25                          20160701             11.25
   3888          16371217                              1.00E+17          2.25                          20160701                12
   3889          16369731                              1.00E+17          2.25                          20110701            11.125
   3890          16369732                              1.00E+17          2.25                          20110701             12.25
   3891          16369734                              1.00E+17          2.25                          20110701              12.5
   3892          16559193                              1.00E+17          2.25                          20110801              11.5
   3893          16559194                              1.00E+17          2.25                          20110801             11.75
   3894          16559195                              1.00E+17          2.25                          20110801            11.375
   3895          16369574                              1.00E+17          2.25                          20110701            12.375
   3896          16248010                              1.00E+17          2.25                          20080901            10.625
   3897          16248016                              1.00E+17          2.25                          20110601            13.375
   3898          16248032                              1.00E+17          2.25                          20110601            12.375
   3899          16248043                              1.00E+17          2.25                          20090701            12.375
   3900          16248084                              1.00E+17          2.25                          20110601             12.25
   3901          16248090                              1.00E+17          2.25                          20110601              12.5
   3902          16248125                              1.00E+17          2.25                          20110601            12.125
   3903          16248165                              1.00E+17          2.25                          20110601            12.125
   3904          16248199                              1.00E+17          2.25                          20110601              11.5
   3905          16248233                              1.00E+17          2.25                          20110801             13.25
   3906          16248242                              1.00E+17          2.25                          20110601            13.125
   3907          16248395                              1.00E+17          2.25                          20110701            11.875
   3908          16248413                              1.00E+17          2.25                          20110701            13.125
   3909          16248332                                                2.25                          20110601            12.375
   3910          16349899                              1.00E+17          2.25                          20110701             13.25
   3911          16349907                              1.00E+17          2.25                          20160801                14
   3912          16349915                              1.00E+17          2.25                          20110801            13.625
   3913          16349919                              1.00E+17          2.25                          20110801            13.125
   3914          16349925                              1.00E+17          2.25                          20110701             12.75
   3915          16349939                              1.00E+17          2.25                          20090701             13.75
   3916          16357966                              1.00E+17          2.25                          20110701            13.375
   3917          16358775                              1.00E+17          2.25                          20110701                13
   3918          16357970                              1.00E+17          2.25                          20110701            13.375
   3919          16358799                              1.00E+17          2.25                          20110701            12.625
   3920          16399607                              1.00E+17          2.25                          20160701                12
   3921          16370507                              1.00E+17          2.25                          20160201            12.875
   3922          16371372                              1.00E+17          2.25                          20160701            12.375
   3923          16349832                              1.00E+17          2.25                          20110701            13.125
   3924          16349853                              1.00E+17          2.25                          20110801            12.875
   3925          16349655                              1.00E+17          2.25                          20160701            12.875
   3926          16349688                              1.00E+17          2.25                          20110701              14.5
   3927          16349702                              1.00E+17          2.25                          20110701             12.75
   3928          16349728                              1.00E+17          2.25                          20110701            12.875
   3929          16349750                              1.00E+17          2.25                          20110801              13.5
   3930          16349791                              1.00E+17          2.25                          20110701             13.75
   3931          16349813                              1.00E+17          2.25                          20090701            12.875
   3932          16349477                              1.00E+17          2.25                          20110701            12.375
   3933          16349481                              1.00E+17          2.25                          20110701              13.5
   3934          16349484                              1.00E+17          2.25                          20110701             12.75
   3935          16349487                              1.00E+17          2.25                          20090701            13.875
   3936          16349491                                                2.25                          20110701            12.125
   3937          16349507                              1.00E+17          2.25                          20110701              13.5
   3938          16349540                              1.00E+17          2.25                          20110701            12.625
   3939          16349584                              1.00E+17          2.25                          20110801             13.75
   3940          16349603                              1.00E+17          2.25                          20110701              13.5
   3941          16349611                              1.00E+17          2.25                          20110701              12.5
   3942          16349623                              1.00E+17          2.25                          20110701              13.5
   3943          16235467                              1.00E+17          2.25                          20110601            12.125
   3944          16235301                              1.00E+17          2.25                          20110601              12.5
   3945          16235246                              1.00E+17          2.25                          20110601            11.625
   3946          16235339                              1.00E+17          2.25                          20110601            12.375
   3947          16235149                              1.00E+17          2.25                          20110601            12.375
   3948          16235169                              1.00E+17          2.25                          20110601              12.5
   3949          16235051                              1.00E+17          2.25                          20110701              13.5
   3950          16235064                              1.00E+17          2.25                          20160701             13.75
   3951          16235066                              1.00E+17          2.25                          20160701             13.75
   3952          16235087                              1.00E+17          2.25                          20110601              11.5
   3953          16235095                              1.00E+17          2.25                          20110601             12.25
   3954          16235107                              1.00E+17          2.25                          20110701             12.25
   3955          16233416                              1.00E+17          2.25                          20110601            12.375
   3956          16233444                              1.00E+17          2.25                          20110601                13
   3957          16233472                              1.00E+17          2.25                          20110701              13.5
   3958          16233502                                                2.25                          20110701            12.875
   3959          16233594                              1.00E+17          2.25                          20110601             12.25
   3960          16233601                              1.00E+17          2.25                          20110701            11.875
   3961          16233611                              1.00E+17          2.25                          20110601             11.75
   3962          16233647                              1.00E+17          2.25                          20110601             12.25
   3963          16233673                              1.00E+17          2.25                          20110701             11.75
   3964          16233710                              1.00E+17          2.25                          20110601                12
   3965          16233770                              1.00E+17          2.25                          20110501             12.25
   3966          16233804                              1.00E+17          2.25                          20110501            11.125
   3967          16233808                              1.00E+17          2.25                          20110501             12.25
   3968          16233826                              1.00E+17          2.25                          20110501             11.75
   3969          16233851                              1.00E+17          2.25                          20110601            12.125
   3970          16233868                              1.00E+17          2.25                          20110601            12.375
   3971          16233964                              1.00E+17          2.25                          20110601             11.75
   3972          16233334                              1.00E+17          2.25                          20110701             13.75
   3973          16234005                              1.00E+17          2.25                          20110601             12.25
   3974          16234021                                                2.25                          20110601             12.25
   3975          16231788                              1.00E+17          2.25                          20110601            11.625
   3976          16231802                              1.00E+17          2.25                          20110601            12.875
   3977          16231825                              1.00E+17          2.25                          20110601             12.25
   3978          16232040                              1.00E+17          2.25                          20110601            11.875
   3979          16232048                              1.00E+17          2.25                          20110601            12.125
   3980          16232079                              1.00E+17          2.25                          20110601            11.875
   3981          16232108                              1.00E+17          2.25                          20090601            12.375
   3982          16232118                              1.00E+17          2.25                          20110601              12.5
   3983          16232126                              1.00E+17          2.25                          20110601            12.125
   3984          16232153                              1.00E+17          2.25                          20110801            11.875
   3985          16232265                              1.00E+17          2.25                          20110601            12.125
   3986          16231836                              1.00E+17          2.25                          20110601             11.25
   3987          16231851                              1.00E+17          2.25                          20110601            12.375
   3988          16231855                                                2.25                          20110601            12.375
   3989          16231864                              1.00E+17          2.25                          20110601            11.625
   3990          16232335                              1.00E+17          2.25                          20110801             13.25
   3991          16231941                              1.00E+17          2.25                          20110601            13.125
   3992          16231958                              1.00E+17          2.25                          20110601             12.25
   3993          16231980                              1.00E+17          2.25                          20110601            12.375
   3994          16231582                              1.00E+17          2.25                          20110601            11.875
   3995          16231625                              1.00E+17          2.25                          20110601              11.5
   3996          16231673                              1.00E+17          2.25                          20110601             12.25
   3997          16231696                              1.00E+17          2.25                          20110601            11.875
   3998          16230701                                                2.25                          20110601             11.75
   3999          16230705                              1.00E+17          2.25                          20110601            13.375
   4000          16230736                              1.00E+17          2.25                          20160601            11.875
   4001          16230757                              1.00E+17          2.25                          20110601             12.25
   4002          16230788                              1.00E+17          2.25                          20160501            11.125
   4003          16230799                              1.00E+17          2.25                          20110601            12.375
   4004          16230811                              1.00E+17          2.25                          20110601              12.5
   4005          16230825                              1.00E+17          2.25                          20110701             13.25
   4006          16230628                              1.00E+17          2.25                          20110601             12.25
   4007          16230646                              1.00E+17          2.25                          20110501             11.75
   4008          16230661                                                2.25                          20110601             11.75
   4009          16230849                              1.00E+17          2.25                          20110701            13.625
   4010          16230851                              1.00E+17          2.25                          20110601            11.875
   4011          16230887                              1.00E+17          2.25                          20110601                12
   4012          16230928                              1.00E+17          2.25                          20110701             12.25
   4013          16230685                              1.00E+17          2.25                          20110801            12.125
   4014          16228617                              1.00E+17          2.25                          20110601             11.75
   4015          16228622                              1.00E+17          2.25                          20110701            12.625
   4016          16228266                              1.00E+17          2.25                          20110701             13.75
   4017          16228297                              1.00E+17          2.25                          20110601                12
   4018          16228327                              1.00E+17          2.25                          20110601                12
   4019          16228329                              1.00E+17          2.25                          20110701              12.5
   4020          16228368                              1.00E+17          2.25                          20160601              13.5
   4021          16228372                              1.00E+17          2.25                          20110601            13.625
   4022          16230165                              1.00E+17          2.25                          20110601            12.375
   4023          16230184                              1.00E+17          2.25                          20110601            12.375
   4024          16230230                              1.00E+17          2.25                          20110601            12.875
   4025          16230234                              1.00E+17          2.25                          20160601              11.5
   4026          16230299                              1.00E+17          2.25                          20110601            11.875
   4027          16230307                              1.00E+17          2.25                          20110601             12.25
   4028          16230339                              1.00E+17          2.25                          20110801            12.875
   4029          16230368                              1.00E+17          2.25                          20110601                12
   4030          16230396                              1.00E+17          2.25                          20110601            11.875
   4031          16230429                              1.00E+17          2.25                          20110601             12.25
   4032          16230486                              1.00E+17          2.25                          20110701              12.5
   4033          16230523                              1.00E+17          2.25                          20160701             13.75
   4034          16230576                              1.00E+17          2.25                          20160501                12
   4035          16228456                              1.00E+17          2.25                          20110601                12
   4036          16228462                              1.00E+17          2.25                          20090601            12.375
   4037          16228471                              1.00E+17          2.25                          20110601              12.5
   4038          16228475                              1.00E+17          2.25                          20110601             12.25
   4039          16226446                              1.00E+17          2.25                          20110801              13.5
   4040          16226471                              1.00E+17          2.25                          20110601             12.25
   4041          16226604                              1.00E+17          2.25                          20110701            12.625
   4042          16226607                              1.00E+17          2.25                          20110601            12.625
   4043          16226673                              1.00E+17          2.25                          20110301            11.625
   4044          16228030                              1.00E+17          2.25                          20110601            12.375
   4045          16228102                              1.00E+17          2.25                          20110601            12.125
   4046          16228107                              1.00E+17          2.25                          20110601            12.375
   4047          16228118                              1.00E+17          2.25                          20110601            12.625
   4048          16228127                              1.00E+17          2.25                          20110601             12.25
   4049          16228168                              1.00E+17          2.25                          20110601              11.5
   4050          16228186                              1.00E+17          2.25                          20110601             12.25
   4051          16226774                              1.00E+17          2.25                          20110601            12.625
   4052          16226015                              1.00E+17          2.75                          20110501            12.625
   4053          16226200                              1.00E+17          2.25                          20160601            13.125
   4054          16226201                              1.00E+17          2.25                          20110601            12.125
   4055          16226206                              1.00E+17          2.25                          20110601              11.5
   4056          16226347                              1.00E+17          2.25                          20110601              12.5
   4057          16245317                              1.00E+17          2.25                          20110601            11.875
   4058          16245331                              1.00E+17          2.25                          20110601            12.375
   4059          16243361                              1.00E+17          2.25                          20110601                12
   4060          16245395                              1.00E+17          2.25                          20110601             12.25
   4061          16243440                              1.00E+17          2.25                          20110601                12
   4062          16245262                              1.00E+17          2.25                          20110601            12.625
   4063          16225929                              1.00E+17          2.25                          20160601            13.125
   4064          16225876                              1.00E+17          2.25                          20110701            13.375
   4065          16225880                              1.00E+17          2.25                          20110701            13.375
   4066          16224377                              1.00E+17          2.25                          20110601             12.25
   4067          16224403                                                2.25                          20110601                12
   4068          16224410                              1.00E+17          2.25                          20110601             12.25
   4069          16224441                              1.00E+17          2.25                          20110601                12
   4070          16224442                              1.00E+17          2.75                          20110601              15.5
   4071          16224448                              1.00E+17          2.25                          20110601             12.75
   4072          16224500                              1.00E+17          2.25                          20110601             11.75
   4073          16224513                              1.00E+17          2.25                          20110601             12.25
   4074          16224592                              1.00E+17          2.25                          20110601            12.375
   4075          16224614                              1.00E+17          2.25                          20110601            11.875
   4076          16224629                              1.00E+17          2.25                          20110601            11.875
   4077          16224665                              1.00E+17          2.25                          20110701            11.625
   4078          16224683                              1.00E+17          2.25                          20110601            12.375
   4079          16224085                              1.00E+17          2.25                          20110701            12.125
   4080          16224133                              1.00E+17          2.25                          20110601            12.375
   4081          16224136                              1.00E+17          2.25                          20090701            11.875
   4082          16224225                              1.00E+17          2.25                          20110601            12.375
   4083          16224280                              1.00E+17          2.25                          20160501             13.25
   4084          16349464                              1.00E+17          2.25                          20110801            12.625
   4085          16349459                              1.00E+17          2.25                          20110801             11.75
   4086          16224072                                                2.25                          20110601            12.125
   4087          16368831                              1.00E+17          2.25                          20110601            10.625
   4088          16559181                              1.00E+17          2.25                          20110801            12.375
   4089          16559184                              1.00E+17          2.25                          20110801            12.625
   4090          16559185                              1.00E+17          2.25                          20110801            12.625
   4091          16369727                              1.00E+17          2.25                          20110701                12
   4092          16368836                              1.00E+17          2.25                          20110701            11.875
   4093          16559187                              1.00E+17          2.25                          20110801            12.375
   4094          16368838                              1.00E+17          2.25                          20110601            12.375
   4095          16386497                              1.00E+17          2.25                          20160701            12.375
   4096          16386498                              1.00E+17          2.25                          20160701             11.75
   4097          16369569                              1.00E+17          2.25                          20110701             11.75
   4098          16559180                              1.00E+17          2.25                          20110801            12.625
   4099          16369231                              1.00E+17          2.25                          20110701              11.5
   4100          16369236                              1.00E+17          2.25                          20110701             12.25
   4101          16369237                              1.00E+17          2.25                          20110701             12.25
   4102          16369245                              1.00E+17          2.25                          20110701             12.25
   4103          16370005                              1.00E+17          2.25                          20110701            11.625
   4104          16370008                              1.00E+17          2.25                          20110701            11.875
   4105          16369254                              1.00E+17          2.25                          20110701              11.5
   4106          16369255                              1.00E+17          2.25                          20110601              12.5
   4107          16370017                              1.00E+17          2.25                          20110701            12.375
   4108          16369264                              1.00E+17          2.25                          20110701                11
   4109          16369277                              1.00E+17          2.25                          20110701            10.875
   4110          16369284                              1.00E+17          2.25                          20110701              11.5
   4111          16370041                              1.00E+17          2.25                          20110701            11.875
   4112          16370047                              1.00E+17          2.25                          20110701             12.25
   4113          16370048                              1.00E+17          2.25                          20110701            11.625
   4114          16369611                              1.00E+17          2.25                          20110701            11.125
   4115          16196926                                               5.625                          20061201            13.625
   4116          16196927                                               2.875                          20070301            13.375
   4117          16370059                              1.00E+17          2.25                          20110701             10.75
   4118          16166388                              1.00E+17          2.25                          20110401             11.75
   4119          16207382                              1.00E+17          2.25                          20110601             12.25
   4120          16046717                                                2.25                          20110201            10.875
   4121          16121704                                                2.75                          20090901            10.875
   4122          16134869                              1.00E+17          2.25                          20110601             12.25
   4123          16066282                              1.00E+17          2.25                          20110201             12.75
   4124          16062001                              1.00E+17          2.25                          20110201             11.75
   4125          16069115                                                2.25                          20160201            11.375
   4126          16107765                                                2.25                          20110301            11.125
   4127          16116474                                                2.25                          20110101            11.875
   4128          16639400                              1.00E+17          2.25                          20160801            13.375
   4129          16639401                              1.00E+17          2.25                          20160801              11.5
   4130          16639402                              1.00E+17          2.25                          20160901             11.75
   4131          16648313                              1.00E+17          2.25                          20160901            12.125
   4132          16639403                              1.00E+17          2.25                          20160901             11.75
   4133          16648314                              1.00E+17          2.25                          20161001            12.375
   4134          16639404                              1.00E+17          2.25                          20160901             11.75
   4135          16648315                              1.00E+17          2.25                          20161001            11.875
   4136          16639405                              1.00E+17          2.25                          20160601             13.25
   4137          16648316                              1.00E+17          2.25                          20161001            11.625
   4138          16639406                              1.00E+17          2.25                          20160901            11.625
   4139          16648317                              1.00E+17          2.25                          20161001             12.25
   4140          16639407                              1.00E+17          2.25                          20160801                11
   4141          16648318                              1.00E+17          2.25                          20161001             12.25
   4142          16639408                              1.00E+17          2.25                          20160901             12.75
   4143          16648319                              1.00E+17          2.25                          20161001                12
   4144          16639409                              1.00E+17          2.25                          20160801              11.5
   4145          16648320                              1.00E+17          2.25                          20161001                12
   4146          16639410                              1.00E+17          2.25                          20160901             11.75
   4147          16648321                              1.00E+17          2.25                          20161001            11.875
   4148          16639411                              1.00E+17          2.25                          20160801            12.125
   4149          16648322                              1.00E+17          2.25                          20161001            12.125
   4150          16639412                              1.00E+17          2.25                          20160801             11.75
   4151          16639414                              1.00E+17          2.25                          20160901                12
   4152          16639415                              1.00E+17          2.25                          20160901                12
   4153          16639416                              1.00E+17          2.25                          20160901              11.5
   4154          16639417                              1.00E+17          2.25                          20160901                12
   4155          16639418                              1.00E+17          2.25                          20160901             11.75
   4156          16639420                              1.00E+17          2.25                          20160901              13.5
   4157          16639421                              1.00E+17          2.25                          20160901                12
   4158          16639422                              1.00E+17          2.25                          20160901             11.75
   4159          16639423                              1.00E+17          2.25                          20160801            11.875
   4160          16639424                              1.00E+17          2.25                          20160901            12.625
   4161          16639425                              1.00E+17          2.25                          20160901                12
   4162          16639426                              1.00E+17          2.25                          20160901            11.625
   4163          16639427                              1.00E+17          2.25                          20160901            11.875
   4164          16639428                              1.00E+17          2.25                          20160901              11.5
   4165          16639429                              1.00E+17          2.25                          20160901              12.5
   4166          16639430                              1.00E+17          2.25                          20160901             11.75
   4167          16639431                              1.00E+17          2.25                          20160901             11.75
   4168          16639432                              1.00E+17          2.25                          20160901                12
   4169          16639433                              1.00E+17          2.25                          20160901             13.25
   4170          16639434                              1.00E+17          2.25                          20160901              11.5
   4171          16639435                              1.00E+17          2.25                          20160901            11.875
   4172          16639436                              1.00E+17          2.25                          20160901              11.5
   4173          16639437                              1.00E+17          2.25                          20160901                12
   4174          16639438                              1.00E+17          2.25                          20160901             11.75
   4175          16639439                              1.00E+17          2.25                          20160901            11.125
   4176          16639440                              1.00E+17          2.25                          20160901            11.875
   4177          16639441                              1.00E+17          2.25                          20160901             12.25
   4178          16639442                              1.00E+17          2.25                          20160901            12.125
   4179          16639443                              1.00E+17          2.25                          20160901            11.875
   4180          16639444                              1.00E+17          2.25                          20160901             9.875
   4181          16639445                              1.00E+17          2.25                          20160901            12.375
   4182          16639446                              1.00E+17          2.25                          20160901            13.375
   4183          16647806                              1.00E+17          2.25                          20160901             11.75
   4184          16647807                              1.00E+17          2.25                          20161001            11.375
   4185          16647808                              1.00E+17          2.25                          20160701              11.5
   4186          16647809                              1.00E+17          2.25                          20161001                12
   4187          16647810                              1.00E+17          2.25                          20161001            11.875
   4188          16647811                              1.00E+17          2.25                          20161001            11.875
   4189          16639349                              1.00E+17          2.25                          20160901            11.875
   4190          16639350                              1.00E+17          2.25                          20160901                11
   4191          16639351                              1.00E+17          2.25                          20160901             11.75
   4192          16639352                              1.00E+17          2.25                          20160901            12.125
   4193          16639354                              1.00E+17          2.25                          20160901             11.75
   4194          16639361                              1.00E+17          2.25                          20160901             11.75
   4195          16639362                              1.00E+17          2.25                          20160901                12
   4196          16639363                              1.00E+17          2.25                          20160901            11.625
   4197          16639364                              1.00E+17          2.25                          20160901              12.5
   4198          16639365                              1.00E+17          2.25                          20160901              11.5
   4199          16639366                              1.00E+17          2.25                          20160901             11.25
   4200          16639367                              1.00E+17          2.25                          20160901                12
   4201          16639368                              1.00E+17          2.25                          20160901            11.625
   4202          16639369                              1.00E+17          2.25                          20160901             12.25
   4203          16639370                              1.00E+17          2.25                          20160901                11
   4204          16639371                              1.00E+17          2.25                          20160901             11.75
   4205          16639372                              1.00E+17          2.25                          20160901            11.625
   4206          16639373                              1.00E+17         3.375                          20160901            13.125
   4207          16639374                              1.00E+17          2.25                          20160901             11.75
   4208          16639375                              1.00E+17          2.25                          20160901            11.875
   4209          16639376                              1.00E+17          2.25                          20160901            11.625
   4210          16639377                              1.00E+17          2.25                          20160901                12
   4211          16639378                              1.00E+17          2.25                          20160901                11
   4212          16639379                              1.00E+17          2.25                          20160901             11.75
   4213          16639380                              1.00E+17          2.25                          20160901             11.25
   4214          16639381                              1.00E+17          2.25                          20160901              11.5
   4215          16639382                              1.00E+17          2.25                          20160901            11.625
   4216          16639383                              1.00E+17          2.25                          20160901              11.5
   4217          16639385                              1.00E+17          2.25                          20161001             11.25
   4218          16639386                              1.00E+17          2.25                          20161001            12.125
   4219          16639387                              1.00E+17          2.25                          20161001            11.875
   4220          16639388                              1.00E+17          2.25                          20160901                12
   4221          16639389                              1.00E+17          2.25                          20160901                13
   4222          16639390                              1.00E+17          2.25                          20161001             12.75
   4223          16639391                              1.00E+17          2.25                          20160901            11.875
   4224          16639392                              1.00E+17          2.25                          20160901              10.5
   4225          16639393                              1.00E+17          2.25                          20160901             13.25
   4226          16639394                              1.00E+17          2.25                          20160801                12
   4227          16639395                              1.00E+17          2.25                          20160101            12.875
   4228          16639396                              1.00E+17          2.25                          20160401            13.125
   4229          16639397                              1.00E+17          2.25                          20160501            12.875
   4230          16639398                              1.00E+17          2.25                          20160901              11.5
   4231          16639399                              1.00E+17          2.25                          20160701            12.875
   4232          16639355                              1.00E+17          2.25                          20160901             12.75
   4233          16639356                              1.00E+17          2.25                          20160801             12.75
   4234          16639357                              1.00E+17          2.25                          20160901             11.75
   4235          16639358                              1.00E+17          2.25                          20160901             11.75
   4236          16639359                              1.00E+17          2.25                          20160901             11.75
   4237          16639360                              1.00E+17          2.25                          20160901             12.25
   4238          16639332                              1.00E+17          2.25                          20160901             12.25
   4239          16639333                              1.00E+17          2.25                          20160801            11.875
   4240          16639335                              1.00E+17          2.25                          20160801                12
   4241          16639336                              1.00E+17          2.25                          20160901              11.5
   4242          16639337                              1.00E+17          2.25                          20160101            12.625
   4243          16639338                              1.00E+17          2.25                          20160201            12.375
   4244          16639339                              1.00E+17          2.25                          20160101            12.375
   4245          16639340                              1.00E+17          2.25                          20160301            12.375
   4246          16639341                              1.00E+17          2.25                          20160501                14
   4247          16639343                              1.00E+17          2.25                          20160601            12.875
   4248          16639344                              1.00E+17          2.25                          20160801            11.375
   4249          16639345                              1.00E+17          2.25                          20160801                12
   4250          16639346                              1.00E+17          2.25                          20160901            12.375
   4251          16639347                              1.00E+17          2.25                          20160901              11.5
   4252          16639348                              1.00E+17          2.25                          20160901            11.375
   4253          15634500                              1.00E+17          2.25                          20100701            10.625
   4254          16404353                              1.00E+17          2.25                          20110801            12.875
   4255          16649350                              1.00E+17          2.25                          20161001             11.75
   4256          16649360                              1.00E+17          2.25                          20160901            11.625
   4257          16242961                              1.00E+17          2.25                          20110601            11.875
   4258          16242965                              1.00E+17          2.25                          20110601            12.375
   4259          16243055                                                2.25                          20110601                12
   4260          16243060                              1.00E+17          2.25                          20110701            12.875
   4261          16243122                              1.00E+17          2.25                          20110601             12.25
   4262          16243184                              1.00E+17          2.25                          20110601            11.625
   4263          16243191                              1.00E+17          2.25                          20110601            12.375
   4264          16243226                              1.00E+17          2.25                          20110701             13.25
   4265          16243309                                                2.25                          20110801              12.5
   4266          16242810                              1.00E+17          2.25                          20160501            11.875
   4267          16242816                              1.00E+17          2.25                          20160601              13.5
   4268          15990394                              1.00E+17          2.25                          20110201            11.625
   4269          15990448                              1.00E+17          2.25                          20110201            12.625
   4270          16131646                              1.00E+17          2.25                          20110501            11.875
   4271          16129437                              1.00E+17          2.25                          20110501            11.875
   4272          16171828                              1.00E+17          2.25                          20110501            11.875
   4273          16169055                              1.00E+17          2.25                          20110601             12.25
   4274          16169188                              1.00E+17          2.25                          20110601            12.125
   4275          16169209                                                2.25                          20110601            13.625
   4276          16169369                              1.00E+17          2.25                          20110801            13.625
   4277          16169375                              1.00E+17          2.25                          20110501            12.625
   4278          16142140                              1.00E+17          2.25                          20110401             11.75
   4279          16121199                              1.00E+17          2.25                          20110501             12.75
   4280          16121331                              1.00E+17          2.25                          20110501            12.375
   4281          16119268                                                2.25                          20110401             11.75
   4282          16119324                              1.00E+17          2.25                          20160601            13.625
   4283          16119652                              1.00E+17          2.25                          20160501            12.875
   4284          16119221                              1.00E+17          2.25                          20160401            12.875
   4285          16649361                              1.00E+17          2.25                          20161001                12
   4286          16649352                              1.00E+17          2.75                          20161001            12.125
   4287          16649353                              1.00E+17          2.25                          20161001             12.25
   4288          16649363                              1.00E+17          2.25                          20161001              11.5
   4289          16649355                              1.00E+17          2.25                          20160901            12.375
   4290          16649356                              1.00E+17          2.25                          20160901             12.75
   4291          16649347                              1.00E+17          2.25                          20160901            11.625
   4292          16649357                              1.00E+17          2.25                          20160901             11.75
   4293          16649348                              1.00E+17          2.25                          20160901            11.375
   4294          16649358                              1.00E+17          2.25                          20161001             11.75
   4295          16649359                              1.00E+17          2.25                          20161001            11.875
   4296          16404318                              1.00E+17          2.25                          20110701            13.375
   4297          16187684                              1.00E+17          2.75                          20110401              11.5
   4298          16201663                              1.00E+17          2.25                          20110901            13.375
   4299          16207955                              1.00E+17          2.25                          20110701             10.25
   4300          16247767                              1.00E+17          2.25                          20110801             13.75
   4301          16296591                              1.00E+17          2.25                          20110601             13.25
   4302          16322855                              1.00E+17          2.25                          20110701             12.25
   4303          16323443                              1.00E+17          2.25                          20110701              13.5
   4304          16329870                              1.00E+17          2.25                          20110801            12.875
   4305          16329952                              1.00E+17          2.25                          20110801              13.5
   4306          16331870                              1.00E+17          2.25                          20090801            14.125
   4307          16335203                              1.00E+17          2.25                          20110801                13
   4308          16335735                              1.00E+17          2.25                          20110801                14
   4309          16335737                              1.00E+17          2.25                          20110701            12.375
   4310          16342030                                                2.25                          20110801              12.5
   4311          16342120                              1.00E+17          2.25                          20090801                13
   4312          16344749                              1.00E+17          2.25                          20110801             13.75
   4313          16347347                              1.00E+17          2.25                          20110901            12.875
   4314          16347395                              1.00E+17          2.25                          20110801             13.25
   4315          16347733                              1.00E+17          2.25                          20110701            11.375
   4316          16347958                              1.00E+17          2.25                          20110801             12.75
   4317          16349499                              1.00E+17          2.25                          20110801             13.75
   4318          16358042                              1.00E+17          2.25                          20110801            13.125
   4319          16358052                              1.00E+17          2.25                          20110801            13.125
   4320          16358328                              1.00E+17          2.25                          20110801            11.375
   4321          16358779                              1.00E+17          2.25                          20110801            12.625
   4322          16358973                              1.00E+17          2.25                          20110801            12.875
   4323          16358998                              1.00E+17          2.25                          20110801              13.5
   4324          16359104                              1.00E+17          2.25                          20110701             13.75
   4325          16359554                                                2.25                          20110801                13
   4326          16360254                              1.00E+17          2.25                          20110801             13.25
   4327          16361248                              1.00E+17          2.25                          20110901            12.375
   4328          16361321                              1.00E+17          2.25                          20110801            13.375
   4329          16361446                              1.00E+17          2.25                          20110801            13.375
   4330          16365576                              1.00E+17          2.25                          20110801                14
   4331          16365592                              1.00E+17          2.25                          20110901             13.75
   4332          16365746                              1.00E+17          2.25                          20110801             13.25
   4333          16365759                              1.00E+17          2.25                          20110801            13.875
   4334          16365946                              1.00E+17          2.25                          20110701              14.5
   4335          16368155                              1.00E+17          2.25                          20110801              13.5
   4336          16368520                              1.00E+17          2.25                          20110801                12
   4337          16371876                              1.00E+17          2.25                          20110801              11.5
   4338          16371890                              1.00E+17          2.25                          20110801              13.5
   4339          16371932                              1.00E+17          2.25                          20110801              12.5
   4340          16372071                              1.00E+17          2.25                          20110801              13.5
   4341          16372146                              1.00E+17          2.25                          20110701                12
   4342          16374781                              1.00E+17          2.25                          20110801              11.5
   4343          16374805                              1.00E+17          2.25                          20090901             12.25
   4344          16374821                              1.00E+17          2.25                          20110801              11.5
   4345          16374831                              1.00E+17          2.25                          20090801            12.875
   4346          16375830                              1.00E+17          2.25                          20110801              11.5
   4347          16376982                              1.00E+17          2.25                          20110801            12.875
   4348          16377134                              1.00E+17          2.25                          20110801            13.375
   4349          16377264                              1.00E+17          2.25                          20090801                13
   4350          16377306                              1.00E+17          2.25                          20110801                12
   4351          16378111                              1.00E+17          2.25                          20110801            13.875
   4352          16378562                              1.00E+17          2.25                          20110801            13.875
   4353          16378634                              1.00E+17          2.25                          20110801              13.5
   4354          16382743                              1.00E+17          2.25                          20110801            13.875
   4355          16382817                              1.00E+17          2.25                          20110801                15
   4356          16383144                              1.00E+17          2.25                          20110801              13.5
   4357          16383163                              1.00E+17          2.25                          20110801             13.75
   4358          16383197                              1.00E+17          2.25                          20110801            13.625
   4359          16383342                              1.00E+17          2.25                          20110901            13.875
   4360          16384209                              1.00E+17          2.25                          20110801              11.5
   4361          16384248                              1.00E+17          2.25                          20110801                13
   4362          16384273                              1.00E+17          2.25                          20110901             13.25
   4363          16384349                              1.00E+17          2.25                          20110801             13.25
   4364          16387074                              1.00E+17          2.25                          20110801             13.75
   4365          16387081                              1.00E+17          2.25                          20110801             13.75
   4366          16387182                              1.00E+17          2.25                          20110701                12
   4367          16387263                              1.00E+17          2.25                          20110801            13.875
   4368          16387284                              1.00E+17          2.25                          20110801            12.875
   4369          16387286                              1.00E+17          2.25                          20110801            12.625
   4370          16387503                              1.00E+17         2.375                          20080801             13.75
   4371          16387522                                                2.25                          20110801            13.875
   4372          16387537                              1.00E+17          2.25                          20110801              14.5
   4373          16388706                              1.00E+17          2.25                          20110801            11.875
   4374          16388715                              1.00E+17          2.25                          20110901             12.75
   4375          16388721                              1.00E+17          2.25                          20110801            13.625
   4376          16388743                              1.00E+17         2.375                          20080801            14.125
   4377          16388818                              1.00E+17          2.25                          20110801             12.25
   4378          16388928                              1.00E+17          2.25                          20110801              13.5
   4379          16388972                              1.00E+17          2.25                          20110901                13
   4380          16389028                              1.00E+17          2.25                          20110801            13.875
   4381          16389266                              1.00E+17          2.25                          20110801            12.875
   4382          16389392                              1.00E+17          2.25                          20090801             12.75
   4383          16389442                              1.00E+17          2.25                          20110801             12.75
   4384          16389554                              1.00E+17          2.25                          20110901            13.625
   4385          16390099                              1.00E+17          2.25                          20110801            12.625
   4386          16390127                              1.00E+17          2.25                          20110801              13.5
   4387          16390280                              1.00E+17          2.25                          20110801            12.875
   4388          16390283                              1.00E+17          2.25                          20090801            12.125
   4389          16390399                              1.00E+17          2.25                          20110801            13.875
   4390          16390470                              1.00E+17          2.25                          20110801            11.875
   4391          16390482                              1.00E+17          2.25                          20110801            13.875
   4392          16390521                              1.00E+17          2.25                          20110801             13.75
   4393          16392337                              1.00E+17          2.25                          20110801             14.75
   4394          16392370                              1.00E+17          2.25                          20110801             13.75
   4395          16392381                              1.00E+17          2.25                          20110901              13.5
   4396          16392425                              1.00E+17          2.25                          20110801            13.625
   4397          16392441                              1.00E+17          2.25                          20110901              13.5
   4398          16392630                              1.00E+17          2.25                          20110801              14.5
   4399          16392811                              1.00E+17          2.25                          20110801            13.375
   4400          16392814                              1.00E+17          2.25                          20110801              12.5
   4401          16392823                              1.00E+17          2.25                          20110801            12.875
   4402          16392840                              1.00E+17          2.25                          20110801             13.75
   4403          16393588                              1.00E+17          2.25                          20110801            12.875
   4404          16393608                              1.00E+17          2.25                          20090801             12.75
   4405          16393710                              1.00E+17          2.25                          20110801             13.25
   4406          16393790                              1.00E+17          2.25                          20110801            12.875
   4407          16393803                              1.00E+17          2.25                          20110801             11.25
   4408          16393820                              1.00E+17          2.25                          20110801             13.25
   4409          16393841                              1.00E+17          2.25                          20110901             11.75
   4410          16393853                              1.00E+17          2.25                          20110801              13.5
   4411          16393904                              1.00E+17          2.25                          20110801             13.75
   4412          16394106                              1.00E+17          2.25                          20110801            11.625
   4413          16394319                              1.00E+17          2.25                          20110901             12.75
   4414          16395285                              1.00E+17          2.25                          20090801             12.75
   4415          16395292                              1.00E+17          2.25                          20110801            13.125
   4416          16395300                              1.00E+17          2.25                          20090601                13
   4417          16395455                              1.00E+17          2.25                          20110801            11.875
   4418          16395470                              1.00E+17          2.25                          20110901             13.75
   4419          16395550                              1.00E+17          2.25                          20110901            13.125
   4420          16395700                              1.00E+17          2.25                          20110801            12.875
   4421          16395813                              1.00E+17          2.25                          20110701             13.25
   4422          16395825                              1.00E+17          2.25                          20110801            12.875
   4423          16397127                              1.00E+17          2.25                          20110801             11.75
   4424          16397132                              1.00E+17          2.75                          20110801              13.5
   4425          16397234                              1.00E+17          2.25                          20110801             13.25
   4426          16397242                              1.00E+17          2.25                          20110801             13.75
   4427          16397265                              1.00E+17          2.25                          20110801             12.75
   4428          16397367                              1.00E+17          2.25                          20110801            13.875
   4429          16397386                              1.00E+17          2.25                          20110801              14.5
   4430          16397403                              1.00E+17          2.25                          20110801             13.75
   4431          16397419                              1.00E+17          2.25                          20110801             14.75
   4432          16397484                              1.00E+17          2.25                          20110801              13.5
   4433          16397543                                                2.25                          20110801            14.625
   4434          16397556                              1.00E+17          2.25                          20110901             13.75
   4435          16400556                              1.00E+17          2.25                          20110801             11.25
   4436          16400853                              1.00E+17          2.25                          20110801              13.5
   4437          16400925                              1.00E+17          2.25                          20090801            11.999
   4438          16401005                              1.00E+17          2.25                          20110801            13.375
   4439          16401659                              1.00E+17          2.25                          20090901            12.625
   4440          16402140                              1.00E+17          2.25                          20090801             13.75
   4441          16402361                              1.00E+17          2.25                          20090801             12.75
   4442          16402682                              1.00E+17          2.25                          20090801             13.75
   4443          16402776                              1.00E+17          2.25                          20110801            12.125
   4444          16404435                              1.00E+17          2.25                          20090801            13.125
   4445          16405910                              1.00E+17          2.25                          20090801            14.125
   4446          16407268                                                2.25                          20110801            11.875
   4447          16419038                              1.00E+17          2.25                          20090801                13
   4448          16419445                              1.00E+17         2.375                          20080801                14
   4449          16419681                              1.00E+17          2.25                          20090801             13.75
   4450          16419950                              1.00E+17          2.25                          20090801              12.5
   4451          16420207                              1.00E+17          2.25                          20090801              12.5
   4452          16420298                              1.00E+17          2.25                          20090801            12.875
   4453          16420691                              1.00E+17          2.25                          20110901            11.875
   4454          16422619                              1.00E+17          2.25                          20090801              12.5
   4455          16422652                              1.00E+17          2.25                          20110801            11.875
   4456          16422777                              1.00E+17          2.25                          20110801            12.875
   4457          16422830                              1.00E+17          2.25                          20090801            13.375
   4458          16468245                              1.00E+17          2.25                          20110801             12.25
   4459          16468314                              1.00E+17          2.25                          20110901             12.25
   4460          16468669                              1.00E+17          2.25                          20110701             13.25
   4461          16540132                              1.00E+17          2.25                          20110601             12.25
   4462          16540196                              1.00E+17          4.99                          20080601             14.45
   4463          16540366                              1.00E+17             5                          20090801                14
   4464          16540461                              1.00E+17          2.25                          20090701              12.5
   4465          16543918                              1.00E+17          2.25                          20110601                13
   4466          16546120                              1.00E+17          2.25                          20090801             11.75
   4467          16546221                              1.00E+17          2.25                          20110801             12.75
   4468          16546314                              1.00E+17          2.25                          20110901                12
   4469          16549377                              1.00E+17          2.25                          20090901            12.375
   4470          16549404                              1.00E+17          2.25                          20110701            12.875
   4471          16549491                              1.00E+17          2.25                          20090901             14.25
   4472          16549523                              1.00E+17          2.25                          20110201            12.625
   4473          16551626                                                2.25                          20110801                13
   4474          16551637                              1.00E+17          2.25                          20110901            12.125
   4475          16551700                              1.00E+17          2.25                          20110701             12.75
   4476          16551714                                                2.25                          20090801                15
   4477          16551873                              1.00E+17          2.25                          20090801            13.375
   4478          16551986                              1.00E+17          2.25                          20090801            12.875
   4479          16552092                              1.00E+17          3.75                          20110801                12
   4480          16564574                              1.00E+17          2.25                          20110901            12.125
   4481          16568799                              1.00E+17          4.99                          20080701             13.55
   4482          16568902                              1.00E+17          2.25                          20090901            12.625
   4483          16571603                              1.00E+17          2.25                          20110901             12.75
   4484          16571859                              1.00E+17         3.875                          20110601            12.625
   4485          16574974                              1.00E+17          2.25                          20110801            12.125
   4486          16575272                                                2.25                          20090801             13.75
   4487          16596012                              1.00E+17         2.375                          20080901              12.5





                 LOAN_SEQ          MIN_RATE       PER_RATE_CAP      LIEN           BALLOON


--------------------------------------------------------------------------------


      1          16242782             1.875            1            First Lien     No
      2          16242804             2.375            2            First Lien     No
      3          16247980             1.875            1            First Lien     No
      4          16247985             1.875            1            First Lien     No
      5          16340417                 2            2            First Lien     No
      6          16340412                 2            2            First Lien     No
      7          16340413                 2            2            First Lien     No
      8          16340414                 2            2            First Lien     No
      9          16369053                 2            2            First Lien     No
     10          16247962             2.375            2            First Lien     No
     11          16247919             1.875            1            First Lien     No
     12          16543371                 2            2            First Lien     No
     13          16543372                 2            2            First Lien     No
     14          16543373                 2            2            First Lien     No
     15          16543374                 2            2            First Lien     No
     16          16543375                 2            2            First Lien     No
     17          16543376                 2            2            First Lien     No
     18          16543377                 2            2            First Lien     No
     19          16402746             1.875            1            First Lien     No
     20          16402735             1.875            1            First Lien     No
     21          16402648             1.875            1            First Lien     No
     22          16402656             1.875            1            First Lien     No
     23          16402657             1.875            1            First Lien     No
     24          16402685             1.875            1            First Lien     No
     25          16402717             1.875            1            First Lien     No
     26          16402553             1.875            1            First Lien     Yes
     27          16402579             1.875            1            First Lien     No
     28          16402618             2.375            2            First Lien     No
     29          16402482             1.875            1            First Lien     No
     30          16402225             1.875            1            First Lien     No
     31          16402243             1.875            1            First Lien     No
     32          16402251             1.875            1            First Lien     No
     33          16402308             1.875            1            First Lien     No
     34          16402320             1.875            1            First Lien     No
     35          16402328             1.875            1            First Lien     No
     36          16402343             1.875            1            First Lien     No
     37          16402366             1.875            1            First Lien     No
     38          16402141             1.875            1            First Lien     No
     39          16402147             1.875            1            First Lien     No
     40          16402105             1.875            1            First Lien     No
     41          16402113             1.875            1            First Lien     No
     42          16402067             1.875            1            First Lien     No
     43          16402083             1.875            2            First Lien     No
     44          16402087             1.875            1            First Lien     No
     45          16402012             1.875            1            First Lien     No
     46          16402015             1.875            1            First Lien     No
     47          16402051             1.875            1            First Lien     No
     48          16402054             1.875            1            First Lien     No
     49          16401888             1.875            2            First Lien     No
     50          16401890             1.875            1            First Lien     No
     51          16401896             1.875            1            First Lien     No
     52          16401919             1.875            1            First Lien     No
     53          16401922             1.875            1            First Lien     No
     54          16401994             1.875            2            First Lien     No
     55          16401834             1.875            1            First Lien     No
     56          16401835             1.875            1            First Lien     No
     57          16401844             1.875            1            First Lien     No
     58          16401867             1.875            1            First Lien     No
     59          16401876             1.875            2            First Lien     No
     60          16401881             1.875            2            First Lien     No
     61          16401887             1.875            2            First Lien     No
     62          16400990             1.875            1            First Lien     No
     63          16400998             1.875            1            First Lien     No
     64          16401009             1.875            1            First Lien     No
     65          16400978             1.875            1            First Lien     No
     66          16400836             1.875            1            First Lien     No
     67          16400841             1.875            1            First Lien     No
     68          16400898             1.875            1            First Lien     No
     69          16400667             1.875            1            First Lien     No
     70          16400683             1.875            1            First Lien     No
     71          16400690             1.875            1            First Lien     No
     72          16400697             1.875            1            First Lien     No
     73          16400709             1.875            2            First Lien     No
     74          16400726             1.875            1            First Lien     No
     75          16400778             1.875            1            First Lien     No
     76          16400782             1.875            1            First Lien     No
     77          16400789             1.875            1            First Lien     No
     78          16400391             1.875            1            First Lien     No
     79          16400412             1.875            1            First Lien     No
     80          16400427             1.875            1            First Lien     No
     81          16400443             1.875            1            First Lien     No
     82          16400452             1.875            1            First Lien     No
     83          16400476             1.875            1            First Lien     No
     84          16400478             1.875            1            First Lien     No
     85          16400497             1.875            1            First Lien     No
     86          16400526             1.875            1            First Lien     No
     87          16400545             1.875            1            First Lien     No
     88          16400547             1.875            1            First Lien     No
     89          16400562             1.875            1            First Lien     No
     90          16400563             2.375            2            First Lien     No
     91          16400567             1.875            2            First Lien     No
     92          16400579             2.375            2            First Lien     No
     93          16400589             1.875            2            First Lien     No
     94          16400598             2.375            2            First Lien     No
     95          16400614             1.875            1            First Lien     No
     96          16400619             1.875            1            First Lien     No
     97          16400631             1.875            2            First Lien     No
     98          16397504             1.875            1            First Lien     No
     99          16397540             1.875            1            First Lien     No
    100          16397541             1.875            1            First Lien     No
    101          16397544             1.875            1            First Lien     No
    102          16397566             1.875            1            First Lien     No
    103          16400364             1.875            1            First Lien     No
    104          16400366             1.875            1            First Lien     No
    105          16400379             1.875            1            First Lien     No
    106          16397385             1.875            1            First Lien     No
    107          16397473             1.875            1            First Lien     No
    108          16397475             1.875            1            First Lien     No
    109          16397494             1.875            1            First Lien     No
    110          16397500             1.875            2            First Lien     No
    111          16397346             1.875            1            First Lien     No
    112          16397349             1.875            1            First Lien     No
    113          16397357             1.875            1            First Lien     No
    114          16397256             1.875            1            First Lien     No
    115          16397259             1.875            1            First Lien     No
    116          16397268             1.875            1            First Lien     No
    117          16397281             1.875            1            First Lien     No
    118          16397288             1.875            1            First Lien     No
    119          16397175             1.875            2            First Lien     No
    120          16397180             1.875            1            First Lien     No
    121          16397200             2.375            2            First Lien     No
    122          16397201             1.875            2            First Lien     No
    123          16397205             2.375            2            First Lien     No
    124          16397217             2.375            2            First Lien     No
    125          16397225             1.875            1            First Lien     No
    126          16395696             1.875            1            First Lien     No
    127          16395709             1.875            1            First Lien     No
    128          16395728             1.875            1            First Lien     No
    129          16395733             1.875            1            First Lien     No
    130          16395755             1.875            1            First Lien     No
    131          16395758             1.875            1            First Lien     No
    132          16395763             1.875            1            First Lien     No
    133          16395785             1.875            1            First Lien     No
    134          16395793             1.875            1            First Lien     No
    135          16395808             2.375            1            First Lien     No
    136          16395820             1.875            1            First Lien     No
    137          16395829             1.875            1            First Lien     No
    138          16395837             1.875            1            First Lien     No
    139          16397092             1.875            1            First Lien     No
    140          16397094             1.875            1            First Lien     No
    141          16397137             1.875            1            First Lien     No
    142          16397139             1.875            1            First Lien     No
    143          16395516             1.875            1            First Lien     No
    144          16395543             1.875            1            First Lien     No
    145          16395547             1.875            1            First Lien     No
    146          16395554             1.875            1            First Lien     No
    147          16395574             1.875            1            First Lien     No
    148          16395605             1.875            1            First Lien     No
    149          16395625             1.875            1            First Lien     No
    150          16395637             1.875            1            First Lien     No
    151          16395648             1.875            1            First Lien     No
    152          16395669             1.875            1            First Lien     No
    153          16395497             1.875            1            First Lien     No
    154          16395449             1.875            1            First Lien     No
    155          16395452             1.875            1            First Lien     No
    156          16395457             1.875            1            First Lien     No
    157          16395372             1.875            1            First Lien     No
    158          16395374             1.875            1            First Lien     No
    159          16395335             1.875            1            First Lien     No
    160          16395341             1.875            1            First Lien     No
    161          16395239             1.875            1            First Lien     No
    162          16395245             1.875            1            First Lien     No
    163          16395249             1.875            1            First Lien     No
    164          16395264             1.875            1            First Lien     No
    165          16395281             1.875            2            First Lien     No
    166          16394128             1.875            1            First Lien     No
    167          16394045             1.875            1            First Lien     No
    168          16394050             1.875            1            First Lien     No
    169          16394108             1.875            1            First Lien     No
    170          16394112             1.875            1            First Lien     No
    171          16393998             1.875            1            First Lien     No
    172          16393912             1.875            2            First Lien     No
    173          16393918             1.875            1            First Lien     No
    174          16393932             1.875            1            First Lien     No
    175          16393892             1.875            1            First Lien     No
    176          16393618             1.875            1            First Lien     No
    177          16393624             1.875            1            First Lien     No
    178          16393648             1.875            1            First Lien     No
    179          16393656             1.875            1            First Lien     No
    180          16393707             1.875            1            First Lien     No
    181          16393732             1.875            1            First Lien     No
    182          16393775             1.875            1            First Lien     No
    183          16393778             1.875            1            First Lien     No
    184          16393787             1.875            1            First Lien     No
    185          16393817             1.875            2            First Lien     No
    186          16393822             1.875            2            First Lien     No
    187          16392799             1.875            1            First Lien     No
    188          16392810             1.875            1            First Lien     No
    189          16392824             1.875            1            First Lien     No
    190          16393579             1.875            1            First Lien     No
    191          16392776             1.875            1            First Lien     No
    192          16392784             1.875            1            First Lien     No
    193          16392738             1.875            1            First Lien     No
    194          16392754             1.875            1            First Lien     No
    195          16392769             1.875            1            First Lien     No
    196          16392681             1.875            1            First Lien     No
    197          16392687             1.875            1            First Lien     No
    198          16392692             1.875            1            First Lien     No
    199          16392643             1.875            2            First Lien     No
    200          16392659             1.875            1            First Lien     No
    201          16392417             1.875            1            First Lien     No
    202          16392445             1.875            1            First Lien     No
    203          16392466             1.875            1            First Lien     No
    204          16392467             1.875            1            First Lien     No
    205          16392479             1.875            1            First Lien     No
    206          16392484             1.875            1            First Lien     No
    207          16392486             1.875            1            First Lien     No
    208          16392496             1.875            1            First Lien     No
    209          16392498             1.875            1            First Lien     No
    210          16392509             1.875            1            First Lien     No
    211          16392521             1.875            1            First Lien     No
    212          16392526             1.875            1            First Lien     No
    213          16392529             1.875            2            First Lien     No
    214          16392544             1.875            1            First Lien     No
    215          16392545             1.875            1            First Lien     No
    216          16392553             1.875            1            First Lien     No
    217          16392554             1.875            1            First Lien     No
    218          16392555             1.875            1            First Lien     No
    219          16392580             1.875            1            First Lien     No
    220          16392588             1.875            1            First Lien     No
    221          16392589             1.875            1            First Lien     No
    222          16392594             1.875            1            First Lien     No
    223          16392623             1.875            2            First Lien     No
    224          16392629             1.875            1            First Lien     No
    225          16392633             1.875            1            First Lien     No
    226          16392296             1.875            1            First Lien     No
    227          16392298             1.875            1            First Lien     No
    228          16392330             1.875            2            First Lien     No
    229          16392394             1.875            2            First Lien     No
    230          16390479             1.875            1            First Lien     No
    231          16392262             1.875            1            First Lien     No
    232          16392263             1.875            1            First Lien     No
    233          16392278             1.875            1            First Lien     No
    234          16390471             1.875            1            First Lien     No
    235          16390475             1.875            1            First Lien     No
    236          16390412             1.875            2            First Lien     No
    237          16390419             1.875            1            First Lien     No
    238          16390434             1.875            1            First Lien     No
    239          16390454             1.875            1            First Lien     No
    240          16390296             1.875            1            First Lien     No
    241          16390298             1.875            1            First Lien     No
    242          16390306             1.875            1            First Lien     No
    243          16390329             1.875            1            First Lien     No
    244          16390343             1.875            1            First Lien     No
    245          16390352             1.875            1            First Lien     No
    246          16390355             1.875            1            First Lien     No
    247          16390361             1.875            1            First Lien     No
    248          16390376             1.875            1            First Lien     No
    249          16390202             1.875            1            First Lien     No
    250          16390209             1.875            1            First Lien     No
    251          16390219             1.875            2            First Lien     No
    252          16390239             1.875            1            First Lien     Yes
    253          16390255             2.375            1            First Lien     No
    254          16390108             1.875            2            First Lien     No
    255          16390133             1.875            1            First Lien     No
    256          16389997             1.875            1            First Lien     Yes
    257          16390005             1.875            1            First Lien     No
    258          16390008             1.875            1            First Lien     No
    259          16390010             1.875            1            First Lien     No
    260          16390024             1.875            1            First Lien     No
    261          16390086             1.875            1            First Lien     No
    262          16389953             1.875            1            First Lien     No
    263          16389378             1.875            1            First Lien     No
    264          16389399             1.875            1            First Lien     No
    265          16389510             1.875            1            First Lien     No
    266          16389523             1.875            1            First Lien     No
    267          16389263             1.875            1            First Lien     No
    268          16389267             1.875            1            First Lien     No
    269          16389284             1.875            2            First Lien     No
    270          16389309             1.875            1            First Lien     No
    271          16389311             1.875            2            First Lien     No
    272          16389315             1.875            1            First Lien     No
    273          16389332             1.875            1            First Lien     No
    274          16389347             1.875            1            First Lien     No
    275          16388912             1.875            1            First Lien     No
    276          16388927             1.875            1            First Lien     No
    277          16388933             1.875            1            First Lien     No
    278          16388980             1.875            1            First Lien     No
    279          16389004             1.875            1            First Lien     No
    280          16389029             1.875            1            First Lien     No
    281          16389043             1.875            1            First Lien     No
    282          16389142             1.875            1            First Lien     No
    283          16389148             1.875            1            First Lien     No
    284          16388798             1.875            1            First Lien     No
    285          16388815             1.875            1            First Lien     No
    286          16388761             1.875            2            First Lien     No
    287          16388787             1.875            1            First Lien     No
    288          16388740             1.875            2            First Lien     No
    289          16388731             1.875            2            First Lien     No
    290          16387516             1.875            1            First Lien     No
    291          16387534             1.875            1            First Lien     No
    292          16387557             1.875            1            First Lien     No
    293          16387558             1.875            1            First Lien     No
    294          16387574             1.875            1            First Lien     No
    295          16387582             1.875            1            First Lien     No
    296          16387602             1.875            1            First Lien     No
    297          16387607             1.875            1            First Lien     No
    298          16387620             1.875            1            First Lien     No
    299          16387623             1.875            1            First Lien     No
    300          16387633             1.875            1            First Lien     No
    301          16422638                 2            2            First Lien     No
    302          16543357                 2            2            First Lien     No
    303          16543358                 2            2            First Lien     No
    304          16543359                 2            2            First Lien     No
    305          16543360                 2            2            First Lien     No
    306          16543361                 2            2            First Lien     No
    307          16543362                 2            2            First Lien     No
    308          16543363                 2            2            First Lien     No
    309          16543364                 2            2            First Lien     No
    310          16543365                 2            2            First Lien     No
    311          16543366                 2            2            First Lien     No
    312          16543367                 2            2            First Lien     No
    313          16543368                 2            2            First Lien     No
    314          16543369                 2            2            First Lien     No
    315          16543370                 2            2            First Lien     No
    316          16404472                 2            2            First Lien     No
    317          16389009                 2            2            First Lien     No
    318          16389014                 2            2            First Lien     No
    319          16389290                 2            2            First Lien     No
    320          16389376                 2            2            First Lien     No
    321          16389481             1.875            2            First Lien     No
    322          16389491                 2            2            First Lien     No
    323          16392470                 2            2            First Lien     No
    324          16393690                 2            2            First Lien     No
    325          16393715                 2            2            First Lien     No
    326          16393731                 2            2            First Lien     No
    327          16393737                 2            2            First Lien     No
    328          16393753                 2            2            First Lien     No
    329          16397415             1.875            2            First Lien     No
    330          16380688                 2            2            First Lien     No
    331          16380689                 2            2            First Lien     No
    332          16380690                 2            2            First Lien     No
    333          16380694                 2            2            First Lien     No
    334          16380696                 2            2            First Lien     No
    335          16386820                 2            2            First Lien     No
    336          16386821                 2            2            First Lien     No
    337          16386822                 2            2            First Lien     No
    338          16386823                 2            2            First Lien     No
    339          16386824                 2            2            First Lien     No
    340          16386825                 2            2            First Lien     No
    341          16386826                 2            2            First Lien     No
    342          16386827                 2            2            First Lien     No
    343          16386828                 2            2            First Lien     No
    344          16386829                 2            2            First Lien     No
    345          16380677                 2            2            First Lien     No
    346          16380679                 2            2            First Lien     No
    347          16380680                 2            2            First Lien     No
    348          16380681                 2            2            First Lien     No
    349          16380682                 2            2            First Lien     No
    350          16380683                 2            2            First Lien     No
    351          16380684                 2            2            First Lien     No
    352          16380685                 2            2            First Lien     No
    353          16380686                 2            2            First Lien     No
    354          16380687                 2            2            First Lien     No
    355          16386475                 2            2            First Lien     No
    356          16386477                 2            2            First Lien     No
    357          16386478                 2            2            First Lien     No
    358          16558882                 2            2            First Lien     No
    359          16558887                 2            2            First Lien     No
    360          16558971                 2            2            First Lien     No
    361          16558891                 2            2            First Lien     No
    362          16558972                 2            2            First Lien     No
    363          16558868                 2            2            First Lien     No
    364          16558954                 2            2            First Lien     No
    365          16558957                 2            2            First Lien     No
    366          16558878                 2            2            First Lien     No
    367          16558864                 2            2            First Lien     No
    368          16559093                 2            2            First Lien     No
    369          16559095                 2            2            First Lien     No
    370          16559097                 2            2            First Lien     No
    371          16559179                 2            2            First Lien     No
    372          16559182                 2            2            First Lien     No
    373          16559183                 2            2            First Lien     No
    374          16559186                 2            2            First Lien     No
    375          16559188                 2            2            First Lien     No
    376          16559189                 2            2            First Lien     No
    377          16559191                 2            2            First Lien     No
    378          16558910                 2            2            First Lien     No
    379          16558913                 2            2            First Lien     No
    380          16558922                 2            2            First Lien     No
    381          16558925                 2            2            First Lien     No
    382          16558931                 2            2            First Lien     No
    383          16558935                 2            2            First Lien     No
    384          16558936                 2            2            First Lien     No
    385          16558859                 2            2            First Lien     No
    386          16559070                 2            2            First Lien     No
    387          16559151                 2            2            First Lien     No
    388          16559154                 2            2            First Lien     No
    389          16559156                 2            2            First Lien     No
    390          16559077                 2            2            First Lien     No
    391          16559158                 2            2            First Lien     No
    392          16559078                 2            2            First Lien     No
    393          16559163                 2            2            First Lien     No
    394          16559165                 2            2            First Lien     No
    395          16559166                 2            2            First Lien     No
    396          16559008                 2            2            First Lien     No
    397          16565087                 2            2            First Lien     No
    398          16559011                 2            2            First Lien     No
    399          16559013                 2            2            First Lien     No
    400          16559015                 2            2            First Lien     No
    401          16565091                 2            2            First Lien     No
    402          16565096                 2            2            First Lien     No
    403          16565097                 2            2            First Lien     No
    404          16559020                 2            2            First Lien     No
    405          16559101                 2            2            First Lien     No
    406          16559022                 2            2            First Lien     No
    407          16559103                 2            2            First Lien     No
    408          16559023                 2            2            First Lien     No
    409          16559027                 2            2            First Lien     No
    410          16559112                 2            2            First Lien     No
    411          16559119                 2            2            First Lien     No
    412          16559039                 2            2            First Lien     No
    413          16559121                 2            2            First Lien     No
    414          16559204                 2            2            First Lien     No
    415          16559205                 2            2            First Lien     No
    416          16559044                 2            2            First Lien     No
    417          16559125                 2            2            First Lien     No
    418          16559208                 2            2            First Lien     No
    419          16559047                 2            2            First Lien     No
    420          16559214                 2            2            First Lien     No
    421          16559136                 2            2            First Lien     No
    422          16559056                 2            2            First Lien     No
    423          16559141                 2            2            First Lien     No
    424          16559145                 2            2            First Lien     No
    425          16559146                 2            2            First Lien     No
    426          16559147                 2            2            First Lien     No
    427          16559068                 2            2            First Lien     No
    428          16559149                 2            2            First Lien     No
    429          16565150                 2            2            First Lien     No
    430          16565152                 2            2            First Lien     No
    431          16559004                 2            2            First Lien     No
    432          16565161                 2            2            First Lien     No
    433          16223911             1.875            1            First Lien     No
    434          16565140                 2            2            First Lien     No
    435          16556153               3.5            2            First Lien     No
    436          16556154                 2            2            First Lien     No
    437          16565145                 2            2            First Lien     No
    438          16556144                 2            2            First Lien     No
    439          16565136                 2            2            First Lien     No
    440          16565134                 2            2            First Lien     No
    441          16247839             1.875            1            First Lien     No
    442          16247857             1.875            1            First Lien     No
    443          16247877             1.875            1            First Lien     No
    444          16247893             1.875            1            First Lien     No
    445          16245973             1.875            1            First Lien     No
    446          16245926             1.875            1            First Lien     No
    447          16245932             1.875            1            First Lien     No
    448          16245805             1.875            1            First Lien     No
    449          16245849             1.875            1            First Lien     No
    450          15959855             1.875            1            First Lien     No
    451          15959103             1.875            1            First Lien     No
    452          15954906             1.875            2            First Lien     No
    453          16365647             1.875            1            First Lien     No
    454          16365628             1.875            1            First Lien     No
    455          16365632             1.875            1            First Lien     No
    456          16188993             1.875            1            First Lien     No
    457          16188998             1.875            2            First Lien     No
    458          16189132             1.875            1            First Lien     No
    459          16189290             1.875            1            First Lien     No
    460          16365609             1.875            1            First Lien     No
    461          16365602             1.875            2            First Lien     No
    462          16245732             1.875            1            First Lien     No
    463          16245734             1.875            1            First Lien     No
    464          16245609             1.875            1            First Lien     No
    465          16245663             1.875            1            First Lien     No
    466          16245536             1.875            1            First Lien     No
    467          16245539             1.875            1            First Lien     No
    468          16245583             1.875            1            First Lien     No
    469          16245458             2.375            2            First Lien     No
    470          16245418             1.875            2            First Lien     No
    471          16365533             1.875            1            First Lien     No
    472          16365550             1.875            1            First Lien     No
    473          16365569             1.875            1            First Lien     No
    474          16361566             1.875            1            First Lien     No
    475          16361573             1.875            2            First Lien     No
    476          16365520             1.875            1            First Lien     No
    477          16236100             1.875            1            First Lien     No
    478          16236147             1.875            1            First Lien     No
    479          16236149             1.875            1            First Lien     No
    480          16236152             1.875            1            First Lien     No
    481          16236157             1.875            1            First Lien     No
    482          16236174             1.875            1            First Lien     No
    483          16236175             1.875            1            First Lien     No
    484          16236176             1.875            1            First Lien     No
    485          16239829             1.875            1            First Lien     No
    486          16239846             1.875            2            First Lien     No
    487          16239889             1.875            2            First Lien     No
    488          16361538             1.875            1            First Lien     No
    489          16361487             1.875            1            First Lien     No
    490          16361513             1.875            1            First Lien     No
    491          16361515             1.875            1            First Lien     No
    492          16236069             1.875            1            First Lien     No
    493          16222660             1.875            1            First Lien     No
    494          16222682             1.875            1            First Lien     No
    495          16222709             1.875            2            First Lien     No
    496          16222549             1.875            1            First Lien     No
    497          16222555             1.875            1            First Lien     No
    498          16222588             1.875            1            First Lien     No
    499          16222599             1.875            1            First Lien     No
    500          16222614             1.875            1            First Lien     No
    501          16222615             1.875            1            First Lien     No
    502          16222646             1.875            1            First Lien     No
    503          16361451             1.875            1            First Lien     No
    504          16361466             2.375            1            First Lien     Yes
    505          16361477             1.875            2            First Lien     No
    506          16361431             1.875            1            First Lien     No
    507          16361436             1.875            1            First Lien     No
    508          16361443             1.875            1            First Lien     No
    509          16361365             1.875            1            First Lien     No
    510          16361374             1.875            2            First Lien     No
    511          16361416             1.875            1            First Lien     No
    512          16361352             1.875            1            First Lien     No
    513          16361339             1.875            2            First Lien     No
    514          16361317             1.875            1            First Lien     No
    515          16361323             1.875            1            First Lien     No
    516          16361326             1.875            1            First Lien     No
    517          16404157             1.875            1            First Lien     No
    518          16404162             1.875            1            First Lien     No
    519          16404173             1.875            1            First Lien     No
    520          16404188             1.875            1            First Lien     No
    521          16404204             1.875            2            First Lien     No
    522          16404091             1.875            1            First Lien     No
    523          16404101             1.875            1            First Lien     No
    524          16404042             1.875            1            First Lien     No
    525          16404051             1.875            1            First Lien     No
    526          16404065             1.875            1            First Lien     No
    527          16403946             1.875            1            First Lien     No
    528          16403999             1.875            1            First Lien     No
    529          16404005             1.875            1            First Lien     No
    530          16404010             1.875            1            First Lien     No
    531          16404294             1.875            1            First Lien     No
    532          16404302             1.875            1            First Lien     No
    533          16339522             1.875            1            First Lien     No
    534          16206343             1.875            1            First Lien     No
    535          16206318             1.875            1            First Lien     No
    536          16206147             1.875            2            First Lien     No
    537          16205941             1.875            1            First Lien     No
    538          16206003             2.375            2            First Lien     No
    539          16205700             1.875            1            First Lien     No
    540          16205651             1.875            2            First Lien     No
    541          16205652             1.875            1            First Lien     No
    542          16205657             1.875            1            First Lien     No
    543          16201552             1.875            1            First Lien     No
    544          16201611             1.875            2            First Lien     No
    545          16201269             2.375            2            First Lien     No
    546          16199196             1.875            1            First Lien     No
    547          16199245             1.875            1            First Lien     No
    548          16199349             1.875            1            First Lien     No
    549          16199524             1.875            1            First Lien     No
    550          16361216             1.875            1            First Lien     No
    551          16361230             1.875            2            First Lien     No
    552          16361241             1.875            1            First Lien     No
    553          16361312             1.875            1            First Lien     No
    554          16199106             1.875            2            First Lien     No
    555          16199032             1.875            1            First Lien     No
    556          16196862             1.875            2            First Lien     No
    557          16196733             1.875            1            First Lien     No
    558          16240414             1.875            1            First Lien     No
    559          16565124                 2            2            First Lien     No
    560          16565125                 2            2            First Lien     No
    561          16565126                 2            2            First Lien     No
    562          16565127                 2            2            First Lien     No
    563          16556138                 2            2            First Lien     No
    564          16565129                 2            2            First Lien     No
    565          16556139                 2            2            First Lien     No
    566          16556129                 2            2            First Lien     No
    567          16565120                 2            2            First Lien     No
    568          16565121                 2            2            First Lien     No
    569          16558986                 2            2            First Lien     No
    570          16558991                 2            2            First Lien     No
    571          16558996                 2            2            First Lien     No
    572          16558999                 2            2            First Lien     No
    573          16565102               2.5            2            First Lien     No
    574          16565106                 2            2            First Lien     No
    575          16556115                 2            2            First Lien     No
    576          16556120                 2            2            First Lien     No
    577          16565112                 2            2            First Lien     No
    578          16565114                 2            2            First Lien     No
    579          16565116                 2            2            First Lien     No
    580          16565117              2.12            2            First Lien     No
    581          16556126                 2            2            First Lien     No
    582          16565118                 2            2            First Lien     No
    583          16196426             2.375            2            First Lien     No
    584          16196438             1.875            1            First Lien     No
    585          16196469             1.875            1            First Lien     No
    586          16223839             1.875            1            First Lien     No
    587          16223872             1.875            1            First Lien     No
    588          16196281             1.875            1            First Lien     No
    589          16196288             1.875            1            First Lien     No
    590          16196245             1.875            1            First Lien     No
    591          16361137             1.875            2            First Lien     No
    592          16361138             1.875            1            First Lien     No
    593          16361167             1.875            2            First Lien     No
    594          16360993             1.875            2            First Lien     No
    595          16361000             1.875            1            First Lien     No
    596          16361038             1.875            2            First Lien     No
    597          16361077             1.875            2            First Lien     No
    598          16361091             1.875            1            First Lien     No
    599          16360900             1.875            1            First Lien     No
    600          16360905             1.875            1            First Lien     No
    601          16360910             1.875            1            First Lien     No
    602          16360927             1.875            1            First Lien     No
    603          16360959             1.875            1            First Lien     No
    604          16360962             1.875            1            First Lien     No
    605          16360328             1.875            1            First Lien     No
    606          16360344             1.875            1            First Lien     No
    607          16360353             1.875            1            First Lien     No
    608          16360297             1.875            2            First Lien     No
    609          16360304             1.875            1            First Lien     No
    610          16360245             1.875            1            First Lien     No
    611          16360248             1.875            1            First Lien     No
    612          16360262             1.875            1            First Lien     No
    613          16360272             1.875            1            First Lien     No
    614          16360274             1.875            1            First Lien     No
    615          16360123             1.875            1            First Lien     No
    616          16360152             1.875            1            First Lien     No
    617          16360171             1.875            1            First Lien     No
    618          16360230             1.875            2            First Lien     No
    619          16360081             1.875            1            First Lien     No
    620          16360084             5.175            1            First Lien     No
    621          16360110             1.875            1            First Lien     No
    622          16360048             1.875            1            First Lien     No
    623          16360050             1.875            1            First Lien     No
    624          16360059             1.875            1            First Lien     No
    625          16360028             1.875            2            First Lien     No
    626          16359956             1.875            1            First Lien     No
    627          16359958             1.875            1            First Lien     No
    628          16359969             1.875            1            First Lien     No
    629          16359990             1.875            2            First Lien     No
    630          16359991             1.875            1            First Lien     No
    631          16359894             1.875            1            First Lien     No
    632          16359906             1.875            1            First Lien     No
    633          16359909             1.875            2            First Lien     No
    634          16359941             1.875            1            First Lien     No
    635          16359830             1.875            1            First Lien     No
    636          16359426             1.875            1            First Lien     No
    637          16359455             1.875            1            First Lien     No
    638          16420315             1.875            1            First Lien     No
    639          16420336             1.875            1            First Lien     No
    640          16420338             1.875            1            First Lien     No
    641          16420471             1.875            1            First Lien     No
    642          16420206             1.875            2            First Lien     No
    643          16420200             1.875            1            First Lien     No
    644          16420021             2.375            2            First Lien     No
    645          16420137             2.375            2            First Lien     No
    646          16420010             2.375            2            First Lien     No
    647          16419962             1.875            1            First Lien     No
    648          16419615             1.875            1            First Lien     No
    649          16419666             1.875            1            First Lien     No
    650          16419442             1.875            1            First Lien     No
    651          16419512             1.875            1            First Lien     No
    652          16419506             1.875            1            First Lien     No
    653          16419325             1.875            1            First Lien     No
    654          16419332             1.875            1            First Lien     No
    655          16419336             1.875            1            First Lien     No
    656          16419357             2.375            2            First Lien     No
    657          16419366             1.875            1            First Lien     No
    658          16419378             1.875            1            First Lien     No
    659          16419179             2.375            2            First Lien     No
    660          16419188             2.375            2            First Lien     No
    661          16419229             1.875            1            First Lien     No
    662          16419166             2.375            2            First Lien     No
    663          16419289             1.875            1            First Lien     No
    664          16234593             1.875            1            First Lien     No
    665          16234594             1.875            1            First Lien     No
    666          16234595             2.125            2            First Lien     No
    667          16234597             1.875            1            First Lien     No
    668          16234598             1.875            2            First Lien     No
    669          16234599             1.875            2            First Lien     No
    670          16234600             1.875            1            First Lien     No
    671          16234601             1.875            2            First Lien     No
    672          16234602             1.875            1            First Lien     No
    673          16234607             1.875            1            First Lien     No
    674          16234610             1.875            2            First Lien     No
    675          16234612             1.875            2            First Lien     No
    676          16234616             1.875            2            First Lien     No
    677          16234620             1.875            1            First Lien     No
    678          16234630             1.875            1            First Lien     No
    679          16234631             1.875            1            First Lien     No
    680          16234632             1.875            1            First Lien     No
    681          16234633             1.875            1            First Lien     No
    682          16234635             1.875            1            First Lien     No
    683          16234636             2.125            2            First Lien     No
    684          16234563             1.875            2            First Lien     No
    685          16234564             1.875            1            First Lien     No
    686          16234565             1.875            2            First Lien     No
    687          16234566             1.875            2            First Lien     No
    688          16234567             1.875            2            First Lien     No
    689          16234569             1.875            1            First Lien     No
    690          16234571             1.875            1            First Lien     No
    691          16234572             1.875            2            First Lien     No
    692          16234576             1.875            2            First Lien     No
    693          16234583             1.875            2            First Lien     No
    694          16234586             2.125            2            First Lien     No
    695          16234587             1.875            1            First Lien     No
    696          16234589             1.875            2            First Lien     No
    697          16234590             1.875            1            First Lien     No
    698          16234591             1.875            2            First Lien     No
    699          16234592             1.875            2            First Lien     No
    700          16234497             1.875            1            First Lien     No
    701          16234499             1.875            2            First Lien     No
    702          16234500             1.875            1            First Lien     No
    703          16234501             1.875            2            First Lien     No
    704          16234503             1.875            2            First Lien     No
    705          16234504             2.125            2            First Lien     No
    706          16234506             1.875            2            First Lien     No
    707          16234508             2.125            2            First Lien     No
    708          16234509             1.875            2            First Lien     No
    709          16234511             1.875            1            First Lien     No
    710          16234512             2.125            2            First Lien     No
    711          16234513             2.125            2            First Lien     No
    712          16234516             1.875            2            First Lien     No
    713          16234518             1.875            1            First Lien     No
    714          16234520             1.875            2            First Lien     No
    715          16234522             1.875            2            First Lien     No
    716          16234523             1.875            2            First Lien     No
    717          16234524             1.875            2            First Lien     No
    718          16234526             2.125            2            First Lien     No
    719          16234529             1.875            1            First Lien     No
    720          16234530             2.125            2            First Lien     No
    721          16234531             1.875            2            First Lien     No
    722          16234532             1.875            2            First Lien     No
    723          16234534             1.875            2            First Lien     No
    724          16234535             1.875            1            First Lien     No
    725          16234536             1.875            2            First Lien     No
    726          16234537             1.875            1            First Lien     No
    727          16234538             1.875            1            First Lien     No
    728          16234539             2.125            2            First Lien     No
    729          16234541             1.875            2            First Lien     No
    730          16234542             1.875            2            First Lien     No
    731          16234543             1.875            1            First Lien     No
    732          16234545             2.375            2            First Lien     No
    733          16234546             1.875            2            First Lien     No
    734          16234547             2.125            2            First Lien     No
    735          16234548             1.875            1            First Lien     No
    736          16234550             1.875            1            First Lien     No
    737          16234551             2.125            2            First Lien     No
    738          16234553             1.875            2            First Lien     No
    739          16234554             1.875            1            First Lien     No
    740          16234555             2.125            2            First Lien     No
    741          16234556             1.875            1            First Lien     No
    742          16234557             1.875            2            First Lien     No
    743          16234559             1.875            2            First Lien     No
    744          16234560             1.875            2            First Lien     No
    745          16234491             1.875            1            First Lien     No
    746          16234493             1.875            1            First Lien     No
    747          16234494             1.875            1            First Lien     No
    748          16234485             2.125            2            First Lien     No
    749          16234486             2.375            2            First Lien     No
    750          16234487             2.375            2            First Lien     No
    751          16234488             2.125            2            First Lien     No
    752          16234489             2.125            2            First Lien     No
    753          16232883             1.875            1            First Lien     No
    754          16232885             1.875            1            First Lien     No
    755          16232886             1.875            1            First Lien     No
    756          16232887             1.875            1            First Lien     No
    757          16232889             1.875            1            First Lien     No
    758          16232890             1.875            1            First Lien     No
    759          16232892             1.875            1            First Lien     No
    760          16232893             1.875            1            First Lien     No
    761          16232894             1.875            1            First Lien     No
    762          16232896             1.875            1            First Lien     No
    763          16232898             1.875            1            First Lien     No
    764          16232899             1.875            1            First Lien     No
    765          16232900             1.875            1            First Lien     No
    766          16232901             1.875            1            First Lien     No
    767          16232902             1.875            1            First Lien     No
    768          16232903             1.875            1            First Lien     No
    769          16232904             1.875            1            First Lien     No
    770          16232905             1.875            1            First Lien     No
    771          16232906             1.875            1            First Lien     No
    772          16232907             1.875            1            First Lien     No
    773          16232908             1.875            1            First Lien     No
    774          16232909             1.875            1            First Lien     No
    775          16232910             1.875            1            First Lien     No
    776          16232911             1.875            1            First Lien     No
    777          16232912             1.875            1            First Lien     No
    778          16232913             1.875            1            First Lien     No
    779          16232914             1.875            1            First Lien     No
    780          16232916             1.875            1            First Lien     No
    781          16232917             1.875            1            First Lien     No
    782          16232918             1.875            1            First Lien     No
    783          16232919             1.875            1            First Lien     No
    784          16232920             1.875            1            First Lien     No
    785          16232921             1.875            1            First Lien     No
    786          16232922             1.875            1            First Lien     No
    787          16232924             1.875            1            First Lien     No
    788          16232925             1.875            1            First Lien     No
    789          16232926             1.875            1            First Lien     No
    790          16232927             1.875            1            First Lien     No
    791          16349450             2.375            2            First Lien     No
    792          16223826             1.875            1            First Lien     No
    793          16167036                 2            2            First Lien     No
    794          16339437             1.875            1            First Lien     No
    795          16339444             1.875            1            First Lien     No
    796          16195151             1.875            1            First Lien     No
    797          16195209             1.875            1            First Lien     No
    798          16195249             1.875            1            First Lien     No
    799          16222023             1.875            1            First Lien     No
    800          16222025             1.875            1            First Lien     No
    801          16222042             1.875            1            First Lien     No
    802          16195006             1.875            1            First Lien     No
    803          16419064             1.875            1            First Lien     No
    804          16419065             1.875            1            First Lien     No
    805          16419067             1.875            1            First Lien     No
    806          16369187                 2            2            First Lien     No
    807          16369188                 2            2            First Lien     No
    808          16370100                 2            2            First Lien     No
    809          16370101                 2            2            First Lien     No
    810          16370107                 2            2            First Lien     No
    811          16370109                 2            2            First Lien     No
    812          16559130                 2            2            First Lien     No
    813          16559133                 2            2            First Lien     No
    814          16559135                 2            2            First Lien     No
    815          16369353                 2            2            First Lien     No
    816          16369515                 2            2            First Lien     No
    817          16369192                 2            2            First Lien     No
    818          16559137                 2            2            First Lien     No
    819          16369355                 2            2            First Lien     No
    820          16559138                 2            2            First Lien     No
    821          16559139                 2            2            First Lien     No
    822          16370112                 2            2            First Lien     No
    823          16370113                 2            2            First Lien     No
    824          16370114                 2            2            First Lien     No
    825          16340394                 2            2            First Lien     No
    826          16559140                 2            2            First Lien     No
    827          16559142                 2            2            First Lien     No
    828          16559143                 2            2            First Lien     No
    829          16340398                 2            2            First Lien     No
    830          16559144                 2            2            First Lien     No
    831          16369524                 2            2            First Lien     No
    832          16386455                 2            2            First Lien     No
    833          16386456                 2            2            First Lien     No
    834          16369527                 2            2            First Lien     No
    835          16386457                 2            2            First Lien     No
    836          16369529                 2            2            First Lien     No
    837          16386459                 2            2            First Lien     No
    838          16370121                 2            2            First Lien     No
    839          16559150                 2            2            First Lien     No
    840          16386460                 2            2            First Lien     No
    841          16559152                 2            2            First Lien     No
    842          16369531                 2            2            First Lien     No
    843          16386461                 2            2            First Lien     No
    844          16386462                 2            2            First Lien     No
    845          16369371                 2            2            First Lien     No
    846          16386463                 2            2            First Lien     No
    847          16369535                 2            2            First Lien     No
    848          16386464                 2            2            First Lien     No
    849          16386465                 2            2            First Lien     No
    850          16386466                 2            2            First Lien     No
    851          16369375               2.5            2            First Lien     No
    852          16386467                 2            2            First Lien     No
    853          16386468                 2            2            First Lien     No
    854          16386469                 2            2            First Lien     No
    855          16370138                 2            2            First Lien     No
    856          16363844                 2            2            First Lien     No
    857          16377727                 2            2            First Lien     No
    858          16377786                 2            2            First Lien     No
    859          16377787                 2            2            First Lien     No
    860          16377788                 2            2            First Lien     No
    861          16377789                 2            2            First Lien     No
    862          16377790                 2            2            First Lien     No
    863          16377791                 2            2            First Lien     No
    864          16380626                 2            2            First Lien     No
    865          16380628                 2            2            First Lien     No
    866          16380629                 2            2            First Lien     No
    867          16380631                 2            2            First Lien     No
    868          16380632                 2            2            First Lien     No
    869          16380633                 2            2            First Lien     No
    870          16380634                 2            2            First Lien     No
    871          16380635                 2            2            First Lien     No
    872          16380636                 2            2            First Lien     No
    873          16380639                 2            2            First Lien     No
    874          16380640                 2            2            First Lien     No
    875          16380642                 2            2            First Lien     No
    876          16380644                 2            2            First Lien     No
    877          16380645                 2            2            First Lien     No
    878          16380647                 2            2            First Lien     No
    879          16380648                 2            2            First Lien     No
    880          16380649                 2            2            First Lien     No
    881          16380650                 2            2            First Lien     No
    882          16380651                 2            2            First Lien     No
    883          16380652                 2            2            First Lien     No
    884          16380653                 2            2            First Lien     No
    885          16380654                 2            2            First Lien     No
    886          16380655                 2            2            First Lien     No
    887          16380661                 2            2            First Lien     No
    888          16380662                 2            2            First Lien     No
    889          16380663                 2            2            First Lien     No
    890          16380665                 2            2            First Lien     No
    891          16380666                 2            2            First Lien     No
    892          16380668                 2            2            First Lien     No
    893          16380669                 2            2            First Lien     No
    894          16380670                 2            2            First Lien     No
    895          16380671                 2            2            First Lien     No
    896          16380672                 2            2            First Lien     No
    897          16380673                 2            2            First Lien     No
    898          16380674                 2            2            First Lien     No
    899          16380675                 2            2            First Lien     No
    900          16380676                 2            2            First Lien     No
    901          16363831                 2            2            First Lien     No
    902          16363832                 2            2            First Lien     No
    903          16363833                 2            2            First Lien     No
    904          16363834                 2            2            First Lien     No
    905          16363835                 2            2            First Lien     No
    906          16363836                 2            2            First Lien     No
    907          16363837                 2            2            First Lien     No
    908          16363838                 2            2            First Lien     No
    909          16363840                 2            2            First Lien     No
    910          16363843                 2            2            First Lien     No
    911          16363823                 2            2            First Lien     No
    912          16363824                 2            2            First Lien     No
    913          16363826                 2            2            First Lien     No
    914          16363827                 2            2            First Lien     No
    915          16363830                 2            2            First Lien     No
    916          16220859             1.875            1            First Lien     No
    917          16220901             1.875            1            First Lien     No
    918          16220963             1.875            2            First Lien     No
    919          16195001             1.875            2            First Lien     No
    920          16220729             1.875            1            First Lien     No
    921          16220734             1.875            1            First Lien     No
    922          16360979                 2            2            First Lien     No
    923          16363819                 2            2            First Lien     No
    924          16363820                 2            2            First Lien     No
    925          16363821                 2            2            First Lien     No
    926          16363822                 2            2            First Lien     No
    927          16222467             1.875            1            First Lien     No
    928          16167542                 2            1            First Lien     No
    929          16340409                 2            2            First Lien     No
    930          16222391             1.875            1            First Lien     No
    931          16222422             1.875            1            First Lien     No
    932          16222426             1.875            1            First Lien     No
    933          16222436             1.875            1            First Lien     No
    934          16188487             1.875            1            First Lien     No
    935          16222277             1.875            1            First Lien     No
    936          16222292             1.875            2            First Lien     No
    937          16222323             1.875            2            First Lien     No
    938          16222210             1.875            1            First Lien     No
    939          16222225             1.875            2            First Lien     No
    940          16220506             1.875            2            First Lien     No
    941          16240452             1.875            1            First Lien     No
    942          16240489             1.875            1            First Lien     No
    943          16242710             1.875            1            First Lien     No
    944          16242711             1.875            1            First Lien     No
    945          16242738             1.875            1            First Lien     No
    946          16242744             1.875            2            First Lien     No
    947          16220453             1.875            1            First Lien     No
    948          16214196             1.875            1            First Lien     No
    949          16214209             1.875            1            First Lien     No
    950          16214239             1.875            1            First Lien     No
    951          16214245             1.875            1            First Lien     No
    952          16214321             1.875            1            First Lien     No
    953          16214098             1.875            1            First Lien     No
    954          16386830                 2            2            First Lien     No
    955          16386831                 2            2            First Lien     No
    956          16386832                 2            2            First Lien     No
    957          16388894                 2            2            First Lien     No
    958          16388935                 2            2            First Lien     No
    959          16388939                 2            2            First Lien     No
    960          16388945                 2            2            First Lien     No
    961          16388970                 2            2            First Lien     No
    962          16388989                 2            2            First Lien     No
    963          16389000                 2            2            First Lien     No
    964          16389008                 2            2            First Lien     No
    965          16386470                 2            2            First Lien     No
    966          16386471                 2            2            First Lien     No
    967          16369704                 2            2            First Lien     No
    968          16386472                 2            2            First Lien     No
    969          16369381                 2            2            First Lien     No
    970          16559164                 2            2            First Lien     No
    971          16386473                 2            2            First Lien     No
    972          16368816                 2            2            First Lien     No
    973          16369708                 2            2            First Lien     No
    974          16559167                 2            2            First Lien     No
    975          16386476                 2            2            First Lien     No
    976          16368819                 2            2            First Lien     No
    977          16386479                 2            2            First Lien     No
    978          16370300                 2            2            First Lien     No
    979          16371030                 2            2            First Lien     No
    980          16370302                 2            2            First Lien     No
    981          16370141                 2            2            First Lien     No
    982          16371033                 2            2            First Lien     No
    983          16371034                 2            2            First Lien     No
    984          16371037                 2            2            First Lien     No
    985          16371038                 2            2            First Lien     No
    986          16559170                 2            2            First Lien     No
    987          16369712                 2            2            First Lien     No
    988          16559172                 2            2            First Lien     No
    989          16559173                 2            2            First Lien     No
    990          16386481                 2            2            First Lien     No
    991          16369714                 2            2            First Lien     No
    992          16559174                 2            2            First Lien     No
    993          16559175                 2            2            First Lien     No
    994          16184206                 2            2            First Lien     No
    995          16369319                 2            2            First Lien     No
    996          16559100                 2            2            First Lien     No
    997          16559102                 2            2            First Lien     No
    998          16559104                 2            2            First Lien     No
    999          16559105                 2            2            First Lien     No
   1000          16369161                 2            2            First Lien     No
   1001          16559108                 2            2            First Lien     No
   1002          16369326                 2            2            First Lien     No
   1003          16369329                 2            2            First Lien     No
   1004          16322702                 2            2            First Lien     No
   1005          16322705                 2            2            First Lien     No
   1006          16559110                 2            2            First Lien     No
   1007          16559113                 2            2            First Lien     No
   1008          16559118                 2            2            First Lien     No
   1009          16369173                 2            2            First Lien     No
   1010          16369174                 2            2            First Lien     No
   1011          16559120                 2            2            First Lien     No
   1012          16559122                 2            2            First Lien     No
   1013          16559123                 2            2            First Lien     No
   1014          16565130                 2            2            First Lien     No
   1015          16565131                 2            2            First Lien     No
   1016          16565132                 2            2            First Lien     No
   1017          16565133                 2            2            First Lien     No
   1018          16565135                 2            2            First Lien     No
   1019          16565137                 2            2            First Lien     No
   1020          16565138                 2            2            First Lien     No
   1021          16565139                 2            2            First Lien     No
   1022          16565141                 2            2            First Lien     No
   1023          16565142                 2            2            First Lien     No
   1024          16565143                 2            2            First Lien     No
   1025          16565144                 2            2            First Lien     No
   1026          16565146                 2            2            First Lien     No
   1027          16565147                 2            2            First Lien     No
   1028          16565148                 2            2            First Lien     No
   1029          16565149                 2            2            First Lien     No
   1030          16208134                 2            2            First Lien     No
   1031          16369130                 2            2            First Lien     No
   1032          16565151                 2            2            First Lien     No
   1033          16565153                 2            2            First Lien     No
   1034          16565154                 2            2            First Lien     No
   1035          16565155                 2            2            First Lien     No
   1036          16565156                 2            2            First Lien     No
   1037          16565157                 2            2            First Lien     No
   1038          16565158                 2            2            First Lien     No
   1039          16565159                 2            2            First Lien     No
   1040          16565160                 2            2            First Lien     No
   1041          16369140                 2            2            First Lien     No
   1042          16369303                 2            2            First Lien     No
   1043          16369141                 2            2            First Lien     No
   1044          16369142                 2            2            First Lien     No
   1045          16565162                 2            2            First Lien     No
   1046          16369304                 2            2            First Lien     No
   1047          16565163                 2            2            First Lien     No
   1048          16369144                 2            2            First Lien     No
   1049          16565164                 2            2            First Lien     No
   1050          16565165                 2            2            First Lien     No
   1051          16565123                 2            2            First Lien     No
   1052          16565128                 2            2            First Lien     No
   1053          16565115                 2            2            First Lien     No
   1054          16565119                 2            2            First Lien     No
   1055          16565122                 2            2            First Lien     No
   1056          16565100                 2            2            First Lien     No
   1057          16565101                 2            2            First Lien     No
   1058          16565104                 2            2            First Lien     No
   1059          16565105                 2            2            First Lien     No
   1060          16565107                 2            2            First Lien     No
   1061          16565108                 2            2            First Lien     No
   1062          16565109                 2            2            First Lien     No
   1063          16565110                 2            2            First Lien     No
   1064          16565111                 2            2            First Lien     No
   1065          16370680                 2            2            First Lien     No
   1066          16370689                 2            2            First Lien     No
   1067          16558985                 2            2            First Lien     No
   1068          16558987                 2            2            First Lien     No
   1069          16558988                 2            2            First Lien     No
   1070          16558992                 2            2            First Lien     No
   1071          16558993                 2            2            First Lien     No
   1072          16558995                 2            2            First Lien     No
   1073          16558997                 2            2            First Lien     No
   1074          16370098                 2            2            First Lien     No
   1075          16369820                 2            2            First Lien     No
   1076          16369821                 2            2            First Lien     No
   1077          16368931                 2            2            First Lien     No
   1078          16369666                 2            2            First Lien     No
   1079          16370266                 2            2            First Lien     No
   1080          16371319                 2            2            First Lien     No
   1081          16369832                 2            2            First Lien     No
   1082          16368943                 2            2            First Lien     No
   1083          16368947                 2            2            First Lien     No
   1084          16368949                 2            2            First Lien     No
   1085          16368787                 2            2            First Lien     No
   1086          16368789                 2            2            First Lien     No
   1087          16371321                 2            2            First Lien     No
   1088          16371323                 2            2            First Lien     No
   1089          16371162                 2            2            First Lien     No
   1090          16370277                 2            2            First Lien     No
   1091          16369841                 2            2            First Lien     No
   1092          16369845                 2            2            First Lien     No
   1093          16368793                 2            2            First Lien     No
   1094          16368794                 2            2            First Lien     No
   1095          16368799                 2            2            First Lien     No
   1096          16371395                 2            2            First Lien     No
   1097          16371558                 2            2            First Lien     No
   1098          16371396                 2            2            First Lien     No
   1099          16371397                 2            2            First Lien     No
   1100          16558961                 2            2            First Lien     No
   1101          16558963                 2            2            First Lien     No
   1102          16558968                 2            2            First Lien     No
   1103          16558969                 2            2            First Lien     No
   1104          16558970                 2            2            First Lien     No
   1105          16558973                 2            2            First Lien     No
   1106          16558974                 2            2            First Lien     No
   1107          16399619                 2            2            First Lien     No
   1108          16558948                 2            2            First Lien     No
   1109          16370813                 2            2            First Lien     No
   1110          16370814                 2            2            First Lien     No
   1111          16370819                 2            2            First Lien     No
   1112          16371548                 2            2            First Lien     No
   1113          16399620                 2            2            First Lien     No
   1114          16399621                 2            2            First Lien     No
   1115          16371388                 2            2            First Lien     No
   1116          16399622                 2            2            First Lien     No
   1117          16399624                 2            2            First Lien     No
   1118          16399625                 2            2            First Lien     No
   1119          16558953                 2            2            First Lien     No
   1120          16558955                 2            2            First Lien     No
   1121          16399629                 2            2            First Lien     No
   1122          16558956                 2            2            First Lien     No
   1123          16370827                 2            2            First Lien     No
   1124          16371375                 2            2            First Lien     No
   1125          16399611                 2            2            First Lien     No
   1126          16399612                 2            2            First Lien     No
   1127          16558940                 2            2            First Lien     No
   1128          16399614                 2            2            First Lien     No
   1129          16558941                 2            2            First Lien     No
   1130          16399615                 2            2            First Lien     No
   1131          16399616                 2            2            First Lien     No
   1132          16558943                 2            2            First Lien     No
   1133          16399617                 2            2            First Lien     No
   1134          16558944                 2            2            First Lien     No
   1135          16371526                 2            2            First Lien     No
   1136          16370639                 2            2            First Lien     No
   1137          16399603                 2            2            First Lien     No
   1138          16558930                 2            2            First Lien     No
   1139          16399604                 2            2            First Lien     No
   1140          16558933                 2            2            First Lien     No
   1141          16558934                 2            2            First Lien     No
   1142          16399608                 2            2            First Lien     No
   1143          16399609                 2            2            First Lien     No
   1144          16368992                 2            2            First Lien     No
   1145          16558939                 2            2            First Lien     No
   1146          16370640                 2            2            First Lien     No
   1147          16371371                 2            2            First Lien     No
   1148          16371373                 2            2            First Lien     No
   1149          16559226                 2            2            First Lien     No
   1150          16559227                 2            2            First Lien     No
   1151          16369607                 2            2            First Lien     No
   1152          16559228                 2            2            First Lien     No
   1153          16559067                 2            2            First Lien     No
   1154          16559229                 2            2            First Lien     No
   1155          16559069                 2            2            First Lien     No
   1156          16370201                 2            2            First Lien     No
   1157          16370040                 2            2            First Lien     No
   1158          16370204                 2            2            First Lien     No
   1159          16370043                 2            2            First Lien     No
   1160          16370044                 2            2            First Lien     No
   1161          16322661                 2            2            First Lien     No
   1162          16370208                 2            2            First Lien     No
   1163          16370209                 2            2            First Lien     No
   1164          16322663                 2            2            First Lien     No
   1165          16370049                 2            2            First Lien     No
   1166          16322664                 2            2            First Lien     No
   1167          16559230                 2            2            First Lien     No
   1168          16369610                 2            2            First Lien     No
   1169          16559231                 2            2            First Lien     No
   1170          16322667                 2            2            First Lien     No
   1171          16559071                 2            2            First Lien     No
   1172          16322669                 2            2            First Lien     No
   1173          16559072                 2            2            First Lien     No
   1174          16369458                 2            2            First Lien     No
   1175          16369298                 2            2            First Lien     No
   1176          16371103                 2            2            First Lien     No
   1177          16370216                 2            2            First Lien     No
   1178          16370217                 2            2            First Lien     No
   1179          16322670                 2            2            First Lien     No
   1180          16322671                 2            2            First Lien     No
   1181          16371109                 2            2            First Lien     No
   1182          16370057                 2            2            First Lien     No
   1183          16322672                 2            2            First Lien     No
   1184          16370058                 2            2            First Lien     No
   1185          16322676                 2            2            First Lien     No
   1186          16322678                 2            2            First Lien     No
   1187          16559082                 2            2            First Lien     No
   1188          16559084                 2            2            First Lien     No
   1189          16369627                 2            2            First Lien     No
   1190          16559086                 2            2            First Lien     No
   1191          16369628                 2            2            First Lien     No
   1192          16369629                 2            2            First Lien     No
   1193          16370062                 2            2            First Lien     No
   1194          16370063                 2            2            First Lien     No
   1195          16322680                 2            2            First Lien     No
   1196          16322681                 2            2            First Lien     No
   1197          16322684                 2            2            First Lien     No
   1198          16322685                 2            2            First Lien     No
   1199          16559090                 2            2            First Lien     No
   1200          16322687                 2            2            First Lien     No
   1201          16559091                 2            2            First Lien     No
   1202          16322688                 2            2            First Lien     No
   1203          16559092                 2            2            First Lien     No
   1204          16369476                 2            2            First Lien     No
   1205          16369638                 2            2            First Lien     No
   1206          16371120                 2            2            First Lien     No
   1207          16371121                 2            2            First Lien     No
   1208          16370071                 2            2            First Lien     No
   1209          16370073                 2            2            First Lien     No
   1210          16370235                 2            2            First Lien     No
   1211          16322690                 2            2            First Lien     No
   1212          16370238                 2            2            First Lien     No
   1213          16322691                 2            2            First Lien     No
   1214          16322693                 2            2            First Lien     No
   1215          16369800                 2            2            First Lien     No
   1216          16370079                 2            2            First Lien     No
   1217          16322695                 2            2            First Lien     No
   1218          16322696                 2            2            First Lien     No
   1219          16369803                 2            2            First Lien     No
   1220          16369808                 2            2            First Lien     No
   1221          16369647                 2            2            First Lien     No
   1222          16369649                 2            2            First Lien     No
   1223          16370082                 2            2            First Lien     No
   1224          16370245                 2            2            First Lien     No
   1225          16370408                 2            2            First Lien     No
   1226          16370087                 2            2            First Lien     No
   1227          16369813                 2            2            First Lien     No
   1228          16369814                 2            2            First Lien     No
   1229          16368925                 2            2            First Lien     No
   1230          16369656                 2            2            First Lien     No
   1231          16369499                 2            2            First Lien     No
   1232          16370411                 2            2            First Lien     No
   1233          16371141                 2            2            First Lien     No
   1234          16370415                 2            2            First Lien     No
   1235          16371148                 2            2            First Lien     No
   1236          16370095                 2            2            First Lien     No
   1237          16371333                 2            2            First Lien     No
   1238          16370281                 2            2            First Lien     No
   1239          16371173                 2            2            First Lien     No
   1240          16369850                 2            2            First Lien     No
   1241          16558904                 2            2            First Lien     No
   1242          16558906                 2            2            First Lien     No
   1243          16369854                 2            2            First Lien     No
   1244          16558908                 2            2            First Lien     No
   1245          16369855                 2            2            First Lien     No
   1246          16368966                 2            2            First Lien     No
   1247          16369699                 2            2            First Lien     No
   1248          16371180                 2            2            First Lien     No
   1249          16370290                 2            2            First Lien     No
   1250          16371505                 2            2            First Lien     No
   1251          16371345                 2            2            First Lien     No
   1252          16371346                 2            2            First Lien     No
   1253          16371349                 2            2            First Lien     No
   1254          16370296                 2            2            First Lien     No
   1255          16371187                 2            2            First Lien     No
   1256          16370298                 2            2            First Lien     No
   1257          16558911                 2            2            First Lien     No
   1258          16370299                 2            2            First Lien     No
   1259          16558912                 2            2            First Lien     No
   1260          16558916                 2            2            First Lien     No
   1261          16558917                 2            2            First Lien     No
   1262          16558919                 2            2            First Lien     No
   1263          16369866                 2            2            First Lien     No
   1264          16368977                 2            2            First Lien     No
   1265          16369868                 2            2            First Lien     No
   1266          16371350                 2            2            First Lien     No
   1267          16371517                 2            2            First Lien     No
   1268          16371194                 2            2            First Lien     No
   1269          16371518                 2            2            First Lien     No
   1270          16558921                 2            2            First Lien     No
   1271          16558923                 2            2            First Lien     No
   1272          16558926                 2            2            First Lien     No
   1273          16368981                 2            2            First Lien     No
   1274          16558929                 2            2            First Lien     No
   1275          16369877                 2            2            First Lien     No
   1276          16368986                 2            2            First Lien     No
   1277          16368989                 2            2            First Lien     No
   1278          16371525                 2            2            First Lien     No
   1279          16559225                 2            2            First Lien     No
   1280          16369443                 2            2            First Lien     No
   1281          16213871             1.875            1            First Lien     No
   1282          16213956             1.875            1            First Lien     No
   1283          16213963             1.875            1            First Lien     No
   1284          16340405                 2            2            First Lien     No
   1285          16340407                 2            2            First Lien     No
   1286          16213692             1.875            1            First Lien     No
   1287          16187311             1.875            1            First Lien     No
   1288          16187329             1.875            1            First Lien     No
   1289          16187343             1.875            1            First Lien     No
   1290          16186879             1.875            2            First Lien     No
   1291          16186123             1.875            1            First Lien     No
   1292          16185500             2.375            2            First Lien     No
   1293          16185207             1.875            1            First Lien     No
   1294          16184779             1.875            1            First Lien     No
   1295          16180947             1.875            1            First Lien     No
   1296          16180997             1.875            1            First Lien     No
   1297          16181005             1.875            1            First Lien     No
   1298          16181131             1.875            1            First Lien     No
   1299          16176718             1.875            1            First Lien     No
   1300          16176779             1.875            1            First Lien     No
   1301          16176774             1.875            1            First Lien     No
   1302          16176885             1.875            1            First Lien     No
   1303          16176454             1.875            1            First Lien     No
   1304          16176051             1.875            1            First Lien     No
   1305          16165918             1.875            1            First Lien     No
   1306          16165923             1.875            1            First Lien     No
   1307          16165946             1.875            1            First Lien     No
   1308          16168795             1.875            1            First Lien     No
   1309          16165399             1.875            1            First Lien     No
   1310          16164277             1.875            1            First Lien     No
   1311          16163887             1.875            1            First Lien     No
   1312          16163920             1.875            1            First Lien     No
   1313          16210764             1.875            1            First Lien     No
   1314          16210852             1.875            2            First Lien     No
   1315          16210855             1.875            1            First Lien     No
   1316          16210459             1.875            1            First Lien     No
   1317          16210474             1.875            1            First Lien     No
   1318          16210566             1.875            1            First Lien     No
   1319          16210641             1.875            1            First Lien     No
   1320          16210698             1.875            1            First Lien     No
   1321          16210397             1.875            1            First Lien     No
   1322          16209335             1.875            1            First Lien     No
   1323          16209372             1.875            1            First Lien     No
   1324          16209376             1.875            1            First Lien     No
   1325          16209382             1.875            1            First Lien     No
   1326          16209409             1.875            1            First Lien     No
   1327          16160335             1.875            1            First Lien     No
   1328          16540027             1.875            1            First Lien     No
   1329          16360931                 2            2            First Lien     No
   1330          16360934                 2            2            First Lien     No
   1331          16360936                 2            2            First Lien     No
   1332          16360970                 2            2            First Lien     No
   1333          16360975                 2            2            First Lien     No
   1334          16422333             1.875            1            First Lien     No
   1335          16403860             1.875            1            First Lien     No
   1336          16403881             1.875            1            First Lien     No
   1337          16405170             1.875            1            First Lien     No
   1338          16330335                 2            2            First Lien     No
   1339          16330336                 2            2            First Lien     No
   1340          16330338                 2            2            First Lien     No
   1341          16330339                 2            2            First Lien     No
   1342          16330340                 2            2            First Lien     No
   1343          16331936                 2            2            First Lien     No
   1344          16332001                 2            2            First Lien     No
   1345          16332014                 2            2            First Lien     No
   1346          16332027                 2            2            First Lien     No
   1347          16339625                 2            2            First Lien     No
   1348          16347080                 2            2            First Lien     No
   1349          16347081                 2            2            First Lien     No
   1350          16347082                 2            2            First Lien     No
   1351          16347083                 2            2            First Lien     No
   1352          16347084                 2            2            First Lien     No
   1353          16347085                 2            2            First Lien     No
   1354          16347087                 2            2            First Lien     No
   1355          16347089                 2            2            First Lien     No
   1356          16347090                 2            2            First Lien     No
   1357          16347091                 2            2            First Lien     No
   1358          16347092                 2            2            First Lien     No
   1359          16347093                 2            2            First Lien     No
   1360          16347094                 2            2            First Lien     No
   1361          16340419                 2            2            First Lien     No
   1362          16559002                 2            2            First Lien     No
   1363          16369222                 2            2            First Lien     No
   1364          16368826                 2            2            First Lien     No
   1365          16386484                 2            2            First Lien     No
   1366          16559176                 2            2            First Lien     No
   1367          16559177                 2            2            First Lien     No
   1368          16559178                 2            2            First Lien     No
   1369          16386486                 2            2            First Lien     No
   1370          16386487                 2            2            First Lien     No
   1371          16386488                 2            2            First Lien     No
   1372          16370310                 2            2            First Lien     No
   1373          16370150                 2            2            First Lien     No
   1374          16371207                 2            2            First Lien     No
   1375          16370316                 2            2            First Lien     No
   1376          16369205                 2            2            First Lien     No
   1377          16208029                 2            2            First Lien     No
   1378          16166744                 2            2            First Lien     No
   1379          16370789                 2            2            First Lien     No
   1380          16371496                 2            2            First Lien     No
   1381          16369990                 2            2            First Lien     No
   1382          16371477                 2            2            First Lien     No
   1383          16369167                 2            2            First Lien     No
   1384          16209285             1.875            1            First Lien     No
   1385          16342123             1.875            1            First Lien     No
   1386          16342126             1.875            1            First Lien     No
   1387          16369986                 2            2            First Lien     No
   1388          16369987                 2            2            First Lien     No
   1389          16316833                 2            2            First Lien     No
   1390          16316834                 2            2            First Lien     No
   1391          16330332                 2            2            First Lien     No
   1392          16330333                 2            2            First Lien     No
   1393          16330334                 2            2            First Lien     No
   1394          16369680                 2            2            First Lien     No
   1395          16368955                 2            2            First Lien     No
   1396          16369685                 2            2            First Lien     No
   1397          16369128                 2            2            First Lien     No
   1398          16221921             1.875            1            First Lien     No
   1399          16221827             1.875            1            First Lien     No
   1400          16220265             1.875            1            First Lien     No
   1401          16221846             1.875            1            First Lien     No
   1402          16220246             1.875            1            First Lien     No
   1403          16220255             1.875            1            First Lien     No
   1404          16210119             1.875            1            First Lien     No
   1405          16213463             1.875            1            First Lien     No
   1406          16213483             1.875            1            First Lien     No
   1407          16213578             1.875            1            First Lien     No
   1408          16213444             1.875            1            First Lien     No
   1409          16220280             1.875            1            First Lien     No
   1410          16208583             1.875            1            First Lien     No
   1411          16208649             1.875            1            First Lien     No
   1412          16210184             1.875            1            First Lien     No
   1413          16349447             1.875            2            First Lien     No
   1414          16206821             1.875            1            First Lien     No
   1415          16206925             1.875            1            First Lien     No
   1416          16208017             1.875            1            First Lien     No
   1417          16208014             1.875            1            First Lien     No
   1418          16349433             1.875            1            First Lien     No
   1419          16349434             1.875            1            First Lien     No
   1420          16349416             1.875            1            First Lien     No
   1421          16348184             1.875            1            First Lien     No
   1422          16348191             1.875            1            First Lien     No
   1423          16348211             1.875            1            First Lien     No
   1424          16348216             1.875            1            First Lien     No
   1425          16348217             1.875            1            First Lien     No
   1426          16348229             1.875            2            First Lien     No
   1427          16349339             1.875            2            First Lien     No
   1428          16348236             1.875            2            First Lien     No
   1429          16348297             2.375            2            First Lien     No
   1430          16348313             1.875            1            First Lien     No
   1431          16349254             1.875            1            First Lien     No
   1432          16348097             1.875            1            First Lien     No
   1433          16348098             1.875            1            First Lien     No
   1434          16347815             1.875            2            First Lien     No
   1435          16347834             1.875            2            First Lien     No
   1436          16347842             1.875            1            First Lien     No
   1437          16347859             1.875            1            First Lien     No
   1438          16347862             1.875            1            First Lien     No
   1439          16347872             1.875            1            First Lien     No
   1440          16347886             1.875            1            First Lien     No
   1441          16347948             1.875            1            First Lien     No
   1442          16347952             1.875            1            First Lien     No
   1443          16348147             1.875            1            First Lien     No
   1444          16348162             1.875            1            First Lien     No
   1445          16348168             1.875            1            First Lien     No
   1446          16348174             1.875            1            First Lien     No
   1447          16348004             1.875            2            First Lien     No
   1448          16348005             1.875            1            First Lien     No
   1449          16348017             1.875            2            First Lien     No
   1450          16348037             1.875            2            First Lien     No
   1451          16348055             1.875            2            First Lien     No
   1452          16348076             1.875            1            First Lien     No
   1453          16348078             1.875            1            First Lien     No
   1454          16346427             1.875            1            First Lien     No
   1455          16346456             1.875            1            First Lien     No
   1456          16346477             1.875            1            First Lien     No
   1457          16346487             1.875            1            First Lien     No
   1458          16347363             1.875            1            First Lien     No
   1459          16347366             1.875            2            First Lien     No
   1460          16347670             2.375            2            First Lien     No
   1461          16347466             1.875            1            First Lien     No
   1462          16347697             1.875            2            First Lien     No
   1463          16347520             1.875            1            First Lien     No
   1464          16347542             1.875            2            First Lien     No
   1465          16347558             1.875            1            First Lien     No
   1466          16347575             1.875            1            First Lien     No
   1467          16347743             1.875            1            First Lien     No
   1468          16346328             1.875            1            First Lien     No
   1469          16346344             1.875            1            First Lien     No
   1470          16346347             1.875            1            First Lien     No
   1471          16346367             1.875            1            First Lien     No
   1472          16346133             1.875            1            First Lien     No
   1473          16346144             1.875            1            First Lien     No
   1474          16346146             1.875            1            First Lien     No
   1475          16346151             1.875            1            First Lien     No
   1476          16346163             1.875            1            First Lien     No
   1477          16346195             1.875            1            First Lien     No
   1478          16346229             1.875            2            First Lien     No
   1479          16346305             1.875            1            First Lien     No
   1480          16346317             1.875            1            First Lien     No
   1481          16346419             1.875            2            First Lien     No
   1482          16346426             1.875            1            First Lien     No
   1483          16345987             1.875            1            First Lien     No
   1484          16346029             1.875            1            First Lien     No
   1485          16346038             1.875            2            First Lien     No
   1486          16346041             1.875            2            First Lien     No
   1487          16346044             1.875            1            First Lien     No
   1488          16346049             1.875            1            First Lien     No
   1489          16346067             1.875            1            First Lien     No
   1490          16346075             1.875            2            First Lien     No
   1491          16345845             1.875            2            First Lien     No
   1492          16345847             1.875            2            First Lien     No
   1493          16346079             1.875            1            First Lien     No
   1494          16346083             1.875            2            First Lien     No
   1495          16346093             1.875            1            First Lien     No
   1496          16346107             1.875            2            First Lien     No
   1497          16345854             1.875            2            First Lien     No
   1498          16345918             1.875            1            First Lien     No
   1499          16386474                 2            2            First Lien     No
   1500          16205350             1.875            1            First Lien     No
   1501          16205320             1.875            1            First Lien     No
   1502          16205419             1.875            1            First Lien     No
   1503          16205436             1.875            1            First Lien     No
   1504          16205462             1.875            1            First Lien     No
   1505          16205335             1.875            1            First Lien     No
   1506          16205340             1.875            1            First Lien     No
   1507          16205343             1.875            1            First Lien     No
   1508          16198781             1.875            1            First Lien     No
   1509          16198788             1.875            1            First Lien     No
   1510          16200872             1.875            1            First Lien     No
   1511          16200887             1.875            1            First Lien     No
   1512          16194582             1.875            1            First Lien     No
   1513          16196013             1.875            1            First Lien     No
   1514          16195964             1.875            1            First Lien     No
   1515          16196108             1.875            1            First Lien     No
   1516          16198635             1.875            1            First Lien     No
   1517          16198657             1.875            1            First Lien     No
   1518          16198705             1.875            1            First Lien     No
   1519          16198725             1.875            1            First Lien     No
   1520          15982502             1.875            1            First Lien     No
   1521          16207962             1.875            1            First Lien     No
   1522          16208863             1.875            1            First Lien     No
   1523          16209141             1.875            1            First Lien     No
   1524          16208919             1.875            1            First Lien     No
   1525          16208964             1.875            1            First Lien     No
   1526          16223946             1.875            1            First Lien     No
   1527          16224009             1.875            1            First Lien     No
   1528          16224016             1.875            1            First Lien     No
   1529          16225709             1.875            1            First Lien     No
   1530          16223956             1.875            1            First Lien     No
   1531          16377266             1.875            1            First Lien     No
   1532          16377285             1.875            1            First Lien     No
   1533          16340400                 2            2            First Lien     No
   1534          16340401                 2            2            First Lien     No
   1535          16556148                 2            2            First Lien     No
   1536          16556149                 2            2            First Lien     No
   1537          16370984                 2            2            First Lien     No
   1538          16370988                 2            2            First Lien     No
   1539          16556150                 2            2            First Lien     No
   1540          16556151                 2            2            First Lien     No
   1541          16556152                 2            2            First Lien     No
   1542          16370991                 2            2            First Lien     No
   1543          16556146                 2            2            First Lien     No
   1544          16556147                 2            2            First Lien     No
   1545          16556143                 2            2            First Lien     No
   1546          16556145                 2            2            First Lien     No
   1547          16556140                 2            2            First Lien     No
   1548          16556141                 2            2            First Lien     No
   1549          16556142                 2            2            First Lien     No
   1550          14845468             1.875            2            First Lien     No
   1551          16369624                 2            2            First Lien     No
   1552          16371110                 2            2            First Lien     No
   1553          16370061                 2            2            First Lien     No
   1554          16371115                 2            2            First Lien     No
   1555          16368908                 2            2            First Lien     No
   1556          16369644                 2            2            First Lien     No
   1557          16368916                 2            2            First Lien     No
   1558          16369646                 2            2            First Lien     No
   1559          16370407                 2            2            First Lien     No
   1560          16370410                 2            2            First Lien     No
   1561          16371146                 2            2            First Lien     No
   1562          16371147                 2            2            First Lien     No
   1563          16368934                 2            2            First Lien     No
   1564          16370896                 2            2            First Lien     No
   1565          16369149                 2            2            First Lien     No
   1566          16208136                 2            2            First Lien     No
   1567          16208142               2.5            2            First Lien     No
   1568          16369302                 2            2            First Lien     No
   1569          16369308                 2            2            First Lien     No
   1570          16369323                 2            2            First Lien     No
   1571          16369333                 2            2            First Lien     No
   1572          16369335                 2            2            First Lien     No
   1573          16369340             2.135            2            First Lien     No
   1574          16370105                 2            2            First Lien     No
   1575          16322700                 2            2            First Lien     No
   1576          16322701                 2            2            First Lien     No
   1577          16322703                 2            2            First Lien     No
   1578          16322706                 2            2            First Lien     No
   1579          16369505                 2            2            First Lien     No
   1580          16369510                 2            2            First Lien     No
   1581          16369516                 2            2            First Lien     No
   1582          16368800                 2            2            First Lien     No
   1583          16368803                 2            2            First Lien     No
   1584          16368807                 2            2            First Lien     No
   1585          16371029                 2            2            First Lien     No
   1586          16370303                 2            2            First Lien     No
   1587          16371035                 2            2            First Lien     No
   1588          16369550                 2            2            First Lien     No
   1589          16371046                 2            2            First Lien     No
   1590          16368835                 2            2            First Lien     No
   1591          16371057                 2            2            First Lien     No
   1592          16371060                 2            2            First Lien     No
   1593          16369903                 2            2            First Lien     No
   1594          16368868                 2            2            First Lien     No
   1595          16371410                 2            2            First Lien     No
   1596          16371418                 2            2            First Lien     No
   1597          16369932                 2            2            First Lien     No
   1598          14804717             1.875            2            First Lien     No
   1599          16388612             1.875            1            First Lien     No
   1600          16389891             1.875            1            First Lien     No
   1601          16389928             1.875            1            First Lien     No
   1602          16389935             1.875            1            First Lien     No
   1603          16392894             1.875            1            First Lien     No
   1604          16392904             1.875            1            First Lien     No
   1605          16392927             1.875            1            First Lien     No
   1606          16392976             1.875            1            First Lien     No
   1607          16392985             1.875            1            First Lien     No
   1608          16394328             1.875            1            First Lien     No
   1609          16394533             1.875            1            First Lien     No
   1610          16394351             1.875            1            First Lien     No
   1611          16293674                 2            2            First Lien     No
   1612          16293683                 2            2            First Lien     No
   1613          16395125             1.875            1            First Lien     No
   1614          16293738                 2            2            First Lien     No
   1615          16303598                 2            2            First Lien     No
   1616          16303603                 2            2            First Lien     No
   1617          16396980             1.875            1            First Lien     No
   1618          16396987             1.875            1            First Lien     No
   1619          16397005             1.875            1            First Lien     No
   1620          16397038             1.875            1            First Lien     No
   1621          16303604                 2            2            First Lien     No
   1622          16304158                 2            2            First Lien     No
   1623          16304308                 2            2            First Lien     No
   1624          16316759                 2            2            First Lien     No
   1625          16316761                 2            2            First Lien     No
   1626          16316762                 2            2            First Lien     No
   1627          16316764                 2            2            First Lien     No
   1628          16316765                 2            2            First Lien     No
   1629          16316766                 2            2            First Lien     No
   1630          16316767                 2            2            First Lien     No
   1631          16316768                 2            2            First Lien     No
   1632          16316769                 2            2            First Lien     No
   1633          16316770                 2            2            First Lien     No
   1634          16316772                 2            2            First Lien     No
   1635          16316773                 2            2            First Lien     No
   1636          16316778                 2            2            First Lien     No
   1637          16316779                 2            2            First Lien     No
   1638          16316780                 2            2            First Lien     No
   1639          16316781                 2            2            First Lien     No
   1640          16316782                 2            2            First Lien     No
   1641          16316784                 2            2            First Lien     No
   1642          16316786                 2            2            First Lien     No
   1643          16316787                 2            2            First Lien     No
   1644          16316790                 2            2            First Lien     No
   1645          16316791                 2            2            First Lien     No
   1646          16316792                 2            2            First Lien     No
   1647          16316793                 2            2            First Lien     No
   1648          16316794                 2            2            First Lien     No
   1649          16316795                 2            2            First Lien     No
   1650          16316796                 2            2            First Lien     No
   1651          16316800                 2            2            First Lien     No
   1652          16316801                 2            2            First Lien     No
   1653          16316803                 2            2            First Lien     No
   1654          16316804                 2            2            First Lien     No
   1655          16316807                 2            2            First Lien     No
   1656          16316808                 2            2            First Lien     No
   1657          16316810                 2            2            First Lien     No
   1658          16316811                 2            2            First Lien     No
   1659          16316814                 2            2            First Lien     No
   1660          16316815                 2            2            First Lien     No
   1661          16316816                 2            2            First Lien     No
   1662          16316820                 2            2            First Lien     No
   1663          16316828                 2            2            First Lien     No
   1664          16401619             1.875            1            First Lien     No
   1665          16386947             1.875            1            First Lien     No
   1666          16386969             1.875            1            First Lien     No
   1667          16386971             1.875            1            First Lien     No
   1668          16388529             1.875            1            First Lien     No
   1669          16382662             1.875            1            First Lien     No
   1670          16383867             1.875            1            First Lien     No
   1671          16383898                 2            1            First Lien     No
   1672          16365493             1.875            1            First Lien     No
   1673          16367740             1.875            1            First Lien     No
   1674          16367939             1.875            1            First Lien     No
   1675          16244485                 2            2            First Lien     No
   1676          16244487                 2            2            First Lien     No
   1677          16244489                 2            2            First Lien     No
   1678          16244491                 2            2            First Lien     No
   1679          16244492                 2            2            First Lien     No
   1680          16371686             1.875            1            First Lien     No
   1681          16371690             1.875            1            First Lien     No
   1682          16244493                 2            2            First Lien     No
   1683          16244496                 2            2            First Lien     No
   1684          16244499                 2            2            First Lien     No
   1685          16244501                 2            2            First Lien     No
   1686          16244505                 2            2            First Lien     No
   1687          16244506                 2            2            First Lien     No
   1688          16244507                 2            2            First Lien     No
   1689          16244509                 2            2            First Lien     No
   1690          16244511                 2            2            First Lien     No
   1691          16376866             1.875            1            First Lien     No
   1692          16377947             1.875            1            First Lien     No
   1693          16378031             1.875            1            First Lien     No
   1694          16147738             1.875            1            First Lien     No
   1695          16154092             1.875            2            First Lien     No
   1696          16147300             1.875            2            First Lien     No
   1697          16147306             1.875            1            First Lien     No
   1698          16207628             1.875            1            First Lien     No
   1699          16207647             1.875            1            First Lien     No
   1700          16207680             1.875            1            First Lien     No
   1701          16207847             1.875            1            First Lien     No
   1702          15983436              2.25            2            First Lien     No
   1703          16105821             1.875            1            First Lien     No
   1704          16105830             1.875            1            First Lien     No
   1705          16105831             1.875            1            First Lien     No
   1706          16105834             1.875            1            First Lien     No
   1707          16105835             1.875            1            First Lien     No
   1708          16105836             1.875            1            First Lien     No
   1709          16105841             1.875            1            First Lien     No
   1710          16105846             1.875            1            First Lien     No
   1711          16105847             1.875            1            First Lien     No
   1712          16105849             1.875            1            First Lien     No
   1713          16105853             1.875            1            First Lien     No
   1714          16105856             1.875            1            First Lien     No
   1715          16105865             1.875            1            First Lien     No
   1716          16105870             1.875            2            First Lien     No
   1717          16339407             1.875            1            First Lien     No
   1718          16339410             1.875            1            First Lien     No
   1719          16339418             1.875            1            First Lien     No
   1720          16339423             1.875            1            First Lien     No
   1721          16339382             1.875            1            First Lien     No
   1722          16240033             1.875            1            First Lien     No
   1723          16240059             1.875            1            First Lien     No
   1724          16240101             1.875            1            First Lien     No
   1725          16240111             1.875            1            First Lien     No
   1726          16240192             1.875            1            First Lien     No
   1727          16323537             1.875            1            First Lien     No
   1728          16323550             1.875            1            First Lien     No
   1729          16323578             1.875            2            First Lien     No
   1730          16326150             1.875            1            First Lien     No
   1731          16326184             1.875            1            First Lien     No
   1732          16326223             1.875            1            First Lien     No
   1733          16326233             1.875            2            First Lien     No
   1734          16326245             1.875            2            First Lien     No
   1735          16326249             1.875            2            First Lien     No
   1736          16240235             1.875            1            First Lien     No
   1737          16240293             1.875            1            First Lien     No
   1738          16240300             1.875            1            First Lien     No
   1739          16239928             1.875            1            First Lien     No
   1740          16220585             1.875            1            First Lien     No
   1741          16220589             1.875            1            First Lien     No
   1742          16220630             1.875            1            First Lien     No
   1743          16239986             1.875            1            First Lien     No
   1744          16220697             1.875            1            First Lien     No
   1745          16240016             1.875            1            First Lien     No
   1746          16240018             1.875            1            First Lien     No
   1747          16322853             1.875            1            First Lien     No
   1748          16322859             1.875            1            First Lien     No
   1749          16322869             1.875            1            First Lien     No
   1750          16322910             1.875            1            First Lien     No
   1751          16322913             1.875            1            First Lien     No
   1752          16322947             1.875            2            First Lien     No
   1753          16322998             1.875            1            First Lien     No
   1754          16323003             1.875            2            First Lien     No
   1755          16323046             1.875            2            First Lien     No
   1756          16323074             1.875            2            First Lien     No
   1757          16323077             1.875            2            First Lien     No
   1758          16322767             1.875            1            First Lien     No
   1759          16322771             1.875            1            First Lien     No
   1760          16323109             1.875            2            First Lien     No
   1761          16323121             1.875            2            First Lien     No
   1762          16323256             1.875            1            First Lien     No
   1763          16323324             1.875            2            First Lien     No
   1764          16323368             1.875            1            First Lien     No
   1765          16323430             1.875            1            First Lien     No
   1766          16323497             1.875            1            First Lien     No
   1767          16323513             1.875            1            First Lien     No
   1768          16323522             1.875            1            First Lien     No
   1769          16323531             1.875            1            First Lien     No
   1770          16322798             1.875            1            First Lien     No
   1771          15740762               2.5            1            First Lien     No
   1772          16321528             1.875            1            First Lien     No
   1773          16321555             1.875            1            First Lien     No
   1774          16321625             1.875            1            First Lien     No
   1775          16339201             1.875            1            First Lien     No
   1776          16339216             1.875            1            First Lien     No
   1777          16321082             1.875            2            First Lien     No
   1778          16321084             1.875            2            First Lien     No
   1779          16321101             1.875            1            First Lien     No
   1780          16339236             1.875            1            First Lien     No
   1781          16339245             1.875            1            First Lien     No
   1782          16339251             1.875            1            First Lien     No
   1783          16339270             1.875            1            First Lien     No
   1784          16339272             1.875            1            First Lien     No
   1785          16321223             1.875            2            First Lien     No
   1786          16339286             1.875            2            First Lien     No
   1787          16339301             1.875            2            First Lien     No
   1788          16321258             1.875            2            First Lien     No
   1789          16321264             1.875            2            First Lien     No
   1790          16321267             1.875            1            First Lien     Yes
   1791          16339311             2.375            2            First Lien     No
   1792          16321306             1.875            1            First Lien     No
   1793          16321438             1.875            1            First Lien     No
   1794          16321448             1.875            1            First Lien     No
   1795          16321334             1.875            1            First Lien     No
   1796          16339359             3.125            2            First Lien     No
   1797          16339362             1.875            1            First Lien     No
   1798          16315116             1.875            1            First Lien     No
   1799          16318365             1.875            1            First Lien     No
   1800          16318381             1.875            1            First Lien     No
   1801          16318398             1.875            2            First Lien     No
   1802          16318404             1.875            2            First Lien     No
   1803          16318461             1.875            1            First Lien     No
   1804          16318571             1.875            1            First Lien     Yes
   1805          16318580             1.875            1            First Lien     No
   1806          16318595             1.875            1            First Lien     No
   1807          16318604             1.875            1            First Lien     No
   1808          16318615             1.875            1            First Lien     No
   1809          16318656             1.875            1            First Lien     No
   1810          16318677             1.875            1            First Lien     No
   1811          16318684             1.875            1            First Lien     No
   1812          16318691             1.875            1            First Lien     No
   1813          16318700             1.875            1            First Lien     No
   1814          16315280             1.875            1            First Lien     No
   1815          16318159             1.875            2            First Lien     No
   1816          16318173             1.875            2            First Lien     No
   1817          16318177             1.875            2            First Lien     No
   1818          16318206             1.875            2            First Lien     No
   1819          16318216             1.875            2            First Lien     No
   1820          16318220             1.875            1            First Lien     No
   1821          16318239             2.375            2            First Lien     No
   1822          16318244             1.875            1            First Lien     No
   1823          16318296             1.875            1            First Lien     No
   1824          16318747             1.875            1            First Lien     No
   1825          16321010             1.875            1            First Lien     No
   1826          16321012             1.875            1            First Lien     No
   1827          16314549             1.875            2            First Lien     No
   1828          16314556             1.875            2            First Lien     No
   1829          16308175             1.875            1            First Lien     No
   1830          16314594             1.875            1            First Lien     No
   1831          16314620             1.875            1            First Lien     No
   1832          16308190             1.875            1            First Lien     No
   1833          16308193             1.875            1            First Lien     No
   1834          16314644             1.875            1            First Lien     No
   1835          16314648             1.875            1            First Lien     No
   1836          16314656             1.875            1            First Lien     No
   1837          16314665             1.875            1            First Lien     No
   1838          16314676             1.875            1            First Lien     No
   1839          16314680             1.875            2            First Lien     No
   1840          16314691             1.875            2            First Lien     No
   1841          16314728             1.875            2            First Lien     No
   1842          16314790             1.875            2            First Lien     No
   1843          16314808             1.875            2            First Lien     No
   1844          16308267             1.875            1            First Lien     No
   1845          16314325             1.875            1            First Lien     No
   1846          16314339             1.875            1            First Lien     No
   1847          16314341             1.875            1            First Lien     No
   1848          16314408             1.875            1            First Lien     No
   1849          16314411             1.875            2            First Lien     No
   1850          16314414             1.875            1            First Lien     No
   1851          16314420             1.875            1            First Lien     No
   1852          16314426             1.875            1            First Lien     No
   1853          16314444             1.875            1            First Lien     No
   1854          16314450             1.875            2            First Lien     No
   1855          16314466             1.875            1            First Lien     No
   1856          16314474             1.875            1            First Lien     No
   1857          16314831             1.875            1            First Lien     No
   1858          16314837             1.875            1            First Lien     No
   1859          16314861             1.875            1            First Lien     No
   1860          16314862             1.875            2            First Lien     No
   1861          16314987             1.875            1            First Lien     No
   1862          16314997             1.875            1            First Lien     No
   1863          16315035             1.875            1            First Lien     No
   1864          16315044             1.875            1            First Lien     No
   1865          16315076             1.875            1            First Lien     No
   1866          16315107             1.875            1            First Lien     No
   1867          16308119             1.875            1            First Lien     No
   1868          16308133             1.875            1            First Lien     No
   1869          16306528             1.875            1            First Lien     No
   1870          16306539             1.875            1            First Lien     No
   1871          16306553             1.875            1            First Lien     No
   1872          16306595             1.875            1            First Lien     No
   1873          16307973             1.875            1            First Lien     No
   1874          16307992             1.875            1            First Lien     No
   1875          16306703             1.875            1            First Lien     No
   1876          16306726             1.875            1            First Lien     No
   1877          16306760             1.875            1            First Lien     No
   1878          16307691             1.875            2            First Lien     No
   1879          16307755             1.875            2            First Lien     No
   1880          16308015             1.875            1            First Lien     No
   1881          16308029             1.875            2            First Lien     No
   1882          16307789             1.875            1            First Lien     No
   1883          16307809             1.875            1            First Lien     No
   1884          16307824             1.875            2            First Lien     No
   1885          16307896             1.875            1            First Lien     No
   1886          16307915             1.875            2            First Lien     No
   1887          16307931             1.875            1            First Lien     No
   1888          16306352             1.875            2            First Lien     No
   1889          16306358             1.875            1            First Lien     No
   1890          16306403             1.875            2            First Lien     No
   1891          16306419             1.875            1            First Lien     No
   1892          16306437             1.875            1            First Lien     No
   1893          16306277             1.875            1            First Lien     No
   1894          16306319             1.875            1            First Lien     No
   1895          16306339             1.875            2            First Lien     No
   1896          16377212               3.5            1            First Lien     No
   1897          16369028                 2            2            First Lien     No
   1898          16369029                 2            2            First Lien     No
   1899          16556136                 2            2            First Lien     No
   1900          16556137                 2            2            First Lien     No
   1901          16377205               3.5            1            First Lien     No
   1902          16377150             1.875            1            First Lien     No
   1903          16377164             1.875            1            First Lien     No
   1904          16376325             1.875            1            First Lien     No
   1905          16376922             1.875            1            First Lien     No
   1906          16376936             1.875            5            First Lien     No
   1907          16376956             1.875            1            First Lien     No
   1908          16376962             1.875            1            First Lien     No
   1909          16376967             1.875            1            First Lien     No
   1910          16376998             1.875            1            First Lien     No
   1911          16377003             1.875            1            First Lien     No
   1912          16375840             1.875            1            First Lien     No
   1913          16375860             1.875            2            First Lien     No
   1914          16375882             1.875            1            First Lien     No
   1915          16375886             1.875            1            First Lien     No
   1916          16375893             1.875            1            First Lien     No
   1917          16375933             1.875            2            First Lien     No
   1918          16375962             1.875            1            First Lien     No
   1919          16375974             1.875            1            First Lien     No
   1920          16375992             1.875            1            First Lien     No
   1921          16377032             1.875            1            First Lien     No
   1922          16377033             1.875            1            First Lien     No
   1923          16377069             2.375            2            First Lien     No
   1924          16377076             1.875            2            First Lien     No
   1925          16377084             1.875            2            First Lien     No
   1926          16376034             1.875            1            First Lien     No
   1927          16376055             1.875            1            First Lien     No
   1928          16376073             1.875            1            First Lien     No
   1929          16376110             1.875            1            First Lien     No
   1930          16376177                 2            1            First Lien     No
   1931          16376186             1.875            1            First Lien     No
   1932          16377113             1.875            1            First Lien     No
   1933          16377125             1.875            1            First Lien     No
   1934          16377138             1.875            1            First Lien     No
   1935          16375150             1.875            1            First Lien     No
   1936          16375181             1.875            1            First Lien     No
   1937          16375223             1.875            1            First Lien     No
   1938          16375240             1.875            1            First Lien     No
   1939          16375241             1.875            1            First Lien     No
   1940          16374927             1.875            2            First Lien     No
   1941          16374949             1.875            1            First Lien     No
   1942          16374980             1.875            2            First Lien     No
   1943          16374985             1.875            2            First Lien     No
   1944          16375051             1.875            1            First Lien     No
   1945          16375062             1.875            1            First Lien     No
   1946          16375073             1.875            1            First Lien     No
   1947          16375018             1.875            1            First Lien     No
   1948          16375034             1.875            2            First Lien     No
   1949          16375097             1.875            1            First Lien     No
   1950          16191855             1.875            1            First Lien     No
   1951          16342025             1.875            2            First Lien     No
   1952          16342037             1.875            2            First Lien     No
   1953          16342043             1.875            2            First Lien     No
   1954          16342047             1.875            1            First Lien     No
   1955          16342053             1.875            2            First Lien     No
   1956          16342056             1.875            1            First Lien     No
   1957          16341988             1.875            1            First Lien     No
   1958          16341997                 2            1            First Lien     No
   1959          16341951             2.375            2            First Lien     No
   1960          16369775                 2            2            First Lien     No
   1961          16368886                 2            2            First Lien     No
   1962          16369777                 2            2            First Lien     No
   1963          16371261                 2            2            First Lien     No
   1964          16371262                 2            2            First Lien     No
   1965          16371264                 2            2            First Lien     No
   1966          16371265                 2            2            First Lien     No
   1967          16371267                 2            2            First Lien     No
   1968          16369780                 2            2            First Lien     No
   1969          16369784                 2            2            First Lien     No
   1970          16368893                 2            2            First Lien     No
   1971          16368896                 2            2            First Lien     No
   1972          16369789                 2            2            First Lien     No
   1973          16371279                 2            2            First Lien     No
   1974          16556127                 2            2            First Lien     No
   1975          16369017                 2            2            First Lien     No
   1976          16556128                 2            2            First Lien     No
   1977          16369951                 2            2            First Lien     No
   1978          16369954                 2            2            First Lien     No
   1979          16369793                 2            2            First Lien     No
   1980          16369956                 2            2            First Lien     No
   1981          16369795                 2            2            First Lien     No
   1982          16369957                 2            2            First Lien     No
   1983          16369796                 2            2            First Lien     No
   1984          16369958                 2            2            First Lien     No
   1985          16369798                 2            2            First Lien     No
   1986          16371440                 2            2            First Lien     No
   1987          16371280                 2            2            First Lien     No
   1988          16371282                 2            2            First Lien     No
   1989          16371283                 2            2            First Lien     No
   1990          16371285                 2            2            First Lien     No
   1991          16371286                 2            2            First Lien     No
   1992          16371287                 2            2            First Lien     No
   1993          16371288                 2            2            First Lien     No
   1994          16369962                 2            2            First Lien     No
   1995          16369965                 2            2            First Lien     No
   1996          16369968                 2            2            First Lien     No
   1997          16371290                 2            2            First Lien     No
   1998          16371456                 2            2            First Lien     No
   1999          16371299                 2            2            First Lien     No
   2000          16558872                 2            2            First Lien     No
   2001          16558861                 2            2            First Lien     No
   2002          16558865                 2            2            First Lien     No
   2003          16369974                 2            2            First Lien     No
   2004          16369975                 2            2            First Lien     No
   2005          16558869                 2            2            First Lien     No
   2006          16369978                 2            2            First Lien     No
   2007          16369979                 2            2            First Lien     No
   2008          16558873                 2            2            First Lien     No
   2009          16369985                 2            2            First Lien     No
   2010          16558881                 2            2            First Lien     No
   2011          16558886                 2            2            First Lien     No
   2012          16558889                 2            2            First Lien     No
   2013          16370753                 2            2            First Lien     No
   2014          16371489                 2            2            First Lien     No
   2015          16558892                 2            2            First Lien     No
   2016          16558894                 2            2            First Lien     No
   2017          16558897                 2            2            First Lien     No
   2018          16558899                 2            2            First Lien     No
   2019          16370922                 2            2            First Lien     No
   2020          16371490                 2            2            First Lien     No
   2021          16370923                 2            2            First Lien     No
   2022          16371491                 2            2            First Lien     No
   2023          16371492                 2            2            First Lien     No
   2024          16371493                 2            2            First Lien     No
   2025          16370926                 2            2            First Lien     No
   2026          16371494                 2            2            First Lien     No
   2027          16370934                 2            2            First Lien     No
   2028          16370775                 2            2            First Lien     No
   2029          16370940                 2            2            First Lien     No
   2030          16556116                 2            2            First Lien     No
   2031          16369007                 2            2            First Lien     No
   2032          16556117                 2            2            First Lien     No
   2033          16369008                 2            2            First Lien     No
   2034          16556118                 2            2            First Lien     No
   2035          16556119                 2            2            First Lien     No
   2036          16370796                 2            2            First Lien     No
   2037          16556121                 2            2            First Lien     No
   2038          16369012                 2            2            First Lien     No
   2039          16556122                 2            2            First Lien     No
   2040          16556124                 2            2            First Lien     No
   2041          16556125                 2            2            First Lien     No
   2042          16556130                 2            2            First Lien     No
   2043          16556131                 2            2            First Lien     No
   2044          16556132                 2            2            First Lien     No
   2045          16556133                 2            2            First Lien     No
   2046          16556134                 2            2            First Lien     No
   2047          16556135                 2            2            First Lien     No
   2048          16370186                 2            2            First Lien     No
   2049          16370187                 2            2            First Lien     No
   2050          16370188                 2            2            First Lien     No
   2051          16369751                 2            2            First Lien     No
   2052          16369592                 2            2            First Lien     No
   2053          16369756                 2            2            First Lien     No
   2054          16369759                 2            2            First Lien     No
   2055          16371082                 2            2            First Lien     No
   2056          16371085                 2            2            First Lien     No
   2057          16370194                 2            2            First Lien     No
   2058          16370196                 2            2            First Lien     No
   2059          16369926                 2            2            First Lien     No
   2060          16369766                 2            2            First Lien     No
   2061          16371411                 2            2            First Lien     No
   2062          16371251                 2            2            First Lien     No
   2063          16371091                 2            2            First Lien     No
   2064          16371417                 2            2            First Lien     No
   2065          16371259                 2            2            First Lien     No
   2066          16372111             1.875            1            First Lien     No
   2067          16372325             1.875            1            First Lien     No
   2068          16372337             1.875            1            First Lien     No
   2069          16372353             1.875            1            First Lien     No
   2070          16372394             1.875            2            First Lien     No
   2071          16374760             1.875            1            First Lien     No
   2072          16374792             1.875            1            First Lien     No
   2073          16374813             1.875            1            First Lien     No
   2074          16374823             1.875            1            First Lien     No
   2075          16374828             1.875            1            First Lien     No
   2076          16374841             1.875            1            First Lien     No
   2077          16374848             1.875            1            First Lien     No
   2078          16374859             1.875            1            First Lien     No
   2079          16372158             1.875            1            First Lien     No
   2080          16372169             1.875            1            First Lien     No
   2081          16372172             1.875            1            First Lien     No
   2082          16372254             1.875            1            First Lien     No
   2083          16374885             1.875            1            First Lien     No
   2084          16374896             1.875            1            First Lien     No
   2085          16374906             1.875            1            First Lien     No
   2086          16374910             1.875            2            First Lien     No
   2087          16368363             1.875            1            First Lien     No
   2088          16368375             1.875            1            First Lien     No
   2089          16368378             1.875            1            First Lien     No
   2090          16368392             1.875            1            First Lien     No
   2091          16368395             1.875            1            First Lien     No
   2092          16368412             1.875            1            First Lien     No
   2093          16368413             1.875            1            First Lien     No
   2094          16368417             1.875            1            First Lien     No
   2095          16368420             1.875            1            First Lien     No
   2096          16368435             1.875            1            First Lien     No
   2097          16368437             1.875            1            First Lien     No
   2098          16368452             1.875            1            First Lien     No
   2099          16368511             1.875            1            First Lien     No
   2100          16368516             1.875            1            First Lien     No
   2101          16368517             1.875            1            First Lien     No
   2102          16368526             1.875            1            First Lien     No
   2103          16368531             1.875            1            First Lien     No
   2104          16368540             1.875            1            First Lien     No
   2105          16368558             1.875            1            First Lien     No
   2106          16368570             1.875            1            First Lien     No
   2107          16368576             1.875            1            First Lien     No
   2108          16368589             1.875            1            First Lien     No
   2109          16368602             1.875            1            First Lien     No
   2110          16368604             1.875            1            First Lien     No
   2111          16368619             1.875            1            First Lien     No
   2112          16368640             1.875            1            First Lien     No
   2113          16368677             1.875            1            First Lien     No
   2114          16368678             1.875            1            First Lien     No
   2115          16368683             1.875            1            First Lien     No
   2116          16371792             1.875            1            First Lien     No
   2117          16371794             1.875            2            First Lien     No
   2118          16371840             1.875            1            First Lien     No
   2119          16371850             1.875            1            First Lien     No
   2120          16371970             1.875            1            First Lien     No
   2121          16371977             1.875            1            First Lien     No
   2122          16371992             1.875            1            First Lien     No
   2123          16372002             1.875            1            First Lien     Yes
   2124          16371854             1.875            1            First Lien     No
   2125          16371885             1.875            1            First Lien     No
   2126          16371908             1.875            1            First Lien     No
   2127          16371909             1.875            2            First Lien     No
   2128          16372035             1.875            1            First Lien     No
   2129          16371915             1.875            2            First Lien     No
   2130          16372062             1.875            1            First Lien     No
   2131          16372068             1.875            1            First Lien     No
   2132          16372088             1.875            1            First Lien     No
   2133          16371928             1.875            1            First Lien     No
   2134          16371958             1.875            1            First Lien     No
   2135          16371963             1.875            1            First Lien     No
   2136          16341944             1.875            1            First Lien     No
   2137          16341933             1.875            1            First Lien     No
   2138          16306190             2.375            2            First Lien     No
   2139          16306193             1.875            2            First Lien     No
   2140          16306194             1.875            2            First Lien     No
   2141          16306210             1.875            1            First Lien     No
   2142          16306236             1.875            1            First Lien     No
   2143          16306256             1.875            1            First Lien     No
   2144          16306257             1.875            2            First Lien     No
   2145          16306266             1.875            1            First Lien     No
   2146          16543869                 2            2            First Lien     No
   2147          16543871                 2            2            First Lien     No
   2148          16404496                 2            2            First Lien     No
   2149          16404499                 2            2            First Lien     No
   2150          16404503                 2            2            First Lien     No
   2151          16404505                 2            2            First Lien     No
   2152          16404508                 2            2            First Lien     No
   2153          16419362                 2            2            First Lien     No
   2154          16419373                 2            2            First Lien     No
   2155          16543868                 2            2            First Lien     No
   2156          16393733                 2            2            First Lien     No
   2157          16393734                 2            2            First Lien     No
   2158          16393740                 2            2            First Lien     No
   2159          16393743                 2            2            First Lien     No
   2160          16397390             1.875            2            First Lien     No
   2161          16397395             1.875            2            First Lien     No
   2162          16397396             1.875            2            First Lien     No
   2163          16397399             1.875            2            First Lien     No
   2164          16397421             1.875            2            First Lien     No
   2165          16397467             1.875            2            First Lien     No
   2166          16397498             1.875            2            First Lien     No
   2167          16397501             1.875            2            First Lien     No
   2168          16397514             1.875            2            First Lien     No
   2169          16397570             1.875            2            First Lien     No
   2170          16397573             1.875            2            First Lien     No
   2171          16404355                 2            2            First Lien     No
   2172          16404356                 2            2            First Lien     No
   2173          16404381                 2            2            First Lien     No
   2174          16404397                 2            2            First Lien     No
   2175          16404421                 2            2            First Lien     No
   2176          16404429                 2            2            First Lien     No
   2177          16404438                 2            2            First Lien     No
   2178          16404442                 2            2            First Lien     No
   2179          16404448                 2            2            First Lien     No
   2180          16404461                 2            2            First Lien     No
   2181          16404463                 2            2            First Lien     No
   2182          16404478                 2            2            First Lien     No
   2183          16404487                 2            2            First Lien     No
   2184          16404491                 2            2            First Lien     No
   2185          16341924             1.875            1            First Lien     No
   2186          16341932             1.875            1            First Lien     No
   2187          16306047             1.875            1            First Lien     No
   2188          16306050             1.875            2            First Lien     No
   2189          16306053             1.875            2            First Lien     No
   2190          16306093             2.375            2            First Lien     No
   2191          16306095             1.875            2            First Lien     No
   2192          16306103             1.875            1            First Lien     No
   2193          16306106             2.375            2            First Lien     No
   2194          16306136                 4            2            First Lien     No
   2195          16306162             1.875            1            First Lien     No
   2196          16306164             1.875            1            First Lien     No
   2197          16306170             1.875            2            First Lien     No
   2198          16368056             1.875            1            First Lien     No
   2199          16368084             1.875            1            First Lien     No
   2200          16368085             1.875            1            First Lien     No
   2201          16368098             1.875            1            First Lien     No
   2202          16368105             1.875            1            First Lien     No
   2203          16368120             1.875            2            First Lien     No
   2204          16368136             1.875            1            First Lien     No
   2205          16368141             2.375            2            First Lien     No
   2206          16368154             1.875            1            First Lien     No
   2207          16368165             1.875            1            First Lien     No
   2208          16368191             1.875            1            First Lien     No
   2209          16368192             1.875            2            First Lien     No
   2210          16368196             1.875            1            First Lien     No
   2211          16368197             1.875            1            First Lien     No
   2212          16368222             1.875            1            First Lien     No
   2213          16368241             1.875            2            First Lien     No
   2214          16368261             1.875            1            First Lien     No
   2215          16368275             1.875            2            First Lien     No
   2216          16368276             1.875            1            First Lien     No
   2217          16368294             1.875            1            First Lien     No
   2218          16368298             1.875            1            First Lien     No
   2219          16368301             1.875            2            First Lien     No
   2220          16368303             1.875            1            First Lien     No
   2221          16368306             1.875            1            First Lien     Yes
   2222          16368322             1.875            2            First Lien     No
   2223          16368350             1.875            1            First Lien     No
   2224          16191830             1.875            1            First Lien     No
   2225          16187175             1.875            1            First Lien     No
   2226          16187252             1.875            1            First Lien     No
   2227          16187259             1.875            1            First Lien     No
   2228          16188318             1.875            1            First Lien     No
   2229          16191727             1.875            1            First Lien     No
   2230          16191774             1.875            1            First Lien     No
   2231          16184522             1.875            1            First Lien     No
   2232          16184558             1.875            1            First Lien     No
   2233          16184570             1.875            1            First Lien     No
   2234          16184498             1.875            1            First Lien     No
   2235          16184596             1.875            1            First Lien     No
   2236          16184623             1.875            1            First Lien     No
   2237          16184684             1.875            1            First Lien     No
   2238          16185957             1.875            1            First Lien     No
   2239          16185980             1.875            1            First Lien     No
   2240          16187185             1.875            1            First Lien     No
   2241          16187195             1.875            1            First Lien     No
   2242          16168637             1.875            1            First Lien     No
   2243          16168658             1.875            1            First Lien     No
   2244          16168522             1.875            1            First Lien     No
   2245          16168669             1.875            1            First Lien     No
   2246          16168683             1.875            1            First Lien     No
   2247          16168691             1.875            1            First Lien     No
   2248          16171493             1.875            1            First Lien     No
   2249          16171594             1.875            1            First Lien     No
   2250          16180655             1.875            1            First Lien     No
   2251          16155865             1.875            1            First Lien     No
   2252          16146879             1.875            1            First Lien     No
   2253          16159956             1.875            1            First Lien     No
   2254          16153936             1.875            1            First Lien     No
   2255          16163558             1.875            1            First Lien     No
   2256          16163583             1.875            1            First Lien     No
   2257          16163645             1.875            1            First Lien     No
   2258          16165166             1.875            1            First Lien     No
   2259          16165295             1.875            1            First Lien     No
   2260          16153966             1.875            1            First Lien     No
   2261          16168600             1.875            1            First Lien     No
   2262          16154016             1.875            1            First Lien     No
   2263          16134405             1.875            1            First Lien     No
   2264          16122103             1.875            1            First Lien     No
   2265          16129143             1.875            1            First Lien     No
   2266          16131078             1.875            1            First Lien     No
   2267          16131161             1.875            1            First Lien     No
   2268          16030804             3.125            1            First Lien     No
   2269          16344201             1.875            1            First Lien     No
   2270          16344387             1.875            1            First Lien     No
   2271          16344392             1.875            1            First Lien     No
   2272          16344409             1.875            1            First Lien     No
   2273          16344563             1.875            1            First Lien     No
   2274          16344582             1.875            1            First Lien     No
   2275          16344611             1.875            1            First Lien     No
   2276          16344648             1.875            1            First Lien     No
   2277          16344678             1.875            1            First Lien     No
   2278          16344687             1.875            2            First Lien     No
   2279          16344700             1.875            1            First Lien     No
   2280          16344018             1.875            1            First Lien     No
   2281          16344024             1.875            1            First Lien     No
   2282          16344059             1.875            1            First Lien     No
   2283          16344143             1.875            1            First Lien     No
   2284          16344151             1.875            1            First Lien     No
   2285          16344180             1.875            1            First Lien     No
   2286          16343795             1.875            1            First Lien     No
   2287          16343802             1.875            1            First Lien     No
   2288          16343830             1.875            1            First Lien     No
   2289          16343881             1.875            1            First Lien     No
   2290          16343893             1.875            1            First Lien     No
   2291          16343899             1.875            1            First Lien     No
   2292          16343907             1.875            1            First Lien     No
   2293          16343914             1.875            1            First Lien     No
   2294          16343928             1.875            1            First Lien     No
   2295          16343929             1.875            1            First Lien     No
   2296          16342573             1.875            2            First Lien     No
   2297          16342587             1.875            1            First Lien     No
   2298          16343722             1.875            1            First Lien     No
   2299          16343751             1.875            1            First Lien     No
   2300          16343757             1.875            1            First Lien     No
   2301          16343768             1.875            2            First Lien     No
   2302          16343769             1.875            1            First Lien     No
   2303          16343780             1.875            2            First Lien     No
   2304          16342399             1.875            1            First Lien     No
   2305          16342410             1.875            1            First Lien     No
   2306          16342413             1.875            1            First Lien     No
   2307          16342415             1.875            1            First Lien     No
   2308          16342416             1.875            1            First Lien     No
   2309          16342421             1.875            2            First Lien     No
   2310          16342426             1.875            2            First Lien     No
   2311          16342439             1.875            2            First Lien     No
   2312          16342488             1.875            1            First Lien     No
   2313          16342519             1.875            1            First Lien     No
   2314          16342532             1.875            1            First Lien     Yes
   2315          16342379             1.875            1            First Lien     No
   2316          16342306             1.875            2            First Lien     No
   2317          16342319             1.875            1            First Lien     No
   2318          16342330             1.875            1            First Lien     No
   2319          16342341             1.875            1            First Lien     No
   2320          16342283             1.875            1            First Lien     No
   2321          16342238             1.875            1            First Lien     No
   2322          16342239             1.875            1            First Lien     No
   2323          16342246             1.875            1            First Lien     No
   2324          15788941             1.875            1            First Lien     No
   2325          16304288             1.875            1            First Lien     No
   2326          16304336             1.875            1            First Lien     No
   2327          16304347             1.875            2            First Lien     No
   2328          16304253             1.875            1            First Lien     No
   2329          16304259             1.875            1            First Lien     No
   2330          16304142             1.875            1            First Lien     No
   2331          16304184             1.875            1            First Lien     No
   2332          16304215             1.875            1            First Lien     No
   2333          16304217             1.875            1            First Lien     No
   2334          16304121             1.875            1            First Lien     No
   2335          16304124             1.875            1            First Lien     No
   2336          16304127             1.875            1            First Lien     No
   2337          16304133             1.875            1            First Lien     No
   2338          16304138             1.875            1            First Lien     No
   2339          16304140             1.875            1            First Lien     No
   2340          16407381             1.875            1            First Lien     No
   2341          16407386             1.875            2            First Lien     No
   2342          16407419             1.875            1            First Lien     No
   2343          16419039             1.875            1            First Lien     No
   2344          16419040             1.875            1            First Lien     No
   2345          16419049             1.875            1            First Lien     No
   2346          16407284             1.875            2            First Lien     No
   2347          16407285             1.875            1            First Lien     No
   2348          16303801             1.875            1            First Lien     No
   2349          16303837             1.875            1            First Lien     No
   2350          16303913             1.875            1            First Lien     No
   2351          16303939             1.875            1            First Lien     No
   2352          16303963             1.875            1            First Lien     No
   2353          16303974             1.875            2            First Lien     No
   2354          16303984             1.875            1            First Lien     No
   2355          16304035             1.875            1            First Lien     No
   2356          16304058             1.875            2            First Lien     No
   2357          16303584             1.875            1            First Lien     No
   2358          16303650             1.875            1            First Lien     No
   2359          16303678             1.875            1            First Lien     No
   2360          16303684             1.875            2            First Lien     No
   2361          16303695             1.875            2            First Lien     No
   2362          16303712             1.875            1            First Lien     No
   2363          16303714             2.375            2            First Lien     No
   2364          16303720             2.375            2            First Lien     No
   2365          16303725             2.375            2            First Lien     No
   2366          16303736             1.875            2            First Lien     No
   2367          16303739             1.875            2            First Lien     No
   2368          16303759             1.875            2            First Lien     No
   2369          16301815             1.875            1            First Lien     No
   2370          16301840             1.875            1            First Lien     No
   2371          16301849             1.875            1            First Lien     No
   2372          16301878             1.875            2            First Lien     No
   2373          16301908             1.875            1            First Lien     No
   2374          16301911             1.875            1            First Lien     No
   2375          16301804             1.875            1            First Lien     No
   2376          16339170             1.875            1            First Lien     No
   2377          16301620             1.875            1            First Lien     No
   2378          16301628             1.875            2            First Lien     No
   2379          16301656             1.875            1            First Lien     No
   2380          16301666             1.875            2            First Lien     No
   2381          16301697             1.875            1            First Lien     No
   2382          16301719             1.875            1            First Lien     No
   2383          16301756             2.375            2            First Lien     No
   2384          16301769             1.875            2            First Lien     No
   2385          16301779             1.875            1            First Lien     No
   2386          16301783             1.875            1            First Lien     No
   2387          16301785             1.875            1            First Lien     No
   2388          16301453             1.875            1            First Lien     No
   2389          16301548             1.875            1            First Lien     No
   2390          16301576             1.875            1            First Lien     No
   2391          16301580             1.875            2            First Lien     No
   2392          16301586             1.875            2            First Lien     No
   2393          16301593             1.875            2            First Lien     No
   2394          16301594             1.875            2            First Lien     No
   2395          16301602             2.375            2            First Lien     No
   2396          16335720             1.875            1            First Lien     No
   2397          16339106             1.875            1            First Lien     No
   2398          16339136             1.875            1            First Lien     No
   2399          16339144             1.875            2            First Lien     No
   2400          16301421             1.875            1            First Lien     No
   2401          16335533             1.875            1            First Lien     No
   2402          16367994             1.875            1            First Lien     No
   2403          16335571             1.875            1            First Lien     No
   2404          16335601             1.875            2            First Lien     No
   2405          16335637             1.875            1            First Lien     Yes
   2406          16335646             1.875            1            First Lien     No
   2407          16335664             1.875            1            First Lien     No
   2408          16335670             1.875            1            First Lien     No
   2409          16335675             1.875            1            First Lien     No
   2410          16335689             1.875            1            First Lien     No
   2411          16332103             1.875            1            First Lien     No
   2412          16332154             1.875            1            First Lien     No
   2413          16332171             1.875            2            First Lien     No
   2414          16332176             1.875            2            First Lien     No
   2415          16335166             1.875            1            First Lien     No
   2416          16335201             1.875            2            First Lien     No
   2417          16335208             1.875            1            First Lien     No
   2418          16335217             1.875            2            First Lien     No
   2419          16335270             1.875            2            First Lien     No
   2420          16335273             1.875            2            First Lien     No
   2421          16335278             1.875            1            First Lien     No
   2422          16335286             1.875            2            First Lien     No
   2423          16335293             1.875            2            First Lien     No
   2424          16335387             1.875            1            First Lien     No
   2425          16335406             1.875            1            First Lien     No
   2426          16335412             1.875            1            First Lien     No
   2427          16335463             1.875            1            First Lien     No
   2428          16335481             1.875            2            First Lien     No
   2429          16335497             1.875            1            First Lien     No
   2430          16335500             1.875            1            First Lien     No
   2431          16335501             1.875            1            First Lien     No
   2432          16167395               2.5            2            First Lien     No
   2433          16166691                 2            2            First Lien     No
   2434          16045848             1.875            1            First Lien     No
   2435          15645251             1.875            1            First Lien     No
   2436          15774909               1.5            0            First Lien     No
   2437          16341873             1.875            1            First Lien     No
   2438          16339898             1.875            1            First Lien     No
   2439          16187675             2.375            1            First Lien     No
   2440          16187677             2.375            1            First Lien     No
   2441          16187678             2.375            1            First Lien     No
   2442          16187679              2.25            1            First Lien     No
   2443          16187681             2.375            1            First Lien     No
   2444          16187682             2.375            1            First Lien     No
   2445          16187686             2.375            1            First Lien     No
   2446          16187688             2.375            1            First Lien     No
   2447          16187689             2.375            1            First Lien     No
   2448          16187693             2.375            1            First Lien     No
   2449          16187696             2.375            1            First Lien     No
   2450          16185757             1.875            2            First Lien     No
   2451          16185758             1.875            2            First Lien     No
   2452          16185759             1.875            2            First Lien     No
   2453          16185760             1.875            2            First Lien     No
   2454          16185761             1.875            2            First Lien     No
   2455          16185762             1.875            2            First Lien     No
   2456          16185763             1.875            2            First Lien     No
   2457          16185764             1.875            2            First Lien     No
   2458          16185765             1.875            2            First Lien     No
   2459          16195615             1.875            2            First Lien     No
   2460          16146689             1.875            1            First Lien     No
   2461          16146690             1.875            1            First Lien     No
   2462          16146694             1.875            1            First Lien     No
   2463          16146695             4.625            1            First Lien     No
   2464          16146696             1.875            1            First Lien     No
   2465          16146698             1.875            1            First Lien     No
   2466          16146699             1.875            1            First Lien     No
   2467          16146700             1.875            1            First Lien     No
   2468          16146701             4.625            1            First Lien     No
   2469          16146702             4.625            1            First Lien     No
   2470          16146704             1.875            1            First Lien     No
   2471          16146705             1.875            1            First Lien     No
   2472          16146706             4.625            1            First Lien     No
   2473          16146711             1.875            1            First Lien     No
   2474          16146713             4.625            1            First Lien     No
   2475          16146716             1.875            1            First Lien     No
   2476          16146717             1.875            1            First Lien     No
   2477          16146719             4.625            1            First Lien     No
   2478          16146720             1.875            1            First Lien     No
   2479          16146722             4.625            1            First Lien     No
   2480          16146723             1.875            1            First Lien     No
   2481          16146724             1.875            1            First Lien     No
   2482          16146726             4.625            1            First Lien     No
   2483          16146727             1.875            1            First Lien     No
   2484          16146728             1.875            1            First Lien     No
   2485          16146729             1.875            1            First Lien     No
   2486          16146732             1.875            1            First Lien     No
   2487          16146734             1.875            1            First Lien     No
   2488          16146736             1.875            1            First Lien     No
   2489          16146737             4.625            1            First Lien     No
   2490          16146738             1.875            1            First Lien     No
   2491          16146740             4.625            1            First Lien     No
   2492          16146742             1.875            1            First Lien     No
   2493          16146743             1.875            1            First Lien     No
   2494          16146745             4.625            1            First Lien     No
   2495          16146746             1.875            1            First Lien     No
   2496          16146747             1.875            1            First Lien     No
   2497          16146749             4.625            1            First Lien     No
   2498          16146750             4.625            1            First Lien     No
   2499          16146751             1.875            1            First Lien     No
   2500          16146753             4.625            1            First Lien     No
   2501          16146755             1.875            1            First Lien     No
   2502          16146756             1.875            1            First Lien     No
   2503          16146757             1.875            1            First Lien     No
   2504          16146758             1.875            1            First Lien     No
   2505          16146759             4.625            1            First Lien     No
   2506          16146760             4.625            1            First Lien     No
   2507          16146761             1.875            1            First Lien     No
   2508          16146762             1.875            1            First Lien     No
   2509          16146765             1.875            1            First Lien     No
   2510          16146766             1.875            1            First Lien     No
   2511          16146767             1.875            1            First Lien     No
   2512          16146770             1.875            1            First Lien     No
   2513          16146771             4.625            1            First Lien     No
   2514          16146772             1.875            1            First Lien     No
   2515          16146777             1.875            1            First Lien     No
   2516          16146778             1.875            1            First Lien     No
   2517          16146779             1.875            1            First Lien     No
   2518          16146780             1.875            1            First Lien     No
   2519          16146781             1.875            1            First Lien     No
   2520          16146782             1.875            1            First Lien     No
   2521          16146783             1.875            1            First Lien     No
   2522          16146784             1.875            1            First Lien     No
   2523          16146785             1.875            1            First Lien     No
   2524          16146786             1.875            1            First Lien     No
   2525          16146787             1.875            1            First Lien     No
   2526          16146788             1.875            1            First Lien     No
   2527          16146789             1.875            1            First Lien     No
   2528          16146790             2.125            1            First Lien     No
   2529          16146791             1.875            1            First Lien     No
   2530          16146793             1.875            1            First Lien     No
   2531          16146794             1.875            1            First Lien     No
   2532          16146795             1.875            1            First Lien     No
   2533          16146796             1.875            1            First Lien     No
   2534          16146797             1.875            1            First Lien     No
   2535          16146798             1.875            1            First Lien     No
   2536          16146799             1.875            1            First Lien     No
   2537          16146800             1.875            1            First Lien     No
   2538          16146801             1.875            1            First Lien     No
   2539          16146804             1.875            1            First Lien     No
   2540          16146808             1.875            1            First Lien     No
   2541          16146809             1.875            1            First Lien     No
   2542          16146810             1.875            1            First Lien     No
   2543          16146811             1.875            1            First Lien     No
   2544          16146815             1.875            1            First Lien     No
   2545          16146816             4.625            1            First Lien     No
   2546          16146819             1.875            1            First Lien     No
   2547          16146821             1.875            1            First Lien     No
   2548          16146822             4.625            1            First Lien     No
   2549          16146823             4.625            1            First Lien     No
   2550          16146825             4.625            1            First Lien     No
   2551          16146827             1.875            1            First Lien     No
   2552          16146828             1.875            1            First Lien     No
   2553          16146831             4.625            1            First Lien     No
   2554          16146833             4.625            1            First Lien     No
   2555          16146834             4.625            1            First Lien     No
   2556          16146837             2.125            1            First Lien     No
   2557          16146838             4.625            1            First Lien     No
   2558          16146844             1.875            1            First Lien     No
   2559          16146849             4.625            1            First Lien     No
   2560          16146850             1.875            1            First Lien     No
   2561          16146852             1.875            1            First Lien     No
   2562          16146853             4.625            1            First Lien     No
   2563          16146855             1.875            1            First Lien     No
   2564          16146856             1.875            1            First Lien     No
   2565          16146858             4.625            1            First Lien     No
   2566          16146859             4.625            1            First Lien     No
   2567          16146861             1.875            1            First Lien     No
   2568          16146862             4.625            1            First Lien     No
   2569          16162515             1.875            1            First Lien     No
   2570          16162516             1.875            1            First Lien     No
   2571          16162517             1.875            1            First Lien     No
   2572          16162518             1.875            1            First Lien     No
   2573          16162519             1.875            1            First Lien     No
   2574          16407110             1.875            1            First Lien     No
   2575          16407127             1.875            1            First Lien     No
   2576          16407129             1.875            1            First Lien     No
   2577          16407140             1.875            1            First Lien     No
   2578          16407141             1.875            2            First Lien     No
   2579          16407144             1.875            1            First Lien     No
   2580          16407148             1.875            1            First Lien     No
   2581          16407159             2.375            2            First Lien     No
   2582          16407185             1.875            1            First Lien     No
   2583          16407189             1.875            1            First Lien     No
   2584          16545295             1.875            1            First Lien     No
   2585          16540471             1.875            1            First Lien     No
   2586          16540478             1.875            1            First Lien     No
   2587          16540482             1.875            1            First Lien     No
   2588          16540491             1.875            1            First Lien     No
   2589          16540675             1.875            1            First Lien     No
   2590          16543917             1.875            2            First Lien     No
   2591          16543937             1.875            1            First Lien     No
   2592          16468585             1.875            1            First Lien     No
   2593          16468608             1.875            1            First Lien     No
   2594          16468612             1.875            1            First Lien     No
   2595          16468616             1.875            1            First Lien     No
   2596          16540100             1.875            1            First Lien     No
   2597          16540124             2.375            2            First Lien     No
   2598          16540225             1.875            1            First Lien     No
   2599          16540290             1.875            1            First Lien     No
   2600          16540297             1.875            1            First Lien     No
   2601          16540303             1.875            1            First Lien     No
   2602          16540355             1.875            1            First Lien     No
   2603          16468493             1.875            1            First Lien     No
   2604          16468168             1.875            1            First Lien     No
   2605          16468187             1.875            1            First Lien     No
   2606          16468238             1.875            1            First Lien     No
   2607          16422589             1.875            1            First Lien     No
   2608          16422596             1.875            1            First Lien     No
   2609          16422598             1.875            1            First Lien     No
   2610          16422664             1.875            2            First Lien     No
   2611          16422667             1.875            1            First Lien     No
   2612          16422685             1.875            2            First Lien     No
   2613          16422693             1.875            1            First Lien     No
   2614          16422716             1.875            2            First Lien     No
   2615          16422785             1.875            1            First Lien     No
   2616          16422789             1.875            1            First Lien     No
   2617          16422799             1.875            1            First Lien     No
   2618          16422872             1.875            1            First Lien     No
   2619          16422921             1.875            1            First Lien     No
   2620          16422984             1.875            1            First Lien     No
   2621          16422999             1.875            1            First Lien     No
   2622          16423008             4.625            1            First Lien     No
   2623          16423009             1.875            1            First Lien     No
   2624          16423013             1.875            1            First Lien     No
   2625          16387122             1.875            1            First Lien     No
   2626          16387156             1.875            2            First Lien     No
   2627          16387163             1.875            2            First Lien     No
   2628          16387198             1.875            2            First Lien     No
   2629          16387289             1.875            1            First Lien     No
   2630          16387320             1.875            1            First Lien     No
   2631          16387325             1.875            1            First Lien     No
   2632          16387343             1.875            1            First Lien     No
   2633          16387346             1.875            2            First Lien     No
   2634          16387469             1.875            1            First Lien     No
   2635          16387484             1.875            2            First Lien     No
   2636          16420697             1.875            1            First Lien     No
   2637          16420711             1.875            1            First Lien     No
   2638          16420759             1.875            1            First Lien     No
   2639          16420761             1.875            1            First Lien     No
   2640          16420773             1.875            1            First Lien     No
   2641          16420779             1.875            1            First Lien     No
   2642          16422481             1.875            1            First Lien     No
   2643          16384206             1.875            2            First Lien     No
   2644          16384224             1.875            1            First Lien     No
   2645          16384232             1.875            1            First Lien     No
   2646          16384234             1.875            1            First Lien     No
   2647          16384263             1.875            1            First Lien     No
   2648          16384264             1.875            1            First Lien     No
   2649          16384267             1.875            2            First Lien     No
   2650          16384279             1.875            1            First Lien     No
   2651          16384315             1.875            1            First Lien     No
   2652          16384378             1.875            1            First Lien     Yes
   2653          16384387             1.875            1            First Lien     Yes
   2654          16384407             1.875            1            First Lien     No
   2655          16384420             1.875            1            First Lien     No
   2656          16384427             1.875            1            First Lien     No
   2657          16384430             1.875            1            First Lien     No
   2658          16384438             1.875            1            First Lien     No
   2659          16384462             1.875            1            First Lien     No
   2660          16384479             1.875            1            First Lien     No
   2661          16384502             1.875            1            First Lien     No
   2662          16384506             1.875            1            First Lien     No
   2663          16384508             1.875            1            First Lien     No
   2664          16384522             1.875            1            First Lien     No
   2665          16384543             1.875            1            First Lien     No
   2666          16384555             1.875            1            First Lien     Yes
   2667          16387107             1.875            1            First Lien     No
   2668          16384089             1.875            2            First Lien     No
   2669          16384091             1.875            1            First Lien     No
   2670          16384095             1.875            1            First Lien     No
   2671          16384117             1.875            2            First Lien     No
   2672          16384119             1.875            1            First Lien     No
   2673          16384135             1.875            1            First Lien     No
   2674          16384173             1.875            1            First Lien     No
   2675          16378618             1.875            1            First Lien     No
   2676          16378637             1.875            1            First Lien     No
   2677          16382719             1.875            1            First Lien     No
   2678          16382726             1.875            1            First Lien     No
   2679          16382733             1.875            1            First Lien     No
   2680          16382762             1.875            1            First Lien     No
   2681          16382764             1.875            1            First Lien     No
   2682          16382775             1.875            1            First Lien     No
   2683          16382824             1.875            1            First Lien     No
   2684          16382825             1.875            1            First Lien     No
   2685          16382877             1.875            1            First Lien     No
   2686          16382885             1.875            2            First Lien     No
   2687          16382888             1.875            1            First Lien     No
   2688          16382912             1.875            1            First Lien     No
   2689          16382925             1.875            1            First Lien     Yes
   2690          16382949             1.875            1            First Lien     No
   2691          16382982             1.875            1            First Lien     No
   2692          16383013             1.875            2            First Lien     No
   2693          16383039             1.875            1            First Lien     No
   2694          16383043             1.875            1            First Lien     No
   2695          16383066             1.875            1            First Lien     No
   2696          16383075             1.875            1            First Lien     No
   2697          16383105             1.875            1            First Lien     No
   2698          16383111             1.875            1            First Lien     No
   2699          16383113             1.875            1            First Lien     No
   2700          16383132             1.875            1            First Lien     No
   2701          16383207             1.875            1            First Lien     No
   2702          16383223             1.875            1            First Lien     No
   2703          16383251             1.875            1            First Lien     No
   2704          16383256             1.875            1            First Lien     No
   2705          16383260             1.875            1            First Lien     No
   2706          16383263             1.875            1            First Lien     No
   2707          16383306             1.875            1            First Lien     No
   2708          16383320             1.875            1            First Lien     No
   2709          16383326             1.875            1            First Lien     No
   2710          16383999                 2            2            First Lien     No
   2711          16384005             1.875            1            First Lien     No
   2712          16384018               3.5            1            First Lien     No
   2713          16384024             1.875            1            First Lien     No
   2714          16384025             2.375            2            First Lien     No
   2715          16384036             1.875            1            First Lien     No
   2716          16384038             1.875            2            First Lien     No
   2717          16384066                 2            1            First Lien     No
   2718          16377558             1.875            1            First Lien     No
   2719          16378077             1.875            2            First Lien     No
   2720          16378090             1.875            1            First Lien     No
   2721          16378107             1.875            1            First Lien     No
   2722          16378114             1.875            1            First Lien     No
   2723          16378126             1.875            1            First Lien     No
   2724          16378143             1.875            1            First Lien     No
   2725          16378171             1.875            1            First Lien     No
   2726          16378179             1.875            1            First Lien     No
   2727          16378217             1.875            1            First Lien     No
   2728          16378230             1.875            1            First Lien     No
   2729          16378257             1.875            1            First Lien     No
   2730          16378275             1.875            2            First Lien     No
   2731          16378285             1.875            1            First Lien     No
   2732          16378300             1.875            1            First Lien     No
   2733          16378305             1.875            1            First Lien     No
   2734          16378320             1.875            1            First Lien     No
   2735          16378333             1.875            1            First Lien     No
   2736          16378358             1.875            2            First Lien     No
   2737          16378396             1.875            1            First Lien     No
   2738          16378405             1.875            1            First Lien     No
   2739          16378425             1.875            1            First Lien     No
   2740          16378432             1.875            1            First Lien     No
   2741          16378434             1.875            1            First Lien     No
   2742          16378436             1.875            1            First Lien     No
   2743          16378438             1.875            2            First Lien     No
   2744          16378484             1.875            1            First Lien     No
   2745          16378486             1.875            2            First Lien     No
   2746          16378508             1.875            1            First Lien     No
   2747          16378580             1.875            1            First Lien     No
   2748          16378583             1.875            1            First Lien     No
   2749          16378587             1.875            1            First Lien     No
   2750          16377466             1.875            2            First Lien     No
   2751          16377488             1.875            1            First Lien     No
   2752          16377489             1.875            1            First Lien     No
   2753          16377496             1.875            1            First Lien     No
   2754          16377509             1.875            1            First Lien     No
   2755          16377517             1.875            1            First Lien     No
   2756          16377393             1.875            1            First Lien     No
   2757          16377398             1.875            1            First Lien     No
   2758          16377409             1.875            1            First Lien     No
   2759          16377429             1.875            1            First Lien     No
   2760          16377441             1.875            1            First Lien     No
   2761          16377443             4.625            2            First Lien     No
   2762          16377449             1.875            1            First Lien     No
   2763          15359101             1.875            1            First Lien     No
   2764          16377364             1.875            1            First Lien     No
   2765          16377366             1.875            1            First Lien     No
   2766          16225307             1.875            2            First Lien     No
   2767          16225308             1.875            2            First Lien     No
   2768          16225311             1.875            2            First Lien     No
   2769          16225313             1.875            2            First Lien     No
   2770          16225315             1.875            2            First Lien     No
   2771          16225316             1.875            2            First Lien     No
   2772          16225317             1.875            2            First Lien     No
   2773          16225318             1.875            2            First Lien     No
   2774          16225319             1.875            2            First Lien     No
   2775          16225320             1.875            2            First Lien     No
   2776          16225322             1.875            2            First Lien     No
   2777          16225323             1.875            2            First Lien     No
   2778          16225324             1.875            2            First Lien     No
   2779          16225325             1.875            2            First Lien     No
   2780          16225326             1.875            2            First Lien     No
   2781          16377349             1.875            1            First Lien     No
   2782          16234640             1.875            2            First Lien     No
   2783          16234641             1.875            2            First Lien     No
   2784          16234643             1.875            1            First Lien     No
   2785          16234646             1.875            1            First Lien     No
   2786          16234650             1.875            2            First Lien     No
   2787          16234651             2.375            2            First Lien     No
   2788          16234652             1.875            1            First Lien     No
   2789          16234654             1.875            2            First Lien     No
   2790          16234656             1.875            2            First Lien     No
   2791          16234658             1.875            1            First Lien     No
   2792          16234659             1.875            1            First Lien     No
   2793          16234660             1.875            1            First Lien     No
   2794          16234662             1.875            1            First Lien     No
   2795          16234663             1.875            1            First Lien     No
   2796          16234664             1.875            2            First Lien     No
   2797          16234665             1.875            2            First Lien     No
   2798          16234666             1.875            2            First Lien     No
   2799          16234667             1.875            2            First Lien     No
   2800          16234669             1.875            2            First Lien     No
   2801          16234670             1.875            2            First Lien     No
   2802          16234671             1.875            2            First Lien     No
   2803          16234675             1.875            1            First Lien     No
   2804          16234677             1.875            2            First Lien     No
   2805          16234678             1.875            2            First Lien     No
   2806          16234679             1.875            1            First Lien     No
   2807          16234681             2.375            2            First Lien     No
   2808          16234685             1.875            1            First Lien     No
   2809          16234686             1.875            1            First Lien     No
   2810          16234690             1.875            1            First Lien     No
   2811          16234694             1.875            2            First Lien     No
   2812          16234695             1.875            1            First Lien     No
   2813          16234696             1.875            1            First Lien     No
   2814          16234699             1.875            1            First Lien     No
   2815          16234700             1.875            1            First Lien     No
   2816          16234701             1.875            1            First Lien     No
   2817          16234702             1.875            2            First Lien     No
   2818          16234703             1.875            2            First Lien     No
   2819          16234704             1.875            1            First Lien     No
   2820          16234705             1.875            2            First Lien     No
   2821          16234706             1.875            2            First Lien     No
   2822          16234707             1.875            1            First Lien     No
   2823          16234709             1.875            1            First Lien     No
   2824          16234711             1.875            1            First Lien     No
   2825          16234712             1.875            1            First Lien     No
   2826          16234713             1.875            2            First Lien     No
   2827          16234714             1.875            1            First Lien     No
   2828          16234715             1.875            1            First Lien     No
   2829          16234717             1.875            2            First Lien     No
   2830          16234718             1.875            1            First Lien     No
   2831          16234720             1.875            1            First Lien     No
   2832          16377335             1.875            1            First Lien     No
   2833          15613212             1.875            2            First Lien     No
   2834          16370019                 2            2            First Lien     No
   2835          16559200                 2            2            First Lien     No
   2836          16322635                 2            2            First Lien     No
   2837          16559201                 2            2            First Lien     No
   2838          16559202                 2            2            First Lien     No
   2839          16559040                 2            2            First Lien     No
   2840          16386511                 2            2            First Lien     No
   2841          16559203                 2            2            First Lien     No
   2842          16386512                 2            2            First Lien     No
   2843          16322639                 2            2            First Lien     No
   2844          16386514                 2            2            First Lien     No
   2845          16559206                 2            2            First Lien     No
   2846          16559207                 2            2            First Lien     No
   2847          16559046                 2            2            First Lien     No
   2848          16386516                 2            2            First Lien     No
   2849          16559209                 2            2            First Lien     No
   2850          16386517                 2            2            First Lien     No
   2851          16559048                 2            2            First Lien     No
   2852          16369427                 2            2            First Lien     No
   2853          16386518                 2            2            First Lien     No
   2854          16369428                 2            2            First Lien     No
   2855          16559049                 2            2            First Lien     No
   2856          16322640                 2            2            First Lien     No
   2857          16370025                 2            2            First Lien     No
   2858          16370027                 2            2            First Lien     No
   2859          16322644                 2            2            First Lien     No
   2860          16559211                 2            2            First Lien     No
   2861          16322646                 2            2            First Lien     No
   2862          16559050                 2            2            First Lien     No
   2863          16559212                 2            2            First Lien     No
   2864          16386520                 2            2            First Lien     No
   2865          16559213                 2            2            First Lien     No
   2866          16386521                 2            2            First Lien     No
   2867          16322648                 2            2            First Lien     No
   2868          16559052                 2            2            First Lien     No
   2869          16559215                 2            2            First Lien     No
   2870          16369271                 2            2            First Lien     No
   2871          16559055                 2            2            First Lien     No
   2872          16559217                 2            2            First Lien     No
   2873          16369434                 2            2            First Lien     No
   2874          16559218                 2            2            First Lien     No
   2875          16369273                 2            2            First Lien     No
   2876          16559219                 2            2            First Lien     No
   2877          16559058                 2            2            First Lien     No
   2878          16559059                 2            2            First Lien     No
   2879          16369439                 2            2            First Lien     No
   2880          16559220                 2            2            First Lien     No
   2881          16322655                 2            2            First Lien     No
   2882          16559222                 2            2            First Lien     No
   2883          16369601                 2            2            First Lien     No
   2884          16559060                 2            2            First Lien     No
   2885          16559061                 2            2            First Lien     No
   2886          16369602                 2            2            First Lien     No
   2887          16559224                 2            2            First Lien     No
   2888          16369441                 2            2            First Lien     No
   2889          16559063                 2            2            First Lien     No
   2890          16322631                 2            2            First Lien     No
   2891          16322632                 2            2            First Lien     No
   2892          16386508                 2            2            First Lien     No
   2893          16559038                 2            2            First Lien     No
   2894          16386509                 2            2            First Lien     No
   2895          16369095                 2            2            First Lien     No
   2896          16370010                 2            2            First Lien     No
   2897          16370014                 2            2            First Lien     No
   2898          16322630                 2            2            First Lien     No
   2899          16369089                 2            2            First Lien     No
   2900          16370001                 2            2            First Lien     No
   2901          16370004                 2            2            First Lien     No
   2902          16322622                 2            2            First Lien     No
   2903          16322623                 2            2            First Lien     No
   2904          16322624                 2            2            First Lien     No
   2905          16386502                 2            2            First Lien     No
   2906          16559032                 2            2            First Lien     No
   2907          16322629                 2            2            First Lien     No
   2908          16386503                 2            2            First Lien     No
   2909          16559033                 2            2            First Lien     No
   2910          16386504                 2            2            First Lien     No
   2911          16386505                 2            2            First Lien     No
   2912          16559035                 2            2            First Lien     No
   2913          16386506                 2            2            First Lien     No
   2914          16559036                 2            2            First Lien     No
   2915          16386507                 2            2            First Lien     No
   2916          16369084                 2            2            First Lien     No
   2917          16340432                 2            2            First Lien     No
   2918          16340433                 2            2            First Lien     No
   2919          16340434                 2            2            First Lien     No
   2920          16340436                 2            2            First Lien     No
   2921          16559021                 2            2            First Lien     No
   2922          16322619                 2            2            First Lien     No
   2923          16559025                 2            2            First Lien     No
   2924          16565092                 2            2            First Lien     No
   2925          16565093                 2            2            First Lien     No
   2926          16559019                 2            2            First Lien     No
   2927          16565094                 2            2            First Lien     No
   2928          16565095                 2            2            First Lien     No
   2929          16369075                 2            2            First Lien     No
   2930          16369238                 2            2            First Lien     No
   2931          16565098                 2            2            First Lien     No
   2932          16565099                 2            2            First Lien     No
   2933          16340430                 2            2            First Lien     No
   2934          16340431                 2            2            First Lien     No
   2935          16322612                 2            2            First Lien     No
   2936          16559006                 2            2            First Lien     No
   2937          16369224                 2            2            First Lien     No
   2938          16565086                 2            2            First Lien     No
   2939          16565088                 2            2            First Lien     No
   2940          16565089                 2            2            First Lien     No
   2941          16340421                 2            2            First Lien     No
   2942          16340423                 2            2            First Lien     No
   2943          16340424                 2            2            First Lien     No
   2944          16340426                 2            2            First Lien     No
   2945          16559010                 2            2            First Lien     No
   2946          16340427                 2            2            First Lien     No
   2947          16559012                 2            2            First Lien     No
   2948          16369230                 2            2            First Lien     No
   2949          16559014                 2            2            First Lien     No
   2950          16565090                 2            2            First Lien     No
   2951          16331699             1.875            1            First Lien     No
   2952          16331705             1.875            1            First Lien     No
   2953          16331755             1.875            1            First Lien     No
   2954          16331864             1.875            1            First Lien     No
   2955          16331880             1.875            1            First Lien     No
   2956          16331906             1.875            1            First Lien     No
   2957          16331926             1.875            1            First Lien     No
   2958          16331967             1.875            1            First Lien     No
   2959          16331987             1.875            1            First Lien     No
   2960          16331994             1.875            1            First Lien     No
   2961          16332041             1.875            1            First Lien     No
   2962          16332044             1.875            1            First Lien     No
   2963          16332066             1.875            1            First Lien     No
   2964          16332079             1.875            1            First Lien     No
   2965          16332081             1.875            1            First Lien     No
   2966          16331685             1.875            1            First Lien     No
   2967          16331418             1.875            1            First Lien     No
   2968          16331432             1.875            1            First Lien     No
   2969          16331463             1.875            1            First Lien     No
   2970          16331475             1.875            2            First Lien     No
   2971          16331479             2.375            2            First Lien     No
   2972          16331495             1.875            1            First Lien     No
   2973          16331539             1.875            1            First Lien     No
   2974          16331568             1.875            2            First Lien     No
   2975          16331583             1.875            1            First Lien     No
   2976          16331593             1.875            2            First Lien     No
   2977          16331614             1.875            2            First Lien     No
   2978          16331649             1.875            1            First Lien     No
   2979          16366295             1.875            2            First Lien     No
   2980          16366323             1.875            1            First Lien     No
   2981          16366326             1.875            2            First Lien     No
   2982          16366331             1.875            2            First Lien     No
   2983          16366334             1.875            1            First Lien     No
   2984          16366363             1.875            1            First Lien     No
   2985          16366378             1.875            1            First Lien     No
   2986          16331366             1.875            1            First Lien     No
   2987          16365990             1.875            1            First Lien     No
   2988          16366117             1.875            1            First Lien     No
   2989          16366140             1.875            1            First Lien     No
   2990          16366195             1.875            1            First Lien     No
   2991          16365671             1.875            1            First Lien     No
   2992          16365716             1.875            2            First Lien     No
   2993          16365729             1.875            1            First Lien     No
   2994          16365743             1.875            2            First Lien     No
   2995          16365796             1.875            2            First Lien     No
   2996          16365800              3.75            1            First Lien     No
   2997          16365815             1.875            2            First Lien     No
   2998          16365940             1.875            1            First Lien     No
   2999          16339852             1.875            2            First Lien     No
   3000          16393669                 2            2            First Lien     No
   3001          16393676                 2            2            First Lien     No
   3002          16393683                 2            2            First Lien     No
   3003          16393686                 2            2            First Lien     No
   3004          16393695                 2            2            First Lien     No
   3005          16393696                 2            2            First Lien     No
   3006          16393699                 2            2            First Lien     No
   3007          16393702                 2            2            First Lien     No
   3008          16388924                 2            2            First Lien     No
   3009          16388931                 2            2            First Lien     No
   3010          16388936                 2            2            First Lien     No
   3011          16388942                 2            2            First Lien     No
   3012          16388943                 2            2            First Lien     No
   3013          16388950                 2            2            First Lien     No
   3014          16388956                 2            2            First Lien     No
   3015          16388958                 2            2            First Lien     No
   3016          16388961                 2            2            First Lien     No
   3017          16388962                 2            2            First Lien     No
   3018          16388965                 2            2            First Lien     No
   3019          16388967                 2            2            First Lien     No
   3020          16388971                 2            2            First Lien     No
   3021          16388976                 2            2            First Lien     No
   3022          16388979                 2            2            First Lien     No
   3023          16388983                 2            2            First Lien     No
   3024          16388987                 2            2            First Lien     No
   3025          16388996                 2            2            First Lien     No
   3026          16388997                 2            2            First Lien     No
   3027          16389003                 2            2            First Lien     No
   3028          16389012                 2            2            First Lien     No
   3029          16389019                 2            2            First Lien     No
   3030          16389273                 2            2            First Lien     No
   3031          16389283                 2            2            First Lien     No
   3032          16389288                 2            2            First Lien     No
   3033          16389382                 2            2            First Lien     No
   3034          16389390                 2            2            First Lien     No
   3035          16389395                 2            2            First Lien     No
   3036          16389407                 2            2            First Lien     No
   3037          16389484                 2            2            First Lien     No
   3038          16393664                 2            2            First Lien     No
   3039          16360893                 2            2            First Lien     No
   3040          16360898                 2            2            First Lien     No
   3041          16360904                 2            2            First Lien     No
   3042          16360939                 2            2            First Lien     No
   3043          16360943                 2            2            First Lien     No
   3044          16360949                 2            2            First Lien     No
   3045          16360952                 2            2            First Lien     No
   3046          16360956                 2            2            First Lien     No
   3047          16360963                 2            2            First Lien     No
   3048          16360968                 2            2            First Lien     No
   3049          16360982                 2            2            First Lien     No
   3050          16361173                 2            2            First Lien     No
   3051          16361177                 2            2            First Lien     No
   3052          16361187                 2            2            First Lien     No
   3053          16361192                 2            2            First Lien     No
   3054          16374840                 2            2            First Lien     No
   3055          16384370                 2            2            First Lien     No
   3056          16388897                 2            2            First Lien     No
   3057          16388904                 2            2            First Lien     No
   3058          16388907                 2            2            First Lien     No
   3059          16388911                 2            2            First Lien     No
   3060          16388915                 2            2            First Lien     No
   3061          16388921                 2            2            First Lien     No
   3062          16331785                 2            2            First Lien     No
   3063          16331787                 2            2            First Lien     No
   3064          16331789                 2            2            First Lien     No
   3065          16331803                 2            2            First Lien     No
   3066          16331810                 2            2            First Lien     No
   3067          16331816                 2            2            First Lien     No
   3068          16331820                 2            2            First Lien     No
   3069          16331828                 2            2            First Lien     No
   3070          16331831                 2            2            First Lien     No
   3071          16331841                 2            2            First Lien     No
   3072          16331845                 2            2            First Lien     No
   3073          16331846                 2            2            First Lien     No
   3074          16331857                 2            2            First Lien     No
   3075          16331858                 2            2            First Lien     No
   3076          16331892                 2            2            First Lien     No
   3077          16331898                 2            2            First Lien     No
   3078          16331907                 2            2            First Lien     No
   3079          16331909                 2            2            First Lien     No
   3080          16331916                 2            2            First Lien     No
   3081          16331955                 2            2            First Lien     No
   3082          16331969                 2            2            First Lien     No
   3083          16332005                 2            2            First Lien     No
   3084          16332009                 2            2            First Lien     No
   3085          16332010                 2            2            First Lien     No
   3086          16332012                 2            2            First Lien     No
   3087          16332019                 2            2            First Lien     No
   3088          16332021                 2            2            First Lien     No
   3089          16332038                 2            2            First Lien     No
   3090          16332040                 2            2            First Lien     No
   3091          16339366                 2            2            First Lien     No
   3092          16339567                 2            2            First Lien     No
   3093          16339589                 2            2            First Lien     No
   3094          16339631                 2            2            First Lien     No
   3095          16360889                 2            2            First Lien     No
   3096          16303591                 2            2            First Lien     No
   3097          16303592                 2            2            First Lien     No
   3098          16303596                 2            2            First Lien     No
   3099          16303612                 2            2            First Lien     No
   3100          16304159                 2            2            First Lien     No
   3101          16304160                 2            2            First Lien     No
   3102          16304243                 2            2            First Lien     No
   3103          16304265                 2            2            First Lien     No
   3104          16304272                 2            2            First Lien     No
   3105          16304275                 2            2            First Lien     No
   3106          16304294                 2            2            First Lien     No
   3107          16304301                 2            2            First Lien     No
   3108          16304313                 2            2            First Lien     No
   3109          16304343                 2            2            First Lien     No
   3110          16331733                 2            2            First Lien     No
   3111          16331763                 2            2            First Lien     No
   3112          16233564                 2            2            First Lien     No
   3113          16233577                 2            2            First Lien     No
   3114          16233579                 2            2            First Lien     No
   3115          16233591                 2            2            First Lien     No
   3116          16233610                 2            2            First Lien     No
   3117          16235272                 2            2            First Lien     No
   3118          16239932                 2            2            First Lien     No
   3119          16239936                 2            2            First Lien     No
   3120          16239937                 2            2            First Lien     No
   3121          16239956                 2            2            First Lien     No
   3122          16239959                 2            2            First Lien     No
   3123          16239966                 2            2            First Lien     No
   3124          16293656                 2            2            First Lien     No
   3125          16293666                 2            2            First Lien     No
   3126          16393720                 2            2            First Lien     No
   3127          16393721                 2            2            First Lien     No
   3128          16393722                 2            2            First Lien     No
   3129          16393723                 2            2            First Lien     No
   3130          16393724                 2            2            First Lien     No
   3131          16393725                 2            2            First Lien     No
   3132          16393728                 2            2            First Lien     No
   3133          16393730                 2            2            First Lien     No
   3134          16230361                 2            2            First Lien     No
   3135          16230371                 2            2            First Lien     No
   3136          16233539                 2            2            First Lien     No
   3137          16185472                 2            2            First Lien     No
   3138          16186657                 2            2            First Lien     No
   3139          16188528                 2            2            First Lien     No
   3140          16393706                 2            2            First Lien     No
   3141          16393716                 2            2            First Lien     No
   3142          16393718                 2            2            First Lien     No
   3143          16393719                 2            2            First Lien     No
   3144          16293668                 2            2            First Lien     No
   3145          16293709                 2            2            First Lien     No
   3146          16293712                 2            2            First Lien     No
   3147          16293749                 2            2            First Lien     No
   3148          16339814             1.875            1            First Lien     No
   3149          16339750             1.875            1            First Lien     No
   3150          16339763             1.875            1            First Lien     No
   3151          16342156             1.875            1            First Lien     No
   3152          16342160             1.875            1            First Lien     No
   3153          16342193             1.875            1            First Lien     No
   3154          16342224             1.875            1            First Lien     No
   3155          16358120             1.875            1            First Lien     No
   3156          16358122             1.875            1            First Lien     No
   3157          16358138             1.875            1            First Lien     No
   3158          16358151             1.875            1            First Lien     No
   3159          16358182             1.875            2            First Lien     No
   3160          16358344             1.875            1            First Lien     Yes
   3161          16358352             1.875            1            First Lien     No
   3162          16358362             1.875            1            First Lien     No
   3163          16358366             1.875            1            First Lien     No
   3164          16358367             1.875            1            First Lien     No
   3165          16358374             1.875            1            First Lien     No
   3166          16358393             1.875            1            First Lien     No
   3167          16358398             1.875            1            First Lien     No
   3168          16358400             1.875            1            First Lien     No
   3169          16358403             1.875            1            First Lien     No
   3170          16358449             1.875            1            First Lien     No
   3171          16358453             1.875            2            First Lien     No
   3172          16359062             1.875            1            First Lien     No
   3173          16359091             1.875            1            First Lien     No
   3174          16359093             1.875            1            First Lien     No
   3175          16359096             1.875            1            First Lien     No
   3176          15059743             1.875            1            First Lien     No
   3177          16339743             1.875            1            First Lien     No
   3178          16339706             1.875            1            First Lien     No
   3179          16339662             1.875            2            First Lien     No
   3180          16233567                 2            2            First Lien     No
   3181          16233568                 2            2            First Lien     No
   3182          16244457                 2            2            First Lien     No
   3183          16244458                 2            2            First Lien     No
   3184          16244459                 2            2            First Lien     No
   3185          16244462                 2            2            First Lien     No
   3186          16244464                 2            2            First Lien     No
   3187          16244465                 2            2            First Lien     No
   3188          16244466                 2            2            First Lien     No
   3189          16360838             1.875            1            First Lien     No
   3190          16360842             1.875            1            First Lien     No
   3191          16244467                 2            2            First Lien     No
   3192          16244477                 2            2            First Lien     No
   3193          16244478                 2            2            First Lien     No
   3194          16244479                 2            2            First Lien     No
   3195          16244482                 2            2            First Lien     No
   3196          16365343             1.875            1            First Lien     No
   3197          16339651             1.875            1            First Lien     No
   3198          16329853             1.875            1            First Lien     No
   3199          16329963             1.875            1            First Lien     No
   3200          16329964             1.875            1            First Lien     No
   3201          16329972             1.875            1            First Lien     No
   3202          16330015             1.875            1            First Lien     No
   3203          16330037             1.875            1            First Lien     No
   3204          16330043             1.875            2            First Lien     No
   3205          16330049             1.875            1            First Lien     No
   3206          16330052             1.875            1            First Lien     No
   3207          16330058             1.875            1            First Lien     No
   3208          16330075             1.875            1            First Lien     No
   3209          16330101             1.875            1            First Lien     No
   3210          16330107             1.875            2            First Lien     No
   3211          16330131             1.875            1            First Lien     No
   3212          16330132             1.875            1            First Lien     No
   3213          16330152             1.875            1            First Lien     No
   3214          16330153             1.875            1            First Lien     No
   3215          16330156             1.875            1            First Lien     No
   3216          16330162             1.875            1            First Lien     No
   3217          16330175             1.875            2            First Lien     No
   3218          16330178             1.875            1            First Lien     No
   3219          16330206             1.875            1            First Lien     No
   3220          16330252             1.875            1            First Lien     No
   3221          16330304             1.875            1            First Lien     No
   3222          16330322             1.875            1            First Lien     No
   3223          16331335             1.875            1            First Lien     No
   3224          16331349             1.875            1            First Lien     No
   3225          16329804             1.875            1            First Lien     No
   3226          16329809             1.875            1            First Lien     No
   3227          16329815             1.875            1            First Lien     No
   3228          16329826             1.875            1            First Lien     No
   3229          16329835             1.875            1            First Lien     No
   3230          16359642                 2            1            First Lien     No
   3231          16359711             1.875            1            First Lien     No
   3232          16357892             1.875            1            First Lien     No
   3233          15500963             1.875            1            First Lien     No
   3234          16349167             1.875            1            First Lien     No
   3235          16349170             1.875            1            First Lien     No
   3236          16107162             1.875            1            First Lien     No
   3237          16329765             4.625            2            First Lien     No
   3238          16163522             1.875            1            First Lien     No
   3239          16329746             1.875            1            First Lien     No
   3240          16329714             2.375            2            First Lien     No
   3241          16329744             1.875            1            First Lien     No
   3242          16329666             1.875            1            First Lien     No
   3243          16329703             1.875            1            First Lien     No
   3244          16340397                 2            2            First Lien     No
   3245          16386454                 2            2            First Lien     No
   3246          16386458                 2            2            First Lien     No
   3247          16370125                 2            2            First Lien     No
   3248          16370126                 2            2            First Lien     No
   3249          16370129                 2            2            First Lien     No
   3250          16326931             1.875            1            First Lien     No
   3251          16326915             1.875            1            First Lien     No
   3252          16326918             1.875            1            First Lien     No
   3253          16326847             1.875            1            First Lien     No
   3254          16326872             1.875            1            First Lien     No
   3255          16326773             1.875            1            First Lien     No
   3256          16326290             1.875            1            First Lien     No
   3257          16326306             1.875            1            First Lien     No
   3258          16326318             1.875            1            First Lien     No
   3259          16326387             1.875            2            First Lien     No
   3260          16326510             1.875            1            First Lien     No
   3261          16301280             1.875            1            First Lien     No
   3262          16301292             1.875            1            First Lien     No
   3263          16301326             1.875            1            First Lien     No
   3264          16301394             1.875            1            First Lien     No
   3265          16339529             1.875            1            First Lien     No
   3266          16339581             1.875            1            First Lien     No
   3267          16339596             1.875            1            First Lien     No
   3268          16339602             1.875            1            First Lien     No
   3269          16339612             1.875            2            First Lien     No
   3270          16339624             1.875            1            First Lien     No
   3271          16301193             1.875            1            First Lien     No
   3272          16301231             1.875            1            First Lien     No
   3273          16340396                 2            2            First Lien     No
   3274          14900605             1.875            2            First Lien     No
   3275          14908744             1.875            2            First Lien     No
   3276          15328185             1.875            2            First Lien     No
   3277          16061702             1.875            1            First Lien     No
   3278          16058202             1.875            1            First Lien     No
   3279          15388357             1.875            1            First Lien     No
   3280          16347225             1.875            1            First Lien     No
   3281          16347254             1.875            1            First Lien     No
   3282          16347183             1.875            1            First Lien     No
   3283          16342646             1.875            1            First Lien     No
   3284          16342784             1.875            1            First Lien     No
   3285          16342796             1.875            1            First Lien     No
   3286          16343580             1.875            1            First Lien     No
   3287          16343611             1.875            1            First Lien     No
   3288          16343621             1.875            1            First Lien     No
   3289          16343482             1.875            1            First Lien     No
   3290          16343639             1.875            1            First Lien     No
   3291          16343668             1.875            1            First Lien     No
   3292          16343689             1.875            1            First Lien     No
   3293          16343697             1.875            1            First Lien     No
   3294          16345624             1.875            1            First Lien     No
   3295          16370684                 2            2            First Lien     No
   3296          16370687                 2            2            First Lien     No
   3297          16406998             1.875            1            First Lien     No
   3298          16407002             1.875            1            First Lien     No
   3299          16406938             1.875            1            First Lien     No
   3300          16407016             1.875            1            First Lien     No
   3301          16407045             1.875            1            First Lien     No
   3302          16407048             1.875            1            First Lien     No
   3303          16406901             1.875            1            First Lien     No
   3304          16406903             1.875            1            First Lien     No
   3305          16406917             1.875            1            First Lien     No
   3306          16406922             1.875            1            First Lien     No
   3307          16406859             1.875            1            First Lien     No
   3308          16406870             1.875            1            First Lien     No
   3309          16406880             1.875            1            First Lien     No
   3310          16406834             1.875            1            First Lien     No
   3311          16405630             1.875            1            First Lien     No
   3312          16405637             1.875            1            First Lien     No
   3313          16405811             1.875            1            First Lien     No
   3314          16405941             1.875            1            First Lien     No
   3315          16405970             1.875            1            First Lien     No
   3316          16405723             1.875            1            First Lien     No
   3317          16405729             1.875            1            First Lien     No
   3318          16405570             1.875            1            First Lien     No
   3319          16405574             1.875            2            First Lien     No
   3320          16405595             1.875            1            First Lien     No
   3321          16405518             1.875            1            First Lien     No
   3322          16405470             1.875            1            First Lien     No
   3323          16405406             1.875            2            First Lien     No
   3324          16405417             2.375            2            First Lien     No
   3325          16405421             2.375            2            First Lien     No
   3326          16405427             1.875            1            First Lien     No
   3327          16405429             1.875            1            First Lien     No
   3328          16405431             1.875            1            First Lien     No
   3329          16405435             2.375            2            First Lien     No
   3330          16405450             1.875            2            First Lien     No
   3331          16405359             1.875            2            First Lien     No
   3332          16404439             1.875            2            First Lien     No
   3333          16405335             2.375            2            First Lien     No
   3334          16404441             1.875            1            First Lien     No
   3335          16404449             1.875            2            First Lien     No
   3336          16404462             1.875            1            First Lien     No
   3337          16404531             1.875            1            First Lien     Yes
   3338          16369878                 2            2            First Lien     No
   3339          16369879                 2            2            First Lien     No
   3340          16370630                 2            2            First Lien     No
   3341          16370632               2.5            2            First Lien     No
   3342          16399602                 2            2            First Lien     No
   3343          16399605                 2            2            First Lien     No
   3344          16399606                 2            2            First Lien     No
   3345          16369885                 2            2            First Lien     No
   3346          16369886                 2            2            First Lien     No
   3347          16369888                 2            2            First Lien     No
   3348          16399610                 2            2            First Lien     No
   3349          16399613                 2            2            First Lien     No
   3350          16369891                 2            2            First Lien     No
   3351          16399618                 2            2            First Lien     No
   3352          16399623                 2            2            First Lien     No
   3353          16399626                 2            2            First Lien     No
   3354          16399627                 2            2            First Lien     No
   3355          16399628                 2            2            First Lien     No
   3356          16322686                 2            2            First Lien     No
   3357          16322689                 2            2            First Lien     No
   3358          16369475                 2            2            First Lien     No
   3359          16369478                 2            2            First Lien     No
   3360          16370239                 2            2            First Lien     No
   3361          16322698                 2            2            First Lien     No
   3362          16369480                 2            2            First Lien     No
   3363          16322699                 2            2            First Lien     No
   3364          16369809                 2            2            First Lien     No
   3365          16369942                 2            2            First Lien     No
   3366          16369943                 2            2            First Lien     No
   3367          16371441                 2            2            First Lien     No
   3368          16371442                 2            2            First Lien     No
   3369          16371457                 2            2            First Lien     No
   3370          15387593             1.875            1            First Lien     No
   3371          16300959             1.875            1            First Lien     No
   3372          16300988             1.875            1            First Lien     No
   3373          16300853             1.875            1            First Lien     No
   3374          16371070                 2            2            First Lien     No
   3375          16371071                 2            2            First Lien     No
   3376          16370182                 2            2            First Lien     No
   3377          16371235                 2            2            First Lien     No
   3378          16370185                 2            2            First Lien     No
   3379          16322679                 2            2            First Lien     No
   3380          16370220                 2            2            First Lien     No
   3381          16370228                 2            2            First Lien     No
   3382          16322682                 2            2            First Lien     No
   3383          16370229                 2            2            First Lien     No
   3384          16322660                 2            2            First Lien     No
   3385          16322662                 2            2            First Lien     No
   3386          16322665                 2            2            First Lien     No
   3387          16322666                 2            2            First Lien     No
   3388          16322668                 2            2            First Lien     No
   3389          16370212                 2            2            First Lien     No
   3390          16370218                 2            2            First Lien     No
   3391          16322650                 2            2            First Lien     No
   3392          16322651                 2            2            First Lien     No
   3393          16322652                 2            2            First Lien     No
   3394          16322653                 2            2            First Lien     No
   3395          16322656                 2            2            First Lien     No
   3396          16322658                 2            2            First Lien     No
   3397          16322659                 2            2            First Lien     No
   3398          16386519                 2            2            First Lien     No
   3399          16322642                 2            2            First Lien     No
   3400          16322647                 2            2            First Lien     No
   3401          16369435                 2            2            First Lien     No
   3402          16369086                 2            2            First Lien     No
   3403          16322620                 2            2            First Lien     No
   3404          16322621                 2            2            First Lien     No
   3405          16322625                 2            2            First Lien     No
   3406          16322626                 2            2            First Lien     No
   3407          16322627                 2            2            First Lien     No
   3408          16386501                 2            2            First Lien     No
   3409          16322628                 2            2            First Lien     No
   3410          16322634                 2            2            First Lien     No
   3411          16322636                 2            2            First Lien     No
   3412          16386510                 2            2            First Lien     No
   3413          16322637                 2            2            First Lien     No
   3414          16322638                 2            2            First Lien     No
   3415          16386515                 2            2            First Lien     No
   3416          16340410                 2            2            First Lien     No
   3417          16340415                 2            2            First Lien     No
   3418          16340416                 2            2            First Lien     No
   3419          16340418                 2            2            First Lien     No
   3420          16369063                 2            2            First Lien     No
   3421          16340425                 2            2            First Lien     No
   3422          16322608                 2            2            First Lien     No
   3423          16340428                 2            2            First Lien     No
   3424          16322609                 2            2            First Lien     No
   3425          16322610                 2            2            First Lien     No
   3426          16322611                 2            2            First Lien     No
   3427          16322613                 2            2            First Lien     No
   3428          16322614                 2            2            First Lien     No
   3429          16340435                 2            2            First Lien     No
   3430          16322615                 2            2            First Lien     No
   3431          16322617                 2            2            First Lien     No
   3432          16322618                 2            2            First Lien     No
   3433          16369405                 2            2            First Lien     No
   3434          16369407                 2            2            First Lien     No
   3435          16369048                 2            2            First Lien     No
   3436          16369869                 2            2            First Lien     No
   3437          16316515             1.875            1            First Lien     No
   3438          16318813             1.875            1            First Lien     No
   3439          16331233             1.875            1            First Lien     No
   3440          16331285             1.875            1            First Lien     No
   3441          16331312             1.875            1            First Lien     No
   3442          16323706             1.875            1            First Lien     No
   3443          16335936             1.875            1            First Lien     No
   3444          16327099             1.875            1            First Lien     No
   3445          16340045             1.875            1            First Lien     No
   3446          16339959             1.875            1            First Lien     No
   3447          16342630             1.875            1            First Lien     No
   3448          16331189             1.875            1            First Lien     No
   3449          16347123                 2            2            First Lien     No
   3450          16347124                 2            2            First Lien     No
   3451          16347125                 2            2            First Lien     No
   3452          16347126                 2            2            First Lien     No
   3453          16347128                 2            2            First Lien     No
   3454          16347129                 2            2            First Lien     No
   3455          16347130                 2            2            First Lien     No
   3456          16347133                 2            2            First Lien     No
   3457          16347134                 2            2            First Lien     No
   3458          16305711             1.875            1            First Lien     No
   3459          16302862             2.375            0            First Lien     No
   3460          16302863             1.375            0            First Lien     No
   3461          16316362             1.875            1            First Lien     No
   3462          16347113                 2            2            First Lien     No
   3463          16347114                 2            2            First Lien     No
   3464          16347115                 2            2            First Lien     No
   3465          16347116                 2            2            First Lien     No
   3466          16347117                 2            2            First Lien     No
   3467          16347118                 2            2            First Lien     No
   3468          16347119                 2            2            First Lien     No
   3469          16347120                 2            2            First Lien     No
   3470          16347121                 2            2            First Lien     No
   3471          16347122                 2            2            First Lien     No
   3472          16347107                 2            2            First Lien     No
   3473          16347108                 2            2            First Lien     No
   3474          16347109                 2            2            First Lien     No
   3475          16347110                 2            2            First Lien     No
   3476          16347112                 2            2            First Lien     No
   3477          16347095                 2            2            First Lien     No
   3478          16347096                 2            2            First Lien     No
   3479          16347098                 2            2            First Lien     No
   3480          16347099                 2            2            First Lien     No
   3481          16347100                 2            2            First Lien     No
   3482          16347101                 2            2            First Lien     No
   3483          16347102                 2            2            First Lien     No
   3484          16347103                 2            2            First Lien     No
   3485          16347104                 2            2            First Lien     No
   3486          16347106                 2            2            First Lien     No
   3487          16303380             1.875            1            First Lien     No
   3488          16193258             1.875            1            First Lien     No
   3489          16293039             1.875            1            First Lien     No
   3490          16294932             1.875            1            First Lien     No
   3491          16297754             1.875            1            First Lien     No
   3492          16297763             1.875            1            First Lien     No
   3493          16297794             1.875            1            First Lien     No
   3494          16295052             1.875            1            First Lien     No
   3495          16302139             1.875            1            First Lien     No
   3496          16247683             1.875            1            First Lien     No
   3497          16247713             1.875            1            First Lien     No
   3498          16290464             1.875            1            First Lien     No
   3499          16239674             1.875            1            First Lien     No
   3500          16239689             1.875            1            First Lien     No
   3501          16243509             1.875            1            First Lien     No
   3502          16243551             1.875            1            First Lien     No
   3503          16243564             1.875            1            First Lien     No
   3504          16192552             1.875            1            First Lien     No
   3505          16192569             1.875            1            First Lien     No
   3506          16246080             1.875            1            First Lien     No
   3507          16246092             1.875            1            First Lien     No
   3508          16246155             1.875            1            First Lien     No
   3509          16246157             1.875            1            First Lien     No
   3510          16234769             1.875            1            First Lien     No
   3511          16068217                 2            2            First Lien     No
   3512          16234773             1.875            1            First Lien     No
   3513          16292048             1.875            1            First Lien     No
   3514          16292049             1.875            2            First Lien     No
   3515          16292050             1.875            2            First Lien     No
   3516          16292051             1.875            2            First Lien     No
   3517          16292052             4.625            1            First Lien     No
   3518          16292053             1.875            2            First Lien     No
   3519          16292054             1.875            1            First Lien     No
   3520          16292056             1.875            2            First Lien     No
   3521          16292057             1.875            2            First Lien     No
   3522          16292059             1.875            2            First Lien     No
   3523          16292060             1.875            2            First Lien     No
   3524          16292062             1.875            2            First Lien     No
   3525          16292063             1.875            2            First Lien     No
   3526          16292065             1.875            1            First Lien     No
   3527          16292067             1.875            2            First Lien     No
   3528          16292068             1.875            2            First Lien     No
   3529          16292069             1.875            2            First Lien     No
   3530          16292073             1.875            2            First Lien     No
   3531          16292074             1.875            1            First Lien     No
   3532          16292075             1.875            2            First Lien     No
   3533          16292076             1.875            2            First Lien     No
   3534          16292077             1.875            2            First Lien     No
   3535          16292079             1.875            1            First Lien     No
   3536          16292080             1.875            1            First Lien     No
   3537          16292081             1.875            2            First Lien     No
   3538          16292083             1.875            2            First Lien     No
   3539          16292085             1.875            2            First Lien     No
   3540          16292086             1.875            2            First Lien     No
   3541          16292087             1.875            2            First Lien     No
   3542          16292088             1.875            2            First Lien     No
   3543          16292089             2.625            0            First Lien     No
   3544          16292091             1.875            2            First Lien     No
   3545          16292092             1.875            2            First Lien     No
   3546          16292093             1.875            2            First Lien     No
   3547          16292094             1.875            2            First Lien     No
   3548          16292095             4.625            1            First Lien     No
   3549          16292096             1.875            2            First Lien     No
   3550          16292097             1.875            2            First Lien     No
   3551          16292098             1.875            2            First Lien     No
   3552          16292100             1.875            2            First Lien     No
   3553          16292101             1.875            2            First Lien     No
   3554          16292102             1.875            2            First Lien     No
   3555          16292103             1.875            1            First Lien     No
   3556          16292104             1.875            2            First Lien     No
   3557          16292105             1.875            2            First Lien     No
   3558          16292106             1.875            2            First Lien     No
   3559          16292107             1.875            2            First Lien     No
   3560          16292108             2.875            2            First Lien     No
   3561          16292110             1.875            2            First Lien     No
   3562          16292111             1.875            2            First Lien     No
   3563          16292113             1.875            2            First Lien     No
   3564          16292114              3.75            0            First Lien     No
   3565          16292115             1.875            2            First Lien     No
   3566          16292116             2.875            2            First Lien     No
   3567          16292118             1.875            1            First Lien     No
   3568          16292119             1.875            1            First Lien     No
   3569          16292120             1.875            2            First Lien     No
   3570          16292121             1.875            2            First Lien     No
   3571          16292122             1.875            2            First Lien     No
   3572          16292123             1.875            2            First Lien     No
   3573          16292124             1.875            2            First Lien     No
   3574          16292125             1.875            1            First Lien     No
   3575          16292127             1.875            2            First Lien     No
   3576          16292128              2.25            2            First Lien     No
   3577          16292129             1.875            2            First Lien     No
   3578          16292130             1.875            2            First Lien     No
   3579          16292131             2.975            2            First Lien     No
   3580          16292132             1.875            1            First Lien     No
   3581          16292133             1.875            2            First Lien     No
   3582          16292134             1.875            1            First Lien     No
   3583          16292135             2.125            2            First Lien     No
   3584          16292136             1.875            2            First Lien     No
   3585          16292137             1.875            2            First Lien     No
   3586          16292139             1.875            2            First Lien     No
   3587          16292140             1.875            2            First Lien     No
   3588          16292141             1.875            2            First Lien     No
   3589          16292142              4.25            0            First Lien     No
   3590          16292143             1.875            2            First Lien     No
   3591          16292144             1.875            2            First Lien     No
   3592          16292145             1.875            2            First Lien     No
   3593          16292146             2.875            2            First Lien     No
   3594          16292147             1.875            2            First Lien     No
   3595          16292148             1.875            2            First Lien     No
   3596          16292149               3.5            0            First Lien     No
   3597          16292150             1.875            2            First Lien     No
   3598          16292151             1.875            2            First Lien     No
   3599          16292152             1.875            2            First Lien     No
   3600          16292153             1.875            2            First Lien     No
   3601          16292154             1.875            2            First Lien     No
   3602          16292155             1.875            2            First Lien     No
   3603          16292156             1.875            2            First Lien     No
   3604          16292157             1.875            2            First Lien     No
   3605          16292158             1.875            2            First Lien     No
   3606          16292159             2.125            2            First Lien     No
   3607          16292160             1.875            1            First Lien     No
   3608          16292026             1.875            2            First Lien     No
   3609          16292027             1.875            2            First Lien     No
   3610          16292028             1.875            2            First Lien     No
   3611          16292029             1.875            2            First Lien     No
   3612          16292030             1.875            2            First Lien     No
   3613          16292031             1.875            2            First Lien     No
   3614          16292032             1.875            2            First Lien     No
   3615          16292033             1.875            2            First Lien     No
   3616          16292034              2.75            0            First Lien     No
   3617          16292035             1.875            1            First Lien     No
   3618          16292037             1.875            2            First Lien     No
   3619          16292038             1.875            2            First Lien     No
   3620          16292039             1.875            2            First Lien     No
   3621          16292040             1.875            1            First Lien     No
   3622          16292041             1.875            2            First Lien     No
   3623          16292042             4.125            0            First Lien     No
   3624          16292043             1.875            2            First Lien     No
   3625          16292045             1.875            2            First Lien     No
   3626          16292047             1.875            2            First Lien     No
   3627          16225690             1.875            1            First Lien     No
   3628          16225795             1.875            1            First Lien     No
   3629          16225836             1.875            1            First Lien     No
   3630          16227804             1.875            1            First Lien     No
   3631          16227812             1.875            1            First Lien     No
   3632          16227902             1.875            1            First Lien     No
   3633          16227908             1.875            1            First Lien     No
   3634          16227938             1.875            1            First Lien     No
   3635          16229941             1.875            1            First Lien     No
   3636          16229961             1.875            1            First Lien     No
   3637          16229980             1.875            1            First Lien     No
   3638          16230019             1.875            1            First Lien     No
   3639          16230047             1.875            1            First Lien     No
   3640          16231395             1.875            1            First Lien     No
   3641          16231446             1.875            1            First Lien     No
   3642          16231347             1.875            1            First Lien     No
   3643          16231550             1.875            1            First Lien     No
   3644          16233102             1.875            1            First Lien     No
   3645          16233278             1.875            1            First Lien     No
   3646          16233284             1.875            1            First Lien     No
   3647          16300505             1.875            1            First Lien     No
   3648          16300551             1.875            1            First Lien     No
   3649          16300587             1.875            1            First Lien     No
   3650          16300625             1.875            1            First Lien     No
   3651          16300275             1.875            2            First Lien     No
   3652          16300324             1.875            1            First Lien     No
   3653          16300328             1.875            1            First Lien     No
   3654          16300337             1.875            1            First Lien     No
   3655          16300339             1.875            1            First Lien     No
   3656          16300346             1.875            1            First Lien     No
   3657          16300347             1.875            1            First Lien     No
   3658          16300435             1.875            1            First Lien     No
   3659          16300449             1.875            2            First Lien     No
   3660          16300454             1.875            1            First Lien     No
   3661          16300395             1.875            2            First Lien     No
   3662          16300426             1.875            1            First Lien     No
   3663          16300157             1.875            2            First Lien     No
   3664          16300162             1.875            2            First Lien     No
   3665          16300165             2.375            2            First Lien     No
   3666          16300175             2.375            2            First Lien     No
   3667          16300184             1.875            1            First Lien     No
   3668          16300213             1.875            2            First Lien     No
   3669          16300223             1.875            1            First Lien     No
   3670          16300245             1.875            1            First Lien     No
   3671          16296833             1.875            1            First Lien     No
   3672          16296841             1.875            1            First Lien     No
   3673          16296906             1.875            2            First Lien     No
   3674          16296910             1.875            2            First Lien     No
   3675          16296963             1.875            1            First Lien     No
   3676          16296999             1.875            1            First Lien     No
   3677          16297005             1.875            1            First Lien     No
   3678          16297010             1.875            2            First Lien     No
   3679          16297016             1.875            1            First Lien     No
   3680          16297046             1.875            1            First Lien     No
   3681          16297054             1.875            1            First Lien     No
   3682          16297056             1.875            1            First Lien     No
   3683          16297071             1.875            1            First Lien     No
   3684          16297079             1.875            1            First Lien     No
   3685          16297098             1.875            1            First Lien     No
   3686          16297152             1.875            1            First Lien     No
   3687          16297160             1.875            1            First Lien     No
   3688          16297186             1.875            1            First Lien     No
   3689          16296455             1.875            1            First Lien     No
   3690          16296457             1.875            1            First Lien     No
   3691          16296561             2.375            2            First Lien     No
   3692          16296572             2.375            2            First Lien     No
   3693          16296575             1.875            1            First Lien     No
   3694          16296583             1.875            2            First Lien     No
   3695          16296606             1.875            1            First Lien     No
   3696          16296653             1.875            1            First Lien     No
   3697          16296654             1.875            1            First Lien     No
   3698          16296670             1.875            1            First Lien     No
   3699          16296678             1.875            1            First Lien     No
   3700          16296691             1.875            1            First Lien     No
   3701          16296730             1.875            1            First Lien     No
   3702          16296731             1.875            1            First Lien     No
   3703          16296735             1.875            1            First Lien     No
   3704          16296741             1.875            1            First Lien     No
   3705          16296745             1.875            1            First Lien     No
   3706          16296766             1.875            1            First Lien     No
   3707          16296767             1.875            1            First Lien     No
   3708          16296768             1.875            1            First Lien     No
   3709          16296807             1.875            1            First Lien     No
   3710          16296824             1.875            1            First Lien     No
   3711          16295669             1.875            1            First Lien     No
   3712          16295805             1.875            2            First Lien     No
   3713          16295823             1.875            1            First Lien     No
   3714          16295920             1.875            1            First Lien     No
   3715          16295922             1.875            1            First Lien     No
   3716          16295362             1.875            1            First Lien     No
   3717          16295405             2.375            2            First Lien     No
   3718          16295420             1.875            1            First Lien     No
   3719          16295460             1.875            1            First Lien     No
   3720          16295470             1.875            1            First Lien     No
   3721          16295472             1.875            1            First Lien     No
   3722          16295487             1.875            1            First Lien     No
   3723          16295494             1.875            1            First Lien     No
   3724          16295554             1.875            1            First Lien     No
   3725          16295560             1.875            1            First Lien     No
   3726          16295574             1.875            1            First Lien     No
   3727          16295617             1.875            1            First Lien     No
   3728          16295621             1.875            1            First Lien     No
   3729          16295625             1.875            1            First Lien     No
   3730          16295171             1.875            1            First Lien     No
   3731          16295175             1.875            1            First Lien     No
   3732          16295223             1.875            1            First Lien     No
   3733          16295226             1.875            1            First Lien     No
   3734          16295282             1.875            1            First Lien     No
   3735          16295302             1.875            1            First Lien     No
   3736          16295312             1.875            1            First Lien     No
   3737          16295315             2.375            2            First Lien     No
   3738          16295323             1.875            2            First Lien     No
   3739          16295078             1.875            1            First Lien     No
   3740          16295096             1.875            1            First Lien     No
   3741          16295143             1.875            1            First Lien     No
   3742          16295160             1.875            1            First Lien     No
   3743          16295162             1.875            1            First Lien     No
   3744          16293951             1.875            1            First Lien     No
   3745          16293982             1.875            1            First Lien     No
   3746          16293992             1.875            1            First Lien     No
   3747          16294046             1.875            1            First Lien     No
   3748          16293778             1.875            1            First Lien     No
   3749          16293793             1.875            1            First Lien     No
   3750          16293803             1.875            1            First Lien     No
   3751          16293808             1.875            1            First Lien     No
   3752          16293820             1.875            1            First Lien     No
   3753          16293840             1.875            2            First Lien     No
   3754          16293844             1.875            1            First Lien     No
   3755          16293873             1.875            1            First Lien     No
   3756          16293903             1.875            1            First Lien     No
   3757          16293909             1.875            1            First Lien     No
   3758          16293926             1.875            1            First Lien     No
   3759          16293522             1.875            1            First Lien     No
   3760          16293607             1.875            1            First Lien     No
   3761          16293632             1.875            1            First Lien     No
   3762          16293638             1.875            1            First Lien     No
   3763          16293699             1.875            1            First Lien     No
   3764          16102369             1.875            2            First Lien     No
   3765          16358933             1.875            1            First Lien     No
   3766          16358939             1.875            1            First Lien     No
   3767          16358947             1.875            1            First Lien     No
   3768          16357995             1.875            1            First Lien     No
   3769          16358974             1.875            1            First Lien     No
   3770          16358982             1.875            1            First Lien     No
   3771          16358013             1.875            1            First Lien     No
   3772          16358063             1.875            2            First Lien     No
   3773          16358086             1.875            1            First Lien     No
   3774          16358092             1.875            2            First Lien     No
   3775          16358094             1.875            1            First Lien     No
   3776          16558866                 2            2            First Lien     No
   3777          16371289                 2            2            First Lien     No
   3778          16371297                 2            2            First Lien     No
   3779          16369794                 2            2            First Lien     No
   3780          16371284                 2            2            First Lien     No
   3781          16369752                 2            2            First Lien     No
   3782          16370192                 2            2            First Lien     No
   3783          16370521                 2            1            First Lien     No
   3784          16371258                 2            2            First Lien     No
   3785          16369774                 2            2            First Lien     No
   3786          16371260                 2            2            First Lien     No
   3787          16370535                 2            2            First Lien     No
   3788          16371266                 2            2            First Lien     No
   3789          16369783                 2            2            First Lien     No
   3790          16371320                 2            2            First Lien     No
   3791          16371324                 2            2            First Lien     No
   3792          16370275                 2            2            First Lien     No
   3793          16368790                 2            2            First Lien     No
   3794          16370284                 2            2            First Lien     No
   3795          16370612                 2            2            First Lien     No
   3796          16371344                 2            2            First Lien     No
   3797          16370291                 2            2            First Lien     No
   3798          16371347                 2            2            First Lien     No
   3799          16340408                 2            2            First Lien     No
   3800          16386495                 2            2            First Lien     No
   3801          16386496                 2            2            First Lien     No
   3802          16370164                 2            2            First Lien     No
   3803          16369730                 2            2            First Lien     No
   3804          16371222                 2            2            First Lien     No
   3805          16371223                 2            2            First Lien     No
   3806          16370171                 2            2            First Lien     No
   3807          16371225                 2            2            First Lien     No
   3808          16371226                 2            2            First Lien     No
   3809          16369811                 2            2            First Lien     No
   3810          16369815                 2            2            First Lien     No
   3811          16369816                 2            2            First Lien     No
   3812          16370250                 2            2            First Lien     No
   3813          16370256                 2            2            First Lien     No
   3814          16386482                 2            2            First Lien     No
   3815          16386483                 2            2            First Lien     No
   3816          16369718                 2            2            First Lien     No
   3817          16386485                 2            2            First Lien     No
   3818          16369719                 2            2            First Lien     No
   3819          16386489                 2            2            First Lien     No
   3820          16369399                 2            2            First Lien     No
   3821          16370154                 2            2            First Lien     No
   3822          16370155                 2            2            First Lien     No
   3823          16371208                 2            2            First Lien     No
   3824          16386490                 2            2            First Lien     No
   3825          16369725                 2            2            First Lien     No
   3826          16386492                 2            2            First Lien     No
   3827          16386493                 2            2            First Lien     No
   3828          16386494                 2            2            First Lien     No
   3829          16370145                 2            2            First Lien     No
   3830          16370872                 2            2            First Lien     No
   3831          16370874                 2            2            First Lien     No
   3832          16370875                 2            2            First Lien     No
   3833          16370853                 2            2            First Lien     No
   3834          16371504                 2            2            First Lien     No
   3835          16371512                 2            2            First Lien     No
   3836          16371191                 2            2            First Lien     No
   3837          16370178                 2            2            First Lien     No
   3838          16370179                 2            2            First Lien     No
   3839          16369741                 2            2            First Lien     No
   3840          16369905                 2            2            First Lien     No
   3841          16358903             1.875            1            First Lien     No
   3842          16371179                 2            2            First Lien     No
   3843          16369694                 2            2            First Lien     No
   3844          16559198                 2            2            First Lien     No
   3845          16559199                 2            2            First Lien     No
   3846          16369579                 2            2            First Lien     No
   3847          16371221                 2            2            First Lien     No
   3848          16370175                 2            2            First Lien     No
   3849          16370176                 2            2            First Lien     No
   3850          16290989             1.875            2            First Lien     No
   3851          16291047             1.875            1            First Lien     No
   3852          16291091             1.875            1            First Lien     No
   3853          16291134             1.875            1            First Lien     No
   3854          16291157             1.875            1            First Lien     No
   3855          16291191             1.875            1            First Lien     No
   3856          16291200             1.875            2            First Lien     No
   3857          16291208             1.875            2            First Lien     No
   3858          16291272             1.875            1            First Lien     No
   3859          16358812             1.875            1            First Lien     No
   3860          16358813             1.875            1            First Lien     No
   3861          16358815             1.875            1            First Lien     No
   3862          16358826             1.875            1            First Lien     No
   3863          16290953             1.875            1            First Lien     No
   3864          16290986             1.875            1            First Lien     No
   3865          16290874             1.875            2            First Lien     No
   3866          16290910             2.375            2            First Lien     No
   3867          16290934             1.875            2            First Lien     No
   3868          16248453             1.875            1            First Lien     No
   3869          16290640             2.375            2            First Lien     No
   3870          16290552             1.875            1            First Lien     No
   3871          16290689             1.875            1            First Lien     No
   3872          16290728             1.875            1            First Lien     No
   3873          16290747             1.875            1            First Lien     No
   3874          16290750             1.875            1            First Lien     No
   3875          16290756             1.875            1            First Lien     No
   3876          16290759             1.875            1            First Lien     No
   3877          16290760             1.875            1            First Lien     No
   3878          16290762             1.875            1            First Lien     No
   3879          16290763             1.875            1            First Lien     No
   3880          16290765             1.875            1            First Lien     No
   3881          16290771             1.875            1            First Lien     No
   3882          16290774             1.875            1            First Lien     No
   3883          16290781             1.875            1            First Lien     No
   3884          16290558             1.875            1            First Lien     No
   3885          16290591             1.875            2            First Lien     No
   3886          16386499                 2            2            First Lien     No
   3887          16371055                 2            2            First Lien     No
   3888          16371217                 2            2            First Lien     No
   3889          16369731                 2            2            First Lien     No
   3890          16369732                 2            2            First Lien     No
   3891          16369734                 2            2            First Lien     No
   3892          16559193                 2            2            First Lien     No
   3893          16559194                 2            2            First Lien     No
   3894          16559195                 2            2            First Lien     No
   3895          16369574                 2            2            First Lien     No
   3896          16248010             1.875            2            First Lien     No
   3897          16248016             1.875            2            First Lien     No
   3898          16248032             1.875            1            First Lien     No
   3899          16248043             1.875            1            First Lien     No
   3900          16248084             1.875            1            First Lien     No
   3901          16248090             1.875            1            First Lien     No
   3902          16248125             1.875            1            First Lien     No
   3903          16248165             1.875            1            First Lien     No
   3904          16248199             1.875            1            First Lien     No
   3905          16248233             1.875            1            First Lien     No
   3906          16248242             1.875            2            First Lien     No
   3907          16248395             1.875            1            First Lien     No
   3908          16248413             1.875            1            First Lien     No
   3909          16248332             1.875            1            First Lien     No
   3910          16349899             1.875            1            First Lien     No
   3911          16349907             1.875            1            First Lien     No
   3912          16349915             1.875            1            First Lien     No
   3913          16349919             1.875            1            First Lien     No
   3914          16349925             1.875            1            First Lien     No
   3915          16349939             1.875            2            First Lien     No
   3916          16357966             1.875            1            First Lien     No
   3917          16358775             1.875            1            First Lien     No
   3918          16357970             1.875            1            First Lien     No
   3919          16358799             1.875            1            First Lien     No
   3920          16399607                 2            2            First Lien     No
   3921          16370507                 2            2            First Lien     No
   3922          16371372                 2            2            First Lien     No
   3923          16349832             1.875            1            First Lien     No
   3924          16349853             1.875            1            First Lien     No
   3925          16349655             1.875            1            First Lien     No
   3926          16349688             1.875            1            First Lien     No
   3927          16349702             1.875            1            First Lien     No
   3928          16349728             1.875            1            First Lien     No
   3929          16349750             1.875            1            First Lien     No
   3930          16349791             1.875            1            First Lien     No
   3931          16349813             1.875            1            First Lien     No
   3932          16349477             1.875            2            First Lien     No
   3933          16349481             1.875            1            First Lien     No
   3934          16349484             1.875            2            First Lien     No
   3935          16349487             1.875            1            First Lien     No
   3936          16349491             1.875            1            First Lien     No
   3937          16349507             1.875            1            First Lien     No
   3938          16349540             1.875            1            First Lien     No
   3939          16349584             1.875            1            First Lien     No
   3940          16349603             1.875            1            First Lien     No
   3941          16349611             1.875            1            First Lien     No
   3942          16349623             1.875            2            First Lien     No
   3943          16235467             1.875            1            First Lien     No
   3944          16235301             1.875            1            First Lien     No
   3945          16235246             1.875            1            First Lien     No
   3946          16235339             1.875            1            First Lien     No
   3947          16235149             1.875            1            First Lien     No
   3948          16235169             1.875            1            First Lien     No
   3949          16235051             1.875            1            First Lien     No
   3950          16235064             1.875            1            First Lien     No
   3951          16235066             1.875            1            First Lien     No
   3952          16235087             1.875            1            First Lien     No
   3953          16235095             1.875            1            First Lien     No
   3954          16235107             1.875            1            First Lien     No
   3955          16233416             1.875            1            First Lien     No
   3956          16233444             1.875            2            First Lien     No
   3957          16233472             1.875            2            First Lien     No
   3958          16233502             1.875            1            First Lien     No
   3959          16233594             1.875            1            First Lien     Yes
   3960          16233601             1.875            1            First Lien     No
   3961          16233611             1.875            1            First Lien     No
   3962          16233647             1.875            1            First Lien     No
   3963          16233673             1.875            1            First Lien     No
   3964          16233710             1.875            1            First Lien     No
   3965          16233770             1.875            1            First Lien     No
   3966          16233804             1.875            1            First Lien     No
   3967          16233808             1.875            1            First Lien     No
   3968          16233826             1.875            1            First Lien     No
   3969          16233851             1.875            1            First Lien     No
   3970          16233868             1.875            2            First Lien     No
   3971          16233964             1.875            1            First Lien     No
   3972          16233334             1.875            1            First Lien     No
   3973          16234005             1.875            1            First Lien     No
   3974          16234021             1.875            1            First Lien     No
   3975          16231788             1.875            1            First Lien     No
   3976          16231802             1.875            2            First Lien     No
   3977          16231825             1.875            1            First Lien     No
   3978          16232040             1.875            1            First Lien     No
   3979          16232048             1.875            1            First Lien     No
   3980          16232079             1.875            1            First Lien     No
   3981          16232108             1.875            2            First Lien     No
   3982          16232118             1.875            1            First Lien     No
   3983          16232126             1.875            1            First Lien     No
   3984          16232153             1.875            1            First Lien     No
   3985          16232265             1.875            1            First Lien     No
   3986          16231836             1.875            1            First Lien     No
   3987          16231851             1.875            1            First Lien     No
   3988          16231855             1.875            1            First Lien     No
   3989          16231864             1.875            1            First Lien     No
   3990          16232335             1.875            1            First Lien     No
   3991          16231941             1.875            2            First Lien     No
   3992          16231958             1.875            1            First Lien     No
   3993          16231980             1.875            2            First Lien     No
   3994          16231582             1.875            1            First Lien     No
   3995          16231625             1.875            1            First Lien     No
   3996          16231673             1.875            1            First Lien     No
   3997          16231696             1.875            1            First Lien     No
   3998          16230701             1.875            1            First Lien     No
   3999          16230705             1.875            2            First Lien     No
   4000          16230736             1.875            1            First Lien     No
   4001          16230757             1.875            1            First Lien     No
   4002          16230788             1.875            1            First Lien     No
   4003          16230799             1.875            1            First Lien     No
   4004          16230811             1.875            1            First Lien     No
   4005          16230825             1.875            1            First Lien     No
   4006          16230628             1.875            1            First Lien     No
   4007          16230646             1.875            1            First Lien     No
   4008          16230661             1.875            1            First Lien     No
   4009          16230849             1.875            1            First Lien     No
   4010          16230851             1.875            1            First Lien     No
   4011          16230887             1.875            1            First Lien     No
   4012          16230928             1.875            1            First Lien     No
   4013          16230685             1.875            2            First Lien     No
   4014          16228617             1.875            1            First Lien     No
   4015          16228622             1.875            1            First Lien     No
   4016          16228266             1.875            2            First Lien     No
   4017          16228297             1.875            1            First Lien     No
   4018          16228327             1.875            1            First Lien     No
   4019          16228329             1.875            1            First Lien     No
   4020          16228368             1.875            1            First Lien     No
   4021          16228372             1.875            2            First Lien     No
   4022          16230165             1.875            1            First Lien     No
   4023          16230184             1.875            1            First Lien     No
   4024          16230230             1.875            2            First Lien     No
   4025          16230234             1.875            1            First Lien     No
   4026          16230299             1.875            1            First Lien     No
   4027          16230307             1.875            1            First Lien     No
   4028          16230339             1.875            1            First Lien     No
   4029          16230368             1.875            1            First Lien     No
   4030          16230396             1.875            1            First Lien     No
   4031          16230429             1.875            1            First Lien     No
   4032          16230486             1.875            1            First Lien     No
   4033          16230523             1.875            1            First Lien     No
   4034          16230576             1.875            1            First Lien     No
   4035          16228456             1.875            1            First Lien     No
   4036          16228462             1.875            1            First Lien     No
   4037          16228471             1.875            2            First Lien     No
   4038          16228475             1.875            1            First Lien     No
   4039          16226446             1.875            1            First Lien     No
   4040          16226471             1.875            1            First Lien     No
   4041          16226604             1.875            1            First Lien     No
   4042          16226607             1.875            1            First Lien     No
   4043          16226673             1.875            1            First Lien     No
   4044          16228030             1.875            1            First Lien     No
   4045          16228102             1.875            1            First Lien     No
   4046          16228107             1.875            1            First Lien     No
   4047          16228118             1.875            1            First Lien     No
   4048          16228127             1.875            1            First Lien     No
   4049          16228168             1.875            1            First Lien     No
   4050          16228186             1.875            1            First Lien     No
   4051          16226774             1.875            1            First Lien     No
   4052          16226015             2.375            2            First Lien     No
   4053          16226200             1.875            1            First Lien     No
   4054          16226201             1.875            1            First Lien     No
   4055          16226206             1.875            1            First Lien     No
   4056          16226347             1.875            1            First Lien     No
   4057          16245317             1.875            1            First Lien     No
   4058          16245331             1.875            1            First Lien     No
   4059          16243361             1.875            1            First Lien     No
   4060          16245395             1.875            1            First Lien     No
   4061          16243440             1.875            1            First Lien     No
   4062          16245262             1.875            1            First Lien     No
   4063          16225929             1.875            1            First Lien     No
   4064          16225876             1.875            1            First Lien     No
   4065          16225880             1.875            1            First Lien     No
   4066          16224377             1.875            1            First Lien     No
   4067          16224403             1.875            1            First Lien     No
   4068          16224410             1.875            1            First Lien     No
   4069          16224441             1.875            2            First Lien     No
   4070          16224442             2.375            2            First Lien     No
   4071          16224448             1.875            2            First Lien     No
   4072          16224500             1.875            1            First Lien     No
   4073          16224513             1.875            1            First Lien     No
   4074          16224592             1.875            1            First Lien     No
   4075          16224614             1.875            1            First Lien     No
   4076          16224629             1.875            1            First Lien     No
   4077          16224665             1.875            1            First Lien     No
   4078          16224683             1.875            1            First Lien     No
   4079          16224085             1.875            1            First Lien     No
   4080          16224133             1.875            1            First Lien     No
   4081          16224136             1.875            1            First Lien     No
   4082          16224225             1.875            1            First Lien     No
   4083          16224280             1.875            2            First Lien     No
   4084          16349464             1.875            1            First Lien     No
   4085          16349459             1.875            1            First Lien     No
   4086          16224072             1.875            1            First Lien     No
   4087          16368831                 2            2            First Lien     No
   4088          16559181                 2            2            First Lien     No
   4089          16559184                 2            2            First Lien     No
   4090          16559185                 2            2            First Lien     No
   4091          16369727                 2            2            First Lien     No
   4092          16368836                 2            2            First Lien     No
   4093          16559187                 2            2            First Lien     No
   4094          16368838                 2            2            First Lien     No
   4095          16386497                 2            2            First Lien     No
   4096          16386498                 2            2            First Lien     No
   4097          16369569                 2            2            First Lien     No
   4098          16559180                 2            2            First Lien     No
   4099          16369231                 2            2            First Lien     No
   4100          16369236                 2            2            First Lien     No
   4101          16369237                 2            2            First Lien     No
   4102          16369245                 2            2            First Lien     No
   4103          16370005                 2            2            First Lien     No
   4104          16370008                 2            2            First Lien     No
   4105          16369254                 2            2            First Lien     No
   4106          16369255                 2            2            First Lien     No
   4107          16370017                 2            2            First Lien     No
   4108          16369264                 2            2            First Lien     No
   4109          16369277                 2            2            First Lien     No
   4110          16369284                 2            2            First Lien     No
   4111          16370041                 2            2            First Lien     No
   4112          16370047                 2            2            First Lien     No
   4113          16370048                 2            2            First Lien     No
   4114          16369611                 2            2            First Lien     No
   4115          16196926              5.25            2            First Lien     No
   4116          16196927               2.5            2            First Lien     No
   4117          16370059                 2            2            First Lien     No
   4118          16166388                 2            2            First Lien     No
   4119          16207382             1.875            1            First Lien     No
   4120          16046717                 2            2            First Lien     No
   4121          16121704             2.375            2            First Lien     No
   4122          16134869             1.875            1            First Lien     No
   4123          16066282             1.875            1            First Lien     No
   4124          16062001                 2            2            First Lien     No
   4125          16069115                 2            2            First Lien     No
   4126          16107765                 2            2            First Lien     No
   4127          16116474                 2            2            First Lien     No
   4128          16639400                 2            2            First Lien     No
   4129          16639401                 2            2            First Lien     No
   4130          16639402                 2            2            First Lien     No
   4131          16648313                 2            2            First Lien     No
   4132          16639403                 2            2            First Lien     No
   4133          16648314                 2            2            First Lien     No
   4134          16639404                 2            2            First Lien     No
   4135          16648315                 2            2            First Lien     No
   4136          16639405                 2            2            First Lien     No
   4137          16648316                 2            2            First Lien     No
   4138          16639406                 2            2            First Lien     No
   4139          16648317                 2            2            First Lien     No
   4140          16639407                 2            2            First Lien     No
   4141          16648318                 2            2            First Lien     No
   4142          16639408                 2            2            First Lien     No
   4143          16648319                 2            2            First Lien     No
   4144          16639409                 2            2            First Lien     No
   4145          16648320                 2            2            First Lien     No
   4146          16639410                 2            2            First Lien     No
   4147          16648321                 2            2            First Lien     No
   4148          16639411                 2            2            First Lien     No
   4149          16648322                 2            2            First Lien     No
   4150          16639412                 2            2            First Lien     No
   4151          16639414                 2            2            First Lien     No
   4152          16639415                 2            2            First Lien     No
   4153          16639416                 2            2            First Lien     No
   4154          16639417                 2            2            First Lien     No
   4155          16639418                 2            2            First Lien     No
   4156          16639420                 2            2            First Lien     No
   4157          16639421                 2            2            First Lien     No
   4158          16639422                 2            2            First Lien     No
   4159          16639423                 2            2            First Lien     No
   4160          16639424                 2            2            First Lien     No
   4161          16639425                 2            2            First Lien     No
   4162          16639426                 2            2            First Lien     No
   4163          16639427                 2            2            First Lien     No
   4164          16639428                 2            2            First Lien     No
   4165          16639429                 2            2            First Lien     No
   4166          16639430                 2            2            First Lien     No
   4167          16639431                 2            2            First Lien     No
   4168          16639432                 2            2            First Lien     No
   4169          16639433                 2            2            First Lien     No
   4170          16639434                 2            2            First Lien     No
   4171          16639435                 2            2            First Lien     No
   4172          16639436                 2            2            First Lien     No
   4173          16639437                 2            2            First Lien     No
   4174          16639438                 2            2            First Lien     No
   4175          16639439                 2            2            First Lien     No
   4176          16639440                 2            2            First Lien     No
   4177          16639441                 2            2            First Lien     No
   4178          16639442                 2            2            First Lien     No
   4179          16639443                 2            2            First Lien     No
   4180          16639444                 2            2            First Lien     No
   4181          16639445                 2            2            First Lien     No
   4182          16639446                 2            2            First Lien     No
   4183          16647806                 2            2            First Lien     No
   4184          16647807                 2            2            First Lien     No
   4185          16647808                 2            2            First Lien     No
   4186          16647809                 2            2            First Lien     No
   4187          16647810                 2            2            First Lien     No
   4188          16647811                 2            2            First Lien     No
   4189          16639349                 2            2            First Lien     No
   4190          16639350                 2            2            First Lien     No
   4191          16639351                 2            2            First Lien     No
   4192          16639352                 2            2            First Lien     No
   4193          16639354                 2            2            First Lien     No
   4194          16639361                 2            2            First Lien     No
   4195          16639362                 2            2            First Lien     No
   4196          16639363                 2            2            First Lien     No
   4197          16639364                 2            2            First Lien     No
   4198          16639365                 2            2            First Lien     No
   4199          16639366                 2            2            First Lien     No
   4200          16639367                 2            2            First Lien     No
   4201          16639368                 2            2            First Lien     No
   4202          16639369                 2            2            First Lien     No
   4203          16639370                 2            2            First Lien     No
   4204          16639371                 2            2            First Lien     No
   4205          16639372                 2            2            First Lien     No
   4206          16639373             2.335            2            First Lien     No
   4207          16639374                 2            2            First Lien     No
   4208          16639375                 2            2            First Lien     No
   4209          16639376                 2            2            First Lien     No
   4210          16639377                 2            2            First Lien     No
   4211          16639378                 2            2            First Lien     No
   4212          16639379                 2            2            First Lien     No
   4213          16639380                 2            2            First Lien     No
   4214          16639381                 2            2            First Lien     No
   4215          16639382                 2            2            First Lien     No
   4216          16639383                 2            2            First Lien     No
   4217          16639385                 2            2            First Lien     No
   4218          16639386                 2            2            First Lien     No
   4219          16639387                 2            2            First Lien     No
   4220          16639388                 2            2            First Lien     No
   4221          16639389                 2            2            First Lien     No
   4222          16639390                 2            2            First Lien     No
   4223          16639391                 2            2            First Lien     No
   4224          16639392                 2            2            First Lien     No
   4225          16639393                 2            2            First Lien     No
   4226          16639394                 2            2            First Lien     No
   4227          16639395                 2            2            First Lien     No
   4228          16639396                 2            2            First Lien     No
   4229          16639397                 2            2            First Lien     No
   4230          16639398                 2            2            First Lien     No
   4231          16639399                 2            2            First Lien     No
   4232          16639355                 2            2            First Lien     No
   4233          16639356                 2            2            First Lien     No
   4234          16639357                 2            2            First Lien     No
   4235          16639358                 2            2            First Lien     No
   4236          16639359                 2            2            First Lien     No
   4237          16639360                 2            2            First Lien     No
   4238          16639332                 2            2            First Lien     No
   4239          16639333                 2            2            First Lien     No
   4240          16639335                 2            2            First Lien     No
   4241          16639336                 2            2            First Lien     No
   4242          16639337                 2            2            First Lien     No
   4243          16639338                 2            2            First Lien     No
   4244          16639339                 2            2            First Lien     No
   4245          16639340                 2            2            First Lien     No
   4246          16639341                 2            2            First Lien     No
   4247          16639343                 2            2            First Lien     No
   4248          16639344                 2            2            First Lien     No
   4249          16639345                 2            2            First Lien     No
   4250          16639346                 2            2            First Lien     No
   4251          16639347                 2            2            First Lien     No
   4252          16639348                 2            2            First Lien     No
   4253          15634500                 2            2            First Lien     No
   4254          16404353             1.875            1            First Lien     No
   4255          16649350                 2            2            First Lien     No
   4256          16649360                 2            2            First Lien     No
   4257          16242961             1.875            1            First Lien     No
   4258          16242965             1.875            1            First Lien     No
   4259          16243055             1.875            1            First Lien     No
   4260          16243060             1.875            1            First Lien     No
   4261          16243122             1.875            1            First Lien     No
   4262          16243184             1.875            1            First Lien     No
   4263          16243191             1.875            1            First Lien     No
   4264          16243226             1.875            1            First Lien     No
   4265          16243309             1.875            1            First Lien     No
   4266          16242810             1.875            1            First Lien     No
   4267          16242816             1.875            1            First Lien     No
   4268          15990394             1.875            1            First Lien     No
   4269          15990448             1.875            1            First Lien     No
   4270          16131646             1.875            1            First Lien     No
   4271          16129437             1.875            1            First Lien     No
   4272          16171828             1.875            1            First Lien     No
   4273          16169055             1.875            1            First Lien     No
   4274          16169188             1.875            1            First Lien     No
   4275          16169209             1.875            2            First Lien     No
   4276          16169369             1.875            1            First Lien     No
   4277          16169375             1.875            1            First Lien     No
   4278          16142140             1.875            1            First Lien     No
   4279          16121199             1.875            2            First Lien     No
   4280          16121331             1.875            1            First Lien     No
   4281          16119268             1.875            1            First Lien     No
   4282          16119324             1.875            1            First Lien     No
   4283          16119652             1.875            1            First Lien     No
   4284          16119221             1.875            1            First Lien     No
   4285          16649361                 2            2            First Lien     No
   4286          16649352              2.12            2            First Lien     No
   4287          16649353                 2            2            First Lien     No
   4288          16649363                 2            2            First Lien     No
   4289          16649355                 2            2            First Lien     No
   4290          16649356                 2            2            First Lien     No
   4291          16649347                 2            2            First Lien     No
   4292          16649357                 2            2            First Lien     No
   4293          16649348                 2            2            First Lien     No
   4294          16649358                 2            2            First Lien     No
   4295          16649359                 2            2            First Lien     No
   4296          16404318             1.875            2            First Lien     No
   4297          16187684             2.375            1            First Lien     No
   4298          16201663             1.875            1            First Lien     No
   4299          16207955             1.875            1            First Lien     No
   4300          16247767             1.875            1            First Lien     No
   4301          16296591             1.875            2            First Lien     No
   4302          16322855             1.875            1            First Lien     No
   4303          16323443             1.875            2            First Lien     No
   4304          16329870             1.875            1            First Lien     No
   4305          16329952             1.875            1            First Lien     No
   4306          16331870             1.875            1            First Lien     No
   4307          16335203             1.875            1            First Lien     No
   4308          16335735             1.875            1            First Lien     No
   4309          16335737             1.875            1            First Lien     No
   4310          16342030             1.875            2            First Lien     No
   4311          16342120             1.875            1            First Lien     No
   4312          16344749             1.875            1            First Lien     No
   4313          16347347             1.875            1            First Lien     No
   4314          16347395             1.875            1            First Lien     No
   4315          16347733             1.875            1            First Lien     No
   4316          16347958             1.875            1            First Lien     No
   4317          16349499             1.875            1            First Lien     No
   4318          16358042             1.875            1            First Lien     No
   4319          16358052             1.875            1            First Lien     No
   4320          16358328             1.875            1            First Lien     No
   4321          16358779             1.875            1            First Lien     No
   4322          16358973             1.875            1            First Lien     No
   4323          16358998             1.875            1            First Lien     No
   4324          16359104             1.875            1            First Lien     No
   4325          16359554             1.875            1            First Lien     No
   4326          16360254             1.875            1            First Lien     No
   4327          16361248             1.875            1            First Lien     No
   4328          16361321             1.875            1            First Lien     No
   4329          16361446             1.875            2            First Lien     No
   4330          16365576             1.875            1            First Lien     No
   4331          16365592             1.875            1            First Lien     No
   4332          16365746             1.875            1            First Lien     No
   4333          16365759             1.875            1            First Lien     No
   4334          16365946             1.875            2            First Lien     No
   4335          16368155             1.875            1            First Lien     No
   4336          16368520             1.875            1            First Lien     No
   4337          16371876             1.875            1            First Lien     No
   4338          16371890             1.875            2            First Lien     No
   4339          16371932             1.875            2            First Lien     No
   4340          16372071             1.875            1            First Lien     No
   4341          16372146             1.875            1            First Lien     No
   4342          16374781             1.875            2            First Lien     No
   4343          16374805             1.875            2            First Lien     No
   4344          16374821             1.875            2            First Lien     No
   4345          16374831             1.875            2            First Lien     No
   4346          16375830             1.875            2            First Lien     No
   4347          16376982             1.875            1            First Lien     No
   4348          16377134             1.875            1            First Lien     No
   4349          16377264             1.875            1            First Lien     No
   4350          16377306             1.875            2            First Lien     No
   4351          16378111             1.875            1            First Lien     No
   4352          16378562             1.875            1            First Lien     No
   4353          16378634             1.875            1            First Lien     No
   4354          16382743             1.875            1            First Lien     No
   4355          16382817             1.875            2            First Lien     No
   4356          16383144             1.875            1            First Lien     No
   4357          16383163             1.875            1            First Lien     No
   4358          16383197             1.875            1            First Lien     No
   4359          16383342             1.875            1            First Lien     No
   4360          16384209             1.875            2            First Lien     No
   4361          16384248             1.875            1            First Lien     No
   4362          16384273             1.875            1            First Lien     No
   4363          16384349             1.875            1            First Lien     No
   4364          16387074             1.875            1            First Lien     No
   4365          16387081             1.875            1            First Lien     No
   4366          16387182             1.875            1            First Lien     No
   4367          16387263             1.875            1            First Lien     No
   4368          16387284             1.875            2            First Lien     No
   4369          16387286             1.875            1            First Lien     No
   4370          16387503                 2            1            First Lien     No
   4371          16387522             1.875            1            First Lien     No
   4372          16387537             1.875            2            First Lien     No
   4373          16388706             1.875            1            First Lien     No
   4374          16388715             1.875            1            First Lien     No
   4375          16388721             1.875            1            First Lien     No
   4376          16388743                 2            1            First Lien     No
   4377          16388818             1.875            2            First Lien     No
   4378          16388928             1.875            1            First Lien     No
   4379          16388972             1.875            1            First Lien     No
   4380          16389028             1.875            1            First Lien     No
   4381          16389266             1.875            1            First Lien     No
   4382          16389392             1.875            1            First Lien     No
   4383          16389442             1.875            1            First Lien     No
   4384          16389554             1.875            2            First Lien     No
   4385          16390099             1.875            1            First Lien     No
   4386          16390127             1.875            1            First Lien     No
   4387          16390280             1.875            2            First Lien     No
   4388          16390283             1.875            2            First Lien     No
   4389          16390399             1.875            1            First Lien     No
   4390          16390470             1.875            1            First Lien     No
   4391          16390482             1.875            1            First Lien     No
   4392          16390521             1.875            1            First Lien     No
   4393          16392337             1.875            2            First Lien     No
   4394          16392370             1.875            1            First Lien     No
   4395          16392381             1.875            1            First Lien     No
   4396          16392425             1.875            1            First Lien     No
   4397          16392441             1.875            1            First Lien     No
   4398          16392630             1.875            2            First Lien     No
   4399          16392811             1.875            1            First Lien     No
   4400          16392814             1.875            1            First Lien     No
   4401          16392823             1.875            1            First Lien     No
   4402          16392840             1.875            1            First Lien     No
   4403          16393588             1.875            1            First Lien     No
   4404          16393608             1.875            1            First Lien     No
   4405          16393710             1.875            1            First Lien     No
   4406          16393790             1.875            2            First Lien     No
   4407          16393803             1.875            2            First Lien     No
   4408          16393820             1.875            2            First Lien     No
   4409          16393841             1.875            2            First Lien     No
   4410          16393853             1.875            1            First Lien     No
   4411          16393904             1.875            1            First Lien     No
   4412          16394106             1.875            1            First Lien     No
   4413          16394319             1.875            1            First Lien     No
   4414          16395285             1.875            1            First Lien     No
   4415          16395292             1.875            1            First Lien     No
   4416          16395300             1.875            1            First Lien     No
   4417          16395455             1.875            1            First Lien     No
   4418          16395470             1.875            1            First Lien     No
   4419          16395550             1.875            1            First Lien     No
   4420          16395700             1.875            1            First Lien     No
   4421          16395813             1.875            1            First Lien     No
   4422          16395825             1.875            1            First Lien     No
   4423          16397127             1.875            2            First Lien     No
   4424          16397132             2.375            1            First Lien     No
   4425          16397234             1.875            1            First Lien     No
   4426          16397242             1.875            1            First Lien     No
   4427          16397265             1.875            1            First Lien     Yes
   4428          16397367             1.875            2            First Lien     No
   4429          16397386             1.875            2            First Lien     No
   4430          16397403             1.875            1            First Lien     No
   4431          16397419             1.875            2            First Lien     No
   4432          16397484             1.875            1            First Lien     No
   4433          16397543             1.875            1            First Lien     No
   4434          16397556             1.875            1            First Lien     No
   4435          16400556             1.875            2            First Lien     No
   4436          16400853             1.875            1            First Lien     No
   4437          16400925             1.875            1            First Lien     No
   4438          16401005             1.875            1            First Lien     No
   4439          16401659             1.875            1            First Lien     No
   4440          16402140             1.875            1            First Lien     No
   4441          16402361             1.875            1            First Lien     No
   4442          16402682             1.875            1            First Lien     No
   4443          16402776             1.875            1            First Lien     No
   4444          16404435             1.875            1            First Lien     No
   4445          16405910             1.875            1            First Lien     No
   4446          16407268             1.875            1            First Lien     No
   4447          16419038             1.875            1            First Lien     No
   4448          16419445                 2            1            First Lien     No
   4449          16419681             1.875            1            First Lien     No
   4450          16419950             1.875            1            First Lien     No
   4451          16420207             1.875            1            First Lien     No
   4452          16420298             1.875            1            First Lien     No
   4453          16420691             1.875            1            First Lien     No
   4454          16422619             1.875            1            First Lien     No
   4455          16422652             1.875            1            First Lien     No
   4456          16422777             1.875            2            First Lien     No
   4457          16422830             1.875            1            First Lien     No
   4458          16468245             1.875            1            First Lien     No
   4459          16468314             1.875            1            First Lien     No
   4460          16468669             1.875            2            First Lien     No
   4461          16540132             1.875            1            First Lien     No
   4462          16540196             4.615            2            First Lien     Yes
   4463          16540366             4.625            1            First Lien     No
   4464          16540461             1.875            1            First Lien     No
   4465          16543918             1.875            2            First Lien     No
   4466          16546120             1.875            1            First Lien     No
   4467          16546221             1.875            2            First Lien     No
   4468          16546314             1.875            1            First Lien     No
   4469          16549377             1.875            1            First Lien     No
   4470          16549404             1.875            2            First Lien     No
   4471          16549491             1.875            1            First Lien     No
   4472          16549523             1.875            2            First Lien     No
   4473          16551626             1.875            2            First Lien     No
   4474          16551637             1.875            1            First Lien     No
   4475          16551700             1.875            2            First Lien     No
   4476          16551714             1.875            2            First Lien     No
   4477          16551873             1.875            2            First Lien     No
   4478          16551986             1.875            1            First Lien     No
   4479          16552092             3.375            1            First Lien     No
   4480          16564574             1.875            1            First Lien     No
   4481          16568799             4.615            1            First Lien     No
   4482          16568902             1.875            1            First Lien     No
   4483          16571603             1.875            2            First Lien     No
   4484          16571859               3.5            1            First Lien     No
   4485          16574974             1.875            1            First Lien     No
   4486          16575272             1.875            1            First Lien     No
   4487          16596012                 2            1            First Lien     No





                 LOAN_SEQ IO_FLAG            IO_PERIOD     PREPAY                   HYBRID_PERIOD


--------------------------------------------------------------------------------


      1          16242782 Y                     120        No_PP                               60
      2          16242804 Y                     120        No_PP                               60
      3          16247980 Y                     120        No_PP                               60
      4          16247985 Y                     120        No_PP                              120
      5          16340417 Y                     60         Prepay                              60
      6          16340412 Y                     60         No_PP                               60
      7          16340413 Y                     60         No_PP                               60
      8          16340414 Y                     60         No_PP                               60
      9          16369053 Y                     60         No_PP                               60
     10          16247962 Y                     120        No_PP                               60
     11          16247919 Y                     120        No_PP                               60
     12          16543371 N                      0         No_PP                               60
     13          16543372 N                      0         No_PP                               60
     14          16543373 N                      0         No_PP                               60
     15          16543374 Y                     60         No_PP                               60
     16          16543375 N                      0         No_PP                               60
     17          16543376 Y                     60         No_PP                               60
     18          16543377 N                      0         No_PP                               60
     19          16402746 Y                     120        Prepay                              60
     20          16402735 Y                     120        Prepay                              60
     21          16402648 Y                     120        Prepay                              60
     22          16402656 Y                     120        Prepay                              60
     23          16402657 Y                     120        Prepay                              60
     24          16402685 Y                     120        Prepay                              60
     25          16402717 Y                     120        Prepay                             120
     26          16402553 N                      0         No_PP                               60
     27          16402579 Y                     120        Prepay                              60
     28          16402618 Y                     120        No_PP                               60
     29          16402482 Y                     120        Prepay                              60
     30          16402225 N                      0         No_PP                               60
     31          16402243 Y                     120        No_PP                               60
     32          16402251 N                      0         No_PP                               60
     33          16402308 Y                     120        Prepay                              60
     34          16402320 Y                     120        No_PP                               60
     35          16402328 Y                     60         No_PP                               60
     36          16402343 Y                     60         Prepay                              60
     37          16402366 Y                     60         No_PP                               60
     38          16402141 N                      0         Prepay                              60
     39          16402147 Y                     120        No_PP                               60
     40          16402105 Y                     120        Prepay                              60
     41          16402113 Y                     120        Prepay                              60
     42          16402067 Y                     120        No_PP                               60
     43          16402083 Y                     120        Prepay                              60
     44          16402087 Y                     120        Prepay                              60
     45          16402012 Y                     120        No_PP                               60
     46          16402015 Y                     120        Prepay                              60
     47          16402051 Y                     60         Prepay                              60
     48          16402054 Y                     120        Prepay                              60
     49          16401888 Y                     120        No_PP                               60
     50          16401890 Y                     60         Prepay                              60
     51          16401896 N                      0         Prepay                              60
     52          16401919 Y                     120        No_PP                               60
     53          16401922 N                      0         No_PP                               60
     54          16401994 Y                     120        No_PP                               60
     55          16401834 Y                     120        Prepay                              60
     56          16401835 Y                     120        No_PP                               60
     57          16401844 Y                     120        Prepay                              60
     58          16401867 N                      0         Prepay                              60
     59          16401876 Y                     120        Prepay                              60
     60          16401881 Y                     120        No_PP                               60
     61          16401887 Y                     120        No_PP                               60
     62          16400990 Y                     60         Prepay                              60
     63          16400998 Y                     60         Prepay                              60
     64          16401009 Y                     120        Prepay                              60
     65          16400978 Y                     120        Prepay                              60
     66          16400836 Y                     120        Prepay                              60
     67          16400841 N                      0         Prepay                              60
     68          16400898 Y                     60         Prepay                              60
     69          16400667 N                      0         No_PP                               60
     70          16400683 Y                     120        No_PP                               36
     71          16400690 Y                     120        No_PP                               60
     72          16400697 Y                     60         Prepay                              60
     73          16400709 Y                     120        No_PP                               60
     74          16400726 Y                     120        No_PP                               60
     75          16400778 Y                     120        Prepay                             120
     76          16400782 Y                     120        Prepay                              60
     77          16400789 Y                     120        Prepay                              60
     78          16400391 Y                     120        Prepay                              60
     79          16400412 Y                     120        Prepay                              60
     80          16400427 Y                     120        Prepay                              60
     81          16400443 Y                     120        No_PP                               60
     82          16400452 Y                     120        No_PP                               60
     83          16400476 Y                     120        No_PP                               60
     84          16400478 Y                     120        Prepay                              60
     85          16400497 N                      0         Prepay                              36
     86          16400526 Y                     120        Prepay                              60
     87          16400545 Y                     60         No_PP                               60
     88          16400547 Y                     120        Prepay                              36
     89          16400562 Y                     120        No_PP                               60
     90          16400563 Y                     120        Prepay                              60
     91          16400567 N                      0         Prepay                              60
     92          16400579 Y                     120        Prepay                              60
     93          16400589 N                      0         No_PP                               60
     94          16400598 Y                     120        Prepay                              60
     95          16400614 Y                     120        Prepay                              60
     96          16400619 Y                     60         Prepay                              60
     97          16400631 Y                     120        Prepay                              60
     98          16397504 Y                     120        No_PP                               60
     99          16397540 Y                     120        Prepay                              60
    100          16397541 Y                     120        No_PP                               60
    101          16397544 Y                     120        No_PP                               60
    102          16397566 Y                     120        Prepay                              60
    103          16400364 Y                     120        No_PP                               60
    104          16400366 Y                     120        Prepay                              60
    105          16400379 Y                     120        Prepay                              60
    106          16397385 Y                     120        Prepay                              60
    107          16397473 Y                     120        Prepay                              60
    108          16397475 Y                     120        Prepay                              60
    109          16397494 Y                     60         No_PP                               60
    110          16397500 Y                     120        Prepay                              60
    111          16397346 N                      0         Prepay                              60
    112          16397349 N                      0         No_PP                               60
    113          16397357 Y                     60         Prepay                              60
    114          16397256 Y                     120        Prepay                              60
    115          16397259 N                      0         Prepay                              60
    116          16397268 Y                     120        Prepay                              60
    117          16397281 Y                     120        Prepay                              60
    118          16397288 Y                     60         Prepay                              60
    119          16397175 Y                     120        No_PP                               60
    120          16397180 N                      0         Prepay                              60
    121          16397200 Y                     120        No_PP                               60
    122          16397201 Y                     120        No_PP                               60
    123          16397205 Y                     120        No_PP                               60
    124          16397217 Y                     120        No_PP                               60
    125          16397225 Y                     60         Prepay                              60
    126          16395696 N                      0         No_PP                               60
    127          16395709 Y                     120        No_PP                               60
    128          16395728 Y                     120        No_PP                              120
    129          16395733 N                      0         Prepay                              60
    130          16395755 N                      0         Prepay                              60
    131          16395758 Y                     120        Prepay                              60
    132          16395763 Y                     60         Prepay                              60
    133          16395785 Y                     120        No_PP                               60
    134          16395793 Y                     120        Prepay                              60
    135          16395808 Y                     120        No_PP                               60
    136          16395820 Y                     120        No_PP                               60
    137          16395829 Y                     120        No_PP                               60
    138          16395837 Y                     120        No_PP                               60
    139          16397092 Y                     120        Prepay                              60
    140          16397094 Y                     120        Prepay                              36
    141          16397137 Y                     60         Prepay                              60
    142          16397139 Y                     120        Prepay                              60
    143          16395516 Y                     60         Prepay                              60
    144          16395543 Y                     120        No_PP                               60
    145          16395547 Y                     120        Prepay                              60
    146          16395554 Y                     120        No_PP                               36
    147          16395574 N                      0         No_PP                               60
    148          16395605 Y                     60         Prepay                              60
    149          16395625 Y                     120        Prepay                              60
    150          16395637 Y                     120        No_PP                               60
    151          16395648 N                      0         Prepay                              60
    152          16395669 Y                     60         No_PP                               60
    153          16395497 Y                     60         Prepay                              60
    154          16395449 Y                     120        Prepay                              60
    155          16395452 Y                     120        No_PP                               60
    156          16395457 Y                     60         Prepay                              60
    157          16395372 Y                     120        No_PP                               60
    158          16395374 N                      0         Prepay                              60
    159          16395335 N                      0         Prepay                              60
    160          16395341 Y                     60         Prepay                              60
    161          16395239 Y                     120        No_PP                               36
    162          16395245 Y                     120        No_PP                               60
    163          16395249 Y                     120        Prepay                              60
    164          16395264 Y                     120        No_PP                               60
    165          16395281 Y                     120        No_PP                               60
    166          16394128 Y                     120        No_PP                               60
    167          16394045 Y                     120        No_PP                               60
    168          16394050 N                      0         Prepay                              60
    169          16394108 Y                     120        No_PP                               60
    170          16394112 Y                     120        Prepay                              60
    171          16393998 Y                     120        Prepay                              60
    172          16393912 Y                     120        No_PP                               60
    173          16393918 Y                     120        Prepay                              60
    174          16393932 Y                     60         Prepay                              60
    175          16393892 N                      0         Prepay                              60
    176          16393618 Y                     120        Prepay                              60
    177          16393624 Y                     120        Prepay                              60
    178          16393648 Y                     120        Prepay                              60
    179          16393656 Y                     120        Prepay                              60
    180          16393707 N                      0         Prepay                              60
    181          16393732 Y                     120        Prepay                              60
    182          16393775 N                      0         No_PP                               60
    183          16393778 Y                     120        Prepay                              60
    184          16393787 Y                     120        Prepay                              60
    185          16393817 N                      0         No_PP                               60
    186          16393822 Y                     120        No_PP                               60
    187          16392799 Y                     120        Prepay                              60
    188          16392810 Y                     120        Prepay                              60
    189          16392824 Y                     120        Prepay                              60
    190          16393579 Y                     120        No_PP                               60
    191          16392776 Y                     120        Prepay                              60
    192          16392784 Y                     60         Prepay                              60
    193          16392738 Y                     60         Prepay                              60
    194          16392754 Y                     120        Prepay                              60
    195          16392769 Y                     120        Prepay                              60
    196          16392681 N                      0         Prepay                              60
    197          16392687 N                      0         Prepay                              60
    198          16392692 N                      0         No_PP                               60
    199          16392643 N                      0         No_PP                               60
    200          16392659 Y                     120        No_PP                               60
    201          16392417 Y                     120        Prepay                              60
    202          16392445 Y                     120        No_PP                               60
    203          16392466 Y                     120        Prepay                              60
    204          16392467 N                      0         No_PP                               60
    205          16392479 N                      0         Prepay                              60
    206          16392484 Y                     120        Prepay                              60
    207          16392486 Y                     120        Prepay                              60
    208          16392496 Y                     60         Prepay                              60
    209          16392498 N                      0         No_PP                               60
    210          16392509 Y                     120        Prepay                              60
    211          16392521 Y                     120        Prepay                              60
    212          16392526 Y                     120        Prepay                              60
    213          16392529 Y                     120        Prepay                              60
    214          16392544 N                      0         Prepay                              60
    215          16392545 Y                     60         Prepay                              60
    216          16392553 Y                     120        No_PP                               60
    217          16392554 Y                     120        Prepay                              60
    218          16392555 Y                     60         Prepay                              60
    219          16392580 N                      0         No_PP                               60
    220          16392588 Y                     120        No_PP                               36
    221          16392589 Y                     120        Prepay                              60
    222          16392594 Y                     120        Prepay                              60
    223          16392623 Y                     120        No_PP                               60
    224          16392629 Y                     120        No_PP                               36
    225          16392633 Y                     120        Prepay                              60
    226          16392296 Y                     120        Prepay                              60
    227          16392298 Y                     120        No_PP                               60
    228          16392330 Y                     120        Prepay                              60
    229          16392394 Y                     120        No_PP                               60
    230          16390479 Y                     120        Prepay                              60
    231          16392262 Y                     120        No_PP                               60
    232          16392263 Y                     120        Prepay                              60
    233          16392278 N                      0         No_PP                              120
    234          16390471 N                      0         Prepay                              60
    235          16390475 Y                     120        No_PP                               60
    236          16390412 Y                     120        Prepay                              60
    237          16390419 Y                     60         Prepay                              60
    238          16390434 Y                     120        Prepay                              60
    239          16390454 Y                     60         No_PP                               60
    240          16390296 N                      0         No_PP                               60
    241          16390298 Y                     120        Prepay                              60
    242          16390306 N                      0         Prepay                              60
    243          16390329 Y                     60         Prepay                              60
    244          16390343 Y                     120        No_PP                               60
    245          16390352 Y                     60         Prepay                              60
    246          16390355 Y                     120        Prepay                              60
    247          16390361 Y                     120        No_PP                               36
    248          16390376 Y                     120        No_PP                              120
    249          16390202 Y                     120        Prepay                              60
    250          16390209 N                      0         Prepay                              60
    251          16390219 N                      0         Prepay                              60
    252          16390239 N                      0         No_PP                               60
    253          16390255 Y                     120        No_PP                               60
    254          16390108 Y                     120        Prepay                              60
    255          16390133 Y                     120        Prepay                              60
    256          16389997 N                      0         Prepay                              60
    257          16390005 Y                     120        Prepay                              60
    258          16390008 Y                     120        No_PP                               60
    259          16390010 Y                     60         Prepay                              60
    260          16390024 N                      0         No_PP                               60
    261          16390086 Y                     120        No_PP                               60
    262          16389953 N                      0         No_PP                               60
    263          16389378 Y                     60         Prepay                              60
    264          16389399 Y                     60         Prepay                              60
    265          16389510 Y                     60         No_PP                               60
    266          16389523 Y                     120        No_PP                               60
    267          16389263 Y                     120        Prepay                              60
    268          16389267 Y                     120        Prepay                              60
    269          16389284 Y                     120        Prepay                              60
    270          16389309 Y                     120        No_PP                               60
    271          16389311 Y                     120        No_PP                               60
    272          16389315 Y                     60         Prepay                              60
    273          16389332 Y                     120        Prepay                              60
    274          16389347 Y                     120        No_PP                               60
    275          16388912 Y                     120        No_PP                               60
    276          16388927 Y                     120        Prepay                              60
    277          16388933 Y                     120        No_PP                               60
    278          16388980 Y                     120        Prepay                              60
    279          16389004 N                      0         Prepay                              60
    280          16389029 Y                     120        Prepay                              60
    281          16389043 N                      0         No_PP                               60
    282          16389142 Y                     120        No_PP                               60
    283          16389148 Y                     120        No_PP                               60
    284          16388798 Y                     60         Prepay                              60
    285          16388815 Y                     120        No_PP                               60
    286          16388761 Y                     120        No_PP                               36
    287          16388787 Y                     36         No_PP                               36
    288          16388740 Y                     120        No_PP                               60
    289          16388731 N                      0         No_PP                               60
    290          16387516 Y                     120        Prepay                              60
    291          16387534 Y                     120        Prepay                              60
    292          16387557 Y                     60         Prepay                              60
    293          16387558 Y                     60         Prepay                              60
    294          16387574 Y                     120        Prepay                              36
    295          16387582 N                      0         No_PP                               60
    296          16387602 Y                     60         No_PP                               60
    297          16387607 Y                     120        Prepay                              60
    298          16387620 Y                     120        Prepay                              60
    299          16387623 Y                     120        Prepay                              60
    300          16387633 Y                     120        Prepay                              60
    301          16422638 N                      0         No_PP                               60
    302          16543357 Y                     60         No_PP                               60
    303          16543358 Y                     60         No_PP                               60
    304          16543359 Y                     60         No_PP                               60
    305          16543360 Y                     60         No_PP                               60
    306          16543361 Y                     60         No_PP                               60
    307          16543362 Y                     60         No_PP                               60
    308          16543363 Y                     60         No_PP                               60
    309          16543364 Y                     60         No_PP                               60
    310          16543365 Y                     60         No_PP                               60
    311          16543366 Y                     60         No_PP                               60
    312          16543367 Y                     60         No_PP                               60
    313          16543368 Y                     60         No_PP                               60
    314          16543369 N                      0         No_PP                               60
    315          16543370 N                      0         No_PP                               60
    316          16404472 N                      0         Prepay                              60
    317          16389009 N                      0         No_PP                               60
    318          16389014 N                      0         No_PP                               60
    319          16389290 N                      0         No_PP                               60
    320          16389376 N                      0         No_PP                               60
    321          16389481 N                      0         No_PP                               36
    322          16389491 N                      0         No_PP                               60
    323          16392470 N                      0         No_PP                               60
    324          16393690 N                      0         No_PP                               60
    325          16393715 N                      0         No_PP                               60
    326          16393731 N                      0         No_PP                               60
    327          16393737 N                      0         No_PP                               60
    328          16393753 N                      0         No_PP                               60
    329          16397415 N                      0         No_PP                               36
    330          16380688 Y                     60         No_PP                               60
    331          16380689 N                      0         No_PP                               60
    332          16380690 N                      0         No_PP                               60
    333          16380694 Y                     60         No_PP                               60
    334          16380696 N                      0         No_PP                               60
    335          16386820 Y                     60         No_PP                               60
    336          16386821 Y                     60         No_PP                               60
    337          16386822 Y                     60         No_PP                               60
    338          16386823 Y                     60         No_PP                               60
    339          16386824 Y                     60         No_PP                               60
    340          16386825 N                      0         No_PP                               60
    341          16386826 Y                     60         No_PP                               60
    342          16386827 Y                     60         No_PP                               60
    343          16386828 N                      0         No_PP                               60
    344          16386829 Y                     60         No_PP                               60
    345          16380677 Y                     60         No_PP                               60
    346          16380679 Y                     60         No_PP                               60
    347          16380680 Y                     60         No_PP                               60
    348          16380681 Y                     60         No_PP                               60
    349          16380682 N                      0         No_PP                               60
    350          16380683 Y                     60         No_PP                               60
    351          16380684 Y                     60         No_PP                               60
    352          16380685 Y                     60         No_PP                               60
    353          16380686 Y                     60         No_PP                               60
    354          16380687 Y                     60         No_PP                               60
    355          16386475 N                      0         Prepay                             120
    356          16386477 Y                     120        Prepay                             120
    357          16386478 Y                     120        Prepay                             120
    358          16558882 Y                     120        No_PP                               60
    359          16558887 Y                     60         No_PP                               60
    360          16558971 N                      0         No_PP                               60
    361          16558891 Y                     120        No_PP                               60
    362          16558972 Y                     60         No_PP                               60
    363          16558868 Y                     60         No_PP                               60
    364          16558954 Y                     120        No_PP                               60
    365          16558957 Y                     60         No_PP                               60
    366          16558878 Y                     60         No_PP                               60
    367          16558864 Y                     120        No_PP                               60
    368          16559093 Y                     120        No_PP                               60
    369          16559095 Y                     120        Prepay                              60
    370          16559097 Y                     120        No_PP                               60
    371          16559179 Y                     120        Prepay                              60
    372          16559182 Y                     120        No_PP                               60
    373          16559183 Y                     120        Prepay                              60
    374          16559186 Y                     120        Prepay                              60
    375          16559188 Y                     120        No_PP                               60
    376          16559189 Y                     120        Prepay                              60
    377          16559191 Y                     120        No_PP                               60
    378          16558910 Y                     60         No_PP                               60
    379          16558913 Y                     60         No_PP                               60
    380          16558922 Y                     60         Prepay                              60
    381          16558925 Y                     60         No_PP                               60
    382          16558931 Y                     60         No_PP                               60
    383          16558935 Y                     60         No_PP                               60
    384          16558936 N                      0         No_PP                               60
    385          16558859 Y                     120        No_PP                               60
    386          16559070 Y                     60         No_PP                               60
    387          16559151 Y                     120        No_PP                               60
    388          16559154 Y                     120        Prepay                              60
    389          16559156 Y                     120        Prepay                              60
    390          16559077 Y                     120        Prepay                              60
    391          16559158 Y                     120        Prepay                              60
    392          16559078 Y                     120        Prepay                              60
    393          16559163 Y                     120        No_PP                               60
    394          16559165 Y                     120        Prepay                              60
    395          16559166 Y                     120        No_PP                               60
    396          16559008 Y                     120        No_PP                               60
    397          16565087 Y                     120        No_PP                               60
    398          16559011 Y                     120        Prepay                              60
    399          16559013 Y                     120        No_PP                               60
    400          16559015 Y                     120        No_PP                               60
    401          16565091 Y                     60         No_PP                               60
    402          16565096 Y                     60         No_PP                               60
    403          16565097 Y                     60         No_PP                               60
    404          16559020 Y                     120        No_PP                               60
    405          16559101 Y                     120        No_PP                               60
    406          16559022 N                      0         Prepay                              60
    407          16559103 Y                     120        No_PP                               60
    408          16559023 Y                     120        Prepay                              60
    409          16559027 Y                     60         Prepay                              60
    410          16559112 Y                     120        No_PP                               60
    411          16559119 Y                     120        No_PP                               60
    412          16559039 N                      0         No_PP                               60
    413          16559121 Y                     60         No_PP                               60
    414          16559204 Y                     120        No_PP                               60
    415          16559205 Y                     120        No_PP                               60
    416          16559044 Y                     120        Prepay                              60
    417          16559125 Y                     120        No_PP                               60
    418          16559208 Y                     120        No_PP                               60
    419          16559047 Y                     120        Prepay                              60
    420          16559214 Y                     120        Prepay                              60
    421          16559136 Y                     120        Prepay                              60
    422          16559056 Y                     120        Prepay                              60
    423          16559141 Y                     120        Prepay                              60
    424          16559145 Y                     120        Prepay                              60
    425          16559146 Y                     120        Prepay                              60
    426          16559147 Y                     120        Prepay                              60
    427          16559068 Y                     120        No_PP                               60
    428          16559149 Y                     120        Prepay                              60
    429          16565150 Y                     120        No_PP                               60
    430          16565152 Y                     60         No_PP                               60
    431          16559004 Y                     120        Prepay                              60
    432          16565161 Y                     120        Prepay                              60
    433          16223911 Y                     120        Prepay                              60
    434          16565140 Y                     60         Prepay                              60
    435          16556153 N                      0         No_PP                               36
    436          16556154 Y                     36         No_PP                               36
    437          16565145 Y                     120        No_PP                               60
    438          16556144 Y                     120        Prepay                              36
    439          16565136 Y                     60         Prepay                              60
    440          16565134 Y                     120        No_PP                               60
    441          16247839 Y                     120        Prepay                              60
    442          16247857 Y                     120        No_PP                               60
    443          16247877 Y                     120        Prepay                             120
    444          16247893 N                      0         Prepay                              60
    445          16245973 Y                     120        Prepay                              60
    446          16245926 Y                     60         Prepay                              60
    447          16245932 Y                     60         Prepay                              60
    448          16245805 Y                     120        No_PP                              120
    449          16245849 Y                     120        No_PP                               60
    450          15959855 Y                     120        No_PP                               60
    451          15959103 N                      0         No_PP                               60
    452          15954906 Y                     60         No_PP                               60
    453          16365647 Y                     120        No_PP                               60
    454          16365628 N                      0         No_PP                               60
    455          16365632 Y                     120        No_PP                               60
    456          16188993 Y                     120        No_PP                               60
    457          16188998 Y                     120        No_PP                               60
    458          16189132 Y                     120        No_PP                               60
    459          16189290 Y                     120        Prepay                              60
    460          16365609 N                      0         Prepay                              60
    461          16365602 Y                     120        No_PP                               60
    462          16245732 Y                     120        Prepay                              60
    463          16245734 Y                     120        Prepay                             120
    464          16245609 Y                     120        No_PP                               60
    465          16245663 Y                     60         No_PP                               60
    466          16245536 Y                     120        No_PP                               60
    467          16245539 Y                     120        Prepay                              60
    468          16245583 Y                     120        Prepay                              60
    469          16245458 N                      0         Prepay                              60
    470          16245418 N                      0         No_PP                               60
    471          16365533 Y                     120        Prepay                              60
    472          16365550 N                      0         No_PP                               60
    473          16365569 Y                     60         Prepay                              60
    474          16361566 Y                     60         Prepay                              60
    475          16361573 Y                     120        No_PP                               36
    476          16365520 Y                     120        No_PP                               60
    477          16236100 Y                     120        Prepay                              60
    478          16236147 Y                     60         Prepay                              60
    479          16236149 Y                     60         Prepay                              60
    480          16236152 Y                     60         Prepay                              60
    481          16236157 Y                     60         Prepay                              60
    482          16236174 Y                     60         No_PP                               60
    483          16236175 Y                     60         Prepay                              60
    484          16236176 N                      0         No_PP                              120
    485          16239829 Y                     120        Prepay                             120
    486          16239846 Y                     120        Prepay                              60
    487          16239889 Y                     120        Prepay                              60
    488          16361538 Y                     60         Prepay                              60
    489          16361487 Y                     60         Prepay                              60
    490          16361513 Y                     120        Prepay                              60
    491          16361515 Y                     120        Prepay                              60
    492          16236069 Y                     120        Prepay                              60
    493          16222660 Y                     120        Prepay                              60
    494          16222682 Y                     120        No_PP                               60
    495          16222709 N                      0         Prepay                             120
    496          16222549 N                      0         No_PP                               60
    497          16222555 Y                     120        Prepay                              60
    498          16222588 Y                     60         No_PP                               60
    499          16222599 Y                     60         No_PP                               60
    500          16222614 Y                     120        Prepay                              60
    501          16222615 Y                     120        No_PP                               60
    502          16222646 N                      0         Prepay                              60
    503          16361451 Y                     120        Prepay                              60
    504          16361466 Y                     120        No_PP                               60
    505          16361477 Y                     120        Prepay                              60
    506          16361431 Y                     60         Prepay                              60
    507          16361436 Y                     60         Prepay                              60
    508          16361443 Y                     120        Prepay                              60
    509          16361365 Y                     120        Prepay                              60
    510          16361374 Y                     120        Prepay                              60
    511          16361416 Y                     120        Prepay                              60
    512          16361352 Y                     120        Prepay                              60
    513          16361339 N                      0         No_PP                               60
    514          16361317 Y                     120        No_PP                               60
    515          16361323 Y                     120        No_PP                               36
    516          16361326 Y                     120        No_PP                               60
    517          16404157 N                      0         Prepay                              60
    518          16404162 Y                     120        Prepay                              60
    519          16404173 Y                     120        Prepay                              60
    520          16404188 Y                     120        No_PP                               60
    521          16404204 Y                     120        Prepay                              60
    522          16404091 Y                     120        No_PP                               60
    523          16404101 Y                     120        No_PP                               60
    524          16404042 Y                     120        No_PP                               36
    525          16404051 Y                     120        Prepay                              60
    526          16404065 Y                     120        No_PP                               60
    527          16403946 N                      0         Prepay                              60
    528          16403999 N                      0         Prepay                              60
    529          16404005 N                      0         No_PP                               60
    530          16404010 Y                     120        No_PP                               60
    531          16404294 Y                     120        No_PP                               60
    532          16404302 Y                     120        No_PP                               60
    533          16339522 Y                     120        No_PP                               60
    534          16206343 N                      0         No_PP                              120
    535          16206318 Y                     60         Prepay                              60
    536          16206147 Y                     120        Prepay                              60
    537          16205941 Y                     120        Prepay                              60
    538          16206003 Y                     120        No_PP                               60
    539          16205700 Y                     120        No_PP                              120
    540          16205651 N                      0         No_PP                              120
    541          16205652 Y                     120        No_PP                               60
    542          16205657 Y                     60         No_PP                               60
    543          16201552 Y                     120        No_PP                               60
    544          16201611 Y                     120        Prepay                              60
    545          16201269 Y                     120        No_PP                               60
    546          16199196 Y                     120        Prepay                              60
    547          16199245 Y                     120        No_PP                               60
    548          16199349 Y                     120        No_PP                               60
    549          16199524 Y                     120        No_PP                               60
    550          16361216 Y                     120        No_PP                               60
    551          16361230 Y                     120        No_PP                               60
    552          16361241 Y                     120        Prepay                             120
    553          16361312 Y                     120        No_PP                               36
    554          16199106 Y                     120        No_PP                               60
    555          16199032 Y                     120        Prepay                              60
    556          16196862 N                      0         Prepay                              60
    557          16196733 Y                     120        No_PP                               60
    558          16240414 Y                     60         Prepay                              60
    559          16565124 Y                     60         No_PP                               60
    560          16565125 Y                     60         No_PP                               60
    561          16565126 Y                     120        Prepay                              60
    562          16565127 Y                     60         No_PP                               60
    563          16556138 Y                     120        No_PP                               36
    564          16565129 Y                     60         Prepay                              60
    565          16556139 Y                     120        Prepay                              36
    566          16556129 Y                     36         No_PP                               36
    567          16565120 Y                     60         No_PP                               60
    568          16565121 Y                     60         No_PP                               60
    569          16558986 Y                     120        Prepay                              60
    570          16558991 Y                     120        No_PP                               60
    571          16558996 Y                     120        Prepay                              60
    572          16558999 Y                     120        No_PP                               60
    573          16565102 Y                     60         No_PP                               60
    574          16565106 Y                     120        Prepay                              60
    575          16556115 Y                     36         No_PP                               36
    576          16556120 N                      0         No_PP                               36
    577          16565112 N                      0         Prepay                              60
    578          16565114 Y                     120        Prepay                              60
    579          16565116 Y                     60         Prepay                              60
    580          16565117 Y                     120        Prepay                              60
    581          16556126 Y                     36         No_PP                               36
    582          16565118 Y                     120        No_PP                               60
    583          16196426 N                      0         No_PP                               60
    584          16196438 Y                     120        No_PP                               60
    585          16196469 Y                     120        No_PP                               60
    586          16223839 N                      0         No_PP                               60
    587          16223872 Y                     120        Prepay                              60
    588          16196281 N                      0         Prepay                             120
    589          16196288 Y                     120        No_PP                               60
    590          16196245 Y                     120        No_PP                               60
    591          16361137 Y                     120        Prepay                              60
    592          16361138 Y                     120        No_PP                               60
    593          16361167 N                      0         No_PP                               60
    594          16360993 Y                     120        No_PP                               60
    595          16361000 Y                     120        No_PP                               60
    596          16361038 Y                     120        No_PP                               36
    597          16361077 Y                     120        No_PP                               60
    598          16361091 Y                     120        No_PP                               60
    599          16360900 Y                     60         Prepay                              60
    600          16360905 Y                     120        No_PP                              120
    601          16360910 Y                     120        No_PP                              120
    602          16360927 Y                     120        No_PP                              120
    603          16360959 Y                     120        No_PP                               60
    604          16360962 Y                     120        Prepay                              60
    605          16360328 Y                     120        Prepay                              36
    606          16360344 Y                     120        Prepay                              60
    607          16360353 Y                     120        Prepay                              60
    608          16360297 Y                     120        No_PP                               60
    609          16360304 Y                     120        No_PP                               60
    610          16360245 Y                     120        Prepay                             120
    611          16360248 Y                     120        Prepay                              60
    612          16360262 Y                     120        Prepay                              60
    613          16360272 Y                     120        Prepay                              60
    614          16360274 Y                     120        No_PP                               60
    615          16360123 Y                     120        Prepay                              36
    616          16360152 Y                     120        No_PP                               60
    617          16360171 N                      0         Prepay                              60
    618          16360230 Y                     120        No_PP                               60
    619          16360081 Y                     60         Prepay                              60
    620          16360084 Y                     36         No_PP                               36
    621          16360110 Y                     60         Prepay                              60
    622          16360048 Y                     120        No_PP                               36
    623          16360050 Y                     60         Prepay                              60
    624          16360059 Y                     120        No_PP                               60
    625          16360028 Y                     120        No_PP                               60
    626          16359956 Y                     120        Prepay                             120
    627          16359958 Y                     120        Prepay                              60
    628          16359969 Y                     120        Prepay                              60
    629          16359990 N                      0         No_PP                               60
    630          16359991 Y                     120        Prepay                              36
    631          16359894 N                      0         Prepay                              60
    632          16359906 Y                     120        No_PP                               60
    633          16359909 Y                     120        No_PP                               60
    634          16359941 Y                     120        No_PP                               60
    635          16359830 N                      0         Prepay                              60
    636          16359426 Y                     120        No_PP                              120
    637          16359455 N                      0         Prepay                              60
    638          16420315 N                      0         Prepay                              60
    639          16420336 Y                     120        Prepay                              60
    640          16420338 Y                     120        Prepay                              60
    641          16420471 N                      0         Prepay                              60
    642          16420206 Y                     120        No_PP                               60
    643          16420200 Y                     120        No_PP                               60
    644          16420021 Y                     120        No_PP                               60
    645          16420137 Y                     120        No_PP                               60
    646          16420010 Y                     120        Prepay                              60
    647          16419962 N                      0         No_PP                               60
    648          16419615 Y                     120        No_PP                               60
    649          16419666 Y                     120        Prepay                              60
    650          16419442 Y                     120        Prepay                              60
    651          16419512 Y                     120        Prepay                              60
    652          16419506 Y                     120        Prepay                              60
    653          16419325 Y                     120        No_PP                               60
    654          16419332 Y                     120        No_PP                               60
    655          16419336 N                      0         No_PP                               60
    656          16419357 Y                     120        No_PP                               60
    657          16419366 Y                     120        No_PP                               60
    658          16419378 Y                     120        No_PP                               60
    659          16419179 N                      0         No_PP                               60
    660          16419188 N                      0         No_PP                               60
    661          16419229 Y                     120        Prepay                              60
    662          16419166 Y                     120        No_PP                               60
    663          16419289 Y                     120        Prepay                              60
    664          16234593 N                      0         No_PP                               60
    665          16234594 Y                     120        No_PP                               60
    666          16234595 N                      0         No_PP                               60
    667          16234597 Y                     120        No_PP                               60
    668          16234598 Y                     60         No_PP                               60
    669          16234599 Y                     60         No_PP                               60
    670          16234600 Y                     120        No_PP                               60
    671          16234601 Y                     60         No_PP                               60
    672          16234602 Y                     120        No_PP                               60
    673          16234607 Y                     120        No_PP                               60
    674          16234610 Y                     120        No_PP                              120
    675          16234612 Y                     60         No_PP                               60
    676          16234616 Y                     60         No_PP                               60
    677          16234620 Y                     120        No_PP                               60
    678          16234630 Y                     120        No_PP                               60
    679          16234631 Y                     120        No_PP                               60
    680          16234632 N                      0         No_PP                               60
    681          16234633 Y                     120        No_PP                               60
    682          16234635 Y                     120        No_PP                               60
    683          16234636 N                      0         No_PP                               60
    684          16234563 Y                     60         No_PP                               60
    685          16234564 Y                     120        No_PP                               60
    686          16234565 Y                     60         No_PP                               60
    687          16234566 Y                     60         No_PP                               60
    688          16234567 Y                     60         No_PP                               60
    689          16234569 Y                     120        No_PP                               60
    690          16234571 Y                     120        No_PP                               60
    691          16234572 Y                     60         No_PP                               60
    692          16234576 Y                     60         No_PP                               60
    693          16234583 Y                     60         No_PP                               60
    694          16234586 Y                     60         No_PP                               60
    695          16234587 Y                     120        No_PP                               60
    696          16234589 Y                     60         No_PP                               60
    697          16234590 Y                     120        No_PP                               60
    698          16234591 Y                     60         No_PP                               60
    699          16234592 Y                     60         No_PP                               60
    700          16234497 Y                     120        No_PP                               60
    701          16234499 Y                     60         No_PP                               60
    702          16234500 Y                     120        Prepay                              60
    703          16234501 Y                     60         No_PP                               60
    704          16234503 Y                     60         No_PP                               60
    705          16234504 N                      0         No_PP                               60
    706          16234506 Y                     120        No_PP                              120
    707          16234508 N                      0         No_PP                               60
    708          16234509 Y                     36         No_PP                               36
    709          16234511 Y                     120        No_PP                               60
    710          16234512 N                      0         No_PP                               60
    711          16234513 N                      0         No_PP                               60
    712          16234516 Y                     60         No_PP                               60
    713          16234518 Y                     120        No_PP                               60
    714          16234520 Y                     60         No_PP                               60
    715          16234522 Y                     60         No_PP                               60
    716          16234523 Y                     60         No_PP                               60
    717          16234524 Y                     60         No_PP                               60
    718          16234526 N                      0         No_PP                               60
    719          16234529 Y                     120        No_PP                               60
    720          16234530 N                      0         No_PP                               60
    721          16234531 Y                     60         No_PP                               60
    722          16234532 Y                     60         No_PP                               60
    723          16234534 Y                     120        No_PP                              120
    724          16234535 Y                     120        No_PP                               60
    725          16234536 Y                     60         No_PP                               60
    726          16234537 Y                     120        No_PP                               60
    727          16234538 Y                     120        No_PP                               60
    728          16234539 N                      0         No_PP                               60
    729          16234541 Y                     120        No_PP                              120
    730          16234542 Y                     60         No_PP                               60
    731          16234543 Y                     120        No_PP                               60
    732          16234545 Y                     60         No_PP                               60
    733          16234546 Y                     60         No_PP                               60
    734          16234547 N                      0         No_PP                               60
    735          16234548 Y                     120        No_PP                               60
    736          16234550 Y                     120        Prepay                              60
    737          16234551 N                      0         No_PP                               60
    738          16234553 Y                     60         No_PP                               60
    739          16234554 Y                     120        No_PP                               60
    740          16234555 N                      0         No_PP                               60
    741          16234556 Y                     120        No_PP                               60
    742          16234557 Y                     60         No_PP                               60
    743          16234559 Y                     60         No_PP                               60
    744          16234560 Y                     60         No_PP                               60
    745          16234491 Y                     120        No_PP                               60
    746          16234493 Y                     120        No_PP                               60
    747          16234494 Y                     120        Prepay                              60
    748          16234485 N                      0         No_PP                               60
    749          16234486 Y                     60         No_PP                               60
    750          16234487 N                      0         No_PP                              120
    751          16234488 N                      0         No_PP                               60
    752          16234489 N                      0         No_PP                               60
    753          16232883 Y                     60         No_PP                               60
    754          16232885 Y                     60         No_PP                               60
    755          16232886 Y                     60         No_PP                               60
    756          16232887 Y                     60         No_PP                               60
    757          16232889 Y                     60         No_PP                               60
    758          16232890 Y                     60         No_PP                               60
    759          16232892 N                      0         No_PP                               60
    760          16232893 Y                     120        No_PP                               60
    761          16232894 N                      0         No_PP                               60
    762          16232896 Y                     60         No_PP                               60
    763          16232898 N                      0         No_PP                               60
    764          16232899 Y                     120        No_PP                               60
    765          16232900 Y                     60         No_PP                               60
    766          16232901 Y                     60         No_PP                               60
    767          16232902 Y                     120        No_PP                               60
    768          16232903 N                      0         No_PP                               60
    769          16232904 Y                     60         No_PP                               60
    770          16232905 Y                     60         No_PP                               60
    771          16232906 Y                     60         No_PP                               60
    772          16232907 Y                     60         No_PP                               60
    773          16232908 Y                     120        No_PP                               60
    774          16232909 Y                     120        No_PP                               60
    775          16232910 Y                     120        No_PP                               60
    776          16232911 Y                     60         No_PP                               60
    777          16232912 Y                     60         No_PP                               60
    778          16232913 Y                     60         No_PP                               60
    779          16232914 Y                     120        No_PP                               60
    780          16232916 Y                     60         No_PP                               60
    781          16232917 Y                     120        No_PP                               60
    782          16232918 Y                     60         No_PP                               60
    783          16232919 Y                     120        No_PP                               60
    784          16232920 Y                     120        No_PP                               60
    785          16232921 Y                     120        No_PP                               60
    786          16232922 Y                     60         No_PP                               60
    787          16232924 Y                     120        No_PP                               60
    788          16232925 Y                     120        No_PP                               60
    789          16232926 Y                     60         No_PP                               60
    790          16232927 Y                     60         No_PP                               60
    791          16349450 N                      0         Prepay                              60
    792          16223826 Y                     120        Prepay                              60
    793          16167036 Y                     120        Prepay                              60
    794          16339437 N                      0         Prepay                              60
    795          16339444 Y                     60         No_PP                               60
    796          16195151 Y                     120        No_PP                               60
    797          16195209 Y                     120        No_PP                               60
    798          16195249 Y                     120        No_PP                              120
    799          16222023 Y                     60         No_PP                               60
    800          16222025 Y                     120        No_PP                              120
    801          16222042 N                      0         Prepay                             120
    802          16195006 Y                     120        Prepay                              60
    803          16419064 Y                     120        No_PP                               60
    804          16419065 Y                     120        No_PP                               60
    805          16419067 Y                     120        Prepay                              60
    806          16369187 Y                     60         No_PP                               60
    807          16369188 Y                     60         No_PP                               60
    808          16370100 Y                     60         No_PP                               60
    809          16370101 Y                     60         Prepay                              60
    810          16370107 Y                     60         No_PP                               60
    811          16370109 Y                     60         Prepay                              60
    812          16559130 Y                     60         No_PP                               60
    813          16559133 Y                     120        No_PP                               60
    814          16559135 Y                     120        Prepay                              60
    815          16369353 Y                     60         No_PP                               60
    816          16369515 Y                     60         No_PP                               60
    817          16369192 Y                     60         Prepay                              60
    818          16559137 Y                     120        No_PP                               60
    819          16369355 Y                     60         No_PP                               60
    820          16559138 Y                     120        Prepay                              60
    821          16559139 Y                     60         No_PP                               60
    822          16370112 Y                     60         Prepay                              60
    823          16370113 Y                     60         Prepay                              60
    824          16370114 Y                     60         Prepay                              60
    825          16340394 Y                     60         Prepay                              60
    826          16559140 Y                     60         Prepay                              60
    827          16559142 Y                     120        No_PP                               60
    828          16559143 Y                     120        Prepay                              60
    829          16340398 Y                     60         No_PP                               60
    830          16559144 Y                     120        No_PP                               60
    831          16369524 Y                     60         No_PP                               60
    832          16386455 Y                     120        Prepay                             120
    833          16386456 Y                     120        No_PP                              120
    834          16369527 Y                     60         Prepay                              60
    835          16386457 Y                     120        Prepay                             120
    836          16369529 Y                     60         No_PP                               60
    837          16386459 Y                     120        No_PP                              120
    838          16370121 Y                     60         Prepay                              60
    839          16559150 Y                     120        Prepay                              60
    840          16386460 Y                     120        Prepay                             120
    841          16559152 N                      0         No_PP                               60
    842          16369531 Y                     60         No_PP                               60
    843          16386461 Y                     120        No_PP                              120
    844          16386462 Y                     120        No_PP                              120
    845          16369371 Y                     60         Prepay                              60
    846          16386463 Y                     120        Prepay                             120
    847          16369535 Y                     60         Prepay                              60
    848          16386464 Y                     120        No_PP                              120
    849          16386465 Y                     120        Prepay                             120
    850          16386466 Y                     120        Prepay                             120
    851          16369375 N                      0         Prepay                              60
    852          16386467 Y                     120        Prepay                             120
    853          16386468 Y                     120        Prepay                             120
    854          16386469 Y                     120        No_PP                              120
    855          16370138 Y                     60         Prepay                              60
    856          16363844 N                      0         No_PP                               60
    857          16377727 N                      0         No_PP                               60
    858          16377786 N                      0         No_PP                               60
    859          16377787 N                      0         No_PP                               60
    860          16377788 Y                     60         No_PP                               60
    861          16377789 Y                     60         No_PP                               60
    862          16377790 N                      0         No_PP                               60
    863          16377791 Y                     60         No_PP                               60
    864          16380626 Y                     60         No_PP                               60
    865          16380628 Y                     60         No_PP                               60
    866          16380629 N                      0         No_PP                               60
    867          16380631 Y                     60         No_PP                               60
    868          16380632 Y                     60         No_PP                               60
    869          16380633 N                      0         No_PP                               60
    870          16380634 N                      0         No_PP                               60
    871          16380635 N                      0         No_PP                               60
    872          16380636 Y                     60         No_PP                               60
    873          16380639 Y                     60         No_PP                               60
    874          16380640 N                      0         No_PP                               60
    875          16380642 N                      0         No_PP                               60
    876          16380644 N                      0         No_PP                               60
    877          16380645 N                      0         No_PP                               60
    878          16380647 N                      0         No_PP                               60
    879          16380648 Y                     60         No_PP                               60
    880          16380649 Y                     60         No_PP                               60
    881          16380650 Y                     60         No_PP                               60
    882          16380651 Y                     60         No_PP                               60
    883          16380652 Y                     60         No_PP                               60
    884          16380653 N                      0         No_PP                               60
    885          16380654 N                      0         No_PP                               60
    886          16380655 Y                     60         No_PP                               60
    887          16380661 N                      0         No_PP                               60
    888          16380662 Y                     60         No_PP                               60
    889          16380663 Y                     60         No_PP                               60
    890          16380665 N                      0         No_PP                               60
    891          16380666 Y                     60         No_PP                               60
    892          16380668 Y                     60         No_PP                               60
    893          16380669 N                      0         No_PP                               60
    894          16380670 Y                     60         No_PP                               60
    895          16380671 N                      0         No_PP                               60
    896          16380672 Y                     60         No_PP                               60
    897          16380673 Y                     60         No_PP                               60
    898          16380674 Y                     60         No_PP                               60
    899          16380675 Y                     60         No_PP                               60
    900          16380676 Y                     60         No_PP                               60
    901          16363831 N                      0         No_PP                               60
    902          16363832 Y                     60         No_PP                               60
    903          16363833 N                      0         No_PP                               60
    904          16363834 Y                     60         No_PP                               60
    905          16363835 Y                     60         No_PP                               60
    906          16363836 Y                     60         No_PP                               60
    907          16363837 N                      0         No_PP                               60
    908          16363838 Y                     60         No_PP                               60
    909          16363840 N                      0         No_PP                               60
    910          16363843 Y                     60         No_PP                               60
    911          16363823 N                      0         No_PP                               60
    912          16363824 N                      0         No_PP                               60
    913          16363826 N                      0         No_PP                               60
    914          16363827 Y                     36         No_PP                               36
    915          16363830 Y                     60         No_PP                               60
    916          16220859 Y                     120        No_PP                               60
    917          16220901 Y                     120        No_PP                               60
    918          16220963 Y                     120        No_PP                               60
    919          16195001 Y                     120        No_PP                               60
    920          16220729 Y                     120        No_PP                               60
    921          16220734 Y                     120        Prepay                             120
    922          16360979 N                      0         No_PP                               60
    923          16363819 N                      0         No_PP                               60
    924          16363820 Y                     60         No_PP                               60
    925          16363821 Y                     60         No_PP                               60
    926          16363822 Y                     60         No_PP                               60
    927          16222467 N                      0         Prepay                             120
    928          16167542 Y                     120        No_PP                               60
    929          16340409 Y                     60         Prepay                              60
    930          16222391 Y                     120        Prepay                              60
    931          16222422 Y                     120        No_PP                               60
    932          16222426 Y                     120        Prepay                              60
    933          16222436 Y                     120        Prepay                              60
    934          16188487 Y                     120        No_PP                               60
    935          16222277 Y                     60         Prepay                              60
    936          16222292 N                      0         No_PP                               60
    937          16222323 Y                     120        No_PP                               60
    938          16222210 Y                     120        Prepay                              60
    939          16222225 Y                     120        No_PP                               60
    940          16220506 Y                     120        No_PP                               60
    941          16240452 Y                     120        No_PP                               60
    942          16240489 Y                     120        No_PP                               60
    943          16242710 N                      0         No_PP                               60
    944          16242711 Y                     120        No_PP                               60
    945          16242738 N                      0         No_PP                               60
    946          16242744 Y                     120        Prepay                              60
    947          16220453 Y                     120        No_PP                               60
    948          16214196 Y                     120        No_PP                               60
    949          16214209 Y                     120        Prepay                              60
    950          16214239 Y                     120        Prepay                              60
    951          16214245 Y                     60         No_PP                               60
    952          16214321 Y                     120        No_PP                               60
    953          16214098 Y                     120        No_PP                               60
    954          16386830 Y                     60         No_PP                               60
    955          16386831 N                      0         No_PP                               60
    956          16386832 Y                     60         No_PP                               60
    957          16388894 N                      0         No_PP                               60
    958          16388935 N                      0         No_PP                               60
    959          16388939 N                      0         No_PP                               60
    960          16388945 N                      0         No_PP                               60
    961          16388970 N                      0         No_PP                               60
    962          16388989 N                      0         No_PP                               60
    963          16389000 N                      0         No_PP                               60
    964          16389008 N                      0         No_PP                               60
    965          16386470 Y                     120        Prepay                             120
    966          16386471 Y                     120        Prepay                             120
    967          16369704 Y                     60         No_PP                               60
    968          16386472 Y                     120        No_PP                              120
    969          16369381 Y                     60         Prepay                              60
    970          16559164 Y                     120        No_PP                               60
    971          16386473 Y                     120        Prepay                             120
    972          16368816 Y                     60         No_PP                               60
    973          16369708 Y                     60         Prepay                              60
    974          16559167 Y                     120        Prepay                              60
    975          16386476 Y                     120        No_PP                              120
    976          16368819 Y                     60         No_PP                               60
    977          16386479 Y                     120        No_PP                              120
    978          16370300 Y                     60         No_PP                               60
    979          16371030 Y                     120        Prepay                             120
    980          16370302 Y                     60         No_PP                               60
    981          16370141 Y                     60         No_PP                               60
    982          16371033 Y                     120        No_PP                              120
    983          16371034 Y                     120        Prepay                             120
    984          16371037 Y                     120        Prepay                             120
    985          16371038 Y                     120        Prepay                             120
    986          16559170 Y                     120        No_PP                               60
    987          16369712 Y                     60         Prepay                              60
    988          16559172 Y                     120        Prepay                              60
    989          16559173 Y                     120        No_PP                               60
    990          16386481 Y                     120        No_PP                              120
    991          16369714 N                      0         No_PP                               60
    992          16559174 Y                     120        No_PP                               60
    993          16559175 Y                     120        Prepay                              60
    994          16184206 Y                     120        No_PP                               60
    995          16369319 Y                     60         Prepay                              60
    996          16559100 Y                     120        Prepay                              60
    997          16559102 Y                     120        No_PP                               60
    998          16559104 Y                     120        Prepay                              60
    999          16559105 Y                     60         No_PP                               60
   1000          16369161 Y                     60         No_PP                               60
   1001          16559108 Y                     120        No_PP                               60
   1002          16369326 Y                     60         Prepay                              60
   1003          16369329 N                      0         Prepay                              60
   1004          16322702 Y                     60         No_PP                               60
   1005          16322705 Y                     120        No_PP                               60
   1006          16559110 Y                     60         Prepay                              60
   1007          16559113 Y                     120        No_PP                               60
   1008          16559118 Y                     120        No_PP                               60
   1009          16369173 Y                     60         Prepay                              60
   1010          16369174 Y                     60         No_PP                               60
   1011          16559120 Y                     120        Prepay                              60
   1012          16559122 Y                     120        Prepay                              60
   1013          16559123 Y                     120        Prepay                              60
   1014          16565130 Y                     120        Prepay                              60
   1015          16565131 Y                     120        Prepay                              60
   1016          16565132 N                      0         No_PP                               60
   1017          16565133 Y                     60         No_PP                               60
   1018          16565135 Y                     120        No_PP                               60
   1019          16565137 Y                     60         No_PP                               60
   1020          16565138 Y                     120        Prepay                              60
   1021          16565139 Y                     120        No_PP                               60
   1022          16565141 Y                     120        No_PP                               60
   1023          16565142 Y                     120        No_PP                               60
   1024          16565143 Y                     60         Prepay                              60
   1025          16565144 Y                     60         No_PP                               60
   1026          16565146 Y                     120        Prepay                              60
   1027          16565147 Y                     120        Prepay                              60
   1028          16565148 Y                     60         Prepay                              60
   1029          16565149 Y                     120        Prepay                              60
   1030          16208134 Y                     120        No_PP                              120
   1031          16369130 Y                     120        No_PP                               60
   1032          16565151 Y                     120        Prepay                              60
   1033          16565153 Y                     120        No_PP                               60
   1034          16565154 Y                     60         No_PP                               60
   1035          16565155 Y                     120        Prepay                              60
   1036          16565156 Y                     60         Prepay                              60
   1037          16565157 Y                     120        Prepay                              60
   1038          16565158 Y                     120        Prepay                              60
   1039          16565159 Y                     120        No_PP                               60
   1040          16565160 Y                     60         Prepay                              60
   1041          16369140 Y                     60         No_PP                               60
   1042          16369303 Y                     60         No_PP                               60
   1043          16369141 Y                     60         No_PP                               60
   1044          16369142 Y                     60         No_PP                               60
   1045          16565162 Y                     120        No_PP                               60
   1046          16369304 N                      0         No_PP                               60
   1047          16565163 Y                     60         No_PP                               60
   1048          16369144 Y                     60         No_PP                               60
   1049          16565164 Y                     60         No_PP                               60
   1050          16565165 Y                     60         No_PP                               60
   1051          16565123 Y                     120        No_PP                               60
   1052          16565128 Y                     120        No_PP                               60
   1053          16565115 Y                     60         No_PP                               60
   1054          16565119 Y                     60         No_PP                               60
   1055          16565122 Y                     60         No_PP                               60
   1056          16565100 Y                     120        No_PP                               60
   1057          16565101 Y                     60         No_PP                               60
   1058          16565104 Y                     120        Prepay                              60
   1059          16565105 Y                     60         Prepay                              60
   1060          16565107 N                      0         Prepay                              60
   1061          16565108 Y                     120        No_PP                               60
   1062          16565109 Y                     120        No_PP                               60
   1063          16565110 Y                     60         Prepay                              60
   1064          16565111 Y                     120        No_PP                               60
   1065          16370680 Y                     120        Prepay                             120
   1066          16370689 Y                     120        Prepay                             120
   1067          16558985 Y                     60         No_PP                               60
   1068          16558987 Y                     120        No_PP                               60
   1069          16558988 Y                     120        Prepay                              60
   1070          16558992 Y                     60         Prepay                              60
   1071          16558993 N                      0         No_PP                               60
   1072          16558995 Y                     120        No_PP                               60
   1073          16558997 Y                     60         Prepay                              60
   1074          16370098 Y                     60         No_PP                               60
   1075          16369820 Y                     60         No_PP                               60
   1076          16369821 Y                     60         Prepay                              60
   1077          16368931 Y                     60         No_PP                               60
   1078          16369666 Y                     60         Prepay                              60
   1079          16370266 Y                     60         Prepay                              60
   1080          16371319 Y                     120        No_PP                              120
   1081          16369832 Y                     60         No_PP                               60
   1082          16368943 Y                     60         No_PP                               60
   1083          16368947 Y                     60         No_PP                               60
   1084          16368949 Y                     60         No_PP                               60
   1085          16368787 Y                     60         No_PP                               60
   1086          16368789 Y                     60         No_PP                               60
   1087          16371321 Y                     120        Prepay                             120
   1088          16371323 Y                     120        Prepay                             120
   1089          16371162 Y                     120        No_PP                              120
   1090          16370277 N                      0         Prepay                              60
   1091          16369841 Y                     60         No_PP                               60
   1092          16369845 Y                     60         Prepay                              60
   1093          16368793 Y                     60         No_PP                               60
   1094          16368794 Y                     60         No_PP                               60
   1095          16368799 Y                     60         No_PP                               60
   1096          16371395 Y                     120        Prepay                             120
   1097          16371558 Y                     120        No_PP                              120
   1098          16371396 Y                     120        No_PP                              120
   1099          16371397 Y                     120        Prepay                             120
   1100          16558961 Y                     60         Prepay                              60
   1101          16558963 Y                     60         Prepay                              60
   1102          16558968 Y                     60         No_PP                               60
   1103          16558969 Y                     120        Prepay                              60
   1104          16558970 N                      0         No_PP                               60
   1105          16558973 Y                     60         Prepay                              60
   1106          16558974 Y                     120        No_PP                               60
   1107          16399619 Y                     120        Prepay                             120
   1108          16558948 Y                     60         No_PP                               60
   1109          16370813 Y                     120        No_PP                              120
   1110          16370814 Y                     120        Prepay                             120
   1111          16370819 Y                     120        No_PP                              120
   1112          16371548 Y                     120        No_PP                              120
   1113          16399620 Y                     120        Prepay                             120
   1114          16399621 Y                     120        No_PP                              120
   1115          16371388 Y                     120        Prepay                             120
   1116          16399622 Y                     120        No_PP                              120
   1117          16399624 Y                     120        Prepay                             120
   1118          16399625 Y                     120        No_PP                              120
   1119          16558953 Y                     60         No_PP                               60
   1120          16558955 Y                     120        Prepay                              60
   1121          16399629 Y                     120        Prepay                             120
   1122          16558956 Y                     120        Prepay                              60
   1123          16370827 Y                     120        No_PP                              120
   1124          16371375 Y                     120        Prepay                             120
   1125          16399611 Y                     120        No_PP                              120
   1126          16399612 Y                     120        No_PP                              120
   1127          16558940 Y                     120        No_PP                               60
   1128          16399614 Y                     120        No_PP                              120
   1129          16558941 Y                     60         No_PP                               60
   1130          16399615 Y                     120        Prepay                             120
   1131          16399616 Y                     120        Prepay                             120
   1132          16558943 Y                     60         No_PP                               60
   1133          16399617 Y                     120        Prepay                             120
   1134          16558944 Y                     120        No_PP                               60
   1135          16371526 Y                     120        Prepay                             120
   1136          16370639 Y                     120        No_PP                              120
   1137          16399603 Y                     120        No_PP                              120
   1138          16558930 Y                     60         No_PP                               60
   1139          16399604 Y                     120        No_PP                              120
   1140          16558933 Y                     60         No_PP                               60
   1141          16558934 Y                     60         No_PP                               60
   1142          16399608 Y                     120        No_PP                              120
   1143          16399609 Y                     120        Prepay                             120
   1144          16368992 Y                     60         Prepay                              60
   1145          16558939 Y                     60         Prepay                              60
   1146          16370640 Y                     120        Prepay                             120
   1147          16371371 Y                     120        No_PP                              120
   1148          16371373 Y                     120        No_PP                              120
   1149          16559226 Y                     120        No_PP                               60
   1150          16559227 N                      0         Prepay                              60
   1151          16369607 N                      0         Prepay                              60
   1152          16559228 Y                     60         Prepay                              60
   1153          16559067 Y                     120        Prepay                              60
   1154          16559229 Y                     120        No_PP                               60
   1155          16559069 Y                     120        Prepay                              60
   1156          16370201 Y                     60         Prepay                              60
   1157          16370040 Y                     60         No_PP                               60
   1158          16370204 Y                     60         Prepay                              60
   1159          16370043 Y                     60         Prepay                              60
   1160          16370044 Y                     60         Prepay                              60
   1161          16322661 Y                     60         No_PP                               60
   1162          16370208 Y                     60         No_PP                               60
   1163          16370209 Y                     60         No_PP                               60
   1164          16322663 N                      0         Prepay                              60
   1165          16370049 Y                     60         Prepay                              60
   1166          16322664 Y                     120        No_PP                               60
   1167          16559230 Y                     120        No_PP                               60
   1168          16369610 Y                     60         No_PP                               60
   1169          16559231 Y                     120        Prepay                              60
   1170          16322667 Y                     60         No_PP                               60
   1171          16559071 Y                     120        No_PP                               60
   1172          16322669 Y                     60         Prepay                              60
   1173          16559072 Y                     120        Prepay                              60
   1174          16369458 Y                     60         No_PP                               60
   1175          16369298 Y                     60         No_PP                               60
   1176          16371103 Y                     120        No_PP                              120
   1177          16370216 Y                     60         No_PP                               60
   1178          16370217 Y                     60         Prepay                              60
   1179          16322670 Y                     60         Prepay                              60
   1180          16322671 Y                     120        No_PP                               60
   1181          16371109 Y                     120        Prepay                             120
   1182          16370057 Y                     60         Prepay                              60
   1183          16322672 Y                     60         No_PP                               60
   1184          16370058 Y                     60         No_PP                               60
   1185          16322676 N                      0         No_PP                               60
   1186          16322678 Y                     60         Prepay                              60
   1187          16559082 N                      0         No_PP                               60
   1188          16559084 Y                     120        Prepay                              60
   1189          16369627 Y                     60         Prepay                              60
   1190          16559086 Y                     120        No_PP                               60
   1191          16369628 Y                     60         No_PP                               60
   1192          16369629 N                      0         No_PP                               60
   1193          16370062 Y                     60         No_PP                               60
   1194          16370063 Y                     60         No_PP                               60
   1195          16322680 Y                     60         No_PP                               60
   1196          16322681 Y                     60         No_PP                               60
   1197          16322684 Y                     60         No_PP                               60
   1198          16322685 Y                     60         No_PP                               60
   1199          16559090 Y                     120        No_PP                               60
   1200          16322687 Y                     60         Prepay                              60
   1201          16559091 Y                     120        Prepay                              60
   1202          16322688 Y                     60         Prepay                              60
   1203          16559092 Y                     120        Prepay                              60
   1204          16369476 Y                     60         No_PP                               60
   1205          16369638 Y                     60         No_PP                               60
   1206          16371120 Y                     120        Prepay                             120
   1207          16371121 Y                     120        No_PP                              120
   1208          16370071 Y                     60         Prepay                              60
   1209          16370073 Y                     60         Prepay                              60
   1210          16370235 Y                     60         Prepay                              60
   1211          16322690 Y                     60         No_PP                               60
   1212          16370238 Y                     60         Prepay                              60
   1213          16322691 N                      0         Prepay                              60
   1214          16322693 Y                     60         No_PP                               60
   1215          16369800 Y                     60         Prepay                              60
   1216          16370079 Y                     60         No_PP                               60
   1217          16322695 Y                     60         Prepay                              60
   1218          16322696 Y                     60         No_PP                               60
   1219          16369803 Y                     60         Prepay                              60
   1220          16369808 N                      0         Prepay                              60
   1221          16369647 Y                     60         No_PP                               60
   1222          16369649 Y                     60         No_PP                               60
   1223          16370082 Y                     60         No_PP                               60
   1224          16370245 Y                     60         No_PP                               60
   1225          16370408 Y                     120        No_PP                              120
   1226          16370087 Y                     60         Prepay                              60
   1227          16369813 Y                     60         No_PP                               60
   1228          16369814 Y                     60         Prepay                              60
   1229          16368925 N                      0         No_PP                               60
   1230          16369656 Y                     60         Prepay                              60
   1231          16369499 Y                     60         No_PP                               60
   1232          16370411 Y                     120        Prepay                             120
   1233          16371141 N                      0         Prepay                             120
   1234          16370415 N                      0         Prepay                             120
   1235          16371148 Y                     120        Prepay                             120
   1236          16370095 Y                     60         Prepay                              60
   1237          16371333 Y                     120        Prepay                             120
   1238          16370281 Y                     60         No_PP                               60
   1239          16371173 Y                     120        Prepay                             120
   1240          16369850 Y                     60         Prepay                              60
   1241          16558904 Y                     60         No_PP                               60
   1242          16558906 Y                     120        Prepay                              60
   1243          16369854 Y                     60         Prepay                              60
   1244          16558908 N                      0         Prepay                              60
   1245          16369855 Y                     60         Prepay                              60
   1246          16368966 Y                     60         No_PP                               60
   1247          16369699 Y                     60         Prepay                              60
   1248          16371180 N                      0         Prepay                             120
   1249          16370290 Y                     60         No_PP                               60
   1250          16371505 Y                     120        Prepay                             120
   1251          16371345 Y                     120        No_PP                              120
   1252          16371346 Y                     120        Prepay                             120
   1253          16371349 Y                     120        No_PP                              120
   1254          16370296 Y                     60         No_PP                               60
   1255          16371187 Y                     120        Prepay                             120
   1256          16370298 Y                     60         Prepay                              60
   1257          16558911 Y                     60         No_PP                               60
   1258          16370299 Y                     60         Prepay                              60
   1259          16558912 Y                     120        No_PP                               60
   1260          16558916 Y                     60         No_PP                               60
   1261          16558917 Y                     60         No_PP                               60
   1262          16558919 Y                     60         No_PP                               60
   1263          16369866 Y                     60         No_PP                               60
   1264          16368977 Y                     60         No_PP                               60
   1265          16369868 Y                     60         No_PP                               60
   1266          16371350 Y                     120        Prepay                             120
   1267          16371517 Y                     120        No_PP                              120
   1268          16371194 Y                     120        Prepay                             120
   1269          16371518 Y                     120        Prepay                             120
   1270          16558921 Y                     60         Prepay                              60
   1271          16558923 Y                     60         No_PP                               60
   1272          16558926 Y                     60         No_PP                               60
   1273          16368981 Y                     60         No_PP                               60
   1274          16558929 Y                     60         Prepay                              60
   1275          16369877 Y                     60         No_PP                               60
   1276          16368986 Y                     60         No_PP                               60
   1277          16368989 Y                     60         No_PP                               60
   1278          16371525 Y                     120        Prepay                             120
   1279          16559225 Y                     120        Prepay                              60
   1280          16369443 Y                     60         No_PP                               60
   1281          16213871 Y                     120        Prepay                             120
   1282          16213956 Y                     120        No_PP                               60
   1283          16213963 Y                     120        Prepay                              60
   1284          16340405 Y                     60         No_PP                               60
   1285          16340407 Y                     120        No_PP                               60
   1286          16213692 Y                     120        No_PP                               60
   1287          16187311 Y                     120        No_PP                               60
   1288          16187329 Y                     120        No_PP                               60
   1289          16187343 Y                     60         Prepay                              60
   1290          16186879 Y                     120        No_PP                               60
   1291          16186123 Y                     120        Prepay                              60
   1292          16185500 Y                     120        Prepay                              60
   1293          16185207 Y                     120        No_PP                               60
   1294          16184779 Y                     120        No_PP                               60
   1295          16180947 Y                     120        No_PP                               60
   1296          16180997 Y                     120        Prepay                              60
   1297          16181005 Y                     120        No_PP                               60
   1298          16181131 Y                     120        Prepay                              60
   1299          16176718 Y                     120        No_PP                               60
   1300          16176779 Y                     120        Prepay                              60
   1301          16176774 Y                     120        Prepay                              60
   1302          16176885 Y                     120        Prepay                              60
   1303          16176454 Y                     120        Prepay                              60
   1304          16176051 Y                     120        Prepay                              60
   1305          16165918 Y                     120        No_PP                               60
   1306          16165923 Y                     120        No_PP                               60
   1307          16165946 Y                     120        Prepay                              60
   1308          16168795 Y                     120        No_PP                               60
   1309          16165399 Y                     120        Prepay                              60
   1310          16164277 Y                     120        No_PP                               60
   1311          16163887 Y                     120        No_PP                              120
   1312          16163920 Y                     120        No_PP                               60
   1313          16210764 Y                     120        Prepay                              60
   1314          16210852 Y                     60         No_PP                               60
   1315          16210855 Y                     120        Prepay                             120
   1316          16210459 Y                     120        No_PP                               60
   1317          16210474 Y                     120        No_PP                               60
   1318          16210566 N                      0         No_PP                               60
   1319          16210641 Y                     120        No_PP                               60
   1320          16210698 Y                     120        No_PP                               60
   1321          16210397 N                      0         Prepay                             120
   1322          16209335 Y                     120        No_PP                               60
   1323          16209372 Y                     120        Prepay                              60
   1324          16209376 Y                     120        Prepay                              60
   1325          16209382 Y                     120        Prepay                              60
   1326          16209409 Y                     120        No_PP                              120
   1327          16160335 Y                     60         No_PP                               60
   1328          16540027 Y                     120        No_PP                               60
   1329          16360931 N                      0         No_PP                               60
   1330          16360934 N                      0         No_PP                               60
   1331          16360936 N                      0         No_PP                               60
   1332          16360970 N                      0         No_PP                               60
   1333          16360975 N                      0         No_PP                               60
   1334          16422333 Y                     120        No_PP                               60
   1335          16403860 N                      0         Prepay                              60
   1336          16403881 Y                     120        Prepay                              60
   1337          16405170 Y                     120        Prepay                              60
   1338          16330335 Y                     60         No_PP                               60
   1339          16330336 N                      0         No_PP                               60
   1340          16330338 N                      0         No_PP                               60
   1341          16330339 N                      0         No_PP                               60
   1342          16330340 N                      0         No_PP                               60
   1343          16331936 N                      0         No_PP                               60
   1344          16332001 N                      0         No_PP                               60
   1345          16332014 N                      0         Prepay                              60
   1346          16332027 N                      0         Prepay                              60
   1347          16339625 N                      0         Prepay                             120
   1348          16347080 Y                     60         No_PP                               60
   1349          16347081 Y                     60         No_PP                               60
   1350          16347082 Y                     60         No_PP                               60
   1351          16347083 Y                     60         No_PP                               60
   1352          16347084 N                      0         No_PP                               60
   1353          16347085 N                      0         No_PP                               60
   1354          16347087 Y                     60         No_PP                               60
   1355          16347089 Y                     60         No_PP                               60
   1356          16347090 N                      0         No_PP                               60
   1357          16347091 N                      0         No_PP                               60
   1358          16347092 Y                     60         No_PP                               60
   1359          16347093 Y                     60         No_PP                               60
   1360          16347094 N                      0         No_PP                               60
   1361          16340419 Y                     60         Prepay                              60
   1362          16559002 Y                     120        Prepay                              60
   1363          16369222 Y                     60         No_PP                               60
   1364          16368826 Y                     60         No_PP                               60
   1365          16386484 Y                     120        Prepay                             120
   1366          16559176 Y                     120        Prepay                              60
   1367          16559177 Y                     120        No_PP                               60
   1368          16559178 N                      0         No_PP                               60
   1369          16386486 Y                     120        Prepay                             120
   1370          16386487 Y                     120        Prepay                             120
   1371          16386488 Y                     120        Prepay                             120
   1372          16370310 Y                     60         Prepay                              60
   1373          16370150 N                      0         No_PP                               60
   1374          16371207 Y                     120        Prepay                             120
   1375          16370316 N                      0         Prepay                              60
   1376          16369205 Y                     60         Prepay                              60
   1377          16208029 Y                     120        Prepay                             120
   1378          16166744 Y                     60         No_PP                               60
   1379          16370789 Y                     120        No_PP                              120
   1380          16371496 Y                     120        No_PP                              120
   1381          16369990 Y                     60         Prepay                              60
   1382          16371477 Y                     120        No_PP                              120
   1383          16369167 Y                     60         No_PP                               60
   1384          16209285 Y                     120        Prepay                             120
   1385          16342123 Y                     120        No_PP                               60
   1386          16342126 Y                     120        No_PP                               60
   1387          16369986 Y                     60         No_PP                               60
   1388          16369987 Y                     60         Prepay                              60
   1389          16316833 Y                     60         No_PP                               60
   1390          16316834 Y                     60         No_PP                               60
   1391          16330332 Y                     60         No_PP                               60
   1392          16330333 Y                     60         No_PP                               60
   1393          16330334 N                      0         No_PP                               60
   1394          16369680 Y                     60         Prepay                              60
   1395          16368955 Y                     60         Prepay                              60
   1396          16369685 Y                     60         No_PP                               60
   1397          16369128 Y                     60         No_PP                               60
   1398          16221921 Y                     120        Prepay                              60
   1399          16221827 Y                     120        Prepay                              60
   1400          16220265 Y                     120        No_PP                               60
   1401          16221846 Y                     120        No_PP                               60
   1402          16220246 Y                     120        No_PP                               60
   1403          16220255 Y                     120        Prepay                              60
   1404          16210119 Y                     120        No_PP                               60
   1405          16213463 Y                     120        Prepay                              60
   1406          16213483 Y                     120        Prepay                              60
   1407          16213578 Y                     120        Prepay                              60
   1408          16213444 Y                     120        Prepay                              60
   1409          16220280 Y                     120        Prepay                              60
   1410          16208583 Y                     120        Prepay                              60
   1411          16208649 Y                     120        Prepay                              60
   1412          16210184 Y                     120        No_PP                               60
   1413          16349447 Y                     120        Prepay                              60
   1414          16206821 Y                     120        Prepay                              60
   1415          16206925 Y                     120        Prepay                              60
   1416          16208017 Y                     120        Prepay                              60
   1417          16208014 Y                     120        No_PP                               60
   1418          16349433 Y                     120        No_PP                              120
   1419          16349434 Y                     120        No_PP                               60
   1420          16349416 Y                     120        No_PP                              120
   1421          16348184 Y                     120        Prepay                              60
   1422          16348191 Y                     120        No_PP                               60
   1423          16348211 Y                     120        No_PP                               60
   1424          16348216 Y                     120        No_PP                              120
   1425          16348217 N                      0         No_PP                               60
   1426          16348229 Y                     120        Prepay                              60
   1427          16349339 Y                     120        No_PP                               36
   1428          16348236 Y                     120        Prepay                              60
   1429          16348297 N                      0         Prepay                              60
   1430          16348313 Y                     60         No_PP                               60
   1431          16349254 Y                     120        No_PP                               60
   1432          16348097 Y                     120        Prepay                              60
   1433          16348098 Y                     120        No_PP                              120
   1434          16347815 Y                     60         No_PP                               60
   1435          16347834 Y                     120        Prepay                              60
   1436          16347842 Y                     120        Prepay                              60
   1437          16347859 Y                     120        No_PP                              120
   1438          16347862 Y                     120        No_PP                               60
   1439          16347872 N                      0         No_PP                               60
   1440          16347886 Y                     120        No_PP                               60
   1441          16347948 Y                     60         No_PP                               60
   1442          16347952 Y                     60         Prepay                              60
   1443          16348147 N                      0         Prepay                              60
   1444          16348162 Y                     120        No_PP                              120
   1445          16348168 Y                     120        Prepay                              60
   1446          16348174 Y                     120        No_PP                              120
   1447          16348004 Y                     120        Prepay                              60
   1448          16348005 N                      0         No_PP                               60
   1449          16348017 Y                     120        No_PP                               60
   1450          16348037 Y                     120        Prepay                              60
   1451          16348055 Y                     120        No_PP                               36
   1452          16348076 Y                     120        No_PP                               60
   1453          16348078 Y                     120        Prepay                              36
   1454          16346427 Y                     120        No_PP                               60
   1455          16346456 Y                     120        No_PP                               60
   1456          16346477 Y                     120        Prepay                              60
   1457          16346487 Y                     120        Prepay                              60
   1458          16347363 Y                     60         Prepay                              60
   1459          16347366 Y                     120        No_PP                               60
   1460          16347670 N                      0         No_PP                               60
   1461          16347466 Y                     120        No_PP                               36
   1462          16347697 N                      0         No_PP                               60
   1463          16347520 Y                     120        Prepay                              60
   1464          16347542 N                      0         No_PP                               60
   1465          16347558 Y                     120        Prepay                              60
   1466          16347575 Y                     120        No_PP                               36
   1467          16347743 Y                     60         Prepay                              60
   1468          16346328 Y                     120        Prepay                              60
   1469          16346344 Y                     120        No_PP                               60
   1470          16346347 Y                     60         Prepay                              60
   1471          16346367 Y                     60         Prepay                              60
   1472          16346133 Y                     120        No_PP                               60
   1473          16346144 Y                     120        No_PP                               60
   1474          16346146 Y                     120        Prepay                              36
   1475          16346151 Y                     120        No_PP                               60
   1476          16346163 Y                     120        Prepay                              60
   1477          16346195 Y                     120        Prepay                              60
   1478          16346229 Y                     120        Prepay                              60
   1479          16346305 Y                     120        Prepay                              60
   1480          16346317 Y                     120        Prepay                              60
   1481          16346419 Y                     60         No_PP                               36
   1482          16346426 Y                     120        No_PP                               60
   1483          16345987 Y                     120        No_PP                               60
   1484          16346029 Y                     60         Prepay                              60
   1485          16346038 Y                     120        No_PP                               60
   1486          16346041 Y                     120        No_PP                               60
   1487          16346044 N                      0         No_PP                               60
   1488          16346049 Y                     120        Prepay                              60
   1489          16346067 Y                     120        Prepay                             120
   1490          16346075 Y                     120        No_PP                               60
   1491          16345845 Y                     120        No_PP                               60
   1492          16345847 Y                     120        No_PP                               60
   1493          16346079 Y                     120        Prepay                              60
   1494          16346083 N                      0         No_PP                               60
   1495          16346093 Y                     120        Prepay                              60
   1496          16346107 N                      0         No_PP                               60
   1497          16345854 Y                     120        Prepay                              60
   1498          16345918 Y                     120        No_PP                              120
   1499          16386474 Y                     120        Prepay                             120
   1500          16205350 Y                     120        No_PP                               60
   1501          16205320 N                      0         Prepay                              60
   1502          16205419 Y                     120        Prepay                              60
   1503          16205436 N                      0         Prepay                              60
   1504          16205462 Y                     120        Prepay                              60
   1505          16205335 Y                     120        No_PP                               60
   1506          16205340 Y                     120        Prepay                              36
   1507          16205343 Y                     120        No_PP                               60
   1508          16198781 Y                     120        No_PP                               60
   1509          16198788 N                      0         No_PP                               60
   1510          16200872 Y                     120        Prepay                              60
   1511          16200887 Y                     120        Prepay                              60
   1512          16194582 Y                     120        No_PP                               60
   1513          16196013 Y                     120        No_PP                               60
   1514          16195964 Y                     120        Prepay                              60
   1515          16196108 Y                     120        Prepay                              60
   1516          16198635 Y                     120        Prepay                              60
   1517          16198657 N                      0         No_PP                               60
   1518          16198705 Y                     120        Prepay                              60
   1519          16198725 Y                     120        Prepay                              60
   1520          15982502 Y                     120        Prepay                              60
   1521          16207962 N                      0         Prepay                              60
   1522          16208863 Y                     120        No_PP                               60
   1523          16209141 N                      0         Prepay                             120
   1524          16208919 N                      0         No_PP                               60
   1525          16208964 Y                     120        Prepay                             120
   1526          16223946 Y                     120        Prepay                              60
   1527          16224009 Y                     120        Prepay                              60
   1528          16224016 Y                     120        Prepay                              60
   1529          16225709 Y                     120        Prepay                              60
   1530          16223956 Y                     120        No_PP                               60
   1531          16377266 N                      0         Prepay                              60
   1532          16377285 Y                     120        No_PP                               60
   1533          16340400 Y                     60         Prepay                              60
   1534          16340401 Y                     60         No_PP                               60
   1535          16556148 N                      0         No_PP                               36
   1536          16556149 N                      0         No_PP                               36
   1537          16370984 N                      0         No_PP                              120
   1538          16370988 Y                     120        Prepay                             120
   1539          16556150 Y                     120        Prepay                              36
   1540          16556151 Y                     120        No_PP                               36
   1541          16556152 Y                     120        No_PP                               36
   1542          16370991 Y                     120        No_PP                              120
   1543          16556146 Y                     120        No_PP                               36
   1544          16556147 Y                     120        Prepay                              36
   1545          16556143 N                      0         Prepay                              36
   1546          16556145 Y                     120        No_PP                               36
   1547          16556140 N                      0         No_PP                               36
   1548          16556141 Y                     36         Prepay                              36
   1549          16556142 Y                     36         Prepay                              36
   1550          14845468 Y                     120        No_PP                               60
   1551          16369624 N                      0         No_PP                               60
   1552          16371110 Y                     120        Prepay                             120
   1553          16370061 Y                     60         No_PP                               60
   1554          16371115 Y                     120        No_PP                              120
   1555          16368908 N                      0         No_PP                               60
   1556          16369644 N                      0         No_PP                               60
   1557          16368916 Y                     60         No_PP                               60
   1558          16369646 Y                     60         No_PP                               60
   1559          16370407 Y                     120        Prepay                             120
   1560          16370410 Y                     120        No_PP                              120
   1561          16371146 N                      0         No_PP                              120
   1562          16371147 Y                     120        Prepay                             120
   1563          16368934 Y                     60         No_PP                               60
   1564          16370896 N                      0         No_PP                              120
   1565          16369149 Y                     60         No_PP                               60
   1566          16208136 N                      0         No_PP                              120
   1567          16208142 N                      0         No_PP                              120
   1568          16369302 Y                     60         Prepay                              60
   1569          16369308 Y                     60         Prepay                              60
   1570          16369323 Y                     60         No_PP                               60
   1571          16369333 Y                     60         Prepay                              60
   1572          16369335 Y                     60         No_PP                               60
   1573          16369340 Y                     60         No_PP                               60
   1574          16370105 Y                     60         Prepay                              60
   1575          16322700 Y                     60         No_PP                               60
   1576          16322701 Y                     60         Prepay                              60
   1577          16322703 Y                     60         Prepay                              60
   1578          16322706 N                      0         No_PP                               60
   1579          16369505 Y                     60         No_PP                               60
   1580          16369510 Y                     60         No_PP                               60
   1581          16369516 Y                     60         Prepay                              60
   1582          16368800 N                      0         No_PP                               60
   1583          16368803 Y                     60         Prepay                              60
   1584          16368807 Y                     60         Prepay                              60
   1585          16371029 Y                     120        No_PP                              120
   1586          16370303 Y                     60         Prepay                              60
   1587          16371035 Y                     120        Prepay                             120
   1588          16369550 N                      0         No_PP                               60
   1589          16371046 Y                     120        No_PP                              120
   1590          16368835 Y                     60         No_PP                               60
   1591          16371057 N                      0         Prepay                             120
   1592          16371060 Y                     120        Prepay                             120
   1593          16369903 Y                     60         Prepay                              60
   1594          16368868 N                      0         No_PP                               60
   1595          16371410 Y                     120        No_PP                              120
   1596          16371418 Y                     120        No_PP                              120
   1597          16369932 Y                     60         Prepay                              60
   1598          14804717 Y                     120        No_PP                               60
   1599          16388612 Y                     120        No_PP                               60
   1600          16389891 Y                     120        Prepay                              60
   1601          16389928 Y                     120        No_PP                               60
   1602          16389935 N                      0         Prepay                              60
   1603          16392894 N                      0         No_PP                               60
   1604          16392904 Y                     120        Prepay                              60
   1605          16392927 Y                     120        No_PP                               60
   1606          16392976 N                      0         Prepay                              60
   1607          16392985 N                      0         Prepay                              60
   1608          16394328 Y                     120        Prepay                              60
   1609          16394533 Y                     120        No_PP                               60
   1610          16394351 Y                     120        No_PP                               60
   1611          16293674 N                      0         No_PP                               60
   1612          16293683 N                      0         No_PP                               60
   1613          16395125 Y                     120        Prepay                              60
   1614          16293738 N                      0         No_PP                               60
   1615          16303598 N                      0         No_PP                               60
   1616          16303603 N                      0         No_PP                               60
   1617          16396980 Y                     120        Prepay                              60
   1618          16396987 N                      0         No_PP                               60
   1619          16397005 Y                     120        Prepay                              60
   1620          16397038 N                      0         No_PP                               60
   1621          16303604 N                      0         No_PP                               60
   1622          16304158 N                      0         No_PP                               60
   1623          16304308 N                      0         No_PP                               60
   1624          16316759 Y                     60         No_PP                               60
   1625          16316761 Y                     60         No_PP                               60
   1626          16316762 Y                     60         No_PP                               60
   1627          16316764 Y                     60         No_PP                               60
   1628          16316765 N                      0         No_PP                               60
   1629          16316766 N                      0         No_PP                               60
   1630          16316767 Y                     60         No_PP                               60
   1631          16316768 Y                     60         No_PP                               60
   1632          16316769 Y                     60         No_PP                               60
   1633          16316770 Y                     60         No_PP                               60
   1634          16316772 Y                     60         No_PP                               60
   1635          16316773 N                      0         No_PP                               60
   1636          16316778 N                      0         No_PP                               60
   1637          16316779 Y                     60         No_PP                               60
   1638          16316780 N                      0         No_PP                               60
   1639          16316781 Y                     60         No_PP                               60
   1640          16316782 N                      0         No_PP                               60
   1641          16316784 N                      0         No_PP                               60
   1642          16316786 N                      0         No_PP                               60
   1643          16316787 Y                     60         No_PP                               60
   1644          16316790 Y                     60         No_PP                               60
   1645          16316791 Y                     60         No_PP                               60
   1646          16316792 Y                     60         No_PP                               60
   1647          16316793 N                      0         No_PP                               60
   1648          16316794 N                      0         No_PP                               60
   1649          16316795 Y                     60         No_PP                               60
   1650          16316796 Y                     60         No_PP                               60
   1651          16316800 N                      0         No_PP                               60
   1652          16316801 N                      0         No_PP                               60
   1653          16316803 N                      0         No_PP                               60
   1654          16316804 Y                     60         No_PP                               60
   1655          16316807 Y                     60         No_PP                               60
   1656          16316808 N                      0         No_PP                               60
   1657          16316810 N                      0         No_PP                               60
   1658          16316811 Y                     60         No_PP                               60
   1659          16316814 N                      0         No_PP                               60
   1660          16316815 Y                     60         No_PP                               60
   1661          16316816 N                      0         No_PP                               60
   1662          16316820 N                      0         No_PP                               60
   1663          16316828 N                      0         No_PP                               60
   1664          16401619 Y                     120        No_PP                               60
   1665          16386947 Y                     120        Prepay                              36
   1666          16386969 N                      0         No_PP                               60
   1667          16386971 N                      0         No_PP                               60
   1668          16388529 N                      0         Prepay                              60
   1669          16382662 Y                     120        Prepay                              60
   1670          16383867 N                      0         No_PP                               60
   1671          16383898 Y                     120        Prepay                              24
   1672          16365493 N                      0         No_PP                               60
   1673          16367740 N                      0         No_PP                               60
   1674          16367939 N                      0         Prepay                              60
   1675          16244485 Y                     60         No_PP                               60
   1676          16244487 Y                     60         No_PP                               60
   1677          16244489 N                      0         No_PP                               60
   1678          16244491 N                      0         No_PP                               60
   1679          16244492 N                      0         No_PP                               60
   1680          16371686 N                      0         No_PP                               60
   1681          16371690 N                      0         No_PP                               60
   1682          16244493 Y                     60         No_PP                               60
   1683          16244496 Y                     60         No_PP                               60
   1684          16244499 Y                     60         No_PP                               60
   1685          16244501 Y                     60         No_PP                               60
   1686          16244505 Y                     60         No_PP                               60
   1687          16244506 Y                     60         No_PP                               60
   1688          16244507 N                      0         No_PP                               60
   1689          16244509 Y                     60         No_PP                               60
   1690          16244511 Y                     60         No_PP                               60
   1691          16376866 N                      0         Prepay                              60
   1692          16377947 Y                     120        No_PP                               60
   1693          16378031 Y                     120        Prepay                              60
   1694          16147738 N                      0         No_PP                              120
   1695          16154092 Y                     60         Prepay                              60
   1696          16147300 Y                     120        Prepay                              60
   1697          16147306 Y                     120        No_PP                              120
   1698          16207628 Y                     120        No_PP                               60
   1699          16207647 N                      0         No_PP                              120
   1700          16207680 N                      0         No_PP                              120
   1701          16207847 Y                     120        Prepay                              60
   1702          15983436 Y                     60         Prepay                              60
   1703          16105821 Y                     120        No_PP                               60
   1704          16105830 Y                     120        No_PP                               60
   1705          16105831 Y                     120        No_PP                               60
   1706          16105834 Y                     120        No_PP                               60
   1707          16105835 Y                     120        No_PP                               60
   1708          16105836 Y                     120        No_PP                               60
   1709          16105841 Y                     120        No_PP                               60
   1710          16105846 Y                     120        No_PP                               60
   1711          16105847 Y                     120        No_PP                               60
   1712          16105849 Y                     120        No_PP                               60
   1713          16105853 N                      0         No_PP                               60
   1714          16105856 Y                     120        No_PP                               60
   1715          16105865 Y                     120        No_PP                               60
   1716          16105870 Y                     120        No_PP                               60
   1717          16339407 Y                     120        Prepay                              60
   1718          16339410 Y                     120        Prepay                              60
   1719          16339418 Y                     120        No_PP                               60
   1720          16339423 N                      0         Prepay                              60
   1721          16339382 N                      0         No_PP                               60
   1722          16240033 Y                     120        Prepay                              60
   1723          16240059 Y                     120        Prepay                              60
   1724          16240101 Y                     60         Prepay                              60
   1725          16240111 Y                     120        No_PP                               60
   1726          16240192 Y                     60         No_PP                               60
   1727          16323537 Y                     120        Prepay                              60
   1728          16323550 Y                     60         Prepay                              60
   1729          16323578 Y                     120        No_PP                               60
   1730          16326150 Y                     120        Prepay                              60
   1731          16326184 N                      0         Prepay                              60
   1732          16326223 Y                     120        No_PP                               60
   1733          16326233 Y                     120        No_PP                               60
   1734          16326245 Y                     120        No_PP                               60
   1735          16326249 Y                     120        No_PP                               60
   1736          16240235 N                      0         No_PP                               60
   1737          16240293 N                      0         No_PP                               60
   1738          16240300 Y                     120        Prepay                              60
   1739          16239928 N                      0         Prepay                              60
   1740          16220585 Y                     120        No_PP                              120
   1741          16220589 Y                     60         No_PP                               60
   1742          16220630 Y                     120        No_PP                               60
   1743          16239986 Y                     120        Prepay                              60
   1744          16220697 Y                     120        Prepay                              60
   1745          16240016 Y                     120        No_PP                               60
   1746          16240018 Y                     120        No_PP                              120
   1747          16322853 N                      0         No_PP                              120
   1748          16322859 Y                     120        No_PP                               60
   1749          16322869 Y                     120        No_PP                               60
   1750          16322910 Y                     120        No_PP                               36
   1751          16322913 Y                     60         No_PP                               60
   1752          16322947 Y                     120        No_PP                               60
   1753          16322998 Y                     120        No_PP                               60
   1754          16323003 Y                     120        No_PP                               60
   1755          16323046 Y                     120        No_PP                              120
   1756          16323074 Y                     120        No_PP                               60
   1757          16323077 Y                     120        Prepay                              60
   1758          16322767 Y                     60         Prepay                              60
   1759          16322771 N                      0         Prepay                              60
   1760          16323109 Y                     120        No_PP                               60
   1761          16323121 N                      0         No_PP                               60
   1762          16323256 Y                     120        No_PP                              120
   1763          16323324 Y                     120        No_PP                               60
   1764          16323368 Y                     120        No_PP                               60
   1765          16323430 Y                     120        Prepay                              60
   1766          16323497 Y                     120        No_PP                               60
   1767          16323513 Y                     120        No_PP                               60
   1768          16323522 Y                     120        Prepay                              60
   1769          16323531 Y                     120        Prepay                             120
   1770          16322798 Y                     120        Prepay                              60
   1771          15740762 Y                     120        No_PP                               60
   1772          16321528 Y                     120        No_PP                               60
   1773          16321555 Y                     120        Prepay                              60
   1774          16321625 N                      0         Prepay                              60
   1775          16339201 Y                     120        No_PP                               60
   1776          16339216 Y                     60         Prepay                              60
   1777          16321082 Y                     120        Prepay                             120
   1778          16321084 Y                     120        Prepay                              60
   1779          16321101 Y                     120        No_PP                               60
   1780          16339236 Y                     120        Prepay                              60
   1781          16339245 N                      0         No_PP                               60
   1782          16339251 Y                     120        No_PP                              120
   1783          16339270 Y                     120        No_PP                              120
   1784          16339272 Y                     120        No_PP                               60
   1785          16321223 Y                     120        Prepay                              60
   1786          16339286 Y                     120        No_PP                               60
   1787          16339301 Y                     120        No_PP                               60
   1788          16321258 Y                     120        No_PP                               60
   1789          16321264 Y                     120        No_PP                               60
   1790          16321267 N                      0         No_PP                               60
   1791          16339311 Y                     120        No_PP                               60
   1792          16321306 Y                     120        Prepay                              60
   1793          16321438 Y                     60         No_PP                               60
   1794          16321448 Y                     60         No_PP                               60
   1795          16321334 Y                     120        No_PP                               60
   1796          16339359 N                      0         Prepay                              36
   1797          16339362 Y                     120        No_PP                               60
   1798          16315116 Y                     60         Prepay                              60
   1799          16318365 N                      0         No_PP                               60
   1800          16318381 Y                     120        Prepay                              60
   1801          16318398 Y                     120        No_PP                               60
   1802          16318404 Y                     120        No_PP                               60
   1803          16318461 Y                     120        No_PP                               60
   1804          16318571 N                      0         No_PP                               60
   1805          16318580 Y                     120        No_PP                               60
   1806          16318595 Y                     120        No_PP                               60
   1807          16318604 Y                     120        Prepay                              60
   1808          16318615 Y                     120        Prepay                              60
   1809          16318656 Y                     120        No_PP                               60
   1810          16318677 Y                     120        No_PP                               60
   1811          16318684 Y                     120        No_PP                               60
   1812          16318691 Y                     60         Prepay                              60
   1813          16318700 Y                     120        Prepay                              60
   1814          16315280 Y                     60         Prepay                              60
   1815          16318159 Y                     120        No_PP                               60
   1816          16318173 Y                     120        No_PP                               60
   1817          16318177 Y                     120        No_PP                               60
   1818          16318206 Y                     120        No_PP                               60
   1819          16318216 Y                     120        No_PP                               60
   1820          16318220 Y                     120        Prepay                              60
   1821          16318239 Y                     120        No_PP                               60
   1822          16318244 Y                     120        No_PP                               60
   1823          16318296 Y                     60         No_PP                               60
   1824          16318747 Y                     120        Prepay                              60
   1825          16321010 Y                     120        No_PP                              120
   1826          16321012 Y                     120        Prepay                              60
   1827          16314549 N                      0         No_PP                               60
   1828          16314556 Y                     120        No_PP                               60
   1829          16308175 Y                     120        No_PP                               60
   1830          16314594 Y                     120        No_PP                               60
   1831          16314620 Y                     60         Prepay                              60
   1832          16308190 Y                     60         Prepay                              60
   1833          16308193 Y                     120        Prepay                             120
   1834          16314644 Y                     120        No_PP                               60
   1835          16314648 Y                     120        Prepay                              60
   1836          16314656 Y                     120        No_PP                               60
   1837          16314665 Y                     120        No_PP                               60
   1838          16314676 Y                     120        No_PP                               60
   1839          16314680 Y                     120        No_PP                               60
   1840          16314691 N                      0         No_PP                               60
   1841          16314728 Y                     120        Prepay                              60
   1842          16314790 Y                     120        Prepay                              60
   1843          16314808 Y                     120        No_PP                               60
   1844          16308267 Y                     120        Prepay                              60
   1845          16314325 Y                     120        Prepay                              60
   1846          16314339 Y                     120        Prepay                              60
   1847          16314341 Y                     120        Prepay                              60
   1848          16314408 Y                     36         No_PP                               36
   1849          16314411 Y                     120        No_PP                               36
   1850          16314414 Y                     60         No_PP                               60
   1851          16314420 N                      0         No_PP                               60
   1852          16314426 Y                     120        No_PP                               60
   1853          16314444 Y                     120        No_PP                               60
   1854          16314450 Y                     60         Prepay                              60
   1855          16314466 Y                     120        No_PP                               60
   1856          16314474 Y                     120        No_PP                               60
   1857          16314831 Y                     120        Prepay                              60
   1858          16314837 Y                     120        Prepay                              60
   1859          16314861 Y                     60         No_PP                               60
   1860          16314862 Y                     120        No_PP                               60
   1861          16314987 Y                     60         Prepay                              60
   1862          16314997 Y                     60         Prepay                              60
   1863          16315035 Y                     60         Prepay                              60
   1864          16315044 Y                     60         Prepay                              60
   1865          16315076 Y                     60         Prepay                              60
   1866          16315107 Y                     60         Prepay                              60
   1867          16308119 Y                     120        Prepay                              60
   1868          16308133 Y                     120        Prepay                              60
   1869          16306528 Y                     120        Prepay                              60
   1870          16306539 Y                     120        No_PP                               60
   1871          16306553 Y                     120        Prepay                              60
   1872          16306595 Y                     120        No_PP                               60
   1873          16307973 Y                     60         No_PP                               60
   1874          16307992 Y                     120        Prepay                              60
   1875          16306703 Y                     120        No_PP                               60
   1876          16306726 Y                     120        No_PP                               60
   1877          16306760 Y                     60         No_PP                               60
   1878          16307691 N                      0         No_PP                               60
   1879          16307755 N                      0         No_PP                               60
   1880          16308015 Y                     60         No_PP                               60
   1881          16308029 Y                     120        No_PP                               36
   1882          16307789 Y                     120        No_PP                               60
   1883          16307809 Y                     120        Prepay                              60
   1884          16307824 N                      0         No_PP                               60
   1885          16307896 Y                     120        No_PP                               60
   1886          16307915 Y                     120        Prepay                              60
   1887          16307931 Y                     60         Prepay                              60
   1888          16306352 Y                     120        No_PP                               60
   1889          16306358 N                      0         No_PP                               60
   1890          16306403 Y                     120        No_PP                               60
   1891          16306419 N                      0         Prepay                              60
   1892          16306437 Y                     120        No_PP                              120
   1893          16306277 Y                     120        Prepay                              60
   1894          16306319 N                      0         No_PP                               60
   1895          16306339 N                      0         No_PP                               60
   1896          16377212 Y                     60         Prepay                              60
   1897          16369028 Y                     60         No_PP                               60
   1898          16369029 Y                     60         No_PP                               60
   1899          16556136 Y                     120        Prepay                              36
   1900          16556137 Y                     120        Prepay                              36
   1901          16377205 Y                     60         No_PP                               60
   1902          16377150 N                      0         No_PP                               60
   1903          16377164 Y                     120        Prepay                              60
   1904          16376325 Y                     120        No_PP                               60
   1905          16376922 Y                     120        No_PP                               36
   1906          16376936 N                      0         No_PP                               60
   1907          16376956 Y                     120        No_PP                               60
   1908          16376962 N                      0         No_PP                               60
   1909          16376967 N                      0         No_PP                               60
   1910          16376998 Y                     120        Prepay                              60
   1911          16377003 Y                     120        No_PP                               60
   1912          16375840 Y                     120        No_PP                               60
   1913          16375860 Y                     120        No_PP                               60
   1914          16375882 Y                     120        Prepay                              60
   1915          16375886 Y                     120        Prepay                              60
   1916          16375893 Y                     120        Prepay                              60
   1917          16375933 N                      0         Prepay                              60
   1918          16375962 Y                     120        No_PP                               60
   1919          16375974 N                      0         No_PP                              120
   1920          16375992 Y                     120        No_PP                               60
   1921          16377032 Y                     120        No_PP                               60
   1922          16377033 Y                     120        No_PP                               60
   1923          16377069 N                      0         No_PP                              120
   1924          16377076 Y                     120        No_PP                               60
   1925          16377084 N                      0         No_PP                               60
   1926          16376034 N                      0         No_PP                               60
   1927          16376055 Y                     60         Prepay                              60
   1928          16376073 Y                     120        Prepay                              60
   1929          16376110 Y                     120        No_PP                               60
   1930          16376177 Y                     120        No_PP                               24
   1931          16376186 Y                     120        No_PP                               60
   1932          16377113 Y                     120        Prepay                              60
   1933          16377125 Y                     120        Prepay                              60
   1934          16377138 Y                     120        Prepay                              60
   1935          16375150 Y                     60         Prepay                              60
   1936          16375181 Y                     120        Prepay                              60
   1937          16375223 N                      0         Prepay                              60
   1938          16375240 Y                     60         No_PP                               60
   1939          16375241 Y                     120        Prepay                              60
   1940          16374927 Y                     120        Prepay                              60
   1941          16374949 Y                     120        No_PP                               60
   1942          16374980 Y                     120        No_PP                               60
   1943          16374985 Y                     120        No_PP                               60
   1944          16375051 Y                     120        No_PP                               60
   1945          16375062 Y                     120        No_PP                               60
   1946          16375073 N                      0         No_PP                               60
   1947          16375018 Y                     120        No_PP                               60
   1948          16375034 Y                     120        Prepay                              60
   1949          16375097 N                      0         Prepay                              60
   1950          16191855 Y                     120        Prepay                              60
   1951          16342025 Y                     120        No_PP                               60
   1952          16342037 Y                     120        No_PP                               60
   1953          16342043 Y                     120        No_PP                               60
   1954          16342047 Y                     120        Prepay                              36
   1955          16342053 Y                     120        No_PP                               60
   1956          16342056 Y                     120        Prepay                              60
   1957          16341988 Y                     120        No_PP                               60
   1958          16341997 Y                     120        No_PP                               24
   1959          16341951 Y                     120        Prepay                              60
   1960          16369775 Y                     60         Prepay                              60
   1961          16368886 Y                     120        No_PP                               60
   1962          16369777 Y                     60         No_PP                               60
   1963          16371261 Y                     120        Prepay                             120
   1964          16371262 Y                     120        Prepay                             120
   1965          16371264 Y                     120        No_PP                              120
   1966          16371265 Y                     120        No_PP                              120
   1967          16371267 Y                     120        No_PP                              120
   1968          16369780 Y                     60         Prepay                              60
   1969          16369784 Y                     60         No_PP                               60
   1970          16368893 Y                     60         No_PP                               60
   1971          16368896 Y                     60         Prepay                              60
   1972          16369789 Y                     60         Prepay                              60
   1973          16371279 Y                     120        No_PP                              120
   1974          16556127 Y                     36         No_PP                               36
   1975          16369017 Y                     60         No_PP                               60
   1976          16556128 N                      0         No_PP                               36
   1977          16369951 Y                     60         No_PP                               60
   1978          16369954 N                      0         Prepay                              60
   1979          16369793 Y                     60         No_PP                               60
   1980          16369956 Y                     60         Prepay                              60
   1981          16369795 Y                     60         No_PP                               60
   1982          16369957 Y                     60         Prepay                              60
   1983          16369796 Y                     60         Prepay                              60
   1984          16369958 Y                     60         No_PP                               60
   1985          16369798 Y                     60         No_PP                               60
   1986          16371440 Y                     120        No_PP                              120
   1987          16371280 Y                     120        No_PP                              120
   1988          16371282 Y                     120        No_PP                              120
   1989          16371283 Y                     120        Prepay                             120
   1990          16371285 Y                     120        No_PP                              120
   1991          16371286 Y                     120        Prepay                             120
   1992          16371287 Y                     120        Prepay                             120
   1993          16371288 Y                     120        Prepay                             120
   1994          16369962 Y                     120        Prepay                              60
   1995          16369965 Y                     60         Prepay                              60
   1996          16369968 Y                     60         Prepay                              60
   1997          16371290 Y                     120        Prepay                             120
   1998          16371456 Y                     120        No_PP                              120
   1999          16371299 Y                     120        No_PP                              120
   2000          16558872 Y                     60         No_PP                               60
   2001          16558861 Y                     120        No_PP                               60
   2002          16558865 Y                     60         No_PP                               60
   2003          16369974 Y                     60         No_PP                               60
   2004          16369975 Y                     60         No_PP                               60
   2005          16558869 Y                     120        No_PP                               60
   2006          16369978 Y                     60         No_PP                               60
   2007          16369979 N                      0         Prepay                              60
   2008          16558873 Y                     120        Prepay                              60
   2009          16369985 Y                     60         No_PP                               60
   2010          16558881 Y                     120        No_PP                               60
   2011          16558886 Y                     60         No_PP                               60
   2012          16558889 Y                     60         No_PP                               60
   2013          16370753 Y                     120        Prepay                             120
   2014          16371489 Y                     120        Prepay                             120
   2015          16558892 Y                     60         No_PP                               60
   2016          16558894 N                      0         No_PP                               60
   2017          16558897 Y                     60         No_PP                               60
   2018          16558899 Y                     60         No_PP                               60
   2019          16370922 Y                     120        No_PP                              120
   2020          16371490 Y                     120        Prepay                             120
   2021          16370923 Y                     120        No_PP                              120
   2022          16371491 Y                     120        No_PP                              120
   2023          16371492 Y                     120        Prepay                             120
   2024          16371493 Y                     120        Prepay                             120
   2025          16370926 Y                     120        Prepay                             120
   2026          16371494 Y                     120        Prepay                             120
   2027          16370934 N                      0         Prepay                             120
   2028          16370775 N                      0         No_PP                              120
   2029          16370940 Y                     120        Prepay                             120
   2030          16556116 N                      0         No_PP                               36
   2031          16369007 N                      0         No_PP                               60
   2032          16556117 Y                     36         No_PP                               36
   2033          16369008 Y                     60         No_PP                               60
   2034          16556118 Y                     36         No_PP                               36
   2035          16556119 Y                     36         No_PP                               36
   2036          16370796 Y                     120        No_PP                              120
   2037          16556121 Y                     36         No_PP                               36
   2038          16369012 Y                     120        No_PP                               60
   2039          16556122 Y                     36         Prepay                              36
   2040          16556124 Y                     36         No_PP                               36
   2041          16556125 Y                     36         No_PP                               36
   2042          16556130 Y                     120        No_PP                               36
   2043          16556131 N                      0         No_PP                               36
   2044          16556132 Y                     36         No_PP                               36
   2045          16556133 Y                     120        Prepay                              36
   2046          16556134 Y                     36         No_PP                               36
   2047          16556135 Y                     120        Prepay                              36
   2048          16370186 Y                     60         No_PP                               60
   2049          16370187 Y                     60         No_PP                               60
   2050          16370188 Y                     60         Prepay                              60
   2051          16369751 Y                     60         Prepay                              60
   2052          16369592 Y                     60         Prepay                              60
   2053          16369756 Y                     60         No_PP                               60
   2054          16369759 Y                     60         Prepay                              60
   2055          16371082 Y                     120        No_PP                              120
   2056          16371085 Y                     120        No_PP                              120
   2057          16370194 Y                     120        No_PP                               60
   2058          16370196 Y                     60         Prepay                              60
   2059          16369926 Y                     60         No_PP                               60
   2060          16369766 Y                     120        Prepay                              60
   2061          16371411 N                      0         Prepay                             120
   2062          16371251 Y                     120        No_PP                              120
   2063          16371091 Y                     120        Prepay                             120
   2064          16371417 Y                     120        No_PP                              120
   2065          16371259 Y                     120        No_PP                              120
   2066          16372111 Y                     120        No_PP                               60
   2067          16372325 Y                     120        Prepay                              60
   2068          16372337 Y                     120        Prepay                              60
   2069          16372353 N                      0         Prepay                              60
   2070          16372394 Y                     120        Prepay                              60
   2071          16374760 N                      0         No_PP                               60
   2072          16374792 N                      0         Prepay                              60
   2073          16374813 N                      0         No_PP                               60
   2074          16374823 Y                     120        No_PP                               60
   2075          16374828 Y                     120        No_PP                               36
   2076          16374841 Y                     120        Prepay                              60
   2077          16374848 Y                     120        No_PP                               60
   2078          16374859 Y                     120        No_PP                               60
   2079          16372158 Y                     120        Prepay                              60
   2080          16372169 Y                     60         Prepay                              60
   2081          16372172 Y                     120        No_PP                               60
   2082          16372254 Y                     120        Prepay                              60
   2083          16374885 N                      0         No_PP                               60
   2084          16374896 Y                     60         Prepay                              60
   2085          16374906 Y                     60         Prepay                              60
   2086          16374910 Y                     120        No_PP                               60
   2087          16368363 Y                     120        Prepay                              60
   2088          16368375 Y                     60         Prepay                              60
   2089          16368378 Y                     120        No_PP                               60
   2090          16368392 N                      0         Prepay                              60
   2091          16368395 N                      0         Prepay                              60
   2092          16368412 Y                     120        Prepay                              60
   2093          16368413 Y                     60         Prepay                              60
   2094          16368417 Y                     60         No_PP                               60
   2095          16368420 Y                     60         No_PP                               36
   2096          16368435 Y                     120        Prepay                              60
   2097          16368437 Y                     120        No_PP                               60
   2098          16368452 Y                     60         Prepay                              60
   2099          16368511 N                      0         Prepay                              60
   2100          16368516 Y                     120        No_PP                              120
   2101          16368517 Y                     60         Prepay                              60
   2102          16368526 Y                     60         Prepay                              60
   2103          16368531 Y                     120        No_PP                               60
   2104          16368540 Y                     120        Prepay                              60
   2105          16368558 Y                     120        Prepay                              60
   2106          16368570 Y                     60         Prepay                              60
   2107          16368576 N                      0         Prepay                              60
   2108          16368589 Y                     120        No_PP                               60
   2109          16368602 Y                     120        No_PP                               60
   2110          16368604 Y                     120        No_PP                               60
   2111          16368619 Y                     120        Prepay                              60
   2112          16368640 Y                     60         Prepay                              60
   2113          16368677 Y                     120        Prepay                              60
   2114          16368678 Y                     120        Prepay                              60
   2115          16368683 Y                     120        Prepay                              60
   2116          16371792 Y                     60         Prepay                              60
   2117          16371794 Y                     120        Prepay                              60
   2118          16371840 Y                     120        No_PP                               36
   2119          16371850 Y                     120        Prepay                              60
   2120          16371970 Y                     120        Prepay                              60
   2121          16371977 N                      0         No_PP                               60
   2122          16371992 N                      0         Prepay                              60
   2123          16372002 N                      0         No_PP                               60
   2124          16371854 Y                     60         No_PP                               60
   2125          16371885 Y                     120        No_PP                               60
   2126          16371908 Y                     120        No_PP                               60
   2127          16371909 Y                     120        No_PP                               36
   2128          16372035 Y                     60         No_PP                               60
   2129          16371915 Y                     60         No_PP                               60
   2130          16372062 Y                     120        Prepay                              60
   2131          16372068 Y                     120        Prepay                              60
   2132          16372088 Y                     120        Prepay                              60
   2133          16371928 N                      0         Prepay                              60
   2134          16371958 Y                     120        No_PP                               60
   2135          16371963 Y                     120        No_PP                               36
   2136          16341944 Y                     60         Prepay                              60
   2137          16341933 Y                     120        Prepay                              60
   2138          16306190 Y                     120        Prepay                              60
   2139          16306193 Y                     120        No_PP                               60
   2140          16306194 Y                     120        No_PP                               60
   2141          16306210 Y                     60         Prepay                              60
   2142          16306236 Y                     120        Prepay                              60
   2143          16306256 Y                     120        Prepay                              60
   2144          16306257 Y                     120        No_PP                               60
   2145          16306266 Y                     120        No_PP                               60
   2146          16543869 Y                     60         No_PP                               60
   2147          16543871 Y                     60         No_PP                               60
   2148          16404496 Y                     60         No_PP                               60
   2149          16404499 Y                     60         No_PP                               60
   2150          16404503 Y                     60         No_PP                               60
   2151          16404505 Y                     60         Prepay                              60
   2152          16404508 Y                     60         No_PP                               60
   2153          16419362 Y                     60         No_PP                               60
   2154          16419373 Y                     120        No_PP                               60
   2155          16543868 Y                     60         No_PP                               60
   2156          16393733 Y                     60         No_PP                               60
   2157          16393734 Y                     60         No_PP                               60
   2158          16393740 Y                     60         No_PP                               60
   2159          16393743 Y                     60         No_PP                               60
   2160          16397390 Y                     36         No_PP                               36
   2161          16397395 Y                     36         No_PP                               36
   2162          16397396 Y                     36         No_PP                               36
   2163          16397399 Y                     36         Prepay                              36
   2164          16397421 Y                     36         No_PP                               36
   2165          16397467 Y                     36         No_PP                               36
   2166          16397498 Y                     36         No_PP                               36
   2167          16397501 Y                     36         No_PP                               36
   2168          16397514 Y                     36         No_PP                               36
   2169          16397570 Y                     36         No_PP                               36
   2170          16397573 Y                     36         No_PP                               36
   2171          16404355 Y                     60         No_PP                               60
   2172          16404356 Y                     60         No_PP                               60
   2173          16404381 Y                     60         No_PP                               60
   2174          16404397 Y                     60         No_PP                               60
   2175          16404421 Y                     60         No_PP                               60
   2176          16404429 Y                     60         No_PP                               60
   2177          16404438 Y                     60         No_PP                               60
   2178          16404442 Y                     60         No_PP                               60
   2179          16404448 Y                     60         No_PP                               60
   2180          16404461 Y                     60         No_PP                               60
   2181          16404463 Y                     60         No_PP                               60
   2182          16404478 Y                     60         No_PP                               60
   2183          16404487 Y                     60         No_PP                               60
   2184          16404491 Y                     60         No_PP                               60
   2185          16341924 Y                     120        No_PP                               60
   2186          16341932 Y                     120        No_PP                               60
   2187          16306047 Y                     120        Prepay                              60
   2188          16306050 Y                     120        Prepay                              60
   2189          16306053 Y                     120        No_PP                               60
   2190          16306093 Y                     120        Prepay                              60
   2191          16306095 Y                     120        No_PP                               60
   2192          16306103 Y                     120        No_PP                               60
   2193          16306106 Y                     120        Prepay                              60
   2194          16306136 N                      0         No_PP                               60
   2195          16306162 Y                     120        Prepay                              60
   2196          16306164 Y                     120        Prepay                              60
   2197          16306170 Y                     120        No_PP                               60
   2198          16368056 Y                     120        No_PP                               60
   2199          16368084 Y                     120        Prepay                              60
   2200          16368085 Y                     120        No_PP                               60
   2201          16368098 Y                     120        Prepay                              60
   2202          16368105 Y                     60         Prepay                              60
   2203          16368120 Y                     120        No_PP                               60
   2204          16368136 Y                     60         Prepay                              60
   2205          16368141 N                      0         No_PP                               60
   2206          16368154 Y                     120        Prepay                             120
   2207          16368165 Y                     120        Prepay                              60
   2208          16368191 Y                     120        No_PP                               60
   2209          16368192 Y                     120        No_PP                               60
   2210          16368196 Y                     60         Prepay                              60
   2211          16368197 Y                     120        No_PP                               60
   2212          16368222 Y                     60         Prepay                              60
   2213          16368241 Y                     120        No_PP                               60
   2214          16368261 N                      0         Prepay                              60
   2215          16368275 Y                     120        No_PP                               60
   2216          16368276 N                      0         No_PP                               60
   2217          16368294 Y                     120        No_PP                               60
   2218          16368298 N                      0         No_PP                               60
   2219          16368301 Y                     120        No_PP                               60
   2220          16368303 Y                     120        Prepay                              60
   2221          16368306 N                      0         Prepay                              60
   2222          16368322 Y                     120        Prepay                              60
   2223          16368350 Y                     60         Prepay                              60
   2224          16191830 Y                     120        Prepay                              60
   2225          16187175 Y                     120        No_PP                               60
   2226          16187252 Y                     120        Prepay                              60
   2227          16187259 Y                     120        Prepay                              60
   2228          16188318 N                      0         Prepay                              60
   2229          16191727 Y                     120        Prepay                              60
   2230          16191774 Y                     120        Prepay                              60
   2231          16184522 Y                     120        No_PP                               60
   2232          16184558 N                      0         Prepay                              60
   2233          16184570 Y                     120        Prepay                              60
   2234          16184498 Y                     120        Prepay                              60
   2235          16184596 Y                     120        Prepay                              60
   2236          16184623 Y                     120        Prepay                              60
   2237          16184684 N                      0         No_PP                               60
   2238          16185957 Y                     120        Prepay                              60
   2239          16185980 Y                     120        Prepay                              60
   2240          16187185 Y                     120        No_PP                               60
   2241          16187195 N                      0         Prepay                              60
   2242          16168637 Y                     120        Prepay                              60
   2243          16168658 Y                     120        No_PP                               60
   2244          16168522 Y                     120        No_PP                               60
   2245          16168669 Y                     120        Prepay                              60
   2246          16168683 Y                     120        Prepay                              60
   2247          16168691 Y                     120        Prepay                              60
   2248          16171493 Y                     120        Prepay                              60
   2249          16171594 Y                     120        Prepay                              60
   2250          16180655 Y                     120        No_PP                               60
   2251          16155865 Y                     120        No_PP                               60
   2252          16146879 N                      0         No_PP                               60
   2253          16159956 Y                     120        No_PP                               60
   2254          16153936 Y                     120        No_PP                               60
   2255          16163558 Y                     120        No_PP                               60
   2256          16163583 Y                     120        No_PP                               60
   2257          16163645 Y                     120        Prepay                              60
   2258          16165166 Y                     120        Prepay                              60
   2259          16165295 Y                     120        No_PP                               60
   2260          16153966 Y                     120        Prepay                             120
   2261          16168600 Y                     120        Prepay                              60
   2262          16154016 Y                     120        Prepay                              60
   2263          16134405 Y                     120        No_PP                               60
   2264          16122103 Y                     120        Prepay                              60
   2265          16129143 Y                     120        Prepay                              60
   2266          16131078 Y                     120        Prepay                              60
   2267          16131161 Y                     120        Prepay                              60
   2268          16030804 N                      0         No_PP                                6
   2269          16344201 Y                     120        Prepay                              36
   2270          16344387 Y                     120        Prepay                              60
   2271          16344392 Y                     120        No_PP                               60
   2272          16344409 Y                     120        Prepay                              60
   2273          16344563 Y                     36         Prepay                              36
   2274          16344582 Y                     60         Prepay                              60
   2275          16344611 Y                     120        No_PP                               60
   2276          16344648 Y                     120        No_PP                               36
   2277          16344678 Y                     120        No_PP                               36
   2278          16344687 Y                     120        Prepay                              60
   2279          16344700 Y                     120        Prepay                              60
   2280          16344018 Y                     60         Prepay                              60
   2281          16344024 Y                     120        No_PP                               60
   2282          16344059 Y                     120        No_PP                               60
   2283          16344143 Y                     120        Prepay                              60
   2284          16344151 N                      0         No_PP                              120
   2285          16344180 Y                     60         Prepay                              60
   2286          16343795 Y                     120        No_PP                               60
   2287          16343802 N                      0         No_PP                               60
   2288          16343830 N                      0         Prepay                              60
   2289          16343881 N                      0         No_PP                               60
   2290          16343893 Y                     120        Prepay                              60
   2291          16343899 Y                     120        No_PP                               60
   2292          16343907 Y                     120        No_PP                               60
   2293          16343914 N                      0         Prepay                              60
   2294          16343928 N                      0         Prepay                              60
   2295          16343929 Y                     120        Prepay                             120
   2296          16342573 Y                     120        Prepay                              60
   2297          16342587 Y                     120        Prepay                              60
   2298          16343722 N                      0         Prepay                              60
   2299          16343751 N                      0         No_PP                               60
   2300          16343757 Y                     60         Prepay                              60
   2301          16343768 N                      0         Prepay                              60
   2302          16343769 Y                     120        Prepay                              60
   2303          16343780 N                      0         No_PP                               60
   2304          16342399 Y                     120        No_PP                              120
   2305          16342410 Y                     120        No_PP                               60
   2306          16342413 Y                     120        Prepay                              60
   2307          16342415 Y                     120        No_PP                               60
   2308          16342416 N                      0         No_PP                               60
   2309          16342421 Y                     120        Prepay                              60
   2310          16342426 Y                     120        No_PP                               60
   2311          16342439 Y                     120        No_PP                               60
   2312          16342488 Y                     120        Prepay                              60
   2313          16342519 Y                     120        No_PP                              120
   2314          16342532 N                      0         Prepay                              60
   2315          16342379 Y                     120        No_PP                               60
   2316          16342306 Y                     60         No_PP                               36
   2317          16342319 Y                     120        Prepay                              60
   2318          16342330 Y                     120        Prepay                              60
   2319          16342341 Y                     120        No_PP                               60
   2320          16342283 Y                     60         Prepay                              60
   2321          16342238 Y                     120        No_PP                              120
   2322          16342239 N                      0         Prepay                              60
   2323          16342246 Y                     120        No_PP                               60
   2324          15788941 Y                     120        No_PP                              120
   2325          16304288 N                      0         Prepay                              60
   2326          16304336 Y                     120        No_PP                               60
   2327          16304347 Y                     120        Prepay                              60
   2328          16304253 Y                     120        No_PP                               60
   2329          16304259 Y                     120        Prepay                              60
   2330          16304142 N                      0         No_PP                               60
   2331          16304184 Y                     60         No_PP                               60
   2332          16304215 Y                     120        No_PP                               60
   2333          16304217 Y                     120        No_PP                               60
   2334          16304121 Y                     120        No_PP                               60
   2335          16304124 Y                     120        No_PP                               60
   2336          16304127 Y                     120        No_PP                               60
   2337          16304133 Y                     120        Prepay                              60
   2338          16304138 Y                     120        No_PP                               60
   2339          16304140 Y                     120        No_PP                               60
   2340          16407381 N                      0         No_PP                               60
   2341          16407386 N                      0         Prepay                              60
   2342          16407419 Y                     60         Prepay                              60
   2343          16419039 Y                     120        No_PP                               36
   2344          16419040 Y                     120        Prepay                              60
   2345          16419049 Y                     120        Prepay                              60
   2346          16407284 Y                     120        Prepay                              60
   2347          16407285 Y                     120        Prepay                              60
   2348          16303801 Y                     120        No_PP                               60
   2349          16303837 Y                     120        No_PP                               60
   2350          16303913 Y                     120        Prepay                              60
   2351          16303939 Y                     60         Prepay                              60
   2352          16303963 Y                     120        Prepay                              60
   2353          16303974 Y                     120        Prepay                              60
   2354          16303984 Y                     120        No_PP                               60
   2355          16304035 Y                     120        No_PP                               36
   2356          16304058 Y                     120        Prepay                              60
   2357          16303584 Y                     120        Prepay                              60
   2358          16303650 Y                     120        Prepay                              60
   2359          16303678 Y                     120        Prepay                              60
   2360          16303684 Y                     120        No_PP                               60
   2361          16303695 Y                     120        No_PP                               60
   2362          16303712 Y                     120        No_PP                               60
   2363          16303714 Y                     120        Prepay                              60
   2364          16303720 Y                     120        Prepay                              60
   2365          16303725 Y                     120        No_PP                               60
   2366          16303736 Y                     120        No_PP                               60
   2367          16303739 Y                     120        No_PP                               60
   2368          16303759 Y                     120        No_PP                               60
   2369          16301815 Y                     120        Prepay                              60
   2370          16301840 Y                     120        Prepay                              60
   2371          16301849 Y                     60         Prepay                              60
   2372          16301878 N                      0         No_PP                               60
   2373          16301908 Y                     120        No_PP                              120
   2374          16301911 Y                     120        No_PP                               60
   2375          16301804 Y                     60         Prepay                              60
   2376          16339170 Y                     120        No_PP                               60
   2377          16301620 Y                     120        Prepay                             120
   2378          16301628 Y                     120        No_PP                               60
   2379          16301656 Y                     120        No_PP                               60
   2380          16301666 Y                     120        Prepay                              60
   2381          16301697 Y                     120        Prepay                              60
   2382          16301719 Y                     60         Prepay                              60
   2383          16301756 Y                     120        No_PP                               60
   2384          16301769 Y                     120        Prepay                              60
   2385          16301779 Y                     120        No_PP                               60
   2386          16301783 N                      0         Prepay                              60
   2387          16301785 Y                     60         Prepay                              60
   2388          16301453 Y                     120        Prepay                              60
   2389          16301548 N                      0         No_PP                               60
   2390          16301576 Y                     120        No_PP                              120
   2391          16301580 Y                     120        Prepay                              60
   2392          16301586 Y                     120        No_PP                               60
   2393          16301593 Y                     120        Prepay                              60
   2394          16301594 N                      0         No_PP                               60
   2395          16301602 Y                     120        Prepay                              60
   2396          16335720 Y                     120        Prepay                              60
   2397          16339106 Y                     120        No_PP                               60
   2398          16339136 Y                     120        No_PP                               36
   2399          16339144 Y                     120        Prepay                              60
   2400          16301421 Y                     120        No_PP                              120
   2401          16335533 Y                     120        No_PP                              120
   2402          16367994 Y                     120        No_PP                               60
   2403          16335571 Y                     120        No_PP                               60
   2404          16335601 N                      0         Prepay                              60
   2405          16335637 N                      0         No_PP                               60
   2406          16335646 Y                     60         Prepay                              60
   2407          16335664 Y                     60         Prepay                              60
   2408          16335670 Y                     120        No_PP                               60
   2409          16335675 Y                     120        Prepay                              60
   2410          16335689 Y                     120        Prepay                              60
   2411          16332103 Y                     36         No_PP                               36
   2412          16332154 Y                     120        Prepay                              60
   2413          16332171 Y                     120        Prepay                              60
   2414          16332176 Y                     120        Prepay                              60
   2415          16335166 Y                     120        No_PP                               60
   2416          16335201 Y                     120        No_PP                               60
   2417          16335208 Y                     120        No_PP                               60
   2418          16335217 Y                     120        No_PP                               60
   2419          16335270 Y                     120        No_PP                               60
   2420          16335273 Y                     120        No_PP                               60
   2421          16335278 N                      0         Prepay                              60
   2422          16335286 Y                     120        No_PP                               60
   2423          16335293 Y                     120        No_PP                               36
   2424          16335387 N                      0         No_PP                               36
   2425          16335406 Y                     120        No_PP                               36
   2426          16335412 Y                     120        No_PP                               60
   2427          16335463 N                      0         Prepay                              60
   2428          16335481 Y                     120        Prepay                              60
   2429          16335497 Y                     120        No_PP                               60
   2430          16335500 N                      0         No_PP                              120
   2431          16335501 Y                     60         Prepay                              60
   2432          16167395 Y                     120        No_PP                               60
   2433          16166691 Y                     60         No_PP                               60
   2434          16045848 Y                     120        No_PP                              120
   2435          15645251 N                      0         No_PP                               60
   2436          15774909 N                      0         No_PP                               60
   2437          16341873 Y                     120        No_PP                               60
   2438          16339898 Y                     120        Prepay                              60
   2439          16187675 Y                     120        No_PP                               60
   2440          16187677 Y                     120        No_PP                               60
   2441          16187678 Y                     120        No_PP                               60
   2442          16187679 Y                     120        No_PP                               60
   2443          16187681 N                      0         No_PP                               60
   2444          16187682 Y                     120        No_PP                               60
   2445          16187686 N                      0         No_PP                               60
   2446          16187688 Y                     120        Prepay                              60
   2447          16187689 Y                     120        No_PP                               60
   2448          16187693 Y                     120        Prepay                              60
   2449          16187696 Y                     120        Prepay                              60
   2450          16185757 Y                     120        Prepay                              60
   2451          16185758 Y                     120        Prepay                              60
   2452          16185759 Y                     120        Prepay                              60
   2453          16185760 N                      0         No_PP                               60
   2454          16185761 Y                     120        No_PP                               60
   2455          16185762 Y                     120        Prepay                              60
   2456          16185763 N                      0         Prepay                              60
   2457          16185764 Y                     120        No_PP                               60
   2458          16185765 Y                     120        Prepay                              60
   2459          16195615 Y                     120        Prepay                              60
   2460          16146689 N                      0         No_PP                               60
   2461          16146690 Y                     120        No_PP                               60
   2462          16146694 Y                     120        No_PP                               60
   2463          16146695 Y                     120        No_PP                               60
   2464          16146696 Y                     120        No_PP                               60
   2465          16146698 Y                     120        Prepay                              60
   2466          16146699 Y                     120        No_PP                               60
   2467          16146700 Y                     120        No_PP                               60
   2468          16146701 Y                     120        No_PP                               60
   2469          16146702 Y                     120        No_PP                               60
   2470          16146704 Y                     120        No_PP                               60
   2471          16146705 Y                     120        No_PP                               60
   2472          16146706 N                      0         No_PP                               60
   2473          16146711 Y                     120        No_PP                               60
   2474          16146713 N                      0         No_PP                               60
   2475          16146716 Y                     120        No_PP                               60
   2476          16146717 Y                     120        No_PP                               60
   2477          16146719 Y                     120        No_PP                               60
   2478          16146720 Y                     120        No_PP                               60
   2479          16146722 Y                     120        No_PP                               60
   2480          16146723 Y                     120        No_PP                               60
   2481          16146724 Y                     120        No_PP                               60
   2482          16146726 Y                     120        Prepay                              60
   2483          16146727 Y                     120        No_PP                               60
   2484          16146728 Y                     120        Prepay                              60
   2485          16146729 Y                     120        No_PP                               60
   2486          16146732 Y                     120        No_PP                               60
   2487          16146734 Y                     120        No_PP                               60
   2488          16146736 Y                     120        No_PP                               60
   2489          16146737 Y                     120        No_PP                               60
   2490          16146738 Y                     120        No_PP                               60
   2491          16146740 Y                     120        No_PP                               60
   2492          16146742 Y                     120        No_PP                               60
   2493          16146743 Y                     120        No_PP                               60
   2494          16146745 N                      0         Prepay                              60
   2495          16146746 Y                     120        No_PP                               60
   2496          16146747 Y                     120        No_PP                               60
   2497          16146749 Y                     60         No_PP                               60
   2498          16146750 Y                     120        Prepay                              60
   2499          16146751 Y                     120        Prepay                              60
   2500          16146753 Y                     120        No_PP                               60
   2501          16146755 Y                     120        No_PP                               60
   2502          16146756 Y                     120        No_PP                               60
   2503          16146757 Y                     120        No_PP                               60
   2504          16146758 Y                     120        No_PP                               60
   2505          16146759 Y                     120        No_PP                               60
   2506          16146760 Y                     120        No_PP                               60
   2507          16146761 Y                     120        No_PP                               60
   2508          16146762 Y                     120        No_PP                               60
   2509          16146765 Y                     120        Prepay                              60
   2510          16146766 N                      0         No_PP                               60
   2511          16146767 Y                     120        Prepay                              60
   2512          16146770 Y                     120        No_PP                               60
   2513          16146771 Y                     120        No_PP                               60
   2514          16146772 Y                     120        No_PP                               60
   2515          16146777 Y                     120        No_PP                               60
   2516          16146778 Y                     120        No_PP                               60
   2517          16146779 Y                     120        No_PP                               60
   2518          16146780 Y                     120        No_PP                               60
   2519          16146781 Y                     120        No_PP                               60
   2520          16146782 Y                     120        No_PP                               60
   2521          16146783 Y                     120        No_PP                               60
   2522          16146784 Y                     120        No_PP                               60
   2523          16146785 Y                     120        No_PP                               60
   2524          16146786 Y                     120        No_PP                               60
   2525          16146787 Y                     120        No_PP                               60
   2526          16146788 Y                     120        Prepay                              60
   2527          16146789 Y                     60         No_PP                               60
   2528          16146790 Y                     120        No_PP                               60
   2529          16146791 Y                     120        No_PP                               60
   2530          16146793 Y                     120        No_PP                               60
   2531          16146794 Y                     120        No_PP                               60
   2532          16146795 Y                     120        No_PP                               60
   2533          16146796 Y                     120        No_PP                               60
   2534          16146797 Y                     120        Prepay                              60
   2535          16146798 Y                     120        No_PP                               60
   2536          16146799 Y                     120        Prepay                              60
   2537          16146800 Y                     120        Prepay                              60
   2538          16146801 Y                     120        Prepay                              60
   2539          16146804 Y                     120        No_PP                               60
   2540          16146808 Y                     120        No_PP                               60
   2541          16146809 Y                     120        No_PP                               60
   2542          16146810 Y                     120        No_PP                               60
   2543          16146811 Y                     120        No_PP                               60
   2544          16146815 Y                     60         No_PP                               60
   2545          16146816 N                      0         No_PP                               60
   2546          16146819 N                      0         No_PP                               60
   2547          16146821 Y                     60         No_PP                               60
   2548          16146822 N                      0         No_PP                               60
   2549          16146823 Y                     60         No_PP                               60
   2550          16146825 Y                     60         No_PP                               60
   2551          16146827 Y                     60         No_PP                               60
   2552          16146828 Y                     60         No_PP                               60
   2553          16146831 Y                     120        No_PP                               60
   2554          16146833 N                      0         No_PP                               60
   2555          16146834 Y                     60         Prepay                              60
   2556          16146837 Y                     60         No_PP                               60
   2557          16146838 Y                     60         No_PP                               60
   2558          16146844 Y                     120        No_PP                               60
   2559          16146849 N                      0         Prepay                              60
   2560          16146850 Y                     120        No_PP                               60
   2561          16146852 Y                     120        No_PP                               60
   2562          16146853 Y                     60         No_PP                               60
   2563          16146855 Y                     60         No_PP                               60
   2564          16146856 Y                     120        Prepay                              60
   2565          16146858 Y                     60         No_PP                               60
   2566          16146859 Y                     120        Prepay                              60
   2567          16146861 Y                     120        No_PP                               60
   2568          16146862 Y                     60         No_PP                               60
   2569          16162515 Y                     120        No_PP                               60
   2570          16162516 Y                     120        Prepay                              60
   2571          16162517 Y                     120        Prepay                              60
   2572          16162518 Y                     120        Prepay                              60
   2573          16162519 Y                     120        Prepay                              60
   2574          16407110 Y                     60         Prepay                              60
   2575          16407127 Y                     120        No_PP                               60
   2576          16407129 Y                     120        No_PP                               60
   2577          16407140 Y                     120        No_PP                               60
   2578          16407141 Y                     120        No_PP                               60
   2579          16407144 Y                     120        No_PP                               60
   2580          16407148 N                      0         Prepay                              60
   2581          16407159 Y                     120        No_PP                               60
   2582          16407185 Y                     120        No_PP                               60
   2583          16407189 Y                     120        No_PP                               60
   2584          16545295 Y                     60         Prepay                              60
   2585          16540471 Y                     120        Prepay                              60
   2586          16540478 Y                     120        No_PP                               60
   2587          16540482 Y                     120        Prepay                              60
   2588          16540491 Y                     120        No_PP                               60
   2589          16540675 Y                     120        No_PP                               60
   2590          16543917 Y                     120        Prepay                              60
   2591          16543937 Y                     36         Prepay                              36
   2592          16468585 Y                     60         No_PP                               60
   2593          16468608 Y                     60         Prepay                              60
   2594          16468612 Y                     60         Prepay                              60
   2595          16468616 Y                     60         No_PP                               60
   2596          16540100 Y                     120        Prepay                              60
   2597          16540124 Y                     120        No_PP                               60
   2598          16540225 Y                     120        No_PP                               60
   2599          16540290 Y                     120        No_PP                               60
   2600          16540297 Y                     120        Prepay                              60
   2601          16540303 Y                     120        No_PP                               60
   2602          16540355 Y                     120        No_PP                               60
   2603          16468493 Y                     120        Prepay                              60
   2604          16468168 Y                     120        Prepay                              60
   2605          16468187 Y                     120        Prepay                              60
   2606          16468238 Y                     120        No_PP                               60
   2607          16422589 Y                     120        No_PP                               60
   2608          16422596 Y                     120        No_PP                               60
   2609          16422598 Y                     120        Prepay                              60
   2610          16422664 Y                     120        No_PP                               60
   2611          16422667 Y                     120        No_PP                               60
   2612          16422685 Y                     120        Prepay                              60
   2613          16422693 Y                     120        Prepay                              60
   2614          16422716 Y                     120        Prepay                              60
   2615          16422785 N                      0         No_PP                               60
   2616          16422789 N                      0         No_PP                               60
   2617          16422799 Y                     120        No_PP                               60
   2618          16422872 N                      0         Prepay                              60
   2619          16422921 Y                     120        No_PP                               60
   2620          16422984 Y                     60         Prepay                              60
   2621          16422999 Y                     60         Prepay                              60
   2622          16423008 Y                     120        Prepay                              36
   2623          16423009 N                      0         No_PP                               60
   2624          16423013 N                      0         No_PP                               60
   2625          16387122 Y                     120        No_PP                               60
   2626          16387156 N                      0         No_PP                               60
   2627          16387163 N                      0         No_PP                               60
   2628          16387198 Y                     120        No_PP                               60
   2629          16387289 Y                     120        No_PP                               60
   2630          16387320 Y                     60         Prepay                              60
   2631          16387325 Y                     60         No_PP                               60
   2632          16387343 Y                     120        Prepay                              60
   2633          16387346 Y                     120        Prepay                              60
   2634          16387469 Y                     120        No_PP                               36
   2635          16387484 Y                     120        Prepay                              60
   2636          16420697 Y                     120        Prepay                              60
   2637          16420711 N                      0         Prepay                              60
   2638          16420759 Y                     60         No_PP                               60
   2639          16420761 Y                     120        No_PP                               60
   2640          16420773 Y                     60         No_PP                               60
   2641          16420779 N                      0         No_PP                               60
   2642          16422481 Y                     120        No_PP                               60
   2643          16384206 Y                     120        Prepay                             120
   2644          16384224 Y                     120        Prepay                              60
   2645          16384232 Y                     60         Prepay                              60
   2646          16384234 Y                     120        No_PP                               60
   2647          16384263 Y                     120        No_PP                               60
   2648          16384264 Y                     120        No_PP                               60
   2649          16384267 Y                     120        No_PP                               36
   2650          16384279 Y                     120        No_PP                               60
   2651          16384315 N                      0         No_PP                               60
   2652          16384378 N                      0         No_PP                               60
   2653          16384387 N                      0         Prepay                              60
   2654          16384407 Y                     120        Prepay                              60
   2655          16384420 Y                     60         Prepay                              60
   2656          16384427 Y                     120        Prepay                              60
   2657          16384430 Y                     120        Prepay                              60
   2658          16384438 Y                     120        No_PP                               60
   2659          16384462 Y                     120        Prepay                              36
   2660          16384479 Y                     60         Prepay                              60
   2661          16384502 Y                     120        No_PP                               60
   2662          16384506 Y                     60         Prepay                              60
   2663          16384508 Y                     120        Prepay                              60
   2664          16384522 Y                     120        Prepay                              60
   2665          16384543 N                      0         No_PP                               60
   2666          16384555 N                      0         Prepay                              60
   2667          16387107 Y                     120        Prepay                              60
   2668          16384089 Y                     120        No_PP                               60
   2669          16384091 Y                     120        No_PP                               60
   2670          16384095 N                      0         Prepay                              60
   2671          16384117 N                      0         No_PP                               60
   2672          16384119 N                      0         Prepay                              60
   2673          16384135 Y                     120        Prepay                              60
   2674          16384173 Y                     120        Prepay                              60
   2675          16378618 Y                     60         Prepay                              60
   2676          16378637 Y                     120        Prepay                              60
   2677          16382719 Y                     120        Prepay                              60
   2678          16382726 N                      0         No_PP                               60
   2679          16382733 Y                     120        No_PP                               60
   2680          16382762 Y                     120        No_PP                               60
   2681          16382764 Y                     120        No_PP                               60
   2682          16382775 Y                     60         Prepay                              60
   2683          16382824 Y                     120        No_PP                               60
   2684          16382825 Y                     120        No_PP                               60
   2685          16382877 Y                     60         No_PP                               60
   2686          16382885 N                      0         No_PP                               60
   2687          16382888 Y                     120        No_PP                               60
   2688          16382912 Y                     60         Prepay                              60
   2689          16382925 N                      0         Prepay                              60
   2690          16382949 Y                     120        Prepay                              60
   2691          16382982 N                      0         Prepay                              60
   2692          16383013 Y                     120        No_PP                               60
   2693          16383039 Y                     120        No_PP                               36
   2694          16383043 Y                     120        Prepay                              60
   2695          16383066 Y                     120        No_PP                               60
   2696          16383075 Y                     120        No_PP                               36
   2697          16383105 N                      0         No_PP                               60
   2698          16383111 Y                     120        No_PP                               60
   2699          16383113 Y                     120        No_PP                               36
   2700          16383132 Y                     120        No_PP                               36
   2701          16383207 Y                     120        Prepay                              60
   2702          16383223 Y                     120        No_PP                               60
   2703          16383251 Y                     120        Prepay                              36
   2704          16383256 Y                     60         Prepay                              60
   2705          16383260 Y                     120        Prepay                              60
   2706          16383263 Y                     60         Prepay                              60
   2707          16383306 Y                     120        No_PP                               60
   2708          16383320 Y                     120        Prepay                              60
   2709          16383326 Y                     60         Prepay                              60
   2710          16383999 N                      0         No_PP                               24
   2711          16384005 Y                     60         No_PP                               60
   2712          16384018 N                      0         No_PP                               60
   2713          16384024 Y                     120        No_PP                               60
   2714          16384025 N                      0         No_PP                               60
   2715          16384036 Y                     60         Prepay                              60
   2716          16384038 Y                     120        Prepay                              36
   2717          16384066 N                      0         No_PP                               24
   2718          16377558 Y                     120        Prepay                              60
   2719          16378077 Y                     120        No_PP                               60
   2720          16378090 Y                     60         Prepay                              60
   2721          16378107 N                      0         No_PP                               60
   2722          16378114 Y                     60         No_PP                               60
   2723          16378126 N                      0         Prepay                              60
   2724          16378143 Y                     120        No_PP                               60
   2725          16378171 N                      0         Prepay                              60
   2726          16378179 Y                     120        No_PP                               60
   2727          16378217 Y                     120        No_PP                               60
   2728          16378230 Y                     120        Prepay                              60
   2729          16378257 Y                     120        Prepay                              60
   2730          16378275 Y                     120        No_PP                               60
   2731          16378285 Y                     120        No_PP                               60
   2732          16378300 Y                     120        No_PP                               60
   2733          16378305 Y                     120        No_PP                               60
   2734          16378320 Y                     120        No_PP                               60
   2735          16378333 Y                     60         No_PP                               60
   2736          16378358 Y                     120        Prepay                              60
   2737          16378396 Y                     120        No_PP                               60
   2738          16378405 Y                     120        No_PP                               60
   2739          16378425 Y                     120        Prepay                              60
   2740          16378432 Y                     120        No_PP                               36
   2741          16378434 Y                     120        Prepay                              60
   2742          16378436 Y                     120        No_PP                               60
   2743          16378438 Y                     120        No_PP                               60
   2744          16378484 Y                     120        Prepay                              60
   2745          16378486 Y                     120        No_PP                               60
   2746          16378508 Y                     60         Prepay                              60
   2747          16378580 Y                     60         Prepay                              60
   2748          16378583 Y                     120        Prepay                              60
   2749          16378587 Y                     120        Prepay                              60
   2750          16377466 Y                     120        Prepay                              60
   2751          16377488 Y                     60         Prepay                              60
   2752          16377489 Y                     60         Prepay                              60
   2753          16377496 Y                     120        Prepay                              60
   2754          16377509 Y                     120        No_PP                               60
   2755          16377517 Y                     60         Prepay                              60
   2756          16377393 Y                     120        No_PP                               60
   2757          16377398 N                      0         No_PP                               60
   2758          16377409 Y                     60         Prepay                              60
   2759          16377429 Y                     60         Prepay                              60
   2760          16377441 Y                     120        No_PP                              120
   2761          16377443 N                      0         No_PP                               60
   2762          16377449 Y                     60         Prepay                              60
   2763          15359101 Y                     120        No_PP                               60
   2764          16377364 Y                     60         Prepay                              60
   2765          16377366 Y                     120        No_PP                               60
   2766          16225307 Y                     120        Prepay                             120
   2767          16225308 Y                     120        Prepay                              60
   2768          16225311 Y                     120        No_PP                               60
   2769          16225313 Y                     120        No_PP                               60
   2770          16225315 Y                     120        No_PP                               60
   2771          16225316 Y                     120        Prepay                              60
   2772          16225317 Y                     120        No_PP                               60
   2773          16225318 Y                     120        Prepay                              60
   2774          16225319 Y                     120        No_PP                               60
   2775          16225320 Y                     120        No_PP                               60
   2776          16225322 Y                     120        No_PP                               60
   2777          16225323 Y                     120        Prepay                              60
   2778          16225324 Y                     120        No_PP                               60
   2779          16225325 Y                     120        Prepay                              60
   2780          16225326 Y                     120        Prepay                              60
   2781          16377349 N                      0         No_PP                               60
   2782          16234640 Y                     60         No_PP                               60
   2783          16234641 Y                     60         No_PP                               60
   2784          16234643 Y                     120        No_PP                               60
   2785          16234646 Y                     120        Prepay                              60
   2786          16234650 Y                     60         No_PP                               60
   2787          16234651 N                      0         No_PP                              120
   2788          16234652 Y                     120        No_PP                               60
   2789          16234654 N                      0         No_PP                               60
   2790          16234656 Y                     60         No_PP                               60
   2791          16234658 Y                     120        No_PP                               60
   2792          16234659 Y                     120        No_PP                               60
   2793          16234660 Y                     120        No_PP                               60
   2794          16234662 Y                     120        No_PP                               60
   2795          16234663 Y                     120        No_PP                               60
   2796          16234664 Y                     60         No_PP                               60
   2797          16234665 Y                     120        No_PP                              120
   2798          16234666 Y                     60         No_PP                               60
   2799          16234667 Y                     60         No_PP                               60
   2800          16234669 Y                     60         No_PP                               60
   2801          16234670 Y                     60         No_PP                               60
   2802          16234671 Y                     60         No_PP                               60
   2803          16234675 Y                     120        No_PP                               60
   2804          16234677 Y                     60         No_PP                               60
   2805          16234678 Y                     60         No_PP                               60
   2806          16234679 Y                     120        No_PP                               60
   2807          16234681 N                      0         No_PP                               60
   2808          16234685 Y                     120        No_PP                               60
   2809          16234686 Y                     120        No_PP                               60
   2810          16234690 Y                     120        No_PP                               60
   2811          16234694 Y                     60         No_PP                               60
   2812          16234695 Y                     120        No_PP                               60
   2813          16234696 Y                     120        No_PP                               60
   2814          16234699 Y                     120        No_PP                               60
   2815          16234700 Y                     120        No_PP                               60
   2816          16234701 Y                     120        Prepay                              60
   2817          16234702 Y                     60         No_PP                               60
   2818          16234703 Y                     60         No_PP                               60
   2819          16234704 Y                     120        No_PP                               60
   2820          16234705 Y                     60         No_PP                               60
   2821          16234706 Y                     60         No_PP                               60
   2822          16234707 N                      0         No_PP                               60
   2823          16234709 Y                     120        No_PP                               60
   2824          16234711 Y                     120        No_PP                               60
   2825          16234712 Y                     120        No_PP                               60
   2826          16234713 Y                     120        No_PP                              120
   2827          16234714 Y                     120        No_PP                               60
   2828          16234715 Y                     120        No_PP                               60
   2829          16234717 Y                     60         No_PP                               60
   2830          16234718 Y                     120        No_PP                               60
   2831          16234720 Y                     120        No_PP                               60
   2832          16377335 N                      0         No_PP                               60
   2833          15613212 Y                     120        Prepay                              60
   2834          16370019 Y                     60         No_PP                               60
   2835          16559200 Y                     120        Prepay                              60
   2836          16322635 Y                     60         No_PP                               60
   2837          16559201 Y                     120        Prepay                              60
   2838          16559202 Y                     120        No_PP                               60
   2839          16559040 Y                     60         Prepay                              60
   2840          16386511 Y                     120        No_PP                              120
   2841          16559203 Y                     120        No_PP                               60
   2842          16386512 Y                     120        Prepay                             120
   2843          16322639 Y                     60         Prepay                              60
   2844          16386514 N                      0         Prepay                             120
   2845          16559206 Y                     120        Prepay                              60
   2846          16559207 N                      0         No_PP                               60
   2847          16559046 Y                     120        No_PP                               60
   2848          16386516 N                      0         Prepay                             120
   2849          16559209 Y                     120        Prepay                              60
   2850          16386517 Y                     120        No_PP                              120
   2851          16559048 Y                     120        Prepay                              60
   2852          16369427 Y                     60         Prepay                              60
   2853          16386518 Y                     120        Prepay                             120
   2854          16369428 Y                     60         No_PP                               60
   2855          16559049 Y                     120        Prepay                              60
   2856          16322640 Y                     120        No_PP                               60
   2857          16370025 Y                     60         Prepay                              60
   2858          16370027 Y                     60         No_PP                               60
   2859          16322644 Y                     120        Prepay                              60
   2860          16559211 Y                     120        No_PP                               60
   2861          16322646 Y                     60         Prepay                              60
   2862          16559050 Y                     120        Prepay                              60
   2863          16559212 Y                     120        Prepay                              60
   2864          16386520 Y                     120        Prepay                             120
   2865          16559213 Y                     120        Prepay                              60
   2866          16386521 Y                     120        No_PP                              120
   2867          16322648 Y                     60         Prepay                              60
   2868          16559052 Y                     120        Prepay                              60
   2869          16559215 N                      0         Prepay                              60
   2870          16369271 Y                     60         Prepay                              60
   2871          16559055 Y                     120        Prepay                              60
   2872          16559217 Y                     120        Prepay                              60
   2873          16369434 Y                     60         Prepay                              60
   2874          16559218 Y                     120        Prepay                              60
   2875          16369273 Y                     60         Prepay                              60
   2876          16559219 Y                     120        Prepay                              60
   2877          16559058 Y                     120        No_PP                               60
   2878          16559059 Y                     120        No_PP                               60
   2879          16369439 Y                     60         Prepay                              60
   2880          16559220 Y                     120        No_PP                               60
   2881          16322655 Y                     60         Prepay                              60
   2882          16559222 Y                     120        Prepay                              60
   2883          16369601 Y                     60         Prepay                              60
   2884          16559060 Y                     120        Prepay                              60
   2885          16559061 Y                     120        No_PP                               60
   2886          16369602 Y                     60         No_PP                               60
   2887          16559224 Y                     120        Prepay                              60
   2888          16369441 Y                     60         Prepay                              60
   2889          16559063 Y                     120        Prepay                              60
   2890          16322631 Y                     60         Prepay                              60
   2891          16322632 Y                     60         No_PP                               60
   2892          16386508 Y                     120        Prepay                             120
   2893          16559038 Y                     120        Prepay                              60
   2894          16386509 N                      0         Prepay                             120
   2895          16369095 Y                     60         Prepay                              60
   2896          16370010 Y                     60         No_PP                               60
   2897          16370014 Y                     60         No_PP                               60
   2898          16322630 Y                     60         No_PP                               60
   2899          16369089 Y                     120        No_PP                               60
   2900          16370001 Y                     60         No_PP                               60
   2901          16370004 Y                     60         No_PP                               60
   2902          16322622 Y                     120        No_PP                               60
   2903          16322623 Y                     120        No_PP                               60
   2904          16322624 Y                     60         No_PP                               60
   2905          16386502 N                      0         Prepay                             120
   2906          16559032 Y                     120        Prepay                              60
   2907          16322629 Y                     60         Prepay                              60
   2908          16386503 Y                     120        Prepay                             120
   2909          16559033 Y                     120        Prepay                              60
   2910          16386504 Y                     120        No_PP                              120
   2911          16386505 Y                     120        Prepay                             120
   2912          16559035 N                      0         Prepay                              60
   2913          16386506 Y                     120        No_PP                              120
   2914          16559036 Y                     120        No_PP                               60
   2915          16386507 Y                     120        Prepay                             120
   2916          16369084 Y                     60         No_PP                               60
   2917          16340432 Y                     60         No_PP                               60
   2918          16340433 Y                     60         Prepay                              60
   2919          16340434 Y                     60         No_PP                               60
   2920          16340436 Y                     60         Prepay                              60
   2921          16559021 Y                     60         Prepay                              60
   2922          16322619 Y                     60         No_PP                               60
   2923          16559025 Y                     120        No_PP                               60
   2924          16565092 Y                     60         Prepay                              60
   2925          16565093 Y                     60         No_PP                               60
   2926          16559019 Y                     120        No_PP                               60
   2927          16565094 Y                     120        Prepay                              60
   2928          16565095 Y                     60         No_PP                               60
   2929          16369075 Y                     60         No_PP                               60
   2930          16369238 Y                     60         No_PP                               60
   2931          16565098 N                      0         Prepay                              60
   2932          16565099 Y                     120        No_PP                               60
   2933          16340430 Y                     120        Prepay                              60
   2934          16340431 Y                     60         No_PP                               60
   2935          16322612 Y                     60         No_PP                               60
   2936          16559006 Y                     60         Prepay                              60
   2937          16369224 Y                     60         No_PP                               60
   2938          16565086 Y                     60         Prepay                              60
   2939          16565088 Y                     60         No_PP                               60
   2940          16565089 Y                     60         No_PP                               60
   2941          16340421 Y                     60         Prepay                              60
   2942          16340423 Y                     60         No_PP                               60
   2943          16340424 Y                     60         No_PP                               60
   2944          16340426 Y                     60         No_PP                               60
   2945          16559010 Y                     120        No_PP                               60
   2946          16340427 Y                     60         No_PP                               60
   2947          16559012 Y                     120        Prepay                              60
   2948          16369230 N                      0         Prepay                              60
   2949          16559014 Y                     60         Prepay                              60
   2950          16565090 Y                     60         No_PP                               60
   2951          16331699 Y                     120        No_PP                              120
   2952          16331705 N                      0         Prepay                              60
   2953          16331755 Y                     120        Prepay                              60
   2954          16331864 Y                     120        No_PP                               60
   2955          16331880 Y                     60         No_PP                               60
   2956          16331906 Y                     60         Prepay                              60
   2957          16331926 Y                     60         Prepay                              60
   2958          16331967 Y                     120        No_PP                               60
   2959          16331987 Y                     120        No_PP                               60
   2960          16331994 Y                     120        Prepay                              60
   2961          16332041 Y                     120        No_PP                               60
   2962          16332044 Y                     36         Prepay                              36
   2963          16332066 Y                     120        Prepay                              60
   2964          16332079 N                      0         No_PP                              120
   2965          16332081 N                      0         No_PP                              120
   2966          16331685 Y                     120        No_PP                               60
   2967          16331418 Y                     120        No_PP                               36
   2968          16331432 N                      0         No_PP                              120
   2969          16331463 Y                     120        No_PP                               60
   2970          16331475 Y                     120        Prepay                              60
   2971          16331479 N                      0         No_PP                               60
   2972          16331495 Y                     120        Prepay                              60
   2973          16331539 Y                     120        Prepay                              60
   2974          16331568 Y                     60         No_PP                               60
   2975          16331583 Y                     60         No_PP                               60
   2976          16331593 Y                     120        No_PP                               36
   2977          16331614 Y                     120        No_PP                               60
   2978          16331649 Y                     120        No_PP                               60
   2979          16366295 Y                     120        Prepay                              60
   2980          16366323 Y                     120        No_PP                               60
   2981          16366326 Y                     120        Prepay                              60
   2982          16366331 Y                     120        Prepay                              60
   2983          16366334 Y                     120        No_PP                               60
   2984          16366363 Y                     120        No_PP                               60
   2985          16366378 Y                     120        Prepay                              60
   2986          16331366 Y                     120        No_PP                               60
   2987          16365990 Y                     60         Prepay                              60
   2988          16366117 Y                     60         Prepay                              60
   2989          16366140 Y                     60         Prepay                              60
   2990          16366195 Y                     60         Prepay                              60
   2991          16365671 Y                     120        No_PP                               36
   2992          16365716 Y                     120        No_PP                               60
   2993          16365729 Y                     120        Prepay                              60
   2994          16365743 Y                     120        Prepay                              60
   2995          16365796 Y                     120        No_PP                               60
   2996          16365800 Y                     120        Prepay                              60
   2997          16365815 Y                     120        No_PP                               36
   2998          16365940 Y                     60         Prepay                              60
   2999          16339852 Y                     120        No_PP                               60
   3000          16393669 Y                     60         Prepay                              60
   3001          16393676 Y                     60         No_PP                               60
   3002          16393683 Y                     60         No_PP                               60
   3003          16393686 Y                     60         No_PP                               60
   3004          16393695 Y                     60         No_PP                               60
   3005          16393696 Y                     60         Prepay                              60
   3006          16393699 Y                     60         No_PP                               60
   3007          16393702 Y                     60         No_PP                               60
   3008          16388924 Y                     60         Prepay                              60
   3009          16388931 Y                     60         No_PP                               60
   3010          16388936 Y                     60         No_PP                               60
   3011          16388942 Y                     60         No_PP                               60
   3012          16388943 Y                     60         No_PP                               60
   3013          16388950 Y                     60         No_PP                               60
   3014          16388956 Y                     60         No_PP                               60
   3015          16388958 Y                     60         No_PP                               60
   3016          16388961 Y                     60         No_PP                               60
   3017          16388962 Y                     60         No_PP                               60
   3018          16388965 Y                     60         Prepay                              60
   3019          16388967 Y                     60         No_PP                               60
   3020          16388971 Y                     60         No_PP                               60
   3021          16388976 Y                     60         No_PP                               60
   3022          16388979 Y                     60         No_PP                               60
   3023          16388983 Y                     60         No_PP                               60
   3024          16388987 Y                     60         No_PP                               60
   3025          16388996 Y                     60         No_PP                               60
   3026          16388997 Y                     60         No_PP                               60
   3027          16389003 Y                     60         No_PP                               60
   3028          16389012 Y                     60         No_PP                               60
   3029          16389019 Y                     60         Prepay                              60
   3030          16389273 Y                     60         Prepay                              60
   3031          16389283 Y                     60         No_PP                               60
   3032          16389288 Y                     60         No_PP                               60
   3033          16389382 Y                     60         No_PP                               60
   3034          16389390 Y                     60         No_PP                               60
   3035          16389395 Y                     60         No_PP                               60
   3036          16389407 Y                     60         No_PP                               60
   3037          16389484 Y                     60         No_PP                               60
   3038          16393664 Y                     60         No_PP                               60
   3039          16360893 Y                     60         No_PP                               60
   3040          16360898 Y                     60         No_PP                               60
   3041          16360904 Y                     60         No_PP                               60
   3042          16360939 Y                     60         Prepay                              60
   3043          16360943 Y                     60         No_PP                               60
   3044          16360949 Y                     60         No_PP                               60
   3045          16360952 Y                     60         No_PP                               60
   3046          16360956 Y                     60         No_PP                               60
   3047          16360963 Y                     60         No_PP                               60
   3048          16360968 Y                     60         No_PP                               60
   3049          16360982 Y                     60         No_PP                               60
   3050          16361173 Y                     60         No_PP                               60
   3051          16361177 Y                     60         No_PP                               60
   3052          16361187 Y                     60         No_PP                               60
   3053          16361192 Y                     60         No_PP                               60
   3054          16374840 Y                     60         No_PP                               60
   3055          16384370 Y                     60         No_PP                               60
   3056          16388897 Y                     60         Prepay                              60
   3057          16388904 Y                     60         No_PP                               60
   3058          16388907 Y                     60         No_PP                               60
   3059          16388911 Y                     60         No_PP                               60
   3060          16388915 Y                     60         No_PP                               60
   3061          16388921 Y                     60         No_PP                               60
   3062          16331785 Y                     60         No_PP                               60
   3063          16331787 Y                     60         Prepay                              60
   3064          16331789 Y                     60         No_PP                               60
   3065          16331803 Y                     60         No_PP                               60
   3066          16331810 Y                     60         No_PP                               60
   3067          16331816 Y                     60         No_PP                               60
   3068          16331820 Y                     60         No_PP                               60
   3069          16331828 Y                     60         No_PP                               60
   3070          16331831 Y                     60         No_PP                               60
   3071          16331841 Y                     60         No_PP                               60
   3072          16331845 Y                     60         No_PP                               60
   3073          16331846 Y                     60         Prepay                              60
   3074          16331857 Y                     60         No_PP                               60
   3075          16331858 Y                     60         No_PP                               60
   3076          16331892 Y                     60         Prepay                              60
   3077          16331898 Y                     60         No_PP                               60
   3078          16331907 Y                     60         No_PP                               60
   3079          16331909 Y                     60         No_PP                               60
   3080          16331916 Y                     60         No_PP                               60
   3081          16331955 Y                     60         No_PP                               60
   3082          16331969 Y                     60         No_PP                               60
   3083          16332005 Y                     60         No_PP                               60
   3084          16332009 Y                     60         No_PP                               60
   3085          16332010 Y                     60         No_PP                               60
   3086          16332012 Y                     60         No_PP                               60
   3087          16332019 Y                     60         Prepay                              60
   3088          16332021 Y                     60         No_PP                               60
   3089          16332038 Y                     60         No_PP                               60
   3090          16332040 Y                     60         No_PP                               60
   3091          16339366 Y                     36         No_PP                               36
   3092          16339567 Y                     120        No_PP                              120
   3093          16339589 Y                     120        Prepay                             120
   3094          16339631 Y                     120        Prepay                             120
   3095          16360889 Y                     60         Prepay                              60
   3096          16303591 Y                     60         No_PP                               60
   3097          16303592 Y                     60         Prepay                              60
   3098          16303596 Y                     60         No_PP                               60
   3099          16303612 Y                     60         Prepay                              60
   3100          16304159 Y                     60         No_PP                               60
   3101          16304160 Y                     60         No_PP                               60
   3102          16304243 Y                     60         Prepay                              60
   3103          16304265 Y                     60         No_PP                               60
   3104          16304272 Y                     60         No_PP                               60
   3105          16304275 Y                     60         Prepay                              60
   3106          16304294 Y                     60         Prepay                              60
   3107          16304301 Y                     60         No_PP                               60
   3108          16304313 Y                     60         No_PP                               60
   3109          16304343 Y                     60         Prepay                              60
   3110          16331733 Y                     60         No_PP                               60
   3111          16331763 Y                     60         No_PP                               60
   3112          16233564 Y                     60         No_PP                               60
   3113          16233577 Y                     60         No_PP                               60
   3114          16233579 Y                     60         Prepay                              60
   3115          16233591 Y                     60         No_PP                               60
   3116          16233610 Y                     60         Prepay                              60
   3117          16235272 Y                     60         Prepay                              60
   3118          16239932 Y                     60         No_PP                               60
   3119          16239936 Y                     60         No_PP                               60
   3120          16239937 Y                     60         No_PP                               60
   3121          16239956 Y                     60         No_PP                               60
   3122          16239959 Y                     60         No_PP                               60
   3123          16239966 Y                     60         Prepay                              60
   3124          16293656 Y                     60         No_PP                               60
   3125          16293666 Y                     60         No_PP                               60
   3126          16393720 Y                     60         No_PP                               60
   3127          16393721 Y                     60         Prepay                              60
   3128          16393722 Y                     60         No_PP                               60
   3129          16393723 Y                     60         No_PP                               60
   3130          16393724 Y                     60         No_PP                               60
   3131          16393725 Y                     60         No_PP                               60
   3132          16393728 Y                     60         No_PP                               60
   3133          16393730 Y                     60         No_PP                               60
   3134          16230361 Y                     60         No_PP                               60
   3135          16230371 Y                     60         No_PP                               60
   3136          16233539 Y                     60         No_PP                               60
   3137          16185472 Y                     60         No_PP                               60
   3138          16186657 Y                     60         No_PP                               60
   3139          16188528 Y                     60         Prepay                              60
   3140          16393706 Y                     60         No_PP                               60
   3141          16393716 Y                     60         No_PP                               60
   3142          16393718 Y                     60         No_PP                               60
   3143          16393719 Y                     60         No_PP                               60
   3144          16293668 Y                     60         No_PP                               60
   3145          16293709 Y                     60         No_PP                               60
   3146          16293712 Y                     60         No_PP                               60
   3147          16293749 Y                     60         No_PP                               60
   3148          16339814 Y                     120        No_PP                               60
   3149          16339750 Y                     120        Prepay                              60
   3150          16339763 N                      0         No_PP                               60
   3151          16342156 Y                     120        No_PP                               60
   3152          16342160 Y                     120        Prepay                              60
   3153          16342193 Y                     120        No_PP                               60
   3154          16342224 Y                     120        Prepay                              60
   3155          16358120 Y                     120        Prepay                              60
   3156          16358122 Y                     120        Prepay                              60
   3157          16358138 Y                     120        Prepay                              60
   3158          16358151 Y                     120        Prepay                              60
   3159          16358182 N                      0         No_PP                               60
   3160          16358344 N                      0         Prepay                              60
   3161          16358352 Y                     120        No_PP                               60
   3162          16358362 Y                     120        No_PP                               60
   3163          16358366 Y                     120        No_PP                               60
   3164          16358367 N                      0         Prepay                              60
   3165          16358374 Y                     120        No_PP                               60
   3166          16358393 Y                     120        Prepay                              60
   3167          16358398 Y                     120        No_PP                               60
   3168          16358400 Y                     120        Prepay                              60
   3169          16358403 Y                     120        Prepay                              60
   3170          16358449 Y                     120        Prepay                              60
   3171          16358453 Y                     120        Prepay                              60
   3172          16359062 Y                     120        No_PP                               60
   3173          16359091 Y                     120        No_PP                               60
   3174          16359093 Y                     120        No_PP                               60
   3175          16359096 Y                     120        No_PP                               60
   3176          15059743 N                      0         No_PP                               60
   3177          16339743 Y                     120        No_PP                              120
   3178          16339706 Y                     60         Prepay                              60
   3179          16339662 N                      0         No_PP                               60
   3180          16233567 N                      0         No_PP                               60
   3181          16233568 N                      0         No_PP                               60
   3182          16244457 Y                     60         No_PP                               60
   3183          16244458 Y                     60         No_PP                               60
   3184          16244459 N                      0         No_PP                               60
   3185          16244462 N                      0         No_PP                               60
   3186          16244464 N                      0         No_PP                               60
   3187          16244465 N                      0         No_PP                               60
   3188          16244466 N                      0         No_PP                               60
   3189          16360838 Y                     120        Prepay                              36
   3190          16360842 Y                     120        No_PP                               60
   3191          16244467 Y                     60         No_PP                               60
   3192          16244477 N                      0         No_PP                               60
   3193          16244478 N                      0         No_PP                               60
   3194          16244479 Y                     60         No_PP                               60
   3195          16244482 N                      0         No_PP                               60
   3196          16365343 N                      0         No_PP                               60
   3197          16339651 Y                     120        No_PP                               60
   3198          16329853 Y                     60         Prepay                              60
   3199          16329963 Y                     120        Prepay                              60
   3200          16329964 N                      0         No_PP                               60
   3201          16329972 Y                     120        No_PP                               60
   3202          16330015 Y                     120        Prepay                              60
   3203          16330037 Y                     120        No_PP                               60
   3204          16330043 Y                     120        Prepay                              60
   3205          16330049 N                      0         Prepay                              60
   3206          16330052 Y                     120        Prepay                              60
   3207          16330058 Y                     120        Prepay                              60
   3208          16330075 Y                     120        No_PP                               60
   3209          16330101 Y                     120        Prepay                              60
   3210          16330107 Y                     120        Prepay                             120
   3211          16330131 Y                     120        Prepay                              60
   3212          16330132 Y                     60         No_PP                               60
   3213          16330152 Y                     60         Prepay                              60
   3214          16330153 Y                     120        Prepay                              60
   3215          16330156 Y                     120        Prepay                              60
   3216          16330162 Y                     120        Prepay                              60
   3217          16330175 Y                     120        Prepay                              60
   3218          16330178 Y                     60         Prepay                              60
   3219          16330206 Y                     120        Prepay                              60
   3220          16330252 Y                     60         Prepay                              60
   3221          16330304 Y                     120        No_PP                               60
   3222          16330322 Y                     120        Prepay                              60
   3223          16331335 Y                     120        No_PP                               60
   3224          16331349 N                      0         No_PP                               60
   3225          16329804 Y                     60         Prepay                              60
   3226          16329809 Y                     60         Prepay                              60
   3227          16329815 Y                     60         Prepay                              60
   3228          16329826 Y                     60         Prepay                              60
   3229          16329835 N                      0         No_PP                               60
   3230          16359642 N                      0         Prepay                              24
   3231          16359711 N                      0         Prepay                              60
   3232          16357892 N                      0         No_PP                               60
   3233          15500963 Y                     120        No_PP                               60
   3234          16349167 Y                     120        No_PP                               60
   3235          16349170 Y                     120        No_PP                               60
   3236          16107162 Y                     120        Prepay                              60
   3237          16329765 Y                     60         No_PP                               36
   3238          16163522 Y                     120        Prepay                              60
   3239          16329746 Y                     120        No_PP                               60
   3240          16329714 Y                     120        Prepay                              60
   3241          16329744 Y                     120        No_PP                               60
   3242          16329666 Y                     120        Prepay                              60
   3243          16329703 Y                     120        Prepay                              60
   3244          16340397 Y                     60         No_PP                               60
   3245          16386454 Y                     108        No_PP                              120
   3246          16386458 Y                     120        Prepay                             120
   3247          16370125 Y                     60         Prepay                              60
   3248          16370126 Y                     60         Prepay                              60
   3249          16370129 Y                     60         No_PP                               60
   3250          16326931 Y                     60         No_PP                               60
   3251          16326915 Y                     120        Prepay                              60
   3252          16326918 Y                     120        Prepay                              60
   3253          16326847 Y                     60         Prepay                              60
   3254          16326872 N                      0         Prepay                              60
   3255          16326773 Y                     120        No_PP                               60
   3256          16326290 N                      0         No_PP                               36
   3257          16326306 N                      0         Prepay                              60
   3258          16326318 N                      0         No_PP                               36
   3259          16326387 Y                     120        No_PP                               60
   3260          16326510 Y                     120        Prepay                              60
   3261          16301280 Y                     120        No_PP                               60
   3262          16301292 N                      0         Prepay                             120
   3263          16301326 Y                     120        Prepay                              60
   3264          16301394 Y                     60         Prepay                              60
   3265          16339529 Y                     120        Prepay                              60
   3266          16339581 Y                     60         Prepay                              60
   3267          16339596 Y                     120        Prepay                              60
   3268          16339602 Y                     120        No_PP                               60
   3269          16339612 Y                     120        No_PP                               60
   3270          16339624 Y                     36         No_PP                               36
   3271          16301193 N                      0         No_PP                               60
   3272          16301231 Y                     120        Prepay                              60
   3273          16340396 Y                     60         No_PP                               60
   3274          14900605 N                      0         No_PP                               60
   3275          14908744 Y                     60         No_PP                               60
   3276          15328185 Y                     120        No_PP                               60
   3277          16061702 Y                     120        No_PP                               60
   3278          16058202 Y                     120        No_PP                               60
   3279          15388357 Y                     120        No_PP                               60
   3280          16347225 N                      0         Prepay                              60
   3281          16347254 Y                     120        No_PP                               60
   3282          16347183 N                      0         Prepay                              60
   3283          16342646 N                      0         Prepay                              60
   3284          16342784 Y                     120        No_PP                               60
   3285          16342796 Y                     120        Prepay                              60
   3286          16343580 Y                     120        Prepay                              60
   3287          16343611 Y                     120        No_PP                               60
   3288          16343621 Y                     120        Prepay                              60
   3289          16343482 N                      0         No_PP                               60
   3290          16343639 Y                     120        Prepay                              60
   3291          16343668 N                      0         No_PP                               60
   3292          16343689 Y                     120        Prepay                              60
   3293          16343697 Y                     120        Prepay                              60
   3294          16345624 Y                     120        Prepay                             120
   3295          16370684 Y                     120        No_PP                              120
   3296          16370687 Y                     120        Prepay                             120
   3297          16406998 Y                     120        Prepay                              60
   3298          16407002 Y                     120        Prepay                              60
   3299          16406938 Y                     120        No_PP                               60
   3300          16407016 Y                     60         Prepay                              60
   3301          16407045 Y                     120        Prepay                              60
   3302          16407048 Y                     120        Prepay                              60
   3303          16406901 Y                     120        No_PP                               60
   3304          16406903 Y                     120        Prepay                              60
   3305          16406917 Y                     120        No_PP                               60
   3306          16406922 Y                     120        No_PP                               60
   3307          16406859 Y                     60         Prepay                              60
   3308          16406870 Y                     120        Prepay                              60
   3309          16406880 Y                     60         Prepay                              60
   3310          16406834 Y                     120        No_PP                               36
   3311          16405630 Y                     60         Prepay                              60
   3312          16405637 Y                     60         No_PP                               60
   3313          16405811 Y                     120        No_PP                               60
   3314          16405941 Y                     60         Prepay                              60
   3315          16405970 Y                     120        Prepay                              60
   3316          16405723 Y                     120        No_PP                               60
   3317          16405729 Y                     120        No_PP                               60
   3318          16405570 Y                     120        Prepay                              60
   3319          16405574 Y                     120        No_PP                               60
   3320          16405595 Y                     120        No_PP                              120
   3321          16405518 Y                     120        No_PP                               36
   3322          16405470 Y                     120        Prepay                              60
   3323          16405406 Y                     120        No_PP                               60
   3324          16405417 Y                     120        No_PP                               60
   3325          16405421 Y                     120        No_PP                               60
   3326          16405427 Y                     120        Prepay                              60
   3327          16405429 Y                     120        Prepay                              60
   3328          16405431 Y                     120        Prepay                              60
   3329          16405435 Y                     120        Prepay                              60
   3330          16405450 Y                     120        No_PP                               60
   3331          16405359 Y                     60         No_PP                               60
   3332          16404439 Y                     120        No_PP                               60
   3333          16405335 N                      0         No_PP                               60
   3334          16404441 Y                     120        Prepay                              60
   3335          16404449 Y                     120        No_PP                               60
   3336          16404462 Y                     120        No_PP                               60
   3337          16404531 N                      0         No_PP                               60
   3338          16369878 Y                     60         No_PP                               60
   3339          16369879 Y                     120        Prepay                              60
   3340          16370630 Y                     120        Prepay                             120
   3341          16370632 N                      0         Prepay                             120
   3342          16399602 N                      0         No_PP                              120
   3343          16399605 Y                     120        No_PP                              120
   3344          16399606 Y                     120        No_PP                              120
   3345          16369885 N                      0         No_PP                               60
   3346          16369886 Y                     60         No_PP                               60
   3347          16369888 Y                     60         Prepay                              60
   3348          16399610 Y                     120        No_PP                              120
   3349          16399613 N                      0         Prepay                             120
   3350          16369891 Y                     60         No_PP                               60
   3351          16399618 N                      0         Prepay                             120
   3352          16399623 N                      0         Prepay                             120
   3353          16399626 Y                     120        Prepay                             120
   3354          16399627 Y                     120        Prepay                             120
   3355          16399628 Y                     120        No_PP                              120
   3356          16322686 Y                     60         No_PP                               60
   3357          16322689 Y                     60         No_PP                               60
   3358          16369475 Y                     60         No_PP                               60
   3359          16369478 Y                     60         No_PP                               60
   3360          16370239 Y                     120        No_PP                               60
   3361          16322698 Y                     120        Prepay                              60
   3362          16369480 Y                     120        Prepay                              60
   3363          16322699 N                      0         No_PP                               60
   3364          16369809 N                      0         Prepay                              60
   3365          16369942 Y                     60         Prepay                              60
   3366          16369943 Y                     60         No_PP                               60
   3367          16371441 Y                     120        Prepay                             120
   3368          16371442 Y                     120        Prepay                             120
   3369          16371457 Y                     120        No_PP                              120
   3370          15387593 Y                     60         Prepay                              60
   3371          16300959 Y                     60         No_PP                               60
   3372          16300988 Y                     60         Prepay                              60
   3373          16300853 Y                     60         Prepay                              60
   3374          16371070 N                      0         No_PP                              120
   3375          16371071 Y                     120        No_PP                              120
   3376          16370182 Y                     60         Prepay                              60
   3377          16371235 Y                     120        No_PP                              120
   3378          16370185 Y                     60         No_PP                               60
   3379          16322679 Y                     60         No_PP                               60
   3380          16370220 Y                     60         Prepay                              60
   3381          16370228 Y                     60         No_PP                               60
   3382          16322682 Y                     60         Prepay                              60
   3383          16370229 Y                     60         No_PP                               60
   3384          16322660 Y                     120        No_PP                               60
   3385          16322662 Y                     60         Prepay                              60
   3386          16322665 Y                     60         Prepay                              60
   3387          16322666 Y                     60         No_PP                               60
   3388          16322668 Y                     60         Prepay                              60
   3389          16370212 Y                     120        No_PP                               60
   3390          16370218 Y                     60         Prepay                              60
   3391          16322650 Y                     60         Prepay                              60
   3392          16322651 Y                     60         Prepay                              60
   3393          16322652 Y                     60         No_PP                               60
   3394          16322653 Y                     120        No_PP                               60
   3395          16322656 Y                     60         Prepay                              60
   3396          16322658 Y                     60         Prepay                              60
   3397          16322659 Y                     60         Prepay                              60
   3398          16386519 Y                     120        No_PP                              120
   3399          16322642 Y                     120        No_PP                               60
   3400          16322647 Y                     60         Prepay                              60
   3401          16369435 Y                     60         Prepay                              60
   3402          16369086 Y                     60         No_PP                               60
   3403          16322620 Y                     60         No_PP                               60
   3404          16322621 Y                     60         No_PP                               60
   3405          16322625 Y                     120        No_PP                               60
   3406          16322626 Y                     60         Prepay                              60
   3407          16322627 Y                     60         Prepay                              60
   3408          16386501 Y                     120        No_PP                              120
   3409          16322628 Y                     60         Prepay                              60
   3410          16322634 Y                     60         Prepay                              60
   3411          16322636 N                      0         Prepay                              60
   3412          16386510 Y                     120        No_PP                              120
   3413          16322637 Y                     60         No_PP                               60
   3414          16322638 Y                     120        Prepay                              60
   3415          16386515 Y                     120        No_PP                              120
   3416          16340410 Y                     60         Prepay                              60
   3417          16340415 Y                     60         No_PP                               60
   3418          16340416 Y                     60         No_PP                               60
   3419          16340418 Y                     60         Prepay                              60
   3420          16369063 Y                     60         No_PP                               60
   3421          16340425 Y                     60         Prepay                              60
   3422          16322608 Y                     60         No_PP                               60
   3423          16340428 Y                     60         Prepay                              60
   3424          16322609 Y                     60         No_PP                               60
   3425          16322610 N                      0         No_PP                               60
   3426          16322611 Y                     60         Prepay                              60
   3427          16322613 Y                     120        No_PP                               60
   3428          16322614 Y                     60         No_PP                               60
   3429          16340435 Y                     60         Prepay                              60
   3430          16322615 Y                     60         No_PP                               60
   3431          16322617 Y                     60         No_PP                               60
   3432          16322618 Y                     60         No_PP                               60
   3433          16369405 Y                     60         No_PP                               60
   3434          16369407 Y                     60         No_PP                               60
   3435          16369048 Y                     60         No_PP                               60
   3436          16369869 Y                     60         Prepay                              60
   3437          16316515 Y                     120        No_PP                               60
   3438          16318813 Y                     120        Prepay                              36
   3439          16331233 N                      0         Prepay                              60
   3440          16331285 N                      0         Prepay                              60
   3441          16331312 Y                     120        Prepay                              60
   3442          16323706 Y                     120        No_PP                               36
   3443          16335936 Y                     120        Prepay                              60
   3444          16327099 Y                     120        No_PP                               60
   3445          16340045 Y                     120        Prepay                              60
   3446          16339959 Y                     120        No_PP                               60
   3447          16342630 Y                     120        Prepay                              60
   3448          16331189 N                      0         Prepay                              60
   3449          16347123 Y                     60         No_PP                               60
   3450          16347124 Y                     60         No_PP                               60
   3451          16347125 Y                     60         No_PP                               60
   3452          16347126 N                      0         No_PP                               60
   3453          16347128 Y                     60         No_PP                               60
   3454          16347129 Y                     60         No_PP                               60
   3455          16347130 N                      0         No_PP                               60
   3456          16347133 Y                     60         No_PP                               60
   3457          16347134 Y                     60         No_PP                               60
   3458          16305711 N                      0         No_PP                               60
   3459          16302862 Y                     120        No_PP                                6
   3460          16302863 Y                     120        No_PP                                6
   3461          16316362 Y                     120        Prepay                              60
   3462          16347113 Y                     60         No_PP                               60
   3463          16347114 Y                     60         No_PP                               60
   3464          16347115 Y                     60         No_PP                               60
   3465          16347116 Y                     60         No_PP                               60
   3466          16347117 N                      0         No_PP                               60
   3467          16347118 N                      0         No_PP                               60
   3468          16347119 Y                     60         No_PP                               60
   3469          16347120 Y                     60         No_PP                               60
   3470          16347121 N                      0         No_PP                               60
   3471          16347122 Y                     60         No_PP                               60
   3472          16347107 N                      0         No_PP                               60
   3473          16347108 Y                     60         No_PP                               60
   3474          16347109 Y                     60         No_PP                               60
   3475          16347110 Y                     60         No_PP                               60
   3476          16347112 N                      0         No_PP                               60
   3477          16347095 Y                     60         No_PP                               60
   3478          16347096 N                      0         No_PP                               60
   3479          16347098 Y                     60         No_PP                               60
   3480          16347099 Y                     60         No_PP                               60
   3481          16347100 N                      0         No_PP                               60
   3482          16347101 Y                     60         No_PP                               60
   3483          16347102 N                      0         No_PP                               60
   3484          16347103 Y                     60         No_PP                               60
   3485          16347104 Y                     60         No_PP                               60
   3486          16347106 Y                     60         No_PP                               60
   3487          16303380 Y                     120        No_PP                               60
   3488          16193258 Y                     120        Prepay                              60
   3489          16293039 N                      0         No_PP                               60
   3490          16294932 N                      0         No_PP                               60
   3491          16297754 Y                     120        Prepay                              60
   3492          16297763 N                      0         Prepay                              60
   3493          16297794 Y                     120        Prepay                              60
   3494          16295052 Y                     120        No_PP                               60
   3495          16302139 N                      0         Prepay                              60
   3496          16247683 Y                     120        No_PP                               60
   3497          16247713 N                      0         No_PP                               60
   3498          16290464 Y                     120        No_PP                              120
   3499          16239674 Y                     120        No_PP                               60
   3500          16239689 Y                     120        No_PP                               60
   3501          16243509 N                      0         No_PP                               60
   3502          16243551 Y                     120        Prepay                              60
   3503          16243564 Y                     120        Prepay                              60
   3504          16192552 Y                     120        Prepay                              60
   3505          16192569 Y                     120        No_PP                               60
   3506          16246080 Y                     120        Prepay                              60
   3507          16246092 Y                     120        Prepay                              60
   3508          16246155 N                      0         Prepay                              60
   3509          16246157 Y                     120        Prepay                              60
   3510          16234769 Y                     120        Prepay                              60
   3511          16068217 N                      0         No_PP                               60
   3512          16234773 Y                     120        Prepay                              60
   3513          16292048 Y                     120        No_PP                               24
   3514          16292049 Y                     120        Prepay                              12
   3515          16292050 Y                     120        No_PP                               12
   3516          16292051 Y                     120        No_PP                               12
   3517          16292052 Y                     120        No_PP                               24
   3518          16292053 Y                     120        No_PP                               36
   3519          16292054 Y                     120        Prepay                              24
   3520          16292056 N                      0         No_PP                               36
   3521          16292057 Y                     120        No_PP                               12
   3522          16292059 Y                     120        No_PP                               12
   3523          16292060 Y                     120        No_PP                               12
   3524          16292062 Y                     120        No_PP                               36
   3525          16292063 Y                     120        No_PP                               12
   3526          16292065 Y                     120        No_PP                               24
   3527          16292067 Y                     120        No_PP                               12
   3528          16292068 Y                     120        No_PP                               12
   3529          16292069 Y                     120        No_PP                               12
   3530          16292073 Y                     120        No_PP                               12
   3531          16292074 N                      0         No_PP                               24
   3532          16292075 Y                     120        No_PP                               12
   3533          16292076 Y                     120        No_PP                               36
   3534          16292077 Y                     120        No_PP                               36
   3535          16292079 N                      0         No_PP                               24
   3536          16292080 Y                     120        No_PP                               24
   3537          16292081 Y                     120        No_PP                               12
   3538          16292083 Y                     120        No_PP                               12
   3539          16292085 Y                     120        No_PP                               12
   3540          16292086 Y                     120        No_PP                               12
   3541          16292087 Y                     120        No_PP                               12
   3542          16292088 Y                     120        No_PP                               12
   3543          16292089 Y                     120        No_PP                                1
   3544          16292091 Y                     120        No_PP                               12
   3545          16292092 Y                     120        No_PP                               36
   3546          16292093 Y                     120        No_PP                               36
   3547          16292094 Y                     120        No_PP                               12
   3548          16292095 N                      0         No_PP                               24
   3549          16292096 Y                     120        No_PP                               12
   3550          16292097 Y                     120        No_PP                               36
   3551          16292098 Y                     120        No_PP                               12
   3552          16292100 Y                     120        No_PP                               12
   3553          16292101 N                      0         No_PP                               12
   3554          16292102 Y                     120        No_PP                               36
   3555          16292103 N                      0         Prepay                              24
   3556          16292104 Y                     120        No_PP                               12
   3557          16292105 Y                     120        No_PP                               36
   3558          16292106 Y                     120        No_PP                               12
   3559          16292107 Y                     120        No_PP                               12
   3560          16292108 Y                     120        No_PP                               36
   3561          16292110 Y                     120        No_PP                               12
   3562          16292111 N                      0         No_PP                               36
   3563          16292113 Y                     120        No_PP                               12
   3564          16292114 Y                     120        No_PP                                1
   3565          16292115 Y                     120        No_PP                               12
   3566          16292116 Y                     120        No_PP                               36
   3567          16292118 Y                     120        No_PP                               24
   3568          16292119 N                      0         No_PP                               24
   3569          16292120 Y                     120        No_PP                               12
   3570          16292121 Y                     120        No_PP                               36
   3571          16292122 Y                     120        No_PP                               12
   3572          16292123 Y                     120        No_PP                               12
   3573          16292124 Y                     120        Prepay                              12
   3574          16292125 Y                     120        No_PP                               24
   3575          16292127 Y                     120        No_PP                               12
   3576          16292128 Y                     120        No_PP                               36
   3577          16292129 Y                     120        No_PP                               12
   3578          16292130 Y                     120        No_PP                               12
   3579          16292131 Y                     120        No_PP                               36
   3580          16292132 Y                     120        No_PP                               24
   3581          16292133 Y                     120        No_PP                               12
   3582          16292134 Y                     120        No_PP                               36
   3583          16292135 N                      0         No_PP                               12
   3584          16292136 Y                     120        No_PP                               36
   3585          16292137 Y                     120        No_PP                               12
   3586          16292139 Y                     120        No_PP                               12
   3587          16292140 Y                     120        No_PP                               36
   3588          16292141 Y                     120        No_PP                               36
   3589          16292142 N                      0         No_PP                                1
   3590          16292143 Y                     120        No_PP                               12
   3591          16292144 N                      0         No_PP                               36
   3592          16292145 N                      0         No_PP                               36
   3593          16292146 Y                     120        No_PP                               36
   3594          16292147 Y                     120        No_PP                               36
   3595          16292148 Y                     120        No_PP                               12
   3596          16292149 Y                     120        No_PP                                1
   3597          16292150 Y                     120        No_PP                               36
   3598          16292151 Y                     120        No_PP                               36
   3599          16292152 Y                     120        No_PP                               36
   3600          16292153 Y                     120        No_PP                               12
   3601          16292154 Y                     120        No_PP                               36
   3602          16292155 Y                     120        No_PP                               12
   3603          16292156 N                      0         No_PP                               36
   3604          16292157 Y                     120        No_PP                               12
   3605          16292158 N                      0         No_PP                               12
   3606          16292159 Y                     120        No_PP                               36
   3607          16292160 Y                     120        No_PP                               36
   3608          16292026 Y                     120        No_PP                               36
   3609          16292027 Y                     120        No_PP                               12
   3610          16292028 Y                     120        No_PP                               36
   3611          16292029 Y                     120        No_PP                               12
   3612          16292030 Y                     120        No_PP                               36
   3613          16292031 N                      0         No_PP                               12
   3614          16292032 Y                     120        No_PP                               12
   3615          16292033 Y                     120        No_PP                               36
   3616          16292034 Y                     120        No_PP                                1
   3617          16292035 Y                     120        No_PP                               36
   3618          16292037 N                      0         No_PP                               12
   3619          16292038 Y                     120        No_PP                               12
   3620          16292039 Y                     120        No_PP                               12
   3621          16292040 Y                     120        No_PP                               24
   3622          16292041 Y                     120        No_PP                               36
   3623          16292042 Y                     120        No_PP                                1
   3624          16292043 Y                     120        No_PP                               12
   3625          16292045 Y                     120        No_PP                               12
   3626          16292047 Y                     120        No_PP                               36
   3627          16225690 N                      0         Prepay                              60
   3628          16225795 Y                     120        Prepay                              60
   3629          16225836 Y                     120        Prepay                              60
   3630          16227804 Y                     120        Prepay                              60
   3631          16227812 Y                     120        No_PP                               60
   3632          16227902 Y                     120        No_PP                              120
   3633          16227908 Y                     120        Prepay                              60
   3634          16227938 N                      0         No_PP                               60
   3635          16229941 N                      0         Prepay                              60
   3636          16229961 Y                     120        Prepay                              60
   3637          16229980 Y                     120        No_PP                               60
   3638          16230019 Y                     120        Prepay                              60
   3639          16230047 Y                     120        Prepay                              60
   3640          16231395 Y                     120        Prepay                              60
   3641          16231446 Y                     120        Prepay                              60
   3642          16231347 Y                     120        No_PP                               60
   3643          16231550 Y                     120        Prepay                              60
   3644          16233102 Y                     120        No_PP                               60
   3645          16233278 Y                     120        No_PP                               60
   3646          16233284 Y                     120        No_PP                               60
   3647          16300505 Y                     60         No_PP                               60
   3648          16300551 Y                     120        Prepay                              60
   3649          16300587 Y                     60         Prepay                              60
   3650          16300625 Y                     120        Prepay                              60
   3651          16300275 Y                     120        Prepay                              60
   3652          16300324 Y                     120        Prepay                              60
   3653          16300328 Y                     120        No_PP                               60
   3654          16300337 Y                     120        Prepay                              60
   3655          16300339 Y                     120        Prepay                              60
   3656          16300346 Y                     120        Prepay                              60
   3657          16300347 Y                     120        Prepay                              60
   3658          16300435 Y                     120        No_PP                              120
   3659          16300449 Y                     60         No_PP                               60
   3660          16300454 Y                     120        No_PP                              120
   3661          16300395 Y                     120        No_PP                               60
   3662          16300426 Y                     120        No_PP                               60
   3663          16300157 Y                     120        No_PP                               60
   3664          16300162 Y                     120        Prepay                              60
   3665          16300165 Y                     120        No_PP                               60
   3666          16300175 Y                     120        No_PP                               60
   3667          16300184 Y                     120        No_PP                               60
   3668          16300213 Y                     120        No_PP                               60
   3669          16300223 Y                     60         Prepay                              60
   3670          16300245 Y                     120        No_PP                               60
   3671          16296833 Y                     60         Prepay                              60
   3672          16296841 N                      0         Prepay                              60
   3673          16296906 Y                     60         No_PP                               60
   3674          16296910 Y                     120        No_PP                              120
   3675          16296963 Y                     120        No_PP                               60
   3676          16296999 N                      0         No_PP                               60
   3677          16297005 Y                     120        No_PP                               60
   3678          16297010 Y                     120        No_PP                               60
   3679          16297016 Y                     120        Prepay                              60
   3680          16297046 Y                     120        No_PP                               60
   3681          16297054 Y                     120        No_PP                               60
   3682          16297056 Y                     120        No_PP                               60
   3683          16297071 Y                     120        No_PP                               60
   3684          16297079 Y                     120        No_PP                               60
   3685          16297098 Y                     120        Prepay                              60
   3686          16297152 N                      0         No_PP                               60
   3687          16297160 Y                     120        Prepay                              60
   3688          16297186 Y                     120        No_PP                               60
   3689          16296455 Y                     120        No_PP                               60
   3690          16296457 Y                     120        Prepay                              60
   3691          16296561 Y                     120        Prepay                              60
   3692          16296572 Y                     120        Prepay                              60
   3693          16296575 Y                     120        No_PP                               60
   3694          16296583 Y                     120        No_PP                               60
   3695          16296606 Y                     120        No_PP                               60
   3696          16296653 N                      0         Prepay                              60
   3697          16296654 Y                     60         Prepay                              60
   3698          16296670 N                      0         Prepay                              60
   3699          16296678 N                      0         Prepay                              60
   3700          16296691 Y                     60         Prepay                              60
   3701          16296730 Y                     120        No_PP                               60
   3702          16296731 Y                     60         Prepay                              60
   3703          16296735 Y                     60         Prepay                              60
   3704          16296741 Y                     60         Prepay                              60
   3705          16296745 Y                     60         No_PP                               60
   3706          16296766 Y                     60         Prepay                              60
   3707          16296767 Y                     60         Prepay                              60
   3708          16296768 Y                     60         Prepay                              60
   3709          16296807 Y                     60         Prepay                              60
   3710          16296824 Y                     60         Prepay                              60
   3711          16295669 Y                     120        Prepay                              36
   3712          16295805 Y                     120        Prepay                              60
   3713          16295823 Y                     60         No_PP                               60
   3714          16295920 Y                     120        Prepay                              60
   3715          16295922 Y                     120        Prepay                              60
   3716          16295362 Y                     120        No_PP                               60
   3717          16295405 Y                     120        Prepay                              60
   3718          16295420 Y                     120        No_PP                               60
   3719          16295460 Y                     120        Prepay                              60
   3720          16295470 Y                     120        No_PP                               60
   3721          16295472 Y                     60         No_PP                               60
   3722          16295487 Y                     120        Prepay                              60
   3723          16295494 Y                     120        No_PP                               60
   3724          16295554 Y                     120        No_PP                               60
   3725          16295560 Y                     120        No_PP                               60
   3726          16295574 Y                     120        No_PP                               36
   3727          16295617 Y                     120        Prepay                              60
   3728          16295621 Y                     120        Prepay                              36
   3729          16295625 N                      0         Prepay                              60
   3730          16295171 Y                     120        No_PP                               60
   3731          16295175 Y                     120        No_PP                               60
   3732          16295223 Y                     120        Prepay                              60
   3733          16295226 Y                     120        Prepay                              60
   3734          16295282 Y                     60         Prepay                              60
   3735          16295302 Y                     120        No_PP                               60
   3736          16295312 N                      0         Prepay                              60
   3737          16295315 Y                     120        Prepay                              60
   3738          16295323 Y                     120        No_PP                               60
   3739          16295078 Y                     120        No_PP                               60
   3740          16295096 Y                     120        Prepay                              60
   3741          16295143 Y                     120        Prepay                              60
   3742          16295160 Y                     120        Prepay                              60
   3743          16295162 Y                     120        No_PP                               60
   3744          16293951 Y                     120        Prepay                             120
   3745          16293982 Y                     60         No_PP                               60
   3746          16293992 Y                     60         Prepay                              60
   3747          16294046 Y                     120        No_PP                               60
   3748          16293778 Y                     120        No_PP                               60
   3749          16293793 Y                     120        Prepay                              60
   3750          16293803 N                      0         No_PP                               60
   3751          16293808 N                      0         Prepay                              36
   3752          16293820 Y                     120        No_PP                               60
   3753          16293840 N                      0         No_PP                              120
   3754          16293844 Y                     120        Prepay                              60
   3755          16293873 Y                     60         Prepay                              60
   3756          16293903 Y                     120        No_PP                               60
   3757          16293909 Y                     120        No_PP                               60
   3758          16293926 Y                     60         Prepay                              60
   3759          16293522 Y                     120        No_PP                              120
   3760          16293607 Y                     120        No_PP                               60
   3761          16293632 Y                     120        Prepay                              60
   3762          16293638 Y                     120        No_PP                               60
   3763          16293699 Y                     120        No_PP                               60
   3764          16102369 Y                     120        No_PP                               60
   3765          16358933 N                      0         No_PP                               60
   3766          16358939 N                      0         Prepay                              60
   3767          16358947 N                      0         Prepay                             120
   3768          16357995 Y                     120        No_PP                               60
   3769          16358974 Y                     120        No_PP                               60
   3770          16358982 N                      0         Prepay                              60
   3771          16358013 Y                     60         Prepay                              60
   3772          16358063 Y                     120        No_PP                               36
   3773          16358086 Y                     60         Prepay                              60
   3774          16358092 Y                     36         No_PP                               36
   3775          16358094 Y                     60         Prepay                              60
   3776          16558866 Y                     60         No_PP                               60
   3777          16371289 Y                     120        Prepay                             120
   3778          16371297 Y                     120        Prepay                             120
   3779          16369794 Y                     120        No_PP                               60
   3780          16371284 N                      0         No_PP                              120
   3781          16369752 N                      0         Prepay                              60
   3782          16370192 Y                     60         Prepay                              60
   3783          16370521 Y                     120        Prepay                             120
   3784          16371258 Y                     120        Prepay                             120
   3785          16369774 Y                     60         No_PP                               60
   3786          16371260 Y                     120        No_PP                              120
   3787          16370535 Y                     120        No_PP                              120
   3788          16371266 Y                     120        No_PP                              120
   3789          16369783 Y                     60         No_PP                               60
   3790          16371320 Y                     120        No_PP                              120
   3791          16371324 Y                     120        No_PP                              120
   3792          16370275 Y                     120        No_PP                               60
   3793          16368790 Y                     60         No_PP                               60
   3794          16370284 Y                     60         Prepay                              60
   3795          16370612 Y                     120        No_PP                              120
   3796          16371344 Y                     120        Prepay                             120
   3797          16370291 Y                     60         No_PP                               60
   3798          16371347 Y                     120        No_PP                              120
   3799          16340408 Y                     60         Prepay                              60
   3800          16386495 Y                     120        Prepay                             120
   3801          16386496 Y                     120        Prepay                             120
   3802          16370164 N                      0         No_PP                               60
   3803          16369730 Y                     60         No_PP                               60
   3804          16371222 Y                     120        Prepay                             120
   3805          16371223 Y                     120        Prepay                             120
   3806          16370171 Y                     60         No_PP                               60
   3807          16371225 Y                     120        No_PP                              120
   3808          16371226 Y                     120        Prepay                             120
   3809          16369811 Y                     60         No_PP                               60
   3810          16369815 Y                     60         Prepay                              60
   3811          16369816 Y                     60         No_PP                               60
   3812          16370250 Y                     60         No_PP                               60
   3813          16370256 Y                     60         No_PP                               60
   3814          16386482 Y                     120        Prepay                             120
   3815          16386483 Y                     120        Prepay                             120
   3816          16369718 Y                     60         Prepay                              60
   3817          16386485 Y                     120        Prepay                             120
   3818          16369719 N                      0         No_PP                               60
   3819          16386489 Y                     120        Prepay                             120
   3820          16369399 Y                     60         No_PP                               60
   3821          16370154 Y                     60         No_PP                               60
   3822          16370155 N                      0         No_PP                               60
   3823          16371208 Y                     120        Prepay                             120
   3824          16386490 N                      0         No_PP                              120
   3825          16369725 Y                     60         Prepay                              60
   3826          16386492 Y                     120        Prepay                             120
   3827          16386493 Y                     120        No_PP                              120
   3828          16386494 Y                     120        No_PP                              120
   3829          16370145 Y                     60         No_PP                               60
   3830          16370872 Y                     120        No_PP                              120
   3831          16370874 Y                     120        No_PP                              120
   3832          16370875 Y                     120        No_PP                              120
   3833          16370853 Y                     120        No_PP                              120
   3834          16371504 Y                     120        Prepay                             120
   3835          16371512 Y                     120        Prepay                             120
   3836          16371191 Y                     120        Prepay                             120
   3837          16370178 Y                     60         No_PP                               60
   3838          16370179 Y                     60         No_PP                               60
   3839          16369741 Y                     60         No_PP                               60
   3840          16369905 Y                     60         Prepay                              60
   3841          16358903 Y                     60         No_PP                               60
   3842          16371179 Y                     120        Prepay                             120
   3843          16369694 Y                     60         No_PP                               60
   3844          16559198 Y                     120        Prepay                              60
   3845          16559199 Y                     120        Prepay                              60
   3846          16369579 N                      0         No_PP                               60
   3847          16371221 Y                     120        Prepay                             120
   3848          16370175 Y                     60         No_PP                               60
   3849          16370176 Y                     60         Prepay                              60
   3850          16290989 Y                     120        No_PP                               60
   3851          16291047 Y                     120        No_PP                               60
   3852          16291091 Y                     60         Prepay                              60
   3853          16291134 N                      0         No_PP                               60
   3854          16291157 Y                     120        No_PP                               60
   3855          16291191 Y                     120        Prepay                              60
   3856          16291200 Y                     120        Prepay                              60
   3857          16291208 Y                     120        No_PP                               60
   3858          16291272 N                      0         Prepay                              60
   3859          16358812 Y                     120        Prepay                              60
   3860          16358813 Y                     120        No_PP                               60
   3861          16358815 Y                     120        No_PP                               60
   3862          16358826 Y                     60         No_PP                               60
   3863          16290953 Y                     120        No_PP                               60
   3864          16290986 N                      0         Prepay                              60
   3865          16290874 Y                     120        Prepay                              60
   3866          16290910 Y                     120        No_PP                               60
   3867          16290934 N                      0         No_PP                               60
   3868          16248453 Y                     120        No_PP                               60
   3869          16290640 Y                     120        Prepay                              60
   3870          16290552 Y                     120        No_PP                               60
   3871          16290689 Y                     120        Prepay                             120
   3872          16290728 Y                     120        Prepay                             120
   3873          16290747 N                      0         No_PP                               60
   3874          16290750 Y                     120        No_PP                               60
   3875          16290756 Y                     120        No_PP                               60
   3876          16290759 Y                     120        No_PP                               60
   3877          16290760 Y                     120        No_PP                               60
   3878          16290762 Y                     120        No_PP                               60
   3879          16290763 Y                     120        No_PP                               60
   3880          16290765 N                      0         No_PP                               60
   3881          16290771 Y                     120        No_PP                               60
   3882          16290774 Y                     120        No_PP                               60
   3883          16290781 Y                     120        No_PP                               60
   3884          16290558 Y                     120        Prepay                              60
   3885          16290591 Y                     120        No_PP                               60
   3886          16386499 Y                     120        Prepay                             120
   3887          16371055 Y                     120        No_PP                              120
   3888          16371217 Y                     120        Prepay                             120
   3889          16369731 Y                     60         No_PP                               60
   3890          16369732 Y                     60         No_PP                               60
   3891          16369734 Y                     60         No_PP                               60
   3892          16559193 N                      0         No_PP                               60
   3893          16559194 Y                     120        No_PP                               60
   3894          16559195 Y                     120        No_PP                               60
   3895          16369574 Y                     60         No_PP                               60
   3896          16248010 Y                     120        No_PP                               36
   3897          16248016 Y                     120        Prepay                              60
   3898          16248032 Y                     120        No_PP                               60
   3899          16248043 Y                     36         No_PP                               36
   3900          16248084 Y                     120        Prepay                              60
   3901          16248090 Y                     120        No_PP                               60
   3902          16248125 Y                     120        Prepay                              60
   3903          16248165 Y                     60         Prepay                              60
   3904          16248199 Y                     120        No_PP                               60
   3905          16248233 Y                     120        No_PP                               60
   3906          16248242 Y                     120        Prepay                              60
   3907          16248395 Y                     60         No_PP                               60
   3908          16248413 Y                     120        Prepay                              60
   3909          16248332 Y                     120        Prepay                              60
   3910          16349899 Y                     120        Prepay                              60
   3911          16349907 Y                     120        Prepay                             120
   3912          16349915 Y                     120        Prepay                              60
   3913          16349919 Y                     120        Prepay                              60
   3914          16349925 Y                     120        Prepay                              60
   3915          16349939 Y                     60         No_PP                               36
   3916          16357966 Y                     60         No_PP                               60
   3917          16358775 Y                     60         No_PP                               60
   3918          16357970 Y                     120        Prepay                              60
   3919          16358799 Y                     120        No_PP                               60
   3920          16399607 Y                     120        No_PP                              120
   3921          16370507 Y                     120        Prepay                             120
   3922          16371372 N                      0         Prepay                             120
   3923          16349832 Y                     60         Prepay                              60
   3924          16349853 Y                     120        No_PP                               60
   3925          16349655 Y                     120        No_PP                              120
   3926          16349688 N                      0         No_PP                               60
   3927          16349702 Y                     60         Prepay                              60
   3928          16349728 Y                     120        Prepay                              60
   3929          16349750 Y                     120        Prepay                              60
   3930          16349791 N                      0         No_PP                               60
   3931          16349813 Y                     120        Prepay                              36
   3932          16349477 Y                     120        Prepay                              60
   3933          16349481 N                      0         Prepay                              60
   3934          16349484 Y                     120        No_PP                               60
   3935          16349487 Y                     120        No_PP                               36
   3936          16349491 Y                     60         No_PP                               60
   3937          16349507 Y                     60         No_PP                               60
   3938          16349540 Y                     120        No_PP                               60
   3939          16349584 N                      0         Prepay                              60
   3940          16349603 Y                     120        Prepay                              60
   3941          16349611 Y                     120        No_PP                               60
   3942          16349623 N                      0         No_PP                               60
   3943          16235467 N                      0         Prepay                              60
   3944          16235301 Y                     120        Prepay                              60
   3945          16235246 Y                     120        No_PP                               60
   3946          16235339 N                      0         No_PP                               60
   3947          16235149 Y                     120        No_PP                               60
   3948          16235169 N                      0         Prepay                              60
   3949          16235051 Y                     60         Prepay                              60
   3950          16235064 Y                     120        No_PP                              120
   3951          16235066 Y                     120        No_PP                              120
   3952          16235087 Y                     120        No_PP                               60
   3953          16235095 Y                     120        No_PP                               60
   3954          16235107 Y                     120        No_PP                               60
   3955          16233416 Y                     120        No_PP                               60
   3956          16233444 Y                     120        No_PP                               60
   3957          16233472 N                      0         No_PP                               60
   3958          16233502 Y                     120        No_PP                               60
   3959          16233594 N                      0         No_PP                               60
   3960          16233601 Y                     120        No_PP                               60
   3961          16233611 Y                     60         No_PP                               60
   3962          16233647 N                      0         Prepay                              60
   3963          16233673 Y                     120        No_PP                               60
   3964          16233710 Y                     120        No_PP                               60
   3965          16233770 Y                     120        No_PP                               60
   3966          16233804 Y                     120        No_PP                               60
   3967          16233808 Y                     120        No_PP                               60
   3968          16233826 N                      0         No_PP                               60
   3969          16233851 Y                     120        No_PP                               60
   3970          16233868 Y                     60         No_PP                               60
   3971          16233964 Y                     120        No_PP                               60
   3972          16233334 N                      0         No_PP                               60
   3973          16234005 Y                     120        Prepay                              60
   3974          16234021 Y                     60         Prepay                              60
   3975          16231788 Y                     120        Prepay                              60
   3976          16231802 Y                     120        No_PP                               60
   3977          16231825 Y                     120        No_PP                               60
   3978          16232040 Y                     120        Prepay                              60
   3979          16232048 Y                     120        No_PP                               60
   3980          16232079 Y                     120        No_PP                               60
   3981          16232108 Y                     120        No_PP                               36
   3982          16232118 Y                     120        Prepay                              60
   3983          16232126 Y                     120        No_PP                               60
   3984          16232153 Y                     120        No_PP                               60
   3985          16232265 Y                     60         Prepay                              60
   3986          16231836 Y                     120        Prepay                              60
   3987          16231851 Y                     120        Prepay                              60
   3988          16231855 Y                     120        Prepay                              60
   3989          16231864 Y                     120        No_PP                               60
   3990          16232335 Y                     120        Prepay                              60
   3991          16231941 Y                     120        No_PP                               60
   3992          16231958 Y                     60         Prepay                              60
   3993          16231980 Y                     120        Prepay                              60
   3994          16231582 Y                     120        No_PP                               60
   3995          16231625 Y                     60         Prepay                              60
   3996          16231673 Y                     120        No_PP                               60
   3997          16231696 Y                     120        Prepay                              60
   3998          16230701 Y                     120        Prepay                              60
   3999          16230705 Y                     120        No_PP                               60
   4000          16230736 Y                     120        No_PP                              120
   4001          16230757 Y                     120        Prepay                              60
   4002          16230788 Y                     120        No_PP                              120
   4003          16230799 Y                     60         Prepay                              60
   4004          16230811 Y                     120        No_PP                               60
   4005          16230825 Y                     120        No_PP                               60
   4006          16230628 Y                     120        No_PP                               60
   4007          16230646 Y                     120        No_PP                               60
   4008          16230661 Y                     120        Prepay                              60
   4009          16230849 N                      0         Prepay                              60
   4010          16230851 Y                     120        No_PP                               60
   4011          16230887 Y                     120        Prepay                              60
   4012          16230928 Y                     120        No_PP                               60
   4013          16230685 Y                     120        No_PP                               60
   4014          16228617 Y                     120        No_PP                               60
   4015          16228622 Y                     120        No_PP                               60
   4016          16228266 Y                     120        Prepay                              60
   4017          16228297 Y                     120        No_PP                               60
   4018          16228327 Y                     120        Prepay                              60
   4019          16228329 Y                     120        No_PP                               60
   4020          16228368 N                      0         Prepay                             120
   4021          16228372 Y                     120        Prepay                              60
   4022          16230165 Y                     120        No_PP                               60
   4023          16230184 Y                     120        No_PP                               60
   4024          16230230 Y                     120        Prepay                              60
   4025          16230234 Y                     120        Prepay                             120
   4026          16230299 Y                     120        No_PP                               60
   4027          16230307 Y                     120        Prepay                              60
   4028          16230339 Y                     120        Prepay                              60
   4029          16230368 Y                     120        No_PP                               60
   4030          16230396 Y                     120        No_PP                               60
   4031          16230429 Y                     120        Prepay                              60
   4032          16230486 Y                     120        No_PP                               60
   4033          16230523 N                      0         No_PP                              120
   4034          16230576 Y                     120        No_PP                              120
   4035          16228456 Y                     60         No_PP                               60
   4036          16228462 Y                     120        No_PP                               36
   4037          16228471 Y                     120        Prepay                              60
   4038          16228475 Y                     60         No_PP                               60
   4039          16226446 Y                     120        No_PP                               60
   4040          16226471 Y                     120        Prepay                              60
   4041          16226604 Y                     60         Prepay                              60
   4042          16226607 Y                     120        Prepay                              60
   4043          16226673 N                      0         No_PP                               60
   4044          16228030 Y                     120        Prepay                              60
   4045          16228102 N                      0         Prepay                              60
   4046          16228107 Y                     60         No_PP                               60
   4047          16228118 Y                     120        Prepay                              60
   4048          16228127 Y                     120        Prepay                              60
   4049          16228168 Y                     120        Prepay                              60
   4050          16228186 Y                     120        No_PP                               60
   4051          16226774 Y                     120        No_PP                               60
   4052          16226015 N                      0         Prepay                              60
   4053          16226200 N                      0         Prepay                             120
   4054          16226201 Y                     120        No_PP                               60
   4055          16226206 Y                     120        No_PP                               60
   4056          16226347 N                      0         Prepay                              60
   4057          16245317 Y                     120        No_PP                               60
   4058          16245331 Y                     120        Prepay                              60
   4059          16243361 Y                     120        Prepay                              60
   4060          16245395 Y                     120        Prepay                              60
   4061          16243440 Y                     120        Prepay                              60
   4062          16245262 Y                     120        No_PP                               60
   4063          16225929 Y                     120        No_PP                              120
   4064          16225876 Y                     120        Prepay                              60
   4065          16225880 Y                     120        Prepay                              60
   4066          16224377 Y                     120        No_PP                               60
   4067          16224403 Y                     120        No_PP                               60
   4068          16224410 Y                     120        No_PP                               60
   4069          16224441 Y                     60         Prepay                              60
   4070          16224442 N                      0         No_PP                               60
   4071          16224448 Y                     60         No_PP                               60
   4072          16224500 Y                     120        No_PP                               60
   4073          16224513 Y                     120        Prepay                              60
   4074          16224592 Y                     120        Prepay                              60
   4075          16224614 Y                     120        Prepay                              60
   4076          16224629 Y                     120        No_PP                               60
   4077          16224665 Y                     120        Prepay                              60
   4078          16224683 Y                     120        Prepay                              60
   4079          16224085 Y                     120        No_PP                               60
   4080          16224133 N                      0         Prepay                              60
   4081          16224136 Y                     120        No_PP                               36
   4082          16224225 N                      0         No_PP                               60
   4083          16224280 Y                     120        Prepay                             120
   4084          16349464 Y                     120        No_PP                               60
   4085          16349459 Y                     120        No_PP                               60
   4086          16224072 N                      0         Prepay                              60
   4087          16368831 Y                     60         Prepay                              60
   4088          16559181 Y                     120        Prepay                              60
   4089          16559184 Y                     120        No_PP                               60
   4090          16559185 Y                     120        No_PP                               60
   4091          16369727 Y                     60         Prepay                              60
   4092          16368836 Y                     60         No_PP                               60
   4093          16559187 Y                     120        No_PP                               60
   4094          16368838 Y                     60         No_PP                               60
   4095          16386497 Y                     120        No_PP                              120
   4096          16386498 Y                     120        Prepay                             120
   4097          16369569 Y                     60         No_PP                               60
   4098          16559180 Y                     120        No_PP                               60
   4099          16369231 Y                     60         Prepay                              60
   4100          16369236 Y                     60         Prepay                              60
   4101          16369237 Y                     60         Prepay                              60
   4102          16369245 Y                     60         Prepay                              60
   4103          16370005 Y                     120        Prepay                              60
   4104          16370008 Y                     60         Prepay                              60
   4105          16369254 Y                     60         No_PP                               60
   4106          16369255 N                      0         No_PP                               60
   4107          16370017 Y                     60         No_PP                               60
   4108          16369264 Y                     60         Prepay                              60
   4109          16369277 Y                     60         Prepay                              60
   4110          16369284 Y                     60         Prepay                              60
   4111          16370041 Y                     60         Prepay                              60
   4112          16370047 Y                     60         No_PP                               60
   4113          16370048 Y                     60         Prepay                              60
   4114          16369611 Y                     60         No_PP                               60
   4115          16196926 N                      0         No_PP                               60
   4116          16196927 N                      0         No_PP                               60
   4117          16370059 Y                     60         No_PP                               60
   4118          16166388 Y                     60         No_PP                               60
   4119          16207382 N                      0         Prepay                              60
   4120          16046717 Y                     60         No_PP                               60
   4121          16121704 N                      0         No_PP                               84
   4122          16134869 Y                     120        Prepay                              60
   4123          16066282 Y                     60         Prepay                              60
   4124          16062001 Y                     60         No_PP                               60
   4125          16069115 Y                     120        Prepay                             120
   4126          16107765 Y                     60         No_PP                               60
   4127          16116474 Y                     60         No_PP                               60
   4128          16639400 Y                     120        Prepay                             120
   4129          16639401 Y                     120        No_PP                              120
   4130          16639402 Y                     120        No_PP                              120
   4131          16648313 Y                     120        Prepay                             120
   4132          16639403 Y                     120        No_PP                              120
   4133          16648314 Y                     120        No_PP                              120
   4134          16639404 Y                     120        No_PP                              120
   4135          16648315 Y                     120        Prepay                             120
   4136          16639405 Y                     120        Prepay                             120
   4137          16648316 Y                     120        Prepay                             120
   4138          16639406 Y                     120        No_PP                              120
   4139          16648317 Y                     120        No_PP                              120
   4140          16639407 Y                     120        No_PP                              120
   4141          16648318 Y                     120        No_PP                              120
   4142          16639408 Y                     120        No_PP                              120
   4143          16648319 Y                     120        Prepay                             120
   4144          16639409 Y                     120        Prepay                             120
   4145          16648320 Y                     120        No_PP                              120
   4146          16639410 Y                     120        No_PP                              120
   4147          16648321 Y                     120        No_PP                              120
   4148          16639411 Y                     120        No_PP                              120
   4149          16648322 Y                     120        No_PP                              120
   4150          16639412 N                      0         No_PP                              120
   4151          16639414 Y                     120        Prepay                             120
   4152          16639415 N                      0         No_PP                              120
   4153          16639416 Y                     120        Prepay                             120
   4154          16639417 Y                     120        No_PP                              120
   4155          16639418 Y                     120        Prepay                             120
   4156          16639420 Y                     120        No_PP                              120
   4157          16639421 Y                     120        No_PP                              120
   4158          16639422 Y                     120        No_PP                              120
   4159          16639423 Y                     120        Prepay                             120
   4160          16639424 Y                     120        Prepay                             120
   4161          16639425 Y                     120        No_PP                              120
   4162          16639426 Y                     120        No_PP                              120
   4163          16639427 Y                     120        No_PP                              120
   4164          16639428 N                      0         Prepay                             120
   4165          16639429 Y                     120        No_PP                              120
   4166          16639430 Y                     120        Prepay                             120
   4167          16639431 Y                     120        Prepay                             120
   4168          16639432 Y                     120        Prepay                             120
   4169          16639433 Y                     120        No_PP                              120
   4170          16639434 Y                     120        No_PP                              120
   4171          16639435 Y                     120        Prepay                             120
   4172          16639436 Y                     120        Prepay                             120
   4173          16639437 Y                     120        No_PP                              120
   4174          16639438 Y                     120        Prepay                             120
   4175          16639439 Y                     120        No_PP                              120
   4176          16639440 Y                     120        Prepay                             120
   4177          16639441 Y                     120        No_PP                              120
   4178          16639442 Y                     120        Prepay                             120
   4179          16639443 Y                     120        No_PP                              120
   4180          16639444 Y                     120        No_PP                              120
   4181          16639445 N                      0         No_PP                              120
   4182          16639446 Y                     120        No_PP                              120
   4183          16647806 Y                     120        Prepay                             120
   4184          16647807 Y                     120        No_PP                              120
   4185          16647808 Y                     120        No_PP                              120
   4186          16647809 Y                     120        Prepay                             120
   4187          16647810 Y                     120        No_PP                              120
   4188          16647811 Y                     120        Prepay                             120
   4189          16639349 Y                     120        No_PP                              120
   4190          16639350 Y                     120        No_PP                              120
   4191          16639351 Y                     120        No_PP                              120
   4192          16639352 Y                     120        Prepay                             120
   4193          16639354 Y                     120        Prepay                             120
   4194          16639361 Y                     120        Prepay                             120
   4195          16639362 Y                     120        Prepay                             120
   4196          16639363 Y                     120        Prepay                             120
   4197          16639364 Y                     120        Prepay                             120
   4198          16639365 Y                     120        Prepay                             120
   4199          16639366 Y                     120        No_PP                              120
   4200          16639367 Y                     120        No_PP                              120
   4201          16639368 Y                     120        Prepay                             120
   4202          16639369 Y                     120        Prepay                             120
   4203          16639370 Y                     120        Prepay                             120
   4204          16639371 Y                     120        No_PP                              120
   4205          16639372 Y                     120        No_PP                              120
   4206          16639373 Y                     120        No_PP                              120
   4207          16639374 Y                     120        No_PP                              120
   4208          16639375 N                      0         No_PP                              120
   4209          16639376 Y                     120        Prepay                             120
   4210          16639377 Y                     120        Prepay                             120
   4211          16639378 Y                     120        No_PP                              120
   4212          16639379 Y                     120        Prepay                             120
   4213          16639380 N                      0         Prepay                             120
   4214          16639381 Y                     120        Prepay                             120
   4215          16639382 Y                     120        No_PP                              120
   4216          16639383 Y                     120        No_PP                              120
   4217          16639385 Y                     120        Prepay                             120
   4218          16639386 Y                     120        Prepay                             120
   4219          16639387 Y                     120        No_PP                              120
   4220          16639388 Y                     120        No_PP                              120
   4221          16639389 Y                     120        No_PP                              120
   4222          16639390 N                      0         No_PP                              120
   4223          16639391 Y                     120        No_PP                              120
   4224          16639392 Y                     120        No_PP                              120
   4225          16639393 Y                     120        No_PP                              120
   4226          16639394 Y                     120        No_PP                              120
   4227          16639395 Y                     120        Prepay                             120
   4228          16639396 Y                     120        Prepay                             120
   4229          16639397 Y                     120        No_PP                              120
   4230          16639398 Y                     120        No_PP                              120
   4231          16639399 Y                     120        No_PP                              120
   4232          16639355 Y                     120        No_PP                              120
   4233          16639356 Y                     120        Prepay                             120
   4234          16639357 Y                     120        Prepay                             120
   4235          16639358 Y                     120        No_PP                              120
   4236          16639359 Y                     120        Prepay                             120
   4237          16639360 Y                     120        Prepay                             120
   4238          16639332 Y                     120        No_PP                              120
   4239          16639333 Y                     120        Prepay                             120
   4240          16639335 Y                     120        No_PP                              120
   4241          16639336 Y                     120        No_PP                              120
   4242          16639337 Y                     120        No_PP                              120
   4243          16639338 N                      0         No_PP                              120
   4244          16639339 Y                     120        Prepay                             120
   4245          16639340 Y                     120        No_PP                              120
   4246          16639341 Y                     120        No_PP                              120
   4247          16639343 Y                     120        Prepay                             120
   4248          16639344 Y                     120        No_PP                              120
   4249          16639345 Y                     120        No_PP                              120
   4250          16639346 Y                     120        No_PP                              120
   4251          16639347 Y                     120        No_PP                              120
   4252          16639348 Y                     120        No_PP                              120
   4253          15634500 Y                     60         No_PP                               60
   4254          16404353 Y                     120        No_PP                               60
   4255          16649350 Y                     120        Prepay                             120
   4256          16649360 Y                     120        No_PP                              120
   4257          16242961 Y                     120        No_PP                               60
   4258          16242965 Y                     120        No_PP                               60
   4259          16243055 Y                     120        Prepay                              60
   4260          16243060 Y                     120        No_PP                               60
   4261          16243122 Y                     120        Prepay                              60
   4262          16243184 Y                     120        Prepay                              60
   4263          16243191 Y                     120        Prepay                              60
   4264          16243226 Y                     120        No_PP                               60
   4265          16243309 Y                     120        Prepay                              60
   4266          16242810 Y                     120        No_PP                              120
   4267          16242816 Y                     120        No_PP                              120
   4268          15990394 Y                     120        Prepay                              60
   4269          15990448 N                      0         No_PP                               60
   4270          16131646 Y                     60         Prepay                              60
   4271          16129437 Y                     120        No_PP                               60
   4272          16171828 Y                     120        Prepay                              60
   4273          16169055 Y                     120        Prepay                              60
   4274          16169188 Y                     120        No_PP                               60
   4275          16169209 N                      0         No_PP                               60
   4276          16169369 Y                     60         Prepay                              60
   4277          16169375 N                      0         Prepay                              60
   4278          16142140 Y                     120        Prepay                              60
   4279          16121199 Y                     120        No_PP                               60
   4280          16121331 Y                     120        No_PP                               60
   4281          16119268 Y                     120        No_PP                               60
   4282          16119324 Y                     120        No_PP                              120
   4283          16119652 N                      0         No_PP                              120
   4284          16119221 N                      0         Prepay                             120
   4285          16649361 Y                     120        Prepay                             120
   4286          16649352 Y                     120        Prepay                             120
   4287          16649353 Y                     120        No_PP                              120
   4288          16649363 Y                     120        Prepay                             120
   4289          16649355 Y                     120        Prepay                             120
   4290          16649356 Y                     120        No_PP                              120
   4291          16649347 Y                     120        No_PP                              120
   4292          16649357 Y                     120        Prepay                             120
   4293          16649348 Y                     120        Prepay                             120
   4294          16649358 Y                     120        Prepay                             120
   4295          16649359 Y                     120        No_PP                              120
   4296          16404318 Y                     120        Prepay                              60
   4297          16187684 Y                     120        No_PP                               60
   4298          16201663 Y                     120        No_PP                               60
   4299          16207955 Y                     120        No_PP                               60
   4300          16247767 N                      0         No_PP                               60
   4301          16296591 Y                     120        Prepay                              60
   4302          16322855 Y                     120        No_PP                               60
   4303          16323443 Y                     120        Prepay                              60
   4304          16329870 Y                     120        Prepay                              60
   4305          16329952 Y                     120        No_PP                               60
   4306          16331870 Y                     120        No_PP                               36
   4307          16335203 N                      0         Prepay                              60
   4308          16335735 Y                     120        Prepay                              60
   4309          16335737 Y                     60         No_PP                               60
   4310          16342030 Y                     120        No_PP                               60
   4311          16342120 Y                     120        No_PP                               36
   4312          16344749 Y                     120        No_PP                               60
   4313          16347347 Y                     120        Prepay                              60
   4314          16347395 Y                     120        No_PP                               60
   4315          16347733 Y                     60         No_PP                               60
   4316          16347958 Y                     60         No_PP                               60
   4317          16349499 Y                     120        Prepay                              60
   4318          16358042 Y                     120        No_PP                               60
   4319          16358052 Y                     120        No_PP                               60
   4320          16358328 Y                     120        No_PP                               60
   4321          16358779 Y                     120        No_PP                               60
   4322          16358973 N                      0         No_PP                               60
   4323          16358998 Y                     120        Prepay                              60
   4324          16359104 Y                     120        No_PP                               60
   4325          16359554 Y                     120        Prepay                              60
   4326          16360254 Y                     120        Prepay                              60
   4327          16361248 Y                     120        No_PP                               60
   4328          16361321 Y                     120        No_PP                               60
   4329          16361446 Y                     120        Prepay                              60
   4330          16365576 N                      0         No_PP                               60
   4331          16365592 Y                     120        No_PP                               60
   4332          16365746 Y                     120        No_PP                               60
   4333          16365759 Y                     120        Prepay                              60
   4334          16365946 Y                     120        Prepay                              60
   4335          16368155 Y                     120        Prepay                              60
   4336          16368520 Y                     120        Prepay                              60
   4337          16371876 Y                     120        No_PP                               60
   4338          16371890 Y                     120        No_PP                               60
   4339          16371932 Y                     120        No_PP                               60
   4340          16372071 N                      0         No_PP                               60
   4341          16372146 Y                     120        Prepay                              60
   4342          16374781 Y                     120        No_PP                               60
   4343          16374805 Y                     120        No_PP                               36
   4344          16374821 Y                     120        No_PP                               60
   4345          16374831 Y                     120        No_PP                               36
   4346          16375830 Y                     120        No_PP                               60
   4347          16376982 Y                     120        No_PP                               60
   4348          16377134 Y                     120        No_PP                               60
   4349          16377264 N                      0         No_PP                               36
   4350          16377306 Y                     120        No_PP                               60
   4351          16378111 N                      0         Prepay                              60
   4352          16378562 Y                     60         Prepay                              60
   4353          16378634 Y                     120        Prepay                              60
   4354          16382743 Y                     120        No_PP                               60
   4355          16382817 N                      0         No_PP                               60
   4356          16383144 Y                     120        No_PP                               60
   4357          16383163 Y                     120        No_PP                               60
   4358          16383197 Y                     120        Prepay                              60
   4359          16383342 Y                     120        Prepay                              60
   4360          16384209 Y                     120        No_PP                               60
   4361          16384248 N                      0         No_PP                               60
   4362          16384273 Y                     120        No_PP                               60
   4363          16384349 Y                     120        No_PP                               60
   4364          16387074 N                      0         No_PP                               60
   4365          16387081 N                      0         No_PP                               60
   4366          16387182 Y                     120        Prepay                              60
   4367          16387263 Y                     120        Prepay                              60
   4368          16387284 Y                     120        Prepay                              60
   4369          16387286 Y                     120        No_PP                               60
   4370          16387503 Y                     120        No_PP                               24
   4371          16387522 Y                     120        No_PP                               60
   4372          16387537 Y                     120        No_PP                               60
   4373          16388706 N                      0         No_PP                               60
   4374          16388715 Y                     120        No_PP                               60
   4375          16388721 Y                     60         Prepay                              60
   4376          16388743 Y                     120        No_PP                               24
   4377          16388818 Y                     120        No_PP                               60
   4378          16388928 Y                     120        No_PP                               60
   4379          16388972 Y                     120        No_PP                               60
   4380          16389028 N                      0         No_PP                               60
   4381          16389266 Y                     60         Prepay                              60
   4382          16389392 Y                     120        No_PP                               36
   4383          16389442 Y                     60         Prepay                              60
   4384          16389554 N                      0         Prepay                              60
   4385          16390099 N                      0         Prepay                              60
   4386          16390127 N                      0         No_PP                               60
   4387          16390280 Y                     120        No_PP                               60
   4388          16390283 Y                     120        No_PP                               36
   4389          16390399 Y                     120        No_PP                               60
   4390          16390470 Y                     120        No_PP                               60
   4391          16390482 Y                     120        No_PP                               60
   4392          16390521 Y                     60         Prepay                              60
   4393          16392337 Y                     120        Prepay                              60
   4394          16392370 N                      0         No_PP                               60
   4395          16392381 N                      0         No_PP                               60
   4396          16392425 Y                     120        Prepay                              60
   4397          16392441 N                      0         No_PP                               60
   4398          16392630 N                      0         No_PP                               60
   4399          16392811 Y                     120        Prepay                              60
   4400          16392814 Y                     120        No_PP                               60
   4401          16392823 Y                     120        Prepay                              60
   4402          16392840 Y                     120        Prepay                              60
   4403          16393588 Y                     120        Prepay                              60
   4404          16393608 Y                     36         No_PP                               36
   4405          16393710 Y                     120        No_PP                               60
   4406          16393790 Y                     120        No_PP                               60
   4407          16393803 Y                     120        No_PP                               60
   4408          16393820 Y                     120        No_PP                               60
   4409          16393841 Y                     120        No_PP                               60
   4410          16393853 Y                     120        Prepay                              60
   4411          16393904 Y                     120        Prepay                              60
   4412          16394106 Y                     120        No_PP                               60
   4413          16394319 N                      0         Prepay                              60
   4414          16395285 Y                     120        Prepay                              36
   4415          16395292 Y                     120        No_PP                               60
   4416          16395300 Y                     120        No_PP                               36
   4417          16395455 Y                     120        No_PP                               60
   4418          16395470 Y                     120        No_PP                               60
   4419          16395550 Y                     120        No_PP                               60
   4420          16395700 Y                     120        No_PP                               60
   4421          16395813 Y                     120        No_PP                               60
   4422          16395825 Y                     120        No_PP                               60
   4423          16397127 Y                     120        No_PP                               60
   4424          16397132 Y                     120        Prepay                              60
   4425          16397234 Y                     120        Prepay                              60
   4426          16397242 Y                     120        Prepay                              60
   4427          16397265 N                      0         Prepay                              60
   4428          16397367 N                      0         No_PP                               60
   4429          16397386 Y                     120        Prepay                              60
   4430          16397403 Y                     120        No_PP                               60
   4431          16397419 Y                     120        No_PP                               60
   4432          16397484 N                      0         Prepay                              60
   4433          16397543 Y                     60         No_PP                               60
   4434          16397556 Y                     60         No_PP                               60
   4435          16400556 Y                     120        No_PP                               60
   4436          16400853 Y                     120        No_PP                               60
   4437          16400925 Y                     120        No_PP                               36
   4438          16401005 Y                     120        Prepay                              60
   4439          16401659 N                      0         Prepay                              36
   4440          16402140 Y                     120        Prepay                              36
   4441          16402361 Y                     120        No_PP                               36
   4442          16402682 Y                     120        No_PP                               36
   4443          16402776 Y                     120        Prepay                              60
   4444          16404435 Y                     120        Prepay                              36
   4445          16405910 N                      0         No_PP                               36
   4446          16407268 Y                     60         No_PP                               60
   4447          16419038 Y                     120        No_PP                               36
   4448          16419445 Y                     120        No_PP                               24
   4449          16419681 Y                     120        Prepay                              36
   4450          16419950 Y                     120        No_PP                               36
   4451          16420207 Y                     120        Prepay                              36
   4452          16420298 Y                     120        No_PP                               36
   4453          16420691 Y                     120        No_PP                               60
   4454          16422619 Y                     120        No_PP                               36
   4455          16422652 Y                     120        No_PP                               60
   4456          16422777 Y                     120        No_PP                               60
   4457          16422830 Y                     120        No_PP                               36
   4458          16468245 Y                     120        Prepay                              60
   4459          16468314 Y                     120        Prepay                              60
   4460          16468669 Y                     120        Prepay                              60
   4461          16540132 Y                     120        No_PP                               60
   4462          16540196 N                      0         Prepay                              24
   4463          16540366 Y                     120        Prepay                              36
   4464          16540461 Y                     120        No_PP                               36
   4465          16543918 Y                     120        Prepay                              60
   4466          16546120 Y                     120        No_PP                               36
   4467          16546221 Y                     120        Prepay                              60
   4468          16546314 Y                     120        Prepay                              60
   4469          16549377 Y                     120        No_PP                               36
   4470          16549404 Y                     120        Prepay                              60
   4471          16549491 Y                     120        No_PP                               36
   4472          16549523 Y                     120        Prepay                              60
   4473          16551626 Y                     120        Prepay                              60
   4474          16551637 N                      0         Prepay                              60
   4475          16551700 Y                     120        No_PP                               60
   4476          16551714 N                      0         Prepay                              36
   4477          16551873 Y                     120        Prepay                              36
   4478          16551986 Y                     120        No_PP                               36
   4479          16552092 Y                     120        Prepay                              60
   4480          16564574 Y                     120        Prepay                              60
   4481          16568799 N                      0         Prepay                              24
   4482          16568902 Y                     120        No_PP                               36
   4483          16571603 Y                     120        Prepay                              60
   4484          16571859 Y                     60         No_PP                               60
   4485          16574974 N                      0         Prepay                              60
   4486          16575272 Y                     120        Prepay                              36
   4487          16596012 N                      0         No_PP                               24





                 LOAN_SEQ      AMORT_TERM1       PORTFOLIO


--------------------------------------------------------------------------------


      1          16242782          360           AFL2
      2          16242804          360           AFL2
      3          16247980          360           AFL2
      4          16247985          360           AFL2
      5          16340417          360           MADN
      6          16340412          360           MADN
      7          16340413          360           MADN
      8          16340414          360           MADN
      9          16369053          360           MADN
     10          16247962          360           AFL2
     11          16247919          360           AFL2
     12          16543371          360           MALT
     13          16543372          360           ALT1
     14          16543373          360           ALT1
     15          16543374          360           MALT
     16          16543375          360           ALT1
     17          16543376          360           ALT1
     18          16543377          360           ALT1
     19          16402746          360           AFL2
     20          16402735          360           AFL2
     21          16402648          360           AFL2
     22          16402656          360           AFL2
     23          16402657          360           AFL2
     24          16402685          360           AFL2
     25          16402717          360           AFL2
     26          16402553          480           AFL2
     27          16402579          360           AFL2
     28          16402618          360           AFL2
     29          16402482          360           AFL2
     30          16402225          360           AFL2
     31          16402243          360           AFL2
     32          16402251          360           AFL2
     33          16402308          360           AFL2
     34          16402320          360           AFL2
     35          16402328          360           AFL2
     36          16402343          360           AFL2
     37          16402366          360           AFL2
     38          16402141          360           AFL2
     39          16402147          360           AFL2
     40          16402105          360           AFL2
     41          16402113          360           AFL2
     42          16402067          360           AFL2
     43          16402083          360           AFL2
     44          16402087          360           AFL2
     45          16402012          360           AFL2
     46          16402015          360           AFL2
     47          16402051          360           AFL2
     48          16402054          360           AFL2
     49          16401888          360           AFL2
     50          16401890          360           AFL2
     51          16401896          360           AFL2
     52          16401919          360           AFL2
     53          16401922          360           AFL2
     54          16401994          360           AFL2
     55          16401834          360           AFL2
     56          16401835          360           AFL2
     57          16401844          360           AFL2
     58          16401867          360           AFL2
     59          16401876          360           AFL2
     60          16401881          360           AFL2
     61          16401887          360           AFL2
     62          16400990          360           AFL2
     63          16400998          360           AFL2
     64          16401009          360           AFL2
     65          16400978          360           AFL2
     66          16400836          360           AFL2
     67          16400841          360           AFL2
     68          16400898          360           AFL2
     69          16400667          360           AFL2
     70          16400683          360           AFL2
     71          16400690          360           AFL2
     72          16400697          360           AFL2
     73          16400709          360           AFL2
     74          16400726          360           AFL2
     75          16400778          360           AFL2
     76          16400782          360           AFL2
     77          16400789          360           AFL2
     78          16400391          360           AFL2
     79          16400412          360           AFL2
     80          16400427          360           AFL2
     81          16400443          360           AFL2
     82          16400452          360           AFL2
     83          16400476          360           AFL2
     84          16400478          360           AFL2
     85          16400497          360           AFL2
     86          16400526          360           AFL2
     87          16400545          360           AFL2
     88          16400547          360           AFL2
     89          16400562          360           AFL2
     90          16400563          360           AFL2
     91          16400567          360           AFL2
     92          16400579          360           AFL2
     93          16400589          360           AFL2
     94          16400598          360           AFL2
     95          16400614          360           AFL2
     96          16400619          360           AFL2
     97          16400631          360           AFL2
     98          16397504          360           AFL2
     99          16397540          360           AFL2
    100          16397541          360           AFL2
    101          16397544          360           AFL2
    102          16397566          360           AFL2
    103          16400364          360           AFL2
    104          16400366          360           AFL2
    105          16400379          360           AFL2
    106          16397385          360           AFL2
    107          16397473          360           AFL2
    108          16397475          360           AFL2
    109          16397494          360           AFL2
    110          16397500          360           AFL2
    111          16397346          360           AFL2
    112          16397349          360           AFL2
    113          16397357          360           AFL2
    114          16397256          360           AFL2
    115          16397259          360           AFL2
    116          16397268          360           AFL2
    117          16397281          360           AFL2
    118          16397288          360           AFL2
    119          16397175          360           AFL2
    120          16397180          360           AFL2
    121          16397200          360           AFL2
    122          16397201          360           AFL2
    123          16397205          360           AFL2
    124          16397217          360           AFL2
    125          16397225          360           AFL2
    126          16395696          360           AFL2
    127          16395709          360           AFL2
    128          16395728          360           AFL2
    129          16395733          360           AFL2
    130          16395755          360           AFL2
    131          16395758          360           AFL2
    132          16395763          360           AFL2
    133          16395785          360           AFL2
    134          16395793          360           AFL2
    135          16395808          360           AFL2
    136          16395820          360           AFL2
    137          16395829          360           AFL2
    138          16395837          360           AFL2
    139          16397092          360           AFL2
    140          16397094          360           AFL2
    141          16397137          360           AFL2
    142          16397139          360           AFL2
    143          16395516          360           AFL2
    144          16395543          360           AFL2
    145          16395547          360           AFL2
    146          16395554          360           AFL2
    147          16395574          360           AFL2
    148          16395605          360           AFL2
    149          16395625          360           AFL2
    150          16395637          360           AFL2
    151          16395648          360           AFL2
    152          16395669          360           AFL2
    153          16395497          360           AFL2
    154          16395449          360           AFL2
    155          16395452          360           AFL2
    156          16395457          360           AFL2
    157          16395372          360           AFL2
    158          16395374          360           AFL2
    159          16395335          360           AFL2
    160          16395341          360           AFL2
    161          16395239          360           AFL2
    162          16395245          360           AFL2
    163          16395249          360           AFL2
    164          16395264          360           AFL2
    165          16395281          360           AFL2
    166          16394128          360           AFL2
    167          16394045          360           AFL2
    168          16394050          360           AFL2
    169          16394108          360           AFL2
    170          16394112          360           AFL2
    171          16393998          360           AFL2
    172          16393912          360           AFL2
    173          16393918          360           AFL2
    174          16393932          360           AFL2
    175          16393892          360           AFL2
    176          16393618          360           AFL2
    177          16393624          360           AFL2
    178          16393648          360           AFL2
    179          16393656          360           AFL2
    180          16393707          360           AFL2
    181          16393732          360           AFL2
    182          16393775          360           AFL2
    183          16393778          360           AFL2
    184          16393787          360           AFL2
    185          16393817          360           AFL2
    186          16393822          360           AFL2
    187          16392799          360           AFL2
    188          16392810          360           AFL2
    189          16392824          360           AFL2
    190          16393579          360           AFL2
    191          16392776          360           AFL2
    192          16392784          360           AFL2
    193          16392738          360           AFL2
    194          16392754          360           AFL2
    195          16392769          360           AFL2
    196          16392681          360           AFL2
    197          16392687          360           AFL2
    198          16392692          360           AFL2
    199          16392643          360           AFL2
    200          16392659          360           AFL2
    201          16392417          360           AFL2
    202          16392445          360           AFL2
    203          16392466          360           AFL2
    204          16392467          360           AFL2
    205          16392479          360           AFL2
    206          16392484          360           AFL2
    207          16392486          360           AFL2
    208          16392496          360           AFL2
    209          16392498          360           AFL2
    210          16392509          360           AFL2
    211          16392521          360           AFL2
    212          16392526          360           AFL2
    213          16392529          360           AFL2
    214          16392544          360           AFL2
    215          16392545          360           AFL2
    216          16392553          360           AFL2
    217          16392554          360           AFL2
    218          16392555          360           AFL2
    219          16392580          360           AFL2
    220          16392588          360           AFL2
    221          16392589          360           AFL2
    222          16392594          360           AFL2
    223          16392623          360           AFL2
    224          16392629          360           AFL2
    225          16392633          360           AFL2
    226          16392296          360           AFL2
    227          16392298          360           AFL2
    228          16392330          360           AFL2
    229          16392394          360           AFL2
    230          16390479          360           AFL2
    231          16392262          360           AFL2
    232          16392263          360           AFL2
    233          16392278          360           AFL2
    234          16390471          360           AFL2
    235          16390475          360           AFL2
    236          16390412          360           AFL2
    237          16390419          360           AFL2
    238          16390434          360           AFL2
    239          16390454          360           AFL2
    240          16390296          360           AFL2
    241          16390298          360           AFL2
    242          16390306          360           AFL2
    243          16390329          360           AFL2
    244          16390343          360           AFL2
    245          16390352          360           AFL2
    246          16390355          360           AFL2
    247          16390361          360           AFL2
    248          16390376          360           AFL2
    249          16390202          360           AFL2
    250          16390209          360           AFL2
    251          16390219          360           AFL2
    252          16390239          480           AFL2
    253          16390255          360           AFL2
    254          16390108          360           AFL2
    255          16390133          360           AFL2
    256          16389997          480           AFL2
    257          16390005          360           AFL2
    258          16390008          360           AFL2
    259          16390010          360           AFL2
    260          16390024          360           AFL2
    261          16390086          360           AFL2
    262          16389953          360           AFL2
    263          16389378          360           AFL2
    264          16389399          360           AFL2
    265          16389510          360           AFL2
    266          16389523          360           AFL2
    267          16389263          360           AFL2
    268          16389267          360           AFL2
    269          16389284          360           AFL2
    270          16389309          360           AFL2
    271          16389311          360           AFL2
    272          16389315          360           AFL2
    273          16389332          360           AFL2
    274          16389347          360           AFL2
    275          16388912          360           AFL2
    276          16388927          360           AFL2
    277          16388933          360           AFL2
    278          16388980          360           AFL2
    279          16389004          360           AFL2
    280          16389029          360           AFL2
    281          16389043          360           AFL2
    282          16389142          360           AFL2
    283          16389148          360           AFL2
    284          16388798          360           AFL2
    285          16388815          360           AFL2
    286          16388761          360           AFL2
    287          16388787          360           AFL2
    288          16388740          360           AFL2
    289          16388731          360           AFL2
    290          16387516          360           AFL2
    291          16387534          360           AFL2
    292          16387557          360           AFL2
    293          16387558          360           AFL2
    294          16387574          360           AFL2
    295          16387582          360           AFL2
    296          16387602          360           AFL2
    297          16387607          360           AFL2
    298          16387620          360           AFL2
    299          16387623          360           AFL2
    300          16387633          360           AFL2
    301          16422638          360           AFL2
    302          16543357          360           MALT
    303          16543358          360           MALT
    304          16543359          360           MALT
    305          16543360          360           ALT1
    306          16543361          360           ALT1
    307          16543362          360           MALT
    308          16543363          360           MALT
    309          16543364          360           MALT
    310          16543365          360           ALT1
    311          16543366          360           ALT1
    312          16543367          360           ALT1
    313          16543368          360           MALT
    314          16543369          360           ALT1
    315          16543370          360           MALT
    316          16404472          360           AFL2
    317          16389009          360           AFL2
    318          16389014          360           AFL2
    319          16389290          360           AFL2
    320          16389376          360           AFL2
    321          16389481          360           AFL2
    322          16389491          360           AFL2
    323          16392470          360           AFL2
    324          16393690          360           AFL2
    325          16393715          360           AFL2
    326          16393731          360           AFL2
    327          16393737          360           AFL2
    328          16393753          360           AFL2
    329          16397415          360           AFL2
    330          16380688          360           ALT1
    331          16380689          360           MALT
    332          16380690          360           MALT
    333          16380694          360           ALT1
    334          16380696          360           MALT
    335          16386820          360           MALT
    336          16386821          360           MALT
    337          16386822          360           MALT
    338          16386823          360           MALT
    339          16386824          360           MALT
    340          16386825          360           MALT
    341          16386826          360           ALT1
    342          16386827          360           MALT
    343          16386828          360           ALT1
    344          16386829          360           MALT
    345          16380677          360           ALT1
    346          16380679          360           ALT1
    347          16380680          360           ALT1
    348          16380681          360           ALT1
    349          16380682          360           ALT1
    350          16380683          360           ALT1
    351          16380684          360           ALT1
    352          16380685          360           ALT1
    353          16380686          360           ALT1
    354          16380687          360           ALT1
    355          16386475          360           ADN1
    356          16386477          360           ADN1
    357          16386478          360           ADN1
    358          16558882          360           ADN1
    359          16558887          360           ADN1
    360          16558971          360           ADN1
    361          16558891          360           ADN1
    362          16558972          360           ADN1
    363          16558868          360           ADN1
    364          16558954          360           ADN1
    365          16558957          360           ADN1
    366          16558878          360           ADN1
    367          16558864          360           ADN1
    368          16559093          360           ADN1
    369          16559095          360           ADN1
    370          16559097          360           ADN1
    371          16559179          360           ADN1
    372          16559182          360           ADN1
    373          16559183          360           ADN1
    374          16559186          360           ADN1
    375          16559188          360           ADN1
    376          16559189          360           ADN1
    377          16559191          360           ADN1
    378          16558910          360           ADN1
    379          16558913          360           ADN1
    380          16558922          360           ADN1
    381          16558925          360           ADN1
    382          16558931          360           ADN1
    383          16558935          360           ADN1
    384          16558936          360           ADN1
    385          16558859          360           ADN1
    386          16559070          360           ADN1
    387          16559151          360           ADN1
    388          16559154          360           ADN1
    389          16559156          360           ADN1
    390          16559077          360           ADN1
    391          16559158          360           ADN1
    392          16559078          360           ADN1
    393          16559163          360           ADN1
    394          16559165          360           ADN1
    395          16559166          360           ADN1
    396          16559008          360           ADN1
    397          16565087          360           ADN1
    398          16559011          360           ADN1
    399          16559013          360           ADN1
    400          16559015          360           ADN1
    401          16565091          360           ADN1
    402          16565096          360           ADN1
    403          16565097          360           ADN1
    404          16559020          360           ADN1
    405          16559101          360           ADN1
    406          16559022          360           ADN1
    407          16559103          360           ADN1
    408          16559023          360           ADN1
    409          16559027          360           ADN1
    410          16559112          360           ADN1
    411          16559119          360           ADN1
    412          16559039          360           ADN1
    413          16559121          360           ADN1
    414          16559204          360           ADN1
    415          16559205          360           ADN1
    416          16559044          360           ADN1
    417          16559125          360           ADN1
    418          16559208          360           ADN1
    419          16559047          360           ADN1
    420          16559214          360           ADN1
    421          16559136          360           ADN1
    422          16559056          360           ADN1
    423          16559141          360           ADN1
    424          16559145          360           ADN1
    425          16559146          360           ADN1
    426          16559147          360           ADN1
    427          16559068          360           ADN1
    428          16559149          360           ADN1
    429          16565150          360           ADN1
    430          16565152          360           ADN1
    431          16559004          360           ADN1
    432          16565161          360           ADN1
    433          16223911          360           WALN
    434          16565140          360           ADN1
    435          16556153          360           ADN1
    436          16556154          360           ADN1
    437          16565145          360           ADN1
    438          16556144          360           ADN1
    439          16565136          360           ADN1
    440          16565134          360           ADN1
    441          16247839          360           AFL2
    442          16247857          360           AFL2
    443          16247877          360           AFL2
    444          16247893          360           AFL2
    445          16245973          360           AFL2
    446          16245926          360           AFL2
    447          16245932          360           AFL2
    448          16245805          360           AFL2
    449          16245849          360           AFL2
    450          15959855          360           AFL2
    451          15959103          360           AFL2
    452          15954906          360           AFL2
    453          16365647          360           AFL2
    454          16365628          360           AFL2
    455          16365632          360           AFL2
    456          16188993          360           AFL2
    457          16188998          360           AFL2
    458          16189132          360           AFL2
    459          16189290          360           AFL2
    460          16365609          360           AFL2
    461          16365602          360           AFL2
    462          16245732          360           AFL2
    463          16245734          360           AFL2
    464          16245609          360           AFL2
    465          16245663          360           AFL2
    466          16245536          360           AFL2
    467          16245539          360           AFL2
    468          16245583          360           AFL2
    469          16245458          360           AFL2
    470          16245418          360           AFL2
    471          16365533          360           AFL2
    472          16365550          360           AFL2
    473          16365569          360           AFL2
    474          16361566          360           AFL2
    475          16361573          360           AFL2
    476          16365520          360           AFL2
    477          16236100          360           AFL2
    478          16236147          360           AFL2
    479          16236149          360           AFL2
    480          16236152          360           AFL2
    481          16236157          360           AFL2
    482          16236174          360           AFL2
    483          16236175          360           AFL2
    484          16236176          360           AFL2
    485          16239829          360           AFL2
    486          16239846          360           AFL2
    487          16239889          360           AFL2
    488          16361538          360           AFL2
    489          16361487          360           AFL2
    490          16361513          360           AFL2
    491          16361515          360           AFL2
    492          16236069          360           AFL2
    493          16222660          360           AFL2
    494          16222682          360           AFL2
    495          16222709          360           AFL2
    496          16222549          360           AFL2
    497          16222555          360           AFL2
    498          16222588          360           AFL2
    499          16222599          360           AFL2
    500          16222614          360           AFL2
    501          16222615          360           AFL2
    502          16222646          360           AFL2
    503          16361451          360           AFL2
    504          16361466          480           AFL2
    505          16361477          360           AFL2
    506          16361431          360           AFL2
    507          16361436          360           AFL2
    508          16361443          360           AFL2
    509          16361365          360           AFL2
    510          16361374          360           AFL2
    511          16361416          360           AFL2
    512          16361352          360           AFL2
    513          16361339          360           AFL2
    514          16361317          360           AFL2
    515          16361323          360           AFL2
    516          16361326          360           AFL2
    517          16404157          360           AFL2
    518          16404162          360           AFL2
    519          16404173          360           AFL2
    520          16404188          360           AFL2
    521          16404204          360           AFL2
    522          16404091          360           AFL2
    523          16404101          360           AFL2
    524          16404042          360           AFL2
    525          16404051          360           AFL2
    526          16404065          360           AFL2
    527          16403946          360           AFL2
    528          16403999          360           AFL2
    529          16404005          360           AFL2
    530          16404010          360           AFL2
    531          16404294          360           AFL2
    532          16404302          360           AFL2
    533          16339522          360           AFL2
    534          16206343          360           AFL2
    535          16206318          360           AFL2
    536          16206147          360           AFL2
    537          16205941          360           AFL2
    538          16206003          360           AFL2
    539          16205700          360           AFL2
    540          16205651          360           AFL2
    541          16205652          360           AFL2
    542          16205657          360           AFL2
    543          16201552          360           AFL2
    544          16201611          360           AFL2
    545          16201269          360           AFL2
    546          16199196          360           AFL2
    547          16199245          360           AFL2
    548          16199349          360           AFL2
    549          16199524          360           AFL2
    550          16361216          360           AFL2
    551          16361230          360           AFL2
    552          16361241          360           AFL2
    553          16361312          360           AFL2
    554          16199106          360           AFL2
    555          16199032          360           AFL2
    556          16196862          360           AFL2
    557          16196733          360           AFL2
    558          16240414          360           AFL2
    559          16565124          360           ADN1
    560          16565125          360           ADN1
    561          16565126          360           ADN1
    562          16565127          360           ADN1
    563          16556138          360           ADN1
    564          16565129          360           ADN1
    565          16556139          360           ADN1
    566          16556129          360           ADN1
    567          16565120          360           ADN1
    568          16565121          360           ADN1
    569          16558986          360           ADN1
    570          16558991          360           ADN1
    571          16558996          360           ADN1
    572          16558999          360           ADN1
    573          16565102          360           ADN1
    574          16565106          360           ADN1
    575          16556115          360           ADN1
    576          16556120          360           ADN1
    577          16565112          360           ADN1
    578          16565114          360           ADN1
    579          16565116          360           ADN1
    580          16565117          360           ADN1
    581          16556126          360           ADN1
    582          16565118          360           ADN1
    583          16196426          360           AFL2
    584          16196438          360           AFL2
    585          16196469          360           AFL2
    586          16223839          360           WALN
    587          16223872          360           WALN
    588          16196281          360           AFL2
    589          16196288          360           AFL2
    590          16196245          360           AFL2
    591          16361137          360           AFL2
    592          16361138          360           AFL2
    593          16361167          360           AFL2
    594          16360993          360           AFL2
    595          16361000          360           AFL2
    596          16361038          360           AFL2
    597          16361077          360           AFL2
    598          16361091          360           AFL2
    599          16360900          360           AFL2
    600          16360905          360           AFL2
    601          16360910          360           AFL2
    602          16360927          360           AFL2
    603          16360959          360           AFL2
    604          16360962          360           AFL2
    605          16360328          360           AFL2
    606          16360344          360           AFL2
    607          16360353          360           AFL2
    608          16360297          360           AFL2
    609          16360304          360           AFL2
    610          16360245          360           AFL2
    611          16360248          360           AFL2
    612          16360262          360           AFL2
    613          16360272          360           AFL2
    614          16360274          360           AFL2
    615          16360123          360           AFL2
    616          16360152          360           AFL2
    617          16360171          360           AFL2
    618          16360230          360           AFL2
    619          16360081          360           AFL2
    620          16360084          360           AFL2
    621          16360110          360           AFL2
    622          16360048          360           AFL2
    623          16360050          360           AFL2
    624          16360059          360           AFL2
    625          16360028          360           AFL2
    626          16359956          360           AFL2
    627          16359958          360           AFL2
    628          16359969          360           AFL2
    629          16359990          360           AFL2
    630          16359991          360           AFL2
    631          16359894          360           AFL2
    632          16359906          360           AFL2
    633          16359909          360           AFL2
    634          16359941          360           AFL2
    635          16359830          360           AFL2
    636          16359426          360           AFL2
    637          16359455          360           AFL2
    638          16420315          360           AFL2
    639          16420336          360           AFL2
    640          16420338          360           AFL2
    641          16420471          360           AFL2
    642          16420206          360           AFL2
    643          16420200          360           AFL2
    644          16420021          360           AFL2
    645          16420137          360           AFL2
    646          16420010          360           AFL2
    647          16419962          360           AFL2
    648          16419615          360           AFL2
    649          16419666          360           AFL2
    650          16419442          360           AFL2
    651          16419512          360           AFL2
    652          16419506          360           AFL2
    653          16419325          360           AFL2
    654          16419332          360           AFL2
    655          16419336          360           AFL2
    656          16419357          360           AFL2
    657          16419366          360           AFL2
    658          16419378          360           AFL2
    659          16419179          360           AFL2
    660          16419188          360           AFL2
    661          16419229          360           AFL2
    662          16419166          360           AFL2
    663          16419289          360           AFL2
    664          16234593          360           MALT
    665          16234594          360           MALT
    666          16234595          360           ALT1
    667          16234597          360           MALT
    668          16234598          360           MALT
    669          16234599          360           MALT
    670          16234600          360           ALT1
    671          16234601          360           MALT
    672          16234602          360           MALT
    673          16234607          360           MALT
    674          16234610          360           ALT1
    675          16234612          360           ALT1
    676          16234616          360           MALT
    677          16234620          360           ALT1
    678          16234630          360           MALT
    679          16234631          360           MALT
    680          16234632          360           MALT
    681          16234633          360           ALT1
    682          16234635          360           MALT
    683          16234636          360           MALT
    684          16234563          360           ALT1
    685          16234564          360           ALT1
    686          16234565          360           MALT
    687          16234566          360           ALT1
    688          16234567          360           MALT
    689          16234569          360           ALT1
    690          16234571          360           MALT
    691          16234572          360           ALT1
    692          16234576          360           ALT1
    693          16234583          360           MALT
    694          16234586          360           ALT1
    695          16234587          360           ALT1
    696          16234589          360           MALT
    697          16234590          360           ALT1
    698          16234591          360           MALT
    699          16234592          360           ALT1
    700          16234497          360           MALT
    701          16234499          360           ALT1
    702          16234500          360           MALT
    703          16234501          360           MALT
    704          16234503          360           MALT
    705          16234504          360           ALT1
    706          16234506          360           ALT1
    707          16234508          360           ALT1
    708          16234509          360           ALT1
    709          16234511          360           MALT
    710          16234512          360           ALT1
    711          16234513          360           ALT1
    712          16234516          360           ALT1
    713          16234518          360           MALT
    714          16234520          360           ALT1
    715          16234522          360           MALT
    716          16234523          360           MALT
    717          16234524          360           MALT
    718          16234526          360           ALT1
    719          16234529          360           ALT1
    720          16234530          360           ALT1
    721          16234531          360           ALT1
    722          16234532          360           MALT
    723          16234534          360           ALT1
    724          16234535          360           MALT
    725          16234536          360           ALT1
    726          16234537          360           MALT
    727          16234538          360           ALT1
    728          16234539          360           ALT1
    729          16234541          360           MALT
    730          16234542          360           MALT
    731          16234543          360           ALT1
    732          16234545          360           MALT
    733          16234546          360           ALT1
    734          16234547          360           ALT1
    735          16234548          360           ALT1
    736          16234550          360           MALT
    737          16234551          360           ALT1
    738          16234553          360           MALT
    739          16234554          360           ALT1
    740          16234555          360           ALT1
    741          16234556          360           MALT
    742          16234557          360           MALT
    743          16234559          360           MALT
    744          16234560          360           ALT1
    745          16234491          360           MALT
    746          16234493          360           ALT1
    747          16234494          360           ALT1
    748          16234485          360           ALT1
    749          16234486          360           ALT1
    750          16234487          360           MALT
    751          16234488          360           ALT1
    752          16234489          360           ALT1
    753          16232883          360           ALT1
    754          16232885          360           ALT1
    755          16232886          360           MALT
    756          16232887          360           ALT1
    757          16232889          360           ALT1
    758          16232890          360           MALT
    759          16232892          360           ALT1
    760          16232893          360           MALT
    761          16232894          360           MALT
    762          16232896          360           MALT
    763          16232898          360           ALT1
    764          16232899          360           MALT
    765          16232900          360           MALT
    766          16232901          360           ALT1
    767          16232902          360           MALT
    768          16232903          360           MALT
    769          16232904          360           MALT
    770          16232905          360           ALT1
    771          16232906          360           MALT
    772          16232907          360           ALT1
    773          16232908          360           MALT
    774          16232909          360           MALT
    775          16232910          360           MALT
    776          16232911          360           ALT1
    777          16232912          360           MALT
    778          16232913          360           MALT
    779          16232914          360           ALT1
    780          16232916          360           ALT1
    781          16232917          360           MALT
    782          16232918          360           ALT1
    783          16232919          360           MALT
    784          16232920          360           ALT1
    785          16232921          360           ALT1
    786          16232922          360           ALT1
    787          16232924          360           MALT
    788          16232925          360           ALT1
    789          16232926          360           ALT1
    790          16232927          360           MALT
    791          16349450          360           AFL2
    792          16223826          360           WALN
    793          16167036          360           ADN1
    794          16339437          360           AFL2
    795          16339444          360           AFL2
    796          16195151          360           AFL2
    797          16195209          360           AFL2
    798          16195249          360           AFL2
    799          16222023          360           AFL2
    800          16222025          360           AFL2
    801          16222042          360           AFL2
    802          16195006          360           AFL2
    803          16419064          360           AFL2
    804          16419065          360           AFL2
    805          16419067          360           AFL2
    806          16369187          360           MADN
    807          16369188          360           MADN
    808          16370100          360           MADN
    809          16370101          360           MADN
    810          16370107          360           MADN
    811          16370109          360           MADN
    812          16559130          360           MADN
    813          16559133          360           MADN
    814          16559135          360           MADN
    815          16369353          360           MADN
    816          16369515          360           MADN
    817          16369192          360           MADN
    818          16559137          360           MADN
    819          16369355          360           MADN
    820          16559138          360           MADN
    821          16559139          360           MADN
    822          16370112          360           MADN
    823          16370113          360           MADN
    824          16370114          360           MADN
    825          16340394          360           MADN
    826          16559140          360           MADN
    827          16559142          360           MADN
    828          16559143          360           MADN
    829          16340398          360           MADN
    830          16559144          360           MADN
    831          16369524          360           MADN
    832          16386455          360           MADN
    833          16386456          360           MADN
    834          16369527          360           MADN
    835          16386457          360           MADN
    836          16369529          360           MADN
    837          16386459          360           MADN
    838          16370121          360           MADN
    839          16559150          360           MADN
    840          16386460          360           MADN
    841          16559152          360           MADN
    842          16369531          360           MADN
    843          16386461          360           MADN
    844          16386462          360           MADN
    845          16369371          360           MADN
    846          16386463          360           MADN
    847          16369535          360           MADN
    848          16386464          360           MADN
    849          16386465          360           MADN
    850          16386466          360           MADN
    851          16369375          360           MADN
    852          16386467          360           MADN
    853          16386468          360           MADN
    854          16386469          360           MADN
    855          16370138          360           MADN
    856          16363844          360           MALT
    857          16377727          360           ALT1
    858          16377786          360           MALT
    859          16377787          360           ALT1
    860          16377788          360           ALT1
    861          16377789          360           MALT
    862          16377790          360           MALT
    863          16377791          360           MALT
    864          16380626          360           ALT1
    865          16380628          360           ALT1
    866          16380629          360           MALT
    867          16380631          360           MALT
    868          16380632          360           MALT
    869          16380633          360           MALT
    870          16380634          360           ALT1
    871          16380635          360           MALT
    872          16380636          360           ALT1
    873          16380639          360           MALT
    874          16380640          360           ALT1
    875          16380642          360           MALT
    876          16380644          360           ALT1
    877          16380645          360           MALT
    878          16380647          360           MALT
    879          16380648          360           ALT1
    880          16380649          360           ALT1
    881          16380650          360           ALT1
    882          16380651          360           ALT1
    883          16380652          360           MALT
    884          16380653          360           MALT
    885          16380654          360           ALT1
    886          16380655          360           MALT
    887          16380661          360           ALT1
    888          16380662          360           MALT
    889          16380663          360           MALT
    890          16380665          360           ALT1
    891          16380666          360           MALT
    892          16380668          360           MALT
    893          16380669          360           ALT1
    894          16380670          360           MALT
    895          16380671          360           ALT1
    896          16380672          360           MALT
    897          16380673          360           MALT
    898          16380674          360           ALT1
    899          16380675          360           ALT1
    900          16380676          360           ALT1
    901          16363831          360           MALT
    902          16363832          360           MALT
    903          16363833          360           ALT1
    904          16363834          360           MALT
    905          16363835          360           MALT
    906          16363836          360           MALT
    907          16363837          360           MALT
    908          16363838          360           MALT
    909          16363840          360           ALT1
    910          16363843          360           MALT
    911          16363823          360           ALT1
    912          16363824          360           ALT1
    913          16363826          360           ALT1
    914          16363827          360           MALT
    915          16363830          360           MALT
    916          16220859          360           AFL2
    917          16220901          360           AFL2
    918          16220963          360           AFL2
    919          16195001          360           AFL2
    920          16220729          360           AFL2
    921          16220734          360           AFL2
    922          16360979          360           AFL2
    923          16363819          360           MALT
    924          16363820          360           MALT
    925          16363821          360           MALT
    926          16363822          360           MALT
    927          16222467          360           AFL2
    928          16167542          360           ADN1
    929          16340409          360           MADN
    930          16222391          360           AFL2
    931          16222422          360           AFL2
    932          16222426          360           AFL2
    933          16222436          360           AFL2
    934          16188487          360           AFL2
    935          16222277          360           AFL2
    936          16222292          360           AFL2
    937          16222323          360           AFL2
    938          16222210          360           AFL2
    939          16222225          360           AFL2
    940          16220506          360           AFL2
    941          16240452          360           AFL2
    942          16240489          360           AFL2
    943          16242710          360           AFL2
    944          16242711          360           AFL2
    945          16242738          360           AFL2
    946          16242744          360           AFL2
    947          16220453          360           AFL2
    948          16214196          360           AFL2
    949          16214209          360           AFL2
    950          16214239          360           AFL2
    951          16214245          360           AFL2
    952          16214321          360           AFL2
    953          16214098          360           AFL2
    954          16386830          360           ALT1
    955          16386831          360           MALT
    956          16386832          360           ALT1
    957          16388894          360           AFL2
    958          16388935          360           AFL2
    959          16388939          360           AFL2
    960          16388945          360           AFL2
    961          16388970          360           AFL2
    962          16388989          360           AFL2
    963          16389000          360           AFL2
    964          16389008          360           AFL2
    965          16386470          360           MADN
    966          16386471          360           MADN
    967          16369704          360           MADN
    968          16386472          360           MADN
    969          16369381          360           MADN
    970          16559164          360           MADN
    971          16386473          360           MADN
    972          16368816          360           MADN
    973          16369708          360           MADN
    974          16559167          360           MADN
    975          16386476          360           MADN
    976          16368819          360           MADN
    977          16386479          360           MADN
    978          16370300          360           MADN
    979          16371030          360           MADN
    980          16370302          360           MADN
    981          16370141          360           MADN
    982          16371033          360           MADN
    983          16371034          360           MADN
    984          16371037          360           MADN
    985          16371038          360           MADN
    986          16559170          360           MADN
    987          16369712          360           MADN
    988          16559172          360           MADN
    989          16559173          360           MADN
    990          16386481          360           MADN
    991          16369714          360           MADN
    992          16559174          360           MADN
    993          16559175          360           MADN
    994          16184206          360           ADN1
    995          16369319          360           MADN
    996          16559100          360           MADN
    997          16559102          360           MADN
    998          16559104          360           MADN
    999          16559105          360           MADN
   1000          16369161          360           MADN
   1001          16559108          360           MADN
   1002          16369326          360           MADN
   1003          16369329          360           MADN
   1004          16322702          360           MADN
   1005          16322705          360           MADN
   1006          16559110          360           MADN
   1007          16559113          360           MADN
   1008          16559118          360           MADN
   1009          16369173          360           MADN
   1010          16369174          360           MADN
   1011          16559120          360           MADN
   1012          16559122          360           MADN
   1013          16559123          360           MADN
   1014          16565130          360           MADN
   1015          16565131          360           MADN
   1016          16565132          360           MADN
   1017          16565133          360           MADN
   1018          16565135          360           MADN
   1019          16565137          360           MADN
   1020          16565138          360           MADN
   1021          16565139          360           MADN
   1022          16565141          360           MADN
   1023          16565142          360           MADN
   1024          16565143          360           MADN
   1025          16565144          360           MADN
   1026          16565146          360           MADN
   1027          16565147          360           MADN
   1028          16565148          360           MADN
   1029          16565149          360           MADN
   1030          16208134          360           MCWH
   1031          16369130          360           MADN
   1032          16565151          360           MADN
   1033          16565153          360           MADN
   1034          16565154          360           MADN
   1035          16565155          360           MADN
   1036          16565156          360           MADN
   1037          16565157          360           MADN
   1038          16565158          360           MADN
   1039          16565159          360           MADN
   1040          16565160          360           MADN
   1041          16369140          360           MADN
   1042          16369303          360           MADN
   1043          16369141          360           MADN
   1044          16369142          360           MADN
   1045          16565162          360           MADN
   1046          16369304          360           MADN
   1047          16565163          360           MADN
   1048          16369144          360           MADN
   1049          16565164          360           MADN
   1050          16565165          360           MADN
   1051          16565123          360           MADN
   1052          16565128          360           MADN
   1053          16565115          360           MADN
   1054          16565119          360           MADN
   1055          16565122          360           MADN
   1056          16565100          360           MADN
   1057          16565101          360           MADN
   1058          16565104          360           MADN
   1059          16565105          360           MADN
   1060          16565107          360           MADN
   1061          16565108          360           MADN
   1062          16565109          360           MADN
   1063          16565110          360           MADN
   1064          16565111          360           MADN
   1065          16370680          360           MADN
   1066          16370689          360           MADN
   1067          16558985          360           MADN
   1068          16558987          360           MADN
   1069          16558988          360           MADN
   1070          16558992          360           MADN
   1071          16558993          360           MADN
   1072          16558995          360           MADN
   1073          16558997          360           MADN
   1074          16370098          360           MADN
   1075          16369820          360           MADN
   1076          16369821          360           MADN
   1077          16368931          360           MADN
   1078          16369666          360           MADN
   1079          16370266          360           MADN
   1080          16371319          360           MADN
   1081          16369832          360           MADN
   1082          16368943          360           MADN
   1083          16368947          360           MADN
   1084          16368949          360           MADN
   1085          16368787          360           MADN
   1086          16368789          360           MADN
   1087          16371321          360           MADN
   1088          16371323          360           MADN
   1089          16371162          360           MADN
   1090          16370277          360           MADN
   1091          16369841          360           MADN
   1092          16369845          360           MADN
   1093          16368793          360           MADN
   1094          16368794          360           MADN
   1095          16368799          360           MADN
   1096          16371395          360           MADN
   1097          16371558          360           MADN
   1098          16371396          360           MADN
   1099          16371397          360           MADN
   1100          16558961          360           MADN
   1101          16558963          360           MADN
   1102          16558968          360           MADN
   1103          16558969          360           MADN
   1104          16558970          360           MADN
   1105          16558973          360           MADN
   1106          16558974          360           MADN
   1107          16399619          360           MADN
   1108          16558948          360           MADN
   1109          16370813          360           MADN
   1110          16370814          360           MADN
   1111          16370819          360           MADN
   1112          16371548          360           MADN
   1113          16399620          360           MADN
   1114          16399621          360           MADN
   1115          16371388          360           MADN
   1116          16399622          360           MADN
   1117          16399624          360           MADN
   1118          16399625          360           MADN
   1119          16558953          360           MADN
   1120          16558955          360           MADN
   1121          16399629          360           MADN
   1122          16558956          360           MADN
   1123          16370827          360           MADN
   1124          16371375          360           MADN
   1125          16399611          360           MADN
   1126          16399612          360           MADN
   1127          16558940          360           MADN
   1128          16399614          360           MADN
   1129          16558941          360           MADN
   1130          16399615          360           MADN
   1131          16399616          360           MADN
   1132          16558943          360           MADN
   1133          16399617          360           MADN
   1134          16558944          360           MADN
   1135          16371526          360           MADN
   1136          16370639          360           MADN
   1137          16399603          360           MADN
   1138          16558930          360           MADN
   1139          16399604          360           MADN
   1140          16558933          360           MADN
   1141          16558934          360           MADN
   1142          16399608          360           MADN
   1143          16399609          360           MADN
   1144          16368992          360           MADN
   1145          16558939          360           MADN
   1146          16370640          360           MADN
   1147          16371371          360           MADN
   1148          16371373          360           MADN
   1149          16559226          360           MADN
   1150          16559227          360           MADN
   1151          16369607          360           MADN
   1152          16559228          360           MADN
   1153          16559067          360           MADN
   1154          16559229          360           MADN
   1155          16559069          360           MADN
   1156          16370201          360           MADN
   1157          16370040          360           MADN
   1158          16370204          360           MADN
   1159          16370043          360           MADN
   1160          16370044          360           MADN
   1161          16322661          360           MADN
   1162          16370208          360           MADN
   1163          16370209          360           MADN
   1164          16322663          360           MADN
   1165          16370049          360           MADN
   1166          16322664          360           MADN
   1167          16559230          360           MADN
   1168          16369610          360           MADN
   1169          16559231          360           MADN
   1170          16322667          360           MADN
   1171          16559071          360           MADN
   1172          16322669          360           MADN
   1173          16559072          360           MADN
   1174          16369458          360           MADN
   1175          16369298          360           MADN
   1176          16371103          360           MADN
   1177          16370216          360           MADN
   1178          16370217          360           MADN
   1179          16322670          360           MADN
   1180          16322671          360           MADN
   1181          16371109          360           MADN
   1182          16370057          360           MADN
   1183          16322672          360           MADN
   1184          16370058          360           MADN
   1185          16322676          360           MADN
   1186          16322678          360           MADN
   1187          16559082          360           MADN
   1188          16559084          360           MADN
   1189          16369627          360           MADN
   1190          16559086          360           MADN
   1191          16369628          360           MADN
   1192          16369629          360           MADN
   1193          16370062          360           MADN
   1194          16370063          360           MADN
   1195          16322680          360           MADN
   1196          16322681          360           MADN
   1197          16322684          360           MADN
   1198          16322685          360           MADN
   1199          16559090          360           MADN
   1200          16322687          360           MADN
   1201          16559091          360           MADN
   1202          16322688          360           MADN
   1203          16559092          360           MADN
   1204          16369476          360           MADN
   1205          16369638          360           MADN
   1206          16371120          360           MADN
   1207          16371121          360           MADN
   1208          16370071          360           MADN
   1209          16370073          360           MADN
   1210          16370235          360           MADN
   1211          16322690          360           MADN
   1212          16370238          360           MADN
   1213          16322691          360           MADN
   1214          16322693          360           MADN
   1215          16369800          360           MADN
   1216          16370079          360           MADN
   1217          16322695          360           MADN
   1218          16322696          360           MADN
   1219          16369803          360           MADN
   1220          16369808          360           MADN
   1221          16369647          360           MADN
   1222          16369649          360           MADN
   1223          16370082          360           MADN
   1224          16370245          360           MADN
   1225          16370408          360           MADN
   1226          16370087          360           MADN
   1227          16369813          360           MADN
   1228          16369814          360           MADN
   1229          16368925          360           MADN
   1230          16369656          360           MADN
   1231          16369499          360           MADN
   1232          16370411          360           MADN
   1233          16371141          360           MADN
   1234          16370415          360           MADN
   1235          16371148          360           MADN
   1236          16370095          360           MADN
   1237          16371333          360           MADN
   1238          16370281          360           MADN
   1239          16371173          360           MADN
   1240          16369850          360           MADN
   1241          16558904          360           MADN
   1242          16558906          360           MADN
   1243          16369854          360           MADN
   1244          16558908          360           MADN
   1245          16369855          360           MADN
   1246          16368966          360           MADN
   1247          16369699          360           MADN
   1248          16371180          360           MADN
   1249          16370290          360           MADN
   1250          16371505          360           MADN
   1251          16371345          360           MADN
   1252          16371346          360           MADN
   1253          16371349          360           MADN
   1254          16370296          360           MADN
   1255          16371187          360           MADN
   1256          16370298          360           MADN
   1257          16558911          360           MADN
   1258          16370299          360           MADN
   1259          16558912          360           MADN
   1260          16558916          360           MADN
   1261          16558917          360           MADN
   1262          16558919          360           MADN
   1263          16369866          360           MADN
   1264          16368977          360           MADN
   1265          16369868          360           MADN
   1266          16371350          360           MADN
   1267          16371517          360           MADN
   1268          16371194          360           MADN
   1269          16371518          360           MADN
   1270          16558921          360           MADN
   1271          16558923          360           MADN
   1272          16558926          360           MADN
   1273          16368981          360           MADN
   1274          16558929          360           MADN
   1275          16369877          360           MADN
   1276          16368986          360           MADN
   1277          16368989          360           MADN
   1278          16371525          360           MADN
   1279          16559225          360           MADN
   1280          16369443          360           MADN
   1281          16213871          360           AFL2
   1282          16213956          360           AFL2
   1283          16213963          360           AFL2
   1284          16340405          360           MADN
   1285          16340407          360           MADN
   1286          16213692          360           AFL2
   1287          16187311          360           AFL2
   1288          16187329          360           AFL2
   1289          16187343          360           AFL2
   1290          16186879          360           AFL2
   1291          16186123          360           AFL2
   1292          16185500          360           AFL2
   1293          16185207          360           AFL2
   1294          16184779          360           AFL2
   1295          16180947          360           AFL2
   1296          16180997          360           AFL2
   1297          16181005          360           AFL2
   1298          16181131          360           AFL2
   1299          16176718          360           AFL2
   1300          16176779          360           AFL2
   1301          16176774          360           AFL2
   1302          16176885          360           AFL2
   1303          16176454          360           AFL2
   1304          16176051          360           AFL2
   1305          16165918          360           AFL2
   1306          16165923          360           AFL2
   1307          16165946          360           AFL2
   1308          16168795          360           AFL2
   1309          16165399          360           AFL2
   1310          16164277          360           AFL2
   1311          16163887          360           AFL2
   1312          16163920          360           AFL2
   1313          16210764          360           AFL2
   1314          16210852          360           AFL2
   1315          16210855          360           AFL2
   1316          16210459          360           AFL2
   1317          16210474          360           AFL2
   1318          16210566          360           AFL2
   1319          16210641          360           AFL2
   1320          16210698          360           AFL2
   1321          16210397          360           AFL2
   1322          16209335          360           AFL2
   1323          16209372          360           AFL2
   1324          16209376          360           AFL2
   1325          16209382          360           AFL2
   1326          16209409          360           AFL2
   1327          16160335          360           AFL2
   1328          16540027          360           WALN
   1329          16360931          360           AFL2
   1330          16360934          360           AFL2
   1331          16360936          360           AFL2
   1332          16360970          360           AFL2
   1333          16360975          360           AFL2
   1334          16422333          360           WALN
   1335          16403860          360           WALN
   1336          16403881          360           WALN
   1337          16405170          360           WALN
   1338          16330335          360           ALT1
   1339          16330336          360           MALT
   1340          16330338          360           MALT
   1341          16330339          360           MALT
   1342          16330340          360           MALT
   1343          16331936          360           AFL2
   1344          16332001          360           AFL2
   1345          16332014          360           AFL2
   1346          16332027          360           AFL2
   1347          16339625          360           AFL2
   1348          16347080          360           MALT
   1349          16347081          360           MALT
   1350          16347082          360           ALT1
   1351          16347083          360           MALT
   1352          16347084          360           MALT
   1353          16347085          360           ALT1
   1354          16347087          360           ALT1
   1355          16347089          360           MALT
   1356          16347090          360           MALT
   1357          16347091          360           MALT
   1358          16347092          360           ALT1
   1359          16347093          360           ALT1
   1360          16347094          360           MALT
   1361          16340419          360           MADN
   1362          16559002          360           MADN
   1363          16369222          360           MADN
   1364          16368826          360           MADN
   1365          16386484          360           MADN
   1366          16559176          360           MADN
   1367          16559177          360           MADN
   1368          16559178          360           MADN
   1369          16386486          360           MADN
   1370          16386487          360           MADN
   1371          16386488          360           MADN
   1372          16370310          360           MADN
   1373          16370150          360           MADN
   1374          16371207          360           MADN
   1375          16370316          360           MADN
   1376          16369205          360           ADN1
   1377          16208029          360           CWHL
   1378          16166744          360           ADN1
   1379          16370789          360           ADN1
   1380          16371496          360           ADN1
   1381          16369990          360           ADN1
   1382          16371477          360           ADN1
   1383          16369167          360           ADN1
   1384          16209285          360           AFL2
   1385          16342123          360           AFL2
   1386          16342126          360           AFL2
   1387          16369986          360           ADN1
   1388          16369987          360           ADN1
   1389          16316833          360           MALT
   1390          16316834          360           MALT
   1391          16330332          360           MALT
   1392          16330333          360           ALT1
   1393          16330334          360           ALT1
   1394          16369680          360           ADN1
   1395          16368955          360           ADN1
   1396          16369685          360           ADN1
   1397          16369128          360           ADN1
   1398          16221921          360           WALN
   1399          16221827          360           WALN
   1400          16220265          360           WALN
   1401          16221846          360           WALN
   1402          16220246          360           WALN
   1403          16220255          360           WALN
   1404          16210119          360           WALN
   1405          16213463          360           WALN
   1406          16213483          360           WALN
   1407          16213578          360           WALN
   1408          16213444          360           WALN
   1409          16220280          360           WALN
   1410          16208583          360           WALN
   1411          16208649          360           WALN
   1412          16210184          360           WALN
   1413          16349447          360           AFL2
   1414          16206821          360           WALN
   1415          16206925          360           WALN
   1416          16208017          360           WALN
   1417          16208014          360           WALN
   1418          16349433          360           AFL2
   1419          16349434          360           AFL2
   1420          16349416          360           AFL2
   1421          16348184          360           AFL2
   1422          16348191          360           AFL2
   1423          16348211          360           AFL2
   1424          16348216          360           AFL2
   1425          16348217          360           AFL2
   1426          16348229          360           AFL2
   1427          16349339          360           AFL2
   1428          16348236          360           AFL2
   1429          16348297          360           AFL2
   1430          16348313          360           AFL2
   1431          16349254          360           AFL2
   1432          16348097          360           AFL2
   1433          16348098          360           AFL2
   1434          16347815          360           AFL2
   1435          16347834          360           AFL2
   1436          16347842          360           AFL2
   1437          16347859          360           AFL2
   1438          16347862          360           AFL2
   1439          16347872          360           AFL2
   1440          16347886          360           AFL2
   1441          16347948          360           AFL2
   1442          16347952          360           AFL2
   1443          16348147          360           AFL2
   1444          16348162          360           AFL2
   1445          16348168          360           AFL2
   1446          16348174          360           AFL2
   1447          16348004          360           AFL2
   1448          16348005          360           AFL2
   1449          16348017          360           AFL2
   1450          16348037          360           AFL2
   1451          16348055          360           AFL2
   1452          16348076          360           AFL2
   1453          16348078          360           AFL2
   1454          16346427          360           AFL2
   1455          16346456          360           AFL2
   1456          16346477          360           AFL2
   1457          16346487          360           AFL2
   1458          16347363          360           AFL2
   1459          16347366          360           AFL2
   1460          16347670          360           AFL2
   1461          16347466          360           AFL2
   1462          16347697          360           AFL2
   1463          16347520          360           AFL2
   1464          16347542          360           AFL2
   1465          16347558          360           AFL2
   1466          16347575          360           AFL2
   1467          16347743          360           AFL2
   1468          16346328          360           AFL2
   1469          16346344          360           AFL2
   1470          16346347          360           AFL2
   1471          16346367          360           AFL2
   1472          16346133          360           AFL2
   1473          16346144          360           AFL2
   1474          16346146          360           AFL2
   1475          16346151          360           AFL2
   1476          16346163          360           AFL2
   1477          16346195          360           AFL2
   1478          16346229          360           AFL2
   1479          16346305          360           AFL2
   1480          16346317          360           AFL2
   1481          16346419          360           AFL2
   1482          16346426          360           AFL2
   1483          16345987          360           AFL2
   1484          16346029          360           AFL2
   1485          16346038          360           AFL2
   1486          16346041          360           AFL2
   1487          16346044          360           AFL2
   1488          16346049          360           AFL2
   1489          16346067          360           AFL2
   1490          16346075          360           AFL2
   1491          16345845          360           AFL2
   1492          16345847          360           AFL2
   1493          16346079          360           AFL2
   1494          16346083          360           AFL2
   1495          16346093          360           AFL2
   1496          16346107          360           AFL2
   1497          16345854          360           AFL2
   1498          16345918          360           AFL2
   1499          16386474          360           ADN1
   1500          16205350          360           WALN
   1501          16205320          360           WALN
   1502          16205419          360           WALN
   1503          16205436          360           WALN
   1504          16205462          360           WALN
   1505          16205335          360           WALN
   1506          16205340          360           WALN
   1507          16205343          360           WALN
   1508          16198781          360           WALN
   1509          16198788          360           WALN
   1510          16200872          360           WALN
   1511          16200887          360           WALN
   1512          16194582          360           WALN
   1513          16196013          360           WALN
   1514          16195964          360           WALN
   1515          16196108          360           WALN
   1516          16198635          360           WALN
   1517          16198657          360           WALN
   1518          16198705          360           WALN
   1519          16198725          360           WALN
   1520          15982502          360           AFL2
   1521          16207962          360           AFL2
   1522          16208863          360           AFL2
   1523          16209141          360           AFL2
   1524          16208919          360           AFL2
   1525          16208964          360           AFL2
   1526          16223946          360           WALN
   1527          16224009          360           WALN
   1528          16224016          360           WALN
   1529          16225709          360           WALN
   1530          16223956          360           WALN
   1531          16377266          360           AFL2
   1532          16377285          360           AFL2
   1533          16340400          360           MADN
   1534          16340401          360           MADN
   1535          16556148          360           MADN
   1536          16556149          360           MADN
   1537          16370984          360           MADN
   1538          16370988          360           MADN
   1539          16556150          360           MADN
   1540          16556151          360           MADN
   1541          16556152          360           MADN
   1542          16370991          360           MADN
   1543          16556146          360           MADN
   1544          16556147          360           MADN
   1545          16556143          360           MADN
   1546          16556145          360           MADN
   1547          16556140          360           MADN
   1548          16556141          360           MADN
   1549          16556142          360           MADN
   1550          14845468          360           AFL2
   1551          16369624          360           ADN1
   1552          16371110          360           ADN1
   1553          16370061          360           ADN1
   1554          16371115          360           ADN1
   1555          16368908          360           ADN1
   1556          16369644          360           ADN1
   1557          16368916          360           ADN1
   1558          16369646          360           ADN1
   1559          16370407          360           ADN1
   1560          16370410          360           ADN1
   1561          16371146          360           ADN1
   1562          16371147          360           ADN1
   1563          16368934          360           ADN1
   1564          16370896          360           ADN1
   1565          16369149          360           ADN1
   1566          16208136          360           CWHL
   1567          16208142          360           CWHL
   1568          16369302          360           ADN1
   1569          16369308          360           ADN1
   1570          16369323          360           ADN1
   1571          16369333          360           ADN1
   1572          16369335          360           ADN1
   1573          16369340          360           ADN1
   1574          16370105          360           ADN1
   1575          16322700          360           ADN1
   1576          16322701          360           ADN1
   1577          16322703          360           ADN1
   1578          16322706          360           ADN1
   1579          16369505          360           ADN1
   1580          16369510          360           ADN1
   1581          16369516          360           ADN1
   1582          16368800          360           ADN1
   1583          16368803          360           ADN1
   1584          16368807          360           ADN1
   1585          16371029          360           ADN1
   1586          16370303          360           ADN1
   1587          16371035          360           ADN1
   1588          16369550          360           ADN1
   1589          16371046          360           ADN1
   1590          16368835          360           ADN1
   1591          16371057          360           ADN1
   1592          16371060          360           ADN1
   1593          16369903          360           ADN1
   1594          16368868          360           ADN1
   1595          16371410          360           ADN1
   1596          16371418          360           ADN1
   1597          16369932          360           ADN1
   1598          14804717          360           AFL2
   1599          16388612          360           WALN
   1600          16389891          360           WALN
   1601          16389928          360           WALN
   1602          16389935          360           WALN
   1603          16392894          360           WALN
   1604          16392904          360           WALN
   1605          16392927          360           WALN
   1606          16392976          360           WALN
   1607          16392985          360           WALN
   1608          16394328          360           WALN
   1609          16394533          360           WALN
   1610          16394351          360           WALN
   1611          16293674          360           AFL2
   1612          16293683          360           AFL2
   1613          16395125          360           WALN
   1614          16293738          360           AFL2
   1615          16303598          360           AFL2
   1616          16303603          360           AFL2
   1617          16396980          360           WALN
   1618          16396987          360           WALN
   1619          16397005          360           WALN
   1620          16397038          360           WALN
   1621          16303604          360           AFL2
   1622          16304158          360           AFL2
   1623          16304308          360           AFL2
   1624          16316759          360           MALT
   1625          16316761          360           MALT
   1626          16316762          360           MALT
   1627          16316764          360           MALT
   1628          16316765          360           MALT
   1629          16316766          360           MALT
   1630          16316767          360           ALT1
   1631          16316768          360           ALT1
   1632          16316769          360           MALT
   1633          16316770          360           ALT1
   1634          16316772          360           MALT
   1635          16316773          360           ALT1
   1636          16316778          360           MALT
   1637          16316779          360           MALT
   1638          16316780          360           MALT
   1639          16316781          360           MALT
   1640          16316782          360           MALT
   1641          16316784          360           MALT
   1642          16316786          360           ALT1
   1643          16316787          360           MALT
   1644          16316790          360           MALT
   1645          16316791          360           MALT
   1646          16316792          360           MALT
   1647          16316793          360           MALT
   1648          16316794          360           ALT1
   1649          16316795          360           MALT
   1650          16316796          360           MALT
   1651          16316800          360           MALT
   1652          16316801          360           MALT
   1653          16316803          360           ALT1
   1654          16316804          360           MALT
   1655          16316807          360           MALT
   1656          16316808          360           MALT
   1657          16316810          360           MALT
   1658          16316811          360           MALT
   1659          16316814          360           MALT
   1660          16316815          360           MALT
   1661          16316816          360           MALT
   1662          16316820          360           MALT
   1663          16316828          360           MALT
   1664          16401619          360           WALN
   1665          16386947          360           WALN
   1666          16386969          360           WALN
   1667          16386971          360           WALN
   1668          16388529          360           WALN
   1669          16382662          360           WALN
   1670          16383867          360           WALN
   1671          16383898          360           WALN
   1672          16365493          360           WALN
   1673          16367740          360           WALN
   1674          16367939          360           WALN
   1675          16244485          360           ALT1
   1676          16244487          360           MALT
   1677          16244489          360           MALT
   1678          16244491          360           ALT1
   1679          16244492          360           ALT1
   1680          16371686          360           WALN
   1681          16371690          360           WALN
   1682          16244493          360           ALT1
   1683          16244496          360           ALT1
   1684          16244499          360           MALT
   1685          16244501          360           ALT1
   1686          16244505          360           MALT
   1687          16244506          360           ALT1
   1688          16244507          360           ALT1
   1689          16244509          360           ALT1
   1690          16244511          360           MALT
   1691          16376866          360           WALN
   1692          16377947          360           WALN
   1693          16378031          360           WALN
   1694          16147738          360           AFL2
   1695          16154092          360           AFL2
   1696          16147300          360           AFL2
   1697          16147306          360           AFL2
   1698          16207628          360           AFL2
   1699          16207647          360           AFL2
   1700          16207680          360           AFL2
   1701          16207847          360           AFL2
   1702          15983436          360           ALCA
   1703          16105821          360           ALT1
   1704          16105830          360           ALT1
   1705          16105831          360           ALT1
   1706          16105834          360           ALT1
   1707          16105835          360           ALT1
   1708          16105836          360           ALT1
   1709          16105841          360           ALT1
   1710          16105846          360           ALT1
   1711          16105847          360           ALT1
   1712          16105849          360           ALT1
   1713          16105853          360           ALT1
   1714          16105856          360           ALT1
   1715          16105865          360           ALT1
   1716          16105870          360           ALT1
   1717          16339407          360           AFL2
   1718          16339410          360           AFL2
   1719          16339418          360           AFL2
   1720          16339423          360           AFL2
   1721          16339382          360           AFL2
   1722          16240033          360           AFL2
   1723          16240059          360           AFL2
   1724          16240101          360           AFL2
   1725          16240111          360           AFL2
   1726          16240192          360           AFL2
   1727          16323537          360           AFL2
   1728          16323550          360           AFL2
   1729          16323578          360           AFL2
   1730          16326150          360           AFL2
   1731          16326184          360           AFL2
   1732          16326223          360           AFL2
   1733          16326233          360           AFL2
   1734          16326245          360           AFL2
   1735          16326249          360           AFL2
   1736          16240235          360           AFL2
   1737          16240293          360           AFL2
   1738          16240300          360           AFL2
   1739          16239928          360           AFL2
   1740          16220585          360           AFL2
   1741          16220589          360           AFL2
   1742          16220630          360           AFL2
   1743          16239986          360           AFL2
   1744          16220697          360           AFL2
   1745          16240016          360           AFL2
   1746          16240018          360           AFL2
   1747          16322853          360           AFL2
   1748          16322859          360           AFL2
   1749          16322869          360           AFL2
   1750          16322910          360           AFL2
   1751          16322913          360           AFL2
   1752          16322947          360           AFL2
   1753          16322998          360           AFL2
   1754          16323003          360           AFL2
   1755          16323046          360           AFL2
   1756          16323074          360           AFL2
   1757          16323077          360           AFL2
   1758          16322767          360           AFL2
   1759          16322771          360           AFL2
   1760          16323109          360           AFL2
   1761          16323121          360           AFL2
   1762          16323256          360           AFL2
   1763          16323324          360           AFL2
   1764          16323368          360           AFL2
   1765          16323430          360           AFL2
   1766          16323497          360           AFL2
   1767          16323513          360           AFL2
   1768          16323522          360           AFL2
   1769          16323531          360           AFL2
   1770          16322798          360           AFL2
   1771          15740762          360           ALCA
   1772          16321528          360           AFL2
   1773          16321555          360           AFL2
   1774          16321625          360           AFL2
   1775          16339201          360           AFL2
   1776          16339216          360           AFL2
   1777          16321082          360           AFL2
   1778          16321084          360           AFL2
   1779          16321101          360           AFL2
   1780          16339236          360           AFL2
   1781          16339245          360           AFL2
   1782          16339251          360           AFL2
   1783          16339270          360           AFL2
   1784          16339272          360           AFL2
   1785          16321223          360           AFL2
   1786          16339286          360           AFL2
   1787          16339301          360           AFL2
   1788          16321258          360           AFL2
   1789          16321264          360           AFL2
   1790          16321267          480           AFL2
   1791          16339311          360           AFL2
   1792          16321306          360           AFL2
   1793          16321438          360           AFL2
   1794          16321448          360           AFL2
   1795          16321334          360           AFL2
   1796          16339359          360           AFL2
   1797          16339362          360           AFL2
   1798          16315116          360           AFL2
   1799          16318365          360           AFL2
   1800          16318381          360           AFL2
   1801          16318398          360           AFL2
   1802          16318404          360           AFL2
   1803          16318461          360           AFL2
   1804          16318571          480           AFL2
   1805          16318580          360           AFL2
   1806          16318595          360           AFL2
   1807          16318604          360           AFL2
   1808          16318615          360           AFL2
   1809          16318656          360           AFL2
   1810          16318677          360           AFL2
   1811          16318684          360           AFL2
   1812          16318691          360           AFL2
   1813          16318700          360           AFL2
   1814          16315280          360           AFL2
   1815          16318159          360           AFL2
   1816          16318173          360           AFL2
   1817          16318177          360           AFL2
   1818          16318206          360           AFL2
   1819          16318216          360           AFL2
   1820          16318220          360           AFL2
   1821          16318239          360           AFL2
   1822          16318244          360           AFL2
   1823          16318296          360           AFL2
   1824          16318747          360           AFL2
   1825          16321010          360           AFL2
   1826          16321012          360           AFL2
   1827          16314549          360           AFL2
   1828          16314556          360           AFL2
   1829          16308175          360           AFL2
   1830          16314594          360           AFL2
   1831          16314620          360           AFL2
   1832          16308190          360           AFL2
   1833          16308193          360           AFL2
   1834          16314644          360           AFL2
   1835          16314648          360           AFL2
   1836          16314656          360           AFL2
   1837          16314665          360           AFL2
   1838          16314676          360           AFL2
   1839          16314680          360           AFL2
   1840          16314691          360           AFL2
   1841          16314728          360           AFL2
   1842          16314790          360           AFL2
   1843          16314808          360           AFL2
   1844          16308267          360           AFL2
   1845          16314325          360           AFL2
   1846          16314339          360           AFL2
   1847          16314341          360           AFL2
   1848          16314408          360           AFL2
   1849          16314411          360           AFL2
   1850          16314414          360           AFL2
   1851          16314420          360           AFL2
   1852          16314426          360           AFL2
   1853          16314444          360           AFL2
   1854          16314450          360           AFL2
   1855          16314466          360           AFL2
   1856          16314474          360           AFL2
   1857          16314831          360           AFL2
   1858          16314837          360           AFL2
   1859          16314861          360           AFL2
   1860          16314862          360           AFL2
   1861          16314987          360           AFL2
   1862          16314997          360           AFL2
   1863          16315035          360           AFL2
   1864          16315044          360           AFL2
   1865          16315076          360           AFL2
   1866          16315107          360           AFL2
   1867          16308119          360           AFL2
   1868          16308133          360           AFL2
   1869          16306528          360           AFL2
   1870          16306539          360           AFL2
   1871          16306553          360           AFL2
   1872          16306595          360           AFL2
   1873          16307973          360           AFL2
   1874          16307992          360           AFL2
   1875          16306703          360           AFL2
   1876          16306726          360           AFL2
   1877          16306760          360           AFL2
   1878          16307691          360           AFL2
   1879          16307755          360           AFL2
   1880          16308015          360           AFL2
   1881          16308029          360           AFL2
   1882          16307789          360           AFL2
   1883          16307809          360           AFL2
   1884          16307824          360           AFL2
   1885          16307896          360           AFL2
   1886          16307915          360           AFL2
   1887          16307931          360           AFL2
   1888          16306352          360           AFL2
   1889          16306358          360           AFL2
   1890          16306403          360           AFL2
   1891          16306419          360           AFL2
   1892          16306437          360           AFL2
   1893          16306277          360           AFL2
   1894          16306319          360           AFL2
   1895          16306339          360           AFL2
   1896          16377212          360           AFL2
   1897          16369028          360           MADN
   1898          16369029          360           MADN
   1899          16556136          360           MADN
   1900          16556137          360           MADN
   1901          16377205          360           AFL2
   1902          16377150          360           AFL2
   1903          16377164          360           AFL2
   1904          16376325          360           AFL2
   1905          16376922          360           AFL2
   1906          16376936          360           AFL2
   1907          16376956          360           AFL2
   1908          16376962          360           AFL2
   1909          16376967          360           AFL2
   1910          16376998          360           AFL2
   1911          16377003          360           AFL2
   1912          16375840          360           AFL2
   1913          16375860          360           AFL2
   1914          16375882          360           AFL2
   1915          16375886          360           AFL2
   1916          16375893          360           AFL2
   1917          16375933          360           AFL2
   1918          16375962          360           AFL2
   1919          16375974          360           AFL2
   1920          16375992          360           AFL2
   1921          16377032          360           AFL2
   1922          16377033          360           AFL2
   1923          16377069          360           AFL2
   1924          16377076          360           AFL2
   1925          16377084          360           AFL2
   1926          16376034          360           AFL2
   1927          16376055          360           AFL2
   1928          16376073          360           AFL2
   1929          16376110          360           AFL2
   1930          16376177          360           AFL2
   1931          16376186          360           AFL2
   1932          16377113          360           AFL2
   1933          16377125          360           AFL2
   1934          16377138          360           AFL2
   1935          16375150          360           AFL2
   1936          16375181          360           AFL2
   1937          16375223          360           AFL2
   1938          16375240          360           AFL2
   1939          16375241          360           AFL2
   1940          16374927          360           AFL2
   1941          16374949          360           AFL2
   1942          16374980          360           AFL2
   1943          16374985          360           AFL2
   1944          16375051          360           AFL2
   1945          16375062          360           AFL2
   1946          16375073          360           AFL2
   1947          16375018          360           AFL2
   1948          16375034          360           AFL2
   1949          16375097          360           AFL2
   1950          16191855          360           WALN
   1951          16342025          360           AFL2
   1952          16342037          360           AFL2
   1953          16342043          360           AFL2
   1954          16342047          360           AFL2
   1955          16342053          360           AFL2
   1956          16342056          360           AFL2
   1957          16341988          360           AFL2
   1958          16341997          360           AFL2
   1959          16341951          360           AFL2
   1960          16369775          360           MADN
   1961          16368886          360           MADN
   1962          16369777          360           MADN
   1963          16371261          360           MADN
   1964          16371262          360           MADN
   1965          16371264          360           MADN
   1966          16371265          360           MADN
   1967          16371267          360           MADN
   1968          16369780          360           MADN
   1969          16369784          360           MADN
   1970          16368893          360           MADN
   1971          16368896          360           MADN
   1972          16369789          360           MADN
   1973          16371279          360           MADN
   1974          16556127          360           MADN
   1975          16369017          360           MADN
   1976          16556128          360           MADN
   1977          16369951          360           MADN
   1978          16369954          360           MADN
   1979          16369793          360           MADN
   1980          16369956          360           MADN
   1981          16369795          360           MADN
   1982          16369957          360           MADN
   1983          16369796          360           MADN
   1984          16369958          360           MADN
   1985          16369798          360           MADN
   1986          16371440          360           MADN
   1987          16371280          360           MADN
   1988          16371282          360           MADN
   1989          16371283          360           MADN
   1990          16371285          360           MADN
   1991          16371286          360           MADN
   1992          16371287          360           MADN
   1993          16371288          360           MADN
   1994          16369962          360           MADN
   1995          16369965          360           MADN
   1996          16369968          360           MADN
   1997          16371290          360           MADN
   1998          16371456          360           MADN
   1999          16371299          360           MADN
   2000          16558872          360           MADN
   2001          16558861          360           MADN
   2002          16558865          360           MADN
   2003          16369974          360           MADN
   2004          16369975          360           MADN
   2005          16558869          360           MADN
   2006          16369978          360           MADN
   2007          16369979          360           MADN
   2008          16558873          360           MADN
   2009          16369985          360           MADN
   2010          16558881          360           MADN
   2011          16558886          360           MADN
   2012          16558889          360           MADN
   2013          16370753          360           MADN
   2014          16371489          360           MADN
   2015          16558892          360           MADN
   2016          16558894          360           MADN
   2017          16558897          360           MADN
   2018          16558899          360           MADN
   2019          16370922          360           MADN
   2020          16371490          360           MADN
   2021          16370923          360           MADN
   2022          16371491          360           MADN
   2023          16371492          360           MADN
   2024          16371493          360           MADN
   2025          16370926          360           MADN
   2026          16371494          360           MADN
   2027          16370934          360           MADN
   2028          16370775          360           MADN
   2029          16370940          360           MADN
   2030          16556116          360           MADN
   2031          16369007          360           MADN
   2032          16556117          360           MADN
   2033          16369008          360           MADN
   2034          16556118          360           MADN
   2035          16556119          360           MADN
   2036          16370796          360           MADN
   2037          16556121          360           MADN
   2038          16369012          360           MADN
   2039          16556122          360           MADN
   2040          16556124          360           MADN
   2041          16556125          360           MADN
   2042          16556130          360           MADN
   2043          16556131          360           MADN
   2044          16556132          360           MADN
   2045          16556133          360           MADN
   2046          16556134          360           MADN
   2047          16556135          360           MADN
   2048          16370186          360           MADN
   2049          16370187          360           MADN
   2050          16370188          360           MADN
   2051          16369751          360           MADN
   2052          16369592          360           MADN
   2053          16369756          360           MADN
   2054          16369759          360           MADN
   2055          16371082          360           MADN
   2056          16371085          360           MADN
   2057          16370194          360           MADN
   2058          16370196          360           MADN
   2059          16369926          360           MADN
   2060          16369766          360           MADN
   2061          16371411          360           MADN
   2062          16371251          360           MADN
   2063          16371091          360           MADN
   2064          16371417          360           MADN
   2065          16371259          360           MADN
   2066          16372111          360           AFL2
   2067          16372325          360           AFL2
   2068          16372337          360           AFL2
   2069          16372353          360           AFL2
   2070          16372394          360           AFL2
   2071          16374760          360           AFL2
   2072          16374792          360           AFL2
   2073          16374813          360           AFL2
   2074          16374823          360           AFL2
   2075          16374828          360           AFL2
   2076          16374841          360           AFL2
   2077          16374848          360           AFL2
   2078          16374859          360           AFL2
   2079          16372158          360           AFL2
   2080          16372169          360           AFL2
   2081          16372172          360           AFL2
   2082          16372254          360           AFL2
   2083          16374885          360           AFL2
   2084          16374896          360           AFL2
   2085          16374906          360           AFL2
   2086          16374910          360           AFL2
   2087          16368363          360           AFL2
   2088          16368375          360           AFL2
   2089          16368378          360           AFL2
   2090          16368392          360           AFL2
   2091          16368395          360           AFL2
   2092          16368412          360           AFL2
   2093          16368413          360           AFL2
   2094          16368417          360           AFL2
   2095          16368420          360           AFL2
   2096          16368435          360           AFL2
   2097          16368437          360           AFL2
   2098          16368452          360           AFL2
   2099          16368511          360           AFL2
   2100          16368516          360           AFL2
   2101          16368517          360           AFL2
   2102          16368526          360           AFL2
   2103          16368531          360           AFL2
   2104          16368540          360           AFL2
   2105          16368558          360           AFL2
   2106          16368570          360           AFL2
   2107          16368576          360           AFL2
   2108          16368589          360           AFL2
   2109          16368602          360           AFL2
   2110          16368604          360           AFL2
   2111          16368619          360           AFL2
   2112          16368640          360           AFL2
   2113          16368677          360           AFL2
   2114          16368678          360           AFL2
   2115          16368683          360           AFL2
   2116          16371792          360           AFL2
   2117          16371794          360           AFL2
   2118          16371840          360           AFL2
   2119          16371850          360           AFL2
   2120          16371970          360           AFL2
   2121          16371977          360           AFL2
   2122          16371992          360           AFL2
   2123          16372002          480           AFL2
   2124          16371854          360           AFL2
   2125          16371885          360           AFL2
   2126          16371908          360           AFL2
   2127          16371909          360           AFL2
   2128          16372035          360           AFL2
   2129          16371915          360           AFL2
   2130          16372062          360           AFL2
   2131          16372068          360           AFL2
   2132          16372088          360           AFL2
   2133          16371928          360           AFL2
   2134          16371958          360           AFL2
   2135          16371963          360           AFL2
   2136          16341944          360           AFL2
   2137          16341933          360           AFL2
   2138          16306190          360           AFL2
   2139          16306193          360           AFL2
   2140          16306194          360           AFL2
   2141          16306210          360           AFL2
   2142          16306236          360           AFL2
   2143          16306256          360           AFL2
   2144          16306257          360           AFL2
   2145          16306266          360           AFL2
   2146          16543869          360           AFL2
   2147          16543871          360           AFL2
   2148          16404496          360           AFL2
   2149          16404499          360           AFL2
   2150          16404503          360           AFL2
   2151          16404505          360           AFL2
   2152          16404508          360           AFL2
   2153          16419362          360           AFL2
   2154          16419373          360           AFL2
   2155          16543868          360           AFL2
   2156          16393733          360           AFL2
   2157          16393734          360           AFL2
   2158          16393740          360           AFL2
   2159          16393743          360           AFL2
   2160          16397390          360           AFL2
   2161          16397395          360           AFL2
   2162          16397396          360           AFL2
   2163          16397399          360           AFL2
   2164          16397421          360           AFL2
   2165          16397467          360           AFL2
   2166          16397498          360           AFL2
   2167          16397501          360           AFL2
   2168          16397514          360           AFL2
   2169          16397570          360           AFL2
   2170          16397573          360           AFL2
   2171          16404355          360           AFL2
   2172          16404356          360           AFL2
   2173          16404381          360           AFL2
   2174          16404397          360           AFL2
   2175          16404421          360           AFL2
   2176          16404429          360           AFL2
   2177          16404438          360           AFL2
   2178          16404442          360           AFL2
   2179          16404448          360           AFL2
   2180          16404461          360           AFL2
   2181          16404463          360           AFL2
   2182          16404478          360           AFL2
   2183          16404487          360           AFL2
   2184          16404491          360           AFL2
   2185          16341924          360           AFL2
   2186          16341932          360           AFL2
   2187          16306047          360           AFL2
   2188          16306050          360           AFL2
   2189          16306053          360           AFL2
   2190          16306093          360           AFL2
   2191          16306095          360           AFL2
   2192          16306103          360           AFL2
   2193          16306106          360           AFL2
   2194          16306136          360           AFL2
   2195          16306162          360           AFL2
   2196          16306164          360           AFL2
   2197          16306170          360           AFL2
   2198          16368056          360           AFL2
   2199          16368084          360           AFL2
   2200          16368085          360           AFL2
   2201          16368098          360           AFL2
   2202          16368105          360           AFL2
   2203          16368120          360           AFL2
   2204          16368136          360           AFL2
   2205          16368141          360           AFL2
   2206          16368154          360           AFL2
   2207          16368165          360           AFL2
   2208          16368191          360           AFL2
   2209          16368192          360           AFL2
   2210          16368196          360           AFL2
   2211          16368197          360           AFL2
   2212          16368222          360           AFL2
   2213          16368241          360           AFL2
   2214          16368261          360           AFL2
   2215          16368275          360           AFL2
   2216          16368276          360           AFL2
   2217          16368294          360           AFL2
   2218          16368298          360           AFL2
   2219          16368301          360           AFL2
   2220          16368303          360           AFL2
   2221          16368306          480           AFL2
   2222          16368322          360           AFL2
   2223          16368350          360           AFL2
   2224          16191830          360           WALN
   2225          16187175          360           WALN
   2226          16187252          360           WALN
   2227          16187259          360           WALN
   2228          16188318          360           WALN
   2229          16191727          360           WALN
   2230          16191774          360           WALN
   2231          16184522          360           WALN
   2232          16184558          360           WALN
   2233          16184570          360           WALN
   2234          16184498          360           WALN
   2235          16184596          360           WALN
   2236          16184623          360           WALN
   2237          16184684          360           WALN
   2238          16185957          360           WALN
   2239          16185980          360           WALN
   2240          16187185          360           WALN
   2241          16187195          360           WALN
   2242          16168637          360           WALN
   2243          16168658          360           WALN
   2244          16168522          360           WALN
   2245          16168669          360           WALN
   2246          16168683          360           WALN
   2247          16168691          360           WALN
   2248          16171493          360           WALN
   2249          16171594          360           WALN
   2250          16180655          360           WALN
   2251          16155865          360           WALN
   2252          16146879          360           WALN
   2253          16159956          360           WALN
   2254          16153936          360           WALN
   2255          16163558          360           WALN
   2256          16163583          360           WALN
   2257          16163645          360           WALN
   2258          16165166          360           WALN
   2259          16165295          360           WALN
   2260          16153966          360           WALN
   2261          16168600          360           WALN
   2262          16154016          360           WALN
   2263          16134405          360           WALN
   2264          16122103          360           WALN
   2265          16129143          360           WALN
   2266          16131078          360           WALN
   2267          16131161          360           WALN
   2268          16030804          360           ALT1
   2269          16344201          360           AFL2
   2270          16344387          360           AFL2
   2271          16344392          360           AFL2
   2272          16344409          360           AFL2
   2273          16344563          360           AFL2
   2274          16344582          360           AFL2
   2275          16344611          360           AFL2
   2276          16344648          360           AFL2
   2277          16344678          360           AFL2
   2278          16344687          360           AFL2
   2279          16344700          360           AFL2
   2280          16344018          360           AFL2
   2281          16344024          360           AFL2
   2282          16344059          360           AFL2
   2283          16344143          360           AFL2
   2284          16344151          360           AFL2
   2285          16344180          360           AFL2
   2286          16343795          360           AFL2
   2287          16343802          360           AFL2
   2288          16343830          360           AFL2
   2289          16343881          360           AFL2
   2290          16343893          360           AFL2
   2291          16343899          360           AFL2
   2292          16343907          360           AFL2
   2293          16343914          360           AFL2
   2294          16343928          360           AFL2
   2295          16343929          360           AFL2
   2296          16342573          360           AFL2
   2297          16342587          360           AFL2
   2298          16343722          360           AFL2
   2299          16343751          360           AFL2
   2300          16343757          360           AFL2
   2301          16343768          360           AFL2
   2302          16343769          360           AFL2
   2303          16343780          360           AFL2
   2304          16342399          360           AFL2
   2305          16342410          360           AFL2
   2306          16342413          360           AFL2
   2307          16342415          360           AFL2
   2308          16342416          360           AFL2
   2309          16342421          360           AFL2
   2310          16342426          360           AFL2
   2311          16342439          360           AFL2
   2312          16342488          360           AFL2
   2313          16342519          360           AFL2
   2314          16342532          480           AFL2
   2315          16342379          360           AFL2
   2316          16342306          360           AFL2
   2317          16342319          360           AFL2
   2318          16342330          360           AFL2
   2319          16342341          360           AFL2
   2320          16342283          360           AFL2
   2321          16342238          360           AFL2
   2322          16342239          360           AFL2
   2323          16342246          360           AFL2
   2324          15788941          360           AFL2
   2325          16304288          360           AFL2
   2326          16304336          360           AFL2
   2327          16304347          360           AFL2
   2328          16304253          360           AFL2
   2329          16304259          360           AFL2
   2330          16304142          360           AFL2
   2331          16304184          360           AFL2
   2332          16304215          360           AFL2
   2333          16304217          360           AFL2
   2334          16304121          360           AFL2
   2335          16304124          360           AFL2
   2336          16304127          360           AFL2
   2337          16304133          360           AFL2
   2338          16304138          360           AFL2
   2339          16304140          360           AFL2
   2340          16407381          360           AFL2
   2341          16407386          360           AFL2
   2342          16407419          360           AFL2
   2343          16419039          360           AFL2
   2344          16419040          360           AFL2
   2345          16419049          360           AFL2
   2346          16407284          360           AFL2
   2347          16407285          360           AFL2
   2348          16303801          360           AFL2
   2349          16303837          360           AFL2
   2350          16303913          360           AFL2
   2351          16303939          360           AFL2
   2352          16303963          360           AFL2
   2353          16303974          360           AFL2
   2354          16303984          360           AFL2
   2355          16304035          360           AFL2
   2356          16304058          360           AFL2
   2357          16303584          360           AFL2
   2358          16303650          360           AFL2
   2359          16303678          360           AFL2
   2360          16303684          360           AFL2
   2361          16303695          360           AFL2
   2362          16303712          360           AFL2
   2363          16303714          360           AFL2
   2364          16303720          360           AFL2
   2365          16303725          360           AFL2
   2366          16303736          360           AFL2
   2367          16303739          360           AFL2
   2368          16303759          360           AFL2
   2369          16301815          360           AFL2
   2370          16301840          360           AFL2
   2371          16301849          360           AFL2
   2372          16301878          360           AFL2
   2373          16301908          360           AFL2
   2374          16301911          360           AFL2
   2375          16301804          360           AFL2
   2376          16339170          360           AFL2
   2377          16301620          360           AFL2
   2378          16301628          360           AFL2
   2379          16301656          360           AFL2
   2380          16301666          360           AFL2
   2381          16301697          360           AFL2
   2382          16301719          360           AFL2
   2383          16301756          360           AFL2
   2384          16301769          360           AFL2
   2385          16301779          360           AFL2
   2386          16301783          360           AFL2
   2387          16301785          360           AFL2
   2388          16301453          360           AFL2
   2389          16301548          360           AFL2
   2390          16301576          360           AFL2
   2391          16301580          360           AFL2
   2392          16301586          360           AFL2
   2393          16301593          360           AFL2
   2394          16301594          360           AFL2
   2395          16301602          360           AFL2
   2396          16335720          360           AFL2
   2397          16339106          360           AFL2
   2398          16339136          360           AFL2
   2399          16339144          360           AFL2
   2400          16301421          360           AFL2
   2401          16335533          360           AFL2
   2402          16367994          360           AFL2
   2403          16335571          360           AFL2
   2404          16335601          360           AFL2
   2405          16335637          480           AFL2
   2406          16335646          360           AFL2
   2407          16335664          360           AFL2
   2408          16335670          360           AFL2
   2409          16335675          360           AFL2
   2410          16335689          360           AFL2
   2411          16332103          360           AFL2
   2412          16332154          360           AFL2
   2413          16332171          360           AFL2
   2414          16332176          360           AFL2
   2415          16335166          360           AFL2
   2416          16335201          360           AFL2
   2417          16335208          360           AFL2
   2418          16335217          360           AFL2
   2419          16335270          360           AFL2
   2420          16335273          360           AFL2
   2421          16335278          360           AFL2
   2422          16335286          360           AFL2
   2423          16335293          360           AFL2
   2424          16335387          360           AFL2
   2425          16335406          360           AFL2
   2426          16335412          360           AFL2
   2427          16335463          360           AFL2
   2428          16335481          360           AFL2
   2429          16335497          360           AFL2
   2430          16335500          360           AFL2
   2431          16335501          360           AFL2
   2432          16167395          360           ADN1
   2433          16166691          360           ADN1
   2434          16045848          360           AFL2
   2435          15645251          360           ADN1
   2436          15774909          360           CALA
   2437          16341873          360           AFL2
   2438          16339898          360           AFL2
   2439          16187675          360           ALT1
   2440          16187677          360           ALT1
   2441          16187678          360           ALT1
   2442          16187679          360           ALT1
   2443          16187681          360           ALT1
   2444          16187682          360           ALT1
   2445          16187686          360           ALT1
   2446          16187688          360           ALT1
   2447          16187689          360           ALT1
   2448          16187693          360           ALT1
   2449          16187696          360           ALT1
   2450          16185757          360           ALT1
   2451          16185758          360           ALT1
   2452          16185759          360           ALT1
   2453          16185760          360           ALT1
   2454          16185761          360           ALT1
   2455          16185762          360           ALT1
   2456          16185763          360           ALT1
   2457          16185764          360           ALT1
   2458          16185765          360           ALT1
   2459          16195615          360           ALT1
   2460          16146689          360           ALT1
   2461          16146690          360           ALT1
   2462          16146694          360           ALT1
   2463          16146695          360           ALT1
   2464          16146696          360           ALT1
   2465          16146698          360           ALT1
   2466          16146699          360           ALT1
   2467          16146700          360           ALT1
   2468          16146701          360           ALT1
   2469          16146702          360           ALT1
   2470          16146704          360           ALT1
   2471          16146705          360           ALT1
   2472          16146706          360           ALT1
   2473          16146711          360           ALT1
   2474          16146713          360           ALT1
   2475          16146716          360           ALT1
   2476          16146717          360           ALT1
   2477          16146719          360           ALT1
   2478          16146720          360           ALT1
   2479          16146722          360           ALT1
   2480          16146723          360           ALT1
   2481          16146724          360           ALT1
   2482          16146726          360           ALT1
   2483          16146727          360           ALT1
   2484          16146728          360           ALT1
   2485          16146729          360           ALT1
   2486          16146732          360           ALT1
   2487          16146734          360           ALT1
   2488          16146736          360           ALT1
   2489          16146737          360           ALT1
   2490          16146738          360           ALT1
   2491          16146740          360           ALT1
   2492          16146742          360           ALT1
   2493          16146743          360           ALT1
   2494          16146745          360           ALT1
   2495          16146746          360           ALT1
   2496          16146747          360           ALT1
   2497          16146749          360           ALT1
   2498          16146750          360           ALT1
   2499          16146751          360           ALT1
   2500          16146753          360           ALT1
   2501          16146755          360           ALT1
   2502          16146756          360           ALT1
   2503          16146757          360           ALT1
   2504          16146758          360           ALT1
   2505          16146759          360           ALT1
   2506          16146760          360           ALT1
   2507          16146761          360           ALT1
   2508          16146762          360           ALT1
   2509          16146765          360           ALT1
   2510          16146766          360           ALT1
   2511          16146767          360           ALT1
   2512          16146770          360           ALT1
   2513          16146771          360           ALT1
   2514          16146772          360           ALT1
   2515          16146777          360           ALT1
   2516          16146778          360           ALT1
   2517          16146779          360           ALT1
   2518          16146780          360           ALT1
   2519          16146781          360           ALT1
   2520          16146782          360           ALT1
   2521          16146783          360           ALT1
   2522          16146784          360           ALT1
   2523          16146785          360           ALT1
   2524          16146786          360           ALT1
   2525          16146787          360           ALT1
   2526          16146788          360           ALT1
   2527          16146789          360           ALT1
   2528          16146790          360           ALT1
   2529          16146791          360           ALT1
   2530          16146793          360           ALT1
   2531          16146794          360           ALT1
   2532          16146795          360           ALT1
   2533          16146796          360           ALT1
   2534          16146797          360           ALT1
   2535          16146798          360           ALT1
   2536          16146799          360           ALT1
   2537          16146800          360           ALT1
   2538          16146801          360           ALT1
   2539          16146804          360           ALT1
   2540          16146808          360           ALT1
   2541          16146809          360           ALT1
   2542          16146810          360           ALT1
   2543          16146811          360           ALT1
   2544          16146815          360           ALT1
   2545          16146816          360           ALT1
   2546          16146819          360           ALT1
   2547          16146821          360           ALT1
   2548          16146822          360           ALT1
   2549          16146823          360           ALT1
   2550          16146825          360           ALT1
   2551          16146827          360           ALT1
   2552          16146828          360           ALT1
   2553          16146831          360           ALT1
   2554          16146833          360           ALT1
   2555          16146834          360           ALT1
   2556          16146837          360           ALT1
   2557          16146838          360           ALT1
   2558          16146844          360           ALT1
   2559          16146849          360           ALT1
   2560          16146850          360           ALT1
   2561          16146852          360           ALT1
   2562          16146853          360           ALT1
   2563          16146855          360           ALT1
   2564          16146856          360           ALT1
   2565          16146858          360           ALT1
   2566          16146859          360           ALT1
   2567          16146861          360           ALT1
   2568          16146862          360           ALT1
   2569          16162515          360           ALT1
   2570          16162516          360           ALT1
   2571          16162517          360           ALT1
   2572          16162518          360           ALT1
   2573          16162519          360           ALT1
   2574          16407110          360           AFL2
   2575          16407127          360           AFL2
   2576          16407129          360           AFL2
   2577          16407140          360           AFL2
   2578          16407141          360           AFL2
   2579          16407144          360           AFL2
   2580          16407148          360           AFL2
   2581          16407159          360           AFL2
   2582          16407185          360           AFL2
   2583          16407189          360           AFL2
   2584          16545295          360           AFL2
   2585          16540471          360           AFL2
   2586          16540478          360           AFL2
   2587          16540482          360           AFL2
   2588          16540491          360           AFL2
   2589          16540675          360           AFL2
   2590          16543917          360           AFL2
   2591          16543937          360           AFL2
   2592          16468585          360           AFL2
   2593          16468608          360           AFL2
   2594          16468612          360           AFL2
   2595          16468616          360           AFL2
   2596          16540100          360           AFL2
   2597          16540124          360           AFL2
   2598          16540225          360           AFL2
   2599          16540290          360           AFL2
   2600          16540297          360           AFL2
   2601          16540303          360           AFL2
   2602          16540355          360           AFL2
   2603          16468493          360           AFL2
   2604          16468168          360           AFL2
   2605          16468187          360           AFL2
   2606          16468238          360           AFL2
   2607          16422589          360           AFL2
   2608          16422596          360           AFL2
   2609          16422598          360           AFL2
   2610          16422664          360           AFL2
   2611          16422667          360           AFL2
   2612          16422685          360           AFL2
   2613          16422693          360           AFL2
   2614          16422716          360           AFL2
   2615          16422785          360           AFL2
   2616          16422789          360           AFL2
   2617          16422799          360           AFL2
   2618          16422872          360           AFL2
   2619          16422921          360           AFL2
   2620          16422984          360           AFL2
   2621          16422999          360           AFL2
   2622          16423008          360           AFL2
   2623          16423009          360           AFL2
   2624          16423013          360           AFL2
   2625          16387122          360           AFL2
   2626          16387156          360           AFL2
   2627          16387163          360           AFL2
   2628          16387198          360           AFL2
   2629          16387289          360           AFL2
   2630          16387320          360           AFL2
   2631          16387325          360           AFL2
   2632          16387343          360           AFL2
   2633          16387346          360           AFL2
   2634          16387469          360           AFL2
   2635          16387484          360           AFL2
   2636          16420697          360           AFL2
   2637          16420711          360           AFL2
   2638          16420759          360           AFL2
   2639          16420761          360           AFL2
   2640          16420773          360           AFL2
   2641          16420779          360           AFL2
   2642          16422481          360           AFL2
   2643          16384206          360           AFL2
   2644          16384224          360           AFL2
   2645          16384232          360           AFL2
   2646          16384234          360           AFL2
   2647          16384263          360           AFL2
   2648          16384264          360           AFL2
   2649          16384267          360           AFL2
   2650          16384279          360           AFL2
   2651          16384315          360           AFL2
   2652          16384378          480           AFL2
   2653          16384387          480           AFL2
   2654          16384407          360           AFL2
   2655          16384420          360           AFL2
   2656          16384427          360           AFL2
   2657          16384430          360           AFL2
   2658          16384438          360           AFL2
   2659          16384462          360           AFL2
   2660          16384479          360           AFL2
   2661          16384502          360           AFL2
   2662          16384506          360           AFL2
   2663          16384508          360           AFL2
   2664          16384522          360           AFL2
   2665          16384543          360           AFL2
   2666          16384555          480           AFL2
   2667          16387107          360           AFL2
   2668          16384089          360           AFL2
   2669          16384091          360           AFL2
   2670          16384095          360           AFL2
   2671          16384117          360           AFL2
   2672          16384119          360           AFL2
   2673          16384135          360           AFL2
   2674          16384173          360           AFL2
   2675          16378618          360           AFL2
   2676          16378637          360           AFL2
   2677          16382719          360           AFL2
   2678          16382726          360           AFL2
   2679          16382733          360           AFL2
   2680          16382762          360           AFL2
   2681          16382764          360           AFL2
   2682          16382775          360           AFL2
   2683          16382824          360           AFL2
   2684          16382825          360           AFL2
   2685          16382877          360           AFL2
   2686          16382885          360           AFL2
   2687          16382888          360           AFL2
   2688          16382912          360           AFL2
   2689          16382925          480           AFL2
   2690          16382949          360           AFL2
   2691          16382982          360           AFL2
   2692          16383013          360           AFL2
   2693          16383039          360           AFL2
   2694          16383043          360           AFL2
   2695          16383066          360           AFL2
   2696          16383075          360           AFL2
   2697          16383105          360           AFL2
   2698          16383111          360           AFL2
   2699          16383113          360           AFL2
   2700          16383132          360           AFL2
   2701          16383207          360           AFL2
   2702          16383223          360           AFL2
   2703          16383251          360           AFL2
   2704          16383256          360           AFL2
   2705          16383260          360           AFL2
   2706          16383263          360           AFL2
   2707          16383306          360           AFL2
   2708          16383320          360           AFL2
   2709          16383326          360           AFL2
   2710          16383999          360           AFL2
   2711          16384005          360           AFL2
   2712          16384018          360           AFL2
   2713          16384024          360           AFL2
   2714          16384025          360           AFL2
   2715          16384036          360           AFL2
   2716          16384038          360           AFL2
   2717          16384066          360           AFL2
   2718          16377558          360           AFL2
   2719          16378077          360           AFL2
   2720          16378090          360           AFL2
   2721          16378107          360           AFL2
   2722          16378114          360           AFL2
   2723          16378126          360           AFL2
   2724          16378143          360           AFL2
   2725          16378171          360           AFL2
   2726          16378179          360           AFL2
   2727          16378217          360           AFL2
   2728          16378230          360           AFL2
   2729          16378257          360           AFL2
   2730          16378275          360           AFL2
   2731          16378285          360           AFL2
   2732          16378300          360           AFL2
   2733          16378305          360           AFL2
   2734          16378320          360           AFL2
   2735          16378333          360           AFL2
   2736          16378358          360           AFL2
   2737          16378396          360           AFL2
   2738          16378405          360           AFL2
   2739          16378425          360           AFL2
   2740          16378432          360           AFL2
   2741          16378434          360           AFL2
   2742          16378436          360           AFL2
   2743          16378438          360           AFL2
   2744          16378484          360           AFL2
   2745          16378486          360           AFL2
   2746          16378508          360           AFL2
   2747          16378580          360           AFL2
   2748          16378583          360           AFL2
   2749          16378587          360           AFL2
   2750          16377466          360           AFL2
   2751          16377488          360           AFL2
   2752          16377489          360           AFL2
   2753          16377496          360           AFL2
   2754          16377509          360           AFL2
   2755          16377517          360           AFL2
   2756          16377393          360           AFL2
   2757          16377398          360           AFL2
   2758          16377409          360           AFL2
   2759          16377429          360           AFL2
   2760          16377441          360           AFL2
   2761          16377443          360           AFL2
   2762          16377449          360           AFL2
   2763          15359101          360           ALT1
   2764          16377364          360           AFL2
   2765          16377366          360           AFL2
   2766          16225307          360           ALT1
   2767          16225308          360           ALT1
   2768          16225311          360           ALT1
   2769          16225313          360           ALT1
   2770          16225315          360           ALT1
   2771          16225316          360           MALT
   2772          16225317          360           ALT1
   2773          16225318          360           MALT
   2774          16225319          360           MALT
   2775          16225320          360           MALT
   2776          16225322          360           ALT1
   2777          16225323          360           MALT
   2778          16225324          360           ALT1
   2779          16225325          360           MALT
   2780          16225326          360           MALT
   2781          16377349          360           AFL2
   2782          16234640          360           MALT
   2783          16234641          360           ALT1
   2784          16234643          360           MALT
   2785          16234646          360           ALT1
   2786          16234650          360           MALT
   2787          16234651          360           MALT
   2788          16234652          360           MALT
   2789          16234654          360           ALT1
   2790          16234656          360           MALT
   2791          16234658          360           MALT
   2792          16234659          360           MALT
   2793          16234660          360           MALT
   2794          16234662          360           ALT1
   2795          16234663          360           MALT
   2796          16234664          360           ALT1
   2797          16234665          360           MALT
   2798          16234666          360           ALT1
   2799          16234667          360           ALT1
   2800          16234669          360           MALT
   2801          16234670          360           MALT
   2802          16234671          360           MALT
   2803          16234675          360           MALT
   2804          16234677          360           MALT
   2805          16234678          360           ALT1
   2806          16234679          360           ALT1
   2807          16234681          360           MALT
   2808          16234685          360           MALT
   2809          16234686          360           ALT1
   2810          16234690          360           MALT
   2811          16234694          360           MALT
   2812          16234695          360           MALT
   2813          16234696          360           ALT1
   2814          16234699          360           ALT1
   2815          16234700          360           ALT1
   2816          16234701          360           MALT
   2817          16234702          360           MALT
   2818          16234703          360           MALT
   2819          16234704          360           ALT1
   2820          16234705          360           MALT
   2821          16234706          360           MALT
   2822          16234707          360           ALT1
   2823          16234709          360           MALT
   2824          16234711          360           MALT
   2825          16234712          360           MALT
   2826          16234713          360           ALT1
   2827          16234714          360           ALT1
   2828          16234715          360           ALT1
   2829          16234717          360           MALT
   2830          16234718          360           ALT1
   2831          16234720          360           MALT
   2832          16377335          360           AFL2
   2833          15613212          360           AFL2
   2834          16370019          360           MADN
   2835          16559200          360           MADN
   2836          16322635          360           MADN
   2837          16559201          360           MADN
   2838          16559202          360           MADN
   2839          16559040          360           MADN
   2840          16386511          360           MADN
   2841          16559203          360           MADN
   2842          16386512          360           MADN
   2843          16322639          360           MADN
   2844          16386514          360           MADN
   2845          16559206          360           MADN
   2846          16559207          360           MADN
   2847          16559046          360           MADN
   2848          16386516          360           MADN
   2849          16559209          360           MADN
   2850          16386517          360           MADN
   2851          16559048          360           MADN
   2852          16369427          360           MADN
   2853          16386518          360           MADN
   2854          16369428          360           MADN
   2855          16559049          360           MADN
   2856          16322640          360           MADN
   2857          16370025          360           MADN
   2858          16370027          360           MADN
   2859          16322644          360           MADN
   2860          16559211          360           MADN
   2861          16322646          360           MADN
   2862          16559050          360           MADN
   2863          16559212          360           MADN
   2864          16386520          360           MADN
   2865          16559213          360           MADN
   2866          16386521          360           MADN
   2867          16322648          360           MADN
   2868          16559052          360           MADN
   2869          16559215          360           MADN
   2870          16369271          360           MADN
   2871          16559055          360           MADN
   2872          16559217          360           MADN
   2873          16369434          360           MADN
   2874          16559218          360           MADN
   2875          16369273          360           MADN
   2876          16559219          360           MADN
   2877          16559058          360           MADN
   2878          16559059          360           MADN
   2879          16369439          360           MADN
   2880          16559220          360           MADN
   2881          16322655          360           MADN
   2882          16559222          360           MADN
   2883          16369601          360           MADN
   2884          16559060          360           MADN
   2885          16559061          360           MADN
   2886          16369602          360           MADN
   2887          16559224          360           MADN
   2888          16369441          360           MADN
   2889          16559063          360           MADN
   2890          16322631          360           MADN
   2891          16322632          360           MADN
   2892          16386508          360           MADN
   2893          16559038          360           MADN
   2894          16386509          360           MADN
   2895          16369095          360           MADN
   2896          16370010          360           MADN
   2897          16370014          360           MADN
   2898          16322630          360           MADN
   2899          16369089          360           MADN
   2900          16370001          360           MADN
   2901          16370004          360           MADN
   2902          16322622          360           MADN
   2903          16322623          360           MADN
   2904          16322624          360           MADN
   2905          16386502          360           MADN
   2906          16559032          360           MADN
   2907          16322629          360           MADN
   2908          16386503          360           MADN
   2909          16559033          360           MADN
   2910          16386504          360           MADN
   2911          16386505          360           MADN
   2912          16559035          360           MADN
   2913          16386506          360           MADN
   2914          16559036          360           MADN
   2915          16386507          360           MADN
   2916          16369084          360           MADN
   2917          16340432          360           MADN
   2918          16340433          360           MADN
   2919          16340434          360           MADN
   2920          16340436          360           MADN
   2921          16559021          360           MADN
   2922          16322619          360           MADN
   2923          16559025          360           MADN
   2924          16565092          360           MADN
   2925          16565093          360           MADN
   2926          16559019          360           MADN
   2927          16565094          360           MADN
   2928          16565095          360           MADN
   2929          16369075          360           MADN
   2930          16369238          360           MADN
   2931          16565098          360           MADN
   2932          16565099          360           MADN
   2933          16340430          360           MADN
   2934          16340431          360           MADN
   2935          16322612          360           MADN
   2936          16559006          360           MADN
   2937          16369224          360           MADN
   2938          16565086          360           MADN
   2939          16565088          360           MADN
   2940          16565089          360           MADN
   2941          16340421          360           MADN
   2942          16340423          360           MADN
   2943          16340424          360           MADN
   2944          16340426          360           MADN
   2945          16559010          360           MADN
   2946          16340427          360           MADN
   2947          16559012          360           MADN
   2948          16369230          360           MADN
   2949          16559014          360           MADN
   2950          16565090          360           MADN
   2951          16331699          360           AFL2
   2952          16331705          360           AFL2
   2953          16331755          360           AFL2
   2954          16331864          360           AFL2
   2955          16331880          360           AFL2
   2956          16331906          360           AFL2
   2957          16331926          360           AFL2
   2958          16331967          360           AFL2
   2959          16331987          360           AFL2
   2960          16331994          360           AFL2
   2961          16332041          360           AFL2
   2962          16332044          360           AFL2
   2963          16332066          360           AFL2
   2964          16332079          360           AFL2
   2965          16332081          360           AFL2
   2966          16331685          360           AFL2
   2967          16331418          360           AFL2
   2968          16331432          360           AFL2
   2969          16331463          360           AFL2
   2970          16331475          360           AFL2
   2971          16331479          360           AFL2
   2972          16331495          360           AFL2
   2973          16331539          360           AFL2
   2974          16331568          360           AFL2
   2975          16331583          360           AFL2
   2976          16331593          360           AFL2
   2977          16331614          360           AFL2
   2978          16331649          360           AFL2
   2979          16366295          360           AFL2
   2980          16366323          360           AFL2
   2981          16366326          360           AFL2
   2982          16366331          360           AFL2
   2983          16366334          360           AFL2
   2984          16366363          360           AFL2
   2985          16366378          360           AFL2
   2986          16331366          360           AFL2
   2987          16365990          360           AFL2
   2988          16366117          360           AFL2
   2989          16366140          360           AFL2
   2990          16366195          360           AFL2
   2991          16365671          360           AFL2
   2992          16365716          360           AFL2
   2993          16365729          360           AFL2
   2994          16365743          360           AFL2
   2995          16365796          360           AFL2
   2996          16365800          360           AFL2
   2997          16365815          360           AFL2
   2998          16365940          360           AFL2
   2999          16339852          360           AFL2
   3000          16393669          360           AFL2
   3001          16393676          360           AFL2
   3002          16393683          360           AFL2
   3003          16393686          360           AFL2
   3004          16393695          360           AFL2
   3005          16393696          360           AFL2
   3006          16393699          360           AFL2
   3007          16393702          360           AFL2
   3008          16388924          360           AFL2
   3009          16388931          360           AFL2
   3010          16388936          360           AFL2
   3011          16388942          360           AFL2
   3012          16388943          360           AFL2
   3013          16388950          360           AFL2
   3014          16388956          360           AFL2
   3015          16388958          360           AFL2
   3016          16388961          360           AFL2
   3017          16388962          360           AFL2
   3018          16388965          360           AFL2
   3019          16388967          360           AFL2
   3020          16388971          360           AFL2
   3021          16388976          360           AFL2
   3022          16388979          360           AFL2
   3023          16388983          360           AFL2
   3024          16388987          360           AFL2
   3025          16388996          360           AFL2
   3026          16388997          360           AFL2
   3027          16389003          360           AFL2
   3028          16389012          360           AFL2
   3029          16389019          360           AFL2
   3030          16389273          360           AFL2
   3031          16389283          360           AFL2
   3032          16389288          360           AFL2
   3033          16389382          360           AFL2
   3034          16389390          360           AFL2
   3035          16389395          360           AFL2
   3036          16389407          360           AFL2
   3037          16389484          360           AFL2
   3038          16393664          360           AFL2
   3039          16360893          360           AFL2
   3040          16360898          360           AFL2
   3041          16360904          360           AFL2
   3042          16360939          360           AFL2
   3043          16360943          360           AFL2
   3044          16360949          360           AFL2
   3045          16360952          360           AFL2
   3046          16360956          360           AFL2
   3047          16360963          360           AFL2
   3048          16360968          360           AFL2
   3049          16360982          360           AFL2
   3050          16361173          360           AFL2
   3051          16361177          360           AFL2
   3052          16361187          360           AFL2
   3053          16361192          360           AFL2
   3054          16374840          360           AFL2
   3055          16384370          360           AFL2
   3056          16388897          360           AFL2
   3057          16388904          360           AFL2
   3058          16388907          360           AFL2
   3059          16388911          360           AFL2
   3060          16388915          360           AFL2
   3061          16388921          360           AFL2
   3062          16331785          360           AFL2
   3063          16331787          360           AFL2
   3064          16331789          360           AFL2
   3065          16331803          360           AFL2
   3066          16331810          360           AFL2
   3067          16331816          360           AFL2
   3068          16331820          360           AFL2
   3069          16331828          360           AFL2
   3070          16331831          360           AFL2
   3071          16331841          360           AFL2
   3072          16331845          360           AFL2
   3073          16331846          360           AFL2
   3074          16331857          360           AFL2
   3075          16331858          360           AFL2
   3076          16331892          360           AFL2
   3077          16331898          360           AFL2
   3078          16331907          360           AFL2
   3079          16331909          360           AFL2
   3080          16331916          360           AFL2
   3081          16331955          360           AFL2
   3082          16331969          360           AFL2
   3083          16332005          360           AFL2
   3084          16332009          360           AFL2
   3085          16332010          360           AFL2
   3086          16332012          360           AFL2
   3087          16332019          360           AFL2
   3088          16332021          360           AFL2
   3089          16332038          360           AFL2
   3090          16332040          360           AFL2
   3091          16339366          360           AFL2
   3092          16339567          360           AFL2
   3093          16339589          360           AFL2
   3094          16339631          360           AFL2
   3095          16360889          360           AFL2
   3096          16303591          360           AFL2
   3097          16303592          360           AFL2
   3098          16303596          360           AFL2
   3099          16303612          360           AFL2
   3100          16304159          360           AFL2
   3101          16304160          360           AFL2
   3102          16304243          360           AFL2
   3103          16304265          360           AFL2
   3104          16304272          360           AFL2
   3105          16304275          360           AFL2
   3106          16304294          360           AFL2
   3107          16304301          360           AFL2
   3108          16304313          360           AFL2
   3109          16304343          360           AFL2
   3110          16331733          360           AFL2
   3111          16331763          360           AFL2
   3112          16233564          360           AFL2
   3113          16233577          360           AFL2
   3114          16233579          360           AFL2
   3115          16233591          360           AFL2
   3116          16233610          360           AFL2
   3117          16235272          360           AFL2
   3118          16239932          360           AFL2
   3119          16239936          360           AFL2
   3120          16239937          360           AFL2
   3121          16239956          360           AFL2
   3122          16239959          360           AFL2
   3123          16239966          360           AFL2
   3124          16293656          360           AFL2
   3125          16293666          360           AFL2
   3126          16393720          360           AFL2
   3127          16393721          360           AFL2
   3128          16393722          360           AFL2
   3129          16393723          360           AFL2
   3130          16393724          360           AFL2
   3131          16393725          360           AFL2
   3132          16393728          360           AFL2
   3133          16393730          360           AFL2
   3134          16230361          360           AFL2
   3135          16230371          360           AFL2
   3136          16233539          360           AFL2
   3137          16185472          360           AFL2
   3138          16186657          360           AFL2
   3139          16188528          360           AFL2
   3140          16393706          360           AFL2
   3141          16393716          360           AFL2
   3142          16393718          360           AFL2
   3143          16393719          360           AFL2
   3144          16293668          360           AFL2
   3145          16293709          360           AFL2
   3146          16293712          360           AFL2
   3147          16293749          360           AFL2
   3148          16339814          360           AFL2
   3149          16339750          360           AFL2
   3150          16339763          360           AFL2
   3151          16342156          360           AFL2
   3152          16342160          360           AFL2
   3153          16342193          360           AFL2
   3154          16342224          360           AFL2
   3155          16358120          360           AFL2
   3156          16358122          360           AFL2
   3157          16358138          360           AFL2
   3158          16358151          360           AFL2
   3159          16358182          360           AFL2
   3160          16358344          480           AFL2
   3161          16358352          360           AFL2
   3162          16358362          360           AFL2
   3163          16358366          360           AFL2
   3164          16358367          360           AFL2
   3165          16358374          360           AFL2
   3166          16358393          360           AFL2
   3167          16358398          360           AFL2
   3168          16358400          360           AFL2
   3169          16358403          360           AFL2
   3170          16358449          360           AFL2
   3171          16358453          360           AFL2
   3172          16359062          360           AFL2
   3173          16359091          360           AFL2
   3174          16359093          360           AFL2
   3175          16359096          360           AFL2
   3176          15059743          360           AFL2
   3177          16339743          360           AFL2
   3178          16339706          360           AFL2
   3179          16339662          360           AFL2
   3180          16233567          360           AFL2
   3181          16233568          360           AFL2
   3182          16244457          360           ALT1
   3183          16244458          360           MALT
   3184          16244459          360           ALT1
   3185          16244462          360           MALT
   3186          16244464          360           MALT
   3187          16244465          360           ALT1
   3188          16244466          360           MALT
   3189          16360838          360           WALN
   3190          16360842          360           WALN
   3191          16244467          360           ALT1
   3192          16244477          360           MALT
   3193          16244478          360           ALT1
   3194          16244479          360           ALT1
   3195          16244482          360           ALT1
   3196          16365343          360           WALN
   3197          16339651          360           AFL2
   3198          16329853          360           AFL2
   3199          16329963          360           AFL2
   3200          16329964          360           AFL2
   3201          16329972          360           AFL2
   3202          16330015          360           AFL2
   3203          16330037          360           AFL2
   3204          16330043          360           AFL2
   3205          16330049          360           AFL2
   3206          16330052          360           AFL2
   3207          16330058          360           AFL2
   3208          16330075          360           AFL2
   3209          16330101          360           AFL2
   3210          16330107          360           AFL2
   3211          16330131          360           AFL2
   3212          16330132          360           AFL2
   3213          16330152          360           AFL2
   3214          16330153          360           AFL2
   3215          16330156          360           AFL2
   3216          16330162          360           AFL2
   3217          16330175          360           AFL2
   3218          16330178          360           AFL2
   3219          16330206          360           AFL2
   3220          16330252          360           AFL2
   3221          16330304          360           AFL2
   3222          16330322          360           AFL2
   3223          16331335          360           AFL2
   3224          16331349          360           AFL2
   3225          16329804          360           AFL2
   3226          16329809          360           AFL2
   3227          16329815          360           AFL2
   3228          16329826          360           AFL2
   3229          16329835          360           AFL2
   3230          16359642          360           WALN
   3231          16359711          360           WALN
   3232          16357892          360           WALN
   3233          15500963          360           DARM
   3234          16349167          360           WALN
   3235          16349170          360           WALN
   3236          16107162          360           WALN
   3237          16329765          360           AFL2
   3238          16163522          360           WALN
   3239          16329746          360           AFL2
   3240          16329714          360           AFL2
   3241          16329744          360           AFL2
   3242          16329666          360           AFL2
   3243          16329703          360           AFL2
   3244          16340397          360           ADN1
   3245          16386454          360           ADN1
   3246          16386458          360           ADN1
   3247          16370125          360           ADN1
   3248          16370126          360           ADN1
   3249          16370129          360           ADN1
   3250          16326931          360           AFL2
   3251          16326915          360           AFL2
   3252          16326918          360           AFL2
   3253          16326847          360           AFL2
   3254          16326872          360           AFL2
   3255          16326773          360           AFL2
   3256          16326290          360           AFL2
   3257          16326306          360           AFL2
   3258          16326318          360           AFL2
   3259          16326387          360           AFL2
   3260          16326510          360           AFL2
   3261          16301280          360           AFL2
   3262          16301292          360           AFL2
   3263          16301326          360           AFL2
   3264          16301394          360           AFL2
   3265          16339529          360           AFL2
   3266          16339581          360           AFL2
   3267          16339596          360           AFL2
   3268          16339602          360           AFL2
   3269          16339612          360           AFL2
   3270          16339624          360           AFL2
   3271          16301193          360           AFL2
   3272          16301231          360           AFL2
   3273          16340396          360           ADN1
   3274          14900605          360           AFL2
   3275          14908744          360           AFL2
   3276          15328185          360           AFL2
   3277          16061702          360           AFL2
   3278          16058202          360           AFL2
   3279          15388357          360           ALT1
   3280          16347225          360           WALN
   3281          16347254          360           WALN
   3282          16347183          360           WALN
   3283          16342646          360           WALN
   3284          16342784          360           WALN
   3285          16342796          360           WALN
   3286          16343580          360           WALN
   3287          16343611          360           WALN
   3288          16343621          360           WALN
   3289          16343482          360           WALN
   3290          16343639          360           WALN
   3291          16343668          360           WALN
   3292          16343689          360           WALN
   3293          16343697          360           WALN
   3294          16345624          360           WALN
   3295          16370684          360           ADN1
   3296          16370687          360           ADN1
   3297          16406998          360           AFL2
   3298          16407002          360           AFL2
   3299          16406938          360           AFL2
   3300          16407016          360           AFL2
   3301          16407045          360           AFL2
   3302          16407048          360           AFL2
   3303          16406901          360           AFL2
   3304          16406903          360           AFL2
   3305          16406917          360           AFL2
   3306          16406922          360           AFL2
   3307          16406859          360           AFL2
   3308          16406870          360           AFL2
   3309          16406880          360           AFL2
   3310          16406834          360           AFL2
   3311          16405630          360           AFL2
   3312          16405637          360           AFL2
   3313          16405811          360           AFL2
   3314          16405941          360           AFL2
   3315          16405970          360           AFL2
   3316          16405723          360           AFL2
   3317          16405729          360           AFL2
   3318          16405570          360           AFL2
   3319          16405574          360           AFL2
   3320          16405595          360           AFL2
   3321          16405518          360           AFL2
   3322          16405470          360           AFL2
   3323          16405406          360           AFL2
   3324          16405417          360           AFL2
   3325          16405421          360           AFL2
   3326          16405427          360           AFL2
   3327          16405429          360           AFL2
   3328          16405431          360           AFL2
   3329          16405435          360           AFL2
   3330          16405450          360           AFL2
   3331          16405359          360           AFL2
   3332          16404439          360           AFL2
   3333          16405335          360           AFL2
   3334          16404441          360           AFL2
   3335          16404449          360           AFL2
   3336          16404462          360           AFL2
   3337          16404531          480           AFL2
   3338          16369878          360           ADN1
   3339          16369879          360           ADN1
   3340          16370630          360           ADN1
   3341          16370632          360           ADN1
   3342          16399602          360           ADN1
   3343          16399605          360           ADN1
   3344          16399606          360           ADN1
   3345          16369885          360           ADN1
   3346          16369886          360           ADN1
   3347          16369888          360           ADN1
   3348          16399610          360           ADN1
   3349          16399613          360           ADN1
   3350          16369891          360           ADN1
   3351          16399618          360           ADN1
   3352          16399623          360           ADN1
   3353          16399626          360           ADN1
   3354          16399627          360           ADN1
   3355          16399628          360           ADN1
   3356          16322686          360           ADN1
   3357          16322689          360           ADN1
   3358          16369475          360           ADN1
   3359          16369478          360           ADN1
   3360          16370239          360           ADN1
   3361          16322698          360           ADN1
   3362          16369480          360           ADN1
   3363          16322699          360           ADN1
   3364          16369809          360           ADN1
   3365          16369942          360           ADN1
   3366          16369943          360           ADN1
   3367          16371441          360           ADN1
   3368          16371442          360           ADN1
   3369          16371457          360           ADN1
   3370          15387593          360           AFL2
   3371          16300959          360           AFL2
   3372          16300988          360           AFL2
   3373          16300853          360           AFL2
   3374          16371070          360           MADN
   3375          16371071          360           MADN
   3376          16370182          360           MADN
   3377          16371235          360           MADN
   3378          16370185          360           MADN
   3379          16322679          360           ADN1
   3380          16370220          360           ADN1
   3381          16370228          360           ADN1
   3382          16322682          360           ADN1
   3383          16370229          360           ADN1
   3384          16322660          360           ADN1
   3385          16322662          360           ADN1
   3386          16322665          360           ADN1
   3387          16322666          360           ADN1
   3388          16322668          360           ADN1
   3389          16370212          360           ADN1
   3390          16370218          360           ADN1
   3391          16322650          360           ADN1
   3392          16322651          360           ADN1
   3393          16322652          360           ADN1
   3394          16322653          360           ADN1
   3395          16322656          360           ADN1
   3396          16322658          360           ADN1
   3397          16322659          360           ADN1
   3398          16386519          360           ADN1
   3399          16322642          360           ADN1
   3400          16322647          360           ADN1
   3401          16369435          360           ADN1
   3402          16369086          360           ADN1
   3403          16322620          360           ADN1
   3404          16322621          360           ADN1
   3405          16322625          360           ADN1
   3406          16322626          360           ADN1
   3407          16322627          360           ADN1
   3408          16386501          360           ADN1
   3409          16322628          360           ADN1
   3410          16322634          360           ADN1
   3411          16322636          360           ADN1
   3412          16386510          360           ADN1
   3413          16322637          360           ADN1
   3414          16322638          360           ADN1
   3415          16386515          360           ADN1
   3416          16340410          360           ADN1
   3417          16340415          360           ADN1
   3418          16340416          360           ADN1
   3419          16340418          360           ADN1
   3420          16369063          360           ADN1
   3421          16340425          360           ADN1
   3422          16322608          360           ADN1
   3423          16340428          360           ADN1
   3424          16322609          360           ADN1
   3425          16322610          360           ADN1
   3426          16322611          360           ADN1
   3427          16322613          360           ADN1
   3428          16322614          360           ADN1
   3429          16340435          360           ADN1
   3430          16322615          360           ADN1
   3431          16322617          360           ADN1
   3432          16322618          360           ADN1
   3433          16369405          360           ADN1
   3434          16369407          360           ADN1
   3435          16369048          360           ADN1
   3436          16369869          360           ADN1
   3437          16316515          360           WALN
   3438          16318813          360           WALN
   3439          16331233          360           WALN
   3440          16331285          360           WALN
   3441          16331312          360           WALN
   3442          16323706          360           WALN
   3443          16335936          360           WALN
   3444          16327099          360           WALN
   3445          16340045          360           WALN
   3446          16339959          360           WALN
   3447          16342630          360           WALN
   3448          16331189          360           WALN
   3449          16347123          360           MALT
   3450          16347124          360           MALT
   3451          16347125          360           MALT
   3452          16347126          360           MALT
   3453          16347128          360           ALT1
   3454          16347129          360           MALT
   3455          16347130          360           MALT
   3456          16347133          360           MALT
   3457          16347134          360           ALT1
   3458          16305711          360           WALN
   3459          16302862          360           ALCA
   3460          16302863          360           ALCA
   3461          16316362          360           WALN
   3462          16347113          360           MALT
   3463          16347114          360           ALT1
   3464          16347115          360           MALT
   3465          16347116          360           ALT1
   3466          16347117          360           MALT
   3467          16347118          360           MALT
   3468          16347119          360           MALT
   3469          16347120          360           MALT
   3470          16347121          360           MALT
   3471          16347122          360           MALT
   3472          16347107          360           MALT
   3473          16347108          360           MALT
   3474          16347109          360           MALT
   3475          16347110          360           MALT
   3476          16347112          360           MALT
   3477          16347095          360           MALT
   3478          16347096          360           MALT
   3479          16347098          360           ALT1
   3480          16347099          360           ALT1
   3481          16347100          360           ALT1
   3482          16347101          360           MALT
   3483          16347102          360           MALT
   3484          16347103          360           MALT
   3485          16347104          360           MALT
   3486          16347106          360           MALT
   3487          16303380          360           WALN
   3488          16193258          360           AFL2
   3489          16293039          360           WALN
   3490          16294932          360           WALN
   3491          16297754          360           WALN
   3492          16297763          360           WALN
   3493          16297794          360           WALN
   3494          16295052          360           WALN
   3495          16302139          360           WALN
   3496          16247683          360           WALN
   3497          16247713          360           WALN
   3498          16290464          360           WALN
   3499          16239674          360           WALN
   3500          16239689          360           WALN
   3501          16243509          360           WALN
   3502          16243551          360           WALN
   3503          16243564          360           WALN
   3504          16192552          360           AFL2
   3505          16192569          360           AFL2
   3506          16246080          360           WALN
   3507          16246092          360           WALN
   3508          16246155          360           WALN
   3509          16246157          360           WALN
   3510          16234769          360           WALN
   3511          16068217          360           AFL2
   3512          16234773          360           WALN
   3513          16292048          360           MALT
   3514          16292049          360           ALT1
   3515          16292050          360           MALT
   3516          16292051          360           ALT1
   3517          16292052          360           ALT1
   3518          16292053          360           ALT1
   3519          16292054          360           ALT1
   3520          16292056          360           ALT1
   3521          16292057          360           ALT1
   3522          16292059          360           ALT1
   3523          16292060          360           ALT1
   3524          16292062          360           ALT1
   3525          16292063          360           ALT1
   3526          16292065          360           ALT1
   3527          16292067          360           ALT1
   3528          16292068          360           ALT1
   3529          16292069          360           ALT1
   3530          16292073          360           ALT1
   3531          16292074          360           MALT
   3532          16292075          360           MALT
   3533          16292076          360           ALT1
   3534          16292077          360           ALT1
   3535          16292079          360           ALT1
   3536          16292080          360           ALT1
   3537          16292081          360           ALT1
   3538          16292083          360           ALT1
   3539          16292085          360           ALT1
   3540          16292086          360           MALT
   3541          16292087          360           ALT1
   3542          16292088          360           MALT
   3543          16292089          360           MALT
   3544          16292091          360           MALT
   3545          16292092          360           MALT
   3546          16292093          360           MALT
   3547          16292094          360           ALT1
   3548          16292095          360           ALT1
   3549          16292096          360           MALT
   3550          16292097          360           ALT1
   3551          16292098          360           MALT
   3552          16292100          360           ALT1
   3553          16292101          360           ALT1
   3554          16292102          360           ALT1
   3555          16292103          360           ALT1
   3556          16292104          360           MALT
   3557          16292105          360           MALT
   3558          16292106          360           ALT1
   3559          16292107          360           MALT
   3560          16292108          360           ALT1
   3561          16292110          360           ALT1
   3562          16292111          360           ALT1
   3563          16292113          360           ALT1
   3564          16292114          360           MALT
   3565          16292115          360           ALT1
   3566          16292116          360           MALT
   3567          16292118          360           ALT1
   3568          16292119          360           MALT
   3569          16292120          360           ALT1
   3570          16292121          360           ALT1
   3571          16292122          360           MALT
   3572          16292123          360           ALT1
   3573          16292124          360           ALT1
   3574          16292125          360           MALT
   3575          16292127          360           ALT1
   3576          16292128          360           MALT
   3577          16292129          360           ALT1
   3578          16292130          360           MALT
   3579          16292131          360           ALT1
   3580          16292132          360           MALT
   3581          16292133          360           ALT1
   3582          16292134          360           MALT
   3583          16292135          360           MALT
   3584          16292136          360           MALT
   3585          16292137          360           ALT1
   3586          16292139          360           MALT
   3587          16292140          360           ALT1
   3588          16292141          360           ALT1
   3589          16292142          360           ALT1
   3590          16292143          360           ALT1
   3591          16292144          360           MALT
   3592          16292145          360           MALT
   3593          16292146          360           ALT1
   3594          16292147          360           MALT
   3595          16292148          360           MALT
   3596          16292149          360           MALT
   3597          16292150          360           MALT
   3598          16292151          360           MALT
   3599          16292152          360           MALT
   3600          16292153          360           MALT
   3601          16292154          360           MALT
   3602          16292155          360           MALT
   3603          16292156          360           MALT
   3604          16292157          360           ALT1
   3605          16292158          360           MALT
   3606          16292159          360           ALT1
   3607          16292160          360           MALT
   3608          16292026          360           MALT
   3609          16292027          360           ALT1
   3610          16292028          360           ALT1
   3611          16292029          360           ALT1
   3612          16292030          360           MALT
   3613          16292031          360           ALT1
   3614          16292032          360           ALT1
   3615          16292033          360           ALT1
   3616          16292034          360           MALT
   3617          16292035          360           ALT1
   3618          16292037          360           ALT1
   3619          16292038          360           ALT1
   3620          16292039          360           ALT1
   3621          16292040          360           MALT
   3622          16292041          360           MALT
   3623          16292042          360           ALT1
   3624          16292043          360           MALT
   3625          16292045          360           MALT
   3626          16292047          360           ALT1
   3627          16225690          360           WALN
   3628          16225795          360           WALN
   3629          16225836          360           WALN
   3630          16227804          360           WALN
   3631          16227812          360           WALN
   3632          16227902          360           WALN
   3633          16227908          360           WALN
   3634          16227938          360           WALN
   3635          16229941          360           WALN
   3636          16229961          360           WALN
   3637          16229980          360           WALN
   3638          16230019          360           WALN
   3639          16230047          360           WALN
   3640          16231395          360           WALN
   3641          16231446          360           WALN
   3642          16231347          360           WALN
   3643          16231550          360           WALN
   3644          16233102          360           WALN
   3645          16233278          360           WALN
   3646          16233284          360           WALN
   3647          16300505          360           AFL2
   3648          16300551          360           AFL2
   3649          16300587          360           AFL2
   3650          16300625          360           AFL2
   3651          16300275          360           AFL2
   3652          16300324          360           AFL2
   3653          16300328          360           AFL2
   3654          16300337          360           AFL2
   3655          16300339          360           AFL2
   3656          16300346          360           AFL2
   3657          16300347          360           AFL2
   3658          16300435          360           AFL2
   3659          16300449          360           AFL2
   3660          16300454          360           AFL2
   3661          16300395          360           AFL2
   3662          16300426          360           AFL2
   3663          16300157          360           AFL2
   3664          16300162          360           AFL2
   3665          16300165          360           AFL2
   3666          16300175          360           AFL2
   3667          16300184          360           AFL2
   3668          16300213          360           AFL2
   3669          16300223          360           AFL2
   3670          16300245          360           AFL2
   3671          16296833          360           AFL2
   3672          16296841          360           AFL2
   3673          16296906          360           AFL2
   3674          16296910          360           AFL2
   3675          16296963          360           AFL2
   3676          16296999          360           AFL2
   3677          16297005          360           AFL2
   3678          16297010          360           AFL2
   3679          16297016          360           AFL2
   3680          16297046          360           AFL2
   3681          16297054          360           AFL2
   3682          16297056          360           AFL2
   3683          16297071          360           AFL2
   3684          16297079          360           AFL2
   3685          16297098          360           AFL2
   3686          16297152          360           AFL2
   3687          16297160          360           AFL2
   3688          16297186          360           AFL2
   3689          16296455          360           AFL2
   3690          16296457          360           AFL2
   3691          16296561          360           AFL2
   3692          16296572          360           AFL2
   3693          16296575          360           AFL2
   3694          16296583          360           AFL2
   3695          16296606          360           AFL2
   3696          16296653          360           AFL2
   3697          16296654          360           AFL2
   3698          16296670          360           AFL2
   3699          16296678          360           AFL2
   3700          16296691          360           AFL2
   3701          16296730          360           AFL2
   3702          16296731          360           AFL2
   3703          16296735          360           AFL2
   3704          16296741          360           AFL2
   3705          16296745          360           AFL2
   3706          16296766          360           AFL2
   3707          16296767          360           AFL2
   3708          16296768          360           AFL2
   3709          16296807          360           AFL2
   3710          16296824          360           AFL2
   3711          16295669          360           AFL2
   3712          16295805          360           AFL2
   3713          16295823          360           AFL2
   3714          16295920          360           AFL2
   3715          16295922          360           AFL2
   3716          16295362          360           AFL2
   3717          16295405          360           AFL2
   3718          16295420          360           AFL2
   3719          16295460          360           AFL2
   3720          16295470          360           AFL2
   3721          16295472          360           AFL2
   3722          16295487          360           AFL2
   3723          16295494          360           AFL2
   3724          16295554          360           AFL2
   3725          16295560          360           AFL2
   3726          16295574          360           AFL2
   3727          16295617          360           AFL2
   3728          16295621          360           AFL2
   3729          16295625          360           AFL2
   3730          16295171          360           AFL2
   3731          16295175          360           AFL2
   3732          16295223          360           AFL2
   3733          16295226          360           AFL2
   3734          16295282          360           AFL2
   3735          16295302          360           AFL2
   3736          16295312          360           AFL2
   3737          16295315          360           AFL2
   3738          16295323          360           AFL2
   3739          16295078          360           AFL2
   3740          16295096          360           AFL2
   3741          16295143          360           AFL2
   3742          16295160          360           AFL2
   3743          16295162          360           AFL2
   3744          16293951          360           AFL2
   3745          16293982          360           AFL2
   3746          16293992          360           AFL2
   3747          16294046          360           AFL2
   3748          16293778          360           AFL2
   3749          16293793          360           AFL2
   3750          16293803          360           AFL2
   3751          16293808          360           AFL2
   3752          16293820          360           AFL2
   3753          16293840          360           AFL2
   3754          16293844          360           AFL2
   3755          16293873          360           AFL2
   3756          16293903          360           AFL2
   3757          16293909          360           AFL2
   3758          16293926          360           AFL2
   3759          16293522          360           AFL2
   3760          16293607          360           AFL2
   3761          16293632          360           AFL2
   3762          16293638          360           AFL2
   3763          16293699          360           AFL2
   3764          16102369          360           AFL2
   3765          16358933          360           AFL2
   3766          16358939          360           AFL2
   3767          16358947          360           AFL2
   3768          16357995          360           AFL2
   3769          16358974          360           AFL2
   3770          16358982          360           AFL2
   3771          16358013          360           AFL2
   3772          16358063          360           AFL2
   3773          16358086          360           AFL2
   3774          16358092          360           AFL2
   3775          16358094          360           AFL2
   3776          16558866          360           MADN
   3777          16371289          360           ADN1
   3778          16371297          360           ADN1
   3779          16369794          360           ADN1
   3780          16371284          360           ADN1
   3781          16369752          360           ADN1
   3782          16370192          360           ADN1
   3783          16370521          360           ADN1
   3784          16371258          360           ADN1
   3785          16369774          360           ADN1
   3786          16371260          360           ADN1
   3787          16370535          360           ADN1
   3788          16371266          360           ADN1
   3789          16369783          360           ADN1
   3790          16371320          360           ADN1
   3791          16371324          360           ADN1
   3792          16370275          360           ADN1
   3793          16368790          360           ADN1
   3794          16370284          360           ADN1
   3795          16370612          360           ADN1
   3796          16371344          360           ADN1
   3797          16370291          360           ADN1
   3798          16371347          360           ADN1
   3799          16340408          360           ADN1
   3800          16386495          360           ADN1
   3801          16386496          360           ADN1
   3802          16370164          360           ADN1
   3803          16369730          360           ADN1
   3804          16371222          360           ADN1
   3805          16371223          360           ADN1
   3806          16370171          360           ADN1
   3807          16371225          360           ADN1
   3808          16371226          360           ADN1
   3809          16369811          360           ADN1
   3810          16369815          360           ADN1
   3811          16369816          360           ADN1
   3812          16370250          360           ADN1
   3813          16370256          360           ADN1
   3814          16386482          360           ADN1
   3815          16386483          360           ADN1
   3816          16369718          360           ADN1
   3817          16386485          360           ADN1
   3818          16369719          360           ADN1
   3819          16386489          360           ADN1
   3820          16369399          360           ADN1
   3821          16370154          360           ADN1
   3822          16370155          360           ADN1
   3823          16371208          360           ADN1
   3824          16386490          360           ADN1
   3825          16369725          360           ADN1
   3826          16386492          360           ADN1
   3827          16386493          360           ADN1
   3828          16386494          360           ADN1
   3829          16370145          360           ADN1
   3830          16370872          360           ADN1
   3831          16370874          360           ADN1
   3832          16370875          360           ADN1
   3833          16370853          360           ADN1
   3834          16371504          360           ADN1
   3835          16371512          360           ADN1
   3836          16371191          360           ADN1
   3837          16370178          360           MADN
   3838          16370179          360           MADN
   3839          16369741          360           MADN
   3840          16369905          360           MADN
   3841          16358903          360           AFL2
   3842          16371179          360           ADN1
   3843          16369694          360           ADN1
   3844          16559198          360           MADN
   3845          16559199          360           MADN
   3846          16369579          360           MADN
   3847          16371221          360           MADN
   3848          16370175          360           MADN
   3849          16370176          360           MADN
   3850          16290989          360           AFL2
   3851          16291047          360           AFL2
   3852          16291091          360           AFL2
   3853          16291134          360           AFL2
   3854          16291157          360           AFL2
   3855          16291191          360           AFL2
   3856          16291200          360           AFL2
   3857          16291208          360           AFL2
   3858          16291272          360           AFL2
   3859          16358812          360           AFL2
   3860          16358813          360           AFL2
   3861          16358815          360           AFL2
   3862          16358826          360           AFL2
   3863          16290953          360           AFL2
   3864          16290986          360           AFL2
   3865          16290874          360           AFL2
   3866          16290910          360           AFL2
   3867          16290934          360           AFL2
   3868          16248453          360           AFL2
   3869          16290640          360           AFL2
   3870          16290552          360           AFL2
   3871          16290689          360           AFL2
   3872          16290728          360           AFL2
   3873          16290747          360           AFL2
   3874          16290750          360           AFL2
   3875          16290756          360           AFL2
   3876          16290759          360           AFL2
   3877          16290760          360           AFL2
   3878          16290762          360           AFL2
   3879          16290763          360           AFL2
   3880          16290765          360           AFL2
   3881          16290771          360           AFL2
   3882          16290774          360           AFL2
   3883          16290781          360           AFL2
   3884          16290558          360           AFL2
   3885          16290591          360           AFL2
   3886          16386499          360           MADN
   3887          16371055          360           MADN
   3888          16371217          360           MADN
   3889          16369731          360           MADN
   3890          16369732          360           MADN
   3891          16369734          360           MADN
   3892          16559193          360           MADN
   3893          16559194          360           MADN
   3894          16559195          360           MADN
   3895          16369574          360           MADN
   3896          16248010          360           AFL2
   3897          16248016          360           AFL2
   3898          16248032          360           AFL2
   3899          16248043          360           AFL2
   3900          16248084          360           AFL2
   3901          16248090          360           AFL2
   3902          16248125          360           AFL2
   3903          16248165          360           AFL2
   3904          16248199          360           AFL2
   3905          16248233          360           AFL2
   3906          16248242          360           AFL2
   3907          16248395          360           AFL2
   3908          16248413          360           AFL2
   3909          16248332          360           AFL2
   3910          16349899          360           AFL2
   3911          16349907          360           AFL2
   3912          16349915          360           AFL2
   3913          16349919          360           AFL2
   3914          16349925          360           AFL2
   3915          16349939          360           AFL2
   3916          16357966          360           AFL2
   3917          16358775          360           AFL2
   3918          16357970          360           AFL2
   3919          16358799          360           AFL2
   3920          16399607          360           ADN1
   3921          16370507          360           ADN1
   3922          16371372          360           ADN1
   3923          16349832          360           AFL2
   3924          16349853          360           AFL2
   3925          16349655          360           AFL2
   3926          16349688          360           AFL2
   3927          16349702          360           AFL2
   3928          16349728          360           AFL2
   3929          16349750          360           AFL2
   3930          16349791          360           AFL2
   3931          16349813          360           AFL2
   3932          16349477          360           AFL2
   3933          16349481          360           AFL2
   3934          16349484          360           AFL2
   3935          16349487          360           AFL2
   3936          16349491          360           AFL2
   3937          16349507          360           AFL2
   3938          16349540          360           AFL2
   3939          16349584          360           AFL2
   3940          16349603          360           AFL2
   3941          16349611          360           AFL2
   3942          16349623          360           AFL2
   3943          16235467          360           AFL2
   3944          16235301          360           AFL2
   3945          16235246          360           AFL2
   3946          16235339          360           AFL2
   3947          16235149          360           AFL2
   3948          16235169          360           AFL2
   3949          16235051          360           AFL2
   3950          16235064          360           AFL2
   3951          16235066          360           AFL2
   3952          16235087          360           AFL2
   3953          16235095          360           AFL2
   3954          16235107          360           AFL2
   3955          16233416          360           AFL2
   3956          16233444          360           AFL2
   3957          16233472          360           AFL2
   3958          16233502          360           AFL2
   3959          16233594          480           AFL2
   3960          16233601          360           AFL2
   3961          16233611          360           AFL2
   3962          16233647          360           AFL2
   3963          16233673          360           AFL2
   3964          16233710          360           AFL2
   3965          16233770          360           AFL2
   3966          16233804          360           AFL2
   3967          16233808          360           AFL2
   3968          16233826          360           AFL2
   3969          16233851          360           AFL2
   3970          16233868          360           AFL2
   3971          16233964          360           AFL2
   3972          16233334          360           AFL2
   3973          16234005          360           AFL2
   3974          16234021          360           AFL2
   3975          16231788          360           AFL2
   3976          16231802          360           AFL2
   3977          16231825          360           AFL2
   3978          16232040          360           AFL2
   3979          16232048          360           AFL2
   3980          16232079          360           AFL2
   3981          16232108          360           AFL2
   3982          16232118          360           AFL2
   3983          16232126          360           AFL2
   3984          16232153          360           AFL2
   3985          16232265          360           AFL2
   3986          16231836          360           AFL2
   3987          16231851          360           AFL2
   3988          16231855          360           AFL2
   3989          16231864          360           AFL2
   3990          16232335          360           AFL2
   3991          16231941          360           AFL2
   3992          16231958          360           AFL2
   3993          16231980          360           AFL2
   3994          16231582          360           AFL2
   3995          16231625          360           AFL2
   3996          16231673          360           AFL2
   3997          16231696          360           AFL2
   3998          16230701          360           AFL2
   3999          16230705          360           AFL2
   4000          16230736          360           AFL2
   4001          16230757          360           AFL2
   4002          16230788          360           AFL2
   4003          16230799          360           AFL2
   4004          16230811          360           AFL2
   4005          16230825          360           AFL2
   4006          16230628          360           AFL2
   4007          16230646          360           AFL2
   4008          16230661          360           AFL2
   4009          16230849          360           AFL2
   4010          16230851          360           AFL2
   4011          16230887          360           AFL2
   4012          16230928          360           AFL2
   4013          16230685          360           AFL2
   4014          16228617          360           AFL2
   4015          16228622          360           AFL2
   4016          16228266          360           AFL2
   4017          16228297          360           AFL2
   4018          16228327          360           AFL2
   4019          16228329          360           AFL2
   4020          16228368          360           AFL2
   4021          16228372          360           AFL2
   4022          16230165          360           AFL2
   4023          16230184          360           AFL2
   4024          16230230          360           AFL2
   4025          16230234          360           AFL2
   4026          16230299          360           AFL2
   4027          16230307          360           AFL2
   4028          16230339          360           AFL2
   4029          16230368          360           AFL2
   4030          16230396          360           AFL2
   4031          16230429          360           AFL2
   4032          16230486          360           AFL2
   4033          16230523          360           AFL2
   4034          16230576          360           AFL2
   4035          16228456          360           AFL2
   4036          16228462          360           AFL2
   4037          16228471          360           AFL2
   4038          16228475          360           AFL2
   4039          16226446          360           AFL2
   4040          16226471          360           AFL2
   4041          16226604          360           AFL2
   4042          16226607          360           AFL2
   4043          16226673          360           AFL2
   4044          16228030          360           AFL2
   4045          16228102          360           AFL2
   4046          16228107          360           AFL2
   4047          16228118          360           AFL2
   4048          16228127          360           AFL2
   4049          16228168          360           AFL2
   4050          16228186          360           AFL2
   4051          16226774          360           AFL2
   4052          16226015          360           AFL2
   4053          16226200          360           AFL2
   4054          16226201          360           AFL2
   4055          16226206          360           AFL2
   4056          16226347          360           AFL2
   4057          16245317          360           AFL2
   4058          16245331          360           AFL2
   4059          16243361          360           AFL2
   4060          16245395          360           AFL2
   4061          16243440          360           AFL2
   4062          16245262          360           AFL2
   4063          16225929          360           AFL2
   4064          16225876          360           AFL2
   4065          16225880          360           AFL2
   4066          16224377          360           AFL2
   4067          16224403          360           AFL2
   4068          16224410          360           AFL2
   4069          16224441          360           AFL2
   4070          16224442          360           AFL2
   4071          16224448          360           AFL2
   4072          16224500          360           AFL2
   4073          16224513          360           AFL2
   4074          16224592          360           AFL2
   4075          16224614          360           AFL2
   4076          16224629          360           AFL2
   4077          16224665          360           AFL2
   4078          16224683          360           AFL2
   4079          16224085          360           AFL2
   4080          16224133          360           AFL2
   4081          16224136          360           AFL2
   4082          16224225          360           AFL2
   4083          16224280          360           AFL2
   4084          16349464          360           AFL2
   4085          16349459          360           AFL2
   4086          16224072          360           AFL2
   4087          16368831          360           MADN
   4088          16559181          360           MADN
   4089          16559184          360           MADN
   4090          16559185          360           MADN
   4091          16369727          360           MADN
   4092          16368836          360           MADN
   4093          16559187          360           MADN
   4094          16368838          360           MADN
   4095          16386497          360           MADN
   4096          16386498          360           MADN
   4097          16369569          360           MADN
   4098          16559180          360           MADN
   4099          16369231          360           ADN1
   4100          16369236          360           ADN1
   4101          16369237          360           ADN1
   4102          16369245          360           ADN1
   4103          16370005          360           ADN1
   4104          16370008          360           ADN1
   4105          16369254          360           ADN1
   4106          16369255          360           ADN1
   4107          16370017          360           ADN1
   4108          16369264          360           ADN1
   4109          16369277          360           ADN1
   4110          16369284          360           ADN1
   4111          16370041          360           ADN1
   4112          16370047          360           ADN1
   4113          16370048          360           ADN1
   4114          16369611          360           ADN1
   4115          16196926          360           CALA
   4116          16196927          360           CALA
   4117          16370059          360           ADN1
   4118          16166388          360           ADN1
   4119          16207382          360           AFL2
   4120          16046717          360           ADN1
   4121          16121704          360           CALA
   4122          16134869          360           AFL2
   4123          16066282          360           AFL2
   4124          16062001          360           AFL2
   4125          16069115          360           AFL2
   4126          16107765          360           AFL2
   4127          16116474          360           AFL2
   4128          16639400          360           ADN1
   4129          16639401          360           ADN1
   4130          16639402          360           ADN1
   4131          16648313          360           ADN1
   4132          16639403          360           ADN1
   4133          16648314          360           ADN1
   4134          16639404          360           ADN1
   4135          16648315          360           ADN1
   4136          16639405          360           ADN1
   4137          16648316          360           ADN1
   4138          16639406          360           ADN1
   4139          16648317          360           ADN1
   4140          16639407          360           ADN1
   4141          16648318          360           ADN1
   4142          16639408          360           ADN1
   4143          16648319          360           ADN1
   4144          16639409          360           ADN1
   4145          16648320          360           ADN1
   4146          16639410          360           ADN1
   4147          16648321          360           ADN1
   4148          16639411          360           ADN1
   4149          16648322          360           ADN1
   4150          16639412          360           ADN1
   4151          16639414          360           ADN1
   4152          16639415          360           ADN1
   4153          16639416          360           ADN1
   4154          16639417          360           ADN1
   4155          16639418          360           ADN1
   4156          16639420          360           ADN1
   4157          16639421          360           ADN1
   4158          16639422          360           ADN1
   4159          16639423          360           ADN1
   4160          16639424          360           ADN1
   4161          16639425          360           ADN1
   4162          16639426          360           ADN1
   4163          16639427          360           ADN1
   4164          16639428          360           ADN1
   4165          16639429          360           ADN1
   4166          16639430          360           ADN1
   4167          16639431          360           ADN1
   4168          16639432          360           ADN1
   4169          16639433          360           ADN1
   4170          16639434          360           ADN1
   4171          16639435          360           ADN1
   4172          16639436          360           ADN1
   4173          16639437          360           ADN1
   4174          16639438          360           ADN1
   4175          16639439          360           ADN1
   4176          16639440          360           ADN1
   4177          16639441          360           ADN1
   4178          16639442          360           ADN1
   4179          16639443          360           ADN1
   4180          16639444          360           ADN1
   4181          16639445          360           ADN1
   4182          16639446          360           ADN1
   4183          16647806          360           ADN1
   4184          16647807          360           ADN1
   4185          16647808          360           ADN1
   4186          16647809          360           ADN1
   4187          16647810          360           ADN1
   4188          16647811          360           ADN1
   4189          16639349          360           ADN1
   4190          16639350          360           ADN1
   4191          16639351          360           ADN1
   4192          16639352          360           ADN1
   4193          16639354          360           ADN1
   4194          16639361          360           ADN1
   4195          16639362          360           ADN1
   4196          16639363          360           ADN1
   4197          16639364          360           ADN1
   4198          16639365          360           ADN1
   4199          16639366          360           ADN1
   4200          16639367          360           ADN1
   4201          16639368          360           ADN1
   4202          16639369          360           ADN1
   4203          16639370          360           ADN1
   4204          16639371          360           ADN1
   4205          16639372          360           ADN1
   4206          16639373          360           ADN1
   4207          16639374          360           ADN1
   4208          16639375          360           ADN1
   4209          16639376          360           ADN1
   4210          16639377          360           ADN1
   4211          16639378          360           ADN1
   4212          16639379          360           ADN1
   4213          16639380          360           ADN1
   4214          16639381          360           ADN1
   4215          16639382          360           ADN1
   4216          16639383          360           ADN1
   4217          16639385          360           ADN1
   4218          16639386          360           ADN1
   4219          16639387          360           ADN1
   4220          16639388          360           ADN1
   4221          16639389          360           ADN1
   4222          16639390          360           ADN1
   4223          16639391          360           ADN1
   4224          16639392          360           ADN1
   4225          16639393          360           ADN1
   4226          16639394          360           ADN1
   4227          16639395          360           ADN1
   4228          16639396          360           ADN1
   4229          16639397          360           ADN1
   4230          16639398          360           ADN1
   4231          16639399          360           ADN1
   4232          16639355          360           ADN1
   4233          16639356          360           ADN1
   4234          16639357          360           ADN1
   4235          16639358          360           ADN1
   4236          16639359          360           ADN1
   4237          16639360          360           ADN1
   4238          16639332          360           ADN1
   4239          16639333          360           ADN1
   4240          16639335          360           ADN1
   4241          16639336          360           ADN1
   4242          16639337          360           ADN1
   4243          16639338          360           ADN1
   4244          16639339          360           ADN1
   4245          16639340          360           ADN1
   4246          16639341          360           ADN1
   4247          16639343          360           ADN1
   4248          16639344          360           ADN1
   4249          16639345          360           ADN1
   4250          16639346          360           ADN1
   4251          16639347          360           ADN1
   4252          16639348          360           ADN1
   4253          15634500          360           ADN1
   4254          16404353          360           AFL2
   4255          16649350          360           ADN1
   4256          16649360          360           ADN1
   4257          16242961          360           AFL2
   4258          16242965          360           AFL2
   4259          16243055          360           AFL2
   4260          16243060          360           AFL2
   4261          16243122          360           AFL2
   4262          16243184          360           AFL2
   4263          16243191          360           AFL2
   4264          16243226          360           AFL2
   4265          16243309          360           AFL2
   4266          16242810          360           AFL2
   4267          16242816          360           AFL2
   4268          15990394          360           AFL2
   4269          15990448          360           AFL2
   4270          16131646          360           AFL2
   4271          16129437          360           AFL2
   4272          16171828          360           AFL2
   4273          16169055          360           AFL2
   4274          16169188          360           AFL2
   4275          16169209          360           AFL2
   4276          16169369          360           AFL2
   4277          16169375          360           AFL2
   4278          16142140          360           AFL2
   4279          16121199          360           AFL2
   4280          16121331          360           AFL2
   4281          16119268          360           AFL2
   4282          16119324          360           AFL2
   4283          16119652          360           AFL2
   4284          16119221          360           AFL2
   4285          16649361          360           ADN1
   4286          16649352          360           ADN1
   4287          16649353          360           ADN1
   4288          16649363          360           ADN1
   4289          16649355          360           ADN1
   4290          16649356          360           ADN1
   4291          16649347          360           ADN1
   4292          16649357          360           ADN1
   4293          16649348          360           ADN1
   4294          16649358          360           ADN1
   4295          16649359          360           ADN1
   4296          16404318          360           AFL2
   4297          16187684          360           ALT1
   4298          16201663          360           AFL2
   4299          16207955          360           AFL2
   4300          16247767          360           AFL2
   4301          16296591          360           AFL2
   4302          16322855          360           AFL2
   4303          16323443          360           AFL2
   4304          16329870          360           AFL2
   4305          16329952          360           AFL2
   4306          16331870          360           AFL2
   4307          16335203          360           AFL2
   4308          16335735          360           AFL2
   4309          16335737          360           AFL2
   4310          16342030          360           AFL2
   4311          16342120          360           AFL2
   4312          16344749          360           AFL2
   4313          16347347          360           WALN
   4314          16347395          360           AFL2
   4315          16347733          360           AFL2
   4316          16347958          360           AFL2
   4317          16349499          360           AFL2
   4318          16358042          360           AFL2
   4319          16358052          360           AFL2
   4320          16358328          360           AFL2
   4321          16358779          360           AFL2
   4322          16358973          360           AFL2
   4323          16358998          360           AFL2
   4324          16359104          360           AFL2
   4325          16359554          360           WALN
   4326          16360254          360           AFL2
   4327          16361248          360           AFL2
   4328          16361321          360           AFL2
   4329          16361446          360           AFL2
   4330          16365576          360           AFL2
   4331          16365592          360           AFL2
   4332          16365746          360           AFL2
   4333          16365759          360           AFL2
   4334          16365946          360           AFL2
   4335          16368155          360           AFL2
   4336          16368520          360           AFL2
   4337          16371876          360           AFL2
   4338          16371890          360           AFL2
   4339          16371932          360           AFL2
   4340          16372071          360           AFL2
   4341          16372146          360           AFL2
   4342          16374781          360           AFL2
   4343          16374805          360           AFL2
   4344          16374821          360           AFL2
   4345          16374831          360           AFL2
   4346          16375830          360           AFL2
   4347          16376982          360           AFL2
   4348          16377134          360           AFL2
   4349          16377264          360           AFL2
   4350          16377306          360           AFL2
   4351          16378111          360           AFL2
   4352          16378562          360           AFL2
   4353          16378634          360           AFL2
   4354          16382743          360           AFL2
   4355          16382817          360           AFL2
   4356          16383144          360           AFL2
   4357          16383163          360           AFL2
   4358          16383197          360           AFL2
   4359          16383342          360           AFL2
   4360          16384209          360           AFL2
   4361          16384248          360           AFL2
   4362          16384273          360           AFL2
   4363          16384349          360           AFL2
   4364          16387074          360           AFL2
   4365          16387081          360           AFL2
   4366          16387182          360           AFL2
   4367          16387263          360           AFL2
   4368          16387284          360           AFL2
   4369          16387286          360           AFL2
   4370          16387503          360           AFL2
   4371          16387522          360           AFL2
   4372          16387537          360           AFL2
   4373          16388706          360           AFL2
   4374          16388715          360           AFL2
   4375          16388721          360           AFL2
   4376          16388743          360           AFL2
   4377          16388818          360           AFL2
   4378          16388928          360           AFL2
   4379          16388972          360           AFL2
   4380          16389028          360           AFL2
   4381          16389266          360           AFL2
   4382          16389392          360           AFL2
   4383          16389442          360           AFL2
   4384          16389554          360           AFL2
   4385          16390099          360           AFL2
   4386          16390127          360           AFL2
   4387          16390280          360           AFL2
   4388          16390283          360           AFL2
   4389          16390399          360           AFL2
   4390          16390470          360           AFL2
   4391          16390482          360           AFL2
   4392          16390521          360           AFL2
   4393          16392337          360           AFL2
   4394          16392370          360           AFL2
   4395          16392381          360           AFL2
   4396          16392425          360           AFL2
   4397          16392441          360           AFL2
   4398          16392630          360           AFL2
   4399          16392811          360           AFL2
   4400          16392814          360           AFL2
   4401          16392823          360           AFL2
   4402          16392840          360           AFL2
   4403          16393588          360           AFL2
   4404          16393608          360           AFL2
   4405          16393710          360           AFL2
   4406          16393790          360           AFL2
   4407          16393803          360           AFL2
   4408          16393820          360           AFL2
   4409          16393841          360           AFL2
   4410          16393853          360           AFL2
   4411          16393904          360           AFL2
   4412          16394106          360           AFL2
   4413          16394319          360           WALN
   4414          16395285          360           AFL2
   4415          16395292          360           AFL2
   4416          16395300          360           AFL2
   4417          16395455          360           AFL2
   4418          16395470          360           AFL2
   4419          16395550          360           AFL2
   4420          16395700          360           AFL2
   4421          16395813          360           AFL2
   4422          16395825          360           AFL2
   4423          16397127          360           AFL2
   4424          16397132          360           AFL2
   4425          16397234          360           AFL2
   4426          16397242          360           AFL2
   4427          16397265          480           AFL2
   4428          16397367          360           AFL2
   4429          16397386          360           AFL2
   4430          16397403          360           AFL2
   4431          16397419          360           AFL2
   4432          16397484          360           AFL2
   4433          16397543          360           AFL2
   4434          16397556          360           AFL2
   4435          16400556          360           AFL2
   4436          16400853          360           AFL2
   4437          16400925          360           AFL2
   4438          16401005          360           AFL2
   4439          16401659          360           WALN
   4440          16402140          360           AFL2
   4441          16402361          360           AFL2
   4442          16402682          360           AFL2
   4443          16402776          360           AFL2
   4444          16404435          360           AFL2
   4445          16405910          360           AFL2
   4446          16407268          360           AFL2
   4447          16419038          360           AFL2
   4448          16419445          360           AFL2
   4449          16419681          360           AFL2
   4450          16419950          360           AFL2
   4451          16420207          360           AFL2
   4452          16420298          360           AFL2
   4453          16420691          360           AFL2
   4454          16422619          360           AFL2
   4455          16422652          360           AFL2
   4456          16422777          360           AFL2
   4457          16422830          360           AFL2
   4458          16468245          360           AFL2
   4459          16468314          360           AFL2
   4460          16468669          360           AFL2
   4461          16540132          360           AFL2
   4462          16540196          480           AFL2
   4463          16540366          360           AFL2
   4464          16540461          360           AFL2
   4465          16543918          360           AFL2
   4466          16546120          360           AFL2
   4467          16546221          360           AFL2
   4468          16546314          360           AFL2
   4469          16549377          360           AFL2
   4470          16549404          360           AFL2
   4471          16549491          360           AFL2
   4472          16549523          360           AFL2
   4473          16551626          360           AFL2
   4474          16551637          360           AFL2
   4475          16551700          360           AFL2
   4476          16551714          360           AFL2
   4477          16551873          360           AFL2
   4478          16551986          360           AFL2
   4479          16552092          360           AFL2
   4480          16564574          360           AFL2
   4481          16568799          360           AFL2
   4482          16568902          360           AFL2
   4483          16571603          360           AFL2
   4484          16571859          360           AFL2
   4485          16574974          360           AFL2
   4486          16575272          360           AFL2
   4487          16596012          360           WALN





--------------------------------------------------------------------------------






                                                                                                         EXHIBIT C
                                                    [RESERVED]






--------------------------------------------------------------------------------






                                                                                                       EXHIBIT D-1


                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Treasury Bank, A Division of Countrywide Bank N.A.
         4100 E. Los Angeles Avenue
         Simi Valley, California 93063
         Facsimile:  (805) 577-6069

RE:      Custodial  Agreement,  dated as of September 29, 2006 among Structured Asset Mortgage Investments II Inc.,
         as depositor,  Wells Fargo Bank,  National  Association as master  servicer and securities  administrator,
         Treasury Bank, A Division of Countrywide  Bank N.A. as custodian and Citibank,  N.A., as trustee,  issuing
         Bear Stearns Alt-A Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6

         In connection with the  administration  of the Mortgage Loans held by you pursuant to the  above-captioned
Custodial  Agreement,  we request  the  release,  and hereby  acknowledge  receipt,  of the  Mortgage  File for the
Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:___________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:





--------------------------------------------------------------------------------






                                                                                                        EXHIBIT D-2

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: BSALTA 2006-6
         Telecopier: (612) 667-1068

RE:      Custodial  Agreement,  dated as of September 29, 2006 among Structured Asset Mortgage Investments II Inc.,
         as depositor,  Wells Fargo Bank,  National  Association as master  servicer and securities  administrator,
         Wells Fargo Bank, National Association as custodian and Citibank,  N.A., as trustee,  issuing Bear Stearns
         Alt-A Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6

         In connection with the  administration  of the Mortgage Loans held by you pursuant to the  above-captioned
Custodial  Agreement,  we request  the  release,  and hereby  acknowledge  receipt,  of the  Mortgage  File for the
Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:





--------------------------------------------------------------------------------







                                                                                                          EXHIBIT E

                                            FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section  860E(e)(4) of the
                                                                  Internal  Revenue Code of 1986,  as amended,  and
                                                                  for other purposes

STATE OF          )
                  )ss:
COUNTY OF         )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of  Officer]  of [Name of  Investor]  (record or  beneficial  owner of the Bear
Stearns ALT-A Trust 2006-6,  Mortgage  Pass-Through  Certificates,  Series 2006-6,  Class R-__  Certificates)  (the
"Class R Certificates") (the "Owner"), a [savings institution]  [corporation] duly organized and existing under the
laws of [the State of _____] [the United States], on behalf of which he makes this affidavit.

         2.       That  the  Owner  (i)  is  not  and  will  not  be as  of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the Internal  Revenue Code of 1986,  as
amended (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of the Code, (ii) will
endeavor to remain other than a  disqualified  organization  and an electing  large  partnership  for so long as it
retains its  ownership in the Class R  Certificates  and (iii) is acquiring  the Class R  Certificates  for its own
account  or for  the  account  of  another  Owner  from  which  it has  received  an  affidavit  and  agreement  in
substantially  the same form as this  affidavit and agreement.  (For this purpose,  a  "disqualified  organization"
means an electing  large  partnership  under  Section 775 of the Code,  the United  States,  any state or political
subdivision  thereof,  any agency or instrumentality of any of the foregoing (other than an instrumentality  all of
the activities of which are subject to tax and, except for the Federal Home Loan Mortgage  Corporation,  a majority
of  whose  board of  directors  is not  selected  by any  such  governmental  entity)  or any  foreign  government,
international  organization or any agency or instrumentality of such foreign government or organization,  any rural
electric  or  telephone  cooperative,  or any  organization  (other than  certain  farmers’  cooperatives)  that is
generally  exempt from federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That  the  Owner  is  aware  (i) of the tax  that  would  be  imposed  on  transfers  of  Class R
Certificates  to  disqualified  organizations  or electing large  partnerships  under the Code, that applies to all
transfers of Class R Certificates  after March 31, 1988;  (ii) that such tax would be on the  transferor  (or, with
respect to transfers to electing large  partnerships,  on each such  partnership),  or, if such transfer is through
an agent (which person  includes a broker,  nominee or middleman)  for a disqualified  organization,  on the agent;
(iii) that the person (other than with respect to transfers to electing large  partnerships)  otherwise  liable for
the tax shall be relieved of liability  for the tax if the  transferee  furnishes to such person an affidavit  that
the transferee is not a disqualified  organization  and, at the time of transfer,  such person does not have actual
knowledge  that the  affidavit  is false;  and (iv)  that the Class R  Certificates  may be  "noneconomic  residual
interests" within the meaning of Treasury  regulations  promulgated pursuant to the Code and that the transferor of
a  noneconomic  residual  interest will remain liable for any taxes due with respect to the income on such residual
interest, unless no significant purpose of the transfer was to impede the assessment or collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity"  holding Class R
Certificates if either the pass-through  entity is an electing large  partnership  under Section 775 of the Code or
if at any time  during the  taxable  year of the  pass-through  entity a  disqualified  organization  is the record
holder of an interest in such entity.  (For this purpose,  a "pass through entity" includes a regulated  investment
company,  a real  estate  investment  trust or common  trust  fund,  a  partnership,  trust or estate,  and certain
cooperatives.)

                  5.       That  the  Owner is  aware  that the  Securities  Administrator  will not  register  the
transfer  of any  Class R  Certificates  unless  the  transferee,  or the  transferee’s  agent,  delivers  to it an
affidavit and agreement,  among other things, in substantially  the same form as this affidavit and agreement.  The
Owner  expressly  agrees that it will not  consummate  any such  transfer  if it knows or believes  that any of the
representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set  forth on the face of the Class R
Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under which the Class R
Certificates  were  issued.  The Owner  expressly  agrees to be bound by and to comply with such  restrictions  and
provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that shall be
deemed  necessary  upon  advice of counsel to  constitute  a  reasonable  arrangement  to ensure  that the  Class R
Certificates will only be owned, directly or indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner’s Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates  only to the Class R  Certificates  held by the
Owner  and not to any other  holder  of the  Class R  Certificates.  The  Owner  understands  that the  liabilities
described herein relate only to the Class R Certificates.

                  10.      That  no  purpose  of the  Owner  relating  to the  transfer  of  any  of  the  Class  R
Certificates  by the Owner is or will be to  impede  the  assessment  or  collection  of any tax;  in  making  this
representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation  Section  1.860E-1 (c)
and recent amendments  thereto,  effective as of August 19, 2002, and (ii) the preamble  describing the adoption of
the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay
any United  States taxes owed by it so long as any of the  Certificates  remain  outstanding.  In this regard,  the
Owner hereby  represents to and for the benefit of the person from whom it acquired the Class R  Certificates  that
the Owner  intends to pay taxes  associated  with  holding  such Class R  Certificates  as they become  due,  fully
understanding that it may incur tax liabilities in excess of any cash flows generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge or  expectation  that it will become  insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States,  a corporation,  partnership or
other  entity  created  or  organized  in, or under the laws of,  the United  States or any  political  subdivision
thereof,  or an estate or trust whose income from sources  without the United  States is includable in gross income
for  United  States  federal  income tax  purposes  regardless  of its  connection  with the  conduct of a trade or
business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R  Certificates  to
be  attributable to a foreign  permanent  establishment  or fixed base (within the meaning of an applicable  income
tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with
the Company,  the Trustee,  the Securities  Administrator and the Master Servicer that the following  statements in
(1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not  being  acquired  by,  and  will  not be
transferred  to, any employee  benefit plan within the meaning of section  3(3) of the Employee  Retirement  Income
Security Act of 1974, as amended  ("ERISA"),  or other  retirement  arrangement,  including  individual  retirement
accounts  and  annuities,  Keogh  plans and bank  collective  investment  funds and  insurance  company  general or
separate  accounts in which such plans,  accounts or arrangements  are invested,  that is subject to Section 406 of
ERISA or  Section 4975  of the Internal  Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii)
are not being  acquired  with  "plan  assets" of a Plan  within the  meaning  of the  Department  of Labor  ("DOL")
regulation,  29 C.F.R. ? 2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that
is deemed to be  investing  plan  assets  within  the  meaning of the DOL  regulation,  29  C.F.R. ? 2510.3-101  or
otherwise under ERISA;

                           (2)      The purchase of  Certificates  is permissible  under  applicable  law, will not
constitute or result in any prohibited  transaction  under ERISA or Section 4975 of the Code,  will not subject the
Company,  the Trustee or the Master  Servicer to any obligation in addition to those  undertaken in the Pooling and
Servicing  Agreement  and, with respect to each source of funds  ("Source")  being used by the Purchaser to acquire
the Certificates,  each of the following  statements is accurate:  (a) the Purchaser is an insurance  company;  (b)
the Source is assets of the Purchaser’s  "general account;" (c) the conditions set forth in Prohibited  Transaction
Class  Exemption  ("PTCE")  95-60 issued by the DOL have been  satisfied and the purchase,  holding and transfer of
Certificates  by or on behalf of the  Purchaser  are exempt  under PTCE 95-60;  and (d) the amount of reserves  and
liabilities  for such general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total
reserves and  liabilities of such general  account plus surplus as of the date hereof (for purposes of this clause,
all Plans  maintained  by the same  employer (or  affiliate  thereof) or employee  organization  are deemed to be a
single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The  Owner  will  provide  the  Securities  Administrator  with an  Opinion  of  Counsel
acceptable  to and in form and  substance  satisfactory  to the  Securities  Administrator  to the effect  that the
purchase of  Certificates  is  permissible  under  applicable  law, will not constitute or result in any non-exempt
prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Trustee,  the Company, the
Securities  Administrator  or the  Master  Servicer  to any  obligation  or  liability  (including  obligations  or
liabilities  under ERISA or Section 4975 of the Code) in addition to those  undertaken in the Pooling and Servicing
Agreement.





--------------------------------------------------------------------------------





                  In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants  with, the
Company,  the Trustee,  the Securities  Administrator and the Master Servicer that the Owner will not transfer such
Certificates  to any Plan or person  unless either such Plan or person meets the  requirements  set forth in either
(a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the  meanings  assigned in the Pooling
and Servicing Agreement.

         IN WITNESS  WHEREOF,  the Investor has caused this  instrument  to be executed on its behalf,  pursuant to
authority of its Board of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:___________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           Address of Investor for receipt of tax information:





--------------------------------------------------------------------------------






         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same
person who executed the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged
to me that he executed the same as his free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                               ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2006-6

                  Re:      Bear Stearns Alt-A Trust 2006-6
                           Mortgage Pass-Through Certificates, Series 2006-6, Class___

Ladies and Gentlemen:

         ______________  (the  "Purchaser")  intends to purchase  from  ______________  (the  "Seller")  $_________
initial  Certificate  Principal  Balance of Mortgage  Pass-Through  Certificates,  Series 2006-6,  Class _____ (the
"Certificates"),  issued pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),
dated as of September 1, 2006 among  Structured  Asset Mortgage  Investments II Inc., as depositor (the  "Seller"),
EMC  Mortgage   Corporation,   Wells  Fargo  Bank,  National   Association,   as  master  servicer  and  securities
administrator,  and Citibank,  N.A., as trustee (the  "Trustee").  All terms used herein and not otherwise  defined
shall have the  meanings  set forth in the  Pooling  and  Servicing  Agreement.  The  Purchaser  hereby  certifies,
represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and will not
                  be  registered  or  qualified  under the  Securities  Act of 1933,  as amended (the "Act") or any
                  state   securities  law,  (b)  the  Seller  is  not  required  to  so  register  or  qualify  the
                  Certificates,  (c) the  Certificates  may be resold only if registered and qualified  pursuant to
                  the  provisions  of  the  Act  or  any  state  securities  law,  or if  an  exemption  from  such
                  registration and  qualification is available,  (d) the Pooling and Servicing  Agreement  contains
                  restrictions  regarding the transfer of the  Certificates  and (e) the  Certificates  will bear a
                  legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment
                  only and not with a view to or for  sale in  connection  with  any  distribution  thereof  in any
                  manner that would violate the Act or any applicable state securities laws.

                           3.       The  Purchaser  is  (a) a  substantial,  sophisticated  institutional  investor
                  having such knowledge and experience in financial and business  matters,  and, in particular,  in
                  such  matters  related  to  securities  similar to the  Certificates,  such that it is capable of
                  evaluating  the  merits  and  risks  of  investment  in the  Certificates,  (b)  able to bear the
                  economic  risks of such an  investment  and (c) an  "accredited  investor"  within the meaning of
                  Rule 501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser has been  furnished  with,  and has had an  opportunity to review
                  (a) a copy of the Pooling and Servicing  Agreement and (b) such other information  concerning the
                  Certificates,  the Mortgage  Loans and the Seller as has been requested by the Purchaser from the
                  Seller or the Seller and is relevant to the  Purchaser’s  decision to purchase the  Certificates.
                  The  Purchaser  has had any  questions  arising  from such  review  answered by the Seller or the
                  Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it authorized or will it authorize
                  any person to (a) offer,  pledge,  sell,  dispose of or otherwise  transfer any Certificate,  any
                  interest in any  Certificate  or any other  similar  security  to any person in any  manner,  (b)
                  solicit  any  offer  to  buy  or to  accept  a  pledge,  disposition  of  other  transfer  of any
                  Certificate,  any interest in any  Certificate  or any other similar  security from any person in
                  any manner,  (c) otherwise  approach or negotiate with respect to any  Certificate,  any interest
                  in any  Certificate  or any other similar  security  with any person in any manner,  (d) make any
                  general  solicitation  by means of  general  advertising  or in any other  manner or (e) take any
                  other action,  that (as to any of (a) through (e) above) would  constitute a distribution  of any
                  Certificate  under the Act, that would render the  disposition of any  Certificate a violation of
                  Section  5 of the  Act or any  state  securities  law,  or that  would  require  registration  or
                  qualification  pursuant  thereto.  The Purchaser  will not sell or otherwise  transfer any of the
                  Certificates, except in compliance with the provisions of the Pooling and Servicing Agreement.

                           6.       The  Purchaser  (if  the  Certificate  is not  rated  at  least  "BBB-"  or its
                  equivalent by Fitch, S&P or Moody’s):

                                    (a)     is not an employee benefit or other plan subject to the prohibited
                  transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
                  ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a "Plan"), or any
                  other person (including an investment manager, a named fiduciary or a trustee of any Plan)
                  acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets"
                  of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
                  §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to
                  purchase the Certificates is an "insurance company general account" (within the meaning of DOL
                  Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in
                  reliance upon the availability of the exemptive relief afforded under Sections I and III of
                  PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the
Company, the Trustee, the Securities Administrator and the Master Servicer that the Purchaser will not transfer
such Certificates to any Plan or person unless such Plan or person meets the requirements set forth in either
6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]




                                                            By:___________________________________

                                                            Name:

                                                            Title:






--------------------------------------------------------------------------------








                                                                                                        EXHIBIT F-2


                                   [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                              Description of Rule 144A Securities, including numbers:

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                  The undersigned  seller, as registered  holder (the "Seller"),  intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

In connection with such transfer and in accordance with the agreements pursuant to which the Rule 144A Securities
were issued, the Seller hereby certifies the following facts:  Neither the Seller nor anyone acting on its behalf
has offered, transferred, pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in the
Rule 144A Securities or any other similar security to, or solicited any offer to buy or accept a transfer, pledge
or other disposition of the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar
security from, or otherwise approached or negotiated with respect to the Rule 144A Securities, any interest in
the Rule 144A Securities or any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken any other action, that would
constitute a distribution of the Rule 144A Securities under the Securities Act of 1933, as amended (the "1933
Act"), or that would render the disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act
or require registration pursuant thereto, and that the Seller has not offered the Rule 144A Securities to any
person other than the Buyer or another "qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and the Master Servicer (as
defined to the Pooling and Servicing Agreement, dated as of September 1, 2006 (the "Agreement"), among the
Company, EMC, Wells Fargo Bank, N.A., as master servicer (the "Master Servicer"), and Citibank, N.A., as trustee
(the "Trustee")) as follows:

The Buyer understands that the Rule 144A Securities have not been registered under the 1933 Act or the securities
laws of any state.

The Buyer considers itself a substantial, sophisticated institutional investor having such knowledge and
experience in financial and business matters that it is capable of evaluating the merits and risks of investment
in the Rule 144A Securities.

The Buyer has been furnished with all information regarding the Rule 144A Securities that it has requested from
the Seller, the Securities Administrator or the Master Servicer.

Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged, sold or otherwise disposed
of the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of the Rule 144A Securities, any
interest in the Rule 144A Securities or any other similar security from, or otherwise approached or negotiated
with respect to the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar security
with, any person in any manner, or made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the Rule 144A Securities under the
1933 Act or that would render the disposition of the Rule 144A Securities a violation of Section 5 of the 1933
Act or require registration pursuant thereto, nor will it act, nor has it authorized or will it authorize any
person to act, in such manner with respect to the Rule 144A Securities.

The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A under the 1933 Act and has
completed either of the forms of certification to that effect attached hereto as Annex 1 or Annex 2.  The Buyer
is aware that the sale to it is being made in reliance on Rule 144A.  The Buyer is acquiring the Rule 144A
Securities for its own account or the accounts of other qualified institutional buyers, understands that such
Rule 144A Securities may be resold, pledged or transferred only (i) to a person reasonably believed to be a
qualified institutional buyer that purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that the resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

                  [3.      The Buyer (if the Rule 144A  Securities  are not rated at least "BBB-" or its equivalent
         by Fitch, S&P or Moody’s):

is not an employee benefit or other plan subject to the prohibited transaction provisions of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of
1986, as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary or a trustee
of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets" of any
Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. § 2510.3-101; or

is an insurance company, the source of funds to be used by it to purchase the Certificates is an "insurance
company general account" (within the meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and
the purchase is being made in reliance upon the availability of the exemptive relief afforded under Sections I
and III of PTCE 95-60.]

                  4.       This document may be executed in one or more  counterparts and by the different  parties
         hereto on separate  counterparts,  each of which,  when so  executed,  shall be deemed to be an  original;
         such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth
below.


Print Name of Seller                                         Print Name of Buyer
By:___________________________________                       By:__________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.___________________________________                       No:___________________________________
Date:_________________________________                       Date:_________________________________






--------------------------------------------------------------------------------






                                                                                               ANNEX 1 TO EXHIBIT F


                             QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                              [For Buyers Other Than Registered Investment Companies]

                  The  undersigned  hereby  certifies  as  follows  in  connection  with the Rule  144A  Investment
Representation to which this Certification is attached:

                                            1.       As indicated below, the undersigned is the President, Chief
                           Financial Officer, Senior Vice President or other executive officer of the Buyer.

                                            2.       In connection with purchases by the Buyer, the Buyer is a
                           "qualified institutional buyer" as that term is defined in Rule 144A under the
                           Securities Act of 1933 ("Rule 144A") because (i) the Buyer owned and/or invested on a
                           discretionary basis $                                             in securities
                           (except for the excluded securities referred to below) as of the end of the Buyer’s
                           most recent fiscal year (such amount being calculated in accordance with Rule 144A)
                           and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association or
similar institution), Massachusetts or similar business trust, partnership, or charitable organization described
in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any State,
territory or the District of Columbia, the business of which is substantially confined to banking and is
supervised by the State or territorial banking commission or similar official or is a foreign bank or equivalent
institution, and (b) has an audited net worth of at least $25,000,000 as demonstrated in its latest annual
financial statements, a copy of which is attached hereto.

         Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan association,
cooperative bank, homestead association or similar institution, which is supervised and examined by a State or
Federal authority having supervision over any such institutions or is a foreign savings and loan association or
equivalent institution and (b) has an audited net worth of at least $25,000,000 as demonstrated in its latest
annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.

         Insurance Company.  The Buyer is an insurance company whose primary and predominant business activity is
the writing of insurance or the reinsuring of risks underwritten by insurance companies and which is subject to
supervision by the insurance commissioner or a similar official or agency of a State or territory or the District
of Columbia.

         State or Local Plan.  The Buyer is a plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the benefit of its
employees.

         ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act of
1940.

         SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business Development Company.  The Buyer is a business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose participants
are exclusively (a) plans established and maintained by a State, its political subdivisions, or any agency or
instrumentality of the State or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income Security Act of 1974, but is not a
trust fund that includes as participants individual retirement accounts or H.R. 10 plans.

                                            3.       The term "securities" as used herein does not include (i)
                           securities of issuers that are affiliated with the Buyer, (ii) securities that are
                           part of an unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
                           (iii) bank deposit notes and certificates of deposit, (iv) loan participations, (v)
                           repurchase agreements, (vi) securities owned but subject to a repurchase agreement and
                           (vii) currency, interest rate and commodity swaps.

                                            4.       For purposes of determining the aggregate amount of
                           securities owned and/or invested on a discretionary basis by the Buyer, the Buyer used
                           the cost of such securities to the Buyer and did not include any of the securities
                           referred to in the preceding paragraph.  Further, in determining such aggregate
                           amount, the Buyer may have included securities owned by subsidiaries of the  Buyer,
                           but only if such subsidiaries are consolidated with the Buyer in its financial
                           statements prepared in accordance with generally accepted accounting principles and if
                           the investments of such subsidiaries are managed under the Buyer’s direction.
                           However, such securities were not included if the Buyer is a majority-owned,
                           consolidated subsidiary of another enterprise and the Buyer is not itself a reporting
                           company under the Securities Exchange Act of 1934.

                                            5.       The Buyer acknowledges that it is familiar with Rule 144A
                           and understands that the seller to it and other parties related to the Certificates
                           are relying and will continue to rely on the statements made herein because one or
                           more sales to the Buyer may be in reliance on Rule 144A.

___             ___             Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer’s own account?

                                            6.       If the answer to the foregoing question is "no", the Buyer
                           agrees that, in connection with any purchase of securities sold to the Buyer for the
                           account of a third party (including any separate account) in reliance on Rule 144A,
                           the Buyer will only purchase for the account of a third party that at the time is a
                           "qualified institutional buyer" within the meaning of Rule 144A.  In addition, the
                           Buyer agrees that the Buyer will not purchase securities for a third party unless the
                           Buyer has obtained a current representation letter from such third party or taken
                           other appropriate steps contemplated by Rule 144A to conclude that such third party
                           independently meets the definition of "qualified institutional buyer" set forth in
                           Rule 144A.

                                            7.       The Buyer will notify each of the parties to which this
                           certification is made of any changes in the information and conclusions herein.  Until
                           such notice is given, the Buyer’s purchase of Rule 144A Securities will constitute a
                           reaffirmation of this certification as of the date of such purchase.



                                                     _________________________________________
                                                     Print Name of Buyer


                                                     By:______________________________________
                                                            Name:
                                                            Title:


                                                     Date:_____________________________________






--------------------------------------------------------------------------------






                                                                                                        EXHIBIT F-3


                                     FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                             , 20

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2006-6

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2006-6


                  Re:      Mortgage Pass-Through Certificates, Series 2006-6

Ladies and Gentlemen:

                  In  connection  with  the  sale  by ____________  (the  "Seller")  to ______________ (the
"Purchaser") of $____________Initial Certificate  Principal Balance of Mortgage  Pass-Through  Certificates,  Series
2006-6 (the  "Certificates")  pursuant to the Pooling and Servicing  Agreement,  dated as of September 1, 2006 (the
"Pooling and Servicing  Agreement"),  among  Structured  Asset Mortgage  Investments II Inc. (the  "Company"),  EMC
Mortgage  Corporation  ("EMC"),  Wells Fargo Bank, N.A., as master servicer (the "Master Servicer"),  and Citibank,
N.A., as trustee (the  "Trustee").  The Seller hereby  certifies,  represents and warrants to, and covenants  with,
the Company and the Trustee that:

                  Neither the Seller nor anyone acting on its behalf has (a) offered,  pledged,  sold,  disposed of
or otherwise  transferred any  Certificate,  any interest in any  Certificate or any other similar  security to any
person in any manner,  (b) has solicited any offer to buy or to accept a pledge,  disposition  or other transfer of
any Certificate,  any interest in any Certificate or any other similar security from any person in any manner,  (c)
has otherwise  approached or negotiated  with respect to any  Certificate,  any interest in any  Certificate or any
other similar  security with any person in any manner,  (d) has made any general  solicitation  by means of general
advertising  or in any other manner,  or (e) has taken any other action,  that (as to any of (a) through (e) above)
would  constitute a distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or
that would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set
forth  in the  foregoing  sentence  with  respect  to any  Certificate.  The  Seller  has not and  will not sell or
otherwise  transfer any of the Certificates,  except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                                     Very truly yours,

                                                     __________________________________
                                                     (Seller)



                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________






--------------------------------------------------------------------------------






                                                                                                        EXHIBIT G-1


                                     FORM OF TREASURY BANK CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL  AGREEMENT  (AS AMENDED AND  SUPPLEMENTED  FROM TIME TO TIME,  THE  "AGREEMENT"),
DATED AS OF SEPTEMBER 29, 2006,  BY AND AMONG  CITIBANK,  N.A.,  AS TRUSTEE  (INCLUDING  ITS  SUCCESSORS  UNDER THE
POOLING AND SERVICING  AGREEMENT DEFINED BELOW, THE "TRUSTEE"),  STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., AS
DEPOSITOR (TOGETHER WITH ANY SUCCESSOR IN INTEREST,  THE "DEPOSITOR"),  WELLS FARGO BANK, NATIONAL ASSOCIATION,  AS
MASTER  SERVICER AND  SECURITIES  ADMINISTRATOR  (TOGETHER  WITH ANY  SUCCESSOR IN INTEREST OR SUCCESSOR  UNDER THE
POOLING AND SERVICING  AGREEMENT  REFERRED TO BELOW, THE "MASTER  SERVICER" OR THE "SECURITIES  ADMINISTRATOR,"  AS
APPLICABLE)  AND TREASURY BANK, A DIVISION OF COUNTRYWIDE  BANK N.A., AS CUSTODIAN  (TOGETHER WITH ANY SUCCESSOR IN
INTEREST OR ANY SUCCESSOR APPOINTED HEREUNDER, THE "CUSTODIAN").

                                                 WITNESSETH THAT:

                  WHEREAS, the Depositor,  the Master Servicer, the Securities  Administrator,  the Trustee and EMC
Mortgage Corporation (the "Seller") have entered into a Pooling and Servicing  Agreement,  dated as of September 1,
2006, relating to the issuance of Bear Stearns ALT-A Trust, Mortgage Pass-Through  Certificates,  Series 2006-6 (as
in effect on the date of this  agreement,  the  "Original  Pooling  and  Servicing  Agreement,"  and as amended and
supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian has agreed to act as agent for the Trustee for the purposes of receiving
and holding  certain  documents and other  instruments  relating to the mortgage  loans (herein  referred to as the
"Mortgage Loans") listed on Schedule I hereto (the "Mortgage Loan Schedule")  delivered by (i) the Depositor or the
Master Servicer under the Pooling and Servicing  Agreement and (ii) the Servicers under their respective  Servicing
Agreements, all upon the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of the  premises  and the mutual  covenants  and  agreements
hereinafter set forth,  the Trustee,  the Depositor,  the Master  Servicer,  the Securities  Administrator  and the
Custodian hereby agree as follows:

                                                    ARTICLE I.
                                                    DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and not  defined  herein  shall  have  the  meanings
assigned in the Original Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                    ARTICLE II.
                                           CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as
the duly appointed agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the
Initial  Certification  referred to in Section 2.3(a)) receipt of the Mortgage Files relating to the Mortgage Loans
attached  hereto (the  "Mortgage  Files") and declares that it holds and will hold such Mortgage Files as agent for
the Trustee, in trust, for the use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the Mortgage
Loans includes one or more  assignments of Mortgage to the Trustee in a state which is  specifically  excluded from
the Opinion of Counsel  delivered  by the Seller to the Trustee and the  Custodian  pursuant to the  provisions  of
Section 2.01 of the Pooling and Servicing Agreement,  each such assignment shall be delivered,  at the direction of
the  Depositor (in written or  electronic  format),  by the Custodian to the Depositor for the purpose of recording
it in the appropriate public office for real property records,  and the Depositor,  at no expense to the Custodian,
shall  promptly  cause to be  recorded  in the  appropriate  public  office  for real  property  records  each such
assignment of Mortgage  and, upon receipt  thereof from such public  office,  shall return each such  assignment of
Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (a)      On or prior to the Closing  Date,  in  accordance  with  Section 2.02 of the Pooling and
Servicing Agreement,  the Custodian shall deliver to the Depositor,  the Master Servicer and the Trustee an Initial
Certification  in the form  annexed  hereto as Exhibit One  evidencing  receipt  (subject to any  exceptions  noted
therein) of a Mortgage File for each of the Mortgage Loans.

                  (b)      Within 90 days of the Closing Date (or, with respect to any Substitute  Mortgage  Loans,
within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the Custodian agrees,  for the
benefit of  Certificateholders,  to review,  in accordance  with the  provisions of Section 2.02 of the Pooling and
Servicing  Agreement,  each such  document  relating to the Mortgage  Loans,  and shall  execute and deliver to the
Depositor,  the Master Servicer and the Trustee an Interim  Certification in the form annexed hereto as Exhibit Two
to the effect that all such  documents  have been  executed  and  received  and that such  documents  relate to the
Mortgage Loans  identified on the Mortgage Loan Schedule,  except for any exceptions  listed on Schedule A attached
to such Interim  Certification.  The Custodian  shall be under no duty or obligation to inspect,  review or examine
said documents,  instruments,  certificates or other papers to determine that the same are genuine, enforceable, or
appropriate for the  represented  purpose or that they have actually been recorded or that they are other than what
they purport to be on their face.

                  (c)      Not later than 180 days  after the  Closing  Date (or,  with  respect to any  Substitute
Mortgage Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the Custodian
shall  review the  Mortgage  Files  relating to the  Mortgage  Loans as provided in Section 2.02 of the Pooling and
Servicing  Agreement  and  execute  and  deliver to the  Depositor  , the Master  Servicer  and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the completeness of such Mortgage Files.

                  (d)      In reviewing the Mortgage Files  relating to the Mortgage  Loans as provided  herein and
in the  Pooling  and  Servicing  Agreement,  the  Custodian  shall  make no  representation  as to and shall not be
responsible to verify (i) the validity, legality,  enforceability,  due authorization,  recordability,  sufficiency
or  genuineness  of any of the documents  included in any Mortgage File or (ii) the  collectibility,  insurability,
effectiveness or suitability of any of the documents in any Mortgage File.

                  Upon  receipt  of written  request  from the  Depositor,  Master  Servicer  or the  Trustee,  the
Custodian  shall as soon as  practicable  supply the requesting  party with a list of all of the documents  missing
from the Mortgage Loans then contained in the Mortgage Files.

                  Section 2.4.      Notification of Breaches of Representations  and Warranties.  Upon discovery by
the Custodian of a breach of any  representation  or warranty made by the Depositor as set forth in the Pooling and
Servicing  Agreement with respect to a Mortgage Loan relating to a Mortgage  File, the Custodian  shall give prompt
written notice to the Depositor, the Master Servicer, the applicable Servicer and the Trustee.

                  Section 2.5.      Custodian  to  Cooperate:  Release of Mortgage  Files.  Upon receipt of written
notice  from the Master  Servicer  or the  Trustee  that the Seller has  repurchased  a Mortgage  Loan  pursuant to
Article II of the Pooling and Servicing  Agreement,  and that the  Repurchase  Price therefor has been deposited in
the Distribution  Account,  and a Request for Release (as defined below),  the Custodian agrees to promptly release
to the Seller the related Mortgage File.

                  Upon the  Custodian’s  receipt of a request for release (a "Request for  Release")  substantially
in the form of Exhibit D-1 to the  Pooling and  Servicing  Agreement  signed by an officer of the related  Servicer
involved in, or  responsible  for, the  administration  and servicing of the Mortgage Loans whose name appears on a
list of servicing officers  furnished by such Servicer upon request,  as such list may from time to time be amended
(each, a "Servicing  Officer")  stating that it has received  payment in full of a Mortgage Loan or that payment in
full will be escrowed in a manner  customary for such purposes,  the Custodian  agrees to promptly  release to such
Servicer the related  Mortgage File.  The Depositor  shall deliver to the  Custodian,  and the Custodian  agrees to
accept,  the  Mortgage  Note and other  documents  constituting  the Mortgage  File with respect to any  Substitute
Mortgage Loan,  which  documents the Custodian will review to the extent  provided in Article II of the Pooling and
Servicing Agreement.

                  From time to time as is  appropriate  for the  servicing or  foreclosure  of any  Mortgage  Loan,
including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy,  the related Servicer shall
(or if the  related  Servicer  does not,  then the Master  Servicer  may)  deliver to the  Custodian  a Request for
Release signed by a Servicing  Officer  requesting that possession of all of the related  Mortgage File be released
to such  Servicer and  certifying as to the reason for such release and that such release will not  invalidate  any
insurance  coverage  provided in respect of the related  Mortgage  Loan under any of the Insurance  Policies.  Upon
receipt of the  foregoing,  the Custodian  shall deliver such Mortgage File to the related  Servicer.  All Mortgage
Files so released to the related  Servicer  shall be held by it in trust for the Trustee for the use and benefit of
all present and future  Certificateholders.  The related  Servicer  shall cause each  Mortgage File or any document
therein so released  to be returned to the  Custodian  when the need  therefor by such  Servicer no longer  exists,
unless (i) such Mortgage Loan has been liquidated and the  Liquidation  Proceeds  relating to the related  Mortgage
Loan  have been  deposited  in the  Distribution  Account  or (ii) such  Mortgage  File or such  document  has been
delivered  to an  attorney,  or to a public  trustee or other  public  official as required by law, for purposes of
initiating or pursuing legal action or other  proceedings  for the  foreclosure of the related  Mortgaged  Property
either  judicially or  non-judicially,  and the related  Servicer has delivered to the Custodian a certificate of a
Servicing  Officer  certifying  as to the name and  address  of the  Person  to which  such  Mortgage  File or such
document was delivered and the purpose or purposes of such delivery.

                  At any time that a Servicer or the Master  Servicer  is  required  to deliver to the  Custodian a
Request for Release,  such Servicer or the Master  Servicer  shall deliver two copies of the Request for Release if
delivered  in  hard  copy  or  such  Servicer  or  the  Master  Servicer  may  furnish  such  Request  for  Release
electronically  to the Custodian,  in which event the Servicing  Officer  transmitting  the same shall be deemed to
have signed such Request for Release.  In  connection  with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan,  the  assignment of mortgage and the related  Mortgage Note shall be returned to the
related Servicer or the Master Servicer, as applicable,  for execution and endorsement,  respectively,  pursuant to
a power of  attorney  from the  Trustee and for  delivery  to the  Seller.  If the  related  Servicer or the Master
Servicer does not have a power of attorney  from the Trustee to execute the  applicable  assignment  and to endorse
the related  Mortgage Note,  such Request for Release shall be  accompanied  by an assignment of mortgage,  without
recourse,  executed by the Trustee to the Seller and the related  Mortgage Note shall be endorsed  without recourse
by the Trustee (if not in blank) and be returned to the related  Servicer or the Master  Servicer,  as  applicable,
for  delivery to the Seller;  provided,  however,  that in the case of a Mortgage  Loan that is  registered  on the
MERS®  System,  no  assignment of mortgage or  endorsement  of the Mortgage Note by the Trustee,  or by the related
Servicer  or the  Master  Servicer  pursuant  to a power of  attorney  from the  Trustee,  shall  be  required.  In
connection  with any Request for Release of a Mortgage  File because of the payment in full of a Mortgage  Loan and
if the related  Servicer or the Master  Servicer  does not have a power of attorney from the Trustee to execute the
applicable  certificate of satisfaction or similar  instrument,  such Request for Release shall be accompanied by a
certificate  of  satisfaction  or other  similar  instrument  to be  executed  by or on behalf of the  Trustee  and
returned to the related Servicer or the Master Servicer, as applicable.

                  Section 2.6.      Assumption   Agreements.   In  the  event   that  any   assumption   agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any Mortgage
Loan  subject  to this  Agreement  in  accordance  with the terms  and  provisions  of the  Pooling  and  Servicing
Agreement,  the Master  Servicer,  to the extent  provided  in the  related  Servicing  Agreement,  shall cause the
related  Servicer to notify the Custodian that such assumption  agreement,  substitution of liability  agreement or
sale of servicing  agreement has been  completed by  forwarding  to the  Custodian the original of such  assumption
agreement,  substitution  of  liability  agreement  or sale of  servicing  agreement,  which  shall be added to the
related  Mortgage File and, for all  purposes,  shall be considered a part of such Mortgage File to the same extent
as all other documents and instruments constituting parts thereof.

                                                   ARTICLE III.
                                             CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the Trustee.  With  respect to each  Mortgage
Note and other  documents  constituting  each Mortgage  File relating to the Mortgage  Loans which are delivered to
the Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has no  instructions  to hold
any   Mortgage   Note  or  Mortgage   File  for  the  benefit  of  any  person  other  than  the  Trustee  and  the
Certificateholders  and  undertakes  to perform such duties and only such duties as are  specifically  set forth in
this  Agreement.  Except upon  compliance  with the provisions of Section 2.5 of this Agreement with respect to any
Mortgage  Loan, no Mortgage  Note,  Mortgage or Mortgage File shall be delivered by the Custodian to the Depositor,
the Seller, any Servicer or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      [Reserved.]

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other
capacity  may  become  the owner or  pledgee  of  Certificates  with the same  rights it would  have if it were not
Custodian.

                  Section 3.4.      Custodian’s  Fees and  Expenses.  The  Depositor  covenants and agrees to cause
the  Seller  to pay  the  Custodian  from  time to  time,  and the  Custodian  shall  be  entitled  to,  reasonable
compensation  for all  services  rendered by it in the  exercise  and  performance  of any of the powers and duties
hereunder of the Custodian  pursuant to a letter agreement between the Custodian and the Seller.  In addition,  the
Seller will pay or  reimburse  the  Custodian  upon its  request for all  reasonable  expenses,  disbursements  and
advances  incurred or made by the Custodian in accordance  with any of the provisions of this Agreement  (including
the reasonable  compensation and the expenses and  disbursements of its counsel and of all persons not regularly in
its employ),  except any such expense,  disbursement  or advance as may arise from its negligence or bad faith,  or
to the extent that such cost or expense is  indemnified  by the  Depositor  pursuant  to the Pooling and  Servicing
Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove  Custodian.  The Custodian may resign
from the  obligations  and duties  hereby  imposed upon it as such  obligations  and duties relate to its acting as
Custodian  of the  Mortgage  Loans.  Upon  receiving  such notice of  resignation,  the Trustee  shall  either take
custody of the Mortgage  Files itself and give prompt notice  thereof to the Depositor,  the Master  Servicer,  the
Servicers and the Custodian,  or promptly appoint a successor  Custodian by written instrument,  in duplicate,  one
copy of which  instrument  shall be delivered to the resigning  Custodian and one copy to the successor  Custodian.
If the Trustee shall not have taken  custody of the Mortgage  Files and no successor  Custodian  shall have been so
appointed  and have  accepted  appointment  within 30 days  after the  giving of such  notice of  resignation,  the
resigning Custodian may petition any court of competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian  at any time with the  consent of the Master  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of competent  jurisdiction  to appoint,  a successor
Custodian  hereunder.  Any  successor  Custodian  shall be a  depository  institution  subject  to  supervision  or
examination by federal or state  authority,  shall be able to satisfy the other  requirements  contained in Section
3.7 and shall be unaffiliated with any Servicer or the Depositor.

                  Any  resignation or removal of the Custodian and  appointment of a successor  Custodian  pursuant
to any of the  provisions  of this  Section 3.5 shall  become  effective  upon  acceptance  of  appointment  by the
successor  Custodian.  The  Trustee  shall give  prompt  notice to the  Depositor  and the Master  Servicer  of the
appointment  of any  successor  Custodian.  No successor  Custodian  shall be appointed by the Trustee  without the
prior approval of the Depositor and the Master Servicer.

                  Section 3.6.      Merger or Consolidation  of Custodian.  Any Person into which the Custodian may
be merged or converted or with which it may be consolidated,  or any Person  resulting from any merger,  conversion
or  consolidation  to which the  Custodian  shall be a party,  or any  Person  succeeding  to the  business  of the
Custodian,  shall be the successor of the Custodian  hereunder (provided such Person shall satisfy the requirements
set forth in Section  3.7),  without the  execution or filing of any paper or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

                  Section 3.7.      Representations  of the Custodian.  The Custodian  hereby  represents,  and any
successor  Custodian  hereunder  shall  represent,  that it is a depository  institution  subject to supervision or
examination by a federal or state  authority,  has a combined  capital and surplus of at least  $15,000,000  and is
qualified to do business in the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Duties and Obligations of the Custodian.

                  (a)      The Custodian  shall be under no duty or  obligation  to inspect,  review or examine the
Mortgage Files to determine that the contents  thereof are  appropriate  for the  represented  purpose or that they
have been actually recorded or that they are other than what they purport to be on their face.

                  (b)      The Custodian  shall not be  responsible or liable for, and makes no  representation  or
warranty  with  respect to, the  validity,  adequacy  or  perfection  or any lien upon or security  interest in the
Mortgage Files.

                  (c)      Any other  provision of this  Agreement to the contrary  notwithstanding,  the Custodian
shall  have no  notice,  and  shall  not be bound by any of the  terms and  conditions  of any  other  document  or
agreement  executed  or  delivered  in  connection  with,  or  intended  to control  any part of, the  transactions
anticipated  by or referred to in this  Agreement  unless the  Custodian is a signatory  party to that  document or
agreement.

                  (d)      The  Custodian  may rely on and shall be  protected  in acting  in good  faith  upon any
certificate,  instrument,  opinion,  notice,  magnetic tape, letter,  telegram or other document,  or any security,
delivered  to it and in good faith  believed  by it to be genuine  and to have been  signed by the proper  party or
parties; but in the case of any loan document or other request,  instruction,  document or certificate which by any
provision  hereof is  specifically  required to be furnished to the Custodian,  the Custodian shall be under a duty
to examine the same to  determine  whether or not it conforms  prima facie to the  requirements  of this  Custodial
Agreement.

                  (e)      The  Custodian  shall not be liable  for any error of  judgment,  or for any act done or
step taken or omitted by it, in good faith,  or for any mistake of fact or law, or for  anything  that it may do or
refrain from doing in connection therewith, except in the case of its negligent performance or omission.

                  (f)      The Custodian  shall have no obligation to verify the receipt of any such  documents the
existence of which was not made known to the Custodian by the Mortgage Files.

                  (g)      The Custodian shall not be responsible  for delays or failures in performance  resulting
from acts beyond its  control.  Such acts shall  include,  but not be limited to, acts of God,  strikes,  lockouts,
riots, acts of war or terrorism, epidemics,  nationalization,  expropriation,  currency restrictions,  governmental
regulations superimposed after the fact, fire,  communication line failures,  power failures,  earthquakes or other
disasters.


                                                    ARTICLE IV.
                                           COMPLIANCE WITH REGULATION AB

                  SECTION 4.1.      INTENT OF THE  PARTIES;  REASONABLENESS.  THE PARTIES  HERETO  ACKNOWLEDGE  AND
AGREE THAT THE PURPOSE OF THIS ARTICLE IV IS TO FACILITATE  COMPLIANCE BY THE  DEPOSITOR,  THE MASTER  SERVICER AND
THE  SECURITIES  ADMINISTRATOR  WITH THE  PROVISIONS  OF REGULATION  AB AND RELATED  RULES AND  REGULATIONS  OF THE
COMMISSION.  THE DEPOSITOR,  THE MASTER SERVICER AND THE SECURITIES  ADMINISTRATOR  SHALL NOT EXERCISE ITS RIGHT TO
REQUEST  DELIVERY OF INFORMATION  OR OTHER  PERFORMANCE  UNDER THESE  PROVISIONS  OTHER THAN IN GOOD FAITH,  OR FOR
PURPOSES  OTHER THAN  COMPLIANCE  WITH THE  SECURITIES  ACT, THE EXCHANGE ACT AND THE RULES AND  REGULATIONS OF THE
COMMISSION  UNDER  THE  SECURITIES  ACT  AND THE  EXCHANGE  ACT.  EACH  OF THE  PARTIES  HERETO  ACKNOWLEDGES  THAT
INTERPRETATIONS  OF THE  REQUIREMENTS OF REGULATION AB MAY CHANGE OVER TIME,  WHETHER DUE TO INTERPRETIVE  GUIDANCE
PROVIDED BY THE COMMISSION OR ITS STAFF,  CONSENSUS AMONG PARTICIPANTS IN THE  MORTGAGE-BACKED  SECURITIES MARKETS,
ADVICE OF COUNSEL,  OR OTHERWISE,  AND THE CUSTODIAN  AGREES TO COMPLY WITH  REQUESTS  MADE BY THE  DEPOSITOR,  THE
MASTER SERVICER AND THE SECURITIES  ADMINISTRATOR IN GOOD FAITH FOR DELIVERY OF INFORMATION  UNDER THESE PROVISIONS
ON THE BASIS OF EVOLVING  INTERPRETATIONS OF REGULATION AB TO THE EXTENT REASONABLY  PRACTICABLE,  UNLESS OTHERWISE
ADVISED IN WRITING BY COUNSEL.  THE CUSTODIAN  SHALL COOPERATE  REASONABLY WITH THE DEPOSITOR,  THE MASTER SERVICER
AND THE  SECURITIES  ADMINISTRATOR  TO DELIVER TO THE DEPOSITOR  AND THE MASTER  SERVICER  (INCLUDING  ANY OF THEIR
RESPECTIVE ASSIGNEES OR DESIGNEES), ANY AND ALL DISCLOSURE,  STATEMENTS, REPORTS,  CERTIFICATIONS,  RECORDS AND ANY
OTHER INFORMATION NECESSARY IN THE REASONABLE,  GOOD FAITH DETERMINATION OF THE DEPOSITOR,  THE MASTER SERVICER AND
THE SECURITIES  ADMINISTRATOR  TO PERMIT THE DEPOSITOR,  THE MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  TO
COMPLY WITH THE PROVISIONS OF REGULATION AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (a)      The Custodian  hereby  represents and warrants that the information  with respect to the
Custodian  set  forth  in the  Prospectus  Supplement  under  the  caption  "Description  of  the  Certificates-The
Custodians" (the "Custodian  Disclosure") does not contain any untrue statement of a material fact or omit to state
a material fact required to be stated  therein or necessary in order to make the statements  therein,  in the light
of the circumstances under which they were made, not misleading.

                  (b)      The  Custodian  shall be deemed to represent to the  Depositor as of the date hereof and
on each date on which  information  is provided to the  Depositor  under  Section 4.3 that,  except as disclosed in
writing to the Depositor  prior to such date:  (i) there are no aspects of its financial  condition that could have
a material adverse effect on the performance by it of its Custodian  obligations  under this Agreement;  (ii) there
are no material  legal or  governmental  proceedings  pending (or known to be  contemplated)  against it that would
affect or  interfere  with the  performance  of its  obligations  hereunder;  and (iii) there are no  affiliations,
relationships  or  transactions  relating to the Custodian  with respect to the  Depositor or any sponsor,  issuing
entity,  servicer  (other than  Countrywide  Home Loan Servicing LP),  trustee,  originator,  significant  obligor,
enhancement  or support  provider or other  material  transaction  party (as such terms are used in Regulation  AB)
relating to the securitization  transaction  contemplated by the Pooling and Servicing Agreement,  as identified by
the Depositor to the Custodian in writing as of the Closing Date (each,  a  "Transaction  Party") that would affect
or interfere  with the  performance  of its  obligations  hereunder and have not been  previously  disclosed to the
Depositor and the Trustee.

                  (c)      If so requested by the Depositor on any date  following the Closing Date,  the Custodian
shall,  within five Business Days  following such request,  confirm in writing the accuracy of the  representations
and  warranties  set forth in  paragraph  (1) of this  section or, if any such  representation  and warranty is not
accurate as of the date of such  confirmation,  provide reasonably  adequate  disclosure of the pertinent facts, in
writing,  to the  requesting  party.  Any such  request from the  Depositor  shall not be given more than once each
calendar  quarter,  unless  the  Depositor  shall  have a  reasonable  basis  for a  determination  that any of the
representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided by the  Custodian.  For so long as the
Certificates  are  outstanding,  for the purpose of  satisfying  the  Depositor’s  reporting  obligation  under the
Exchange  Act with  respect  to any class of  Certificates,  the  Custodian  shall (a) notify  the  Depositor,  the
Securities  Administrator  and  the  Master  Servicer  in  writing  of  any  material  litigation  or  governmental
proceedings  pending  against  the  Custodian  (including  any such  proceedings  known to be  contemplated  by the
governmental  authorities)  that  would be  material  to  Certificateholders,  and (b)  provide  to the  Depositor,
Securities  Administrator  and the Master  Servicer a written  description  of such  proceedings.  Any  notices and
descriptions  required  under  this  Section  4.3 shall be given no later  than  five  Business  Days  prior to the
Determination  Date  following the month in which the  Custodian  has  knowledge of the  occurrence of the relevant
event.  As of the date the Depositor,  the Securities  Administrator  or Master  Servicer files each Report on Form
10-D or Form  10-K  with  respect  to the  Certificates,  the  Custodian  will be  deemed  to  represent  that  any
information  previously  provided  under this  Section  4.3,  if any, is  materially  correct and does not have any
material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on Assessment of Compliance  and  Attestation.  On or before March 15 of
each calendar year in which a Form 10-K is required to be filed with respect to the Trust, the Custodian shall:

                  (a)      deliver to the  Depositor,  the  Master  Servicer  and the  Securities  Administrator  a
report (in form and substance  reasonably  satisfactory to the Depositor)  regarding the Custodian’s  assessment of
compliance with the Applicable  Servicing  Criteria as set forth in Exhibit Four during the  immediately  preceding
calendar  year,  as required  under Rules  13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB.
Such report  shall be addressed to the  Depositor  and the  Securities  Administrator  and signed by an  authorized
officer  of the  Custodian,  and  shall  address  each  of the  Servicing  Criteria  specified  on a  certification
substantially in the form of Exhibit Four hereto; and

                  (b)      deliver to the  Depositor,  the Master  Servicer  and the  Securities  Administrator,  a
report of a registered public accounting firm reasonably  acceptable to the Master Servicer,  the Depositor and the
Securities  Administrator  that attests to, and reports on, the assessment of compliance  made by the Custodian and
delivered  pursuant to the preceding  paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (a)      The Custodian  shall  indemnify the  Depositor,  each  affiliate of the  Depositor,  the
Master  Servicer,  the Securities  Administrator  and each broker dealer acting as underwriter,  placement agent or
initial  purchaser of the  Certificates  or each Person who  controls  any of such  parties  (within the meaning of
Section 15 of the  Securities  Act and  Section 20 of the  Exchange  Act);  and the  respective  present and former
directors,  officers,  employees and agents of each of the foregoing (each, an "Indemnified Party"), and shall hold
each of them  harmless  from and  against  any  losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
expenses  and  related  costs,  judgments,  and any other  costs,  fees and  expenses  that any of them may sustain
arising out of or based upon:

                           (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
         contained  in  the  Custodian  Disclosure  and  any  information,   report,  certification,   accountants’
         attestation  or  other  material  provided  under  this  Article  IV by  or on  behalf  of  the  Custodian
         (collectively,  the  "Custodian  Information"),  or (B) the  omission or alleged  omission to state in the
         Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in
         order to make the statements  therein,  in the light of the circumstances  under which they were made, not
         misleading; or

                           (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
         certification, accountants’ attestation or other material when and as required under this Article IV; or

                           (iii)    the  negligence,  bad  faith or  willful  misconduct  of the  Custodian  in the
         performance of its obligations under this Article IV.

                  (b)      In the case of any failure of  performance  described in clause (ii) of Section  4.5(a),
the Custodian  shall promptly  reimburse the Depositor,  the Securities  Administrator  and the Master Servicer for
all costs  reasonably  incurred by the  Depositor  and the Master  Servicer,  respectively,  in order to obtain the
information,  report,  certification,  accountants’  letter or other  material  not  delivered  as  required by the
Custodian.

                  (c)      In no event shall the Custodian or its  directors,  officers and employees be liable for
any  special,  indirect  or  consequential  damages  from any  action  taken or  omitted  to be taken by it or them
hereunder or in connection herewith even if advised of the possibility of such damages.

         If the  indemnification  provided  for  herein  is  unavailable  or  insufficient  to  hold  harmless  any
Indemnified  Party,  then the  Custodian  agrees  that it shall  contribute  to the amount  paid or payable by such
Indemnified Party as a result of any claims,  losses,  damages or liabilities incurred by such Indemnified Party in
such proportion as is appropriate to reflect the relative fault of such  Indemnified  Party on the one hand and the
Custodian on the other.  This  indemnification  shall survive the  termination of this Agreement or the termination
of the Custodian.


                                                    ARTICLE V.
                                             MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices. All notices,  requests,  consents and demands and other communications
required  under this  Agreement or pursuant to any other  instrument or document  delivered  hereunder  shall be in
writing and, unless  otherwise  specifically  provided,  may be delivered  personally,  by telegram or telex, or by
registered or certified  mail,  postage  prepaid,  return  receipt  requested,  at the  addresses  specified on the
signature page hereof (unless  changed by the particular  party whose address is stated herein by similar notice in
writing), in which case the notice will be deemed delivered when received.
                  Section 5.2.      Amendments.  No  modification  or amendment of or supplement to this  Agreement
shall be valid or  effective  unless the same is in writing  and signed by all  parties  hereto,  and  neither  the
Depositor,  the Master  Servicer nor the Trustee shall enter into any  amendment  hereof except as permitted by the
Pooling and  Servicing  Agreement.  The Trustee  shall give prompt  notice to the  Custodian  of any  amendment  or
supplement to the Pooling and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL BE  CONSTRUED  AND ENFORCED IN  ACCORDANCE  WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICT OF LAWS RULES  (OTHER THAN  SECTION  5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

                  Section 5.4.      Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement  is subject to  recordation  in all  appropriate  public  offices  for real  property  records in all the
counties or other  comparable  jurisdictions  in which any or all of the  properties  subject to the  Mortgages are
situated,  and in any other  appropriate  public recording office or elsewhere,  such recordation to be effected by
the Depositor and at the Trust’s  expense on direction by the Trustee,  but only upon  direction  accompanied by an
Opinion  of  Counsel  reasonably  satisfactory  to the  Depositor  to the effect  that the  failure to effect  such
recordation is likely to materially and adversely affect the interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this  Agreement as herein  provided and for
other  purposes,  this  Agreement  may be  executed  simultaneously  in any number of  counterparts,  each of which
counterparts  shall be  deemed to be an  original,  and such  counterparts  shall  constitute  but one and the same
instrument.

                  Section 5.5.      Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or terms of this  Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed severable from the remaining covenants, agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other provisions of this
Agreement or of the Certificates or the rights of the holders thereof.

                                             [Signature page follows]






--------------------------------------------------------------------------------







                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                     CITIBANK, N.A.,
                                                             as Trustee
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Structured Finance Agency & Trust BSALTA 2006-6
Telecopy:  (212) 816-5527                                    By:___________________________________
                                                             Name:
                                                             Title:

Address:                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue
New York, New York  10179
                                                             By:___________________________________
                                                             Name:    Baron Silverstein
                                                             Title:   Senior Managing Director


Address:                                                     WELLS FARGO BANK,
                                                             NATIONAL ASSOCIATION, as Master Servicer and as
9062 Old Annapolis Road                                      Securities Administrator
Columbia, Maryland  21045


                                                             By:___________________________________
                                                             Name:    Stacey Taylor
                                                             Title:   Vice President

Address:                                                     TREASURY BANK, A DIVISION OF COUNTRYWIDE BANK N.A., as
                                                             Custodian
4100 E. Los Angeles Avenue
Simi Valley, California 93063
Attention: Teresita Que
Telephone: (805) 577-6028                                    By:___________________________________
Facsimile:  (805) 577-6069                                   Name:
                                                             Title:





--------------------------------------------------------------------------------







STATE OF NEW YORK )
                                    )ss:
COUNTY OF NEW YORK         )

                  On the 29th day of September  2006 before me, a notary  public in and for said State,  personally
appeared  _____________________,  known to me to be an  _____________________ of Citibank, N.A., a national banking
association  organized  under the laws of the United States of America,  that executed the within  instrument,  and
also known to me to be the person who executed it on behalf of said national  banking  association and acknowledged
to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]






--------------------------------------------------------------------------------





STATE OF MARYLAND )
                  ) ss:
COUNTY OF HOWARD  )

                  On the 29th day of September  2006 before me, a notary  public in and for said State,  personally
appeared Stacey Taylor,  known to me to be a Vice President of Wells Fargo Bank, National  Association,  a national
banking  association that executed the within instrument,  and also known to me to be the person who executed it on
behalf of said  national  banking  association,  and  acknowledged  to me that such  national  banking  association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]






--------------------------------------------------------------------------------







STATE OF NEW YORK   )
                    )ss:
COUNTY OF NEW YORK  )

                  On the 29th day of September  2006 before me, a notary  public in and for said State,  personally
appeared  Baron  Silverstein,  known  to me  to  be a  Senior  Managing  Director\  of  Structured  Asset  Mortgage
Investments II Inc., one of the corporations  that executed the within  instrument,  and also known to me to be the
person who executed it on behalf of said  corporation,  and acknowledged to me that such  corporation  executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]






--------------------------------------------------------------------------------






STATE OF CALIFORNIA        )
                           ) ss:
COUNTY OF ___________      )

                  On the 29th day of September  2006 before me, a notary  public in and for said State,  personally
appeared  ______________,  known to me to be a __________________  of Treasury Bank, a division of Countrywide Bank
N.A.,  one of the  corporations  that  executed  the within  instrument,  and also known to me to be the person who
executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]






--------------------------------------------------------------------------------







                                                    SCHEDULE 1

                                                  Mortgage Loans

                                              [Provided upon Request]






--------------------------------------------------------------------------------






                                                    EXHIBIT ONE

                                      FORM OF CUSTODIAN INITIAL CERTIFICATION

                                                                            September 29, 2006

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6


         Re:      Custodial  Agreement,  dated as of September 29, 2006,  by and among  Citibank,
                  N.A.,  Structured  Asset  Mortgage  Investments  II  Inc.,  Wells  Fargo  Bank,
                  National  Association  and Treasury Bank, a division of  Countrywide  Bank N.A.
                  relating to Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through  Certificates,
                  Series 2006-6

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement,  and subject to
Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies that it has
received a Mortgage File (which  contains an original  Mortgage Note or lost note affidavit) to the extent required
in Section 2.01 of the Pooling and  Servicing  Agreement  (other than with respect to clause  (b)(v)  thereof,  for
which no review has been made) with respect to each Mortgage Loan listed in the Mortgage  Loan  Schedule,  with any
exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK N.A.



                                                     By:______________________________________
                                                     Name:
                                                     Title:






--------------------------------------------------------------------------------







                                             SCHEDULE A TO EXHIBIT ONE

                                                    Exceptions







--------------------------------------------------------------------------------







                                                    EXHIBIT TWO

                                      FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                            _________ ___, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2006-6

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6


         Re:      Custodial  Agreement,  dated as of September 29, 2006,  by and among  Citibank,
                  N.A.,  Structured  Asset  Mortgage  Investments  II  Inc.,  Wells  Fargo  Bank,
                  National  Association  and Treasury Bank, a division of  Countrywide  Bank N.A.
                  relating to Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through  Certificates,
                  Series 2006-6

Ladies and Gentlemen:
                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01
of the Pooling and Servicing  Agreement (other than with respect to clause (b)(v) thereof,  for which no review has
been made) with  respect to each  Mortgage  Loan listed in the  Mortgage  Loan  Schedule,  and it has  reviewed the
Mortgage File and the Mortgage Loan Schedule and has  determined  that:  all required  documents have been executed
and received and that such documents  related to the Mortgage Loans identified on the Mortgage Loan Schedule,  with
any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK N.A.



                                                     By:      ___________________________
                                                     Name:
                                                     Title:





--------------------------------------------------------------------------------







                                             SCHEDULE A TO EXHIBIT TWO

                                                    Exceptions







--------------------------------------------------------------------------------






                                                   EXHIBIT THREE

                                       FORM OF CUSTODIAN FINAL CERTIFICATION

                                                                            __________ ____, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2006-6

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6


         Re:      Custodial  Agreement,  dated as of September 29, 2006,  by and among  Citibank,
                  N.A.,  Structured  Asset  Mortgage  Investments  II  Inc.,  Wells  Fargo  Bank,
                  National  Association  and Treasury Bank, a division of  Countrywide  Bank N.A.
                  relating to Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through  Certificates,
                  Series 2006-6

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01
of the Pooling and Servicing  Agreement (other than with respect to clause (b)(v) thereof,  for which no review has
been made) with  respect to each  Mortgage  Loan listed in the  Mortgage  Loan  Schedule,  and it has  reviewed the
Mortgage File and the Mortgage Loan Schedule and has determined  that an original of each document  related thereto
required to be recorded has been returned  from the related  recording  office with evidence of recording  thereon,
or a certified copy has been obtained from the related recording  office,  with any exceptions listed in Schedule A
attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK N.A.



                                                     By:      __________________________
                                                     Name:
                                                     Title:






--------------------------------------------------------------------------------







                                            SCHEDULE A TO EXHIBIT THREE

                                                    Exceptions






--------------------------------------------------------------------------------








                                                   EXHIBIT FOUR

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian  shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party’s performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee’s records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer’s investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   x
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     xs
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer’s obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer’s records regarding the pool assets agree with
1122(d)(4)(v)           the servicer’s records with respect to an obligor’s unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor’s
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity’s activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor’s pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer’s
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor’s error or omission.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor’s records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------







--------------------------------------------------------------------------------






                                                                                                        EXHIBIT G-2


                                      FORM OF WELLS FARGO CUSTODIAL AGREEMENT


                  THIS CUSTODIAL  AGREEMENT (as amended and  supplemented  from time to time, the Agreement,  dated
as of September 29, 2006, by and among CITIBANK,  N.A., as trustee  (including its successors under the Pooling and
Servicing  Agreement  defined below,  the  "Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS II INC., as company
(together  with any  successor in interest,  the  "Company"),  WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as master
servicer and securities  administrator  (together with any successor in interest or successor under the Pooling and
Servicing  Agreement  referred to below, the "Master  Servicer" or the "Securities  Administrator,"  as applicable)
and WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION,  as  custodian  (together  with any  successor  in  interest or any
successor appointed hereunder, the "Custodian").

                                                 WITNESSETH THAT:

                  WHEREAS,  the Company,  EMC, the Master Servicer,  the Securities  Administrator  and the Trustee
have entered into a Pooling and  Servicing  Agreement,  dated as of September 1, 2006,  relating to the issuance of
Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series  2006-6 (as in effect on the date of this
agreement,  the "Original Pooling and Servicing  Agreement," and as amended and supplemented from time to time, the
"Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed  to  act  as  agent  for  the  Trustee,  on  behalf  of the
Certificateholders,  for the purposes of receiving and holding certain documents and other instruments  relating to
the  mortgage  loans  (herein  referred  to as the  "Mortgage  Loans")  listed on  Schedule I attached  hereto (the
"Mortgage  Loan  Schedule")  delivered  by the  Company or the Master  Servicer  under the  Pooling  and  Servicing
Agreement and the Servicers  under their  respective  Servicing  Agreements,  all upon the terms and conditions and
subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of the  premises  and the mutual  covenants  and  agreements
hereinafter set forth, the Trustee, the Company, the Master Servicer and the Custodian hereby agree as follows:

                                                    ARTICLE I.
                                                    DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and not  defined  herein  shall  have  the  meanings
assigned in the Original Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                    ARTICLE II.
                                           CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as
the duly appointed agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the
Initial  Certification  referred to in Section 2.3(a)) receipt of the Mortgage Files relating to the Mortgage Loans
identified on the schedule  attached  hereto and declares that it holds and will hold such Mortgage  Files as agent
for the Trustee, in trust, for the use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the Mortgage
Loans includes one or more  assignments of Mortgage to the Trustee in a state which is  specifically  excluded from
the  Opinion of Counsel  delivered  by the Seller to the  Trustee  (with a copy to the  Custodian)  pursuant to the
provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such  assignment  shall be delivered,  by
the  Custodian to the Company for the purpose of recording it in the  appropriate  public  office for real property
records,  and the Company,  at no expense to the Custodian,  shall promptly cause to be recorded in the appropriate
public office for real  property  records each such  assignment  of Mortgage  and,  upon receipt  thereof from such
public office, shall return each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior to the Closing  Date,  in  accordance  with  Section 2.02 of the Pooling and
Servicing  Agreement,  the Custodian  shall deliver to the Company,  the Master Servicer and the Trustee an Initial
Certification  in the form  annexed  hereto as Exhibit One  evidencing  receipt  (subject to any  exceptions  noted
therein) of a Mortgage File for each of the Mortgage Loans.

                  (2)      Within 90 days of the Closing Date (or, with respect to any Substitute  Mortgage  Loans,
within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the Custodian agrees,  for the
benefit of  Certificateholders,  to review,  in accordance  with the  provisions of Section 2.02 of the Pooling and
Servicing  Agreement,  each such document  relating to the Mortgage  Loans,  and shall deliver to the Company,  the
Master  Servicer and the Trustee an Interim  Certification  in the form annexed hereto as Exhibit Two to the effect
that all such  documents  have been  executed and received and that such  documents  relate to the Mortgage  Loans,
except for any  exceptions  listed on Schedule A attached to such Interim  Certification.  The  Custodian  shall be
under no duty or  obligation  to inspect,  review or examine said  documents,  instruments,  certificates  or other
papers to determine that the same are genuine,  enforceable,  or appropriate  for the  represented  purpose or that
they have actually been recorded or that they are other than what they purport to be on their face.

                  (3)      Not later than 180 days  after the  Closing  Date (or,  with  respect to any  Substitute
Mortgage Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the Custodian
shall  review the  Mortgage  Files  relating to the  Mortgage  Loans as provided in Section 2.02 of the Pooling and
Servicing  Agreement and deliver to the Company,  the Master Servicer and the Trustee a Final  Certification in the
form annexed hereto as Exhibit Three evidencing the completeness of such Mortgage Files.

                  (4)      In reviewing the Mortgage Files  relating to the Mortgage  Loans as provided  herein and
in the  Pooling  and  Servicing  Agreement,  the  Custodian  shall  make no  representation  as to and shall not be
responsible to verify (i) the validity, legality,  enforceability,  due authorization,  recordability,  sufficiency
or  genuineness  of any of the documents  included in any Mortgage File or (ii) the  collectibility,  insurability,
effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written request from EMC, the Company,  the Master Servicer or the Trustee,  the Custodian
shall as soon as  practicable  supply the  requesting  party with a list of all of the  documents  relating  to the
Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification of Breaches of Representations  and Warranties.  Upon discovery by
the  Custodian of a breach of any  representation  or warranty  made by the Company as set forth in the Pooling and
Servicing  Agreement with respect to a Mortgage Loan relating to a Mortgage  File, the Custodian  shall give prompt
written notice to the Company, the Master Servicer, the related Servicer and the Trustee.

                  Section 2.5.      Custodian  to  Cooperate:  Release of Mortgage  Files.  Upon receipt of written
notice from the Master  Servicer or Trustee that EMC (the "Mortgage  Loan Seller") has  repurchased a Mortgage Loan
pursuant to Article II of the Pooling and  Servicing  Agreement,  and that the purchase  price  therefore  has been
deposited in the Master Servicer  Collection  Account or the  Distribution  Account,  then the Custodian  agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the  Custodian’s  receipt of a request for release (a "Request for  Release")  substantially
in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing  Officer of the related
Servicer  stating that it has received  payment in full of a Mortgage Loan or that payment in full will be escrowed
in a manner  customary for such  purposes,  the Custodian  agrees  promptly to release to the related  Servicer the
related  Mortgage File. The Company shall deliver to the Custodian and the Custodian  agrees to accept the Mortgage
Note and other documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the  servicing or  foreclosure  of any  Mortgage  Loan,
including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy,  the related Servicer shall
deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting that possession of all of
the Mortgage  File be released to the related  Servicer and  certifying  as to the reason for such release and that
such release will not invalidate any insurance  coverage  provided in respect of the Mortgage Loan under any of the
Insurance  Policies.  Upon receipt of the foregoing,  the Custodian  shall deliver the Mortgage File to the related
Servicer.  All Mortgage Files so released to the related  Servicer shall be held by it in trust for the Trustee for
the use and benefit of all present and future  Certificateholders.  The related  Servicer shall cause each Mortgage
File or any document  therein so released to be returned to the  Custodian  when the need  therefore by the related
Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds relating
to the Mortgage Loan have been deposited in the Master Servicer  Collection Account or the Distribution  Account or
(ii) the Mortgage File or such document has been  delivered to an attorney,  or to a public trustee or other public
official as required by law, for purposes of  initiating  or pursuing  legal  action or other  proceedings  for the
foreclosure of the Mortgaged Property either judicially or  non-judicially,  and the related Servicer has delivered
to the  Custodian a  certificate  of a  Servicing  Officer  certifying  as to the name and address of the Person to
which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that a Servicer is required to deliver to the  Custodian a Request for  Release,  EMC
or the related  Servicer  shall  deliver two copies of the Request for Release if  delivered in hard copy or EMC or
the related  Servicer may furnish  such Request for Release  electronically  to the  Custodian,  in which event the
Servicing  Officer  transmitting  the same shall be deemed to have signed the Request for  Release.  In  connection
with any Request for Release of a Mortgage  File  because of a  repurchase  of a Mortgage  Loan,  such  Request for
Release shall be accompanied by an assignment of mortgage,  without  recourse,  representation or warranty from the
Trustee  to the  Mortgage  Loan  Seller  and  the  related  Mortgage  Note  shall  be  endorsed  without  recourse,
representation  or warranty by the  Trustee  (unless  such  Mortgage  Note was a MERS Loan and not  endorsed to the
Trustee) and be returned to the  Mortgage  Loan Seller.  In  connection  with any Request for Release of a Mortgage
File  because of the  payment in full of a Mortgage  Loan,  such  Request  for Release  shall be  accompanied  by a
certificate  of  satisfaction  or other  similar  instrument  to be  executed  by or on behalf of the  Trustee  and
returned to EMC or the related Servicer.

                  Section 2.6.      Assumption   Agreements.   In  the  event   that  any   assumption   agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any Mortgage
Loan  subject  to this  Agreement  in  accordance  with the terms  and  provisions  of the  Pooling  and  Servicing
Agreement,  the Master  Servicer,  to the extent  provided  in the  related  Servicing  Agreement,  shall cause the
related  Servicer to notify the Custodian  that such  assumption or  substitution  agreement has been  completed by
forwarding to the Custodian the original of such  assumption  or  substitution  agreement,  which shall be added to
the related  Mortgage  File and, for all  purposes,  shall be  considered a part of such  Mortgage File to the same
extent as all other documents and instruments constituting parts thereof.

                                                   ARTICLE III.
                                             CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the Trustee.  With  respect to each  Mortgage
Note,  Mortgage and other  documents  constituting  each  Mortgage  File  relating to the Mortgage  Loans which are
delivered  to the  Custodian,  the  Custodian  is  exclusively  the  bailee  and  agent of the  Trustee  and has no
instructions  to hold any Mortgage  Note or Mortgage  for the benefit of any person  other than the Trustee,  holds
such  documents for the benefit of  Certificateholders  and  undertakes to perform such duties and only such duties
as are  specifically  set forth in this  Agreement.  Except upon  compliance  with the provisions of Section 2.5 of
this Agreement  with respect to any Mortgage  Loan, no Mortgage Note,  Mortgage or Mortgage File shall be delivered
by the Custodian to the Company,  the Servicers or the Master  Servicer or otherwise  released from the  possession
of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other
capacity  may  become  the owner or  pledgee  of  Certificates  with the same  rights it would  have if it were not
Custodian.

                  Section 3.4.      Master  Servicer to Pay  Custodian’s  Fees and  Expenses.  The Master  Servicer
covenants  and  agrees  to pay to the  Custodian  from  time to  time,  and the  Custodian  shall be  entitled  to,
reasonable  compensation  for all services  rendered by it in the exercise and performance of any of the powers and
duties  hereunder of the  Custodian,  and the Master  Servicer will pay or reimburse the Custodian upon its request
for all reasonable  expenses,  disbursements  and advances incurred or made by the Custodian in accordance with any
of the provisions of this Agreement  (including the reasonable  compensation and the expenses and  disbursements of
its counsel and of all persons not regularly in its employ),  except any such expense,  disbursement  or advance as
may arise from its  negligence  or bad faith or to the  extent  that such cost or  expense  is  indemnified  by the
Company pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian  May Resign  Trustee May Remove  Custodian.  The Custodian may resign
from the  obligations  and duties  hereby  imposed upon it as such  obligations  and duties relate to its acting as
Custodian of the Mortgage Loans.  Upon receiving such notice of resignation,  the Trustee shall either take custody
of the Mortgage Files itself and give prompt written  notice  thereof to the Company,  the Master  Servicer and the
Custodian,  or promptly  appoint a successor  Custodian  by written  instrument,  in  duplicate,  one copy of which
instrument shall be delivered to the resigning  Custodian and one copy to the successor  Custodian.  If the Trustee
shall not have taken  custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed  and
have accepted  appointment within 30 days after the giving of such notice of resignation,  the resigning  Custodian
may petition any court of competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian  at any time with the  consent of the Master  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of competent  jurisdiction  to appoint,  a successor
Custodian  hereunder.  Any  successor  Custodian  shall be a  depository  institution  subject  to  supervision  or
examination by federal or state  authority,  shall be able to satisfy the other  requirements  contained in Section
3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment of a successor  Custodian  pursuant
to any of the  provisions  of this  Section 3.5 shall  become  effective  upon  acceptance  of  appointment  by the
successor  Custodian.  The  Trustee  shall  give  prompt  notice to the  Company  and the  Master  Servicer  of the
appointment  of any  successor  Custodian.  No successor  Custodian  shall be appointed by the Trustee  without the
prior approval of the Company and the Master Servicer.

                  Section 3.6.      Merger or Consolidation  of Custodian.  Any Person into which the Custodian may
be merged or converted or with which it may be consolidated,  or any Person  resulting from any merger,  conversion
or  consolidation  to which the  Custodian  shall be a party,  or any  Person  succeeding  to the  business  of the
Custodian,  shall be the successor of the Custodian hereunder,  without the execution or filing of any paper or any
further act on the part of any of the parties  hereto,  anything herein to the contrary  notwithstanding;  provided
that such  successor  is a  depository  institution  subject  to  supervision  or  examination  by federal or state
authority  and is able to satisfy the other  requirements  contained  in Section 3.7 and is  unaffiliated  with the
Master Servicer or the Company.

                  Section 3.7.      Representations of the Custodian.  The Custodian hereby represents that it is a
depository  institution  subject to  supervision or  examination  by a federal or state  authority,  has a combined
capital and surplus of at least  $15,000,000 and is qualified to do business in the  jurisdictions in which it will
hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor any of its  directors,
officers,  agents  or  employees,  shall  be  liable  for any  action  taken or  omitted  to be taken by it or them
hereunder or in  connection  herewith in good faith and  reasonably  believed  (which  belief may be based upon the
written  opinion  or advice of counsel  selected  by it in the  exercise  of  reasonable  care) by it or them to be
within  the  purview  of this  Agreement,  except  for its or their own  negligence,  lack of good faith or willful
misconduct.  The  Custodian  and any director,  officer,  employee or agent of the Custodian may rely in good faith
on any document of any kind prima facie  properly  executed and submitted by any person with authority with respect
to any related matters arising hereunder.  In no event shall the Custodian or its directors,  officers,  agents and
employees be held liable for any special,  indirect or  consequential  damages  resulting  from any action taken or
omitted to be taken by it or them  hereunder or in connection  herewith even if advised of the  possibility of such
damages.

                  Notwithstanding  anything  herein to the contrary,  the  Custodian  agrees to indemnify the Trust
Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,  directors and
agents  for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs  or  expenses  of any kind
whatsoever  that may be imposed on,  incurred  by or  asserted  against the Trustee or Trust Fund or any such other
respective Person,  due to any willful  misfeasance or negligent or bad faith performance or non-performance by the
Custodian of its duties and  responsibilities  under this Agreement;  provided,  however,  that the Custodian shall
not be liable to any of the  foregoing  Persons  for any amount and any  portion of any such  amount  directly  and
solely  resulting  from the willful  misfeasance,  bad faith or  negligence  of such  person,  and the  Custodian’s
reliance on written  instructions  from the Trustee or the Master  Servicer.  The  provisions  of this  Section 3.8
shall survive the termination of this Custodial Agreement.

                  The  Custodian  and  its  directors,   officers,  employees  and  agents  shall  be  entitled  to
indemnification  and  defense  from the Trust Fund for any loss,  liability  or expense  incurred  (other than as a
result of any willful  misfeasance  or  negligent  or  bad-faith  performance  or  non-performance  on their part),
arising out of, or in connection  with,  the  acceptance or  administration  of the custodial  arrangement  created
hereunder,  including the costs and expenses of defending  themselves  against any claim or liability in connection
with the exercise or performance of any of their powers or duties hereunder.


                                                    ARTICLE IV.
                                           COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the  parties;  Reasonableness.  The parties  hereto  acknowledge  and
agree that the purpose of this  Article IV is to  facilitate  compliance  by the Company,  Master  Servicer and the
Securities  Administrator  with  the  provisions  of  Regulation  AB  and  related  rules  and  regulations  of the
Commission.  The  Company,  Master  Servicer  and the  Securities  Administrator  shall not  exercise  its right to
request  delivery of information  or other  performance  under these  provisions  other than in good faith,  or for
purposes  other than  compliance  with the  Securities  Act, the Exchange Act and the rules and  regulations of the
Commission  under  the  Securities  Act  and the  Exchange  Act.  Each  of the  parties  hereto  acknowledges  that
interpretations  of the  requirements  of the  requirements  of Regulation AB may change over time,  whether due to
interpretive   guidance   provided  by  the  Commission  or  its  staff,   consensus  among   participants  in  the
mortgage-backed  securities markets,  advice of counsel,  or otherwise,  and agrees to comply with requests made by
the Company,  Master  Servicer and the Securities  Administrator  in good faith for delivery of  information  under
these provisions on the basis of evolving  interpretations  of Regulation AB to the extent reasonably  practicable.
The  Custodian  shall  cooperate  reasonably  with the  Company to  deliver to the  Company,  Master  Servicer  and
Securities  Administrator  (including  any of their  respective  assignees or designees),  any and all  disclosure,
statements,  reports,  certifications,  records and any other information  necessary in the reasonable,  good faith
determination of the Company,  Master Servicer and Securities  Administrator to permit the Company, Master Servicer
and Securities Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The Custodian  hereby  represents and warrants that the information  with respect to the
Custodian  set forth in the  Prospectus  Supplement  under  the  caption  "Description  of the  Certificates  - The
Custodians"  (the  "Custodian  Disclosure")  does not contain any untrue  statement  of a material  fact or omit to
state a material fact required to be stated  therein or necessary in order to make the statements  therein,  in the
light of the circumstances under which they were made, not misleading.

                  (2)      The  Custodian  shall be deemed to represent to the Company as of the date hereof and on
each date on which  information  is provided to the Company under Section 4.3 that,  except as disclosed in writing
to the Company prior to such date:  (i) there are no aspects of its financial  condition that could have a material
adverse  effect  on the  performance  by it of  its  Custodian  obligations  under  this  Agreement  or  any  other
securitization  transaction  as to which it is the  custodian;  (ii) there are no  material  legal or  governmental
proceedings  pending (or known to be contemplated)  against it; and (iii) there are no affiliations,  relationships
or transactions  relating to the Custodian with respect to the Company or any sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as
such terms are used in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original
Pooling and  Servicing  Agreement,  as identified by the Company to the Custodian in writing as of the Closing Date
(each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following  the Closing  Date,  the Custodian
shall,  within five Business Days  following such request,  confirm in writing the accuracy of the  representations
and  warranties  set forth in  paragraph  (1) of this  section or, if any such  representation  and warranty is not
accurate as of the date of such  confirmation,  provide reasonably  adequate  disclosure of the pertinent facts, in
writing,  to the  requesting  party.  Any such  request  from the  Company  shall not be given  more than once each
calendar  quarter,  unless  the  Company  shall  have  a  reasonable  basis  for a  determination  that  any of the
representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided by the  Custodian.  For so long as the
Certificates are outstanding,  for the purpose of satisfying the Company’s reporting  obligation under the Exchange
Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the Company  and the  Securities
Administrator  in writing of any material  litigation or  governmental  proceedings  pending  against the Custodian
that would be material to  Certificateholders,  and (b) provide to the Company and the Securities  Administrator  a
written  description of such  proceedings.  Any notices and  descriptions  required under this Section 4.3 shall be
given no later than five Business Days prior to the  Determination  Date following the month in which the Custodian
has knowledge of the  occurrence  of the relevant  event.  As of the date the Company or  Securities  Administrator
files each  Report on Form 10-D or Form 10-K with  respect to the  Certificates,  the  Custodian  will be deemed to
represent that any information  previously  provided under this Section 4.3, if any, is materially correct and does
not have any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on Assessment of Compliance  and  Attestation.  On or before March 15 of
each calendar year, the Custodian shall:

                  (1)      deliver to the Company,  the Master  Servicer and the Securities  Administrator a report
(in  form  and  substance  reasonably  satisfactory  to  the  Company,  the  Master  Servicer  and  the  Securities
Administrator)  regarding  the  Custodian’s  assessment  of  compliance  with the  Servicing  Criteria  during  the
immediately  preceding  calendar  year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122
of  Regulation  AB.  Such  report  shall be  addressed  to the  Company,  the Master  Servicer  and the  Securities
Administrator  and signed by an  authorized  officer of the  Custodian,  and shall  address  each of the  Servicing
Criteria specified on a certification substantially in the form of Exhibit Five hereto; and

                  (2)      deliver to the Master Servicer, the Company and the Securities  Administrator,  a report
of a  registered  public  accounting  firm  reasonably  acceptable  to the Master  Servicer,  the  Company  and the
Securities  Administrator,  that attests to, and reports on, the assessment of compliance made by the Custodian and
delivered  pursuant to the preceding  paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian  shall  indemnify the Company,  each affiliate of the Company,  the Master
Servicer, the Securities Administrator,  the Trustee and each broker dealer acting as underwriter,  placement agent
or initial  purchaser of the  Certificates  or each Person who controls any of such parties  (within the meaning of
Section 15 of the  Securities  Act and  Section 20 of the  Exchange  Act);  and the  respective  present and former
directors,  officers,  employees and agents of each of the foregoing, and shall hold each of them harmless from and
against any losses, damages, penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments,
and any other costs, fees and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be contained in
the Custodian Disclosure and any information,  report,  certification,  accountants’  attestation or other material
provided under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information a material fact required to be stated
in the  Custodian  Information  or  necessary  in  order  to make  the  statements  therein,  in the  light  of the
circumstances under which they were made, not misleading; or

                  (ii)     any  failure  by the  Custodian  to  deliver  any  information,  report,  certification,
accountants’ attestation or other material when and as required under this Article IV.

                  (2)      In the case of any failure of  performance  described in clause (ii) of Section  4.5(1),
the Custodian shall promptly  reimburse the Company,  the Securities  Administrator and the Master Servicer for all
costs reasonably incurred by the Company in order to obtain the information,  report,  certification,  accountants’
letter or other material not delivered as required by the Custodian.


                                                    ARTICLE V.
                                             MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices. All notices,  requests,  consents and demands and other communications
required  under this  Agreement or pursuant to any other  instrument or document  delivered  hereunder  shall be in
writing and, unless  otherwise  specifically  provided,  may be delivered  personally,  by telegram or telex, or by
registered or certified  mail,  postage  prepaid,  return  receipt  requested,  at the  addresses  specified on the
signature page hereof (unless  changed by the particular  party whose address is stated herein by similar notice in
writing), in which case the notice will be deemed delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or supplement to this  Agreement
shall be valid or  effective  unless the same is in writing  and signed by all  parties  hereto,  and  neither  the
Company,  the Master  Servicer nor the Trustee  shall enter into any  amendment  hereof  except as permitted by the
Pooling and  Servicing  Agreement.  The Trustee  shall give prompt  notice to the  Custodian  of any  amendment  or
supplement to the Pooling and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK  WITHOUT  REFERENCE TO ITS  CONFLICTS  OF LAW RULES (OTHER THAN SECTION  5-1401 OF THE NEW
YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE  WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

                  Section 5.4.      Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement  is subject to  recordation  in all  appropriate  public  offices  for real  property  records in all the
counties or other  comparable  jurisdictions  in which any or all of the  properties  subject to the  Mortgages are
situated,  and in any other  appropriate  public recording office or elsewhere,  such recordation to be effected by
the Company and at the Trust’s  expense,  but only upon direction  accompanied by an Opinion of Counsel  reasonably
satisfactory  to the Company to the effect that the failure to effect such  recordation is likely to materially and
adversely affect the interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this  Agreement as herein  provided and for
other  purposes,  this  Agreement  may be  executed  simultaneously  in any number of  counterparts,  each of which
counterparts  shall be  deemed to be an  original,  and such  counterparts  shall  constitute  but one and the same
instrument.

                  Section 5.5.      Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or terms of this  Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed severable from the remaining covenants, agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other provisions of this
Agreement or of the Certificates or the rights of the holders thereof.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                                    CITIBANK, N.A., as Trustee

388 Greenwich Street, 14th Floor
New York, New York 10013                                    By:_____________________________
                                                            Name:
Attention: Structured Finance Agency & Trust-BSALTA 2006-6  Title:
Telecopy: (212) 816-5527

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_____________________________
New York, New York 10179                                    Name:    Baron Silverstein
                                                            Title:   Senior Managing Director

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer and Securities Administrator
9062 Old Annapolis                                          By:_____________________________
Columbia, Maryland 21045                                    Name:
Attention: BSALTA 2006-6                                    Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:______________________________
Minneapolis, Minnesota 55414                                Name:  Leigh Taylor
Attention: BSALTA 2006-6                                    Title:  Vice President
Telecopier: (612) 667-1068






--------------------------------------------------------------------------------






STATE OF NEW YORK  )
                   )ss.:
COUNTY OF NEW YORK )

                  On the   29th  day of  September,  2006,  before  me,  a notary  public  in and for  said  State,
personally appeared  _______________,  known to me to be a _________________of  CITIBANK,  N.A., a national banking
association  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said association and acknowledged to me that such association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[SEAL]






--------------------------------------------------------------------------------






STATE OF MINNESOTA       )
                         ) ss.:
COUNTY OF HENNEPIN       )

                  On the  29th  day of  September,  2006,  before  me,  a  notary  public  in and for  said  State,
personally appeared Leigh Taylor, known to me to be a Vice President of Wells Fargo Bank, National  Association,  a
national  banking  association  that  executed  the  within  instrument,  and also known to me to be the person who
executed it on behalf of said national  banking  association,  and  acknowledged  to me that such national  banking
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                         ______________________________
                                                                                  Notary Public

[SEAL]






--------------------------------------------------------------------------------






STATE OF NEW YORK       )
                        )ss.:
COUNTY OF NEW YORK      )

                  On the  29th  day of  September,  2006,  before  me,  a  notary  public  in and for  said  State,
personally  appeared Baron  Silverstein,  known to me to be a Senior Managing Director of Structured Asset Mortgage
Investments  II Inc.,  one of the  companies  that executed the within  instrument,  and also known to me to be the
person who executed it on behalf of said  company,  and  acknowledged  to me that such company  executed the within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                         ______________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------







STATE OF MARYLAND                   )
                                    )ss.:
COUNTY OF HOWARD                    )


                  On the  29th  day of  September,  2006,  before  me,  a  notary  public  in and for  said  State,
personally  appeared  __________________,  known  to me to be  a/an  _____________________  of  Wells  Fargo  Bank,
National Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said national  banking  association,  and  acknowledged  to me that such
national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                         ______________________________
                                                                                  Notary Public

[Notarial Seal]







--------------------------------------------------------------------------------








                                                    SCHEDULE I

                                              MORTGAGE LOAN SCHEDULE






--------------------------------------------------------------------------------






                                                    EXHIBIT ONE

                                      FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



----------------------------------------------------------- --------------------------------------------------------
CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2006-6      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-6

----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6

                  Re:      Custodial  Agreement,  dated as of September  29, 2006,  by and among
                           CITIBANK,  N.A.,  Structured  Asset Mortgage  Investments II Inc. and
                           Wells Fargo Bank, National Association relating to Bear Stearns ALT-A
                           Trust, Mortgage Pass-Through Certificates, Series 2006-6

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement,  and subject to
Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies that it has
received a Mortgage File (which  contains an original  Mortgage Note or lost note affidavit) to the extent required
in Section 2.01 of the Pooling and  Servicing  Agreement  with respect to each Mortgage Loan listed in the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.



                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:






--------------------------------------------------------------------------------






                                                    EXHIBIT TWO

                                      FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



----------------------------------------------------------- --------------------------------------------------------
CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2006-6      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-6


----------------------------------------------------------- --------------------------------------------------------
Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6

                  Re:   Custodial  Agreement,  dated as of  September  29,  2006,  by and  among
                        CITIBANK,  N.A., Structured Asset Mortgage Investments II Inc. and Wells
                        Fargo Bank, National  Association  relating to Bear Stearns ALT-A Trust,
                        Mortgage Pass-Through Certificates, Series 2006-6

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01
of the Pooling and Servicing  Agreement  with respect to each  Mortgage Loan listed in the Mortgage Loan  Schedule,
and it has  reviewed the  Mortgage  File and the Mortgage  Loan  Schedule  and has  determined  that:  all required
documents have been executed and received and that such documents  related to the Mortgage Loans  identified on the
Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.



                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:_____________________________________
                                                            Name:
                                                            Title:






--------------------------------------------------------------------------------






                                                   EXHIBIT THREE

                                       FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



----------------------------------------------------------- --------------------------------------------------------
CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2006-6      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-6


----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6

                  Re:   Custodial  Agreement,  dated as of  September  29,  2006,  by and  among
                        CITIBANK,  N.A., Structured Asset Mortgage Investments II Inc. and Wells
                        Fargo Bank, National  Association  relating to Bear Stearns ALT-A Trust,
                        Mortgage Pass-Through Certificates, Series 2006-6

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement  and  subject to
Section 2.02(b) of the Pooling and Servicing  Agreement,  the  undersigned,  as Custodian,  hereby  certifies that,
subject to any  exceptions  listed on Schedule A attached  hereto,  it has received a Mortgage File with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule containing with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed  without recourse (A) to the order of the Trustee or
         (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case  showing an unbroken
         chain of  endorsements  from the  originator  thereof to the Person  endorsing it to the Trustee or a lost
         note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the presence
         of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been recorded
         (or if the original is not available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be
         in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property is
         located) to CITIBANK,  N.A., as Trustee,  with evidence of recording with respect to each Mortgage Loan in
         the name of the Trustee thereon;

                  (iv)  all  intervening  assignments  of the Security  Instrument,  if applicable  and only to the
         extent available to the Seller with evidence of recording thereon;

                  (v)   the  original  or a copy  of  the  policy  or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee’s  certificate of title  insurance or
         commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:______________________________________
                                                            Name:
                                                            Title:








--------------------------------------------------------------------------------







                                                   EXHIBIT FOUR

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party’s performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee’s records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer’s investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   x
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     x*
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer’s obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer’s records regarding the pool assets agree with
1122(d)(4)(v)           the servicer’s records with respect to an obligor’s unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor’s
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity’s activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor’s pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer’s
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor’s error or omission.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor’s records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------







--------------------------------------------------------------------------------








                                                                                                         EXHIBIT H








                                                                                               EXHIBIT H-1










                                           AMENDED AND RESTATED
                             FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT



                                                 between


                                  BANK OF AMERICA, NATIONAL ASSOCIATION,
                                        as Seller and as Servicer,



                                                   and



                                         EMC MORTGAGE CORPORATION
                                               as Purchaser






                                              April 1, 2005



                                        Residential Mortgage Loans





--------------------------------------------------------------------------------




TABLE OF CONTENTS                                                                                              Page

SECTION 1.  DEFINITIONS...........................................................................................1
SECTION 2.  PURCHASE AND CONVEYANCE..............................................................................13
SECTION 3.  MORTGAGE LOAN SCHEDULE...............................................................................13
SECTION 4.  PURCHASE PRICE.......................................................................................13
SECTION 5.  EXAMINATION OF MORTGAGE FILES........................................................................13
SECTION 6.  DELIVERY OF MORTGAGE LOAN DOCUMENTS..................................................................14
   Subsection 6.01  Possession of Mortgage Files.................................................................14
   Subsection 6.02  Books and Records............................................................................14
   Subsection 6.03  Delivery of Mortgage Loan Documents..........................................................15
SECTION 7.  REPRESENTATIONS, WARRANTIES AND COVENANTS; REMEDIES FOR BREACH.......................................16
   Subsection 7.01  Representations and Warranties Regarding Individual Mortgage Loans...........................16
   Subsection 7.02  Seller and Servicer Representations..........................................................25
   Subsection 7.03  Remedies for Breach of Representations and Warranties........................................27
   Subsection 7.04  Repurchase of Certain Prepaid or Converted Mortgage Loans....................................29
SECTION 8.  CLOSING CONDITIONS...................................................................................29
SECTION 9.  [RESERVED.]..........................................................................................29
SECTION 10.  COSTS...............................................................................................29
SECTION 11.  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS......................................................30
   Subsection 11.01  Servicer to Act as Servicer; Subservicing...................................................30
   Subsection 11.02  Liquidation of Mortgage Loans...............................................................32
   Subsection 11.03  Collection of Mortgage Loan Payments........................................................32
   Subsection 11.04  Establishment of Custodial Account; Deposits in Custodial Account...........................32
   Subsection 11.05  Withdrawals From the Custodial Account......................................................34
   Subsection 11.06  Establishment of Escrow Account; Deposits in Escrow Account.................................35
   Subsection 11.07  Withdrawals From Escrow Account.............................................................36
   Subsection 11.08  Payment of Taxes, Insurance and Other Charges; Collections Thereunder.......................36
   Subsection 11.09  Transfer of Accounts........................................................................37
   Subsection 11.10  Maintenance of Hazard Insurance.............................................................37
   Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims....................................38
   Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance...............................................39
   Subsection 11.13  Title, Management and Disposition of REO Property...........................................39
   Subsection 11.14  Servicing Compensation......................................................................40
   Subsection 11.15  Distributions...............................................................................40
   Subsection 11.16  Statements to the Purchaser.................................................................41
   Subsection 11.17  Advances by the Servicer....................................................................41
   Subsection 11.18  Assumption Agreements.......................................................................42
   Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files.....................................42
   Subsection 11.20  Annual Statement as to Compliance...........................................................43
   Subsection 11.21  Annual Independent Public Accountants' Servicing Report.....................................44
   Subsection 11.22  Servicer Shall Provide Access and Information as Reasonably Required........................44
   Subsection 11.23  Inspections.................................................................................45
   Subsection 11.24  Restoration of Mortgaged Property...........................................................45
SECTION 12.   THE SERVICER.......................................................................................46
   Subsection 12.01  Indemnification; Third Party Claims.........................................................46
   Subsection 12.02  Merger or Consolidation of the Servicer.....................................................46
   Subsection 12.03  Limitation on Liability of the Servicer and Others..........................................47
   Subsection 12.04  Seller and Servicer Not to Resign...........................................................47
SECTION 13.  DEFAULT.............................................................................................47
   Subsection 13.01  Events of Default...........................................................................47
   Subsection 13.02  Waiver of Default...........................................................................49
SECTION 14.  TERMINATION.........................................................................................49
   Subsection 14.01  Termination.................................................................................49
   Subsection 14.02  Successors to the Servicer..................................................................49
SECTION 15.  NOTICES.............................................................................................50
SECTION 16.  SEVERABILITY CLAUSE.................................................................................51
SECTION 17.  NO PARTNERSHIP......................................................................................51
SECTION 18.  COUNTERPARTS........................................................................................52
SECTION 19.  GOVERNING LAW.......................................................................................52
SECTION 20.  INTENTION OF THE PARTIES............................................................................52
SECTION 21.  WAIVERS.............................................................................................52
SECTION 22.  EXHIBITS............................................................................................53
SECTION 23.  GENERAL INTERPRETIVE PRINCIPLES.....................................................................53
SECTION 24.  REPRODUCTION OF DOCUMENTS...........................................................................53
SECTION 25.  AMENDMENT...........................................................................................54
SECTION 26.  CONFIDENTIALITY.....................................................................................54
SECTION 27.  ENTIRE AGREEMENT....................................................................................54
SECTION 28.  FURTHER AGREEMENTS; SECURITIZATION..................................................................54
SECTION 29.  SUCCESSORS AND ASSIGNS..............................................................................55
SECTION 30.  NON-SOLICITATION....................................................................................55
SECTION 31.  PROTECTION OF CONSUMER INFORMATION..................................................................56


                                                 EXHIBITS


EXHIBIT 1         MORTGAGE LOAN DOCUMENTS

EXHIBIT 2         CONTENTS OF EACH MORTGAGE FILE

EXHIBIT 3         UNDERWRITING GUIDELINES

EXHIBIT 4         FORM OF LOST NOTE AFFIDAVIT

EXHIBIT 5         FORM OF MONTHLY REMITTANCE REPORT

EXHIBIT 6         FORM OF TERM SHEET

EXHIBIT 7         FORM OF CERTIFICATION TO BE PROVIDED BY THE SERVICER




--------------------------------------------------------------------------------




                                           AMENDED AND RESTATED
                             FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT


                  THIS  AMENDED  AND  RESTATED  FLOW  MORTGAGE  LOAN  SALE AND  SERVICING  AGREEMENT  (THE
"AGREEMENT"),  DATED APRIL 1, 2005, IS HEREBY EXECUTED BY AND BETWEEN EMC MORTGAGE CORPORATION, A DELAWARE
CORPORATION,  AS  PURCHASER  (THE  "PURCHASER"),  AND BANK OF AMERICA,  NATIONAL  ASSOCIATION,  A NATIONAL
BANKING ASSOCIATION, AS SELLER (THE "SELLER") AND AS SERVICER (THE "SERVICER").

                                               WITNESSETH:

   WHEREAS, the Seller, the Servicer and the Purchaser are parties to a Flow Mortgage Loan Sale and
Servicing Agreement, dated as of March 1, 2003, as amended by Amendment No. 1 to Flow Mortgage Loan Sale
and Servicing Agreement, dated as of December 1, 2003, and by Amendment No. 2 to Flow Mortgage Loan Sale
and Servicing Agreement, dated as of August 25, 2004 (collectively, the "Existing Flow Agreement"), each
by and among the Seller, the Servicer and the Purchaser; and

                  WHEREAS,  the  Seller  has  agreed to sell from time to time to the  Purchaser,  and the
Purchaser has agreed to purchase  from time to time from the Seller,  certain  conventional,  residential,
first-lien  mortgage loans (the "Mortgage Loans") as described herein on a  servicing-retained  basis, and
which shall be delivered as whole loans as provided herein; and

                  WHEREAS,  the Mortgage  Loans will be sold by the Seller and  purchased by the Purchaser
as pools or groups of whole loans,  servicing  retained  (each,  a "Mortgage Loan Package") on the various
Closing Dates as provided herein; and

                  WHEREAS,  each of the  Mortgage  Loans will be secured by a  mortgage,  deed of trust or
other security  instrument  creating a first lien on a residential  dwelling  located in the  jurisdiction
indicated  on the  related  Mortgage  Loan  Schedule  which will be  annexed  to a Term Sheet (as  defined
herein) on the related Closing Date; and

                  WHEREAS,  the  Purchaser,  the Seller and the Servicer  wish to prescribe  the manner of
the conveyance, servicing and control of the Mortgage Loans;

                  NOW,  THEREFORE,  in  consideration  of the  premises  and mutual  agreements  set forth
herein,  and for other good and valuable  consideration,  the receipt and  sufficiency of which are hereby
acknowledged,  the  Purchaser,  the Seller and the  Servicer  agree that the  Existing  Flow  Agreement is
hereby  amended and  restated in its  entirety  as set forth in the  heading  and  recitals  hereto and as
follows:

         Definitions.

                  For  purposes  of this  Agreement,  the  following  capitalized  terms  shall  have  the
respective meanings set forth below.

   Adjustable Rate Mortgage Loan:  A Mortgage Loan that contains a provision pursuant to which the
Mortgage Interest Rate is adjusted periodically.

   Adjustment Date:  As to each Adjustable Rate Mortgage Loan, the date on which the Mortgage Interest
Rate is adjusted in accordance with the terms of the related Mortgage Note and Mortgage.

                  Agreement:  This Amended and Restated Flow  Mortgage  Loan Sale and Servicing  Agreement
including all exhibits, schedules, amendments and supplements hereto.

                  ALTA:  The American Land Title Association or any successor thereto.

                  Appraised  Value:  With respect to any Mortgaged  Property,  the lesser of (i) the value
thereof as determined by a Qualified  Appraiser at the time of  origination of the Mortgage Loan, and (ii)
the  purchase  price paid for the related  Mortgaged  Property by the  Mortgagor  with the proceeds of the
Mortgage  Loan;  provided,  however,  that in the case of a Refinanced  Mortgage  Loan,  such value of the
Mortgaged  Property is based solely upon the value  determined by an appraisal  made for the originator of
such Refinanced  Mortgage Loan at the time of origination of such Refinanced  Mortgage Loan by a Qualified
Appraiser.

                  Assignment  of Mortgage:  An individual  assignment of the Mortgage,  notice of transfer
or equivalent  instrument in recordable  form,  sufficient under the laws of the jurisdiction in which the
related Mortgaged Property is located to give record notice of the sale of the Mortgage to the Purchaser.

   BPP Addendum:  With respect to any BPP Mortgage Loan, a Borrowers Protection Plan® addendum to the
related Mortgage Note pursuant to which the Servicer agrees to cancel (i) certain payments of principal
and interest on the related Mortgage Loan for up to twelve (12) months upon the disability or
involuntary unemployment of the Mortgagor or (ii) the outstanding principal balance of such Mortgage
Loan upon the accidental death of the Mortgagor, subject to the terms thereof.  When used herein, a
Mortgage Loan to which such BPP Addendum relates is a BPP Mortgage Loan, to the extent not so stated.

   BPP Fees:  With respect to any BPP Mortgage Loan, any fees payable by a Mortgagor for the right to
cancel any portion of principal or interest of a BPP Mortgage Loan pursuant to the terms of the related
BPP Addendum.

   BPP Mortgage Loan:  Any Mortgage Loan which includes a BPP Addendum under which the Mortgagor
accepted the Seller's Borrowers Protection Plan® and is identified on the Mortgage Loan Schedule as a
BPP Mortgage Loan, provided that such BPP Addendum has not been terminated in accordance with its terms.

   BPP Mortgage Loan Payment:  With respect to any BPP Mortgage Loan, the Monthly Covered Amount or
Total Covered Amount, if any, payable by the Servicer pursuant to Subsection 11.25.

                  Business  Day:  Any day other than a Saturday or Sunday,  or a day on which  banking and
savings  and loan  institutions  in the States of New York,  California  or  Virginia  are  authorized  or
obligated by law or executive order to be closed.

                  Closing  Date:  The date or dates,  set forth in the related  Term  Sheet,  on which the
Purchaser  from time to time  shall  purchase  and the Seller  from time to time  shall sell the  Mortgage
Loans identified on the related Mortgage Loan Schedule attached thereto.

                  CLTA:  The California Land Title Association or any other successor thereto.

                  Code:  The Internal Revenue Code of 1986, as amended, or any successor statute thereto.

                  Condemnation  Proceeds:  All  awards,  compensation  and  settlements  in  respect  of a
taking  (whether  permanent or temporary) of all or part of a Mortgaged  Property by exercise of the power
of condemnation  or the right of eminent domain,  to the extent not required to be released to a Mortgagor
in accordance with the terms of the related Mortgage Loan Documents.

                  Consumer  Information:   Information  including,   but  not  limited  to,  all  personal
information about the Mortgagors that is supplied to the Seller by or on behalf of the Mortgagors.

                  Convertible  Mortgage  Loan:  An  Adjustable  Rate  Mortgage  Loan that by its terms and
subject to certain  conditions  allows the  Mortgagor to convert the  adjustable  Mortgage  Interest  Rate
thereon to a fixed Mortgage Interest Rate.
         Covered  Loan:  A Mortgage  Loan  categorized  as  "Covered"  pursuant  to the  Standard & Poor's
Glossary for File Format for LEVELS®  Version 5.6,  Appendix E, as revised from time to time and in effect
on each related Closing Date.

                  Custodial Account:  As defined in Subsection 11.04.

                  Customary Servicing Procedures:  Procedures  (including collection  procedures) that the
Servicer  customarily  employs and exercises in servicing  and  administering  mortgage  loans for its own
account  and which are in  accordance  with  accepted  mortgage  servicing  practices  of prudent  lending
institutions and the Fannie Mae Guides.

                  Cut-off  Date:  With respect to each  Mortgage  Loan,  the first day of the month of the
related Closing Date as set forth in the related Term Sheet.

                  Cut-off  Date  Principal  Balance:   The  aggregate  Stated  Principal  Balance  of  the
Mortgage  Loans,  set forth in the related Term Sheet,  as of the related Cut-off Date which is determined
after the  application,  to the  reduction of  principal,  of payments of  principal  due on or before the
related Cut-off Date, whether or not collected,  and of Principal  Prepayments received before the related
Cut-off Date.

                  Deleted  Mortgage  Loan: A Mortgage  Loan  replaced or to be replaced  with a Substitute
Mortgage Loan in accordance with this Agreement.

                  Determination  Date:  With respect to each  Remittance  Date,  the 15th day (or, if such
15th day is not a Business Day, the following  Business  Day) of the month in which such  Remittance  Date
occurs.

                  Due Date:  With  respect to each  Remittance  Date,  the first day of the month in which
such  Remittance  Date occurs,  which is the day on which the Monthly  Payment is due on a Mortgage  Loan,
exclusive of any days of grace.

                  Due Period:  With respect to each  Remittance  Date, the period  beginning on the second
day of the month  preceding the month of the Remittance  Date, and ending on the first day of the month of
the Remittance Date.

                  Eligible Investments:  Any one or more of the following obligations or securities:

                  direct  obligations  of,  and  obligations  fully  guaranteed  by the  United  States of
         America or any agency or  instrumentality  of the United  States of America  the  obligations  of
         which are backed by the full faith and credit of the United States of America;

                  (a) demand  or time  deposits,  federal  funds or  bankers'  acceptances  issued  by any
         depository  institution  or trust  company  incorporated  under the laws of the United  States of
         America or any state thereof and subject to supervision  and  examination by federal and/or state
         banking  authorities,  provided that the commercial  paper and/or the  short-term  deposit rating
         and/or the long-term  unsecured debt  obligations or deposits of such  depository  institution or
         trust  company  at the time of such  investment  or  contractual  commitment  providing  for such
         investment  are rated in one of the two  highest  rating  categories  by each  Rating  Agency and
         (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;

                  repurchase  obligations  with a term not to exceed  thirty (30) days and with respect to
         (a) any security  described in clause (i)   above and entered into with a depository  institution
         or trust company (acting as principal) described in clause (ii)(a) above;

                  securities   bearing   interest  or  sold  at  a  discount  issued  by  any  corporation
         incorporated  under the laws of the United  States of America or any state thereof that are rated
         in one of the  two  highest  rating  categories  by  each  Rating  Agency  at the  time  of  such
         investment or contractual  commitment  providing for such  investment;  provided,  however,  that
         securities  issued by any particular  corporation will not be Eligible  Investments to the extent
         that investments  therein will cause the then outstanding  principal amount of securities  issued
         by such corporation and held as Eligible  Investments to exceed 10% of the aggregate  outstanding
         principal balances of all of the Mortgage Loans and Eligible Investments;

                  commercial  paper  (including  both   non-interest-bearing   discount   obligations  and
         interest-bearing  obligations  payable  on demand or on a  specified  date not more than one year
         after the date of issuance  thereof) which is rated in one of the two highest  rating  categories
         by each Rating Agency at the time of such investment;

                  any other demand,  money market or time deposit,  obligation,  security or investment as
         may be acceptable to each Rating Agency as evidenced in writing by each Rating Agency; and

                  any  money  market  funds  the  collateral  of  which  consists  of  obligations   fully
         guaranteed  by the  United  States of  America  or any  agency or  instrumentality  of the United
         States of  America  the  obligations  of which are  backed  by the full  faith and  credit of the
         United  States of America  (which  may  include  repurchase  obligations  secured  by  collateral
         described in  clause (i))  and other  securities and which money market funds are rated in one of
         the two highest rating categories by each Rating Agency;

                  provided,  however,  that no instrument or security  shall be an Eligible  Investment if
such  instrument  or security  evidences a right to receive  only  interest  payments  with respect to the
obligations  underlying  such  instrument or if such security  provides for payment of both  principal and
interest  with a yield  to  maturity  in  excess  of  120%  of the  yield  to  maturity  at par or if such
investment or security is purchased at a price greater than par.

                  Escrow Account:  As defined in Subsection 11.06.

                  Escrow Payments:  The amounts  constituting  ground rents, taxes,  assessments,  Primary
Mortgage  Insurance  Policy  premiums,  fire and hazard  insurance  premiums,  flood  insurance  premiums,
condominium  charges and other  payments as may be  required  to be  escrowed  by the  Mortgagor  with the
Mortgagee pursuant to the terms of any Mortgage Note or Mortgage.

                  Event  of  Default:   Any  one  of  the  conditions  or   circumstances   enumerated  in
Subsection 13.01.

                  Fannie Mae: The entity formerly known as the Federal  National  Mortgage  Association or
any successor thereto.

                  Fannie Mae Guides:  The Fannie Mae Sellers'  Guide and the Fannie Mae  Servicers'  Guide
and all amendments or additions thereto.

                  FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.

                  Fidelity  Bond:  The fidelity bond  required to be obtained by the Servicer  pursuant to
Subsection 11.12.

                  FIRREA: The Financial  Institutions  Reform,  Recovery,  and Enforcement Act of 1989, as
amended and in effect from time to time.

                  First  Remittance  Date:  With respect to each Mortgage  Loan Package,  the 18th day (or
if such 18th day is not a Business  Day,  the  Business Day  immediately  following  such 18th day) of the
month following the related Closing Date.

                  Freddie Mac: The entity  formerly  known as the Federal Home Loan  Mortgage  Corporation
or any successor thereto.

                  Freddie  Mac  Guide:  The  Freddie  Mac  Single  Family  Seller/Servicer  Guide  and all
amendments or additions thereto.

                  GAAP:  Generally accepted accounting principles consistently applied.

                  Gross  Margin:   With  respect  to  each   Adjustable  Rate  Mortgage  Loan,  the  fixed
percentage  amount set forth in each related  Mortgage  Note and  Mortgage  which is added to the Index in
order to determine the related Mortgage Interest Rate.
         High Cost Loan:  A Mortgage Loan  classified  as (a) a "high cost" loan under the Home  Ownership
and Equity Protection Act of 1994, as amended,  (b) a "high cost home," "threshold,"  "covered" (excluding
New Jersey  "covered  home  loans" as that term is defined  in clause (i) of the  definition  of that term
under the New Jersey Home  Ownership  Security Act of 2002 (as amended) that were not  originated  between
November  26,  2003 and July 7,  2004),  "high risk  home,"  "predatory"  or similar  loan under any other
applicable  state,  federal or local law or (c) a Mortgage Loan categorized as "High Cost" pursuant to the
Standard & Poor's  Glossary for File Format for LEVELS®  Version 5.6,  Appendix E, as revised from time to
time and in effect on each related Closing Date.

                  HUD: The United  States  Department  of Housing and Urban  Development  or any successor
thereto.

                  Index:  With respect to any Adjustable  Rate Mortgage Loan, the index  identified on the
Mortgage  Loan  Schedule  and set  forth in the  related  Mortgage  Note for the  purpose  of  calculating
interest thereon.

                  Initial Rate Cap: As to each  Adjustable  Rate Mortgage  Loan,  the maximum  increase or
decrease in the Mortgage  Interest Rate on the first  Adjustment Date as provided in the related  Mortgage
Note.

                  Insurance  Proceeds:   With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.

                  Lifetime  Rate Cap: As to each  Adjustable  Rate  Mortgage  Loan,  the maximum  Mortgage
Interest Rate which shall be as permitted in accordance with the provisions of the related Mortgage Note.

                  Liquidation  Proceeds:  The proceeds  received in connection  with the  liquidation of a
defaulted  Mortgage  Loan  through  trustee's  sale,  foreclosure  sale or  otherwise,  other than amounts
received following the acquisition of REO Property, Insurance Proceeds and Condemnation Proceeds.

                  Loan-to-Value   Ratio:   With  respect  to  any   Mortgage   Loan  as  of  any  date  of
determination,  the ratio,  expressed as a percentage,  on such date of the outstanding  principal balance
of the Mortgage Loan, to the Appraised Value of the related Mortgaged Property.

                  LTV:  Loan-to-Value Ratio.

   Monthly Covered Amount:  With respect to any BPP Mortgage Loan, the amount of any principal and
interest due by a Mortgagor and cancelled for any month pursuant to the terms of the related BPP
Addendum upon the disability or involuntary unemployment of such Mortgagor.

                  Monthly  Payment:   With  respect  to  any  Mortgage  Loan,  the  scheduled  payment  of
principal and interest  payable by a Mortgagor  under the related  Mortgage  Note on each Due Date,  which
such payment may change on any Adjustment  Date as provided in the related  Mortgage Note and Mortgage for
any Adjustable Rate Mortgage Loan.

                  Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first lien on
the Mortgaged Property securing the Mortgage Note.

                  Mortgage  File:  With  respect  to any  Mortgage  Loan,  the items  listed in  Exhibit 2
hereto and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

                  Mortgage  Interest  Rate:  With respect to each Mortgage  Loan, the annual rate at which
interest  accrues  on such  Mortgage  Loan  from time to time in  accordance  with the  provisions  of the
related  Mortgage Note,  including,  but not limited to, the  limitations on such interest rate imposed by
the Initial Rate Cap, the Periodic Rate Cap and the Lifetime Rate Cap, if any.

                  Mortgage  Loan:  Each  mortgage  loan sold,  assigned and  transferred  pursuant to this
Agreement  and  identified on the Mortgage  Loan  Schedule  annexed to the related Term Sheet,  including,
without  limitation,  the  Mortgage  File,  the  Monthly  Payments,  Principal  Prepayments,   Liquidation
Proceeds,  Condemnation  Proceeds,  Insurance Proceeds,  REO Disposition  Proceeds,  and all other rights,
benefits, proceeds and obligations arising from or in connection with such mortgage loan.

                  Mortgage Loan  Documents:  With respect to any Mortgage  Loan,  the documents  listed in
Exhibit 1 hereto.

                  Mortgage  Loan  Package:  The pool or group of whole loans  purchased on a Closing Date,
as described in the Mortgage Loan Schedule annexed to the related Term Sheet.

                  Mortgage Loan  Remittance  Rate:  With respect to any Mortgage  Loan, the annual rate of
interest payable to the Purchaser,  which shall be equal to the related  Mortgage  Interest Rate minus the
related Servicing Fee Rate.

                  Mortgage Loan  Schedule:  With respect to each  Mortgage  Loan Package,  the schedule of
Mortgage  Loans annexed to the related Term Sheet (and delivered in electronic  format to the  Purchaser),
such schedule as setting  forth the following  information  with respect to each  Mortgage  Loan:  (1) the
Servicer's  Mortgage Loan  identifying  number;  (2) a code indicating  whether the Mortgaged  Property is
owner-occupied,  a second  home or an  investment  property;  (3) the  property  type  for each  Mortgaged
Property;  (4) the  original  months to maturity  and the  remaining  months to maturity  from the Cut-off
Date; (5) the  Loan-to-Value Ratio at origination;  (6) the Mortgage Interest Rate as of the Cut-off Date;
(7) the date on which the first  Monthly  Payment was due on the Mortgage  Loan,  and, if such date is not
the Due Date  currently in effect,  such Due Date;  (8) the stated  maturity  date;  (9) the amount of the
Monthly Payment as of the Cut-off Date;  (10) the  paid-through  date;  (11) the original principal amount
of the Mortgage Loan;  (12) the Stated Principal  Balance of the Mortgage Loan as of the close of business
on the  Cut-off  Date;  (13) the  Mortgage  Loan  Remittance  Rate as of the  Cut-off  Date;  (14) a  code
indicating the purpose of the Mortgage Loan;  (15) a code  indicating the  documentation  style;  (16) the
Appraised  Value;  (17) the  identity of the Seller;  (18) the  street address of the Mortgaged  Property,
including  the city,  state and zip code;  (19) the  number of times during the  twelve (12)  month period
preceding the Closing Date that any Monthly  Payment has been received  more than  thirty (30)  days after
its Due Date;  (20) a code  indicating  whether or not the Mortgage Loan is subject to a Primary  Mortgage
Insurance  Policy;  (21) the  date on which the  Mortgage  Loan was  originated;  (22) a  code  indicating
whether the  Mortgage  contains a prepayment  penalty  provision  together  with the type and term of such
penalty;  (23) with respect to each Adjustable Rate Mortgage Loan, the Gross Margin;  (24) with respect to
each  Adjustable  Rate Mortgage  Loan,  the Lifetime Rate Cap; (25) with respect to each  Adjustable  Rate
Mortgage  Loan,  the Periodic  Rate Cap; (26) with respect to each  Adjustable  Rate  Mortgage  Loan,  the
Initial  Rate Cap;  (27) with  respect  to each  Adjustable  Rate  Mortgage  Loan,  the  Adjustment  Date;
(28) with  respect to each Adjustable Rate Mortgage Loan, a code indicating the type of Index; (29) a code
indicating  whether the  Mortgage  Loan has a  mandatory  arbitration  clause and (30) a  code  indicating
whether the Mortgage  Loan is a BPP  Mortgage  Loan.  With  respect to the Mortgage  Loans on the Mortgage
Loan Schedule in the aggregate,  the Mortgage Loan Schedule shall set forth the following information,  as
of the  Cut-off  Date:  (i) the  number of  Mortgage  Loans;  (ii) the  Cut-off  Date  Principal  Balance;
(iii) the  weighted average Mortgage Interest Rate of the Mortgage Loans; (iv) the weighted average months
to maturity of the Mortgage  Loans;  (v) with respect to each  Adjustable Rate Mortgage Loan, the weighted
average  Lifetime  Rate Cap; and (vi) with respect to each  Adjustable  Rate Mortgage  Loan,  the weighted
average Gross Margin.

                  Mortgage  Note:  The  original  executed  note or other  evidence of the  Mortgage  Loan
indebtedness of a Mortgagor, including any riders or addenda thereto.

                  Mortgaged  Property:  The  Mortgagor's  real  property  securing  repayment of a related
Mortgage  Note,  consisting of a fee simple  interest in a single  parcel of real  property  improved by a
Residential Dwelling.

                  Mortgagee:  The mortgagee or  beneficiary  named in the Mortgage and the  successors and
assigns of such mortgagee or beneficiary.

                  Mortgagor:  The obligor on a Mortgage  Note,  who is an owner of the Mortgaged  Property
and the grantor or mortgagor  named in the Mortgage and such grantor's or mortgagor's  successors in title
to the Mortgaged Property.

                  NAIC:   The  National   Association   of  Insurance   Commissioners   or  any  successor
organization.

                  Officer's  Certificate:  A  certificate  signed by the  Chairman of the Board,  the Vice
Chairman of the Board,  a President or a Vice  President of the Person on behalf of whom such  certificate
is being delivered.

                  Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the
Seller or the Servicer, reasonably acceptable to the Purchaser.

                  OTS:  The Office of Thrift Supervision or any successor.

                  P&I Advance:  As defined in Subsection 11.17.

   Periodic Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum increase or decrease in the
Mortgage Interest Rate, on any Adjustment Date as provided in the related Mortgage Note.

                  Person:   An  individual,   corporation,   partnership,   joint  venture,   association,
joint-stock company,  limited liability company, trust,  unincorporated  organization or government or any
agency or political subdivision thereof.

                  Primary  Mortgage  Insurance  Policy: A policy of primary  mortgage  guaranty  insurance
issued by an insurer acceptable to Fannie Mae or Freddie Mac.

                  Principal  Prepayment:  Any payment or other  recovery of principal  on a Mortgage  Loan
which is received in advance of its  scheduled Due Date that is not  accompanied  by an amount of interest
representing  scheduled  interest due on any date or dates in any month or months  subsequent to the month
of prepayment.

                  Purchase  Price:  The price paid on the related  Closing  Date by the  Purchaser  to the
Seller  pursuant to this  Agreement in exchange for the Mortgage  Loans  included in the related  Mortgage
Loan Package, as calculated pursuant to Section 4 and the related Term Sheet.

                  Purchase  Price  Percentage:  For  each  Mortgage  Loan  included  in  a  Mortgage  Loan
Package,  the  percentage  of par set  forth in the  related  Term  Sheet  that is used to  calculate  the
Purchase Price of the Mortgage Loans included in such Mortgage Loan Package.

                  Purchaser:  The  Person  listed  as such in the  initial  paragraph  of this  Agreement,
together with its successors and assigns as permitted under the terms of this Agreement.

                  Qualified  Appraiser:  An  appraiser  of a  Mortgaged  Property  duly  appointed  by the
originator  of the related  Mortgage  Loan,  who had no interest,  direct or indirect,  in such  Mortgaged
Property or in any loan made on the security thereof,  whose  compensation is not affected by the approval
or disapproval of the related  Mortgage Loan and who met the  qualifications  of Fannie Mae or Freddie Mac
and satisfied the requirements of Title XI of FIRREA.

                  Rating Agency:  Moody's Investors  Service,  Inc.,  Standard & Poor's Ratings Service, a
Division of The McGraw-Hill  Companies,  Inc., Fitch, Inc. or any other nationally recognized  statistical
credit rating agency.

                  Record  Date:  The close of business  of the last  Business  Day of the month  preceding
the month of the related Remittance Date.

                  Refinanced  Mortgage  Loan:  A  Mortgage  Loan the  proceeds  of which  were not used to
purchase the related Mortgaged Property.

                  Remittance  Date:  The 18th day (or if such 18th day is not a  Business  Day,  the first
Business Day immediately following such 18th day) of any month, beginning with the First Remittance Date.

                  REO Disposition:  The final sale by the Servicer or the Purchaser of an REO Property.

                  REO  Disposition  Proceeds:  All amounts  received  with  respect to an REO  Disposition
pursuant to Subsection 11.13.

                  REO Property:  A Mortgaged  Property  acquired by the Servicer  through  foreclosure  or
deed in lieu of foreclosure, as described in Subsection 11.13.

                  Repurchase  Price:  With  respect  to any  Mortgage  Loan,  an amount  equal to  (A) the
Stated  Principal  Balance of such Mortgage Loan as of the date of repurchase  plus  (B) interest  on such
Stated  Principal  Balance at the  Mortgage  Loan  Remittance  Rate from and  including  the last Due Date
through  which  interest  has been paid on behalf of the  Mortgagor or advanced by the Servicer to the day
prior to such date of repurchase,  less amounts received in respect of such repurchased  Mortgage Loan for
distribution in connection with such Mortgage Loan; provided,  however,  that if at the time of repurchase
the Servicer is not the Seller or an affiliate of the Seller,  the amount  described in  clause (B)  shall
be computed at the sum of (i) the Mortgage Loan Remittance Rate and (ii) the Servicing Fee Rate.

                  Residential  Dwelling:  Any one of the following:  (i) a detached  one-family  dwelling,
(ii) a detached two- to four-family  dwelling,  (iii) a one-family  dwelling unit in a condominium project
or (iv) a  one-family  dwelling in a planned unit development,  none of which is a cooperative,  mobile or
manufactured home.

                  Sarbanes  Certifying  Party:  A Person who provides a  certification  required under the
Sarbanes-Oxley Act of 2002 in connection with a Securitization or other securitization transaction.

                  Securities:  The  securities  issued  in  connection  with a  Securitization  evidencing
beneficial ownership interests in a trust the assets of which include the Mortgage Loans.

                  Securitization:  The  transfer  of the  Mortgage  Loans to a trust  formed  as part of a
publicly  issued and/or  privately  placed,  rated  securitization,  including the issuance of the related
Securities.

                  Seller: Bank of America,  National Association,  a national banking association,  or its
successor in interest or any successor to the Seller under this Agreement appointed as herein provided.

                  Servicer:  Bank of America,  National  Association,  a national banking association,  or
its  successor  in interest or any  successor  to the Servicer  under this  Agreement  appointed as herein
provided.

                  Servicing  Advances:  All customary,  reasonable and necessary  out-of-pocket  costs and
expenses  incurred in the  performance by the Servicer of its servicing  obligations,  including,  but not
limited to, the cost of (a) the  preservation,  restoration  and  protection  of the  Mortgaged  Property,
(b) any enforcement or judicial proceedings,  including  foreclosures,  (c) the management and liquidation
of the  Mortgaged  Property if the Mortgaged  Property is acquired in  satisfaction  of the Mortgage,  and
(d) payments made by the Servicer with respect to a Mortgaged Property pursuant to Subsection 11.08.

                  Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the
Purchaser shall pay to the Servicer,  which shall,  for each month, be equal to one-twelfth of the product
of the applicable  Servicing Fee Rate and the Stated  Principal  Balance of such Mortgage  Loan.  Such fee
shall be payable monthly,  computed on the basis of the same principal amount and period  respecting which
any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to pay the
Servicing Fee is limited to, and payable  solely from, the interest  portion  (including  recoveries  with
respect  to  interest  from  Liquidation  Proceeds  and  other  proceeds,   to  the  extent  permitted  by
Subsection 11.05)  of related Monthly Payments  collected by the Servicer,  or as otherwise provided under
Subsection 11.05.

                  Servicing  Fee Rate:  With respect to each Mortgage  Loan,  the per annum rate set forth
on the related Mortgage Loan Schedule or if not specified thereon, in the related Term Sheet.

                  Servicing  Officer:  Any officer of the Servicer  involved in, or  responsible  for, the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished to the Purchaser by the Servicer, as such list may be amended from time to time.

                  Stated  Principal  Balance:  As to each Mortgage  Loan as to any date of  determination,
(i) the  principal  balance of the Mortgage  Loan at the related  Cut-off Date after giving  effect to the
principal  portion of any Monthly  Payments due on or before such date,  whether or not received,  as well
as any Principal  Prepayments received before such date, minus (ii) all amounts previously  distributed to
the Purchaser  with respect to the Mortgage  Loan  representing  payments or  recoveries of principal,  or
advances in lieu thereof.

                  Substitute  Mortgage  Loan:  A  mortgage  loan  substituted  by the Seller for a Deleted
Mortgage  Loan which must, on the date of such  substitution,  be approved by the Purchaser and (i) have a
Stated  Principal  Balance,  after  deduction of the principal  portion of the Monthly  Payment due in the
month of  substitution,  not in excess of, and not materially  greater or less than, the Stated  Principal
Balance of the Deleted  Mortgage  Loan;  (ii) have a Mortgage  Interest  Rate equal to that of the Deleted
Mortgage  Loan;  (iii) have  a  Loan-to-Value  Ratio not higher  than that of the Deleted  Mortgage  Loan;
(iv) have a remaining  term to  maturity  not greater  than (and not more than one year less than) that of
the  Deleted   Mortgage   Loan;   (v) comply   with  each   representation   and  warranty  set  forth  in
Subsection 7.01;  (vi) be  current  in the  payment  of  principal  and  interest;  (vii) be  secured by a
Mortgaged  Property  of the same type and  occupancy  status as secured  the Deleted  Mortgage  Loan;  and
(viii) have  payment  terms that do not vary in any material  respect  from those of the Deleted  Mortgage
Loan.

                  Term Sheet:  With respect to each  Mortgage  Loan and Mortgage  Loan  Package,  the Term
Sheet,  substantially  in the form of Exhibit 6  attached  hereto,  confirming  the sale by Seller and the
purchase by the Purchaser of the Mortgage Loan Package on the related Closing Date.

   Total Covered Amount:  With respect to any BPP Mortgage Loan, the outstanding principal balance of
the Mortgage Loan cancelled pursuant to the terms of the related BPP Addendum upon the accidental death
of the related Mortgagor.

                  Underwriting  Guidelines:  The underwriting  guidelines of the Seller attached hereto as
Exhibit 3, as may be updated and  incorporated  into Exhibit 3 from time to time by providing such updates
to the  Purchaser.  To be  applicable to a given  Mortgage  Loan and Mortgage  Loan Package  purchased and
sold hereunder, such updates shall be provided to the Purchaser in advance of the related Closing Date.

         Purchase and Conveyance.

                  The  Seller,  in  exchange  for the  payment  of the  applicable  Purchase  Price by the
Purchaser on the related Closing Date,  hereby agrees to sell,  transfer,  assign,  set over and convey to
the Purchaser,  without  recourse,  but subject to the terms of this Agreement,  all of its rights,  title
and  interest in and to the  Mortgage  Loans in a Mortgage  Loan  Package  having an  aggregate  principal
balance on the  related  Cut-off  Date in an amount as set forth in the  related  Term  Sheet,  or in such
other amount as agreed by the  Purchaser  and the Seller as evidenced  by the actual  aggregate  principal
balance of the Mortgage  Loan Package  accepted by the  Purchaser on the related  Closing  Date,  together
with the related  Mortgage  Files and all rights and  obligations  arising under the  documents  contained
therein, but excluding any BPP Fees.

                  With respect to each Mortgage Loan  purchased,  the Purchaser  shall own and be entitled
to receive:  (a) all  scheduled  principal due after the applicable  Cut-off Date,  (b) all other payments
and/or  recoveries of principal  collected on or after the  applicable  Cut-off Date  (provided,  however,
that all  scheduled  payments of principal due on or before the  applicable  Cut-off Date and collected by
the Servicer after the applicable  Cut-off Date shall belong to the Seller),  (c) all payments of interest
on the Mortgage  Loans net of the Servicing  Fee (minus that portion of any such interest  payment that is
allocable to the period prior to the  applicable  Cut-off  Date) and (d) all BPP  Mortgage  Loan  Payments
payable by the Servicer  pursuant to  Subsection  11.25 with respect to scheduled  principal  and interest
due after the applicable Cut-off Date.

         Mortgage Loan Schedule.

                  The Seller  shall  deliver  the  Mortgage  Loan  Schedule  (which will be annexed to the
related Term Sheet) to the Purchaser at least two (2) Business Days prior to the related Closing Date.

         Purchase Price.

                  The  Purchase  Price  for  each  Mortgage  Loan  Package  shall  be the  Purchase  Price
Percentage  multiplied by an amount equal to the Cut-off Date  Principal  Balance of the Mortgage Loans in
such Mortgage Loan Package,  or as otherwise  calculated  pursuant to the related Term Sheet, plus accrued
interest on the  aggregate  scheduled  principal  balance of the  Mortgage  Loan  Package at the  weighted
average  Mortgage Loan Remittance Rate from the related Cut-off Date through the day immediately  prior to
the related  Closing Date,  inclusive.  The initial  principal  amount of the Mortgage  Loans shall be the
aggregate  principal  balance of the Mortgage  Loans,  so computed as of the related  Cut-off Date,  after
application of scheduled  payments of principal due on or before the related Cut-off Date,  whether or not
collected.  Such  payment  shall be made to the  account  designated  by the  Seller by wire  transfer  of
immediately available funds by 4:00 p.m. Eastern Standard Time on the related Closing Date.

         Examination of Mortgage Files.

                  In  addition  to any  rights  granted  to the  Purchaser  hereunder  to  underwrite  the
Mortgage  Loans and review the Mortgage  Loan  Documents  prior to the related  Closing  Date,  the Seller
shall,  prior to the related  Closing  Date,  make the  Mortgage  Files  available  to the  Purchaser  for
examination at the Seller's  offices.  Such  examination may be made by the Purchaser or its designee,  at
its expense,  at any reasonable time before the related  Closing Date. Such  underwriting by the Purchaser
or its designee  shall not impair or diminish the rights of the Purchaser or any of its  successors  under
this  Agreement  with  respect  to a  breach  of the  representations  and  warranties  contained  in this
Agreement.  The fact that the  Purchaser  or its  designee  has  conducted  or has failed to  conduct  any
partial or complete  examination  of the  Mortgage  Files shall not affect the  Purchaser's  or any of its
successors' rights to demand repurchase or other relief or remedy provided for in this Agreement.

         Delivery of Mortgage Loan Documents.

         Possession of Mortgage Files.

                  The contents of each  Mortgage  File  required to be retained by the Servicer to service
the Mortgage  Loans  pursuant to this  Agreement  and thus not  delivered to the Purchaser or its designee
are and shall be held in trust by the  Servicer  for the benefit of the  Purchaser  as the owner  thereof.
The  Servicer's  possession  of any portion of each such Mortgage File is at the will of the Purchaser for
the sole purpose of  facilitating  servicing of the Mortgage  Loans pursuant to this  Agreement,  and such
retention and  possession by the Servicer  shall be in a custodial  capacity  only.  The ownership of each
Mortgage  Note,  Mortgage  and the  contents  of each  Mortgage  File is vested in the  Purchaser  and the
ownership of all records and  documents  with respect to the related  Mortgage  Loan  prepared by or which
come into the  possession of the Servicer  shall  immediately  vest in the Purchaser and shall be retained
and maintained,  in trust,  by the Servicer at the will of the Purchaser in such custodial  capacity only.
The Mortgage File  retained by the Servicer with respect to each Mortgage Loan pursuant to this  Agreement
shall be  appropriately  identified in the Servicer's  computer system to reflect clearly the ownership of
such related  Mortgage  Loan by the  Purchaser.  The Servicer  shall release from its custody the contents
of any Mortgage File retained by it only in accordance  with this  Agreement,  except when such release is
required in connection  with a repurchase of any such  Mortgage Loan pursuant to  Subsection 7.03  of this
Agreement  or if  required  under  applicable  law or court  order.  The  Servicer  shall  deliver  to the
Purchaser  copies of any documents in a Mortgage File reasonably  requested by the Purchaser within thirty
(30) days after the date of such request, at the expense of the Purchaser.

         Books and Records.

                  All rights  arising out of the Mortgage Loans  including,  but not limited to, all funds
received by the Servicer  after the Cut-off Date on or in  connection  with a Mortgage Loan as provided in
Section 2 shall be vested in the Purchaser,  subject to this Agreement;  provided,  however, that all such
funds  received on or in connection  with a Mortgage  Loan as provided in Section 2  shall be received and
held by the  Servicer  in trust  for the  benefit  of the  Purchaser  as the owner of the  Mortgage  Loans
pursuant to the terms of this Agreement.

                  As more fully set forth in Section 20,  it is the express  intention of the parties that
the  transactions  contemplated by this Agreement be, and be construed as, a sale of the Mortgage Loans by
the  Seller and not a pledge of the  Mortgage  Loans by the  Seller to the  Purchaser  to secure a debt or
other  obligation  of the Seller.  Consequently,  the sale of each  Mortgage  Loan shall be reflected as a
purchase on the  Purchaser's  business  records,  tax returns and financial  statements,  and as a sale of
assets on the Seller's business records, tax returns and financial statements.

         Delivery of Mortgage Loan Documents.

   With respect to each Mortgage Loan, the Seller shall deliver and release to the Purchaser, or its
designee, under a bailee letter, (a) at least two (2) Business Days prior to the related Closing Date
(or such later date as the Purchaser may reasonably request), the original Mortgage Note endorsed in
blank and the original Assignment of Mortgage assigned in blank and (b) the other Mortgage Loan
Documents within a reasonable time following the related Closing Date.  To the extent that any such
Mortgage Loan Documents have been delivered for recording and have not yet been returned to the Seller
by the applicable recording office, the Seller shall, promptly following receipt by it of such Mortgage
Loan Documents from the applicable recording office, deliver such documents to the Purchaser or its
designee; provided, however, that the original recorded document or a clerk-certified copy thereof shall
be delivered to the Purchaser no later than one year following the related Closing Date, subject to the
following paragraph.

                  In the event that such  original or copy of any document  submitted for  recordation  to
the appropriate  public  recording  office is not so delivered to the Purchaser or its designee within one
year  following  the related  Closing  Date,  and in the event that the Seller does not cure such  failure
within  sixty (60)  days after receipt of written  notification  of such failure from the  Purchaser,  the
related  Mortgage Loan shall,  upon the request of the Purchaser,  be repurchased by the Seller at a price
and in the manner specified in  Subsection 7.03.  The foregoing  repurchase  obligation shall not apply in
the event the Seller  cannot cause the Servicer to deliver such  original or  clerk-certified  copy of any
document  submitted  for  recordation  to the  appropriate  public  recording  office within the specified
period due to a delay caused by the recording  office in the  applicable  jurisdiction;  provided that the
Seller shall cause the Servicer  instead to deliver a recording  receipt of such  recording  office or, if
such  recording  receipt  is not  available,  an  Officer's  Certificate  of a  servicing  officer  of the
Servicer,  confirming  that such  document has been  accepted for  recording  and that the Servicer  shall
immediately  deliver such document upon receipt;  and, provided  further,  that if the Seller cannot cause
the Servicer to deliver such original or  clerk-certified  copy of any document  submitted for recordation
to the appropriate  public  recording  office within the specified time for any reason within  twelve (12)
months  after  receipt of written  notification  of such  failure  from the  Purchaser,  the Seller  shall
repurchase the related Mortgage Loan at the price and in the manner specified in Subsection 7.03.

                  To the extent received by it, the Servicer shall promptly  forward to the Purchaser,  or
its designee,  original documents  evidencing an assumption,  modification,  consolidation or extension of
any Mortgage Loan entered into in accordance with this Agreement.

          Representations, Warranties and Covenants; Remedies for Breach.

         Representations and Warranties Regarding Individual Mortgage Loans.

                  The Seller and, solely if specified  below,  the Servicer,  hereby represent and warrant
to the  Purchaser  that,  as to each  Mortgage  Loan,  as of the related  Closing  Date or such other date
specified herein:

                  The  information  set forth in the Mortgage  Loan  Schedule  annexed to the related Term
         Sheet and the information  contained in the related  electronic data file delivered by the Seller
         to the Purchaser is true, correct and complete in all material respects.

                  There are no defaults by the Seller,  the Servicer or any prior  originator in complying
         with  the  terms  of the  Mortgage,  and  all  taxes,  ground  rents,  governmental  assessments,
         insurance  premiums,  leasehold  payments,  water,  sewer and municipal  charges which previously
         became  due and owing  have  been  paid,  or escrow  funds  have  been  established  in an amount
         sufficient to pay for every such  escrowed item which remains  unpaid and which has been assessed
         but is not yet due and payable.

                  The  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
         altered or modified in any respect,  except by written  instruments  which have been  recorded in
         the  applicable  public  recording  office  required by law or if  necessary to maintain the lien
         priority of the Mortgage,  and which have been delivered to the  Purchaser;  the substance of any
         such  waiver,  alteration  or  modification  has been  approved by the insurer  under the Primary
         Mortgage  Insurance  Policy,  if any,  and by the title  insurer,  to the extent  required by the
         related policy,  and is reflected on the related  Mortgage Loan Schedule.  No other instrument of
         waiver,  alteration or  modification  has been executed,  and no Mortgagor has been released,  in
         whole or in part,  except in  connection  with an  assumption  agreement  approved by the insurer
         under the Primary  Mortgage  Insurance  Policy,  if any, and by the title insurer,  to the extent
         required by the policy,  and which  assumption  agreement is a part of the  Mortgage  File and is
         reflected on the related Mortgage Loan Schedule.

                  The  Mortgage  Note  and the  Mortgage  are not  subject  to any  right  of  rescission,
         set-off,  counterclaim or defense, including,  without limitation, the defense of usury, nor will
         the operation of any of the terms of the Mortgage  Note and the Mortgage,  or the exercise of any
         right thereunder,  render either the Mortgage Note or the Mortgage unenforceable,  in whole or in
         part,  or  subject to any right of  rescission,  set-off,  counterclaim  or  defense,  including,
         without  limitation,   the  defense  of  usury,  and  no  such  right  of  rescission,   set-off,
         counterclaim  or defense has been  asserted  with respect  thereto;  and the  Mortgagor was not a
         debtor in any state or federal  bankruptcy  or  insolvency  proceeding  at the time the  Mortgage
         Loan was originated.

                  All buildings or other  customarily  insured  improvements  upon the Mortgaged  Property
         are insured by an insurer  generally  acceptable  to Fannie Mae and to prudent  mortgage  lending
         institutions  against loss by fire,  hazards of extended  coverage and such other  hazards as are
         provided for in the Fannie Mae Guides as well as all  additional  requirements  set forth herein,
         pursuant  to  an  insurance  policy  conforming  to  the  requirements  of  Customary   Servicing
         Procedures  and  providing  coverage in an amount equal to the lesser of (i) the  full  insurable
         value of the Mortgaged Property or (ii) the  outstanding  principal balance owing on the Mortgage
         Loan.  All  such  insurance  policies  are in full  force  and  effect  and  contain  a  standard
         mortgagee  clause  naming the  originator of the Mortgage  Loan,  its  successors  and assigns as
         mortgagee  and all  premiums  thereon  have been paid.  If the  Mortgaged  Property is in an area
         identified  on a flood  hazard map or flood  insurance  rate map issued by the Federal  Emergency
         Management  Agency as having  special  flood  hazards  (and such  flood  insurance  has been made
         available),  a flood insurance policy meeting the  requirements of the current  guidelines of the
         Federal  Insurance  Administration  is in effect which  policy  conforms to the  requirements  of
         Fannie Mae or Freddie Mac. The Mortgage  obligates the Mortgagor  thereunder to maintain all such
         insurance  at  the  Mortgagor's  cost  and  expense,  and on the  Mortgagor's  failure  to do so,
         authorizes  the holder of the Mortgage to maintain  such  insurance at the  Mortgagor's  cost and
         expense and to seek reimbursement therefor from the Mortgagor.

                  Any and  all  requirements  of any  federal,  state  or  local  law  including,  without
         limitation,  usury,  truth  in  lending,  real  estate  settlement  procedures,  consumer  credit
         protection,  equal  credit  opportunity,  fair  housing  or  disclosure  laws  applicable  to the
         origination  and servicing of the Mortgage  Loans have been complied  with.  None of the Mortgage
         Loans  are (i)  Covered  Loans or (ii)  High  Cost  Loans.  The  Servicer  maintains,  and  shall
         maintain,  evidence of such  compliance  as required by applicable  law or  regulation  and shall
         make such evidence  available  for  inspection at the  Servicer's  office during normal  business
         hours upon reasonable advance notice.

                  The Mortgage has not been satisfied,  canceled,  subordinated or rescinded,  in whole or
         in part  (other  than as to  Principal  Prepayments  in full which may have been  received  on or
         after the  related  Cut-off  Date and  prior to the  related  Closing  Date),  and the  Mortgaged
         Property has not been released from the lien of the  Mortgage,  in whole or in part,  nor has any
         instrument been executed that would effect any such  satisfaction,  cancellation,  subordination,
         rescission  or release.  Neither the Seller nor the  Servicer has waived the  performance  by the
         Mortgagor  of any action,  if the  Mortgagor's  failure to perform  such  action  would cause the
         Mortgage Loan to be in default, and neither the Seller nor the Servicer has waived any default.

                  The  Mortgage  is a  valid,  existing,  perfected  and  enforceable  first  lien  on the
         Mortgaged Property,  including all improvements on the Mortgaged Property,  free and clear of all
         adverse claims,  liens and  encumbrances  having priority over the lien of the Mortgage,  subject
         only to (i) the  lien of current real  property  taxes and  assessments  not yet due and payable,
         (ii) covenants,  conditions and restrictions,  rights of way,  easements and other matters of the
         public  record as of the date of recording  being  acceptable  to mortgage  lending  institutions
         generally and either  (A) specifically  referred to in the lender's title  insurance  policy,  if
         any,  delivered to the  originator of the Mortgage Loan or (B) which do not adversely  affect the
         Appraised Value of the Mortgaged  Property and  (iii) other  matters to which like properties are
         commonly  subject which do not  individually  or in the aggregate  materially  interfere with the
         benefits of the  security  intended to be provided by the Mortgage or the use,  enjoyment,  value
         or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or
         equivalent  document  related to and delivered in connection  with the Mortgage Loan  establishes
         and creates a valid,  existing and enforceable  first lien and first priority  security  interest
         on the property  described  therein and the Seller has the full right to sell and assign the same
         to the Purchaser.

                  The  Mortgage  Note and the related  Mortgage  are  original and genuine and each is the
         legal,  valid and  binding  obligation  of the maker  thereof,  enforceable  in all  respects  in
         accordance  with  its  terms  except  as  enforceability   may  be  limited  by   (i) bankruptcy,
         insolvency,  liquidation,   receivership,   moratorium,  reorganization  or  other  similar  laws
         affecting  the  enforcement  of the rights of creditors  and  (ii) general  principles of equity,
         whether  enforcement  is sought in a proceeding  in equity or at law and the Seller has taken all
         action necessary to transfer such rights of enforceability to the Purchaser.

                  All parties to the Mortgage  Note and the Mortgage had the legal  capacity to enter into
         the  Mortgage  Loan and to execute  and  deliver  the  Mortgage  Note and the  Mortgage,  and the
         Mortgage  Note and the Mortgage  have been duly and  properly  executed by such  parties.  Either
         the Mortgagor is a natural person or the related co-borrower or guarantor is a natural person.

                  The  proceeds of the  Mortgage  Loan have been fully  disbursed to or for the account of
         the  Mortgagor  and  there  is no  obligation  for the  Mortgagee  to  advance  additional  funds
         thereunder and any and all  requirements as to completion of any on-site or off-site  improvement
         and as to  disbursements  of any escrow funds therefor have been complied  with. All costs,  fees
         and expenses  incurred in making or closing the Mortgage  Loan and the  recording of the Mortgage
         have been paid,  and the  Mortgagor  is not  entitled to any refund of any amounts paid or due to
         the Mortgagee pursuant to the Mortgage Note or Mortgage.

                  The Seller and all other  parties  which have had any  interest  in the  Mortgage  Loan,
         whether as mortgagee,  assignee,  pledgee or otherwise,  are (or, during the period in which they
         held and  disposed of such  interest,  were) in  compliance  with any and all  applicable  "doing
         business" and licensing  requirements of the laws of the state wherein the Mortgaged  Property is
         located.

                  (i) With  respect to each  Mortgage  Loan,  the  Mortgage  Loan is covered by an ALTA or
         CLTA  lender's  title  insurance  policy,  acceptable  to Fannie Mae or Freddie Mac,  issued by a
         title  insurer  acceptable  to Fannie Mae or Freddie  Mac and  qualified  to do  business  in the
         jurisdiction  where the  Mortgaged  Property is  located,  insuring  (subject  to the  exceptions
         contained  in (h)(i),  (ii) and (iii)  above) the Seller,  its  successors  and assigns as to the
         first  priority lien of the Mortgage in the original  principal  amount of the Mortgage Loan and,
         with respect to any Adjustable  Rate Mortgage Loan,  against any loss by reason of the invalidity
         or  unenforceability  of the lien  resulting  from the  provisions of the Mortgage  providing for
         adjustment  in the  Mortgage  Interest  Rate or  Monthly  Payment,  (ii) with  respect to certain
         Refinanced  Mortgage  Loans,  a title  search has been  doing  showing  no lien  (other  than the
         exceptions  contained in (h)(i),  (ii) or (iii) above) on the related  Mortgaged  Property senior
         to the lien of the  Mortgage  [or (iii) in the case of any  Mortgage  Loan secured by a Mortgaged
         Property  located in a jurisdiction  where title insurance  policies are generally not available,
         an opinion of counsel of the type  customarily  rendered  in such  jurisdiction  in lieu of title
         insurance is instead  received.]  For each  Mortgage  Loan covered by a title  insurance  policy,
         (i) the Seller and its  successors  and assigns  are the sole  insureds  of such  lender's  title
         insurance  policy,  and such lender's title insurance policy is in full force and effect and will
         be in full  force and effect  upon the  consummation  of the  transactions  contemplated  by this
         Agreement  and will inure to the benefit of the  Purchaser  and its  assigns  without any further
         act and (ii) no claims  have been made  under  such  lender's  title  insurance  policy,  and the
         Seller has not done,  by act or  omission,  anything  which  would  impair the  coverage  of such
         lender's title insurance policy.

                  Other than  Mortgage  Loans  delinquent  fewer than  thirty  (30) days as of the related
         Cut-off Date,  there is no default,  breach,  violation or event of  acceleration  existing under
         the  Mortgage or the Mortgage  Note and no event  which,  with the passage of time or with notice
         and the expiration of any grace or cure period,  would  constitute a default,  breach,  violation
         or event  permitting  acceleration,  and  neither  the  Seller  nor the  Servicer  has waived any
         default, breach, violation or event permitting acceleration.

                  There are no  mechanics'  or similar  liens or claims filed for work,  labor or material
         (and no rights  are  outstanding  that  under law could  give rise to such  lien)  affecting  the
         related  Mortgaged  Property which are or may be liens prior to, or equal or coordinate with, the
         lien of the related Mortgage.

                  All  improvements  which were  considered  in  determining  the  Appraised  Value of the
         related  Mortgaged  Property lay wholly within the boundaries and building  restriction  lines of
         the Mortgaged Property,  and no improvements on adjoining  properties encroach upon the Mortgaged
         Property.

                  The Mortgage Loan was  originated by a commercial  bank or similar  banking  institution
         which is supervised and examined by a federal or state authority,  or by a mortgagee  approved by
         the Secretary of HUD.

                  PRINCIPAL  PAYMENTS ON THE  MORTGAGE  LOAN  COMMENCED NO MORE THAN SIXTY (60) DAYS AFTER
         THE PROCEEDS OF THE MORTGAGE LOAN WERE  DISBURSED.  THE MORTGAGE LOANS  IDENTIFIED ON THE RELATED
         MORTGAGE  LOAN  SCHEDULE  HAVE AN  ORIGINAL  TERM TO MATURITY OF NOT MORE THAN THIRTY (30) YEARS,
         WITH  INTEREST  PAYABLE  IN ARREARS ON THE FIRST DAY OF THE  MONTH.  AS TO EACH  ADJUSTABLE  RATE
         MORTGAGE LOAN, ON EACH APPLICABLE  ADJUSTMENT  DATE, THE MORTGAGE  INTEREST RATE WILL BE ADJUSTED
         TO EQUAL THE SUM OF THE INDEX PLUS THE  APPLICABLE  GROSS MARGIN,  ROUNDED UP OR DOWN AS PROVIDED
         IN THE MORTGAGE NOTE;  PROVIDED,  HOWEVER,  THAT THE MORTGAGE  INTEREST RATE WILL NOT INCREASE OR
         DECREASE BY MORE THAN THE INITIAL  RATE CAP ON THE FIRST  ADJUSTMENT  DATE OR THE  PERIODIC  RATE
         CAP ON ANY  SUBSEQUENT  ADJUSTMENT  DATE, AND WILL IN NO EVENT EXCEED THE LIFETIME RATE CAP. EACH
         MORTGAGE NOTE  EVIDENCING A MORTGAGE LOAN OTHER THAN AN ADJUSTABLE  RATE MORTGAGE LOAN REQUIRES A
         MONTHLY  PAYMENT WHICH IS SUFFICIENT  TO AMORTIZE THE ORIGINAL  PRINCIPAL  BALANCE FULLY OVER THE
         ORIGINAL TERM THEREOF AND TO PAY INTEREST AT THE RELATED  MORTGAGE  INTEREST RATE.  EACH MORTGAGE
         NOTE  EVIDENCING AN ADJUSTABLE  RATE MORTGAGE LOAN REQUIRES A MONTHLY PAYMENT WHICH IS SUFFICIENT
         (I) DURING THE PERIOD PRIOR TO THE FIRST  ADJUSTMENT TO THE MORTGAGE  INTEREST  RATE, TO AMORTIZE
         THE ORIGINAL  PRINCIPAL  BALANCE  FULLY OVER THE ORIGINAL TERM THEREOF AND TO PAY INTEREST AT THE
         RELATED  MORTGAGE  INTEREST RATE, AND (II) DURING THE PERIOD  FOLLOWING EACH ADJUSTMENT  DATE, TO
         AMORTIZE  THE  OUTSTANDING  PRINCIPAL  BALANCE  FULLY AS OF THE FIRST DAY OF SUCH PERIOD OVER THE
         THEN  REMAINING TERM OF SUCH MORTGAGE NOTE AND TO PAY INTEREST AT THE RELATED  MORTGAGE  INTEREST
         RATE.  NO  MORTGAGE  NOTE   EVIDENCING  AN  ADJUSTABLE   RATE  MORTGAGE  LOAN  PERMITS   NEGATIVE
         AMORTIZATION.  INTEREST  ON THE  MORTGAGE  NOTE IS  CALCULATED  ON THE  BASIS OF A  360-DAY  YEAR
         CONSISTING OF TWELVE 30-DAY MONTHS.

                  There is no proceeding pending or, to the Seller's  knowledge,  threatened for the total
         or partial  condemnation  of the  Mortgaged  Property and such  property is in good repair and is
         not subject to material damage by waste, fire,  earthquake or earth movement,  windstorm,  flood,
         tornado or other  casualty,  that affects  materially  and  adversely  the value of the Mortgaged
         Property as security for the Mortgage Loan or the use for which the premises were intended.

                  The Mortgage and related  Mortgage  Note contain  customary and  enforceable  provisions
         such as to render the rights and  remedies of the holder  thereof  adequate  for the  realization
         against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,  including
         (i) in  the  case  of a  Mortgage  designated  as  a  deed  of  trust,  by  trustee's  sale,  and
         (ii) otherwise  by judicial  foreclosure.  To the best of the Seller's  knowledge,  following the
         date of  origination  of the Mortgage  Loan,  the Mortgaged  Property has not been subject to any
         bankruptcy  proceeding or  foreclosure  proceeding and the Mortgagor has not filed for protection
         under  applicable  bankruptcy  laws.  There is no homestead or other exemption or right available
         to the Mortgagor or any other person which would  interfere  with the right to sell the Mortgaged
         Property at a trustee's sale or the right to foreclose the Mortgage.

                  The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or Freddie Mac.

                  The Mortgage Note is not and has not been secured by any  collateral  except the lien of
         the  corresponding  Mortgage  on  the  Mortgaged  Property  and  the  security  interest  of  any
         applicable security agreement or chattel mortgage referred to in (h) above.

                  The Mortgage File  contains an appraisal of the related  Mortgaged  Property,  in a form
         acceptable  to Fannie Mae or Freddie Mac and such  appraisal  complies with the  requirements  of
         FIRREA,  and, to the extent  required in the  Underwriting  Guidelines  with  respect to mortgage
         loans of the same type as the Mortgage  Loan,  was made and signed,  prior to the approval of the
         Mortgage Loan application, by a Qualified Appraiser.

                  In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified under
         applicable  law to serve as such,  has been  properly  designated  and currently so serves and is
         named in the  Mortgage,  and no fees or expenses are or will become  payable by the  Purchaser to
         the trustee  under the deed of trust,  except in connection  with a trustee's  sale after default
         by the Mortgagor.

                  The Mortgage  Loan is not a graduated  payment  mortgage loan and the Mortgage Loan does
         not have a shared  appreciation,  balloon payment or other contingent interest feature,  nor does
         it contain any "buydown" provision which is currently in effect.

                  The Mortgage  contains an enforceable  provision for the  acceleration of the payment of
         the unpaid  principal  balance of the Mortgage Loan in the event that the  Mortgaged  Property is
         sold or transferred without the prior written consent of the mortgagee thereunder.

                  The  Mortgagor has received all  disclosure  materials  required by applicable  law with
         respect to the making of  mortgage  loans of the same type as the  Mortgage  Loan and  rescission
         materials  required by applicable law if the Mortgage Loan is a Refinanced  Mortgage Loan and has
         acknowledged  receipt  of such  materials  to the  extent  required  by  applicable  law and such
         documents will remain in the Mortgage File.

                  No Mortgage  Loan has an LTV at  origination  in excess of 95%.  Each Mortgage Loan with
         an LTV at origination in excess of 80% will be subject to a Primary  Mortgage  Insurance  Policy,
         issued by an insurer  acceptable to Fannie Mae or Freddie Mac at the time of  origination,  which
         insures  that  portion of the Mortgage  Loan in excess of the portion of the  Appraised  Value of
         the  Mortgaged  Property as  required by Fannie Mae.  All  provisions  of such  Primary  Mortgage
         Insurance  Policy  have been and are  being  complied  with,  such  policy  is in full  force and
         effect,  and all  premiums  due  thereunder  have been  paid.  Any  Mortgage  subject to any such
         Primary Mortgage  Insurance Policy obligates the Mortgagor  thereunder to maintain such insurance
         and to pay all  premiums  and  charges in  connection  therewith  at least  until the LTV of such
         Mortgage  Loan is reduced to less than 80%. The  Mortgage  Interest  Rate for the  Mortgage  Loan
         does  not  include  any such  insurance  premium.  No  Mortgage  Loan  requires  payment  of such
         premiums, in whole or in part, by the Purchaser.

                  The Mortgaged  Property is lawfully  occupied  under  applicable  law, all  inspections,
         licenses and  certificates  required to be made or issued with  respect to all occupied  portions
         of the Mortgaged  Property and, with respect to the use and occupancy of the same,  including but
         not  limited to  certificates  of  occupancy,  have been made or  obtained  from the  appropriate
         authorities  and no improvement  located on or part of the Mortgaged  Property is in violation of
         any zoning law or regulation.

                  The Assignment of Mortgage is in recordable  form and is acceptable for recording  under
         the laws of the jurisdiction in which the Mortgaged Property is located.

                  All payments  required to be made prior to the related  Cut-off  Date for such  Mortgage
         Loan  under  the  terms of the  Mortgage  Note have been  made,  the  Mortgage  Loan has not been
         dishonored,  there are no material  defaults under the terms of the Mortgage Loan and no Mortgage
         Loan has been more than  thirty (30)  days  delinquent  more than once in the twelve month period
         immediately prior to the related Cut-off Date.

                  None of the Seller,  the  Servicer or any prior  originator  or  servicer  has  advanced
         funds,  or induced,  solicited  or  knowingly  received any advance from any party other than the
         Mortgagor, directly or indirectly, for the payment of any amount due under the Mortgage Loan.

                  With respect to each Mortgage Loan,  the Seller is in possession of a complete  Mortgage
         File except for the  documents  which have been  delivered  to the  Purchaser  or which have been
         submitted for recording and not yet returned.

                  Immediately  prior to the  payment of the  related  Purchase  Price,  the Seller was the
         sole  owner and holder of the  Mortgage  Loans and the  indebtedness  evidenced  by the  Mortgage
         Note.  The Mortgage  Loans,  including the Mortgage  Note and the Mortgage,  were not assigned or
         pledged by the Seller and the Seller had good and marketable  title  thereto,  and the Seller had
         full  right to  transfer  and sell the  Mortgage  Loans to the  Purchaser  free and  clear of any
         encumbrance,  participation  interest,  lien, equity,  pledge, claim or security interest and had
         full right and  authority  subject to no  interest or  participation  in, or  agreement  with any
         other  party  to sell or  otherwise  transfer  the  Mortgage  Loans.  Following  the  sale of the
         Mortgage  Loans,  the Purchaser  will own such  Mortgage Loan free and clear of any  encumbrance,
         equity,  participation  interest,  lien, pledge,  charge, claim or security interest.  The Seller
         intends to  relinquish  all rights to monitor,  possess and control the  Mortgage  Loan except in
         connection  with  the  servicing  of the  Mortgage  Loan by the  Servicer  as set  forth  in this
         Agreement.  After the related  Closing  Date,  neither the Seller nor the Servicer  will have any
         right to modify or alter the terms of the sale of the  Mortgage  Loans and neither the Seller nor
         the Servicer  will have any  obligation  or right to  repurchase  the Mortgage  Loans,  except as
         provided  in this  Agreement  or as  otherwise  agreed to by the  Seller,  the  Servicer  and the
         Purchaser.

                  Any future advances made prior to the related Cut-off Date have been  consolidated  with
         the outstanding  principal amount secured by the Mortgage,  and the secured  principal amount, as
         consolidated,  bears a single  interest rate and single  repayment term. The lien of the Mortgage
         securing the  consolidated  principal  amount is expressly  insured as having first lien priority
         by a title insurance policy,  an endorsement to the policy insuring the mortgagee's  consolidated
         interest or by other title  evidence  acceptable to Fannie Mae and Freddie Mac. The  consolidated
         principal amount does not exceed the original principal amount of the Mortgage Loan.

                  The Mortgage Loan was  underwritten  in accordance with the  Underwriting  Guidelines in
         effect at the time of origination with exceptions thereto exercised in a reasonable manner.

                  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan
         Schedule  and  consists of a parcel of real  property  with a detached  single  family  residence
         erected thereon,  or a two- to four-family  dwelling,  or an individual  condominium  unit, or an
         individual unit in a planned unit development;  provided,  however,  that any condominium project
         or planned unit development  generally conforms with the Underwriting  Guidelines  regarding such
         dwellings, and no residence or dwelling is a mobile home, manufactured dwelling or cooperative.

                  If the Mortgaged  Property is a condominium  unit or a planned unit  development  (other
         than a de  minimis  planned  unit  development)  such  condominium  or planned  unit  development
         project  meets  Fannie  Mae or Freddie  Mac  eligibility  requirements  for sale to Fannie Mae or
         Freddie  Mac,  as the case may be, or is located in a  condominium  or planned  unit  development
         project  which has  received  Fannie Mae or Freddie  Mac project  approval or as to which  Fannie
         Mae's and Freddie Mac's eligibility requirements have been waived.

                  The Seller used no adverse  selection  procedures  in selecting  the Mortgage  Loan from
         among the  outstanding  first-lien,  residential  mortgage loans owned by it which were available
         for inclusion in the Mortgage Loans.

                  Each Mortgage Loan is a "qualified mortgage" within Section 860G(a)(3) of the Code.

                  With respect to each Mortgage  where a lost note  affidavit has been  delivered in place
         of the related  Mortgage  Note,  the related  Mortgage Note is no longer in existence.  Each such
         lost note affidavit is substantially in the form attached hereto as Exhibit 4.

                  No fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with
         respect to the Mortgage  Loan has taken place on the part of the Seller,  the Servicer or, to the
         best of the  Seller's  knowledge,  any other  originator  or servicer or the  Mortgagor or on the
         part of any other party involved in the origination of the Mortgage Loan.

                  The  origination  practices  used  by  the  Seller  and  the  collection  and  servicing
         practices  used by the  Servicer  with  respect to each  Mortgage  Loan have been in all respects
         legal,  proper,  prudent and customary in the mortgage origination and servicing industry and the
         collection and servicing  practices  used by the Servicer have been  acceptable to Fannie Mae and
         Freddie Mac.

                  As of  the  date  of  origination  of  the  Mortgage  Loan,  the  Mortgagor  was  not in
         bankruptcy  and was not  insolvent;  as of the  Closing  Date,  the Seller has not  received  any
         notice that the  Mortgagor  was in  bankruptcy  or was  insolvent  and neither the Seller nor the
         Servicer has any knowledge of any  circumstances  or condition with respect to the Mortgage,  the
         Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing that could  reasonably be
         expected to cause  investors to regard the Mortgage  Loan as an  unacceptable  investment,  cause
         the  Mortgage  Loan to  become  delinquent  or  materially  adversely  affect  the  value  or the
         marketability of the Mortgage Loan.

                  The Mortgagor  has not notified the Seller or the  Servicer,  and neither the Seller nor
         the Servicer has  knowledge of any relief  requested by the  Mortgagor  under the  Servicemembers
         Civil Relief Act.

                  No Mortgage Loan was made in connection with (i) the  construction or  rehabilitation of
         a Mortgaged Property or (ii) facilitating the trade-in or exchange of a Mortgaged Property.

                  There is no pending action or proceeding  directly  involving any Mortgaged  Property of
         which the Seller or the Servicer is aware in which  compliance with any  environmental  law, rule
         or regulation is an issue and, to the Seller's  knowledge,  nothing further remains to be done to
         satisfy  in  full  all  requirements  of  each  such  law,  rule  or  regulation  constituting  a
         prerequisite to use and enjoyment of said property.

                  No  action,  inaction,  or event  has  occurred  and no state of  affairs  exists or has
         existed  that has  resulted  or will  result in the  exclusion  from,  denial  of, or  defense to
         coverage under any  applicable  special  hazard  insurance  policy,  Primary  Mortgage  Insurance
         Policy  or  bankruptcy  bond,  irrespective  of  the  cause  of  such  failure  of  coverage.  In
         connection with the placement of any such insurance,  no commission,  fee, or other  compensation
         has been or will be received by the Seller or the  Servicer or any  designee of the Seller or the
         Servicer or any  corporation  in which the Seller,  the  Servicer or any  officer,  director,  or
         employee of the Seller or the  Servicer  had a financial  interest  at the time of  placement  of
         such insurance.

                  With  respect  to any  ground  lease  to  which a  Mortgaged  Property  may be  subject:
         (A) the  Mortgagor is the owner of a valid and  subsisting  leasehold  interest under such ground
         lease;  (B) such  ground lease is in full force and effect,  unmodified and not  supplemented  by
         any writing or otherwise;  (C) all rent,  additional rent and other charges reserved therein have
         been fully paid to the extent payable as of the related Closing Date;  (D) the  Mortgagor  enjoys
         the quiet and peaceful  possession of the leasehold  estate;  (E) the Mortgagor is not in default
         under any of the terms of such  ground  lease,  and there are no  circumstances  which,  with the
         passage of time or the giving of notice,  or both,  would  result in a default  under such ground
         lease;  (F) the  lessor  under  such  ground  lease is not in  default  under any of the terms or
         provisions  of such ground lease on the part of the lessor to be observed or  performed;  (G) the
         lessor under such ground lease has satisfied  any repair or  construction  obligations  due as of
         the  related  Closing  Date  pursuant  to the  terms of such  ground  lease;  (H) the  execution,
         delivery and  performance  of the Mortgage do not require the consent  (other than those consents
         which have been obtained and are in full force and effect)  under,  and will not  contravene  any
         provision of or cause a default  under,  such ground  lease;  and (I) the term of such lease does
         not terminate earlier than the maturity date of the Mortgage Note.

                  With respect to escrow  deposits and payments  that the Servicer is entitled to collect,
         all such  payments  are in the  possession  of, or under the control of the  Servicer,  and there
         exist no deficiencies  in connection  therewith for which  customary  arrangements  for repayment
         thereof have not been made.  All escrow  payments  have been  collected in full  compliance  with
         state and federal law and the  provisions of the related  Mortgage  Note and Mortgage.  As to any
         Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable
         law and has been  established  in an  amount  sufficient  to pay for  every  escrowed  item  that
         remains  unpaid and has been  assessed  but is not yet due and  payable.  No escrow  deposits  or
         other  charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage
         or the related Mortgage Note.

                  There is no Mortgage  Loan that was  originated  on or after  October 1, 2002 and before
         March 7, 2003, which is secured by property located in the State of Georgia.

                  No  proceeds  from  any  Mortgage  Loan  were  used to  finance  single  premium  credit
         insurance policies.

                  No borrower was required to purchase  any credit  life,  disability,  accident or health
         insurance  product as a condition of obtaining  the extension of credit.  No borrower  obtained a
         prepaid  single-premium  credit  life,  disability,   accident  or  health  insurance  policy  in
         connection  with the  origination  of the Mortgage  Loan; No proceeds from any Mortgage Loan were
         used to purchase  single premium credit  insurance  policies as part of the origination of, or as
         a condition to closing, such Mortgage Loan.

                  Any Mortgage Loan with a Mortgaged  Property in the State of Illinois  complies with the
         Illinois Interest Act.

                  With respect to any Mortgage Loan  originated on or after August 1, 2004 and  underlying
         the security,  neither the related  Mortgage nor the related  Mortgage Note requires the borrower
         to submit to  arbitration  to resolve  any  dispute  arising out of or relating in any way to the
         mortgage loan transaction.

                  The Servicer  will  transmit  full-file  credit  reporting  data for each  Mortgage Loan
         pursuant to the Fannie Mae Selling  Guide and that for each  Mortgage  Loan,  Servicer  agrees it
         shall report one of the  following  statuses  each month as follows:  new  origination,  current,
         delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off.

                  Each Mortgage Loan is in compliance  with the  anti-predatory  lending  eligibility  for
         purchase requirements of Fannie Mae's Selling Guide.

         Seller and Servicer Representations.

                  The Seller and the Servicer  hereby  represent and warrant to the Purchaser  that, as to
itself as of the related Closing Date:

                  It is a national banking  association,  duly organized,  validly  existing,  and in good
         standing  under the laws of the United  States  and has all  licenses  necessary  to carry on its
         business as now being  conducted  and is licensed,  qualified  and in good standing in the states
         where  the  Mortgaged  Property  is  located  if the  laws of such  state  require  licensing  or
         qualification  in order to  conduct  business  of the type  conducted  by it.  It is an  approved
         seller/servicer  in good standing of  conventional  residential  mortgage loans for Fannie Mae or
         Freddie Mac and is a HUD-approved  mortgagee  under  Section 203 of the National  Housing Act. It
         has  corporate  power and  authority  to execute and  deliver  this  Agreement  and to perform in
         accordance  herewith;  the execution,  delivery and performance of this Agreement  (including all
         instruments of transfer to be delivered  pursuant to this  Agreement) by it and the  consummation
         of the transactions  contemplated hereby have been duly and validly  authorized.  This Agreement,
         assuming  due  authorization,  execution  and  delivery by the  Purchaser,  evidences  the legal,
         valid,  binding  and  enforceable   obligation  of  it,  subject  to  applicable  law  except  as
         enforceability  may  be  limited  by  (i) bankruptcy,   insolvency,  liquidation,   receivership,
         moratorium,  reorganization  or other  similar laws  affecting the  enforcement  of the rights of
         creditors and (ii) general  principles of equity,  whether  enforcement is sought in a proceeding
         in  equity  or at law.  All  requisite  corporate  action  has  been  taken  by it to  make  this
         Agreement valid and binding upon it in accordance with the terms of this Agreement.

                  No  consent,  approval,   authorization  or  order  is  required  for  the  transactions
         contemplated by this Agreement from any court,  governmental  agency or body, or federal or state
         regulatory  authority  having  jurisdiction  over it or, if  required,  such  consent,  approval,
         authorization or order has been or will, prior to the related Closing Date, be obtained.

                  The  consummation  of  the  transactions  contemplated  by  this  Agreement  are  in its
         ordinary  course of business  and will not result in the breach of any term or  provision  of its
         charter  or  by-laws or result in the breach of any term or  provision  of, or  conflict  with or
         constitute  a  default  under  or  result  in the  acceleration  of  any  obligation  under,  any
         agreement,  indenture  or loan or  credit  agreement  or  other  instrument  to  which  it or its
         property is subject,  or result in the violation of any law, rule,  regulation,  order,  judgment
         or decree to which it or its property is subject.

                  Its  transfer,  assignment  and  conveyance  of the  Mortgage  Notes  and the  Mortgages
         pursuant  to this  Agreement  are not  subject  to the bulk  transfer  or any  similar  statutory
         provisions in effect in any applicable jurisdiction.

                  There  is no  action,  suit,  proceeding  or  investigation  pending  or,  to  its  best
         knowledge,  threatened against it which,  either  individually or in the aggregate,  would result
         in any material adverse change in its business,  operations,  financial condition,  properties or
         assets,  or in any  material  impairment  of its  right  or  ability  to  carry  on its  business
         substantially  as now conducted or which would draw into question the validity of this  Agreement
         or the Mortgage  Loans or of any action taken or to be taken in connection  with its  obligations
         contemplated  herein,  or which would materially impair its ability to perform under the terms of
         this Agreement.

                  It does not  believe,  nor does it have any reason or cause to  believe,  that it cannot
         perform each and every covenant contained in this Agreement.

                  It  acknowledges  and agrees that the  Servicing  Fee shall be treated by the  Servicer,
         for accounting and tax purposes,  as  compensation  for the servicing and  administration  of the
         Mortgage Loans pursuant to this Agreement.

                  It has  determined  that  the  disposition  of  the  Mortgage  Loans  pursuant  to  this
         Agreement will be afforded sale treatment for accounting and tax purposes.

                  It is  solvent  and  the  sale  of the  Mortgage  Loans  will  not  cause  it to  become
         insolvent.  The sale of the Mortgage  Loans is not  undertaken  with the intent to hinder,  delay
         or defraud any of its creditors.

                  It has not dealt with any broker,  investment banker,  agent or other person that may be
         entitled to any commission or compensation in connection with the sale of the Mortgage Loans.

         Remedies for Breach of Representations and Warranties.


                  It is  understood  and  agreed  that the  representations  and  warranties  set forth in
Subsections 7.01  and 7.02 shall  survive the sale of the Mortgage  Loans to the Purchaser and shall inure
to the  benefit  of the  Purchaser,  notwithstanding  any  restrictive  or  qualified  endorsement  on any
Mortgage Note or Assignment of Mortgage or the  examination  or lack of  examination of any Mortgage File.
Upon  discovery  by the  Seller,  the  Servicer  or the  Purchaser  of a  breach  of any of the  foregoing
representations  and warranties which materially and adversely  affects the value of the Mortgage Loans or
the interest of the  Purchaser  therein (or which  materially  and  adversely  affects the interest of the
Purchaser  in or the value of the  related  Mortgage  Loan in the case of a  representation  and  warranty
relating to a particular  Mortgage  Loan),  the party  discovering  such breach shall give prompt  written
notice to the others.

                  Within  sixty (60)  days after the  earlier of either  discovery  by or notice to either
the Seller or the Servicer of any breach of a  representation  or warranty which  materially and adversely
affects the value of a Mortgage Loan or the Mortgage Loans or the interest of the Purchaser  therein,  the
Seller or the  Servicer,  as the case may be, shall use its best  efforts  promptly to cure such breach in
all material  respects  and, if such breach cannot be cured within ninety (90) days after the discovery or
notice of the breach,  the Seller  shall,  at the  Purchaser's  option,  repurchase  such Mortgage Loan or
Mortgage Loans at the  Repurchase  Price.  However,  the Seller may, at its option,  with the  Purchaser's
prior  approval,  such  approval  not to be  withheld  unreasonably,  and  assuming  that the Seller has a
Substitute  Mortgage  Loan,  rather than  repurchase  the  Mortgage  Loan as provided  above,  remove such
Mortgage  Loan and  substitute  in its place a Substitute  Mortgage  Loan or  Substitute  Mortgage  Loans;
provided,  however,  that any such  substitution  shall be effected within two (2) years after the related
Closing Date. If the Seller has no Substitute  Mortgage Loan, it shall  repurchase the deficient  Mortgage
Loan.  Any  repurchase of a Mortgage Loan  pursuant to the  foregoing  provisions of this  Subsection 7.03
shall occur on a date  designated by the Purchaser and shall be  accomplished  by the Seller  remitting by
wire transfer to the Purchaser the amount of the related Repurchase Price.

                  At the time of  repurchase  of any  deficient  Mortgage  Loan (or removal of any Deleted
Mortgage  Loan),  the  Purchaser  and the Seller  shall  arrange  for the  assignment  of the  repurchased
Mortgage Loan (or Deleted  Mortgage  Loan) to the Seller or its designee and the delivery to the Seller of
any documents held by the Purchaser  relating to the  repurchased  Mortgage Loan in the manner required by
this  Agreement  with respect to the purchase and sale of such Mortgage Loan on the related  Closing Date.
In the  event a  deficient  Mortgage  Loan is  repurchased,  the  Seller  shall,  simultaneously  with its
remittance to the Purchaser of such related  Repurchase  Price,  give written notice to the Purchaser that
such  repurchase  has taken  place.  Upon such  repurchase,  the  related  Mortgage  Loan  Schedule  shall
simultaneously be amended to reflect the withdrawal of the repurchased Mortgage Loan from this Agreement.

                  As to  any  Deleted  Mortgage  Loan  for  which  the  Seller  substitutes  one  or  more
Substitute  Mortgage Loans,  the Seller shall effect such  substitution by delivering to the Purchaser for
each Substitute  Mortgage Loan the Mortgage Note, the Mortgage,  the Assignment of Mortgage and such other
documents and  agreements as are required by  Subsection 6.03.  The Seller shall remit to the Servicer for
distribution  the Monthly Payment due on each Substitute  Mortgage Loan in the month following the date of
such  substitution.  Monthly  Payments  due with  respect  to  Substitute  Mortgage  Loans in the month of
substitution  will be  retained  by the  Seller.  For the  month  of  substitution,  distributions  to the
Purchaser  will  include  the  Monthly  Payment  due  on  such  Deleted  Mortgage  Loan  in the  month  of
substitution,  and the Seller shall thereafter be entitled to retain all amounts subsequently  received by
it in respect of such Deleted  Mortgage  Loan.  The Seller shall give written notice to the Purchaser that
such  substitution  has taken  place and shall  amend the related  Mortgage  Loan  Schedule to reflect the
removal  of such  Deleted  Mortgage  Loan from the terms of this  Agreement  and the  substitution  of the
Substitute  Mortgage Loan. Upon such substitution,  each Substitute  Mortgage Loan shall be subject to the
terms of this  Agreement  in all  respects,  and the Seller  shall be deemed to have made with  respect to
such  Substitute  Mortgage  Loan,  as of the date of  substitution,  the  covenants,  representations  and
warranties set forth in Subsections 7.01 and 7.02.

                  For any month in which the Seller  substitutes  one or more  Substitute  Mortgage  Loans
for one or more  Deleted  Mortgage  Loans,  the  Seller  will  determine  the amount (if any) by which the
aggregate  principal balance of all such Substitute  Mortgage Loans as of the date of substitution is less
than the aggregate  Stated  Principal  Balance of all such Deleted  Mortgage  Loans (after  application of
scheduled  principal  payments due in the month of  substitution).  The amount of such shortfall,  plus an
amount  equal to the  aggregate of any  Servicing  Advances  made with  respect to such  Deleted  Mortgage
Loans,  shall be remitted to the Servicer by the Seller for  distribution  by the Servicer in the month of
substitution.

                  In addition to such cure,  repurchase and  substitution  obligations,  the Seller or the
Servicer shall indemnify the Purchaser and hold it harmless against any out-of-pocket  losses,  penalties,
fines,  forfeitures,  reasonable and necessary  legal fees and related costs,  judgments,  settlements and
other costs and expenses  resulting from any claim,  demand,  defense or assertion by any third party that
is based on or grounded  upon, or resulting  from, a breach of the Seller or the Servicer,  as applicable,
representations and warranties contained in this Agreement;  provided, however,  indemnification shall not
be available  for any economic  losses of the  Purchaser due to  reinvestment  losses,  loss of investment
income or any other special, indirect or consequential losses or damages.

                  No action may be brought  against the Seller or the Servicer,  as  applicable,  relating
to or arising out of the breach of any  representations  and warranties made in  Subsections 7.01  or 7.02
with  respect to any  Mortgage  Loan unless and until  (i) discovery  of such breach by the  Purchaser  or
notice  thereof by the Seller or the Servicer to  Purchaser,  (ii) failure  by the Seller or the Servicer,
as  applicable,  to cure such breach,  repurchase  such  Mortgage  Loan as specified  above,  substitute a
Substitute  Mortgage  Loan for such Mortgage  Loan as specified  above and/or  indemnify the Purchaser and
(iii) demand  upon the Seller or the Servicer,  as applicable,  by the Purchaser for  compliance  with the
terms of this Agreement.

                  It is  understood  and agreed that the  obligations  of the Seller or the  Servicer,  as
applicable,  set forth in this Subsection 7.03 to cure,  repurchase or substitute for a defective Mortgage
Loan and/or to indemnify the Purchaser  constitute the sole remedies of the Purchaser  respecting a breach
of the representations and warranties set forth in Subsections 7.01 and 7.02.

         Repurchase of Certain Prepaid or Converted Mortgage Loans.

                  If the  principal  balance  due on a Mortgage  Loan is paid in full prior to the related
Closing  Date,  the Seller shall remit to the  Purchaser an amount equal to the product of (i) the  excess
of the Purchase Price  Percentage over 100%,  times (ii) the amount of such Principal  Prepayment in full.
If any Mortgagor converts the adjustable Mortgage Interest Rate on any related  Convertible  Mortgage Loan
to a fixed Mortgage  Interest Rate, the Seller shall  repurchase that  Convertible  Mortgage Loan prior to
the next scheduled Due Date for such Mortgage Loan pursuant to Subsection 7.03.

         Closing Conditions.

   The closing for the purchase and sale of each Mortgage Loan Package shall take place on the related
Closing Date.  The closing shall be either by telephone, confirmed by letter or wire as the parties
hereto shall agree, or conducted in person, at such place as the parties hereto shall agree.

   The closing for each Mortgage Loan Package shall be subject to the satisfaction of each of the
following conditions:

         the Seller shall have  delivered to the  Purchaser  the related  Mortgage  Loan  Schedule and an
electronic data file containing information on a loan-level basis;

         all of the  representations  and warranties of the Seller under this Agreement shall be true and
correct as of the related  Closing Date (or, with respect to Subsection  7.01,  such other date specified
therein) in all material respects and no default shall have occurred  hereunder which, with notice or the
passage of time or both, would constitute an Event of Default hereunder;

         the Purchaser  shall have received from the custodian an initial  certification  with respect to
its receipt of the Mortgage Loan Documents for the related Mortgage Loans;

         the  Purchaser  shall have received  originals of the related Term Sheet  executed by the Seller
and a funding memorandum setting forth the Purchase Price(s),  and the accrued interest thereon,  for the
Mortgage Loan Package; and

         all other terms and  conditions of this  Agreement and the related Term Sheet to be satisfied by
the Seller shall have been complied with in all material respects.

                  Upon  satisfaction  of the foregoing  conditions,  the Purchaser shall pay to the Seller
on such Closing Date the Purchase  Price for the related  Mortgage  Loan  Package,  plus accrued  interest
pursuant to Section 4 of this Agreement.

         [Reserved.]

         Costs.

                  The Seller and the Servicer shall pay any  commissions  due their salesmen and the legal
fees and expenses of their  attorneys.  The Purchaser  shall pay the cost of delivering the Mortgage Files
to the Purchaser or its designee,  the cost of recording the  Assignments of Mortgage,  any custodial fees
incurred  in  connection  with the  release of any  Mortgage  Loan  Documents  as may be  required  by the
servicing  activities  hereunder and all other costs and expenses  incurred in connection with the sale of
the  Mortgage  Loans  by the  Seller  to the  Purchaser,  including  without  limitation  the  Purchaser's
attorneys' fees.

         Administration and Servicing of Mortgage Loans.

         Servicer to Act as Servicer; Subservicing.

                  The Servicer,  as an independent  contractor,  shall service and administer the Mortgage
Loans in accordance with this Agreement and Customary  Servicing  Procedures and the terms of the Mortgage
Notes and Mortgages,  and shall have full power and  authority,  acting alone or through  subservicers  or
agents,  to  do or  cause  to  be  done  any  and  all  things  in  connection  with  such  servicing  and
administration  which the Servicer may deem necessary or desirable and  consistent  with the terms of this
Agreement.  The  Servicer  may  perform  its  servicing  responsibilities  through  agents or  independent
contractors,   but  shall  not  thereby  be  released   from  any  of  its   responsibilities   hereunder.
Notwithstanding  anything  to the  contrary,  the  Servicer  may  delegate  any of its  duties  under this
Agreement to one or more of its  affiliates  without  regard to any of the  requirements  of this section;
provided,  however, that the Servicer shall not be released from any of its responsibilities  hereunder by
virtue  of  such  delegation.  The  Mortgage  Loans  may  be  subserviced  by  one  or  more  unaffiliated
subservicers   on  behalf  of  the  Servicer   provided  each   subservicer   is  a  Fannie  Mae  approved
seller/servicer  or a Freddie Mac approved  seller/servicer  in good standing,  and no event has occurred,
including  but not  limited to a change in  insurance  coverage,  that would make it unable to comply with
the  eligibility  for  seller/servicers  imposed by Fannie  Mae or Freddie  Mac,  or which  would  require
notification  to  Fannie  Mae or  Freddie  Mac.  The  Servicer  shall  pay all  fees and  expenses  of the
subservicer  from its own funds  (provided  that any such  expenditures  that would  constitute  Servicing
Advances if made by the Servicer  hereunder shall be reimbursable to the Servicer as Servicing  Advances),
and the subservicer's fee shall not exceed the Servicing Fee.

                  At the cost and expense of the  Servicer,  without any right of  reimbursement  from the
Custodial  Account,  the Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a
subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer
meeting the requirements in the preceding  paragraph;  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service
the related  Mortgage  Loans itself.  If the Servicer's  responsibilities  and duties under this Agreement
are  terminated  and if  requested  to do so by the  Purchaser,  the  Servicer  shall  at its own cost and
expense terminate the rights and  responsibilities  of the subservicer as soon as is reasonably  possible.
The  Servicer  shall pay all fees,  expenses or penalties  necessary in order to terminate  the rights and
responsibilities  of the  subservicer  from  the  Servicer's  own  funds  without  reimbursement  from the
Purchaser.

                  The  Servicer  shall be entitled to enter into an  agreement  with the  subservicer  for
indemnification  of the  Servicer by the  subservicer  and nothing  contained in this  Agreement  shall be
deemed to limit or modify such indemnification.

                  Any  subservicing  agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving  the  subservicer  shall be deemed to be between the  subservicer  and Servicer
alone,  and  the  Purchaser  shall  have  no  obligations,  duties  or  liabilities  with  respect  to the
subservicer  including no  obligation,  duty or liability of the Purchaser to pay the  subservicer's  fees
and  expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,
the  Servicer  shall be deemed to have  received  a payment on a Mortgage  Loan when the  subservicer  has
received such payment.

                  Consistent  with the terms of this  Agreement,  the Servicer  may waive,  modify or vary
any term of any Mortgage Loan or consent to the  postponement  of strict  compliance with any such term or
in any manner grant  indulgence  to any  Mortgagor;  provided,  however,  that (unless the Mortgagor is in
default  with  respect  to the  Mortgage  Loan,  or such  default  is, in the  judgment  of the  Servicer,
imminent,  and the  Servicer  has the  consent of the  Purchaser)  the  Servicer  shall not enter into any
payment plan or agreement to modify  payments with a Mortgagor  lasting more than six (6) months or permit
any  modification  with respect to any Mortgage  Loan that would change the Mortgage  Interest  Rate,  the
Lifetime  Rate Cap (if  applicable),  the Initial  Rate Cap (if  applicable),  the  Periodic  Rate Cap (if
applicable)  or the Gross  Margin (if  applicable),  defer or forgive  the  payment  of any  principal  or
interest,  change the outstanding  principal  amount (except for actual  payments of principal),  make any
future  advances or extend the final  maturity  date,  as the case may be, with  respect to such  Mortgage
Loan.  Without  limiting the generality of the  foregoing,  the Servicer in its own name or acting through
subservicers or agents is hereby  authorized and empowered by the Purchaser when the Servicer  believes it
appropriate  and  reasonable  in its best  judgment,  to execute and deliver,  on behalf of itself and the
Purchaser, all instruments of satisfaction or cancellation,  or of partial or full release,  discharge and
all other comparable  instruments,  with respect to the Mortgage Loans and the Mortgaged Properties and to
institute  foreclosure  proceedings or obtain a deed-in-lieu of foreclosure so as to convert the ownership
of such properties,  and to hold or cause to be held title to such properties,  on behalf of the Purchaser
pursuant to the provisions of Subsection 11.13.

                  The Servicer  shall notify the Purchaser of its  intention to institute any  foreclosure
proceeding  no fewer than ten (10) days prior to initiating  such  proceeding.  The Servicer  shall notify
the Purchaser of its intention to accept a  deed-in-lieu  of  foreclosure  or a partial  release of any of
the  Mortgaged  Property  subject  to the  lien of the  Mortgage  no fewer  than  ten (10)  days  prior to
accepting  such  deed-in-lieu  or partial  release and shall only accept such  deed-in-lieu  or grant such
partial  release if the Purchaser has not objected  before the end of the tenth day after delivery of such
notice.  In connection  with any  foreclosure  sale,  the Servicer  shall consult with the Purchaser  with
regard to a bid price for the related  Mortgaged  Property and shall set such bid price in accordance with
the Purchaser's  instructions.  The Servicer shall make all required  Servicing Advances and shall service
and administer  the Mortgage  Loans in accordance  with all applicable  laws,  rules and  regulations  and
shall  provide to the  Mortgagors  any reports  required to be provided  to them  thereby.  The  Purchaser
shall  furnish  to the  Servicer  any powers of  attorney  and other  documents  reasonably  necessary  or
appropriate  to enable the  Servicer  to carry out its  servicing  and  administrative  duties  under this
Agreement.

                  Notwithstanding  anything  to  the  contrary  contained  herein,  in  connection  with a
foreclosure  or acceptance of a  deed-in-lieu  of  foreclosure,  if the Servicer has  reasonable  cause to
believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances or waste, or if the
Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such an
inspection  or review is to be  conducted  by a  qualified  inspector  at the  Purchaser's  expense.  Upon
completion of the inspection,  the Servicer shall promptly  provide the Purchaser with a written report of
the  environmental  inspection.  After  reviewing the  inspection,  the Purchaser  shall determine how the
Servicer shall proceed with respect to the Mortgaged Property.

         Liquidation of Mortgage Loans.

                  In the event  that any  payment  due under any  Mortgage  Loan is not paid when the same
becomes due and payable,  or in the event the Mortgagor  fails to perform any other covenant or obligation
under the Mortgage  Loan and such failure  continues  beyond any  applicable  grace  period,  the Servicer
shall take such  action as it shall deem to be in the best  interest of the  Purchaser.  In the event that
any payment due under any Mortgage Loan remains  delinquent for a period of ninety (90)  days or more, the
Servicer shall commence  foreclosure  proceedings in accordance  with Customary  Servicing  Procedures and
the  guidelines  set forth by Fannie Mae or Freddie Mac. In such  connection,  the Servicer shall from its
own funds make all necessary and proper  Servicing  Advances.  If the portion of any Liquidation  Proceeds
allocable  as a recovery  of  interest  on any  Mortgage  Loan is less than the full amount of accrued and
unpaid  interest on such  Mortgage Loan as of the date such  proceeds are  received,  then the  applicable
Servicing  Fees  with  respect  to such  Mortgage  Loan  shall be paid  first  and any  amounts  remaining
thereafter shall be distributed to the Purchaser.

         Collection of Mortgage Loan Payments.

                  Continuously  from the date hereof  until the  principal  and  interest on all  Mortgage
Loans are paid in full,  the Servicer will proceed  diligently,  in  accordance  with this  Agreement,  to
collect all  payments  due under each of the  Mortgage  Loans when the same shall  become due and payable.
Further,  the Servicer will in  accordance  with  Customary  Servicing  Procedures  ascertain and estimate
taxes,  assessments,  fire  and  hazard  insurance  premiums,  premiums  for  Primary  Mortgage  Insurance
Policies,  and all other charges  that,  as provided in any  Mortgage,  will become due and payable to the
end that the  installments  payable by the  Mortgagors  will be sufficient to pay such charges as and when
they become due and payable.

         Establishment of Custodial Account; Deposits in Custodial Account.

                  The Servicer  shall  segregate  and hold all funds  collected  and received  pursuant to
each  Mortgage Loan  separate and apart from any of its own funds and general  assets and shall  establish
and maintain one or more  Custodial  Accounts  (collectively,  the "Custodial  Account"),  titled "Bank of
America,  National  Association,  in trust for EMC Mortgage Corporation as Purchaser of Mortgage Loans and
various  Mortgagors."  Such Custodial  Account shall be established with a commercial bank, a savings bank
or a savings and loan  association  (which may be a depository  affiliate of the Servicer) which meets the
guidelines  set forth by Fannie Mae or Freddie Mac as an eligible  depository  institution  for  custodial
accounts.  The  Custodial  Account  shall  initially be  established  and  maintained  at Bank of America,
National  Association,  or any successor  thereto,  and shall not be transferred  to any other  depository
institution  without the Purchaser's  approval,  which shall not  unreasonably  be withheld.  In any case,
the  Custodial  Account  shall be insured by the FDIC in a manner which shall  provide  maximum  available
insurance thereunder and which may be drawn on by the Servicer.

                  The  Servicer  shall  deposit  in the  Custodial  Account on a daily  basis,  and retain
therein the following  payments and  collections  received or made by it subsequent to the related Cut-off
Date (other than in respect of principal  and interest on the Mortgage  Loans due on or before the related
Cut-off Date):
                  all payments on account of principal,  including Principal Prepayments,  on the Mortgage
         Loans;

                  all  payments  on account of  interest  on the  Mortgage  Loans  adjusted to the related
         Mortgage Loan Remittance Rate;

                  all Liquidation Proceeds;

                  all  proceeds  received  by the  Servicer  under  any  title  insurance  policy,  hazard
         insurance  policy,  Primary  Mortgage  Insurance  Policy or other  insurance  policy  other  than
         proceeds  to be held in the  Escrow  Account  and  applied  to the  restoration  or repair of the
         Mortgaged  Property  or  released  to  the  Mortgagor  in  accordance  with  Customary  Servicing
         Procedures;

                  all awards or  settlements  in respect of  condemnation  proceedings  or eminent  domain
         affecting any  Mortgaged  Property  which are not released to the  Mortgagor in  accordance  with
         Customary Servicing Procedures;

                  any  amount   required  to  be  deposited   in  the   Custodial   Account   pursuant  to
         Subsections 11.15, 11.17 and 11.19;

                  any  amount  required  to be  deposited  by the  Servicer  in  connection  with  any REO
         Property pursuant to Subsection 11.13;

                  all amounts  required to be deposited by the Servicer in connection  with  shortfalls in
         principal amount of Substitute Mortgage Loans pursuant to Subsection 7.03;

                  with  respect  to each  Principal  Prepayment  in  full,  an  amount  (to be paid by the
         Servicer out of its own funds) which,  when added to all amounts  allocable to interest  received
         in connection with the Principal  Prepayment in full,  equals one month's  interest on the amount
         of principal so prepaid for the month of prepayment at the  applicable  Mortgage Loan  Remittance
         Rate; provided,  however,  that the Servicer's aggregate obligations under this paragraph for any
         month shall be limited to the total amount of Servicing  Fees  actually  received with respect to
         the Mortgage Loans by the Servicer during such month;

                  amounts  required to be  deposited  by the Servicer in  connection  with the  deductible
         clause of any hazard insurance policy; and

                  any BPP Mortgage Loan Payments payable by the Servicer pursuant to Subsection 11.25.

                  The foregoing  requirements for deposit in the Custodial Account shall be exclusive,  it
being  understood  and agreed that,  without  limiting the  generality of the  foregoing,  payments in the
nature of late payment  charges,  assumption fees, BPP Fees and other ancillary fees need not be deposited
by the Servicer in the Custodial Account.

                  The  Servicer  may invest the funds in the  Custodial  Account in  Eligible  Investments
designated  in the name of the  Servicer  for the benefit of the  Purchaser,  which shall mature not later
than the Business Day next  preceding  the  Remittance  Date next  following  the date of such  investment
(except that (A) any  investment in the  institution  with which the Custodial  Account is maintained  may
mature on such  Remittance  Date and (B) any other  investment may mature on such  Remittance  Date if the
Servicer shall advance funds on such Remittance  Date,  pending receipt thereof to the extent necessary to
make  distributions  to the  Purchaser)  and  shall  not  be  sold  or  disposed  of  prior  to  maturity.
Notwithstanding  anything to the contrary  herein and above,  all income and gain  realized  from any such
investment  shall be for the benefit of the Servicer and shall be subject to  withdrawal  by the Servicer.
The amount of any losses incurred in respect of any such  investments  shall be deposited in the Custodial
Account by the Servicer out of its own funds immediately as realized.

         Withdrawals From the Custodial Account.

                  The Servicer  shall,  from time to time,  withdraw funds from the Custodial  Account for
the following purposes:

                  to make  payments to the  Purchaser  in the amounts  and in the manner  provided  for in
         Subsection 11.15;

                  to  reimburse  itself  for P&I  Advances,  the  Servicer's  right  to  reimburse  itself
         pursuant  to this  subclause (b)  with  respect to any  Mortgage  Loan  being  limited to related
         Liquidation  Proceeds,  Condemnation  Proceeds,  Insurance Proceeds and such other amounts as may
         be collected by the Servicer  from the Mortgagor or otherwise  relating to the Mortgage  Loan, it
         being  understood  that,  in the case of any such  reimbursement,  the  Servicer's  right thereto
         shall be prior to the rights of the Purchaser  with respect to such Mortgage  Loan,  except that,
         where the Seller is required to  repurchase a Mortgage  Loan,  pursuant to  Subsection 7.03,  the
         Servicer's  right to such  reimbursement  shall be  subsequent to the payment to the Purchaser of
         the Repurchase  Price pursuant to  Subsection 7.03,  and all other amounts required to be paid to
         the Purchaser with respect to such Mortgage Loan;

                  to  reimburse  itself  for any  unpaid  Servicing  Fees and for  unreimbursed  Servicing
         Advances,  the Servicer's right to reimburse itself pursuant to this  subclause (c)  with respect
         to any  Mortgage  Loan being  limited to related  Liquidation  Proceeds,  Condemnation  Proceeds,
         Insurance  Proceeds  and  such  other  amounts  as may be  collected  by the  Servicer  from  the
         Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood  that, in the case of
         any such  reimbursement,  the  Servicer's  right  thereto  shall be  prior to the  rights  of the
         Purchaser   unless  the  Seller  is  required  to   repurchase  a  Mortgage   Loan   pursuant  to
         Subsection 7.03,  in which case the Servicer's right to such reimbursement shall be subsequent to
         the payment to the Purchaser of the related  Repurchase  Price  pursuant to  Subsection 7.03  and
         all other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

                  to  reimburse  itself for  unreimbursed  Servicing  Advances  and for  unreimbursed  P&I
         Advances,  to the extent that such amounts are  nonrecoverable  (as  certified by the Servicer to
         the  Purchaser in an Officer's  Certificate)  by the Servicer  pursuant to  subclause (b)  or (c)
         above,  provided  that the Mortgage  Loan for which such advances were made is not required to be
         repurchased by a Seller pursuant to Subsection 7.03;

                  to  reimburse  itself for  expenses  incurred  by and  reimbursable  to it  pursuant  to
         Subsection 12.01;

                  to withdraw amounts to make P&I Advances in accordance with Subsection 11.17;

                  to pay to itself any interest  earned or any investment  earnings on funds  deposited in
         the Custodial Account, net of any losses on such investments;

                  to withdraw any amounts inadvertently deposited in the Custodial Account; and

                  to clear and terminate the Custodial Account upon the termination of this Agreement.

                  Upon  request,  the  Servicer  shall  provide the  Purchaser  with copies of  reasonably
acceptable invoices or other  documentation  relating to Servicing Advances that have been reimbursed from
the Custodial Account.

         Establishment of Escrow Account; Deposits in Escrow Account.

                  The Servicer  shall  segregate  and hold all funds  collected  and received  pursuant to
each  Mortgage  Loan which  constitute  Escrow  Payments  separate and apart from any of its own funds and
general assets and shall  establish and maintain one or more Escrow Accounts  (collectively,  the "Escrow
Account"),  titled  "Bank of America,  National  Association,  in trust for EMC  Mortgage  Corporation  as
Purchaser of Mortgage  Loans and various  Mortgagors."  The Escrow  Account  shall be  established  with a
commercial  bank, a savings bank or a savings and loan  association  (which may be a depository  affiliate
of  Servicer),  which  meets  the  guidelines  set  forth by  Fannie  Mae or  Freddie  Mac as an  eligible
institution  for escrow  accounts.  The Escrow Account shall  initially be  established  and maintained at
Bank of America,  National  Association,  or any successor  thereto,  and shall not be  transferred to any
other  depository  institution  without  the  Purchaser's  approval,   which  shall  not  unreasonably  be
withheld.  In any case,  the Escrow  Account  shall be insured by the FDIC in a manner which shall provide
maximum available insurance thereunder and which may be drawn on by the Servicer.

                  The Servicer shall deposit in the Escrow Account on a daily basis,  and retain  therein:
(a) all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely
payment of any such items as required under the terms of this Agreement and (b) all  amounts  representing
proceeds  of any hazard  insurance  policy  which are to be applied  to the  restoration  or repair of any
Mortgaged   Property.   The  Servicer  shall  make   withdrawals   therefrom   only  in  accordance   with
Subsection 11.07  hereof.  As part of its  servicing  duties,  the  Servicer  shall pay to the  Mortgagors
interest on funds in the Escrow Account, to the extent required by law.

         Withdrawals From Escrow Account.

                  Withdrawals  from the Escrow  Account  shall be made by the Servicer  only (a) to effect
timely payments of ground rents,  taxes,  assessments,  premiums for Primary Mortgage Insurance  Policies,
fire and hazard insurance premiums or other items  constituting  Escrow Payments for the related Mortgage,
(b) to  reimburse the Servicer for any  Servicing  Advance made by Servicer  pursuant to  Subsection 11.08
hereof with respect to a related  Mortgage  Loan,  (c) to refund to any Mortgagor any funds found to be in
excess of the amounts  required  under the terms of the related  Mortgage  Loan,  (d) for  transfer to the
Custodial  Account  upon default of a Mortgagor or in  accordance  with the terms of the related  Mortgage
Loan and if  permitted  by  applicable  law,  (e) for  application  to restore or repair of the  Mortgaged
Property,  (f) to pay to the  Mortgagor,  to the extent  required by law, any  interest  paid on the funds
deposited  in the Escrow  Account,  (g) to pay to itself any  interest  earned on funds  deposited  in the
Escrow  Account  (and not required to be paid to the  Mortgagor),  (h) to the extent  permitted  under the
terms of the  related  Mortgage  Note and  applicable  law,  to pay late fees with  respect to any Monthly
Payment which is received after the applicable grace period,  (i) to withdraw  suspense  payments that are
deposited  into the Escrow  Account,  (j) to  withdraw any amounts  inadvertently  deposited in the Escrow
Account or (k) to clear and terminate the Escrow Account upon the termination of this Agreement.

         Payment of Taxes, Insurance and Other Charges; Collections Thereunder.

                  With  respect to each  Mortgage  Loan,  the Servicer  shall  maintain  accurate  records
reflecting  the status of ground  rents,  taxes,  assessments  and other charges which are or may become a
lien upon the Mortgaged  Property and the status of premiums for Primary Mortgage  Insurance  Policies and
fire and hazard  insurance  coverage  and shall  obtain,  from time to time,  all bills for the payment of
such charges  (including  renewal  premiums)  and shall effect  payment  thereof  prior to the  applicable
penalty  or  termination  date  and  at a time  appropriate  for  securing  maximum  discounts  allowable,
employing  for such  purpose  deposits  of the  Mortgagor  in the  Escrow  Account  which  shall have been
estimated and  accumulated by the Servicer in amounts  sufficient for such purposes,  as allowed under the
terms of the Mortgage.  To the extent that a Mortgage does not provide for Escrow  Payments,  the Servicer
shall  determine  that  any  such  payments  are  made  by  the  Mortgagor.   The  Servicer  assumes  full
responsibility  for the timely  payment of all such bills and shall  effect  timely  payments  of all such
bills  irrespective of each Mortgagor's  faithful  performance in the payment of same or the making of the
Escrow  Payments  and shall make  Servicing  Advances to effect such  payments,  subject to its ability to
recover  such  Servicing  Advances  pursuant to  Subsections 11.05(c),  11.05(d)  and  11.07(b).  No costs
incurred  by the  Servicer or  subservicers  in  effecting  the  payment of taxes and  assessments  on the
Mortgaged Properties shall, for the purpose of calculating  remittances to the Purchaser,  be added to the
amount owing under the related  Mortgage Loans,  notwithstanding  that the terms of such Mortgage Loans so
permit.

         Transfer of Accounts.

                  The Servicer may transfer  the  Custodial  Account or the Escrow  Account to a different
depository  institution.  Such transfer  shall be made only upon  obtaining  the prior written  consent of
the Purchaser, such consent not to be unreasonably withheld.

         Maintenance of Hazard Insurance.

                  The  Servicer  shall  cause to be  maintained  for each  Mortgage  Loan fire and  hazard
insurance  with  extended  coverage  customary in the area where the  Mortgaged  Property is located by an
insurer  acceptable  to Fannie Mae or Freddie  Mac in an amount  which is at least  equal to the lesser of
(a) the  full  insurable  value of the  Mortgaged  Property  or (b) the  greater  of  (i) the  outstanding
principal  balance owing on the Mortgage Loan and (ii) an  amount such that the proceeds of such insurance
shall be sufficient to avoid the  application  to the  Mortgagor or loss payee of any  coinsurance  clause
under the policy.  If the  Mortgaged  Property  is in an area  identified  in the Federal  Register by the
Federal  Emergency  Management  Agency as a special  flood hazard area (and such flood  insurance has been
made  available)  the  Servicer  will  cause  to be  maintained  a  flood  insurance  policy  meeting  the
requirements of the National Flood Insurance  Program,  in an amount  representing  coverage not less than
the lesser of (A) the  minimum  amount  required  under the terms of the  coverage to  compensate  for any
damage  or loss to the  Mortgaged  Property  on a  replacement-cost  basis (or the  outstanding  principal
balance of the Mortgage Loan if  replacement-cost  basis is not  available) or (B) the  maximum  amount of
insurance  available under the National Flood Insurance  Program.  The Servicer shall also maintain on REO
Property  fire and hazard  insurance  with  extended  coverage in an amount which is at least equal to the
maximum insurable value of the improvements  which are a part of such property,  liability  insurance and,
to the extent  required and available under the National Flood  Insurance  Program,  flood insurance in an
amount  required  above.  Any  amounts  collected  by the  Servicer  under any such  policies  (other than
amounts to be deposited  in the Escrow  Account and applied to the  restoration  or repair of the property
subject to the related  Mortgage or  property  acquired in  liquidation  of the  Mortgage  Loan,  or to be
released to the Mortgagor in accordance  with Customary  Servicing  Procedures)  shall be deposited in the
Custodial Account,  subject to withdrawal pursuant to  Subsection 11.05.  It is understood and agreed that
no  earthquake  or other  additional  insurance  need be required  by the  Servicer  of any  Mortgagor  or
maintained on REO Property  other than pursuant to such  applicable  laws and  regulations as shall at any
time be in force and as shall require such additional  insurance.  All policies  required  hereunder shall
be endorsed  with  standard  mortgagee  clauses with loss payable to  Servicer,  and shall  provide for at
least  thirty (30) days prior written notice of any  cancellation,  reduction in amount or material change
in coverage to the Servicer.  The Servicer shall not interfere with the  Mortgagor's  freedom of choice in
selecting either its insurance  carrier or agent;  provided,  however,  that the Servicer shall not accept
any such insurance  policies from insurance  companies  unless such companies are acceptable to Fannie Mae
or Freddie Mac and are  licensed to do business in the state  wherein the  property  subject to the policy
is located.

                  The  hazard  insurance  policies  for  each  Mortgage  Loan  secured  by  a  unit  in  a
condominium  development  or planned unit  development  shall be maintained  with respect to such Mortgage
Loan and the  related  development  in a  manner  which is  consistent  with  Fannie  Mae or  Freddie  Mac
requirements.

         Maintenance of Primary Mortgage Insurance Policy; Claims.

                  With respect to each  Mortgage  Loan with a LTV in excess of 80%,  the  Servicer  shall,
without any cost to the  Purchaser,  maintain or cause the  Mortgagor to maintain in full force and effect
a Primary  Mortgage  Insurance Policy insuring that portion of the Mortgage Loan in excess of a percentage
in conformance  with Fannie Mae  requirements.  The Servicer shall pay or shall cause the Mortgagor to pay
the premium  thereon on a timely  basis,  at least until the LTV of such  Mortgage Loan is reduced to 80%.
In the event that such Primary Mortgage  Insurance  Policy shall be terminated,  the Servicer shall obtain
from  another  insurer a comparable  replacement  policy,  with a total  coverage  equal to the  remaining
coverage  of such  terminated  Primary  Mortgage  Insurance  Policy.  If the  insurer  shall cease to be a
qualified  insurer,  the Servicer  shall  obtain from  another  qualified  insurer a  replacement  Primary
Mortgage  Insurance  Policy.  The Servicer  shall not take any action  which would  result in  noncoverage
under any  applicable  Primary  Mortgage  Insurance  Policy of any loss which,  but for the actions of the
Servicer  would  have  been  covered  thereunder.  In  connection  with  any  assumption  or  substitution
agreement  entered into or to be entered into pursuant to  Subsection 11.18,  the Servicer  shall promptly
notify the insurer under the related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or
substitution  of liability in  accordance  with the terms of such Primary  Mortgage  Insurance  Policy and
shall take all actions  which may be  required  by such  insurer as a  condition  to the  continuation  of
coverage under such Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is
terminated  as a result of such  assumption or  substitution  of  liability,  the Servicer  shall obtain a
replacement Primary Mortgage Insurance Policy as provided above.

                  In  connection  with its  activities  as servicer,  the  Servicer  agrees to prepare and
present or to assist the Purchaser in preparing  and  presenting,  on behalf of itself and the  Purchaser,
claims to the insurer under any Primary  Mortgage  Insurance Policy in a timely fashion in accordance with
the terms of such Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be
necessary to permit recovery under any Primary Mortgage  Insurance Policy respecting a defaulted  Mortgage
Loan.  Pursuant to  Subsection 11.06,  any amounts  collected by the Servicer  under any Primary  Mortgage
Insurance  Policy  shall  be  deposited  in  the  Escrow  Account,   subject  to  withdrawal  pursuant  to
Subsection 11.07.

         Fidelity Bond; Errors and Omissions Insurance.

                  The Servicer shall maintain,  at its own expense,  a blanket Fidelity Bond and an errors
and omissions  insurance  policy,  with broad coverage on all officers,  employees or other persons acting
in any  capacity  requiring  such persons to handle  funds,  money,  documents  or papers  relating to the
Mortgage  Loans.  These  policies must insure the Servicer  against losses  resulting  from fraud,  theft,
errors,  omissions,  negligence,  dishonest or fraudulent acts committed by the Servicer's personnel,  any
employees  of outside  firms that  provide  data  processing  services  for the  Servicer,  and  temporary
contract  employees  or student  interns.  The  Fidelity  Bond shall also  protect and insure the Servicer
against losses in connection  with the release or  satisfaction of a Mortgage Loan without having obtained
payment in full of the  indebtedness  secured  thereby.  No provision of this  Subsection 11.12  requiring
such  Fidelity  Bond and errors and omissions  insurance  shall  diminish or relieve the Servicer from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such  Fidelity
Bond and insurance policy shall be at least equal to the  corresponding  amounts required by Fannie Mae in
the Fannie Mae  Servicing  Guide or by Freddie Mac in the Freddie Mac Guide,  as amended or restated  from
time to time,  or in an amount as may be  permitted  to the  Servicer  by express  waiver of Fannie Mae or
Freddie Mac. Upon request of the  Purchaser,  the Servicer  shall cause to be delivered to the Purchaser a
certified  true copy of such Fidelity Bond or a certificate  evidencing the same with a statement that the
Servicer  shall  endeavor  to  provide  written  notice  to  the  Purchaser  thirty  (30)  days  prior  to
modification or any material change.

         Title, Management and Disposition of REO Property.
         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu
of  foreclosure,  the deed or  certificate  of sale  shall be taken in the name of the  Purchaser  or its
nominee.

         The  Purchaser,  by giving  notice to the  Servicer,  may elect to manage and dispose of all REO
Property acquired  pursuant to this Agreement by itself. If the Purchaser so elects,  the Purchaser shall
assume control of REO Property at the time of its  acquisition and the Servicer shall forward the related
Mortgage File to the  Purchaser as soon as is  practicable.  Promptly  upon  assumption of control of any
REO Property,  the Purchaser shall reimburse any related Servicing Advances or other expenses incurred by
the Servicer with respect to that REO Property.

         If the Purchaser has not informed the Servicer that it will manage REO Property,  the provisions
of this  Subsection 11.13(c)  shall apply.  The Servicer  shall cause to be deposited on a daily basis in
the  Custodial  Account  all  revenues  received  with  respect to the  conservation  of the  related REO
Property.  The Servicer shall make  distributions as required on each Remittance Date to the Purchaser of
the net cash flow from the REO Property  (which  shall equal the  revenues  from such REO Property net of
the expenses described above and of any reserves  reasonably  required from time to time to be maintained
to satisfy anticipated liabilities for such expenses).

                  The  disposition  of REO  Property  shall  be  carried  out by the  Servicer.  Upon  the
request of the Purchaser,  and at the  Purchaser's  expense,  the Servicer shall cause an appraisal of the
REO Property to be performed for the Purchaser.

                  The Servicer shall either itself or through an agent  selected by the Servicer,  manage,
conserve,  protect and operate the REO  Property in the same manner that it manages,  conserves,  protects
and operates other foreclosed  property for its own account,  and in the same manner that similar property
in the same  locality as the REO  Property is managed.  The  Servicer  shall bill the  Purchaser  for such
costs  upon the sale of the REO  Property  and shall  not  withdraw  funds to cover  such  costs  from the
Custodial Account.

         Servicing Compensation.

                  As  compensation  for its services  hereunder,  the Servicer shall be entitled to retain
the Servicing Fee from interest payments actually  collected on the Mortgage Loans.  Additional  servicing
compensation in the form of assumption  fees, late payment  charges,  prepayment  penalties,  BPP Fees and
other  ancillary  income  shall be retained by the  Servicer to the extent not required to be deposited in
the Custodial  Account.  The Servicer  shall be required to pay all expenses  incurred by it in connection
with its servicing  activities  hereunder and shall not be entitled to  reimbursement  therefor  except as
specifically provided for herein.

         Distributions.

                  On each  Remittance  Date the  Servicer  shall  remit by wire  transfer  of  immediately
available  funds to the account  designated in writing by the Purchaser of record on the preceding  Record
Date  (a) all  amounts  credited  to the  Custodial  Account  at the  close  of  business  on the  related
Determination  Date,  net of  charges  against or  withdrawals  from the  Custodial  Account  pursuant  to
Subsection 11.05(b)  through  (h),  plus  (b) all  amounts,  if any,  which the  Servicer is  obligated to
distribute  pursuant to Subsection  11.17,  minus (c) any amounts  attributable  to Principal  Prepayments
received  after the end of the calendar  month  preceding the month in which the  Remittance  Date occurs,
minus  (d) any  amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Due Dates
subsequent to the related Due Date.

                  With  respect to any  remittance  received by the  Purchaser  after the  Business Day on
which such payment was due, the Servicer  shall pay to the Purchaser  interest on any such late payment at
an annual rate equal to the rate of interest as is publicly  announced  from time to time at its principal
office by Bank of America,  National  Association,  or its successor,  as its prime lending rate, adjusted
as of the date of each change,  plus two  percent (2%),  but in no event  greater than the maximum  amount
permitted by  applicable  law.  Such  interest  shall be paid by the Servicer to the Purchaser on the date
such late  payment  is made and shall  cover the period  commencing  with the  Business  Day on which such
payment was due and ending with the  Business  Day  immediately  preceding  the Business Day on which such
payment is made,  both  inclusive.  The payment by the Servicer of any such  interest  shall not be deemed
an extension of time for payment or a waiver of any Event of Default by the Servicer.

         Statements to the Purchaser.

                  Not later than the tenth (10th) day of the month of each related  Remittance  Date,  the
Servicer  shall  forward  to the  Purchaser  a  statement,  substantially  in the  form of  Exhibit  5 and
certified  by a  Servicing  Officer,  setting  forth  on a  loan-by-loan  basis:  (a) the  amount  of  the
distribution  made on such  Remittance  Date which is allocable to  principal  and  allocable to interest;
(b) the amount of servicing  compensation  received by the Servicer during the prior calendar  month;  and
(c) the  aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the  preceding
month.  Such  statement  shall  also  include  information  regarding  delinquencies  on  Mortgage  Loans,
indicating the number and aggregate  principal amount of Mortgage Loans which are either one (1),  two (2)
or  three (3)  or more  months  delinquent  and the book value of any REO  Property.  The  Servicer  shall
submit to the Purchaser  monthly a liquidation  report with respect to each  Mortgaged  Property sold in a
foreclosure  sale as of the related  Record Date and not  previously  reported.  Such  liquidation  report
shall be incorporated  into the remittance  report delivered to Purchaser in the form of Exhibit 5 hereto.
The Servicer shall also provide such  information  as set forth above to the Purchaser in electronic  form
in the Servicer's standard format, a copy of which has been provided by the Servicer.

                  The Servicer shall prepare and file any and all tax returns,  information  statements or
other  filings  required to be delivered to any  governmental  taxing  authority,  the Mortgagor or to the
Purchaser  pursuant  to any  applicable  law with  respect  to the  Mortgage  Loans  and the  transactions
contemplated  hereby.  In  addition,  the  Servicer  shall  provide the  Purchaser  with such  information
concerning  the Mortgage  Loans as is necessary for such  Purchaser to prepare  federal income tax returns
as the Purchaser may reasonably request from time to time.

         Advances by the Servicer.

                  On the Business Day  immediately  preceding each related  Remittance  Date, the Servicer
shall either  (a) deposit  in the  Custodial  Account from its own funds an amount equal to the  aggregate
amount of all Monthly  Payments (with interest  adjusted to the Mortgage Loan Remittance  Rate) which were
due on the  Mortgage  Loans during the  applicable  Due Period and which were  delinquent  at the close of
business on the immediately preceding  Determination Date (each such advance, a "P&I Advance"),  (b) cause
to be made an  appropriate  entry in the records of the  Custodial  Account  that  amounts held for future
distribution  have been, as permitted by this  Subsection 11.17,  used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any  combination  of (a) or (b)  aggregating  the
total  amount of  advances  to be made.  Any  amounts  held for future  distribution  and so used shall be
replaced by the Servicer by deposit in the Custodial  Account on or before any future  Remittance  Date if
funds in the  Custodial  Account on such  Remittance  Date shall be less than  payments  to the  Purchaser
required to be made on such  Remittance  Date.  The  Servicer's  obligation to make P&I Advances as to any
Mortgage  Loan will  continue  through  the last  Monthly  Payment  due prior to the  payment in full of a
Mortgage  Loan,  or  through  the  last  related  Remittance  Date  prior to the  Remittance  Date for the
distribution  of all other payments or recoveries  (including  proceeds  under any title,  hazard or other
insurance policy, or condemnation  awards) with respect to a Mortgage Loan; provided,  however,  that such
obligation  shall cease if the Servicer,  in its good faith  judgment,  determines  that such P&I Advances
would not be recoverable  pursuant to  Subsection 11.05(d).  The  determination by the Servicer that a P&I
Advance,  if made,  would be  nonrecoverable,  shall  be  evidenced  by an  Officer's  Certificate  of the
Servicer, delivered to the Purchaser, which details the reasons for such determination.

         Assumption Agreements.

                  The  Servicer  will  use  its  best  efforts  to  enforce  any  "due-on-sale"  provision
contained in any Mortgage or Mortgage Note;  provided that,  subject to the  Purchaser's  prior  approval,
the Servicer shall permit such  assumption if so required in accordance  with the terms of the Mortgage or
the Mortgage  Note.  When the Mortgaged  Property has been conveyed by the  Mortgagor,  the Servicer will,
to the extent it has  knowledge  of such  conveyance,  exercise its rights to  accelerate  the maturity of
such Mortgage Loan under the "due-on-sale"  clause applicable  thereto;  provided,  however,  the Servicer
will not exercise  such rights if  prohibited by law from doing so or if the exercise of such rights would
impair or threaten to impair any recovery under the related Primary  Mortgage  Insurance  Policy,  if any.
In connection with any such  assumption,  the  outstanding  principal  amount,  the Monthly  Payment,  the
Mortgage  Interest  Rate, the Lifetime Rate Cap (if  applicable),  the Gross Margin (if  applicable),  the
Initial Rate Cap (if  applicable) or the Periodic Rate Cap (if  applicable)  of the related  Mortgage Note
shall  not be  changed,  and the term of the  Mortgage  Loan will not be  increased  or  decreased.  If an
assumption  is allowed  pursuant to this  Subsection 11.18,  the  Servicer  with the prior  consent of the
issuer of the Primary  Mortgage  Insurance  Policy,  if any, is authorized to enter into a substitution of
liability  agreement  with  the  purchaser  of the  Mortgaged  Property  pursuant  to which  the  original
Mortgagor is released  from  liability  and the  purchaser of the  Mortgaged  Property is  substituted  as
Mortgagor and becomes liable under the Mortgage Note.

         Satisfaction of Mortgages and Release of Mortgage Files.

                  Upon the  payment in full of any  Mortgage  Loan,  or the  receipt by the  Servicer of a
notification  that payment in full will be escrowed in a manner customary for such purposes,  the Servicer
will obtain the portion of the Mortgage  File that is in the  possession of the Purchaser or its designee,
prepare and process any  required  satisfaction  or release of the  Mortgage  and notify the  Purchaser in
accordance  with the  provisions of this  Agreement.  The Purchaser  agrees to deliver to the Servicer (or
cause to be delivered to the  Servicer)  the original  Mortgage  Note for any Mortgage Loan not later than
five (5)  Business  Days  following  its receipt of a notice from the Servicer that such a payment in full
has been  received or that a  notification  has been  received  that such a payment in full shall be made.
Such  Mortgage Note shall be held by the Servicer,  in trust,  for the purpose of canceling  such Mortgage
Note and  delivering  the canceled  Mortgage Note to the Mortgagor in a timely manner as and to the extent
provided under any applicable federal or state law.

                  In the event the  Servicer  grants a  satisfaction  or  release  of a  Mortgage  without
having  obtained  payment in full of the  indebtedness  secured  by the  Mortgage  or should the  Servicer
otherwise  prejudice any right the Purchaser may have under the mortgage  instruments,  the Servicer shall
remit to the Purchaser the Stated  Principal  Balance of the related  Mortgage Loan by deposit  thereof in
the Custodial  Account.  The Fidelity Bond shall insure the Servicer  against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         Annual Statement as to Compliance.

         The Servicer shall deliver to the Purchaser,  to any master  servicer which is master  servicing
any of the Mortgage Loans  pursuant to a  Securitization  or other  securitization  transaction  (each, a
"Master  Servicer")  and to the Sarbanes  Certifying  Party not later than the earlier of (a) March 15 of
each  calendar  year (other than the calendar  year during which the related  Closing Date occurs) or (b)
with respect to any calendar  year during  which the annual  report of the entity which is the  depositor
(or other party  responsible for filing Form 10-K with the Commission (as defined below)) of the Mortgage
Loans pursuant to a Securitization or other securitization  transaction (the "Depositor") on Form 10-K is
required to be filed in accordance  with the  Securities  Exchange Act of 1934, as amended (the "Exchange
Act") and the rules and regulations of the Securities  Exchange  Commission (the  "Commission"),  fifteen
(15) calendar days before the date on which the Depositor's  annual report on Form 10-K is required to be
filed in accordance  with the Exchange Act and the rules and  regulations of the Commission  (or, in each
case,  if such day is not a  Business  Day,  the  immediately  preceding  Business  Day),  an  Officer's
Certificate  stating,  as to each signatory thereof,  that (i) a review of the activities of the Servicer
during the preceding  year and of  performance  under this  Agreement has been made under such  officer's
supervision  and (ii) to the best of such  officer's  knowledge,  based on such review,  the Servicer has
fulfilled all of its  obligations  under this  Agreement  throughout  such year,  or, if there has been a
default in the  fulfillment of any such  obligation,  specifying  each such default known to such officer
and the nature and status thereof.

         With respect to any Mortgage Loans that are subject to a Securitization or other  securitization
transaction,  not later than the earlier of (a) March 15 of each  calendar  year (other than the calendar
year during which the Closing  Date  occurs) or (b) with  respect to any  calendar  year during which the
Depositor's  annual report on Form 10-K is required to be filed in  accordance  with the Exchange Act and
the rules and  regulations  of the  Commission,  fifteen (15)  calendar days before the date on which the
Depositor's  annual report on Form 10-K is required to be filed in  accordance  with the Exchange Act and
the rules and  regulations  of the  Commission  (or, in each case, if such day is not a Business Day, the
immediately  preceding  Business  Day), an officer of the Servicer shall execute and deliver an Officer's
Certificate in the form attached hereto as Exhibit 7 to the Sarbanes  Certifying Party for the benefit of
the Sarbanes Certifying Party and its officers, directors and affiliates.

         THE SERVICER SHALL INDEMNIFY AND HOLD HARMLESS THE MASTER  SERVICER AND THE SARBANES  CERTIFYING
PARTY (ANY SUCH PERSON, AN "INDEMNIFIED PARTY") FROM AND AGAINST ANY LOSSES, DAMAGES,  PENALTIES,  FINES,
FORFEITURES,  REASONABLE LEGAL FEES AND RELATED COSTS, JUDGMENTS AND OTHER COSTS AND EXPENSES ARISING OUT
OF OR BASED UPON A BREACH BY THE SERVICER OF ITS OBLIGATIONS  UNDER THIS  SUBSECTION  11.20 OR SUBSECTION
11.21, OR THE NEGLIGENCE,  BAD FAITH OR WILLFUL  MISCONDUCT OF THE SERVICER IN CONNECTION  THEREWITH.  IF
THE  INDEMNIFICATION  PROVIDED FOR HEREIN IS UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS ANY INDEMNIFIED
PARTY,  THEN  THE  SERVICER  AGREES  THAT IT  SHALL  CONTRIBUTE  TO THE  AMOUNT  PAID OR  PAYABLE  BY THE
INDEMNIFIED PARTY AS A RESULT OF THE LOSSES,  CLAIMS,  DAMAGES OR LIABILITIES OF THE INDEMNIFIED PARTY IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFIED  PARTY ON THE ONE HAND
AND THE  SERVICER  ON THE OTHER IN  CONNECTION  WITH A BREACH OF THE  SERVICER'S  OBLIGATIONS  UNDER THIS
SUBSECTION 11.20 OR SUBSECTION 11.21, OR THE SERVICER'S  NEGLIGENCE,  BAD FAITH OR WILLFUL  MISCONDUCT IN
CONNECTION THEREWITH.

It is acknowledged and agreed that each Master Servicer and the Sarbanes Certifying Party shall be an
express third party beneficiary of the provisions of this Subsection 11.20 and shall be entitled
independently to enforce the provisions of this Subsection 11.20 with respect to any obligations owed to
such entity as if it were a direct party to this Agreement.

         Annual Independent Public Accountants' Servicing Report.

                  Not  later  than the  earlier  of (a) March 15 of each  calendar  year  (other  than the
calendar  year during which the related  Closing  Date  occurs) or (b) with  respect to any calendar  year
during which the  Depositor's  annual report on Form 10-K is required to be filed in  accordance  with the
Exchange Act and the rules and regulations of the  Commission,  fifteen (15) calendar days before the date
on which the  Depositor's  annual  report  on Form 10-K is  required  to be filed in  accordance  with the
Exchange  Act and the rules and  regulations  of the  Commission  (or, in each case,  if such day is not a
Business Day, the immediately  preceding  Business Day), the Servicer at its expense shall cause a firm of
independent  public  accountants  which  is a  member  of  the  American  Institute  of  Certified  Public
Accountants  to furnish a  statement  to any Master  Servicer  and the  Sarbanes  Certifying  Party to the
effect  that  such  firm  has  examined  certain  documents  and  records  relating  to the  servicing  of
residential  mortgage  loans  and  that,  on the  basis of such  examination  conducted  substantially  in
compliance  with the Uniform  Single  Attestation  Program for Mortgage  Bankers,  such firm confirms that
such  servicing has been  conducted in compliance  with  Customary  Servicing  Procedures  except for such
significant  exceptions  or errors in  records  that,  in the  opinion of such firm,  the  Uniform  Single
Attestation Program for Mortgage Bankers requires it to report.

         Servicer Shall Provide Access and Information as Reasonably Required.

                  The Servicer  shall provide to the Purchaser,  and for any Purchaser  insured by FDIC or
NAIC,  the  supervisory  agents  and  examiners  of FDIC  and OTS or  NAIC,  access  to any  documentation
regarding  the  Mortgage  Loans which may be  required by  applicable  regulations.  Such access  shall be
afforded  without  charge,  but only upon  reasonable  request,  during normal  business  hours and at the
offices of the Servicer.

                  In addition,  the Servicer shall furnish upon request by the Purchaser,  during the term
of this Agreement,  such periodic,  special or other reports or  information,  whether or not provided for
herein,  as shall be necessary,  reasonable and appropriate with respect to the purposes of this Agreement
and applicable  regulations.  All such reports or information  shall be provided by and in accordance with
all  reasonable  instructions  and directions  the Purchaser may require.  The Servicer  agrees to execute
and  deliver  all such  instruments  and take all such  action as the  Purchaser,  from time to time,  may
reasonably request in order to effectuate the purposes and to carry out the terms of this Agreement.

         Inspections.

                  The Servicer  shall  inspect the  Mortgaged  Property as often  deemed  necessary by the
Servicer to assure itself that the value of the Mortgaged  Property is being  preserved.  In addition,  if
any Mortgage  Loan is more than sixty (60) days  delinquent,  the Servicer  immediately  shall inspect the
Mortgaged  Property and shall conduct  subsequent  inspections  in  accordance  with  Customary  Servicing
Procedures  or as may be  required by the primary  mortgage  guaranty  insurer.  The  Servicer  shall keep
written report of each such  inspection and shall provide a copy of such  inspection to the Purchaser upon
the request of the Purchaser.

         Restoration of Mortgaged Property.

                  The  Servicer  need not obtain the  approval of the  Purchaser  prior to  releasing  any
Insurance  Proceeds or  Condemnation  Proceeds to the Mortgagor to be applied to the restoration or repair
of the Mortgaged  Property if such release is in accordance  with  Customary  Servicing  Procedures.  At a
minimum,  the Servicer shall comply with the following  conditions in connection  with any such release of
Insurance Proceeds or Condemnation Proceeds:

                  the Servicer  shall  receive  satisfactory  independent  verification  of  completion of
         repairs and issuance of any required approvals with respect thereto;

                  the  Servicer  shall take all steps  necessary  to preserve  the priority of the lien of
         the Mortgage,  including,  but not limited to requiring  waivers with respect to  mechanics'  and
         materialmen's liens;

                  the Servicer shall verify that the Mortgage Loan is not in default; and

                  pending  repairs or  restoration,  the Servicer  shall place the  Insurance  Proceeds or
         Condemnation Proceeds in the Escrow Account.

                  If the  Purchaser  is  named  as an  additional  loss  payee,  the  Servicer  is  hereby
empowered to endorse any loss draft issued in respect of such a claim in the name of the Purchaser.

         BPP Mortgage Loans.

   With respect to any BPP Mortgage Loan, the Servicer hereby agrees to deposit in the Custodial Account
and remit to the Purchaser any BPP Mortgage Loan Payment due pursuant to a BPP Addendum.  Any Monthly
Covered Amount payable by the Servicer pursuant to this Subsection 11.25 shall be remitted to the
Purchaser on or prior to the Remittance Date relating to the Determination Date immediately following
the Due Date as to which such Monthly Covered Amount relates.  Any Total Covered Amount payable by the
Servicer pursuant to this Subsection 11.25 shall be remitted to the Purchaser on or prior to the
Remittance Date relating to the Determination Date in the month following the month in which the
cancellation to which such Total Covered Amount relates occurs.  For the avoidance of any doubt, no duty
of the Servicer to remit or advance funds hereunder (including, without limitation, Servicing Advances)
shall include remittances or advances of or with respect to BPP Fees.  Notwithstanding any provision in
this Agreement to the contrary, in the event servicing is transferred from the Servicer, the BPP
Addendum shall be of no further force and effect and the Servicer shall not have obligations to make BPP
Mortgage Loan Payments or otherwise with respect to the BPP Addendum; provided however, that the
Servicer would be required to make any payments required under the BPP Addendum with respect to
protected events that occur on or prior to the effective date of termination as set forth in the BPP
Addendum.

           The Servicer.

         Indemnification; Third Party Claims.

         The Servicer  agrees to indemnify and hold harmless the  Purchaser  against any and all claims,
losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs,
fees and  expenses  that the  Purchaser  may sustain in any way related to the failure of the Servicer to
service the Mortgage Loans in compliance with the terms of this Agreement.

         The Servicer  shall  immediately  notify the  Purchaser if a claim is made by a third party with
respect to this Agreement or the Mortgage Loans,  and the Servicer shall assume (with the written consent
of the Purchaser) the defense of any such claim and pay all expenses in connection  therewith,  including
counsel fees. If the Servicer has assumed the defense of the  Purchaser,  the Servicer  shall provide the
Purchaser  with a written report of all expenses and advances  incurred by the Servicer  pursuant to this
Subsection 12.01  and the Purchaser shall promptly  reimburse the Servicer for all amounts advanced by it
pursuant  to the  preceding  sentence  except  when the claim in any way  relates  to the  failure of the
Servicer to service the Mortgage Loans in accordance with the terms of this Agreement.

         Merger or Consolidation of the Servicer.

                  The  Servicer  will keep in full  effect  its  existence,  rights  and  franchises  as a
national  banking  association,  and will obtain and  preserve  its  qualification  to do business in each
jurisdiction  in  which  such  qualification  is or  shall  be  necessary  to  protect  the  validity  and
enforceability  of this  Agreement  or any of the  Mortgage  Loans and to perform  its  duties  under this
Agreement.

                  Any  Person  into  which  the  Servicer  may be merged or  consolidated,  or any  entity
resulting from any merger,  conversion or  consolidation  to which the Servicer  shall be a party,  or any
Person  succeeding to  substantially  all of the business of the Servicer  (whether or not related to loan
servicing),  shall be the  successor of the  Servicer  hereunder,  without the  execution or filing of any
paper or any  further  act on the part of any of the  parties  hereto,  anything  herein  to the  contrary
notwithstanding.

         Limitation on Liability of the Servicer and Others.

                  The duties and  obligations  of the Servicer  shall be determined  solely by the express
provisions of this  Agreement,  the Servicer shall not be liable except for the performance of such duties
and obligations as are  specifically  set forth in this Agreement and no implied  covenants or obligations
shall be read into this  Agreement  against the Servicer.  Neither the Servicer nor any of the  directors,
officers,  employees  or agents of the Servicer  shall be under any  liability  to the  Purchaser  for any
action  taken or for  refraining  from the taking of any action in  accordance  with  Customary  Servicing
Procedures  and otherwise in good faith  pursuant to this  Agreement or for errors in judgment;  provided,
however,  that this  provision  shall not protect the Servicer  against any liability  resulting  from any
breach of any  representation or warranty made herein, or from any liability  specifically  imposed on the
Servicer herein;  and,  provided  further,  that this provision shall not protect the Servicer against any
liability  that  would  otherwise  be  imposed by reason of the  willful  misfeasance,  bad faith or gross
negligence in the  performance of duties or by reason of reckless  disregard of the  obligations or duties
hereunder.  The  Servicer  and any  director,  officer,  employee or agent of the Servicer may rely on any
document of any kind which it in good faith  reasonably  believes  to be genuine and to have been  adopted
or signed by the proper  authorities  respecting any matters  arising  hereunder.  Subject to the terms of
Subsection 12.01,  the Servicer  shall have no obligation  to appear with respect to,  prosecute or defend
any legal  action  which is not  incidental  to the  Servicer's  duty to  service  the  Mortgage  Loans in
accordance with this Agreement.

         Seller and Servicer Not to Resign.

                  Neither  the Seller nor the  Servicer  shall  assign this  Agreement  or resign from the
obligations  and duties hereby  imposed on it except by mutual  consent of the Servicer or the Seller,  as
the case may be, and the Purchaser or upon the  determination  that the Servicer's duties hereunder are no
longer  permissible  under  applicable law and such incapacity  cannot be cured by the Servicer.  Any such
determination  permitting the  unilateral  resignation of the Servicer shall be evidenced by an Opinion of
Counsel  to such  effect  delivered  to the  Purchaser,  which  Opinion  of  Counsel  shall be in form and
substance  acceptable to the Purchaser.  No such  resignation or assignment shall become effective until a
successor  has assumed the  Servicer's  responsibilities  and  obligations  hereunder in  accordance  with
Subsection 14.02.

          Default.

         Events of Default.

                  In case one or more of the following  Events of Default by the Servicer  shall occur and
be continuing:

                  any failure by the Servicer to remit to the  Purchaser  any payment  required to be made
         under the terms of this Agreement  which  continues  unremedied for a period of two (2)  Business
         Days  after  the date  upon  which  written  notice  of such  failure,  requiring  the same to be
         remedied, shall have been given to the Servicer by the Purchaser;

                  failure by the Servicer to duly observe or perform,  in any material respect,  any other
         covenants,  obligations  or  agreements  of the  Servicer  as set forth in this  Agreement  which
         failure  continues  unremedied for a period of  thirty (30)  days after the date on which written
         notice  of such  failure,  requiring  the  same to be  remedied,  shall  have  been  given to the
         Servicer by the Purchaser;

                  a decree or order of a court or  agency or  supervisory  authority  having  jurisdiction
         for the  appointment  of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
         readjustment of debt,  marshalling of assets and liabilities or similar  proceedings,  or for the
         winding-up or liquidation of its affairs,  shall have been entered  against the Servicer and such
         decree  or order  shall  have  remained  in  force,  undischarged  or  unstayed  for a period  of
         sixty (60) days;

                  the  Servicer  shall  consent  to  the  appointment  of a  conservator  or  receiver  or
         liquidator  in any  insolvency,  bankruptcy,  readjustment  of debt,  marshalling  of assets  and
         liabilities  or  similar  proceedings  of or  relating  to the  Servicer  or  relating  to all or
         substantially all of the Servicer's property;
                  the Servicer  shall admit in writing its  inability to pay its debts as they become due,
         file a petition to take advantage of any applicable  insolvency or reorganization  statute,  make
         an  assignment  for  the  benefit  of  its  creditors,  or  voluntarily  suspend  payment  of its
         obligations;

                  the Servicer  shall cease to be qualified to do business  under the laws of any state in
         which a Mortgaged  Property is located,  but only to the extent such  qualification  is necessary
         to ensure the  enforceability  of each  Mortgage Loan and to perform the  Servicer's  obligations
         under this Agreement; or

                  the Servicer shall fail to meet the servicer  eligibility  qualifications  of Fannie Mae
         or the Servicer shall fail to meet the servicer eligibility qualifications of Freddie Mac;

then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the
Purchaser,  by notice in writing to the  Servicer,  may, in addition to whatever  rights the Purchaser may
have at law or  equity  to  damages,  including  injunctive  relief  and  specific  performance,  commence
termination  of all the rights and  obligations  of the Servicer  under this  Agreement  and in and to the
Mortgage  Loans and the proceeds  thereof.  Upon  receipt by the Servicer of such written  notice from the
Purchaser  stating  that they intend to terminate  the Servicer as a result of such Event of Default,  all
authority and power of the Servicer  under this  Agreement,  whether with respect to the Mortgage Loans or
otherwise,  shall pass to and be vested in the  successor  appointed  pursuant to  Subsection 14.02.  Upon
written  request from the Purchaser,  the Servicer  shall prepare,  execute and deliver to a successor any
and all documents and other  instruments,  place in such successor's  possession all Mortgage Files and do
or cause to be done all other acts or things  necessary  or  appropriate  to effect the  purposes  of such
notice of  termination,  including,  but not limited to, the transfer and endorsement or assignment of the
Mortgage  Loans and related  documents  to the  successor at the  Servicer's  sole  expense.  The Servicer
agrees to cooperate with the Purchaser and such  successor in effecting the  termination of the Servicer's
responsibilities and rights hereunder,  including,  without limitation, the transfer to such successor for
administration  by it of all amounts  which shall at the time be credited by the Servicer to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage Loans.

         Waiver of Default.

                  The  Purchaser  may  waive  any  default  by  the  Servicer  in the  performance  of its
obligations  hereunder and its consequences.  Upon any waiver of a past default,  such default shall cease
to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been  remedied  for every
purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or impair any
right consequent thereto except to the extent expressly so waived.

         Termination.

         Termination.

                  The respective  obligations and  responsibilities  of the Servicer,  as servicer,  shall
terminate upon (a) the  distribution to the Purchaser of the final payment or liquidation  with respect to
the last  Mortgage  Loan (or  advances of same by the  Servicer)  or (b) the  disposition  of all property
acquired upon  foreclosure or deed in lieu of  foreclosure  with respect to the last Mortgage Loan and the
remittance of all funds due  hereunder.  Upon written  request from the  Purchaser in connection  with any
such  termination,  the Servicer  shall  prepare,  execute and deliver,  any and all  documents  and other
instruments,  place in the Purchaser's  possession all Mortgage Files, and do or accomplish all other acts
or things  necessary  or  appropriate  to effect the  purposes of such notice of  termination,  whether to
complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and related  documents,  or
otherwise,  at the  Purchaser's  sole  expense.  The Servicer  agrees to cooperate  with the Purchaser and
such successor in effecting the  termination of the Servicer's  responsibilities  and rights  hereunder as
servicer,  including,  without limitation,  the transfer to such successor for administration by it of all
cash  amounts  which  shall at the time be credited by the  Servicer  to the  Custodial  Account or Escrow
Account or thereafter received with respect to the Mortgage Loans.

         Successors to the Servicer.

                  Prior to the  termination  of the  Servicer's  responsibilities  and  duties  under this
Agreement pursuant to  Subsections 12.04,  13.01 or 14.01, the Purchaser shall,  (a) succeed to and assume
all  of  the  Servicer's  responsibilities,  rights,  duties  and  obligations  under  this  Agreement  or
(b) appoint a successor which shall succeed to all rights and assume all of the  responsibilities,  duties
and  liabilities  of the Servicer  under this Agreement  upon such  termination.  In connection  with such
appointment  and  assumption,  the  Purchaser  may make such  arrangements  for the  compensation  of such
successor out of payments on Mortgage  Loans as it and such successor  shall agree.  In the event that the
Servicer's duties,  responsibilities  and liabilities under this Agreement shall be terminated pursuant to
the aforementioned  Subsections,  the Servicer shall discharge such duties and responsibilities during the
period from the date it acquires  knowledge of such termination  until the effective date thereof with the
same degree of diligence and prudence  which it is obligated to exercise under this  Agreement,  and shall
take no action  whatsoever  that might  impair or  prejudice  the  rights or  financial  condition  of its
successor.  The resignation or removal of the Servicer  pursuant to the  aforementioned  Subsections shall
not become  effective  until a successor  shall be appointed  pursuant to this  Subsection and shall in no
event relieve the Seller of the  representations  and  warranties  made pursuant to  Subsections 7.01  and
7.02 and the remedies  available to the Purchaser under  Subsection 7.03,  it being  understood and agreed
that the provisions of such  Subsections 7.01  and 7.02 shall be applicable to the Seller  notwithstanding
any such resignation or termination of the Servicer, or the termination of this Agreement.

                  Any successor  appointed as provided  herein shall execute,  acknowledge  and deliver to
the Servicer and to the Purchaser an instrument  accepting  such  appointment,  whereupon  such  successor
shall  become  fully  vested  with all the  rights,  powers,  duties,  responsibilities,  obligations  and
liabilities of the Servicer,  with like effect as if originally  named as a party to this  Agreement.  Any
termination  or  resignation of the Servicer or this  Agreement  pursuant to  Subsections 12.04,  13.01 or
14.01 shall not affect any claims that the  Purchaser  may have against the Servicer  arising prior to any
such termination or resignation.

                  The  Servicer  shall  promptly  deliver  to the  successor  the  funds in the  Custodial
Account and Escrow  Account  and all  Mortgage  Files and  related  documents  and  statements  held by it
hereunder  and the Servicer  shall  account for all funds and shall  execute and deliver such  instruments
and do such  other  things as may  reasonably  be  required  to more  fully and  definitively  vest in the
successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Servicer.

                  Upon a  successor's  acceptance of  appointment  as such,  the Servicer  shall notify by
mail the Purchaser of such appointment.

          Notices.

                  All  demands,  notices  and  communications  hereunder  shall be in writing and shall be
deemed to have been duly given if mailed, by registered or certified mail, return receipt  requested,  or,
if by other means, when received by the other party at the address as follows:

         if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Raylene Ruyle

         if to the Seller:

                  Bank of America, National Association
                  201 North Tryon Street
                  Charlotte, North Carolina 28255
                  Attention:  Secondary Marketing Manager

         if to the Servicer:

                  Bank of America, National Association
                  475 Crosspoint Parkway
                  Getzville, New York 14068-9000
                  Attention: Servicing Manager

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received  on the date  delivered  to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by
the date noted on the return receipt).

          Severability Clause.

                  Any part,  provision,  representation  or warranty of this Agreement which is prohibited
or which is held to be void or  unenforceable  shall be ineffective  to the extent of such  prohibition or
unenforceability   without   invalidating  the  remaining   provisions   hereof.   Any  part,   provision,
representation  or warranty of this Agreement which is prohibited or  unenforceable  or is held to be void
or unenforceable  in any  jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of
such prohibition or unenforceability  without  invalidating the remaining  provisions hereof, and any such
prohibition  or  unenforceability  in any  jurisdiction  as to any Mortgage  Loan shall not  invalidate or
render  unenforceable  such  provision in any other  jurisdiction.  To the extent  permitted by applicable
law, the parties hereto waive any provision of law which  prohibits or renders void or  unenforceable  any
provision  hereof.  If the  invalidity  of  any  part,  provision,  representation  or  warranty  of  this
Agreement  shall  deprive any party of the economic  benefit  intended to be conferred by this  Agreement,
the parties  shall  negotiate,  in  good-faith,  to develop a structure  the  economic  effect of which is
nearly as possible the same as the economic effect of this Agreement without regard to such invalidity.

          No Partnership.

                  Nothing  herein  contained  shall be deemed or construed to create a  co-partnership  or
joint  venture  between  the  parties  hereto and the  services  of the  Servicer  shall be rendered as an
independent contractor and not as agent for the Purchaser.

          Counterparts.

                  This  Agreement  may be  executed  simultaneously  in any number of  counterparts.  Each
counterpart  shall be deemed to be an original,  and all such  counterparts  shall  constitute one and the
same instrument.

          Governing Law.

                  EXCEPT TO THE EXTENT  PREEMPTED  BY FEDERAL  LAW,  THE  AGREEMENT  SHALL BE CONSTRUED IN
ACCORDANCE  WITH  THE  LAWS OF THE  STATE OF NEW YORK AND THE  OBLIGATIONS,  RIGHTS  AND  REMEDIES  OF THE
PARTIES  HEREUNDER  SHALL BE  DETERMINED  IN  ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK,  WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS OF NEW YORK OR ANY OTHER JURISDICTION.

          Intention of the Parties.

                  It is the intention of the parties that the Purchaser is  purchasing,  and the Seller is
selling,  the Mortgage  Loans and not a debt  instrument of the Seller or another  security.  Accordingly,
the parties hereto each intend to treat the  transaction  for federal income tax purposes as a sale by the
Seller,  and a purchase by the Purchaser,  of the Mortgage  Loans.  The Purchaser  shall have the right to
review  the  Mortgage  Loans and the  related  Mortgage  Files to  determine  the  characteristics  of the
Mortgage  Loans which shall affect the federal  income tax  consequences  of owning the Mortgage Loans and
the Seller  shall  cooperate  with all  reasonable  requests  made by the  Purchaser in the course of such
review.

                  It is not the  intention  of the  parties  that  such  conveyances  be  deemed  a pledge
thereof.  However, in the event that,  notwithstanding the intent of the parties,  such assets are held to
be the  property  of the Seller or if for any other  reason this  Agreement  is held or deemed to create a
security  interest  in either  such  assets,  then  (a) this  Agreement  shall be deemed to be a  security
agreement  within  the  meaning  of the  Uniform  Commercial  Code of the  State of New  York and  (b) the
conveyances  provided for in this Agreement  shall be deemed to be an assignment and a grant by the Seller
to the Purchaser of a security interest in all of the assets  transferred,  whether now owned or hereafter
acquired.

          Waivers.

                  No term or provision of this  Agreement may be waived or modified  unless such waiver or
modification  is in writing and signed by the party against whom such waiver or  modification is sought to
be enforced.

          Exhibits.

                  The exhibits to this  Agreement are hereby  incorporated  and made a part hereof and are
an integral part of this Agreement.

          General Interpretive Principles.

                  For purposes of this  Agreement,  except as otherwise  expressly  provided or unless the
context otherwise requires:

                  the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to them in this
         Agreement  and  include  the plural as well as the  singular,  and the use of any  gender  herein
         shall be deemed to include the other gender;

                  accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
         accordance with generally accepted accounting principles;

                  references  herein to  "Articles,"  "Sections,"  "Subsections,"  "Paragraphs"  and other
         subdivisions without reference to a document are to designated Articles,  Sections,  Subsections,
         Paragraphs and other subdivisions of this Agreement;

                  reference  to a  Subsection  without  further  reference  to a Section is a reference to
         such  Subsection as contained in the same Section in which the reference  appears,  and this rule
         shall also apply to Paragraphs and other subdivisions;

                  the words  "herein,"  "hereof,"  "hereunder"  and other words of similar import refer to
         this Agreement as a whole and not to any particular provision; and

                  the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
         enumeration.

          Reproduction of Documents.

                  This  Agreement  and all  documents  relating  thereto,  including,  without  limitation
(a) consents,  waivers and modifications  which may hereafter be executed,  (b) documents  received by any
party at the closing and  (c) financial  statements,  certificates  and other  information  previously  or
hereafter  furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,
miniature  photographic  or other similar  process.  The parties  hereto agree that any such  reproduction
shall be  admissible  in evidence as the  original  itself in any judicial or  administrative  proceeding,
whether or not the  original  is in  existence  and whether or not such  reproduction  was made by a party
hereto in the regular course of business,  and that any enlargement,  facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.

          Amendment.

                  This  Agreement  may be amended from time to time by the  Purchaser,  the Seller and the
Servicer by written agreement signed by the parties hereto.

          Confidentiality.

                  Each of the Purchaser,  the Seller and the Servicer  shall employ proper  procedures and
standards  designed to maintain  the  confidential  nature of the terms of this  Agreement,  except to the
extent  (a) the  disclosure  of which is  reasonably  believed by such party to be required in  connection
with regulatory  requirements or other legal  requirements  relating to its affairs;  (b) disclosed to any
one or more of such party's employees,  officers,  directors,  agents,  attorneys or accountants who would
have access to the contents of this  Agreement and such data and  information  in the normal course of the
performance of such person's  duties for such party,  to the extent such party has procedures in effect to
inform such person of the confidential nature thereof;  (c) that is disclosed in a prospectus,  prospectus
supplement or private  placement  memorandum  relating to a  Securitization  of the Mortgage  Loans by the
Purchaser (or an affiliate  assignee  thereof) or to any person in connection  with the resale or proposed
resale  of all or a portion  of the  Mortgage  Loans by such  party in  accordance  with the terms of this
Agreement;  and (d) that is reasonably  believed by such party to be necessary for the enforcement of such
party's rights under this Agreement.

          Entire Agreement.

                  This  Agreement  constitutes  the entire  agreement  and  understanding  relating to the
subject  matter hereof between the parties  hereto and any prior oral or written  agreements  between them
shall be deemed to have merged herewith.

          Further Agreements; Securitization.

                  The Seller,  the  Servicer  and the  Purchaser  each agree to execute and deliver to the
other  such  reasonable  and  appropriate  additional  documents,  instruments  or  agreements  as  may be
necessary or appropriate to effectuate the purposes of this Agreement.

                  The Seller and the Servicer each agree to enter into additional  documents,  instruments
or  agreements  as may be  necessary to effect one or more  Securitizations  of the  Mortgage  Loans.  The
parties  also  agree  that  the  provisions  of this  Agreement  may be  altered  in a  manner  reasonably
acceptable  to the Servicer if necessary to effect a  Securitization  (including,  but not limited to, any
changes  required  (i) to satisfy Rating Agency  requirements  or (ii) to  qualify for treatment as one or
more real estate mortgage  investment  conduits).  All reasonable out of pocket costs actually incurred by
the Seller and the Servicer,  including reasonable  attorney's fees and accountant's fees (such attorney's
and  accountant's  fees not to exceed $20,000),  in connection with performing its obligations  under this
Section 28 with respect to a Securitization shall be reimbursed by the Purchaser upon demand therefor.

          Successors and Assigns.

                  This  Agreement  shall  bind  and  inure to the  benefit  of and be  enforceable  by the
initial  Purchaser,  the  Seller  and the  Servicer,  and the  respective  successors  and  assigns of the
Purchaser,  the Seller and the Servicer.  The initial  Purchaser and any subsequent  purchasers may assign
this  Agreement to any Person to whom any  Mortgage  Loan is  transferred  pursuant to a sale or financing
upon prior written notice to the Servicer in accordance with the following paragraph;  provided,  however,
that the Servicer  shall not be required to service the  Mortgage  Loans for more than  three (3)  Persons
for  assignees  of EMC  Mortgage  Corporation  or its  respective  affiliates  at any time and  shall  not
recognize any assignment of this Agreement to the extent that  following  such  assignment  more than such
number of Persons would be purchasers  hereunder.  As used herein,  the trust formed in connection  with a
Securitization  shall be deemed to  constitute a single  "Person."  Upon any such  assignment  and written
notice  thereof to the  Servicer,  the Person to whom such  assignment is made shall succeed to all rights
and  obligations  of the  Purchaser  under this  Agreement to the extent of the related  Mortgage  Loan or
Mortgage Loans and this Agreement,  to the extent of the related  Mortgage Loan or Mortgage  Loans,  shall
be deemed to be a  separate  and  distinct  agreement  between  the  Servicer  and such  purchaser,  and a
separate and distinct  agreement  between the Servicer and each other purchaser to the extent of the other
related Mortgage Loan or Mortgage Loans.

                  At least  five (5)  Business Days prior to the end of the month  preceding the date upon
which the first  remittance is to be made to an assignee of the Purchaser,  the Purchaser shall provide to
the Servicer  written  notice of any assignment  setting forth:  (a) the  Servicer's  applicable  Mortgage
Loan  identifying  number for each of the Mortgage Loans affected by such  assignment;  (b) the  aggregate
scheduled   transfer  balance  of  such  Mortgage  Loans;  and  (c) the  full  name,  address  and  wiring
instructions of the assignee and the name and telephone  number of an individual  representative  for such
assignee,  to whom the  Servicer  should:  (i) send  remittances;  (ii) send  any  notices  required by or
provided for in this  Agreement;  and  (iii) deliver  any legal  documents  relating to the Mortgage Loans
(including,  but not limited to,  contents of any Mortgage File obtained  after the effective  date of any
assignment).

                  If  the  Purchaser  has  not  provided  the  notice  of  assignment   required  by  this
Section 29,  the Servicer  shall not be required to treat any other Person as a "Purchaser"  hereunder and
may continue to treat the  Purchaser  which  purports to assign the Agreement as the  "Purchaser"  for all
purposes of this Agreement.

          Non-Solicitation.

                  From and after the Closing Date,  the Seller,  the Servicer and any of their  respective
affiliates  hereby  agrees  that it will not take any  action or permit or cause any action to be taken by
any of its agents or  affiliates,  or by any  independent  contractors on its behalf,  to  personally,  by
telephone or mail,  solicit a Mortgagor  under any Mortgage Loan for the purpose of refinancing a Mortgage
Loan,  in whole or in part,  without the prior written  consent of the  Purchaser.  It is  understood  and
agreed that all rights and benefits  relating to the  solicitation  of any  Mortgagors  and the  attendant
rights,  title and interest in and to the list of such  Mortgagors  and data  relating to their  Mortgages
(including  insurance renewal dates) shall be transferred to the Purchaser  pursuant hereto on the Closing
Date and none of the Seller,  the Servicer or any of their respective  affiliates shall take any action to
undermine these rights and benefits.

                  Notwithstanding  the  foregoing,  it is  understood  and  agreed  that the  Seller,  the
Servicer or any of their respective affiliates:

                  may  advertise  its  availability   for  handling   refinancings  of  mortgages  in  its
         portfolio,  including the promotion of terms it has available for such refinancings,  through the
         sending  of  letters  or  promotional  material,  so  long  as it does  not  specifically  target
         Mortgagors and so long as such  promotional  material either is sent to the mortgagors for all of
         the mortgages in the A-quality  servicing  portfolio of the Seller, the Servicer and any of their
         affiliates  (those  it  owns  as  well  as  those  serviced  for  others)  or  sent to all of the
         mortgagors  who have specific  types of mortgages  (such as FHA, VA,  conventional  fixed-rate or
         conventional  adjustable-rate,  or sent to those  mortgagors whose mortgages fall within specific
         interest rate ranges;

                  may provide pay-off information and otherwise  cooperate with individual  mortgagors who
         contact  it  about  prepaying  their  mortgages  by  advising  them  of  refinancing   terms  and
         streamlined origination arrangements that are available; and

                  may offer to refinance a Mortgage Loan made within thirty  (30) days  following  receipt
         by it  of a pay-off request from the related Mortgagor.

                  Promotions  undertaken  by the Seller or the Servicer or by any  affiliate of the Seller
or the Servicer which are directed to the general public at large  (including,  without  limitation,  mass
mailing based on commercially  acquired mailing lists,  newspaper,  radio and television  advertisements),
shall not constitute solicitation under this Section 30.

         Protection of Consumer Information.

                  The Purchaser  agrees that the Purchaser (i) shall comply with any  applicable  laws and
regulations  regarding  the privacy and  security of  Consumer  Information,  (ii) shall not use  Consumer
Information in any manner  inconsistent  with any applicable  laws and  regulations  regarding the privacy
and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information  to third  parties
except at the specific  written  direction of the Seller or the  Servicer,  (iv) shall  maintain  adequate
physical,  technical and  administrative  safeguards to protect  Consumer  Information  from  unauthorized
access  and  (v)  shall  immediately  notify  the  Seller  of  any  actual  or  suspected  breach  of  the
confidentiality of Consumer Information.

                  The Purchaser  agrees that the  Purchaser  shall  indemnify,  defend and hold the Seller
and the Servicer  harmless  from and against any loss,  claim or liability  the Seller or the Servicer may
suffer by reason of the Purchaser's failure to perform the obligations set forth in this Section 31.


                                               [SIGNATURES ON FOLLOWING PAGE]




         IN WITNESS  WHEREOF,  the  Purchaser,  the Seller and the Servicer  have caused their names to be
signed hereto by their respective officers thereunto duly authorized on the date first above written.


                                            EMC MORTGAGE CORPORATION,

                                            as Purchaser



                                            By:      _______________________________________

                                            Name:    _______________________________________

                                            Title:   _______________________________________



                                            BANK OF AMERICA, NATIONAL ASSOCIATION,

                                            as Seller and as Servicer



                                            By:      _______________________________________

                                            Name:    _______________________________________

                                            Title:   _______________________________________




   [Signature page to Amended and Restated Flow Mortgage Loan Sale and Servicing Agreement, dated as of
                                              April 1, 2005]





--------------------------------------------------------------------------------





                                              (I) EXHIBIT 1

                                         MORTGAGE LOAN DOCUMENTS


With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of the following:

                  the original Mortgage Note bearing all intervening  endorsements,  endorsed in blank and
         signed in the name of the Seller by an officer  thereof,  together with any  applicable  original
         BPP  Addendum,  or,  if the  original  Mortgage  Note has been  lost or  destroyed,  a lost  note
         affidavit substantially in the form of Exhibit 4 hereto;

                  the original Assignment of Mortgage with assignee's name left blank;

                  the original of any guarantee executed in connection with the Mortgage Note;

                  the original  Mortgage with evidence of recording  thereon,  or if any such mortgage has
         not been  returned  from the  applicable  recording  office or has been lost,  or if such  public
         recording office retains the original recorded  mortgage,  a photocopy of such mortgage certified
         by the Seller to be a true and complete copy of the original recorded mortgage;

                  the originals of all assumption,  modification,  consolidation or extension  agreements,
         if any, with evidence of recording thereon;

                  the  originals of all  intervening  assignments  of mortgage  with evidence of recording
         thereon,  or if any such  intervening  assignment  of  mortgage  has not been  returned  from the
         applicable  recording  office or has been lost or if such  public  recording  office  retains the
         original  recorded  assignments  of  mortgage,  a photocopy  of such  intervening  assignment  of
         mortgage,  certified  by the  Seller  to be a true and  complete  copy of the  original  recorded
         intervening assignment of mortgage;

                  (i)  the  original   mortgagee  title  insurance   policy   including  an  Environmental
         Protection  Agency  Endorsement  and,  with respect to any  Adjustable  Rate  Mortgage  Loan,  an
         adjustable-rate  endorsement,  (ii) with respect to certain  Refinanced  Mortgage  Loans, a title
         search report or other  evidence of title [or (iii) in the case of any  jurisdiction  where title
         insurance  polices are generally  not  available,  an opinion of counsel of the type  customarily
         rendered in such jurisdictions in lieu of title insurance];

                  the  original  of any  security  agreement,  chattel  mortgage  or  equivalent  document
         executed in connection with the Mortgage; and

                  a copy of any applicable power of attorney.




--------------------------------------------------------------------------------




                                              (II) EXHIBIT 2

                                   (III) CONTENTS OF EACH MORTGAGE FILE


                  With  respect  to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the
following items,  unless  otherwise  disclosed to the Purchaser on the data tape, which shall be available
for  inspection  by the  Purchaser  and which  shall be  retained  by the  Servicer  or  delivered  to the
Purchaser:

                  Copies of the Mortgage Loan Documents.

                  Residential loan application.

                  Mortgage Loan closing statement.

                  Verification of employment and income, if required.

                  Verification of acceptable evidence of source and amount of down payment.

                  Credit report on Mortgagor, in a form acceptable to either Fannie Mae or Freddie Mac.

                  Residential appraisal report.

                  Photograph of the Mortgaged Property.

                  Survey of the Mortgaged Property, unless a survey is not required by the title insurer.

                  Copy of each  instrument  necessary  to complete  identification  of any  exception  set
         forth  in  the  exception  schedule  in the  title  policy,  i.e.,  map  or  plat,  restrictions,
         easements, home owner association declarations, etc.

                  Copies of all required disclosure statements.

                  If applicable,  termite  report,  structural  engineer's  report,  water  potability and
         septic certification.

                  Sales Contract, if applicable.

                  The  Primary  Mortgage  Insurance  policy or  certificate  of  insurance  or  electronic
         notation of the existence of such policy, where required pursuant to the Agreement.

                  Evidence of  electronic  notation of the hazard  insurance  policy,  and, if required by
         law, evidence of the flood insurance policy.




--------------------------------------------------------------------------------




                                              (IV) EXHIBIT 3

                                       (V) UNDERWRITING GUIDELINES

                                    (VI) [ON FILE WITH THE PURCHASER]





--------------------------------------------------------------------------------





                                             (VII) EXHIBIT 4

                                    (VIII) FORM OF LOST NOTE AFFIDAVIT



         ________________________________________, being first duly sworn upon oath deposes and states:

         That he/she is authorized  by Bank of America,  National  Association  ("B of A") to execute this
Lost Note Affidavit on behalf of B of A.  Notwithstanding  anything  contained  herein,  he/she shall have
no personal liability pursuant to this Lost Note Affidavit.

         That the note dated  ______________,  executed by  _______________  in the original principal sum
of $____________,  payable to the order of __________________  and secured by a mortgage (or deed of trust
or other  instrument  creating a lien  securing  the Note (as  defined  below))  of even date on  premises
commonly  known  as  ________________________________  ____________________________,  a copy of  which  is
attached  hereto as  Exhibit A (the  "Note")  was lost and /or  destroyed  and the  affiant  herein has no
knowledge  of the  location  or  whereabouts  of said  Note and said  Note has not been  paid,  satisfied,
transferred, assigned, pledged, or hypothecated in any way.

         NOW THEREFORE,  for and in consideration  of  _______________and  its successors  and/or assigns,
accepting a certified  copy of the Note  identified  on Exhibit "A" in lieu of the  original  Note, B of A
does hereby  agree to defend,  indemnify  and hold  harmless  __________  _______________  its  respective
transferees,  and their  respective  assigns  (the  "Indemnified")  from and  against  any and all loss or
damage,  together  with all  reasonable  costs,  charges and expenses  (whether or not a lawsuit is filed)
(collectively,  the "Loss")  incurred as a result of the inability to enforce the Note in accordance  with
its terms due to the lack of an original Note or incurred by reason of any claim,  demand,  suit, cause of
action or  proceeding  by a third party  arising out of the  Indemnified's  inability  to enforce the Note
according to its terms or the  inability to receive any related  insurance  proceeds due to the lack of an
original  Note by a third  party.  B of A shall  pay any such  Loss upon  demand  provided  that B of A is
notified of any such Loss in  writing,  after  __________  or  transferee  becomes  aware of same,  at the
following address:  Bank of America, 201 North Tryon Street, 5th Floor,  Charlotte,  North Carolina 28255;
Attention:    Secondary   Marketing   Manager;   with   copy   to   _______________________;    Attention:
________________.  B of A does hereby  further  agree that should the  original  Note ever be found by it,
it will promptly notify  _________________ or its respective transferees,  or their respective assigns, as
applicable,  and upon  receipt by B of A of the original  Note,  will  endorse to  _______________  or its
designee or transferee,  as applicable,  without  recourse,  such original Note and promptly  forward said
Note  to_______________  or its designee or transferee,  as applicable.  Upon receipt to the original Note
by  __________________  this indemnification  agreement shall become null and void as to any loss accruing
subsequent to  _____________  ___________'s  receipt of such original Note,  however,  B of A shall remain
liable as to any loss accruing on or prior to __________________'s receipt of such original Note.

         Executed this _______day of _________________, 200__.

                                                                    BANK OF AMERICA, NATIONAL
                                                                    ASSOCIATION



                                                                    By:___________________________________

                                                                    Witness:______________________________


         Subscribed and sworn to before me this _______ day of_________________, 200__.


___________________________________
Notary Public




--------------------------------------------------------------------------------




                                                EXHIBIT 5

                                    FORM OF MONTHLY REMITTANCE REPORT





--------------------------------------------------------------------------------





                                                EXHIBIT 6

                                            FORM OF TERM SHEET


                  CLOSING DATE:___________________________

         This Term Sheet (this "Term  Sheet"),  dated as of _______  (the  "Closing  Date"),  confirms the
sale  by  Bank  of  America,  National  Association  (the  "Seller")  to  EMC  Mortgage  Corporation  (the
"Purchaser"),  and the purchase by the Purchaser from the Seller,  of the first lien residential  mortgage
loans on a servicing  retained  basis  described  on the  Mortgage  Loan  Schedule  attached as Schedule I
hereto (the "Mortgage  Loans"),  pursuant to the terms of the Amended and Restated Flow Mortgage Loan Sale
and Servicing  Agreement  (the "Flow Sale and  Servicing  Agreement"),  dated as of April 1,  2005, by and
between the Purchaser and the Seller.  Capitalized  terms that are used herein but are not defined  herein
shall have the respective meanings set forth in the Flow Sale and Servicing Agreement.

         For  good  and  valuable   consideration,   the  receipt  and  sufficiency  of  which  is  hereby
acknowledged,  the Seller does hereby  bargain,  sell,  convey,  assign and transfer to Purchaser  without
recourse,  except as  provided  in the Flow Sale and  Servicing  Agreement,  and on a  servicing  retained
basis,  all right,  title and interest of the Seller in and to each of the Mortgage  Loans,  together with
all documents  maintained as part of the related  Mortgage Files,  all Mortgaged  Properties  which secure
any Mortgage Loan but are acquired by foreclosure,  deed in lieu of foreclosure  after the Cut-off Date or
otherwise,  all payments of principal and interest  received on the Mortgage Loans after the Cut-off Date,
all other unscheduled  collections  collected in respect of the Mortgage Loans after the Cut-off Date, and
all  proceeds of the  foregoing,  subject,  however,  to the rights of the Seller  under the Flow Sale and
Servicing Agreement.

         The  Seller  has  delivered  to the  Purchaser  or its  designee  prior  to the date  hereof  the
documents  with respect to each Mortgage  Loan required to be delivered  under the Flow Sale and Servicing
Agreement.

         For purposes of the Mortgage  Loans sold  pursuant to this Term Sheet,  certain terms shall be as
set forth below:

        Cut-off Date Principal Balance:                        $_______________________
        Closing Date:                                           _______________________
        Cut-off Date:                                           _______________________
        Purchase Price Percentage:                              ________%
        Servicing Fee Rate:                                     ________%


                                      [Signatures On Following Page]


         IN WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized  officers,  execute
this Term Sheet as of the Closing Date referred to above.


EMC MORTGAGE CORPORATION                                     BANK OF AMERICA, NATIONAL ASSOCIATION
                                                             as Seller
as Purchaser


By:__________________________________                        By:__________________________________

Name:________________________________                        Name:________________________________

Its:_________________________________                        Its:_________________________________

By:__________________________________

Name:________________________________

Its:_________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT 7

                           FORM OF CERTIFICATION TO BE PROVIDED BY THE SERVICER

                 I, [identify the certifying  individual],  certify to _______________,  and its officers,
directors,  agents  and  affiliates,  and with the  knowledge  and  intent  that  they will rely upon this
certification, that:

                 1.        Based on my knowledge,  the information in the Annual  Statement of Compliance,
the  Annual  Independent  Public  Accountant's  Servicing  Report  and all  servicing  reports,  officer's
certificates  and other  information  relating to the  servicing  of the Mortgage  Loans  submitted by the
Servicer to the Master  Servicer  taken as a whole (and as amended or  corrected  in writing to the Master
Servicer),  does not  contain any untrue  statement  of a material  fact or omit to state a material  fact
necessary to make the statements  made, in light of the  circumstances  under which such  statements  were
made, not misleading as of the date of this certification;

                 2.        The  servicing  information  required to be provided to the Master  Servicer by
the Servicer under the Servicing Agreement has been provided to the Master Servicer;

                 3.        I am responsible  for reviewing the activities  performed by the Servicer under
the Servicing  Agreement  and based upon the review  required by the  Servicing  Agreement,  and except as
disclosed in the Annual Statement of Compliance or the Annual  independent Public  Accountant's  Servicing
Report,  the Servicer  has, for the period  covered by the Form 10-K  fulfilled its  obligation  under the
Servicing Agreement; and

                 4.        The Servicer has disclosed to the Servicer's  Certified Public  Accountants all
significant  deficiencies  relating to the Servicer's  compliance with the minimum servicing  standards in
accordance  with a review  conducted  in  compliance  with the  Uniform  Single  Attestation  Program  for
Mortgage Bankers of similar standard as set forth in the Servicing Agreement.

                  Capitalized  terms used but not  defined  herein have the  meanings  ascribed to them in
the Amended and Restated Flow Mortgage Loan Sale and Servicing  Agreement,  dated as of April 1, 2005 (the
"Servicing Agreement"), between Bank of America, National Association and EMC Mortgage Corporation.

                                                   BANK OF AMERICA, NATIONAL ASSOCIATION

                                                   By:      _____________________________
                                                   Name:    _____________________________
                                                   Title:   _____________________________
                                                   Date:    _____________________________




--------------------------------------------------------------------------------




                                                                                               EXHIBIT H-2



                                        EMC Mortgage Corporation,


                                                Purchaser


                                                   and

                                      Countrywide Home Loans, Inc.,


                                                 Company






                                SELLER'S WARRANTIES AND SERVICING AGREEMENT

                                       Dated as of September 1, 2002

                                Residential Adjustable Rate Mortgage Loans







--------------------------------------------------------------------------------




                                            TABLE OF CONTENTS

                                                                                                              Page
ARTICLE I

                    DEFINITIONS
ARTICLE II

                    CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                    BOOKS AND RECORDS; DELIVERY OF DOCUMENTS

   Section 2.01       Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of
                        Servicing Files..........................................................................13
   Section 2.02       Books and Records; Transfers of Mortgage Loans.............................................14
   Section 2.03       Delivery of Documents......................................................................15

ARTICLE III

                    REPRESENTATIONS AND WARRANTIES;
                    REMEDIES AND BREACH

   Section 3.01       Company Representations and Warranties.....................................................16
   Section 3.02       Representations and Warranties Regarding Individual Mortgage Loans.........................18
   Section 3.03       Remedies for Breach of Representations and Warranties......................................27
   Section 3.04       Indemnification............................................................................29
   Section 3.05       Repurchase Upon Conversion.................................................................29
   Section 3.06       Restrictions and Requirements Applicable in the Event
                        that a Mortgage Loan is Acquired by a REMIC..............................................30
   Section 3.07       Review of Mortgage Loans...................................................................31

ARTICLE IV

                    ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

   Section 4.01       Company to Act as Servicer.................................................................32
   Section 4.02       Liquidation of Mortgage Loans..............................................................34
   Section 4.03       Collection of Mortgage Loan Payments.......................................................35
   Section 4.04       Establishment of and Deposits to Custodial Account.........................................35
   Section 4.05       Permitted Withdrawals From Custodial Account...............................................37
   Section 4.06       Establishment of and Deposits to Escrow Account............................................38
   Section 4.07       Permitted Withdrawals From Escrow Account..................................................39
   Section 4.08       Payment of Taxes, Insurance and Other Charges..............................................39
   Section 4.09       Protection of Accounts.....................................................................40
   Section 4.10       Maintenance of Hazard Insurance............................................................40
   Section 4.11       Maintenance of Mortgage Impairment Insurance...............................................42
   Section 4.12       Maintenance of Fidelity Bond and Errors and Omissions Insurance............................42
   Section 4.13       Inspections................................................................................43
   Section 4.14       Restoration of Mortgaged Property..........................................................43
   Section 4.15       Maintenance of PMI and LPMI Policy; Claims.................................................43
   Section 4.16       Title, Management and Disposition of REO Property..........................................45
   Section 4.17       Real Estate Owned Reports..................................................................46
   Section 4.18       Liquidation Reports........................................................................46
   Section 4.19       Reports of Foreclosures and Abandonments of Mortgaged Property.............................47
   Section 4.20       Notification of Adjustments................................................................47

ARTICLE V

                    PAYMENTS TO PURCHASER

   Section 5.01       Remittances................................................................................47
   Section 5.02       Statements to Purchaser....................................................................48
   Section 5.03       Monthly Advances by Company................................................................48

ARTICLE VI

                    GENERAL SERVICING PROCEDURES

   Section 6.01       Transfers of Mortgaged Property............................................................49
   Section 6.02       Satisfaction of Mortgages and Release of Mortgage Files....................................50
   Section 6.03       Servicing Compensation.....................................................................50
   Section 6.04       Annual Statement as to Compliance..........................................................51
   Section 6.05       Annual Independent Public Accountants' Servicing Report....................................51
   Section 6.06       Right to Examine Company Records...........................................................51

ARTICLE VII

                    AGENCY TRANSFER; PASS-THROUGH TRANSFER

   Section 7.01       Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency
                        Transfer, or a Pass-Through Transfer on One or More Reconstitution Dates.................52
   Section 7.02       Purchaser's Repurchase and Indemnification Obligations.....................................53

ARTICLE VIII

                    COMPANY TO COOPERATE

   Section 8.01       Provision of Information...................................................................53
   Section 8.02       Financial Statements; Servicing Facility...................................................54

ARTICLE IX

                    THE COMPANY

   Section 9.01       Indemnification; Third Party Claims........................................................54
   Section 9.02       Merger or Consolidation of the Company.....................................................55
   Section 9.03       Limitation on Liability of Company and Others..............................................55
   Section 9.04       Limitation on Resignation and Assignment by Company........................................56

ARTICLE X

                    DEFAULT

   Section 10.01      Events of Default..........................................................................56
   Section 10.02      Waiver of Defaults.........................................................................58

ARTICLE XI

                    TERMINATION

   Section 11.01      Termination................................................................................58
   Section 11.02      Termination Without Cause..................................................................58

ARTICLE XII

                    MISCELLANEOUS PROVISIONS

   Section 12.01      Successor to Company.......................................................................59
   Section 12.02      Amendment..................................................................................60
   Section 12.03      Governing Law..............................................................................60
   Section 12.04      Duration of Agreement......................................................................60
   Section 12.05      Notices....................................................................................60
   Section 12.06      Severability of Provisions.................................................................61
   Section 12.07      Relationship of Parties....................................................................61
   Section 12.08      Execution; Successors and Assigns..........................................................61
   Section 12.09      Recordation of Assignments of Mortgage.....................................................61
   Section 12.10      Assignment by Purchaser....................................................................61
   Section 12.11      No Personal Solicitation...................................................................61



                                                 EXHIBITS

EXHIBIT A                  MORTGAGE LOAN SCHEDULE
EXHIBIT B                  CONTENTS OF EACH MORTGAGE FILE
EXHIBIT C                  MORTGAGE LOAN DOCUMENTS
EXHIBIT D-1                FORM OF CUSTODIAL ACCOUNT
                           CERTIFICATION
EXHIBIT D-2                FORM OF CUSTODIAL ACCOUNT
                           LETTER AGREEMENT
EXHIBIT E-1                FORM OF ESCROW ACCOUNT CERTIFICATION
EXHIBIT E-2                FORM OF ESCROW ACCOUNT
                           LETTER AGREEMENT
EXHIBIT F                  FORM OF MONTHLY REMITTANCE ADVICE
EXHIBIT G                  FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT H                  UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                  This is a Seller's  Warranties and Servicing  Agreement for residential  adjustable rate
first lien  mortgage  loans,  dated and  effective as of September  1, 2002,  and is executed  between EMC
Mortgage  Corporation,  as purchaser (the  "Purchaser"),  and Countrywide Home Loans,  Inc., as seller and
servicer (the "Company").


                                           W I T N E S S E T H:


                  WHEREAS,  from time to time the  Purchaser  has agreed to purchase  from the Company and
from time to time the Company has agreed to sell to the Purchaser  certain  Mortgage Loans  (excluding the
right to service the Mortgage Loans which the Company expressly retains);

                  WHEREAS,  each of the  Mortgage  Loans is secured by a mortgage,  deed of trust or other
security  instrument  creating  a  first  lien  on a  residential  dwelling  located  in the  jurisdiction
indicated on the related Mortgage Loan Schedule, which is annexed hereto as Exhibit A;
         WHEREAS,  the Company has agreed to service,  from time to time,  certain of the  Mortgage  Loans
acquired by the Purchaser in accordance with the terms and provisions of this Agreement; and

         WHEREAS,  the  Purchaser and the Company wish to prescribe the manner of purchase of the Mortgage
Loans and the  management,  servicing  and  control  of the  Mortgage  Loans  which  from time to time are
subject to this Agreement.



                  NOW,  THEREFORE,  in consideration of the mutual  agreements  hereinafter set forth, and
for other good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the
Purchaser and the Company agree as follows:



                                               DEFINITIONS


                  Whenever used herein,  the  following  words and phrases,  unless the context  otherwise
requires, shall have the following meanings:

                  Accepted  Servicing  Practices:  With  respect  to any  Mortgage  Loan,  those  mortgage
servicing  practices of prudent  mortgage  lending  institutions  which service mortgage loans of the same
type as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located.

                  Agency  Transfer:  The sale or  transfer  by  Purchaser  of some or all of the  Mortgage
Loans to Fannie Mae under its Cash Purchase  Program or its MBS Swap Program  (Special  Servicing  Option)
or to  Freddie  Mac under its  Freddie  Mac Cash  Program or Gold PC  Program,  retaining  the  Company as
"servicer thereunder".

                  Agreement:  This Seller's  Warranties and Servicing  Agreement and all amendments hereof
and supplements hereto.

                  ALTA:  The American Land Title Association or any successor thereto.

                  Appraised  Value:  The value  set  forth in an  appraisal  made in  connection  with the
origination of the related Mortgage Loan as the value of the Mortgaged Property.

                  Approved  Flood  Certification  Provider:  Any  provider  acceptable  to Fannie  Mae and
Freddie Mac.

                  Assignment  and  Conveyance:  An Assignment  and  Conveyance in the form of Exhibit 6 to
the  Mortgage  Loan  Purchase  Agreement  dated as of the date  hereof,  by and between the Seller and the
Purchaser.

                  Assignment  of  Mortgage:  An  assignment  of  the  Mortgage,   notice  of  transfer  or
equivalent  instrument in  recordable  form,  sufficient  under the laws of the  jurisdiction  wherein the
related Mortgaged Property is located to reflect the sale of the Mortgage to the Purchaser.

                  BIF:  The Bank Insurance Fund, or any successor thereto.

                  Business  Day:  Any day other  than (i) a  Saturday  or  Sunday,  or (ii) a day on which
banking  and  savings and loan  institutions  in the State of New York or  California  are  authorized  or
obligated by law or executive order to be closed.

                  Closing  Date:  The date set forth on the related  Confirmation  on which the  Purchaser
from time to time shall  purchase and the Company from time to time shall sell,  the Mortgage Loans listed
on the related Mortgage Loan Schedule.

                  Code:  The  Internal  Revenue  Code of 1986,  as it may be amended  from time to time or
any  successor  statute  thereto,  and  applicable  U.S.  Department  of the Treasury  regulations  issued
pursuant thereto.

                  Company:  Countrywide  Home Loans,  Inc.,  or its  successor in interest or assigns,  or
any successor to the Company under this Agreement appointed as herein provided.

                  Condemnation  Proceeds:  All awards or settlements  in respect of a Mortgaged  Property,
whether  permanent  or  temporary,  partial  or entire,  by  exercise  of the power of  eminent  domain or
condemnation,  to the extent not  required to be released to a Mortgagor in  accordance  with the terms of
the related Mortgage Loan Documents.

                  Confirmation:  The trade  confirmation  letter  between the parties hereto which relates
to the Mortgage Loans on the related Closing Date.

                  Convertible  Mortgage  Loan: Any  individual  Mortgage Loan  purchased  pursuant to this
Agreement  which  contains a provision  whereby the Mortgagor is permitted to convert the Mortgage Loan to
a fixed-rate  mortgage loan at any time between the first  anniversary  and the fifth  anniversary  of the
origination of the mortgage loan.

                  Custodial  Account:  The separate  account or accounts  created and maintained  pursuant
to Section 4.04.

                  Custodial Agreement:  That certain Custodial Agreement,  dated as of November 23,1999 by
and between the Purchaser and Wells Fargo Bank Minnesota, N.A.

                  Custodian:  The Custodian  under the Custodial  Agreement,  or its successor in interest
or assigns or any successor to the Custodian under the Custodial Agreement as provided therein.

                  Cut-off Date: The date set forth on the related Confirmation.

                  Deleted  Mortgage  Loan:  A  Mortgage  Loan  which  is  repurchased  by the  Company  in
accordance  with the terms of this  Agreement  and which is,  in the case of a  substitution  pursuant  to
Section 3.03, replaced or to be replaced with a Qualified Substitute Mortgage Loan.

                  Determination  Date:  The  15th  day (or if such  15th day is not a  Business  Day,  the
Business Day immediately preceding such 15th day) of the month of the related Remittance Date.

                  Disqualified  Organization:  An  organization  defined as such in Section 860E(e) of the
Code.

                  Due  Date:  The day of the  month on which  the  Monthly  Payment  is due on a  Mortgage
Loan,  exclusive  of any days of grace.  With  respect to the  Mortgage  Loans for which  payment from the
Mortgagor is due on a day other than the first day of the month,  such  Mortgage  Loans will be treated as
if the Monthly Payment is due on the first day of the month of such Due Date.

                  Due Period:  With respect to each Remittance Date, the prior calendar month.

                  Eligible  Investments:  Any one or more of the obligations  and securities  listed below
which investment provides for a date of maturity not later than the Determination Date in each month:

                     direct  obligations  of, and  obligations  fully  guaranteed by, the United States of
         America,  or any agency or  instrumentality  of the United States of America the  obligations  of
         which are backed by the full faith and credit of the United States of America; and

                     federal  funds,  demand  and time  deposits  in,  certificates  of  deposits  of,  or
         bankers'  acceptances  issued by, any  depository  institution or trust company  incorporated  or
         organized  under the laws of the United  States of America or any state  thereof  and  subject to
         supervision and examination by federal and/or state banking  authorities,  so long as at the time
         of such investment or contractual  commitment  providing for such investment the commercial paper
         or other  short-term  debt  obligations of such  depository  institution or trust company (or, in
         the case of a depository  institution  or trust company  which is the  principal  subsidiary of a
         holding  company,  the  commercial  paper or other  short-term  debt  obligations of such holding
         company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the long-term debt obligations
         of such holding  company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the long-term
         debt  obligations  of  such  depository  institution  or  trust  company  (or,  in the  case of a
         depository  institution or trust company which is the principal  subsidiary of a holding company,
         the  long-term  debt  obligations  of such  holding  company)  are rated at least "Aa" by Moody's
         Investors Service, Inc.;

                     investments and securities otherwise acceptable to Fannie Mae and Freddie Mac.

provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences
either (i) a right to receive only interest payments with respect to the obligations underlying such
instrument, or (ii) both principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such instrument provide a yield to
maturity of greater than 120% of the yield to maturity at par of such underlying obligations.

                  Errors and Omissions  Insurance Policy:  An errors and omissions  insurance policy to be
maintained by the Company pursuant to Section 4.12.

                  Escrow  Account:  The separate  account or accounts  created and maintained  pursuant to
Section 4.06.

                  Escrow  Payments:  With respect to any Mortgage  Loan, the amounts  constituting  ground
rents,  taxes,  assessments,  water rates, sewer rents,  municipal charges,  mortgage insurance  premiums,
fire and hazard insurance premiums,  condominium  charges,  and any other payments required to be escrowed
by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document.

                  Event of Default:  Any one of the  conditions  or  circumstances  enumerated  in Section
10.01.

                  Fannie Mae:  The Federal National Mortgage Association, or any successor thereto.

                  Fannie Mae Guides:  The Fannie Mae Sellers'  Guide and the Fannie Mae  Servicers'  Guide
and all amendments or additions thereto.

                  FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

                  Fidelity  Bond:  A fidelity  bond to be  maintained  by the Company  pursuant to Section
4.12.

                  First Remittance Date:  As stated in the related Mortgage Loan Purchase Agreement.

                  5/1  ARM  Mortgage  Loan:  Any  individual  Mortgage  Loan  purchased  pursuant  to this
Agreement  which  contains a provision  whereby the interest  rate on such  Mortgage Loan is fixed for the
first five (5) years of the term of the related  Mortgage  Loan and which  thereafter  is  converted  to a
Treasury Rate  Mortgage Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not apply to
the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

                  GEMICO:  General Electric Mortgage Insurance Corporation or any successor thereto.

                  Gross  Margin:  With respect to each  Mortgage  Loan,  the fixed  percentage  amount set
forth on the related  Mortgage  Note,  which amount is added to the Index in accordance  with the terms of
the related Mortgage Note to determine on each Interest Rate Adjustment  Date, the Mortgage  Interest Rate
for such Mortgage Loan.

                  Index:  With respect to any individual  Treasury Rate Mortgage Loan, and with respect to
any  individual  10/1 ARM Mortgage Loan,  5/1 ARM Mortgage Loan or 3/1 ARM Mortgage Loan  commencing  from
and after the 120th Monthly  Payment,  sixtieth  Monthly  Payment,  or the  thirty-sixth  Monthly  Payment
thereof,  respectively,  Index  shall  mean a rate per annum  equal to the  weekly  average  yield on U.S.
Treasury  securities  adjusted to a constant  maturity  of one year as  published  by the Federal  Reserve
Board in statistical  release No. H 15 (519) or any similar  publication as available 45 days prior to the
Interest Rate  Adjustment  Date.  With respect to any individual  LIBOR Mortgage Loan,  Index shall mean a
rate per annum equal to the average of interbank  offered rates for twelve month U.S.  dollar  denominated
deposits in the London  market as determined as set forth in the related  Mortgage  Note.  With respect to
any  individual CD Mortgage  Loan,  Index shall mean a rate per annum equal to the weekly average yield on
certificates  of  deposit  adjusted  to a constant  maturity  of six months as  published  by the  Federal
Reserve Board in statistical  release No. H 15 (519) or similar  publication as available 45 days prior to
the Interest Rate Adjustment Date.

                  Initial  Rate Cap:  With respect to each  Mortgage  Loan and the initial  Interest  Rate
Adjustment  Date  therefor,  a number of  percentage  points  per annum  that is set forth in the  related
Mortgage  Loan  Schedule  and in the  related  Mortgage  Note,  which is the  maximum  amount by which the
Mortgage  Interest Rate for such  Mortgage  Loan may increase or decrease from the Mortgage  Interest Rate
in effect immediately prior to such Interest Rate Adjustment Date.

                  Insurance  Proceeds:   With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.

                  Interest  Rate  Adjustment  Date:  The  date on  which  an  adjustment  to the  Mortgage
Interest Rate on a Mortgage Note becomes effective.

                  LIBOR Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement
which  contains a provision  whereby the interest rate on such Mortgage  Loan is adjusted  annually  based
upon the rate per annum equal to the  average of  interbank  offered  rates for twelve  month U.S.  dollar
denominated deposits in the London market as published in The Wall Street Journal.

                  Lifetime  Mortgage  Interest Rate Cap: With respect to each Mortgage  Loan, the absolute
maximum Mortgage  Interest Rate payable,  above which the Mortgage  Interest Rate cannot be adjusted.  The
Mortgage  Interest  Rate  during the term of a Mortgage  Loan  shall not at any time  exceed the  Mortgage
Interest Rate at the time of origination of such Mortgage Loan by more than 5% per

                  Liquidation  Proceeds:  Cash received in connection  with the liquidation of a defaulted
Mortgage Loan, whether through the sale or assignment of such Mortgage Loan,  trustee's sale,  foreclosure
sale or otherwise,  or the sale of the related  Mortgaged  Property if the Mortgaged  Property is acquired
in satisfaction of the Mortgage Loan.

                  Loan-to-Value  Ratio  or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio of the
Stated  Principal  Balance  of the  Mortgage  Loan  as of  the  related  Cut-off  Date  (unless  otherwise
indicated)  to the lesser of (a) the  Appraised  Value of the  Mortgaged  Property and (b) if the Mortgage
Loan was made to finance the  acquisition  of the related  Mortgaged  Property,  the purchase price of the
Mortgaged Property, expressed as a percentage.

                  LPMI Loan:........A Mortgage Loan with a LPMI Policy.

                  LPMI Policy:......A policy of  primary  mortgage  guaranty  insurance  issued by another
Qualified  Insurer  pursuant  to which the  related  premium is to be paid by the  Servicer of the related
Mortgage  Loan  from  payments  of  interest  made by the  Mortgagor  in an  amount as is set forth in the
related Confirmation and related Mortgage Loan Schedule.

                  LPMI Fee: With respect to each LPMI Loan,  the portion of the Mortgage  Interest Rate as
set forth on the related  Mortgage Loan Schedule (which shall be payable solely from the interest  portion
of Monthly Payments,  Insurance Proceeds,  Condemnation Proceeds or Liquidation  Proceeds),  which, during
such period prior to the required  cancellation  of the LPMI Policy,  shall be used to pay the premium due
on the related LPMI Policy.

                  MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and
existing under the laws of the State of Delaware, or any successor thereto.

                  MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.

                  MERS System: The system of recording  transfers of mortgages  electronically  maintained
by MERS.

                  MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

                  Monthly  Advance:  The  portion  of  Monthly  Payment  delinquent  with  respect to each
Mortgage  Loan at the close of business on the  Determination  Date required to be advanced by the Company
pursuant to Section 5.03 on the Business Day  immediately  preceding  the  Remittance  Date of the related
month.

                  Monthly  Payment:  The  scheduled  monthly  payment  of  principal  and  interest  on  a
Mortgage Loan.

                  Mortgage:  The mortgage,  deed of trust or other  instrument  securing a Mortgage  Note,
which  creates a first  lien on an  unsubordinated  estate in fee  simple in real  property  securing  the
Mortgage Note.

                  Mortgage  File:  The items  pertaining  to a  particular  Mortgage  Loan  referred to in
Exhibit  B  annexed  hereto,  and any  additional  documents  required  to be added to the  Mortgage  File
pursuant to this Agreement.

                  Mortgage   Impairment   Insurance  Policy:  A  mortgage  impairment  or  blanket  hazard
insurance policy as described in Section 4.11.

                  Mortgage  Interest Rate: The annual rate at which Interest  accrues on any Mortgage Loan
as adjusted  from time to time in  accordance  with the  provisions  of the related  Mortgage  Note and in
compliance with the related Initial Rate Cap,  Lifetime  Mortgage Interest Rate Cap and Periodic Rate Cap,
if any, of the related Mortgage Note.

                  Mortgage Loan: An individual  Convertible or Non-Convertible,  Treasury Rate, LIBOR, 5/1
ARM, or 3/1 ARM Mortgage Loan which is the subject of this  Agreement,  each Mortgage Loan originally sold
and subject to this  Agreement  being  identified  on the Mortgage  Loan  Schedule,  which  Mortgage  Loan
includes without limitation the Mortgage File, the Monthly Payments,  Principal  Prepayments,  Liquidation
Proceeds,  condemnation  proceeds,  Insurance Proceeds,  REO disposition  proceeds,  and all other rights,
benefits, proceeds and obligations arising from or in connection with such Mortgage Loan.

                  Mortgage Loan Documents:  The documents listed in Exhibit C hereto.

                  Mortgage  Loan  Package:  A pool of Mortgage  Loans sold to the Purchaser by the Company
on a Closing Date.

                  Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan, the annual rate of
interest  remitted to the  Purchaser,  which shall be equal to the  Mortgage  Interest  Rate minus (i) the
Servicing Fee Rate and (ii) with respect to LPMI Loans, the LPMI Fee.

                  Mortgage  Loan  Schedule:  With respect to each  Mortgage  Loan  Package,  a schedule of
Mortgage  Loans annexed  hereto as Annex A, such schedule  setting  forth the following  information  with
respect to each Mortgage Loan: (1) the Company's  Mortgage Loan  identifying  number;  (2) the Mortgagor's
name;  (3) the street  address of the Mortgaged  Property  including the city,  state and zip code;  (4) a
code  indicating  whether the  Mortgaged  Property  is  owner-occupied  a second  home,  or an  investment
property;  (5) the number and type of  residential  units  constituting  the Mortgaged  Property;  (6) the
original months to maturity;  (7) the Loan-to-Value  Ratio at origination;  (8) the Mortgage Interest Rate
as of the Cut-off Date;  (9) the date on which the initial  Monthly  Payment was due on the Mortgage Loan;
(10) the stated  maturity date;  (11) the amount of the Monthly  Payment as of the Cut-off Date;  (12) the
last payment date on which a payment was actually applied to the outstanding  principal balance;  (13) the
original  principal  amount of the Mortgage  Loan;  (14) the principal  balance of the Mortgage Loan as of
the close of business on the Cut-off Date,  after  deduction of payments of principal due on or before the
Cut-off Date whether or not collected;  (15) a code  indicating  the purpose of the loan (i.e.,  purchase,
rate and term  refinance,  equity take-out  refinance);  (16) a code  indicating the  documentation  style
(i.e. full,  alternative or reduced);  (17) the Interest Rate Adjustment Date; (18) the Gross Margin; (19)
the  lifetime  maximum  Mortgage  Interest  Rate under the terms of the Mortgage  Note;  (20) the date the
Mortgage Loan was  originated;  (21) the Periodic Rate Cap; (22) a code  indicating the company  providing
private  mortgage  insurance;  (23) a code  indicating  if the  Mortgage  Loan is  convertible;  (24)  the
Servicing  Fee Rate;  (25) the LPMI Fee,  if any;  and (26) the  Initial  Rate Cap.  With  respect  to the
Mortgage  Loans in the aggregate,  the Mortgage Loan Schedule  shall set forth the following  information,
as of the  Cut-off  Date:  (1) the  number  of  Mortgage  Loans;  (2) the  current  aggregate  outstanding
principal  balance of the Mortgage Loans; (3) the weighted average Mortgage  Interest Rate of the Mortgage
Loans;  and (4) the weighted  average  maturity of the Mortgage  Loans.  The  Mortgage  Loan  Schedule may
consist of multiple reports that collectively set forth all of the required information.

                  Mortgage  Note: The note or other evidence of the  indebtedness  of a Mortgagor  secured
by a Mortgage.

                  Mortgaged  Property:  The real property  securing  repayment of the debt  evidenced by a
Mortgage Note.

                  Mortgagor:  The obligor on a Mortgage Note.

                  Non-Convertible  Mortgage Loan: Any individual  Mortgage Loan purchased pursuant to this
Agreement  which does not contain a provision  whereby the  Mortgagor  may convert the Mortgage  Loan to a
fixed-rate mortgage loan.

                  Officer's  Certificate:  A  certificate  signed by the Chairman of the Board or the Vice
Chairman of the Board or the  President  or a Vice  President or an assistant  Vice  President  and by the
Treasurer or the Secretary or one of the Assistant  Treasurers  or Assistant  Secretaries  of the Company,
and delivered to the Purchaser as required by this Agreement.

                  Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the
Company,  reasonably  acceptable  to the  Purchaser,  provided  that any  Opinion of Counsel  relating  to
compliance  with the REMIC  Provisions,  must be an opinion of counsel who (i) is in fact  independent  of
the Company and any master  servicer of the  Mortgage  Loans,  (ii) does not have any  material  direct or
indirect  financial  interest  in the  Company  or any  master  servicer  of the  Mortgage  Loans or in an
affiliate  of either and (iii) is not  connected  with the Company or any master  servicer of the Mortgage
Loans as an officer, employee, director or person performing similar functions.

                  Pass-Through  Transfer:  The sale or transfer of some or all of the Mortgage  Loans to a
trust to be formed as part of a  publicly-issued  and/or  privately  placed,  rated or  unrated,  mortgage
pass-through  transaction,  retaining  the  Company  as  "servicer"  (with or  without a master  servicer)
thereunder.

                  Periodic Rate Cap: With respect to each  Mortgage  Loan,  the provision of each Mortgage
Note which  provides  for an absolute  maximum  amount by which the  Mortgage  Interest  Rate  therein may
increase or decrease on an Interest Rate  Adjustment  Date above the Mortgage  Interest Rate previously in
effect, equal to the rate set forth on the Mortgage Loan Schedule per adjustment.

                  Person:  Any  individual,   corporation,   partnership,   joint  venture,   association,
joint-stock  company,  trust,  unincorporated   organization,   government  or  any  agency  or  political
subdivision thereof.

                  PMI:  PMI Mortgage Insurance Co., or any successor thereto.

                  PMI  Policy:  A policy of primary  mortgage  guaranty  insurance  issued by a  Qualified
Insurer, as required by this Agreement with respect to certain Mortgage Loans.

                  Pool Insurer:  Any of GEMICO, PMI or UGI.

                  Prepayment  Interest  Shortfall  Amount:  With  respect  to any  Mortgage  Loan that was
subject to a Principal  Prepayment in full or in part during any Due Period,  which  Principal  Prepayment
was applied to such Mortgage Loan prior to such  Mortgage  Loan's Due Date in such Due Period,  the amount
of  interest  (net the  related  Servicing  Fee) that would have  accrued on the amount of such  Principal
Prepayment during the period  commencing on the date as of which such Principal  Prepayment was applied to
such Mortgage Loan and ending on the day immediately preceding such Due Date, inclusive.

                  Prime Rate:  The prime rate  announced  to be in effect from time to time,  as published
as the average rate in the "Money Rates" section of The Wall Street Journal.

                  Principal  Prepayment:  Any payment or other  recovery of principal  on a Mortgage  Loan
which is  received in advance of its  scheduled  Due Date,  including  any  prepayment  penalty or premium
thereon and which is not accompanied by an amount of interest  representing  scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.

                  Principal  Prepayment  Period:  The  month  preceding  the  month in which  the  related
Remittance Date occurs.

                  Purchaser:  EMC Mortgage  Corporation  or its  successor in interest or any successor to
the Purchaser under this Agreement as herein provided.

                  Qualified  Depository:  A  depository  the  accounts  of which are  insured  by the FDIC
through  the BIF or the SAIF or the debt  obligations  of which  are  rated AA (or the  equivalent  rating
category) or better by national recognized statistical rating organization.

                  Qualified  Insurer:  A mortgage guaranty  insurance company duly authorized and licensed
where  required by law to transact  mortgage  guaranty  insurance  business  and approved as an insurer by
Fannie Mae or Freddie Mac.

                  Qualified  Substitute  Mortgage  Loan: A mortgage loan eligible to be substituted by the
Company  for a  Deleted  Mortgage  Loan  which  must,  on the  date  of  such  substitution,  (i)  have an
outstanding  principal  balance,   after  deduction  of  all  scheduled  payments  due  in  the  month  of
substitution  (or in the case of a  substitution  of more than one  mortgage  loan for a Deleted  Mortgage
Loan,  an  aggregate  principal  balance),  not in excess of the Stated  Principal  Balance of the Deleted
Mortgage Loan;  (ii) have a Mortgage Loan  Remittance Rate not less than and not more than 2% greater than
the Mortgage Loan  Remittance Rate of the Deleted  Mortgage Loan;  (iii) have a remaining term to maturity
not  greater  than and not more than one year less than that of the  Deleted  Mortgage  Loan;  (iv) have a
Gross Margin not less than that of the Deleted  Mortgage  Loan;  (v) comply with each  representation  and
warranty  set  forth in  Sections  3.01 and 3.02;  (v) use the same  Index for  determining  the  Mortgage
Interest Rate as the Deleted  Mortgage Loan;  (vi) have the same provision with respect to  convertibility
as the Deleted Mortgage Loan; and (viii) be a REMIC Eligible Mortgage Loan.

                  Rating  Agency:  Any of  Fitch,  Moody's  or  Standard  &  Poor's  or  their  respective
successors designed by the Purchaser.

                  Reconstitution  Agreements:  The agreement or agreements  entered into by the Purchaser,
the  Company,  Fannie Mae or Freddie  Mac or certain  third  parties on the  Reconstitution  Date(s)  with
respect  to any or all of the  Mortgage  Loans  serviced  hereunder,  in  connection  with a  Pass-Through
Transfer or an Agency Transfer as set forth in Section 7.01,  including,  but not limited to, (i) a Fannie
Mae  Mortgage  Selling  and  Servicing  Contract,  a Pool  Purchase  Contract,  and any and all  servicing
agreements  and  tri-party  agreements  reasonably  required  by Fannie  Mae with  respect to a Fannie Mae
Transfer,  (ii) a Purchase Contract and all purchase  documents  associated  therewith as set forth in the
Freddie Mac Sellers' & Servicers'  Guide,  and any and all servicing  agreements and tri-party  agreements
reasonably  required  by Freddie  Mac with  respect to a Freddie  Mac  Transfer,  and (iii) a Pooling  and
Servicing  Agreement  and/or  a  subservicing/master   servicing  agreement  and  related  custodial/trust
agreement and related  documents  with respect to a  Pass-Through  Transfer.  Such agreement or agreements
shall  prescribe the rights and  obligations  of the Company in servicing the related  Mortgage  Loans and
shall provide for servicing  compensation to the Company  (calculated on a weighted  average basis for all
the related  Mortgage Loans as of the  Reconstitution  Date),  net of any guarantee fees due Fannie Mae or
Freddie Mac, if  applicable,  at least equal to the Servicing Fee due the Company in accordance  with this
Agreement or the servicing fee required  pursuant to the  Reconstitution  Agreement.  The form of relevant
Reconstitution  Agreement to be entered into by the Purchaser  and/or  master  servicer or trustee and the
Company with respect to Pass-Through  Transfers shall be reasonably  satisfactory in form and substance to
the  Purchaser and the Company,  shall not material  increase the  Company's  obligations  or diminish the
Company's  rights  hereunder and the  representations  and warranties and servicing  provisions  contained
therein shall be substantially  similar to those contained in this Agreement,  unless  otherwise  mutually
agreed by the parties.

                  Reconstitution  Date:  The  date or  dates on  which  any or all of the  Mortgage  Loans
serviced  under this  Agreement  shall be removed  from this  Agreement  and  reconstituted  as part of an
Agency Transfer or a Pass-Through  Transfer  pursuant to Section 7.01 hereof.  On such date or dates,  the
Mortgage  Loans  transferred  shall  cease to be covered by this  Agreement  and the  Company's  servicing
responsibilities shall cease under this Agreement with respect to the related transferred Mortgage Loans.

                  Record  Date:  The close of business  of the last  Business  Day of the month  preceding
the month of the related Remittance Date.

                  REMIC: A "real estate  mortgage  investment  conduit" within the meaning of Section 860D
of the Code.

                  REMIC  Documents:  The document or documents  creating and governing the  administration
of a REMIC.

                  REMIC  Eligible  Mortgage Loan: A Mortgage Loan held by a REMIC which  satisfies  and/or
complies with all applicable REMIC Provisions.

                  REMIC  Provisions:  Provisions of the federal income tax law relating to a REMIC,  which
appear at Section  860A through 86OG of  Subchapter  M of Chapter 1,  Subtitle A of the Code,  and related
provisions,  and regulations,  rulings or pronouncements  promulgated thereunder,  as the foregoing may be
in effect from time to time.

                  Remittance  Date:  The 18th day (or if such 18th day is not a  Business  Day,  the first
Business Day immediately following) of any month, beginning with the First Remittance Date.

                  REO Disposition:  The final sale by the Company of any REO Property.

                  REO  Disposition  Proceeds:  All amounts  received  with  respect to an REO  Disposition
pursuant to Section 4.16.

                  REO  Property:   A  Mortgaged  Property  acquired  by  the  Company  on  behalf  of  the
Purchasers through foreclosure or by deed in lieu of foreclosure, as described in Section 4.16.

                  Repurchase  Price:  With respect to any  Mortgage  Loan, a price equal to (i) the Stated
Principal  Balance  of the  Mortgage  Loan plus (ii)  interest  on such  Stated  Principal  Balance at the
Mortgage Loan  Remittance  Rate from the date on which interest has last been paid and  distributed to the
Purchaser  to the date of  repurchase,  less amounts  received or advanced in respect of such  repurchased
Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

                  SAIF:  The Savings Association Insurance Fund, or any successor thereto.

                  Securities Act of 1933 or the 1933 Act:  The Securities Act of 1933, as amended.

                  Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and
expenses other than Monthly Advances  (including  reasonable  attorneys' fees and disbursements)  incurred
in the performance by the Company of its servicing  obligations,  including,  but not limited to, the cost
of (a) the  preservation,  restoration  and protection of the Mortgaged  Property,  (b) any enforcement or
judicial proceedings,  including without limitation,  foreclosures,  (c) the management and liquidation of
any REO Property and (d) compliance with the obligations under Section 4.08.

                  Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the
Purchaser shall pay to the Company,  which shall,  for a period of one full month, be equal to one-twelfth
of the product of (a) the Servicing Fee Rate and (b) the  outstanding  principal  balance of such Mortgage
Loan.  Such fee shall be payable  monthly,  computed on the basis of the same principal  amount and period
respecting  which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation  of the
Purchaser to pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely  from,  the
interest portion (including  recoveries with respect to interest from Liquidation  Proceeds, to the extent
permitted by Section  4.05) of such Monthly  Payment  collected by the Company,  or as otherwise  provided
under Section 4.05.

                  Servicing  Fee Rate:  0.25% per annum with  respect to the period  prior to the  initial
Interest Adjustment Date and, for the 5/1 7/1 and 10/1 ARM Loans 0.375% thereafter.

                  Servicing  File:  With respect to each Mortgage  Loan,  the file retained by the Company
consisting  of originals of all  documents in the Mortgage  File which are not  delivered to the Custodian
and copies of the Mortgage  Loan  Documents  listed in Exhibit B the  originals of which are  delivered to
the Custodian pursuant to Section 2.01.

                  Servicing  Officer:  Any officer of the  Company  involved in or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Company to the Purchaser upon request, as such list may from time to time be amended.

                  7/1  ARM  Mortgage  Loan:  Any  individual  Mortgage  Loan  purchased  pursuant  to this
Agreement  which  contains a provision  whereby the interest  rate on such  Mortgage Loan is fixed for the
first seven (7) years of the term of the related  Mortgage  Loan and which  thereafter  is  converted to a
Treasury Rate  Mortgage Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not apply to
the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  Stated  Principal  Balance:  As to each Mortgage Loan, (i) the principal  balance of the
Mortgage  Loan at the related  Cut-off Date after giving  effect to payments of principal due on or before
such date, whether or not received,  minus (ii) all amounts  previously  distributed to the Purchaser with
respect to the related  Mortgage  Loan  representing  payments or  recoveries  of principal or advances in
lieu thereof.

                  Subservicer:  Any  Subservicer  which is  subservicing  the Mortgage Loans pursuant to a
Subservicing Agreement. Any subservicer shall meet the qualifications set forth in Section 4.01.

                  Subservicing  Agreement:  An  agreement  between the Company and a  Subservicer  for the
servicing of the Mortgage Loans.

                  10/1 ARM  Mortgage  Loan:  Any  individual  Mortgage  Loan  purchased  pursuant  to this
Agreement  which  contains a provision  whereby the interest  rate on such  Mortgage Loan is fixed for the
first ten (10) years of the term of the related  Mortgage  Loan and which  thereafter  is  converted  to a
Treasury Rate  Mortgage Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not apply to
the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  3/1  ARM  Mortgage  Loan:  Any  individual  Mortgage  Loan  purchased  pursuant  to this
Agreement  which  contains a provision  whereby the interest  rate on such  Mortgage Loan is fixed for the
first three (3) years of the term of the related  Mortgage  Loan and which  thereafter  is  converted to a
Treasury Rate Mortgage Loan or a LIBOR Mortgage Loan.

                  Treasury Rate Mortgage  Loan: Any  individual  Mortgage Loan purchased  pursuant to this
Agreement  which  contains a provision  whereby the interest rate on such Mortgage Loan is adjusted  based
upon the weekly average yield on U.S. Treasury securities.

                  Underwriting  Guidelines:  The  underwriting  guidelines  of the Company with respect to
mortgage loans similar to the Mortgage Loans, attached hereto as  Exhibit H.

                  UGI:  United Guaranty Residential Insurance Company or any successor thereto.


                       CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                                 BOOKS AND RECORDS; DELIVERY OF DOCUMENTS


                  Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing
                                    Files.

                  The Company,  on each Closing Date,  does hereby sell,  transfer,  assign,  set over and
convey to the Purchaser,  without  recourse,  but subject to the terms of this  Agreement,  all the right,
title and  interest of the Company in and to the  Mortgage  Loans in the related  Mortgage  Loan  Package,
excluding  the right to service  the  Mortgage  Loans  which the Company  expressly  retains.  Pursuant to
Section  2.03,  the Company has  delivered  the Mortgage  Loan  Documents  for each  Mortgage  Loan in the
Mortgage Loan Package to the Custodian.

                  The  contents of each  Mortgage  File not  delivered to the  Custodian  are and shall be
held in trust by the Company for the benefit of the  Purchaser  as the owner  thereof.  The Company  shall
maintain a Servicing  File  consisting  of a copy of the contents of each  Mortgage File and the originals
of the documents in each Mortgage File not delivered to the  Custodian.  The  possession of each Servicing
File by the  Company  is at the will of the  Purchaser  for the sole  purpose  of  servicing  the  related
Mortgage  Loan, and such  retention and  possession by the Company is in a custodial  capacity only.  Upon
the sale of the Mortgage Loans the ownership of each Mortgage  Note, the related  Mortgage and the related
Mortgage  File and  Servicing  File shall vest  immediately  in the  Purchaser,  and the  ownership of all
records  and  documents  with  respect to the  related  Mortgage  Loan  prepared by or which come into the
possession of the Company  shall vest  immediately  in the Purchaser and shall be retained and  maintained
by the  Company,  in  trust,  at the will of the  Purchaser  and  only in such  custodial  capacity.  Each
Servicing  File shall be  segregated  from the other  books and records of the Company and shall be marked
appropriately  to reflect  clearly the sale of the related  Mortgage  Loan to the  Purchaser.  The Company
shall  release  its  custody  of the  contents  of any  Servicing  File only in  accordance  with  written
instructions  from the  Purchaser,  unless  such  release  is  required  as  incidental  to the  Company's
servicing of the Mortgage  Loans or is in  connection  with a repurchase  of any Mortgage Loan pursuant to
Section 3.03, 3.05, 3.07, or 6.02.

                  Books and Records; Transfers of Mortgage Loans.

                  From and after the sale of the Mortgage  Loans to the Purchaser  all rights  arising out
of the Mortgage  Loans in a Mortgage Loan Package  including  but not limited to all funds  received on or
in connection  with the Mortgage Loan,  shall be received and held by the Company in trust for the benefit
of the  Purchaser  as owner of the  Mortgage  Loans,  and the Company  shall  retain  record  title to the
related  Mortgages  for the  sole  purpose  of  facilitating  the  servicing  and the  supervision  of the
servicing of the Mortgage Loans.

                  The sale of each  Mortgage  Loan in a Mortgage  Loan  Package  shall be reflected on the
Company's  balance sheet and other  financial  statements as a sale of assets by the Company.  The Company
shall be responsible for  maintaining,  and shall  maintain,  a complete set of books and records for each
Mortgage  Loan which  shall be marked  clearly to  reflect  the  ownership  of each  Mortgage  Loan by the
Purchaser.  In particular,  the Company shall maintain in its possession,  available for inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser  upon demand,  evidence of compliance  with
all federal,  state and local laws, rules and regulations,  and requirements of Fannie Mae or Freddie Mac,
including but not limited to documentation  as to the method used in determining the  applicability of the
provisions  of the  Flood  Disaster  Protection  Act of  1973,  as  amended,  to the  Mortgaged  Property,
documentation  evidencing  insurance  coverage and eligibility of any condominium  project for approval by
Fannie Mae and  periodic  inspection  reports as required  by Section  4.13.  To the extent that  original
documents are not required for purposes of  realization  of  Liquidation  Proceeds or Insurance  Proceeds,
documents  maintained by the Company may be in the form of microfilm or microfiche or such other  reliable
means of recreating original  documents,  including but not limited to, optical imagery techniques so long
as the Company  complies with the  requirements of the Fannie Mae Selling and Servicing  Guide, as amended
from time to time.

                  The Company shall  maintain with respect to each Mortgage Loan and shall make  available
for  inspection by any Purchaser or its designee the related  Servicing File during the time the Purchaser
retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

                  The Company  shall keep at its servicing  office books and records in which,  subject to
such  reasonable  regulations as it may prescribe,  the Company shall note transfers of Mortgage Loans. No
transfer of a Mortgage Loan may be made unless such transfer is in compliance  with the terms hereof.  For
the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any person with
respect to this  agreement  or the  Mortgage  Loans  unless the books and records  show such person as the
owner of the Mortgage Loan. The Purchaser may,  subject to the terms of this Agreement,  sell and transfer
one or more of the Mortgage Loans,  provided,  however, that (i) the transferee will not be deemed to be a
Purchaser  hereunder  binding upon the Company unless such  transferee  shall agree in writing to be bound
by the  terms  of this  Agreement  and an  original  counterpart  of the  instrument  of  transfer  and an
assignment  and  assumption of this  Agreement in the form of Exhibit G hereto  executed by the transferee
shall have been  delivered to the Company,  and (ii) with respect to each  Mortgage  Loan  Package,  in no
event  shall  there be more  than five  Persons  at any  given  time  having  the  status  of  "Purchaser"
hereunder.  The  Purchaser  also shall advise the Company of the  transfer.  Upon receipt of notice of the
transfer,  the Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of
such assignee,  and shall release the previous  Purchaser from its  obligations  hereunder with respect to
the  Mortgage  Loans sold or  transferred.  Purchaser  shall not to transfer to any  assignee  any pool of
Mortgage  Loans with a  aggregate  outstanding  principal  balance of less than  $10,000,000  without  the
consent of the Company;  provided,  however,  if the Company fails to consent to the transfer of a pool of
Mortgage  Loans as  contemplated  in this  sentence,  Purchaser  shall  have the  right  to  purchase  the
servicing  rights  associated  with such Mortgage Loans at a price to mutually  agreed to by Purchaser and
Company, exercising good faith.

                  Delivery of Documents.

                  On or before  the date  which is agreed  upon by the  Purchaser  and the  Company in the
related  Confirmation,  the Company  shall  deliver  and  release to the  Custodian  those  Mortgage  Loan
Documents as required by this  Agreement  with respect to each Mortgage Loan in the related  Mortgage Loan
Package a list of which is attached to the related Assignment and Conveyance.

                  On or prior to the related  Closing  Date,  the  Custodian  shall certify its receipt of
all such  Mortgage  Loan  Documents  required to be  delivered  pursuant to the  Custodial  Agreement,  as
evidenced by the Initial  Certification  of the Custodian in the form annexed to the Custodial  Agreement.
The  Company  shall be  responsible  for  maintaining  the  Custodial  Agreement  for the  benefit  of the
Purchaser. Purchaser shall pay all fees and expenses of the Custodian.

                  The  Company  shall  forward  to  the  Custodian   original   documents   evidencing  an
assumption,  modification,  consolidation  or extension of any  Mortgage  Loan entered into in  accordance
with Section 4.01 or 6.01 within one week of their execution,  provided,  however,  that the Company shall
provide the Custodian with a certified  true copy of any such document  submitted for  recordation  within
one week of its execution,  and shall provide the original of any document  submitted for recordation or a
copy of such  document  certified by the  appropriate  public  recording  office to be a true and complete
copy of the original within 180 days of its submission for recordation.

                  In the event an  Officer's  Certificate  of the Company is  delivered  to the  Custodian
because of a delay caused by the public recording office in returning any recorded  document,  the Company
shall deliver to the  Custodian,  within 180 days of the related  Closing  Date, an Officer's  Certificate
which shall (i)  identify  the  recorded  document,  (ii) state that the  recorded  document  has not been
delivered to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the
amount of time  generally  required  by the  applicable  recording  office to record and return a document
submitted for recordation,  and (iv) specify the date the applicable  recorded  document will be delivered
to the  Custodian.  The Company  shall be required to deliver to the  Custodian  the  applicable  recorded
document by the date  specified in (iv) above.  An  extension  of the date  specified in (iv) above may be
requested from the Purchaser, which consent shall not be unreasonably withheld.

                  On or prior  to the date  which is three  Business  Days  prior to the  related  Closing
Date, the Company shall deliver to the Purchaser the related Mortgage Loan Schedule.


                                     REPRESENTATIONS AND WARRANTIES;
                                           REMEDIES AND BREACH


                  Company Representations and Warranties.

                  The Company represents and warrants to the Purchaser that as of each Closing Date:

                  Due  Organization and Authority.  The Company is a corporation duly organized,  validly
existing and in good standing  under the laws of the State of New York and has all licenses  necessary to
carry on its business as now being  conducted  and is licensed,  qualified  and in good  standing in each
state where a Mortgaged  Property is located if the laws of such state require licensing or qualification
in order to conduct  business of the type  conducted by the  Company,  and in any event the Company is in
compliance with the laws of any such state to the extent  necessary to ensure the  enforceability  of the
related  Mortgage  Loan and the  servicing of such  Mortgage  Loan in  accordance  with the terms of this
Agreement;  the Company has the full corporate  power and authority to execute and deliver this Agreement
and to perform in  accordance  herewith;  the  execution,  delivery  and  performance  of this  Agreement
(including  all  instruments of transfer to be delivered  pursuant to this  Agreement) by the Company and
the  consummation of the transactions  contemplated  hereby have been duly and validly  authorized;  this
Agreement  evidences the valid,  binding and  enforceable  obligation  of the Company;  and all requisite
corporate  action has been taken by the Company to make this Agreement valid and binding upon the Company
in accordance with its terms;

                  Ordinary  Course of Business.  The  consummation  of the  transactions  contemplated by
this Agreement are in the ordinary  course of business of the Company,  and the transfer,  assignment and
conveyance  of the Mortgage  Notes and the  Mortgages by the Company  pursuant to this  Agreement are not
subject  to the  bulk  transfer  or any  similar  statutory  provisions  in  effect  in  any  applicable
jurisdiction;

                  No Conflicts.  Neither the execution and delivery of this  Agreement,  the  acquisition
of the  Mortgage  Loans  by the  Company,  the  sale  of  the  Mortgage  Loans  to the  Purchaser  or the
transactions  contemplated  hereby, nor the fulfillment of or compliance with the terms and conditions of
this  Agreement,  will conflict with or result in a breach of any of the terms,  conditions or provisions
of the Company's  charter or by-laws or any legal restriction or any agreement or instrument to which the
Company is now a party or by which it is bound,  or  constitute  a default or result in an  acceleration
under any of the foregoing,  or result in the violation of any law, rule, regulation,  order, judgment or
decree to which the  Company or its  property  is  subject,  or impair the  ability of the  Purchaser  to
realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

                  Ability to  Service.  The  Company  is an  approved  seller/servicer  of  conventional
residential  mortgage  loans  for  Fannie  Mae or  Freddie  Mac,  with the  facilities,  procedures,  and
experienced  personnel  necessary  for the  sound  servicing  of  mortgage  loans of the same type as the
Mortgage Loans.  The Company is in good standing to sell mortgage loans to and service mortgage loans for
Fannie Mae or Freddie Mac, and no event has occurred,  including but not limited to a change in insurance
coverage,  which would make the Company  unable to comply  with  Fannie Mae or Freddie  Mac  eligibility
requirements or which would require notification to either Fannie Mae or Freddie Mac;

                  Reasonable  Servicing Fee. The Company  acknowledges and agrees that the Servicing Fee,
as calculated at the Servicing Fee Rate, represents reasonable  compensation for performing such services
and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as
compensation for the servicing and administration of the Mortgage Loans pursuant to this Agreement.

                  Ability  to  Perform.  The  Company  does not  believe,  nor does it have any reason or
cause to believe,  that it cannot  perform  each and every  covenant  contained  in this  Agreement.  The
Company is solvent and the sale of the Mortgage Loans is not  undertaken to hinder,  delay or defraud any
of the Company's creditors;

                  No Litigation Pending.  There is no action, suit,  proceeding or investigation  pending
or to the best of the  Company's  knowledge  threatened  against  the  Company  which,  either in any one
instance or in the  aggregate,  may result in any material  adverse change in the business,  operations,
financial  condition,  properties or assets of the Company, or in any material impairment of the right or
ability of the  Company to carry on its  business  substantially  as now  conducted,  or in any  material
liability on the part of the Company,  or which would draw into  question the validity of this  Agreement
or the Mortgage  Loans or of any action taken or to be taken in connection  with the  obligations  of the
Company  contemplated herein, or which would be likely to impair materially the ability of the Company to
perform under the terms of this Agreement;

                  No Consent  Required.  No  consent,  approval,  authorization  or order of any court or
governmental agency or body is required for the execution,  delivery and performance by the Company of or
compliance  by the Company  with this  Agreement  or the sale of the  Mortgage  Loans as evidenced by the
consummation of the transactions  contemplated by this Agreement,  or if required, such approval has been
obtained prior to the related Closing Date;

                  Selection  Process.  The Mortgage  Loans were selected from among the  adjustable  rate
one- to  four-family  mortgage loans in the Company's  portfolio at the related  Closing Date as to which
the  representations  and  warranties  set forth in Section 3.02 could be made and such selection was not
made in a manner so as to affect adversely the interests of the Purchaser;

                  Pool  Characteristics.  With respect to each Mortgage  Loan Package,  the Mortgage Loan
characteristics set forth on Exhibit 2 to the related Assignment and Conveyance are true and complete.

                  No Untrue  Information.  Neither  this  Agreement  nor any  statement,  report or other
document  furnished or to be furnished  pursuant to this Agreement or in connection with the transactions
contemplated  hereby contains any untrue statement of fact or omits to state a fact necessary to make the
statements contained therein not misleading;

                  Sale  Treatment.  The Company has determined that the disposition of the Mortgage Loans
pursuant to this Agreement will be afforded sale treatment for accounting and tax purposes;

                  Financial Statements. There has been no change in the business,  operations,  financial
condition,  properties  or assets of the Company since the date of the  Company's  most recent  financial
statements  that would have a material  adverse  effect on its ability to perform its  obligations  under
this Agreement;

                  No Brokers' Fees. The Company has not dealt with any broker,  investment banker,  agent
or other person that may be entitled to any  commission or  compensation  in connection  with the sale of
the Mortgage Loans;

                  Origination.  The  Company's  decision to originate  any  mortgage  loan or to deny any
mortgage loan application is an independent decision based upon Company's  Underwriting  Guidelines,  and
is in no way made as a result of  Purchaser's  decision to  purchase,  or not to  purchase,  or the price
Purchaser may offer to pay for, any such mortgage loan, if originated; and

                  MERS.  The  Company  is a  member  of MERS in good  standing,  and will  comply  in all
material  respects with the rules and  procedures  of MERS in  connection  with the servicing of the MERS
Mortgage Loans for as long as such Mortgage Loans are registered with MERS;

                  Representations and Warranties Regarding Individual Mortgage Loans.

                  As to each Mortgage Loan,  the Company  hereby  represents and warrants to the Purchaser
that as of the related Closing Date:

                  Mortgage Loans as Described.  The  information set forth in each Mortgage Loan Schedule
is complete, true and correct in all material respects;

                  Payments  Current.  All payments required to be made up to the related Closing Date for
the Mortgage Loan under the terms of the Mortgage Note have been made and credited.  No payment  required
under the Mortgage  Loan has been more than 30 days  delinquent at any time in the twelve months prior to
the related  Closing Date.  The first Monthly  Payment shall be made with respect to the Mortgage Loan on
its Due Date or within the grace period, all in accordance with the terms of the related Mortgage Note;

                  No  Outstanding  Charges.  There are no  defaults  in  complying  with the terms of the
Mortgages,  and all taxes,  governmental  assessments,  insurance  premiums,  water,  sewer and municipal
charges,  leasehold  payments or ground rents which previously became due and owing have been paid, or an
escrow of funds has been  established  in an amount  sufficient  to pay for every such item which remains
unpaid and which has been  assessed but is not yet due and payable.  The Company has not advanced  funds,
or induced,  solicited or knowingly  received any advance of funds by a party other than the  Mortgagor,
directly or  indirectly,  for the payment of any amount  required  under the  Mortgage  Loan,  except for
interest  accruing  from the date of the  Mortgage  Note or date of  disbursement  of the  Mortgage  Loan
proceeds,  whichever  is  greater,  to the day  which  precedes  by one  month  the Due Date of the first
installment of principal and interest;

                  Original  Terms  Unmodified.  The terms of the Mortgage Note and Mortgage have not been
impaired,  waived,  altered or modified in any  respect,  except by a written  instrument  which has been
recorded,  if necessary to protect the  interests of the  Purchaser  and which has been  delivered to the
Custodian.  The substance of any such waiver,  alteration or modification has been approved by the issuer
of any related PMI Policy and the title insurer,  to the extent required by the policy, and its terms are
reflected on the related  Mortgage Loan Schedule.  No Mortgagor has been  released,  in whole or in part,
except in connection  with an assumption  agreement  approved by the issuer of any related PMI Policy and
the title insurer,  to the extent required by the policy,  and which assumption  agreement is part of the
Mortgage  Loan File  delivered  to the  Custodian  and the terms of which are  reflected  in the  related
Mortgage Loan Schedule;

                  No Defenses.  The Mortgage  Loan is not subject to any right of  rescission,  set-off,
counterclaim or defense,  including  without  limitation the defense of usury,  nor will the operation of
any of the terms of the Mortgage Note or the Mortgage,  or the exercise of any right  thereunder,  render
either the Mortgage Note or the Mortgage  unenforceable,  in whole or in part, or subject to any right of
rescission,  set-off,  counterclaim or defense, including without limitation the defense of usury, and no
such right of rescission,  set-off,  counterclaim or defense has been asserted with respect thereto,  and
no Mortgagor was a debtor in any state or federal  bankruptcy  or  insolvency  proceeding at the time the
Mortgage Loan was originated;

                  Hazard  Insurance.  Pursuant  to the  terms of the  Mortgage,  all  buildings  or other
improvements upon the Mortgaged  Property are insured by a generally  acceptable  insurer against loss by
fire,  hazards of  extended  coverage  and such  other  hazards  as are  customary  in the area where the
Mortgaged  Property is located pursuant to insurance  policies  conforming to the requirements of Section
4.10. If upon  origination of the Mortgage Loan, the Mortgaged  Property was in an area identified in the
Federal  Register by the Federal  Emergency  Management  Agency as having special flood hazards (and such
flood  insurance  has been made  available) a flood  insurance  policy  meeting the  requirements  of the
current  guidelines of the Federal Flood Insurance  Administration  is in effect which policy conforms to
the requirements of Section 4.10. All individual  insurance  policies contain a standard mortgagee clause
naming the Company and its successors and assigns as mortgagee,  and all premiums thereon have been paid.
The  Mortgage  obligates  the  Mortgagor  thereunder  to  maintain  the  hazard  insurance  policy at the
Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the
Mortgage  to obtain and  maintain  such  insurance  at such  Mortgagor's  cost and  expense,  and to seek
reimbursement therefor from the Mortgagor.  Where required by state law or regulation,  the Mortgagor has
been given an opportunity to choose the carrier of the required hazard insurance,  provided the policy is
not a "master" or "blanket"  hazard  insurance  policy  covering the common  facilities of a planned unit
development.  The hazard insurance policy is the valid and binding obligation of the insurer,  is in full
force and  effect,  and will be in full force and effect and inure to the benefit of the  Purchaser  upon
the consummation of the transactions  contemplated by this Agreement. The Company has not engaged in, and
has no knowledge of the  Mortgagor's  or any  Subservicer's  having engaged in, any act or omission which
would impair the coverage of any such policy,  the benefits of the  endorsement  provided for herein,  or
the validity and binding  effect of either,  including  without  limitation,  no unlawful  fee,  unlawful
commission,  unlawful  kickback or other unlawful  compensation  or value of any kind has been or will be
received,  retained or realized by any  attorney,  firm or other person or entity,  and no such  unlawful
items have been received, retained or realized by the Company;

                  Compliance with  Applicable  Laws. Any and all  requirements  of any federal,  state or
local law including,  without limitation,  usury,  truth-in-lending,  real estate settlement procedures,
consumer credit  protection,  equal credit opportunity or disclosure laws applicable to the Mortgage Loan
have been complied with, and the Company shall maintain in its possession,  available for the Purchaser's
inspection,  and shall  deliver to the  Purchaser  upon  demand,  evidence  of  compliance  with all such
requirements;

                  No  Satisfaction  of  Mortgage.  The  Mortgage  has  not  been  satisfied,   canceled,
subordinated  or rescinded,  in whole or in part,  and the Mortgaged  Property has not been released from
the lien of the Mortgage,  in whole or in part,  nor has any  instrument  been executed that would effect
any such release,  cancellation,  subordination or rescission. The Company has not waived the performance
by the  Mortgagor  of any action,  if the  Mortgagor's  failure to perform  such  action  would cause the
Mortgage  Loan to be in default,  nor has the Company  waived any  default  resulting  from any action or
inaction by the Mortgagor;

                  Location  and Type of  Mortgaged  Property.  The  Mortgaged  Property  is a fee  simple
property  located in the state  identified in the related Mortgage Loan Schedule and consists of a parcel
of real property with a detached single family residence  erected thereon,  or an individual  condominium
unit in a low-rise  condominium  project, or an individual unit in a planned unit development,  provided,
however,  that any  condominium  project or planned unit  development  shall  conform with the  Company's
Underwriting  Guidelines  regarding  such  dwellings,  and no residence or dwelling is a mobile home or a
manufactured dwelling. No portion of the Mortgaged Property is used for commercial purposes;

                  Valid First  Lien.  The  Mortgage is a valid,  subsisting,  enforceable  and  perfected
first  lien on the  Mortgaged  Property,  including  all  buildings  and  improvements  on the  Mortgaged
Property,  and  all  additions,  alterations  and  replacements  made at any  time  with  respect  to the
foregoing. The lien of the Mortgage is subject only to:

                  the lien of current real property taxes and assessments not yet due and payable;

                  covenants,  conditions and restrictions,  rights of way,  easements and other matters of
         the  public  record as of the date of  recording  acceptable  to  mortgage  lending  institutions
         generally and  specifically  referred to in the lender's title insurance  policy delivered to the
         originator of the Mortgage  Loan and (i) referred to or to otherwise  considered in the appraisal
         made  for the  originator  of the  Mortgage  Loan or  (ii)  which  do not  adversely  affect  the
         Appraised Value of the Mortgaged Property set forth in such appraisal; and

                  other matters to which like  properties  are commonly  subject  which do not  materially
         interfere  with the benefits of the security  intended to be provided by the mortgage or the use,
         enjoyment, value or marketability of the related Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and delivered in connection
with the Mortgage Loan establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein and the Company has full right to sell and
assign the same to the Purchaser. The Mortgaged Property was not, as of the date of origination of the
Mortgage Loan, subject to a mortgage, deed of trust, deed to secured debt or other security instrument
creating a lien subordinate to the lien of the Mortgage;

                  Validity of Mortgage  Documents.  The Mortgage  Note and the Mortgage are genuine,  and
each is the legal, valid and binding  obligation of the maker thereof  enforceable in accordance with its
terms.  All parties to the  Mortgage  Note and the  Mortgage and any other  related  agreement  had legal
capacity to enter into the Mortgage  Loan and to execute and deliver the  Mortgage  Note and the Mortgage
and any other  related  agreement,  and the Mortgage  Note and the  Mortgage  have been duly and properly
executed by such  parties.  No fraud was committed by the Company,  or to the Company's  knowledge by any
other person  including the Mortgagor,  in connection  with the  origination or servicing of the Mortgage
Loan.  The Company has reviewed all of the documents  constituting  the Servicing  File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the representations set forth herein;

                  Full  Disbursement  of Proceeds.  The Mortgage Loan has been closed and the proceeds of
the Mortgage Loan have been fully disbursed and there is no requirement for future advances  thereunder,
and  any  and all  requirements  as to  completion  of any  on-site  or  off-site  improvement  and as to
disbursements  of any escrow  funds  therefor  have been  complied  with.  All costs,  fees and  expenses
incurred in making or closing the Mortgage  Loan and the  recording of the  Mortgage  were paid,  and the
Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

                  Ownership.  The  Company is the sole owner of record and holder of the  Mortgage  Loan.
The Mortgage Loan is not assigned or pledged,  and the Company has good and marketable title thereto, and
has full right to transfer and sell the  Mortgage  Loan  therein to the  Purchaser  free and clear of any
encumbrance,  equity,  participation interest,  lien, pledge, charge, claim or security interest, and has
full right and authority  subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;

                  Doing Business.  All parties which have had any interest in the Mortgage Loan,  whether
as mortgagee,  assignee, pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest,  were) (1) in compliance with any and all applicable licensing requirements of the laws
of the state wherein the Mortgaged  Property is located,  and (2) organized under the laws of such state,
or (3) qualified to do business in such state, or (4) federal  savings and loan  associations or national
banks having principal offices in such state, or (5) not doing business in such state;

                  LTV, PMI Policy.  Any Mortgage Loan with an LTV over 80% has a PMI Policy insuring,  as
to  payment  defaults,  the  excess  LTV over 71% (or such  other  percentage  as stated  in the  related
Confirmation)  of the  Appraised  Value  until  the LTV of such  Mortgage  Loan is  reduced  to 80%.  All
provisions  of such PMI Policy have been and are being  complied  with,  such policy is in full force and
effect,  and all premiums due thereunder have been paid. No action,  inaction,  or event has occurred and
no state of facts  exists  that has,  or will  result in the  exclusion  from,  denial  of, or defense to
coverage.  Any Mortgage Loan subject to a PMI Policy  obligates the Mortgagor  thereunder to maintain the
PMI Policy and to pay all premiums and charges in connection therewith;  provided,  that, with respect to
LPMI Loans,  the Company is obligated  thereunder to maintain the LPMI Policy and to pay all premiums and
charges in  connection  therewith.  The Mortgage  Interest Rate for the Mortgage Loan as set forth on the
Mortgage Loan Schedule is net of any insurance premium excluded any premium for the LPMI Policy;

                  Title  Insurance.  The Mortgage Loan is covered by either (i) an attorney's  opinion of
title  and  abstract  of title  the form  and  substance  of which  is  acceptable  to  mortgage  lending
institutions  making  mortgage loans in the area where the Mortgaged  Property is located or (ii) an ALTA
lender's title insurance policy or other generally  acceptable form of policy of insurance  acceptable to
Fannie  Mae or Freddie  Mac,  issued by a title  insurer  acceptable  to Fannie  Mae or  Freddie  Mac and
qualified  to do business in the  jurisdiction  where the  Mortgaged  Property is located,  insuring  the
Company,  its  successors  and  assigns,  as to the first  priority  lien of the Mortgage in the original
principal  amount of the  Mortgage  Loan (or to the extent that a Mortgage  Note  provides  for  negative
amortization,  the maximum amount of negative amortization in accordance with the Mortgage),  and against
any loss by reason of the  invalidity or  unenforceability  of the lien  resulting from the provisions of
the Mortgage providing for adjustment in the Mortgage Interest Rate and Monthly Payment,  subject only to
the  exceptions  contained  in clauses (1), (2) and (3) of  paragraph  (j) of this  Section  3.02.  Where
required by state law or regulation,  the Mortgagor has been given the  opportunity to choose the carrier
of  the  required  mortgage  title  insurance.   Additionally,  such  lender's  title  insurance  policy
affirmatively  insures ingress and egress, and against encroachments by or upon the Mortgaged Property or
any interest therein.  The Company is the sole insured of such lender's title insurance policy,  and such
lender's  title  insurance  policy is in full force and  effect and will be in force and effect  upon the
consummation of the  transactions  contemplated  by this  Agreement.  No claims have been made under such
lender's title insurance policy,  and no prior holder of the Mortgage,  including the Company,  has done,
by act or omission,  anything  which would impair the coverage of such lender's  title  insurance  policy
including without limitation,  no unlawful fee,  commission,  kickback or other unlawful  compensation or
value of any kind has been or will be  received,  retained  or realized  by any  attorney,  firm or other
person or entity, and no such unlawful items have been received, retained or realized by the Company;

                  No Defaults.  There is no default,  breach, violation or event of acceleration existing
under the Mortgage or the Mortgage  Note and no event which,  with the passage of time or with notice and
the expiration of any grace or cure period,  would  constitute a default,  breach,  violation or event of
acceleration,  and neither the Company nor its predecessors have waived any default, breach, violation or
event of acceleration;

                  No  Mechanics'  Liens.  There are no  mechanics'  or similar liens or claims which have
been filed for work,  labor or material (and no rights are outstanding that under the law could give rise
to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to, or equal or
coordinate with, the lien of the related Mortgage;

                  Location of Improvements;  No Encroachments.  All improvements which were considered in
determining the Appraised  Value of the Mortgaged  Property lay wholly within the boundaries and building
restriction  lines of the Mortgaged  Property and no improvements on adjoining  properties  encroach upon
the  Mortgaged  Property.  No  improvement  located  on or being  part of the  Mortgaged  Property  is in
violation of any applicable zoning law or regulation;

                  Origination;  Payment  Terms.  The  Mortgage  Loan  was  originated  by  either  i) the
Company,  which is a FNMA-approved,  FHLMC-approved  and HUD-approved  mortgage banker,  or ii) an entity
that is a  FNMA-approved,  FHLMC-approved  and  HUD-approved  mortgage  banker,  or a  savings  and  loan
association,  a savings bank, a commercial  bank or similar banking  institution  which is supervised and
examined by a Federal or state  authority.  The interest  rate on the related  Mortgage  Note is adjusted
annually in the case of Treasury  Rate  Mortgage  Loans and LIBOR  Mortgage  Loans on each  Interest Rate
Adjustment Date to equal the Index plus the Gross Margin,  subject to the Initial Rate Cap, Periodic Rate
Cap and the Lifetime  Mortgage Interest Rate Cap as set forth in the Mortgage Note. The Mortgage Interest
Rate for a 5/1 ARM Mortgage Loan and a 3/1 ARM Mortgage  Loan is adjusted  annually  commencing  from and
after the sixtieth  Monthly  Payment and the  thirty-sixth  Monthly  Payment,  respectively,  in the same
manner as a Treasury Rate Mortgage Loan and LIBOR Mortgage  Loan,  provided,  however,  that the Periodic
Rate Cap does not apply to the initial  Interest Rate Adjustment Date for such 5/1 ARM Mortgage Loan (the
Initial  Rate Cap does  apply).  The  Mortgage  Note is payable  each month in  monthly  installments  of
principal and interest,  with interest in arrears,  and requires Monthly Payments  sufficient to amortize
the  original  principal  balance  of the  Mortgage  Loan  over a term of no more  than  30  years.  Each
Convertible  Mortgage  Loan  contains a  provision  whereby the  Mortgagor  is  permitted  to convert the
Mortgage Loan to a fixed-rate  mortgage loan at any time between the first and fifth  anniversary  of the
origination of the Mortgage Loan. No Mortgage Loan has a provision for negative amortization;

                  Customary Provisions.  The Mortgage contains customary and enforceable  provisions such
as to render the rights and  remedies of the holder  thereof  adequate  for the  realization  against the
Mortgaged  Property of the benefits of the security  provided  thereby,  including,  (i) in the case of a
Mortgage  designated as a deed of trust, by trustee's sale, and (ii) otherwise by judicial  foreclosure.
Upon default by a Mortgagor on a Mortgage Loan and  foreclosure  on, or trustee's  sale of, the Mortgaged
Property pursuant to the proper procedures,  the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged  Property.  There is no homestead or other exemption available to
a Mortgagor  which would  interfere with the right to sell the Mortgaged  Property at a trustee's sale or
the right to foreclose the Mortgage;

                  Conformance  with  Underwriting  Guidelines.  The  Mortgage  Loan was  underwritten  in
accordance  with the  Company's  Underwriting  Guidelines  in  effect at the time the  Mortgage  Loan was
originated.;

                  Occupancy of the  Mortgaged  Property.  As of the related  Closing  Date the  Mortgaged
Property is lawfully occupied under applicable law. All inspections,  licenses and certificates  required
to be made or issued with respect to all occupied  portions of the  Mortgaged  Property and, with respect
to the use and  occupancy of the same,  including but not limited to  certificates  of occupancy and fire
underwriting  certificates,  have been made or obtained from the appropriate  authorities.  The Mortgagor
represented  at the time of  origination  of the  Mortgage  Loan  that the  Mortgagor  would  occupy  the
Mortgaged Property as the Mortgagor's primary residence;

                  No  Additional  Collateral.  The  Mortgage  Note is not and has not been secured by any
collateral  except the lien of the  corresponding  Mortgage and the security  interest of any  applicable
security agreement or chattel mortgage referred to in (j) above;

                  Deeds of Trust.  In the event the  Mortgage  constitutes  a deed of trust,  a trustee,
duly  qualified  under  applicable  law to serve as such,  has been properly  designated and currently so
serves  and is  named  in the  Mortgage,  and no  fees or  expenses  are or will  become  payable  by the
Purchasers  to the trustee  under the deed of trust,  except in  connection  with a trustee's  sale after
default by the Mortgagor;

                  Acceptable  Investment.   The  Company  has  no  knowledge  of  any  circumstances  or
conditions with respect to the Mortgage,  the Mortgaged Property, the Mortgagor or the Mortgagor's credit
standing that can reasonably be expected to cause private institutional  investors to regard the Mortgage
Loan as an unacceptable  investment,  cause the Mortgage Loan to become  delinquent,  or adversely affect
the value or marketability of the Mortgage Loan;

                  Delivery of Mortgage  Documents.  The Mortgage  Note,  the Mortgage,  the Assignment of
Mortgage and any other  documents  required to be delivered  for the Mortgage  Loan by the Company  under
this  Agreement  as set forth in Exhibit C attached  hereto have been  delivered  to the  Custodian.  The
Company is in possession  of a complete,  true and accurate  Mortgage File in compliance  with Exhibit B,
except for such documents the originals of which have been delivered to the Custodian;

                  Condominiums/Planned  Unit  Developments.  If the  Mortgaged  Property is a condominium
unit or a planned unit development  (other than a de minimus planned unit  development)  such condominium
or planned  unit  development  project  meets  Company's  Underwriting  Guidelines  with  respect to such
condominium or planned unit development;

                  Transfer of Mortgage  Loans.  The  Assignment of Mortgage is in recordable  form and is
acceptable for recording under the laws of the jurisdiction in which the Mortgaged Property is located;

                  Due on Sale. The Mortgage  contains an enforceable  provision for the  acceleration  of
the  payment  of the  unpaid  principal  balance of the  Mortgage  Loan in the event  that the  Mortgaged
Property is sold or transferred without the prior written consent of the Mortgagor thereunder;

                  No Buydown  Provisions;  No Graduated  Payments or Contingent  Interests.  The Mortgage
Loan does not contain  provisions  pursuant to which  Monthly  Payments are paid or  partially  paid with
funds deposited in any separate account established by the Company,  the Mortgagor or anyone on behalf of
the  Mortgagor,  or paid by any source  other than the  Mortgagor  nor does it contain any other  similar
provisions  currently in effect which may  constitute a "buydown"  provision.  The Mortgage Loan is not a
graduated  payment  mortgage  loan and the  Mortgage  Loan does not have a shared  appreciation  or other
contingent interest feature;

                  Consolidation  of Future  Advances.  Any  future  advances  made  prior to the  related
Cut-off Date have been  consolidated with the outstanding  principal amount secured by the Mortgage,  and
the secured principal  amount,  as consolidated,  bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated  principal amount is expressly insured as having first
lien  priority by a title  insurance  policy,  an  endorsement  to the policy  insuring  the  mortgagee's
consolidated  interest  or by other  title  evidence  acceptable  to  Fannie  Mae and  Freddie  Mac.  The
consolidated principal amount does not exceed the original principal amount of the Mortgage Loan;

                  Mortgaged  Property  Undamaged.  There is no proceeding  pending or, to the best of the
Company's  knowledge,  threatened for the total or partial  condemnation of the Mortgaged  Property.  The
Mortgaged Property is undamaged by waste, fire, earthquake or earth movement,  windstorm,  flood, tornado
or other  casualty so as to affect  adversely  the value of the  Mortgaged  Property as security  for the
Mortgage Loan or the use for which the premises were intended; and

                  Collection  Practices;  Escrow  Deposits.  The  origination,  servicing and  collection
practices  used with  respect  to the  Mortgage  Loan have been in  accordance  with  Accepted  Servicing
Practices,  and have been in all respects in compliance  with all applicable laws and  regulations.  With
respect to escrow  deposits and Escrow  Payments,  all such payments are in the possession of the Company
and there exist no deficiencies in connection  therewith for which customary  arrangements  for repayment
thereof have not been made.  All Escrow  Payments have been collected in full  compliance  with state and
federal  law. An escrow of funds is not  prohibited  by  applicable  law and has been  established  in an
amount  sufficient to pay for every item which remains  unpaid and which has been assessed but is not yet
due and payable.  No escrow deposits or Escrow Payments or other charges or payments due the Company have
been  capitalized  under the Mortgage or the Mortgage Note. All Mortgage  Interest Rate  adjustments have
been made in strict  compliance  with state and federal law and the terms of the related  Mortgage  Note.
Any interest required to be paid pursuant to state and local law has been properly paid and credited;

                  Appraisal.  The Mortgage  File contains an appraisal of the related  Mortgage  Property
signed prior to the approval of the Mortgage Loan  application by a qualified  appraiser,  duly appointed
by the Company, who had no interest,  direct or indirect in the Mortgaged Property or in any loan made on
the security  thereof;  and whose  compensation  is not affected by the  approval or  disapproval  of the
Mortgage Loan, and the appraisal and appraiser both satisfy the  requirements of Fannie Mae,  Freddie Mac
or  Title XI  of the  Federal  Institutions  Reform,  Recovery,  and  Enforcement  Act of  1989  and  the
regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated;

                  Soldiers'  and Sailors'  Relief Act. The  Mortgagor  has not notified the Company,  and
the Company has no knowledge of any relief  requested or allowed to the Mortgagor under the Soldiers' and
Sailors' Civil Relief Act of 1940;

                  Environmental  Matters.  The  Mortgaged  Property  is free  from  any and all  toxic or
hazardous  substances  and there exists no violation of any local,  state or federal  environmental  law,
rule or  regulation.  To the best of the Company's  knowledge,  there is no pending  action or proceeding
directly  involving any  Mortgaged  Property of which the Company is aware in which  compliance  with any
environmental  law, rule or regulation is an issue; and to the best of the Company's  knowledge,  nothing
further  remains to be done to satisfy in full all  requirements  of each such law,  rule or  regulation
consisting a prerequisite to use and enjoyment of said property;

                  No  Construction  Loans.  No  Mortgage  Loan  was  made  in  connection  with  (i)  the
construction or rehabilitation  of a Mortgaged  Property or (ii) facilitating the trade-in or exchange of
a Mortgaged Property;

                  Insurance.  The  Company  has  caused or will  cause to be  performed  any and all acts
required to preserve the rights and remedies of the  Purchaser in any  insurance  policies  applicable to
the Mortgage Loans including,  without limitation,  any necessary notifications of insurers,  assignments
of policies or interests therein, and establishments of coinsured,  joint loss payee and mortgagee rights
in favor of the  Purchaser;  No action,  inaction,  or event has  occurred and no state of fact exists or
has existed that has  resulted or will result in the  exclusion  from,  denial of, or defense to coverage
under any applicable pool insurance  policy,  special hazard insurance  policy,  PMI Policy or bankruptcy
bond,  irrespective  of the cause of such failure of coverage.  In  connection  with the placement of any
such insurance, no commission,  fee, or other compensation has been or will be received by the Company or
any  designee  of the  Company or any  corporation  in which the  Company or any  officer,  director,  or
employee had a financial interest at the time of placement of such insurance;

                  Regarding the Mortgagor.  The Mortgagor is one or more natural  persons and/or trustees
for an Illinois land trust or a trustee under a "living  trust" and such "living  trust" is in compliance
with Fannie Mae guidelines for such trusts.

                  Predatory  Lending  Regulations;  High  Cost  Loans.  None of the  Mortgage  Loans  are
classified  as (a) "high cost" loans under the Home  Ownership and Equity  Protection  Act of 1994 or (b)
"high cost," "threshold," or "predatory" loans under any other applicable state, federal or local law.

                  Simple  Interest  Mortgage  Loans.  None of the  Mortgage  Loans  are  simple  interest
Mortgage Loans.

                  Single  Premium Credit Life  Insurance.  None of the proceeds of the Mortgage Loan were
used to finance single-premium credit life insurance policies.

                      Tax Service  Contract  The Company has obtained a life of loan,  transferable  real
estate Tax Service  Contract on each  Mortgage  Loan and such contract is  assignable  without  penalty,
premium or cost to the Purchaser;

                      Flood  Certification   Contract.   The  Company  has  obtained  a  life  of  loan,
transferable flood certification  contract with a Approved Flood Certification Provider for each Mortgage
Loan and such contract is assignable without penalty, premium or cost to the Purchaser;

                      FICO Scores. Each Mortgage Loan has a non-zero FICO score;

                  Prepayment  Fee. With respect to each Mortgage Loan that has a prepayment fee feature,
each such prepayment fee is enforceable and will be enforced by the Company,  and each prepayment penalty
in  permitted  pursuant to  federal,  state and local law.  No  Mortgage  Loan will  impose a  prepayment
penalty for a term in excess of five years from the date such  Mortgage  Loan was  originated.  Except as
otherwise  set forth in the related  Mortgage  Loan  Schedule,  with respect to each  Mortgage  Loan that
contains a prepayment  fee, such prepayment fee is at least equal to the lesser of (A) the maximum amount
permitted under applicable law and (B) six months interest at the related  Mortgage  Interest Rate on the
amount prepaid in excess of 20% of the original principal balance of such Mortgage Loan; and

                  Recordation.  Each original  Mortgage was recorded and, except for those Mortgage Loans
subject to the MERS  identification  system,  all subsequent  assignments of the original Mortgage (other
than the assignment to the Purchaser)  have been recorded in the appropriate  jurisdictions  wherein such
recordation  is necessary to perfect the lien thereof as against  creditors of the Company,  or is in the
process of being recorded;

                  Leaseholds.       If the  Mortgaged  Property is subject to a ground lease or any other
type of leasehold  interest,  the ground lease or other leasehold  interest exceeds the remaining term of
the related Mortgage Loan.

                  Remedies for Breach of Representations and Warranties.

                  It is  understood  and  agreed  that the  representations  and  warranties  set forth in
Sections 3.01 and 3.02 shall  survive the sale of the Mortgage  Loans to the Purchaser and the delivery of
the  Mortgage  Loan  Documents  to the  Custodian  and  shall  inure  to  the  benefit  of the  Purchaser,
notwithstanding  any  restrictive or qualified  endorsement on any Mortgage Note or Assignment of Mortgage
or the  examination or failure to examine any Mortgage  File.  Upon discovery by either the Company or the
Purchaser  of a breach  of any of the  foregoing  representations  and  warranties  which  materially  and
adversely  affects the value of the Mortgage Loans or the interest of the Purchaser,  or which  materially
and  adversely  affects  the  interests  of  Purchaser  in the  related  Mortgage  Loan  in the  case of a
representation  and warranty relating to a particular  Mortgage Loan (in the case of any of the foregoing,
a "Breach"), the party discovering such Breach shall give prompt written notice to the other.

                  With respect to those  representations  and warranties which are made to the best of the
Company's  knowledge,  if it is  discovered  by the Company or the  Purchaser  that the  substance of such
representation  and warranty is inaccurate and such inaccuracy  materially and adversely affects the value
of the related Mortgage Loan or the interest of the Purchaser (or which  materially and adversely  affects
the value of a Mortgage Loan or the  interests of the  Purchaser in the related  Mortgage Loan in the case
of a representation and warranty relating to a particular  Mortgage Loan),  notwithstanding  the Company's
lack of knowledge  with respect to the  substance of such  representation  and warranty,  such  inaccuracy
shall be deemed a breach of the applicable representation and warranty.

                  Within 60 days of the  earlier of either  discovery  by or notice to the  Company of any
Breach of a  representation  or warranty,  the Company  shall use its best  efforts  promptly to cure such
Breach in all  material  respects  and,  if such  Breach  cannot  be  cured,  the  Company  shall,  at the
Purchaser's option and subject to Section 3.06,  repurchase such Mortgage Loan at the Repurchase Price. In
the event that a Breach shall involve any  representation  or warranty set forth in Section 3.01, and such
Breach  cannot be cured  within 60 days of the earlier of either  discovery by or notice to the Company of
such Breach,  all of the Mortgage Loans shall, at the  Purchaser's  option and subject to Section 3.06, be
repurchased  by  the  Company  at  the  Repurchase  Price.   However,   if  the  Breach  shall  involve  a
representation  or warranty set forth in Section 3.02 and the Company  discovers or receives notice of any
such Breach within 120 days of the related  Closing Date, the Company  shall,  at the  Purchaser's  option
and  provided  that the Company has a Qualified  Substitute  Mortgage  Loan,  rather than  repurchase  the
Mortgage Loan as provided above,  remove such Mortgage Loan (a "Deleted  Mortgage Loan") and substitute in
its place a Qualified  Substitute  Mortgage Loan or Loans,  provided that any such  substitution  shall be
effected  not later  than 120 days  after the  related  Closing  Date.  If the  Company  has no  Qualified
Substitute  Mortgage Loan, it shall  repurchase the deficient  Mortgage Loan. Any repurchase of a Mortgage
Loan or Loans pursuant to the foregoing  provisions of this Section 3.03 shall be  accomplished by deposit
in the Custodial  Account of the amount of the Repurchase  Price for distribution to Purchaser on the next
scheduled  Remittance Date,  after deducting  therefrom any amount received in respect of such repurchased
Mortgage Loan or Loans and being held in the Custodial Account for future distribution.

                  At the time of repurchase or  substitution,  the Purchaser and the Company shall arrange
for the  reassignment  of the Deleted  Mortgage Loan to the Company and the delivery to the Company of any
documents  held by the Custodian  relating to the Deleted  Mortgage  Loan. In the event of a repurchase or
substitution,  the Company  shall,  simultaneously  with such  reassignment,  give  written  notice to the
Purchaser that such repurchase or substitution  has taken place,  amend the related Mortgage Loan Schedule
to  reflect  the  withdrawal  of the  Deleted  Mortgage  Loan from  this  Agreement,  and,  in the case of
substitution,  identify a Qualified  Substitute Mortgage Loan and amend the related Mortgage Loan Schedule
to reflect the addition of such Qualified  Substitute Mortgage Loan to this Agreement.  In connection with
any such substitution,  the Company shall be deemed to have made as to such Qualified  Substitute Mortgage
Loan the representations  and warranties set forth in this Agreement except that all such  representations
and warranties set forth in this Agreement shall be deemed made as of the date of such  substitution.  The
Company shall effect such  substitution  by delivering  to the  Custodian  for such  Qualified  Substitute
Mortgage  Loan the  documents  required by Section  2.03,  with the Mortgage  Note endorsed as required by
Section 2.03. No  substitution  will be made in any calendar month after the  Determination  Date for such
month.  The Company shall deposit in the Custodial  Account the Monthly Payment less the Servicing Fee due
on  such  Qualified  Substitute  Mortgage  Loan  or  Loans  in  the  month  following  the  date  of  such
substitution.  Monthly  Payments due with respect to Qualified  Substitute  Mortgage Loans in the month of
substitution shall be retained by the Company.  For the month of substitution,  distributions to Purchaser
shall include the Monthly Payment due on any Deleted Mortgage Loan in the month of  substitution,  and the
Company  shall  thereafter  be  entitled  to retain all  amounts  subsequently  received by the Company in
respect of such Deleted Mortgage Loan.

                  For any month in which the Company  substitutes  a Qualified  Substitute  Mortgage  Loan
for a Deleted  Mortgage  Loan,  the Company  shall  determine  the amount (if any) by which the  aggregate
principal balance of all Qualified  Substitute  Mortgage Loans as of the date of substitution is less than
the aggregate  Stated  Principal  Balance of all Deleted  Mortgage  Loans (after  application of scheduled
principal  payments due in the month of  substitution).  The amount of such shortfall shall be distributed
by the Company in the month of  substitution  pursuant to Section 5.01.  Accordingly,  on the date of such
substitution,  the Company shall deposit from its own funds into the Custodial  Account an amount equal to
the amount of such shortfall.

                  Any cause of action  against  the  Company  relating  to or arising out of the Breach of
any  representations  and  warranties  made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan
upon (i)  discovery  of such Breach by the  Purchaser or notice  thereof by the Company to the  Purchaser,
(ii) failure by the Company to cure such Breach or repurchase such Mortgage Loan as specified  above,  and
(iii) demand upon the Company by the Purchaser for compliance with this Agreement.

                  Indemnification.

                  The Company  agrees to indemnify  the  Purchaser  and hold it harmless  from and against
any and all  claims,  losses,  damages,  penalties,  fines,  forfeitures,  legal fees and  related  costs,
judgments,  and any other costs,  fees and expenses  that the Purchaser may sustain in any way related any
assertion  based on,  grounded upon  resulting from a Breach of any of the Company's  representations  and
warranties  contained  herein.  In addition to the  obligations  of the Company set forth in this  Section
3.04, the Purchaser may pursue any and all remedies  otherwise  available at law or in equity,  including,
but not  limited  to, the right to seek  damages.  The  provisions  of this  Section  3.04  shall  survive
termination of this Agreement.

                  It is understood  and agreed that the  obligations  of the Company set forth in Sections
3.03 and 3.04 to cure,  substitute  for or  repurchase  a defective  Mortgage  Loan and to  indemnify  the
Purchaser   constitute  the  sole  remedies  of  the  Purchaser  respecting  a  Breach  of  the  foregoing
representations and warranties.


                  Repurchase Upon Conversion.

     In the event the Mortgagor under any Convertible Mortgage Loan elects to convert said Mortgage Loan
     to a fixed rate mortgage loan, as provided in the related Mortgage Note, then the Company shall
     repurchase the related Mortgage Loan in the month the conversion takes place and in the manner
     prescribed in Section 3.04 at the Repurchase Price.


                  Restrictions and Requirements Applicable in the Event
                                    that a Mortgage Loan is Acquired by a REMIC

                  In the event that any  Mortgage  Loan is held by a REMIC,  notwithstanding  any contrary
provision of this Agreement, the following provisions shall be applicable to such Mortgage Loan:

                  Repurchase of Mortgage Loans.

                  With  respect to any  Mortgage  Loan that is not in default or as to which no default is
imminent,  no repurchase or substitution  pursuant to Subsection  3.03,  3.05, 3.07 or 7.02 shall be made,
unless,  if so required by the applicable  REMIC  Documents the Company has obtained an Opinion of Counsel
to the  effect  that  such  repurchase  will not (i)  result  in the  imposition  of taxes on  "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to
tax, or (ii) cause the REMIC to fail to qualify as a REMIC at any time.

                  General Servicing Obligations.

                  The Company shall sell any REO Property  within two years after its  acquisition  by the
REMIC unless (i) the Company  applies for an extension of such two-year  period from the Internal  Revenue
Service  pursuant to the REMIC  Provisions  and Code Section  856(e)(3),  in which event such REO Property
shall be sold within the applicable  extension  period,  or (ii) the Company  obtains for the Purchaser an
Opinion of Counsel,  addressed to the  Purchaser  and the  Company,  to the effect that the holding by the
REMIC of such REO Property  subsequent to such two year period will not result in the  imposition of taxes
on  "prohibited  transactions"  as  defined  in  Section  860F of the Code or cause  the  REMIC to fail to
qualify as a REMIC under the REMIC  Provisions  or  comparable  provisions  of relevant  state laws at any
time. The Company shall manage,  conserve,  protect and operate each REO Property for the Purchaser solely
for the purpose of its prompt  disposition  and sale in a manner which does not cause such REO Property to
fail to qualify  as  "foreclosure  property"  within the  meaning of Section  860G(a)(8)  or result in the
receipt  by  the  REMIC  of  any  "income  from  non-permitted  assets"  within  the  meaning  of  Section
860F(a)(2)(B)  of the Code or any "net  income  from  foreclosure  property"  which is subject to taxation
under  Section  860G(a)(1)  of the Code.  Pursuant to its efforts to sell such REO  Property,  the Company
shall either  itself or through an agent  selected by the Company  protect and conserve  such REO Property
in the same manner and to such extent as is customary  in the locality  where such REO Property is located
and may,  incident to its  conservation  and protection of the interests of the Purchaser,  rent the same,
or any part  thereof,  as the Company  deems to be in the best  interest of the Company and the  Purchaser
for the period  prior to the sale of such REO  Property;  provided,  however,  that any rent  received  or
accrued with respect to such REO  Property  qualifies as "rents from real  property" as defined in Section
856(d) of the Code.

                  Additional Covenants.

                  In addition to the  provision  set forth in this Section  3.06,  if a REMIC  election is
made with respect to the  arrangement  under which any of the Mortgage  Loans or REO  Properties are held,
then, with respect to such Mortgage Loans and/or REO  Properties,  and  notwithstanding  the terms of this
Agreement,  the Company shall not take any action,  cause the REMIC to take any action or fail to take (or
fail to cause to be taken) any action  that,  under the REMIC  Provisions,  if taken or not taken,  as the
case may be, could (i) endanger the status of the REMIC as a REMIC or (ii) result in the  imposition  of a
tax upon the REMIC  (including  but not  limited  to the tax on  "prohibited  transactions"  as defined in
Section  860F(a)(2) of the Code and the tax on  "contributions" to a REMIC set forth in Section 860G(d) of
the Code)  unless the Company has  received an Opinion of Counsel (at the expense of the party  seeking to
take such  action) to the effect that the  contemplated  action  will not  endanger  such REMIC  status or
result in the imposition of any such tax.

                  If a REMIC  election is made with  respect to the  arrangement  under which any Mortgage
Loans or REO  Properties  are held,  the  Company  shall amend this  Agreement  such that it will meet all
Rating Agency requirements.

                  Review of Mortgage Loans

                  From the related  Closing  Date until the date 15 days after the related  Closing  Date,
the  Purchaser  shall  have the right to review the  Mortgage  Files and  obtain  BPOs and other  property
evaluations on the Mortgaged  Properties  relating to the Mortgage Loans  purchased on the related Closing
Date,  with the results of such BPO or property  evaluation  reviews to be communicated to the Company for
a period up to 15 days after the related  Closing  Date. In addition,  the Purchaser  shall have the right
to reject  any  Mortgage  Loan which in the  Purchaser's  sole  determination  (i) fails to conform to the
Underwriting  Guidelines,  (ii) the  value  of the  Mortgaged  Property  pursuant  to any BPO or  property
evaluation  varies by more than plus or minus 15% from the lesser of (A) the original  appraised  value of
the Mortgage  Property or (B) the purchase  price of the Mortgaged  Property as of the date of origination
(a "Value Issue"),  (iii) the Mortgage Loan is underwritten  without verification of the Borrower's income
and assets and there is no credit  report and credit score or (iv) the  Purchaser  deems the Mortgage Loan
not to be an  acceptable  credit risk.  The Company  shall  repurchase  the rejected  Mortgage Loan in the
manner  prescribed  in Section  3.03 upon receipt of notice from the  Purchaser  of the  rejection of such
Mortgage  Loan;  provided,  that, in the event that the  Purchaser  rejects a Mortgage Loan due to a Value
Issue,  the  Company  may submit to the  Purchaser  an  additional  property  evaluation  for  purposes of
demonstrating  that the Mortgage  Loan does not have a Value Issue.  If the Purchaser and the Company fail
to resolve  such  Value  Issue  within  two weeks of the  Purchaser  presenting  such  Value  Issue to the
Company,  then  Company  shall  have the  right to  promptly  (a)  substitute  such  Mortgage  Loan with a
Qualified  Substitute  Mortgage Loan meeting all the terms hereof, or (b) repurchase such Mortgage Loan in
the manner  prescribed  in Section  3.03.  Any rejected  Mortgage  Loan shall be removed from the terms of
this  Agreement.  The Company shall make  available  all files  required by Purchaser in order to complete
its  review,  including  capturing  all  CRA/HMDA  required  data  fields.  Any  review  performed  by the
Purchaser  prior to the  related  Closing  Date  does not limit the  Purchaser's  rights or the  Company's
obligations  under this section.  To the extent that the  Purchaser's  review  discloses that the Mortgage
Loans do not conform to the  Underwriting  Guidelines  or the terms set forth in the  Purchaser  Price and
Terms  Letter,  the  Purchaser may in its sole  discretion  increase its due  diligence  review and obtain
additional  BPO's or other property  evaluations.  The additional  review may be for any reason  including
but not limited to credit quality, property valuations, and data integrity.


                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


                  Company to Act as Servicer.

                  The Company shall service and  administer  the Mortgage  Loans and shall have full power
and  authority,  acting  alone,  to  do  any  and  all  things  in  connection  with  such  servicing  and
administration  which the Company  may deem  necessary  or  desirable,  consistent  with the terms of this
Agreement and with Accepted Servicing Practices.

                      Consistent with the terms of this Agreement, the Company may waive, modify or vary
     any term of any Mortgage Loan or consent to the postponement of strict compliance with any such
     term or in any manner grant indulgence to any Mortgagor if in the Company's reasonable and prudent
     determination such waiver, modification, postponement or indulgence is not materially adverse to
     the Purchasers, provided, however, that the Company shall not make any future advances with respect
     to a Mortgage Loan and (unless the Mortgagor is in default with respect to the Mortgage Loan or
     such default is, in the judgment of the Company, imminent and the Company has obtained the prior
     written consent of the Purchaser) the Company shall not permit any modification of any material
     term of any Mortgage Loan including any modifications that would change the Mortgage Interest Rate
     change the Index, Lifetime Mortgage Interest Rate Cap, Initial Rate Cap or Gross Margin of any
     Mortgage Loan, defer or forgive the payment of principal or interest, reduce or increase the
     outstanding principal balance (except for actual payments of principal) or change the final
     maturity date on such Mortgage Loan. In the event of any such modification which permits the
     deferral of interest or principal payments on any Mortgage Loan, the Company shall, on the Business
     Day immediately preceding the Remittance Date in any month in which any such principal or interest
     payment has been deferred, deposit in the Custodial Account from its own funds, in accordance with
     Section 5.03, the difference between (a) such month's principal and one month's interest at the
     Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage Loan and (b) the
     amount paid by the Mortgagor. The Company shall be entitled to reimbursement for such advances to
     the same extent as for all other advances made pursuant to Section 5.03. Without limiting the
     generality of the foregoing, the Company shall continue, and is hereby authorized and empowered, to
     execute and deliver on behalf of itself and the Purchasers, all instruments of satisfaction or
     cancellation, or of partial or full release, discharge and all other comparable instruments, with
     respect to the Mortgage Loans and with respect to the Mortgaged Properties. If reasonably required
     by the Company, the Purchaser shall furnish the Company with any powers of attorney and other
     documents necessary or appropriate to enable the Company to carry out its servicing and
     administrative duties under this Agreement.


                  In servicing and  administering  the Mortgage Loans, the Company shall employ procedures
(including  collection  procedures)  and exercise the same care that it customarily  employs and exercises
in servicing and  administering  mortgage loans for its own account,  giving due consideration to Accepted
Servicing  Practices where such practices do not conflict with the  requirements  of this  Agreement,  and
the Purchaser's reliance on the Company.

                  The  Mortgage  Loans may be  subserviced  by the  Subservicer  on behalf of the  Company
provided that the Subservicer is a Fannie  Mae-approved  lender or a Freddie Mac  seller/servicer  in good
standing,  and no event has occurred,  including but not limited to a change in insurance coverage,  which
would make it unable to comply with the  eligibility  requirements  for  lenders  imposed by Fannie Mae or
for  seller/servicers  imposed  by Freddie  Mac,  or which  would  require  notification  to Fannie Mae or
Freddie  Mac.  The Company may perform any of its  servicing  responsibilities  hereunder or may cause the
Subservicer to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of
the  Subservicer  shall not release  the Company  from any of its  obligations  hereunder  and the Company
shall remain  responsible  hereunder  for all acts and  omissions of the  Subservicer  as fully as if such
acts and  omissions  were  those of the  Company.  The  Company  shall  pay all fees and  expenses  of the
Subservicer from its own funds, and the Subservicer's fee shall not exceed the Servicing Fee.

                  At the cost and  expense of the  Company,  without any right of  reimbursement  from the
Custodial  Account,  the Company  shall be entitled to terminate  the rights and  responsibilities  of the
Subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  Subservicer
meeting the requirements in the preceding  paragraph,  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service
the related  Mortgage  Loans  itself.  In the event that the Company's  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 9.04,  10.01 or 11.02, and if requested to do so by the
Purchaser,  the Company  shall at its own cost and expense  terminate the rights and  responsibilities  of
the Subservicer as soon as is reasonably  possible.  The Company shall pay all fees, expenses or penalties
necessary in order to terminate  the rights and  responsibilities  of the  Subservicer  from the Company's
own funds without reimbursement from the Purchaser.

                  Notwithstanding  any of the  provisions  of this  Agreement  relating to  agreements  or
arrangements  between the Company and the  Subservicer  or any  reference  herein to actions taken through
the  Subservicer or otherwise,  the Company shall not be relieved of its  obligations to the Purchaser and
shall be  obligated  to the same  extent  and under  the same  terms and  conditions  as if it alone  were
servicing and  administering  the Mortgage Loans. The Company shall be entitled to enter into an agreement
with the Subservicer for  indemnification  of the Company by the Subservicer and nothing contained in this
Agreement shall be deemed to limit or modify such indemnification.

                  Any  Subservicing  Agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving  the  Subservicer  shall be deemed to be between  the  Subservicer  and Company
alone,  and  the  Purchaser  shall  have  no  obligations,  duties  or  liabilities  with  respect  to the
Subservicer  including no  obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and
expenses.  For purposes of  distributions  and  advances by the Company  pursuant to this  Agreement,  the
Company shall be deemed to have received a payment on a Mortgage  Loan when the  Subservicer  has received
such payment.

                  Liquidation of Mortgage Loans.

                  In the event that any payment due under any  Mortgage  Loan and not  postponed  pursuant
to Section  4.01 is not paid when the same becomes due and payable,  or in the event the  Mortgagor  fails
to perform any other  covenant or  obligation  under the Mortgage Loan and such failure  continues  beyond
any  applicable  grace  period,  the Company  shall take such  action as (1) the Company  would take under
similar  circumstances  with respect to a similar  mortgage loan held for its own account for  investment,
(2) shall be consistent with Accepted Servicing  Practices,  (3) the Company shall determine  prudently to
be in the best interest of  Purchaser,  and (4) is  consistent  with any related PMI Policy.  In the event
that any  payment  due under any  Mortgage  Loan is not  postponed  pursuant  to Section  4.01 and remains
delinquent  for a period of 90 days or any other  default  continues  for a period of 90 days  beyond  the
expiration  of any grace or cure period,  the Company shall  commence  foreclosure  proceedings,  provided
that, prior to commencing  foreclosure  proceedings,  the Company shall notify the Purchaser in writing of
the  Company's  intention to do so, and the Company  shall not  commence  foreclosure  proceedings  if the
Purchaser  objects to such action  within 10 Business  Days of  receiving  such  notice.  In the event the
Purchaser objects to such foreclosure  action,  the Company shall not be required to make Monthly Advances
with respect to such Mortgage Loan,  pursuant to Section 5.03,  and the Company's  obligation to make such
Monthly  Advances  shall  terminate on the 90th day  referred to above.  In such  connection,  the Company
shall from its own funds make all necessary and proper Servicing  Advances,  provided,  however,  that the
Company shall not be required to expend its own funds in connection  with any  foreclosure  or towards the
restoration  or  preservation  of any  Mortgaged  Property,  unless  it  shall  determine  (a)  that  such
preservation,  restoration  and/or  foreclosure  will increase the proceeds of liquidation of the Mortgage
Loan to Purchaser  after  reimbursement  to itself for such  expenses and (b) that such  expenses  will be
recoverable  by it either  through  Liquidation  Proceeds  (respecting  which it shall have  priority  for
purposes  of  withdrawals  from the  Custodial  Account  pursuant  to Section  4.05) or through  Insurance
Proceeds (respecting which it shall have similar priority).

                  Notwithstanding  anything  to  the  contrary  contained  herein,  in  connection  with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the Company  has  reasonable
cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances or wastes,
or if the Purchaser  otherwise  requests an environmental  inspection or review of such Mortgaged Property
to be conducted by a qualified  inspector.  Upon completion of the inspection,  the Company shall promptly
provide the Purchaser with a written report of the environmental inspection.

                  After reviewing the environmental  inspection  report, the Purchaser shall determine how
the Company  shall  proceed with respect to the Mortgaged  Property.  In the event  (a) the  environmental
inspection  report indicates that the Mortgaged  Property is contaminated by hazardous or toxic substances
or wastes and (b) the  Purchaser  directs the Company to proceed with  foreclosure or acceptance of a deed
in lieu of foreclosure,  the Company shall be reimbursed for all costs  associated  with such  foreclosure
or  acceptance  of a deed in  lieu of  foreclosure  and any  related  environmental  clean  up  costs,  as
applicable,  from the related  Liquidation  Proceeds,  or if the Liquidation  Proceeds are insufficient to
fully  reimburse  the  Company,  the  Company  shall be  entitled  to be  reimbursed  from  amounts in the
Custodial  Account pursuant to Section 4.05 hereof.  In the event the Purchaser directs the Company not to
proceed with  foreclosure or acceptance of a deed in lieu of foreclosure,  the Company shall be reimbursed
for all  Servicing  Advances  made with  respect to the  related  Mortgaged  Property  from the  Custodial
Account pursuant to Section 4.05 hereof.

                  Collection of Mortgage Loan Payments.

                  Continuously  from the date hereof  until the  principal  and  interest on all  Mortgage
Loans are paid in full,  the Company  shall  proceed  diligently to collect all payments due under each of
the  Mortgage  Loans  when  the  same  shall  become  due and  payable  and  shall  take  special  care in
ascertaining  and estimating  Escrow  Payments and all other charges that will become due and payable with
respect to the Mortgage Loan and the Mortgaged Property,  to the end that the installments  payable by the
Mortgagors will be sufficient to pay such charges as and when they become due and payable.

                  Establishment of and Deposits to Custodial Account.

                  The Company  shall  segregate and hold all funds  collected  and received  pursuant to a
Mortgage  Loan  separate and apart from any of its own funds and general  assets and shall  establish  and
maintain  one or more  Custodial  Accounts,  in the  form of  time  deposit  or  demand  accounts,  titled
"Countrywide  Home  Loans,  Inc.  in trust for EMC  Mortgage  Corporation,  as  purchaser  of  Residential
Adjustable Rate Mortgage Loans and various  Mortgagors".  The Custodial  Account shall be established with
a Qualified  Depository  acceptable to the Purchaser.  Any funds deposited in the Custodial  Account shall
at all times be fully insured to the full extent  permitted  under  applicable law. Funds deposited in the
Custodial  Account may be drawn on by the Company in  accordance  with Section  4.05.  The creation of any
Custodial  Account shall be evidenced by a  certification  in the form of Exhibit D-1 hereto,  in the case
of an account  established  with the Company,  or by a letter agreement in the form of Exhibit D-2 hereto,
in the case of an account held by a depository  other than the Company.  A copy of such  certification  or
letter agreement shall be furnished to the Purchaser and, upon request, to any subsequent Purchaser.

                  The  Company  shall  deposit  in the  Custodial  Account  within  two  Business  Days of
receipt,  and retain therein,  the following  collections received by the Company and payments made by the
Company after the related  Cut-off  Date,  (other than payments of principal and interest due on or before
the related  Cut-off Date,  or received by the Company prior to the related  Cut-off Date but allocable to
a period subsequent thereto or with respect to each LPMI Loan, in the amount of the LPMI Fee):

                     all payments on account of principal on the Mortgage  Loans,  including all Principal
         Prepayments;

                     all  payments on account of interest on the Mortgage  Loans  adjusted to the Mortgage
         Loan Remittance Rate;

                     all Liquidation Proceeds;

                     all  Insurance  Proceeds  including  amounts  required  to be  deposited  pursuant to
         Section 4.10, Section 4.11, Section 4.14 and Section 4.15;

                     all  Condemnation  Proceeds which are not applied to the restoration or repair of the
         Mortgaged Property or released to the Mortgagor in accordance with Section 4.14;

                     any amount  required to be deposited  in the  Custodial  Account  pursuant to Section
         4.01, 4.09, 5.03, 6.01 or 6.02;

                     any amounts  payable in connection  with the repurchase of any Mortgage Loan pursuant
         to  Section  3.03,  3.05 or 3.07 and all  amounts  required  to be  deposited  by the  Company in
         connection  with a shortfall  in  principal  amount of any  Qualified  Substitute  Mortgage  Loan
         pursuant to Section 3.03;

                     with  respect  to  each  Principal  Prepayment  in full or in  part,  the  Prepayment
         Interest  Shortfall  Amount,  if any, for the month of  distribution.  Such deposit shall be made
         from the Company's own funds,  without  reimbursement  therefor up to a maximum  amount per month
         of the Servicing Fee actually received for such month for the Mortgage Loans;

                     any amounts  required to be  deposited  by the  Company  pursuant to Section  4.11 in
         connection with the deductible clause in any blanket hazard insurance policy; and

                     any  amounts  received  with  respect to or related to any REO  Property  and all REO
         Disposition Proceeds pursuant to Section 4.16.

                  The foregoing  requirements  for deposit into the Custodial  Account shall be exclusive,
it being  understood and agreed that,  without  limiting the generality of the foregoing,  payments in the
nature of late payment charges and assumption  fees, to the extent  permitted by Section 6.01, need not be
deposited  by the  Company  into the  Custodial  Account.  Any  interest  paid on funds  deposited  in the
Custodial  Account by the  depository  institution  shall  accrue to the  benefit of the  Company  and the
Company shall be entitled to retain and withdraw such  interest  from the  Custodial  Account  pursuant to
Section 4.05.

                  Permitted Withdrawals From Custodial Account.

                  The Company  shall,  from time to time,  withdraw  funds from the Custodial  Account for
the following purposes:

                     to make  payments to the  Purchaser in the amounts and in the manner  provided for in
         Section 5.01;

                     to reimburse  itself for Monthly  Advances of the  Company's  funds made  pursuant to
         Section 5.03,  the Company's  right to reimburse  itself  pursuant to this  subclause  (ii) being
         limited to amounts  received  on the  related  Mortgage  Loan which  represent  late  payments of
         principal  and/or interest  respecting which any such advance was made, it being understood that,
         in the case of any such  reimbursement,  the Company's right thereto shall be prior to the rights
         of Purchaser,  except that,  where the Company is required to repurchase a Mortgage Loan pursuant
         to  Section  3.03,  3.05,  3.07 or  6.02,  the  Company's  right to such  reimbursement  shall be
         subsequent  to the payment to the  Purchaser of the  Repurchase  Price  pursuant to such sections
         and all other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

                     to  reimburse  itself  for  unreimbursed  Servicing  Advances,  and  for  any  unpaid
         Servicing  Fees, the Company's  right to reimburse  itself  pursuant to this subclause (iii) with
         respect  to any  Mortgage  Loan  being  limited to  related  Liquidation  Proceeds,  Condemnation
         Proceeds,  Insurance  Proceeds and such other amounts as may be collected by the Company from the
         Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood  that, in the case of
         any such  reimbursement,  the  Company's  right thereto shall be prior to the rights of Purchaser
         except where the Company is required to  repurchase  a Mortgage  Loan  pursuant to Section  3.03,
         3.05, 3.07 or 6.02, in which case the Company's right to such  reimbursement  shall be subsequent
         to the payment to the  Purchasers  of the  Repurchase  Price  pursuant to such  sections  and all
         other amounts required to be paid to the Purchasers with respect to such Mortgage Loan;

                     to pay itself interest on funds deposited in the Custodial Account;

                     to  reimburse  itself for  expenses  incurred  and  reimbursable  to it  pursuant  to
         Section 9.01;

                     to pay any amount  required to be paid  pursuant to Section  4.16  related to any REO
         Property,  it being understood that in the case of any such expenditure or withdrawal  related to
         a particular  REO  Property,  the amount of such  expenditure  or  withdrawal  from the Custodial
         Account  shall be limited to amounts on  deposit in the  Custodial  Account  with  respect to the
         related REO Property;

                     to  clear  and  terminate  the  Custodial   Account  upon  the  termination  of  this
         Agreement; and

                     to withdraw funds deposited in error.

                  In the event that the Custodial  Account is interest  bearing,  on each Remittance Date,
the Company shall withdraw all funds from the Custodial  Account except for those amounts which,  pursuant
to Section 5.01, the Company is not obligated to remit on such  Remittance  Date. The Company may use such
withdrawn funds only for the purposes described in this Section 4.05.

                  Establishment of and Deposits to Escrow Account.

                  The Company  shall  segregate and hold all funds  collected  and received  pursuant to a
Mortgage  Loan  constituting  Escrow  Payments  separate  and apart from any of its own funds and  general
assets and shall  establish  and  maintain  one or more Escrow  Accounts,  in the form of time  deposit or
demand accounts,  titled,  "Countrywide Home Loans,  Inc., in trust for the EMC Mortgage  Corporation,  as
purchaser of Residential  Adjustable  Rate Mortgage  Loans and various  Mortgagors".  The Escrow  Accounts
shall be  established  with a Qualified  Depository,  in a manner which shall  provide  maximum  available
insurance  thereunder.  Funds deposited in the Escrow Account may be drawn on by the Company in accordance
with Section 4.07.  The creation of any Escrow Account shall be evidenced by a  certification  in the form
of Exhibit E-1 hereto,  in the case of an account  established with the Company,  or by a letter agreement
in the form of  Exhibit  E-2  hereto,  in the  case of an  account  held by a  depository  other  than the
Company.  A copy of such  certification  shall be furnished to the Purchaser  and,  upon  request,  to any
subsequent Purchaser.

                  The Company  shall  deposit in the Escrow  Account or Accounts  within two Business Days
of receipt, and retain therein:

                     all Escrow Payments  collected on account of the Mortgage  Loans,  for the purpose of
         effecting timely payment of any such items as required under the terms of this Agreement; and

                     all amounts  representing  Insurance  Proceeds or Condemnation  Proceeds which are to
         be applied to the restoration or repair of any Mortgaged Property.

                  The  Company  shall  make  withdrawals  from the  Escrow  Account  only to  effect  such
payments  as are  required  under this  Agreement,  as set forth in Section  4.07.  The  Company  shall be
entitled  to  retain  any  interest  paid on funds  deposited  in the  Escrow  Account  by the  depository
institution,  other than interest on escrowed funds  required by law to be paid to the  Mortgagor.  To the
extent   required  by  law,  the  Company   shall  pay  interest  on  escrowed   funds  to  the  Mortgagor
notwithstanding  that the Escrow  Account may be  non-interest  bearing or that  interest  paid thereon is
insufficient for such purposes.

                  Permitted Withdrawals From Escrow Account.

                  Withdrawals from the Escrow Account or Accounts may be made by the Company only:

                     to  effect  timely  payments  of  ground  rents,  taxes,  assessments,  water  rates,
         mortgage insurance  premiums,  condominium  charges,  fire and hazard insurance premiums or other
         items constituting Escrow Payments for the related Mortgage;

                     to reimburse the Company for any Servicing  Advances made by the Company  pursuant to
         Section  4.08 with respect to a related  Mortgage  Loan,  but only from  amounts  received on the
         related Mortgage Loan which represent late collections of Escrow Payments thereunder;

                     to refund to any  Mortgagor  any funds found to be in excess of the amounts  required
         under the terms of the related Mortgage Loan;

                     for  transfer  to the  Custodial  Account  and  application  to reduce the  principal
         balance of the Mortgage  Loan in accordance  with the terms of the related  Mortgage and Mortgage
         Note;

                     for  application  to  restoration  or repair of the Mortgaged  Property in accordance
         with the procedures outlined in Section 4.14;

                     to pay to the Company,  or any Mortgagor to the extent  required by law, any interest
         paid on the funds deposited in the Escrow Account;

                     to clear and terminate the Escrow Account on the termination of this Agreement; and

                     to withdraw funds deposited in error.

                  Payment of Taxes, Insurance and Other Charges.

                  With  respect to each  Mortgage  Loan,  the  Company  shall  maintain  accurate  records
reflecting the status of ground rents,  taxes,  assessments,  water rates,  sewer rents, and other charges
which are or may become a lien upon the  Mortgaged  Property  and the status of PMI  Policy  premiums  and
fire and hazard  insurance  coverage  and shall  obtain,  from time to time,  all bills for the payment of
such charges  (including  renewal  premiums)  and shall effect  payment  thereof  prior to the  applicable
penalty or termination  date,  employing for such purpose  deposits of the Mortgagor in the Escrow Account
which shall have been estimated and  accumulated  by the Company in amounts  sufficient for such purposes,
as allowed  under the terms of the  Mortgage.  To the extent  that a Mortgage  does not provide for Escrow
Payments,  the Company shall  determine  that any such payments are made by the Mortgagor at the time they
first become due. The Company  assumes full  responsibility  for the timely  payment of all such bills and
shall effect timely payment of all such charges  irrespective of each Mortgagor's  faithful performance in
the payment of same or the making of the Escrow  Payments,  and the Company  shall make  advances from its
own funds to effect such payments.

                  Protection of Accounts.

                  The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different
Qualified  Depository  from time to time.  Upon any such transfer,  the Company shall promptly  notify the
Purchaser and deliver to the Purchaser a Custodial Account  Certification or Escrow Account  Certification
(as applicable) in the form of Exhibit D-1 or E-1 to this agreement.

                  The  Company  shall bear any  expenses,  losses or damages  sustained  by the  Purchaser
because the Custodial Account and/or the Escrow Account are not demand deposit accounts.

                  Amounts on deposit in the  Custodial  Account  and the Escrow  Account may at the option
of the Company be invested in Eligible  Investments;  provided  that in the event that  amounts on deposit
in the Custodial  Account or the Escrow Account exceed the amount fully insured by the FDIC (the "Insured
Amount") the Company  shall be obligated to invest the excess  amount over the Insured  Amount in Eligible
Investments  on the same Business Day as such excess amount  becomes  present in the Custodial  Account or
the Escrow Account.  Any such Eligible  Investment shall mature no later than the Determination  Date next
following the date of such Eligible  Investment,  provided,  however,  that if such Eligible Investment is
an obligation of a Qualified  Depository  (other than the Company) that maintains the Custodial Account or
the Escrow Account,  then such Eligible  Investment may mature on such Remittance  Date. Any such Eligible
Investment  shall be made in the name of the  Company  in trust  for the  benefit  of the  Purchaser.  All
income on or gain realized from any such Eligible  Investment  shall be for the benefit of the Company and
may be withdrawn at any time by the Company.  Any losses incurred in respect of any such investment  shall
be  deposited  in the  Custodial  Account  or the  Escrow  Account,  by the  Company  out of its own funds
immediately as realized.

                  Maintenance of Hazard Insurance.

                  The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance  such
that all buildings upon the Mortgaged  Property are insured by a generally  acceptable  insurer rated A:VI
or better in the current  Best's Key Rating Guide  ("Best's")  against  loss by fire,  hazards of extended
coverage and such other hazards as are customary in the area where the Mortgaged  Property is located,  in
an  amount  which is at  least  equal  to the  lesser  of (i) the  replacement  value of the  improvements
securing  such  Mortgage  Loan  and (ii) the  greater  of (a) the  outstanding  principal  balance  of the
Mortgage  Loan and (b) an amount  such that the  proceeds  thereof  shall be  sufficient  to  prevent  the
Mortgagor or the loss payee from becoming a co-insurer.

                  If a Mortgaged  Property  is located in an area  identified  in the Federal  Register by
the Flood Emergency  Management  Agency as having special flood hazards (and such flood insurance has been
made  available) a flood  insurance  policy  meeting the  requirements  of the current  guidelines  of the
Federal  Insurance  Administration is in effect with a generally  acceptable  insurance carrier rated A:VI
or better in Best's in an amount  representing  coverage  equal to the  lesser of (i) the  minimum  amount
required,  under the terms of coverage,  to compensate for any damage or loss on a replacement  cost basis
(or the unpaid  balance of the mortgage if  replacement  cost  coverage is not  available  for the type of
building  insured) and (ii) the maximum  amount of insurance  which is available  under the Flood Disaster
Protection  Act of 1973,  as amended.  If at any time during the term of the  Mortgage  Loan,  the Company
determines  in  accordance  with  applicable  law and  pursuant  to the Fannie Mae Guides that a Mortgaged
Property is located in a special  flood  hazard area and is not covered by flood  insurance  or is covered
in an amount less than the amount required by the Flood Disaster  Protection Act of 1973, as amended,  the
Company shall notify the related  Mortgagor that the Mortgagor must obtain such flood insurance  coverage,
and if said Mortgagor  fails to obtain the required flood insurance  coverage within  forty-five (45) days
after such  notification,  the Company shall  immediately  force place the required flood insurance on the
Mortgagor's behalf.

                  If a Mortgage is secured by a unit in a  condominium  project,  the Company shall verify
that the coverage required of the owner's association,  including hazard, flood,  liability,  and fidelity
coverage,  is being  maintained in accordance with then current Fannie Mae  requirements,  and secure from
the  owner's  association  its  agreement  to notify the Company  promptly of any change in the  insurance
coverage  or of any  condemnation  or  casualty  loss that may have a material  effect on the value of the
Mortgaged Property as security.

                  The Company shall cause to be maintained on each Mortgaged  Property  earthquake or such
other or additional  insurance as may be required  pursuant to such  applicable  laws and  regulations  as
shall at any  time be in force  and as  shall  require  such  additional  insurance,  or  pursuant  to the
requirements  of any private  mortgage  guaranty  insurer,  or as may be required to conform with Accepted
Servicing Practices.

                  In the event that any  Purchaser  or the  Company  shall  determine  that the  Mortgaged
Property  should be insured  against  loss or damage by  hazards  and risks not  covered by the  insurance
required to be  maintained  by the  Mortgagor  pursuant to the terms of the  Mortgage,  the Company  shall
communicate  and consult with the Mortgagor  with respect to the need for such  insurance and bring to the
Mortgagor's attention the desirability of protection of the Mortgaged Property.

                  All  policies  required  hereunder  shall  name the  Company  as loss payee and shall be
endorsed  with  standard or union  mortgagee  clauses,  without  contribution,  which shall provide for at
least 30 days  prior  written  notice of any  cancellation,  reduction  in amount  or  material  change in
coverage.

                  The Company  shall not  interfere  with the  Mortgagor's  freedom of choice in selecting
either his  insurance  carrier or agent,  provided,  however,  that the Company  shall not accept any such
insurance  policies from insurance  companies unless such companies are rated A:VI or better in Best's and
are licensed to do business in the  jurisdiction in which the Mortgaged  Property is located.  The Company
shall  determine that such policies  provide  sufficient  risk coverage and amounts,  that they insure the
property owner,  and that they properly  describe the property  address.  The Company shall furnish to the
Mortgagor a formal  notice of expiration  of any such  insurance in  sufficient  time for the Mortgagor to
arrange for renewal coverage by the expiration date.

                  Pursuant to Section 4.04,  any amounts  collected by the Company under any such policies
(other than  amounts to be  deposited in the Escrow  Account and applied to the  restoration  or repair of
the related  Mortgaged  Property,  or property  acquired in  liquidation  of the Mortgage  Loan,  or to be
released to the Mortgagor,  in accordance with the Company's normal  servicing  procedures as specified in
Section 4.14) shall be deposited in the Custodial Account subject to withdrawal pursuant to Section 4.05.

                  Maintenance of Mortgage Impairment Insurance.

                  In the event that the  Company  shall  obtain and  maintain  a blanket  policy  insuring
against  losses  arising  from fire and hazards  covered  under  extended  coverage on all of the Mortgage
Loans,  then,  to the extent  such policy  provides  coverage  in an amount  equal to the amount  required
pursuant to Section 4.10 and  otherwise  complies  with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section  4.10.  Any  amounts
collected  by the Company  under any such policy  relating to a Mortgage  Loan shall be  deposited  in the
Custodial  Account  subject to withdrawal  pursuant to Section 4.05.  Such policy may contain a deductible
clause,  in which case, in the event that there shall not have been  maintained  on the related  Mortgaged
Property a policy  complying  with  Section  4.10,  and there shall have been a loss which would have been
covered by such policy,  the Company shall  deposit in the Custodial  Account at the time of such loss the
amount not otherwise  payable under the blanket policy because of such deductible  clause,  such amount to
deposited from the Company's funds, without  reimbursement  therefor.  Upon request of any Purchaser,  the
Company  shall  cause to be  delivered  to such  Purchaser  a  certified  true copy of such  policy  and a
statement  from the insurer  thereunder  that such policy shall in no event be  terminated  or  materially
modified without 30 days' prior written notice to such Purchaser.

                  Maintenance of Fidelity Bond and Errors and Omissions Insurance.

                  The Company shall maintain with  responsible  companies,  at its own expense,  a blanket
Fidelity  Bond and an Errors  and  Omissions  Insurance  Policy,  with  broad  coverage  on all  officers,
employees  or other  persons  acting in any  capacity  requiring  such  persons  to handle  funds,  money,
documents or papers  relating to the Mortgage  Loans  ("Company  Employees").  Any such  Fidelity Bond and
Errors and  Omissions  Insurance  Policy  shall be in the form of the Mortgage  Banker's  Blanket Bond and
shall protect and insure the Company  against  losses,  including  forgery,  theft,  embezzlement,  fraud,
errors and  omissions  and  negligent  acts of such Company  Employees.  Such Fidelity Bond and Errors and
Omissions  Insurance  Policy also shall protect and insure the Company  against losses in connection  with
the  release  or  satisfaction  of a  Mortgage  Loan  without  having  obtained  payment  in  full  of the
indebtedness  secured  thereby.  No provision of this Section 4.12 requiring such Fidelity Bond and Errors
and Omissions  Insurance  Policy shall diminish or relieve the Company from its duties and  obligations as
set forth in this  Agreement.  The minimum  coverage  under any such bond and  insurance  policy  shall be
acceptable  to Fannie Mae or Freddie Mac.  Upon the request of any  Purchaser,  the Company shall cause to
be delivered to such  Purchaser a certified  true copy of such fidelity  bond and  insurance  policy and a
statement  from the surety and the insurer that such fidelity bond and insurance  policy shall in no event
be terminated or materially modified without 30 days' prior written notice to the Purchaser.

                  Inspections.

                  The Company  shall inspect the  Mortgaged  Property as often as deemed  necessary by the
Company to assure  itself that the value of the Mortgaged  Property is being  preserved.  In addition,  if
any Mortgage Loan is more than 60 days  delinquent,  the Company  immediately  shall inspect the Mortgaged
Property and shall conduct subsequent  inspections in accordance with Accepted  Servicing  Practices or as
may be required by the primary  mortgage  guaranty  insurer.  The Company  shall keep a written  report of
each such inspection.

                  Restoration of Mortgaged Property.

                  The  Company  need not obtain the  approval  of the  Purchaser  prior to  releasing  any
Insurance  Proceeds or  Condemnation  Proceeds to the Mortgagor to be applied to the restoration or repair
of the  Mortgaged  Property if such release is in  accordance  with  Accepted  Servicing  Practices.  At a
minimum,  the Company  shall comply with the following  conditions in connection  with any such release of
Insurance Proceeds or Condemnation Proceeds:

                     the Company  shall receive  satisfactory  independent  verification  of completion of
         repairs and issuance of any required approvals with respect thereto;

                     the Company  shall take all steps  necessary  to preserve the priority of the lien of
         the Mortgage,  including,  but not limited to requiring  waivers with respect to  mechanics'  and
         materialmen's liens;

                     the Company shall verify that the Mortgage Loan is not in default; and

                     pending  repairs or  restoration,  the Company shall place the Insurance  Proceeds or
         Condemnation Proceeds in the Custodial Account.

                  If the Purchaser is named as an additional loss payee,  the Company is hereby  empowered
to endorse any loss draft issued in respect of such a claim in the name of the Purchaser.

                  Maintenance of PMI and LPMI Policy; Claims.

                  (a) With respect to each Mortgage Loan with a LTV in excess of 95%, the Company shall:

                  (i) with respect to Mortgage  Loans which are not LPMI Loans,  in accordance  with state
and federal  laws and without any cost to the  Purchaser,  maintain or cause the  Mortgagor to maintain in
full force and effect a PMI Policy with a minimum of 35%  coverage  insuring  that portion of the Mortgage
Loan in excess of 68% (or such other  percentage  as stated in the related  Acknowledgment  Agreement)  of
value,  and shall pay or shall cause the  Mortgagor to pay the premium  thereon on a timely  basis,  until
the LTV of such  Mortgage  Loan is reduced to 80%. In the event that such PMI Policy shall be  terminated,
the Company shall obtain from another  Qualified  Insurer a comparable  replacement  policy,  with a total
coverage equal to the remaining  coverage of such  terminated PMI Policy,  at  substantially  the same fee
level.  If the  insurer  shall cease to be a  Qualified  Insurer,  the  Company  shall  determine  whether
recoveries  under the PMI Policy are jeopardized  for reasons  related to the financial  condition of such
insurer,  it being understood that the Company shall in no event have any  responsibility or liability for
any failure to recover under the PMI Policy for such reason.  If the Company  determines  that  recoveries
are so  jeopardized,  it shall  notify the  Purchaser  and the  Mortgagor,  if  required,  and obtain from
another  Qualified  Insurer a replacement  insurance  policy.  The Company shall not take any action which
would result in  noncoverage  under any  applicable  PMI Policy of any loss which,  but for the actions of
the Company  would have been  covered  thereunder.  In  connection  with any  assumption  or  substitution
agreement  entered into or to be entered into pursuant to Section 4.01, the Company shall promptly  notify
the insurer  under the related PMI Policy,  if any, of such  assumption  or  substitution  of liability in
accordance  with the terms of such PMI Policy and shall take all  actions  which may be  required  by such
insurer as a  condition  to the  continuation  of coverage  under such PMI  Policy.  If such PMI Policy is
terminated  as a result of such  assumption  or  substitution  of  liability,  the Company  shall obtain a
replacement PMI Policy as provided above.

                  (ii) with  respect to LPMI  Loans,  maintain  in full  force and  effect an LPMI  Policy
insuring  that portion of the Mortgage  Loan with a minimum of 35% coverage  insuring  that portion of the
Mortgage  Loan in  excess  of 68% (or such  other  percentage  as  stated  in the  related  Acknowledgment
Agreement)  of value,  and from time to time,  withdraw  the LPMI Fee with  respect to such LPMI Loan from
the  Custodial  Account  in order to pay the  premium  thereon  on a timely  basis,  until the LTV of such
Mortgage  Loan is reduced to 80%. In the event that the  interest  payments  made with respect to any LPMI
Loan are less than the LPMI Fee,  the  Company  shall  advance  from its own funds the  amount of any such
shortfall in the LPMI Fee, in payment of the premium on the related LPMI  Policy.  Any such advance  shall
be a Servicing  Advance subject to reimbursement  pursuant to the provisions on Section 2.05. In the event
that such LPMI Policy shall be  terminated,  the Company  shall obtain from  another  Qualified  Insurer a
comparable  replacement  policy,  with a total coverage equal to the remaining coverage of such terminated
LPMI Policy,  at substantially  the same fee level. If the insurer shall cease to be a Qualified  Insurer,
the Company shall determine  whether  recoveries under the LPMI Policy are jeopardized for reasons related
to the financial  condition of such insurer,  it being  understood that the Company shall in no event have
any  responsibility  or liability  for any failure to recover  under the LPMI Policy for such  reason.  If
the  Company  determines  that  recoveries  are so  jeopardized,  it shall  notify the  Purchaser  and the
Mortgagor,  if required,  and obtain from another  Qualified Insurer a replacement  insurance policy.  The
Company shall not take any action which would result in noncoverage  under any  applicable  LPMI Policy of
any loss which,  but for the actions of the Company  would have been  covered  thereunder.  In  connection
with any  assumption  or  substitution  agreement  entered into or to be entered into  pursuant to Section
6.01,  the Company  shall  promptly  notify the insurer  under the related  LPMI  Policy,  if any, of such
assumption or  substitution  of liability in accordance  with the terms of such LPMI Policy and shall take
all actions  which may be required by such insurer as a condition to the  continuation  of coverage  under
such PMI Policy.  If such LPMI Policy is terminated  as a result of such  assumption  or  substitution  of
liability, the Company shall obtain a replacement LPMI Policy as provided above.

                  (b)      In connection  with its  activities as servicer,  the Company agrees to prepare
and present,  on behalf of itself and the  Purchaser,  claims to the insurer  under any PMI Policy or LPMI
Policy in a timely  fashion in  accordance  with the terms of such PMI Policy or LPMI  Policy and, in this
regard,  to take such action as shall be necessary to permit  recovery under any PMI Policy or LPMI Policy
respecting a defaulted  Mortgage  Loan.  Pursuant to Section  4.04,  any amounts  collected by the Company
under any PMI Policy or LPMI Policy shall be deposited in the  Custodial  Account,  subject to  withdrawal
pursuant to Section 4.05.

                  (c)      Purchaser,  in its sole  discretion,  at any  time,  may (i)  either  obtain an
additional  PMI Policy on any Mortgage Loan which already has a PMI Policy in place,  or (ii) obtain a PMI
Policy for any  Mortgage  Loan  which  does not  already  have a PMI  Policy in place.  In any event,  the
Company  agrees to  administer  such PMI Policies in accordance  with the Agreement or any  Reconstitution
Agreement.

                  Title, Management and Disposition of REO Property.

                  In the event that title to any  Mortgaged  Property  is acquired  in  foreclosure  or by
deed in lieu  of  foreclosure,  the  deed  or  certificate  of sale  shall  be  taken  in the  name of the
Purchaser,  or in the event the  Purchaser is not  authorized  or permitted to hold title to real property
in the  state  where the REO  Property  is  located,  or would be  adversely  affected  under  the  "doing
business" or tax laws of such state by so holding  title,  the deed or  certificate of sale shall be taken
in the name of such Person or Persons as shall be  consistent  with an Opinion of Counsel  obtained by the
Company  from any attorney  duly  licensed to practice law in the state where the REO Property is located.
The Person or Persons holding such title other than the Purchaser  shall  acknowledge in writing that such
title is being held as nominee for the Purchaser.

                  The Company  shall  manage,  conserve,  protect and operate  each REO  Property  for the
Purchaser  solely for the  purpose of its prompt  disposition  and sale.  The  Company,  either  itself or
through an agent  selected by the Company,  shall manage,  conserve,  protect and operate the REO Property
in the same manner that it manages,  conserves,  protects and operates other  foreclosed  property for its
own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  The Company shall attempt to sell the same (and may  temporarily  rent the same for a period not
greater than one year,  except as otherwise  provided  below) on such terms and  conditions as the Company
deems to be in the best interest of the Purchaser.

                  The  Company  shall use its best  efforts  to  dispose  of the REO  Property  as soon as
possible  and shall sell such REO  Property  in any event  within  one year after  title has been taken to
such REO  Property,  unless (i) (A) a REMIC  election  has not been made with  respect to the  arrangement
under which the Mortgage Loans and the REO Property are held, and (ii) the Company  determines,  and gives
an appropriate  notice to the Purchaser to such effect,  that a longer period is necessary for the orderly
liquidation  of such REO  Property.  If a period  longer than one year is  permitted  under the  foregoing
sentence and is necessary to sell any REO Property the Company  shall report  monthly to the  Purchaser as
to the progress being made in selling such REO Property.

                  The Company  shall also  maintain on each REO Property  fire and hazard  insurance  with
extended  coverage in amount which is at least equal to the maximum  insurable  value of the  improvements
which are a part of such property,  liability  insurance and, to the extent  required and available  under
the Flood Disaster Protection Act of 1973, as amended, flood insurance in the amount required above.

                  The  disposition of REO Property shall be carried out by the Company at such price,  and
upon such terms and  conditions,  as the Company deems to be in the best interests of the  Purchaser.  The
proceeds of sale of the REO Property  shall be promptly  deposited in the  Custodial  Account.  As soon as
practical  thereafter the expenses of such sale shall be paid and the Company shall  reimburse  itself for
any related  unreimbursed  Servicing  Advances,  unpaid  Servicing  Fees and  unreimbursed  advances  made
pursuant to Section 5.03,  and on the  Remittance  Date  immediately  following  the Principal  Prepayment
Period in which such sale  proceeds  are  received  the net cash  proceeds of such sale  remaining  in the
Custodial Account shall be distributed to the Purchaser.

                  The  Company  shall  withdraw  the  Custodial  Account  funds  necessary  for the proper
operation,  management and  maintenance of the REO Property,  including the cost of maintaining any hazard
insurance  pursuant to Section 4.10 and the fees of any managing agent of the Company,  a Subservicer,  or
the Company  itself.  The REO  management  fee shall be an amount that is reasonable  and customary in the
area where the  Mortgaged  Property  is located.  The Company  shall make  monthly  distributions  on each
Remittance  Date to the  Purchasers  of the net cash flow from the REO  Property  (which  shall  equal the
revenues  from such REO Property  net of the  expenses  described in this Section 4.16 and of any reserves
reasonably  required  from time to time to be  maintained  to  satisfy  anticipated  liabilities  for such
expenses).

                  Real Estate Owned Reports.

                  Together  with the  statement  furnished  pursuant to Section  5.02,  the Company  shall
furnish to the Purchaser on or before the  Remittance  Date each month a statement with respect to any REO
Property  covering the operation of such REO Property for the previous month and the Company's  efforts in
connection  with the sale of such REO Property and any rental of such REO Property  incidental to the sale
thereof for the previous  month.  That statement  shall be  accompanied  by such other  information as the
Purchaser shall reasonably request.

                  Liquidation Reports.

                  Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the
Purchaser  pursuant  to a deed in lieu of  foreclosure,  the  Company  shall  submit  to the  Purchaser  a
liquidation report with respect to such Mortgaged Property.

                  Reports of Foreclosures and Abandonments of Mortgaged Property.

                  Following the  foreclosure  sale or abandonment of any Mortgaged  Property,  the Company
shall report such foreclosure or abandonment as required pursuant to Section 6050J of the Code.

                  Notification of Adjustments.

                  With respect to each  Mortgage  Loan,  the Company  shall  adjust the Mortgage  Interest
Rate on the related  Interest  Rate  Adjustment  Date and shall adjust the Monthly  Payment on the related
Payment  Adjustment  Date in compliance with the  requirements of applicable law and the related  Mortgage
and  Mortgage  Note.  If,  pursuant to the terms of the  Mortgage  Note,  another  index is  selected  for
determining  the Mortgage  Interest  Rate,  the same index will be used with respect to each Mortgage Note
which  requires a new index to be selected,  provided that such selection does not conflict with the terms
of the related  Mortgage  Note.  The Company  shall  execute  and  deliver any and all  necessary  notices
required  under  applicable  law and the terms of the related  Mortgage  Note and Mortgage  regarding  the
Mortgage  Interest  Rate and the Monthly  Payment  adjustments.  The Company  shall  promptly upon written
request  thereof,  deliver  to the  Purchaser  such  notifications  and  any  additional  applicable  data
regarding  such  adjustments  and the methods used to calculate and implement such  adjustments.  Upon the
discovery  by the  Company,  or the  Purchaser  that the Company has failed to adjust a Mortgage  Interest
Rate or a Monthly  Payment  pursuant to the terms of the related  Mortgage Note and Mortgage,  the Company
shall  immediately  deposit in the  Custodial  Account from its own funds the amount of any interest  loss
caused the Purchaser thereby.


                                          PAYMENTS TO PURCHASER


                  Remittances.

                  On each  Remittance  Date the  Company  shall  remit  by wire  transfer  of  immediately
available  funds to the  Purchaser (a) all amounts  deposited in the Custodial  Account as of the close of
business on the  Determination  Date (net of charges  against or  withdrawals  from the Custodial  Account
pursuant to Section  4.05),  plus (b) all amounts,  if any,  which the Company is obligated to  distribute
pursuant to Section 5.03, minus (c) any amounts  attributable to Principal  Prepayments received after the
applicable  Principal  Prepayment Period which amounts shall be remitted on the following Remittance Date,
together with any  additional  interest  required to be deposited in the  Custodial  Account in connection
with such  Principal  Prepayment  in  accordance  with  Section  4.04(viii),  and  minus  (d) any  amounts
attributable to Monthly  Payments  collected but due on a Due Date or Dates subsequent to the first day of
the month of the Remittance  Date,  which amounts shall be remitted on the Remittance Date next succeeding
the Due Period for such amounts.

                  With respect to any remittance  received by the Purchaser  after the second Business Day
following  the  Business  Day on which  such  payment  was due,  the  Company  shall pay to the  Purchaser
interest on any such late  payment at an annual  rate equal to the Prime Rate,  adjusted as of the date of
each change,  plus three percentage  points,  but in no event greater than the maximum amount permitted by
applicable  law.  Such  interest  shall be deposited in the  Custodial  Account by the Company on the date
such late  payment is made and shall  cover the  period  commencing  with the day  following  such  second
Business  Day and ending  with the  Business  Day on which  such  payment is made,  both  inclusive.  Such
interest shall be remitted along with the  distribution  payable on the next succeeding  Remittance  Date.
The payment by the Company of any such  interest  shall not be deemed an  extension of time for payment or
a waiver of any Event of Default by the Company.

                  Statements to Purchaser.

                  Not later than the 10th day of each  calendar  month,  the Company  shall furnish to the
Purchaser a Monthly  Remittance  Advice,  with a trial balance  report  attached  thereto,  in the form of
Exhibit F annexed  hereto  electronic  medium  mutually  acceptable  to the  parties  as to the  preceding
calendar month and the Due Period in the month of remittance

                  In  addition,  not more than 60 days after the end of each  calendar  year,  the Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances  for the applicable  portion of such year.  Nothing in this Section 5.02 shall be deemed to
require the Company to prepare any federal income tax return on Internal  Revenue  Service Form 1066, U.S.
Real Estate  Mortgage  Investment  Conduit  Income Tax  Return,  including  Schedule Q thereto,  Quarterly
Notice to Residual  Interest  Holders of REMIC  Taxable  Income or Net Loss  Allocation,  or any successor
forms, to be filed on behalf of any REMIC under the REMIC Provisions.

                  Monthly Advances by Company.

                  On the Business Day immediately  preceding each Remittance Date,  either (a) the Company
shall  deposit  in the  Custodial  Account  from  its own  funds  or (b) if funds  are on  deposit  in the
Custodial  Account which are not required to be remitted on the related  Remittance  Date, the Company may
make an  appropriate  entry in its  records  that such funds shall be applied  toward the related  Monthly
Advance  (provided,  that any funds so applied shall be replaced by the Company no later than the Business
Day  immediately  preceding the next Remittance  Date), in each case, in an aggregate  amount equal to all
Monthly  Payments  (with  interest  adjusted to the Mortgage Loan  Remittance  Rate) which were due on the
Mortgage  Loans during the  applicable  Due Period and which were  delinquent  at the close of business on
the  immediately  preceding  Determination  Date or which were  deferred  pursuant  to Section  4.01.  The
Company's  obligation to make such Monthly Advances as to any Mortgage Loan will continue through the last
Monthly  Payment due prior to the payment in full of the  Mortgage  Loan,  or through the last  Remittance
Date prior to the Remittance Date for the  distribution of all Liquidation  Proceeds and other payments or
recoveries (including Insurance Proceeds and Condemnation Proceeds) with respect to the Mortgage Loan.

                  In no event shall the Company be  obligated  to make an advance  under this section 5.03
if at the time of such advance it deems such advance to be  non-recoverable.  The Company  shall  promptly
deliver an officer's  certificate to the Purchaser upon determining  that any advance is  non-recoverable.
In the event that upon  liquidation of the Mortgage Loan, the  Liquidation  Proceeds are  insufficient  to
reimburse the Company for any Monthly  Advances,  the Company  shall notify the related  Purchaser of such
shortfall by registered mail with sufficient  supporting  documentation and shall have the right to deduct
such shortfall from the next remittance to be paid to the related Purchaser.


                                       GENERAL SERVICING PROCEDURES


                  Transfers of Mortgaged Property.

                  The  Company  shall  use  its  best  efforts  to  enforce  any  "due-on-sale"  provision
contained  in any Mortgage or Mortgage  Note and to deny  assumption  by the person to whom the  Mortgaged
Property  has been or is about to be sold  whether by absolute  conveyance  or by  contract  of sale,  and
whether or not the  Mortgagor  remains  liable on the Mortgage and the Mortgage  Note.  When the Mortgaged
Property has been conveyed by the  Mortgagor,  the Company  shall,  to the extent it has knowledge of such
conveyance,  exercise its rights to accelerate the maturity of such Mortgage Loan under the  "due-on-sale"
clause  applicable  thereto,  provided,  however,  that the  Company  shall not  exercise  such  rights if
prohibited  by law from doing so or if the  exercise of such rights would impair or threaten to impair any
recovery under the related PMI or LPMI Policy, if any.

                  If the Company  reasonably  believes it is unable under  applicable  law to enforce such
"due-on-sale"  clause, the Company shall enter into (i) an assumption and modification  agreement with the
person to whom such property has been  conveyed,  pursuant to which such person  becomes  liable under the
Mortgage  Note and the  original  Mortgagor  remains  liable  thereon or (ii) in the event the  Company is
unable under  applicable law to require that the original  Mortgagor remain liable under the Mortgage Note
and the  Company  has the prior  consent of the primary  mortgage  guaranty  insurer,  a  substitution  of
liability  agreement  with  the  purchaser  of the  Mortgaged  Property  pursuant  to which  the  original
Mortgagor is released  from  liability  and the  purchaser of the  Mortgaged  Property is  substituted  as
Mortgagor and becomes  liable under the Mortgage  Note.  If an assumption  fee is collected by the Company
for entering  into an  assumption  agreement,  a portion of such fee, up to an amount equal to one percent
(1.0%) of the  outstanding  principal  balance of the  related  Mortgage  Loan,  will be  retained  by the
Company as additional servicing  compensation,  and any portion thereof in excess one percent (1.0%) shall
be  deposited in the  Custodial  Account for the benefit of the  Purchaser.  In  connection  with any such
assumption  or  substitution  of  liability,  neither  the  Mortgage  Interest  Rate borne by the  related
Mortgage  Note, the term of the Mortgage Loan,  the Index,  the Lifetime  Mortgage  Interest Rate Cap, the
Initial Rate Cap or the Gross Margin of any Mortgage Loan,  nor the  outstanding  principal  amount of the
Mortgage Loan shall be changed.

                  To  the  extent  that  any  Mortgage  Loan  is  assumable,  the  Company  shall  inquire
diligently into the creditworthiness of the proposed transferee,  and shall use the underwriting  criteria
for  approving  the  credit  of the  proposed  transferee  which are used by Fannie  Mae with  respect  to
underwriting  mortgage  loans of the same  type as the  Mortgage  Loans.  If the  credit  of the  proposed
transferee  does not meet  such  underwriting  criteria,  the  Company  diligently  shall,  to the  extent
permitted by the Mortgage or the  Mortgage  Note and by  applicable  law,  accelerate  the maturity of the
Mortgage Loan.

                  Satisfaction of Mortgages and Release of Mortgage Files.

                  Upon the  payment in full of any  Mortgage  Loan,  or the  receipt  by the  Company of a
notification  that payment in full will be escrowed in a manner  customary for such purposes,  the Company
shall notify the Purchaser in the Monthly  Remittance  Advice as provided in Section 5.02, and may request
the release of any Mortgage Loan  Documents.  In connection  with any such prepayment in full, the Company
shall comply with all applicable  laws regarding  satisfaction,  release or  reconveyance  with respect to
the Mortgage.

                  If the Company  satisfies or releases a Mortgage  without first having obtained  payment
in full of the indebtedness  secured by the Mortgage or should the Company otherwise  prejudice any rights
the Purchaser may have under the mortgage instruments,  upon written demand of the Purchaser,  the Company
shall  repurchase the related  Mortgage Loan at the Repurchase  Price by deposit  thereof in the Custodial
Account  within 2 Business Days of receipt of such demand by the  Purchaser.  The Company  shall  maintain
the Fidelity Bond and Errors and Omissions  Insurance  Policy as provided for in Section 4.12 insuring the
Company  against any loss it may sustain  with respect to any Mortgage  Loan not  satisfied in  accordance
with the procedures set forth herein.

                  Servicing Compensation.

                  As compensation  for its services  hereunder,  the Company shall be entitled to withdraw
from the  Custodial  Account or to retain from interest  payments on the Mortgage  Loans the amount of its
Servicing  Fee. The Servicing Fee shall be payable  monthly and shall be computed on the basis of the same
unpaid  principal  balance and for the period  respecting which any related interest payment on a Mortgage
Loan is  computed.  The  Servicing  Fee shall be  payable  only at the time of and with  respect  to those
Mortgage  Loans for which  payment  is in fact made of the  entire  amount  of the  Monthly  Payment.  The
obligation  of the  Purchaser  to pay the  Servicing  Fee is limited  to, and  payable  solely  from,  the
interest portion of such Monthly Payments collected by the Company.

                  Additional  servicing  compensation  in the  form  of  assumption  fees,  to the  extent
provided in Section 6.01,  and late payment  charges and  Prepayment  Penalties,  shall be retained by the
Company to the extent not  required  to be  deposited  in the  Custodial  Account.  The  Company  shall be
required to pay all expenses  incurred by it in  connection  with its servicing  activities  hereunder and
shall  not  be  entitled  to   reimbursement   thereof  except  as   specifically   provided  for  herein.
Notwithstanding  anything in this  Agreement to the  contrary,  in the event of a Principal  Prepayment in
full, the Company shall not waive,  and shall not permit the waiver of, any Prepayment  Penalty or portion
thereof  required by the terms of the related  Mortgage Note unless (i) the Company  determines  that such
waiver would maximize  recovery of Liquidations  Proceeds for such Mortgage Loan,  taking into account the
value  of  such  Prepayment  Penalty,  or  (ii)  (A)  the  enforeceability  therefore  is  limited  (1) by
bankruptcy,  insolvency,  moratorium,  receivership,  or other similar law relating to  creditors'  rights
generally or (2) due to  acceleration  in connection  with a foreclosure or other  involuntary  payment or
(B) the enforceability is otherwise limited or prohibited by applicable law.

                  Annual Statement as to Compliance.

                  The Company  shall  deliver to the  Purchaser,  on or before May 31 each year  beginning
May 31,  2003,  an  Officer's  Certificate,  stating  that (i) a review of the  activities  of the Company
during the  preceding  calendar  year and of  performance  under this  Agreement  has been made under such
officer's  supervision,  and (ii) the Company has  complied  fully with the  provisions  of Article II and
Article  IV, and (iii) to the best of such  officer's  knowledge,  based on such  review,  the Company has
fulfilled all its obligations  under this Agreement  throughout such year, or, if there has been a default
in the  fulfillment  of any such  obligation,  specifying  each such default known to such officer and the
nature and status thereof and the action being taken by the Company to cure such default.

                  Annual Independent Public Accountants' Servicing Report.

                  On or  before  May  31st of each  year  beginning  May 31,  2003,  the  Company,  at its
expense,  shall  cause  a firm of  independent  public  accountants  which  is a  member  of the  American
Institute  of Certified  Public  Accountants  to furnish a statement to each  Purchaser to the effect that
such firm has examined  certain  documents and records relating to the servicing of the Mortgage Loans and
this  Agreement  and that such firm is of the  opinion  that the  provisions  of Article II and Article IV
have  been  complied  with,  and  that,  on the  basis  of such  examination  conducted  substantially  in
compliance with the Single Attestation  Program for Mortgage Bankers,  nothing has come to their attention
which would indicate that such servicing has not been  conducted in compliance  therewith,  except for (i)
such  exceptions as such firm shall believe to be immaterial,  and (ii) such other  exceptions as shall be
set forth in such statement.

                  Right to Examine Company Records.

                  The  Purchaser  shall  have the right to  examine  and  audit any and all of the  books,
records,  or other  information  of the Company,  whether held by the Company or by another on its behalf,
with respect to or concerning  this  Agreement or the Mortgage  Loans,  during  business  hours or at such
other times as may be reasonable under applicable circumstances, upon reasonable advance notice.


                                  AGENCY TRANSFER; PASS-THROUGH TRANSFER


                  Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency Transfer,
                  or a Pass-Through Transfer on One or More Reconstitution Dates.

                  The  Purchaser  and the Company  agree that with respect to any  Pass-Through  Transfer,
Whole Loan Transfer or Agency  Transfers,  as applicable,  the Company shall  cooperate with the Purchaser
in effecting such  transfers and shall  negotiate in good faith and execute any  Reconstitution  Agreement
required to effectuate the foregoing;  provided that, such  Reconstitution  Agreement shall not materially
increase the Company's  obligations or liabilities  hereunder,  nor diminish any of the Company's  rights,
and  provide to any master  servicer or the  trustee,  as  applicable,  and/or the  Purchaser  any and all
publicly  available  information  and  appropriate  verification  of  information  which may be reasonably
available to the  Company,  whether  through  letters of its  auditors  and counsel or  otherwise,  as the
Purchaser,  trustee or a master  servicer  shall  reasonable  request as to the  related  Mortgage  Loans.
Purchaser shall reimburse  Company for any and all costs or expenses  incurred by Company (i) in obtaining
"accountant  comfort  letters"  with respect to  information  supplied in response to Purchaser  requests,
(ii) in  connection  with any due  diligence  performed in connection  with a  Pass-Through  or Whole Loan
Transfer  or  (iii)  making  the  Mortgage  Loan  Documents  or  Servicing   Files  available  to  parties
participating  in a Pass-Through or Whole Loan Transfer,  including  without  limitation,  shipping costs.
Such information may be included in any disclosure  document  prepared in connection with the Pass-Through
Transfer,  Whole Loan Transfer or Agency Transfer,  as applicable;  provided,  however, that Company shall
indemnify the Purchaser  against any liability  arising from any material  omissions or  misstatements  in
any  information  supplied by the Company and included in a disclosure  document;  and provided,  further,
that the  Purchaser  shall  indemnify  the Company  against any  liability  arising  from any  information
included in a disclosure  document  that was not supplied by the Company.  The Company  shall  execute any
Reconstitution  Agreements  required  within a reasonable  period of time after receipt of such agreements
which time shall be  sufficient  for the Company  and the  Company's  counsel to review  such  agreements.
Company  shall use its Best Efforts to complete  such review  within ten (10)  Business  Days after mutual
agreement  as to the terms  thereof,  but such time  shall not exceed  fifteen  (15)  Business  Days after
mutual agreement as to the terms thereof.

                  The Company shall not be required to restate any  representations  and  warranties as of
the  date  of any  Pass-Through  Transfer,  Whole  Loan  Transfer  or  Agency  Transfers  other  than  the
representations  and  warranties  set forth in  Section  3.01  (provided,  that the  Company  shall not be
required to restate the representation and warranty set forth in Section 3.01(j)).

                  In the event of any Agency  Transfer,  Pass-Through or Whole Loan Transfer,  the Company
shall have no obligation to pay any custodial fees charged by the Agency.

                  Purchaser's Repurchase and Indemnification Obligations.

                  Upon  receipt by the Company of notice from Fannie Mae,  Freddie Mac or the trustee of a
breach of any  Purchaser  representation  or  warranty  contained  in any  Reconstitution  Agreement  or a
request  by  Fannie  Mae,  Freddie  Mac or the  trustee,  as the case may be,  for the  repurchase  of any
Mortgage  Loan  transferred  to Fannie Mae or Freddie Mac  pursuant to an Agency  Transfer or to a trustee
pursuant to a Pass-Through  Transfer,  the Company shall promptly  notify the Purchaser of same and shall,
at the  direction  of the  Purchaser,  use its best  efforts to cure and  correct  any such  breach and to
satisfy the requests or concerns of Fannie Mae,  Freddie Mac, or the trustee related to such  deficiencies
of the related Mortgage Loans transferred to Fannie Mae, Freddie Mac, or the trustee.

                  The  Purchaser  shall  repurchase  from the Company any  Mortgage  Loan  transferred  to
Fannie Mae or Freddie Mac  pursuant  to an Agency  Transfer  or to a trustee  pursuant  to a  Pass-Through
Transfer  with respect to which the Company has been  required by Fannie Mae,  Freddie Mac, or the trustee
to repurchase  due to a breach of a  representation  or warranty made by the Purchaser with respect to the
Mortgage  Loans,  or the servicing  thereof prior to the transfer date to Fannie Mae,  Freddie Mac, or the
trustee  in any  Reconstitution  Agreement  and not due to a breach of the  Company's  representations  or
obligations  thereunder or pursuant to this  Agreement.  The repurchase  price to be paid by the Purchaser
to the Company shall equal that  repurchase  price paid by the Company to Fannie Mae,  Freddie Mac, or the
third party  purchaser plus all reasonable  costs and expenses borne by the Company in connection with the
cure of said breach of a  representation  or warranty made by the  Purchaser  and in  connection  with the
repurchase  of such  Mortgage  Loan from  Fannie Mae,  Freddie  Mac, or the  trustee,  including,  but not
limited to, reasonable and necessary attorneys' fees.

                  At the  time  of  repurchase,  the  Custodian  and the  Company  shall  arrange  for the
reassignment of the repurchased  Mortgage Loan to the Purchaser according to the Purchaser's  instructions
and the delivery to the  Custodian of any documents  held by Fannie Mae,  Freddie Mac, or the trustee with
respect to the repurchased Mortgage Loan pursuant to the related  Reconstitution  Agreement.  In the event
of a repurchase,  the Company shall,  simultaneously  with such  reassignment,  give written notice to the
Purchaser that such  repurchase has taken place,  and amend the related  Mortgage Loan Schedule to reflect
the addition of the  repurchased  Mortgage Loan to this  Agreement.  In connection with any such addition,
the  Company  and the  Purchaser  shall be deemed to have made as to such  repurchased  Mortgage  Loan the
representations and warranties set forth in this Agreement.


                                           COMPANY TO COOPERATE


                  Provision of Information.

                  During the term of this  Agreement  and provided  such request will cause the Company to
violate any  applicable  law or  statute,  the  Company  shall  furnish to the  Purchaser  such  periodic,
special,  or other  reports or  information  and copies or  originals  of any  documents  contained in the
Servicing  File for each  Mortgage  Loan,  whether or not  provided  for  herein,  as shall be  necessary,
reasonable,  or appropriate with respect to the Purchaser,  any regulatory  requirement  pertaining to the
Purchaser  or the  purposes  of this  Agreement.  All such  reports,  documents  or  information  shall be
provided by and in accordance  with all reasonable  instructions  and  directions  which the Purchaser may
give.  Purchaser shall pay any costs related to any special reports.

                  The Company shall execute and deliver all such  instruments  and take all such action as
the Purchaser may  reasonably  request from time to time, in order to effectuate the purposes and to carry
out the terms of this Agreement.

                  Financial Statements; Servicing Facility.

                  In connection with marketing the Mortgage  Loans,  the Purchaser may make available to a
prospective  Purchaser a  Consolidated  Statement  of  Operations  of the  Company  for the most  recently
completed five fiscal years for which such a statement is available,  as well as a Consolidated  Statement
of  Condition  at the end of the  last  two  fiscal  years  covered  by  such  Consolidated  Statement  of
Operations.  The Company also shall make  available any  comparable  interim  statements to the extent any
such  statements  have been  prepared by or on behalf of the Company  (and are  available  upon request to
members or  stockholders  of the Company or to the public at large).  If it has not  already  done so, the
Company  shall  furnish  promptly  to the  Purchaser  copies  of the  statement  specified  above.  Unless
requested the  Purchaser,  the Company  shall not be required to deliver any documents  which are publicly
available on EDGAR.

                  The  Company  also  shall  make  available  to  Purchaser  or  prospective  Purchaser  a
knowledgeable  financial or accounting  officer for the purpose of answering  questions  respecting recent
developments  affecting  the  Company  or the  financial  statements  of the  Company,  and to permit  any
prospective  Purchaser to inspect the Company's  servicing  facilities or those of any Subservicer for the
purpose of satisfying such  prospective  Purchaser that the Company and any  Subservicer  have the ability
to service the Mortgage Loans as provided in this Agreement.


                                               THE COMPANY


                  Indemnification; Third Party Claims.

                  The Company  shall  indemnify  the  Purchaser  and hold it harmless  against any and all
claims, losses, damages, penalties,  fines, and forfeitures,  including, but not limited to reasonable and
necessary  legal fees and related  costs,  judgments,  and any other  costs,  fees and  expenses  that the
Purchaser  may  sustain in any way  related to the  failure of the  Company to (a)  perform its duties and
service the Mortgage Loans in strict  compliance  with the terms of this  Agreement or any  Reconstitution
Agreement  entered  into  pursuant to Section  7.01,  and/or (b) comply with  applicable  law. The Company
immediately  shall  notify  the  Purchaser  if a  claim  is made by a third  party  with  respect  to this
Agreement or any  Reconstitution  Agreement or the  Mortgage  Loans,  shall  promptly  notify  Fannie Mae,
Freddie  Mac,  or the  trustee  with  respect  to any claim  made by a third  party  with  respect  to any
Reconstitution  Agreement,  assume (with the prior written  consent of the  Purchaser)  the defense of any
such claim and pay all expenses in  connection  therewith,  including  counsel  fees,  and  promptly  pay,
discharge  and  satisfy  any  judgment  or decree in the  amount of $5,000 or less,  which may be  entered
against it or the Purchaser in respect of such claim.  The Company  shall follow any written  instructions
received from the Purchaser in connection  with such claim.  The Purchaser  promptly  shall  reimburse the
Company for all amounts  advanced by it  pursuant to the  preceding  sentence  except when the claim is in
any way related to the Company's  indemnification  pursuant to Section 3.03, or the failure of the Company
to (a) service and  administer the Mortgage  Loans in strict  compliance  with the terms of this Agreement
or any Reconstitution Agreement, and/or (b) comply with applicable law.

                  Merger or Consolidation of the Company.

                  The  Company  shall  keep in full  effect its  existence,  rights  and  franchises  as a
corporation,  and shall obtain and preserve its  qualification to do business as a foreign  corporation in
each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect the  validity  and
enforceability  of this  Agreement  or any of the  Mortgage  Loans and to perform  its  duties  under this
Agreement.

                  Any person  into which the  Company may be merged or  consolidated,  or any  corporation
resulting  from any merger,  conversion or  consolidation  to which the Company  shall be a party,  or any
Person  succeeding  to the  business of the  Company,  shall be the  successor  of the Company  hereunder,
without  the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties
hereto,  anything  herein to the  contrary  notwithstanding,  provided,  however,  that the  successor  or
surviving Person shall be an institution (i) having a net worth of not less than  $25,000,000,  (ii) whose
deposits  are insured by the FDIC  through the BIF or the SAIF,  and (iii) which is a Fannie  Mae-approved
company in good standing.

                  Limitation on Liability of Company and Others.

                  Neither the  Company  nor any of the  directors,  officers,  employees  or agents of the
Company  shall be under any liability to the  Purchaser  for any action taken or for  refraining  from the
taking of any action in good faith  pursuant  to this  Agreement,  or for  errors in  judgment,  provided,
however,  that this  provision  shall not protect  the  Company or any such  person  against any Breach of
warranties or  representations  made herein,  or failure to perform its  obligations in strict  compliance
with any standard of care set forth in this  Agreement,  or any liability which would otherwise be imposed
by reason of any breach of the terms and  conditions  of this  Agreement.  The Company  and any  director,
officer,  employee or agent of the Company may rely in good faith on any  document of any kind prima facie
properly  executed and  submitted by any Person  respecting  any matters  arising  hereunder.  The Company
shall not be under any  obligation  to appear  in,  prosecute  or  defend  any legal  action  which is not
incidental  to its duties to service the Mortgage  Loans in  accordance  with this  Agreement and which in
its opinion may involve it in any expense or  liability,  provided,  however,  that the Company may,  with
the consent of the  Purchaser,  undertake  any such action  which it may deem  necessary  or  desirable in
respect to this  Agreement  and the rights and duties of the parties  hereto.  In such event,  the Company
shall be entitled to  reimbursement  from the Purchaser of the reasonable legal expenses and costs of such
action.

                  Limitation on Resignation and Assignment by Company.

                  The  Purchaser  has  entered  into  this  Agreement  with  the  Company  and  subsequent
Purchasers  will purchase the Mortgage Loans in reliance upon the independent  status of the Company,  and
the  representations  as to the  adequacy  of its  servicing  facilities,  plant,  personnel,  records and
procedures,  its integrity,  reputation and financial standing,  and the continuance  thereof.  Therefore,
the Company  shall  neither  assign this  Agreement or the  servicing  hereunder or delegate its rights or
duties  hereunder or any portion hereof (to other than a Subservicer) or sell or otherwise  dispose of all
or substantially  all of its property or assets without the prior written consent of the Purchaser,  which
consent shall be granted or withheld in the sole  discretion of the  Purchaser;  provided,  however,  that
the Company may assign its right and  obligations  hereunder to any entity that is directly or  indirectly
owned or  controlled  by the Company  and the Company  guarantees  the  performance  by such entity of all
obligations hereunder.

                  The  Company  shall not resign  from the  obligations  and duties  hereby  imposed on it
except by mutual  consent of the  Company  and the  Purchaser  or upon the  determination  that its duties
hereunder  are no longer  permissible  under  applicable  law and such  incapacity  cannot be cured by the
Company.  Any such  determination  permitting  the  resignation  of the Company  shall be  evidenced by an
Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form
and substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor
shall have assumed the Company's  responsibilities  and  obligations  hereunder in the manner  provided in
Section 12.01.

                  Without in any way limiting the  generality  of this Section 9.04, in the event that the
Company  either shall assign this  Agreement or the servicing  responsibilities  hereunder or delegate its
duties  hereunder or any portion  thereof (to other than a  Subservicer)  or sell or otherwise  dispose of
all or  substantially  all of its property or assets,  without the prior written consent of the Purchaser,
then the  Purchaser  shall have the right to terminate  this  Agreement  upon notice given as set forth in
Section 10.01,  without any payment of any penalty or damages and without any liability  whatsoever to the
Company or any third party.


                                                 DEFAULT


                  Events of Default.

                  Each of the following shall constitute an Event of Default on the part of the Company:

                     any  failure by the  Company to remit to the  Purchaser  any  payment  required to be
         made under the terms of this  Agreement  which  continues  unremedied  for a period of three days
         after the date upon which  written  notice of such  failure,  requiring  the same to be remedied,
         shall have been given to the Company by the Purchaser; or

                     failure by the Company duly to observe or perform in any  material  respect any other
         of the  covenants  or  agreements  on the part of the Company set forth in this  Agreement  which
         continues  unremedied  for a period  of 30 days  after the date on which  written  notice of such
         failure,  requiring  the  same to be  remedied,  shall  have  been  given to the  Company  by the
         Purchaser; or

                     failure by the  Company to maintain  its  license to do business in any  jurisdiction
         where the Mortgage  Property is located if such  license is necessary  for the Company to legally
         service the related Mortgage Loan; or

                     a decree or order of a court or agency or supervisory  authority having  jurisdiction
         for the  appointment of a conservator or receiver or liquidator in any  insolvency,  readjustment
         of debt, including  bankruptcy,  marshaling of assets and liabilities or similar proceedings,  or
         for the  winding-up or liquidation  of its affairs,  shall have been entered  against the Company
         and such decree or order shall have  remained in force  undischarged  or unstayed for a period of
         60 days; or

                     the  Company  shall  consent to the  appointment  of a  conservator  or  receiver  or
         liquidator in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or
         similar  proceedings of or relating to the Company or of or relating to all or substantially  all
         of its property; or

                     the Company shall admit in writing its  inability to pay its debts  generally as they
         become  due,  file a petition to take  advantage  of any  applicable  insolvency,  bankruptcy  or
         reorganization  statute,  make  an  assignment  for the  benefit  of its  creditors,  voluntarily
         suspend  payment of its  obligations or cease its normal  business  operations for three Business
         Days; or

                     the Company ceases to meet the qualifications of a Fannie Mae lender or servicer; or

                     the Company fails to maintain a minimum net worth of $25,000,000; or

                     the Company attempts to assign its right to servicing  compensation  hereunder or the
         Company  attempts,  without the consent of the Purchaser,  to sell or otherwise dispose of all or
         substantially  all of its  property  or assets  or to  assign  this  Agreement  or the  servicing
         responsibilities  hereunder or to delegate its duties  hereunder or any portion thereof (to other
         than a Subservicer) in violation of Section 9.04.

                  In each and  every  such  case,  so long as an  Event of  Default  shall  not have  been
remedied,  in addition to whatsoever rights the Purchaser may have at law or equity to damages,  including
injunctive  relief and specific  performance,  the  Purchaser,  by notice in writing to the  Company,  may
terminate all the rights and  obligations  of the Company under this  Agreement and in and to the Mortgage
Loans and the proceeds thereof.

                  Upon  receipt by the Company of such  written  notice,  all  authority  and power of the
Company under this Agreement,  whether with respect to the Mortgage Loans or otherwise,  shall pass to and
be vested in the successor  appointed  pursuant to Section 12.01. Upon written request from any Purchaser,
the Company shall  prepare,  execute and deliver to the successor  entity  designated by the Purchaser any
and all documents and other instruments,  place in such successor's  possession all Mortgage Files, and do
or cause to be done all other acts or things  necessary  or  appropriate  to effect the  purposes  of such
notice of  termination,  including  but not limited to the transfer and  endorsement  or assignment of the
Mortgage  Loans and related  documents,  at the Company's sole expense.  The Company shall  cooperate with
the  Purchaser and such  successor in effecting the  termination  of the  Company's  responsibilities  and
rights hereunder,  including without  limitation,  the transfer to such successor for administration by it
of all cash  amounts  which  shall at the time be  credited  by the  Company to the  Custodial  Account or
Escrow Account or thereafter received with respect to the Mortgage Loans.

                  Waiver of Defaults.

                  By a written  notice,  the  Purchaser  may  waive  any  default  by the  Company  in the
performance of its obligations  hereunder and its  consequences.  Upon any waiver of a past default,  such
default  shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been
remedied for every  purpose of this  Agreement.  No such waiver shall  extend to any  subsequent  or other
default or impair any right consequent thereon except to the extent expressly so waived.


                                               TERMINATION


                  Termination.


                  This  Agreement  shall  terminate  upon  either:  (i) the later of the final  payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan or the disposition of
any REO Property  with respect to the last Mortgage  Loan and the  remittance of all funds due  hereunder;
or (ii) mutual consent of the Company and the Purchaser in writing.

                  Termination Without Cause.

                  The  Purchaser  may  terminate,  at its sole  option,  any rights the  Company  may have
hereunder,  without cause, as provided in this Section 11.02.  Any such notice of termination  shall be in
writing and delivered to the Company by registered mail as provided in Section 12.05.

                  In the event the  Purchaser  terminates  the Company  without cause with respect to some
or all of the Mortgage  Loans,  the Purchaser shall be required to pay to the Company a Termination Fee in
an amount equal to 2.0% of the outstanding  principal  balance of the terminated  Mortgage Loans as of the
date of such termination.


                                         MISCELLANEOUS PROVISIONS


                  Successor to Company.

                  Prior to termination of the Company's  responsibilities  and duties under this Agreement
pursuant  to Sections  9.04,  10.01,  11.01 (ii) or pursuant to Section  11.02 after the 90 day period has
expired,  the Purchaser  shall, (i) succeed to and assume all of the Company's  responsibilities,  rights,
duties and obligations under this Agreement,  or (ii) appoint a successor having the  characteristics  set
forth in clauses (i) through  (iii) of Section  9.02 and which shall  succeed to all rights and assume all
of the  responsibilities,  duties  and  liabilities  of the  Company  under  this  Agreement  prior to the
termination of Company's  responsibilities,  duties and liabilities  under this  Agreement.  In connection
with such  appointment and assumption,  the Purchaser may make such  arrangements  for the compensation of
such successor out of payments on Mortgage Loans as it and such successor  shall agree.  In the event that
the  Company's  duties,  responsibilities  and  liabilities  under  this  Agreement  should be  terminated
pursuant to the  aforementioned  sections,  the Company shall  discharge such duties and  responsibilities
during the period  from the date it  acquires  knowledge  of such  termination  until the  effective  date
thereof with the same degree of  diligence  and  prudence  which it is  obligated  to exercise  under this
Agreement,  and shall take no action  whatsoever  that might impair or  prejudice  the rights or financial
condition of its  successor.  The  resignation  or removal of the Company  pursuant to the  aforementioned
sections shall not become  effective until a successor  shall be appointed  pursuant to this Section 12.01
and shall in no event  relieve  the  Company  of the  representations  and  warranties  made  pursuant  to
Sections 3.01 and 3.02 and the remedies  available to the Purchaser  under Sections 3.03,  3.04,  3.05 and
3.07, it being  understood and agreed that the provisions of such Sections 3.01,  3.02,  3.03,  3.04, 3.05
and 3.07 shall be applicable to the Company  notwithstanding  any such sale,  assignment,  resignation  or
termination of the Company, or the termination of this Agreement.

                  Any successor  appointed as provided  herein shall execute,  acknowledge  and deliver to
the Company and to the Purchaser an instrument  accepting such  appointment,  wherein the successor  shall
make the  representations  and warranties set forth in Section 3.01,  except for subsections (f), (h), (i)
and (k) thereof,  whereupon such successor shall become fully vested with all the rights,  powers, duties,
responsibilities,  obligations and liabilities of the Company,  with like effect as if originally named as
a party  to this  Agreement.  Any  termination  or  resignation  of the  Company  or  termination  of this
Agreement  pursuant to Section 9.04, 10.01,  11.01 or 11.02 shall not affect any claims that any Purchaser
may have  against the Company  arising  out of the  Company's  actions or failure to act prior to any such
termination or resignation.

                  The  Company  shall  deliver  promptly  to  the  successor  servicer  the  Funds  in the
Custodial  Account and Escrow Account and all Mortgage Files and related  documents and statements held by
it hereunder and the Company  shall  account for all funds and shall execute and deliver such  instruments
and do such  other  things as may  reasonably  be  required  to more  fully and  definitively  vest in the
successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company.

                  Upon a successor's  acceptance of  appointment as such, the Company shall notify by mail
the Purchaser of such appointment in accordance with the procedures set forth in Section 12.05.

                  Amendment.

                  This  Agreement  may be amended  from time to time by the Company and the  Purchaser  by
written agreement signed by the Company and the Purchaser.

                  Governing Law.

                  This Agreement  shall be construed in accordance  with the laws of the State of New York
and the obligations,  rights and remedies of the parties  hereunder shall be determined in accordance with
such laws.

                  Duration of Agreement.

                  This  Agreement  shall  continue in  existence  and effect  until  terminated  as herein
provided. This Agreement shall continue notwithstanding transfers of the Mortgage Loans by the Purchaser.

                  Notices.

                  All  demands,  notices  and  communications  hereunder  shall be in writing and shall be
deemed to have been duly given if personally  delivered at or mailed by registered mail,  postage prepaid,
addressed as follows:

                     if to the Company:

                           Countrywide Home Loans, Inc.,
                           4500 Park Grenada
                           Calabasas, CA 91302
                           Attention: David Spector

         or such other address as may hereafter be furnished to the Purchaser in writing by the Company;

                     if to Purchaser:

         EMC Mortgage Corporation

                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75014-1358
                           Attention:  Ralene Ruyle

                  Severability of Provisions.

                  If any one or more of the covenants,  agreements,  provisions or terms of this Agreement
shall be held invalid for any reason  whatsoever,  then such  covenants,  agreements,  provisions or terms
shall  be  deemed  severable  from  the  remaining  covenants,  agreements,  provisions  or  terms of this
Agreement  and shall in no way affect the  validity  or  enforceability  of the other  provisions  of this
Agreement.

                  Relationship of Parties.

                  Nothing herein  contained  shall be deemed or construed to create a partnership or joint
venture  between the parties  hereto and the services of the Company  shall be rendered as an  independent
contractor and not as agent for the Purchaser.

                  Execution; Successors and Assigns.

                  This  Agreement  may be  executed  in  one or  more  counterparts  and by the  different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original;  such counterparts,  together,  shall constitute one and the same agreement.  Subject to Section
8.04,  this Agreement  shall inure to the benefit of and be binding upon the Company and the Purchaser and
their respective successors and assigns.

                  Recordation of Assignments of Mortgage.

                  To the extent  permitted  by  applicable  law,  each of the  Assignments  of Mortgage is
subject to recordation  in all  appropriate  public offices for real property  records in all the counties
or other  comparable  jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in
any other  appropriate  public  recording  office or  elsewhere,  such  recordation  to be effected at the
Company's  expense in the event  recordation is either  necessary under applicable law or requested by the
Purchaser at its sole option accordance with Section 14 of the Purchase Agreement.

                  Assignment by Purchaser.

                  The  Purchaser  shall have the right,  without the consent of the Company but subject to
the limit set forth in Section  2.02  hereof,  to assign,  in whole or in part,  its  interest  under this
Agreement  with respect to some or all of the Mortgage  Loans,  and  designate  any person to exercise any
rights of the Purchaser hereunder,  by executing an Assignment and Assumption  Agreement  substantially in
the form of Exhibit G hereto.  Upon such assignment of rights and assumption of obligations,  the assignee
or designee  shall accede to the rights and  obligations  hereunder of the Purchaser  with respect to such
Mortgage  Loans and the  Purchaser  as assignor  shall be released  from all  obligations  hereunder  with
respect to such Mortgage Loans from and after the date of such assignment and  assumption.  All references
to the Purchaser in this Agreement shall be deemed to include its assignee or designee.

                  No Personal Solicitation.

                  From and after the related  Closing  Date,  the Company  hereby  agrees that it will not
take any action or permit or cause any action to be taken by any of its  agents or  affiliates,  or by any
independent  contractors  or  independent  mortgage  brokerage  companies  on  the  Company's  behalf,  to
personally,  by  telephone  or mail,  solicit the  Mortgagor  under any  Mortgage  Loan for the purpose of
refinancing  such  Mortgage  Loan;  provided,  that the Company may  solicit  any  Mortgagor  for whom the
Company  has  received a request  for  verification  of  mortgage,  a request  for demand  for  payoff,  a
mortgagor  initiated  written or verbal  communication  indicating a desire to prepay the related Mortgage
Loan,  or the mortgagor  initiates a title  search,  provided  further,  it is understood  and agreed that
promotions  undertaken  by the  Company or any of its  affiliates  which (i)  concern  optional  insurance
products or other  additional  projects,  (ii) are  directed to the  general  public at large,  including,
without  limitation,  mass mailings based on commercially  acquired  mailing lists,  newspaper,  radio and
television  advertisements,  (iii) are directed to mortgagors who have a specific type of mortgage  (i.e.,
balloon Mortgage Loans,  LIBOR Mortgage Loans,  etc.) or (iv) directed to those mortgagors whose mortgages
fall within specific interest rate ranges shall not constitute  solicitation  under this Section 12.11 nor
is the Company  prohibited from responding to unsolicited  requests or inquiries made by a Mortgagor or an
agent of a Mortgagor.  Notwithstanding the foregoing,  the following  solicitations,  if undertaken by the
Company  or any  affiliate  of the  Company,  shall  not be  prohibited  under  this  Section  12.11:  (i)
solicitations  that are  directed to the general  public at large,  including,  without  limitation,  mass
mailings based on  commercially  acquired  mailing lists and newspaper,  radio,  television and other mass
media  advertisements;  (ii) borrower  messages  included on, and statement  inserts  provided  with,  the
monthly statements sent to Mortgagors;  provided,  however,  that similar messages and inserts are sent to
the borrowers of other mortgage loans serviced by the Company.



                  IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and year first above written.


                                                          EMC MORTGAGE CORPORATION


                                                          By: _____________________________________________________

                                                          Name: Ralene Ruyle

                                                          Title:   President


                                                          COUNTRYWIDE HOME LOANS, INC.

                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________




--------------------------------------------------------------------------------




STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF __________                )


                  On the __ day of  ________,  200_  before  me, a Notary  Public  in and for said  State,
personally appeared ________,  known to me to be Vice President of EMC Mortgage  Corporation,  the federal
savings  association  that  executed  the  within  instrument  and also  known to me to be the  person who
executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto  set my hand  affixed my office  seal the day and
year in this certificate first above written.



                                                          ________________________________________________
                                                          Notary Public


                                                          My Commission expires ___________________________




--------------------------------------------------------------------------------




STATE OF                            )
                                    ) ss.:
COUNTY OF __________                )


                  On the __ day of  _______,  200_  before  me, a  Notary  Public  in and for said  State,
personally  appeared  __________,  known to me to be  ______________  of Countrywide Home Loans,  Inc. the
corporation  that executed the within  instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto  set my hand  affixed my office  seal the day and
year in this certificate first above written.



                                                          ________________________________________________
                                                          Notary Public


                                                          My Commission expires ___________________________





--------------------------------------------------------------------------------





                                                EXHIBIT A

                                          MORTGAGE LOAN SCHEDULE





--------------------------------------------------------------------------------






                                                EXHIBIT B

                                      CONTENTS OF EACH MORTGAGE FILE

                  With  respect  to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the
following items,  which shall be available for inspection by the Purchaser and any prospective  Purchaser,
and which shall be retained by the Company in the Servicing  File or delivered to the  Custodian  pursuant
to Section  2.01 and 2.03 of the  Seller's  Warranties  and  Servicing  Agreement to which this Exhibit is
attached (the "Agreement"):

         1.       The original  Mortgage Note bearing all intervening  endorsements,  endorsed "Pay to the
                  order of  _________  without  recourse"  and  signed  in the name of the  Company  by an
                  authorized  officer (in the event that the Mortgage  Loan was acquired by the Company in
                  a merger,  the signature must be in the following form:  "Countrywide Home Loans,  Inc.,
                  successor by merger to [name of  predecessor]";  and in the event that the Mortgage Loan
                  was acquired or originated by the Company while doing  business  under another name, the
                  signature must be in the following form:  "Countrywide Home Loans, Inc.,  formerly known
                  as [previous name]").

         2.       The original of any guarantee executed in connection with the Mortgage Note (if any).

         3.       The original  Mortgage,  with evidence of recording  thereon.  If in connection with any
                  Mortgage  Loan,  the  Company  cannot  deliver  or cause to be  delivered  the  original
                  Mortgage  with  evidence of  recording  thereon on or prior to the related  Closing Date
                  because of a delay caused by the public  recording  office where such  Mortgage has been
                  delivered  for  recordation  or because  such  Mortgage  has been lost or  because  such
                  public  recording  office  retains the original  recorded  Mortgage,  the Company  shall
                  deliver  or cause to be  delivered  to the  Custodian,  a  photocopy  of such  Mortgage,
                  together  with (i) in the case of a delay  caused by the  public  recording  office,  an
                  Officer's  Certificate of the Company  stating that such Mortgage has been dispatched to
                  the appropriate  public recording office for recordation and that the original  recorded
                  Mortgage or a copy of such Mortgage  certified by such public  recording  office to be a
                  true and complete copy of the original recorded  Mortgage will be promptly  delivered to
                  the  Custodian  upon receipt  thereof by the Company;  or (ii) in the case of a Mortgage
                  where a public  recording office retains the original  recorded  Mortgage or in the case
                  where a Mortgage  is lost after  recordation  in a public  recording  office,  a copy of
                  such  Mortgage  certified  by such  public  recording  office or by the title  insurance
                  company  that issued the title  policy to be a true and  complete  copy of the  original
                  recorded Mortgage.

         4.       The originals of all assumption,  modification,  consolidation or extension  agreements,
                  with evidence of recording thereon.

         5.       The  original  Assignment  of Mortgage for each  Mortgage  Loan,  in form and  substance
                  acceptable for recording,  delivered in blank.  If the Mortgage Loan was acquired by the
                  Company in a merger,  the  Assignment  of  Mortgage  must be made by  "Countrywide  Home
                  Loans,  Inc.,  successor by merger to [name of  predecessor]."  If the Mortgage Loan was
                  acquired or  originated  by the Company while doing  business  under  another name,  the
                  Assignment of Mortgage  must be by  "Countrywide  Home Loans,  Inc.,  formerly  known as
                  [previous name]."

         6.       Originals of all  intervening  assignments  of the Mortgage  with  evidence of recording
                  thereon,  or if  any  such  intervening  assignment  has  not  been  returned  from  the
                  applicable  recording  office  or has  been  lost or if  such  public  recording  office
                  retains the original  recorded  assignments  of mortgage,  the Company  shall deliver or
                  cause to be delivered to the  Custodian,  a photocopy  of such  intervening  assignment,
                  together  with (i) in the case of a delay  caused by the  public  recording  office,  an
                  Officer's  Certificate  of the  Company  stating  that such  intervening  assignment  of
                  mortgage  has  been  dispatched  to  the  appropriate   public   recording   office  for
                  recordation  and that such  original  recorded  intervening  assignment of mortgage or a
                  copy of such  intervening  assignment of mortgage  certified by the  appropriate  public
                  recording  office or by the title  insurance  company that issued the title policy to be
                  a true and complete  copy of the original  recorded  intervening  assignment of mortgage
                  will be promptly  delivered to the  Custodian  upon receipt  thereof by the Company;  or
                  (ii) in the case of an intervening  assignment  where a public  recording office retains
                  the  original  recorded  intervening  assignment  or in the case  where  an  intervening
                  assignment  is lost  after  recordation  in a public  recording  office,  a copy of such
                  intervening  assignment  certified  by such  public  recording  office  to be a true and
                  complete copy of the original recorded intervening assignment.

         7.       The original  mortgagee  policy of title  insurance or  attorney's  opinion of title and
                  abstract of title.

         8.       Any security  agreement,  chattel mortgage or equivalent executed in connection with the
                  Mortgage.

         9.       The original hazard  insurance  policy and, if required by law, flood insurance  policy,
                  in accordance with Section 4.10 of the Agreement.

         10.      Residential loan application.

         11.      Mortgage Loan closing statement.

         12.      Verification of employment and income.

         13.      Verification of acceptable evidence of source and amount of downpayment.

         14.      Credit report on the Mortgagor.

         15.      Residential appraisal report.

         16.      Photograph of the Mortgaged Property.

         17.      Survey of the Mortgaged Property.

         18.      Copy of each  instrument  necessary  to complete  identification  of any  exception  set
                  forth in the exception  schedule in the title policy,  i.e., map or plat,  restrictions,
                  easements, sewer agreements, home association declarations, etc.

         19.      All required disclosure statements.

         20.      If available,  termite  report,  structural  engineer's  report,  water  potability  and
                  septic certification.

         21.      Sales contract.

         22.      Tax receipts,  insurance premium receipts,  ledger sheets,  payment history from date of
                  origination,   insurance   claim   files,   correspondence,   current   and   historical
                  computerized data files, and all other  processing,  underwriting and closing papers and
                  records which are  customarily  contained in a mortgage loan file and which are required
                  to document the Mortgage Loan or to service the Mortgage Loan.

                  In the event an  Officer's  Certificate  of the Company is  delivered  to the  Custodian
because of a delay caused by the public recording office in returning any recorded  document,  the Company
shall deliver to the  Custodian,  within 180 days of the related  Closing  Date, an Officer's  Certificate
which shall (i)  identify  the  recorded  document,  (ii) state that the  recorded  document  has not been
delivered to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the
amount of time  generally  required  by the  applicable  recording  office to record and return a document
submitted for recordation,  and (iv) specify the date the applicable  recorded  document will be delivered
to the  Custodian.  The Company  shall be required to deliver to the  Custodian  the  applicable  recorded
document by the date  specified in (iv) above.  An  extension  of the date  specified in (iv) above may be
requested from the Purchaser, which consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------





                                                EXHIBIT C

                                         MORTGAGE LOAN DOCUMENTS

                  The Mortgage  Loan  Documents for each Mortgage Loan shall include each of the following
items, which shall be delivered to the Custodian  pursuant to Section 2.01 of the Seller's  Warranties and
Servicing Agreement to which this Exhibit is annexed (the "Agreement"):

                  23. the original  Mortgage Note bearing all intervening  endorsements,  endorsed "Pay to
the order of  ___________,  without  recourse"  and  signed in the name of the  Company  by an  authorized
officer.  To the  extent  that there is no room on the face of the  Mortgage  Note for  endorsements,  the
endorsement may be contained on an allonge,  if state law so allows.  If the Mortgage Loan was acquired by
the Company in a merger,  the endorsement must be by "Countrywide  Home Loans,  Inc.,  successor by merger
to [name of  predecessor]."  If the Mortgage  Loan was acquired or  originated  by the Company while doing
business under another name, the endorsement must be by "Countrywide Home Loans,  Inc.,  formerly known as
[previous name]";

                  24. the original of any guarantee executed in connection with the Mortgage Note;

                  25. the  original  Mortgage  with  evidence  of  recording  thereon,  and  the  original
recorded power of attorney,  if the Mortgage was executed  pursuant to a power of attorney,  with evidence
of recording thereon;

                  26. the  originals  of  all  assumption,   modification,   consolidation   or  extension
agreements, with evidence of recording thereon;

                  27. the original  Assignment of Mortgage for each  Mortgage  Loan, in form and substance
acceptable for recording,  delivered in blank,  or the original  Assignment of Mortgage in recordable form
into MERS. If the Mortgage Loan was acquired by the Company in a merger,  the  Assignment of Mortgage must
be made by  "Countrywide  Home  Loans,  Inc.,  successor  by  merger  to  [name of  predecessor]."  If the
Mortgage  Loan was acquired or  originated by the Company  while doing  business  under another name,  the
Assignment of Mortgage must be by "Countrywide Home Loans, Inc., formerly known as [previous name];"

                  28. the  originals  of  all  intervening   assignments  of  mortgage  with  evidence  of
recording thereon, including warehousing assignments, if any;

                  29. the original mortgagee title insurance policy;

                  30. such other documents as the Purchaser may require.




--------------------------------------------------------------------------------




                                               EXHIBIT D-1

                                     CUSTODIAL ACCOUNT CERTIFICATION

                                                                               _____________________, 200_

                  Countrywide  Home Loans,  Inc.  hereby  certifies  that it has  established  the account
described below as a Custodial  Account pursuant to Section 4.04 of the Seller's  Warranties and Servicing
Agreement, dated as of September 1, 2002, Residential Adjustable Rate Mortgage Loans.

Title of Account: Countrywide Home Loans, Inc. in trust for the Purchaser

Account Number:   _______________

Address of office or branch
of the Company at
which Account is maintained:                             __________________________________________________________

                                                         __________________________________________________________

                                                         __________________________________________________________

                                                         __________________________________________________________


                                                          Countrywide Home Loans, Inc.

                                                          Company


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________





--------------------------------------------------------------------------------





                                               EXHIBIT D-2

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                                                   _________________, 200_


To:      _________________________________________________

__________________________________________________________

__________________________________________________________
         (the "Depository")

                  As  Company  under  the  Seller's  Warranties  and  Servicing  Agreement,  dated  as  of
September 1, 2002, Residential  Adjustable Rate Mortgage Loans (the "Agreement"),  we hereby authorize and
request you to establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the  Agreement,
to be  designated  as  "[Servicer]  in trust for the  Purchaser -  Residential  Adjustable  Rate  Mortgage
Loans." All  deposits in the  account  shall be subject to  withdrawal  therefrom  by order  signed by the
Company.  You may refuse any deposit which would result in violation of the  requirement  that the account
be fully  insured as described  below.  This letter is submitted to you in duplicate.  Please  execute and
return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________






                  The undersigned,  as Depository,  hereby certifies that the above described  account has
been established  under Account Number  __________,  at the office of the Depository  indicated above, and
agrees to honor  withdrawals on such account as provided above.  The full amount  deposited at any time in
the account will be insured by the Federal Deposit Insurance  Corporation  through the Bank Insurance Fund
("BIF") or the Savings Association Insurance Fund ("SAIF").



                                                          _________________________________________________________
                                                          Depository


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________






--------------------------------------------------------------------------------




                                               EXHIBIT E-1

                                       ESCROW ACCOUNT CERTIFICATION

                                                                                  __________________, 200_

                  Countrywide  Home Loans,  Inc.  hereby  certifies  that it has  established  the account
described  below as an Escrow  Account  pursuant to Section 4.06 of the Seller's  Warranties and Servicing
Agreement, dated as of September 1, 2002, Residential Adjustable Rate Mortgage Loans.

Title of Account:_"Countrywide Home Loans, Inc. in trust for the Purchaser and various Mortgagors."

Account Number:__________________

Address of office or branch
of the Company at
which Account is maintained:                             __________________________________________________________

                                                         __________________________________________________________

                                                         __________________________________________________________

                                                         __________________________________________________________


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________






--------------------------------------------------------------------------------






                                               EXHIBIT E-2

                                     ESCROW ACCOUNT LETTER AGREEMENT

                                                                                 ___________________, 200_


To:      _________________________________________________

__________________________________________________________

__________________________________________________________
         (the "Depository")

                  As  Company  under  the  Seller's  Warranties  and  Servicing  Agreement,  dated  as  of
September 1, 2002 Residential  Adjustable Rate Mortgage Loans (the  "Agreement"),  we hereby authorize and
request you to establish an account,  as an Escrow Account  pursuant to Section 4.07 of the Agreement,  to
be designated as "[Servicer],  in trust for the Purchaser - Residential  Adjustable Rate Mortgage  Loans."
All deposits in the account shall be subject to withdrawal  therefrom by order signed by the Company.  You
may refuse any deposit  which  would  result in  violation  of the  requirement  that the account be fully
insured as described  below.  This letter is submitted to you in duplicate.  Please execute and return one
original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________





                  The undersigned,  as Depository,  hereby certifies that the above described  account has
been  established  under Account  Number  ______,  at the office of the Depository  indicated  above,  and
agrees to honor  withdrawals on such account as provided above.  The full amount  deposited at any time in
the account will be insured by the Federal Deposit Insurance  Corporation  through the Bank Insurance Fund
("BIF") or the Savings Association Insurance Fund ("SAIF").



                                                          _________________________________________________________
                                                          Depository


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________





--------------------------------------------------------------------------------





                                                EXHIBIT F

                                        MONTHLY REMITTANCE ADVICE






--------------------------------------------------------------------------------







                                                EXHIBIT G

                                        ASSIGNMENT AND ASSUMPTION

                                                                                   _________________, 200_

                  ASSIGNMENT        AND        ASSUMPTION,        dated        __________,         between
__________________________________,    a    ___________________    corporation   having   an   office   at
__________________  ("Assignor") and  _________________________________,  a __________________ corporation
having an office at __________________ ("Assignee"):

                  For  and  in  consideration  of the  sum of TEN  DOLLARS  ($10.00)  and  other  valuable
consideration  the receipt and sufficiency of which hereby are  acknowledged,  and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

                  (vii)    The  Assignor  hereby  grants,  transfers  and assigns to  Assignee  all of the
right,  title and interest of Assignor,  as purchaser,  in, to and under that certain Seller's  Warranties
and  Servicing  Agreement,  Residential  Adjustable  Rate Mortgage  Loans (the  "Seller's  Warranties  and
Servicing  Agreement"),  dated as of  September  1, 2002,  by and between EMC  Mortgage  Corporation  (the
"Purchaser"),  and  Countrywide  Home Loans,  Inc.  (the  "Company"),  and the  Mortgage  Loans  delivered
thereunder by the Company to the Assignor.

                  (viii)   The Assignor warrants and represents to, and covenants with, the Assignee that:

                  a.  The  Assignor  is the  lawful  owner of the  Mortgage  Loans  with the full right to
transfer the Mortgage Loans free from any and all claims and encumbrances whatsoever;

                  b.  The  Assignor  has not  received  notice of, and has no  knowledge  of, any offsets,
counterclaims  or other  defenses  available to the Company with  respect to the Seller's  Warranties  and
Servicing Agreement or the Mortgage Loans;

                  c.  The  Assignor  has not  waived  or  agreed  to any  waiver  under,  or agreed to any
amendment or other  modification  of, the Seller's  Warranties  and  Servicing  Agreement,  the  Custodial
Agreement or the Mortgage Loans,  including without  limitation the transfer of the servicing  obligations
under the Seller's  Warranties  and  Servicing  Agreement.  The Assignor has no knowledge  of, and has not
received  notice of, any waivers under or amendments or other  modifications  of, or assignments of rights
or obligations under, the Seller's Warranties and Servicing Agreement or the Mortgage Loans; and

                  d.  Neither  the  Assignor  nor anyone  acting on its behalf has  offered,  transferred,
pledged,  sold or otherwise  disposed of the  Mortgage  Loans,  any interest in the Mortgage  Loans or any
other  similar  security  to,  or  solicited  any  offer to buy or  accept  a  transfer,  pledge  or other
disposition  of the  Mortgage  Loans,  any interest in the Mortgage  Loans or any other  similar  security
from,  or otherwise  approached  or  negotiated  with respect to the Mortgage  Loans,  any interest in the
Mortgage  Loans or any other  similar  security  with,  any  person  in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other  manner,  or taken any other  action which
would  constitute a distribution  of the Mortgage Loans under the Securities Act of 1933 (the "33 Act") or
which  would  render the  disposition  of the  Mortgage  Loans a  violation  of Section 5 of the 33 Act or
require registration pursuant thereto.

                  (ix)The Assignee  warrants and represents  to, and covenants  with, the Assignor and the
Company that:

                  e.  The Assignee  agrees to be bound, as Purchaser,  by all of the terms,  covenants and
conditions  of the Seller's  Warranties  and  Servicing  Agreement,  the Mortgage  Loans and the Custodial
Agreement,  and from and after the date  hereof,  the  Assignee  assumes  for the  benefit  of each of the
Company and the Assignor all of the Assignor's obligations as Purchaser thereunder;

                  f.  The Assignee  understands  that the Mortgage  Loans have not been  registered  under
the 33 Act or the securities laws of any state;

                  g.  The purchase  price being paid by the Assignee for the Mortgage  Loans are in excess
of $250,000 and will be paid by cash remittance of the full purchase price within 60 days of the sale;

                  h.  The Assignee is  acquiring  the Mortgage  Loans for  investment  for its own account
only and not for any other person.  In this connection,  neither the Assignee nor any Person authorized to
act therefor has offered the Mortgage Loans by means of any general  advertising  or general  solicitation
within the meaning of Rule 502(c) of U.S.  Securities and Exchange  Commission  Regulation D,  promulgated
under the 1933 Act;

                  i.  The Assignee considers itself a substantial,  sophisticated  institutional  investor
having such  knowledge and  experience in financial and business  matters that it is capable of evaluating
the merits and risks of investment in the Mortgage Loans;

                  j.  The Assignee has been  furnished with all  information  regarding the Mortgage Loans
that it has requested from the Assignor or the Company;

                  k.  Neither  the  Assignee  nor anyone  acting on its behalf has  offered,  transferred,
pledged,  sold or otherwise  disposed of the  Mortgage  Loans,  any interest in the Mortgage  Loans or any
other  similar  security  to,  or  solicited  any  offer to buy or  accept  a  transfer,  pledge  or other
disposition  of the  Mortgage  Loans,  any interest in the Mortgage  Loans or any other  similar  security
from,  or otherwise  approached  or  negotiated  with respect to the Mortgage  Loans,  any interest in the
Mortgage  Loans or any other  similar  security  with,  any person in any manner which would  constitute a
distribution  of the  Mortgage  Loans  under  the 33 Act or which  would  render  the  disposition  of the
Mortgage Loans a violation of Section 5 of the 33 Act or require  registration  pursuant thereto, nor will
it act, nor has it  authorized  or will it authorize any person to act, in such manner with respect to the
Mortgage Loans; and

                  l.  Either:  (1) the  Assignee  is not an  employee  benefit  plan  ("Plan")  within the
meaning of section 3(3) of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA") or
a plan (also  "Plan")  within the  meaning of section  4975(e)(1)  of the  Internal  Revenue  Code of 1986
("Code"),  and the  Assignee is not directly or  indirectly  purchasing  the Mortgage  Loans on behalf of,
investment  manager  of, as named  fiduciary  of, as Trustee  of, or with  assets  of, a Plan;  or (2) the
Assignee's  purchase of the Mortgage Loans will not result in a prohibited  transaction  under section 406
of ERISA or section 4975 of the Code.

                  m.  The  Assignee's  address for purposes of all notices and  correspondence  related to
the Mortgage Loans and the Seller's Warranties and Servicing Agreement is:

                  ___________________________________
                  ___________________________________
                  ___________________________________

                  Attention:_________________________

                  The Assignee's wire transfer  instructions  for purposes of all remittances and payments
related to the Mortgage Loans and the Seller's Warranties and Servicing Agreement are:

                  ___________________________________
                  ___________________________________
                  ___________________________________


                  IN WITNESS  WHEREOF,  the parties  have  caused this  Assignment  and  Assumption  to be
executed by their duly authorized officers as of the date first above written.



_____________________________________________________        _____________________________________________________
Assignor                                                     Assignee
By:__________________________________________________        By: _________________________________________________

Its:_________________________________________________        Its: ________________________________________________





--------------------------------------------------------------------------------






                                                EXHIBIT H

                                         UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------





                                                EXHIBIT I

                                         ACKNOWLEDGMENT AGREEMENT


                  On this ____ day of ____________,  200_, EMC Mortgage Corporation,  (the "Purchaser") as
the Purchaser  under that certain  Seller's  Warranties and Servicing  Agreement  dated as of September 1,
2002,  (the  "Agreement"),  does hereby  contract  with  Countrywide  Home Loans Inc.  (the  "Company") as
Company under the Agreement,  for the servicing  responsibilities  related to the Mortgage Loans listed on
the  related  Mortgage  Loan  Schedule   attached  hereto.   The  Company  hereby  accepts  the  servicing
responsibilities  transferred  hereby  and on the  date  hereof  assumes  all  servicing  responsibilities
related to the Mortgage  Loans  identified on the related  Mortgage  Loan Schedule all in accordance  with
the  Agreement.  The  contents of each  Servicing  File  required to be  delivered to service the Mortgage
Loans  pursuant  to the  Agreement  have been or shall be  delivered  to the Company by the  Purchaser  in
accordance with the terms of the Agreement.

                  With respect to the Mortgage  Loans made subject to the  Agreement  hereby,  the related
Closing Date shall be ___________________.

                  All other terms and conditions of this transaction shall be governed by the Agreement.

                  Capitalized  terms used herein and not  otherwise  defined  shall have the  meanings set
forth in the Agreement.

                  This  Acknowledgment   Agreement  may  be  executed  simultaneously  in  any  number  of
counterparts.  Each  counterpart  shall be  deemed  to be an  original,  and all such  counterparts  shall
constitute one and the same instrument.

                  IN WITNESS  WHEREOF,  the Purchaser and the Company have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                              PURCHASER:
                                            EMC MORTGAGE CORPORATION

                                            By:_________________________________
                                            Name:_______________________________
                                            Title:______________________________

                                             SELLER:
                                            COUNTRYWIDE HOME LOANS, INC.

                                            By:_________________________________
                                            Name:_______________________________
                                            Title:______________________________


                                             AMENDMENT REG AB
                       TO THE MASTER MORTGAGE LOAN PURCHASEAND SERVICING AGREEMENT


                  This is  Amendment  Reg AB  ("Amendment  Reg AB"),  dated as of January 1, 2006,  by and
between EMC Mortgage  Corporation (the  "Purchaser"),  and Countrywide Home Loans, Inc. (the "Company") to
that certain  Seller's  Warranties and Servicing  Agreement]  dated as of September 1, 2002 by and between
the Company and the Purchaser (as amended, modified or supplemented, the "Existing Agreement").

W I T N E S S E T H

                  WHEREAS,  the  Company  and  the  Purchaser  have  agreed,  subject  to  the  terms  and
conditions  of this  Amendment  Reg AB that the  Existing  Agreement  be amended to  reflect  agreed  upon
revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the
mutual  premises and mutual  obligations set forth herein,  that the Existing  Agreement is hereby amended
as follows:

1.       Capitalized  terms used herein but not  otherwise  defined  shall have the  meanings set forth in
the Existing  Agreement.  The Existing Agreement is hereby amended by adding the following  definitions in
their proper alphabetical order:

         Commission:  The United States Securities and Exchange Commission.

         Company Information:  As defined in Section 2(g)(i)(A)(1).

         Depositor:  The  depositor,  as such term is  defined  in  Regulation  AB,  with  respect  to any
Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master  Servicer:  With respect to any  Securitization  Transaction,  the "master  servicer,"  if
any, identified in the related transaction documents.

         Qualified  Correspondent:  Any Person from which the Company purchased  Mortgage Loans,  provided
that the  following  conditions  are  satisfied:  (i) such  Mortgage  Loans  were  either  (x)  originated
pursuant to an  agreement  between the Company and such Person that  contemplated  that such Person  would
underwrite  mortgage loans from time to time,  for sale to the Company,  in accordance  with  underwriting
guidelines  designated by the Company ("Designated  Guidelines") or guidelines that do not vary materially
from such  Designated  Guidelines or (y)  individually  re-underwritten  by the Company to the  Designated
Guidelines at the time such Mortgage  Loans were acquired by the Company;  (ii) either (x) the  Designated
Guidelines  were, at the time such Mortgage Loans were  originated,  used by the Company in origination of
mortgage  loans  of the  same  type  as the  Mortgage  Loans  for the  Company's  own  account  or (y) the
Designated  Guidelines were, at the time such Mortgage Loans were underwritten,  designated by the Company
on a consistent  basis for use by lenders in  originating  mortgage  loans to be purchased by the Company;
and  (iii)  the  Company  employed,  at the  time  such  Mortgage  Loans  were  acquired  by the  Company,
pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other  things,
review of a sample of mortgage  loans  purchased  during a  particular  time period or through  particular
channels)  designed to ensure that either Persons from which it purchased  mortgage loans properly applied
the  underwriting  criteria  designated  by the Company or the  Mortgage  Loans  purchased  by the Company
substantially comply with the Designated Guidelines.

         Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

         Reconstitution  Agreement:  An  agreement  or  agreements  entered  into by the  Company  and the
Purchaser and/or certain third parties in connection with a  Reconstitution  with respect to any or all of
the Mortgage Loans serviced under the Agreement.

         Regulation  AB:  Subpart  229.1100  –  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  subject to Regulation  AB involving  either (1) a
sale or other  transfer of some or all of the Mortgage  Loans  directly or indirectly to an issuing entity
in connection with an issuance of publicly  offered,  rated or unrated  mortgage-backed  securities or (2)
an  issuance  of publicly  offered,  rated or unrated  securities,  the  payments on which are  determined
primarily by reference to one or more  portfolios of residential  mortgage loans  consisting,  in whole or
in part, of some or all of the Mortgage Loans.

         Servicer:  As defined in Section 2(c)(iii).

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Static Pool Information:  Static pool information as described in Item 1105 of Regulation AB.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of  Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Company  or  any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Company under this  Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation  AB;  provided,  however,  that the term  "Subservicer"  shall not include any master  servicer
other than the  Company,  or any special  servicer  engaged at the request of a  Depositor,  Purchaser  or
investor in a  Securitization  Transaction,  nor any "back-up  servicer" or trustee  performing  servicing
functions on behalf of a Securitization  Transaction engaged at the request of a Depositor,  Purchaser, or
investor in a Securitization Transaction.

         Third-Party  Originator:  Each  Person,  other than a Qualified  Correspondent,  that  originated
Mortgage Loans acquired by the Company.

         Whole Loan  Transfer:  Any sale or transfer of some or all of the  Mortgage  Loans,  other than a
Securitization Transaction.

2.       The Purchaser and the Company agree that the Existing  Agreement is hereby  amended by adding the
following provisions:

         (a)      Intent of the Parties; Reasonableness.

         The  Purchaser  and the  Company  acknowledge  and agree  that the  purpose  of Article 2 of this
Agreement  is to  facilitate  compliance  by the  Purchaser  and any  Depositor  with  the  provisions  of
Regulation  AB and  related  rules and  regulations  of the  Commission.  Neither  the  Purchaser  nor any
Depositor  shall exercise its right to request  delivery of information or other  performance  under these
provisions  other than in good faith,  or for purposes other than  compliance with the Securities Act, the
Exchange  Act and the rules and  regulations  of the  Commission  thereunder.  Although  Regulation  AB is
applicable  by its terms only to  offerings  of  asset-backed  securities  that are  registered  under the
Securities Act, the parties  acknowledges that investors in privately offered  securities may require that
the Purchaser or any  Depositor  provide  comparable  disclosure in  unregistered  offerings.  The parties
agree over time to negotiate  in good faith with respect to the  provision  of  comparable  disclosure  in
private  offerings.  The Company  acknowledges that  interpretations  of the requirements of Regulation AB
may change over time,  whether due to interpretive  guidance  provided by the Commission or its staff. The
Company  agrees to  negotiate  in good  faith  with the  Purchaser  or any  Depositor  with  regard to any
reasonable  requests  for  delivery  of  information  under  these  provisions  on the  basis of  evolving
interpretations  of Regulation AB. In connection with any  Securitization  Transaction,  the Company shall
cooperate  fully with the  Purchaser  to deliver  to the  Purchaser  (including  any of its  assignees  or
designees) and any  Depositor,  any and all  statements,  reports,  certifications,  records and any other
information  necessary  to permit  the  Purchaser  or such  Depositor  to comply  with the  provisions  of
Regulation  AB,  together  with  such  disclosures  relating  to the  Company,  and any  parties  or items
identified in writing by the Purchaser,  including,  any Subservicer,  any Third-Party  Originator and the
Mortgage Loans, or the servicing of the Mortgage Loans  necessary in order to effect such  compliance,  in
the Purchaser's or Depositor's reasonable determination.

         The Purchaser  agrees that it will cooperate  with the Company and provide  sufficient and timely
notice of any information  requirements  pertaining to a  Securitization  Transaction.  The Purchaser will
make all reasonable  efforts to limit requests for  information,  reports or any other  materials to items
the Purchaser  reasonably  believes is required for compliance  with  Regulation AB, and shall not request
information which is not required for such compliance.

         (b)      Additional Representations and Warranties of the Company.

                  (i)      The  Company  shall  be  deemed  to  represent  to  the  Purchaser  and  to any
         Depositor,  as of the date on  which  information  is  first  provided  to the  Purchaser  or any
         Depositor  under  Section  2(c) that,  except as  disclosed  in writing to the  Purchaser or such
         Depositor  prior to such date:  (i) the  Company is not aware and has not  received  notice  that
         any default,  early  amortization or other  performance  triggering  event has occurred as to any
         other  securitization  due to any act or failure to act of the Company;  (ii) the Company has not
         been  terminated  as servicer in a  residential  mortgage  loan  securitization,  either due to a
         servicing  default  or to  application  of a  servicing  performance  test or  trigger;  (iii) no
         material   noncompliance   with  the  applicable   servicing   criteria  with  respect  to  other
         securitizations  of  residential  mortgage  loans  involving  the  Company as  servicer  has been
         disclosed  or reported by the  Company;  (iv) no material  changes to the  Company's  policies or
         procedures  with respect to the servicing  function it will perform under this  Agreement and any
         Reconstitution  Agreement  for  mortgage  loans of a type  similar  to the  Mortgage  Loans  have
         occurred  during  the  three-year  period  immediately   preceding  the  related   Securitization
         Transaction;  (v) there are no aspects of the  Company's  financial  condition  that could have a
         material  adverse  effect on the  performance by the Company of its servicing  obligations  under
         this  Agreement  or  any  Reconstitution   Agreement;   (vi)  there  are  no  material  legal  or
         governmental  proceedings  pending  (or  known  to be  contemplated)  against  the  Company,  any
         Subservicer or any Third-Party  Originator;  and (vii) there are no  affiliations,  relationships
         or  transactions  relating to the Company,  any  Subservicer or any  Third-Party  Originator with
         respect  to any  Securitization  Transaction  and any party  thereto  identified  by the  related
         Depositor of a type described in Item 1119 of Regulation AB.

                  (ii)     If so requested by the  Purchaser or any  Depositor on any date  following  the
         date on which  information  is first  provided to the  Purchaser or any  Depositor  under Section
         2(c),  the Company shall,  within five Business Days  following such request,  confirm in writing
         the accuracy of the  representations  and  warranties  set forth in paragraph (i) of this Section
         or, if any such  representation  and  warranty is not  accurate  as of the date of such  request,
         provide  reasonably  adequate  disclosure of the pertinent  facts, in writing,  to the requesting
         party.

         (c)      Information to Be Provided by the Company.

         In  connection  with any  Securitization  Transaction  the Company shall (1) within five Business
Days  following  request by the Purchaser or any  Depositor,  provide to the Purchaser and such  Depositor
(or, as  applicable,  cause each  Third-Party  Originator  and each  Subservicer  to provide),  in writing
reasonably  required for  compliance  with  Regulation  AB, the  information  and  materials  specified in
paragraphs  (i), (ii),  (iii) and (vi) of this Section 2(c), and (2) as promptly as practicable  following
notice to or  discovery  by the  Company,  provide to the  Purchaser  and any  Depositor  (as  required by
Regulation AB) the information specified in paragraph (iv) of this Section.

                  (i)      If so requested by the  Purchaser or any  Depositor,  the Company shall provide
         such  information  regarding (x) the Company,  as originator of the Mortgage Loans  (including as
         an  acquirer  of  Mortgage  Loans  from a  Qualified  Correspondent,  if  applicable),  or (y) as
         applicable,  each  Third-Party  Originator,  and  (z)  as  applicable,  each  Subservicer,  as is
         requested for the purpose of  compliance  with Items  1103(a)(1),  1105 (subject to paragraph (b)
         below), 1110, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

                           (A)      the originator's form of organization;

                           (B)      to the extent material, a description of the originator's  origination
                  program  and how long  the  originator  has  been  engaged  in  originating  residential
                  mortgage  loans,  which  description  shall  include a  discussion  of the  originator's
                  experience in  originating  mortgage loans of a similar type as the Mortgage  Loans;  if
                  material,   information   regarding  the  size  and  composition  of  the   originator's
                  origination  portfolio;  and  information  that may be  material  to an  analysis of the
                  performance  of the  Mortgage  Loans,  including  the  originators'  credit-granting  or
                  underwriting  criteria for mortgage  loans of similar  type(s) as the Mortgage Loans and
                  such other  information  as the Purchaser or any Depositor  may  reasonably  request for
                  the purpose of compliance with Item 1110(b)(2) of Regulation AB;

                           (C)      a brief description of any material legal or governmental  proceedings
                  pending (or known to be contemplated by a governmental  authority)  against the Company,
                  each Third-Party Originator, if applicable, and each Subservicer; and

                           (D)      a description of any affiliation or relationship  between the Company,
                  each Third-Party  Originator,  if applicable,  each Subservicer and any of the following
                  parties to a Securitization  Transaction,  as such parties are identified to the Company
                  by  the  Purchaser  or  any  Depositor  in  writing  or in  the  related  Reconstitution
                  Agreement within five Business Days in advance of such Securitization Transaction:

                                    (1)     the sponsor;
                                    (2)     the depositor;
                                    (3)     the issuing entity;
                                    (4)     any servicer;
                                    (5)     any trustee;
                                    (6)     any originator;
                                    (7)     any significant obligor;
                                    (8)     any enhancement or support provider; and
                                    (9)     any other material transaction party.

                  (ii)     If so requested by the Purchaser or any  Depositor,  and required by Regulation
         AB or as otherwise agreed upon by the Company,  the Purchaser  and/or the Depositor,  the Company
         shall provide (or, as  applicable,  cause each  Third-Party  Originator  to provide)  Static Pool
         Information  with respect to the mortgage  loans (of a similar  type as the  Mortgage  Loans,  as
         reasonably  identified by the Purchaser as provided below) originated by (a) the Company,  if the
         Company is an originator  of Mortgage  Loans  (including as an acquirer of Mortgage  Loans from a
         Qualified   Correspondent,   if  applicable),   and/or  (b)  as  applicable,   each   Third-Party
         Originator.  Such Static Pool  Information  shall be prepared by the Company (or, if  applicable,
         the Third-Party  Originator) on the basis of its  reasonable,  good faith  interpretation  of the
         requirements  of Item  1105(a)(1)-(3)  of  Regulation  AB. To the extent that there is reasonably
         available to the Company (or  Third-Party  Originator,  as  applicable)  Static Pool  Information
         with  respect to more than one  mortgage  loan type,  the  Purchaser  or any  Depositor  shall be
         entitled to specify whether some or all of such  information  shall be provided  pursuant to this
         paragraph.  The content of such Static Pool Information may be in the form  customarily  provided
         by the  Company,  and need not be  customized  for the  Purchaser or any  Depositor.  Such Static
         Pool  Information for each vintage  origination  year or prior  securitized  pool, as applicable,
         shall  be  presented  in  increments  no less  frequently  than  quarterly  over  the life of the
         mortgage  loans  included in the vintage  origination  year or prior  securitized  pool. The most
         recent  periodic  increment  must be as of a date no later than 135 days prior to the date of the
         prospectus or other offering  document in which the Static Pool  Information is to be included or
         incorporated  by  reference.  The Static Pool  Information  shall be  provided  in an  electronic
         format  that  provides  a  permanent  record  of the  information  provided,  such as a  portable
         document format (pdf) file, or other such electronic format.

                  Promptly  following  notice or discovery of a material error (as determined in Company's
         sole  discretion),  in Static Pool  Information  provided  pursuant to the immediately  preceding
         paragraph  (including  an  omission  to  include  therein  information  required  to be  provided
         pursuant to such paragraph),  the Company shall provide  corrected Static Pool Information to the
         Purchaser or any Depositor,  as applicable,  in the same format in which Static Pool  Information
         was previously provided to such party by the Company.

                  If so requested by the  Purchaser or any  Depositor,  the Company  shall provide (or, as
         applicable,  cause each  Third-Party  Originator  to provide),  at the expense of the  requesting
         party (to the extent of any additional  incremental  expense associated with delivery pursuant to
         this Agreement),  agreed-upon  procedures letters of certified public  accountants  pertaining to
         Static Pool Information  relating to prior  securitized  pools for  securitizations  closed on or
         after  January 1, 2006 or, in the case of Static Pool  Information  with respect to the Company's
         or, if  applicable,  Third-Party  Originator's  originations  or  purchases,  to calendar  months
         commencing  January 1, 2006, as the Purchaser or such Depositor shall  reasonably  request.  Such
         statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the
         Purchaser  or such  Depositor  shall  designate,  which  shall be  limited  to any  Sponsor,  any
         Depositor,  any broker dealer acting as underwriter,  placement  agent or initial  purchaser with
         respect to a  Securitization  Transaction or any other party that is reasonably  and  customarily
         entitled  to receive  such  statements  and  letters in a  Securitization  Transaction.  Any such
         statement or letter may take the form of a standard,  generally  applicable document  accompanied
         by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or such
         Depositor.

                  (iii)    If reasonably  requested by the Purchaser or any  Depositor,  the Company shall
         provide such  information  regarding  the Company,  as servicer of the Mortgage  Loans,  and each
         Subservicer  (each of the  Company  and each  Subservicer,  for  purposes  of this  paragraph,  a
         "Servicer"),  as is  reasonably  requested  for the  purpose  of  compliance  with  Item  1108 of
         Regulation AB.  Such information shall include, at a minimum:

                           (A)      the Servicer's form of organization;

                           (B)      a description of how long the Servicer has been servicing residential
                  mortgage loans; a general discussion of the Servicer's experience in servicing assets
                  of any type as well as a more detailed discussion of the Servicer's experience in, and
                  procedures for, the servicing function it will perform under this Agreement and any
                  Reconstitution Agreements; information regarding the size, composition and growth of
                  the Servicer's portfolio of residential mortgage loans of a type similar to the
                  Mortgage Loans and information on factors related to the Servicer that may be
                  material, in the reasonable determination of the Purchaser or any Depositor, to any
                  analysis of the servicing of the Mortgage Loans or the related asset-backed
                  securities, as applicable, including, without limitation:

                                    (1)     whether any prior securitizations of mortgage loans of a
                           type similar to the Mortgage Loans involving the Servicer have defaulted or
                           experienced an early amortization or other performance triggering event
                           because of servicing during the three-year period immediately preceding the
                           related Securitization Transaction;
                                    (2)     the extent of outsourcing the Servicer utilizes;
                                    (3)     whether  there  has  been  previous   disclosure  of  material
                           noncompliance  with the  applicable  servicing  criteria  with respect to other
                           securitizations  of  residential  mortgage  loans  involving  the Servicer as a
                           servicer  during  the  three-year  period  immediately  preceding  the  related
                           Securitization Transaction;
                                    (4)     whether  the  Servicer  has been  terminated  as servicer in a
                           residential mortgage loan securitization,  either due to a servicing default or
                           to application of a servicing performance test or trigger; and
                                    (5)     such other  information  as the Purchaser or any Depositor may
                           reasonably  request  for the  purpose of  compliance  with Item  1108(b)(2)  of
                           Regulation AB;

                           (C)      a description of any material changes during the three-year period
                  immediately preceding the related Securitization Transaction to the Servicer's
                  policies or procedures with respect to the servicing function it will perform under
                  this Agreement and any Reconstitution Agreements for mortgage loans of a type similar
                  to the Mortgage Loans;

                           (D)      information regarding the Servicer's financial condition, to the
                  extent that there is a material risk that an adverse financial event or circumstance
                  involving the Servicer could have a material adverse effect on the performance by the
                  Company of its servicing obligations under this Agreement or any Reconstitution
                  Agreement;

                           (E)      information regarding advances made by the Servicer on the Mortgage
                  Loans and the Servicer's overall servicing portfolio of residential mortgage loans for
                  the three-year period immediately preceding the related Securitization Transaction,
                  which may be limited to a statement by an authorized officer of the Servicer to the
                  effect that the Servicer has made all advances required to be made on residential
                  mortgage loans serviced by it during such period, or, if such statement would not be
                  accurate, information regarding the percentage and type of advances not made as
                  required, and the reasons for such failure to advance;

                           (F)      a description of the Servicer's processes and procedures designed to
                  address any special or unique factors involved in servicing loans of a similar type as
                  the Mortgage Loans;

                           (G)      a description of the Servicer's processes for handling  delinquencies,
                  losses,   bankruptcies  and  recoveries,   such  as  through  liquidation  of  mortgaged
                  properties, sale of defaulted mortgage loans or workouts; and

                           (H)      information   as  to  how   the   Servicer   defines   or   determines
                  delinquencies  and  charge-offs,  including  the effect of any grace  period,  re-aging,
                  restructuring,  partial payments  considered  current or other practices with respect to
                  delinquency and loss experience.

                  (iv)     For the purpose of satisfying its reporting  obligation  under the Exchange Act
         with  respect to any class of  asset-backed  securities,  the Company  shall (or shall cause each
         Subservicer  and, if  applicable,  any  Third-Party  Originator to) (a) provide notice within two
         (2) Business Days to the Purchaser,  any Master  Servicer and any Depositor in writing of (1) any
         merger,  consolidation  or  sale of  substantially  all of the  assets  of the  Company,  (2) the
         Company's  entry into an agreement with a Subservicer to perform or assist in the  performance of
         any of the  Company's  obligations  under the  Agreement  or any  Reconstitution  Agreement  that
         qualifies  as an "entry into a material  definitive  agreement"  under Item 1.01 of the form 8-K,
         and (b) provide  prompt  notice to the  Purchaser,  the Master  Servicer and the Depositor of (1)
         any Event of Default  under the terms of the  Agreement  or any  Reconstitution  Agreement to the
         extent  not  known  by such  Purchaser,  Master  Servicer  or  Depositor,  and  (2) any  material
         litigation or  governmental  proceedings  involving  the Company,  any  Subservicer  or any Third
         Party Originator.

                  (v)      To  the  extent  the  Purchaser  or any  Depositor  does  not  itself  have  an
         affiliation  or  relationship  required to be  disclosed  under Item 1119 of  Regulation  AB that
         develops  following the closing date of a Securitization  Transaction,  the Company shall provide
         to the  Purchaser  and any  Depositor  a  description  of any such  affiliation  or  relationship
         involving the Company,  any Subservicer or any  Third-Party  Originator no later than 15 calendar
         days  prior to the  date the  Depositor  is  required  to file  its  Form  10-K  disclosing  such
         affiliation or  relationship.  For purposes of the  foregoing,  the Company (1) shall be entitled
         to  assume  that  the  parties  to the  Securitization  Transaction  with  whom  affiliations  or
         relations  must be  disclosed  are the  same as on the  closing  date if it  provides  a  written
         request (which may be by e-mail) to the Depositor or Master Servicer,  as applicable,  requesting
         such  confirmation and either obtains such  confirmation or receives no response within three (3)
         Business  Days, (2) shall not be obligated to disclose any  affiliations  or  relationships  that
         may  develop  after the  closing  date for the  Securitization  Transaction  with any parties not
         identified to the Company  pursuant to clause (D) of paragraph (i) of this Section 2(c),  and (3)
         shall be entitled to rely upon any written  identification  of parties provided by the Depositor,
         the Purchaser or any master servicer.


                  (v)      As a condition to the succession to the Company or any  Subservicer as servicer
         or subservicer  under this Agreement or any applicable  Reconstitution  Agreement related thereto
         by any Person (i) into which the Company or such  Subservicer may be merged or  consolidated,  or
         (ii) which may be appointed as a successor to the Company or any  Subservicer,  the Company shall
         provide to the  Purchaser,  any Master  Servicer,  and any  Depositor,  at least 15 calendar days
         prior to the  effective  date of such  succession  or  appointment,  (x)  written  notice  to the
         Purchaser  and  any  Depositor  of  such  succession  or  appointment  and  (y) in  writing,  all
         information  reasonably  requested by the  Purchaser or any Depositor in order to comply with its
         reporting  obligation  under  Item 6.02 of Form 8-K with  respect  to any  class of  asset-backed
         securities.

                  (vi)     Not later than ten days prior to the deadline for the filing of any
         distribution report on Form 10-D in respect of any Securitization Transaction that includes any
         of the Mortgage Loans serviced by the Company, the Company shall, to the extent the Company has
         knowledge, provide to the party responsible for filing such report (including, if applicable,
         the Master Servicer) notice of the occurrence of any of the following events along with all
         information, data, and materials related thereto as may be required to be included in the
         related distribution report on Form 10-D (as specified in the provisions of Regulation AB
         referenced below):

                           (a)      any material modifications, extensions or waivers of Mortgage Loan
                  terms, fees, penalties or payments during the distribution period or that have
                  cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (b)      material breaches of Mortgage Loan representations or warranties or
                  transaction covenants under the Existing Agreement, as amended herein (Item
                  1121(a)(12) of Regulation AB): and

                           (c)      information regarding any Mortgage Loan changes (such as, additions,
                  substitutions or repurchases) and any material changes in origination, underwriting,
                  or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of
                  Regulation AB).

                  (vii)    In addition to such  information as the Company,  as servicer,  is obligated to
         provide  pursuant  to  other  provisions  of  this  Agreement,  if  reasonably  requested  by the
         Purchaser or any  Depositor,  the Company  shall provide such  information  which is available to
         the  Company,  regarding  the  servicing  of the  Mortgage  Loans as is  reasonably  required  to
         facilitate preparation of distribution reports in accordance with Item 1121 of Regulation AB.

         (d)      Servicer Compliance Statement.

         On or before March 5 of each  calendar  year,  commencing  in 2007,  the Company shall deliver to
the Purchaser and any  Depositor a statement of compliance  addressed to the Purchaser and such  Depositor
and signed by an  authorized  officer of the  Company,  to the effect  that (i) a review of the  Company's
servicing  activities during the immediately  preceding  calendar year (or applicable portion thereof) and
of its  performance  under the servicing  provisions of this Agreement and any  applicable  Reconstitution
Agreement  during  such  period has been made under such  officer's  supervision,  and (ii) to the best of
such  officers'  knowledge,  based  on  such  review,  the  Company  has  fulfilled  all of its  servicing
obligations  under this Agreement and any  applicable  Reconstitution  Agreement in all material  respects
throughout such calendar year (or applicable  portion  thereof) or, if there has been a failure to fulfill
any such  obligation in any material  respect,  specifically  identifying  each such failure known to such
officer and the nature and the status thereof.

         (e)      Report on Assessment of Compliance and Attestation.

                  (i)      On or before March 5 of each calendar  year,  commencing  in 2007,  the Company
         shall:

                           (A)      deliver to the  Purchaser  and any  Depositor a report  regarding  the
                  Company's  assessment of compliance  with the Servicing  Criteria during the immediately
                  preceding  calendar  year, as required under Rules 13a-18 and 15d-18 of the Exchange Act
                  and Item 1122 of  Regulation  AB. Such report shall be addressed  to the  Purchaser  and
                  such  Depositor  and signed by an authorized  officer of the Company,  and shall address
                  each of the applicable  Servicing  Criteria  specified on a certification  substantially
                  in the form of Exhibit A hereto  (wherein  "investor"  shall  mean the Master  Servicer)
                  delivered to the Purchaser concurrently with the execution of this Agreement;

                           (B)      deliver to the  Purchaser  and any  Depositor a report of a registered
                  public  accounting  firm that attests to, and reports on, the  assessment  of compliance
                  made  by  the  Company  and  delivered  pursuant  to  the  preceding   paragraph.   Such
                  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
                  under the Securities Act and the Exchange Act;

                           (C)      if  required  by  Regulation  AB,  cause  each  Subservicer  and  each
                  Subcontractor   determined   by  the  Company   pursuant  to  Section   2(f)(ii)  to  be
                  "participating in the servicing  function" within the meaning of Item 1122 of Regulation
                  AB (each, a  "Participating  Entity"),  to deliver to the Purchaser and any Depositor an
                  assessment  of  compliance  and  accountants'   attestation  as  and  when  provided  in
                  paragraphs (A) and (B) of this Section 2(e)(i); and

                           (D)      deliver or, if required by Regulation AB, cause each  Subservicer  and
                  Subcontractor  described  in  Section  2(e)(i)(C)  above to  deliver  to the  Purchaser,
                  Depositor or any other  Person that will be  responsible  for signing the  certification
                  (a  "Sarbanes  Certification")  required  by Rules  13a-14(d)  and  15d-14(d)  under the
                  Exchange Act  (pursuant to Section 302 of the  Sarbanes-Oxley  Act of 2002) on behalf of
                  an asset-backed  issuer with respect to a  Securitization  Transaction a  certification,
                  signed  by the  appropriate  officer  of the  Company,  in the form  attached  hereto as
                  Exhibit B;  provided that such  certification  delivered by the Company may not be filed
                  as an exhibit to, or included in, any filing with the Commission.

         The  Company  acknowledges  that the  party  identified  in clause  (i)(D)  above may rely on the
certification  provided by the Company  pursuant  to such clause in signing a Sarbanes  Certification  and
filing such with the  Commission.  Neither the  Purchaser  nor any  Depositor  will  request  deliver of a
certification  under  clause (D) above  unless the  Purchaser,  Depositor  or any other Person is required
under the  Exchange  Act to file an annual  report on Form 10-K with  respect to an issuing  entity  whose
asset pool includes Mortgage Loans.

                  (ii)     Each  assessment  of compliance  provided by a Subservicer  pursuant to Section
         2(e)(i)(A) shall address each of the applicable  Servicing  Criteria specified on a certification
         substantially  in the form of Exhibit A hereto delivered to the Purchaser  concurrently  with the
         execution of this Agreement or, in the case of a Subservicer  subsequently  appointed as such, on
         or  prior  to  the  date  of  such  appointment.  An  assessment  of  compliance  provided  by  a
         Participating  Entity  pursuant  to Section  2(e)(i)(C)  need not  address  any  elements  of the
         Servicing Criteria other than those specified by the Company pursuant to Section 2(f).

                  (iii)    If reasonably  requested by the Purchaser or any  Depositor,  the Company shall
         provide to the Purchaser,  any Master  Servicer or any Depositor,  evidence of the  authorization
         of the person  signing any  certification  or statement  pursuant to Section 2(d) or 2(e) of this
         Agreement.

         (f)      Use of Subservicers and Subcontractors.

         The Company shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any
of the  obligations  of the  Company  as  servicer  under this  Agreement  or any  related  Reconstitution
Agreement  unless the Company  complies with the provisions of paragraph (i) of this  Subsection  (f). The
Company shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not permit any
Subservicer  to hire or  otherwise  utilize  the  services  of any  Subcontractor,  to fulfill  any of the
obligations  of the Company as servicer  under this  Agreement  or any  related  Reconstitution  Agreement
unless the Company complies with the provisions of paragraph (ii) of this Subsection (f).

                  (i)      It shall not be necessary  for the Company to seek the consent of the Purchaser
         or any  Depositor  to the  utilization  of any  Subservicer.  If required by  Regulation  AB, the
         Company shall cause any Subservicer  used by the Company (or by any  Subservicer) for the benefit
         of the  Purchaser  and any  Depositor  to comply  with the  provisions  of this  Section and with
         Sections  2(b),  2(c)(iii),  2(c)(v),  2(d),  and 2(e) of this  Agreement  , and to  provide  the
         information   required  with  respect  to  such  Subservicer   under  Section  2(c)(iv)  of  this
         Agreement.  The Company shall be responsible  for obtaining from each  Subservicer and delivering
         to the Purchaser and any Depositor  any servicer  compliance  statement  required to be delivered
         by such  Subservicer  under Section 2(d), any assessment of compliance and  attestation  required
         to be delivered by such  Subservicer  under  Section  2(e) and any  certification  required to be
         delivered to the Person that will be  responsible  for signing the Sarbanes  Certification  under
         Section 2(e) as and when required to be delivered.

                  (ii)     It shall not be necessary  for the Company to seek the consent of the Purchaser
         or any Depositor to the  utilization  of any  Subcontractor.  If required by  Regulation  AB, the
         Company shall  promptly upon request  provide to the Purchaser and any Depositor (or any designee
         of the  Depositor,  such as a master  servicer or  administrator)  a written  description  of the
         role and function of each  Subcontractor  utilized by the Company or any Subservicer,  specifying
         (A) the  identity  of each such  Subcontractor,  (B) which  (if any) of such  Subcontractors  are
         Participating  Entities,  and (C) which  elements of the Servicing  Criteria will be addressed in
         assessments of compliance  provided by each  Participating  Entity identified  pursuant to clause
         (B) of this paragraph.

         The  Company  shall  cause  any  such  Participating  Entity  used  by  the  Company  (or  by any
Subservicer)  for the benefit of the Purchaser and any Depositor to comply with the  provisions of Section
2(e) of this  Agreement.  The Company shall be responsible  for obtaining from each  Participating  Entity
and  delivering  to the Purchaser and any Depositor  any  assessment  of compliance  and  attestation  and
certificate  required to be delivered by such  Participating  Entity under  Section  2(e), in each case as
and when required to be delivered.

         (g)      Indemnification; Remedies.

                  (i)      The Company shall  indemnify  the  Purchaser and each of the following  parties
         participating  in a  Securitization  Transaction:  each sponsor and issuing  entity;  each Person
         responsible  for the execution or filing of any report  required to be filed with the  Commission
         with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant
         to Rule  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Securitization
         Transaction;  each Person who controls  any of such parties  (within the meaning of Section 15 of
         the Securities  Act and Section 20 of the Exchange  Act);  and the respective  present and former
         directors,  officers and employees of each of the foregoing and of the Depositor,  and shall hold
         each of them  harmless  from and against  any losses,  damages,  penalties,  fines,  forfeitures,
         legal fees and  expenses and related  costs,  judgments,  and any other costs,  fees and expenses
         that any of them may sustain arising out of or based upon:

                           (A)(1)   any untrue  statement  of a material  fact  contained or alleged to be
                  contained in any written  information,  written report,  certification or other material
                  provided under this  Amendment Reg AB by or on behalf of the Company,  or provided under
                  this Amendment Reg AB by or on behalf of any  Subservicer,  Participating  Entity or, if
                  applicable,  Third-Party Originator  (collectively,  the "Company Information"),  or (2)
                  the omission or alleged  omission to state in the Company  Information  a material  fact
                  required  to be stated in the  Company  Information  or  necessary  in order to make the
                  statements  therein,  in the light of the circumstances  under which they were made, not
                  misleading;  provided, by way of clarification,  that clause (2) of this paragraph shall
                  be  construed  solely  by  reference  to the  Company  Information  and not to any other
                  information  communicated in connection  with a sale or purchase of securities,  without
                  regard to whether the Company  Information or any portion thereof is presented  together
                  with or separately from such other information;

                           (B)      any failure by the Company, any Subservicer,  any Participating Entity
                  or any  Third-Party  Originator  to  deliver  any  information,  report,  certification,
                  accountants'  letter or other  material  when and as required  under this  Amendment Reg
                  AB,  including any failure by the Company to identify  pursuant to Section  2(f)(ii) any
                  Participating Entity; or

                           (C)      any breach by the Company of a  representation  or warranty  set forth
                  in Section 2(b)(i) or in a writing  furnished  pursuant to Section  2(b)(ii) and made as
                  of a date prior to the closing date of the related  Securitization  Transaction,  to the
                  extent  that  such  breach  is not  cured by such  closing  date,  or any  breach by the
                  Company of a  representation  or  warranty  in a writing  furnished  pursuant to Section
                  2(b)(ii) to the extent made as of a date subsequent to such closing date.

         In the case of any  failure  of  performance  described  in clause  (i)(B) of this  Section,  the
Company  shall  promptly  reimburse  the  Purchaser,  any  Depositor,  as  applicable,   and  each  Person
responsible  for the  execution  or filing of any report  required  to be filed with the  Commission  with
respect  to  such  Securitization  Transaction,  or for  execution  of a  certification  pursuant  to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for
all  costs  reasonably  incurred  by  each  such  party  in  order  to  obtain  the  information,  report,
certification,  accountants'  letter or other  material  not  delivered  as required by the  Company,  any
Subservicer, any Participating Entity or any Third-Party Originator.

                  (ii)     (A)      Any failure by the Company, any Subservicer,  any Participating Entity
         or any Third-Party  Originator to deliver any information,  report,  certification,  accountants'
         letter or other  material  when and as required  under this  Amendment  Reg AB , which  continues
         unremedied for three  Business Days after receipt by the Company and the applicable  Subservicer,
         Subcontractor,  or  Third-Party  Originator of written  notice of such failure from the Purchaser
         or Depositor  shall,  except as provided in clause (B) of this paragraph,  constitute an Event of
         Default  with  respect to the Company  under this  Agreement  and any  applicable  Reconstitution
         Agreement,  and shall entitle the Purchaser or Depositor,  as applicable,  in its sole discretion
         to terminate the rights and  obligations of the Company as servicer  under this Agreement  and/or
         any  applicable   Reconstitution  Agreement  related  thereto  without  payment  (notwithstanding
         anything in this  Agreement or any applicable  Reconstitution  Agreement  related  thereto to the
         contrary)  of any  compensation  to the  Company  (and if the  Company  is  servicing  any of the
         Mortgage  Loans  in  a  Securitization  Transaction,  appoint  a  successor  servicer  reasonably
         acceptable to any Master Servicer for such Securitization  Transaction);  provided, however it is
         understood  that the  Company  shall  retain any rights  pursuant  to which it may be entitled to
         receive  reimbursement  for  unreimbursed  Monthly  Advances and  Servicing  Advances made by the
         Company under this Agreement  and/or any  applicable  Reconstitution  Agreement.  Notwithstanding
         anything to the contrary set forth  herein,  to the extent that any  provision of this  Agreement
         and/or any applicable  Reconstitution  Agreement  expressly  provides for the survival of certain
         rights or obligations following  termination of the Company as servicer,  such provision shall be
         given effect.

                           (B)      Any  failure by the  Company,  any  Subservicer  or any  Participating
                  Entity  to  deliver  any  information,  report,  certification  or  accountants'  letter
                  required  under  Regulation  AB  when  and as  required  under  Section  2(d)  or  2(e),
                  including  any  failure  by the  Company  to  identify  a  Participating  Entity,  which
                  continues  unremedied  for ten calendar  days after the date on which such  information,
                  report,  certification  or  accountants'  letter  was  required  to be  delivered  shall
                  constitute  an Event of Default with  respect to the Company  under this  Agreement  and
                  any applicable  Reconstitution  Agreement, and shall entitle the Purchaser or Depositor,
                  as  applicable,  in its sole  discretion to terminate the rights and  obligations of the
                  Company  as  servicer  under  this  Agreement   and/or  any  applicable   Reconstitution
                  Agreement without payment  (notwithstanding  anything in this Agreement to the contrary)
                  of any  compensation  to the  Company;  provided,  however  it is  understood  that  the
                  Company  shall  retain  any  rights  pursuant  to which it may be  entitled  to  receive
                  reimbursement  for  unreimbursed  Monthly  Advances and  Servicing  Advances made by the
                  Company  under  this   Agreement   and/or  any  applicable   Reconstitution   Agreement.
                  Notwithstanding  anything  to the  contrary  set forth  herein,  to the extent  that any
                  provision of this Agreement  and/or any applicable  Reconstitution  Agreement  expressly
                  provides for the survival of certain  rights or  obligations  following  termination  of
                  the Company as servicer, such provision shall be given effect.

                           (C)      The Company  shall  promptly  reimburse the Purchaser (or any affected
                  designee  of  the  Purchaser,   such  as  a  master  servicer)  and  any  Depositor,  as
                  applicable,  for all  reasonable  expenses  incurred by the Purchaser (or such designee)
                  or such  Depositor as such are  incurred,  in  connection  with the  termination  of the
                  Company as servicer and the  transfer of servicing of the Mortgage  Loans to a successor
                  servicer.  The  provisions  of this  paragraph  shall  not  limit  whatever  rights  the
                  Company,  the  Purchaser  or any  Depositor  may have  under  other  provisions  of this
                  Agreement  and/or any  applicable  Reconstitution  Agreement  or  otherwise,  whether in
                  equity or at law,  such as an action for damages,  specific  performance  or  injunctive
                  relief.

                  (iii)    The  Purchaser  agrees  to  indemnify  and  hold  harmless  the  Company,   any
         Subservicer,  any Participating  Entity,  and, if applicable,  any Third-Party  Originator,  each
         Person who controls any of such parties  (within the meaning of Section 15 of the  Securities Act
         and Section 20 of the Exchange Act), and the respective  present and former  directors,  officers
         and employees of each of the foregoing from and against any losses,  damages,  penalties,  fines,
         forfeitures,  legal fees and expenses and related  costs,  judgments,  and any other costs,  fees
         and expenses  that any of them may sustain  arising out of or based upon any untrue  statement or
         alleged untrue  statement of any material fact  contained in any filing with the Commission  with
         respect to a  Securitization  Transaction  or the  omission  or alleged  omission to state in any
         filing  with the  Commission  with  respect  to a  Securitization  Transaction  a  material  fact
         required to be stated or necessary to be stated in order to make the statements  therein,  in the
         light of the  circumstances  under  which they were  made,  not  misleading,  in each case to the
         extent, but only to the extent, that such untrue statement,  alleged untrue statement,  omission,
         or alleged  omission  relates to any filing with the Commission with respect to a  Securitization
         Transaction other than the Company Information.

                  (iv)     If the  indemnification  provided for herein is unavailable or  insufficient to
         hold  harmless  the  indemnified  party,  then  the  indemnifying  party  agrees  that  it  shall
         contribute  to the amount  paid or payable by such  indemnified  party as a result of any claims,
         losses,  damages  or  liabilities  uncured by such  indemnified  party in such  proportion  as is
         appropriate  to reflect  the  relative  fault of such  indemnified  party on the one hand and the
         indemnifying party on the other.

                  (v)      This indemnification  shall survive the termination of this Amendment Reg AB or
         the termination of any party to this Amendment Reg AB.

3.       Notwithstanding  any other  provision  of this  Amendment  Reg AB,  the  Company  shall  seek the
consent of the  Purchaser  for the  utilization  of all  Subservicers  and  Participating  Entities,  when
required by and in accordance with the terms of the Existing Agreement.

4.       The Existing  Agreement is hereby  amended by adding the  Exhibits  attached  hereto as Exhibit A
and Exhibit B to the end thereto.  References  in this  Amendment  Reg AB to "this  Agreement" or words of
similar import  (including  indirect  references to the Agreement) shall be deemed to be references to the
Existing  Agreement  as amended by this  Amendment  Reg AB.  Except as  expressly  amended and modified by
this Amendment Reg AB, the Agreement  shall continue to be, and shall remain,  in full force and effect in
accordance  with its  terms.  In the  event of a  conflict  between  this  Amendment  Reg AB and any other
document or agreement,  including without limitation the Existing  Agreement,  this Amendment Reg AB shall
control.

5.       All notification pursuant to Section 2(c)(iv) should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                  With a copy to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  All notification pursuant to Section 2(c)(iv)(4) should be sent to:

                  EMC Mortgage Corporation
                  Two Mac Arthur Ridge
                  909 Hidden Ridge Drive, Suite 200
                  Irving, TX  75038
                  Attention:  Associate General Counsel for Loan Administration
                  Facsimile:  (972) 831-2555

                  With copies to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

         All  notifications to any Master Servicer,  to the extent such "Master  Servicer" is Wells Fargo,
should be sent to:

                  UPS/FedEx Delivery:

                  9062 Old Annapolis Road
                  Columbia, MD  21045
                  Attention: Corporate Trust Group, [Insert Deal Name]

                  USPS Delivery:

                  P.O. Box 98
                  Columbia, MD  21046
                  Attention: Corporate Trust Group, [Insert Deal Name]

6.       This  Amendment  Reg AB shall be governed by and  construed  in  accordance  with the laws of the
State of New York without  reference to its conflict of laws provisions  (other than Section 5-1401 of the
General  Obligation  Law),  and the  obligations,  rights and remedies of the parties  hereunder  shall be
determined accordance with such laws.


7.                                      This   Amendment   Reg  AB  may  be   executed   in  one  or  more
counterparts and by different  parties hereto on separate  counterparts,  each of which, when so executed,
shall  constitute one and the same agreement.  This Amendment Reg AB will become  effective as of the date
first  mentioned  above.  This  Amendment Reg AB shall bind and inure to the benefit of and be enforceable
by the Company and the Purchaser and the  respective  permitted  successors and assigns of the Company and
the successors and assigns of the Purchaser.


                                         [Signature Page Follows]



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION

                                                     Purchaser

                                                     By:_____________________________________________________
                                                     Name:___________________________________________________
                                                     Title:__________________________________________________



                                                     COUNTRYWIDE HOME LOANS, INC.
                                                     Company
                                                     By:_____________________________________________________
                                                     Name:___________________________________________________
                                                     Title:__________________________________________________






--------------------------------------------------------------------------------





                                                EXHIBIT A

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of  compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall
address, at a minimum, the applicable criteria identified below as "Applicable Servicing Criteria":

------------------------------------------------------------------------------------------ ----------------------
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
------------------------------------------------------------------------------------------ ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
     Reference                                     Criteria
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                       General Servicing Considerations
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(i)        Policies and procedures  are  instituted to monitor any  performance            X
                     or other  triggers  and  events of default  in  accordance  with the
                     transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(ii)       If  any  material  servicing  activities  are  outsourced  to  third            X
                     parties,  policies  and  procedures  are  instituted  to monitor the
                     third  party's   performance  and  compliance  with  such  servicing
                     activities.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(iii)      Any  requirements  in  the  transaction  agreements  to  maintain  a
                     back-up servicer for the mortgage loans are maintained.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions  policy is in effect on the            X
                     party   participating  in  the  servicing  function  throughout  the
                     reporting  period  in  the  amount  of  coverage   required  by  and
                     otherwise  in   accordance   with  the  terms  of  the   transaction
                     agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                      Cash Collection and Administration
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(i)        Payments  on  mortgage  loans  are  deposited  into the  appropriate            X
                     custodial  bank accounts and related bank clearing  accounts no more
                     than two business days  following  receipt,  or such other number of
                     days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(ii)       Disbursements  made via wire  transfer on behalf of an obligor or to            X
                     an investor are made only by authorized personnel.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees  regarding  collections,  cash flows            X
                     or  distributions,  and any  interest or other fees charged for such
                     advances,  are made,  reviewed  and  approved  as  specified  in the
                     transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     The  related  accounts  for the  transaction,  such as cash  reserve
                     accounts    or    accounts     established     as    a    form    of
                     overcollateralization,   are  separately   maintained   (e.g.,  with            X
                     respect  to  commingling  of cash) as set  forth in the  transaction
1122(d)(2)(iv)       agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(v)        Each  custodial   account  is  maintained  at  a  federally  insured            X
                     depository  institution as set forth in the transaction  agreements.
                     For  purposes  of  this  criterion,  "federally  insured  depository
                     institution" with respect to a foreign  financial  institution means
                     a foreign financial  institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(vi)       Unissued  checks  are  safeguarded  so  as to  prevent  unauthorized            X
                     access.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(vii)      Reconciliations   are   prepared   on  a   monthly   basis  for  all            X
                     asset-backed  securities related bank accounts,  including custodial
                     accounts and related bank clearing accounts.  These  reconciliations
                     are (A)  mathematically  accurate;  (B) prepared  within 30 calendar
                     days after the bank  statement  cutoff date, or such other number of
                     days  specified  in the  transaction  agreements;  (C)  reviewed and
                     approved  by  someone   other  than  the  person  who  prepared  the
                     reconciliation;  and (D) contain explanations for reconciling items.
                     These  reconciling  items are  resolved  within 90 calendar  days of
                     their  original  identification,   or  such  other  number  of  days
                     specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                      Investor Remittances and Reporting
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(3)(i)        Reports  to  investors,   including  those  to  be  filed  with  the            X
                     Commission,  are  maintained  in  accordance  with  the  transaction
                     agreements and  applicable  Commission  requirements.  Specifically,
                     such  reports (A) are prepared in  accordance  with  timeframes  and
                     other  terms set forth in the  transaction  agreements;  (B) provide
                     information  calculated  in accordance  with the terms  specified in
                     the  transaction  agreements;  (C) are filed with the  Commission as
                     required  by  its  rules  and   regulations;   and  (D)  agree  with
                     investors'  or  the  trustee's   records  as  to  the  total  unpaid
                     principal  balance  and number of  mortgage  loans  serviced  by the
                     Servicer.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(3)(ii)       Amounts due to investors  are  allocated  and remitted in accordance            X
                     with timeframes,  distribution priority and other terms set forth in
                     the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Disbursements  made to an investor  are posted  within two  business
                     days to the  Servicer's  investor  records,  or such other number of            X
1122(d)(3)(iii)      days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Amounts  remitted to investors  per the investor  reports agree with
                     cancelled  checks,  or other  form of  payment,  or  custodial  bank            X
1122(d)(3)(iv)       statements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                          Pool Asset Administration
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(i)        Collateral  or security on mortgage  loans is maintained as required            X
                     by the transaction agreements or related mortgage loan documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Mortgage loan and related  documents are  safeguarded as required by            X
1122(d)(4)(ii)       the transaction agreements
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(iii)      Any  additions,  removals  or  substitutions  to the asset  pool are            X
                     made,  reviewed and approved in  accordance  with any  conditions or
                     requirements in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(iv)       Payments  on  mortgage  loans,   including  any  payoffs,   made  in            X
                     accordance  with the related  mortgage loan  documents are posted to
                     the Servicer's  obligor records maintained no more than two business
                     days after  receipt,  or such other number of days  specified in the
                     transaction  agreements,  and  allocated to  principal,  interest or
                     other items (e.g.,  escrow) in accordance with the related  mortgage
                     loan documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(v)        The Servicer's  records  regarding the mortgage loans agree with the            X
                     Servicer's  records with respect to an  obligor's  unpaid  principal
                     balance.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(vi)       Changes  with  respect  to  the  terms  or  status  of an  obligor's            X
                     mortgage  loans (e.g.,  loan  modifications  or re-agings) are made,
                     reviewed and approved by  authorized  personnel in  accordance  with
                     the transaction agreements and related pool asset documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(vii)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,            X
                     modifications  and deeds in lieu of  foreclosure,  foreclosures  and
                     repossessions,   as  applicable)   are   initiated,   conducted  and
                     concluded in accordance  with the  timeframes or other  requirements
                     established by the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(viii)     Records  documenting  collection  efforts are maintained  during the            X
                     period  a  mortgage  loan  is  delinquent  in  accordance  with  the
                     transaction  agreements.  Such records are  maintained on at least a
                     monthly  basis,  or such other period  specified in the  transaction
                     agreements,  and  describe  the entity's  activities  in  monitoring
                     delinquent  mortgage  loans  including,  for  example,  phone calls,
                     letters and payment  rescheduling  plans in cases where  delinquency
                     is deemed temporary (e.g., illness or unemployment).
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(ix)       Adjustments  to interest rates or rates of return for mortgage loans            X
                     with variable rates are computed based on the related  mortgage loan
                     documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(x)        Regarding  any funds  held in trust for an  obligor  (such as escrow            X
                     accounts):  (A) such  funds are  analyzed,  in  accordance  with the
                     obligor's  mortgage loan documents,  on at least an annual basis, or
                     such other  period  specified  in the  transaction  agreements;  (B)
                     interest  on such  funds  is  paid,  or  credited,  to  obligors  in
                     accordance with  applicable  mortgage loan documents and state laws;
                     and (C) such funds are  returned to the  obligor  within 30 calendar
                     days of full repayment of the related  mortgage loans, or such other
                     number of days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xi)       Payments  made on behalf  of an  obligor  (such as tax or  insurance            X
                     payments)  are made on or before the related  penalty or  expiration
                     dates,  as  indicated on the  appropriate  bills or notices for such
                     payments,  provided  that  such  support  has been  received  by the
                     servicer at least 30  calendar  days prior to these  dates,  or such
                     other number of days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xii)      Any late  payment  penalties  in  connection  with any payment to be            X
                     made on behalf of an obligor are paid from the servicer's  funds and
                     not charged to the  obligor,  unless the late payment was due to the
                     obligor's error or omission.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Disbursements  made on behalf of an obligor  are  posted  within two
                     business days to the obligor's  records  maintained by the servicer,
                     or  such  other  number  of  days   specified  in  the   transaction            X
1122(d)(4)(xiii)     agreements.
-------------------- --------------------------------------------------------------------- ----------------------



-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)      Delinquencies,    charge-offs   and   uncollectible   accounts   are            X
                     recognized   and  recorded  in  accordance   with  the   transaction
                     agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Any  external  enhancement  or  other  support,  identified  in Item
                     1114(a)(1)  through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------




                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:____________________________________________________


                                                     By:______________________________________________________
                                                     Name:____________________________________________________
                                                     Title:___________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT B


                                       FORM OF ANNUAL CERTIFICATION

         I.       The    [    ]    agreement    dated    as    of    [    ],    200[    ]    (the
                  "Agreement"), among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of Countrywide Home Loans,
Inc., certify to [the Purchaser], [the Depositor], [Master Servicer], [Securities Administrator] or
[Trustee], and its officers, with the knowledge and intent that they will rely upon this certification,
that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator] or [Trustee]  pursuant to the Agreement  (collectively,  the "Company
         Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] or [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the
         Servicing  Assessment or the Attestation  Report, the Company has fulfilled its obligations under
         the Agreement; and

                                                 [Intentionally Left Blank]




                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         this Agreement,  and the Servicing  Assessment and Attestation  Report required to be provided by
         the Company and by each  Subservicer and  Participating  Entity  pursuant to the Agreement,  have
         been provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance
         described  in such  reports  have  been  disclosed  to the  [Depositor]  [Master  Servicer].  Any
         material  instance of  noncompliance  with the  Servicing  Criteria  has been  disclosed  in such
         reports.



                                                    Date:____________________________________________________


                                                     By:______________________________________________________
                                                     Name:____________________________________________________
                                                     Title:___________________________________________________





--------------------------------------------------------------------------------





                                                                                               EXHIBIT H-3








              ______________________________________________________________________________






                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                  Owner

                                                   and

                                         EMC MORTGAGE CORPORATION
                                                 Servicer




                                           SERVICING AGREEMENT

                                      Dated as of September 1, 2006





                    _________________________________________________________________





--------------------------------------------------------------------------------





EXHIBITS


Exhibit A         Mortgage Loan Schedule

Exhibit B         Custodial Account Letter Agreement

Exhibit C         Escrow Account Letter Agreement

Exhibit D         Form of Request for Release

Exhibit E         Reporting Data for Monthly Report

Exhibit F         Reporting Data for Defaulted Loans

Exhibit G         Form of Owner Certification

Exhibit H         Summary of Regulation AB Servicing Criteria

Exhibit I         Summary of Applicable Regulation AB Requirements

Exhibit J         Servicing Criteria to be Addressed in Assessment of Compliance

Exhibit K         Reporting Data for Realized Losses and Gains




--------------------------------------------------------------------------------





         THIS  IS A  SERVICING  AGREEMENT,  dated  as of  September  1,  2006,  and  is  executed  between
Structured  Asset  Mortgage   Investments  II  Inc.  (the  "Owner")  and  EMC  Mortgage  Corporation  (the
"Servicer").

                                          W I T N E S S E T H :

         WHEREAS, the Owner is the owner of the Mortgage Loans;

         WHEREAS,  the Owner and the Servicer wish to prescribe the  permanent  management,  servicing and
control of the Mortgage Loans;

         NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the Owner and
the Servicer agree as follows:

                                                ARTICLE I
                                               DEFINITIONS

         Section 1.01.  Defined Terms.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the following meaning specified in this Article:

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and exercises in servicing and  administering  similar  mortgage loans for its own account and shall be in
full compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Adjustment  Date: As to each ARM Loan,  the date on which the Mortgage  Interest Rate is adjusted
in accordance with the terms of the related Mortgage Note.

         Agreement:  This  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof and
supplements hereto.

         ARM Loans: First lien,  conventional,  1-4 family residential  Mortgage Loans with interest rates
which  adjust  from time to time in  accordance  with the related  Index and are subject to Periodic  Rate
Caps and Lifetime Rate Caps and which may permit conversion to fixed interest rates.

         Business  Day:  Any day other  than (i) a  Saturday  or  Sunday,  or (ii) a legal  holiday in the
States of Maryland,  Minnesota,  New York or the jurisdiction in which the Servicer conducts its servicing
activities,  or  (iii) a day on  which  banks  in the  States  of  Maryland,  Minnesota,  New  York or the
jurisdiction  in which the Servicer  conducts its servicing  activities are authorized or obligated by law
or executive order to be closed.

         Code:  The  Internal  Revenue  Code of 1986,  as it may be  amended  from  time to  time,  or any
successor  statute thereto,  and applicable U.S.  Department of the Treasury  regulations  issued pursuant
thereto.

         Commission or SEC:  The Securities and Exchange Commission.

         Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,
to the extent not  required  to be released to a  Mortgagor  in  accordance  with the terms of the related
Mortgage Loan Documents.

         Custodial  Account:  One or more demand account or accounts  created and  maintained  pursuant to
Section  4.04 which shall be entitled  "EMC  Custodial  Account in trust for SAMI II,  Owner of Whole Loan
Mortgages and various Mortgagors"  established at a Qualified Depository,  each of which accounts shall be
held by such  Qualified  Depository  in a  fiduciary  capacity,  separate  and  apart  from its  funds and
general assets.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or such other  custodian  as Owner shall
designate.

         Cut-off Date:  The open of business on September 1, 2006.

         Delinquent:  As defined in the related pooling and servicing agreement.

         Depositor:  The  depositor,  as such term is  defined  in  Regulation  AB,  with  respect  to any
Pass-Through Transfer.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Remittance Date.

         Due Date:  Each day on which  payments  of  principal  and  interest  are  required to be paid in
accordance with the terms of the related Mortgage Note, exclusive of any days of grace.

         Due Period:  With respect to each  Remittance  Date,  the period  commencing on the second day of
the month  preceding  the month of such  Remittance  Date and  ending on the first day of the month of the
Remittance Date.

         Escrow  Account:  The  separate  trust  account or accounts  created and  maintained  pursuant to
Section  4.06 which  shall be  entitled  "EMC Escrow  Account,  in trust for SAMI II,  Owner of Whole Loan
Mortgages  and various  Mortgagors"  and shall be  established  at a Qualified  Depository,  each of which
accounts shall in no event contain funds in excess of the FDIC insurance limits.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and
hazard insurance  premiums,  condominium  charges,  and any other payments  required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Fannie Mae:  Fannie Mae, or any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

         FIRREA:  The Financial  Institutions  Reform,  Recovery,  and Enforcement Act of 1989, as amended
from time to time.

         Freddie Mac:  Freddie Mac, or any successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Full Principal  Prepayment:  A Principal  Prepayment made by a Mortgagor of the entire  principal
balance of a Mortgage Loan.

         GAAP:  Generally accepted accounting procedures, consistently applied.

         HUD:   The United States Department of Housing and Urban Development or any successor.

         Index:  With  respect  to each ARM Loan,  on the  related  Adjustment  Date,  the  index  used to
determine the Mortgage Interest Rate on each such ARM Loan.

         Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Lifetime Rate Cap:  With respect to each ARM Loan,  the maximum  Mortgage  Interest Rate over the
term of such Mortgage Loan, as specified in the related Mortgage Note.

         Liquidation  Proceeds:   Amounts,  other  than  Insurance  Proceeds  and  Condemnation  Proceeds,
received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether  through the sale or
assignment  of such Mortgage  Loan,  trustee's  sale,  foreclosure  sale or otherwise,  other than amounts
received following the acquisition of an REO Property pursuant to Section 4.13.

         Margin:  With  respect to each ARM Loan,  the fixed  percentage  amount set forth in each related
Mortgage Note which is added to the Index in order to determine the related Mortgage Interest Rate.

         Master  Servicer:  Wells  Fargo Bank,  National  Association,  its  successors  in  interest  and
assigns, or any successor thereto designated by the Owner.

         Monthly  Advance:  The  aggregate of the advances  made by the  Servicer on any  Remittance  Date
pursuant to Section 5.03.

         Monthly  Payment:  With  respect  to  each  Mortgage  Loan,  the  scheduled  monthly  payment  of
principal and interest thereon which is payable by the related Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which
creates a first lien on an  unsubordinated  estate in fee simple in real  property  securing  the Mortgage
Note.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues on any  Mortgage  Loan in
accordance  with the provisions of the related  Mortgage Note, and in the case of an ARM Loan, as adjusted
from time to time on each  Adjustment  Date for such  Mortgage  Loan to equal the Index for such  Mortgage
Loan plus the Margin  for such  Mortgage  Loan,  and  subject to the  limitations  on such  interest  rate
imposed by the Periodic Rate Cap and the Lifetime Rate Cap.

         Mortgage  Loan: An individual  Mortgage Loan  described  herein and as further  identified on the
Mortgage Loan Schedule,  which Mortgage Loan includes without limitation the Mortgage Loan Documents,  the
Monthly  Payments,   Principal  Prepayments,   Liquidation  Proceeds,   Condemnation  Proceeds,  Insurance
Proceeds,  REO Disposition  Proceeds,  and all other rights,  benefits,  proceeds and obligations  arising
from or in connection with such Mortgage Loan.

         Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

         Mortgage  Loan  Remittance  Rate:  With  respect  to  each  Mortgage  Loan,  the  annual  rate of
interest  remitted  to the Owner,  which shall be equal to the related  Mortgage  Interest  Rate minus the
Servicing Fee Rate.

         Mortgage  Loan  Schedule:  The  schedule of  Mortgage  Loans  attached  hereto as Exhibit A, such
schedule being acceptable to the Owner and the Servicer.

         Mortgage  Note:  The note or other  evidence  of the  indebtedness  of a  Mortgagor  secured by a
Mortgage.

         Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note.

         Mortgagor:  The obligor on a Mortgage Note.

         Net  Liquidation  Proceeds:  As to any Mortgage Loan,  Liquidation  Proceeds net of  unreimbursed
Servicing  Advances,  Servicing  Fees and  Monthly  Advances  and  expenses  incurred  by the  Servicer in
connection with the liquidation of the Mortgage Loan and the related Mortgaged Property.

         Nonrecoverable  Advance:  Any advance  previously  made by the Servicer  pursuant to Section 5.03
or any  Servicing  Advance  proposed  to be made by the  Servicer  in respect  of a  Mortgage  Loan or REO
Property  which,  in the good faith  judgment of the Servicer,  may not be ultimately  recoverable  by the
Servicer  from  Liquidation  Proceeds or  Insurance  Proceeds  on such  Mortgage  Loan or REO  Property as
provided herein.  The determination by the Servicer that it has made a Nonrecoverable  Advance,  or that a
proposed advance may constitute a Nonrecoverable  Advance,  shall be evidenced by an Officer's Certificate
of the Servicer delivered to the Owner and detailing the reasons for such determination.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the  President,  a Senior  Vice  President  or a Vice  President  or by the  Treasurer  or the
Secretary or one of the Assistant  Treasurers or Assistant  Secretaries of the Servicer,  and delivered to
the Owner as required by this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Owner.
         Owner:  Structured  Asset Mortgage  Investments  II Inc.  ("SAMI II"), its successors in interest
and assigns (including the Trustee in connection with a Pass-Through Transfer).

         Partial  Principal  Prepayment:  A Principal  Prepayment  by a Mortgagor  of a partial  principal
balance of a Mortgage Loan.

         Pass-Through  Transfer:  Any transaction involving either (1) a sale or other transfer of some or
all of the Mortgage Loans  directly or indirectly to an issuing  entity in connection  with an issuance of
publicly offered or privately placed,  rated or unrated  mortgage-backed  securities or (2) an issuance of
publicly offered or privately placed,  rated or unrated  securities,  the payments on which are determined
primarily by reference to one or more  portfolios of residential  mortgage loans  consisting,  in whole or
in part, of some or all of the Mortgage Loans.

         Periodic  Rate Cap:  With  respect to each ARM Loan,  the  maximum  increase  or  decrease in the
Mortgage Interest Rate on any Adjustment Date.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
                  any depository  institution or trust company  incorporated  under the laws of the United
                  States of America or any state thereof  (including  any Trustee or the Master  Servicer)
                  and  subject  to   supervision   and   examination   by  federal  and/or  state  banking
                  authorities,  provided that the commercial  paper and/or the  short-term  deposit rating
                  and/or  the  long-term  unsecured  debt  obligations  or  deposits  of  such  depository
                  institution or trust company at the time of such  investment or  contractual  commitment
                  providing for such  investment are rated in one of the two highest rating  categories by
                  each Rating  Agency and (b) any other demand or time deposit or  certificate  of deposit
                  that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
                  (i)  above  or  (b)  any  other   security   issued  or   guaranteed  by  an  agency  or
                  instrumentality of the United States of America,  the obligations of which are backed by
                  the full faith and credit of the United  States of America,  in either case entered into
                  with a  depository  institution  or trust  company  (acting as  principal)  described in
                  clause (ii)(a) above;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
                  (including  any  Trustee  or the  Master  Servicer)  incorporated  under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest
                  rating  categories by each Rating Agency at the time of such  investment or  contractual
                  commitment providing for such investment;  provided,  however, that securities issued by
                  any  particular  corporation  will  not be  Permitted  Investments  to the  extent  that
                  investments  therein  will cause the then  outstanding  principal  amount of  securities
                  issued by such  corporation  and held as  Permitted  Investments  to  exceed  10% of the
                  aggregate outstanding principal balances and amounts of all the Permitted Investments;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year after the date of issuance  thereof)  which are rated in one of the two highest
                  rating categories by each Rating Agency at the time of such investment;

                  (vi)     any  other  demand,  money  market or time  deposit,  obligation,  security  or
                  investment as may be acceptable to each Rating Agency; and

                  (vii)    any money market funds the collateral of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by collateral  described in clause (i)) and other  securities  (including  money
                  market  or common  trust  funds for which any  Trustee  or the  Master  Servicer  or any
                  affiliate  thereof  acts as a manager or an advisor)  and which money  market  funds are
                  rated in one of the two highest rating categories by each Rating Agency;


provided, however, that no instrument or security shall be a Permitted Investment if such instrument or
security evidences a right to receive only interest payments with respect to the obligations underlying
such instrument or if such security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par.
         Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited liability  company,  trust,  unincorporated  organization or government or any agency or
political subdivision thereof.

         Prepayment  Charge:  Any  prepayment  premium,  penalty  or  charge  payable  by a  Mortgagor  in
connection  with any  Principal  Prepayment  on a  Mortgage  Loan  pursuant  to the  terms of the  related
Mortgage Note.

         Prepayment  Interest  Excess:  With respect to any  Remittance  Date, for each Mortgage Loan that
was the  subject  of a  Principal  Prepayment  in  full  or in part  during  the  portion  of the  related
Prepayment  Period  occurring  between the first day of the calendar month in which such  Remittance  Date
occurs and the  Determination  Date of the calendar month in which such Remittance Date occurs,  an amount
equal to interest (to the extent  received) at the applicable  Mortgage Loan Remittance Rate on the amount
of such Principal  Prepayment for the number of days  commencing on the first day of the calendar month in
which such  Remittance  Date occurs and ending on the last date through which  interest is collected  from
the related Mortgagor.

         Prepayment Interest  Shortfall:  With respect to any Remittance Date, for each such Mortgage Loan
that was the  subject of a  Principal  Prepayment  during the  portion of the  related  Prepayment  Period
occurring  between the first day of the related  Prepayment  Period and the last day of the calendar month
preceding the month in which such Remittance  Date occurs,  an amount equal to interest (to be paid by the
Servicer out of its own funds without  reimbursement  therefor) at the applicable Mortgage Loan Remittance
Rate on the amount of such  Principal  Prepayment  for the number of days  commencing on the date on which
the  prepayment  is applied and ending on the last day of the calendar  month  preceding  such  Remittance
Date.

         Prepayment  Period:  As to any Remittance  Date,  (a) in the case of Full Principal  Prepayments,
the period  commencing  on the 16th day of the month  prior to the month in which the  related  Remittance
Date occurs and ending on the 15th day of the month in which such Remittance  Date occurs,  and (b) in the
case of Partial Principal Prepayments or other recoveries, the preceding calendar month.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy  of  mortgage   insurance,   or  any
replacement policy therefor obtained by the Servicer pursuant to Section 4.08.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Prepayment:  Any payment or other  recovery of  principal  on a Mortgage  Loan full or
partial  which is received in advance of its  scheduled  Due Date,  including  any  Prepayment  Charge and
which is not  accompanied  by an amount of interest  representing  scheduled  interest  due on any date or
dates in any month or months subsequent to the month of prepayment.

         Qualified  Appraiser:  An  appraiser,  duly  appointed  by the  Servicer,  who  had no  interest,
direct or  indirect  in the  Mortgaged  Property or in any loan made on the  security  thereof,  and whose
compensation  is not affected by the approval or  disapproval of the Mortgage  Loan,  which  appraiser and
the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of  FIRREA  and the
regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Depository:  (a) The  Custodian,  (b) a depository,  the accounts of which are insured
by the FDIC and the short term debt  ratings and the long term  deposit  ratings of which are rated in one
of the two highest rating categories by either of Moody's Investors  Service,  Inc. or Fitch, Inc., or (c)
a depository,  the short-term debt obligations,  or other short-term  deposits of which are rated at least
'A-2' and the long-term  unsecured debt obligations of which are rated at least 'AA-' by Standard & Poor's
Ratings Service, a division of The McGraw Hill Companies Inc.

         Qualified  Insurer:  An  insurance  company  duly  qualified as such under the laws of the states
in which the Mortgaged  Properties  are located,  duly  authorized and licensed in such states to transact
the applicable  insurance business and to write the insurance  provided,  approved as an insurer by Fannie
Mae and Freddie Mac.

         Rating  Agency:  Standard & Poor's  Ratings  Service,  a division  of The McGraw  Hill  Companies
Inc., and Moody's Investors Service, Inc.

         Reconstitution  Agreement:  Any  agreement  involving  any  Pass-Through  Transfer  or Whole Loan
Transfer.

         Regulation  AB:  Subpart  229.1100  –  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as amended from time to time, and subject to such  clarification and  interpretation
as have been provided by the Commission in the adopting release (Asset-Backed  Securities,  Securities Act
Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the staff of the Commission,  or as
may be provided by the Commission or its staff from time to time.

         REMIC:  A "real estate  mortgage  investment  conduit"  within the meaning of Section 860D of the
Code.

         REMIC  Provisions:  The  provisions  of the Federal  income tax law  relating  to a REMIC,  which
appear at Section 860A through  860G of the Code,  and related  provisions,  and  regulations,  rulings or
pronouncements promulgated thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The  Remittance  Date shall be the 20th day of any month,  or if such 20th day
is not a Business Day, the first Business Day immediately preceding such 20th day.

         REO Disposition:   The final sale by the Servicer of any REO Property.

         REO  Disposition  Proceeds:  Amounts  received by the Servicer in  connection  with a related REO
Disposition.

         REO  Property:  A  Mortgaged  Property  acquired  by the  Servicer  on  behalf  of the  Owner  as
described in Section 4.13.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Sarbanes  Certification:  A certification required pursuant to The Sarbanes-Oxley Act of 2002 and
the rules and  regulations of the Commission  promulgated  thereunder  (including any  interpretations  or
amendments thereof by the Commission's staff).

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:   The  securities  administrator  with  respect  to  any  Pass-Through
Transfer.

         Servicer:  EMC  Mortgage  Corporation,  or any of its  successors  in interest  or any  successor
under this Agreement appointed as herein provided.

         Servicing  Advances:  All  customary,   reasonable  and  necessary  "out  of  pocket"  costs  and
expenses  (including  reasonable  attorneys'  fees and  disbursements)  incurred in the performance by the
Servicer of its servicing obligations relating to each Mortgage Loan,  including,  but not limited to, the
cost of (a) the preservation,  restoration and protection of the Mortgaged Property,  (b) any enforcement,
administrative  or judicial  proceedings,  or any legal work or advice  specifically  related to servicing
the  Mortgage  Loans,  including  but not  limited to,  foreclosures,  bankruptcies,  condemnations,  drug
seizures,  elections,  foreclosures  by  subordinate  or superior  lienholders,  and other  legal  actions
incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are  reasonable and that
the Servicer  specifies  the Mortgage  Loan(s) to which such  expenses  relate),  (c) the  management  and
liquidation  of the  Mortgaged  Property  if the  Mortgaged  Property  is  acquired  in  full  or  partial
satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which
are or may become a lien upon the Mortgaged  Property,  and Primary Mortgage Insurance Policy premiums and
fire and hazard insurance coverage and (e) compliance with the obligations under Section 4.08.

         Servicing  Criteria:  As of any date of  determination,  the  "servicing  criteria"  set forth in
Item 1122(d) of Regulation AB, or any amendments  thereto,  a summary of the  requirements  of which as of
the date hereof is attached  hereto as Exhibit H for  convenience  of  reference  only.  In the event of a
conflict or  inconsistency  between the terms of Exhibit H and the text of Item 1122(d) of Regulation  AB,
the text of Item 1122(d) of Regulation AB shall control (or those Servicing  Criteria  otherwise  mutually
agreed to by the Owner,  the  Servicer  and any Person that will be  responsible  for signing any Sarbanes
Certification  with  respect to a  Pass-Through  Transfer  in  response  to  evolving  interpretations  of
Regulation AB and incorporated into a revised Exhibit H).

         Servicing  Fee: With respect to each Mortgage  Loan,  the amount of the annual  servicing fee the
Owner shall pay to the Servicer,  which shall,  for a period of one full month, be equal to one-twelfth of
the product of (a) the  applicable  Servicing Fee Rate and (b) the  outstanding  principal  balance of the
Mortgage  Loan.  Such fee shall be payable  monthly,  computed on the basis of the same  principal  amount
and period  respecting which any related  interest payment on a Mortgage Loan is computed.  The obligation
of the Owner to pay the  Servicing  Fee is limited to, and the  Servicing Fee is payable from the interest
portion of such Monthly Payment collected by the Servicer or as otherwise provided under Section 4.05.

         Servicing Fee Rate:  The Servicing Fee Rate shall be a rate per annum equal to 0.375%.

         Servicing  File:  The  documents,  records and other items  pertaining  to a particular  Mortgage
Loan and any  additional  documents  relating to such Mortgage Loan as are in, or as may from time to time
come into, the Servicer's possession.

         Servicing   Officer:   Any  officer  of  the  Servicer  involved  in,  or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Servicer to the Owner upon request, as such list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage Loan as of any date of  determination,  (i) the
principal  balance of such  Mortgage Loan after giving effect to payments of principal due and received or
for which a Monthly  Advance has been made,  minus (ii) all amounts  previously  distributed  to the Owner
with respect to the Mortgage Loan representing Principal Prepayments.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Trustee:  The Person appointed as trustee in connection with any Pass-Through Transfer.

         Whole  Loan  Transfer:  The sale or  transfer  of some or all of the  ownership  interest  in the
Mortgage  Loans by the Owner to one or more third  parties in whole loan or  participation  format,  which
third party may be Fannie Mae or Freddie Mac.


                                                ARTICLE II
 SERVICING OF MORTGAGE LOANS; POSSESSION OF SERVICING FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN
                                                DOCUMENTS

         Section 2.01.  Servicing of Mortgage Loans.

         The  Servicer  does hereby agree to service the Mortgage  Loans in  accordance  with the terms of
this  Agreement.  The rights of the Owner to receive  payments with respect to the Mortgage Loans shall be
as set forth in this Agreement.

         Section 2.02.  Maintenance of Servicing Files.

         The Servicer  shall maintain a Servicing  File  consisting of all documents  necessary to service
the Mortgage  Loans.  The  possession  of each  Servicing  File by the Servicer is for the sole purpose of
servicing  the  Mortgage  Loan,  and such  retention  and  possession  by the  Servicer  is in a custodial
capacity only.  The Servicer  acknowledges  that the ownership of each Mortgage Loan,  including the Note,
the  Mortgage,  all other  Mortgage  Loan  Documents and all rights,  benefits,  proceeds and  obligations
arising  therefrom or in connection  therewith,  has been vested in the Owner.  All rights  arising out of
the  Mortgage  Loans  including,  but not limited  to, all funds  received  on or in  connection  with the
Mortgage  Loans and all records or documents  with respect to the Mortgage Loans prepared by or which come
into  the  possession  of the  Servicer  shall  be  received  and held by the  Servicer  in trust  for the
exclusive  benefit of the Owner as the owner of the  related  Mortgage  Loans.  Any portion of the related
Servicing  Files retained by the Servicer  shall be  appropriately  identified in the Servicer's  computer
system to clearly  reflect the ownership of the related  Mortgage  Loans by the Owner.  The Servicer shall
release  its custody of the  contents  of the related  Servicing  Files only in  accordance  with  written
instructions  of the  Owner,  except  when such  release  is  required  as  incidental  to the  Servicer's
servicing of the Mortgage Loans, such written instructions shall not be required.

         Section 2.03.  Books and Records.

         The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books
and records for the Mortgage  Loans which shall be  appropriately  identified in the  Servicer's  computer
system to clearly  reflect the ownership of the Mortgage Loan by the Owner.  In  particular,  the Servicer
shall  maintain in its  possession,  available  for  inspection  by the Owner,  or its  designee and shall
deliver to the Owner upon demand,  evidence of compliance  with all federal,  state and local laws,  rules
and regulations,  and requirements of Fannie Mae or Freddie Mac, as applicable,  including but not limited
to  documentation  as to the method used in determining the  applicability  of the provisions of the Flood
Disaster  Protection  Act of  1973,  as  amended,  to the  Mortgaged  Property,  documentation  evidencing
insurance  coverage and  eligibility  of any  condominium  project for approval by Fannie Mae and periodic
inspection  reports as required by Section 4.13.  To the extent that  original  documents are not required
for purposes of realization of Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the
Servicer  may be in the form of  microfilm  or  microfiche  or such  other  reliable  means of  recreating
original  documents,  including  but not limited to,  optical  imagery  techniques so long as the Servicer
complies with the requirements of the Fannie Mae Guide.

         The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available for
inspection by any Owner or its designee the related  Servicing  File (or copies  thereof)  during the time
the Owner retains  ownership of a Mortgage Loan and  thereafter in  accordance  with  applicable  laws and
regulations.

         Section 2.04.  Transfer of Mortgage Loans.

         No transfer of a Mortgage Loan may be made unless such  transfer is in compliance  with the terms
hereof.  For the purposes of this  Agreement,  the Servicer  shall be under no obligation to deal with any
person  with  respect to this  Agreement  or any  Mortgage  Loan  unless a notice of the  transfer of such
Mortgage  Loan has been  delivered to the Servicer in accordance  with this Section  2.04.  The Owner may,
subject  to the  terms  of  this  Agreement,  sell  and  transfer  one or more of the  Mortgage  Loans  in
accordance  with Sections 10.02 and 11.12,  provided,  however,  that the transferee will not be deemed to
be an Owner  hereunder  binding  upon the  Servicer  unless such  transferee  shall agree in writing to be
bound by the terms of this  Agreement  and an  assignment  and  assumption  of this  Agreement  reasonably
acceptable  to the  Servicer.  The Owner  shall  advise the  Servicer  in writing  of the  transfer.  Upon
receipt of notice of the  permitted  transfer,  the  Servicer  shall mark its books and records to reflect
the  ownership of the  Mortgage  Loans of such  assignee,  and shall  release the previous  Owner from its
obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.05.  Delivery of Mortgage Loan Documents.

         The  Servicer  shall  forward  to the  Custodian  on  behalf  of  the  Owner  original  documents
evidencing an assumption,  modification,  consolidation  or extension of any Mortgage Loan entered into in
accordance  with Section 4.01 or 6.01 within 4 week(s) of their  execution;  provided,  however,  that the
Servicer  shall  provide  the  Custodian  on behalf of the Owner  with a  certified  true copy of any such
document  submitted for recordation  within 4 week(s) after its execution,  and shall provide the original
of any document  submitted for recordation or a copy of such document  certified by the appropriate public
recording  office to be a true and complete  copy of the  original  within 180 days of its  execution.  If
delivery is not  completed  within 180 days solely due to delays in making such  delivery by reason of the
fact that such documents shall not have been returned by the appropriate  recording  office,  the Servicer
shall continue to use its best efforts to effect delivery as soon as possible thereafter.

         From time to time the  Servicer  may have a need for  Mortgage  Loan  Documents to be released by
the  Custodian.  If the Servicer  shall require any of the Mortgage  Loan  Documents,  the Servicer  shall
notify the  Custodian  in writing of such request in the form of the request for release  attached  hereto
as Exhibit D. The Custodian  shall deliver to the Servicer  within five (5) Business  Days,  any requested
Mortgage  Loan  Document  previously  delivered to the  Custodian,  provided  that such  documentation  is
promptly  returned to the Custodian when the Servicer no longer requires  possession of the document,  and
provided that during the time that any such  documentation is held by the Servicer,  such possession is in
trust for the benefit of the Owner.

                                               ARTICLE III
                              REPRESENTATIONS AND WARRANTIES OF THE SERVICER

         The Servicer  represents,  warrants  and  covenants to the Owner that as of the date hereof or as
of such date specifically provided herein:

(a) The Servicer is a validly  existing  corporation  in good standing under the laws of the State of its
organization  and is  qualified  to  transact  business  in, is in good  standing  under the laws of, and
possesses  all licenses  necessary  for the conduct of its business in, each state in which any Mortgaged
Property  is  located  or is  otherwise  exempt or not  required  under  applicable  law to  effect  such
qualification or license and no demand for such  qualification or license has been made upon the Servicer
by any such state,  and in any event the  Servicer is in  compliance  with the laws of each such State to
the  extent  necessary  to ensure the  enforceability  of each  Mortgage  Loan and the  servicing  of the
Mortgage Loans in accordance with the terms of this Agreement;

(b) The Servicer  has full power and  authority  to execute,  deliver and perform,  and to enter into and
consummate  all  transactions  contemplated  by this  Agreement  and to conduct its business as presently
conducted,  has duly  authorized the execution,  delivery and  performance  of this  Agreement,  has duly
executed  and  delivered  this  Agreement,  and this  Agreement  constitutes  a legal,  valid and binding
obligation of the  Servicer,  enforceable  against it in accordance  with its terms subject to bankruptcy
laws and other  similar laws of general  application  affecting  rights of  creditors  and subject to the
application of the rules of equity, including those respecting the availability of specific performance;

(c)  None of the  execution  and  delivery  of this  Agreement,  the  consummation  of the  transactions
contemplated  thereby and hereby,  or the  fulfillment of or compliance  with the terms and conditions of
this Agreement will conflict with any of the terms,  conditions or provisions of the Servicer's  articles
of  incorporation  or  by-laws or  materially  conflict  with or result in a breach of any of the terms,
conditions or provisions  of any legal  restriction  or any agreement or instrument to which the Servicer
is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any
of the foregoing,  or result in the material violation of any law, rule,  regulation,  order, judgment or
decree to which the Servicer or its property is subject;

(d) There is no  litigation  pending or, to the  Servicer's  knowledge,  threatened  with  respect to the
Servicer  which is reasonably  likely to have a material  adverse  effect on the  execution,  delivery or
enforceability of this Agreement,  or which is reasonably likely to have a material adverse effect on the
financial condition of the Servicer;

(e) No  consent,  approval,  authorization  or  order  of any  court or  governmental  agency  or body is
required for the  execution,  delivery and  performance  by the Servicer of or compliance by the Servicer
with this Agreement or the  consummation of the  transactions  contemplated by this Agreement  except for
consents, approvals, authorizations and orders which have been obtained;

(f) The  Servicer  is an  approved  seller/servicer  of  residential  mortgage  loans for  Fannie Mae and
Freddie Mac. The Servicer is in good  standing to service  mortgage  loans for Fannie Mae and Freddie Mac
and no event has occurred which would make the Servicer  unable to comply with  eligibility  requirements
or which would require notification to either Fannie Mae or Freddie Mac;

(g) As of the date of each  Pass-Through  Transfer,  and except as has been  otherwise  disclosed  to the
Owner,  the Master  Servicer and any  Depositor,  or disclosed  in any public  filing:  (1) no default or
servicing related performance  trigger has occurred as to any other Pass-Through  Transfer due to any act
or failure to act of the Servicer;  (2) no material  noncompliance with applicable  servicing criteria as
to any other  Pass-Through  Transfer has occurred,  been  disclosed or reported by the Servicer;  (3) the
Servicer has not been  terminated  as servicer in a  residential  mortgage loan  Pass-Through  Transfer,
either due to a servicing  default or to application of a servicing  performance test or trigger;  (4) no
material changes to the Servicer's  servicing  policies and procedures for similar loans have occurred in
the preceding  three years;  (5) there are no aspects of the  Servicer's  financial  condition that could
have a material  adverse impact on the  performance  by the Servicer of its  obligations  hereunder;  (6)
there are no legal proceedings pending, or known to be contemplated by governmental authorities,  against
the Servicer that could be material to investors in the securities issued in such Pass-Through  Transfer;
and (7) there are no affiliations,  relationships or transactions relating to the Servicer of a type that
are described under Item 1119 of Regulation AB;

(h) If so requested by the Owner,  the Master  Servicer or any Depositor on any date, the Servicer shall,
within five Business Days following such request,  confirm in writing the accuracy of the representations
and  warranties  set forth in clause (g) of this Article or, if any such  representation  and warranty is
not accurate as of the date of such  request,  provide  reasonably  adequate  disclosure of the pertinent
facts, in writing, to the requesting party;

(i)  Notwithstanding  anything to the contrary in the Agreement,  the Servicer shall (or shall cause each
Subservicer)  (i) immediately  notify the Owner,  the Master Servicer and any Depositor in writing of (A)
any material litigation or governmental proceedings pending against the Servicer or any Subservicer,  (B)
any  affiliations or  relationships  that develop  following the closing date of a Pass-Through  Transfer
between the Servicer or any Subservicer  and any of the parties  specified in clause (7) of paragraph (g)
of this Article (and any other  parties  identified in writing by the  requesting  party) with respect to
such  Pass-Through  Transfer,  (C) any  Event  of  Default  under  the  terms  of this  Agreement  or any
Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all of the assets of
the Company,  and (E) the Company's  entry into an agreement  with a Subservicer  to perform or assist in
the performance of any of the Company's obligations under this Agreement or any Reconstitution  Agreement
and (ii)  provide to the Owner and any  Depositor a  description  of such  proceedings,  affiliations  or
relationships;

(j) As a condition  to the  succession  to the  Servicer or any  Subservicer  as servicer or  subservicer
under this  Agreement or any  Reconstitution  Agreement by any Person (i) into which the Servicer or such
Subservicer may be merged or consolidated,  or (ii) which may be appointed as a successor to the Servicer
or any Subservicer,  the Servicer shall provide to the Owner,  the Master Servicer and any Depositor,  at
least 15 calendar days prior to the effective date of such succession or appointment,  (x) written notice
to the Owner,  the Master Servicer and any Depositor of such succession or appointment and (y) in writing
and in form and substance reasonably  satisfactory to the Owner, the Master Servicer and such Depositor,
all  information  reasonably  requested by the Owner,  the Master  Servicer or any  Depositor in order to
comply  with  its  reporting  obligation  under  Item  6.02 of Form  8-K  with  respect  to any  class of
asset-backed securities; and

(k)      Servicer has delivered to the Owner and the Master Servicer financial  statements of its parent,
for its last two complete  fiscal years.  All such financial  information  fairly  presents the pertinent
results  of  operations  and  financial  position  for the period  identified  and has been  prepared  in
accordance with GAAP consistently  applied  throughout the periods  involved,  except as set forth in the
notes thereto. There has been no change in the servicing policies and procedures,  business,  operations,
financial  condition,  properties or assets of the Servicer  since the date of the  Servicer's  financial
information  that would have a material  adverse effect on its ability to perform its  obligations  under
this Agreement.

                                                ARTICLE IV
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01.  Servicer to Act as Servicer.

         The Servicer,  as independent contract servicer,  shall service and administer the Mortgage Loans
in accordance with this Agreement and with Accepted  Servicing  Practices (giving due consideration to the
Owner's reliance on the Servicer),  and shall have full power and authority,  acting alone, to do or cause
to be done any and all things in  connection  with such  servicing and  administration  which the Servicer
may deem  necessary  or  desirable  and  consistent  with the terms of this  Agreement  and with  Accepted
Servicing  Practices  and shall  exercise the same care that it  customarily  employs for its own account.
In addition,  the Servicer shall furnish  information  regarding the borrower credit files related to such
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable  implementing  regulations.  Except as set forth in this  Agreement,  the
Servicer shall service the Mortgage Loans in accordance  with Accepted  Servicing  Practices in compliance
with the servicing  provisions of the Fannie Mae Guide, which include,  but are not limited to, provisions
regarding the  liquidation of Mortgage  Loans,  the  collection of Mortgage Loan payments,  the payment of
taxes,  insurance and other charges,  the maintenance of hazard  insurance with a Qualified  Insurer,  the
maintenance  of  fidelity  bond and  errors and  omissions  insurance,  inspections,  the  restoration  of
Mortgaged Property,  the maintenance of Primary Mortgage Insurance  Policies,  insurance claims, and title
insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,  liquidation
reports,  and reports of foreclosures  and abandonments of Mortgaged  Property,  the transfer of Mortgaged
Property,  the release of Mortgage Loan  Documents,  annual  statements,  and  examination  of records and
facilities.  In the event of any  conflict,  inconsistency  or  discrepancy  between any of the  servicing
provisions of this Agreement and any of the servicing  provisions of the Fannie Mae Guide,  the provisions
of this  Agreement  shall  control and be binding upon the Owner and the  Servicer.  The Owner may, at its
option,  deliver  powers-of-attorney  to the  Servicer  sufficient  to allow the  Servicer  as servicer to
execute all  documentation  requiring  execution on behalf of Owner with  respect to the  servicing of the
Mortgage Loans, including  satisfactions,  partial releases,  modifications and foreclosure  documentation
or, in the alternative,  shall as promptly as reasonably  possible,  execute and return such documentation
to the Servicer.

         Consistent with the terms of this Agreement,  the Servicer may waive,  modify or vary any term of
any Mortgage  Loan or consent to the  postponement  of any such term or in any manner grant  indulgence to
any  Mortgagor if in the  Servicer's  reasonable  and prudent  determination  such  waiver,  modification,
postponement or indulgence is not materially adverse to the Owner,  provided,  however,  that with respect
to any  Mortgage  Loan that is not in  default  or if default  is not  reasonably  forseeable,  unless the
Servicer has provided   to the  Owner  a  certification  addressed to  the  Owner,  based on the advice of
counsel or  certified  public  accountants  that have a national  reputation  with  respect to taxation of
REMICs  that a  modification  of such  Mortgage  Loan  will not  result in the  imposition  of taxes on or
disqualify from REMIC status any  of  the REMICs and  has obtained the prior written consent of the Owner,
the Servicer  shall not permit any  modification  with respect to any Mortgage  Loan that would change the
Mortgage Interest Rate,  forgive the payment of principal or interest,  reduce or increase the outstanding
principal  balance  (except for actual  payments of  principal),  change the final  maturity  date on such
Mortgage Loan or waive a prepayment  penalty or charge.  In the event of any such  modification  which has
been agreed to in writing by the Owner and which  permits the deferral of interest or  principal  payments
on any  Mortgage  Loan,  the  Servicer  shall,  on the  Business  Day  immediately  preceding  the related
Remittance  Date in any month in which any such principal or interest  payment has been deferred,  deposit
in the  Custodial  Account from its own funds,  in  accordance  with Section  4.04 and Section  5.03,  the
difference  between (a) such  month's  principal  and one month's  interest at the related  Mortgage  Loan
Remittance  Rate on the unpaid  principal  balance of such  Mortgage  Loan and (b) the amount  paid by the
Mortgagor.  The Servicer  shall be entitled to  reimbursement  for such advances to the same extent as for
all other  advances  pursuant to Section  4.05.  Without  limiting the  generality of the  foregoing,  the
Servicer shall continue,  and is hereby  authorized and empowered,  to prepare,  execute and deliver,  all
instruments  of  satisfaction  or  cancellation,  or of partial or full  release,  discharge and all other
comparable instruments, with respect to the Mortgage Loans and with respect to the Mortgaged Properties.

         The  Servicer  shall  perform  all of its  servicing  responsibilities  hereunder  or may cause a
subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of
a  subservicer  shall not release the  Servicer  from any of its  obligations  hereunder  and the Servicer
shall remain  responsible  hereunder  for all acts and omissions of each  subservicer  as fully as if such
acts and  omissions  were  those of the  Servicer.  Any such  subservicer  must be a Fannie  Mae  approved
seller/servicer  or a Freddie Mac  seller/servicer  in good  standing  and no event  shall have  occurred,
including  but not limited to, a change in insurance  coverage,  which would make it unable to comply with
the eligibility  requirements  for lenders imposed by Fannie Mae or for  seller/servicers  by Freddie Mac,
or which would  require  notification  to Fannie Mae or Freddie Mac.  The Servicer  shall pay all fees and
expenses of each subservicer  from its own funds,  and a subservicer's  fee shall not exceed the Servicing
Fee.

         At the cost and expense of the Servicer,  without any right of  reimbursement  from the Custodial
Account,  the Servicer  shall be entitled to terminate  the rights and  responsibilities  of a subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph,  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or  prohibit  the  Servicer,  at the  Servicer's  option,  from  electing to service the
related  Mortgage Loans itself.  In the event that the Servicer's  responsibilities  and duties under this
Agreement  are  terminated  pursuant to Section  8.04,  9.01 or 10.01,  and if  requested  to do so by the
Owner, the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of each
subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all fees,
expenses  or  penalties  necessary  in  order  to  terminate  the  rights  and  responsibilities  of  each
subservicer from the Servicer's own funds without reimbursement from the Owner.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Servicer and a subservicer  or any reference  herein to actions taken through a subservicer or
otherwise,  the Servicer  shall not be relieved of its  obligations to the Owner and shall be obligated to
the same extent and under the same terms and  conditions as if it alone were  servicing and  administering
the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement  with a  subservicer  for
indemnification  of the  Servicer by the  subservicer  and nothing  contained in this  Agreement  shall be
deemed to limit or modify such indemnification.

         Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage
Loans involving a subservicer  shall be deemed to be between such  subservicer and Servicer alone, and the
Owner shall have no  obligations,  duties or  liabilities  with respect to such  Subservicer  including no
obligation,  duty or  liability  of Owner to pay such  subservicer's  fees and  expenses.  For purposes of
distributions  and advances by the Servicer  pursuant to this  Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 4.02.  Collection of Mortgage Loan Payments.

         Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be subject to
this  Agreement,  the Servicer will proceed with diligence to collect all payments due under each Mortgage
Loan when the same shall  become  due and  payable  and shall,  to the  extent  such  procedures  shall be
consistent  with this  Agreement  and the terms and  provisions  of  related  Primary  Mortgage  Insurance
Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable to the
Mortgage  Loans  and  held for its own  account.  Further,  the  Servicer  will  take  reasonable  care in
ascertaining  and  estimating  annual  ground  rents,  taxes,  assessments,  water rates,  fire and hazard
insurance  premiums,  mortgage  insurance  premiums,  and all  other  charges  that,  as  provided  in the
Mortgage,  will become due and payable to the end that the installments  payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge  (exclusive of any  Prepayment  Charges with regards to the Group II Mortgage Loans and
the Group III  Mortgage  Loans,  but  inclusive  of any  Prepayment  Charges  with  regards to the Group I
Mortgage  Loans)  is  waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Owner by the
Remittance Date.

         Section 4.03.  Realization Upon Defaulted Mortgage Loans.

         The Servicer shall use its reasonable  efforts,  consistent with the procedures that the Servicer
would use in  servicing  loans for its own  account  and the  requirements  of the Fannie  Mae  Guide,  to
foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage
Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be made for
collection of delinquent  payments pursuant to Section 4.01. In determining the delinquency  status of any
Mortgage  Loan,  the Servicer  will apply the  definition  of Delinquent as such term is defined under the
related  pooling and servicing  agreement.  The Servicer shall use its reasonable  efforts to realize upon
defaulted  Mortgage  Loans in such manner as will  maximize the receipt of  principal  and interest by the
Owner, taking into account,  among other things, the timing of foreclosure  proceedings.  The foregoing is
subject to the provisions that, in any case in which Mortgaged  Property shall have suffered  damage,  the
Servicer shall not be required to expend its own funds toward the  restoration of such property  unless it
shall determine in its discretion (i) that such  restoration  will increase the proceeds of liquidation of
the related  Mortgage Loan to the Owner after  reimbursement  to itself for such  expenses,  and (ii) that
such expenses will be  recoverable by the Servicer  through  Insurance  Proceeds or  Liquidation  Proceeds
from the related  Mortgaged  Property,  as contemplated in Section 4.05. The Servicer shall be responsible
for all costs and expenses  incurred by it in any such  proceedings  or  functions as Servicing  Advances;
provided,  however,  that it shall be entitled  to  reimbursement  therefor  as provided in Section  4.05.
Notwithstanding  anything  to  the  contrary  contained  herein,  in  connection  with  a  foreclosure  or
acceptance of a deed in lieu of  foreclosure,  in the event the Servicer has  reasonable  cause to believe
that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances or wastes,  or if the Owner
otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such an inspection
or review is to be conducted by a qualified  inspector.  Upon completion of the  inspection,  the Servicer
shall promptly provide the Owner with a written report of the  environmental  inspection.  After reviewing
the  environmental  inspection  report,  the Owner shall  determine  how the Servicer  shall  proceed with
respect to the Mortgaged Property.

         Section 4.04.   Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The  Servicer  shall  segregate  and hold all  funds  collected  and  received  pursuant  to each
Mortgage  Loan  separate and apart from any of its own funds and general  assets and shall  establish  and
maintain one or more  Custodial  Accounts.  Each Custodial  Account shall be established  with a Qualified
Depository.  To the  extent  such  funds are not  deposited  in a  Custodial  Account,  such  funds may be
invested in Permitted  Investments  for the benefit of the Owner (with any income  earned  thereon for the
benefit of the Servicer).  Custodial  Accounts will be reconciled  within 45 days after the bank statement
cut-off date.  Funds deposited in the Custodial Account may be drawn on by the Servicer in accordance with
Section  4.05.  The creation of  any Custodial  Account  shall be  evidenced by a letter  agreement in the
form  shown in Exhibit B hereto.  The original  of  such  letter  agreement  shall  be  furnished  to  the
Owner  upon  request.  The  Servicer acknowledges  and  agrees  that the  Servicer  shall  bear any losses
incurred  with  respect to  Permitted Investments.  The  amount  of any such  losses  shall be immediately
deposited  by the  Servicer  in  the  Custodial Account, out of the Servicer's own funds, with no right to
reimbursement therefor.

         The  Servicer  shall  deposit  in a  mortgage  clearing  account  on a  daily  basis,  and in the
Custodial  Account or  Accounts  no later than 48 hours  after  receipt  and  identification  of funds and
retain therein the following payments and collections:


                  (i)      all  payments  on  account  of  principal,   including  Principal   Prepayments
                           (exclusive  of any  Prepayment  Charges  with  regards to the Group II Mortgage
                           Loans  and the  Group III  Mortgage  Loans,  but  inclusive  of any  Prepayment
                           Charges with  regards to the Group I Mortgage  Loans),  on the  Mortgage  Loans
                           received after the Cut-off Date;

                  (ii)     all  payments  on account of  interest on the  Mortgage  Loans  adjusted to the
                           related Mortgage Loan Remittance Rate received after the Cut-off Date;

                  (iii)    all Net Liquidation Proceeds received after the Cut-off Date;

                  (iv)     any net amounts  received by the Servicer  after the Cut-off Date in connection
                           with any REO Property pursuant to Section 4.13;

                  (v)      all  Insurance  Proceeds  received  after the Cut-off  Date  including  amounts
                           required  to be  deposited  pursuant  to  Sections  4.08 and 4.10,  other  than
                           proceeds to be held in the Escrow  Account and  applied to the  restoration  or
                           repair of the  Mortgaged  Property or released to the  Mortgagor in  accordance
                           with  the  Servicer's  normal  servicing  procedures,  the  loan  documents  or
                           applicable law;

                  (vi)     all Condemnation  Proceeds  affecting any Mortgaged Property received after the
                           Cut-off Date other than  proceeds to be held in the Escrow  Account and applied
                           to the  restoration  or repair of the  Mortgaged  Property  or  released to the
                           Mortgagor in accordance with the Servicer's  normal servicing  procedures,  the
                           loan documents or applicable law;

                  (vii)    any Monthly Advances as provided in Section 5.03;

                  (viii)   any amounts  received  after the Cut-off  Date and  required to be deposited in
                           the Custodial Account pursuant to Section 6.02; and

                  (ix)     with respect to each full or partial  Principal  Prepayment  received after the
                           Cut-off  Date,  any  Prepayment  Interest  Shortfalls,  to  the  extent  of the
                           Servicer's  aggregate  Servicing  Fee received  with respect to the related Due
                           Period.
         The  foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
late payment  charges and  assumption  fees, to the extent  permitted by Section 6.01,  and all Prepayment
Interest Excess need not be deposited by the Servicer in the Custodial Account.

         Section 4.05.  Permitted Withdrawals From the Custodial Account.

         The  Servicer  may,  from time to time,  make  withdrawals  from the  Custodial  Account  for the
following purposes:

         (i)      to make  payments to the Owner in the amounts and in the manner  provided for in Section
5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the  Servicer's  right to reimburse  itself
pursuant to this  subclause  (ii) being  limited to amounts  received on the related  Mortgage  Loan which
represent late  collections (net of the related  Servicing Fees) of principal  and/or interest  respecting
which any such advance was made;

         (iii)    to  reimburse  itself for  unreimbursed  Servicing  Advances and Monthly  Advances,  the
Servicer's  right to reimburse  itself  pursuant to this subclause (iii) with respect to any Mortgage Loan
being limited to Liquidation  Proceeds,  Condemnation  Proceeds and Insurance  Proceeds received after the
Cut-off Date related to such Mortgage Loan;

         (iv)     to pay to itself  as  servicing  compensation  (a) any  interest  earned on funds in the
Custodial  Account (all such  interest to be withdrawn  monthly not later than each  Remittance  Date) and
(b) the Servicing Fee from that portion of any payment  recovery  attributable to interest on a particular
Mortgage Loan;

         (v)      to reimburse itself for any Nonrecoverable Advances;

         (vi)     to transfer  funds to another  Qualified  Depository  in  accordance  with  Section 4.09
hereof;

         (vii)    to reimburse itself as provided in Section 8.03 hereof;

         (viii)   to  remove  funds  inadvertently  placed  in  the  Custodial  Account  in  error  by the
Servicer; and

         (ix)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06.  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The  Servicer  shall  segregate  and hold all  funds  collected  and  received  pursuant  to each
Mortgage Loan which  constitute  Escrow Payments  separate and apart from any of its own funds and general
assets and shall  establish  and  maintain  one or more  Escrow  Accounts.  Each Escrow  Account  shall be
established  with a  Qualified  Depository.  To the  extent  such  funds  are not  deposited  in an Escrow
Account,  such funds may be invested in Permitted  Investments.  Funds  deposited in an Escrow Account may
be drawn on by the Servicer in accordance  with Section 4.07.  The creation of any Escrow Account shall be
evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement
shall be  furnished to the Owner upon  request.  The  Servicer  acknowledges  and agrees that the Servicer
shall bear any losses  incurred  with  respect to  Permitted  Investments.  The amount of any such  losses
shall be  immediately  deposited  by the  Servicer  in the  Escrow  Account,  as  appropriate,  out of the
Servicer's own funds, with no right to reimbursement therefor.

         The Servicer  shall deposit in a mortgage  clearing  account on a daily basis,  and in the Escrow
Account or Accounts no later than 48 hours after receipt of funds and retain therein:

         (i)      all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the purpose of
effecting timely payment of any items as are required under the terms of this Agreement;

         (ii)     all  Insurance  Proceeds  which are to be  applied to the  restoration  or repair of any
Mortgaged Property; and

         (iii)    all Servicing  Advances for Mortgagors  whose Escrow Payments are  insufficient to cover
escrow disbursements.

         The Servicer  shall make  withdrawals  from an Escrow Account only to effect such payments as are
required under this  Agreement,  and for such other purposes as shall be as set forth in and in accordance
with  Section  4.07.  Except as provided in Section  4.07,  the  Servicer  shall be entitled to retain any
interest paid on funds deposited in an Escrow Account by the Qualified Depository.

         Section 4.07.  Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Servicer only:

         (i)      to effect timely payments of ground rents,  taxes,  assessments,  water rates,  fire and
hazard insurance  premiums,  Primary Mortgage  Insurance  Policy premiums,  if applicable,  and comparable
items;

         (ii)     to reimburse  Servicer  for any  Servicing  Advance  made by Servicer  with respect to a
related  Mortgage Loan but only from amounts  received on the related  Mortgage Loan which  represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for  transfer  to the  Custodial  Account  in  connection  with  an  acquisition  of REO
Property;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay  to the  Servicer,  or to the  Mortgagor  to the  extent  required  by  law,  any
interest paid on the funds deposited in the Escrow Account;

         (vii)    to pay to the  Mortgagors or other parties  Insurance  Proceeds  deposited in accordance
with Section 4.06;

         (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

         As part of its servicing  duties,  the Servicer shall pay to the Mortgagors  interest on funds in
an Escrow  Account,  to the extent required by law, and to the extent that interest earned on funds in the
Escrow  Account is  insufficient,  shall pay such interest from its own funds,  without any  reimbursement
therefor.

         Section 4.08.  Payment of Taxes,  Insurance and Other Charges,  Maintenance of Primary  Mortgage
Insurance Policies, Collections Thereunder.

         With respect to each Mortgage Loan, the Servicer shall maintain  accurate records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the Mortgaged  Property and the status of Primary  Mortgage  Insurance  Policy  premiums and fire and
hazard  insurance  coverage  and shall  obtain,  from time to time,  all  bills  for the  payment  of such
charges,  including  renewal premiums and shall effect payment thereof prior to the applicable  penalty or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Servicer in amounts  sufficient  for such  purposes,  as allowed under the terms of the Mortgage or
applicable  law.  To the extent that the  Mortgage  does not provide  for Escrow  Payments,  the  Servicer
shall  determine  that any such  payments are made by the  Mortgagor  when due. The Servicer  assumes full
responsibility  for the timely  payment of all such bills and shall  effect  timely  payments  of all such
bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such payments.

         The Servicer will maintain in full force and effect Primary  Mortgage  Insurance  Policies issued
by a Qualified  Insurer with respect to each  Mortgage  Loan for which such  coverage is herein  required.
Such coverage  will be  maintained  until the ratio of the current  outstanding  principal  balance of the
related Mortgage Loan to the appraised value of the related Mortgaged  Property,  based on the most recent
appraisal of the Mortgaged Property performed by a Qualified  Appraiser,  such appraisal to be included in
the Servicing  File, is reduced to an amount for which Fannie Mae no longer  requires such insurance to be
maintained.  The Servicer will not cancel or refuse to renew any Primary  Mortgage  Insurance  Policy that
is required to be kept in force under this  Agreement  unless a  replacement  Primary  Mortgage  Insurance
Policy for such canceled or nonrenewed  policy is obtained from and maintained  with a Qualified  Insurer.
The Servicer  shall not take any action which would result in  noncoverage  under any  applicable  Primary
Mortgage  Insurance  Policy of any loss which, but for the actions of the Servicer would have been covered
thereunder.  In connection  with any assumption or  substitution  agreement  entered into or to be entered
into pursuant to Section 6.01, the Servicer shall  promptly  notify the insurer under the related  Primary
Mortgage  Insurance  Policy,  if any, of such  assumption or  substitution of liability in accordance with
the terms of such policy and shall take all actions  which may be required by such  insurer as a condition
to the  continuation of coverage under the Primary  Mortgage  Insurance  Policy.  If such Primary Mortgage
Insurance  Policy is terminated as a result of such assumption or substitution of liability,  the Servicer
shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

         In connection  with its activities as servicer,  the Servicer  agrees to prepare and present,  on
behalf of itself and the Owner,  claims to the insurer under any Private  Mortgage  Insurance  Policy in a
timely  fashion in  accordance  with the terms of such  Primary  Mortgage  Insurance  Policy  and, in this
regard,  to take such  action  as shall be  necessary  to  permit  recovery  under  any  Primary  Mortgage
Insurance Policy  respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected
by the Servicer under any Primary Mortgage  Insurance Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         Section 4.09.  Transfer of Accounts.

         The Servicer may transfer the Custodial  Account or the Escrow  Account to a different  Qualified
Depository  from  time to time.  The  Servicer  shall  notify  the  Owner of any such  transfer  within 15
Business Days of transfer.  If any one of the investment  ratings of a Qualified  Depository holding funds
or Eligible  Investments  in the Custodial  Account or Escrow  Account is downgraded by the issuing rating
agency,  the  Servicer  shall,  within three (3)  Business  Days of receipt of notice of the  downgrading,
transfer all such  accounts,  funds and  Permitted  Investments  to a different  Qualified  Depository  in
accordance with this Agreement.

         Section 4.10.  Maintenance of Hazard Insurance.

         The Servicer shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance with
extended  coverage as is customary in the area where the Mortgaged  Property is located in an amount which
is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing  such  Mortgage
Loan or (ii) the  greater of (a) the  outstanding  principal  balance of the  Mortgage  Loan,  and (b) the
percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent  the  Mortgagor  and/or the
Mortgagee from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in the Federal
Register  by the  Federal  Emergency  Management  Agency as being a  special  flood  hazard  area that has
federally-mandated  flood  insurance  requirements,  the  Servicer  will  cause to be  maintained  a flood
insurance  policy  meeting  the  requirements  of  the  current   guidelines  of  the  Federal   Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Servicer
under any such  policies  other than  amounts to be  deposited  in the Escrow  Account  and applied to the
restoration  or repair of the  Mortgaged  Property  or REO  Property,  or  released  to the  Mortgagor  in
accordance with the Servicer's normal servicing  procedures,  shall be deposited in the Custodial Account,
subject to  withdrawal  pursuant to Section 4.05.  It is  understood  and agreed that no other  additional
insurance  need be required  by the  Servicer  or the  Mortgagor  or  maintained  on property  acquired in
respect of the Mortgage  Loans,  other than pursuant to the Fannie Mae Guide or such  applicable  state or
federal  laws and  regulations  as shall at any time be in  force  and as shall  require  such  additional
insurance.  All such policies shall be endorsed with standard  mortgagee  clauses with loss payable to the
Servicer  and its  successors  and/or  assigns and shall  provide for at least  thirty days prior  written
notice of any  cancellation,  reduction in the amount or material change in coverage to the Servicer.  The
Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting  either his insurance
carrier or agent,  provided,  however, that the Servicer shall not accept any such insurance policies from
insurance  companies unless such companies  currently reflect a General Policy Rating in Best's Key Rating
Guide  currently  acceptable  to Fannie Mae and are  licensed  to do  business  in the state  wherein  the
property subject to the policy is located.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the  Servicer  shall  obtain and  maintain  a  mortgage  impairment  or blanket
policy  issued by an  issuer  that has a Best  rating of A:VI  insuring  against  hazard  losses on all of
Mortgaged  Properties  securing the Mortgage Loans,  then, to the extent such policy provides  coverage in
an amount equal to the amount  required  pursuant to Section 4.10 and  otherwise  complies  with all other
requirements  of  Section  4.10,  the  Servicer  shall  conclusively  be  deemed  to  have  satisfied  its
obligations  as set forth in Section 4.10, it being  understood  and agreed that such policy may contain a
deductible  clause,  in which  case the  Servicer  shall,  in the  event  that  there  shall not have been
maintained on the related  Mortgaged  Property or REO Property a policy  complying  with Section 4.10, and
there shall have been one or more  losses  which would have been  covered by such  policy,  deposit in the
Custodial  Account the amount not otherwise  payable under the blanket policy  because of such  deductible
clause.  In connection  with its  activities  as Servicer of the Mortgage  Loans,  the Servicer  agrees to
prepare and present,  on behalf of the Owner,  claims under any such blanket policy in a timely fashion in
accordance  with the terms of such  policy.  Upon  request of the Owner,  the  Servicer  shall cause to be
delivered to the Owner a certified  true copy of such policy and a statement  from the insurer  thereunder
that such policy shall in no event be  terminated or materially  modified  without  thirty (30) days prior
written notice to the Owner.

         Section 4.12.  Fidelity Bond, Errors and Omissions Insurance.

         The Servicer  shall  maintain,  at its own  expense,  a blanket  fidelity  bond and an errors and
omissions  insurance  policy,  with  broad  coverage  with  responsible  companies  that  would  meet  the
requirements  of Fannie Mae or Freddie  Mac on all  officers,  employees  or other  persons  acting in any
capacity with regard to the Mortgage Loans and who handle funds,  money,  documents and papers relating to
the Mortgage  Loans.  The Fidelity  Bond and errors and  omissions  insurance  shall be in the form of the
Mortgage  Banker's  Blanket  Bond and shall  protect and insure the  Servicer  against  losses,  including
forgery,  theft,  embezzlement,  fraud,  errors and  omissions and  negligent  acts of such persons.  Such
Fidelity  Bond and errors and  omissions  insurance  shall also  protect and insure the  Servicer  against
losses in  connection  with the failure to  maintain  any  insurance  policies  required  pursuant to this
Agreement and the release or satisfaction  of a Mortgage Loan without having  obtained  payment in full of
the  indebtedness  secured  thereby.  No provision of this Section 4.12  requiring  the Fidelity  Bond and
errors and omissions  insurance  shall diminish or relieve the Servicer from its duties and obligations as
set forth in this  Agreement.  The minimum  coverage  under any such Fidelity  Bond and  insurance  policy
shall be at least  equal to the  corresponding  amounts  required by Fannie Mae in the Fannie Mae Guide or
by Freddie  Mac in the  Freddie Mac Guide.  The  Servicer  shall,  upon  request of Owner,  deliver to the
Owner a  certificate  from the surety and the insurer as to the  existence of the Fidelity Bond and errors
and  omissions  insurance  policy and shall  obtain a statement  from the surety and the insurer that such
Fidelity Bond or insurance  policy shall in no event be terminated or materially  modified  without thirty
days prior  written  notice to the Owner.  The Servicer  shall notify the Owner within five  Business Days
of  receipt  of notice  that such  Fidelity  Bond or  insurance  policy  will be, or has been,  materially
modified or  terminated.  The Owner and its  successors  or assigns as their  interests may appear must be
named as loss payees on the Fidelity Bond and as additional insured on the errors and omissions policy.

         Section 4.13.  Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the  deed or  certificate  of sale  shall  be  taken  in the  name of the  Owner  or its
designee.  Any such  Person or Persons  holding  such  title  other than the Owner  shall  acknowledge  in
writing that such title is being held as nominee for the benefit of the Owner.

         The Servicer shall assume the  responsibility  for marketing each REO Property in accordance with
Accepted Servicing Practices.  Thereafter,  the Servicer shall continue to provide certain  administrative
services to the Owner  relating to such REO Property as set forth in this Section  4.13.  The REO Property
must be sold  within  three  years  following  the end of the  calendar  year of the date of  acquisition,
unless a REMIC election has been made with respect to the  arrangement  under which the Mortgage Loans and
REO  Property  are held and (i) the Owner  shall have been  supplied  with an  Opinion of Counsel  (at the
Servicer's  expense)  to the effect  that the  holding by the  related  trust of such  Mortgaged  Property
subsequent to such three-year  period (and  specifying the period beyond such three-year  period for which
the  Mortgaged  Property  may be  held)  will  not  result  in the  imposition  of  taxes  on  "prohibited
transactions"  of the related  trust as defined in Section 860F of the Code, or cause the related REMIC to
fail to qualify as a REMIC,  in which case the related trust may continue to hold such Mortgaged  Property
(subject to any  conditions  contained in such Opinion of Counsel),  or (ii) the Owner (at the  Servicer's
expense) or the Servicer  shall have applied for, prior to the expiration of such  three-year  period,  an
extension of such  three-year  period in the manner  contemplated  by Section  856(e)(3)  of the Code,  in
which case the  three-year  period shall be extended by the  applicable  period.  If a period  longer than
three years is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the
Servicer shall report monthly to the Owner as to progress being made in selling such REO Property.

         Notwithstanding  any other  provision of this  Agreement,  if a REMIC  election has been made, no
Mortgaged  Property  held by a REMIC shall be rented (or  allowed to  continue to be rented) or  otherwise
used for the  production  of  income by or on behalf of the  related  trust or sold or  managed  in such a
manner or  pursuant  to any terms that would (i) cause such  Mortgaged  Property to fail to qualify at any
time as  "foreclosure  property"  within a meaning of Section  860G(a)(8)  of the Code,  (ii)  subject the
related  trust to the  imposition  of any federal or state  income  taxes on "net income from  foreclosure
property" with respect to such Mortgaged  Property  within the meaning of Section  860G(c) of the Code, or
(iii) cause the sale of such  Mortgaged  Property  to result in the  receipt by the  related  trust or any
income from  non-permitted  assets as described in Section 860F(a) (2)(B) of the Code, unless the Servicer
has agreed to indemnify  and hold  harmless the related  trust with respect to the  imposition of any such
taxes.

         The Servicer shall deposit or cause to be deposited,  on a daily basis in each Custodial  Account
all  revenues  received  with  respect to the related REO  Property  and shall  withdraw  therefrom  funds
necessary for the proper  operation,  management and  maintenance of the REO Property,  including the cost
of  maintaining  any hazard  insurance  pursuant to Section  4.10  hereof.  The  Servicer  shall  maintain
separate  records with  respect to each REO Property  identifying  all deposits and  withdrawals  from the
Custodial Account for each REO Property.

         The Servicer  shall  furnish to the Owner on each  Remittance  Date,  an operating  statement for
each REO Property  covering the  operation of each REO  Property for the previous  month.  Such  operating
statement shall be accompanied by such other information as the Owner shall reasonably request.

         The  Servicer  shall,  either  itself  or  through  an agent  selected  by the  Servicer,  and in
accordance  with the Fannie Mae Guide,  manage,  conserve,  protect and operate  each REO  Property in the
same manner that it manages,  conserves,  protects  and  operates  other  foreclosed  property for its own
account,  and in the same  manner  that  similar  property  in the same  locality  as the REO  Property is
managed.  Each REO Disposition  shall be carried out by the Servicer at such price and upon such terms and
conditions as the Servicer  deems to be in the best interest of the Owner.  The REO  Disposition  Proceeds
from the sale of the REO  Property  shall be  promptly  deposited  in the  Custodial  Account.  As soon as
practical  thereafter,  the expenses of such sale shall be paid and the Servicer  shall  reimburse  itself
for any related Servicing Advances, or Monthly Advances made pursuant to Section 5.03.

         The Servicer  shall cause each REO  Property to be inspected  promptly  upon the  acquisition  of
title  thereto and shall cause each REO  Property to be  inspected  at least  monthly  thereafter  or more
frequently  as may be required by the  circumstances.  The Servicer  shall make or cause the  inspector to
make a written  report of each such  inspection.  Such reports shall be retained in the Servicing File and
copies thereof shall be forwarded by the Servicer to the Owner.

         Section 4.14.  Notification of Adjustments.

         With respect to each Mortgage Loan,  the Servicer shall adjust the Mortgage  Interest Rate on the
related  Interest Rate Adjustment  Date in compliance with  requirements of applicable law and the related
Mortgage  and  Mortgage  Note.  The  Servicer  shall  execute and deliver  any and all  necessary  notices
required  under  applicable  law and the terms of the related  Mortgage  Note and Mortgage  regarding  the
Mortgage Interest Rate adjustments.  The Servicer shall promptly,  upon written request therefor,  deliver
to the Owner such  notifications  and any additional  applicable  data regarding such  adjustments and the
methods  used to calculate  and  implement  such  adjustments.  Upon the  discovery by the Servicer or the
receipt of notice  from the Owner that the  Servicer  has  failed to adjust a  Mortgage  Interest  Rate in
accordance  with the terms of the related  Mortgage  Note and  Mortgage,  the Servicer  shall  immediately
deposit in the  Custodial  Account from its own funds the amount of any interest  loss or deferral  caused
to the Owner thereby.

                                                ARTICLE V
                                          PAYMENTS TO THE OWNER

         Section 5.01.  Remittances.

         On each  Remittance  Date, the Servicer shall remit to the Owner (i) all amounts  credited to the
Custodial  Account  as of the  close of  business  on the last day of the  calendar  month  preceding  the
Determination  Date, net of charges against or withdrawals from the Custodial  Account pursuant to Section
4.05,  except (a) Full  Principal  Prepayments  received on or before the 15th day of the month in which a
Remittance Date occurs shall be remitted to the Owner on the Remittance  Date of such month,  and (b) Full
Principal  Prepayments  received  after the 15th day of the month in which a Remittance  Date occurs shall
be  remitted  to the  Owner on the next  following  Remittance  Date,  plus,  to the  extent  not  already
deposited in the Custodial  Account,  the sum of (ii) all Monthly Advances,  if any, which the Servicer is
obligated  to  distribute  pursuant  to Section  5.03 and (iii) all  Prepayment  Interest  Shortfalls  the
Servicer is required to make up pursuant to Section 4.04,  minus (iv) any amounts  attributable to Monthly
Payments  collected  after the Cut-off Date but due on a Due Date or Dates  subsequent  to the last day of
the related Due Period,  which amounts shall be remitted on the related  Remittance  Date next  succeeding
the Due Period for such amounts.

         With  respect  to any  remittance  received  by the Owner  after the  Business  Day on which such
payment was due, the Servicer  shall pay to the Owner  interest on any such late payment at an annual rate
equal to the Prime Rate,  adjusted as of the date of each change,  plus two percentage  points,  but in no
event  greater than the maximum  amount  permitted by applicable  law. Such interest  shall be remitted to
the Owner by the  Servicer  on the date such late  payment is made and shall  cover the period  commencing
with the day  following  such Business Day and ending with the Business Day on which such payment is made,
both  inclusive.  The payment by the  Servicer of any such  interest  shall not be deemed an  extension of
time for payment or a waiver of any Event of Default by the Servicer.

         Section 5.02      Statements to the Owner and the Master Servicer.

         The Servicer shall furnish to the Master Servicer an individual  Mortgage Loan accounting  report
(a "Report"),  as of the last Business Day of each month and the end of the related  Prepayment Period, as
applicable,  in the Servicer's  assigned loan number order to document  Mortgage Loan payment  activity on
an  individual  Mortgage  Loan basis.  With  respect to each month,  such Report  shall be received by the
Owner  and the  Master  Servicer  no later  than  the  tenth  Business  Day of the  month  of the  related
Remittance  Date (or,  with  respect  to  information  as to Full  Principal  Prepayments  and  prepayment
penalties  no later than one (1)  Business Day after the end of each  Prepayment  Period),  a report in an
Excel (or compatible)  electronic  format, in such format as may be mutually agreed upon by both the Owner
and the  Servicer,  and which  shall  provide the  information  required  to be  contained  in the monthly
statements  to  certificateholders  as specified in the related  pooling and servicing  Agreement,  to the
extent applicable to the Servicer.

         In  addition,  the  Servicer  shall  provide  to the  Master  Servicer  and the Owner  such other
information  known or  available to the  Servicer  that is necessary in order to provide the  distribution
and pool  performance  information  as required  under  Regulation  AB, as amended  from time to time,  as
determined  by the Owner in its sole  discretion.  The Servicer  shall also provide a monthly  report,  in
the form of Exhibit E hereto,  or such other form as is mutually  acceptable  to the  Servicer,  the Owner
and the Master  Servicer,  Exhibit F with respect to defaulted  mortgage loans and Exhibit K, with respect
to realized losses and gains, with each such report.

         The  Servicer  shall  prepare  and  file any and all  information  statements  or  other  filings
required  to be  delivered  to any  governmental  taxing  authority  or to  Owner or the  Master  Servicer
pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the  transactions  contemplated
hereby.  In addition,  the Servicer shall provide the Owner and the Master Servicer with such  information
concerning  the  Mortgage  Loans as is  necessary  for the Owner and the Master  Servicer  to prepare  its
federal income tax return as Owner and the Master Servicer may reasonably request from time to time.

         In  addition,  not more than 60 days after the end of each  calendar  year,  the  Servicer  shall
furnish to each Person who was an Owner and the Master  Servicer at any time during such  calendar year an
annual  statement in  accordance  with the  requirements  of applicable  federal  income tax law as to the
aggregate of remittances of principal and interest for the applicable portion of such year.

         Section 5.03.  Monthly Advances by the Servicer.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the
Servicer shall deposit in the Custodial  Account an amount equal to all payments not  previously  advanced
by the Servicer,  whether or not deferred pursuant to Section 4.01, of Monthly  Payments,  adjusted to the
related  Mortgage  Loan  Remittance  Rate,  which are  delinquent  at the close of business on the related
Determination Date;  provided,  however,  that the amount of any such deposit may be reduced by the Amount
Held for Future  Distribution (as defined below) then on deposit in the Custodial Account.  Any portion of
the Amount Held for Future  Distribution  used to pay Monthly  Advances  shall be replaced by the Servicer
by deposit  into the  Custodial  Account on any future  Remittance  Date to the extent that the funds that
are available in the Custodial  Account for remittance to the Owner on such  Remittance Date are less than
the amount of payments required to be made to the Owner on such Remittance Date.

         The "Amount Held for Future  Distribution"  as to any  Remittance  Date shall be the total of the
amounts held in the Custodial Account at the close of business on the preceding  Determination  Date which
were received  after the Cut-off Date on account of (i)  Liquidation  Proceeds,  Insurance  Proceeds,  and
Principal  Prepayments  received or made in the month of such  Remittance  Date,  and (ii) payments  which
represent  early  receipt  of  scheduled  payments  of  principal  and  interest  due on a date  or  dates
subsequent to the related Due Date.

         The  Servicer's  obligation  to make such Monthly  Advances as to any Mortgage Loan will continue
through the final  disposition or liquidation  of the Mortgaged  Property,  unless the Servicer deems such
advance to be nonrecoverable  from Liquidation  Proceeds,  REO Disposition  Proceeds or Insurance Proceeds
with respect to the  applicable  Mortgage  Loan. In such latter event,  the Servicer  shall deliver to the
Owner an  Officer's  Certificate  of the  Servicer  to the  effect  that an officer  of the  Servicer  has
reviewed  the related  Servicing  File and has  obtained a recent  appraisal  and has made the  reasonable
determination  that any additional  advances are  nonrecoverable  from  Liquidation or Insurance  Proceeds
with respect to the applicable Mortgage Loan.

         Section 5.04.  Liquidation Reports.

         Upon the  foreclosure  sale of any  Mortgaged  Property or the  acquisition  thereof by the Owner
pursuant to a deed-in-lieu  of  foreclosure,  the Servicer shall submit to the Owner a liquidation  report
with  respect to such  Mortgaged  Property in such form as the  Servicer  and the Owner shall  agree.  The
Servicer shall also provide  reports on the status of REO Property  containing  such  information as Owner
may reasonably require.

                                                ARTICLE VI
                                       GENERAL SERVICING PROCEDURES

         Section 6.01.  Assumption Agreements.

         The Servicer  will, to the extent it has knowledge of any  conveyance or  prospective  conveyance
by any Mortgagor of a Mortgaged  Property  (whether by absolute  conveyance  or by contract of, sale,  and
whether  or not the  Mortgagor  remains  or is to  remain  liable  under  the  Mortgage  Note  and/or  the
Mortgage),  exercise its rights to accelerate  the maturity of such Mortgage Loan under any  "due-on-sale"
clause to the extent permitted by law;  provided,  however,  that the Servicer shall not exercise any such
rights if  prohibited  by law or the terms of the  Mortgage  Note from doing so or if the exercise of such
rights  would  impair or threaten to impair any  recovery  under the related  Primary  Mortgage  Insurance
Policy,  if any. If the Servicer  reasonably  believes it is unable under  applicable  law to enforce such
"due-on-sale"  clause, the Servicer,  will enter into an assumption  agreement with the person to whom the
Mortgaged  Property  has been  conveyed  or is  proposed  to be  conveyed,  pursuant  to which such person
becomes  liable  under the  Mortgage  Note and,  to the extent  permitted  by  applicable  state law,  the
Mortgagor  remains  liable  thereon.  Where an  assumption is allowed  pursuant to this Section 6.01,  the
Servicer,  with the prior consent of the primary mortgage  insurer,  if any, is authorized to enter into a
substitution  of liability  agreement with the person to whom the Mortgaged  Property has been conveyed or
is proposed to be conveyed  pursuant to which the original  mortgagor is released from  liability and such
Person is  substituted  as  mortgagor  and  becomes  liable  under the  related  Mortgage  Note.  Any such
substitution of liability agreement shall be in lieu of an assumption agreement.

         In connection with any such  assumption or  substitution of liability,  the Servicer shall follow
the  underwriting  practices  and  procedures  of the Fannie Mae Guide.  With respect to an  assumption or
substitution of liability,  the Mortgage  Interest Rate borne by the related  Mortgage Note and the amount
of the  Monthly  Payment  may  not be  changed.  The  Servicer  shall  notify  the  Owner  that  any  such
substitution  of liability or  assumption  agreement  has been  completed by  forwarding  to the Owner the
original of any such substitution of liability or assumption  agreement,  which document shall be added to
the related  Mortgage  Loan  Documents and shall,  for all purposes,  be considered a part of such related
mortgage  file to the same extent as all other  documents  and  instruments  constituting  a part thereof.
All fees  collected  by the  Servicer  for  entering  into an  assumption  or  substitution  of  liability
agreement shall belong to the Servicer.

         Notwithstanding  the  foregoing  paragraphs  of  this  section  or any  other  provision  of this
Agreement,  the  Servicer  shall not be  deemed to be in  default,  breach or any other  violation  of its
obligations  hereunder  by  reason  of any  assumption  of a  Mortgage  Loan  by  operation  of law or any
assumption which the Servicer may be restricted by law from  preventing,  for any reason  whatsoever.  For
purposes of this Section  6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged
Property  subject to the Mortgage that is not  accompanied by an assumption or  substitution  of liability
agreement.

         Section 6.02.  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

         Upon the  payment  in full of any  Mortgage  Loan,  the  Servicer  will  immediately  notify  the
Custodian with a certification and request for release by a Servicing Officer,  which  certification shall
include a statement to the effect that all amounts  received in  connection  with such  payment  which are
required to be deposited in the Custodial  Account pursuant to Section 4.04 have been so deposited,  and a
request  for  delivery  to the  Servicer  of the  portion  of the  Mortgage  Loan  Documents  held  by the
Custodian.  Upon receipt of such  certification  and request,  the Owner shall  promptly  release or cause
the Custodian to promptly  release the related  Mortgage  Loan  Documents to the Servicer and the Servicer
shall  prepare  and  deliver  for  execution  by the  Owner or at the  Owner's  option  execute  under the
authority of a power of attorney  delivered to the Servicer by the Owner any  satisfaction or release.  No
expense  incurred in connection  with any  instrument of  satisfaction  or deed of  reconveyance  shall be
chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured by the  Mortgage or should it otherwise  prejudice  any right the Owner
may have under the  mortgage  instruments,  the  Servicer,  upon  written  demand,  shall remit within one
Business Day to the Owner the then outstanding  principal  balance of the related Mortgage Loan by deposit
thereof in the  Custodial  Account.  The Servicer  shall  maintain the Fidelity Bond insuring the Servicer
against any loss it may sustain with respect to any Mortgage  Loan not  satisfied in  accordance  with the
procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loans,
including for the purpose of collection under any Primary Mortgage  Insurance Policy,  upon request of the
Servicer  and  delivery  to the  Custodian  of a servicing  receipt  signed by a  Servicing  Officer,  the
Custodian  shall  release  the  portion  of the  Mortgage  Loan  Documents  held by the  Custodian  to the
Servicer.  Such  servicing  receipt shall  obligate the Servicer to promptly  return the related  Mortgage
Loan  Documents to the  Custodian,  when the need  therefor by the Servicer no longer  exists,  unless the
Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the Mortgage Loan have been
deposited in the Custodial  Account or such documents  have been delivered to an attorney,  or to a public
trustee or other public  official as required by law, for purposes of initiating or pursuing  legal action
or other proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,
and the  Servicer  has  promptly  delivered  to the Owner or the  Custodian a  certificate  of a Servicing
Officer  certifying as to the name and address of the Person to which such  documents  were  delivered and
the purpose or purposes of such  delivery.  Upon receipt of a certificate of a Servicing  Officer  stating
that such  Mortgage  Loan was  liquidated,  the  servicing  receipt  shall be released by the Owner or the
Custodian, as applicable, to the Servicer.

         Section 6.03.  Servicing Compensation.

         As compensation for its services  hereunder,  the Servicer shall be entitled to withdraw from the
Custodial  Account or to retain from interest  payments on the Mortgage Loans the amounts  provided for as
the Servicer's  Servicing Fee.  Additional  servicing  compensation in the form of Prepayment Charges with
regards to the Group II Mortgage Loans and the Group III Mortgage Loans,  assumption  fees, as provided in
Section  6.01,  late  payment  charges and other  ancillary  fees shall be retained by the Servicer to the
extent not required to be deposited in the Custodial  Account.  The Servicer  shall be required to pay all
expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled
to reimbursement therefor except as specifically provided for.

         Section 6.04.     Annual Statement as to Compliance; Annual Certification.

         (a)      The  Servicer  will deliver to the Owner and the Master  Servicer,  not later than March
15th of each  calendar  year  beginning  in 2007,  an  Officer's  Certificate  (an  "Annual  Statement  of
Compliance")  stating,  as to each signatory thereof,  that (i) a review of the activities of the Servicer
during the preceding  calendar year and of performance under this Agreement or other applicable  servicing
agreement  has  been  made  under  such  officer's  supervision  and  (ii) to the  best of such  officer's
knowledge,  based on such review,  the Servicer has fulfilled all of its obligations  under this Agreement
or other applicable  servicing  agreement in all material respects  throughout such year, or, if there has
been a failure to fulfill any such  obligation  in any  material  respect,  specifying  each such  failure
known to such  officer and the nature and status of cure  provisions  thereof.  Such Annual  Statement  of
Compliance  shall contain no  restrictions  or limitations on its use.  Copies of such statement  shall be
provided  by the  Servicer  to the Owner  upon  request  and by the Owner to any  Person  identified  as a
prospective  purchaser of the Mortgage  Loans.  In the event that the Servicer has delegated any servicing
responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the  Servicer  shall  deliver an
Annual  Statement of Compliance of the Subservicer as described  above as to each  Subservicer as and when
required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2007,  an  officer of the  Servicer  shall  execute  and  deliver an  Officer's  Certificate  (an  "Annual
Certification")  to the  Owner,  the  Master  Servicer,  the  Securities  Administrator,  and any  related
Depositor for the benefit of each such entity and such  entity's  affiliates  and the officers,  directors
and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit G.
In the event that the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage
Loans to a Subservicer or a  Subcontractor,  to the extent such  Subcontractor  is  "participating  in the
servicing  function"  pursuant  to Item 1122 of  Regulation  AB,  the  Servicer  shall  deliver  an Annual
Certification  as to each such  Subservicer  and  Subcontractor,  as and when required with respect to the
Servicer.

         The Servicer shall indemnify and hold harmless the Master  Servicer and its officers,  directors,
agents and affiliates from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable
legal fees and  related  costs,  judgments  and other  costs and  expenses  arising out of or based upon a
breach by the Servicer or any of its officers,  directors,  agents or affiliates of its obligations  under
this Section 6.04 or Section 6.09 or the  negligence,  bad faith or willful  misconduct of the Servicer in
connection  therewith.  If the indemnification  provided for herein is unavailable or insufficient to hold
harmless the Master  Servicer,  then the Servicer  agrees that it shall  contribute  to the amount paid or
payable by the Master  Servicer as a result of the losses,  claims,  damages or  liabilities of the Master
Servicer in such  proportion as is  appropriate  to reflect the relative  fault of the Master  Servicer on
the one hand and the  Servicer  on the other in  connection  with a breach of the  Servicer's  obligations
under this Section 6.04 or Section 6.09 or the Servicer's  negligence,  bad faith or willful misconduct in
connection therewith.

         Upon request by the Owner or the Master  Servicer,  the Servicer will deliver to such  requesting
party a copy of the audited (if such financial  statements are available,  otherwise  unaudited) financial
statements of the Servicer for the most recent fiscal year of the Servicer.

         Section 6.05.     [Reserved]

         Section 6.06.  Owner's Right to Examine Servicer Records.

         The Owner shall have the right to examine and audit, at its expense,  upon  reasonable  notice to
the  Servicer,  during  business  hours or at such other  times as might be  reasonable  under  applicable
circumstances,  any and all of the books, records,  documentation or other information of the Servicer, or
held by another  for the  Servicer  or on its behalf or  otherwise,  which  relate to the  performance  or
observance by the Servicer of the terms, covenants or conditions of this Agreement.

         The Servicer shall provide to the Owner and any  supervisory  agents or examiners  representing a
state or federal  governmental  agency  having  jurisdiction  over the Owner  access to any  documentation
regarding the Mortgage  Loans in the  possession of the Servicer  which may be required by any  applicable
regulations.  Such access  shall be afforded  without  charge,  upon  reasonable  request,  during  normal
business  hours and at the offices of the  Servicer,  and in  accordance  with the  applicable  federal or
state government regulations.

         Section 6.07.  Compliance with REMIC Provisions.

         If a REMIC  election  has been made with  respect to the  arrangement  under  which the  Mortgage
Loans and REO  Property  are held,  the  Servicer  shall not take any action,  cause the REMIC to take any
action or fail to take (or fail to cause to be taken)  any action  that,  under the REMIC  Provisions,  if
taken or not  taken,  as the case may be could  (i)  endanger  the  status of the REMIC as a REMIC or (ii)
result in the  imposition  of a tax upon the REMIC  (including  but not limited to the tax on  "prohibited
transactions" as defined in Section  860F(a)(2) of the Code and the tax on  "contribution"  to a REMIC set
forth in Section  860G(d) of the Code  unless the  Servicer  has  received  an Opinion of Counsel  (at the
expense of the party  seeking to take such  actions) to the effect that the  contemplated  action will not
endanger such REMIC status or result in the imposition of any such tax.

         Section 6.08.  Non-solicitation.

         The  Servicer  shall  not  knowingly  conduct  any  solicitation   exclusively  targeted  to  the
Mortgagors for the purpose of inducing or encouraging  the early  prepayment or refinancing of the related
Mortgage  Loans.  It is understood and agreed that  promotions  undertaken by the Servicer or any agent or
affiliate  of the  Servicer  which  are  directed  to the  general  public at  large,  including,  without
limitation,  mass mailings based on commercially acquired mailing lists,  newspaper,  radio and television
advertisements  shall not  constitute  solicitation  under this section.  Nothing  contained  herein shall
prohibit the Servicer from (i) distributing to Mortgagors any general  advertising  including  information
brochures,  coupon books, or other similar  documentation  which indicates  services the Servicer  offers,
including  refinances or (ii)  providing  financing of home equity loans to Mortgagors at the  Mortgagor's
request.

         Section 6.09.     Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Servicer  shall service and  administer,  and shall cause each
subservicer to service or administer,  the Mortgage Loans in accordance  with all applicable  requirements
of the Servicing Criteria.

         With respect to the Mortgage  Loans,  the Servicer  shall  deliver to the Owner or its  designee,
the Master  Servicer,  the  Securities  Administrator,  and any  Depositor on or before March 15th of each
calendar  year  beginning in 2007, a report (an  "Assessment  of  Compliance")  regarding  the  Servicer's
assessment of compliance  with the Servicing  Criteria  during the preceding  calendar year as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of  Regulation  AB, or as otherwise  required by
the  Master  Servicer,  which as of the date  hereof,  require a report by an  authorized  officer  of the
Servicer that contains the following:

         (a)      A statement by such officer of its  responsibility  for  assessing  compliance  with the
Servicing Criteria applicable to the Servicer;

         (b)      A statement by such officer  that such  officer  used the  Servicing  Criteria to assess
compliance with the Servicing Criteria applicable to the Servicer;

         (c)      An  assessment  by  such  officer  of the  Servicer's  compliance  with  the  applicable
Servicing Criteria for the period consisting of the preceding calendar year,  including  disclosure of any
material  instance of  noncompliance  with respect thereto during such period,  which  assessment shall be
based on the  activities  it performs  with respect to  asset-backed  securities  transactions  taken as a
whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the Servicer's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any, are not  applicable to the
Servicer,  which  statement  shall be based on the  activities  it performs  with respect to  asset-backed
securities  transactions  taken as a whole involving the Servicer,  that are backed by the same asset type
as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit J
hereto.

         With respect to the Mortgage  Loans,  on or before March 15th of each calendar year  beginning in
2007,  the Servicer  shall  furnish to the Owner or its  designee,  the Master  Servicer,  the  Securities
Administrator  and any  Depositor a report (an  "Attestation  Report") by a registered  public  accounting
firm that attests to, and reports on, the  Assessment of Compliance  made by the Servicer,  as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of  Regulation  AB, or as otherwise  required
by the  Master  Servicer,  which  Attestation  Report  must be  made  in  accordance  with  standards  for
attestation reports issued or adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause each  Subservicer,  and each  Subcontractor  determined by the Servicer
pursuant to Section  11.15 to be  "participating  in the  servicing  function"  within the meaning of Item
1122 of Regulation AB, to deliver to the Owner,  the Master  Servicer,  the Securities  Administrator  and
any Depositor an assessment of compliance  and  accountants'  attestation  as and when provided in Section
6.09.

         Section 6.10.     Intent of the Parties; Reasonableness.

         The Owner and the  Servicer  acknowledge  and agree that a purpose of clause (g) of Article  III,
Sections 5.02,  6.04,  6.09 and 10.02 of this  Agreement is to facilitate  compliance by the Owner and any
Depositor with the provisions of Regulation AB and related rules and regulations of the  Commission.  None
of the Owner,  the Master  Servicer  or any  Depositor  shall  exercise  its right to request  delivery of
information or other  performance  under these  provisions other than in good faith, or for purposes other
than  compliance  with  the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the
Commission  thereunder.  The Servicer  acknowledges that interpretations of the requirements of Regulation
AB may change over time,  whether due to  interpretive  guidance  provided by the Commission or its staff,
consensus among  participants in the asset-backed  securities  markets,  advice of counsel,  or otherwise,
and agrees to comply  with  requests  made by the Owner or any  Depositor  in good faith for  delivery  of
information  under  these  provisions  on the  basis of  evolving  interpretations  of  Regulation  AB. In
connection with any  Pass-Through  Transfer,  the Servicer shall cooperate fully with the Owner to deliver
to the Owner  (including  any of its assignees or designees) and any  Depositor,  any and all  statements,
reports,  certifications,  records and any other information  necessary in the good faith determination of
the Owner or any  Depositor  to permit  the Owner or such  Depositor  to  comply  with the  provisions  of
Regulation AB, together with such disclosures  relating to the Servicer,  any Subservicer and the Mortgage
Loans,  or the servicing of the Mortgage  Loans,  reasonably  believed by the Owner or any Depositor to be
necessary in order to effect such compliance.

                                               ARTICLE VII
                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01.  Servicer Shall Provide Information as Reasonably Required.

         The Servicer  shall furnish to the Owner upon request,  during the term of this  Agreement,  such
periodic,  special or other  reports or  information,  whether or not  provided  for  herein,  as shall be
necessary,  reasonable or  appropriate  with respect to the purposes of this  Agreement.  The Servicer may
negotiate  with the Owner for a reasonable fee for providing  such report or  information,  unless (i) the
Servicer  is  required  to supply  such  report or  information  pursuant  to any  other  section  of this
Agreement,  or (ii) the report or  information  has been  requested in connection  with  Internal  Revenue
Service or other  regulatory  agency  requirements.  All such reports or information  shall be provided by
and in  accordance  with all  reasonable  instructions  and  directions  given by the Owner.  The Servicer
agrees to execute  and deliver all such  instruments  and take all such action as the Owner,  from time to
time,  may  reasonably  request  in order to  effectuate  the  purpose  and to carry out the terms of this
Agreement.

                                               ARTICLE VIII
                                               THE SERVICER

         Section 8.01.  Indemnification; Third Party Claims.

         The Servicer agrees to indemnify the Owner,  its successors and assigns,  any agent of the Owner,
and the Master  Servicer,  and hold each of such  Persons  harmless  from and  against any and all claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other
costs,  fees and  expenses  that such Person may sustain in any way related to the failure of the Servicer
to perform in any way its duties and service the  Mortgage  Loans in strict  compliance  with the terms of
this Agreement and for breach of any  representation  or warranty of the Servicer  contained  herein.  The
Servicer  shall  immediately  notify the Owner or other  indemnified  Person if a claim is made by a third
party with  respect to this  Agreement or the  Mortgage  Loans,  assume (with the consent of the Owner and
such other Indemnified Person and with counsel  reasonably  satisfactory to the Owner and such Person) the
defense of any such claim and pay all  expenses in  connection  therewith,  including  counsel  fees,  and
promptly pay,  discharge and satisfy any judgment or decree which may be entered  against it or such other
indemnified  Person  in  respect  of such  claim  but  failure  to so  notify  the  Owner  and such  other
indemnified  Person  shall not limit its  obligations  hereunder.  The  Servicer  agrees  that it will not
enter into any  settlement of any such claim  without the consent of the Owner and such other  indemnified
Person unless such settlement  includes an unconditional  release of the Owner and such other  indemnified
Person from all liability  that is the subject  matter of such claim.  The provisions of this Section 8.01
shall survive termination of this Agreement.

         Section 8.02.  Merger or Consolidation of the Servicer.

         The Servicer  will keep in full effect its  existence,  rights and  franchises  as a  corporation
under  the laws of the  state of its  incorporation  except  as  permitted  herein,  and will  obtain  and
preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction  in which such
qualification  is or shall be necessary to protect the validity and  enforceability  of this  Agreement or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Servicer may be merged or  consolidated,  or any corporation  resulting
from any  merger,  conversion  or  consolidation  to which the  Servicer  shall be a party,  or any Person
succeeding  to the  business  of the  Servicer  whether  or not  related to loan  servicing,  shall be the
successor of the Servicer  hereunder,  without the  execution or filing of any paper or any further act on
the  part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding;  provided,
however,  that the successor or surviving  Person shall be an  institution  (i) having a GAAP net worth of
not  less  than  $25,000,000,  (ii)  the  deposits  of  which  are  insured  by the  FDIC,  or  which is a
HUD-approved  mortgagee  whose  primary  business is in  origination  and servicing of first lien mortgage
loans, and (iii) which is a Fannie Mae or Freddie Mac approved seller/servicer in good standing.

         Section 8.03.  Limitation on Liability of the Servicer and Others.

         Neither the  Servicer  nor any of the  officers,  employees  or agents of the  Servicer  shall be
under any liability to the Owner for any action taken or for  refraining  from the taking of any action in
good faith pursuant to this Agreement,  or for errors in judgment made in good faith;  provided,  however,
that this  provision  shall not protect the Servicer or any such person  against any breach of  warranties
or  representations  made herein,  or failure to perform in any way its obligations in compliance with any
standard  of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be imposed by
reason of gross  negligence  or any breach of the terms and  conditions  of this  Agreement.  The Servicer
and any  officer,  employee or agent of the  Servicer  may rely in good faith on any  document of any kind
prima facie properly  executed and submitted by the Owner  respecting any matters arising  hereunder.  The
Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any legal action which is
not  incidental to its duties to service the Mortgage  Loans in accordance  with this  Agreement and which
in its opinion may involve it in any expenses or  liability;  provided,  however,  that the Servicer  may,
with the consent of the Owner,  which  consent  shall not be  unreasonably  withheld,  undertake  any such
action which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties
of the parties  hereto.  In such event,  the  reasonable  legal  expenses and costs of such action and any
liability  resulting  therefrom  shall be  expenses,  costs and  liabilities  for which the Owner  will be
liable,  and the Servicer shall be entitled to be reimbursed  therefor from the Custodial Account pursuant
to Section 4.05.

         Section 8.04.  Servicer Not to Resign.

         The Servicer  shall not resign from the  obligations  and duties  hereby  imposed on it except by
mutual consent of the Servicer and the Owner or upon the  determination  that its duties  hereunder are no
longer  permissible  under  applicable law and such incapacity  cannot be cured by the Servicer.  Any such
determination  permitting  the  resignation of the Servicer shall be evidenced by an Opinion of Counsel to
such effect  delivered to the Owner which Opinion of Counsel shall be in form and substance  acceptable to
the  Owner.  No such  resignation  shall  become  effective  until a  successor  shall  have  assumed  the
Servicer's responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05.  No Transfer of Servicing.

         With  respect to the  retention  of the Servicer to service the  Mortgage  Loans  hereunder,  the
Servicer  acknowledges that the Owner has acted in reliance upon the Servicer's  independent  status,  the
adequacy of its servicing facilities, plan, personnel,  records and procedures, its integrity,  reputation
and financial  standing and the  continuance  thereof.  Without in any way limiting the generality of this
section,  the Servicer shall not either assign this  Agreement or the servicing  hereunder or delegate its
rights or duties  hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially
all of its property or assets,  without the prior written approval of the Owner,  which approval shall not
be  unreasonably  withheld;  provided  that the  Servicer  may  assign  the  Agreement  and the  servicing
hereunder  without the consent of Owner to an  affiliate  of the  Servicer to which all  servicing  of the
Servicer is assigned so long as (i) such  affiliate is a Fannie Mae and Freddie Mac approved  servicer and
(ii) if it is  intended  that  such  affiliate  be spun  off to the  shareholders  of the  Servicer,  such
affiliate  have a GAAP net worth of at least  $25,000,000  and (iii) such  affiliate  shall deliver to the
Owner a  certification  pursuant  to which  such  affiliate  shall  agree to be  bound  by the  terms  and
conditions  of this  Agreement  and shall  certify  that such  affiliate  is a Fannie Mae and  Freddie Mac
approved servicer in good standing.

                                                ARTICLE IX
                                                 DEFAULT

         Section 9.01.  Events of Default.

         In case one or more of the  following  Events  of  Default  by the  Servicer  shall  occur and be
continuing, that is to say:

         (i)      any  failure  by the  Servicer  to remit to the Owner any  payment  required  to be made
under the terms of this  Agreement  which  continues  unremedied  for one (1) Business  Day after  written
notice  thereof  (it being  understood  that this  subparagraph  shall not  affect  Servicer's  obligation
pursuant  to Section  5.01 to pay  default  interest  on any  remittance  received  by the Owner after the
Business Day on which such payment was due); or

         (ii)     any  failure on the part of the  Servicer  duly to  observe  or perform in any  material
respect any other of the covenants or  agreements on the part of the Servicer set forth in this  Agreement
(other than those  described in clause (ix)  hereof),  the breach of which has a material  adverse  effect
and which  continue  unremedied  for a period of thirty  days  (except  that such  number of days shall be
fifteen in the case of a failure to pay any premium for any  insurance  policy  required to be  maintained
under this  Agreement and such failure shall be deemed to have a material  adverse  effect) after the date
on which written notice of such failure,  requiring the same to be remedied,  shall have been given to the
Servicer by the Owner; or

         (iii)    a decree or order of a court or  agency or  supervisory  authority  having  jurisdiction
for  the  appointment  of  a  conservator  or  receiver  or  liquidator  in  any  insolvency,  bankruptcy,
readjustment of debt,  marshaling of assets and liabilities or similar proceedings,  or for the winding-up
or  liquidation  of its  affairs,  shall have been  entered  against the Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv)     the  Servicer  shall  consent  to  the  appointment  of a  conservator  or  receiver  or
liquidator in any insolvency,  bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or
similar  proceedings of or relating to the Servicer or of or relating to all or  substantially  all of its
property; or

         (v)      the Servicer  shall admit in writing its  inability  to pay its debts  generally as they
become due, file a petition to take  advantage of any  applicable  insolvency or  reorganization  statute,
make an assignment for the benefit of its creditors,  or voluntarily  suspend payment of its  obligations;
or

         (vi)     the  Servicer  ceases to be approved by either  Fannie Mae or Freddie Mac (to the extent
such entities are then  operating in a capacity  similar to that in which they operate on the date hereof)
as a mortgage  loan  servicer  for more than  thirty  days to the extent  such  entities  perform  similar
functions; or

         (vii)    the  Servicer  attempts to assign its right to servicing  compensation  hereunder or the
Servicer  attempts,  without  the  consent  of  the  Owner,  to  sell  or  otherwise  dispose  of  all  or
substantially   all  of  its  property  or  assets  or  to  assign  this   Agreement   or  the   servicing
responsibilities  hereunder  or to  delegate  its  duties  hereunder  or any  portion  thereof  except  as
otherwise permitted herein; or

         (viii)   the Servicer ceases to be qualified to transact  business in any  jurisdiction  where it
is  currently  so  qualified,  but only to the extent  such  non-qualification  materially  and  adversely
affects the Servicer's ability to perform its obligations hereunder; or

         (ix)     failure  by the  Servicer  to  duly  perform,  within  the  required  time  period,  its
obligations under Section 6.04, 6.09 or any of clauses (v) through (viii) of Section 10.02;

then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the
Owner,  by notice in writing to the Servicer may, in addition to whatever  rights the Owner may have under
Section  8.01 and at law or equity to  damages,  including  injunctive  relief and  specific  performance,
terminate  all the rights and  obligations  of the Servicer  (and if the Servicer is servicing  any of the
Mortgage Loans in a  Pass-Through  Transfer,  appoint a successor  servicer  reasonably  acceptable to the
Master  Servicer for such  Pass-Through  Transfer)  under this  Agreement and in and to the Mortgage Loans
and the proceeds  thereof without  compensating  the Servicer for the same. On or after the receipt by the
Servicer of such written  notice,  all authority and power of the Servicer under this  Agreement,  whether
with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed
pursuant to Section 11.01.  Upon written request from the Owner,  the Servicer shall prepare,  execute and
deliver, any and all documents and other instruments,  place in such successor's  possession all Servicing
Files,  and do or accomplish  all other acts or things  necessary or appropriate to effect the purposes of
such notice of  termination,  whether to complete  the  transfer  and  endorsement  or  assignment  of the
Mortgage Loans and related documents,  or otherwise,  at the Servicer's sole expense.  The Servicer agrees
to  cooperate  with  the  Owner  and  such  successor  in  effecting  the  termination  of the  Servicer's
responsibilities and rights hereunder,  including,  without limitation, the transfer to such successor for
administration  by it of all cash  amounts  which  shall at the time be  credited  by the  Servicer to the
Custodial  Account or Escrow Account or thereafter  received with respect to the Mortgage Loans or any REO
Property.

         The Servicer shall promptly  reimburse the Owner (or any designee of the Owner,  such as a master
servicer) and any Depositor,  as applicable,  for all reasonable  expenses  incurred by the Owner (or such
designee) or such Depositor,  as such are incurred,  in connection with the termination of the Servicer as
servicer and the transfer of servicing of the Mortgage Loans to a successor  servicer,  if the termination
and/or  transfer  of  servicing  is for cause  related  to a  servicer  default.  The  provisions  of this
paragraph  shall not limit whatever  rights the Owner or any Depositor may have under other  provisions of
this Agreement and/or any applicable  Reconstitution Agreement or otherwise,  whether in equity or at law,
such as an action for damages, specific performance or injunctive relief.

         Section 9.02.  Waiver of Defaults.

         The Owner may waive only by written  notice any  default by the  Servicer in the  performance  of
its  obligations  hereunder and its  consequences.  Upon any such waiver of a past  default,  such default
shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.

                                                ARTICLE X
                                               TERMINATION

         Section 10.01.  Termination.

         The respective  obligations  and  responsibilities  of the Servicer shall terminate upon: (i) the
later of the final  payment  or other  liquidation  (or any  advance  with  respect  thereto)  of the last
Mortgage Loan or the  disposition of all REO Property and the  remittance of all funds due  hereunder;  or
(ii) by mutual  consent  of the  Servicer  and the Owner in  writing;  or (iii)  termination  by the Owner
pursuant  to  Section  9.01.  Simultaneously  with any such  termination  and the  transfer  of  servicing
hereunder,  the Servicer shall be entitled to be reimbursed  for any  outstanding  Servicing  Advances and
Monthly Advances.

         Section 10.02.    Cooperation of Servicer with a Reconstitution.

         The Servicer and the Owner agree that with  respect to some or all of the Mortgage  Loans,  on or
after the related  closing date, on one or more dates (each a  "Reconstitution  Date") at the Owner's sole
option, the Owner may effect a sale (each, a  "Reconstitution")  of some or all of the Mortgage Loans then
subject to this Agreement, without recourse, to:

         (a)      one or more third  party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other  entities  to be formed as part of one or more  Pass-Through
Transfers.

         The Servicer agrees to execute in connection with any agreements  among the Owner,  the Servicer,
and any servicer in connection  with a Whole Loan  Transfer,  an assignment,  assumption  and  recognition
agreement,  or, at Owner's request, a seller's  warranties and servicing  agreement or a participation and
servicing agreement or similar agreement in form and substance  reasonably  acceptable to the parties, and
in  connection  with a  Pass-Through  Transfer,  a pooling and  servicing  agreement in form and substance
reasonably  acceptable to the parties. It is understood that any such  Reconstitution  Agreements will not
contain any greater obligations on the part of Servicer than are contained in this Agreement.

         With  respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the
Owner,  the  Servicer  agrees (1) to cooperate  fully with the Owner and any  prospective  purchaser  with
respect to all reasonable requests and due diligence procedures;  (2) to execute,  deliver and perform all
Reconstitution  Agreements  required by the Owner; (3) to restate the  representations  and warranties set
forth in this  Agreement as of the  settlement  or closing  date in  connection  with such  Reconstitution
(each, a "Reconstitution Date").

         In addition,  the Servicer shall provide to such servicer or issuer,  as the case may be, and any
other participants in such Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which  may be
reasonably  available to the Servicer,  whether  through letters of its auditors and counsel or otherwise,
as the Owner or any such other participant shall request upon reasonable demand;

         (ii)     such additional  representations,  warranties,  covenants,  opinions of counsel, letters
from auditors,  and certificates of public officials or officers of the Servicer as are reasonably  agreed
upon by the Servicer and the Owner or any such other participant;

         (iii)    within 5 Business Days after request by the Owner,  the information  with respect to the
Servicer  (as  servicer)  as  required  by Item  1108(b)  and  (c) of  Regulation  AB,  a  summary  of the
requirements  of which as of the date hereof is attached  hereto as Exhibit I for convenience of reference
only,  as  determined  by Owner in its sole  discretion.  In the event that the Servicer has delegated any
servicing  responsibilities  with  respect to the Mortgage  Loans to a  Subservicer,  the  Servicer  shall
provide the information required pursuant to this clause with respect to the Subservicer;

         (iv)     within 5 Business Days after request by the Owner,

                  (a) information  regarding any legal  proceedings  pending (or known to be contemplated)
against the Servicer (as  servicer)  and each  Subservicer  as required by Item 1117 of  Regulation  AB, a
summary  of the  requirements  of which  as of the  date  hereof  is  attached  hereto  as  Exhibit  I for
convenience of reference only, as determined by Owner in its sole discretion,

                  (b) information  regarding  affiliations  with respect to the Servicer (as servicer) and
each  Subservicer as required by Item 1119(a) of Regulation AB, a summary of the  requirements of which as
of the date hereof is attached  hereto as Exhibit I for  convenience  of reference  only, as determined by
Owner in its sole discretion, and


                  (c) information  regarding  relationships  and transactions with respect to the Servicer
(as servicer)  and each  Subservicer  as required by Item 1119(b) and (c) of  Regulation  AB, a summary of
the  requirements  of which as of the date  hereof is  attached  hereto as  Exhibit I for  convenience  of
reference only, as determined by Owner in its sole discretion;

         (v)      for the purpose of  satisfying  the  reporting  obligation  under the  Exchange Act with
respect to any class of asset-backed  securities,  the Servicer shall (or shall cause each Subservicer to)
(i) provide  prompt  notice to the Owner,  the Master  Servicer  and any  Depositor  in writing of (A) any
material  litigation  or  governmental  proceedings  involving  the Servicer or any  Subservicer,  (B) any
affiliations or relationships  that develop following the closing date of a Pass-Through  Transfer between
the Servicer or any  Subservicer  and any of the parties  specified in clause (D) of paragraph (a) of this
Section  (and any other  parties  identified  in writing by the  requesting  party)  with  respect to such
Pass-Through  Transfer,  (C) any Event of Default under the terms of this Agreement or any  Reconstitution
Agreement,  (D) any merger,  consolidation  or sale of  substantially  all of the assets of the  Servicer,
and (E)  the  Servicer's  entry  into  an  agreement  with a  Subservicer  to  perform  or  assist  in the
performance of any of the Servicer's  obligations  under this  Agreement or any  Reconstitution  Agreement
and (ii)  provide to the Owner and any  Depositor  a  description  of such  proceedings,  affiliations  or
relationships;

         (vi)     as a condition  to the  succession  to the  Servicer or any  Subservicer  as servicer or
subservicer  under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into which the
Servicer  or such  Subservicer  may be  merged  or  consolidated,  or (ii)  which  may be  appointed  as a
successor  to the  Servicer  or any  Subservicer,  the  Servicer  shall  provide to the Owner,  the Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective date of such succession or
appointment,  (x) written notice to the Owner and any Depositor of such  succession or appointment and (y)
in  writing  and in form and  substance  reasonably  satisfactory  to the  Owner and such  Depositor,  all
information  reasonably  requested  by the Owner or any  Depositor  in order to comply with its  reporting
obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (vii)    in addition to such  information as the Servicer,  as servicer,  is obligated to provide
pursuant to other  provisions  of this  Agreement,  not later than ten days prior to the  deadline for the
filing of any distribution  report on Form 10-D in respect of any Pass-Through  Transfer that includes any
of the Mortgage Loans serviced by the Servicer or any Subservicer,  the Servicer or such  Subservicer,  as
applicable,  shall,  to the extent the Servicer or such  Subservicer  has knowledge,  provide to the party
responsible  for  filing  such  report  (including,  if  applicable,  the Master  Servicer)  notice of the
occurrence  of any of the  following  events  along with all  information,  data,  and  materials  related
thereto as may be required to be included in the related  distribution  report on Form 10-D (as  specified
in the provisions of Regulation AB referenced below):

                  (A)      any material  modifications,  extensions or waivers of pool asset terms,  fees,
penalties or payments during the distribution  period or that have cumulatively  become material over time
(Item 1121(a)(11) of Regulation AB);

                  (B)      material  breaches of pool asset  representations  or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB); and

                  (C)      information regarding new asset-backed  securities issuances backed by the same
pool assets, any pool asset changes (such as, additions,  substitutions or repurchases),  and any material
changes in  origination,  underwriting or other criteria for acquisition or selection of pool assets (Item
1121(a)(14) of Regulation AB); and

         (viii)   the  Servicer  shall  provide  to the  Owner,  the Master  Servicer  and any  Depositor,
evidence of the  authorization  of the person  signing any  certification  or  statement,  copies or other
evidence of Fidelity Bond Insurance and Errors and Omission  Insurance policy,  financial  information and
reports,  and such other  information  related to the Servicer or any  Subservicer or the Servicer or such
Subservicer's performance hereunder.

         In the event of a conflict  or  inconsistency  between the terms of Exhibit I and the text of the
applicable  Item of Regulation  AB as cited above,  the text of  Regulation  AB, its adopting  release and
other public statements of the SEC shall control.

         The Servicer shall  indemnify the Owner,  each affiliate of the Owner,  and each of the following
parties  participating in a Pass-Through  Transfer:  each issuing entity; each Person (including,  but not
limited to, the Master Servicer,  if applicable)  responsible for the preparation,  execution or filing of
any report required to be filed with the Commission  with respect to such  Pass-Through  Transfer,  or for
execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the Exchange Act with
respect to such  Pass-Through  Transfer;  each broker dealer  acting as  underwriter,  placement  agent or
initial  purchaser,  each Person who controls any of such parties or the Depositor  (within the meaning of
Section 15 of the  Securities  Act and Section 20 of the Exchange  Act);  and the  respective  present and
former  directors,  officers,  employees,  agents  and  affiliates  of  each of the  foregoing  and of the
Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them  harmless  from and against any
claims,  losses,  damages,  penalties,  fines,  forfeitures,  legal fees and expenses  and related  costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

         (i)(A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any
information,  report,  certification,  data,  accountants'  letter or other  material  provided under this
Section 10.02 by or on behalf of the Servicer,  or provided  under this Section  10.02,  Sections 6.04 and
6.09 and by or on behalf of any Subservicer or Subcontractor  (collectively,  the "Servicer Information"),
or (B) the omission or alleged  omission to state in the Servicer  Information a material fact required to
be stated in the Servicer  Information or necessary in order to make the statements  therein, in the light
of the circumstances under which they were made, not misleading;  provided, by way of clarification,  that
clause (B) of this paragraph  shall be construed  solely by reference to the Servicer  Information and not
to any other  information  communicated  in  connection  with a sale or  purchase of  securities,  without
regard to  whether  the  Servicer  Information  or any  portion  thereof  is  presented  together  with or
separately from such other information;

         (ii)  any  breach  by the  Servicer  of its  obligations  under  this  Section  10.02,  including
particularly  any  failure  by  the  Servicer,  any  Subservicer  or  any  Subcontractor  to  deliver  any
information,  report,  certification,  accountants'  letter or other  material when and as required  under
this  Section  10.02,  including  any failure by the  Servicer to identify  pursuant to Section  11.15 any
Subcontractor "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Servicer of a  representation  or warranty  set forth in Section  Article
III or in a writing  furnished  pursuant  to clause (h) of Article  III and made as of a date prior to the
closing  date of the related  Pass-Through  Transfer,  to the extent that such breach is not cured by such
closing  date,  or any breach by the  Servicer of a  representation  or  warranty  in a writing  furnished
pursuant to clause (h) of Article III to the extent made as of a date subsequent to such closing date; or

         (iv) the  negligence  bad faith or willful  misconduct  of the  Servicer in  connection  with its
performance under this Section 10.02.

         If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an
Indemnified  Party,  then the Servicer  agrees that it shall  contribute  to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party on the one hand and the Servicer on the other.

         In the  case  of any  failure  of  performance  described  above,  the  Servicer  shall  promptly
reimburse the Owner,  any  Depositor,  as applicable,  and each Person  responsible  for the  preparation,
execution  or  filing  of any  report  required  to be filed  with the  Commission  with  respect  to such
Pass-Through  Transfer,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Pass-Through  Transfer,  for all costs reasonably  incurred by
each such party in order to obtain the information,  report,  certification,  accountants' letter or other
material  not  delivered  pursuant  to this  Section or Section  6.04 or Section  6.09 as  required by the
Servicer, any Subservicer or any Subcontractor.

         This  indemnification  shall survive the  termination of this Agreement or the termination of any
party to this Agreement.

         All  Mortgage  Loans not sold or  transferred  pursuant to a Whole Loan  Transfer or Pass Through
Transfer  shall be subject to this  Agreement  and shall  continue to be serviced in  accordance  with the
terms of this Agreement and with respect thereto this Agreement shall remain in full force and effect.

         Section 10.03.  Master Servicer.

         The Servicer,  including any successor  servicer  hereunder,  shall be subject to the supervision
of the Master  Servicer,  which Master  Servicer  shall be obligated to ensure that the Servicer  services
the Mortgage Loans in accordance with the provisions of this  Agreement.  The Master  Servicer,  acting on
behalf of the Owner,  shall have the same rights as the Owner to enforce the  obligations  of the Servicer
under this  Agreement.  The Master  Servicer shall be entitled to terminate the rights and  obligations of
the  Servicer  under this  Agreement  upon the failure of the  Servicer to perform any of its  obligations
under this  Agreement  if such failure  constitutes  an Event of Default as provided in Article IX of this
Agreement.  Notwithstanding  anything to the contrary,  in no event shall the Master  Servicer  assume any
of the obligations of the Owner under this Agreement.

                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

         Section 11.01.  Successor to the Servicer.

         Prior  to  termination  of the  Servicer's  responsibilities  and  duties  under  this  Agreement
pursuant  to  Sections  8.04,  9.01 or  10.01(ii),  the Owner  shall (i)  succeed to and assume all of the
Servicer's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii) appoint a
successor  having the  characteristics  set forth in Section  8.02 hereof and which  shall  succeed to all
rights  and  assume  all of the  responsibilities,  duties  and  liabilities  of the  Servicer  under this
Agreement prior to the termination of the Servicer's  responsibilities,  duties and liabilities under this
Agreement.  In connection with such appointment and assumption,  the Owner may make such  arrangements for
the  compensation  of such  successor  out of payments on Mortgage  Loans as the Owner and such  successor
shall  agree.  In the event  that the  Servicer's  duties,  responsibilities  and  liabilities  under this
Agreement  should be terminated  pursuant to the  aforementioned  sections,  the Servicer shall  discharge
such  duties  and  responsibilities  during  the  period  from  the  date it  acquires  knowledge  of such
termination  until the effective  date thereof with the same degree of diligence and prudence  which it is
obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might impair or
prejudice  the  rights or  financial  condition  of its  successor.  The  resignation  or  removal  of the
Servicer  pursuant to the  aforementioned  sections shall not become  effective until a successor shall be
appointed pursuant to this section and shall in no event relieve the Servicer of the  representations  and
warranties  made  pursuant to Article III and the remedies  available to the Owner under  Section 8.01, it
being  understood  and agreed that the provisions of such Article III and Section 8.01 shall be applicable
to the Servicer  notwithstanding  any such resignation or termination of the Servicer,  or the termination
of this Agreement.

         Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Servicer and to the Owner an  instrument  accepting  such  appointment,  whereupon  such  successor  shall
become fully vested with all the rights,  powers,  duties,  responsibilities,  obligations and liabilities
of the Servicer,  with like effect as if originally  named as a party to this  Agreement.  Any termination
or  resignation  of the  Servicer  or this  Agreement  pursuant to Section  8.04,  9.01 or 10.01 shall not
affect any claims that the Owner may have against the Servicer  arising prior to any such  termination  or
resignation.

         The Servicer shall promptly  deliver to the successor the funds in the Custodial  Account and the
Escrow Account and the Servicing  Files and related  documents and statements held by it hereunder and the
Servicer  shall  account for all funds.  The Servicer  shall execute and deliver such  instruments  and do
such other things all as may reasonably be required to more fully and  definitely  vest and confirm in the
successor  all  such  rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of  the
Servicer.  The  successor  shall  make such  arrangements  as it may deem  appropriate  to  reimburse  the
Servicer for unrecovered  Monthly Advances and Servicing  Advances which the successor  retains  hereunder
and which would  otherwise  have been  recovered by the Servicer  pursuant to this  Agreement  but for the
appointment of the successor servicer.

         Upon a successor's  acceptance of  appointment  as such,  the Servicer  shall notify the Owner of
such appointment.

         All  reasonable  costs and expenses  incurred in connection  with replacing the Servicer upon its
resignation  or the  termination  of the  Servicer  in  accordance  with  the  terms  of  this  Agreement,
including,  without limitation,  (i) all legal costs and expenses and all due diligence costs and expenses
associated  with an  evaluation of the  potential  termination  of the Servicer as a result of an Event of
Default and (ii) all costs and expenses  associated  with the complete  transfer of  servicing,  including
all  servicing  files and all  servicing  data and the  completion,  correction  or  manipulation  of such
servicing data as may be required by the successor  servicer to correct any errors or  insufficiencies  in
the  servicing  data or  otherwise  to enable  the  successor  service to service  the  Mortgage  Loans in
accordance  with this  Agreement,  shall be  payable on demand by the  resigning  or  terminated  Servicer
without any right of reimbursement therefor.

         Section 11.02.  Amendment.

         This  Agreement  may be  amended  from  time to time by the  Servicer  and the  Owner by  written
agreement signed by the Servicer and the Owner.

         Section 11.03.  Recordation of Agreement.

         To the extent  permitted by  applicable  law,  this  Agreement is subject to  recordation  in all
appropriate   public  offices  for  real  property  records  in  all  the  counties  or  other  comparable
jurisdictions in which any of all the properties  subject to the Mortgages are situated,  and in any other
appropriate  public recording office or elsewhere,  such recordation to be effected by the Servicer at the
Owner's  expense on  direction of the Owner  accompanied  by an opinion of counsel to the effect that such
recordation  materially  and  beneficially  affects  the  interest  of the Owner or is  necessary  for the
administration or servicing the Mortgage Loans.

         Section 11.04.  Governing Law.

         THIS  AGREEMENT  SHALL BE GOVERNED BY AND CONSTRUED IN  ACCORDANCE  WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT  GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS. THE  OBLIGATIONS,  RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


         Section 11.05.  Notices.

         Any  demands,  notices  or other  communications  permitted  or  required  hereunder  shall be in
writing  and shall be deemed  conclusively  to have been  given if  personally  delivered  at or mailed by
registered  mail,  postage  prepaid,  and return  receipt  requested  or  transmitted  by  telecopier  and
confirmed by a similar mailed writing, as follows:

                  (i)      if to the Servicer:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067
                           Attention: President or General Counsel
                           Facsimile: (469) 759-4714


                  (ii)     if to the Owner:

                           Bear, Stearns & Co. Inc.
                           383 Madison Ave.
                           New York, New York 10179
                           Attention:  Global Credit Administration
                           Telecopier No.:  (212) 272-5591


                  (iii)    if to the Master Servicer:

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2006-6

                           And for overnight delivery to:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2006-6
                           Telecopier No.:  (410) 715-2380

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice,  or  communication  hereunder  shall be deemed to have been  received on the date  delivered to or
received at the premises of the address (as  evidenced,  in the case of registered  or certified  mail, by
the date noted on the return receipt).


         Section 11.06.  Severability of Provisions.

         Any part,  provision,  representation  or warranty of this Agreement which is prohibited or which
is held  to be  void  or  unenforceable  shall  be  ineffective  to the  extent  of  such  prohibition  or
unenforceability   without   invalidating  the  remaining   provisions   hereof.   Any  part,   provision,
representation  or warranty of this Agreement which is prohibited or  unenforceable  or is held to be void
or unenforceable  in any  jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of
such prohibition or unenforceability  without  invalidating the remaining  provisions hereof, and any such
prohibition  or  unenforceability  in any  jurisdiction  as to any Mortgage  Loan shall not  invalidate or
render  unenforceable  such  provision in any other  jurisdiction.  To the extent  permitted by applicable
law, the parties hereto waive any provision of law which  prohibits or renders void or  unenforceable  any
provision  hereof.  If the  invalidity  of  any  part,  provision,  representation  or  warranty  of  this
Agreement  shall  deprive any party of the economic  benefit  intended to be conferred by this  Agreement,
the parties  shall  negotiate,  in good  faith,  to develop a structure  the  economic  effect of which is
nearly as possible the same as the economic effect of this Agreement without regard to such invalidity.

         Section 11.07.  Exhibits

         The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof  and are an
integral part of this Agreement.

         Section 11.08.  General Interpretive Principles.

         For  purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:

         (i)      the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to them in this
Agreement  and  include  the plural as well as the  singular,  and the use of any gender  herein  shall be
deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references  herein to "Articles,"  "Sections,"  "Subsections,"  "Paragraphs,"  and other
subdivisions  without  reference  to  a  document  are  to  designated  Articles,  Sections,  Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a  Subsection  without  further  reference to a Section is a reference to
such  Subsection  as  contained in the same Section in which the  reference  appears,  and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein,"  "hereof,"  "hereunder"  and other words of similar import refer to
this Agreement as a whole and not to any particular provision; and

         (vi)     the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
enumeration.

         Section 11.09.  Reproduction of Documents.

         This Agreement and all documents relating hereto,  including,  without limitation,  (i) consents,
waivers and  modifications  which may hereafter be executed,  (ii) documents  received by any party at the
closing,  and (iii)  financial  statements,  certificates  and other  information  previously or hereafter
furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,  miniature
photographic or other similar process.  The parties agree that any such  reproduction  shall be admissible
in evidence  as the  original  itself in any  judicial or  administrative  proceeding,  whether or not the
original is in existence and whether or not such  reproduction  was made by a party in the regular  course
of business,  and that any  enlargement,  facsimile or further  reproduction  of such  reproduction  shall
likewise be admissible in evidence.

         Section 11.10.  Confidentiality of Information.

         Each  party  recognizes  that,  in  connection  with  this  Agreement,  it may  become  privy  to
non-public  information  regarding the financial  condition,  operations and prospects of the other party.
Except  as  required  to be  disclosed  by law,  each  party  agrees  to keep all  non-public  information
regarding  the other  party  strictly  confidential,  and to use all such  information  solely in order to
effectuate the purpose of this Agreement.

         Section 11.11.  Assignment by the Owner.

         The Owner shall have the right,  without the consent of the Servicer hereof,  to assign, in whole
or in part,  its interest  under this  Agreement  with respect to some or all of the Mortgage  Loans,  and
designate  any person to exercise  any rights of the Owner  hereunder,  by  executing  an  assignment  and
assumption  agreement  reasonably  acceptable to the Servicer and the assignee or designee shall accede to
the rights and  obligations  hereunder  of the Owner with  respect  to such  Mortgage  Loans.  In no event
shall Owner sell a partial  interest in any Mortgage  Loan.  All references to the Owner in this Agreement
shall be deemed to include its assignees or  designees.  It is  understood  and agreed  between the Owners
and the  Servicer  that no more than five (5) Persons  shall have the right of owner under this  Agreement
at any one time.

         Section 11.12.  No Partnership.

         Nothing  herein  contained  shall be deemed or  construed  to  create a  co-partnership  or joint
venture  between the parties  hereto and the services of the Servicer  shall be rendered as an independent
contractor and not as agent for Owner.

         Section 11.13.  Execution, Successors and Assigns.

         This Agreement may be executed in one or more  counterparts  and by the different  parties hereto
on  separate  counterparts,  each of which,  when so  executed,  shall be deemed to be an  original;  such
counterparts,  together,  shall  constitute  one and the same  agreement.  Subject to Section  8.05,  this
Agreement  shall  inure to the  benefit  of and be  binding  upon the  Servicer  and the  Owner  and their
respective successors and assigns.

         Section 11.14.  Entire Agreement.

         Each of the Servicer and the Owner  acknowledge that no  representations,  agreements or promises
were made to it by the other party or any of its employees  other than those  representations,  agreements
or promises  specifically  contained herein.  This Agreement sets forth the entire  understanding  between
the parties hereto and shall be binding upon all successors of both parties.

         Section 11.15. Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the Servicer as servicer  under this  Agreement or any  Reconstitution
Agreement  unless the  Servicer  complies  with the  provisions  of  paragraph  (b) of this  Section.  The
Servicer shall not hire or otherwise utilize the services of any  Subcontractor,  and shall not permit any
Subservicer  to hire or  otherwise  utilize  the  servicers  of any  Subcontractor,  to fulfill any of the
obligations of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement  unless the
Servicer  complies with the  provisions  of paragraph  (d) of this  Section.  The Servicer must notify the
Owner,  the Master  Servicer  and any  Depositor  in writing of any  affiliations  or  relationships  that
develop following the closing date between the Servicer or any Subservicer.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the Owner and any  Depositor  to comply with the  provisions  of this  Section and with
clauses (g) and (j) of Article III,  Sections  6.04,  6.09 and 10.02 of this  Agreement to the same extent
as if such  Subservicer  were the Owner,  and to provide the  information  required  with  respect to such
Subservicer  under Section  3.01(i) of this  Agreement.  The Servicer shall be  responsible  for obtaining
from each  Subservicer  and  delivering  to the Owner,  the Master  Servicer and any  Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  6.04(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  6.09,  any  Annual  Certification  required  under  Section  6.04(b),  any  Additional  Form 10-D
Disclosure and any Form 8-K Disclosure Information, as and when required to be delivered.

         (c)      The Servicer shall promptly upon request  provide to the Owner,  the Master Servicer and
any Depositor (or any designee of the  Depositor,  such as an  administrator)  a written  description  (in
form and substance  satisfactory  to the Owner,  the Master  Servicer and such  Depositor) of the role and
function of each  Subcontractor  utilized by the Servicer or any Subservicer,  specifying (i) the identity
of each  such  Subcontractor,  (ii)  which  (if  any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the
Servicing  Criteria  will be  addressed  in  assessments  of  compliance  provided  by each  Subcontractor
identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any Subservicer) for the benefit of the Owner and any
Depositor to comply with the  provisions of Sections  6.07 and 10.02 of this  Agreement to the same extent
as if such  Subcontractor  were the Servicer.  The Servicer shall be  responsible  for obtaining from each
Subcontractor  and delivering to the Owner and any Depositor any Assessment of Compliance and  Attestation
Report and other certificates  required to be delivered by such Subservicer and such  Subcontractor  under
Section 6.09 (and any Annual  Certification  required  under  Section  6.09(b)),  in each case as and when
required to be delivered.

         11.16.   Third Party Beneficiary

         For  purposes  of this  Agreement,  each  Master  Servicer  shall  be  considered  a third  party
beneficiary  to this  Agreement,  entitled  to all the rights and  benefits  hereof as if it were a direct
party to this Agreement.







         IN WITNESS  WHEREOF,  the Servicer  and the Owner have caused their names to be signed  hereto by
their respective officers thereunto duly authorized as of the date and year first above written.





                                      EMC MORTGAGE CORPORATION
                                      Servicer

                                      By:

                                      Name:
                                      Title:



                                      STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                      Owner


                                            By:_____________________________________

                                            Name:

                                            Title:






--------------------------------------------------------------------------------





                                                EXHIBIT A

                                          MORTGAGE LOAN SCHEDULE





--------------------------------------------------------------------------------





                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                  (date)


To:______________________
_________________________
_________________________
             (the "Depository")

         As "Servicer" under the Servicing  Agreement,  dated as of September 1, 2006, (the  "Agreement"),
we hereby  authorize and request you to establish an account,  as a Custodial  Account pursuant to Section
4.04 of the Agreement,  to be designated as "BSALTA 2006-6 Custodial Account,  in trust for SAMI II, Owner
of Whole Loan  Mortgages,  and  various  Mortgagors."  All  deposits  in the  account  shall be subject to
withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit  which would result in
violation  of the  requirement  that the  account be fully  insured as  described  below.  This  letter is
submitted to you in duplicate.  Please execute and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________





--------------------------------------------------------------------------------






                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT

                                                  (date)

To:___________________________
______________________________
______________________________
                (the "Depository")


         As "Servicer"  under the Servicing  Agreement,  dated as of September 1, 2006 (the  "Agreement"),
we hereby  authorize  and request you to establish an account,  as an Escrow  Account  pursuant to Section
4.06 of the Agreement,  to be designated as "BSALTA 2006-6 Escrow Account,  in trust for SAMI II, Owner of
Whole  Loan  Mortgages,  and  various  Mortgagors."  All  deposits  in the  account  shall be  subject  to
withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit  which would result in
violation  of the  requirement  that the  account be fully  insured as  described  below.  This  letter is
submitted to you in duplicate.  Please execute and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________






--------------------------------------------------------------------------------






                                                EXHIBIT D

                                     REQUEST FOR RELEASE OF DOCUMENTS

         To:      Wells Fargo Bank, National Association

                  1015 10th Avenue S.E.

                  Mpls., MN  55414

                  Attn:  ________________


         Re:      Custodial  Agreement  dated as of November  30, 1999,  between EMC Mortgage  Corporation
                  and Wells Fargo Bank, National Association, as Custodian

         In  connection  with the  administration  of the Mortgage  Loans held by you as Custodian for the
Owner pursuant to the above-captioned  Custody Agreement,  we request the release,  and hereby acknowledge
receipt,  of the  Custodian's  Mortgage  File  for the  Mortgage  Loan  described  below,  for the  reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

         Reason for Requesting Documents (check one):

         _______           1.       Mortgage Paid in Full

         _______           2.       Foreclosure

         _______           3.       Substitution

         _______           4.       Other Liquidation (Repurchases, etc.)

         _______           5.       Nonliquidation  [Reason:_______________________________]

         Address to which Custodian should

         Deliver the Custodian's Mortgage File:      __________________________________________

__________________________________________

__________________________________________



By:_______________________________________

(authorized signer)


Issuer:_____________________________________

Address:___________________________________
___________________________________

Date:______________________________________



Custodian

         Wells Fargo Bank, National Association


         Please acknowledge the execution of the above request by your signature and date below:


         ____________________________________                          _________________

         Signature                                                     Date


         Documents returned to Custodian:


         ____________________________________                          _________________

         Custodian                                                     Date







--------------------------------------------------------------------------------






                                                      EXHIBIT E

                                         REPORTING DATA FOR MONTHLY REPORT

                                    Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------




--------------------------------------------------------------------------------




                                                EXHIBIT F

                                    REPORTING DATA FOR DEFAULTED LOANS

                                 Standard File Layout – Delinquency Reporting


                                                                                                               (d)
              (a) Column/Header Name                   (b)                                                   Format
                                                   Description                     (c) Decimal               Comment


         (e)      SERVICER_LOAN_NBR                  (f)      A                        (g)                   (h)
                                                              unique
                                                              number
                                                              assigned
                                                              to a
                                                              loan
                                                              by the
                                                              Servicer.
                                                              This
                                                              may be
                                                              different
                                                              than
                                                              the
                                                              LOAN_NBR


         (i)      LOAN_NBR                           (j)      A                        (k)                   (l)
                                                              unique
                                                              identifier
                                                              assigned
                                                              to
                                                              each
                                                              loan
                                                              by the
                                                              originator.


         (m)      CLIENT_NBR                         (n)                               (o)                   (p)
                                                              Servicer
                                                              Client
                                                              Number


         (q)      SERV_INVESTOR_NBR                  (r)                               (s)                   (t)
                                                              Contains
                                                              a
                                                              unique
                                                              number
                                                              as
                                                              assigned
                                                              by an
                                                              external
                                                              servicer
                                                              to
                                                              identify
                                                              a
                                                              group
                                                              of
                                                              loans
                                                              in
                                                              their
                                                              system.


         (u)      BORROWER_FIRST_NAME                (v)      First                    (w)                   (x)
                                                              Name
                                                              of the
                                                              Borrower.


         (y)      BORROWER_LAST_NAME                 (z)      Last                     (aa)                  (bb)
                                                              name
                                                              of the
                                                              borrower.


         (cc)     PROP_ADDRESS                       (dd)     Street                   (ee)                  (ff)
                                                              Name
                                                              and
                                                              Number
                                                              of
                                                              Property


         (gg)     PROP_STATE                         (hh)     The                      (ii)                  (jj)
                                                              state
                                                              where
                                                              the
                                                              property
                                                              located.


         (kk)     PROP_ZIP                           (ll)     Zip                      (mm)                  (nn)
                                                              code
                                                              where
                                                              the
                                                              property
                                                              is
                                                              located.


         (oo)     BORR_NEXT_PAY_DUE_DATE             (pp)     The                      (qq)                  (rr)
                                                              date                                                    MM/DD/YYYY
                                                              that
                                                              the
                                                              borrower's
                                                              next
                                                              payment
                                                              is due
                                                              to the
                                                              servicer
                                                              at the
                                                              end of
                                                              processing
                                                              cycle,
                                                              as
                                                              reported
                                                              by
                                                              Servicer.


         (ss)     LOAN_TYPE                          (tt)     Loan                     (uu)                  (vv)
                                                              Type
                                                              (i.e.
                                                              FHA,
                                                              VA,
                                                              Conv)


         (ww)     BANKRUPTCY_FILED_DATE              (xx)     The                      (yy)                  (zz)
                                                              date a                                                  MM/DD/YYYY
                                                              particular
                                                              bankruptcy
                                                              claim
                                                              was
                                                              filed.


         (aaa)    BANKRUPTCY_CHAPTER_CODE            (bbb)    The                     (ccc)                  (ddd)
                                                              chapter
                                                              under
                                                              which
                                                              the
                                                              bankruptcy
                                                              was
                                                              filed.


         (eee)    BANKRUPTCY_CASE_NBR                (fff)    The                     (ggg)                  (hhh)
                                                              case
                                                              number
                                                              assigned
                                                              by the
                                                              court
                                                              to the
                                                              bankruptcy
                                                              filing.


         (iii)    POST_PETITION_DUE_DATE             (jjj)    The                     (kkk)                  (lll)
                                                              payment                                                 MM/DD/YYYY
                                                              due
                                                              date
                                                              once
                                                              the
                                                              bankruptcy
                                                              has
                                                              been
                                                              approved
                                                              by the
                                                              courts


         (mmm)                                       (nnn)    The                     (ooo)                  (ppp)
                  BANKRUPTCY_DCHRG_DISM_DATE                  Date                                                    MM/DD/YYYY
                                                              The
                                                              Loan
                                                              Is
                                                              Removed
                                                              From
                                                              Bankruptcy.
                                                              Either
                                                              by
                                                              Dismissal,
                                                              Discharged
                                                              and/or
                                                              a
                                                              Motion
                                                              For
                                                              Relief
                                                              Was
                                                              Granted.


         (qqq)    LOSS_MIT_APPR_DATE                 (rrr)    The                     (sss)                  (ttt)
                                                              Date                                                    MM/DD/YYYY
                                                              The
                                                              Loss
                                                              Mitigation
                                                              Was
                                                              Approved
                                                              By The
                                                              Servicer


         (uuu)    LOSS_MIT_TYPE                      (vvv)    The                     (www)                  (xxx)
                                                              Type
                                                              Of
                                                              Loss
                                                              Mitigation
                                                              Approved
                                                              For A
                                                              Loan
                                                              Such
                                                              As;


         (yyy)    LOSS_MIT_EST_COMP_DATE             (zzz)    The                     (aaaa)                 (bbbb)
                                                              Date                                                    MM/DD/YYYY
                                                              The
                                                              Loss
                                                              Mitigation
                                                              /Plan
                                                              Is
                                                              Scheduled
                                                              To
                                                              End/Close


         (cccc)   LOSS_MIT_ACT_COMP_DATE             (dddd)   The                     (eeee)                 (ffff)
                                                              Date                                                    MM/DD/YYYY
                                                              The
                                                              Loss
                                                              Mitigation
                                                              Is
                                                              Actually
                                                              Completed


         (gggg)   FRCLSR_APPROVED_DATE               (hhhh)   The                     (iiii)                 (jjjj)
                                                              date                                                    MM/DD/YYYY
                                                              DA
                                                              Admin
                                                              sends
                                                              a
                                                              letter
                                                              to the
                                                              servicer
                                                              with
                                                              instructions
                                                              to
                                                              begin
                                                              foreclosure
                                                              proceedings.


         (kkkk)   ATTORNEY_REFERRAL_DATE             (llll)   Date                    (mmmm)                 (nnnn)
                                                              File                                                    MM/DD/YYYY
                                                              Was
                                                              Referred
                                                              To
                                                              Attorney
                                                              to
                                                              Pursue
                                                              Foreclosure


         (oooo)   FIRST_LEGAL_DATE                   (pppp)   Notice                  (qqqq)                 (rrrr)
                                                              of 1st                                                  MM/DD/YYYY
                                                              legal
                                                              filed
                                                              by an
                                                              Attorney
                                                              in a
                                                              Foreclosure
                                                              Action


         (ssss)                                      (tttt)   The                     (uuuu)                 (vvvv)
                  FRCLSR_SALE_EXPECTED_DATE                   date                                                    MM/DD/YYYY
                                                              by
                                                              which
                                                              a
                                                              foreclosure
                                                              sale
                                                              is
                                                              expected
                                                              to
                                                              occur.


         (wwww)   FRCLSR_SALE_DATE                   (xxxx)   The                     (yyyy)                 (zzzz)
                                                              actual                                                  MM/DD/YYYY
                                                              date
                                                              of the
                                                              foreclosure
                                                              sale.


         (aaaaa)  FRCLSR_SALE_AMT                    (bbbbb)  The                   (ccccc) 2                (ddddd)  No
                                                              amount                                                  commas(,)
                                                              a                                                       or
                                                              property                                                dollar
                                                              sold                                                    signs
                                                              for at                                                  ($)
                                                              the
                                                              foreclosure
                                                              sale.


         (eeeee)  EVICTION_START_DATE                (fffff)  The                    (ggggg)                 (hhhhh)
                                                              date                                                    MM/DD/YYYY
                                                              the
                                                              servicer
                                                              initiates
                                                              eviction
                                                              of the
                                                              borrower.


         (iiiii)  EVICTION_COMPLETED_DATE            (jjjjj)  The                    (kkkkk)                 (lllll)
                                                              date                                                    MM/DD/YYYY
                                                              the
                                                              court
                                                              revokes
                                                              legal
                                                              possession
                                                              of the
                                                              property
                                                              from
                                                              the
                                                              borrower.


         (mmmmm)  LIST_PRICE                         (nnnnn)  The                   (ooooo) 2                (ppppp)  No
                                                              price                                                   commas(,)
                                                              at                                                      or
                                                              which                                                   dollar
                                                              an REO                                                  signs
                                                              property                                                ($)
                                                              is
                                                              marketed.


         (qqqqq)  LIST_DATE                          (rrrrr)  The                    (sssss)                 (ttttt)
                                                              date                                                    MM/DD/YYYY
                                                              an REO
                                                              property
                                                              is
                                                              listed
                                                              at a
                                                              particular
                                                              price.


         (uuuuu)  OFFER_AMT                          (vvvvv)  The                   (wwwww) 2                (xxxxx)  No
                                                              dollar                                                  commas(,)
                                                              value                                                   or
                                                              of an                                                   dollar
                                                              offer                                                   signs
                                                              for an                                                  ($)
                                                              REO
                                                              property.


         (yyyyy)  OFFER_DATE_TIME                    (zzzzz)  The                    (aaaaaa)                (bbbbbb)
                                                              date                                                    MM/DD/YYYY
                                                              an
                                                              offer
                                                              is
                                                              received
                                                              by DA
                                                              Admin
                                                              or by
                                                              the
                                                              Servicer.


         (cccccc) REO_CLOSING_DATE                   (dddddd) The                    (eeeeee)                (ffffff)
                                                              date                                                    MM/DD/YYYY
                                                              the
                                                              REO
                                                              sale
                                                              of the
                                                              property
                                                              is
                                                              scheduled
                                                              to
                                                              close.


         (gggggg) REO_ACTUAL_CLOSING_DATE            (hhhhhh) Actual                 (iiiiii)                (jjjjjj)
                                                              Date                                                    MM/DD/YYYY
                                                              Of REO
                                                              Sale


         (kkkkkk) OCCUPANT_CODE                      (llllll)                        (mmmmmm)                (nnnnnn)
                                                              Classification
                                                              of how
                                                              the
                                                              property
                                                              is
                                                              occupied.


         (oooooo) PROP_CONDITION_CODE                (pppppp) A code                 (qqqqqq)                (rrrrrr)
                                                              that
                                                              indicates
                                                              the
                                                              condition
                                                              of the
                                                              property.


         (ssssss) PROP_INSPECTION_DATE               (tttttt) The                    (uuuuuu)                (vvvvvv)
                                                              date                                                    MM/DD/YYYY
                                                              a
                                                              property
                                                              inspection
                                                              is
                                                              performed.


         (wwwwww) APPRAISAL_DATE                     (xxxxxx) The                    (yyyyyy)                (zzzzzz)
                                                              date                                                    MM/DD/YYYY
                                                              the
                                                              appraisal
                                                              was
                                                              done.


         (aaaaaaa)         CURR_PROP_VAL             (bbbbbbb)                      (ccccccc)                (ddddddd)
                                                               The                           2
                                                              current
                                                              "as
                                                              is"
                                                              value
                                                              of the
                                                              property
                                                              based
                                                              on
                                                              brokers
                                                              price
                                                              opinion
                                                              or
                                                              appraisal.


         (eeeeeee)                                   (fffffff)                      (ggggggg)                (hhhhhhh)
                  REPAIRED_PROP_VAL                           The                            2
                                                              amount
                                                              the
                                                              property
                                                              would
                                                              be
                                                              worth
                                                              if
                                                              repairs
                                                              are
                                                              completed
                                                              pursuant
                                                              to a
                                                              broker's
                                                              price
                                                              opinion
                                                              or
                                                              appraisal.


         (iiiiiii)         If applicable:            (jjjjjjj)                      (kkkkkkk)                (lllllll)



         (mmmmmmm)                                   (nnnnnnn)                      (ooooooo)                (ppppppp)
                  DELINQ_STATUS_CODE                          FNMA
                                                              Code
                                                              Describing
                                                              Status
                                                              of Loan


         (qqqqqqq)                                   (rrrrrrr)                      (sssssss)                (ttttttt)
                  DELINQ_REASON_CODE                          The
                                                              circumstances
                                                              which
                                                              caused
                                                              a
                                                              borrower
                                                              to
                                                              stop
                                                              paying
                                                              on a
                                                              loan.
                                                              Code
                                                              indicates
                                                              the
                                                              reason
                                                              why
                                                              the
                                                              loan
                                                              is in
                                                              default
                                                              for
                                                              this
                                                              cycle.


         (uuuuuuu)                                   (vvvvvvv)                      (wwwwwww)                (xxxxxxx)
                  MI_CLAIM_FILED_DATE                         Date                                                    MM/DD/YYYY
                                                              Mortgage
                                                              Insurance
                                                              Claim
                                                              Was
                                                              Filed
                                                              With
                                                              Mortgage
                                                              Insurance
                                                              Company.


         (yyyyyyy)         MI_CLAIM_AMT              (zzzzzzz)                      (aaaaaaaa)               (bbbbbbbb)
                                                              Amount                                                  No
                                                              of                                                      commas(,)
                                                              Mortgage                                                or
                                                              Insurance                                               dollar
                                                              Claim                                                   signs
                                                              Filed                                                   ($)


         (cccccccc)                                  (dddddddd)                     (eeeeeeee)               (ffffffff)
                  MI_CLAIM_PAID_DATE                          Date                                                    MM/DD/YYYY
                                                              Mortgage
                                                              Insurance
                                                              Company
                                                              Disbursed
                                                              Claim
                                                              Payment


         (gggggggg)                                  (hhhhhhhh)                     (iiiiiiii)               (jjjjjjjj)
                  MI_CLAIM_AMT_PAID                           Amount                         2                        No
                                                              Mortgage                                                commas(,)
                                                              Insurance                                               or
                                                              Company                                                 dollar
                                                              Paid                                                    signs
                                                              On                                                      ($)
                                                              Claim


         (kkkkkkkk)                                  (llllllll)                     (mmmmmmmm)               (nnnnnnnn)
                  POOL_CLAIM_FILED_DATE                       Date                                                    MM/DD/YYYY
                                                              Claim
                                                              Was
                                                              Filed
                                                              With
                                                              Pool
                                                              Insurance
                                                              Company


         (oooooooo)        POOL_CLAIM_AMT            (pppppppp)                     (qqqqqqqq)               (rrrrrrrr)
                                                              Amount                         2                        No
                                                              of                                                      commas(,)
                                                              Claim                                                   or
                                                              Filed                                                   dollar
                                                              With                                                    signs
                                                              Pool                                                    ($)
                                                              Insurance
                                                              Company


         (ssssssss)                                  (tttttttt)                     (uuuuuuuu)               (vvvvvvvv)
                  POOL_CLAIM_PAID_DATE                        Date                                                    MM/DD/YYYY
                                                              Claim
                                                              Was
                                                              Settled
                                                              and
                                                              The
                                                              Check
                                                              Was
                                                              Issued
                                                              By The
                                                              Pool
                                                              Insurer


         (wwwwwwww)                                  (xxxxxxxx)                     (yyyyyyyy)               (zzzzzzzz)
                  POOL_CLAIM_AMT_PAID                         Amount                         2                        No
                                                              Paid                                                    commas(,)
                                                              On                                                      or
                                                              Claim                                                   dollar
                                                              By                                                      signs
                                                              Pool                                                    ($)
                                                              Insurance
                                                              Company


         (aaaaaaaaa)                                 (bbbbbbbbb)                   (ccccccccc)               (ddddddddd)
                  FHA_PART_A_CLAIM_FILED_DATE                  Date                                                   MM/DD/YYYY
                                                              FHA
                                                              Part A
                                                              Claim
                                                              Was
                                                              Filed
                                                              With
                                                              HUD


         (eeeeeeeee)                                 (fffffffff)                   (ggggggggg)               (hhhhhhhhh)
                  FHA_PART_A_CLAIM_AMT                         Amount                        2                        No
                                                              of FHA                                                  commas(,)
                                                              Part A                                                  or
                                                              Claim                                                   dollar
                                                              Filed                                                   signs
                                                                                                                      ($)


         (iiiiiiiii)                                 (jjjjjjjjj)                   (kkkkkkkkk)               (lllllllll)
                  FHA_PART_A_CLAIM_PAID_DATE                   Date                                                   MM/DD/YYYY
                                                              HUD
                                                              Disbursed
                                                              Part A
                                                              Claim
                                                              Payment


         (mmmmmmmmm)                                 (nnnnnnnnn)                   (ooooooooo)               (ppppppppp)
                  FHA_PART_A_CLAIM_PAID_AMT                    Amount                        2                        No
                                                              HUD                                                     commas(,)
                                                              Paid                                                    or
                                                              on                                                      dollar
                                                              Part A                                                  signs
                                                              Claim                                                   ($)


         (qqqqqqqqq)                                 (rrrrrrrrr)                   (sssssssss)               (ttttttttt)
                  FHA_PART_B_CLAIM_FILED_DATE                   Date                                                  MM/DD/YYYY
                                                              FHA
                                                              Part B
                                                              Claim
                                                              Was
                                                              Filed
                                                              With
                                                              HUD


         (uuuuuuuuu)                                 (vvvvvvvvv)                   (wwwwwwwww)               (xxxxxxxxx)
                  FHA_PART_B_CLAIM_AMT                          Amount                       2                        No
                                                              of FHA                                                  commas(,)
                                                              Part B                                                  or
                                                              Claim                                                   dollar
                                                              Filed                                                   signs
                                                                                                                      ($)


         (yyyyyyyyy)                                 (zzzzzzzzz)                   (aaaaaaaaaa)              (bbbbbbbbbb)
                  FHA_PART_B_CLAIM_PAID_DATE                     Date                                                 MM/DD/YYYY
                                                              HUD
                                                              Disbursed
                                                              Part B
                                                              Claim
                                                              Payment


         (cccccccccc)                                (dddddddddd)                  (eeeeeeeeee)              (ffffffffff)
                  FHA_PART_B_CLAIM_PAID_AMT                    Amount                        2                        No
                                                              HUD                                                     commas(,)
                                                              Paid                                                    or
                                                              on                                                      dollar
                                                              Part B                                                  signs
                                                              Claim                                                   ($)


         (gggggggggg)                                (hhhhhhhhhh)                  (iiiiiiiiii)              (jjjjjjjjjj)
                  VA_CLAIM_FILED_DATE                          Date                                                   MM/DD/YYYY
                                                              VA
                                                              Claim
                                                              Was
                                                              Filed
                                                              With
                                                              the
                                                              Veterans
                                                              Admin


         (kkkkkkkkkk)                                (llllllllll)                  (mmmmmmmmmm)              (nnnnnnnnnn)
                  VA_CLAIM_PAID_DATE                           Date                                                   MM/DD/YYYY
                                                              Veterans
                                                              Admin.
                                                              Disbursed
                                                              VA
                                                              Claim
                                                              Payment


         (oooooooooo)                                (pppppppppp)                  (qqqqqqqqqq)              (rrrrrrrrrr)
                  VA_CLAIM_PAID_AMT                            Amount                        2                        No
                                                              Veterans                                                commas(,)
                                                              Admin.                                                  or
                                                              Paid                                                    dollar
                                                              on VA                                                   signs
                                                              Claim                                                   ($)


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------


Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------






--------------------------------------------------------------------------------






                                                     EXHIBIT G

                                          FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

         I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
Item 1123 of  Regulation  AB (the  "Compliance  Statement"),  the report on  assessment  of the  Company's
compliance  with the  servicing  criteria  set forth in Item  1122(d)  of  Regulation  AB (the  "Servicing
Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of 1934,
as  amended  (the  "Exchange  Act") and Item  1122 of  Regulation  AB (the  "Servicing  Assessment"),  the
registered  public  accounting  firm's  attestation  report  provided in accordance  with Rules 13a-18 and
15d-18 under the Exchange Act and Section  1122(b) of Regulation AB (the  "Attestation  Report"),  and all
servicing  reports,  Officer's  Certificates  and  other  information  relating  to the  servicing  of the
Mortgage  Loans by the  Company  during  200[ ] that were  delivered  by the  Company  to the  [Depositor]
[Master  Servicer]  [Securities  Administrator]  [Trustee]  pursuant to the Agreement  (collectively,  the
"Company Servicing Information");

         Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
any  untrue  statement  of a  material  fact or omit  to  state a  material  fact  necessary  to make  the
statements made, in the light of the  circumstances  under which such statements were made, not misleading
with respect to the period of time covered by the Company Servicing Information;

         Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
Company  under  the  Agreement  has  been  provided  to  the  [Depositor]  [Master  Servicer]  [Securities
Administrator] [Trustee];

         I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing  the  Compliance
Statement  and  except  as  disclosed  in  the  Compliance  Statement,  the  Servicing  Assessment  or the
Attestation  Report,  the Company has  fulfilled  its  obligations  under the  Agreement  in all  material
respects; and

         The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
and the Servicing  Assessment  and  Attestation  Report  required to be provided by the Company and by any
Subservicer and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]  [Master
Servicer].  Any material  instances of noncompliance  described in such reports have been disclosed to the
[Depositor]  [Master  Servicer].  Any material instance of noncompliance  with the Servicing  Criteria has
been disclosed in such reports.





--------------------------------------------------------------------------------





                                                EXHIBIT H

                                         SUMMARY OF REGULATION AB
                                            SERVICING CRITERIA

         NOTE:  This Exhibit H is provided for  convenience of reference  only. In the event of a conflict
or  inconsistency  between  the  terms  of this  Exhibit  H and the  text of  Regulation  AB,  the text of
Regulation AB, its adopting release and other public statements of the SEC shall control.

Item 1122(d)

         (ii)     General servicing considerations.

                  (A)      Policies and  procedures  are  instituted to monitor any  performance  or other
triggers and events of default in accordance with the transaction agreements.

                  (B)      If any material servicing activities are outsourced to third parties,  policies
and  procedures  are  instituted  to  monitor  the third  party's  performance  and  compliance  with such
servicing activities.

                  (C)      Any  requirements in the transaction  agreements to maintain a back-up servicer
for the mortgage loans are maintained.

                  (D)      A  fidelity  bond and  errors  and  omissions  policy is in effect on the party
participating  in the  servicing  function  throughout  the  reporting  period in the  amount of  coverage
required by and otherwise in accordance with the terms of the transaction agreements.

         (iii)    Cash collection and administration.

                  (A)      Payments on mortgage  loans are deposited into the  appropriate  custodial bank
accounts and related bank clearing  accounts no more than two business  days  following  receipt,  or such
other number of days specified in the transaction agreements.

                  (B)      Disbursements  made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

                  (C)      Advances  of  funds  or  guarantees  regarding   collections,   cash  flows  or
distributions,  and any interest or other fees charged for such advances,  are made, reviewed and approved
as specified in the transaction agreements.

                  (D)      The related  accounts for the  transaction,  such as cash  reserve  accounts or
accounts  established as a form of  overcollateralization,  are separately  maintained (e.g., with respect
to commingling of cash) as set forth in the transaction agreements.

                  (E)      Each  custodial  account  is  maintained  at  a  federally  insured  depository
institution  as set forth in the  transaction  agreements.  For  purposes  of this  criterion,  "federally
insured  depository  institution"  with  respect  to a  foreign  financial  institution  means  a  foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (F)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (G)      Reconciliations   are  prepared  on  a  monthly  basis  for  all   asset-backed
securities  related bank  accounts,  including  custodial  accounts and related  bank  clearing  accounts.
These  reconciliations  are (A)  mathematically  accurate;  (B) prepared within 30 calendar days after the
bank statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C)
reviewed and approved by someone  other than the person who prepared the  reconciliation;  and (D) contain
explanations  for  reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of
their original identification, or such other number of days specified in the transaction agreements.

         (iv)     Investor remittances and reporting.

                  (A)      Reports to  investors,  including  those to be filed with the  Commission,  are
maintained  in  accordance  with  the  transaction  agreements  and  applicable  Commission  requirements.
Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms set forth in
the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in
the transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;
and (D) agree with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and
number of mortgage loans serviced by the Servicer.

                  (B)      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with
timeframes, distribution priority and other terms set forth in the transaction agreements.

                  (C)      Disbursements  made to an investor are posted  within two business  days to the
Servicer's investor records, or such other number of days specified in the transaction agreements.

                  (D)      Amounts  remitted to investors per the investor  reports  agree with  cancelled
checks, or other form of payment, or custodial bank statements.

         (v)      Mortgage Loan administration.

                  (A)      Collateral  or  security  on mortgage  loans is  maintained  as required by the
transaction agreements or related mortgage loan documents.

                  (B)      Mortgage  loan  and  related  documents  are  safeguarded  as  required  by the
transaction agreements.

                  (C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed
and approved in accordance with any conditions or requirements in the transaction agreements.

                  (D)      Payments on mortgage loans,  including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer's  obligor records  maintained no more than two
business days after receipt,  or such other number of days specified in the  transaction  agreements,  and
allocated to principal,  interest or other items (e.g.,  escrow) in accordance  with the related  mortgage
loan documents.

                  (E)      The Servicer's  records  regarding the mortgage loans agree with the Servicer's
records with respect to an obligor's unpaid principal balance.

                  (F)      Changes  with  respect to the terms or status of an  obligor's  mortgage  loans
(e.g.,  loan  modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
accordance with the transaction agreements and related mortgage loan documents.

                  (G)      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications
and  deeds  in  lieu of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
conducted  and concluded in  accordance  with the  timeframes  or other  requirements  established  by the
transaction agreements.

                  (H)      Records  documenting  collection  efforts  are  maintained  during the period a
mortgage loan is delinquent in accordance  with the  transaction  agreements.  Such records are maintained
on at least a monthly basis, or such other period  specified in the transaction  agreements,  and describe
the entity's  activities in monitoring  delinquent  mortgage loans  including,  for example,  phone calls,
letters and payment  rescheduling  plans in cases where delinquency is deemed temporary (e.g.,  illness or
unemployment).

                  (I)      Adjustments  to  interest  rates or rates of return  for  mortgage  loans  with
variable rates are computed based on the related mortgage loan documents.

                  (J)      Regarding  any funds  held in trust for an obligor  (such as escrow  accounts):
(A) such funds are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
annual basis,  or such other period  specified in the transaction  agreements;  (B) interest on such funds
is paid, or credited,  to obligors in accordance with  applicable  mortgage loan documents and state laws;
and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (K)      Payments made on behalf of an obligor  (such as tax or insurance  payments) are
made on or before the related  penalty or  expiration  dates,  as  indicated on the  appropriate  bills or
notices  for such  payments,  provided  that such  support has been  received by the  Servicer at least 30
calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                  (L)      Any late payment  penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late payment
was due to the obligor's error or omission.

                  (M)      Disbursements  made on behalf of an obligor are posted within two business days
to the  obligor's  records  maintained  by the  Servicer,  or such other  number of days  specified in the
transaction agreements.

                  (N)      Delinquencies,  charge-offs  and  uncollectable  accounts  are  recognized  and
recorded in accordance with the transaction agreements.

                  (O)      Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.






--------------------------------------------------------------------------------





                                                EXHIBIT I

                             SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

         NOTE:  This Exhibit I is provided for  convenience of reference  only. In the event of a conflict
or  inconsistency  between  the  terms  of this  Exhibit  I and the  text of  Regulation  AB,  the text of
Regulation AB, its adopting release and other public statements of the SEC shall control.

         Item 1108(b) and (c)

         Provide the following  information  with respect to each  servicer  that will service,  including
interim service,  20% or more of the mortgage loans in any loan group in the securitization  issued in the
Pass-Through Transfer:

         -a description of the Owner's form of organization;

         -a  description  of how long the  Servicer  has been  servicing  residential  mortgage  loans;  a
general  discussion  of the  Servicer's  experience  in  servicing  assets  of any  type as well as a more
detailed  discussion of the Servicer's  experience  in, and procedures for the servicing  function it will
perform  under  this  Agreement  and  any  Reconstitution  Agreements;  information  regarding  the  size,
composition  and growth of the Servicer's  portfolio of mortgage loans of the type similar to the Mortgage
Loans and  information  on factors  related to the  Servicer  that may be material to any  analysis of the
servicing of the Mortgage Loans or the related asset-backed securities,  as applicable,  including whether
any default or servicing related  performance  trigger has occurred as to any other  securitization due to
any act or failure to act of the Servicer,  whether any material  noncompliance with applicable  servicing
criteria as to any other  securitization  has been  disclosed or reported by the Servicer,  and the extent
of outsourcing the Servicer uses;

         -a  description  of any  material  changes  to  the  Servicer's  policies  or  procedures  in the
servicing  function it will perform under this  Agreement and any  Reconstitution  Agreements for mortgage
loans of the type similar to the Mortgage Loans during the past three years;

         -information  regarding  the  Servicer's  financial  condition  to the  extent  that  there  is a
material  risk  that the  effect  on one or more  aspects  of  servicing  resulting  from  such  financial
condition  could have a material impact on the  performance of the securities  issued in the  Pass-Through
Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage
Loans, and the Servicer's processes and procedures designed to address such factors;

         -statistical  information  regarding  principal and interest advances made by the Servicer on the
Mortgage Loans and the Servicer's overall servicing portfolio for the past three years; and

         -the Owner's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1117

         -describe  any legal  proceedings  pending  against the Servicer or against any of its  property,
including any proceedings  known to be contemplated by governmental  authorities,  that may be material to
the holders of the securities issued in the Pass-Through Transfer.

         Item 1119(a)


         -describe any  affiliations  of the  Servicer,  each other  originator of the Mortgage  Loans and
each  Subservicer  with the  sponsor,  depositor,  issuing  entity,  trustee,  any  originator,  any other
servicer,  any significant obligor,  enhancement or support provider or any other material parties related
to the Pass-Through Transfer.

         Item 1119(b)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
entered  into  outside of the  ordinary  course of business  or on terms  other than those  obtained in an
arm's length transaction with an unrelated third party, apart from the Pass-Through Transfer,  between the
Servicer,  each  other  originator  of the  Mortgage  Loans  and each  Subservicer,  or  their  respective
affiliates,  and the sponsor,  depositor or issuing  entity or their  respective  affiliates,  that exists
currently  or has  existed  during the past two years,  that may be material  to the  understanding  of an
investor in the securities issued in the Pass-Through Transfer.

         Item 1119(c)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
involving or relating to the Mortgage  Loans or the  Pass-Through  Transfer,  including the material terms
and  approximate  dollar  amount  involved,  between the Servicer,  each other  originator of the Mortgage
Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor or issuing entity
or their respective affiliates, that exists currently or has existed during the past two years.






--------------------------------------------------------------------------------






                                                EXHIBIT J

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                        SERVICING CRITERIA TO BE ADDRESSED
                                            IN ASSESSMENT OF COMPLIANCE
                                           (RMBS unless otherwise noted)

         Key:
         X - obligation


         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.



--------------------- ---------------------------------------------------------------------------------------------- --------------
RegAB Reference                Servicing Criteria                                                                    Servicers
--------------------- ---------------------------------------------------------------------------------------------- --------------

--------------------- ---------------------------------------------------------------------------------------------- --------------
                               General Servicing Considerations
--------------------- ---------------------------------------------------------------------------------------------- --------------

--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(1)(i)         Policies and  procedures  are  instituted to monitor any  performance  or other  triggers and           X
                      events of default in accordance with the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(1)(ii)        If  any  material  servicing  activities  are  outsourced  to  third  parties,  policies  and           X
                      procedures are instituted to monitor the third party's  performance  and compliance with such
                      servicing activities.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Any  requirements in the transaction  agreements to maintain a back-up  servicer for the Pool
1122(d)(1)(iii)       Assets are maintained.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(1)(iv)        A fidelity bond and errors and omissions  policy is in effect on the party  participating  in           X
                      the servicing function  throughout the reporting period in the amount of coverage required by
                      and otherwise in accordance with the terms of the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Cash Collection and Administration
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(2)(i)         Payments on pool assets are  deposited  into the  appropriate  custodial  bank  accounts  and           X
                      related bank clearing  accounts no more than two business  days  following  receipt,  or such
                      other number of days specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Disbursements  made via wire transfer on behalf of an obligor or to an investor are made only           X
1122(d)(2)(ii)        by authorized personnel.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Advances of funds or guarantees regarding collections,  cash flows or distributions,  and any           X
                      interest  or other fees  charged  for such  advances,  are made,  reviewed  and  approved  as
1122(d)(2)(iii)       specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      The  related  accounts  for the  transaction,  such  as cash  reserve  accounts  or  accounts           X
                      established  as a form of over  collateralization,  are  separately  maintained  (e.g.,  with
1122(d)(2)(iv)        respect to commingling of cash) as set forth in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Each custodial  account is maintained at a federally  insured  depository  institution as set           X
                      forth in the  transaction  agreements.  For purposes of this  criterion,  "federally  insured
                      depository  institution"  with  respect to a foreign  financial  institution  means a foreign
                      financial  institution  that meets the  requirements  of Rule  13k-1(b)(1)  of the Securities
1122(d)(2)(v)         Exchange Act.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(2)(vi)        Unissued checks are safeguarded so as to prevent unauthorized access.                                   X
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(2)(vii)       Reconciliations are prepared on a monthly basis for all asset-backed  securities related bank           X
                      accounts,   including   custodial  accounts  and  related  bank  clearing   accounts.   These
                      reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar days after
                      the bank  statement  cutoff date, or such other number of days  specified in the  transaction
                      agreements;  (C)  reviewed  and  approved by someone  other than the person who  prepared the
                      reconciliation;  and (D) contain  explanations for reconciling items. These reconciling items
                      are resolved within 90 calendar days of their original  identification,  or such other number
                      of days specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Investor Remittances and Reporting
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(3)(i)         Reports to investors,  including  those to be filed with the  Commission,  are  maintained in           X
                      accordance  with  the  transaction   agreements  and  applicable   Commission   requirements.
                      Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms
                      set forth in the transaction  agreements;  (B) provide  information  calculated in accordance
                      with the terms specified in the transaction agreements;  (C) are filed with the Commission as
                      required  by its rules  and  regulations;  and (D) agree  with  investors'  or the  trustee's
                      records as to the total unpaid  principal  balance and number of Pool Assets  serviced by the
                      Servicer.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Amounts  due  to  investors  are  allocated  and  remitted  in  accordance  with  timeframes,           X
1122(d)(3)(ii)        distribution priority and other terms set forth in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Disbursements  made to an investor  are posted  within two  business  days to the  Servicer's           X
1122(d)(3)(iii)       investor records, or such other number of days specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Amounts remitted to investors per the investor reports agree with cancelled  checks, or other           X
1122(d)(3)(iv)        form of payment, or custodial bank statements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Pool Asset Administration
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(i)         Collateral  or  security  on  pool  assets  is  maintained  as  required  by the  transaction           X
                      agreements or related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(ii)        Pool assets  and related documents are safeguarded as required by the transaction agreements            X
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(iii)       Any additions,  removals or substitutions  to the asset pool are made,  reviewed and approved           X
                      in accordance with any conditions or requirements in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(iv)        Payments on pool assets,  including  any payoffs,  made in  accordance  with the related pool           X
                      asset  documents are posted to the  Servicer's  obligor  records  maintained no more than two
                      business  days after  receipt,  or such other  number of days  specified  in the  transaction
                      agreements, and allocated to principal,  interest or other items (e.g., escrow) in accordance
                      with the related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      The  Servicer's  records  regarding  the pool assets agree with the  Servicer's  records with           X
1122(d)(4)(v)         respect to an obligor's unpaid principal balance.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Changes  with  respect  to the  terms or status  of an  obligor's  pool  assets  (e.g.,  loan           X
                      modifications  or  re-agings)  are made,  reviewed  and approved by  authorized  personnel in
1122(d)(4)(vi)        accordance with the transaction agreements and related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications  and deeds in           X
                      lieu of foreclosure,  foreclosures and repossessions, as applicable) are initiated, conducted
                      and concluded in accordance  with the  timeframes or other  requirements  established  by the
1122(d)(4)(vii)       transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(viii)      Records  documenting  collection  efforts  are  maintained  during the period a pool asset is           X
                      delinquent in accordance with the transaction  agreements.  Such records are maintained on at
                      least a monthly basis,  or such other period  specified in the  transaction  agreements,  and
                      describe  the  entity's  activities  in  monitoring  delinquent  pool assets  including,  for
                      example,  phone calls,  letters and payment  rescheduling plans in cases where delinquency is
                      deemed temporary (e.g., illness or unemployment).
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(ix)        Adjustments  to interest  rates or rates of return for pool assets  with  variable  rates are           X
                      computed based on the related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(x)         Regarding  any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds           X
                      are analyzed,  in accordance with the obligor's pool asset  documents,  on at least an annual
                      basis,  or such other period  specified in the transaction  agreements;  (B) interest on such
                      funds is paid, or credited,  to obligors in accordance  with  applicable pool asset documents
                      and state laws;  and (C) such funds are  returned to the obligor  within 30 calendar  days of
                      full  repayment  of the related pool  assets,  or such other number of days  specified in the
                      transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Payments  made on behalf of an obligor  (such as tax or  insurance  payments)  are made on or           X
                      before the related  penalty or expiration  dates,  as indicated on the  appropriate  bills or
                      notices for such  payments,  provided  that such support has been received by the servicer at
                      least 30 calendar  days prior to these dates,  or such other number of days  specified in the
1122(d)(4)(xi)        transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Any late payment  penalties in connection with any payment to be made on behalf of an obligor           X
                      are paid from the  Servicer's  funds and not charged to the obligor,  unless the late payment
1122(d)(4)(xii)       was due to the obligor's error or omission.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Disbursements  made on behalf of an  obligor  are  posted  within  two  business  days to the           X
                      obligor's records  maintained by the servicer,  or such other number of days specified in the
1122(d)(4)(xiii)      transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Delinquencies,  charge-offs  and  uncollectible  accounts  are  recognized  and  recorded  in           X
1122(d)(4)(xiv)       accordance with the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Any external enhancement or other support,  identified in Item 1114(a)(1) through (3) or Item
1122(d)(4)(xv)        1115 of Regulation AB, is maintained as set forth in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------




                                                      [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:      _________________________
                                                     Name:
                                                     Title:






--------------------------------------------------------------------------------






                                                EXHIBIT K

                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS

                      Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due within 90 days of liquidation.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

         The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been
                  earned if all delinquent payments had been made as agreed. For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation, an Amortization Schedule from date
                  of default through liquidation breaking out the net interest and servicing fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances – see page 2 of 332 form - breakdown required
                  showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require
                     evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved
                  Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and
                  Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                              ________________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                              ________________(10)
         (11) FC Costs/Other Legal Expenses                                     ________________(11)
         (12) Other (itemize)                                                   ________________(12)
                  Cash for Keys__________________________                       ________________(12)
                  HOA/Condo Fees_______________________                         ________________(12)
                  ______________________________________                        ________________(12)

                  Total Expenses                                               $ _______________(13)
         Credits:
         (14) Escrow Balance                                                   $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a)
         HUD Part A

         ________________           (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ------------------ ---------------- --------------- -------------------- ------------------
           Type             Date            Period             Total            Base            Penalties            Interest
                        Paid          of Coverage          Paid            Amount
         (Tax
     /Ins.)
------------------ --------------- ------------------ ---------------- --------------- -------------------- ------------------
------------------ --------------- ------------------ ---------------- --------------- -------------------- ------------------




--------------------------------------------------------------------------------





                                                                                               EXHIBIT H-4


                                         EMC MORTGAGE CORPORATION
                                                Purchaser,


                                     HSBC MORTGAGE CORPORATION (USA)

                                                 Company,

                                           AMENDED AND RESTATED
                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                      Dated as of September 1, 2005





                                (Fixed and Adjustable Rate Mortgage Loans)






--------------------------------------------------------------------------------





                                            TABLE OF CONTENTS

                                                ARTICLE I


Section 1.01     Defined Terms..................................................2

                                                ARTICLE II

Section 2.01     Agreement to Purchase.........................................14
Section 2.02     Purchase Price................................................15
Section 2.03     Servicing of Mortgage Loans...................................15
Section 2.04     Record Title and Possession of Mortgage Files; Maintenance
                 of Servicing Files............................................15
Section 2.05     Books and Records.............................................16
Section 2.06     Transfer of Mortgage Loans....................................17
Section 2.07     Delivery of Mortgage Loan Documents...........................17
Section 2.08     Quality Control Procedures....................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults...19
Section 2.10     Modification of Obligations...................................19

                                               ARTICLE III

Section 3.01     Representations and Warranties of the Company..................21
Section 3.02     Representations and Warranties as to Individual
                 Mortgage Loans.................................................24
Section 3.03     Repurchase;Substitution........................................33
Section 3.04     Representations and Warranties of the Purchaser................35

                                                ARTICLE IV

Section 4.01     Company to Act as Servicer.....................................36
Section 4.02     Collection of Mortgage Loan Payments...........................39
Section 4.03     Realization Upon Defaulted Mortgage Loans......................40
Section 4.04     Establishment of Custodial Accounts; Deposits in Custodial
                 Accounts.......................................................41
Section 4.05     Permitted Withdrawals from the Custodial Account...............42
Section 4.06     Establishment of Escrow Accounts; Deposits in Escrow
                 Accounts.......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account......................44
Section 4.08     Payment of Taxes, Insurance and Other
                 Charges; Maintenance of Primary Mortgage
                 Insurance Policies; Collections Thereunder.....................45
Section 4.09     Transfer of Accounts...........................................46
Section 4.10     Maintenance of Hazard Insurance................................46
Section 4.11     Maintenance of Mortgage Impairment
                 Insurance Policy...............................................47
Section 4.12     Fidelity Bond, Errors and Omissions Insurance..................48
Section 4.13     Title, Management and Disposition of REO Property..............48
Section 4.14     Notification of Maturity Date..................................50

                                                ARTICLE V

Section 5.01     Distributions..................................................50
Section 5.02     Statements to the Purchaser....................................51
Section 5.03     Monthly Advances by the Company................................53
Section 5.04     Liquidation Reports............................................53

                                                ARTICLE VI

Section 6.01     Assumption Agreements..........................................53
Section 6.02     Satisfaction of Mortgages and Release of Mortgage Files........54
Section 6.03     Servicing Compensation.........................................55
Section 6.04     Annual Statement as to Compliance..............................56
Section 6.05     Annual Independent Certified Public
                 Accountants' Servicing Report..................................56
Section 6.06     Purchaser's Right to Examine Company Records...................56

                                               ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                  Required......................................................57

                                               ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims............................58
Section 8.02     Merger or Consolidation of the Company.........................58
Section 8.03     Limitation on Liability of the Company and Others..............59
Section 8.04     Company Not to Assign or Resign................................59
Section 8.05     No Transfer of Servicing.......................................59

                                                ARTICLE IX

Section 9.01     Events of Default..............................................61
Section 9.02     Waiver of Defaults.............................................62

                                                ARTICLE X

Section 10.01     Termination...................................................62
Section 10.02     Termination without cause.....................................63

                                                ARTICLE XI

Section 11.01     Successor to the Company......................................63
Section 11.02     Amendment.....................................................64
Section 11.03     Recordation of Agreement......................................65
Section 11.04     Governing Law.................................................65
Section 11.05     Notices.......................................................65
Section 11.06     Severability of Provisions....................................66
Section 11.07     Exhibits......................................................66
Section 11.08     General Interpretive Principles...............................66
Section 11.09     Reproduction of Documents.....................................67
Section 11.10     Confidentiality of Information................................67
Section 11.11     Recordation of Assignment of Mortgage.........................67
Section 11.12     Assignment by Purchaser.......................................68
Section 11.13     No Partnership................................................68
Section 11.14     Execution: Successors and Assigns.............................68
Section 11.15     Entire Agreement..............................................68
Section 11.16     No Solicitation...............................................68
Section 11.17     Closing.......................................................69
Section 11.18     Cooperation of Company with Reconstitution....................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution..............

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet
   J                    Reconstituted Mortgage Loan Reporting




--------------------------------------------------------------------------------




         This is an Amended  and  Restated  Purchase,  Warranties  and  Servicing  Agreement,  dated as of
September  1,  2005,  which  amends  and  restates  the  Purchase,  Warranties  and  Servicing  Agreement,
originally dated May 1, 2002, each between EMC MORTGAGE  CORPORATION,  as Purchaser,  with offices located
at Mac Arthur Ridge II, 909 Hidden Ridge  Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  and
HSBC Mortgage  Corporation  (USA), with offices located at 2929 Walden Avenue,  Depew, New York 14043 (the
"Company").

                                          W I T N E S S E T H :

         WHEREAS,  the  Purchaser has  heretofore  agreed to purchase from the Company and the Company has
heretofore  agreed to sell to the  Purchaser,  from time to time,  certain  Mortgage  Loans on a servicing
retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other  security
instrument  creating a first lien on a residential  dwelling located in the jurisdiction  indicated on the
Mortgage Loan Schedule, which is annexed to the related Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and warranties of
the Company with respect to itself and the Mortgage  Loans and the  management,  servicing  and control of
the Mortgage Loans;

         NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the Purchaser
and the Company agree as follows:

                                                ARTICLE I

                                               DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the following meaning specified in this Article:

         Accepted  Servicing  Practices:  With  respect to any Mortgage  Loan,  those  mortgage  servicing
practices  (including  collection  procedures)  of prudent  mortgage  banking  institutions  which service
mortgage  loans of the same type as such Mortgage  Loan in the  jurisdiction  where the related  Mortgaged
Property is located,  and which are in accordance with Fannie Mae servicing practices and procedures,  for
MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the  Mortgage
Interest Rate is adjusted in accordance with the terms of the related Mortgage Note.

         Agreement:  This Purchase,  Warranties  and Servicing  Agreement  including all exhibits  hereto,
amendments hereof and supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the lesser of (i) the value thereof
as determined by an appraisal  made for the  originator of the Mortgage Loan at the time of origination of
the Mortgage Loan by an appraiser who met the minimum  requirements of Fannie Mae and FHLMC,  and (ii) the
purchase  price  paid for the  related  Mortgaged  Property  by the  Mortgagor  with the  proceeds  of the
Mortgage Loan,  provided,  however, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged
Property  is based  solely upon the value  determined  by an  appraisal  made for the  originator  of such
Refinanced  Mortgage Loan at the time of origination of such Refinanced  Mortgage Loan by an appraiser who
met the  minimum  requirements  of  FANNIE  MAE and  FHLMC.  However  in the  case of a  mortgage  made on
property  in New York  State  value  will  always be  determined  by the  appraisal  for  determining  any
requirement for primary mortgage insurance only.

         Assignment:  An  individual  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in  recordable  form,  sufficient  under the laws of the  jurisdiction  wherein  the  related
Mortgaged Property is located to reflect of record the sale or transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the
State of New York or (iii) a day on which banks in the State of New York are  authorized  or  obligated by
law or executive order to be closed.


         Buydown  Agreement:  An agreement  between the Seller and a Mortgagor,  or an agreement among the
Company,  a  Mortgagor  and a seller of a Mortgaged  Property or a third party with  respect to a Mortgage
Loan which provides for the application of Buydown Funds.

         Buydown Funds:  In respect of any Buydown  Mortgage  Loan, any amount  contributed by seller of a
Mortgaged  Property  subject to a Buydown  Mortgage Loan,  the buyer of such property,  the Company or any
other  source,  plus  interest  earned  thereon,  in order to enable the  Mortgagor to reduce the payments
required to be made from the mortgagor's fund in the early years of a Mortgage Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,
(i) the  Mortgagor  pays  less  than  the full  monthly  payments  specified  in the  Mortgage  Note for a
specified period,  and (ii) the difference  between the payments required under such Buydown Agreement and
the Mortgage Note is provided from Buydown Funds.

         Buydown  Period:  The  period of time when a Buydown  Agreement  is in effect  with  respect to a
related Buydown Mortgage Loan.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:  HSBC  Mortgage  Corporation  (USA),  their  successors  in  interest  and  assigns,  as
permitted by this Agreement.

         Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,
to the extent not  required  to be released to a  Mortgagor  in  accordance  with the terms of the related
Mortgage Loan Documents.

         Confirmation:  The  trade  confirmation  letter  between  the  Purchaser  and the  Company  which
relates to the Mortgage Loans.

         Consumer  Information:  Information  including,  but not  limited  to, all  personal  information
about Mortgagors that is supplied to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit  occupied
by the Mortgagor and relating to the stock allocated to the related dwelling unit.

         Co-op Loan:  A Mortgage  Loan secured by the pledge of stock  allocated  to a dwelling  unit in a
residential cooperative housing corporation and a collateral assignment of the related Co-op Lease.

         Credit Score: The credit score of the Mortgagor  provided by Fair, Isaac & Company,  Inc. or such
other organization  providing credit scores as per HSBC  underwriting/program  guidelines in affect at the
time of the origination of a Mortgage Loan.

         Current Appraised Value:   With  respect  to  any  Mortgaged  Property,   the  value  thereof  as
determined by an appraisal made for the Company (by an appraiser who met the  requirements  of the Company
and Fannie Mae) at the request of a Mortgagor  for the purpose of canceling a Primary  Mortgage  Insurance
Policy in accordance  with federal,  state and local laws and regulations or otherwise made at the request
of the Company or Mortgagor.

         Current LTV:      The ratio of the Stated  Principal  Balance of a Mortgage  Loan to the  Current
Appraised Value of the Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts created and maintained  pursuant to
Section  4.04 which shall be entitled  "[_____________________],  in trust for the  [Purchaser],  Owner of
Adjustable  Rate  Mortgage  Loans" and shall be  established  in an Eligible  Account,  in the name of the
Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage Loan,  the entity stated on the related Term Sheet,  and
its successors and assigns, as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the related Remittance Date.

         Due  Date:  The day of the  month  on  which  the  Monthly  Payment  is due on a  Mortgage  Loan,
exclusive of any days of grace, which is the first day of the month.

         Due Period:  With respect to any  Remittance  Date,  the period  commencing  on the second day of
the month  preceding  the month of such  Remittance  Date and  ending on the first day of the month of the
Remittance Date.

         Eligible  Account:  An account  established  and  maintained:  (i) within FDIC  insured  accounts
created,  maintained and monitored by the Company so that all funds  deposited  therein are fully insured,
or (ii) as a trust  account with the  corporate  trust  department  of a depository  institution  or trust
company  organized  under the laws of the United States of America or any one of the states thereof or the
District of Columbia  which is not  affiliated  with the  Company (or any  sub-servicer)  or (iii) with an
entity  which  is  an   institution   whose   deposits  are  insured  by  the  FDIC,   the  unsecured  and
uncollateralized  long-term  debt  obligations of which shall be rated "A2" or higher by Standard & Poor's
and "A" or higher by Fitch,  Inc. or one of the two highest  short-term  ratings by any applicable  Rating
Agency,  and which is either (a) a federal savings  association  duly organized,  validly  existing and in
good standing under the federal banking laws, (b) an institution  duly organized,  validly existing and in
good standing under the applicable  banking laws of any state,  (c) a national banking  association  under
the federal banking laws, or (d) a principal  subsidiary of a bank holding  company,  or (iv) if ownership
of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent  required  ratings of
each Rating  Agency,  and held such that the rights of the Purchaser  and the owner of the Mortgage  Loans
shall be fully protected  against the claims of any creditors of the Company (or any  sub-servicer) and of
any creditors or depositors  of the  institution  in which such account is maintained or (v) in a separate
non-trust  account  without  FDIC or other  insurance  in an  Eligible  Institution.  In the event  that a
Custodial  Account is established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the
Company shall provide the  Purchaser  with written  notice on the Business Day following the date on which
the applicable institution fails to meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest short-term debt rating, and one of
the two highest  long-term  debt  ratings of each Rating  Agency;  or (ii) with  respect to any  Custodial
Account,  an unsecured  long-term debt rating of at least one of the two highest unsecured  long-term debt
ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A Refinanced  Mortgage  Loan the proceeds of which
were in excess of the  outstanding  principal  balance  of the  existing  mortgage  loan as defined in the
HSBC underwriting manual in effect at the time of origination.

         Escrow  Account:  Each separate  trust  account or accounts  created and  maintained  pursuant to
Section  4.06  which  shall be  entitled  "__________________,  in  trust  for the  [Purchaser],  Owner of
Adjustable Rate Mortgage Loans, and various  Mortgagors" and shall be established in an Eligible  Account,
in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and
hazard insurance  premiums,  condominium  charges,  and any other payments  required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie Mae Selling  Guide and the Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC  Single  Family  Seller/Servicer  Guide and all  amendments  or additions
thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the
month following the month in which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor.

         Index:  With  respect  to  any  adjustable  rate  Mortgage  Loan,  the  index  identified  on the
Mortgage  Loan  Schedule and set forth in the related  Mortgage  Note for the purpose of  calculating  the
interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum
increase or decrease in the Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Interest  Only Mortgage  Loan: A Mortgage Loan that requires  payment of interest for a period of
time  specified  on  the  related  Mortgage  Note  during  the  interest-only   period  followed  by  full
amortization of the remaining balance for the remaining duration of the loan.

         Lifetime  Rate Cap: As to each  adjustable  rate Mortgage  Loan,  the maximum  Mortgage  Interest
Rate over the term of such Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through the sale or assignment of such Mortgage Loan,  trustee's sale,  foreclosure sale or
otherwise.

         Loan-to-Value  Ratio or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio of the  original
outstanding  principal  amount of the  Mortgage  Loan,  to the lower of the  Appraised  Value or the Sales
Price of the Mortgaged  Property.  However,  in the case of a mortgage made on property in New York State,
value will always be determined by the appraisal for  determining  any  requirement  for primary  mortgage
insurance only.

         Margin:  With respect to each  adjustable  rate Mortgage  Loan, the fixed  percentage  amount set
forth  in each  related  Mortgage  Note  which is added to the  Index in order to  determine  the  related
Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         MERS:  Mortgage Electronic Registration System, Inc., a subsidiary of MERSCORP, Inc.


         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS® System.

         MERS® System:  The electronic mortgage registration system maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM  Mortgage:  A Mortgage  Loan naming MERS as the original  mortgagee on the mortgage  security
instrument.

         Monthly  Advance:  The  aggregate  of the  advances  made by the Company on any  Remittance  Date
pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly  payment of principal (if applicable) and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which
creates a first lien on an  unsubordinated  estate in fee simple in real  property  securing  the Mortgage
Note.

         Mortgage  File:  The  mortgage  documents  pertaining  to a  particular  Mortgage  Loan which are
specified  in Exhibit A hereto and any  additional  documents  required to be added to the  Mortgage  File
pursuant to this Agreement.

         Mortgage  Impairment  Insurance Policy: A mortgage  impairment or blanket hazard insurance policy
as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which
may be  adjusted  from  time to time  for an  adjustable  rate  Mortgage  Loan,  in  accordance  with  the
provisions of the related Mortgage Note.

         Mortgage  Loan:  An  individual  mortgage  loan  which is the  subject  of this  Agreement,  each
Mortgage  Loan  originally  sold and subject to this  Agreement  being  identified  on the  Mortgage  Loan
Schedule  attached  to the related  Term Sheet,  which  Mortgage  Loan  includes  without  limitation  the
Mortgage File, the Monthly Payments, Principal Prepayments,  Liquidation Proceeds,  Condemnation Proceeds,
Insurance Proceeds,  REO Disposition Proceeds,  and all other rights,  benefits,  proceeds and obligations
arising from or in connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan, the annual rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus the  Servicing Fee
Rate.

         Mortgage Loan Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such
schedule  setting  forth the  following  information  with  respect to each  Mortgage  Loan in the related
Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating  whether the Mortgaged  Property is  owner-occupied,  a second home or
an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the remaining  months to maturity from the related  Cut-off Date,  based on the original
amortization  schedule  and, if  different,  the  maturity  expressed  in the same manner but based on the
actual amortization schedule;

         (8)      the  Sales  Price,  if  applicable,   Appraised  Value  and   Loan-to-Value   Ratio,  at
origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date; with
respect to each  adjustable  rate Mortgage Loan, the initial  Adjustment  Date, the next  Adjustment  Date
immediately  following the related  Cut-off  Date,  the Index,  the Margin,  the Initial Rate Cap, if any,
Periodic  Rate Cap, if any,  minimum  Mortgage  Interest Rate under the terms of the Mortgage Note and the
Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the  scheduled  Stated  Principal  Balance  of the  Mortgage  Loan  as of the  close  of
business on the related  Cut-off  Date,  after  deduction  of payments of  principal  due on or before the
related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate  and  term
refinance, equity take-out refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding  the related  Closing
Date that any Monthly Payment has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

         (20)     a code  indicating  whether  or not  the  Mortgage  Loan  is the  subject  of a  Primary
                  Mortgage Insurance Policy and the name of the related insurance carrier;

         (21)     a code  indicating  whether or not the Mortgage  Loan is currently  convertible  and the
conversion spread;

         (22)     the  last Due Date on  which a  Monthly  Payment  was  actually  applied  to the  unpaid
principal balance of the Mortgage Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (24)     credit score and/or mortgage score, if applicable;

         (25)     a code  indicating  whether or not the Mortgage Loan is the subject of a Lender  Primary
Mortgage Insurance Policy;

         (26)     a code indicating  whether or not the Mortgage Loan has a prepayment  penalty and if so,
the amount and term thereof;

         (27)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (28)     for any  Mortgage  Loan  originated  in the State of New  Jersey  prior to July 7, 2004,
whether  such  Mortgage  Loan is a "Home  Loan",  "Covered  Home  Loan",  "Manufactured  Housing" or "Home
Improvement Loan" as defined in the New Jersey Home Ownership Security Act of 2002; and

         (29)     whether the Mortgage Loan has a mandatory arbitration clause;

         (30)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan;

         (31)     MERS #, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the
related Term Sheet shall set forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage  Note:  The note or other  evidence  of the  indebtedness  of a  Mortgagor  secured by a
Mortgage.

         Mortgaged  Property:  The  underlying  real  property  securing  repayment  of a  Mortgage  Note,
consisting of a single  parcel of real estate  considered to be real estate under the laws of the state in
which such real property is located  which may include  condominium  units and planned unit  developments,
improved by a residential  dwelling;  except that with respect to real property  located in  jurisdictions
in which the use of  leasehold  estates  for  residential  properties  is a  widely-accepted  practice,  a
leasehold estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the  President,  a Senior  Vice  President  or a Vice  President  or by the  Treasurer  or the
Secretary or one of the Assistant  Treasurers or Assistant  Secretaries  of the Company,  and delivered to
the Purchaser as required by this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Purchaser.

         Origination  Date:  The  date  on  which a  Mortgage  Loan  funded,  which  date  shall  not,  in
connection with a Refinanced  Mortgage Loan, be the date of the funding of the debt being refinanced,  but
rather the closing of the debt currently outstanding under the terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable  rate Mortgage Loan,  the maximum  increase or decrease
in the Mortgage  Interest Rate on any Adjustment  Date, as set forth in the related  Mortgage Note and the
related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations of, and obligations  fully  guaranteed by the United States
                  of  America  or any  agency or  instrumentality  of the  United  States of  America  the
                  obligations  of which are backed by the full  faith and  credit of the United  States of
                  America;

         (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any
     depository institution or trust company incorporated under the laws of the United States of America
     or any state thereof and subject to supervision and examination by federal and/or state banking
     authorities, provided that the commercial paper and/or the short-term deposit rating and/or the
     long-term unsecured debt obligations or deposits of such depository institution or trust company at
     the time of such investment or contractual commitment providing for such investment are rated in
     one of the two highest rating categories by each Rating Agency and (b) any other demand or time
     deposit or certificate of deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term  not to  exceed  thirty  (30)  days and with
                  respect  to (a) any  security  described  in clause  (i) above and  entered  into with a
                  depository  institution  or trust  company  (acting as  principal)  described  in clause
                  (ii)(a) above;

                  (iv)  securities  bearing  interest  or sold at a  discount  issued  by any  corporation
                  incorporated  under the laws of the United  States of America or any state  thereof that
                  are rated in one of the two  highest  rating  categories  by each  Rating  Agency at the
                  time of such  investment  or  contractual  commitment  providing  for  such  investment;
                  provided,  however,  that securities  issued by any particular  corporation  will not be
                  Permitted  Investments  to the  extent  that  investments  therein  will  cause the then
                  outstanding  principal  amount  of  securities  issued by such  corporation  and held as
                  Permitted  Investments to exceed 10% of the aggregate  outstanding principal balances of
                  all of the Mortgage Loans and Permitted Investments;

                  (v) commercial  paper  (including  both  non-interest-bearing  discount  obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year after the date of issuance  thereof)  which are rated in one of the two highest
                  rating categories by each Rating Agency at the time of such investment;

                  (vi)  any  other  demand,  money  market  or  time  deposit,  obligation,   security  or
                  investment  as may be  acceptable  to each Rating Agency as evidenced in writing by each
                  Rating Agency; and

                  (vii) any money market  funds the  collateral  of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by  collateral  described  in clause (i)) and other  securities  and which money
                  market  funds are  rated in one of the two  highest  rating  categories  by each  Rating
                  Agency.

provided,  however,  that no instrument or security shall be a Permitted  Investment if such instrument or
security  evidences a right to receive only interest  payments with respect to the obligations  underlying
such  instrument or if such security  provides for payment of both  principal and interest with a yield to
maturity  in  excess  of 120% of the  yield  to  maturity  at par or if such  investment  or  security  is
purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited liability  company,  trust,  unincorporated  organization or government or any agency or
political subdivision thereof.

         Prepayment  Interest  Shortfall:  With respect to any  Remittance  Date,  for each  Mortgage Loan
that was the subject of a Principal  Prepayment during the related  Prepayment  Period, an amount equal to
the excess of one month's  interest at the applicable  Mortgage Loan Remittance Rate on the amount of such
Principal  Prepayment  over the  amount of  interest  (adjusted  to the  Mortgage  Loan  Remittance  Rate)
actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With respect to any Remittance  Date, the calendar month preceding the
month in which such Remittance Date occurs.

         Primary Mortgage Insurance Policy:  Each primary policy of mortgage  insurance  represented to be
in effect  pursuant  to Section  3.02(hh),  or any  replacement  policy  therefor  obtained by the Company
pursuant to Section 4.08.

         Prime  Rate:  The prime rate  announced  to be in effect  from time to time as  published  as the
average rate in the Wall Street Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal  on a Mortgage  Loan full or
partial which is received in advance of its scheduled Due Date,  excluding  any  prepayment  penalty,  and
which is not  accompanied  by an amount of interest  representing  scheduled  interest  due on any date or
dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An  appraiser  who had no  interest,  direct or indirect in the  Mortgaged
Property  or in any loan made on the  security  thereof,  and whose  compensation  is not  affected by the
approval  or  disapproval  of the  Mortgage  Loan,  and  such  appraiser  and the  appraisal  made by such
appraiser both satisfy the requirements of Title XI of FIRREA and the regulations  promulgated  thereunder
and the requirements of Fannie Mae, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in
which the Mortgaged  Properties are located,  duly  authorized and licensed in such states to transact the
applicable  insurance business and to write the insurance  provided,  approved as an insurer by Fannie Mae
or FHLMC.

         Rating  Agency:  Standard  &  Poor's,  Fitch,  Inc.  or,  in the  event  that  some or all of the
ownership of the Mortgage Loans is evidenced by  mortgage-backed  securities,  the  nationally  recognized
rating agencies issuing ratings with respect to such securities, if any.

         Refinanced  Mortgage  Loan:  A  Mortgage  Loan  which  was  made to a  Mortgagor  who  owned  the
Mortgaged  Property  prior to the  origination  of such Mortgage Loan and the proceeds of which are not in
excess of the existing first mortgage,  as outlined in the HSBC  Underwriting  Guidelines in effect at the
time of origination.

         REMIC: A "real estate  mortgage  investment  conduit," as such term is defined in Section 860D of
the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which
appear at Sections 860A through 860G of the Code, and the related provisions and regulations promulgated
thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The 18th day of any month,  beginning  with the First  Remittance  Date, or if
such 18th day is not a Business Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO  Disposition  Proceeds:  Amounts  received  by the Company in  connection  with a related REO
Disposition.

         REO  Property:  A  Mortgaged  Property  acquired  by the  Company on behalf of the  Purchaser  as
described in Section 4.13.

         Repurchase  Price:  With  respect to any  Mortgage  Loan, a price equal to (i) the product of the
greater  of  100%  or the  percentage  of par as  stated  in the  Confirmation  multiplied  by the  Stated
Principal  Balance of such Mortgage Loan on the repurchase  date,  plus (ii) interest on such  outstanding
principal  balance at the Mortgage  Loan  Remittance  Rate from the last date through  which  interest has
been paid and distributed to the Purchaser to the end of the month of repurchase,;  less amounts  received
or advanced in respect of such  repurchased  Mortgage Loan which are being held in the  Custodial  Account
for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect  to any  Mortgage  Loan the  proceeds  of which  were used by the
Mortgagor to acquire the related  Mortgaged  Property,  the amount paid by the related  Mortgagor for such
Mortgaged Property.

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses
(including  reasonable  attorneys' fees and  disbursements)  incurred in the performance by the Company of
its servicing obligations,  including,  but not limited to, the cost of (a) the preservation,  restoration
and protection of the Mortgaged  Property,  (b) any enforcement,  administrative or judicial  proceedings,
or any legal work or advice  specifically  related to servicing  the  Mortgage  Loans,  including  but not
limited  to,  foreclosures,  bankruptcies,   condemnations,  drug  seizures,  elections,  foreclosures  by
subordinate or superior  lienholders,  and other legal actions incidental to the servicing of the Mortgage
Loans (provided that such expenses are reasonable and that the Company  specifies the Mortgage  Loan(s) to
which such expenses relate and, upon Purchaser's request,  provides documentation  supporting such expense
(which  documentation  would be acceptable to Fannie Mae), and provided further that any such enforcement,
administrative or judicial  proceeding does not arise out of a breach of any  representation,  warranty or
covenant of the Company  hereunder),  (c) the management and liquidation of the Mortgaged  Property if the
Mortgaged Property is acquired in full or partial  satisfaction of the Mortgage,  (d) taxes,  assessments,
water rates,  sewer rates and other charges  which are or may become a lien upon the  Mortgaged  Property,
and Primary Mortgage  Insurance Policy premiums and fire and hazard insurance  coverage,  (e) any expenses
reasonably  sustained  by the  Company  with  respect to the  liquidation  of the  Mortgaged  Property  in
accordance with the terms of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the
product of (a) the Servicing Fee Rate and (b) the  outstanding  principal  balance of such Mortgage  Loan.
Such fee  shall be  payable  monthly,  computed  on the  basis of the same  principal  amount  and  period
respecting  which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation  of the
Purchaser to pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely  from,  the
interest  portion of such  Monthly  Payment  collected  by the Company,  or as  otherwise  provided  under
Section  4.05 and in  accordance  with the  Fannie  Mae  Guide(s).  Any fee  payable  to the  Company  for
administrative  services  related to any REO  Property as  described in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect  to  each  Mortgage  Loan,  the  file  retained  by  the  Company
consisting  of originals of all  documents in the Mortgage  File which are not  delivered to the Purchaser
and copies of the Mortgage  Loan  Documents  listed in Exhibit A, the  originals of which are delivered to
the Purchaser or its designee pursuant to Section 2.04.

         Servicing   Officer:   Any  officer  of  the  Company   involved  in,  or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Company to the Purchaser upon request, as such list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage Loan as of any date of  determination,  (i) the
principal  balance of such  Mortgage Loan at the Cut-off Date after giving effect to payments of principal
due on or before such date,  whether or not received,  minus (ii) all amounts  previously  distributed  to
the  Purchaser  with respect to the Mortgage  Loan  representing  payments or  recoveries  of principal or
advances in lieu thereof.

         Subservicer:   Any  subservicer   which  is  subservicing   the  Mortgage  Loans  pursuant  to  a
Subservicing Agreement.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing  Agreement:  An  agreement  between the Company and a  Subservicer,  if any, for the
servicing of the Mortgage Loans.

                  Term Sheet:  A  supplemental  agreement in the form  attached  hereto as Exhibit I which
shall be executed  and  delivered by the Company and the  Purchaser to provide for the sale and  servicing
pursuant to the terms of this  Agreement  of the  Mortgage  Loans  listed on Schedule I attached  thereto,
which  supplemental  agreement shall contain certain  specific  information  relating to such sale of such
Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                ARTICLE II

                         PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                              RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                 BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                   DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the  Mortgage  Loans having an
aggregate Stated  Principal  Balance on the related Cut-off Date set forth in the related Term Sheet in an
amount as set forth in the  Confirmation,  or in such  other  amount  as agreed by the  Purchaser  and the
Company as evidenced by the actual aggregate  Stated  Principal  Balance of the Mortgage Loans accepted by
the  Purchaser on the related  Closing Date,  with  servicing  retained by the Company.  The Company shall
deliver the related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage  Loans to
be purchased  on the related  Closing  Date to the  Purchaser at least two (2) Business  Days prior to the
related  Closing Date. The Mortgage Loans shall be sold pursuant to this  Agreement,  and the related Term
Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as stated in the
Confirmation  (subject to adjustment as provided therein),  multiplied by the Stated Principal Balance, as
of the related  Cut-off Date, of the Mortgage Loan listed on the related  Mortgage Loan Schedule  attached
to the related  Term Sheet,  after  application  of scheduled  payments of principal  due on or before the
related Cut-off Date whether or not collected.

         In addition to the Purchase  Price as described  above,  the Purchaser  shall pay to the Company,
at closing,  accrued  interest on the Stated  Principal  Balance of each  Mortgage  Loan as of the related
Cut-off Date at the Mortgage Loan  Remittance  Rate of each  Mortgage  Loan from the related  Cut-off Date
through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid
on the related Closing Date by wire transfer of immediately available funds.

          Purchaser  shall be entitled to (1) all scheduled  principal due after the related Cut-off Date,
(2) all other recoveries of principal  collected on or after the related Cut-off Date (provided,  however,
that all scheduled  payments of principal  due on or before the related  Cut-off Date and collected by the
Company or any successor  servicer  after the related  Cut-off Date shall belong to the Company),  and (3)
all payments of interest on the Mortgage  Loans net of  applicable  Servicing  Fees (minus that portion of
any such payment  which is allocable to the period prior to the related  Cut-off  Date).  The  outstanding
principal  balance of each Mortgage Loan as of the related  Cut-off Date is determined  after  application
of payments of principal  due on or before the related  Cut-off Date  whether or not  collected,  together
with any  unscheduled  principal  prepayments  collected  prior to the  related  Cut-off  Date;  provided,
however,  that  payments of scheduled  principal  and  interest  prepaid for a Due Date beyond the related
Cut-off Date shall not be applied to the principal  balance as of the related  Cut-off Date.  Such prepaid
amounts shall be the property of the  Purchaser.  The Company shall deposit any such prepaid  amounts into
the Custodial  Account,  which  account is  established  for the benefit of the  Purchaser for  subsequent
remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and  delivery  of each Term Sheet,  the Company  does hereby
agree to directly  service the Mortgage  Loans listed on the related  Mortgage Loan  Schedule  attached to
the related Term Sheet subject to the terms of this  Agreement  and the related Term Sheet.  The rights of
the  Purchaser to receive  payments  with respect to the related  Mortgage  Loans shall be as set forth in
this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed
to the Purchaser,  without recourse,  on a servicing  retained basis, and the Company hereby  acknowledges
that the Purchaser  has, but subject to the terms of this  Agreement  and the related Term Sheet,  all the
right,  title and  interest  of the  Company  in and to the  Mortgage  Loans.  Company  will  deliver  the
Mortgage  Files to the Custodian  designated by Purchaser,  on or before the related  Closing Date, at the
expense  of the  Company.  The  Company  shall  maintain  a  Servicing  File  consisting  of a copy of the
contents of each  Mortgage  File and the originals of the documents in each Mortgage File not delivered to
the  Purchaser.  The Servicing File shall contain all documents  necessary to service the Mortgage  Loans.
The  possession  of each  Servicing  File by the  Company  is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan, and such retention and possession by the Company is in a
custodial  capacity only.  From the related  Closing Date, the ownership of each Mortgage Loan,  including
the Mortgage  Note,  the Mortgage,  the contents of the related  Mortgage  File and all rights,  benefits,
proceeds  and  obligations  arising  therefrom  or  in  connection  therewith,  has  been  vested  in  the
Purchaser.  All  rights  arising  out of the  Mortgage  Loans  including,  but not  limited  to, all funds
received on or in  connection  with the Mortgage  Loans and all records or  documents  with respect to the
Mortgage  Loans  prepared by or which come into the  possession  of the Company shall be received and held
by the  Company  in trust for the  benefit  of the  Purchaser  as the  owner of the  Mortgage  Loans.  Any
portion of the Mortgage Files retained by the Company shall be  appropriately  identified in the Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company
shall  release  its  custody of the  contents  of the  Mortgage  Files  only in  accordance  with  written
instructions  of the  Purchaser,  except  when such  release is required as  incidental  to the  Company's
servicing of the Mortgage  Loans or is in connection  with a repurchase of any Mortgage Loan or Loans with
respect thereto  pursuant to this Agreement and the related Term Sheet,  such written  instructions  shall
not be required.

         Section 2.05       Books and Records.

         The sale of each  Mortgage  Loan shall be  reflected  on the  Company's  balance  sheet and other
financial  statements  as a sale  of  assets  by  the  Company.  The  Company  shall  be  responsible  for
maintaining,  and shall  maintain,  a complete set of books and records for the Mortgage  Loans that shall
be  appropriately  identified in the  Company's  computer  system to clearly  reflect the ownership of the
Mortgage Loan by the Purchaser.  In particular,  the Company shall maintain in its  possession,  available
for  inspection  by the  Purchaser,  or its  designee  and shall  deliver to the  Purchaser  upon  demand,
evidence of compliance with all federal,  state and local laws,  rules and  regulations,  and requirements
of Fannie Mae or FHLMC, as applicable,  including but not limited to  documentation  as to the method used
in  determining  the  applicability  of the  provisions of the Flood  Disaster  Protection Act of 1973, as
amended,  to the  Mortgaged  Property,  documentation  evidencing  insurance  coverage of any  condominium
project as  required  by Fannie Mae or FHLMC,  and  periodic  inspection  reports as  required  by Section
4.13. To the extent that original  documents are not required for purposes of  realization  of Liquidation
Proceeds or Insurance  Proceeds,  documents  maintained  by the Company may be in the form of microfilm or
microfiche.

         The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for
inspection  by any  Purchaser  or its designee the related  Servicing  File during the time the  Purchaser
retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

         In addition to the foregoing,  Company shall provide to any supervisory  agents or examiners that
regulate  Purchaser,  including but not limited to, the OTS, the FDIC and other similar entities,  access,
during normal business hours,  upon reasonable  advance notice to Company and without charge to Company or
such  supervisory  agents or examiners,  to any  documentation  regarding  the Mortgage  Loans that may be
required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The  Company  shall keep at its  servicing  office  books and  records in which,  subject to such
reasonable  regulations  as it may  prescribe,  the Company  shall note  transfers of Mortgage  Loans.  No
transfer of a Mortgage  Loan may be made unless such  transfer  is in  compliance  with the terms  hereof.
For the  purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any person
with  respect to this  Agreement or any  Mortgage  Loan unless a notice of the  transfer of such  Mortgage
Loan has been  delivered to the Company in accordance  with this Section 2.06 and the books and records of
the Company show such person as the owner of the Mortgage Loan.  The Purchaser  may,  subject to the terms
of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,  provided,  however,  that the
transferee  will  not be  deemed  to be a  Purchaser  hereunder  binding  upon  the  Company  unless  such
transferee  shall agree in writing to be bound by the terms of this Agreement and an original  counterpart
of the  instrument of transfer in an Assignment  and  Assumption of this  Agreement  substantially  in the
form of  Exhibit D hereto  executed  by the  transferee  shall have been  delivered  to the  Company.  The
Purchaser  also shall  advise the Company of the  transfer.  Upon receipt of notice of the  transfer,  the
Company  shall  mark its  books and  records  to  reflect  the  ownership  of the  Mortgage  Loans of such
assignee,  and the previous  Purchaser  shall be released from its  obligations  hereunder with respect to
the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser  or its  designee the Mortgage
Loan Documents in accordance  with the terms of this  Agreement and the related Term Sheet.  The documents
enumerated as items (1), (2),  (3), (4), (5), (6), (7), (8), (9) and (16)  (including  those listed in (B)
relating to Co-op Loans) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser or its
designee no later than three (3)  Business  Days prior to the related  Closing  Date  pursuant to a bailee
letter  agreement.  All other documents in Exhibit A hereto,  together with all other  documents  executed
in  connection  with the Mortgage Loan that Company may have in its  possession,  shall be retained by the
Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan
Documents or the original policy of title insurance,  including riders and  endorsements  thereto,  on the
related  Closing Date,  the Company  shall,  promptly upon receipt  thereof and in any case not later than
180 days from the related  Closing Date,  deliver such original  documents,  including  original  recorded
documents,  to the  Purchaser  or its designee  (unless the Company is delayed in making such  delivery by
reason  of the fact  that  such  documents  shall not have  been  returned  by the  appropriate  recording
office).  If delivery  is not  completed  within 270 days solely due to delays in making such  delivery by
reason of the fact that such documents shall not have been returned by the appropriate  recording  office,
the Company  shall  continue to use its best  efforts to effect  delivery as soon as possible  thereafter,
provided that if such  documents  are not delivered by the 360th day from the date of the related  Closing
Date, the Company shall  repurchase the related  Mortgage Loans at the Repurchase Price in accordance with
Section 3.03 hereof.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and
any other  fees in  connection  with the  transfer  of all  original  documents  to the  Purchaser  or its
designee.  Company shall  prepare,  in recordable  form, all  assignments of mortgage  necessary to assign
the Mortgage  Loans to  Purchaser,  or its  designee.  Company  shall be  responsible  for  recording  the
assignments of mortgage.

         Any review by the  Purchaser,  or its  designee,  of the Mortgage  Files shall in no way alter or
reduce the Company's obligations hereunder.

         If the  Purchaser  or its designee  discovers  any defect with  respect to a Mortgage  File,  the
Purchaser  shall,  or shall  cause its  designee  to,  give  written  specification  of such defect to the
Company  which  may be given in the  exception  report or the  certification  delivered  pursuant  to this
Section  2.07,  or otherwise in writing and the Company  shall cure or  repurchase  such  Mortgage Loan in
accordance with Section 3.03.

         The Company shall forward to the Purchaser,  or its designee,  original  documents  evidencing an
assumption,  modification,  consolidation  or extension of any  Mortgage  Loan entered into in  accordance
with Section 4.01 or 6.01 within one week of their execution;  provided,  however,  that the Company shall
provide the  Purchaser,  or its designee,  with a certified  true copy of any such document  submitted for
recordation  within one week of its  execution,  and shall provide the original of any document  submitted
for recordation or a copy of such document  certified by the appropriate  public  recording office to be a
true and complete copy of the original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents  to be released  from
Purchaser,  or its designee.  Purchaser  shall,  or shall cause its designee,  upon the written request of
the  Company,  within  ten (10)  Business  Days,  deliver  to the  Company,  any  requested  documentation
previously  delivered to  Purchaser as part of the Mortgage  File,  provided  that such  documentation  is
promptly  returned to Purchaser,  or its designee,  when the Company no longer requires  possession of the
document,  and provided  that during the time that any such  documentation  is held by the  Company,  such
possession  is in  trust  for the  benefit  of  Purchaser.  Company  shall  indemnify  Purchaser,  and its
designee, from and against any and all losses, claims, damages, penalties,  fines, forfeitures,  costs and
expenses  (including  court costs and reasonable  attorney's  fees) resulting from or related to the loss,
damage, or misplacement of any documentation delivered to Company pursuant to this paragraph.

         In addition,  in connection  with the  assignment of any MERS Mortgage  Loan,  the Company agrees
that it will cause,  at its own expense,  the MERS® System to indicate that such Mortgage  Loans have been
assigned by the Company to the Purchaser in accordance  with this Agreement by including (or deleting,  in
the case of Mortgage  Loans which are  repurchased  in  accordance  with this  Agreement) in such computer
files the  information  required by the MERS® System to identify the  Purchaser  of such  Mortgage  Loans.
The Company  further  agrees that it will not alter the  information  referenced  in this  paragraph  with
respect to any Mortgage  Loan during the term of this  Agreement  unless and until such  Mortgage  Loan is
repurchased in accordance with the terms of this Agreement.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control  program that  verifies,  on a regular basis,
the  existence  and  accuracy  of  the  legal  documents,  credit  documents,   property  appraisals,  and
underwriting  decisions.  The program must be capable of evaluating and monitoring the overall  quality of
its loan  production  and  servicing  activities.  The  program is to ensure that the  Mortgage  Loans are
originated and serviced in accordance with prudent mortgage banking  practices and accounting  principles;
guard  against  dishonest,  fraudulent,  or negligent  acts;  and guard  against  errors and  omissions by
officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults


           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three
months after the related Closing Date, the Company shall remit to the Purchaser an amount equal to the
excess, if any, of the Purchase Price Percentage over par multiplied by the amount of such Principal
Prepayment in full.  Such remittance shall be made by the Company to Purchaser no later than the third
Business Day following receipt of such Principal Prepayment by the Company.


           In the event the first  scheduled  Monthly  Payment  which is due under any Mortgage Loan after
the related  Cut-off  Date is not made  during the month in which such  Monthly  Payment is due,  then not
later than five (5)  Business  Days after  notice to the Company by  Purchaser  (and at  Purchaser's  sole
option),  the Company,  shall repurchase such Mortgage Loan from the Purchaser  pursuant to the repurchase
provisions contained in this Subsection 3.03.


         Section 2.10      Modification  of  Obligations.  Purchaser  may,  without any notice to Company,
extend,  compromise,  renew, release,  change,  modify, adjust or alter, by operation of law or otherwise,
any of the  obligations  of the  Mortgagors  or other  persons  obligated  under a Mortgage  Loan  without
releasing or otherwise  affecting  the  obligations  of Company under this  Agreement,  or with respect to
such  Mortgage  Loan,  except  to  the  extent  Purchaser's  extension,   compromise,   release,   change,
modification,  adjustment,  or  alteration  affects  Company's  ability to collect  the  Mortgage  Loan or
realize on the security of the Mortgage, but then only to the extent such action has such effect.

                                               ARTICLE III

                                    REPRESENTATIONS AND WARRANTIES OF
                            THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and covenants to the Purchaser that, as of the related Closing
Date or as of such date specifically provided herein:

         (a)      The Company is a  corporation,  duly  organized,  validly  existing and in good standing
under the laws of the State of Delaware  and has all  licenses  necessary to carry out its business as now
being conducted,  and is licensed and qualified to transact  business in and is in good standing under the
laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt  under  applicable
law from such  licensing or  qualification  or is otherwise not required  under  applicable  law to effect
such  licensing or  qualification  and no demand for such  licensing or  qualification  has been made upon
such Company by any such state,  and in any event such Company is in compliance  with the laws of any such
state to the extent  necessary to ensure the  enforceability  of each  Mortgage  Loan and the servicing of
the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer  and convey
each Mortgage  Loan, to sell each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into
and consummate all  transactions  contemplated by this Agreement and the related Term Sheet and to conduct
its business as presently conducted,  has duly authorized the execution,  delivery and performance of this
Agreement  and the related  Term Sheet and any  agreements  contemplated  hereby,  has duly  executed  and
delivered this  Agreement and the related Term Sheet,  and any agreements  contemplated  hereby,  and this
Agreement  and  the  related  Term  Sheet  and  each  Assignment  to  the  Purchaser  and  any  agreements
contemplated  hereby,  constitutes  a legal,  valid and binding  obligation  of the  Company,  enforceable
against  it in  accordance  with its  terms,  and all  requisite  corporate  action  has been taken by the
Company to make this  Agreement and the related Term Sheet and all  agreements  contemplated  hereby valid
and binding upon the Company in accordance with their terms;

         (c) Neither the  execution  and delivery of this  Agreement  and the related Term Sheet,  nor the
origination  or purchase of the  Mortgage  Loans by the  Company,  the sale of the  Mortgage  Loans to the
Purchaser,  the consummation of the transactions  contemplated hereby, or the fulfillment of or compliance
with the terms and  conditions of this  Agreement and the related Term Sheet will conflict with any of the
terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict with or
result in a material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or
any agreement or  instrument to which the Company is now a party or by which it is bound,  or constitute a
default or result in an acceleration  under any of the foregoing,  or result in the material  violation of
any law, rule,  regulation,  order, judgment or decree to which the Company or its properties are subject,
or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d)  There is no  litigation,  suit,  proceeding  or  investigation  pending  or,  to the best of
Company's knowledge,  threatened,  or any order or decree outstanding,  with respect to the Company which,
either in any one instance or in the  aggregate,  is reasonably  likely to have a material  adverse effect
on the sale of the  Mortgage  Loans,  the  execution,  delivery,  performance  or  enforceability  of this
Agreement and the related Term Sheet, or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Company.

         (e) No consent,  approval,  authorization  or order of any court or  governmental  agency or body
is required for the  execution,  delivery and  performance  by the Company of or compliance by the Company
with this  Agreement  or the related  Term Sheet,  or the sale of the  Mortgage  Loans and delivery of the
Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this Agreement
or the related  Term Sheet,  except for  consents,  approvals,  authorizations  and orders which have been
obtained;

         (f) The  consummation  of the  transactions  contemplated  by this  Agreement or the related Term
Sheet is in the ordinary course of business of the Company and Company,  and the transfer,  assignment and
conveyance  of the  Mortgage  Notes and the  Mortgages  by the Company  pursuant to this  Agreement or the
related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in effect in any
applicable jurisdiction;

         (g) The  origination  and  servicing  practices  used by the Company and any prior  originator or
servicer  with  respect  to each  Mortgage  Note and  Mortgage  have  been  legal and in  accordance  with
applicable laws and regulations and the Mortgage Loan Documents,  and in all material  respects proper and
prudent in the mortgage  origination and servicing  business.  Each Mortgage Loan has been serviced in all
material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that
the Company,  on behalf of an investor,  is entitled to collect,  all such payments are in the  possession
of, or under the control of, the Company,  and there exist no  deficiencies  in  connection  therewith for
which  customary  arrangements  for repayment  thereof have not been made.  All escrow  payments have been
collected in full  compliance  with state and federal law and the provisions of the related  Mortgage Note
and  Mortgage.  As to any  Mortgage  Loan  that is the  subject  of an  escrow,  escrow  of  funds  is not
prohibited by applicable law and has been  established  in an amount  sufficient to pay for every escrowed
item that  remains  unpaid and has been  assessed but is not yet due and  payable.  No escrow  deposits or
other  charges or payments due under the  Mortgage  Note have been  capitalized  under any Mortgage or the
related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage Loans as being less
desirable or valuable  than other  comparable  mortgage  loans in the  Company's  portfolio at the related
Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser as a sale for
reporting and accounting purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an approved  seller/servicer  of  residential  mortgage loans for Fannie Mae,
FHLMC and HUD, with such  facilities,  procedures and personnel  necessary for the sound servicing of such
mortgage loans.  The Company is duly qualified,  licensed,  registered and otherwise  authorized under all
applicable  federal,  state and local laws,  and  regulations,  if applicable,  meets the minimum  capital
requirements  set  forth  by the OCC,  and is in good  standing  to sell  mortgage  loans  to and  service
mortgage  loans for Fannie Mae and FHLMC and no event has  occurred  which  would make  Company  unable to
comply with eligibility requirements or which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe,  nor does it have any cause or reason to believe,  that it
cannot  perform  each and every  covenant  contained  in this  Agreement  or the related  Term Sheet.  The
Company is solvent  and the sale of the  Mortgage  Loans will not cause the  Company to become  insolvent.
The sale of the Mortgage  Loans is not undertaken  with the intent to hinder,  delay or defraud any of the
Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf
of, Company  pursuant to this Agreement or the related Term Sheet or in connection  with the  transactions
contemplated  hereby,  contains or will contain any statement  that is or will be inaccurate or misleading
in any material respect;

         (m)      The  Company  acknowledges  and agrees  that the  Servicing  Fee  represents  reasonable
compensation  for  performing  such  services  and that the entire  Servicing  Fee shall be treated by the
Company,  for accounting and tax purposes,  as compensation  for the servicing and  administration  of the
Mortgage  Loans  pursuant to this  Agreement.  In the opinion of Company,  the  consideration  received by
Company upon the sale of the Mortgage  Loans to Purchaser  under this Agreement and the related Term Sheet
constitutes fair consideration for the Mortgage Loans under current market conditions.

         (n)      Company has  delivered to the  Purchaser  financial  statements  of its parent,  for its
last two complete fiscal years. All such financial  information  fairly presents the pertinent  results of
operations  and financial  position for the period  identified  and has been  prepared in accordance  with
GAAP  consistently  applied  throughout  the periods  involved,  except as set forth in the notes thereto.
There has been no change in the business,  operations,  financial  condition,  properties or assets of the
Company since the date of the Company's  financial  information  that would have a material adverse effect
on its ability to perform its obligations under this Agreement;

         (o)      The Company  has not dealt with any broker,  investment  banker,  agent or other  person
that may be entitled  to any  commission  or  compensation  in  connection  with the sale of the  Mortgage
Loans; and

         (p)      At the time any Mortgage Loan is  registered by the Company with MERS,  the Company will
be a member  of MERS in good  standing,  and will  comply  in all  material  respects  with the  rules and
procedures  of MERS in  connection  with the  servicing  of the MERS  Mortgage  Loans  for as long as such
Mortgage Loans are registered with MERS.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References  in  this  Section  to  percentages  of  Mortgage  Loans  refer  in  each  case to the
percentage of the  aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the related  Cut-off
Date, based on the outstanding  Stated Principal  Balances of the Mortgage Loans as of the related Cut-off
Date,  and giving  effect to  scheduled  Monthly  Payments  due on or prior to the related  Cut-off  Date,
whether or not received.  References to percentages of Mortgaged  Properties  refer,  in each case, to the
percentages of expected  aggregate Stated Principal  Balances of the related Mortgage Loans (determined as
described in the preceding sentence).  The Company hereby represents and warrants to the Purchaser,  as to
each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the  related  Term
Sheet is true, complete and correct in all material respects as of the related Cut-Off Date;

         (b)      The  Mortgage  creates  a  valid,  subsisting  and  enforceable  first  lien  or a first
priority  ownership  interest in an estate in fee simple in real  property  securing the related  Mortgage
Note  subject  to  principles  of equity,  bankruptcy,  insolvency  and other laws of general  application
affecting the rights of creditors;

         (c) All payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made
as of the  related  Closing  Date;  the  Mortgage  Loan has not been  dishonored;  there  are no  material
defaults  under the terms of the Mortgage  Loan;  the Company has not advanced its own funds,  or induced,
solicited  or knowingly  received any advance of funds from a party other than the owner of the  Mortgaged
Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the
Mortgage  Loan. As of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest
paid to date of their related  Cut-off  Date(or later) and will be due for the scheduled  monthly  payment
next succeeding the Cut-off Date (or later), as evidenced by a posting to Company's  servicing  collection
system.  No payment  under any  Mortgage  Loan is  delinquent  as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the
related  Closing Date. For purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any
payment due thereunder was not paid by the Mortgagor in the month such payment was due;

         (d) There are no  defaults  by  Company  in  complying  with the terms of the  Mortgage,  and all
taxes,  governmental  assessments,  insurance  premiums,  water,  sewer and municipal  charges,  leasehold
payments or ground rents which  previously  became due and owing have been paid, or escrow funds have been
established  in an amount  sufficient to pay for every such  escrowed item which remains  unpaid and which
has been assessed but is not yet due and payable;

         (e) The terms of the Mortgage Note and the Mortgage have not been  impaired,  waived,  altered or
modified in any respect,  except by written  instruments  which have been  recorded to the extent any such
recordation is required by law, or,  necessary to protect the interest of the Purchaser.  No instrument of
waiver,  alteration or modification  has been executed except in connection with a modification  agreement
and which  modification  agreement  is part of the Mortgage  File and the terms of which are  reflected in
the related  Mortgage Loan  Schedule,  and no Mortgagor has been released,  in whole or in part,  from the
terms thereof except in connection  with an assumption  agreement and which  assumption  agreement is part
of the Mortgage  File and the terms of which are  reflected in the related  Mortgage  Loan  Schedule;  the
substance of any such waiver,  alteration or  modification  has been approved by the issuer of any related
Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not subject to any right of  rescission,  set-off,
counterclaim or defense,  including,  without limitation,  the defense of usury, nor will the operation of
any of the terms of the Mortgage Note or the  Mortgage,  or the exercise of any right  thereunder,  render
the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any right of rescission,
set-off,  counterclaim  or  defense,  including  the  defense of usury,  and no such right of  rescission,
set-off,  counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing
Date the Mortgagor was not a debtor in any state or federal bankruptcy or insolvency proceeding;

         (g) All buildings or other  customarily  insured  improvements  upon the  Mortgaged  Property are
insured by an insurer  acceptable under the Fannie Mae or FHLMC Guides,  against loss by fire,  hazards of
extended  coverage and such other  hazards as are  provided for in the Fannie Mae or FHLMC Guide,  as well
as all  additional  requirements  set forth in Section 4.10 of this  Agreement.  All such standard  hazard
policies are in full force and effect and contain a standard  mortgagee  clause naming the Company and its
successors  in interest  and assigns as loss payee and such clause is still in effect and all premiums due
thereon  have been paid.  If required  by the Flood  Disaster  Protection  Act of 1973,  as  amended,  the
Mortgage Loan is covered by a flood insurance  policy meeting the  requirements of the current  guidelines
of the Federal  Insurance  Administration  which policy conforms to Fannie Mae or FHLMC  requirements,  as
well as all additional  requirements  set forth in Section 4.10 of this Agreement.  Such policy was issued
by an insurer  acceptable  under Fannie Mae or FHLMC  guidelines.  The Mortgage  obligates  the  Mortgagor
thereunder to maintain all such  insurance at the  Mortgagor's  cost and expense,  and on the  Mortgagor's
failure to do so,  authorizes  the holder of the Mortgage to maintain  such  insurance at the  Mortgagor's
cost and expense and to seek  reimbursement  therefor  from the  Mortgagor.  Neither the Company  (nor any
prior  originator  or servicer of any of the Mortgage  Loans) nor any  Mortgagor has engaged in any act or
omission  which has  impaired  or would  impair the  coverage  of any such  policy,  the  benefits  of the
endorsement provided for herein, or the validity and binding effect of either;

         (h) Each  Mortgage Loan  complies  with,  and the Company has complied  with,  applicable  local,
state and federal laws,  regulations and other requirements  including,  without limitation,  usury, equal
credit opportunity,  real estate settlement procedures,  the Federal Truth-In-Lending Act, disclosure laws
and all applicable  predatory and abusive lending laws and consummation of the  transactions  contemplated
hereby,  including  without  limitation,  the receipt of interest by the owner of such Mortgage Loan, will
not involve the  violation of any such laws,  rules or  regulations.  None of the  Mortgage  Loans are (a)
Mortgage  Loans  subject  to 12 CFR Part  226.31,  12 CFR Part  226.32  or  226.34  of  Regulation  Z, the
regulation  implementing  TILA, which implements the Home Ownership and Equity  Protection Act of 1994, as
amended,  or (b) except as may be provided in subparagraph  (c) below,  classified  and/or  defined,  as a
"high cost",  "threshold",  "predatory" "high risk home loan" or "covered" loan (or a similarly classified
loan using  different  terminology  under a law imposing  additional  legal  liability for mortgage  loans
having high interest  rates,  points and or/fees)  under any other state,  federal or local law including,
but not limited to, the States of Georgia,  New York,  North Carolina,  Arkansas,  Kentucky or New Mexico,
or (c) Mortgage  Loans subject to the New Jersey Home Ownership  Security Act of 2002 (the "Act"),  unless
such Mortgage Loan is a (1) "Home Loan" as defined in the Act that is a first lien  Mortgage  Loan,  which
is not a "High  Cost Home Loan" as  defined  in the Act or (2)  "Covered  Home Loan" as defined in the Act
that is a first lien purchase money  Mortgage  Loan,  which is not a High Cost Home Loan under the Act. In
addition  to and  notwithstanding  anything  to the  contrary  herein,  no  Mortgage  Loan for  which  the
Mortgaged  Property  is  located  in New  Jersey  is a Home  Loan as  defined  in the Act that  was  made,
arranged,  or  assigned  by a  person  selling  either a  manufactured  home or home  improvements  to the
Mortgaged  Property or was made by an  originator  to whom the  Mortgagor was referred by any such seller.
Each Mortgage Loan is being (and has been) serviced in accordance  with Accepted  Servicing  Practices and
applicable state and federal laws,  including,  without limitation,  the Federal  Truth-In-Lending Act and
other consumer  protection laws, real estate settlement  procedures,  usury,  equal credit opportunity and
disclosure laws. Company shall maintain in its possession,  available for the Purchaser's  inspection,  as
appropriate,  and shall deliver to the Purchaser or its designee upon demand,  evidence of compliance with
all such requirements;

         (i) The  Mortgage  has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or
rescinded,  and the Mortgaged  Property has not been  released from the lien of the Mortgage,  in whole or
in part  nor  has any  instrument  been  executed  that  would  effect  any  such  release,  cancellation,
subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of any action,
if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor
has the Company waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The  Mortgage  is a valid,  subsisting,  enforceable  and  perfected  first  lien on the
Mortgaged  Property,  including  all  buildings  on the  Mortgaged  Property  and  all  installations  and
mechanical,  electrical,  plumbing,  heating and air conditioning  systems affixed to such buildings,  and
all additions,  alterations and replacements  made at any time with respect to the foregoing  securing the
Mortgage Note's original  principal  balance subject to principles of equity,  bankruptcy,  insolvency and
other laws of general  application  affecting the rights of creditors.  The Mortgage and the Mortgage Note
do not contain any  evidence of any security  interest or other  interest or right  thereto.  Such lien is
free and clear of all adverse claims,  liens and  encumbrances  having priority over the first lien of the
Mortgage  subject only to (1) the lien of  non-delinquent  current real property taxes and assessments not
yet due and payable,  (2)  covenants,  conditions  and  restrictions,  rights of way,  easements and other
matters  of the  public  record as of the date of  recording  which are  acceptable  to  mortgage  lending
institutions  generally  and either (A) which are  referred  to in the  lender's  title  insurance  policy
delivered to the  originator  or otherwise  considered  in the  appraisal  made for the  originator of the
Mortgage  Loan,  or (B) which do not  adversely  affect  the  residential  use or  Appraised  Value of the
Mortgaged  Property as set forth in such  appraisal,  and (3) other matters to which like  properties  are
commonly subject which do not individually or in the aggregate  materially  interfere with the benefits of
the security  intended to be provided by the Mortgage or the use,  enjoyment,  value or  marketability  of
the related Mortgaged Property.  Any security  agreement,  chattel mortgage or equivalent document related
to and  delivered  in  connection  with the Mortgage  Loan  establishes  and creates a valid,  subsisting,
enforceable  and  perfected  first lien and first  priority  security  interest on the property  described
therein, and the Company has the full right to sell and assign the same to the Purchaser;

         (k) The  Mortgage  Note and the related  Mortgage are original and genuine and each is the legal,
valid and binding  obligation of the maker  thereof,  enforceable  in all respects in accordance  with its
terms  subject to  principles  of equity,  bankruptcy,  insolvency  and other laws of general  application
affecting  the rights of  creditors,  and the Company  has taken all action  necessary  to  transfer  such
rights of  enforceability  to the  Purchaser.  All parties to the  Mortgage  Note and the Mortgage had the
legal  capacity to enter into the  Mortgage  Loan and to execute and  deliver  the  Mortgage  Note and the
Mortgage.  The Mortgage  Loan  Documents  are on forms  acceptable  to Fannie Mae and FHLMC.  The Mortgage
Note and the Mortgage have been duly and properly  executed by such parties.  No fraud,  error,  omission,
misrepresentation,  negligence  or similar  occurrence  with respect to a Mortgage Loan has taken place on
the part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination or
servicing of the Mortgage  Loan.  The proceeds of the Mortgage  Loan have been fully  disbursed  and there
is no requirement for future  advances  thereunder,  and any and all  requirements as to completion of any
on-site or off-site  improvements  and as to disbursements of any escrow funds therefor have been complied
with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of
the Mortgage  were paid,  and the Mortgagor is not entitled to any refund of any amounts paid or due under
the Mortgage Note or Mortgage;

         (l) The  Company  is the  sole  owner  and  holder  of the  Mortgage  Loan  and the  indebtedness
evidenced by the Mortgage  Note.  Upon the sale of the Mortgage  Loan to the  Purchaser,  the Company will
retain the Mortgage  File or any part thereof with respect  thereto not  delivered to the Purchaser or the
Purchaser's  designee in trust only for the purpose of  servicing  and  supervising  the  servicing of the
Mortgage  Loan.  Immediately  prior to the transfer and  assignment to the  Purchaser,  the Mortgage Loan,
including  the Mortgage Note and the Mortgage,  were not subject to an  assignment,  sale or pledge to any
person  other than  Purchaser,  and the  Company had good and  marketable  title to and was the sole owner
thereof and had full right to transfer and sell the Mortgage Loan to the  Purchaser  free and clear of any
encumbrance,  equity,  lien,  pledge,  charge,  claim or  security  interest  and has the full  right  and
authority  subject to no interest or  participation  of, or agreement  with, any other party,  to sell and
assign the Mortgage Loan pursuant to this  Agreement  and  following  the sale of the Mortgage  Loan,  the
Purchaser will own such Mortgage Loan free and clear of any encumbrance,  equity,  participation interest,
lien,  pledge,  charge,  claim or security  interest.  The  Company  intends to  relinquish  all rights to
possess,  control and monitor the Mortgage  Loan,  except for the purposes of servicing  the Mortgage Loan
as set forth in this  Agreement.  After the related  Closing Date,  the Company will not have any right to
modify or alter the terms of the sale of the Mortgage  Loan and the Company  will not have any  obligation
or right to repurchase the Mortgage Loan or substitute  another Mortgage Loan,  except as provided in this
Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m)  Each  Mortgage  Loan  is  covered  by an ALTA  lender's  title  insurance  policy  or  other
generally acceptable form of policy or insurance  acceptable to Fannie Mae or FHLMC (including  adjustable
rate  endorsements),  issued by a title  insurer  acceptable  to Fannie Mae or FHLMC and  qualified  to do
business  in  the  jurisdiction  where  the  Mortgaged  Property  is  located,  insuring  (subject  to the
exceptions  contained in (j)(1),  (2) and (3) above) the Company,  its successors  and assigns,  as to the
first  priority  lien of the Mortgage in the original  principal  amount of the Mortgage  Loan and against
any loss by reason of the  invalidity or  unenforceability  of the lien  resulting  from the provisions of
the Mortgage  providing for adjustment in the Mortgage  Interest Rate and Monthly Payment.  Where required
by state law or  regulation,  the  Mortgagor has been given the  opportunity  to choose the carrier of the
required mortgage title insurance.  The Company,  its successors and assigns,  is the sole insured of such
lender's title insurance  policy,  such title insurance  policy has been duly and validly  endorsed to the
Purchaser or the  assignment  to the  Purchaser  of the  Company's  interest  therein does not require the
consent of or notification  to the insurer and such lender's title  insurance  policy is in full force and
effect and will be in full force and effect upon the  consummation  of the  transactions  contemplated  by
this  Agreement.  No claims  have been made under  such  lender's  title  insurance  policy,  and no prior
holder or servicer of the related  Mortgage,  including the Company,  nor any Mortgagor,  has done, by act
or omission, anything which would impair the coverage of such lender's title insurance policy;

         (n)  There is no  default,  breach,  violation  or  event  of  acceleration  existing  under  the
Mortgage  or the related  Mortgage  Note and no event  which,  with the passage of time or with notice and
the  expiration  of any grace or cure  period,  would  constitute  a default,  breach,  violation or event
permitting  acceleration;  and  neither  the  Company,  nor any prior  mortgagee  has waived any  default,
breach, violation or event permitting acceleration;

         (o) There are no  mechanics'  or similar  liens or claims  which have been filed for work,  labor
or material  (and no rights are  outstanding  that under law could give rise to such liens)  affecting the
related  Mortgaged  Property  which  are or may be liens  prior  to or  equal  to the lien of the  related
Mortgage;

         (p)  All  improvements  subject  to  the  Mortgage  which  were  considered  in  determining  the
appraised  value of the  Mortgaged  Property lie wholly  within the  boundaries  and building  restriction
lines of the Mortgaged  Property  (and wholly  within the project with respect to a condominium  unit) and
no  improvements  on adjoining  properties  encroach  upon the Mortgaged  Property  except those which are
insured  against by the title  insurance  policy  referred to in clause (m) above and all  improvements on
the property comply with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage  Loan was  originated  by or for the Company  pursuant to, and conforms  with,
the Company's  underwriting  guidelines  attached as Exhibit H hereto. The Mortgage Loan bears interest at
an  adjustable  rate (if  applicable)  as set forth in the related  Mortgage  Loan  Schedule,  and Monthly
Payments  under  the  Mortgage  Note are due and  payable  on the first day of each  month.  The  Mortgage
contains  the  usual  and  enforceable  provisions  of the  Company  at the  time of  origination  for the
acceleration of the payment of the unpaid principal  amount of the Mortgage Loan if the related  Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

         (r) The  Mortgaged  Property  is not  subject  to any  material  damage.  At  origination  of the
Mortgage  Loan  there was not,  since  origination  of the  Mortgage  Loan  there has not been,  and there
currently is no proceeding pending for the total or partial  condemnation of the Mortgaged  Property.  The
Company has not received  notification  that any such  proceedings  are  scheduled to commence at a future
date;

         (s) The related  Mortgage  contains  customary and  enforceable  provisions such as to render the
rights and remedies of the holder thereof adequate for the realization  against the Mortgaged  Property of
the benefits of the security provided thereby,  including,  (1) in the case of a Mortgage  designated as a
deed of trust,  by trustee's  sale,  and (2) otherwise by judicial  foreclosure.  There is no homestead or
other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the Mortgaged
Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust,  a trustee,  authorized  and duly  qualified if
required under  applicable  law to act as such,  has been properly  designated and currently so serves and
is named in the  Mortgage,  and no fees or  expenses,  except as may be required by local law, are or will
become  payable by the  Purchaser  to the trustee  under the deed of trust,  except in  connection  with a
trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage File  contains an appraisal of the related  Mortgaged  Property  signed prior to
the final approval of the mortgage loan application by a Qualified  Appraiser who had no interest,  direct
or  indirect,  in  the  Mortgaged  Property  or in any  loan  made  on the  security  thereof,  and  whose
compensation  is not affected by the approval or  disapproval  of the Mortgage Loan, and the appraisal and
appraiser both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the Federal  Institutions
Reform,  Recovery,  and  Enforcement  Act of 1989 and the regulations  promulgated  thereunder,  all as in
effect on the date the Mortgage  Loan was  originated.  The  appraisal is in a form  acceptable  to Fannie
Mae or FHLMC;

         (v) All parties  which have had any interest in the  Mortgage,  whether as  mortgagee,  assignee,
pledgee or otherwise,  are (or, during the period in which they held and disposed of such interest,  were)
(A) in compliance  with any and all  applicable  licensing  requirements  of the laws of the state wherein
the Mortgaged  Property is located,  and (B) (1) organized  under the laws of such state, or (2) qualified
to do  business  in such  state,  or (3) federal  savings  and loan  associations  or national  banks or a
Federal Home Loan Bank or savings bank having  principal  offices in such state, or (4) not doing business
in such state;

         (w) The related  Mortgage Note is not and has not been secured by any collateral  except the lien
of the corresponding  Mortgage and the security interest of any applicable  security  agreement or chattel
mortgage referred to above and such collateral does not serve as security for any other obligation;

         (x) The Mortgagor has received and has  executed,  where  applicable,  all  disclosure  materials
required by applicable law with respect to the making of such mortgage loans;

         (y)  The  Mortgage  Loan  does  not  contain  "graduated  payment"  features.   Unless  otherwise
indicated on the related  Mortgage Loan  Schedule,  no Mortgage Loan is subject to a buydown  agreement or
contains any buydown  provision.  With respect to any temporary  Buydown  Mortgage  Loan, the maximum CLTV
is  ninety-five  percent  (95%);  the maximum rate  discount is three percent  (3%),  the maximum  Buydown
Period is three (3) years;  the maximum  increase is one percent  (1%) per year;  with respect to LTV that
is 80.01%  and above,  the  debt-to-income  ratio and  payment  shock are  calculated  at the second  year
Mortgage Interest Rate; with respect to LTV 80.00% and below,  debt-to-income  ratio and payment shock are
calculated  at the first  year  Mortgage  Interest  Rate.  With  respect to each  Mortgage  Loan that is a
Buydown  Mortgage  Loan,  (i) on or before the date of  origination of such Mortgage Loan, the Company and
the  Mortgagor,  or the Company,  the Mortgagor and the seller of the Mortgaged  Property or a third party
entered  into a Buydown  Agreement.  The  Buydown  Agreement  provides  that the  seller of the  Mortgaged
Property (or third party) shall deliver to the Company  temporary  Buydown Funds in an amount equal to the
aggregate  undiscounted  amount of payments that,  when added to the amount the Mortgagor on such Mortgage
Loan is  obligated  to pay on each Due Date in  accordance  with the terms of the  Buydown  Agreement,  is
equal to the full  scheduled  Monthly  Payment due on such  Mortgage  Loan.  The  temporary  Buydown Funds
enable the Mortgagor to qualify for the Buydown  Mortgage Loan.  The effective  interest rate of a Buydown
Mortgage Loan if less than the interest rate set forth in the related  Mortgage Note will increase  within
the Buydown Period as provided in the related Buydown  Agreement so that the effective  interest rate will
be equal to the  interest  rate as set forth in the  related  Mortgage  Note.  The Buydown  Mortgage  Loan
satisfies  the  requirements  of Fannie Mae  guidelines;  (ii) The Mortgage and Mortgage  Note reflect the
permanent  payment terms rather than the payment  terms of the Buydown  Agreement.  The Buydown  Agreement
provides for the payment by the  Mortgagor of the full amount of the Monthly  Payment on any Due Date that
the  Buydown  Funds are  available.  The  Buydown  Funds  were not used to reduce the  original  principal
balance  of the  Mortgage  Loan  or to  increase  the  Appraised  Value  of  the  Mortgage  Property  when
calculating  the  Loan-to-Value  Ratios for  purposes of the  Agreement  and,  if the  Buydown  Funds were
provided by the Seller and if required  under  Fannie Mae and FHLMC  guidelines,  the terms of the Buydown
Agreement  were disclosed to the appraiser of the Mortgaged  Property;  (iii) The Buydown Funds may not be
refunded to the Mortgagor  unless the Mortgagor makes a principal  payment for the outstanding  balance of
the  Mortgage  Loan;  (iv) As of the date of  origination  of the Mortgage  Loan,  the  provisions  of the
related  Buydown  Agreement  complied  with the  requirements  of Fannie Mae and FHLMC  regarding  buydown
agreements.

         (z) The  Mortgagor is not in  bankruptcy  and, the Mortgagor is not insolvent and the Company has
no knowledge of any  circumstances  or conditions  with respect to the Mortgage,  the Mortgaged  Property,
the Mortgagor or the Mortgagor's  credit standing that could  reasonably be expected to cause investors to
regard the Mortgage Loan as an unacceptable investment,  cause the Mortgage Loan to become delinquent,  or
materially adversely affect the value or marketability of the Mortgage Loan;

         (aa)  Principal  payments on the Mortgage  Loan,  other than the  Interest  Only  Mortgage  Loan,
shall  commence  (with  respect to any newly  originated  Mortgage  Loans) or commenced no more than sixty
(60) days after the proceeds of the Mortgage  Loan were  disbursed.  The Mortgage  Loan bears  interest at
the Mortgage  Interest  Rate.  With respect to each  Mortgage  Loan,  the Mortgage  Note is payable on the
first day of each month in Monthly  Payments,  which,  (A) in the case of a fixed rate Mortgage  Loan, are
sufficient  to fully  amortize the original  principal  balance over the original  term thereof and to pay
interest at the related  Mortgage  Interest  Rate,  (B) in the case of an adjustable  rate Mortgage  Loan,
other than the Interest Only Mortgage  Loan,  are changed on each  Adjustment  Date,  and in any case, are
sufficient  to fully  amortize the original  principal  balance over the original  term thereof and to pay
interest at the  related  Mortgage  Interest  Rate and (C) in the case of a Balloon  Loan,  are based on a
fifteen (15) or thirty (30) year amortization  schedule,  as set forth in the related Mortgage Note, and a
final monthly  payment  substantially  greater than the preceding  monthly  payment which is sufficient to
amortize the remaining  principal  balance of the Balloon Loan and to pay interest at the related Mortgage
Interest  Rate.  The  Index  for  each  Adjustable  Rate  Mortgage  Loan  is as  defined  in  the  related
Confirmation  and the Mortgage Loan  Schedule.  The Mortgage Note does not permit  negative  amortization,
unless  otherwise  noted  on the  related  Mortgage  Loan  Schedule.  No  Mortgage  Loan is a  convertible
Mortgage Loan;  (D) in the case of an Interest Only Mortgage  Loan, the monthly  payments on each Interest
Only  Mortgage  Loan  during the  related  interest  only  period is equal to the  product of the  related
Mortgage  Interest  Rate and the  principal  balance of such  Mortgage Loan on the first day of each month
and after such  interest  only  period,  except  with  respect to  Interest  Only  Mortgage  Loan that are
adjustable rate Mortgage Loans,  such Mortgage Loan is payable in equal monthly  installments of principal
and interest;

         (bb)  If  such  Mortgage  Loan  is a  Co-op  Loan,  the  security  instruments  create  a  valid,
enforceable and subsisting first priority  security  interest in the related  cooperative  shares securing
the  related  cooperative  note,  subject  only to (x) the  lien of the  related  cooperative  for  unpaid
assessments  representing  the  Mortgagor's  pro rata share of payments  for a blanket  mortgage,  if any,
current and future real property taxes,  insurance  premiums,  maintenance  fees and other  assessments to
which like  collateral  is commonly  subject and (y) other  matters to which like  collateral  is commonly
subject and which do not materially  interfere with the benefits of the security  intended to be provided;
provided,  however,  that the related proprietary lease for the cooperative  apartment may be subordinated
or otherwise subject to the lien of a mortgage on the cooperative building;


         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage  Loan had an LTV at  origination  greater than 80.00%,  the excess
of the  principal  balance  of the  Mortgage  Loan  over  75.0% of the  Appraised  Value of the  Mortgaged
Property  with  respect  to a  Refinanced  Mortgage  Loan,  or the  lesser of the  Appraised  Value or the
purchase  price of the Mortgaged  Property with respect to a purchase  money  Mortgage Loan was insured as
to payment defaults by a Primary  Mortgage  Insurance  Policy issued by a Qualified  Insurer.  No Mortgage
Loan has an LTV over 95%. All  provisions  of such  Primary  Mortgage  Insurance  Policy have been and are
being complied with,  such policy is in full force and effect,  and all premiums due thereunder  have been
paid. No Mortgage Loan  requires  payment of such  premiums,  in whole or in part,  by the  Purchaser.  No
action,  inaction,  or event has  occurred  and no state of facts  exists  that has, or will result in the
exclusion  from,  denial of, or defense to  coverage.  Any  Mortgage  Loan  subject to a Primary  Mortgage
Insurance Policy obligates the Mortgagor  thereunder to maintain the Primary  Mortgage  Insurance  Policy,
subject to state and federal law, and to pay all premiums and charges in connection  therewith.  No action
has been taken or failed to be taken,  on or prior to the Closing  Date which has  resulted or will result
in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy
(including,  without  limitation,  any  exclusions,  denials or  defenses  which would limit or reduce the
availability  of the  timely  payment  of the full  amount of the loss  otherwise  due  thereunder  to the
insured) whether arising out of actions,  representations,  errors, omissions, negligence, or fraud of the
Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for
the  Mortgage  Loan as set  forth on the  related  Mortgage  Loan  Schedule  is net of any such  insurance
premium.  None of the Mortgage Loans are subject to "lender-paid" mortgage insurance;

         (ii)     The Assignment is in recordable  form and is acceptable for recording  under the laws of
the jurisdiction in which the Mortgaged Property is located;

         (jj)     Unless specified on the related  Mortgage Loan Schedule,  none of the Mortgage Loans are
secured by an interest in a leasehold  estate.  The Mortgaged  Property is located in the state identified
in the related  Mortgage  Loan  Schedule and consists of a single  parcel of real property with a detached
single  family  residence  erected  thereon,  or a  townhouse,  or a two-to  four-family  dwelling,  or an
individual  condominium  unit  in  a  condominium  project,  or  an  individual  unit  in a  planned  unit
development or a de minimis planned unit  development,  provided,  however,  that no residence or dwelling
is a single parcel of real property with a manufactured home not affixed to a permanent  foundation,  or a
mobile home. Any condominium  unit or planned unit  development  conforms with the Company's  underwriting
guidelines.  As of the date of origination,  no portion of any Mortgaged  Property was used for commercial
purposes,  and since the  Origination  Date, no portion of any  Mortgaged  Property has been, or currently
is, used for commercial purposes;

         (kk)     Payments on the  Mortgage  Loan  commenced  no more than sixty (60) days after the funds
were  disbursed in  connection  with the Mortgage  Loan.  The Mortgage Note is payable on the first day of
each month in monthly  installments  of principal (if  applicable) and interest,  which  installments  are
subject to change due to the  adjustments  to the Mortgage  Interest Rate on each  Adjustment  Date,  with
interest  calculated  and  payable in  arrears.  Each of the  Mortgage  Loans will  amortize  fully by the
stated  maturity  date,  over an  original  term of not  more  than  thirty  years  from  commencement  of
amortization;

         (ll)     As of the  Closing  Date of the  Mortgage  Loan,  the  Mortgage  Property  was  lawfully
occupied under  applicable  law, and all  inspections,  licenses and  certificates  required to be made or
issued with respect to all occupied  portions of the  Mortgaged  Property and, with respect to the use and
occupancy  of the same,  including  but not limited to  certificates  of occupancy  and fire  underwriting
certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending action or proceeding  directly  involving the Mortgaged  Property in
which compliance with any environmental  law, rule or regulation is an issue;  Company has no knowledge of
any violation of any  environmental  law, rule or regulation with respect to the Mortgaged  Property;  and
the  Company  has not  received  any notice of any  environmental  hazard on the  Mortgaged  Property  and
nothing  further  remains  to be done to  satisfy  in full all  requirements  of each  such  law,  rule or
regulation constituting a prerequisite to use and enjoyment of said property;

         (nn)     The  Mortgagor  has not notified  the  Company,  and the Company has no knowledge of any
relief requested or allowed to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No  Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to
facilitate the trade-in or exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     [Reserved];

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such
prepayment penalty is enforceable and will be enforced by the Company and each prepayment penalty is
permitted pursuant to federal, state and local law. No Mortgage Loan will impose a prepayment penalty
for a term in excess of five years from the date such Mortgage Loan was originated;


         (ss)     With respect to each  Mortgage  Loan either (i) the fair market  value of the  Mortgaged
Property  securing such Mortgage Loan was at least equal to 80 percent of the original  principal  balance
of such  Mortgage  Loan at the time such  Mortgage  Loan was  originated  or (ii) (a) the Mortgage Loan is
only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such  Mortgage  Loan
were used to acquire or to improve or protect the Mortgage  Property.  For the  purposes of the  preceding
sentence,  if the Mortgage Loan has been  significantly  modified other than as a result of a default or a
reasonable  foreseeable  default,  the modified  Mortgage Loan will be viewed as having been originated on
the date of the modification;

         (tt) The Mortgage  Loan was  originated  by a mortgagee  approved by the Secretary of Housing and
Urban  Development  pursuant  to  sections  203 and 211 of the  National  Housing  Act, a savings and loan
association,  a savings bank, a commercial bank, credit union,  insurance  company or similar  institution
which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage  Loans are simple  interest  Mortgage  Loans and none of the  Mortgaged
Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments
     and adjustments of the outstanding principal balance are enforceable, all such adjustments have
     been properly made, including the mailing of required notices, and such adjustments do not and will
     not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan which has passed
     its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine
     whether all interest rate adjustments have been made in accordance with the terms of the Mortgage
     Note and Mortgage;


         (ww) Each  Mortgage  Note,  each  Mortgage,  each  Assignment  and any other  documents  required
pursuant to this  Agreement  to be delivered to the  Purchaser or its  designee,  or its assignee for each
Mortgage  Loan,  have been,  on or before the related  Closing  Date,  delivered  to the  Purchaser or its
designee, or its assignee;

         (xx)  There is no  Mortgage  Loan that was  originated  on or after  October  1, 2002 and  before
March 7, 2003, which is secured by property located in the State of Georgia;

         (yy) No proceeds  from any Mortgage Loan were used to finance  single  premium  credit  insurance
policies;

         (zz)    [Reserved];

         (aaa)    The  methodology  used in  underwriting  the  extension of credit for each Mortgage Loan
employs objective  mathematical  principles which relate the borrower's income,  assets and liabilities to
the  proposed  payment and such  underwriting  methodology  does not rely on the extent of the  borrower's
equity in the  collateral as the principal  determining  factor in approving such credit  extension.  Such
underwriting  methodology  confirmed that at the time of origination  (application/approval)  the borrower
had a reasonable ability to make timely payments on the Mortgage Loan;

         (bbb)    With respect to any Mortgage Loan that contains a provision  permitting  imposition of a
premium upon a prepayment prior to maturity:  (i) prior to the loan's origination,  the borrower agreed to
such premium in exchange for a monetary  benefit,  including  but not limited to a rate or fee  reduction,
(ii) prior to the loan's  origination,  the borrower  was offered the option of obtaining a mortgage  loan
that did not  require  payment  of such a  premium,  (iii) the  prepayment  premium  is  disclosed  to the
borrower in the loan  documents  pursuant to  applicable  state and federal law, and (iv)  notwithstanding
any state or federal law to the contrary,  the Servicer  shall not impose such  prepayment  premium in any
instance  when the mortgage  debt is  accelerated  as the result of the  borrower's  default in making the
loan payments;

         (ccc)    No borrower was required to purchase  any credit  life,  disability,  accident or health
insurance  product as a condition of obtaining  the  extension of credit.  No borrower  obtained a prepaid
single-premium  credit  life,  disability,  accident or health  insurance  policy in  connection  with the
origination  of the  Mortgage  Loan;  No proceeds  from any  Mortgage  Loan were used to  purchase  single
premium  credit  insurance  policies as part of the  origination  of, or as a condition  to closing,  such
Mortgage Loan;

         (ddd)    [Reserved],

         (eee) Any  Mortgage  Loan with a Mortgaged  Property in the State of Illinois  complies  with the
Illinois Interest Act, if applicable;

         (fff) With  respect to any Mortgage  Loan  originated  on or after August 1, 2004 and  underlying
the security,  neither the related  Mortgage nor the related Mortgage Note requires the borrower to submit
to  arbitration  to resolve  any  dispute  arising  out of or  relating  in any way to the  mortgage  loan
transaction;

         (ggg) No Mortgage  Loan is secured by Mortgaged  Property in the  Commonwealth  of  Massachusetts
with a loan  application  date on or after  November 7, 2004 that  refinances a mortgage loan that is less
than sixty (60) months old,  unless such Mortgage Loan (1) is on an  investment  property,  (ii) meets the
requirements  set forth in the Code of Massachusetts  Regulation  ("CMR"),  209 CMR 53.04(1)(b),  or (iii)
meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (hhh)  For any Mortgage Loan with the related Mortgaged Property located in State of Texas
which is a second lien and the interest rate is in excess of 10% and where terms of the Mortgage Note
contain a provision for which the Mortgagor may be entitled to prepaid interest upon payoff, no
Mortgagor paid any administrative fees, points, or loan origination fees which would actually result in
any prepaid interest being due the Mortgagor under the terms of the Mortgage Note;

         (iii)   The Company has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 (collectively, the Anti-Money
Laundering Laws").  The Company has established an anti-money laundering compliance program as required
by the Anti-Money Laundering Laws and has conducted the requisite due diligence in connection with the
origination of each Mortgage Loan for the purposes of the Anti-Money Laundering Laws.  The Company
further represents that it takes reasonable efforts to determine whether any Mortgagor appears on any
list of blocked or prohibited parties designated by the U.S. Department of Treasury; and

         (jjj)  If the Mortgage Loan is secured by a long-term residential lease, (1) the terms of such
lease expressly permit the mortgaging of the leasehold estate, the assignment of the lease without the
lessor's consent (or the lessor's consent has been obtained) and the acquisition by the holder of the
Mortgage of the rights of the lessee upon foreclosure or assignment in lieu of foreclosure or provide
the holder of the Mortgage with substantially similar protection (2) the terms of such lease do not (a)
allow the termination thereof upon the lessee's default without the holder of the Mortgage being
entitled to receive written notice of, and opportunity to cure, such default, (b) allow the termination
of a lease in the event of damage or destruction as long as the Mortgage is in existence or (c) prohibit
the holder of the Mortgage from being insured under the hazard insurance policy relating to the
Mortgaged Property (3) the original term of such lease is not less than 15 years (4) the term of such
lease does not terminate earlier than 5 years after the maturity date of the Note and (5) the Mortgaged
Property is located in a jurisdiction in which the use of leasehold estates for residential properties
is a widely-accepted practice.


         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and warranties set forth in Sections 3.01
and 3.02 shall survive the sale of the Mortgage  Loans and delivery of the Mortgage Loan  Documents to the
Purchaser,  or its  designee,  and  shall  inure to the  benefit  of the  Purchaser,  notwithstanding  any
restrictive  or qualified  endorsement on any Mortgage Note or Assignment or the  examination,  or lack of
examination,  of any Mortgage  File.  Upon discovery by either the Company or the Purchaser of a breach of
any of the foregoing  representations  and warranties which materially and adversely  affects the value of
the Mortgage  Loans or the interest of the  Purchaser in any Mortgage  Loan,  the party  discovering  such
breach  shall give  prompt  written  notice to the other.  The  Company  shall have a period of sixty (60)
days from the  earlier of its  discovery  or its  receipt  of notice of any such  breach  within  which to
correct or cure such  breach.  The  Company  hereby  covenants  and agrees  that if any such breach is not
corrected or cured within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not
later than ninety (90) days of its  discovery  or its receipt of notice of such  breach,  repurchase  such
Mortgage Loan at the  Repurchase  Price or, with the  Purchaser's  prior consent and at  Purchaser's  sole
option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall  involve
any  representation  or warranty set forth in Section 3.01, and such breach is not cured within sixty (60)
days of the earlier of either  discovery  by or notice to the Company of such breach,  all Mortgage  Loans
shall,  at the option of the Purchaser,  be repurchased by the Company at the Repurchase  Price.  Any such
repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to Purchaser in the
amount of the Repurchase Price.

         If the Company is required to repurchase  any Mortgage  Loan  pursuant to this Section 3.03,  the
Company may, with the Purchaser's  prior consent and at Purchaser's  sole option,  within ninety (90) days
from the related  Closing Date,  remove such defective  Mortgage Loan from the terms of this Agreement and
substitute  another  mortgage  loan  for  such  defective  Mortgage  Loan,  in lieu of  repurchasing  such
defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted  Loans will comply with the  representations  and warranties set forth in this Agreement as of
the substitution date

         The Company  shall amend the related  Mortgage  Loan  Schedule to reflect the  withdrawal  of the
removed  Mortgage  Loan  from  this  Agreement  and the  substitution  of such  substitute  Mortgage  Loan
therefor.  Upon such  amendment,  the Purchaser shall review the Mortgage File delivered to it relating to
the substitute  Mortgage  Loan. In the event of such a  substitution,  accrued  interest on the substitute
Mortgage Loan for the month in which the  substitution  occurs and any Principal  Prepayments made thereon
during  such month shall be the  property of the  Purchaser  and  accrued  interest  for such month on the
Mortgage Loan for which the  substitution is made and any Principal  Prepayments  made thereon during such
month shall be the property of the Company.  The  principal  payment on a substitute  Mortgage Loan due on
the Due Date in the month of substitution  shall be the property of the Company and the principal  payment
on the  Mortgage  Loan for which the  substitution  is made due on such date shall be the  property of the
Purchaser.

         For any month in which the Company is permitted to  substitute  one or more  substitute  Mortgage
Loans,  the Company will  determine the amount (if any) by which the aggregate  Stated  Principal  Balance
(after  application of the principal  portion of all scheduled  payments due in the month of substitution)
of all the  substitute  Mortgage  Loans in the month of  substitution  is less then the  aggregate  Stated
Principal  Balance (after  application of the principal  portion of the scheduled payment due in the month
of  substitution)  of the  such  replaced  Mortgage  Loan.  An  amount  equal  to the  aggregate  of  such
deficiencies  described in the  preceding  sentence for any  Remittance  Date shall be deposited  into the
Custodial  Account by the Company on the related  Determination  Date in the month  following the calendar
month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the Company set forth in this Section 3.03
to cure,  repurchase or substitute for a defective  Mortgage Loan, and to indemnify  Purchaser pursuant to
Section  8.01,  constitute  the sole  remedies  of the  Purchaser  respecting  a breach  of the  foregoing
representations  and  warranties.  If the  Company  fails to  repurchase  or  substitute  for a  defective
Mortgage  Loan in  accordance  with this  Section  3.03,  or fails to cure a  defective  Mortgage  Loan to
Purchaser's  reasonable  satisfaction  in accordance  with this Section  3.03,  or to indemnify  Purchaser
pursuant to Section 8.01,  that failure  shall be an Event of Default and the Purchaser  shall be entitled
to pursue all remedies  available in this  Agreement as a result  thereof.  No provision of this paragraph
shall affect the rights of the Purchaser to terminate this  Agreement for cause,  as set forth in Sections
10.01 and 11.01.

         Any  cause of  action  against  the  Company  relating  to or  arising  out of the  breach of any
representations  and  warranties  made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon
(i) the  earlier of  discovery  of such breach by the Company or notice  thereof by the  Purchaser  to the
Company,  (ii) failure by the Company to cure such breach or  repurchase  such  Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision
of this  Agreement,  with respect to any Mortgage Loan that is not in default or as to which no default is
imminent,  no substitution  pursuant to Subsection 3.03 shall be made after the applicable  REMIC's "start
up day" (as  defined in Section  860G(a) (9) of the Code),  unless the Company has  obtained an Opinion of
Counsel  to the  effect  that  such  substitution  will  not (i)  result  in the  imposition  of  taxes on
"prohibited  transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject
the REMIC to tax, or (ii) cause the REMIC to fail to qualify as a REMIC at any time.

         If pursuant to the foregoing  provisions  the Company  repurchases a Mortgage Loan that is a MERS
Mortgage  Loan,  the  Company  shall  either (a) cause MERS to execute and  deliver an  assignment  of the
Mortgage  in  recordable  form to  transfer  the  Mortgage  from MERS to the  Company and shall cause such
Mortgage  to be  removed  from  registration  on the  MERS®  System in  accordance  with  MERS'  rules and
regulations  or (b) cause MERS to designate on the MERS®  System the Company as the  beneficial  holder of
such Mortgage Loan.

         Section 3.04      Representations and Warranties of the Purchaser.

         The  Purchaser  represents,  warrants  and  convenants  to the  Company  that,  as of the related
Closing Date or as of such date specifically provided herein:

         (a)      The Purchaser is a corporation,  dully organized  validly  existing and in good standing
under the laws of the State of Delaware  and is qualified  to transact  business  in, is in good  standing
under the laws of, and  possesses  all licenses  necessary  for the conduct of its business in, each state
in which any Mortgaged  Property is located or is otherwise  except or not required  under  applicable law
to effect such qualification or license;

         (b)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase
each  Mortgage  Loan  pursuant to this  Agreement  and the related Term Sheet and to execute,  deliver and
perform,  and to enter  into and  consummate  all  transactions  contemplated  by this  Agreement  and the
related  Term  Sheet  and to  conduct  its  business  as  presently  conducted,  has duly  authorized  the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and
delivered this Agreement and the related Term Sheet;

         (c)      None of the  execution and delivery of this  Agreement  and the related Term Sheet,  the
purchase  of the  Mortgage  Loans,  the  consummation  of the  transactions  contemplated  hereby,  or the
fulfillment  of or compliance  with the terms and  conditions of this Agreement and the related Term Sheet
will conflict with any of the terms,  conditions  or provisions of the  Purchaser's  charter or by-laws or
materially  conflict with or result in a material breach of any of the terms,  conditions or provisions of
any legal  restriction  or any  agreement or  instrument to which the Purchaser is now a party or by which
it is bound,  or constitute a default or result in an acceleration  under any of the foregoing,  or result
in the material violation of any law, rule,  regulation,  order, judgment or decree to which the Purchaser
or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's  knowledge,  threatened
with  respect  to the  Purchaser  which is  reasonably  likely to have a  material  adverse  effect on the
purchase of the related Mortgage Loans, the execution,  delivery or  enforceability  of this Agreement and
the related Term Sheet, or which is reasonably  likely to have a material  adverse effect on the financial
condition of the Purchaser;

         (e)      No consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the  Purchaser of or compliance by the
Purchaser  with this  Agreement  and the related Term Sheet,  the  purchase of the  Mortgage  Loans or the
consummation  of the  transactions  contemplated  by this  Agreement and the related Term Sheet except for
consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated  by this Agreement and the related
Term Sheet is in the ordinary course of business of the Purchaser;

         (h)      The  Purchaser  will treat the  purchase  of the  Mortgage  Loans from the  Company as a
purchase for reporting, tax and accounting purposes; and

         (i)      The Purchaser  does not believe,  nor does it have any cause or reason to believe,  that
it cannot perform each and every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless  against any claims,  proceedings,
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments,  and other costs and expenses  resulting from a breach by the Purchaser of the  representations
and  warranties  contained in this Section 3.04. It is understood  and agreed that the  obligations of the
Purchaser set forth in this Section 3.04 to indemnify the Company as provided  herein  constitute the sole
remedies of the Company respecting a breach of the foregoing representations and warranties.


                                                ARTICLE IV

                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract servicer,  shall service and administer the Mortgage Loans
in accordance with this Agreement and the related Term Sheet and with Accepted  Servicing  Practices,  and
shall  have full  power  and  authority,  acting  alone,  to do or cause to be done any and all  things in
connection  with such servicing and  administration  which the Company may deem necessary or desirable and
consistent  with the terms of this  Agreement  and the  related  Term  Sheet and with  Accepted  Servicing
Practices  and  exercise  the same care that it  customarily  employs for its own  account.  Except as set
forth in this  Agreement  and the related Term Sheet,  the Company  shall  service the  Mortgage  Loans in
strict  compliance  with the servicing  provisions of the Fannie Mae Guides  (special  servicing  option),
which  include,  but are not limited to,  provisions  regarding the  liquidation  of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges, the maintenance
of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the
maintenance  of  fidelity  bond and  errors and  omissions  insurance,  inspections,  the  restoration  of
Mortgaged Property,  the maintenance of Primary Mortgage Insurance Policies,  insurance claims, the title,
management  and  disposition  of REO  Property,  permitted  withdrawals  with  respect  to  REO  Property,
liquidation reports,  and reports of foreclosures and abandonments of Mortgaged Property,  the transfer of
Mortgaged  Property,  the release of Mortgage  Files,  annual  statements,  and examination of records and
facilities.  In the event of any  conflict,  inconsistency  or  discrepancy  between any of the  servicing
provisions  of this  Agreement  and the  related  Term Sheet and any of the  servicing  provisions  of the
Fannie Mae Guides,  the  provisions  of this  Agreement  and the related  Term Sheet shall  control and be
binding upon the Purchaser and the Company.

         Consistent  with the terms of this  Agreement and the related Term Sheet,  the Company may waive,
modify or vary any term of any  Mortgage  Loan or consent to the  postponement  of any such term or in any
manner grant  indulgence to any Mortgagor if in the Company's  reasonable and prudent  determination  such
waiver,  modification,  postponement or indulgence is not materially  adverse to the Purchaser,  provided,
however,  that unless the Company has obtained the prior  written  consent of the  Purchaser,  the Company
shall not  permit any  modification  with  respect to any  Mortgage  Loan that would  change the  Mortgage
Interest  Rate,  defer for more than ninety days or forgive any payment of principal  or interest,  reduce
or increase the  outstanding  principal  balance  (except for actual  payments of principal) or change the
final  maturity date on such Mortgage  Loan. In the event of any such  modification  which has been agreed
to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any
Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance  Date in any
month in which any such  principal  or  interest  payment  has been  deferred,  deposit  in the  Custodial
Account from its own funds,  in accordance  with Section  4.04,  the  difference  between (a) such month's
principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance
of such  Mortgage  Loan and (b) the  amount  paid by the  Mortgagor.  The  Company  shall be  entitled  to
reimbursement  for such  advances to the same extent as for all other  advances  pursuant to Section 4.05.
Without  limiting the generality of the foregoing,  the Company shall continue,  and is hereby  authorized
and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,  or of
partial or full release,  discharge  and all other  comparable  instruments,  with respect to the Mortgage
Loans and with respect to the Mortgaged Properties.  Notwithstanding  anything herein to the contrary, the
Company may not enter into a  forbearance  agreement or similar  arrangement  with respect to any Mortgage
Loan which term  exceeds 12 months in duration.  Any such  agreement  shall be approved by Purchaser  and,
if required,  by the Primary Mortgage Insurance Policy insurer, if required.  Any other loss mitigation or
workout  alternatives,  such as  short  sales or deeds in lieu of  foreclosure,  shall be  subject  to the
approval of the Purchaser and the Primary Mortgage Insurance Policy insurer if applicable.

         Notwithstanding  anything  in this  Agreement  to the  contrary,  if any  Mortgage  Loan  becomes
subject to a Pass-Through  Transfer,  the Company (a) with respect to such Mortgage Loan, shall not permit
any modification  with respect to such Mortgage Loan that would change the Mortgage  Interest Rate and (b)
shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such default is, in
the  judgment  of the  Company,  reasonably  foreseeable)  make or  permit  any  modification,  waiver  or
amendment of any term of such  Mortgage  Loan that would both (i) effect an exchange or reissuance of such
Mortgage Loan under Section 1001 of the Code (or Treasury  regulations  promulgated  thereunder)  and (ii)
cause any REMIC to fail to qualify as a REMIC under the Code or the  imposition of any tax on  "prohibited
transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking  any  action  with  respect  to the  Mortgage  Loans  subject  to a  Pass-Through
Transfer,  which is not  contemplated  under the  terms of this  Agreement,  the  Company  will  obtain an
Opinion of Counsel  acceptable to the trustee in such  Pass-Through  Transfer with respect to whether such
action could result in the  imposition  of a tax upon any REMIC  (including  but not limited to the tax on
prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a
REMIC set forth in Section  860G(d) of the  Code)(either  such event,  an "Adverse REMIC Event"),  and the
Company  shall not take any such  actions  as to which it has been  advised  that an Adverse  REMIC  Event
could occur.

         The  Company  shall not permit the  creation  of any  "interests"  (within the meaning of Section
860G of the Code) in any REMIC.  The Company  shall not enter into any  arrangement  by which a REMIC will
receive a fee or other  compensation  for  services  nor permit a REMIC to receive  any income from assets
other than "qualified  mortgages" as defined in Section 860G(a)(3) of the Code or "permitted  investments"
as defined in Section 860G(a)(5) of the Code.

         In servicing and  administering  the Mortgage Loans, the Company shall employ Accepted  Servicing
Practices,  giving due consideration to the Purchaser's  reliance on the Company.  Unless a different time
period is stated in this  Agreement  or the related  Term Sheet,  Purchaser  shall be deemed to have given
consent in connection with a particular matter if Purchaser does not  affirmatively  grant or deny consent
within five (5) Business Days from the date Purchaser  receives a second  written  request for consent for
such matter from Company as servicer.

         The Mortgage Loans may be  subserviced  by a Subservicer  on behalf of the Company  provided that
the  Subservicer  is an entity that engages in the business of servicing  loans,  and in either case shall
be authorized to transact  business,  and licensed to service mortgage loans, in the state or states where
the  related  Mortgaged  Properties  it is to  service  are  situated,  if and to the extent  required  by
applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing
Agreement,  and in  either  case  shall  be a FHLMC or  Fannie  Mae  approved  mortgage  servicer  in good
standing,  and no event has occurred,  including but not limited to a change in insurance coverage,  which
would make it unable to comply with the  eligibility  requirements  for  lenders  imposed by Fannie Mae or
for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification to Fannie Mae
or FHLMC. In addition,  each Subservicer will obtain and preserve its  qualifications  to do business as a
foreign  corporation  and its  licenses to service  mortgage  loans,  in each  jurisdiction  in which such
qualifications  and/or  licenses are or shall be necessary to protect the validity and  enforceability  of
this  Agreement,  or any of the Mortgage  Loans and to perform or cause to be  performed  its duties under
the  related  Subservicing  Agreement.  The Company  may  perform  any of its  servicing  responsibilities
hereunder or may cause the Subservicer to perform any such servicing  responsibilities  on its behalf, but
the use by the  Company of the  Subservicer  shall not release  the  Company  from any of its  obligations
hereunder  and  the  Company  shall  remain  responsible  hereunder  for all  acts  and  omissions  of the
Subservicer  as fully as if such acts and omissions  were those of the Company.  The Company shall pay all
fees and expenses of the Subservicer  from its own funds, and the  Subservicer's  fee shall not exceed the
Servicing  Fee.  Company  shall  notify  Purchaser  promptly  in  writing  upon  the  appointment  of  any
Subservicer.

         At the cost and expense of the Company,  without any right of  reimbursement  from the  Custodial
Account,  the Company shall be entitled to terminate the rights and  responsibilities  of the  Subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph,  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or prohibit the Company,  at the Company's option,  from electing to service the related
Mortgage Loans itself.  In the event that the Company's  responsibilities  and duties under this Agreement
are terminated  pursuant to Section 4.13,  8.04, 9.01 or 10.01 and if requested to do so by the Purchaser,
the  Company  shall  at its own  cost  and  expense  terminate  the  rights  and  responsibilities  of the
Subservicer  effective  as of the date of  termination  of the  Company.  The Company  shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer
from the Company's own funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Company and the  Subservicer or any reference  herein to actions taken through the Subservicer
or  otherwise,  the  Company  shall not be  relieved  of its  obligations  to the  Purchaser  and shall be
obligated to the same extent and under the same terms and  conditions  as if it alone were  servicing  and
administering  the  Mortgage  Loans.  The Company  shall be entitled to enter into an  agreement  with the
Subservicer  for  indemnification  of the  Company  by the  Subservicer  and  nothing  contained  in  this
Agreement  shall be deemed to limit or modify such  indemnification.  The Company will  indemnify and hold
Purchaser  harmless  from any loss,  liability  or  expense  arising  out of its use of a  Subservicer  to
perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement  and any other  transactions  or services  relating to the  Mortgage
Loans involving the Subservicer  shall be deemed to be between the Subservicer and Company alone,  and the
Purchaser shall have no obligations,  duties or liabilities  with respect to the Subservicer  including no
obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.  For purposes of
distributions  and  advances by the Company  pursuant to this  Agreement,  the Company  shall be deemed to
have received a payment on a Mortgage Loan when the Subservicer has received such payment.

         The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to
the Fannie Mae Selling Guide and that for each Mortgage  Loan,  the Company  agrees it shall report one of
the following  statuses each month as follows:  new origination,  current,  delinquent (30-, 60-, 90-days,
etc.), foreclosed, or charged-off.

Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be subject to
this Agreement,  the Company will proceed  diligently to collect all payments due under each Mortgage Loan
when the same shall become due and payable and shall,  to the extent such  procedures  shall be consistent
with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any related Primary
Mortgage  Insurance  Policy,  follow such  collection  procedures  as it follows  with respect to mortgage
loans  comparable  to the  Mortgage  Loans and held for its own  account.  Further,  the Company will take
special care in  ascertaining  and  estimating  annual  escrow  payments,  and all other  charges that, as
provided  in the  Mortgage,  will  become  due  and  payable,  so that  the  installments  payable  by the
Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the  procedures  that the Company would
use in servicing loans for its own account,  consistent  with Accepted  Servicing  Practices,  any Primary
Mortgage  Insurance  Policies  and the  best  interest  of  Purchaser,  to  foreclose  upon  or  otherwise
comparably  convert the  ownership of  properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01.  . Loan shall be  demanded  within 90 days of default for
Mortgaged  Properties  for which no  satisfactory  arrangements  can be made for  collection of delinquent
payments,  subject to state and federal law and regulation.  Foreclosure or comparable  proceedings  shall
be  initiated  within one hundred  twenty  (120) days of default  for  Mortgaged  Properties  for which no
satisfactory  arrangements  can be made for  collection  of  delinquent  payments,  subject  to state  and
federal law and  regulation.  In the event any payment  due under any  Mortgage  Loan is not paid when the
same  becomes  due and  payable,  or in the event the  Mortgagor  fails to perform  any other  covenant or
obligation  under the Mortgage Loan and such failure  continues  beyond any applicable  grace period,  the
Company  will  proceed  diligently  to collect  all  payments  due and shall take such  action,  including
commencing  foreclosure,  as it shall  reasonably  deem to be in the best  interests of the Purchaser in a
manner  consistent  with Accepted  Servicing  Practices,  subject to state and federal law and regulation.
The Company  shall use its best efforts to realize upon  defaulted  Mortgage  Loans in such manner as will
maximize  the receipt of  principal  and  interest by the  Purchaser,  taking  into  account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which a Mortgaged  Property  shall have  suffered  damage,  the  Company  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Purchaser  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable by the Company through Insurance  Proceeds or Liquidation  Proceeds from the related Mortgaged
Property,  as  contemplated  in Section  4.05.  Company  shall  obtain  prior  approval of Purchaser as to
repair  or  restoration  expenses  in excess of ten  thousand  dollars  ($10,000).  The  Company  shall be
responsible  for all costs and expenses  incurred by it in any such  proceedings  or functions;  provided,
however,  that it shall be entitled to reimbursement  thereof from the related  property,  as contemplated
in Section  4.05.  Notwithstanding  anything  to the  contrary  contained  herein,  in  connection  with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the Company  has  reasonable
cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances or wastes,
or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged Property,
such an  inspection  or review is to be conducted by a qualified  inspector  at the  Purchaser's  expense.
Upon  completion of the  inspection,  the Company  shall  promptly  provide the  Purchaser  with a written
report  of the  environmental  inspection.  After  reviewing  the  environmental  inspection  report,  the
Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate  the Company as servicer of any Mortgage  Loan which  becomes  ninety
(90) days or  greater  delinquent  in payment  of a  scheduled  Monthly  Payment,  without  payment of any
termination fee with respect thereto,  provided that the Company shall on the date said termination  takes
effect be reimbursed for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03
and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case relating to the Mortgage Loan
underlying such  delinquent  Mortgage Loan  notwithstanding  anything to the contrary set forth in Section
4.05.  In the event of any such  termination,  the  provisions of Section 11.01 hereof shall apply to said
termination and the transfer of servicing  responsibilities  with respect to such delinquent Mortgage Loan
to the Purchaser or its designee.

         In the event that a Mortgage  Loan  becomes  part of a REMIC,  and  becomes  REO  Property,  such
property shall be disposed of by the Company,  with the consent of Purchaser as required  pursuant to this
Agreement,  before the close of the third  taxable year  following  the taxable year in which the Mortgage
Loan became an REO  Property,  unless the Company  provides to the trustee  under such REMIC an opinion of
counsel to the effect that the holding of such REO Property  subsequent  to the close of the third taxable
year  following  the taxable year in which the Mortgage  Loan became an REO  Property,  will not result in
the  imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code, or cause
the  transaction  to fail to qualify as a REMIC at any time that  certificates  are  outstanding.  Company
shall manage, conserve,  protect and operate each such REO Property for the certificateholders  solely for
the purpose of its prompt  disposition  and sale in a manner which does not cause such property to fail to
qualify as "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net
income from  foreclosure  property"  which is subject to taxation under the REMIC  provisions of the Code.
Pursuant  to its  efforts to sell such  property,  the  Company  shall  either  itself or through an agent
selected by Company,  protect and  conserve  such  property in the same manner and to such an extent as is
customary in the locality  where such  property is located.  Additionally,  Company  shall perform the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and maintain
one or more Custodial  Accounts.  The Custodial Account shall be an Eligible  Account.  Funds deposited in
the  Custodial  Account,  which  shall be  deposited  within  24 hours of  receipt,  shall at all times be
insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in Permitted  Investments  for
the benefit of the Purchaser.  Funds deposited in the Custodial  Account may be drawn on by the Company in
accordance  with  Section  4.05.  The  creation of any  Custodial  Account  shall be evidenced by a letter
agreement  in the form  shown in  Exhibit  B  hereto.  The  original  of such  letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The Company  shall  deposit in the  Custodial  Account on a daily basis,  and retain  therein the
following  payments and collections  received or made by it subsequent to the Cut-off Date, or received by
it prior to the  Cut-off  Date but  allocable  to a period  subsequent  thereto,  other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal,  including Principal Prepayments,  on the Mortgage
Loans;

         (ii) all payments on account of interest on the  Mortgage  Loans  adjusted to the  Mortgage  Loan
Remittance Rate;

         (iii) all Liquidation Proceeds;

         (iv) any amounts  required to be  deposited  by the Company in  connection  with any REO Property
pursuant to Section  4.13 and in  connection  therewith,  the Company  shall  provide the  Purchaser  with
written detail itemizing all of such amounts;

         (v) all  Insurance  Proceeds  including  amounts  required to be  deposited  pursuant to Sections
4.08,  4.10 and 4.11,  other than proceeds to be held in the Escrow Account and applied to the restoration
or repair of the Mortgaged  Property or released to the Mortgagor in  accordance  with Accepted  Servicing
Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the
Mortgagor in accordance with Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii)  with  respect to each full or  partial  Principal  Prepayment,  any  Prepayment  Interest
Shortfalls,  to the extent of the Company's  aggregate  Servicing Fee received with respect to the related
Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection
with the deductible  clause in any blanket hazard  insurance  policy,  such deposit shall be made from the
Company's own funds, without reimbursement therefor; and

         (x) any amounts  required to be  deposited in the  Custodial  Account  pursuant to Section  4.01,
4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial Account shall be exclusive,  it
being  understood  and agreed that,  without  limiting the  generality of the  foregoing,  payments in the
nature of late payment charges and assumption  fees, to the extent  permitted by Section 6.01, need not be
deposited  by the  Company  in the  Custodial  Account.  Any  interest  paid  on  funds  deposited  in the
Custodial  Account by the  depository  institution  shall  accrue to the  benefit of the  Company  and the
Company shall be entitled to retain and withdraw such  interest  from the  Custodial  Account  pursuant to
Section  4.05 (iv).  The  Purchaser  shall not be  responsible  for any losses  suffered  with  respect to
investment of funds in the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company  may,  from time to time,  withdraw  from the  Custodial  Account  for the  following
purposes:

         (i)      to make  payments to the  Purchaser  in the amounts  and in the manner  provided  for in
Section 5.01;

         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant
to this  subclause  (ii) being limited to amounts  received on the related  Mortgage Loan which  represent
late  collections (net of the related  Servicing Fees) of principal  and/or interest  respecting which any
such advance was made, it being  understood that, in the case of such  reimbursement,  the Company's right
thereto  shall be prior to the rights of the  Purchaser,  except  that,  where the  Company is required to
repurchase a Mortgage Loan,  pursuant to Section 3.03, the Company's right to such reimbursement  shall be
subsequent  to the payment to the  Purchaser  of the  Repurchase  Price  pursuant to such  Section and all
other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

         (iii) to reimburse itself for unreimbursed  Servicing  Advances and any unpaid Servicing  Fees(or
REO  administration  fees described in Section 4.13),  the Company's right to reimburse itself pursuant to
this  subclause  (iii)  with  respect  to any  Mortgage  Loan  being  limited  to  related  proceeds  from
Liquidation  Proceeds,  Condemnation  Proceeds  and  Insurance  Proceeds in  accordance  with the relevant
provisions of the Fannie Mae Guides or as otherwise  set forth in this  Agreement;  any recovery  shall be
made upon liquidation of the REO Property;

         (iv)     to pay to  itself  as part of its  servicing  compensation  (a) any  interest  earned on
funds in the Custodial  Account (all such interest to be withdrawn  monthly not later than each Remittance
Date),  and (b) the  Servicing  Fee from that  portion of any  payment or  recovery  as to  interest  with
respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each Mortgage Loan that has been  repurchased  pursuant
to Section  3.03 all  amounts  received  thereon and not  distributed  as of the date on which the related
repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan which  constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets
and shall  establish  and maintain one or more Escrow  Accounts.  The Escrow  Account shall be an Eligible
Account.  Funds  deposited  in each  Escrow  Account  shall at all times be insured in a manner to provide
maximum  insurance  under  the  insurance  limitations  of the  FDIC,  or must be  invested  in  Permitted
Investments.  Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with
Section  4.07.  The creation of any Escrow  Account  shall be evidenced by a letter  agreement in the form
shown in Exhibit C. The  original of such letter  agreement  shall be  furnished  to the  Purchaser on the
Closing Date, and upon request to any subsequent purchaser.

         The  Company  shall  deposit  in the Escrow  Account or  Accounts  on a daily  basis,  and retain
therein:

         (i)      all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the purpose of
effecting timely payment of any such items as required under the terms of this Agreement;

         (ii)     all  Insurance  Proceeds  which are to be  applied to the  restoration  or repair of any
Mortgaged Property; and

         (iii)    all Servicing  Advances for Mortgagors  whose Escrow Payments are  insufficient to cover
escrow disbursements.

                  The  Company  shall  make  withdrawals  from the  Escrow  Account  only to  effect  such
payments as are required  under this  Agreement,  and for such other  purposes as shall be as set forth or
in  accordance  with Section  4.07.  The Company  shall be entitled to retain any  interest  paid on funds
deposited  in the Escrow  Account by the  depository  institution  other than  interest on escrowed  funds
required by law to be paid to the  Mortgagor  and, to the extent  required by law,  the Company  shall pay
interest  on escrowed  funds to the  Mortgagor  notwithstanding  that the Escrow  Account is  non-interest
bearing or that interest  paid thereon is  insufficient  for such  purposes.  The  Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary
Mortgage  Insurance  Policy  premiums,  if applicable,  fire and hazard  insurance  premiums,  condominium
assessments and comparable items;

         (ii)     to  reimburse  Company  for any  Servicing  Advance  made by Company  with  respect to a
related  Mortgage Loan but only from amounts  received on the related  Mortgage Loan which  represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest
paid on the funds deposited in the Escrow Account;

         (vii) to clear and terminate the Escrow  Account on the  termination of this  Agreement.  As part
of its servicing duties, the Company shall pay to the Mortgagors  interest on funds in Escrow Account,  to
the extent  required by law,  and to the extent  that  interest  earned on funds in the Escrow  Account is
insufficient, shall pay such interest from its own funds, without any reimbursement therefor; and

         (viii) to pay to the  Mortgagors  or other  parties  Insurance  Proceeds  deposited in accordance
with Section 4.06.

         Section 4.08      Payment of Taxes, Insurance and Other Charges;  Maintenance of Primary Mortgage
         Insurance Policies; Collections Thereunder.

         With respect to each Mortgage Loan, the Company shall maintain  accurate  records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the  Mortgaged  Property and the status of primary  mortgage  insurance  premiums and fire and hazard
insurance  coverage  and shall  obtain,  from time to time,  all bills for the  payment  of such  charges,
including  renewal  premiums  and  shall  effect  payment  thereof  prior  to the  applicable  penalty  or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Company in amounts  sufficient  for such  purposes,  as allowed  under the terms of the Mortgage or
applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company shall
determine  that any such  payments  are made by the  Mortgagor  at the time they  first  become  due.  The
Company  assumes full  responsibility  for the timely  payment of all such bills and shall  effect  timely
payments of all such bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same
or the making of the Escrow Payments and shall make advances from its own funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued
by a Qualified  Insurer with respect to each  Mortgage  Loan for which such  coverage is herein  required.
Such  coverage will be terminated  only with the approval of Purchaser,  or as required by applicable  law
or regulation.  The Company will not cancel or refuse to renew any Primary  Mortgage  Insurance  Policy in
effect  on the  Closing  Date  that  is  required  to be kept in  force  under  this  Agreement  unless  a
replacement  Primary  Mortgage  Insurance  Policy for such canceled or nonrenewed  policy is obtained from
and  maintained  with a Qualified  Insurer.  The Company  shall not take any action  which would result in
non-coverage  under any  applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the
actions  of the  Company  would  have been  covered  thereunder.  In  connection  with any  assumption  or
substitution  agreement  entered into or to be entered into  pursuant to Section  6.01,  the Company shall
promptly  notify the  insurer  under the  related  Primary  Mortgage  Insurance  Policy,  if any,  of such
assumption or  substitution  of liability in  accordance  with the terms of such policy and shall take all
actions  which may be required by such insurer as a condition to the  continuation  of coverage  under the
Primary Mortgage  Insurance  Policy.  If such Primary Mortgage  Insurance Policy is terminated as a result
of such assumption or substitution of liability,  the Company shall obtain a replacement  Primary Mortgage
Insurance Policy as provided above.

         In connection  with its  activities as servicer,  the Company  agrees to prepare and present,  on
behalf of itself and the Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in
a timely  fashion in  accordance  with the terms of such Primary  Mortgage  Insurance  Policy and, in this
regard,  to take such  action  as shall be  necessary  to  permit  recovery  under  any  Primary  Mortgage
Insurance Policy  respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected
by the Company under any Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer the  Custodial  Account or the Escrow  Account to a different  Eligible
Account from time to time.  Such transfer shall be made only upon  obtaining the prior written  consent of
the Purchaser, which consent will not be unreasonably withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance  with
extended  coverage as is  acceptable  to Fannie Mae or FHLMC and customary in the area where the Mortgaged
Property is located in an amount  which is equal to the lesser of (i) the maximum  insurable  value of the
improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal balance of
the Mortgage  Loan,  and (b) an amount such that the proceeds  thereof  shall be sufficient to prevent the
Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection
Act of 1973,  as amended,  each  Mortgage Loan shall be covered by a flood  insurance  policy  meeting the
requirements  of the  current  guidelines  of the  Federal  Insurance  Administration  in  effect  with an
insurance  carrier  acceptable to Fannie Mae or FHLMC,  in an amount  representing  coverage not less than
the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the maximum  insurable
value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance  which is
available  under the Flood  Disaster  Protection  Act of 1973, as amended.  If at any time during the term
of the Mortgage  Loan,  the Company  determines  in  accordance  with  applicable  law and pursuant to the
Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not covered
by flood  insurance  or is  covered  in an amount  less than the  amount  required  by the Flood  Disaster
Protection  Act of 1973,  as amended,  the Company shall notify the related  Mortgagor  that the Mortgagor
must obtain such flood  insurance  coverage,  and if said  Mortgagor  fails to obtain the  required  flood
insurance  coverage within  forty-five (45) days after such  notification,  the Company shall  immediately
force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on
each REO Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal
to the maximum insurable value of the improvements  which are a part of such property,  and, to the extent
required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in
an amount as provided  above.  Any amounts  collected by the Company  under any such  policies  other than
amounts to be deposited in the Escrow  Account and applied to the  restoration  or repair of the Mortgaged
Property or REO Property,  or released to the Mortgagor in accordance with Accepted  Servicing  Practices,
shall be deposited  in the  Custodial  Account,  subject to  withdrawal  pursuant to Section  4.05.  It is
understood  and  agreed  that no  other  additional  insurance  need be  required  by the  Company  of the
Mortgagor or  maintained  on property  acquired in respect of the Mortgage  Loan,  other than  pursuant to
this Agreement,  the Fannie Mae Guides or such  applicable  state or federal laws and regulations as shall
at any time be in force  and as shall  require  such  additional  insurance.  All such  policies  shall be
endorsed  with  standard  mortgagee  clauses  with loss payable to the Company and its  successors  and/or
assigns and shall provide for at least thirty days prior  written  notice of any  cancellation,  reduction
in the amount or material  change in coverage to the Company.  The Company  shall not  interfere  with the
Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent,  provided,  however,
that the  Company  shall not accept any such  insurance  policies  from  insurance  companies  unless such
companies are Qualified Insurers.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall  obtain and maintain a blanket  policy  issued by an insurer
acceptable to Fannie Mae or FHLMC insuring  against hazard losses on all of the Mortgage  Loans,  then, to
the extent such policy  provides  coverage in an amount equal to the amount  required  pursuant to Section
4.10 and otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed
to have satisfied its  obligations as set forth in Section 4.10, it being  understood and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall
not have been  maintained  on the related  Mortgaged  Property  or REO  Property a policy  complying  with
Section  4.10,  and there shall have been a loss which would have been covered by such policy,  deposit in
the  Custodial  Account  the  amount  not  otherwise  payable  under the  blanket  policy  because of such
deductible  clause.  In  connection  with its  activities as servicer of the Mortgage  Loans,  the Company
agrees to prepare and present,  on behalf of the  Purchaser,  claims  under any such  blanket  policy in a
timely fashion in accordance  with the terms of such policy.  Upon request of the  Purchaser,  the Company
shall cause to be delivered to the  Purchaser a certified  true copy of such policy and shall use its best
efforts  to  obtain  a  statement  from the  insurer  thereunder  that  such  policy  shall in no event be
terminated or materially modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The  Company  shall  maintain,  at its own  expense,  a blanket  fidelity  bond and an errors and
omissions insurance policy, with broad coverage with responsible  companies on all officers,  employees or
other persons  acting in any capacity with regard to the Mortgage Loan to handle funds,  money,  documents
and  papers  relating  to the  Mortgage  Loan.  The  Fidelity  Bond  shall be in the form of the  Mortgage
Banker's Blanket Bond and shall protect and insure the Company against losses,  including forgery,  theft,
embezzlement  and fraud of such persons.  The errors and omissions  insurance shall protect and insure the
Company  against  losses  arising out of errors and  omissions and  negligent  acts of such persons.  Such
errors and  omissions  insurance  shall also protect and insure the Company  against  losses in connection
with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the release
or  satisfaction of a Mortgage Loan without having obtained  payment in full of the  indebtedness  secured
thereby.  No  provision  of this  Section  4.12  requiring  the  Fidelity  Bond or  errors  and  omissions
insurance  shall  diminish  or relieve the Company  from its duties and  obligations  as set forth in this
Agreement.  The minimum  coverage under any such bond and insurance  policy shall be at least equal to the
corresponding  amounts  required by Fannie Mae in the Fannie Mae Guides.  Upon  request by the  Purchaser,
the  Company  shall  deliver to the  Purchaser  a  certificate  from the surety and the  insurer as to the
existence  of the Fidelity  Bond and errors and  omissions  insurance  policy and shall obtain a statement
from the  surety  and the  insurer  that  such  Fidelity  Bond or  insurance  policy  shall in no event be
terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The
Company shall notify the  Purchaser  within five (5) business days of receipt of notice that such Fidelity
Bond or insurance policy will be, or has been,  materially  modified or terminated.  The Purchaser (or any
party  having the status of  Purchaser  hereunder)  and any  subsidiary  thereof and their  successors  or
assigns  as  their  interests  may  appear  must be  named  as loss  payees  on the  Fidelity  Bond and as
additional  insured on the errors and omissions policy.  Upon request by Purchaser,  Company shall provide
Purchaser with an insurance  certificate  certifying coverage under this Section 4.12, and will provide an
update to such certificate upon request, or upon renewal or material modification of coverage.

         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the deed or  certificate  of sale  shall be  taken in the name of the  Purchaser  or its
designee,  or in the event the  Purchaser or its designee is not  authorized or permitted to hold title to
real  property in the state where the REO Property is located,  or would be adversely  affected  under the
"doing  business" or tax laws of such state by so holding title,  the deed or certificate of sale shall be
taken in the name of such  Person or Persons as shall be  consistent  with an opinion of counsel  obtained
by the Company  from an attorney  duly  licensed  to practice  law in the state where the REO  Property is
located.  Any Person or Persons holding such title other than the Purchaser  shall  acknowledge in writing
that such title is being held as nominee for the benefit of the Purchaser.

         The  Company  shall  notify  the  Purchaser  in  accordance  with the  Fannie  Mae Guides of each
acquisition  of REO  Property  upon such  acquisition  (and,  in any event,  shall  provide  notice of the
consummation  of any foreclosure  sale within three (3) Business Days of the date Company  receives notice
of such  consummation),  together  with a copy of the drive by appraisal or brokers  price  opinion of the
Mortgaged   Property   obtained  in  connection  with  such   acquisition,   and  thereafter   assume  the
responsibility  for  marketing  such  REO  property  in  accordance  with  Accepted  Servicing  Practices.
Thereafter,  the  Company  shall  continue to provide  certain  administrative  services to the  Purchaser
relating to such REO Property as set forth in this  Section  4.13.  The Company  shall,  either  itself or
through an agent selected by the Company,  and in accordance with the Fannie Mae Guides manage,  conserve,
protect  and operate  each REO  Property in the same  manner  that it  manages,  conserves,  protects  and
operates other  foreclosed  property for its own account,  and in the same manner that similar property in
the same  locality  as the REO  Property  is managed.  The  Company  shall  cause each REO  Property to be
inspected  promptly  upon the  acquisition  of title  thereto  and shall  cause  each REO  Property  to be
inspected at least monthly  thereafter or more  frequently as required by the  circumstances.  The Company
shall make or cause to be made a written  report of each such  inspection.  Such reports shall be retained
in the Mortgage File and copies thereof shall be forwarded by the Company to the Purchaser upon request.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and
shall  sell such REO  Property  in any  event  within  one year  after  title  has been  taken to such REO
Property,  unless  the  Company  determines,  and gives an  appropriate  notice to the  Purchaser  to such
effect,  that a longer period is necessary for the orderly  liquidation of such REO Property.  If a longer
period than one (1) year is  permitted  under the  foregoing  sentence  and is  necessary  to sell any REO
Property,  the Company  shall report  monthly to the  Purchaser  as to the progress  being made in selling
such REO  Property.  No REO Property  shall be marketed  for less than the  Appraised  Value,  without the
prior consent of Purchaser.  No REO Property  shall be sold for less than ninety five percent (95%) of its
Appraised  Value,  without the prior consent of  Purchaser.  All requests for  reimbursement  of Servicing
Advances  shall be in accordance  with the Fannie Mae Guides.  The  disposition  of REO Property  shall be
carried out by the Company at such price,  and upon such terms and conditions,  as the Company deems to be
in the best  interests of the  Purchaser  (subject to the above  conditions)  only with the prior  written
consent of the Purchaser.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate the Company as servicer of any such REO Property  without  payment of
any termination  fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to Section
5.03 and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case relating to the Mortgage
Loan  underlying  such REO Property  notwithstanding  anything to the contrary set forth in Section  4.05.
In the  event of any such  termination,  the  provisions  of  Section  11.01  hereof  shall  apply to said
termination  and the  transfer of  servicing  responsibilities  with  respect to such REO  Property to the
Purchaser or its designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey  such  property to the  Purchaser  and shall  further  provide  the  Purchaser  with the
following  information  regarding  the subject REO  Property:  the related  drive by  appraisal or brokers
price  opinion,  and copies of any related  Mortgage  Impairment  Insurance  Policy  claims.  In addition,
within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following  information
regarding  the  subject  REO  Property:  the  related  trustee's  deed upon sale and copies of any related
hazard insurance claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company shall execute and deliver to the Mortgagor any
and all necessary  notices  required under  applicable law and the terms of the related  Mortgage Note and
Mortgage regarding the maturity date if required under applicable law.

                                                ARTICLE V

                                        PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each Remittance Date, the Company shall  distribute by wire transfer of immediately  available
funds to the  Purchaser (i) all amounts  credited to the Custodial  Account as of the close of business on
the preceding  Determination  Date,  net of charges  against or  withdrawals  from the  Custodial  Account
pursuant to Section  4.05,  plus (ii) all Monthly  Advances,  if any,  which the Company is  obligated  to
distribute  pursuant to Section 5.03,  plus,  (iii) interest at the Mortgage Loan  Remittance  Rate on any
Principal  Prepayment  from the date of such Principal  Prepayment  through the end of the month for which
disbursement  is made  provided that the  Company's  obligation  as to payment of such  interest  shall be
limited  to the  Servicing  Fee  earned  during  the month of the  distribution,  minus  (iv) any  amounts
attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the preceding
Determination  Date,  which  amounts  shall be remitted on the  Remittance  Date next  succeeding  the Due
Period for such amounts.  It is  understood  that,  by operation of Section  4.04,  the  remittance on the
first  Remittance Date with respect to Mortgage Loans  purchased  pursuant to the related Term Sheet is to
include  principal  collected  after the  Cut-off  Date  through  the  preceding  Determination  Date plus
interest,  adjusted to the  Mortgage  Loan  Remittance  Rate  collected  through such  Determination  Date
exclusive of any portion  thereof  allocable to the period prior to the Cut-off Date, with the adjustments
specified in clauses (ii), (iii) and (iv) above.

         With respect to any remittance  received by the Purchaser after the Remittance  Date, the Company
shall pay to the  Purchaser  interest on any such late  payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change,  plus three (3)  percentage  points,  but in no event greater than
the maximum  amount  permitted by applicable  law. Such interest  shall cover the period  commencing  with
the day  following  the  Business  Day such payment was due and ending with the Business Day on which such
payment is made to the Purchaser,  both  inclusive.  The payment by the Company of any such interest shall
not be deemed an  extension  of time for  payment or a waiver of any Event of Default by the  Company.  On
each Remittance  Date, the Company shall provide a remittance  report detailing all amounts being remitted
pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall  furnish to Purchaser an  individual  loan  accounting  report,  as of the last
Business  Day of each month,  in the  Company's  assigned  loan number  order to  document  Mortgage  Loan
payment  activity on an individual  Mortgage  Loan basis.  With respect to each month,  the  corresponding
individual  loan  accounting  report shall be received by the  Purchaser no later than the fifth  Business
Day of the  following  month on paper or a disk or tape or other  computer-readable  format in such format
as may be mutually  agreed upon by both  Purchaser and Company,  and no later than the fifth  Business Day
of the following month in hard copy, and shall contain the following:

         (i) With respect to each Monthly  Payment,  the amount of such remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and
any prepayment  penalties or premiums,  along with a detailed  report of interest on principal  prepayment
amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the  amount  of  servicing   compensation   received  by  the  Company  during  the  prior
distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v) the  aggregate  of any  expenses  reimbursed  to the  Company  during the prior  distribution
period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent
(1) 30 to 59 days,  (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has commenced;
and (c) as to which REO Property has been acquired; and

         The Company  shall also  provide a trial  balance,  sorted in  Purchaser's  assigned  loan number
order, in the form of Exhibit E hereto, with each such Report.

         The Company shall prepare and file any and all information  statements or other filings  required
to be delivered to any governmental  taxing authority or to Purchaser  pursuant to any applicable law with
respect to the Mortgage Loans and the transactions  contemplated  hereby.  In addition,  the Company shall
provide  Purchaser  with such  information  concerning the Mortgage Loans as is necessary for Purchaser to
prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In  addition,  not more than sixty (60) days after the end of each  calendar  year,  the  Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the
Company  shall deposit in the Custodial  Account an amount equal to all payments not  previously  advanced
by the Company,  whether or not deferred  pursuant to Section  4.01,  of principal  (due after the Cut-off
Date) and interest not  allocable to the period prior to the Cut-off  Date,  adjusted to the Mortgage Loan
Remittance  Rate,  which  were due on a  Mortgage  Loan and  delinquent  at the close of  business  on the
related Determination Date.

         The  Company's  obligation  to make such Monthly  Advances as to any Mortgage  Loan will continue
through the last  Monthly  Payment due prior to the payment in full of the Mortgage  Loan,  or through the
Remittance  Date  prior  to the date on which  the  Mortgaged  Property  liquidates  (including  Insurance
Proceeds,  proceeds from the sale of REO Property or  Condemnation  Proceeds) with respect to the Mortgage
Loan  unless the Company  deems such  advance to be  nonrecoverable.  In such  event,  the  Company  shall
deliver to the  Purchaser  an  Officer's  Certificate  of the Company to the effect that an officer of the
Company  has  reviewed  the  related  Mortgage  File and has made the  reasonable  determination  that any
additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser
pursuant to a  deed-in-lieu  of  foreclosure,  the Company  shall  submit to the  Purchaser a  liquidation
report with respect to such  Mortgaged  Property in a form mutually  acceptable to Company and  Purchaser.
The Company  shall also  provide  reports on the status of REO Property  containing  such  information  as
Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the
month  following the related  Prepayment  Period,  the Company  shall deposit in the Custodial  Account an
amount equal to any Prepayment  Interest  Shortfalls with respect to such Prepayment Period,  which in the
aggregate  shall not exceed the  Company's  aggregate  Servicing  Fee received with respect to the related
Due Period.

                                                ARTICLE VI

                                       GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company will, to the extent it has knowledge of any conveyance or  prospective  conveyance by
any  Mortgagor of the  Mortgaged  Property  (whether by absolute  conveyance  or by contract of sale,  and
whether  or not the  Mortgagor  remains  or is to  remain  liable  under  the  Mortgage  Note  and/or  the
Mortgage),  exercise its rights to accelerate  the maturity of such Mortgage Loan under any  "due-on-sale"
clause to the extent  permitted by law;  provided,  however,  that the Company shall not exercise any such
rights if  prohibited  by law or the terms of the  Mortgage  Note from doing so or if the exercise of such
rights  would  impair or threaten to impair any  recovery  under the related  Primary  Mortgage  Insurance
Policy,  if any. If the Company  reasonably  believes it is unable  under  applicable  law to enforce such
"due-on-sale"  clause,  the Company,  with the approval of the  Purchaser,  will enter into an  assumption
agreement  with  the  person  to whom the  Mortgaged  Property  has been  conveyed  or is  proposed  to be
conveyed,  pursuant  to which such  person  becomes  liable  under the  Mortgage  Note and,  to the extent
permitted by applicable  state law, the Mortgagor  remains liable thereon.  Where an assumption is allowed
pursuant to this  Section  6.01,  the Company,  with the prior  consent of the  Purchaser  and the primary
mortgage  insurer,  if any, is authorized to enter into a  substitution  of liability  agreement  with the
person to whom the Mortgaged  Property has been  conveyed or is proposed to be conveyed  pursuant to which
the  original  mortgagor is released  from  liability  and such Person is  substituted  as  mortgagor  and
becomes liable under the related  Mortgage Note. Any such  substitution  of liability  agreement  shall be
in lieu of an assumption agreement.

         In connection with any such  assumption or  substitution  of liability,  the Company shall follow
the  underwriting  practices and procedures of the Company.  With respect to an assumption or substitution
of liability,  the Mortgage  Interest Rate borne by the related  Mortgage  Note, the amount of the Monthly
Payment and the maturity  date may not be changed  (except  pursuant to the terms of the  Mortgage  Note).
If the  credit  of the  proposed  transferee  does  not  meet  such  underwriting  criteria,  the  Company
diligently  shall,  to the extent  permitted by the Mortgage or the Mortgage Note and by  applicable  law,
accelerate  the maturity of the  Mortgage  Loan.  The Company  shall  notify the  Purchaser  that any such
substitution  of liability or assumption  agreement has been  completed by forwarding to the Purchaser the
original of any such substitution of liability or assumption  agreement,  which document shall be added to
the related Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the
same extent as all other  documents and  instruments  constituting  a part thereof.  All fees collected by
the Company for entering into an assumption or  substitution  of liability  agreement  shall belong to the
Company.

         Notwithstanding  the  foregoing  paragraphs  of  this  Section  or any  other  provision  of this
Agreement,  the  Company  shall not be  deemed to be in  default,  breach  or any other  violation  of its
obligations  hereunder  by  reason  of any  assumption  of a  Mortgage  Loan  by  operation  of law or any
assumption  which the Company may be restricted by law from  preventing,  for any reason  whatsoever.  For
purposes of this Section  6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged
Property  subject to the Mortgage that is not  accompanied by an assumption or  substitution  of liability
agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan,  or the receipt by the Company of a  notification
that  payment  in full  will be  escrowed  in a manner  customary  for such  purposes,  the  Company  will
immediately  notify the Purchaser by a  certification,  which  certification  shall include a statement to
the effect  that all  amounts  received  or to be  received  in  connection  with such  payment  which are
required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so
deposited,  of a Servicing  Officer and shall  request  delivery to it of the portion of the Mortgage File
held by the  Purchaser.  The  Purchaser  shall no later  than five  Business  Days  after  receipt of such
certification  and request,  release or cause to be released to the  Company,  the related  Mortgage  Loan
Documents and, upon its receipt of such documents,  the Company shall promptly  prepare and deliver to the
Purchaser  the  requisite  satisfaction  or release.  No later than five (5) Business  Days  following its
receipt of such  satisfaction or release,  the Purchaser shall deliver,  or cause to be delivered,  to the
Company the release or satisfaction  properly  executed by the owner of record of the applicable  mortgage
or its duly  appointed  attorney  in fact.  No expense  incurred  in  connection  with any  instrument  of
satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the Company  satisfies or releases a Mortgage  without  having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Purchaser may have under the mortgage  instruments,  the Company,  upon written demand, shall remit within
two (2) Business Days to the  Purchaser the then  outstanding  principal  balance of the related  Mortgage
Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the  Fidelity  Bond and
errors and omissions  insurance  insuring the Company  against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the  servicing or  foreclosure  of the Mortgage  Loan,
including  for the purpose of  collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser
shall,  upon  request of the Company and  delivery to the  Purchaser  of a servicing  receipt  signed by a
Servicing  Officer,  release the portion of the Mortgage File held by the  Purchaser to the Company.  Such
servicing  receipt shall  obligate the Company to return the related  Mortgage  documents to the Purchaser
when the need therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and
the  Liquidation  Proceeds  relating to the Mortgage Loan have been deposited in the Custodial  Account or
the Mortgage  File or such  document has been  delivered to an attorney,  or to a public  trustee or other
public  official  as required  by law,  for  purposes of  initiating  or  pursuing  legal  action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
Company has  delivered to the  Purchaser a certificate  of a Servicing  Officer  certifying as to the name
and address of the Person to which such  Mortgage  File or such  document was delivered and the purpose or
purposes of such  delivery.  Upon  receipt of a  certificate  of a  Servicing  Officer  stating  that such
Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As compensation  for its services  hereunder,  the Company shall be entitled to withdraw from the
Custodial Account (to the extent of interest  payments  collected on the Mortgage Loans) or to retain from
interest  payments  collected on the Mortgage Loans, the amounts  provided for as the Company's  Servicing
Fee, subject to payment of compensating  interest on Principal  Prepayments as capped by the Servicing Fee
pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of  assumption  fees, as
provided in Section 6.01,  and late payment  charges or otherwise  shall be retained by the Company to the
extent not  required to be  deposited  in the  Custodial  Account.  No  Servicing  Fee shall be payable in
connection with partial Monthly  Payments.  The Company shall be required to pay all expenses  incurred by
it in  connection  with its  servicing  activities  hereunder  and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser  not later than  February 28th of each year,  beginning
March 15,  2006,  an executed  Officers'  Certificate  acceptable  to the  Purchaser  stating,  as to each
signatory  thereof,  that (i) a review of the activities of the Company during the preceding calendar year
and of performance  under this Agreement has been made under such officers'  supervision,  and (ii) to the
best of such officers'  knowledge,  based on such review, the Company has fulfilled all of its obligations
under this  Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any
such  obligation,  specifying  each such default  known to such officers and the nature and status of cure
provisions  thereof.  Such  Officers'  Certificate  shall contain no  restrictions  or  limitations on its
use.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         If the Company cannot deliver the related  Officers'  Certificate by March 15th of such year, the
Purchaser,  at its sole  option,  may permit a cure  period for the  Company  to  deliver  such  Officers'
Certificate, but in no event later than March 22nd of such year.

         Failure  of the  Company  to timely  comply  with this  Section  6.05 shall be deemed an Event of
Default,  automatically,  without  notice and without any cure period,  and Purchaser  may, in addition to
whatever  rights the Purchaser  may have under  Sections 3.03 and 8.01 and at law or equity or to damages,
including  injunctive  relief and specific  performance,  terminate all the rights and  obligations of the
Company  under  this  Agreement  and in and to  the  Mortgage  Loans  and  the  proceeds  thereof  without
compensating  the  Company  for the  same,  as  provided  in  Section  9.01.  Such  termination  shall  be
considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any
other provision in this Agreement or any other agreement to the contrary.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         The  Company,  at its  expense  and not later than March 15th of each year,  beginning  March 15,
2006, shall cause a firm of independent  public  accountants  which is a member of the American  Institute
of Certified  Public  Accountants  to furnish a statement to the Purchaser  acceptable to the Purchaser to
the effect that such firm has examined certain  documents and records relating to the Company's  servicing
of mortgage loans of the same type as the Mortgage Loans  pursuant to servicing  agreements  substantially
similar to this Agreement,  which  agreements may include this  Agreement,  and that, on the basis of such
an examination,  conducted  substantially in the uniform single audit program for mortgage  bankers,  such
firm is of the opinion that the Company's  servicing has been conducted in compliance  with the agreements
examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be
immaterial,  and (ii) such  other  exceptions  as shall be set  forth in such  statement.  Such  statement
shall contain no  restrictions  or limitations on its use.  Copies of such statement  shall be provided by
the Company to the  Purchaser.  In addition,  on an annual basis,  Company shall  provide  Purchaser  with
copies of its audited financial statements.

         Failure  of the  Company  to timely  comply  with this  Section  6.05 shall be deemed an Event of
Default,  automatically,  without  notice and without any cure period,  and Purchaser  may, in addition to
whatever  rights the Purchaser  may have under  Sections 3.03 and 8.01 and at law or equity or to damages,
including  injunctive  relief and specific  performance,  terminate all the rights and  obligations of the
Company  under  this  Agreement  and in and to  the  Mortgage  Loans  and  the  proceeds  thereof  without
compensating  the  Company  for the  same,  as  provided  in  Section  9.01.  Such  termination  shall  be
considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any
other provision in this Agreement or any other agreement to the contrary.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,
during business hours or at such other times as might be reasonable  under applicable  circumstances,  any
and all of the books,  records,  documentation or other information of the Company, or held by another for
the Company or on its behalf or otherwise,  which relates to the  performance or observance by the Company
of the terms, covenants or conditions of this Agreement.

         The Company shall provide to the Purchaser and any supervisory  agents or examiners  representing
a state or federal  governmental agency having jurisdiction over the Purchaser,  including but not limited
to OTS, FDIC and other similar entities,  access to any documentation  regarding the Mortgage Loans in the
possession  of the Company  which may be  required by any  applicable  regulations.  Such access  shall be
afforded without charge, upon reasonable  request,  during normal business hours and at the offices of the
Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.

                                               ARTICLE VII

                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,
special or other reports,  information or  documentation,  whether or not provided for herein, as shall be
necessary,  reasonable  or  appropriate  in  respect  to the  Purchaser,  or  otherwise  in respect to the
Mortgage  Loans  and  the  performance  of the  Company  under  this  Agreement,  including  any  reports,
information  or  documentation   reasonably  required  to  comply  with  any  regulations   regarding  any
supervisory  agents or examiners of the  Purchaser  all such reports or  information  to be as provided by
and in accordance  with such  applicable  instructions  and  directions  as the  Purchaser may  reasonably
request in  relation  to this  Agreement  or the  performance  of the Company  under this  Agreement.  The
Company  agrees to execute  and deliver all such  instruments  and take all such action as the  Purchaser,
from time to time,  may  reasonably  request in order to effectuate the purpose and to carry out the terms
of this Agreement.

         In  connection  with  marketing  the  Mortgage  Loans,  the  Purchaser  may make  available  to a
prospective  purchaser  audited  financial  statements of the Company for the most recently  completed two
(2)  fiscal  years for which  such  statements  are  available,  as well as a  Consolidated  Statement  of
Condition  at the  end of the  last  two  (2)  fiscal  years  covered  by any  Consolidated  Statement  of
Operations.  If it has not already  done so, the Company  shall  furnish  promptly to the  Purchaser  or a
prospective purchaser copies of the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a
knowledgeable  financial or  accounting  officer for the purpose of answering  questions and to permit any
prospective  purchaser to inspect the Company's  servicing  facilities for the purpose of satisfying  such
prospective  purchaser  that the Company has the ability to service the Mortgage Loans as provided in this
Agreement.

                                               ARTICLE VIII

                                               THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company  agrees to indemnify the  Purchaser and hold it harmless  against any and all claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other
costs,  fees and expenses  that the Purchaser may sustain in any way related to the failure of the Company
to observe and perform its duties,  obligations,  covenants,  and agreements to service the Mortgage Loans
in strict  compliance  with the terms of this  Agreement.  The Company  agrees to indemnify  the Purchaser
and hold it harmless against any and all claims, losses, damages,  penalties,  fines,  forfeitures,  legal
fees and related costs,  judgments,  and any other costs, fees and expenses that the Purchaser may sustain
in any way related to the breach of a  representation  or warranty  set forth in Sections  3.01 or 3.02 of
this Agreement or in any way related to the alleged breach of any  representation  or warranty in Sections
3.01 or 3.02 of this  Agreement  related  to  compliance  with all  applicable  laws.  The  Company  shall
immediately  notify the  Purchaser  if a claim is made by a third party  against  Company  with respect to
this Agreement or the Mortgage  Loans,  assume (with the consent of the Purchaser) the defense of any such
claim and pay all expenses in connection  therewith,  including counsel fees, whether or not such claim is
settled  prior to judgment,  and promptly  pay,  discharge and satisfy any judgment or decree which may be
entered  against it or the  Purchaser  in respect of such  claim.  The  Company  shall  follow any written
instructions  received from the  Purchaser in connection  with such claim.  The Purchaser  shall  promptly
reimburse the Company for all amounts  advanced by it pursuant to the two preceding  sentences except when
the claim  relates  to the  failure of the  Company to service  and  administer  the  Mortgages  in strict
compliance  with the terms of this  Agreement,  the  breach of  representation  or  warranty  set forth in
Sections  3.01 or 3.02,  or the  gross  negligence,  bad  faith or  willful  misconduct  of  Company.  The
provisions of this Section 8.01 shall survive termination of this Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company  will keep in full  effect its  existence,  rights and  franchises  as a  corporation
under  the laws of the  state of its  incorporation  except  as  permitted  herein,  and will  obtain  and
preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction  in which such
qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or  consolidated,  or any  corporation  resulting
from any  merger,  conversion  or  consolidation  to which the  Company  shall be a party,  or any  Person
succeeding  to the  business  of the  Company  whether  or not  related  to loan  servicing,  shall be the
successor  of the Company  hereunder,  without the  execution or filing of any paper or any further act on
the  part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding;  provided,
however,  that the successor or surviving  Person shall be an  institution  (i) having a GAAP net worth of
not less than  $25,000,000,  (ii) the  deposits  of which are insured by the FDIC,  SAIF  and/or BIF,  and
which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first lien
mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither the Company nor any of the  officers,  employees or agents of the Company  shall be under
any  liability to the Purchaser  for any action taken or for  refraining  from the taking of any action in
good faith pursuant to this Agreement,  or for errors in judgment made in good faith;  provided,  however,
that this  provision  shall not protect the Company or any such person against any breach of warranties or
representations  made  herein,  or  failure to  perform  its  obligations  in strict  compliance  with any
standard  of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be imposed by
reason of negligence,  bad faith or willful misconduct,  or any breach of the terms and conditions of this
Agreement.  The  Company and any  officer,  employee or agent of the Company may rely in good faith on any
document of any kind prima facie properly  executed and submitted by the Purchaser  respecting any matters
arising  hereunder.  The Company shall not be under any  obligation to appear in,  prosecute or defend any
legal action which is not incidental to its duties to service the Mortgage  Loans in accordance  with this
Agreement  and which in its  reasonable  opinion may involve it in any  expenses or  liability;  provided,
however,  that the Company may, with the consent of the Purchaser,  undertake any such action which it may
deem  necessary  or  desirable  in respect  to this  Agreement  and the  rights and duties of the  parties
hereto.  In such  event,  the  reasonable  legal  expenses  and  costs of such  action  and any  liability
resulting  therefrom shall be expenses,  costs and liabilities for which the Purchaser will be liable, and
the Company shall be entitled to be reimbursed therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company  shall not assign this  Agreement or resign from the  obligations  and duties  hereby
imposed on it except by mutual  consent of the Company and the  Purchaser or upon the  determination  that
its duties hereunder are no longer  permissible  under applicable law and such incapacity  cannot be cured
by the Company.  Any such  determination  permitting the  resignation of the Company shall be evidenced by
an Opinion of Counsel to such effect  delivered  to the  Purchaser  which  Opinion of Counsel  shall be in
form and  substance  acceptable to the  Purchaser.  No such  resignation  shall become  effective  until a
successor  shall have  assumed the  Company's  responsibilities  and  obligations  hereunder in the manner
provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With  respect to the  retention  of the  Company to service the  Mortgage  Loans  hereunder,  the
Company  acknowledges that the Purchaser has acted in reliance upon the Company's  independent status, the
adequacy of its servicing facilities, plan, personnel,  records and procedures, its integrity,  reputation
and financial  standing and the  continuance  thereof.  Without in any way limiting the generality of this
Section,  the Company  shall not either assign this  Agreement or the servicing  hereunder or delegate its
rights or duties  hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially
all of its property or assets,  without the prior written  approval of the Purchaser,  which consent shall
be granted  or  withheld  in the  Purchaser's  sole  discretion,  but if the  purchaser  of the  Company's
assetshas  the  qualifications  set  forth in  Section  8.02,  then the  Purchaser  will not  unreasonably
withhold consent.

         Without in any way limiting the  generality  of this Section  8.05, in the event that the Company
either shall  assign this  Agreement or the  servicing  responsibilities  hereunder or delegate its duties
hereunder or any portion  thereof  without (i)  satisfying the  requirements  set forth herein or (ii) the
prior  written  consent  of the  Purchaser,  then the  Purchaser  shall have the right to  terminate  this
Agreement,  without any payment of any penalty or damages  and  without any  liability  whatsoever  to the
Company  (other than with respect to accrued but unpaid  Servicing Fees and Servicing  Advances  remaining
unpaid) or any third party.

                                                ARTICLE IX

                                                 DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the  following  Events  of  Default  by the  Company  shall  occur  and be
continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under
the terms of this Agreement which continues unremedied for a period of one (1) Business Day; or

         (ii) failure on the part of the Company  duly to observe or perform in any  material  respect any
other of the  covenants  or  agreements  on the part of the  Company  set  forth in this  Agreement  which
continues  unremedied  for a period of thirty  (30) days  after the date on which  written  notice of such
failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

         (iii) a decree or order of a court or agency or supervisory  authority  having  jurisdiction  for
the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment
of debt,  marshalling  of  assets  and  liabilities  or  similar  proceedings,  or for the  winding-up  or
liquidation  of its affairs,  shall have been  entered  against the Company and such decree or order shall
have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall  consent to the  appointment  of a  conservator  or receiver or liquidator
in any  insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or similar
proceedings of or relating to the Company or of or relating to all or  substantially  all of its property;
or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become
due, file a petition to take advantage of any applicable  insolvency or  reorganization  statute,  make an
assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations; or

         (vi)  Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or
servicer for more than thirty days; or

         (vii) the  Company  attempts  to assign  its right to  servicing  compensation  hereunder  or the
Company  attempts,  without  the  consent  of the  Purchaser,  to  sell  or  otherwise  dispose  of all or
substantially   all  of  its  property  or  assets  or  to  assign  this   Agreement   or  the   servicing
responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company  ceases to be (a) licensed to service first lien  residential  mortgage  loans
in any  jurisdiction  in which a Mortgaged  Property is located and such  licensing is  required,  and (b)
qualified to transact  business in any  jurisdiction  where it is currently so qualified,  but only to the
extent such  non-qualification  materially  and  adversely  affects the  Company's  ability to perform its
obligations hereunder; or

         (ix) the  Company  fails to meet the  eligibility  criteria  set  forth in the last  sentence  of
Section 8.02.

         Then,  and in each and  every  such  case,  so long as an Event of  Default  shall  not have been
remedied,  the Purchaser,  by notice in writing to the Company  (except in the case of an Event of Default
under clauses (iii),  (iv) or (v) above, in which case,  automatically and without notice) Company may, in
addition to whatever  rights the Purchaser  may have under  Sections 3.03 and 8.01 and at law or equity or
to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all  the  rights  and
obligations  of the  Company  under  this  Agreement  and in and to the  Mortgage  Loans and the  proceeds
thereof  without  compensating  the Company  for the same.  On or after the receipt by the Company of such
written  notice (or, in the case of an Event of Default under clauses (iii),  (iv) or (v) above,  in which
case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with  respect to the Mortgage  Loans or  otherwise,  shall pass to and be vested in the  successor
appointed  pursuant  to Section  11.01.  Upon  written  request  from the  Purchaser,  the  Company  shall
prepare,  execute and deliver,  any and all documents  and other  instruments,  place in such  successor's
possession all Mortgage Files,  and do or accomplish all other acts or things  necessary or appropriate to
effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or
assignment of the Mortgage Loans and related documents,  or otherwise,  at the Company's sole expense. The
Company  agrees to cooperate  with the Purchaser and such  successor in effecting the  termination  of the
Company's  responsibilities  and rights hereunder,  including,  without  limitation,  the transfer to such
successor  for  administration  by it of all cash  amounts  which  shall at the  time be  credited  by the
Company to the Custodial  Account or Escrow  Account or  thereafter  received with respect to the Mortgage
Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance of
its  obligations  hereunder and its  consequences.  Upon any such waiver of a past  default,  such default
shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.

                                                ARTICLE X

                                               TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall  terminate upon: (i) the
later of the final  payment  or other  liquidation  (or any  advance  with  respect  thereto)  of the last
Mortgage  Loan and the  disposition  of all  remaining  REO Property and the  remittance  of all funds due
hereunder;  or (ii) by mutual  consent of the Company and the Purchaser in writing;  or (iii)  termination
with cause under the terms of this  Agreement.  Termination  of the  Agreement  pursuant to Section  10.01
(iii) shall void  Purchaser's  obligation  to purchase  Mortgage  Loans for which  Purchaser  has issued a
Confirmation, commitment confirmation or a substantially similar commitment to purchase Mortgage Loans.

         Section 10.02     Termination Without Cause.

         The  Purchaser  may, at its sole  option,  terminate  any rights the Company may have  hereunder,
without  cause,  upon no less than 90 days  written  notice.  Any such notice of  termination  shall be in
writing and  delivered to the Company as provided in Section  11.05 of this  Agreement.  In the event that
the Company is terminated  pursuant to this Section 10.02 without cause,  the Purchaser shall solicit,  by
public  announcement,  bids from  three  organizations  reasonably  acceptable  to the  Purchaser  for the
purchase of the  servicing  functions.  Following  receipt of such bids,  the  Purchaser  shall either (a)
negotiate  and effect the transfer,  sale and  assignment  of the  Agreement to the party  submitting  the
highest  satisfactory  bid,  which  purchase  price  shall be paid to the  Company  upon  transfer  of the
servicing  rights and  obligations  under this  Agreement to the  Company's  successor,  or (b) pay to the
Company a  termination  fee equal to the amount of the party  submitting  the  highest  satisfactory  bid.
Notwithstanding  anything  herein to the contrary,  the  Purchaser  shall deduct all costs and expenses of
any public  announcement  and any other  expenses  relating to the sale,  transfer and  assignment of this
Agreement from the sum payable to Company pursuant to the previous sentence.

         Section 10.03     Survival.

         Termination  of this  Agreement  under Section 10.01 or Section 10.02 shall not affect any of the
Company's  obligations  regarding  repurchase,  indemnification  or otherwise,  all of which shall survive
such termination and remain in full force and effect.

                                                ARTICLE XI

                                         MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to
Sections 4.13,  8.04,  9.01, 10.01 (ii) or (iii), the Purchaser shall (i) succeed to and assume all of the
Company's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii)  appoint a
successor  having the  characteristics  set forth in Section  8.02 hereof and which  shall  succeed to all
rights  and  assume  all of the  responsibilities,  duties  and  liabilities  of the  Company  under  this
Agreement  prior to the  termination  of Company's  responsibilities,  duties and  liabilities  under this
Agreement.  In connection with such appointment and assumption,  the Purchaser may make such  arrangements
for the  compensation  of such  successor  out of  payments on Mortgage  Loans as the  Purchaser  and such
successor  shall agree. In the event that the Company's  duties,  responsibilities  and liabilities  under
this Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge
such  duties  and  responsibilities  during  the  period  from  the  date it  acquires  knowledge  of such
termination  until the effective  date thereof with the same degree of diligence and prudence  which it is
obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might impair or
prejudice  the rights or  financial  condition of its  successor.  The  resignation  or removal of Company
pursuant to the  aforementioned  Sections shall not become  effective until a successor shall be appointed
pursuant to this Section and shall in no event relieve the Company of the  representations  and warranties
made pursuant to Sections 3.01, 3.02 and 3.03 and the remedies  available to the Purchaser  thereunder and
under Section 8.01, it being  understood and agreed that the provisions of such Sections 3.01,  3.02, 3.03
and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation  or termination of the
Company, or the termination of this Agreement.

         Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Company and to the Purchaser an instrument  accepting such  appointment,  whereupon  such successor  shall
become fully vested with all the rights,  powers,  duties,  responsibilities,  obligations and liabilities
of the Company,  with like effect as if originally  named as a party to this  Agreement.  Any  termination
or resignation of the Company or this Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not
affect any claims that the  Purchaser may have against the Company  arising prior to any such  termination
or resignation.

         The Company shall  promptly  deliver to the successor the funds in the Custodial  Account and the
Escrow  Account and the Mortgage Files and related  documents and statements  held by it hereunder and the
Company shall account for all funds.  The Company shall execute and deliver such  instruments  and do such
other  things all as may  reasonably  be  required  to more fully and  definitely  vest and confirm in the
successor  all  such  rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of  the
Company.  The successor shall make  arrangements  as it may deem  appropriate to reimburse the Company for
unrecovered  Servicing  Advances which the successor retains hereunder and which would otherwise have been
recovered by the Company pursuant to this Agreement but for the appointment of the successor servicer.

         Upon a  successor's  acceptance  of  appointment  as such,  the Company  shall notify by mail the
Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement  may be amended  from time to time by the  Company and the  Purchaser  by written
agreement signed by the Company and the Purchaser.

         Section 11.03     Recordation of Agreement.

         To the extent  permitted by  applicable  law,  this  Agreement is subject to  recordation  in all
appropriate   public  offices  for  real  property  records  in  all  the  counties  or  other  comparable
jurisdictions  in which any of the  properties  subject to the Mortgages  are  situated,  and in any other
appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at the
Company's  expense on direction of the Purchaser  accompanied  by an opinion of counsel to the effect that
such  recordation  materially and  beneficially  affects the interest of the Purchaser or is necessary for
the administration or servicing of the Mortgage Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with
the laws of the State of New York  except  to the  extent  preempted  by  Federal  law.  The  obligations,
rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices  or other  communications  permitted  or  required  hereunder  shall be in
writing  and shall be deemed  conclusively  to have been  given if  personally  delivered  at or mailed by
registered  mail,  postage  prepaid,  and return  receipt  requested or  certified  mail,  return  receipt
requested,  or  transmitted by telex,  telegraph or telecopier and confirmed by a similar mailed  writing,
as follows:

         (i)      if to the Company:

                  Michael T. Stilb / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty
                  Telecopier No.: (212) 272-5591

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received  on the date  delivered  to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by
the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation  or warranty of this  Agreement  and the related Term Sheet
which is prohibited or which is held to be void or  unenforceable  shall be  ineffective  to the extent of
such prohibition or  unenforceability  without  invalidating the remaining  provisions  hereof.  Any part,
provision,  representation  or warranty of this Agreement which is prohibited or  unenforceable or is held
to be void or unenforceable  in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the
extent of such prohibition or unenforceability  without  invalidating the remaining provisions hereof, and
any  such  prohibition  or  unenforceability  in  any  jurisdiction  as to any  Mortgage  Loan  shall  not
invalidate or render  unenforceable such provision in any other  jurisdiction.  To the extent permitted by
applicable  law,  the  parties  hereto  waive any  provision  of law that  prohibits  or  renders  void or
unenforceable  any  provision  hereof.  If  the  invalidity  of any  part,  provision,  representation  or
warranty of this  Agreement  shall deprive any party of the economic  benefit  intended to be conferred by
this  Agreement,  the parties shall  negotiate,  in good faith, to develop a structure the economic effect
of which is nearly as possible the same as the economic  effect of this  Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof  and are an
integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For  purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:

         (i)               the terms defined in this Agreement have the meanings  assigned to them in this
Agreement  and  include  the plural as well as the  singular,  and the use of any gender  herein  shall be
deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references  herein to  "Articles",  "Sections",  Subsections",  "Paragraphs",  and other
subdivisions  without  reference  to  a  document  are  to  designated  Articles,  Sections,  Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a  Subsection  without  further  reference to a Section is a reference to
such  Subsection  as  contained in the same Section in which the  reference  appears,  and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)               the words  "herein",  "hereof ",  "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

         (vi)     the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
enumeration; and

         (viii)   headings of the Articles  and  Sections in this  Agreement  are for  reference  purposes
only and shall not be deemed to have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without limitation, (i) consents,
waivers and  modifications  which may hereafter be executed,  (ii) documents  received by any party at the
closing,  and (iii)  financial  statements,  certificates  and other  information  previously or hereafter
furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,  miniature
photographic or other similar process.  The parties agree that any such  reproduction  shall be admissible
in evidence  as the  original  itself in any  judicial or  administrative  proceeding,  whether or not the
original is in existence and whether or not such  reproduction  was made by a party in the regular  course
of business,  and that any  enlargement,  facsimile or further  reproduction  of such  reproduction  shall
likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each  party  recognizes  that,  in  connection  with  this  Agreement,  it may  become  privy  to
non-public  information  regarding the financial  condition,  operations and prospects of the other party.
Each party agrees to keep all  non-public  information  regarding the other party  strictly  confidential,
and to use all such  information  solely in order to  effectuate  the purpose of the  Agreement,  provided
that each party may provide  confidential  information to its employees,  agents and affiliates who have a
need to know  such  information  in order to  effectuate  the  transaction,  provided  further  that  such
information is identified as confidential non-public information.  In addition,  confidential  information
may  be  provided  to a  regulatory  authority  with  supervisory  power  over  Purchaser,  provided  such
information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall comply with any applicable  laws and  regulations
regarding  the  privacy  and  security  of  Consumer  Information  including,  but  not  limited  to  the
Gramm-Leach-Bliley  Act,  Title V,  Subtitle  A, 15 U.S.C.  § 6801 et seq.,  (ii) shall not use  Consumer
Information in any manner  inconsistent  with any applicable laws and  regulations  regarding the privacy
and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information  to third parties
except at the specific  written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,
technical and  administrative  safeguards to protect  Consumer  Information from  unauthorized  access as
provided by the applicable laws and regulations,  and (v) shall  immediately  notify the Purchaser of any
actual or suspected breach of the confidentiality of Consumer  Information that would have a material and
adverse effect on the Purchaser.

         The Company  agrees that the Company shall  indemnify,  defend and hold the  Purchaser  harmless
from and  against  any loss,  claim or  liability  the  Purchaser  may suffer by reason of the  Company's
failure to perform the obligations set forth in this Section 11.10.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the Assignments is subject to recordation in
all  appropriate  public  offices  for real  property  records  in all the  counties  or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other appropriate
public recording office or elsewhere,  such recordation to be effected by and at the Company's  expense in
the event  recordation is either  necessary under applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in
     part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and
     designate any person to exercise any rights of the Purchaser hereunder, by executing an Assignment
     and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or designee
     shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage
     Loans.  In no event shall Purchaser sell a partial interest in any Mortgage Loan without the
     written consent of Company, which consent shall not be unreasonably denied.  All references to the
     Purchaser in this Agreement shall be deemed to include its assignee or designee.  The Company shall
     have the right, only with the consent of the Purchaser or otherwise in accordance with this
     Agreement, to assign, in whole or in part, its interest under this Agreement with respect to some
     or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing  herein  contained  shall be deemed or  construed  to  create a  co-partnership  or joint
venture  between the parties  hereto and the services of the Company  shall be rendered as an  independent
contractor and not as agent for Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This  Agreement  and/or any Term Sheet  shall be  executed by each party (i) in one or more fully
executed  copies,  each of which shall  constitute a fully  executed  original  Agreement,  and/or (ii) in
counterparts  having one or more original  signatures,  and all such counterparts  containing the original
signatures  of all of the parties  hereto  taken  together  shall  constitute  a fully  executed  original
Agreement  or Term  Sheet,  as  applicable,  and/or  (iii)  by  delivery  of one or more  original  signed
signature  pages  to  the  other  parties  hereto  (x) by  mail  or  courier,  and/or  (y)  by  electronic
transmission,  including  without  limitation  by  telecopier,  facsimile  or  email  of a  scanned  image
("Electronic  Transmission"),  each of which as received  shall  constitute  for all  purposes an executed
original  signature  page of such party.  The  Purchaser may deliver a copy of this  Agreement  and/or any
Term Sheet,  fully executed as provided  herein,  to each other party hereto by mail and/or courier and/or
Electronic  Transmission,  and such  copy as so  delivered  shall  constitute  a fully  executed  original
Agreement or Term Sheet,  as  applicable,  superseding  any prior form of the Agreement or Term Sheet,  as
applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be
binding upon the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The  Company  acknowledges  that no  representations,  agreements  or  promises  were made to the
Company  by the  Purchaser  or any of its  employees  other  than  those  representations,  agreements  or
promises  specifically  contained herein and in the Confirmation.  The Confirmation and this Agreement and
the  related  Term Sheet sets  forth the  entire  understanding  between  the  parties  hereto;  provided,
however,  only this  Agreement  and the related  Term Sheet shall be binding upon all  successors  of both
parties.  In the event of any  inconsistency  between the Confirmation and this Agreement,  this Agreement
and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the Closing  Date,  the Company  agrees that it will not take any action or permit
or cause any action to be taken by any of its agents or affiliates,  to personally,  by telephone or mail,
solicit the borrower or obligor  under any Mortgage  Loan to refinance  the Mortgage  Loan, in whole or in
part,  without  the  prior  written  consent  of  the  Purchaser.  Notwithstanding  the  foregoing,  it is
understood  and agreed  that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company
which are directed to the general  public at large,  or segments  thereof,  provided that no segment shall
consist  primarily  of  the  Mortgage  Loans,  including,   without  limitation,  mass  mailing  based  on
commercially  acquired mailing lists,  newspaper,  radio and television  advertisements and (ii) responses
to  unsolicited  requests  or  inquiries  made by a  Mortgagor  or an  agent  of a  Mortgagor,  shall  not
constitute  solicitation  under this Section  11.16.  This  Section  11.16 shall not be deemed to preclude
the Company or any of its affiliates  from  soliciting any Mortgagor for any other  financial  products or
services.  The  Company  shall use its best  efforts to prevent the sale of the name of any  Mortgagor  to
any Person who is not affiliate of the Company.

         Section 11.17.  Closing.

         The  closing  for the  purchase  and sale of the  Mortgage  Loans shall take place on the related
Closing  Date.  The closing  shall be either:  by  telephone,  confirmed  by letter or wire as the parties
shall agree, or conducted in person, at such place as the parties shall agree.

         The closing for the Mortgage  Loans to be purchased on the related  Closing Date shall be subject
to each of the following conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall
deliver to the Purchaser a magnetic  diskette,  or transmit by modem,  a listing on a loan-level  basis of
the information contained in the related Mortgage Loan Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement shall be
materially true and correct as of the related  Closing Date and no event shall have occurred  which,  with
notice or the passage of time, would constitute a material default under this Agreement;

         (c)      the Purchaser shall have received,  or the Purchaser's  attorneys shall have received in
escrow, all documents  required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel
and an officer's certificate,  all in such forms as are agreed upon and acceptable to the Purchaser,  duly
executed by all signatories other than the Purchaser as required pursuant to the terms hereof;

         (d)      the Company  shall have  delivered and released to the Purchaser (or its designee) on or
prior to the related Closing Date all documents  required  pursuant to the terms of this Agreement and the
related Term Sheet; and

         (e)      all other  terms and  conditions  of this  Agreement,  the  related  Term  Sheet and the
Confirmation shall have been materially complied with.

         Subject to the  foregoing  conditions,  the  Purchaser  shall pay to the  Company on the  related
Closing Date the Purchase Price,  plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by
wire transfer of immediately available funds to the account designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on
or  after  the  related  Closing  Date,  on one or  more  dates  (each  a  "Reconstitution  Date")  at the
Purchaser's  sole option,  the Purchaser may effect a sale (each,  a  "Reconstitution")  of some or all of
the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other  entities  to be formed as part of one or more  pass-through
transfers (each, a "Pass-Through Transfer").

         The  Company  agrees to  execute in  connection  with any  agreements  among the  Purchaser,  the
Company,  and any  servicer in  connection  with a Whole Loan  Transfer,  an  Assignment,  Assumption  and
Recognition  Agreement  substantially  in the form of  Exhibit D hereto,  or, at  Purchaser's  request,  a
seller's  warranties  and  servicing  agreement  or a  participation  and  servicing  agreement or similar
agreement  in  form  and  substance  reasonably  acceptable  to  the  parties,  and in  connection  with a
Pass-Through  Transfer, a pooling and servicing agreement in form and substance  reasonably  acceptable to
the  parties,  (collectively  the  agreements  referred  to herein  are  designated,  the  "Reconstitution
Agreements").  It is  understood  that any such  Reconstitution  Agreements  will not  contain any greater
obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to
the  contrary in this Section  11.18,  the Company  agrees that it is required to perform the  obligations
described in Exhibit K hereto.

         With  respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the
Purchaser,  the Company  agrees (1) to cooperate  fully with the Purchaser and any  prospective  purchaser
with  respect to all  reasonable  requests  and due  diligence  procedures;  (2) to  execute,  deliver and
perform all Reconstitution  Agreements  required by the Purchaser;  (3) to restate the representations and
warranties  set forth in this  Agreement  as of the  settlement  or closing date in  connection  with such
Reconstitution  (each, a  "Reconstitution  Date").  In that connection,  the Company shall provide to such
servicer or issuer,  as the case may be, and any other  participants in such  Reconstitution:  (i) any and
all information  (including servicing portfolio  information) and appropriate  verification of information
(including  servicing  portfolio  information) which may be reasonably  available to the Company,  whether
through letters of its auditors and counsel or otherwise,  as the Purchaser or any such other  participant
shall request upon reasonable demand;  and (ii) such additional  representations,  warranties,  covenants,
opinions of counsel,  letters  from  auditors,  and  certificates  of public  officials or officers of the
Company as are  reasonably  agreed upon by the Company and the  Purchaser  or any such other  participant.
In connection  with each  Pass-Through  Transfer,  the Company agrees to provide  reasonable and customary
indemnification  to the  Purchaser and its affilates  for  disclosure  contained in any offering  document
relating to the  Company or its  affilates,  the  Mortgage  Loans and the  underwriting  standards  of the
Mortgage  Loans.  The  Purchaser  shall be  responsible  for the costs  relating  to the  delivery of such
information.

         All Mortgage  Loans not sold or  transferred  pursuant to a  Reconstitution  shall remain subject
to, and serviced in  accordance  with the terms of, this  Agreement  and the related Term Sheet,  and with
respect thereto this Agreement and the related Term Sheet shall remain in full force and effect.




         IN WITNESS  WHEREOF,  the Company and the  Purchaser  have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:


                                                   HSBC MORTGAGE CORPORATION (USA)
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                EXHIBIT A
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be  available  for  inspection  by the  Purchaser,  and which shall be retained by the
Company in the  Servicing  File or delivered to the  Purchaser or its designee  pursuant to Sections  2.04
and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1.     The     original     Mortgage     Note     endorsed     "Pay    to    the     order     of
____________________________________________________,   without   recourse,"   and  signed  via   original
signature in the name of the Company by an authorized officer,  with all intervening  endorsements showing
a complete chain of title from the  originator to the Company,  together with any  applicable  riders.  In
no event  may an  endorsement  be a  facsimile  endorsement.  If the  Mortgage  Loan was  acquired  by the
Company  in a  merger,  the  endorsement  must be by  "[Company],  successor  by  merger  to the  [name of
predecessor]".  If the  Mortgage  Loan was  acquired or  originated  by the Company  while doing  business
under another name, the endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage
Notes may be in the form of a lost note affidavit subject to Purchaser acceptability.

         2.       Except as provided  below and for each Mortgage  Loan that is not a MERS Mortgage  Loan,
the  original  Mortgage  (together  with a standard  adjustable  rate  mortgage  rider)  with  evidence of
recording  thereon,  or a copy thereof certified by the public recording office in which such mortgage has
been  recorded or, if the original  Mortgage has not been returned from the  applicable  public  recording
office,  a true  certified  copy,  certified by the Company.  With respect to each MERS Mortgage Loan, the
original  Mortgage,  noting the presence of the MIN of the Mortgage Loans and either  language  indicating
that the  Mortgage  Loan is a MOM Loan or if the  Mortgage  Loan  was not a MOM Loan at  origination,  the
original Mortgage and the assignment thereof to MERS, with evidence of recording  indicated thereon,  or a
copy of the Mortgage certified by the public recording office in which such Mortgage has been recorded.

         3.  The  original  or  certified  copy,  certified  by  the  Company,  of  the  Primary  Mortgage
Insurance Policy, if required.

         4.       In the  case of each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  the  original
Assignment, from the Company to  _____________________________________,  or in accordance with Purchaser's
instructions,  which  assignment  shall,  but  for any  blanks  requested  by  Purchaser,  be in form  and
substance  acceptable  for  recording.  If the  Mortgage  Loan was acquired or  originated  by the Company
while  doing  business  under  another  name,  the  Assignment  must be by  "[Company]  formerly  known as
[previous  name]".  If the Mortgage Loan was acquired by the Company in a merger,  the endorsement must be
by "[Company],  successor by merger to the [name of  predecessor]".  None of the  Assignments  are blanket
assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements  thereto,  or
if the policy has not yet been issued,  a written  commitment or interim binder or  preliminary  report of
title issued by the title insurance or escrow company.

         6.       In the case of each  Mortgage Loan that is not a MERS  Mortgage  Loan,  originals of all
recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in which
such  Assignments  have been  recorded  showing  a  complete  chain of title  from the  originator  to the
Company,  with evidence of recording  thereon,  or a copy thereof certified by the public recording office
in which such  Assignment has been recorded or, if the original  Assignment has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies  thereof  certified by the public  recording  office in which such
documents  have  been  recorded,  of  each  assumption,  extension,  modification,  written  assurance  or
substitution  agreements,  if  applicable,  or if the original of such document has not been returned from
the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material  document or instrument  relating
to the  Mortgage  Loan has been  signed by a person on behalf of the  Mortgagor,  the  original or copy of
power of attorney or other  instrument that authorized and empowered such person to sign bearing  evidence
that  such  instrument  has been  recorded,  if so  required  in the  appropriate  jurisdiction  where the
Mortgaged  Property is located,  or a copy thereof  certified by the public recording office in which such
instrument  has been recorded or, if the original  instrument  has not been  returned from the  applicable
public recording office, a true certified copy, certified by the Company.

         9.       reserved.

         10.      Mortgage  Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real
estate settlement procedure forms required by law.

         11.      Residential loan application.

         12.      Uniform  underwriter  and  transmittal  summary  (Fannie  Mae Form  1008) or  reasonable
equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification  of employment  and income  except for Mortgage  Loans  originated  under a
limited documentation program, all in accordance with Company's underwriting guidelines.

         18.      Verification  of  acceptable   evidence  of  source  and  amount  of  down  payment,  in
accordance with Company's underwriting guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available,  termite  report,  structural  engineer's  report,  water  portability and
septic certification.

         23.      Any original security  agreement,  chattel mortgage or equivalent executed in connection
with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything to the contrary herein,  Company may provide one certificate for all of
the Mortgage Loans indicating that the documents were delivered for recording.

         (B)      With respect to each Co-op Loan, as applicable  and as required by the  applicable  laws
of the state in which the  related  Cooperative  apartment  is  located,  copies of:  (A) the  proprietary
lease,  (B) the security  agreement,  (C) the assignment of the  proprietary  lease,  with all intervening
assignments  showing a complete chain of title and an assignment  thereof by such Seller, (D) the original
stock  certificate  evidencing  the ownership of the  Cooperative  apartment  endorsed or accompanied by a
stock power  relating to such stock  certificate  executed in blank,  (E) a recognition  agreement in form
approved by Seller's  underwriting  guidelines,  in substantially  the same form as the standard  "AZTECH"
form,  (F) copies of the  financing  statement  filed by the  applicable  Company as secured party and, if
applicable,  a filed UCC-3 assignment of the subject security  interest showing a complete chain of title,
together with an executed UCC-3  Assignment of such security  interest by the Company in a form sufficient
for filing,  and (G) such other  documents  as are  necessary  for the  perfection  of a lien  against the
related Co-op Loan ownership interests under applicable law.




--------------------------------------------------------------------------------




                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT

                                           ______________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties  and Servicing  Agreement,  dated as of May 1, 2001
Adjustable  Rate Mortgage  Loans (the  "Agreement"),  we hereby  authorize and request you to establish an
account,  as a  Custodial  Account  pursuant  to  Section  4.04  of the  Agreement,  to be  designated  as
"[______________________________________],  in  trust  for  the  [Purchaser],  Owner  of  Adjustable  Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed
by the  Company.  This letter is  submitted to you in  duplicate.  Please  execute and return one original
to us.

[__________________________]

By:____________________________

Name:__________________________

Title:_________________________



         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established  under Account Number  [__________],  at the office of the  depository  indicated  above,  and
agrees to honor  withdrawals on such account as provided above.  The full amount  deposited at any time in
the account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through
the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be  invested  in  Permitted
Investments as defined in the Agreement.

HSBC MORTGAGE CORPORATION (USA)

By:____________________________

Name:__________________________

Title:_________________________




--------------------------------------------------------------------------------




                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT
                                           _____________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties  and  Servicing  Agreement,  dated as of May 1, 2001
Adjustable  Rate Mortgage  Loans (the  "Agreement"),  we hereby  authorize and request you to establish an
account,  as  an  Escrow  Account  pursuant  to  Section  4.06  of  the  Agreement,  to be  designated  as
"[__________________________],  in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage  Loans,
and various  Mortgagors."  All deposits in the account shall be subject to  withdrawal  therefrom by order
signed by the  Company.  This  letter is  submitted  to you in  duplicate.  Please  execute and return one
original to us.

                                            HSBC MORTGAGE CORPORATION (USA)

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________





--------------------------------------------------------------------------------





                                                EXHIBIT D

                         FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement")
made as of  __________, 200__, among EMC Mortgage Corporation (the "Assignor"), ___________________ (the
"Assignee"), and HSBC Mortgage Corporation (USA) (the "Company").


         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  now  serviced by Company for  Assignor and its  successors  and assigns  pursuant to the
Purchase,  Warranties and Servicing Agreement,  dated as of May 1, 2002, between Assignor and Company (the
"Purchase  Agreement")  shall be  subject  to the terms of this PAAR  Agreement.  Capitalized  terms  used
herein but not defined shall have the meanings ascribed to them in the Purchase Agreement.

                                   Purchase, Assignment and Assumption

         1.       Assignor  hereby grants,  transfers and assigns to Assignee all of the right,  title and
interest of Assignor in the Assigned  Loans and, as they relate to the Assigned  Loans,  all of its right,
title and interest in, to and under the Purchase Agreement.

         2.       Simultaneously  with the  execution  hereof,  (i)  Assignee  shall pay to  Assignor  the
"Funding  Amount" as set forth in that  certain  letter  agreement,  dated as of _________  ____,  between
Assignee and Assignor (the  "Confirmation")  and (ii)  Assignor,  at its expense,  shall have caused to be
delivered to Assignee or its  designee  the Mortgage  File for each  Assigned  Loan in  Assignor's  or its
custodian's  possession,  as set forth in the Purchase  Agreement,  along with, for each Assigned Loan, an
endorsement of the Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in
recordable  form from the  applicable  Company,  in blank.  Assignee  shall pay the Funding Amount by wire
transfer  of  immediately  available  funds  to the  account  specified  by  Assignor.  Assignee  shall be
entitled  to all  scheduled  payments  due  on  the  Assigned  Loans  after  ___________,  200__  and  all
unscheduled  payments or other  proceeds or other  recoveries on the Assigned  Loans received on and after
_____________, 200__.

                                Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,
which  agreement  is in full force and effect as of the date hereof and the  provisions  of which have not
been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

         (b)      Assignor  is the lawful  owner of the  Assigned  Loans with full right to  transfer  the
Assigned Loans and any and all of its interests,  rights and obligations  under the Purchase  Agreement as
they relate to the Assigned Loans, free and clear from any and all claims and  encumbrances;  and upon the
transfer of the  Assigned  Loans to Assignee as  contemplated  herein,  Assignee  shall have good title to
each and every  Assigned  Loan, as well as any and all of  Assignee's  interests,  rights and  obligations
under the Purchase  Agreement as they relate to the Assigned  Loans,  free and clear of any and all liens,
claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with
respect to the Assigned Loans or the Purchase Agreement;

         (d)      Assignor has no knowledge of, and has not received  notice of, any waivers under, or any
modification of, any Assigned Loan;

         (e)      Assignor is duly organized,  validly existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignor is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignor or its property is subject.  The
execution, delivery and performance by Assignor of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee and Company, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (g)      No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with, any  governmental  entity is required to be obtained or made by Assignor in connection
with the execution,  delivery or performance by Assignor of this PAAR  Agreement,  or the  consummation by
it of the transactions contemplated hereby; and

         (h)      Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
sold or otherwise  disposed of the Assigned Loans or any interest in the Assigned  Loans, or solicited any
offer to buy or accept a transfer,  pledge or other  disposition of the Assigned Loans, or any interest in
the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any
interest in the Assigned Loans with any Person in any manner,  or made any general  solicitation  by means
of general  advertising  or in any other  manner,  or taken any other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto.

                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company
as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has all requisite power and authority to acquire, own and
purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignee's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignee is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignee or its property is subject.  The
execution, delivery and performance by Assignee of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due
authorization, execution and delivery by Assignor and Company, will constitute the valid and legally
binding obligation of Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;


         (c)      No consent, approval, order or authorization of, or declaration,  filing or registration
with,  any  governmental  entity is required to be  obtained  or made by Assignee in  connection  with the
execution,  delivery or performance by Assignee of this PAAR Agreement,  or the  consummation by it of the
transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and
conditions of the Purchase Agreement with respect to the Assigned Loans, and from and after the date
hereof, Assignee assumes for the benefit of each of Assignor and Company all of Assignor's obligations
as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee
as of the date hereof:


                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and the provisions of which
have not been waived, amended or modified in any respect, nor has any notice of termination been given
thereunder;


         (b)      Company is duly organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the Purchase Agreement;

         (c)     Company  has full  corporate  power and  authority  to  execute,  deliver and perform its
                  obligations  under this PAAR  Agreement,  and to consummate the  transactions  set forth
                  herein.  The consummation of the transactions  contemplated by this PAAR Agreement is in
                  the ordinary  course of Company's  business and will not conflict  with,  or result in a
                  breach of, any of the terms,  conditions or  provisions of Company's  charter or by-laws
                  or any legal  restriction,  or any material  agreement or instrument to which Company is
                  now a party or by which it is  bound,  or  result  in the  violation  of any law,  rule,
                  regulation,  order,  judgment or decree to which Company or its property is subject. The
                  execution,  delivery  and  performance  by  Company  of  this  PAAR  Agreement  and  the
                  consummation by it of the transactions  contemplated  hereby,  have been duly authorized
                  by all necessary corporate action on part of Company.  This PAAR Agreement has been duly
                  executed and  delivered  by Company,  and,  upon the due  authorization,  execution  and
                  delivery  by Assignor  and  Assignee,  will  constitute  the valid and  legally  binding
                  obligation of Company,  enforceable  against Company in accordance with its terms except
                  as enforceability may be limited by bankruptcy,  reorganization,  insolvency, moratorium
                  or other  similar  laws  now or  hereafter  in  effect  relating  to  creditors'  rights
                  generally,  and by general principles of equity regardless of whether  enforceability is
                  considered in a proceeding in equity or at law;

         (d)     No consent,  approval, order or authorization of, or declaration,  filing or registration
                  with,  any  governmental  entity is  required  to be  obtained  or made by  Assignee  in
                  connection  with  the  execution,  delivery  or  performance  by  Company  of this  PAAR
                  Agreement, or the consummation by it of the transactions contemplated hereby; and

         (e)     No event has  occurred  from the Closing  Date to the date hereof  which would render the
                  representations  and warranties as to the related  Assigned Loans made by the Company in
                  Sections 3.01 and 3.02 of the Purchase Agreement to be untrue in any material respect.


                  Recognition of Assignee

         6.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Assigned Loans and will service the Assigned Loans in accordance  with the Purchase  Agreement.  It is the
intention of Assignor,  Company and Assignee  that this PAAR  Agreement  shall be binding upon and for the
benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor
shall amend or agree to amend,  modify,  waiver,  or otherwise alter any of the terms or provisions of the
Purchase Agreement which amendment,  modification,  waiver or other alteration would in any way affect the
Assigned Loans without the prior written consent of Assignee.


                                            Miscellaneous

                  7.       All demands, notices and communications related to the Assigned Loans, the
Purchase Agreement and this PAAR Agreement shall be in writing and shall be deemed to have been duly
given if personally delivered at or mailed by registered mail, postage prepaid, as follows:


         (a)      In the case of Company:
                  HSBC MORTGAGE CORPORATION (USA)
                           Lori Miller / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

                  With a copy to:

         (b)      In the case of Assignor:
                  [Name and address]

         (c)      In the case of Assignee:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:
                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

     8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection
     with the negotiations for, documenting of and closing of the transactions contemplated by this PAAR
     Agreement.


         9.       This PAAR Agreement  shall be construed in accordance  with the laws of the State of New
York,  without  regard to conflicts of law  principles,  and the  obligations,  rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         11.      This PAAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned  Loans,  the assignment
of the  Purchase  Agreement  to the  extent  of the  Assigned  Loans  by  Assignor  to  Assignee  and  the
termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of
the Purchase Agreement with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.  In the event that any provision of this PAAR Agreement conflicts with any provision of the
Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall control.


                                            [Modification of Purchase Agreement

         15.     The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The  primary  guarantee  insurance  policy  of  the  Supplemental  PMI
         Insurer  attached  hereto as Exhibit J, or any  successor  Supplemental  PMI Policy  given to the
         Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance  Policy,  the Supplemental
         PMI  Policy,  any title  policy,  any  hazard  insurance  policy or any  other  insurance  policy
         covering a Mortgage Loan or other related Mortgaged  Property,  including any amounts required to
         be deposited in the Custodial  Account  pursuant to Section 4.04, to the extent such proceeds are
         not to be applied to the  restoration  of the  related  Mortgaged  Property  or  released  to the
         Mortgagor in accordance with Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its activities as servicer,  the Company agrees to prepare and present,  on
behalf  of  itself  and the  Purchaser,  claims  to the  Supplemental  PMI  Insurer  with  respect  to the
Supplemental  PMI  Policy  and,  in this  regard,  to take  such  action as shall be  necessary  to permit
recovery under any  Supplemental  PMI Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Section
4.04,  any amounts  collected by the Company under any  Supplemental  PMI Policy shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 4.05.

         In accordance with the  Supplemental  PMI Policy,  the Company shall provide to the  Supplemental
PMI Insurer any required information regarding the Mortgage Loans.

         The Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via computer
tape, or other mutually  acceptable  format,  the unpaid principal balance,  insurer  certificate  number,
lender loan number,  and premium due the  Supplemental  PMI Insurer for each  Mortgage Loan covered by the
Supplemental  PMI  Policy.  In  addition,  the  Company  agrees  to  forward  to  the  Purchaser  and  the
[Securities  Administrator]  any statements or other reports given by the  Supplemental PMI Insurer to the
Servicer in connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be  approved  by either  Fannie  Mae or FHLMC as a  mortgage  loan  seller or
servicer for more than thirty days,  or the Company  fails to meet the servicer  eligibility  requirements
of the Supplemental PMI Insurer; or"]

         IN WITNESS  WHEREOF,  the parties hereto have executed this PAAR Agreement as of the day and year
first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _______________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________





--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------





                                               ATTACHMENT 2

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                                EXHIBIT E

                                          FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------




                                                EXHIBIT G

                               REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing Agreement (the "Agreement")  between the Company and the
Purchaser,  the  undersigned  hereby  certifies  that he or she is an  officer of the  Company  requesting
release of the documents for the reason specified below.  The undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above  captioned  mortgage  loan was paid in full or that the Company
has been notified that payment in full has been or will be escrowed.  The Company  hereby  certifies  that
all  amounts  with  respect  to this loan  which are  required  under the  Agreement  have been or will be
deposited in the Custodial Account as required.

_____    The  above  captioned  loan is being  repurchased  pursuant  to the terms of the  Agreement.  The
Company  hereby  certifies  that the  repurchase  price has been  credited  to the  Custodial  Account  as
required under the Agreement.

_____    The above captioned loan is being placed in foreclosure  and the original  documents are required
to  proceed  with the  foreclosure  action.  The  Company  hereby  certifies  that the  documents  will be
returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All  capitalized  terms  used  herein and not  defined  shall have the  meanings  assigned  to them in the
Agreement.

         Based on this  certification  and the indemnities  provided for in the Agreement,  please release
to the Company all original mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all  original  documents  previously  released on the above
captioned mortgage loan have been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




EXHIBIT H


                                    COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                EXHIBIT I

                                                TERM SHEET

         This TERM SHEET  (the "Term  Sheet")  dated  _____________,  between  HSBC  Mortgage  Corporation
(USA), a Delaware  corporation,  located at 2929 Walden Avenue,  Depew, New York 14043 (the "Company") and
EMC  Mortgage  Corporation,  a Delaware  corporation,  located at Mac  Arthur  Ridge II, 909 Hidden  Ridge
Drive,  Suite 200, Irving,  Texas 75038 (the  "Purchaser") is made pursuant to the terms and conditions of
that certain  Purchase,  Warranties  and Servicing  Agreement (the  "Agreement")  dated as of May 1, 2002,
between the Company and the  Purchaser,  the provisions of which are  incorporated  herein as if set forth
in full  herein,  as such terms and  conditions  may be modified or  supplemented  hereby.  All  initially
capitalized  terms used herein unless  otherwise  defined shall have the meanings  ascribed thereto in the
Agreement.

         The Purchaser  hereby  purchases  from the Company and the Company hereby sells to the Purchaser,
all of the  Company's  right,  title and interest in and to the Mortgage  Loans  described on the Mortgage
Loan Schedule  annexed  hereto as Schedule I, pursuant to and in accordance  with the terms and conditions
set forth in the Agreement,  as same may be  supplemented  or modified  hereby.  Hereinafter,  the Company
shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees of the
Mortgage Loans pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For purposes of the Mortgage  Loans to be sold pursuant to this Term Sheet,  the following  terms
shall have the following meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Purchase Price Percentage:

Servicing Fee Rate:

         Except as modified herein, Section 8.01 of the Agreement shall remain in full force and effect
as of the date hereof.

                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by
their respective duly authorized officers as of the date first above written.


                                                             HSBC MORTGAGE CORPORATION (USA)

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________



                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________





--------------------------------------------------------------------------------




                                                SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------





                                                EXHIBIT J

                                                 [RESERVED]




--------------------------------------------------------------------------------





                                                 EXHIBIT K

                                        COMPANY'S OBLIGATIONS IN CONNECTION
                                          WITH A RECONSTITUTION

     o   The Company shall (i) possess the ability to service into a securitization; (ii) service on a
         "Scheduled/Scheduled" reporting basis (advancing through the liquidation of an REO Property),
         (iii) make compensating interest payments on payoffs and curtailments and (iv) remit and report
         to a master servicer in format acceptable to such master servicer by the 18th calendar day of
         each month, unless otherwise provided in the securitization documents.

     o   The Company shall provide an acceptable annual certification (officer's certificate) to the
         master servicer (as required by the Sarbanes-Oxley Act of 2002) as well as any other annual
         certifications required under the securitization documents (i.e. the annual statement as to
         compliance/annual independent certified public accountants' servicing report due by March 15 of
         each year).

     o   The Company shall allow for the Purchaser, the master servicer or their designee to perform a
         review of audited financials and net worth of the Company.

     o   The Company shall provide a Uniform Single Attestation Program certificate and Management
         Assertion as requested by the master servicer or the Purchaser.

     o   The Company shall provide information on each Custodial Account as requested by the master
         servicer or the Purchaser, and each Custodial Accounts shall comply with the requirements for
         such accounts as set forth in the securitization documents.

     o   The Company shall maintain its servicing system in accordance with the requirements of the
         master servicer.





--------------------------------------------------------------------------------






                                             AMENDMENT REG AB
                            TO THE SELLER'S WARRANTIES AND SERVICING AGREEMENT

                  This is Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of November 7, 2005,  by
and  between  EMC  Mortgage  Corporation  (the"Purchaser"),  and  HSBC  Mortgage  Corporation  (USA)  (the
"Company") to that certain Amended and Restated  Purchase,  Warranties and Servicing  Agreement,  dated as
of  September  1,  2005  by  and  between  the  Company  and  the  Purchaser,  (as  amended,  modified  or
supplemented, the "Existing Agreement").

                                                WITNESSETH

                  WHEREAS,  the  Company  and  the  Purchaser  have  agreed,  subject  to  the  terms  and
conditions  of this  Amendment  Reg AB that the Existing  Agreement be amended to reflect  certain  agreed
upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the
mutual  premises and mutual  obligations set forth herein,  that the Existing  Agreement is hereby amended
as follows:

1.   Capitalized  terms used herein but not  otherwise  defined  shall have the  meanings set forth in the
         Existing   Agreement.   The  Existing  Agreement  is  hereby  amended  by  adding  the  following
         definitions in their proper alphabetical order:

                  Commission: The United States Securities and Exchange Commission.

                  Company Information: As defined in Section 2(g)(i)(A)(1).

                  Depositor:  With respect to any Securitization Transaction, the Person identified in
                  writing to the Company by the Purchaser as depositor for such Securitization
                  Transaction.

                  Exchange Act.  The Securities Exchange Act of 1934, as amended.

                  Master  Servicer:   With  respect  to  any  Securitization   Transaction,   the  "master
                  servicer," if an, identified in the related transaction documents.

                  Qualified  Correspondent:  Any Person from which the Company  purchased  Mortgage Loans,
                  provided that the  following  conditions  are  satisfied:  (i) such Mortgage  Loans were
                  originated   pursuant  to  an  agreement  between  the  Company  and  such  Person  that
                  contemplated  that such Person would  underwrite  mortgage  loans from time to time, for
                  sale to the Company,  in  accordance  with  underwriting  guidelines  designated  by the
                  Company  ("Designated  Guidelines")  or guidelines that do not vary materially from such
                  Designated  Guidelines:  (ii) such Mortgage Loans were in fact underwritten as described
                  in clause (i) above and were acquired by the Company  within 180 days after  origination
                  (except that 1% of the  Mortgage  Loans in any  securitization  may be within 240 days);
                  (iii) either (x) the  Designated  Guidelines  were, at the time such Mortgage Loans were
                  originated,  used by the Company in the  origination  of mortgage loans of the same type
                  as the Mortgage  Loans for the  Company's own account or (y) the  Designated  Guidelines
                  were, at the time such Mortgage  Loans were  underwritten,  designated by the Company on
                  a  consistent  basis for use by lenders in  originating  mortgage  loans to be purchased
                  by the Company;  and (iv) the Company  employed,  at the time such  Mortgage  Loans were
                  acquired by the Company  pre-purchase  or  post-purchase  quality  assurance  procedures
                  (which may involve,  among other things,  review of a sample of mortgage loans purchased
                  during a  particular  time  period or through  particular  channels)  designed to ensure
                  that Persons from which it purchased  mortgage loans properly  applied the  underwriting
                  criteria designated by the Company.

                  Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

                  Reconstitution  Agreement:  An agreement or  agreements  entered into by the Company and
                  the Purchaser  and/or  certain third parties in connection  with a  Reconstitution  with
                  respect to any or all of the Mortgage Loans.

                  Regulation AB: Subpart  229.1100 – Asset Backed  Securities  (Regulation  AB), 17 C.F.R.
                  §§229.1100-229.1123,  as such may be  amended  from time to time,  and  subject  to such
                  clarification  and  interpretation  as  have  been  provided  by the  Commission  in the
                  adopting release (Asset-Backed  Securities,  Securities Act Release No. 33-8518, 70 Fed.
                  Reg.  1,506,  1,531  (Jan.  7,  2005)) or by the staff of the  Commission,  or as may be
                  provided by the Commission or its staff from time to time.

                  Securities Act: The federal Securities Act of 1933, as amended.

                  Securitization  Transaction:  Any  transaction  involving  either  (1) a sale  or  other
                  transfer  of some or all of the  Mortgage  Loans  directly or  indirectly  to an issuing
                  entity (as  defined  in  Regulation  AB) in  connection  with an  issuance  of  publicly
                  offered or  privately  placed,  rated or unrated  mortgage-backed  securities  or (2) an
                  issuance of publicly  offered or  privately  placed,  rated or unrated  securities,  the
                  payments on which are  determined  primarily by reference to one or more  portfolios  of
                  residential  mortgage  loans  consisting,  in whole  or in  part,  of some or all of the
                  Mortgage Loans.

                  Servicer:  As defined in Section 2(f)(iii).

                  Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation
                  AB, as such may be amended from time to time.

                  Static  Pool  Information:  Information  set  forth  in  Item  1105(a)  and  1105(c)  of
                  Regulation AB.

                  Subcontractor:  Any vendor, subcontractor or other Person that is not responsible for
                  the overall servicing (as "servicing" is commonly understood by participants in the
                  mortgage-backed securities market) of Mortgage Loans pursuant to a Reconstitution
                  Agreement but performs one or more discrete functions identified in Item 1122(d) of
                  Regulation AB with respect to Mortgage Loans (serviced by the Company under a
                  Reconstitution Agreement) under the direction or authority of the Company or a
                  Subservicer.

                  Subservicer:  Any Person  that  services  Mortgage  Loans on behalf of the  Company  (as
                  servicer under a  Reconstitution  Agreement) or any  Subservicer  and is responsible for
                  the  performance  (whether  directly or through  Subservicers  or  Subcontractors)  of a
                  substantial  portion of the  material  servicing  functions  required to be performed by
                  the Company under this  Agreement or any  Reconstitution  Agreement  that are identified
                  in Item 1122(d) of Regulation AB.

                  Third  Party  Originator:  Each  Person,  other  than a  Qualified  Correspondent,  that
                  originated Mortgage Loans acquired by the Company.

                  Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage  Loans,  other
                  than a Securitization Transaction.

2.   The  Purchaser  and the Company  agree that the Existing  Agreement  is hereby  amended by adding the
         following provisions as an addendum:

         (a)      (i)      The Company hereby  represents to the Purchaser,  to any Master Servicer and to
                  any Depositor,  as of the date on which  information is first provided to the Purchaser,
                  any Master  Servicer or any Depositor  under  Section 2(f) that,  except as disclosed in
                  writing to the Purchaser,  such Master  Servicer or such  Depositor  prior to such date:
                  (i) the  Company  is not aware  and has not  received  notice  that any  default,  early
                  amortization  or  other  performance  triggering  event  has  occurred  as to any  other
                  securitization  due to any act or failure to act of the  Company;  (ii) the  Company has
                  not been terminated as servicer in a residential  mortgage loan  securitization,  either
                  due to a  servicing  default  or to  application  of a  servicing  performance  test  or
                  trigger;  (iii) no material  noncompliance  with the applicable  servicing criteria with
                  respect to other  securitizations  of residential  mortgage loans  involving the Company
                  as servicer has been disclosed or reported by the Company;  (iv) no material  changes to
                  the  Company's  policies or procedures  with respect to the  servicing  function it will
                  perform under this  Agreement and any  Reconstitution  Agreement for mortgage loans of a
                  type  similar  to  the  Mortgage  Loans  have  occurred  during  the  three-year  period
                  immediately preceding the related Securitization  Transaction;  (v) there are no aspects
                  of the Company's  financial  condition that could have a material  adverse effect on the
                  performance  by the Company of its  servicing  obligations  under this  Agreement or any
                  Reconstitution  Agreement;  (vi) there are no material legal or governmental proceedings
                  pending  (or known to be  contemplated)  against the  Company,  any  Subservicer  or any
                  Third-Party  Originator of a type  identified  in Item 1117 of Regulation  AB; and (vii)
                  there are no affiliations,  relationships or transactions  relating to the Company,  any
                  Subservicer  or  any  Third-Party   Originator   with  respect  to  any   Securitization
                  Transaction  and  any  party  thereto  identified  by the  related  Depositor  of a type
                  described in Item 1119 of Regulation AB.

                  (ii)     If so requested by the Purchaser,  any Master  Servicer or any Depositor on any
                  date following the date on which  information  is first  provided to the Purchaser,  any
                  Master  Servicer or any  Depositor  under  Section  2(f),  the Company shall within five
                  Business  Days,  following  such  request,  to confirm in writing  the  accuracy  of the
                  representations  and  warranties  set forth in paragraph  (i) of this Section or, if any
                  such  representation  and  warranty  is not  accurate  as of the  date of such  request,
                  provide  reasonably  adequate  disclosure of the  pertinent  facts,  in writing,  to the
                  requesting party.

         (b)      The  Company  shall use its  reasonable  best  efforts  on or before  March 1, but in no
                  event later than March 15, of each  calendar  year,  commencing  in 2007,  to deliver to
                  the  Purchaser,  any  Master  Servicer  and any  Depositor  a  statement  of  compliance
                  addressed to the  Purchaser,  and Master  Servicer and such  Depositor  and signed by an
                  authorized  officer of the  Company,  to the effect  that (i) a review of the  Company's
                  activities  during  the  immediately  preceding  calendar  year (or  applicable  portion
                  thereof) and of its performance  under this Agreement and any applicable  Reconstitution
                  Agreement  during such period has been made under such officer's  supervision,  and (ii)
                  to the  best of  such  officers'  knowledge,  based  on such  review,  the  Company  has
                  fulfilled   all  of  its   obligations   under  this   Agreement   and  any   applicable
                  Reconstitution  Agreement in all material  respects  throughout  such  calendar year (or
                  applicable  portion  thereof)  or,  if there  has been a  failure  to  fulfill  any such
                  obligation in any material  respect,  specifically  identifying  each such failure known
                  to such officer and the nature and the status thereof.

         (c)      (i)      The Company shall use its reasonable  best efforts on or before March 1, but in
                  no event later than March 15, of each calendar year, commencing in 2007 to:

                                     (A)    Deliver to the Purchaser, any Master Servicer and any
                           Depositor a report (in form and substance reasonably satisfactory to the
                           Purchaser, such Master Servicer and such Depositor) regarding the Company's
                           assessment of compliance with the Servicing Criteria during the immediately
                           preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
                           Exchange Act and Item 1122 of Regulation AB.  Such report shall be addressed
                           to the Purchaser and such Depositor and signed by an authorized officer of the
                           Company, and shall address each of the Servicing Criteria specified on a
                           certification substantially in the form of Exhibit B hereto delivered to the
                           Purchaser at the time of any Securitization  Transaction;

                                     (B)    deliver to the Purchaser, any Master Servicer and any
                           Depositor a report of a registered public accounting firm reasonably
                           acceptable to the Purchaser, such Master Servicer and such Depositor that
                           attests to, and reports on, the assessment of compliance made by the Company
                           and delivered pursuant to the preceding paragraph.  Such attestation shall be
                           in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
                           Securities Act and the Exchange Act;

                                     (C)    cause each Subservicer and each Subcontractor determined by
                           the Company pursuant to Section 2(e)(ii) to be "participating in the servicing
                           function" within the meaning of Item 1122 of Regulation AB (each, a
                           "Participating Entity"), to deliver to the Purchaser, and Master Servicer and
                           any Depositor an assessment of compliance and accountants' attestation as and
                           when provided in paragraphs (i) and (ii) of this Section 2(c); and

                                     (D)    deliver and cause each Subservicer and Subcontractor
                           described in clause (c) to provide , to the Purchaser, and Master Servicer,
                           any Depositor and any other Person that will be responsible for signing the
                           certification (a "Sarbanes Certification") required by Rules 13a-14(d) and
                           15d-14(d) under the Exchange Act (pursuant to Section 302 of the
                           Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect
                           to a Securitization Transaction a certification signed by the appropriate
                           officer of the company in the form attached hereto as Exhibit A.

                           The Company acknowledges that the parties identified in clause (i)(D) above
                  may rely on the certification provided by the Company pursuant to such clause in
                  signing a Sarbanes Certification and filing such with the Commission.

                           (ii)     Each assessment of compliance provided by a Subservicer pursuant to
                  Section 2(c)(i)(A) shall address each of the Servicing Criteria specified on a
                  certification substantially in the form of Exhibit B hereto delivered to the Purchaser
                  concurrently with the execution of this Agreement or, in the case of a Subservicer
                  subsequently appointed as such, on or prior to the date of such appointment.  An
                  assessment of compliance provided by a Subcontractor pursuant to Section 2(c)(i)(C)
                  need not address any elements of the Servicing Criteria other than those specified by
                  the Company pursuant to Section 2(e).

         (d)      [Reserved]

         (e)      The Company  shall not hire or  otherwise  utilize the  services of any  Subservicer  to
                  fulfill any of the  obligations  of the Company as servicer  under this Agreement or any
                  Reconstitution  Agreement  unless the Company complies with the provisions of clause (i)
                  of this  Section.  The Company  shall not hire or otherwise  utilize the services of any
                  Subcontractor,  and shall not permit any  Subservicer  to hire or otherwise  utilize the
                  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the Company as
                  servicer  under this  Agreement  or any  Reconstitution  Agreement  unless  the  Company
                  complies with the provisions of 2(e)(ii) of this Section.

                           (i)      It shall not be  necessary  for the Company to seek the consent of the
                  Purchaser,   any  Master   Servicer  or  any  Depositor  to  the   utilization   of  any
                  Subservicer.  The  Company  shall cause any  Subservicer  used by the Company (or by any
                  Subservicer)  for the  benefit of the  Purchaser  and any  Depositor  to comply with the
                  provisions of this Section and with Sections 2(a),  2(b), 2(c),  2(f)(iii),  2(f)(v) and
                  2(g) of this Agreement to the same extent as if such Subservicer  were the Company,  and
                  to provide the  information  required  with respect to such  Subservicer  under  Section
                  2(f)(iv) of this  Agreement.  The Company shall be  responsible  for obtaining from each
                  Subservicer  and  delivering to the Purchaser and any Depositor any servicer  compliance
                  statement  required  to be  delivered  by  such  Subservicer  under  Section  2(b),  any
                  assessment of compliance and  attestation  required to be delivered by such  Subservicer
                  under  Section  2(c) and any  certification  required to be delivered to the Person that
                  will be  responsible  for signing the Sarbanes  Certification  under Section 2(c) as and
                  when required to be delivered.

                           (ii)     It shall not be  necessary  for the Company to seek the consent of the
                  Purchaser or any Depositor to the  utilization of any  Subcontractor.  The Company shall
                  promptly  upon request  provide to the  Purchaser  and any Depositor (or any designee of
                  the Depositor,  such as any Master Servicer or an  administrator) a written  description
                  (in form and substance  satisfactory  to the  Purchaser,  such Depositor and such Master
                  Servicer)  of the role and  function  of each  Subcontractor  utilized by the Company or
                  any Subservicer,  specifying (A) the identity of each such Subcontractor,  (B) which (if
                  any) of such  Subcontractors are Participating  Entities,  and (C) which elements of the
                  Servicing  Criteria  will be addressed in  assessments  of  compliance  provided by each
                  Subcontractor identified pursuant to clause (B) of this paragraph.

                  As a condition to the utilization of any  Subcontractor  determined to be "participating
                  in the  servicing  function"  within  the  meaning  of Item 1122 of  Regulation  AB, the
                  Company shall cause any such  Subcontractor  used by the Company (or by any Subservicer)
                  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of
                  Sections  2(c) and 2(g) of this  Agreement  to the same extent as if such  Subcontractor
                  were  the  Company.   The  Company  shall  be   responsible   for  obtaining  from  each
                  Subcontractor  and  delivering to the  Purchaser  and any  Depositor  any  assessment of
                  compliance  and  attestation  and the other  certifications  required to be delivered by
                  such  Subservicer  and such  Subcontractor  under Section 2(c), in each case as and when
                  required to be delivered.

     (f) In  connection  with any  Securitization  Transaction  the Company shall (1) within five Business
         Days following  request by the Purchaser or any  Depositor,  to provide to the Purchaser and such
         Depositor  (or,  as  applicable,  cause  each  Third-Party  Originator  and each  Subservicer  to
         provide),  in writing and in form and  substance  reasonably  satisfactory  to the  Purchaser and
         such  Depositor,  the information and materials  specified in paragraphs (i), (ii),  (iii),  (vi)
         and (vii) of this  Section  2(f),  and (2) as  promptly  as  practicable  following  notice to or
         discovery by the Company,  provide to the  Purchaser  and any  Depositor  (in writing and in form
         and  substance  reasonably  satisfactory  to the Purchaser and such  Depositor)  the  information
         specified in paragraph (iv) of this Section.

                        (i)         If so requested by the Purchaser or any  Depositor in connection  with
                  a Securitization  Transaction,  the Company shall provide such information regarding (x)
                  the Company,  as originator of the Mortgage Loans  (including as an acquirer of Mortgage
                  Loans from a Qualified  Correspondent),  or (y) each Third-Party Originator,  and (z) as
                  applicable,  each Subservicer,  as is requested for the purpose of compliance with Items
                  1103(a)(1),  1105,  1110,  1117  and  1119 of  Regulation  AB.  Such  information  shall
                  include, at a minimum:

                                    (A)     the originator's form of organization;

                                    (B)     a description of the originator's origination program and
                           how long the originator has been engaged in originating residential mortgage
                           loans, which description shall include a discussion of the originator's
                           experience in originating mortgage loans of a similar type as the Mortgage
                           Loans; information regarding the size and composition of the originator's
                           origination portfolio; and information that may be material, in the good faith
                           judgment of the Purchaser or any Depositor, to an analysis of the performance
                           of the Mortgage Loans, including the originators' credit-granting or
                           underwriting criteria for mortgage loans of similar type(s) as the Mortgage
                           Loans and such other information as the Purchaser or any Depositor may
                           reasonably request for the purpose of compliance with Item 1110(b)(2) of
                           Regulation AB;

                                    (C)     a description of any material legal or governmental
                           proceedings pending (or known to be contemplated) of a type described in Item
                           1117 of Regulation AB against the Company, each Third-Party Originator and
                           each Subservicer; and

                                    (D)     a description of any affiliation or relationship of a type
                           described in Item 1119 of Regulation AB between the Company, each Third-Party
                           Originator, each Subservicer and any of the following parties to a
                           Securitization Transaction, as such parties are identified to the Company by
                           the Purchaser or any Depositor in writing in advance of such Securitization
                           Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (ii)     If so requested by the Purchaser or any  Depositor,  the Company shall
                  provide (or, as applicable,  cause each  Third-Party  Originator to provide) Static Pool
                  Information  with  respect  to the  mortgage  loans (of a similar  type as the  Mortgage
                  Loans, as reasonably  identified by the Purchaser as provided  below)  originated by (a)
                  the  Company,  if the  Company is an  originator  of  Mortgage  Loans  (including  as an
                  acquirer  of  Mortgage   Loans  from  a  Qualified   Correspondent),   and/or  (b)  each
                  Third-Party  Originator.  Such Static Pool Information  shall be prepared by the Company
                  (or Third-Party  Originator) on the basis of its reasonable,  good faith  interpretation
                  of the  requirements of Item  1105(a)(1)-(3)  of Regulation AB. To the extent that there
                  is  reasonably  available  to  the  Company  (or  Third-Party  Originator)  Static  Pool
                  Information  with  respect to more than one  mortgage  loan type,  the  Purchaser or any
                  Depositor  shall be entitled to specify  whether some or all of such  information  shall
                  be provided  pursuant  to this  paragraph.  The content of such Static Pool  Information
                  may be in the form customarily  provided by the Company,  and need not be customized for
                  the  Purchaser  or  any  Depositor.  Such  Static  Pool  Information  for  each  vintage
                  origination  year or prior  securitized  pool,  as  applicable,  shall be  presented  in
                  increments  no less  frequently  than  quarterly  over  the life of the  mortgage  loans
                  included in the vintage  origination  year or prior  securitized  pool.  The most recent
                  periodic  increment  must be as of a date no later  than  135 days  prior to the date of
                  the  prospectus or other  offering  document in which the Static Pool  Information is to
                  be  included  or  incorporated  by  reference.  The  Static  Pool  Information  shall be
                  provided in an  electronic  format that provides a permanent  record of the  information
                  provided,  such as a portable  document  format  (pdf)  file,  or other such  electronic
                  format reasonably required by the Purchaser or the Depositor, as applicable.

                  Promptly  following  notice or discovery of a material error in Static Pool  Information
                  provided  pursuant to the  immediately  preceding  paragraph  (including  an omission to
                  include therein  information  required to be provided  pursuant to such paragraph),  the
                  Company  shall  provide  corrected  Static  Pool  Information  to the  Purchaser  or any
                  Depositor,  as  applicable,  in the same  format in which  Static Pool  Information  was
                  previously provided to such party by the Company.

                  If so requested by the Purchaser or any Depositor, the Company shall provide (or, as
                  applicable, cause each Third-Party Originator to provide), at the expense of the
                  requesting party (to the extent of any additional incremental expense associated with
                  delivery pursuant to this Agreement), such statements and agreed-upon procedures
                  letters of certified public accountants reasonably acceptable to the Purchaser or
                  Depositor, as applicable, pertaining to Static Pool Information relating to prior
                  securitized pools for securitizations closed on or after January 1, 2006 or, in the
                  case of Static Pool Information with respect to the Company's or Third-Party
                  Originator's originations or purchases, to calendar months commencing January 1, 2006,
                  as the Purchaser or such Depositor shall reasonably request.  Such statements and
                  letters shall be addressed to and be for the benefit of such parties as the Purchaser
                  or such Depositor shall designate, which may include, by way of example, any Sponsor,
                  any Depositor and any broker dealer acting as underwriter, placement agent or initial
                  purchaser with respect to a Securitization Transaction.  Any such statement or letter
                  may take the form of a standard, generally applicable document accompanied by a
                  reliance letter authorizing reliance by the addressees designated by the Purchaser or
                  such Depositor.

                           (iii)    If so requested by the Purchaser or any  Depositor,  the Company shall
                  provide such information  regarding the Company,  as servicer of the Mortgage Loans, and
                  each  Subservicer  (each of the  Company  and each  Subservicer,  for  purposes  of this
                  paragraph,  a  "Servicer"),  as is requested  for the purpose of  compliance  with Items
                  1108, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the Servicer's form of organization;

                                    (1)              (B)      a description of how long the Servicer has
                           been servicing residential mortgage loans; a general discussion of the
                           Servicer's experience in servicing assets of any type as well as a more
                           detailed discussion of the Servicer's experience in, and procedures for, the
                           servicing function it will perform under this Agreement and any Reconstitution
                           Agreements; information regarding the size, composition and growth of the
                           Servicer's portfolio of residential mortgage loans of a type similar to the
                           Mortgage Loans and information on factors related to the Servicer that may be
                           material, in the good faith judgment of the Purchaser or any Depositor, to any
                           analysis of the servicing of the Mortgage Loans or the related asset-backed
                           securities, as applicable, including, without limitation:

                                                     (2)      (1)      whether any prior securitizations
                                            of mortgage loans of a type similar to the Mortgage Loans
                                            involving the Servicer have defaulted or experienced an
                                            early amortization or other performance triggering event
                                            because of servicing during the three-year period
                                            immediately preceding the related Securitization Transaction;
                                                     (2)      the extent of outsourcing the Servicer
                                            utilizes;
                                                     (3)      whether there has been previous disclosure
                                            of material noncompliance with the applicable servicing
                                            criteria with respect to other securitizations of
                                            residential mortgage loans involving the Servicer as a
                                            servicer during the three-year period immediately preceding
                                            the related Securitization Transaction;
                                                     (4)      whether the Servicer has been terminated
                                            as servicer in a residential mortgage loan securitization,
                                            either due to a servicing default or to application of a
                                            servicing performance test or trigger; and
                                                     (5)      such other information as the Purchaser or
                                            any Depositor may reasonably request for the purpose of
                                            compliance with Item 1108(b)(2) of Regulation AB;

                                    (3)              (C)      a description of any material changes
                           during the three-year period immediately preceding the related Securitization
                           Transaction to the Servicer's policies or procedures with respect to the
                           servicing function it will perform under this Agreement and any Reconstitution
                           Agreements for mortgage loans of a type similar to the Mortgage Loans;

                                    (4)              (D)      information regarding the Servicer's
                           financial condition, to the extent that there is a material risk that an
                           adverse financial event or circumstance involving the Servicer could have a
                           material adverse effect on the performance by the Company of its servicing
                           obligations under this Agreement or any Reconstitution Agreement;

                                    (5)              (E)      information regarding advances made by the
                           Servicer on the Mortgage Loans and the Servicer's overall servicing portfolio
                           of residential mortgage loans for the three-year period immediately preceding
                           the related Securitization Transaction, which may be limited to a statement by
                           an authorized officer of the Servicer to the effect that the Servicer has made
                           all advances required to be made on residential mortgage loans serviced by it
                           during such period, or, if such statement would not be accurate, information
                           regarding the percentage and type of advances not made as required, and the
                           reasons for such failure to advance;

                                    (6)              (F)      a description of the Servicer's processes
                           and procedures designed to address any special or unique factors involved in
                           servicing loans of a similar type as the Mortgage Loans;

                                    (G)     a description of the Servicer's processes for handling
                           delinquencies, losses, bankruptcies and recoveries, such as through
                           liquidation of mortgaged properties, sale of defaulted mortgage loans or
                           workouts;

                                    (I)     information  as to how  the  Servicer  defines  or  determines
                            delinquencies  and  charge-offs,  including  the  effect of any grace  period,
                            re-aging,   restructuring,   partial  payments  considered  current  or  other
                            practices with respect to delinquency and loss experience; and

                                    (I)     a description of any material legal or governmental
                           proceedings pending (or known to be contemplated) against the Servicer;

                                    (J)     a description of any affiliation or relationship between the
                            Servicer and any of the following parties to a Securitization Transaction,
                            as such parties are identified to the Servicer by the Purchaser or any
                            Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (iv)     For the  purpose of  satisfying  the  reporting  obligation  under the
                  Exchange Act with respect to any class of  asset-backed  securities,  the Company  shall
                  (or shall cause each  Subservicer  and  Third-Party  Originator  to) (i) provide  prompt
                  notice to the  Purchaser,  and Master  Servicer and any  Depositor in writing of (A) any
                  material  litigation or  governmental  proceedings  of a type  described in Item 1117 of
                  Regulation AB involving  the Company,  any  Subservicer  or any  Third-Party  Originator
                  (B)) any  affiliations  or  relationships  that develop  following the closing date of a
                  Securitization  between the Company,  any Subservicer or any Third-Party  Originator and
                  any of the parties  specified in clause (D) of  paragraph  (i) of this Section 2(f) (and
                  any other parties  identified in writing by the  requesting  party) with respect to such
                  Securitization  Transaction,   (C)  any  Event  of  Default  under  the  terms  of  this
                  Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation  or sale of
                  substantially  all of the assets of the Company,  and (E) the  Company's  entry into any
                  agreement  with a  Subservicer  to  perform or assist in the  performance  of any of the
                  Company's  obligations  under this  Agreement or any  Reconstitution  Agreement and (ii)
                  provide  to  the  Purchaser  and  any  Depositor  a  description  of  such  proceedings,
                  affiliations or  relationships.  All notification  pursuant to clause (A) should be sent
                  to:

                  EMC Mortgage Corporation

                  2780 Lake Vista Drive

                  Lewisville, TX 75067-3884

                  Attention:  Conduit Seller Approval Dept.

                  Facsimile:  (214) 626-3751

                  Email:  sellerapproval@bear.com


                  With a copy to:


                  Bear, Stearns & Co. Inc.

                  383 Madison Avenue, 3rd floor

                  New York, NY 10179

                  Attention:  Global Credit Administration

                  Facsimile:  (212) 272-6564


                  Notifications pursuant to clause (B) should be sent to:


                  EMC Mortgage Corporation

                  Two Mac Arthur Ridge

                  909 Hidden Ridge Drive, Suite 200

                  Irving, TX 75038

                  Attention:  Associate General Counsel for Loan Administration

                  Facsimile:  (972) 831-2555


                  With copies to:


                  Bear, Stearns & Co. Inc.

                  383 Madison Avenue, 3rd floor

                  New York, NY 10179

                  Attention:  Global Credit Authorization

                  Facsimile:  (212) 272-6564


                  EMC Mortgage Corporation

                  2780 Lake Vista Drive

                  Lewisville, TX 75067-3884

                  Attention:  Conduit Seller Approval Dept.

                  Facsimile:  (214) 626-3751

                  Email:  sellerapproval@bear.com

                           (v)      As a condition to the succession to the Company or any  Subservicer as
                  servicer or  subservicer  under this  Agreement or any  Reconstitution  Agreement by any
                  Person (i) into which the  Company or such  Subservicer  may be merged or  consolidated,
                  or (ii) which may be  appointed as a successor  to the Company or any  Subservicer,  the
                  Company  shall  provide to the  Purchaser,  any Master  Servicer and any  Depositor,  at
                  least 15 calendar days prior to the effective  date of such  succession or  appointment,
                  (x)  written  notice  to  the  Purchaser  and  any  Depositor  of  such   succession  or
                  appointment  and (y) in writing and in form and  substance  reasonably  satisfactory  to
                  the  Purchaser  and  such  Depositor,   all  information  reasonably  requested  by  the
                  Purchaser or any Depositor in order to comply with its reporting  obligation  under Item
                  6.02 of Form 8-K with respect to any class of asset-backed securities.

                           (vi)     In  addition to such  information  as the  Company,  as  servicer,  is
                  obligated to provide  pursuant to other  provisions  of this  Agreement,  not later than
                  ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D
                  in respect of any  Securitization  Transaction  that includes any of the Mortgage  Loans
                  serviced  by the  Company  or any  Subservicer,  the  Company  or such  Subservicer,  as
                  applicable,  shall,  but  only  to the  extent  the  Company  or  such  Subservicer  has
                  knowledge,  provide to the party  responsible  for filing  such  report  (including,  if
                  applicable,  the  Master  Servicer)  notice of the  occurrence  of any of the  following
                  events  along  with all  information,  data,  and  material  related  thereto  as may be
                  required to be included in the related  distribution  report on Form 10-D (as  specified
                  in the provisions of Regulation AB referenced below):

                                     i.  any  material  modifications,  extensions  or waivers of Mortgage
                                         Loans  serviced by the Company or its  Subservicer  terms,  fees,
                                         penalties  or  payments  during the  distribution  period or that
                                         have  cumulatively  become  material over time (Item  1121(a)(11)
                                         of Regulation AB);

                                     ii. material  breaches of Mortgage  Loans  serviced by the Company or
                                         its  Subservicers  representations  or warranties or  transaction
                                         covenants (Item 1121(a)(12) of Regulation AB); and

                                     iii.information   regarding  any  Mortgage   Loans  serviced  by  the
                                         Company  or  its  Subservicers   changes  (such  as,   additions,
                                         substitutions  or  repurchases),  and  any  material  changes  in
                                         origination,  underwriting  or other criteria for  acquisition or
                                         selection  of pool assets as it relates to a  substitution  (Item
                                         1121(a)(14) of Regulation AB),

                           the  Company  shall  provide  to the  Purchaser,  any Master  Servicer  and any
                  Depositor,  evidence of the authorization of the person signing any  certification  and,
                  no more than once a year,  copies or other  evidence  of  Fidelity  Bond  Insurance  and
                  Errors and Omission  Insurance  Policy,  financial  information  and  reports,  and such
                  other  information  related to the  Company or any  Subservicer  or the  Company or such
                  Subservicer's  performance  hereunder,   which  items  may  be  accepted  in  the  forms
                  acceptable to the Company's and Subservicer's regulators or the agencies.  [ (i)
                  The Company shall  indemnify the Purchaser,  each  affiliate of the Purchaser,  and each
                  of the following  parties  participating in a Securitization  Transaction:  each sponsor
                  and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,
                  if  applicable)  responsible  for the  preparation,  execution  or filing of any  report
                  required  to  be  filed  with  the  Commission  with  respect  to  such   Securitization
                  Transaction,  or for  execution of a  certification  pursuant to Rule  13a-14(d) or Rule
                  15d-14(d) under the Exchange Act with respect to such Securitization  Transaction;  each
                  broker dealer acting as underwriter,  placement agent or initial purchaser,  each Person
                  who controls any of such parties or the  Depositor  (within the meaning of Section 15 of
                  the Securities  Act and Section 20 of the Exchange Act); and the respective  present and
                  former  directors,  officers,  employees  ,agents ] of each of the  foregoing and of the
                  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from
                  and against any claims, losses, damages, penalties,  fines, forfeitures,  legal fees and
                  expenses and related costs,  judgments,  and any other costs, fees and expenses that any
                  of them may sustain arising out of or based upon:

                           (A)(1)   any untrue statement of a material fact contained or alleged to be
                  contained in any information, report, certification, data,  accountants' letter or
                  other material provided in written or electronic form under this Amendment Reg AB by
                  or on behalf of the Company, or provided under this Amendment Reg AB by or on behalf
                  of any Subservicer, Subcontractor or Third-Party Originator (collectively, the
                  "Company Information"), or (2) the omission or alleged omission to state in the Company
                  Information a material fact required to be stated in the Company Information or
                  necessary in order to make the statements therein, in the light of the circumstances
                  under which they were made, not misleading; provided, by way of clarification, that
                  clause (2) of this paragraph shall be construed solely by reference to the Company
                  Information and not to any other information communicated in connection with a sale or
                  purchase of securities, without regard to whether the Company Information or any
                  portion thereof is presented together with or separately from such other information;

                           (B)      any breach by the Company of its obligations under this agreement,
                  including particularly any failure by the Company, any Subservicer, any Subcontractor
                  or any Third-Party Originator to deliver any information, report, certification,
                  accountants' letter or other material when and as required under this Amendment Reg
                  AB, including any failure by the Company to identify pursuant to Section 2(e)(ii) any
                  Subcontractor "participating in the servicing function" within the meaning of Item
                  1122 of Regulation AB; or

                           (C)      any breach by the Company of a representation or warranty set forth
                                    in Section 2(a)(i) or in a writing furnished pursuant to Section
                                    2(a)(ii) and made as of a date prior to the closing date of the
                                    related Securitization Transaction, to the extent that such breach is
                                    not cured by such closing date, or any breach by the Company of a
                                    representation or warranty in a writing furnished pursuant to Section
                                    2(a)(ii) to the extent made as of a date subsequent to such closing
                                    date.
                           (D)      The negligence bad faith or willful misconduct of the Company in
                   connection with its performance under this Amendment.

                           If the indemnification provided for herein is unavailable or insufficient as
                           determined by a court of law to hold harmless an Indemnified Party, then the
                           Company agrees that it shall contribute to the amount paid or payable by such
                           Indemnified Party as a result of any claims, losses, damages or liabilities
                           incurred by such Indemnified Party in such proportion as is appropriate to
                           reflect relative fault of such Indemnified Party on the one hand and the
                           Company on the other.
                           In the case of any failure of  performance  described in clause  (i)(B) of this
                  Section 2(g), the Company shall  promptly  reimburse the  Purchaser,  any Depositor,  as
                  applicable,  and each Person  responsible  for the  preparation,  execution or filing of
                  any  report   required  to  be  filed  with  the   Commission   with   respect  to  such
                  Securitization  Transaction,  or for  execution  of a  certification  pursuant  to  Rule
                  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Securitization
                  Transaction,  for all costs  reasonably  incurred  by each such party in order to obtain
                  the  information,  report,  certification,  accountants'  letter or other  material  not
                  delivered  as  required  by the  Company,  any  Subservicer,  any  Subcontractor  or any
                  Third-Party Originator.

                           This  indemnification  shall survive the  termination  of this Agreement or the
                  termination of any party to this Agreement.

                  (ii)     (A)      Any failure by the Company, any Subservicer, any Subcontractor or any
                  Third-Party Originator to deliver any information, report, certification, accountants'
                  letter or other material when and as required under this Amendment Reg AB, or any
                  breach by the Company of a representation or warranty set forth in Section 2(a)(i)  or
                  in a writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the
                  closing date of the related Securitization Transaction, to the extent that such breach
                  is not cured by such closing date, or any breach by the Company of a representation or
                  warranty in a writing furnished pursuant to Section 2(a)(ii) to the extent made as of
                  a date subsequent to such closing date, shall, except as provided in clause (B) of
                  this paragraph, immediately and automatically, without notice or grace period,
                  constitute an Event of Default with respect to the Company under this Agreement and
                  any applicable Reconstitution Agreement, and shall entitle the Purchaser or any
                  Depositor, as applicable, in its sole discretion to terminate the rights and
                  obligations of the Company as servicer under this Agreement and/or any applicable
                  Reconstitution Agreement without payment (notwithstanding anything in this Agreement
                  or any applicable Reconstitution Agreement to the contrary) of any compensation to the
                  Company and if the Company is servicing any of the Mortgage Loans in a Securitization
                  Transaction appoint a successor servicer reasonably acceptable to any Master Servicer
                  for such Securitization Transaction; provided that to the extent that any provision of
                  this Agreement and/or any applicable Reconstitution Agreement expressly provides for
                  the survival of certain rights or obligations following termination of the Company as
                  servicer, such provision shall be given effect.

                           (B)      Any failure by the Company, any Subservicer or any Subcontractor to
                  deliver any information, report, certification or accountants' letter when and as
                  required under Section 2(b) or 2(c), including (except as provided below) any failure
                  by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor
                  "participating in the servicing function" within the meaning of Item 1122 of Regulation
                  AB, which continues unremedied for ten calendar days after the date on which such
                  information, report, certification or accountants' letter was required to be delivered
                  shall constitute an Event of Default with respect to the Company under this Agreement
                  and any applicable Reconstitution Agreement, and shall entitle the Purchaser, any
                  Master Servicer or any Depositor, as applicable, in its sole discretion to terminate
                  the rights and obligations of the Company as servicer under this Agreement and/or any
                  applicable Reconstitution Agreement without payment  (notwithstanding anything in this
                  Agreement to the contrary) of any compensation to the Company; provided that to the
                  extent that any provision of this Agreement and/or any applicable Reconstitution
                  Agreement expressly provides for the survival of certain rights or obligations
                  following termination of the Company as servicer, such provision shall be given effect.

                           Neither the Purchaser nor any Depositor shall be entitled to terminate the
                  rights and obligations of the Company pursuant to this subparagraph (ii)(B) if a
                  failure of the Company to identify a Subcontractor "participating in the servicing
                  function" within the meaning of Item 1122 of Regulation AB was attributable solely to
                  the role or functions of such Subcontractor with respect to mortgage loans other than
                  the Mortgage Loans.

                  (C)      The Company  shall  promptly  reimburse  the  Purchaser (or any designee of the
                  Purchaser,  such  as a  master  servicer)  and any  Depositor,  as  applicable,  for all
                  reasonable  expenses  incurred by the Purchaser (or such  designee) or such Depositor as
                  such are incurred,  in connection  with the  termination  of the Company as servicer and
                  the  transfer  of  servicing  of  the  Mortgage  Loans  to  a  successor  servicer.  The
                  provisions  of this  paragraph  shall not limit  whatever  rights the  Purchaser  or any
                  Depositor  may have under  other  provisions  of this  Agreement  and/or any  applicable
                  Reconstitution  Agreement or  otherwise,  whether in equity or at law, such as an action
                  for damages, specific performance or injunctive relief.

                  (iii) The  Purchaser  shall  indemnify  the Company,  each  affiliate of the Company and
                  each Person who  controls the Company or such  affiliate  and their  respective  present
                  and former  directors,  officers,  employees and agents,  and hold each of them harmless
                  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
                  expenses  and related  costs,  judgments,  and any other costs,  fees and expenses  that
                  each of them may sustain  arising  out of or based upon any claims  arising out of or in
                  connection  with  any  information  set  forth  in any  offering  document  prepared  in
                  connection  with any  Securitization  Transaction  other than a  statement  or  omission
                  arising out of, resulting from, or based upon the Company Information.

                  For purposes of the Amendment and any related provisions  thereto,  each Master Servicer
      shall be  considered a third-party  beneficiary  of this  Agreement,  entitled to all the rights and
      benefits hereof as if it were a direct party to this Agreement.

3.   The Company  acknowledges that a Subservicer or Subcontractor  that performs services with respect to
         mortgage  loans  involved in a  Securitization  Transaction in addition to the Mortgage Loans may
         be determined by a Depositor to be a Participating  Entity on the basis of the aggregate  balance
         of such mortgage loans,  without regard to whether such Subservicer or  Subcontractor  would be a
         Participating  Entity with respect to the Mortgage  Loans viewed in isolation.  The Company shall
         (A)  respond as  promptly  as  practicable  to any good faith  request  by the  Purchaser  or any
         Depositor for information  regarding each Subservicer and each  Subcontractor  and (B) cause each
         Subservicer  and  each  Subcontractor  with  respect  to which  the  Purchaser  or any  Depositor
         requests  delivery of an assessment of compliance  and  accountants'  attestation to deliver such
         within the time required under Section 2(c).

4.   Notwithstanding  any other  provision  of this  Amendment  Reg AB,  (i) the  Company  shall  seek the
         consent of the Purchaser for the  utilization  of all third party  service  providers,  including
         Subservicers  and  Subcontractors,  when  required  by and in  accordance  with the  terms of the
         Existing  Agreement  and  (ii)  references  to the  Purchaser  shall be  deemed  to  include  any
         assignees or designees of the Purchaser, such as any Depositor, a master servicer or a trustee.

5.   The Existing  Agreement is hereby  amended by adding the  Exhibits  attached  hereto as Exhibit A and
         Exhibit B to the end thereto.

6.   References  in this  Amendment  Reg AB to "this  Agreement"  or words of  similar  import  (including
         indirect  references  to the  Agreement)  shall  be  deemed  to be  references  to  the  Existing
         Agreement  as amended by this  Amendment  Reg AB.  Except as  expressly  amended and  modified by
         this Amendment Reg AB, the Agreement  shall  continue to be, and shall remain,  in full force and
         effect in accordance  with its terms.  In the event of a conflict  between this  Amendment Reg AB
         and any other document or agreement,  including without limitation the Existing  Agreement,  this
         Amendment Reg AB shall control.

7.   This  Amendment Reg AB shall be governed by and  construed in  accordance  with the laws of the State
         of New York, or federal law as  applicable,  without  reference to its conflict of law provisions
         (other than Section  5-1401 of the General  Obligations  Law),  and the  obligations,  rights and
         remedies of the parties hereunder shall be determined in accordance with such laws.

8.   This  Amendment Reg AB may be executed in one or more  counterparts  and by different  parties hereto
         on separate  counterparts,  each of which,  when so executed,  shall  constitute one and the same
         agreement.

9.   This  Amendment Reg AB shall bind and inure to the benefit of and be  enforceable  by the Company and
         the  Purchaser  and the  respective  permitted  successors  and  assigns of the  Company  and the
         successors and assigns of the Purchaser.

10.  This  Amendment Reg AB will become  effective as of the date first  mentioned  above.  This Amendment
         Reg AB shall not be assigned,  pledged or  hypothecated  by the Company to a third party  without
         the prior  written  consent of the  Purchaser,  which consent may be withheld by the Purchaser in
         its  sole  discretion.  The  Existing  Agreement  as  amended  by  this  Amendment  Reg AB may be
         assigned,  pledged or  hypothecated by the Purchaser in whole or in part, and with respect to one
         or  more  of  the  Mortgage  Loans,  without  the  consent  of the  Company.  There  shall  be no
         limitation on the number of assignments  or transfers  allowable by the Purchaser with respect to
         the Mortgage Loans and this Amendment Reg AB and the Existing Agreement.

11.  Intent of the Parties; Reasonableness.

         The Purchaser and the Company acknowledge and agree that the purpose of this Amendment Reg AB
is to facilitate compliance by the Purchaser and any Depositor with the provisions of Regulation AB and
related rules and regulations of the Commission.  Although Regulation AB is applicable by its terms only
to offerings of asset-backed securities that are registered under the Securities Act, the Company
acknowledges that investors in privately offered securities may require that the Purchaser or any
Depositor provide comparable disclosure in unregistered offerings.  References in this Agreement to
compliance with Regulation AB include provision of comparable disclosure in private offerings.

         Neither the Purchaser nor any Depositor shall exercise its right to request delivery of
information or other performance under these provisions other than in good faith, or for purposes other
than compliance with the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder (or the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Company acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance provided by the Commission or
its staff, consensus among participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Purchaser, any Master Servicer or any
Depositor in good faith for delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB.  In connection with any Securitization Transaction, the Company shall
cooperate fully with the Purchaser to deliver to the Purchaser (including any of its assignees or
designees), any Master Servicer and any Depositor, any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of the Purchaser, any Master
Servicer or any Depositor to permit the Purchaser, such Master Servicer or such Depositor to comply with
the provisions of Regulation AB, together with such disclosures relating to the Company, any
Subservicer, any Third-Party Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser, any Master Servicer or any Depositor to be necessary in order to
effect such compliance.

         The Purchaser (including any of its assignees or designees) shall cooperate with the Company by
providing timely notice of requests for information under these provisions and by reasonably limiting
such requests to information required, in the Purchaser's reasonable judgment, to comply with Regulation
AB.

         For purposes of clarification, the provisions, covenants and or requirements of this Amendment
are only applicable with respect to those Mortgage Loans being securitized in a Securitization
Transaction


                                 [Signatures Commence on Following Page]



                  IN WITNESS  WHEREOF,  the parties have caused  their names to be signed  hereto by their
respective officers thereunto duly authorized as of the day and year first above written.


                                                    Purchaser

                                                    By:  ________________________________
                                                    Name:  _____________________________
                                                    Title:  ______________________________


                                                    HSBC Mortgage Corporation (USA)

                                                    Company

                                                    By:  ________________________________
                                                    Name:  _____________________________
                                                    Title:  ______________________________





--------------------------------------------------------------------------------




                                                EXHIBIT A

                                       FORM OF ANNUAL CERTIFICATION

II.      The   [   ]    agreement    dated   as   of   [   ],    200[   ]   (the    "Agreement"),
         among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of [NAME OF COMPANY (the
"Company")], certify to [the Purchaser], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator]  [Trustee]  pursuant to the  Agreement  (collectively,  the  "Company
         Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the
         Servicing  Assessment or the Attestation  Report, the Company has fulfilled its obligations under
         the Agreement in all material respects; and

                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         the Agreement,  and the Servicing  Assessment and  Attestation  Report required to be provided by
         the  Company  and by any  Subservicer  or  Subcontractor  pursuant  to the  Agreement,  have been
         provided  to  the  [Depositor]  [Master  Servicer].   Any  material  instances  of  noncompliance
         described  in such  reports  have  been  disclosed  to the  [Depositor]  [Master  Servicer].  Any
         material  instance of  noncompliance  with the  Servicing  Criteria  has been  disclosed  in such
         reports.

         1.


                                                     Date:    _________________________


                                                     By:  ________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------





                                                EXHIBIT B

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [the Company] [Name of Subservicer] shall
address, at a minimum, the criteria identified as below as "Applicable Servicing Criteria":

------------------------------------------------------------------------------------------ ----------------------
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
------------------------------------------------------------------------------------------ ----------------------
     Reference                                     Criteria
-------------------- --------------------------------------------------------------------- ----------------------
                                       General Servicing Considerations
--------------------                                                                       ----------------------
1122(d)(1)(i)        Policies and procedures are instituted to monitor any performance               x
                     or other triggers and events of default in accordance with the
                     transaction agreements.
--------------------                                                                       ----------------------
1122(d)(1)(ii)       If any material servicing activities are outsourced to third                    x
                     parties, policies and procedures are instituted to monitor the
                     third party's performance and compliance with such servicing
                     activities.
--------------------                                                                       ----------------------
1122(d)(1)(iii)      Any requirements in the transaction agreements to maintain a
                     back-up servicer for the mortgage loans are maintained.
--------------------                                                                       ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions policy is in effect on the             x
                     party participating in the servicing function throughout the
                     reporting period in the amount of coverage required by and
                     otherwise in accordance with the terms of the transaction
                     agreements.
--------------------                                                                       ----------------------
                                      Cash Collection and Administration
--------------------                                                                       ----------------------
1122(d)(2)(i)        Payments on mortgage loans are deposited into the appropriate                   x
                     custodial bank accounts and related bank clearing accounts no more
                     than two business days following receipt, or such other number of
                     days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(2)(ii)       Disbursements made via wire transfer on behalf of an obligor or to              x
                     an investor are made only by authorized personnel.
--------------------                                                                       ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees regarding collections, cash flows               x
                     or distributions, and any interest or other fees charged for such
                     advances, are made, reviewed and approved as specified in the
                     transaction agreements.
--------------------                                                                       ----------------------
                     The related accounts for the transaction, such as cash reserve
                     accounts or accounts established as a form of
                     overcollateralization, are separately maintained (e.g., with                    x
                     respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)       agreements.
--------------------                                                                       ----------------------
1122(d)(2)(v)        Each custodial account is maintained at a federally insured                     x
                     depository institution as set forth in the transaction agreements.
                     For purposes of this criterion, "federally insured depository
                     institution" with respect to a foreign financial institution means
                     a foreign financial institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
--------------------                                                                       ----------------------
1122(d)(2)(vi)       Unissued checks are safeguarded so as to prevent unauthorized
                     access.
--------------------                                                                       ----------------------
1122(d)(2)(vii)       Reconciliations are prepared on a monthly basis for all                        x
                     asset-backed securities related bank accounts, including custodial
                     accounts and related bank clearing accounts. These reconciliations
                     are (A) mathematically accurate; (B) prepared within 30 calendar
                     days after the bank statement cutoff date, or such other number of
                     days specified in the transaction agreements; (C) reviewed and
                     approved by someone other than the person who prepared the
                     reconciliation; and (D) contain explanations for reconciling items.
                     These reconciling items are resolved within 90 calendar days of
                     their original identification, or such other number of days
                     specified in the transaction agreements.
--------------------                                                                       ----------------------
                                      Investor Remittances and Reporting
--------------------                                                                       ----------------------
1122(d)(3)(i)        Reports to investors, including those to be filed with the                      X
                     Commission, are maintained in accordance with the transaction
                     agreements and applicable Commission requirements. Specifically,
                     such reports (A) are prepared in accordance with timeframes and
                     other terms set forth in the transaction agreements; (B) provide
                     information calculated in accordance with the terms specified in
                     the transaction agreements; (C) are filed with the Commission as
                     required by its rules and regulations; and (D) agree with
                     investors' or the trustee's records as to the total unpaid
                     principal balance and number of mortgage loans serviced by the
                     Servicer.
--------------------                                                                       ----------------------
1122(d)(3)(ii)       Amounts due to investors are allocated and remitted in accordance               X
                     with timeframes, distribution priority and other terms set forth in
                     the transaction agreements.
--------------------                                                                       ----------------------
                     Disbursements made to an investor are posted within two business
                     days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)      days specified in the transaction agreements.
--------------------                                                                       ----------------------
                     Amounts remitted to investors per the investor reports agree with
                     cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)       statements.
--------------------                                                                       ----------------------
                                          Pool Asset Administration                                  X
--------------------                                                                       ----------------------
1122(d)(4)(i)         Collateral or security on mortgage loans is maintained as required             X
                     by the transaction agreements or related mortgage loan documents.
--------------------                                                                       ----------------------
                     Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)       the transaction agreements
--------------------                                                                       ----------------------
1122(d)(4)(iii)      Any additions, removals or substitutions to the asset pool are                  X
                     made, reviewed and approved in accordance with any conditions or
                     requirements in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(iv)       Payments on mortgage loans, including any payoffs, made in                      X
                     accordance with the related mortgage loan documents are posted to
                     the Servicer's obligor records maintained no more than two business
                     days after receipt, or such other number of days specified in the
                     transaction agreements, and allocated to principal, interest or
                     other items (e.g., escrow) in accordance with the related mortgage
                     loan documents.
--------------------                                                                       ----------------------
1122(d)(4)(v)        The Servicer's records regarding the mortgage loans agree with the              X
                     Servicer's records with respect to an obligor's unpaid principal
                     balance.
--------------------                                                                       ----------------------
1122(d)(4)(vi)       Changes with respect to the terms or status of an obligor's                     X
                     mortgage loans (e.g., loan modifications or re-agings) are made,
                     reviewed and approved by authorized personnel in accordance with
                     the transaction agreements and related pool asset documents.
--------------------                                                                       ----------------------
1122(d)(4)(vii)      Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                     modifications and deeds in lieu of foreclosure, foreclosures and
                     repossessions, as applicable) are initiated, conducted and
                     concluded in accordance with the timeframes or other requirements
                     established by the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(viii)     Records documenting collection efforts are maintained during the                X
                     period a mortgage loan is delinquent in accordance with the
                     transaction agreements. Such records are maintained on at least a
                     monthly basis, or such other period specified in the transaction
                     agreements, and describe the entity's activities in monitoring
                     delinquent mortgage loans including, for example, phone calls,
                     letters and payment rescheduling plans in cases where delinquency
                     is deemed temporary (e.g., illness or unemployment).
--------------------                                                                       ----------------------
1122(d)(4)(ix)       Adjustments to interest rates or rates of return for mortgage loans
                     with variable rates are computed based on the related mortgage loan
                     documents.
--------------------                                                                       ----------------------
1122(d)(4)(x)        Regarding any funds held in trust for an obligor (such as escrow
                     accounts): (A) such funds are analyzed, in accordance with the
                     obligor's mortgage loan documents, on at least an annual basis, or
                     such other period specified in the transaction agreements; (B)
                     interest on such funds is paid, or credited, to obligors in
                     accordance with applicable mortgage loan documents and state laws;
                     and (C) such funds are returned to the obligor within 30 calendar
                     days of full repayment of the related mortgage loans, or such other
                     number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xi)       Payments made on behalf of an obligor (such as tax or insurance
                     payments) are made on or before the related penalty or expiration
                     dates, as indicated on the appropriate bills or notices for such
                     payments, provided that such support has been received by the
                     servicer at least 30 calendar days prior to these dates, or such
                     other number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xii)      Any late payment penalties in connection with any payment to be
                     made on behalf of an obligor are paid from the servicer's funds and
                     not charged to the obligor, unless the late payment was due to the
                     obligor's error or omission.
--------------------                                                                       ----------------------
                     Disbursements made on behalf of an obligor are posted within two
                     business days to the obligor's records maintained by the servicer,
                     or such other number of days specified in the transaction
1122(d)(4)(xiii)     agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xiv)       Delinquencies, charge-offs and uncollectible accounts are
                     recognized and recorded in accordance with the transaction
                     agreements.
--------------------                                                                       ----------------------
                     Any external enhancement or other support, identified in Item
                     1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
--------------------                                                                       ----------------------
                     ---------------------------------------------------------------------

-------------------- --------------------------------------------------------------------- ----------------------





                                                      [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:  ________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------





                                                                                               EXHIBIT H-5













                                         EMC MORTGAGE CORPORATION
                                                Purchaser,

                                          MID AMERICA BANK, FSB

                                                 Company,

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                       Dated as of February 1, 2006





                                (Fixed and Adjustable Rate Mortgage Loans)





--------------------------------------------------------------------------------





                                            TABLE OF CONTENTS

                                                ARTICLE I


Section 1.01     Defined Terms..................................................1

                                                ARTICLE II

Section 2.01     Agreement to Purchase.........................................15
Section 2.02     Purchase Price................................................15
Section 2.03     Reserved......................................................16
Section 2.04     Record Title and Possession of Mortgage Files; Maintenance
                 of Servicing Files............................................16
Section 2.05     Books and Records.............................................16
Section 2.06     Transfer of Mortgage Loans....................................17
Section 2.07     Delivery of Mortgage Loan Documents...........................17
Section 2.08     Quality Control Procedures....................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults...19

                                               ARTICLE III

Section 3.01     Representations and Warranties of the Company..................21
Section 3.02     Representations and Warranties as to Individual
                 Mortgage Loans.................................................23
Section 3.03     Repurchase;Substitution........................................34
Section 3.04     Representations and Warranties of the Purchaser................36

                                                ARTICLE IV

Section 4.01     Company to Act as Servicer.....................................38
Section 4.02     Collection of Mortgage Loan Payments...........................41
Section 4.03     Realization Upon Defaulted Mortgage Loans......................41
Section 4.04     Establishment of Custodial Accounts; Deposits in Custodial
                 Accounts.......................................................43
Section 4.05     Permitted Withdrawals from the Custodial Account...............44
Section 4.06     Establishment of Escrow Accounts; Deposits in Escrow
                 Accounts.......................................................45
Section 4.07     Permitted Withdrawals From Escrow Account......................46
Section 4.08     Payment of Taxes, Insurance and Other
                 Charges; Maintenance of Primary Mortgage
                 Insurance Policies; Collections Thereunder.....................46
Section 4.09     Transfer of Accounts...........................................47
Section 4.10     Maintenance of Hazard Insurance................................48
Section 4.11     Maintenance of Mortgage Impairment
                 Insurance Policy...............................................48
Section 4.12     Fidelity Bond, Errors and Omissions Insurance..................49
Section 4.13     Title, Management and Disposition of REO Property..............50
Section 4.14     Notification of Maturity Date..................................51

                                                ARTICLE V

Section 5.01     Distributions..................................................52
Section 5.02     Statements to the Purchaser....................................52
Section 5.03     Monthly Advances by the Company................................53
Section 5.04     Liquidation Reports............................................54

                                                ARTICLE VI

Section 6.01     Assumption Agreements..........................................55
Section 6.02     Satisfaction of Mortgages and Release of Mortgage Files........56
Section 6.03     Servicing Compensation.........................................57
Section 6.04     Reserved.......................................................57
Section 6.05     Reserved.......................................................57
Section 6.06     Purchaser's Right to Examine Company Records...................57

                                               ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                  Required......................................................57

                                               ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims............................59
Section 8.02     Merger or Consolidation of the Company.........................59
Section 8.03     Limitation on Liability of the Company and Others..............60
Section 8.04     Company Not to Assign or Resign................................60
Section 8.05     No Transfer of Servicing.......................................60

                                                ARTICLE IX

Section 9.01     Events of Default..............................................62
Section 9.02     Waiver of Defaults.............................................63

                                                ARTICLE X

Section 10.01     Termination...................................................64

                                                ARTICLE XI

Section 11.01     Successor to the Company......................................64
Section 11.02     Amendment.....................................................65
Section 11.03     Reserved......................................................65
Section 11.04     Governing Law.................................................65
Section 11.05     Notices.......................................................65
Section 11.06     Severability of Provisions....................................66
Section 11.07     Exhibits......................................................67
Section 11.08     General Interpretive Principles...............................67
Section 11.09     Reproduction of Documents.....................................67
Section 11.10     Confidentiality of Information................................68
Section 11.11     Recordation of Assignment of Mortgage.........................68
Section 11.12     Assignment by Purchaser.......................................68
Section 11.13     No Partnership................................................69
Section 11.14     Signature Pages/Counterparts;Successors and Assigns...........69
Section 11.15     Entire Agreement..............................................69
Section 11.16     No Solicitation...............................................69
Section 11.17     Closing.......................................................70
Section 11.18     Reserved......................................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution............70

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Purchase, Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [Reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Term Sheet
   J                    Reconstituted Mortgage Loan Reporting




--------------------------------------------------------------------------------




         This is a  Purchase,  Warranties  and  Servicing  Agreement,  dated as of February 1, 2006 and is
executed  between EMC MORTGAGE  CORPORATION,  as Purchaser,  with offices  located at Mac Arthur Ridge II,
909 Hidden Ridge Drive,  Suite 200,  Irving,  Texas 75038, and Mid America Bank, fsb, with offices located
at 2650 Warrenville Road, Suite 500, Downers Grove, Illinois 60515.


                                          W I T N E S S E T H :

         WHEREAS,  the  Purchaser has  heretofore  agreed to purchase from the Company and the Company has
heretofore  agreed to sell to the  Purchaser,  from time to time,  certain  Mortgage  Loans on a servicing
retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other  security
instrument  creating a first lien on a residential  dwelling located in the jurisdiction  indicated on the
Mortgage Loan Schedule, which is annexed to the related Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and warranties of
the Company with respect to itself and the Mortgage  Loans and the  management,  servicing  and control of
the Mortgage Loans;

         NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the Purchaser
and the Company agree as follows:


                                                ARTICLE I

                                               DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the following meaning specified in this Article:

         Accepted  Servicing  Practices:  With  respect to any Mortgage  Loan,  those  mortgage  servicing
practices  (including  collection  procedures)  of prudent  mortgage  banking  institutions  which service
mortgage  loans of the same type as such Mortgage  Loan in the  jurisdiction  where the related  Mortgaged
Property is located,  and which are in accordance with Fannie Mae servicing practices and procedures,  for
MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  With respect to each  adjustable  rate  Mortgage  Loan,  the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related Mortgage Note.

         Agreement:  This Purchase,  Warranties  and Servicing  Agreement  including all exhibits  hereto,
amendments hereof and supplements hereto.

         Appraised Value:  With respect to any Mortgaged  Property,  the value thereof as determined by an
appraisal made for the originator of the Mortgage Loan at the  Origination  Date of the Mortgage Loan by a
Qualified Appraiser.

         Assignment:  An  individual  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in  recordable  form,  sufficient  under the laws of the  jurisdiction  wherein  the  related
Mortgaged Property is located to reflect of record the sale or transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the
State of New York or State of  Illinois,  or (iii) a day on which  banks in the State of New York or State
of Illinois are authorized or obligated by law or executive order to be closed.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:          Mid America Bank, fsb, its successors in interest and assigns,  as permitted by
this Agreement.

         Company's Officer's  Certificate:  A certificate signed by the Chairman of the Board,  President,
any Vice  President,  Secretary or Treasurer of the Company  stating the date by which the Company expects
to receive any missing documents sent for recording from the applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,
to the extent not  required  to be released to a  Mortgagor  in  accordance  with the terms of the related
Mortgage Loan Documents.

         Confirmation:  The  trade  confirmation  letter  between  the  Purchaser  and the  Company  which
relates to the Mortgage Loans.

         Consumer Information:  Information including,  but not limited to, all personal information about
Mortgagors that is supplied to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit  occupied
by the Mortgagor and relating to the stock allocated to the related dwelling unit.

         Co-op Loan:  A Mortgage  Loan secured by the pledge of stock  allocated  to a dwelling  unit in a
residential cooperative housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With  respect  to  any  Mortgaged  Property,   the  value  thereof  as
determined by an appraisal  made for the Company (by a Qualified  Appraiser) at the request of a Mortgagor
for the purpose of canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and
local laws and regulations or otherwise made at the request of the Company or Mortgagor.

         Current LTV:      The ratio of the Stated  Principal  Balance of a Mortgage  Loan to the  Current
Appraised Value of the Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts created and maintained  pursuant to
Section  4.04 which shall be entitled  "Mid  America  Bank,  fsb, in trust for the  [Purchaser],  Owner of
Mortgage  Loans" and shall be  established in an Eligible  Account,  in the name of the Person that is the
"Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage Loan,  the entity stated on the related Term Sheet,  and
its successors and assigns, as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the related Remittance Date.

         Due Date:  With respect to each Mortgage Loan, the day of the month on which the Monthly  Payment
is due on a Mortgage Loan, exclusive of any days of grace, which is the first day of the month.

         Due Period:  With respect to any  Remittance  Date,  the period  commencing  on the second day of
the month  preceding  the month of such  Remittance  Date and  ending on the first day of the month of the
Remittance Date.

         Electronic Transmission:  As defined in Section 11.14.

         Eligible  Account:  An account  established  and  maintained:  (i) within FDIC  insured  accounts
created,  maintained and monitored by the Company so that all funds  deposited  therein are fully insured,
or (ii) as a trust  account with the  corporate  trust  department  of a depository  institution  or trust
company  organized  under the laws of the United States of America or any one of the states thereof or the
District of Columbia  which is not  affiliated  with the  Company (or any  sub-servicer)  or (iii) with an
entity  which  is  an   institution   whose   deposits  are  insured  by  the  FDIC,   the  unsecured  and
uncollateralized  long-term  debt  obligations of which shall be rated "A2" or higher by Standard & Poor's
and "A" or higher by Fitch,  Inc. or one of the two highest  short-term  ratings by any applicable  Rating
Agency,  and which is either (a) a federal savings  association  duly organized,  validly  existing and in
good standing under the federal banking laws, (b) an institution  duly organized,  validly existing and in
good standing under the applicable  banking laws of any state,  (c) a national banking  association  under
the federal banking laws, or (d) a principal  subsidiary of a bank holding  company,  or (iv) if ownership
of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent  required  ratings of
each Rating  Agency,  and held such that the rights of the Purchaser  and the owner of the Mortgage  Loans
shall be fully protected  against the claims of any creditors of the Company (or any  sub-servicer) and of
any creditors or depositors  of the  institution  in which such account is maintained or (v) in a separate
non-trust  account  without  FDIC or other  insurance  in an  Eligible  Institution.  In the event  that a
Custodial  Account is established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the
Company shall provide the  Purchaser  with written  notice on the Business Day following the date on which
the applicable institution fails to meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest short-term debt rating, and one of
the two highest  long-term  debt  ratings of each Rating  Agency;  or (ii) with  respect to any  Custodial
Account,  an unsecured  long-term debt rating of at least one of the two highest unsecured  long-term debt
ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A Refinanced  Mortgage  Loan the proceeds of which
were in excess of the  outstanding  principal  balance  of the  existing  mortgage  loan as defined in the
Fannie Mae Guide(s).

         Escrow  Account:  Each separate  trust  account or accounts  created and  maintained  pursuant to
Section  4.06 which shall be entitled  "Mid  America  Bank,  fsb, in trust for the  [Purchaser],  Owner of
Mortgage Loans,  and various  Mortgagors",  in the name of the Person that is the "Purchaser" with respect
to the related Mortgage Loans.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and
hazard insurance  premiums,  condominium  charges,  and any other payments  required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other related document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie Mae Selling  Guide and the Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC  Single  Family  Seller/Servicer  Guide and all  amendments  or additions
thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA: The Financial  Institutions  Reform,  Recovery,  and Enforcement Act of 1989, as amended,
from time to time, and in effect.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the
month following the month in which the related Closing Date occurs.

         GAAP:  Generally  accepted  accounting  principles in the United States of America,  consistently
applied.

         HUD:  The United States Department of Housing and Urban Development, or any successor thereto.

         Index:  With  respect  to  any  adjustable  rate  Mortgage  Loan,  the  index  identified  on the
Mortgage  Loan  Schedule and set forth in the related  Mortgage  Note for the purpose of  calculating  the
interest rate thereon.

         Initial Rate Cap: With respect to each  adjustable  rate Mortgage  Loan,  where  applicable,  the
maximum increase or decrease in the Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Lender  Paid  Mortgage  Insurance  Rate:  A rate per annum equal to the  percentage  shown on the
Mortgage Loan Schedule.

         Lender  Primary  Mortgage  Insurance  Policy:  Any Primary  Mortgage  Insurance  Policy for which
premiums are paid by the Company.

         Lifetime  Rate Cap: With respect to each  adjustable  rate Mortgage  Loan,  the maximum  Mortgage
Interest Rate over the term of such Mortgage Loan.

         Liquidation  Proceeds:  The proceeds  received in connection  with the liquidation of a defaulted
Mortgage Loan, whether through the sale or assignment of such Mortgage Loan,  trustee's sale,  foreclosure
sale or otherwise.

         Loan-to-Value  Ratio or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio of the  original
outstanding  principal  amount of the Mortgage Loan, to (i) the Appraised Value of the Mortgaged  Property
with respect to a Refinanced  Mortgage Loan,  and (ii) the lesser of the Appraised  Value of the Mortgaged
Property or the Sales Price of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each  adjustable  rate Mortgage  Loan, the fixed  percentage  amount set
forth  in each  related  Mortgage  Note  which is added to the  Index in order to  determine  the  related
Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly  Advance:  The  aggregate  of the  advances  made by the Company on any  Remittance  Date
pursuant to Section 5.03.

         Monthly  Payment:  The  scheduled  monthly  payment of principal  and interest on a Mortgage Loan
which is payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  With respect to each Mortgage  Loan, the mortgage,  deed of trust or other  instrument
securing  a Mortgage  Note which  creates a first  lien or first  priority  ownership  in an estate in fee
simple in real property on the Mortgaged Property.

         Mortgage  File:  The Mortgage Loan  Documents  pertaining to a particular  Mortgage Loan, and any
additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Impairment  Insurance Policy: A mortgage  impairment or blanket hazard insurance policy
as described in Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which
may be  adjusted  from  time to time  for an  adjustable  rate  Mortgage  Loan,  in  accordance  with  the
provisions of the related Mortgage Note.

         Mortgage  Loan:  Each  mortgage  loan  originally  sold  to the  Purchaser  and  subject  to this
Agreement  being  identified  on the Mortgage  Loan  Schedule  attached to the related  Term Sheet,  which
Mortgage  Loan  includes  without   limitation  the  Mortgage  File,  the  Monthly   Payments,   Principal
Prepayments,  Liquidation Proceeds,  Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds,
and all  other  rights,  benefits,  proceeds  and  obligations  arising  from or in  connection  with such
Mortgage Loan, excluding replaced or repurchased Mortgage Loans.

         Mortgage  Loan  Documents:  The documents  listed in Exhibit A hereto  pertaining to any Mortgage
Loan.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan, the annual rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus the  Servicing Fee
Rate minus the Lender Paid Mortgage Insurance Rate.

         Mortgage Loan Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such
schedule  setting  forth the  following  information  with respect to each  Mortgage Loan sold pursuant to
such Term Sheet:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating  whether the Mortgaged  Property is  owner-occupied,  a second home or
an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (8)      the original months to maturity of the Mortgage Loan;

         (9)      the remaining  months to maturity from the related  Cut-off Date,  based on the original
amortization  schedule  and, if  different,  the  maturity  expressed  in the same manner but based on the
actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date; with
respect to each  adjustable  rate Mortgage Loan, the initial  Adjustment  Date, the next  Adjustment  Date
immediately  following the related  Cut-off  Date,  the Index,  the Margin,  the Initial Rate Cap, if any,
Periodic  Rate Cap, if any,  minimum  Mortgage  Interest Rate under the terms of the Mortgage Note and the
Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the  scheduled  Stated  Principal  Balance  of the  Mortgage  Loan  as of the  close  of
business on the related  Cut-off  Date,  after  deduction  of payments of  principal  due on or before the
related Cut-off Date whether or not collected;

         (16)     a code  indicating  the  purpose of the  Mortgage  Loan (i.e.,  purchase,  rate and term
refinance, Equity Take-Out Refinanced Mortgage Loan);

         (17)     a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding  the related  Closing
Date that any Monthly Payment has been received after the month of its scheduled Due Date;

         (19)     the date on which the first payment is or was due;

         (21)     a code  indicating  whether  or not  the  Mortgage  Loan  is the  subject  of a  Primary
Mortgage Insurance Policy and the name of the related insurance carrier;

         (21)     a code  indicating  whether or not the Mortgage  Loan is currently  convertible  and the
conversion spread;

         (22)     the  last Due Date on  which a  Monthly  Payment  was  actually  applied  to the  unpaid
principal balance of the Mortgage Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (25)     credit score, if applicable;

         (25)     a code  indicating  whether or not the Mortgage Loan is the subject of a Lender  Primary
Mortgage  Insurance  Policy and the name of the related  insurance  carrier  and the Lender Paid  Mortgage
Insurance Rate;

         (32)     a code indicating  whether or not the Mortgage Loan has a prepayment  penalty and if so,
the amount and term thereof;

         (33)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (34)     whether  such  Mortgage  Loan is a  "Home  Loan",  "Covered  Home  Loan",  "Manufactured
Housing" or "Home Improvement Loan" as defined in the New Jersey Home Ownership Security Act of 2002;

         (35)     whether the Mortgage Loan has a mandatory arbitration clause; and

         (36)     whether the Mortgage Loan is "interest-only" "negative amortization".

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the
related Term Sheet shall set forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note: The original  executed note or other evidence of the  indebtedness  of a Mortgagor
secured by a Mortgage.

         Mortgaged  Property:  With respect to each Mortgage Loan, the underlying  real property  securing
repayment of the related  Mortgage  Note,  consisting of a single  parcel of real estate  considered to be
real  estate  under the laws of the  state in which  such  real  property  is  located  which may  include
condominium  units and planned unit  developments,  improved by a residential  dwelling;  except that with
respect to real property located in  jurisdictions  in which the use of leasehold  estates for residential
properties is a widely-accepted  practice, a leasehold estate of the Mortgage,  the term of which is equal
to or longer than the term of the Mortgage.

         Mortgagor:  With respect to each Mortgage Loan, the obligor on the related Mortgage Note.
         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing  Advance  previously made
or proposed to be made by the Company  pursuant to this  Agreement,  that,  in the good faith  judgment of
the Company,  will not or, in the case of a proposed advance,  would not, be ultimately  recoverable by it
from  the  related  Mortgagor  or the  related  Liquidation  Proceeds,  Insurance  Proceeds,  Condemnation
Proceeds or otherwise with respect to the related Mortgage Loan.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the  President,  a Senior  Vice  President  or a Vice  President  or by the  Treasurer  or the
Secretary or one of the Assistant  Treasurers or Assistant  Secretaries  of the Company,  and delivered to
the Purchaser as required by this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Purchaser.

         Origination  Date:  The  date  on  which a  Mortgage  Loan  funded,  which  date  shall  not,  in
connection with a Refinanced  Mortgage Loan, be the date of the funding of the debt being refinanced,  but
rather the closing of the debt currently outstanding under the terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, or any successor thereto.

         Pass-Through  Transfer:  Any transaction involving either (1) a sale or other transfer of some or
all of the Mortgage Loans  directly or indirectly to an issuing  entity in connection  with an issuance of
publicly offered or privately placed,  rated or unrated  mortgage-backed  securities or (2) an issuance of
publicly offered or privately placed,  rated or unrated  securities,  the payments on which are determined
primarily by reference to one or more  portfolios of residential  mortgage loans  consisting,  in whole or
in part, of some or all of the Mortgage Loans.

         Periodic Rate Cap: With respect to each  adjustable  rate Mortgage Loan, the maximum  increase or
decrease in the Mortgage  Interest Rate on any Adjustment  Date, as set forth in the related Mortgage Note
and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations of, and obligations  fully  guaranteed by the United States
                  of  America  or any  agency or  instrumentality  of the  United  States of  America  the
                  obligations  of which are backed by the full  faith and  credit of the United  States of
                  America;

         (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any
     depository institution or trust company incorporated under the laws of the United States of America
     or any state thereof and subject to supervision and examination by federal and/or state banking
     authorities, provided that the commercial paper and/or the short-term deposit rating and/or the
     long-term unsecured debt obligations or deposits of such depository institution or trust company at
     the time of such investment or contractual commitment providing for such investment are rated in
     one of the two highest rating categories by each Rating Agency and (b) any other demand or time
     deposit or certificate of deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term  not to  exceed  thirty  (30)  days and with
                  respect  to (a) any  security  described  in clause  (i) above and  entered  into with a
                  depository  institution  or trust  company  (acting as  principal)  described  in clause
                  (ii)(a) above;

                  (iv)  securities  bearing  interest  or sold at a  discount  issued  by any  corporation
                  incorporated  under the laws of the United  States of America or any state  thereof that
                  are rated in one of the two  highest  rating  categories  by each  Rating  Agency at the
                  time of such  investment  or  contractual  commitment  providing  for  such  investment;
                  provided,  however,  that securities  issued by any particular  corporation  will not be
                  Permitted  Investments  to the  extent  that  investments  therein  will  cause the then
                  outstanding  principal  amount  of  securities  issued by such  corporation  and held as
                  Permitted  Investments to exceed 10% of the aggregate  outstanding principal balances of
                  all of the Mortgage Loans and Permitted Investments;

                  (v) commercial  paper  (including  both  non-interest-bearing  discount  obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year after the date of issuance  thereof)  which are rated in one of the two highest
                  rating categories by each Rating Agency at the time of such investment;

                  (vi)  any  other  demand,  money  market  or  time  deposit,  obligation,   security  or
                  investment  as may be  acceptable  to each Rating Agency as evidenced in writing by each
                  Rating Agency; and

                  (vii) any money market  funds the  collateral  of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by  collateral  described  in clause (i)) and other  securities  and which money
                  market  funds are  rated in one of the two  highest  rating  categories  by each  Rating
                  Agency;

provided,  however,  that no instrument or security shall be a Permitted  Investment if such instrument or
security  evidences a right to receive only interest  payments with respect to the obligations  underlying
such  instrument or if such security  provides for payment of both  principal and interest with a yield to
maturity  in  excess  of 120% of the  yield  to  maturity  at par or if such  investment  or  security  is
purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited liability  company,  trust,  unincorporated  organization or government or any agency or
political subdivision thereof.

         Prepayment  Interest  Shortfall:  With respect to any  Remittance  Date,  for each  Mortgage Loan
that was the subject of a Principal  Prepayment during the related  Prepayment  Period, an amount equal to
the excess of one month's  interest at the applicable  Mortgage Loan Remittance Rate on the amount of such
Principal  Prepayment  over the  amount of  interest  (adjusted  to the  Mortgage  Loan  Remittance  Rate)
actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With respect to any Remittance  Date, the calendar month preceding the
month in which such Remittance Date occurs.

         Primary Mortgage Insurance Policy:  Each primary policy of mortgage  insurance  represented to be
in effect  pursuant  to Section  3.02(hh),  or any  replacement  policy  therefor  obtained by the Company
pursuant to Section 4.08.

         Prime  Rate:  The prime rate  announced  to be in effect  from time to time as  published  as the
average rate in the Wall Street Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal  on a Mortgage  Loan full or
partial  which is received in advance of its  scheduled  Due Date,  including  any  prepayment  penalty or
premium  thereon and which is not  accompanied by an amount of interest  representing  scheduled  interest
due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified Appraiser:  An appraiser,  duly appointed by the Company,  who had no interest,  direct
or indirect in the related  Mortgaged  Property  or in any loan made on the  security  thereof,  and whose
compensation  is not affected by the approval or  disapproval of the Mortgage Loan, and such appraiser and
the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of  FIRREA  and the
regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  A mortgage  insurance company duly authorized and licensed as such under the
laws of the states in which the  related  Mortgaged  Property  is located  and  approved  as an insurer by
Fannie Mae or FHLMC.

         Rating  Agency:  Standard  &  Poor's,  Fitch,  Inc.  or,  in the  event  that  some or all of the
ownership of the Mortgage Loans is evidenced by  mortgage-backed  securities,  the  nationally  recognized
rating agencies issuing ratings with respect to such securities, if any.

         Reconstituted Mortgage Loans:  As defined in Section 11.19.

         Reconstitution:  As defined in Section 11.18.

         Reconstitution Agreement:  As defined in Section 11.18.

         Reconstitution Date:  As defined in Section 11.18.

         Refinanced  Mortgage  Loan:  A  Mortgage  Loan  which  was  made to a  Mortgagor  who  owned  the
Mortgaged  Property prior to the  origination of such Mortgage Loan and the proceeds of which were used in
whole or part to satisfy an existing mortgage.

         REMIC: A "real estate  mortgage  investment  conduit," as such term is defined in Section 860D of
the Code.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections 860A through 860G of the Code, and the related  provisions and regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The 18th day of any month,  beginning  with the First  Remittance  Date, or if
such 18th day is not a Business Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO  Disposition  Proceeds:  Amounts  received  by the Company in  connection  with a related REO
Disposition.

         REO  Property:  A  Mortgaged  Property  acquired  by the  Company on behalf of the  Purchaser  as
described in Section 4.13.

         Repurchase  Price:  With  respect to any  Mortgage  Loan, a price equal to (i) the product of the
greater of (x) 100% or (y) the  percentage  of par as stated in the related Term Sheet;  multiplied by the
Stated  Principal  Balance of such Mortgage Loan on the repurchase date, plus (ii) interest on such Stated
Principal  Balance at the Mortgage  Loan  Remittance  Rate from the last date through  which  interest has
been paid and distributed to the Purchaser to the end of the month of repurchase,  plus,  (iii) reasonable
and necessary  third party  expenses  incurred in connection  with the transfer of the Mortgage Loan being
repurchased;  less amounts  received or advanced in respect of such  repurchased  Mortgage  Loan which are
being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect  to any  Mortgage  Loan the  proceeds  of which  were used by the
Mortgagor to acquire the related  Mortgaged  Property,  the amount paid by the related  Mortgagor for such
Mortgaged Property.

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses
(including  reasonable  attorneys' fees and  disbursements)  incurred in the performance by the Company of
its servicing obligations,  including,  but not limited to, the cost of (a) the preservation,  restoration
and protection of the Mortgaged  Property,  (b) any enforcement,  administrative or judicial  proceedings,
or any legal work or advice  specifically  related to servicing  the  Mortgage  Loans,  including  but not
limited  to,  foreclosures,  bankruptcies,   condemnations,  drug  seizures,  elections,  foreclosures  by
subordinate or superior  lienholders,  and other legal actions incidental to the servicing of the Mortgage
Loans (provided that such expenses are reasonable and that the Company  specifies the Mortgage  Loan(s) to
which such expenses  relate and, upon the  Purchaser's  request,  provides  documentation  supporting such
expense  (which  documentation  would be  acceptable  to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial  proceeding does not arise out of a breach of any representation,
warranty or covenant of the Company  hereunder),  (c) the  management  and  liquidation  of the  Mortgaged
Property  if the  Mortgaged  Property is acquired in full or partial  satisfaction  of the  Mortgage,  (d)
taxes,  assessments,  water rates,  sewer rates and other  charges which are or may become a lien upon the
Mortgaged  Property,  and  Primary  Mortgage  Insurance  Policy  premiums  and fire and  hazard  insurance
coverage,  (e) any expenses  reasonably  sustained by the Company with respect to the  liquidation  of the
Mortgaged  Property  in  accordance  with  the  terms  of this  Agreement  and  (f)  compliance  with  the
obligations under Section 4.08.

         Servicing  Fee:  With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the
product of (a) the Servicing Fee Rate and (b) the unpaid  principal  balance of such Mortgage  Loan.  Such
fee shall be payable  monthly,  computed on the basis of the same principal  amount and period  respecting
which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation of the Purchaser to
pay the Servicing Fee is limited to, and the Servicing Fee is payable  solely from,  the interest  portion
of such Monthly Payment  collected by the Company,  or as otherwise  provided under Section  4.05(iii) and
in accordance  with the Fannie Mae Guide(s).  Any fee payable to the Company for  administrative  services
related to any REO Property as described  in Section  4.13 shall be payable from  Liquidation  Proceeds of
the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect  to  each  Mortgage  Loan,  the  file  retained  by  the  Company
consisting  of originals of all  documents in the Mortgage  File which are not  delivered to the Purchaser
and copies of the Mortgage  Loan  Documents  listed in Exhibit A, the  originals of which are delivered to
the Purchaser or its designee pursuant to Section 2.04.

         Servicing   Officer:   Any  officer  of  the  Company   involved  in,  or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Company to the Purchaser upon request, as such list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage Loan as of any date of  determination,  (i) the
principal  balance of such  Mortgage Loan at the Cut-off Date after giving effect to payments of principal
due on or before such date,  whether or not received,  minus (ii) all amounts  previously  distributed  to
the  Purchaser  with respect to the Mortgage  Loan  representing  payments or  recoveries  of principal or
advances in lieu thereof.

         Subservicer:   Any  subservicer   which  is  subservicing   the  Mortgage  Loans  pursuant  to  a
Subservicing Agreement.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing  Agreement:  An  agreement  between the Company and a  Subservicer,  if any, for the
servicing of the Mortgage Loans.

         Term Sheet:  A  supplemental  agreement in the form  attached  hereto as Exhibit I which shall be
executed and  delivered by the Company and the  Purchaser to provide for the sale and  servicing  pursuant
to the terms of this  Agreement  of the  Mortgage  Loans  listed on  Schedule  I attached  thereto,  which
supplemental  agreement shall contain certain specific  information relating to such sale of such Mortgage
Loans and may contain additional covenants relating to such sale of such Mortgage Loans.

         Whole Loan Transfer:  As defined in Section 11.18.


                                                ARTICLE II

                         PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                              RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                 BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                   DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         From time to time, the Company  agrees to sell and the Purchaser  agrees to purchase the Mortgage
Loans having an aggregate  Stated  Principal  Balance on the related Cut-off Date set forth in the related
Term  Sheet in an  amount  as set  forth in the  Confirmation,  or in such  other  amount as agreed by the
Purchaser and the Company as evidenced by the actual aggregate  Stated  Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing  Date,  with  servicing  retained by the Company.
The Company  shall deliver the related  Mortgage Loan Schedule  attached to the related Term Sheet for the
Mortgage  Loans to be  purchased on the related  Closing  Date to the  Purchaser at least two (2) Business
Days prior to the related Closing Date. The Mortgage Loans shall be sold pursuant to this  Agreement,  and
the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  "Purchase  Price" for each  Mortgage  Loan shall be the  percentage  of par as stated in the
related Term Sheet,  multiplied by the Stated  Principal  Balance,  as of the related Cut-off Date, of the
Mortgage  Loan listed on the related  Mortgage  Loan  Schedule  attached to the related Term Sheet,  after
application  of scheduled  payments of principal due on or before the related  Cut-off Date whether or not
collected.

         In addition to the Purchase  Price as described  above,  the Purchaser  shall pay to the Company,
at closing,  accrued  interest on the Stated  Principal  Balance of each  Mortgage  Loan as of the related
Cut-off Date at the Mortgage Loan  Remittance  Rate of each  Mortgage  Loan from the related  Cut-off Date
through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid
on the related Closing Date by wire transfer of immediately available funds.

         The  Purchaser  shall be entitled to (1) all scheduled  principal  due after the related  Cut-off
Date,  (2) all other  recoveries of principal  collected on or after the related  Cut-off Date  (provided,
however,  that all  scheduled  payments  of  principal  due on or  before  the  related  Cut-off  Date and
collected  by the Company or any  successor  servicer  after the related  Cut-off Date shall belong to the
Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus
that portion of any such payment  which is  allocable  to the period prior to the related  Cut-off  Date).
The Stated  Principal  Balance of each  Mortgage Loan as of the related  Cut-off Date is determined  after
application  of payments of principal due on or before the related  Cut-off Date whether or not collected,
together  with any  unscheduled  principal  prepayments  collected  prior  to the  related  Cut-off  Date;
provided,  however,  that payments of scheduled  principal and interest  prepaid for a Due Date beyond the
related  Cut-off Date shall not be applied to the principal  balance as of the related  Cut-off Date. Such
prepaid  amounts  (minus  the  applicable  Servicing  Fee) shall be the  property  of the  Purchaser.  The
Company shall deposit any such prepaid  amounts into the Custodial  Account,  which account is established
for the benefit of the Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      [Reserved]

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed
to the Purchaser,  without recourse,  on a servicing  retained basis, and the Company hereby  acknowledges
that the Purchaser  has, but subject to the terms of this  Agreement  and the related Term Sheet,  all the
right,  title and  interest of the Company in and to the  Mortgage  Loans.  The Company  will  deliver the
Mortgage  Files to the Custodian  designated by the Purchaser,  on or before the related  Closing Date, at
the expense of the  Company.  The Company  shall  maintain a Servicing  File  consisting  of a copy of the
contents of each  Mortgage  File and the originals of the documents in each Mortgage File not delivered to
the  Purchaser.  The Servicing File shall contain all documents  necessary to service the Mortgage  Loans.
The  possession  of each  Servicing  File by the  Company  is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan, and such retention and possession by the Company is in a
custodial  capacity only.  From the related  Closing Date, the ownership of each Mortgage Loan,  including
the Mortgage  Note,  the Mortgage,  the contents of the related  Mortgage  File and all rights,  benefits,
proceeds  and  obligations  arising  therefrom  or  in  connection  therewith,  has  been  vested  in  the
Purchaser.  All  rights  arising  out of the  Mortgage  Loans  including,  but not  limited  to, all funds
received on or in  connection  with the Mortgage  Loans and all records or  documents  with respect to the
Mortgage  Loans  prepared by or which come into the  possession  of the Company shall be received and held
by the  Company  in trust for the  benefit  of the  Purchaser  as the  owner of the  Mortgage  Loans.  Any
portion of the Mortgage Files retained by the Company shall be  appropriately  identified in the Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company
shall  release  its  custody of the  contents  of the  Mortgage  Files  only in  accordance  with  written
instructions  of the  Purchaser,  except  when such  release is required as  incidental  to the  Company's
servicing of the Mortgage  Loans or is in connection  with a repurchase of any Mortgage Loan or Loans with
respect thereto  pursuant to this Agreement and the related Term Sheet,  such written  instructions  shall
not be required.

         Section 2.05       Books and Records.

         The sale of each  Mortgage  Loan shall be  reflected  on the  Company's  balance  sheet and other
financial  statements  as a sale  of  assets  by  the  Company.  The  Company  shall  be  responsible  for
maintaining,  and shall  maintain,  a complete set of books and records for the Mortgage  Loans that shall
be  appropriately  identified in the  Company's  computer  system to clearly  reflect the ownership of the
Mortgage Loan by the Purchaser.  In particular,  the Company shall maintain in its  possession,  available
for  inspection  by the  Purchaser,  or its  designee  and shall  deliver to the  Purchaser  upon  demand,
evidence of compliance with all federal,  state and local laws,  rules and  regulations,  and requirements
of Fannie Mae or FHLMC, as applicable,  including but not limited to  documentation  as to the method used
in  determining  the  applicability  of the  provisions of the Flood  Disaster  Protection Act of 1973, as
amended,  to the  Mortgaged  Property,  documentation  evidencing  insurance  coverage of any  condominium
project as  required  by Fannie Mae or FHLMC,  and  periodic  inspection  reports as  required  by Section
4.13. To the extent that original  documents are not required for purposes of  realization  of Liquidation
Proceeds or Insurance  Proceeds,  documents  maintained  by the Company may be in the form of microfilm or
microfiche.

         The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for
inspection  by the  Purchaser  or its designee the related  Servicing  File during the time the  Purchaser
retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

         In addition to the foregoing,  the Company shall provide to any  supervisory  agents or examiners
that regulate the Purchaser,  including but not limited to, the OTS, the FDIC and other similar  entities,
access,  during normal business hours,  upon reasonable  advance notice to the Company and without cost to
the Company or such supervisory  agents or examiners,  to any  documentation  regarding the Mortgage Loans
that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The  Company  shall keep at its  servicing  office  books and  records in which,  subject to such
reasonable  regulations  as it may  prescribe,  the Company  shall note  transfers of Mortgage  Loans.  No
transfer of a Mortgage  Loan may be made unless such  transfer  is in  compliance  with the terms  hereof.
For the  purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any person
with  respect to this  Agreement or any  Mortgage  Loan unless a notice of the  transfer of such  Mortgage
Loan has been  delivered to the Company in accordance  with this Section 2.06 and the books and records of
the Company show such person as the owner of the Mortgage Loan.  The Purchaser  may,  subject to the terms
of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans;  provided,  however,  that the
transferee  will  not be  deemed  to be a  Purchaser  hereunder  binding  upon  the  Company  unless  such
transferee  shall agree in writing to be bound by the terms of this Agreement and an original  counterpart
of the  instrument of transfer in an Assignment  and  Assumption of this  Agreement  substantially  in the
form of  Exhibit D hereto  executed  by the  transferee  shall have been  delivered  to the  Company.  The
Purchaser  also shall  advise the Company of the  transfer.  Upon receipt of notice of the  transfer,  the
Company  shall  mark its  books and  records  to  reflect  the  ownership  of the  Mortgage  Loans of such
assignee,  and the previous  Purchaser  shall be released from its  obligations  hereunder with respect to
the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

         The  Company  shall  deliver and release to the  Purchaser  or its  designee  the  Mortgage  Loan
Documents  in  accordance  with the terms of this  Agreement  and the related  Term Sheet.  The  documents
enumerated  as items (1),  (2),  (3),  (4),  (5), (6), (7), (8), (9) and (16) in Exhibit A hereto shall be
delivered by the Company to the  Purchaser or its designee no later than three (3) Business  Days prior to
the  related  Closing  Date  pursuant  to a bailee  letter  agreement.  All other  documents  in Exhibit A
hereto,  together with all other documents  executed in connection with the Mortgage Loan that the Company
may have in its  possession,  shall be retained by the Company in trust for the Purchaser.  If the Company
cannot deliver the original  recorded  Mortgage Loan Documents or the original policy of title  insurance,
including riders and endorsements  thereto, on the related Closing Date, the Company shall,  promptly upon
receipt  thereof  and in any case not later than 150 days from the  related  Closing  Date,  deliver  such
original documents,  including original recorded  documents,  to the Purchaser or its designee (unless the
Company is delayed in making such delivery by reason of the fact that such  documents  shall not have been
returned by the appropriate  recording  office).  If delivery is not completed  within 150 days solely due
to delays in making such delivery by reason of the fact that such  documents  shall not have been returned
by the  appropriate  recording  office,  the Company  shall  deliver such  document to  Purchaser,  or its
designee,  within such time period as specified in a Company's  Officer's  Certificate.  In the event that
documents  have  not been  received  by the date  specified  in the  Company's  Officer's  Certificate,  a
subsequent  Company's  Officer's  Certificate  shall be  delivered  by such  date  specified  in the prior
Company's  Officer's  Certificate,  stating a revised  date for receipt of  documentation.  The  procedure
shall be repeated  until the  documents  have been  received and  delivered.  If delivery is not completed
within 270 days  solely due to delays in making such  delivery  by reason of the fact that such  documents
shall not have been returned by the appropriate  recording  office,  the Company shall continue to use its
best efforts to effect  delivery as soon as possible  thereafter,  provided that if such documents are not
delivered by the 330th day from the date of the related  Closing Date,  the Company shall  repurchase  the
related  Mortgage Loans at the Repurchase  Price in accordance with Section 3.03 hereof unless the Company
provides evidence that such non-delivery is solely due to delays by the appropriate recording office.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and
any other  fees in  connection  with the  transfer  of all  original  documents  to the  Purchaser  or its
designee.  The Company shall  prepare,  in  recordable  form,  all  assignments  of mortgage  necessary to
assign the  Mortgage  Loans to the  Purchaser,  or its  designee.  The Company  shall be  responsible  for
recording the assignments of mortgage as directed by the Purchaser.

         The Company  shall  provide an original or duplicate  original of the title  insurance  policy to
the Purchaser or its designee within ninety (90) days of the receipt of the recorded  documents  (required
for issuance of such policy) from the applicable recording office.

         Any review by the  Purchaser,  or its  designee,  of the Mortgage  Files shall in no way alter or
reduce the Company's obligations hereunder.

         If the  Purchaser  or its designee  discovers  any defect with  respect to a Mortgage  File,  the
Purchaser  shall,  or shall  cause its  designee  to,  give  written  specification  of such defect to the
Company  which may be given in the  exception  report  attached as an exhibit to the related Term Sheet or
the certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall
cure or repurchase such Mortgage Loan in accordance with Section 3.03.

         The Company shall forward to the Purchaser,  or its designee,  original  documents  evidencing an
assumption,  modification,  consolidation  or extension of any  Mortgage  Loan entered into in  accordance
with  Section  4.01 or 6.01  within  thirty  (30) days of their  execution;  provided,  however,  that the
Company shall provide the  Purchaser,  or its  designee,  with a certified  true copy of any such document
submitted  for  recordation  within thirty (30) days of its  execution,  and shall provide the original of
any document  submitted for  recordation or a copy of such document  certified by the  appropriate  public
recording  office to be a true and complete  copy of the original  within 120 days of its  submission  for
recordation.

         From time to time,  the  Company  may have a need  (other  than in  connection  with a payment in
full,  which is described  more fully in Section 6.02 herein) for Mortgage  Loan  Documents to be released
from the Purchaser,  or its designee.  The Purchaser shall, or shall cause its designee,  upon the written
request of the Company in the form attached  hereto as Exhibit G, within ten (10) Business  Days,  deliver
to the  Company,  any  requested  documentation  previously  delivered  to the  Purchaser  as  part of the
Mortgage File,  provided that such  documentation is promptly returned to the Purchaser,  or its designee,
when the Company no longer  requires  possession of the  document,  and provided that during the time that
any such  documentation  is held by the  Company,  such  possession  is in trust  for the  benefit  of the
Purchaser.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control  program that  verifies,  on a regular basis,
the  existence  and  accuracy  of  the  legal  documents,  credit  documents,   property  appraisals,  and
underwriting  decisions.  The program must be capable of evaluating and monitoring the overall  quality of
its loan  production  and  servicing  activities.  The  program is to ensure that the  Mortgage  Loans are
originated and serviced in accordance with prudent mortgage banking  practices and accounting  principles;
guard  against  dishonest,  fraudulent,  or negligent  acts;  and guard  against  errors and  omissions by
officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults.


         In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three
months (unless such other period is set forth in the related Confirmation and Term Sheet) after the
related Closing Date, the Company shall, upon written notice thereof from the Purchaser received by the
Company within sixty (60) days of the date of such prepayment in full, remit to the Purchaser an amount
equal to the excess, if any, of the Purchase Price Percentage over par multiplied by the amount of such
Principal Prepayment in full.  Such remittance shall be made by the Company to the Purchaser no later
than the seventh Business Day following receipt of such notice of Principal Prepayment by the Purchaser.


           In the event  either of the first  three (3)  scheduled  Monthly  Payments  (unless  such other
number of Monthly  Payments is set forth in the related  Confirmation  or Term Sheet)  which are due under
any  Mortgage  Loan after the related  Cut-off  Date are not made  during the month in which such  Monthly
Payments are due, then not later than seven (7) Business  Days after written  notice to the Company by the
Purchaser (and at the  Purchaser's  sole option),  the Company,  shall  repurchase such Mortgage Loan from
the  Purchaser  pursuant to the  repurchase  provisions  contained in  Subsection  3.03.  However,  if the
Company  provides  evidence  satisfactory to the Purchaser that the delinquency was due to a servicing set
up error, no repurchase shall be required.


                                               ARTICLE III

                                    REPRESENTATIONS AND WARRANTIES OF
                            THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and covenants to the Purchaser that, as of the related Closing
Date or as of such date specifically provided herein:

         (a) The Company is duly  organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  organization  and has all licenses  necessary to carry out its business as now being
conducted,  and is licensed and qualified to transact  business in and is in good standing  under the laws
of each state in which any  Mortgaged  Property is located or is  otherwise  exempt under  applicable  law
from such  licensing or  qualification  or is otherwise not required  under  applicable law to effect such
licensing  or  qualification  and no demand for such  licensing  or  qualification  has been made upon the
Company by any such state,  and in any event the Company is in  material  compliance  with the laws of any
such state to the extent  necessary to ensure the  enforceability  of each Mortgage Loan and the servicing
of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has adequate  power and  authority  and legal right to hold each  Mortgage  Loan,
to sell each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all
transactions  contemplated  by this Agreement and the related Term Sheet.  The Company has duly authorized
the  execution,  delivery and  performance of this Agreement and the related Term Sheet and any agreements
contemplated  hereby,  has duly executed and delivered this Agreement and the related Term Sheet,  and any
agreements  contemplated  hereby,  and,  assuming  due  authorization,   execution  and  delivery  by  the
Purchaser,  this  Agreement  and the  related  Term Sheet and each  Assignment  to the  Purchaser  and any
agreements  contemplated  hereby,  constitutes  a legal,  valid and  binding  obligation  of the  Company,
enforceable  against it in accordance with its terms,  except as enforceability  thereof may be limited by
bankruptcy, insolvency or reorganization;
         (c) Neither the  execution  and delivery of this  Agreement  and the related Term Sheet,  nor the
origination  or purchase of the  Mortgage  Loans by the  Company,  the sale of the  Mortgage  Loans to the
Purchaser,  the consummation of the transactions  contemplated hereby, or the fulfillment of or compliance
with the terms and  conditions  of this  Agreement  and the related Term Sheet will violate the  Company's
charter or by-laws or constitute a default  under or result in a material  breach or  acceleration  of any
material  agreement or instrument  to which the Company is now a party or by which it is bound,  or result
in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company
or its  properties  are  subject,  or impair the ability of the  Purchaser to enforce its rights under the
Mortgage Loans.

         (d)  There is no  action,  suit,  proceeding  or  investigation  pending  or,  to the best of the
Company's knowledge,  threatened against the Company, or any order or decree outstanding,  with respect to
the Company which,  either in any one instance or in the aggregate,  could  reasonably be expected to have
a  material  adverse  effect  on  the  financial  condition  of  the  Company  or  seeks  to  prevent  the
consummation, performance or enforceability of any of the transactions contemplated by this Agreement.

         (e) No consent,  approval,  authorization  or order of any court or  governmental  agency or body
is required for the  execution,  delivery and  performance  by the Company of or compliance by the Company
with this Agreement or the related Term Sheet,  or the  consummation of the  transactions  contemplated by
this  Agreement or the related  Term Sheet,  except for  consents,  approvals,  authorizations  and orders
which have been obtained;

         (f) The  consummation  of the  transactions  contemplated  by this  Agreement or the related Term
Sheet is in the ordinary  course of business of the Company,  and the transfer,  assignment and conveyance
of the  Mortgage  Notes and the  Mortgages by the Company  pursuant to this  Agreement or the related Term
Sheet are not subject to bulk transfer or any similar  statutory  provisions  in effect in any  applicable
jurisdiction;

         (g) The  origination  and  servicing  practices  used by the Company and any prior  originator or
servicer  with  respect  to each  Mortgage  Note and  Mortgage  have  been  legal and in  accordance  with
applicable laws and regulations and the Mortgage Loan Documents,  and in all material  respects proper and
prudent in the mortgage  origination  and servicing  business.  Each Mortgage Loan is being (and has been)
serviced  in  accordance  with  Accepted  Servicing  Practices  and  applicable  state and  federal  laws,
including,  without limitation,  the Federal Truth-In-Lending Act and other consumer protection laws, real
estate  settlement  procedures,  usury,  equal credit  opportunity  and disclosure  laws.  With respect to
escrow  deposits and  payments  that the Company,  on behalf of an investor,  is entitled to collect,  all
such  payments  are in the  possession  of, or under the  control  of,  the  Company,  and there  exist no
deficiencies  in connection  therewith for which  customary  arrangements  for repayment  thereof have not
been made.  All escrow  payments  have been  collected in full  compliance  with state and federal law and
the  provisions of the related  Mortgage  Note and  Mortgage.  As to any Mortgage Loan that is the subject
of an escrow,  escrow of funds is not prohibited by applicable  law and has been  established in an amount
sufficient  to pay for every  escrowed  item that remains  unpaid and has been assessed but is not yet due
and  payable.  No escrow  deposits or other  charges or  payments  due under the  Mortgage  Note have been
capitalized under any Mortgage or the related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage Loans as being less
desirable or valuable  than other  comparable  mortgage  loans in the  Company's  portfolio at the related
Cut-off Date;

         (i) The  Company  will  treat  the  sale of the  Mortgage  Loans to the  Purchaser  as a sale for
reporting and accounting purposes and, to the extent appropriate, for federal income tax purposes;

         (j) The Company is an approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,
FHLMC and HUD, with such  facilities,  procedures and personnel  necessary for the sound servicing of such
mortgage loans.  The Company is duly qualified,  licensed,  registered and otherwise  authorized under all
applicable  federal,  state and local laws,  and  regulations,  if applicable,  meets the minimum  capital
requirements  set  forth  by the OTS,  and is in good  standing  to sell  mortgage  loans  to and  service
mortgage  loans for Fannie Mae and FHLMC and no event has occurred  which would make the Company unable to
comply with eligibility requirements or which would require notification to either Fannie Mae or FHLMC;

         (k) The  Company  does not  believe,  nor does it have any cause or reason  to  believe,  that it
cannot  perform  each and every  covenant  contained  in this  Agreement  or the related  Term Sheet.  The
Company is solvent  and the sale of the  Mortgage  Loans will not cause the  Company to become  insolvent.
The sale of the Mortgage  Loans is not undertaken  with the intent to hinder,  delay or defraud any of the
Company's creditors;

         (l) No statement,  tape,  diskette,  form, report or other document prepared by, or on behalf of,
the Company  pursuant to this Agreement or the related Term Sheet or in connection  with the  transactions
contemplated  hereby,  contains or will contain any statement  that is or will be inaccurate or misleading
in any material respect;

         (m)  The  Company   acknowledges  and  agrees  that  the  Servicing  Fee  represents   reasonable
compensation  for  performing  such  services  and that the entire  Servicing  Fee shall be treated by the
Company,  for accounting and tax purposes,  as compensation  for the servicing and  administration  of the
Mortgage Loans pursuant to this Agreement.  In the opinion of the Company,  the consideration  received by
the Company upon the sale of the Mortgage  Loans to the  Purchaser  under this  Agreement  and the related
Term Sheet constitutes fair consideration for the Mortgage Loans under current market conditions.

         (n) The Company has  delivered  to the  Purchaser  financial  statements  of its parent,  for its
last two  complete  fiscal  years as  requested.  All  such  financial  information  fairly  presents  the
pertinent  results of operations  and financial  position for the period  identified and has been prepared
in  accordance  with GAAP  throughout  the  periods  involved,  except as set forth in the notes  thereto.
There has been no change in the business,  operations,  financial  condition,  properties or assets of the
Company since the date of the Company's  financial  information  that would have a material adverse effect
on its ability to perform its obligations under this Agreement; and

         (o) The Company  has not dealt with any broker,  investment  banker,  agent or other  person that
may be entitled to any commission or compensation in connection with the sale of the Mortgage Loans.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         The Company  hereby  represents  and warrants to the  Purchaser,  as to each Mortgage Loan, as of
the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the  related  Term
Sheet is true, complete and correct in all material respects as of the related Cut-Off Date;

         (b) The Mortgage is a valid,  existing and enforceable  first lien or a first priority  ownership
interest  in an estate in fee simple in real  property  on the  Mortgaged  Property  securing  the related
Mortgage  Note  subject  to  principles  of  equity,  bankruptcy,  insolvency  and other  laws of  general
application affecting the rights of creditors;

         (c) All payments due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made;
there are no material  defaults  under the terms of the  Mortgage  Loan;  the Company has not advanced its
own funds,  or induced,  solicited or knowingly  received any advance of funds from a party other than the
owner of the related Mortgaged  Property,  directly or indirectly,  for the payment of any amount required
by the  Mortgage  Loan.  All of the  Mortgage  Loans  will have an actual  interest  paid to date of their
related  Cut-off Date (or later) and will be due for the scheduled  monthly  payment next  succeeding  the
Cut-off Date (or later),  as evidenced  by a posting to the  Company's  servicing  collection  system.  No
payment under any Mortgage Loan is delinquent  nor has any scheduled  payment been  delinquent at any time
during the twelve  (12)  months  prior to the month of the  related  Closing  Date.  For  purposes of this
paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due  thereunder  was not paid by the
Mortgagor in the month such payment was due;

         (d) There are no defaults by the Company in  complying  with the terms of the  Mortgage,  and all
taxes,  governmental  assessments,  insurance  premiums,  water,  sewer and municipal  charges,  leasehold
payments or ground rents which  previously  became due and owing have been paid, or escrow funds have been
established  in an amount  sufficient to pay for every such  escrowed item which remains  unpaid and which
has been assessed but is not yet due and payable;

         (e) The terms of the Mortgage Note and the Mortgage have not been  impaired,  waived,  altered or
modified in any respect,  except by written  instruments  which have been  recorded to the extent any such
recordation is required by law, or,  necessary to protect the interest of the Purchaser.  No instrument of
waiver,  alteration or modification  has been executed except in connection with a modification  agreement
and which  modification  agreement  is part of the Mortgage  File and the terms of which are  reflected in
the related  Mortgage Loan  Schedule,  and no Mortgagor has been released,  in whole or in part,  from the
terms thereof except in connection  with an assumption  agreement and which  assumption  agreement is part
of the Mortgage  File and the terms of which are  reflected in the related  Mortgage  Loan  Schedule;  the
substance of any such waiver,  alteration or  modification  has been approved by the issuer of any related
Primary Mortgage  Insurance Policy,  Lender Primary Mortgage  Insurance Policy and title insurance policy,
to the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not subject to any right of  rescission,  set-off,
counterclaim or defense,  including,  without limitation,  the defense of usury, nor will the operation of
any of the terms of the Mortgage Note or the  Mortgage,  or the exercise of any right  thereunder,  render
the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any right of rescission,
set-off,  counterclaim  or  defense,  including  the  defense of usury,  and no such right of  rescission,
set-off, counterclaim or defense has been asserted with respect thereto;

         (g) All buildings or other  customarily  insured  improvements  upon the  Mortgaged  Property are
insured by a  Qualified  Insurer,  against  loss by fire,  hazards  of  extended  coverage  and such other
hazards as are provided for in the Fannie Mae or FHLMC Guide, as well as all additional  requirements  set
forth in Section  4.10 of this  Agreement.  All such  insurance  policies are in full force and effect and
contain a standard  mortgagee  clause  naming the Company and its  successors  in interest  and assigns as
loss payee and such clause is still in effect and all  premiums  due thereon  have been paid.  If required
by the Flood  Disaster  Protection  Act of 1973,  as  amended,  the  Mortgage  Loan is  covered by a flood
insurance  policy  meeting  the  requirements  of  the  current   guidelines  of  the  Federal   Insurance
Administration  which  policy  conforms  to Fannie Mae or FHLMC  requirements,  as well as all  additional
requirements  set  forth in  Section  4.10 of this  Agreement.  Such  policy  was  issued  by a  Qualified
Insurer.  The  Mortgage  obligates  the  Mortgagor  thereunder  to  maintain  all  such  insurance  at the
Mortgagor's  cost and  expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the
Mortgage  to maintain  such  insurance  at the  Mortgagor's  cost and  expense  and to seek  reimbursement
therefor  from the  Mortgagor.  Neither the Company  (nor any prior  originator  or servicer of any of the
Mortgage  Loans) nor any Mortgagor  has engaged in any act or omission  which has impaired or would impair
the coverage of any such policy,  the benefits of the  endorsement  provided for therein,  or the validity
and binding effect of either;

         (h) Each  Mortgage Loan  complies  with,  and the Company has complied  with,  applicable  local,
state and federal laws,  regulations and other requirements  including,  without limitation,  usury, equal
credit opportunity,  real estate settlement procedures,  the Federal Truth-In-Lending Act, disclosure laws
and all applicable  predatory and abusive lending laws and consummation of the  transactions  contemplated
hereby,  including  without  limitation,  the receipt of interest by the owner of such Mortgage Loan, will
not involve the  violation of any such laws,  rules or  regulations.  None of the  Mortgage  Loans are (a)
Mortgage  Loans  subject  to 12 CFR Part  226.31,  12 CFR Part  226.32  or  226.34  of  Regulation  Z, the
regulation  implementing  TILA, which implements the Home Ownership and Equity  Protection Act of 1994, as
amended,  or (b) except as may be provided in subparagraph  (c) below,  classified  and/or  defined,  as a
"high cost",  "threshold",  "predatory" "high risk home loan" or "covered" loan (or a similarly classified
loan using  different  terminology  under a law imposing  additional  legal  liability for mortgage  loans
having high interest rates,  points and or/fees) under any other  applicable  state,  federal or local law
including,  but not limited to, the States of Georgia,  New York,  North Carolina,  Arkansas,  Kentucky or
New  Mexico,  (c)  Mortgage  Loans  subject to the New Jersey  Home  Ownership  Security  Act of 2002 (the
"Act"),  unless  such  Mortgage  Loan is a (1)  "Home  Loan" as  defined  in the Act that is a first  lien
Mortgage  Loan,  which is not a "High Cost Home Loan" as defined in the Act or (2) "Covered  Home Loan" as
defined in the Act that is a first lien purchase money  Mortgage Loan,  which is not a High Cost Home Loan
under the Act, or (d) secured by  Mortgaged  Property in the  Commonwealth  of  Massachusetts  with a loan
application  date on or after  November 7, 2004 that  refinances  a mortgage  loan that is less than sixty
(60) months old, unless such Mortgage Loan (1) is on an investment  property,  (ii) meets the requirements
set  forth in the Code of  Massachusetts  Regulation  ("CMR"),  209 CMR  53.04(1)(b),  or (iii)  meets the
requirements  set forth in the 209 CMR  53.04(1)(c).  In addition to and  notwithstanding  anything to the
contrary  herein,  no Mortgage  Loan for which the  Mortgaged  Property is located in New Jersey is a Home
Loan as  defined  in the  Act  that  was  made,  arranged,  or  assigned  by a  person  selling  either  a
manufactured  home or home  improvements  to the  Mortgaged  Property or was made by an originator to whom
the Mortgagor was referred by any such seller.  The Company shall  maintain in its  possession,  available
for the Purchaser's  inspection,  as appropriate,  and shall deliver to the Purchaser or its designee upon
demand, evidence of compliance with all such requirements;

         (i) The  Mortgage  has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or
rescinded,  and the Mortgaged  Property has not been  released from the lien of the Mortgage,  in whole or
in  part,  nor has any  instrument  been  executed  that  would  effect  any such  release,  cancellation,
subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of any action,
if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor
has the Company waived any default resulting from any action or inaction by the Mortgagor;

         (j) The Mortgage is a valid,  existing,  enforceable  and  perfected  first lien on the Mortgaged
Property,  including all improvements  securing the Mortgage Note's original  principal balance subject to
principles of equity,  bankruptcy,  insolvency and other laws of general application  affecting the rights
of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any other  security
interest or other  interest or right  thereto.  Such lien is free and clear of all adverse  claims,  liens
and  encumbrances  having  priority  over the first lien of the  Mortgage  subject only to (1) the lien of
non-delinquent  current  real  property  taxes and  assessments  not yet due and payable,  (2)  covenants,
conditions  and  restrictions,  rights of way,  easements and other matters of the public record as of the
date of recording  which are acceptable to mortgage  lending  institutions  generally and either (A) which
are  referred  to in the  lender's  title  insurance  policy  delivered  to the  originator  or  otherwise
considered in the appraisal  made for the  originator of the Mortgage  Loan, or (B) which do not adversely
affect the residential  use or Appraised  Value of the Mortgaged  Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly  subject which do not,  individually or in the
aggregate,  materially  interfere  with the  benefits  of the  security  intended  to be  provided  by the
Mortgage or the use,  enjoyment,  value or marketability of the related Mortgaged  Property.  Any security
agreement,  chattel  mortgage or  equivalent  document  related to and  delivered in  connection  with the
Mortgage Loan  establishes and creates a valid,  existing,  enforceable and perfected first lien and first
priority security interest on the property described  therein,  and the Company has the full right to sell
and assign the same to the Purchaser;

         (k) The  Mortgage  Note and the related  Mortgage are original and genuine and each is the legal,
valid and binding  obligation of the maker thereof,  enforceable  in accordance  with its terms subject to
principles of equity,  bankruptcy,  insolvency and other laws of general application  affecting the rights
of creditors,  and the Company has taken all action  necessary to transfer  such rights of  enforceability
to the  Purchaser  (as  applicable).  All  parties to the  Mortgage  Note and the  Mortgage  had the legal
capacity to enter into the Mortgage  Loan and to execute and deliver the Mortgage  Note and the  Mortgage.
The Mortgage  Loan  Documents are on forms  acceptable to Fannie Mae and FHLMC.  The Mortgage Note and the
Mortgage  have  been  duly  and  properly   executed  by  such  parties.   No  fraud,   error,   omission,
misrepresentation,  negligence  or similar  occurrence  with respect to a Mortgage Loan has taken place on
the part of the Company or the Mortgagor,  or on the part of any other party  involved in the  origination
or servicing of the  Mortgage  Loan.  The  proceeds of the  Mortgage  Loan have been fully  disbursed  and
there is no requirement for future advances  thereunder,  and any and all requirements as to completion of
any on-site or off-site  improvements  and as to  disbursements  of any escrow  funds  therefor  have been
complied  with.  All costs,  fees and  expenses  incurred in making or closing the  Mortgage  Loan and the
recording of the Mortgage  were paid,  and the Mortgagor is not entitled to any refund of any amounts paid
or due under the Mortgage Note or Mortgage;

         (l) The  Company  is the  sole  owner  and  holder  of the  Mortgage  Loan  and the  indebtedness
evidenced  by the  Mortgage  Note,  and had full  right to  transfer  and  sell the  Mortgage  Loan to the
Purchaser free and clear of any  encumbrance,  equity,  participation  interests,  lien,  pledge,  charge,
claim or  security  interest.  Upon the sale of the  Mortgage  Loan to the  Purchaser,  the  Company  will
retain the Mortgage  File or any part thereof with respect  thereto not  delivered to the Purchaser or the
Purchaser's  designee in trust only for the purpose of  servicing  and  supervising  the  servicing of the
Mortgage  Loan.  Immediately  prior to the transfer and  assignment to the  Purchaser,  the Mortgage Loan,
including  the Mortgage Note and the Mortgage,  were not subject to an  assignment,  sale or pledge to any
person other than the Purchaser,  and the Company had good and marketable  title to and was the sole owner
thereof.  Following  the sale of the Mortgage  Loan,  the  Purchaser  will own such Mortgage Loan free and
clear of any  encumbrance,  equity,  participation  interest,  lien,  pledge,  charge,  claim or  security
interest.  The  Company  intends to  relinquish  all rights to possess,  control and monitor the  Mortgage
Loan,  except for  purposes of  servicing  the  Mortgage  Loan as set forth in this  Agreement.  After the
related  Closing  Date,  the  Company  will not have any right to modify or alter the terms of the sale of
the Mortgage Loan and the Company will not have any  obligation  or right to repurchase  the Mortgage Loan
or substitute  another Mortgage Loan,  except as provided in this Agreement,  or as otherwise agreed to by
the Company and the Purchaser;

         (m)  Each  Mortgage  Loan  is  covered  by an ALTA  lender's  title  insurance  policy  or  other
generally acceptable form of policy or insurance  acceptable to Fannie Mae or FHLMC (including  adjustable
rate  endorsements),  issued by a title  insurer  acceptable  to Fannie Mae or FHLMC and  qualified  to do
business  in  the  jurisdiction  where  the  Mortgaged  Property  is  located,  insuring  (subject  to the
exceptions  contained in (j)(1),  (2) and (3) above) the Company,  its successors  and assigns,  as to the
first  priority  lien of the Mortgage in the original  principal  amount of the  Mortgage  Loan and,  with
respect  to  adjustable  rate  Mortgage   Loans,   against  any  loss  by  reason  of  the  invalidity  or
unenforceability  of the lien resulting  from the  provisions of the Mortgage  providing for adjustment in
the  Mortgage  Interest  Rate and  Monthly  Payment.  Where  required  by  state  law or  regulation,  the
Mortgagor  has  been  given  the  opportunity  to  choose  the  carrier  of the  required  mortgage  title
insurance.  The  Company,  its  successors  and  assigns,  is the  sole  insured  of such  lender's  title
insurance  policy,  such title  insurance  policy has been duly and validly  endorsed to the Purchaser (to
the extent  necessary)  or the  assignment to the  Purchaser of the  Company's  interest  therein does not
require the consent of or  notification  to the insurer and such  lender's  title  insurance  policy is in
full  force and effect and will be in full force and  effect  upon the  consummation  of the  transactions
contemplated  by this  Agreement.  No claims have been made under such lender's  title  insurance  policy,
and no prior holder or servicer of the related  Mortgage,  including the Company,  nor any Mortgagor,  has
done,  by act or  omission,  anything  which would impair the coverage of such  lender's  title  insurance
policy;

         (n)  There is no  default,  breach,  violation  or  event  of  acceleration  existing  under  the
Mortgage  or the related  Mortgage  Note and no event  which,  with the passage of time or with notice and
the  expiration of any grace or cure period,  would  constitute a default,  breach,  violation or event of
acceleration;  and  neither  the  Company,  nor any prior  mortgagee,  has  waived  any  default,  breach,
violation or event of acceleration;

         (o) There are no  mechanics'  or similar  liens or claims  which have been filed for work,  labor
or material  (and no rights are  outstanding  that under law could give rise to such liens)  affecting the
related  Mortgaged  Property  which  are or may be liens  prior  to or  equal  to the lien of the  related
Mortgage;

         (p)  All  improvements  subject  to  the  Mortgage  which  were  considered  in  determining  the
appraised  value of the  Mortgaged  Property lie wholly  within the  boundaries  and building  restriction
lines of the Mortgaged  Property  (and wholly  within the project with respect to a condominium  unit) and
no  improvements  on adjoining  properties  encroach  upon the Mortgaged  Property  except those which are
insured  against by the title  insurance  policy  referred to in clause (m) above and all  improvements on
the property comply with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage  Loan was  originated  by or for the Company  pursuant to, and conforms  with,
the Company's  underwriting  guidelines  attached as Exhibit H hereto. The Mortgage Loan bears interest at
an  adjustable  rate (if  applicable)  as set forth in the related  Mortgage  Loan  Schedule,  and Monthly
Payments  under  the  Mortgage  Note are due and  payable  on the first day of each  month.  The  Mortgage
contains  the  usual  and  enforceable  provisions  of the  Company  at the  time of  origination  for the
acceleration of the payment of the unpaid principal  amount of the Mortgage Loan if the related  Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

         (r) The  Mortgaged  Property  is not  subject  to any  material  damage.  At  origination  of the
Mortgage  Loan  there was not,  since  origination  of the  Mortgage  Loan  there has not been,  and there
currently is no proceeding pending for the total or partial  condemnation of the Mortgaged  Property.  The
Company has not received  notification  that any such  proceedings  are  scheduled to commence at a future
date;

         (s) The related  Mortgage  contains  customary and  enforceable  provisions such as to render the
rights and remedies of the holder thereof adequate for the realization  against the Mortgaged  Property of
the benefits of the security provided thereby,  including,  (1) in the case of a Mortgage  designated as a
deed of trust,  by trustee's  sale,  and (2) otherwise by judicial  foreclosure.  There is no homestead or
other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the Mortgaged
Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust,  a trustee,  authorized  and duly  qualified if
required under  applicable  law to act as such,  has been properly  designated and currently so serves and
is named in the  Mortgage,  and no fees or  expenses,  except as may be required by local law, are or will
become  payable by the  Purchaser  to the trustee  under the deed of trust,  except in  connection  with a
trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage File  contains an appraisal of the related  Mortgaged  Property  signed prior to
the final  approval of the mortgage loan  application by a Qualified  Appraiser,  approved by the Company,
who had no interest,  direct or indirect,  in the  Mortgaged  Property or in any loan made on the security
thereof,  and whose  compensation is not affected by the approval or disapproval of the Mortgage Loan, and
the  appraisal  and  appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the
FIRREA and the  regulations  promulgated  thereunder,  all as in effect on the date the Mortgage  Loan was
originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties  which have had any interest in the  Mortgage,  whether as  mortgagee,  assignee,
pledgee or otherwise,  are (or, during the period in which they held and disposed of such interest,  were)
(A) in compliance  with any and all  applicable  licensing  requirements  of the laws of the state wherein
the Mortgaged  Property is located,  and (B) (1) organized  under the laws of such state, or (2) qualified
to do  business  in such  state,  or (3) federal  savings  and loan  associations  or national  banks or a
Federal Home Loan Bank or savings bank having  principal  offices in such state, or (4) not doing business
in such state;

         (w) The related  Mortgage Note is not and has not been secured by any collateral  except the lien
of the corresponding  Mortgage and the security interest of any applicable  security  agreement or chattel
mortgage referred to above and such collateral does not serve as security for any other obligation;

         (x) The Mortgagor has received and has  executed,  where  applicable,  all  disclosure  materials
required by applicable law with respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  balloon or "graduated  payment"  features and no Mortgage
Loan is subject to a buydown agreement or contains any buydown provision;

         (z) The  Mortgagor is not in  bankruptcy  and, the Mortgagor is not insolvent and the Company has
no knowledge of any  circumstances  or conditions  with respect to the Mortgage,  the Mortgaged  Property,
the Mortgagor or the Mortgagor's  credit standing that could  reasonably be expected to cause investors to
regard the Mortgage Loan as an unacceptable investment,  cause the Mortgage Loan to become delinquent,  or
materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each  Mortgage  Loan bears  interest  based upon a thirty (30) day month and a three hundred
and sixty (360) day year.  The  Mortgage  Loans have an  original  term to maturity of not more than forty
(40) years,  with interest  payable in arrears on the first day of each month.  As to each adjustable rate
Mortgage Loan, on each applicable  Adjustment  Date, the Mortgage  Interest Rate will be adjusted to equal
the sum of the Index,  plus the  applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each
applicable  Adjustment  Date, will not increase by more than the Initial Rate Cap or Periodic Rate Cap, as
applicable.  Over the term of each  adjustable  rate Mortgage  Loan,  the Mortgage  Interest Rate will not
exceed such Mortgage  Loan's Lifetime Rate Cap.  Unless  indicated on the related  Mortgage Loan Schedule,
none of the Mortgage Loans are "interest-only"  Mortgage Loans or "negative  amortization" Mortgage Loans.
With respect to each  adjustable  rate Mortgage Loan,  each Mortgage Note requires a monthly payment which
is  sufficient  (a) during the period prior to the first  adjustment  to the Mortgage  Interest  Rate,  to
fully  amortize the original  principal  balance over the original term thereof and to pay interest at the
related  Mortgage  Interest  Rate,  and (b) during the period  following  each  Adjustment  Date, to fully
amortize  the  outstanding  principal  balance as of the first day of such period over the then  remaining
term of such  Mortgage Note and to pay interest at the related  Mortgage  Interest  Rate.  With respect to
each  adjustable  rate Mortgage  Loan,  the Mortgage  Note  provides that when the Mortgage  Interest Rate
changes on an  Adjustment  Date,  the then  outstanding  principal  balance will be  reamortized  over the
remaining life of the Mortgage Loan.  Unless indicated on the related Mortgage Loan Schedule,  no Mortgage
Loan  contains  terms or  provisions  which would  result in negative  amortization.  None of the Mortgage
Loans  contain a conversion  feature  which would cause the Mortgage  Interest  Rate to convert to a fixed
interest rate.  None of the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage  Loan had an LTV at  origination  greater than 80.00%,  the excess
of the  principal  balance  of the  Mortgage  Loan  over  75.0% of the  Appraised  Value of the  Mortgaged
Property with respect to a Refinanced  Mortgage  Loan,  or the lesser of the Appraised  Value or the Sales
Price of the Mortgaged  Property with respect to a purchase  money Mortgage Loan was insured as to payment
defaults  by a Primary  Mortgage  Insurance  Policy  issued by a  Qualified  Insurer.  Any  Mortgage  Loan
subject to a Lender Primary  Mortgage  Insurance  Policy or a Primary  Mortgage  Insurance  Policy that is
also subject to the Company's  captive  reinsurance  agreement  with the  applicable  insurer shall remain
subject to such captive  reinsurance  agreement between the Company and the applicable  insurer,  provided
that such  insurer is a  Qualified  Insurer.  Unless  otherwise  indicated  on the related  Mortgage  Loan
Schedule,  no  Mortgage  Loan has an LTV over 95%.  All  provisions  of such  Primary  Mortgage  Insurance
Policy have been and are being  complied with,  such policy is in full force and effect,  and all premiums
due thereunder  have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or
will result in the  exclusion  from,  denial of, or defense to coverage.  Any  Mortgage  Loan subject to a
Primary  Mortgage  Insurance  Policy  obligates the Mortgagor  thereunder to maintain the Primary Mortgage
Insurance  Policy,  subject to state and federal law,  and to pay all  premiums and charges in  connection
therewith.  No action  has been  taken or failed to be taken,  on or prior to the  Closing  Date which has
resulted  or will  result in an  exclusion  from,  denial  of, or defense to  coverage  under any  Primary
Mortgage  Insurance  Policy  (including,  without  limitation,  any exclusions,  denials or defenses which
would limit or reduce the  availability  of the timely  payment of the full  amount of the loss  otherwise
due  thereunder  to the  insured)  whether  arising out of actions,  representations,  errors,  omissions,
negligence,  or fraud of the Company or the Mortgagor,  or for any other reason under such  coverage.  The
Mortgage  Interest  Rate for the Mortgage  Loan as set forth on the related  Mortgage Loan Schedule is net
of any such insurance  premium.  Unless otherwise  indicated on the related  Mortgage Loan Schedule,  none
of the Mortgage  Loans are subject to  "lender-paid"  mortgage  insurance.  Any Mortgage Loan subject to a
Lender Primary  Mortgage  Insurance  Policy  obligates the Company to maintain the Lender Primary Mortgage
Insurance Policy and to pay all premiums and charges in connection therewith;

         (ii) The  Assignment is in  recordable  form and is  acceptable  for recording  under the laws of
the jurisdiction in which the Mortgaged Property is located;

         (jj)  None  of the  Mortgage  Loans  are  secured  by an  interest  in a  leasehold  estate.  The
Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists
of a single  parcel of real  property  with a detached  single  family  residence  erected  thereon,  or a
townhouse,  or a two-to four-family dwelling, or an individual  condominium unit in a condominium project,
or an individual unit in a planned unit  development or a de minimis planned unit  development;  provided,
however,  that no residence or dwelling is a single parcel of real property with a  manufactured  home not
affixed to a permanent  foundation,  or a mobile home. Any  condominium  unit or planned unit  development
conforms  with the  Company's  underwriting  guidelines.  As of the  Origination  Date,  no portion of any
Mortgaged  Property was used for commercial  purposes,  and since the Origination  Date, no portion of any
Mortgaged Property has been, or currently is, used for commercial purposes;

         (kk)  Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were
disbursed in connection  with the Mortgage  Loan.  Each of the Mortgage  Loans will amortize  fully by the
stated maturity date;

         (ll) The Mortgage  Property was lawfully  occupied  under  applicable  law, and all  inspections,
licenses  and  certificates  required to be made or issued with  respect to all  occupied  portions of the
Mortgaged  Property and,  with respect to the use and occupancy of the same,  including but not limited to
certificates  of  occupancy  and fire  underwriting  certificates,  have  been made or  obtained  from the
appropriate authorities;

         (mm) There is no pending  action or  proceeding  directly  involving  the  Mortgaged  Property in
which  compliance  with any  environmental  law, rule or regulation is an issue;  there is no violation of
any  environmental  law, rule or regulation  with respect to the Mortgaged  Property;  and the Company has
not  received  any notice of any  environmental  hazard on the  Mortgaged  Property  and  nothing  further
remains to be done to satisfy in full all  requirements of each such law, rule or regulation  constituting
a prerequisite to use and enjoyment of said property;

         (nn) The  Mortgagor  has not  notified  the  Company,  and the  Company has no  knowledge  of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2004;

         (oo)  No  Mortgage  Loan  is a  construction  or  rehabilitation  Mortgage  Loan  or was  made to
facilitate the trade-in or exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such
prepayment penalty is enforceable and will be enforced by the Company and each prepayment penalty is
permitted pursuant to federal, state and local law. No Mortgage Loan will impose a prepayment penalty
for a term in excess of five years from the date such Mortgage Loan was originated. Except as otherwise
set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment
penalty, such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted
under applicable law and (B) six months interest at the related Mortgage Interest Rate on the amount
prepaid in excess of 20% of the original principal balance of such Mortgage Loan;


         (ss)     With respect to each  Mortgage  Loan either (i) the fair market  value of the  Mortgaged
Property  securing such Mortgage Loan was at least equal to 80 percent of the original  principal  balance
of such  Mortgage  Loan at the time such  Mortgage  Loan was  originated  or (ii) (a) the Mortgage Loan is
only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such  Mortgage  Loan
were used to acquire or to improve or protect the Mortgage  Property.  For the  purposes of the  preceding
sentence,  if the Mortgage Loan has been  significantly  modified other than as a result of a default or a
reasonable  foreseeable  default,  the modified  Mortgage Loan will be viewed as having been originated on
the date of the modification;

         (tt) The Mortgage Loan was  originated  by a mortgagee  approved by the Secretary of HUD pursuant
to Sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings  bank, a
commercial bank, credit union,  insurance company or similar  institution which is supervised and examined
by a federal or state authority;

         (uu) None of the Mortgage  Loans are simple  interest  Mortgage  Loans and none of the  Mortgaged
Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments
     and adjustments of the outstanding principal balance are enforceable, all such adjustments have
     been properly made, including the mailing of required notices, and such adjustments do not and will
     not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan which has passed
     its initial Adjustment Date, the Company has performed an audit of the Mortgage Loan to determine
     whether all interest rate adjustments have been made in accordance with the terms of the Mortgage
     Note and Mortgage;


         (ww) Each  Mortgage  Note,  each  Mortgage,  each  Assignment  and any other  documents  required
pursuant to this  Agreement  to be delivered to the  Purchaser or its  designee,  or its assignee for each
Mortgage  Loan,  have been,  on or before the related  Closing  Date,  delivered  to the  Purchaser or its
designee, or its assignee;

         (xx)  There is no  Mortgage  Loan that was  originated  on or after  October  1, 2002 and  before
March 7, 2003, which is secured by property located in the State of Georgia;

         (yy) No proceeds  from any Mortgage  Loan were used to finance  single-premium  credit  insurance
policies;


                   (zz) No  Mortgagor  was  encouraged  or  required  to select a  Mortgage  Loan  product
                           offered  by the  Mortgage  Loan's  originator  which is a higher  cost  product
                           designed for less creditworthy  Mortgagors,  unless at the time of the Mortgage
                           Loan's  origination,  such Mortgagor did not qualify taking into account credit
                           history and debt-to-income  ratios for a lower-cost credit product then offered
                           by the Mortgage  Loan's  originator  or any  affiliate  of the Mortgage  Loan's
                           originator.  If,  at the  time of loan  application,  the  Mortgagor  may  have
                           qualified for a lower-cost  credit product then offered by any mortgage lending
                           affiliate of the Mortgage Loan's  originator,  the Mortgage  Loan's  originator
                           referred  the  Mortgagor's  application  to  such  affiliate  for  underwriting
                           consideration;

         (aaa) The  methodology  used in  underwriting  the  extension  of credit for each  Mortgage  Loan
employs  objective  mathematical  principles which relate the Mortgagor's  income,  assets and liabilities
(except  for any  Mortgage  Loan which does not  require  statement  of income or assets) to the  proposed
payment and such  underwriting  methodology  does not rely on the extent of the Mortgagor's  equity in the
collateral as the principal  determining  factor in approving  such credit  extension.  Such  underwriting
methodology  confirmed  that  at the  time  of  origination  (application/approval)  the  Mortgagor  had a
reasonable ability to make timely payments on the Mortgage Loan;

         (bbb) With respect to any Mortgage  Loan that  contains a provision  permitting  imposition  of a
premium upon a prepayment  prior to maturity:  (i) prior to the loan's  origination,  the Mortgagor agreed
to  such  premium  in  exchange  for a  monetary  benefit,  including  but  not  limited  to a rate or fee
reduction,  (ii) prior to the loan's  origination,  the  Mortgagor  was offered the option of  obtaining a
mortgage loan that did not require  payment of such a premium,  (iii) the prepayment  premium is disclosed
to the  Mortgagor  in the  loan  documents  pursuant  to  applicable  state  and  federal  law,  and  (iv)
notwithstanding  any state or federal law to the contrary,  the Company  shall not impose such  prepayment
premium in any  instance  when the Mortgage is  accelerated  as the result of the  Mortgagor's  default in
making the loan payments;

         (ccc) No  Mortgagor  was required to purchase  any credit  life,  disability,  accident or health
insurance  product as a condition of obtaining  the extension of credit.  No Mortgagor  obtained a prepaid
single-premium  credit  life,  disability,  accident or health  insurance  policy in  connection  with the
origination of the Mortgage Loan;

         (ddd)  The  Company  will  transmit  full-file  credit  reporting  data  for each  Mortgage  Loan
  pursuant to the Fannie Mae Selling Guide and that for each Mortgage  Loan,  the Company  agrees it shall
  report one of the following statuses each month as follows: new origination,  current,  delinquent (30-,
  60-, 90-days, etc.), foreclosed, or charged-off;

         (eee) With  respect to any  Mortgage  Loan  originated  on or after  August 1, 2004,  neither the
related  Mortgage nor the related  Mortgage  Note  requires  the  Mortgagor  to submit to  arbitration  to
resolve any dispute arising out of or relating in any way to the Mortgage Loan;

         (fff) No Mortgage  Loan is secured by Mortgaged  Property in the  Commonwealth  of  Massachusetts
with a loan  application  date on or after  November 7, 2004 that  refinances a mortgage loan that is less
than sixty (60) months old,  unless such Mortgage Loan (1) is on an  investment  property,  (ii) meets the
requirements  set forth in the Code of Massachusetts  Regulation  ("CMR"),  209 CMR 53.04(1)(b),  or (iii)
meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (ggg)  For any  Mortgage  Loan with  Mortgaged  Property  located in Texas which is a second lien
and the interest  rate is in excess of 10% where terms of the Mortgage  Note contain a provision for which
the  Mortgagor  may be entitled to prepaid  interest  upon payoff,  no Mortgagor  paid any  administrative
fees,  points,  or loan origination fees which would actually result in any prepaid interest being due the
Mortgagor under the terms of the Mortgage Note; and

         (hhh)    The  Company  has  complied  with  all  applicable   anti-money   laundering   laws  and
regulations,  including  without  limitation  the USA Patriot Act of 2001  (collectively,  the  Anti-Money
Laundering  Laws").  The Company has established an anti-money  laundering  compliance program as required
by the Anti-Money  Laundering  Laws and has  conducted the requisite due diligence in connection  with the
origination  of each  Mortgage  Loan for the  purposes of the  Anti-Money  Laundering  Laws.   The Company
further  represents that it takes reasonable  efforts to determine  whether  any Mortgagor  appears on any
list of blocked or prohibited parties designated by the U.S. Department of Treasury.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and warranties set forth in Sections 3.01
and 3.02 shall survive the sale of the Mortgage  Loans and delivery of the Mortgage Loan  Documents to the
Purchaser,  or its  designee,  and  shall  inure to the  benefit  of the  Purchaser,  notwithstanding  any
restrictive  or qualified  endorsement on any Mortgage Note or Assignment or the  examination,  or lack of
examination,  of any Mortgage  File.  Upon discovery by either the Company or the Purchaser of a breach of
any of the foregoing  representations  and warranties which materially and adversely  affects the value of
the Mortgage  Loans or the interest of the  Purchaser in any Mortgage  Loan,  the party  discovering  such
breach  shall give  prompt  written  notice to the other.  The  Company  shall have a period of sixty (60)
days from the  earlier of its  discovery  or its  receipt  of notice of any such  breach  within  which to
correct or cure such  breach.  The  Company  hereby  covenants  and agrees  that if any such breach is not
corrected or cured within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not
later than ninety (90) days of its  discovery  or its receipt of notice of such  breach,  repurchase  such
Mortgage Loan at the  Repurchase  Price or, with the  Purchaser's  prior consent and at  Purchaser's  sole
option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall  involve
any  representation  or warranty set forth in Section 3.01, and such breach is not cured within sixty (60)
days of the earlier of either  discovery  by or notice to the Company of such breach,  all Mortgage  Loans
shall,  at the option of the Purchaser,  be repurchased by the Company at the Repurchase  Price.  Any such
repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to Purchaser in the
amount of the Repurchase Price.

         If the Company is required to repurchase  any Mortgage  Loan  pursuant to this Section 3.03,  the
Company may, with the  Purchaser's  prior consent and at the Purchaser's  sole option,  within ninety (90)
days from the related Closing Date,  remove such defective  Mortgage Loan from the terms of this Agreement
and substitute  another  mortgage loan for such  defective  Mortgage  Loan, in lieu of  repurchasing  such
defective  Mortgage  Loan.  Any substitute  Mortgage Loan is subject to the Purchaser  acceptability.  Any
substituted  Loans will comply with the  representations  and warranties set forth in this Agreement as of
the substitution date.

         The Company  shall amend the related  Mortgage  Loan  Schedule to reflect the  withdrawal  of the
removed  Mortgage  Loan  from  this  Agreement  and the  substitution  of such  substitute  Mortgage  Loan
therefor.  Upon such  amendment,  the Purchaser shall review the Mortgage File delivered to it relating to
the substitute  Mortgage  Loan. In the event of such a  substitution,  accrued  interest on the substitute
Mortgage Loan for the month in which the  substitution  occurs and any Principal  Prepayments made thereon
during  such month shall be the  property of the  Purchaser  and  accrued  interest  for such month on the
Mortgage Loan for which the  substitution is made and any Principal  Prepayments  made thereon during such
month shall be the property of the Company.  The  principal  payment on a substitute  Mortgage Loan due on
the Due Date in the month of substitution  shall be the property of the Company and the principal  payment
on the  Mortgage  Loan for which the  substitution  is made due on such date shall be the  property of the
Purchaser.

         For any month in which the Company is permitted to  substitute  one or more  substitute  Mortgage
Loans,  the Company will  determine the amount (if any) by which the aggregate  Stated  Principal  Balance
(after  application of the principal  portion of all scheduled  payments due in the month of substitution)
of all the  substitute  Mortgage  Loans in the month of  substitution  is less then the  aggregate  Stated
Principal  Balance (after  application of the principal  portion of the scheduled payment due in the month
of  substitution)  of the  such  replaced  Mortgage  Loan.  An  amount  equal  to the  aggregate  of  such
deficiencies  described in the  preceding  sentence for any  Remittance  Date shall be deposited  into the
Custodial  Account by the Company on the related  Determination  Date in the month  following the calendar
month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the Company set forth in this Section 3.03
to cure,  repurchase or substitute for a defective  Mortgage Loan, and to indemnify the Purchaser pursuant
to Section  8.01,  constitute  the sole  remedies of the  Purchaser  respecting a breach of the  foregoing
representations  and  warranties.  If the  Company  fails to  repurchase  or  substitute  for a  defective
Mortgage  Loan in accordance  with this Section  3.03,  or fails to cure a defective  Mortgage Loan to the
Purchaser's  reasonable  satisfaction  in accordance with this Section 3.03, or to indemnify the Purchaser
pursuant to Section 8.01,  that failure  shall be an Event of Default and the Purchaser  shall be entitled
to pursue all remedies  available in this  Agreement as a result  thereof.  No provision of this paragraph
shall affect the rights of the Purchaser to terminate this  Agreement for cause,  as set forth in Sections
10.01 and 11.01.

         Any  cause of  action  against  the  Company  relating  to or  arising  out of the  breach of any
representations  and  warranties  made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon
(i) the  earlier of  discovery  of such breach by the Company or notice  thereof by the  Purchaser  to the
Company,  (ii) failure by the Company to cure such breach or  repurchase  such  Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision
of this  Agreement,  with respect to any Mortgage Loan that is not in default or as to which no default is
imminent,  no substitution  pursuant to Subsection 3.03 shall be made after the applicable  REMIC's "start
up day" (as  defined in Section  860G(a) (9) of the Code),  unless the Company has  obtained an Opinion of
Counsel  to the  effect  that  such  substitution  will  not (i)  result  in the  imposition  of  taxes on
"prohibited  transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject
the REMIC to tax, or (ii) cause the REMIC to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and covenants to the Company that, as of the related Closing
Date or as of such date specifically provided herein:

         (c)      The Purchaser is a corporation,  dully organized  validly  existing and in good standing
under the laws of the State of Delaware  and is qualified  to transact  business  in, is in good  standing
under the laws of, and  possesses  all licenses  necessary  for the conduct of its business in, each state
in which any Mortgaged  Property is located or is otherwise  exempt or not required  under  applicable law
to effect such qualification or license;

         (d)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase
each  Mortgage  Loan  pursuant to this  Agreement  and the related Term Sheet and to execute,  deliver and
perform,  and to enter  into and  consummate  all  transactions  contemplated  by this  Agreement  and the
related  Term  Sheet  and to  conduct  its  business  as  presently  conducted,  has duly  authorized  the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and
delivered this Agreement and the related Term Sheet;

         (c)      None of the  execution and delivery of this  Agreement  and the related Term Sheet,  the
purchase  of the  Mortgage  Loans,  the  consummation  of the  transactions  contemplated  hereby,  or the
fulfillment  of or compliance  with the terms and  conditions of this Agreement and the related Term Sheet
will conflict with any of the terms,  conditions  or provisions of the  Purchaser's  charter or by-laws or
materially  conflict with or result in a material breach of any of the terms,  conditions or provisions of
any legal  restriction  or any  agreement or  instrument to which the Purchaser is now a party or by which
it is bound,  or constitute a default or result in an acceleration  under any of the foregoing,  or result
in the material violation of any law, rule,  regulation,  order, judgment or decree to which the Purchaser
or its property is subject;

         (d)      There is no  litigation,  suit,  proceeding or  investigation  pending or to the best of
the Purchaser's  knowledge,  threatened against the Purchaser,  or any order or decree with respect to the
Purchaser  which is  reasonably  likely to have a material  adverse  effect on the purchase of the related
Mortgage Loans, the execution,  delivery or  enforceability  of this Agreement and the related Term Sheet,
or which is  reasonably  likely to have a  material  adverse  effect  on the  financial  condition  of the
Purchaser;

         (e)      No consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the  Purchaser of or compliance by the
Purchaser  with this  Agreement  and the related Term Sheet,  the  purchase of the  Mortgage  Loans or the
consummation  of the  transactions  contemplated  by this  Agreement and the related Term Sheet except for
consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated  by this Agreement and the related
Term Sheet is in the ordinary course of business of the Purchaser;

         (h)      The  Purchaser  will treat the  purchase  of the  Mortgage  Loans from the  Company as a
purchase for reporting, tax and accounting purposes; and

         (i)      The Purchaser  does not believe,  nor does it have any cause or reason to believe,  that
it cannot perform each and every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless  against any claims,  proceedings,
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments,  and other costs and expenses  resulting from a breach by the Purchaser of the  representations
and  warranties  contained in this Section 3.04. It is understood  and agreed that the  obligations of the
Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole
remedies of the Company respecting a breach of the foregoing representations and warranties.


                                                ARTICLE IV

                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract servicer,  shall service and administer the Mortgage Loans
in accordance with this Agreement and the related Term Sheet and with Accepted  Servicing  Practices,  and
shall  have full  power  and  authority,  acting  alone,  to do or cause to be done any and all  things in
connection  with such servicing and  administration  which the Company may deem necessary or desirable and
consistent  with the terms of this  Agreement  and the  related  Term  Sheet and with  Accepted  Servicing
Practices  and  exercise  the same care that it  customarily  employs for its own  account.  Except as set
forth in this  Agreement  and the related Term Sheet,  the Company  shall  service the  Mortgage  Loans in
strict  compliance  with the servicing  provisions of the Fannie Mae Guides  (special  servicing  option),
which  include,  but are not limited to,  provisions  regarding the  liquidation  of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges, the maintenance
of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the
maintenance  of  fidelity  bond and  errors and  omissions  insurance,  inspections,  the  restoration  of
Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies and Lender Primary Mortgage
Insurance  Policies,  insurance claims, the title,  management and disposition of REO Property,  permitted
withdrawals  with  respect  to  REO  Property,  liquidation  reports,  and  reports  of  foreclosures  and
abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage Files,
annual  statements,   and  examination  of  records  and  facilities.   In  the  event  of  any  conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this Agreement and the related
Term  Sheet  and any of the  servicing  provisions  of the  Fannie  Mae  Guides,  the  provisions  of this
Agreement and the related Term Sheet shall control and be binding upon the Purchaser and the Company.

         Consistent  with the terms of this  Agreement and the related Term Sheet,  the Company may waive,
modify or vary any term of any  Mortgage  Loan or consent to the  postponement  of any such term or in any
manner grant  indulgence to any Mortgagor if in the Company's  reasonable and prudent  determination  such
waiver,  modification,  postponement or indulgence is not materially  adverse to the Purchaser,  provided,
however,  that unless the Company has obtained the prior  written  consent of the  Purchaser,  the Company
shall not  permit any  modification  with  respect to any  Mortgage  Loan that would  change the  Mortgage
Interest  Rate,  defer for more than ninety (90) days or forgive any  payment of  principal  or  interest,
reduce or increase the outstanding  principal  balance (except for actual payments of principal) or change
the final  maturity  date on such  Mortgage  Loan.  In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments
on any Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance  Date
in any month in which any such principal or interest  payment has been deferred,  deposit in the Custodial
Account from its own funds,  in accordance  with Section  4.04,  the  difference  between (a) such month's
principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance
of such  Mortgage  Loan and (b) the  amount  paid by the  Mortgagor.  The  Company  shall be  entitled  to
reimbursement  for such  advances to the same extent as for all other  advances  pursuant to Section 4.05.
Without  limiting the generality of the foregoing,  the Company shall continue,  and is hereby  authorized
and empowered, to prepare,  execute and deliver on behalf of itself and the Purchaser,  all instruments of
satisfaction  or  cancellation,  or of  partial  or  full  release,  discharge  and all  other  comparable
instruments,  with  respect  to  the  Mortgage  Loans  and  with  respect  to  the  Mortgaged  Properties.
Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance  agreement
or similar  arrangement  with respect to any  Mortgage  Loan which runs more than 180 days after the first
delinquent  Due Date.  Any such  agreement  shall be approved by the  Purchaser  and, if required,  by the
Primary  Mortgage  Insurance  Policy insurer and Lender Primary  Mortgage  Insurance  Policy  insurer,  if
required.

         Notwithstanding  anything  in this  Agreement  to the  contrary,  if any  Mortgage  Loan  becomes
subject to a Pass-Through  Transfer,  the Company (a) with respect to such Mortgage Loan, shall not permit
any modification  with respect to such Mortgage Loan that would change the Mortgage  Interest Rate and (b)
shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such default is, in
the  judgment  of the  Company,  reasonably  foreseeable)  make or  permit  any  modification,  waiver  or
amendment of any term of such  Mortgage  Loan that would both (i) effect an exchange or reissuance of such
Mortgage Loan under Section 1001 of the Code (or Treasury  regulations  promulgated  thereunder)  and (ii)
cause any REMIC to fail to qualify as a REMIC under the Code or the  imposition of any tax on  "prohibited
transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking  any  action  with  respect  to the  Mortgage  Loans  subject  to a  Pass-Through
Transfer,  which is not  contemplated  under the  terms of this  Agreement,  the  Company  will  obtain an
Opinion of Counsel  acceptable to the trustee in such  Pass-Through  Transfer with respect to whether such
action could result in the  imposition  of a tax upon any REMIC  (including  but not limited to the tax on
prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a
REMIC set forth in Section  860G(d) of the  Code)(either  such event,  an "Adverse REMIC Event"),  and the
Company  shall not take any such  actions  as to which it has been  advised  that an Adverse  REMIC  Event
could occur.

         The  Company  shall not permit the  creation  of any  "interests"  (within the meaning of Section
860G of the Code) in any REMIC.  The Company  shall not enter into any  arrangement  by which a REMIC will
receive a fee or other  compensation  for  services  nor permit a REMIC to receive  any income from assets
other than "qualified  mortgages" as defined in Section 860G(a)(3) of the Code or "permitted  investments"
as defined in Section 860G(a)(5) of the Code.

         In servicing and  administering  the Mortgage Loans, the Company shall employ Accepted  Servicing
Practices,  giving due consideration to the Purchaser's  reliance on the Company.  Unless a different time
period is stated in this  Agreement  or the related  Term  Sheet,  the  Purchaser  shall be deemed to have
given consent in connection  with a particular  matter if the Purchaser  does not  affirmatively  grant or
deny consent within five (5) Business Days from the date the Purchaser  receives a second written  request
for consent for such matter from the Company as servicer.

         The Mortgage Loans may be  subserviced  by a Subservicer  on behalf of the Company  provided that
the  Subservicer  is an entity that engages in the business of servicing  loans,  and in either case shall
be authorized to transact  business,  and licensed to service mortgage loans, in the state or states where
the  related  Mortgaged  Properties  it is to  service  are  situated,  if and to the extent  required  by
applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing
Agreement,  and in  either  case  shall  be a FHLMC or  Fannie  Mae  approved  mortgage  servicer  in good
standing,  and no event has occurred,  including but not limited to a change in insurance coverage,  which
would make it unable to comply with the  eligibility  requirements  for  lenders  imposed by Fannie Mae or
for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification to Fannie Mae
or FHLMC. In addition,  each Subservicer will obtain and preserve its  qualifications  to do business as a
foreign  corporation  and its  licenses to service  mortgage  loans,  in each  jurisdiction  in which such
qualifications  and/or  licenses are or shall be necessary to protect the validity and  enforceability  of
this  Agreement,  or any of the Mortgage  Loans and to perform or cause to be  performed  its duties under
the  related  Subservicing  Agreement.  The Company  may  perform  any of its  servicing  responsibilities
hereunder or may cause the Subservicer to perform any such servicing  responsibilities  on its behalf, but
the use by the  Company of the  Subservicer  shall not release  the  Company  from any of its  obligations
hereunder  and  the  Company  shall  remain  responsible  hereunder  for all  acts  and  omissions  of the
Subservicer  as fully as if such acts and omissions  were those of the Company.  The Company shall pay all
fees and expenses of the Subservicer  from its own funds, and the  Subservicer's  fee shall not exceed the
Servicing  Fee. The Company shall notify the  Purchaser  promptly in writing upon the  appointment  of any
Subservicer.

         At the cost and expense of the Company,  without any right of  reimbursement  from the  Custodial
Account,  the Company shall be entitled to terminate the rights and  responsibilities  of the  Subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph;  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or prohibit the Company,  at the Company's option,  from electing to service the related
Mortgage Loans itself.  In the event that the Company's  responsibilities  and duties under this Agreement
are  terminated  pursuant to Section  4.03,  4.13,  8.04,  9.01 or 10.01 and if  requested to do so by the
Purchaser,  the Company  shall at its own cost and expense  terminate the rights and  responsibilities  of
the  Subservicer  effective as of the date of termination of the Company.  The Company shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer
from the Company's own funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Company and the  Subservicer or any reference  herein to actions taken through the Subservicer
or  otherwise,  the  Company  shall not be  relieved  of its  obligations  to the  Purchaser  and shall be
obligated to the same extent and under the same terms and  conditions  as if it alone were  servicing  and
administering  the  Mortgage  Loans.  The Company  shall be entitled to enter into an  agreement  with the
Subservicer  for  indemnification  of the  Company  by the  Subservicer  and  nothing  contained  in  this
Agreement  shall be deemed to limit or modify such  indemnification.  The Company will  indemnify and hold
the Purchaser  harmless  from any loss,  liability or expense  arising out of its use of a Subservicer  to
perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement  and any other  transactions  or services  relating to the  Mortgage
Loans involving the Subservicer  shall be deemed to be between the Subservicer and the Company alone,  and
the Purchaser shall have no obligations,  duties or liabilities with respect to the Subservicer  including
no  obligation,  duty or  liability of the  Purchaser  to pay the  Subservicer's  fees and  expenses.  For
purposes of  distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be
deemed to have received a payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be subject to
this Agreement,  the Company will proceed  diligently to collect all payments due under each Mortgage Loan
when the same shall become due and payable and shall,  to the extent such  procedures  shall be consistent
with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any related Primary
Mortgage  Insurance  Policy  and  Lender  Primary  Mortgage  Insurance  Policy,   follow  such  collection
procedures  as it follows with respect to mortgage  loans  comparable  to the Mortgage  Loans and held for
its own  account.  Further,  the Company  will take special care in  ascertaining  and  estimating  annual
escrow  payments,  and all other charges  that, as provided in the Mortgage,  will become due and payable,
so that the  installments  payable by the  Mortgagors  will be  sufficient to pay such charges as and when
they become due and payable.

         In no event will the Company  waive its right to any  prepayment  penalty or premium  without the
prior  written  consent of the  Purchaser  and the Company will use diligent  efforts to collect same when
due except as otherwise  provided in the  prepayment  penalty  provisions  provided in the  Mortgage  Loan
Documents.

         Section 4.03      Realization Upon Defaulted Mortgage.

         The Company shall use its best efforts,  consistent  with the  procedures  that the Company would
use in servicing loans for its own account,  consistent  with Accepted  Servicing  Practices,  any Primary
Mortgage  Insurance  Policies and Lender Primary Mortgage  Insurance Policies and the best interest of the
Purchaser,  to foreclose upon or otherwise  comparably  convert the ownership of properties  securing such
of the Mortgage  Loans as come into and continue in default and as to which no  satisfactory  arrangements
can be made for  collection of delinquent  payments  pursuant to Section 4.01.  Foreclosure  or comparable
proceedings  shall be initiated  within ninety (90) days of default for Mortgaged  Properties for which no
satisfactory  arrangements  can be made for  collection  of  delinquent  payments,  subject  to state  and
federal law and  regulation.  The Company  shall use its best efforts to realize upon  defaulted  Mortgage
Loans in such manner as will  maximize the receipt of  principal  and  interest by the  Purchaser,  taking
into  account,  among other things,  the timing of  foreclosure  proceedings.  The foregoing is subject to
the provisions  that, in any case in which a Mortgaged  Property shall have suffered  damage,  the Company
shall not be required to expend its own funds  toward the  restoration  of such  property  unless it shall
determine in its  discretion  (i) that such  restoration  will increase the proceeds of liquidation of the
related  Mortgage Loan to the Purchaser  after  reimbursement  to itself for such expenses,  and (ii) that
such expenses will be recoverable by the Company through Insurance  Proceeds or Liquidation  Proceeds from
the related  Mortgaged  Property,  as  contemplated  in Section  4.05.  The  Company  shall  obtain  prior
approval  of the  Purchaser  as to repair or  restoration  expenses  in  excess  of ten  thousand  dollars
($10,000).  The  Company  shall  notify  the  Purchaser  in  writing of the  commencement  of  foreclosure
proceedings  and not less  than  five (5)  days  prior to the  acceptance  or  rejection  of any  offer of
reinstatement.  The Company  shall be  responsible  for all costs and expenses  incurred by it in any such
proceedings or functions;  provided,  however, that it shall be entitled to reimbursement thereof from the
related  property,  as contemplated in Section 4.05.  Notwithstanding  anything to the contrary  contained
herein,  in connection  with a foreclosure  or acceptance of a deed in lieu of  foreclosure,  in the event
the Company has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or
toxic substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review
of such Mortgaged  Property,  such an inspection or review is to be conducted by a qualified  inspector at
the  Purchaser's  expense.  Upon  completion of the  inspection,  the Company shall  promptly  provide the
Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the  environmental
inspection  report,  the  Purchaser  shall  determine  how the Company  shall  proceed with respect to the
Mortgaged Property.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate  the Company as servicer of any Mortgage  Loan which  becomes  ninety
(90) days or  greater  delinquent  in payment  of a  scheduled  Monthly  Payment,  without  payment of any
termination fee with respect thereto,  provided that the Company shall on the date said termination  takes
effect be  reimbursed  for any  unreimbursed  Monthly  Advances of the  Company's  funds made  pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case  relating to the
Mortgage  Loan  underlying  such  delinquent  Mortgage Loan  notwithstanding  anything to the contrary set
forth in Section  4.05.  In the event of any such  termination,  the  provisions  of Section  11.01 hereof
shall apply to said  termination  and the  transfer of  servicing  responsibilities  with  respect to such
delinquent Mortgage Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan  becomes  part of a REMIC,  and  becomes  REO  Property,  such
property  shall be disposed of by the Company,  with the consent of the Purchaser as required  pursuant to
this  Agreement,  before the close of the third  taxable  year  following  the  taxable  year in which the
Mortgage  Loan  became an REO  Property,  unless the Company  provides to the trustee  under such REMIC an
Opinion of Counsel to the effect  that the  holding of such REO  Property  subsequent  to the close of the
third taxable year  following  the taxable year in which the Mortgage  Loan became an REO  Property,  will
not result in the  imposition  of taxes on  "prohibited  transactions"  as defined in Section  860F of the
Code,  or  cause  the  transaction  to fail to  qualify  as a REMIC  at any  time  that  certificates  are
outstanding.  The Company  shall  manage,  conserve,  protect and operate  each such REO  Property for the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not
cause  such  property  to fail to  qualify  as  "foreclosure  property"  within  the  meaning  of  Section
860F(a)(2)(E)  of the Code,  or any "net income from  foreclosure  property"  which is subject to taxation
under the REMIC  provisions  of the Code.  Pursuant  to its  efforts to sell such  property,  the  Company
shall either  itself or through an agent  selected by the Company,  protect and conserve  such property in
the same manner and to such an extent as is  customary  in the  locality  where such  property is located.
Additionally,  the Company shall perform the tax  withholding  and reporting  related to Sections 1445 and
6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and maintain
one or more  Custodial  Accounts.  The  Custodial  Account  shall be an Eligible  Account.  Funds shall be
deposited in the Custodial  Account within  twenty-four  (24) hours of receipt,  and shall at all times be
insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in Permitted  Investments  for
the benefit of the  Purchaser.  Funds  deposited in the  Custodial  Account may be drawn on by the Company
in  accordance  with Section 4.05.  The creation of any  Custodial  Account shall be evidenced by a letter
agreement  in the form  shown in  Exhibit  B  hereto.  The  original  of such  letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The Company  shall  deposit in the  Custodial  Account on a daily basis,  and retain  therein the
following  payments and collections  received or made by it subsequent to the Cut-off Date, or received by
it prior to the  Cut-off  Date but  allocable  to a period  subsequent  thereto,  other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal,  including Principal Prepayments,  on the Mortgage
Loans;

         (ii)     all  payments on account of  interest on the  Mortgage  Loans  adjusted to the  Mortgage
Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     any  amounts  required  to be  deposited  by the  Company  in  connection  with  any REO
Property  pursuant to Section 4.13 and in  connection  therewith,  the Company shall provide the Purchaser
with written detail itemizing all of such amounts;

         (v)      all Insurance  Proceeds  including amounts required to be deposited pursuant to Sections
4.08,  4.10 and 4.11,  other than proceeds to be held in the Escrow Account and applied to the restoration
or repair of the Mortgaged  Property or released to the Mortgagor in  accordance  with Accepted  Servicing
Practices, the Mortgage Loan Documents or applicable law;

         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to
the Mortgagor in accordance with Accepted Servicing Practices, the loan documents or applicable law;

         (vii)    any Monthly Advances;

         (viii)   with  respect to each full or partial  Principal  Prepayment,  any  Prepayment  Interest
Shortfalls,  to the extent of the Company's  aggregate  Servicing Fee received with respect to the related
Prepayment Period;

         (ix)     any  amounts  required  to be  deposited  by the  Company  pursuant  to Section  4.10 in
connection with the deductible clause in any blanket hazard insurance  policy,  such deposit shall be made
from the Company's own funds, without reimbursement therefor; and

         (x)      any amounts  required  to be  deposited  in the  Custodial  Account  pursuant to Section
4.01, 4.13 or 6.02.

         The  foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
late payment charges and assumption  fees, to the extent  permitted by Section 6.01, need not be deposited
by the Company in the Custodial  Account.  Any interest paid on funds  deposited in the Custodial  Account
by the  depository  institution  shall  accrue to the  benefit of the  Company  and the  Company  shall be
entitled to retain and withdraw such interest from the  Custodial  Account  pursuant to Section  4.05(iv).
The  Purchaser  shall not be  responsible  for any losses  suffered with respect to investment of funds in
the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company  may,  from time to time,  withdraw  from the  Custodial  Account  for the  following
purposes:

         (i)      to make  payments to the  Purchaser  in the amounts  and in the manner  provided  for in
Section 5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the  Company's  right to  reimburse  itself
pursuant to this  subclause  (ii) being  limited to amounts  received on the related  Mortgage  Loan which
represent late  collections (net of the related  Servicing Fees) of principal  and/or interest  respecting
which  any such  advance  was made,  it being  understood  that,  in the case of such  reimbursement,  the
Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is
required  to  repurchase  a  Mortgage  Loan,  pursuant  to  Section  3.03,  the  Company's  right  to such
reimbursement  shall be  subsequent to the payment to the Purchaser of the  Repurchase  Price  pursuant to
such Section and all other  amounts  required to be paid to the  Purchaser  with respect to such  Mortgage
Loan;

         (iii)    to reimburse  itself for unreimbursed  Servicing  Advances and any unpaid Servicing Fees
(or REO  administration  fees described in Section 4.13), the Company's right to reimburse itself pursuant
to this  subclause  (iii)  with  respect to any  Mortgage  Loan being  limited  to related  proceeds  from
Liquidation  Proceeds,  Condemnation  Proceeds  and  Insurance  Proceeds in  accordance  with the relevant
provisions of the Fannie Mae Guides or as otherwise  set forth in this  Agreement;  any recovery  shall be
made upon liquidation of the REO Property;

         (iv)     to pay to  itself  as part of its  servicing  compensation  (a) any  interest  earned on
funds in the Custodial  Account (all such interest to be withdrawn  monthly not later than each Remittance
Date),  and (b) the  Servicing  Fee from that  portion of any  payment or  recovery  as to  interest  with
respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each Mortgage Loan that has been  repurchased  pursuant
to Section  3.03 all  amounts  received  thereon and not  distributed  as of the date on which the related
Repurchase Price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial  Account upon the  termination  of this  Agreement;
and

         (vii)    to reimburse itself for  Nonrecoverable  Advances to the extent not reimbursed  pursuant
to clause (ii) or clause (iii).

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan which  constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets
and shall  establish  and maintain one or more Escrow  Accounts.  The Escrow  Account shall be an Eligible
Account.  Funds  deposited  in each  Escrow  Account  shall at all times be insured in a manner to provide
maximum  insurance  under  the  insurance  limitations  of the  FDIC,  or must be  invested  in  Permitted
Investments.  Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with
Section  4.07.  The creation of any Escrow  Account  shall be evidenced by a letter  agreement in the form
shown in Exhibit C. The  original of such letter  agreement  shall be  furnished  to the  Purchaser on the
Closing Date, and upon request to any subsequent purchaser.

         The  Company  shall  deposit  in the Escrow  Account or  Accounts  on a daily  basis,  and retain
therein:

         (i)      all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the purpose of
effecting timely payment of any such items as required under the terms of this Agreement;

         (ii)     all  Insurance  Proceeds  which are to be  applied to the  restoration  or repair of any
Mortgaged Property; and

         (iii)    all Servicing  Advances for Mortgagors  whose Escrow Payments are  insufficient to cover
escrow disbursements.

         The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are
required  under this  Agreement,  and for such other  purposes  as shall be as set forth or in  accordance
with Section 4.07.  The Company  shall be entitled to retain any interest  paid on funds  deposited in the
Escrow Account by the depository  institution  other than interest on escrowed funds required by law to be
paid to the  Mortgagor  and, to the extent  required by law,  the Company  shall pay  interest on escrowed
funds to the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest
paid thereon is  insufficient  for such purposes.  The Purchaser  shall not be responsible  for any losses
suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary
Mortgage  Insurance  Policy  premiums,  if applicable,  fire and hazard  insurance  premiums,  condominium
assessments and comparable items;

         (ii)     to reimburse the Company for any  Servicing  Advance made by the Company with respect to
a related  Mortgage Loan but only from amounts  received on the related Mortgage Loan which represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest
paid on the funds deposited in the Escrow Account;

         (vii)    to clear and terminate the Escrow Account on the termination of this Agreement;

         (viii)   to pay to the  Mortgagors or other parties  Insurance  Proceeds  deposited in accordance
with Section 4.06; and

         (viii)   to remove funds inadvertently placed in the Escrow Account by the Company.

         Section 4.08      Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Mortgage
         Insurance Policies; Collections Thereunder.

         With respect to each Mortgage Loan, the Company shall maintain  accurate  records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the  Mortgaged  Property and the status of primary  mortgage  insurance  premiums and fire and hazard
insurance  coverage  and shall  obtain,  from time to time,  all bills for the  payment  of such  charges,
including  renewal  premiums  and  shall  effect  payment  thereof  prior  to the  applicable  penalty  or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Company in amounts  sufficient  for such  purposes,  as allowed  under the terms of the Mortgage or
applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company shall
determine  that any such  payments  are made by the  Mortgagor  at the time they  first  become  due.  The
Company  assumes full  responsibility  for the timely  payment of all such bills and shall  effect  timely
payments of all such bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same
or the making of the Escrow Payments and shall make advances from its own funds to effect such payments.

         The  Company  will  maintain  in full force and effect  Primary  Mortgage  Insurance  Policies or
Lender Primary  Mortgage  Insurance  Policies issued by a Qualified  Insurer with respect to each Mortgage
Loan for  which  such  coverage  is  herein  required.  Such  coverage  will be  terminated  only with the
approval  of the  Purchaser,  until the LTV of the  related  Mortgage  Loan is reduced to that  amount for
which Fannie Mae no longer  requires such insurance to be maintained,  or as required by applicable law or
regulation.  The  Company  will not cancel or refuse to renew any  Primary  Mortgage  Insurance  Policy or
Lender  Primary  Mortgage  Insurance  Policy in effect on the Closing  Date that is required to be kept in
force under this  Agreement  unless a replacement  Primary  Mortgage  Insurance  Policy or Lender  Primary
Mortgage  Insurance  Policy for such canceled or nonrenewed  policy is obtained from and maintained with a
Qualified  Insurer.  The Company  shall not take any action which would result in  non-coverage  under any
applicable  Primary  Mortgage  Insurance  Policy or Lender Primary  Mortgage  Insurance Policy of any loss
which,  but for the actions of the Company  would have been covered  thereunder.  In  connection  with any
assumption or  substitution  agreement  entered into or to be entered into  pursuant to Section 6.01,  the
Company shall promptly notify the insurer under the related Primary  Mortgage  Insurance  Policy or Lender
Primary Mortgage  Insurance  Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such  policy and shall  take all  actions  which may be  required  by such  insurer as a
condition to the  continuation of coverage under the Primary  Mortgage  Insurance Policy or Lender Primary
Mortgage  Insurance  Policy.  If such  Primary  Mortgage  Insurance  Policy  or  Lender  Primary  Mortgage
Insurance  Policy is terminated as a result of such assumption or  substitution of liability,  the Company
shall obtain a replacement  Primary Mortgage  Insurance Policy or Lender Primary Mortgage Insurance Policy
as provided above.

         In connection  with its  activities as servicer,  the Company  agrees to prepare and present,  on
behalf of itself and the Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in
a timely  fashion  in  accordance  with the  terms of such  Primary  Mortgage  Insurance  Policy or Lender
Primary  Mortgage  Insurance  Policy and, in this  regard,  to take such action as shall be  necessary  to
permit recovery under any Primary Mortgage  Insurance  Policy or Lender Primary Mortgage  Insurance Policy
respecting a defaulted  Mortgage  Loan.  Pursuant to Section  4.04,  any amounts  collected by the Company
under any  Primary  Mortgage  Insurance  Policy or  Lender  Primary  Mortgage  Insurance  Policy  shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer the  Custodial  Account or the Escrow  Account to a different  Eligible
Account from time to time.  Such transfer shall be made only upon  obtaining the prior written  consent of
the Purchaser, which consent will not be unreasonably withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance  with
extended  coverage as is  acceptable  to Fannie Mae or FHLMC and customary in the area where the Mortgaged
Property is located in an amount which is equal to the greater of (a) the  outstanding  principal  balance
of the Mortgage  Loan,  and (b) an amount such that the proceeds  thereof  shall be  sufficient to prevent
the  Mortgagor  and/or the  mortgagee  from  becoming a  co-insurer.  If  required  by the Flood  Disaster
Protection  Act of 1973,  as amended,  each  Mortgage  Loan shall be covered by a flood  insurance  policy
meeting the  requirements  of the current  guidelines of the Federal  Insurance  Administration  in effect
with an insurance carrier acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage not less
than the  lesser  of (i) the  outstanding  principal  balance  of the  Mortgage  Loan,  (ii)  the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood  Disaster  Protection  Act of 1973, as amended.  If at any time during
the term of the Mortgage Loan, the Company  determines in accordance  with  applicable law and pursuant to
the Fannie Mae Guides  that a  Mortgaged  Property  is located in a special  flood  hazard area and is not
covered  by flood  insurance  or is  covered  in an amount  less  than the  amount  required  by the Flood
Disaster  Protection  Act of 1973,  as amended,  the Company shall notify the related  Mortgagor  that the
Mortgagor must obtain such flood  insurance  coverage,  and if said Mortgagor fails to obtain the required
flood  insurance  coverage  within  forty-five  (45) days  after  such  notification,  the  Company  shall
immediately  force place the required flood  insurance on the Mortgagor's  behalf.  The Company shall also
maintain on each REO Property,  fire and hazard insurance with extended  coverage in an amount which is at
least equal to the maximum  insurable value of the  improvements  which are a part of such property,  and,
to the extent  required and available under the Flood Disaster  Protection Act of 1973, as amended,  flood
insurance in an amount as provided  above.  Any amounts  collected by the Company  under any such policies
other than amounts to be deposited in the Escrow  Account and applied to the  restoration or repair of the
Mortgaged  Property or REO Property,  or released to the Mortgagor in accordance  with Accepted  Servicing
Practices,  shall be deposited in the Custodial Account,  subject to withdrawal  pursuant to Section 4.05.
It is  understood  and agreed that no other  additional  insurance  need be required by the Company of the
Mortgagor or  maintained  on property  acquired in respect of the Mortgage  Loan,  other than  pursuant to
this Agreement,  the Fannie Mae Guides or such  applicable  state or federal laws and regulations as shall
at any time be in force  and as shall  require  such  additional  insurance.  All such  policies  shall be
endorsed  with  standard  mortgagee  clauses  with loss payable to the Company and its  successors  and/or
assigns  and shall  provide  for at least  thirty  (30) days  prior  written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company  shall not  interfere
with the  Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent;  provided,
however,  that the Company shall not accept any such insurance  policies from insurance  companies  unless
such companies are Qualified Insurers.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by a Qualified
Insurer  insuring  against  hazard  losses on all of the Mortgage  Loans,  then, to the extent such policy
provides  coverage  in an amount  equal to the amount  required  pursuant  to Section  4.10 and  otherwise
complies with all other  requirements  of Section 4.10, it shall  conclusively be deemed to have satisfied
its  obligations  as set forth in  Section  4.10,  it being  understood  and agreed  that such  policy may
contain a  deductible  clause,  in which case the  Company  shall,  in the event that there shall not have
been maintained on the related  Mortgaged  Property or REO Property a policy  complying with Section 4.10,
and there shall have been a loss which would have been  covered by such policy,  deposit in the  Custodial
Account the amount not otherwise  payable under the blanket policy because of such deductible  clause.  In
connection  with its  activities  as servicer of the  Mortgage  Loans,  the Company  agrees to prepare and
present,  on  behalf of the  Purchaser,  claims  under any such  blanket  policy  in a timely  fashion  in
accordance  with the terms of such policy.  Upon request of the  Purchaser,  the Company shall cause to be
delivered to the  Purchaser a certified  true copy of such policy and shall use its best efforts to obtain
a statement  from the insurer  thereunder  that such policy shall in no event be  terminated or materially
modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The  Company  shall  maintain,  at its own  expense,  a blanket  fidelity  bond and an errors and
omissions insurance policy, with broad coverage with responsible  companies on all officers,  employees or
other persons  acting in any capacity with regard to the Mortgage Loan to handle funds,  money,  documents
and papers  relating  to the  Mortgage  Loan.  The  Fidelity  Bond  shall be in the form of the  Financial
Institution  Bond Form A and shall  protect  and insure the Company  against  losses,  including  forgery,
theft,  embezzlement  and fraud of such  persons.  The errors and  omissions  insurance  shall protect and
insure  the  Company  against  losses  arising  out of errors and  omissions  and  negligent  acts of such
persons.  Such errors and omissions  insurance shall also protect and insure the Company against losses in
connection  with the failure to maintain any insurance  policies  required  pursuant to this Agreement and
the  release  or  satisfaction  of a  Mortgage  Loan  without  having  obtained  payment  in  full  of the
indebtedness  secured  thereby.  No provision of this Section 4.12  requiring  the Fidelity Bond or errors
and  omissions  insurance  shall  diminish or relieve the Company from its duties and  obligations  as set
forth in this  Agreement.  The  minimum  coverage  under any such bond and  insurance  policy  shall be at
least equal to the  corresponding  amounts  required by Fannie Mae in the Fannie Mae Guides.  Upon request
by the  Purchaser,  the  Company  shall  deliver to the  Purchaser a  certificate  from the surety and the
insurer as to the  existence  of the Fidelity  Bond and errors and  omissions  insurance  policy and shall
obtain a statement  from the surety and the insurer that such Fidelity  Bond or insurance  policy shall in
no event be terminated  or  materially  modified  without  thirty (30) days' prior  written  notice to the
Purchaser.  The Company  shall notify the  Purchaser  within five (5)  business  days of receipt of notice
that such  Fidelity  Bond or insurance  policy will be, or has been,  materially  modified or  terminated.
Upon request by the  Purchaser,  the Company  shall provide the  Purchaser  with an insurance  certificate
certifying  coverage  under  this  Section  4.12,  and will  provide  an update to such  certificate  upon
request, or upon renewal or material modification of coverage.

         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the deed or  certificate  of sale  shall be  taken in the name of the  Purchaser  or its
designee,  or in the event the  Purchaser or its designee is not  authorized or permitted to hold title to
real  property in the state where the REO Property is located,  or would be adversely  affected  under the
"doing  business" or tax laws of such state by so holding title,  the deed or certificate of sale shall be
taken in the name of such  Person or Persons as shall be  consistent  with an Opinion of Counsel  obtained
by the Company  from an attorney  duly  licensed  to practice  law in the state where the REO  Property is
located.  Any Person or Persons holding such title other than the Purchaser  shall  acknowledge in writing
that such title is being held as nominee for the benefit of the Purchaser.

         The  Company  shall  notify  the  Purchaser  in  accordance  with the  Fannie  Mae Guides of each
acquisition  of REO  Property  upon such  acquisition  (and,  in any event,  shall  provide  notice of the
consummation  of any  foreclosure  sale within  three (3) Business  Days of the date the Company  receives
notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the  Mortgaged  Property  obtained  in  connection  with  such  acquisition,  and  thereafter  assume  the
responsibility  for  marketing  such  REO  property  in  accordance  with  Accepted  Servicing  Practices.
Thereafter,  the  Company  shall  continue to provide  certain  administrative  services to the  Purchaser
relating to such REO Property as set forth in this  Section  4.13.  No Servicing  Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

         The Company shall,  either itself or through an agent selected by the Company,  and in accordance
with the Fannie Mae Guides  manage,  conserve,  protect and operate  each REO  Property in the same manner
that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and in
the same manner that similar  property in the same  locality as the REO  Property is managed.  The Company
shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall
cause each REO Property to be inspected at least  monthly  thereafter  or more  frequently  as required by
the  circumstances.  The  Company  shall  make  or  cause  to be  made  a  written  report  of  each  such
inspection.  Such reports  shall be retained in the Mortgage  File and copies  thereof  shall be forwarded
by the Company to the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and
shall sell such REO  Property in any event  within  three (3) years after title has been taken to such REO
Property.  No REO  Property  shall be  marketed  for less  than the  Appraised  Value,  without  the prior
consent of the  Purchaser.  No REO Property shall be sold for less than  ninety-five  percent (95%) of its
Appraised  Value,  without the prior consent of  Purchaser.  All requests for  reimbursement  of Servicing
Advances  shall be in accordance  with the Fannie Mae Guides.  The  disposition  of REO Property  shall be
carried out by the Company at such price,  and upon such terms and conditions,  as the Company deems to be
in the best  interests of the  Purchaser  (subject to the above  conditions)  only with the prior  written
consent of the  Purchaser.  The Company  shall  provide  monthly  reports to the Purchaser in reference to
the status of the marketing of the REO Properties.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate the Company as servicer of any such REO Property  without  payment of
any termination  fee with respect  thereto;  provided that the Company shall on the date said  termination
takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to Section
5.03 and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case relating to the Mortgage
Loan  underlying  such REO Property  notwithstanding  anything to the contrary set forth in Section  4.05.
In the  event of any such  termination,  the  provisions  of  Section  11.01  hereof  shall  apply to said
termination  and the  transfer of  servicing  responsibilities  with  respect to such REO  Property to the
Purchaser or its designee.  Within five (5) Business Days of any such  termination,  the Company shall, if
necessary  convey  such  property to the  Purchaser  and shall  further  provide  the  Purchaser  with the
following  information  regarding  the subject REO  Property:  the related  drive by  appraisal or brokers
price  opinion,  and copies of any related  Mortgage  Impairment  Insurance  Policy  claims.  In addition,
within five (5) Business  Days,  the Company shall provide the  Purchaser  with the following  information
and documents  regarding the subject REO Property:  the related trustee's deed upon sale and copies of any
related hazard insurance claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company shall execute and deliver to the Mortgagor any
and all necessary  notices  required under  applicable law and the terms of the related  Mortgage Note and
Mortgage regarding the maturity date if required under applicable law.

                                                ARTICLE V

                                        PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each Remittance Date, the Company shall  distribute by wire transfer of immediately  available
funds to the  Purchaser (i) all amounts  credited to the Custodial  Account as of the close of business on
the preceding  Determination  Date,  net of charges  against or  withdrawals  from the  Custodial  Account
pursuant to Section  4.05,  plus (ii) all Monthly  Advances,  if any,  which the Company is  obligated  to
distribute  pursuant to Section 5.03,  plus,  (iii) interest at the Mortgage Loan  Remittance  Rate on any
Principal  Prepayment  from the date of such Principal  Prepayment  through the end of the month for which
disbursement  is made  provided that the  Company's  obligation  as to payment of such  interest  shall be
limited  to the  Servicing  Fee  earned  during  the month of the  distribution,  minus  (iv) any  amounts
attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the preceding
Determination  Date,  which  amounts  shall be remitted on the  Remittance  Date next  succeeding  the Due
Period for such amounts.  It is  understood  that,  by operation of Section  4.04,  the  remittance on the
First  Remittance Date with respect to Mortgage Loans  purchased  pursuant to the related Term Sheet is to
include  principal  collected  after the  Cut-off  Date  through  the  preceding  Determination  Date plus
interest,  adjusted to the  Mortgage  Loan  Remittance  Rate  collected  through such  Determination  Date
exclusive of any portion  thereof  allocable to the period prior to the Cut-off Date, with the adjustments
specified in clauses (ii), (iii) and (iv) above.

         With respect to any remittance  received by the Purchaser after the Remittance  Date, the Company
shall pay to the  Purchaser  interest on any such late  payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change,  plus three (3)  percentage  points,  but in no event greater than
the maximum  amount  permitted by applicable  law. Such interest  shall cover the period  commencing  with
the day  following  the  Business  Day such payment was due and ending with the Business Day on which such
payment is made to the Purchaser,  both  inclusive.  The payment by the Company of any such interest shall
not be deemed an  extension  of time for  payment or a waiver of any Event of Default by the  Company.  On
each Remittance  Date, the Company shall provide a remittance  report detailing all amounts being remitted
pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to the Purchaser an individual loan accounting  report,  as of the last
Business  Day of each month,  in the  Company's  assigned  loan number  order to  document  Mortgage  Loan
payment  activity on an individual  Mortgage  Loan basis.  With respect to each month,  the  corresponding
individual  loan  accounting  report shall be received by the  Purchaser no later than the fifth  Business
Day of the following  month on a disk or tape or other  computer-readable  format in such format as may be
mutually  agreed upon by both the Purchaser and the Company,  and no later than the fifth  Business Day of
the following month in hard copy, and shall contain the following:

         (i) With respect to each Monthly  Payment,  the amount of such remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and
any prepayment  penalties or premiums,  along with a detailed  report of interest on principal  prepayment
amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the  amount  of  servicing   compensation   received  by  the  Company  during  the  prior
distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v) the  aggregate  of any  expenses  reimbursed  to the  Company  during the prior  distribution
period pursuant to Section 4.05; and

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent
(1) 30 to 59 days,  (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has commenced;
and (c) as to which REO Property has been acquired.

         The Company shall also provide a trial balance,  sorted in the  Purchaser's  assigned loan number
order, in the form of Exhibit E hereto, with each such Report.

         The Company shall prepare and file any and all information  statements or other filings  required
to be delivered to any governmental  taxing  authority or to the Purchaser  pursuant to any applicable law
with respect to the Mortgage Loans and the  transactions  contemplated  hereby.  In addition,  the Company
shall provide the Purchaser  with such  information  concerning the Mortgage Loans as is necessary for the
Purchaser to prepare its federal  income tax return as the Purchaser may  reasonably  request from time to
time.

         In  addition,  not more than ninety (90) days after the end of each  calendar  year,  the Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the
Company  shall deposit in the Custodial  Account an amount equal to all payments not  previously  advanced
by the Company,  whether or not deferred  pursuant to Section  4.01,  of principal  (due after the Cut-off
Date) and interest not  allocable to the period prior to the Cut-off  Date,  adjusted to the Mortgage Loan
Remittance  Rate,  which  were due on a  Mortgage  Loan and  delinquent  at the close of  business  on the
related Determination Date.

         The  Company's  obligation  to make such Monthly  Advances as to any Mortgage  Loan will continue
through the last  Monthly  Payment due prior to the payment in full of the Mortgage  Loan,  or through the
Remittance  Date  prior  to the date on which  the  Mortgaged  Property  liquidates  (including  Insurance
Proceeds,  proceeds from the sale of REO Property or  Condemnation  Proceeds) with respect to the Mortgage
Loan unless the Company  deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company
shall  deliver to the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of
the Company has reviewed the related  Mortgage  File and has made the  reasonable  determination  that any
additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser
pursuant to a  deed-in-lieu  of  foreclosure,  the Company  shall  submit to the  Purchaser a  liquidation
report with  respect to such  Mortgaged  Property  in a form  mutually  acceptable  to the Company and the
Purchaser.  The  Company  shall  also  provide  reports  on the  status of REO  Property  containing  such
information as the Purchaser may reasonably require.

                                                ARTICLE VI

                                       GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company will, to the extent it has knowledge of any conveyance or  prospective  conveyance by
any  Mortgagor of the  Mortgaged  Property  (whether by absolute  conveyance  or by contract of sale,  and
whether  or not the  Mortgagor  remains  or is to  remain  liable  under  the  Mortgage  Note  and/or  the
Mortgage),  exercise its rights to accelerate  the maturity of such Mortgage Loan under any  "due-on-sale"
clause to the extent  permitted by law;  provided,  however,  that the Company shall not exercise any such
rights if  prohibited  by law or the terms of the  Mortgage  Note from doing so or if the exercise of such
rights  would  impair or threaten to impair any  recovery  under the related  Primary  Mortgage  Insurance
Policy or Lender Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is
unable  under  applicable  law to enforce  such  "due-on-sale"  clause,  the  Company,  will enter into an
assumption  agreement  with the person to whom the Mortgaged  Property has been conveyed or is proposed to
be conveyed,  pursuant to which such person  becomes  liable  under the  Mortgage  Note and, to the extent
permitted by applicable  state law, the Mortgagor  remains liable thereon.  Where an assumption is allowed
pursuant to this  Section  6.01,  the Company,  with the prior  consent of the  Purchaser  and the primary
mortgage  insurer,  if any, is authorized to enter into a  substitution  of liability  agreement  with the
person to whom the Mortgaged  Property has been  conveyed or is proposed to be conveyed  pursuant to which
the  original  mortgagor is released  from  liability  and such Person is  substituted  as  mortgagor  and
becomes liable under the related  Mortgage Note. Any such  substitution  of liability  agreement  shall be
in lieu of an assumption agreement.

         In connection with any such  assumption or  substitution  of liability,  the Company shall follow
the  underwriting  practices and procedures of the Company.  With respect to an assumption or substitution
of liability,  the Mortgage  Interest Rate borne by the related  Mortgage  Note, the amount of the Monthly
Payment and the maturity  date may not be changed  (except  pursuant to the terms of the  Mortgage  Note).
If the  credit  of the  proposed  transferee  does  not  meet  such  underwriting  criteria,  the  Company
diligently  shall,  to the extent  permitted by the Mortgage or the Mortgage Note and by  applicable  law,
accelerate  the maturity of the  Mortgage  Loan.  The Company  shall  notify the  Purchaser  that any such
substitution  of liability or assumption  agreement has been  completed by forwarding to the Purchaser the
original of any such substitution of liability or assumption  agreement,  which document shall be added to
the related Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the
same extent as all other  documents and  instruments  constituting  a part thereof.  All fees collected by
the Company for entering into an assumption or  substitution  of liability  agreement  shall belong to the
Company.

         Notwithstanding  the  foregoing  paragraphs  of  this  Section  or any  other  provision  of this
Agreement,  the  Company  shall not be  deemed to be in  default,  breach  or any other  violation  of its
obligations  hereunder  by  reason  of any  assumption  of a  Mortgage  Loan  by  operation  of law or any
assumption  which the Company may be restricted by law from  preventing,  for any reason  whatsoever.  For
purposes of this Section  6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged
Property  subject to the Mortgage that is not  accompanied by an assumption or  substitution  of liability
agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan,  or the receipt by the Company of a  notification
that  payment  in full  will be  escrowed  in a manner  customary  for such  purposes,  the  Company  will
immediately  notify the Purchaser by a  certification,  which  certification  shall include a statement to
the effect  that all  amounts  received  or to be  received  in  connection  with such  payment  which are
required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so
deposited,  of a Servicing  Officer and shall request  execution of any document  necessary to satisfy the
Mortgage  Loan and  delivery  to it of the  portion  of the  Mortgage  File held by the  Purchaser  or its
designee.  The Purchaser  shall no later than five (5) Business  Days after receipt of such  certification
and request,  release or cause to be released to the Company,  the related  Mortgage Loan  Documents  and,
upon its receipt of such  documents,  the Company shall promptly  prepare and deliver to the Purchaser the
requisite  satisfaction  or release.  No later than five (5) Business  Days  following its receipt of such
satisfaction  or release,  the  Purchaser  shall  deliver,  or cause to be  delivered,  to the Company the
release or satisfaction  properly  executed by the owner of record of the applicable  mortgage or its duly
appointed  attorney in fact. No expense  incurred in connection  with any  instrument of  satisfaction  or
deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the Company  satisfies or releases a Mortgage  without  having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Purchaser may have under the mortgage  instruments,  the Company,  upon written demand, shall remit within
two (2) Business Days to the  Purchaser the then  outstanding  principal  balance of the related  Mortgage
Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the  Fidelity  Bond and
errors and omissions  insurance  insuring the Company  against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the  servicing or  foreclosure  of the Mortgage  Loan,
including for the purpose of collection  under any Primary  Mortgage  Insurance  Policy or Lender  Primary
Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company  and  delivery  to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File
held by the Purchaser to the Company.  Such  servicing  receipt  shall  obligate the Company to return the
related  Mortgage  documents  to the  Purchaser  when the need  therefor by the Company no longer  exists,
unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the Mortgage Loan
have been  deposited in the Custodial  Account or the Mortgage File or such document has been delivered to
an  attorney,  or to a public  trustee or other  public  official  as  required  by law,  for  purposes of
initiating or pursuing legal action or other  proceedings  for the  foreclosure of the Mortgaged  Property
either  judicially or  non-judicially,  and the Company has delivered to the Purchaser a certificate  of a
Servicing  Officer  certifying  as to the name and  address of the Person to which such  Mortgage  File or
such document was delivered  and the purpose or purposes of such  delivery.  Upon receipt of a certificate
of a Servicing  Officer  stating that such Mortgage Loan was  liquidated,  the servicing  receipt shall be
released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As compensation  for its services  hereunder,  the Company shall be entitled to withdraw from the
Custodial Account (to the extent of interest  payments  collected on the Mortgage Loans) or to retain from
interest  payments  collected on the Mortgage Loans, the amounts  provided for as the Company's  Servicing
Fee, subject to payment of compensating  interest on Principal  Prepayments as capped by the Servicing Fee
pursuant to Section  5.01(iii).  Additional  servicing  compensation  in the form of  assumption  fees, as
provided in Section 6.01,  and late payment  charges or otherwise  shall be retained by the Company to the
extent not required to be deposited in the  Custodial  Account.  The Company  shall be required to pay all
expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled
to reimbursement therefor except as specifically provided for.

         Section 6.04      [Reserved]

         Section 6.05      [Reserved]

         Section 6.06      Purchaser's Right to Examine the Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,
during business hours or at such other times as might be reasonable  under applicable  circumstances,  any
and all of the books,  records,  documentation or other information of the Company, or held by another for
the Company or on its behalf or otherwise,  which relates to the  performance or observance by the Company
of the terms, covenants or conditions of this Agreement.

         The Company shall provide to the Purchaser and any supervisory  agents or examiners  representing
a state or federal  governmental agency having jurisdiction over the Purchaser,  including but not limited
to OTS, FDIC and other similar entities,  access to any documentation  regarding the Mortgage Loans in the
possession  of the Company  which may be  required by any  applicable  regulations.  Such access  shall be
afforded without charge, upon reasonable  request,  during normal business hours and at the offices of the
Company,  and in accordance  with the FDIC,  OTS, or any other similar  federal or state  regulations,  as
applicable.

                                               ARTICLE VII

                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,
special or other reports,  information or  documentation,  whether or not provided for herein, as shall be
necessary,  reasonable  or  appropriate  in  respect  to the  Purchaser,  or  otherwise  in respect to the
Mortgage  Loans  and  the  performance  of the  Company  under  this  Agreement,  including  any  reports,
information  or  documentation   reasonably  required  to  comply  with  any  regulations   regarding  any
supervisory  agents or examiners of the  Purchaser  all such reports or  information  to be as provided by
and in accordance  with such  applicable  instructions  and  directions  as the  Purchaser may  reasonably
request in  relation  to this  Agreement  or the  performance  of the Company  under this  Agreement.  The
Company  agrees to execute  and deliver all such  instruments  and take all such action as the  Purchaser,
from time to time,  may  reasonably  request in order to effectuate the purpose and to carry out the terms
of this Agreement.

         In  connection  with  marketing  the  Mortgage  Loans,  the  Purchaser  may make  available  to a
prospective  purchaser  audited  financial  statements of the Company for the most recently  completed two
(2)  fiscal  years for which  such  statements  are  available,  as well as a  Consolidated  Statement  of
Condition  at the  end of the  last  two  (2)  fiscal  years  covered  by any  Consolidated  Statement  of
Operations.  If it has not already  done so, the Company  shall  furnish  promptly to the  Purchaser  or a
prospective purchaser copies of the statements specified above if reasonably requested.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a
knowledgeable  financial or  accounting  officer for the purpose of answering  questions and to permit any
prospective  purchaser to inspect the Company's  servicing  facilities for the purpose of satisfying  such
prospective  purchaser  that the Company has the ability to service the Mortgage Loans as provided in this
Agreement.

                                               ARTICLE VIII

                                               THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

                  The Company  agrees to indemnify the Purchaser and hold it harmless  against any and all
claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the  Purchaser  may sustain in any way related to the failure of the
Company to observe  and  perform  its  duties,  obligations,  covenants,  and  agreements  to service  the
Mortgage Loans in strict compliance with the terms of this Agreement,  including,  but not limited to, the
loss,  damage, or misplacement of any documentation  delivered to the Company pursuant to Section 2.07 and
the  Company's  failure to perform the  obligations  set forth in Section  11.10.  The  Company  agrees to
indemnify the  Purchaser  and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
the Purchaser  may sustain in any way from any claim,  demand,  defense or assertion  based on or grounded
upon,  or resulting  from any  assertion  based on,  grounded  upon or resulting  from a breach or alleged
breach of any of the  representation  or warranty  set forth in Sections  3.01 or 3.02 of this  Agreement.
The Company shall  immediately  notify the Purchaser if a claim covered by the  indemnification  herein is
made by a third party  against the Company with respect to this  Agreement or the Mortgage  Loans,  assume
(with the  consent of the  Purchaser)  the defense of any such claim and pay all  expenses  in  connection
therewith,  including counsel fees,  whether or not such claim is settled prior to judgment,  and promptly
pay,  discharge  and satisfy any  judgment or decree which may be entered  against it or the  Purchaser in
respect of such claim.  The Company shall follow any written  instructions  received from the Purchaser in
connection with such claim.  The Purchaser shall promptly  reimburse the Company for all amounts  advanced
by it  pursuant  to the two  preceding  sentences  except  when the claim  relates  to the  failure of the
Company to service and administer  the Mortgages in strict  compliance  with the terms of this  Agreement,
the breach of  representation  or warranty  set forth in Sections  3.01 or 3.02,  or the  negligence,  bad
faith  or  willful  misconduct  of the  Company.  The  provisions  of  this  Section  8.01  shall  survive
termination of this Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its existence,  rights and franchises  under the laws of the
jurisdiction of organization  except as permitted  herein,  and will obtain and preserve its qualification
to do  business  in each  other  jurisdiction  in which such  qualification  is or shall be  necessary  to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform
its duties under this Agreement.

         Any Person into which the Company may be merged or  consolidated,  or any  corporation  resulting
from any  merger,  conversion  or  consolidation  to which the  Company  shall be a party,  or any  Person
succeeding  to the  business  of the  Company  whether  or not  related  to loan  servicing,  shall be the
successor  of the Company  hereunder,  without the  execution or filing of any paper or any further act on
the  part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding;  provided,
however,  that the successor or surviving  Person shall be an  institution  (i) having a GAAP net worth of
not less than  $25,000,000,  (ii) the  deposits  of which are insured by the FDIC,  SAIF  and/or BIF,  and
which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first lien
mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither the Company nor any of the  officers,  employees or agents of the Company  shall be under
any  liability to the Purchaser  for any action taken or for  refraining  from the taking of any action in
good faith pursuant to this Agreement,  or for errors in judgment made in good faith;  provided,  however,
that this  provision  shall not protect the Company or any such person against any breach of warranties or
representations  made  herein,  or  failure to  perform  its  obligations  in strict  compliance  with any
standard  of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be imposed by
reason of negligence,  bad faith or willful misconduct,  or any breach of the terms and conditions of this
Agreement.  The  Company and any  officer,  employee or agent of the Company may rely in good faith on any
document of any kind prima facie properly  executed and submitted by the Purchaser  respecting any matters
arising  hereunder.  The Company shall not be under any  obligation to appear in,  prosecute or defend any
legal action which is not incidental to its duties to service the Mortgage  Loans in accordance  with this
Agreement  and which in its  reasonable  opinion may involve it in any  expenses or  liability;  provided,
however,  that the Company may, with the consent of the Purchaser,  undertake any such action which it may
deem  necessary  or  desirable  in respect  to this  Agreement  and the  rights and duties of the  parties
hereto.  In such  event,  the  reasonable  legal  expenses  and  costs of such  action  and any  liability
resulting  therefrom shall be expenses,  costs and liabilities for which the Purchaser will be liable, and
the Company shall be entitled to be reimbursed therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company  shall not assign this  Agreement or resign from the  obligations  and duties  hereby
imposed on it except by mutual  consent of the Company and the  Purchaser or upon the  determination  that
its servicing duties hereunder are no longer  permissible  under applicable law and such incapacity cannot
be cured by the  Company.  Any such  determination  permitting  the  resignation  of the Company  shall be
evidenced by an Opinion of Counsel to such effect delivered to the Purchaser.  No such  resignation  shall
become  effective  until a successor  shall have assumed the Company's  responsibilities  and  obligations
hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With  respect to the  retention  of the  Company to service the  Mortgage  Loans  hereunder,  the
Company  acknowledges that the Purchaser has acted in reliance upon the Company's  independent status, the
adequacy of its servicing facilities, plan, personnel,  records and procedures, its integrity,  reputation
and financial  standing and the  continuance  thereof.  Without in any way limiting the generality of this
Section,  the Company  shall not either assign this  Agreement or the servicing  hereunder or delegate its
rights or duties  hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially
all of its property or assets,  without the prior written  approval of the Purchaser,  which consent shall
be granted or withheld in the Purchaser's  sole  discretion,  unless the Company meets the requirements of
the last sentence of Section 8.02 herein after any such disposition.

         Without in any way limiting the  generality  of this Section  8.05, in the event that the Company
either shall  assign this  Agreement or the  servicing  responsibilities  hereunder or delegate its duties
hereunder or any portion  thereof  without (i)  satisfying the  requirements  set forth herein or (ii) the
prior  written  consent  of the  Purchaser,  then the  Purchaser  shall have the right to  terminate  this
Agreement,  without any payment of any penalty or damages  and  without any  liability  whatsoever  to the
Company  (other than with respect to accrued but unpaid  Servicing Fees and Servicing  Advances  remaining
unpaid) or any third party.


                                                ARTICLE IX

                                                 DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the  following  Events  of  Default  by the  Company  shall  occur  and be
continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under
the  terms of this  Agreement  which  continues  unremedied  for a period  of one (1)  Business  Day after
receipt of written notice to the Company; or

         (ii) failure on the part of the Company  duly to observe or perform in any  material  respect any
other of the  covenants  or  agreements  on the part of the  Company  set  forth in this  Agreement  which
continues  unremedied  for a period of thirty  (30) days  after the date on which  written  notice of such
failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

         (iii) a decree or order of a court or agency or supervisory  authority  having  jurisdiction  for
the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment
of debt,  marshalling  of  assets  and  liabilities  or  similar  proceedings,  or for the  winding-up  or
liquidation  of its affairs,  shall have been  entered  against the Company and such decree or order shall
have remained in force undischarged or unstayed for a period of sixty (60) days; or

         (iv) the Company shall  consent to the  appointment  of a  conservator  or receiver or liquidator
in any  insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or similar
proceedings of or relating to the Company or of or relating to all or  substantially  all of its property;
or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become
due, file a petition to take advantage of any applicable  insolvency or  reorganization  statute,  make an
assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations; or

         (vi) the Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller
or servicer for more than thirty (30) days; or

         (vii) the  Company  attempts  to assign  its right to  servicing  compensation  hereunder  or the
Company  attempts,  without  the  consent  of the  Purchaser,  to  sell  or  otherwise  dispose  of all or
substantially  all of its property or assets (except as expressly  permitted  hereunder) or to assign this
Agreement or the servicing  responsibilities  hereunder  (except as expressly  permitted  hereunder) or to
delegate its duties hereunder or any portion thereof; or

         (viii) the Company  ceases to be (a) licensed to service first lien  residential  mortgage  loans
in any  jurisdiction  in which a Mortgaged  Property is located and such  licensing is  required,  and (b)
qualified to transact  business in any  jurisdiction  where it is currently so qualified,  but only to the
extent such  non-qualification  materially  and  adversely  affects the  Company's  ability to perform its
obligations hereunder; or

         (ix) the  Company  fails to meet the  eligibility  criteria  set  forth in the last  sentence  of
Section 8.02.

         Then,  and in each and  every  such  case,  so long as an Event of  Default  shall  not have been
remedied,  the Purchaser,  by notice in writing to the Company  (except in the case of an Event of Default
under clauses  (iii),  (iv) or (v) above,  in which case,  automatically  and without  notice) the Company
may, in addition to whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or
equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and
obligations  of the  Company  under  this  Agreement  and in and to the  Mortgage  Loans and the  proceeds
thereof  without  compensating  the Company  for the same.  On or after the receipt by the Company of such
written  notice (or, in the case of an Event of Default under clauses (iii),  (iv) or (v) above,  in which
case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with  respect to the Mortgage  Loans or  otherwise,  shall pass to and be vested in the  successor
appointed  pursuant  to Section  11.01.  Upon  written  request  from the  Purchaser,  the  Company  shall
prepare,  execute and deliver,  any and all documents  and other  instruments,  place in such  successor's
possession all Mortgage Files,  and do or accomplish all other acts or things  necessary or appropriate to
effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or
assignment of the Mortgage Loans and related documents,  or otherwise,  at the Company's sole expense. The
Company  agrees to cooperate  with the Purchaser and such  successor in effecting the  termination  of the
Company's  responsibilities  and rights hereunder,  including,  without  limitation,  the transfer to such
successor  for  administration  by it of all cash  amounts  which  shall at the  time be  credited  by the
Company to the Custodial  Account or Escrow  Account or  thereafter  received with respect to the Mortgage
Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance of
its  obligations  hereunder and its  consequences.  Upon any such waiver of a past  default,  such default
shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.


                                                ARTICLE X

                                               TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall  terminate upon: (i) the
later of the final  payment  or other  liquidation  (or any  advance  with  respect  thereto)  of the last
Mortgage  Loan and the  disposition  of all  remaining  REO Property and the  remittance  of all funds due
hereunder;  or (ii) by mutual  consent of the Company and the Purchaser in writing;  or (iii)  termination
with cause under the terms of this Agreement.

                                                ARTICLE XI

                                         MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of the Company's  responsibilities  and duties under this Agreement pursuant
to Sections 4.03,  4.13,  8.04,  9.01,  10.01 (ii) or (iii), the Purchaser shall (i) succeed to and assume
all of the Company's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii)
appoint a successor  having the  characteristics  set forth in Section 8.02 hereof and which shall succeed
to all rights and assume all of the  responsibilities,  duties and  liabilities  of the Company under this
Agreement prior to the termination of the Company's  responsibilities,  duties and liabilities  under this
Agreement.  In connection with such appointment and assumption,  the Purchaser may make such  arrangements
for the  compensation  of such  successor  out of  payments on Mortgage  Loans as the  Purchaser  and such
successor  shall agree. In the event that the Company's  duties,  responsibilities  and liabilities  under
this Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge
such  duties  and  responsibilities  during  the  period  from  the  date it  acquires  knowledge  of such
termination  until the effective  date thereof with the same degree of diligence and prudence  which it is
obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might impair or
prejudice the rights or financial  condition of its successor.  The  resignation or removal of the Company
pursuant to the  aforementioned  Sections shall not become  effective until a successor shall be appointed
pursuant to this Section and shall in no event relieve the Company of the  representations  and warranties
made pursuant to Sections 3.01 and 3.02 and the remedies  available to the Purchaser  under  Sections 3.03
and 8.01, it being  understood and agreed that the provisions of such Sections 3.01,  3.02,  3.03 and 8.01
shall be applicable to the Company  notwithstanding  any such  resignation  or termination of the Company,
or the termination of this Agreement.

         Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Company and to the Purchaser an instrument  accepting such  appointment,  whereupon  such successor  shall
become fully vested with all the rights,  powers,  duties,  responsibilities,  obligations and liabilities
of the Company,  with like effect as if originally  named as a party to this  Agreement.  Any  termination
or  resignation of the Company or termination  of this  Agreement  pursuant to Section 4.03,  4.13,  8.04,
9.01 or 10.01 shall not affect any claims that the  Purchaser  may have against the Company  arising prior
to any such termination or resignation.

         The Company shall  promptly  deliver to the successor the funds in the Custodial  Account and the
Escrow  Account and the Mortgage Files and related  documents and statements  held by it hereunder and the
Company shall account for all funds.  The Company shall execute and deliver such  instruments  and do such
other  things all as may  reasonably  be  required  to more fully and  definitely  vest and confirm in the
successor  all  such  rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of  the
Company.  The successor shall make  arrangements  as it may deem  appropriate to reimburse the Company for
Nonrecoverable  Advances  which the  successor  retains  hereunder  and which  would  otherwise  have been
recovered by the Company pursuant to this Agreement but for the appointment of the successor servicer.

         Upon a  successor's  acceptance of  appointment  as such,  the party who obtained such  successor
shall notify by mail the other party of such appointment.

         Section 11.02     Amendment.

         This  Agreement  may be amended  from time to time by the  Company and the  Purchaser  by written
agreement signed by the Company and the Purchaser.

         Section 11.03     [Reserved]

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with
the laws of the State of New York  except  to the  extent  preempted  by  Federal  law.  The  obligations,
rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices  or other  communications  permitted  or  required  hereunder  shall be in
writing  and shall be deemed  conclusively  to have been  given if  personally  delivered  at or mailed by
registered  mail,  postage  prepaid,  and return  receipt  requested or  certified  mail,  return  receipt
requested,  or  transmitted by telex,  telegraph or telecopier and confirmed by a similar mailed  writing,
as follows:

         (i)      if to the Company:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  and with respect to notices relating to servicing matters:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Steven Trombetta

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received  on the date  delivered  to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by
the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation  or warranty of this  Agreement  and the related Term Sheet
which is prohibited or which is held to be void or  unenforceable  shall be  ineffective  to the extent of
such prohibition or  unenforceability  without  invalidating the remaining  provisions  hereof.  Any part,
provision,  representation  or warranty of this Agreement which is prohibited or  unenforceable or is held
to be void or unenforceable  in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the
extent of such prohibition or unenforceability  without  invalidating the remaining provisions hereof, and
any  such  prohibition  or  unenforceability  in  any  jurisdiction  as to any  Mortgage  Loan  shall  not
invalidate or render  unenforceable such provision in any other  jurisdiction.  To the extent permitted by
applicable  law,  the  parties  hereto  waive any  provision  of law that  prohibits  or  renders  void or
unenforceable  any  provision  hereof.  If  the  invalidity  of any  part,  provision,  representation  or
warranty of this  Agreement  shall deprive any party of the economic  benefit  intended to be conferred by
this  Agreement,  the parties shall  negotiate,  in good faith, to develop a structure the economic effect
of which is nearly as possible the same as the economic  effect of this  Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof  and are an
integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For  purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:

         (i)      the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to them in this
Agreement  and  include  the plural as well as the  singular,  and the use of any gender  herein  shall be
deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references  herein to  "Articles",  "Sections",  Subsections",  "Paragraphs",  and other
subdivisions  without  reference  to  a  document  are  to  designated  Articles,  Sections,  Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a  Subsection  without  further  reference to a Section is a reference to
such  Subsection  as  contained in the same Section in which the  reference  appears,  and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein",  "hereof ",  "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular provision;

         (vi)     the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
enumeration; and

         (viii)   headings of the Articles  and  Sections in this  Agreement  are for  reference  purposes
only and shall not be deemed to have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without limitation, (i) consents,
waivers and  modifications  which may hereafter be executed,  (ii) documents  received by any party at the
closing,  and (iii)  financial  statements,  certificates  and other  information  previously or hereafter
furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,  miniature
photographic or other similar process.  The parties agree that any such  reproduction  shall be admissible
in evidence  as the  original  itself in any  judicial or  administrative  proceeding,  whether or not the
original is in existence and whether or not such  reproduction  was made by a party in the regular  course
of business,  and that any  enlargement,  facsimile or further  reproduction  of such  reproduction  shall
likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each  party  recognizes  that,  in  connection  with  this  Agreement,  it may  become  privy  to
non-public  information  regarding the financial  condition,  operations and prospects of the other party.
Each party agrees to keep all  non-public  information  regarding the other party  strictly  confidential,
and to use all such  information  solely in order to  effectuate  the purpose of the  Agreement;  provided
that each party may provide  confidential  information to its employees,  agents and affiliates who have a
need to know  such  information  in  order  to  effectuate  the  transaction.  In  addition,  confidential
information  may be  provided  to a  regulatory  authority  with  supervisory  power  over the  Purchaser,
provided such information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall comply with any applicable  laws and  regulations
regarding  the  privacy  and  security  of  Consumer  Information  including,  but  not  limited  to  the
Gramm-Leach-Bliley  Act,  Title V,  Subtitle  A, 15 U.S.C.  § 6801 et seq.,  (ii) shall not use  Consumer
Information in any manner  inconsistent  with any applicable laws and  regulations  regarding the privacy
and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information  to third parties
except at the specific  written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,
technical and  administrative  safeguards to protect  Consumer  Information from  unauthorized  access as
provided by the applicable laws and regulations,  and (v) shall  immediately  notify the Purchaser of any
actual or suspected breach of the confidentiality of Consumer  Information that would have a material and
adverse effect on the Purchaser.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the Assignments is subject to recordation in
all  appropriate  public  offices  for real  property  records  in all the  counties  or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other appropriate
public recording office or elsewhere,  such recordation to be effected by and at the Company's  expense in
the event  recordation is either  necessary under applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in
     part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and
     designate any person to exercise any rights of the Purchaser hereunder, by executing a Purchase,
     Assignment, Assumption and Recognition Agreement substantially in the form of Exhibit D hereto and
     the assignee or designee shall accede to the rights and obligations hereunder of the Purchaser with
     respect to such Mortgage Loans.  In no event shall the Purchaser sell a partial interest in any
     Mortgage Loan without the written consent of the Company, which consent shall not be unreasonably
     denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee
     or designee.  The Company shall have the right, only with the consent of the Purchaser or otherwise
     in accordance with this Agreement, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing  herein  contained  shall be deemed or  construed  to  create a  co-partnership  or joint
venture  between the parties  hereto and the services of the Company  shall be rendered as an  independent
contractor and not as agent for the Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This  Agreement  and/or any Term Sheet  shall be  executed by each party (i) in one or more fully
executed  copies,  each of which shall  constitute a fully  executed  original  Agreement,  and/or (ii) in
counterparts  having one or more original  signatures,  and all such counterparts  containing the original
signatures  of all of the parties  hereto  taken  together  shall  constitute  a fully  executed  original
Agreement  or Term  Sheet,  as  applicable,  and/or  (iii)  by  delivery  of one or more  original  signed
signature  pages  to  the  other  parties  hereto  (x) by  mail  or  courier,  and/or  (y)  by  electronic
transmission,  including  without  limitation  by  telecopier,  facsimile  or  email  of a  scanned  image
("Electronic  Transmission"),  each of which as received  shall  constitute  for all  purposes an executed
original  signature  page of such party.  The  Purchaser may deliver a copy of this  Agreement  and/or any
Term Sheet,  fully executed as provided  herein,  to each other party hereto by mail and/or courier and/or
Electronic  Transmission,  and such  copy as so  delivered  shall  constitute  a fully  executed  original
Agreement or Term Sheet,  as  applicable,  superseding  any prior form of the Agreement or Term Sheet,  as
applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be
binding upon the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The  Company  acknowledges  that no  representations,  agreements  or  promises  were made to the
Company  by the  Purchaser  or any of its  employees  other  than  those  representations,  agreements  or
promises  specifically  contained herein and in the Confirmation.  The Confirmation and this Agreement and
the  related  Term Sheet sets  forth the  entire  understanding  between  the  parties  hereto;  provided,
however,  only this  Agreement  and the related  Term Sheet shall be binding upon all  successors  of both
parties.  In the event of any  inconsistency  between the Confirmation and this Agreement,  this Agreement
and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the Closing  Date,  the Company  agrees that it will not take any action or permit
or cause any action to be taken by any of its agents or affiliates,  to personally,  by telephone or mail,
solicit the  Mortgagor  under any Mortgage  Loan to  refinance  the  Mortgage  Loan,  in whole or in part,
without the prior written consent of the Purchaser.  Notwithstanding  the foregoing,  it is understood and
agreed that (i)  promotions  undertaken  by the Company or any affiliate of the Company which are directed
to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of
the Mortgage Loans,  including,  without limitation,  mass mailing based on commercially  acquired mailing
lists,  newspaper,  radio and television  advertisements  and (ii)  responses to  unsolicited  requests or
inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not constitute  solicitation  under this
Section  11.16.  This Section  11.16 shall not be deemed to preclude the Company or any of its  affiliates
from  soliciting  any Mortgagor for any other  financial  products or services.  The Company shall use its
best efforts to prevent the sale of the name of any  Mortgagor  to any Person who is not  affiliate of the
Company.

         Section 11.17.  Closing.

         The  closing  for the  purchase  and sale of the  Mortgage  Loans shall take place on the related
Closing  Date.  The closing  shall be either:  by  telephone,  confirmed  by letter or wire as the parties
shall agree, or conducted in person, at such place as the parties shall agree.

         The closing for the Mortgage  Loans to be purchased on the related  Closing Date shall be subject
to each of the following conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall
deliver to the Purchaser a magnetic  diskette,  or transmit by modem,  a listing on a loan-level  basis of
the information contained in the related Mortgage Loan Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement shall be
materially true and correct as of the related  Closing Date and no event shall have occurred  which,  with
notice or the passage of time, would constitute a material default under this Agreement;

         (c)      the Purchaser shall have received,  or the Purchaser's  attorneys shall have received in
escrow,  all  documents  required  pursuant  to this  Agreement,  the  related  Term  Sheet and an Officer
Certificate  (on or prior to the  initial  Closing  Date  only),  all in such forms as are agreed upon and
acceptable  to the  Purchaser,  duly  executed by all  signatories  other than the  Purchaser  as required
pursuant to the terms hereof; and

         (d)      all other  terms and  conditions  of this  Agreement,  the  related  Term  Sheet and the
Confirmation shall have been materially complied with.

         Subject to the  foregoing  conditions,  the  Purchaser  shall pay to the  Company on the  related
Closing Date the Purchase Price,  plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by
wire transfer of immediately available funds to the account designated by the Company.

         Section 11.18.    [Reserved]

         Section 11.19.    Monthly Reporting with Respect to a Reconstitution.

         As long as the  Company  continues  to service  Mortgage  Loans,  the  Company  agrees  that with
respect to any Mortgage  Loan sold or  transferred  pursuant to a  Reconstitution  as described in Section
11.18 of this Agreement (a  "Reconstituted  Mortgage Loan"),  the Company,  at its expense,  shall provide
the  Purchaser  with the  information  set  forth in  Exhibit E  attached  hereto  for each  Reconstituted
Mortgage Loan in Excel or such  electronic  delimited  file format as may be mutually  agreed upon by both
the  Purchaser  and the  Company.  Such  information  shall  be  provided  monthly  for all  Reconstituted
Mortgage  Loans on the fifth  (5th)  Business  Day of each  month for the  immediately  preceding  monthly
period, and shall be transmitted to fast.data@bear.com.


         IN WITNESS  WHEREOF,  the Company and the  Purchaser  have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   MID AMERICA BANK, FSB
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                EXHIBIT A

                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be  available  for  inspection  by the  Purchaser,  and which shall be retained by the
Company in the  Servicing  File or delivered to the  Purchaser or its designee  pursuant to Sections  2.04
and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  _______________________,  without
recourse,"  and signed via original  signature in the name of the Company by an authorized  officer,  with
all  intervening  endorsements  showing a complete  chain of title  from the  originator  to the  Company,
together with any applicable  riders.  In no event may an endorsement be a facsimile  endorsement.  If the
Mortgage Loan was acquired by the Company in a merger,  the endorsement  must be by "[Company],  successor
by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company
while doing  business  under  another  name,  the  endorsement  must be by  "[Company]  formerly  known as
[previous  name]".  Mortgage  Notes may be in the form of a lost note  affidavit  subject to the Purchaser
acceptability.

         2. The  original  Mortgage  (together  with a  standard  adjustable  rate  mortgage  rider)  with
evidence of recording  thereon,  or a copy thereof  certified by the public recording office in which such
mortgage has been recorded or, if the original  Mortgage has not been returned from the applicable  public
recording office, a true certified copy, certified by the Company.

         3. The original or certified copy,  certified by the Company,  of the Primary Mortgage  Insurance
Policy, if required.

         4.  The  original  Assignment,  from  the  Company  to  _______________________________,   or  in
accordance with the Purchaser's  instructions,  which  assignment  shall,  but for any blanks requested by
the Purchaser,  be in form and substance  acceptable  for recording.  If the Mortgage Loan was acquired or
originated by the Company while doing business  under another name,  the Assignment  must be by "[Company]
formerly  known as [previous  name]".  If the Mortgage  Loan was acquired by the Company in a merger,  the
endorsement  must be by  "[Company],  successor  by  merger  to the  [name of  predecessor]".  None of the
Assignments are blanket assignments of mortgage.

         5. The original policy of title  insurance,  including  riders and  endorsements  thereto,  or if
the policy has not yet been  issued,  a written  commitment  or interim  binder or  preliminary  report of
title issued by the title insurance or escrow company.

         6.  Originals  of all  recorded  intervening  Assignments,  or copies  thereof,  certified by the
public recording office in which such Assignments have been recorded showing a complete chain

of title from the  originator  to the  Company,  with  evidence of  recording  thereon,  or a copy thereof
certified by the public  recording  office in which such  Assignment has been recorded or, if the original
Assignment has not been returned from the  applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         7.  Originals,  or  copies  thereof  certified  by the  public  recording  office  in which  such
documents  have  been  recorded,  of  each  assumption,  extension,  modification,  written  assurance  or
substitution  agreements,  if  applicable,  or if the original of such document has not been returned from
the applicable public recording office, a true certified copy, certified by the Company.

         8. If the Mortgage  Note or Mortgage or any other  material  document or  instrument  relating to
the Mortgage  Loan has been signed by a person on behalf of the  Mortgagor,  the original or copy of power
of attorney or other  instrument that  authorized and empowered such person to sign bearing  evidence that
such  instrument has been recorded,  if so required in the  appropriate  jurisdiction  where the Mortgaged
Property is located,  or a copy thereof  certified by the public recording office in which such instrument
has been  recorded  or, if the  original  instrument  has not been  returned  from the  applicable  public
recording office, a true certified copy, certified by the Company.

         9.  Reserved.

         10. Mortgage Loan closing  statement (Form HUD-1) and any other  truth-in-lending  or real estate
settlement procedure forms required by law.

         11.  Residential loan application.

         12.  Uniform   underwriter  and  transmittal   summary  (Fannie  Mae  Form  1008)  or  reasonable
equivalent.

         13.  Credit report on the mortgagor.

         14.  Business credit report, if applicable.

         15.  Residential appraisal report and attachments thereto.

         16.  The original of any guarantee executed in connection with the Mortgage Note.

         17.  Verification of employment and income except for Mortgage Loans  originated  under a limited
documentation program, all in accordance with Company's underwriting guidelines.

         18.  Verification  of  acceptable  evidence of source and amount of down  payment,  in accordance
with the Company's underwriting guidelines.

         19.  Photograph of the Mortgaged Property (may be part of appraisal)
.



         20.  Survey of the Mortgaged Property, if any.

         21.  Sales contract, if applicable.

         22. If available,  termite report,  structural  engineer's  report,  water portability and septic
certification.

         23. Any original  security  agreement,  chattel  mortgage or  equivalent  executed in  connection
with the Mortgage.

         24.  Name affidavit, if applicable.

         Notwithstanding  anything to the contrary  herein,  the Company may provide one  certificate  for
all of the Mortgage Loans indicating that the documents were delivered for recording.




--------------------------------------------------------------------------------




                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT

                                           ______________, 2005

To:      [_______________________]
         (the "Depository")

         As  "Company"   under  the   Purchase,   Warranties   and  Servicing   Agreement,   dated  as  of
[_____________________]  1, 200[_] (the "Agreement"),  we hereby authorize and request you to establish an
account,  as a  Custodial  Account  pursuant  to  Section  4.04  of the  Agreement,  to be  designated  as
"[______________________________________],  in trust for the [Purchaser],  Owner of Mortgage  Loans".  All
deposits in the account  shall be subject to  withdrawal  therefrom by order  signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

[__________________________]

By:____________________________

Name:__________________________

Title:_________________________



         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established  under Account Number  [__________],  at the office of the  depository  indicated  above,  and
agrees to honor  withdrawals on such account as provided above.  The full amount  deposited at any time in
the account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through
the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be  invested  in  Permitted
Investments as defined in the Agreement.

[___________________________]

By:____________________________

Name:__________________________

Title:_________________________




--------------------------------------------------------------------------------




                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT
                                           _____________, 2005

To:      [_______________________]
         (the "Depository")

         As  "Company"   under  the   Purchase   Warranties   and   Servicing   Agreement,   dated  as  of
[____________________]1,  200[_] (the  "Agreement"),  we hereby  authorize and request you to establish an
account,  as  an  Escrow  Account  pursuant  to  Section  4.06  of  the  Agreement,  to be  designated  as
"[__________________________],  in  trust  for the  [Purchaser],  Owner of  Mortgage  Loans,  and  various
Mortgagors."  All  deposits in the account  shall be subject to  withdrawal  therefrom  by order signed by
the  Company.  This letter is  submitted to you in  duplicate.  Please  execute and return one original to
us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________





--------------------------------------------------------------------------------




                                                EXHIBIT D

                    FORM OF PURCHASE, ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement")
made as of  __________, 200__, among EMC Mortgage Corporation ( "Assignor"), ___________________ (
"Assignee"), and Mid America Bank, fsb ( "Company").


         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  now  serviced by Company for  Assignor and its  successors  and assigns  pursuant to the
Purchase,  Warranties and Servicing Agreement, dated as of _________,  200__, between Assignor and Company
(the "Purchase  Agreement")  shall be subject to the terms of this PAAR Agreement.  Capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Purchase Agreement.

                                   Purchase, Assignment and Assumption

         1.       Assignor  hereby grants,  transfers and assigns to Assignee all of the right,  title and
interest of Assignor in the Assigned  Loans and, as they relate to the Assigned  Loans,  all of its right,
title and interest in, to and under the Purchase Agreement.

         2.       Simultaneously  with the  execution  hereof,  (i)  Assignee  shall pay to  Assignor  the
"Funding  Amount" as set forth in that  certain  letter  agreement,  dated as of _________  ____,  between
Assignee and Assignor (the  "Confirmation")  and (ii)  Assignor,  at its expense,  shall have caused to be
delivered to Assignee or its  designee  the Mortgage  File for each  Assigned  Loan in  Assignor's  or its
custodian's  possession,  as set forth in the Purchase  Agreement,  along with, for each Assigned Loan, an
endorsement of the Mortgage Note from the Company,  in blank,  and an assignment of mortgage in recordable
form from the Company,  in blank.  Assignee  shall pay the Funding  Amount by wire transfer of immediately
available  funds to the account  specified  by  Assignor.  Assignee  shall be  entitled  to all  scheduled
payments  due on the  Assigned  Loans  after  ___________,  200__ and all  unscheduled  payments  or other
proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,
which  agreement  is in full force and effect as of the date hereof and the  provisions  of which have not
been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

         (b)      Assignor  is the lawful  owner of the  Assigned  Loans with full right to  transfer  the
Assigned Loans and any and all of its interests,  rights and obligations  under the Purchase  Agreement as
they relate to the Assigned Loans, free and clear from any and all claims and  encumbrances;  and upon the
transfer of the  Assigned  Loans to Assignee as  contemplated  herein,  Assignee  shall have good title to
each and every  Assigned  Loan, as well as any and all of  Assignee's  interests,  rights and  obligations
under the Purchase  Agreement as they relate to the Assigned  Loans,  free and clear of any and all liens,
claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with
respect to the Assigned Loans or the Purchase Agreement;

         (d)      Assignor has no knowledge of, and has not received  notice of, any waivers under, or any
modification of, any Assigned Loan;

         (e)      Assignor is duly organized,  validly existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignor is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignor or its property is subject.  The
execution, delivery and performance by Assignor of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee and Company, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (g)     No consent,  approval, order or authorization of, or declaration,  filing or registration
with,  any  governmental  entity is required to be  obtained  or made by Assignor in  connection  with the
execution,  delivery or performance by Assignor of this PAAR Agreement,  or the  consummation by it of the
transactions contemplated hereby; and

         (h)      Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
sold or otherwise  disposed of the Assigned Loans or any interest in the Assigned  Loans, or solicited any
offer to buy or accept a transfer,  pledge or other  disposition of the Assigned Loans, or any interest in
the Assigned Loans or otherwise approached or negotiated with respect to the Assigned

 Loans,  or any  interest  in the  Assigned  Loans  with any  Person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other  manner,  or taken any other  action which
would  constitute a  distribution  of the Assigned Loans under the Securities Act of 1933, as amended (the
"1933 Act") or which would render the  disposition  of the Assigned  Loans a violation of Section 5 of the
1933 Act or require registration pursuant thereto.

         4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of
the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has all requisite power and authority to acquire, own and
purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignee's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignee is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignee or its property is subject.  The
execution, delivery and performance by Assignee of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due
authorization, execution and delivery by Assignor and Company, will constitute the valid and legally
binding obligation of Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;


         (c)      No consent, approval, order or authorization of, or declaration,  filing or registration
with,  any  governmental  entity is required to be  obtained  or made by Assignee in  connection  with the
execution,  delivery or performance by Assignee of this PAAR Agreement,  or the  consummation by it of the
transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and
conditions of the Purchase Agreement with respect to the Assigned Loans, and from and after the date
hereof, Assignee assumes for the benefit of each of Assignor and Company all of Assignor's obligations
as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee
as of the date hereof:

                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and the provisions of which
have not been waived, amended or modified in any respect, nor has any notice of termination been given
thereunder;


         (b)      Company is duly organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the Purchase Agreement;

         (f)      Company has full  corporate  power and  authority  to  execute,  deliver and perform its
obligations  under  this  PAAR  Agreement,  and to  consummate  the  transactions  set forth  herein.  The
consummation  of the  transactions  contemplated  by this  PAAR  Agreement  is in the  ordinary  course of
Company's  business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Company's  charter or by-laws  or any legal  restriction,  or any  material  agreement  or
instrument  to which  Company is now a party or by which it is bound,  or result in the  violation  of any
law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property  is  subject.  The
execution,  delivery and  performance by Company of this PAAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Company.  This PAAR  Agreement  has been  duly  executed  and  delivered  by  Company,  and,  upon the due
authorization,  execution and delivery by Assignor and  Assignee,  will  constitute  the valid and legally
binding  obligation  of  Company,  enforceable  against  Company in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (g)      No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with,  any  governmental  entity is required to be obtained or made by Company in connection
with the execution,  delivery or performance by Company of this PAAR Agreement,  or the consummation by it
of the transactions contemplated hereby;

         (h)      No event has  occurred  from the Closing  Date to the date hereof which would render the
representations  and  warranties  as to the related  Assigned  Loans made by Company in Sections  3.01 and
3.02 of the Purchase Agreement to be untrue in any material respect; and

         (i)      Neither  this  PAAR  Agreement  nor  any  certification,   statement,  report  or  other
agreement,  document  or  instrument  furnished  or to be  furnished  by  Company  pursuant  to this  PAAR
Agreement  contains  or will  contain any  materially  untrue  statement  of fact or omits or will omit to
state a fact necessary to make the statements contained therein not misleading.

                  Recognition of Assignee

         6.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Assigned Loans and will service the Assigned Loans in accordance  with the Purchase  Agreement.  It is the
intention of Assignor,  Company and Assignee  that this PAAR  Agreement  shall be binding upon and for the
benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor
shall amend or agree to amend,  modify,  waiver,  or otherwise alter any of the terms or provisions of the
Purchase Agreement which amendment,  modification,  waiver or other alteration would in any way affect the
Assigned Loans without the prior written consent of Assignee.

                                            Miscellaneous

         7.       All demands, notices and communications related to the Assigned Loans, the Purchase
Agreement and this PAAR Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, postage prepaid, as follows:


         (a)      In the case of Company,

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  and with respect to notices relating to servicing matters:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (b)  In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,




                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Raylene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Steve Trombetta
                  Telecopier No.:  (212) 272-[___]

     8.           Each party will pay any commissions it has incurred and the fees of its attorneys in
     connection with the negotiations for, documenting of and closing of the transactions contemplated
     by this PAAR Agreement.


         9.       This PAAR Agreement  shall be construed in accordance  with the laws of the State of New
York,  without  regard to conflicts of law  principles,  and the  obligations,  rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         11.      This PAAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned  Loans,  the assignment
of the  Purchase  Agreement  to the  extent  of the  Assigned  Loans  by  Assignor  to  Assignee  and  the
termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of
the Purchase Agreement with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.  In the event that any provision of this PAAR Agreement conflicts with any provision

of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall control.

                                            [Modification of Purchase Agreement

         16.     Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The  primary  guarantee  insurance  policy  of  the  Supplemental  PMI
         Insurer  attached  hereto as Exhibit [_], or any successor  Supplemental  PMI Policy given to the
         Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance  Policy,  the Supplemental
         PMI  Policy,  any title  policy,  any  hazard  insurance  policy or any  other  insurance  policy
         covering a Mortgage Loan or other related Mortgaged  Property,  including any amounts required to
         be deposited in the Custodial  Account  pursuant to Section 4.04, to the extent such proceeds are
         not to be applied to the  restoration  of the  related  Mortgaged  Property  or  released  to the
         Mortgagor in accordance with Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its activities as servicer,  the Company agrees to prepare and present,  on
behalf  of  itself  and the  Purchaser,  claims  to the  Supplemental  PMI  Insurer  with  respect  to the
Supplemental  PMI  Policy  and,  in this  regard,  to take  such  action as shall be  necessary  to permit
recovery under any  Supplemental  PMI Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Section
4.04,  any amounts  collected by the Company under any  Supplemental  PMI Policy shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 4.05.

         In accordance with the  Supplemental  PMI Policy,  the Company shall provide to the  Supplemental
PMI Insurer any required information regarding the Mortgage Loans.

         The Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via computer
tape, or other mutually  acceptable  format,  the unpaid principal balance,  insurer  certificate  number,
lender loan number,  and premium due the  Supplemental  PMI Insurer for each  Mortgage Loan covered by the
Supplemental PMI Policy.  In addition, the Company agrees to forward to the

          Purchaser  and the  [Securities  Administrator]  any  statements  or other  reports given by the
Supplemental PMI Insurer to the Servicer in connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 9.01 is amended to read as follows:

         "Company  ceases to be  approved  by either  Fannie  Mae or FHLMC as a  mortgage  loan  seller or
servicer for more than thirty days,  or the Company  fails to meet the servicer  eligibility  requirements
of the Supplemental PMI Insurer; or"]



         IN WITNESS  WHEREOF,  the parties hereto have executed this PAAR Agreement as of the day and year
first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              ____________________________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              MID AMERICA BANK, FSB
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                               ATTACHMENT 2

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                                EXHIBIT E

                                          FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------




                                                EXHIBIT G

                               REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing Agreement (the "Agreement")  between the Company and the
Purchaser,  the  undersigned  hereby  certifies  that he or she is an  officer of the  Company  requesting
release of the documents for the reason specified below.  The undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above  captioned  Mortgage  Loan was paid in full or that the Company
has been notified that payment in full has been or will be escrowed.  The Company  hereby  certifies  that
all  amounts  with  respect  to this loan  which are  required  under the  Agreement  have been or will be
deposited in the Custodial Account as required.

_____    The above captioned  Mortgage Loan is being  repurchased  pursuant to the terms of the Agreement.
The Company  hereby  certifies  that the  repurchase  price has been credited to the Custodial  Account as
required under the Agreement.

_____    The above captioned  Mortgage Loan is being placed in foreclosure and the original  documents are
required to proceed with the  foreclosure  action.  The Company  hereby  certifies that the documents will
be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All  capitalized  terms  used  herein and not  defined  shall have the  meanings  assigned  to them in the
Agreement.



         Based on this  certification  and the indemnities  provided for in the Agreement,  please release
to the Company all original Mortgage Loan Documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         The Purchaser hereby  acknowledges that all original documents  previously  released on the above
captioned Mortgage Loan have been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




                                                EXHIBIT H

                                    COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                EXHIBIT I


                                                TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between Mid America Bank, fsb,  located
at 2650  Warrenville  Road,  Suite 500,  Downers Grove,  Illinois  60515 (the  "Company") and EMC Mortgage
Corporation,  a Delaware  corporation,  located at Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200,
Irving,  Texas 75038 (the  "Purchaser")  is made  pursuant  to the terms and  conditions  of that  certain
Purchase,  Warranties and Servicing Agreement,  as amended (the "Agreement") dated as of February 1, 2006,
between the Company and the  Purchaser,  the provisions of which are  incorporated  herein as if set forth
in full  herein,  as such terms and  conditions  may be modified or  supplemented  hereby.  All  initially
capitalized  terms used herein unless  otherwise  defined shall have the meanings  ascribed thereto in the
Agreement.

         The Purchaser  hereby  purchases  from the Company and the Company hereby sells to the Purchaser,
all of the  Company's  right,  title and  interest in and to the  Mortgage  Loans on a servicing  retained
basis  described  on the  Mortgage  Loan  Schedule  annexed  hereto  as  Schedule  I,  pursuant  to and in
accordance  with the terms and  conditions  set forth in the  Agreement,  as same may be  supplemented  or
modified  hereby.  Hereinafter,  the  Company  shall  service  the  Mortgage  Loans for the benefit of the
Purchaser and all subsequent  transferees  of the Mortgage  Loans  pursuant to and in accordance  with the
terms and conditions set forth in the Agreement.

1.       Definitions

         For purposes of the Mortgage  Loans to be sold pursuant to this Term Sheet,  the following  terms
shall have the following meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:

Servicing Fee Rate:
Additional Closing Conditions:

In addition to the conditions  specified in the  Agreement,  the obligation of each of the Company and the
Purchaser is subject to the  fulfillment,  on or prior to the  applicable  Closing  Date, of the following
additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage  File  specified in the  Agreement,  the  following  documents
shall be delivered with respect to the Mortgage Loans:   [None].

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date
     hereof, the Company makes the following additional representations and warranties with respect to
     the Mortgage Loans:  [None].  [Notwithstanding anything to the contrary set forth in the Agreement,
     with respect to each Mortgage Loan to be sold on the Closing Date, the representation and warranty
     set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, the Agreement shall remain in full force and effect as of the date
hereof.

                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by
their respective duly authorized officers as of the date first above written.


                                                              MID AMERICA BANK, FSB

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________



                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________





--------------------------------------------------------------------------------





                                                SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------




                                           AMENDMENT NUMBER ONE
                                                  to the

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                       Dated as of February 1, 2006

                                                 between

                                        EMC MORTGAGE CORPORATION,
                                               as Purchaser

                                                   and

                                          MID AMERICA BANK, FSB,
                                                as Company

         This AMENDMENT  NUMBER ONE (this  "Amendment") is made and entered into this 1st day of February,
2006, by and between EMC Mortgage  Corporation,  a Delaware  corporation,  as purchaser (the  "Purchaser")
and Mid America Bank,  fsb, as company (the  "Company") in connection  with the Purchase,  Warranties  and
Servicing   Agreement,   dated  as  of  February  1,  2006,  between  the  above  mentioned  parties  (the
"Agreement"). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                 RECITALS

         WHEREAS, the parties hereto have entered into the Agreement;

         WHEREAS,  the  Agreement  provides  that the parties  thereto may enter into an  amendment to the
Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms used herein and not defined  herein shall have the meanings  assigned
to such terms in the Agreement.

         2.       Article I of the Agreement is hereby  amended  effective as of the date hereof by adding
the following definitions to Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

         Delinquency Recognition Policies: The delinquency recognition policies set forth in Exhibit Q.

         Depositor:  The  depositor,  as such term is  defined  in  Regulation  AB,  with  respect  to any
Pass-Through Transfer.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master  Servicer:  With respect to any  Pass-Through  Transfer,  the "master  servicer,"  if any,
identified in the related transaction documents.

         Prepayment  Charge:  Any  prepayment  premium,  penalty  or  charge  payable  by a  Mortgagor  in
connection  with any  Principal  Prepayment  on a  Mortgage  Loan  pursuant  to the  terms of the  related
Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased  Mortgage Loans,  provided
that the following  conditions  are  satisfied:  (i) such Mortgage  Loans were  originated  pursuant to an
agreement  between  the  Company and such Person  that  contemplated  that such  Person  would  underwrite
mortgage  loans from time to time, for sale to the Company,  in accordance  with  underwriting  guidelines
designated by the Company  ("Designated  Guidelines")  or guidelines that do not vary materially from such
Designated  Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described in clause (i)
above  and were  acquired  by the  Company  within  180  days  after  origination;  (iii)  either  (x) the
Designated  Guidelines  were,  at the time such  Mortgage  Loans were  originated,  used by the Company in
origination  of mortgage  loans of the same type as the Mortgage  Loans for the  Company's  own account or
(y) the Designated  Guidelines were, at the time such Mortgage Loans were underwritten,  designated by the
Company on a  consistent  basis for use by lenders in  originating  mortgage  loans to be purchased by the
Company;  and (iv) the Company  employed,  at the time such  Mortgage  Loans were acquired by the Company,
pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other  things,
review of a sample of mortgage  loans  purchased  during a  particular  time period or through  particular
channels)  designed to ensure that Persons from which it purchased  mortgage  loans  properly  applied the
underwriting criteria designated by the Company.

         Regulation  AB:  Subpart  229.1100  –  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as amended from time to time, and subject to such  clarification and  interpretation
as have been provided by the Commission in the adopting release (Asset-Backed  Securities,  Securities Act
Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the staff of the Commission,  or as
may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Servicing  Criteria:  As of any date of  determination,  the  "servicing  criteria"  set forth in
Item 1122(d) of Regulation AB, or any amendments  thereto,  a summary of the  requirements  of which as of
the date hereof is attached  hereto as Exhibit M for  convenience  of  reference  only.  In the event of a
conflict or  inconsistency  between the terms of Exhibit M and the text of Item 1122(d) of Regulation  AB,
the text of Item 1122(d) of Regulation AB shall control (or those Servicing  Criteria  otherwise  mutually
agreed  to by the  Purchaser,  the  Company  and any  Person  that will be  responsible  for  signing  any
certification  required under the  Sarbanes-Oxley  Act of 2002 with respect to a Pass-Through  Transfer in
response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static  Pool  Information:  Static pool  information  as  described  in Item  1105(a)(1)-(3)  and
1105(c) of Regulation AB.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of  Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each  Person,  other than a Qualified  Correspondent,  that  originated
Mortgage Loans acquired by the Company.

         3.       Article  I of the  Agreement  is  hereby  amended  effective  as of the date  hereof  by
deleting  in its  entirety  the  definition  of  Subservicer  in Section  1.01 and  replacing  it with the
following:

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Company  or  any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Company under this  Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         4.       Article  I of the  Agreement  is  hereby  amended  effective  as of the date  hereof  by
deleting in its entirety the  definition  of Principal  Prepayment  in Section 1.01 and  replacing it with
the following:

Principal  Prepayment:  Any payment or other  recovery  of  principal  on a Mortgage  Loan full or partial
which is received in advance of its scheduled Due Date,  including any Prepayment  Charge and which is not
accompanied  by an amount of  interest  representing  scheduled  interest  due on any date or dates in any
month or months subsequent to the month of prepayment.

         5.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
revising Section 3.01(n) as follows (new text underlined):

         (n)      Company has  delivered to the  Purchaser  financial  statements  of its parent,  for its
last two  complete  fiscal  years as  requested.  All  such  financial  information  fairly  presents  the
pertinent  results of operations  and financial  position for the period  identified and has been prepared
in  accordance  with GAAP  throughout  the  periods  involved,  except as set forth in the notes  thereto.
There has been no  change in the  servicing  policies  and  procedures,  business,  operations,  financial
condition,  properties  or assets of the Company  since the date of the  Company's  financial  information
that would have a material adverse effect on its ability to perform its obligations under this Agreement;

         6.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
adding the following new Section 3.01(p):

         (p)      As of the  date  of  each  Pass-Through  Transfer,  and  except  as has  been  otherwise
disclosed to the Purchaser,  any Master  Servicer and any Depositor:  (1) no default or servicing  related
performance  trigger has occurred as to any other  securitization  due to any act or failure to act of the
Company;  (2) no material  noncompliance with applicable servicing criteria as to any other securitization
has  occurred,  been  disclosed or reported by the  Company;  (3) the Company has not been  terminated  as
servicer  in a  residential  mortgage  loan  securitization,  either  due  to a  servicing  default  or to
application  of a  servicing  performance  test or  trigger;  (4) no  material  changes  to the  Company's
servicing  policies and procedures for similar loans has occurred in the preceding three years;  (5) there
are no aspects of the  Company's  financial  condition  that could have a material  adverse  impact on the
performance by the Company of its obligations  hereunder;  (6) there are no legal proceedings  pending, or
known to be  contemplated  by  governmental  authorities,  against the  Company  that could be material to
investors in the  securities  issued in such  Pass-Through  Transfer;  and (7) there are no  affiliations,
relationships  or  transactions  relating to the Company of a type that are  described  under Item 1119 of
Regulation AB.

         7.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
adding the following new Section 3.02(iii):

         With respect to each Mortgage Loan,  information  regarding the borrower  credit files related to
such Mortgage Loan has been furnished to credit  reporting  agencies in compliance  with the provisions of
the Fair Credit Reporting Act and the applicable implementing regulations.

         8.       Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding this sentence after the first sentence of Section 4.01:

         In addition,  the Company shall furnish  information  regarding the borrower credit files related
to such Mortgage Loan to credit  reporting  agencies in compliance  with the provisions of the Fair Credit
Reporting Act and the applicable implementing regulations.

         9.       Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting in its entirety the last paragraph of Section 4.02 and replacing it with the following:

         The Company shall not waive any Prepayment Charge unless:  (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the  reasonable  judgment of the Company,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is  waived,  but does not meet the  standards  described  above,  then the  Company  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Purchaser by
the Remittance Date.

         10.      Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
revising the first paragraph of Section 4.03 by adding the following after the first sentence:

         In determining  the  delinquency  status of any Mortgage  Loan, the Company will use  Delinquency
Recognition  Policies to be provided by EMC or as described to and  approved by the  Purchaser,  and shall
revise these policies as reasonably requested by the Purchaser from time to time.

         11.      Article  V of the  Agreement  is  hereby  amended  effective  as of the date  hereof  by
deleting Section 5.02 in its entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall  furnish to Purchaser an  individual  loan  accounting  report,  as of the last
Business  Day of each month,  in the  Company's  assigned  loan number  order to  document  Mortgage  Loan
payment  activity on an individual  Mortgage  Loan basis.  With respect to each month,  the  corresponding
individual  loan  accounting  report shall be received by the  Purchaser no later than the fifth  Business
Day of the following  month on a disk or tape or other  computer-readable  format in such format as may be
mutually  agreed upon by both  Purchaser  and  Company,  and no later than the fifth  Business  Day of the
following month in hard copy, and shall contain the following:

         (i)      with  respect  to each  Mortgage  Loan and each  Monthly  Payment,  the  amount  of such
remittance allocable to principal (including a separate breakdown of any Principal  Prepayment,  including
the date of such  prepayment,  and any prepayment  penalties or premiums,  along with a detailed report of
interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with  respect  to each  Mortgage  Loan and each  Monthly  Payment,  the  amount  of such
remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by
the Company during the prior distribution period;

         (iv)     the Stated  Principal  Balance of each Mortgage Loan and the aggregate  Stated Principal
Balance  of all  Mortgage  Loans as of the first day of the  distribution  period  and the last day of the
distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with respect to each  Mortgage  Loan,  the aggregate  amount of any Insurance  Proceeds,
Condemnation  Proceeds,  Liquidation  Proceeds  and REO  Disposition  Proceeds  received  during the prior
distribution period;

         (vii)    with respect to each Mortgage  Loan, the amount of any  Prepayment  Interest  Shortfalls
paid by the Company in accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the  number of  Mortgage  Loans as of the first day of the  distribution  period and the
last day of the distribution period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan
(a) delinquent as grouped in the following  intervals  through final liquidation of such Mortgage Loan: 30
to 59 days, 60 to 89 days,  90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to
which REO Property has been acquired;

         (xi)     with  respect to each  Mortgage  Loan,  the amount and  severity  of any  realized  loss
following liquidation of such Mortgage Loan;

         (xii)    with respect to each Mortgage  Loan,  and in the aggregate for all Mortgage  Loans,  the
amount of any Monthly Advances made by the Company during the prior distribution period;

         (xiii)   with respect to each  Mortgage  Loan, a description  of any  Servicing  Advances made by
the Company with respect to such Mortgage Loan  including  the amount,  terms and general  purpose of such
Servicing  Advances,  and the  aggregate  amount of Servicing  Advances for all Mortgage  Loans during the
prior distribution period;

         (xiv)    with respect to each Mortgage  Loan, a description of any  Nonrecoverable  Advances made
by the Company with respect to such  Mortgage  Loan  including  the amount,  terms and general  purpose of
such Nonrecoverable  Advances, and the aggregate amount of Nonrecoverable  Advances for all Mortgage Loans
during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description  of any Monthly  Advances,  Servicing
Advances and Nonrecoverable  Advances  reimbursed to the Company with respect to such Mortgage Loan during
the prior  distribution  period pursuant to Section 4.05, and the source of funds for such  reimbursement,
and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and  Nonrecoverable  Advances
reimbursed  to the  Company  for all  Mortgage  Loans  during the prior  distribution  period  pursuant to
Section 4.05;

         (xvi)    with  respect  to any  Mortgage  Loan,  a  description  of any  material  modifications,
extensions  or waivers to the terms,  fees,  penalties or payments of such  Mortgage Loan during the prior
distribution period or that have cumulatively become material over time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in
Section 3.01 or Section 3.02 herein or of any other  breach of a covenant or  condition  contained  herein
and the status of any resolution of such breach;

         (xviii)  with respect to each  Mortgage  Loan,  the Stated  Principal  Balance of any  substitute
Mortgage  Loan  provided by the Company and the Stated  Principal  Balance of any  Mortgage  Loan that has
been replaced by a substitute Mortgage Loan in accordance with Section 3.03 herein; and

         (xix)    with respect to each Mortgage  Loan, the Stated  Principal  Balance of any Mortgage Loan
that has been repurchased by the Company in accordance with Section 3.03 herein.

         In  addition,  the  Company  shall  provide  to the  Purchaser  such other  information  known or
available  to the Company  that is necessary  in order to provide the  distribution  and pool  performance
information  as required  under Item 1121 of Regulation AB, as amended from time to time, as determined by
the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,  in the form of
Exhibit E hereto,  or such other form as is mutually  acceptable  to the Company,  the  Purchaser  and any
Master  Servicer,  Exhibit F with  respect to  defaulted  mortgage  loans and  Exhibit P, with  respect to
realized losses and gains, with each such report.

         The Company shall prepare and file any and all information  statements or other filings  required
to be delivered to any governmental  taxing authority or to Purchaser  pursuant to any applicable law with
respect to the Mortgage Loans and the transactions  contemplated  hereby.  In addition,  the Company shall
provide  Purchaser  with such  information  concerning the Mortgage Loans as is necessary for Purchaser to
prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In  addition,  not more than ninety (90) days after the end of each  calendar  year,  the Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances for the applicable portion of such year.

         12.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting Section 6.04 in its entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The  Company  will  deliver to the  Purchaser  and any Master  Servicer,  not later than
March 1 of each calendar  year  beginning in 2007,  an officers'  certificate  acceptable to the Purchaser
(an "Annual  Statement of Compliance")  stating,  as to each signatory  thereof,  that (i) a review of the
activities of the Company during the preceding  calendar year and of  performance  under this Agreement or
other applicable  servicing agreement has been made under such officers'  supervision and (ii) to the best
of such  officers'  knowledge,  based on such review,  the Company has  fulfilled  all of its  obligations
under this Agreement or other  applicable  servicing  agreement in all material  respects  throughout such
year, or, if there has been a failure to fulfill any such obligation in any material  respect,  specifying
each such  failure  known to such  officer  and the  nature and status of cure  provisions  thereof.  Such
Annual  Statement  of  Compliance  shall  contain no  restrictions  or  limitations  on its use that would
prohibit the  Purchaser,  the  Depositor  or any Master  Servicer to comply with the  Securities  Act, the
Exchange Act and the rules and  regulations of the Commission  thereunder,  and its filing under such laws
and  regulations.  Copies of such  statement  shall be  provided  by the  Company  to the  Purchaser  upon
request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage  Loans.
In the event that the Company has delegated any  servicing  responsibilities  with respect to the Mortgage
Loans to a  Subservicer,  the Company shall deliver an Annual  Statement of Compliance of the  Subservicer
as described above as to each Subservicer as and when required with respect to the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  by
March 1 of each  calendar  year  beginning in 2007, an officer of the Company shall execute and deliver an
officer's  certificate (an "Annual  Certification") to the Purchaser,  any Master Servicer and any related
Depositor for the benefit of each such entity and such  entity's  affiliates  and the officers,  directors
and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit L.
In the event that the Company has delegated any  servicing  responsibilities  with respect to the Mortgage
Loans to a  Subservicer,  the  Company  shall  deliver  an  Annual  Certification  of the  Subservicer  as
described above as to each Subservicer as and when required with respect to the Company.

         (c)      If the Company  cannot  deliver the related  Annual  Statement of Compliance  and Annual
Certification by March 1st of such year, the Purchaser,  at its sole option,  may permit a cure period for
the Company to deliver  such Annual  Statement of  Compliance  and Annual  Certification,  but in no event
later than March 15th of such year.

         (d)      Failure  of the  Company  to timely  comply  with this  Section  6.04 shall be deemed an
Event of Default,  automatically,  without notice and without any cure period,  unless otherwise agreed to
by the  Purchaser  as set forth in  6.04(c),  and  Purchaser  may,  in  addition  to  whatever  rights the
Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages,  including  injunctive
relief and  specific  performance,  terminate  all the rights and  obligations  of the Company  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating the Company for
the same,  as provided in Section  9.01.  Such  termination  shall be  considered  with cause  pursuant to
Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other  provision in this Agreement
or any other agreement to the contrary.

         13.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting Section 6.05 in its entirety and replacing it with the following:

         Section 6.05      [Reserved]

         14.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after  January 1, 2006,  the Company shall  service and  administer,  and shall cause each
subservicer to servicer or administer,  the Mortgage Loans in accordance with all applicable  requirements
of the Servicing Criteria.

         With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  the Company
shall deliver to the Purchaser or its designee,  any Master  Servicer and any Depositor on or before March
1 of each  calendar  year  beginning  in  2007,  a  report  (an  "Assessment  of  Compliance")  reasonably
satisfactory to the Purchaser,  any Master Servicer and any Depositor  regarding the Company's  assessment
of compliance with the Servicing  Criteria during the preceding  calendar year as required by Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB or as otherwise  reasonably  required by the
Master  Servicer,  which as of the date hereof,  require a report by an authorized  officer of the Company
that contains the following:

         (a)      A statement by such officer of its  responsibility  for  assessing  compliance  with the
Servicing Criteria applicable to the Company;

         (b)      A statement by such officer  that such  officer  used the  Servicing  Criteria to assess
compliance with the Servicing Criteria applicable to the Company;

         (c)      An  assessment  by  such  officer  of  the  Company's  compliance  with  the  applicable
Servicing Criteria for the period consisting of the preceding calendar year,  including  disclosure of any
material  instance of  noncompliance  with respect thereto during such period,  which  assessment shall be
based on the  activities  it performs  with respect to  asset-backed  securities  transactions  taken as a
whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the Company's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any, are not  applicable to the
Company,  which  statement  shall be based on the  activities  it performs  with  respect to  asset-backed
securities  transactions  taken as a whole  involving the Company,  that are backed by the same asset type
as the Mortgage Loans.

         Such  report  at  a  minimum  shall  address  each  of  the  Servicing  Criteria  specified  on a
certification  substantially  in the form of Exhibit O hereto delivered to the Company  concurrently  with
the execution of this Agreement.

         With  respect to any  Mortgage  Loans  that are the  subject of a  Pass-Through  Transfer,  on or
before March 1 of each  calendar  year  beginning in 2007,  the Company  shall furnish to the Purchaser or
its designee,  any Master  Servicer and any Depositor a report (an  "Attestation  Report") by a registered
public  accounting  firm that  attests  to, and  reports  on, the  Assessment  of  Compliance  made by the
Company,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of  Regulation AB or
as  otherwise  reasonably  required  by the Master  Servicer,  which  Attestation  Report  must be made in
accordance  with standards for  attestation  reports  issued or adopted by the Public  Company  Accounting
Oversight Board.

         The Company  shall  cause each  Subservicer,  and each  Subcontractor  determined  by the Company
pursuant to Section  11.20 to be  "participating  in the  servicing  function"  within the meaning of Item
1122 of Regulation  AB, to deliver to the Purchaser,  any Master  Servicer and any Depositor an assessment
of compliance and accountants' attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment of Compliance  or  Attestation  Report by
March 1st of such year,  the  Purchaser,  at its sole option,  may permit a cure period for the Company to
deliver such  Assessment  of Compliance or  Attestation  Report,  but in no event later than March 15th of
such year.

         Failure  of the  Company  to timely  comply  with this  Section  6.07 shall be deemed an Event of
Default,  automatically,  without notice and without any cure period,  unless  otherwise  agreed to by the
Purchaser as described  herein,  and Purchaser may, in addition to whatever  rights the Purchaser may have
under  Sections  3.03 and  8.01 and at law or  equity  or to  damages,  including  injunctive  relief  and
specific  performance,  terminate all the rights and  obligations  of the Company under this Agreement and
in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Company for the same, as
provided in Section 9.01.  Such  termination  shall be considered  with cause pursuant to Section 10.01 of
this  Agreement.  This  paragraph  shall  supercede  any other  provision  in this  Agreement or any other
agreement to the contrary.

         15.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The  Purchaser and the Company  acknowledge  and agree that a purpose of Sections  3.01(p),  (q),
(r) and (s),  5.02,  6.04,  6.07,  11.18 and 11.20 of this  Agreement is to  facilitate  compliance by the
Purchaser and any Depositor  with the  provisions  of Regulation AB and related rules and  regulations  of
the  Commission.  None of the Purchaser,  any Master Servicer or any Depositor shall exercise its right to
request delivery of information or other  performance  under these provisions other than in good faith, or
for  purposes  other  than  compliance  with the  Securities  Act,  the  Exchange  Act and the  rules  and
regulations  of  the  Commission  thereunder.   The  Company  acknowledges  that  interpretations  of  the
requirements of Regulation AB may change over time,  whether due to interpretive  guidance provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of
counsel,  or otherwise,  and agrees to comply with requests made by the Purchaser or any Depositor in good
faith for delivery of  information  under these  provisions  on the basis of evolving  interpretations  of
Regulation AB. In connection with any  Pass-Through  Transfer,  the Company shall cooperate fully with the
Purchaser to deliver to the Purchaser  (including  any of its assignees or designees)  and any  Depositor,
any and all statements, reports,  certifications,  records and any other information necessary in the good
faith  determination  of the  Purchaser  or any  Depositor to permit the  Purchaser  or such  Depositor to
comply with the provisions of Regulation AB, together with such disclosures  relating to the Company,  any
Subservicer,  any  Third-Party  Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

         16.      Article  IX of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting the first  sentence of the last  paragraph of Section  9.01 and  replacing it with the  following
(new text underlined):

         Then,  and in each and  every  such  case,  so long as an Event of  Default  shall  not have been
remedied,  the Purchaser,  by notice in writing to the Company  (except in the case of an Event of Default
under clauses (iii),  (iv) or (v) above, or as otherwise stated herein,  in which case,  automatically and
without  notice)  Company may, in addition to whatever  rights the Purchaser may have under  Sections 3.03
and 8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,
terminate  all the rights and  obligations  of the Company  (and if the Company is  servicing  any of the
Mortgage Loans in a Pass-Through  Transfer,  appoint a successor  servicer  reasonably  acceptable to any
Master  Servicer for such  Pass-Through  Transfer)  under this  Agreement and in and to the Mortgage Loans
and the proceeds thereof without compensating the Company for the same.

         17.      Article  IX of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following at the end of the last paragraph of Section 9.01:

The Company shall  promptly  reimburse the Purchaser (or any designee of the  Purchaser,  such as a Master
Servicer) and any Depositor,  as applicable,  for all  reasonable  expenses  incurred by the Purchaser (or
such  designee) or such  Depositor,  as such are  incurred,  in  connection  with the  termination  of the
Company as servicer  and the transfer of servicing  of the  Mortgage  Loans to a successor  servicer.  The
provisions  of this  paragraph  shall not limit  whatever  rights the  Purchaser or any Depositor may have
under other  provisions of this  Agreement  and/or any applicable  Reconstitution  Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance or injunctive relief.

         18.      Article  XI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
restating Section 11.18 in its entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on
or  after  the  related  Closing  Date,  on one or  more  dates  (each  a  "Reconstitution  Date")  at the
Purchaser's  sole option,  the Purchaser may effect a sale (each,  a  "Reconstitution")  of some or all of
the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third  party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other  entities  to be formed as part of one or more  Pass-Through
Transfers.

         The  Purchaser  and the  Company  agree  that in no event  shall  there be more  than  three  (3)
Reconstitutions per Mortgage Loan pool.

         The  Company  agrees to  execute in  connection  with any  agreements  among the  Purchaser,  the
Company,  and any  servicer in  connection  with a Whole Loan  Transfer,  an  Assignment,  Assumption  and
Recognition  Agreement  substantially  in the form of  Exhibit D hereto,  or, at  Purchaser's  request,  a
seller's  warranties  and  servicing  agreement  or a  participation  and  servicing  agreement or similar
agreement  in  form  and  substance  reasonably  acceptable  to  the  parties,  and in  connection  with a
Pass-Through  Transfer, a pooling and servicing agreement in form and substance  reasonably  acceptable to
the  parties,  (collectively  the  agreements  referred  to herein  are  designated,  the  "Reconstitution
Agreements").  It is  understood  that any such  Reconstitution  Agreements  will not  contain any greater
obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to
the  contrary in this Section  11.18,  the Company  agrees that it is required to perform the  obligations
described in Exhibit K hereto.

         With  respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the
Purchaser,  the Company  agrees (1) to cooperate  fully with the Purchaser and any  prospective  purchaser
with  respect to all  reasonable  requests  and due  diligence  procedures;  (2) to  execute,  deliver and
perform all Reconstitution  Agreements  required by the Purchaser;  (3) to restate the representations and
warranties  set forth in this  Agreement  as of the  settlement  or closing date in  connection  with such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company shall  provide to such servicer or issuer,  as the case may be, and any
other participants in such Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which  may be
reasonably  available to the Company,  whether through letters of its auditors and counsel (excluding that
protected by the  attorney-client  privilege  unless  waived) or  otherwise,  as the Purchaser or any such
other participant shall request upon reasonable demand;

         (ii)     such  additional  representations,  warranties,  covenants,  letters from auditors,  and
certificates of public  officials or officers of the Company as are reasonably  agreed upon by the Company
and the Purchaser or any such other participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the information  with respect to
the Company (as originator) and each  Third-Party  Originator of the Mortgage Loans as required under Item
1110(a)  and (b) of  Regulation  AB, a summary  of the  requirements  of which  has of the date  hereof is
attached  hereto as Exhibit N for  convenience  of reference  only, as determined by Purchaser in its sole
discretion.   If  requested  by  the  Purchaser,  this  will  include  information  about  the  applicable
credit-granting or underwriting criteria;

         (iv)     within 5 Business  Days after request by the  Purchaser,  the Company shall provide (or,
as applicable,  cause each Third-Party  Originator to provide) Static Pool Information with respect to the
mortgage  loans (of a similar type as the Mortgage  Loans,  as  reasonably  identified by the Purchaser as
provided  below)  originated  by (i) the  Company,  if the  Company is an  originator  of  Mortgage  Loans
(including  as  an  acquirer  of  Mortgage  Loans  from  a  Qualified  Correspondent),  and/or  (ii)  each
Third-Party  Originator.  Such Static Pool  Information  shall be prepared by the Company (or  Third-Party
Originator)  on the  basis of its  reasonable,  good  faith  interpretation  of the  requirements  of Item
1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available to the Company
(or  Third-Party  Originator)  Static Pool  Information  with respect to more than one mortgage loan type,
the  Purchaser  or any  Depositor  shall be entitled to specify  whether  some or all of such  information
shall be provided  pursuant to this paragraph.  The content of such Static Pool  Information may be in the
form customarily  provided by the Company,  and need not be customized for the Purchaser or any Depositor.
Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in increments no less  frequently  than  quarterly  over the life of the mortgage loans
included in the vintage  origination year or prior  securitized  pool. The most recent periodic  increment
must be as of a date no later  than  135  days  prior  to the  date of the  prospectus  or other  offering
document in which the Static Pool  Information is to be included or incorporated by reference.  The Static
Pool  Information  shall be  provided in an  electronic  format  that  provides a permanent  record of the
information  provided,  such as a portable  document  format (pdf) file, or other such  electronic  format
reasonably required by the Purchaser or the Depositor, as applicable;

         (v)      within 5 Business Days after request by the Purchaser,  information  with respect to the
Company  (as  servicer)  as  required  by  Item  1108(b)  and  (c) of  Regulation  AB,  a  summary  of the
requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference
only,  as  determined  by Purchaser in its sole  discretion.  In the event that the Company has  delegated
any servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Company shall
provide the information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a) information  regarding any legal  proceedings  pending (or known to be contemplated)
         against the Company (as  originator  and as servicer)  and each other  originator of the Mortgage
         Loans  and  each  Subservicer  as  required  by Item  1117 of  Regulation  AB, a  summary  of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for  convenience of
         reference only, as determined by Purchaser in its sole discretion,
                  (b) information  regarding  affiliations  with respect to the Company (as originator and
         as servicer) and each other  originator of the Mortgage  Loans and each  Subservicer  as required
         by Item 1119(a) of Regulation  AB, a summary of the  requirements  of which as of the date hereof
         is attached  hereto as Exhibit N for  convenience  of reference  only, as determined by Purchaser
         in its sole discretion, and
                  (c) information  regarding  relationships  and transactions  with respect to the Company
         (as  originator  and as  servicer)  and each  other  originator  of the  Mortgage  Loans and each
         Subservicer as required by Item 1119(b) and (c) of Regulation  AB, a summary of the  requirements
         of which as of the date  hereof is  attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

         (vii)    if so requested by the Purchaser,  the Company shall provide (or, as  applicable,  cause
each  Third-Party  Originator to provide),  at the expense of the  requesting  party (to the extent of any
additional  incremental expense associated with delivery pursuant to this Agreement),  such statements and
agreed-upon  procedures letters of certified public accountants  reasonably acceptable to the Purchaser or
Depositor,  as applicable,  pertaining to Static Pool Information  relating to prior securitized pools for
securitizations  closed  on or after  January  1, 2006 or, in the case of  Static  Pool  Information  with
respect to the  Company's or  Third-Party  Originator's  originations  or  purchases,  to calendar  months
commencing  January 1, 2006, or to any financial  information  included in any other  disclosure  provided
under this Section 11.18, as the Purchaser or such Depositor  shall  reasonably  request.  Such statements
and  letters  shall be  addressed  to and be for the  benefit  of such  parties as the  Purchaser  or such
Depositor  shall  designate,  which may include,  by way of example,  any Sponsor,  any  Depositor and any
broker dealer acting as underwriter,  placement agent or initial  purchaser with respect to a Pass-Through
Transfer.  Any such  statement or letter may take the form of a standard,  generally  applicable  document
accompanied by a reliance  letter  authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii) For the  purpose of  satisfying  the  reporting  obligation  under the  Exchange  Act with
respect to any class of asset-backed  securities,  the Company shall (or shall cause each  Subservicer and
Third-Party  Originator to) (i) within two (2) Business Days of the event described below,  provide notice
to the  Purchaser,  any Master  Servicer and any  Depositor in writing of (A) any material  litigation  or
governmental  proceedings  involving the Company, any Subservicer or any Third-Party  Originator,  (B) any
affiliations or relationships  that develop following the closing date of a Pass-Through  Transfer between
the Company,  any  Subservicer or any  Third-Party  Originator and any of the parties  specified in clause
(D) of paragraph  (a) of this  Section  (and any other  parties  identified  in writing by the  requesting
party)  with  respect to such  Pass-Through  Transfer,  (C) any Event of  Default  under the terms of this
Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all
of the  assets of the  Company,  and (E) the  Company's  entry into an  agreement  with a  Subservicer  to
perform or assist in the  performance  of any of the  Company's  obligations  under this  Agreement or any
Reconstitution  Agreement  and (ii) provide to the  Purchaser,  any Master  Servicer  and any  Depositor a
description of such proceedings, affiliations or relationships;

         All notification pursuant to this Section 11.18 (viii)(B) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 11.18 (viii)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         (ix)  As a  condition  to the  succession  to the  Company  or any  Subservicer  as  servicer  or
subservicer  under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into which the
Company or such Subservicer may be merged or  consolidated,  or (ii) which may be appointed as a successor
to the Company or any Subservicer  (unless such successor has been appointed by the Purchaser,  any Master
Servicer or any  Depositor),  the Company shall provide to the  Purchaser,  any Master  Servicer,  and any
Depositor,  at least 15 calendar days prior to the effective date of such succession or  appointment,  (x)
written  notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing
and in form and substance  reasonably  satisfactory to the Purchaser and such  Depositor,  all information
reasonably  requested by the Purchaser or any  Depositor in order to comply with its reporting  obligation
under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In  addition to such  information  as the  Company,  as  servicer,  is  obligated  to provide
pursuant to other  provisions  of this  Agreement,  not later than ten days prior to the  deadline for the
filing of any distribution  report on Form 10-D in respect of any Pass-Through  Transfer that includes any
of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or such  Subservicer,  as
applicable,  shall,  to the extent the Company or such  Subservicer  has  knowledge,  provide to the party
responsible  for  filing  such  report  (including,  if  applicable,  the Master  Servicer)  notice of the
occurrence  of any of the  following  events  along with all  information,  data,  and  materials  related
thereto as may be required to be included in the related  distribution  report on Form 10-D (as  specified
in the provisions of Regulation AB referenced below):

                           (A)      any  material  modifications,  extensions  or  waivers  of pool  asset
         terms,  fees,  penalties or payments  during the  distribution  period or that have  cumulatively
         become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches  of pool asset  representations  or  warranties  or
         transaction covenants (Item 1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed  securities issuances backed by
         the  same  pool  assets,   any  pool  asset  changes  (such  as,   additions,   substitutions  or
         repurchases),  and any  material  changes in  origination,  underwriting  or other  criteria  for
         acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall  provide,  as requested,  to the  Purchaser,  any Master  Servicer and any
Depositor,  evidence of the authorization of the person signing any certification or statement,  copies or
other  evidence  of  Fidelity  Bond  Insurance  and  Errors  and  Omission  Insurance  policy,   financial
information  and reports,  and such other  information  related to the Company or any  Subservicer  or the
Company or such Subservicer's performance hereunder.

         In the event of a conflict  or  inconsistency  between the terms of Exhibit N and the text of the
applicable  Item of Regulation  AB as cited above,  the text of  Regulation  AB, its adopting  release and
other public statements of the SEC shall control.

         (xii)    If so  requested  by the  Purchaser or any  Depositor  on any date,  the Company  shall,
within five Business Days following such request,  confirm in writing the accuracy of the  representations
and  warranties  set  forth in  Section  3.01(p)  of this  Agreement  or, if any such  representation  and
warranty is not accurate as of the date of such request,  provide  reasonably  adequate  disclosure of the
pertinent facts, in writing, to the requesting party.

         The Company shall  indemnify the  Purchaser,  each  affiliate of the  Purchaser,  and each of the
following parties participating in a Pass-Through  Transfer:  each sponsor and issuing entity; each Person
(including,  but not limited to, any Master  Servicer,  if applicable)  responsible  for the  preparation,
execution  or  filing  of any  report  required  to be filed  with the  Commission  with  respect  to such
Pass-Through  Transfer,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under  the  Exchange  Act with  respect  to such  Pass-Through  Transfer;  each  broker  dealer  acting as
underwriter,  placement  agent or initial  purchaser,  each Person who controls any of such parties or the
Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of the Exchange  Act);
and the respective  present and former directors,  officers,  employees,  agents and affiliates of each of
the foregoing and of the Depositor  (each, an "Indemnified  Party"),  and shall hold each of them harmless
from and against any claims, losses, damages, penalties,  fines, forfeitures,  legal fees and expenses and
related  costs,  judgments,  and any other costs,  fees and expenses that any of them may sustain  arising
out of or based upon:

         (i)(A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any
information,  report,  certification,  data,  accountants'  letter or other  material  provided under this
Section  11.18 by or on behalf of the Company,  or provided  under this  Section  11.18 by or on behalf of
any Subservicer,  Subcontractor or Third-Party Originator  (collectively,  the "Company Information"),  or
(B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein,  in the light of
the circumstances  under which they were made, not misleading;  provided,  by way of  clarification,  that
clause (B) of this paragraph  shall be construed  solely by reference to the Company  Information  and not
to any other  information  communicated  in  connection  with a sale or  purchase of  securities,  without
regard  to  whether  the  Company  Information  or any  portion  thereof  is  presented  together  with or
separately from such other information;

         (ii)  any  breach  by  the  Company  of its  obligations  under  this  Section  11.18,  including
particularly  any  failure  by  the  Company,  any  Subservicer,  any  Subcontractor  or  any  Third-Party
Originator to deliver any information,  report, certification,  accountants' letter or other material when
and as required  under this Section  11.18,  including any failure by the Company to identify  pursuant to
Section  11.20 any  Subcontractor  "participating  in the servicing  function"  within the meaning of Item
1122 of Regulation AB;

         (iii) any breach by the Company of a  representation  or warranty set forth in Section 3.01 or in
a writing  furnished  pursuant to Section  3.01(q) and made as of a date prior to the closing  date of the
related  Pass-Through  Transfer,  to the extent that such breach is not cured by such closing date, or any
breach by the Company of a representation or warranty in a writing  furnished  pursuant to Section 3.01(q)
to the extent made as of a date subsequent to such closing date; or

         (iv)     the gross negligence, bad faith or willful misconduct of the Company in connection
with its performance under this Section 11.18;

provided,  however,  that the Purchaser shall indemnify the Company and its present and former  directors,
officers,  and  employees and hold each of them  harmless  from and against any claims,  losses,  damages,
penalties,  fines,  forfeitures,  legal fees and  expenses  and related  costs,  judgments,  and any other
costs,  fees and  expenses  that any of them may  sustain  from any untrue  statement  or  alleged  untrue
statement of a material  fact or the omission or alleged  omission to state a material fact required to be
stated in order to make the statements  therein,  in the light of the circumstances  under which they were
made,  not  misleading,   contained  in  any  prospectus  or  prospectus   supplement  containing  Company
Information not arising out of or based upon the Company Information.

         If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an
Indemnified  Party,  then the  Company  agrees that it shall  contribute  to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party on the one hand and the Company on the other.

         In the case of any failure of performance  described above, the Company shall promptly  reimburse
the Purchaser,  any Depositor, as applicable,  and each Person responsible for the preparation,  execution
or filing of any  report  required  to be filed with the  Commission  with  respect  to such  Pass-Through
Transfer,  or for execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the
Exchange Act with respect to such Pass-Through  Transfer,  for all costs reasonably  incurred by each such
party in order to obtain the information,  report,  certification,  accountants'  letter or other material
not  delivered  as  required  by the  Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party
Originator.

         This  indemnification  shall survive the  termination of this Agreement or the termination of any
party to this Agreement.

         All Mortgage  Loans not sold or  transferred  pursuant to a  Reconstitution  shall remain subject
to, and serviced in  accordance  with the terms of, this  Agreement  and the related Term Sheet,  and with
respect thereto this Agreement and the related Term Sheet shall remain in full force and effect.

         The  Purchaser  agrees  to  reimburse  the  Company  for its  reasonable  out-of-pocket  expenses
incurred in  connection  with any  Reconstitution  hereunder;  provided,  however,  such amount  shall not
exceed  $5,000 and shall be remitted by the  Purchaser  upon written  request from the Company which shall
be accompanied with receipts or bills detailing such expenses;  provided,  further, in the event that such
amount exceeds $5,000,  the Purchaser shall reimburse the Company if the Purchaser  approves in writing of
such expenses prior to when incurred by the Company.

         19.      Article  XI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 11.20:

         Section 11.20. Use of Subservicers and Subcontractors.

         (a)      The Company  shall not hire or  otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the Company as servicer  under this  Agreement  or any  Reconstitution
Agreement  unless the Company  complies with the provisions of paragraph (b) of this Section.  The Company
shall  not hire or  otherwise  utilize  the  services  of any  Subcontractor,  and shall  not  permit  any
Subservicer  to hire or  otherwise  utilize  the  services  of any  Subcontractor,  to fulfill  any of the
obligations  of the Company as servicer under this Agreement or any  Reconstitution  Agreement  unless the
Company complies with the provisions of paragraph (d) of this Section.

         (b)      The Company  shall  cause any  Subservicer  used by the Company (or by any  Subservicer)
for the benefit of the  Purchaser  and any  Depositor  to comply with the  provisions  of this Section and
with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this  Agreement to the same extent as if such
Subservicer  were the Company,  and to provide the information  required with respect to such  Subservicer
under  Section  3.01(r) of this  Agreement.  The Company  shall be  responsible  for  obtaining  from each
Subservicer and delivering to the Purchaser,  any Master  Servicer and any Depositor any Annual  Statement
of Compliance  required to be delivered by such  Subservicer  under  Section  6.04(a),  any  Assessment of
Compliance and  Attestation  Report  required to be delivered by such  Subservicer  under Section 6.07 and
any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The Company shall promptly upon request  provide to the Purchaser,  any Master  Servicer
and any Depositor (or any designee of the Depositor,  such as an administrator) a written  description (in
form and substance  satisfactory  to the Purchaser,  any Master  Servicer and such  Depositor) of the role
and  function  of each  Subcontractor  utilized  by the  Company or any  Subservicer,  specifying  (i) the
identity of each such  Subcontractor,  (ii) which (if any) of such  Subcontractors  are  "participating in
the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, and (iii) which  elements of
the Servicing  Criteria will be addressed in  assessments  of  compliance  provided by each  Subcontractor
identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the servicing  function"  within the meaning of Item 1122 of Regulation AB, the Company shall cause any
such  Subcontractor  used by the Company (or by any  Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the  provisions of Sections  6.07 and 11.18 of this  Agreement to the same extent
as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering  to the Purchaser  and any  Depositor  any  Assessment  of  Compliance  and
Attestation  Report and the other  certificates  required to be  delivered  by such  Subservicer  and such
Subcontractor under Section 6.07, in each case as and when required to be delivered.

         20.      Article  XI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 11.21:

         Section 11.21. Third Party Beneficiary.

         For  purposes  of this  Agreement, each  Master  Servicer  shall  be  considered  a  third  party
beneficiary  to this  Agreement,  entitled  to all the rights and  benefits hereof  as if it were a direct
party to this Agreement.

         21.      The  Agreement  is hereby  amended as of the date  hereof by  deleting  Exhibit E in its
entirety and replacing it with the following:




--------------------------------------------------------------------------------




                                                     EXHIBIT E

                                         REPORTING DATA FOR MONTHLY REPORT

                                      Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment           Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

         22.      The  Agreement  is hereby  amended  as of the date  hereof by adding the  following  new
Exhibit F:




--------------------------------------------------------------------------------




                                                     EXHIBIT F

                                        REPORTING DATA FOR DEFAULTED LOANS

                                 Standard File Layout – Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------




Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         23.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit K:




--------------------------------------------------------------------------------




                                                     EXHIBIT K

                                        COMPANY'S OBLIGATIONS IN CONNECTION
                                               WITH A RECONSTITUTION

         o        The Company  shall (i) possess  the  ability to service to a  securitization  documents;
(ii) service on a  "Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO
Property),  (iii) make  compensating  interest  payments  on payoffs and  curtailments  and (iv) remit and
report to a Master  Servicer in format  acceptable  to such Master  Servicer by the 10th  calendar  day of
each month.

         o        The Company shall provide an acceptable  annual  certification  (officer's  certificate)
to the  Master  Servicer  (as  required  by the  Sarbanes-Oxley  Act of 2002) as well as any other  annual
certifications   required  under  the   securitization   documents  (i.e.  the  annual   statement  as  to
compliance/annual  independent  certified  public  accountants'  servicing  report  due by March 1 of each
year).

         o        The Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to
perform a review of audited financials and net worth of the Company.

         o        The  Company  shall  provide  a  Uniform  Single  Attestation  Program  certificate  and
Management Assertion as requested by the Master Servicer or the Purchaser.

         o        The Company  shall provide  information  on each  Custodial  Account as requested by the
Master Servicer or the Purchaser,  and each Custodial Accounts shall comply with the requirements for such
accounts as set forth in the securitization documents.

         o        The Company shall maintain its servicing  system in accordance with the  requirements of
the Master Servicer.



         24.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit L:




--------------------------------------------------------------------------------




                                                     EXHIBIT L

                                           FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

                  I  have  reviewed  the  servicer  compliance   statement  of  the  Company  provided  in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator]  [Trustee]  pursuant to the  Agreement  (collectively,  the  "Company
         Servicing Information");

                  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not
         contain any untrue  statement of a material  fact or omit to state a material  fact  necessary to
         make the statements  made, in the light of the  circumstances  under which such  statements  were
         made,  not  misleading  with  respect to the  period of time  covered  by the  Company  Servicing
         Information;

                  Based  on my  knowledge,  all  of  the  Company  Servicing  Information  required  to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  I am  responsible  for  reviewing  the  activities  performed by the Company as servicer
         under the Agreement,  and based on my knowledge and the compliance  review conducted in preparing
         the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
Subservicer and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]  [Master
Servicer].  Any material  instances of noncompliance  described in such reports have been disclosed to the
[Depositor]  [Master  Servicer].  Any material instance of noncompliance  with the Servicing  Criteria has
been disclosed in such reports.

         25.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit M:




--------------------------------------------------------------------------------




                                                EXHIBIT M

                                         SUMMARY OF REGULATION AB
                                            SERVICING CRITERIA

NOTE:  This  Exhibit M is  provided  for  convenience  of  reference  only.  In the event of a conflict or
inconsistency  between the terms of this Exhibit M and the text of  Regulation  AB, the text of Regulation
AB, its adopting release and other public statements of the SEC shall control.

Item 1122(d)

         (i)      General servicing considerations.

                  (A)      Policies and  procedures  are  instituted to monitor any  performance  or other
triggers and events of default in accordance with the transaction agreements.

                  (B)      If any material servicing activities are outsourced to third parties,  policies
and  procedures  are  instituted  to  monitor  the third  party's  performance  and  compliance  with such
servicing activities.

                  (C)      Any  requirements in the transaction  agreements to maintain a back-up servicer
for the mortgage loans are maintained.

                  (D)      A  fidelity  bond and  errors  and  omissions  policy is in effect on the party
participating  in the  servicing  function  throughout  the  reporting  period in the  amount of  coverage
required by and otherwise in accordance with the terms of the transaction agreements.

         (ii)     Cash collection and administration.

                  (A)      Payments on mortgage  loans are deposited into the  appropriate  custodial bank
accounts and related bank clearing  accounts no more than two business  days  following  receipt,  or such
other number of days specified in the transaction agreements.

                  (B)      Disbursements  made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

                  (C)      Advances  of  funds  or  guarantees  regarding   collections,   cash  flows  or
distributions,  and any interest or other fees charged for such advances,  are made, reviewed and approved
as specified in the transaction agreements.

                  (D)      The related  accounts for the  transaction,  such as cash  reserve  accounts or
accounts  established as a form of  overcollateralization,  are separately  maintained (e.g., with respect
to commingling of cash) as set forth in the transaction agreements.

                  (E)      Each  custodial  account  is  maintained  at  a  federally  insured  depository
institution  as set forth in the  transaction  agreements.  For  purposes  of this  criterion,  "federally
insured  depository  institution"  with  respect  to a  foreign  financial  institution  means  a  foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (F)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (G)      Reconciliations   are  prepared  on  a  monthly  basis  for  all   asset-backed
securities  related bank  accounts,  including  custodial  accounts and related  bank  clearing  accounts.
These  reconciliations  are (A)  mathematically  accurate;  (B) prepared within 30 calendar days after the
bank statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C)
reviewed and approved by someone  other than the person who prepared the  reconciliation;  and (D) contain
explanations  for  reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of
their original identification, or such other number of days specified in the transaction agreements.

         (iii)    Investor remittances and reporting.

                  (A)      Reports to  investors,  including  those to be filed with the  Commission,  are
maintained  in  accordance  with  the  transaction  agreements  and  applicable  Commission  requirements.
Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms set forth in
the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in
the transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;
and (D) agree with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and
number of mortgage loans serviced by the Servicer.

                  (B)      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with
timeframes, distribution priority and other terms set forth in the transaction agreements.

                  (C)      Disbursements  made to an investor are posted  within two business  days to the
Servicer's investor records, or such other number of days specified in the transaction agreements.

                  (D)      Amounts  remitted to investors per the investor  reports  agree with  cancelled
checks, or other form of payment, or custodial bank statements.

         (iv)     Mortgage Loan administration.

                  (A)      Collateral  or  security  on mortgage  loans is  maintained  as required by the
transaction agreements or related mortgage loan documents.

                  (B)      Mortgage  loan  and  related  documents  are  safeguarded  as  required  by the
transaction agreements.

                  (C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed
and approved in accordance with any conditions or requirements in the transaction agreements.

                  (D)      Payments on mortgage loans,  including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer's  obligor records  maintained no more than two
business days after receipt,  or such other number of days specified in the  transaction  agreements,  and
allocated to principal,  interest or other items (e.g.,  escrow) in accordance  with the related  mortgage
loan documents.

                  (E)      The Servicer's  records  regarding the mortgage loans agree with the Servicer's
records with respect to an obligor's unpaid principal balance.

                  (F)      Changes  with  respect to the terms or status of an  obligor's  mortgage  loans
(e.g.,  loan  modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
accordance with the transaction agreements and related mortgage loan documents.

                  (G)      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications
and  deeds  in  lieu of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
conducted  and concluded in  accordance  with the  timeframes  or other  requirements  established  by the
transaction agreements.

                  (H)      Records  documenting  collection  efforts  are  maintained  during the period a
mortgage loan is delinquent in accordance  with the  transaction  agreements.  Such records are maintained
on at least a monthly basis, or such other period  specified in the transaction  agreements,  and describe
the entity's  activities in monitoring  delinquent  mortgage loans  including,  for example,  phone calls,
letters and payment  rescheduling  plans in cases where delinquency is deemed temporary (e.g.,  illness or
unemployment).

                  (I)      Adjustments  to  interest  rates or rates of return  for  mortgage  loans  with
variable rates are computed based on the related mortgage loan documents.

                  (J)      Regarding  any funds  held in trust for an obligor  (such as escrow  accounts):
(A) such funds are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
annual basis,  or such other period  specified in the transaction  agreements;  (B) interest on such funds
is paid, or credited,  to obligors in accordance with  applicable  mortgage loan documents and state laws;
and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (K)      Payments made on behalf of an obligor  (such as tax or insurance  payments) are
made on or before the related  penalty or  expiration  dates,  as  indicated on the  appropriate  bills or
notices  for such  payments,  provided  that such  support has been  received by the  Servicer at least 30
calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                  (L)      Any late payment  penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late payment
was due to the obligor's error or omission.

                  (M)      Disbursements  made on behalf of an obligor are posted within two business days
to the  obligor's  records  maintained  by the  Servicer,  or such other  number of days  specified in the
transaction agreements.

                  (N)      Delinquencies,  charge-offs  and  uncollectable  accounts  are  recognized  and
recorded in accordance with the transaction agreements.

                  (O)      Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.

         26.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit N:




--------------------------------------------------------------------------------




                                                EXHIBIT N

                             SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE:  This  Exhibit N is  provided  for  convenience  of  reference  only.  In the event of a conflict or
inconsistency  between the terms of this Exhibit N and the text of  Regulation  AB, the text of Regulation
AB, its adopting release and other public statements of the SEC shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static  pool  information  with  respect  to  mortgage  loans that were  originated  or
purchased by the Company and which are of the same type as the Mortgage Loans.

         -Provide static pool information regarding  delinquencies,  cumulative losses and prepayments for
prior securitized pools of the Company.

         -If the  Company  has less than 3 years  experience  securitizing  assets of the same type as the
Mortgage  Loans,  provide  the static  pool  information  by vintage  origination  years  regarding  loans
originated or purchased by the Company,  instead of by prior securitized pool. A vintage  origination year
represents mortgage loans originated during the same year.

         -Such static pool  information  shall be for the prior five years,  or for so long as the Company
has been originating or purchasing (in the case of data by vintage  origination  year) or securitizing (in
the case of data by prior securitized pools) such mortgage loans if for less than five years.

         -The static pool  information for each vintage  origination  year or prior  securitized  pool, as
applicable,  shall be presented in monthly  increments over the life of the mortgage loans included in the
vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics of the prior securitized pools or
vintage  origination years, as applicable and material,  including:  number of pool assets,  original pool
balance,  weighted  average initial loan balance,  weighted  average  mortgage rate,  weighted average and
minimum and maximum  FICO,  product  type,  loan  purpose,  weighted  average and minimum and maximum LTV,
distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information  with respect to each  servicer  that will service,  including
interim service,  20% or more of the mortgage loans in any loan group in the securitization  issued in the
Pass-Through Transfer:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general
discussion  of the  Company's  experience  in  servicing  assets  of any  type as well as a more  detailed
discussion of the  Company's  experience  in, and  procedures  for the servicing  function it will perform
under this Agreement and any Reconstitution  Agreements;  information regarding the size,  composition and
growth of the  Company's  portfolio  of  mortgage  loans of the type  similar  to the  Mortgage  Loans and
information  on factors  related to the Company that may be material to any  analysis of the  servicing of
the Mortgage Loans or the related asset-backed  securities,  as applicable,  including whether any default
or servicing related  performance  trigger has occurred as to any other  securitization  due to any act or
failure to act of the Company,  whether any material  noncompliance with applicable  servicing criteria as
to any other  securitization has been disclosed or reported by the Company,  and the extent of outsourcing
the Company uses;

         -a description of any material  changes to the Company's  policies or procedures in the servicing
function it will perform under this  Agreement and any  Reconstitution  Agreements  for mortgage  loans of
the type similar to the Mortgage Loans during the past three years;

         -information  regarding the Company's  financial condition to the extent that there is a material
risk that the effect on one or more aspects of servicing  resulting  from such financial  condition  could
have a material impact on the performance of the securities  issued in the  Pass-Through  Transfer,  or on
servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage
Loans, and the Company's processes and procedures designed to address such factors;

         -statistical  information  regarding  principal and interest  advances made by the Company on the
Mortgage Loans and the Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling delinquencies,  losses,  bankruptcies and recoveries, such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated  originators that  originated,  or is expected to
originate,  10% or more of the  mortgage  loans in any  loan  group in the  securitization  issued  in the
Pass-Through Transfer.


Item 1110(b)

         Provide  the  following  information  with  respect  to any  originator  or group  of  affiliated
originators  that originated,  or is expected to originate,  20% or more of the mortgage loans in any loan
group in the securitization issued in the Pass-Through Transfer:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged
in originating  residential  mortgage loans,  which description must include a discussion of the Company's
experience  in  originating  mortgage  loans  of the  same  type as the  Mortgage  Loans  and  information
regarding the size and  composition of the Company's  origination  portfolio as well as  information  that
may be  material  to an  analysis  of the  performance  of  the  Mortgage  Loans,  such  as the  Company's
credit-granting or underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe  any legal  proceedings  pending  against the  Company or against any of its  property,
including any proceedings  known to be contemplated by governmental  authorities,  that may be material to
the holders of the securities issued in the Pass-Through Transfer.


Item 1119(a)

         -describe any  affiliations of the Company,  each other originator of the Mortgage Loans and each
Subservicer with the sponsor,  depositor,  issuing entity,  trustee,  any originator,  any other servicer,
any  significant  obligor,  enhancement or support  provider or any other material  parties related to the
Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
entered  into  outside of the  ordinary  course of business  or on terms  other than those  obtained in an
arm's length transaction with an unrelated third party, apart from the Pass-Through Transfer,  between the
Company,  each  other  originator  of the  Mortgage  Loans  and  each  Subservicer,  or  their  respective
affiliates,  and the sponsor,  depositor or issuing  entity or their  respective  affiliates,  that exists
currently  or has  existed  during the past two years,  that may be material  to the  understanding  of an
investor in the securities issued in the Pass-Through Transfer.

Item 1119(c)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
involving or relating to the Mortgage  Loans or the  Pass-Through  Transfer,  including the material terms
and approximate dollar amount involved,  between the Company,  each other originator of the Mortgage Loans
and each  Subservicer,  or their  respective  affiliates  and the sponsor,  depositor or issuing entity or
their respective affiliates, that exists currently or has existed during the past two years.

         27.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit O:




--------------------------------------------------------------------------------




                                                EXHIBIT O

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of  compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall
address, at a minimum, the criteria identified as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
                        ---------------------------------------------------------------------

----------------------- --------------------------------------------------------------------- -----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:      _________________________
                                                     Name:
                                                     Title:

         28.      The Agreement is hereby amended as of the date hereof by adding the following new
Exhibit P:




--------------------------------------------------------------------------------




                                                     EXHIBIT P

                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS

                      Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due on the remittance report date.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been
                  earned if all delinquent payments had been made as agreed. For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation, an Amortization Schedule from date
                  of default through liquidation breaking out the net interest and servicing fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances – see page 2 of 332 form - breakdown required
                  showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require
                     evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved
                  Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and
                  Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                              ________________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                              ________________(10)
         (11) FC Costs/Other Legal Expenses                                     ________________(11)
         (12) Other (itemize)                                                   ________________(12)
                  Cash for Keys__________________________                       ________________(12)
                  HOA/Condo Fees_______________________                         ________________(12)
                  ______________________________________                        ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a)
         HUD Part A

         ________________           (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

         29.      The Agreement is hereby amended as of the date hereof by adding the following new
Exhibit Q:





--------------------------------------------------------------------------------




                                                     EXHIBIT Q

                                         Delinquency Recognition Policies
                            [To be provided by EMC and mutually agreed by the parties]


         30.      Except as amended  above,  the Agreement  shall  continue to be in full force and effect
in accordance with its terms.

         31.      This  Amendment  may be executed  by one or more of the parties  hereto on any number of
separate  counterparts and of said  counterparts  taken together shall be deemed to constitute one and the
same instrument.

                                         [SIGNATURE PAGES FOLLOW]



         IN WITNESS  WHEREOF,  the following  parties have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:________________________________________
                                                              Name:
                                                              Title:


                                                              MID AMERICA BANK, FSB,
                                                                       as Company

                                                              By:________________________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------





                                                                                               EXHIBIT H-6



                         MORTGAGE LOAN FLOW PURCHASE, SALE & SERVICING AGREEMENT

                                             dated as of  April 26, 2001

                                                     between

                                         EMC Mortgage Corporation Purchaser

                                                     and

                                          CENDANT MORTGAGE CORPORATION and

                                 BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST
                          (formerly known as CENDANT RESIDENTIAL MORTGAGE TRUST)
                                                 Sellers





--------------------------------------------------------------------------------





                                                      Schedules
A.   Mortgage Loan Schedule
B.   Content of Mortgage File

     B-1 Purchaser's Mortgage File
     B-2 Servicer's Mortgage File

C.   Cendant Guidelines and Restrictions


                                                 Exhibits

Exhibit 2.05      Form of Assignment, Assumption and Recognition Agreement
Exhibit 5.03(a)   Report P-4DL
Exhibit 5.03(b)   Report S-5L2
Exhibit 5.03(c)   Form of Notice of Foreclosure
Exhibit 5.04-1    Form of Collection Account Certification
Exhibit 5.04-2    Form of Collection Account Letter Agreement
Exhibit 5.06-1    Form of Escrow Account Certification
Exhibit 5.06-2    Form of Escrow Account Letter Agreement
Exhibit 6.02(a)   Report P-139 -- Monthly Statement of Mortgage Accounts
Exhibit 6.02(b)   Report S-50Y -- Private Pool Detail Report
Exhibit 6.02(c)   Report S-213 -- Summary of Curtailments Made Remittance Report
Exhibit 6.02(d)   Report S-214 -- Summary of Paid in Full Remittance Report
Exhibit 6.02(e)   Report S-215 -- Consolidation of Remittance Report
Exhibit 6.02(f)   Report T-62C -- Monthly Accounting Report
Exhibit 6.02(g)   Report T-62E -- Liquidation Report
Exhibit 8.01      Report P-195  Delinquency Report
Exhibit 9         Term Sheet
Exhibit 10        Additional Collateral Assignment and Servicing Agreement





--------------------------------------------------------------------------------





                               MORTGAGE LOAN FLOW PURCHASE, SALE & SERVICING AGREEMENT

     This Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of April 26, 2001, is
     entered into between  EMC Mortgage Corporation, as the Purchaser ("Purchaser"), Cendant Mortgage
     Corporation ("Cendant Mortgage") and Bishop's Gate Residential Mortgage Trust (formerly known as
     Cendant Residential Mortgage Trust) (the "Trust," together with Cendant Mortgage, the "Sellers" and
     individually, each a "Seller"), as the Sellers.


                                               PRELIMINARY STATEMENT

1.  Cendant Mortgage is engaged in the business, inter alia, of making loans to individuals, the
repayment of which is secured by a first lien mortgage on such individuals' residences (each, a
"Mortgage Loan"). The Trust is engaged in the business of purchasing such Mortgage Loans from Cendant
Mortgage and selling same to investors.

2.  Purchaser is engaged in the business, inter alia, of purchasing Mortgage Loans for its own account.

3.  Cendant Mortgage has established certain terms, conditions and loan programs, as described in
Cendant Mortgage's Program and Underwriting Guidelines (the "Cendant Guide") and Purchaser is willing to
purchase Mortgage Loans that comply with the terms of such terms, conditions and loan programs. The
applicable provisions of the Cendant Guide are attached hereto as Schedule C.

4.   Purchaser and Sellers desire to establish a flow program whereby Cendant Mortgage will
make Mortgage Loans which meet the applicable provisions of the  Cendant Guide, and Purchaser will, on a
regular basis, purchase such Mortgage Loans from Cendant Mortgage or the Trust, as applicable, provided
the parties agree on the price, date and other conditions or considerations as set forth in this
Agreement.

5. Purchaser and  Sellers wish to prescribe the terms and manner of purchase by the Purchaser and sale
by the Sellers of the Mortgage Loans, and the management and servicing of the Mortgage Loans by Cendant
Mortgage, as the Servicer (the "Servicer"), in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, the Purchaser and the
Sellers agree as follows:



ARTICLE I:  DEFINITIONS

Section 1.01               Defined Terms.

         Whenever used in this Agreement, the following words and phrases shall have the following
meaning specified in this Article:

         "Acceptable Servicing Procedures:  The procedures, including prudent collection and loan
administration procedures, and the standard of care (I) employed by prudent mortgage servicers which
service mortgage loans of the same type as the Mortgage Loans in he jurisdictions in which the related
Mortgage Properties are located and (ii) in accordance with FNMA Guide, subject to any variances
negotiated with FNMA and subject to the express provisions of this Agreement.  Such standard of care
shall not be lower than that the Servicer customarily employs and exercises in servicing and
administering similar mortgage loans for its own account and shall be in full compliance with all
federal, state, and local laws, ordinances, rules and regulations.

         "Affiliate":  When used with reference to a specified Person, any Person that (i) directly or
indirectly controls or is controlled by or is under common control with the specified Person, (ii) is an
officer of, partner in or trustee of, or serves in a similar capacity with respect to, the specified
person or of which the specified Person is an officer, partner or trustee, or with respect to which the
specified Person serves in a similar capacity, or (iii) directly or indirectly is the beneficial owner
of 10% or more of any class of equity securities of the specified Person or of which the specified
person is directly or indirectly the owner of 10% or more of any class of equity securities.

         "Agreement":  This Mortgage Loan Flow Purchase, Sale & Servicing Agreement between the
Purchaser and the Sellers.

         "ALTA":  The American Land Title Association or any successor thereto..

         "Appraised Value":  With respect to any Mortgaged Property, the lesser of:  (i) the value
thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of
origination of the Mortgage Loan by an appraiser who met the minimum requirements of FNMA and FHLMC; or
(ii) the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of
the Mortgage Loan; provided that, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged
Property shall be based solely upon the value determined by an appraisal made for the originator of such
Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by an appraiser who
met the minimum requirements of FNMA and FHLMC.

         "ARM Loan":  An "adjustable rate" Mortgage Loan, the Note Rate of which is subject to periodic
adjustment in accordance with the terms of the Mortgage Note.

         "Assignment":  An individual assignment of a Mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related
Mortgaged Property is located to reflect of record the sale or transfer of the Mortgage Loan.

         "Bankruptcy Code":  The Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101-1330), as amended,
modified, or supplemented from time to time, and any successor statute, and all rules and regulations
issued or promulgated in connection therewith.

         "Business Day":  Any day other than (i) a Saturday or Sunday, or (ii) a day on which the
Federal Reserve is closed.

         "Buydown Mortgage Loan":  Any Mortgage Loan in respect of which, pursuant to a buydown
agreement, (i) the Mortgagor pays less than the full monthly payments specified in the Mortgage Note for
a specified period, and (ii) the diference between the payments required under such buydown agreement
and the Mortgage Note is provided from buydown funds.

         "Cendant Guide":  As defined in paragraph 3 of the Preliminary Statement to this Agreement.

         "Closing Documents":  With respect to the initial Funding Date, the following documents:

         (A)  two counterparts to this Agreement

         (B)  the final Mortgage Loan Schedule for the related Transaction

         (C)   the related Term Sheet

         "Code":  The Internal Revenue Code of 1986, as amended.

         "Collection Account":  The separate trust account or accounts created and maintained pursuant
to Section 5.04 which shall be an Eligible Account and which shall be entitled "Cendant Mortgage
Corporation, as servicer and custodian for the Purchaser of Mortgage Loans under the Mortgage Loan Flow
Purchase, Sale & Servicing Agreement, dated as of April 26, 2001 ."

         "Condemnation Proceeds": All awards or settlements in respect of a taking of an entire
Mortgaged Property or a part thereof by exercise of the power of eminent domain or condemnation.

          "Credit Documents": Those documents, comprising part of the Mortgage File, required of the
Mortgagor, as described in Section 2 (Specific Loan Program Guidelines) of the Guide.

"Cut Off Date": The first day of the month in which the related Funding Date occurs.

         "Defective Mortgage Loan":  As defined in Section 3.04(3).

         "Determination Date":  The 15th day of each calendar month, commencing on the 15th day of the
month following the Funding Date, or, if such 15th day is not a Business Day, the Business Day
immediately preceding such 15th day.

         "Due Date":  With respect to any Mortgage Loan, the day of the month on which each Monthly
Payment is due thereon, exclusive of any days of grace.

         "Eligible Account":  One or more accounts (i) that are maintained with a depository institution
the long-term unsecured debt obligations of which have been rated by each Rating Agency in one of its
two highest rating categories at the time of any deposit therein, (ii) that are trust accounts with any
depository institution held by the depository institution in its capacity as a corporate trustee, or
(iii) the deposits in which are insured by the FDIC (to the limits established by the FDIC) and the
uninsured deposits in which are otherwise secured such that the Purchaser has a claim with respect to
the funds in such accounts or a perfected first security interest against any collateral securing such
funds that is superior to claims of any other depositors or creditors of the depository institution with
which such accounts are maintained.  In addition, solely with respect to Mortgage Loans which are not
part of a securitization, "Eligible Account" shall include any accounts that meet the standards
established from time to time by FNMA for eligible custodial depositories.

         "Environmental Assessment":  A "Phase I" environmental assessment of a Mortgaged Property
prepared by an Independent Person who regularly conducts environmental assessments and who has any
necessary license(s) required by applicable law and has five years experience in conducting
environmental assessments.

         "Environmental Conditions Precedent to Foreclosure":  As defined in Section 5.15(v).

         "Environmental Laws":  All federal, state, and local statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees or other governmental restrictions relating to the environment or to
emissions, discharges or releases of pollutants, contaminants or industrial, toxic or hazardous
substances or wastes into the environment, including ambient air, surface water, ground water, or land,
or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or industrial, toxic or hazardous substances or wastes
or the cleanup or other remediation thereof.

         "Escrow Account":  The separate trust account or accounts created and maintained pursuant to
Section 5.06 which shall be an eligible account which shall be entitled "Cendant Mortgage Corporation,
as servicer and custodian for the Purchaser under the Mortgage Loan Flow Purchase, Sale & and Servicing
Agreement, dated as of April 26, 2001 (as amended), and various mortgagors."

         "Escrow Payments":  The amounts constituting ground rents, taxes, assessments, water rates,
mortgage insurance premiums, fire and hazard insurance premiums and other payments required to be
escrowed by the Mortgagor with the mortgagee pursuant to any Mortgage Loan.

         "Event of Default":  Any one of the conditions or circumstances enumerated in Section 10.01.

         "FDIC":  The Federal Deposit Insurance Corporation or any successor organization.

         "FHLMC":  The Federal Home Loan Mortgage Corporation (also known as Freddie Mac) or any
successor organization.

         "FHLMC Servicing Guide":  The FHLMC/Freddie Mac Sellers' and Servicers' Guide in effect on and
after the Funding Date.

         "Fidelity Bond":  A fidelity bond to be maintained by the Servicer pursuant to Section 5.12.

         "FNMA":  The Federal National Mortgage Association (also known as Fannie Mae) or any successor
organization.

         "FNMA Guide":  The FNMA/Fannie Mae Selling Guide and the Servicing Guide, collectively, in
effect on and after the Funding Date.

         "Funding Date": Each date  that Purchaser purchases Mortgage Loans from the Sellers
hereunder.

         "Gross Margin":  With respect to each ARM Loan, the fixed percentage added to the Index on each
Rate Adjustment Date, as specified in each related Mortgage Note and listed in the Mortgage Loan
Schedule.

         "Independent":  With respect to any specified Person, such Person who:  (i) does not have any
direct financial interest or any material indirect financial interest in the applicable Mortgagor, the
Sellers, the Purchaser, or their Affiliates; and (b) is not connected with the applicable Mortgagor, the
Sellers, the Purchaser, or their respective Affiliates as an officer, employee, promoter, underwriter,
trustee, member, partner, shareholder, director, or Person performing similar functions.

         "Index":  With respect to each ARM Loan, on each Rate Adjustment Date, the applicable rate
index set forth on the Mortgage Loan Schedule, which shall be an index described on such Mortgage Loan
Schedule.

     "Insolvency Proceeding":  With respect to any Person:  (i) any case, action, or proceeding with
     respect to such Person before any court or other governmental authority relating to bankruptcy,
     reorganization, insolvency, liquidation, receivership, dissolution, winding-up, or relief of
     debtors; or (ii) any general assignment for the benefit of creditors, composition, marshaling of
     assets for creditors, or other, similar arrangement in respect of the creditors generally of such
     Person or any substantial portion of such Person's creditors; in any case undertaken under federal,
     state or foreign law, including the Bankruptcy Code.

         "Insurance Proceeds":  Proceeds of any Primary Insurance Policy, title policy, hazard policy or
other insurance policy covering a Mortgage Loan, if any, to the extent such proceeds are not to be
applied to the restoration of the related Mortgaged Property or released to the Mortgagor in accordance
Acceptable Servicing Procedures.

         "Lender Paid Mortgage Insurance Rate":  The Lender Paid Mortgage Insurance Rate for any
lender-paid Primary Insurance Policy shall be a rate per annum equal to the percentage shown on the
Mortgage Loan Schedule.

         "Legal Documents": Those documents, comprising part of the Mortgage File, set forth in Schedule
B-1 of this Agreement.

         "Liquidation Proceeds":  Amounts, other than Insurance Proceeds and Condemnation Proceeds,
received by the Servicer in connection with the liquidation of a defaulted Mortgage Loan through
trustee's sale, foreclosure sale or otherwise, other than amounts received following the acquisition of
an REO Property in accordance with the provisions hereof.

         "Loan-to-Value Ratio" or "LTV":  With respect to any Mortgage Loan, the original principal
balance of such Mortgage Loan divided by the lesser of the Appraised Value of the related Mortgaged
Property or the purchase price.  The Loan-to-Value Ratio of any Additional Collateral Mortgage Loan (as
defined in Exhibit 10 hereto) shall be calculated by reducing the principal balance of such Additional
Collateral Mortgage Loan by the amount of Additional Collateral (as defined in Exhibit 10 hereto) with
respect to such Mortgage Loan.

         "MAI Appraiser":  With respect to any real property, a member of the American Institute of Real
Estate Appraisers with a minimum of 5 years of experience appraising real property of a type similar to
the real property being appraised and located in the same geographical area as the real property being
appraised.

         "Monthly Advance":  The aggregate amount of the advances made by the Servicer on any Remittance
Date pursuant to and as more fully described in Section 6.03.

         "Monthly Payment":  The scheduled monthly payment of principal and interest on a Mortgage Loan
which is payable by a Mortgagor under the related Mortgage Note.

         "Monthly Period":   The period commencing on the day after each Record Date during the term
hereof and ending on the next succeeding Record Date during the term hereof (or, if earlier, the date on
which this Agreement terminates).

         "Mortgage": The mortgage, deed of trust or other instrument securing a Mortgage Note, which
creates a first lien on an unsubordinated estate in fee simple in real property securing the Mortgage
Note.

         "Mortgaged Property":  With respect to a Mortgage Loan, the underlying real property securing
repayment of a Mortgage Note, consisting of a fee simple estate.

         "Mortgage File":  With respect to a particular Mortgage Loan, those origination and servicing
documents, escrow documents, and other documents as are specified on Schedule B to this Agreement.

         "Mortgage Loan":  Each individual mortgage loan (including all documents included in the
Mortgage File evidencing the same, all Monthly Payments, Principal Prepayments , Insurance Proceeds,
Condemnation Proceeds, Liquidation Proceeds, and other proceeds relating thereto, and any and all
rights, benefits, proceeds and obligations arising therefrom or in connection therewith) which is the
subject of this Agreement.  The Mortgage Loans subject to this Agreement shall be identified on Mortgage
Loan Schedules prepared in connection with each Funding Date.

         "Mortgage Loan Remittance Rate": The gross interest rate of the Mortgage Loans less the
Servicing Fee Rate and Lender Paid Mortgage Insurance Rate, if applicable.

         " Mortgage Loan Schedule:  With respect to the Mortgage Loans included in a Loan Pool to be
sold pursuant to this Agreement on any Funding Date, the Schedule or Schedules of Mortgage Loans agreed
to by the parties that describes such Mortgage Loans, which Schedule shall set forth at least the
following information with respect to each Mortgage Loan to the extent applicable: (1) the Mortgage Loan
identifying number, (2) the city, state and zip code of the Mortgaged Property, (3)  the Mortgage
Interest Rate as of the applicable Cut-off Date, (4) the Net Rate as of the applicable Cut-off Date, (5)
the amount of the Monthly Payment as of the applicable Cut-off Date, (6) with respect to each ARM Loan,
the Gross Margin, (7)  the scheduled or stated Maturity Date, (8) the Cut-off Date Principal Balance of
the Mortgage Loan, (9) the Loan-to-Value Ratio at origination, (10) with respect to each ARM Loan, the
first Interest Rate Adjustment Date immediately following the Closing Date for such Mortgage Loan,
(11) with respect to each ARM Loan, the Maximum Mortgage Interest Rate, (12) the Mortgagor's first and
last name, (13) a code indicating the Mortgage property occupancy, (14) the type of residential dwelling
constituting the Mortgaged Property, (15) the original months to maturity, (16) the original date of the
Mortgage Loan and the remaining months to maturity from the Cut-off Date based on the original
amortization schedule, (17) the date on which the first Monthly Payment was due on the Mortgage Loan,
(18) the amount of the Monthly Payment at origination, (19) the last Due Date on which a Monthly Payment
was actually applied to the Unpaid Principal Balance, (20) the original principal amount of the Mortgage
Loan, (21) a code indicating the purpose of the loan (i.e., purchase financing, rate/term refinancing,
cash-out refinancing), (22) the Mortgage Interest Rate at origination, (23) with respect to each ARM
Loan, the periodic rate cap, (24) with respect to each ARM Loan, the Index, (25) a code indicating
whether the Mortgage Loan is an ARM Loan or a fixed rate Mortgage Loan, (26) a Primary Mortgage
Insurance insurer code, percent and policy number (if applicable), (27) the Appraised Value of the
Mortgaged Property, (28) the sale price of the Mortgaged Property, if applicable, (29) a code indicating
if the Mortgage Loan is subject to a prepayment penalty, (30) the Servicing Fee Rate, (31) a code
indicating whether or not the Mortgage Loan is the subject of a lender-paid Primary Insurance Policy
and, if so the name of the insurer, the coverage percentage, the policy number and the Lender Paid
Mortgage Insurance Rate (32) if the Due Date is other than the first day of the month, the Due Date,
(33) the first Interest Rate Adjustment Date after origination, (34) the Initial Rate Cap, (35) the
Minimum Mortgage Interest Rate, (36) a code indicating the document type (e.g., full, alt, etc.), (37) a
credit score or mortgage score, (38) a code indicating whether or not the Mortgage Loan is subjuect of a
buydown and, if so, the period and terms o the buydowns (e.g. 3-2-1, 2-1, ect),  (39) a code indicating
whether the Mortgage Loan is an additional collateral Mortgage Loan and the product code (e.g., Mortgage
100, Parent Power, ect.), and (40) if applicable, the pledge amount, (41) if applicable, the effective
loan-to-value ratio. In addition, with respect to Mortgage Loans in the aggregate, the Schedule shall
set forth at least the following information for Mortgage Loans: Cut-Off Date Principal Balance,
weighted average of the Net Rates and weighted average time to maturity.  "Mortgage Loan Schedule" is
the collective reference to each of the Mortgage Loan Schedules delivered by the Sellers to the
Purchaser pursuant to this Agreement.

         Mortgage Loan Schedule":  The list of Mortgage Loans identified on each Funding Date that sets
forth the information with respect to each Mortgage Loan that is specified on Schedule A hereto. A
Mortgage Loan Schedule will be prepared for each Funding Date."Mortgage Note":  The note or other
evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         "Mortgagor":  The obligor on a Mortgage Note.

         "Note Rate":  With respect to any Mortgage Loan at any time any determination thereof is to be
made, the annual rate at which interest accrues thereon.

         "Officers' Certificate":  A certificate signed by (i) the President or a Vice President and
(ii) the Treasurer or the Secretary or one of the Assistant Treasurers or Assistant Secretaries of the
Servicer, and delivered by the Servicer to the Purchaser as required by this Agreement.

         "Payoff":  With respect to any Mortgage Loan, any payment or recovery received in advance of
the last scheduled Due Date of such Mortgage Loan, which payment or recovery consists of principal in an
amount equal to the outstanding principal balance of such Mortgage Loan, all accrued and unpaid
prepayment penalties, premiums, and/or interest  with respect thereto, and all other unpaid sums due
with respect to such Mortgage Loan.


         "Permitted  Investments":  Any one or more of the obligations  and securities  listed below which
investment provides for a date of maturity not later than the Determination Date in each month:

                  (i) direct  obligations  of, and obligations  fully  guaranteed by, the United States of
                           America,  or any agency or  instrumentality of the United States of America the
                           obligations  of which are  backed by the full  faith and  credit of the  United
                           States of America; and

                  (ii)  federal  funds,  demand and time  deposits  in,  certificates  of deposits  of, or
                           bankers'  acceptances  issued by, any  depository  institution or trust company
                           incorporated  or  organized  under the laws of the United  States of America or
                           any state thereof and subject to supervision  and examination by federal and/or
                           state  banking  authorities,  so long as at the  time  of  such  investment  or
                           contractual  commitment  providing for such investment the commercial  paper or
                           other  short-term  debt  obligations  of such  depository  institution or trust
                           company (or, in the case of a depository  institution or trust company which is
                           the principal  subsidiary of a holding  company,  the commercial paper or other
                           short-term  debt  obligations  of such  holding  company)  are  rated  "P-1" by
                           Moody's  Investors  Service,  Inc. and the long-term  debt  obligations of such
                           holding  company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the
                           long-term  debt  obligations  of such  depository  institution or trust company
                           (or, in the case of a  depository  institution  or trust  company  which is the
                           principal  subsidiary of a holding  company,  the long-term debt obligations of
                           such  holding  company) are rated at least "Aa" by Moody's  Investors  Service,
                           Inc.;

provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences
either (i) a right to receive only interest payments with respect to the obligations underlying such
instrument, or (ii) both principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such instrument provide a yield to
maturity of greater than 120% of the yield to maturity at par of such underlying obligations.


         "Person":  Any individual, corporation, limited liability company, partnership, joint venture,
association, joint-stock company, trust, incorporated organization or government or any agency or
political subdivision thereof.

         "Prepaid Monthly Payment":  Any Monthly Payment received prior to its scheduled Due Date and
which is intended to be applied to a Mortgage Loan on its scheduled Due Date.

         "Primary Insurance Policy":  Each primary policy of mortgage insurance in effect with respect
to a Mortgage Loan and as so indicated on the Mortgage Loan Schedule, or any replacement policy therefor
obtained by the Servicer pursuant to Section 5.08.

         "Principal Prepayment":  Any payment or other recovery of principal on a Mortgage Loan
(including a Payoff), other than a Monthly Payment or a Prepaid Monthly Payment which is received in
advance of its scheduled Due Date, including any prepayment penalty or premium thereon, which is not
accompanied by an amount of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment and which is intended to reduce the principal
balance of the Mortgage Loan.

         "Purchaser":  EMC Mortgage Corporation or its successor in interest or any successor under this
Agreement appointed as herein provided.

         "Purchaser's Account":  The account of the Purchaser at a bank or other entity most recently
designated in a written notice by the Purchaser to the Sellers as the "Purchaser's Account."

          "Purchase Price":  as to each Mortgage Loan to be sold hereunder, the price set forth in the
Purchase Price and Terms Letter and related Term Sheet.

         "Purchase Price and Terms Letter": With respect to each purchase of Mortgage Loans, that
certain letter agreement setting forth the general terms and conditions of such transaction and
identifying the Mortgage Loans to be purchased thereunder by and between the Seller and the Purchaser.

     "Qualified Mortgage Insurer":  American Guaranty Corporation, Commonwealth Mortgage Assurance
     Company, General Electric Mortgage Insurance Companies, Mortgage Guaranty Insurance Corporation,
     PMI Mortgage Insurance Company, Republic Mortgage Insurance Company or United Guaranty Residential
     Insurance Corporation.

         "Rate Adjustment Date":  With respect to each ARM Loan, the date on which the Note Rate adjusts.

     "Rating Agency":  Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies,
     Moody's Investors Service, Inc., Fitch Investors Service, Inc. or Duff & Phelps Credit Rating Co.

     "Record Date":  The close of business of the last Business Day of the month preceding the month of
     the related Remittance Date.

         "Refinanced Mortgage Loan":  A Mortgage Loan that was made to a Mortgagor who owned the
Mortgaged Property prior to the origination of such Mortgage Loan and the proceeds of which were used in
whole or part to satisfy an existing mortgage.

     "REMIC": A "real estate mortgage investment conduit" within the meaning of Section 860D of the
     Internal Revenue Code or any similar tax vehicle providing for the pooling of assets (such as a
     Financial Asset Security Investment Trust).

         "Remittance Date":  The 18th  day of each calendar month, commencing on the 18th day of the
month following the Funding Date, or, if such 18th day is not a Business Day, then the next Business Day
immediately preceding such 18th day.

     "Remittance Rate":  With respect to each Mortgage Loan, the related Note Rate minus the Servicing
     Fee Rate.

"REO Disposition":  The final sale by the Servicer of any REO Property.

"REO  Disposition  Proceeds":   Amounts  received  by  the  Company  in  connection  with  a  related  REO
Disposition.

         "REO Property":  A Mortgaged Property acquired by the Servicer on behalf of the Purchaser as
described in Section 5.13.

         "Repurchase Price":  As to (a) any Defective Mortgage Loan required to be repurchased hereunder
with respect to which a breach occurred  or (b) any Mortgage Loan required to be repurchased pursuant to
Section 3.04 and/or Section 7.02, an amount equal to the Unpaid Principal Balance of such Mortgage Loan
at the time of repurchase; plus (2) interest on such Mortgage Loan at the applicable Note Rate from the
last date through which interest has been paid and distributed to the Purchaser hereunder to the  end of
the month of repurchase; minus (3) any amounts received in respect of such Defective Mortgage Loan which
are being held in the Collection Account for future remittance.

         "Scheduled Principal Balance":  With respect to any Mortgage Loan, (i) the outstanding
principal balance as of the Funding Date after application of principal payments due on or before such
date whether or not received, minus (ii) all amounts previously remitted to the Purchaser with respect
to such Mortgage Loan representing (a) payments or other recoveries of principal, or (b) advances of
principal made pursuant to Section 6.03.

     "Sellers":  Cendant Mortgage Corporation, a New Jersey corporation and Bishop's Gate Residential
     Mortgage Trust (formerly known as Cendant Residential Mortgage Trust), a Delaware business trust,
     or their successors in interest or any successor under this Agreement appointed as herein provided.

     "Servicer":  Cendant Mortgage Corporation, a New Jersey corporation.

         "Servicer's Mortgage File":  The documents pertaining to a particular Mortgage Loan which are
specified on Exhibit S-1 attached hereto and any additional documents required to be included or added
to the "Servicer's Mortgage File" pursuant to this Agreement.

         "Servicing Advances":  All "out of pocket" costs and expenses that are customary, reasonable
and necessary which are incurred by the Servicer in the performance of its servicing obligations
hereunder, including (without duplication) (i) reasonable attorneys' fees and (ii) the cost of (a) the
preservation, restoration and protection of the Mortgaged Property, (b) any enforcement or judicial
proceedings, including foreclosures, (c) the servicing, management and liquidation of any Specially
Serviced Mortgaged Loans and/or any REO Property, and (d) compliance with the Servicer's obligations
under Section 5.08.

         "Servicing Event":  Any of the following events with respect to any Mortgage Loan:  (i) any
Monthly Payment being more than 60 days delinquent; (ii) any filing of an Insolvency Proceeding by or on
behalf of the related Mortgagor, any consent by or on behalf of the related Mortgagor to the filing of
an Insolvency Proceeding against such Mortgagor, or any admission by or on behalf of such Mortgagor of
its inability to pay such Person's debts generally as the same become due; (iii) any filing of an
Insolvency Proceeding against the related Mortgagor that remains undismissed or unstayed for a period of
60 days after the filing thereof; (iv) any issuance of any attachment or execution against, or any
appointment of a conservator, receiver or liquidator with respect to, all or substantially all of the
assets of the related Mortgagor or with respect to any Mortgaged Property; (v) any receipt by the
Servicer of notice of the foreclosure or proposed foreclosure of any other lien on the related Mortgaged
Property; (vi) any proposal of a material modification (as reasonably determined by the Seller) to such
Mortgage Loan due to a default or imminent default under such Mortgage Loan; or (vii) in the reasonable
judgment of the Servicer, the occurrence, or likely occurrence within 60 days, of a payment default with
respect to such Mortgage Loan that is likely to remain uncured by the related Mortgagor within 60 days
thereafter.

     "Servicing Fee":  The annual fee, payable monthly to the Servicer out of the interest portion of
     the Monthly Payment actually received on each Mortgage Loan.  The Servicing Fee with respect to
     each Mortgage Loan for any calendar month (or a portion thereof) shall be 1/12 of the product of
     (i) the Scheduled Principal Balance of the Mortgage Loan and (ii) the Servicing Fee Rate applicable
     to such Mortgage Loan.

         "Servicing Fee Rate":  (i) with respect to any ARM Loan, 0.375% per annum; provided that, prior
to the first Rate Adjustment Date with respect to any such Mortgage Loan, such rate may be, at the
Servicer's option, not less than 0.25% per annum; and (ii) with respect to any Mortgage Loan other than
an ARM Loan, 0.25% per annum. Such rate will be indicated on the Mortgage Loan Schedule.

         "Servicing Officer":  Any officer of the Servicer involved in, or responsible for, the
administration and servicing of the Mortgage Loans whose name appears on a written list of servicing
officers furnished by the Servicer to the Purchaser upon request therefor by the Purchaser, as such list
may from time to time be amended.

         "Specially Serviced Mortgage Loan":  A Mortgage Loan as to which a Servicing Event has occurred
and is continuing.

         "Unpaid Principal Balance":  With respect to any Mortgage Loan, at any time, the actual
outstanding principal balance then payable by the Mortgagor under the terms of the related Mortgage Note.



                                 ARTICLE II: SALE AND CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF
                                 MORTGAGE FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Sale and Conveyance of Mortgage Loans.

         Seller agrees to sell and Purchaser agrees to purchase, from time to time, those certain
Mortgage Loans identified in a Mortgage Loan Schedule, on the price and terms set forth herein.
Purchaser, on any Funding Date, shall be obligated to purchase only such Mortgage Loans set forth in the
applicable Mortgage Loan Schedule attached to the applicable Term Sheet, subject to the terms and
conditions of this Agreement and the applicable Term Sheet.

         Purchaser will purchase Mortgage Loan(s) from Seller, from time to time on such Funding Dates
as may be agreed upon by Purchaser and Seller.The closing shall, at Purchaser's option be either: by
telephone, confirmed by letter or wire as the parties shall agree; or conducted in person at such place,
as the parties shall agree. On the Funding Date and subject to the terms and conditions of this
Agreement, each Seller will sell, transfer, assign, set over and convey to the Purchaser, without
recourse except as set forth in this Agreement, and the Purchaser will purchase, all of the right, title
and interest of the applicable Seller in and to the Mortgage Loans being conveyed by it hereunder, as
identified on the Mortgage Loan Schedule.

         Examination of the Mortgage Files may be made by Purchaser or its designee as follows. No later
than five business days prior to the Funding Date, Seller will deliver to Purchaser or  its designee
Legal Documents required pursuant to Schedule B. Upon Purchaser's request, Seller shall make the Credit
Documents available to Purchaser for review, at Seller's place of business and during reasonable
business hours. If Purchaser makes such examination prior to the Funding Date and identifies any
Mortgage Loans that do not conform to the Cendant Guide or are otherwise unacceptable to Purchaser, such
Mortgage Loans will be deleted from the Mortgage Loan Schedule at Purchaser's discretion.  Purchaser
may, at its option and without notice to Seller, purchase all or part of the Mortgage Loans without
conducting any partial or complete examination.  The fact that Purchaser has conducted or has failed to
conduct any partial or complete examination of the Mortgage Loan files shall not affect Purchaser's
rights to demand repurchase, substitution or other relief as provided herein.

         On the Funding Date and in accordance with the terms herein, Purchaser will pay to Seller, by
wire transfer of immediately available funds, the Purchase Price, together with interest at the Mortgage
Loan Remittance Rate from the Cut-Off Date to the Funding Date,  according to the instructions to be
provided, respectively, by Cendant Mortgage and the Trust.

     Purchaser shall be entitled to all scheduled principal due after the Cut-Off Date, all other
     recoveries of principal collected after the Funding Date and all payments of interest on the
     Mortgage Loans (minus that portion of any such payment which is allocable to the period prior to
     the Funding Date). The principal balance of each Mortgage Loan as of the Funding Date is
     determined after application of payments of principal due on or before the Funding Date whether or
     not collected. Therefore, payments of scheduled principal and interest prepaid for a due date
     beyond the Funding Date shall not be applied to the principal balance as of the Funding Date. Such
     prepaid amounts shall be the property of Purchaser. Seller shall hold any such prepaid amounts for
     the benefit of Purchaser for subsequent remittance by Seller to Purchaser. All scheduled payments
     of principal due on or before the Funding Date and collected by Seller after the Funding Date
     shall belong to Seller.


Section 2.02               Possession of Mortgage Files.

         Upon the sale of any Mortgage Loan, the ownership of such Mortgage Loan, including the Mortgage
Note, the Mortgage, the contents of the related Mortgage File and all rights, benefits, payments,
proceeds and obligations arising therefrom or in connection therewith, shall then be vested in the
Purchaser, and the ownership of all records and documents with respect to such Mortgage Loan prepared by
or which come into the possession of the Seller shall immediately vest in the Purchaser and, to the
extent retained by the Seller, shall be retained and maintained, in trust, by the Seller at the will of
the Purchaser in a custodial capacity only. The contents of such Mortgage File not delivered to the
Purchaser or Purchaser's designee are and shall be held in trust by the Seller for the benefit of the
Purchaser as the owner thereof and the Sellers' possession of the contents of each Mortgage File so
retained is at the will of the Purchaser for the sole purpose of servicing the related Mortgage Loan,
and such retention and possession by the Seller is in a custodial capacity only.  Mortgage Files shall
be maintained separately from the other books and records of the Seller.  Each Seller shall release from
its custody  the contents of any Mortgage File only in accordance with written instructions from the
Purchaser, except where such release is required as incidental to the Servicer's servicing of the
Mortgage Loans or is in connection with a repurchase of any such Mortgage Loan pursuant to Section 3.04.

Any documents released to a Seller or the Servicer in connection with the foreclosure or servicing of
any Mortgage Loan shall be held by such Person in trust for the benefit of the Purchaser in accordance
with this Section 2.02.  Such Person shall return to the Purchaser such documents when such Person's
need therefor in connection with such foreclosure or servicing no longer exists (unless sooner requested
by the Purchaser); provided that, if such Mortgage Loan is liquidated, then, upon the delivery by a
Seller or the Servicer to the Purchaser of a request for the release of such documents and a certificate
certifying as to such liquidation, the Purchaser shall promptly release and, to the extent necessary,
deliver to such Person such documents.

At the option of Puchaser, the Mortgage Files shall be held by document custodian in accordance with the
terms of a custodial agreement.

Section 2.03               Books and Records.

         The sale of each of the Mortgage Loans shall be reflected on the applicable Seller's balance
sheet and other financial statements as a sale of assets by the applicable Seller.  Each Seller shall be
responsible for maintaining, and shall maintain, a complete set of books and records for the Mortgage
Loans it conveyed to the Purchaser which shall be clearly marked to reflect the sale of each Mortgage
Loan to the Purchaser and the ownership of each Mortgage Loan by the Purchaser.

Section 2.04               Defective Documents; Delivery of Mortgage Loan Documents .

         Subsequent to the Funding Date, if the Purchaser or either Seller finds any document or
documents constituting a part of a Mortgage File to be defective or missing in any material respect (in
this Section 2.04, a "Defect"), the party discovering such Defect shall promptly so notify the other
parties.  If the Defect pertains to the Mortgage Note or the Mortgage, then the applicable Seller shall
have a period of 45 days within which to correct or cure any such defect after the earlier of such
Seller's discovery of same or such Seller being notified of same.  If such Defect can ultimately be
cured but is not reasonably expected to be cured within such 45 day period, such Seller shall have such
additional time as is reasonably determined by the Purchaser to cure or correct such Defect provided
that such Seller has commenced curing or correcting such Defect and is diligently pursuing same.  If the
Defect pertains to any other document constituting a part of a Mortgage File, then such Seller shall
have a period of 90 days within which to correct or cure any such Defect after the earlier of such
Seller's discovery of same or such Seller being notified of same.  If such Defect can ultimately be
cured but is not reasonably expected to be cured within the 90 day period, then such Seller shall have
such additional time as is reasonably determined by the Purchaser to cure or correct such Defect
provided such Seller has commenced curing or correcting such Defect and is diligently pursuing same.
Cendant Mortgage hereby covenants and agrees that, if any material Defect cannot be corrected or cured,
the related Mortgage Loan shall automatically constitute, upon the expiration of the applicable cure
period described above and without any further action by any other party, a Defective Mortgage Loan,
whereupon Cendant Mortgage shall repurchase such Mortgage Loan by paying to the Purchaser the Repurchase
Price therefor in accordance with Section 3.04(3).

         The applicable Seller will, with respect to each Mortgage Loan to be purchased by the
Purchaser, deliver and release to the Purchaser the Legal Documents as set forth in Section 2.01.  If
the applicable Seller cannot deliver an original Mortgage with evidence of recording thereon, original
assumption, modification and substitution agreements with evidence of recording thereon or an original
intervening assignment with evidence of recording thereon within the applicable time periods, then such
Seller shall promptly deliver to the Purchaser such original Mortgages and original intervening
assignments with evidence of recording indicated thereon upon receipt thereof from the public recording
official, except in cases where the original Mortgage or original intervening assignments are retained
permanently by the recording office, in which case, such Seller shall deliver a copy of such Mortgage or
intervening assignment, as the case may be, certified by such public recording office to be a true and
complete copy of the recorded original thereof.

         If the original Mortgage was not delivered pursuant to the preceding paragraph, then the
applicable Seller shall use its best efforts to promptly secure the delivery of such originals and shall
cause such originals to be delivered to the Purchaser promptly upon receipt thereof.  Notwithstanding
the foregoing, if the original Mortgage, original assumption, modification, and substitution agreements,
the original of any intervening assignment or the original policy of title insurance is not so delivered
to the Purchaser within 180 days following the Funding Date, then, upon written notice by the Purchaser
to Cendant Mortgage, the Purchaser may, in its sole discretion, then elect (by providing written notice
to Cendant Mortgage) to treat such Mortgage Loan as a Defective Mortgage Loan, whereupon Cendant
Mortgage shall repurchase such Mortgage Loan by paying to the Purchaser the Repurchase Price therefor in
accordance with Section 3.04(3). The fact that the Purchaser has conducted or failed to conduct any
partial or complete examination of the Mortgage Files shall not affect its right to demand repurchase or
any other remedies provided in this Agreement.

         At the Purchaser's request, the Assignments shall be promptly recorded in the name of the
Purchaser or in the name of a Person designated by the Purchaser in all appropriate public offices for
real property records.  If any such Assignment is lost or returned unrecorded because of a defect
therein, then the applicable Seller shall promptly prepare a substitute Assignment to cure such defect
and thereafter cause each such Assignment to be duly recorded.  All recording fees related to such a
one-time recordation of the Assignments to or by a Seller shall be paid by the applicable Seller.

Section 2.05               Transfer of Mortgage Loans.

         Subject to the provisions of this Section 2.05, the Purchaser shall have the right, without the
consent of the Sellers, at any time and from time to time, to assign any of the Mortgage Loans and all
or any part of its interest under this Agreement and designate any person to exercise any rights of the
Purchaser hereunder, and the assignees or designees shall accede to the rights and obligations hereunder
of the Purchaser with respect to such Mortgage Loans.  The Sellers recognize that the Mortgage Loans may
be divided into "packages" for resale ("Mortgage Loan Packages").

         All of the provisions of this Agreement shall inure to the benefit of the Purchaser and any
such assignees or designees.  All references to the Purchaser shall be deemed to include its assignees
or designees.  Utilizing resources reasonably available to the Seller without incurring any cost except
the Seller's overhead and employees' salaries, the applicable Seller shall cooperate in any such
assignment of the Mortgage Loans and this Agreement; provided that the Purchaser shall bear all costs
associated with any such assignment of the Mortgage Loans and this Agreement other than such Seller's
overhead or employees' salaries.

         The Servicer and the Purchaser acknowledge that the Servicer shall continue to remit payments
to the Purchaser on the Remittance Date after the transfer of the Mortgage Loans, unless the Servicer
was notified in writing of the new record owner of the Mortgage Loans prior to the immediately preceding
Record Date, in which case, the Servicer shall remit to the new record owner (or trustee or master
servicer, as the case may be) of the Mortgage Loans.

         Any prospective assignees of the Purchaser who have entered into a commitment to purchase any
of the Mortgage Loans may review and underwrite the Servicer's servicing and origination operations,
upon reasonable prior notice to the Servicer, and the Servicer shall cooperate with such review and
underwriting to the extent such prospective assignees request information or documents that are
reasonably available and can be produced without unreasonable expense or effort.  The Servicer shall
make the Mortgage Files related to the Mortgage Loans held by the Servicer available at the Servicer's
principal operations center for review by any such prospective assignees during normal business hours
upon reasonable prior notice to the Servicer (in no event less than 5 Business Days prior notice).  The
Servicer may, in its sole discretion, require that such prospective assignees sign a confidentiality
agreement with respect to such information disclosed to the prospective assignee which is not available
to the public at large and a release agreement with respect to its activities on the Servicer's premises.

         The Servicer shall keep at its servicing office books and records in which, subject to such
reasonable regulations as it may prescribe, the Servicer shall note transfers of Mortgage Loans.  The
Purchaser may, subject to the terms of this Agreement, sell and transfer, in whole or in part, any or
all of the Mortgage Loans; provided that no such sale and transfer shall be binding upon the Servicer
unless such transferee shall agree in writing to an Assignment, Assumption and Recognition Agreement, in
substantially the form of Exhibit 2.05 attached hereto, and an executed copy of such Assignment,
Assumption and Recognition Agreement shall have been delivered to the Servicer.  The Servicer shall
evidence its acknowledgment of any transfers of the Mortgage Loans to any assignees of the Purchaser by
executing such Assignment, Assumption and Recognition Agreement.  The Servicer shall mark its books and
records to reflect the ownership of the Mortgage Loans by any such assignees, and the previous Purchaser
shall be released from its obligations hereunder accruing after the date of transfer to the extent such
obligations relate to Mortgage Loans sold by the Purchaser.  This Agreement shall be binding upon and
inure to the benefit of the Purchaser and the Servicer and their permitted successors, assignees and
designees.

     ARTICLE III:  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REPURCHASE; REVIEW OF MORTGAGE LOANS


Section 3.01      Representations and Warranties of each Seller.

         Each Seller, as to itself, represents, warrants and covenants to the Purchaser that as of each
Funding Date or as of such date specifically provided herein:

(1)       Due Organization.  The Seller is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all licenses necessary to carry on
its business now being conducted and is licensed, qualified and in good standing under the laws of each
state where a Mortgaged Property is located or is otherwise exempt under applicable law from such
qualification or is otherwise not required under applicable law to effect such qualification; no demand
for such qualification has been made upon the Seller by any state having jurisdiction and in any event
the Seller is or will be in compliance with the laws of any such state to the extent necessary to
enforce each Mortgage Loan and with respect to Cendant Mortgage, service each Mortgage Loan in
accordance with the terms of this Agreement.

(2)      Due Authority.  Cendant Mortgage had the full power and authority and legal right to originate
the Mortgage Loans that it originated, if any, and to acquire the Mortgage Loans that it acquired.  The
Seller has the full power and authority to hold each Mortgage Loan, to sell each Mortgage Loan and to
execute, deliver and perform, and to enter into and consummate, all transactions contemplated by this
Agreement.  The Seller has duly authorized the execution, delivery and performance of this Agreement,
has duly executed and delivered this Agreement, and this Agreement, assuming due authorization,
execution and delivery by the Purchaser, constitutes a legal, valid and binding obligation of the
Seller, enforceable against it in accordance with its terms, subject to applicable bankruptcy,
reorganization, receivership, conservatorship, insolvency, moratorium and other laws relating to or
affecting creditors' rights generally or the rights of creditors of banks and to the general principles
of equity (whether such enforceability is considered in a proceeding in equity or at law).

(3)      No Conflict.  The execution and delivery of this Agreement, the acquisition or origination, as
applicable, of the Mortgage Loans by the Seller, the sale of the Mortgage Loans, the consummation of the
transactions contemplated hereby, or the fulfillment of or compliance with the terms and conditions of
this Agreement, will not conflict with or result in a breach of any of the terms, conditions or
provisions of the Seller's organizational documents and bylaws or any legal restriction or any agreement
or instrument to which the Seller is now a party or by which it is bound, or constitute a default or
result in an acceleration under any of the foregoing, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Seller or its property is subject, or impair the
ability of the Purchaser to realize on the Mortgage Loans;

(4)      Ability to Perform.  The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this Agreement;

(5)      No Material Default.  Neither the Seller nor any of its Affiliates is in material default under
any agreement, contract, instrument or indenture of any nature whatsoever to which the Seller or any of
its Affiliates is a party or by which it (or any of its assets) is bound, which default would have a
material adverse effect on the ability of the Seller to perform under this Agreement, nor, to the best
of the Seller's knowledge, has any event occurred which, with notice, lapse of time or both, would
constitute a default under any such agreement, contract, instrument or indenture and have a material
adverse effect on the ability of the Seller to perform its obligations under this Agreement;

(6)      Financial Statements.  Cendant Mortgage has delivered to the Purchaser financial statements as
to its fiscal year ended December 31, 2000  Except as has previously been disclosed to the Purchaser in
writing:  (a) such financial statements fairly present the results of operations and changes in
financial position for such period and the financial position at the end of such period of Cendant
Mortgage and its subsidiaries; and (b) such financial statements are true, correct and complete as of
their respective dates and have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved, except as set forth in the notes
thereto.  The Trust has delivered to the Purchaser financial statements dated as of December 31, 2000
and a copy of its Offering Circular dated May 21, 1998 (the "Trust Financials") and such Trust
Financials  fairly present the results of operations and changes in financial position for such period
and the financial position at the end of such period of the Trust.  Except as has previously been
disclosed to the Purchaser in writing, there has been no change in such Trust Financials since their
date and the Trust is not aware of any errors or omissions therein;

(7)      No Change in Business.  There has been no change in the business, operations, financial
condition, properties or assets of the applicable Seller since (i) in the case of Cendant Mortgage, the
date of its financial statements and (ii) in the case of the Trust, the date of delivery of the Trust
Financials, that would have a material adverse effect on the ability of the applicable Seller to perform
its obligations under this Agreement;

(8)      No Litigation Pending.  There is no action, suit, proceeding or investigation pending or, to
the best of the Seller's knowledge, threatened, against the Seller, which, either in any one instance or
in the aggregate, if determined adversely to the Seller would adversely affect the sale of the Mortgage
Loans to the Purchaser or the execution, delivery or enforceability of this Agreement or result in any
material liability of the Seller, or draw into question the validity of this Agreement or the Mortgage
Loans, or have a material adverse effect on the financial condition of the Seller;

(9)      No Consent Required.  No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the Seller of or compliance by
the Seller with this Agreement, the delivery of the Mortgage Files to the Purchaser, the sale of the
Mortgage Loans to the Purchaser or the consummation of the transactions contemplated by this Agreement
or, if required, such approval has been obtained prior to the Funding Date;

(10)     Ordinary Course of Business.  The consummation of the transactions contemplated by this
Agreement is in the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to this Agreement are not
subject to the bulk transfer or any similar statutory provisions in effect in any applicable
jurisdiction;

(11)     No Broker.  The Seller has not dealt with any broker or agent or anyone else who might be
entitled to a fee or commission in connection with this transaction; and

(12)     No Untrue Information.  Neither this Agreement nor any statement, report or other agreement,
document or instrument furnished or to be furnished pursuant to this Agreement contains or in connection
with the transactions contemplated herein or will contain any materially untrue statement of fact or
omits or will omit to state a fact necessary to make the statements contained therein not misleading.

(13)     No Fraud.  Each Mortgage Loan being sold by the Seller to the Purchaser hereunder was
originated and/or acquired by the Seller and sold to the Purchaser in each instance without any conduct
(whether directed toward the Purchaser or otherwise) constituting fraud or misrepresentation on the part
of the Seller;

(14)     No Adverse Selection.  The Seller has used no adverse selection procedures in selecting the
Mortgage Loans from among the outstanding conventional home mortgage loans in the Seller's portfolio at
the Closing Date as to which the representations and warranties set forth in Section 3.03 could be made;

Section 3.02Representations and Warranties of the Servicer.

              The Servicer represents, warrants and covenants to the Purchaser that as of the Funding
Date or as of such date specifically provided herein:

(1)      Ability to Service.  The Servicer is an approved seller/servicer for FNMA and FHLMC in good
standing and is a mortgagee approved by the Secretary of Housing and Urban Development pursuant to
Section 203 of the National Housing Act, with facilities, procedures and experienced personnel necessary
for the servicing of mortgage loans of the same type as the Mortgage Loans.  No event has occurred that
would make the Servicer unable to comply with FNMA or FHLMC eligibility requirements or that would
require notification to either FNMA or FHLMC;


(2)      Collection Practices.  The origination, servicing and collection practices used by the Servicer
and any prior originator and servicer with respect to each  Mortgage Loan (including, without
limitation, the establishment, maintenance, and servicing of the Escrow Accounts, if any) have been in
all respects legal, proper and prudent in the mortgage servicing business and in accordance with the
terms of the Mortgage Loan documents an Acceptable Servicing Procedures.  With respect to Escrow
Accounts and escrow payments that the Servicer is entitled to collect, there are no deficiencies for
which customary arrangements for repayment have not been made.  All escrow payments have been collected
in all material respects in compliance with applicable law, Acceptable Servicing Procedures and the
provisions of the Mortgage Loan documents.  If such Mortgage Loan is the subject to an escrow, escrow of
funds is not prohibited by applicable law and has been established in an amount sufficient to pay for
every escrowed item that remains unpaid and has been assessed but is not yet due and payable.  Any
Escrow Account interest required to be paid pursuant to applicable law has been properly paid and
credited.

(3)       Due Organization.  The Servicer is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all licenses necessary to carry on
its business now being conducted and is licensed, qualified and in good standing under the laws of each
state where a Mortgaged Property is located or is otherwise exempt under applicable law from such
qualification or is otherwise not required under applicable law to effect such qualification; no demand
for such qualification has been made upon the Servicer by any state having jurisdiction and in any event
the Servicer is or will be in compliance with the laws of any such state to the extent necessary to
enforce each Mortgage Loan and service each Mortgage Loan in accordance with the terms of this
Agreement.

(4)      Due Authority.  Servicier has the full power and authority to execute, deliver and perform, and
to enter into and consummate, all transactions contemplated by this Agreement.  The Servicer has duly
authorized the execution, delivery and performance of this Agreement, has duly executed and delivered
this Agreement, and this Agreement, assuming due authorization, execution and delivery by the Purchaser,
constitutes a legal, valid and binding obligation of the Servicer, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, reorganization, receivership, conservatorship,
insolvency, moratorium and other laws relating to or affecting creditors' rights generally or the rights
of creditors of banks and to the general principles of equity (whether such enforceability is considered
in a proceeding in equity or at law).

(5)      No Conflict.  The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, or the fulfillment of or compliance with the terms and conditions of
this Agreement, will not conflict with or result in a breach of any of the terms, conditions or
provisions of the Servicer's organizational documents and bylaws or any legal restriction or any
agreement or instrument to which the Servicer is now a party or by which it is bound, or constitute a
default or result in an acceleration under any of the foregoing, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Servicer or its property is subject, or impair
the ability of the Purchaser to realize on the Mortgage Loans;

(6)      Ability to Perform.  The Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this Agreement;

(7)      No Material Default.  Neither the Servicer nor any of its Affiliates is in material default
under any agreement, contract, instrument or indenture of any nature whatsoever to which the Servicer or
any of its Affiliates is a party or by which it (or any of its assets) is bound, which default would
have a material adverse effect on the ability of the Servicer to perform under this Agreement, nor, has
any event occurred which, with notice, lapse of time or both, would constitute a default under any such
agreement, contract, instrument or indenture and have a material adverse effect on the ability of the
Servicer to perform its obligations under this Agreement;

(8)      Financial Statements.  Servicer has delivered to the Purchaser financial statements as to its
fiscal year ended December 31, 2000.  Except as has previously been disclosed to the Purchaser in
writing:  (a) such financial statements fairly present the results of operations and changes in
financial position for such period and the financial position at the end of such period of Servicer and
its subsidiaries; and (b) such financial statements are true, correct and complete as of their
respective dates and have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as set forth in the notes thereto.

(9)      No Change in Business.  There has been no change in the business, operations, financial
condition, properties or assets of the Servicer since the date of its financial statements that would
have a material adverse effect on the ability of the Servicer to perform its obligations under this
Agreement;

(10)     No Litigation Pending.  There is no action, suit, proceeding or investigation pending or, to
the best of the Servicer's knowledge, threatened, against the Servicer, which, either in any one
instance or in the aggregate, if determined adversely to the Servicer would adversely affect the sale of
the Mortgage Loans to the Purchaser or the execution, delivery or enforceability of this Agreement or
result in any material liability of the Servicer, or draw into question the validity of this Agreement,
or have a material adverse effect on the financial condition of the Servicer;

(11)     No Consent Required.  No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the Servicer of or compliance
by the Servicer with this Agreement or the consummation of the transactions contemplated by this
Agreement or, if required, such approval has been obtained prior to the Funding Date;

(12)     Ordinary Course of Business.  The consummation of the transactions contemplated by this
Agreement is in the ordinary course of business of the Servicer;

(13)     No Broker.  The Servicer has not dealt with any broker or agent or anyone else who might be
entitled to a fee or commission in connection with this transaction; and

(14)     No Untrue Information.  Neither this Agreement nor any statement, report or other agreement,
document or instrument furnished or to be furnished pursuant to this Agreement contains or will contain
any materially untrue statement of fact or omits or will omit to state a
fact necessary to make the statements contained therein not misleading.

Section 3.03      Representations and Warranties as to Individual Mortgage Loans .

         With respect to each Mortgage Loan, the applicable Seller hereby makes the following
representations and warranties to the Purchaser on which the Purchaser specifically relies in purchasing
such Mortgage Loan.  Such representations and warranties speak as of the Funding Date unless otherwise
indicated, but shall survive any subsequent transfer, assignment or conveyance of such Mortgage Loans:

                           (1)       Mortgage Loan as Described.  Each Mortgage Loan complies with the
                  terms and conditions set forth herein, and all of the information set forth with
                  respect thereto on the Mortgage Loan Schedule is true and correct in all material
                  respects;

                           (2)       Complete Mortgage Files.  The instruments and documents specified in
                  Section 2.02 with respect to such Mortgage Loan have been delivered to the Purchaser
                  or Purchaser's designee in compliance with the requirements of Article II.  The Seller
                  is in possession of a Mortgage File respecting such Mortgage Loan, except for such
                  documents as have been previously delivered to the Purchaser;

                           (3)       Owner of Record.  The Mortgage relating to such Mortgage Loan has
                  been duly recorded in the appropriate recording office, and the applicable Seller or
                  Servicer is the owner of record of such Mortgage Loan and the indebtedness evidenced
                  by the related Mortgage Note;

                           (4)       Payments Current.  All payments required to be made up to and
                  including the Funding Date for such Mortgage Loan under the terms of the Mortgage Note
                  have been made, such that such Mortgage Loan is not delinquent 30 days or more on the
                  Funding Date, and has not been so delinquent in the twelve months prior to the Funding
                  Date;

                           (5)       No Outstanding Charges.  There are no delinquent taxes, insurance
                  premiums, assessments, including assessments payable in future installments, or other
                  outstanding charges affecting the Mortgaged Property related to such Mortgage Loan;

                           (6)       Original Terms Unmodified.  The terms of the Mortgage Note and the
                  Mortgage related to such Mortgage Loan have not been impaired, waived, altered or
                  modified in any material respect, except as specifically set forth in the related
                  Mortgage Loan Schedule;

                           (7)       No Defenses.  The Mortgage Note and the Mortgage related to such
                  Mortgage Loan are not subject to any right of rescission, set-off or defense,
                  including the defense of usury, nor will the operation of any of the terms of such
                  Mortgage Note and such Mortgage, or the exercise of any right thereunder, render such
                  Mortgage unenforceable, in whole or in part, or subject to any right of rescission,
                  set-off or defense, including the defense of usury and no such right of rescission,
                  set-off or defense has been asserted with respect thereto;

                           (8)        Hazard Insurance.  (a) All buildings upon the Mortgaged Property
                  related to such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC
                  against loss by fire, hazards of extended coverage and such other hazards as are
                  customary in the area where such Mortgaged Property is located, pursuant to insurance
                  policies conforming to the requirements of either Section 5.10 or Section 5.11.  All
                  such insurance policies (collectively, the "hazard insurance policy") contain a
                  standard mortgagee clause naming the originator of such Mortgage Loan, its successors
                  and assigns, as mortgagee.  Such policies are the valid and binding obligations of the
                  insurer, and all premiums thereon due to date have been paid.  The related Mortgage
                  obligates the Mortgagor thereunder to maintain all such insurance at such Mortgagor's
                  cost and expense, and on such Mortgagor's failure to do so, authorizes the holder of
                  such Mortgage to maintain such insurance at such Mortgagor's cost and expense and to
                  seek reimbursement therefor from such Mortgagor; or (b) in the case of a condominium
                  or PUD project that is not covered by an individual policy, the condominium or PUD
                  project is covered by a "master" or "blanket" policy and there exists and is in the
                  Servicer's Mortgage File a certificate of insurance showing that the individual unit
                  that secures the first mortgage or share loan is covered under such policy.  The
                  insurance policy contains a standard mortgagee clause naming the originator of such
                  Mortgage Loan (and its successors and assigns), as insured mortgagee.  Such policies
                  are the valid and binding obligations of the insurer, and all premiums thereon have
                  been paid.  The insurance policy provides for advance notice to the Seller or Servicer
                  if the policy is canceled or not renewed, or if any other change that adversely
                  affects the Seller's interests is made; the certificate includes the types and amounts
                  of coverage provided, describes any endorsements that are part of the "master" policy
                  and would be acceptable pursuant to the FNMA Guide;

                           (9)        Compliance With Applicable Laws.  All requirements of any federal,
                  state or local law (including usury, truth in lending, real estate settlement
                  procedures, consumer credit protection, equal credit opportunity or disclosure laws)
                  applicable to the origination and servicing of such Mortgage Loan have been complied
                  with in all material respects;

                           (10)      No Satisfaction of Mortgage.  The Mortgage related to such Mortgage
                  Loan has not been satisfied, canceled or subordinated, in whole or in part, or
                  rescinded, and the related Mortgaged Property has not been released from the lien of
                  such Mortgage, in whole or in part, nor has any instrument been executed that would
                  effect any such release, cancellation, subordination or rescission;

                           (11)      Valid First Lien.  The Mortgage related to such Mortgage Loan is a
                  valid, subsisting and enforceable perfected first lien on the related Mortgaged
                  Property, including all improvements on the related Mortgaged Property, which
                  Mortgaged Property is free and clear of any encumbrances and liens having priority
                  over the first lien of the Mortgage subject only to (a) the lien of current real
                  estate taxes and special assessments not yet due and payable, (b) covenants,
                  conditions and restrictions, rights of way, easements and other matters of the public
                  record as of the date of recording of such Mortgage which are acceptable to mortgage
                  lending institutions generally, are referred to in the lender's title insurance policy
                  and do not adversely affect the market value or intended use of the related Mortgaged
                  Property, and (c) other matters to which like properties are commonly subject which do
                  not individually or in the aggregate materially interfere with the benefits of the
                  security intended to be provided by such Mortgage or the use, enjoyment, or market
                  value of the related Mortgaged Property;

                           (12)      Validity of Documents.  The Mortgage Note and the Mortgage related
                  to such Mortgage Loan are genuine and each is the legal, valid and binding obligation
                  of the maker thereof, enforceable in accordance with its terms, except as such
                  enforcement may be limited by bankruptcy, insolvency, reorganization or other similar
                  laws affecting the enforcement of creditors' rights generally and general equitable
                  principles (regardless whether such enforcement is considered in a proceeding in
                  equity or at law);

                           (13)       Valid Execution of Documents.  All parties to the Mortgage Note and
                  the Mortgage related to such Mortgage Loan had legal capacity to enter into such
                  Mortgage Loan and to execute and deliver the related Mortgage Note and the related
                  Mortgage and the related Mortgage Note and the related Mortgage have been duly and
                  properly executed by such parties;

(14) Full Disbursement of Proceeds.  Such Mortgage Loan has closed and the proceeds of such Mortgage
Loan have been fully disbursed prior to the Funding Date; provided that, with respect to any Mortgage
Loan originated within the previous 120 days, alterations and repairs with respect to the related
Mortgaged Property or any part thereof may have required an escrow of funds in an amount sufficient to
pay for all outstanding work within 120 days of the origination of such Mortgage Loan, and, if so, such
funds are held in escrow by the Seller, a title company or other escrow agent;

(15) Ownership.  The Mortgage Note and the Mortgage related to such Mortgage Loan or any interest or
participation therein have not been assigned, pledged or otherwise transferred by the applicable Seller,
and the Seller has good and marketable title thereto, and the Seller is the sole owner thereof and has
full right and authority to transfer and sell such Mortgage Loan, and is transferring such Mortgage Loan
to the Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;

              (16) Doing Business.  All parties that have had any interest in such Mortgage Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) in compliance with any and all applicable licensing requirements of the laws of
the state wherein the related Mortgaged Property is located. All parties which have had any interest in
the Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were)  (1) in compliance with any and all applicable
licensing requirements of the laws of the state wherein the Mortgaged Property is located, and (2)
organized under the laws of such state, or (3) qualified to do business in such state, or (4) federal
savings and loan associations or national banks having principal offices in such state, or (5) not doing
business in such state;

(17) Title Insurance.  (a) Such Mortgage Loan is covered by an ALTA lender's title insurance policy or
short form title policy acceptable to FNMA and FHLMC (or, in jurisdictions where ALTA policies are not
generally approved for use, a lender's title insurance policy acceptable to FNMA and FHLMC), issued by a
title insurer acceptable to FNMA and FHLMC and qualified to do business in the jurisdiction where the
related Mortgaged Property is located, insuring (subject to the exceptions contained in clauses (11(a)
and (b) above) the Seller or Servicier, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan and in the case of ARM Loans,
against any loss by reason of the invalidity or unenforceability of the lien resulting from the
provisions of such Mortgage providing for adjustment to the applicable Note Rate and Monthly Payment.
Additionally, such lender's title insurance policy affirmatively insures against encroachments by or
upon the related Mortgaged Property or any interest therein or any other adverse circumstance that
either is disclosed or would have been disclosed by an accurate survey.  The Seller or Servicer is the
sole insured of such lender's title insurance policy, and such lender's title insurance policy is in
full force and effect and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement and will inure to the benefit of the Purchaser without any further act.
No claims have been made under such lender's title insurance policy, no prior holder of the related
Mortgage (including the Seller) has done, by act or omission, anything that would impair the coverage of
such lender's insurance policy, and, there is no act, omission, condition, or information that would
impair the coverage of such lender's insurance policy; (b) The mortgage title insurance policy covering
each unit mortgage in a condominium or PUD project related to such Mortgage Loan meets all requirements
of FNMA and FHLMC;

(18) No Defaults.  (a) There is no default, breach, violation or event of acceleration existing under
the Mortgage, the Mortgage Note, or any other agreements, documents, or instruments related to such
Mortgage Loan; (b)  there is no event that, with the lapse of time, the giving of notice, or both, would
constitute such a default, breach, violation or event of acceleration; (c) the Mortgagor(s) with respect
to such Mortgage Loan is (1) not in default under any other Mortgage Loan or (2) the subject of an
Insolvency Proceeding; (d) no event of acceleration has previously occurred, and no notice of default
has been sent, with respect to such Mortgage Loan; and (e) in no event has the Seller waived any of its
rights or remedies in respect of any default, breach, violation or event of acceleration under the
Mortgage, the Mortgage Note, or any other agreements, documents, or instruments related to such Mortgage
Loan;

(19) No Mechanics' Liens.  There are no mechanics' or similar liens, except such liens as are expressly
insured against by a title insurance policy, or claims that have been filed for work, labor or material
(and no rights are outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property that are or may be liens prior to, or equal or coordinate with, the lien of the
related Mortgage;

(20) Location of Improvements; No Encroachments.  , all improvements that were considered in determining
the Appraised Value of the related Mortgaged Property lay wholly within the boundaries and building
restriction lines of such Mortgaged Property, and no improvements on adjoining properties encroach upon
such Mortgaged Property except as permitted under the terms of the FNMA Guide and the FHLMC Selling
Guide; no improvement located on or part of any Mortgaged Property is in violation of any applicable
zoning law or regulation, and all inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or obtained from the
appropriate authorities;

(21) Origination; Payment Terms.  Principal payments on such Mortgage Loan commenced or will commence no
more than 60 days after funds were disbursed in connection with such Mortgage Loan.  If the interest
rate on the related Mortgage Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule.  The related Mortgage Note is payable on the first day of each month in
arrears, in accordance with the payment terms described on the related Mortgage Loan Schedule;

(22) Due On Sale.  Except as noted otherwise on the Mortgage Loan Schedule, the related Mortgage
contains the usual and customary "due-on-sale" clause or other similar provision for the acceleration of
the payment of the Unpaid Principal Balance of such Mortgage Loan if the related Mortgaged Property or
any interest therein is sold or transferred without the prior consent of the mortgagee thereunder;

(23) Prepayment Penalty.  Except as noted otherwise on the Mortgage Loan Schedule, such Mortgage Loan is
not subject to any Prepayment Penalty. If a Mortgage Loan has a prepayment penalty such prepayment
penalty is enforceable and is permitted pursuant to federal, state, and local law;

(24) Mortgaged Property Undamaged; No Condemnation.  As of the Funding Date, the related Mortgaged
Property is free of material damage and waste and there is no proceeding pending for the total or
partial condemnation thereof;

(25) Customary Provisions.  The related Mortgage contains customary and enforceable provisions that
render the rights and remedies of the holder thereof adequate for the realization against the related
Mortgaged Property of the benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee's sale, and (b) in the case of a Mortgage, otherwise
by judicial foreclosure;

(26) Conformance With Underwriting Standards. Each Mortgage Loan was underwritten in accordance with
underwriting standards of Cendant Mortgage as set forth in the Cendant Guide;

(27) Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged Property on forms and
with riders approved by FNMA and FHLMC, signed prior to the approval of such Mortgage Loan application
by an appraiser, duly appointed by the originator of such Mortgage Loan, whose compensation is not
affected by the approval or disapproval of such Mortgage Loan and who met the minimum qualifications of
FNMA and FHLMC for appraisers and who had no  interest, direct or indirect, in the Mortgaged Property or
in any loan made on the security thereof.  Such appraisal was made in accordance with the relevant
provisions o the Financial Institutions Reform, Recovery and Enforcement Act of 1969, as in effect on
the date of such Mortgage Loan was originated.;

(28) Deeds of Trust.  If the related Mortgage constitutes a deed of trust, then a trustee, duly
qualified under applicable law to serve as such, has been properly designated and currently so serves
and is named in such Mortgage, and no fees or expenses are or will become payable by the Purchaser to
the trustee under such deed of trust, except in connection with a trustee's sale after default by the
related Mortgagor;

(29) LTV; Primary Mortgage Insurance Policy.  Except with respect to Additional Collateral Mortgage
Loans (as defined in Exhibit 10 hereto) if such Mortgage Loan had a Loan-to-Value Ratio of more than 80%
at origination, and is not originated under an additional collateral mortgage loan program, such
Mortgage Loan is and will be subject to a Primary Insurance Policy issued by a Qualified Mortgage
Insurer, which insures the Seller or Servicer, its successors and assigns and insureds in the amount set
forth on the Mortgage Loan Schedule.  All provisions of such Primary Insurance Policy have been and are
being complied with, such policy is in full force and effect, and all premiums due thereunder have been
paid.  Any related Mortgage subject to any such Primary Insurance Policy ( which is not a "Lender-Paid"
Primary Insurance Policy) obligates the Mortgagor thereunder to maintain such insurance for the time
period required by law and to pay all premiums and charges in connection therewith.  As of the date of
origination, the Loan-to-Value Ratio of such Mortgage Loan is as specified in the applicable Mortgage
Loan Schedule.  ;

(30) Occupancy.  As of the date of origination of such Mortgage Loan, the related Mortgaged Property is
lawfully occupied under applicable law;

(31) Supervision and Examination by a Federal or State Authority.  Each Mortgage Loan either was
(a) closed in the name of the Cendant Mortgage, or (b) closed in the name of another entity that is
either a savings and loan association, a savings bank, a commercial bank, credit union, insurance
company or an institution which is supervised and examined by a federal or state authority, or a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act (a "HUD Approved Mortgagee"), and was so at the time such Mortgage Loan was
originated (Cendant Mortgage or such other entity, the "Originator") or (c) closed in the name of a loan
broker under the circumstances described in the following sentence.  If such Mortgage Loan was
originated through a loan broker, such Mortgage Loan met the Originator's underwriting criteria at the
time of origination and was originated in accordance with the Originator's policies and procedures and
the Originator acquired such Mortgage Loan from the loan broker contemporaneously with the origination
thereof.  The Mortgage Loans that the Trust is selling to Purchaser were originated by or on behalf of
Cendant Mortgage and subsequently assigned to the Trust.

(32) Adjustments.  All of the terms of the related Mortgage Note pertaining to interest rate
adjustments, payment adjustments and adjustments of the outstanding principal balance, if any, are
enforceable and such adjustments will not affect the priority of the lien of the related Mortgage; all
such adjustments on such Mortgage Loan have been made properly and in accordance with the provisions of
such Mortgage Loan;

(33)  Insolvency Proceedings; Soldiers' and Sailors' Relief Act. The related Mortgagor (1) is not the
subject of any Insolvency Proceeding; and (2) has not notified the Seller of any relief requested by or
allowed to such Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

(34) FNMA/FHLMC Documents.  Such Mortgage Loan was closed on standard FNMA or FHLMC documents or on such
documents otherwise acceptable to them.

(35)     Acceptable Investment.  To the best of Seller's knowledge, there is no circumstance or
condition with respect to the related Mortgage File, Mortgage, Mortgaged Property, Mortgagor or
Mortgagor's credit standing, including but not limited to 'limited income documentation programs'
whereby the lending decision is based upon factors other than the Mortgagor's income, that can
reasonably be expected to cause private institutional investors to regard such Mortgage Loan as an
unacceptable investment, cause such Mortgage Loan to become delinquent, or adversely affect the value or
marketability of such Mortgage Loan;

(36)     No Fraud.  No error, omission, misrepresentation, negligence or fraud in respect of such
Mortgage Loan has taken place on the part of any Person in connection with the origination and servicing
of such Mortgage Loan;

(37) Insurance Policies.  To the best of the Seller's knowledge, no action, error, omission,
     misrepresentation, negligence, fraud or similar occurrence in respect of such Mortgage Loan has
     taken place on the part of any Person (including the related Mortgagor, any appraiser, any builder
     or developer or any party involved in the origination of such Mortgage Loan or in the application
     for any insurance relating to such Mortgage Loan) that might result in a failure or impairment of
     full and timely coverage under any insurance policy required to be obtained for such Mortgage Loan;

(38)     Disclosure Materials.  The related Mortgagor has received all disclosure materials required by
applicable law with respect to the making of conventional mortgage loans and has executed a written
acknowledgment to such effect, which acknowledgment is contained in the Servicer's Mortgage File:

(39) No Trade-In or Exchange.  Such Mortgage Loan was not made in connection with (a) the construction
     or rehabilitation of a Mortgaged Property or (b) facilitating the sale or exchange of an REO
     Property;

(40) No Environmental Hazards.  As of the date of origination of such Mortgage Loan, the Seller had no
     actual knowledge of the presence of any Hazardous Substances, or other environmental hazards, on,
     in, or that could affect the related Mortgaged Property;

(41) Sellers agree that is shall not solicit any mortgage (in writing or otherwise) to refinance any of
     the Mortgage Loans; provided that mass advertising or mailings (such as placing advertisements on
     television on radio, in magazines, on the Internet, or in newspapers or including messages in
     billing statements) that are not exclusively directed towards the Mortgagors shall not constitute
     "direct solicitation" and shall not violate this covenant.

(42) The Assignment of Mortgage is in recordable form and is acceptable for recording under the laws of
     the jurisdiction in which the Mortgaged Property is located:

( 43)    With respect to each Cooperative Loan, the related Mortgage is a valid, enforceable and
subsisting first security interest on the related cooperative shares securing the related cooperative
note, subject only to (a) liens of the cooperative for unpaid assessments representing the Mortgagor's
pro rata share of the cooperative's payments for its blanket mortgage, current and future real property
taxes, insurance premiums, maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided by the Security Agreement.  There
are no liens against or security interest in the cooperative shares relating to each Cooperative Loan
(except for unpaid maintenance, assessments and other amounts owed to the related cooperative which
individually or in the aggregate will not have a material adverse effect on such Cooperative Loans),
which have priority over the Seller's security interest in such cooperative shares;

(44)     With respect to each Cooperative Loan, a search for filings of financing statements has been
made by a Seller competent to make the same, which Seller is acceptable to Fannie Mae or FHLMC, and
qualified to do business in the jurisdiction where the cooperative unit is located, and such search has
not found anything which would materially and adversely affect the Cooperative Loan;

(45)     With respect to each Cooperative Loan, the related cooperative corporation that owns title to
the related cooperative apartment building is a "cooperative housing corporation" within the meaning of
Section 216 of the Internal Revenue Code, and is in material compliance with applicable federal, state
and local laws which, if not complied with, could have a material adverse effect on the Mortgaged
Property;

(46)     With respect to each Cooperative Loan, (a) the terms of the related proprietary lease or
occupancy agreement is longer than the terms of the Cooperative Loan, (b) there is no provision in such
proprietary lease or occupancy agreement which requires the Mortgagor to offer for sale the cooperative
shares owned by such Mortgagor first to the Cooperative, and (c) there is no prohibition against
pledging the shares of the cooperative corporation or assigning the cooperative

(47)     The Mortgaged Property is located in the state identified in the Mortgage Loan Schedule and
consists of a single, contiguous parcel of real property with a detached single family residence erected
thereon, or a two-to four-family dwelling, or an individual condominium unit in a condominium project,
or an individual unit in a planned unit development or a townhouse, provided, however, that any
condominium project or planned unit development shall conform with the applicable Cendant Guide
requirements regarding such dwellings, and no residence or dwelling is a mobile home or a manufactured
dwelling.  As of the respective appraisal date for each Mortgaged Property, no portion of the Mortgaged
Property was being used for commercial purposes. If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimus planned unit development) such condominium or planned
unit development project meets Cendant Guide eligibility requirements or is located in a condominium or
planned unit development project which has received Cendant project approval and the representations and
warranties required by Cendant with respect to such condominium or planned unit development have been
made and remain true and correct in all respects;

(48)     The Mortgage Loans have an original term to maturity of not more than 30 years, with interest
payable in arrears on the first day of each month.  As to each Mortgage Loan on each applicable
Adjustment Date, the Mortgage Interest Rate will be adjusted to equal the sum of the Index plus the
applicable Gross Margin, rounded up or down to the nearest multiple of 0.125% indicated by the Mortgage
Note; provided that the Mortgage Interest Rate will not increase or decrease by more than the applicable
Periodic Cap on any Adjustment Date, and will in no event exceed the maximum Mortgage Interest Rate or
be lower than the minimum Mortgage Interest Rate listed on the Mortgage Loan Schedule for such Mortgage
Loan.  Each Mortgage Note requires a monthly payment which is sufficient, during the period prior to the
first adjustment to the Mortgage Interest Rate, to fully amortize the outstanding principal balance as
of the first day of such period over the then remaining term of such Mortgage Note and to pay interest
at the related Mortgage Interest Rate.  As to each Mortgage Loan, if the related Mortgage Interest Rate
changes on an adjustment date, the then outstanding principal balance will be reamortized over the
remaining life of such Mortgage Loan. No Mortgage Loan contains terms or provisions which would result
in negative amortization.  None of the Mortgage Loans contain a balloon feature, are graduated payment
mortgages or shared appreciation mortgages;

(49)                     With respect to each Mortgage Loan that is a Buydown Mortgage Loan:

(i) On or before the date of origination of such Mortgage Loan, the Company and the Mortgagor, or the
Company, the Mortgagor and the seller of the Mortgaged Property or a third party entered into a Buydown
Agreement. The Buydown Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the aggregate undiscounted
amount of payments that, when added to the amount the Mortgagor on such Mortgage Loan is obligated to
pay on each Due Date in accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan.  The temporary Buydown Funds enable the Mortgagor
to qualify for the Buydown Mortgage Loan.  The effective interest rate of a Buydown Mortgage Loan if
less than the interest rate set forth in the related Mortgage Note will increase within the Buydown
Period as provided in the related Buydown Agreement so that the effective interest rate will be equal to
the interest rate as set forth in the related Mortgage Note.  The Buydown Mortgage Loan
satisfies the requirements of Fannie Mae guidelines;

(ii) The Mortgage and Mortgage Note reflect the permanent payment terms rather than the payment terms of
the Buydown Agreement.  The Buydown Agreement provides for the payment by the Mortgagor of the full
amount of the Monthly Payment on any Due Date that the Buydown Funds are available. The Buydown Funds
were not used to reduce the original principal balance of the Mortgage Loan or to increase the Appraised
Value of the Mortgage Property when calculating the Loan-to-Value Ratios for purposes of the Agreement
and, if the Buydown Funds were provided by the Company and if required under Fannie Mae and Freddie Mac
guidelines, the terms of the Buydown Agreement were disclosed to the appraiser of the Mortgaged Property;

Section 3.04       Repurchase.

(1)         It is understood and agreed that the representations and warranties set forth in Sections
3.01, 3.02 and 3.03 shall survive the sale of the Mortgage Loans to the Purchaser and shall inure to the
benefit of the Purchaser, notwithstanding any restrictive or qualified endorsement on any Mortgage Note
or Assignment or the examination of any Mortgage File.

(2)      Upon discovery by either of the Sellers or the Purchaser of a breach of any of the
representations and warranties contained in Sections 3.01, 3.02 or 3.03 that materially and adversely
affects the value of a Mortgage Loan or the interest of Purchaser therein, the party discovering such
breach shall give prompt written notice to the other.

(3)      Unless permitted a greater period of time to cure as set forth in Section 2.04, the applicable
Seller shall have a period of 60 days from the earlier of either discovery by or receipt of written
notice from the Purchaser to the Seller of any breach of any of the representations and warranties
contained in Sections 3.01, 3.02 or 3.03 that materially and adversely affects the value of a Mortgage
Loan or the interest of Purchaser therein(a "Defective Mortgage Loan"; provided that "Defective Mortgage
Loan" shall also include any Mortgage Loan treated or designated as such in accordance with Section
2.04) within which to correct or cure such breach.  If such breach can ultimately be cured but is not
reasonably expected to be cured within the 60-day period, then the applicable Seller shall have such
additional time, if any, as is reasonably determined by the Purchaser to cure such breach provided that
the Seller has commenced curing or correcting such breach and is diligently pursuing same.  Each Seller
hereby covenants and agrees with respect to each Mortgage Loan conveyed by it that, if any breach
relating thereto cannot be corrected or cured within the applicable cure period or such additional time,
if any, as is reasonably determined by the Purchaser, then such Seller shall, at the direction of the
Purchaser, repurchase the Defective Mortgage Loan at the applicable Repurchase Price.

(4)      Any repurchase of a Defective Mortgage Loan required hereunder shall be accomplished by payment
of the applicable Repurchase Price within 3 Business Days of expiration of the applicable time period
referred to above in paragraph 3.04(3) by wire transfer of immediately available funds directly to the
Purchaser's Account.  It is understood and agreed that the obligations of a Seller (a) set forth in this
Section 3.04(4) to cure any breach of such Seller's representations and warranties contained in Section
3.03 or to repurchase the Defective Mortgage Loan(s) and (b) set forth in Section 9.01 to indemnify the
Purchaser in connection with any breach of a Seller's representations and warranties contained in
Section 3.03 shall constitute the sole remedies of the Purchaser respecting a breach of such
representations and warranties.

(5)      The parties further agree that, in recognition of the Trust's rights against Cendant Mortgage
with respect to the Mortgage Loans acquired by it from Cendant Mortgage and conveyed to the Purchaser
hereunder, the Purchaser shall have the right to cause Cendant Mortgage to repurchase directly any
Defective Mortgage Loan (other than as a result of a breach by the Trust of Section 3.03 (3) or 3.03(15)
hereof, in which case the Purchaser shall have the right to cause the Trust to repurchase directly the
Defective Mortgage Loan) acquired hereunder by the Purchaser from the Trust.


Section 3.05      Certain Covenants of each Seller and the Servicer.

Without incurring undue effort or any cost except the Seller's overhead or employees' salaries, each
Seller shall take reasonable steps to assist the Purchaser, if the Purchaser so requests, in
securitizing the Mortgage Loans and selling undivided interests in such Mortgage Loans in a public
offering or private placement or selling participating interests in such Mortgage Loans, which steps may
include, (a) providing any information relating to the Mortgage Loans reasonably necessary to assist in
the preparation of any disclosure documents, (b)  providing information relating to delinquencies and
defaults with respect to the Servicer's servicing portfolio (or such portion thereof as is similar to
the Mortgage Loans), (c) entering into any other servicing, custodial or other similar agreements, that
are consistent with the provisions of this Agreement, and which contain such provisions as are customary
in securitizations rated "AAA" (including a securitization involving a REMIC) (a "Securitization"), and
(d) providing as of the date of such securitization representations and warranties as to the Seller and
the Mortgage Loans, which are consistent with the representations and warranties contained in this
Agreement, but modified, if necessary, to reflect changes since the Funding Date and also providing such
reasonable and customary indemnification to the Purchaser or its affiliates. In connection with such a
Securitization, the Purchaser may be required to engage a master servicer or trustee to determine the
allocation of payments to and make remittances to the certificateholders, at the Purchaser's sole cost
and expense.  In the event that a master servicer or trustee to determine the allocation of payments to
and make remittances to the certificateholders is requested by the Purchaser, the Servicer agrees to
service the Mortgage Loans in accordance with the reasonable and customary requirements of such
Securitization, which may include the Servicer's acting as a subservicer in a master servicing
arrangement.  With respect to the then owners of the Mortgage Loans, the Servicer shall thereafter deal
solely with such master servicer or trustee, as the case may be with respect to such Mortgage Loans
which are subject to the Securitization and shall not be required to deal with any other party with
respect to such Mortgage Loans.The cost of such securitization shall be borne by the Purchaser, other
than the Seller's overhead or employees' salaries.


ARTICLE IV:     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND CONDITIONS PREDCEDENT TO FUNDING

Section 4.01      Representations and Warranties.

         The Purchaser represents, warrants and covenants to the Seller that as of each Funding Date or
as of such date specifically provided herein:

(1) Due Organization.  The Purchaser is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has all licenses necessary to carry on its
business now being conducted and is licensed, qualified and in good standing under the laws of each
state where a Mortgaged Property is located or is otherwise exempt under applicable law from such
qualification or is otherwise not required under applicable law to effect such qualification; no demand
for such qualification has been made upon the Purchaser by any state having jurisdiction and in any
event the Purchaser is or will be in compliance with the laws of any such state to the extent necessary
to enforce each Mortgage Loan.

(2) Due Authority.  The Purchaser had the full power and authority and legal right to acquire the
Mortgage Loans that it acquired.  The Purchaser has the full power and authority to hold each Mortgage
Loan, to sell each Mortgage Loan and to execute, deliver and perform, and to enter into and consummate,
all transactions contemplated by this Agreement.  The Purchaser has duly authorized the execution,
delivery and performance of this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the Seller, constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, receivership, conservatorship, insolvency, moratorium and other
laws relating to or affecting creditors' rights generally or the rights of creditors of banks and to the
general principles of equity (whether such enforceability is considered in a proceeding in equity or at
law);

(3) No Conflict.  None of the execution and delivery of this Agreement, the acquisition , of the
Mortgage Loans by the Purchaser, the purchase of the Mortgage Loans, the consummation of the
transactions contemplated hereby, or the fulfillment of or compliance with the terms and conditions of
this Agreement, will conflict with or result in a breach of any of the terms, conditions or provisions
of the Purchaser's organizational documents and bylaws or any legal restriction or any agreement or
instrument to which the Purchaser is now a party or by which it is bound, or constitute a default or
result in an acceleration under any of the foregoing, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Purchaser or its property is subject, or impair the
ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

(4) Ability to Perform.  The Purchaser does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this Agreement;

(5)  No Material Default.  The Purchaser is not in material default under any agreement, contract,
instrument or indenture of any nature whatsoever to which the Purchaser is a party or by which it (or
any of its assets) is bound, which default would have a material adverse effect on the ability of the
Purchaser to perform under this Agreement, nor, to the  of the Purchaser's knowledge, has any event
occurred which, with notice, lapse of time or both) would constitute a default under any such agreement,
contract, instrument or indenture and have a material adverse effect on the ability of the Purchaser to
perform its obligations under this Agreement;

(6)  No Change in Business.  There has been no change in the business, operations, financial condition,
properties or assets of the Purchaser since the date of the Purchaser's financial statements that would
have a material adverse effect on the ability of the Purchaser to perform its obligations under this
Agreement;

(7) Litigation Pending.  There is no action, suit, proceeding or investigation pending or, to the best
of the Purchaser's knowledge, threatened, against the Purchaser, which, either in any one instance or in
the aggregate, if determined adversely to the Purchaser would adversely affect the purchase of the
Mortgage Loans or the execution, delivery or enforceability of this Agreement or result in any material
liability of the Purchaser, or draw into question the validity of this Agreement, or the Mortgage Loans
or have a material adverse effect on the financial condition of the Purchaser;

(8) Broker.  The Purchaser has not dealt with any broker or agent or anyone else who might be entitled
to a fee or commission in connection with this transaction.

(9) No Consent Required.  No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the Purchaser of or compliance
by the Purchaser with this Agreement, the purchase of the Mortgage Loans from the Seller or the
consummation of the transactions contemplated by this Agreement or, if required, such approval has been
obtained prior to the Funding Date;

(10) Ordinary Course of Business.  The consummation of the transactions contemplated by this Agreement
is in the ordinary course of business of the Purchaser; and

(11)  Non-Petition Agreement. The Purchaser covenants and agrees that it shall not, prior to the date
which is one year and one day (or if longer, the applicable preference period then in effect) after the
payment in full of all rated obligations of Bishop's Gate Residential Mortgage Trust, acquiesce,
petition or otherwise, directly or indirectly, invoke or cause Bishop's Gate Residential Mortgage Trust
to invoke the process of any governmental authority for the purpose of commencing or sustaining a case
against Bishop's Gate Residential Mortgage Trust under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of Bishop's Gate Residential Mortgage Trust.  This covenant and agreement shall be
binding upon the Purchaser and any assignee or transferee of the Purchaser.



(12) The Purchaser agrees that it shall not solicit any Mortgagors (in writing or otherwise) to
refinance any of the Mortgage Loans; provided that mass advertising or mailings (such as placing
advertisements on television, on radio, in magazines or in newspapers or including messages in billing
statements) that are not exclusively directed towards the Mortgagors shall not constitute solicitation
and shall not violate this covenant.


Section 4.02.  Conditions Precedent to Closing.

Each purchase of Mortgage Loans hereunder shall be subject to each of the following conditions:

         (a)      All of the representations and warranties of Seller under the Cendant Guide, and of
                  Seller and Purchaser under this Agreement shall be true and correct as of the Funding
                  Date, and no event shall have occurred which, with notice or the passage of time,
                  would constitute an Event of Default under this Agreement or under the Cendant Guide;

         (b)      Purchaser shall have received, or Purchaser's attorneys shall have received in escrow,
                  all Closing Documentsas specified herein, in such forms as are agreed upon and
                  acceptable to Purchaser, duly executed by all signatories other than Purchaser as
                  required pursuant to the respective terms thereof; and

         (c)      All other terms and conditions of this Agreement shall have been complied with.

Subject to the foregoing conditions, Purchaser shall pay to Seller on each Funding Date the applicable
Purchase Price as provided herein.

ARTICLE V: ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 5.01      Cendant Mortgage to Act as Servicer; Servicing Standards; Additional Documents;
Consent of the Purchaser.

         (1)The Servicer, as independent contract servicer, shall service and administer the Mortgage Loans and REO Property
                  from and after each Funding Date in accordance with the terms and provisions of the
                  Mortgage Loans, applicable law, Acceptable Servicing Procedures and the terms and
                  provisions of this Agreement for and on behalf of, and in the best interests of, the
                  Purchaser (without taking into account any relationship the Servicer may have with any
                  Mortgagor or other Person, the participation, if any, of the Servicer in any financing
                  provided in connection with the sale of any Mortgaged Property, or the Servicer's
                  obligation to advance any expenses or incur any costs in the performance of its duties
                  hereunder) in accordance with a standard that is not less than the higher of (a) the
                  same care, skill, prudence and diligence with which it services similar assets held
                  for its own or its Affiliates' account and (b) the same care, skill, prudence and
                  diligence with which it services similar assets for third party institutional
                  investors, in each case giving due consideration to customary and usual standards of
                  practice of prudent institutional mortgage loan servicers utilized with respect to
                  mortgage loans comparable to the Mortgage Loans.  Subject to the foregoing standards,
                  in connection with such servicing and administration, the Servicer shall seek to
                  maximize the timely recovery of principal and interest on the Mortgage Notes; provided
                  that nothing contained herein shall be construed as an express or implied guarantee by
                  the Servicer of the collectibility of payments on the Mortgage Loans or shall be
                  construed as impairing or adversely affecting any rights or benefits specifically
                  provided by this Agreement to the Seller, including with respect to Servicing Fees.

         Any Additional Collateral Mortgage Loans (as defined in Exhibit 10 hereto), will be serviced in
accordance with the terms of the Additional Collateral Assignment and Servicing Agreement (attached
hereto as Exhibit 10) and the terms of this Agreement.

(2)         To the extent consistent with Section 5.01(1) and further subject to any express limitations set
forth in this Agreement, the Servicer (acting alone or, solely in the circumstances permitted hereunder,
acting through a subservicer) shall have full power and authority to do or cause to be done any and all
things that it may deem necessary or desirable in connection with such servicing and administration,
including the power and authority (a) to execute and deliver, on behalf of the Purchaser, customary
consents or waivers and other instruments and documents (including estoppel certificates), (b) to
consent to transfers of any Mortgaged Property and assumptions of the Mortgage Notes and related
Mortgages, (c) to submit claims to collect any Insurance Proceeds and Liquidation Proceeds, (d) to
consent to the application of any Insurance Proceeds or Condemnation Proceeds to the restoration of the
applicable Mortgaged Property or otherwise, (e) to bring an action in a court of law, including an
unlawful detainer action, to enforce rights of the Purchaser with respect to any Mortgaged Property, (f)
to execute and deliver, on behalf of the Purchaser, documents relating to the management, operation,
maintenance, repair, leasing, marketing and sale of any Mortgaged Property or any REO Property, and (g)
to effectuate foreclosure or other conversion of the ownership of the Mortgaged Property securing any
Mortgage Loan; provided that the Servicer shall not take any action not provided for in this Agreement
that is materially inconsistent with or materially prejudices the interest of the Purchaser in any
Mortgage Loan or under this Agreement.  If reasonably requested by the Servicer, the Purchaser shall
furnish the Servicer with any powers of attorney and other documents reasonably necessary or appropriate
to enable the Servicer to service and administer the Mortgage Loans and the REO Properties, including
documents relating to the foreclosure, receivership, management, operation, maintenance, repair,
leasing, marketing and sale (in foreclosure or otherwise) of any Mortgaged Property or any REO Property.
Nothing contained in this Agreement shall limit the ability of the Servicer to lend money to (whether on
a secured or unsecured basis), and otherwise generally engage in any kind of business or dealings with,
any Mortgagor as though the Servicer were not a party to this Agreement or to the transactions
contemplated hereby.  Unless such business or dealings adversely affect the value of a Mortgage Loan or
the interest of Purchaser in a Mortgage Loan.

(3)         Notwithstanding anything to the contrary contained herein:

                  (a)      the Servicer acknowledges that the Purchaser or its designee will (subject to
the provisions of Section 5.13) retain title to, and ownership of, the Mortgage Loans and the REO
Properties and that the Servicer does not hereby acquire any title to, security interest in, or other
rights of any kind in or to any Mortgage Loan or REO Property or any portion thereof, unless otherwise
requested by the Purchaser in accordance with Section 5.13; 5.13 says we can take title

                  (b)      the Servicer shall not file any lien or any other encumbrance on, exercise any
right of setoff against, or attach or assert any claim in or on any Mortgage Loan or REO Property,
unless authorized pursuant to a judicial or administrative proceeding or a court order;

                  (c)      the Servicer shall, in servicing the Mortgage Loans, follow and comply with
the servicing guidelines established by FNMA, provided that the Servicer shall specifically notify the
Purchaser in writing and obtain the Purchaser's written consent (such approval will not be unreasonably
withheld) prior to the Servicer taking any of the following actions:  (1) modifying, amending or waiving
any of the financial terms of, or making any other material modifications to, a Mortgage Loan, ;
(2) selling any Specially Serviced Mortgage Loan or REO Property; (3) making, with respect to any
Specially Serviced Mortgage Loan or REO Property, Servicing Advances (irrespective of whether
non-recoverable); provided that the Servicer shall not be required to so advise the Purchaser to the
extent that each related Servicing Advance as to the related Mortgaged Property or REO Property is not
in excess of $10,000; (4) forgiving principal or interest on, or permitting to be satisfied at a
discount, any Mortgage Loan; (5) accepting substitute or additional collateral, or releasing any
collateral, for a Mortgage Loan. If the Purchaser has not approved or rejected in writing any proposed
action(s) recommended by the Servicer to be taken hereunder within 20 Business Days of the date such
recommendation is made, then the Purchaser shall be deemed to have rejected such recommended action(s)
and theServicer shall not take any such action(s);

                  (d)      the Servicer shall notify the Purchaser of any modification, waiver or
amendment of any term of any Mortgage Loan and the date thereof and shall deliver to the Purchaser, for
deposit in the related Mortgage File, an original counterpart of the agreement relating to such
modification, waiver or amendment promptly following the execution thereof;

                  (e)      the Servicer shall remain primarily liable for the full performance of its
obligations hereunder notwithstanding any appointment by the Servicer of a subservicer or subservicers
hereunder; and

                  (f)      the Purchaser may at any time and from time to time, in its sole discretion,
upon 10 Business Days written notice to the Servicer, terminate the Servicer's servicing obligations
hereunder with respect to (1) any REO Property or (2) any Mortgage Loan that, in accordance with the
Purchaser's internal credit classification criteria, has been classified as "doubtful" or a "loss."
Upon the effectiveness of any such termination of the Servicer's servicing obligations with respect to
any such REO Property or Mortgage Loan, the Servicer shall deliver all agreements, documents, and
instruments related thereto to the Purchaser, in accordance with applicable law.

Section 5.02      Collection of Mortgage Loan Payments.

         Continuously from the date hereof until the principal and interest on all Mortgage Loans are
paid in full, the Servicer will proceed diligently to collect all payments due under each Mortgage Loan
when the same shall become due and payable and shall, to the extent such procedures shall be consistent
with this Agreement and the terms and provisions of any related Primary Insurance Policy, follow such
collection procedures as it follows with respect to mortgage loans comparable to the Mortgage Loans,
which procedures shall in any event comply with the servicing standards set forth in Section 5.01.
Furthermore, the Servicer shall  ascertain and estimate annual ground rents, taxes, assessments, fire
and hazard insurance premiums, mortgage insurance premiums, and all other charges that, as provided in
the Mortgages, will become due and payable to the end that the installments payable by the Mortgagors
will be sufficient to pay such charges as and when they become due and payable.

Section 5.03      Collection of Mortgage Loan Payments.

         The Servicer shall, within five (5) calendar days following each Record Date, deliver to the
Purchaser monthly reports (substantially in the form of Exhibit 5.03(a) and Exhibit 5.03(b) attached
hereto) with respect to all Specially Serviced Mortgage Loans.  In addition, the Servicer shall, within
one (1) Business Day following the occurrence of any foreclosure sale with respect to any Mortgaged
Property, deliver to the Purchaser a notice of foreclosure sale substantially in the form of Exhibit
5.03(c) attached hereto.

Section 5.04      Establishment of Collection Account; Deposits in Collection Account.

         The Servicer shall segregate and hold all funds collected and received pursuant to each
Mortgage Loan separate and apart from any of its own funds and general assets and shall establish and
maintain one or more Collection Accounts, in the form of time deposit or demand accounts constituting
Eligible Accounts, with any funds in excess of the current FDIC established insurance limits invested in
Permitted Investments.  The creation of any Collection Account shall be evidenced by a certification in
the form of Exhibit 5.04-1 attached hereto, in the case of an account established with the Servicer, or
a letter agreement in the form of Exhibit 5.04-2 attached hereto, in the case of an account held by a
depository other than the Servicer.  In either case, a copy of such certification or letter agreement
shall be furnished to the Purchaser.

         The Servicer shall deposit in the Collection Account on a daily basis, within two Business Days
after receipt (or as otherwise required pursuant to this Agreement in the case of clauses (7), (8) and
(9) of this Section 5.04) and retain therein the following payments and collections received or made by
it subsequent to each Funding Date, or received by it prior to the Funding Date but allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on
or before the Funding Date:

1)   all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

2)   all payments on account of interest on the Mortgage Loans;

3)   all Liquidation Proceeds;

4)  all REO Disposition Proceeds


4)   all Insurance Proceeds, including amounts required to be deposited pursuant to Sections 5.10 and
     5.11, other than proceeds to be held in the Escrow Account and applied to the restoration or repair
     of the Mortgaged Properties or released to the applicable Mortgagors in accordance with the
     Servicer's normal servicing procedures and Acceptable Servicing Procedures, the related Mortgages
     or applicable law;

5)   all Condemnation Proceeds affecting any Mortgaged Property which are not released to a Mortgagor in
     accordance with the Servicer's normal servicing procedures, the related Mortgage or applicable law;

6)   any Monthly Advances in accordance with Section 6.03;

7)   any amounts required to be deposited by the Servicer pursuant to Section 5.11 in connection with
     the deductible clause in any blanket hazard insurance policy, such deposit to be made from the
     Servicer's own funds without reimbursement therefor;

8)   any amounts required to be deposited by the Servicer pursuant to Section 5.16(ii) in connection
     with any losses on Permitted Investments; and

9)   any amounts required to be deposited in the Collection Account pursuant to Sections 7.01 or 7.02 or
     otherwise pursuant to the terms hereof.

10)  interest on the amount of any Payoff at the related Remittance Rate to the end of the month in
     which prepayment of the related Mortgage Loan occurs.

         The foregoing requirements for deposit in the Collection Account shall be exclusive, it being
understood and agreed that, without limiting the generality of the foregoing, payments in the nature of
late payment charges and assumption fees, to the extent permitted by Section 7.01, need not be deposited
by the Servicer in the Collection Account and shall be retained by the Servicer as additional
compensation.

Section 5.05      Permitted Withdrawals from the Collection Account.

         The Servicer may, from time to time in accordance with the provisions hereof, withdraw amounts
from the Collection Account for the following purposes (without duplication):

1)   to reimburse itself for unreimbursed Monthly Advances and Servicing Advances (other than with
     respect to REO Properties) that are approved by the Purchaser as being non-recoverable in
     accordance with Section 6.04;
2)   to make payments to the Purchaser in the amounts, at the times and in the manner provided for in
     Section 6.01;
3)   to reimburse itself for Monthly Advances, the Servicer's right to reimburse itself pursuant to this
     Subsection 3 being limited to amounts received on the related Mortgage Loan which represent late
     payments of principal and/or interest with respect to which any such Monthly Advance was made;
4)   to reimburse itself for unreimbursed Servicing Advances (other than with respect to REO Properties)
     and for unreimbursed Monthly Advances, the Servicer's right to reimburse itself pursuant to this
     Subsection 4 with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
     Condemnation Proceeds, Insurance Proceeds and such other amounts as may be collected by the
     Servicer from the Mortgagor or otherwise relating to the Mortgage Loan, it being understood that,
     in the case of such reimbursement, the Servicer's right thereto shall be prior to the rights of the
     Purchaser, except that, where  a Seller or the Servicer is required to repurchase a Mortgage Loan
     pursuant to Sections 2.04, 3.04 and/or 7.02, the Servicer's right to such reimbursement shall be
     subsequent and subordinate to the payment to the Purchaser of the applicable Repurchase Price and
     all other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;
5)   to pay to itself, solely out of the interest portion of the Monthly Payment actually received with
     respect to a Mortgage Loan during the period ending on the most recent Determination Date, the
     Servicing Fee with respect to such Mortgage Loan;
6)   to pay to itself as additional servicing compensation (a) any interest earned on funds in the
     Collection Account (all such interest to be withdrawn monthly not later than each Remittance Date)
     and (b) any prepayment penalties or premiums relating to any Principal Prepayments; provided that
     no such amounts shall be payable as servicing compensation to the extent they relate to a Mortgage
     Loan with respect to which a default, breach, violation, or event of acceleration exists or would
     exist but for the lapse of time, the giving of notice, or both;
7)   to pay to itself with respect to each Mortgage Loan that has been repurchased pursuant to
     Sections 2.04, 3.04 and/or 7.02 all amounts received thereon and not distributed as of the date on
     which the related Repurchase Price is determined (except to the extent that such amounts constitute
     part of the Repurchase Price to be remitted to the Purchaser);
8)   to remove any amounts deposited into the Collection Account in error; and
9)   to clear and terminate the Collection Account upon the termination of this Agreement, with any
     funds contained therein to be distributed in accordance with the terms of this Agreement.
10) to make payments to the primary mortgage insurer for Mortgage Loans with  lender-paid Primary
Insurance Policy.

The Servicer shall keep and maintain a separate, detailed accounting, on a Mortgage Loan-by-Mortgage
Loan basis, for the purpose of justifying any withdrawal from the Collection Account pursuant to this
Section.

Section 5.06       Establishment of Escrow Accounts; Deposits in Escrow.

         The Servicer shall segregate and hold all funds collected and received pursuant to each
Mortgage Loan which constitute Escrow Payments separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Escrow Accounts, in the form of time deposit or
demand accounts.  The creation of any Escrow Account shall be evidenced by a certification in the form
shown on Exhibit 5.06-1 attached hereto, in the case of an account established with the Servicer, or a
letter agreement in the form shown on Exhibit 5.06-2 attached hereto, in the case of an account held by
a depository other than the Servicer, such depository having been consented to by the Purchaser.  In
either case, a copy of such certification or letter agreement shall be furnished to the Purchaser.

         The Servicer shall deposit in each Escrow Account on a daily basis, and retain therein, (i) all
Escrow Payments collected on account of the related Mortgage Loans for the purpose of effecting timely
payment of any such items as required under the terms of this Agreement, and (ii) all Insurance Proceeds
which are to be applied to the restoration or repair of any Mortgaged Property.  The Servicer shall make
withdrawals therefrom only to effect such payments as are required under Sections 5.07 and/or 5.08.  The
Servicer shall be entitled to retain any interest paid on funds deposited in the Escrow Account by the
depository institution other than interest on escrowed funds required by law to be paid to the Mortgagor
and, to the extent required by law, the Servicer shall pay interest on escrowed funds to the Mortgagor
notwithstanding that the Escrow Account is non-interest bearing or that interest paid thereon is
insufficient for such purposes, without any right of reimbursement therefor.  The Servicer shall be
responsible for ensuring that the administrator of the Escrow Account complies with all applicable laws,
and shall indemnify and hold the Purchaser harmless with respect to the administration of such Accounts.

Section 5.07      Permitted Withdrawals From Escrow Accounts.

         Withdrawals from any Escrow Account may be made by the Servicer only (i) to effect timely
payments of ground rents, taxes, assessments, water rates, hazard insurance premiums, Primary Insurance
Policy premiums, if applicable, and comparable items constituting Escrow Payments for the related
Mortgage, (ii) to reimburse the Servicer for any Servicing Advance made by the Servicer with respect to
a related Mortgage Loan but only from amounts received on the related Mortgage Loan that represent late
payments or collections of Escrow Payments thereunder, (iii) to refund to the Mortgagor any funds as may
be determined to be overages, (iv) if permitted by applicable law, for transfer to the Collection
Account in accordance with the terms of this Agreement, (v) for application to restoration or repair of
the Mortgaged Property in accordance with the terms of the related Mortgage Loan, (vi) to pay to the
Servicer, or to the Mortgagor to the extent required by law, any interest paid on the funds deposited in
the Escrow Account, (vii) to reimburse a Mortgagor in connection with the making of the Payoff of the
related Mortgage Loan or the termination of all or part of the escrow requirement in connection with the
Mortgage Loan, (viii) to remove any amounts deposited into the Escrow Account in error; or (ix) to clear
and terminate the Escrow Account on the termination of this Agreement.

Section 5.08       Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Insurance
Policies; Collections Thereunder.

         With respect to each Mortgage Loan, the Servicer shall maintain accurate records reflecting the
status of ground rents, taxes, assessments, water rates and other charges which are or may become a lien
upon the Mortgaged Property and the status of Primary Insurance Policy premiums and fire and hazard
insurance coverage and shall obtain, from time to time, all bills for the payment of such charges,
including renewal premiums, and shall effect payment thereof prior to the applicable penalty or
termination date and at a time appropriate for securing maximum discounts allowable, employing for such
purpose deposits of the Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the terms of the Mortgage and
applicable law.  If a Mortgage does not provide for Escrow Payments, then the Servicer shall require
that any such payments be made by the Mortgagor at the time they first become due.  The Servicer assumes
full responsibility for the timely payment of all such bills and shall effect timely payments of all
such bills irrespective of the Mortgagor's faithful performance in the payment of same or the making of
the Escrow Payments and shall make advances from its own funds to effect such payments but shall be
entitled to reimbursement thereof in accordance with the terms of this Agreement.

         The Servicer shall maintain in full force and effect a Primary Insurance Policy, conforming in
all respects to the description set forth in Section 3.03(29), issued by an insurer described in that
Section, with respect to each Mortgage Loan for which such coverage is required.  Such coverage will be
maintained in accordance with Acceptable Servicing Procedures and  until such time, if any, as such
insurance is required to be released in accordance with the provisions of applicable law including, but
not limited to, the Homeowners Protection Act of 1998.  The Servicer shall assure that all premiums due
under any Primary Insurance Policy are paid in a timely manner, but, shall be entitled to reimbursement
pursuant to the terms of this Agreement for premiums paid by the Servicer on behalf of any Mortgagor who
is obligated to pay such premiums but fails to do so.  The Servicer shall not cancel or refuse to renew
any Primary Insurance Policy in effect on the Funding Date that is required to be kept in force under
this Agreement unless a replacement Primary Insurance Policy for such canceled or nonrenewed policy is
obtained from and maintained with a Qualified Mortgage Insurer .  The Servicer shall not take any action
which would result in noncoverage under any applicable Primary Insurance Policy of any loss which, but
for the actions of the Servicer, would have been covered thereunder.  In connection with any assumption
or substitution agreement entered into or to be entered into pursuant to Section 7.01, the Servicer
shall promptly notify the insurer under the related Primary Insurance Policy, if any, of such assumption
or substitution of liability in accordance with the terms of such policy and shall take all actions
which may be required by such insurer as a condition to the continuation of coverage under the Primary
Insurance Policy.  If such Primary Insurance Policy is terminated as a result of such assumption or
substitution of liability, then the Servicer shall obtain, and, except as otherwise provided above,
maintain, a replacement Primary Insurance Policy as provided above.

         In connection with its activities as servicer, the Servicer agrees to prepare and present, on
behalf of itself and the Purchaser, claims to the insurer under any Primary Insurance Policy in a timely
fashion in accordance with the terms of such policies and, in this regard, to take such action as shall
be necessary to permit recovery under any Primary Insurance Policy respecting a defaulted Mortgage
Loan.  Pursuant to Section 5.04, any amounts collected by the Servicer under any Primary Insurance
Policy shall be deposited in the Collection Account, subject to withdrawal in accordance with
Section 5.05.

Section 5.09      Transfer of Accounts.

         The Servicer may transfer the Collection Account or any Escrow Account to a different
depository institution from time to time; provided that (i) no such transfer shall be made unless all
certifications or letter agreements required under Section 5.04 have been executed and delivered by the
parties thereto; and (ii) concurrently upon any such transfer, the Servicer shall give written notice
thereof to the Purchaser.  Notwithstanding anything to the contrary contained herein, the Collection
Account and each Escrow Account shall at all times constitute Eligible Accounts.

         To the extent that at any time the funds in either the Collection Account or the Escrow Account
should exceed the FDIC maximum insurance limit, (the "Excess Amount"), the Servicer shall put such
Excess Amounts into Permitted Investments, which funds shall be brought back into the Collection Account
or Escrow Account, as the case may be, for distribution to the Purchaser on the related Remittance Date.

Section 5.10      Maintenance of Hazard Insurance.

              The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance
with extended coverage as is customary in the area where the Mortgaged Property is located in an amount
that is at least equal to the lesser of (a) the maximum insurable value of the improvements securing
such Mortgage Loan and (b) the greater of (1) the Unpaid Principal Balance of such Mortgage Loan or
(2) an amount such that the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the loss
payee from becoming a co-insurer.

              If any Mortgaged Property is in an area identified by the Federal Emergency Management
Agency as having special flood hazards and such flood insurance has been made available, then the
Servicer will cause to be maintained a flood insurance policy meeting the requirements of the current
guidelines of the National Flood Insurance Program with a generally acceptable insurance carrier, in an
amount representing coverage not less than the lesser of (a) the outstanding principal balance of the
related Mortgage Loan or (b) the maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended.

         The Servicer shall also maintain on each REO Property fire, hazard and liability insurance, and
to the extent required and available under the Flood Disaster Protection Act of 1973, as amended, flood
insurance with extended coverage in an amount which is at least equal to the lesser of (a) the maximum
insurable value of the improvements which are a part of such property and (b) the outstanding principal
balance of the related Mortgage Loan at the time it became an REO Property plus accrued interest at the
Note Rate and related Servicing Advances.

All such policies shall be endorsed with standard mortgagee clauses with loss payable to the Servicer,
or upon request to the Purchaser, and shall provide for at least 30 days prior written notice of any
cancellation, reduction in the amount of, or material change in, coverage to the Servicer.  The Servicer
shall not interfere with the Mortgagor's freedom of choice in selecting either his insurance carrier or
agent, provided that the Servicer shall not accept any such insurance policies from insurance companies
unless such companies (a) currently reflect (1) a general policyholder's rating of B+ or better and a
financial size category of III or better in Best's Key Rating Guide, or (2) a general policyholder's
rating of "A" or "A-" or better in Best's Key Rating Guide, and (b) are licensed to do business in the
state wherein the related Mortgaged Property is located.  Notwithstanding the foregoing, the Servicer
may accept a policy underwritten by Lloyd's of London or, if it is the only coverage available, coverage
under a state's Fair Access to Insurance Requirement (FAIR) Plan.  If a hazard policy becomes in danger
of being terminated, or the insurer ceases to have the ratings noted above, the Servicer shall notify
the Purchaser and the related Mortgagor, and shall use its best efforts, as permitted by applicable law,
to obtain from another qualified insurer a replacement hazard insurance policy substantially and
materially similar in all respects to the original policy.  In no event, however, shall a Mortgage Loan
be without a hazard insurance policy at any time, subject only to Section 5.11.

         Pursuant to Section 5.04, any amounts collected by the Servicer under any such policies other
than amounts to be deposited in the Escrow Account and applied to the restoration or repair of the
Mortgaged Property or REO Property, or released to the Mortgagor in accordance with the  Acceptable
Servicing Procedures, shall be deposited in the Collection Account within one Business Day after
receipt, subject to withdrawal in accordance with Section 5.05.  Any cost incurred by the Servicer in
maintaining any such insurance shall not, for the purpose of calculating remittances to the Purchaser,
be added to the unpaid principal balance of the related Mortgage Loan, notwithstanding that the terms of
such Mortgage Loan so permit.

         It is understood and agreed that no earthquake or other additional insurance need be required
by the Servicer of the Mortgagor or maintained on property acquired in respect of the Mortgage Loan,
other than pursuant to such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance.

Section 5.11      Maintenance of Mortgage Impairment Insurance Policy .

         If the Servicer obtains and maintains a blanket policy issued by an issuer that has a Best's
Key rating of A+:V insuring against hazard losses on all of the Mortgage Loans, then, to the extent such
policy provides coverage in an amount equal to the amount required pursuant to Section 5.10 and
otherwise complies with all other requirements of Section 5.10, it shall conclusively be deemed to have
satisfied its obligations as set forth in Section 5.10, it being understood and agreed that such policy
may contain a deductible clause, in which case the Servicer shall, if there shall not have been
maintained on the related Mortgaged Property or REO Property a policy complying with Section 5.10 and
there shall have been one or more losses which would have been covered by such policy, deposit in the
Collection Account the amount not otherwise payable under the blanket policy because of such deductible
clause; provided that the Servicer shall not be entitled to obtain reimbursement therefor.  In
connection with its activities as servicer of the Mortgage Loans, the Servicer agrees to prepare and
present, on behalf of the Purchaser, claims under any such blanket policy in a timely fashion in
accordance with the terms of such policy.  Upon request of the Purchaser, the Servicer shall cause to be
delivered to the Purchaser a certified true copy of such policy and a statement from the insurer
thereunder that such policy shall in no event be terminated or materially modified without 30 days'
prior written notice to the Purchaser.

Section 5.12      Fidelity Bond; Errors and Omissions Insurance.

         The Servicer shall maintain, at its own expense, a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage with responsible companies that would meet the
requirements of FNMA and FHLMC on all officers, employees or other Persons acting in any capacity with
regard to the Mortgage Loan to handle funds, money, documents and papers relating to the Mortgage
Loans.  The Fidelity Bond and errors and omissions insurance shall be in the form of the "Mortgage
Banker's Blanket Bond" and shall protect and insure the Servicer against losses, including losses
arising by virtue of any Mortgage Loan not being satisfied in accordance with the procedures set forth
in Section 7.02 and/or losses resulting from or arising in connection with forgery, theft, embezzlement,
fraud, errors and omissions and negligent acts of or by such Persons.  Such Fidelity Bond shall also
protect and insure the Servicer against losses in connection with the failure to maintain any insurance
policies required pursuant to this Agreement and the release or satisfaction of a Mortgage Loan without
having obtained payment in full of the indebtedness secured thereby.  No provision of this Section 5.12
requiring the Fidelity Bond and errors and omissions insurance shall diminish or relieve the Servicer
from its duties and obligations as set forth in this Agreement.  The minimum coverage under any such
bond and insurance policy shall be at least equal to the corresponding amounts required by FNMA in the
FNMA Guide and by FHLMC in the FHLMC Servicing Guide.  The Servicer shall cause to be delivered to the
Purchaser on or before the Funding Date:  (i)  a certified true copy of the Fidelity Bond and insurance
policy; (ii) a written statement from the surety and the insurer that such Fidelity Bond or insurance
policy shall in no event be terminated or materially modified without 30 days prior written notice to
the Purchaser; and (iii) written evidence reasonably satisfactory to the Purchaser that such Fidelity
Bond or insurance policy provides that the Purchaser is a beneficiary or loss payee thereunder.

Section 5.13      Management of REO Properties.

If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu of foreclosure (each,
an "REO Property"), the deed or certificate of sale shall be taken in the name of the Purchaser or the
Person (which may be the Servicer for the benefit of the Purchaser) designated by the Purchaser, or in
the event the Purchaser or such Person is not authorized or permitted to hold title to real property in
the state where the REO Property is located, or would be adversely affected under the "doing business"
or tax laws of such state by so holding title, the deed or certificate of sale shall be taken in the
name of such Person or Persons as shall be consistent with an opinion of counsel obtained by the
Servicer from an attorney duly licensed to practice law in the state where the REO Property is located.
The Servicer (acting alone or through a subservicer), on behalf of the Purchaser, shall, subject to
Section 5.01(iii)(c), dispose of any REO Property pursuant to Section 5.14.  Unless an appraisal
prepared by an MAI Appraiser who is Independent in accordance with the provisions of 12 C.F.R. 225.65
shall have been obtained in connection with the acquisition of such REO Property, promptly following any
acquisition by the Purchaser (through the Servicer) of an REO Property, the Servicer shall obtain a
narrative appraisal thereof (at the expense of the Purchaser) in order to determine the fair market
value of such REO Property.  The Servicer shall promptly notify the Purchaser of the results of such
appraisal.  The Servicer shall also cause each REO Property to be inspected promptly upon the
acquisition of title thereto and shall cause each REO Property to be inspected at least   as required by
Acceptable Servicing Practices thereafter, and Servicer shall be entitled to be reimbursed for expenses
in connection therewith in accordance with this Agreement.  The Servicer shall make or cause to be made
a written report of each such inspection.  Such reports shall be retained in the Servicer's Mortgage
File and copies thereof shall be forwarded by the Servicer to the Purchaser.  The Servicer shall also
furnish to the Purchaser the applicable reports required under Section 8.01.

Notwithstanding anything to the contrary contained herein, if a REMIC election has been or is to be made
with respect to the arrangement under which the Mortgage Loans and the REO Properties are held, then the
Servicer shall manage, conserve, protect and operate each REO Property in a manner that does not cause
such REO Property to fail to qualify as "foreclosure property" within the meaning of Section 86OG(a)(8)
of the Code or result in the receipt by such REMIC of any "income from non-permitted assets" within the
meaning of Section 86OF(a)(2)(B) or any "net income from foreclosure property" within the meaning of
Section 86OG(c)(2) of the Code (or comparable provisions of any successor or similar legislation).

The Servicer shall deposit and hold all revenues and funds collected and received in connection with the
operation of each REO Property in the Collection Account, and the Servicer shall account separately for
revenues and funds received or expended with respect to each REO Property.

The Servicer shall have full power and authority, subject only to the specific requirements and
prohibitions of this Agreement (and, in particular, Section 5.01(iii)(c)), to do any and all things in
connection with any REO Property as are consistent with the servicing standards set forth in Section
5.01.  In connection therewith, the Servicer shall deposit or cause to be deposited on a daily basis in
the Collection Account all revenues and collections received or collected by it with respect to each REO
Property, including all proceeds of any REO Disposition.  Subject to Section 5.15(iv), the Servicer
shall withdraw (without duplication) from the Collection Account, but solely from the revenues and
collections received or collected by it with respect to a specific REO Property, such funds necessary
for the proper operation, management and maintenance of such REO Property, including the following:

(1)  all insurance premiums due and payable in respect of such REO Property;
(2)  all real estate taxes and assessments in respect of such REO Property that may result in the
     imposition of a lien thereon;
(3)  all customary and reasonable costs and expenses necessary to maintain, repair, appraise, evaluate,
     manage or operate such REO Property (including the customary and reasonable costs incurred by any
     "managing agent" retained by the Servicer in connection with the maintenance, management or
     operation of such REO Property);
(4)  all reasonable costs and expenses of restoration improvements, deferred maintenance and tenant
     improvements; and
(5)  all other reasonable costs and expenses, including reasonable attorneys' fees, that the Servicer
     may suffer or incur in connection with its performance of its obligations under this Section (other
     than costs and expenses that the Servicer is expressly obligated to bear pursuant to this
     Agreement).

To the extent that amounts on deposit in the Collection Account are insufficient for the purposes set
forth in clauses (1) through (5) above, the Servicer shall, subject to Section 6.04, advance the amount
of funds required to cover the shortfall with respect thereto.  The Servicer shall promptly notify the
Purchaser in writing of any failure by the Servicer to make a Servicing Advance of the type specified in
clauses (1) or () above (irrespective of whether such Servicing Advance is claimed to be non-recoverable
by the Servicer pursuant to Section 6.04).

Following the consummation of an REO Disposition, the Servicer shall remit to the Purchaser, in
accordance with Section 6.01, any proceeds from such REO Disposition in the Collection Account following
the payment of all expenses and Servicing Advances relating to the subject REO Property.

Section 5.14      Sale of Specially Serviced Mortgage Loans and REO Properties.

Subject to Section 5.01 (and, specifically, Section 5.01(3)(c)) and Section 5.15, the Servicer shall
offer to sell any REO Property no later than the time determined by the Servicer to be sufficient to
result in the sale of such REO Property on or prior to the purchase date specified in Section 5.15(3).
In accordance with the servicing standards set forth in Section 5.01, the Servicer shall solicit bids
and offers from Persons for the purchase of any Specially Serviced Mortgage Loan or REO Property and,
upon receipt thereof, promptly (but in any event within 3 Business Days) present such bids and offers to
the Purchaser.  The Servicer shall not accept any bid or offer for any Specially Serviced Mortgage Loan
or REO Property except in compliance with Section 5.01(3(c).  The Purchaser may reject any bid or offer
if the Purchaser determines the rejection of such bid or offer would be in the best interests of the
Purchaser.  If the Purchaser rejects any bid or offer, the Servicer shall, if appropriate, seek an
extension of the 2 year period referred to in Section 5.15.

Subject to Section 5.01 (and, specifically, Section 5.01(3)(c)) and Section 5.15, the Servicer shall act
on behalf of the Purchaser in negotiating and taking any other action necessary or appropriate in
connection with the sale of any Specially Serviced Mortgage Loan or REO Property, including the
collection of all amounts payable in connection therewith.  The terms of sale of any Specially Serviced
Mortgage Loan or REO Property shall be in the sole discretion of the Purchaser.  Any sale of a Specially
Serviced Mortgage Loan or any REO Disposition shall be without recourse to, or representation or
warranty by, the Purchaser or the Servicer, and, if consummated in accordance with the terms of this
Agreement, then the Servicer shall have no liability to the Purchaser with respect to the purchase price
therefor accepted by the Purchaser.  The proceeds of any sale after deduction of the expenses of such
sale incurred in connection therewith shall be promptly deposited in (a) if such sale is an REO
Disposition, in the Collection Account in accordance with Section 5.13 and (b) in any other
circumstance, the Collection Account in accordance with Section 5.04.

Section 5.15      Realization Upon Specially Serviced Mortgage Loans and REO Properties.

(1)      Subject to Section 5.01(iii)(c), the Servicer shall foreclose upon or otherwise comparably
convert the ownership of properties securing such of the Specially Serviced Mortgage Loans as come into
and continue in default and as to which (a) in the reasonable judgment of the Servicer, no satisfactory
arrangements can, in accordance with  Acceptable Servicing Procedures, be made for collection of
delinquent payments pursuant to Section 5.01 and (b) such foreclosure or other conversion is otherwise
in accordance with Section 5.01.  The Servicer shall not be required to expend its own funds in
connection with any foreclosure or towards the restoration, repair, protection or maintenance of any
property unless it shall determine that such expenses will be recoverable to it as Servicing Advances
either through Liquidation Proceeds or through Insurance Proceeds (in accordance with Section 5.05) or
from any other source relating to the Specially Serviced Mortgage Loan(including REO Disposition
Proceeds).  The Servicer shall be required to advance funds for all other costs and expenses incurred by
it in any such foreclosure proceedings; provided that it shall be entitled to reimbursement thereof from
the proceeds of liquidation of the related Mortgaged Property, as contemplated by Section 5.05.

(2)      Upon any Mortgaged Property becoming an REO Property, the Servicer shall promptly notify the
Purchaser thereof, specifying the date on which such Mortgaged Property became an REO Property.
Pursuant to its efforts to sell such REO Property, the Servicer shall, either itself or through an agent
selected by it, protect and conserve such REO Property in accordance with the servicing standards set
forth in Section 5.01 and may, subject to Section 5.01(3)(c) and incident to its conservation and
protection of the interests of the Purchaser, rent the same, or any part thereof, for the period to the
sale of such REO Property.

(3)      Notwithstanding anything to the contrary contained herein, the Purchaser shall not, and the
Servicer shall not on the Purchaser's behalf, acquire any real property (or personal property incident
to such real property) except in connection with a default or a default that is imminent on a Mortgage
Loan.  If the Purchaser acquires any real property (or personal property incident to such real property)
in connection with such a default, then such property shall be disposed of by the Servicer in accordance
with this Section and Section 5.14 as soon as possible but in no event later than 2 years after its
acquisition by the Servicer on behalf of the Purchaser, unless the Servicer obtains, at the expense of
the Purchaser, in a timely fashion an extension from the Internal Revenue Service for an additional
specified period.

(4)      Any recommendation of the Servicer to foreclose on a defaulted Mortgage Loan shall be subject
to a determination by the Servicer that the proceeds of such foreclosure would exceed the costs and
expenses of bringing such a proceeding.  The income earned from the management of any REO Property, net
of reimbursement to the Servicer for Servicing Advances and fees for work-out compensation in accordance
with the FHLMC Servicing Guide, incurred with respect to such REO Property under Section 5.13, shall be
applied to the payment of the costs and expenses set forth in Section 5.13(iv), with any remaining
amounts to be promptly deposited in the Collection Account in accordance with Section 5.13.

(5)      If, in the exercise of its servicing obligations with respect to any Mortgaged Property
hereunder, the Servicer deems it is necessary or advisable to obtain an Environmental Assessment, then
the Servicer shall so obtain an Environmental Assessment, it being understood that all reasonable costs
and expenses incurred by the Servicer in connection with any such Environmental Assessment (including
the cost thereof) shall be deemed to be Servicing Advances recoverable by the Servicer pursuant to
Section 5.13(4).  Such Environmental Assessment shall (a) assess whether (1) such Mortgaged Property is
in material violation of applicable Environmental Laws or (2) after consultation with an environmental
expert, taking the actions necessary to comply with applicable Environmental Laws is reasonably likely
to produce a greater recovery on a net present value basis than not taking such actions, and
(b) identify whether (1) any circumstances are present at such Mortgaged Property relating to the use,
management or disposal of any hazardous materials for which investigation, testing, monitoring,
containment, clean-up or remediation could be required under any federal, state or local law or
regulation, or (2) if such circumstances exist, after consultation with an environmental expert, taking
such actions is reasonably likely to produce a greater recovery on a present value basis than not taking
such actions.  (The conditions described in the immediately preceding clauses (a) and (b) shall be
referred to herein as "Environmental Conditions Precedent to Foreclosure.")  If any such Environmental
Assessment so warrants, the Servicer is hereby authorized to and shall perform such additional
environmental testing as it deems necessary and prudent to establish the satisfaction of the foregoing
Environmental Conditions Precedent to Foreclosure or to proceed in accordance with Subsection (6) or
(7), as the case may be, below (such additional testing thereafter being included in the term
"Environmental Assessment").

(6)      If an Environmental Assessment deemed necessary or advisable by the Servicer in accordance with
Subsection 5 of this Section 5.15 establishes that any of the Environmental Conditions Precedent to
Foreclosure is not satisfied with respect to any Mortgaged Property, but the Servicer in good faith
reasonably believes that it is in the best economic interest of the Purchaser to proceed against such
Mortgaged Property and, if title thereto is acquired, to take such remedial, corrective or other action
with respect to the unsatisfied condition or conditions as may be prescribed by applicable law to
satisfy such condition or conditions, then the Servicer shall so notify the Purchaser.  If, pursuant to
Section 5.01(iii)(c), the Purchaser has notified the Servicer in writing to proceed against such
Mortgaged Property, then the Servicer shall so proceed.  The cost of any remedial, corrective or other
action contemplated by the preceding sentence in respect of any of the Environmental Conditions
Precedent to Foreclosure that is not satisfied shall not be an expense of the Servicer and the Servicer
shall not be required to expend or risk its own funds or otherwise incur any financial liability in
connection with any such action.

(7)      If an Environmental Assessment deemed necessary or advisable by the Servicer in accordance with
Subsection 5 of this Section  5.15 establishes that any of the Environmental Conditions Precedent to
Foreclosure is not satisfied with respect to any Mortgaged Property and, in accordance with
Section 5.01(3)(c), the Purchaser elects or is deemed to have elected not to proceed against such
Mortgaged Property, then the Servicer shall, subject to Section 5.01(3)(c), take such action as
Purchaser and Servicer shall agree upon. .

(8)      Prior to the Servicer taking any action with respect to the use, management or disposal of any
hazardous materials on any Mortgaged Property, the Servicer shall request the approval of the Purchaser
in accordance with Section 5.01(3(c) and, if such action is approved by the Purchaser, (a) keep the
Purchaser apprised of the progress of such action; and (b) take such action in compliance with all
applicable Environmental Laws.

Section 5.16 Investment of Funds in the Collection Account.

The Servicer may direct any depository institution which holds a Collection Account to invest the funds
in the Collection Account in one or more Permitted Investments bearing interest.  All such Permitted
Investments shall be held to maturity, unless payable on demand.  In the event amounts on deposit in the
Collection Account are at any time invested in a Permitted Investment payable on demand, the Servicer
shall:

         (a)  consistent with any notice required to be given thereunder, demand that payment thereon be
         made on the last day such Permitted Investment may otherwise mature hereunder in an amount
         equal to the lesser of (1) all amounts then payable thereunder and (2) the amount required to
         be withdrawn on such date; and

         (b)  demand payment of all amounts due thereunder promptly upon determination by the Servicer
         or notice from the Purchaser that such Permitted Investment would not constitute a Permitted
         Investment in respect of funds thereafter on deposit in the Collection Account.

All income and gain realized from investment of funds deposited in the Collection Account shall be for
the benefit of the Servicer and shall be subject to its withdrawal in accordance with Section 5.05.  The
Servicer shall deposit in the Collection Account the amount of any loss incurred in respect of any
Permitted Investment immediately upon realization of such loss.

ARTICLE V: REPORTS; REMITTANCES; ADVANCES

Section 6.01 Remittances.
(1) On each Remittance Date, the Servicer shall remit to the Purchaser (a) all amounts credited to the Collection
Account as of the close of business on the preceding Determination Date (including (1) the amount of any
Payoff, together with interest thereon at the related Remittance Rate to the  end of the month in which
prepayment of the related Mortgage Loan occurs and (2) all proceeds of any REO Disposition net of
amounts payable to the Servicer pursuant to Section 5.13), net of charges against or withdrawals from
the Collection Account in accordance with Section 5.05, which charges against or withdrawals from the
Collection Account the Servicer shall make solely on such Remittance Date, plus (b) all Monthly
Advances, if any, which the Servicer is obligated to remit pursuant to Section 6.03; provided that the
Servicer shall not be required to remit, until the next following Remittance Date, Prepaid Monthly
Payments and minus principal prepayments received after the last calendar day of the month preceding the
Remittance Date. any amounts attributable to Monthly Payments collected but due on a Due Date or Dates
subsequent to the preceding Determination Date.

(2) All remittances made to the Purchaser on each Remittance Date will be made to the Purchaser or Purchaser's
designee by wire transfer of immediately available funds accordingly to the instructions that will be
provided by Purchaser to the Servicer.

(3) With respect to any remittance received by the Purchaser after the Business Day on which such payment was
due, the Servicer shall pay to the Purchaser interest on any such late payment at an annual rate equal
to the rate of interest as is publicly announced from time to time by Citibank, N.A., New York, New
York, as its prime lending rate, adjusted as of the date of each change, plus two percentage points, but
in no event greater than the maximum amount permitted by applicable law.  Such interest shall be paid by
the Servicer to the Purchaser on the date such late payment is made and shall cover the period
commencing with the Business Day on which such payment was due and ending with the Business Day on which
such payment is made, both inclusive.  Such interest shall be remitted along with such late payment.
Neither the payment by the Servicer nor the acceptance by the Purchaser of any such interest shall be
deemed an extension of time for payment or a waiver by the Purchaser of any Event of Default.

Section 6.02 Reporting.

         On or before the 5th calendar day (or, if such day is not a Business Day, on the immediately
succeeding Business Day) of each month during the term hereof, the Servicer shall deliver to the
Purchaser monthly accounting reports in the form of Exhibits 6.02(a) through 6.02(g) attached hereto
with respect to the most recently ended Monthly Period and the 6.02 (b) will be given in electronic
form..  .  The Purchaser may assess penalty fees in accordance with  The FNMA Guidefor late or incorrect
reporting.

         The Servicer shall provide the Purchaser with such information concerning the Mortgage Loans as
is necessary for the Purchaser to prepare its federal income tax return as the Purchaser may reasonably
request from time to time.

Section 6.03      Monthly Advances by the Servicer.

(1)      Not later than the close of business on the Business Day immediately preceding each Remittance
Date, the Servicer shall deposit in the Collection Account an amount equal to all Monthly Payments not
previously advanced by the Servicer (with interest adjusted to the Remittance Rate) that were due on a
Mortgage Loan and delinquent at the close of business on the related Determination Date.  The Servicer
may reduce the total amount to be deposited in the Collection Account as required by the foregoing
sentence by the amount of funds in the Collection Account which represent Prepaid Monthly Payments.

(2)      The Servicer's obligations to make Monthly Advances as to any Mortgage Loan will continue
through the last Monthly Payment due prior to the payment in full of the Mortgage Loan, or through the
Remittance Date prior to the Remittance Date for the remittance of all Liquidation Proceeds and other
payments or recoveries (including Insurance Proceeds or Condemnation Proceeds) with respect to the
Mortgage Loan; provided that such obligation shall cease if the Servicer furnishes to the Purchaser an
Officers' Certificate evidencing the determination by the Servicer in accordance with Section 6.04 that
advances with respect to such Mortgage Loan are non-recoverable.

Section 6.04      Non-recoverable Advances.

         The determination by the Servicer that any Monthly Advance or Servicing Advance, if made, would
constitute a non-recoverable advance shall be evidenced by an Officers' Certificate delivered to the
Purchaser detailing the reasons for such determination, with copies of a relevant appraisal by an MAI
Appraiser who is Independent and, if such reports are to be used to determine that any Monthly Advance
or Servicing Advance would be a non-recoverable advance, all engineers' reports, environmental reports
or other information relevant thereto that support such determination.  Such Officers' Certificate shall
set forth the Servicer's considerations in reaching its conclusion that such advance is non-recoverable,
and such conclusion shall be based upon, in addition to the above-described appraisal and reports,
income and expense statements, rent rolls, occupancy, property inspections, servicer inquiries and other
information of similar nature that support the Servicer's conclusion that such advance is
non-recoverable.  The Purchaser shall have a period of 45 days following the later of (i) the receipt by
the Purchaser of such Officers' Certificate and all documentation supplied by the Servicer relating
thereto and (ii) the receipt by the Purchaser of such other related documentation or information as
shall have been reasonably requested by the Purchaser within 30 days following the delivery of such
Officers' Certificate, to approve, by the exercise by the Purchaser of its reasonable credit judgment,
the subject Monthly Advance or Servicing Advance as a non-recoverable advance.  Only if the Purchaser
has so approved any Monthly Advance or Servicing Advance as non-recoverable shall the Servicer be
entitled to reimbursement for such non-recoverable advance (solely to the extent made) as provided in
Section 5.05 or Section 5.13, as applicable.  The Servicer shall also deliver to the Purchaser from time
to time upon request copies of any appraisals and other reports or information of the type described in
this Section 6.04 that it possesses relative to any Mortgaged Property.

Section 6.05      Itemization of Servicing Advances.

The Servicer shall provide the Purchaser with an itemization of all Servicing Advances incurred or made
by the Servicer hereunder not less than quarterly and at such other times as the Purchaser may from time
to time reasonably request.

ARTICLE VI: GENERAL SERVICING PROCEDURE

Section 7.01      Enforcement of Due-on-Sale Clauses, Assumption Agreements.

(1)      The Servicer will, to the extent it has knowledge of any conveyance or prospective conveyance
by any Mortgagor of the Mortgaged Property (whether by absolute conveyance or by contract of sale, and
whether or not the Mortgagor remains or is to remain liable under the Mortgage Note and/or the
Mortgage), exercise its rights to accelerate the maturity of such Mortgage Loan under any "due-on-sale"
clause applicable thereto; provided that the Servicer shall not exercise any such rights if prohibited
by law from doing so or if the exercise of such rights would impair or threaten to impair any recovery
under the related Primary Insurance Policy, if any.
(2)      If the Servicer is prohibited from enforcing such "due-on-sale" clause, then the Servicer will
enter into an assumption agreement with the Person to whom the Mortgaged Property has been conveyed or
is proposed to be conveyed, pursuant to which such Person becomes liable under the Mortgage Note and, to
the extent permitted by applicable state law, the Mortgagor remains liable thereon.  (For purposes of
this Section 7.01, the term "assumption" is deemed to also include a sale of the Mortgaged Property
subject to the Mortgage that is not accompanied by an assumption or substitution of liability
agreement.)  If any Mortgage Loan is to be assumed, then the Servicer shall inquire into the
creditworthiness of the proposed transferee and shall use the same Cendant Mortgage underwriting
criteria for approving the credit of the proposed transferee that are used with respect to underwriting
mortgage loans of the same type as the Mortgage Loans.  Where an assumption is allowed, the Servicer,
with the prior written consent of the primary mortgage insurer, if any, and subject to the conditions of
Section 7.01(iii), shall, and is hereby authorized to, enter into a substitution of liability agreement
with the Person to whom the Mortgaged Property is proposed to be conveyed pursuant to which the original
mortgagor is released from liability and such Person is substituted as mortgagor and becomes liable
under the related Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an
assumption agreement.  In no event shall the Note Rate, the amount of the Monthly Payment or the final
maturity date be changed.  The Servicer shall notify the Purchaser that any such substitution of
liability or assumption agreement has been completed by forwarding to the Purchaser the original of any
such substitution of liability or assumption agreement, which document shall be added to the related
Purchaser's Mortgage File and shall, for all purposes, be considered a part of such Purchaser's Mortgage
File to the same extent as all other documents and instruments constituting a part thereof.  Any fee
collected by the Servicer for entering into an assumption or substitution of liability agreement shall
be retained by the Servicer as additional compensation for servicing the Mortgage Loans.
(3)      If the credit of the proposed transferee does not meet such underwriting criteria, then the
Servicer shall, to the extent permitted by the Mortgage or the Mortgage Note and by applicable law,
accelerate the maturity of the Mortgage Loan.

Section 7.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage Loan, the Servicer will immediately notify the
Purchaser by a certification of a Servicing Officer, which certification shall include a statement to
the effect that all amounts received or to be received in connection with such payment which are
required to be deposited in the Collection Account pursuant to Section 5.04 have been or will be so
deposited and shall request delivery to it of the Purchaser's Mortgage File held by the Purchaser or its
designee.  Upon receipt of such certification and request, the Purchaser shall promptly release the
related mortgage documents to the Servicer and the Servicer shall promptly prepare and process any
satisfaction or release.  No expense incurred in connection with any instrument of satisfaction or deed
of reconveyance shall be chargeable to the Collection Account.

         If the Servicer satisfies or releases a Mortgage without having obtained payment in full of the
indebtedness secured by the Mortgage, or should it otherwise take such action which results in a
reduction of the coverage under the Primary Insurance Policy, if any, then the Servicer shall promptly
give written notice thereof to the Purchaser, and, within 10 Business Days following written demand
therefor from the Purchaser to the Servicer, the Servicer shall repurchase the related Mortgage Loan by
paying to the Purchaser the Repurchase Price therefor by wire transfer of immediately available funds
directly to the Purchaser's Account.

         From time to time and as appropriate for the servicing or foreclosure of the Mortgage Loan,
including for this purpose collection under any Primary Insurance Policy, the Purchaser or Purchaser's
designee shall, upon request of the Servicer and delivery to the Purchaser of a servicing receipt signed
by a Servicing Officer, release the  Mortgage File held by the Purchaser to the Servicer.  Such
servicing receipt shall obligate the Servicer to return the related Mortgage Loan documents to the
Purchaser when the need therefor by the Servicer no longer exists, unless the Mortgage Loan has been
liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been deposited in the
Collection Account or the  Mortgage File or such document has been delivered to an attorney, or to a
public trustee or other public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either judicially or
nonjudicially, and the Servicer has delivered to the Purchaser a certificate of a Servicing Officer
certifying as to the name and address of the Person to which such  Mortgage File or such document was
delivered and the purpose or purposes of such delivery.  Upon receipt of a certificate of a Servicing
Officer stating that such Mortgage Loan was liquidated and the Liquidation Proceeds were deposited in
the Collection Account, the servicing receipt shall be released by the Purchaser to the Servicer.

Section 7.03      Servicing Compensation.

         As compensation for its services hereunder, the Servicer shall be entitled to retain from
interest payments actually collected on the Mortgage Loans the amounts provided for as the Servicing
Fee.  The Servicing Fee in respect of a Mortgage Loan for a particular month shall become payable only
upon the receipt by the Servicer from the Mortgagor of the full Monthly Payment in respect of such
Mortgage Loan.  Additional servicing compensation in the form of assumption fees, as provided in Section
7.01, late payment charges and other servicer compensation for modifications, short sales, and other
services not to exceed those fees described in the FHLMC Servicing Guide shall be retained by the
Servicer to the extent not required to be deposited in the Collection Account.  The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing activities hereunder and
shall not be entitled to reimbursement therefor except as specifically provided for herein.

Section 7.04      Annual Statement as to Compliance.

         The Servicer will deliver to the Purchaser on or before March 31 of each year, beginning with
March 31, 2002, an Officers' Certificate stating that (i) a review of the activities of the Servicer
during the preceding calendar year and of performance under this Agreement has been made under such
officers' supervision, (ii) the Servicer has fully complied with the provisions of this Agreement and
(iii) to the best of such officers' knowledge, based on such review, the Servicer has fulfilled all of
its obligations under this Agreement throughout such year, or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such officers and the nature
and status thereof.

Section 7.05      Annual Independent Certified Public Accountants' Servicing Report.

         On or before March 31 of each year beginning March 31, 2002, the Servicer at its expense shall
cause a firm of independent public accountants which is a member of the American Institute of Certified
Public Accountants to furnish a statement to the Purchaser to the effect that such firm has examined
certain documents and records relating to the servicing of the mortgage loans generally that include a
sampling of the Mortgage Loans, the provisions of Article VI have been complied with and, on the basis
of such an examination conducted substantially in accordance with the Uniform Single Attestation Program
for Mortgage Bankers, such servicing has been conducted in compliance with this Agreement, except for
(i) such exceptions as such firm shall believe to be immaterial, and (ii) such other exceptions as shall
be set forth in such statement.

Section 7.06      Purchaser's Right to Examine Servicer Records.

         The Purchaser shall have the right to examine and audit, during business hours or at such other
times as are reasonable under applicable circumstances, upon five days advance notice any and all of
(i) the credit and other loan files relating to the Mortgage Loans or the Mortgagors, (ii) any and all
books, records, documentation or other information of the Servicer (whether held by the Servicer or by
another) relating to the servicing of the Mortgage Loans and (iii) any and all books, records,
documentation or other information of the Servicer (whether held by the Servicer or by another) that are
relevant to the performance or observance by the Servicer of the terms, covenants or conditions of this
Agreement.  The Servicer shall be obligated to make the foregoing information available to the Purchaser
at the site where such information is stored; provided that the Purchaser shall be required to pay all
reasonable costs and expenses incurred by the Servicer in making such information available.

ARTICLE VIII                           REPORTS TO BE PREPARED BY THE SERVICER

Section 8.01      The Servicer's Reporting Requirements.

Electronic Format.  If requested by the Purchaser or its designee, the Servicer shall supply any and all
information regarding the Mortgage Loans and the REO Properties, including all reports required to be
delivered pursuant to  Section 5.03, Section 6.02 and this Section 8.01, to the Purchaser in electronic
format reasonably acceptable to Purchaser.

REO Property Reports.  On or before the 3rd Business Day preceding each Determination Date, the Servicer
shall deliver to the Purchaser a report, in form acceptable to Purchaser, describing in reasonable
detail the Servicer's efforts in connection with the sale of each REO Property and setting forth all
operating income (including rental income) and operating expenses pertaining to each REO Property for
the previous month, together with rent rolls, operating statements, and such other information as is
referenced on such report pertaining to the REO Property.

Additional Reports; Further Assurances.  On or before the 3rd Business Day preceding each Determination
Date, the Servicer shall deliver to the Purchaser (i) a report, acceptable to the Purchaser, describing
in reasonable detail all Mortgage Loans that are 90 days or more delinquent and the Servicer's
activities in connection with such delinquencies and (ii) a report (substantially in the form of Exhibit
8.01 attached hereto) with respect to delinquent Mortgage Loans.  Utilizing resources reasonably
available to the Servicer without incurring any cost except the Servicer's overhead and employees'
salaries, the Servicer shall furnish to the Purchaser during the term of this Agreement such periodic,
special or other reports, information or documentation, whether or not provided for herein, as shall be
reasonably requested by the Purchaser with respect to Mortgage Loans or REO Properties (provided the
Purchaser shall have given the Servicer reasonable notice and opportunity to prepare such reports,
information or documentation), including any reports, information or documentation reasonably required
to comply with any regulations of any governmental agency or body having jurisdiction over the
Purchaser, all such reports or information to be as provided by and in accordance with such applicable
instructions and directions as the Purchaser may reasonably request.  If any of such reports are not
customarily prepared by the Servicer or require that the Servicer program data processing systems to
create the reports, then the Purchaser shall pay to the Servicer a fee mutually agreed to by the
Purchaser and the Servicer taking into account the Servicer's actual time and cost in preparing such
reports.  The Servicer agrees to execute and deliver all such instruments and take all such action as
the Purchaser, from time to time, may reasonably request in order to effectuate the purposes and to
carry out the terms of this Agreement.

Section 8.02      Financial Statements.

         The Servicer understands that, in connection with marketing the Mortgage Loans, the Purchaser
may make available to any prospective purchaser of the Mortgage Loans the Servicer's audited financial
statements for its fiscal year 1999 and its audited financial statements for fiscal year 2000, together
with any additional statements provided pursuant to the next sentence.  During the term hereof, the
Servicer will deliver to the Purchaser audited financial statements for each of its fiscal years
following the Funding Date and all other financial statements prepared following the Funding Date to the
extent any such statements are available upon request to the public at large.

         The Servicer also agrees to make available upon reasonable notice and during normal business
hours to any prospective purchasers of the Mortgage Loans a knowledgeable financial or accounting
officer for the purpose of answering questions respecting recent developments affecting the Servicer or
the financial statements of the Servicer which may affect, in any material respect, the Servicer's
ability to comply with its obligations under this Agreement, and to permit any prospective purchasers
upon reasonable notice and during normal business hours to inspect the Servicer's servicing facilities
for the purpose of satisfying such prospective purchasers that the Servicer has the ability to service
the Mortgage Loans in accordance with this Agreement.

ARTICLEIX: THE SELLERS

Section 9.01      Indemnification; Third Party Claims.

         Each Seller shall indemnify and hold harmless the Purchaser, its directors, officers, agents,
employees, and assignees (each, an "Indemnified Party") from and against any costs, damages, expenses
(including reasonable attorneys' fees and costs, irrespective of whether or not incurred in connection
with the defense of any actual or threatened action, proceeding, or claim), fines, forfeitures,
injuries, liabilities or losses ("Losses") suffered or sustained in any way by any such Person, no
matter how or when arising (including Losses incurred or sustained in connection with any judgment,
award, or settlement), in connection with or relating to (i) a breach by such Seller of any of its
representations and warranties contained in Article III or (ii) a breach by such Seller of any of its
covenants and other obligations contained herein including any failure to service the Mortgage Loans in
compliance with the terms hereof.  The applicable Seller shall immediately (i) notify the Purchaser if a
claim is made by a third party with respect to this Agreement, any Mortgage Loan and/or any REO Property
(ii) assume the defense of any such claim and pay all expenses in connection therewith, including
attorneys' fees, and (iii) promptly pay, discharge and satisfy any judgment, award, or decree that may
be entered against it or the Indemnified Party in respect of such claim.  Nothing contained herein shall
prohibit the Indemnified Party, at its expense, from retaining its own counsel to assist in any such
proceedings or to observe such proceedings; provided that neither Seller shall be obligated to pay or
comply with any settlement to which it has not consented.  All amounts required to be paid or reimbursed
by a Seller hereunder shall be paid or reimbursed as and when incurred by the Indemnified Party upon
demand therefor by such Indemnified Party.

Section 9.02      Merger or Consolidation of the Seller.

         Each Seller will keep in full effect its existence, rights and franchises as a corporation or a
Delaware business trust, as applicable, under the laws of the state of its organization and will obtain
and preserve its qualification to do business as a foreign entity in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and enforceability of this Agreement or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which a Seller may be merged or consolidated, or any corporation resulting from
any merger, conversion or consolidation (including by means of the sale of all or substantially all of
such Seller's assets to such Person) to which the Seller shall be a party, or any Person succeeding to
the business of the Seller, shall be the successor of the Seller hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided that, unless otherwise consented to by the Purchaser, the successor
or surviving Person, in the case of a merger or consolidation, etc. of the Servicer, shall be an
institution qualified to service mortgage loans on behalf of FNMA and FHLMC in accordance with the
requirements of Section 3.02(1), shall not cause a rating on any security backed by a Mortgage Loan to
be downgraded and shall satisfy the requirements of Section 12.01 with respect to the qualifications of
a successor to such Seller.

Section 9.03      Limitation on Liability of the Sellers and Others.

         Neither the Sellers nor any of the officers, employees or agents of the Sellers shall be under
any liability to the Purchaser for any action taken or for refraining from the taking of any action in
good faith pursuant to this Agreement or pursuant to the express written instructions of the Purchaser,
or for errors in judgment made in good faith; provided that this provision shall not protect the Sellers
or any such Person against any breach of warranties or representations made herein, or failure to
perform its obligations in compliance with any standard of care set forth in this Agreement, or any
liability which would otherwise be imposed by reasons of willful misfeasance, bad faith, negligence or
any breach in the performance of the obligations and duties hereunder.  The Sellers and any officer,
employee or agent of the Sellers may rely in good faith on any document of any kind reasonably believed
by the Sellers or such Person to be genuine and prima facie properly executed and submitted by any
Person respecting any matters arising hereunder.

The Sellers shall not be under any obligation to appear in, prosecute or defend any legal action that is
not incidental to their duties hereunder and which in their opinion may involve them in any expense or
liability; provided that the Sellers may with the written consent of Purchaser undertake any such action
that it may deem necessary or desirable in respect of this Agreement and the rights and duties of the
parties hereto. In such event, the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities for which the Sellers shall notify the Purchaser and
the Purchaser shall either (1) authorize the removal of the expenses by the Seller from the Collection
Account or (2)  Remit the requested expenses to the Seller .


Section 9.04      Servicer Not to Resign.

         With respect to the retention by Cendant Mortgage of the servicing of the Mortgage Loans and
the REO Properties hereunder, Cendant Mortgage acknowledges that the Purchaser has acted in reliance
upon Cendant Mortgage's Independent status, the adequacy of its servicing facilities, plan, personnel,
records and procedures, its integrity, reputation and financial standing and the continuance thereof.
Consequently, Cendant Mortgage shall not assign the servicing rights retained by it hereunder to any
third party nor resign from the obligations and duties hereby imposed on it except (i) with the approval
of the Purchaser, such approval not to be unreasonably withheld, or (ii) 30 Business Days following any
determination that its duties hereunder are no longer permissible under applicable law and such
incapacity cannot be cured by Cendant Mortgage.  Any determination permitting the transfer of the
servicing rights or the resignation of Cendant Mortgage under Subsection (ii) hereof shall be evidenced
by an opinion of counsel to such effect delivered to the Purchaser, which opinion of counsel shall be in
form and substance reasonably acceptable to the Purchaser.

ARTICLEX:  DEFAULT

Section 10.01     Events of Default.

         In case one or more of the following events shall occur and be continuing:

(1)  any failure by the Servicer to remit to the Purchaser any payment required to be made under the
     terms of this Agreement which continues unremedied for a period of 3  Business Days unless such
     failure to remit is due to a cause beyond the Servicer's control, including an act of God, act of
     civil, military or governmental authority, fire, epidemic, flood, blizzard, earthquake, riot, war,
     or sabotage, provided that the Servicer gives the Purchaser notice of such cause promptly and uses
     commercially reasonable efforts to correct such failure to remit and does so remit within 2
     Business Days following the end of the duration of the cause of such failure to remit; or

(2)  any failure on the part of a Seller/Servicer duly to observe or perform in any material respect any
     of the covenants or agreements on the part of such Seller/Servicer set forth in this Agreement
     which continues unremedied for a period of 45 days after the date on which written notice of such
     failure, requiring the same to be remedied, shall have been given to the applicable Seller/Servicer
     by the Purchaser; provided that such 45-day period shall not begin with respect to any failure to
     cure or repurchase in accordance with Sections 2.04 and/or 3.04 until the expiration of the cure
     periods provided for in Sections 2.04 and/or 3.04, as applicable;

(3)  any filing of an Insolvency Proceeding by or on behalf of a Seller/Servicer, any consent by or on
     behalf of a Seller/Servicer to the filing of an Insolvency Proceeding against a Seller/Servicer, or
     any admission by or on behalf of a Seller/Servicer of its inability to pay its debts generally as
     the same become due;

(4)   any filing of an Insolvency Proceeding against a Seller/Servicer that remains undismissed or
     unstayed for a period of 60 days after the filing thereof;

(5)   any issuance of any attachment or execution against, or any appointment of a conservator, receiver
     or liquidator with respect to, all or substantially all of the assets of a Seller/Servicer;

(6)   any failure or inability of Cendant Mortgage to be eligible to service Mortgage Loans for FNMA or
     FHLMC;

(7)  any sale, transfer, assignment, or other disposition by a Seller/Servicer of all or substantially
     all of its property or assets to a Person who does not meet the qualifications enumerated or
     incorporated by reference into Section 9.02, any assignment by a Seller/Servicer of this Agreement
     or any of a Seller's/Servicer's rights or obligations hereunder except in accordance with
     Section 9.04, or any action taken or omitted to be taken by a Seller/Servicer in contemplation or in
     furtherance of any of the foregoing, without the consent of the Purchaser;

then, and in each and every such case, so long as an Event of Default shall not have been remedied, the
Purchaser, by notice in writing to the Sellers may, in addition to whatever rights the Purchaser may
have at law or in equity to damages, including injunctive relief and specific performance, terminate all
the rights and obligations of the Sellers and The Servicer under this Agreement and in and to the
Mortgage Loans(including the Servicing rights thereon) and the proceeds thereof subject to Section
12.01, without the Purchaser's incurring any penalty or fee of any kind whatsoever in connection
therewith; provided that, upon the occurrence of an Event of Default under Subsection (3), (4) or (5) of
this Section 10.01, this Agreement and all authority and power of the Sellers hereunder (whether with
respect to the Mortgage Loans, the REO Properties or otherwise) shall automatically cease.  On or after
the receipt by the Sellers of such written notice, all authority and power of the Sellers under this
Agreement (whether with respect to the Mortgage Loans or otherwise) shall cease.

ARTICLEXI:  TERMINATION

Section 11.01     Term and Termination.

(1)  The servicing obligations of the Servicer under this Agreement may be terminated as provided in
     Section 10.01 hereof.

(2) In any case other than as provided under Subsection (1) hereof, the respective obligations and
responsibilities of the Sellers and Servicer hereunder shall terminate upon:  (a) the later of the final
payment or other liquidation (or any advance with respect thereto) of the last Mortgage Loan or the
disposition of all REO Property and the remittance of all funds due hereunder; or (b) the mutual written
consent of the Sellers and the Purchaser.


(3)  Upon any termination of this Agreement or the servicing obligations of the Servicer hereunder, then
the Servicer shall prepare, execute and deliver all agreements, documents and instruments, including
all  Mortgage Files, and do or accomplish all other acts or things necessary or appropriate to effect
such termination, all at the Servicer's sole expense.  In any such event, the Servicer agrees to
cooperate with the Purchaser in effecting the termination of the Servicer's servicing responsibilities
hereunder, including the transfer to the Purchaser or its designee for administration by it of all cash
amounts which shall at the time be contained in, or credited by the Servicer to, the Collection Account
and/or the Escrow Account or thereafter received with respect to any Mortgage Loan or REO Property.

Section 11.02 Termination without Cause

         In the event that any Mortgage Loans become delinquent in their payment obligations, and the
Purchaser has no disposition option other than to sell such non-performing Mortgage Loans to a third
party purchaser on a servicing released basis, then Seller agrees to act in the following manner:  (i)
either allow the servicing function on such non-performing Mortgage Loans to be released to the
Purchaser's third party purchaser; or (ii) purchase the non-performing Mortgage Loans from the Purchaser
under the same price and terms which the Purchaser's third party purchaser would have purchased such
non-performing Mortgage Loans.

Section 11.03     Survival.

         Notwithstanding anything to the contrary contained herein, the representations and warranties
of the parties contained herein and in any certificate or other instrument delivered pursuant hereto, as
well as the other covenants hereof (including those set forth in Section 9.01) , shall survive the
termination of this Agreement and shall inure to the benefit of the parties, their successors and
assigns. Sellers further agree that the representations, warranties and covenants made by Sellers herein
and in any certificate or other instrument delivered pursuant hereto shall be deemed to be relied upon
by Purchaser notwithstanding any investigation heretofore made by Purchaser or on Purchaser's behalf.

                                    ARTICLE VIIII: GENERAL PROVISIONS

Section 12.01     Successor to the Servicer.

         Upon  the  termination  of the  Servicer's  servicing  responsibilities  and  duties  under  this
Agreement  pursuant to Section 9.04,  10.01, or 11.01,  the Purchaser shall  (i) succeed to and assume all
of the Servicer's  responsibilities,  rights,  duties and obligations under this Agreement or (ii) appoint
a successor  servicer  which shall  succeed to all rights and assume all of the  responsibilities,  duties
and  liabilities  of the  Servicer  under  this  Agreement  prior  to the  termination  of the  Servicer's
responsibilities,   duties   and   liabilities   under  this   Agreement.   If  the   Servicer's   duties,
responsibilities   and   liabilities   under  this  Agreement   should  be  terminated   pursuant  to  the
aforementioned  sections,  then the Servicer shall continue to discharge such duties and  responsibilities
during the period  from the date it  acquires  knowledge  of such  termination  until the  effective  date
thereof  (if  applicable)  all on the terms  and  conditions  contained  herein  and shall  take no action
whatsoever  that might  impair or  prejudice  the rights or  financial  condition  of its  successor.  The
termination of the Servicer's servicing  responsibilities  pursuant to any of the aforementioned  Sections
shall not, among other things,  relieve the Servicer of its obligations  pursuant to  Section 2.04  and/or
7.02, the representations  and warranties or other obligations set forth in Sections 2.04,  3.01, 3.02 and
3.03 and the remedies  available to the  Purchaser  under the various  provisions  of this  Agreement.  In
addition,  such  termination  shall not affect any claims that the Purchaser may have against the Servicer
arising prior to any such termination.

Section 12.02         Governing Law.

         This Agreement is to be governed by, and construed in accordance with the internal laws of the
State of New York without giving effect to principals of conflicts of laws. The obligations, rights, and
remedies of the parties hereunder shall be determined in accordance with such laws.

Section 12.03     Notices.

         Any notices or other communications permitted or required hereunder shall be in writing and
shall be deemed conclusively to have been given if personally delivered, sent by courier with delivery
against signature therefor, mailed by registered mail, postage prepaid, and return receipt requested or
transmitted by telex, telegraph or telecopier and confirmed by a similar writing mailed or sent by
courier as provided above, to (i) in the case of the Purchaser, EMC Mortgage Corporation; MacArthur
Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving, TX 75038, Attention: Ed Raice with copy to Bear
Stearns 245 Park Avenue, New York, NY 10167 Attention Legal Department, or such other address as may
hereafter be furnished to the Seller in writing by the Purchaser, (ii) in the case of the Cendant
Mortgage, Cendant Mortgage Corporation, 6000 Atrium Way, Mt. Laurel, NJ  08054, Attention:  Peter A.
Thomas, Vice President, Secondary Marketing, and (iii) in the case of the Trust, c/o Cendant Mortgage
Corporation, as  Administrator, 6000 Atrium Way, Mt. Laurel, NJ  08054, Attention:  Peter A. Thomas,
Vice President, Secondary Marketing ,or such other address as may hereafter be furnished to the
Purchaser in writing by the applicable Seller.

Section 12.04     Severability of Provisions.

         If any one or more of the covenants, agreements, provisions or terms of this Agreement shall be
for any reason whatsoever held invalid, the invalidity of any such covenant, agreement, provision or
term of this Agreement shall in no way affect the validity or enforceability of the other provisions of
this Agreement.

Section 12.05     Schedules and Exhibits.

         The schedules and exhibits that are attached to this Agreement are hereby incorporated herein
and made a part hereof by this reference.

Section 12.06     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

(1) the terms defined in this Agreement have the meanings assigned to them in this Agreement and include
the plural as well as the singular, and the use of any gender herein shall be deemed to include the
other gender;

(2) any reference in this Agreement to this Agreement or any other agreement, document, or instrument
shall be a reference to this Agreement or any other such agreement, document, or instrument as the same
has been amended, modified, or supplemented in accordance with the terms hereof and thereof (as
applicable);

(3) accounting terms not otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles;

(4) references herein to "Articles," "Sections," "Subsections," "Paragraphs," and other subdivisions
without reference to a document are to designated articles, sections, subsections, paragraphs and other
subdivisions of this Agreement, unless the context shall otherwise require;

(5) a reference to a subsection without further reference to a section is a reference to such subsection
as contained in the same section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions;

(6) a reference to a "day" shall be a reference to a calendar day;

(7) the words "herein," "hereof," "hereunder" and other words of similar import refer to this Agreement
as a whole and not to any particular provision; and

(8) the terms "include" and "including" shall mean without limitation by reason of enumeration.

Section 12.07     Waivers and Amendments, Noncontractual Remedies; Preservation of Remedies.

         This Agreement may be amended, superseded, canceled, renewed or extended and the terms hereof
may be waived, only by a written instrument signed by authorized representatives of the parties or, in
the case of a waiver, by an authorized representative of the party waiving compliance.  No such written
instrument shall be effective unless it expressly recites that it is intended to amend, supersede,
cancel, renew or extend this Agreement or to waive compliance with one or more of the terms hereof, as
the case may be.  No delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege, or any single or partial exercise of any such right, power or privilege,
preclude any further exercise thereof or the exercise of any other such right, power or privilege.  The
rights and remedies herein provided are cumulative and are not exclusive of any rights or remedies that
any party may otherwise have at law or in equity.

Section 12.08     Captions.

         All section titles or captions contained in this Agreement or in any schedule or exhibit
annexed hereto or referred to herein, and the table of contents to this Agreement, are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the meaning or interpretation of
this Agreement.

Section 12.09     Counterparts; Effectiveness; Assigns.

         This Agreement may be executed by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts shall together constitute
one and the same instrument.  This Agreement shall become effective as of the date first set forth
herein upon the due execution and delivery of this Agreement by each of the parties hereto.  None of the
Sellers shall assign its rights and obligations under this Agreement without the prior written consent
of the Purchaser, which consent shall not be unreasonably withheld.

Section 12.10     Entire Agreement; Amendment.

         This Agreement (including the schedules and exhibits annexed hereto or referred to herein),
together with the Cendant Guide, contains the entire agreement between the parties hereto with respect
to the transactions contemplated hereby and supersedes all prior agreements, written or oral, with
respect thereto. No amendment, modification or alteration of the terms or provisions of this Agreement
shall be binding unless the same shall be in writing and duly executed by the authorized representatives
of the parties hereto.

Section 12.11     Further Assurances.

         Each party hereto shall take such additional action as may be reasonably necessary to
effectuate this Agreement and the transactions contemplated hereby.  The Sellers will promptly and duly
execute and deliver to the Purchaser such documents and assurances and take such further action as the
Purchaser may from time to time reasonably request in order to carry out more effectively the intent and
purpose of this Agreement and to establish and protect the rights and remedies created or intended to be
created in favor of the Purchaser.





IN WITNESS WHEREOF, the Sellers and the Purchaser have caused their names to be signed hereto by their
respective officers as of the date first written above.

EMC Mortgage Corporation
By:_____________________________________________________
Name:
Title:


CENDANT MORTGAGE CORPORATION

By:_____________________________________________________
Name:    Peter A.  Thomas
Title:   Vice President


BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST (formerly
known as CENDANT RESIDENTIAL MORTGAGE TRUST)

By:      Cendant Mortgage Corporation, as
         Administrator

By:_____________________________________________________
Name:    Peter A. Thomas
Title:   Vice President




--------------------------------------------------------------------------------




Schedule B-1


                  On or prior to the Funding  Date,  the Seller  shall  deliver to the  Purchaser,  or its
designee, each of the following documents for each Mortgage Loan:(i)   The    original    Mortgage    Note
endorsed,  "Pay to the order of  ________________,  without recourse" and signed in the name of the Seller
by an  authorized  officer.  In the event that the  Mortgage  Loan was acquired by the Seller in a merger,
the  endorsement  must be by "[SELLER],  successor by merger to [name of  predecessor]";  and in the event
that the Mortgage Loan was acquired or originated by the Seller while doing  business  under another name,
the endorsement must be by "[SELLER], formerly known as [previous name]";(ii)   Original          recorded
Mortgage,  with  evidence  of  recording  information  thereon  except  for any  Mortgage  which  has been
forwarded to the  appropriate  recorder's  office for  recordation and which has not been returned by such
recording  officer,  in which case the Seller shall deliver and release to Purchaser a certified true copy
of any such  Mortgage  so  certified  by the Seller  with  evidence  of such  Mortgage's  delivery  to the
appropriate  recorder's  office.  In addition,  the Seller shall  deliver and release to the Purchaser the
original recorded Mortgage within 90 days after the Funding Date;(iii) Original  Assignment  of  Mortgage,
in blank,  which assignment shall be in form and substance  acceptable for recording but not recorded.  In
the event that the  Mortgage  Loan was  acquired  by the  Seller in a merger,  the  assignment  must be by
"[SELLER],  successor by merger to [name of  predecessor]";  and in the event that the  Mortgage  Loan was
acquired or originated by the Seller while doing business  under another name,  the assignment  must be by
"[SELLER], formerly known as [previous name]";(iv)   Original  policy  of  title  insurance,   except  for
those  Mortgage  Loans  originated  within 60 days before the Funding Date,  for which  Mortgage Loans the
Seller shall have  delivered and released to the Purchaser the related  binders.  In addition,  the Seller
shall  deliver to the Purchaser the original  policy of title  insurance  within 90 days after the Funding
Date. The policy must be properly  endorsed,  any necessary  notices of transfer must be forwarded and any
other action  required to be taken must be taken in order to fully protect,  under the terms of the policy
and applicable law, Purchaser's interest as first mortgagee;(v)        Original    of   all    assumption,
extensions and modification agreements;(vi) If required  under  Section 7, the original  policy of primary
mortgage  guaranty  insurance,  or where such insurance is provided by a master  policy,  a certified true
copy of the master policy and the original certificate of insurance;(vii)       Original          recorded
intermediate assignments of the Mortgage, including warehousing assignments, if any.
(viii)   Copies of documents evidencing the Borrower's pledge of additional collateral securing the
Mortgage Loan, if applicable.

(ix)     With respect to a Cooperative  Loan:  (i) a copy of the  cooperative  lease and the assignment of
such cooperative  lease to the originator of the Mortgage Loan, with all intervening  assignments  showing
a complete chain of title and an assignment  thereof by Seller;  (ii) the stock certificate  together with
an undated  stock  power  relating to such stock  certificate  executed  in blank;  (iii) the  recognition
agreement in  substantially  same form as standard  "AZTECH" form; (iv) copies of the financial  statement
filed by the  originator  as secured  party and, if  applicable,  a filed UCC-3  Assignment of the subject
security  interest  showing a complete chain of title,  together with an executed UCC-3 Assignment of such
security interest by the Seller in a form sufficient for filing (v) loan security agreement.





--------------------------------------------------------------------------------







                                                                                                          EXHIBIT I




                                                                                              EXIHIBIT I-1
                                          RECOGNITION AGREEMENT

         This is a Recognition  Agreement  (this  "Recognition  Agreement")  made as of September 1, 2006,
between EMC Mortgage Corporation ("EMC") and Bank of America, National Association (the "Company").

         WHEREAS,  EMC  acquired the  mortgage  loans  identified  on  Attachment 1 hereto (the  "Mortgage
Loans")  through the  exercise of an optional  redemption  right held by EMC in  connection  with the Bear
Stearns ALT-A Trust 2003-1, Mortgage Pass-Through Certificates, Series 2003-1; and

         WHEREAS,  the Company is currently  servicing the Mortgage Loans in accordance with the terms and
conditions of that certain  Amended and Restated Flow  Mortgage Loan Sale and Servicing  Agreement,  dated
April 1, 2005,  as  modified by the  Regulation  AB  Compliance  Addendum  to Amended  and  Restated  Flow
Mortgage Loan Sale and Servicing  Agreement (the "Reg AB Addendum"),  dated December 21, 2005, each by and
between the Company and EMC (as modified by the Reg AB Addendum, the "Servicing Agreement").

         In consideration of the mutual promises and agreements  contained herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
agree  that  the  Mortgage  Loans  shall  be  subject  to the  terms of this  Recognition  Agreement.  Any
capitalized  term used and not otherwise  defined  herein shall have the meaning  assigned to such term in
the Servicing Agreement.

Recognition of EMC


         From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage  Loans
and will  service  the  Mortgage  Loans for EMC  pursuant  to the  terms of the  Servicing  Agreement  (as
modified  herein),  as if EMC and the Company  had entered  into a separate  servicing  agreement  for the
servicing of the Mortgage  Loans in the form of the Servicing  Agreement (as modified  herein),  the terms
of which are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee


         The Company  hereby  acknowledges  that EMC will  assign  certain of the  Mortgage  Loans and the
Servicing  Agreement to Citibank,  N.A., as trustee for the holders of Bear Stearns Alt-A Trust,  Mortgage
Pass-Through  Certificates,  Series 2006-6 (the "Trustee"), on September 29, 2006 pursuant to that certain
Assignment,  Assumption and Recognition  Agreement,  dated as of September 29, 2006 (the "AAR  Agreement")
among EMC, the Trustee and the Company.  The Company  hereby  acknowledges  and consents to the assignment
by EMC to the Trustee of all of EMC's rights against the Company  pursuant to this  Recognition  Agreement
and to the  enforcement  or  exercise  of any  right  or  remedy  against  the  Company  pursuant  to this
Recognition  Agreement by the Trustee.  Such  enforcement  of a right or remedy by the Trustee  shall have
the same  force and effect as if the right or remedy  had been  enforced  or  exercised  by EMC  directly.
Notwithstanding  anything in this  Recognition  Agreement to the contrary,  the Company  acknowledges  and
agrees that its  obligation to service the Mortgage Loans  affected by this  Recognition  Agreement is not
conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.

Representations, Warranties and Covenants


         1.       EMC warrants and represents to the Company as of the date hereof:

                  a.       EMC is a  corporation  duly  organized,  validly  existing and in good standing
                           under the laws of the  jurisdiction  of its  formation  and has full  power and
                           authority  to  execute,   deliver  and  perform  its  obligations   under  this
                           Recognition  Agreement,  and to consummate the  transactions  set forth herein.
                           The  consummation  of  the   transactions   contemplated  by  this  Recognition
                           Agreement  is in the  ordinary  course of EMC's  business and will not conflict
                           with,  or result in a breach of, any of the terms,  conditions or provisions of
                           EMC's charter or by-laws or any legal  restriction,  or any material  agreement
                           or  instrument  to which EMC is now a party or by which it is bound,  or result
                           in the violation of any law,  rule,  regulation,  order,  judgment or decree to
                           which EMC or its property is subject.  The execution,  delivery and performance
                           by  EMC  of  this  Recognition  Agreement  and  the  consummation  by it of the
                           transactions  contemplated  hereby,  have been duly authorized by all necessary
                           action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and  delivered by EMC and, upon the due  authorization,  execution and delivery
                           by the Company,  will  constitute the valid and legally  binding  obligation of
                           EMC   enforceable   against  EMC  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law; and

                  b.       No material  consent,  approval,  order or  authorization  of, or  declaration,
                           filing  or  registration  with,  any  governmental  entity  is  required  to be
                           obtained  or  made  by  EMC in  connection  with  the  execution,  delivery  or
                           performance by EMC of this Recognition Agreement,  or the consummation by it of
                           the transactions contemplated hereby.

         2.       The Company warrants and represents to, and covenants with, EMC as of the date hereof:

                  a.       Attached  hereto as  Attachment 2 is a true and accurate  copy of the Servicing
                           Agreement;

                  b.       The Company is duly organized,  validly existing and in good standing under the
                           laws of the jurisdiction of its  organization,  and has all requisite power and
                           authority  to  service  the  Mortgage   Loans  and  otherwise  to  perform  its
                           obligations under the Servicing Agreement and this Recognition Agreement;

                  c.       The Company has full  corporate  power and  authority  to execute,  deliver and
                           perform its obligations  under this  Recognition  Agreement,  and to consummate
                           the  transactions  set  forth  herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of the
                           Company's  business and will not conflict  with,  or result in a breach of, any
                           of  the  terms,   conditions  or  provisions  of  the  Company's   articles  of
                           association or by-laws or any legal  restriction,  or any material agreement or
                           instrument  to which the  Company  is now a party or by which it is  bound,  or
                           result in the  violation  of any law,  rule,  regulation,  order,  judgment  or
                           decree  to which  the  Company  or its  property  is  subject.  The  execution,
                           delivery and performance by the Company of this  Recognition  Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  corporate action on the part of the Company.  This
                           Recognition  Agreement  has been duly  executed  and  delivered by the Company,
                           and,  upon  the  due  authorization,   execution  and  delivery  by  EMC,  will
                           constitute   the  valid  and  legally   binding   obligation  of  the  Company,
                           enforceable  against  the  Company  in  accordance  with its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law; and

                  d.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by the Company in connection  with the  execution,  delivery or  performance by
                           the Company of this  Recognition  Agreement,  or the  consummation by it of the
                           transactions contemplated hereby.

         3.       The Company and Assignor hereby amend the Servicing  Agreement,  solely to the extent it
relates to the Mortgage Loans, as follows:

         The following definitions are added to Section 1 of the Servicing Agreement:

                  Assignee:  Citibank, N.A., as trustee for the holders of Bear Stearns ALT-A Trust
         2006-6, Mortgage Pass-Through Certificates, Series 2006-6.

                  REMIC: A "real estate mortgage  investment conduit" as defined in Section 860D of
         the Code.

                  REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating to
         REMICs,  which appear at Sections  860A through 860G of the Code,  and related  provisions
         and  regulations  promulgated  thereunder,  as the foregoing may be in effect from time to
         time.

                  Eligible Account:  Any of (i) an account or accounts maintained with a federal or
         state  chartered  depository  institution or trust company,  the long-term  unsecured debt
         obligations  and  short-term  unsecured  debt  obligations  of which (or, in the case of a
         depository  institution  or trust  company that is the  principal  subsidiary of a holding
         company,  the debt obligations of such holding company, so long as Moody's is not a Rating
         Agency)  are rated by each  Rating  Agency  in one of its two  highest  long-term  and its
         highest  short-term  rating categories  respectively,  at the time any amounts are held on
         deposit  therein,  or (ii) an account or accounts  in a  depository  institution  or trust
         company in which such accounts are insured by the FDIC (to the limits  established  by the
         FDIC) and the uninsured  deposits in which  accounts are  otherwise  secured such that, as
         evidenced  by an Opinion of Counsel  delivered  to the Trustee and to each Rating  Agency,
         the  Certificateholders  have a claim  with  respect  to the  funds in such  account  or a
         perfected first priority  security interest against any collateral (which shall be limited
         to  Permitted  Investments)  securing  such funds that is  superior to claims of any other
         depositors  or  creditors of the  depository  institution  or trust  company in which such
         account is maintained,  or (iii) a trust account or accounts maintained with the corporate
         trust department of a federal or state chartered  depository  institution or trust company
         having capital and surplus of not less than $50,000,000,  acting in its fiduciary capacity
         or (iv) any other account  acceptable to the Rating Agencies.  Eligible  Accounts may bear
         interest,  and may  include,  if  otherwise  qualified  under  this  definition,  accounts
         maintained with the Trustee.

                  Master Servicer:  Wells Fargo Bank,  National  Association,  or its successors in
         interest  who meet the  qualifications  of the Pooling and  Servicing  Agreement  and this
         Agreement.

                  Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,
         dated as of September 1, 2006, among  Structured  Asset Mortgage  Investments II Inc., the
         Trustee, the Master Servicer and the Purchaser.

                  Prepayment  Penalty:  With respect to any  Mortgage  Loan,  the charges or premiums,  if
         any, due in  connection  with a full or partial  prepayment  of such  Mortgage Loan in accordance
         with the terms thereof.

                  Trustee:  Citibank,  N.A., or its successor in interest, or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

         The  definition  of  Business  Day in  Section 1 of the  Servicing  Agreement  is  deleted in its
entirety and replaced with the following definition:

                  Business  Day:  Any day  other  than a  Saturday  or  Sunday,  or a day on  which
         banking  and  savings  and  loan  institutions  in the  States  of New  York,  California,
         Virginia,  Maryland or Minnesota are authorized or obligated by law or executive  order to
         be closed.

         The following is added as Subsection 7.01(fff) of the Servicing Agreement:

                  (fff)    With respect to each Mortgage Loan,  information  regarding the borrower
         credit  files  related  to such  Mortgage  Loan has been  furnished  to  credit  reporting
         agencies in compliance with the Fair Credit Reporting Act and the applicable  implementing
         regulations.

         The  following  are added as the last  three  paragraphs  of  Subsection  11.01 of the  Servicing
Agreement:

                  "Notwithstanding  anything in this  Agreement to the  contrary,  the Servicer (a)
         shall not permit any modification  with respect to any Mortgage Loan that would change the
         Mortgage  Interest Rate and (b) shall not (unless the Mortgagor is in default with respect
         to the  Mortgage  Loan or such  default is, in the  judgment of the  Servicer,  reasonably
         foreseeable)  make or permit  any  modification,  waiver or  amendment  of any term of any
         Mortgage  Loan that would both (i) effect an exchange or  reissuance of such Mortgage Loan
         under Section 1001 of the Code (or Treasury regulations  promulgated  thereunder) and (ii)
         cause any REMIC to fail to qualify as a REMIC under the Code or the  imposition of any tax
         on "prohibited  transactions"  or  "contributions"  after the startup date under the REMIC
         Provisions.

                  Prior to taking  any  action  with  respect to the  Mortgage  Loans  which is not
         contemplated  under the terms of this  Agreement,  the Servicer  will obtain an Opinion of
         Counsel  acceptable to the Trustee with respect to whether such action could result in the
         imposition  of a tax upon any REMIC  (including  but not limited to the tax on  prohibited
         transactions as defined in Section  860F(a)(2) of the Code and the tax on contributions to
         a REMIC set forth in Section  860G(d) of the Code) (either such event,  an "Adverse  REMIC
         Event"),  and the Servicer  shall not take any such action or cause the Trust Fund to take
         any such action as to which it has been advised that an Adverse REMIC Event could occur.

                  The  Servicer  shall not permit  the  creation  of any  "interests"  (within  the
         meaning of Section 860G of the Code) in any REMIC.  The Servicer  shall not enter into any
         arrangement  by which a REMIC will  receive a fee or other  compensation  for services nor
         permit a REMIC to receive any income  from  assets  other than  "qualified  mortgages"  as
         defined  in  Section  860G(a)(3)  of the Code or  "permitted  investments"  as  defined in
         Section 860G(a)(5) of the Code."

         The  following is added as the last sentence of the first  paragraph of  Subsection  11.01 of the
Servicing Agreement:

                  "In  addition,  the Servicer  shall  furnish  information  regarding the borrower
         credit files  related to each  Mortgage  Loan to credit  reporting  agencies in compliance
         with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
         regulations, on a monthly basis."

         The  following is added to the end of the first  paragraph of  Subsection  11.04 of the Servicing
Agreement:

                  "Each Custodial Account shall be an Eligible Account."

         The  following  is added to the end of the  first  paragraph  of  Subsection  11.06 of the
Servicing Agreement:

                  "Each Escrow Account shall be an Eligible Account."

         The following is added as paragraph (d) of Subsection 11.13 of the Servicing Agreement:

                  "Any REO Property  shall be disposed of by the  Servicer  before the close of the
         third  taxable year  following  the taxable year in which the Mortgage  Loan became an REO
         Property, unless the Servicer is otherwise directed by the Assignee."

                  The word "or" at the end of paragraph  (f) of  Subsection  13.01 is deleted and the word
"or" is added following the semi-colon contained at the end of paragraph (g) of Subsection 13.01.

         The following is added as the second paragraph of Subsection 11.14 of the Servicing Agreement:

                  "The  Servicer  shall not waive  (or  permit a  subservicer  to  waive)  any  Prepayment
         Penalty  unless:  (i)  the  enforceability   thereof  shall  have  been  limited  by  bankruptcy,
         insolvency,  moratorium,  receivership  and other  similar  laws  relating to  creditors'  rights
         generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal agency has
         threatened legal action if the prepayment  penalty is enforced,  (iii) the mortgage debt has been
         accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver
         is standard  and  customary  in servicing  similar  Mortgage  Loans and relates to a default or a
         reasonably  foreseeable default and would, in the reasonable  judgment of the Servicer,  maximize
         recovery of total  proceeds  taking into  account  the value of such  Prepayment  Penalty and the
         related  Mortgage  Loan. In no event will the Servicer  waive a Prepayment  Penalty in connection
         with a  refinancing  of a  Mortgage  Loan  that  is not  related  to a  default  or a  reasonably
         foreseeable  default.  If a  Prepayment  Penalty  is  waived,  but does  not  meet the  standards
         described  above,  then the  Servicer is  required  to pay the amount of such  waived  Prepayment
         Penalty by  depositing  such  amount into the  Custodial  Account by the  immediately  succeeding
         Remittance Date."

         The phrase "in a form  acceptable for filing with the  Securities  and Exchange  Commission as an
         exhibit to a Form  10-K"  shall be added  following  the phrase  "an  Officer's  Certificate"  in
         Subsection 11.20(a) of the Mortgage Loan Sale and Servicing Agreement.

         The phrase "in a form  acceptable for filing with the  Securities  and Exchange  Commission as an
         exhibit  to a Form  10-K"  shall be added  following  the  phrase  "to  furnish a  statement"  in
         Subsection 11.21 of the Mortgage Loan Sale and Servicing Agreement.

         The following is added as paragraph (h) of Subsection 13.01 of the Servicing Agreement:

                  "(h)     failure  by the  Servicer  to duly  perform  within  the  required  time
         period,  its obligations  under  Subsections  11.20,  11.21 and Section 2.05 of the Reg AB
         Addendum,  which failure continues unremedied for a period of ten (10) days after the date
         on which  written  notice of such failure,  requiring the same to be remedied,  shall have
         been  given to the  Servicer  by any party to this  Agreement  or by any  Master  Servicer
         responsible for master servicing the Mortgage Loans pursuant to a  securitization  of such
         Mortgage Loans;"

                  The following is added as Section 32 of the Servicing Agreement:

                  SECTION 32.  Third Party Beneficiary.

                  For purposes of this  Agreement,  any Master Servicer shall be considered a third
         party  beneficiary to this Agreement  entitled to all the rights and benefits  accruing to
         any Master Servicer herein as if it were a direct party to this Agreement.

Miscellaneous


         4.       Notwithstanding   anything  to  the  contrary  contained  herein  or  in  the  Servicing
Agreement,  the Company acknowledges that the Mortgage Loans may be part of a REMIC and hereby agrees that
in no event  will it  service  the  Mortgage  Loans in a manner  that would (i) cause any REMIC to fail to
qualify as a REMIC or (ii) result in the  imposition  of a tax upon any REMIC  (including  but not limited
to the tax on  prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the  Code and the tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the  intention of EMC and the
Company  that this  Recognition  Agreement  shall be binding  upon and for the  benefit of the  respective
successors and assigns of the parties hereto.

         5.       All  demands,  notices  and  communications  related  to the  Mortgage  Loans  and  this
Recognition  Agreement  shall be in  writing  and shall be deemed  to have been duly  given if  personally
delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of the Company,
                           Bank of America, National Association
                           201 North Tryon Street
                           Charlotte, North Carolina 28255
                           Attention: Secondary Marketing Manager

                  b.       In the case of EMC,
                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com


                  Each party will pay any commissions it has incurred and the reasonable fees of its
                  attorneys in connection with the negotiations for, documenting of and closing of the
                  transactions contemplated by this Recognition Agreement.

         6.       This  Recognition  Agreement shall be construed in accordance with the laws of the State
of New York,  without regard to conflicts of law principles,  and the obligations,  rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

         7.       No term or  provision of this  Recognition  Agreement  may be waived or modified  unless
such  waiver  or  modification  is in  writing  and  signed  by the  party  against  whom  such  waiver or
modification is sought to be enforced.

         8.       This  Recognition  Agreement shall inure to the benefit of the successors and assigns of
the  parties  hereto.  Any entity  into  which the  Company  or EMC may be merged or  consolidated  shall,
without the requirement for any further writing, be deemed the Company or EMC, respectively, hereunder.

         9.       This  Recognition  Agreement shall survive the conveyances of the Mortgage Loans and the
assignment of the  Servicing  Agreement and this  Recognition  Agreement and the Mortgage  Loans by EMC to
the Trustee as contemplated in this Recognition Agreement and the AAR Agreement.

         10.      This   Recognition   Agreement  may  be  executed   simultaneously   in  any  number  of
counterparts.  Each  counterpart  shall  be  deemed  to be an  original  and all such  counterparts  shall
constitute one and the same instrument.

         11.      In the  event  that any  provision  of this  Recognition  Agreement  conflicts  with any
provision of the Servicing  Agreement with respect to the Mortgage  Loans,  the terms of this  Recognition
Agreement shall control.



         IN WITNESS  WHEREOF,  the parties hereto have executed this  Recognition  Agreement as of the day
and year first above written.

                                                     EMC MORTGAGE CORPORATION


                                                     By:__________________________________________________
                                                     Name:________________________________________________
                                                     Title:_______________________________________________



                                                     BANK OF AMERICA, NATIONAL ASSOCIATION


                                                    By:__________________________________________________
                                                    Name:________________________________________________
                                                    Title:_______________________________________________





--------------------------------------------------------------------------------





                                               ATTACHMENT 1

                                              MORTGAGE LOANS





--------------------------------------------------------------------------------






                                               ATTACHMENT 2

                                           SERVICING AGREEMENT








--------------------------------------------------------------------------------











                                                                                               EXHIBIT I-2

                                          RECOGNITION AGREEMENT

         This is a Recognition  Agreement  (this  "Recognition  Agreement")  made as of September 1, 2006,
between EMC Mortgage Corporation ("EMC") and HSBC Mortgage Company (USA) (the "Company").

         WHEREAS,  the Company sold the mortgage  loans  identified on Attachment 1 hereto (the  "Assigned
Loans"),  on a  servicing-retained  basis,  to EMC  pursuant  to that  certain  Purchase,  Warranties  and
Servicing  Agreement,  dated  as of May  1,  2002  with  respect  to the  Assigned  Loans  (the  "Purchase
Agreement"), between the Company and EMC; and

         WHEREAS,  the Assigned  Loans and the Purchase  Agreement  were  subsequently  transferred to the
Bear Stearns ARM Trust 2002-5, Mortgage Pass-Through Certificates, Series 2002-5; and

         WHEREAS,  EMC acquired the Assigned  Loans through the exercise of an optional  redemption  right
held by EMC in connection  with the Bear Stearns ARM Trust  2002-5,  Mortgage  Pass-Through  Certificates,
Series 2002-5; and

         WHEREAS,  the Company is currently  servicing the Assigned Loans in accordance with the terms and
conditions of that certain Amended and Restated  Purchase,  Warranties and Servicing  Agreement,  dated as
of September 1, 2005, as amended by Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of November 7,
2005 (as amended,  the  "Servicing  Agreement"),  by and between the Company and EMC,  attached  hereto as
Attachment 2.

         In consideration of the mutual promises and agreements  contained herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
agree  that  the  Assigned  Loans  shall  be  subject  to the  terms of this  Recognition  Agreement.  Any
capitalized  term used and not otherwise  defined  herein shall have the meaning  assigned to such term in
the Servicing Agreement.

Recognition of EMC


         12.      From  and  after  the date  hereof,  the  Company  shall  recognize  EMC as owner of the
Assigned  Loans and will  service  the  Assigned  Loans  for EMC  pursuant  to the terms of the  Servicing
Agreement (as modified herein) as if EMC and the Company had entered into a separate  servicing  agreement
for the servicing of the Assigned Loans in the form of the Servicing  Agreement (as modified herein),  the
terms of which are incorporated herein by reference.

Assignment of Assigned Loans and Recognition Agreement to Trustee


         13.      The Company hereby  acknowledges  that EMC will assign certain of the Assigned Loans and
the  Servicing  Agreement  to  Citibank,  N.A.,  as trustee for the holders of Bear  Stearns  Alt-A Trust,
Mortgage  Pass-Through  Certificates,  Series  2006-6 (the  "Trustee"),  on September 29, 2006 pursuant to
that certain Assignment,  Assumption and Recognition  Agreement,  dated as of September 29, 2006 (the "AAR
Agreement")  among EMC, the Trustee and the Company.  The Company hereby  acknowledges and consents to the
assignment by EMC to the Trustee of all of EMC's rights against the Company  pursuant to this  Recognition
Agreement and to the  enforcement or exercise of any right or remedy against the Company  pursuant to this
Recognition  Agreement by the Trustee,  to the extent such rights and  remedies  pertain to such  Assigned
Loans.  Such  enforcement  of a right or remedy by the Trustee  shall have the same force and effect as if
the right or remedy had been  enforced or  exercised  by EMC  directly.  Notwithstanding  anything in this
Recognition  Agreement  to the  contrary,  the  Company  acknowledges  and agrees that its  obligation  to
service  the  Assigned  Loans  affected  by this  Recognition  Agreement  is not  conditional  upon  EMC's
subsequent assignment of the Assigned Loans to the Trustee.

Representations, Warranties and Covenants


         14.      EMC warrants and represents to the Company as of the date hereof:

                  a.       EMC is a  corporation  duly  organized,  validly  existing and in good standing
                           under the laws of the  jurisdiction  of its  formation  and has full  power and
                           authority  to  execute,   deliver  and  perform  its  obligations   under  this
                           Recognition  Agreement,  and to consummate the  transactions  set forth herein.
                           The  consummation  of  the   transactions   contemplated  by  this  Recognition
                           Agreement  is in the  ordinary  course of EMC's  business and will not conflict
                           with,  or result in a breach of, any of the terms,  conditions or provisions of
                           EMC's charter or by-laws or any legal  restriction,  or any material  agreement
                           or  instrument  to which EMC is now a party or by which it is bound,  or result
                           in the violation of any law,  rule,  regulation,  order,  judgment or decree to
                           which EMC or its property is subject.  The execution,  delivery and performance
                           by  EMC  of  this  Recognition  Agreement  and  the  consummation  by it of the
                           transactions  contemplated  hereby,  have been duly authorized by all necessary
                           action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and  delivered by EMC and, upon the due  authorization,  execution and delivery
                           by the Company,  will  constitute the valid and legally  binding  obligation of
                           EMC   enforceable   against  EMC  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law; and

                  b.       No material  consent,  approval,  order or  authorization  of, or  declaration,
                           filing  or  registration  with,  any  governmental  entity  is  required  to be
                           obtained  or  made  by  EMC in  connection  with  the  execution,  delivery  or
                           performance by EMC of this Recognition Agreement,  or the consummation by it of
                           the transactions contemplated hereby.

         15.      The Company warrants and represents to, and covenants with, EMC as of the date hereof:

                  a.       Attached  hereto as  Attachment 2 is a true and accurate  copy of the Servicing
                           Agreement;

                  b.       The Company is duly organized,  validly existing and in good standing under the
                           laws of the jurisdiction of its  organization,  and has all requisite power and
                           authority  to  service  the  Assigned   Loans  and  otherwise  to  perform  its
                           obligations under the Servicing Agreement and this Recognition Agreement;

                  c.       The Company has full  corporate  power and  authority  to execute,  deliver and
                           perform its obligations  under this  Recognition  Agreement,  and to consummate
                           the  transactions  set  forth  herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of the
                           Company's  business and will not conflict  with,  or result in a breach of, any
                           of  the  terms,   conditions  or  provisions  of  the  Company's   articles  of
                           association or by-laws or any legal  restriction,  or any material agreement or
                           instrument  to which the  Company  is now a party or by which it is  bound,  or
                           result in the  violation  of any law,  rule,  regulation,  order,  judgment  or
                           decree  to which  the  Company  or its  property  is  subject.  The  execution,
                           delivery and performance by the Company of this  Recognition  Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  corporate action on the part of the Company.  This
                           Recognition  Agreement  has been duly  executed  and  delivered by the Company,
                           and,  upon  the  due  authorization,   execution  and  delivery  by  EMC,  will
                           constitute   the  valid  and  legally   binding   obligation  of  the  Company,
                           enforceable  against  the  Company  in  accordance  with its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law; and

                  d.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by the Company in connection  with the  execution,  delivery or  performance by
                           the Company of this  Recognition  Agreement,  or the  consummation by it of the
                           transactions contemplated hereby.

Modification of Servicing Agreement

         5.       The Company and Assignor hereby amend the Servicing Agreement as follows:

         (a)      The following definitions are added to Article I of the Servicing Agreement:
                  Assignee:  Citibank, N.A., as trustee for the holders of the Bear Stearns ALT-A
                           Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6.

                  Depositor:  SAMI II.

                  Master Servicer:  Wells Fargo Bank, National Association,  or its successors in
                           interest  who meet the  qualifications  of the Pooling  and  Servicing
                           Agreement and this Agreement.

                  Nonrecoverable  Advance: Any advance previously made by the Company pursuant to
                           Section  5.03  or any  Servicing  Advance  which,  in the  good  faith
                           judgment of the  Company,  may not be  ultimately  recoverable  by the
                           Company from Liquidation  Proceeds or otherwise.  The determination by
                           the  Company  that it has  made a  Nonrecoverable  Advance,  shall  be
                           evidenced by an Officer's  Certificate of the Company delivered to the
                           Purchaser  and the Master  Servicer and detailing the reasons for such
                           determination.

                  Pooling and Servicing Agreement:  That certain pooling and servicing agreement,
                           dated  as of  September  1,  2006,  among  Structured  Asset  Mortgage
                           Investments  II  Inc.,  the  Trustee,  the  Master  Servicer  and  the
                           Purchaser.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

                  Securities Administrator: Wells Fargo Bank, National Association.

                  Trustee:  Citibank,  N.A.,  or its  successor  in  interest,  or any  successor
                           trustee appointed as provided in the Pooling and Servicing Agreement.

         (b)      The definition of Business Day is deleted in its entirety and replaced with the
following:
                  Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal
                           holiday in the States of New York,  Maryland or Minnesota,  or (iii) a
                           day on which banks in the States of New York,  Maryland  or  Minnesota
                           are authorized or obligated by law or executive order to be closed.

         (c)      The definition of Custodial Account is deleted in its entirety and replaced with the
following:
                  Custodial  Account:  Each  separate  demand  account or  accounts  created  and
                           maintained  pursuant to Section  4.04 which  shall be  entitled  "HSBC
                           Mortgage Corporation (USA), as Servicer, in trust for Citibank,  N.A.,
                           as trustee  for the holders of the Bear  Stearns  Alt A Trust  2006-6,
                           Mortgage  Pass-Through  Certificates,  Series  2006-6,"  and  shall be
                           established in an Eligible Account.

         (d)      The definition of Escrow Account is deleted in its entirety and replaced with the
following:
                  Escrow Account:  Each separate trust account or accounts created and maintained
                           pursuant  to  Section  4.06 which  shall be  entitled  "HSBC  Mortgage
                           Corporation  (USA),  as  Servicer,  in trust for  Citibank,  N.A.,  as
                           trustee  for the  holders  of the  Bear  Stearns  Alt A Trust  2006-6,
                           Mortgage  Pass-Through  Certificates,  Series  2006-6,"  and  shall be
                           established in an Eligible Account.

         (e)      Article III of the Servicing Agreement is hereby amended effective as of the date
hereof by adding the following new Section 3.02(kkk):
                           (kkk)    With respect to each  Mortgage  Loan,  information  regarding
                           the  borrower  credit  files  related to such  Mortgage  Loan has been
                           furnished  to  credit  reporting   agencies  in  compliance  with  the
                           provisions  of the  Fair  Credit  Reporting  Act  and  the  applicable
                           implementing regulations.

         (f)      Article IV of the Servicing Agreement is hereby amended effective as of the date
hereof by adding the following after the first sentence in 4.01:
                           In addition,  the Company  shall  furnish  information  regarding  the
                           borrower  credit  files  related  to  such  Mortgage  Loan  to  credit
                           reporting  agencies  in  compliance  with the  provisions  of the Fair
                           Credit Reporting Act and the applicable implementing regulations.

         The following is added as Subsection 4.05(ix) of the Servicing Agreement:
         "(ix) to reimburse itself for any Nonrecoverable Advances;"
      (g)         The following is added to the second sentence of the third paragraph of Section 4.13
of the Servicing Agreement:
                  ";  provided,  however,  that  any REO  property  shall be  disposed  of by the
                           Company  before  the close of the third  taxable  year  following  the
                           taxable  year in which  the  Mortgage  Loan  became  an REO  property,
                           unless the Company is otherwise directed by the Assignee."

      (h)         Section 5.02 of the Servicing Agreement is hereby amended by replacing the first two
paragraphs with the following:
                           "Not later  than the tenth  (10th)  calendar  day of each  month,  the
                           Servicer shall furnish to the Master  Servicer in a format as outlined
                           below (or in such other formats  mutually  agreed between the Servicer
                           and the Master  Servicer)  (i) (a) monthly loan data in the format set
                           forth in Exhibit E-1 hereto,  (b) default  loan data in the format set
                           forth in Exhibit  E-2 hereto and (c)  information  regarding  realized
                           losses and gains in the format set forth in Exhibit  E-3 hereto (or in
                           such other  formats  mutually  agreed  between  the  Servicer  and the
                           Master  Servicer),  in each case  relating to the period ending on the
                           last day of the preceding  calendar month,  (ii) all such  information
                           required   pursuant  to  clause  (i)(a)  above  on  a  magnetic  tape,
                           electronic mail, or other similar media  reasonably  acceptable to the
                           Master  Servicer and (iii) all supporting  documentation  with respect
                           to the information required pursuant to clause (i)(c) above."

         (i)      Section  11.04 of the  Servicing  Agreement is deleted in its entirety and replaced with
the following:

         Section 11.04     Governing Law.

                  This Agreement  shall be governed by and construed in accordance  with
                  the laws of the State of New York without  giving effect to principles
                  of  conflicts  of laws and except to the extent  preempted  by Federal
                  law and the obligations,  rights and remedies of the parties hereunder
                  shall be determined in accordance with such laws.

         (j)      The following shall be added as Section 11.19 of the Servicing Agreement:
         Section 11.19     Third Party Beneficiary.

                  For  purposes  of  this  Agreement,   any  Master  Servicer  shall  be
                  considered a third party  beneficiary  to this  Agreement  entitled to
                  all the rights and benefits  accruing to any Master Servicer herein as
                  if it were a direct party to this Agreement.

         (k)      Section 2(f)(vii)(B) of the Amendment Reg AB is hereby amended by deleting from the
first paragraph the words ", which continues unremedied for ten calendar days after the date on which
such information, report, certification or accountants' letter was required to be delivered".
         (l)      Exhibits E-1, E-2 and E-3 (attached hereto as Attachment 3 to this AAR) are hereby
attached to the Servicing Agreement.


Miscellaneous

         6.       Notwithstanding   anything  to  the  contrary  contained  herein  or  in  the  Servicing
Agreement,  the Company  acknowledges  that the Assigned  Loans may be part of a REMIC or multiple  REMICs
and hereby  agrees  that in no event will it service the  Assigned  Loans in a manner that would (i) cause
any such intended  REMIC to fail to qualify as a REMIC or (ii) result in the  imposition of a tax upon any
such  intended  REMIC  (including  but not  limited to the tax on  prohibited  transactions  as defined in
Section  860F(a)(2) of the Code and the tax on  contributions  to a REMIC set forth in Section  860G(d) of
the Code).  It is the intention of EMC and the Company that this  Recognition  Agreement  shall be binding
upon and for the benefit of the respective successors and assigns of the parties hereto.

         7.       All  demands,  notices  and  communications  related  to the  Assigned  Loans  and  this
Recognition  Agreement  shall be in  writing  and shall be deemed  to have been duly  given if  personally
delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of the Company,
                           HSBC Mortgage Corporation (USA)
                           Lori A. Miller /  Vice President
                           2929 Walden Avenue
                           Depew, New York 14043

                  b.       In the case of EMC,
                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com


         8.       Each party will pay any  commissions  it has  incurred  and the  reasonable  fees of its
attorneys  in  connection  with the  negotiations  for,  documenting  of and  closing of the  transactions
contemplated by this Recognition Agreement.

         9.       This  Recognition  Agreement shall be construed in accordance with the laws of the State
of New York,  without  regard to conflicts of law  principles  (other than Section  5-1401 of the New York
Obligations  Law), and the obligations,  rights and remedies of the parties  hereunder shall be determined
in accordance with such laws.

         10.      No term or  provision of this  Recognition  Agreement  may be waived or modified  unless
such  waiver  or  modification  is in  writing  and  signed  by the  party  against  whom  such  waiver or
modification is sought to be enforced.

         11.      This  Recognition  Agreement shall inure to the benefit of the successors and assigns of
the  parties  hereto.  Any entity  into  which the  Company  or EMC may be merged or  consolidated  shall,
without the requirement for any further writing, be deemed the Company or EMC, respectively, hereunder.

         12.      This  Recognition  Agreement shall survive the conveyances of the Assigned Loans and the
assignment of the  Servicing  Agreement and this  Recognition  Agreement and the Assigned  Loans by EMC to
the Trustee as contemplated in this Recognition Agreement and the AAR Agreement.

         13.      This   Recognition   Agreement  may  be  executed   simultaneously   in  any  number  of
counterparts.  Each  counterpart  shall  be  deemed  to be an  original  and all such  counterparts  shall
constitute one and the same instrument.

         14.      In the  event  that any  provision  of this  Recognition  Agreement  conflicts  with any
provision of the Servicing  Agreement with respect to the Assigned  Loans,  the terms of this  Recognition
Agreement shall control.




--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the parties hereto have executed this  Recognition  Agreement as of the day
and year first above written.

                                                     EMC MORTGAGE CORPORATION


                                                     By:__________________________________________________
                                                     Name:________________________________________________
                                                     Title:_______________________________________________



                                                     HSBC MORTGAGE CORPORATION (USA)


                                                     By:__________________________________________________
                                                     Name:________________________________________________
                                                     Title:_______________________________________________






                                               ATTACHMENT 1

                                              ASSIGNED LOANS


                                         (AVAILABLE UPON REQUEST)





--------------------------------------------------------------------------------





                                               ATTACHMENT 2

                                           SERVICING AGREEMENT


                                         (AVAILABLE UPON REQUEST)







--------------------------------------------------------------------------------







                                               ATTACHMENT 3

                                                EXHIBIT 1
                          REPORTING DATA FOR MONTHLY REPORT[OBJECT OMITTED]
                          Standard File Layout – Delinquency Reporting
-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A  unique   number   assigned  to  a  loan  by  the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique  identifier  assigned  to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains  a  unique   number  as   assigned  by  an
                                       external  servicer  to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the  borrower's  next  payment is due                 MM/DD/YYYY
                                       to the servicer at the end of processing  cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The  case  number  assigned  by  the  court  to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the  bankruptcy  has been                 MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The  Date  The  Loan Is  Removed  From  Bankruptcy.                 MM/DD/YYYY
                                       Either  by  Dismissal,  Discharged  and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss  Mitigation  Was  Approved By The                 MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The  Type Of Loss  Mitigation  Approved  For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation  /Plan Is Scheduled To                 MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin  sends a letter  to the  servicer                 MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date  File  Was  Referred  To  Attorney  to  Pursue                 MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice  of 1st  legal  filed  by an  Attorney  in a                 MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a  foreclosure  sale is  expected                 MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property  sold for at the  foreclosure        2        No   commas(,)
                                       sale.                                                               or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the  servicer  initiates  eviction  of the                 MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal  possession of the                 MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO  property is listed at a particular                 MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The  date an offer  is  received  by DA Admin or by                 MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the  property is scheduled                 MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A  code  that   indicates   the  condition  of  the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The  current "as is" value of the  property  based        2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the  property  would be worth if repairs        2
                                       are completed  pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The  circumstances  which caused a borrower to stop
                                       paying on a loan.  Code  indicates  the  reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date  Mortgage   Insurance  Claim  Was  Filed  With                 MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage  Insurance  Company  Disbursed  Claim                 MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was  Settled and The Check Was Issued By                 MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------

Standard File Codes – Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept  alternative  Loss Mitigation Types to those above,  provided that they
are consistent  with industry  standards.  If Loss  Mitigation  Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.
The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown



Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------




Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:
                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                                     EXHIBIT 3
                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS
                      Calculation of Realized Loss/Gain Form 332– Instruction Sheet
         NOTE: Do not net or combine  items.  Show all expenses  individually  and all credits as separate
         line items.  Claim packages are due on the remittance  report date.  Late  submissions may result
         in claims not being passed until the following  month.  The Servicer is  responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.
              o   The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual  Unpaid  Principal  Balance  of the  Mortgage  Loan.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  * For  taxes  and  insurance  advances  – see  page 2 of 332 form -  breakdown  required
                  showing  period of coverage,  base tax,  interest,  penalty.  Advances  prior to default
                  require evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  * Short Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's  approved
                  Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.


                  a.     3.      Credits:
         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from  the REO  sale.  If a 3rd  Party  Sale,  bid  instructions  and
                  Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA  loans,  use line (18a) for Part  A/Initial  proceeds and line (18b)
                           for Part B/Supplemental proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________
----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan        $ ______________  (1)
         (2)  Interest accrued at Net Rate                              ________________(2)
         (3)  Accrued Servicing Fees                                    ________________(3)
         (4)  Attorney's Fees                                           ________________(4)
         (5)  Taxes (see page 2)                                        ________________(5)
         (6)  Property Maintenance                                      ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                 ________________(7)
         (8)  Utility Expenses                                          ________________(8)
         (9)  Appraisal/BPO                                             ________________(9)
         (10) Property Inspections                                      ________________(10)
         (11) FC Costs/Other Legal Expenses                             ________________(11)
         (12) Other (itemize)                                           ________________(12)
                  Cash for Keys__________________________               ________________(12)
                  HOA/Condo Fees_______________________                 ________________(12)
                  ______________________________________                ________________(12)

                  Total Expenses                                      $ _______________(13)
         Credits:
         (14) Escrow Balance                                          $ _______________(14)
         (15) HIP Refund                                                _______________(15)
         (16) Rental Receipts                                           _______________(16)
         (17) Hazard Loss Proceeds                                      _______________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance              _______________(18a) HUD Part A
                                                                        _______________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                  ________________(19)
         (20) Proceeds from Sale of Acquired Property                  ________________(20)
         (21) Other (itemize)                                          ________________(21)
              _________________________________________                ________________(21)

              Total Credits                                           $________________(22)
         Total Realized Loss (or Amount of Gain)                      $________________(23)
Escrow Disbursement Detail
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------







--------------------------------------------------------------------------------







                                                                                               EXHIBIT I-3

                                          RECOGNITION AGREEMENT

         This is a Recognition  Agreement  (this  "Recognition  Agreement")  made as of September 1, 2006,
between EMC Mortgage  Corporation  (the "EMC") and PHH  Mortgage  Corporation  (formerly  known as Cendant
Mortgage Corporation) (the "Company").

   WHEREAS,  EMC acquired the  mortgage  loans  identified  on  Attachment 1 hereto (the "2000-1  Mortgage
Loans")  through the  exercise of an optional  redemption  right held by EMC in  connection  with the Bear
Stearns ALT-A Mortgage Pass-Through Certificates, Series 2000-1;

   WHEREAS,  EMC acquired the  mortgage  loans  identified  on  Attachment 2 hereto (the "2002-5  Mortgage
Loans")  through the  exercise of an optional  redemption  right held by EMC in  connection  with the Bear
Stearns ARM Trust Mortgage Pass-Through Certificates, Series 2002-5;

   WHEREAS,  EMC acquired the mortgage  loans  identified on  Attachment 3 hereto (the  "2002-10  Mortgage
Loans"  and,  together  with the 2000-1  Mortgage  Loans and the 2002-10  Mortgage  Loans,  the  "Mortgage
Loans")  through the  exercise of an optional  redemption  right held by EMC in  connection  with the Bear
Stearns ARM Trust Mortgage Pass-Through Certificates, Series 2002-10;

   WHEREAS,  the Company is  currently  servicing  the  Mortgage  Loans in  accordance  with the terms and
conditions of that certain Mortgage Loan Flow Purchase,  Sale and Servicing  Agreement,  dated as of April
26, 2001 (the "Servicing  Agreement"),  among the Company,  Bishop's Gate  Residential  Mortgage Trust and
EMC Mortgage Corporation.

   In  consideration  of the mutual  promises  and  agreements  contained  herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
agree  that  the  Mortgage  Loans  shall  be  subject  to the  terms of this  Recognition  Agreement.  Any
capitalized  term used and not otherwise  defined  herein shall have the meaning  assigned to such term in
the Servicing Agreement.

Recognition of EMC

         From and after the date hereof,  Company shall  recognize EMC as owner of the Mortgage  Loans and
will service the  Mortgage  Loans for EMC pursuant to the terms of the  Servicing  Agreement  (as modified
herein) as if EMC and Company had entered into a separate  servicing  agreement  for the  servicing of the
Mortgage  Loans in the form of the  Servicing  Agreement  (as  modified  herein),  the  terms of which are
incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

         The Company  hereby  acknowledges  that EMC will  assign  certain of the  Mortgage  Loans and the
Servicing  Agreement to Citibank,  N.A., as trustee for the holders of Bear Stearns Alt-A Trust,  Mortgage
Pass-Through  Certificates,  Series  2006-6  (the  "Trustee"),  on  September  29,  2006  pursuant to that
certain  Assignment,  Assumption  and  Recognition  Agreement,  dated as of  September  29, 2006 (the "AAR
Agreement")  among EMC,  the Trustee and the  Company.  Company  hereby  acknowledges  and consents to the
assignment  by EMC to the Trustee of all of EMC's  rights  against  Company  pursuant to this  Recognition
Agreement  and to the  enforcement  or exercise of any right or remedy  against  Company  pursuant to this
Recognition  Agreement by the Trustee.  Such  enforcement  of a right or remedy by the Trustee  shall have
the same  force and effect as if the right or remedy  had been  enforced  or  exercised  by EMC  directly.
Notwithstanding  anything in this Recognition  Agreement to the contrary,  Company acknowledges and agrees
that its  obligation  to  service  the  Mortgage  Loans  affected  by this  Recognition  Agreement  is not
conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.


Representations, Warranties and Covenants

         1.       EMC warrants and represents to Company as of the date hereof:

                  a.       EMC is a  corporation  duly  organized,  validly  existing and in good standing
                           under the laws of the  jurisdiction  of its  formation  and has full  power and
                           authority  to  execute,   deliver  and  perform  its  obligations   under  this
                           Recognition  Agreement,  and to consummate the  transactions  set forth herein.
                           The  consummation  of  the   transactions   contemplated  by  this  Recognition
                           Agreement  is in the  ordinary  course of EMC's  business and will not conflict
                           with,  or result in a breach of, any of the terms,  conditions or provisions of
                           EMC's charter or by-laws or any legal  restriction,  or any material  agreement
                           or  instrument  to which EMC is now a party or by which it is bound,  or result
                           in the violation of any law,  rule,  regulation,  order,  judgment or decree to
                           which EMC or its property is subject.  The execution,  delivery and performance
                           by  EMC  of  this  Recognition  Agreement  and  the  consummation  by it of the
                           transactions  contemplated  hereby,  have been duly authorized by all necessary
                           action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and  delivered by EMC and, upon the due  authorization,  execution and delivery
                           by Company,  will  constitute the valid and legally  binding  obligation of EMC
                           enforceable  against EMC in accordance with its terms except as  enforceability
                           may be limited by bankruptcy,  reorganization,  insolvency, moratorium or other
                           similar  laws  now  or  hereafter  in  effect  relating  to  creditors'  rights
                           generally,   and  by  general   principles  of  equity  regardless  of  whether
                           enforceability is considered in a proceeding in equity or at law; and

                  b.       No material  consent,  approval,  order or  authorization  of, or  declaration,
                           filing  or  registration  with,  any  governmental  entity  is  required  to be
                           obtained  or  made  by  EMC in  connection  with  the  execution,  delivery  or
                           performance by EMC of this Recognition Agreement,  or the consummation by it of
                           the transactions contemplated hereby.

         2.       Company warrants and represents to, and covenants with, EMC as of the date hereof:

         a.       Attached hereto as Attachment 4 is a true and accurate copy of the Servicing Agreement;

         b.       Company is duly organized,  validly  existing and in good standing under the laws of the
                  jurisdiction  of its  incorporation,  and has  all  requisite  power  and  authority  to
                  service  the  Mortgage  Loans  and  otherwise  to  perform  its  obligations  under  the
                  Servicing Agreement and this Recognition Agreement;

         c.       Company has full  corporate  power and  authority  to  execute,  deliver and perform its
                  obligations  under this  Recognition  Agreement,  and to consummate the transactions set
                  forth herein.  The  consummation of the  transactions  contemplated by this  Recognition
                  Agreement is in the ordinary  course of Company's  business and will not conflict  with,
                  or result in a breach  of, any of the  terms,  conditions  or  provisions  of  Company's
                  charter or by-laws or any legal  restriction,  or any material  agreement or  instrument
                  to which  Company is now a party or by which it is bound,  or result in the violation of
                  any law, rule,  regulation,  order,  judgment or decree to which Company or its property
                  is subject.  The  execution,  delivery and  performance  by Company of this  Recognition
                  Agreement and the  consummation  by it of the  transactions  contemplated  hereby,  have
                  been duly  authorized by all  necessary  corporate  action on the part of Company.  This
                  Recognition  Agreement has been duly  executed and  delivered by Company,  and, upon the
                  due  authorization,  execution  and  delivery  by EMC,  will  constitute  the  valid and
                  legally binding  obligation of Company,  enforceable  against Company in accordance with
                  its  terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
                  insolvency,  moratorium  or other  similar laws now or  hereafter in effect  relating to
                  creditors' rights generally,  and by general  principles of equity regardless of whether
                  enforceability is considered in a proceeding in equity or at law; and

         d.       No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                  registration  with,  any  governmental  entity is  required  to be  obtained  or made by
                  Company in connection  with the  execution,  delivery or  performance by Company of this
                  Recognition  Agreement,  or  the  consummation  by it of the  transactions  contemplated
                  hereby.

Modification of the Servicing Agreement

         The Company and EMC hereby modify the Servicing  Agreement  with respect to the Mortgage Loans as
follows:

         The following definitions shall be added to Section 1.01 of the Servicing Agreement:

                 Assignee: Citibank, N.A., as trustee for the holders of Bear Stearns ALT-A Trust,
         Mortgage Pass-Through Certificates, Series 2006-6.

                 Commission or SEC:  The United States Securities and Exchange Commission.

                 Company:  The Servicer.

                 Depositor: SAMI II.

                 Exchange Act:  The Securities Exchange Act of 1934, as amended.

                 Master Servicer: Wells Fargo Bank, National Association or any successor thereto.

                 Nonrecoverable Advance: Any portion of a Monthly Advance or Servicing Advance
         previously made or proposed to be made by the Company pursuant to this Agreement, that, in the
         good faith judgment of the Company, will not or, in the case of a proposed advance, would not,
         be ultimately recoverable by it from the related Mortgagor or the related Liquidation Proceeds,
         Insurance Proceeds, Condemnation Proceeds or otherwise with respect to the related Mortgage
         Loan.

                 Pooling and Servicing Agreement:  That certain pooling and servicing agreement, dated
         as of September 1, 2006, among SAMI II, the Trustee, the Master Servicer and EMC.

                 Prepayment Penalty:  With respect to any Mortgage Loan, the charges or premiums, if
         any, due in connection with a full or partial prepayment of such Mortgage Loan in accordance
         with the terms thereof.

                 Qualified Correspondent: Any Person from which the Company purchased Mortgage Loans,
         provided that the following conditions are satisfied: (i) such Mortgage Loans were originated
         pursuant to an agreement between the Company and such Person that contemplated that such Person
         would underwrite mortgage loans from time to time, for sale to the Company, in accordance with
         underwriting guidelines designated by the Company ("Designated Guidelines") or guidelines that
         do not vary materially from such Designated Guidelines; (ii) such Mortgage Loans were in fact
         underwritten as described in clause (i) above and were acquired by the Company within 180 days
         after origination; (iii) either (x) the Designated Guidelines were, at the time such Mortgage
         Loans were originated, used by the Company in origination of mortgage loans of the same type as
         the Mortgage Loans for the Company's own account or (y) the Designated Guidelines were, at the
         time such Mortgage Loans were underwritten, designated by the Company on a consistent basis for
         use by lenders in originating mortgage loans to be purchased by the Company; and (iv) the
         Company employed, at the time such Mortgage Loans were acquired by the Company, pre-purchase or
         post-purchase quality assurance procedures (which may involve, among other things, review of a
         sample of mortgage loans purchased during a particular time period or through particular
         channels) designed to ensure that Persons from which it purchased mortgage loans properly
         applied the underwriting criteria designated by the Company.

                 Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R.
         §§229.1100-229.1123, as amended from time to time, and subject to such clarification and
         interpretation as have been provided by the Commission in the adopting release (Asset-Backed
         Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by
         the staff of the Commission, or as may be provided by the Commission or its staff from time to
         time.

                 REMIC Provisions: The provisions of the federal income tax law relating to REMICs,
         which appear at Sections 860A through 860G of the Code, and related provisions and regulations
         promulgated thereunder, as the foregoing may be in effect from time to time.

                 SAMI II:  Structured Asset Mortgage Investments II Inc.

                 Securities Act:  The Securities Act of 1933, as amended.

                 Securitization Transaction: Any transaction involving either (1) a sale or other
         transfer of some or all of the Mortgage Loans directly or indirectly to an issuing entity in
         connection with an issuance of publicly offered or privately placed, rated or unrated
         mortgage-backed securities or (2) an issuance of publicly offered or privately placed, rated or
         unrated securities, the payments on which are determined primarily by reference to one or more
         portfolios of residential mortgage loans consisting, in whole or in part, of some or all of the
         Mortgage Loans

                 Servicing Criteria:  As of any date of determination, the "servicing criteria" set
         forth in Item 1122(d) of Regulation AB, or any amendments thereto, a summary of the
         requirements of which as of the date hereof is attached hereto as Exhibit 16 for convenience of
         reference only.  In the event of a conflict or inconsistency between the terms of Exhibit 16
         and the text of Item 1122(d) of Regulation AB, the text of Item 1122(d) of Regulation AB shall
         control (or those Servicing Criteria otherwise mutually agreed to by the Purchaser, the Company
         and any Person that will be responsible for signing any Sarbanes Certification with respect to
         a Securitization Transaction in response to evolving interpretations of Regulation AB and
         incorporated into a revised Exhibit 16).

                 Stated Principal Balance:  As to each Mortgage Loan as of any date of determination,
         (i) the principal balance of such Mortgage Loan at the Cut-off Date after giving effect to
         payments of principal due on or before such date, whether or not received, minus (ii) all
         amounts previously distributed to the Purchaser with respect to the Mortgage Loan representing
         payments or recoveries of principal or advances in lieu thereof.

                 Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3)
         and 1105(c) of Regulation AB.

                 Subcontractor: Any vendor, subcontractor or other Person that is not responsible for
         the overall servicing (as "servicing" is commonly understood by participants in the
         mortgage-backed securities market) of Mortgage Loans but performs one or more discrete
         functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the
         direction or authority of the Company or a Subservicer.

                 Subservicer: Any Person that services Mortgage Loans on behalf of the Company or any
         Subservicer and is responsible for the performance (whether directly or through Subservicers or
         Subcontractors) of a substantial portion of the material servicing functions required to be
         performed by the Company under this Agreement or any Reconstitution Agreement that are
         identified in Item 1122(d) of Regulation AB.

                 Third-Party Originator: Each Person, other than a Qualified Correspondent, that
         originated Mortgage Loans acquired by the Company.

                 Trustee: Citibank, N.A..

   The definition of Eligible Account is deleted in its entirety and replaced with the following:

            Eligible  Account:  Any of (i) an account or  accounts  maintained  with a federal or
         state chartered  depository  institution or trust company,  the long-term unsecured debt
         obligations  and short-term  unsecured  debt  obligations of which (or, in the case of a
         depository  institution  or trust company that is the principal  subsidiary of a holding
         company,  the debt  obligations  of such  holding  company,  so long as Moody's is not a
         Rating  Agency) are rated by each Rating Agency in one of its two highest  long-term and
         its  highest  short-term  rating  categories  respectively,  at the time any amounts are
         held on deposit therein,  or (ii) an account or accounts in a depository  institution or
         trust  company  in  which  such  accounts  are  insured  by  the  FDIC  (to  the  limits
         established  by the FDIC) and the  uninsured  deposits in which  accounts are  otherwise
         secured such that,  as  evidenced by an Opinion of Counsel  delivered to the Trustee and
         to each Rating  Agency,  the  Certificateholders  have a claim with respect to the funds
         in such account or a perfected first priority  security  interest against any collateral
         (which shall be limited to Permitted  Investments)  securing such funds that is superior
         to claims of any other  depositors or creditors of the  depository  institution or trust
         company  in which such  account  is  maintained,  or (iii) a trust  account or  accounts
         maintained  with  the  corporate  trust  department  of a  federal  or  state  chartered
         depository  institution  or trust  company  having  capital and surplus of not less than
         $50,000,000,  acting in its fiduciary  capacity or (iv) any other account  acceptable to
         the Rating  Agencies or in  accordance  with the Fannie Mae  servicing  guide.  Eligible
         Accounts  may  bear  interest,  and may  include,  if  otherwise  qualified  under  this
         definition, accounts maintained with the Trustee.

   Subsection  (7) of Section 3.01 of the Servicing  Agreement  shall be replaced in its entirety with the
following (new text is underlined):

         (7)      There has been no change in the servicing  policies and  procedures,  business,
         operations,  financial  condition,  properties or assets of the  applicable  Seller that
         would  have a  material  adverse  effect  on the  ability  of the  applicable  Seller to
         perform its obligations under this Agreement;

   The following shall be added as Subsection (15) of Section 3.01 of the Servicing Agreement:

         (15)     As of the  date of each  Securitization  Transaction,  and  except  as has been
         otherwise  disclosed to the Purchaser,  any Master  Servicer and any  Depositor:  (1) no
         default  or  servicing  related  performance  trigger  has  occurred  as  to  any  other
         securitization  due to any  act or  failure  to  act of the  Servicer;  (2) no  material
         noncompliance  with applicable  servicing  criteria as to any other  securitization  has
         been  disclosed or reported by the  Servicer;  (3) the Servicer has not been  terminated
         as servicer in a  residential  mortgage loan  securitization,  either due to a servicing
         default or to application of a servicing  performance  test or trigger;  (4) no material
         changes to the  Servicer's  servicing  policies  and  procedures  for similar  loans has
         occurred  in the  preceding  three  years;  (5) there are no aspects  of the  Servicer's
         financial  condition  that could have a material  adverse  impact on the  performance by
         the Servicer of its obligations  hereunder;  (6) there are no legal proceedings pending,
         or known to be  contemplated  by  governmental  authorities,  against the Servicer  that
         could  be  material  to  investors  in the  securities  issued  in  such  Securitization
         Transaction;  and (7) there are no affiliations,  relationships or transactions relating
         to the Servicer of a type that are described under Item 1119 of Regulation AB.

   Subsection  (33) of Section 3.03 of the Servicing  Agreement shall be replaced in its entirety with the
following:

         (33)     The related Mortgagor (1) is not the subject of any Insolvency Proceeding;  and
         (2)  has  not  notified  the  Seller  of any  relief  requested  by or  allowed  to such
         Mortgagor under the Servicemembers Civil Relief Act;

   The following shall be added as Subsection (50) of Section 3.03 of the Servicing Agreement:

         (50)     With respect to each Mortgage Loan,  information  regarding the borrower credit
         files related to such Mortgage Loan has been furnished to credit  reporting  agencies in
         compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable
         implementing regulations.

   Section 3.05 of the Servicing Agreement shall be replaced in its entirety with the following:

         Section 3.05.     Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on
or  after  the  related  Funding  Date,  on one or  more  dates  (each  a  "Reconstitution  Date")  at the
Purchaser's  sole option,  the Purchaser may effect a sale (each,  a  "Reconstitution")  of some or all of
the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third  party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one  or  more  trusts  or  other   entities  to  be  formed  as  part  of  one  or  more
Securitization Transactions.

         The  Company  agrees to  execute in  connection  with any  agreements  among the  Purchaser,  the
Company,  and any  servicer in  connection  with a Whole Loan  Transfer,  an  Assignment,  Assumption  and
Recognition  Agreement  substantially in the form of Exhibit 2.05 hereto,  or, at Purchaser's  request,  a
seller's  warranties  and  servicing  agreement  or a  participation  and  servicing  agreement or similar
agreement  in  form  and  substance  reasonably  acceptable  to  the  parties,  and in  connection  with a
Securitization   Transaction,  a  pooling  and  servicing  agreement  in  form  and  substance  reasonably
acceptable  to  the  parties,  (collectively  the  agreements  referred  to  herein  are  designated,  the
"Reconstitution  Agreements").  It is understood that any such Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company  than are  contained in this  Agreement.  Notwithstanding
anything  to the  contrary in this  Section  3.05,  the Company  agrees that it is required to perform the
obligations described in Exhibit 14 hereto.

         With respect to each Whole Loan  Transfer  and each  Securitization  Transaction  entered into by
the  Purchaser,  the  Company  agrees  (1) to  cooperate  fully  with the  Purchaser  and any  prospective
purchaser with respect to all reasonable requests and due diligence  procedures;  (2) to execute,  deliver
and perform all  Reconstitution  Agreements  required by the  Purchaser as are  customary in the industry;
(3) to restate the  representations  and  warranties  set forth in this  Agreement as of the settlement or
closing date in connection with such  Reconstitution  (each, a "Reconstitution  Date"),  but modified,  if
necessary, to reflect changes since the Funding Date.

         In addition,  the Company  shall provide to any master  servicer or issuer in  connection  with a
Securitization Transaction, as the case may be, and any other participants in such Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which  may be
reasonably  available to the Company,  whether  through  letters of its auditors and counsel or otherwise,
as the Purchaser or any such other participant shall request upon reasonable demand;

         (ii)     such additional  representations,  warranties,  covenants,  opinions of counsel, letters
from auditors,  and certificates of public  officials or officers of the Company as are reasonably  agreed
upon by the Company and the Purchaser or any such other participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the information  with respect to
the Company (as originator) and each  Third-Party  Originator of the Mortgage Loans as required under Item
1110(a)  and (b) of  Regulation  AB, a summary  of the  requirements  of which  has of the date  hereof is
attached  hereto as Exhibit 17 for  convenience of reference  only, as determined by Purchaser in its sole
reasonable  discretion.   If  requested  by  the  Purchaser,  this  will  include  information  about  the
applicable credit-granting or underwriting criteria;

         (iv)     within 5 Business  Days after request by the  Purchaser,  the Company shall provide (or,
as applicable,  cause each Third-Party  Originator to provide) Static Pool Information with respect to the
mortgage  loans (of a similar type as the Mortgage  Loans,  as  reasonably  identified by the Purchaser as
provided  below)  originated  by (i) the  Company,  if the  Company is an  originator  of  Mortgage  Loans
(including  as  an  acquirer  of  Mortgage  Loans  from  a  Qualified  Correspondent),  and/or  (ii)  each
Third-Party  Originator.  Such Static Pool  Information  shall be prepared by the Company (or  Third-Party
Originator)  on the  basis of its  reasonable,  good  faith  interpretation  of the  requirements  of Item
1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available to the Company
(or  Third-Party  Originator)  Static Pool  Information  with respect to more than one mortgage loan type,
the  Purchaser  or any  Depositor  shall be entitled to specify  whether  some or all of such  information
shall be provided  pursuant to this paragraph.  The content of such Static Pool  Information may be in the
form customarily  provided by the Company,  and need not be customized for the Purchaser or any Depositor.
Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in increments no less  frequently  than  quarterly  over the life of the mortgage loans
included in the vintage  origination year or prior  securitized  pool. The most recent periodic  increment
must be as of a date no later  than  135  days  prior  to the  date of the  prospectus  or other  offering
document in which the Static Pool  Information is to be included or incorporated by reference.  The Static
Pool  Information  shall be  provided in an  electronic  format  that  provides a permanent  record of the
information  provided,  such as a portable  document  format (pdf) file, or other such  electronic  format
reasonably required by the Purchaser or the Depositor, as applicable;

         (v)      within 5 Business Days after request by the Purchaser,  information  with respect to the
Company  (as  servicer)  as  required  by  Item  1108(b)  and  (c) of  Regulation  AB,  a  summary  of the
requirements  of  which as of the date  hereof  is  attached  hereto  as  Exhibit  17 for  convenience  of
reference  only,  as  determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the
Company shall provide the information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,

                  (a) information  regarding any legal  proceedings  pending (or known to be contemplated)
         against the Company (as  originator  and as servicer)  and each other  originator of the Mortgage
         Loans  and  each  Subservicer  as  required  by Item  1117 of  Regulation  AB, a  summary  of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit 17 for convenience of
         reference only, as determined by Purchaser in its sole discretion,

                  (b) information  regarding  affiliations  with respect to the Company (as originator and
         as servicer) and each other  originator of the Mortgage  Loans and each  Subservicer  as required
         by Item 1119(a) of Regulation  AB, a summary of the  requirements  of which as of the date hereof
         is attached  hereto as Exhibit 17 for  convenience of reference  only, as determined by Purchaser
         in its sole discretion, and

                  (c) information  regarding  relationships  and transactions  with respect to the Company
         (as  originator  and as  servicer)  and each  other  originator  of the  Mortgage  Loans and each
         Subservicer as required by Item 1119(b) and (c) of Regulation  AB, a summary of the  requirements
         of which as of the date  hereof is attached  hereto as Exhibit 17 for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

         (vii)    if so requested by the Purchaser,  the Company shall provide (or, as  applicable,  cause
each  Third-Party  Originator to provide),  at the expense of the  requesting  party (to the extent of any
additional  incremental expense associated with delivery pursuant to this Agreement),  such statements and
agreed-upon  procedures letters of certified public accountants  reasonably acceptable to the Purchaser or
Depositor,  as applicable,  pertaining to Static Pool Information  relating to prior securitized pools for
securitizations  closed on or after  September  1, 2006 or, in the case of Static  Pool  Information  with
respect to the  Company's or  Third-Party  Originator's  originations  or  purchases,  to calendar  months
commencing  September 1, 2006, or to any financial  information  included in any other disclosure provided
under this Section 3.05, as the Purchaser or such Depositor  shall  reasonably  request.  Such  statements
and  letters  shall be  addressed  to and be for the  benefit  of such  parties as the  Purchaser  or such
Depositor  shall  designate,  which may include,  by way of example,  any Sponsor,  any  Depositor and any
broker  dealer  acting  as  underwriter,   placement  agent  or  initial   purchaser  with  respect  to  a
Securitization  Transaction.  Any such  statement  or letter  may take the form of a  standard,  generally
applicable  document  accompanied by a reliance letter authorizing  reliance by the addressees  designated
by the Purchaser or such Depositor;

         (viii) for the  purpose of  satisfying  the  reporting  obligation  under the  Exchange  Act with
respect to any class of asset-backed  securities,  the Company shall (or shall cause each  Subservicer and
Third-Party  Originator  to) (i) provide  prompt  notice to the  Purchaser,  any Master  Servicer  and any
Depositor in writing of (A) any material  litigation or  governmental  proceedings  involving the Company,
any  Subservicer  or any  Third-Party  Originator,  (B) any  affiliations  or  relationships  that develop
following the closing date of a  Securitization  Transaction  between the Company,  any Subservicer or any
Third-Party  Originator  and any of the  parties  specified  in clause  (7) of  Section  3.01(15)  of this
Agreement  (and any other  parties  identified  in writing by the  requesting  party) with respect to such
Securitization  Transaction,  (C)  any  Event  of  Default  under  the  terms  of  this  Agreement  or any
Reconstitution  Agreement,  (D) any merger,  consolidation or sale of  substantially  all of the assets of
the Company,  and (E) the Company's  entry into an agreement  with a  Subservicer  to perform or assist in
the performance of any of the Company's  obligations under this Agreement or any Reconstitution  Agreement
and (ii) provide to the Purchaser and any Depositor a description  of such  proceedings,  affiliations  or
relationships;

         All  notification  pursuant to this Section  3.05(b)(viii),  other than those pursuant to Section
3.05(b)(viii)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: Conduit Seller Approval Dept.
         Facsimile: (214) 626-3751
         Email: sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.05(b)(viii)(i)(A) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: Conduit Seller Approval Dept.
         Facsimile: (214) 626-3751
         Email: sellerapproval@bear.com

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564


         (ix)     If so  requested  by the  Purchaser or any  Depositor  on any date,  the Company  shall,
within five Business Days following such request,  confirm in writing the accuracy of the  representations
and  warranties  set forth in  Section  3.01(15)  of this  Agreement  or, if any such  representation  and
warranty is not accurate as of the date of such request,  provide  reasonably  adequate  disclosure of the
pertinent facts, in writing, to the requesting party;

         (x)      as a  condition  to the  succession  to the  Company or any  Subservicer  as servicer or
subservicer  under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into which the
Company or such Subservicer may be merged or  consolidated,  or (ii) which may be appointed as a successor
to the Company or any  Subservicer,  the Company shall provide to the Purchaser,  any Master  Servicer and
any Depositor,  at least 15 calendar days prior to the effective date of such  succession or  appointment,
(x)  written  notice to the  Purchaser,  any Master  Servicer  and any  Depositor  of such  succession  or
appointment and (y) in writing and in form and substance  reasonably  satisfactory  to the Purchaser,  any
Master Servicer and such  Depositor,  all information  reasonably  requested by the Purchaser,  any Master
Servicer or any  Depositor in order to comply with its  reporting  obligation  under Item 6.02 of Form 8-K
with respect to any class of asset-backed securities;

         (xi) in addition to such  information  as the  Company,  as  servicer,  is  obligated  to provide
pursuant to other  provisions  of this  Agreement,  not later than ten days prior to the  deadline for the
filing  of any  distribution  report  on Form  10-D in  respect  of any  Securitization  Transaction  that
includes  any of the  Mortgage  Loans  serviced  by the  Company or any  Subservicer,  the Company or such
Subservicer,  as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide
to the party  responsible for filing such report  (including,  if applicable,  the Master Servicer) notice
of the occurrence of any of the following events along with all information,  data, and materials  related
thereto as may be required to be included in the related  distribution  report on Form 10-D (as  specified
in the provisions of Regulation AB referenced below):

                           (A)      any  material  modifications,  extensions  or  waivers  of pool  asset
         terms,  fees,  penalties or payments  during the  distribution  period or that have  cumulatively
         become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches  of pool asset  representations  or  warranties  or
         transaction covenants (Item 1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed  securities issuances backed by
         the  same  pool  assets,   any  pool  asset  changes  (such  as,   additions,   substitutions  or
         repurchases),  and any  material  changes in  origination,  underwriting  or other  criteria  for
         acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xii) the  Company  shall  provide to the  Purchaser,  any  Master  Servicer  and any  Depositor,
evidence of the  authorization  of the person  signing any  certification  or  statement,  copies or other
evidence of Fidelity Bond Insurance and Errors and Omission  Insurance policy,  financial  information and
reports,  and such other  information  related to the  Company or any  Subservicer  or the Company or such
Subservicer's performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit 17 and the text of the
applicable  Item of Regulation  AB as cited above,  the text of  Regulation  AB, its adopting  release and
other public statements of the SEC shall control.

         The Company shall  indemnify the  Purchaser,  each  affiliate of the  Purchaser,  and each of the
following parties  participating in a Securitization  Transaction:  each sponsor and issuing entity;  each
Person  (including,  but  not  limited  to,  any  Master  Servicer,  if  applicable)  responsible  for the
preparation,  execution or filing of any report  required to be filed with the Commission  with respect to
such Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule
15d-14(d)  under the Exchange  Act with respect to such  Securitization  Transaction;  each broker  dealer
acting as  underwriter,  placement  agent or  initial  purchaser,  each  Person who  controls  any of such
parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of the
Exchange  Act);  and the  respective  present  and  former  directors,  officers,  employees,  agents  and
affiliates of each of the foregoing and of the Depositor  (each, an "Indemnified  Party"),  and shall hold
each of them harmless from and against any claims, losses, damages, penalties,  fines, forfeitures,  legal
fees and expenses and related costs,  judgments,  and any other costs,  fees and expenses that any of them
may sustain arising out of or based upon:

         (i)(A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any
information,  report,  certification,  data,  accountants'  letter or other  material  provided under this
Section  3.05 by or on behalf of the Company,  or provided  under this Section 3.05 by or on behalf of any
Subservicer,  Subcontractor or Third-Party Originator  (collectively,  the "Company Information"),  or (B)
the  omission or alleged  omission  to state in the Company  Information  a material  fact  required to be
stated in the Company  Information or necessary in order to make the statements  therein,  in the light of
the circumstances  under which they were made, not misleading;  provided,  by way of  clarification,  that
clause (B) of this paragraph  shall be construed  solely by reference to the Company  Information  and not
to any other  information  communicated  in  connection  with a sale or  purchase of  securities,  without
regard  to  whether  the  Company  Information  or any  portion  thereof  is  presented  together  with or
separately from such other information;

         (ii) any breach by the Company of its obligations  under Sections 3.05,  7.04 or 7.07,  including
particularly  any  failure  by  the  Company,  any  Subservicer,  any  Subcontractor  or  any  Third-Party
Originator to deliver any information,  report, certification,  accountants' letter or other material when
and as  required  under  Sections  3.05,  7.04 or 7.07,  including  any failure by the Company to identify
pursuant to Section 12.12 any Subcontractor  "participating in the servicing  function" within the meaning
of Item 1122 of Regulation AB;

         (iii) any breach by the Company of a  representation  or warranty set forth in Section 3.01 or in
a writing  furnished  pursuant to Section  3.01(16) and made as of a date prior to the closing date of the
related Securitization  Transaction,  to the extent that such breach is not cured by such closing date, or
any breach by the  Company of a  representation  or warranty  in a writing  furnished  pursuant to Section
3.01(16) to the extent made as of a date subsequent to such closing date; or

         (iv)     the  negligence,  bad faith or willful  misconduct of the Company in connection with its
performance under Sections 3.05, 7.04 or 7.07.

         If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an
Indemnified  Party,  then the  Company  agrees that it shall  contribute  to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party on the one hand and the Company on the other.

         In the case of any failure of performance  described above, the Company shall promptly  reimburse
the Purchaser,  any Depositor, as applicable,  and each Person responsible for the preparation,  execution
or filing of any report  required  to be filed with the  Commission  with  respect to such  Securitization
Transaction,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the
Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably incurred by each
such  party in order to  obtain  the  information,  report,  certification,  accountants'  letter or other
material not delivered as required by the Company,  any Subservicer,  any Subcontractor or any Third-Party
Originator.

         This  indemnification  shall survive the  termination of this Agreement or the termination of any
party to this Agreement.

         All Mortgage  Loans not sold or  transferred  pursuant to a  Reconstitution  shall remain subject
to, and serviced in  accordance  with the terms of, this  Agreement  and the related Term Sheet,  and with
respect thereto this Agreement and the related Term Sheet shall remain in full force and effect.

         In  connection  with such a  securitization,  the  Purchaser  may be  required to engage a master
servicer  or  trustee  to  determine  the   allocation  of  payments  to  and  make   remittances  to  the
certificateholders,  at the  Purchaser's  sole cost and  expense.  In the event that a master  servicer or
trustee to determine  the  allocation of payments to and make  remittances  to the  certificateholders  is
requested by the  Purchaser,  the Servicer  agrees to service the Mortgage  Loans in  accordance  with the
reasonable and customary  requirements of such securitization,  which may include the Servicer's acting as
a subservicer in a master  servicing  arrangement.  With respect to the then owners of the Mortgage Loans,
the Servicer shall  thereafter deal solely with such master  servicer or trustee,  as the case may be with
respect to such Mortgage Loans which are subject to the  Securitization  and shall not be required to deal
with any other party with respect to such Mortgage Loans. The cost of such  securitization  shall be borne
by the Purchaser, other than the Seller's overhead or employees' salaries.

         The following  shall be added after the first  sentence of Subsection  (1) of Section 5.01 of the
Servicing Agreement:

                  The Servicer  shall furnish  information  regarding  the borrower  credit files
         related to such  Mortgage  Loan to credit  reporting  agencies  in  compliance  with the
         provisions  of  the  Fair  Credit   Reporting  Act  and  the   applicable   implementing
         regulations.

         The following shall be added as the second paragraph of Section 5.02 of the Servicing Agreement:

                  The Servicer  shall not waive (or permit a subservicer to waive) any Prepayment
         Penalty unless:  (i) the  enforceability  thereof shall have been limited by bankruptcy,
         insolvency,  moratorium,  receivership  and other  similar laws  relating to  creditors'
         rights  generally,  (ii) the  enforcement  thereof is  illegal,  or any local,  state or
         federal  agency has  threatened  legal  action if the  prepayment  penalty is  enforced,
         (iii) the mortgage debt has been  accelerated in connection  with a foreclosure or other
         involuntary  payment or (iv) such waiver is standard and customary in servicing  similar
         Mortgage Loans and relates to a default or a reasonably  foreseeable  default and would,
         in the reasonable  judgment of the Servicer,  maximize recovery of total proceeds taking
         into account the value of such  Prepayment  Penalty and the related  Mortgage  Loan.  In
         no event will the Servicer waive a Prepayment  Penalty in connection  with a refinancing
         of a  Mortgage  Loan  that is not  related  to a  default  or a  reasonably  foreseeable
         default.  If a Prepayment Penalty is waived,  but does not meet the standards  described
         above,  then the  Servicer  is  required  to pay the  amount of such  waived  Prepayment
         Penalty by  depositing  such  amount  into the  Collection  Account  by the  immediately
         succeeding Remittance Date.

   Subsection  (6) of Section 5.05 of the Servicing  Agreement  shall be replaced in its entirety with the
following:

         (6)      to pay to itself as additional  servicing  compensation  any interest earned on
         funds in the  Collection  Account (all such  interest to be withdrawn  monthly not later
         than each Remittance Date);

   The  following  paragraphs  are added  after the  second  paragraph  of Section  5.13 of the  Servicing
Agreement:

                  "Notwithstanding  anything in this Agreement to the contrary,  the Servicer (a)
         shall not permit any  modification  with respect to any Mortgage  Loan that would change
         the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with
         respect to the  Mortgage  Loan or such  default  is, in the  judgment  of the  Servicer,
         reasonably  foreseeable)  make or permit any  modification,  waiver or  amendment of any
         term of any Mortgage  Loan that would both (i) effect an exchange or  reissuance of such
         Mortgage  Loan  under  Section  1001 of the Code (or  Treasury  regulations  promulgated
         thereunder)  and (ii) cause the Trust Fund to fail to qualify as a REMIC  under the Code
         or the imposition of any tax on "prohibited  transactions" or "contributions"  after the
         startup date under the REMIC Provisions.

                  Prior to taking any action  with  respect to the  Mortgage  Loans  which is not
         contemplated  under the terms of this Agreement,  the Servicer will obtain an Opinion of
         Counsel  acceptable  to the Trustee  with respect to whether such action could result in
         the  imposition  of a tax  upon  the  REMIC  (including  but not  limited  to the tax on
         prohibited  transactions  as defined in  Section  860F(a)(2)  of the Code and the tax on
         contributions  to a REMIC set forth in Section  860G(d) of the Code) (either such event,
         an "Adverse  REMIC  Event"),  and the  Servicer  shall not take any such action or cause
         the Trust Fund to take any such action as to which it has been  advised  that an Adverse
         REMIC Event could occur.

                  The  Servicer  shall not permit the  creation  of any  "interests"  (within the
         meaning of Section  860G of the Code) in the REMIC.  The  Servicer  shall not enter into
         any  arrangement  by which  the  REMIC  will  receive  a fee or other  compensation  for
         services  nor permit the REMIC to receive any income from assets  other than  "qualified
         mortgages" as defined in Section  860G(a)(3) of the Code or "permitted  investments"  as
         defined in Section 860G(a)(5) of the Code.

            Any REO Property  shall be disposed of by the Servicer  before the close of the third
         taxable  year  following  the  taxable  year in which the  Mortgage  Loan  became an REO
         Property, unless the Servicer is otherwise directed by the Assignee."

         The following shall replace the first paragraph of Section 6.02 of the Servicing Agreement:

         On or before the fifth (5th)  Business  Day of each month  during the term  hereof,  the Servicer
shall deliver to the Purchaser  monthly  accounting  reports  substantially in the form of Exhibits 11 and
12  attached  hereto  with  respect to the most  recently  ended Due  Period,  or in such other  forms and
contents  as may be  mutually  agreed  upon by  Servicer  and Master  Servicer.  Such  monthly  accounting
reports shall include  information as to the aggregate  Unpaid  Principal  Balance of all Mortgage  Loans,
the  scheduled  amortization  of all Mortgage  Loans,  any  delinquencies  and the amount of any Principal
Prepayments  as of the most recently  ended Record Date,  and the status of all other  collection  efforts
with respect to each Mortgage Loan, and all realized  losses  detailed on a Form 332,  attached as Exhibit
13, or in such other form and  content as may be  mutually  agreed  upon by the  Servicer  and any related
Master  Servicer.  Such monthly  reports  shall be made  available  to Purchaser in a mutually  acceptable
electronic format.

         The Servicer  shall furnish to the Purchaser  during the term of this  Agreement  such  periodic,
special or other reports,  information or  documentation,  whether or not provided for herein, as shall be
reasonably  requested by the Purchaser  with respect to Mortgage Loans or REO  Properties  (provided,  the
Purchaser  shall have given the  Servicer  reasonable  notice and  opportunity  to prepare  such  reports,
information or documentation),  including any reports,  information or documentation  reasonably  required
to comply with any regulations of any governmental  agency or body having  jurisdiction over the Purchaser
(including  but not limited to Regulation  AB), all such reports or  information  to be as provided by and
in accordance with such applicable  instructions  and directions as the Purchaser may reasonably  request.
If any such  reports,  information  or  documentation  are not  customarily  prepared  by the  Servicer or
require  that the  Servicer  program  data  processing  systems  to create  the  reports,  information  or
documentation,  then the  Purchaser  shall pay to the Servicer a fee mutually  agreed to by the  Purchaser
and the  Servicer  taking into account the  Servicer's  actual time and cost in  preparing  such  reports,
information or  documentation.  The Servicer  agrees to execute and deliver all such  instruments and take
all such action as the Purchaser,  from time to time,  may  reasonably  request in order to effectuate the
purposes and to carry out the terms of this Agreement.

   Section 7.04 of the Servicing Agreement shall be replaced in its entirety with the following:

                  Section 7.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The  Servicer  will deliver to the  Purchaser  and the Master  Servicer,  not later than
March 1 of each calendar  year  beginning in 2007,  an Officers'  Certificate  acceptable to the Purchaser
and each Master Servicer (an "Annual  Statement of  Compliance")  stating,  as to each signatory  thereof,
that (i) a review of the  activities  of the Servicer  during the preceding  calendar year (or  applicable
portion thereof) and of performance  under this Agreement or other applicable  servicing  agreement during
such  period  has been  made  under  such  officers'  supervision  and (ii) to the best of such  officers'
knowledge,  based on such review,  the Servicer has fulfilled all of its obligations  under this Agreement
or other applicable  servicing  agreement in all material  respects  throughout such calendar year, or, if
there has been a failure to fulfill any such  obligation  in any material  respect,  specifying  each such
failure  known to such officer and the nature and status  thereof.  Such Annual  Statement  of  Compliance
shall contain no  restrictions  or limitations on its use.  Copies of such statement  shall be provided by
the Servicer to the Purchaser upon request and by the Purchaser  upon request to any Person  identified as
a  prospective  purchaser  of the  Mortgage  Loans.  In the event  that the  Servicer  has  delegated  any
servicing  responsibilities  with  respect to the Mortgage  Loans to a  Subservicer,  the  Servicer  shall
deliver an officer's  certificate (an "Annual  Certification") of the Subservicer as described above as to
each Subservicer as and when required with respect to the Servicer.

         (b)      With  respect  to  any  Mortgage  Loans  that  are  the  subject  of  a   Securitization
Transaction,  by March 1 of each  calendar  year  beginning  in 2007,  an  officer of the  Servicer  shall
execute  and  deliver an Annual  Certification  to the  Purchaser,  any Master  Servicer  and any  related
Depositor  addressed  to and for the  benefit of each such  entity and such  entity's  affiliates  and the
officers,  directors  and agents of any such entity and such  entity's  affiliates,  in the form  attached
hereto as Exhibit 15. In the event that the Servicer has  delegated any  servicing  responsibilities  with
respect to the Mortgage  Loans to a Subservicer  or  Subcontractor,  the Servicer  shall deliver an Annual
Certification  of  the  Subservicer  or  Subcontractor  as  described  above  as to  each  Subservicer  or
Subcontractor as and when required with respect to the Servicer.

         (c)      If the Servicer  cannot  deliver the related  Annual  Statement of  Compliance or Annual
Certification  by March 1 of such year,  the  Purchaser,  at its sole  option and with the  consent of the
Person signing the Form 10-K,  may permit a cure period for the Servicer to deliver such Annual  Statement
of Compliance or Annual Certification, but in no event later than March 10th of such year.

         Failure of the  Servicer  to timely  comply  with this  Section  7.04 shall be deemed an Event of
Default,  automatically,  without  notice and without any cure period  unless  otherwise  agreed to by the
Purchaser and the Person  signing the Form 10-K as set forth in 7.04(c),  and  Purchaser  may, in addition
to whatever rights the Purchaser may have at law or in equity or to damages,  including  injunctive relief
and specific  performance,  terminate all the rights and  obligations of the Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds  thereof without the  Purchaser's  incurring any penalty
or fee of any kind  whatsoever in connection  therewith,  as provided in Section 10.01.  Such  termination
shall be  considered  with cause  pursuant  to  Section  11.01 of this  Agreement.  This  paragraph  shall
supercede any other provision in this Agreement or any other agreement to the contrary.

   The following shall be added as Section 7.07 of the Servicing Agreement:

         Section 7.07      Assessment of Compliance with Servicing Criteria.

         On and after September 1, 2006, the Servicer shall service and  administer,  and shall cause each
subservicer to servicer or administer,  the Mortgage Loans in accordance with all applicable  requirements
of the Servicing Criteria.

         With  respect to any Mortgage  Loans that are the subject of a  Securitization  Transaction,  the
Servicer  shall  deliver to the  Purchaser or its  designee,  any Master  Servicer and any Depositor on or
before  March 1 of each  calendar  year  beginning  in 2007,  a report  (an  "Assessment  of  Compliance")
reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the Servicer's
assessment of compliance  with the Servicing  Criteria  during the preceding  calendar year as required by
Rules  13a-18 and 15d-18 of the Exchange Act and Item 1122 of  Regulation  AB or as otherwise  required by
the  Master  Servicer,  which as of the date  hereof,  require a report by an  authorized  officer  of the
Servicer that contains the following:

         (a)      A statement by such officer of its  responsibility  for  assessing  compliance  with the
Servicing Criteria applicable to the Servicer;

         (b)      A statement by such officer  that such  officer  used the  Servicing  Criteria to assess
compliance with the Servicing Criteria applicable to the Servicer;

         (c)      An  assessment  by  such  officer  of the  Servicer's  compliance  with  the  applicable
Servicing Criteria for the period consisting of the preceding calendar year,  including  disclosure of any
material  instance of  noncompliance  with respect thereto during such period,  which  assessment shall be
based on the  activities  it performs  with respect to  asset-backed  securities  transactions  taken as a
whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the Servicer's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any, are not  applicable to the
Servicer,  which  statement  shall be based on the  activities  it performs  with respect to  asset-backed
securities  transactions  taken as a whole involving the Servicer,  that are backed by the same asset type
as the Mortgage Loans.

         Such  report at a minimum  shall  address  each of the  Servicing  Criteria  in Exhibit 18 hereto
identified  as applicable to the Servicer  delivered to the Purchaser  concurrently  with the execution of
this Agreement.

         With respect to any Mortgage Loans that are the subject of a  Securitization  Transaction,  on or
before March 1 of each  calendar  year  beginning in 2007,  the Company  shall furnish to the Purchaser or
its designee,  any Master  Servicer and any Depositor a report (an  "Attestation  Report") by a registered
public  accounting  firm that  attests  to, and  reports  on, the  Assessment  of  Compliance  made by the
Servicer,  as required by Rules 13a-18 and 15d-18 of the Exchange  Act and Item 1122(b) of  Regulation  AB
or as otherwise  required by the Master  Servicer,  which  Attestation  Report must be made in  accordance
with  standards for  attestation  reports  issued or adopted by the Public  Company  Accounting  Oversight
Board.

         The Servicer  shall cause each  Subservicer,  and each  Subcontractor  determined by the Servicer
pursuant to Section  11.19 to be  "participating  in the  servicing  function"  within the meaning of Item
1122 of Regulation  AB, to deliver to the Purchaser,  any Master  Servicer and any Depositor an assessment
of compliance and accountants' attestation as and when provided in Section 7.07.

         If the Servicer  cannot  deliver the related  Assessment of Compliance or  Attestation  Report by
March 1 of such year,  the  Purchaser,  at its sole option and with the consent of the Person  signing the
Form 10-K,  may  permit a cure  period for the  Servicer  to deliver  such  Assessment  of  Compliance  or
Attestation Report, but in no event later than March 10th of such year.

         Failure of the  Servicer  to timely  comply  with this  Section  7.07 shall be deemed an Event of
Default,  automatically,  without notice and without any cure period,  unless  otherwise  agreed to by the
Purchaser and the Person  signing the Form 10-K as described  herein,  and  Purchaser  may, in addition to
whatever  rights the Purchaser  may have at law or in equity or to damages,  including  injunctive  relief
and specific  performance,  terminate all the rights and  obligations of the Servicer under this Agreement
and in and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the Servicer for the
same, as provided in Section 10.01.  Such  termination  shall be considered with cause pursuant to Section
11.01 of this  Agreement.  This  paragraph  shall  supercede any other  provision in this Agreement or any
other agreement to the contrary.

         The following shall be added as Section 7.08 of the Servicing Agreement:

         Section 7.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(15),  3.05,
6.02,  7.04 and 7.07 of this  Agreement is to  facilitate  compliance  by the  Purchaser and any Depositor
with the  provisions of Regulation AB and related rules and  regulations  of the  Commission.  None of the
Purchaser,  any Master  Servicer or any Depositor  shall  exercise its right to request (if any request is
required)  delivery of information or other  performance  under these provisions other than in good faith,
or for  purposes  other than  compliance  with the  Securities  Act,  the  Exchange  Act and the rules and
regulations  of  the  Commission  thereunder.   The  Company  acknowledges  that  interpretations  of  the
requirements of Regulation AB may change over time,  whether due to interpretive  guidance provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of
counsel,  or otherwise,  and agrees to comply with requests made by the Purchaser,  any Master Servicer or
any Depositor in good faith for delivery of  information  under these  provisions on the basis of evolving
interpretations  of Regulation AB. In connection with any  Securitization  Transaction,  the Company shall
cooperate fully with the Purchaser and any Master  Servicer to deliver to the Purchaser  (including any of
its assignees or designees),  any Master  Servicer and any  Depositor,  any and all  statements,  reports,
certifications,  records  and any other  information  necessary  in the good  faith  determination  of the
Purchaser,  any Master  Servicer or any Depositor to permit the  Purchaser,  such Master  Servicer or such
Depositor to comply with the provisions of Regulation AB, together with such  disclosures  relating to the
Company,  any  Subservicer,  any  Third-Party  Originator and the Mortgage  Loans, or the servicing of the
Mortgage Loans,  reasonably  believed by the Purchaser or any Depositor to be necessary in order to effect
such compliance.

         The following shall be added as the second paragraph of Section 9.01 of the Servicing Agreement:

                  The Master  Servicer  shall  indemnify  and hold  harmless the Servicer and its
         affiliates,  and in each case,  its officers,  directors and agents from and against any
         losses,  damages,  penalties,  fines,  forfeitures,  reasonable  legal fees and  related
         costs,  judgments and other costs and expenses  arising out of or based upon a breach by
         the Master  Servicer or any of its  officers,  directors,  agents or  affiliates  of its
         obligations in connection with the  preparation,  filing and  certification  of any Form
         10-K under Section 3.18 of the Pooling and Servicing  Agreement or the  negligence,  bad
         faith  or  willful  misconduct  of the  Master  Servicer  in  connection  therewith.  In
         addition,  the Master  Servicer  shall  indemnify and hold harmless the Servicer and its
         affiliates,  and in each case,  its officers,  directors and agents from and against any
         losses,  damages,  penalties,  fines,  forfeitures,  reasonable  legal fees and  related
         costs,  judgments and other costs and expenses  arising out of or based upon a breach by
         any  Servicer  (as  defined in the  Pooling  and  Servicing  Agreement),  other than the
         Servicer (as defined in this  Agreement),  of its  obligations  in  connection  with any
         back-up  certification  (or any other  back-up  documents) to any  certification  of any
         Form 10-K required to be provided by the Master  Servicer,  but solely to the extent the
         Master   Servicer   receives   amounts  from  such  Servicer  in  connection   with  any
         indemnification  provided by such  Servicer  (in each case as defined in the Pooling and
         Servicing Agreement) to the Master Servicer.

         The last paragraph of Section 10.01 shall be replaced with the following:

                  then,  and in each and every  such case,  so long as an Event of Default  shall
         not have been  remedied,  the  Purchaser,  by notice in writing to the  Sellers  may, in
         addition  to  whatever  rights the  Purchaser  may have at law or in equity to  damages,
         including  injunctive  relief and  specific  performance,  terminate  all the rights and
         obligations  of the Sellers and the Servicer  (and if the  Servicer is servicing  any of
         the  Mortgage  Loans in a  Securitization  Transaction,  appoint  a  successor  servicer
         reasonably  acceptable  to any  Master  Servicer  for such  Securitization  Transaction)
         under this  Agreement and in and to the Mortgage  Loans(including  the Servicing  rights
         thereon) and the proceeds  thereof  subject to Section  12.01,  without the  Purchaser's
         incurring any penalty or fee of any kind  whatsoever in connection  therewith;  provided
         that,  upon the  occurrence of an Event of Default under  Subsection (3),  (4) or (5) of
         this  Section 10.01,  this  Agreement  and  all  authority  and  power  of  the  Sellers
         hereunder   (whether  with  respect  to  the  Mortgage  Loans,  the  REO  Properties  or
         otherwise)  shall  automatically  cease. On or after the receipt by the Servicer of such
         written  notice,  all authority and power of the Servicer under this Agreement  (whether
         with respect to the  Mortgage  Loans or  otherwise)  shall  cease.  The  Servicer  shall
         promptly  reimburse the Purchaser  (or any designee of the  Purchaser,  such as a master
         servicer) and any Depositor,  as applicable,  for all  reasonable  expenses  incurred by
         the  Purchaser  (or  such  designee)  or  such  Depositor,  as  such  are  incurred,  in
         connection  with the  termination  of the  Servicer  as  servicer  and the  transfer  of
         servicing  of the  Mortgage  Loans  to a  successor  servicer.  The  provisions  of this
         paragraph  shall not limit  whatever  rights the  Purchaser  or any  Depositor  may have
         under  other  provisions  of  this  Agreement   and/or  any  applicable   Reconstitution
         Agreement  or  otherwise,  whether in equity or at law,  such as an action for  damages,
         specific performance or injunctive relief.

         The following shall be added as Section 12.12 of the Servicing Agreement:

         Section 12.12. Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the Servicer as servicer  under this  Agreement or any  Reconstitution
Agreement  unless the  Servicer  complies  with the  provisions  of  paragraph  (b) of this  Section.  The
Servicer shall not hire or otherwise utilize the services of any  Subcontractor,  and shall not permit any
Subservicer  to hire or  otherwise  utilize  the  services  of any  Subcontractor,  to fulfill  any of the
obligations of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement  unless the
Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the  Purchaser  and any  Depositor  to comply with the  provisions  of this Section and
with Sections  3.01(15),  3.01(18),  3.05,  7.04 and 7.07 of this  Agreement to the same extent as if such
Subservicer  were the Servicer,  and to provide the information  required with respect to such Subservicer
under Section  3.01(17) of this  Agreement.  The Servicer  shall be  responsible  for obtaining  from each
Subservicer and delivering to the Purchaser,  any Master  Servicer and any Depositor any Annual  Statement
of Compliance  required to be delivered by such  Subservicer  under  Section  7.04(a),  any  Assessment of
Compliance and  Attestation  Report  required to be delivered by such  Subservicer  under Section 7.07 and
any Annual Certification required under Section 7.04(b) as and when required to be delivered.

         (c)      The Servicer shall promptly upon request  provide to the Purchaser,  any Master Servicer
and any Depositor (or any designee of the Depositor,  such as an administrator) a written  description (in
form and substance  satisfactory  to the Purchaser,  any Master  Servicer and such  Depositor) of the role
and  function  of each  Subcontractor  utilized  by the  Company or any  Subservicer,  specifying  (i) the
identity of each such  Subcontractor,  (ii) which (if any) of such  Subcontractors  are  "participating in
the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, and (iii) which  elements of
the Servicing  Criteria will be addressed in  assessments  of  compliance  provided by each  Subcontractor
identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any Subservicer) for the benefit of the Purchaser and
any  Depositor  to comply with the  provisions  of Sections  3.05 and 7.07 of this  Agreement  to the same
extent as if such  Subcontractor  were the Company.  The Servicer shall be responsible  for obtaining from
each  Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and
Attestation  Report and the other  certificates  required to be  delivered  by such  Subservicer  and such
Subcontractor under Section 7.07, in each case as and when required to be delivered.

         The following shall be added as Section 12.13 of the Servicing Agreement:

         Section 12.13. Third-Party Beneficiary.

         For  purposes  of this  Agreement,  the  Master  Servicer  shall  be  considered  a  third  party
beneficiary  of this  Agreement,  entitled  to all the rights and  benefits  hereof as if it were a direct
party to this Agreement.






--------------------------------------------------------------------------------







         The following shall be added as Exhibit 11 to the Servicing Agreement:

                                                    EXHIBIT 11

                                         REPORTING DATA FOR MONTHLY REPORT
         Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------






--------------------------------------------------------------------------------






         The following shall be added as Exhibit 12 to the Servicing Agreement:

                                                    EXHIBIT 12

                                        REPORTING DATA FOR DEFAULTED LOANS

                                 Standard File Layout – Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A  unique   number   assigned  to  a  loan  by  the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique  identifier  assigned  to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains  a  unique   number  as   assigned  by  an
                                       external  servicer  to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the  borrower's  next  payment is due                 MM/DD/YYYY
                                       to the servicer at the end of processing  cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The  case  number  assigned  by  the  court  to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the  bankruptcy  has been                 MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The  Date  The  Loan Is  Removed  From  Bankruptcy.                 MM/DD/YYYY
                                       Either  by  Dismissal,  Discharged  and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss  Mitigation  Was  Approved By The                 MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The  Type Of Loss  Mitigation  Approved  For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation  /Plan Is Scheduled To                 MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin  sends a letter  to the  servicer                 MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date  File  Was  Referred  To  Attorney  to  Pursue                 MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice  of 1st  legal  filed  by an  Attorney  in a                 MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a  foreclosure  sale is  expected                 MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property  sold for at the  foreclosure        2        No   commas(,)
                                       sale.                                                               or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the  servicer  initiates  eviction  of the                 MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal  possession of the                 MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO  property is listed at a particular                 MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The  date an offer  is  received  by DA Admin or by                 MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the  property is scheduled                 MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A  code  that   indicates   the  condition  of  the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The  current "as is" value of the  property  based        2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the  property  would be worth if repairs        2
                                       are completed  pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The  circumstances  which caused a borrower to stop
                                       paying on a loan.  Code  indicates  the  reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date  Mortgage   Insurance  Claim  Was  Filed  With                 MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage  Insurance  Company  Disbursed  Claim                 MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was  Settled and The Check Was Issued By                 MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No   commas(,)
                                                                                                           or      dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-  Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept  alternative  Loss Mitigation Types to those above,  provided that they
are consistent  with industry  standards.  If Loss  Mitigation  Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------




Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------






--------------------------------------------------------------------------------






         The following shall be added as Exhibit 13 to the Servicing Agreement:

                                                    EXHIBIT 13

                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS

                      Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE: Do not net or combine  items.  Show all expenses  individually  and all credits as separate
         line items.  Claim packages are due on the remittance  report date.  Late  submissions may result
         in claims not being passed until the following  month.  The Servicer is  responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual  Unpaid  Principal  Balance  of the  Mortgage  Loan.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.

         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  * For  taxes  and  insurance  advances  – see  page 2 of 332 form -  breakdown  required
                  showing period

                     of  coverage,  base  tax,  interest,  penalty.  Advances  prior  to  default  require
                     evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  * Short Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's  approved
                  Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from  the REO  sale.  If a 3rd  Party  Sale,  bid  instructions  and
                  Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA  loans,  use line (18a) for Part  A/Initial  proceeds and line (18b)
                           for Part B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________   Date:  ____________________________
         Phone:  ______________________     Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan         $ ________________(1)
         (2)  Interest accrued at Net Rate                               ________________(2)
         (3)  Accrued Servicing Fees                                     ________________(3)
         (4)  Attorney's Fees                                            ________________(4)
         (5)  Taxes (see page 2)                                         ________________(5)
         (6)  Property Maintenance                                       ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                  ________________(7)
         (8)  Utility Expenses                                           ________________(8)
         (9)  Appraisal/BPO                                              ________________(9)
         (10) Property Inspections                                       ________________(10)
         (11) FC Costs/Other Legal Expenses                              ________________(11)
         (12) Other (itemize)                                            ________________(12)
                  Cash for Keys__________________________                ________________(12)
                  HOA/Condo Fees_______________________                  ________________(12)
                  ______________________________________                 ________________(12)

                  Total Expenses                                       $ ________________(13)
         Credits:
         (14) Escrow Balance                                           $ ________________(14)
         (15) HIP Refund                                                 ________________(15)
         (16) Rental Receipts                                            ________________(16)
         (17) Hazard Loss Proceeds                                       ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance               ________________(18a)
         HUD Part A

                                                                         ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                    ________________(19)
         (20) Proceeds from Sale of Acquired Property                    ________________(20)
         (21) Other (itemize)                                            ________________(21)
              _________________________________________                  ________________(21)

              Total Credits                                            $ ________________(22)
         Total Realized Loss (or Amount of Gain)                       $ ________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------






--------------------------------------------------------------------------------







         The following shall be added as Exhibit 14 to the Servicing Agreement:

                                                    EXHIBIT 14

                                        COMPANY'S OBLIGATIONS IN CONNECTION
                                               WITH A RECONSTITUTION

     o   The  Company  shall (i)  possess  the  ability  to service to a  securitization  documents;  (ii)
         service on a  "Scheduled/Scheduled"  reporting basis (advancing through the liquidation of an REO
         Property),  (iii) make  compensating  interest payments on payoffs and (iv) remit and report to a
         master  servicer in format  acceptable  to such master  servicer by the 10th calendar day of each
         month.

     o   The Company shall provide an  acceptable  annual  certification  (officer's  certificate)  to the
         master  servicer  (as  required by the  Sarbanes-Oxley  Act of 2002) as well as any other  annual
         certifications  required under the  securitization  documents  (i.e.  the annual  statement as to
         compliance/annual  independent certified public accountants'  servicing report due by February 28
         of each year).

     o   The Company shall allow for the  Purchaser,  the master  servicer or their  designee to perform a
         review of audited financials and net worth of the Company.

     o   The Company  shall  provide  information  on each  Custodial  Account as  requested by the master
         servicer or the Purchaser,  and each Custodial  Accounts shall comply with the  requirements  for
         such accounts as set forth in the securitization documents.

     o   The Company  shall  maintain its  servicing  system in accordance  with the  requirements  of the
         master servicer.






--------------------------------------------------------------------------------






         The following shall be added as Exhibit 15 to the Servicing Agreement:

                                                    EXHIBIT 15

                                           FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

                  I  have  reviewed  the  servicer  compliance   statement  of  the  Company  provided  in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator]  [Trustee]  pursuant to the  Agreement  (collectively,  the  "Company
         Servicing Information");

                  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not
         contain any untrue  statement of a material  fact or omit to state a material  fact  necessary to
         make the statements  made, in the light of the  circumstances  under which such  statements  were
         made,  not  misleading  with  respect to the  period of time  covered  by the  Company  Servicing
         Information;

                  Based  on my  knowledge,  all  of  the  Company  Servicing  Information  required  to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  I am  responsible  for  reviewing  the  activities  performed by the Company as servicer
         under the Agreement,  and based on my knowledge and the compliance  review conducted in preparing
         the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
Subservicer and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]  [Master
Servicer].  Any material  instances of noncompliance  described in such reports have been disclosed to the
[Depositor]  [Master  Servicer].  Any material instance of noncompliance  with the Servicing  Criteria has
been disclosed in such reports.






--------------------------------------------------------------------------------






         The following shall be added as Exhibit 16 to the Servicing Agreement:

                                                EXHIBIT 16

                                         SUMMARY OF REGULATION AB
                                            SERVICING CRITERIA

NOTE:  This  Exhibit 16 is provided  for  convenience  of  reference  only.  In the event of a conflict or
inconsistency  between the terms of this Exhibit 16 and the text of Regulation  AB, the text of Regulation
AB, its adopting release and other public statements of the SEC shall control.

Item 1122(d)

         (a)      General servicing considerations.

                  (1)      Policies and  procedures  are  instituted to monitor any  performance  or other
triggers and events of default in accordance with the transaction agreements.

                  (2)      If any material servicing activities are outsourced to third parties,  policies
and  procedures  are  instituted  to  monitor  the third  party's  performance  and  compliance  with such
servicing activities.

                  (3)      Any  requirements in the transaction  agreements to maintain a back-up servicer
for the mortgage loans are maintained.

                  (4)      A  fidelity  bond and  errors  and  omissions  policy is in effect on the party
participating  in the  servicing  function  throughout  the  reporting  period in the  amount of  coverage
required by and otherwise in accordance with the terms of the transaction agreements.

         (b)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are deposited into the  appropriate  custodial bank
accounts and related bank clearing  accounts no more than two business  days  following  receipt,  or such
other number of days specified in the transaction agreements.

                  (2)      Disbursements  made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

                  (3)      Advances  of  funds  or  guarantees  regarding   collections,   cash  flows  or
distributions,  and any interest or other fees charged for such advances,  are made, reviewed and approved
as specified in the transaction agreements.

                  (4)      The related  accounts for the  transaction,  such as cash  reserve  accounts or
accounts  established as a form of  overcollateralization,  are separately  maintained (e.g., with respect
to commingling of cash) as set forth in the transaction agreements.

                  (5)      Each  custodial  account  is  maintained  at  a  federally  insured  depository
institution  as set forth in the  transaction  agreements.  For  purposes  of this  criterion,  "federally
insured  depository  institution"  with  respect  to a  foreign  financial  institution  means  a  foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations   are  prepared  on  a  monthly  basis  for  all   asset-backed
securities  related bank  accounts,  including  custodial  accounts and related  bank  clearing  accounts.
These  reconciliations  are (A)  mathematically  accurate;  (B) prepared within 30 calendar days after the
bank statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C)
reviewed and approved by someone  other than the person who prepared the  reconciliation;  and (D) contain
explanations  for  reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of
their original identification, or such other number of days specified in the transaction agreements.

         (c)      Investor remittances and reporting.

                  (1)      Reports to  investors,  including  those to be filed with the  Commission,  are
maintained  in  accordance  with  the  transaction  agreements  and  applicable  Commission  requirements.
Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms set forth in
the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in
the transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;
and (D) agree with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and
number of mortgage loans serviced by the Servicer.

                  (2)      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with
timeframes, distribution priority and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted  within two business  days to the
Servicer's investor records, or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors per the investor  reports  agree with  cancelled
checks, or other form of payment, or custodial bank statements.

         (d)      Mortgage Loan administration.

                  (1)      Collateral  or  security  on mortgage  loans is  maintained  as required by the
transaction agreements or related mortgage loan documents.

                  (2)      Mortgage  loan  and  related  documents  are  safeguarded  as  required  by the
transaction agreements.

                  (3)      Any additions,  removals or substitutions to the asset pool are made,  reviewed
and approved in accordance with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage loans,  including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer's  obligor records  maintained no more than two
business days after receipt,  or such other number of days specified in the  transaction  agreements,  and
allocated to principal,  interest or other items (e.g.,  escrow) in accordance  with the related  mortgage
loan documents.

                  (5)      The Servicer's  records  regarding the mortgage loans agree with the Servicer's
records with respect to an obligor's unpaid principal balance.

                  (6)      Changes  with  respect to the terms or status of an  obligor's  mortgage  loans
(e.g.,  loan  modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
accordance with the transaction agreements and related mortgage loan documents.

                  (7)      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications
and  deeds  in  lieu of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
conducted  and concluded in  accordance  with the  timeframes  or other  requirements  established  by the
transaction agreements.

                  (8)      Records  documenting  collection  efforts  are  maintained  during the period a
mortgage loan is delinquent in accordance  with the  transaction  agreements.  Such records are maintained
on at least a monthly basis, or such other period  specified in the transaction  agreements,  and describe
the entity's  activities in monitoring  delinquent  mortgage loans  including,  for example,  phone calls,
letters and payment  rescheduling  plans in cases where delinquency is deemed temporary (e.g.,  illness or
unemployment).

                  (9)      Adjustments  to  interest  rates or rates of return  for  mortgage  loans  with
variable rates are computed based on the related mortgage loan documents.

                  (10)     Regarding  any funds  held in trust for an obligor  (such as escrow  accounts):
(A) such funds are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
annual basis,  or such other period  specified in the transaction  agreements;  (B) interest on such funds
is paid, or credited,  to obligors in accordance with  applicable  mortgage loan documents and state laws;
and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor  (such as tax or insurance  payments) are
made on or before the related  penalty or  expiration  dates,  as  indicated on the  appropriate  bills or
notices  for such  payments,  provided  that such  support has been  received by the  Servicer at least 30
calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                  (12)     Any late payment  penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late payment
was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted within two business days
to the  obligor's  records  maintained  by the  Servicer,  or such other  number of days  specified in the
transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts  are  recognized  and
recorded in accordance with the transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.





--------------------------------------------------------------------------------





         The following shall be added as Exhibit 17 to the Servicing Agreement:

                                                EXHIBIT 17

                             SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE:  This  Exhibit 17 is provided  for  convenience  of  reference  only.  In the event of a conflict or
inconsistency  between the terms of this Exhibit 17 and the text of Regulation  AB, the text of Regulation
AB, its adopting release and other public statements of the SEC shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static  pool  information  with  respect  to  mortgage  loans that were  originated  or
purchased by the Company and which are of the same type as the Mortgage Loans.

         -Provide static pool information regarding  delinquencies,  cumulative losses and prepayments for
prior securitized pools of the Company.

         -If the  Company  has less than 3 years  experience  securitizing  assets of the same type as the
Mortgage  Loans,  provide  the static  pool  information  by vintage  origination  years  regarding  loans
originated or purchased by the Company,  instead of by prior securitized pool. A vintage  origination year
represents mortgage loans originated during the same year.

         -Such static pool  information  shall be for the prior five years,  or for so long as the Company
has been originating or purchasing (in the case of data by vintage  origination  year) or securitizing (in
the case of data by prior securitized pools) such mortgage loans if for less than five years.

         -The static pool  information for each vintage  origination  year or prior  securitized  pool, as
applicable,  shall be presented in monthly  increments over the life of the mortgage loans included in the
vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics of the prior securitized pools or
vintage  origination years, as applicable and material,  including:  number of pool assets,  original pool
balance,  weighted  average initial loan balance,  weighted  average  mortgage rate,  weighted average and
minimum and maximum  FICO,  product  type,  loan  purpose,  weighted  average and minimum and maximum LTV,
distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information  with respect to each  servicer  that will service,  including
interim service,  20% or more of the mortgage loans in any loan group in the securitization  issued in the
Securitization Transaction:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general
discussion  of the  Company's  experience  in  servicing  assets  of any  type as well as a more  detailed
discussion of the  Company's  experience  in, and  procedures  for the servicing  function it will perform
under this Agreement and any Reconstitution  Agreements;  information regarding the size,  composition and
growth of the  Company's  portfolio  of  mortgage  loans of the type  similar  to the  Mortgage  Loans and
information  on factors  related to the Company that may be material to any  analysis of the  servicing of
the Mortgage Loans or the related asset-backed  securities,  as applicable,  including whether any default
or servicing related  performance  trigger has occurred as to any other  securitization  due to any act or
failure to act of the Company,  whether any material  noncompliance with applicable  servicing criteria as
to any other  securitization has been disclosed or reported by the Company,  and the extent of outsourcing
the Company uses;

         -a description of any material  changes to the Company's  policies or procedures in the servicing
function it will perform under this  Agreement and any  Reconstitution  Agreements  for mortgage  loans of
the type similar to the Mortgage Loans during the past three years;

         -information  regarding the Company's  financial condition to the extent that there is a material
risk that the effect on one or more aspects of servicing  resulting  from such financial  condition  could
have a material impact on the performance of the securities issued in the Securitization  Transaction,  or
on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage
Loans, and the Company's processes and procedures designed to address such factors;

         -statistical  information  regarding  principal and interest  advances made by the Company on the
Mortgage Loans and the Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling delinquencies,  losses,  bankruptcies and recoveries, such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated  originators that  originated,  or is expected to
originate,  10% or more of the  mortgage  loans in any  loan  group in the  securitization  issued  in the
Securitization Transaction.


Item 1110(b)

         Provide  the  following  information  with  respect  to any  originator  or group  of  affiliated
originators  that originated,  or is expected to originate,  20% or more of the mortgage loans in any loan
group in the securitization issued in the Securitization Transaction:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged
in originating  residential  mortgage loans,  which description must include a discussion of the Company's
experience  in  originating  mortgage  loans  of the  same  type as the  Mortgage  Loans  and  information
regarding the size and  composition of the Company's  origination  portfolio as well as  information  that
may be  material  to an  analysis  of the  performance  of  the  Mortgage  Loans,  such  as the  Company's
credit-granting or underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe  any legal  proceedings  pending  against the  Company or against any of its  property,
including any proceedings  known to be contemplated by governmental  authorities,  that may be material to
the holders of the securities issued in the Securitization Transaction.


Item 1119(a)

         -describe any  affiliations of the Company,  each other originator of the Mortgage Loans and each
Subservicer with the sponsor,  depositor,  issuing entity,  trustee,  any originator,  any other servicer,
any  significant  obligor,  enhancement or support  provider or any other material  parties related to the
Securitization Transaction.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
entered  into  outside of the  ordinary  course of business  or on terms  other than those  obtained in an
arm's  length  transaction  with an  unrelated  third party,  apart from the  Securitization  Transaction,
between  the  Company,  each  other  originator  of the  Mortgage  Loans  and each  Subservicer,  or their
respective affiliates, and the sponsor,  depositor or issuing entity or their respective affiliates,  that
exists  currently or has existed during the past two years,  that may be material to the  understanding of
an investor in the securities issued in the Securitization Transaction.

Item 1119(c)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
involving or relating to the Mortgage  Loans or the  Securitization  Transaction,  including  the material
terms and approximate dollar amount involved,  between the Company,  each other originator of the Mortgage
Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor or issuing entity
or their respective affiliates, that exists currently or has existed during the past two years.






--------------------------------------------------------------------------------






         The following shall be added as Exhibit 18 to the Servicing Agreement:

                                                EXHIBIT 18

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment of compliance to be delivered by the Company  shall  address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures  are  instituted to monitor any  performance            X
                        or other  triggers  and  events of default  in  accordance  with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If  any  material  servicing  activities  are  outsourced  to  third            X
                        parties,  policies  and  procedures  are  instituted  to monitor the
                        third  party's   performance  and  compliance  with  such  servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any  requirements  in  the  transaction  agreements  to  maintain  a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions  policy is in effect on the            X
                        party   participating  in  the  servicing  function  throughout  the
                        reporting  period  in  the  amount  of  coverage   required  by  and
                        otherwise  in   accordance   with  the  terms  of  the   transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments  on  mortgage  loans  are  deposited  into the  appropriate            X
                        custodial  bank accounts and related bank clearing  accounts no more
                        than two business days  following  receipt,  or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements  made via wire  transfer on behalf of an obligor or to            X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees  regarding  collections,  cash flows            X
                        or  distributions,  and any  interest or other fees charged for such
                        advances,  are made,  reviewed  and  approved  as  specified  in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The  related  accounts  for the  transaction,  such as cash  reserve
                        accounts    or    accounts     established     as    a    form    of
                        overcollateralization,   are  separately   maintained   (e.g.,  with            X
                        respect  to  commingling  of cash) as set  forth in the  transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each  custodial   account  is  maintained  at  a  federally  insured            X
                        depository  institution as set forth in the transaction  agreements.
                        For  purposes  of  this  criterion,  "federally  insured  depository
                        institution" with respect to a foreign  financial  institution means
                        a foreign financial  institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued  checks  are  safeguarded  so  as to  prevent  unauthorized            X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations   are   prepared   on  a  monthly   basis  for  all            X
                        asset-backed  securities related bank accounts,  including custodial
                        accounts and related bank clearing accounts.  These  reconciliations
                        are (A)  mathematically  accurate;  (B) prepared  within 30 calendar
                        days after the bank  statement  cutoff date, or such other number of
                        days  specified  in the  transaction  agreements;  (C)  reviewed and
                        approved  by  someone   other  than  the  person  who  prepared  the
                        reconciliation;  and (D) contain explanations for reconciling items.
                        These  reconciling  items are  resolved  within 90 calendar  days of
                        their  original  identification,   or  such  other  number  of  days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports  to  investors,   including  those  to  be  filed  with  the            X
                        Commission,  are  maintained  in  accordance  with  the  transaction
                        agreements and  applicable  Commission  requirements.  Specifically,
                        such  reports (A) are prepared in  accordance  with  timeframes  and
                        other  terms set forth in the  transaction  agreements;  (B) provide
                        information  calculated  in accordance  with the terms  specified in
                        the  transaction  agreements;  (C) are filed with the  Commission as
                        required  by  its  rules  and   regulations;   and  (D)  agree  with
                        investors'  or  the  trustee's   records  as  to  the  total  unpaid
                        principal  balance  and number of  mortgage  loans  serviced  by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors  are  allocated  and remitted in accordance            X
                        with timeframes,  distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements  made to an investor  are posted  within two  business
                        days to the  Servicer's  investor  records,  or such other number of            X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts  remitted to investors  per the investor  reports agree with
                        cancelled  checks,  or other  form of  payment,  or  custodial  bank            X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration                                  X
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage  loans is maintained as required            X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related  documents are  safeguarded as required by            X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any  additions,  removals  or  substitutions  to the asset  pool are            X
                        made,  reviewed and approved in  accordance  with any  conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments  on  mortgage  loans,   including  any  payoffs,   made  in            X
                        accordance  with the related  mortgage loan  documents are posted to
                        the Servicer's  obligor records maintained no more than two business
                        days after  receipt,  or such other number of days  specified in the
                        transaction  agreements,  and  allocated to  principal,  interest or
                        other items (e.g.,  escrow) in accordance with the related  mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's  records  regarding the mortgage loans agree with the            X
                        Servicer's  records with respect to an  obligor's  unpaid  principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes  with  respect  to  the  terms  or  status  of an  obligor's            X
                        mortgage  loans (e.g.,  loan  modifications  or re-agings) are made,
                        reviewed and approved by  authorized  personnel in  accordance  with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,            X
                        modifications  and deeds in lieu of  foreclosure,  foreclosures  and
                        repossessions,   as  applicable)   are   initiated,   conducted  and
                        concluded in accordance  with the  timeframes or other  requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records  documenting  collection  efforts are maintained  during the            X
                        period  a  mortgage  loan  is  delinquent  in  accordance  with  the
                        transaction  agreements.  Such records are  maintained on at least a
                        monthly  basis,  or such other period  specified in the  transaction
                        agreements,  and  describe  the entity's  activities  in  monitoring
                        delinquent  mortgage  loans  including,  for  example,  phone calls,
                        letters and payment  rescheduling  plans in cases where  delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments  to interest rates or rates of return for mortgage loans            X
                        with variable rates are computed based on the related  mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding  any funds  held in trust for an  obligor  (such as escrow            X
                        accounts):  (A) such  funds are  analyzed,  in  accordance  with the
                        obligor's  mortgage loan documents,  on at least an annual basis, or
                        such other  period  specified  in the  transaction  agreements;  (B)
                        interest  on such  funds  is  paid,  or  credited,  to  obligors  in
                        accordance with  applicable  mortgage loan documents and state laws;
                        and (C) such funds are  returned to the  obligor  within 30 calendar
                        days of full repayment of the related  mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments  made on behalf  of an  obligor  (such as tax or  insurance            X
                        payments)  are made on or before the related  penalty or  expiration
                        dates,  as  indicated on the  appropriate  bills or notices for such
                        payments,  provided  that  such  support  has been  received  by the
                        servicer at least 30  calendar  days prior to these  dates,  or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late  payment  penalties  in  connection  with any payment to be            X
                        made on behalf of an obligor are paid from the servicer's  funds and
                        not charged to the  obligor,  unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements  made on behalf of an obligor  are  posted  within two
                        business days to the obligor's  records  maintained by the servicer,
                        or  such  other  number  of  days   specified  in  the   transaction            X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies,   charge-offs   and   uncollectible   accounts   are            X
                        recognized   and  recorded  in  accordance   with  the   transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any  external  enhancement  or  other  support,  identified  in Item
                        1114(a)(1)  through (3) or Item 1115 of Regulation AB, is maintained            X
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
                        ---------------------------------------------------------------------

----------------------- --------------------------------------------------------------------- -----------------------


Miscellaneous

         3.       Notwithstanding   anything  to  the  contrary  contained  herein  or  in  the  Servicing
Agreement,  Company  acknowledges that the Mortgage Loans may be part of a REMIC and hereby agrees that in
no event  will it  service  the  Mortgage  Loans in a manner  that  would  (i)  cause any REMIC to fail to
qualify as a REMIC or (ii) result in the  imposition  of a tax upon any REMIC  (including  but not limited
to the tax on  prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the  Code and the tax on
contributions  to a REMIC set forth in  Section  860G(d)  of the  Code).  It is the  intention  of EMC and
Company  that this  Recognition  Agreement  shall be binding  upon and for the  benefit of the  respective
successors and assigns of the parties hereto.

         4.       All  demands,  notices  and  communications  related  to the  Mortgage  Loans  and  this
Recognition  Agreement  shall be in  writing  and shall be deemed  to have been duly  given if  personally
delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                  PHH Mortgage Corporation (formerly known as Cendant Mortgage
Corporation)
                                    3000 Leadenhall Road
                  Mail Stop: SVMP
                  Mt. Laurel, New Jersey  08054
                           Attention: Bill Fricke

                  c.       In the case of EMC,

                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention:  Ralene Ruyle

                           Telecopy: (214) 626-3751


         5.       Each party will pay any  commissions  it has  incurred  and the  reasonable  fees of its
attorneys  in  connection  with the  negotiations  for,  documenting  of and  closing of the  transactions
contemplated by this Recognition Agreement.

         6.       This  Recognition  Agreement shall be construed in accordance with the laws of the State
of New York,  without regard to conflicts of law principles,  and the obligations,  rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

         7.       No term or  provision of this  Recognition  Agreement  may be waived or modified  unless
such  waiver  or  modification  is in  writing  and  signed  by the  party  against  whom  such  waiver or
modification is sought to be enforced.

         8.       This  Recognition  Agreement shall inure to the benefit of the successors and assigns of
the parties  hereto.  Any entity into which Company or EMC may be merged or  consolidated  shall,  without
the requirement for any further writing, be deemed Company or EMC, respectively, hereunder.

         9.       This  Recognition  Agreement shall survive the conveyances of the Mortgage Loans and the
assignment of the  Servicing  Agreement and this  Recognition  Agreement and the Mortgage  Loans by EMC to
the Trustee as contemplated in this Recognition Agreement and the AAR Agreement.

         10.      This   Recognition   Agreement  may  be  executed   simultaneously   in  any  number  of
counterparts.  Each  counterpart  shall  be  deemed  to be an  original  and all such  counterparts  shall
constitute one and the same instrument.

         11.      In the  event  that any  provision  of this  Recognition  Agreement  conflicts  with any
provision of the Servicing  Agreement with respect to the Mortgage  Loans,  the terms of this  Recognition
Agreement shall control.



         IN WITNESS  WHEREOF,  the parties hereto have executed this  Recognition  Agreement as of the day
and year first above written.




                                                     EMC MORTGAGE CORPORATION


                                                     By:___________________________________
                                                     Name:_________________________________
                                                     Title:________________________________



                                                     PHH MORTGAGE CORPORATION


                                                     By:___________________________________
                                                     Name:_________________________________
                                                     Title:________________________________







--------------------------------------------------------------------------------






                                                ATTACHMENT 1

                                          2000-1 MORTGAGE LOANS


                                         (Provided upon request)





--------------------------------------------------------------------------------







                                               ATTACHMENT 2

                                          2002-5 MORTGAGE LOANS



                                         (Provided upon request)







--------------------------------------------------------------------------------







                                               ATTACHMENT 3

                                          2002-10 MORTGAGE LOANS


                                         (Provided upon request)





--------------------------------------------------------------------------------





                                               ATTACHMENT 4

                                           SERVICING AGREEMENT


                                         (Provided upon request)







--------------------------------------------------------------------------------






                                                                                               EXHIBIT I-4

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
September  29, 2006 (the "Closing  Date"),  among EMC Mortgage  Corporation  (the  "Assignor"),  Citibank,
N.A.,  not in its  individual  capacity  but solely as trustee for the holders of Bear Steams  ALT-A Trust
2006-6, Mortgage Pass-Through  Certificates,  Series 2006-6 (the "Assignee") and Bank of America, National
Association (the "Company").

         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  now  serviced by Company for  Assignor and its  successors  and assigns  pursuant to the
Amended and Restated Flow Mortgage  Loan Sale and  Servicing  Agreement,  dated April 1, 2005, as modified
in the  Regulation  AB  Compliance  Addendum to Amended and Restated Flow Mortgage Loan Sale and Servicing
Agreement  (the "Reg AB  Addendum"),  dated  December 21,  2005,  between the Assignor and the Company (as
modified,  the "Servicing  Agreement")  shall be subject to the terms of this AAR  Agreement.  Capitalized
terms used herein but not defined shall have the meanings ascribed to them in the Servicing Agreement.

Assignment and Assumption

         The Assignor  hereby  grants,  transfers and assigns to the Assignee all of the right,  title and
interest of the  Assignor in the  Assigned  Loans and, as they relate to the  Assigned  Loans,  all of its
right,  title and  interest  in, to and under the  Servicing  Agreement.  Notwithstanding  anything to the
contrary  contained  herein,  the Assignor  specifically  reserves and does not assign to the Assignee any
right,  title and interest in, to or under the  representations  and  warranties  contained in  Subsection
7.01 and  Subsection  7.02 of the  Servicing  Agreement and the Assignor is retaining the right to enforce
the  representations  and  warranties  set forth in those  sections  against  the  Company.  The  Assignor
specifically  reserves and does not assign to the  Assignee any right,  title and interest in, to or under
any Mortgage Loans subject to the Servicing Agreement other than those set forth on Attachment 1.

Representations, Warranties and Covenants

         The Assignor warrants and represents to the Assignee and the Company as of the date hereof:

                  Attached  hereto  as  Attachment  2 is  a  true  and  accurate  copy  of  the  Servicing
                           Agreement,  which  agreement  is in full force and effect as of the date hereof
                           and the  provisions  of which have not been waived,  amended or modified in any
                           respect, nor has any notice of termination been given thereunder;

                  The  Assignor  was the lawful  owner of the  Assigned  Loans with full right to transfer
                           the Assigned  Loans and any and all of its  interests,  rights and  obligations
                           under the Servicing  Agreement as they relate to the Assigned  Loans,  free and
                           clear from any and all claims and  encumbrances;  and upon the  transfer of the
                           Assigned Loans to the Assignee as contemplated  herein, the Assignee shall have
                           good  title  to each and  every  Assigned  Loan,  as well as any and all of the
                           Assignee's  interests,  rights and obligations under the Servicing Agreement as
                           they relate to the Assigned Loans, free and clear of any and all liens,  claims
                           and encumbrances;

                  There are no offsets,  counterclaims  or other  defenses  available  to the Company with
                           respect to the Assigned Loans or the Servicing Agreement;

                  The  Assignor has no knowledge  of, and has not received  notice of, any waivers  under,
                           or any modification of, any Assigned Loan;

                  The Assignor is duly  organized,  validly  existing and in good standing  under the laws
                           of the  jurisdiction  of its  incorporation,  and has all  requisite  power and
                           authority to acquire, own and sell the Assigned Loans;

                  The  Assignor has full  corporate  power and  authority to execute,  deliver and perform
                           its obligations  under this AAR Agreement,  and to consummate the  transactions
                           set forth herein.  The  consummation of the  transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of the  Assignor's  business and will
                           not conflict  with,  or result in a breach of, any of the terms,  conditions or
                           provisions of the Assignor's  charter or by-laws or any legal  restriction,  or
                           any material  agreement or  instrument  to which the Assignor is now a party or
                           by which it is bound, or result in the violation of any law, rule,  regulation,
                           order,  judgment or decree to which the  Assignor  or its  property is subject.
                           The execution,  delivery and  performance by the Assignor of this AAR Agreement
                           and the consummation by it of the transactions  contemplated  hereby, have been
                           duly  authorized  by  all  necessary  corporate  action  on  the  part  of  the
                           Assignor.  This AAR  Agreement  has been duly  executed  and  delivered  by the
                           Assignor  and,  upon  the due  authorization,  execution  and  delivery  by the
                           Assignee  and the  Company,  will  constitute  the  valid and  legally  binding
                           obligation of the Assignor  enforceable against the Assignor in accordance with
                           its  terms   except  as   enforceability   may  be   limited   by   bankruptcy,
                           reorganization,  insolvency,  moratorium or other similar laws now or hereafter
                           in effect relating to creditors'  rights generally,  and by general  principles
                           of equity  regardless of whether  enforceability  is considered in a proceeding
                           in equity or at law;

                  No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                           registration  with, any governmental  entity is required to be obtained or made
                           by the Assignor in connection  with the  execution,  delivery or performance by
                           the  Assignor  of  this  AAR  Agreement,  or  the  consummation  by it  of  the
                           transactions  contemplated  hereby.  Neither the Assignor nor anyone  acting on
                           its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
                           the  Assigned  Loans or any interest in the Assigned  Loans,  or solicited  any
                           offer to buy or accept a transfer,  pledge or other disposition of the Assigned
                           Loans,  or any  interest  in the  Assigned  Loans or  otherwise  approached  or
                           negotiated  with respect to the Assigned Loans, or any interest in the Assigned
                           Loans with any Person in any manner, or made any general  solicitation by means
                           of general  advertising or in any other manner, or taken any other action which
                           would  constitute a distribution of the Assigned Loans under the Securities Act
                           of 1933, as amended (the "1933 Act") or which would render the  disposition  of
                           the  Assigned  Loans a  violation  of  Section  5 of the  1933  Act or  require
                           registration pursuant thereto;

                  The Assignor  has received  from the Company,  and has  delivered to the  Assignee,  all
                           documents  required to be delivered to the Assignor by the Company prior to the
                           date hereof  pursuant to the Servicing  Agreement  with respect to the Assigned
                           Loans  and has not  received,  and has not  requested  from  the  Company,  any
                           additional documents; and

                  No event has  occurred  from the Closing  Date to the date hereof which would render the
                           representations  and  warranties as to the related  Assigned  Loans made by the
                           Company in the Servicing Agreement to be untrue in any material respect;

         The Assignee  warrants and represents to, and covenants  with, the Assignor and the Company as of
the date hereof:

                  The Assignee is duly  organized,  validly  existing and in good standing  under the laws
                           of the  jurisdiction  of its  organization  and has  all  requisite  power  and
                           authority  to hold the  Assigned  Loans as trustee on behalf of the  holders of
                           Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6;

                  The  Assignee has full  corporate  power and  authority to execute,  deliver and perform
                           its obligations  under this AAR Agreement,  and to consummate the  transactions
                           set forth herein.  The  consummation of the  transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of the  Assignee's  business and will
                           not conflict  with,  or result in a breach of, any of the terms,  conditions or
                           provisions of the Assignee's  charter or by-laws or any legal  restriction,  or
                           any material  agreement or  instrument  to which the Assignee is now a party or
                           by which it is bound, or result in the violation of any law, rule,  regulation,
                           order,  judgment or decree to which the  Assignee  or its  property is subject.
                           The execution,  delivery and  performance by the Assignee of this AAR Agreement
                           and the consummation by it of the transactions  contemplated  hereby, have been
                           duly  authorized  by all  necessary  corporate  action on part of the Assignee.
                           This AAR  Agreement  has been duly  executed and delivered by the Assignee and,
                           upon the due  authorization,  execution  and  delivery by the  Assignor and the
                           Company,  will  constitute  the valid and  legally  binding  obligation  of the
                           Assignee  enforceable  against the Assignee in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                           registration  with, any governmental  entity is required to be obtained or made
                           by the Assignee in connection  with the  execution,  delivery or performance by
                           the  Assignee  of  this  AAR  Agreement,  or  the  consummation  by it  of  the
                           transactions contemplated hereby; and

                  The  Assignee  assumes  for the benefit of each of the  Assignor  and the Company all of
                           the  Assignor's  rights as  "Purchaser"  thereunder  but solely with respect to
                           such Assigned Loans.

         The Company  warrants and  represents  to, and covenant with, the Assignor and the Assignee as of
the date hereof:

                  Attached  hereto  as  Attachment  2 is  a  true  and  accurate  copy  of  the  Servicing
                           Agreement,  which  agreement  is in full force and effect as of the date hereof
                           and the  provisions  of which have not been waived,  amended or modified in any
                           respect,  nor  has  any  notice  of  termination  been  given  to  the  Company
                           thereunder;

                  The Company is duly organized,  validly  existing and in good standing under the laws of
                           the  jurisdiction  of  its  organization,  and  has  all  requisite  power  and
                           authority  to  service  the  Assigned   Loans  and  otherwise  to  perform  its
                           obligations under the Servicing Agreement;

                  The Company has full corporate  power and authority to execute,  deliver and perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course of the  Company's  business and will not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions of the  Company's  articles of  association  or by-laws or any legal
                           restriction,  or any material  agreement or  instrument to which the Company is
                           now a party or by which it is bound,  or result  in the  violation  of any law,
                           rule,  regulation,  order,  judgment  or  decree to which  the  Company  or its
                           property is subject.  The  execution,  delivery and  performance by the Company
                           of  this  AAR  Agreement  and  the  consummation  by  it  of  the  transactions
                           contemplated  hereby,  have been duly  authorized  by all  necessary  corporate
                           action on the part of the Company.  This AAR  Agreement  has been duly executed
                           and delivered by the Company,  and, upon the due  authorization,  execution and
                           delivery  by the  Assignor  and the  Assignee,  will  constitute  the valid and
                           legally binding obligation of the Company,  enforceable  against the Company in
                           accordance  with  its  terms  except  as  enforceability   may  be  limited  by
                           bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now
                           or hereafter in effect relating to creditors' rights generally,  and by general
                           principles of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law;

                  No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                           registration  with, any governmental  entity is required to be obtained or made
                           by the Company in connection  with the  execution,  delivery or  performance by
                           the  Company  of  this  AAR  Agreement,  or  the  consummation  by  it  of  the
                           transactions  contemplated hereby,  except such as has been obtained,  effected
                           or taken prior to the date hereof;

                  The  Company  shall  establish  a  Custodial  Account  and an Escrow  Account  under the
                           Servicing  Agreement  in favor of the  Assignee  with  respect to the  Assigned
                           Loans  separate  from the  Custodial  Account  and  Escrow  Account  previously
                           established under the Servicing Agreement in favor of the Assignor; and

                  No  certification,   statement,  report  or  other  agreement,  document  or  instrument
                           furnished  or to be  furnished  by the Company  pursuant to this AAR  Agreement
                           contains or will contain any  materially  untrue  statement of fact or omits or
                           will omit to state a fact  necessary to make the statements  contained  therein
                           not misleading.

           The Company  hereby  restates the  representations  and warranties set forth in Section 2.02 of
   the Reg AB Addendum as of the date hereof.

         Notwithstanding  anything to the contrary in the Servicing Agreement or the Reg AB Addendum,  the
Company shall (or shall cause any Third-Party  Originator to) (i) immediately  notify Assignor and SAMI II
in writing of (A) legal proceedings  pending against the Company,  or proceedings known to be contemplated
by  governmental  authorities  against the Company  which in the judgment of the Company would be, in each
case,  material to purchasers  of  securities  backed by the Assigned  Loans and (B) any  affiliations  or
relationships  of the type  described in Item 1119(b) of  Regulation  AB that develop  following  the date
hereof between the Company and any of the above listed  parties or other parties  identified in writing by
the Assignor or SAMI II with respect to the  Securitization  Transaction  and (ii) provide to the Assignor
and SAMI II a description of such proceedings, affiliations or relationships.
         Each  notice/update  regarding  Regulation  AB  should  be  sent to the  Assignor  by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:
                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:


                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564
         The Assignor  hereby agrees to indemnify and hold the Assignee (and its  successors  and assigns)
harmless  against  any and all  claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related
costs,  judgments,  and any other costs,  fees and  expenses  that the Assignee  (and its  successors  and
assigns)  may  sustain in any way  related  to any  breach of the  representations  or  warranties  of the
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of the Assignee

         From and  after the date  hereof,  the  Company  shall  recognize  the  Assignee  as owner of the
Assigned Loans,  and  acknowledges  that the Assigned Loans will be part of a REMIC,  and will service the
Assigned  Loans in  accordance  with the  Servicing  Agreement  but in no event in a manner that would (i)
cause any REMIC to fail to qualify  as a REMIC or (ii)  result in the  imposition  of a tax upon any REMIC
(including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the
Code and the tax on  contributions  to a REMIC  set  forth in  Section  860G(d)  of the  Code).  It is the
intention of the  Assignor,  the Company and the Assignee  that this AAR  Agreement  shall be binding upon
and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither the Company
nor the Assignor  shall amend or agree to amend,  modify,  waive,  or otherwise  alter any of the terms or
provisions of the Servicing Agreement which amendment,  modification,  waiver or other alteration would in
any way affect the Assigned Loans without the prior written consent of the Assignee.

         Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the
parties  hereto that (i) the  execution  and  delivery of this AAR  Agreement by the Assignee is solely in
its capacity as trustee (in such capacity,  the  "Trustee") for Bear Stearns ALT-A Trust 2006-6,  Mortgage
Pass-Through  Certificates,  Series 2006-6 (the "Trust"),  pursuant to the Pooling and Servicing Agreement
(the "Pooling and Servicing  Agreement"),  dated as of September 1, 2006, among SAMI II, the Assignor, the
Assignee,  Wells Fargo Bank,  National  Association,  as master  servicer (the "Master  Servicer")  and as
securities  administrator,  (ii) each of the  representations,  undertakings and agreements herein made on
behalf of the Trust is made and intended not as personal  representations,  undertakings and agreements of
the  Assignee  but is made and  intended  for the  purpose  of binding  only the Trust and (iii)  under no
circumstances  shall the Assignee be personally  liable for the payment of any indebtedness or expenses of
the  Assignee  or the Trust or be liable  for the breach or  failure  of any  obligation,  representation,
warranty or covenant made or  undertaken  by the  Assignee,  the Assignor or the Trust under the Servicing
Agreement or the Pooling and  Servicing  Agreement.  Any  recourse  against the Assignee in respect of any
obligations  it may have under or pursuant to the terms of this AAR Agreement  shall be limited  solely to
the  assets  it  may  hold  as  trustee  of  Bear  Stearns  ALT-A  Trust  2006-6,   Mortgage  Pass-Through
Certificates, Series 2006-6.

Modification of the Servicing Agreement

         The Company and Assignor  hereby amend the Servicing  Agreement,  solely to the extent it relates
to the Mortgage Loans, as follows:

         The following definitions are added to Section 1 of the Servicing Agreement:

                  Assignee:  Citibank, N.A., as trustee for the holders of Bear Stearns ALT-A Trust
         2006-6, Mortgage Pass-Through Certificates, Series 2006-6.

                  REMIC: A "real estate mortgage  investment conduit" as defined in Section 860D of
         the Code.

                  REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating to
         REMICs,  which appear at Sections  860A through 860G of the Code,  and related  provisions
         and  regulations  promulgated  thereunder,  as the foregoing may be in effect from time to
         time.

                           Eligible  Account:  Any of (i) an account or accounts  maintained with a
         federal  or state  chartered  depository  institution  or  trust  company,  the  long-term
         unsecured debt obligations and short-term  unsecured debt obligations of which (or, in the
         case of a depository  institution  or trust company that is the principal  subsidiary of a
         holding company,  the debt obligations of such holding company,  so long as Moody's is not
         a Rating  Agency) are rated by each Rating Agency in one of its two highest  long-term and
         its highest  short-term rating categories  respectively,  at the time any amounts are held
         on deposit  therein,  or (ii) an account or accounts in a depository  institution or trust
         company in which such accounts are insured by the FDIC (to the limits  established  by the
         FDIC) and the uninsured  deposits in which  accounts are  otherwise  secured such that, as
         evidenced  by an Opinion of Counsel  delivered  to the Trustee and to each Rating  Agency,
         the  Certificateholders  have a claim  with  respect  to the  funds in such  account  or a
         perfected first priority  security interest against any collateral (which shall be limited
         to  Permitted  Investments)  securing  such funds that is  superior to claims of any other
         depositors  or  creditors of the  depository  institution  or trust  company in which such
         account is maintained,  or (iii) a trust account or accounts maintained with the corporate
         trust department of a federal or state chartered  depository  institution or trust company
         having capital and surplus of not less than $50,000,000,  acting in its fiduciary capacity
         or (iv) any other account  acceptable to the Rating Agencies.  Eligible  Accounts may bear
         interest,  and may  include,  if  otherwise  qualified  under  this  definition,  accounts
         maintained with the Trustee.

                  Master Servicer:  Wells Fargo Bank,  National  Association,  or its successors in
         interest  who meet the  qualifications  of the Pooling and  Servicing  Agreement  and this
         Agreement.

                  Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,
         dated as of September 1, 2006, among  Structured  Asset Mortgage  Investments II Inc., the
         Trustee, the Master Servicer and the Purchaser.

                  Prepayment  Penalty:  With respect to any  Mortgage  Loan,  the charges or premiums,  if
         any, due in  connection  with a full or partial  prepayment  of such  Mortgage Loan in accordance
         with the terms thereof.

                  Trustee:  Citibank,  N.A., or its successor in interest, or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

         The  definition  of  Business  Day in  Section 1 of the  Servicing  Agreement  is  deleted in its
entirety and replaced with the following definition:

                  Business  Day:  Any day  other  than a  Saturday  or  Sunday,  or a day on  which
         banking  and  savings  and  loan  institutions  in the  States  of New  York,  California,
         Virginia,  Maryland or Minnesota are authorized or obligated by law or executive  order to
         be closed.

         The following is added as Subsection 7.01(fff) of the Servicing Agreement:

                  (fff)    With respect to each Mortgage Loan,  information  regarding the borrower
         credit  files  related  to such  Mortgage  Loan has been  furnished  to  credit  reporting
         agencies in compliance with the Fair Credit Reporting Act and the applicable  implementing
         regulations.

         The  following  are added as the last  three  paragraphs  of  Subsection  11.01 of the  Servicing
Agreement:

                  "Notwithstanding  anything in this  Agreement to the  contrary,  the Servicer (a)
         shall not permit any modification  with respect to any Mortgage Loan that would change the
         Mortgage  Interest Rate and (b) shall not (unless the Mortgagor is in default with respect
         to the  Mortgage  Loan or such  default is, in the  judgment of the  Servicer,  reasonably
         foreseeable)  make or permit  any  modification,  waiver or  amendment  of any term of any
         Mortgage  Loan that would both (i) effect an exchange or  reissuance of such Mortgage Loan
         under Section 1001 of the Code (or Treasury regulations  promulgated  thereunder) and (ii)
         cause any REMIC to fail to qualify as a REMIC under the Code or the  imposition of any tax
         on "prohibited  transactions"  or  "contributions"  after the startup date under the REMIC
         Provisions.

                  The  Servicer  shall not permit  the  creation  of any  "interests"  (within  the
         meaning of Section 860G of the Code) in any REMIC.  The Servicer  shall not enter into any
         arrangement  by which a REMIC will  receive a fee or other  compensation  for services nor
         permit a REMIC to receive any income  from  assets  other than  "qualified  mortgages"  as
         defined  in  Section  860G(a)(3)  of the Code or  "permitted  investments"  as  defined in
         Section 860G(a)(5) of the Code."

         The  following is added as the last sentence of the first  paragraph of  Subsection  11.01 of the
Servicing Agreement:

                  "In  addition,  the Servicer  shall  furnish  information  regarding the borrower
         credit files  related to each  Mortgage  Loan to credit  reporting  agencies in compliance
         with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
         regulations, on a monthly basis."

         The  following is added to the end of the first  paragraph of  Subsection  11.04 of the Servicing
Agreement:

                  "Each Custodial Account shall be an Eligible Account."

         The  following  is added to the end of the  first  paragraph  of  Subsection  11.06 of the
Servicing Agreement:

                  "Each Escrow Account shall be an Eligible Account."

         The following is added as paragraph (d) of Subsection 11.13 of the Servicing Agreement:

                  "Any REO Property  shall be disposed of by the  Servicer  before the close of the
         third  taxable year  following  the taxable year in which the Mortgage  Loan became an REO
         Property, unless the Servicer is otherwise directed by the Assignee."

                  The word "or" at the end of paragraph  (f) of  Subsection  13.01 is deleted and the word
"or" is added following the semi-colon contained at the end of paragraph (g) of Subsection 13.01.

         The following is added as the second paragraph of Subsection 11.14 of the Servicing Agreement:

                  "The  Servicer  shall not waive  (or  permit a  subservicer  to  waive)  any  Prepayment
         Penalty  unless:  (i)  the  enforceability   thereof  shall  have  been  limited  by  bankruptcy,
         insolvency,  moratorium,  receivership  and other  similar  laws  relating to  creditors'  rights
         generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal agency has
         threatened legal action if the prepayment  penalty is enforced,  (iii) the mortgage debt has been
         accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver
         is standard  and  customary  in servicing  similar  Mortgage  Loans and relates to a default or a
         reasonably  foreseeable default and would, in the reasonable  judgment of the Servicer,  maximize
         recovery of total  proceeds  taking into  account  the value of such  Prepayment  Penalty and the
         related  Mortgage  Loan. In no event will the Servicer  waive a Prepayment  Penalty in connection
         with a  refinancing  of a  Mortgage  Loan  that  is not  related  to a  default  or a  reasonably
         foreseeable  default.  If a  Prepayment  Penalty  is  waived,  but does  not  meet the  standards
         described  above,  then the  Servicer is  required  to pay the amount of such  waived  Prepayment
         Penalty by  depositing  such  amount into the  Custodial  Account by the  immediately  succeeding
         Remittance Date."

         The phrase "in a form  acceptable for filing with the  Securities  and Exchange  Commission as an
         exhibit to a Form  10-K"  shall be added  following  the phrase  "an  Officer's  Certificate"  in
         Subsection 11.20(a) of the Mortgage Loan Sale and Servicing Agreement.

         The phrase "in a form  acceptable for filing with the  Securities  and Exchange  Commission as an
         exhibit  to a Form  10-K"  shall be added  following  the  phrase  "to  furnish a  statement"  in
         Subsection 11.21 of the Mortgage Loan Sale and Servicing Agreement.

         The following is added as paragraph (h) of Subsection 13.01 of the Servicing Agreement:

                  "(h)     failure  by the  Servicer  to duly  perform  within  the  required  time
         period,  its obligations  under  Subsections  11.20,  11.21 and Section 2.05 of the Reg AB
         Addendum,  which failure continues unremedied for a period of ten (10) days after the date
         on which  written  notice of such failure,  requiring the same to be remedied,  shall have
         been  given to the  Servicer  by any party to this  Agreement  or by any  Master  Servicer
         responsible for master servicing the Mortgage Loans pursuant to a  securitization  of such
         Mortgage Loans;"

                  The following is added as Section 32 of the Servicing Agreement:

                  SECTION 32.  Third Party Beneficiary.

                  For purposes of this  Agreement,  any Master Servicer shall be considered a third
         party  beneficiary to this Agreement  entitled to all the rights and benefits  accruing to
         any Master Servicer herein as if it were a direct party to this Agreement.

Miscellaneous

         All demands,  notices and communications  related to the Assigned Loans, the Servicing  Agreement
and this AAR  Agreement  shall be in  writing  and shall be deemed to have been duly  given if  personally
delivered at or mailed by registered mail, postage prepaid, as follows:

                  In the case of the Company,

                           BANK OF AMERICA, NATIONAL ASSOCIATION
                           201 North Tryon Street
                           Charlotte, North Carolina 28255
                           Attention: Secondary Marketing Manager
                  In the case of the Assignor,

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

         with copies to:

                           Bear Stearns Mortgage Capital Corporation
                           383 Madison Avenue
                           New York, New York 10179
                           Attention: Michelle Sterling
                  In the case of the Securities Administrator,

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046
                or, if by overnight delivery to:

                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention: BSALTA 2006-6
                           Telecopier No.: (410) 715-2380
                  In the case of the Assignee,

                           Citibank, N.A.
                           388 Greenwich Street, 14th Floor
                           New York, New York 10013
                Attention:  Structured Finance Agency & Trust —BSALTA 2006-6
                Telecopier No.: (212) 816-5527

         Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its
attorneys and the  reasonable  fees of the  attorneys of the Assignee and the Company in  connection  with
the negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.

         This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,
without  regard to conflicts of law  principles  (other than  Section  5-1401 of the New York  Obligations
Law), and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

         No term or  provision  of this AAR  Agreement  may be waived or  modified  unless  such waiver or
modification  is in writing and signed by the party against whom such waiver or  modification is sought to
be enforced.

         This AAR  Agreement  shall  inure to the  benefit of the  successors  and  assigns of the parties
hereto.  Any  entity  into  which the  Assignor,  the  Assignee,  the  Company or SAMI II may be merged or
consolidated  shall,  without  the  requirement  for any  further  writing,  be deemed the  Assignor,  the
Assignee, the Company or SAMI II, respectively, hereunder.

         This AAR Agreement  shall survive the  conveyance of the Assigned Loans and the assignment of the
Servicing  Agreement  to the  extent  of the  Assigned  Loans  by the  Assignor  to the  Assignee  and the
termination of the Servicing Agreement.

         This  AAR  Agreement  may  be  executed  simultaneously  in  any  number  of  counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         In the event  that any  provision  of this AAR  Agreement  conflicts  with any  provision  of the
Servicing Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.


         The Company hereby  acknowledges that Wells Fargo Bank,  National  Association has been appointed
as the Master  Servicer of the Mortgage  Loans  pursuant to the Pooling and  Servicing  Agreement and that
the  Master  Servicer  has the right to  enforce  all  obligations  of the  Company  under  the  Servicing
Agreement with respect to the servicing of the Assigned  Loans.  The Company shall make all  distributions
under the Servicing Agreement to the Master Servicer by wire transfer of immediately available funds to:

         Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-6, Account #50945700.

  and the Company shall deliver all reports required to be delivered under the Servicing  Agreement to the
  Assignee at the address set forth in Section 10 herein and to the Master Servicer at:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention: BSALTA 2006-6
                           Telecopy No.: (410) 715-2380





--------------------------------------------------------------------------------






         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.

                                                     EMC MORTGAGE CORPORATION,
                                                     Assignor

                                                     By:_______________________________________
                                                     Name:_____________________________________
                                                     Title:____________________________________



CITIBANK, N.A., not in its individual
capacity but solely as trustee for the holders
of Bear Stearns ALT-A Trust, Mortgage
Pass-Through Certificates, Series 2006-6, as Assignee


                                                     By:_______________________________________
                                                     Name:_____________________________________
                                                     Title:____________________________________



                                                     BANK OF AMERICA, NATIONAL ASSOCIATION,
                                                     Company


                                                     By:______________________________________
                                                     Name:____________________________________
                                                     Title:___________________________________



ACKNOWLEDGED:

WELLS FARGO BANK,
 NATIONAL ASSOCIATION


By:__________________________________
Name:________________________________
Title:_______________________________





--------------------------------------------------------------------------------








                                               ATTACHMENT I

                                          ASSIGNED LOAN SCHEDULE

                                         (PROVIDED UPON REQUEST)





--------------------------------------------------------------------------------








                                               ATTACHMENT 2

                                           SERVICING AGREEMENT

                                         (PROVIDED UPON REQUEST)








--------------------------------------------------------------------------------









                                                                                               EXHIBIT I-5


                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
September  29,  2006,  among  EMC  Mortgage  Corporation  (the  "Assignor"),  Citibank,  N.A.,  not in its
individual  capacity but solely as trustee for the holders of Bear Stearns  ALT-A Trust  2006-6,  Mortgage
Pass-Through  Certificates,  Series 2006-6 (the "Assignee"),  and Countrywide Home Loans Servicing LP (the
"Company").

         Whereas,  the Assignor  purchased  mortgage  loans  listed on  Attachment 1  annexed  hereto (the
"Mortgage Loans") pursuant to that certain Master Mortgage Loan Purchase  Agreement,  dated as of November
1, 2002 (the "Purchase  Agreement") between the Assignor and Countrywide Home Loans, Inc.  ("Countrywide")
and the relevant term sheets between the Assignor and  Countrywide  (the "Term  Sheets");  and the Company
agrees to service the Mortgage Loans  pursuant to the terms and conditions of the Seller's  Warranties and
Servicing  Agreement,  dated as of September 1, 2002, as amended on January 1, 2003 and further amended on
September  1, 2004,  as amended by Amendment  Reg AB dated  January 1, 2006 (as  amended,  the  "Servicing
Agreement"), between Assignor and Countrywide.

         In consideration of the mutual promises and agreements  contained herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
also agree that the  Mortgage  Loans  shall be  subject  to the terms of this AAR  Agreement.  Capitalized
terms used herein but not defined shall have the meanings ascribed to them in the Servicing Agreement.

Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers  and assigns to Assignee  all of the right,  title,
interest  and  obligations  of Assignor in the Mortgage  Loans and, as they relate to the Mortgage  Loans,
all of its  right,  title,  interest  and its  obligations  in,  to and  under  the  Servicing  Agreement.
Notwithstanding  anything to the contrary  contained herein, the Assignor  specifically  reserves and does
not  assign to the  Assignee  any  right,  title and  interest  in,  to or under the  representations  and
warranties  contained in Sections 3.01 and 3.02 of the  Servicing  Agreement and the Assignor is retaining
any and all rights to enforce the  representations  and warranties set forth in those sections against the
Company  including,  but not  limited  to, the right to seek  repurchase  or  indemnification  pursuant to
Section 3.03 and 3.04 of the Servicing Agreement.  Assignor  specifically  reserves and does not assign to
Assignee  any right,  title and  interest  in, to or under any  Mortgage  Loans  subject to the  Servicing
Agreement other than those set forth on Attachment 1.

         Assignor  acknowledges  and agrees that upon execution of this AAR Agreement,  the Assignee shall
become the  "Purchaser"  under the  Purchase  Agreement,  except as  specifically  set forth  herein,  and
subject to the preceding  paragraph,  all  representations,  warranties  and covenants by the "Company" to
the  "Purchaser"  under the  Purchase  Agreement  including,  but not  limited  to,  the rights to receive
indemnification, shall accrue to Assignee by virtue of this AAR Agreement.

Representations, Warranties and Covenants

         2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                  a.       Attached  hereto as  Attachment 2 is a true and accurate  copy of the servicing
                           provisions of the Servicing Agreement,  which is in full force and effect as of
                           the date hereof and the  provisions  of which have not been waived,  amended or
                           modified  in any  respect,  nor  has  any  notice  of  termination  been  given
                           thereunder;

                  b.       Assignor  was the  lawful  owner  of the  Mortgage  Loans  with  full  right to
                           transfer  the  Mortgage  Loans  and any and all of its  interests,  rights  and
                           obligations  under the  Servicing  Agreement  as they  relate  to the  Mortgage
                           Loans,  free and clear from any and all claims and  encumbrances;  and upon the
                           transfer of the Mortgage  Loans to Assignee as  contemplated  herein and in the
                           Mortgage  Loan  Purchase  Agreement  dated as of September 29, 2006 between the
                           Assignor and Structured Asset Mortgage  Investments II Inc. ("SAMI II") and any
                           subsequent Mortgage Loan Purchase Agreement,  Assignee shall have good title to
                           each and every Assigned  Loan, as well as any and all of Assignee's  interests,
                           rights and  obligations  under the  Servicing  Agreement  as they relate to the
                           Mortgage Loans, free and clear of any and all liens, claims and encumbrances;

                  c.       There are no offsets,  counterclaims  or other  defenses  available  to Company
                           with respect to the Mortgage Loans or the Servicing Agreement;

                  d.       Assignor  has no  knowledge  of, and has not  received  notice of, any  waivers
                           under, or any modification of, any Assigned Loan;

                  e.       Assignor is duly  organized,  validly  existing and in good standing  under the
                           laws of the jurisdiction of its incorporation,  and has all requisite power and
                           authority to acquire, own and sell the Mortgage Loans;

                  f.       Assignor  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignor's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignor is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignor  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignor of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignee  and
                           Company,  will constitute the valid and legally binding  obligation of Assignor
                           enforceable   against   Assignor  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  g.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignor in  connection  with the  execution,  delivery  or  performance  by
                           Assignor of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated  hereby.  Neither  Assignor  nor  anyone  acting on its behalf has
                           offered,  transferred,  pledged,  sold or  otherwise  disposed of the  Mortgage
                           Loans or any interest in the Mortgage  Loans,  or solicited any offer to buy or
                           accept a transfer,  pledge or other  disposition of the Mortgage  Loans, or any
                           interest in the  Mortgage  Loans or otherwise  approached  or  negotiated  with
                           respect to the Mortgage  Loans,  or any interest in the Mortgage Loans with any
                           Person in any  manner,  or made any  general  solicitation  by means of general
                           advertising  or in any other  manner,  or taken any other  action  which  would
                           constitute a  distribution  of the Mortgage  Loans under the  Securities Act of
                           1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Mortgage   Loans  a  violation  of  Section  5  of  the  1933  Act  or  require
                           registration pursuant thereto; and

                  h.       Assignor  has  received  from  Company,  and has  delivered  to  Assignee,  all
                           documents  required to be  delivered  to Assignor by Company  prior to the date
                           hereof  pursuant to the Servicing  Agreement with respect to the Mortgage Loans
                           and has not  received,  and has not  requested  from  Company,  any  additional
                           documents.

         3.       Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of
the date hereof:

                  a.       Assignee is duly  organized,  validly  existing and in good standing  under the
                           laws of the  jurisdiction of its  organization  and has all requisite power and
                           authority  to hold the  Mortgage  Loans as trustee on behalf of the  holders of
                           Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates. Series 2006-6;

                  b.       Assignee  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignee's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignee is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignee  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignee of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignor  and
                           Company,  will constitute the valid and legally binding  obligation of Assignee
                           enforceable   against   Assignee  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  c.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignee in  connection  with the  execution,  delivery  or  performance  by
                           Assignee of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated hereby; and

                  d.       The  Assignee  assumes for the  benefit of each of Assignor  and Company all of
                           Assignor's  rights and  obligations  (and the Master  Servicer  will ensure the
                           performance  of these  obligations)  under the  Servicing  Agreement but solely
                           with respect to such Mortgage Loans.

         4.       Company  warrants and represents to, and covenant with,  Assignor and Assignee as of the
date hereof:

                  a.       Company is duly  organized,  validly  existing and in good  standing  under the
                           laws of the jurisdiction of its  organization,  and has all requisite power and
                           authority  to  service  the  Mortgage   Loans  and  otherwise  to  perform  its
                           obligations under the Servicing Agreement;

                  b.       Company  has full power and  authority  to  execute,  deliver  and  perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course  of  Company's  business  and  will  not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions of Company's organizational  documents or any legal restriction,  or
                           any material  agreement  or  instrument  to which  Company is now a party or by
                           which it is bound,  or result in the  violation of any law,  rule,  regulation,
                           order,  judgment or decree to which  Company or its  property  is subject.  The
                           execution,  delivery and  performance  by Company of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on part of Company.  This AAR Agreement has
                           been duly executed and delivered by Company,  and, upon the due  authorization,
                           execution and delivery by Assignor and Assignee,  will constitute the valid and
                           legally  binding  obligation  of  Company,   enforceable   against  Company  in
                           accordance  with  its  terms  except  as  enforceability   may  be  limited  by
                           bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now
                           or hereafter in effect relating to creditors' rights generally,  and by general
                           principles of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law;

                  c.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Company  in  connection  with the  execution,  delivery  or  performance  by
                           Company of this AAR Agreement,  or the  consummation by it of the  transactions
                           contemplated hereby or if required,  such consent,  approval,  authorization or
                           order has been obtained prior to the date hereof; and

                  d.       Company  shall  establish a Custodial  Account and an Escrow  Account under the
                           Servicing  Agreement in favor of Assignee  with  respect to the Mortgage  Loans
                           separate from the Custodial Account and Escrow Account  previously  established
                           under the Servicing Agreement in favor of Assignor.

         5.       The Company  hereby  restates the  representations  and  warranties set forth in Section
2(b) of Amendment Reg AB as of the date hereof.

         6.       Assignor  hereby  agrees to  indemnify  and hold the Assignee and the Company (and their
successors  and assigns)  harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,
legal fees and related  costs,  judgments,  and any other costs,  fees and expenses  that  Assignee or the
Company  (and  their  successors  and  assigns)  may  sustain  in any way  related  to any  breach  of the
representations  or  warranties  of Assignor set forth in this AAR Agreement or the breach of any covenant
or condition contained herein.

Recognition of Assignee

         7.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Mortgage Loans,  and  acknowledges  that the Mortgage Loans will be part of a REMIC,  and will service the
Mortgage Loans in accordance with this AAR Agreement.

         8.       Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed
by the parties  hereto  that (i) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is
solely in its capacity as trustee (in such  capacity,  the "Trustee") for Bear Stearns ALT-A Trust 2006-6,
Mortgage  Pass-Through  Certificates,  Series 2006-6 (the "Trust"),  pursuant to the Pooling and Servicing
Agreement  (the  "Pooling and  Servicing  Agreement"),  dated as of September 1, 2006,  among SAMI II, the
Assignor,  the  Assignee,  Wells  Fargo  Bank,  National  Association,  as master  servicer  (the  "Master
Servicer") and as securities administrator, (ii) each of the representations,  undertakings and agreements
herein  made on behalf of the Trust is made and  intended  not as personal  representations,  undertakings
and  agreements  of the  Assignee  but is made and  intended for the purpose of binding only the Trust and
(iii) under no circumstances  shall the Assignee be personally  liable for the payment of any indebtedness
or  expenses  of the  Assignee  or the Trust or be liable for the  breach or  failure  of any  obligation,
representation,  warranty or covenant made or undertaken by the Assignee,  the Assignor or the Trust under
the  Servicing  Agreement or the Pooling and  Servicing  Agreement.  Any recourse  against the Assignee in
respect of any  obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be
limited  solely to the  assets  it may hold as  trustee  of Bear  Stearns  ALT-A  Trust  2006-6,  Mortgage
Pass-Through Certificates, Series 2006-6.

Modification of the Servicing Agreement

         9.  The Company and EMC hereby amend the Servicing Agreement as follows:

                  a.  Sections  6.04,  6.05,  6.07  and  clause  (x) of  Section  10.01,  all as  added by
                      Amendment Number 2 to the Servicing Agreement are deleted in their entirety.

                  b.  Exhibit F to the Servicing  Agreement is hereby  deleted in its entirety and replace
                      with the reporting  exhibits  attached  hereto as  Attachment 4 in formats  mutually
                      agreeable to the Company and the Master Servicer;  provided,  however, Company shall
                      not be required to report any  information  relating to any prepayment  penalties or
                      charges to the extent such penalties or charges are retained by the Company.

         10.  The Company and EMC hereby modify Amendment Reg AB as follows:

                  a.       The following shall be added as Section 2(g)(vi) of Amendment Reg AB:

                           The Master  Servicer shall be considered a third party  beneficiary of Sections
                      2(d),  2(e) and 2(g) of this  Amendment Reg AB (with regard to Section 2(g),  solely
                      with respect to  noncompliance  under  Sections 2(d) and 2(e) of this  Amendment Reg
                      AB),  entitled to all of the rights and  benefits  accruing  to any Master  Servicer
                      herein as if it were a direct party to this Amendment Reg AB.

                  b.       Section  2(e)(i)(D)  of  Amendment  Reg AB is hereby  amended by  deleting  "if
                      required by Regulation AB," from the first line of such Section 2(e)(i)(D).

Miscellaneous

         11.      All demands,  notices and  communications  related to the Mortgage Loans,  the Servicing
Agreement  and this AAR  Agreement  shall be in  writing  and shall be  deemed to have been duly  given if
personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                Countrywide Home Loans Servicing LP
                400 Countrywide Way
                Simi Valley, California 93065
                Attention:   John  Lindberg,   Rachel  Meza,
                Eric Varnen and Yuan Li

                with copies to:  General Counsel

                  b.       In the case of Assignor,

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                All notices and updates  required to be provided to the Assignor  regarding  Regulation AB
                pursuant  to  the  Servicing  Agreement  should  be  sent  to the  Assignor  by  email  to
                regABnotifications@bear.com, and additionally:

                  (a)      For Item 1117 (Legal Proceedings) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                  (b)      For Item 1119 (Affiliations and Certain Relationships and Related
                           Transactions) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                  c.       In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention:   Client  Manager  BSALTA  2006-6
                Telecopier No.: (410) 715-2380

                  d.       In the case of Assignee,

                Citibank, N.A.
                388 Greenwich Street, 14th Floor
                New York, New York 10013
                Attention:  Structured Finance Agency & Trust —BSALTA 2006-6
                Telecopier No.: (212) 816-5527

         12.      Each party will pay any  commissions  it has  incurred  and the  Assignor  shall pay the
fees of its  attorneys  and the  reasonable  fees of the  attorneys  of the  Assignee  and the  Company in
connection  with the  negotiations  for,  documenting of and closing of the  transactions  contemplated by
this AAR Agreement.

         13.      This AAR Agreement  shall be construed in  accordance  with the laws of the State of New
York,  without  regard  to  conflicts  of law  principles  (other  than  Section  5-1401  of the New  York
Obligations  Law), and the obligations,  rights and remedies of the parties  hereunder shall be determined
in accordance with such laws.

         14.      No term or  provision  of this AAR  Agreement  may be waived  or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         15.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         16.      This AAR Agreement  shall survive the conveyance of the Mortgage  Loans,  the assignment
of the  Servicing  Agreement  to the  extent  of the  Mortgage  Loans  by  Assignor  to  Assignee  and the
termination of the Servicing Agreement.

         17.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         18.      In the event that any  provision of this AAR Agreement  conflicts  with any provision of
the  Servicing  Agreement  with  respect to the  Mortgage  Loans,  the terms of this AAR  Agreement  shall
control.

         19.      The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association has been
appointed as the master  servicer of the Mortgage Loans  pursuant to the Pooling and Servicing  Agreement,
dated as of September 1, 2006,  among SAMI II, the Assignor,  Wells Fargo Bank,  National  Association and
the  Assignee and therefor has the right to enforce all  obligations  of the Company  under the  Servicing
Agreement to the extent assigned under this AAR Agreement  (specifically  excluding,  without  limitation,
any right,  title and interest in, to or under the  representations  and warranties  contained in Sections
3.01 and 3.02 of the  Servicing  Agreement  and any and all  rights to  enforce  the  representations  and
warranties  set  forth in  those  sections  against  the  Company  which  are  retained  by the  Assignor.
Notwithstanding  the  foregoing,  it is  understood  that the Company shall not be obligated to defend and
indemnify  and hold  harmless the Master  Servicer,  the  Assignor  and the  Assignee  against any losses,
damages,  penalties,  fines, forfeitures,  judgments and any related costs including,  without limitation,
reasonable and necessary  legal fees,  resulting from (i) actions of the Company which were taken upon the
written  instruction or direction of the Master Servicer or Assignee,  as applicable,  or (ii) the failure
of the Master  Servicer to perform the  obligations  of the  Assignee as  "Purchaser"  with respect to the
Servicing  Agreement.  The Company  shall make all  distributions  under the  Servicing  Agreement  to the
Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-6, Account #50945700.

  and the Company shall  deliver all reports  required to be delivered  under the  Servicing  Agreement to
  the Assignee at the address set forth in Section 8 herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-6
                  Telecopier No.: (410) 715-2380






--------------------------------------------------------------------------------







         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.

EMC MORTGAGE CORPORATION
Assignor


By:  ________________________________________________
Name:
Title:

CITIBANK, N.A., not in it's individual
capacity but solely as trustee for the holders
of Bear Stearns ALT-A Trust, Mortgage
Pass-Through Certificates, Series 2006-6, as Assignee

By:__________________________________________________
Name:
Title:

COUNTRYWIDE HOME LOANS SERVICING LP
Company
By:  Countrywide GP, Inc., its General Partner


By:__________________________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:



ACKNOWLEDGED AND AGREED:


STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



By:__________________________________________________
Name:
Title:






--------------------------------------------------------------------------------





                                               ATTACHMENT 1

                                              MORTGAGE LOANS

                                         (Provided upon request)





--------------------------------------------------------------------------------





                                               ATTACHMENT 2


                                           SERVICING AGREEMENT

                                          ARTICLES IV, V, AND VI

                                         (Provided upon request)






--------------------------------------------------------------------------------





                                               ATTACHMENT 3

                                          AFFILIATION DISCLOSURE
                                 (Pursuant to Item 1119 of Regulation AB)

1._______Sponsor and any affiliate, including but not limited to:
_________a. EMC Mortgage Corporation
_________b. Bear, Stearns & Co. Inc.
_________c. Bear, Stearns Securities Corp.
_________d. Bear Stearns Structured Products
_________e. Bear, Stearns International Limited

2._______Depositor and any affiliate, including but not limited to:
_________a. Bear Stearns Asset Backed Securities I LLC
_________b. Structured Asset Mortgage Investments II Inc.

3._______Bear Stearns ALT-A Trust 2006-6 and any affiliate

4._______Citibank, N.A., as Trustee, and any affiliate

5._______Significant obligor and any affiliate - None

6._______Enhancement or support provider and any affiliate - None

7._______1100(d)(1) parties – any named party in the Securitization Transaction:

_________a. Cap Contract Provider:  [_____________]

_________b. Underwriter:  Bear, Stearns & Co. Inc.

_________c. Servicers:  Bank of America, N.A.; EMC Mortgage Corporation;  HSBC Mortgage Corporation (USA);
Mid America Bank, FSB; PHH Mortgage Corporation

_________d. Master Servicer:  Wells Fargo Bank, National Association

_________e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation

         f. Originator of 10%:  EMC Mortgage Corporation

         g. Securities Administrator:  Wells Fargo Bank, National Association

         h. Custodian: Wells Fargo Bank, National Association





--------------------------------------------------------------------------------





                                               ATTACHMENT 4

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with fixed field names and
data type.  The Excel spreadsheet should be used as a template consistently every month when submitting
data.


Table: Delinquency
Name                                                     Type                                       Size
-------------------------------------------------------- ------------------- ----------------------------
-------------------------------------------------------- ------------------- ----------------------------
Servicer Loan #                                          Number                                        8
                                                         (Double)
Investor Loan #                                          Number                                        8
                                                         (Double)
Borrower Name                                            Text                                         20
Address                                                  Text                                         30
State                                                    Text                                          2
Due Date                                                 Date/Time                                     8
Action Code                                              Text                                          2
FC Received                                              Date/Time                                     8
File Referred to Atty                                    Date/Time                                     8
NOD                                                      Date/Time                                     8
Complaint Filed                                          Date/Time                                     8
Sale Published                                           Date/Time                                     8
Target Sale Date                                         Date/Time                                     8
Actual Sale Date                                         Date/Time                                     8
Loss Mit Approval Date                                   Date/Time                                     8
Loss Mit Type                                            Text                                          5
Loss Mit Estimated Completion                            Date/Time                                     8
Date
Loss Mit Actual Completion Date                          Date/Time                                     8
Loss Mit Broken Plan Date                                Date/Time                                     8
BK Chapter                                               Text                                          6
BK Filed Date                                            Date/Time                                     8
Post Petition Due                                        Date/Time                                     8
Motion for Relief                                        Date/Time                                     8
Lift of Stay                                             Date/Time                                     8
RFD                                                      Text                                         10
Occupant Code                                            Text                                         10
Eviction Start Date                                      Date/Time                                     8
Eviction Completed Date                                  Date/Time                                     8
List Price                                               Currency                                      8
List Date                                                Date/Time                                     8
Accepted Offer Price                                     Currency                                      8
Accepted Offer Date                                      Date/Time                                     8
Estimated REO Closing Date                               Date/Time                                     8
Actual REO Sale Date                                     Date/Time                                     8

o    Items in bold are MANDATORY FIELDS. We must receive information in those fields every month in
     order for your file to be accepted.




The Action Code Field should show the applicable numeric code to indicate that a special action is being
taken. The Action Codes are the following:

              12-Relief Provisions
               15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed



Wells Fargo Bank will accept alternative Action Codes to those above, provided that the Codes are
consistent with industry standards. If Action Codes other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been granted relief for curing a
delinquency.  The Action Date is the date the relief is expected to end.  For military indulgence, it
will be three months after the Borrower's discharge from military service.

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting some other type of
litigation that will prevent or delay liquidation of the Mortgage Loan.  The Action Date will be either
the date that any repayment plan (or forbearance) instituted by the bankruptcy court will expire or an
additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an assignment of the
property. The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the decision has been made to foreclose the Mortgage Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.
The Action Date is the date the pay-off funds were remitted to the Master Servicer.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.  The Action Date is the
date the repurchase proceeds were remitted to the Master Servicer.

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a deed-in-lieu of foreclosure has
been accepted, and the Servicer, on behalf of the owner of the Mortgage Loan, has acquired the property
and may dispose of it.  The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third party acquired the
property, or a total condemnation of the property has occurred.  The Action Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a deed-in-lieu has been
accepted, and the property may be conveyed to the mortgage insurer and the pool insurance claim has been
filed.  The Action Date is the date of the foreclosure sale, or, for deeds-in-lieu, the date of the deed
for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are
acceptable:

         ASUM-Approved Assumption
         BAP-Borrower Assistance Program
         CO-Charge Off
         DIL-Deed-in-Lieu
         FFA-Formal Forbearance Agreement
         MOD-Loan Modification
         PRE-Pre-Sale
         SS-Short Sale
         MISC-Anything else approved by the PMI or Pool Insurer


Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.


The Occupant Code field should show the current status of the property.  The acceptable codes are:


         Mortgagor
         Tenant
          Unknown
         Vacant




                       REALIZED LOSS CALCULATION INFORMATION WELLS FARGO BANK, N.A. Form 332




Calculation of Realized Loss

Purpose

To provide the Servicer  with a form for the  calculation  of any Realized Loss (or gain) as a result of a
Mortgage Loan having been foreclosed and Liquidated.

Distribution

The  Servicer  will  prepare  the form in  duplicate  and send the  original  together  with  evidence  of
conveyance  of title and  appropriate  supporting  documentation  to the Master  Servicer with the Monthly
Accounting  Reports which  supports the Mortgage  Loan's  removal from the Mortgage Loan Activity  Report.
The Servicer will retain the duplicate for its own records.

Due Date

With respect to any liquidated  Mortgage Loan, the form will be submitted to the Master  Servicer no later
than the date on which  statements  are due to the Master  Servicer  under Section 4.02 of this  Agreement
(the  "Statement  Date") in the month  following  receipt of final  liquidation  proceeds  and  supporting
documentation  relating to such liquidated Mortgage Loan; provided,  that if such Statement Date is not at
least 30 days after receipt of final liquidation  proceeds and supporting  documentation  relating to such
liquidated  Mortgage Loan,  then the form will be submitted on the first  Statement  Date occurring  after
the 30th day following receipt of final liquidation proceeds and supporting documentation.

Preparation Instructions

The numbers on the form correspond with the numbers listed below.

1.       The actual Unpaid Principal Balance of the Mortgage Loan.
2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned
if all delinquent payments had been made as agreed.

3-7.     Complete as necessary.  All line entries must be supported by copies of appropriate statements,
         vouchers, receipts, canceled checks, etc., to document the expense.  Entries not properly
         documented will not be reimbursed to the Servicer.

8.       Accrued  Servicing  Fees based upon the  Scheduled  Principal  Balance  of the  Mortgage  Loan as
         calculated on a monthly basis.
10.      The total of lines 1 through 9.

Credits

11-17.   Complete as  necessary.  All line entries must be supported by copies of the  appropriate  claims
         forms,  statements,  payment  checks,  etc.  to  document  the credit.  If the  Mortgage  Loan is
         subject to a Bankruptcy  Deficiency,  the difference  between the Unpaid Principal Balance of the
         Note  prior to the  Bankruptcy  Deficiency  and the  Unpaid  Principal  Balance as reduced by the
         Bankruptcy Deficiency should be input on line 16.

18.      The total of lines 11 through 17.

Total Realized Loss (or Amount of Any Gain)

19.      The total derived from  subtracting  line 18 from 10. If the amount  represents a realized  gain,
         show the amount in parenthesis (  ).



                                          WELLS FARGO BANK, N.A.
                                       CALCULATION OF REALIZED LOSS



           WELLS FARGO BANK, N.A. Trust:  ___________________________

           Prepared by: __________________ Date: _______________

           Phone: ______________________

         Servicer Loan No.                  Servicer Name     Servicer Address

WELLS FARGO BANK, N.A.
Loan No._____________________________
Borrower's Name:________________________________________________________
Property
Address:________________________________________________________________

Liquidation and Acquisition Expenses:
Actual Unpaid Principal Balance of Mortgage Loan                             $ ________________(1)
Interest accrued at Net Rate                                                   ________________(2)
Attorney's Fees                                                                ________________(3)
Taxes                                                                          ________________(4)
Property Maintenance                                                           ________________(5)
MI/Hazard Insurance Premiums                                                   ________________(6)
Hazard Loss Expenses                                                           ________________(7)
Accrued Servicing Fees                                                         ________________(8)
Other (itemize)                                                                ________________(9)
                                                                             $ _________________



Total Expenses                                                               $ ________________(10)
Credits:
Escrow Balance                                                               $ ________________(11)
HIP Refund                                                                     ________________(12)
Rental Receipts                                                                ________________(13)
Hazard Loss Proceeds                                                           ________________(14)
Primary Mortgage Insurance Proceeds                                            ________________(15)
Proceeds from Sale of Acquired Property                                        ________________(16)
Other (itemize)                                                                ________________(17)
                                                                               ________________
                                                                               ________________
Total Credits                                                                $ ________________(18)

                        Total Realized Loss (or Amount of Gain) $________________






------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------




                      Standard File Layout - Master Servicing
------------------------------------------------------------------------------------
                                                                                     ---------- --------------------------- --------
Column Name                  Description                                             Decimal    Format Comment              Max
                                                                                                                            Size
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SER_INVESTOR_NBR             A value  assigned by the Servicer to define a group of             Text up to 10 digits             20
                             loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
LOAN_NBR                     A  unique  identifier  assigned  to  each  loan by the             Text up to 10 digits             10
                             investor.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERVICER_LOAN_NBR            A unique  number  assigned to a loan by the  Servicer.             Text up to 10 digits             10
                             This may be different than the LOAN_NBR.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
BORROWER_NAME                The borrower  name as received in the file.  It is not             Maximum   length   of   30       30
                             separated by first and last name.                                  (Last, First)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_PAY_AMT                Scheduled  monthly  principal and  scheduled  interest      2      No   commas(,)  or  dollar       11
                             payment  that a  borrower  is  expected  to  pay,  P&I             signs ($)
                             constant.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NOTE_INT_RATE                The loan interest rate as reported by the Servicer.         4      Max length of 6                   6
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NET_INT_RATE                 The loan  gross  interest  rate less the  service  fee      4      Max length of 6                   6
                             rate as reported by the Servicer.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_FEE_RATE                The  servicer's fee rate for a loan as reported by the      4      Max length of 6                   6
                             Servicer.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_FEE_AMT                 The  servicer's  fee amount for a loan as  reported by      2      No   commas(,)  or  dollar       11
                             the Servicer.                                                      signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NEW_PAY_AMT                  The  new  loan  payment  amount  as  reported  by  the      2      No   commas(,)  or  dollar       11
                             Servicer.                                                          signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NEW_LOAN_RATE                The new loan rate as reported by the Servicer.              4      Max length of 6                   6
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ARM_INDEX_RATE               The  index  the  Servicer  is  using  to  calculate  a      4      Max length of 6                   6
                             forecasted rate.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_BEG_PRIN_BAL            The  borrower's   actual  principal   balance  at  the      2      No   commas(,)  or  dollar       11
                             beginning of the processing cycle.                                 signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_END_PRIN_BAL            The borrower's  actual principal balance at the end of      2      No   commas(,)  or  dollar       11
                             the processing cycle.                                              signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
BORR_NEXT_PAY_DUE_DATE       The  date  at the end of  processing  cycle  that  the             MM/DD/YYYY                       10
                             borrower's  next  payment is due to the  Servicer,  as
                             reported by Servicer.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_AMT_1              The first curtailment amount to be applied.                 2      No   commas(,)  or  dollar       11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_DATE_1             The   curtailment   date  associated  with  the  first             MM/DD/YYYY                       10
                             curtailment amount.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
CURT_ADJ_ AMT_1              The  curtailment  interest  on the  first  curtailment      2      No   commas(,)  or  dollar       11
                             amount, if applicable.                                             signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_AMT_2              The second curtailment amount to be applied.                2      No   commas(,)  or  dollar       11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_DATE_2             The  curtailment   date  associated  with  the  second             MM/DD/YYYY                       10
                             curtailment amount.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
CURT_ADJ_ AMT_2              The  curtailment  interest  on the second  curtailment      2      No   commas(,)  or  dollar       11
                             amount, if applicable.                                             signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_AMT_3              The third curtailment amount to be applied.                 2      No   commas(,)  or  dollar       11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_DATE_3             The   curtailment   date  associated  with  the  third             MM/DD/YYYY                       10
                             curtailment amount.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
CURT_ADJ_AMT_3               The  curtailment  interest  on the  third  curtailment      2      No   commas(,)  or  dollar       11
                             amount, if applicable.                                             signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PIF_AMT                      The loan  "paid in full"  amount  as  reported  by the      2      No   commas(,)  or  dollar       11
                             Servicer.                                                          signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PIF_DATE                     The paid in full date as reported by the Servicer.                 MM/DD/YYYY                       10
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
                                                                                                Action      Code      Key:        2
                                                                                                15=Bankruptcy,
                                                                                                30=Foreclosure,  , 60=PIF,
                                                                                                63=Substitution,
                                                                                                65=Repurchase,70=REO
                                                                                     ---------- --------------------------- --------
ACTION_CODE                  The  standard  FNMA  numeric code used to indicate the
                             default/delinquent status of a particular loan.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
INT_ADJ_AMT                  The amount of the interest  adjustment  as reported by      2      No   commas(,)  or  dollar       11
                             the Servicer.                                                      signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SOLDIER_SAILOR_ADJ_AMT       The  Soldier   and  Sailor   Adjustment   amount,   if      2      No   commas(,)  or  dollar       11
                             applicable.                                                        signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NON_ADV_LOAN_AMT             The Non Recoverable Loan Amount, if applicable.             2      No   commas(,)  or  dollar       11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
LOAN_LOSS_AMT                The amount  the  Servicer  is  passing  as a loss,  if      2      No   commas(,)  or  dollar       11
                             applicable.                                                        signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_BEG_PRIN_BAL           The scheduled  outstanding principal amount due at the      2      No   commas(,)  or  dollar       11
                             beginning  of the cycle  date to be passed  through to             signs ($)
                             investors.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_END_PRIN_BAL           The  scheduled  principal  balance due to investors at      2      No   commas(,)  or  dollar       11
                             the end of a processing cycle.                                     signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_PRIN_AMT               The  scheduled  principal  amount as  reported  by the      2      No   commas(,)  or  dollar       11
                             Servicer for the current cycle -- only  applicable for             signs ($)
                             Scheduled/Scheduled Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_NET_INT                The scheduled  gross interest  amount less the service      2      No   commas(,)  or  dollar       11
                             fee amount for the  current  cycle as  reported by the             signs ($)
                             Servicer -- only  applicable  for  Scheduled/Scheduled
                             Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_PRIN_AMT                The actual  principal amount collected by the Servicer      2      No   commas(,)  or  dollar       11
                             for the  current  reporting  cycle -- only  applicable             signs ($)
                             for Actual/Actual Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_NET_INT                 The actual gross interest  amount less the service fee      2      No   commas(,)  or  dollar       11
                             amount for the current  reporting cycle as reported by             signs ($)
                             the  Servicer  -- only  applicable  for  Actual/Actual
                             Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PREPAY_PENALTY_ AMT          The penalty  amount  received when a borrower  prepays      2      No   commas(,)  or  dollar       11
                             on his loan as reported by the Servicer.                           signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PREPAY_PENALTY_ WAIVED       The  prepayment  penalty amount for the loan waived by      2      No   commas(,)  or  dollar       11
                             the servicer.                                                      signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------

---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
MOD_DATE                     The  Effective  Payment Date of the  Modification  for             MM/DD/YYYY                       10
                             the loan.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
MOD_TYPE                     The Modification Type.                                             Varchar  -  value  can  be       30
                                                                                                alpha or numeric
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
DELINQ_P&I_ADVANCE_AMT       The  current   outstanding   principal   and  interest      2      No   commas(,)  or  dollar       11
                             advances made by Servicer.                                         signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------






--------------------------------------------------------------------------------






                                                                                               EXHIBIT I-6

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
September 29, 2006, among EMC Mortgage  Corporation  (the  "Assignor"),  Citibank,  N.A., not individually
but solely as trustee  for the  holders of the Bear  Stearns  ALT-A Trust  2006-6,  Mortgage  Pass-Through
Certificates, Series 2006-6 (the "Assignee") and HSBC Mortgage Corporation (USA) (the "Company").

         Whereas,  pursuant  to the  Recognition  Agreement  dated as of  September  1, 2006,  between the
Assignor  and the  Company  (the  "Recognition  Agreement"),  the  Company  has agreed to service  certain
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan Schedule") for the Assignor as owner of the Assigned Loans,; and

         Whereas,  Assignor  purchased  certain  residential  mortgage  loans (the "HSBC Loans") listed on
Attachment  2 annexed  hereto  (the "HSBC Loan  Schedule")  from the  Company  pursuant  to the  Servicing
Agreement and pursuant to which the Company agreed to service the HSBC loans; and

         In consideration of the mutual promises and agreements  contained herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
agree that the HSBC Loans and,  together with the Assigned  Loans,  the  "Mortgage  Loans" now serviced by
the Company for the Assignor and its  successors  and assigns  pursuant to the  Recognition  Agreement and
the Assignor's  right,  title and interest to and under the  Recognition  Agreement in accordance with the
terms and conditions of that certain Amended and Restated  Purchase,  Warranties and Servicing  Agreement,
dated as of  September 1, 2005,  as amended by  Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of
November 7, 2005 (as amended,  the "Servicing  Agreement")and the Servicing  Agreement shall be subject to
the terms of this AAR  Agreement.  Capitalized  terms used herein but not defined  shall have the meanings
ascribed to them in the Servicing Agreement.

Assignment and Assumption

           1.       Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and
   assigns to the  Assignee  all of its right,  title and  interest  as in, to and under (a) the  Mortgage
   Loans and (b) the  Recognition  Agreement  and the Servicing  Agreement;  provided,  however,  that the
   Assignor is not  assigning to the Assignee  any of its right,  title or interest,  in, to and under the
   Recognition  Agreement  and the  Servicing  Agreement  with respect to any mortgage loan other than the
   Mortgage Loans listed on Attachment 1.  Notwithstanding  anything to the contrary contained herein, the
   Assignor  specifically  reserves and does not assign to the Assignee any right,  title and interest in,
   to or under the  representations  and  warranties  contained  in Section  3.01 and Section  3.02 of the
   Servicing  Agreement  and the  Assignor  is  retaining  the right to enforce  the  representations  and
   warranties set forth in those sections against the Company.  Except as is otherwise  expressly provided
   herein,  the  Assignor  makes no  representations,  warranties  or  covenants  to the  Assignee and the
   Assignee  acknowledges  that the Assignor  has no  obligations  to the Assignee  under the terms of the
   Servicing Agreement or otherwise relating to the transaction  contemplated  herein (including,  but not
   limited to, any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

           2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                  [reserved];

                  Attached  hereto as  Attachment 3 and  Attachment 4 are true and accurate  copies of the
                           Recognition Agreement and the Servicing Agreement,  respectively, each of which
                           is in full force and effect as of the date hereof and the  provisions  of which
                           have not been waived,  amended or modified in any  respect,  nor has any notice
                           of termination been given thereunder;

                  Assignor  is the lawful  owner of the  Mortgage  Loans with full right to  transfer  the
                           Mortgage Loans and any and all of its interests,  rights and obligations  under
                           the  Recognition  Agreement and the  Servicing  Agreement as they relate to the
                           Mortgage Loans,  free and clear from any and all claims and  encumbrances;  and
                           upon the transfer of the Mortgage Loans to Assignee as contemplated  herein and
                           in the  Mortgage  Loan  Servicing  Agreement  dated as of  September  29,  2006
                           between the Assignor and Structured  Asset Mortgage  Investments II Inc. ("SAMI
                           II"),  Assignee  shall have good title to each and every Assigned Loan, as well
                           as any and  all of  Assignor's  interests  and  rights  under  the  Recognition
                           Agreement  and the  Servicing  Agreement as they relate to the Mortgage  Loans,
                           free and clear of any and all liens, claims and encumbrances;

                  There  are no  offsets,  counterclaims  or other  defenses  available  to  Company  with
                           respect to the Mortgage Loans or the Recognition Agreement;

                  Assignor has no  knowledge  of, and has not received  notice of, any waivers  under,  or
                           any modification of, any Assigned Loan;

                  Assignor is duly  organized,  validly  existing and in good  standing  under the laws of
                           the  jurisdiction  of its  incorporation,  and  has  all  requisite  power  and
                           authority to acquire, own and sell the Mortgage Loans;

                  Assignor has full  corporate  power and  authority  to execute,  deliver and perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course  of  Assignor's  business  and  will not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions of Assignor's  charter or by-laws or any legal  restriction,  or any
                           material  agreement or instrument to which  Assignor is now a party or by which
                           it is bound,  or result in the violation of any law, rule,  regulation,  order,
                           judgment  or  decree  to  which  Assignor  or  its  property  is  subject.  The
                           execution,  delivery and  performance by Assignor of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized  by all  necessary  corporate  action on the part of Assignor.  This
                           AAR  Agreement  has been duly  executed and delivered by Assignor and, upon the
                           due  authorization,  execution  and  delivery by  Assignee  and  Company,  will
                           constitute  the valid and legally  binding  obligation of Assignor  enforceable
                           against Assignor in accordance with its terms except as  enforceability  may be
                           limited by bankruptcy, reorganization,  insolvency, moratorium or other similar
                           laws now or hereafter in effect relating to creditors'  rights  generally,  and
                           by  general  principles  of equity  regardless  of  whether  enforceability  is
                           considered in a proceeding in equity or at law;

                  No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignor in  connection  with the  execution,  delivery  or  performance  by
                           Assignor of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated hereby;

                  Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
                           sold or  otherwise  disposed  of the  Mortgage  Loans  or any  interest  in the
                           Mortgage Loans,  or solicited any offer to buy or accept a transfer,  pledge or
                           other  disposition of the Mortgage Loans, or any interest in the Mortgage Loans
                           or otherwise  approached or negotiated  with respect to the Mortgage  Loans, or
                           any interest in the Mortgage  Loans with any Person in any manner,  or made any
                           general  solicitation  by means of general  advertising or in any other manner,
                           or taken  any  other  action  which  would  constitute  a  distribution  of the
                           Mortgage  Loans under the  Securities  Act of 1933, as amended (the "1933 Act")
                           or which would  render the  disposition  of the  Mortgage  Loans a violation of
                           Section 5 of the 1933 Act or require registration pursuant thereto;

                  The  Assignor  has  received  from  Company,  and has  delivered  to the  Assignee,  all
                           documents  required to be  delivered  to  Assignor by the Company  prior to the
                           date hereof pursuant to the Recognition  Agreement and the Servicing  Agreement
                           with respect to the Mortgage Loans and has not received,  and has not requested
                           from the Company, any additional documents; and

                  There is no  action,  suit,  proceeding,  investigation  or  litigation  pending  or, to
                           Assignor's  knowledge,  threatened,  which  either  in any  instance  or in the
                           aggregate,  if  determined  adversely  to  Assignor,   would  adversely  affect
                           Assignor's  execution  or  delivery  of,  or the  enforceability  of,  this AAR
                           Agreement,  or the Assignor's ability to perform its obligations under this AAR
                           Agreement.

           3.       Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of
   the date hereof:

                  Assignee is duly  organized,  validly  existing and in good  standing  under the laws of
                           the  jurisdiction of its organization and has all requisite power and authority
                           to hold the  Mortgage  Loans as  trustee  on behalf of the  holders of the Bear
                           Stearns ALT-A Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6;

                  Assignee has full  corporate  power and  authority  to execute,  deliver and perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course  of  Assignee's  business  and  will not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions of Assignee's  charter or by-laws or any legal  restriction,  or any
                           material  agreement or instrument to which  Assignee is now a party or by which
                           it is bound,  or result in the violation of any law, rule,  regulation,  order,
                           judgment  or  decree  to  which  Assignee  or  its  property  is  subject.  The
                           execution,  delivery and  performance by Assignee of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized  by all  necessary  corporate  action on part of Assignee.  This AAR
                           Agreement  has been duly  executed and  delivered by Assignee and, upon the due
                           authorization,  execution and delivery by Assignor and Company, will constitute
                           the valid and  legally  binding  obligation  of  Assignee  enforceable  against
                           Assignee in accordance with its terms except as  enforceability  may be limited
                           by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
                           now or hereafter in effect  relating to  creditors'  rights  generally,  and by
                           general   principles  of  equity   regardless  of  whether   enforceability  is
                           considered in a proceeding in equity or at law;

                  No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignee in  connection  with the  execution,  delivery  or  performance  by
                           Assignee of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated hereby;

                  There is no  action,  suit,  proceeding,  investigation  or  litigation  pending  or, to
                           Assignee's  knowledge,  threatened,  which  either  in any  instance  or in the
                           aggregate,  if  determined  adversely  to  Assignee,   would  adversely  affect
                           Assignee's  execution  or  delivery  of,  or the  enforceability  of,  this AAR
                           Agreement,  or the Assignee's ability to perform its obligations under this AAR
                           Agreement; and

                  Assignee  assumes  for the  benefit of each of the  Assignor  and the Company all of the
                           rights of the  Purchaser  under the  Recognition  Agreement  and the  Servicing
                           Agreement with respect to the Mortgage Loans.

           4.       Company  warrants and represents to, and covenants  with,  Assignor and Assignee as of
   the date hereof:

                  [reserved];

                  Attached  hereto as  Attachment 3 and  Attachment 4 are true and accurate  copies of the
                           Recognition Agreement and the Servicing Agreement,  respectively, each of which
                           is in full force and effect as of the date hereof and the  provisions  of which
                           have not been waived,  amended or modified in any  respect,  nor has any notice
                           of termination been given thereunder;

                  Company is duly organized,  validly  existing and in good standing under the laws of the
                           jurisdiction  of its  incorporation,  and has all requisite power and authority
                           to service the Mortgage  Loans and otherwise to perform its  obligations  under
                           the Recognition Agreement and the Servicing Agreement;

                  Company has full  corporate  power and  authority  to  execute,  deliver and perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course  of  Company's  business  and  will  not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions  of Company's  charter or by-laws or any legal  restriction,  or any
                           material  agreement or  instrument  to which Company is now a party or by which
                           it is bound,  or result in the violation of any law, rule,  regulation,  order,
                           judgment  or  decree  to  which  Company  or  its  property  is  subject.   The
                           execution,  delivery and  performance  by Company of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  corporate action on the part of Company.  This AAR
                           Agreement has been duly  executed and  delivered by Company,  and, upon the due
                           authorization,   execution  and  delivery  by  Assignor  and   Assignee,   will
                           constitute  the valid and legally  binding  obligation of Company,  enforceable
                           against  Company in accordance with its terms except as  enforceability  may be
                           limited by bankruptcy, reorganization,  insolvency, moratorium or other similar
                           laws now or hereafter in effect relating to creditors'  rights  generally,  and
                           by  general  principles  of equity  regardless  of  whether  enforceability  is
                           considered in a proceeding in equity or at law;

                  No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Company  in  connection  with the  execution,  delivery  or  performance  by
                           Company of this AAR Agreement,  or the  consummation by it of the  transactions
                           contemplated hereby;

                  The  Company  shall  establish  a  Custodial  Account  and an Escrow  Account  under the
                           Recognition  Agreement  in favor of the  Assignee  with respect to the Mortgage
                           Loans  separate  from the  Custodial  Account  and  Escrow  Account  previously
                           established under the Servicing Agreement in favor of Assignor;

                  No event has  occurred  from the Closing  Date to the date hereof which would render the
                           representations  and  warranties as to the related  Mortgage  Loans made by the
                           Company in Sections  3.01 and 3.02 of the  Servicing  Agreement to be untrue in
                           any material respect; and

                  Neither  this  AAR  Agreement  nor  any  certification,   statement,   report  or  other
                           agreement,  document or instrument  furnished or to be furnished by the Company
                           pursuant to this AAR Agreement  contains or will contain any materially  untrue
                           statement  of fact or omits or will omit to state a fact  necessary to make the
                           statements contained therein not misleading.

           5.       Assignor  hereby  agrees to indemnify and hold the Assignee  (and its  successors  and
   assigns) harmless against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and
   related costs, judgments,  and any other costs, fees and expenses that Assignee (and its successors and
   assigns) may sustain in any way related to any breach of the  representations or warranties of Assignor
   set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

           6.       From and after the date  hereof,  Company  shall  recognize  Assignee  as owner of the
   Mortgage  Loans,  and  acknowledges  that the  Mortgage  Loans  are  intended  to be part of a REMIC or
   multiple  REMICs,  and will service the Mortgage Loans in accordance  with the Servicing  Agreement (as
   modified by this AAR Agreement and the  Recognition  Agreement)  but in no event in a manner that would
   (i) cause any such intended  REMIC to fail to qualify as a REMIC or (ii) result in the  imposition of a
   tax upon any such intended REMIC  (including but not limited to the tax on prohibited  transactions  as
   defined in Section  860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section
   860G(d) of the Code).  It is the  intention of Assignor,  Company and Assignee  that this AAR Agreement
   shall be binding  upon and for the  benefit of the  respective  successors  and  assigns of the parties
   hereto.  Neither Company nor Assignor shall amend or agree to amend, modify,  waive, or otherwise alter
   any of the  terms  or  provisions  of the  Servicing  Agreement  or  the  Recognition  Agreement  which
   amendment,  modification, waiver or other alteration would in any way affect the Mortgage Loans without
   the prior written consent of Assignee.

           7.       Notwithstanding  any term  hereof to the  contrary,  it is  expressly  understood  and
   agreed by the parties  hereto that (i) the execution and delivery of this AAR Agreement by the Assignee
   is solely in its capacity as trustee (in such  capacity,  the  "Trustee")  for Bear Stearns ALT-A Trust
   2006-6, Mortgage Pass-Through  Certificates,  Series 2006-6 (the "Trust"),  pursuant to the Pooling and
   Servicing Agreement (the "Pooling and Servicing Agreement"),  dated as of September 1, 2006, among SAMI
   II, the  Assignor,  the  Assignee,  Wells Fargo Bank,  National  Association,  as master  servicer (the
   "Master Servicer") and as securities administrator, (ii) each of the representations,  undertakings and
   agreements  herein made on behalf of the Trust is made and  intended  not as personal  representations,
   undertakings  and  agreements  of the Assignee but is made and intended for the purpose of binding only
   the Trust and (iii) under no circumstances  shall the Assignee be personally  liable for the payment of
   any  indebtedness  or expenses  of the  Assignee or the Trust or be liable for the breach or failure of
   any obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor
   or the Trust under the  Servicing  Agreement  or the  Pooling and  Servicing  Agreement.  Any  recourse
   against the Assignee in respect of any  obligations  it may have under or pursuant to the terms of this
   AAR Agreement  shall be limited solely to the assets it may hold as trustee of Bear Stearns ALT-A Trust
   2006-6, Mortgage Pass-Through Certificates, Series 2006-6.

Miscellaneous
           8.       All  demands,   notices  and  communications   related  to  the  Mortgage  Loans,  the
   Recognition Agreement,  the Servicing Agreement and this AAR Agreement shall be in writing and shall be
   deemed to have been duly  given if  personally  delivered  at or  mailed by  registered  mail,  postage
   prepaid, as follows:

         a.       In the case of Company,

                  HSBC MORTGAGE CORPORATION (USA)
                  Lori A. Miller / Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

         b.       In the case of Assignor,

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com
                  All notices and updates required to be provided to the Assignor regarding Regulation
                  AB pursuant to the Servicing Agreement should be sent to the Assignor by email to
                  regABnotifications@bear.com, and additionally:

                  (A)      for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX 75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile: (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                (B)        For Item 1119 (Affiliations and Certain Relationships and Related
                           Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         c.       In the case of the Securities Administrator,

                  Wells Fargo Bank,
                  National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention:  BSALTA 2006-6
                  Telecopier No.: (410) 715-2380

         d.       In the case of Assignee,

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust —BSALTA 2006-6
                  Telecopier No.: (212) 816-5527

           9.       Each party will pay any  commissions  it has incurred and the fees of its attorneys in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by
   this AAR Agreement.

           10.      This AAR  Agreement  shall be  construed in  accordance  with the laws of the State of
   New York,  without  regard to conflicts of law  principles  (other than Section  5-1401 of the New York
   Obligations  Law),  and the  obligations,  rights  and  remedies  of the  parties  hereunder  shall  be
   determined in accordance with such laws.

           11.      No term or  provision  of this AAR  Agreement  may be waived or  modified  unless such
   waiver or  modification  is in writing and signed by the party against whom such waiver or modification
   is sought to be enforced.

           12.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the
   parties  hereto.  Any entity into which  Assignor,  Assignee  or Company may be merged or  consolidated
   shall,  without the  requirement  for any further  writing,  be deemed  Assignor,  Assignee or Company,
   respectively, hereunder.

           13.      This  AAR  Agreement  shall  survive  the  conveyance  of  the  Mortgage  Loans,   the
   assignment  of the  Recognition  Agreement  and the  Servicing  Agreement to the extent of the Mortgage
   Loans by Assignor to Assignee  and the  termination  of the  Recognition  Agreement  and the  Servicing
   Agreement.

           14.      This AAR  Agreement  may be  executed  simultaneously  in any number of  counterparts.
   Each counterpart shall be deemed to be an original and all such  counterparts  shall constitute one and
   the same instrument.

           15.      In the event that any  provision of this AAR  Agreement  conflicts  with any provision
   of the Servicing  Agreement or the Recognition  Agreement with respect to the Mortgage Loans, the terms
   of this AAR Agreement shall control.

           16.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the
   "Master  Servicer")  has been  appointed as the master  servicer of the Mortgage  Loans pursuant to the
   Pooling and Servicing  Agreement and therefor has the right to enforce all  obligations of the Company,
   as they relate to the Mortgage  Loans,  under the  Servicing  Agreement  and this AAR  Agreement.  Such
   rights will  include,  without  limitation,  the right to terminate  the Servicer  under the  Servicing
   Agreement and the  Recognition  Agreement  upon the occurrence of an event of default  thereunder,  the
   right to receive all remittances required to be made by the Company under the Servicing Agreement,  the
   right to receive all monthly  reports and other data  required to be delivered by the Company under the
   Servicing  Agreement,  the right to  examine  the books and  records  of the  Company,  indemnification
   rights,  and the right to exercise certain rights of consent and approval  relating to actions taken by
   the Company. The Company shall make all distributions under the Servicing Agreement,  as they relate to
   the Mortgage Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-6, Account #50945700.

and the Company shall deliver all reports required to be delivered under the Servicing Agreement, as
they relate to the Mortgage Loans, to the Assignee at the address set forth in Section 9d herein and to
the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-6
                  Telecopier No.: (410) 715-2380






         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.

                                                     EMC MORTGAGE CORPORATION Assignor

                                            By:_________________________________________________________________
                                            Name:_______________________________________________________________
                                            Title:______________________________________________________________

                                                   CITIBANK, N.A., not in it's individual
                                                   capacity but solely as trustee for the holders
                                                   of Bear Stearns ALT-A Trust, Mortgage
                                                   Pass-Through Certificates, Series 2006-6, as Assignee

                                            By:_________________________________________________________________
                                            Name:_______________________________________________________________
                                            Title:______________________________________________________________

                                                     HSBC MORTGAGE CORPORATION (USA)
                                                     Company

                                            By:_________________________________________________________________
                                            Name:_______________________________________________________________
                                            Title:______________________________________________________________

                                            Acknowledged and Agreed:

                                                     WELLS FARGO BANK, NATIONAL         ASSOCIATION

                                            By:_________________________________________________________________
                                            Name:_______________________________________________________________
                                            Title:______________________________________________________________






--------------------------------------------------------------------------------






                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE

                                         (Available upon request)




--------------------------------------------------------------------------------






                                               ATTACHMENT 2

                                            HSBC LOAN SCHEDULE


                                         (Available upon request)





--------------------------------------------------------------------------------




                                               ATTACHMENT 3
                                          RECOGNITION AGREEMENT


                                         (Available upon request)







--------------------------------------------------------------------------------








                                               ATTACHMENT 4
                                           SERVICING AGREEMENT


                                         (Available upon request)








--------------------------------------------------------------------------------







                                                                                               EXHIBIT I-7

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
September 29, 2006, among EMC Mortgage  Corporation  (the  "Assignor"),  Citibank,  N.A., not individually
but solely as trustee  for the  holders of the Bear  Stearns  ALT-A Trust  2006-6,  Mortgage  Pass-Through
Certificates, Series 2006-6 (the "Assignee") and Mid America Bank, fsb (the "Company").

         In  consideration  of the mutual  promises  contained  herein,  the parties hereto agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  purchased by the Assignor  from the Company and now serviced by Company for Assignor and
its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006,  between Assignor and Company (as amended,  the "PWS Agreement") and (b) the
Term Sheets  dated  February 15, 2006,  and March 24, 2006,  each between  Assignor and Company (the "Term
Sheets" and together with the PWS Agreement,  the "Agreements")  shall be subject to the terms of this AAR
Agreement.  Capitalized  terms used herein but not  defined  shall have the  meanings  ascribed to them in
the PWS Agreement.

Assignment and Assumption

         Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and assigns to
the Assignee all of its right,  title and interest as in, to and under (a) the Assigned  Loans and (b) the
Agreements with respect to the Assigned Loans;  provided,  however,  that the Assignor is not assigning to
the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement with respect to any
mortgage  loan other  than the  Assigned  Loans  listed on the  Assigned  Loan  Schedule.  Notwithstanding
anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right,  title and interest in, to or under the  representations  and warranties  contained in
Section 3.01 and Section  3.02 of the PWS  Agreement  and the  Assignor is retaining  the right to enforce
the  representations  and  warranties  set  forth in those  sections  against  the  Company.  Except as is
otherwise  expressly  provided herein, the Assignor makes no  representations,  warranties or covenants to
the Assignee and the Assignee  acknowledges  that the Assignor has no  obligations  to the Assignee  under
the terms of the PWS Agreement or otherwise  relating to the transaction  contemplated  herein (including,
but not limited to, any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

           Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto  as  Attachment  2 are  true  and  accurate  copies  of  the  Agreements  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned
Loans and any and all of its interests,  rights and obligations  under the PWS Agreement as they relate to
the  Assigned  Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of
the Assigned Loans to Assignee as  contemplated  herein and in the Mortgage Loan Purchase  Agreement dated
as of September 29, 2006 between the Assignor and  Structured  Asset Mortgage  Investments II Inc.  ("SAMI
II"),  Assignee  shall  have  good  title  to each  and  every  Assigned  Loan,  as well as any and all of
Assignee's  interests  and rights under the PWS Agreement as they relate to the Assigned  Loans,  free and
clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims or other defenses  available to Company with respect to the
Assigned Loans or the PWS Agreement;

          Assignor  has no  knowledge  of,  and has not  received  notice of, any  waivers  under,  or any
modification of, any Assigned Loan;

          Assignor  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

          Assignor  has  full  corporate  power  and  authority  to  execute,   deliver  and  perform  its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignor's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignor's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignor is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignor or its  property is subject.  The
execution,  delivery and  performance by Assignor of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Assignor.  This AAR  Agreement  has been duly executed and delivered by Assignor and, upon the due
authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Assignor in connection with the execution,
delivery or performance by Assignor of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

          Neither  Assignor nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or
otherwise  disposed of the Assigned  Loans or any interest in the Assigned  Loans,  or solicited any offer
to buy or accept a transfer,  pledge or other  disposition of the Assigned  Loans,  or any interest in the
Assigned Loans or otherwise  approached or negotiated  with respect to the Assigned Loans, or any interest
in the  Assigned  Loans  with any  Person in any  manner,  or made any  general  solicitation  by means of
general  advertising  or in any  other  manner,  or taken  any  other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

          The Assignor has received  from  Company,  and has  delivered  to the  Assignee,  all  documents
required  to be  delivered  to  Assignor  by the  Company  prior to the date  hereof  pursuant  to the PWS
Agreement  with  respect  to the  Assigned  Loans and has not  received,  and has not  requested  from the
Company, any additional documents; and

          There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignor's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignor,  would adversely affect Assignor's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

           Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of the date
   hereof:

          Assignee  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction of its  organization  and has all requisite power and authority to hold the Assigned Loans as
trustee  on  behalf  of the  holders  of the  Bear  Stearns  ALT-A  Trust  2006-6,  Mortgage  Pass-Through
Certificates, Series 2006-6;

          Assignee  has  full  corporate  power  and  authority  to  execute,   deliver  and  perform  its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignee's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignee's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignee is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignee or its  property is subject.  The
execution,  delivery and  performance by Assignee of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This AAR  Agreement  has been  duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Assignee in connection with the execution,
delivery or performance by Assignee of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

          There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignee's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignee,  would adversely affect Assignee's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

          Assignee  assumes for the benefit of each of the  Assignor  and the Company all of the rights of
the Purchaser under the PWS Agreement with respect to the Assigned Loans.

           Company  warrants and represents  to, and covenant  with,  Assignor and Assignee as of the date
   hereof:

          Attached  hereto  as  Attachment  2 are  true  and  accurate  copies  of the  Agreements,  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          Company  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the PWS Agreement;

          Company has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated by this AAR Agreement is in the ordinary course of Company's  business and will
not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of Company's
charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,
judgment or decree to which Company or its property is subject.  The execution,  delivery and  performance
by Company of this AAR Agreement  and the  consummation  by it of the  transactions  contemplated  hereby,
have been duly  authorized by all necessary  corporate  action on the part of Company.  This AAR Agreement
has been duly executed and delivered by Company,  and, upon the due authorization,  execution and delivery
by  Assignor  and  Assignee,  will  constitute  the valid  and  legally  binding  obligation  of  Company,
enforceable  against  Company in  accordance  with its terms  except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar  laws now or  hereafter in effect
relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Company in connection  with the execution,
delivery or performance by Company of this AAR Agreement,  or the  consummation by it of the  transactions
contemplated hereby;

          The Company shall  establish a Custodial  Account and an Escrow  Account under the PWS Agreement
in favor of the Assignee  with respect to the  Assigned  Loans  separate  from the  Custodial  Account and
Escrow Account previously established under the PWS Agreement in favor of Assignor;

          No event  has  occurred  from the  Closing  Date to the  date  hereof  which  would  render  the
representations  and warranties as to the related  Assigned Loans made by the Company in Sections 3.01 and
3.02 of the PWS Agreement to be untrue in any material respect; and

          Neither  this AAR  Agreement  nor any  certification,  statement,  report  or  other  agreement,
document  or  instrument  furnished  or to be  furnished  by the Company  pursuant  to this AAR  Agreement
contains  or will  contain  any  materially  untrue  statement  of fact or omits  or will  omit to state a
material fact necessary to make the statements contained therein not misleading.

           The Company hereby  restates the  representations  and warranties set forth in Section  3.01(p)
   of the PWS Agreement as of the date hereof.

         Notwithstanding  anything to the  contrary  in the PWS  Agreement,  the  Company  shall (or shall
cause any Third-Party  Originator to) (i) immediately  notify Assignor and SAMI II in writing of (A) legal
proceedings  pending  against  the  Company,  or  proceedings  known to be  contemplated  by  governmental
authorities  against the Company which in the judgment of the Company would be, in each case,  material to
purchasers of securities  backed by the Assigned Loans and (B) any  affiliations or  relationships  of the
type  described  in Item  1119(b) of  Regulation  AB that develop  following  the date hereof  between the
Company and any of the above  listed  parties or other  parties  identified  in writing by the Assignor or
SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the Assignor and SAMI II a
description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be  sent to the  Assignor  by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

           Assignor  hereby  agrees to indemnify and hold the Assignee  (and its  successors  and assigns)
   harmless against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related
   costs,  judgments,  and any other costs,  fees and  expenses  that  Assignee  (and its  successors  and
   assigns) may sustain in any way related to any breach of the  representations or warranties of Assignor
   set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                Recognition of Assignee

           From and after the date  hereof,  Company  shall  recognize  Assignee as owner of the  Assigned
   Loans, and acknowledges  that the Assigned Loans are intended to be part of a REMIC or multiple REMICs,
   and will service the  Assigned  Loans in  accordance  with the PWS  Agreement  (as modified by this AAR
   Agreement).  It is the intention of Assignor,  Company and Assignee  that this AAR  Agreement  shall be
   binding  upon and for the benefit of the  respective  successors  and  assigns of the  parties  hereto.
   Neither  Company nor Assignor shall amend or agree to amend,  modify,  waive, or otherwise alter any of
   the terms or provisions of the PWS Agreement which amendment,  modification, waiver or other alteration
   would in any way affect the Assigned Loans without the prior written consent of Assignee.

           Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed by the
   parties  hereto that (a) the  execution and delivery of this AAR Agreement by the Assignee is solely in
   its capacity as trustee (the  "Trustee")  for Bear Stearns  ALT-A Trust 2006-6,  Mortgage  Pass-Through
   Certificates,  Series  2006-6  pursuant  to the Pooling  and  Servicing  Agreement  (the  "Pooling  and
   Servicing Agreement"),  dated as of September 1, 2006, among SAMI II, the Assignor, the Assignee, Wells
   Fargo Bank,  National  Association,  as master  servicer  (the  "Master  Servicer")  and as  securities
   administrator,  and not  individually,  (b) each of the  representations,  undertakings  and agreements
   herein made on behalf of Bear  Stearns  ALT-A Trust  2006-6 (the  "Trust") is made and  intended not as
   personal  representations,  undertakings and agreements of the Trustee but is made and intended for the
   purpose of  binding  only the Trust and (c) under no  circumstances  shall the  Trustee  be  personally
   liable for the payment of any  indebtedness  or expenses of the  Assignee or the Trust or be liable for
   the breach or failure of any  obligation,  representation,  warranty or covenant  made or undertaken by
   the  Assignee,  the  Assignor  or the Trust  under  this AAR  Agreement  or made or  undertaken  by the
   Assignee,  the Assignor or the Trust under the Agreements or the Pooling and Servicing  Agreement.  Any
   recourse  against the Assignee in respect of any obligations it may have under or pursuant to the terms
   of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee for Bear  Stearns
   ALT-A Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6.

Modification of PWS Agreement

           The Company and Assignor hereby amend the PWS Agreement as follows

          The definition of Business Day is deleted in its entirety and replaced with the following:

                  Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal
                  holiday  in  the  States  of  California,   Illinois,  New  York,  Maryland  or
                  Minnesota,  or (iii) a day on which banks in the States of Illinois,  New York,
                  Maryland or Minnesota are authorized or obligated by law or executive  order to
                  be closed.

          The definition of Master Servicer is deleted in its entirety and replaced with the following:


                  Master Servicer:  Wells Fargo Bank, National Association.
          The last paragraph in Section 5.02 is deleted in its entirety and replaced with the following:


                           In  addition,  not more than  sixty  (60) days  after the end of each  calendar
                  year,  the Company  shall  furnish to each Person who was a Purchaser at any time during
                  such  calendar  year  an  annual  statement  in  accordance  with  the  requirements  of
                  applicable  federal  income  tax  law  as  to  the  aggregate  of  remittances  for  the
                  applicable portion of such year.
          Section 6.04(d) is deleted in its entirety and replaced with the following:

                           Failure of the Company to timely  comply with this  Section 6.04 shall
                  be deemed an Event of Default,  automatically,  without  notice and without any
                  cure period,  notwithstanding  any  provision of the Agreement to the contrary,
                  unless  otherwise  agreed to by the Purchaser  and the Person  signing the Form
                  10-K as set forth in  6.04(c),  and  Purchaser  may,  in  addition  to whatever
                  rights  the  Purchaser  may  have  under  Sections  3.03 and 8.01 and at law or
                  equity or to damages,  including  injunctive  relief and specific  performance,
                  terminate all the rights and  obligations  of the Company under this  Agreement
                  and in and to the Mortgage Loans and the proceeds thereof without  compensating
                  the Company for the same, as provided in Section 9.01. Such  termination  shall
                  be  considered  with cause  pursuant to Section 10.01 of this  Agreement.  This
                  paragraph  shall  supersede any other  provision in this Agreement or any other
                  agreement to the contrary.

          The  last  paragraph  in  Section  6.07  is  deleted  in its  entirety  and  replaced  with  the
following:


                           Failure of the Company to timely comply with this Section 6.07  (including with
                  respect to the cure  timeframes  required in this  section)  shall be deemed an Event of
                  Default,  automatically,  without  notice and without any cure  period,  notwithstanding
                  any  provision  of the  Agreement to the  contrary,  unless  otherwise  agreed to by the
                  Purchaser and the Person signing the Form 10-K as described  herein,  and Purchaser may,
                  in addition to whatever  rights the Purchaser may have under  Sections 3.03 and 8.01 and
                  at law or equity or to damages,  including  injunctive relief and specific  performance,
                  terminate  all the rights and  obligations  of the Company  under this  Agreement and in
                  and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company
                  for the same, as provided in Section 9.01.  Such  termination  shall be considered  with
                  cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall supercede any
                  other provision in this Agreement or any other agreement to the contrary.
Miscellaneous

           All demands,  notices and  communications  related to the Assigned Loans, the PWS Agreement and
   this AAR  Agreement  shall be in  writing  and shall be deemed  to have been duly  given if  personally
   delivered at or mailed by registered mail, postage prepaid, as follows:

         In the case of Company:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964


                  with copies to:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964


         In the case of Assignor:
                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com


         In the case of Assignee:
                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013

                  Attention:  Structured Finance Agency &
                  Trust—BSALTA 2006-6
                  Telecopier No.: (212) 816-5527


         (d)      In the case of Master Servicer:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-6
                  Telecopier No.: (410) 715-2380

           The  Company  hereby  acknowledges  that  Wells  Fargo  Bank,  National  Association  has  been
   appointed as the master servicer of the Assigned Loans pursuant to the Pooling and Servicing  Agreement
   and  therefor  has the right to enforce  certain  obligations  of the  Company,  as they  relate to the
   Assigned  Loans,  under the PWS  Agreement.  The  Company  shall make all  distributions  under the PWS
   Agreement,  as  they  relate  to the  Assigned  Loans,  to the  Master  Servicer  by wire  transfer  of
   immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2006-6, Account #50945700.

and the Company  shall  deliver all reports  required to be  delivered  under the PWS  Agreement,  as they
relate to the Assigned  Loans,  to the Assignee at the address set forth in Section 8(c) herein and to the
Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-6


                  A copy of all  assessments,  attestations,  reports  and  certifications  required to be
   delivered by the Servicer  under this Agreement and the Servicing  Agreement  shall be delivered to the
   Master Servicer by the date(s)  specified  herein or therein,  and where such documents are required to
   be addressed to any party,  such  addressees  shall include the Master Servicer and the Master Servicer
   shall be entitled to rely on such documents
           Each  party  will  pay any  commissions  it has  incurred  and the  fees  of its  attorneys  in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by
   this AAR Agreement.

           This AAR  Agreement  shall be construed in  accordance  with the laws of the State of New York,
   without  regard to conflicts of law principles  (other than Section 5-1401 of the New York  Obligations
   Law),  and the  obligations,  rights and  remedies  of the parties  hereunder  shall be  determined  in
   accordance with such laws.

           No term or  provision  of this AAR  Agreement  may be waived or modified  unless such waiver or
   modification  is in writing and signed by the party against whom such waiver or  modification is sought
   to be enforced.

           This AAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the parties
   hereto.  Any entity  into which  Assignor,  Assignee or Company  may be merged or  consolidated  shall,
   without  the  requirement  for  any  further  writing,   be  deemed  Assignor,   Assignee  or  Company,
   respectively, hereunder.

           This AAR Agreement  shall survive the conveyance of the Assigned  Loans,  the assignment of the
   PWS Agreement to the extent of the Assigned  Loans by Assignor to Assignee and the  termination  of the
   PWS Agreement.

           This  AAR  Agreement  may be  executed  simultaneously  in any  number  of  counterparts.  Each
   counterpart  shall be deemed to be an original and all such  counterparts  shall constitute one and the
   same instrument.

           In the event that any provision of this AAR Agreement  conflicts  with any provision of the PWS
   Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.





         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.


                                                     EMC MORTGAGE CORPORATION
                                                     Assignor

                                                     By:________________________________
                                                     Name:______________________________
                                                     Title:_____________________________



                                                     CITIBANK, N.A., not in it's individual
                                                     capacity but solely as trustee for the holders
                                                     of Bear Stearns ALT-A Trust, Mortgage
                                                     Pass-Through Certificates, Series 2006-6, as
                                                     Assignee



                                                     By:________________________________
                                                     Name:______________________________
                                                     Title:_____________________________



                                                     MID AMERICA BANK, FSB,
                                                     Company

                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________




ACKNOWLEDGED AND AGREED:___

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:





--------------------------------------------------------------------------------





                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE


                                         (Available upon request)









--------------------------------------------------------------------------------








                                               ATTACHMENT 2

                                                AGREEMENTS

                                         (Available upon request)









--------------------------------------------------------------------------------






                                                                                               EXHIBIT I-8

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
September  29,  2006,  among  EMC  Mortgage  Corporation  (the  "Assignor"),  Citibank,  N.A.,  not in its
individual  capacity but solely as trustee for the holders of Bear Stearns  ALT-A Trust  2006-6,  Mortgage
Pass-Through  Certificates,  Series 2006-6 (the "Assignee"),  PHH Mortgage Corporation  (formerly known as
Cendant  Mortgage  Corporation)  (the "Company") and Bishop's Gate  Residential  Mortgage Trust ("Bishop's
Gate").

         Whereas,  pursuant  to the  Recognition  Agreement  dated as of  September  1, 2006  between  the
Assignor  and the  Company  (the  "Recognition  Agreement"),  the  Company  has agreed to service  certain
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  for the  Assignor  as owner of the  Assigned  Loans,  in  accordance  with the terms and
conditions of the Mortgage Loan Flow Purchase,  Sale and Servicing  Agreement,  dated as of April 26, 2001
(the "Servicing  Agreement") among the Company,  Bishop's Gate Residential Mortgage Trust and EMC Mortgage
Corporation; and

         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
Assigned  Loans now  serviced by Company  for  Assignor  and its  successors  and assigns  pursuant to the
Recognition  Agreement  and the  Assignor's  right,  title  and  interest  to and  under  the  Recognition
Agreement,  shall be subject to the terms of this AAR  Agreement.  Capitalized  terms used  herein but not
defined shall have the meanings ascribed to them in the Servicing Agreement.

Assignment and Assumption

         20.      Assignor  hereby grants,  transfers and assigns to Assignee all of the right,  title and
interest of Assignor in the Assigned  Loans and, as they relate to the Assigned  Loans,  all of its right,
title and interest in, to and under the Recognition  Agreement.  Notwithstanding  anything to the contrary
contained  herein,  the  Assignor  specifically  reserves  and does not assign to the  Assignee any right,
title and interest in, to or under the  representations  and warranties  contained in Sections 3.01,  3.02
and  3.03  of  the  Servicing   Agreement  and  the  Assignor  is  retaining  the  right  to  enforce  the
representations  and  warranties set forth in those sections  against the Company.  Assignor  specifically
reserves  and does not assign to  Assignee  any right,  title and  interest  in, to or under any  Assigned
Loans subject to the Recognition Agreement other than those set forth on Attachment 1.

Representations, Warranties and Covenants

         21.      Assignor warrants and represents to Assignee and Company as of the date hereof:

                  a.       Attached  hereto as Attachment 2 is a true and accurate copy of the Recognition
                           Agreement,  which  agreement  is in full force and effect as of the date hereof
                           and the  provisions  of which have not been waived,  amended or modified in any
                           respect, nor has any notice of termination been given thereunder;

                  b.       Assignor  was the  lawful  owner  of the  Assigned  Loans  with  full  right to
                           transfer  the  Assigned  Loans  and any and all of its  interests,  rights  and
                           obligations  under the  Recognition  Agreement  as they relate to the  Assigned
                           Loans,  free and clear from any and all claims and  encumbrances;  and upon the
                           transfer of the Assigned  Loans to Assignee as  contemplated  herein,  Assignee
                           shall have good title to each and every  Assigned  Loan, as well as any and all
                           of  Assignee's   interests,   rights  and  obligations  under  the  Recognition
                           Agreement as they relate to the Assigned  Loans,  free and clear of any and all
                           liens, claims and encumbrances;

                  c.       There are no offsets,  counterclaims  or other  defenses  available  to Company
                           with respect to the Assigned Loans or the Recognition Agreement;

                  d.       Assignor  has no  knowledge  of, and has not  received  notice of, any  waivers
                           under, or any modification of, any Assigned Loan;

                  e.       Assignor is duly  organized,  validly  existing and in good standing  under the
                           laws of the jurisdiction of its incorporation,  and has all requisite power and
                           authority to acquire, own and sell the Assigned Loans;

                  f.       Assignor  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignor's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignor is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignor  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignor of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignee  and
                           Company,  will constitute the valid and legally binding  obligation of Assignor
                           enforceable   against   Assignor  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  g.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignor in  connection  with the  execution,  delivery  or  performance  by
                           Assignor of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated  hereby.  Neither  Assignor  nor  anyone  acting on its behalf has
                           offered,  transferred,  pledged,  sold or  otherwise  disposed of the  Assigned
                           Loans or any interest in the Assigned  Loans,  or solicited any offer to buy or
                           accept a transfer,  pledge or other  disposition of the Assigned  Loans, or any
                           interest in the  Assigned  Loans or otherwise  approached  or  negotiated  with
                           respect to the Assigned  Loans,  or any interest in the Assigned Loans with any
                           Person in any  manner,  or made any  general  solicitation  by means of general
                           advertising  or in any other  manner,  or taken any other  action  which  would
                           constitute a  distribution  of the Assigned  Loans under the  Securities Act of
                           1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Assigned   Loans  a  violation  of  Section  5  of  the  1933  Act  or  require
                           registration pursuant thereto;

                  h.       Assignor  has  received  from  Company,  and has  delivered  to  Assignee,  all
                           documents  required to be  delivered  to Assignor by Company  prior to the date
                           hereof  pursuant to the  Recognition  Agreement  with  respect to the  Assigned
                           Loans and has not received,  and has not requested from Company, any additional
                           documents; and

         22.      Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of
the date hereof:

                  a.       Assignee is duly  organized,  validly  existing and in good standing  under the
                           laws of the  jurisdiction of its  organization  and has all requisite power and
                           authority  to hold the  Assigned  Loans as trustee on behalf of the  holders of
                           Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6;

                  b.       Assignee  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignee's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignee is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignee  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignee of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignor  and
                           Company,  will constitute the valid and legally binding  obligation of Assignee
                           enforceable   against   Assignee  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  c.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignee in  connection  with the  execution,  delivery  or  performance  by
                           Assignee of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated hereby; and

                  d.       The  Assignee  assumes for the  benefit of each of Assignor  and Company all of
                           Assignor's  rights as  "Purchaser"  thereunder  but solely with respect to such
                           Assigned Loans.

         23.      Company  warrants and represents to, and covenant with,  Assignor and Assignee as of the
date hereof:

                  a.       Attached  hereto as Attachment 2 is a true and accurate copy of the Recognition
                           Agreement,  which  agreement  is in full force and effect as of the date hereof
                           and the  provisions  of which have not been waived,  amended or modified in any
                           respect, nor has any notice of termination been given thereunder;

                  b.       Company is duly  organized,  validly  existing and in good  standing  under the
                           laws of the jurisdiction of its incorporation,  and has all requisite power and
                           authority  to  service  the  Assigned   Loans  and  otherwise  to  perform  its
                           obligations under the Recognition Agreement;

                  c.       Company has full corporate power and authority to execute,  deliver and perform
                           its obligations  under this AAR Agreement,  and to consummate the  transactions
                           set forth herein.  The  consummation of the  transactions  contemplated by this
                           AAR  Agreement  is in the ordinary  course of  Company's  business and will not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions  of Company's  charter or by-laws or any legal  restriction,  or any
                           material  agreement or  instrument  to which Company is now a party or by which
                           it is bound,  or result in the violation of any law, rule,  regulation,  order,
                           judgment  or  decree  to  which  Company  or  its  property  is  subject.   The
                           execution,  delivery and  performance  by Company of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized  by all  necessary  corporate  action on part of  Company.  This AAR
                           Agreement has been duly  executed and  delivered by Company,  and, upon the due
                           authorization,   execution  and  delivery  by  Assignor  and   Assignee,   will
                           constitute  the valid and legally  binding  obligation of Company,  enforceable
                           against  Company in accordance with its terms except as  enforceability  may be
                           limited by bankruptcy, reorganization,  insolvency, moratorium or other similar
                           laws now or hereafter in effect relating to creditors'  rights  generally,  and
                           by  general  principles  of equity  regardless  of  whether  enforceability  is
                           considered in a proceeding in equity or at law;

                  d.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Company  in  connection  with the  execution,  delivery  or  performance  by
                           Company of this AAR Agreement,  or the  consummation by it of the  transactions
                           contemplated hereby;

                  e.       Company  shall  establish a Custodial  Account and an Escrow  Account under the
                           Recognition  Agreement in favor of Assignee with respect to the Assigned  Loans
                           separate from the Custodial Account and Escrow Account  previously  established
                           under the Recognition Agreement in favor of Assignor; and

                  f.       No event has  occurred  from the Closing  Date to the date  hereof  which would
                           render the  representations  and  warranties as to the related  Assigned  Loans
                           made by Company in  Sections  3.01 and 3.02 of the  Servicing  Agreement  to be
                           untrue in any material respect.

         24.      Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and
assigns)  harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and
related  costs,  judgments,  and any other costs,  fees and expenses that Assignee (and its successors and
assigns) may sustain in any way related to any breach of the  representations  or  warranties  of Assignor
set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

         25.      From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Assigned Loans,  and  acknowledges  that the Assigned Loans will be part of a REMIC,  and will service the
Assigned  Loans in  accordance  with the  Servicing  Agreement  but in no event in a manner that would (i)
cause any REMIC to fail to qualify  as a REMIC or (ii)  result in the  imposition  of a tax upon any REMIC
(including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the
Code and the tax on  contributions  to a REMIC  set  forth in  Section  860G(d)  of the  Code).  It is the
intention of  Assignor,  Company and Assignee  that this AAR  Agreement  shall be binding upon and for the
benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor
shall amend or agree to amend,  modify,  waiver,  or otherwise alter any of the terms or provisions of the
Recognition  Agreement  or  the  Servicing  Agreement  which  amendment,  modification,  waiver  or  other
alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

         26.      Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed
by the parties  hereto  that (a) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is
solely in its capacity as trustee (in such  capacity,  the "Trustee") for Bear Stearns ALT-A Trust 2006-6,
Mortgage  Pass-Through  Certificates,  Series 2006-6 (the "Trust"),  pursuant to the Pooling and Servicing
Agreement  (the  "Pooling and  Servicing  Agreement"),  dated as of September 1, 2006,  among SAMI II, the
Assignor,  the  Assignee,  Wells  Fargo  Bank,  National  Association,  as master  servicer  (the  "Master
Servicer") and as securities administrator,  (b) each of the representations,  undertakings and agreements
herein made on behalf of Bear  Stearns  ALT-A  Trust  2006-6 (the  "Trust")  is made and  intended  not as
personal  representations,  undertakings  and  agreements  of the Trustee but is made and intended for the
purpose of binding only the Trust and (c) under no  circumstances  shall the Trustee be personally  liable
for the payment of any  indebtedness  or expenses of the Assignee or the Trust or be liable for the breach
or failure of any  obligation,  representation,  warranty or covenant  made or undertaken by the Assignee,
the Assignor or the Trust under this AAR Agreement or made or  undertaken  by the  Assignee,  the Assignor
or the Trust under the  Agreements  or the Pooling  and  Servicing  Agreement.  Any  recourse  against the
Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR  Agreement
shall be  limited  solely to the  assets it may hold as  trustee  for Bear  Stearns  ALT-A  Trust  2006-6,
Mortgage Pass-Through Certificates, Series 2006-6.

Miscellaneous

         27.      All demands,  notices and communications  related to the Assigned Loans, the Recognition
Agreement  and this AAR  Agreement  shall be in  writing  and shall be  deemed to have been duly  given if
personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                PHH Mortgage  Corporation  (formerly known
                as Cendant Mortgage Corporation)
                3000 Leadenhall Road
                Mail Stop: SVMP
                Mt. Laurel, New Jersey 08054
                Attention: Jack Webb
                Telecopier No.: (856) 917-8321

                  b.       In the case of Bishop's Gate,

                Bishop's Gate Residential Mortgage Trust
                3000 Leadenhall Road
                Mail Stop: SVMP
                Mt. Laurel, New Jersey 08054
                Attention: Jack Webb
                Telecopier No.: (856) 917-8321

                  c.       In the case of Assignor,

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com


                  d.       In the case of the Securities Administrator,

                Wells    Fargo     Bank,     National
                Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention:   Client  Manager,  BSALTA
                2006-6    Telecopier    No.:    (410)
                715-2380

                  e.       In the case of Assignee,

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  a.       Attention:  Structured Finance Agency & Trust —BSALTA 2006-6
                  Telecopier No.: (212) 816-5527

         28.      Each party will pay any  commissions  it has  incurred  and the  Assignor  shall pay the
fees of its  attorneys  and the  reasonable  fees of the  attorneys  of the  Assignee  and the  Company in
connection  with the  negotiations  for,  documenting of and closing of the  transactions  contemplated by
this AAR Agreement.

         29.      This AAR Agreement  shall be construed in  accordance  with the laws of the State of New
York,  without  regard  to  conflicts  of law  principles  (other  than  Section  5-1401  of the New  York
Obligations  Law), and the obligations,  rights and remedies of the parties  hereunder shall be determined
in accordance with such laws.

         30.      No term or  provision  of this AAR  Agreement  may be waived  or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         31.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         32.      This AAR Agreement  shall survive the conveyance of the Assigned  Loans,  the assignment
of the  Recognition  Agreement  to the  extent of the  Assigned  Loans by  Assignor  to  Assignee  and the
termination of the Recognition Agreement.

         33.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         34.      In the event that any  provision of this AAR Agreement  conflicts  with any provision of
the  Recognition  Agreement  with respect to the Assigned  Loans,  the terms of this AAR  Agreement  shall
control.

         35.      The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association has been
appointed as the master  servicer of the Assigned Loans  pursuant to the Pooling and Servicing  Agreement,
dated as of September 1, 2006, among Structured  Asset Mortgage  Investments II Inc., the Assignor,  Wells
Fargo Bank,  National  Association  and the Assignee and therefor has the right to enforce all obligations
of the Company  under the  Recognition  Agreement.  The  Company  shall make all  distributions  under the
Recognition Agreement to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-6, Account #50945700.

  and the Company shall deliver all reports  required to be delivered under the  Recognition  Agreement to
  the Assignee at the address set forth in Section 8 herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-6
                  Telecopier No.: (410) 715-2380






--------------------------------------------------------------------------------







         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.


EMC MORTGAGE CORPORATION
Assignor


By:__________________________________
Name:
Title:

CITIBANK, N.A., not in its individual
capacity but solely as trustee for the holders
of Bear Stearns ALT-A Trust, Mortgage
Pass-Through Certificates, Series 2006-6, as Assignee

By:__________________________________
Name:
Title:

PHH MORTGAGE CORPORATION
Company


By:__________________________________
Name:
Title:

BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST
By: PHH Mortgage Corporation, as Administrator


By:__________________________________
Name:
Title:

ACKNOWLEDGED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________
Name:
Title





--------------------------------------------------------------------------------








                                               ATTACHMENT I

                                          ASSIGNED LOAN SCHEDULE



                                         (Provided upon request)






--------------------------------------------------------------------------------





                                               ATTACHMENT 2



                                          RECOGNITION AGREEMENT

                                          (Provided upon request)







--------------------------------------------------------------------------------







                                                                                                          EXHIBIT J


                                     FORM OF MORTGAGE LOAN PURCHASE AGREEMENT



                                                       among


                                             EMC MORTGAGE CORPORATION

                                             as a Mortgage Loan Seller



                                                MASTER FUNDING LLC

                                             as a Mortgage Loan Seller


                                                        and


                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                   as Purchaser



                                                    Dated as of

                                                September 29, 2006

                                   Structured Asset Mortgage Investments II Inc.
                        Bear Stearns ALT-A Trust 2006-6, Mortgage Pass-Through Certificates






--------------------------------------------------------------------------------






                                                  TABLE OF CONTENTS
                                                                                                               Page

Section 1      Definitions........................................................................................2
Section 2      Purchase and Sale of the Mortgage Loans and Related Rights.........................................4
Section 3      Mortgage Loan Schedules............................................................................5
Section 4      Mortgage Loan Transfer.............................................................................5
Section 5      Examination of Mortgage Files......................................................................6
Section 6      Recordation of Assignments of Mortgage.............................................................8
Section 7      Representations and Warranties of Mortgage Loan Seller Concerning the
                            Mortgage Loans.......................................................................10
Section 8      Representations and Warranties Concerning EMC.....................................................14
Section 9      Representations and Warranties Concerning the Purchaser...........................................15
Section 10   Representations and Warranties Concerning Master Funding............................................16
Section 11        Conditions to Closing..........................................................................17
Section 12        Fees and Expenses..............................................................................19
Section 13        Accountants’ Letters......................................................................20
Section 14        Indemnification................................................................................20
Section 15        Notices........................................................................................22
Section 16        Transfer of Mortgage Loans.....................................................................22
Section 17        Termination....................................................................................23
Section 18        Representations, Warranties and Agreements to Survive Delivery.................................23
Section 19        Severability...................................................................................23
Section 20        Counterparts...................................................................................23
Section 21        Amendment......................................................................................23
Section 22        Governing Law..................................................................................23
Section 23        Further Assurances.............................................................................23
Section 24        Successors and Assigns.........................................................................23
Section 25        The Mortgage Loan Seller and the Purchaser.....................................................24
Section 26        Entire Agreement...............................................................................24
Section 27        No Partnership.................................................................................24
    EXHIBIT 1         CONTENTS OF MORTGAGE FILE...................................................................1
    EXHIBIT 2         MORTGAGE LOAN SCHEDULE......................................................................2
    EXHIBIT 3         MORTGAGE LOAN SELLER’S INFORMATION.....................................................4
    EXHIBIT 4         PURCHASER’S INFORMATION................................................................5
    EXHIBIT 5         SCHEDULE OF LOST NOTES......................................................................6
    EXHIBIT 6         Standard & Poor’s LEVELS Glossary, Version 5.7 Revised.............................1
    SCHEDULE A        REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES.............................................1
    SCHEDULE B        Mortgage Loan Schedule......................................................................1






--------------------------------------------------------------------------------







                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE LOAN  PURCHASE  AGREEMENT,  dated as of September 29, 2006, as amended and  supplemented
by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and among EMC  MORTGAGE  CORPORATION,  a
Delaware  corporation  ("EMC" or a "Mortgage  Loan  Seller"),  MASTER  FUNDING  LLC, a Delaware  limited  liability
company  ("Master  Funding" or a "Mortgage  Loan Seller," and together with EMC, the "Mortgage  Loan  Sellers") and
STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  each  Mortgage  Loan  Seller
agrees to sell, and the Purchaser agrees to purchase,  certain  conventional,  adjustable rate, first lien mortgage
loans secured  primarily by one- to four-family  residential  properties  (collectively,  the "Mortgage  Loans") as
described  herein.  The  Purchaser  intends to deposit the Mortgage  Loans into a trust fund (the "Trust Fund") and
create Bear Stearns ALT-A Trust, Mortgage Pass-Through  Certificates,  Series 2006-6 (the "Certificates"),  under a
pooling and  servicing  agreement,  to be dated as of September 1, 2006 (the  "Pooling and  Servicing  Agreement"),
among the  Purchaser,  as seller,  Wells  Fargo Bank,  National  Association,  as master  servicer  and  securities
administrator, Citibank, N.A., as trustee (the "Trustee") and EMC Mortgage Corporation.

                  The  Purchaser  has filed with the  Securities  and  Exchange  Commission  (the  "Commission")  a
registration  statement on Form S-3 (Number 333-132232) relating to its Mortgage Pass-Through  Certificates and the
offering  of  certain  series  thereof  (including  certain  classes  of the  Certificates)  from  time  to time in
accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the rules and  regulations  of the
Commission  promulgated  thereunder (the "Securities Act"). Such registration  statement,  when it became effective
under  the  Securities  Act,  and the  prospectus  relating  to the  public  offering  of  certain  classes  of the
Certificates  by the  Purchaser  (the  "Public  Offering"),  as from time to time each is amended  or  supplemented
pursuant to the  Securities  Act or  otherwise,  are  referred to herein as the  "Registration  Statement"  and the
"Prospectus,"  respectively.  The "Prospectus Supplement" shall mean that supplement,  dated September 28, 2006, to
the  Prospectus,  dated  August 31,  2006,  relating to certain  classes of the  Certificates.  With respect to the
Public  Offering of certain  classes of the  Certificates,  the  Purchaser  and Bear,  Stearns & Co.  Inc.  ("Bear
Stearns") have entered into a terms agreement  dated as of September 28, 2006, to an  underwriting  agreement dated
May 12, 2006, between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,
the parties hereto agree as follows:

                  SECTION 1.        Definitions.  Certain terms are defined herein.  Capitalized  terms used herein
but not defined  herein shall have the meanings  specified in the Pooling and  Servicing  Agreement.  The following
other terms are defined as follows:

                  Acquisition  Price:  With  respect  to EMC and the  sale of the EMC  Mortgage  Loans,  cash in an
amount equal to $

*

(plus $

*

in   accrued   interest)   and  the
retained  certificates.  With respect to Master Funding and the sale of the Master Funding Mortgage Loans,  cash in
an amount equal to $

*

(plus $

*

in accrued interest).

                  Bear Stearns: Bear, Stearns & Co. Inc.


                  Closing Date: September 29, 2006.

                  Cut-off Date: September 1, 2006.

                  Cut-off Date Balance: Approximately $1,901,493,473.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be replaced by a  Substitute  Mortgage
Loan.

                  Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment is due, if such due date is the first day of a month,  and  otherwise  is deemed to be the first day of the
following month or such other date specified in the related Servicing Agreement.

                  Master  Funding  Mortgage  Loans:  The Mortgage  Loans  identified  as such on the Mortgage  Loan
Schedule for which Master Funding is the applicable Mortgage Loan Seller.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Moody’s: Moody’s Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage or deed of trust  creating a first lien on an interest in real  property
securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage Loan and
any  additional  documents  required to be added to such  documents  pursuant to this  Agreement or the Pooling and
Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of  counsel,  who may be counsel  for the  Mortgage  Loan
Sellers or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint venture,
association,  joint stock  company,  trust,  unincorporated  organization  or government or any agency or political
subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect
thereto)  required  to be  purchased  by EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master
Funding)  pursuant to this Agreement or Article II of the Pooling and Servicing  Agreement,  an amount equal to the
sum of (i)(a) 100% of the Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if
the related  Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at
the date of the  acquisition),  plus (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related Mortgage Interest Rate,  through and including the last day of the month of repurchase,  and reduced by (c)
any portion of the Master  Servicing  Compensation,  Monthly  Advances and advances payable to the purchaser of the
Mortgage  Loan and (ii) any costs and damages (if any)  incurred by the Trust in  connection  with any violation of
such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor’s and Moody’s, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage  Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure debt or
security deed, including any riders or addenda thereto.

                  Standard & Poor’s:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill  Companies,
Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must
meet on the date of such  substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;
upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of origination  of the related  Mortgage
Loan,  such value  being the lesser of (i) the value of such  property  set forth in an  appraisal  accepted by the
applicable originator of the Mortgage Loan or (ii) the sales price of such property at the time of origination.

                  SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)    Upon  satisfaction of the conditions set forth in Section 11 hereof,  each Mortgage Loan
Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an  aggregate  outstanding
principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)    The  closing for the  purchase  and sale of the  Mortgage  Loans and the closing for the
issuance of the  Certificates  will take place on the Closing Date at the office of the Purchaser’s  counsel in New
York, New York or such other place as the parties shall agree.

                  (iii)   Upon the  satisfaction of the conditions set forth in Section 11 hereof,  on the Closing
Date,  the  Purchaser  shall pay to each  respective  Mortgage  Loan Seller the related  Acquisition  Price for the
Mortgage  Loans sold by such Mortgage Loan Seller in immediately  available  funds by wire transfer to such account
or accounts as shall be designated by such Mortgage Loan Seller.

                  (iv)   In addition to the  foregoing,  on the Closing Date each Mortgage Loan Seller assigns to
the Purchaser all of its right,  title and interest in the related  Servicing  Agreements  (other than its right to
enforce the representations and warranties set forth therein).


                  SECTION 3.        Mortgage Loan  Schedules.  EMC (on its own behalf as a Mortgage Loan Seller and
on behalf of Master  Funding)  agrees to provide to the  Purchaser as of the date hereof a  preliminary  listing of
the Mortgage Loans (the  "Preliminary  Mortgage Loan Schedule")  setting forth the information  listed on Exhibit 2
to this Agreement  with respect to each of the Mortgage  Loans being sold by the respective  Mortgage Loan Sellers.
If there are changes to the  Preliminary  Mortgage Loan Schedule,  EMC (on its own behalf as a Mortgage Loan Seller
and on behalf of Master  Funding)  shall  provide to the  Purchaser  as of the Closing Date a final  schedule  (the
"Final  Mortgage Loan Schedule")  setting forth the information  listed on Exhibit 2 to this Agreement with respect
to each of the Mortgage  Loans being sold by each Mortgage Loan Seller to the  Purchaser.  The Final  Mortgage Loan
Schedule  shall be  delivered  to the  Purchaser  on the Closing  Date,  shall be attached to an  amendment to this
Agreement  to be executed on the Closing  Date by the parties  hereto and shall be in form and  substance  mutually
agreed to by EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding) and the  Purchaser
(the  "Amendment").  If there are no changes to the Preliminary  Mortgage Loan Schedule,  the Preliminary  Mortgage
Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  SECTION 4.        Mortgage Loan Transfer.

                  (i)      The Purchaser  will be entitled to all  scheduled  payments of principal and interest on
the Mortgage  Loans due after the Cut-off Date  (regardless of when actually  collected) and all payments  thereon,
other than scheduled  principal and interest,  received  after the Cut-off Date.  Each Mortgage Loan Seller will be
entitled to all  scheduled  payments of principal  and interest on the Mortgage  Loans sold by it to the  Purchaser
due on or before the Cut-off Date (including  payments  collected after the Cut-off Date) and all payments thereon,
other than scheduled  principal and interest,  received on or before the Cut-off Date.  Such principal  amounts and
any interest  thereon  belonging to the related Mortgage Loan Seller as described above will not be included in the
aggregate  outstanding  principal  balance of the  Mortgage  Loans as of the Cut-off Date as set forth on the Final
Mortgage Loan Schedule.

                  (ii)    Pursuant  to  various  conveyance  documents  to be  executed  on the  Closing  Date and
pursuant to the Pooling and Servicing  Agreement,  the Purchaser  will assign on the Closing Date all of its right,
title and  interest in and to the  Mortgage  Loans to the Trustee  for the  benefit of the  Certificateholders.  In
connection  with the transfer and  assignment  of the Mortgage  Loans,  each  Mortgage Loan Seller has delivered or
will  deliver or cause to be  delivered  to the Trustee by the  Closing  Date or such later date as is agreed to by
the  Purchaser  and the  Mortgage  Loan Seller  (each of the  Closing  Date and such later date is referred to as a
"Mortgage File Delivery Date"), the items of each Mortgage File, provided,  however, that in lieu of the foregoing,
each Mortgage Loan Seller may deliver the following  documents,  under the  circumstances  set forth below:  (x) in
lieu of the original  Security  Instrument,  assignments  to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security
Instrument  required to be included  thereon,  be delivered to recording  offices for  recording  and have not been
returned to the Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the related  Mortgage
Loan Seller may deliver a true copy thereof  with a  certification  by such  Mortgage  Loan Seller,  on the face of
such copy,  substantially  as follows:  "Certified  to be a true and correct copy of the  original,  which has been
transmitted  for  recording"  (y) in lieu of the Security  Instrument,  assignments  to the Trustee or  intervening
assignments  thereof,  if the  applicable  jurisdiction  retains the originals of such documents (as evidenced by a
certification  from such Mortgage Loan Seller to such effect) such Mortgage Loan Seller may deliver  photocopies of
such  documents  containing  an original  certification  by the  judicial or other  governmental  authority  of the
jurisdiction  where such documents  were  recorded;  and (z) in lieu of the Mortgage Notes relating to the Mortgage
Loans,  each  identified  in the list  delivered  by the  Purchaser to the Trustee on the Closing Date and attached
hereto as Exhibit 5, the related  Mortgage Loan Seller may deliver lost note  affidavits  and  indemnities  of such
Mortgage Loan Seller;  and provided  further,  however,  that in the case of Mortgage Loans which have been prepaid
in full after the Cut-off Date and prior to the Closing  Date,  such  Mortgage  Loan Seller,  in lieu of delivering
the above  documents,  may  deliver to the  Trustee a  certification  by such  Mortgage  Loan  Seller or the Master
Servicer to such effect.  Each Mortgage Loan Seller shall deliver such original  documents  (including any original
documents as to which  certified  copies had previously  been  delivered) or such  certified  copies to the Trustee
promptly  after  they are  received.  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on behalf of Master
Funding)  shall cause the  Mortgage  and  intervening  assignments,  if any,  and the  assignment  of the  Security
Instrument  to be recorded not later than 180 days after the Closing Date,  unless such  assignment is not required
to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)     Each  Mortgage  Loan  Seller and the  Purchaser  acknowledge  hereunder  that all of the
Mortgage  Loans and the  related  servicing  will  ultimately  be assigned to  Citibank,  N.A.,  as Trustee for the
benefit of the Certificateholders, on the date hereof.

                  SECTION 5.        Examination of Mortgage Files.

                  (i)      On or before the Mortgage File Delivery  Date,  each Mortgage Loan Seller will have made
the related  Mortgage Files available to the Purchaser or its agent for examination  which may be at the offices of
the  Trustee or such  Mortgage  Loan  Seller  and/or  such  Mortgage  Loan  Seller’s  custodian.  The fact that the
Purchaser or its agent has  conducted or has failed to conduct any partial or complete  examination  of the related
Mortgage Files shall not affect the  Purchaser’s  rights to demand cure,  repurchase,  substitution or other relief
as provided in this  Agreement.  In furtherance of the foregoing,  each Mortgage Loan Seller shall make the related
Mortgage  Files  available to the Purchaser or its agent from time to time so as to permit the Purchaser to confirm
such Mortgage Loan Seller’s  compliance  with the delivery and  recordation  requirements of this Agreement and the
Pooling and Servicing Agreement.  In addition,  upon request of the Purchaser,  each Mortgage Loan Seller agrees to
provide  to the  Purchaser,  Bear  Stearns  and to any  investors  or  prospective  investors  in the  Certificates
information  regarding the Mortgage Loans and their servicing,  to make the related Mortgage Files available to the
Purchaser,  Bear  Stearns  and to such  investors  or  prospective  investors  (which may be at the offices of such
Mortgage Loan Seller and/or such Mortgage Loan Seller’s  custodian) and to make available  personnel  knowledgeable
about  the  related  Mortgage  Loans for  discussions  with the  Purchaser,  Bear  Stearns  and such  investors  or
prospective investors,  upon reasonable request during regular business hours,  sufficient to permit the Purchaser,
Bear Stearns and such investors or potential  investors to conduct such due diligence as any such party  reasonably
believes is appropriate.

                  (ii)     Pursuant to the Pooling and Servicing  Agreement,  on the Closing Date the Trustee,  for
the benefit of the  Certificateholders,  will review or cause the  Custodian to review items of the Mortgage  Files
as set forth on  Exhibit 1 and will  deliver  or cause the  Custodian  to  deliver  to EMC (on its own  behalf as a
Mortgage  Loan Seller and on behalf of Master  Funding) an initial  certification  in the form  attached as Exhibit
One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the Closing  Date,
the  Trustee  will  review or shall  cause the  Custodian  to review  items of the  Mortgage  Files as set forth on
Exhibit 1 and will  deliver to EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)
and the Master  Servicer  an  interim  certification  substantially  in the form of  Exhibit  Two to the  Custodial
Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing  Date
(or, with respect to any Substitute  Mortgage  Loan,  within five Business Days after the receipt by the Trustee or
Custodian  thereof)  the Trustee will review or cause the  Custodian  to review items of the Mortgage  Files as set
forth on Exhibit 1 and will  deliver to EMC and the Master  Servicer  a final  certification  substantially  in the
form of Exhibit  Three to the  Custodial  Agreement.  If the Trustee (or the  Custodian  as its agent) is unable to
deliver a final  certification  with respect to the items listed in Exhibit 1 due to any document  that is missing,
has not been executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance
and loan number,  to the Mortgage  Loans  identified in the Final Mortgage Loan Schedule or appears to be defective
on its face (a "Material  Defect"),  the Trustee or the Custodian,  as its agent, shall promptly notify EMC of such
Material  Defect.  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding) shall correct
or cure any such Material  Defect within 90 days from the date of notice from the Trustee or the Custodian,  as its
agent,  of the  Material  Defect and if EMC (on its own behalf as a  Mortgage  Loan  Seller and on behalf of Master
Funding)  does not  correct or cure such  Material  Defect  within  such  period  and such  defect  materially  and
adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, EMC (on its own behalf as
a Mortgage  Loan Seller and on behalf of Master  Funding)  will,  in  accordance  with the terms of the Pooling and
Servicing  Agreement,  within 90 days of the date of notice,  provide the Trustee with a Substitute  Mortgage  Loan
(if within two years of the Closing Date) or purchase the related  Mortgage Loan at the applicable  Purchase Price;
provided  that, if such defect would cause the Mortgage Loan to be other than a "qualified  mortgage" as defined in
Section  860G(a)(3) of the Code, any such cure,  repurchase or substitution must occur within 90 days from the date
such breach was discovered;  provided,  however, that if such defect relates solely to the inability of EMC (on its
own behalf as a Mortgage Loan Seller and on behalf of Master Funding) to deliver the original  security  instrument
or intervening  assignments  thereof,  or a certified copy because the originals of such documents,  or a certified
copy,  have not been returned by the applicable  jurisdiction,  EMC shall not be required to purchase such Mortgage
Loan if EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  delivers such original
documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days after the Closing Date.
The  foregoing  repurchase  obligation  shall not apply in the event that EMC (on its own behalf as a Mortgage Loan
Seller  and on behalf of  Master  Funding)cannot  deliver  such  original  or copy of any  document  submitted  for
recording to the appropriate  recording  office in the applicable  jurisdiction  because such document has not been
returned by such  office;  provided  that EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master
Funding) shall instead deliver a recording  receipt of such recording  office or, if such receipt is not available,
a certificate  of EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding) or a Servicing
Officer  confirming  that such  documents  have been  accepted  for  recording,  and delivery to the Trustee or the
Custodian,  as its agent,  shall be effected  by EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of
Master Funding) within thirty days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  EMC (on its own behalf as a Mortgage  Loan Seller and
on behalf of Master  Funding)  shall deliver or cause to be delivered the  Substitute  Mortgage  Loan,  the related
Mortgage File and any other  documents  and payments  required to be delivered in  connection  with a  substitution
pursuant to the Pooling and Servicing  Agreement.  At the time of any purchase or  substitution,  the Trustee shall
(i) assign to EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)  and  release or
cause the  Custodian to release the  documents  (including,  but not limited to, the  Mortgage,  Mortgage  Note and
other  contents of the Mortgage  File) in its  possession or in the  possession  of the  Custodian  relating to the
Deleted  Mortgage  Loan and (ii)  execute and deliver  such  instruments  of transfer or  assignment,  in each case
without  recourse,  as shall be necessary to vest in EMC (on its own behalf as a Mortgage Loan Seller and on behalf
of Master Funding) title to such Deleted Mortgage Loan.

                  SECTION 6.        Recordation of Assignments of Mortgage.

                  (i)      EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on  behalf of Master  Funding)
shall,  promptly  after the Closing  Date,  cause each  Mortgage and each  assignment of Mortgage from the Mortgage
Loan Sellers to the Trustee,  and all  unrecorded  intervening  assignments,  if any,  delivered on or prior to the
Closing Date, to be recorded in all recording offices in the jurisdictions  where the related Mortgaged  Properties
are located;  provided,  however,  EMC (on its own behalf as a Mortgage Loan Seller or on behalf of Master Funding)
need not cause to be recorded  any  assignment  which  relates to a Mortgage  Loan if (a) such  recordation  is not
required by the Rating  Agencies or an Opinion of Counsel has been  provided to the Trustee  which  states that the
recordation of such assignment is not necessary to protect the Trustee’s  interest in the related  Mortgage Loan or
(b) MERS is identified  on the Mortgage or a properly  recorded  assignment  of the  Mortgage,  as the mortgagee of
record  solely as nominee  for the  Mortgage  Loan  Seller  and its  successors  and  assigns;  provided,  however,
notwithstanding  the  delivery of any Opinion of Counsel,  each  assignment  of  Mortgage  shall be  submitted  for
recording  by EMC (on its own  behalf as a Mortgage  Loan  Seller  and on behalf of Master  Funding)  in the manner
described  above,  at no  expense  to the Trust  Fund or  Trustee,  upon the  earliest  to occur of (i)  reasonable
direction by the Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 25%
of the Trust,  (ii) the  occurrence of an Event of Default,  (iii) the  occurrence  of a bankruptcy,  insolvency or
foreclosure  relating to EMC and (iv) the  occurrence  of a servicing  transfer as described in Section 8.02 of the
Pooling and Servicing Agreement.

                  While each such Mortgage or assignment is being  recorded,  if necessary,  EMC (on its own behalf
as a Mortgage  Loan  Seller and on behalf of Master  Funding)  shall  leave or cause to be left with the  Trustee a
certified  copy of such  Mortgage or  assignment.  In the event  that,  within 180 days of the  Closing  Date,  the
Trustee has not been  provided an Opinion of Counsel as  described  above or received  evidence of  recording  with
respect to each Mortgage Loan  delivered to the Purchaser  pursuant to the terms hereof or as set forth above,  the
failure to provide  evidence of  recording or such Opinion of Counsel (in the  alternative,  if required)  shall be
considered a Material Defect,  and the provisions of Section 5(iii) and (iv) shall apply.  All customary  recording
fees and  reasonable  expenses  relating to the  recordation  of the  assignments of Mortgage to the Trustee or the
Opinion of Counsel, as the case may be, shall be borne by EMC.

                  (ii)     It is the express  intent of the  parties  hereto that the  conveyance  of the  Mortgage
Loans by each Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this Agreement be, and be treated as, a
sale.  It is,  further,  not the  intention of the parties that such  conveyance be deemed a pledge of the Mortgage
Loans by such  Mortgage  Loan Seller to the  Purchaser to secure a debt or other  obligation  of that Mortgage Loan
Seller.  However, in the event that,  notwithstanding  the intent of the parties,  the Mortgage Loans are held by a
court of competent  jurisdiction  to continue to be property of such Mortgage Loan Seller,  then (a) this Agreement
shall also be deemed to be a security  agreement  within the meaning of Articles 8 and 9 of the applicable  Uniform
Commercial  Code;  (b) the transfer of the Mortgage Loans provided for herein shall be deemed to be a grant by such
Mortgage Loan Seller to the Purchaser of a security  interest in all of such  Mortgage Loan Seller’s  right,  title
and  interest  in and to the  Mortgage  Loans and all  amounts  payable  to the  holders of the  Mortgage  Loans in
accordance  with the terms thereof and all proceeds of the conversion,  voluntary or involuntary,  of the foregoing
into cash,  instruments,  securities or other property,  to the extent the Purchaser would otherwise be entitled to
own such Mortgage Loans and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than  investment
earnings,  from time to time held or  invested in any  accounts  created  pursuant  to the  Pooling  and  Servicing
Agreement,  whether in the form of cash,  instruments,  securities  or other  property;  (c) the  possession by the
Purchaser  or the Trustee of Mortgage  Notes and such other items of  property as  constitute  instruments,  money,
negotiable  documents  or chattel  paper shall be deemed to be  "possession  by the secured  party" for purposes of
perfecting  the security  interest  pursuant to Section 9-313 (or comparable  provision) of the applicable  Uniform
Commercial  Code;  and (d)  notifications  to persons  holding  such  property,  and  acknowledgments,  receipts or
confirmations from persons holding such property,  shall be deemed  notifications to, or acknowledgments,  receipts
or  confirmations  from,  financial  intermediaries,  bailees or agents (as  applicable)  of the  Purchaser for the
purpose of  perfecting  such  security  interest  under  applicable  law.  Any  assignment  of the  interest of the
Purchaser  pursuant to any  provision  hereof or pursuant to the  Pooling  and  Servicing  Agreement  shall also be
deemed to be an  assignment  of any security  interest  created  hereby.  EMC (on its own behalf as a Mortgage Loan
Seller and on behalf of Master  Funding) and the Purchaser  shall,  to the extent  consistent  with this Agreement,
take such  actions as may be  reasonably  necessary  to ensure  that,  if this  Agreement  were  deemed to create a
security  interest in the  Mortgage  Loans,  such  security  interest  would be deemed to be a  perfected  security
interest of first priority under  applicable law and will be maintained as such  throughout the term of the Pooling
and Servicing Agreement.

                  SECTION 7.        Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans.  EMC hereby  represents  and  warrants to the  Purchaser as of the Closing Date or such other date as may be
specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the  information  set forth in the Mortgage Loan Schedule  hereto is true and correct in
all material respects;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the related  Mortgage Loan Seller
was the sole owner of  beneficial  title and holder of each  Mortgage  and Mortgage  Note  relating to the Mortgage
Loans  and is  conveying  the  same  free and  clear  of any and all  liens,  claims,  encumbrances,  participation
interests,  equities,  pledges,  charges or security interests of any nature and such Mortgage Loan Seller has full
right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage  Loan at the time it was made  complied in all material  respects with all
applicable  local,  state and federal laws and regulations,  including,  without  limitation,  usury,  equal credit
opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and
each Mortgage Loan has been serviced in all material  respects in accordance with all applicable  local,  state and
federal laws and regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure and
recording  laws and all  applicable  anti-predatory,  abusive  and fair  lending  laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

                  (iv)    there is no monetary  default  existing under any Mortgage or the related  Mortgage Note
and there is no material  event which,  with the passage of time or with notice and the  expiration of any grace or
cure period,  would constitute a default,  breach or event of  acceleration;  and neither the related Mortgage Loan
Seller,  any of its  affiliates  nor any  servicer of any related  Mortgage  Loan has taken any action to waive any
default,  breach or event of  acceleration;  and no  foreclosure  action is threatened or has been  commenced  with
respect to the Mortgage Loan;

                  (v)     the  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
altered or modified  in any  respect,  except by written  instruments,  (i) if required by law in the  jurisdiction
where the  Mortgaged  Property  is  located,  or (ii) to  protect  the  interests  of the  Trustee on behalf of the
Certificateholders;

                  (vi)    no selection  procedure  reasonably  believed by the related  Mortgage Loan Seller to be
adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)   each  Mortgage  is a valid and  enforceable  first  lien on the  property  securing  the
related  Mortgage Note and each Mortgaged  Property is owned by the Mortgagor in fee simple (except with respect to
common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by  leasehold  for a term longer than the
term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and  assessments,  (ii)
covenants,  conditions  and  restrictions,  rights of way,  easements  and other matters of public record as of the
date of recording of such Mortgage,  such exceptions being acceptable to mortgage  lending  institutions  generally
or specifically  reflected in the appraisal  obtained in connection  with the  origination of the related  Mortgage
Loan or referred to in the lender’s title  insurance  policy  delivered to the  originator of the related  Mortgage
Loan and (iii) other matters to which like properties are commonly  subject which do not materially  interfere with
the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there  is no  mechanics’  lien or  claim  for  work,  labor or  material  affecting  the
premises  subject to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such  Mortgage
except those which are insured against by the title insurance policy referred to in (xiii) below;

                  (ix)     there was no  delinquent  tax or  assessment  lien against the  property  subject to any
Mortgage,  except where such lien was being  contested in good faith and a stay had been granted against levying on
the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any Mortgage  Note or Mortgage,
including the obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the  physical  property  subject to any  Mortgage is free of  material  damage and is in
good  repair  and there is no  proceeding  pending  or  threatened  for the total or  partial  condemnation  of any
Mortgaged Property;

                  (xii)   the Mortgaged  Property and all  improvements  thereon comply with all  requirements  of
any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a  lender’s  title  insurance  policy  (on an ALTA or CLTA  form)  or  binder,  or other
assurance of title  customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie Mae or Freddie
Mac, was issued on the date that each Mortgage Loan was created by a title  insurance  company  which,  to the best
of the related  Mortgage  Loan  Seller’s  knowledge,  was  qualified to do business in the  jurisdiction  where the
related Mortgaged  Property is located,  insuring such Mortgage Loan Seller and its successors and assigns that the
Mortgage  is a first  priority  lien on the related  Mortgaged  Property in the  original  principal  amount of the
Mortgage Loan. The related  Mortgage Loan Seller is the sole insured under such lender’s  title  insurance  policy,
and such policy,  binder or assurance is valid and remains in full force and effect,  and each such policy,  binder
or  assurance  shall  contain  all  applicable  endorsements  including  a negative  amortization  endorsement,  if
applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the subject of an appraisal
which conformed to the  underwriting  requirements of the originator of the Mortgage Loan and the appraisal is in a
form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by
an insurer which is acceptable  to the related  Mortgage Loan Seller)  against loss by fire and such hazards as are
covered under a standard  extended coverage  endorsement in the locale in which the Mortgaged  Property is located,
in an amount which is not less than the lesser of the maximum  insurable  value of the  improvements  securing such
Mortgage Loan or the  outstanding  principal  balance of the Mortgage  Loan, but in no event in an amount less than
an amount that is required  to prevent  the  Mortgagor  from being  deemed to be a  co-insurer  thereunder;  if the
improvement  on the Mortgaged  Property is a  condominium  unit,  it is included  under the coverage  afforded by a
blanket policy for the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on
the Mortgaged  Property were in an area identified as a federally  designated  flood area, a flood insurance policy
is in effect in an amount  representing  coverage not less than the least of (i) the outstanding  principal balance
of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on such Mortgaged  Property or (iii) the
maximum  coverage  available  under federal law; and each Mortgage  obligates the Mortgagor  thereunder to maintain
the insurance referred to above at the Mortgagor’s cost and expense;

                  (xvi)    each Mortgage Loan  constitutes a "qualified  mortgage" under Section  860G(a)(3)(A)  of
the Code and Treasury Regulations Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9) without reliance on the
provisions of Treasury  Regulations Section  1.860G-2(a)(3) or Treasury  Regulations Section  1.860G-2(f)(2) or any
other  provision  that would allow a Mortgage  Loan to be treated as a  "qualified  mortgage"  notwithstanding  its
failure  to  meet  the  requirements  of  Section  860G(a)(3)(A)  of  the  Code  and  Treasury  Regulation  Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,  savings
bank,  commercial bank, credit union,  insurance company or similar  institution that is supervised and examined by
a federal or state  authority,  (b) by a mortgagee  approved by the  Secretary  of HUD pursuant to Sections 203 and
211 of the National Housing Act, as amended,  or (c) by a mortgage broker or correspondent  lender in a manner such
that the related  Mortgage Loan would be regarded for purposes of Section  3(a)(41) of the Securities  Exchange Act
of 1934, as amended, as having been originated by an entity described in clauses (a) or (b) above;

                  (xviii)  none of the  Mortgage  Loans are (a) loans  subject to 12 CFR Part  226.31,  12 CFR Part
226.32  or 12 CFR Part  226.34 of  Regulation  Z, the  regulation  implementing  TILA,  which  implements  the Home
Ownership and Equity  Protection Act of 1994, as amended or (b) "high cost home,"  "covered"  (excluding home loans
defined as  "covered  home  loans" in the New  Jersey  Home  Ownership  Security  Act of 2002 that were  originated
between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under any  applicable  state,
federal or local law (or a similarly  classified loan using different  terminology under a law imposing  heightened
regulatory  scrutiny or additional  legal  liability for  residential  mortgage  loans having high interest  rates,
points and/or fees);

                  (xix)   no Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable  (as such
terms are  defined in the then  current  version of  Standard & Poor’s  LEVELS®  Glossary  in effect as of the date
hereof,  Appendix E, attached  hereto as Exhibit 6) or (b) was originated on or after October 1, 2002 through March
6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)    the  information  set forth in Schedule A of the Prospectus  Supplement  with respect to
the Mortgage Loans is true and correct in all material respects;

                  (xxiii)  each Mortgage Loan was  originated in  accordance  with the  underwriting  guidelines of
the related originator;

                  (xxiv)   each  original  Mortgage  has been  recorded or is in the  process of being  recorded in
accordance  with the  requirements  of Section  2.01 of the  Pooling and  Servicing  Agreement  in the  appropriate
jurisdictions wherein such recordation is required to perfect the lien thereof for the benefit of the Trust Fund;

                  (xxv)    the related  Mortgage File contains  each of the  documents  and  instruments  listed in
Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions and qualifications
as are set forth in such Section;

                  (xxvi)   the Mortgage Loans are currently  being serviced in accordance  with accepted  servicing
practices; and

                  (xxvii)  with respect to each  Mortgage  Loan that has a prepayment  penalty  feature,  each such
prepayment  penalty is  enforceable  and will be enforced by the related  Mortgage Loan Seller and each  prepayment
penalty is permitted  pursuant to federal,  state and local law.  In addition,  with respect to each  Mortgage Loan
(i) no  Mortgage  Loan will  impose a  prepayment  penalty  for a term in excess of five  years  from the date such
Mortgage Loan was  originated and (ii) such  prepayment  penalty is at least equal to the lesser of (A) the maximum
amount  permitted  under  applicable law and (B) six months interest at the related  Mortgage  Interest Rate on the
amount prepaid in excess of 20% of the original principal balance of such Mortgage Loan.

                  It is understood and agreed that the  representations  and warranties set forth in this Section 7
will inure to the benefit of the  Purchaser,  its  successors  and  assigns,  notwithstanding  any  restrictive  or
qualified  endorsement  on any Mortgage  Note or assignment of Mortgage or the  examination  of any Mortgage  File.
Upon any  substitution for a Mortgage Loan, the  representations  and warranties set forth above shall be deemed to
be made by the related Mortgage Loan Seller as to any Substitute Mortgage Loan as of the date of substitution.

                  Upon  discovery  or receipt of notice by EMC,  the  Purchaser  or the  Trustee of a breach of any
representation  or warranty of EMC set forth in this Section 7 which materially and adversely  affects the value of
the interests of the Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage Loans  delivered to
the Purchaser  pursuant to this  Agreement,  the party  discovering  or receiving  notice of such breach shall give
prompt written notice to the others.  In the case of any such breach of a  representation  or warranty set forth in
this  Section  7,  within 90 days  from the date of  discovery  by EMC,  or the date EMC is  notified  by the party
discovering or receiving notice of such breach  (whichever  occurs  earlier),  EMC will (i) cure such breach in all
material  respects,  (ii) purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within
two years of the Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange for such  Mortgage
Loan;  provided that, (A) in the case of a breach of the representation  and warranty  concerning the Mortgage Loan
Schedule  contained  in clause (i) of this  Section 7, if such breach is  material  and relates to any field on the
Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge  or  (B)  in  the  case  of a  breach  of  the
representation  contained  in clause  (xxvii) of this Section 7, then,  in each case,  in lieu of  purchasing  such
Mortgage Loan from the Trust Fund at the Purchase  Price,  EMC shall pay the amount of the  Prepayment  Charge (net
of any amount  previously  collected  by or paid to the Trust Fund in respect of such  Prepayment  Charge) from its
own funds and without  reimbursement  thereof,  and EMC shall have no obligation  to  repurchase or substitute  for
such  Mortgage  Loan.  The  obligations  of EMC to cure,  purchase or substitute a qualifying  Substitute  Mortgage
Loan shall  constitute  the  Purchaser’s,  the Trustee’s and the  Certificateholder’s  sole and exclusive  remedies
under this Agreement or otherwise  respecting a breach of representations  or warranties  hereunder with respect to
the Mortgage  Loans,  except for the  obligation  of EMC to indemnify the Purchaser for such breach as set forth in
and limited by Section 4  hereof. It is understood by the parties hereto that a breach of the  representations  and
warranties made in any of clause  (xviii),  (xix)(b),  (xxi),  (xxii),  (xxviii)  through (xxxvi) of this Section 7
will  be  deemed  to  materially  and  adversely  affect  the  value  of  the  interests  of  the  Purchaser,   the
Certificateholders or the Trustee in the related Mortgage Loan.

                  Any  cause  of  action  against  EMC  relating  to or  arising  out  of a  breach  by  EMC of any
representations  and warranties made in this Section 7 shall accrue as to any Mortgage Loan upon  (i) discovery  of
such breach by EMC or notice  thereof by the party  discovering  such breach and  (ii) failure  by EMC to cure such
breach,  purchase  such Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage Loan pursuant to the terms
hereof.

                   SECTION 8.       Representations and Warranties  Concerning EMC. As of the date hereof and as of
the Closing Date, EMC represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  (i)    EMC (i) is a corporation  duly  organized,  validly  existing and in good standing under
the laws of the State of Delaware and (ii) is qualified  and in good  standing to do business in each  jurisdiction
where such  qualification is necessary,  except where the failure so to qualify would not reasonably be expected to
have a material  adverse  effect on EMC’s  business as presently  conducted or on EMC’s  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

                  (ii)   EMC  has  full  corporate  power  to own its  property,  to  carry  on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)  the  execution  and delivery by EMC of this  Agreement  has been duly  authorized by all
necessary  action  on the  part of EMC;  and  neither  the  execution  and  delivery  of  this  Agreement,  nor the
consummation of the transactions  herein  contemplated,  nor compliance with the provisions  hereof,  will conflict
with or result in a breach of, or  constitute  a default  under,  any of the  provisions  of any law,  governmental
rule,  regulation,  judgment,  decree or order  binding on EMC or its  properties or the charter or by-laws of EMC,
except those  conflicts,  breaches or defaults  which would not  reasonably be expected to have a material  adverse
effect on EMC’s ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)   the execution,  delivery and  performance by EMC of this Agreement and the  consummation
of the  transactions  contemplated  hereby do not require the consent or approval  of, the giving of notice to, the
registration  with,  or the taking of any other  action in respect  of,  any state,  federal or other  governmental
authority or agency,  except those consents,  approvals,  notices,  registrations  or other actions as have already
been  obtained,  given or made and, in connection  with the  recordation  of the  Mortgages,  powers of attorney or
assignments of Mortgages not yet completed;

                  (v)    this  Agreement  has  been  duly  executed  and  delivered  by  EMC  and,  assuming  due
authorization,  execution  and  delivery  by the  Purchaser,  constitutes  a valid and  binding  obligation  of EMC
enforceable  against it in accordance  with its terms (subject to applicable  bankruptcy  and  insolvency  laws and
other similar laws affecting the enforcement of the rights of creditors generally);

                  (vi)   there  are no  actions,  suits or  proceedings  pending  or,  to the  knowledge  of EMC,
threatened  against EMC, before or by any court,  administrative  agency,  arbitrator or governmental body (i) with
respect to any of the  transactions  contemplated by this Agreement or (ii) with  respect to any other matter which
in the judgment of EMC could reasonably be expected to be determined  adversely to EMC and if determined  adversely
to EMC materially and adversely  affect EMC’s ability to perform its obligations  under this Agreement;  and EMC is
not in default with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so
as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)   the  Mortgage  Loan  Sellers’  Information  (identified  in  Exhibit 3 hereof)  does not
include any untrue  statement of a material  fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.        Representations and Warranties Concerning the Purchaser.  As of the date hereof
and as of the Closing Date, the Purchaser represents and warrants to the Mortgage Loan Sellers as follows:

                  (i)     the Purchaser (i) is a limited  liability  company duly organized,  validly existing and
in good  standing  under  the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do
business in each jurisdiction where such  qualification is necessary,  except where the failure so to qualify would
not reasonably be expected to have a material  adverse effect on the  Purchaser’s  business as presently  conducted
or on the Purchaser’s ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (ii)    the Purchaser  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)   the  execution  and  delivery  by  the  Purchaser  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Purchaser;  and neither the execution and delivery
of this  Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor  compliance  with  the
provisions  hereof,  will  conflict  with or  result in a breach  of, or  constitute  a default  under,  any of the
provisions of any law,  governmental rule,  regulation,  judgment,  decree or order binding on the Purchaser or its
properties or the certificate of formation or limited liability  company  agreement of the Purchaser,  except those
conflicts,  breaches or defaults  which would not  reasonably be expected to have a material  adverse effect on the
Purchaser’s ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)    the  execution,  delivery and  performance  by the  Purchaser of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the consent or approval  of, the giving of
notice to, the  registration  with,  or the taking of any other  action in respect of, any state,  federal or other
governmental  authority or agency,  except those consents,  approvals,  notices,  registrations or other actions as
have already been obtained, given or made;

                  (v)     this Agreement has been duly executed and delivered by the Purchaser  and,  assuming due
authorization,  execution and delivery by the Mortgage Loan Sellers,  constitutes a valid and binding obligation of
the  Purchaser  enforceable  against  it in  accordance  with its  terms  (subject  to  applicable  bankruptcy  and
insolvency laws and other similar laws affecting the enforcement of the rights of creditors generally);

                  (vi)    there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Purchaser,  threatened  against  the  Purchaser,  before or by any  court,  administrative  agency,  arbitrator  or
governmental  body (i) with respect to any of the transactions  contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser  will be determined  adversely to the Purchaser and will
if determined  adversely to the Purchaser  materially and adversely  affect the Purchaser’s  ability to perform its
obligations  under this  Agreement;  and the  Purchaser  is not in default  with respect to any order of any court,
administrative  agency,  arbitrator or governmental  body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

                  (vii)    the  Purchaser’s  Information  (identified  in Exhibit 4 hereof)  does not  include  any
untrue  statement of a material  fact or omit to state a material  fact  necessary in order to make the  statements
made, in light of the circumstances under which they were made, not misleading.

                  SECTION 10.       Representations  and  Warranties  Concerning  Master  Funding.  As of the  date
hereof and as of the Closing Date, Master Funding represents and warrants to EMC and the Purchaser as follows:

                  (i)    Master Funding (i) is a limited liability  company duly organized,  validly existing and
in good  standing  under  the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do
business in each jurisdiction where such  qualification is necessary,  except where the failure so to qualify would
not reasonably be expected to have a material  adverse effect on Master Funding’s  business as presently  conducted
or on Master  Funding’s  ability to enter into this  Agreement  and to  consummate  the  transactions  contemplated
hereby;

                  (ii)    Master  Funding  has  full  power to own its  property,  to  carry  on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)   The  execution  and  delivery  by  Master  Funding  of  this  Agreement  has  been  duly
authorized by all necessary  action on the part of Master  Funding;  and neither the execution and delivery of this
Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor compliance  with the provisions
hereof or  thereof,  will  conflict  with or  result in a breach  of, or  constitute  a default  under,  any of the
provisions of any law, governmental rule,  regulation,  judgment,  decree or order binding on Master Funding or its
properties or the written  consent of the sole member or limited  liability  company  agreement of Master  Funding,
except those  conflicts,  breaches or defaults  which would not  reasonably be expected to have a material  adverse
effect on Master  Funding’s  ability to enter into this Agreement and to consummate the  transactions  contemplated
hereby;

                  (iv)    The  execution,  delivery and  performance  by Master  Funding of this Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the consent or approval  of, the giving of
notice to, the  registration  with,  or the taking of any other  action in respect of, any state,  federal or other
governmental  authority or agency,  except those consents,  approvals,  notices,  registrations or other actions as
have already been obtained,  given or made and, in connection  with the  recordation  of the  Mortgages,  powers of
attorney or assignments of Mortgages not yet completed;

                  (v)     This  Agreement  has been duly executed and  delivered by Master  Funding and,  assuming
due  authorization,  execution  and  delivery by the  Purchaser  or the parties  thereto,  constitutes  a valid and
binding  obligation of Master Funding  enforceable  against it in accordance  with its terms (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the rights of creditors
generally); and

                  (vi)    There are no  actions,  suits or  proceedings  pending  or, to the  knowledge  of Master
Funding,  threatened  against  Master  Funding,  before  or by any  court,  administrative  agency,  arbitrator  or
governmental  body (a) with respect to any of the  transactions  contemplated by this Agreement or (b) with respect
to any other  matter  which in the  judgment of Master  Funding  could  reasonably  be  expected  to be  determined
adversely to Master Funding and if determined  adversely to Master Funding  materially and adversely  affect Master
Funding’s  ability to perform its  obligations  under this  Agreement;  and Master  Funding is not in default  with
respect to any order of any court,  administrative agency,  arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement.

         SECTION 11.       Conditions to Closing.

                  (1)      The  obligations  of  the  Purchaser  under  this  Agreement  will  be  subject  to  the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      Each of the  obligations of each Mortgage Loan Seller  required to be performed
         at or prior to the Closing Date  pursuant to the terms of this  Agreement  shall have been duly  performed
         and complied with in all material  respects;  all of the  representations  and warranties of each Mortgage
         Loan  Seller  under this  Agreement  shall be true and  correct as of the date or dates  specified  in all
         material  respects;  and no event shall have  occurred  which,  with notice or the passage of time,  would
         constitute a default  under this  Agreement,  or the Pooling and  Servicing  Agreement;  and the Purchaser
         shall have  received  certificates  to that effect  signed by  authorized  officers of the  Mortgage  Loan
         Sellers.

                           (b)      The Purchaser shall have received all of the following  closing  documents,  in
         such  forms  as are  agreed  upon  and  reasonably  acceptable  to the  Purchaser,  duly  executed  by all
         signatories other than the Purchaser as required pursuant to the respective terms thereof:

                                    (i)     If required  pursuant to Section 3 hereof,  the  Amendment  dated as of
                  the Closing Date and any documents referred to therein;

                                    (ii)    If  required  pursuant  to Section 3 hereof,  the Final  Mortgage  Loan
                  Schedule  containing the  information  set forth on Exhibit 2 hereto,  one copy to be attached to
                  each counterpart of the Amendment;

                                    (iii)        The  Pooling  and  Servicing  Agreement,  in  form  and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required  thereby
                  duly executed by all signatories;

                                    (iv)         A  certificate  of an officer of each  Mortgage  Loan Seller dated
                  as of the Closing Date, in a form reasonably  acceptable to the Purchaser,  and attached  thereto
                  copies of the  charter  and  by-laws of such  Mortgage  Loan  Seller and  evidence as to the good
                  standing of such Mortgage Loan Seller dated as of a recent date;

                                    (v)          One or more  opinions of counsel from the Mortgage  Loan  Sellers’
                  counsel  otherwise in form and substance  reasonably  satisfactory to the Purchaser,  the Trustee
                  and each Rating Agency;

                                    (vi)         A letter  from each of the Rating  Agencies  giving  each Class of
                  Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vii)        Such   other   documents,   certificates   (including   additional
                  representations  and  warranties)  and  opinions  as may be  reasonably  necessary  to secure the
                  intended ratings from each Rating Agency for the Certificates.

                           (c)      The  Certificates  to be sold  to Bear  Stearns  pursuant  to the  Underwriting
         Agreement and the Purchase Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           (d)      Each  Mortgage  Loan Seller shall have  furnished to the  Purchaser  such other
         certificates  of its  officers  or others and such other  documents  and  opinions  of counsel to evidence
         fulfillment  of the conditions set forth in this  Agreement and the  transactions  contemplated  hereby as
         the Purchaser and their respective counsel may reasonably request.

                  (2)      The  obligations of each Mortgage Loan Seller under this  Agreement  shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or prior to
         the Closing  Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and complied
         with in all material respects,  and all of the  representations and warranties of the Purchaser under this
         Agreement  shall be true and correct in all material  respects as of the date hereof and as of the Closing
         Date,  and no event  shall  have  occurred  which  would  constitute  a breach  by it of the terms of this
         Agreement,  and each Mortgage  Loan Seller shall have  received a certificate  to that effect signed by an
         authorized officer of the Purchaser.

                           (b)      Each Mortgage  Loan Seller shall have  received  copies of all of the following
         closing  documents,  in such forms as are agreed upon and  reasonably  acceptable  to each  Mortgage  Loan
         Seller,  duly executed by all signatories  other than the Mortgage Loan Seller as required pursuant to the
         respective terms thereof:

                                    (i)   If  required  pursuant  to Section 3 hereof,  the  Amendment  dated as of
                  the Closing Date and any documents referred to therein;

                                    (ii)  The Pooling and Servicing  Agreement,  in form and  substance  reasonably
                  satisfactory to EMC, and all documents required thereby duly executed by all signatories;

                                    (iii) A  certificate  of an officer of the  Purchaser  dated as of the  Closing
                  Date, in a form  reasonably  acceptable to each  Mortgage Loan Seller,  and attached  thereto the
                  written  consent of the member of the Purchaser  authorizing  the  transactions  contemplated  by
                  this Agreement and the Pooling and Servicing  Agreement,  together with copies of the Purchaser’s
                  certificate  of  formation,  limited  liability  company  agreement  and  evidence as to the good
                  standing of the Purchaser dated as of a recent date;

                                    (iv)  One or more  opinions  of counsel  from the  Purchaser’s  counsel in form
                  and substance reasonably satisfactory to each Mortgage Loan Seller; and

                                    (v)   Such    other    documents,     certificates     (including    additional
                  representations  and  warranties)  and  opinions  as may be  reasonably  necessary  to secure the
                  intended rating from each Rating Agency for the Certificates.

                  SECTION 12.        Fees and Expenses.  Subject to Section 17 hereof,  EMC (on its own behalf as a
Mortgage  Loan Seller and on behalf of Master  Funding)  shall pay on the Closing Date or such later date as may be
agreed to by the Purchaser (i) the fees and expenses of the Mortgage  Loan  Sellers’  attorneys and the  reasonable
fees and expenses of the  Purchaser’s  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the
fee for the use of Purchaser’s  Registration  Statement  based on the aggregate  original  principal  amount of the
Certificates  and the filing fee of the  Commission  as in effect on the date on which the  Registration  Statement
was declared  effective,  (iv) the fees and expenses  including  counsel’s fees and expenses in connection with any
"blue sky" and legal  investment  matters,  (v) the fees and expenses of the Trustee  which shall  include  without
limitation  the fees and expenses of the Trustee (and the fees and  disbursements  of its counsel)  with respect to
(A) legal and  document  review of this  Agreement,  the Pooling and  Servicing  Agreement,  the  Certificates  and
related  agreements,  (B)  attendance at the Closing and  (C) review  of the Mortgage  Loans to be performed by the
Trustee,  (vi) the  expenses for  printing or  otherwise  reproducing  the  Certificates,  the  Prospectus  and the
Prospectus  Supplement,  (vii) the fees and expenses of each Rating Agency (both  initial and ongoing),  (viii) the
fees and expenses  relating to the  preparation  and  recordation of mortgage  assignments  (including  intervening
assignments,  if any and if available,  to evidence a complete  chain of title from the  originator  thereof to the
Trustee)  from each  Mortgage  Loan  Seller to the  Trustee  or the  expenses  relating  to the  Opinion of Counsel
referred to in Section 6(i) hereof,  as the case may be, and (ix) Mortgage  File due  diligence  expenses and other
out-of-pocket  expenses  incurred by the  Purchaser in  connection  with the purchase of the Mortgage  Loans and by
Bear Stearns in  connection  with the sale of the  Certificates.  EMC (on its own behalf as a Mortgage  Loan Seller
and on behalf of Master  Funding)  additionally  agrees to pay  directly to any third  party on a timely  basis the
fees provided for above which are charged by such third party and which are billed periodically.

                  SECTION 13.        Accountants’ Letters.

                  (i)   Deloitte & Touche LLP will review the  characteristics  of a sample of the  Mortgage  Loans
described in the Final  Mortgage Loan Schedule and will compare those  characteristics  to the  description  of the
Mortgage Loans  contained in the Prospectus  Supplement  under the captions  "Summary of Terms - The Mortgage Pool"
and  "Description  of the  Mortgage  Loans" and in  Schedule A thereto.  EMC (on its own behalf as a Mortgage  Loan
Seller and on behalf of Master  Funding) will cooperate with the Purchaser in making  available all information and
taking all steps  reasonably  necessary  to permit  such  accountants  to  complete  the review and to deliver  the
letters  required  of them  under the  Underwriting  Agreement.  Deloitte & Touche  LLP will also  confirm  certain
calculations as set forth under the caption "Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)  To the  extent  statistical  information  with  respect  to EMC’s  servicing  portfolio  is
included in the Prospectus  Supplement under the caption "The Master  Servicer," a letter from the certified public
accountant  for the  Master  Servicer  will  be  delivered  to the  Purchaser  dated  the  date  of the  Prospectus
Supplement,  in the  form  previously  agreed  to by EMC and  the  Purchaser,  with  respect  to  such  statistical
information.

                  SECTION 14.        Indemnification.

                  (i)   EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)  shall
indemnify  and hold  harmless the  Purchaser and its  directors,  officers and  controlling  persons (as defined in
Section 15 of the  Securities  Act) from and  against any loss,  claim,  damage or  liability  or action in respect
thereof,  to which they or any of them may become subject,  under the Securities Act or otherwise,  insofar as such
loss,  claim,  damage,  liability or action arises out of, or is based upon (i) any untrue  statement of a material
fact  contained in the Mortgage Loan Sellers’  Information as identified in Exhibit 3, the omission to state in the
Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto  approved by EMC (on its own
behalf as a Mortgage Loan Seller and on behalf of Master  Funding) and in which  additional  Mortgage Loan Seller’s
Information is identified),  in reliance upon and in conformity with Mortgage Loan Sellers’  Information a material
fact required to be stated therein or necessary to make the  statements  therein in light of the  circumstances  in
which they were made, not misleading,  (ii) any  representation or warranty assigned or made by EMC in Section 7 or
Section 8 hereof being,  or alleged to be, untrue or  incorrect,  or (iii) any  failure by the Mortgage Loan Seller
to perform  its  obligations  under this  Agreement;  and EMC (on its own behalf as a Mortgage  Loan  Seller and on
behalf of Master  Funding) shall reimburse the Purchaser and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in connection with investigating or defending or preparing to defend against
any such loss, claim, damage, liability or action.

         The foregoing  indemnity  agreement is in addition to any liability which EMC or Master Funding  otherwise
may have to the Purchaser or any other such indemnified party.

                  (ii)   The  Purchaser  shall  indemnify  and hold  harmless  each  Mortgage  Loan  Seller and its
respective  directors,  officers and controlling  persons (as defined in Section 15 of the Securities Act) from and
against  any loss,  claim,  damage or  liability  or action in  respect  thereof,  to which they or any of them may
become subject,  under the Securities Act or otherwise,  insofar as such loss, claim,  damage,  liability or action
arises  out of, or is based  upon (a) any untrue  statement  of a  material  fact  contained  in the  Purchaser’s
Information  as identified in Exhibit 4, the omission to state in the  Prospectus  Supplement or Prospectus (or any
amendment thereof or supplement thereto approved by the Purchaser and in which additional  Purchaser’s  Information
is identified),  in reliance upon and in conformity with the Purchaser’s  Information,  a material fact required to
be stated  therein or necessary to make the  statements  therein in light of the  circumstances  in which they were
made,  not  misleading,  (b) any  representation  or warranty made by the  Purchaser in Section 9 hereof being,  or
alleged to be,  untrue or  incorrect,  or (c) any failure by the  Purchaser to perform its  obligations  under this
Agreement;  and the Purchaser shall reimburse each Mortgage Loan Seller,  and each other  indemnified party for any
legal and other expenses  reasonably  incurred by them in connection with  investigating  or defending or preparing
to defend any such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition to
any liability which the Purchaser  otherwise may have to the Mortgage Loan Sellers,  or any other such  indemnified
party,

                  (iii)  Promptly  after  receipt by an  indemnified  party under  subsection  (i) or (ii) above of
notice of the  commencement  of any action,  such  indemnified  party shall, if a claim in respect thereof is to be
made against the indemnifying  party under such subsection,  notify each party against whom  indemnification  is to
be sought in writing of the  commencement  thereof  (but the failure so to notify an  indemnifying  party shall not
relieve  such  indemnified  party from any  liability  which it may have under this Section 14 except to the extent
that it has been  prejudiced  in any  material  respect  by such  failure or from any  liability  which it may have
otherwise).  In case any such action is brought  against any  indemnified  party,  and it notifies an  indemnifying
party of the  commencement  thereof,  the  indemnifying  party will be entitled to participate  therein and, to the
extent it may elect by written notice  delivered to the  indemnified  party promptly (but, in any event,  within 30
days) after  receiving  the  aforesaid  notice from such  indemnified  party,  to assume the defense  thereof  with
counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party
or parties  shall have the right to employ its or their own counsel in any such case,  but the fees and expenses of
such  counsel  shall be at the expense of such  indemnified  party or parties  unless  (a) the  employment  of such
counsel shall have been  authorized in writing by one of the  indemnifying  parties in connection  with the defense
of such action,  (b) the  indemnifying  parties  shall not have  employed  counsel to have charge of the defense of
such action within a reasonable time after notice of commencement of the action,  or (c) such indemnified  party or
parties shall have reasonably  concluded that there is a conflict of interest  between itself or themselves and the
indemnifying  party in the conduct of the defense of any claim or that the  interests of the  indemnified  party or
parties are not  substantially  co-extensive  with those of the indemnifying  party (in which case the indemnifying
parties  shall  not have the right to direct  the  defense  of such  action on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties  (provided,
however,  that the indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to
one local counsel in the jurisdiction  involved.  Anything in this subsection to the contrary  notwithstanding,  an
indemnifying  party  shall not be liable for any  settlement  or any claim or action  effected  without its written
consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section 13 shall
for any reason be unavailable to an indemnified  party in respect of any loss, claim,  damage or liability,  or any
action in respect  thereof,  referred to in Section 14, then the  indemnifying  party shall in lieu of indemnifying
the  indemnified  party  contribute  to the amount  paid or payable by such  indemnified  party as a result of such
loss,  claim,  damage or liability,  or action in respect  thereof,  in such  proportion as shall be appropriate to
reflect the  relative  benefits  received by the  Mortgage  Loan  Sellers on the one hand and the  Purchaser on the
other  from  the  purchase  and  sale of the  Mortgage  Loans,  the  offering  of the  Certificates  and the  other
transactions  contemplated hereunder.  No person found liable for a fraudulent  misrepresentation shall be entitled
to contribution from any person who is not also found liable for such fraudulent misrepresentation.

                  (v)    The parties hereto agree that reliance by an indemnified  party on any publicly  available
information or any information or directions  furnished by an indemnifying  party shall not constitute  negligence,
bad faith or willful misconduct by such indemnified party.

                  SECTION 15.        Notices.  All  demands,  notices  and  communications  hereunder  shall  be in
writing but may be delivered  by facsimile  transmission  subsequently  confirmed in writing.  Notices to EMC shall
be  directed  to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas  75067  (Telecopy:  (469)
759-4714),  notices to Master  Funding shall be directed to Master  Funding LLC, Two Mac Arthur  Ridge,  909 Hidden
Ridge Drive, Suite 200 Irving, Texas 75038 (Facsimile:  (972-444-2880))  Attention:  Mark Novacheck, and notices to
the Purchaser shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison  Avenue,  New York,
New York 10179 (Telecopy:  (212-272-7206)),  Attention: Baron Silverstein; or to any other address as may hereafter
be furnished by one party to the other party by like notice.  Any such demand,  notice or  communication  hereunder
shall be deemed to have been received on the date received at the premises of the addressee (as  evidenced,  in the
case of registered or certified  mail, by the date noted on the return  receipt)  provided that it is received on a
Business Day during normal  business hours and, if received after normal  business  hours,  then it shall be deemed
to be received on the next Business Day.

                  SECTION 16.        Transfer  of Mortgage  Loans.  The  Purchaser  retains the right to assign the
Mortgage  Loans and any or all of its  interest  under this  Agreement  to the  Trustee  without the consent of the
Mortgage  Loan  Sellers,  and,  upon such  assignment,  the  Trustee  shall  succeed to the  applicable  rights and
obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser  shall remain entitled to the benefits
set forth in Sections 11, 13 and 17 hereto and as provided in Section  2(i).  Notwithstanding  the  foregoing,  the
sole and  exclusive  right and remedy of the Trustee  with respect to a breach of a  representation  or warranty of
the Mortgage Loan Sellers shall be the cure,  purchase or  substitution  obligations of EMC contained in Sections 5
and 7 hereof.

                  SECTION 17.        Termination.  This  Agreement may be terminated  (a) by the mutual  consent of
the  parties  hereto  prior to the  Closing  Date,  (b) by the  Purchaser,  if the  conditions  to the  Purchaser’s
obligation  to close set forth under  Section  10(1) hereof are not  fulfilled as and when required to be fulfilled
or (c) by any Mortgage Loan Seller,  if the conditions to the Mortgage Loan Sellers’  obligation to close set forth
under Section 10(2) hereof are not  fulfilled as and when  required to be  fulfilled.  In the event of  termination
pursuant to clause (b),  EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  shall
pay,  and in  the  event  of  termination  pursuant  to  clause  (c),  the  Purchaser  shall  pay,  all  reasonable
out-of-pocket  expenses  incurred by the other in connection with the transactions  contemplated by this Agreement.
In the event of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

                  SECTION 18.        Representations,   Warranties   and  Agreements  to  Survive   Delivery.   All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of officers
of the Mortgage Loan Sellers  submitted  pursuant  hereto,  shall remain operative and in full force and effect and
shall survive  delivery of the Mortgage  Loans to the Purchaser  (and by the Purchaser to the Trustee).  Subsequent
to the delivery of the Mortgage Loans to the Purchaser,  EMC’s  representations  and  warranties  contained  herein
with  respect to the  Mortgage  Loans shall be deemed to relate to the  Mortgage  Loans  actually  delivered to the
Purchaser  and included in the Final  Mortgage  Loan  Schedule and any  Substitute  Mortgage  Loan and not to those
Mortgage  Loans  deleted from the  Preliminary  Mortgage  Loan  Schedule  pursuant to Section 3 hereof prior to the
closing of the transactions contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 19.        Severability.  If any  provision  of this  Agreement  shall be  prohibited  or
invalid under  applicable law, this Agreement shall be ineffective  only to such extent,  without  invalidating the
remainder of this Agreement.

                  SECTION 20.        Counterparts.  This Agreement may be executed in  counterparts,  each of which
will be an original, but which together shall constitute one and the same agreement.

                  SECTION 21.        Amendment.  This  Agreement  cannot  be  amended  or  modified  in any  manner
without the prior written consent of each party.

                  SECTION 22.        GOVERNING  LAW.  THIS  AGREEMENT  SHALL  BE  DEEMED  TO  HAVE  BEEN  MADE  AND
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE  INTERPRETED  IN  ACCORDANCE  WITH THE LAWS OF SUCH STATE,  WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 23.        Further  Assurances.  Each of the parties  agrees to execute and deliver  such
instruments  and take such  actions  as  another  party  may,  from time to time,  reasonably  request  in order to
effectuate  the purpose and to carry out the terms of this Agreement  including any amendments  hereto which may be
required by either Rating Agency.

                  SECTION 24.        Successors  and Assigns.  This  Agreement  shall bind and inure to the benefit
of and be  enforceable  by the Mortgage Loan Sellers and the Purchaser and their  permitted  successors and assigns
and, to the extent  specified in Section 13 hereof,  Bear Stearns,  and their  directors,  officers and controlling
persons  (within the meaning of federal  securities  laws).  The Mortgage Loan Sellers  acknowledge  and agree that
the Purchaser may assign its rights under this  Agreement  (including,  without  limitation,  with respect to EMC’s
representations  and warranties  respecting the Mortgage Loans) to the Trustee.  Any person into which any Mortgage
Loan Seller may be merged or  consolidated  (or any person  resulting  from any merger or  consolidation  involving
such Mortgage Loan Seller),  any person  resulting from a change in form of such Mortgage Loan Seller or any person
succeeding to the business of such  Mortgage Loan Seller,  shall be  considered  the  "successor"  of such Mortgage
Loan Seller  hereunder and shall be  considered a party hereto  without the execution or filing of any paper or any
further act or consent on the part of any party hereto.  Except as provided in the two  preceding  sentences and in
Section 15 hereto,  this Agreement  cannot be assigned,  pledged or hypothecated by either party hereto without the
written  consent of the other parties to this Agreement and any such  assignment or purported  assignment  shall be
deemed null and void.

                  SECTION 25.        The Mortgage  Loan Sellers and the  Purchaser.  The Mortgage  Loan Sellers and
the Purchaser will keep in full effect all rights as are necessary to perform their  respective  obligations  under
this Agreement.

                  SECTION 26.        Entire   Agreement.   This  Agreement   contains  the  entire   agreement  and
understanding  between  the parties  with  respect to the  subject  matter  hereof,  and  supersedes  all prior and
contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied, oral or written, of
any nature whatsoever with respect to the subject matter hereof.

                  SECTION 27.        No  Partnership.  Nothing  herein  contained  shall be deemed or  construed to
create a partnership or joint venture between the parties hereto.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






         IN WITNESS  WHEREOF,  the parties  hereto have caused their names to be signed hereto by their  respective
duly authorized officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________
                                                              Name:
                                                              Title:


                                                              STRUCTURED ASSET MORTGAGE INVESTMENT II INC.

                                                              By:_________________________________
                                                              Name:  Baron Silverstein
                                                              Title:    Senior Managing Director


                                                              MASTER FUNDING, LLC


                                                              By:__________________________________
                                                              Name:
                                                              Title:








--------------------------------------------------------------------------------








                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall include each of the following  items,  which
shall be available for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser
or its designee pursuant to the terms of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and
         showing an unbroken chain of  endorsements  from the original payee thereof to the Person  endorsing it to
         the Trustee, or a lost note affidavit;

                  (ii)     The  original  Mortgage  and, if the  related  Mortgage  Loan is a MOM Loan,  noting the
         presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been
         recorded  (or if the  original  is not  available,  a copy),  with  evidence of such  recording  indicated
         thereon (or if the original  Security  Instrument,  assignments to the Trustee or intervening  assignments
         thereof which have been  delivered,  are being  delivered or will,  upon receipt of recording  information
         relating to the Security  Instrument  required to be included  thereon,  be delivered to recording offices
         for recording  and have not been  returned to the Mortgage  Loan Seller in time to permit their  recording
         as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may
         be in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property
         is located) to  "Citibank,  N.A., as Trustee",  with  evidence of recording  with respect to each Mortgage
         Loan in the name of the Trustee  thereon  (or if the  original  Security  Instrument,  assignments  to the
         Trustee or intervening  assignments  thereof which have been delivered,  are being delivered or will, upon
         receipt of recording  information  relating to the Security Instrument required to be included thereon, be
         delivered to recording  offices for  recording  and have not been  returned to the Mortgage Loan Seller in
         time to permit  their  delivery as specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,
         the  Mortgage  Loan Seller may deliver a true copy  thereof  with a  certification  by the  Mortgage  Loan
         Seller,  on the face of such copy,  substantially as follows:  "Certified to be a true and correct copy of
         the original, which has been transmitted for recording");

                  (iv)     All intervening  assignments of the Security  Instrument,  if applicable and only to the
         extent available to related Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or mortgagee’s  certificate of title  insurance
         or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.







--------------------------------------------------------------------------------






                                                     EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The Preliminary and Final Mortgage Loan Schedules shall set forth the following  information  with respect
to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the Master Servicer’s Fee Rate;
(f)      the LPMI Fee, if applicable;
(g)      the Trustee Fee Rate, if applicable;
(h)      the Net Rate;
(i)      the maturity date;
(j)      the stated original term to maturity;
(k)      the stated remaining term to maturity;
(l)      the original Principal Balance;
(m)      the first payment date;
(n)      the principal and interest payment in effect as of the Cut-off Date;
(o)      the unpaid Principal Balance as of the Cut-off Date;
(p)      the Loan-to-Value Ratio at origination;
(q)      the insurer of any Primary Mortgage Insurance Policy;
(r)      the MIN with respect to each MOM Loan;
(s)      the Gross Margin, if applicable;
(t)      the next Adjustment Date, if applicable;
(u)      the Maximum Lifetime Mortgage Rate, if applicable;
(v)      the Minimum Lifetime Mortgage Rate, if applicable;
(w)      the Periodic Rate Cap, if applicable;
(x)      the Loan Group, if applicable;
(y)      a code indicating whether the Mortgage Loan is negatively amortizing;
(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten
         years or any other period;
(aa)     the Prepayment Charge, if any;
(bb)     lien position (e.g., first lien or second lien);
(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;
(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;
(ee)     the interest-only term, if applicable;
(ff)     the Mortgage Loan Seller
(gg)     the original amortization term.

Such schedule also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,  the total
of each of the amounts  described  under (n) and (j) above,  the weighted  average by  principal  balance as of the
Cut-off Date of each of the rates described under (c) through (h) above,  and the weighted  average  remaining term
to maturity by unpaid principal balance as of the Cut-off Date.







--------------------------------------------------------------------------------






                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLER’S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY OF TERMS
-- The Mortgage  Pool,"  "DESCRIPTION  OF THE MORTGAGE  LOANS" and  "SCHEDULE A -- CERTAIN  CHARACTERISTICS  OF THE
MORTGAGE LOANS."







--------------------------------------------------------------------------------







                                                      EXHIBIT 4

                                               PURCHASER’S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan Seller’s
Information.






--------------------------------------------------------------------------------






                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request







--------------------------------------------------------------------------------








                                                              EXHIBIT 6

                        Standard & Poor’s LEVELS® Glossary, Version 5.7 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor’s Anti-Predatory Lending Categorization


                  Standard  &  Poor’s  has  categorized  loans  governed  by  anti-predatory  lending  laws  in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a) the risk
exposure  associated  with the assignee  liability and (b) the tests and thresholds  set forth in those laws.  Note
that certain loans  classified by the relevant  statute as Covered are included in Standard & Poor’s High Cost Loan
Category because they included  thresholds and tests that are typical of what is generally  considered High Cost by
the industry.

Standard & Poor’s High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
                                   ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Home Loan Categorization

---------------------------------------------------------------------------------------------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------







--------------------------------------------------------------------------------






                                                     SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

                                                   Certificates

Offered Certificates             S&P        Moody’s
Class I-A-1                      AAA          Aaa
Class I-A-2                      AAA          Aaa
Class II-A-1                     AAA          Aaa
Class II-A-2                     AAA          Aa1
Class II-X-1                     AAA          Aaa
Class III-1A-1                   AAA          Aaa
Class III-1A-2                   AAA          Aaa
Class III-1A-3                   AAA          Aa1
Class III-1X-1                   AAA          Aaa
Class III-1X-2                   AAA          Aaa
Class III-1X-3                   AAA          Aaa
Class III-1X-4                   AAA          Aaa
Class III-1X-5                   AAA          Aaa
Class III-1X-6                   AAA          Aaa
Class III-2A-1                   AAA          Aaa
Class III-2A-2                   AAA          Aaa
Class III-2A-3                   AAA          Aa1
Class III-2X-1                   AAA          Aaa
Class III-2X-2                   AAA          Aaa
Class III-2X-3                   AAA          Aaa
Class III-2X-4                   AAA          Aaa
Class III-2X-5                   AAA          Aaa
Class III-2X-6                   AAA          Aaa
Class I-M-1                      AA           Aa2
Class I-M-2                       A            A2
Class I-B-1                     BBB+          Baa2
Class I-B-2                     BBB-          Baa3
Class II-B-1                     AA           Aa2
Class II-B-2                      A            A2
Class II-B-3                     BBB          Baa2
Class II-BX-1                    AA           Aa2
Class II-BX-2                     A            A2
Class III-B-1                    AA+          Aa1
Class III-B-2                    AA           Aa2
Class III-B-3                     A            A2
Class III-BX-1                   AA+          Aa1
Class III-BX-2                   AA           Aa2
Class III-BX-3                    A            A2

-------------------------------------------------------------------------------------------------------------------
None of the above ratings has been lowered,  qualified or withdrawn  since the dates of issuance of such ratings by
the Rating Agencies.






--------------------------------------------------------------------------------





                                                    SCHEDULE B

                                              MORTGAGE LOAN SCHEDULE

                                              (Provided upon request)






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT K



                                                    [RESERVED]





--------------------------------------------------------------------------------






                                                                                                          EXHIBIT L


                                               FORM OF CERTIFICATION

         Re:      Bear Stearns ALT-A Trust 2006-6 (the "Trust"),  Asset-Backed Certificates,  Series 2006-6, issued
pursuant to the Pooling and Servicing  Agreement,  dated as of September 1, 2006,  among  Structured Asset Mortgage
Investments  II Inc.,  the company,  EMC  Mortgage  Corporation,  Wells Fargo Bank,  N.A.,  as master  servicer and
securities administrator (the "Securities Administrator"), and Citibank N.A., as trustee (the "Trustee").

         The  Securities  Administrator  hereby  certifies  to the  Depositor,  and  its  officers,  directors  and
affiliates, and with the knowledge and intent that they will rely upon this certification, that:

         (1)      I have  reviewed  the  annual  report  on Form  10-K for the  fiscal  year  [____]  (the  "Annual
Report"),  and all  reports on Form 10-D  required  to be filed in respect of period  covered by the Annual  Report
(collectively with the Annual Report, the "Reports"), of the Trust;

         (2)      To my  knowledge,  (a) the Reports,  taken as a whole,  do not contain any untrue  statement of a
material  fact  or omit  to  state a  material  fact  necessary  to make  the  statements  made,  in  light  of the
circumstances  under which such  statements  were made,  not  misleading  with respect to the period covered by the
Annual Report,  and (b) the Securities  Administrator’s  assessment of compliance  and related  attestation  report
referred to below,  taken as a whole,  do not contain any untrue  statement  of a material  fact or omit to state a
material fact  necessary to make the statements  made, in light of the  circumstances  under which such  statements
were made, not  misleading  with respect to the period  covered by such  assessment of compliance  and  attestation
report;

         (3)      To my  knowledge,  the  distribution  information  required  to be  provided  by  the  Securities
Administrator under the Pooling and Servicing Agreement for inclusion in the Reports is included in the Reports;

         (4)      I am responsible  for reviewing the activities  performed by the Securities  Administrator  under
the Pooling and Servicing  Agreement,  and based on my knowledge and the compliance  review  conducted in preparing
the  compliance  statement of the Securities  Administrator  required by the Pooling and Servicing  Agreement,  and
except as disclosed in the Reports,  the Securities  Administrator  has fulfilled its obligations under the Pooling
and Servicing Agreement in all material respects; and

         (5)      The report on assessment of  compliance  with  servicing  criteria  applicable to the  Securities
Administrator for asset-backed  securities of the Securities  Administrator and each Subcontractor  utilized by the
Securities  Administrator  and related  attestation  report on  assessment of compliance  with  servicing  criteria
applicable  to it required to be included in the Annual  Report in  accordance  with Item 1122 of Regulation AB and
Exchange  Act Rules  13a-18  and 15d-18  has been  included  as an  exhibit  to the  Annual  Report.  Any  material
instances of non-compliance are described in such report and have been disclosed in the Annual Report.

In giving the certifications  above, the Securities  Administrator has reasonably relied on information provided to
it by the  following  unaffiliated  parties:  [names  of  servicer(s),  master  servicer,  subservicer,  depositor,
trustee, custodian(s)]
Date:______________________________


___________________________________
[Signature]
[Title]






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT M

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions
Primary Servicer - transaction party having borrower contact
Master Servicer - aggregator of pool assets
Securities Administrator - waterfall calculator
Back-up Servicer - named in the transaction (in the event a Back up Servicer becomes the Primary Servicer, follow
Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction

Note:  The definitions above describe the essential function that the party performs, rather than the party’s
title.  So, for example, in a particular transaction, the trustee may perform the "paying agent" and "securities
administrator" functions, while in another transaction, the securities administrator may perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that
they are attesting only to the portion of the distribution chain they are responsible for in the related
transaction agreements.

Key:     X - obligation

------------------- --------------------------------- ------------- ----------- ------------ ------------ ------------
Reg AB Reference    Servicing Criteria                Primary       Master      Securities   Custodian    Trustee
                                                      Servicer      Servicer    Admin                     (nominal)

------------------- --------------------------------- ------------- ----------- ------------ ------------ ------------
------------------- ----------------------------------------------- ----------- ------------ ------------ ------------
                    General Servicing Considerations
------------------- ----------------------------------------------- ----------- ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(i)       Policies and procedures are            X            X            X
                    instituted to monitor any
                    performance or other triggers
                    and events of default in
                    accordance with the transaction
                    agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(ii)      If any material servicing              X            X
                    activities are outsourced to
                    third parties, policies and
                    procedures are instituted to
                    monitor the third party’s
                    performance and compliance with
                    such servicing activities.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any requirements in the
                    transaction agreements to
                    maintain a back-up servicer for
1122(d)(1)(iii)     the Pool Assets are maintained.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(iv)      A fidelity bond and errors and         X            X
                    omissions policy is in effect
                    on the party participating in
                    the servicing function
                    throughout the reporting period
                    in the amount of coverage
                    required by and otherwise in
                    accordance with the terms of
                    the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Cash Collection and
                    Administration
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(2)(i)       Payments on pool assets are            X            X            X
                    deposited into the appropriate
                    custodial bank accounts and
                    related bank clearing accounts
                    no more than two business days
                    following receipt, or such
                    other number of days specified
                    in the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made via wire            X            X            X
                    transfer on behalf of an
                    obligor or to an investor are
                    made only by authorized
1122(d)(2)(ii)      personnel.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Advances of funds or guarantees        X            X            X
                    regarding collections, cash
                    flows or distributions, and any
                    interest or other fees charged
                    for such advances, are made,
                    reviewed and approved as
                    specified in the transaction
1122(d)(2)(iii)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    The related accounts for the           X            X            X
                    transaction, such as cash
                    reserve accounts or accounts
                    established as a form of over
                    collateralization, are
                    separately maintained (e.g.,
                    with respect to commingling of
                    cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Each custodial account is              X            X            X
                    maintained at a federally
                    insured depository institution
                    as set forth in the transaction
                    agreements. For purposes of
                    this criterion, "federally
                    insured depository institution"
                    with respect to a foreign
                    financial institution means a
                    foreign financial institution
                    that meets the requirements of
                    Rule 13k-1(b)(1) of the
1122(d)(2)(v)       Securities Exchange Act.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Unissued checks are safeguarded        X                         X
                    so as to prevent unauthorized
1122(d)(2)(vi)      access.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(2)(vii)     Reconciliations are prepared on        X            X            X
                    a monthly basis for all
                    asset-backed securities related
                    bank accounts, including
                    custodial accounts and related
                    bank clearing accounts. These
                    reconciliations are (A)
                    mathematically accurate; (B)
                    prepared within 30 calendar
                    days after the bank statement
                    cutoff date, or such other
                    number of days specified in the
                    transaction agreements; (C)
                    reviewed and approved by
                    someone other than the person
                    who prepared the
                    reconciliation; and (D) contain
                    explanations for reconciling
                    items. These reconciling items
                    are resolved within 90 calendar
                    days of their original
                    identification, or such other
                    number of days specified in the
                    transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Investor Remittances and
                    Reporting
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(3)(i)       Reports to investors, including        X            X            X
                    those to be filed with the
                    Commission, are maintained in
                    accordance with the transaction
                    agreements and applicable
                    Commission requirements.
                    Specifically, such reports (A)
                    are prepared in accordance with
                    timeframes and other terms set
                    forth in the transaction
                    agreements; (B) provide
                    information calculated in
                    accordance with the terms
                    specified in the transaction
                    agreements; (C) are filed with
                    the Commission as required by
                    its rules and regulations; and
                    (D) agree with investors’ or
                    the trustee’s records as to the
                    total unpaid principal balance
                    and number of Pool Assets
                    serviced by the Servicer.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Amounts due to investors are           X            X            X
                    allocated and remitted in
                    accordance with timeframes,
                    distribution priority and other
                    terms set forth in the
1122(d)(3)(ii)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made to an               X            X            X
                    investor are posted within two
                    business days to the Servicer’s
                    investor records, or such other
                    number of days specified in the
1122(d)(3)(iii)     transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Amounts remitted to investors          X            X            X
                    per the investor reports agree
                    with cancelled checks, or other
                    form of payment, or custodial
1122(d)(3)(iv)      bank statements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Pool Asset Administration
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(i)       Collateral or security on pool         X                                      X
                    assets is maintained as
                    required by the transaction
                    agreements or related pool
                    asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(ii)      Pool assets  and related               X                                      X
                    documents are safeguarded as
                    required by the transaction
                    agreements
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(iii)     Any additions, removals or             X                         X
                    substitutions to the asset pool
                    are made, reviewed and approved
                    in accordance with any
                    conditions or requirements in
                    the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(iv)      Payments on pool assets,               X
                    including any payoffs, made in
                    accordance with the related
                    pool asset documents are posted
                    to the Servicer’s obligor
                    records maintained no more than
                    two business days after
                    receipt, or such other number
                    of days specified in the
                    transaction agreements, and
                    allocated to principal,
                    interest or other items (e.g.,
                    escrow) in accordance with the
                    related pool asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    The Servicer’s records                 X
                    regarding the pool assets agree
                    with the Servicer’s records
                    with respect to an obligor’s
1122(d)(4)(v)       unpaid principal balance.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Changes with respect to the            X            X
                    terms or status of an obligor’s
                    pool assets (e.g., loan
                    modifications or re-agings) are
                    made, reviewed and approved by
                    authorized personnel in
                    accordance with the transaction
                    agreements and related pool
1122(d)(4)(vi)      asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Loss mitigation or recovery            X            X
                    actions (e.g., forbearance
                    plans, modifications and deeds
                    in lieu of foreclosure,
                    foreclosures and repossessions,
                    as applicable) are initiated,
                    conducted and concluded in
                    accordance with the timeframes
                    or other requirements
                    established by the transaction
1122(d)(4)(vii)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(viii)    Records documenting collection         X
                    efforts are maintained during
                    the period a pool asset is
                    delinquent in accordance with
                    the transaction agreements.
                    Such records are maintained on
                    at least a monthly basis, or
                    such other period specified in
                    the transaction agreements, and
                    describe the entity’s
                    activities in monitoring
                    delinquent pool assets
                    including, for example, phone
                    calls, letters and payment
                    rescheduling plans in cases
                    where delinquency is deemed
                    temporary (e.g., illness or
                    unemployment).
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(ix)      Adjustments to interest rates          X
                    or rates of return for pool
                    assets with variable rates are
                    computed based on the related
                    pool asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(x)       Regarding any funds held in            X
                    trust for an obligor (such as
                    escrow accounts): (A) such
                    funds are analyzed, in
                    accordance with the obligor’s
                    pool asset documents, on at
                    least an annual basis, or such
                    other period specified in the
                    transaction agreements; (B)
                    interest on such funds is paid,
                    or credited, to obligors in
                    accordance with applicable pool
                    asset documents and state laws;
                    and (C) such funds are returned
                    to the obligor within 30
                    calendar days of full repayment
                    of the related pool assets, or
                    such other number of days
                    specified in the transaction
                    agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Payments made on behalf of an          X
                    obligor (such as tax or
                    insurance payments) are made on
                    or before the related penalty
                    or expiration dates, as
                    indicated on the appropriate
                    bills or notices for such
                    payments, provided that such
                    support has been received by
                    the servicer at least 30
                    calendar days prior to these
                    dates, or such other number of
                    days specified in the
1122(d)(4)(xi)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any late payment penalties in          X
                    connection with any payment to
                    be made on behalf of an obligor
                    are paid from the Servicer’s
                    funds and not charged to the
                    obligor, unless the late
                    payment was due to the
1122(d)(4)(xii)     obligor’s error or omission.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made on behalf of        X
                    an obligor are posted within
                    two business days to the
                    obligor’s records maintained by
                    the servicer, or such other
                    number of days specified in the
1122(d)(4)(xiii)    transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Delinquencies, charge-offs and         X            X
                    uncollectible accounts are
                    recognized and recorded in
                    accordance with the transaction
1122(d)(4)(xiv)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any external enhancement or            X                         X
                    other support, identified in
                    Item 1114(a)(1) through (3) or
                    Item 1115 of Regulation AB, is
                    maintained as set forth in the
                    transaction agreements.  (In
                    this transaction there is no
                    external enhancement or other
1122(d)(4)(xv)      support.)
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT N
                                           FORM OF BACK-UP CERTIFICATION

          I.The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY
         PARTIES] I, ________________________________, the _______________________ of [NAME OF COMPANY],
         certify to  [the Depositor] and the [Master Servicer] [Securities Administrator] [Trustee], and
         their officers, with the knowledge and intent that they will rely upon this certification, that:

         (1)      I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
         Item 1123 of  Regulation  AB (the  "Compliance  Statement"),  the report on  assessment  of the  Company’s
         compliance  with the  servicing  criteria  set forth in Item  1122(d)  of  Regulation  AB (the  "Servicing
         Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of 1934,
         as  amended  (the  "Exchange  Act") and Item  1122 of  Regulation  AB (the  "Servicing  Assessment"),  the
         registered  public  accounting  firm’s  attestation  report  provided in accordance  with Rules 13a-18 and
         15d-18 under the Exchange Act and Section  1122(b) of Regulation AB (the  "Attestation  Report"),  and all
         servicing  reports,  officer’s  certificates  and  other  information  relating  to the  servicing  of the
         Mortgage  Loans by the Company  during 200[ ] that were  delivered by the Company to the Depositor and the
         Securities Administrator pursuant to the Agreement (collectively, the "Company Servicing Information");

         (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
         any  untrue  statement  of a  material  fact or omit  to  state a  material  fact  necessary  to make  the
         statements  made, in light of the  circumstances  under which such  statements  were made,  not misleading
         with respect to the period of time covered by the Company Servicing Information;

         (3)      Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
         Company under the Agreement has been provided to the Depositor and the Securities Administrator;

         (4)      I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
         Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing  the  Compliance
         Statement  and  except  as  disclosed  in  the  Compliance  Statement,  the  Servicing  Assessment  or the
         Attestation  Report,  the Company has  fulfilled  its  obligations  under the  Agreement  in all  material
         respects; and

         (5)      The Compliance  Statement required to be delivered by the Company pursuant to the Agreement,  and
         the  Servicing  Assessment  and  Attestation  Report  required  to be  provided  by the Company and by any
         subservicer or  subcontractor  pursuant to the Agreement,  have been provided to the the Depositor and the
         Securities  Administrator.  Any material  instances of  noncompliance  described in such reports have been
         disclosed to the the Depositor and the Securities  Administrator.  Any material  instance of noncompliance
         with the Servicing Criteria has been disclosed in such reports.




         Date:    _________________________


         By:
         Name:    ________________________________
         Title:   ________________________________







--------------------------------------------------------------------------------







                                                                                                          EXHIBIT O

                                     FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


           KNOW ALL MEN BY THESE  PRESENTS,  Citibank,  N.A., a national  banking  association and having an office
for the  conduct of business  in New York,  New York,  solely in its  capacity  as trustee  (in such  capacity  the
"Trustee")  under the Pooling and  Servicing  Agreement  dated as of  September  1, 2006,  among  Structured  Asset
Mortgage Investments II Inc., a Delaware corporation,  as depositor (the "Depositor"),  Citibank,  N.A., a national
banking  association,  not in its individual  capacity,  but solely as trustee (the  "Trustee"),  Wells Fargo Bank,
National  Association,   as  master  servicer  (in  such  capacity,   the  "Master  Servicer")  and  as  securities
administrator  (in such capacity,  the "Securities  Administrator")  and EMC Mortgage  Corporation,  as sponsor (in
such capacity,  the "Sponsor") and as company (in such capacity,  the "Company") (the "Pooling Agreement") pursuant
to which Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2006-6 are issued and not in its
individual  corporate capacity,  hereby constitutes and appoints EMC Mortgage  Corporation,  as its true and lawful
attorney-in-fact,  in its name, place and stead and for its use and benefit,  to execute and acknowledge in writing
or by facsimile  stamp or otherwise all documents  customarily  and reasonably  necessary and  appropriate  for the
tasks  described in items (i) through  (viii) below  relating to certain  mortgage loans (the "Loans") owned by the
undersigned,  as Trustee,  as serviced by EMC Mortgage  Corporation,  as the Company  under the Pooling  Agreement.
These Loans are comprised of Mortgages,  Deeds of Trust,  Deeds to Secure Debt,  Co-ops and other forms of Security
Instruments (collectively the "Security Instruments") and the notes secured thereby (the "Notes").

         i.       The Substitution of Trustee(s) in Deeds of Trust and/or Deeds to Secure Debt in the name of the
                  undersigned, as Trustee,

         ii.      The Extension and/or Renewal of Financing Statements in the name of the undersigned, as Trustee,

         iii.     The Satisfaction, Assignment and/or Release of Security Instruments and/or Financing Statements
                  in the name of the undersigned, as Trustee, or the issuance of Deeds of Reconveyance upon
                  payment in full and/or discharge of the Notes secured thereby,

         iv.      The Modification and/or Partial Release of Security Instruments, including the subordination of
                  a Security Instrument to an easement in favor of an entity with powers of eminent domain.

         v.       The Assumption of Security Instruments and the Notes secured thereby,

         vi.      The right to collect, accelerate, initiate suit on and/or foreclose all Loans, and

         vii.     The right to manage, sell, convey or transfer the real and/or personal property specified in
                  the Security Instruments.

         viii.    The  endorsement of loss payable  drafts or other checks that are necessary to effectuate  proper
                  servicing of the loan or repairs to the real property encumbered by the Security Instrument.


         The undersigned gives to said attorney-in-fact full power and authority to execute such instruments as
if the undersigned were personally present, hereby ratifying and confirming all that said attorney-in-fact shall
lawfully do or cause to be done by authority hereof.  The undersigned also gives to said attorney-in-fact full
power and authority to appoint by subsequent power of attorney a subservicer (a "Subservicer") to act in its
stead so long as the Trustee is given prior notice of such appointment.  Third parties without actual notice may
rely upon the power granted to said attorney-in-fact under this Limited Power of Attorney and may assume that,
upon the exercise of such power, all conditions precedent to such exercise of power have been satisfied and this
Power of Attorney has not been revoked unless an Instrument of Revocation has been recorded.

         This limited power of attorney has been executed and is effective as of this ___ day of _____ 200_ and
the same and any subsequent limited power of attorney given to any Subservicer shall terminate on the date that
is the earlier of (i) one year from the date hereof and (ii) the occurrence of any of the following events or
until revoked in writing by the undersigned provided, that so long as none of the following events below have
occurred or continuing, the Trustee shall execute and deliver a replacement power of attorney:

         i.       the supervision or termination of  EMC Mortgage Corporation as the Company with respect to the
                  Loans serviced under the Pooling Agreement,

         ii.      the transfer of servicing from EMC Mortgage Corporation to another Servicer with respect to the
                  Loans serviced under the Pooling Agreement,

         iii.     the appointment of a receiver or conservator with respect to the business of the
                  attorney-in-fact or EMC Mortgage Corporation, or

         iv.      the filing of a voluntary or involuntary petition of bankruptcy by the attorney-in-fact, EMC
                  Mortgage Corporation, or any of their creditors.

         Notwithstanding the foregoing, the power and the authority given to said attorney-in-fact or any
Subservicer under this Limited Power of Attorney shall be revoked with respect to a particular Pooling Agreement
and the Loans subject thereto upon the occurrence of:

         i.       the suspension or termination of EMC Mortgage Corporation as the Company under such Pooling
                  Agreement; or

         ii.      the transfer of servicing under such Pooling Agreement from EMC Mortgage Corporation to another
                  Servicer.

         Nothing contained herein shall be deemed to amend or modify the related Pooling Agreements or the
respective rights, duties or obligations of the Trustee or EMC Mortgage Corporation thereunder, and nothing
herein shall constitute a waiver of any rights or remedies thereunder.  If this limited power of attorney is
revoked or terminated for any reason whatsoever, a limited power of attorney given by the Servicer to any
Subservicer shall be deemed to be revoked or terminated at the same time.

         This Limited Power of Attorney supersedes all prior powers of attorney given by the undersigned to EMC
Mortgage Corporation for the Loans, and all such powers and the authority granted thereunder are hereby revoked
effective as of the date of recording of this Limited Power of Attorney.





--------------------------------------------------------------------------------






EMC Mortgage Corporation                                 Citibank, N.A.,
as Company                                                         as Trustee



______________________                                   ______________________
Name:                                                             Name:
Title:                                                            Title:


Witness:                                                 Witness:


______________________                                   ________________________


Witness:                                                Witness:


______________________                                   __________________________


STATE OF NEW YORK          )
                           )        SS
COUNTY OF NEW YORK         )



         On _______, 200_ before me, a Notary Public in and for said State, personally appeared ___________,
known to me to be a/an __________ of Citibank, N.A., a national banking association that executed the within
instrument, and also known to me to be the person who executed said instrument on behalf of such national banking
association and acknowledged to me that such national banking association executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.



                                                     _______________________
                                                     Notary Public






--------------------------------------------------------------------------------







STATE OF TEXAS    )
                           )SS
COUNTY OF DENTON  )


         On ______________, before me, a Notary Public in and for said State, personally appeared
______________________, known to me to be a ________________ of EMC Mortgage Corporation that executed the within
instrument, and also known to me to be the person who executed said instrument on behalf of such corporation and
acknowledged to me that such national banking association executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.



                                                     _______________________
                                                     Notary Public






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT P
                                               FORM OF CAP CONTRACTS







                                        RATE CAP TRANSACTION CONFIRMATION




[wachovia.jpg]




Date:                         September 28, 2006
To:                           Bear Stearns ALT-A Trust 2006-6 acting through Citibank, N.A., not in its individual
                              capacity but solely as Trustee for Bear Stearns ALT-A Trust 2006-6  ("Counterparty")
Address:                      383 Madison Avenue
                              New York NY
                              10179 USA
Fax:                          (xxx) xxx-xxxx
Attention:                    Sir or Madam
From:                         Wachovia Bank, N.A. ("Wachovia")
Ref. No:                      [_____]


Dear Sir or Madam:

The purpose of this letter agreement ("Agreement") is to confirm the terms and conditions of the current
Transaction entered into on the Trade Date specified below (the "Transaction") between Wachovia Bank, N.A.
("Wachovia") and Bear Stearns ALT-A Trust 2006-6 ("Counterparty") acting through Citibank, N.A., not in its
individual capacity but solely as Trustee for  Bear Stearns ALT-A Trust 2006-6 ("Trustee") created under the
Pooling and Servicing Agreement, dated as of September 1, 2006, among Structured Asset Mortgage Investments II
Inc., as depositor, Wells Fargo Bank, National Association, as master servicer,  EMC Mortgage Corporation,
Countrywide Home Loans Servicing LP, and various other servicers, as servicers and Citibank, N.A., as trustee
(the "Pooling and Servicing Agreement").  This Agreement, which evidences a complete and binding agreement
between you and us to enter into the Transaction on the terms set forth below, constitutes a "Confirmation" as
referred to in the "ISDA Form Master Agreement" (as defined below), as well as a "Schedule" as referred to in the
ISDA Form Master Agreement.

1.       This  Agreement  is  subject  to  the  2000  ISDA  Definitions  (the  "Definitions"),  as  published  by the
International  Swaps and  Derivatives  Association,  Inc.  ("ISDA").  Any  reference to a "Swap  Transaction"  in the
Definitions is deemed to be a reference to a  "Transaction"  for purposes of this  Agreement,  and any reference to a
"Transaction"  in  this  Agreement  is  deemed  to be a  reference  to a  "Swap  Transaction"  for  purposes  of  the
Definitions.  You and we have  agreed to enter into this  Agreement  in lieu of  negotiating  a Schedule  to the 1992
ISDA Master Agreement  (Multicurrency-Cross  Border) form (the "ISDA Form Master  Agreement");  rather,  an ISDA Form
Master  Agreement with such elections and  modifications as set forth herein shall be deemed to have been executed by
you and us on the date we entered into the  Transaction,  and this  Agreement  shall form part of,  supplement and be
subject to such ISDA Form Master  Agreement.  For the avoidance of doubt,  the Transaction  described herein shall be
the sole Transaction  governed by such ISDA Form Master  Agreement.  Each term capitalized but not defined herein or
in the Definitions  shall have the meaning assigned thereto in the Pooling and Servicing  Agreement.  In the event of
any  inconsistency  between the provisions of this Agreement and the  Definitions or the ISDA Form Master  Agreement,
this Agreement  shall prevail for purposes of the  Transaction.  Each reference to a "Section"  (unless  specifically
referencing  the Pooling and  Servicing  Agreement)  or to a "Section"  "of this  Agreement"  will be  construed as a
reference to a Section of the ISDA Form Master Agreement.


2. The terms of the particular Transaction to which the Confirmation relates are as follows:

Transaction Type:                         Rate Cap
Currency for Payments:                    U.S. Dollars
Notional Amount:                          For a Calculation Period, the amount set forth opposite that Calculation
                                          Period on Attachment I hereto
Term:
      Trade Date:                         September 27, 2006
      Effective Date:                     September 29, 2006
      Termination Date:                   August 25, 2011, subject to adjustment in accordance with the Modified
                                          Following Business Day Convention.

Fixed Amount:

      Fixed Amount Payer:                 Counterparty
      Fixed Amount:                       This Premium  has been netted with our trade references [_____], [_____],
                                          [_____], [_____] and [_____].
      Payment Date:                       Inapplicable

Floating Amounts:
      Floating Rate Payer:                Wachovia
      Cap Rate:                           For a Calculation Period, the amount set forth opposite that Calculation
                                          Period on Attachment I hereto
      Period End Dates:                   Monthly on the 25th of each month commencing October 25, 2006, through and
                                          including the Termination Date
      Payment Dates:                      Monthly on the 1st New York Banking Days preceding the Period End Dates
                                          commencing October 24, 2006, through and including August 24, 2011.
                                          Notwithstanding the provisions of Section 4.9(a) of the 2000 ISDA
                                          Definitions, the Termination Date shall not be a Payment Date hereunder. The
                                          final Payment Date shall be August 24, 2011.
      Business Day Convention:            Modified Following
      Business Day:                       New York
      Floating Rate for initial
      Calculation Period:                 5.32438%
      Floating Rate Option:               USD-LIBOR-BBA
      Designated Maturity:                1 Month
      Spread:                             None
      Floating Rate Day
      Count Fraction:                     Actual/360
      Floating Rate determined:           Two London Banking Days prior to each Reset Date.
      Reset Dates:                        The first day of each Calculation Period.
      Compounding:                        Inapplicable
      Rounding Convention:                5 decimal places per the ISDA Definitions.


3.       Provisions Deemed Incorporated in a Schedule to the ISDA Form Master Agreement:

Part 1.   Termination Provisions.  For purposes of the ISDA Form Master Agreement:

(a)      "Specified Entity" is not applicable to Wachovia or Counterparty for any purpose.

(b)      "Breach of Agreement" provision of Section 5(a)(ii) will not apply to Wachovia or Counterparty.

(c)      "Credit  Support  Default"  provisions of Section  5(a)(iii) will apply to Wachovia (if Wachovia enters into
or delivers a Credit  Support  Document and posts  collateral or provides a guarantee or other  contingent  agreement
pursuant to Part 5(h) below), and will not apply to Counterparty.

(d)      "Misrepresentation" provisions of Section 5(a)(iv) will not apply to Wachovia or Counterparty.

(e)      "Specified  Transaction" is not applicable to Wachovia or Counterparty  for any purpose,  and,  accordingly,
Section 5(a)(v) shall not apply to Wachovia or Counterparty.

(f)      The "Cross Default" provisions of Section 5(a)(vi) will not apply to Wachovia or to  Counterparty.

(g)      The "Bankruptcy" provision of Section 5(a)(vii)(2) will not apply to Counterparty.

(h)      The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to Wachovia or Counterparty.

(i)      The "Automatic Early Termination" provision of Section 6(a) will not apply to Wachovia or to Counterparty.

(j)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

         (i)      Market Quotation will apply.

         (ii)     the Second Method will apply.

(k)      "Termination Currency" means United States Dollars.

(l)      Gross Up. Section  2(d)(i)(4)  shall not apply to Counterparty as X, and Section  2(d)(ii) shall not apply
         to  Counterparty as Y, such that Party B shall not be required to pay any additional  amounts  referred to
         therein.

Part 2.  Tax Representations.

         (a) Payer  Representations.  For the purpose of Section 3(e) of this  Agreement,  each of Wachovia and the
         Counterparty makes the following representation:

         It is not  required  by any  applicable  law, as modified  by the  practice of any  relevant  governmental
         revenue  authority,  of any Relevant  Jurisdiction  to make any deduction or withholding for or on account
         of any Tax from any payment (other than interest under Section 2(e),  6(d)(ii) or 6(e) of this  Agreement)
         to be made by it to the other  party under this  Agreement.  In making  this  representation,  it may rely
         on:

                  (i)      the  accuracy of any  representations  made by the other party  pursuant to Section 3(f)
                  of this Agreement;

                  (ii)     the  satisfaction  of the  agreement  contained in Section  4(a)(i) or 4(a)(iii) of this
                  Agreement  and the  accuracy  and  effectiveness  of any  document  provided  by the other  party
                  pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

                  (iii) the  satisfaction  of the  agreement  of the other party  contained in Section 4(d) of this
                  Agreement,  provided  that it shall  not be a breach of this  representation  where  reliance  is
                  placed on clause  (ii) and the other  party does not  deliver a form or  document  under  Section
                  4(a)(iii) by reason of material prejudice to its legal or commercial position.

         (b) Payee Representations. For the purpose of Section 3(f) of this Agreement:

                  (i)      Wachovia makes the following representation(s):

                  (A)      It is a national  banking  association  organized or formed under the laws of the United
                           States and is a United States resident for United States federal income tax purposes.

                  (B)      Wachovia makes no other Payee Tax Representations.

         (ii)     Counterparty makes the following representation(s):

                  (A)      It is organized or formed under the laws of a state within the United  States,  and is a
                           United States resident for United States federal income tax purposes.

Part 3.  Agreement to Deliver Documents.  For the purpose of Section 4(a):

 (1)     Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered
Wachovia                              A  correct,  complete  and  duly   (A)  before  the first  Payment  Date  under this
                                      executed U.S.  Internal  Revenue   Agreement,  (B) promptly upon  reasonable  demand
                                      Service  Form W-9 (or  successor   by  the  other  party  and  (C)   promptly   upon
                                      thereto),      together     with   learning that any such form  previously  provided
                                      appropriate  attachments,   that   by the party has become obsolete or incorrect.
                                      eliminates     U.S.      federal
                                      withholding      and      backup
                                      withholding  tax on  payments to
                                      Wachovia under this Agreement.
Counterparty                          A  correct,  complete  and  duly   (A)  before  the first  Payment  Date  under this
                                      executed U.S.  Internal  Revenue   Agreement,  (B) promptly upon  reasonable  demand
                                      Service  Form W-9 (or  successor   by  the  other  party  and  (C)   promptly   upon
                                      thereto),      together     with   learning that any such form  previously  provided
                                      appropriate  attachments,   that   by the party has become obsolete or incorrect.
                                      eliminates     U.S.      federal
                                      withholding      and      backup
                                      withholding  tax on  payments to
                                      Counterparty      under     this
                                      Agreement.

 (2)     Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered
Wachovia and             Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of this Agreement
                         evidence the authority of       and such Confirmation
                         the delivering party or its
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver this Agreement, any
                         Confirmation , and any
                         Credit Support Documents to
                         which it is a party, and to
                         evidence the authority of
                         the delivering party or its
                         Credit Support Provider to
                         perform its obligations
                         under this Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be
Wachovia and             A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of this Agreement
                         party, as to the incumbency     and such Confirmation
                         and authority of the
                         respective officers of the
                         party signing this Agreement,
                         any relevant Credit Support
                         Document, or any
                         Confirmation, as the case may
                         be

Wachovia                 Annual Report of Wachovia       To be made available on       Yes
                         Corporation containing          http://wachovia.com/inside/page/0,,133_202_270,00.html
                         consolidated financial          as soon as available and in
                         statements certified by         any event within 90 days
                         independent certified public    after the end of each
                         accountants and prepared in     fiscal year of Wachovia
                         accordance with generally
                         accepted accounting
                         principles in the country in
                         which such party is organized
Wachovia                 Quarterly Financial             To be made available on       Yes
                         Statements of Wachovia          http://wachovia.com/inside/page/0,,133_202_270,00.html
                         Corporation containing          as soon as available and in
                         unaudited, consolidated         any event within 30 days
                         financial statements of such    after the end of each
                         party’s fiscal quarter          fiscal quarter of Wachovia
                         prepared in accordance with
                         generally accepted accounting
                         principles in the country in
                         which such party is organized
Wachovia                 An opinion of counsel with      Upon the execution and        Yes
                         respect to the due              delivery of this Agreement
                         authorization, execution and
                         enforceability of this
                         Agreement, acceptable to the
                         other party hereto.


Part 4.   Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

         Address for notices or communications to Wachovia:

                  Wachovia Bank, National Association
                  301 South College, DC-8
                  Charlotte, NC 28202-0600
                  Attention: Bruce M. Young
                  Senior Vice President, Risk Management
                  Fax: (704) 383-0575
                  Phone: (704) 383-8778

                  (For all purposes)

         Address for notices or communications to the Counterparty:

                  Address:          Wells Fargo NA
                                    9062 Old Annapolis Road
                                    Columbia, MD  21045

                  Attention:        Client Manager-BSALTA 2006-6
                  Telephone No.:
                  Facsimile No.:    (410) 715-2380

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           Wachovia appoints as its
                           Process Agent:            Not Applicable

                           Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of  Section  10(a) will not apply to this  Agreement;  neither  Wachovia  nor the
Counterparty  has any Offices other than as set forth in the Notices  Section and Wachovia  agrees that, for purposes
of Section 6(b) of this Agreement, it shall not in future have any Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

         Wachovia is not a Multibranch Party.

         Counterparty is not a Multibranch Party.

(e)      Credit Support Document.


         Wachovia:                  None or, in that event that  Wachovia  posts  collateral  under a Credit  Support
                                    Annex or  provides a guarantee  or other  contingent  agreement  pursuant to Part
                                    5(h) below, such Credit Support Annex or guarantee or other contingent agreement.

         Counterparty:     Not Applicable

(f)      Credit Support Provider.

         Wachovia:                  None or, in that event that  Wachovia  obtains a  guarantee  or other  contingent
                                    agreement  pursuant  to Part 5(h)  below,  such  guarantor  or other  provider of
                                    credit support.

         Counterparty:     Not Applicable

(g)      Governing  Law.  The  parties  to this  Agreement  hereby  agree that the law of the State of New York shall
govern their rights and duties in whole,  without  regard to the conflict of law  provisions  thereof  other than New
York General Obligations Law Sections 5-1401 and 5-1402.

(h)      Netting of  Payments.  The  parties  agree that  subparagraph  (ii) of Section  2(c) of the ISDA Form Master
Agreement will apply to any Transaction.

(i)      "Affiliate". Counterparty shall be deemed not to have any Affiliates for purposes of this Agreement.


Part 5.  Others Provisions.

(a)      Severability.     If any term,  provision,  covenant,  or condition of this  Agreement,  or the  application
thereof to any party or  circumstance,  shall be held to be invalid  or  unenforceable  (in whole or in part) for any
reason,  the remaining terms,  provisions,  covenants,  and conditions hereof shall continue in full force and effect
as if this  Agreement  had been  executed  with the  invalid or  unenforceable  portion  eliminated,  so long as this
Agreement as so modified  continues to express,  without material change,  the original  intentions of the parties as
to the subject matter of this  Agreement and the deletion of such portion of this  Agreement  will not  substantially
impair the respective benefits or expectations of the parties;  provided,  however, that this severability  provision
shall not be applicable  if any provision of Section 2, 5, 6, or 13 (or any  definition or provision in Section 14 to
the extent it relates to, or is used in or in  connection  with any such  Section)  shall be so held to be invalid or
unenforceable.

The parties  shall  endeavor to engage in good faith  negotiations  to replace  any  invalid or  unenforceable  term,
provision,  covenant or condition with a valid or enforceable term,  provision,  covenant or condition,  the economic
effect of which  comes as close as  possible to that of the invalid or  unenforceable  term,  provision,  covenant or
condition.

(b)      Consent to Recording.  Each party hereto consents to the monitoring or recording,  at any time and from time
to time, by the other party of any and all  communications  between officers or employees of the parties,  waives any
further notice of such  monitoring or recording,  and agrees to notify its officers and employees of such  monitoring
or recording.

(c)      Waiver of Jury Trial.      Each  party  waives  any right it may have to a trial by jury in  respect  of any
Proceedings relating to this Agreement or any Credit Support Document.

                  (d)      Set-Off.  Notwithstanding  any  provision  of this  Agreement  or any  other  existing  or
future agreement,  each party irrevocably  waives any and all rights it may have to set off, net, recoup or otherwise
withhold or suspend or condition  payment or performance of any obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements;  provided  that  nothing  herein
shall be construed  to waive or  otherwise  limit the netting  provisions  contained in Sections  2(c)(ii) or Section
6(e) of this Agreement or the setoff rights  contained in the Credit  Support  Annex.  The provisions for Set-off set
forth in Section 6(e) of the ISDA Form Master Agreement shall not apply for purposes of this Transaction.

                   (e)     Additional Definitional Provisions.

                  As used in this Agreement,  the following terms shall have the meanings set forth below, unless the
context clearly requires otherwise:

"Moody’s" means Moody’s Investors Service, Inc., or any successor.


                  "S&P" means Standard & Poor’s Ratings Services, or any successor.

(f)      [Reserved]

(g) Additional Termination Events.  Additional Termination Events will apply:

         (i) If a Rating Agency  Downgrade  has occurred and Wachovia has not complied with Part 5(h) below,  then an
         Additional  Termination  Event shall have occurred  with respect to Wachovia and Wachovia  shall be the sole
         Affected Party with respect to such Additional Termination Event.

         (ii) If, at any time, a mandatory redemption, auction call redemption,  optional redemption, tax redemption,
         clean-up call,  termination upon liquidation or repurchase in full of all mortgage loans or other prepayment
         in full or  repayment  in full of all  Certificates  outstanding  occurs  under the  Pooling  and  Servicing
         Agreement  (or any notice is given to that effect and such notice is not capable of being  rescinded),  then
         an Additional  Termination Event shall have occurred with respect to Counterparty and Counterparty  shall be
         the sole  Affected  Party with  respect to such  Additional  Termination  Event.;  provided,  however,  that
         notwithstanding  Section 6(b)(iv) of the ISDA Form Master Agreement,  only Counterparty shall have the right
         to designate an Early Termination Date in respect of this Additional Termination Event;  provided,  further,
         that the Early  Termination Date in respect of this Additional  Termination  Event shall not be prior to the
         final distribution date for the Certificates.

         (iii) If, upon the occurrence of a Swap  Disclosure  Event (as defined in Part 5(n) below)  Wachovia has not
         complied  with any of the  provisions  set forth in  clause  (iii) of Part 5(n)  below,  then an  Additional
         Termination  Event shall have  occurred  with respect to Wachovia and  Wachovia  shall be the sole  Affected
         Party with respect to such Additional Termination Event.

(h) Rating Agency Downgrade.  In the event that (i) Wachovia’s  short-term  unsecured and unsubordinated  debt rating
is  reduced  below  "A-1" by S&P,  or if such  short-term  debt  rating is below  "A-1" or  Wachovia  does not have a
short-term  debt rating from S&P,  Wachovia’s  long-term  unsecured and  unsubordinated  debt rating is reduced below
"A+" by S&P, or (ii) Wachovia’s  long-term  unsecured and unsubordinated debt rating is reduced below "A1" by Moody’s
or its short-term  unsecured and unsubordinated  debt rating is reduced below "P1" by Moody’s,  or, in the event that
Wachovia does not have a short-term rating from Moody’s,  if Wachovia’s  long-term  unsecured and unsubordinated debt
rating is reduced  below  "Aa3" by Moody’s  (and  together  with S&P,  the "Swap  Rating  Agencies"  and such  rating
thresholds,  "Approved Rating Thresholds" and any such reduction below the Approved Rating Thresholds,  a "Collateral
Rating  Downgrade  Event"),  then within 30 days after such  Collateral  Rating  Downgrade  Event by one or more Swap
Rating Agencies  (unless,  within 30 days after such Collateral Rating Downgrade Event, each such Swap Rating Agency,
as  applicable,  has  reconfirmed  the rating of the Bear Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,
Series  2006-6 (the  "Certificates")  and any notes backed by the  Certificates  (the  "Notes"),  which was in effect
immediately  prior to such Collateral  Rating Downgrade  Event),  Wachovia shall, at its own expense,  subject to the
Rating Agency  Condition,  either (i) seek another  entity to replace  Wachovia as party to this Agreement that meets
or exceeds the Approved Rating Thresholds on terms  substantially  similar to this Agreement,  (ii) obtain a guaranty
of, or a  contingent  agreement  of  another  person  with the  Approved  Rating  Thresholds,  to  honor,  Wachovia’s
obligations  under this Agreement,  or (iii) post  collateral  which will be sufficient to restore the ratings of the
Certificates and any Notes in effect  immediately  prior to such Collateral Rating Downgrade Event (assuming for this
purpose that no rating  downgrade or withdrawal  of the  Certificates  or Notes  unrelated to the  Collateral  Rating
Downgrade Event has occurred since the Collateral  Rating Downgrade  Event).  In the event that Wachovia’s  long-term
unsecured and  unsubordinated  debt rating is withdrawn or reduced below "BBB-" by S&P (a "Required  Rating Downgrade
Event"),  then within 10 Business  Days after such rating  withdrawal or downgrade,  Wachovia  shall,  subject to the
Rating Agency  Condition and at its own expense,  either (i) secure  another  entity to replace  Wachovia as party to
this  Agreement  that  meets or  exceeds  the  Approved  Rating  Thresholds  on terms  substantially  similar to this
Agreement  or (ii)  obtain a guaranty  of, or a  contingent  agreement  of another  person with the  Approved  Rating
Thresholds,  to honor,  Wachovia’s obligations under this Agreement.  For purposes of this provision,  "Rating Agency
Condition" means,  with respect to any particular  proposed act or omission to act hereunder that the party acting or
failing to act must consult with each of the Swap Rating  Agencies then  providing a rating of the  Certificates  and
any Notes and receive from each of the Swap Rating  Agencies a prior written  confirmation  that the proposed  action
or inaction would not cause a downgrade or withdrawal of the  then-current  rating of any  Certificates or Notes. For
purposes of this  Agreement,  the  occurrence  of either a Collateral  Rating  Downgrade  Event or a Required  Rating
Downgrade Event may be referred to as a rating agency downgrade (a "Rating Agency Downgrade").

(i) Payment  Instructions.  Wachovia  hereby agrees that,  unless notified in writing by the Trustee of other payment
instructions,  any and all amounts payable by Wachovia to the Counterparty  under this Agreement shall be paid to the
account  specified in paragraph 4 below.  Wachovia shall be entitled to rely on any written  notice or  communication
from the Trustee to that effect which is delivered to Wachovia in accordance with Section 12 hereof.

(j)  Section 3 of the ISDA Form  Master  Agreement  is hereby  amended  by adding at the end  thereof  the  following
subsection (g):

         "(g)     Relationship Between Parties.

                                    Each party  represents  to the other  party on each date when it enters  into a
         Transaction that:--


                  (1)  Nonreliance.  (i) It is not relying on any statement or  representation  of the other
party regarding the Transaction  (whether  written or oral),  other than the  representations  expressly made in this
Agreement  or the  Confirmation  in  respect  of that  Transaction  and (ii) it has  consulted  with  its own  legal,
regulatory, tax, business,  investment,  financial and accounting advisors to the extent it has deemed necessary, and
it has made its own  investment,  hedging and trading  decisions based upon its own judgment and upon any advice from
such advisors as it has deemed necessary and not upon any view expressed by the other party.

                  (2) Evaluation and Understanding.

                  (i) It has the capacity to evaluate  (internally or through  independent  professional  advice) the
Transaction  and has made its own decision  subject to Section 6(n) of this Agreement to enter into the  Transaction;
and

                  (ii) It  understands  the terms,  conditions and risks of the  Transaction  and is willing and able
to accept those terms and conditions and to assume those risks, financially and otherwise.

                  (3) Purpose.  It is entering into the  Transaction  for the purposes of managing its  borrowings or
investments, hedging its underlying assets or liabilities or in connection with a line of business.

                  (4) Status of Parties.  The other party is not acting as an agent,  fiduciary  or advisor for it in
respect of the Transaction.

                  (5) Eligible  Contract  Participant.  It is an "eligible swap  participant" as such term is defined
in Section  35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated  under, and an "eligible  contract  participant"
as defined in Section 1(a)(12) of the Commodity Exchange Act, as amended."

(k) Trustee Capacity and Liability Limitations.  It is expressly understood and agreed by the parties hereto that
insofar as this Confirmation is executed by the Trustee (i) this Confirmation is executed and delivered
by Citibank, N.A., not in its individual capacity but solely as Trustee under the Pooling and Servicing Agreement
referred to in this Confirmation in the exercise of the powers and authority conferred and invested in it
thereunder pursuant to instructions set forth therein; (ii) any representations, undertakings and agreements made
herein on behalf of the Trust are made and intended not as personal representations, undertakings and agreements
by Citibank, N.A., but are made and intended for the purpose of binding only the Counterparty; (iii) nothing
herein contained shall be construed and under no circumstances will create any liability on Citibank, N.A.,
individually, or personally, be liable or obligated to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties who are signatories to this Agreement
and by any person claiming by, through or under such parties and (iv) under no circumstances shall the Trustee in
its individual capacity be personally liable for the payment of any indebtedness or expenses (including but not
limited to the Fixed Amount) or be personally liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken under this Confirmation.

(l)  Transfer,  Amendment  and  Assignment.  No  transfer,   amendment,  waiver,  supplement,   assignment  or  other
modification  of this  Agreement  shall be permitted by either party unless each of Moody’s and S&P has been provided
prior notice of the same and confirms in writing  (including by facsimile  transmission)  that it will not downgrade,
withdraw or otherwise modify its then-current ratings of any Certificates or Notes.

(m) Proceedings.  Wachovia shall not institute against,  or cause any other person to institute against,  or join any
other  person in  instituting  against  Counterparty  or the trust  formed  pursuant  to the  Pooling  and  Servicing
Agreement, any bankruptcy,  reorganization,  arrangement,  insolvency or liquidation proceedings or other proceedings
under any  federal  or state  bankruptcy  or similar  law for a period of one year (or,  if  longer,  the  applicable
preference  period) and one day following payment in full of the Certificates and any Notes;  provided,  that nothing
herein shall preclude, or be deemed to estop,  Wachovia from taking any action in any case or proceeding  voluntarily
filed or  commenced  by or on behalf of  Counterparty  or the trust  formed  pursuant to the  Pooling  and  Servicing
Agreement by a party other than  Wachovia or in any  involuntary  case or  proceeding  after it has  commenced.  This
provision will survive the termination of this Agreement.

(n)      Compliance with Regulation AB.

         (i) Wachovia agrees and acknowledges that Structured Asset Mortgage Investments II Inc. (the
"Depositor") may be required under Regulation AB, as defined in the Pooling and Servicing Agreement, to disclose
certain financial information regarding Wachovia or its group of affiliated entities, if applicable, depending on
the aggregate "significance percentage" of this Agreement and any other derivative contracts between Wachovia or
its group of affiliated entities, if applicable, and Counterparty, as calculated from time to time in accordance
with Item 1115 of Regulation AB.

          (ii) It shall be a swap  disclosure  event  ("Swap  Disclosure  Event") if, on any  Business  Day after the
date  hereof for so long as the issuing  entity is required to file  periodic  reports  under the  Exchange  Act with
respect  to the  Certificates,  Counterparty  or the  Depositor  requests  from  Wachovia  the  applicable  financial
information  described in Item 1115(b) of Regulation AB (such  request to be based on a reasonable  determination  by
the  Depositor,  based on  "significance  estimates"  made in  substantially  the  same  manner  as that  used in the
Sponsor’s  internal risk  management  process in respect of similar  instruments  and furnished by the Sponsor to the
Depositor,  or  if  the  Sponsor  does  not  furnish  such  significance  estimates  to  the  Depositor,  based  on a
determination  of such  significance  estimates  by the  Depositor in a manner that it deems  reasonable)  (the "Swap
Financial Disclosure").

         (iii)  Upon the  occurrence  of a Swap  Disclosure  Event,  Wachovia,  at its own  expense,  within ten (10)
  calendar days, shall either (1)(a) either (i) provide to the Depositor the current Swap Financial  Disclosure in an
  EDGAR-compatible  format (for example,  such  information  may be provided in Microsoft  Word® or Microsoft  Excel®
  format but not in .pdf format) or (ii) provide  written consent to the Depositor to  incorporation  by reference of
  such current Swap Financial  Disclosure that are filed with the Securities and Exchange  Commission in the Exchange
  Act  Reports of the  Depositor,  (b) if  applicable,  cause its outside  accounting  firm to provide its consent to
  filing or incorporation by reference in the Exchange Act Reports of the Depositor of such accounting  firm’s report
  relating to their audits of such current Swap  Financial  Disclosure,  and (c) provide to the Depositor any updated
  Swap Financial  Disclosure  with respect to Wachovia or any entity that  consolidates  Wachovia within five days of
  the release of any such updated Swap  Financial  Disclosure;  (2) subject to the Rating  Agency  Condition,  secure
  another entity to replace  Wachovia as party to this Agreement on terms  substantially  similar to this  Agreement,
  which entity (or a guarantor  therefor) meets or exceeds the Approved  Rating  Thresholds and which entity complies
  with the  requirements  of Item 1115 of  Regulation  AB and  clause  (1) above,  (3)  subject to the Rating  Agency
  Condition,  obtain a guaranty of Wachovia’s  obligations  under this  Agreement  from an affiliate of Wachovia that
  complies with the  financial  information  disclosure  requirements  of Item 1115 of Regulation  AB, and cause such
  affiliate to provide Swap  Financial  Disclosure and any future Swap  Financial  Disclosure  and other  information
  pursuant to clause (1), such that  disclosure  provided in respect of such  affiliate  will satisfy any  disclosure
  requirements  applicable to the Swap Provider,  or (4) transfer Eligible Collateral to Counterparty’s  Custodian in
  an amount  (taking into account any amount  posted  pursuant to paragraph (o) of this  Agreement,  if any) which is
  sufficient,  as  reasonably  determined  in good  faith by the  Depositor,  to reduce  the  aggregate  significance
  percentage below 10% (or, so long as Wachovia is able to provide the Swap Financial  Disclosure  required  pursuant
  to Item  1115(b)(1) of Regulation  AB, below 20%, in the event  Wachovia is requested to provide the Swap Financial
  Disclosure required pursuant to Item 1115(b)(2) of Regulation AB).

     (iv) Third Party  Beneficiary.  Depositor  shall be an express third party  beneficiary  of this Agreement as if
a party hereto to the extent of Depositor’s rights explicitly specified herein.

(o)  The ISDA Form Master Agreement is hereby amended as follows:

     The word  "third"  shall be replaced by the word  "first" in the third line of Section  5(a)(i) of the ISDA Form
Master Agreement.

(p) FDIC  Requirements.  Wachovia  represents  that it is a bank subject to the  requirements of 12 U.S.C. § 1823(e),
its  execution,   delivery  and  performance  of  this  Agreement  (including  the  Credit  Support  Annex  and  each
Confirmation)  have been approved by its board of directors or its loan committee,  such approval is reflected in the
minutes of said board of directors or loan  committee,  and this  Agreement  (including  the Credit Support Annex and
each  Confirmation)  will be maintained as one of its official  records  continuously  from the time of its execution
(or in the case of any  Confirmation,  continuously  until  such time as the  relevant  Transaction  matures  and the
obligations therefor are satisfied in full).

(q)  Permitted  Transfer upon Tax Events.  Notwithstanding  Section 7 of this  Agreement,  at any time at which a Tax
Event or Tax Event Upon  Merger  exists  with  respect to  Wachovia,  Wachovia  may,  with prior  written  consent of
Counterparty  (such consent not to be unreasonably  withheld)  transfer,  in whole but not in part, all of its rights
and obligations under this Agreement in a transfer which meets all of the following requirements:

     (A) The  transferee  is a  recognized  dealer in  interest  rate  swaps  organized  under the laws of the United
     States  of  America  or a  jurisdiction  located  in the  United  States of  America  (or  another  jurisdiction
     reasonably  acceptable to Counterparty  that, at the time of the transfer,  maintains (or its proposed guarantor
     maintains) the Approved Rating Thresholds from each Rating Agency;

     (B) The Rating Agency Condition is satisfied with respect to such transfer;

     (C) Neither an Event of Default with respect to the transferee nor a Termination  Event would exist  immediately
     after that transfer;

     (D) The transferee  executes and delivers a written agreement  reasonably  satisfactory to Counterparty in which
     the  transferee,  among  other  things,  legally  and  effectively  accepts  all the rights and  assumes all the
     obligations of Wachovia under this Agreement; and

     (E) As of the date of such transfer  neither the  Transferee  nor  Counterparty  will be required to withhold or
     deduct on account of any Tax from any payments  under this  Agreement in excess of what would have been required
     to be withheld or deducted in the absence of such transfer.

(r)    Fully-Paid  Transactions.  Notwithstanding  the  terms of  Sections  5 and 6 of the ISDA  Form  Agreement,  if
Counterparty  has satisfied its payment  obligations  under Section 2(a)(i) of the ISDA Form Master  Agreement,  then
unless Wachovia is required  pursuant to appropriate  proceedings to return to  Counterparty or otherwise  returns to
Counterparty  upon demand of  Counterparty  any portion of such payment,  (a) the occurrence of an event described in
Section  5(a) of the ISDA Form  Master  Agreement  with  respect to  Counterparty  shall not  constitute  an Event of
Default or Potential  Event of Default with respect to  Counterparty  as the Defaulting  Party and (b) Wachovia shall
be entitled to designate an Early  Termination  Date pursuant to Section 6 of the ISDA Form Master  Agreement only as
a result of a  Termination  Event set forth in either  Section  5(b)(i) or Section  5(b)(ii)  of the ISDA Form Master
Agreement  with respect to Wachovia as the  Affected  Party or Section  5(b)(iii)  of the ISDA Form Master  Agreement
with respect to Wachovia as the Burdened  Party.  For purposes of the  Transaction to which this  Agreement  relates,
Counterparty’s  only obligation  under Section  2(a)(i) of the ISDA Form Master  Agreement is to pay the Fixed Amount
on the Fixed Rate Payer Payment Date.

4.     Account Details and
       Settlement Information:              Payments to Wachovia:

                                            Wachovia Bank, N.A.
                                            CIB Group, ABA 05300219
                                            Ref:   Derivative Desk (Trade No: [_____])
                                            CIB Group, ABA 053000219
                                            Account #: 04659360006116

                                            Payments to Counterparty:

                                            Wells Fargo Bank NA
                                            ABA# 121000248
                                            Account Name: SAS Clearing
                                            Account # 3970771416
                                            FFC to: BSALTA 2006-6 Cap Account # 50945701

This  Agreement may be executed in several  counterparts,  each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.






--------------------------------------------------------------------------------







Please confirm that the foregoing correctly sets forth the terms of our agreement by executing a copy of this
Confirmation and returning it to us.
                                        Very truly yours,
                                        Wachovia Bank, N.A.

                                        By:____________________
                                        Name:
                                        Title:




                                        SP__

                                        Ref. No. [_____]





Accepted and Confirmed as of date first
written above:
Bear Stearns ALT-A Trust 2006-6
By: Citibank, N.A., not individually
but solely as Trustee


By:______________________
Name:
Title:






--------------------------------------------------------------------------------






                                              ATTACHMENT I
                                   Amortization Schedule for [_____]

               Calculation Period                        USD Notional Amount              Cap Rate
     (from and including, to but excluding)                                              (percent)
     29-Sep-06         to           25-Oct-06                [________]                    [___]
     25-Oct-06         to           27-Nov-06                [________]                    [___]
     27-Nov-06         to           26-Dec-06                [________]                    [___]
     26-Dec-06         to           25-Jan-07                [________]                    [___]
     25-Jan-07         to           26-Feb-07                [________]                    [___]
     26-Feb-07         to           26-Mar-07                [________]                    [___]
     26-Mar-07         to           25-Apr-07                [________]                    [___]
     25-Apr-07         to           25-May-07                [________]                    [___]
     25-May-07         to           25-Jun-07                [________]                    [___]
     25-Jun-07         to           25-Jul-07                [________]                    [___]
     25-Jul-07         to           27-Aug-07                [________]                    [___]
     27-Aug-07         to           25-Sep-07                [________]                    [___]
     25-Sep-07         to           25-Oct-07                [________]                    [___]
     25-Oct-07         to           26-Nov-07                [________]                    [___]
     26-Nov-07         to           26-Dec-07                [________]                    [___]
     26-Dec-07         to           25-Jan-08                [________]                    [___]
     25-Jan-08         to           25-Feb-08                [________]                    [___]
     25-Feb-08         to           25-Mar-08                [________]                    [___]
     25-Mar-08         to           25-Apr-08                [________]                    [___]
     25-Apr-08         to           27-May-08                [________]                    [___]
     27-May-08         to           25-Jun-08                [________]                    [___]
     25-Jun-08         to           25-Jul-08                [________]                    [___]
     25-Jul-08         to           25-Aug-08                [________]                    [___]
     25-Aug-08         to           25-Sep-08                [________]                    [___]
     25-Sep-08         to           27-Oct-08                [________]                    [___]
     27-Oct-08         to           25-Nov-08                [________]                    [___]
     25-Nov-08         to           26-Dec-08                [________]                    [___]
     26-Dec-08         to           26-Jan-09                [________]                    [___]
     26-Jan-09         to           25-Feb-09                [________]                    [___]
     25-Feb-09         to           25-Mar-09                [________]                    [___]
     25-Mar-09         to           27-Apr-09                [________]                    [___]
     27-Apr-09         to           26-May-09                [________]                    [___]
     26-May-09         to           25-Jun-09                [________]                    [___]
     25-Jun-09         to           27-Jul-09                [________]                    [___]
     27-Jul-09         to           25-Aug-09                [________]                    [___]
     25-Aug-09         to           25-Sep-09                [________]                    [___]
     25-Sep-09         to           26-Oct-09                [________]                    [___]
     26-Oct-09         to           25-Nov-09                [________]                    [___]
     25-Nov-09         to           28-Dec-09                [________]                    [___]
     28-Dec-09         to           25-Jan-10                [________]                    [___]
     25-Jan-10         to           25-Feb-10                [________]                    [___]
     25-Feb-10         to           25-Mar-10                [________]                    [___]
     25-Mar-10         to           26-Apr-10                [________]                    [___]
                                                             [________]                    [___]
                                                             [________]                    [___]
               Calculation Period                        USD Notional Amount              Cap Rate
     (from and including, to but excluding)                                              (percent)
     26-Apr-10         to           25-May-10                [________]                    [___]
     25-May-10         to           25-Jun-10                [________]                    [___]
     25-Jun-10         to           26-Jul-10                [________]                    [___]
     26-Jul-10         to           25-Aug-10                [________]                    [___]
     25-Aug-10         to           27-Sep-10                [________]                    [___]
     27-Sep-10         to           25-Oct-10                [________]                    [___]
     25-Oct-10         to           26-Nov-10                [________]                    [___]
     26-Nov-10         to           27-Dec-10                [________]                    [___]
     27-Dec-10         to           25-Jan-11                [________]                    [___]
     25-Jan-11         to           25-Feb-11                [________]                    [___]
     25-Feb-11         to           25-Mar-11                [________]                    [___]
     25-Mar-11         to           25-Apr-11                [________]                    [___]
     25-Apr-11         to           25-May-11                [________]                    [___]
     25-May-11         to           27-Jun-11                [________]                    [___]
     27-Jun-11         to           25-Jul-11                [________]                    [___]
     25-Jul-11         to           25-Aug-11                [________]                    [___]






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT Q


                                         FORM 10-D, FORM 8-K AND FORM 10-K
                                             REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for
reporting the information to the party identified as responsible for preparing the Securities Exchange Act
Reports pursuant to Section 4.18 of the Pooling and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked "Monthly Statement to Certificateholders" are required to be included
in the periodic Distribution Date statement under Section 6.06, provided by the Securities Administrator based on
information received from the party providing such information; and b) items marked "Form 10-D report" are
required to be in the Form 10-D report but not the Monthly Statements to Certificateholders, provided by the
party indicated.  Information under all other Items of Form 10-D is to be included in the Form 10-D report.  All
such information and any other Items on Form 8-K and Form 10-D set forth in this Exhibit shall be sent to the
Securities Administrator and the Depositor.

                                                         Master      Securities                          Trustee
Form        Item    Description            Servicers     Servicer    Administrator       Custodian       (nominal)     Depositor      Sponsor
10-D        Must be filed within 15 days of the distribution date for the asset-backed
            securities.
            1       Distribution and
                    Pool Performance
                    Information
                    Item 1121(a) -
                    Distribution and
                    Pool Performance
                    Information
                    (1) Any applicable                               X
                    record dates,
                    accrual dates,                                   (Monthly
                    determination dates                              Statements to
                    for calculating                                  Certificateholders)
                    distributions and
                    actual distribution
                    dates for the
                    distribution period.
                    (2) Cash flows                                   X
                    received and the
                    sources thereof for                              (Monthly
                    distributions, fees                              Statements to
                    and expenses.                                    Certificateholders)
                    (3) Calculated                                   X
                    amounts and
                    distribution of the                              (Monthly
                    flow of funds for                                Statements to
                    the period itemized                              Certificateholders)
                    by type and priority
                    of payment,
                    including:
                             (i) Fees or                             X
                    expenses accrued and
                    paid, with an                                    (Monthly
                    identification of                                Statements to
                    the general purpose                              Certificateholders)
                    of such fees and the
                    party receiving such
                    fees or expenses.
                             (ii)                                    X
                    Payments accrued or
                    paid with respect to                             (Monthly
                    enhancement or other                             Statements to
                    support identified                               Certificateholders)
                    in Item 1114 of
                    Regulation AB (such
                    as insurance
                    premiums or other
                    enhancement
                    maintenance fees),
                    with an
                    identification of
                    the general purpose
                    of such payments and
                    the party receiving
                    such payments.
                             (iii)                                   X
                    Principal, interest
                    and other                                        (Monthly
                    distributions                                    Statements to
                    accrued and paid on                              Certificateholders)
                    the asset-backed
                    securities by type
                    and by class or
                    series and any
                    principal or
                    interest shortfalls
                    or carryovers.
                             (iv) The                                X
                    amount of excess
                    cash flow or excess                              (Monthly
                    spread and the                                   Statements to
                    disposition of                                   Certificateholders)
                    excess cash flow.
                    (4) Beginning and                                X
                    ending principal
                    balances of the                                  (Monthly
                    asset-backed                                     Statements to
                    securities.                                      Certificateholders)
                    (5) Interest rates                               X
                    applicable to the
                    pool assets and the                              (Monthly
                    asset-backed                                     Statements to
                    securities, as                                   Certificateholders)
                    applicable. Consider
                    providing interest
                    rate information for
                    pool assets in
                    appropriate
                    distributional
                    groups or
                    incremental ranges.
                    (6) Beginning and                                X
                    ending balances of
                    transaction                                      (Monthly
                    accounts, such as                                Statements to
                    reserve accounts,                                Certificateholders)
                    and material account
                    activity during the
                    period.
                    (7) Any amounts                                  X
                    drawn on any credit
                    enhancement or other                             (Monthly
                    support identified                               Statements to
                    in Item 1114 of                                  Certificateholders)
                    Regulation AB, as
                    applicable, and the
                    amount of coverage
                    remaining under any
                    such enhancement, if
                    known and applicable.
                    (8) Number and                                   X                                                 Updated pool
                    amount of pool                                                                                     composition
                    assets at the                                    (Monthly                                          information
                    beginning and ending                             Statements to                                     fields to be
                    of each period, and                              Certificateholders)                               as specified
                    updated pool                                                                                       by Depositor
                    composition                                                                                        from time to
                    information, such as                                                                               time
                    weighted average
                    coupon, weighted
                    average remaining
                    term, pool factors
                    and prepayment
                    amounts.
                    (9) Delinquency and    X             X           X
                    loss information for
                    the period.                                      (Monthly
                                                                     Statements to
                                                                     Certificateholders)
                    In addition,           X
                    describe any
                    material changes to
                    the information
                    specified in Item
                    1100(b)(5) of
                    Regulation AB
                    regarding the pool
                    assets. (methodology)
                    (10) Information on    X             X           X
                    the amount, terms
                    and general purpose                              (Monthly
                    of any advances made                             Statements to
                    or reimbursed during                             Certificateholders)
                    the period,
                    including the
                    general use of funds
                    advanced and the
                    general source of
                    funds for
                    reimbursements.
                    (11) Any material      X             X           X
                    modifications,
                    extensions or                                    (Monthly
                    waivers to pool                                  Statements to
                    asset terms, fees,                               Certificateholders)
                    penalties or
                    payments during the
                    distribution period
                    or that have
                    cumulatively become
                    material over time.
                    (12) Material          X             X           X                                                 X
                    breaches of pool
                    asset                                            (if agreed upon
                    representations or                               by the parties)
                    warranties or
                    transaction
                    covenants.
                    (13) Information on                              X
                    ratio, coverage or
                    other tests used for                             (Monthly
                    determining any                                  Statements to
                    early amortization,                              Certificateholders)
                    liquidation or other
                    performance trigger
                    and whether the
                    trigger was met.
                    (14) Information                                                                                   X
                    regarding any new
                    issuance of
                    asset-backed
                    securities backed by
                    the same asset pool,
                          information      X             X           X                                                 X
                          regarding any
                          pool asset
                          changes (other
                          than in
                          connection
                          with a pool
                          asset
                          converting
                          into cash in
                          accordance
                          with its
                          terms), such
                          as additions
                          or removals in
                          connection
                          with a
                          prefunding or
                          revolving
                          period and
                          pool asset
                          substitutions
                          and
                          repurchases
                          (and purchase
                          rates, if
                          applicable),
                          and cash flows
                          available for
                          future
                          purchases,
                          such as the
                          balances of
                          any prefunding
                          or revolving
                          accounts, if
                          applicable.
                          Disclose any                                                                                 X              X
                          material
                          changes in the
                          solicitation,
                          credit-granting,
                          underwriting,
                          origination,
                          acquisition or
                          pool selection
                          criteria or
                          procedures, as
                          applicable,
                          used to
                          originate,
                          acquire or
                          select the new
                          pool assets.
                    Item 1121(b) -                                                                                     X
                    Pre-Funding or
                    Revolving Period
                    Information

                    Updated pool
                    information as
                    required under Item
                    1121(b).
            2       Legal Proceedings
                    Item 1117 - Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
                    Sponsor (Seller)                                                                                                  X
                    Depositor                                                                                          X
                    Trustee

                    Issuing entity                                                                                     X
                    Master Servicer,       X             X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
                    Securities                                       X
                    Administrator
                    Originator of 20% or                                                                               X
                    more of pool assets
                    as of the Cut-off
                    Date
                    Custodian                                                            X
            3       Sales of Securities
                    and Use of Proceeds
                    Information from                                                                                   X
                    Item 2(a) of Part II
                    of Form 10-Q:

                    With respect to any
                    sale of securities
                    by the sponsor,
                    depositor or issuing
                    entity, that are
                    backed by the same
                    asset pool or are
                    otherwise issued by
                    the issuing entity,
                    whether or not
                    registered, provide
                    the sales and use of
                    proceeds information
                    in Item 701 of
                    Regulation S-K.
                    Pricing information
                    can be omitted if
                    securities were not
                    registered.
            4       Defaults Upon Senior
                    Securities
                    Information from                                 X
                    Item 3 of Part II of
                    Form 10-Q:

                    Report the
                    occurrence of any
                    Event of Default
                    (after expiration of
                    any grace period and
                    provision of any
                    required notice)
            5       Submission of
                    Matters to a Vote of
                    Security Holders
                    Information from                                 X
                    Item 4 of Part II of
                    Form 10-Q
            6       Significant Obligors
                    of Pool Assets
                    Item 1112(b) -                                                                                     X
                    Significant Obligor
                    Financial
                    Information*
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Item.
            7       Significant
                    Enhancement Provider
                    Information
                    Item 1114(b)(2) -
                    Credit Enhancement
                    Provider Financial
                    Information*
                          Determining                                                                                  X
                          applicable
                          disclosure
                          threshold
                          Obtain                                                                                       X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
                    Item 1115(b) -
                    Derivative
                    Counterparty
                    Financial
                    Information*
                          Determining                                                                                  X
                          current
                          maximum
                          probable
                          exposure
                          Determining                                X
                          current
                          significance
                          percentage
                          Notify                                     X
                          derivative
                          counterparty
                          of
                          significance
                          percentage and
                          request
                          required
                          financial
                          information
                          Obtain                                                                                       X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Items.
            8       Other Information
                    Disclose any           The Responsible Party for the applicable Form 8-K item as indicated below.
                    information required
                    to be reported on
                    Form 8-K during the
                    period covered by
                    the Form 10-D but
                    not reported
            9       Exhibits
                    Distribution report                              X
                    Exhibits required by                                                                               X
                    Item 601 of
                    Regulation S-K, such
                    as material
                    agreements
8-K         Must be filed within four business days of an event reportable on Form
            8-K.
            1.01    Entry into a
                    Material Definitive
                    Agreement
                    Disclosure is          X             X           X                                                 X              X
                    required regarding
                    entry into or
                    amendment of any
                    definitive agreement
                    that is material to
                    the securitization,
                    even if depositor is
                    not a party.

                    Examples: servicing
                    agreement, custodial
                    agreement.

                    Note: disclosure not
                    required as to
                    definitive
                    agreements that are
                    fully disclosed in
                    the prospectus
            1.02    Termination of a       X             X           X                                                 X              X
                    Material Definitive
                    Agreement
                    Disclosure is
                    required regarding
                    termination of  any
                    definitive agreement
                    that is material to
                    the securitization
                    (other than
                    expiration in
                    accordance with its
                    terms), even if
                    depositor is not a
                    party.


                    Examples: servicing
                    agreement, custodial
                    agreement.
            1.03    Bankruptcy or
                    Receivership
                    Disclosure is          X             X           X                  X                              X              X
                    required regarding
                    the bankruptcy or
                    receivership, if
                    known to the Master
                    Servicer, with
                    respect to any of
                    the following:

                    Sponsor (Seller),
                    Depositor, Master
                    Servicer, affiliated
                    Servicer, other
                    Servicer servicing
                    20% or more of pool
                    assets at time of
                    report, other
                    material servicers,
                    Certificate
                    Administrator,
                    Trustee, significant
                    obligor, credit
                    enhancer (10% or
                    more), derivatives
                    counterparty,
                    Custodian
            2.04    Triggering Events
                    that Accelerate or
                    Increase a Direct
                    Financial Obligation
                    or an Obligation
                    under an Off-Balance
                    Sheet Arrangement
                    Includes an early                    X           X
                    amortization,
                    performance trigger
                    or other event,
                    including event of
                    default, that would
                    materially alter the
                    payment
                    priority/distribution
                    of cash
                    flows/amortization
                    schedule.

                    Disclosure will be
                    made of events other
                    than waterfall
                    triggers which are
                    disclosed in the
                    Monthly Statement to
                    Certificateholders
            3.03    Material
                    Modification to
                    Rights of Security
                    Holders
                    Disclosure is                                    X                                                 X
                    required of any
                    material
                    modification to
                    documents defining
                    the rights of
                    Certificateholders,
                    including the
                    Pooling and
                    Servicing Agreement
            5.03    Amendments to
                    Articles of
                    Incorporation or
                    Bylaws; Change in
                    Fiscal Year
                    Disclosure is                                                                                      X
                    required of any
                    amendment "to the
                    governing documents
                    of the issuing
                    entity"
            5.06    Change in Shell
                    Company Status
                    [Not applicable to                                                                                 X
                    ABS issuers]
            6.01    ABS Informational
                    and Computational
                    Material
                    [Not included in                                                                                   X
                    reports to be filed
                    under Section 3.18]
            6.02    Change of Servicer
                    or Trustee
                    Requires disclosure    X             X           X                                                 X
                    of any removal,
                    replacement,
                    substitution or
                    addition of any
                    master servicer,
                    affiliated servicer,
                    other servicer
                    servicing 10% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers,
                    certificate
                    administrator or
                    trustee.
                    Reg AB disclosure      X
                    about any new
                    servicer is also
                    required.
                    Reg AB disclosure                                                                    X
                    about any new                                                                        (to the
                    trustee is also                                                                      extent of a
                    required.                                                                            successor
                                                                                                         trustee)
                    Reg AB disclosure                                X
                    about any new
                    securities
                    administrator is
                    also required.
            6.03    Change in Credit
                    Enhancement or Other
                    External Support [In
                    this transaction
                    there is no external
                    enhancement or other
                    support.]
                    Covers termination                               X                                                 X
                    of any enhancement
                    in manner other than
                    by its terms, the
                    addition of an
                    enhancement, or a
                    material change in
                    the enhancement
                    provided.  Applies
                    to external credit
                    enhancements as well
                    as derivatives.
                    Reg AB disclosure                                X                                                 X
                    about any new
                    enhancement provider
                    is also required.
            6.04    Failure to Make a                                X
                    Required Distribution
            6.05    Securities Act
                    Updating Disclosure
                    If any material pool                                                                               X
                    characteristic
                    differs by 5% or
                    more at the time of
                    issuance of the
                    securities from the
                    description in the
                    final prospectus,
                    provide updated Reg
                    AB disclosure about
                    the actual asset
                    pool.
                    If there are any new                                                                               X
                    servicers or
                    originators required
                    to be disclosed
                    under Regulation AB
                    as a result of the
                    foregoing, provide
                    the information
                    called for in Items
                    1108 and 1110
                    respectively.
            7.01    Regulation FD          X             X           X                                                 X
                    Disclosure
            8.01    Other Events
                    Any event, with                                                                                    X
                    respect to which
                    information is not
                    otherwise called for
                    in Form 8-K, that
                    the registrant deems
                    of importance to
                    security holders.
            9.01    Financial Statements   The Responsible Party applicable to reportable event.
                    and Exhibits
10-K        Must be filed within 90 days of the fiscal year end for the registrant.
            9B      Other Information
                    Disclose any           The Responsible Party for the applicable Form 8-K item as indicated above.
                    information required
                    to be reported on
                    Form 8-K during the
                    fourth quarter
                    covered by the Form
                    10-K but not reported
            15      Exhibits and
                    Financial Statement
                    Schedules
                    Item 1112(b) -                                                                                     X
                    Significant Obligor
                    Financial Information
                    Item 1114(b)(2) -
                    Credit Enhancement
                    Provider Financial
                    Information
                         Determining                                                                                   X
                         applicable
                         disclosure
                         threshold
                         Obtain required                                                                               X
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
                    Item 1115(b) -
                    Derivative
                    Counterparty
                    Financial Information
                         Determining                                                                                   X
                         current maximum
                         probable
                         exposure
                         Determining                                 X
                         current
                         significance
                         percentage
                         Notify                                      X
                         derivative
                         counterparty of
                         significance
                         percentage and
                         request
                         required
                         financial
                         information
                         Obtain required                                                                               X
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
                    Item 1117 - Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
                    Sponsor (Seller)                                                                                                  X
                    Depositor                                                                                          X
                    Trustee
                    Issuing entity                                                                                     X
                    Master Servicer,       X             X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
                    Securities                                       X
                    Administrator
                    Originator of 20% or                                                                               X
                    more of pool assets
                    as of the Cut-off
                    Date
                    Custodian                                                           X
                    Item 1119 -
                    Affiliations and
                    relationships
                    between the
                    following entities,
                    or their respective
                    affiliates, that are
                    material to
                    Certificateholders:
                    Sponsor (Seller)                                                                                                  X
                    Depositor                                                                                          X
                    Trustee
                    Master Servicer,       X             X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
                    Securities                                       X
                    Administrator
                    Originator                                                                                         X
                    Custodian                                                           X
                    Credit                                                                                             X
                    Enhancer/Support
                    Provider
                    Significant Obligor                                                                                X
                    Item 1122 -            X             X           X                  X
                    Assessment of
                    Compliance with
                    Servicing Criteria
                    Item 1123 - Servicer   X             X
                    Compliance Statement






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT R
                                         ADDITIONAL DISCLOSURE INFORMATION

Structured Asset Mortgage Invesments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272 - 2000
E-mail:  regabnotification@bear.com

Wells Fargo Bank, N.A. as [Securities Administrator]
9062 Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail:  cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSALTA 2006-6- SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18 of the Pooling and Servicing Agreement, dated as of September 1, 2006,
among EMC Mortgage Corporation, as Sponsor and Company, Wells Fargo Bank, National Association, as Master
Servicer and Securities Administrator and Citibank, N.A. as Trustee.  The undersigned hereby notifies you that
certain events have come to our attention that [will][may] need to be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:




List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email
address:  [   ].

                                                              [NAME OF PARTY]
                                                              as [role]


                                                              By: __________________
                                                                    Name:
                                                                    Title:





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT S


                                              FORM OF EXCHANGE LETTER



                                                                                                          ___, 20__


Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479,
Attention: BALTA 2006-6

      Re:  Bear Stearns ALT-A Trust 2006-6,
           Mortgage Pass-Through Certificates, Series 2006-6

Ladies and Gentlemen:

Pursuant to the terms of that certain Pooling  Agreement dated as of September 29, 2006 (the  "Agreement"),  by and
a among EMC  Mortgage  Corporation,  as Sponsor and  Company,  Wells Fargo Bank,  National  Association,  as Master
Servicer  and  Securities  Administrator  and  Citibank,  N.A. as Trustee,  we hereby  present  and  surrender  the
Exchangeable  Certificates specified on Schedule I attached hereto (the "Exchangeable  Certificates") and transfer,
assign,  set over and otherwise  convey to the Securities  Administrator,  all of our right,  title and interest in
and to the  Exchangeable  Certificates,  including all payments of interest thereon received after the date hereof,
in  exchange  for  the  Exchanged   Certificates   specified  on  Schedule  I  attached  hereto  (the  "Exchanged
Certificates").

We agree that upon such exchange the portions of the  Exchangeable  Certificates  designated  for exchange shall be
deemed cancelled and replaced by the Exchanged Certificates issued in exchange therefor.


                            Sincerely,



                            By:_______________________________________
                                Name:
                                Title:



Acknowledged by:

WELLS FARGO BANK, N.A.,
     as Securities Administrator


By:________________________________
Name:
Title:





--------------------------------------------------------------------------------






                                                    SCHEDULE I

                                                COMBINATION GROUPS

                                                    Group III-1

The principal  amount of each  Exchanged  Certificate  in this Group III-1 is equal to the principal  amount of the
Class III-1A-2  Certificates.  The Class III-1A-2  Certificates  may be exchanged with the various  combinations of
the Class III-1X-2,  Class III-1X-3,  Class III-1X-4,  Class III-1X-5 and Class III-1X-6  Certificates  (the "Group
III-1 Strip  Certificates")  set forth below.  The notional amount of any Group III-1 Strip  Certificate  exchanged
must  equal the  current  principal  amount of the Class  III-1A-2  Certificate  with  which it is  exchanged.  The
pass-through  rate of the  Exchanged  Certificate  will  equal  the sum of the  pass-through  rates of the  related
Exchangeable Certificates.

               Exchangeable Certificates                  Exchanged Certificates   Pass-Through Rate*
                   III-1A-2, III-1X-2                             I-AE-1               WAC-1.45%
                   III-1A-2, III-1X-3                             I-AE-2               WAC-1.40%
              III-1A-2, III-1X-2, III-1X-3                        I-AE-3               WAC-1.35%
                   III-1A-2, III-1X-4                             I-AE-4               WAC-1.30%
              III-1A-2, III-1X-2, III-1X-4                        I-AE-5               WAC-1.25%
              III-1A-2, III-1X-3, III-1X-4                        I-AE-6               WAC-1.20%
         III-1A-2, III-1X-2, III-1X-3, III-1X-4                   I-AE-7               WAC-1.15%
                   III-1A-2, III-1X-5                             I-AE-8               WAC-1.10%
              III-1A-2, III-1X-2, III-1X-5                        I-AE-9               WAC-1.05%
              III-1A-2, III-1X-3, III-1X-5                       I-AE-10               WAC-1.00%
         III-1A-2, III-1X-2, III-1X-3, III-1X-5                  I-AE-11               WAC-0.95%
              III-1A-2, III-1X-4, III-1X-5                       I-AE-12               WAC-0.90%
         III-1A-2, III-1X-2, III-1X-4, III-1X-5                  I-AE-13               WAC-0.85%
         III-1A-2, III-1X-3, III-1X-4, III-1X-5                  I-AE-14               WAC-0.80%
                   III-1A-2, III-1X-6                            I-AE-15               WAC-0.75%
              III-1A-2, III-1X-2, III-1X-6                       I-AE-16               WAC-0.70%
              III-1A-2, III-1X-3, III-1X-6                       I-AE-17               WAC-0.65%
         III-1A-2, III-1X-2, III-1X-3, III-1X-6                  I-AE-18               WAC-0.60%
              III-1A-2, III-1X-4, III-1X-6                       I-AE-19               WAC-0.55%
         III-1A-2, III-1X-2, III-1X-4, III-1X-6                  I-AE-20               WAC-0.50%
         III-1A-2, III-1X-3, III-1X-4, III-1X-6                  I-AE-21               WAC-0.45%
    III-1A-2, III-1X-2, III-1X-3, III-1X-4, III-1X-6             I-AE-22               WAC-0.40%
              III-1A-2, III-1X-5, III-1X-6                       I-AE-23               WAC-0.35%
         III-1A-2, III-1X-2, III-1X-5, III-1X-6                  I-AE-24               WAC-0.30%
         III-1A-2, III-1X-3, III-1X-5, III-1X-6                  I-AE-25               WAC-0.25%
    III-1A-2, III-1X-2, III-1X-3, III-1X-5, III-1X-6             I-AE-26               WAC-0.20%
         III-1A-2, III-1X-4, III-1X-5, III-1X-6                  I-AE-27               WAC-0.15%
    III-1A-2, III-1X-2, III-1X-4, III-1X-5, III-1X-6             I-AE-28               WAC-0.10%
    III-1A-2, III-1X-3, III-1X-4, III-1X-5, III-1X-6             I-AE-29               WAC-0.05%
   III-1A-2, III-1X-2, III-1X-3, III-1X-4, III-1X-5,             I-AE-30                  WAC
                        III-1X-6


         * WAC:  Shall equal the weighted average of the net rate of the mortgage loans in the related loan group.





--------------------------------------------------------------------------------





                                                    Group III-2

The principal  amount of each  Exchanged  Certificate  in this Group III-2 is equal to the principal  amount of the
Class III-2A-2  Certificates.  The Class III-2A-2  Certificates  may be exchanged with the various  combinations of
the Class III-2X-2,  Class III-2X-3,  Class III-2X-4,  Class III-2X-5 and Class III-2X-6  Certificates  (the "Group
III-2 Strip  Certificates")  set forth below.  The notional amount of any Group III-2 Strip  Certificate  exchanged
must  equal the  current  principal  amount of the Class  III-2A-2  Certificate  with  which it is  exchanged.  The
pass-through  rate of the  Exchanged  Certificate  will  equal  the sum of the  pass-through  rates of the  related
Exchangeable Certificates.

              Exchangeable Certificates                 Exchanged Certificates  Pass-Through Rate**
                  III-2A-2, III-2X-2                           II-AE-1               WAC-1.45%
                  III-2A-2, III-2X-3                           II-AE-2               WAC-1.40%
             III-2A-2, III-2X-2, III-2X-3                      II-AE-3               WAC-1.35%
                  III-2A-2, III-2X-4                           II-AE-4               WAC-1.30%
             III-2A-2, III-2X-2, III-2X-4                      II-AE-5               WAC-1.25%
             III-2A-2, III-2X-3, III-2X-4                      II-AE-6               WAC-1.20%
        III-2A-2, III-2X-2, III-2X-3, III-2X-4                 II-AE-7               WAC-1.15%
                  III-2A-2, III-2X-5                           II-AE-8               WAC-1.10%
             III-2A-2, III-2X-2, III-2X-5                      II-AE-9               WAC-1.05%
             III-2A-2, III-2X-3, III-2X-5                      II-AE-10              WAC-1.00%
        III-2A-2, III-2X-2, III-2X-3, III-2X-5                 II-AE-11              WAC-0.95%
             III-2A-2, III-2X-4, III-2X-5                      II-AE-12              WAC-0.90%
        III-2A-2, III-2X-2, III-2X-4, III-2X-5                 II-AE-13              WAC-0.85%
        III-2A-2, III-2X-3, III-2X-4, III-2X-5                 II-AE-14              WAC-0.80%
                  III-2A-2, III-2X-6                           II-AE-15              WAC-0.75%
             III-2A-2, III-2X-2, III-2X-6                      II-AE-16              WAC-0.70%
             III-2A-2, III-2X-3, III-2X-6                      II-AE-17              WAC-0.65%
        III-2A-2, III-2X-2, III-2X-3, III-2X-6                 II-AE-18              WAC-0.60%
             III-2A-2, III-2X-4, III-2X-6                      II-AE-19              WAC-0.55%
        III-2A-2, III-2X-2, III-2X-4, III-2X-6                 II-AE-20              WAC-0.50%
        III-2A-2, III-2X-3, III-2X-4, III-2X-6                 II-AE-21              WAC-0.45%
   III-2A-2, III-2X-2, III-2X-3, III-2X-4, III-2X-6            II-AE-22              WAC-0.40%
             III-2A-2, III-2X-5, III-2X-6                      II-AE-23              WAC-0.35%
        III-2A-2, III-2X-2, III-2X-5, III-2X-6                 II-AE-24              WAC-0.30%
        III-2A-2, III-2X-3, III-2X-5, III-2X-6                 II-AE-25              WAC-0.25%
   III-2A-2, III-2X-2, III-2X-3, III-2X-5, III-2X-6            II-AE-26              WAC-0.20%
        III-2A-2, III-2X-4, III-2X-5, III-2X-6                 II-AE-27              WAC-0.15%
   III-2A-2, III-2X-2, III-2X-4, III-2X-5, III-2X-6            II-AE-28              WAC-0.10%
   III-2A-2, III-2X-3, III-2X-4, III-2X-5, III-2X-6            II-AE-29              WAC-0.05%
  III-2A-2, III-2X-2, III-2X-3, III-2X-4, III-2X-5,            II-AE-30                 WAC
                       III-2X-6


         ** WAC:  Shall equal the weighted  average of the net rate of the mortgage  loans in the related  sub-loan
group.






*    Only with respect to the logistics of adding, removing or substituting loan files.
*    Please contact Bear Stearns for pricing information.



--------------------------------------------------------------------------------






